






                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                DEPOSITOR


                                             CITIBANK, N.A.,
                                                 TRUSTEE


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                               MASTER SERVICER AND SECURITIES ADMINISTRATOR


                                                   and


                                         EMC MORTGAGE CORPORATION
                                           SPONSOR AND COMPANY

                                 ________________________________________

                           AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

                                       Dated as of October 6, 2006
                                 ________________________________________

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                       Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

                                              Series 2006-4





--------------------------------------------------------------------------------





                                                ARTICLE I
                                               DEFINITIONS


                                                ARTICLE II
                     CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.         Conveyance of Mortgage Loans to Trustee...................................................78
Section 2.02.         Acceptance of Mortgage Loans by Trustee...................................................80
Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement............................82
Section 2.04.         Substitution of Mortgage Loans............................................................84
Section 2.05.         Issuance of Certificates..................................................................85
Section 2.06.         Representations and Warranties Concerning the Depositor...................................86
Section 2.07.         [Reserved]................................................................................87
Section 2.08.         Purposes and Powers of the Trust..........................................................87

                                               ARTICLE III
                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.         Master Servicer...........................................................................89
Section 3.02.         REMIC-Related Covenants...................................................................90
Section 3.03.         Monitoring of Servicers...................................................................90
Section 3.04.         Fidelity Bond.............................................................................92
Section 3.05.         Power to Act; Procedures..................................................................92
Section 3.06.         Due-on-Sale Clauses; Assumption Agreements................................................93
Section 3.07.         Release of Mortgage Files.................................................................93
Section 3.08.         Documents, Records and Funds in Possession of Master Servicer To Be Held
                      for Trustee...............................................................................94
Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies....................................94
Section 3.10.         Presentment of Claims and Collection of Proceeds..........................................95
Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies....................................95
Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents..................96
Section 3.13.         Realization Upon Defaulted Mortgage Loans.................................................96
Section 3.14.         Compensation for the Master Servicer......................................................96
Section 3.15.         REO Property..............................................................................96
Section 3.16.         Annual Statement as to Compliance.........................................................97
Section 3.17.         Assessments of Compliance and Attestation Reports.........................................98
Section 3.18.         Reports Filed with Securities and Exchange Commission....................................100
Section 3.19.         The Company..............................................................................110
Section 3.20.         UCC......................................................................................110
Section 3.21.         Optional Purchase of Defaulted Mortgage Loans............................................110
Section 3.22.         Reserved.................................................................................110
Section 3.23.         Intention of the Parties and Interpretation..............................................110
Section 3.24.         LPMI Policy..............................................................................111

                                                ARTICLE IV
                                                 ACCOUNTS

Section 4.01.         Protected Accounts.......................................................................112
Section 4.02.         [Reserved]...............................................................................113
Section 4.03.         [Reserved]...............................................................................113
Section 4.04.         Distribution Account.....................................................................113
Section 4.05.         Permitted Withdrawals and Transfers from the Distribution Account........................116
Section 4.06.         Reserve Fund.............................................................................118
Section 4.07.         Class XP Reserve Account.................................................................119


                                                ARTICLE V
                                               CERTIFICATES

Section 5.01.         Certificates.............................................................................120
Section 5.02.         Registration of Transfer and Exchange of Certificates....................................131
Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates........................................134
Section 5.04.         Persons Deemed Owners....................................................................134
Section 5.05.         Transfer Restrictions on Residual Certificates...........................................135
Section 5.06.         Restrictions on Transferability of Certificates..........................................136
Section 5.07.         ERISA Restrictions.......................................................................136
Section 5.08.         Rule 144A Information....................................................................137


                                                ARTICLE VI
                                      PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01.         Distributions on the Group I Certificates................................................139
Section 6.02.         Distributions on the Group II Certificates and the Group III Certificates................143
Section 6.03.         Allocation of Losses and Subsequent Recoveries on the Group I Certificates...............151
Section 6.04.         Allocation of Losses and Subsequent Recoveries on the Group II
                      Certificates and the Group III Certificates..............................................152
Section 6.05.         Cross-Collateralization..................................................................156
Section 6.06.         Payments.................................................................................156
Section 6.07.         Statements to Certificateholders.........................................................156
Section 6.08.         Monthly Advances.........................................................................159
Section 6.09.         Compensating Interest Payments...........................................................160
Section 6.10.         Distributions on REMIC Regular Interests.................................................160


                                               ARTICLE VII
                                           THE MASTER SERVICER

Section 7.01.         Liabilities of the Master Servicer.......................................................162
Section 7.02.         Merger or Consolidation of the Master Servicer...........................................162
Section 7.03.         Indemnification of the Trustee, the Master Servicer and the Securities
                      Administrator............................................................................162
Section 7.04.         Limitations on Liability of the Master Servicer and Others...............................162
Section 7.05.         Master Servicer Not to Resign............................................................164
Section 7.06.         Successor Master Servicer................................................................164
Section 7.07.         Sale and Assignment of Master Servicing..................................................164


                                               ARTICLE VIII
                                                 DEFAULT

Section 8.01.         Events of Default........................................................................166
Section 8.02.         Successor to Act; Appointment of Successor...............................................168
Section 8.03.         Notification to Certificateholders.......................................................169
Section 8.04.         Waiver of Defaults.......................................................................169
Section 8.05.         List of Certificateholders...............................................................170


                                                ARTICLE IX
                         CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 9.01.         Duties of Trustee and Securities Administrator...........................................171
Section 9.02.         Certain Matters Affecting the Trustee and the Securities Administrator...................173
Section 9.03.         Trustee and Securities Administrator Not Liable for Certificates or
                      Mortgage Loans...........................................................................174
Section 9.04.         Trustee and Securities Administrator May Own Certificates................................175
Section 9.05.         Trustee's and Securities Administrator's Fees and Expenses...............................175
Section 9.06.         Eligibility Requirements for Trustee and Securities Administrator........................176
Section 9.07.         Insurance................................................................................176
Section 9.08.         Resignation and Removal of the Trustee and Securities Administrator......................176
Section 9.09.         Successor Trustee and Successor Securities Administrator.................................177
Section 9.10.         Merger or Consolidation of Trustee or Securities Administrator...........................178
Section 9.11.         Appointment of Co-Trustee or Separate Trustee............................................178
Section 9.12.         Federal Information Returns and Reports to Certificateholders; REMIC
                      Administration...........................................................................179


                                                ARTICLE X
                                               TERMINATION

Section 10.01.        Termination Upon Repurchase by EMC or its Designee or Liquidation of the
                      Mortgage Loans...........................................................................182
Section 10.02.        Additional Termination Requirements......................................................185


                                                ARTICLE XI
                                         MISCELLANEOUS PROVISIONS

Section 11.01.        Intent of Parties........................................................................186
Section 11.02.        Amendment................................................................................186
Section 11.03.        Recordation of Agreement.................................................................187
Section 11.04.        Limitation on Rights of Certificateholders...............................................187
Section 11.05.        Acts of Certificateholders...............................................................188
Section 11.06.        Governing Law............................................................................189
Section 11.07.        Notices..................................................................................189
Section 11.08.        Severability of Provisions...............................................................190
Section 11.09.        Successors and Assigns...................................................................190
Section 11.10.        Article and Section Headings.............................................................190
Section 11.11.        Counterparts.............................................................................190
Section 11.12.        Notice to Rating Agencies................................................................190
Section 11.13.        Effectiveness of Amended and Restated Pooling and Servicing Agreement....................190





                                                 APPENDIX

Appendix 1                 -        Calculation of REMIC I Y Principal Reduction Amounts
Appendix 2                 -        Calculation of REMIC II Y Principal Reduction Amounts
Appendix 3                 -        Calculation of REMIC III-A Y Principal Reduction Amounts
Appendix 4                 -        Definition of REMIC III-B Class LT Principal Reduction Amounts


                                                 EXHIBITS

Exhibit A-1                -        Form of Class I-A Certificates
Exhibit A-2                -        Form of Class I-M Certificates
Exhibit A-3                -        Form of Class I-B-1 Certificates and Class I-B-2 Certificates
Exhibit A-4                -        Form of Class I-B-3 Certificates
Exhibit A-5-1              -        Form of Class R Certificates
Exhibit A-5-2              -        Form of Class R-X Certificates
Exhibit A-6                -        Form of Class B-IO Certificates
Exhibit A-7                -        Form of Class I-XP Certificates
Exhibit A-8                -        Form of Class II-A Certificates
Exhibit A-9                -        Form of Class II-X Certificates
Exhibit A-10               -        Form of Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4,
                                    Class II-B-5, Class II-B-6, Class II-B-7 and Class II-B-8
                                    Certificates
Exhibit A-11               -        [Reserved]
Exhibit A-12               -        Form of Class II-B-9, Class II-B-10 and Class II-B-11 Certificates
Exhibit A-13               -        Form of Class II-XP Certificates
Exhibit A-14               -        Form of Class III-A Certificates
Exhibit A-15               -        Form of Class III-X Certificates
Exhibit A-16               -        Form of Class III-B-1, Class III-B-2 and Class III-B-3 Certificates
Exhibit A-17               -        Form of Class III-B-4, Class III-B-5 and Class III-B-6 Certificates
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Amended and Restated Custodial Agreement
Exhibit H-1                -        Bank of America Servicing Agreement
Exhibit H-2                -                Chevy Chase Servicing Agreement
Exhibit H-3                -        Countrywide Servicing Agreement
Exhibit H-4                -        EMC Servicing Agreement
Exhibit H-5                -        EverHome Servicing Agreement
Exhibit H-6                -        First Horizon Servicing Agreement
Exhibit H-7                -        GMACM Servicing Agreement
Exhibit H-8                -        GreenPoint Servicing Agreement
Exhibit H-9                -        HSBC Servicing Agreement
Exhibit H-10               -        IndyMac Servicing Agreement
Exhibit H-11               -        Mid America Servicing Agreement
Exhibit H-12               -        PHH Servicing Agreement
Exhibit H-13               -        U.S. Bank Servicing Agreement
Exhibit H-14               -        Washington Mutual Servicing Agreement
Exhibit H-15               -        Wells Fargo Servicing Agreement
Exhibit I                  -        Assignment Agreements
Exhibit J                  -        Form of Mortgage Loan Purchase Agreement
Exhibit K                  -        [Reserved]
Exhibit L                  -        Form of Securities Administrator Back-Up Certification
Exhibit M                  -        Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit N                  -        Form of Back-Up Certification
Exhibit O                  -        Form of Trustee Limited Power of Attorney
Exhibit P                  -        Form of Cap Contracts
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information







--------------------------------------------------------------------------------






                           AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

         WHEREAS,  a  Pooling  and  Servicing  Agreement,  dated  as of June 1,  2006  (the  "Pooling  and
Servicing  Agreement"),  relating to the  issuance of Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through
Certificates, Series 2006-4, was entered into by and among the parties hereto;

         WHEREAS,  the parties  hereto desire to make certain  amendments,  changes and  modifications  to
such Pooling and Servicing Agreement;

         WHEREAS,  pursuant to Section  11.02 of the Pooling and  Servicing  Agreement,  such  Pooling and
Servicing  Agreement is hereby  amended and  restated in its entirety  effective as of the Closing Date in
order to make such amendments, changes and modifications as are set for the herein;

         NOW,  THEREFORE,  in consideration of the mutual agreements herein contained,  the parties hereto
hereby agree as follows:

         Amended  and  Restated  Pooling  and  Servicing  Agreement  dated as of October  6,  2006,  among
Structured Asset Mortgage  Investments II Inc., a Delaware limited  liability  company,  as depositor (the
"Depositor"),  Citibank, N.A., a banking association organized under the laws of the United States, not in
its individual  capacity but solely as trustee (the "Trustee"),  Wells Fargo Bank,  National  Association,
as master  servicer (in such capacity,  the "Master  Servicer") and as securities  administrator  (in such
capacity,  the "Securities  Administrator"),  and EMC Mortgage Corporation,  as sponsor (in such capacity,
the "Sponsor") and as company (in such capacity, the "Company").

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC I to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC I Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC II to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC II Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC III-A to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day,
the REMIC III-A Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC III-B to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day,
the REMIC III-B Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC IV to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC IV Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC V to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC V Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC VI to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC VI Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC VII to be treated for federal  income tax  purposes  as a REMIC.  On the Startup  Day,
the REMIC VII Regular Interest will be designated the "regular interest" in such REMIC.

         The Class R  Certificates will evidence ownership of the "residual  interest" in each of REMIC I,
REMIC II,  REMIC III-A,  REMIC III-B,  REMIC IV,  REMIC V and REMIC VI. The  Class R-X  Certificates  will
evidence ownership of the "residual interest" in REMIC VII.

         The Sub-Loan Group I-1 Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,
after  deducting all  Scheduled  Principal  due on or before the Cut-off  Date,  of  $959,624,910.79.  The
Sub-Loan  Group I-2 Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off  Date,
after  deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $1,000,382,722.60.  The
Sub-Loan  Group I-3 Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off  Date,
after  deducting all  Scheduled  Principal  due on or before the Cut-off  Date,  of  $682,006,957.34.  The
Sub-Loan  Group II-1 Loans will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date,  of  $77,369,635.47.  The Sub-Loan
Group II-2  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the  Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $616,553,063.81.  The Sub-Loan
Group II-3  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the  Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $693,617,364.21.  The Sub-Loan
Group III-1  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $155,372,731.43.  The Sub-Loan
Group III-2  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $413,494,550.79.  The Sub-Loan
Group III-3  Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off  Date,  after
deducting all Scheduled Principal due on or before the Cut-off Date, of $588,622,430.52.

         In consideration of the mutual agreements herein contained,  the Depositor,  the Master Servicer,
the Securities Administrator, the Sponsor, the Company and the Trustee agree as follows:

                                                ARTICLE I
                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         Accepted  Master  Servicing  Practices:  With  respect  to any  Mortgage  Loan,  those  customary
mortgage  servicing  practices of prudent  mortgage  servicing  institutions  that master service mortgage
loans of the same type and quality as such Mortgage Loan in the jurisdiction  where the related  Mortgaged
Property  is  located,  to the extent  applicable  to the  Trustee in its  capacity  as  successor  Master
Servicer or the Master Servicer (except in its capacity as successor to a Servicer).

         Account:  The  Distribution  Account,  the  Protected  Account,  the Reserve Fund or the Class XP
Reserve Account, as the context may require.

         Accrued  Certificate  Interest:  For any Group II  Certificate or Group III  Certificate  for any
Distribution  Date,  the interest  accrued  during the related  Interest  Accrual Period at the applicable
Pass-Through Rate on the Certificate  Principal  Balance or Notional Amount, as applicable,  of such Group
II Certificate  immediately prior to such Distribution  Date, on the basis of a 360-day year consisting of
twelve  30-day  months,  less  (i) in  the case of a Group II  Senior  Certificate  or  Group  III  Senior
Certificate,  as  applicable,  such  Certificate's  share of any Net Interest  Shortfall  from the related
Mortgage Loans and, after the applicable  Cross-Over  Date, the interest portion of any Realized Losses on
the related  Mortgage Loans, in each case allocated  thereto in accordance with  Section 6.04  and (ii) in
the case of a Group II Subordinate  Certificate or Group III Subordinate  Certificate,  such Certificate's
share of any Net  Interest  Shortfall  from the related  Mortgage  Loans and the  interest  portion of any
Realized  Losses on the  related  Mortgage  Loans,  in each case  allocated  thereto  in  accordance  with
Section 6.04.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Aggregate  Subordinate  Optimal  Principal  Amount:  The Group II Aggregate  Subordinate  Optimal
Principal Amount or the Group III Aggregate Subordinate Optimal Principal Amount, as applicable.

         Agreement:  This Amended and Restated Pooling and Servicing  Agreement and all amendments  hereof
and supplements hereto.

         Allocable  Share:  With  respect  to (A) any Class of Group II  Subordinate  Certificates  on any
Distribution  Date,  an amount  equal to the  product of (i) the Group II  Aggregate  Subordinate  Optimal
Principal  Amount and (ii) the fraction,  the numerator of which is the Certificate  Principal  Balance of
such Class and the denominator of which is the aggregate  Certificate  Principal Balance of all Classes of
the Group II  Subordinate  Certificates  and (B) any Class of Group III  Subordinate  Certificates  on any
Distribution  Date,  an amount  equal to the product of (i) the Group III  Aggregate  Subordinate  Optimal
Principal  Amount and (ii) the fraction,  the numerator of which is the Certificate  Principal  Balance of
such Class and the denominator of which is the aggregate  Certificate  Principal Balance of all Classes of
the  Group  III  Subordinate  Certificates;  provided,  however,  that no Class  of  Group II  Subordinate
Certificates  or  Group  III  Subordinate  Certificates  (other  than  the  outstanding  Class of Group II
Subordinate  Certificates or Group III Subordinate  Certificates  with the lowest  numerical  designation)
shall be entitled on any Distribution Date to receive  distributions  pursuant to clauses (ii),  (iii) and
(v) of the definition of Group II Subordinate  Optimal  Principal Amount or Group III Subordinate  Optimal
Principal  Amount,  as  applicable,  unless the related  Class  Prepayment  Distribution  Trigger for such
Distribution  Date has been satisfied (any amount  distributable  pursuant to clauses (ii),  (iii) and (v)
of the  definition of Group II  Subordinate  Optimal  Principal  Amount or Group III  Subordinate  Optimal
Principal  Amount, as applicable,  shall be distributed  among the related Classes entitled  thereto,  pro
rata  based  on  their  respective  Certificate  Principal  Balances);  provided,  further,  that  if on a
Distribution  Date, the Certificate  Principal  Balance of any Class of Group II Subordinate  Certificates
or Group III Subordinate  Certificates  for which the related  Class Prepayment  Distribution  Trigger has
been  satisfied is reduced to zero,  such Class's  remaining  Allocable  Share shall be distributed to the
remaining  Classes  of  Group II  Subordinate  Certificates  or Group  III  Subordinate  Certificates,  as
applicable,  sequentially  beginning with the Class with the lowest numerical  designation in reduction of
their respective Certificate Principal Balances.

         Applicable Credit Rating:  For any long-term  deposit or security,  a credit rating of AAA in the
case of S&P or Aaa in the case of Moody's  (or with  respect  to  investments  in money  market  funds,  a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market funds in the case of Moody's).  For any short-term deposit or security,  or a rating of A-l+ in the
case of S&P or Prime-1 in the case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the  attention of the  Securities  Administrator  and the Trustee by either  (i) an  Opinion of
Counsel  reasonably  acceptable to the  Securities  Administrator  and the Trustee  delivered to it by the
Master Servicer or the Depositor,  or (ii) written  notice from the appropriate taxing authority as to the
applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Group I
Offered  Certificates,  the sum of the Realized Losses with respect to the Group I Mortgage  Loans,  which
are to be applied  in  reduction  of the  Certificate  Principal  Balance of such Class of Group I Offered
Certificates  pursuant  to this  Agreement  in an amount  equal to the amount,  if any, by which,  (i) the
aggregate  Certificate  Principal  Balance of all of the Group I Certificates  (after all distributions of
principal on such  Distribution  Date) exceeds (ii) the aggregate Stated  Principal  Balance of all of the
Group I Mortgage Loans for such  Distribution  Date.  The Applied  Realized Loss Amount shall be allocated
first to the Class I-B-3  Certificates,  the Class I-B-2 Certificates,  the Class I-B-1 Certificates,  the
Class I-M-2  Certificates  and the Class I-M-1  Certificates,  in that order (so long as their  respective
Certificate  Principal  Balances have not been reduced to zero),  and thereafter the Applied Realized Loss
Amount with respect to the Sub-Loan Group I-1, shall be allocated  first to the Class I-1A-2  Certificates
and then to the Class I-1A-1  Certificates,  with respect to Sub-Loan Group I-2, shall be allocated  first
to the Class I-2A-2 Certificates and then to the Class I-1A-1  Certificates,  and with respect to Sub-Loan
Group  I-3,  shall be  allocated  first to the Class  I-3A-2  Certificates  and then to the  Class  I-3A-1
Certificates,  in each case until the  Certificate  Principal  Balance of each such Class has been reduced
to zero.

         Appraised  Value:  For any Mortgaged  Property  related to a Mortgage  Loan, the amount set forth
as the appraised  value of such  Mortgaged  Property in an appraisal  made for the mortgage  originator in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Assignment  Agreements:  The  agreements  attached  hereto as Exhibit I,  whereby  the  Servicing
Agreements and related Recognition  Agreements (as defined therein),  if applicable,  were assigned to the
Trustee for the benefit of the Certificateholders.

         Assumed Final  Distribution  Date: For the Group I Offered  Certificates and the Group II Offered
Certificates,  the  Distribution  Date occurring in August 2036, or if such day is not a Business Day, the
next succeeding  Business Day. For the Group III Offered  Certificates,  the  Distribution  Date occurring
in July 2036, or if such day is not a Business Day, the next succeeding Business Day.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to any  Distribution  Date and each Sub-Loan  Group in Loan Group
II or Loan Group III, an amount  equal to the  aggregate  of the  following  amounts  with  respect to the
Mortgage Loans in the related  Sub-Loan  Group:  (a) all previously  undistributed  payments on account of
principal  (including  the  principal  portion  of  Scheduled  Payments,  Principal  Prepayments  and  the
principal  portion of Net Liquidation  Proceeds) and all previously  undistributed  payments on account of
interest  received  after the Cut-off  Date and on or prior to the  related  Determination  Date,  (b) any
Monthly  Advances and Compensating  Interest  Payments by the Servicer or the Master Servicer with respect
to such  Distribution  Date,  (c) any  reimbursed  amount in  connection  with  losses on  investments  of
deposits  in  certain  eligible  investments  in  respect of the Group II  Mortgage  Loans in the  related
Sub-Loan  Group,  (d) with  respect to Loan Group II, any amount  allocated  from the  Available  Funds of
another Sub-Loan Group in accordance with Section  6.02(i)(a)(G),  and (e) with respect to Loan Group III,
any amount  allocated  from the  Available  Funds of another  Sub-Loan  Group in  accordance  with Section
6.02(ii)(a)(F),  except:

                  (i)      all payments that were due on or before the Cut-off Date;

                  (ii)     all  Principal   Prepayments  and  Liquidation   Proceeds  received  after  the
applicable Prepayment Period;

                  (iii)    all payments,  other than Principal  Prepayments,  that represent early receipt
of Scheduled Payments due on a date or dates subsequent to the related Due Date;

                  (iv)     amounts received on particular  Mortgage Loans as late payments of principal or
interest and respecting which, and to the extent that, there are any unreimbursed Monthly Advances;

                  (v)      amounts representing Monthly Advances determined to be Nonrecoverable Advances;

                  (vi)     any investment  earnings on amounts on deposit in the Distribution  Account and
amounts permitted to be withdrawn from the Distribution Account pursuant to this Agreement;

                  (vii)    amounts  needed to pay the  Servicing  Fees or to reimburse any Servicer or the
Master  Servicer  for amounts  due under the  Servicing  Agreement  and the  Agreement  to the extent such
amounts have not been retained by, or paid previously to, such Servicer or the Master Servicer;

                  (viii)   amounts  applied  to pay any  fees  with  respect  to any  lender-paid  primary
mortgage insurance policy; and

                  (ix)     any expenses or other amounts  reimbursable to the Servicers,  the Trustee, the
Securities  Administrator,  the Master  Servicer and the Custodian  pursuant to Section 7.04(c) or Section
9.05.

         Average  Loss  Severity  Percentage:  With  respect to any  Distribution  Date and each  Sub-Loan
Group in Group II, the  percentage  equivalent  of a fraction,  the  numerator  of which is the sum of the
Loss  Severity  Percentages  for each Group II Mortgage  Loan in such  Sub-Loan  Group that had a Realized
Loss and the  denominator of which is the number of Group II Mortgage Loans in the related  Sub-Loan Group
that had Realized  Losses.  With respect to any  Distribution  Date and each Sub-Loan  Group in Group III,
the  percentage  equivalent  of a  fraction,  the  numerator  of  which  is the sum of the  Loss  Severity
Percentages  for each Group III  Mortgage  Loan in such  Sub-Loan  Group that had a Realized  Loss and the
denominator  of which is the number of Group III  Mortgage  Loans in the related  Sub-Loan  Group that had
Realized Losses.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bank of America:  Bank of America, National Association, and its successor in interest.

         Bank of America  Servicing  Agreement:  The  Amended and  Restated  Flow  Mortgage  Loan Sale and
Servicing  Agreement,  dated April 1, 2005,  as  modified  in the  Regulation  AB  Compliance  Addendum to
Amended and Restated Flow Mortgage Loan Sale and Servicing  Agreement,  dated  December 21, 2005,  between
EMC and Bank of America, attached hereto as Exhibit H-1.

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation or Debt Service
Reduction related to such Mortgage Loan as reported by the Servicer to the Master Servicer.

         Basis Risk  Shortfall:  With respect to any  Distribution  Date and each Class of Group I Offered
Certificates and the Class I-B-3  Certificates for which the Pass-Through  Rate is based upon the Net Rate
Cap, the excess,  if any, of (a) the amount of Current  Interest  that such Class would have been entitled
to receive on such  Distribution  Date had the applicable  Pass-Though Rate been calculated at a per annum
rate equal to the lesser of (i)  One-Month  LIBOR plus the  related  Margin and  (ii) 11.50%  over (b) the
amount of Current  Interest on such Class of Offered  Certificates  calculated  using a  Pass-Though  Rate
equal to the Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any Distribution  Date and each Class
of Group I Offered  Certificates  and the Class I-B-3  Certificates,  the sum of the Basis Risk  Shortfall
for  such  Distribution  Date and the  Basis  Risk  Shortfall  for all  previous  Distribution  Dates  not
previously paid from any source including  Excess Cashflow and payments under the Cap Contracts,  together
with  interest  thereon at a rate equal to the lesser of (i) One-Month  LIBOR plus the related  Margin and
(ii) 11.50%, for such Distribution Date.

         Book-Entry   Certificates:   Initially,   the  Senior   Certificates   and  Offered   Subordinate
Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Master  Servicer,  Custodian,  any Servicer or the  Securities  Administrator  are
authorized or obligated by law or executive order to be closed.

         Cap  Contract:  With  respect to any of the Class  I-1A-1,  Class  I-1A-2,  Class  I-2A-1,  Class
I-2A-2,  Class I-3A-1,  Class I-3A-2,  Class I-M-1,  Class I-M-2,  Class I-B-1, Class I-B-2 or Class I-B-3
Certificates,  the respective cap contracts,  dated as of June 30, 2006, between the Trustee, on behalf of
the Trust for the benefit of the Class I-1A-1,  Class I-1A-2,  Class I-2A-1,  Class I-2A-2,  Class I-3A-1,
Class I-3A-2,  Class I-M-1, Class I-M-2, Class I-B-1,  Class I-B-2 or Class I-B-3  Certificateholders,  as
the case may be, and the  Counterparty,  together with any scheduling,  confirmations  or other agreements
related thereto, attached hereto as Exhibit N.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned by the Securities  Administrator  in  substantially  the forms
annexed hereto as Exhibits A-1, A-2, A-3, A-4, A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10, A-12, A-13, A-14,
A-15, A-16 and A-17 with the blanks therein appropriately completed.

         Certificate  Group:  With respect to the Group I  Certificates  and (i)  Sub-Loan  Group I-1, the
Class I-1A-1  Certificates  and Class I-1A-2  Certificates and  (ii) Sub-Loan  Group I-2, the Class I-2A-1
Certificates  Class I-2A-2  Certificates  and (iii) Sub-Loan Group I-3, the Class I-3A-1  Certificates and
Class I-3A-2  Certificates.  With respect to the Group II Certificates  and  (i) Sub-Loan  Group II-1, the
Class  II-1A-1,  Class  II-1A-2  and Class  II-1X-1  Certificates,  (ii) Sub-Loan  Group  II-2,  the Class
II-2A-1, Class II-2A-2,  Class II-2X-1 and Class II-2X-2 Certificates,  and (iii) Sub-Loan Group II-3, the
Class  II-3A-1,  Class  II-3A-2,  Class II-3A-3,  Class  II-3A-4,  Class II-3A-5,  Class II-3X-1 and Class
II-3X-2  Certificates.  With  respect to the Group III  Certificates  and (i) Sub-Loan  Group  III-1,  the
Class III-1A-1  Certificates  and the Class III-1A-2  Certificates,  (ii) Sub-Loan Group III-2,  the Class
III-2A-1  Certificates  and the Class III-2A-2  Certificates,  and (iii)  Sub-Loan Group III-3,  the Class
III-3A-1, Class III-3A-2, Class III-3A-3, Class III-3A-4, Class III-3X-1 and Class III-3X-2 Certificates.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate  Principal  Balance:  With  respect to any  Certificate  (other  than the Class II-X,
Class III-X,  Class XP, Class B-IO, Class R or Class R-X  Certificates)  as of any Distribution  Date, the
initial  principal  amount  of such  Certificate  plus,  in the case of a  Subordinate  Certificates,  any
Subsequent  Recoveries  added to the  Certificate  Principal  Balance  of such  Certificates  pursuant  to
Section 6.03 or Section 6.04  hereof, and reduced by (i) all amounts distributed on previous  Distribution
Dates  on  such  Certificate  with  respect  to  principal,  (ii) solely  in  the  case  of the  Group  II
Certificates  or the Group III  Certificates,  the  principal  portion of all Realized  Losses (other than
Realized  Losses  resulting from Debt Service  Reductions)  allocated prior to such  Distribution  Date to
such Certificate,  taking account of the applicable Loss Allocation  Limitation,  (iii) solely in the case
of the Group I  Certificates,  any  Applied  Realized  Loss  Amounts  allocated  to such Class on previous
Distribution  Dates,  and  (iv) in  the  case  of a  Group  II  Subordinate  Certificate  or a  Group  III
Subordinate  Certificate,  such  Certificate's  pro rata  share,  if any,  of the  applicable  Subordinate
Certificate   Writedown  Amount  for  previous   Distribution   Dates.   With  respect  to  any  Class  of
Certificates,  the Certificate  Principal Balance thereof will equal the sum of the Certificate  Principal
Balances of all Certificates in such Class. The initial  Certificate  Principal  Balance (if any) for each
Class of Certificates is set forth in Section 5.01(c)(iv).

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Chevy Chase: Chevy Chase Bank, F.S.B., and its successor in interest.

         Chevy Chase Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
July 1, 2001, as amended by Amendment  No. 1, dated as of January 13, 2003,  and Amendment No. 2, dated as
of January 31, 2006, between EMC and Chevy Chase, attached hereto as Exhibit H-2.

         Class:  With respect to the  Certificates,  any of Class  I-1A-1,  Class  I-1A-2,  Class  I-2A-1,
Class I-2A-2,  Class I-3A-1,  Class I-3A-2, Class II-1A-1,  Class II-1A-2,  Class II-1X-1,  Class II-2A-1,
Class II-2A-2,  Class II-2X-1,  Class II-2X-2, Class II-3A-1, Class II-3A-2, Class II-3A-3, Class II-3A-4,
Class II-3A-5,  Class II-3X-1,  Class II-3X-2,  Class  III-1A-1,  Class III-1A-2,  Class  III-2A-1,  Class
III-2A-2,  Class III-3A-1,  Class  III-3A-2,  Class III-3A-3,  Class III-3A-4,  Class I-M-1,  Class I-M-2,
Class R, Class R-X,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class II-B-1,  Class II-B-2,  Class II-B-3,
Class II-B-4, Class II-B-5,  Class II-B-6, Class II-B-7, Class II-B-8, Class II-B-9, Class II-B-10,  Class
II-B-11,  Class III-B-1,  Class III-B-2, Class III-B-3, Class III-B-4, Class III-B-5, Class III-B-6, Class
B-IO, Class I-XP and Class II-XP Certificates.

         Class A Certificates:  The Class I-A, Class II-A and Class III-A Certificates.

         Class B Certificates:  The Class I-B, Class II-B and Class III-B Certificates.

         Class B-IO Advances:  As defined in Section 6.01(b).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for
the Class B-IO Certificates for such Distribution Date (which shall be deemed  distributable  with respect
to the REMIC VI Regular Interest B-IO-I);  provided,  however,  that on and after the Distribution Date on
which the aggregate  Certificate  Principal  Balance of the Group I Certificates has been reduced to zero,
the Class B-IO Distribution Amount shall include the  Overcollateralization  Amount (which shall be deemed
distributable,  first,  with  respect to the REMIC VI Regular  Interest  B-IO-I in respect of accrued  and
unpaid  interest  thereon  until such  accrued and unpaid  interest  shall have been  reduced to zero and,
thereafter,  with  respect to the REMIC VI Regular  Interest  B-IO-P in respect of the  principal  balance
thereof).

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates and any Distribution
Date or the REMIC VI Regular  Interest  B-IO-I,  a per annum rate equal to the percentage  equivalent of a
fraction,  the  numerator  of which is the sum of the amounts  calculated  pursuant to clauses (1) through
(6) below,  and the denominator of which is the aggregate  principal  balance of the  REMIC III-B  Regular
Interests.  For purposes of  calculating  the  Pass-Through  Rate for the Class B-IO-I  Certificates,  the
numerator is equal to the sum of the following components:

     1.  the  Uncertificated  Pass-Through  Rate for  REMIC III-B  Regular  Interest  LT1 minus the Marker
         Rate, applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III-B
         Regular Interest LT1;

     2.  the  Uncertificated  Pass-Through  Rate for  REMIC III-B  Regular  Interest  LT2 minus the Marker
         Rate, applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III-B
         Regular Interest LT2;

     3.  the  Uncertificated  Pass-Through  Rate for  REMIC III-B  Regular  Interest  LT4 minus  twice the
         Marker  Rate,  applied to a notional  amount  equal to the  Uncertificated  Principal  Balance of
         REMIC III-B Regular Interest LT4;

     4.  the  Uncertificated  Pass-Through  Rate for REMIC III-B  Regular  Interest LT-Y1 minus the Marker
         Rate, applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III-B
         Regular Interest LT-Y1;

     5.  the  Uncertificated  Pass-Through  Rate for REMIC III-B  Regular  Interest LT-Y2 minus the Marker
         Rate, applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III-B
         Regular Interest LT-Y2; and

     6.  the  Uncertificated  Pass-Through  Rate for REMIC III-B  Regular  Interest LT-Y3 minus the Marker
         Rate, applied to a notional amount equal to the  Uncertificated  Principal Balance of REMIC III-B
         Regular Interest LT-Y3.

         Class I-A Certificates: The Class I-1A, Class I-2A and Class I-3A Certificates.

         Class I-1A Certificates: The Class I-1A-1 Certificates and Class I-1A-2 Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount equal to the
excess,  if any,  of (i) the  Certificate  Principal  Balance of the Class I-1A  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage  Loans for such  Distribution  Date over (b) the product of (1) the aggregate  Stated
Principal  Balance of the Group I Mortgage Loans for such  Distribution  Date and (2) the sum of (x)16.00%
and (y) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-1A Principal  Distribution  Amount: With respect to any applicable  Distribution Date, an
amount  equal to the lesser of (i) the Class I-1A  Principal  Distribution  Percentage  multiplied  by the
Class I-A  Principal  Distribution  Amount and (ii) the  Certificate  Principal  Balance of the Class I-1A
Certificates.

         Class  I-1A  Principal  Distribution  Percentage:  With  respect to any  applicable  Distribution
Date, a percentage  equal to the  Principal  Funds  allocable to Sub-Group  I-1A divided by the  aggregate
Principal Funds.

         Class I-2A Certificates: The Class I-2A-1 Certificates and Class I-2A-2 Certificates.

         Class I-2A  Principal  Distribution  Amount:  With respect to any applicable  Distribution  Date,
an amount equal to the lesser of (i) the Class I-2A Principal  Distribution  Percentage  multiplied by the
Class I-A  Principal  Distribution  Amount and (ii) the  Certificate  Principal  Balance of the Class I-2A
Certificates.

         Class  I-2A  Principal  Distribution  Percentage:  With  respect to any  applicable  Distribution
Date, a percentage  equal to the  Principal  Funds  allocable to Sub-Group  I-2A divided by the  aggregate
Principal Funds

         Class I-3A Certificates: The Class I-3A-1 Certificates and Class I-3A-2 Certificates.

         Class I-3A  Principal  Distribution  Amount:  With respect to any applicable  Distribution  Date,
an amount equal to the lesser of (i) the Class I-3A Principal  Distribution  Percentage  multiplied by the
Class I-A  Principal  Distribution  Amount and (ii) the  Certificate  Principal  Balance of the Class I-3A
Certificates.

         Class  I-3A  Principal  Distribution  Percentage:  With  respect to any  applicable  Distribution
Date, a percentage  equal to the  Principal  Funds  allocable to Sub-Group  I-3A divided by the  aggregate
Principal Funds.

         Class I-B Certificates: The Class I-B-1, the Class I-B-2 and the Class I-B-3 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after taking into account the payment of the Class I-1A Principal
Distribution  Amount, the Class I-2A Principal  Distribution Amount and Class I-3A Principal  Distribution
Amount on such Distribution  Date), (2) the Certificate  Principal Balance of the Class I-M-1 Certificates
(after  taking  into  account  the  payment  of the  Class  I-M-1  Principal  Distribution  Amount on such
Distribution  Date), (3) the Certificate  Principal Balance of the Class I-M-2 Certificates  (after taking
into account the payment of the Class I-M-2 Principal  Distribution  Amount on such Distribution Date) and
(4) the  product of (x) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans for such
Distribution  Date and (y) the sum of 2.20% and the  Current  Specified  Overcollateralization  Percentage
for such Distribution Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after taking into account the payment of the Class I-1A Principal
Distribution  Amount, the Class I-2A Principal  Distribution Amount and Class I-3A Principal  Distribution
Amount on such Distribution  Date), (2) the Certificate  Principal Balance of the Class I-M-1 Certificates
(after  taking  into  account  the  payment  of the  Class  I-M-1  Principal  Distribution  Amount on such
Distribution  Date), (3) the Certificate  Principal Balance of the Class I-M-2 Certificates  (after taking
into account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution  Date),
(4) the  Certificate  Principal  Balance of the Class I-B-1  Certificates  (after  taking into account the
payment of the Class I-B-1 Principal  Distribution  Amount on such Distribution Date), and (5) the product
of (x) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans for such  Distribution  Date
and  (y)  the  sum  of  1.20%  and  the  Current  Specified  Overcollateralization   Percentage  for  such
Distribution Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-3  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after taking into account the payment of the Class I-1A Principal
Distribution  Amount, the Class I-2A Principal  Distribution Amount and Class I-3A Principal  Distribution
Amount on such Distribution  Date), (2) the Certificate  Principal Balance of the Class I-M-1 Certificates
(after  taking  into  account  the  payment  of the  Class  I-M-1  Principal  Distribution  Amount on such
Distribution  Date), (3) the Certificate  Principal Balance of the Class I-M-2 Certificates  (after taking
into account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution  Date),
(4) the  Certificate  Principal  Balance of the Class I-B-1  Certificates  (after  taking into account the
payment of the Class I-B-1 Principal  Distribution  Amount on such Distribution Date), (5) the Certificate
Principal  Balance of the Class I-B-2  Certificates  (after  taking into  account the payment of the Class
I-B-2 Principal  Distribution  Amount on such Distribution Date), and (6) the product of (x) the aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans for such  Distribution  Date and (y) the Current
Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M Certificates: The Class I-M-1 Certificates and the Class I-M-2 Certificates.

         Class I-M-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after taking into account the payment of the Class I-1A Principal
Distribution  Amount, the Class I-2A Principal  Distribution Amount and Class I-3A Principal  Distribution
Amount on such  Distribution  Date) and (2) the product of (x) the aggregate Stated  Principal  Balance of
the Group I Mortgage  Loans for such  Distribution  Date and (y) the sum of (I) 9.20% and (II) the Current
Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after taking into account the payment of the Class I-1A Principal
Distribution  Amount and Class I-2A Principal  Distribution  Amount on such  Distribution  Date),  (2) the
Certificate  Principal Balance of the Class I-M-1  Certificates  (after taking into account the payment of
the Class I-1A  Principal  Distribution  Amount,  the Class I-2A Principal  Distribution  Amount and Class
I-3A Principal  Distribution  Amount on such  Distribution  Date) and (3) the product of (x) the aggregate
Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution Date and (y) the sum of (I)
5.00% and (II) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class II-A Certificates:  The Class II-1A-1,  Class II-1A-2,  Class II-1X-1, Class II-2A-1, Class
II-2A-2,  Class II-2X-1,  Class II-2X-2, Class II-3A-1, Class II-3A-2, Class II-3A-3, Class II-3A-4, Class
II-3A-5 Class II-3X-1 and Class II-3X-2 Certificates.

         Class II-B  Certificates:  The Class II-B-1,  Class II-B-2,  Class  II-B-3,  Class II-B-4,  Class
II-B-5,  Class  II-B-6,  Class  II-B-7,  Class  II-B-8,  Class  II-B-9,  Class  II-B-10 and Class  II-B-11
Certificates.

         Class II-X  Certificates:  The Class  II-1X-1,  Class II-2X-1,  Class II-2X-2,  Class II-3X-1 and
Class II-3X-2 Certificates.

         Class III-A Certificates:  The Class III-1A-1,  Class III-1A-2,  Class III-2A-1, Class III -2A-2,
Class  III-3A-1,  Class  III-3A-2,  Class  III-3A-3,  Class  III-3A-4,  Class  III-3X-1 and Class III-3X-2
Certificates.

         Class III-B  Certificates:  The Class  III-B-1,  Class  III-B-2,  Class  III-B-3,  Class III-B-4,
Class III-B-5 and Class III-B-6 Certificates.

         Class  Prepayment  Distribution  Trigger:  For (i) a Class of Group II  Subordinate  Certificates
for any  Distribution  Date,  the  Class Prepayment  Distribution  Trigger is  satisfied  if the  fraction
(expressed as a  percentage),  the numerator of which is the aggregate  Certificate  Principal  Balance of
such Class and each  Class of  Group II  Subordinate  Certificates  subordinate  thereto,  if any, and the
denominator  of which is the  Stated  Principal  Balance of all of the Group II  Mortgage  Loans as of the
related Due Date,  equals or exceeds such percentage  calculated as of the Closing Date or (ii) a Class of
Group III Subordinate  Certificates for any Distribution Date, the  Class Prepayment  Distribution Trigger
is  satisfied  if the fraction  (expressed  as a  percentage),  the  numerator  of which is the  aggregate
Certificate  Principal  Balance  of such  Class  and  each  Class of Group  III  Subordinate  Certificates
subordinate  thereto,  if any, and the denominator of which is the Stated Principal  Balance of all of the
Group III Mortgage Loans as of the related Due Date,  equals or exceeds such  percentage  calculated as of
the Closing Date.

         Class R Certificate:  Any of the Class R  Certificates  substantially  in the form annexed hereto
as Exhibit A-5-1 and  evidencing  ownership of interests  designated  as "residual  interests" in REMIC I,
REMIC II,  REMIC  III-A,  REMIC  III-B,  REMIC  IV,  REMIC  V and  REMIC  VI for  purposes  of  the  REMIC
Provisions.  Component I  of the  Class R  Certificates  is  designated  as the sole  class  of  "residual
interest"  in  REMIC I,  Component II  of the Class R  Certificates  is  designated  as the sole  class of
"residual  interest" in REMIC II,  Component III-A  of the Class R Certificates  is designated as the sole
class of "residual  interest" in  REMIC III-A,  Component III-B  of the Class R Certificates is designated
as the sole class of "residual  interest" in  REMIC III-B,  Component IV  of the Class R  Certificates  is
designated as the sole class of "residual  interest" in REMIC IV,  Component V of the Class R Certificates
is  designated  as the sole class of  "residual  interest"  in  REMIC V  and  Component VI  of the Class R
Certificates is designated as the sole class of "residual interest" in REMIC VI.

         Class R-X  Certificates:  Any of the  Class R-X  Certificates  substantially  in the form annexed
hereto as Exhibit A-5-2 and evidencing  ownership of the "residual  interest" in REMIC VII for purposes of
the REMIC Provisions.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class  XP  Reserve   Account:   The  account   established   and  maintained  by  the  Securities
Administrator pursuant to Section 4.07 hereof.

         Closing Date:  June 30, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment:  As defined in Section 6.09.

         Corporate  Trust Office:  The designated  office of the Trustee or Securities  Administrator,  as
applicable,  where at any  particular  time its respective  corporate  trust business with respect to this
Agreement  shall be  administered.  The Corporate Trust Office of the Trustee at the date of the execution
of this Agreement is located at 388 Greenwich  Street,  14th Floor,  New York, New York 10013,  Attention:
Structured  Finance  Agency  &  Trust  BSALTA  2006-4.  The  Corporate  Trust  Office  of  the  Securities
Administrator  at the date of the  execution  of this  Agreement  is located at 9062 Old  Annapolis  Road,
Columbia,  Maryland  21045,  Attention:   Corporate  Trust  Group,  BSALTA  2006-4.  For  the  purpose  of
registration  and transfer and exchange only, the Corporate  Trust Office of the Securities  Administrator
shall  be  located  at Sixth  Street  and  Marquette  Avenue,  Minneapolis,  Minnesota  55479,  Attention:
Corporate Trust Group, BSALTA 2006-4.

         Counterparty:  ABN AMRO  Bank N.V.  and any  successor  thereto,  or any  successor  counterparty
under the Cap Contracts.

         Countrywide:  Countrywide Home Loans Servicing LP, and its successor in interest.

         Countrywide  Servicing Agreement:  The Seller's Warranties and Servicing  Agreement,  dated as of
September 1, 2002, as amended by Amendment  No. 1, dated as of January 1, 2003,  Amendment No. 2, dated as
of September 1, 2004,  and  Amendment  No. 3, dated as of January 1, 2006,  between  Countrywide  and EMC,
attached hereto as Exhibit H-3.

         Cross-Over Date:  The Group II Cross-Over Date or the Group III Cross-Over Date, as applicable.

         Current  Interest:  As of any  Distribution  Date,  with respect to each Class of Group I Offered
Certificates,  (i) the  interest  accrued on the  Certificate  Principal  Balance or Notional  Amount,  as
applicable,  during the related  Interest  Accrual  Period at the  applicable  Pass-Through  Rate plus any
amount  previously  distributed with respect to interest for such Certificate that has been recovered as a
voidable  preference  by a  trustee  in  bankruptcy  minus  (ii)  the sum of (a) any  Prepayment  Interest
Shortfall for such  Distribution  Date, to the extent not covered by  Compensating  Interest  Payments and
(b) any  shortfalls  resulting  from the  application  of the Relief Act during the  related  Due  Period;
provided,  however,  that for  purposes  of  calculating  Current  Interest  for any such  Class,  amounts
specified in clauses  (ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be allocated first
to the  Class  B-IO  Certificates  and  the  Class  R  Certificates  in  reduction  of  amounts  otherwise
distributable  to such  Certificates on such  Distribution  Date and then any excess shall be allocated to
each other Class of Certificates  pro rata based on the respective  amounts of interest  accrued  pursuant
to clause (i) hereof for each such Class on such Distribution Date.

         Current Specified  Enhancement  Percentage:  For any Distribution Date, a percentage  obtained by
dividing  (x) the sum of (i) the  aggregate  Certificate  Principal  Balance  of the  Group I  Subordinate
Certificates  and (ii) the  Overcollateralization  Amount,  in each case prior to the  distribution of the
Principal  Distribution  Amount on such  Distribution  Date, by (y) the aggregate Stated Principal Balance
of the Group I Mortgage Loans as of the end of the related Due Period.

         Current Specified  Overcollateralization  Percentage:  For any Distribution  Date, the percentage
equivalent  of a fraction,  the numerator of which is the  Overcollateralization  Target  Amount,  and the
denominator  of which is the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans for such
Distribution Date.

         Custodial  Agreement:  An  agreement,  dated as of June 30, 2006 (as the same may be amended from
time to time),  among the Depositor,  EMC, as Sponsor and Master  Servicer,  the Trustee and the Custodian
in substantially the form of Exhibit G hereto.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial Agreement.

         Cut-off Date:  June 1, 2006.

         Cut-off Date Balance:  $5,187,044,366.96.

         Debt Service  Reduction:  Any reduction of the Scheduled  Payments which a Mortgagor is obligated
to pay with respect to a Mortgage  Loan as a result of any  proceeding  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Deficient  Valuation:  With respect to any Mortgage  Loan, a valuation of the Mortgaged  Property
by a court of competent  jurisdiction in an amount less than the then outstanding  indebtedness  under the
Mortgage Loan,  which  valuation  results from a proceeding  initiated  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Delinquent:  A Mortgage Loan is  "Delinquent"  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of business on the day such payment is scheduled to be due.
A Mortgage  Loan is "30 days  delinquent"  if such payment has not been  received by the close of business
on the last  day of the  month  immediately  succeeding  the  month in which  such  payment  was due.  For
example,  a  Mortgage  Loan with a  payment  due on  December  1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for "60 days
delinquent," "90 days delinquent" and so on.

         Depositor:   Structured  Asset  Mortgage  Investments  II  Inc.,  a  Delaware  limited  liability
company, or its successors in interest.

         Depositor Information:  As defined in Section 3.18(c).

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  With respect to each Mortgage  Loan, the  Determination  Date as defined in
the Servicing Agreement.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any 2006-4  REMIC  contained  in the Trust or any Person  having an  ownership  interest  in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained by the  Securities
Administrator  pursuant to  Section 4.04,  which shall be  denominated  "Citibank,  N.A., as Trustee f/b/o
holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust 2006-4,  Mortgage
Pass-Through  Certificates,  Series 2006-4 - Distribution  Account." The Distribution  Account shall be an
Eligible Account.

         Distribution Account Deposit Date:  The Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month or such other date specified in the related Servicing Agreement.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         EDGAR:  As defined in Section 3.18.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor's  and P-1 by Moody's at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the  Securities  Administrator  prior to the  establishment  of
such  account,  the  Certificateholders  will have a claim with respect to the funds in such account and a
perfected first priority  security  interest  against any collateral  (which shall be limited to Permitted
Investments,  each of which  shall  mature not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such  collateral or the  Distribution  Date if
such Permitted  Investment is an obligation of the institution  that maintains the  Distribution  Account)
securing  such funds that is  superior  to claims of any other  depositors  or  general  creditors  of the
depository  institution  with which  such  account  is  maintained,  (ii) a  segregated  trust  account or
accounts maintained with a federal or state chartered  depository  institution or trust company with trust
powers  acting in its  fiduciary  capacity  or (iii) a  segregated  account or  accounts  of a  depository
institution  acceptable to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use
of any such  account  as the  Distribution  Account  will not have an adverse  effect on the  then-current
ratings  assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts
may bear interest.

         EMC:  EMC Mortgage Corporation, and any successor thereto.

         EMC Servicing Agreement:  The Servicing  Agreement,  dated as of June 1, 2006, between Structured
Asset Mortgage Investments II Inc. and EMC as attached hereto as Exhibit H-4.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default:  As defined in Section 8.01.

         EverHome:  EverHome Mortgage Company, and any successor thereto.

         EverHome  Servicing  Agreement:  The  Subservicing  Agreement,  dated as of  August 1,  2002,  as
amended by Amendment  No. 1, dated as of January 31, 2006,  between  EverHome and EMC, as attached  hereto
as Exhibit H-5.

         Excess Cashflow:  With respect to any  Distribution  Date, the sum of (i) Remaining Excess Spread
for such  Distribution  Date and (ii)  Overcollateralization  Release Amount for such  Distribution  Date;
provided,  however,  that the Excess Cashflow shall include  Principal Funds on and after the Distribution
Date on which the  aggregate  Certificate  Principal  Balance of the Class  I-1A-1,  Class  I-1A-2,  Class
I-2A-1,  Class I-2A-2,  Class I-3A-1, Class I-3A-2, Class I-M-1, Class I-M-2, Class I-B-1, Class I-B-2 and
Class I-B-3  Certificates  has been reduced to zero (other than Principal Funds  otherwise  distributed to
the Holders of Class I-1A-1,  Class I-1A-2,  Class I-2A-1, Class I-2A-2, Class I-3A-1, Class I-3A-2, Class
I-M-1, Class I-M-2, Class I-B-1, Class I-B-2 and Class I-B-3 Certificates on such Distribution Date).

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess Spread:  With respect to any  Distribution  Date, the excess,  if any, of (i) the Interest
Funds  for such  Distribution  Date  over  (ii) the sum of the  Current  Interest  on the  Group I Offered
Certificates,  the  Class  I-B-3  Certificates  and  Interest  Carry  Forward  Amounts  on the  Class  I-A
Certificates, in each case on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act  Reports:  Any reports  required to be filed  pursuant to Sections  3.17,  3.18 and
3.23 of this Agreement.

         Extra Principal  Distribution  Amount:  With respect to any Distribution  Date, an amount derived
from Excess  Spread  equal to the lesser of (i) the excess,  if any, of the  Overcollateralization  Target
Amount for such  Distribution  Date over the  Overcollateralization  Amount for such Distribution Date and
(ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         First Horizon: First Horizon Home Loan Corporation, and its successor in interest.

         First Horizon Servicing Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as
of September 1, 2003,  as amended on May 14,  2004,  June 16, 2005,  August 8, 2005 and December 21, 2005,
between EMC, First Horizon and First Tennessee Mortgage Services, Inc., attached hereto as Exhibit H-6.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Certificate  Principal  Balance of such Certificate and the denominator of which
is the  Certificate  Principal  Balance of such  Class.  With  respect to the Class XP  Certificates,  the
percentage  interest stated  thereon.  With respect to the  Certificates in the aggregate,  the fractional
undivided  interest  evidenced  by (i) the  Residual  Certificates  will be deemed to equal  1.00% (in the
aggregate),  (ii) the Class B-IO  Certificates  will be deemed to equal 1.00% and (iii) a  Certificate  of
any other  Class will be deemed to equal 98.00%  multiplied  by a fraction,  the numerator of which is the
Certificate  Principal  Balance  of such  Certificate  and  the  denominator  of  which  is the  aggregate
Certificate Principal Balance of all the Certificates other than the Class B-IO Certificates.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         GMACM: GMAC Mortgage Corporation, and its successor in interest.

         GMACM  Servicing  Agreement:  The  Servicing  Agreement,  dated as of May 1,  2001, as amended by
Amendment No. 1, dated as of October 1, 2001,  Amendment No. 2,  dated as of July 31,  2002, and Amendment
No. 3 dated as of December 20, 2005, between EMC and GMACM, attached hereto as Exhibit H-7.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         GreenPoint: GreenPoint Mortgage Funding, Inc., and its successor in interest.

         GreenPoint Servicing  Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
September 1, 2003,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and Servicing  Agreement,
dated as of January 1, 2006, between GreenPoint and EMC, attached hereto as Exhibit H-8.

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I  Certificates:  The Group I Senior  Certificates,  the Group I  Subordinate  Certificates
and the Group I Non-Offered Subordinate Certificates.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I  Non-Offered  Subordinate  Certificates:  The Class  I-B-3,  Class  I-XP and  Class  B-IO
Certificates.

         Group I  Offered  Certificates:  The  Group  I  Senior  Certificates  and  the  Group  I  Offered
Subordinate Certificates.

         Group I Offered  Subordinate  Certificates:  The Class I-M-1,  Class I-M-2, Class I-B-1 and Class
I-B-2 Certificates.

         Group I Senior Certificates: The Class I-A Certificates.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of the outstanding  Group I Certificates to the
related Cap Contract.

         Group I Significance  Percentage:  With respect to any Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group I Significance  Estimate divided by
the  aggregate  outstanding  Certificate  Principal  Balance  of the  Group I  Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group I Subordinate  Certificates:  The Group I Offered Subordinate  Certificates and the Group I
Non-Offered Subordinate Certificates.

         Group II  Aggregate  Subordinate  Optimal  Principal  Amount:  With  respect to any  Distribution
Date,  the sum of the Group II  Subordinate  Optimal  Principal  Amounts for all  Sub-Loan  Groups in Loan
Group II for such Distribution Date.

         Group  II  Certificates:   The  Group  II  Senior  Certificates  and  the  Group  II  Subordinate
Certificates.

         Group II  Cross-Over  Date:  The  first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group II Subordinate Certificates has been reduced to zero.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II  Non-Offered  Subordinate  Certificates:  The Class II-XP,  Class II-B-9,  Class II-B-10
and Class II-B-11 Certificates.

         Group II  Offered  Certificates:  The  Group II  Senior  Certificates  and the  Group II  Offered
Subordinate Certificates.

         Group II  Offered  Subordinate  Certificates:  The Class  II-B-1,  Class  II-B-2 , Class  II-B-3,
Class II-B-4, Class II-B-5, Class II-B-6, Class II-B-7 and Class II-B-8 Certificates.

         Group II Senior Certificates:  The Class II-1A-1,  Class II-1A-2,  Class II-1X-1,  Class II-2A-1,
Class II-2A-2,  Class II-2X-1,  Class II-2X-2, Class II-3A-1, Class II-3A-2, Class II-3A-3, Class II-3A-4,
Class II-3A-5, Class II-3X-1 and Class II-3X-2 Certificates.

         Group  II  Senior  Optimal  Principal  Amount:  With  respect  to each  Distribution  Date  and a
Certificate  Group  related to a  Sub-Loan  Group in Loan  Group II, an amount  equal to the sum,  without
duplication,  of the following (but in no event greater than the aggregate  Certificate Principal Balances
of the related Certificate Group immediately prior to such Distribution Date):

                  (i)      the  related  Senior  Percentage  of the  principal  portion  of all  Scheduled
Payments due on each  Outstanding  Mortgage Loan in the related  Sub-Loan Group on the related Due Date as
specified in the  amortization  schedule at the time  applicable  thereto (after  adjustments for previous
Principal  Prepayments  but  before  any  adjustment  to  such  amortization  schedule  by  reason  of any
bankruptcy  or similar  proceeding  or any  moratorium  or similar  waiver or grace  period if the related
Distribution Date occurs prior to the related Cross-over Date);

                  (ii)     the related Senior  Prepayment  Percentage of the Stated  Principal  Balance of
Mortgage  Loan in the related  Sub-Loan  Group which was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

                  (iii)    the  related   Senior   Prepayment   Percentage  of  amount  of  all  Principal
Prepayments  in part  allocated  to  principal  received by the  Servicers  during the related  Prepayment
Period in respect to each Mortgage Loan in the related Sub-Loan Group;

                  (iv)     the lesser of (a) the related  Senior  Prepayment  Percentage of the sum of (A)
all Net  Liquidation  Proceeds  allocable to principal  received in respect of each  Mortgage  Loan in the
related  Sub-Loan  Group that became a  Liquidated  Mortgage  Loan during the  related  Prepayment  Period
(other  than  Mortgage  Loans  described  in the  immediately  following  clause  (B)) and all  Subsequent
Recoveries  received in respect of each Liquidated  Mortgage Loan in the related Sub-Loan Group during the
related  Due Period and (B) the  Stated  Principal  Balance of each such  Mortgage  Loan  purchased  by an
insurer from the Trust  during the related  Prepayment  Period  pursuant to the related  Primary  Mortgage
Insurance  Policy,  if any, or  otherwise  and (b) the  related  Senior  Percentage  of the sum of (A) the
Stated  Principal  Balance of each Mortgage Loan in the related  Sub-Loan  Group which became a Liquidated
Mortgage  Loan during the related  Prepayment  Period  (other than the  Mortgage  Loans  described  in the
immediately  following  clause (B)) and all Subsequent  Recoveries  received in respect of each Liquidated
Mortgage  Loan in the related  Sub-Loan  Group during the related Due Period and (B) the Stated  Principal
Balance of each such  Mortgage  Loan that was  purchased  by an insurer  from the Trust during the related
Prepayment Period pursuant to the related Primary Mortgage Insurance Policy, if any or otherwise;

                  (v)      any amount  allocated  to the  Available  Funds of the related  Sub-Loan  Group
pursuant to Section 6.02(i)(a)(D); and

                  (vi)     the  related  Senior  Prepayment  Percentage  of  the  sum of  (a)  the  Stated
Principal  Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group that was  repurchased  by the
Sponsor in connection  with such  Distribution  Date and (b) the excess,  if any, of the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such substitute Mortgage Loan.

         Group II Senior  Percentage:  With respect to each Certificate  Group related to a Sub-Loan Group
in Loan  Group II,  initially  91.75%.  With  respect to any  Distribution  Date and a  Certificate  Group
related to a Sub-Loan Group in Loan Group II, the lesser of (i) 100% and (ii) the  percentage  obtained by
dividing the  aggregate  Certificate  Principal  Balance of the Senior  Certificates  in such  Certificate
Group  immediately  preceding such  Distribution  Date by the aggregate  Stated  Principal  Balance of the
Mortgage Loans in the related Sub-Loan Group as of the beginning of the related Due Period.

         Group II  Senior  Prepayment  Percentage:  With  respect  to a  Certificate  Group  related  to a
Sub-Loan Group in Loan Group II and any  Distribution  Date occurring  during the periods set forth below,
as follows:

Period (dates inclusive)                              Group II Senior Prepayment Percentage

July 2006 – June 2013                            100%

July 2013 – June 2014                            Senior Percentage for the related Certificate Group plus 70%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2014 – June 2015                            Senior Percentage for the related Certificate Group plus 60%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2015 – June 2016                            Senior Percentage for the related Certificate Group plus 40%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2016 – June 2017                            Senior Percentage for the related Certificate Group plus 20%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2017 and thereafter                              Senior Percentage for the related Certificate Group.

         In addition,  no reduction of the Senior Prepayment  Percentage for the related Certificate Group
shall occur on any Distribution  Date unless,  as of the last day of the month preceding such Distribution
Date, (A) the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans in all Sub-Loan  Groups
in Loan Group II Delinquent 60 days or more  (including  for this purpose any such Group II Mortgage Loans
in foreclosure and Group II Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust),  averaged  over the last six months,  as a percentage  of the sum of the aggregate
Certificate  Principal  Balance of the Group II  Subordinate  Certificates  does not exceed  50%;  and (B)
cumulative  Realized  Losses on the Group II Mortgage Loans in all Sub-Loan Groups in Loan Group II do not
exceed (a) 30% of the Original Group II Subordinate  Principal  Balance if such  Distribution  Date occurs
between and including  July 2013 and June 2014,  (b) 35% of the Original  Group II  Subordinate  Principal
Balance if such  Distribution  Date occurs between and including  July 2014 and June 2015,  (c) 40% of the
Original Group II Subordinate  Principal  Balance if such  Distribution  Date occurs between and including
July  2015  and  June 2016,  (d) 45% of the  Original  Group  II  Subordinate  Principal  Balance  if such
Distribution  Date occurs  between and  including  July 2016  and  June 2017,  and (e) 50% of the Original
Group II Subordinate Principal Balance if such Distribution Date occurs during or after July 2017.

         In addition,  if on any  Distribution  Date the weighted  average of the Subordinate  Percentages
for such  Distribution  Date is equal to or greater  than two times the  weighted  average of the  initial
Subordinate  Percentages,  and (a) the aggregate Stated  Principal  Balance of the Group II Mortgage Loans
for all Sub-Loan  Groups  Delinquent 60 days or more  (including  for this purpose any such Mortgage Loans
in foreclosure and such Group II Mortgage Loans with respect to which the related  Mortgaged  Property has
been  acquired  by the  Trust),  averaged  over the last six  months,  as a  percentage  of the  aggregate
Certificate  Principal Balance of the Group II Subordinate  Certificates does not exceed 50% and (b)(i) on
or prior to the  Distribution  Date in  June 2009,  cumulative  Realized  Losses on the Group II  Mortgage
Loans for all  Sub-Loan  Groups in Loan  Group II as of the end of the  related  Prepayment  Period do not
exceed 20% of the Original Group II Subordinate  Principal  Balance and (ii) after the  Distribution  Date
in June 2009  cumulative  Realized  Losses on the Group II Mortgage Loans for all Sub-Loan  Groups in Loan
Group II as of the end of the  related  Prepayment  Period  do not  exceed  30% of the  Original  Group II
Subordinate  Principal  Balance,  then, the Senior  Prepayment  Percentage for such Distribution Date will
equal  the  Senior  Percentage  for  the  related  Certificate  Group;  provided,   however,  if  on  such
Distribution  Date  the  Subordinate  Percentage  is equal  to or  greater  than  two  times  the  initial
Subordinate  Percentage  on or  prior to the  Distribution  Date  occurring  in June  2009  and the  above
delinquency  and loss tests are met, then the Senior  Prepayment  Percentage  for the related  Certificate
Group for such  Distribution  Date will  equal  the  related  Senior  Percentage  plus 50% of the  related
Subordinate Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the  aggregate  Certificate  Principal  Balance of the Group II Senior  Certificates  immediately
preceding such  Distribution  Date, and the  denominator of which is the Stated  Principal  Balance of the
Group II Mortgage Loans as of the beginning of the related Due Period,  exceeds such  percentage as of the
Cut-off Date, the Senior  Prepayment  Percentage  with respect to all of the Group II Senior  Certificates
will equal 100%.

         Group II Subordinate  Certificates:  The Group II Offered Subordinate  Certificates and the Group
II Non-Offered Subordinate Certificates.

         Group II Subordinate  Optimal  Principal  Amount:  With respect to any Distribution  Date and any
Sub-Loan Group in Loan Group II, an amount equal to the sum,  without  duplication,  of the following (but
in no event  greater  than  the  aggregate  Certificate  Principal  Balance  of the  Group II  Subordinate
Certificates immediately prior to such Distribution Date):

         (i)      the related  Subordinate  Percentage of the principal portion of all Scheduled  Payments
due on each  Outstanding  Mortgage Loan in the related Sub-Loan Group on the related Due Date as specified
in the  amortization  schedule at the time  applicable  thereto (after  adjustment for previous  Principal
Prepayments  but before any  adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or
similar proceeding or any moratorium or similar waiver or grace period);

         (ii)     the related  Subordinate  Prepayment  Percentage of the Stated Principal Balance of each
Mortgage  Loan in the  related  Sub-Loan  Group that was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

         (iii)    the  related  Subordinate   Prepayment   Percentage  of  the  amount  of  all  Principal
Prepayments  in part  received by the  Servicers in respect to the Mortgage  Loan in the related  Sub-Loan
Group during the related Prepayment Period;

         (iv)     the  excess,  if  any,  of (a) all  Net  Liquidation  Proceeds  allocable  to  principal
received during the related  Prepayment Period in respect of each Liquidated  Mortgage Loan in the related
Sub-Loan Group and all Subsequent  Recoveries  received in respect of each Liquidated Mortgage Loan during
the related Due Period over (b) the sum of the amounts  distributable  to the Senior  Certificates  in the
related  Certificate  Group pursuant to clause (iv) of the definition of Senior Optimal  Principal  Amount
on such Distribution Date;

         (v)      the related  Subordinate  Prepayment  Percentage of the sum of (a) the Stated  Principal
Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group  that was  purchased  by the  Sponsor in
connection  with such  Distribution  Date and (b) the  difference,  if any,  between the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
Substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such Substitute Mortgage Loan; and

         (vi)     on the  Distribution  Date on which the  Certificate  Principal  Balances  of the Senior
Certificates  in the related  Certificate  Group have all been reduced to zero, 100% of the Senior Optimal
Principal  Amount for the related Sub-Loan Group.  After the aggregate  Certificate  Principal  Balance of
the Subordinate  Certificates has been reduced to zero, the Subordinate  Optimal Principal Amount shall be
zero.

         Group II  Subordinate  Percentage:  With respect to each Sub-Loan Group included in Loan Group II
on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group II  Subordinate  Prepayment  Percentage:  With respect to each Loan Group  included in Loan
Group II on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group III  Aggregate  Subordinate  Optimal  Principal  Amount:  With respect to any  Distribution
Date,  the sum of the Group III  Subordinate  Optimal  Principal  Amounts for all Sub-Loan  Groups in Loan
Group III for such Distribution Date.

         Group III  Certificates:  The  Group  III  Senior  Certificates  and the  Group  III  Subordinate
Certificates.

         Group III  Cross-Over  Date:  The first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group III Subordinate Certificates has been reduced to zero.

         Group III Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group III  Non-Offered  Subordinate  Certificates:  The Class  III-B-4,  Class  III-B-5 and Class
III-B-6 Certificates.

         Group III  Offered  Certificates:  The Group III Senior  Certificates  and the Group III  Offered
Subordinate Certificates.

         Group III Offered Subordinate  Certificates:  The Class III-B-1,  Class III-B-2 and Class III-B-3
Certificates.

         Group III  Senior  Certificates:  The Class  III-1A-1,  Class  III-1A-2,  Class  III-2A-1,  Class
III-2A-2,  Class III-3A-1,  Class  III-3A-2,  Class  III-3A-3,  Class  III-3A-4,  Class III-3X-1 and Class
III-3X-2 Certificates.

         Group  III  Senior  Optimal  Principal  Amount:  With  respect  to each  Distribution  Date and a
Certificate  Group  related to a Sub-Loan  Group in Loan Group III,  an amount  equal to the sum,  without
duplication,  of the following (but in no event greater than the aggregate  Certificate Principal Balances
of the related Certificate Group immediately prior to such Distribution Date):

                  (i)      the  related  Senior  Percentage  of the  principal  portion  of all  Scheduled
Payments due on each  Outstanding  Mortgage Loan in the related  Sub-Loan Group on the related Due Date as
specified in the  amortization  schedule at the time  applicable  thereto (after  adjustments for previous
Principal  Prepayments  but  before  any  adjustment  to  such  amortization  schedule  by  reason  of any
bankruptcy  or similar  proceeding  or any  moratorium  or similar  waiver or grace  period if the related
Distribution Date occurs prior to the related Cross-over Date);

                  (ii)     the related Senior  Prepayment  Percentage of the Stated  Principal  Balance of
Mortgage  Loan in the related  Sub-Loan  Group which was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

                  (iii)    the  related   Senior   Prepayment   Percentage  of  amount  of  all  Principal
Prepayments  in part  allocated  to  principal  received by the  Servicers  during the related  Prepayment
Period in respect to each Mortgage Loan in the related Sub-Loan Group;

                  (iv)     the lesser of (a) the related  Senior  Prepayment  Percentage of the sum of (A)
all Net  Liquidation  Proceeds  allocable to principal  received in respect of each  Mortgage  Loan in the
related  Sub-Loan  Group that became a  Liquidated  Mortgage  Loan during the  related  Prepayment  Period
(other  than  Mortgage  Loans  described  in the  immediately  following  clause  (B)) and all  Subsequent
Recoveries  received in respect of each Liquidated  Mortgage Loan in the related Sub-Loan Group during the
related  Due Period and (B) the  Stated  Principal  Balance of each such  Mortgage  Loan  purchased  by an
insurer from the Trust  during the related  Prepayment  Period  pursuant to the related  Primary  Mortgage
Insurance  Policy,  if any, or  otherwise  and (b) the  related  Senior  Percentage  of the sum of (A) the
Stated  Principal  Balance of each Mortgage Loan in the related  Sub-Loan  Group which became a Liquidated
Mortgage  Loan during the related  Prepayment  Period  (other than the  Mortgage  Loans  described  in the
immediately  following  clause (B)) and all Subsequent  Recoveries  received in respect of each Liquidated
Mortgage  Loan in the related  Sub-Loan  Group during the related Due Period and (B) the Stated  Principal
Balance of each such  Mortgage  Loan that was  purchased  by an insurer  from the Trust during the related
Prepayment Period pursuant to the related Primary Mortgage Insurance Policy, if any or otherwise;

                  (v)      any amount  allocated  to the  Available  Funds of the related  Sub-Loan  Group
pursuant to Section 6.02(i)(a)(E); and

                  (vi)     the  related  Senior  Prepayment  Percentage  of  the  sum of  (a)  the  Stated
Principal  Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group that was  repurchased  by the
Sponsor in connection  with such  Distribution  Date and (b) the excess,  if any, of the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such substitute Mortgage Loan.

         Group III  Senior  Percentage:  With  respect  to each  Certificate  Group  related to a Sub-Loan
Group in Loan  Group III,  initially  92.65%.  With  respect to any  Distribution  Date and a  Certificate
Group  related to a Sub-Loan  Group in Loan Group III,  the lesser of  (i) 100%  and  (ii) the  percentage
obtained by dividing  the  aggregate  Certificate  Principal  Balance of the Senior  Certificates  in such
Certificate Group  immediately  preceding such Distribution Date by the aggregate Stated Principal Balance
of the Mortgage Loans in the related Sub-Loan Group as of the beginning of the related Due Period.

         Group III  Senior  Prepayment  Percentage:  With  respect  to a  Certificate  Group  related to a
Sub-Loan Group in Loan Group III and any  Distribution  Date occurring during the periods set forth below,
as follows:

Period (dates inclusive)                              Group III Senior Prepayment Percentage

July 2006 – June 2013                            100%

July 2013 – June 2014                            Senior Percentage for the related Certificate Group plus 70%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2014 – June 2015                            Senior Percentage for the related Certificate Group plus 60%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2015 – June 2016                            Senior Percentage for the related Certificate Group plus 40%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2016 – June 2017                            Senior Percentage for the related Certificate Group plus 20%
                                                      of the Subordinate Percentage for the related Sub-Loan Group.

July 2017 and thereafter                              Senior Percentage for the related Certificate Group.

         In addition,  no reduction of the Senior Prepayment  Percentage for the related Certificate Group
shall occur on any Distribution  Date unless,  as of the last day of the month preceding such Distribution
Date, (A) the aggregate  Stated  Principal  Balance of the Group III Mortgage Loans in all Sub-Loan Groups
in Loan Group III  Delinquent  60 days or more  (including  for this  purpose any such Group III  Mortgage
Loans in  foreclosure  and Group III Mortgage Loans with respect to which the related  Mortgaged  Property
has been  acquired by the Trust),  averaged  over the last six months,  as a percentage  of the sum of the
aggregate  Certificate  Principal  Balance of the Group III Subordinate  Certificates does not exceed 50%;
and (B) cumulative  Realized  Losses on the Group III Mortgage Loans in all Sub-Loan  Groups in Loan Group
III do not exceed (a) 30% of the Original Group III  Subordinate  Principal  Balance if such  Distribution
Date occurs between and including  July 2013 and June 2014, (b) 35% of the Original Group III  Subordinate
Principal  Balance if such  Distribution  Date occurs between and including  July 2014 and June 2015,  (c)
40% of the Original Group III Subordinate  Principal  Balance if such Distribution Date occurs between and
including July 2015 and  June 2016,  (d) 45% of the Original Group III  Subordinate  Principal  Balance if
such Distribution Date occurs between and including  July 2016 and June 2017,  and (e) 50% of the Original
Group III Subordinate Principal Balance if such Distribution Date occurs during or after July 2017.

         In addition,  if on any  Distribution  Date the weighted  average of the Subordinate  Percentages
for such  Distribution  Date is equal to or greater  than two times the  weighted  average of the  initial
Subordinate  Percentages,  and (a) the aggregate Stated Principal  Balance of the Group III Mortgage Loans
for all Sub-Loan  Groups  Delinquent 60 days or more  (including  for this purpose any such Mortgage Loans
in  foreclosure  and such Group III Mortgage  Loans with respect to which the related  Mortgaged  Property
has been  acquired by the Trust),  averaged  over the last six months,  as a percentage  of the  aggregate
Certificate  Principal  Balance  of the  Group  III  Subordinate  Certificates  does  not  exceed  50% and
(b)(i) on or prior to the  Distribution  Date in June 2009,  cumulative  Realized  Losses on the Group III
Mortgage Loans for all Sub-Loan  Groups in Loan Group III as of the end of the related  Prepayment  Period
do  not  exceed  20%  of  the  Original  Group  III  Subordinate  Principal  Balance  and  (ii) after  the
Distribution  Date in  June 2009  cumulative  Realized  Losses  on the Group  III  Mortgage  Loans for all
Sub-Loan  Groups in Loan  Group III as of the end of the  related  Prepayment  Period do not exceed 30% of
the Original Group III Subordinate  Principal  Balance,  then, the Senior  Prepayment  Percentage for such
Distribution Date will equal the Senior Percentage for the related Certificate Group;  provided,  however,
if on such  Distribution  Date the  Subordinate  Percentage  is equal to or  greater  than two  times  the
initial  Subordinate  Percentage on or prior to the Distribution Date occurring in June 2009 and the above
delinquency  and loss tests are met, then the Senior  Prepayment  Percentage  for the related  Certificate
Group for such  Distribution  Date will  equal  the  related  Senior  Percentage  plus 50% of the  related
Subordinate Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the aggregate  Certificate  Principal  Balance of the Group III Senior  Certificates  immediately
preceding such  Distribution  Date, and the  denominator of which is the Stated  Principal  Balance of the
Group III Mortgage  Loans as of the  beginning of the related Due Period,  exceeds such  percentage  as of
the  Cut-off  Date,  the  Senior  Prepayment  Percentage  with  respect  to all of the  Group  III  Senior
Certificates will equal 100%.

         Group III  Subordinate  Certificates:  The Group III  Offered  Subordinate  Certificates  and the
Group III Non-Offered Subordinate Certificates.

         Group III Subordinate  Optimal  Principal  Amount:  With respect to any Distribution Date and any
Sub-Loan Group in Loan Group III, an amount equal to the sum, without  duplication,  of the following (but
in no event  greater  than the  aggregate  Certificate  Principal  Balance  of the Group  III  Subordinate
Certificates immediately prior to such Distribution Date):

         (i)      the related  Subordinate  Percentage of the principal portion of all Scheduled  Payments
due on each  Outstanding  Mortgage Loan in the related Sub-Loan Group on the related Due Date as specified
in the  amortization  schedule at the time  applicable  thereto (after  adjustment for previous  Principal
Prepayments  but before any  adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or
similar proceeding or any moratorium or similar waiver or grace period);

         (ii)     the related  Subordinate  Prepayment  Percentage of the Stated Principal Balance of each
Mortgage  Loan in the  related  Sub-Loan  Group that was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

         (iii)    the  related  Subordinate   Prepayment   Percentage  of  the  amount  of  all  Principal
Prepayments  in part  received by the  Servicers in respect to the Mortgage  Loan in the related  Sub-Loan
Group during the related Prepayment Period;

         (iv)     the  excess,  if  any,  of (a) all  Net  Liquidation  Proceeds  allocable  to  principal
received during the related  Prepayment Period in respect of each Liquidated  Mortgage Loan in the related
Sub-Loan Group and all Subsequent  Recoveries  received in respect of each Liquidated Mortgage Loan during
the related Due Period over (b) the sum of the amounts  distributable  to the Senior  Certificates  in the
related  Certificate  Group pursuant to clause (iv) of the definition of Senior Optimal  Principal  Amount
on such Distribution Date;

         (v)      the related  Subordinate  Prepayment  Percentage of the sum of (a) the Stated  Principal
Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group  that was  purchased  by the  Sponsor in
connection  with such  Distribution  Date and (b) the  difference,  if any,  between the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
Substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such Substitute Mortgage Loan; and

         (vi)     on the  Distribution  Date on which the  Certificate  Principal  Balances  of the Senior
Certificates  in the related  Certificate  Group have all been reduced to zero, 100% of the Senior Optimal
Principal  Amount for the related Sub-Loan Group.  After the aggregate  Certificate  Principal  Balance of
the Subordinate  Certificates has been reduced to zero, the Subordinate  Optimal Principal Amount shall be
zero.

         Group III  Subordinate  Percentage:  With respect to each Sub-Loan  Group  included in Loan Group
III on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group III  Subordinate  Prepayment  Percentage:  With respect to each Sub-Loan  Group included in
Loan Group III on any  Distribution  Date,  100% minus the Senior  Prepayment  Percentage  for the related
Certificate Group.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant  to this  Agreement,  any  Certificate  registered  in the  name  of the  Depositor,  the  Master
Servicer,  the Securities  Administrator or the Trustee or any Affiliate thereof shall be deemed not to be
outstanding and the Fractional  Undivided  Interest  evidenced  thereby shall not be taken into account in
determining  whether the requisite  percentage of Fractional  Undivided  Interests necessary to effect any
such consent has been obtained.

         HSBC: HSBC Mortgage Corporation (USA), and its successor in interest.

         HSBC  Servicing  Agreement:   The  Amended  and  Restated  Purchase,   Warranties  and  Servicing
Agreement,  dated as of September 1, 2005,  as amended by Amendment  Reg AB, dated as of November 7, 2005,
between HSBC and EMC, attached hereto as Exhibit H-9.

         Indemnified  Persons:  The  Trustee,  the  Master  Servicer,  the  Custodian  and the  Securities
Administrator and their officers,  directors,  agents and employees and, with respect to the Trustee,  any
separate co-trustee and its officers, directors, agents and employees.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         IndyMac:  IndyMac Bank, F.S.B., and its successor in interest.

         Indy Mac Servicing  Agreement:  The Master Purchase,  Warranties and Servicing  Agreement,  dated
as of August 1, 2001, between IndyMac and EMC, attached hereto as Exhibit H-10.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit  One to the
Custodial Agreement.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Interest  Accrual  Period:  With respect to each  Distribution  Date,  for each Class of Group II
Certificates  and  Group  III  Certificates,  the  calendar  month  preceding  the  month  in  which  such
Distribution  Date occurs.  The Interest  Accrual Period for the Group I Certificates and the Class I-B-3,
Certificates  will be the  period  from  and  including  the  preceding  Distribution  Date  (or  from and
including  the Closing Date,  in the case of the first  Distribution  Date) to and including the day prior
to the current Distribution Date.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carryforward  Amount: As of the first  Distribution Date and with respect to each Class
of Group I Offered  Certificates,  zero, and for each  Distribution  Date  thereafter,  the sum of (i) the
excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b) the
amount  actually  distributed to such Class of Group I  Certificates  with respect to interest on or after
such prior  Distribution  Dates and (ii) interest  thereon (to the extent  permitted by applicable law) at
the applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual Period  including the
Interest Accrual Period relating to such Distribution Date.

         Interest Funds: For any  Distribution  Date and each Sub-Loan Group in Loan Group I, (i) the sum,
without  duplication,  of (a) all scheduled  interest collected in respect to the related Group I Mortgage
Loans in the related  Sub-Loan  Group  during the related Due Period less the related  Servicing  Fee, (b)
all Monthly  Advances  relating  to interest  with  respect to the related  Group I Mortgage  Loans in the
related  Sub-Loan Group remitted by the related Servicer or Master  Servicer,  as applicable,  on or prior
to the related Distribution  Account Deposit Date, (c) all Compensating  Interest Payments with respect to
the Group I Mortgage  Loans in the  related  Sub-Loan  Group and  required  to be  remitted  by the Master
Servicer pursuant to this Agreement or the related Servicer  pursuant to the related  Servicing  Agreement
with respect to such  Distribution  Date,  (d)  Liquidation  Proceeds  with respect to the related Group I
Mortgage Loans in the related  Sub-Loan Group collected during the related  Prepayment  Period (or, in the
case of Subsequent  Recoveries,  during the related Due Period),  to the extent such Liquidation  Proceeds
relate to interest,  (e) all amounts  relating to interest  with respect to each related  Group I Mortgage
Loan in the  related  Sub-Loan  Group  purchased  by EMC  pursuant  to  Sections  2.02  and 2.03 or by the
Depositor  pursuant to Section 3.21 during the related Due Period,  (f) all amounts in respect of interest
paid by EMC pursuant to Section  10.01 in respect to the related  Sub-Loan  Group in Loan Group I, in each
case to the extent remitted by EMC or its designee,  as applicable,  to the Distribution  Account pursuant
to this Agreement,  and (g) the interest  proceeds  received from the exercise of an optional  termination
pursuant to Section 10.01 minus (ii) all amounts relating to interest  required to be reimbursed  pursuant
to Sections  4.01 and 4.05 or as otherwise  set forth in this  Agreement  and  allocated to such  Sub-Loan
Group in Loan Group I.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial Principal  Prepayments  received during the relevant Prepayment Period:
The  difference  between  (i) one  month's  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  Prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days'  interest (or, in the case of a principal  prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  principal  prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days'  interest  (or, in the case of a principal
prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit  Two to the
Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         Lender-Paid PMI Policy:  Any lender-paid primary mortgage insurance policy.

         Lender-Paid  PMI Rate:  With respect to each Mortgage  Loan covered by a Lender-Paid  PMI policy,
the premium to be paid by the  applicable  Servicer out of interest  collections  on the related  Mortgage
Loan or with respect to any GMAC Mortgage  Loan,  paid by the Master  Servicer,  as stated in the Mortgage
Loan Schedule.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual  Period,  June 27,  2006.  With  respect to each Class of Offered  Certificates  and any
Interest  Accrual  Period  thereafter,  the second LIBOR Business Day preceding the  commencement  of such
Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any  defaulted  Mortgage Loan as to which the Servicer or the Master
Servicer has  determined  that all amounts it expects to recover from or on account of such  Mortgage Loan
have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan, the date on which the Master
Servicer or the Servicer has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or incurred  by or for the account of the Master  Servicer  or the  Servicer in  connection  with the
liquidation  of such  Mortgage  Loan and the  related  Mortgage  Property,  such  expenses  including  (a)
property  protection  expenses,  (b) property sales expenses,  (c)  foreclosure and sale costs,  including
court costs and  reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in
connection with liquidation.

         Liquidation  Proceeds:  Amounts  received  in  connection  with the  liquidation  of a  defaulted
Mortgage Loan,  whether  through  trustee's  sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation
proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I, Loan Group II or Loan Group III, as applicable.

         Loan Group I:  Sub-Loan Group I-1, Sub-Loan Group I-2 and Sub-Loan Group I-3.

         Loan Group II: Sub-Loan Group II-1, Sub-Loan Group II-2 and Sub-Loan Group II-3.

         Loan Group III:  Sub-Loan Group III-1, Sub-Loan Group III-2 and Sub-Loan Group III-3.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.04(c) hereof.

         Loss Severity  Percentage:  With respect to any Distribution  Date, the percentage  equivalent of
a fraction,  the numerator of which is the amount of Realized  Losses  incurred on a Mortgage Loan and the
denominator  of which is the Stated  Principal  Balance of such  Mortgage  Loan  immediately  prior to the
liquidation of such Mortgage Loan.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  optional
termination  date for the Group I Certificates  and (i) the Class I-1A-1  Certificates,  0.160% per annum,
(ii) the Class  I-1A-2  Certificates,  0.230% per annum,  (iii) the Class I-2A-1  Certificate,  0.170% per
annum,  (iv) the Class I-2A-2  Certificate,  0.230% per annum, (v) the Class I-3A-1  Certificates,  0.160%
per annum,  (vi) the Class  I-3A-2  Certificates,  0.220% per annum,  (vii) the Class I-M-1  Certificates,
0.330%  per  annum,  (viii)  the  Class  I-M-2  Certificates,  0.430%  per  annum,  (ix) the  Class  I-B-1
Certificates,  1.250% per annum, (vii) the Class I-B-2  Certificates,  2.150% per annum, and (x) the Class
I-B-3  Certificates,  2.150% per annum; and with respect to any Distribution Date after the first possible
optional termination date for the Group I Certificates and (i) the Class I-1A-1  Certificates,  0.320% per
annum, (ii) the Class I-1A-2  Certificates,  0.460% per annum, (iii) the Class I-2A-1 Certificate,  0.340%
per  annum,  (iv) the Class  I-2A-2  Certificate,  0.460% per annum,  (v) the Class  I-3A-1  Certificates,
0.320%  per  annum,  (vi) the  Class  I-3A-2  Certificates,  0.440%  per  annum,  (vii)  the  Class  I-M-1
Certificates,  0.495% per annum,  (viii) the Class I-M-2  Certificates,  0.645% per annum,  (ix) the Class
I-B-1 Certificates,  1.875% per annum, (vii) the Class I-B-2  Certificates,  3.225% per annum, and (x) the
Class I-B-3 Certificates, 3.225% per annum.

         Marker Rate:  With respect to the Class B-IO  Certificates  or REMIC VI Regular  Interest  B-IO-I
and any Distribution  Date, in relation to the REMIC III-B  Regular  Interests,  a per annum rate equal to
two (2) times the weighted average of the  Uncertificated  REMIC III-B  Pass-Through Rates for REMIC III-B
Regular Interest LT2 and REMIC III-B Regular Interest LT3.

         Master  Servicer:   As  of  the  Closing  Date,  Wells  Fargo  Bank,  National  Association  and,
thereafter,  its  respective  successors  in  interest  that  meet  the  qualifications  of the  Servicing
Agreements and this Agreement.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Servicing Compensation:  The meaning specified in Section 3.14.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         Mid America: Mid America Bank, fsb, and its successor in interest.

         Mid America Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,
dated as of February 1, 2006, between Mid America and EMC, attached hereto as Exhibit H-11.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of  principal  or interest  required  to be made by the  applicable
Servicer pursuant to the related Servicing Agreement or the Master Servicer pursuant to Section 6.08.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.07.

         Monthly Delinquency  Percentage:  With respect to a Distribution Date, the percentage  equivalent
of a fraction,  the numerator of which is the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure  or are REO Properties for
such  Distribution  Date and the denominator of which is the aggregate Stated Principal Balance of Group I
Mortgage Loans for such Distribution Date.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage  Loan:  A mortgage  loan  transferred  and  assigned to the Trustee  pursuant to Section
2.01,  Section 2.04 or Section 2.07 and held as a part of the Trust Fund,  as  identified  in the Mortgage
Loan Schedule (which shall include,  without limitation,  with respect to each Mortgage Loan, each related
Mortgage  Note,  Mortgage and Mortgage  File and all rights  appertaining  thereto),  including a mortgage
loan the property securing which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage  Loan  Purchase  Agreement  dated as of June 30,
2006,  between EMC, as seller,  and Structured Asset Mortgage  Investments II Inc., as purchaser,  and all
amendments thereof and supplements thereto, attached as Exhibit J.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses which are payable therefrom to the Servicer or the Master Servicer in accordance
with the  Servicing  Agreement or this  Agreement  and  (ii) unreimbursed  advances by the Servicer or the
Master Servicer and Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to  time  less  the  sum of (1)  the  Servicing  Fee  Rate  and (2) the  Lender  Paid  PMI  Rate,  if any,
attributable thereto, in each case expressed as a per annum rate.

         Net Rate  Cap:  For any  Distribution  Date and the Group I  Offered  Certificates  and the Class
I-B-3  Certificates,  the weighted  average of the Net Rates of the Group I Mortgage  Loans in the related
Sub-Loan  Group as of the  beginning  of the  related  Due  Period,  weighted  on the basis of the  Stated
Principal  Balances  thereof  as of the  preceding  Distribution  Date,  in each  case as  adjusted  to an
effective  rate  reflecting  the accrual of interest on the basis of a 360-day year and the actual  number
of days elapsed in the related  Interest  Accrual  Period For federal  income tax  purposes,  the Net Rate
Cap  with  respect  to the  Group I  Subordinate  Certificates  is equal to the  weighted  average  of the
Uncertificated Pass-Through Rates for REMIC III-B Regular Interests LT-Y1, LT-Y2 and LT-Y3.

         NIM Issuer:  The entity established as the issuer of any NIM Securities.

         NIM Securities:  Any debt securities  secured or otherwise  backed by some or all of the Class XP
Certificates and Class R-X Certificate.

         NIM Trustee:  The trustee for any NIM Securities.

         Non-Offered  Subordinate  Certificates:  The Group I Non-Offered  Subordinate  Certificates,  the
Group II Non-Offered Subordinate Certificates and the Group III Non-Offered Subordinate Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Master  Servicer,  the Trustee (in its capacity as successor  Master  Servicer)
or the  applicable  Servicer  and  (ii) which,  in the good faith  judgment  of the Master  Servicer,  the
Trustee in its capacity as successor Master Servicer or the applicable Servicer,  will not or, in the case
of a proposed  advance or Monthly  Advance,  would not, be ultimately  recoverable by the Master Servicer,
the Trustee  (as  successor  Master  Servicer)  or the  applicable  Servicer  from  Liquidation  Proceeds,
Insurance  Proceeds or future  payments on the Mortgage Loan for which such advance or Monthly Advance was
made or is proposed to be made.

         Notional  Amount:  The Notional Amount of (i) the Class II-1X-1  Certificates  immediately  prior
to  any  Distribution  Date  is  equal  to  the  Certificate   Principal  Balance  of  the  Class  II-1A-1
Certificates,  (ii) the Class II-1X-2  Certificates,  immediately  prior to any Distribution Date is equal
to the  Certificate  Principal  Balance  of the  Class  II-2A-1  Certificates,  (iii)  the  Class  II-2X-1
Certificates  immediately prior to any Distribution Date is equal to the Certificate  Principal Balance of
the  Class  II-2A-1  Certificates,   (iv)  the  Class  II-2X-2  Certificates   immediately  prior  to  any
Distribution  Date is equal to the Certificate  Principal Balance of the Class II-2A-2  Certificates,  (v)
the Class II-3X-1  Certificates  immediately  prior to any  Distribution  Date is equal to the Certificate
Principal Balance of the Class II-3A-1,  Class II-3A-3 and Class II-3A-4  Certificates (in the aggregate),
(vi)  the  Class  II-3X-2  Certificates  immediately  prior  to any  Distribution  Date  is  equal  to the
Certificate  Principal  Balance of the Class  II-3A-1,  Class II-3A-2,  Class  II-3A-3,  Class II-3A-4 and
Class II-3A-5  Certificates (in the aggregate),  (vii) the Class III-3X-1  Certificates  immediately prior
to  any  Distribution  Date  is  equal  to  the  Certificate  Principal  Balance  of  the  Class  III-3A-1
Certificates,  Class III-3A-2,  Class III-3A-3 and Class III-3A-4 Certificates (in the aggregate),  (viii)
the Class III-3X-2  Certificates  immediately  prior to any Distribution  Date is equal to the Certificate
Principal Balance of the Class III-3A-2  Certificates and Class III-3A-3  Certificates (in the aggregate),
and  (ix)  the  Class  B-IO  Certificates  immediately  prior  to any  Distribution  Date is  equal to the
aggregate of the Uncertificated Principal Balances of the REMIC III-B Regular Interests.

         Offered  Certificates:  The Group I Offered  Certificates,  the Group II Offered Certificates and
the Group III Offered Certificates.

         Offered  Subordinate  Certificates:  The Group I Offered Subordinate  Certificates,  the Group II
Offered Subordinate Certificates and the Group III Offered Subordinate Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the Master  Servicer,  the Sellers,  any Servicer or the Depositor,  as  applicable,  and delivered to the
Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Securities  Administrator  on the  related  LIBOR  Determination  Date on the  basis  of the rate for U.S.
dollar  deposits for one month that appears on Telerate  Screen Page 3750 as of 11:00 a.m.  (London  time)
on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for
the first Interest Accrual Period shall the rate determined by the Securities  Administrator  two Business
Days  prior to the  Closing  Date.  If such rate does not  appear on such page (or such  other page as may
replace  that page on that  service,  or if such  service is no longer  offered,  such other  service  for
displaying  One-Month  LIBOR  or  comparable  rates  as  may be  reasonably  selected  by  the  Securities
Administrator),  One-Month  LIBOR for the  applicable  Interest  Accrual Period will be the Reference Bank
Rate. If no such  quotations  can be obtained by the Securities  Administrator  and no Reference Bank Rate
is  available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the  preceding  Interest  Accrual
Period.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Master Servicer or the Depositor.

         Optional  Termination  Date:  With respect to (i) the Group I Mortgage  Loans,  the  Distribution
Date on which the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans is less than 20% of
the Cut-off Date Balance as of the Closing  Date,  (ii) with respect to the Group II Mortgage  Loans,  the
Distribution  Date on which the aggregate Stated Principal  Balance of the Group II Mortgage Loans is less
than 10% of the  Cut-off  Date  Balance  and (iii)  with  respect  to the Group III  Mortgage  Loans,  the
Distribution  Date on which the  aggregate  Stated  Principal  Balance of the Group III Mortgage  Loans is
less than 10% of the Cut-off Date Balance as of the Closing Date.

         Original  Group  II  Subordinate   Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group II Subordinate Certificates as of the Closing Date.

         Original  Group  III  Subordinate  Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group III Subordinate Certificates as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of
(a) the aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution Date over
(b) the aggregate  Certificate  Principal Balance of the Group I Offered  Certificates and the Class I-B-3
Certificates  on such  Distribution  Date (after  taking into account the payment of principal  other than
any Extra Principal Distribution Amount on such Certificates).

         Overcollateralization  Release  Amount:  With respect to any  Distribution  Date is the lesser of
(x) the sum of the amounts  described in clauses (1) through (5) in the definition of Principal  Funds for
such  Distribution  Date and (y) the  excess,  if any,  of (i) the  Overcollateralization  Amount for such
Distribution  Date (assuming that 100% of such Principal  Funds is applied as a principal  payment on such
Distribution  Date) over (ii) the  Overcollateralization  Target Amount for such  Distribution  Date (with
the amount  pursuant  to clause (y)  deemed to be $0 if the  Overcollateralization  Amount is less than or
equal to the Overcollateralization Target Amount on that Distribution Date).

         Overcollateralization  Target  Amount:  With  respect to any  Distribution  Date (a) prior to the
Stepdown Date,  1.25% of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as of the
Cut-off Date,  (b) on or after the Stepdown  Date and if a Trigger Event is not in effect,  the greater of
(i) the lesser of (1) 1.25% of the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as
of the Cut-off Date and (2) 2.50% of the then current  aggregate Stated  Principal  Balance of the Group I
Mortgage  Loans as of such  Distribution  Date and (ii)  $13,210,072.95  and (c) on or after the  Stepdown
Date and if a Trigger Event is in effect,  the  Overcollateralization  Target  Amount for the  immediately
preceding Distribution Date.

         Party   Participating   in  the   Servicing   Function:   Any  Person   performing   any  of  the
responsibilities set forth in Exhibit K.

         Pass-Through  Rate:  As to each  Class of  Certificates,  the  rate  of  interest  determined  as
provided with respect  thereto in  Section 5.01(c).  Any monthly  calculation of interest at a stated rate
shall be based upon annual interest at such rate divided by twelve.

         Paying  Agent:  The  Securities  Administrator,  or its  successor in interest,  or any successor
securities administrator appointed as herein provided.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations or securities  held in the
name of the Trustee for the benefit of the Certificateholders:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
guaranteed  by the  United  States of America or any  agency or  instrumentality  of the United  States of
America the obligations of which are backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers'  acceptances  issued by
any depository  institution or trust company  incorporated  under the laws of the United States of America
or any state thereof  (including the Trustee,  the Securities  Administrator or the Master Servicer or its
Affiliates  acting in its  commercial  banking  capacity) and subject to  supervision  and  examination by
federal and/or state banking  authorities,  provided that the commercial  paper and/or the short-term debt
rating and/or the long-term  unsecured debt  obligations of such  depository  institution or trust company
at the  time of such  investment  or  contractual  commitment  providing  for  such  investment  have  the
Applicable  Credit  Rating or better from each Rating  Agency and (b) any other  demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
(i) above or (b) any other  security  issued or guaranteed by an agency or  instrumentality  of the United
States of America,  the  obligations of which are backed by the full faith and credit of the United States
of America,  in either  case  entered  into with a  depository  institution  or trust  company  (acting as
principal)  described in clause  (ii)(a) above where the  Securities  Administrator  holds the security in
the name of the Trustee therefor;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
(including  the  Trustee,  the  Securities  Administrator  or  the  Master  Servicer  or  its  Affiliates)
incorporated  under  the  laws of the  United  States  of  America  or any  state  thereof  that  have the
Applicable  Credit Rating or better from each Rating Agency at the time of such  investment or contractual
commitment  providing for such investment;  provided,  however,  that securities  issued by any particular
corporation will not be Permitted  Investments to the extent that investments  therein will cause the then
outstanding  principal  amount of securities  issued by such  corporation and held as part of the Trust to
exceed 10% of the  aggregate  Outstanding  Principal  Balances  of all the  Mortgage  Loans and  Permitted
Investments held as part of the Trust;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
interest-bearing  obligations  payable on demand or on a  specified  date not more than one year after the
date of issuance  thereof)  having the  Applicable  Credit Rating or better from each Rating Agency at the
time of such investment;

                  (vi)     a  Reinvestment  Agreement  issued  by any  bank,  insurance  company  or other
corporation or entity;

                  (vii)    any  other  demand,  money  market or time  deposit,  obligation,  security  or
investment  as may be  acceptable  to each Rating  Agency as evidenced in writing by each Rating Agency to
the Trustee and the Securities Administrator; and

                  (viii)   interests in any money market fund  (including any such fund managed or advised
by the Trustee,  the Securities  Administrator  or the Master Servicer or any affiliate  thereof) which at
the date of  acquisition  of the interests in such fund and throughout the time such interests are held in
such fund has the highest  applicable  short term rating by each Rating  Agency  rating such funds or such
lower rating as will not result in the  downgrading  or  withdrawal  of the ratings  then  assigned to the
Certificates  by each Rating Agency,  as evidenced in writing;  provided,  however,  that no instrument or
security  shall be a Permitted  Investment  if such  instrument  or security  evidences a right to receive
only interest  payments with respect to the  obligations  underlying  such  instrument or if such security
provides  for payment of both  principal  and  interest  with a yield to maturity in excess of 120% of the
yield to maturity at par or if such instrument or security is purchased at a price greater than par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         PHH:  PHH  Mortgage  Corporation  (formerly  known  as  Cendant  Mortgage  Corporation),  and any
successor thereto.

         PHH Servicing Agreement:  The Mortgage Loan Flow Purchase,  Sale and Servicing  Agreement,  dated
as of April 26,  2001,  between  Bishop's  Gate  Residential  Mortgage  Trust and EMC,  as  amended by the
Recognition Agreement dated as of June 1, 2006, as attached hereto as Exhibit H-12.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan:  The meaning specified in Section 5.07(a).

         Prepayment  Charge:  With respect to any Mortgage Loan,  the charges or premiums,  if any, due in
connection  with a full or partial  prepayment of such Mortgage Loan in accordance  with the terms thereof
and described in the Mortgage Loan Schedule.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the  related  Class XP  Certificates  are  entitled,  as  indicated  on the
Mortgage Loan Schedule.

         Prepayment  Interest  Shortfall:  With respect to any  Distribution  Date, for each Mortgage Loan
that was the  subject of a partial  Principal  Prepayment  or a  Principal  Prepayment  in full during the
related  Prepayment  Period (other than a Principal  Prepayment in full  resulting  from the purchase of a
Group I Mortgage  Loan pursuant to Section  2.02,  2.03,  3.21 or 10.01  hereof),  the amount,  if any, by
which (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance of such Group
I Mortgage Loan immediately prior to such prepayment or in the case of a partial  Principal  Prepayment on
the amount of such  prepayment  exceeds (ii) the amount of interest paid or collected in  connection  with
such Principal Prepayment less the sum of (a) any Prepayment Charges and (b) the related Servicing Fee.

         Prepayment  Period:  With respect to any  Distribution  Date and the Mortgage  Loans  serviced by
EMC, the period from the sixteenth day of the calendar  month  preceding the calendar  month in which such
Distribution  Date occurs  through the close of business on the  fifteenth  day of the  calendar  month in
which such  Distribution  Date  occurs.  With  respect  to any  Distribution  Date and all other  Mortgage
Loans, the period that is provided in the related Servicing Agreement.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefor  through the related  Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to the
excess of (i) sum of  (a) the  Principal  Funds  for such  Distribution  Date and (b) any Extra  Principal
Distribution  Amount for such  Distribution  Date over (ii) any  Overcollateralization  Release Amount for
such Distribution Date.

         Principal Funds: the sum, without duplication, of

         1.       the  Scheduled  Principal  collected  on the  Group  I  Mortgage  Loans  in the  related
                  Sub-Loan  Group  during the  related  Due Period or  advanced  on or before the  related
                  servicer advance date,

         2.       prepayments  in respect of the Group I Mortgage  Loans in the  related  Sub-Loan  Group,
                  exclusive of any Prepayment Charges, collected in the related Prepayment Period,

         3.       the Stated  Principal  Balance of each Group I Mortgage  Loans in the  related  Sub-Loan
                  Group that was  repurchased by the Depositor or the related  Servicer during the related
                  Due Period,

         4.       the amount,  if any, by which the aggregate unpaid  principal  balance of any Substitute
                  Mortgage  Loans is less than the  aggregate  unpaid  principal  balance  of any  deleted
                  mortgage loans  delivered by the related  Servicer in connection  with a substitution of
                  Group I Mortgage Loans in the related Sub-Loan Group during the related Due Period,

         5.       all  Liquidation  Proceeds  collected  during the related  Prepayment  Period (or in the
                  case of  Subsequent  Recoveries,  during the related Due Period) on the Group I Mortgage
                  Loans in the related Sub-Loan Group, to the extent such  Liquidation  Proceeds relate to
                  principal,  less all related  Nonrecoverable  Advances relating to principal  reimbursed
                  during the related Due Period, and

         6.       the  principal  portion of the  purchase  price of the assets of the Trust  allocated to
                  the related  Sub-Loan  Group upon the  exercise by EMC or its  designee of its  optional
                  termination right with respect to the Group I Mortgage Loans, minus

         7.       any amounts payable to or required to be reimbursed to EMC, the Depositor,  any
                  Servicer,   the  Master  Servicer,   the  Custodian,   the  Trustee  or  the  Securities
                  Administrator  with respect to the Group I Mortgage  Loans and  allocated to the related
                  Sub-Loan Group, as provided in the Agreement.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private  Certificates:  The Class  I-B-3,  Class B-IO,  Class I-XP,  Class  II-XP,  Class II-B-9,
Class II-B-10, Class II-B-11, Class III-B-4, Class III-B-5 and Class III-B-6 Certificates.

         Prospectus:  The prospectus,  dated March 28, 2006, as supplemented by the prospectus  supplement
dated June 29,  2006 (as the same may be  amended  from time to time),  relating  to the  offering  of the
Offered Certificates.

         Protected Account:  An account  established and maintained for the benefit of  Certificateholders
by each Servicer with respect to the related  Mortgage Loans and with respect to REO Property  pursuant to
the related Servicing Agreement.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and  approved as an insurer by the Master  Servicer,  so long as the claims  paying  ability of
which is acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate  through  the last day of the  month  of such  liquidation,  less (y) the
related Net  Liquidation  Proceeds with respect to such Mortgage Loan and the related  Mortgaged  Property
that are  allocated to  principal.  In addition,  to the extent the Master  Servicer  receives  Subsequent
Recoveries  with  respect to any  Mortgage  Loan,  the amount of the  Realized  Loss with  respect to that
Mortgage  Loan will be  reduced to the  extent  such  recoveries  are  applied  to reduce the  Certificate
Principal Balance of any Class of Certificates on any Distribution Date.

         Realized  Losses on the Group I Mortgage  Loans shall be  allocated  to the  REMIC III-A  Regular
Interests as follows:  (1) The interest  portion of Realized  Losses and Net  Interest  Shortfalls  on the
Sub-Loan  Group I-1 Loans,  if any, shall be allocated  between REMIC III-A Regular  Interests Y-1 and Z-1
pro rata according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof;  (2) the
interest  portion of Realized Losses and Net Interest  Shortfalls on the Sub-Loan Group I-2 Loans, if any,
shall be allocated  between REMIC III-A Regular  Interests Y-2 and Z-2 pro rata according to the amount of
interest  accrued but unpaid  thereon,  in reduction  thereof;  and (3) the  interest  portion of Realized
Losses and Net Interest  Shortfalls on the Sub-Loan Group I-3 Loans,  if any,  shall be allocated  between
REMIC  III-A  Regular  Interests  Y-3 and Z-3 pro rata  according  to the amount of  interest  accrued but
unpaid  thereon,  in reduction  thereof.  Any interest  portion of such  Realized  Losses in excess of the
amount allocated  pursuant to the preceding  sentence shall be treated as a principal  portion of Realized
Losses not  attributable  to any  specific  Mortgage  Loan in such  Group and  allocated  pursuant  to the
succeeding  sentences.  The  principal  portion of Realized  Losses  with  respect to the Group I Mortgage
Loans shall be allocated to the REMIC III-A  Regular  Interests as follows:  (1) the principal  portion of
Realized  Losses on the  Sub-Loan  Group I-1 Loans  shall be  allocated,  first,  to REMIC  III-A  Regular
Interest  Y-1 to the  extent of the REMIC  III-A  Y-1  Principal  Reduction  Amount  in  reduction  of the
Uncertificated  Principal  Balance of such Regular  Interest and, second,  the remainder,  if any, of such
principal  portion of such  Realized  Losses  shall be allocated  to REMIC III-A  Regular  Interest Z-1 in
reduction of the  Uncertificated  Principal Balance thereof;  (2) the principal portion of Realized Losses
on the Sub-Loan  Group I-2 Loans shall be allocated,  first,  to REMIC III-A  Regular  Interest Y-2 to the
extent of the REMIC III-A Y-2  Principal  Reduction  Amount in reduction of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized   Losses  shall  be  allocated  to  REMIC  III-A  Regular   Interest  Z-2  in  reduction  of  the
Uncertificated  Principal  Balance  thereof;  and (3) the  principal  portion  of  Realized  Losses on the
Sub-Loan Group I-3 Loans shall be allocated,  first, to REMIC III-A Regular  Interest Y-3 to the extent of
the REMIC III-A Y-3 Principal  Reduction Amount in reduction of the  Uncertificated  Principal  Balance of
such Regular  Interest and,  second,  the remainder,  if any, of such  principal  portion of such Realized
Losses  shall be  allocated  to REMIC  III-A  Regular  Interest  Z-3 in  reduction  of the  Uncertificated
Principal  Balance  thereof.  For  any  Distribution  Date,  reductions  in the  Uncertificated  Principal
Balances of each REMIC III-A Y and Z Regular  Interest  pursuant to this definition of Realized Loss shall
be  determined,  and shall be deemed to occur,  prior to any reductions of such  Uncertificated  Principal
Balances by distributions on such Distribution Date.

         Realized  Losses on the  Group II  Mortgage  Loans  shall be  allocated  to the  REMIC I  Regular
Interests as follows:  (1) The interest  portion of Realized  Losses and Net  Interest  Shortfalls  on the
Sub-Loan Group II-1 Loans,  if any, shall be allocated  between REMIC I Regular  Interests Y-1 and Z-1 pro
rata  according  to the amount of interest  accrued but unpaid  thereon,  in  reduction  thereof;  (2) the
interest  portion of Realized  Losses and Net Interest  Shortfalls  on the Sub-Loan  Group II-2 Loans,  if
any,  shall be allocated  between REMIC I Regular  Interests Y-2 and Z-2 pro rata  according to the amount
of interest  accrued but unpaid thereon,  in reduction  thereof;  and (3) the interest portion of Realized
Losses and Net Interest  Shortfalls on the Sub-Loan Group II-3 Loans,  if any, shall be allocated  between
REMIC I Regular  Interests  Y-3 and Z-3 pro rata  according  to the amount of interest  accrued but unpaid
thereon,  in reduction  thereof.  Any  interest  portion of such  Realized  Losses in excess of the amount
allocated  pursuant to the preceding  sentence shall be treated as a principal  portion of Realized Losses
not  attributable  to any specific  Mortgage Loan in such Group and allocated  pursuant to the  succeeding
sentences.  The  principal  portion of Realized  Losses with respect to the Group II Mortgage  Loans shall
be allocated to the REMIC I  Regular  Interests as follows:  (1) the principal  portion of Realized Losses
on the  Sub-Loan  Group II-1 Loans  shall be  allocated,  first,  to REMIC I Regular  Interest  Y-1 to the
extent  of the REMIC I Y-1  Principal  Reduction  Amount  in  reduction  of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses  shall be allocated  to REMIC I Regular  Interest Z-1 in reduction of the  Uncertificated
Principal  Balance thereof;  (2) the principal portion of Realized Losses on the Sub-Loan Group II-2 Loans
shall be  allocated,  first,  to REMIC I Regular  Interest Y-2 to the extent of the REMIC I Y-2  Principal
Reduction  Amount in reduction of the  Uncertificated  Principal  Balance of such  Regular  Interest  and,
second,  the remainder,  if any, of such principal  portion of such Realized  Losses shall be allocated to
REMIC I Regular Interest Z-2 in reduction of the  Uncertificated  Principal  Balance thereof;  and (3) the
principal  portion of Realized  Losses on the  Sub-Loan  Group II-3 Loans shall be  allocated,  first,  to
REMIC I Regular  Interest Y-3 to the extent of the REMIC I Y-3 Principal  Reduction Amount in reduction of
the  Uncertificated  Principal  Balance of such Regular  Interest and, second,  the remainder,  if any, of
such  principal  portion of such  Realized  Losses shall be  allocated to REMIC I Regular  Interest Z-3 in
reduction of the Uncertificated  Principal Balance thereof.  For any Distribution Date,  reductions in the
Uncertificated  Principal  Balances of each REMIC I Y and Z Regular  Interest  pursuant to this definition
of  Realized  Loss shall be  determined,  and shall be deemed to occur,  prior to any  reductions  of such
Uncertificated Principal Balances by distributions on such Distribution Date.

         Realized  Losses on the Group III  Mortgage  Loans shall be  allocated  to the  REMIC II  Regular
Interests as follows:  (1) The interest  portion of Realized  Losses and Net  Interest  Shortfalls  on the
Sub-Loan  Group III-1 Loans,  if any,  shall be allocated  between REMIC II Regular  Interests Y-1 and Z-1
pro rata according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof;  (2) the
interest  portion of Realized  Losses and Net Interest  Shortfalls on the Sub-Loan  Group III-2 Loans,  if
any,  shall be allocated  between REMIC II Regular  Interests Y-2 and Z-2 pro rata according to the amount
of interest  accrued but unpaid thereon,  in reduction  thereof;  and (3) the interest portion of Realized
Losses and Net Interest  Shortfalls on the Sub-Loan Group III-3 Loans, if any, shall be allocated  between
REMIC II Regular  Interests  Y-3 and Z-3 pro rata  according to the amount of interest  accrued but unpaid
thereon,  in reduction  thereof.  Any  interest  portion of such  Realized  Losses in excess of the amount
allocated  pursuant to the preceding  sentence shall be treated as a principal  portion of Realized Losses
not  attributable  to any specific  Mortgage Loan in such Group and allocated  pursuant to the  succeeding
sentences.  The principal  portion of Realized  Losses with respect to the Group III Mortgage  Loans shall
be allocated to the REMIC II Regular  Interests as follows:  (1) the principal  portion of Realized Losses
on the  Sub-Loan  Group III-1 Loans shall be  allocated,  first,  to REMIC II Regular  Interest Y-1 to the
extent  of the REMIC II Y-1  Principal  Reduction  Amount in  reduction  of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses shall be allocated  to REMIC II Regular  Interest Z-1 in reduction of the  Uncertificated
Principal  Balance  thereof;  (2) the  principal  portion of Realized  Losses on the Sub-Loan  Group III-2
Loans  shall be  allocated,  first,  to REMIC II  Regular  Interest  Y-2 to the extent of the REMIC II Y-2
Principal  Reduction Amount in reduction of the Uncertificated  Principal Balance of such Regular Interest
and, second,  the remainder,  if any, of such principal portion of such Realized Losses shall be allocated
to REMIC II Regular Interest Z-2 in reduction of the  Uncertificated  Principal  Balance thereof;  and (3)
the principal  portion of Realized Losses on the Sub-Loan Group III-3 Loans shall be allocated,  first, to
REMIC II Regular  Interest Y-3 to the extent of the REMIC II Y-3 Principal  Reduction  Amount in reduction
of the Uncertificated  Principal Balance of such Regular Interest and, second,  the remainder,  if any, of
such  principal  portion of such  Realized  Losses shall be allocated to REMIC II Regular  Interest Z-3 in
reduction of the Uncertificated  Principal Balance thereof.  For any Distribution Date,  reductions in the
Uncertificated  Principal  Balances of each REMIC II Y and Z Regular Interest  pursuant to this definition
of  Realized  Loss shall be  determined,  and shall be deemed to occur,  prior to any  reductions  of such
Uncertificated Principal Balances by distributions on such Distribution Date.

         Record Date:  For each Class of Group I  Certificates,  the Business Day preceding the applicable
Distribution  Date so long as such Class of Certificates  remains in book-entry  form; and otherwise,  the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month of such
Distribution  Date.  For each  Class of Group II  Certificates  and Group III  Certificates,  the close of
business on the last Business Day of the month immediately preceding the month of such Distribution Date.

         Reference  Bank:  A leading  bank  selected by the  Securities  Administrator  that is engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in amounts  approximately equal to the aggregate  Certificate Principal Balance of all
Classes of Group I Offered  Certificates  for such  Interest  Accrual  Period,  provided that at least two
such  Reference  Banks provide such rate. If fewer than two offered rates appear,  the Reference Bank Rate
will be the arithmetic  mean,  rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,
of  the  rates  quoted  by one  or  more  major  banks  in  New  York  City,  selected  by the  Securities
Administrator,  as of 11:00 a.m.,  New York City time,  on such date for loans in U.S.  dollars to leading
European  banks for a period of one month in  amounts  approximately  equal to the  aggregate  Certificate
Principal Balance of all Classes of Group I Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Related  Certificates:  (A) For  each  REMIC  IV  Regular  Interest,  the  Class  or  Classes  of
Certificates show opposite the name of such REMIC IV Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC IV Regular Interest                                    Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
II-1A                                                        II-1A-1; II-1A-2; II-1X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-1                                                      II-2A-1; II-2X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-2                                                      II-2A-2; II-2X-2
------------------------------------------------------------ ---------------------------------------------------------
II-3A-134                                                    II-3A-1; II-3A-3; II-3A-4; II-3X-1; II-3X-2
------------------------------------------------------------ ---------------------------------------------------------
II-3A-25                                                     II-3A-2; II-3A-5; II-3X-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------
II-B-7                                                       II-B-7
------------------------------------------------------------ ---------------------------------------------------------
II-B-8                                                       II-B-8
------------------------------------------------------------ ---------------------------------------------------------
II-B-9                                                       II-B-9
------------------------------------------------------------ ---------------------------------------------------------
II-B-10                                                      II-B-10
------------------------------------------------------------ ---------------------------------------------------------
II-B-11                                                      II-B-11
------------------------------------------------------------ ---------------------------------------------------------

(B) For each REMIC V Regular  Interest,  the Class or Classes of  Certificates  show  opposite the name of
such REMIC V Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC V Regular Interest                                     Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
III-1A                                                       III-1A-1; III-1A-2
------------------------------------------------------------ ---------------------------------------------------------
III-2A                                                       III-2A-1; III-2A-2
------------------------------------------------------------ ---------------------------------------------------------
III-3A-14                                                    III-3A-1; III-3A-4; III-3X-1
------------------------------------------------------------ ---------------------------------------------------------
III-3A-23                                                    III-3A-2; III-3A-3; III-3X-1; III-3X-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-1                                                      III-B-1
------------------------------------------------------------ ---------------------------------------------------------
III-B-2                                                      III-B-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-3                                                      III-B-3
------------------------------------------------------------ ---------------------------------------------------------
III-B-4                                                      III-B-4
------------------------------------------------------------ ---------------------------------------------------------
III-B-5                                                      III-B-5
------------------------------------------------------------ ---------------------------------------------------------
III-B-6                                                      III-B-6
------------------------------------------------------------ ---------------------------------------------------------

(C) For each REMIC VI Regular  Interest,  the Class or Classes of  Certificates  show opposite the name of
such REMIC VI Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC VI Regular Interest                                    Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
I-1A-1                                                       I-1A-1
------------------------------------------------------------ ---------------------------------------------------------
I-1A-2                                                       I-1A-2
------------------------------------------------------------ ---------------------------------------------------------
I-2A-1                                                       I-2A-1
------------------------------------------------------------ ---------------------------------------------------------
I-2A-2                                                       I-2A-2
------------------------------------------------------------ ---------------------------------------------------------
I-3A-1                                                       I-3A-1
------------------------------------------------------------ ---------------------------------------------------------
I-3A-2                                                       I-3A-2
------------------------------------------------------------ ---------------------------------------------------------
I-M-1                                                        I-M-1
------------------------------------------------------------ ---------------------------------------------------------
I-M-2                                                        I-M-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-1                                                        I-B-1
------------------------------------------------------------ ---------------------------------------------------------
I-B-2                                                        I-B-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-3                                                        I-B-3
------------------------------------------------------------ ---------------------------------------------------------
B-IO-I and B-IO-P                                            B-IO
------------------------------------------------------------ ---------------------------------------------------------
II-1A-1                                                      II-1A-1
------------------------------------------------------------ ---------------------------------------------------------
II-1A-2                                                      II-1A-2
------------------------------------------------------------ ---------------------------------------------------------
II-1X-1                                                      II-1X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-1                                                      II-2A-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-2                                                      II-2A-2
------------------------------------------------------------ ---------------------------------------------------------
II-2X-1                                                      II-2X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2X-2                                                      II-2X-2
------------------------------------------------------------ ---------------------------------------------------------
II-3A-1                                                      II-3A-1
------------------------------------------------------------ ---------------------------------------------------------
II-3A-2                                                      II-3A-2
------------------------------------------------------------ ---------------------------------------------------------
II-3A-3                                                      II-3A-3
------------------------------------------------------------ ---------------------------------------------------------
II-3A-4                                                      II-3A-4
------------------------------------------------------------ ---------------------------------------------------------
II-3A-5                                                      II-3A-5
------------------------------------------------------------ ---------------------------------------------------------
II-3X-1                                                      II-3X-1
------------------------------------------------------------ ---------------------------------------------------------
II-3X-2                                                      II-3X-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------
II-B-7                                                       II-B-7
------------------------------------------------------------ ---------------------------------------------------------
II-B-8                                                       II-B-8
------------------------------------------------------------ ---------------------------------------------------------
II-B-9                                                       II-B-9
------------------------------------------------------------ ---------------------------------------------------------
II-B-10                                                      II-B-10
------------------------------------------------------------ ---------------------------------------------------------
II-B-11                                                      II-B-11
------------------------------------------------------------ ---------------------------------------------------------
III-1A-1                                                     III-1A-1
------------------------------------------------------------ ---------------------------------------------------------
III-1A-2                                                     III-1A-2
------------------------------------------------------------ ---------------------------------------------------------
III-2A-1                                                     III-2A-1
------------------------------------------------------------ ---------------------------------------------------------
III-2A-2                                                     III-2A-2
------------------------------------------------------------ ---------------------------------------------------------
III-3A-1                                                     III-3A-1
------------------------------------------------------------ ---------------------------------------------------------
III-3A-2                                                     III-3A-2
------------------------------------------------------------ ---------------------------------------------------------
III-3A-3                                                     III-3A-3
------------------------------------------------------------ ---------------------------------------------------------
III-3A-4                                                     III-3A-4
------------------------------------------------------------ ---------------------------------------------------------
III-3X-1                                                     III-3X-1
------------------------------------------------------------ ---------------------------------------------------------
III-3X-2                                                     III-3X-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-1                                                      III-B-1
------------------------------------------------------------ ---------------------------------------------------------
III-B-2                                                      III-B-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-3                                                      III-B-3
------------------------------------------------------------ ---------------------------------------------------------
III-B-4                                                      III-B-4
------------------------------------------------------------ ---------------------------------------------------------
III-B-5                                                      III-B-5
------------------------------------------------------------ ---------------------------------------------------------
III-B-6                                                      III-B-6
------------------------------------------------------------ ---------------------------------------------------------

(D) For the REMIC VII Regular Interest, the Class B-IO Certificates.

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date,  the Excess Spread  remaining
after the distribution of the Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC Administrator:  The Securities  Administrator;  provided that if the REMIC Administrator is
found by a court of  competent  jurisdiction  to no longer be able to  fulfill  its  obligations  as REMIC
Administrator  under this Agreement the Servicer or Trustee,  in its capacity as successor Master Servicer
shall  appoint  a  successor  REMIC  Administrator,  subject  to  assumption  of the  REMIC  Administrator
obligations under this Agreement.

         REMIC  Interest:  Any of the  REMIC I,  REMIC II, REMIC  III-A,  REMIC III-B,  REMIC IV, REMIC V,
REMIC VI and REMIC VII Interests.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described  therein would not,  under the REMIC  Provisions,  (i) cause any 2006-4 REMIC to fail to qualify
as a REMIC  while any  regular  interest  in such 2006-4  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2006-4 REMIC or  (iii) constitute  a taxable  contribution to
any 2006-4 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC  Regular  Interest:  Any of the  REMIC I,  REMIC II, REMIC  III-A,  REMIC III-B,  REMIC IV,
REMIC V, REMIC VI and REMIC VII Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group II Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group II Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I  Available  Distribution  Amount:  For each of the  Sub-Loan  Groups in Loan Group II for
any  Distribution  Date, the Available Funds for such Sub-Loan  Group,  or, if the context so requires the
aggregate of the Available Funds for all Sub-Loan Groups in Loan Group II.

         REMIC I  Distribution  Amount:  For any  Distribution  Date, the REMIC I  Available  Distribution
Amount shall be distributed to the REMIC I  Regular  Interests and the Class R Certificates  in respect of
Component I thereof in the following amounts and priority:

         (a)               To the extent of the REMIC I Available  Distribution  Amount for Sub-Loan Group
II-1:

                  (i)      first, to REMIC I Regular  Interests Y-1 and Z-1 and Component I of the Class R
         Certificates,  concurrently,  the Uncertificated  Interest for such Classes remaining unpaid from
         previous  Distribution  Dates,  pro rata  according  to their  respective  shares of such  unpaid
         amounts;

                  (ii)     second,  to REMIC I Regular  Interests Y-1 and Z-1 and Component I of the Class
         R  Certificates,  concurrently,  the  Uncertificated  Interest  for such  Classes for the current
         Distribution Date, pro rata according to their respective Uncertificated Interest;

                  (iii)    third,  to Component I of the Class R  Certificates,  until the  Uncertificated
         Principal Balance thereof has been reduced to zero; and

                  (iv)     fourth,  to REMIC I Regular  Interests  Y-1 and Z-1, the REMIC I Y-1  Principal
         Distribution Amount and the REMIC I Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC I Available Distribution Amount for Sub-Loan Group II-2:

                  (i)      first,  to  REMIC  I  Regular   Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  I  Regular  Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC I Regular  Interests  Y-2 and Z-2,  the REMIC I Y-2  Principal
         Distribution Amount and the REMIC I Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC I Available Distribution Amount for Sub-Loan Group II-3:

                  (i)      first,  to  REMIC  I  Regular   Interests  Y-3  and  Z-3,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  I  Regular  Interests  Y-3  and  Z-3,   concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC I Regular  Interests  Y-3 and Z-3,  the REMIC I Y-3  Principal
         Distribution Amount and the REMIC I Z-3 Principal Distribution Amount, respectively.

         (d)      To the extent of the REMIC I  Available  Distribution  Amounts for Sub-Loan  Group II-1,
Sub-Loan Group II-2 and Sub-Loan  Group II-3 for such  Distribution  Date  remaining  after payment of the
amounts pursuant to paragraphs (a), (b) and (c) of this definition of "REMIC I Distribution Amount":

                  (i)      first,  to each REMIC I Y and Z Regular  Interest,  pro rata  according  to the
         amount of unreimbursed  Realized Losses allocable to principal  previously allocated to each such
         Class;  provided,  however,  that any amounts  distributed  pursuant to this paragraph  (d)(i) of
         this  definition  of  "REMIC I   Distribution   Amount"  shall  not  cause  a  reduction  in  the
         Uncertificated Principal Balances of any of the REMIC I Y and Z Regular Interests; and

                  (ii)     second, to Component I of the Class R Certificates, any remaining amounts.

         REMIC I Interests:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)(i)  and issued  hereunder and designated as a "regular  interest"
in REMIC I.  Each REMIC I Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate
specified  for such REMIC I  Interest in  Section 5.01(c)(i),  and shall be entitled to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(i).   The  designations  for  the
respective REMIC I Regular Interests are set forth in Section 5.01(c)(i).

         REMIC I Y  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  I  Y  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the  distribution of principal,  determined as
described in Appendix 1.

         REMIC I Y Regular Interests:  REMIC I Regular Interests Y-1, Y-2 and Y-3.

         REMIC I Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-1  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-1 on such Distribution Date.

         REMIC I Y-1 Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount for REMIC I
Regular Interest Y-1 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular Interest Y-1: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-2  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-2 on such Distribution Date.

         REMIC I Y-2 Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount for REMIC I
Regular Interest Y-2 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular Interest Y-2: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-3  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-3 on such Distribution Date.

         REMIC I Y-3 Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount for REMIC I
Regular Interest Y-3 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular Interest Y-3: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  I  Z  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the distribution of principal,  which shall be
in each case the  excess of (A) the sum of (x) the excess of the  REMIC I  Available  Distribution  Amount
for the related Group (i.e.  the "related  Group" for REMIC I Regular  Interest Z-1 is the Sub-Loan  Group
II-1 Loans,  the "related  Group" for REMIC I Regular  Interest  Z-2 is the Sub-Loan  Group II-2 Loans and
the "related  Group" for REMIC I Regular  Interest  Z-3 is the Sub-Loan  Group II-3 Loans) over the sum of
the amounts thereof  distributable  (i) in respect of interest on such REMIC I Z Regular  Interest and the
related  REMIC I Y Regular  Interest,  (ii) to such REMIC I Z Regular  Interest and the related  REMIC I Y
Regular Interest  pursuant to clause (d)(i) of the definition of "REMIC I  Distribution  Amount" and (iii)
in the case of the  Sub-Loan  Group II-1 Loans,  to  Component I of the Class R  Certificates  and (y) the
amount of Realized  Losses  allocable to principal  for the related Group over (B) the REMIC I Y Principal
Reduction Amount for the related Group.

         REMIC I Z Regular Interests:  REMIC I Regular Interests Z-1, Z-2 and Z-3.

         REMIC I Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-1  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-1 on such Distribution Date.

         REMIC I Z-1 Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount for REMIC I
Regular Interest Z-1 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular  Interest  Z-1:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-2  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-2 on such Distribution Date.

         REMIC I Z-2 Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount for REMIC I
Regular Interest Z-2 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular  Interest  Z-2:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-3  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-3 on such Distribution Date.

         REMIC I Z-3 Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount for REMIC I
Regular Interest Z-3 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular  Interest  Z-3:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC II:  The  segregated  pool of  assets,  with  respect  to  which a REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group III Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group III Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group III  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured a Group III  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group III Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II  Available  Distribution  Amount:  For each of the Sub-Loan Groups in Loan Group III for
any  Distribution  Date, the Available Funds for such Sub-Loan  Group,  or, if the context so requires the
aggregate of the Available Funds for all Sub-Loan Groups in Loan Group III.

         REMIC II  Distribution  Amount: For any Distribution  Date, the REMIC II  Available  Distribution
Amount shall be distributed to the REMIC II  Regular  Interests and the Class R Certificates in respect of
Component II thereof in the following amounts and priority:

         (a)               To the extent of the REMIC II Available  Distribution Amount for Sub-Loan Group
III-1:

                  (i)      first,  to REMIC  II  Regular  Interests  Y-1 and Z-1 and  Component II  of the
         Class R  Certificates,  concurrently,  the  Uncertificated  Interest for such  Classes  remaining
         unpaid from previous  Distribution  Dates, pro rata according to their respective  shares of such
         unpaid amounts;

                  (ii)     second,  to REMIC II  Regular  Interests  Y-1 and Z-1 and  Component II  of the
         Class R  Certificates,  concurrently,  the  Uncertificated  Interest  for  such  Classes  for the
         current Distribution Date, pro rata according to their respective Uncertificated Interest;

                  (iii)    third,  to Component II of the Class R Certificates,  until the  Uncertificated
         Principal Balance thereof has been reduced to zero; and

                  (iv)     fourth,  to REMIC II Regular  Interests Y-1 and Z-1, the REMIC II Y-1 Principal
         Distribution Amount and the REMIC II Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-2:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-2  and  Z-2,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-2 and Z-2, the REMIC II Y-2 Principal
         Distribution Amount and the REMIC II Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-3:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-3  and  Z-3,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-3  and  Z-3,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-3 and Z-3, the REMIC II Y-3 Principal
         Distribution Amount and the REMIC II Z-3 Principal Distribution Amount, respectively.

         (d)      To the extent of the REMIC II Available  Distribution  Amounts for Sub-Loan Group III-1,
Sub-Loan Group III-2 and Sub-Loan Group III-3 for such  Distribution  Date remaining  after payment of the
amounts pursuant to paragraphs (a), (b) and (c) of this definition of "REMIC II Distribution Amount":

                  (i)      first,  to each REMIC II Y and Z Regular  Interest,  pro rata  according to the
         amount of unreimbursed  Realized Losses allocable to principal  previously allocated to each such
         Class;  provided,  however,  that any amounts  distributed  pursuant to this paragraph  (d)(i) of
         this  definition  of  "REMIC II   Distribution  Amount"  shall  not  cause  a  reduction  in  the
         Uncertificated Principal Balances of any of the REMIC II Y and Z Regular Interests; and

                  (ii)     second, to the Component II of the Class R Certificates, any remaining amounts.

         REMIC II   Interests:   The  REMIC II   Regular   Interests  and   Component II  of  the  Class R
Certificates.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)(ii)  and issued hereunder and designated as a "regular interest"
in REMIC II.  Each REMIC II  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC II Interest in  Section 5.01(c)(ii),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(ii).   The  designations  for  the
respective REMIC II Regular Interests are set forth in Section 5.01(c)(ii).

         REMIC II Y Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  II Y  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the  distribution of principal,  determined as
described in Appendix 2.

         REMIC II Y Regular Interests:  REMIC II Regular Interests Y-1, Y-2 and Y-3.

         REMIC II Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-1 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-1 on such Distribution Date.

         REMIC II Y-1 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-1 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-1: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-2 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-2 on such Distribution Date.

         REMIC II Y-2 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-2 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-2: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-3 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-3 on such Distribution Date.

         REMIC II Y-3 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-3 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-3: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  II Z  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the distribution of principal,  which shall be
in each case the excess of (A) the sum of (x) the excess of the  REMIC II  Available  Distribution  Amount
for the related Group (i.e.  the "related  Group" for REMIC II Regular  Interest Z-1 is the Sub-Loan Group
III-1 Loans,  the "related Group" for REMIC II Regular  Interest Z-2 is the Sub-Loan Group III-2 Loans and
the "related  Group" for REMIC II Regular  Interest Z-3 is the Sub-Loan Group III-3 Loans) over the sum of
the amounts thereof  distributable  (i) in respect of interest on such REMIC II Z Regular Interest and the
related REMIC II Y Regular  Interest,  (ii) to such REMIC II Z Regular Interest and the related REMIC II Y
Regular Interest pursuant to clause (d)(i) of the definition of "REMIC II  Distribution  Amount" and (iii)
in the case of the Sub-Loan  Group III-1 Loans,  to Component II of the Class R  Certificates  and (y) the
amount of Realized  Losses  allocable to principal for the related Group over (B) the REMIC II Y Principal
Reduction Amount for the related Group.

         REMIC II Z Regular Interests:  REMIC II Regular Interests Z-1, Z-2 and Z-3.

         REMIC II Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-1 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-1 on such Distribution Date.

         REMIC II Z-1 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-1 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-1: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-2 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-2 on such Distribution Date.

         REMIC II Z-2 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-2 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-2: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-3 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-3 on such Distribution Date.

         REMIC II Z-3 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-3 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-3: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC  III-A:  The  segregated  pool of assets,  with  respect to which a REMIC  election is made
pursuant to this  Agreement,  consisting of: (a)the Group I Mortgage Loans and the related  Mortgage Files
and collateral  securing such Group I Mortgage  Loans,  (b) all payments on and  collections in respect of
the Group I Mortgage Loans due after the Cut off Date as shall be on deposit in the  Distribution  Account
and  identified  as belonging to the Trust Fund,  (c)  property  that secured a Group I Mortgage  Loan and
that has been  acquired  for the  benefit  of the  Certificateholders  by  foreclosure  or deed in lieu of
foreclosure,  (d) the hazard insurance policies and Primary Mortgage Insurance  Policies,  if any, related
to the Group I Mortgage Loans and (e) all proceeds of clauses (a) through (d) above.

         REMIC III-A Available  Distribution  Amount:  For any Distribution  Date, the Available Funds for
Loan Group I.

         REMIC III-A   Distribution   Amount:  For  any  Distribution  Date,  the  REMIC III-A   Available
Distribution  Amount  shall  be  distributed  to  the  REMIC III-A  Regular  Interests  and  the  Class  R
Certificates in respect of Component III-A thereof in the following amounts and priority:

         (a)      To the extent of the  REMIC III-A  Available  Distribution  Amount for Sub-Loan
Group I-1:

                  (i)      first, to REMIC III-A Regular Interests Y-1 and Z-1 and  Component III-A of the
         Class R  Certificates,  concurrently,  the  Uncertificated  Interest for such  Classes  remaining
         unpaid from previous  Distribution  Dates, pro rata according to their respective  shares of such
         unpaid amounts;

                  (ii)     second,  to REMIC III-A Regular  Interests Y-1 and Z-1 and  Component III-A  of
         the Class R  Certificates,  concurrently,  the  Uncertificated  Interest for such Classes for the
         current Distribution Date, pro rata according to their respective Uncertificated Interest;

                  (iii)    third,   to   Component   III-A  of  the  Class  R   Certificates,   until  the
         Uncertificated Principal Balance thereof has been reduced to zero; and

                  (iv)     fourth,  to REMIC  III-A  Regular  Interests  Y-1 and Z-1,  the REMIC III-A Y-1
         Principal   Distribution  Amount  and  the  REMIC  III-A  Z-1  Principal   Distribution   Amount,
         respectively.

         (b)      To the extent of the REMIC III-A Available Distribution Amount for Sub-Loan Group I-2:

                  (i)      first,  to  REMIC  III-A  Regular  Interests  Y-2 and  Z-2,  concurrently,  the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  III-A  Regular  Interests  Y-2 and Z-2,  concurrently,  the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC  III-A  Regular  Interests  Y-2 and Z-2,  the REMIC  III-A Y-2
         Principal   Distribution  Amount  and  the  REMIC  III-A  Z-2  Principal   Distribution   Amount,
         respectively.

         (c)      To the extent of the REMIC III-A Available Distribution Amount for Sub-Loan Group I-3:

                  (i)      first,  to  REMIC  III-A  Regular  Interests  Y-3 and  Z-3,  concurrently,  the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  III-A  Regular  Interests  Y-3 and Z-3,  concurrently,  the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC  III-A  Regular  Interests  Y-3 and Z-3,  the REMIC  III-A Y-3
         Principal   Distribution  Amount  and  the  REMIC  III-A  Z-3  Principal   Distribution   Amount,
         respectively.

         (d)      To the extent of the  REMIC III-A  Available  Distribution  Amounts for  Sub-Loan  Group
I-1,  Sub-Loan Group I-2 and Sub-Loan Group I-3 for such  Distribution Date remaining after payment of the
amounts pursuant to paragraphs (a), (b) and (c) of this definition of "REMIC III-A Distribution Amount":

                  (i)      first, to each REMIC III-A Y and Z Regular Interest,  pro rata according to the
         amount of unreimbursed  Realized Losses allocable to principal  previously allocated to each such
         Class;  provided,  however,  that any amounts  distributed  pursuant to this paragraph  (d)(i) of
         this  definition  of  "REMIC III-A  Distribution  Amount"  shall  not  cause a  reduction  in the
         Uncertificated Principal Balances of any of the REMIC III-A Y and Z Regular Interests; and

                  (ii)     second,  to the  Component  III-A of the Class R  Certificates,  any  remaining
         amounts.

         REMIC III-A  Interests:  The REMIC III-A  Regular  Interests and  Component III-A  of the Class R
Certificates.

         REMIC III-A  Regular  Interest:  Any  of  the  separate  non-certificated   beneficial  ownership
interests in  REMIC III-A  set forth in  Section 5.01(c)(iii)  and issued  hereunder  and  designated as a
"regular  interest" in  REMIC III-A.  Each  REMIC III-A  Regular  Interest  shall  accrue  interest at the
Uncertificated  Pass-Through  Rate specified for such REMIC III-A  Interest in  Section 5.01(c)(iii),  and
shall be entitled  to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an
aggregate   amount   equal  to  its   initial   Uncertificated   Principal   Balance   as  set   forth  in
Section 5.01(c)(iii).  The designations for the respective  REMIC III-A Regular Interests are set forth in
Section 5.01(c)(iii).

         REMIC III-A Y Principal  Reduction  Amounts:  For any Distribution Date, the amounts by which the
Uncertificated  Principal  Balances  of the  REMIC  III-A Y  Regular  Interests  will be  reduced  on such
Distribution  Date by the allocation of Realized Losses and the  distribution of principal,  determined as
described in Appendix 3.

         REMIC III-A Y Regular Interests:  REMIC III-A Regular Interests Y-1, Y-2 and Y-3.

         REMIC III-A Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any,
of the REMIC III-A Y-1 Principal  Reduction Amount for such  Distribution  Date over the principal portion
of Realized Losses allocated to REMIC III-A Regular Interest Y-1 on such Distribution Date.

         REMIC III-A Y-1 Principal  Reduction  Amount:  The REMIC III-A Y Principal  Reduction  Amount for
REMIC III-A Regular Interest Y-1 as determined pursuant to the provisions of the Appendix 3.

         REMIC  III-A  Regular  Interest  Y-1:  The  uncertificated   undivided   beneficial  interest  in
REMIC III-A  which  constitutes a REMIC III-A  Regular  Interest and is entitled to  distributions  as set
forth herein.

         REMIC III-A Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any,
of the REMIC III-A Y-2 Principal  Reduction Amount for such  Distribution  Date over the principal portion
of Realized Losses allocated to REMIC III-A Regular Interest Y-2 on such Distribution Date.

         REMIC III-A Y-2 Principal  Reduction  Amount:  The REMIC III-A Y Principal  Reduction  Amount for
REMIC III-A Regular Interest Y-2 as determined pursuant to the provisions of the Appendix 3.

         REMIC  III-A  Regular  Interest  Y-2:  The  uncertificated   undivided   beneficial  interest  in
REMIC III-A  which  constitutes a REMIC III-A  Regular  Interest and is entitled to  distributions  as set
forth herein.

         REMIC III-A Y-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any,
of the REMIC III-A Y-3 Principal  Reduction Amount for such  Distribution  Date over the principal portion
of Realized Losses allocated to REMIC III-A Regular Interest Y-3 on such Distribution Date.

         REMIC III-A Y-3 Principal  Reduction  Amount:  The REMIC III-A Y Principal  Reduction  Amount for
REMIC III-A Regular Interest Y-3 as determined pursuant to the provisions of the Appendix 3.

         REMIC  III-A  Regular  Interest  Y-3:  The  uncertificated   undivided   beneficial  interest  in
REMIC III-A  which  constitutes a REMIC III-A  Regular  Interest and is entitled to  distributions  as set
forth herein.

         REMIC III-A Z Principal  Reduction  Amounts:  For any Distribution Date, the amounts by which the
Uncertificated  Principal  Balances  of the  REMIC  III-A Z  Regular  Interests  will be  reduced  on such
Distribution  Date by the allocation of Realized Losses and the distribution of principal,  which shall be
in each  case the  excess  of (A) the sum of (x) the  excess  of the  REMIC III-A  Available  Distribution
Amount for the related  Group  (i.e.  the  "related  Group" for REMIC III-A  Regular  Interest  Z-1 is the
Sub-Loan Group I-1 Loans,  the "related Group" for REMIC III-A Regular  Interest Z-2 is the Sub-Loan Group
I-2 Loans and the "related  Group" for REMIC III-A Regular  Interest Z-3 is the Sub-Loan  Group I-3 Loans)
over the sum of the  amounts  thereof  distributable  (i) in respect  of  interest  on such REMIC  III-A Z
Regular  Interest  and the  related  REMIC  III-A Y Regular  Interest,  (ii) to such REMIC III-A Z Regular
Interest and the related REMIC III-A Y Regular  Interest  pursuant to clause  (d)(i) of the  definition of
"REMIC III-A  Distribution  Amount" and (iii) in the case of the  Sub-Loan  Group I-1 Loans,  to Component
III-A of the Class R  Certificates  and (y) the amount of Realized  Losses  allocable to principal for the
related Group over (B) the REMIC III-A Y Principal Reduction Amount for the related Group.

         REMIC III-A Z Regular Interests:  REMIC III-A Regular Interests Z-1, Z-2 and Z-3.

         REMIC III-A Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any,
of the REMIC III-A Z-1 Principal  Reduction Amount for such  Distribution  Date over the principal portion
of Realized Losses allocated to REMIC III-A Regular Interest Z-1 on such Distribution Date.

         REMIC III-A Z-1 Principal  Reduction  Amount:  The REMIC III-A Z Principal  Reduction  Amount for
REMIC III-A Regular Interest Z-1 as determined pursuant to the provisions of the Appendix 3.

         REMIC  III-A  Regular  Interest  Z-1:  The  uncertificated   undivided   beneficial  interest  in
REMIC III-A  which  constitutes a REMIC III-A  Regular  Interest and is entitled to  distributions  as set
forth herein.

         REMIC III-A Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any,
of the REMIC III-A Z-2 Principal  Reduction Amount for such  Distribution  Date over the principal portion
of Realized Losses allocated to REMIC III-A Regular Interest Z-2 on such Distribution Date.

         REMIC III-A Z-2 Principal  Reduction  Amount:  The REMIC III-A Z Principal  Reduction  Amount for
REMIC III-A Regular Interest Z-2 as determined pursuant to the provisions of the Appendix 3.

         REMIC  III-A  Regular  Interest  Z-2:  The  uncertificated   undivided   beneficial  interest  in
REMIC III-A  which  constitutes a REMIC III-A  Regular  Interest and is entitled to  distributions  as set
forth herein.

         REMIC III-A Z-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any,
of the REMIC III-A Z-3 Principal  Reduction Amount for such  Distribution  Date over the principal portion
of Realized Losses allocated to REMIC III-A Regular Interest Z-3 on such Distribution Date.

         REMIC III-A Z-3 Principal  Reduction  Amount:  The REMIC III-A Z Principal  Reduction  Amount for
REMIC III-A Regular Interest Z-3 as determined pursuant to the provisions of the Appendix 3.

         REMIC  III-A  Regular  Interest  Z-3:  The  uncertificated   undivided   beneficial  interest  in
REMIC III-A  which  constitutes a REMIC III-A  Regular  Interest and is entitled to  distributions  as set
forth herein.

         REMIC III-B:  That group of assets  contained in the Trust Fund designated as a REMIC  consisting
of the REMIC III-A Regular Interests and any proceeds thereof.

         REMIC III-B  Available  Distribution  Amount:  For any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC III-A Regular Interests pursuant to Section 6.10.

         REMIC  III-B  Distribution   Amount:  For  any  Distribution  Date,  the  REMIC  III-B  Available
Distribution  Amount  shall be  distributed  by  REMIC III-B  to  REMIC VI  on account of the  REMIC III-B
Regular  Interests  and to the  Class R  Certificates  in  respect  of  Component  III-B  thereof,  in the
following order of priority:

         1.       to REMIC VI as the holder of the REMIC III-B Regular  Interests,  pro rata, in an amount
equal to (A) their  Uncertificated  Interest for such  Distribution  Date, plus (B) any amounts in respect
thereof remaining unpaid from previous Distribution Dates; and

         2.       to REMIC VI as the holder of the REMIC III-B  Regular  Interests,  in an amount equal to
the remainder of the REMIC III-B Available  Distribution  Amount after the distributions  made pursuant to
clause (1) above, allocated as follows:

                  (A)      in respect of each REMIC III-B Regular  Interest,  their  respective  Principal
         Distribution Amounts;

                  (B)      in  respect  of REMIC  III-B  Regular  Interest  LT1 any  remainder  until  the
         Uncertificated Principal Balance thereof is reduced to zero; and

                  (C)      any  remainder  in respect of each REMIC  III-B  Regular  Interest  (other than
         REMIC  III-B  Regular  Interest  LT1),  pro rata  according  to their  respective  Uncertificated
         Principal  Balances  as reduced by the  distributions  deemed made  pursuant to (i) above,  until
         their respective Uncertificated Principal Balances are reduced to zero; and

         3.                                          any  remaining  amounts to the Holders of the Class R
Certificates in respect of Component III-B thereof.

         REMIC III-B  Interests:  The REMIC III-B Regular  Interests  and  Component  III-B of the Class R
Certificates.
         REMIC III-B  Principal  Reduction  Amounts:  For any Distribution  Date, the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC III-B  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the  distribution of principal,  determined as
described in Appendix 4.

         REMIC III-B  Realized Losses: For any Distribution Date,  Realized Losses on the Group I Mortgage
Loans for the related Due Period shall be  allocated,  as follows:  (i) the  interest  portion of Realized
Losses,  if any, shall be allocated pro rata to accrued interest on the REMIC III-B  Regular  Interests to
the extent of such accrued interest,  and (ii) any remaining  interest portions of Realized Losses and any
principal  portions of  Realized  Losses  shall be treated as  principal  portions of Realized  Losses and
allocated (i) first, to REMIC III-B Regular  Interests  LT-Y1,  LT-Y2 and LT-Y3,  respectively in the same
amounts as Realized  Losses were  allocated to the REMIC III-A  Regular  Interests  Y-1, Y-2 and Y-3; (ii)
second,  to each of the REMIC III-B  Regular  Interests  (other than REMIC III-B  Regular  Interests  LT1,
LT-Y1,  LT-Y2 and LT-Y3),  pro rata according to their respective REMIC III-B Principal  Reduction Amounts
to the extent  thereof in reduction of the  Uncertificated  Principal  Balance of such REMIC III-B Regular
Interests and;  (iii) third,  the remainder,  if any, of such  principal  portion of such Realized  Losses
shall be allocated to REMIC III-B  Regular  Interest  LT1 in  reduction  of the  Uncertificated  Principal
Balance thereof.

         REMIC III-B  Regular  Interest:  Any  of  the  separate  non-certificated   beneficial  ownership
interests in  REMIC III-B  set forth in  Section 5.01(c)(iv)  and issued  hereunder  and  designated  as a
"regular  interest" in  REMIC III-B.  Each  REMIC III-B  Regular  Interest  shall  accrue  interest at the
Uncertificated  Pass-Through  Rate specified for such  REMIC III-B  Interest in  Section 5.01(c)(iv),  and
shall be entitled  to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an
aggregate   amount   equal  to  its   initial   Uncertificated   Principal   Balance   as  set   forth  in
Section 5.01(c)(iv).  The designations for the respective  REMIC III-B  Regular Interests are set forth in
Section 5.01(c)(iv).

         REMIC III-B  Regular  Interest LT1: A regular interest in REMIC III-B that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III-B  Regular Interest LT1 Principal  Distribution  Amount: For any Distribution Date, the
excess, if any, of the REMIC III-B  Regular Interest LT1 Principal  Reduction Amount for such Distribution
Date over the Realized  Losses  allocated to the  REMIC III-B  Regular  Interest LT1 on such  Distribution
Date.

         REMIC III-B  Regular  Interest LT2: A regular interest in REMIC III-B that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III-B  Regular Interest LT2 Principal  Distribution  Amount: For any Distribution Date, the
excess, if any, of the REMIC III-B  Regular Interest LT2 Principal  Reduction Amount for such Distribution
Date over the Realized  Losses  allocated to the  REMIC III-B  Regular  Interest LT2 on such  Distribution
Date.

         REMIC III-B  Regular  Interest LT3: A regular interest in REMIC III-B that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III-B  Regular Interest LT3 Principal  Distribution  Amount: For any Distribution Date, the
excess, if any, of the REMIC III-B  Regular Interest LT3 Principal  Reduction Amount for such Distribution
Date over the Realized  Losses  allocated to the  REMIC III-B  Regular  Interest LT3 on such  Distribution
Date.

         REMIC III-B  Regular  Interest LT4: A regular interest in REMIC III-B that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III-B  Regular Interest LT4 Principal  Distribution  Amount: For any Distribution Date, the
excess, if any, of the REMIC III-B  Regular Interest LT4 Principal  Reduction Amount for such Distribution
Date over the Realized  Losses  allocated to the  REMIC III-B  Regular  Interest LT4 on such  Distribution
Date.

         REMIC III-B  Regular  Interest LT-Y1: A regular  interest in REMIC III-B that is held as an asset
of  REMIC VI,  that has an  initial  principal  balance  equal  to the  related  Uncertificated  Principal
Balance,  that bears  interest at the related  Uncertificated  Pass-Through  Rate, and that has such other
terms as are described herein.

         REMIC III-B  Regular Interest LT-Y1 Principal  Distribution  Amount:  For any Distribution  Date,
the excess,  if any,  of the  REMIC III-B  Regular  Interest  LT-Y1  Principal  Reduction  Amount for such
Distribution  Date over the Realized Losses  allocated to the REMIC III-B  Regular  Interest LT-Y1 on such
Distribution Date.

         REMIC III-B  Regular  Interest LT-Y2: A regular  interest in REMIC III-B that is held as an asset
of  REMIC VI,  that has an  initial  principal  balance  equal  to the  related  Uncertificated  Principal
Balance,  that bears  interest at the related  Uncertificated  Pass-Through  Rate, and that has such other
terms as are described herein.

         REMIC III-B  Regular Interest LT-Y2 Principal  Distribution  Amount:  For any Distribution  Date,
the excess,  if any,  of the  REMIC III-B  Regular  Interest  LT-Y2  Principal  Reduction  Amount for such
Distribution  Date over the Realized Losses  allocated to the REMIC III-B  Regular  Interest LT-Y2 on such
Distribution Date.

         REMIC III-B  Regular  Interest LT-Y3: A regular  interest in REMIC III-B that is held as an asset
of  REMIC VI,  that has an  initial  principal  balance  equal  to the  related  Uncertificated  Principal
Balance,  that bears  interest at the related  Uncertificated  Pass-Through  Rate, and that has such other
terms as are described herein.

         REMIC III-B  Regular Interest LT-Y3 Principal  Distribution  Amount:  For any Distribution  Date,
the excess,  if any,  of the  REMIC III-B  Regular  Interest  LT-Y3  Principal  Reduction  Amount for such
Distribution  Date over the Realized Losses  allocated to the REMIC III-B  Regular  Interest LT-Y3 on such
Distribution Date.

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC I Regular Interests and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests pursuant to Section 6.10.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount shall be  distributed  by REMIC IV to REMIC VI on account of the REMIC IV Regular  Interests and to
the Class R  Certificates  in  respect of  Component  IV  thereof,  as  follows:  to each REMIC IV Regular
Interest in respect of Uncertificated  Interest thereon and the Uncertificated  Principal Balance thereof,
the  amount  distributed  in  respect  of  interest  and  principal  on the  Related  Class or  Classes of
Certificates  (with such amounts  having the same  character as interest or principal  with respect to the
REMIC IV  Regular  Interest  as they  have with  respect  to the  Related  Certificate  or  Certificates);
provided that amounts  distributed  on the Class II-3X-2  Certificates  shall be  distributed  on REMIC IV
Regular Interests II-3A-134 and II-3A-25 pro rata according to their respective  Uncertificated  Principal
Balances.  Any remaining  amount of the REMIC IV Available  Distribution  Amount shall be  distributed  to
the holders of the Class R Certificates in respect of Component IV thereof.

         REMIC  IV  Interests:   The  REMIC  IV  Regular  Interests  and  Component  IV  of  the  Class  R
Certificates.

         REMIC IV Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC IV set forth in  Section 5.01(c)(v)  and issued hereunder and designated as a "regular  interest"
in REMIC IV.  Each REMIC IV  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC IV Interest in  Section 5.01(c)(iv),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(v).   The  designations  for  the
respective REMIC IV Regular Interests are set forth in Section 5.01(c)(v).

         REMIC V: That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting of
the REMIC II Regular Interests and any proceeds thereof.

         REMIC  V  Available   Distribution   Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC II Regular Interests pursuant to Section 6.10.

         REMIC V  Distribution  Amount:  For any  Distribution  Date,  the REMIC V Available  Distribution
Amount  shall be  distributed  by REMIC V to REMIC VI on account of the REMIC V Regular  Interests  and to
the Class R  Certificates  in  respect  of  Component  V  thereof,  as  follows:  to each  REMIC V Regular
Interest in respect of Uncertificated  Interest thereon and the Uncertificated  Principal Balance thereof,
the  amount  distributed  in  respect  of  interest  and  principal  on the  Related  Class or  Classes of
Certificates  (with such amounts  having the same  character as interest or principal  with respect to the
REMIC V Regular Interest as they have with respect to the Related  Certificate or Certificates);  provided
that amounts  distributed  on the Class  III-3X-1  Certificates  shall be  distributed  on REMIC V Regular
Interests  III-3A-14  and  II-3A-23  pro rata  according  to  their  respective  Uncertificated  Principal
Balances.  Any remaining amount of the REMIC V Available  Distribution  Amount shall be distributed to the
holders of the Class R Certificates in respect of Component V thereof.

         REMIC V Interests:  The REMIC V Regular Interests and Component V of the Class R Certificates.

         REMIC V Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC V set forth in  Section 5.01(c)(vi)  and issued hereunder and designated as a "regular  interest"
in REMIC V.  Each REMIC V Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate
specified  for such REMIC V  Interest in  Section 5.01(c)(v),  and shall be entitled to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(vi).   The  designations  for  the
respective REMIC V Regular Interests are set forth in Section 5.01(c)(vi).

         REMIC VI: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC III-B  Regular  Interests,  REMIC IV Regular  Interests  and REMIC V Regular  Interests  and any
proceeds thereof.

         REMIC  VI  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with respect to the REMIC III-B  Regular  Interests,  REMIC IV Regular  Interests and REMIC V
Regular Interests pursuant to Section 6.10.

         REMIC VI Distribution  Amount:  For any  Distribution  Date, the REMIC VI Available  Distribution
Amount shall be deemed  distributed by REMIC VI to the holders of the  Certificates  (other than the Class
B-IO  Certificates) on account of the REMIC VI Regular  Interests  (other than REMIC VI Regular  Interests
B-IO-I and B-IO-P),  to REMIC VII on account of REMIC VI Regular  Interests B-IO-I and B-IO-P,  and to the
Class R Certificates  in respect of Component VI thereof,  as follows:  to each REMIC VI Regular  Interest
in respect of  Uncertificated  Interest thereon and the  Uncertificated  Principal  Balance  thereof,  the
amount  distributed  in respect of interest and principal on the Related Class or Classes of  Certificates
(with such  amounts  having the same  character  as interest  or  principal  with  respect to the REMIC VI
Regular  Interest  as they  have  with  respect  to the  Related  Certificate  or  Certificates)  with the
following  exceptions:  (1) No amount  paid to any  Certificate  in respect  of any Basis  Risk  Shortfall
Amount or Basis Risk  Shortfall  Carryforward  Amount shall be included in the amount paid in respect of a
related REMIC VI Regular  Interest;  and (2) amounts paid in respect of Basis Risk  Shortfall  Amounts and
Basis Risk Shortfall  Carryforward  Amounts to the extent not derived from any Cap Contract Payment Amount
shall be deemed  paid with  respect to REMIC VI Regular  Interest  B-IO-I in respect of accrued and unpaid
interest  thereon.  Any  remaining  amount  of  the  REMIC  VI  Available  Distribution  Amount  shall  be
distributed to the holders of the Class R Certificates in respect of Component VI thereof.

         REMIC  VI  Interests:   The  REMIC  VI  Regular  Interests  and  Component  VI  of  the  Class  R
Certificates.

         REMIC VI Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in  REMIC VI  set  forth in  Section 5.01(c)(vii)  and  issued  hereunder  and  designated  as a  "regular
interest" in  REMIC VI.  Each  REMIC VI  Regular  Interest  shall  accrue  interest at the  Uncertificated
Pass-Through Rate specified for such REMIC VI Interest in  Section 5.01(c)(vii),  and shall be entitled to
distributions of principal,  subject to the terms and conditions  hereof,  in an aggregate amount equal to
its initial Uncertificated  Principal Balance as set forth in  Section 5.01(c)(vii).  The designations for
the respective REMIC VI Regular Interests are set forth in Section 5.01(c)(vii).

         REMIC VII:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of REMIC VI Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC  VII  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to REMIC VI Regular Interests B-IO-I and B-IO-P pursuant to Section 6.10.

         REMIC VII Distribution  Amount: For any Distribution  Date, the REMIC VII Available  Distribution
Amount shall be deemed  distributed by REMIC VII to the holder of the Class B-IO  Certificates  on account
of REMIC VI Regular Interests B-IO-I and B-IO-P.
         REMIC VII Interests:  The REMIC VII Regular Interest and the Class R-X Certificates.

         REMIC VII Regular  Interest:  The  separate  non-certificated  beneficial  ownership  interest in
REMIC VII set forth in  Section 5.01(c)(viii)  and issued hereunder and designated as a "regular interest"
in REMIC VII. The REMIC VII  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC VII  Interest in  Section 5.01(c)(viii).  The  designation for the REMIC VII
Regular Interest is set forth in Section 5.01(c)(viii).

         REO  Property:  A  Mortgaged  Property  acquired in the name of the  Trustee,  for the benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required to be  repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or
Article  II of  this  Agreement,  an  amount  equal  to the  excess  of (i)  the  sum of (a)  100%  of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related  Mortgage  Interest  Rate,  through and including the last day of the month of repurchase  and (c)
any costs and damages (if any)  incurred by the Trust in  connection  with any  violation of such Mortgage
Loan  of  any  predatory  or  abusive  lending  laws  over  (ii)  any  portion  of  the  Master  Servicing
Compensation,  Servicing Fee,  Monthly Advances and advances payable to the purchaser of the Mortgage Loan
(if any).

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection  with the  substitution of a Mortgage Loan, in each case
in accordance with the Mortgage Loan Purchase Agreement.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve  Fund:   The  separate   trust  account   created  and   maintained  by  the   Securities
Administrator pursuant to Section 4.06 hereof.

         Residual    Certificate:    Any    of   the    Class R    Certificates,    consisting    of   six
components—Component I,      Component II,      Component III,      Component IV,      Component V     and
Component VI—respectively  representing  ownership of the sole class of residual interest in each of REMIC
I, REMIC II, REMIC III-A, REMIC III-B, REMIC IV, REMIV V and REMIC VI, and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate  Trust Office of the Trustee or the
Securities  Administrator,  as the case may be (or any successor  thereto),  including any Vice President,
Assistant Vice President,  Trust Officer, any Assistant Secretary,  any trust officer or any other officer
of the Trustee or the  Securities  Administrator,  as the case may be,  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of  this  Agreement,  and  any  other  officer  of  the  Trustee  or  the  Securities
Administrator,  as the case may be, to whom a matter  arising  hereunder  may be referred  because of such
officer's knowledge of and familiarity with the particular subject.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:  Wells Fargo Bank,  National  Association,  in its  capacity as paying
agent or  securities  administrator  (as  applicable)  hereunder,  or its  successor in  interest,  or any
successor securities administrator or paying agent appointed as herein provided.

         Securities Administrator Information:  As defined in Section 3.18(c).

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT, SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN
THE FORM  PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN  ACCORDANCE  WITH ALL
APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE  JURISDICTION.  THIS CERTIFICATE
MAY NOT BE  ACQUIRED  DIRECTLY  OR  INDIRECTLY  BY, OR ON BEHALF  OF, AN  EMPLOYEE  BENEFIT  PLAN OR OTHER
RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974,  AS AMENDED,  AND/OR  SECTION  4975 OF THE  INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED (THE
"CODE"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE
SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER AND
THE  SECURITIES  ADMINISTRATOR  AND ON WHICH  THEY  MAY  RELY  WHICH  IS  SATISFACTORY  TO THE  SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME  SECURITY  ACT OF 1974,  AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER,  THE TRUSTEE OR THE  SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION  OR  LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Seller: EMC in its capacity as seller of the Mortgage Loans to the Depositor.

         Senior  Certificates:  The Group I Senior  Certificates,  Group II Senior  Certificates and Group
III Senior Certificates.

         Senior  Enhancement  Percentage:  As to each  Distribution  Date, the percentage  equivalent of a
fraction,  the numerator of which is the sum of (i) the aggregate of the Certificate  Principal Balance of
the Class  I-M-1,  Class  I-M-2,  Class  I-B-1,  Class  I-B-2 and Class  I-B-3  Certificates  and (ii) the
Overcollateralization  Amount,  in each case after  taking into  account the  distribution  of the related
Principal  Distribution  Amounts on such Distribution  Date, and the denominator of which is the aggregate
Stated Principal Balance of the Group I Mortgage Loans for such Distribution Date.

         Senior Optimal  Principal  Amount:  The Group II Senior Optimal Principal Amount or the Group III
Senior Optimal Principal Amount, as applicable.

         Senior  Percentage:  The  Group II Senior  Percentage  or the Group  III  Senior  Percentage,  as
applicable.

         Senior  Prepayment  Percentage:  The  Group II  Senior  Prepayment  Percentage  or the  Group III
Senior Prepayment Percentage, as applicable.

         Servicer  Remittance  Date: With respect to each Mortgage Loan and the applicable  Servicer,  the
date set forth in the related Servicing Agreement.

         Servicers:  Each of Bank of America,  Chevy Chase,  Countrywide,  EMC,  EverHome,  First Horizon,
GMACM,  GreenPoint,  HSBC, IndyMac,  Mid America,  PHH, U.S. Bank,  Washington Mutual and Wells Fargo, and
their respective permitted successors and assigns.

         Servicing  Agreement:  Each of the Bank of America  Servicing  Agreement,  Chevy Chase  Servicing
Agreement,  Countrywide Servicing Agreement, EMC Servicing Agreement,  EverHome Servicing Agreement, First
Horizon Servicing  Agreement,  GMACM Servicing Agreement,  GreenPoint Servicing Agreement,  HSBC Servicing
Agreement,  IndyMac Servicing Agreement,  Mid America Servicing Agreement,  PHH Servicing Agreement,  U.S.
Bank Servicing Agreement,  Washington Mutual Servicing Agreement and Wells Fargo Servicing  Agreement,  in
each case as modified by the related Assignment Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage  Loan and  Distribution  Date,  an amount equal to the product
of (i) the  Stated  Principal  Balance of such Mortgage Loan as of the Due Date in the preceding  calendar
month and (ii) the related Servicing Fee Rate.

         Servicing  Fee Rate:  As to any  Mortgage  Loan,  a per annum  rate as set forth in the  Mortgage
Loan Schedule.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized  officer of the Master Servicer having direct  responsibility  for the  administration  of this
Agreement,  and any other  authorized  officer of the Master  Servicer to whom a matter arising  hereunder
may be referred.

         Special Hazard Loss: A Realized Loss  attributable  to damage or a direct  physical loss suffered
by a  mortgaged  property  (including  any  Realized  Loss due to the  presence or  suspected  presence of
hazardous  wastes or substances on a mortgaged  property)  other than any such damage or loss covered by a
hazard  policy or a flood  insurance  policy  required  to be  maintained  in  respect  of such  mortgaged
property under the Agreement or any loss due to normal wear and tear or certain other causes.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  June 30, 2006.

         Stated Principal  Balance:  With respect to any Group I Mortgage Loan or related REO Property and
any Distribution  Date, the Outstanding  Principal Balance thereof as of the Cut-off Date minus the sum of
(i) the  principal  portion of the  Scheduled  Payments due with respect to such Mortgage Loan during each
Due  Period  ending  prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their
payment),  (ii) all Principal  Prepayments  with respect to such Mortgage Loan received prior to or during
the  related  Prepayment  Period,  and all  Liquidation  Proceeds  to the extent  applied  by the  related
Servicer as  recoveries  of principal  in  accordance  with this  Agreement  or the  applicable  Servicing
Agreement with respect to such Mortgage Loan,  that were received by the related  Servicer as of the close
of business on the last day of the  calendar  month  immediately  preceeding  such  Distribution  Date and
(iii) any Realized  Losses on such Mortgage  Loan incurred  during the prior  calendar  month.  The Stated
Principal  Balance of a Liquidated  Mortgage Loan equals zero.  References  herein to the Stated Principal
Balance of a Loan Group or Sub-Loan Group at any time shall mean the aggregate  Stated  Principal  Balance
of all Mortgage Loans in such Loan Group or Sub-Loan Group.

         With respect to any Group II Mortgage Loan on any  Distribution  Date,  (i) the unpaid  principal
balance of such Mortgage  Loan as of the close of business on the related Due Date (taking  account of the
principal  payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),  as
specified  in the  amortization  schedule at the time  relating  thereto  (before any  adjustment  to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-off Date
(other  than a  Deficient  Valuation)  or any  moratorium  or  similar  waiver or grace  period)  and less
(ii) any  Principal  Prepayments  (including the principal portion of Net Liquidation  Proceeds)  received
during or prior to the  related  Prepayment  Period;  provided  that the  Stated  Principal  Balance  of a
Liquidated Mortgage Loan is zero.

         With respect to any Group III Mortgage Loan on any  Distribution  Date,  (i) the unpaid principal
balance of such Mortgage  Loan as of the close of business on the related Due Date (taking  account of the
principal  payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),  as
specified  in the  amortization  schedule at the time  relating  thereto  (before any  adjustment  to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-off Date
(other  than a  Deficient  Valuation)  or any  moratorium  or  similar  waiver or grace  period)  and less
(ii) any  Principal  Prepayments  (including the principal portion of Net Liquidation  Proceeds)  received
during or prior to the  related  Prepayment  Period;  provided  that the  Stated  Principal  Balance  of a
Liquidated Mortgage Loan is zero.

         Stepdown  Date:  The  earlier  to  occur of (i) the  Distribution  Date on  which  the  aggregate
Certificate  Principal  Balance of the Class I-A  Certificates has been reduced to zero and (ii) the later
to occur of (a) the Distribution  Date in July 2009 and (b) the first  Distribution  Date on which the sum
of the  aggregate  Certificate  Principal  Balance of the Class  I-M-1,  Class I-M-2,  Class I-B-1,  Class
I-B-2, and Class I-B-3 Certificates and the  Overcollateralization  Amount divided by the Stated Principal
Balance of the Mortgage Loans for such Distribution Date is greater than or equal to 18.50%.

         Sub-Group  I-1A  Principal  Distribution  Amount:  With  respect to any  applicable  Distribution
Date, an amount equal to the lesser of (i) the Class I-1A  Principal  Distribution  Percentage  multiplied
by the  Principal  Distribution  Amount  and (ii) the  Certificate  Principal  Balance  of the Class  I-1A
Certificates.

         Sub-Group  I-2A  Principal  Distribution  Amount:  With  respect to any  applicable  Distribution
Date, an amount equal to the lesser of (i) the Class I-2A  Principal  Distribution  Percentage  multiplied
by the  Principal  Distribution  Amount  and (ii) the  Certificate  Principal  Balance  of the Class  I-2A
Certificates.

         Sub-Group  I-3A  Principal  Distribution  Amount:  With  respect to any  applicable  Distribution
Date, an amount equal to the lesser of (i) the Class I-3A  Principal  Distribution  Percentage  multiplied
by the  Principal  Distribution  Amount  and (ii) the  Certificate  Principal  Balance  of the Class  I-3A
Certificates.

         Sub-Loan  Group:  Any of Sub-Loan  Group I-1,  Sub-Loan Group I-2,  Sub-Loan Group I-3,  Sub-Loan
Group II-1,  Sub-Loan  Group II-2,  Sub-Loan  Group II-3,  Sub-Loan  Group III-1,  Sub-Loan Group III-2 or
Sub-Loan Group III-3, as applicable.

         Sub-Loan  Group I-1: The group of Mortgage  Loans  designated as belonging to Sub-Loan  Group I-1
on the Mortgage Loan Schedule.

         Sub-Loan Group I-1 Certificates: The Class I-1A-1 Certificates and Class I-1A-2 Certificates.

         Sub-Loan  Group I-2: The group of Mortgage  Loans  designated as belonging to Sub-Loan  Group I-2
on the Mortgage Loan Schedule.

         Sub-Loan Group I-2 Certificates: The Class I-2A-1 Certificates and Class I-2A-2 Certificates.

         Sub-Loan  Group I-3: The group of Mortgage  Loans  designated as belonging to Sub-Loan  Group I-3
on the Mortgage Loan Schedule.

         Sub-Loan Group I-3 Certificates: The Class I-3A-1 Certificates and Class I-3A-2 Certificates.

         Sub-Loan  Group  II-1:  The  group  of  Mortgage  Loans   designated  as  belonging  to  Sub-Loan
Group II-1 on the Mortgage Loan Schedule.

         Sub-Loan  Group  II-1  Certificates:   The  Class  II-1A-1,   Class  II-1A-2  and  Class  II-1X-1
Certificates.

         Sub-Loan  Group II-2:  The group of Mortgage  Loans  designated  as belonging  to Sub-Loan  Group
II-2 on the Mortgage Loan Schedule.

         Sub-Loan  Group II-2  Certificates:  The Class II-2A-1,  Class  II-2A-2,  Class II-2X-1 and Class
II-2X-2 Certificates.

         Sub-Loan  Group  II-3:  The  group  of  Mortgage  Loans   designated  as  belonging  to  Sub-Loan
Group II-3 on the Mortgage Loan Schedule.

         Sub-Loan  Group II-3  Certificates:  The Class  II-3A-1,  Class  II-3A-2,  Class  II-3A-3,  Class
II-3A-4, Class II-3A-5, Class II-3X-1 and Class II-3X-2 Certificates.

         Sub-Loan  Group  III-1:  The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-1 on the Mortgage Loan Schedule.

         Sub-Loan  Group  III-1  Certificates:   The  Class  III-1A-1   Certificates  and  Class  III-1A-2
Certificates.

         Sub-Loan  Group III-2:  The group of Mortgage  Loans  designated  as belonging to Sub-Loan  Group
III-2 on the Mortgage Loan Schedule.

         Sub-Loan  Group  III-2  Certificates:   The  Class  III-2A-1   Certificates  and  Class  III-2A-2
Certificates.

         Sub-Loan  Group  III-3:  The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-3 on the Mortgage Loan Schedule.

         Sub-Loan Group III-3  Certificates:  The Class III-3A-1,  Class III-3A-2,  Class III-3A-3,  Class
III-3A-4, Class III-3X-1 and Class III-3X-2 Certificates.

         Subordinate   Certificate   Writedown   Amount:   With  respect  to  the  Group  II   Subordinate
Certificates  and as to any  Distribution  Date,  the  amount  by  which  (i) the  sum of the  Certificate
Principal  Balances of the Group II  Certificates  (after giving effect to the  distribution  of principal
and the allocation of applicable  Realized  Losses in reduction of the Certificate  Principal  Balances of
the Group II Certificates on such Distribution  Date) exceeds (y) the aggregate Stated Principal  Balances
of the Group II Mortgage  Loans on the Due Date  related to such  Distribution  Date.  With respect to the
Group III Subordinate  Certificates  and as to any  Distribution  Date, the amount by which (i) the sum of
the  Certificate   Principal  Balances  of  the  Group  III  Certificates  (after  giving  effect  to  the
distribution  of  principal  and  the  allocation  of  applicable  Realized  Losses  in  reduction  of the
Certificate  Principal  Balances of the Group III Certificates on such Distribution  Date) exceeds (y) the
aggregate  Stated  Principal  Balances  of the Group III  Mortgage  Loans on the Due Date  related to such
Distribution Date.

         Subordinate  Certificates:  The  Group I  Subordinate  Certificates,  the  Group  II  Subordinate
Certificates and the Group III Subordinate Certificates.

         Subordinate  Optimal Principal Amount:  The Group II Subordinate  Optimal Principal Amount or the
Group III Subordinate Optimal Principal Amount, as applicable.

         Subordinate  Percentage:  The  Group II  Subordinate  Percentage  or the  Group  III  Subordinate
Percentage, as applicable.

         Subordinate  Prepayment  Percentage:  The Group II Subordinate Prepayment Percentage or the Group
III Subordinate Prepayment Percentage, as applicable.

         Subsequent  Recoveries:  As of any  Distribution  Date,  amounts  received during the related Due
Period by the Master  Servicer  (net of any  related  expenses  permitted  to be  reimbursed  pursuant  to
Section 4.05) or surplus amounts held by the Master Servicer to cover estimated expenses  (including,  but
not limited to, recoveries in respect of the  representations  and warranties made by the Sponsor pursuant
to the  Mortgage  Loan  Purchase  Agreement)  specifically  related to a Liquidated  Mortgage  Loan or the
disposition  of an REO Property prior to the related  Prepayment  Period that resulted in a Realized Loss,
after liquidation or disposition of such Mortgage Loan.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered  to the  Trustee  pursuant to the related
Servicing  Agreement,  the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable,  in each case, (i) which has an Outstanding  Principal Balance not greater nor materially less
than the Mortgage  Loan for which it is to be  substituted;  (ii) which  has a Mortgage  Interest Rate and
Net Rate not less than, and not materially  greater than,  such Mortgage Loan;  (iii) which has a maturity
date not materially  earlier or later than such Mortgage Loan and not later than the latest  maturity date
of any Mortgage  Loan;  (iv) which is of the same property type and occupancy  type as such Mortgage Loan;
(v) which has a  Loan-to-Value  Ratio not greater  than the  Loan-to-Value  Ratio of such  Mortgage  Loan;
(vi) which  is current in payment of principal  and interest as of the date of  substitution;  (vii) as to
which the payment  terms do not vary in any material  respect from the payment  terms of the Mortgage Loan
for which it is to be  substituted  and  (viii) which  has a Gross  Margin,  Periodic Rate Cap and Maximum
Lifetime  Mortgage Rate no less than those of such Mortgage Loan, has the same Index and interval  between
Interest  Adjustment Dates as such Mortgage Loan, and a Minimum Lifetime  Mortgage Rate no lower than that
of such Mortgage Loan.

         Substitution  Adjustment  Amount:  The amount,  if any,  required to be paid by the Mortgage Loan
Seller to the Securities  Administrator  for deposit in the Distribution  Account pursuant to Section 2.04
in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The  Securities  Administrator  and any  successor
thereto or assignee  thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters
Person.  The Holder of the largest  percentage  interest of each Class of Residual  Certificates  shall be
the Tax Matters  Person for the related  2006-4  REMIC,  as more  particularly  set forth in Section  9.12
hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger  Event:  With  respect  to any  Distribution  Date,  an  event  that  exists  if (i)  the
percentage  obtained by dividing (x) the aggregate Stated Principal  Balance of the Group I Mortgage Loans
that are 60 or more days  Delinquent  (including for this purpose any such Mortgage Loans in bankruptcy or
foreclosure and the Group I Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust) by (y) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans in
the mortgage  pool, in each case,  as of the close of business on the last day of the  preceding  calendar
month,  exceeds  37% of the Current  Specified  Enhancement  Percentage  or (ii) the  aggregate  amount of
Realized  Losses on the Group I Mortgage  Loans since the Cut-off  Date as a percentage  of the  aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable
percentage set forth below:

                                                Months               Percentage

                                               37 – 48                  0.65%
                                               49 – 60                  1.15%
                                               61 – 72                  1.65%
                                                 73+                    1.95%

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Citibank,  N.A., or its successor in interest,  or any successor  trustee  appointed as
herein provided.

         2006-4  REMIC:  Any of REMIC I, REMIC II, REMIC III-A,  REMIC III-B,  REMIC IV, REMIC V, REMIC VI
and REMIC VII.

         Uncertificated  Interest:  With respect to each REMIC Regular Interest on each Distribution Date,
an  amount  equal  to one  month's  interest  at  the  related  Uncertificated  Pass-Through  Rate  on the
Uncertificated  Principal  Balance of such REMIC  Regular  Interest.  In each case,  for  purposes  of the
distributions,  Uncertificated  Interest  will be reduced by the interest  portion of any Realized  Losses
and Net Interest  Shortfalls  allocated,  with respect to the REMIC I Regular Interests,  REMIC II Regular
Interests and REMIC III-A Regular  Interests,  to such REMIC Regular Interests  pursuant to the definition
of Realized Losses,  with respect to the REMIC III-B Regular  Interests,  to such REMIC Regular  Interests
pursuant to the  definition  of REMIC III-B  Realized  Losses  and,  with  respect to the REMIC IV Regular
Interests,  REMIC V Regular Interests,  REMIC VI Regular Interests and REMIC VII Regular Interest,  to the
Related Classes of Certificates;  provided that Realized Losses and Net Interest Shortfalls  allocated (i)
to the  Class  II-3X-2  Certificates  shall be  allocated  to REMIC IV  Regular  Interests  II-3A-134  and
II-3A-25 pro rata according to their respective  Uncertificated  Principal  Balances and (ii) to the Class
III-3X-1  Cerificates  shall be allocated  to REMIC V Regular  Interests  III-3A-14  and II-3A-23 pro rata
according to their respective Uncertificated Principal Balances.

         Uncertificated  Pass-Through Rate: With respect to any Distribution Date and REMIC Interest,  the
pass-through rate of each such REMIC Interest set forth in Section 5.01(c).

         Uncertificated  Principal  Balance:  The amount of any REMIC Regular  Interest  outstanding as of
any date of determination.  As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC I
Regular  Interest  shall equal the amount set forth in Section  5.01(c)(i)  as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC I
Regular  Interest shall be reduced by the sum of (i) the principal  portion of Realized  Losses  allocated
to the REMIC I  Regular  Interests in accordance with the definition of Realized Loss and (ii) the amounts
deemed  distributed  on each  Distribution  Date in respect of principal on the REMIC I Regular  Interests
pursuant to Section 6.10. As of the Closing Date, the  Uncertificated  Principal  Balance of each REMIC II
Regular  Interest shall equal the amount set forth in Section  5.01(c)(ii)  as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date, the  Uncertificated  Principal  Balance of each REMIC II
Regular  Interest shall be reduced by the sum of (i) the principal  portion of Realized  Losses  allocated
to the  REMIC II  Regular  Interests  in  accordance  with the  definition  of Realized  Loss and (ii) the
amounts  deemed  distributed  on each  Distribution  Date in respect of  principal on the REMIC II Regular
Interests pursuant to Section 6.10. As of the Closing Date, the  Uncertificated  Principal Balance of each
REMIC III-A  Regular  Interest  shall  equal the amount set forth in Section  5.01(c)(iii)  as its Initial
Uncertificated  Principal  Balance.  On each Distribution  Date, the  Uncertificated  Principal Balance of
each  REMIC III-A  Regular  Interest shall be reduced by the sum of (i) the principal  portion of Realized
Losses allocated to the REMIC III-A  Regular  Interests in accordance with the definition of Realized Loss
and (ii) the amounts  deemed  distributed on each  Distribution  Date in respect of principal on the REMIC
III-A Regular  Interests  pursuant to Section 6.10. As of the Closing Date, the  Uncertificated  Principal
Balance of each REMIC III-B  Regular Interest shall equal the amount set forth in the Section  5.01(c)(iv)
hereto as its Initial  Uncertificated  Principal  Balance.  On each Distribution  Date, the Uncertificated
Principal  Balance of each  REMIC III-B  Regular  Interest  shall be  reduced,  first,  by the  portion of
Realized  Losses  allocated  in  reduction  of  the  Certificate   Principal   Balances  thereof  on  such
Distribution  Date pursuant to the  definition of REMIC III-B  Realized  Losses and,  second,  the amounts
deemed  distributed  on each  Distribution  Date in  respect  of  principal  on the  REMIC  III-B  Regular
Interests pursuant to Section 6.10. As of the Closing Date, the  Uncertificated  Principal Balance of each
REMIC IV  Regular  Interest  shall  equal the  amount set forth in the  Section  5.01(c)(v)  hereto as its
Initial  Uncertificated  Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal
Balance of each REMIC IV Regular  Interest  shall be reduced,  first,  by the  portion of Realized  Losses
allocated in reduction of the  Certificate  Principal  Balances of the Related  Classes of Certificates on
such  Distribution  Date and,  second,  by all  distributions of principal made on such Related Classes of
Certificates on such Distribution  Date. As of the Closing Date, the  Uncertificated  Principal Balance of
each REMIC V Regular  Interest shall equal the amount set forth in the Section  5.01(c)(vi)  hereto as its
Initial  Uncertificated  Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal
Balance of each REMIC V Regular  Interest  shall be reduced,  first,  by the  portion of  Realized  Losses
allocated in reduction of the  Certificate  Principal  Balances of the Related  Classes of Certificates on
such  Distribution  Date and,  second,  by all  distributions of principal made on such Related Classes of
Certificates on such Distribution  Date. As of the Closing Date, the  Uncertificated  Principal Balance of
each REMIC VI Regular  Interest  shall  equal the amount set forth in the Section  5.01(c)(vii)  hereto as
its Initial  Uncertificated  Principal Balance.  On each Distribution  Date, the Uncertificated  Principal
Balance of each REMIC VI Regular  Interest  shall be reduced,  first,  by the  portion of Realized  Losses
allocated in reduction of the  Certificate  Principal  Balances of the Related  Classes of Certificates on
such  Distribution  Date and,  second,  by all  distributions of principal made on such Related Classes of
Certificates on such Distribution  Date. As of the Closing Date, the  Uncertificated  Principal Balance of
the REMIC VII Regular  Interest shall equal the amount set forth in Section  5.01(c)(viii)  as its Initial
Uncertificated Principal Balance.

         Undercollateralized  Amount:  With respect any  Certificate  Group in Loan Group II or Loan Group
III and any  Distribution  Date,  the excess of (i) the aggregate  Certificate  Principal  Balance of such
Certificate  Group over (ii) the aggregate Stated  Principal  Balance of the Mortgage Loans in the related
Sub-Loan Group.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard insurance policies required to be maintained pursuant the Servicing  Agreement,  without regard
to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes  solely of the Residual  Certificates,  no  partnership  or other entity treated as a partnership
for United  States  federal  income tax purposes  shall be treated as a United  States  Person  unless all
persons  that own an  interest  in such  partnership  either  directly or through any entity that is not a
corporation  for United States federal income tax purposes are United States  Persons,  or an estate whose
income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United States is able to exercise  primary  supervision  over the  administration  of the trust
and one or more such United  States  Persons have the  authority to control all  substantial  decisions of
the trust.  To the extent  prescribed in regulations by the Secretary of the Treasury,  which have not yet
been issued,  a trust which was in existence on  August 20,  1996 (other than a trust  treated as owned by
the grantor  under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated
as a United  States  person on  August 20,  1996 may elect to  continue  to be treated as a United  States
person notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Group I
Certificates,  is the excess of (i) Applied  Realized  Loss  Amounts  with respect to such Class over (ii)
the  sum  of all  distributions  in  reduction  of the  Applied  Realized  Loss  Amounts  on all  previous
Distribution  Dates.  Any amounts  distributed to a Class of Group I Certificates in respect of any Unpaid
Realized Loss Amount will not be applied to reduce the Certificate Principal Balance of such Class.

         U.S. Bank:  U.S. Bank, NA, and any successor thereto.

         U.S. Bank Servicing  Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as of
March 1, 2003, as amended by Amendment No. 1 to the Purchase,  Warranties and Servicing  Agreement,  dated
as of January 1, 2006, between EMC and U.S. Bank, N.A, attached hereto as Exhibit H-13.

         Washington Mutual:  Washington Mutual Bank, and its successor in interest.

         Washington  Mutual  Servicing  Agreement:  The Servicing  Agreement dated as of April 1, 2005, as
amended by  Regulation  AB  Amendment  to  Servicing  Agreement,  dated as of  February  1, 2006,  between
Washington Mutual and EMC, attached hereto as Exhibit H-14.

         Wells Fargo:  Wells Fargo Bank, N.A., and any successor thereto.

         Wells Fargo Servicing  Agreement:  Amended and Restated Master Seller's  Warranties and Servicing
Agreement dated as of November 1, 2005, between Wells Fargo and EMC, attached hereto as Exhibit H-15.



                                                ARTICLE II

                                      Conveyance of Mortgage Loans;

                                    Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.  (a) The Depositor  concurrently  with
the execution and delivery of this Agreement,  sells,  transfers and assigns to the Trust without recourse
all its right,  title and  interest in and to (i) the  Mortgage  Loans  identified  in the  Mortgage  Loan
Schedule,  including all interest and principal due with respect to the initial  Mortgage  Loans after the
Cut-off  Date,  but  excluding any payments of principal and interest due on or prior to the Cut-off Date;
(ii) such  assets as shall from time to time be credited  or are  required by the terms of this  Agreement
to be credited to the Distribution  Account  (iii) such assets relating to the Mortgage Loans as from time
to time may be held by the  Servicers  in  Protected  Accounts  and the  Securities  Administrator  in the
Distribution  Account  in the  name  of the  Trustee  on  behalf  of the  Trust  for  the  benefit  of the
Certificateholders  and the  Securities  Administrator  in the Reserve  Fund in the name of the Trustee on
behalf  of  the  Trust  for  the   benefit   of  the  Group  I  Offered,   Class   I-B-3  and  Class  B-IO
Certificateholders,  (iv) any REO Property,  (v) the Required  Insurance  Policies and any amounts paid or
payable by the insurer  under any  Insurance  Policy (to the extent the  mortgagee  has a claim  thereto),
(vi) the Mortgage Loan Purchase Agreement,  (vii) the rights with respect to the Servicing Agreements (and
each related  Recognition  Agreement  as defined and  described in the related  Assignment  Agreement)  as
assigned  to the  Trustee  on  behalf  of the  Trust  for the  benefit  of the  Certificateholders  by the
Assignment  Agreements  and the rights of the  Depositor  under the EMC Servicing  Agreement,  (viii) such
assets as shall  from time to time be  credited  or are  required  by the  terms of this  Agreement  to be
credited  to the  Distribution  Account  and the  Reserve  Fund and (ix) any  proceeds  of the  foregoing.
Although it is the intent of the parties to this Agreement that the conveyance of the  Depositor's  right,
title and  interest  in and to the  Mortgage  Loans and other  assets in the Trust Fund  pursuant  to this
Agreement  shall  constitute  a purchase  and sale and not a loan,  in the event that such  conveyance  is
deemed to be a loan,  it is the  intent of the  parties  to this  Agreement  that the  Depositor  shall be
deemed  to have  granted  to the  Trustee  a first  priority  perfected  security  interest  in all of the
Depositor's  right,  title and interest in, to and under the Mortgage  Loans and other assets in the Trust
Fund, and that this Agreement shall constitute a security agreement under applicable law.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, on behalf of the Trustee, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the Mortgage  Loan is assigned in the name of MERS, a certified  copy of
the  assignment  (which may be in the form of a blanket  assignment  if permitted in the  jurisdiction  in
which the  Mortgaged  Property is located) to  "Citibank,  N.A.,  as Trustee",  with evidence of recording
with  respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if clause (w) in the proviso
below applies or for Mortgage Loans with respect to which the related  Mortgaged  Property is located in a
state other than Maryland,  Tennessee,  South Carolina,  Mississippi and Florida, or an Opinion of Counsel
has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their delivery as specified above, the Depositor may deliver,  or cause to be delivered,  a
true copy  thereof with a stamp on the face of such copy,  substantially  as follows:  "Certified  to be a
true  and  correct  copy of the  original";  (x) in lieu of the  Security  Instrument,  assignment  to the
Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such
documents  (as evidenced by a  certification  from the Depositor to such effect) the Depositor may deliver
photocopies of such documents  containing an original  certification by the judicial or other governmental
authority of the  jurisdiction  where such  documents were  recorded;  and (y) the Depositor  shall not be
required to deliver  intervening  assignments  or Mortgage Note  endorsements  between the Sponsor and the
Depositor,  and between the Depositor and the Trustee; and provided,  further,  however,  that in the case
of Mortgage  Loans which have been prepaid in full after the Cut-off  Date and prior to the Closing  Date,
the  Depositor,  in lieu of delivering the above  documents,  may deliver to the Trustee or the Custodian,
on its  behalf,  a  certification  to such effect and shall  deposit  all amounts  paid in respect of such
Mortgage  Loans in the  Distribution  Account on the  Closing  Date.  The  Depositor  shall  deliver  such
original  documents  (including any original  documents as to which  certified  copies had previously been
delivered)  to the  Trustee  or the  Custodian,  on its  behalf,  promptly  after they are  received.  The
Depositor shall cause the Sponsor,  at its expense,  to cause each  assignment of the Security  Instrument
to the  Trustee  to be  recorded  not  later  than  180 days  after  the  Closing  Date,  unless  (a) such
recordation is not required by the Rating  Agencies or an Opinion of Counsel  addressed to the Trustee has
been  provided  to the Trustee  (with a copy to the  Custodian)  which  states  that  recordation  of such
Security  Instrument  is not required to protect the  interests of the  Certificateholders  in the related
Mortgage  Loans or (b) MERS is  identified  on the Mortgage or on a properly  recorded  assignment  of the
Mortgage as the  mortgagee  of record  solely as nominee for the Sponsor and its  successor  and  assigns;
provided,  however,  that each  assignment  shall be submitted  for recording by the Sponsor in the manner
described  above,  at no expense to the Trust or the Trustee or the  Custodian,  on its  behalf,  upon the
earliest to occur of:  (i) reasonable  direction  by the  Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 25% of the  Trust,  (ii) the  occurrence  of an Event of
Default,  (iii) the  occurrence of a bankruptcy,  insolvency  or  foreclosure  relating to the Sponsor and
(iv) the occurrence of a servicing transfer as described in Section 8.02 hereof.

         Section 2.02.     Acceptance  of Mortgage  Loans by Trustee.  (a) The  Trustee  acknowledges  the
sale,  transfer and assignment of the Trust Fund to it (or the Custodian,  on its behalf) by the Depositor
and  receipt  of,  subject  to  further  review  and the  exceptions  which may be noted  pursuant  to the
procedures  described  below,  and declares that it holds,  the documents  (or certified  copies  thereof)
delivered to it or the Custodian,  on its behalf,  pursuant to Section 2.01,  and declares that it (or the
Custodian,  on its behalf) will  continue to hold those  documents  and any  amendments,  replacements  or
supplements  thereto and all other  assets of the Trust Fund  delivered  to it (or the  Custodian,  on its
behalf)  as  Trustee  in  trust  for the  use  and  benefit  of all  present  and  future  Holders  of the
Certificates.  On the Closing Date, with respect to the Mortgage Loans, the Custodian,  shall  acknowledge
with respect to each Mortgage Loan by delivery to the  Depositor,  the Master  Servicer and the Trustee of
an Initial Certification  substantially in the form of Exhibit One to the Custodial Agreement,  receipt of
the Mortgage File, but without  review of such Mortgage  File,  except to the extent  necessary to confirm
that such  Mortgage  File  contains the related  Mortgage  Note or lost note  affidavit.  No later than 90
days after the Closing Date (or with respect to any Substitute  Mortgage  Loan,  within five Business Days
after the  receipt by the  Trustee or  Custodian  thereof),  the  Trustee  agrees,  for the benefit of the
Certificateholders,  to  review  or cause  to be  reviewed  by the  Custodian  on its  behalf  (under  the
Custodial  Agreement),  each  Mortgage  File  delivered to it and to execute and  deliver,  or cause to be
executed and delivered,  to the Depositor,  the Master  Servicer and the Trustee an Interim  Certification
substantially in the form annexed as Exhibit Two to the related  Custodial  Agreement.  In conducting such
review,  the  Trustee  or  Custodian,  on behalf of the  Trustee,  will  ascertain  whether  all  required
documents  have been  executed  and  received,  and based on the Mortgage  Loan  Schedule,  whether  those
documents  relate,  determined on the basis of the Mortgagor  name,  original  principal  balance and loan
number,  to the  Mortgage  Loans  it has  received,  as  identified  in the  Mortgage  Loan  Schedule.  In
performing any such review,  the Trustee or the Custodian,  on its behalf,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon. If the Trustee or the Custodian,  on its behalf,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in
Exhibit B,  or to appear defective on its face (i.e. torn, mutilated,  or otherwise physically altered) (a
"Material Defect"),  the Trustee or the Custodian,  on its behalf,  shall upon completion of the review of
all files,  but in no event later than 90 days after the Closing date,  notify the Sponsor.  In accordance
with the Mortgage  Loan  Purchase  Agreement,  the Sponsor  shall  correct or cure any such defect  within
ninety (90) days from the date of notice from the Trustee or the Custodian,  on its behalf,  of the defect
and if the Sponsor  fails to correct or cure the defect  within such  period,  and such defect  materially
and adversely  affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee
or the  Custodian,  on its behalf,  shall enforce the Sponsor's  obligation  pursuant to the Mortgage Loan
Purchase  Agreement  within 90 days from the Trustee's or the Custodian's  notification,  to purchase such
Mortgage Loan at the Repurchase  Price;  provided that, if such defect would cause the Mortgage Loan to be
other  than a  "qualified  mortgage"  as  defined  in  Section 860G(a)(3)(A)  of  the  Code  and  Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),  without reliance on the provisions
of Treasury Regulation Section  1.860G-2(a)(3) or Treasury Regulation Section  1.860G-2(f)(2) or any other
provision  that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its
failure to meet the  requirements of Section  860G(a)(3)(A)  of the Code and Treasury  Regulation  Section
1.860G-2(a)(1),  (2), (4),  (5),  (6), (7) and (9), any such cure or repurchase  must occur within 90 days
from the date such breach was  discovered;  provided,  however,  that if such defect relates solely to the
inability of the Sponsor to deliver the original Security Instrument or intervening  assignments  thereof,
or a certified  copy because the originals of such  documents,  or a certified copy have not been returned
by the  applicable  jurisdiction,  the Sponsor shall not be required to purchase such Mortgage Loan if the
Sponsor  delivers such original  documents or certified copy promptly upon receipt,  but in no event later
than 360 days after the Closing Date.  The foregoing  repurchase  obligation  shall not apply in the event
that the Sponsor  cannot  deliver such  original or copy of any document  submitted  for  recording to the
appropriate  recording office in the applicable  jurisdiction  because such document has not been returned
by such office;  provided  that the Sponsor shall instead  deliver a recording  receipt of such  recording
office or, if such receipt is not  available,  a  certificate  confirming  that such  documents  have been
accepted for  recording,  and delivery to the Trustee or the Custodian,  on its behalf,  shall be effected
by the Sponsor within thirty days of its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan, within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Trustee or the  Custodian,  on its behalf,  will review,  for the benefit of the  Certificateholders,  the
Mortgage  Files  delivered to it and will execute and deliver or cause to be executed and delivered to the
Depositor,  the Master Servicer and the Trustee a Final  Certification,  substantially in the form annexed
as Exhibit Three to the Custodial  Agreement.  In conducting  such review,  the Trustee or the  Custodian,
on its  behalf,  will  ascertain  whether an original of each  document  required to be recorded  has been
returned  from the  recording  office with  evidence  of  recording  thereon or a certified  copy has been
obtained from the  recording  office.  If the Trustee or the  Custodian,  on its behalf,  finds a Material
Defect,  the Trustee or the Custodian,  on its behalf,  shall upon  completion of the review of all files,
but in no event later than 180 days after the Closing Date, notify the Sponsor  (provided,  however,  that
with respect to those  documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the  Trustee's  and
Custodian's  obligations  shall  extend only to the  documents  actually  delivered  to the Trustee or the
Custodian,  on behalf of the Trustee,  pursuant to such  Sections).  In accordance  with the Mortgage Loan
Purchase  Agreement  the Sponsor  shall  correct or cure any such  defect  within 90 days from the date of
notice from the Trustee or the  Custodian,  on its behalf,  of the  Material  Defect and if the Sponsor is
unable to cure such defect within such period,  and if such defect  materially  and adversely  affects the
interests  of the  Certificateholders  in the  related  Mortgage  Loan,  the  Trustee  shall  enforce  the
Sponsor's  obligation under the Mortgage Loan Purchase Agreement to provide a Substitute Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the  Repurchase  Price;  provided,
however,  that if such defect  would cause the Mortgage  Loan to be other than a  "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9), any such cure,  repurchase  or  substitution  must occur within 90 days from the date such breach was
discovered;  provided,  further,  that if such defect  relates  solely to the  inability of the Sponsor to
deliver the  original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,
because the originals of such  documents or a certified  copy,  have not been  returned by the  applicable
jurisdiction,  the Sponsor shall not be required to purchase such Mortgage  Loan, if the Sponsor  delivers
such original  documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days
after the  Closing  Date.  The  foregoing  repurchase  obligation  shall  not apply in the event  that the
Sponsor  cannot deliver such original or copy of any document  submitted for recording to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such
office;  provided that the Sponsor shall instead deliver a recording  receipt of such recording office or,
if such receipt is not  available,  a certificate  confirming  that such  documents have been accepted for
recording,  and delivery to the Trustee or the Custodian,  on its behalf, shall be effected by the Sponsor
within thirty days of its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Securities  Administrator,  the Repurchase
Price  for  deposit  in the  Distribution  Account  and  the  Sponsor  shall  provide  to  the  Securities
Administrator  and the Trustee  written  notification  detailing the components of the  Repurchase  Price.
Upon deposit of the Repurchase Price in the Distribution  Account,  the Depositor shall notify the Trustee
and the  Custodian,  on behalf of the  Trustee  (upon  receipt  of a Request  for  Release  in the form of
Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release to the Sponsor the related
Mortgage  File and the  Trustee  shall  execute and deliver  all  instruments  of transfer or  assignment,
without  recourse,  representation or warranty,  furnished to it by the Sponsor,  as are necessary to vest
in the  Sponsor  title to and  rights  under the  Mortgage  Loan.  Such  purchase  shall be deemed to have
occurred on the date on which the  Repurchase  Price in  available  funds is  received  by the  Securities
Administrator.  The Sponsor shall amend the Mortgage Loan  Schedule to reflect such  repurchase  and shall
promptly notify the Trustee,  the Securities  Administrator,  the Master  Servicer,  the Custodian and the
Rating  Agencies of such  amendment.  The  obligation of the Sponsor to repurchase any Mortgage Loan as to
which such a defect in a  constituent  document  exists  shall be the sole remedy  respecting  such defect
available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment  of  Interest  in the  Mortgage  Loan  Purchase  Agreement.  (a) The
Depositor  hereby assigns to the Trustee,  on behalf of the  Certificateholders,  all of its right,  title
and interest in the Mortgage Loan Purchase  Agreement  including but not limited to the Depositor's rights
and obligations  pursuant to the Servicing  Agreements  (noting that the Sponsor has retained the right in
the event of breach  of the  representations,  warranties  and  covenants,  if any,  with  respect  to the
related  Mortgage  Loans of the related  Servicer  under the related  Servicing  Agreement  to enforce the
provisions  thereof  and to seek  all or any  available  remedies).  The  obligations  of the  Sponsor  to
substitute   or   repurchase,   as   applicable,   a  Mortgage   Loan  shall  be  the  Trustee's  and  the
Certificateholders'  sole remedy for any breach  thereof.  At the request of the  Trustee,  the  Depositor
shall take such actions as may be  necessary  to enforce the above right,  title and interest on behalf of
the  Trustee  and the  Certificateholders  or shall  execute  such  further  documents  as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Master Servicer,  or the Trustee discovers a breach of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or  receipt  of notice  that such
breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  shall
purchase  the Mortgage  Loan or any property  acquired  with respect  thereto from the Trustee;  provided,
however,  that if there  is a breach  of any  representation  set  forth  in the  Mortgage  Loan  Purchase
Agreement  or  Section 2.04  of this  Agreement,  as  applicable,  and the  Mortgage  Loan or the  related
property  acquired  with  respect  thereto  has been sold,  then the  Sponsor  shall  pay,  in lieu of the
Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation  Proceeds  received upon
such sale.  (If the Net  Liquidation  Proceeds  exceed the Repurchase  Price,  any excess shall be paid to
the  Sponsor to the extent not  required  by law to be paid to the  borrower.)  Any such  purchase  by the
Sponsor  shall  be  made  by  providing  an  amount  equal  to the  Repurchase  Price  to  the  Securities
Administrator for deposit in the Distribution  Account and written  notification  detailing the components
of such  Repurchase  Price.  The  Depositor  shall  notify the  Trustee  and submit to the  Trustee or the
Custodian,  on its behalf,  a Request for Release,  and the Trustee  shall cause the Custodian to release,
to the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of
transfer or assignment  furnished to it by the Sponsor,  without  recourse,  representation or warranty as
are  necessary  to vest in the  Sponsor  title to and  rights  under  the  Mortgage  Loan or any  property
acquired with respect  thereto.  Such  purchase  shall be deemed to have occurred on the date on which the
Repurchase  Price in  available  funds is  received by the  Securities  Administrator.  The Sponsor  shall
amend the Mortgage Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee,  the
Securities  Administrator,  the Master Servicer,  the Custodian and the Rating Agencies of such amendment.
Enforcement of the  obligation of the Sponsor to purchase (or  substitute a Substitute  Mortgage Loan for)
any  Mortgage  Loan or any property  acquired  with respect  thereto (or pay the  Repurchase  Price as set
forth in the above  proviso) as to which a breach has  occurred and is  continuing  shall  constitute  the
sole remedy respecting such breach available to the Certificateholders or the Trustee on their behalf.

         In connection with any repurchase of a Mortgage Loan pursuant to this  Section 2.03,  the Sponsor
shall  furnish to the  Securities  Administrator  an Officer's  Certificate,  signed by a duly  authorized
officer of the Sponsor to the effect that such  repurchase has been made in accordance  with the terms and
conditions of this Agreement and that all conditions  precedent to such  repurchase or  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
repurchase,  as applicable,  and which  approval  shall consist  solely of the Securities  Administrator's
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor to cure,  repurchase  or  replace  any  Mortgage  Loan as to which a breach has
occurred and is continuing shall  constitute the sole remedies against the Sponsor  respecting such breach
available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.04.     Substitution  of Mortgage  Loans.  Notwithstanding  anything to the contrary in
this  Agreement,  in lieu of purchasing a Mortgage  Loan pursuant to the Mortgage Loan Purchase  Agreement
or  Sections  2.02 or 2.03 of this  Agreement,  the  Sponsor  may,  no later  than the date by which  such
purchase by the Sponsor  would  otherwise be required,  tender to the Trustee a Substitute  Mortgage  Loan
accompanied by a certificate of an authorized  officer of the Sponsor that such  Substitute  Mortgage Loan
conforms to the  requirements  set forth in the definition of  "Substitute  Mortgage Loan" in the Mortgage
Loan Purchase Agreement or this Agreement,  as applicable;  provided,  however, that substitution pursuant
to the Mortgage Loan Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,  in lieu of
purchase  shall not be permitted  after the  termination of the two-year  period  beginning on the Startup
Day;  provided,  further,  that if the breach would cause the Mortgage  Loan to be other than a "qualified
mortgage"   as  defined  in   Section 860G(a)(3)(A)   of  the  Code  and   Treasury   Regulation   Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the  provisions  of  Treasury
Regulation Section  1.860G-2(a)(3) or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision
that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure to
meet  the   requirements  of  Section   860G(a)(3)(A)  of  the  Code  and  Treasury   Regulation   Section
1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must occur within 90 days
from the date the breach was  discovered.  The Sponsor will  promptly  notify the Master  Servicer and the
Securities  Administrator of any such  substitution.  The Trustee or the Custodian,  on its behalf,  shall
examine the Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in  Section 2.02(a)
and the Trustee or the  Custodian,  on its  behalf,  shall  notify the  Sponsor,  in writing,  within five
Business  Days after  receipt,  whether or not the  documents  relating to the  Substitute  Mortgage  Loan
satisfy the  requirements of the fourth sentence of Section  2.02(a).  Within two Business Days after such
notification,  the Sponsor shall provide to the Securities  Administrator  for deposit in the Distribution
Account the amount,  if any, by which the Outstanding  Principal Balance as of the next preceding Due Date
of the  Mortgage  Loan for  which  substitution  is being  made,  after  giving  effect  to the  Scheduled
Principal due on such date,  exceeds the Outstanding  Principal  Balance as of such date of the Substitute
Mortgage  Loan,  after  giving  effect to  Scheduled  Principal  due on such date,  which  amount shall be
treated for the  purposes  of this  Agreement  as if it were the payment by the Sponsor of the  Repurchase
Price for the purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor and,
if any such excess  exists,  upon  receipt of such  deposit,  the  Trustee  shall  accept such  Substitute
Mortgage Loan which shall  thereafter be deemed to be a Mortgage  Loan  hereunder.  In the event of such a
substitution,  accrued  interest on the Substitute  Mortgage Loan for the month in which the  substitution
occurs and any  Principal  Prepayments  made thereon  during such month shall be the property of the Trust
Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is made and any
Principal  Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The
Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of substitution shall
be the  property  of the  Sponsor  and  the  Scheduled  Principal  on the  Mortgage  Loan  for  which  the
substitution  is made due on such Due Date shall be the  property of the Trust Fund.  Upon  acceptance  of
the  Substitute  Mortgage Loan (and  delivery to the Trustee or the Custodian as agent of the Trustee,  as
applicable,  of a Request for Release  for such  Mortgage  Loan),  the  Trustee or the  Custodian,  on its
behalf,  shall  release to the Sponsor the related  Mortgage  File related to any Mortgage  Loan  released
pursuant to the Mortgage Loan Purchase  Agreement or Section 2.04 of this  Agreement,  as applicable,  and
shall execute and deliver all instruments of transfer or assignment,  without recourse,  representation or
warranty in form as provided to it as are  necessary to vest in the Sponsor  title to and rights under any
Mortgage  Loan  released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this
Agreement,  as  applicable.  The Sponsor shall deliver the documents  related to the  Substitute  Mortgage
Loan in accordance  with the  provisions of the Mortgage Loan Purchase  Agreement or Sections  2.01(b) and
2.02(b) of this  Agreement,  as applicable,  with the date of acceptance of the  Substitute  Mortgage Loan
deemed  to be the  Closing  Date for  purposes  of the time  periods  set  forth  in those  Sections.  The
representations  and warranties set forth in the Mortgage Loan Purchase  Agreement shall be deemed to have
been made by the Sponsor with respect to each  Substitute  Mortgage  Loan as of the date of  acceptance of
such  Mortgage  Loan by the Trustee.  The Sponsor  shall amend the Mortgage  Loan Schedule to reflect such
substitution  and shall  provide  a copy of such  amended  Mortgage  Loan  Schedule  to the  Trustee,  the
Securities Administrator, the Master Servicer, the Custodian and the Rating Agencies.

         In  connection  with any  substitution  of a Mortgage  Loan  pursuant to this Section  2.04,  the
Sponsor  shall  furnish  to the  Securities  Administrator  an  Officer's  Certificate,  signed  by a duly
authorized  officer of the Sponsor to the effect that such  substitution  has been made in accordance with
the terms and  conditions of this Agreement and that all conditions  precedent to such  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
substitution,  as applicable,  and which  approval shall consist solely of the Securities  Administrator's
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor to cure,  repurchase  or  replace  any  Mortgage  Loan as to which a breach has
occurred and is continuing shall  constitute the sole remedies against the Sponsor  respecting such breach
available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.05.     Issuance of  Certificates.  (a) The Trustee  acknowledges  the assignment to it
of the Mortgage Loans and the other assets  comprising  the Trust Fund and,  concurrently  therewith,  the
Securities  Administrator  has signed,  and  countersigned  and  delivered to the  Depositor,  in exchange
therefor,  Certificates in such authorized denominations  representing such Fractional Undivided Interests
as the Depositor has  requested.  The Trustee (or the  Custodian,  on its behalf) agrees that it will hold
the Mortgage  Loans and such other  assets as may from time to time be delivered to it (or the  Custodian,
on its behalf) segregated on the books of the Trustee in trust for the benefit of the Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title and interest of the Depositor in and to (i) the REMIC I Regular  Interests,  and the other assets of
REMIC IV, for the benefit of the holders of the REMIC IV Interests,  (ii) the REMIC II Regular  Interests,
and the other  assets of REMIC V, for the  benefit  of the  holders  of the REMIC V  Interests,  (iii) the
REMIC III-A  Regular  Interests,  and the other assets of REMIC  III-B,  for the benefit of the holders of
the REMIC III-B  Interests,  (iv) the REMIC III-B Regular  Interests,  the REMIC IV Regular  Interests and
the REMIC V Regular  Interests,  and the other  assets of REMIC VI, for the  benefit of the holders of the
REMIC VI Interests and (iv) REMIC VI Regular  Interests  B-IO-I and B-IO-P,  and the other assets of REMIC
VII for the benefit of the holders of the REMIC VII  Interests.  The Trustee  acknowledges  receipt of the
REMIC I Regular  Interests,  REMIC II Regular  Interests,  REMIC  III-A  Regular  Interests,  REMIC  III-B
Regular Interests,  REMIC IV Regular  Interests,  REMIC V Regular Interests and REMIC VI Regular Interests
B-IO-I  and B-IO-P  (each of which are  uncertificated)  and the other  assets of REMIC  III-B,  REMIC IV,
REMIC V,  REMIC VI and  REMIC  VII,  and  declares  that it holds  and will hold the same in trust for the
exclusive  use and  benefit of the  holders of the REMIC  III-B  Interests,  REMIC IV  Interests,  REMIC V
Interests, REMIC VI Interests and REMIC VII Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Trustee, the Master Servicer and the Securities Administrator as follows:

         (a)      the Depositor is duly organized and is validly existing as a limited  liability  company
in good  standing  under the laws of the State of Delaware and has full power and  authority  necessary to
own or hold its  properties  and to conduct  its  business  as now  conducted  by it and to enter into and
perform its obligations under this Agreement;

         (b)      the Depositor has the full power and authority to execute,  deliver and perform,  and to
enter into and consummate the transactions  contemplated  by, this Agreement and has duly  authorized,  by
all necessary  corporate  action on its part, the execution,  delivery and  performance of this Agreement,
and this  Agreement,  assuming the due  authorization,  execution and delivery hereof by the other parties
hereto,  constitutes a legal,  valid and binding  obligation  of the  Depositor,  enforceable  against the
Depositor in accordance with its terms,  subject,  as to  enforceability,  to (i) bankruptcy,  insolvency,
reorganization,  moratorium and other similar laws affecting  creditors' rights generally and (ii) general
principles of equity, regardless of whether enforcement is sought in a proceeding in equity or at law;

         (c)      the execution and delivery of this Agreement by the Depositor,  the  consummation of the
transactions  contemplated by this  Agreement,  and the fulfillment of or compliance with the terms hereof
are in the ordinary  course of business of the Depositor  and will not (A) result in a material  breach of
any term or  provision of the  certificate  of formation  or limited  liability  company  agreement of the
Depositor or (B) conflict with,  result in a breach,  violation or acceleration of, or result in a default
under,  the terms of any other  material  agreement or  instrument to which the Depositor is a party or by
which it may be bound or (C)  constitute a violation of any statute,  order or  regulation  applicable  to
the  Depositor  of  any  court,  regulatory  body,  administrative  agency  or  governmental  body  having
jurisdiction  over the  Depositor;  and the  Depositor is not in breach or  violation of any  indenture or
other  agreement  or  instrument,  or in  violation  of any  statute,  order or  regulation  of any court,
regulatory body,  administrative  agency or governmental body having jurisdiction over it, which breach or
violation may materially  impair the Depositor's  ability to perform or meet any of its obligations  under
this Agreement;

         (d)      no  litigation is pending,  or, to the best of the  Depositor's  knowledge,  threatened,
against  the  Depositor  that  would   materially  and  adversely   affect  the  execution,   delivery  or
enforceability  of this  Agreement or the ability of the Depositor to perform its  obligations  under this
Agreement in accordance with the terms hereof;

         (e)      no consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the Depositor of, or compliance by the
Depositor with, this Agreement or the  consummation of the  transactions  contemplated  hereby,  or if any
such consent, approval, authorization or order is required, the Depositor has obtained the same; and

         (f)      immediately  prior to the transfer and  assignment  to the Trustee,  each  Mortgage Note
and each Mortgage were not subject to an assignment or pledge,  and the Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         (g)      The  Depositor   has  filed  all  reports   required  to  be  filed  by  Section  13  or
Section 15(d)  of the Exchange Act during the preceding 12 months (or for such shorter period if required)
and has been subject to such filing requirements for the past 90 days.

         Section 2.07.     [Reserved]

         Section 2.08.       Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
         the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The  Trust is  hereby  authorized  to engage in the  foregoing  activities.  The trust  shall not
engage  in any  activity  other  than in  connection  with the  foregoing  or other  than as  required  or
authorized by the terms of this  Agreement  while any  Certificate is  outstanding,  and this Section 2.08
may  not be  amended,  without  the  consent  of the  Certificateholders  evidencing  51% or  more  of the
aggregate voting rights of the Certificates.


                                               ARTICLE III

                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Master Servicer.  The Master Servicer shall supervise,  monitor and oversee the
obligation of the Servicers to service and administer their  respective  Mortgage Loans in accordance with
the terms of the  applicable  Servicing  Agreements  and shall have full power and authority to do any and
all things  which it may deem  necessary  or  desirable  in  connection  with such  master  servicing  and
administration.  In  performing  its  obligations  hereunder,  the Master  Servicer  shall act in a manner
consistent with Accepted Master Servicing  Practices.  Furthermore,  the Master Servicer shall oversee and
consult with each Servicer as necessary from time-to-time to carry out the Master  Servicer's  obligations
hereunder,  shall  receive,  review and evaluate all reports,  information  and other data provided to the
Master  Servicer  by each  Servicer  and shall cause each  Servicer to perform and observe the  covenants,
obligations  and conditions to be performed or observed by such Servicer  under its  applicable  Servicing
Agreement.  The Master  Servicer shall  independently  and separately  monitor each  Servicer's  servicing
activities  with respect to each related  Mortgage  Loan,  reconcile the results of such  monitoring  with
such  information  provided  in the  previous  sentence  on a  monthly  basis  and  coordinate  corrective
adjustments to the Servicers' and Master  Servicer's  records,  and based on such reconciled and corrected
information,  the Master Servicer shall provide such information to the Securities  Administrator as shall
be necessary in order for it to prepare the  statements  specified in Section 6.04,  and prepare any other
information  and  statements  required  to be  forwarded  by the  Master  Servicer  hereunder.  The Master
Servicer shall reconcile the results of its Mortgage Loan  monitoring  with the actual  remittances of the
Servicers as reported to the Master Servicer.

         In addition to the  foregoing,  in  connection  with a  modification  of any  Mortgage  Loan by a
Servicer,  if the Master  Servicer is unable to enforce the  obligations  of the Servicer  with respect to
such  modification,  the Master Servicer shall notify the Depositor of such  Servicer's  failure to comply
with the terms of the  Servicing  Agreement.  If the  Servicing  Agreement  requires  the  approval of the
Master  Servicer  for  a  modification  to a  Mortgage  Loan,  the  Master  Servicer  shall  approve  such
modification if, based upon its receipt of written  notification  from the related Servicer  outlining the
terms of such modification and appropriate supporting  documentation,  the Master Servicer determines that
the modification is permitted under the terms of the related  Servicing  Agreement and that any conditions
to such modification set forth in the related  Servicing  Agreement have been satisfied.  Furthermore,  if
the related  Servicing  Agreement  requires the oversight and monitoring of loss mitigation  measures with
respect to the related Mortgage Loans,  the Master Servicer will monitor any loss mitigation  procedure or
recovery  action related to a defaulted  Mortgage Loan (to the extent it receives  notice of such from the
related  Servicer)  and confirm  that such loss  mitigation  procedure  or recovery  action is  initiated,
conducted and concluded in accordance  with any  timeframes  and any other  requirements  set forth in the
related Servicing  Agreement,  and the Master Servicer shall notify the Depositor in any case in which the
Master  Servicer  believes that the related  Servicer is not complying with such  timeframes  and/or other
requirements.

         The Trustee  shall furnish the Servicers  and the Master  Servicer,  upon written  request from a
Servicing  Officer,  with any powers of attorney,  in substantially the form attached hereto as Exhibit O,
and upon written  request from a Servicing  Officer,  other  documents in form as provided to it necessary
or  appropriate  to enable the Servicers  and the Master  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee (or Custodian,  on its behalf) shall provide access to the records and  documentation
in possession of the Trustee (or Custodian,  on its behalf)  regarding the related  Mortgage Loans and REO
Property and the servicing  thereof to the  Certificateholders,  the FDIC, and the supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during
normal business hours at the office of the Trustee, or Custodian on its behalf;  provided,  however, that,
unless  otherwise  required by law,  the Trustee,  or  Custodian  on its behalf,  shall not be required to
provide access to such records and  documentation  if the provision  thereof would violate the legal right
to privacy of any  Mortgagor.  The Trustee,  or Custodian on its behalf,  shall allow  representatives  of
the above  entities to photocopy  any of the records and  documentation  and shall  provide  equipment for
that purpose at a charge that covers the Trustee's or Custodian's actual costs.

         The  Trustee  shall  execute,  upon  the  Servicer's  written  instruction  (which  includes  the
documents  to be  signed),  and  deliver to the  Servicer  and the Master  Servicer  any court  pleadings,
requests for trustee's sale or other appropriate  documents  necessary or desirable to (i) the foreclosure
or trustee's sale with respect to a Mortgaged  Property;  (ii) any legal action brought to obtain judgment
against any  Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain  a deficiency  judgment
against the  Mortgagor;  or (iv)  enforce any other rights or remedies  provided by the  Mortgage  Note or
Security Instrument or otherwise available at law or equity.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2006-4  REMIC shall  exist,  the
Trustee and the Securities  Administrator shall act in accordance herewith to assure continuing  treatment
of such 2006-4 REMIC as a REMIC,  and the Trustee and the Securities  Administrator  shall comply with any
directions  of the  Depositor,  the  related  Servicer or the Master  Servicer  to assure such  continuing
treatment.  In particular,  the Securities  Administrator  shall not (a) sell or permit the sale of all or
any portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  (except as otherwise
expressly  permitted by this  Agreement)  unless such sale is as a result of a repurchase  of the Mortgage
Loans pursuant to this Agreement or the Securities  Administrator  has received a REMIC Opinion  addressed
to the  Securities  Administrator  prepared  at the  expense  of the Trust  Fund;  and (b) other than with
respect to a  substitution  pursuant to the  Mortgage  Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  accept any  contribution  to any 2006-4  REMIC  after the Startup Day without
receipt of a REMIC Opinion addressed to the Securities Administrator.

         Section 3.03.     Monitoring of  Servicers.  (a) The Master  Servicer  shall be  responsible  for
reporting to the Trustee and the Depositor the  non-compliance  by each Servicer with its duties under the
related Servicing  Agreement.  In the review of each Servicer's  activities,  the Master Servicer may rely
upon an officer's  certificate of the Servicer (or similar  document signed by an officer of the Servicer)
with regard to such  Servicer's  compliance with the terms of its Servicing  Agreement.  In the event that
the Master  Servicer,  in its  judgment,  determines  that a Servicer  (other than Wells Fargo)  should be
terminated in accordance  with its Servicing  Agreement,  or that a notice should be sent pursuant to such
Servicing  Agreement  with respect to the  occurrence  of an event that,  unless cured,  would  constitute
grounds for such  termination,  the Master  Servicer shall notify the Depositor and the Trustee in writing
thereof  and the  Master  Servicer  (or the  Trustee in the case that Wells  Fargo is the  Servicer  to be
terminated) shall issue such notice or take such other action as it deems appropriate.

         (b)      The Master Servicer,  for the benefit of the Trustee and the  Certificateholders,  shall
enforce the obligations of each Servicer under the related  Servicing  Agreement,  and shall, in the event
that a Servicer  fails to perform its  obligations  in accordance  with the related  Servicing  Agreement,
subject to the preceding  paragraph,  terminate the rights and obligations of such Servicer thereunder and
act as successor  servicer of the related  Mortgage  Loans (or, in the case of Wells  Fargo,  shall notify
the  Trustee in writing of the failure of Wells  Fargo to perform  its  obligations  under the Wells Fargo
Servicing  Agreement,  in which case the Trustee shall terminate the rights and obligations of Wells Fargo
as Servicer and select a successor  Servicer of the related  Mortgage Loans) or cause the Trustee to enter
in to a new Servicing  Agreement  with a successor  Servicer  selected by the Master  Servicer;  provided,
however,  it is  understood  and  acknowledged  by the  parties  hereto  that  there  will be a period  of
transition  (not to exceed 90 days) before the actual  servicing  functions  can be fully  transferred  to
such successor  Servicer.  Such  enforcement,  including,  without  limitation,  the legal  prosecution of
claims,  termination of Servicing  Agreements and the pursuit of other appropriate  remedies,  shall be in
such form and carried out to such an extent and at such time as the Master  Servicer  or the  Trustee,  as
applicable,  in its good faith business judgment,  would require were it the owner of the related Mortgage
Loans.  The Master  Servicer or the Trustee,  as  applicable,  shall pay the costs of such  enforcement at
its own expense,  provided that the Master Servicer or the Trustee,  as applicable,  shall not be required
to prosecute or defend any legal action except to the extent that the Master  Servicer or the Trustee,  as
applicable,  shall  have  received  reasonable  indemnity  for its costs and  expenses  in  pursuing  such
action.  Nothing  herein  shall impose any  obligation  on the part of the Trustee to assume or succeed to
the duties or obligations of Wells Fargo,  as servicer,  or the Master  Servicer  except if the Trustee is
unable to find a successor to Wells Fargo as successor  servicer or except as provided  under Section 8.02
herein, in which cases the Trustee shall assume or succeed to such duties or obligation.

         (c)      To the extent that the costs and  expenses of the Master  Servicer  or the  Trustee,  as
applicable,  related to any  termination of a Servicer,  the enforcement or prosecution of related claims,
rights or  remedies  on the  appointment  of a  successor  Servicer  or the  transfer  and  assumption  of
servicing by the Master Servicer or the Trustee,  as applicable,  with respect to any Servicing  Agreement
(including,  without  limitation,  (i) all  legal  costs  and  expenses  and all due  diligence  costs and
expenses  associated  with an evaluation of the  potential  termination  of the Servicer as a result of an
event of default by such Servicer and (ii) all costs and expenses  associated  with the complete  transfer
of  servicing,  including,  but not  limited  to,  all  servicing  files  and all  servicing  data and the
completion,  correction  or  manipulation  of such  servicing  data as may be  required  by the  successor
servicer  to correct  any errors or  insufficiencies  in the  servicing  data or  otherwise  to enable the
successor  servicer to service the Mortgage Loans in accordance with the related Servicing  Agreement) are
not fully and timely  reimbursed  by the  terminated  Servicer,  the Master  Servicer or the  Trustee,  as
applicable, shall be entitled to reimbursement of such costs and expenses from the Distribution Account.

         (d)      The  Master  Servicer  shall  require  each  Servicer  to  comply  with  the  remittance
requirements  and  other  obligations  set  forth  in  the  related  Servicing  Agreement,  including  the
obligation of each  Servicer to furnish  information  regarding the borrower  credit files related to each
Mortgage  Loan to  credit  reporting  agencies  in  compliance  with the  provisions  of the  Fair  Credit
Reporting Act and the applicable implementing regulations, on a monthly basis.

         (e)      If the  Master  Servicer  acts  as  Servicer,  it  will  not  assume  liability  for the
representations and warranties of the Servicer, if any, that it replaces.

         Section 3.04.     Fidelity Bond. The Master  Servicer,  at its expense,  shall maintain in effect
a blanket fidelity bond and an errors and omissions  insurance policy,  affording coverage with respect to
all  directors,  officers,  employees  and other  Persons  acting on such Master  Servicer's  behalf,  and
covering  errors and omissions in the  performance of the Master  Servicer's  obligations  hereunder.  The
errors and omissions  insurance  policy and the fidelity  bond shall be in such form and amount  generally
acceptable for entities serving as master servicers or trustees.

         Section 3.05.     Power  to Act;  Procedures.  The  Master  Servicer  shall  master  service  the
Mortgage  Loans and  shall  have  full  power and  authority,  subject  to the  REMIC  Provisions  and the
provisions  of Article X hereof,  to do any and all things  that it may deem  necessary  or  desirable  in
connection with the master servicing and  administration of the Mortgage Loans,  including but not limited
to the power and  authority  (i) to  execute  and  deliver,  on behalf of the  Certificateholders  and the
Trustee,  customary consents or waivers and other instruments and documents,  (ii) to consent to transfers
of any Mortgaged  Property and assumptions of the Mortgage Notes and related  Mortgages,  (iii) to collect
any Insurance Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other conversion
of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with
the provisions of this Agreement and the Servicing Agreement, as applicable;  provided,  however, that the
Master  Servicer  shall not (and,  consistent  with its  responsibilities  under  Section 3.03,  shall not
authorize any Servicer to) knowingly or intentionally  take any action,  or fail to take (or fail to cause
to be taken) any action  reasonably  within its  control  and the scope of duties  more  specifically  set
forth herein,  that,  under the REMIC  Provisions,  if taken or not taken, as the case may be, would cause
any 2006-4  REMIC to fail to qualify as a REMIC or result in the  imposition  of a tax upon the Trust Fund
(including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the
Code and the tax on contributions to a REMIC set forth in  Section 860G(d)  of the Code) unless the Master
Servicer  has  received  an Opinion  of Counsel  (but not at the  expense of the Master  Servicer)  to the
effect  that the  contemplated  action  would not cause any 2006-4  REMIC to fail to qualify as a REMIC or
result in the  imposition of a tax upon any 2006-4 REMIC.  The Trustee shall furnish the Master  Servicer,
upon  written  request  from a  Servicing  Officer,  with any  powers of  attorney  empowering  the Master
Servicer or any  Servicer to execute  and deliver  instruments  of  satisfaction  or  cancellation,  or of
partial or full release or discharge,  and to foreclose upon or otherwise  liquidate  Mortgaged  Property,
and to appeal,  prosecute or defend in any court action  relating to the Mortgage  Loans or the  Mortgaged
Property,  in accordance  with the  applicable  Servicing  Agreement and this  Agreement,  and the Trustee
shall execute and deliver such other documents,  as the Master Servicer may request,  to enable the Master
Servicer to master service and administer the Mortgage Loans and carry out its duties  hereunder,  in each
case in accordance with Accepted Master  Servicing  Practices (and the Trustee shall have no liability for
misuse of any such powers of attorney by the Master  Servicer  or any  Servicer).  If the Master  Servicer
or the Trustee  has been  advised  that it is likely  that the laws of the state in which  action is to be
taken  prohibit  such action if taken in the name of the Trustee or that the  Trustee  would be  adversely
affected  under the "doing  business"  or tax laws of such state if such action is taken in its name,  the
Master  Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to Section 9.11
hereof.  In the  performance  of its  duties  hereunder,  the  Master  Servicer  shall  be an  independent
contractor and shall not,  except in those  instances  where it is taking action in the name of the Trust,
be deemed to be the agent of the Trust.

         Section 3.06.     Due-on-Sale  Clauses;  Assumption  Agreements.  To the extent  provided  in the
applicable  Servicing  Agreement,  to the extent Mortgage Loans contain enforceable  due-on-sale  clauses,
the Master  Servicer  shall cause the Servicers to enforce such clauses in accordance  with the applicable
Servicing  Agreement.  If applicable law prohibits the enforcement of a due-on-sale  clause or such clause
is otherwise not enforced in accordance with the applicable  Servicing  Agreement,  and, as a consequence,
a Mortgage Loan is assumed,  the original  Mortgagor may be released from liability in accordance with the
applicable Servicing Agreement.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon becoming  aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by any  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will, if required  under the  applicable  Servicing  Agreement (or if the
Servicer  does not,  the  Master  Servicer  may),  promptly  furnish  to the  Custodian,  on behalf of the
Trustee,  two copies of a  certification  substantially  in the form of Exhibit D  hereto (or as otherwise
provided in the Custodial  Agreement) signed by a Servicing Officer or in a mutually agreeable  electronic
format  which  will,  in lieu of a  signature  on its face,  originate  from a  Servicing  Officer  (which
certification  shall include a statement to the effect that all amounts  received in connection  with such
payment that are required to be deposited in the Protected Account  maintained by the applicable  Servicer
pursuant to Section 4.01,  or by the applicable  Servicer pursuant to its Servicing  Agreement,  have been
or will be so deposited)  and shall request that the Custodian,  on behalf of the Trustee,  deliver to the
applicable  Servicer the related  Mortgage  File.  Upon  receipt of such  certification  and request,  the
Custodian,  on behalf of the Trustee,  shall promptly  release the related Mortgage File to the applicable
Servicer and the Trustee and Custodian shall have no further  responsibility  with regard to such Mortgage
File.  Upon any such payment in full, each Servicer is authorized,  to give, as agent for the Trustee,  as
the mortgagee  under the Mortgage  that secured the Mortgage  Loan,  an  instrument  of  satisfaction  (or
assignment of mortgage without recourse)  regarding the Mortgaged Property subject to the Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or
Persons  entitled  thereto against receipt  therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection with such  instrument of  satisfaction or assignment,  as the case may
be, shall be chargeable to the Protected Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan and in  accordance  with the  applicable  Servicing  Agreement,  upon written  instruction  from such
Servicer or the Master  Servicer,  the Trustee  shall  execute  such  documents  as shall be prepared  and
furnished  to the Trustee by a Servicer  or the Master  Servicer  (in form  reasonably  acceptable  to the
Trustee) and as are necessary to the  prosecution of any such  proceedings.  The  Custodian,  on behalf of
the  Trustee,  shall,  upon the  request  of a  Servicer  or the  Master  Servicer,  and  delivery  to the
Custodian,  on behalf  of the  Trustee,  of two  copies of a request  for  release  signed by a  Servicing
Officer  substantially in the form of Exhibit D (or in a mutually agreeable  electronic format which will,
in lieu of a signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage
File held in its  possession  or control to the  Servicer  or the Master  Servicer,  as  applicable.  Such
trust  receipt  shall  obligate  the Servicer or the Master  Servicer to return the  Mortgage  File to the
Custodian  on behalf of the  Trustee,  when the need  therefor by the  Servicer or the Master  Servicer no
longer exists unless the Mortgage Loan shall be liquidated,  in which case,  upon receipt of a certificate
of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the
Custodian, on behalf of the Trustee, to the Servicer or the Master Servicer.

         Section 3.08.     Documents,  Records and Funds in Possession of Master  Servicer To Be Held for
Trustee.  (a) The  Master  Servicer  shall  transmit  and each  Servicer  (to the extent  required  by the
related  Servicing  Agreement) shall transmit to the Trustee or Custodian on its behalf such documents and
instruments  coming into the  possession of the Master  Servicer or such Servicer from time to time as are
required by the terms hereof, or in the case of the Servicers,  the applicable Servicing Agreement,  to be
delivered  to the Trustee or Custodian on its behalf.  Any funds  received by the Master  Servicer or by a
Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Master  Servicer or by a
Servicer as Liquidation  Proceeds or Insurance  Proceeds in respect of any Mortgage Loan shall be held for
the benefit of the Trustee and the  Certificateholders  subject to the Master  Servicer's  right to retain
or withdraw from the  Distribution  Account the Master  Servicing  Compensation and other amounts provided
in this  Agreement,  and to the right of each  Servicer to retain its  Servicing  Fee and other amounts as
provided in the applicable  Servicing  Agreement.  The Master Servicer shall,  and (to the extent provided
in the applicable  Servicing  Agreement)  shall cause each Servicer to, provide access to information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request  in  writing  and  during  normal  business  hours at the  offices of the Master
Servicer  designated  by it. In fulfilling  such a request the Master  Servicer  shall not be  responsible
for determining the sufficiency of such information.

         (b)      All Mortgage  Files and funds  collected or held by, or under the control of, the Master
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or Insurance  Proceeds,  shall be held by the Master  Servicer for
and on behalf of the Trustee  and the  Certificateholders  and shall be and remain the sole and  exclusive
property of the Trustee;  provided,  however, that the Master Servicer and each Servicer shall be entitled
to setoff  against,  and deduct from,  any such funds any amounts that are properly due and payable to the
Master Servicer or such Servicer under this Agreement or the applicable Servicing Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance  Policies.  (a) For each Mortgage
Loan,  the Master  Servicer  shall enforce any  obligation of the  Servicers  under the related  Servicing
Agreements  to  maintain  or cause to be  maintained  standard  fire and  casualty  insurance  and,  where
applicable,  flood insurance,  all in accordance with the provisions of the related Servicing  Agreements.
It is  understood  and  agreed  that  such  insurance  shall  be with  insurers  meeting  the  eligibility
requirements  set forth in the applicable  Servicing  Agreement and that no earthquake or other additional
insurance is to be required of any  Mortgagor  or to be  maintained  on property  acquired in respect of a
defaulted  loan,  other than pursuant to such  applicable  laws and regulations as shall at any time be in
force and as shall require such additional insurance.

         (b)      Pursuant  to  Section 4.01  and 4.04,  any amounts  collected  by the  Servicers  or the
Master  Servicer,  under any insurance  policies  (other than amounts to be applied to the  restoration or
repair of the property  subject to the related  Mortgage or released to the Mortgagor in  accordance  with
the  applicable  Servicing  Agreement)  shall be  deposited  into the  Distribution  Account,  subject  to
withdrawal  pursuant to  Section 4.04  and 4.05. Any cost incurred by the Master  Servicer or any Servicer
in maintaining  any such insurance if the Mortgagor  defaults in its obligation to do so shall be added to
the amount  owing  under the  Mortgage  Loan  where the terms of the  Mortgage  Loan so permit;  provided,
however,  that the addition of any such cost shall not be taken into  account for purposes of  calculating
the  distributions  to be made to  Certificateholders  and shall be recoverable by the Master  Servicer or
such Servicer pursuant to Section 4.04 and 4.05.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Master  Servicer shall
(to the extent provided in the applicable  Servicing  Agreement) cause the related Servicer to prepare and
present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies and
take such actions  (including  the  negotiation,  settlement,  compromise or  enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Master  Servicer  (or  disbursed  to a Servicer  and  remitted to the Master  Servicer) in respect of such
policies,  bonds or contracts  shall be promptly  deposited  in the  Distribution  Account  upon  receipt,
except  that any  amounts  realized  that are to be applied to the repair or  restoration  of the  related
Mortgaged  Property as a condition  precedent to the  presentation of claims on the related  Mortgage Loan
to the insurer under any applicable Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance  of  the  Primary  Mortgage  Insurance  Policies.  (a)  The  Master
Servicer  shall not take,  or permit any  Servicer  (to the extent  such  action is  prohibited  under the
applicable  Servicing  Agreement)  to take,  any  action  that  would  result  in  noncoverage  under  any
applicable  Primary  Mortgage  Insurance  Policy of any loss  which,  but for the  actions  of the  Master
Servicer or such  Servicer,  would have been covered  thereunder.  The Master  Servicer shall use its best
reasonable  efforts to cause each Servicer (to the extent required under the related Servicing  Agreement)
to keep in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to maintain
such  insurance),  primary  mortgage  insurance  applicable to each  Mortgage Loan in accordance  with the
provisions of this  Agreement and the related  Servicing  Agreement,  as applicable.  The Master  Servicer
shall not,  and shall not  authorize  any  Servicer (to the extent  required  under the related  Servicing
Agreement) to, cancel or refuse to renew any such Primary  Mortgage  Insurance Policy that is in effect at
the date of the initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder
except in  accordance  with the  provisions  of this  Agreement and the related  Servicing  Agreement,  as
applicable.

         (b)      The  Master  Servicer  agrees to  present,  or to cause  each  Servicer  (to the  extent
required  under  the  related  Servicing  Agreement)  to  present,  on  behalf  of  the  Trustee  and  the
Certificateholders,  claims to the insurer  under any Primary  Mortgage  Insurance  Policies  and, in this
regard,  to take  such  reasonable  action as shall be  necessary  to permit  recovery  under any  Primary
Mortgage Insurance Policies  respecting  defaulted Mortgage Loans.  Pursuant to Section 4.01 and 4.04, any
amounts  collected by the Master Servicer or any Servicer under any Primary  Mortgage  Insurance  Policies
shall be deposited in the Distribution Account, subject to withdrawal pursuant to Section 4.05.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  on behalf of the Trustee),  shall retain  possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have  been  distributed  in  full  and the  Master  Servicer  otherwise  has  fulfilled  its
obligations  under this  Agreement,  the Trustee (or the  Custodian,  on behalf of the Trustee) shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions of this  Agreement.  The Master  Servicer  shall  promptly  deliver or cause to be delivered to
the Trustee (or the  Custodian,  on behalf of the  Trustee),  upon the  execution  or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Master Servicer from time to time.

         Section 3.13.     Realization  Upon Defaulted  Mortgage  Loans.  The Master  Servicer shall cause
each  Servicer  (to the  extent  required  under the  related  Servicing  Agreement)  to  foreclose  upon,
repossess or otherwise  comparably  convert the  ownership of Mortgaged  Properties  securing  such of the
Mortgage Loans as come into and continue in default and as to which no  satisfactory  arrangements  can be
made for collection of delinquent payments, all in accordance with the applicable Servicing Agreement.

         Section 3.14.     Compensation for the Master Servicer.

         The Master  Servicer  will be entitled to the income and gain  realized  from any  investment  of
funds in the  Distribution  Account as set forth in Section  4.04(f) for the performance of its activities
hereunder.  The Master  Servicer shall be required to pay all expenses  incurred by it in connection  with
its activities  hereunder and shall not be entitled to  reimbursement  therefor except as provided in this
Agreement.

         Section 3.15.     REO  Property.  (a) In the event the Trust Fund  acquires  ownership of any REO
Property in respect of any related  Mortgage  Loan, the deed or certificate of sale shall be issued to the
Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Master Servicer shall, to
the extent  provided in the applicable  Servicing  Agreement,  cause the applicable  Servicer to sell, any
REO Property as  expeditiously  as possible and in accordance  with the  provisions of this  Agreement and
the related Servicing  Agreement,  as applicable.  Pursuant to its efforts to sell such REO Property,  the
Master  Servicer  shall cause the  applicable  Servicer to protect and conserve,  such REO Property in the
manner and to the extent  required by the applicable  Servicing  Agreement,  in accordance  with the REMIC
Provisions  and in a manner  that  does not  result in a tax on "net  income  from  foreclosure  property"
(unless such result would maximize the Trust Fund's  after-tax  return on such property) or cause such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the
Code.

         (b)      The Master Servicer shall,  to the extent required by the related  Servicing  Agreement,
cause the  applicable  Servicer  to deposit  all funds  collected  and  received  in  connection  with the
operation of any REO Property in the Protected Account.

         (c)      The Master Servicer and the applicable  Servicer,  upon the final disposition of any REO
Property,  shall be entitled to  reimbursement  for any related  unreimbursed  Monthly  Advances and other
unreimbursed  advances  as well as any  unpaid  Servicing  Fees  from  Liquidation  Proceeds  received  in
connection with the final disposition of such REO Property;  provided,  that any such unreimbursed Monthly
Advances as well as any unpaid  Servicing  Fees may be  reimbursed  or paid,  as the case may be, prior to
final disposition, out of any net rental income or other net amounts derived from such REO Property.

         (d)      To the extent provided in the related  Servicing  Agreement,  the  Liquidation  Proceeds
from the final  disposition  of the REO  Property,  net of any  payment  to the  Master  Servicer  and the
applicable  Servicer as provided  above shall be  deposited  in the  Protected  Account on or prior to the
Determination  Date  in the  month  following  receipt  thereof  and  be  remitted  by  wire  transfer  in
immediately  available funds to the Master Servicer for deposit into the Distribution  Account on the next
succeeding Servicer Remittance Date.

         Section 3.16.     Annual  Statement as to  Compliance.  The Master  Servicer  and the  Securities
Administrator   shall  deliver  (or  otherwise  make  available)  to  the  Depositor  and  the  Securities
Administrator,  not later than March 15 of each calendar year beginning in 2007, an Officer's  Certificate
(an "Annual  Statement of Compliance")  stating,  as to each signatory  thereof,  that (i) a review of the
activities  of each such party  during  the  preceding  calendar  year and of its  performance  under this
Agreement  has  been  made  under  such  officer's  supervision  and  (ii) to the  best of such  officer's
knowledge,  based on such review,  such party has fulfilled all of its obligations under this Agreement in
all  material  respects  throughout  such  year,  or,  if there  has been a failure  to  fulfill  any such
obligation  in any material  respect,  specifying  each such failure  known to such officer and the nature
and  status  of  cure  provisions   thereof.   Such  Annual  Statement  of  Compliance  shall  contain  no
restrictions  or  limitations  on its use.  The Master  Servicer  shall  enforce  the  obligation  of each
Servicer,  to the  extent  set forth in the  related  Servicing  Agreement,  to  deliver a similar  Annual
Statement of Compliance by that Servicer to the Depositor and the  Securities  Administrator  as described
above as and when  required  with  respect to the Master  Servicer.  In the event that  certain  servicing
responsibilities  with  respect to the Mortgage  Loans have been  delegated  by the Master  Servicer,  the
Securities  Administrator  or a Servicer to a subservicer or  subcontractor,  each such entity shall cause
such  subservicer or subcontractor  (and with respect to each Servicer,  the Master Servicer shall enforce
the obligation of such Servicer to the extent required under the related  Servicing  Agreement) to deliver
a similar Annual  Statement of Compliance by that  subservicer or  subcontractor  to the Depositor and the
Securities  Administrator  as described  above as and when required with respect to the Master Servicer or
the related Servicer, as the case may be.

         Failure of the Master  Servicer to comply with this Section 3.16  (including  with respect to the
time  frames  required  in this  Section)  shall be deemed an Event of  Default  and the  Trustee,  at the
written  direction  of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon  notice  immediately  terminate  all the rights and  obligations  of the Master  Servicer  under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer for the same.  This  paragraph  shall  supercede  any other  provision  in this  Agreement or any
other agreement to the contrary.

         Failure  of the  Securities  Administrator  to comply  with this  Section  3.16  (including  with
respect to the time frames  required in this Section)  shall be deemed an Event of Default and the Trustee
at the written  direction of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have
under  this  Agreement  and at law or equity or to  damages,  including  injunctive  relief  and  specific
performance,  upon  notice  immediately  terminate  all  the  rights  and  obligations  of the  Securities
Administrator  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the  Securities  Administrator  for the  same.  This  paragraph  shall  supercede  any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance  and  Attestation  Reports.  Pursuant to Rules 13a-18
and  15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB, the Master  Servicer,  the  Securities
Administrator  and the Custodian (to the extent set forth in this Section)  (each,  an "Attesting  Party")
shall deliver (or otherwise  make  available) to the  Depositor,  the Master  Servicer and the  Securities
Administrator  on or before March 15 of each  calendar  year  beginning in 2007, a report  regarding  such
Attesting  Party's  assessment of compliance (an "Assessment of Compliance")  with the Servicing  Criteria
during the preceding  calendar year.  The  Assessment of  Compliance,  as set forth in Regulation AB, must
contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement  by such  officer  that such  Attesting  Party used the  Servicing  Criteria
attached as Exhibit K hereto,  and which will also be attached to the Assessment of Compliance,  to assess
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
related  Attesting  Party,  which statement shall be based on the activities such related  Attesting Party
performs with respect to  asset-backed  securities  transactions  taken as a whole  involving such related
Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit K
hereto that are indicated as applicable to the related Attesting Party.

         On or before  March 15 of each  calendar  year  beginning  in 2007,  each  Attesting  Party shall
furnish to the Master Servicer,  the Depositor and the Securities  Administrator a report (an "Attestation
Report") by a  registered  public  accounting  firm that  attests to, and  reports on, the  Assessment  of
Compliance  made by the related  Attesting  Party,  as required by Rules 13a-18 and 15d-18 of the Exchange
Act and  Item  1122(b)  of  Regulation  AB,  which  Attestation  Report  must be made in  accordance  with
standards for  attestation  reports issued or adopted by the Public Company  Accounting  Oversight  Board.
Such Attestation Report shall contain no restrictions or limitations on its use.

            The  Master  Servicer  shall  enforce  the  obligation  of each  Servicer  to  deliver  to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided in the related  Servicing  Agreement.  Each of  the Company,  the
Master Servicer and the Securities  Administrator  shall cause,  and the Master Servicer shall enforce the
obligation  (as and when  provided in the related  Servicing  Agreement)  of each  Servicer to cause,  any
subservicer and each  subcontractor  (to the extent such  subcontractor is determined by the Company,  the
Master  Servicer or the Securities  Administrator,  as  applicable,  to be a Party   Participating  in the
Servicing  Function  within the  meaning of Item 1122 of  Regulation  AB) that is engaged by the  Company,
such Servicer,  the Master  Servicer or the  Securities  Administrator,  as applicable,  to deliver to the
Securities  Administrator,  the  Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report as and when provided above.  Such  Assessment of Compliance,  as to any subservicer or
subcontractor,  shall at a minimum  address each of the Servicing  Criteria  specified on Exhibit K hereto
that  are  indicated  as  applicable  to  any  "primary  servicer"  to  the  extent  such  subservicer  or
subcontractor  is performing  any  servicing  function for the party who engages it and to the extent such
party is not itself  addressing  the  Servicing  Criteria  related to such  servicing  function in its own
Assessment of  Compliance.  The  Securities  Administrator  shall confirm that each of the  Assessments of
Compliance  delivered  to it,  taken  as a  whole,  address  all  of  the  Servicing  Criteria  and  taken
individually  address  the  Servicing  Criteria  for each  party as set forth on  Exhibit M and notify the
Depositor of any exceptions.  Notwithstanding  the foregoing,  as to any  subcontractor (as defined in the
related  Servicing  Agreement),  an Assessment of Compliance is not required to be delivered  unless it is
required as part of a Form 10-K with respect to the Trust Fund.

         The  Custodian  shall  deliver to the  Master  Servicer,  the  Securities  Administrator  and the
Depositor an Assessment of Compliance and Attestation  Report, as and when provided above,  which shall at
a minimum  address each of the  Servicing  Criteria  specified on Exhibit M hereto which are  indicated as
applicable to a  "custodian."  Notwithstanding  the  foregoing an Assessment of Compliance or  Attestation
Report is not  required  to be  delivered  by any  Custodian  unless it is required as part of a Form 10-K
with respect to the Trust Fund.]

         Failure of the Master  Servicer to comply with this Section 3.17  (including  with respect to the
timeframes  required  herein) shall,  upon written  notice from the Trustee upon receiving  direction from
the Depositor,  constitute an Event of Default and, the Trustee shall,  in addition to whatever rights the
Trustee may have under this  Agreement  and at law or equity or to damages,  including  injunctive  relief
and specific  performance,  upon notice  immediately  terminate all of the rights and  obligations  of the
Master  Servicer under this Agreement and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the Master  Servicer for the same (but subject to the Master  Servicer  rights to payment of
any Master  Servicing  Compensation  and  reimbursement  of all  amounts  for which it is  entitled  to be
reimbursed  prior to the date of  termination).  Failure of the  Securities  Administrator  to comply with
this Section 3.17  (including  with respect to the  timeframes  required in this  Section)  which  failure
results in a failure to timely file the related Form 10-K,  shall,  upon  written  notice from the Trustee
upon receiving  direction from the Depositor,  constitute an Event of Default,  and the Trustee shall,  in
addition  to  whatever  rights  the  Trustee  may have  under  this  Agreement  and at law or equity or to
damages,  including injunctive relief and specific  performance,  upon notice immediately terminate all of
the rights  and  obligations  of the  Securities  Administrator  under  this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating the Securities  Administrator  for the same
(but  subject to the  Securities  Administrator's  right to  reimbursement  of all amounts for which it is
entitled to be reimbursed  prior to the date of  termination).  This paragraph  shall  supersede any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.18.     Reports Filed with  Securities  and Exchange  Commission.  (a)(i)(A)  Within 15
days after each  Distribution  Date,  the  Securities  Administrator  shall,  in accordance  with industry
standards,  prepare and file with the Commission via the  Electronic  Data Gathering and Retrieval  System
("EDGAR"),  a Distribution Report on Form 10-D, signed by the Master Servicer,  with a copy of the Monthly
Statement  to  be  furnished  by  the  Securities   Administrator  to  the   Certificateholders  for  such
Distribution  Date  provided  that the  Securities  Administrator  shall  have  received  no later  than 5
calendar  days after the  related  Distribution  Date,  all  information  required  to be  provided to the
Securities  Administrator  as  described  in clause  (a)(iv)  below.  Any  disclosure  in  addition to the
Monthly  Statement  that is  required  to be included  on Form 10-D  ("Additional  Form 10-D  Disclosure")
shall,  pursuant to the paragraph  immediately below, be reported by the parties set forth on Exhibit Q to
the  Securities  Administrator  and the  Depositor,  approved  for  inclusion  by the  Depositor,  and the
Securities  Administrator  will have no duty or  liability  for any  failure  hereunder  to  determine  or
prepare any Additional  Form 10-D  Disclosure  absent such reporting  (other than with respect to cases in
which the Securities Administrator is the reporting party as set forth in Exhibit Q) and approval.

                  (B) Within 5 calendar  days after the  related  Distribution  Date,  (i) the parties set
         forth in Exhibit Q shall be  required  to  provide,  and the Master  Servicer  shall  enforce the
         obligations  of each  Servicer (to the extent  provided in the related  Servicing  Agreement)  to
         provide,  pursuant  to  Section  3.18(a)(iv)  below,  to the  Securities  Administrator  and  the
         Depositor,  to the extent known by a responsible officer thereof,  in  EDGAR-compatible  form, or
         in such other form as otherwise  agreed upon by the  Securities  Administrator  and the Depositor
         and such party,  the form and substance of any Additional  Form 10-D  Disclosure,  if applicable,
         and (ii) the Depositor  will approve,  as to form and substance,  or disapprove,  as the case may
         be, the inclusion of the Additional  Form 10-D  Disclosure on Form 10-D.  The Depositor  shall be
         responsible  for any  reasonable  fees  and  expenses  assessed  or  incurred  by the  Securities
         Administrator  in connection  with  including any  Additional  Form 10-D  Disclosure on Form 10-D
         pursuant to this Section.

         (C)   After preparing the Form 10-D, the Securities  Administrator  shall forward  electronically
         a copy of the Form 10-D to the  Master  Servicer,  and in the case  that such Form 10-D  contains
         Additional Form 10-D  Disclosure,  to the Master Servicer and the Depositor,  for review.  Within
         two Business Days after  receipt of such copy,  but no later than the 12th calendar day after the
         Distribution Date (provided that, the Securities  Administrator  forwards a copy of the Form 10-D
         no later than the 10th calendar  after the  Distribution  Date),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such Form 10-D.  In the  absence of receipt of any  written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-D is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-D.
         No later than the 13th  calendar  day after the  related  Distribution  Date,  a duly  authorized
         officer  of the  Master  Servicer  shall  sign the Form 10-D and,  in the case  where the  Master
         Servicer and  Securities  Administrator  are not  affiliated  return an electronic or fax copy of
         such signed Form 10-D (with an original  executed  hard copy to follow by overnight  mail) to the
         Securities  Administrator.  If a Form 10-D cannot be filed on time or if a previously  filed Form
         10-D needs to be amended,  the Securities  Administrator  will follow the procedures set forth in
         Section 3.18(a)(v)(B).  Promptly  (but no later than one (1) Business  Day) after filing with the
         Commission,   the  Securities   Administrator  will  make  available  on  its  internet  website,
         identified  in Section  6.07,  a final  executed  copy of each Form 10-D filed by the  Securities
         Administrator.  The  signing  party at the  Master  Servicer  can be  contacted  as set  forth in
         Section  11.07.  Form 10-D requires the  registrant to indicate (by checking  "yes" or "no") that
         it (1) has filed all  reports  required  to be filed by Section 13 or 15(d) of the  Exchange  Act
         during the preceding 12 months (or for such shorter  period that the  registrant  was required to
         file such reports),  and (2) has been subject to such filing  requirements  for the past 90 days.
         The  Depositor  shall notify the  Securities  Administrator  in writing,  no later than the fifth
         calendar day after the related  Distribution  Date with respect to the filing of a report on Form
         10-D if the  answer  to the  questions  should be "no".  The  Securities  Administrator  shall be
         entitled to rely on the  representations  in Section 2.06(g) and in any such notice in preparing,
         executing  and/or  filing any such report.  The parties to this  Agreement  acknowledge  that the
         performance by the Master Servicer and the Securities  Administrator of their  respective  duties
         under  Sections  3.18(a)(i)  and (v) related to the timely  preparation,  execution and filing of
         Form 10-D is contingent  upon such parties  strictly  observing all  applicable  deadlines in the
         performance  of  their  duties  under  such  Sections.   Neither  the  Master  Servicer  nor  the
         Securities  Administrator  shall  have any  liability  for any  loss,  expense,  damage  or claim
         arising out of or with respect to any failure to properly  prepare,  execute  and/or  timely file
         such Form 10-D,  where such  failure  results  from a party's  failure  to  deliver,  on a timely
         basis,  any  information  from such party needed to prepare,  arrange for  execution or file such
         Form 10-D, not resulting from its own negligence, bad faith or willful misconduct.

                  (ii)     (A) Within four (4) Business Days after the  occurrence  of an event  requiring
disclosure  on Form 8-K (each such event,  a  "Reportable  Event"),  the  Securities  Administrator  shall
prepare and file, at the  direction of the  Depositor,  on behalf of the Trust,  any Form 8-K, as required
by the Exchange Act,  provided that the Depositor  shall file the initial Form 8-K in connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise required to be included on Form 8-K ("Form 8-K Disclosure  Information") shall,  pursuant to the
paragraph  immediately  below,  be  reported  by the  parties  set forth on  Exhibit  Q to the  Securities
Administrator  and the Depositor,  approved for inclusion by the Depositor,  and the Master  Servicer will
have no duty or  liability  for any failure  hereunder  to  determine  or prepare any Form 8-K  Disclosure
Information   absent  such  reporting   (other  than  with  respect  to  cases  in  which  the  Securities
Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B)      For so long as the Trust is subject  to the  Exchange  Act  reporting  requirements,  no
         later than the close of business on the 2nd  Business  Day after the  occurrence  of a Reportable
         Event (i) the parties set forth in Exhibit Q shall be  required  pursuant to Section  3.18(a)(iv)
         below to provide,  and the Master  Servicer will enforce the obligations of each Servicer (to the
         extent provided in the related Servicing  Agreement) to provide, to the Securities  Administrator
         and the Depositor,  to the extent known by a responsible  officer  thereof,  in  EDGAR-compatible
         form,  or in such other form as otherwise  agreed upon by the  Securities  Administrator  and the
         Depositor  and such party,  the form and  substance of any Form 8-K  Disclosure  Information,  if
         applicable,  and (ii) the Depositor  will approve,  as to form and substance,  or disapprove,  as
         the  case may be,  the  inclusion  of the  Form  8-K  Disclosure  Information  on Form  8-K.  The
         Depositor will be responsible  for any reasonable  fees and  out-of-pocket  expenses  assessed or
         incurred by the  Securities  Administrator  in connection  with including any Form 8-K Disclosure
         Information on Form 8-K pursuant to this Section.
         (C)      After   preparing   the  Form  8-K,   the   Securities   Administrator   shall   forward
         electronically  a copy of the Form 8-K to the  Depositor and the Master  Servicer for review.  No
         later  than  the  close  of  business  New York  City  time on the 3rd  Business  Day  after  the
         Reportable  Event, or in the case where the Master Servicer and the Securities  Administrator are
         unaffiliated,  no later  than  12:00 p.m.  New York City time on the 4th  Business  Day after the
         Reportable  Event, a duly authorized  officer of the Master Servicer shall sign the Form 8-K and,
         in the case  where the Master  Servicer  and the  Securities  Administrator  are not  affiliated,
         return an  electronic  or fax copy of such signed Form 8-K (with an original  executed  hard copy
         to follow by overnight  mail) to the Securities  Administrator.  Promptly,  but no later than the
         close of  business  on the 3rd  Business  Day after the  Reportable  Event  (provided  that,  the
         Securities  Administrator  forwards  a copy of the Form 8-K no later  than  noon New York time on
         the 3rd Business Day after the  Reportable  Event),  the  Depositor  shall notify the  Securities
         Administrator  in writing (which may be furnished  electronically)  of any changes to or approval
         of  such  Form  8-K.  In the  absence  of  receipt  of  any  written  changes  or  approval,  the
         Securities  Administrator  shall be  entitled  to assume  that such Form 8-K is in final form and
         the  Securities  Administrator  may proceed with the  execution  and filing of the Form 8-K. If a
         Form 8-K  cannot be filed on time or if a  previously  filed  Form 8-K needs to be  amended,  the
         Securities  Administrator  will  follow  the  procedures  set  forth  in   Section 3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  8-K  filed  by the  Securities  Administrator.  The
         signing  party at the  Master  Servicer  can be  contacted  as set forth in  Section  11.07.  The
         parties  to this  Agreement  acknowledge  that the  performance  by the Master  Servicer  and the
         Securities  Administrator of their respective  duties under this Section  3.18(a)(ii)  related to
         the  timely  preparation,  execution  and  filing of Form 8-K is  contingent  upon  such  parties
         strictly  observing  all  applicable  deadlines  in the  performance  of their  duties under this
         Section  3.18(a)(ii).  Neither the Master  Servicer nor the Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely  file such Form 8-K,  where such  failure
         results from a party's failure to deliver,  on a timely basis,  any  information  from such party
         needed to prepare,  arrange  for  execution  or file such Form 8-K,  not  resulting  from its own
         negligence, bad faith or willful misconduct.

                  (iii)    (A)  Within  90 days  after  the end of each  fiscal  year of the Trust or such
earlier  date as may be required by the Exchange Act (the "10-K  Filing  Deadline")  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2007,  the
Securities  Administrator  shall  prepare  and  file on  behalf  of the  Trust a Form  10-K,  in form  and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in
each case to the extent they have been  delivered to the  Securities  Administrator  within the applicable
time  frames set forth in this  Agreement,  (I) an annual  compliance  statement  for each  Servicer,  the
Master Servicer,  the Securities  Administrator  and any subservicer or subcontractor,  as applicable,  as
described  under Section 3.16,  (II)(A) the annual  reports on  assessment  of compliance  with  Servicing
Criteria for the Master  Servicer,  each  subservicer  and  subcontractor  Participating  in the Servicing
Function,  the Securities  Administrator  and the Custodian,  as described  under Section 3.17, and (B) if
any such report on  assessment  of  compliance  with  Servicing  Criteria  described  under  Section  3.17
identifies   any  material   instance  of   noncompliance,   disclosure   identifying   such  instance  of
noncompliance,  or if any such report on assessment of compliance with Servicing  Criteria described under
Section  3.17 is not  included  as an  exhibit  to such Form  10-K,  disclosure  that  such  report is not
included and an explanation  why such report is not included,  (III)(A) the registered  public  accounting
firm  attestation  report for the Master  Servicer,  each  Servicer,  the Securities  Administrator,  each
subservicer,  each  subcontractor as applicable,  and the Custodian,  as described under Section 3.17, and
(B) if any registered  public  accounting firm attestation  report described under Section 3.17 identifies
any material instance of noncompliance,  disclosure identifying such instance of noncompliance,  or if any
such  registered  public  accounting  firm  attestation  report is not included as an exhibit to such Form
10-K,  disclosure  that such report is not included and an  explanation  why such report is not  included,
and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification")  as described in this Section
3.18 (a)(iii)(D)  below (provided,  however,  that the Securities  Administrator,  at its discretion,  may
omit from the Form 10-K any annual compliance  statement,  assessment of compliance or attestation  report
that is not  required to be filed with such Form 10-K  pursuant  to  Regulation  AB).  Any  disclosure  or
information  in  addition  to (I)  through  (IV) above  that is  required  to be  included  on  Form  10-K
("Additional Form 10-K Disclosure")  shall,  pursuant to the paragraph  immediately  below, be reported by
the  parties  set forth on Exhibit Q to the  Securities  Administrator  and the  Depositor,  approved  for
inclusion by the  Depositor,  and the  Securities  Administrator  will have no duty or  liability  for any
failure  hereunder to determine  or prepare any  Additional  Form 10-K  Disclosure  absent such  reporting
(other than with  respect to case in which the  Securities  Administrator  is the  reporting  party as set
forth in Exhibit Q) and approval.

         (B)      No later  than  March 15 of each year  that the Trust is  subject  to the  Exchange  Act
         reporting  requirements,  commencing  in 2007,  (i) the  parties  set forth in Exhibit Q shall be
         required to provide,  and the Master  Servicer shall enforce the obligations of each Servicer (to
         the  extent  provided  in the  related  Servicing  Agreement)  to  provide,  pursuant  to Section
         3.18(a)(iv)  below to the Securities  Administrator  and the Depositor,  to the extent known by a
         responsible  officer  thereof,  in  EDGAR-compatible  form,  or in such other  form as  otherwise
         agreed upon by the  Securities  Administrator  and the  Depositor  and such  party,  the form and
         substance of any Additional  Form 10-K  Disclosure,  if  applicable,  and (ii) the Depositor will
         approve,  as to form and  substance,  or  disapprove,  as the case may be, the  inclusion  of the
         Additional  Form 10-K  Disclosure  on Form  10-K.  The  Depositor  shall be  responsible  for any
         reasonable fees and expenses  assessed or incurred by the Securities  Administrator in connection
         with including any Additional Form 10-K Disclosure on Form 10-K pursuant to this Section.

         (C)               After  preparing  the Form 10-K,  the  Securities  Administrator  shall forward
         electronically  a copy of the Form 10-K to the  Depositor  (only in the case where such Form 10-K
         includes  Additional  Form 10-K  Disclosure  and otherwise if requested by the Depositor) and the
         Master  Servicer  for review.  Within  three  Business  Days after  receipt of such copy,  but no
         later than March 25th (provided  that, the Securities  Administrator  forwards a copy of the Form
         10-K no later than the third  Business Day prior to March 25th),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such Form 10-K.  In the  absence of receipt of any  written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-K is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-K.
         No later than the close of business  Eastern  Standard  time on the 4th Business Day prior to the
         10-K  Filing  Deadline,  an  officer  of the Master  Servicer  in charge of the master  servicing
         function  shall sign the Form 10-K and in the case where the Master  Servicer and the  Securities
         Administrator are  unaffiliated,  return an electronic or fax copy of such signed Form 10-K (with
         an original  executed  hard copy to follow by overnight  mail) to the  Securities  Administrator.
         If a Form 10-K  cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
         the  Securities  Administrator  will follow the  procedures  set forth in Section  3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities  Administrator  will make  available on its internet  website,  identified  in Section
         6.07,  a final  executed  copy of each  Form  10-K  filed by the  Securities  Administrator.  The
         signing party at the Master  Servicer can be contacted as set forth in Section  11.07.  Form 10-K
         requires  the  registrant  to  indicate  (by  checking  "yes" or "no")  that it (1) has filed all
         reports  required to be filed by Section 13 or 15(d) of the Exchange Act during the  preceding 12
         months (or for such shorter period that the  registrant  was required to file such reports),  and
         (2) has been  subject to such  filing  requirements  for the past 90 days.  The  Depositor  shall
         notify the Securities  Administrator  in writing,  no later than March 15th of each year in which
         the Trust is subject to the  requirements  of the  Exchange  Act with  respect to the filing of a
         report  on  Form  10-K,  if  the  answer  to  the  questions   should  be  "no".  The  Securities
         Administrator  shall be entitled  to rely on the  representations  in Section  2.06(g) and in any
         such  notice  in  preparing,  executing  and/or  filing  any such  report.  The  parties  to this
         Agreement   acknowledge   that  the  performance  by  the  Master  Servicer  and  the  Securities
         Administrator  of their  respective  duties  under  Section  3.18(a)(iv)  and (v)  related to the
         timely  preparation,  execution and filing of Form 10-K is contingent upon such parties  strictly
         observing  all  applicable  deadlines in the  performance  of their  duties  under such  Section,
         Section  3.16 and Section  3.17.  Neither the Master  Servicer nor the  Securities  Administrator
         shall have any liability for any loss, expense,  damage,  claim arising out of or with respect to
         any failure to properly  prepare,  execute and/or timely file such Form 10-K,  where such failure
         results from the Master  Servicer's  or the  Securities  Administrator's  inability or failure to
         receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,
         arrange for execution or file such Form 10-K,  not resulting from its own  negligence,  bad faith
         or willful misconduct.  Subject to the foregoing,  the Securities Administrator has no duty under
         this  Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit Q
         of their duties  under this  paragraph  or  proactively  solicit or procure from such parties any
         Additional Form 10-K Disclosure information.

         (D)      Each Form 10-K  shall  include a  certification  (the  "Sarbanes-Oxley  Certification"),
         required to be included  therewith  pursuant to the  Sarbanes-Oxley  Act which shall be signed by
         the Certifying  Person and delivered to the Securities  Administrator no later than March 15th of
         each year in which the Trust is subject to the  reporting  requirements  of the Exchange Act. The
         Master  Servicer  shall cause any Servicer and any  subservicer or  subcontractor,  to the extent
         set forth in the related Servicing  Agreement,  engaged by it to, provide to the Person who signs
         the  Sarbanes-Oxley  Certification (the "Certifying  Person"),  by March 10 of each year in which
         the Trust is  subject  to the  reporting  requirements  of the  Exchange  Act (or such other date
         specified in the related  Servicing  Agreement) and otherwise within a reasonable  period of time
         upon request, a certification (each, a "Back-Up  Certification"),  in the form attached hereto as
         Exhibit N, upon which the Certifying  Person,  the entity for which the Certifying Person acts as
         an  officer,  and  such  entity's  officers,  directors  and  Affiliates  (collectively  with the
         Certifying  Person,  "Certification  Parties")  can  reasonably  rely.  An  officer of the Master
         Servicer  in charge of the master  servicing  function  shall serve as the  Certifying  Person on
         behalf of the Trust.  Such  officer of the  Certifying  Person can be  contacted  as set forth in
         Section 11.07.

                  (iv)     With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the "Additional  Disclosure") relating
to the Trust Fund in the form attached hereto as Exhibit R, the Securities  Administrator's  obligation to
include such Additional  Information in the applicable  Exchange Act report is subject to receipt from the
entity that is indicated in Exhibit Q as the responsible  party for providing that  information,  if other
than the Securities  Administrator,  as and when required as described in Section 3.18(a)(i) through (iii)
above.  Such Additional  Disclosure shall be accompanied by a notice  substantially in the form of Exhibit
R. Each of the Company as a Servicer,  the Master  Servicer,  the Sponsor,  the  Securities  Administrator
and the  Depositor  hereby  agrees to notify and provide,  and the Master  Servicer  agrees to enforce the
obligations  (to the extent  provided  in the  related  Servicing  Agreement)  to the extent  known to the
Master Servicer,  Sponsor,  Securities  Administrator and Depositor all Additional  Disclosure relating to
the Trust Fund,  with respect to which such party is indicated in Exhibit Q as the  responsible  party for
providing that  information.  Within five Business Days prior to each  Distribution Date of each year that
the Trust is subject to the Exchange Act reporting  requirements,  the Depositor  shall make  available to
the Securities  Administrator  the Group I Significance  Estimate and the Securities  Administrator  shall
use such  information  to  calculate  the Group I  Significance  Percentage.  If the Group I  Significance
Percentage  meets either of the threshold  levels  detailed in Item 1115(b)(1) or 1115(b)(2) of Regulation
AB, the  Securities  Administrator  shall  deliver  written  notification  to the  Depositor,  the related
Counterparty  to that effect,  which  notification  shall include a request that the related  Counterparty
provide  Regulation  AB  information  to the  Depositor  in  accordance  with  the  related  Cap  Contract
Agreement.  The  Depositor  shall be obligated  to obtain from the related  Counterparty  any  information
required  under  Regulation  AB to the extent  required  under the related Cap Contract  Agreement  and to
provide to the Securities  Administrator  any information  that may be required to be included in any Form
10-D,  Form 8-K or Form 10-K  relating to the  related  Cap  Contract  Agreement  or written  notification
instructing  the  Securities   Administrator  that  such  Additional   Disclosure  regarding  the  related
Counterparty  is not necessary for such  Distribution  Date. The Depositor  shall be  responsible  for any
reasonable  fees and expenses  assessed or incurred by the  Securities  Administrator  in connection  with
including any Additional Disclosure information pursuant to this section.

                  So long as the  Depositor  is subject to the filing  requirements  of the  Exchange  Act
with respect to the Trust Fund,  the Trustee shall notify the Securities  Administrator  and the Depositor
of any  bankruptcy  or  receivership  with  respect  to the  Trustee  or of any  proceedings  of the  type
described  under Item 1117 of  Regulation  AB that have  occurred as of the  related Due Period,  together
with a  description  thereof,  no later  than the date on which  such  information  is  required  of other
parties  hereto as set forth  under  this  Section  3.18.  In  addition,  the  Trustee  shall  notify  the
Securities  Administrator  and the Depositor of any affiliations or  relationships  that develop after the
Closing  Date  between  the Trustee and the  Depositor,  EMC,  the  Securities  Administrator,  the Master
Servicer,  the  Counterparty  or the Custodian of the type  described  under Item 1119 of  Regulation  AB,
together  with a  description  thereof,  no later  than March 15 of each year that the Trust is subject to
the Exchange Act reporting  requirements,  commencing  in 2007.  Should the  identification  of any of the
Depositor,  the Sponsor,  the Securities  Administrator,  the Master  Servicer,  the  Counterparty  or the
Custodian change, the Depositor shall promptly notify the Trustee.

                  (v)      (A) On or  prior to  January  30 of the  first  year in  which  the  Securities
Administrator is able to do so under applicable law, the Securities  Administrator  shall prepare and file
a Form 15 relating to the  automatic  suspension  of  reporting in respect of the Trust under the Exchange
Act.

         (B)      In the event  that the  Securities  Administrator  is  unable  to  timely  file with the
         Commission  all or any  required  portion of any Form 8-K,  10-D or 10-K  required to be filed by
         this  Agreement  because  required  disclosure  information  was  either not  delivered  to it or
         delivered  to it after  the  delivery  deadlines  set  forth in this  Agreement  or for any other
         reason,  the  Securities  Administrator  will  promptly  notify  the  Depositor  and  the  Master
         Servicer.  In the case of Form 10-D and 10-K,  the  Depositor,  Master  Servicer  and  Securities
         Administrator  will  cooperate  to  prepare  and  file a Form  12b-25  and a 10-DA  and  10-KA as
         applicable,  pursuant  to  Rule  12b-25  of the  Exchange  Act.  In the  case of  Form  8-K,  the
         Securities  Administrator will, upon receipt of all required Form 8-K Disclosure  Information and
         upon the approval and direction of the  Depositor,  include such  disclosure  information  on the
         next Form  10-D.  In the event  that any  previously  filed  Form 8-K,  10-D or 10-K  needs to be
         amended and such amendment  relates to any Additional  Disclosure,  the Securities  Administrator
         will notify the Depositor  and the parties  affected  thereby and such parties will  cooperate to
         prepare any  necessary  Form 8-K,  10-DA or 10-KA.  Any Form 15, Form 12b-25 or any  amendment to
         Form 8-K,  10-D or 10-K shall be signed by an  appropriate  officer of the Master  Servicer.  The
         parties  hereto  acknowledge  that the  performance  by the Master  Servicer  and the  Securities
         Administrator  of their  respective  duties under this Section  3.18(a)(v)  related to the timely
         preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K, 10-D
         or 10-K is contingent upon the Master Servicer and the Depositor  timely  performing their duties
         under this  Section.  Neither the Master  Servicer nor the  Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely file any such Form 15, Form 12b-25 or any
         amendments  to Forms 8-K,  10-D or 10-K,  where such failure  results  from a party's  failure to
         deliver,  on a timely  basis,  any  information  from such party  needed to prepare,  arrange for
         execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,  not
         resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Securities  Administrator,  from time to
time upon request,  such further information,  reports and financial statements within its control related
to this Agreement,  the Mortgage Loans as the Securities  Administrator  reasonably  deems  appropriate to
prepare and file all necessary  reports with the Commission.  The Securities  Administrator  shall have no
responsibility to file any items other than those specified in this Section 3.18;  provided,  however, the
Securities  Administrator  will  cooperate with the Depositor in connection  with any  additional  filings
with  respect  to the Trust  Fund as the  Depositor  deems  necessary  under the  Exchange  Act.  Fees and
expenses  incurred by the  Securities  Administrator  in  connection  with this  Section 3.18 shall not be
reimbursable from the Trust Fund.

         (b)      In connection with the filing of any Form 10-K  hereunder,  in the case where the Master
Servicer and the Securities  Administrator are not affiliated,  the Securities  Administrator shall sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form
attached hereto as Exhibit L) for the Depositor  regarding certain aspects of the Form 10-K  certification
signed  by the  Master  Servicer,  provided,  however,  that the  Securities  Administrator  shall  not be
required to undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (c)      The  Securities  Administrator  shall  indemnify  and hold  harmless,  the Company,  the
Depositor and the Master  Servicer and each of its officers,  directors  and  affiliates  from and against
any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and  expenses  arising out of or based upon a breach of the  Securities
Administrator's  obligations  under  Sections  3.16,  3.17  and  3.18  or the  Securities  Administrator's
negligence,  bad faith or  willful  misconduct  in  connection  therewith.  In  addition,  the  Securities
Administrator  shall  indemnify and hold harmless the Depositor and the Master  Servicer and each of their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon (i) any  untrue  statement  or alleged  untrue  statement  of any
material fact contained in any Back-Up Certification,  any Annual Statement of Compliance,  any Assessment
of Compliance or any Additional  Disclosure  provided by the Securities  Administrator on its behalf or on
behalf of any subservicer or  subcontractor  engaged by the Securities  Administrator  pursuant to Section
3.16,  3.17 or 3.18  (the  "Securities  Administrator  Information"),  or (ii)  any  omission  or  alleged
omission  to state  therein a  material  fact  required  to be stated  therein  or  necessary  to make the
statements  therein, in light of the circumstances in which they were made, not misleading;  provided,  by
way of  clarification,  that this  paragraph  shall be construed  solely by  reference  to the  Securities
Administrator  Information  and  not  to  any  other  information  communicated  in  connection  with  the
Certificates,  without regard to whether the Securities  Administrator  Information or any portion thereof
is presented together with or separately from such other information.

         The  Depositor  shall  indemnify and hold harmless the  Securities  Administrator  and the Master
Servicer  and each of its  officers,  directors  and  affiliates  from and against  any  losses,  damages,
penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related  costs,  judgments and
other costs and expenses  arising out of or based upon a breach of the  obligations of the Depositor under
Sections  3.16,  3.17  and  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection  therewith.  In addition,  the Depositor shall indemnify and hold harmless the Master Servicer,
the Securities  Administrator  and each of their  respective  officers,  directors and affiliates from and
against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and
related  costs,  judgments  and other  costs and  expenses  arising  out of or based  upon (i) any  untrue
statement or alleged  untrue  statement  of any  material  fact  contained  in any  Additional  Disclosure
provided by the  Depositor  that is required to be filed  pursuant to this  Section  3.18 (the  "Depositor
Information"),  or (ii) any omission or alleged  omission to state  therein a material fact required to be
stated therein or necessary to make the statements  therein,  in light of the  circumstances in which they
were made, not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed
solely  by  reference  to the  Depositor  Information  that is  required  to be filed and not to any other
information  communicated  in connection  with the  Certificates,  without regard to whether the Depositor
Information or any portion thereof is presented together with or separately from such other information.

         The Master Servicer shall indemnify and hold harmless the Company,  the Securities  Administrator
and the Depositor and each of its  respective  officers,  directors  and  affiliates  from and against any
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the
Master  Servicer under  Sections 3.16,  3.17 and 3.18 or the Master  Servicer's  negligence,  bad faith or
willful  misconduct in connection  therewith.  In addition,  the Master  Servicer shall indemnify and hold
harmless the  Depositor and each of its officers,  directors and  affiliates  from and against any losses,
damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and related costs, judgments
and other costs and  expenses  arising  out of or based upon (i) any untrue  statement  or alleged  untrue
statement of any  material  fact  contained  in any Annual  Statement of  Compliance,  any  Assessment  of
Compliance  or any  Additional  Disclosure  provided by the Master  Servicer on its behalf or on behalf of
any subservicer or  subcontractor  engaged by the Master  Servicer  pursuant to Section 3.16, 3.17 or 3.18
(the  "Master  Servicer  Information"),  or (ii) any  omission  or  alleged  omission  to state  therein a
material fact required to be stated therein or necessary to make the statements  therein,  in light of the
circumstances  in which they were made,  not  misleading;  provided,  by way of  clarification,  that this
paragraph shall be construed  solely by reference to the Master Servicer  Information and not to any other
information  communicated  in  connection  with the  Certificates,  without  regard to whether  the Master
Servicer  Information  or any portion  thereof is presented  together with or  separately  from such other
information.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Company,  the Depositor,  the Securities  Administrator  or the Master Servicer,  as applicable,  then the
defaulting  party,  in connection  with any conduct for which it is providing  indemnification  under this
Section  3.18,  agrees that it shall  contribute  to the amount paid or payable by the other  parties as a
result of the  losses,  claims,  damages  or  liabilities  of the  other  party in such  proportion  as is
appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (d)      The  indemnification  provisions  set  forth in this  Section  3.18  shall  survive  the
termination of this Agreement or the termination of any party to this Agreement.

         (e)      Failure  of the  Master  Servicer  to comply  with this  Section  3.18  (including  with
respect to the  timeframes  required  herein)  shall  constitute  an Event of Default,  and at the written
direction of the Depositor,  the Trustee shall,  in addition to whatever rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon notice  immediately  terminate all of the rights and  obligations  of the Master  Servicer under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer  for the same (but  subject to the  Master  Servicer  rights to  payment of any Master  Servicing
Compensation and  reimbursement of all amounts for which it is entitled to be reimbursed prior to the date
of  termination).  Failure of the  Securities  Administrator  to comply with this Section 3.18  (including
with respect to the  timeframes  required in this Section)  which  failure  results in a failure to timely
file the related  Form 10-K,  shall  constitute a default and at the written  direction of the  Depositor,
the Trustee  shall,  in addition to whatever  rights the Trustee may have under this  Agreement and at law
or equity or to damages,  including  injunctive relief and specific  performance,  upon notice immediately
terminate all of the rights and  obligations of the Securities  Administrator  under this Agreement and in
and to the Mortgage Loans and the proceeds thereof without  compensating the Securities  Administrator for
the same (but subject to the Securities  Administrator's  right to  reimbursement of all amounts for which
it is entitled to be reimbursed  prior to the date of  termination).  This paragraph  shall  supersede any
other  provision  in this  Agreement  or any other  agreement  to the  contrary.  In  connection  with the
termination of the Master  Servicer or the Securities  Administrator  pursuant to this Section 3.18(e) the
Trustee shall be entitled to reimbursement  of all costs and expenses  associated with such termination to
the extent set forth in Section  9.05.  Notwithstanding  anything to the  contrary in this  Agreement,  no
Event of Default by the Master  Servicer or default by the  Securities  Administrator  shall have occurred
with respect to any failure to properly  prepare,  execute and/or timely file any report on Form 8-K, Form
10-D or Form 10-K,  any Form 15 or Form 12b-25 or any  amendments  to Form 8-K,  10-D or 10-K,  where such
failure results from any party's failure to deliver,  on a timely basis,  any information  from such party
needed to prepare,  arrange for execution or file any such report, Form or amendment,  and does not result
from its own negligence, bad faith or willful misconduct.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Any report,  notice or  notification  to be delivered by the Company,  the Master Servicer or the
Securities  Administrator  to the Depositor  pursuant to this Section 3.18,  may be delivered via email to
RegABNotifications@bear.com  or,  in  the  case  of a  notification,  telephonically  by  calling  Reg  AB
Compliance Manager at 212-272-7525.

         Section 3.19.     The Company.  On the Closing Date,  the Company will receive from the Depositor
a payment of $5,000.

         Section 3.20.     UCC. The Sponsor shall file any financing statements,  continuation  statements
or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.21.     Optional  Purchase  of  Defaulted  Mortgage  Loans.  (a)  With  respect  to any
Mortgage  Loan which as of the first day of a Fiscal  Quarter is  Delinquent in payment by 90 days or more
or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at
a price equal to the Repurchase  Price;  provided,  however,  (i) that such Mortgage Loan is still 90 days
or more  Delinquent or is an REO Property as of the date of such purchase and (ii) this  purchase  option,
if not  theretofore  exercised,  shall  terminate on the date prior to the last day of the related  Fiscal
Quarter.  This  purchase  option,  if  not  exercised,  shall  not be  thereafter  reinstated  unless  the
delinquency  is cured and the  Mortgage  Loan  thereafter  again  becomes  90 days or more  Delinquent  or
becomes an REO Property,  in which case the option shall again become  exercisable  as of the first day of
the related Fiscal Quarter.

         (b)      If at any time the  Company  remits to the Master  Servicer a payment for deposit in the
Distribution  Account  covering  the  amount of the  Repurchase  Price for such a Mortgage  Loan,  and the
Company provides to the Trustee a certification  signed by a Servicing  Officer stating that the amount of
such  payment  has been  deposited  in the  Distribution  Account,  then the  Trustee  shall  execute  the
assignment  of such  Mortgage  Loan  to the  Company  at the  request  of the  Company  without  recourse,
representation  or  warranty  and the  Company  shall  succeed to all of the  Trustee's  right,  title and
interest in and to such Mortgage Loan, and all security and documents  relative  thereto.  Such assignment
shall be an assignment  outright and not for security.  The Company will thereupon own such Mortgage,  and
all such security and documents,  free of any further obligation to the Trustee or the  Certificateholders
with respect thereto.

         Section 3.22.     Reserved.

         Section 3.23.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement is to  facilitate  compliance by the Sponsor,  the Depositor and the Master  Servicer with
the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the  obligations of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties'
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  or the  Depositor,  or the Master  Servicer or the  Securities
Administrator for delivery of additional or different  information as the Sponsor,  the Depositor,  or the
Master  Servicer or the Securities  Administrator  may determine in good faith is necessary to comply with
the provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall be required to effect any
such changes in the parties' obligations as are necessary to accommodate  evolving  interpretations of the
provisions  of Regulation  AB. All costs,  expenses,  fees,  liabilities,  charges and amounts  (including
legal fees)  incurred by the Trustee in  connection  with this Section 3.23 shall be fully  reimbursed  to
the Trustee pursuant to Section 4.05(l).

         Section 3.24.     Lender-Paid PMI Policy.

         The Master  Servicer  shall pay,  on behalf of the Trustee  and the  Certificateholders,  fees or
premiums in connection  with any  Lender-Paid PMI Policy with respect to any GMAC Mortgage Loan covered by
a  Lender-Paid  PMI Policy,  necessary to keep any such  Lender-Paid  PMI Policy in full force and effect.
Such amounts  shall be payable,  in each case,  to the extent such related  Mortgage Loan is identified on
the Mortgage  Loan Schedule as beging  covered by a  Lender-Paid  PMI Policy and to the extent and in such
amount as such fees or premiums are  identified  to the Master  Servicer by GMAC with respect to each such
Mortgage Loan.


                                                ARTICLE IV

                                                 Accounts

         Section 4.01.     Protected  Accounts.  (a) The Master  Servicer  shall enforce the obligation of
each Servicer to establish and maintain a Protected  Account in accordance  with the applicable  Servicing
Agreement,  with records to be kept with respect  thereto on a Mortgage Loan by Mortgage Loan basis,  into
which  accounts  shall be  deposited  within 48 hours (or as of such other time  specified  in the related
Servicing  Agreement) of receipt,  all collections of principal and interest on any Mortgage Loan and with
respect to any REO Property received by a Servicer,  including Principal Prepayments,  Insurance Proceeds,
Liquidation  Proceeds and advances made from the  Servicer's  own funds (less  servicing  compensation  as
permitted by the applicable  Servicing  Agreement in the case of any Servicer) and all other amounts to be
deposited in the Protected  Account.  Servicing  Compensation in the form of assumption fees, if any, late
payment charges,  as collected,  if any, or otherwise (and in certain cases,  Prepayment Charges) shall be
retained by the  applicable  Servicer and shall not be deposited in the  Protected  Account.  The Servicer
is hereby  authorized to make withdrawals from and deposits to the related  Protected Account for purposes
required or permitted by this Agreement.  To the extent provided in the related Servicing  Agreement,  the
Protected  Account shall be held by a Designated  Depository  Institution  and  segregated on the books of
such institution in the name of the Trustee for the benefit of Certificateholders.

         (b)      To the extent  provided  in the  related  Servicing  Agreement,  amounts on deposit in a
Protected  Account may be invested in Permitted  Investments in the name of the Trustee for the benefit of
Certificateholders  and,  except as provided in the preceding  paragraph,  not  commingled  with any other
funds.  Such  Permitted  Investments  shall mature,  or shall be subject to redemption or  withdrawal,  no
later than the date on which such funds are  required  to be  withdrawn  for  deposit in the  Distribution
Account,  and  shall  be  held  until  required  for  such  deposit.  The  income  earned  from  Permitted
Investments  made  pursuant  to this  Section 4.01  shall  be  paid  to the  related  Servicer  under  the
applicable  Servicing  Agreement,  and the  risk  of loss of  moneys  required  to be  distributed  to the
Certificateholders  resulting  from  such  investments  shall be  borne by and be the risk of the  related
Servicer.  The related  Servicer (to the extent  provided in the  Servicing  Agreement)  shall deposit the
amount of any such loss in the Protected  Account within two Business Days of receipt of  notification  of
such loss but not later than the second  Business Day prior to the  Distribution  Date on which the moneys
so invested are required to be distributed to the Certificateholders.

         (c)      To the extent  provided in the related  Servicing  Agreement and subject to this Article
IV, on or before each Servicer  Remittance  Date, the related Servicer shall withdraw or shall cause to be
withdrawn  from its  Protected  Accounts  and shall  immediately  deposit or cause to be  deposited in the
Distribution  Account  amounts  representing  the  following  collections  and  payments  (other than with
respect  to  principal  of or  interest  on the  Mortgage  Loans due on or before the  Cut-off  Date) with
respect to each Loan Group or Sub-Loan Group, as applicable:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by such  Servicer  pursuant to its Servicing  Agreement  which were due during or before
the related Due Period,  net of the amount  thereof  comprising its Servicing Fee or any fees with respect
to any lender-paid primary mortgage insurance policy;

                  (ii)     Full  Principal  Prepayments  and any  Liquidation  Proceeds  received  by such
Servicer  with  respect  to the  Mortgage  Loans in the  related  Prepayment  Period  (or,  in the case of
Subsequent  Recoveries,  during the related  Due  Period),  with  interest  to the date of  prepayment  or
liquidation, net of the amount thereof comprising its Servicing Fee;

                  (iii)    Partial Principal  Prepayments received by such Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any amount to be used as a Monthly Advance; and

                  (v)      Any amounts required to be paid by the Servicers under the related Servicing
Agreements with respect to clauses (a) and (b) of the definition of Interest Shortfall with respect to
the related Mortgage Loans for the related Distribution Date.

         (d)      Withdrawals  may be  made  from an  Account  only to make  remittances  as  provided  in
Section 4.01(c),  4.04 and 4.05; to reimburse the Master Servicer or a Servicer for Monthly Advances which
have been recovered by subsequent  collections from the related Mortgagor;  to remove amounts deposited in
error;  to remove fees,  charges or other such amounts  deposited  on a temporary  basis;  or to clear and
terminate  the  account at the  termination  of this  Agreement  in  accordance  with  Section  10.01.  As
provided in Sections  4.01(c) and 4.04(b) certain  amounts  otherwise due to the Servicers may be retained
by them and need not be deposited in the Distribution Account.

         (e)      The Master  Servicer  shall not itself waive (or  authorize a Servicer to waive,  unless
such Servicer is allowed to waive in accordance  with the terms of the related  Servicing  Agreement)  any
Prepayment  Charge that the Trust would otherwise be entitled to unless:  (i) the  enforceability  thereof
shall have been  limited by  bankruptcy,  insolvency,  moratorium,  receivership  and other  similar  laws
relating to creditors' rights generally,  (ii) the enforcement  thereof is illegal, or any local, state or
federal  agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage
debt has been  accelerated  in connection  with a foreclosure  or other  involuntary  payment or (iv) such
waiver is  standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a
reasonably  foreseeable  default and would, in the reasonable  judgment of the Master  Servicer,  maximize
recovery  of total  proceeds  taking  into  account  the value of such  Prepayment  Charge and the related
Mortgage Loan. In no event will the Master  Servicer  itself waive a Prepayment  Charge in connection with
a  refinancing  of a Mortgage Loan that is not related to a default or a reasonably  foreseeable  default.
If a  Prepayment  Charge is waived  by the  Master  Servicer,  but does not meet the  standards  described
above,  then the Master  Servicer  is  required  to pay the  amount of such  waived  Prepayment  Charge by
depositing such amount into the Distribution  Account by the immediately  succeeding  Distribution Account
Deposit Date.

         Section 4.02.     [Reserved].

         Section 4.03.     [Reserved].

         Section 4.04.     Distribution  Account.  (a) The Securities  Administrator  shall  establish and
maintain in the name of the Trustee, for the benefit of the  Certificateholders,  the Distribution Account
as a segregated trust account or accounts.

         (b)      The  Master  Servicer  and  the  Securities  Administrator  will  each  deposit  in  the
Distribution Account as identified and as received by each of them, the following amounts:

                  (i)      Any amounts received from the Servicers and constituting Available Funds;

                  (ii)     Any Monthly Advance and any Compensating  Interest Payments required to be made
by the Master Servicer pursuant to this Agreement;

                  (iii)    Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Master Servicer or which were not deposited in a Protected Account;

                  (iv)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased by the Company pursuant to  Section 3.21,  and all proceeds of any
Mortgage  Loans or property  acquired with respect  thereto  repurchased  by the Depositor or its designee
pursuant to Section 10.01;

                  (v)      Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (vi)     Any amounts  received by the Master  Servicer or Securities  Administrator,  or
required to be paid by the Master  Servicer,  in connection  with any Prepayment  Charge on the Prepayment
Charge Loans; and

                  (vii)    Any other amounts  received by or on behalf of the Master Servicer and required
to be deposited in the Distribution Account pursuant to this Agreement.

         (c)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Securities
Administrator  in the  name  of the  Trustee  in  trust  for  the  benefit  of the  Certificateholders  in
accordance with the terms and provisions of this Agreement.

         (d)      The  requirements for crediting the  Distribution  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
(i) late  payment  charges  or  assumption,  tax  service,  statement  account  or  payoff,  substitution,
satisfaction,  release and other like fees and charges and (ii) the items  enumerated in Section 4.05 with
respect to the Securities  Administrator,  the Master Servicer and the Servicers,  need not be credited by
the  Master  Servicer  or the  Servicers  to the  Distribution  Account.  Amounts  received  by the Master
Servicer or the Securities  Administrator in connection with Prepayment  Charges on the Prepayment  Charge
Loans shall be  deposited  into the Class XP Reserve  Account by such party upon receipt  thereof.  In the
event that the Master Servicer or the Securities  Administrator  shall deposit or cause to be deposited to
the Distribution  Account any amount not required to be credited  thereto,  the Securities  Administrator,
upon receipt of a written request  therefor signed by a Servicing  Officer of the Master  Servicer,  shall
promptly   transfer  such  amount  to  the  Master   Servicer,   any  provision  herein  to  the  contrary
notwithstanding.

         (e)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Securities  Administrator  and held by the Securities  Administrator  in trust in its
Corporate  Trust  Office,  and the  Distribution  Account  and the funds  deposited  therein  shall not be
subject  to, and shall be  protected  from,  all claims,  liens,  and  encumbrances  of any  creditors  or
depositors of the Securities  Administrator or the Master Servicer  (whether made directly,  or indirectly
through  a  liquidator  or  receiver  of  the  Securities  Administrator  or  the  Master  Servicer).  The
Distribution  Account shall be an Eligible  Account.  The amount at any time credited to the  Distribution
Account,  if  invested,  shall be  invested  in the name of the  Trustee,  in such  Permitted  Investments
selected by the Master  Servicer or the Depositor.  The Master  Servicer or the Depositor shall select the
Permitted  Investments for the funds on deposit in the  Distribution  Account.  All Permitted  Investments
shall mature or be subject to redemption or  withdrawal  on or before,  and shall be held until,  the next
succeeding   Distribution   Date  if  the  obligor  for  such  Permitted   Investment  is  the  Securities
Administrator  or, if such  obligor is any other  Person,  the Business Day  preceding  such  Distribution
Date,  in the case of Permitted  Investments  for the benefit of the Master  Servicer  and the  Depositor.
With respect to the Distribution  Account and the funds deposited  therein,  the Securities  Administrator
shall take such  action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to
the  priorities  afforded  to such a trust  account  (in  addition  to a claim  against  the estate of the
Trustee) as provided by 12 U.S.C. § 92a(e), and applicable  regulations  pursuant thereto,  if applicable,
or any applicable comparable state statute applicable to state chartered banking corporations.

         (f)      Any and all  investment  earnings  and losses on amounts on deposit in the  Distribution
Account  for a maximum  period of six  Business  Days  preceding  the  Distribution  Date shall be for the
account  of the  Master  Servicer.  The  Master  Servicer  and the  Depositor  from time to time  shall be
permitted to withdraw or receive  distribution  of any and all investment  earnings from the  Distribution
Account  on  behalf  of  itself.   The  risk  of  loss  of  moneys  required  to  be  distributed  to  the
Certificateholders  resulting  from  such  investments  shall be  borne  by and be the risk of the  Master
Servicer  and the  Depositor  based on the  Permitted  Investments  on which  such loss is  incurred.  The
Master  Servicer  shall  deposit  the  amount  of any such loss in the  Distribution  Account  within  two
Business Days of receipt of  notification of such loss but not later than the  Distribution  Date on which
the moneys so invested are required to be distributed to the Certificateholders.

         (g)      In the  event  that the  Master  Servicer  and  Securities  Administrator  are no longer
affiliated,  the Master  Servicer shall establish and maintain an account  separate from the  Distribution
Account  into which any funds  remitted by the  Company and  Servicers  will be  deposited.  No later than
noon New York time on the Business Day prior to each  Distribution  Date, the Master  Servicer shall remit
any such funds to the Paying Agent for deposit in the  Distribution  Account.  The Master  Servicer  shall
make the following permitted withdrawals and transfers from such account:

                  (i)      The  Master  Servicer  will,  from  time to time on demand  of the  Company,  a
Servicer or the  Securities  Administrator,  make or cause to be made such  withdrawals  or transfers from
the  account as the Master  Servicer  has  designated  for such  transfer or  withdrawal  pursuant to this
Agreement and the related  Servicing  Agreement.  The Master  Servicer may clear and terminate the account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

                  (ii)     On an ongoing  basis,  the Master  Servicer  shall  withdraw  from the  account
(i) any expenses,  costs and liabilities  recoverable by the Trustee, the Master Servicer,  the Securities
Administrator  or the Custodian  pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any  amounts payable to
the Master Servicer as set forth in  Section 3.14;  provided,  however,  that the Master Servicer shall be
obligated to pay from its own funds any amounts which it is required to pay under Section 7.03(a).

                  (iii)    In addition,  on or before each Business Day prior to each  Distribution  Date,
the Master Servicer shall deposit in the  Distribution  Account (or remit to the Securities  Administrator
for deposit therein) any Monthly  Advances  required to be made by the Master Servicer with respect to the
Mortgage Loans.

                  (iv)     No  later  than  noon  New  York  time  on  each  Business  Day  prior  to each
Distribution  Date, the Master  Servicer will transfer all Available  Funds on deposit in the account with
respect to the related Distribution Date to the Paying Agent for deposit in the Distribution Account.

         Section 4.05.     Permitted   Withdrawals  and  Transfers  from  the  Distribution  Account.  The
Securities  Administrator  will,  from time to time on demand of the Master  Servicer  (or with respect to
clause (l) hereto,  on demand of the Trustee,  the Securities  Administrator  or the  Custodian),  make or
cause to be made such  withdrawals or transfers from the  Distribution  Account as the Master Servicer has
designated for such transfer or withdrawal  pursuant to this Agreement and the Servicing  Agreements or as
the Securities Administrator deems necessary for the following purposes:

         (a)      to reimburse  the Master  Servicer or any  Servicer  for any Monthly  Advance of its own
funds,  the right of the Master  Servicer  or a  Servicer  to  reimbursement  pursuant  to this  subclause
(i) being  limited to amounts  received on a particular  Mortgage Loan (including,  for this purpose,  the
Repurchase Price therefor,  Insurance Proceeds and Liquidation  Proceeds) which represent late payments or
recoveries  of the  principal  of or interest on such  Mortgage  Loan with  respect to which such  Monthly
Advance was made;

         (b)      to  reimburse  the  Master   Servicer  or  any  Servicer  from  Insurance   Proceeds  or
Liquidation  Proceeds  relating to a particular  Mortgage Loan for amounts expended by the Master Servicer
or such  Servicer in good faith in  connection  with the  restoration  of the related  Mortgaged  Property
which was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

         (c)      to reimburse the Master Servicer or any Servicer from Insurance  Proceeds  relating to a
particular  Mortgage  Loan for  insured  expenses  incurred  with  respect  to such  Mortgage  Loan and to
reimburse the Master Servicer or such Servicer from Liquidation  Proceeds from a particular  Mortgage Loan
for Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that the Master Servicer
shall not be entitled to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage Loan to the
extent that (i) any amounts with respect to such  Mortgage Loan were paid as Excess  Liquidation  Proceeds
pursuant  to clause  (xi) of this  Section  4.05(a)  to the  Master  Servicer;  and (ii) such  Liquidation
Expenses were not included in the computation of such Excess Liquidation Proceeds;

         (d)      to pay the Master Servicer or any Servicer,  as appropriate,  from Liquidation  Proceeds
or Insurance  Proceeds  received in connection with the liquidation of any Mortgage Loan, the amount which
the Master  Servicer  or such  Servicer  would have been  entitled  to receive  under  clause (ix) of this
Section  4.05(a)  as  servicing  compensation  on  account  of each  defaulted  scheduled  payment on such
Mortgage Loan if paid in a timely manner by the related Mortgagor;

         (e)      to pay the Master  Servicer or any Servicer from the  Repurchase  Price for any Mortgage
Loan,  the amount which the Master  Servicer or such  Servicer  would have been  entitled to receive under
clause (ix) of this Section 4.05(a) as servicing compensation;

         (f)      to  reimburse  the Master  Servicer or any  Servicer  for  advances of funds (other than
Monthly  Advances) made with respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to
this clause being limited to amounts received on the related  Mortgage Loan (including,  for this purpose,
the  Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent  late
recoveries of the payments for which such advances were made;

         (g)      to reimburse  the Master  Servicer or any Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

         (h)      to pay the Master Servicer as set forth in Section 3.14;

         (i)      to reimburse the Master  Servicer for expenses,  costs and  liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

         (j)      to pay to  the  Master  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds to the extent not retained by the related Servicer;

         (k)      to  reimburse  or pay any  Servicer  any  such  amounts  as are due  thereto  under  the
applicable  Servicing  Agreement  and have not been  retained  by or paid to the  Servicer,  to the extent
provided in the related Servicing Agreement;

         (l)      to reimburse the Trustee,  the Securities  Administrator  or the Custodian for expenses,
costs and liabilities incurred by or reimbursable to it pursuant to this Agreement;

         (m)      to remove amounts deposited in error;

         (n)      to clear and terminate the Distribution Account pursuant to Section 10.01; and

         (o)      to pay the Depositor as set forth in Section 4.04(e).

         (p)      The  Securities  Administrator  shall  keep  and  maintain  separate  accounting,  on  a
Mortgage  Loan by Mortgage Loan basis and shall provide a copy to the  Securities  Administrator,  for the
purpose of  accounting  for any  reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)
through  (vi) and  (viii) or with  respect  to any such  amounts  which  would  have been  covered by such
clauses  had the  amounts  not been  retained  by the  Master  Servicer  without  being  deposited  in the
Distribution  Account under Section  4.04(b).  Reimbursements  made pursuant to clauses (vii),  (ix), (xi)
and (xii) will be allocated between the Loan Groups or Sub-Loan Groups,  as applicable,  pro rata based on
the aggregate  Stated  Principal  Balances of the Mortgage Loans in each Loan Group or Sub-Loan  Group, as
applicable.

         (q)      On each Distribution  Date, the Securities  Administrator  shall distribute the Interest
Funds,  Principal Funds and Available Funds to the extent on deposit in the Distribution  Account for each
Loan Group or  Sub-Loan  Group,  as applicable,  to the Holders of the related  Certificates in accordance
with Section 6.01.

         Section 4.06.     Reserve Fund.
(a)                                 On or before the Closing  Date,  the  Securities  Administrator  shall
establish one  or more  segregated  trust  accounts  (the  "Reserve  Fund") in the name of the  Trustee on
behalf of the Holders of the Group I Offered,  Class I-B-3 and Class B-IO  Certificates.  The Reserve Fund
must be an Eligible Account. The Reserve Fund shall be entitled "Reserve Fund,  Citibank,  N.A. as Trustee
f/b/o  holders of  Structured  Asset  Mortgage  Investments  II Inc.,  Bear  Stearns  ALT-A Trust  2006-4,
Mortgage  Pass-Through  Certificates,  Series 2006-4."  The Securities  Administrator shall demand payment
of all money payable by the  Counterparty  under the Cap  Contracts.  The Securities  Administrator  shall
deposit  in the  Reserve  Fund all  payments  received  by it from the  Counterparty  pursuant  to the Cap
Contracts and, prior to distribution  of such amounts  pursuant to Sections  6.01(a) and  6.02(i)(a),  all
payments  described  under  the Ninth  and Tenth  clauses  of  Section  6.01(a)  and clause (J) of Section
6.02(i)(a).   All Cap Contract Payment Amounts received from Cap Contracts  benefiting the Group I Offered
and Class  I-B-3 Certificateholders  and  the amounts  described in the Ninth and Tenth clauses of Section
6.01(a)  deposited to the Reserve  Fund shall be held by the Securities  Administrator  in the name of the
Trustee  on behalf  of the  Trust,  in trust  for the  benefit  of the  Group I  Offered  and Class  I-B-3
Certificateholders,  as  applicable, and  the Class B-IO  Certificateholders in  accordance with the terms
and  provisions  of  this  Agreement.  On each  Distribution  Date,  the  Securities  Administrator  shall
distribute  amounts on deposit in  the Reserve  Fund to the Group I Offered,  Class I-B-3,  and Class B-IO
Certificateholders in accordance with the Ninth and Tenth clauses of Section 6.01(a) and Section 6.01(b).

         (b)      The  Reserve  Fund  is  an  "outside  reserve  fund"  within  the  meaning  of  Treasury
Regulation  Section  1.860G-2(h)  and shall be an asset of the Trust  Fund but not an asset of any  2006-4
REMIC.  The  Securities  Administrator  on behalf of the Trust shall be the  nominal  owner of the Reserve
Fund. For federal income tax purposes,  the Class  B-IO Certificateholders  shall be the beneficial owners
of the Reserve Fund,  subject to the power of the  Securities  Administrator  to distribute  amounts under
the Ninth and  Tenth clauses of Section 6.01(a),  Section 6.01(b) and Section  6.02(a)(J) and shall report
items of  income,  deduction,  gain or loss  arising  therefrom.  For  federal  income tax  purposes,  (i)
amounts  distributed  to  Certificateholders  pursuant to the Ninth and Tenth  clauses of Section  6.01(a)
will be treated as first  distributed  to the Class B-IO  Certificateholders  and then paid from the Class
B-IO  Certificateholders to the applicable Group I Offered or Class I-B-3  Certificateholders.  Amounts in
the  Reserve  Fund held in trust  for the  benefit  of the Group I  Offered,  Class  I-B-3 and Class  B-IO
Certificateholders  shall, at the written direction of the Class B-IO  Certificateholders,  be invested in
Permitted  Investments  that  mature  no  later  than  the  Business  Day  prior  to the  next  succeeding
Distribution  Date.  If no written  direction  is  received,  the amounts in the Reserve Fund shall remain
uninvested.  Any  losses  on such  Permitted  Investments  shall  not in any  case be a  liability  of the
Securities  Administrator  but  an  amount  equal  to  such  losses  shall  be  given  by the  Class  B-IO
Certificateholders to the Securities  Administrator out of such  Certificateholders' own funds immediately
as realized,  for deposit by the  Securities  Administrator  into the Reserve Fund. To the extent that the
Class B- IO Certificateholders  have provided the Securities  Administrator with such written direction to
invest such funds in Permitted Investments,  on each Distribution Date the Securities  Administrator shall
distribute all net income and gain from such  Permitted  Investments in the Reserve Fund to the Class B-IO
Certificateholders,  not as a  distribution  in respect of any interest in any 2006-4  REMIC.  All amounts
earned on amounts on deposit  in the  Reserve  Fund held in trust for the  benefit of the Group I Offered,
Class I-B-3 and Class B-IO Certificateholders shall be taxable to the Class B-IO Certificateholders.

         Section 4.07.     Class XP Reserve  Account.  (a) The Securities  Administrator  shall  establish
and  maintain  with itself a  separate,  segregated  trust  account,  which shall be an Eligible  Account,
titled "Reserve Account,  Wells Fargo Bank, National Association,  as Securities  Administrator f/b/o Bear
Stearns ALT-A Trust 2006-4, Mortgage Pass-Through  Certificates,  Series 2006-4, Class XP". On the Closing
Date, the Depositor  shall deposit $100 into the Class XP Reserve  Account.  Funds on deposit in the Class
XP Reserve  Account shall be held in trust by the  Securities  Administrator  for the holders of the Class
XP Certificates.  The Class XP Reserve Account will not represent an interest in any REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the  Securities  Administrator  shall withdraw the amount
then on deposit in the Class XP Reserve Account and deposit such amount into the  Distribution  Account to
be  distributed to the Holders of the related Class XP  Certificates  in accordance  with Section  6.01(c)
and Section 6.02(e), as applicable,  and with regards to the initial $100 deposit,  this Section 4.07. The
initial $100 deposited in the Class XP Reserve  Account shall be applied to the Class XP  Certificates  on
a pro rata basis based upon the  initial  certificate  balances  stated on the Class XP  Certificates.  In
addition,  on the earlier of (x) the Business Day prior to the  Distribution  Date on which all the assets
of the Trust Fund are  repurchased as described in Section  10.01(a) and (y) the Business Day prior to the
Distribution  Date occurring in  March 2012,  the  Securities  Administrator  shall withdraw the amount on
deposit in the Class XP Reserve  Account,  deposit  such  amount into the  Distribution  Account and remit
such  amount  to  the  Securities   Administrator  and  provide  written  instruction  to  the  Securities
Administrator  to pay such amount to the related Class XP  Certificates  in  accordance  with this Section
4.07,  Section  6.01(c) and 6.02 (e), as applicable,  and following  such  withdrawal the Class XP Reserve
Account shall be closed.


                                                ARTICLE V

                                               Certificates

         Section 5.01.     Certificates.   (a)  The   Depository,   the  Depositor   and  the   Securities
Administrator  have  entered  into a Depository  Agreement  dated as of the Closing Date (the  "Depository
Agreement").   Except  for  the  Residual  Certificates,  the  Private  Certificates  and  the  Individual
Certificates and as provided in Section 5.01(b),  the  Certificates  shall at all times remain  registered
in the name of the  Depository  or its nominee  and at all times:  (i) registration  of such  Certificates
may  not be  transferred  by  the  Securities  Administrator  except  to a  successor  to the  Depository;
(ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall be
governed by applicable  rules  established by the Depository;  (iii) the  Depository may collect its usual
and  customary  fees,  charges  and  expenses  from  its  Depository  Participants;  (iv)  the  Securities
Administrator  shall  deal  with the  Depository  as  representative  of such  Certificate  Owners  of the
respective Class of  Certificates for purposes of exercising the rights of  Certificateholders  under this
Agreement,  and requests and  directions  for and votes of such  representative  shall not be deemed to be
inconsistent if they are made with respect to different  Certificate  Owners;  and (v) the Trustee and the
Securities  Administrator  may rely and shall be fully protected in relying upon information  furnished by
the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any  time  the  Holders  of all of the  Certificates  of one or more  such  Classes  request  that  the
Securities  Administrator  cause such Class to become Global  Certificates,  the Securities  Administrator
and the Depositor  will take such action as may be reasonably  required to cause the  Depository to accept
such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A) the  Depositor  advises  the  Securities  Administrator  in  writing  that the
Depository is no longer willing or able to properly discharge its  responsibilities  as Depository and (B)
the  Depositor  is unable to locate a  qualified  successor  within 30 days or (ii) the  Depositor  at its
option advises the Securities  Administrator in writing that it elects to terminate the book-entry  system
through the  Depository,  the  Securities  Administrator  shall  request  that the  Depository  notify all
Certificate  Owners of the  occurrence  of any such event and of the  availability  of  definitive,  fully
registered  Certificates  to  Certificate  Owners  requesting  the same.  Upon surrender to the Securities
Administrator of the  Certificates by the Depository,  accompanied by registration  instructions  from the
Depository for registration, the Securities Administrator shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner's  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Securities  Administrator  to exchange or
cause the exchange of the Certificate  Owner's  interest in such Class of  Certificates  for an equivalent
interest  in  fully  registered  definitive  form.  Upon  receipt  by  the  Securities   Administrator  of
instructions  from the  Depository  directing the Securities  Administrator  to effect such exchange (such
instructions  to contain  information  regarding the Class of Certificates  and the Certificate  Principal
Balance  being  exchanged,  the  Depository  Participant  account to be  debited  with the  decrease,  the
registered holder of and delivery instructions for the definitive  Certificate,  and any other information
reasonably  required by the Securities  Administrator),  (i) the Securities  Administrator  shall instruct
the  Depository  to reduce the  related  Depository  Participant's  account by the  aggregate  Certificate
Principal  Balance of the  definitive  Certificate,  (ii) the Securities  Administrator  shall execute and
deliver,  in accordance with the  registration  and delivery  instructions  provided by the Depository,  a
Definitive  Certificate  evidencing such  Certificate  Owner's  interest in such Class of Certificates and
(iii) the Securities  Administrator  shall execute a new Book-Entry  Certificate  reflecting the reduction
in the  aggregate  Certificate  Principal  Balance  of such  Class of  Certificates  by the  amount of the
definitive Certificates.

         Neither  the  Depositor  nor the  Securities  Administrator  shall be liable for any delay in the
delivery of any instructions  required  pursuant to this Section 5.01(b) and may conclusively rely on, and
shall be protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC I."  Component  I of the  Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC I for purposes of the REMIC  Provisions (as defined herein) under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate and initial  Uncertificated  Principal  Balance for each of the "regular  interests" in
REMIC I and the  designation and Certificate  Principal  Balance of the Class R Certificates  allocable to
Component I of the Class R Certificates.  None of the REMIC I Regular Interests will be certificated.

                                       Uncertificated         Initial
 Class Designation for      Type of     Pass-Through      Uncertificated
 each REMIC I Interest     Interest         Rate         Principal Balance
------------------------- ------------ ---------------- --------------------
Y-1                         Regular      Variable(1)        $38,684.82
Y-2                         Regular      Variable(2)        $308,276.53
Y-3                         Regular      Variable(3)        $346,805.48
Z-1                         Regular      Variable(1)      $77,330,950.65
Z-2                         Regular      Variable(2)      $616,244,787.28
Z-3                         Regular     Variable (3)      $693,270,558.73
Component I of the
Class R Certificates       Residual          (4)                         $0

_______________________
 (1) Interest  distributed to REMIC I Regular  Interests Y-1 and Z-1 on each  Distribution  Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group II-1 Mortgage  Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(2)      Interest  distributed to REMIC I  Regular  Interests Y-2 and Z-2 on each  Distribution  Date will
     have accrued at the weighted  average of the Net Rates for the Sub-Loan  Group II-2 Mortgage Loans on
     the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such Distribution
     Date.
(3)  Interest  distributed to REMIC I Regular  Interests Y-3 and Z-3 on each  Distribution  Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group II-3 Mortgage  Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(4)  Component I of the Class R Certificates will not bear interest.

                           (ii)     As provided herein,  the REMIC  Administrator will make an election to
treat the segregated  pool of assets  consisting of the Group III Mortgage Loans and certain other related
assets subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of
assets will be designated  as  "REMIC II."  Component II of the Class R  Certificates  will  represent the
sole Class of  "residual  interests" in REMIC II for purposes of the REMIC  Provisions (as defined herein)
under  federal   income  tax  law.  The  following   table   irrevocably   sets  forth  the   designation,
Uncertificated  Pass-Through  Rate and initial  Uncertificated  Principal Balance for each of the "regular
interests" in REMIC II and the designation and Certificate  Principal  Balance of the Class R Certificates
allocable to Component II of the Class R  Certificates.  None of the REMIC II  Regular  Interests  will be
certificated.

                                       Uncertificated         Initial
 Class Designation for      Type of     Pass-Through      Uncertificated
 each REMIC II Interest    Interest         Rate         Principal Balance
------------------------- ------------ ---------------- --------------------
Y-1                         Regular      Variable(1)        $77,686.37
Y-2                         Regular      Variable(2)        $206,736.28
Y-3                         Regular      Variable(3)        $294,295.57
Z-1                         Regular      Variable(1)      $155,295,045.06
Z-2                         Regular      Variable(2)      $413,287,814.51
Z-3                         Regular     Variable (3)      $588,328,134.95
Component II of the
Class R Certificates       Residual          (4)                         $0

_______________________
 (1) Interest  distributed to REMIC II Regular  Interests Y-1 and Z-1 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-1 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(2)      Interest  distributed to REMIC II Regular  Interests Y-2 and Z-2 on each  Distribution  Date will
     have accrued at the weighted  average of the Net Rates for the Sub-Loan Group III-2 Mortgage Loans on
     the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such Distribution
     Date.
(3)  Interest  distributed to REMIC II Regular  Interests Y-3 and Z-3 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-3 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(4)  Component II of the Class R Certificates will not bear interest.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group I Loans and certain other  related  assets  subject to
this  Agreement as a REMIC for federal  income tax purposes,  and such  segregated  pool of assets will be
designated  as  "REMIC III-A."  Component  III-A  of the  Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC III-A for purposes of the REMIC  Provisions  under federal income
tax law. The following table  irrevocably sets forth the  designation,  Uncertificated  Pass-Through  Rate
and initial  Uncertificated  Principal Balance for each of the "regular  interests" in REMIC III-A and the
designation and  Certificate  Principal  Balance of the Class R Certificates  allocable to Component III-A
of the Class R Certificates.  None of the REMIC III-A Regular Interests will be certificated.

 Class Designation for                 Uncertificated         Initial
    each REMIC III-A        Type of     Pass-Through      Uncertificated
        Interest           Interest         Rate         Principal Balance
------------------------- ------------ ---------------- --------------------
Y-1                         Regular      Variable(1)        $479,808.03
Y-2                         Regular      Variable(2)        $500,191.36
Y-3                         Regular      Variable(3)        $341,000.33
Z-1                         Regular      Variable(1)      $959,145,102.75
Z-2                         Regular      Variable(2)      $999,882,531.24
Z-3                         Regular     Variable (3)      $681,665,957.01
Component III-A of the
Class R Certificates       Residual          (4)                         $0

_______________________
 (1) Interest  distributed to REMIC III-A  Regular  Interests Y-1 and Z-1 on each  Distribution  Date will
     have accrued at the weighted  average of the Net Rates for the Sub-Loan  Group I-1 Mortgage  Loans on
     the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such Distribution
     Date.
(2)      Interest  distributed  to REMIC III-A  Regular  Interests Y-2 and Z-2 on each  Distribution  Date
     will have accrued at the weighted  average of the Net Rates for the Sub-Loan Group I-2 Mortgage Loans
     on the applicable  Uncertificated  Principal Balance outstanding immediately before such Distribution
     Date.
(3)  Interest  distributed to REMIC III-A  Regular  Interests Y-3 and Z-3 on each  Distribution  Date will
     have accrued at the weighted  average of the Net Rates for the Sub-Loan  Group I-3 Mortgage  Loans on
     the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such Distribution
     Date.
(4)  Component III-A of the Class R Certificates will not bear interest.

                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated pool of assets  consisting of the REMIC III-A Regular  Interests and any proceeds  thereof as a
REMIC for  federal  income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as
"REMIC III-B."  Component  III-B of the Class R  Certificates  will represent the sole Class of  "residual
interests"  in  REMIC III-B  for  purposes  of the REMIC  Provisions  under  federal  income tax law.  The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for each of the "regular  interests" in REMIC III-B and the designation
and Certificate  Principal  Balance of the Class R Certificates  allocable to Component III-B of the Class
R Certificates.  None of the REMIC III-B Regular Interests will be certificated.

Class Designation for       Type of        Uncertificated          Initial Uncertificated
each REMIC III-B Interest    Interest     Pass-Through Rate           Principal Balance
LT1                          Regular         Variable(1)              $2,640,247,524.06
LT2                          Regular         Variable(1)                 $82,335.98
LT3                          Regular            0.00%                    $181,865.48
LT4                          Regular         Variable(2)                 $181,865.48
LT-Y1                        Regular         Variable(3)                 $479,808.03
LT-Y2                        Regular         Variable(4)                 $500,191.36
LT-Y3                        Regular         Variable(5)                 $341,000.33
Component III-B of the
Class R Certificates         Regular             (6)                               $0

_______________________
(1)  REMIC  III-B  Regular  Interests  LT1 and LT2 will bear  interest  at a  variable  rate  equal to the
     weighted average of the  Uncertificated  Pass-Through Rates on REMIC III-A Regular Interests Z-1, Z-2
     and Z-3.
(2)  REMIC III-B  Regular  Interest LT4 will bear  interest at a variable rate equal to twice the weighted
     average of the Uncertificated Pass-Through Rates on REMIC III-A Regular Interests Z-1, Z-2 and Z-3.
(3)  REMIC  III-B  Regular  Interest  LT-Y1 will bear  interest at a variable  rate equal to the  weighted
     average of the Net Rates on the Sub-Loan Group I-1 Mortgage Loans.
(4)  REMIC  III-B  Regular  Interest  LT-Y2 will bear  interest at a variable  rate equal to the  weighted
     average of the Net Rates on the Sub-Loan Group I-2 Mortgage Loans.
(5)  REMIC  III-B  Regular  Interest  LT-Y3 will bear  interest at a variable  rate equal to the  weighted
     average of the Net Rates on the Sub-Loan Group I-3 Mortgage Loans.
 (6) Component III-B of the Class R Certificates will not bear interest.

                  (iv)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the REMIC I Regular  Interests  and any  proceeds  thereof as a
REMIC for  federal  income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as
"REMIC IV."  Component  IV of  the  Class R  Certificates  will  represent  the  sole  Class of  "residual
interests" in REMIC IV for purposes of the REMIC  Provisions  under federal  income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal Balance for each of the "regular  interests" in REMIC IV and the designation and
Certificate  Principal  Balance  of the Class R  Certificates  allocable  to  Component  IV of the Class R
Certificates. None of the REMIC IV Regular Interests will be certificated.

         Class Designation for each                            Initial Uncertificated   Uncertificated Pass-Through
         REMIC IV Interest                 Type of Interest      Principal Balance                 Rate
         II-1A                                  Regular            $70,986,000                      (1)
         II-2A-1                                Regular            $514,821,000                     (2)
         II-2A-2                                Regular            $50,866,000                      (2)
         II-3A-134                              Regular            $405,315,000                     (3)
         II-3A-25                               Regular            $231,078,000                     (3)
         II-B-1                                 Regular            $29,832,000                      (4)
         II-B-2                                 Regular            $18,731,000                      (4)
         II-B-3                                 Regular             $7,632,000                      (4)
         II-B-4                                 Regular             $8,325,000                      (4)
         II-B-5                                 Regular             $6,938,000                      (4)
         II-B-6                                 Regular             $4,163,000                      (4)
         II-B-7                                 Regular             $4,162,000                      (4)
         II-B-8                                 Regular             $4,162,000                      (4)
         II-B-9                                 Regular            $13,182,000                      (4)
         II-B-10                                Regular            $10,406,000                      (4)
         II-B-11                                Regular             $6,941,063                      (4)
         Component  IV of  the  Class  R       Residual                            $0               (5)
         Certificates

_______________________
(1)  REMIC IV Regular  Interest II-1A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group II-1 Mortgage Loans.

(2)  REMIC IV Regular  Interests  II-2A-1 and II-2A-2 will bear  interest at a variable  rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group II-2 Mortgage Loans.

(3)  REMIC IV Regular  Interests  II-3A-134  and II-3A-25  will bear  interest at a variable rate equal to
     the weighted average of the Net Rates of the Sub-Loan Group II-3 Mortgage Loans.

(4)  REMIC IV Regular Interests II-B-1,  II-B-2,  II-B-3, II-B-4, II-B-5 , II-B-6, II-B-7, II-B-8, II-B-9,
     II-B-10  and  II-B-11  will bear  interest at a variable  rate equal to the  weighted  average of the
     weighted  average of  the Net Rates in  each related  Sub-Loan  Group  weighted in  proportion to the
     results of subtracting  from the aggregate  principal  balance of each related  Sub-Loan  Group,  the
     Certificate  Principal  Balance of the related Classes of Senior  Certificates.   For purposes of the
     REMIC  Provisions,   the  foregoing  rate  will  be  the  weighted  average  of  the   Uncertificated
     Pass-through Rate for each of the REMIC I Y Regular Interests.

(5)  Component IV of the Class R Certificates will not bear interest.

                  (v)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the REMIC II Regular  Interests  and any proceeds  thereof as a
REMIC for  federal  income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as
"REMIC V."  Component V of the Class R  Certificates will represent the sole Class of "residual interests"
in REMIC V for  purposes  of the REMIC  Provisions  under  federal  income tax law.  The  following  table
irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and  initial  Uncertificated
Principal  Balance for each of the "regular  interests"  in REMIC V and the  designation  and  Certificate
Principal Balance of the Class R Certificates  allocable to Component V of the Class R Certificates.  None
of the REMIC V Regular Interests will be certificated.

         Class Designation for each                            Initial Uncertificated   Uncertificated Pass-Through
         REMIC V Interest                  Type of Interest      Principal Balance                 Rate
         III-1A                                 Regular            $143,952,000                     (1)
         III-2A                                 Regular            $383,102,000                     (2)
         III-3A-14                              Regular            $295,379,000                     (3)
         III-3A-23                              Regular            $249,979,000                     (3)
         III-B-1                                Regular            $30,094,000                      (4)
         III-B-2                                Regular            $19,677,000                      (4)
         III-B-3                                Regular            $12,154,000                      (4)
         III-B-4                                Regular            $10,996,000                      (4)
         III-B-5                                Regular             $6,945,000                      (4)
         III-B-6                                Regular             $5,211,713                      (4)
         Component  V  of  the  Class  R       Residual                            $0               (5)
         Certificates

_______________________
(1)      REMIC V Regular  Interest  III-1A  will bear  interest at a variable  rate equal to the  weighted
     average of the Net Rates of the Sub-Loan Group III-1 Mortgage Loans.

(2)  REMIC V Regular  Interest III-2A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group III-2 Mortgage Loans.

(3)  REMIC V Regular  Interests  III-3A-14  and  III-3A-23  will bear interest at a variable rate equal to
     the weighted average of the Net Rates of the Sub-Loan Group III-3 Mortgage Loans.

(4)  REMIC V  Regular  Interests  III-B-1,  III-B-2,  III-B-3,  III-B-4,  III-B-5  and  III-B-6  will bear
     interest  at a  variable  rate  equal to the  weighted  average of the  weighted  average of  the Net
     Rates in each related  Sub-Loan Group  weighted in proportion to the results of subtracting  from the
     aggregate  principal  balance of each related  Sub-Loan Group, the Certificate  Principal  Balance of
     the related  Classes of Senior  Certificates.   For purposes of the REMIC  Provisions,  the foregoing
     rate will be the weighted average of the  Uncertificated  Pass-through  Rate for each of the REMIC II
     Y Regular Interests.

(5)  Component V of the Class R Certificates will not bear interest.

                  (vi)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the REMIC III-B Regular  Interests,  REMIC IV Regular  Interests
and REMIC V Regular  Interests and any proceeds  thereof as a REMIC for federal  income tax purposes,  and
such  segregated  pool  of  assets  will  be  designated  as  "REMIC VI."  Component  VI  of  the  Class R
Certificates will represent the sole Class of  "residual  interests" in REMIC VI for purposes of the REMIC
Provisions  under federal  income tax law. The following  table  irrevocably  sets forth the  designation,
Uncertificated  Pass-Through Rate (which is also the Pass-Through  Rate for the Related  Certificates) and
initial  Uncertificated  Principal  Balance  for each of the  "regular  interests"  in  REMIC VI,  and the
designation and  Certificate  Principal  Balance of the Class R Certificates  allocable to Component VI of
the Class R Certificates.

          Class Designation for       Type of         Initial Uncertificated   Uncertificated Pass-Through
          each REMIC VI Interest      Interest          Principal Balance                 Rate
          I-1A-1                      Regular             $774,897,000                     (1)
          I-1A-2                      Regular             $95,962,000                      (1)
          I-2A-1                      Regular             $807,809,000                     (1)
          I-2A-2                      Regular             $100,038,000                     (1)
          I-3A-1                      Regular             $550,721,000                     (1)
          I-3A-2                      Regular             $68,201,000                      (1)
          II-1A-1                     Regular             $64,603,000                      (2)
          II-1A-2                     Regular              $6,383,000                      (2)
          II-1X-1                     Regular               Notional                       (3)
          II-2A-1                     Regular             $514,821,000                     (4)
          II-2A-2                     Regular             $50,866,000                      (4)
          II-2X-1                     Regular               Notional                       (5)
          II-2X-2                     Regular               Notional                       (5)
          II-3A-1                     Regular             $156,922,000                     (5)
          II-3A-2                     Regular             $173,855,000                     (6)
          II-3A-3                     Regular             $120,296,000                     (5)
          II-3A-4                     Regular             $128,097,000                     (6)
          II-3A-5                     Regular             $57,223,000                      (6)
          II-3X-1                     Regular               Notional                       (7)
          II-3X-2                     Regular               Notional                       (7)
          II-B-1                      Regular             $29,832,000                     (10)
          II-B-2                      Regular             $18,731,000                     (10)
          II-B-3                      Regular              $7,632,000                     (10)
          II-B-4                      Regular              $8,325,000                     (10)
          II-B-5                      Regular              $6,938,000                     (10)
          II-B-6                      Regular              $4,163,000                     (10)
          II-B-7                      Regular              $4,162,000                     (10)
          II-B-8                      Regular              $4,162,000                     (10)
          II-B-9                      Regular             $13,182,000                     (10)
          II-B-10                     Regular             $10,406,000                     (10)
          II-B-11                     Regular              $6,941,063                     (10)
          III-1A-1                    Regular             $132,532,000                    (11)
          III-1A-2                    Regular             $11,420,000                     (11)
          III-2A-1                    Regular             $352,710,000                    (13)
          III-2A-2                    Regular             $30,392,000                     (13)
          III-3A-1                    Regular             $252,115,000                    (14)
          III-3A-2                    Regular             $156,701,000                    (14)
          III-3A-3                    Regular             $93,278,000                     (14)
          III-3A-4                    Regular             $43,264,000                     (14)
          III-3X-1                    Regular               Notional                      (15)
          III-3X-2                    Regular               Notional                      (16)
          III-B-1                     Regular             $30,094,000                     (17)
          III-B-2                     Regular             $19,677,000                     (17)
          III-B-3                     Regular             $12,154,000                     (17)
          III-B-4                     Regular             $10,996,000                     (17)
          III-B-5                     Regular              $6,945,000                     (17)
          III-B-6                     Regular              $5,211,713                     (17)
          I-M-1                       Regular             $89,828,000                     (18)
          I-M-2                       Regular             $55,482,000                     (18)
          I-B-1                       Regular             $36,988,000                     (19)
          I-B-2                       Regular             $13,210,000                     (19)
          I-B-3                       Regular             $15,852,000                     (19)
          I-XP                        Regular                 N/A                         (20)
          II-XP                       Regular                 N/A                         (20)
          B-IO-I and B-IO-P           Regular            $33,026,590.96                   (21)
          Component VI of the         Residual                 $0                         (22)
          Class R Certificates

_______________________
(1)  REMIC VI Regular Interests I-1A-1,  I-1A-2,  I-2A-1,  I-2A-2, I-3A-1 and I-3A-2 will bear interest at
     a variable rate equal to the least of (i) One-Month  LIBOR plus the related  Margin,  (ii) 11.50% and
     (iii) the  weighted  average of the Net Rates of the group I mortgage  loans in the related  sub-loan
     group as adjusted to an effective rate reflecting the accrual of interest on an actual/360 basis.

(2)  On or prior to the Distribution  Date in March 2009, REMIC VI Regular  Interests  II-1A-1 and II-1A-2
     will bear  interest at a variable  Pass-Through  Rate equal to the weighted  average of the Net Rates
     of the Sub-Loan  Group II-1 Mortgage  Loans minus 0.586% per annum.  After the  Distribution  Date in
     March  2009,  REMIC VI  Regular  Interests  II-1A-1  and  II-1A-2  will bear  interest  at a variable
     Pass-Through  Rate  equal to the  weighted  average  of the Net  Rates  of the  Sub-Loan  Group  II-1
     Mortgage Loans.

(3)  On or prior to the  Distribution  Date in March 2009,  REMIC VI Regular  Interest  II-1X-1  will bear
     interest at a fixed  Pass-Through  Rate equal to 0.586% per annum based on a notional amount equal to
     the  Uncertificated  Principal Balance of REMIC VI Regular  Interests II-1A-1 and II-1A-2.  After the
     Distribution  Date in March 2009,  REMIC VI Regular  Interest  II-1X-1 will not bear any interest and
     the Pass-Through Rate will be equal to 0.00% per annum thereon.

(4)  On or prior to the  Distribution  Date in April 2011,  REMIC VI Regular  Interests  II-2A-1 will bear
     interest  at a fixed  Pass-Through  Rate equal to the lesser of (i) 5.650% per annum and (ii) the Net
     Rates of the sub-loan group II-2 mortgage loans.  After the  Distribution  Date in April 2011,  REMIC
     VI  Regular  Interests  II-2A-1  will bear  interest  at a  variable  Pass-Through  Rate equal to the
     weighted average of the Net Rates of the sub-loan group II-2 mortgage loans.

(5)  On or prior to the  Distribution  Date in April 2011,  REMIC VI Regular  Interests  II-2A-2 will bear
     interest  at a  variable  Pass-Through  Rate  equal to the  weighted  average of the Net Rates of the
     sub-loan  group II-2 mortgage  loans minus  approximately  0.394% per annum.  After the  Distribution
     Date  in  April  2011,  REMIC  VI  Regular  Interests  II-2A-2  will  bear  interest  at  a  variable
     Pass-Through  Rate equal to the weighted average of the Net Rates of the Sub-Loan Group II-2 Mortgage
     Loans.

(6)  On or prior to the  Distribution  Date in April 2011,  REMIC VI Regular  Interest  II-2X-1  will bear
     interest at a variable  Pass-Through  Rate equal to the excess,  if any, of (i)  weighted  average of
     the Net Rates of the Sub-Loan  Group II-2  mortgage  loans,  over (ii) the  Pass-Through  rate of the
     Class II-2A-1  Certificates based on a notional amount equal to the Uncertified  Principal balance of
     the Class  II-2A-1  Certificates.  After the  Distribution  Date in April 2011,  REMIC VI  Regulation
     Interest  II-2X-1  will not bear any interest  and the  Pass-Through  Rate will be equal to 0.00% per
     annum thereon.

(7)  On or prior to the  Distribution  Date in April 2011,  REMIC VI Regular  Interest  II-2X-2  will bear
     interest at a fixed  Pass-Through  Rate equal to  approximately  0.394% per annum based on a notional
     amount equal to the  Uncertificated  Principal Balance of the Class II-2A-2  Certificates.  After the
     Distribution  Date in April 2011,  REMIC VI Regular  Interest  II-2X-2 will not bear any interest and
     the Pass-Through Rate will be equal to 0.00% per annum thereon.

(8)  On or prior to the Distribution  Date in April 2011,  REMIC VI Regular  Interests  II-3A-1,  II-3A-2,
     II-3A-3,  II-3A-4  and  II-3A-5  will bear  interest  at a  variable  Pass-Through  Rate equal to the
     weighted  average of the Net Rates of the Sub-Loan  Group II-3 Mortgage  Loans minus 0.543%,  0.293%,
     0.543%.  0.543% and  0.293%,  respectively,  per annum.  After the  Distribution  Date in April 2011,
     REMIC VI Regular Interests  II-3A-1,  II-3A-2,  II-3A-3,  II-3A-4 and II-3A-5 will bear interest at a
     variable  Pass-Through  Rate equal to the  weighted  average of the Net Rates of the  Sub-Loan  Group
     II-3 Mortgage Loans.

(9)      On or prior to the  Distribution  Date in April 2011, REMIC VI Regular Interest II-3X-1 will bear
     interest at a fixed  Pass-Through  Rate equal to 0.250% per annum based on a notional amount equal to
     the  Uncertificated  Principal  Balance of REMIC VI Regular Interests  II-3A-1,  II-3A-3 and II-3A-4.
     After the  Distribution  Date in April  2011,  REMIC VI Regular  Interest  II-3X-1  will not bear any
     interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

(10)     On or prior to the  Distribution  Date in April 2011, REMIC VI Regular Interest II-3X-2 will bear
     interest at a fixed  Pass-Through  Rate equal to 0.293% per annum based on a notional amount equal to
     the  Uncertificated  Principal  Balance  of REMIC VI Regular  Interests  II-3A-1,  II-3A-2,  II-3A-3,
     II-3A-4 and II-3A-5.  After the  Distribution  Date in April 2011,  REMIC VI Regular Interest II-3X-2
     will not bear any interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

(11)     REMIC VI Regular Interests II-B-1,  II-B-2,  II-B-3,  II-B-4,  II-B-5,  II-B-6,  II-B-7,  II-B-8,
     II-B-9,  II-B-10 and II-B-11 will bear interest at a variable  rate equal to the weighted  average of
     the Net Rate of the  Mortgage  Loans in Loan  Group II  weighted  in  proportion  to the  results  of
     subtracting  from the  aggregate  principal  balance  of Loan  Group II,  the  Certificate  Principal
     Balance  of the  related  Classes of Senior  Certificates.  For  federal  income  tax  purposes,  the
     interest  rate on each  foregoing  REMIC VI Regular  Interest  is equal to the  interest  rate on the
     REMIC IV Regular Interest bearing the same alphanumeric class designation.

(12) The REMIC VI Regular  Interests  III-1A-1 and III-1A-2 will bear interest at a variable  Pass-Through
     Rate equal to the weighted average of the Net Rates of the Sub-Loan Group III-1 Mortgage Loans.

(13) The REMIC VI Regular  Interests  III-2A-1 and III-2A-2 will bear interest at a variable  Pass-Through
     Rate equal to the weighted average of the Net Rates of the Sub-Loan Group III-2 Mortgage Loans.  .

(14) On or prior to the Distribution  Date in May 2011,  REMIC VI Regular  Interests  III-3A-1,  III-3A-2,
     III-3A-3  and  III-3A-4  will bear  interest at a variable  Pass-Through  Rate equal to the  weighted
     average of the Net Rates of the  Sub-Loan  Group III-3  Mortgage  Loans minus  approximately  0.217%,
     0.420%,  0.420% and  0.217%,  respectively,  per  annum.  After the  Distribution  Date in May 20001,
     REMIC VI Regular  Interests  III-3A-1,  III-3A-2,  III-3A-3  and  III-3A-4  will bear  interest  at a
     variable  Pass-Through  Rate equal to the  weighted  average of the Net Rates of the  Sub-Loan  Group
     III-3 Mortgage Loans.

(15) On or prior to the  Distribution  Date in May 2011,  REMIC VI  Regular  Interest  III-3X-1  will bear
     interest at a fixed  Pass-Through  Rate equal to 0.217% per annum based on a notional amount equal to
     the Uncertificated Principal Balance of REMIC VI Regular Interests III-3A-1,  III-3A-2,  III-3A-3 and
     III-3A-4.  After the  Distribution  Date in May 2011,  REMIC VI Regular  Interest  III-3X-1  will not
     bear any interest and the Pass-Through Rate will be equal to 0.00% per annum thereon.

(16) On or prior to the  Distribution  Date in May 2011,  REMIC VI  Regular  Interest  III-3X-2  will bear
     interest at a fixed  Pass-Through  Rate equal to 0.203% per annum based on a notional amount equal to
     the  Uncertificated  Principal  Balance of REMIC VI Regular  Interests  III-3A-2 and III-3A-3.  After
     the Distribution  Date in May 2011, REMIC VI Regular Interest III-3X-2 will not bear any interest and
     the Pass-Through Rate will be equal to 0.00% per annum thereon.

(17) REMIC VI Regular  Interests  III-B-1,  III-B-2,  III-B-3,  III-B-4,  III-B-5  and  III-B-6  will bear
     interest at a variable  rate equal to the weighted  average of the Net Rate of the Mortgage  Loans in
     Loan Group III weighted in proportion  to the results of  subtracting  from the  aggregate  principal
     balance  of Loan Group III,  the  Certificate  Principal  Balance  of the  related  Classes of Senior
     Certificates.  For  federal  income  tax  purposes,  the  interest  rate on each  foregoing  REMIC VI
     Regular  Interest  is equal to the  interest  rate on the REMIC V Regular  Interest  bearing the same
     alphanumeric class designation.

(18) REMIC VI Regular  Interests  I-M-1 and I-M-2 will bear  interest  at a rate equal to the least of (i)
     One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the related Net Rate Cap.

(19) REMIC VI Regular  Interests  I-B-1,  I-B-2 and I-B-3 will bear  interest at a rate equal to the least
     of (i) One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the related Net Rate Cap.

(20) The Class XP  Certificates  will not bear any interest.  The Class XP  Certificates  will be entitled
     to receive  Prepayment  Charges  collected with respect to the Prepayment  Charge Loans. The Class XP
     Certificates  will not  represent an interest in any REMIC,  they will instead  represent an interest
     in the Trust  constituted  by this Agreement that is a strip of Prepayment  Charges  associated  with
     the Prepayment Charge Loans.

(21) The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  Amounts  paid,  or  deemed  paid,  to the  Class  B-IO
     Certificates  shall be deemed to first be paid to REMIC VI Regular  Interest  B-IO-I in  reduction of
     accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have been reduced
     to zero and shall  then be deemed  paid to REMIC VI  Regular  Interest  B-IO-P  in  reduction  of the
     principal balance thereof.

(22) Component VI of the Class R Certificates will not bear interest.

                  (vii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of REMIC VI Regular  Interests  B-IO-I and B-IO-P and any proceeds
thereof  as a REMIC  for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will be
designated  as  "REMIC VII."  The  Class R-X  Certificates  will  represent  the sole  Class of  "residual
interests"  in  REMIC VII  for  purposes  of the  REMIC  Provisions  under  federal  income  tax law.  The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for the single "regular  interest" in REMIC VII and the designation and
Certificate Principal Balance of the Class R-X Certificates.

          Class Designation for       Type of         Initial Uncertificated   Uncertificated Pass-Through
          each REMIC VII Interest     Interest          Principal Balance                 Rate
          B-IO                        Regular                 $33,026,590.96               (1)
          Class R-X Certificates      Residual                            $0               (2)

(1)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  The  REMIC  VII  Regular  Interest  will  not  have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC VI Regular Interests B-IO-I and B-IO-P.
(2)  The Class R-X Certificates will not bear interest.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the Trust Fund has been  designated as the "latest  possible  maturity date" for the REMIC Regular
Interests and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
such  Class of  Certificates  (other  than the  Residual  Certificates  or the Class  B-IO  Certificates),
interest  shall be  calculated,  on the basis of a 360-day  year and the actual  number of days elapsed in
the  related  Interest  Accrual  Period,  based  upon  the  respective  Pass-Through  Rate set  forth,  or
determined  as provided,  above and the  Certificate  Principal  Balance of such Class  applicable to such
Distribution  Date.  With  respect to each  Distribution  Date and the Class B-IO  Certificates,  interest
shall be calculated,  on the basis of a 360-day year  consisting of twelve 30-day  months,  based upon the
Pass-Through  Rate set forth,  or  determined  as provided,  above and the  Notional  Amount of such Class
applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-2,
A-3, A-4, A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10,  A-12,  A-13,  A-14,  A-15, A-16 and A-17. On original
issuance,  the Securities  Administrator  shall sign,  countersign and shall deliver them at the direction
of the  Depositor.  Pending the  preparation  of  definitive  Certificates  of any Class,  the  Securities
Administrator  may  sign  and  countersign  temporary  Certificates  that  are  printed,  lithographed  or
typewritten,  in authorized  denominations  for Certificates of such Class,  substantially of the tenor of
the  definitive  Certificates  in lieu of which  they are  issued  and with such  appropriate  insertions,
omissions,  substitutions  and other variations as the officers or authorized  signatories  executing such
Certificates  may  determine,  as  evidenced  by  their  execution  of  such  Certificates.  If  temporary
Certificates  are  issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay. After the preparation of definitive  Certificates,  the temporary  Certificates shall
be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office
of the Securities  Administrator,  without charge to the Holder.  Upon surrender for  cancellation  of any
one or more temporary  Certificates,  the Securities  Administrator shall sign and countersign and deliver
in exchange therefor a like aggregate  principal  amount,  in authorized  denominations for such Class, of
definitive  Certificates of the same Class. Until so exchanged,  such temporary  Certificates shall in all
respects be entitled to the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors through the book-entry  facilities of the Depository in minimum  denominations of (i) in
the case of the Senior  Certificates,  $25,000 and in each case increments of $1.00 in excess thereof, and
(ii) in the case of the  Offered  Subordinate  Certificates,  $25,000  and  increments  of $1.00 in excess
thereof,  except that one  Certificate of each such Class may be issued in a different  amount so that the
sum of the  denominations  of all  outstanding  Certificates  of such  Class shall  equal the  Certificate
Principal  Balance of such Class on the Closing Date. On the Closing Date,  the  Securities  Administrator
shall  execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall
equal the  Certificate  Principal  Balance of such  Class on the Closing  Date.  The Group II  Non-offered
Subordinate  Certificates  shall  be  issued  in  certificated  fully-registered  form in  minimum  dollar
denominations  of $25,000 and  integral  multiples  of $1.00 in excess  thereof,  except that one Group II
Non-offered  Subordinate  Certificate of each Class may be issued in a different amount so that the sum of
the  denominations  of all  outstanding  Private  Certificates of such  Class shall  equal the Certificate
Principal  Balance of such Class on the Closing Date.  The Residual  Certificates  shall each be issued in
certificated  fully-registered  form with no  denomination.  Each Class of  Global  Certificates,  if any,
shall be issued  in fully  registered  form in  minimum  dollar  denominations  of  $25,000  and  integral
multiples of $1.00 in excess  thereof,  except that one  Certificate  of each  Class may be in a different
denomination  so that the sum of the  denominations  of all outstanding  Certificates of such  Class shall
equal the  Certificate  Principal  Balance of such Class on the Closing  Date.  On the Closing  Date,  the
Securities  Administrator  shall  execute  and  countersign  (i) in  the  case  of each  Class of  Offered
Certificates,  the Certificate in the entire  Certificate  Principal  Balance of the respective  Class and
(ii) in the case of each  Class of  Private  Certificates,  Individual  Certificates  all in an  aggregate
principal amount that shall equal the Certificate  Principal Balance of each such respective  Class on the
Closing  Date.  The  Certificates  referred  to in clause  (i) and  if at any time  there are to be Global
Certificates,  the Global  Certificates  shall be delivered by the Depositor to the Depository or pursuant
to the Depository's  instructions,  shall be delivered by the Depositor on behalf of the Depository to and
deposited with the DTC Custodian.  The Securities  Administrator  shall sign the Certificates by facsimile
or manual  signature and countersign  them by manual  signature on behalf of the Securities  Administrator
by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers  of the  Securities
Administrator  or its agent.  A  Certificate  bearing the manual and facsimile  signatures of  individuals
who were the authorized  signatories of the Securities  Administrator or its agent at the time of issuance
shall  bind the  Securities  Administrator,  notwithstanding  that  such  individuals  or any of them have
ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Securities  Administrator  or  its  agent,  and  such  countersignature  upon  any  Certificate  shall  be
conclusive  evidence,  and the only evidence,  that such  Certificate has been duly executed and delivered
hereunder.   All  Certificates  issued  on  the  Closing  Date  shall  be  dated  the  Closing  Date.  All
Certificates issued thereafter shall be dated the date of their countersignature.

         (i)      The Closing Date is hereby  designated  as the "startup" day of each 2006-4 REMIC within
the meaning of Section 860G(a)(9) of the Code.

         (j)      For  federal  income tax  purposes,  each  2006-4  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Securities  Administrator  on behalf of the Trustee shall cause each 2006-4 REMIC to
timely  elect  to  be  treated  as a  REMIC  under  Section 860D  of  the  Code.  Any  inconsistencies  or
ambiguities in this Agreement or in the  administration of any Trust established  hereby shall be resolved
in a manner that preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
                  PROPOSED  TRANSFEREE  PROVIDES  A TRANSFER  AFFIDAVIT  TO THE  MASTER  SERVICER  AND THE
                  SECURITIES  ADMINISTRATOR  THAT (1) SUCH  TRANSFEREE IS NOT (A) THE UNITED  STATES,  ANY
                  STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED  STATES,  OR ANY
                  AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH
                  IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR FREDDIE
                  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),
                  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
                  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN
                  FARMERS'  COOPERATIVES  DESCRIBED  IN SECTION  521 OF THE CODE) WHICH IS EXEMPT FROM THE
                  TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
                  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE
                  CODE  ON  UNRELATED   BUSINESS  TAXABLE  INCOME),   (D)  RURAL  ELECTRIC  AND  TELEPHONE
                  COOPERATIVES  DESCRIBED  IN SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING  LARGE
                  PARTNERSHIP  UNDER  SECTION  775(a)  OF THE  CODE  (ANY  SUCH  PERSON  DESCRIBED  IN THE
                  FOREGOING   CLAUSES  (A),  (B),  (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A
                  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO
                  PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
                  TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS RELATING TO THE FINANCIAL CONDITION
                  OF  THE  PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION  IN  THE  CERTIFICATE
                  REGISTER  OR  ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  TO  A
                  DISQUALIFIED   ORGANIZATION   OR  AN  AGENT  OF  A   DISQUALIFIED   ORGANIZATION,   SUCH
                  REGISTRATION  SHALL BE DEEMED  TO BE OF NO LEGAL  FORCE OR  EFFECT  WHATSOEVER  AND SUCH
                  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR  ANY  PURPOSE  HEREUNDER,
                  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS  CERTIFICATE.  EACH
                  HOLDER OF THIS  CERTIFICATE  BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
                  CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         Section 5.02.     Registration  of Transfer  and  Exchange of  Certificates.  (a) The  Securities
Administrator  shall maintain at its Corporate  Trust Office a Certificate  Register in which,  subject to
such  reasonable  regulations as it may  prescribe,  the  Securities  Administrator  shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer of any  Certificate at any office or agency of the Securities  Administrator  maintained for such
purpose,  the Securities  Administrator  shall sign,  countersign  and shall  deliver,  in the name of the
designated  transferee  or  transferees,  a new  Certificate  of a like  Class  and  aggregate  Fractional
Undivided Interest, but bearing a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The  Securities  Administrator  shall  register the  transfer of an  Individual
Certificate  if the  requested  transfer is being made to a transferee  who has  provided  the  Securities
Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The  Securities  Administrator  shall  register the transfer of any  Individual
Certificate  if (x)  the  transferor  has  advised  the  Securities  Administrator  in  writing  that  the
Certificate is being  transferred to an  Institutional  Accredited  Investor along with facts  surrounding
the transfer as set forth in Exhibit F-3 hereto;  and (y) prior to the transfer the  transferee  furnishes
to the Securities  Administrator  an Investment  Letter (and the Securities  Administrator  shall be fully
protected in so doing),  provided  that, if based upon an Opinion of Counsel  addressed to the  Securities
Administrator  to the effect that the  delivery of (x) and (y) above are not  sufficient  to confirm  that
the proposed  transfer is being made pursuant to an exemption  from,  or in a transaction  not subject to,
the  registration   requirements  of  the  Securities  Act  and  other  applicable  laws,  the  Securities
Administrator  shall as a condition of the  registration  of any such transfer  require the  transferor to
furnish such other  certifications,  legal opinions or other information prior to registering the transfer
of an Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate or Certificates and the Securities  Administrator shall register
such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class, except as set forth in clause (i) above,  the Securities  Administrator shall register such
transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the  Securities  Administrator  shall  register such transfer if the  transferee  has provided the
Securities Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class  and  an  exchange  of an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Securities  Administrator a Rule 144A  Certificate or comparable  evidence as
to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i)      Upon  acceptance  for exchange or transfer of an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as provided herein, the Securities
Administrator  shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to)
endorse on the  schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such
schedule  affixed to the Global  Certificate  and made a part thereof) or otherwise  make in its books and
records an  appropriate  notation  evidencing the date of such exchange or transfer and an increase in the
certificate  balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual
Certificate exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate  of a Class for an Individual  Certificate  of such Class as provided  herein,  the Securities
Administrator  shall (or shall request the Depository  to) endorse on the schedule  affixed to such Global
Certificate  (or on a continuation  of such schedule  affixed to such Global  Certificate  and made a part
thereof) or otherwise  make in its books and records an appropriate  notation  evidencing the date of such
exchange or transfer and a decrease in the  certificate  balance of such Global  Certificate  equal to the
certificate balance of such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust Office of the Securities  Administrator,  or at the office of any transfer  agent,  together with an
executed  instrument  of assignment  and transfer  satisfactory  in form and  substance to the  Securities
Administrator  in the case of transfer and a written  request for  exchange in the case of  exchange.  The
holder of a beneficial  interest in a Global  Certificate  may, subject to the rules and procedures of the
Depository,  cause the Depository (or its nominee) to notify the Securities  Administrator in writing of a
request  for  transfer  or  exchange  of  such  beneficial  interest  for  an  Individual  Certificate  or
Certificates.  Following a proper request for transfer or exchange,  the Securities  Administrator  shall,
within  five  Business  Days  of such  request  made  at the  Corporate  Trust  Office  of the  Securities
Administrator,   sign,   countersign  and  deliver  at  the  Corporate  Trust  Office  of  the  Securities
Administrator,  to the  transferee  (in the case of  transfer) or holder (in the case of exchange) or send
by first  class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of
exchange)  to such  address as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate or Certificates,  as the case may require,  for a like aggregate Fractional Undivided Interest
and in such authorized  denomination or denominations  as may be requested.  The presentation for transfer
or exchange of any  Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office
of  the  Securities   Administrator  by  the  registered  holder  in  person,  or  by  a  duly  authorized
attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations  of a like Class and aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged at the  Corporate  Trust Office of the  Securities
Administrator;  provided,  however,  that no Certificate may be exchanged for new Certificates  unless the
original Fractional  Undivided Interest  represented by each such new Certificate (i) is at least equal to
the  minimum  authorized  denomination  or  (ii) is  acceptable  to  the  Depositor  as  indicated  to the
Securities  Administrator  in writing.  Whenever any  Certificates  are so surrendered  for exchange,  the
Securities  Administrator  shall sign and countersign and the Securities  Administrator  shall deliver the
Certificates which the Certificateholder making the exchange is entitled to receive.

         (j)      If  the  Securities   Administrator  so  requires,   every   Certificate   presented  or
surrendered  for  transfer  or  exchange  shall  be duly  endorsed  by,  or be  accompanied  by a  written
instrument  of  transfer,   with  a  signature   guarantee,   in  form   satisfactory  to  the  Securities
Administrator, duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Securities  Administrator may require payment of a sum sufficient to cover any tax or governmental  charge
that may be imposed in connection with any transfer or exchange of Certificates.

         (l)      The Securities  Administrator shall cancel all Certificates  surrendered for transfer or
exchange but shall retain such  Certificates in accordance with its standard  retention policy or for such
further time as is required by the record  retention  requirements of the Exchange Act, and thereafter may
destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen  Certificates.  (a) If (i) any mutilated
Certificate  is  surrendered to the Securities  Administrator,  or the Securities  Administrator  receives
evidence to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and (ii) there is
delivered  to the  Securities  Administrator  such  security  or  indemnity  as it may  require to save it
harmless,  and (iii) the  Securities  Administrator has not received notice that such Certificate has been
acquired  by a third  Person,  the  Securities  Administrator  shall sign,  countersign  and  deliver,  in
exchange for or in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate
of like  tenor and  Fractional  Undivided  Interest  but in each  case  bearing a  different  number.  The
mutilated,  destroyed,  lost or stolen Certificate shall thereupon be canceled of record by the Securities
Administrator and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under  this  Section 5.03,  the  Securities
Administrator  may require the payment of a sum sufficient to cover any tax or other  governmental  charge
that may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses of the
Securities  Administrator)  connected  therewith.  Any  duplicate  Certificate  issued  pursuant  to  this
Section 5.03  shall constitute  complete and  indefeasible  evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration of transfer,  the Depositor,  the Securities  Administrator and any agent of the Depositor or
the  Securities  Administrator  may treat the Person in whose name any  Certificate  is  registered as the
owner of such  Certificate for the purpose of receiving  distributions  pursuant to  Section 6.01  and for
all other purposes whatsoever.  Neither the Depositor,  the Securities  Administrator nor any agent of the
Depositor or the  Securities  Administrator  shall be affected by notice to the contrary.  No  Certificate
shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate to be
transferred  is presented no later than the close of business on the third  Business  Day  preceding  such
Record Date.

         Section 5.05.     Transfer Restrictions on Residual Certificates.  (a) Residual Certificates,  or
interests  therein,  may not be transferred  without the prior express  written consent of the Tax Matters
Person and the Sponsor,  which cannot be unreasonably  withheld.  As a prerequisite  to such consent,  the
proposed  transferee  must provide the Tax Matters  Person,  the Sponsor and the Securities  Administrator
with an affidavit that the proposed  transferee is a Permitted  Transferee  (and an affidavit that it is a
U.S.  Person,  unless,  in the case of a Class R Certificate  only, the Tax Matters Person and the Sponsor
consent to the transfer to a person who is not a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the  Securities  Administrator  and the  Depositor an affidavit in the form attached
hereto  as  Exhibit E  stating,  among  other  things,  that  as of the  date of  such  transfer  (i) such
transferee  is a Permitted  Transferee  and that  (ii) such  transferee  is not  acquiring  such  Residual
Certificate  for the  account of any person who is not a  Permitted  Transferee.  The Tax  Matters  Person
shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge that any statement
made in the  affidavit  issued  pursuant  to the  preceding  sentence  is not  true.  Notwithstanding  any
transfer,  sale or other  disposition  of a Residual  Certificate  to any  Person  who is not a  Permitted
Transferee,  such transfer,  sale or other  disposition  shall be deemed to be of no legal force or effect
whatsoever  and such Person shall not be deemed to be a Holder of a Residual  Certificate  for any purpose
hereunder,  including,  but not  limited  to,  the  receipt of  distributions  thereon.  If any  purported
transfer  shall be in violation of the provisions of this Section  5.05(b),  then the prior Holder thereof
shall,  upon  discovery that the transfer of such Residual  Certificate  was not in fact permitted by this
Section  5.05(b),  be restored to all rights as a Holder thereof  retroactive to the date of the purported
transfer.  None of the Securities  Administrator,  the Tax Matters Person or the Depositor  shall be under
any  liability  to any Person for any  registration  or  transfer  of a Residual  Certificate  that is not
permitted  by this  Section  5.05(b)  or for  making  payments  due on such  Residual  Certificate  to the
purported  Holder  thereof or taking any other  action with  respect to such  purported  Holder  under the
provisions  of this  Agreement  so long as the  written  affidavit  referred  to above was  received  with
respect to such transfer, and the Tax Matters Person, the Securities  Administrator and the Depositor,  as
applicable,  had no knowledge  that it was untrue.  The prior Holder shall be entitled to recover from any
purported  Holder  of a  Residual  Certificate  that was in fact not a  permitted  transferee  under  this
Section  5.05(b) at the time it became a Holder  all  payments  made on such  Residual  Certificate.  Each
Holder of a  Residual  Certificate,  by  acceptance  thereof,  shall be deemed  for all  purposes  to have
consented  to the  provisions  of this  Section  5.05(b) and to any  amendment  of this  Agreement  deemed
necessary  (whether as a result of new  legislation  or otherwise) by counsel of the Tax Matters Person or
the  Depositor to ensure that the Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such Residual  Certificates  will not cause the imposition
of a tax upon the Trust or cause any REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial  interest therein),  may not
be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Securities  Administrator to act on its behalf with respect to all matters  concerning the tax obligations
of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or "Blue Sky" laws is available.  Except with respect
to (i) the initial  transfer of the Class XP  Certificates  or Class R-X  Certificate on the Closing Date,
(ii) the transfer of any Class of  Certificates  including the Class R-X  Certificate to any NIM Issuer or
any NIM  Trustee,  or (iii) a  transfer  of the  Class XP  Certificates  or Class R-X  Certificate  to the
Depositor or any  Affiliate of the  Depositor,  in the event that a transfer of a  Certificate  which is a
Physical  Certificate  is to be made in reliance upon an exemption  from the Securities Act and applicable
state  securities  laws, in order to assure  compliance  with the  Securities  Act and such laws,  and the
prospective  transferee  (other  than  the  Depositor)  of such  Certificate  signs  and  delivers  to the
Securities  Administrator  an  Investment  Letter,  if  the  transferee  is  an  Institutional  Accredited
Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if the transferee is
a QIB, in the form set forth as Exhibit F-2  hereto.  Notwithstanding  the  provisions of the  immediately
preceding  sentence,  no restrictions shall apply with respect to the transfer or registration of transfer
of a beneficial  interest in any Certificate that is a Global  Certificate of a Class to a transferee that
takes  delivery in the form of a  beneficial  interest in the Global  Certificate  of such  Class provided
that each such transferee shall be deemed to have made such  representations  and warranties  contained in
the Rule 144A  Certificate  as are  sufficient  to  establish  that it is a QIB. In the case of a proposed
transfer of any  Certificate to a transferee  other than a QIB, the Securities  Administrator  may require
an Opinion of Counsel addressed to the Securities  Administrator  that such transaction is exempt from the
registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of
the Securities Administrator or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  subsection  (b),  no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a "Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed
transferee  provides  the  Securities  Administrator,  with an Opinion of Counsel  addressed to the Master
Servicer,  the Trustee and the Securities  Administrator  (upon which they may rely) that is  satisfactory
to the  Securities  Administrator,  which opinion will not be at the expense of the Master  Servicer,  the
Trustee or the Securities  Administrator,  that the purchase of such  Certificates by or on behalf of such
Plan is  permissible  under  applicable  law,  will not  constitute  or result in a  nonexempt  prohibited
transaction  under  ERISA or  Section 4975  of the Code and will not  subject  the  Depositor,  the Master
Servicer,  the Trustee or the Securities  Administrator  to any obligation in addition to those undertaken
in the Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition of such  Certificate,  shall be deemed to have  represented  to the Securities  Administrator,
and any Person  acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent in
writing  to the  Securities  Administrator,  that it is not  acquiring  an  interest  in such  Certificate
directly or indirectly  by, or on behalf of, or with "plan  assets" of, an employee  benefit plan or other
retirement arrangement which is subject to Title I of ERISA and/or Section 4975 of the Code.

         (c)      Each beneficial owner of a Class I-M-1,  Class I-M-2,  Class I-B-1,  Class I-B-2,  Class
II-B-1,  Class  II-B-2,  Class II-B-3,  Class II-B-4,  Class  II-B-5,  Class II-B-6,  Class II-B-7.  Class
II-B-8,  Class  III-B-1,  Class  III-B-2 or Class  III-B-3  Certificate  or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  certificate  or  interest
therein,  that either (i) such  Certificate  is rated at least "BBB-" or its  equivalent by Fitch,  S&P or
Moody's,  (ii) such  beneficial  owner is not a Plan or investing with "plan assets" of any Plan, or (iii)
(1) it is an  insurance  company,  (2) the  source of funds used to  acquire  or hold the  certificate  or
interest  therein is an  "insurance  company  general  account,"  as such term is  defined  in  Prohibited
Transaction  Class Exemption  ("PTCE")  95-60,  and (3) the conditions in Sections I and III of PTCE 95-60
have been satisfied.

         (d)      Neither  the Master  Servicer  nor the  Securities  Administrator  will be  required  to
monitor,  determine or inquire as to compliance with the transfer  restrictions with respect to the Global
Certificates.  Any attempted or purported  transfer of any  Certificate  in violation of the provisions of
Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be considered to have
been held  continuously  by the prior  permitted  Certificateholder.  Any transferor of any Certificate in
violation of such  provisions,  shall  indemnify and hold harmless the  Securities  Administrator  and the
Master  Servicer  from and  against any and all  liabilities,  claims,  costs or expenses  incurred by the
Securities  Administrator  or the Master  Servicer as a result of such  attempted or  purported  transfer.
The Securities  Administrator  shall have no liability for transfer of any such Global  Certificates in or
through  book-entry  facilities  of  any  Depository  or  between  or  among  Depository  Participants  or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.


                                                ARTICLE VI

                                      Payments to Certificateholders

         Section 6.01.     Distributions  on the  Group I  Certificates.  (a) On each  Distribution  Date,
with  respect  to Loan  Group I, an  amount  equal to the  Interest  Funds  and  Principal  Funds for such
Distribution  Date shall be withdrawn by the Securities  Administrator  from the  Distribution  Account in
respect of Loan Group I to the extent of funds on deposit  therein and  distributed in the following order
of priority:

         First, Interest Funds will be distributed, in the following manner and order of priority:

                  1.       From  Interest  Funds in respect of  Sub-Loan  Group I-1,  to the Class  I-1A-1
         Certificates  and the Class  I-1A-2  Certificates,  the Current  Interest  and then any  Interest
         Carry-Forward  Amount for each such Class, on a pro rata basis based on the Current  Interest and
         Interest  Carry-Forward  Amount owed to each such Class,  (b) from  Interest  Funds in respect of
         Sub-Loan  Group I-2, to the Class  I-2A-1  Certificates  and the Class I-2A-2  Certificates,  the
         Current  Interest and then any Interest  Carry-Forward  Amount for each such Class, on a pro rata
         basis based on the Current  Interest and Interest  Carry-Forward  Amount owed to each such Class,
         and (c) from Interest  Funds in respect of Sub-Loan  Group I-3, to the Class I-3A-1  Certificates
         and the Class I-3A-2  Certificates,  the Current  Interest  and then any  Interest  Carry-Forward
         Amount for each such  Class,  on a pro rata basis  based on the  Current  Interest  and  Interest
         Carry-Forward Amount owed to each such Class;

                  2.       From remaining  Interest Funds, to the Class I-M-1,  Class I-M-2,  Class I-B-1,
         Class I-B-2 and Class I-B-3 Certificates,  sequentially,  in that order, the Current Interest for
         each such Class;

                  3.       Any Excess Spread,  to the extent necessary to cause the  Overcollateralization
         Amount  to  equal  to the  Overcollateralization  Target  Amount,  will  be the  Extra  Principal
         Distribution  Amount  and will be  included  as part of the  Principal  Distribution  Amount  and
         distributed in accordance with second (A) and (B) below; and

                  4.       Any   Remaining   Excess   Spread   will  be   applied,   together   with   the
         Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses  Third  through
         Thirteenth below.

         On any  Distribution  Date, any shortfalls  resulting from the  application of the Relief Act and
any Prepayment  Interest  Shortfalls to the extent not covered by Compensating  Interest  Payments will be
allocated as set forth in the definition of Current Interest herein.

         Second,  to pay as  principal  on the  Certificates  entitled to payments  of  principal,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the  Stepdown  Date or (ii) on which a Trigger
         Event is in effect,  from Principal  Funds and the Extra Principal  Distribution  Amount for such
         Distribution Date:

                  1.       (a) With respect to Sub-Loan  Group I-1, to the Class I-1A-1  Certificates  and
         the  Class  I-1A-2  Certificates,  on a pro  rata  basis  in  accordance  with  their  respective
         Certificate Principal Balances,  an amount equal to Sub-Group I-1A Principal  Distribution Amount
         until the  Certificate  Principal  Balances of each such class  thereof are reduced to zero,  (b)
         with  respect to  Sub-Loan  Group I-2,  to the Class  I-2A-1  Certificates  and the Class  I-2A-2
         Certificates,  on a pro rata basis in  accordance  with their  respective  Certificate  Principal
         Balances,  an  amount  equal to the  Sub-Group  I-2A  Principal  Distribution  Amount  until  the
         Certificate  Principal  Balance  of each such class  thereof  are  reduced to zero,  and (c) with
         respect  to  Sub-Loan  Group  I-3,  to  the  Class  I-3A-1  Certificates  and  the  Class  I-3A-2
         Certificates,  on a pro rata basis in  accordance  with their  respective  Certificate  Principal
         Balances,  an  amount  equal to the  Sub-Group  I-3A  Principal  Distribution  Amount  until  the
         Certificate Principal Balances of each such Class thereof are reduced to zero;

                  2.       To the Class I-M-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  3.       To the Class I-M-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  4.       To the Class I-B-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  5.       To the Class I-B-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero; and

                  6.       To the Class I-B-3 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the Stepdown  Date,  so long as a Trigger Event
         is not in effect,  from  Principal  Funds and the Extra  Principal  Distribution  Amount for such
         Distribution Date:

                  1.       (a)      With respect to Sub-Loan  Group I-1, to the Class I-1A-1  Certificates
         and the Class  I-1A-2  Certificates,  on a pro rata basis in  accordance  with  their  respective
         Certificate Principal Balances,  an amount equal to the Class I-1A Principal  Distribution Amount
         until the  Certificate  Principal  Balances of each such Class  thereof are reduced to zero,  (b)
         with  respect to  Sub-Loan  Group I-2,  to the Class  I-2A-1  Certificates  and the Class  I-2A-2
         Certificates,  on a pro rata basis in  accordance  with their  respective  Certificate  Principal
         Balance,  an amount equal to the Class I-2A Principal  Distribution  Amount until the Certificate
         Principal  Balance of each such  Class  thereof  are  reduced  to zero,  and (c) with  respect to
         Sub-Loan  Group I-3, to the Class I-3A-1  Certificates  and the Class I-3A-2  Certificates,  on a
         pro rata basis in accordance  with their  respective  Certificate  Principal  Balance,  an amount
         equal to the Class I-3A Principal  Distribution  Amount until the Certificate  Principal Balances
         of each such Class thereof are reduced to zero;

                  2.       To the Class I-M-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  3.       To the Class I-M-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  4.       To the Class I-B-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  5.       To the Class I-B-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero; and

                  6.       To the Class I-B-3  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-3 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero.

         (C)      Notwithstanding  the  provisions  of  clauses  Second  (A)  and  (B)  above,  if on  any
         Distribution  Date  the  Certificates  in a  Sub-Loan  Group  of  Loan  Group  I  are  no  longer
         outstanding,  the portion of Sub-Group I-1A  Principal  Distribution  Amount,  the Sub-Group I-2A
         Principal  Distribution  Amount,   Sub-Group  I-3A  Principal  Distribution  Amount,  Class  I-1A
         Principal   Distribution  Amount,  Class  I-2A  Principal  Distribution  Amount,  or  Class  I-3A
         Principal  Distribution  Amount, as applicable,  otherwise  allocable to such Sub-Loan Group will
         be allocated to the other Sub-Loan  Groups with  outstanding  certificates,  on a pro rata basis,
         in accordance with such Sub-Loan Group's aggregate  Certificate  Balance, and will be distributed
         between the  Certificates  in such other  Sub-Loan Group in the manner set forth in Second (A) or
         (B) above, as applicable,  until the Certificate  Principal Balance of each such Class is reduced
         to zero.

         Third,  from any remaining  Excess  Cashflow,  the  following  amounts to each Class of Class I-A
Certificates,  on a pro rata basis in accordance with the respective  amounts owed to each such Class: (a)
any Interest  Carry  Forward  Amount to the extent not paid  pursuant to clause First 1 above and then (b)
any Unpaid Realized Loss Amount, in each case for each such Class for such Distribution Date;

         Fourth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Fifth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Sixth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Seventh,  from  any  remaining  Excess  Cashflow,  the  following  amounts  to  the  Class  I-B-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Eighth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-3
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow,  to each Class of Class I-A  Certificates,  any Basis
Risk  Shortfall  Carryforward  Amount  (remaining  unpaid  after  payments  are made under the related Cap
Contracts) for each such Class for such  Distribution  Date,  pro rata,  based on the Basis Risk Shortfall
and Basis Risk Shortfall Carry Forward Amount owed to each such Class;

         Tenth, from any remaining Excess Cashflow,  to the Class I-M-1,  Class I-M-2,  Class I-B-1, Class
I-B-2  and Class  I-B-3  Certificates,  in that  order,  any  Basis  Risk  Shortfall  Carryforward  Amount
(remaining  unpaid after payments are made under the related Cap  Contracts),  in each case for such Class
for such Distribution Date;

         Eleventh,  from any remaining Excess  Cashflow,  to the Class B-IO  Certificates,  the Class B-IO
Distribution Amount for such Distribution Date;

         Twelfth,  from any remaining Excess Cashflow,  to the Class B-IO  Certificates,  any unreimbursed
Class B-IO Advances; and

         Thirteenth, any remaining amounts to the Class R Certificates.

         All  payments  of  amounts  in  respect  of  Basis  Risk   Shortfalls  or  Basis  Risk  Shortfall
Carryforward  Amounts made pursuant to the provisions of this paragraph (a) shall,  for federal income tax
purposes,  be  deemed  to  have  been  distributed  from  REMIC  VII to the  holders  of  the  Class  B-IO
Certificates,  and then  paid  outside  of any  2006-4  REMIC to the  recipients  thereof  pursuant  to an
interest rate cap contract.  By accepting their  Certificates the holders of the Certificates  agree so to
treat such payments for purposes of filing their income tax returns.

         (b)      On each  Distribution  Date,  the related Cap  Contract  Payment  Amount with respect to
such Payment Date shall be distributed in the following  order of priority,  in each case to the extent of
amounts available:

                  (i)      first,  to the holders of the  related  Class or Classes of  Certificates,  the
payment of any Basis Risk Shortfall Carry Forward Amount for such Distribution Date;

                  (ii)     second,  from any  remaining  amounts,  the  payment of an amount  equal to any
Current  Interest and Interest  Carry Forward Amount for the related Class or Classes of  Certificates  to
the extent not covered by Interest Funds or Excess Cashflow on such Distribution Date;

                  (iii)    third, from any remaining  amounts,  available from the Cap Contracts  relating
to the Class I-A Certificates,  to the Class I-M-1,  Class I-M-2, Class I-B-1, Class I-B-2 and Class I-B-3
Certificates, in that order, to the extent not paid pursuant to clauses (i) or (ii) above; and

                  (iv)     fourth, to the Class B-IO Certificates, any remaining amount.

         On each  Distribution  Date,  amounts on deposit in the Reserve  Fund held for the benefit of the
Group I Offered  Certificates  and the Class I-B-3  Certificates  will be allocated first to the Class I-A
Certificates,  pro rata,  based on the current  Realized  Losses and any Unpaid  Realized  Loss Amount for
each such Class for such Distribution  Date, and then to the Class I-M-1,  Class I-M-2, Class I-B-1, Class
I-B-2 and Class I-B-3  Certificates,  in that order,  to pay any  current  Realized  Losses and any Unpaid
Realized  Loss  Amount,  in each  case,  for such Class and for such  Distribution  Date to the extent not
covered by Excess Cashflow on such Distribution Date.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward Amounts will be treated, for federal income tax purposes,  as reimburseable  advances ("Class B-IO
Advances")  made from the holder of the Class B-IO  Certificates.  Such Class B-IO  Advances  will be paid
back to the holder of the Class B-IO Certificate pursuant to Section 6.01(a).

         (c)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge  Loans with respect to the Group I
Mortgage  Loans received  during the related  Prepayment  Period will be withdrawn  from the  Distribution
Account and  distributed by the  Securities  Administrator  to the Holders of the Class I-XP  Certificates
and shall not be available for distribution to the Holders of any other Class of Certificates.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2006-4  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-4 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-4 REMICs.

         Section 6.02.     Distributions  on the Group II  Certificates  and the  Group III  Certificates.
(i) (a) Interest and principal (as  applicable) on the Group II  Certificates  of each  Certificate  Group
will be distributed by the  Securities  Administrator  monthly on each  Distribution  Date,  commencing in
July 2006,  in an amount equal to the  Available  Funds for the related  Sub-Loan  Group on deposit in the
Distribution  Account in respect of each Sub-Loan  Group in Loan Group II for such  Distribution  Date. On
each  Distribution  Date,  the Available  Funds for each Sub-Loan Group in Loan Group II on deposit in the
Distribution Account shall be distributed as follows:

         (A)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-1  will be
         distributed to the Class II-1A-1, Class II-1A-2 and Class II-1X-1 Certificates as follows:

                  first, to the Class II-1A-1,  Class II-1A-2 and Class II-1X-1 Certificates,  the Accrued
                  Certificate  Interest on such Classes for such  Distribution  Date,  pro rata,  based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  II-1A-1,  Class  II-1A-2  and  Class  II-1X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  II-1; and

                  third,  to the  Class  II-1A-1  Certificates  and the  Class  II-1A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-1  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-1,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (B)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-2  will be
         distributed to the Class II-2A-1,  Class  II-2A-2,  Class II-2X-1 and Class II-2X-2  Certificates
         as follows:

                  first,  to  the  Class  II-2A-1,   Class  II-2A-2,   Class  II-2X-1  and  Class  II-2X-2
                  Certificates,  the Accrued  Certificate  Interest on such Classes for such  Distribution
                  Date, pro rata, based on the Accrued Certificate Interest owed to each such Class;

                  second,  to  the  Class  II-2A-1,   Class  II-2A-2,  Class  II-2X-1  and  Class  II-2X-2
                  Certificates,  any Accrued  Certificate  Interest thereon remaining  undistributed  from
                  previous  Distribution  Dates, pro rata, based on the undistributed  Accrued Certificate
                  Interest  owed to each such  Class,  to the  extent  of  remaining  Available  Funds for
                  Sub-Loan Group II-2; and

                  third,  to the  Class  II-2A-1  Certificates  and the  Class  II-2A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-2  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-2,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (C)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-3  will be
         distributed to the Class II-3A-1,  Class II-3A-2,  Class II-3A-3,  Class II-3A-4,  Class II-3A-5,
         Class II-3X-1 and Class II-3X-2 Certificates as follows:

                  first,  to the Class II-3A-1,  the Class II-3A-2,  Class II-3A-3,  Class II-3A-4,  Class
                  II-3A-5,  Class  II-3X-1  and  Class  II-3X-2  Certificates,   the  Accrued  Certificate
                  Interest on such  Classes for  such  Distribution  Date, pro rata,  based on the Accrued
                  Certificate Interest owed to each such Class;

                  second,  to the Class II-3A-1,  Class  II-3A-2,  Class  II-3A-3,  Class  II-3A-4,  Class
                  II-3A-5,  Class  II-3X-1  and  Class  II-3X-2  Certificates,   any  Accrued  Certificate
                  Interest thereon remaining  undistributed  from previous  Distribution  Dates, pro rata,
                  based on the  undistributed  Accrued  Certificate  Interest owed to each such Class,  to
                  the extent of remaining Available Funds for Sub-Loan Group II-3; and

                  third,  concurrently  and pro rata (i)  first to the  Class  II-3A-1  Certificates,  the
                  Class II-3A-2  Certificates,  Class II-3A-3  Certificates and Class II-3A-4 Certificates
                  sequentially,  in that order, and (ii) to the Class II-3A-5 Certificates,  in each case,
                  in  reduction  of the  Certificate  Principal  Balance  of each such  Class,  the Senior
                  Optimal  Principal Amount with respect to the Sub-Loan Group II-3  Certificates for such
                  Distribution  Date,  based on the Certificate  Principal  Balance of each such Class, as
                  applicable,  to the extent of remaining  Available Funds for Sub-Loan Group II-3,  until
                  the Certificate Principal Balance of each such Class has been reduced to zero.

         (D)      Except as provided in clauses (E) and (F) below, on each  Distribution  Date on or prior
         to the Group II  Cross-Over  Date, an amount equal to the sum of any  remaining  Available  Funds
         for all Loan  Groups in Loan Group II after the  distributions  in clauses  (A) through (C) above
         will be distributed  sequentially,  in the following  order,  to the Class II-B-1,  Class II-B-2,
         Class  II-B-3,  Class II-B-4,  Class II-B-5,  Class  II-B-6,  Class II-B-7,  Class II-B-8,  Class
         II-B-9, Class II-B-10 and Class II-B-11  Certificates,  in each case up to an amount equal to and
         in the  following  order:  (a) the Accrued  Certificate  Interest  thereon for such  Distribution
         Date,  (b) any  Accrued  Certificate  Interest  thereon  remaining  undistributed  from  previous
         Distribution  Dates and (c) such Class's  Allocable  Share for such  Distribution  Date,  in each
         case, to the extent of remaining Available Funds for all Sub-Loan Groups in Loan Group II.

         (E)               On each  Distribution Date prior to the Group II Cross-Over Date, but after the
         reduction of the aggregate  Certificate  Principal Balance of the Group II Senior Certificates in
         any  Certificate  Group to  zero,  the  remaining  Certificate  Groups  related  to the  Group II
         Mortgage  Loans  will be  entitled  to  receive  in  reduction  of  their  Certificate  Principal
         Balances,   pro  rata  based  upon  aggregate   Certificate   Principal  Balance  of  the  Senior
         Certificates in each Certificate  Group related to the Group II Mortgage Loans  immediately prior
         to such  Distribution  Date, in addition to any Principal  Prepayments  related to such remaining
         Group II Senior  Certificates'  respective Sub-Loan  Group allocated to such Senior Certificates,
         100% of the  Principal  Prepayments  on any  Group  II  Mortgage  Loan in the  Sub-Loan  Group or
         Sub-Loan Groups relating to any fully paid  Certificate  Group.  Such amounts  allocated to Group
         II Senior  Certificates  shall be treated as part of the Available Funds for the related Sub-Loan
         Group and  distributed as part of the related Senior  Optimal  Distribution  Amount in accordance
         with  priority  third in clauses  (A) through  (C) above,  as  applicable,  in  reduction  of the
         Certificate  Principal  Balances  thereof.  Notwithstanding  the  foregoing,  if (i) the weighted
         average  of the  Subordinate  Percentages  for  each  Sub-Loan  Group  in Loan  Group  II on such
         Distribution  Date equals or exceeds two times the initial  weighted  average of the  Subordinate
         Percentages  for each  Sub-Loan  Group in Loan Group II and (ii) the aggregate  Stated  Principal
         Balance of the Group II Mortgage  Loans  Delinquent 60 days or more  (including  for this purpose
         any such  Mortgage  Loans in  foreclosure  and Group II Mortgage  Loans with respect to which the
         related  Mortgaged  Property has been acquired by the Trust),  averaged over the last six months,
         as a  percentage  of the  aggregate  Certificate  Principal  Balance of the Group II  Subordinate
         Certificates  does not exceed 100%,  then the additional  allocation of Principal  Prepayments to
         the  Certificates  in  accordance  with this  clause  will not be made and 100% of the  Principal
         Prepayments  on any Group II  Mortgage  Loan in the  Sub-Loan  Group relating  to the fully  paid
         Certificate  Group  or  Certificate  Groups  related  to the  Group  II  Mortgage  Loans  will be
         allocated to the Group II Subordinate Certificates.

         (F)      For any  Undercollateralized  Certificate  Group on any  Distribution  Date prior to the
         Group II Cross-Over  Date,  (i) 100% of amounts  otherwise  allocable to the Group II Subordinate
         Certificates  in respect of principal will be distributed to the Group II Senior  Certificates of
         such  Undercollateralized  Certificate  Group  on a pro  rata  basis  in  accordance  with  their
         respective  Certificate  Principal  Balances in reduction of the Certificate  Principal  Balances
         thereof,  until the aggregate  Certificate Principal Balance of such Group II Senior Certificates
         is an amount equal to the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans in
         the related Sub-Loan Group and (ii) the Accrued  Certificate  Interest otherwise allocable to the
         Group II Subordinate  Certificates on such  Distribution  Date will be reduced and distributed to
         such  Group II Senior  Certificates,  to the extent of any amount due and unpaid on such Group II
         Senior  Certificates,  in an amount equal to one month's  interest at a rate equal to the related
         Pass-Through  Rate for such  Distribution  Date on the related  Undercollateralized  Amount.  Any
         such  reduction  in the Accrued  Certificate  Interest on the Group II  Subordinate  Certificates
         will be allocated in reverse order of their respective  numerical  designations,  commencing with
         the Class II-B-11  Certificates.  If there exists more than one  Undercollateralized  Certificate
         Group on a Distribution  Date,  amounts  distributable  to such  Undercollateralized  Certificate
         Groups  pursuant to this clause will be allocated  between such  Undercollateralized  Certificate
         Groups, pro rata, based upon their respective Undercollateralized Amounts.

         (G)               If, after  distributions have been made pursuant to priorities first and second
         of clauses (A) through (C) above on any  Distribution  Date,  the remaining  Available  Funds for
         any Sub-Loan  Group in Loan Group II is less than the Senior  Optimal  Principal  Amount for that
         Sub-Loan Group,  the Senior Optimal  Principal Amount for such Sub-Loan Group shall be reduced by
         that amount,  and the remaining  Available  Funds for such Sub-Loan  Group will be distributed as
         principal among  the  related  Classes  of Group II Senior  Certificates  on a pro rata  basis in
         accordance with their respective Certificate Principal Balances.

         (H)      On each  Distribution  Date, any Available Funds remaining after payment of interest and
         principal to the Classes of  Certificates  entitled  thereto,  will be distributed to the Class R
         Certificates;  provided that if on any  Distribution  Date there are any Available  Funds for any
         Sub-Loan  Group in Loan Group II remaining  after payment of interest and principal to a Class or
         Classes of Certificates  entitled thereto,  such amounts will be distributed to the other Classes
         of Group II Senior  Certificates,  pro rata,  based upon their  Certificate  Principal  Balances,
         until all amounts due to all Classes of Group II Senior  Certificates  have been paid in full and
         then to any Group II Subordinate  Certificates  (unless otherwise  described herein),  before any
         Available Funds are distributed in accordance with this clause to the Class R Certificates.

         (b)      No  Accrued  Certificate  Interest  will  be  payable  with  respect  to  any  Class  of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (c)      If on any  Distribution  Date the Available  Funds for the Group II Senior  Certificates
in  any  Certificate  Group  is  less  than  the  Accrued  Certificate  Interest  on  the  related  Senior
Certificates for such  Distribution  Date prior to reduction for Net Interest  Shortfalls and the interest
portion of  Realized  Losses,  the  shortfall  will be  allocated  to the holders of the  Class of  Senior
Certificates  in such  Certificate  Group on a pro rata  basis in  accordance  with the  amount of Accrued
Certificate  Interest for that  Distribution Date absent such shortfalls.  In addition,  the amount of any
interest  shortfalls will constitute  unpaid Accrued  Certificate  Interest and will be  distributable  to
holders of the  Certificates  of the related Classes  entitled to such amounts on subsequent  Distribution
Dates, to the extent of the applicable  Available Funds after current  interest  distributions as required
herein.  Any such  amounts so carried  forward will not bear  interest.  Shortfalls  in interest  payments
will not be offset by a reduction  in the  servicing  compensation  of the Master  Servicer or  otherwise,
except to the extent of applicable Compensating Interest Payments.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2006-4  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-4 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-4 REMICs.

         (e)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge Loans with respect to the Group II
Mortgage  Loans received  during the related  Prepayment  Period will be withdrawn  from the  Distribution
Account and  distributed by the Securities  Administrator  to the Holders of the Class II-XP  Certificates
and shall not be available for distribution to the Holders of any other Class of Certificates.

         (A)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-1  will be
         distributed to the Class III-1A-1 Certificates and Class III-1A-2 Certificates as follows:

                  first, to the Class III-1A-1 Certificates and Class III-1A-2  Certificates,  the Accrued
                  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata, based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the  Class  III-1A-1  Certificates  and  Class  III-1A-2  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-1; and

                  third,  to the Class  III-1A-1  Certificates  and the Class  III-1A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-1  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-1,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (B)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-2  will be
         distributed to the Class III-2A-1 Certificates Class III-2A-2 Certificates as follows:

                  first, to the Class III-2A-1 Certificates and Class III-2A-2  Certificates,  the Accrued
                  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata, based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the  Class  III-2A-1  Certificates  and  Class  III-2A-2  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-2; and

                  third,  to the Class  III-2A-1  Certificates  and the Class  III-2A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-2  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-2,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (C)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-3  will be
         distributed  to the Class  III-3A-1,  Class  III-3A-2,  Class  III-3A-3,  Class  III-3A-4,  Class
         III-3X-1 and Class III-3X-2 Certificates as follows:

                  first, to the Class  III-3A-1,  Class III-3A-2,  Class III-3A-3,  Class III-3A-4,  Class
                  III-3X-1  and Class  III-3X-2  Certificates,  the Accrued  Certificate  Interest on such
                  Classes for  such  Distribution  Date,  pro  rata,  based  on  the  Accrued  Certificate
                  Interest owed to each such Class;

                  second, to the Class III-3A-1,  Class III-3A-2,  Class III-3A-3,  Class III-3A-4,  Class
                  III-3X-1 and Class  III-3X-2  Certificates,  any Accrued  Certificate  Interest  thereon
                  remaining  undistributed  from  previous  Distribution  Dates,  pro  rata,  based on the
                  undistributed  Accrued  Certificate  Interest owed to each such Class,  to the extent of
                  remaining Available Funds for Sub-Loan Group III-3; and

                  third,  concurrently  and pro rata (i) to the Class  III-3A-1,  Class III-3A-2 and Class
                  III-3A-3  Certificates  sequentially,  in that  order,  and (ii) to the  Class  III-3A-4
                  Certificate,  in each case in reduction  of the  Certificate  Principal  Balance of each
                  such Class,  the Senior  Optimal  Principal  Amount with respect to the  Sub-Loan  Group
                  III-3  Certificates  for such  Distribution  Date,  based on the  Certificate  Principal
                  Balance of each such Class,  as applicable,  to the extent of remaining  Available Funds
                  for  Sub-Loan  Group  III-3,  until  the  Certificate  Principal  Balance  of each  such
                  Class has been reduced to zero.

         (D)      Except as provided in clauses (E) and (F) below, on each  Distribution  Date on or prior
         to the Group III  Cross-Over  Date, an amount equal to the sum of any remaining  Available  Funds
         for all Loan  Groups in Loan Group II after the  distributions  in clauses  (A) through (C) above
         will be distributed  sequentially,  in the following order, to the Class III-B-1,  Class III-B-2,
         Class III-B-3,  Class III-B-4,  Class III-B-5 and Class III-B-6 Certificates,  in each case up to
         an amount equal to and in the following order: (a) the Accrued  Certificate  Interest thereon for
         such Distribution  Date, (b) any Accrued  Certificate  Interest thereon  remaining  undistributed
         from  previous  Distribution  Dates and (c) such Class's  Allocable  Share for such  Distribution
         Date, in each case, to the extent of remaining  Available  Funds for all Sub-Loan  Groups in Loan
         Group III.

         (E)               On each  Distribution  Date prior to the Group III  Cross-Over  Date, but after
         the  reduction  of  the  aggregate   Certificate  Principal  Balance  of  the  Group  III  Senior
         Certificates in any Certificate  Group to zero, the remaining  Certificate  Groups related to the
         Group  III  Mortgage  Loans  will be  entitled  to  receive  in  reduction  of their  Certificate
         Principal  Balances,  pro rata based upon aggregate  Certificate  Principal Balance of the Senior
         Certificates  in each  Certificate  Group  related to the Group III  Mortgage  Loans  immediately
         prior to such  Distribution  Date,  in  addition  to any  Principal  Prepayments  related to such
         remaining  Group III Senior  Certificates'  respective  Sub-Loan  Group  allocated to such Senior
         Certificates,  100% of the Principal  Prepayments  on any Group III Mortgage Loan in the Sub-Loan
         Group or  Sub-Loan Groups relating to any fully paid Certificate  Group.  Such amounts  allocated
         to Group  III  Senior  Certificates  shall be  treated  as part of the  Available  Funds  for the
         related  Sub-Loan  Group and  distributed  as part of the  related  Senior  Optimal  Distribution
         Amount in accordance  with priority  third in clauses (A) through (C) above,  as  applicable,  in
         reduction of the Certificate  Principal Balances thereof.  Notwithstanding the foregoing,  if (i)
         the weighted  average of the  Subordinate  Percentages  for each Sub-Loan Group in Loan Group III
         on such  Distribution  Date  equals or  exceeds  two times the  initial  weighted  average of the
         Subordinate  Percentages for each Sub-Loan Group in Loan Group III and (ii) the aggregate  Stated
         Principal  Balance of the Group III Mortgage  Loans  Delinquent  60 days or more  (including  for
         this purpose any such Mortgage  Loans in  foreclosure  and Group III Mortgage  Loans with respect
         to which the related Mortgaged  Property has been acquired by the Trust),  averaged over the last
         six months,  as a percentage  of the  aggregate  Certificate  Principal  Balance of the Group III
         Subordinate  Certificates  does not exceed  100%,  then the  additional  allocation  of Principal
         Prepayments to the  Certificates  in accordance with this clause will not be made and 100% of the
         Principal  Prepayments  on any Group III  Mortgage  Loan in the  Sub-Loan  Group relating  to the
         fully paid Certificate  Group or Certificate  Groups related to the Group III Mortgage Loans will
         be allocated to the Group III Subordinate Certificates.

         (F)      For any  Undercollateralized  Certificate  Group on any  Distribution  Date prior to the
         Group III Cross-Over Date, (i) 100% of amounts  otherwise  allocable to the Group III Subordinate
         Certificates  in respect of principal will be  distributed  to the Group III Senior  Certificates
         of such  Undercollateralized  Certificate  Group on a pro rata  basis in  accordance  with  their
         respective  Certificate  Principal  Balances in reduction of the Certificate  Principal  Balances
         thereof,   until  the  aggregate   Certificate   Principal  Balance  of  such  Group  III  Senior
         Certificates  is an amount  equal to the  aggregate  Stated  Principal  Balance  of the Group III
         Mortgage  Loans  in the  related  Sub-Loan  Group  and  (ii)  the  Accrued  Certificate  Interest
         otherwise  allocable to the Group III Subordinate  Certificates on such Distribution Date will be
         reduced and  distributed to such Group III Senior  Certificates,  to the extent of any amount due
         and unpaid on such Group III Senior  Certificates,  in an amount equal to one month's interest at
         a rate  equal  to the  related  Pass-Through  Rate  for  such  Distribution  Date on the  related
         Undercollateralized  Amount.  Any such  reduction  in the  Accrued  Certificate  Interest  on the
         Group III  Subordinate  Certificates  will be  allocated  in  reverse  order of their  respective
         numerical  designations,  commencing  with the Class III-B-6  Certificates.  If there exists more
         than one  Undercollateralized  Certificate Group on a Distribution Date, amounts distributable to
         such  Undercollateralized  Certificate  Groups pursuant to this clause will be allocated  between
         such   Undercollateralized   Certificate   Groups,   pro  rata,   based  upon  their   respective
         Undercollateralized Amounts.

         (G)               If, after  distributions have been made pursuant to priorities first and second
         of clauses (A) through (C) above on any  Distribution  Date,  the remaining  Available  Funds for
         any Sub-Loan  Group in Loan Group III is less than the Senior Optimal  Principal  Amount for that
         Sub-Loan Group,  the Senior Optimal  Principal Amount for such Sub-Loan Group shall be reduced by
         that amount,  and the remaining  Available  Funds for such Sub-Loan  Group will be distributed as
         principal among  the  related  Classes  of Group III Senior  Certificates  on a pro rata basis in
         accordance with their respective Certificate Principal Balances.

         (H)      On each  Distribution  Date, any Available Funds remaining after payment of interest and
         principal to the Classes of  Certificates  entitled  thereto,  will be distributed to the Class R
         Certificates;  provided that if on any  Distribution  Date there are any Available  Funds for any
         Sub-Loan  Group in Loan  Group III  remaining  after  payment  of  interest  and  principal  to a
         Class or Classes of Certificates  entitled thereto, such amounts will be distributed to the other
         Classes of Group III Senior  Certificates,  pro rata,  based  upon  their  Certificate  Principal
         Balances,  until all amounts due to all Classes of Group III Senior  Certificates  have been paid
         in full based upon their  respective  Certificate  Principal  Balances,  until all amounts due to
         all  classes  of Group II  Senior  Certificates  have been paid in full and then to any Group III
         Subordinate  Certificates  (unless otherwise  described  herein),  before any Available Funds are
         distributed in accordance with this clause to the Class R Certificates.

         (ii)(a)  No  Accrued  Certificate  Interest  will  be  payable  with  respect  to  any  Class  of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (b)      If on any  Distribution  Date the Available Funds for the Group III Senior  Certificates
in  any  Certificate  Group  is  less  than  the  Accrued  Certificate  Interest  on  the  related  Senior
Certificates for such  Distribution  Date prior to reduction for Net Interest  Shortfalls and the interest
portion  of  Realized  Losses,  the  shortfall  will be  allocated  to the  holders of the Class of Senior
Certificates  in such  Certificate  Group on a pro rata  basis in  accordance  with the  amount of Accrued
Certificate  Interest for that  Distribution Date absent such shortfalls.  In addition,  the amount of any
interest  shortfalls will constitute  unpaid Accrued  Certificate  Interest and will be  distributable  to
holders of the  Certificates  of the related Classes  entitled to such amounts on subsequent  Distribution
Dates, to the extent of the applicable  Available Funds after current  interest  distributions as required
herein.  Any such  amounts so carried  forward will not bear  interest.  Shortfalls  in interest  payments
will not be offset by a reduction  in the  servicing  compensation  of the Master  Servicer or  otherwise,
except to the extent of applicable Compensating Interest Payments.

         (c)      The  expenses and fees of the Trust shall be paid by each of the 2006-4  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-4 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-4 REMICs.

         Section 6.03.     Allocation of Losses and  Subsequent  Recoveries  on the Group I  Certificates.
(a) On or prior to each  Determination  Date,  the  Master  Servicer  shall  determine  the  amount of any
Realized  Loss in respect of each Group I Mortgage  Loan that occurred  during the  immediately  preceding
calendar month,  based on information  provided by the related Servicer.  Any Realized Losses with respect
to the Group I  Mortgage  Loans  shall be  applied  on each  Distribution  Date  after  the  distributions
provided for in Section 6.01, in reduction of the  Certificate  Principal  Balance of the Class or Classes
of Group I Certificates to the extent provided in the definition of Applied Realized Loss Amount.

         (b)               In  addition,  in  the  event  that  the  Master  Servicer  or  the  Securities
Administrator  receives any Subsequent Recoveries from a Servicer,  the Master Servicer shall deposit such
funds into the Distribution  Account pursuant to Section  4.01(c)(ii).  If, after taking into account such
Subsequent  Recoveries,  the  amount  of a  Realized  Loss is  reduced,  the  amount  of  such  Subsequent
Recoveries  will be  applied  to  increase  the  Certificate  Principal  Balance  of the  Class of Group I
Certificates  with the  highest  payment  priority  to which  Applied  Realized  Loss  Amounts  have  been
allocated,  but not by more than the amount of Applied Realized Loss Amounts previously  allocated to that
Class of Group I Certificates.  The amount of any remaining  Subsequent  Recoveries  first will be applied
to sequentially  increase the Certificate  Principal Balance of the Group I Certificates,  with respect to
Sub-Loan Group I-1, beginning with the Class I-1A-1  Certificates and then the Class I-1A-2  Certificates,
with  respect to Sub-Loan  Group I-2,  beginning  with the Class  I-2A-1  Certificates  and then the Class
I-2A-2,  with respect to Sub-Loan  Group I-3,  beginning with the Class I-3A-1  Certificates  and then the
Class I-3A-2  Certificates,  and then any remaining  Subsequent  Recoveries will be applied to the Group I
Subordinate  Certificates  starting  with the Group I  Subordinate  Certificate  with the highest  payment
priority,  in each case, up to the amount of such Applied Realized Loss Amount,  to the extent not covered
by  Excess   Spread  and   Overcollateralization,   previously   allocated   to  such  Class  or  Classes.
Notwithstanding  the  foregoing,  any  Subsequent  Recoveries  will be  allocated  to the  Group I  Senior
Certificates  to the extent of any Applied  Realized  Loss  Amounts  before  being  applied to the Group I
Subordinate  Certificates.  Holders of such Group I  Certificates  will not be entitled to any payments in
respect of Current  Interest on the amount of such  increases for any Interest  Accrual  Period  preceding
the  Distribution  Date on which  such  increase  occurs.  Any such  increases  shall  be  applied  to the
Certificate  Principal  Balance  of each  Group I  Certificate  of  such  Class  in  accordance  with  its
respective Fractional Undivided Interest.

         Section 6.04.     Allocation of Losses and  Subsequent  Recoveries on the Group II  Certificates
and the Group III  Certificates.  (a) On or prior to each  Determination  Date, the Master  Servicer shall
determine  the  amount of any  Realized  Loss in  respect  of each  Group II  Mortgage  Loan and Group III
Mortgage  Loan that  occurred  during the  immediately  preceding  calendar  month,  based on  information
provided by the related Servicer.

         (b)      (i) With respect to any Group II  Certificates on any  Distribution  Date, the principal
portion of each  Realized  Loss on a Group II  Mortgage  Loan in a Sub-Loan  Group shall be  allocated  as
follows:

                  first,  to the Class  II-B-11  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the Class  II-B-10  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to the  Class  II-B-9  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the Class  II-B-8  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fifth,  to  the  Class II-B-7  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to  the  Class II-B-6  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  seventh,  to the Class  II-B-5  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  eighth,  to the Class  II-B-4  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  ninth,  to the  Class  II-B-3  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  tenth,  to the  Class  II-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  eleventh,  to the Class II-B-1  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  twelfth,  to the  Senior  Certificates  in  the  related  Certificate  Group  until  the
         Certificate  Principal  Balances  thereof has been reduced to zero in accordance  with clause (d)
         below;

                  (ii)  With  respect  to any  Group  III  Certificates  on  any  Distribution  Date,  the
principal  portion  of each  Realized  Loss on a Group III  Mortgage  Loan in a  Sub-Loan  Group  shall be
allocated as follows:

                  first,  to the Class  III-B-6  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the Class  III-B-5  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to the Class  III-B-4  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the Class  III-B-3  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fifth,  to the Class  III-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to the Class  III-B-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  seventh,  to the  Senior  Certificates  in  the  related  Certificate  Group  until  the
         Certificate  Principal  Balances  thereof has been reduced to zero in accordance  with clause (d)
         below;

         (c)      Notwithstanding  the  foregoing  clause (b), no such  allocation  of any  Realized  Loss
shall be made on a Distribution  Date to any Class of (i) Group II Subordinate  Certificates to the extent
that such  allocation  would result in the reduction of the aggregate  Certificate  Principal  Balances of
all Group II Certificates in as of such  Distribution  Date, after giving effect to all  distributions and
prior  allocations of Realized  Losses on the Group II Mortgage Loans on such date, to an amount less than
the aggregate  Stated  Principal  Balance of all of the Group II Mortgage Loans as of the first day of the
month of such  Distribution  Date and (ii)  Group II Senior  Certificates  in a  Certificate  Group to the
extent  that such  allocation  would  result  in the  reduction  of the  aggregate  Certificate  Principal
Balances of all the Group II Senior  Certificates in such Certificate Group as of such Distribution  Date,
after  giving  effect  to all  distributions  and prior  allocations  of  Realized  Losses on the Group II
Mortgage  Loans in the related  Sub-Loan  Group in Loan Group II on such date,  to an amount less than the
aggregate  Stated  Principal  Balance of all of the Group II Mortgage  Loans in such Sub-Loan  Group as of
the first day of the month of such  Distribution  Date (each such  limitation in clause (i) and (ii),  the
"Loss  Allocation  Limitation").  Notwithstanding  the  foregoing  clause (b), no such  allocation  of any
Realized  Loss  shall  be  made  on a  Distribution  Date  to any  Class  of  (i)  Group  III  Subordinate
Certificates  to the  extent  that  such  allocation  would  result  in  the  reduction  of the  aggregate
Certificate  Principal  Balances of all Group III  Certificates  in as of such  Distribution  Date,  after
giving effect to all  distributions  and prior  allocations  of Realized  Losses on the Group III Mortgage
Loans on such date,  to an amount less than the  aggregate  Stated  Principal  Balance of all of the Group
III Mortgage  Loans as of the first day of the month of such  Distribution  Date and (ii) Group III Senior
Certificates in a Certificate  Group to the extent that such  allocation  would result in the reduction of
the  aggregate  Certificate  Principal  Balances  of  all  the  Group  III  Senior  Certificates  in  such
Certificate  Group as of such  Distribution  Date,  after  giving  effect to all  distributions  and prior
allocations  of Realized  Losses on the Group III  Mortgage  Loans in the related  Sub-Loan  Group in Loan
Group III on such  date,  to an amount  less than the  aggregate  Stated  Principal  Balance of all of the
Group III  Mortgage  Loans in such  Sub-Loan  Group as of the first day of the month of such  Distribution
Date (each such limitation in clause (i) and (ii), the "Loss Allocation Limitation").

         (d)      The principal  portion of any Realized  Losses  allocated to a Class of  Certificates in
Loan Group II and Loan Group III shall be allocated  among the  Certificates  of such Class in  proportion
to their respective  Certificate  Principal Balances.  The principal portion of any allocation of Realized
Losses shall be  accomplished by reducing the Certificate  Principal  Balance of the related  Certificates
on the  related  Distribution  Date.  The  principal  portion  of any  Realized  Losses  allocated  to the
Sub-Loan  Group II-1  Certificates  will be allocated  first to the Class II-1A-2  Certificates  until the
Certificate  Principal  Balance  thereof  has  been  reduced  to  zero  and  then  to  the  Class  II-1A-1
Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero.  The principal
portion of any Realized Losses allocated to the Sub-Loan Group II-2  Certificates  will be allocated first
to the Class II-2A-2  Certificates  until the  Certificate  Principal  Balance thereof has been reduced to
zero and then to the Class II-2A-1  Certificates until the Certificate  Principal Balance thereof has been
reduced to zero.  The  principal  portion of any Realized  Losses  allocated  to the  Sub-Loan  Group II-3
Certificates  will be allocated first to the Class II-3A-5  Certificates  until the Certificate  Principal
Balance  thereof has been reduced to zero,  and then to the Class II-3A-4,  Class  II-3A-3,  Class II-3A-2
and Class II-3A-1  Certificates,  on a pro rata basis, in each case based on their respective  Certificate
Principal  Balances,  until the  Certificate  Principal  Balances  thereof have been reduced to zero.  The
principal  portion of any  Realized  Losses  allocated to the Sub-Loan  Group III-1  Certificates  will be
allocated first to the Class III-1A-2  Certificates  until the Certificate  Principal  Balance thereof has
been reduced to zero and then to the Class III-1A-1  Certificates until the Certificate  Principal Balance
thereof has been reduced to zero. The principal  portion of any Realized Losses  allocated to the Sub-Loan
Group  III-2  Certificates  will  be  allocated  first  to  the  Class  III-2A-2  Certificates  until  the
Certificate  Principal  Balance  thereof  has  been  reduced  to  zero  and  then  to the  Class  III-2A-1
Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero.  The principal
portion of any  Realized  Losses  allocated  to the Sub-Loan  Group III-3  Certificates  will be allocated
first to the Class  III-3A-4  Certificates  until  the  Certificate  Principal  Balance  thereof  has been
reduced to zero and then to the Class III-3A-3,  Class III-A-2 and Class III-A-1,  on a pro rata basis, in
each case based on their  respective  Certificate  Principal  Balances,  until the  Certificate  Principal
Balances  thereof have been reduced to zero. Once any of the  Certificates in a Certificate  Group in Loan
Group II has been reduced to zero, the principal  portion of Realized  Losses on the Mortgage Loans in the
related Sub-Loan Group (if any) that are not allocated to the related  Subordinate  Certificates  pursuant
to Section  6.04(b)(i)  will be  allocated  pro rata based upon  their  respective  Certificate  Principal
Balances to the remaining Group II Senior  Certificates of the other  Certificate  Groups,  pro rata based
upon their respective  Certificate  Principal Balances.  Once the aggregate  Certificate Principal Balance
of the  Certificates  in a  Certificate  Group in Loan Group III has been reduced to zero,  the  principal
portion of  Realized  Losses on the  Mortgage  Loans in the related  Sub-Loan  Group (if any) that are not
allocated to the related  Subordinate  Certificates  pursuant to Section 6.04(b)(ii) will be allocated pro
rata based  upon  their  respective  Certificate  Principal  Balances  to the  remaining  Group III Senior
Certificates of the other Certificate Groups, pro rata based upon their respective  Certificate  Principal
Balances.

         (e)      Realized Losses shall be allocated on the  Distribution  Date in the month following the
month in which such loss was incurred  and, in the case of the  principal  portion  thereof,  after giving
effect to distributions made on such Distribution Date.

         (f)      On  each   Distribution   Date,  the  Securities   Administrator   shall  determine  the
Subordinate  Certificate  Writedown Amounts. Any Subordinate  Certificate  Writedown Amount shall effect a
corresponding  reduction in the Certificate  Principal Balance of the Class II-B Certificates or the Class
III-B Certificates, as applicable, in the reverse order of their numerical Class designations.

         (g)      The applicable  Senior  Percentage of Net Interest  Shortfalls  will be allocated  among
the Group II Senior  Certificates  in the related Group II  Certificate  Group in proportion to the amount
of  Accrued  Certificate  Interest  that  would  have  been  allocated  thereto  in the  absence  of  such
shortfalls.  The applicable  Subordinate  Percentage of Net Interest Shortfall will be allocated among the
Group II Subordinate  Certificates in proportion to the amount of Accrued Certificate  Interest that would
have been  allocated  thereto in the absence of such  shortfalls.  The  interest  portion of any  Realized
Losses with respect to the Group II Mortgage Loans  occurring on or prior to the Group II Cross-Over  Date
will  be   allocated   to  the   Class   II-B   Certificates   in   inverse   order  of  their   numerical
Class designations.  Following the Group II Cross-Over  Date, the interest  portion of Realized  Losses on
the Group II Mortgage  Loans will be allocated to the Group II Senior  Certificates  in the related  Group
II  Certificate  Group on a pro rata basis in  proportion  to the amount of Accrued  Certificate  Interest
that would have been  allocated  thereto in the absence of such Realized  Losses.  The  applicable  Senior
Percentage of Net Interest  Shortfalls  will be allocated  among the Group III Senior  Certificates in the
related  Group III  Certificate  Group in proportion  to the amount of Accrued  Certificate  Interest that
would  have  been  allocated  thereto  in the  absence  of such  shortfalls.  The  applicable  Subordinate
Percentage of Net Interest  Shortfall will be allocated  among the Group III  Subordinate  Certificates in
proportion to the amount of Accrued  Certificate  Interest that would have been  allocated  thereto in the
absence of such  shortfalls.  The interest  portion of any  Realized  Losses with respect to the Group III
Mortgage  Loans  occurring  on or prior to the Group III  Cross-Over  Date will be  allocated to the Class
III-B  Certificates  in  inverse  order of their  numerical  Class designations.  Following  the Group III
Cross-Over  Date,  the  interest  portion  of  Realized  Losses on the Group III  Mortgage  Loans  will be
allocated to the Group III Senior  Certificates in the related Group III  Certificate  Group on a pro rata
basis in proportion to the amount of Accrued  Certificate  Interest that would have been allocated thereto
in the absence of such Realized Losses.

         (h)               In addition,  in the event that the Master  Servicer  receives  any  Subsequent
Recoveries  from a Servicer,  the Master Servicer shall deposit such funds into the  Distribution  Account
pursuant to Section  4.01(c)(ii).  If, after taking into account such  Subsequent  Recoveries,  the amount
of a Realized Loss is reduced,  the amount of such  Subsequent  Recoveries will be applied to increase the
Certificate  Principal  Balance of the related  Class of Group II  Subordinate  Certificates  or Group III
Subordinate  Certificates  with the highest payment priority to which Realized Losses have been allocated,
but not by more  than the  amount  of  Realized  Losses  previously  allocated  to that  Class of Group II
Subordinate Certificates or Group III Subordinate  Certificates,  as applicable,  pursuant to this Section
6.04.  The amount of any remaining  Subsequent  Recoveries  will be applied to  sequentially  increase the
Certificate  Principal  Balance  of the  Group  II  Subordinate  Certificates  or  Group  III  Subordinate
Certificates,  as applicable,  beginning with the related Class of Subordinate  Certificates with the next
highest payment priority,  up to the amount of such Realized Losses previously  allocated to such Class or
Classes  of  Certificates  pursuant  to this  Section  6.04.  Holders  of such  Certificates  will  not be
entitled to any payments in respect of current  interest on the amount of such  increases for any Interest
Accrual Period  preceding the Distribution  Date on which such increase  occurs.  Any such increases shall
be applied to the Certificate  Principal Balance of each Subordinate  Certificate of such related Class in
accordance with its respective Fractional Undivided Interest.

         Section 6.05.     Cross-Collateralization.  Notwithstanding  the foregoing,  on any  Distribution
Date on which  the  Certificate  Principal  Balance  of the  Group I  Subordinate  Certificates,  Group II
Subordinate  Certificates or Group III Subordinate  Certificates  have been reduced to zero and a Realized
Loss that is a Special Hazard Loss is to be allocated to the related Senior  Certificates,  such loss will
be allocated among such Senior  Certificates  and the most  subordinate  outstanding  class of non-related
Subordinate Certificates on a pro rata basis, based on the Certificate Principal Balance thereof.

         Section 6.06.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date,  the  Securities  Administrator  shall  distribute  to each  Certificateholder  of  record as of the
immediately  preceding  Record  Date the  Certificateholder's  pro rata share of its  Class (based  on the
aggregate  Fractional  Undivided  Interest  represented  by such  Holder's  Certificates)  of all  amounts
required to be distributed on such  Distribution  Date to such Class. The Securities  Administrator  shall
calculate  the  amount  to be  distributed  to each  Class  and,  based on such  amounts,  the  Securities
Administrator  shall  determine the amount to be  distributed  to each  Certificateholder.  The Securities
Administrator's  calculations of payments shall be based solely on information  provided to the Securities
Administrator  by the Master  Servicer.  The  Securities  Administrator  shall not be required to confirm,
verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the  above  amounts  to each  Certificateholder  shall  be made (i) by check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or (ii) upon  receipt by the  Securities  Administrator  on or before the fifth Business Day preceding the
Record Date of written  instructions from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States depository  institution with appropriate  facilities
for  receiving  such a wire  transfer;  provided,  however,  that the final  payment  in  respect  of each
Class of  Certificates will be made only upon  presentation and surrender of such respective  Certificates
at the office or agency of the Securities  Administrator  specified in the notice to Certificateholders of
such final payment.

         Section 6.07.     Statements  to  Certificateholders.  On each  Distribution  Date,  concurrently
with each distribution to  Certificateholders,  the Securities  Administrator  shall make available to the
parties hereto and each  Certificateholder,  via the Securities  Administrator's  internet  website as set
forth  below,  the  following  information,  expressed  in the  aggregate  and as a  Fractional  Undivided
Interest  representing an initial  Certificate  Principal  Balance of $1,000,  or in the case of the Class
B-IO Certificates, an initial Notional Amount of $1,000:

         (a)      the  Certificate  Principal  Balance or Notional  Amount,  as applicable,  of each Class
after giving effect (i) to all  distributions  allocable to principal on such  Distribution  Date and (ii)
the allocation of any Applied Realized Loss Amounts for such Distribution Date;

         (b)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A)  the  aggregate  amount  of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (c)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such  Pass-Through  Rate was limited by the Net Rate
Cap;

         (d)      the amount of such distribution to Holders of each Class allocable to interest;

         (e)               the applicable accrual periods dates for calculating  distributions and general
Distribution Dates;

         (f)      the total cash flows received and the general sources thereof;

         (g)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Master Servicer for the related Due Period;

         (h)      the amount of any Cap Contract Payment Amount payable to the Securities Administrator;

         (i)               with  respect  to each Loan  Group,  the  amount of such  distribution  to each
Certificate  allocable to interest and, with respect to the Group I Certificates,  the portion thereof, if
any, provided by the Cap Contract;

         (j)               the Interest Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward
Amount for each Class of Certificates;

         (k)      with respect to each Loan Group,  the aggregate of the Stated  Principal  Balance of (A)
all of the Mortgage  Loans and (B) the  Adjustable  Rate Mortgage  Loans,  for the following  Distribution
Date;

         (l)      the number and  Outstanding  Principal  Balance of the Mortgage Loans in each Loan Group
that were  Delinquent  (exclusive of any Mortgage Loan in  foreclosure)  in respect of which using the OTS
method  of  calculation  (A)  one  Scheduled  Payment  is  Delinquent,  (B)  two  Scheduled  Payments  are
Delinquent,  (C) three or more  Scheduled  Payments are Delinquent and (D)  foreclosure  proceedings  have
been  commenced,  in each case as of the close of business on the last day of the calendar month preceding
such  Distribution  Date and  separately  identifying  such  information  for the (1) first lien  Mortgage
Loans, (2) second lien Mortgage Loans, and (3) Adjustable Rate Mortgage Loans, in each such Loan Group;

         (m)      with  respect  to each Loan  Group,  the  amount of  Monthly  Advances  included  in the
distribution on such Distribution Date (including the general purpose of such Monthly Advances);

         (n)      with  respect  to each Loan  Group,  the  cumulative  amount of  Applied  Realized  Loss
Amounts to date;

         (o)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the preceding calendar month or that have become material over time;

         (p)      with  respect  to each  Loan  Group  and with  respect  to any  Mortgage  Loan  that was
liquidated  during the preceding  calendar month, the loan number and aggregate  Stated Principal  Balance
of, and  Realized  Loss on,  such  Mortgage  Loan as of the close of business  on the  Determination  Date
preceding such Distribution Date;

         (q)               with respect to each Loan Group, the total number and principal  balance of any
real estate  owned or REO  Properties  as of the close of business on the last day of the  calendar  month
preceding such Distribution Date;

         (r)               with  respect  to each Loan  Group,  the three  month  rolling  average  of the
percent  equivalent of a fraction,  the numerator of which is the aggregate  Stated  Principal  Balance of
the  Mortgage  Loans that are 60 days or more  Delinquent  (in  respect  of which  using the OTS method of
calculation)  or are in bankruptcy or foreclosure or are REO  Properties,  and the denominator of which is
the  aggregate  Stated  Principal  Balance  of all of the  Mortgage  Loans in each case as of the close of
business  on the  last  day of  the  calendar  month  preceding  such  Distribution  Date  and  separately
identifying  such  information  for the (1) first lien Mortgage  Loans,  and (2) Adjustable  Rate Mortgage
Loans;

         (s)               the Realized  Losses during the related Due Period and the cumulative  Realized
Losses through the end of the preceding month;

         (t)      whether a Trigger Event exists;

         (u)      updated pool  composition  data including the following with respect to each Loan Group:
weighted average mortgage rate and weighted average remaining term;

         (v)      [Reserved];

         (w)      [Reserved];

         (x)      the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts; and

         (y)      the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will notify the  Securities  Administrator  five calendar days before each  Distribution  Date,  and if no
such notification  occurs,  the Securities  Administrator has no obligation to report with respect to (y).
The Depositor  covenants to the Securities  Administrator that there will be no new issuance of securities
backed by the same asset pool, so the Securities  Administrator  will only be responsible in (x) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Securities  Administrator,  based solely on, and to the extent of, information  provided to the Securities
Administrator   and  the  Master   Servicer  by  the  Servicer  and  the   Counterparty.   The  Securities
Administrator  may conclusively  rely on such information and shall not be required to confirm,  verify or
recalculate any such information.

         The  Securities  Administrator  may make  available  each month,  to any  interested  party,  the
monthly statement to Certificateholders  via the Securities  Administrator's  website initially located at
"www.ctslink.com."   Assistance  in  using  the  website  can  be  obtained  by  calling  the   Securities
Administrator's  customer  service  desk at (301)  815-6600.  Parties  that are  unable  to use the  above
distribution  option are  entitled to have a paper copy mailed to them via first class mail by calling the
Securities  Administrator's  customer  service desk and  indicating  such.  The  Securities  Administrator
shall have the right to change the way such  reports are  distributed  in order to make such  distribution
more convenient  and/or more  accessible to the parties,  and the Securities  Administrator  shall provide
timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2006, the Securities  Administrator  will furnish a report to each Holder of the Certificates of record at
any time during the prior  calendar  year as to the aggregate of amounts  reported  pursuant to subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of servicing  compensation  and such other  customary  information  as the  Securities  Administrator  may
determine to be necessary  and/or to be required by the Internal  Revenue Service or by a federal or state
law or rules or  regulations  to enable such Holders to prepare their tax returns for such calendar  year.
Such  obligations  shall be deemed to have been  satisfied  to the extent  that  substantially  comparable
information  shall  be  provided  by  the  Securities   Administrator  or  the  Trustee  pursuant  to  the
requirements of the Code.

         Section 6.08.     Monthly  Advances.  If the  related  Servicer  was  required  to make a Monthly
Advance pursuant to the related  Servicing  Agreement and fails to make any required  Monthly Advance,  in
whole or in part, the Master Servicer,  as successor  servicer,  or any other successor servicer appointed
by it, will  deposit in the  Distribution  Account not later than the  Distribution  Account  Deposit Date
immediately  preceding  the  related  Distribution  Date an amount  equal to such  Monthly  Advance to the
extent not  otherwise  paid by the related  Servicer,  net of the  Servicing  Fee for such  Mortgage  Loan
except to the extent the Master  Servicer  determines  any such  advance to be a  Nonrecoverable  Advance.
Subject to the  foregoing,  the Master  Servicer,  as  successor  servicer,  shall  continue  to make such
advances  through the date that the related  Servicer is required to do so under its Servicing  Agreement;
provided,  however,  that if the Master Servicer deems an advance to be a Nonrecoverable  Advance,  on the
Distribution  Account  Deposit Date,  the Master  Servicer shall not be obligated to make such advance and
shall present an Officer's  Certificate to the Trustee  (i) stating that the Master Servicer elects not to
make a Monthly  Advance in a stated  amount  and  (ii) detailing  the reason it deems the  advance to be a
Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the Master  Servicer  shall not be required to make any Monthly
Advances  that Wells  Fargo,  as  Servicer,  was  required to make  pursuant to the Wells Fargo  Servicing
Agreement  and failed to do so. In the event that Wells  Fargo as Servicer  or the Master  Servicer  fails
to  make a  required  Monthly  Advance,  the  Trustee,  as  successor  servicer  or  master  servicer,  as
applicable,  shall be required to remit the amount of such Monthly Advance to the Distribution  Account in
accordance  with and  subject  to the terms of this  Agreement  (including  its  rights  of  reimbursement
hereunder).

         Section 6.09.     Compensating  Interest  Payments.  The  Master  Servicer  shall  deposit in the
Distribution  Account not later than each Distribution  Account Deposit Date an amount equal to the lesser
of  (i) the  sum of the  aggregate  amounts  required  to be paid by the  Servicers  under  the  Servicing
Agreements  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall with respect
to the Mortgage  Loans for the related  Distribution  Date,  and not so paid by the related  Servicers and
(ii) the  Master  Servicer  Compensation  for such  Distribution  Date  (such  amount,  the  "Compensating
Interest  Payment").  The Master Servicer shall not be entitled to any  reimbursement  of any Compensating
Interest Payment.

         Section 6.10.     Distributions on REMIC Regular  Interests.  (a) On each Distribution  Date, the
Securities  Administrator shall be deemed to distribute,  to REMIC IV as the holder of the REMIC I Regular
Interests,  those portions of the REMIC I  Distribution  Amount not designated to Component I of the Class
R  Certificates,  in the amounts and in  accordance  with the  priorities  set forth in the  definition of
REMIC I Distribution Amount.

         (b) On each Distribution Date, the Securities Administrator shall be deemed to distribute, to
REMIC V as the holder of the REMIC II Regular Interests, those portions of the REMIC II Distribution
Amount not designated to Component II of the Class R Certificates, in the amounts and in accordance with
the priorities set forth in the definition of REMIC II Distribution Amount.

         (c) On each Distribution Date, the Securities Administrator shall be deemed to distribute, to
REMIC III-B as the holder of the REMIC III-A Regular Interests, those portions of the REMIC III-A
Distribution Amount not designated to Component III-A of the Class R Certificates, in the amounts and in
accordance with the priorities set forth in the definition of REMIC III-A Distribution Amount.

         (b)      On each Distribution Date, the Securities  Administrator  shall be deemed to distribute,
to REMIC VI as the holder of the REMIC III-B  Regular  Interests,  REMIC IV Regular  Interests and REMIC V
Regular  Interests,  those  portions of the REMIC III-B  Distribution  Amount not  designated to Component
III-B of the Class R  Certificates,  in the amounts and in accordance with the priorities set forth in the
definition of REMIC III-B  Distribution  Amount,  those portions of the REMIC IV  Distribution  Amount not
designated  to  Component  IV of the Class R  Certificates,  in the  amounts  and in  accordance  with the
priorities set forth in the definition of REMIC IV  Distribution  Amount and those portions of the REMIC V
Distribution  Amount not  designated  to  Component V of the Class R  Certificates,  in the amounts and in
accordance with the priorities set forth in the definition of REMIC V Distribution Amount.

         (c)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
the REMIC VI  Distribution  Amount to:  (i) the  holders of the  Certificates  (other  than the Class B-IO
Certificates),  as the holders of the REMIC VI  Interests  (other than REMIC VI Regular  Interests  B-IO-I
and B-IO-P) and (ii)  itself on behalf of REMIC VII,  as the holder of REMIC VI Regular  Interests  B-IO-I
and B-IO-P,  in the amounts and in accordance  with the priorities set forth in the definition of REMIC VI
Distribution Amount.

         (d)               On each  Distribution  Date,  the Securities  Administrator  shall be deemed to
distribute  to the  holder of the  Class  B-IO  Certificates,  as the  holder  of the  REMIC  VII  Regular
Interest, the amounts set forth in the definition of REMIC VII Distribution Amount.

         (e)               Notwithstanding  the  deemed  distributions  on  the  REMIC  Regular  Interests
described in this Section 6.10,  distributions of funds from the  Distribution  Account shall be made only
in accordance with Sections 6.01 and 6.02.


                                               ARTICLE VII

                                           The Master Servicer

         Section 7.01.     Liabilities  of the Master  Servicer.  The Master  Servicer  shall be liable in
accordance herewith only to the extent of the obligations  specifically  imposed upon and undertaken by it
herein.

         Section 7.02.     Merger or Consolidation  of the Master  Servicer.  (a) The Master Servicer will
keep in full force and effect its  existence,  rights and  franchises as a  corporation  under the laws of
the state of its  incorporation,  and will  obtain and  preserve  its  qualification  to do  business as a
foreign  corporation in each jurisdiction in which such  qualification is or shall be necessary to protect
the validity and  enforceability  of this Agreement,  the Certificates or any of the Mortgage Loans and to
perform its duties under this Agreement.

         (b)      Any  Person  into  which the  Master  Servicer  may be merged  or  consolidated,  or any
corporation  resulting from any merger or  consolidation to which the Master Servicer shall be a party, or
any Person  succeeding  to the  business  of the Master  Servicer,  shall be the  successor  of the Master
Servicer  hereunder,  without  the  execution  or filing of any paper or further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification  of the  Trustee,  the  Master  Servicer  and the  Securities
Administrator.  (a) The Master  Servicer  agrees to  indemnify  the  Indemnified  Persons for, and to hold
them harmless against, any loss,  liability or expense (including  reasonable legal fees and disbursements
of counsel)  incurred on their part that may be sustained in connection with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this Agreement,  the Servicing Agreements,  the Assignment Agreements or the Certificates or the powers of
attorney  delivered by the Trustee hereunder  (i) related to the Master Servicer's  failure to perform its
duties in  compliance  with this  Agreement  (except  as any such  loss,  liability  or  expense  shall be
otherwise  reimbursable  pursuant to this Agreement) or (ii) incurred  by reason of the Master  Servicer's
willful  misfeasance,  bad faith or gross  negligence in the performance of duties  hereunder or by reason
of reckless  disregard of obligations and duties hereunder,  provided,  in each case, that with respect to
any such claim or legal action (or pending or threatened  claim or legal  action),  the Trustee shall have
given the Master Servicer and the Depositor  written notice thereof  promptly after a Responsible  Officer
of the  Trustee  shall have with  respect to such claim or legal  action  actual  knowledge  thereof.  The
Trustee's  failure  to give any such  notice  shall not  affect  the  Trustee's  right to  indemnification
hereunder,  except to the extent the Master  Servicer is  materially  prejudiced  by such  failure to give
notice.  This indemnity  shall survive the  resignation or removal of the Trustee,  Master Servicer or the
Securities Administrator and the termination of this Agreement.

         (b)      The Trust  Fund will  indemnify  any  Indemnified  Person  for any  loss,  liability  or
expense  (including  reasonable  legal fees and  disbursements  of counsel) of any Indemnified  Person not
otherwise covered by the Master Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on  Liability of the Master  Servicer  and Others.  Subject to the
obligation of the Master Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the Master Servicer nor any of the directors,  officers,  employees or agents of
the Master  Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust
Fund or the  Certificateholders  for taking any action or for  refraining  from  taking any action in good
faith  pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this  provision
shall  not  protect  the  Master  Servicer  or any  such  Person  against  any  breach  of  warranties  or
representations  made herein or any liability  which would otherwise be imposed by reason of such Person's
willful  misfeasance,  bad faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

         (b)      The  Master  Servicer  and any  director,  officer,  employee  or  agent  of the  Master
Servicer may rely in good faith on any document of any kind prima facie  properly  executed and  submitted
by any Person respecting any matters arising hereunder.

         (c)      The Master Servicer, the Custodian and any director,  officer,  employee or agent of the
Master Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby against any
loss,  liability or expense  (including  reasonable legal fees and  disbursements of counsel)  incurred on
their part that may be sustained  in  connection  with,  arising out of, or related to, any claim or legal
action  (including  any pending or  threatened  claim or legal  action)  relating to this  Agreement,  the
Certificates or any Servicing  Agreement  (except to the extent that the Master Servicer is indemnified by
the  Servicer  thereunder),  other than  (i) any  such loss,  liability  or expense  related to the Master
Servicer's  failure to perform  its duties in  compliance  with this  Agreement  (except as any such loss,
liability or expense shall be otherwise  reimbursable  pursuant to this Agreement),  or to the Custodian's
failure  to perform  its duties  under the  Custodial  Agreement,  respectively,  or  (ii) any  such loss,
liability or expense incurred by reason of the Master Servicer's or the Custodian's  willful  misfeasance,
bad faith or gross  negligence in the  performance of duties  hereunder or under the Custodial  Agreement,
as  applicable,  or by reason of reckless  disregard  of  obligations  and duties  hereunder  or under the
Custodial Agreement, as applicable.

         (d)      The  Master  Servicer  shall not be under any  obligation  to appear  in,  prosecute  or
defend any legal  action  that is not  incidental  to its  duties  under  this  Agreement  and that in its
opinion may involve it in any expense or  liability;  provided,  however,  the Master  Servicer may in its
discretion,  with  the  consent  of the  Trustee  (which  consent  shall  not be  unreasonably  withheld),
undertake  any such action which it may deem  necessary or desirable  with respect to this  Agreement  and
the rights and duties of the parties  hereto and the  interests of the  Certificateholders  hereunder.  In
such event,  the legal expenses and costs of such action and any liability  resulting  therefrom  shall be
expenses,  costs and  liabilities  of the Trust  Fund,  and the Master  Servicer  shall be  entitled to be
reimbursed  therefor  out of the  Distribution  Account  as  provided  by  Section 4.05.  Nothing  in this
Section  7.04(d) shall affect the Master  Servicer's  obligation to supervise,  or to take such actions as
are necessary to ensure,  the  servicing  and  administration  of the Mortgage  Loans  pursuant to Section
3.01(a).

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required to do so pursuant to this  Agreement,  the Master Servicer shall not be required to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         (f)      The Master  Servicer  shall not be liable  for any acts or  omissions  of any  Servicer,
except as otherwise expressly provided herein.

         Section 7.05.     Master Servicer Not to Resign.  Except as provided in Section 7.07,  the Master
Servicer  shall  not  resign  from  the  obligations  and  duties  hereby  imposed  on it  except  upon  a
determination  that any such duties  hereunder are no longer  permissible  under  applicable  law and such
impermissibility  cannot be  cured.  Any such  determination  permitting  the  resignation  of the  Master
Servicer shall be evidenced by an Opinion of Independent  Counsel  addressed to the Trustee to such effect
delivered to the Trustee.  No such  resignation by the Master  Servicer shall become  effective  until the
Company or the  Trustee or a  successor  to the Master  Servicer  reasonably  satisfactory  to the Trustee
shall have  assumed  the  responsibilities  and  obligations  of the Master  Servicer in  accordance  with
Section 8.02  hereof.  The Trustee shall notify the Rating  Agencies upon its receipt of written notice of
the resignation of the Master Servicer.

         Section 7.06.     Successor  Master   Servicer.   In  connection  with  the  appointment  of  any
successor  Master  Servicer or the  assumption  of the duties of the Master  Servicer,  the Company or the
Trustee  may make  such  arrangements  for the  compensation  of such  successor  master  servicer  out of
payments on the Mortgage  Loans as the Company or the Trustee and such  successor  master  servicer  shall
agree.  If the  successor  master  servicer  does not agree that such market  value is a fair price,  such
successor  master  servicer  shall  obtain two  quotations  of market  value from third  parties  actively
engaged  in  the  servicing  of  single-family   mortgage  loans.   Notwithstanding  the  foregoing,   the
compensation  payable to a successor  master  servicer  may not exceed the  compensation  which the Master
Servicer  would  have been  entitled  to retain if the  Master  Servicer  had  continued  to act as Master
Servicer hereunder.

         Section 7.07.     Sale and  Assignment  of Master  Servicing.  The Master  Servicer  may sell and
assign its rights and delegate its duties and  obligations  in its entirety as Master  Servicer under this
Agreement  and the  Company  may  terminate  the  Master  Servicer  without  cause and select a new Master
Servicer;  provided,  however,  that:  (i) the  purchaser or  transferee  accepting  such  assignment  and
delegation  (a) shall be a Person  which shall be qualified  to service  mortgage  loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $10,000,000  (unless  otherwise  approved by each
Rating Agency  pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory  to the Trustee (as
evidenced  in a writing  signed by the  Trustee);  and (d) shall  execute  and  deliver to the  Trustee an
agreement,  in form and substance reasonably  satisfactory to the Trustee, which contains an assumption by
such Person of the due and punctual  performance  and  observance  of each  covenant  and  condition to be
performed or observed by it as master  servicer  under this  Agreement,  any custodial  agreement from and
after the effective date of such  agreement;  (ii) each  Rating Agency shall be given prior written notice
of the identity of the proposed  successor to the Master  Servicer and each Rating  Agency's rating of the
Certificates in effect  immediately prior to such assignment,  sale and delegation will not be downgraded,
qualified or withdrawn as a result of such  assignment,  sale and delegation,  as evidenced by a letter to
such effect  delivered  to the Master  Servicer  and the Trustee (at the expense of the Master  Servicer);
(iii) the  Master  Servicer  assigning  and selling the master  servicing  shall deliver to the Trustee an
Officer's  Certificate and an Opinion of Independent  Counsel addressed to the Trustee,  each stating that
all  conditions  precedent  to such action under this  Agreement  have been  completed  and such action is
permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Master Servicer is
terminated  without  cause by the  Company,  the  Company  shall  pay the  terminated  Master  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the master  servicing of the Mortgage  Loans is  transferred  to the successor  Master  Servicer.  No
such assignment or delegation  shall affect any rights or liability of the Master  Servicer  arising prior
to the effective date thereof.


                                               ARTICLE VIII

                                                 Default

         Section 8.01.     Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Master Servicer:

         (a)      The Master  Servicer  fails to cause to be  deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure,  requiring the same to be remedied,  shall have been given to the Master Servicer;
or

         (b)      The Master  Servicer  fails to observe or  perform  in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the Master  Servicer by the  Trustee or to the Master  Servicer
and the Trustee by the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund; or

         (c)      There is entered  against the Master  Servicer a decree or order by a court or agency or
supervisory  authority having jurisdiction in the premises for the appointment of a conservator,  receiver
or liquidator in any  insolvency,  readjustment  of debt,  marshaling of assets and liabilities or similar
proceedings,  or for the winding up or liquidation of its affairs,  and the continuance of any such decree
or order is  unstayed  and in effect  for a period  of 60  consecutive  days,  or an  involuntary  case is
commenced against the Master Servicer under any applicable  insolvency or  reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

         (d)      The Master  Servicer  consents  to the  appointment  of a  conservator  or  receiver  or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings  of or relating to the Master  Servicer or  substantially  all of its property;  or the Master
Servicer  admits in writing its inability to pay its debts  generally as they become due, files a petition
to take  advantage of any applicable  insolvency or  reorganization  statute,  makes an assignment for the
benefit of its creditors, or voluntarily suspends payment of its obligations;

         (e)      The Master  Servicer  assigns or delegates its duties or rights under this  Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

         (f)      The Master  Servicer  fails to comply with Section 3.16,  Section 3.17 and Section 3.18;
or

         (g)      The Master  Servicer  fails to cause to be deposited,  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date.

         In each and every  such  case,  so long as such  Event of  Default  with  respect  to the  Master
Servicer  shall not have been  remedied,  either the  Trustee or the  Holders of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the  principal  of the Trust Fund,  by
notice in writing to the Master  Servicer (and to the Trustee if given by such  Certificateholders),  with
a copy to the Rating  Agencies,  and with the consent of the Company,  may terminate all of the rights and
obligations  (but not the  liabilities)  of the Master  Servicer  under this  Agreement  and in and to the
Mortgage  Loans and/or the REO Property  serviced by the Master  Servicer and the proceeds  thereof.  Upon
the receipt by the Master Servicer of the written  notice,  all authority and power of the Master Servicer
under this  Agreement,  whether with respect to the  Certificates,  the  Mortgage  Loans,  REO Property or
under any other  related  agreements  (but only to the  extent  that such other  agreements  relate to the
Mortgage Loans or related REO Property)  shall,  subject to Section 3.17 and  Section 8.02,  automatically
and without  further  action pass to and be vested in the Trustee,  in its  capacity as  successor  Master
Servicer,  pursuant to this  Section 8.01  (and,  with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17,  such power and authority of the Master  Servicer
shall,  subject to Section 8.02,  automatically  and without  further  action pass to and be vested in the
successor  Master Servicer  appointed by the Depositor);  and,  without  limitation,  the Trustee,  in its
capacity as successor Master  Servicer,(or such successor Master Servicer  appointed by the Depositor,  as
the case may be), is hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the Master
Servicer as  attorney-in-fact  or  otherwise,  any and all documents  and other  instruments  and to do or
accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete the transfer and  endorsement  or assignment  of the Mortgage  Loans and
related  documents,  or  otherwise.  The Master  Servicer  agrees to cooperate  with the  Trustee,  in its
capacity as successor  Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as
the case  may  be),  in  effecting  the  termination  of the  Master  Servicer's  rights  and  obligations
hereunder,  including,  without  limitation,  the  transfer to the  Trustee,  in its capacity as successor
Master  Servicer (or such successor  Master Servicer  appointed by the Depositor,  as the case may be), of
(i) the  property  and amounts  which are then or should be part of the Trust or which  thereafter  become
part of the  Trust;  and  (ii) originals  or copies of all  documents  of the Master  Servicer  reasonably
requested  by the  Trustee,  in its  capacity as  successor  Master  Servicer  (or such  successor  Master
Servicer  appointed by the  Depositor,  as the case may be), to enable it to assume the Master  Servicer's
duties thereunder.  In addition to any other amounts which are then, or,  notwithstanding  the termination
of its activities  under this  Agreement,  may become payable to the Master Servicer under this Agreement,
the Master  Servicer  shall be entitled to  receive,  out of any amount  received on account of a Mortgage
Loan  or  related  REO  Property,  that  portion  of  such  payments  which  it  would  have  received  as
reimbursement  under this Agreement if notice of termination  had not been given.  The  termination of the
rights and  obligations  of the Master  Servicer shall not affect any  obligations  incurred by the Master
Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if  an  Event  of  Default  described  in  clause  (f) of  this
Section 8.01  shall occur,  the Trustee shall, by notice in writing to the Master  Servicer,  which may be
delivered by telecopy,  immediately  terminate all of the rights and  obligations  of the Master  Servicer
thereafter  arising  under  this  Agreement,  but  without  prejudice  to  any  rights  it may  have  as a
Certificateholder  or to  reimbursement  of Monthly  Advances and other advances of its own funds, and the
Trustee,  in its capacity as successor  Master Servicer (or such successor  Master  Servicer  appointed by
the Depositor,  as the case may be), shall act as provided in  Section 8.02 to carry out the duties of the
Master  Servicer,  including  the  obligation to make any Monthly  Advance the  nonpayment of which was an
Event of Default described in clause (f) of this  Section 8.01.  Any such action taken by the Trustee,  in
its capacity as successor Master Servicer (or such successor  Master Servicer  appointed by the Depositor,
as the case may be), must be prior to the distribution on the relevant Distribution Date.

         Section 8.02.     Successor  to Act;  Appointment  of  Successor.  (a)  Upon the  receipt  by the
Master Servicer of a notice of termination  pursuant to Section 8.01 or an Opinion of Independent  Counsel
pursuant to  Section 7.05  to the effect that the Master  Servicer is legally unable to act or to delegate
its duties to a Person  which is legally able to act,  the  Trustee,  in its capacity as successor  Master
Servicer  (and,  with  respect to an Event of Default  resulting  from the  Master  Servicer's  failure to
comply with Section 3.17, the successor  Master  Servicer  appointed by the Depositor  pursuant to Section
3.17),  shall  automatically  become the successor in all respects to the Master  Servicer in its capacity
under this Agreement and the  transactions  set forth or provided for herein and shall thereafter have all
of the  rights  and  powers of,  and be  subject  to all the  responsibilities,  duties,  liabilities  and
limitations on  liabilities  relating  thereto  placed on the Master  Servicer by the terms and provisions
hereof;  provided,  however,  that the Company shall have the right to either (a)  immediately  assume the
duties of the Master Servicer or (b) select a successor Master Servicer;  provided further,  however, that
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall have no obligation  whatsoever  with respect
to any liability  (other than advances deemed  recoverable and not previously made) incurred by the Master
Servicer at or prior to the time of termination.  As compensation  therefor,  but subject to Section 7.06,
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall be entitled to compensation which the Master
Servicer  would have been  entitled  to retain if the Master  Servicer  had  continued  to act  hereunder,
except for those  amounts due the Master  Servicer as  reimbursement  permitted  under this  Agreement for
advances  previously made or expenses  previously  incurred.  Notwithstanding  the above, the Trustee,  in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  may, if it shall be unwilling so to act, or shall, if it is legally
unable so to act,  appoint or  petition a court of  competent  jurisdiction  to appoint,  any  established
housing and home finance  institution which is a Fannie Mae- or Freddie  Mac-approved  servicer,  and with
respect to a successor to the Master Servicer only,  having a net worth of not less than  $10,000,000,  as
the  successor  to  the  Master  Servicer  hereunder  in  the  assumption  of  all  or  any  part  of  the
responsibilities,  duties or liabilities of the Master Servicer hereunder;  provided, that the Trustee, in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  shall obtain a letter from each Rating Agency that the ratings,  if
any, on each of the  Certificates  will not be lowered as a result of the  selection  of the  successor to
the Master Servicer.  Pending  appointment of a successor to the Master Servicer  hereunder,  the Trustee,
in its capacity as successor  Master  Servicer,  shall act (other than with respect to an Event of Default
resulting  from the Master  Servicer's  failure to comply with Section  3.17, in which event the successor
appointed by the Depositor  shall act) in such capacity as hereinabove  provided.  In connection with such
appointment  and  assumption,  the  Trustee  may  make  such  arrangements  for the  compensation  of such
successor out of payments on the Mortgage Loans as it and such successor shall agree;  provided,  however,
that the  provisions of Section 7.06 shall apply,  the  compensation  shall not be in excess of that which
the Master  Servicer  would have been entitled to if the Master  Servicer had continued to act  hereunder,
and that such successor shall  undertake and assume the obligations of the Trustee to pay  compensation to
any third Person acting as an agent or  independent  contractor  in the  performance  of master  servicing
responsibilities  hereunder.  The Trustee and such successor shall take such action,  consistent with this
Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the  Trustee  shall  succeed  to any  duties of the Master  Servicer  respecting  the
Mortgage  Loans as  provided  herein,  it shall do so in a separate  capacity  and not in its  capacity as
Trustee  and,  accordingly,  the  provisions  of Article IX shall be  inapplicable  to the  Trustee in its
duties as the  successor to the Master  Servicer in the  servicing of the Mortgage  Loans  (although  such
provisions  shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article
VII, however, shall apply to it in its capacity as successor Master Servicer.

         The  costs  and  expenses  of the  Trustee  in  connection  with the  termination  of the  Master
Servicer,  the appointment of a successor  Master Servicer and, if applicable,  any transfer of servicing,
including,  without  limitation,  all costs and  expenses  associated  with the  complete  transfer of all
servicing data and the  completion,  correction or  manipulation of such servicing data as may be required
by the Trustee to correct any errors or  insufficiencies  in the servicing data or otherwise to enable the
Trustee or the successor  Master Servicer to service the Mortgage Loans properly and  effectively,  to the
extent not paid by the terminated  Master  Servicer,  shall be payable to the Trustee  pursuant to Section
9.05. Any successor to the Master  Servicer  acting as successor  servicer  under any Servicing  Agreement
shall give notice to the  applicable  Mortgagors of such change of servicer and shall,  during the term of
its  service  as  successor  Master  Servicer  maintain  in force the policy or  policies  that the Master
Servicer is required to maintain pursuant to Section 3.04.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor to the Master  Servicer,  the Trustee shall give prompt written notice thereof to the Securities
Administrator  or, if the Securities  Administrator  is terminated or resigns upon the  termination of the
Master  Servicer,  the  successor  securities  administrator,  and  the  Securities  Administrator  or the
successor  securities  administrator  shall give prompt written notice thereof to the Rating  Agencies and
the Certificateholders at their respective addresses appearing in the Certificate Register.

         Section 8.04.     Waiver of  Defaults.  The  Trustee  shall  transmit  by mail to the  Securities
Administrator,  who shall give prompt  written notice  thereof to all  Certificateholders,  within 60 days
after the  occurrence  of any Event of Default  actually  known to a  Responsible  Officer of the Trustee,
unless  such Event of Default  shall have been cured,  notice of each such Event of  Default.  The Holders
of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund  may,  on  behalf  of all  Certificateholders,  waive  any  default  by the  Master  Servicer  in the
performance of its obligations hereunder and the consequences  thereof,  except a default in the making of
or the  causing to be made any  required  distribution  on the  Certificates,  which  default  may only be
waived by Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  100% of the
Trust Fund.  Upon any such waiver of a past default,  such default shall be deemed to cease to exist,  and
any Event of Default  arising  therefrom shall be deemed to have been timely remedied for every purpose of
this  Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default or impair any right
consequent  thereon  except to the extent  expressly so waived.  The Securities  Administrator  shall give
notice of any such waiver to the Trustee and the Rating Agencies.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their rights under this Agreement,  the Securities  Administrator  will afford such  Certificateholders
access  during  business  hours to the  most  recent  list of  Certificateholders  held by the  Securities
Administrator.


                                                ARTICLE IX

                         Concerning the Trustee and the Securities Administrator

         Section 9.01.     Duties of Trustee and Securities  Administrator.  (a) The Trustee, prior to the
occurrence  of an Event of Default and after the curing or waiver of all Events of Default  which may have
occurred,  and the Securities  Administrator each undertake to perform such duties and only such duties as
are  specifically  set forth in this Agreement as duties of the Trustee and the Securities  Administrator,
respectively.  If an Event of Default has  occurred  and has not been cured or waived,  the Trustee  shall
exercise  such of the rights and powers  vested in it by this  Agreement,  and subject to  Section 8.02(b)
use the same degree of care and skill in their  exercise,  as a prudent  person would  exercise  under the
circumstances in the conduct of his own affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
and the  Securities  Administrator  pursuant  to any  provision  of this  Agreement,  the  Trustee and the
Securities  Administrator,  respectively,  shall  examine them to  determine  whether they are in the form
required by this Agreement;  provided,  however, that neither the Trustee nor the Securities Administrator
shall be  responsible  for the accuracy or content of any  resolution,  certificate,  statement,  opinion,
report,  document,  order or other instrument furnished  hereunder;  provided,  further,  that neither the
Trustee nor the Securities  Administrator  shall be responsible  for the accuracy or  verification  of any
calculation provided to it pursuant to this Agreement.

         (c)      On  each   Distribution   Date,   the  Securities   Administrator   shall  make  monthly
distributions  and the final  distribution  to the related  Certificateholders  from related  funds in the
Distribution  Account as provided  in Sections  6.01 and 10.01  herein  based  solely on the report of the
Master Servicer.

         (d)      No  provision  of this  Agreement  shall be  construed  to  relieve  the  Trustee or the
Securities  Administrator  from liability for its own negligent  action,  its own negligent failure to act
or its own willful misconduct; provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have occurred,  the duties and  obligations of the Trustee and the
Securities  Administrator shall be determined solely by the express provisions of this Agreement,  neither
the  Trustee  nor the  Securities  Administrator  shall be  liable  except  for the  performance  of their
respective  duties and obligations as are specifically set forth in this Agreement,  no implied  covenants
or  obligations  shall be read into this  Agreement  against the Trustee or the  Securities  Administrator
and,  in  the  absence  of bad  faith  on  the  part  of the  Trustee  or  the  Securities  Administrator,
respectively,  the Trustee or the Securities  Administrator,  respectively,  may conclusively  rely, as to
the truth of the statements and the correctness of the opinions expressed  therein,  upon any certificates
or opinions  furnished to the Trustee or the  Securities  Administrator,  respectively,  and conforming to
the requirements of this Agreement;

                  (ii)     Neither  the Trustee nor the  Securities  Administrator  shall be liable in its
individual  capacity for an error of judgment made in good faith by a Responsible  Officer or  Responsible
Officers of the Trustee or an officer of the Securities  Administrator,  respectively,  unless it shall be
proved that the Trustee or the Securities Administrator,  respectively,  was negligent in ascertaining the
pertinent facts;

                  (iii)    Neither  the  Trustee  nor the  Securities  Administrator  shall be liable with
respect to any action taken,  suffered or omitted to be taken by it in good faith in  accordance  with the
directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less
than 25% of the Trust  Fund,  if such  action or  non-action  relates  to the  time,  method  and place of
conducting  any  proceeding  for any remedy  available  to the  Trustee or the  Securities  Administrator,
respectively,  or  exercising  any trust or other  power  conferred  upon the  Trustee  or the  Securities
Administrator, respectively, under this Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Securities  Administrator  shall not in any way be liable by reason of any
insufficiency  in any Account held by the  Securities  Administrator  hereunder or any Account held by the
Securities  Administrator  in the name of the  Trustee  unless it is  determined  by a court of  competent
jurisdiction that the Securities  Administrator's  gross negligence or willful  misconduct was the primary
cause of such  insufficiency  (except to the extent that the Securities  Administrator  is obligor and has
defaulted thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the Trustee or the  Securities  Administrator  be liable for special,  indirect or  consequential  loss or
damage of any kind  whatsoever  (including  but not limited to lost  profits),  even if the Trustee or the
Securities  Administrator,  respectively,  has been advised of the  likelihood  of such loss or damage and
regardless of the form of action;

                  (viii)   None of the Securities  Administrator,  the Master Servicer, the Depositor, the
Company,  the Custodian,  the  Counterparty  or the Trustee shall be responsible for the acts or omissions
of the other,  it being  understood  that this  Agreement  shall not be construed to render them partners,
joint venturers or agents of one another and

                  (ix)     Neither  the  Trustee  nor the  Securities  Administrator  shall be required to
expend or risk its own funds or  otherwise  incur  financial  liability in the  performance  of any of its
duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable  ground for
believing  that the  repayment of such funds or adequate  indemnity  against such risk or liability is not
reasonably  assured to it,  and none of the  provisions  contained  in this  Agreement  shall in any event
require the  Trustee or the  Securities  Administrator  to perform,  or be  responsible  for the manner of
performance of, any of the  obligations of the Master  Servicer under this  Agreement,  except during such
time,  if any, as the Trustee shall be the  successor  to, and be vested with the rights,  duties,  powers
and privileges of, the Master Servicer in accordance with the terms of this Agreement.

         (e)      Except for those actions that the Trustee or the  Securities  Administrator  is required
to take  hereunder,  neither the Trustee nor the  Securities  Administrator  shall have any  obligation or
liability  to take any action or to refrain  from  taking any action  hereunder  in the absence of written
direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting  the  Trustee  and  the  Securities  Administrator.
Except as otherwise provided in Section 9.01:

         (a)               The Trustee and the  Securities  Administrator  may rely and shall be protected
in acting  or  refraining  from  acting in  reliance  on any  resolution,  certificate  of the  Securities
Administrator  (with  respect to the Trustee  only),  the  Depositor,  the Master  Servicer or a Servicer,
certificate  of  auditors  or any other  certificate,  statement,  instrument,  opinion,  report,  notice,
request,  consent, order,  appraisal,  bond or other paper or document believed by it to be genuine and to
have been signed or presented by the proper party or parties;

         (b)      The Trustee and the  Securities  Administrator  may consult  with counsel and any advice
of such counsel or any Opinion of Counsel shall be full and complete  authorization  and  protection  with
respect to any action taken or suffered or omitted by it hereunder  in good faith and in  accordance  with
such advice or Opinion of Counsel;

         (c)      Neither the Trustee nor the  Securities  Administrator  shall be under any obligation to
exercise any of the trusts or powers  vested in it by this  Agreement,  other than its  obligation to give
notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation  hereunder or in
relation  hereto at the  request,  order or  direction  of any of the  Certificateholders  pursuant to the
provisions  of  this  Agreement,  unless  such  Certificateholders  shall  have  offered  to  the  Trustee
reasonable  security  or  indemnity  against the costs,  expenses  and  liabilities  which may be incurred
therein or thereby.  Nothing  contained  herein  shall,  however,  relieve the Trustee of the  obligation,
upon the  occurrence  of an Event of Default of which a  Responsible  Officer  of the  Trustee  has actual
knowledge  (which has not been cured or waived),  to exercise  such of the rights and powers  vested in it
by this  Agreement,  and to use the same degree of care and skill in their  exercise,  as a prudent person
would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which may have  occurred,  neither  the  Trustee  nor the  Securities
Administrator shall be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the  discretion or rights or powers  conferred
upon it by this Agreement;

         (e)               Neither  the Trustee nor the  Securities  Administrator  shall be bound to make
any  investigation  into  the  facts  or  matters  stated  in  any  resolution,   certificate,  statement,
instrument,  opinion, report, notice, request,  consent, order, approval, bond or other paper or document,
unless  requested  in  writing  to  do so by  Holders  of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less  than  25% of the  Trust  Fund and  provided  that the  payment  within a
reasonable time to the Trustee or the Securities  Administrator,  as applicable, of the costs, expenses or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the Opinion of the
Trustee  or the  Securities  Administrator,  as  applicable,  reasonably  assured  to the  Trustee  or the
Securities  Administrator,  as applicable,  by the security afforded to it by the terms of this Agreement.
The Trustee or the  Securities  Administrator  may require  reasonable  indemnity  against such expense or
liability as a condition  to taking any such  action.  The  reasonable  expense of every such  examination
shall be paid by the Certificateholders requesting the investigation;

         (f)      The Trustee  and the  Securities  Administrator  may execute any of the trusts or powers
hereunder or perform any duties  hereunder  either  directly or through  Affiliates,  agents or attorneys;
provided,  however,  that the Trustee may not appoint any agent (other than the  Custodian) to perform its
custodial  functions  with respect to the Mortgage  Files or paying agent  functions  under this Agreement
without the  express  written  consent of the Master  Servicer,  which  consent  will not be  unreasonably
withheld.  Neither the Trustee nor the Securities  Administrator  shall be liable or  responsible  for the
misconduct or negligence of any of the  Trustee's or the  Securities  Administrator's  agents or attorneys
or a custodian or paying agent  appointed  hereunder by the Trustee or the Securities  Administrator  with
due care and, when required, with the consent of the Master Servicer;

         (g)               Should  the  Trustee  or the  Securities  Administrator  deem the nature of any
action  required  on its part,  other than a payment or  transfer by the  Securities  Administrator  under
Section  4.01(b)  or  Section 4.04,   to  be  unclear,  the  Trustee  or  the  Securities   Administrator,
respectively,  may require  prior to such action that it be  provided  by the  Depositor  with  reasonable
further instructions;

         (h)      The right of the Trustee or the Securities  Administrator  to perform any  discretionary
act  enumerated  in this  Agreement  shall not be  construed  as a duty,  and  neither the Trustee nor the
Securities  Administrator  shall be accountable for other than its negligence or willful misconduct in the
performance of any such act;

         (i)      Neither  the  Trustee  nor the  Securities  Administrator  shall be required to give any
bond or  surety  with  respect  to the  execution  of the  trust  created  hereby  or the  powers  granted
hereunder, except as provided in Section  9.07; and

         (j)               Neither  the Trustee nor the  Securities  Administrator  shall have any duty to
conduct any affirmative  investigation  as to the occurrence of any condition  requiring the repurchase of
any Mortgage Loan by the Sponsor pursuant to this Agreement,  the Mortgage Loan Purchase  Agreement or the
eligibility of any Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee and Securities  Administrator  Not Liable for Certificates or Mortgage
Loans.  The  recitals   contained   herein  and  in  the  Certificates   (other  than  the  signature  and
countersignature  of the Securities  Administrator on the  Certificates)  shall be taken as the statements
of the Depositor,  and neither the Trustee nor the Securities  Administrator shall have any responsibility
for their correctness.  Neither the Trustee nor the Securities  Administrator  makes any representation as
to the validity or sufficiency of the Certificates  (other than the signature and  countersignature of the
Securities  Administrator  on the  Certificates)  or of any Mortgage Loan except as expressly  provided in
Sections 2.02 and 2.05 hereof;  provided,  however,  that the  foregoing  shall not relieve the Trustee of
the  obligation  to  review  the  Mortgage  Files  pursuant  to  Sections  2.02 and 2.04.  The  Securities
Administrator's  signature and  countersignature  (or  countersignature  of its agent) on the Certificates
shall be solely in its capacity as Securities  Administrator  and shall not constitute the Certificates an
obligation  of  the  Securities  Administrator  in  any  other  capacity.  Neither  the  Trustee  nor  the
Securities  Administrator  shall be accountable  for the use or application by the Depositor of any of the
Certificates or of the proceeds of such  Certificates,  or for the use or application of any funds paid to
the Depositor  with respect to the Mortgage  Loans.  Subject to the  provisions of  Section 2.05,  neither
the Trustee nor the Securities  Administrator  shall be  responsible  for the legality or validity of this
Agreement or any  document or  instrument  relating to this  Agreement,  the validity of the  execution of
this  Agreement  or of any  supplement  hereto  or  instrument  of  further  assurance,  or the  validity,
priority,  perfection or sufficiency of the security for the Certificates  issued hereunder or intended to
be issued  hereunder.  Neither  the Trustee nor the  Securities  Administrator  shall at any time have any
responsibility  or liability  for or with respect to the  legality,  validity  and  enforceability  of any
Mortgage or any Mortgage Loan, or the  perfection  and priority of any Mortgage or the  maintenance of any
such  perfection and priority,  or for or with respect to the sufficiency of the Trust Fund or its ability
to generate  the payments to be  distributed  to  Certificateholders,  under this  Agreement.  Neither the
Trustee  nor the  Securities  Administrator  shall have any  responsibility  for filing any  financing  or
continuation  statement  in any  public  office  at any  time or to  otherwise  perfect  or  maintain  the
perfection  of any security  interest or lien granted to it  hereunder or to record this  Agreement  other
than any continuation statements filed by the Trustee pursuant to Section 3.20.

         Section 9.04.     Trustee and  Securities  Administrator  May Own  Certificates.  The Trustee and
the Securities  Administrator in their  individual  capacities or in any capacity other than as Trustee or
Securities  Administrator,  hereunder  may become the owner or pledgee of any  Certificates  with the same
rights it would have if it were not the Trustee or the Securities  Administrator,  as applicable,  and may
otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  and  Securities  Administrator's  Fees  and  Expenses.  The fees and
expenses of the Trustee shall be paid in accordance with a side letter  agreement  between the Trustee and
the Master  Servicer.  The Securities  Administrator  shall be paid by the Master Servicer from the Master
Servicer's  compensation.  In addition,  the Trustee and the Securities  Administrator will be entitled to
recover from the Distribution Account pursuant to Section 4.05(l) all reasonable  out-of-pocket  expenses,
disbursements   and  advances  and  the  expenses  of  the  Trustee  and  the  Securities   Administrator,
respectively,  in connection with such Person's  compliance  with Section 3.23, any Event of Default,  any
breach of this Agreement,  the termination of the Master  Servicer,  the appointment of a successor Master
Servicer and, if applicable,  any transfer of servicing as set forth in Section  8.02(b),  or as otherwise
set forth  herein,  or any claim or legal  action  (including  any  pending or  threatened  claim or legal
action) incurred or made by or against the Trustee or the Securities Administrator,  respectively,  in the
administration   of  the  trusts   hereunder   (including  the  reasonable   compensation,   expenses  and
disbursements  of its  counsel)  except any such  expense,  disbursement  or advance as may arise from its
negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds
in the  Distribution  Account are  insufficient  therefor,  the Trustee and the  Securities  Administrator
shall recover such expenses from the Depositor.  Such  compensation  and  reimbursement  obligation  shall
not be limited by any provision of law in regard to the compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for  Trustee  and  Securities   Administrator.   The
Trustee  and any  successor  Trustee  and  the  Securities  Administrator  and  any  successor  Securities
Administrator  shall during the entire  duration of this  Agreement be a state bank or trust  company or a
national  banking  association  organized  and doing  business  under the laws of such state or the United
States of  America,  authorized  under such laws to exercise  corporate  trust  powers,  having a combined
capital  and  surplus  and  undivided  profits  of at least  $40,000,000  or,  in the case of a  successor
Trustee,  $50,000,000,  subject to supervision  or  examination by federal or state  authority and, in the
case of the Trustee,  rated "BBB" or higher by S&P with respect to their long-term  rating and rated "BBB"
or higher by S&P and  "Baa2" or higher by Moody's  with  respect to any  outstanding  long-term  unsecured
unsubordinated debt, and, in the case of a successor Trustee or successor  Securities  Administrator other
than  pursuant  to  Section 9.10,  rated  in one of the two  highest  long-term  debt  categories  of,  or
otherwise  acceptable to, each of the Rating Agencies.  If the Trustee  publishes  reports of condition at
least  annually,  pursuant  to law or to  the  requirements  of the  aforesaid  supervising  or  examining
authority,  then  for the  purposes  of  this  Section 9.06  the  combined  capital  and  surplus  of such
corporation  shall be deemed to be its total equity  capital  (combined  capital and surplus) as set forth
in its most recent  report of condition so  published.  In case at any time the Trustee or the  Securities
Administrator  shall cease to be eligible in  accordance  with the  provisions of this  Section 9.06,  the
Trustee  or the  Securities  Administrator  shall  resign  immediately  in the  manner and with the effect
specified in Section 9.08.

         Section 9.07.     Insurance.  The  Trustee  and  the  Securities  Administrator,   at  their  own
expense,  shall  at all  times  maintain  and  keep in full  force  and  effect:  (i) fidelity  insurance,
(ii) theft of documents  insurance and (iii) forgery  insurance (which may be collectively  satisfied by a
"Financial  Institution Bond" and/or a "Bankers'  Blanket Bond").  All such insurance shall be in amounts,
with standard  coverage and subject to deductibles,  as are customary for insurance  typically  maintained
by banks or their  affiliates  which act as custodians for  investor-owned  mortgage  pools. A certificate
of an officer  of the  Trustee or the  Securities  Administrator  as to the  Trustee's  or the  Securities
Administrator's,   respectively,   compliance   with  this   Section 9.07   shall  be   furnished  to  any
Certificateholder upon reasonable written request.

         Section 9.08.     Resignation  and Removal of the Trustee and Securities  Administrator.  (a) The
Trustee and the Securities  Administrator  may at any time resign and be discharged  from the Trust hereby
created by giving  written  notice  thereof to the Depositor and the Master  Servicer,  with a copy to the
Rating  Agencies.  Upon  receiving such notice of  resignation,  the Depositor  shall  promptly  appoint a
successor  Trustee or  successor  Securities  Administrator,  as  applicable,  by written  instrument,  in
triplicate,  one  copy of  which  instrument  shall  be  delivered  to each of the  resigning  Trustee  or
Securities  Administrator,   as  applicable,  the  successor  Trustee  or  Securities  Administrator,   as
applicable.  If no successor  Trustee or  Securities  Administrator  shall have been so appointed and have
accepted  appointment  within 30 days  after the  giving of such  notice  of  resignation,  the  resigning
Trustee or Securities  Administrator may petition any court of competent  jurisdiction for the appointment
of a successor Trustee or Securities Administrator.

         (b)      If at any time the Trustee or the  Securities  Administrator  shall cease to be eligible
in  accordance  with the  provisions  of  Section 9.06  and shall  fail to resign  after  written  request
therefor by the  Depositor  or if at any time the Trustee or the  Securities  Administrator  shall  become
incapable  of acting,  or shall be adjudged a bankrupt or  insolvent,  or a receiver of the Trustee or the
Securities  Administrator,  as applicable,  or of its property  shall be appointed,  or any public officer
shall take charge or control of the Trustee or the  Securities  Administrator,  as  applicable,  or of its
property or affairs for the purpose of  rehabilitation,  conservation or  liquidation,  then the Depositor
shall  promptly  remove the  Trustee,  or shall be entitled  to remove the  Securities  Administrator,  as
applicable,  and  appoint a successor  Trustee or  Securities  Administrator,  as  applicable,  by written
instrument,  in  triplicate,  one copy of which  instrument  shall be  delivered to each of the Trustee or
Securities   Administrator,   as  applicable,   so  removed,  and  the  successor  Trustee  or  Securities
Administrator, as applicable.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee or the  Securities  Administrator  and
appoint a  successor  Trustee  or  Securities  Administrator  by written  instrument  or  instruments,  in
quintuplicate,  signed by such Holders or their  attorneys-in-fact  duly  authorized,  one complete set of
which instruments shall be delivered to the Depositor,  the Master Servicer, the Securities  Administrator
(if the Trustee is removed),  the Trustee (if the Securities  Administrator  is removed),  and the Trustee
or Securities  Administrator  so removed and the successor so appointed.  In the event that the Trustee or
Securities   Administrator   is  removed  by  the  Holders  of   Certificates   in  accordance  with  this
Section 9.08(c),  the  Holders of such  Certificates  shall be  responsible  for  paying any  compensation
payable hereunder to a successor Trustee or successor  Securities  Administrator,  in excess of the amount
paid hereunder to the predecessor Trustee or predecessor Securities Administrator, as applicable.

         (d)      No  resignation  or  removal  of  the  Trustee  or  the  Securities   Administrator  and
appointment of a successor Trustee or Securities  Administrator  pursuant to any of the provisions of this
Section 9.08  shall become  effective except upon appointment of and acceptance of such appointment by the
successor Trustee or Securities Administrator as provided in Section 9.09.

         Section 9.09.     Successor  Trustee and Successor  Securities  Administrator.  (a) Any successor
Trustee or Securities  Administrator appointed as provided in Section 9.08 shall execute,  acknowledge and
deliver  to the  Depositor  and to its  predecessor  Trustee or  Securities  Administrator  an  instrument
accepting  such  appointment  hereunder.  The  resignation  or  removal  of  the  predecessor  Trustee  or
Securities   Administrator   shall  then  become  effective  and  such  successor  Trustee  or  Securities
Administrator,  without any further  act,  deed or  conveyance,  shall  become  fully  vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named  as  Trustee  or  Securities   Administrator   herein.   The   predecessor   Trustee  or  Securities
Administrator  shall,  after its receipt of payment in full of its outstanding fees and expenses  promptly
deliver to the successor  Trustee or Securities  Administrator,  as applicable,  all assets and records of
the  Trust  held  by  it  hereunder,   and  the  Depositor  and  the  predecessor  Trustee  or  Securities
Administrator,  as applicable,  shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and  certainly  vesting and  confirming in the successor  Trustee or
Securities Administrator, as applicable, all such rights, powers, duties and obligations.

         (b)      No successor Trustee or Securities  Administrator  shall accept  appointment as provided
in  this  Section 9.09  unless  at the  time of such  acceptance  such  successor  Trustee  or  Securities
Administrator shall be eligible under the provisions of Section 9.06.

         (c)      Upon  acceptance of appointment by a successor  Trustee or Securities  Administrator  as
provided in this  Section 9.09,  the successor  Trustee or Securities  Administrator  shall mail notice of
the succession of such Trustee or Securities  Administrator  hereunder to all  Certificateholders at their
addresses as shown in the  Certificate  Register  and to the Rating  Agencies.  The Company  shall pay the
cost of any mailing by the successor Trustee or Securities Administrator.

         Section 9.10.     Merger or  Consolidation  of Trustee  or  Securities  Administrator.  Any state
bank or  trust  company  or  national  banking  association  into  which  the  Trustee  or the  Securities
Administrator  may be merged or converted or with which it may be  consolidated or any state bank or trust
company or national banking  association  resulting from any merger,  conversion or consolidation to which
the Trustee or the Securities  Administrator,  respectively,  shall be a party, or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee or the  Securities  Administrator,  respectively,  shall be the  successor  of the
Trustee  or the  Securities  Administrator,  respectively,  hereunder,  provided  such state bank or trust
company or national  banking  association  shall be eligible  under the provisions of  Section 9.06.  Such
succession  shall be valid  without  the  execution,  delivery  of  notice  or  filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.  (a)  Notwithstanding  any other
provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any jurisdiction in
which any part of the Trust or property  constituting  the same may at the time be located,  the Depositor
and the Trustee  acting  jointly  shall have the power and shall  execute and deliver all  instruments  to
appoint  one or  more  Persons  approved  by the  Trustee  and  the  Depositor  to  act as  co-trustee  or
co-trustees,  jointly with the Trustee,  or separate trustee or separate  trustees,  of all or any part of
the Trust, and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any part
thereof,  and, subject to the other provisions of this  Section 9.11,  such powers,  duties,  obligations,
rights and trusts as the Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.11,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee hereunder or as successor to the Master Servicer  hereunder),  the Trustee shall be incompetent or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration.  (a) For federal  income tax  purposes,  the taxable  year of each 2006-4 REMIC shall be a
calendar year and the Securities  Administrator  shall  maintain or cause the  maintenance of the books of
each such 2006-4 REMIC on the accrual method of accounting.

         (b)      The  Securities  Administrator  shall  prepare  and file or  cause to be filed  with the
Internal  Revenue  Service,  and  the  Trustee  shall  upon  the  written  instruction  of the  Securities
Administrator  sign,  Federal tax  information  returns or elections  required to be made  hereunder  with
respect to each  2006-4  REMIC,  the Trust Fund,  if  applicable,  and the  Certificates  containing  such
information  and at the times and in the  manner as may be  required  by the Code or  applicable  Treasury
regulations,  and the Securities  Administrator  shall furnish to each Holder of  Certificates at any time
during the calendar  year for which such returns or reports are made such  statements  or  information  at
the times and in the manner as may be required thereby,  including,  without limitation,  reports relating
to mortgaged  property that is abandoned or foreclosed,  receipt of mortgage  interests in kind in a trade
or business,  a cancellation  of  indebtedness,  interest,  original issue discount and market discount or
premium  (using a constant  prepayment  assumption  of 30% CPR for the Group I Mortgage  Loans and 25% CPR
for the Group II Mortgage  Loans and the Group III Mortgage  Loans).  The  Securities  Administrator  will
apply for an Employee  Identification  Number from the IRS under Form SS-4 or any other acceptable  method
for all tax  entities.  In  connection  with the  foregoing,  the  Securities  Administrator  shall timely
prepare and file,  and the Trustee  shall upon the written  instruction  of the  Securities  Administrator
sign,  IRS Form 8811,  which  shall  provide the name and  address of the person who can be  contacted  to
obtain  information  required to be reported to the holders of regular interests in each 2006-4 REMIC (the
"REMIC Reporting  Agent").  The Securities  Administrator on behalf of the Trustee shall make elections to
treat  each  2006-4  REMIC  as a  REMIC  (which  elections  shall  apply  to  the  taxable  period  ending
December 31,  2006 and each calendar year  thereafter)  in such manner as the Code or applicable  Treasury
regulations may prescribe,  and as described by the Securities  Administrator.  The Trustee shall upon the
written  instruction of the Securities  Administrator  sign all tax information  returns filed pursuant to
this  Section and  any other returns as may be required by the Code. The Holder of the largest  percentage
interest in the  Residual  Certificates  is hereby  designated  as the "Tax  Matters  Person"  (within the
meaning of Treas.  Reg.  §§1.860F-4(d))  for each 2006-4 REMIC.  The  Securities  Administrator  is hereby
designated  and  appointed  as the  agent of each  such Tax  Matters  Person.  Any  Holder  of a  Residual
Certificate   will  by   acceptance   thereof   appoint  the   Securities   Administrator   as  agent  and
attorney-in-fact  for the purpose of acting as Tax Matters  Person for each 2006-4  REMIC during such time
as the Securities  Administrator  does not own any such Residual  Certificate.  In the event that the Code
or applicable Treasury  regulations  prohibit the Trustee from signing tax or information returns or other
statements,  or the Securities  Administrator from acting as agent for the Tax Matters Person, the Trustee
and the  Securities  Administrator  shall take whatever  action that in their sole good faith  judgment is
necessary  for the  proper  filing of such  information  returns  or for the  provision  of a tax  matters
person,  including  designation of the Holder of the largest percentage interest in a Residual Certificate
to sign such returns or act as tax matters person.  Each Holder of a Residual  Certificate  shall be bound
by this Section.

         (c)      The  Securities  Administrator  shall  provide  upon  request and receipt of  reasonable
compensation,  such  information as required in Section  860D(a)(6)(B) of the Code to the Internal Revenue
Service,  to any Person purporting to transfer a Residual  Certificate to a Person other than a transferee
permitted by  Section 5.05(b),  and to any regulated  investment  company,  real estate  investment trust,
common trust fund,  partnership,  trust,  estate,  organization  described in Section 1381 of the Code, or
nominee  holding an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any
record  holder of which is not a transferee  permitted by  Section 5.05(b)  (or which is deemed by statute
to be an entity with a disqualified member).

         (d)      The  Securities  Administrator  shall  prepare  and file or cause to be  filed,  and the
Trustee shall upon the written  instruction  of the  Securities  Administrator  sign, any state income tax
returns required under Applicable State Law with respect to each REMIC or the Trust Fund.

         (e)      Notwithstanding  any other  provision of this  Agreement,  the Securities  Administrator
shall  comply with all federal  withholding  requirements  respecting  payments to  Certificateholders  of
interest or original issue discount on the Mortgage Loans,  that the Securities  Administrator  reasonably
believes  are  applicable  under the Code.  The consent of  Certificateholders  shall not be required  for
such  withholding.  In the event the  Securities  Administrator  withholds  any amount  from  interest  or
original  issue  discount  payments  or  advances  thereof to any  Certificateholder  pursuant  to federal
withholding  requirements,  the Securities  Administrator shall,  together with its monthly report to such
Certificateholders, indicate such amount withheld.

         (f)      The Trustee and the  Securities  Administrator  each agrees to indemnify  the Trust Fund
and the Depositor for any taxes and costs including,  without  limitation,  any reasonable  attorneys fees
imposed on or incurred by the Trust Fund,  the Depositor or the Master  Servicer,  as a result of a breach
by such  party  of such  party's  covenants  set  forth  in this  Section 9.12;  provided,  however,  such
liability  and  obligation to indemnify in this  paragraph  shall be several and not joint and the Trustee
and the Securities  Administrator  shall not be liable or be obligated to indemnify the Trust Fund for the
failure by the other to perform any duty under this  Agreement  or the breach by the other of any covenant
in this Agreement.


                                                ARTICLE X

                                               Termination

         Section 10.01.    Termination  Upon  Repurchase  by EMC or its  Designee or  Liquidation  of the
Mortgage Loans.  (a) Subject to  Section 10.02,  the respective  obligations and  responsibilities  of the
Depositor,  the Trustee, the Master Servicer and the Securities  Administrator  created hereby, other than
the  obligation of the Securities  Administrator  to make payments to  Certificateholders  as set forth in
this Section 10.01 shall terminate:

                  (i)      in accordance with Section  10.01(c),  the repurchase by or at the direction of
EMC or its  designee  of all of the  Mortgage  Loans in each of Loan Group I, Loan Group II and Loan Group
III  (which  repurchase  of the Group I  Mortgage  Loans,  the Group II  Mortgage  Loans and the Group III
Mortgage  Loans may occur on  separate  dates) and all related REO  Property  remaining  in the Trust at a
price  (the  "Termination  Purchase  Price")  equal to the sum of  (without  duplication)  (a) 100% of the
Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan  Group (other  than a  Mortgage  Loan
related to REO Property) as of the date of repurchase,  net of the principal  portion of any  unreimbursed
Monthly  Advances  on the  Mortgage  Loans  relating to the  Mortgage  Loans made by the  purchaser,  plus
accrued but unpaid interest thereon at the applicable  Mortgage  Interest Rate to, but not including,  the
first day of the month of repurchase,  (b) the appraised value of any related REO Property,  less the good
faith  estimate of the Depositor of  liquidation  expenses to be incurred in connection  with its disposal
thereof (but not more than the Outstanding  Principal Balance of the related Mortgage Loan,  together with
interest  at the  applicable  Mortgage  Interest  Rate  accrued  on that  balance  but  unpaid to, but not
including,  the first day of the month of  repurchase),  such  appraisal to be  calculated by an appraiser
mutually  agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c)  unreimbursed
out-of pocket costs of the Master Servicer,  including  unreimbursed  servicing advances and the principal
portion of any unreimbursed  Monthly Advances,  made on the Mortgage Loans in such Loan Group prior to the
exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in connection  with
any  violation of any  predatory or abusive  lending  laws with  respect to a Mortgage  Loan,  and (e) any
unreimbursed  costs and expenses of the Trustee,  the Custodian and the Securities  Administrator  payable
pursuant to Section 9.05;

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i)      The right of EMC or its  designee  to  repurchase  Group I  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 20% of the sum
of the Cut-off Date Balance.

                  (ii)     The right of EMC or its  designee to  repurchase  Group II  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum
of the Cut-off Date Balance.

                  (iii)    The right of EMC or its designee to  repurchase  Group III  Mortgage  Loans and
related  assets  described  in  Section  10.01(a)(i)  above  shall be  exercisable  only if the sum of the
Stated  Principal  Balance of the Mortgage  Loans in Loan Group III at the time of any such  repurchase is
less than 10% of the sum of the Cut-off Date Balance.

                  (iv)     The right of EMC or its  designee  to  repurchase  all the  assets of the Trust
Fund described in Section  10.01(a)(i)  above shall also be  exercisable  if the Depositor,  based upon an
Opinion  of  Counsel  addressed  to the  Depositor,  the  Trustee  and the  Securities  Administrator  has
determined  that the REMIC  status of any 2006-4  REMIC has been lost or that a  substantial  risk  exists
that such REMIC status will be lost for the then-current taxable year.

                  (v)      At any time  thereafter,  in the case of (i) and (ii) or (iii)  above,  EMC may
elect to terminate any 2006-4 REMIC at any time,  and upon such  election,  the Depositor or its designee,
shall purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The   Securities   Administrator   shall  give   notice  of  any   termination   to  the
Certificateholders,  with a copy to the Master  Servicer  and the  Trustee  and the Rating  Agencies  upon
which the  Certificateholders  shall surrender  their  Certificates  to the Securities  Administrator  for
payment of the final  distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not
earlier  than the l5th day and not later than the 25th day of the month next  preceding  the month of such
final  distribution,  and  shall  specify  (i) the  Distribution  Date upon  which  final  payment  of the
Certificates  will be made upon  presentation  and surrender of the  Certificates  at the Corporate  Trust
Office of the Securities  Administrator therein designated,  (ii) the amount of any such final payment and
(iii) that the Record Date otherwise  applicable to such  Distribution  Date is not  applicable,  payments
being made only upon  presentation  and surrender of the Certificates at the Corporate Trust Office of the
Securities Administrator therein specified.

         (e)      If the  option of EMC to  repurchase  or cause the  repurchase  of all Group I  Mortgage
Loans,  the Group II Mortgage Loans or the Group III Mortgage  Loans and the related  assets  described in
Section  10.01(c)  above  is  exercised,   EMC  and/or  its  designee  shall  deliver  to  the  Securities
Administrator  for  deposit in the  Distribution  Account,  by the  Business  Day prior to the  applicable
Distribution  Date,  an  amount  equal to the  Termination  Purchase  Price of the  Mortgage  Loans  being
repurchased on such  Distribution  Date. Upon  presentation  and surrender of the related  Certificates by
the related  Certificateholders,  the Securities Administrator shall distribute to such Certificateholders
from amounts then on deposit in the  Distribution  Account an amount  determined as follows:  with respect
to each such  Certificate  (other than the Class II-X  Certificates,  the  Residual  Certificates  and the
Class XP Certificates),  the outstanding  Certificate  Principal  Balance,  plus with respect to each such
Certificate  (other than the Residual  Certificates and the Class XP  Certificates),  one month's interest
thereon at the applicable  Pass-Through  Rate; and with respect to the Class R Certificates  and the Class
XP Certificates,  the percentage interest evidenced thereby multiplied by the difference,  if any, between
the above  described  repurchase  price and the aggregate  amount to be  distributed to the Holders of the
related  Certificates  (other  than the  Residual  Certificates  and the  Class XP  Certificates).  If the
amounts  then on  deposit  in the  Distribution  Account  are  not  sufficient  to pay all of the  related
Certificates  in full (other  than the  Residual  Certificates  and the Class XP  Certificates),  any such
deficiency  will be allocated in the case of a repurchase  of the Group I Mortgage  Loans,  first,  to the
Class  I-B  Certificates,  in  inverse  order of their  numerical  designation,  second,  to the Class I-M
Certificates,  in  inverse  order  of  their  numerical  designation,  and  then  to  the  related  Senior
Certificates,  on a pro rata basis, in the case of a repurchase of the Group II Mortgage Loans,  first, to
the Class II-B  Certificates,  in inverse order of their  numerical  designation,  and then to the related
Senior  Certificates,  on a pro rata basis,  and the case of a repurchase of the Group III Mortgage Loans,
first, to the Class III-B Certificates,  in inverse order of their numerical designation,  and then to the
related  Senior  Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and
following  such  final  Distribution  Date for the  related  Certificates,  the  Trustee  shall  cause the
Custodian to promptly  release to EMC and/or its designee the Mortgage Files for the remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject to the  Securities
Administrator's  obligation  to hold  any  amounts  payable  to the  related  Certificateholders  in trust
without interest  pending final  distributions  pursuant to Section  10.01(g).  After final  distributions
pursuant to Section  10.01(g) to all  Certificateholders,  any other  amounts  remaining  in the  Accounts
will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,   upon  the  presentation  and  surrender  of  the  Certificates,  the
Securities  Administrator shall distribute to the remaining  Certificateholders,  in accordance with their
respective  interests,  all distributable  amounts remaining in the Distribution  Account.  Following such
final  Distribution  Date, the Trustee shall release (or shall instruct the Custodian,  on its behalf,  to
release)  promptly to the Depositor or its designee the Mortgage Files for the remaining  Mortgage  Loans,
and the Distribution  Account shall  terminate,  subject to the Securities  Administrator's  obligation to
hold any amounts payable to the  Certificateholders  in trust without interest pending final distributions
pursuant to this Section  10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Securities  Administrator  shall  give a second  written  notice to the  remaining  Certificateholders  to
surrender their  Certificates for cancellation  and receive the final  distribution  with respect thereto.
If within six months after the second notice,  not all the  Certificates  shall have been  surrendered for
cancellation,  the  Securities  Administrator  may take  appropriate  steps,  or appoint any agent to take
appropriate   steps,  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject
to this Agreement.

         (h)      EMC, if it is not the Master Servicer, or its designee,  as applicable,  shall be deemed
to  represent  that one of the  following  will be true and  correct:  (i) the  exercise  of the  optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under ERISA or Section 4975 of the Code or (ii) EMC or such designee,  as  applicable,  is (A) not a party
in  interest  with  respect  to any Plan  and (B) is not a  "benefit  plan  investor"  (other  than a plan
sponsored or maintained by EMC or the designee,  as the case may be,  provided that no assets of such plan
are  invested or deemed to be invested in the  Certificates).  If the holder of the  optional  termination
right is unable to exercise  such option by reason of the  preceding  sentence,  then the Master  Servicer
may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase all the Mortgage Loans under Section  10.01(a)(i)  above is exercised,  the Trust Fund and each
2006-4 REMIC shall be terminated in accordance  with the  following  additional  requirements,  unless the
Trustee  has been  furnished  with an Opinion of Counsel  addressed  to the Trustee to the effect that the
failure of the Trust to comply  with the  requirements  of this  Section  10.02 will not (i) result in the
imposition  of taxes on  "prohibited  transactions"  as defined in Section 860F of the Code on each 2006-4
REMIC or (ii) cause any 2006-4  REMIC to fail to  qualify as a 2006-4  REMIC at any time that any  Regular
Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of Depositor, the Securities  Administrator,  as agent for the respective Tax Matters Persons, shall adopt
a plan  of  complete  liquidation  of  each  2006-4  REMIC  in the  case of a  termination  under  Section
10.01(a)(i).  Such plan, which shall be provided to the Securities  Administrator by the Depositor,  shall
meet the  requirements  of a "qualified  liquidation"  under Section 860F of the Code and any  regulations
thereunder.

                  (ii)     the Depositor shall notify the Trustee and the Securities  Administrator at the
commencement  of such  90-day  liquidation  period  and,  at or prior to the time of  making  of the final
payment on the Certificates,  the Securities  Administrator  shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2006-4 REMIC and at or prior to the final Distribution Date, the Securities  Administrator  shall sell for
cash all of the  assets of the Trust to or at the  direction  of the  Depositor,  and each  2006-4  REMIC,
shall terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related 2006-4 REMIC upon the written  request of the
Depositor,  and to take  such  action  in  connection  therewith  as may be  reasonably  requested  by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes of adopting such a plan of complete  liquidation.  The Securities  Administrator on behalf of the
Trustee shall adopt such plan of liquidation by filing the  appropriate  statement on the final tax return
of each 2006-4 REMIC.  Upon complete  liquidation or final  distribution of all of the assets of the Trust
Fund, the Trust Fund and each 2006-4 REMIC shall terminate.


                                                ARTICLE XI

                                         Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The parties  intend that each 2006-4 REMIC shall be treated
as a REMIC for federal income tax purposes and that the  provisions of this Agreement  should be construed
in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the contrary,
the Sponsor,  the Master  Servicer,  the  Securities  Administrator,  the  Depositor,  the  Trustee,  each
recipient  of the  related  Prospectus  Supplement  and,  by its  acceptance  thereof,  each  holder  of a
Certificate,  agrees  and  acknowledges  that each party  hereto  has  agreed  that each of them and their
employees,  representatives  and other agents may disclose,  immediately upon commencement of discussions,
to any and all persons the tax  treatment  and tax structure of the  Certificates  and the 2006-4  REMICs,
the  transactions  described  herein  and all  materials  of any kind  (including  opinions  and other tax
analyses)  that are provided to any of them relating to such tax treatment and tax structure  except where
confidentiality   is  reasonably   necessary  to  comply  with  the  securities  laws  of  any  applicable
jurisdiction.  For purposes of this  paragraph,  the terms "tax  treatment" and "tax  structure"  have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.  (a)  This  Agreement  may be  amended  from  time  to  time  by the
Company,  the Depositor,  the Master  Servicer,  the  Securities  Administrator  and the Trustee,  without
notice to or the consent of any of the  Certificateholders,  to (i) cure any  ambiguity,  (ii)  correct or
supplement any provisions herein that may be defective or inconsistent  with any other provisions  herein,
(iii) conform any provisions  herein to the provisions in the Prospectus,  (iv) comply with any changes in
the Code,  (v) to revise or correct  any  provisions  to reflect  the  obligations  of the parties to this
Agreement as they relate to  Regulation  AB or (vi) make any other  provisions  with respect to matters or
questions  arising  under this  Agreement  which shall not be  inconsistent  with the  provisions  of this
Agreement;  provided,  however, that with respect to clauses (iv) and (vi) of this Section 11.02(a),  such
action shall not, as evidenced by an Opinion of Independent Counsel,  addressed to the Trustee,  adversely
affect  in  any  material  respect  the  interests  of  any  Certificateholder.  Notwithstanding  anything
contained in Section 3.23,  this Agreement  shall not be amended  without the agreement of all the parties
hereto.

         (b)      This  Agreement  may  also be  amended  from  time to time by the  Company,  the  Master
Servicer,  the Depositor,  the Securities  Administrator and the Trustee,  with the consent of the Holders
of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund or of the applicable  Class or Classes,  if such amendment  affects only such Class or  Classes,  for
the purpose of adding any  provisions to or changing in any manner or  eliminating  any of the  provisions
of this Agreement or of modifying in any manner the rights of the Certificateholders;  provided,  however,
that no such  amendment  shall  (i) reduce  in any manner the amount of, or delay the timing of,  payments
received on Mortgage  Loans which are required to be distributed  on any  Certificate  without the consent
of the Holder of such  Certificate,  (ii) reduce the aforesaid  percentage of Certificates  the Holders of
which  are  required  to  consent  to any such  amendment,  without  the  consent  of the  Holders  of all
Certificates then  outstanding,  or (iii) cause any 2006-4 REMIC to fail to qualify as a REMIC for federal
income tax  purposes,  as evidenced by an Opinion of  Independent  Counsel  addressed to the Trustee which
shall  be  provided  to the  Trustee  other  than at the  Trustee's  expense.  Notwithstanding  any  other
provision  of this  Agreement,  for  purposes of the giving or  withholding  of consents  pursuant to this
Section 11.02(b),  Certificates  registered in the name of or held for the benefit of the  Depositor,  the
Securities  Administrator,  the Master Servicer, or the Trustee or any Affiliate thereof shall be entitled
to vote their Fractional Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly after the execution of any such amendment,  the Securities  Administrator shall
furnish a copy of such  amendment  or written  notification  of the  substance  of such  amendment to each
Certificateholder, the Rating Agencies and the Trustee.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Securities Administrator may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to  this  Agreement,  the  Trustee  and the
Securities  Administrator  shall be entitled to receive and rely upon an Opinion of Counsel  addressed  to
the Trustee and the  Securities  Administrator  stating that the execution of such amendment is authorized
or  permitted  by this  Agreement.  The Trustee and the  Securities  Administrator  may,  but shall not be
obligated  to,  enter  into  any  such   amendment   which   affects  the  Trustee's  or  the   Securities
Administrator's own respective rights, duties or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04.    Limitation  on Rights of  Certificateholders.  (a) The death or  incapacity  of
any   Certificateholder   shall  not   terminate   this   Agreement   or  the  Trust,   nor  entitle  such
Certificateholder's  legal  representatives  or  heirs to claim an  accounting  or to take any  action  or
proceeding  in any court for a  partition  or winding up of the Trust,  nor  otherwise  affect the rights,
obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the Depositor,  the Securities  Administrator,  the Master Servicer or any successor to
any such  parties  unless  (i) such  Certificateholder  previously  shall  have  given  to the  Securities
Administrator  a  written  notice of a  continuing  default,  as  herein  provided,  (ii) the  Holders  of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the Trust Fund
shall have made written  request upon the Trustee to institute such action,  suit or proceeding in its own
name as Trustee  hereunder  and shall have  offered to the Trustee  such  reasonable  indemnity  as it may
require  against the costs and expenses and liabilities to be incurred  therein or thereby,  and (iii) the
Trustee,  for 60 days  after its  receipt  of such  notice,  request  and offer of  indemnity,  shall have
neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05.    Acts  of   Certificateholders.   (a)  Any   request,   demand,   authorization,
direction,  notice,  consent,  waiver or other action  provided by this  Agreement to be given or taken by
Certificateholders  may be embodied in and evidenced by one or more instruments of  substantially  similar
tenor signed by such  Certificateholders  in person or by an agent duly  appointed  in writing.  Except as
herein  otherwise  expressly  provided,  such  action  shall  become  effective  when such  instrument  or
instruments  are delivered to the Securities  Administrator  and, where it is expressly  required,  to the
Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be
sufficient for any purpose of this Agreement and conclusive in favor of the Securities  Administrator  and
the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Securities Administrator deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
neither the Trustee, the Securities  Administrator,  the Depositor,  the Master Servicer nor any successor
to any such parties shall be affected by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Securities  Administrator,  the  Depositor,  the Master  Servicer  or any  successor  to any such party in
reliance thereon, whether or not notation of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates  owned by the Trustee,  the Securities  Administrator,
the Depositor,  the Master  Servicer or any Affiliate  thereof shall be  disregarded,  except as otherwise
provided in  Section 11.02(b)  and except that, in  determining  whether the Trustee shall be protected in
relying  upon any such  request,  demand,  authorization,  direction,  notice,  consent  or  waiver,  only
Certificates  which a  Responsible  Officer  of the  Trustee  actually  knows to be so  owned  shall be so
disregarded.  Certificates  which  have  been  pledged  in  good  faith  to the  Trustee,  the  Securities
Administrator,  the  Depositor,  the  Master  Servicer  or  any  Affiliate  thereof  may  be  regarded  as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Securities Administrator, the Depositor, or the Master Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION 5-1401 OF THE GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE
CHOICE OF SUCH LAW AS THE  GOVERNING  LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS AND  REMEDIES  OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  Structured Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179,
Attention:   Chief   Counsel,   and  with   respect  to  Reg  AB   notifications   to  the   Depositor  at
regabnotifications@bear.com;  (ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such
other address as may hereafter be furnished to the other parties  hereto in writing;  (iii) in the case of
the  Company,  383  Madison  Avenue,  New  York,  New York  10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in writing;  (iv) in the case of the Master  Servicer or Securities  Administrator,  Wells
Fargo Bank,  National  Association,  P.O. Box 98,  Columbia  Maryland  21046 (or, in the case of overnight
deliveries,  9062 Old Annapolis Road,  Columbia,  Maryland 21045)  (Attention:  Corporate Trust Services –
BSALTA  2006-4),  facsimile  no.: (410)  715-2380,  or such other address as may hereafter be furnished to
the  other  parties  hereto in  writing;  or (v) in the case of the  Rating  Agencies,  Moody's  Investors
Service,  Inc.,  99 Church  Street,  New York,  New York 10007 and  Standard & Poor's,  a division  of The
McGraw-Hill  Companies,  Inc.,  55 Water Street,  New York,  New York 10041.  Any notice  delivered to the
Depositor,  the Master  Servicer,  the Securities  Administrator or the Trustee under this Agreement shall
be effective  only upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,
unless otherwise provided herein,  shall be given by first-class mail, postage prepaid,  at the address of
such  Certificateholder  as shown in the  Certificate  Register.  Any  notice  so mailed  within  the time
prescribed in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether
or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Securities  Administrator  shall promptly provide notice to each Rating Agency with respect to each of the
following of which a Responsible Officer of the Securities Administrator has actual knowledge:

         1.       Any material change or amendment to this Agreement or the Servicing Agreements;

         2.                The occurrence of any Event of Default that has not been cured;

         3.                The  resignation  or  termination  of the Master  Servicer,  the Trustee or the
Securities Administrator;

         4.                The repurchase or substitution of any Mortgage Loans;

         5.                The final payment to Certificateholders; and

         6.                Any change in the location of the Distribution Account.

         Section 11.13.    Effectiveness  of Amended and Restated  Pooling and  Servicing  Agreement.  The
parties  hereto agree that the  provisions of this Amended and Restated  Pooling and  Servicing  Agreement
are hereby effective as of the Closing Date.



         IN  WITNESS  WHEREOF,  the  Depositor,  the  Trustee,  the  Master  Servicer  and the  Securities
Administrator  have caused their names to be signed hereto by their  respective  officers  thereunto  duly
authorized as of the day and year first above written.

                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                             Depositor
                                                             By: __/s/ Baron Silerstein________
                                                             Name: Baron Silverstein
                                                             Title:  Senior Managing Director


                                                             CITIBANK, N.A., as Trustee
                                                             By: __/s/ John Hannon_____________
                                                             Name:  John Hannon
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                             Servicer
                                                             By: __/s/ Stacey Taylor___________
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                             Securities Administrator
                                                             By: __/s/ Stacey Taylor___________
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President

                                                             EMC MORTGAGE CORPORATION
                                                             By: __/s/ Sue Stepanek_____________
                                                             Name:  Sue Stepanek
                                                             Title:  Executive Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)
in its capacity as Sponsor

EMC MORTGAGE CORPORATION
By:  ___/s/ Debbie Pratt___________________
Name:  Debbie Pratt
Title:  Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                             )
                                              ) ss.:
COUNTY OF NEW YORK                            )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Baron Silverstein, known to me to be a Vice President of Structured Asset Mortgage Investments
II Inc., the limited liability company that executed the within instrument, and also known to me to be
the person who executed it on behalf of said limited liability company, and acknowledged to me that such
limited liability company executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              ____/s/ Michelle Sterling________________
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK                             )
                                              ) ss.:
COUNTY OF NEW YORK                            )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared John Hannon, known to me to be a Vice President of Citibank, N.A., the entity that executed the
within instrument, and also known to me to be the person who executed it on behalf of said entity, and
acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              ____/s/ Zamirah El-Amin____________________
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                     )
                                      ) ss.:
CITY OF BALTIMORE                     )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.


                                                              ____/s/ Jennifer Richardson_______________
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                     )
                                      ) ss.:
CITY OF BALTIMORE                     )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              _____/s/ Jennifer Richardson______________

                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                        )
                                      ) ss.:
COUNTY OF DALLAS                      )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Debbie Pratt, known to me to be Executive Vice President of EMC Mortgage Corporation, the
corporation that executed the within instrument, and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              ______/s/ Alfie D. Kearney_________________
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                        )
                                      ) ss.:
COUNTY OF DALLAS                      )
         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Sue Stepanek, known to me to be Executive Vice President of EMC Mortgage Corporation, the
corporation that executed the within instrument, and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              ______/s/ Alfie D. Kearney_________________
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                         APPENDIX 1


                               Calculation of REMIC I Y Principal Reduction Amounts

         For any Distribution Date the amounts by which the Uncertificated Principal Balances of REMIC I Regular
Interests Y-1, Y-2 and Y-3, respectively, will be reduced on such distribution date by the allocation of Realized
Losses and the distribution of principal, determined as follows:

First, for each of Sub-Loan Group II-1, Sub-Loan Group II-2 and Sub-Loan Group II-3, determine the weighted
average of the Net Rates of the Mortgage Loans in that Sub-Loan Group for distributions of interest that will be
made on the next succeeding Distribution Date (the "Group Interest Rate").  The Class Y Principal Reduction
Amounts will be determined pursuant to the "Generic Solution for the Class Y Principal Reduction Amounts" set
forth below (the "Generic Solution") by making identifications among the actual Sub-Loan Groups and their related
Class Y and Class Z Regular Interests and weighted average net rates and the Groups named in the Generic Solution
and their related Class Y and Class Z Regular Interests as follows:

A.  Determine which Sub-Loan Group has the lowest Group Interest Rate.  That Sub-Loan Group will be identified
with Group AA and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan Group will
be respectively identified with the Class YAA and Class ZAA Certificates.  The Group Interest Rate for that
Sub-Loan Group will be identified with J%.  If two or more Sub-Loan Groups have the lowest Group Interest Rate
pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only once in the
course of any such selections pursuant to paragraphs A through C of this definition.

B. Determine which Sub-Loan Group has the second lowest Group Interest Rate.  That Sub-Loan Group will be
identified with Group BB and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan
Group will be respectively identified with the Class BB and Class ZBB Certificates.  The Group Interest Rate for
that Sub-Loan Group will be identified with K%.  If two or more Sub-Loan Groups have the second lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only
once in the course of any such selections pursuant to paragraphs A through C of this definition.

C.  Determine which Sub-Loan Group has the third lowest Group Interest Rate.  That Sub-Loan Group will be
identified with Group CC and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan
Group will be respectively identified with the Class YCC and Class ZCC Certificates.  The Group Interest Rate for
that Sub-Loan Group will be identified with L%.  If two or more Sub-Loan Groups have the third lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only
once in the course of any such selections pursuant to paragraphs A through C or this definition.

Generic Solution for Class Y Principal Reduction Amounts:
For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

PJB =    the Group AA Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PLB =    the Group CC Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PKB =    the Group BB Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

R =  the Class CB Certificate Interest Rate = (J%PJB + L%PLB + K%PKB)/(PJB + PLB + PKB)

R1 = the weighted average of the Group Interest Rates for Group AA and Group BB
 = (J% (Pj - ΔPj) + K% (Pk - ΔPk))/(Pj - ΔPj + Pk - ΔPk)

R2 = the weighted average of the Group Interest Rates for Group CC and Group BB
 = (L% (Pl - ΔPl) + K% (Pk - ΔPk))/(Pl - ΔPl + Pk - ΔPk)

r1 = the weighted average of the Class YAA and Class YBB Certificate Interest Rates
 = (J% Yj + K% Yk)/(Yj + Yk)

r2 = the weighted average of the Class YCC and Class YBB Certificate Interest Rates
 = (L% Yl + K% Yk)/(Yl + Yk)

Yj =     the Class YAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yl =     the Class YCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yk =     the Class YBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔYj =       the Class YAA Principal Reduction Amount.

ΔYl =       the Class YCC Principal Reduction Amount.

ΔYk =       the Class YBB Principal Reduction Amount.

Zj =     the Class ZAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zl =     the Class ZCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zk =     the Class ZBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔZj =       the Class ZAA Principal Reduction Amount.

ΔZl =       the Class ZCC Principal Reduction Amount.

ΔZk =       the Class ZBB Principal Reduction Amount.

Pj =     the aggregate of the Class YAA and Class ZAA Uncertificated Principal Balances after distributions on
         the prior Distribution Date, which is equal to the aggregate principal balance of the Group AA Mortgage
         Loans reduced by the Class R-1 Principal Balance, if applicable.
=        Yj + Zj

Pl =     the aggregate of the Class YCC and Class ZCC Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group CC Loans reduced by
         the Class R-1 Principal Balance, if applicable.
    =    Yl + Zl =

Pk =     the aggregate of the Class YBB and Class ZBB Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group BB Loans reduced by
         the Class R Certificate Principal Balance, if any.
=        Yk + Zk

ΔPj =       the aggregate principal reduction resulting on such Distribution Date on the Group AA Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YAA and Class ZAA
         Principal Reduction Amounts.
=        ΔYj + ΔZj

ΔPl=        the aggregate principal reduction resulting on such Distribution Date on the Group CC Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YCC and Class ZCC
         Principal Reduction Amounts.
=        ΔYl + ΔZl

ΔPk =       the aggregate principal reduction resulting on such Distribution Date on the Group BB Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YBB and Class ZBB
         Principal Reduction Amounts.
=        ΔYk + ΔZk

α =         .0005

γ1 =        (R – R1)/(L% - R).  If R=>K%, γ1 is a non-negative number unless its denominator is zero,
         in which event it is undefined.

γ2 =        (R – J%)/( R2 - R).  If R<K%, γ2 is a non-negative number.

If γ1 is undefined, ΔYj = Yj, ΔYl = (Yl/Pl)ΔPl, and ΔYk = Yk.

If γ2 is zero, ΔYl = Yl, ΔYj = (Yj/Pj)ΔPj, and ΔYk = Yk.

In the remaining situations, ΔYj, ΔYl and ΔYk shall be defined as follows:

I.  If R=>K% and r1=> R1, make the following additional definitions:

δYk =       ((J% - R1)/(K% - R1))Yj + Yk

δYk is a number between Yk and 0 such that (J%Yj + K%( CityYk.- δYk))/(Yj + Yk.-
         δYk) = R1.

Y4 =     Yj + Yk.- δYk

P4 =     Pj + Pk.

ΔY4 =    ΔYj + ΔYk.- δYk

1. If Yl - α(Pl - ΔPl) => 0, Y4- α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P4 - ΔP4) and ΔY4 = Y4 - α(P4 - ΔP4).

2. If Yl - α(Pl - ΔPl) => 0, Y4 - α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).

3. If Yl - α(Pl - ΔPl) < 0, Y4 - α(P4 - ΔP4) => 0, and Y4 - α(P4 - ΔP4) =>
     Y4 - (Yl/γ1), ΔYl = Yl - αγ1(P4 - ΔP4) and
     ΔY4 = Y4 - α(P4 - ΔP4).

4. If Yl - α(Pl - ΔPl) < 0, Y4 - (Yl/γ1) => 0, and
     Y4 - α(P4 - ΔP4) <= Y4 - (Yl/γ1), ΔYl = 0 and ΔY4 = Y4 - (Yl/γ1).

5. If Y4 - α(P4 - ΔP4) < 0, Y4 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y4), ΔYl = Yl - (γ1Y4) and ΔY4 = 0.

6. If Y4 - α(P4 - ΔP4) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>
     Yl - (γ1Y4), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).

ΔYj = [Yj/(Yj + Yk - δYk)]ΔY4

ΔYk = δYk + [(Yk - δYk)/(Yj + Yk - δYk)]ΔY4

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

1. Making the ratio of (Yl - ΔYl ) to (Y4 - ΔY4 ) equal to γ1 after taking account of the allocation
         Realized Losses and the distributions that will be made through the end of the Distribution Date to
         which such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA,
         Class YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to
         zero for such Distribution Date;
2. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
3. Making the larger of (a) the fraction whose numerator is (Yl - ΔYl ) and whose denominator is the sum of (Yl -
         ΔYl) and (Zl - ΔZl) and (b) the fraction whose numerator is (Y4 - ΔY4) and whose denominator is the sum
         of (Y4 - ΔY4), (Zj - ΔZj) and (Zk - ΔZk) as large as possible while remaining less than or equal to
         0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY4 between ΔYj and ΔYk cannot be achieved
because either ΔYj as so defined is greater than ΔPj or ΔYk as so defined is greater than ΔPk, such an allocation
shall be made as close as possible to the formula allocation within the requirement that ΔYj < ΔPj and ΔYk < ΔPk.

II.  If R=>K% and r1<R1, make the following additional definitions:

δYj =       Yj + ((R1 – K%)/(R1 – J%))Yk

δYj is a number between Yj and 0 such that (J%(Yj - δYj)  + K%Yk)/(Yj - δYj + Yk.) = R1.

Y5 =     Yj - δYj + Yk.

P5 =     Pj + Pk.

ΔY5 =    ΔYj - δYj + ΔYk.

1. If Yl - α(Pl - ΔPl) => 0, Y5- α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

2. If Yl - α(Pl - ΔPl) => 0, Y5 - α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).

3. If Yl - α(Pl - ΔPl) < 0, Y5 - α(P5 - ΔP5) => 0, and Y5 - α(P5 - ΔP5) =>
     Y5 - (Yl/γ1), ΔYl = Yl - αγ1(P5 - ΔP5) and
     ΔY5 = Y5 - α(P5 - ΔP5).

4. If Yl - α(Pl - ΔPl) < 0, Y5 - (Yl/γ1) => 0, and
     Y5 - α(P5 - ΔP5) <= Y5 - (Yl/γ1), ΔYl = 0 and ΔY5 = Y5 - (Yl/γ1).

5. If Y5 - α(P5 - ΔP5) < 0, Y5 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y5), ΔYl = Yl - (γ1Y5) and ΔY5 = 0.

6. If Y5 - α(P5 - ΔP5) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>
     Yl - (γ1Y5), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).

ΔYj = δYj + [(Yj - δYj)/(Yj - δYj + Yk)]ΔY5

ΔYk = [Yk/(Yj - δYj + Yk)]ΔY5

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

1. Making the ratio of (Yl - ΔYl) to (Y5 - ΔY5) equal to γ1 after taking account of the allocation Realized
         Losses and the distributions that will be made through end of the Distribution Date to which such
         provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class YCC,
         Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for such
         Distribution Date;

2. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and

3. Making the larger of (a) the fraction whose numerator is (Yl - ΔYl) and whose denominator is the sum of (Yl -
         ΔYl) and (Zl - ΔZl) and (b) the fraction whose numerator is (Y5 - ΔY5) and whose denominator is the sum
         of (Y5 - ΔY5), (Zj - ΔZj) and (Zk - ΔZk) as large as possible while remaining less than or equal to
         0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date  (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY5 between ΔYj and ΔYk cannot be achieved
because either ΔYj as so defined is greater than ΔPj or ΔYk as so defined is greater than ΔPk, such an
allocation shall be made as close as possible to the formula allocation within the requirement that ΔYj < ΔPj and
ΔYk < ΔPk.


III.  If R<=K% and r2=> R2, make the following additional definitions:

δYl =       ((K% - R2)/(L% - R2))Yk + Yl

δYl is a number between Yl and 0 such that (K%Yk + L%( Yl.- δYl))/(Yk + Yl.- δYl) = R2.


Make the following additional definitions:

Y6 =     Yl - δYl + Yk.

P6 =     Pl + Pk.

ΔY6 =    ΔYl - δYl + ΔYk.

1. If Y6 - α(P6 - ΔP6) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P6 -
     ΔP6), ΔY6 = Y6 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

2. If Y6 - α(P6 - ΔP6) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P6 - ΔP6), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).

3. If Y6 - α(P6 - ΔP6) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y6/γ2), ΔY6 = Y6 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).

4. If Y6 - α(P6 - ΔP6) < 0, Yj - (Y6/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y6/γ2), ΔY6 = 0 and ΔYj = Yj - (Y6/γ2).

5. If Yj - α(Pj - ΔPj) < 0, Yj - (Y6/γ2) < 0, and
     Y6 - α(P6 - ΔP6) <= Y6 - (γ2Yj), ΔY6 = Y6 - (γ2Yj) and ΔYj = 0.

6. If Yj - α(Pj - ΔPj) < 0, Y6 - α(P6 - ΔP6) => 0, and Y6 - α(P6 - ΔP6) =>
     Y6 - (γ2Yj), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).

ΔYl = δYl + [(Yl - δYl)/(Yl - δYl + Yk)]ΔY6

ΔYk = [Yk/(Yl - δYl + Yk)]ΔY6


The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y6 - ΔY6) equal to γ2 after taking account of the allocation
         Realized Losses and the distributions that will be made through end of the Distribution Date to which
         such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for
         such Distribution Date;
2. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
3. Making the larger of (a) the fraction whose numerator is (Yj - ΔYj) and whose denominator is the sum of (Yj -
         ΔYj) and (Zh - ΔZj) and (b) the fraction whose numerator is (Y6 - ΔY6) and whose denominator
         is the sum of (Y6 - ΔY6), (Zl - ΔZl) and (Zk - ΔZk) as large as possible while remaining less than or
         equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY6 between ΔYl and ΔYk cannot be achieved
because either ΔYl as so defined is greater than ΔPl or ΔYk as so defined is greater than ΔPk, such an
allocation shall be made as close as possible to the formula allocation within the requirement that ΔYl < ΔPl and
ΔYk < ΔPk.

IV.  If R<K% and r2<R2, make the following additional definitions:

δYk =       Yk + ((R2 – L%)/(R2 – K%))Yl

δYk is a number between Yk and 0 such that (K%(Yk - δYk) + L%Yl)/(Yk - δYk + Yl.) = R2.

Y7 =     Yk - δYk + Yl.

P7 =     Pk + Pl.

ΔY7 =    ΔYk - δYk + ΔYl.

1. If Y7 - α(P7 - ΔP7) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P7 -
     ΔP7), ΔY7 = Y7 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).

2. If Y7 - α(P7 - ΔP7) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P7 - ΔP7), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).

3. If Y7 - α(P7 - ΔP7) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y7/γ2), ΔY7 = Y7 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).

4. If Y7 - α(P7 - ΔP7) < 0, Yj - (Y7/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y7/γ2), ΔY7 = 0 and ΔYj = Yj - (Y7/γ2).

5. If Yj - α(Pj - ΔPj) < 0, Yj - (Y7/γ2) < 0, and
     Y7 - α(P7 - ΔP7) <= Y7 - (γ2Yj), ΔY7 = Y7 - (γ2Yj) and ΔYj = 0.

6. If Yj - α(Pj - ΔPj) < 0, Y7 - α(P7 - ΔP7) => 0, and Y7 - α(P7 - ΔP7) =>
     Y7 - (γ2Yj), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).

ΔYl = [(Yl/(Yl + Yk - δYk)]ΔY7

ΔYk = δYk + [(Yk  - δYk)/(Yl + Yk - δYk)]ΔY7


The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y7 - ΔY7) equal to γ2 after taking account of the allocation
         Realized Losses and the distributions that will be made through end of the Distribution Date to which
         such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for
         such Distribution Date;
     2.  Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the
         Class YAA and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal
         Balance less than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal
         Balances and the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
         the Class YBB and Class ZBB Uncertificated Principal Balances in each case after giving effect to
         allocations of Realized Losses and distributions to be made through the end of the Distribution Date to
         which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is (Yj - ΔYj) and whose denominator is the sum of
         (Yj - ΔYj) and (Zj - ΔZj) and (b) the fraction whose numerator is (Y7 - ΔY7) and whose denominator is
         the sum of (Y7 - ΔY7), (Zl - ΔZl) and (Zk - ΔZk) as large as possible while remaining less than or equal
         to 0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (iii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY7 between ΔYl and ΔYk cannot be achieved
because either ΔYl as so defined is greater than ΔPl or ΔYk as so defined is greater than ΔPk,
such an allocation shall be made as close as possible to the formula allocation within the requirement that ΔYl <
ΔPl and ΔYk< ΔPk.


Initial Balance Calculation Method:

[The principal balances for the Class YAA, Class YBB and Class YCC Regular Interests as of the Cut-Off Date
should be calculated as follows:  First, calculate the Cut-Off Date values for Pj, Pk and Pl.  Then calculate the
Cut-Off Date value of R using those balances and the Senior Certificate balances.

If R=>K%, calculate R1 = (J%Pj + K%Pk)/(Pj + Pk) and γ1 =(R - R1)/(L% - R).

If Pl <= γ1(Pj + Pk), the Cut-Off Date principal balance of the Class YC Regular Interest (Yl) equals
0.0005Pl and the Cut-Off Date principal balances of the Class YAA and Class YBB Regular Interests (Yj and Yk)
equal 0.0005 PjPl/[γ1(Pj + Pk)] and 0.0005 PkPl/[γ1(Pj + Pk)] respectively.

If Pl > γ1(Pj + Pk), the Cut-Off Date principal balances of the Class YAA and Class YBB Regular Interests
(Yj and Yk) equal 0.0005 Pj and 0.0005 Pk respectively and the Cut-Off Date principal balance of the Class YCC
Regular Interest (Yl) equals 0.0005γ1(Pj + Pk).

If R<K%, calculate R2 = (L%Pl + K%Pk)/(Pl + Pk) and γ2 =(R – J%)/( R2 - R).

If Pl + Pk <= γ2Pj, the Cut-Off Date principal balances of the Class YCC and Class YBB Regular Interests
(Yl and Yk) equal 0.0005Pl and 0.0005Pk, respectively, and the Cut-Off Date principal balance of the Class YAA
Regular Interest (Yj) equals 0.0005 (Pl + Pk)/γ2.

If Pl + Pk> γ2Pj, the Cut-Off Date principal balance of the Class YAA Regular Interest (Yj) equal 0.0005 Pj
and the Cut-Off Date principal balances of the Class YCC and Class YBB Regular Interests (Yl and Yk) equal
0.0005γ2PjPl/(Pl +Pk) and 0.0005γ2PjPk/(Pl +Pk), respectively.]



NOTES:

1. Classes YAA and ZAA are related to the Group AA Mortgage Loans.  The sum of the Uncertificated Principal
Balances for the Class YAA and Class ZAA Regular Interests is equal to the aggregate stated principal balance of
the Group AA Mortgage Loans.  Classes YCC and ZCC are related to the Group CC Mortgage Loans.  The sum of the
Uncertificated Principal Balances for the Class YCC and Class ZCC Regular Interests is equal to the aggregate
stated principal balance of the Group CC Mortgage Loans.  Classes YBB and ZBB are related to the Group BB
Mortgage Loans.  The sum of the Uncertificated Principal Balances for the Class YBB and Class ZBB Regular
Interests is equal to the aggregate stated principal balance of the Group BB Mortgage Loans.  The Y and Z classes
will be principal and interest classes bearing interest at the pass-through rate for the related Sub-Loan Group.





--------------------------------------------------------------------------------





                                                                                                         APPENDIX 2


                               Calculation of REMIC II Y Principal Reduction Amounts

         For any Distribution Date the amounts by which the Uncertificated Principal Balances of REMIC II Regular
Interests Y-1, Y-2 and Y-3, respectively, will be reduced on such distribution date by the allocation of Realized
Losses and the distribution of principal, determined as follows:

First, for each of Sub-Loan Group III-1, Sub-Loan Group III-2 and Sub-Loan Group III-3, determine the weighted
average of the Net Rates of the Mortgage Loans in that Sub-Loan Group for distributions of interest that will be
made on the next succeeding Distribution Date (the "Group Interest Rate").  The Class Y Principal Reduction
Amounts will be determined pursuant to the "Generic Solution for the Class Y Principal Reduction Amounts" set
forth below (the "Generic Solution") by making identifications among the actual Sub-Loan Groups and their related
Class Y and Class Z Regular Interests and weighted average net rates and the Groups named in the Generic Solution
and their related Class Y and Class Z Regular Interests as follows:

A.  Determine which Sub-Loan Group has the lowest Group Interest Rate.  That Sub-Loan Group will be identified
with Group AA and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan Group will
be respectively identified with the Class YAA and Class ZAA Certificates.  The Group Interest Rate for that
Sub-Loan Group will be identified with J%.  If two or more Sub-Loan Groups have the lowest Group Interest Rate
pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only once in the
course of any such selections pursuant to paragraphs A through C of this definition.

B. Determine which Sub-Loan Group has the second lowest Group Interest Rate.  That Sub-Loan Group will be
identified with Group BB and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan
Group will be respectively identified with the Class BB and Class ZBB Certificates.  The Group Interest Rate for
that Sub-Loan Group will be identified with K%.  If two or more Sub-Loan Groups have the second lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only
once in the course of any such selections pursuant to paragraphs A through C of this definition.

C.  Determine which Sub-Loan Group has the third lowest Group Interest Rate.  That Sub-Loan Group will be
identified with Group CC and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan
Group will be respectively identified with the Class YCC and Class ZCC Certificates.  The Group Interest Rate for
that Sub-Loan Group will be identified with L%.  If two or more Sub-Loan Groups have the third lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only
once in the course of any such selections pursuant to paragraphs A through C or this definition.

Generic Solution for Class Y Principal Reduction Amounts:
For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

PJB =    the Group AA Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PLB =    the Group CC Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PKB =    the Group BB Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

R =  the Class CB Certificate Interest Rate = (J%PJB + L%PLB + K%PKB)/(PJB + PLB + PKB)

R1 = the weighted average of the Group Interest Rates for Group AA and Group BB
 = (J% (Pj - ΔPj) + K% (Pk - ΔPk))/(Pj - ΔPj + Pk - ΔPk)

R2 = the weighted average of the Group Interest Rates for Group CC and Group BB
 = (L% (Pl - ΔPl) + K% (Pk - ΔPk))/(Pl - ΔPl + Pk - ΔPk)

r1 = the weighted average of the Class YAA and Class YBB Certificate Interest Rates
 = (J% Yj + K% Yk)/(Yj + Yk)

r2 = the weighted average of the Class YCC and Class YBB Certificate Interest Rates
 = (L% Yl + K% Yk)/(Yl + Yk)

Yj =     the Class YAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yl =     the Class YCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yk =     the Class YBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔYj =       the Class YAA Principal Reduction Amount.

ΔYl =       the Class YCC Principal Reduction Amount.

ΔYk =       the Class YBB Principal Reduction Amount.

Zj =     the Class ZAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zl =     the Class ZCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zk =     the Class ZBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔZj =       the Class ZAA Principal Reduction Amount.

ΔZl =       the Class ZCC Principal Reduction Amount.

ΔZk =       the Class ZBB Principal Reduction Amount.

Pj =     the aggregate of the Class YAA and Class ZAA Uncertificated Principal Balances after distributions on
         the prior Distribution Date, which is equal to the aggregate principal balance of the Group AA Mortgage
         Loans reduced by the Class R-1 Principal Balance, if applicable.
=        Yj + Zj

Pl =     the aggregate of the Class YCC and Class ZCC Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group CC Loans reduced by
         the Class R-1 Principal Balance, if applicable.
    =    Yl + Zl =

Pk =     the aggregate of the Class YBB and Class ZBB Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group BB Loans reduced by
         the Class R Certificate Principal Balance, if any.
=        Yk + Zk

ΔPj =       the aggregate principal reduction resulting on such Distribution Date on the Group AA Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YAA and Class ZAA
         Principal Reduction Amounts.
=        ΔYj + ΔZj

ΔPl=        the aggregate principal reduction resulting on such Distribution Date on the Group CC Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YCC and Class ZCC
         Principal Reduction Amounts.
=        ΔYl + ΔZl

ΔPk =       the aggregate principal reduction resulting on such Distribution Date on the Group BB Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YBB and Class ZBB
         Principal Reduction Amounts.
=        ΔYk + ΔZk

α =         .0005

γ1 =        (R – R1)/(L% - R).  If R=>K%, γ1 is a non-negative number unless its denominator is zero,
         in which event it is undefined.

γ2 =        (R – J%)/( R2 - R).  If R<K%, γ2 is a non-negative number.

If γ1 is undefined, ΔYj = Yj, ΔYl = (Yl/Pl)ΔPl, and ΔYk = Yk.

If γ2 is zero, ΔYl = Yl, ΔYj = (Yj/Pj)ΔPj, and ΔYk = Yk.

In the remaining situations, ΔYj, ΔYl and ΔYk shall be defined as follows:

I.  If R=>K% and r1=> R1, make the following additional definitions:

δYk =       ((J% - R1)/(K% - R1))Yj + Yk

δYk is a number between Yk and 0 such that (J%Yj + K%( CityYk.- δYk))/(Yj + Yk.-
         δYk) = R1.

Y4 =     Yj + Yk.- δYk

P4 =     Pj + Pk.

ΔY4 =    ΔYj + ΔYk.- δYk

7. If Yl - α(Pl - ΔPl) => 0, Y4- α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P4 - ΔP4) and ΔY4 = Y4 - α(P4 - ΔP4).

8. If Yl - α(Pl - ΔPl) => 0, Y4 - α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).

9. If Yl - α(Pl - ΔPl) < 0, Y4 - α(P4 - ΔP4) => 0, and Y4 - α(P4 - ΔP4) =>
     Y4 - (Yl/γ1), ΔYl = Yl - αγ1(P4 - ΔP4) and
     ΔY4 = Y4 - α(P4 - ΔP4).

10. If Yl - α(Pl - ΔPl) < 0, Y4 - (Yl/γ1) => 0, and
     Y4 - α(P4 - ΔP4) <= Y4 - (Yl/γ1), ΔYl = 0 and ΔY4 = Y4 - (Yl/γ1).

11. If Y4 - α(P4 - ΔP4) < 0, Y4 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y4), ΔYl = Yl - (γ1Y4) and ΔY4 = 0.

12. If Y4 - α(P4 - ΔP4) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>
     Yl - (γ1Y4), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).

ΔYj = [Yj/(Yj + Yk - δYk)]ΔY4

ΔYk = δYk + [(Yk - δYk)/(Yj + Yk - δYk)]ΔY4

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

4. Making the ratio of (Yl - ΔYl ) to (Y4 - ΔY4 ) equal to γ1 after taking account of the allocation
         Realized Losses and the distributions that will be made through the end of the Distribution Date to
         which such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA,
         Class YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to
         zero for such Distribution Date;
5. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
6. Making the larger of (a) the fraction whose numerator is (Yl - ΔYl ) and whose denominator is the sum of (Yl -
         ΔYl) and (Zl - ΔZl) and (b) the fraction whose numerator is (Y4 - ΔY4) and whose denominator is the sum
         of (Y4 - ΔY4), (Zj - ΔZj) and (Zk - ΔZk) as large as possible while remaining less than or equal to
         0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY4 between ΔYj and ΔYk cannot be achieved
because either ΔYj as so defined is greater than ΔPj or ΔYk as so defined is greater than ΔPk, such an allocation
shall be made as close as possible to the formula allocation within the requirement that ΔYj < ΔPj and ΔYk < ΔPk.

II.  If R=>K% and r1<R1, make the following additional definitions:

δYj =       Yj + ((R1 – K%)/(R1 – J%))Yk

δYj is a number between Yj and 0 such that (J%(Yj - δYj)  + K%Yk)/(Yj - δYj + Yk.) = R1.

Y5 =     Yj - δYj + Yk.

P5 =     Pj + Pk.

ΔY5 =    ΔYj - δYj + ΔYk.

7. If Yl - α(Pl - ΔPl) => 0, Y5- α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

8. If Yl - α(Pl - ΔPl) => 0, Y5 - α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).

9. If Yl - α(Pl - ΔPl) < 0, Y5 - α(P5 - ΔP5) => 0, and Y5 - α(P5 - ΔP5) =>
     Y5 - (Yl/γ1), ΔYl = Yl - αγ1(P5 - ΔP5) and
     ΔY5 = Y5 - α(P5 - ΔP5).

10. If Yl - α(Pl - ΔPl) < 0, Y5 - (Yl/γ1) => 0, and
     Y5 - α(P5 - ΔP5) <= Y5 - (Yl/γ1), ΔYl = 0 and ΔY5 = Y5 - (Yl/γ1).

11. If Y5 - α(P5 - ΔP5) < 0, Y5 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y5), ΔYl = Yl - (γ1Y5) and ΔY5 = 0.
12. If Y5 - α(P5 - ΔP5) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>

     Yl - (γ1Y5), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).

ΔYj = δYj + [(Yj - δYj)/(Yj - δYj + Yk)]ΔY5

ΔYk = [Yk/(Yj - δYj + Yk)]ΔY5

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

4. Making the ratio of (Yl - ΔYl) to (Y5 - ΔY5) equal to γ1 after taking account of the allocation Realized
         Losses and the distributions that will be made through end of the Distribution Date to which such
         provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class YCC,
         Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for such
         Distribution Date;
5. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
6. Making the larger of (a) the fraction whose numerator is (Yl - ΔYl) and whose denominator is the sum of (Yl -
         ΔYl) and (Zl - ΔZl) and (b) the fraction whose numerator is (Y5 - ΔY5) and whose denominator is the sum
         of (Y5 - ΔY5), (Zj - ΔZj) and (Zk - ΔZk) as large as possible while remaining less than or equal to
         0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date  (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY5 between ΔYj and ΔYk cannot be achieved
because either ΔYj as so defined is greater than ΔPj or ΔYk as so defined is greater than ΔPk, such an
allocation shall be made as close as possible to the formula allocation within the requirement that ΔYj < ΔPj and
ΔYk < ΔPk.


III.  If R<=K% and r2=> R2, make the following additional definitions:

δYl =       ((K% - R2)/(L% - R2))Yk + Yl

δYl is a number between Yl and 0 such that (K%Yk + L%( Yl.- δYl))/(Yk + Yl.- δYl) = R2.


Make the following additional definitions:

Y6 =     Yl - δYl + Yk.

P6 =     Pl + Pk.

ΔY6 =    ΔYl - δYl + ΔYk.

4. If Y6 - α(P6 - ΔP6) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P6 -
     ΔP6), ΔY6 = Y6 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).
5. If Y6 - α(P6 - ΔP6) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P6 - ΔP6), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).
6. If Y6 - α(P6 - ΔP6) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y6/γ2), ΔY6 = Y6 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).
7. If Y6 - α(P6 - ΔP6) < 0, Yj - (Y6/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y6/γ2), ΔY6 = 0 and ΔYj = Yj - (Y6/γ2).
8. If Yj - α(Pj - ΔPj) < 0, Yj - (Y6/γ2) < 0, and
     Y6 - α(P6 - ΔP6) <= Y6 - (γ2Yj), ΔY6 = Y6 - (γ2Yj) and ΔYj = 0.
9. If Yj - α(Pj - ΔPj) < 0, Y6 - α(P6 - ΔP6) => 0, and Y6 - α(P6 - ΔP6) =>
     Y6 - (γ2Yj), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).

ΔYl = δYl + [(Yl - δYl)/(Yl - δYl + Yk)]ΔY6

ΔYk = [Yk/(Yl - δYl + Yk)]ΔY6


The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y6 - ΔY6) equal to γ2 after taking account of the allocation
         Realized Losses and the distributions that will be made through end of the Distribution Date to which
         such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for
         such Distribution Date;
4. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
5. Making the larger of (a) the fraction whose numerator is (Yj - ΔYj) and whose denominator is the sum of (Yj -
         ΔYj) and (Zh - ΔZj) and (b) the fraction whose numerator is (Y6 - ΔY6) and whose denominator
         is the sum of (Y6 - ΔY6), (Zl - ΔZl) and (Zk - ΔZk) as large as possible while remaining less than or
         equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY6 between ΔYl and ΔYk cannot be achieved
because either ΔYl as so defined is greater than ΔPl or ΔYk as so defined is greater than ΔPk, such an
allocation shall be made as close as possible to the formula allocation within the requirement that ΔYl < ΔPl and
ΔYk < ΔPk.

IV.  If R<K% and r2<R2, make the following additional definitions:

δYk =       Yk + ((R2 – L%)/(R2 – K%))Yl

δYk is a number between Yk and 0 such that (K%(Yk - δYk) + L%Yl)/(Yk - δYk + Yl.) = R2.

Y7 =     Yk - δYk + Yl.

P7 =     Pk + Pl.

ΔY7 =    ΔYk - δYk + ΔYl.

7. If Y7 - α(P7 - ΔP7) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P7 -
     ΔP7), ΔY7 = Y7 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).
8. If Y7 - α(P7 - ΔP7) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P7 - ΔP7), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).
9. If Y7 - α(P7 - ΔP7) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y7/γ2), ΔY7 = Y7 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).
10. If Y7 - α(P7 - ΔP7) < 0, Yj - (Y7/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y7/γ2), ΔY7 = 0 and ΔYj = Yj - (Y7/γ2).
11. If Yj - α(Pj - ΔPj) < 0, Yj - (Y7/γ2) < 0, and
     Y7 - α(P7 - ΔP7) <= Y7 - (γ2Yj), ΔY7 = Y7 - (γ2Yj) and ΔYj = 0.
12. If Yj - α(Pj - ΔPj) < 0, Y7 - α(P7 - ΔP7) => 0, and Y7 - α(P7 - ΔP7) =>
     Y7 - (γ2Yj), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).

ΔYl = [(Yl/(Yl + Yk - δYk)]ΔY7

ΔYk = δYk + [(Yk  - δYk)/(Yl + Yk - δYk)]ΔY7


The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y7 - ΔY7) equal to γ2 after taking account of the allocation
         Realized Losses and the distributions that will be made through end of the Distribution Date to which
         such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for
         such Distribution Date;
     2.  Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the
         Class YAA and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal
         Balance less than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal
         Balances and the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
         the Class YBB and Class ZBB Uncertificated Principal Balances in each case after giving effect to
         allocations of Realized Losses and distributions to be made through the end of the Distribution Date to
         which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is (Yj - ΔYj) and whose denominator is the sum of
         (Yj - ΔYj) and (Zj - ΔZj) and (b) the fraction whose numerator is (Y7 - ΔY7) and whose denominator is
         the sum of (Y7 - ΔY7), (Zl - ΔZl) and (Zk - ΔZk) as large as possible while remaining less than or equal
         to 0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (iii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY7 between ΔYl and ΔYk cannot be achieved
because either ΔYl as so defined is greater than ΔPl or ΔYk as so defined is greater than ΔPk,
such an allocation shall be made as close as possible to the formula allocation within the requirement that ΔYl <
ΔPl and ΔYk < ΔPk.


Initial Balance Calculation Method:

[The principal balances for the Class YAA, Class YBB and Class YCC Regular Interests as of the Cut-Off Date
should be calculated as follows:  First, calculate the Cut-Off Date values for Pj, Pk and Pl.  Then calculate the
Cut-Off Date value of R using those balances and the Senior Certificate balances.

If R=>K%, calculate R1 = (J%Pj + K%Pk)/(Pj + Pk) and γ1 =(R - R1)/(L% - R).

If Pl <= γ1(Pj + Pk), the Cut-Off Date principal balance of the Class YC Regular Interest (Yl) equals
0.0005Pl and the Cut-Off Date principal balances of the Class YAA and Class YBB Regular Interests (Yj and Yk)
equal 0.0005 PjPl/[γ1(Pj + Pk)] and 0.0005 PkPl/[γ1(Pj + Pk)] respectively.

If Pl > γ1(Pj + Pk), the Cut-Off Date principal balances of the Class YAA and Class YBB Regular Interests
(Yj and Yk) equal 0.0005 Pj and 0.0005 Pk respectively and the Cut-Off Date principal balance of the Class YCC
Regular Interest (Yl) equals 0.0005γ1(Pj + Pk).

If R<K%, calculate R2 = (L%Pl + K%Pk)/(Pl + Pk) and γ2 =(R – J%)/( R2 - R).

If Pl + Pk <= γ2Pj, the Cut-Off Date principal balances of the Class YCC and Class YBB Regular Interests
(Yl and Yk) equal 0.0005Pl and 0.0005Pk, respectively, and the Cut-Off Date principal balance of the Class YAA
Regular Interest (Yj) equals 0.0005 (Pl + Pk)/γ2.

If Pl + Pk> γ2Pj, the Cut-Off Date principal balance of the Class YAA Regular Interest (Yj) equal 0.0005 Pj
and the Cut-Off Date principal balances of the Class YCC and Class YBB Regular Interests (Yl and Yk) equal
0.0005γ2PjPl/(Pl +Pk) and 0.0005γ2PjPk/(Pl +Pk), respectively.]



NOTES:

1. Classes YAA and ZAA are related to the Group AA Mortgage Loans.  The sum of the Uncertificated Principal
Balances for the Class YAA and Class ZAA Regular Interests is equal to the aggregate stated principal balance of
the Group AA Mortgage Loans.  Classes YCC and ZCC are related to the Group CC Mortgage Loans.  The sum of the
Uncertificated Principal Balances for the Class YCC and Class ZCC Regular Interests is equal to the aggregate
stated principal balance of the Group CC Mortgage Loans.  Classes YBB and ZBB are related to the Group BB
Mortgage Loans.  The sum of the Uncertificated Principal Balances for the Class YBB and Class ZBB Regular
Interests is equal to the aggregate stated principal balance of the Group BB Mortgage Loans.  The Y and Z classes
will be principal and interest classes bearing interest at the pass-through rate for the related Sub-Loan Group.





--------------------------------------------------------------------------------




                                                                                                         APPENDIX 3


                             Calculation of REMIC III-A Y Principal Reduction Amounts

         For any Distribution Date the amounts by which the Uncertificated Principal Balances of REMIC III-A
Regular Interests Y-1, Y-2 and Y-3, respectively, will be reduced on such distribution date by the allocation of
Realized Losses and the distribution of principal, determined as follows:

First, for each of Sub-Loan Group I-1, Sub-Loan Group I-2 and Sub-Loan Group I-3, determine the weighted average
of the Net Rates of the Mortgage Loans in that Sub-Loan Group for distributions of interest that will be made on
the next succeeding Distribution Date (the "Group Interest Rate").  The Class Y Principal Reduction Amounts will
be determined pursuant to the "Generic Solution for the Class Y Principal Reduction Amounts" set forth below (the
"Generic Solution") by making identifications among the actual Sub-Loan Groups and their related Class Y and
Class Z Regular Interests and weighted average net rates and the Groups named in the Generic Solution and their
related Class Y and Class Z Regular Interests as follows:

A.  Determine which Sub-Loan Group has the lowest Group Interest Rate.  That Sub-Loan Group will be identified
with Group AA and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan Group will
be respectively identified with the Class YAA and Class ZAA Certificates.  The Group Interest Rate for that
Sub-Loan Group will be identified with J%.  If two or more Sub-Loan Groups have the lowest Group Interest Rate
pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only once in the
course of any such selections pursuant to paragraphs A through C of this definition.

B. Determine which Sub-Loan Group has the second lowest Group Interest Rate.  That Sub-Loan Group will be
identified with Group BB and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan
Group will be respectively identified with the Class BB and Class ZBB Certificates.  The Group Interest Rate for
that Sub-Loan Group will be identified with K%.  If two or more Sub-Loan Groups have the second lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only
once in the course of any such selections pursuant to paragraphs A through C of this definition.

C.  Determine which Sub-Loan Group has the third lowest Group Interest Rate.  That Sub-Loan Group will be
identified with Group CC and the Class Y Regular Interest and Class Z Regular Interest related to that Sub-Loan
Group will be respectively identified with the Class YCC and Class ZCC Certificates.  The Group Interest Rate for
that Sub-Loan Group will be identified with L%.  If two or more Sub-Loan Groups have the third lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Sub-Loan Group may be picked only
once in the course of any such selections pursuant to paragraphs A through C or this definition.

Generic Solution for Class Y Principal Reduction Amounts:
For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

PJB =    the Group AA Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PLB =    the Group CC Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PKB =    the Group BB Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

R =  the Class CB Certificate Interest Rate = (J%PJB + L%PLB + K%PKB)/(PJB + PLB + PKB)

R1 = the weighted average of the Group Interest Rates for Group AA and Group BB
 = (J% (Pj - ΔPj) + K% (Pk - ΔPk))/(Pj - ΔPj + Pk - ΔPk)

R2 = the weighted average of the Group Interest Rates for Group CC and Group BB
 = (L% (Pl - ΔPl) + K% (Pk - ΔPk))/(Pl - ΔPl + Pk - ΔPk)

r1 = the weighted average of the Class YAA and Class YBB Certificate Interest Rates
 = (J% Yj + K% Yk)/(Yj + Yk)

r2 = the weighted average of the Class YCC and Class YBB Certificate Interest Rates
 = (L% Yl + K% Yk)/(Yl + Yk)

Yj =     the Class YAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yl =     the Class YCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Yk =     the Class YBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔYj =       the Class YAA Principal Reduction Amount.

ΔYl =       the Class YCC Principal Reduction Amount.

ΔYk =       the Class YBB Principal Reduction Amount.

Zj =     the Class ZAA Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zl =     the Class ZCC Uncertificated Principal Balance after distributions on the prior Distribution Date.

Zk =     the Class ZBB Uncertificated Principal Balance after distributions on the prior Distribution Date.

ΔZj =       the Class ZAA Principal Reduction Amount.

ΔZl =       the Class ZCC Principal Reduction Amount.

ΔZk =       the Class ZBB Principal Reduction Amount.

Pj =     the aggregate of the Class YAA and Class ZAA Uncertificated Principal Balances after distributions on
         the prior Distribution Date, which is equal to the aggregate principal balance of the Group AA Mortgage
         Loans reduced by the Class R-1 Principal Balance, if applicable.
=        Yj + Zj

Pl =     the aggregate of the Class YCC and Class ZCC Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group CC Loans reduced by
         the Class R-1 Principal Balance, if applicable.
    =    Yl + Zl =

Pk =     the aggregate of the Class YBB and Class ZBB Principal Balances after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group BB Loans reduced by
         the Class R Certificate Principal Balance, if any.
=        Yk + Zk

ΔPj =       the aggregate principal reduction resulting on such Distribution Date on the Group AA Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YAA and Class ZAA
         Principal Reduction Amounts.
=        ΔYj + ΔZj

ΔPl=        the aggregate principal reduction resulting on such Distribution Date on the Group CC Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YCC and Class ZCC
         Principal Reduction Amounts.
=        ΔYl + ΔZl

ΔPk =       the aggregate principal reduction resulting on such Distribution Date on the Group BB Mortgage
         Loans as a result of principal distributions (exclusive of any distributions made pursuant to clause
         (d)(i) of the definition of the REMIC I Distribution Amount) to be made and Realized Losses to be
         allocated on such Distribution Date, reduced by the portion, if any, of such reduction allocable to
         Component I of the Class R Certificates, which is equal to the aggregate of the Class YBB and Class ZBB
         Principal Reduction Amounts.
=        ΔYk + ΔZk

α =         .0005

γ1 =        (R – R1)/(L% - R).  If R=>K%, γ1 is a non-negative number unless its denominator is zero,
         in which event it is undefined.

γ2 =        (R – J%)/( R2 - R).  If R<K%, γ2 is a non-negative number.

If γ1 is undefined, ΔYj = Yj, ΔYl = (Yl/Pl)ΔPl, and ΔYk = Yk.

If γ2 is zero, ΔYl = Yl, ΔYj = (Yj/Pj)ΔPj, and ΔYk = Yk.

In the remaining situations, ΔYj, ΔYl and ΔYk shall be defined as follows:

I.  If R=>K% and r1=> R1, make the following additional definitions:

δYk =       ((J% - R1)/(K% - R1))Yj + Yk

δYk is a number between Yk and 0 such that (J%Yj + K%( CityYk.- δYk))/(Yj + Yk.-
         δYk) = R1.

Y4 =     Yj + Yk.- δYk

P4 =     Pj + Pk.

ΔY4 =    ΔYj + ΔYk.- δYk

13. If Yl - α(Pl - ΔPl) => 0, Y4- α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P4 - ΔP4) and ΔY4 = Y4 - α(P4 - ΔP4).
14. If Yl - α(Pl - ΔPl) => 0, Y4 - α(P4 - ΔP4) => 0, and γ1(P4 - ΔP4) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).
15. If Yl - α(Pl - ΔPl) < 0, Y4 - α(P4 - ΔP4) => 0, and Y4 - α(P4 - ΔP4) =>
     Y4 - (Yl/γ1), ΔYl = Yl - αγ1(P4 - ΔP4) and
     ΔY4 = Y4 - α(P4 - ΔP4).
16. If Yl - α(Pl - ΔPl) < 0, Y4 - (Yl/γ1) => 0, and
     Y4 - α(P4 - ΔP4) <= Y4 - (Yl/γ1), ΔYl = 0 and ΔY4 = Y4 - (Yl/γ1).
17. If Y4 - α(P4 - ΔP4) < 0, Y4 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y4), ΔYl = Yl - (γ1Y4) and ΔY4 = 0.
18. If Y4 - α(P4 - ΔP4) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>
     Yl - (γ1Y4), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY4 = Y4 - (α/γ1)(Pl - ΔPl).

ΔYj = [Yj/(Yj + Yk - δYk)]ΔY4

ΔYk = δYk + [(Yk - δYk)/(Yj + Yk - δYk)]ΔY4

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

7. Making the ratio of (Yl - ΔYl ) to (Y4 - ΔY4 ) equal to γ1 after taking account of the allocation
         Realized Losses and the distributions that will be made through the end of the Distribution Date to
         which such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA,
         Class YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to
         zero for such Distribution Date;
8. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
9. Making the larger of (a) the fraction whose numerator is (Yl - ΔYl ) and whose denominator is the sum of (Yl -
         ΔYl) and (Zl - ΔZl) and (b) the fraction whose numerator is (Y4 - ΔY4) and whose denominator is the sum
         of (Y4 - ΔY4), (Zj - ΔZj) and (Zk - ΔZk) as large as possible while remaining less than or equal to
         0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY4 between ΔYj and ΔYk cannot be achieved
because either ΔYj as so defined is greater than ΔPj or ΔYk as so defined is greater than ΔPk, such an allocation
shall be made as close as possible to the formula allocation within the requirement that ΔYj < ΔPj and ΔYk << ΔPk.

II.  If R=>K% and r1<R1, make the following additional definitions:

δYj =       Yj + ((R1 – K%)/(R1 – J%))Yk

δYj is a number between Yj and 0 such that (J%(Yj - δYj)  + K%Yk)/(Yj - δYj + Yk.) = R1.

Y5 =     Yj - δYj + Yk.

P5 =     Pj + Pk.

ΔY5 =    ΔYj - δYj + ΔYk.

13. If Yl - α(Pl - ΔPl) => 0, Y5- α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) < (Pl -
     ΔPl), ΔYl = Yl - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).
14. If Yl - α(Pl - ΔPl) => 0, Y5 - α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) =>
     (Pl - ΔPl), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).
15. If Yl - α(Pl - ΔPl) < 0, Y5 - α(P5 - ΔP5) => 0, and Y5 - α(P5 - ΔP5) =>
     Y5 - (Yl/γ1), ΔYl = Yl - αγ1(P5 - ΔP5) and
     ΔY5 = Y5 - α(P5 - ΔP5).
16. If Yl - α(Pl - ΔPl) < 0, Y5 - (Yl/γ1) => 0, and
     Y5 - α(P5 - ΔP5) <= Y5 - (Yl/γ1), ΔYl = 0 and ΔY5 = Y5 - (Yl/γ1).
17. If Y5 - α(P5 - ΔP5) < 0, Y5 - (Yl/γ1) < 0, and
     Yl - α(Pl - ΔPl) <= Yl - (γ1Y5), ΔYl = Yl - (γ1Y5) and ΔY5 = 0.
18. If Y5 - α(P5 - ΔP5) < 0, Yl - α(Pl - ΔPl) => 0, and Yl - α(Pl - ΔPl) =>
     Yl - (γ1Y5), ΔYl = Yl - α(Pl - ΔPl) and
     ΔY5 = Y5 - (α/γ1)(Pl - ΔPl).

ΔYj = δYj + [(Yj - δYj)/(Yj - δYj + Yk)]ΔY5

ΔYk = [Yk/(Yj - δYj + Yk)]ΔY5

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

7. Making the ratio of (Yl - ΔYl) to (Y5 - ΔY5) equal to γ1 after taking account of the allocation Realized
         Losses and the distributions that will be made through end of the Distribution Date to which such
         provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class YCC,
         Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for such
         Distribution Date;
8. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
9. Making the larger of (a) the fraction whose numerator is (Yl - ΔYl) and whose denominator is the sum of (Yl -
         ΔYl) and (Zl - ΔZl) and (b) the fraction whose numerator is (Y5 - ΔY5) and whose denominator is the sum
         of (Y5 - ΔY5), (Zj - ΔZj) and (Zk - ΔZk) as large as possible while remaining less than or equal to
         0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date  (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY5 between ΔYj and ΔYk cannot be achieved
because either ΔYj as so defined is greater than ΔPj or ΔYk as so defined is greater than ΔPk, such an
allocation shall be made as close as possible to the formula allocation within the requirement that ΔYj < ΔPj and
ΔYk < ΔPk.


III.  If R<=K% and r2=> R2, make the following additional definitions:

δYl =       ((K% - R2)/(L% - R2))Yk + Yl

δYl is a number between Yl and 0 such that (K%Yk + L%( Yl.- δYl))/(Yk + Yl.- δYl) = R2.


Make the following additional definitions:

Y6 =     Yl - δYl + Yk.

P6 =     Pl + Pk.

ΔY6 =    ΔYl - δYl + ΔYk.

7. If Y6 - α(P6 - ΔP6) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P6 -
     ΔP6), ΔY6 = Y6 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).
8. If Y6 - α(P6 - ΔP6) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P6 - ΔP6), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).
9. If Y6 - α(P6 - ΔP6) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y6/γ2), ΔY6 = Y6 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).
10. If Y6 - α(P6 - ΔP6) < 0, Yj - (Y6/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y6/γ2), ΔY6 = 0 and ΔYj = Yj - (Y6/γ2).
11. If Yj - α(Pj - ΔPj) < 0, Yj - (Y6/γ2) < 0, and
     Y6 - α(P6 - ΔP6) <= Y6 - (γ2Yj), ΔY6 = Y6 - (γ2Yj) and ΔYj = 0.
12. If Yj - α(Pj - ΔPj) < 0, Y6 - α(P6 - ΔP6) => 0, and Y6 - α(P6 - ΔP6) =>
     Y6 - (γ2Yj), ΔY6 = Y6 - α(P6 - ΔP6) and
     ΔYj = Yj - (α/γ2)(P6 - ΔP6).

ΔYl = δYl + [(Yl - δYl)/(Yl - δYl + Yk)]ΔY6

ΔYk = [Yk/(Yl - δYl + Yk)]ΔY6


The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y6 - ΔY6) equal to γ2 after taking account of the allocation
         Realized Losses and the distributions that will be made through end of the Distribution Date to which
         such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for
         such Distribution Date;
6. Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YAA
         and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal Balance less
         than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal Balances and
         the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the Class YBB
         and Class ZBB Uncertificated Principal Balances in each case after giving effect to allocations of
         Realized Losses and distributions to be made through the end of the Distribution Date to which such
         provisions relate; and
7. Making the larger of (a) the fraction whose numerator is (Yj - ΔYj) and whose denominator is the sum of (Yj -
         ΔYj) and (Zh - ΔZj) and (b) the fraction whose numerator is (Y6 - ΔY6) and whose denominator
         is the sum of (Y6 - ΔY6), (Zl - ΔZl) and (Zk - ΔZk) as large as possible while remaining less than or
         equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (ii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY6 between ΔYl and ΔYk cannot be achieved
because either ΔYl as so defined is greater than ΔPl or ΔYk as so defined is greater than ΔPk, such an
allocation shall be made as close as possible to the formula allocation within the requirement that ΔYl < ΔPl and
ΔYk < ΔPk.

IV.  If R<K% and r2<R2, make the following additional definitions:

δYk =       Yk + ((R2 – L%)/(R2 – K%))Yl

δYk is a number between Yk and 0 such that (K%(Yk - δYk) + L%Yl)/(Yk - δYk + Yl.) = R2.

Y7 =     Yk - δYk + Yl.

P7 =     Pk + Pl.

ΔY7 =    ΔYk - δYk + ΔYl.

13. If Y7 - α(P7 - ΔP7) => 0, Yj- α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) < (P7 -
     ΔP7), ΔY7 = Y7 - αγ2(Pj - ΔPj) and ΔYj = Yj - α(Pj - ΔPj).
14. If Y7 - α(P7 - ΔP7) => 0, Yj - α(Pj - ΔPj) => 0, and γ2(Pj - ΔPj) =>
     (P7 - ΔP7), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).
15. If Y7 - α(P7 - ΔP7) < 0, Yj - α(Pj - ΔPj) => 0, and Yj - α(Pj - ΔPj) =>
     Yj - (Y7/γ2), ΔY7 = Y7 - αγ2(Pj - ΔPj) and
     ΔYj = Yj - α(Pj - ΔPj).
16. If Y7 - α(P7 - ΔP7) < 0, Yj - (Y7/γ2) => 0, and
     Yj - α(Pj - ΔPj) <= Yj - (Y7/γ2), ΔY7 = 0 and ΔYj = Yj - (Y7/γ2).
17. If Yj - α(Pj - ΔPj) < 0, Yj - (Y7/γ2) < 0, and
     Y7 - α(P7 - ΔP7) <= Y7 - (γ2Yj), ΔY7 = Y7 - (γ2Yj) and ΔYj = 0.
18. If Yj - α(Pj - ΔPj) < 0, Y7 - α(P7 - ΔP7) => 0, and Y7 - α(P7 - ΔP7) =>
     Y7 - (γ2Yj), ΔY7 = Y7 - α(P7 - ΔP7) and
     ΔYj = Yj - (α/γ2)(P7 - ΔP7).

ΔYl = [(Yl/(Yl + Yk - δYk)]ΔY7

ΔYk = δYk + [(Yk  - δYk)/(Yl + Yk - δYk)]ΔY7


The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the Class Y and Class Z Principal Distribution Amounts is to accomplish the following goals
in the following order of priority:

     1.  Making the ratio of (Yj - ΔYj) to (Y7 - ΔY7) equal to γ2 after taking account of the allocation
         Realized Losses and the distributions that will be made through end of the Distribution Date to which
         such provisions relate and assuring that the Principal Reduction Amount for each of the Class YAA, Class
         YCC, Class YBB, Class ZAA Class ZCC and Class ZBB Regular Interests is greater than or equal to zero for
         such Distribution Date;
     2.  Making the Class YAA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the
         Class YAA and Class ZAA Uncertificated Principal Balances, the Class YCC Uncertificated Principal
         Balance less than or equal to 0.0005 of the sum of the Class YCC and Class ZCC Uncertificated Principal
         Balances and the Class YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
         the Class YBB and Class ZBB Uncertificated Principal Balances in each case after giving effect to
         allocations of Realized Losses and distributions to be made through the end of the Distribution Date to
         which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is (Yj - ΔYj) and whose denominator is the sum of
         (Yj - ΔYj) and (Zj - ΔZj) and (b) the fraction whose numerator is (Y7 - ΔY7) and whose denominator is
         the sum of (Y7 - ΔY7), (Zl - ΔZl) and (Zk - ΔZk) as large as possible while remaining less than or equal
         to 0.0005.

In the event of a failure of the foregoing portion of the  definition of Class Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each Class Y Principal Reduction Amount must be less than or equal to the sum of (a)
the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Sub-Loan Group and (b) the remainder of the REMIC I Available Distribution Amount for the related Sub-Loan Group
or after reduction thereof by the distributions to be made on such Distribution Date (i) to the Class II-X-B1
Certificates, Class II-X-B2 Certificates or Class II-X-B3 Certificates, as applicable, and (iii) in respect of
interest on the related Class Y and Class Z Certificates, or, if both of such goals cannot be accomplished within
such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the Class Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY7 between ΔYl and ΔYk cannot be achieved
because either ΔYl as so defined is greater than ΔPl or ΔYk as so defined is greater than ΔPk,
such an allocation shall be made as close as possible to the formula allocation within the requirement that ΔYl <
ΔPl and ΔYk < ΔPk.


Initial Balance Calculation Method:

[The principal balances for the Class YAA, Class YBB and Class YCC Regular Interests as of the Cut-Off Date
should be calculated as follows:  First, calculate the Cut-Off Date values for Pj, Pk and Pl.  Then calculate the
Cut-Off Date value of R using those balances and the Senior Certificate balances.

If R=>K%, calculate R1 = (J%Pj + K%Pk)/(Pj + Pk) and γ1 =(R - R1)/(L% - R).

If Pl <= γ1(Pj + Pk), the Cut-Off Date principal balance of the Class YC Regular Interest (Yl) equals
0.0005Pl and the Cut-Off Date principal balances of the Class YAA and Class YBB Regular Interests (Yj and Yk)
equal 0.0005 PjPl/[γ1(Pj + Pk)] and 0.0005 PkPl/[γ1(Pj + Pk)] respectively.

If Pl > γ1(Pj + Pk), the Cut-Off Date principal balances of the Class YAA and Class YBB Regular Interests
(Yj and Yk) equal 0.0005 Pj and 0.0005 Pk respectively and the Cut-Off Date principal balance of the Class YCC
Regular Interest (Yl) equals 0.0005γ1(Pj + Pk).

If R<K%, calculate R2 = (L%Pl + K%Pk)/(Pl + Pk) and γ2 =(R – J%)/( R2 - R).

If Pl + Pk <= γ2Pj, the Cut-Off Date principal balances of the Class YCC and Class YBB Regular Interests
(Yl and Yk) equal 0.0005Pl and 0.0005Pk, respectively, and the Cut-Off Date principal balance of the Class YAA
Regular Interest (Yj) equals 0.0005 (Pl + Pk)/γ2.

If Pl + Pk> γ2Pj, the Cut-Off Date principal balance of the Class YAA Regular Interest (Yj) equal 0.0005 Pj
and the Cut-Off Date principal balances of the Class YCC and Class YBB Regular Interests (Yl and Yk) equal
0.0005γ2PjPl/(Pl +Pk) and 0.0005γ2PjPk/(Pl +Pk), respectively.]



NOTES:

1. Classes YAA and ZAA are related to the Group AA Mortgage Loans.  The sum of the Uncertificated Principal
Balances for the Class YAA and Class ZAA Regular Interests is equal to the aggregate stated principal balance of
the Group AA Mortgage Loans.  Classes YCC and ZCC are related to the Group CC Mortgage Loans.  The sum of the
Uncertificated Principal Balances for the Class YCC and Class ZCC Regular Interests is equal to the aggregate
stated principal balance of the Group CC Mortgage Loans.  Classes YBB and ZBB are related to the Group BB
Mortgage Loans.  The sum of the Uncertificated Principal Balances for the Class YBB and Class ZBB Regular
Interests is equal to the aggregate stated principal balance of the Group BB Mortgage Loans.  The Y and Z classes
will be principal and interest classes bearing interest at the pass-through rate for the related Sub-Loan Group.





--------------------------------------------------------------------------------





                                                                                                         APPENDIX 4


                                   Definition of REMIC III-B Principal Reduction Amounts

         For any Distribution Date, the amounts by which the Uncertificated Principal Balances of the REMIC III-B
Regular Interests will be reduced on such Distribution Date by the allocation of Realized Losses and the
distribution of principal, determined as follows:

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

         Y1 =the aggregate Uncertificated Principal Balance of REMIC III-B Regular Interests LT1, LT-Y1, LT-Y2
and LT-Y3 after distributions on the prior Distribution Date.

         Y2 =the Uncertificated Principal Balance of REMIC III-B Regular Interest LT2 after distributions on the
prior Distribution Date.

         Y3 =the Uncertificated Principal Balance of REMIC III-B Regular Interest LT3 after distributions on the
prior Distribution Date.

         Y4 =the Uncertificated Principal Balance of REMIC III-B Regular Interest LT4 after distributions on the
prior Distribution Date (note:  Y3 = Y4).

         ΔY1 =the combined REMIC III-B Regular Interests LT1, LT-Y1, LT-Y2 and LT-Y3 Principal Reduction Amount.
Such amount shall be allocated first to REMIC III-B Regular Interests LT-Y1, LT-Y2 and LT-Y3 up to the REMIC
III-A Regular Interest Y-1 Principal Reduction Amount, REMIC III-A Regular Interest Y-2 Principal Reduction Amount
and REMIC III-A Regular Interest Y-3 Principal Reduction Amount, respectively and thereafter the remainder shall
be allocated to REMIC III-B Regular Interest LT1.

         ΔY2 =the REMIC III-B Regular Interest LT2 Principal Reduction Amount.

         ΔY3 =the REMIC III-B Regular Interest LT3 Principal Reduction Amount.

         ΔY4 =the REMIC III-B Regular Interest LT4 Principal Reduction Amount.

         P0 =the aggregate Uncertificated Principal Balance of the REMIC III-B Regular Interests after
distributions and the allocation of Realized Losses on the prior Distribution Date.

         P1 =the aggregate Uncertificated Pincipal Balance of the REMIC III-B Regular Interests after
distributions and the allocation of Realized Losses to be made on such Distribution Date.

         ΔP =P0 - P1 = the aggregate of the REMIC III-B Principal Reduction Amounts, which

               =the aggregate of the principal portions of Realized Losses to be allocated to, and the principal
distributions to be made on, the Group I Certificates on such Distribution Date (including distributions of
accrued and unpaid interest on the Class B-IO Certificates for prior Distribution Dates).

         R0 =the weighted average of the net rates on the Group I mortgage loans (stated as a monthly rate) after
giving effect to amounts distributed and Realized Losses allocated on the prior Distribution Date.

         R1 =weighted average of the net rates on the Group I mortgage loans (stated as a monthly rate) after
giving effect to amounts to be distributed and Realized Losses to be allocated on such Distribution Date.

         α =(Y2 + Y3)/P0.  The initial value of α on the Closing Date for use on the first Distribution Date
shall be 0.0001.

         γ0 =the lesser of (A) the sum, for all Classes of Group I Certificates, other than the Class B-IO
Certificates, of the product for each Class of (i) the monthly interest rate (as limited by the weighted average
of the net rates on the Group I mortgage loans in related sub loan group, as applicable, or, in the case of the
Class I-M and Class I-B Certificates, by the weighted average of the Uncertificated Pass-Through Rates on REMIC
III-A Regular Interests Y-1, Y-2 and Y-3 ) for such Class applicable for distributions to be made on such
Distribution Date and (ii) the aggregate Certificate Principal Balance for such Class after distributions and the
allocation of Realized Losses on the prior Distribution Date and (B) R0*P0.

         γ1  =the lesser of (A) the sum, for all Classes of Group I Certificates, other than the Class B-IO
Certificates, of the product for each Class of (i) the monthly interest rate (as limited by the weighted average
of the net rates on the Group I mortgage loans in related sub loan group, as applicable, or, in the case of the
Class I-M and Class I-B Certificates, by the weighted average of the Uncertificated Pass-Through Rates on REMIC
III-A Regular Interests Y-1, Y-2 and Y-3 ) for such Class applicable for distributions to be made on the next
succeeding Distribution Date and (ii) the aggregate Certificate Principal Balance for such Class after
distributions and the allocation of Realized Losses to be made on such Distribution Date and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =ΔP - ΔY2 - ΔY3 - ΔY4;

         ΔY2 =(α/2){( γ0R1 - γ1R0)/R0R1};

         ΔY3 =αΔP - ΔY2; and

         ΔY4 =ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)If ΔY3, as so determined, is negative, then

         ΔY3 = 0;

         ΔY2 = α{ γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         In the execution copy of this Agreement, symbols are represented by the following labels; in any
conformed copy of this Agreement, such symbols may be represented by characters other than numerals and the upper
and lower case letters of the alphabet and standard punctuation, including, without limitation, Greek letters and
mathematical symbols.

Example:

------------------------------------------------------------ ---------------------------------------------------------
α                                                      alpha
------------------------------------------------------------ ---------------------------------------------------------
Δ                                                      delta
------------------------------------------------------------ ---------------------------------------------------------
γ                                                      gamma
------------------------------------------------------------ ---------------------------------------------------------




--------------------------------------------------------------------------------










                                                                                               EXHIBIT A-1

                                      FORM OF CLASS I-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Adjustable Pass-Through Rate




Class I-A Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $____________




First Distribution Date:                                   Initial Certificate Principal Balance of this
July 25, 2006                                              Certificate as of the Cut-off Date: $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-A  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.



                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  I-A  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-2

                                      FORM OF CLASS I-M CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS I-M  CERTIFICATE  OR ANY INTEREST  THEREIN  SHALL BE DEEMED TO
HAVE REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE OR INTEREST  THEREIN,  THAT
EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY'S,  (II)
IT IS NOT A PLAN SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,
OR SECTION  4975 OF THE CODE (EACH A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN OR (III) (1) IT
IS AN  INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST
THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR
PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60,  AND (3) THE CONDITIONS IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate




Class I-M Subordinate




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $__________




First Distribution Date:                                   Initial Certificate Principal Balance of this
July 25, 2006                                              Certificate as of the Cut-off Date:     $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         Class I-M  Certificates  with  respect to a Trust Fund  consisting  primarily  of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each  beneficial  owner of a Class I-M  Certificate  or any interest  therein  shall be deemed to
have represented,  by virtue of its acquisition or holding of that Certificate or interest  therein,  that
either (i) such  Certificate  is rated at least "BBB-" or its equivalent by Fitch,  S&P and Moody's,  (ii)
it is not a plan  subject  to Title I of the  Employee  Retirement  Security  Investment  Act of 1974,  as
amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any Plan,  or
(iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or
interest  therein is an "insurance  company general  account," as such term is defined in U.S.  Department
of Labor Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and
III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  I-M  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-3

                                   FORM OF CLASS I-B-[1][2] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND
THE CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL OWNER OF A CLASS  I-B-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED
TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,
THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND MOODY'S,
(II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN,  OR
(III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST  THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT
OF LABOR PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND
III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate




Class I-B-[1][2] Subordinate




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $__________




First Distribution Date:                                   Initial Certificate Principal Balance of this
July 25, 2006                                              Certificate as of the Cut-off Date:     $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-[1][2]  Certificates  with  respect to a Trust Fund  consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each beneficial owner of a Class  I-B-[1][2]  Certificate or any interest therein shall be deemed
to have  represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,
that either (i) such  Certificate  is rated at least "BBB-" or its  equivalent by Fitch,  S&P and Moody's,
(ii) it is not a plan  subject to Title I of the  Employee  Retirement  Security  Income  Act of 1974,  as
amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any Plan,  or
(iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or
interest  therein is an "insurance  company general  account," as such term is defined in U.S.  Department
of Labor Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and
III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-B-[1][2]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-4

                                     FORM OF CLASS I-B-3 CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF  PAYMENT TO THE CLASS A, CLASS M, CLASS
I-B-1 AND CLASS I-B-2 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT PLAN OR OTHER RETIREMENT  ARRANGEMENT  (EACH A "PLAN") THAT IS SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR THE
BENEFIT OF THE  TRUSTEE,  MASTER  SERVICER  AND THE  SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY RELY
WHICH  IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT  THE  PURCHASE  OF  THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Adjustable Pass-Through Rate




Class I-B-3 Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $__________




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
July 25, 2006                                              $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-3  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  I-B-3  Certificate  will be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.



                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  I-B-3  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                             EXHIBIT A-5-1

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.




                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.





                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%




Class R




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
June 1, 2006                                               Certificate as of the Cut-off Date:
                                                           $0.00




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
July 25, 2006                                              $0.00




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

         Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership
interest  in this  Certificate  must be a  United  States  Person  and a  Permitted  Transferee,  (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser may be the Seller,  or any affiliate of the Seller,  on such terms and  conditions as the Seller
may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.




                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R  Certificate   will  be  made  unless  the   Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.




                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                             EXHIBIT A-5-2

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.




                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.





                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%




Class R-X




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
June 1, 2006                                               Certificate as of the Cut-off Date:
                                                           $0.00




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
July 25, 2006                                              $0.00




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

         Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership
interest  in this  Certificate  must be a  United  States  Person  and a  Permitted  Transferee,  (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser may be the Seller,  or any affiliate of the Seller,  on such terms and  conditions as the Seller
may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.




                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R-X  Certificate  will  be  made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.




                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-6

                                      FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M AND
THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.



                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.


Certificate No.1                                           Variable Pass-Through Rate



Class B-IO Subordinate




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
June 1, 2006                                               as of the Cut-off Date:
                                                           $_____________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
July 25, 2006                                              $______________




Master Servicer:
Wells Fargo Bank, National Association




Assumed Final Distribution Date:                           CUSIP: ____________
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-IO  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  "Distribution  Date"),  commencing  on the  first  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the last Business Day of the month immediately  preceding the month of the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the
amount of interest  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month  following the
latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities  Administrator for that purpose and designated in such notice.  The Class B-IO
Certificates  have no Certificate  Principal  Balance.  The Initial Notional Amount of this Certificate is
set forth above.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  B-IO  Certificate  will  be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.



                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-7

                                      FORM OF CLASS I-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.



                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.




Certificate No.1                                           Percentage Interest: 100%




Class I-XP Senior




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
June 1, 2006                                               Certificate as of the Cut-off Date:
                                                           $0




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
July 25, 2006                                              $0




Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-XP  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  I-XP  Certificate  will  be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code  (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.



                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  I-XP  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory








                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-8

                                      FORM OF CLASS II-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Adjustable Pass-Through Rate




Class II-A Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $____________




First Distribution Date:                                   Initial Certificate Principal Balance of this
July 25, 2006                                              Certificate as of the Cut-off Date: $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-A  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.



                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-A  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-9

                                      FORM OF CLASS II-X CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%




Class II-X Senior




                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
June 1, 2006                                               $___________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
July 25, 2006                                              $___________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-X  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and including  the day prior to the current  Distribution  Date on the Notional
Amount  hereof  at a per  annum  rate  equal to the  Pass-Through  Rate set forth  above.  The  Securities
Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity date of any Mortgage  Loan and is not likely to be the date on which the Notional  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.


                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: June 30, 2006                                 WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:

                                                              Signature by or on behalf of assignor




                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-10

                         FORM OF CLASS II-B-[1][2][3][4][5][6][7][8] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER  OF A CLASS  II-B-[1][2][3][4][5][6][7][8]  CERTIFICATE  OR ANY  INTEREST
THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE
OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST  "BBB-" OR ITS  EQUIVALENT  BY
FITCH,  S&P AND  MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT  TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY  ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  "PLAN") OR  INVESTING  WITH "PLAN
ASSETS" OF ANY PLAN, OR (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR
HOLD THE  CERTIFICATE  OR INTEREST  THEREIN IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS
DEFINED IN U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate




Class II-B-[1][2][3][4][5][6][7][8] Subordinate




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $__________




First Distribution Date:                                   Initial Certificate Principal Balance of this
July 25, 2006                                              Certificate as of the Cut-off Date:   $__________




Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[1][2][3][4][5][6][7][8]  Certificates  with  respect  to a Trust  Fund  consisting
         primarily of a pool of adjustable  interest  rate mortgage  loans secured by first liens
         on  one-to-four  family  residential  properties  and sold by STRUCTURED  ASSET MORTGAGE
         INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each  beneficial  owner  of a Class  II-B-[1][2][3][4][5][6][7][8]  Certificate  or any  interest
therein shall be deemed to have  represented,  by virtue of its acquisition or holding of that Certificate
or interest  therein,  that either (i) such  Certificate  is rated at least  "BBB-" or its  equivalent  by
Fitch,  S&P and Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Investment
Security Act of 1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan
assets" of any Plan,  or (iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or
hold the  Certificate  or interest  therein is an  "insurance  company  general  account," as such term is
defined in U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  II-B-[1][2][3][4][5][6][7][8]  Certificates referred to in the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-11

                                                 RESERVED







--------------------------------------------------------------------------------





                                                                                              EXHIBIT A-12
                                FORM OF CLASS II-B-[9][10][11] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,
CLASS II-B-2,  CLASS  II-B-3,  CLASS II-B-4,  CLASS  II-B-5,  CLASS II-B-6,  CLASS II-B-7 AND CLASS II-B-8
CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Adjustable Pass-Through Rate




Class II-B-[9][10][11] Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $__________




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
July 25, 2006                                              $__________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036



                                          BEAR STEARNS ALT-A TRUST 2006-4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[9][10][11]  Certificates  with respect to a Trust Fund  consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  II-B-[9][10][11]  Certificate  will be  made  unless  the
Securities  Administrator  has  received  either (i) opinion of counsel  for the  benefit of the  Trustee,
Master  Servicer and the Securities  Administrator  and which they may rely which is  satisfactory  to the
Securities  Administrator  that the purchase of this certificate is permissible  under local law, will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement
Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as
amended  (the  "Code"),  and  will  not  subject  the  Master  Servicer,  the  Trustee  or the  Securities
Administrator  to any  obligation or liability in addition to those  undertaken in the Agreement or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.



                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class   II-B-[9][10][11]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-13
                                     FORM OF CLASS II-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.



                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.




Certificate No.1                                           Percentage Interest: 100%




Class II-XP Senior




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
June 1, 2006                                               Certificate as of the Cut-off Date:
                                                           $0




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
July 25, 2006                                              $0




Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2006



                                          BEAR STEARNS ALT-A TRUST 2006-4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-XP  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  II-XP  Certificate  will be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.



                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-XP  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory








                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                              EXHIBIT A-14

                                     FORM OF CLASS III-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Adjustable Pass-Through Rate




Class III-A Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $____________




First Distribution Date:                                   Initial Certificate Principal Balance of this
July 25, 2006                                              Certificate as of the Cut-off Date: $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-A  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.



                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum of (x) the Cut-off
Date  Balance  and (y) the  Pre-Funded  Amounts  for Loan  Group I or (ii) the  Depositor,  based  upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of
any REMIC under the  Agreement  has been lost or that a  substantial  risk  exists that such REMIC  status
will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  III-A  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-15
                                     FORM OF CLASS III-X CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%




Class III-X Senior




                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
June 1, 2006                                               $___________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
July 25, 2006                                              $___________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-X  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and including  the day prior to the current  Distribution  Date on the Notional
Amount  hereof  at a per  annum  rate  equal to the  Pass-Through  Rate set forth  above.  The  Securities
Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity date of any Mortgage  Loan and is not likely to be the date on which the Notional  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.


                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.
Dated: June 30, 2006                                 WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:__________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  III-X  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ______________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-16
                                FORM OF CLASS III-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL  OWNER OF A CLASS  III-B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF
1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY
PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate




Class III-B-[1][2][3] Subordinate




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $__________




First Distribution Date:                                   Initial Certificate Principal Balance of this
July 25, 2006                                              Certificate as of the Cut-off Date:   $__________




Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-4
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-B-[1][2][3]  Certificates  with  respect to a Trust Fund  consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation  and  Citibank,  N.A.,  as trustee  (the  "Trustee"),  a summary  of certain of the  pertinent
provisions  of which is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used
herein shall have the meaning  ascribed to them in the Agreement.  This Certificate is issued under and is
subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this
Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each beneficial  owner of a Class  III-B-[1][2][3]  Certificate or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Investment Security Act of
1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any
Plan,  or  (iii)(1)  it is an  insurance  company,  (2) the  source of funds  used to  acquire or hold the
Certificate  or interest  therein is an "insurance  company  general  account," as such term is defined in
U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions
in Sections I and III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum of (x) the Cut-off
Date  Balance  and (y) the  Pre-Funded  Amounts  for Loan  Group II or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of
any REMIC under the  Agreement  has been lost or that a  substantial  risk  exists that such REMIC  status
will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the   Class   III-B-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------





                                                                                              EXHIBIT A-17
                                FORM OF CLASS III-B-[4][5][6] CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT  OF  PAYMENT  TO THE  CLASS  III-A,  CLASS
III-B-1, CLASS III-B-2, CLASS III-B-3 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Adjustable Pass-Through Rate




Class III-B-[4][5][6] Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
June 1, 2006                                               $__________




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
July 25, 2006                                              $__________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
July 25, 2036



                                          BEAR STEARNS ALT-A TRUST 2006-4
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-4

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-B-[4][5][6]  Certificates  with  respect to a Trust Fund  consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),  EMC Mortgage  Corporation and Citibank,  N.A., as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  III-B-[4][5][6]  Certificate  will  be  made  unless  the
Securities  Administrator  has  received  either (i) opinion of counsel  for the  benefit of the  Trustee,
Master  Servicer and the Securities  Administrator  and which they may rely which is  satisfactory  to the
Securities  Administrator  that the purchase of this certificate is permissible  under local law, will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement
Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as
amended  (the  "Code"),  and  will  not  subject  the  Master  Servicer,  the  Trustee  or the  Securities
Administrator  to any  obligation or liability in addition to those  undertaken in the Agreement or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.



                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum of (x) the Cut-off
Date  Balance  and (y) the  Pre-Funded  Amounts  for Loan  Group II or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of
any REMIC under the  Agreement  has been lost or that a  substantial  risk  exists that such REMIC  status
will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: June 30, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the   Class   III-B-[4][5][6]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------






                                                                                                 EXHIBIT B
                                              MORTGAGE LOAN SCHEDULE





GROUP                    SUB_GROUP                                       CURRENT_BALANCE                PAYMENT   STATED_ORIGINAL_TERM         STATED_REM_TERM     CURRENT_NET_COUPON                   LPMI                   MSERV               SERV_FEE   CURRENT_GROSS_COUPON CITY1               STATE                                    ZIP_CODE PROPTYPE                     ORIGINAL_BALANCE          FIRST_PAY_DATE          LOAN_TO_VALUE  MI                                  MERS_ID1                  MARGIN               NEXT_RATE_ADJ_DATE1    MAX_RATE               MIN_RATE            PER_RATE_CAP LIEN                  BALLOON           IO_FLAG                                    IO_PERIOD PREPAY                    AMORT_TERM1 FIX_PER                    NEG_AM                                  STATED_MAT PORTFOLIO
GI                       G02                                                   180932.08                1281.60                    360                     358                  8.125                      0                      0                   0.375                    8.5 CHICAGO                IL                                       60605 Condominium                            181000                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                   13.5                      0                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      203600                1420.96                    360                     357                      8                      0                      0                   0.375                  8.375 Kearney                MO                                       64060 Single Family                          203600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      467920                3265.69                    360                     357                      8                      0                      0                   0.375                  8.375 Huntsville             UT                                       84317 Condominium                            467920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      997500                6338.28                    360                     357                   7.25                      0                      0                   0.375                  7.625 LONG BEACH             CA                                       90803 Single Family                          997500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      311500                1979.32                    360                     355                   7.25                      0                      0                   0.375                  7.625 Stamford               CT                                        6905 Single Family                          311500                20060201                     70 No MI                                1.00E+17                    2.25               20110101                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      230350                1367.70                    360                     356                   6.75                      0                      0                   0.375                  7.125 Capitol Heights        MD                                       20743 2-4 Family                             230400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   219318.98                1649.78                    360                     358                  7.875                      0                      0                   0.375                   8.25 Medford                NJ                                        8055 Single Family                          219600                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      312000                1722.50                    360                     356                   6.25                      0                      0                   0.375                  6.625 Centennial             CO                                       80111 PUD                                    312000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      217500                1359.38                    360                     357                  7.125                      0                      0                   0.375                    7.5 Miami                  FL                                       33180 Condominium                            217500                20060401                     75 No MI                                                            2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      124720                 818.48                    360                     357                    7.5                      0                      0                   0.375                  7.875 HILLSBORO              MO                                       63050 PUD                                    124720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   243541.83                1854.58                    360                     357                      8                      0                      0                   0.375                  8.375 AURORA                 IL                                       60506 Single Family                          244000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      373500                2295.47                    360                     356                      7                      0                      0                   0.375                  7.375 Lake Worth             FL                                       33463 PUD                                    373500                20060301                     90 GE Capital MI                        1.00E+17                    2.25               20110201                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      224800                1264.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 Plymouth               MA                                        2360 Single Family                          224800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      311000                1619.79                    360                     357                  5.875                      0                      0                   0.375                   6.25 Jamaica                NY                                       11423 Single Family                          311000                20060401            69.88999939 No MI                                1.00E+17                   2.375               20080301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                    95819.73                 729.67                    360                     357                      8                      0                      0                   0.375                  8.375 Lincoln Park           MI                                       48146 Single Family                           96000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    96218.98                 732.71                    360                     357                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48235 Single Family                           96400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      106600                 577.42                    360                     357                  6.125                      0                      0                   0.375                    6.5 BALTIMORE              MD                                       21224 Single Family                          106600                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      264600                1543.50                    360                     356                  6.625                      0                      0                   0.375                      7 Venice                 FL                                       34292 PUD                                    264600                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                       92250                 643.83                    360                     358                      8                      0                      0                   0.375                  8.375 DETROIT                MI                                       48224 Single Family                           92250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    58287.51                 438.74                    360                     357                  7.875                      0                      0                   0.375                   8.25 CROWLEY                TX                                       76036 Single Family                           58400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    59388.28                 452.24                    360                     357                      8                      0                      0                   0.375                  8.375 Arlington              TX                                       76010 Single Family                           59500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      102950                 707.78                    360                     357                  7.875                      0                      0                   0.375                   8.25 Denver                 CO                                       80239 Single Family                          102950                20060401            74.98000336 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                    989958.4                7598.72                    360                     358                      8                      0                      0                   0.375                  8.375 Islamorada             FL                                       33036 Single Family                          999736                20060501                     68 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      210400                1358.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 Orange Park            FL                                       32065 PUD                                    210400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      146250                 822.66                    360                     358                  6.375                      0                      0                   0.375                   6.75 Austin                 TX                                       78744 2-4 Family                             146250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   199584.37                1450.14                    360                     357                    7.5                      0                      0                   0.375                  7.875 N LAS VEGAS            NV                                       89032 Single Family                          200000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       74200                 494.67                    360                     358                  7.625                      0                      0                   0.375                      8 Clinton                UT                                       84015 Single Family                           74200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      228400                1498.88                    360                     357                    7.5                      0                      0                   0.375                  7.875 Arvada                 CO                                       80002 2-4 Family                             228400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      110530                 690.81                    360                     357                  7.125                      0                      0                   0.375                    7.5 PALMER LAKE            CO                                       80133 Condominium                            110530                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      476000                3371.67                    360                     357                  8.125                      0                      0                   0.375                    8.5 Crete                  IL                                       60417 PUD                                    476000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                  1494034.48                9648.97                    360                     357                  7.375                      0                      0                   0.375                   7.75 Indian Head            MD                                       20640 Single Family                         1495000                20060401            61.02000046 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      185200                1157.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 Wheat Ridge            CO                                       80212 Single Family                          185200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      116000                 797.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 ATL                    GA                                       30349 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      271200                1525.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Sacramento             CA                                       95828 Single Family                          271200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      417000                2519.37                    360                     358                  6.875                      0                      0                   0.375                   7.25 WASHINGTON             DC                                       20007 Single Family                          417000                20060501            52.77999878 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      767200                5034.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 HENDERSON              NV                                       89012 Single Family                          767200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   238973.87                1613.91                    360                     357                   6.75                      0                      0                   0.375                  7.125 Mattson                IL                                       60443 PUD                                    239552                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      975000                6093.75                    360                     357                  7.125                      0                      0                   0.375                    7.5 PARK CITY              UT                                       84098 Single Family                          975000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      719200                4420.08                    360                     357                      7                      0                      0                   0.375                  7.375 Sandy                  UT                                       84093 Single Family                          719200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      208000                1365.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 Dallas                 TX                                       75248 Single Family                          208000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      223200                1395.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Lancaster              CA                                       93535 Single Family                          223200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G01                                                   131594.28                 780.83                    360                     357                    5.5                      0                      0                   0.375                  5.875 Malden                 MA                                        2148 Single Family                          132000                20060401            42.86000061 No MI                                1.00E+17                    2.25               20090301                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                      319200                1795.50                    360                     350                  6.375                      0                      0                   0.375                   6.75 Miami                  FL                                       33130 2-4 Family                             319200                20050901                     80 No MI                                1.00E+17                    2.25               20100801                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350801 AFL2
GII                      G02                                                      153336                 878.49                    360                     355                    6.5                      0                      0                   0.375                  6.875 Miami Beach            FL                                       33141 Condominium                            153336                20060201            79.98999786 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G01                                                      651050                4272.52                    360                     357                    7.5                      0                      0                   0.375                  7.875 ELLICOTT CITY          MD                                       21043 Single Family                          651050                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      136000                 892.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 SAINT CHARLES          MD                                       20602 PUD                                    136000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   230406.43                1613.44                    360                     358                  7.125                      0                      0                   0.375                    7.5 Chicago                IL                                       60651 2-4 Family                             230750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      189200                1320.46                    360                     358                      8                      0                      0                   0.375                  8.375 Glendale               AZ                                       85304 Single Family                          189200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    67073.81                 510.77                    360                     357                      8                      0                      0                   0.375                  8.375 LOUISVILLE             KY                                       40212 Single Family                           67200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      115360                 721.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 NEWPORT NEWS           VA                                       23607 Single Family                          115360                20060501                     80 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      159920                1032.82                    360                     360                  7.375                      0                      0                   0.375                   7.75 EGG HARBOR TOWNSHIP    NJ                                        8234 Condominium                            159920                20060701                     80 No MI                                                            4.25               20110601                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      169600                1042.33                    360                     360                      7                      0                      0                   0.375                  7.375 INVER GROVE HEIGHTS    MN                                       55076 PUD                                    169600                20060701                     80 No MI                                                               3               20110601                 12.375                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      312000                1950.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LOS BANOS              CA                                       93635 Single Family                          312000                20060701                     80 No MI                                                               3               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      244000                1397.92                    360                     360                    6.5                      0                      0                   0.375                  6.875 SILVER SPRING          MD                                       20904 PUD                                    244000                20060701                     80 No MI                                                            3.75               20110601                 12.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      226000                1436.04                    360                     360                   7.25                      0                      0                   0.375                  7.625 NORTH HIGHLANDS        CA                                       95660 Single Family                          226000                20060701                     80 No MI                                                               3               20110601                 12.625                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      170400                1152.96                    360                     360                  7.375                      0                      0                   0.375                   7.75 GLENDALE               AZ                                       85303 Single Family                          170400                20060701                     80 No MI                                                           3.625               20110601                  12.75                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      323520                2022.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 MAITLAND               FL                                       32751 Single Family                          323520                20060601                     80 No MI                                                            4.25               20110501                   12.5                   3.25                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      196000                1408.75                    360                     360                   8.25                      0                      0                   0.375                  8.625 HOMESTEAD              FL                                       33033 PUD                                    196000                20060701                     80 No MI                                                            5.25               20110601                 14.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      199200                1265.75                    360                     360                   7.25                      0                      0                   0.375                  7.625 MIAMI                  FL                                       33180 Condominium                            199200                20060701                     80 No MI                                                            4.25               20110601                 12.625                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      219360                1188.20                    360                     359                  6.125                      0                      0                   0.375                    6.5 CAPE CORAL             FL                                       33993 Single Family                          219360                20060601                     80 No MI                                                            3.25               20110501                   11.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   131815.27                 810.27                    360                     359                      7                      0                      0                   0.375                  7.375 TAYLORS                SC                                       29687 Single Family                          131840                20060601                     80 No MI                                                             3.5               20110501                 13.375                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      203600                1272.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 LITTLETON              CO                                       80125 PUD                                    203600                20060701                     80 No MI                                                            4.25               20110601                   12.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       98400                 615.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 GRAND JUNCTION         CO                                       81501 Single Family                           98400                20060701                     80 No MI                                                               3               20110601                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      295920                1787.85                    360                     359                  6.875                      0                      0                   0.375                   7.25 LOS ANGELES            CA                                       91342 Condominium                            295920                20060601                     80 No MI                                                            3.75               20110501                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      166320                1022.18                    360                     359                      7                      0                      0                   0.375                  7.375 SIMPSONVILLE           SC                                       29681 Single Family                          166320                20060601                     80 No MI                                                            4.25               20110501                 12.375                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      312912                2296.04                    360                     360                  7.625                      0                      0                   0.375                      8 WYANDANCH              NY                                       11798 Single Family                          312912                20060701                     80 No MI                                                            4.25               20110601                     13                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      423072                2688.27                    360                     360                   7.25                      0                      0                   0.375                  7.625 MORENO VALLEY          CA                                       92555 Single Family                          423072                20060701                     80 No MI                                                            3.75               20110601                 12.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      234400                1465.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 MIRAMAR                FL                                       33023 Single Family                          234400                20060701                     80 No MI                                                             3.5               20110601                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      316650                2045.03                    360                     359                  7.375                      0                      0                   0.375                   7.75 VICTORVILLE            CA                                       92392 Single Family                          316650                20060601            79.98999786 No MI                                                            4.25               20110501                  12.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      319000                2026.98                    360                     360                   7.25                      0                      0                   0.375                  7.625 OCEANSIDE              CA                                       92054 PUD                                    319000                20060701            79.94999695 No MI                                                            4.25               20110601                 12.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      179920                1199.47                    360                     360                  7.625                      0                      0                   0.375                      8 COCONUT CREEK          FL                                       33066 Condominium                            179920                20060701                     80 No MI                                                            5.25               20110601                     13                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      164000                1076.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 CHICO                  CA                                       95928 Condominium                            164000                20060701                     80 No MI                                                             3.5               20110601                 12.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      285600                1748.94                    360                     360                    6.5                      0                      0                   0.375                  6.875 SPRINGFIELD            VA                                       22153 PUD                                    285600                20060701                     80 No MI                                                           3.375               20110601                 11.875                  3.125                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      284760                1720.43                    360                     359                  6.875                      0                      0                   0.375                   7.25 MANASSAS               VA                                       20109 PUD                                    284760                20060601                     80 No MI                                                               3               20110501                  12.25                      3                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      192000                1240.00                    360                     360                  7.375                      0                      0                   0.375                   7.75 SILVER SPRING          MD                                       20903 Condominium                            192000                20060701                     80 No MI                                                            3.75               20110601                  12.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      369120                2230.10                    360                     360                  6.875                      0                      0                   0.375                   7.25 RIVERSIDE              CA                                       92509 Single Family                          369120                20060701                     80 No MI                                                             3.5               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      204800                1365.33                    360                     359                  7.625                      0                      0                   0.375                      8 NAMPA                  ID                                       83686 PUD                                    204800                20060601                     80 No MI                                                            5.25               20110501                     13                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      248000                1654.97                    360                     360                   7.25                      0                      0                   0.375                  7.625 FT MYERS               FL                                       33905 Single Family                          248000                20060701                     80 No MI                                                           5.375               20090601                 13.625                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      36 N                                    20360601 ADN1
GI                       G03                                                      172000                1021.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 ELKO                   NV                                       89801 Single Family                          172000                20060601                     80 No MI                                                               3               20110501                 12.125                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      232000                1329.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 NORTH HIGHLANDS        CA                                       95660 Single Family                          232000                20060701                     80 No MI                                                            3.25               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      191200                1294.58                    360                     360                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89117 Condominium                            191200                20060701                     80 No MI                                                            4.25               20110601                 13.125                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      256000                1573.33                    360                     359                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22193 PUD                                    256000                20060601                     80 No MI                                                               3               20110501                 12.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      119920                 767.86                    360                     360                   6.25                      0                      0                   0.375                  6.625 CEDAR PARK             TX                                       78613 Single Family                          119920                20060701                     80 No MI                                                            4.25               20110601                 11.625                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      268000                1738.24                    360                     360                  6.375                      0                      0                   0.375                   6.75 POUGHKEEPSIE           NY                                       12603 Single Family                          268000                20060701                     80 No MI                                                             3.5               20110601                  11.75                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      431756                3013.30                    360                     360                      8                      0                      0                   0.375                  8.375 BEAUMONT               CA                                       92223 Single Family                          431756                20060701                     80 No MI                                                            5.25               20110601                 13.375                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      208000                1256.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89148 PUD                                    208000                20060701                     80 No MI                                                             3.5               20110601                  12.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      280000                1895.83                    360                     360                   7.75                      0                      0                   0.375                  8.125 HYATTSVILLE            MD                                       20784 Single Family                          280000                20060701                     80 No MI                                                            5.25               20110601                 13.125                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      424000                2517.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 MOUNTAIN VIEW          CA                                       94040 Condominium                            424000                20060601                     80 No MI                                                             3.5               20110501                 12.125                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      128000                 800.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 OPA LOCKA              FL                                       33056 PUD                                    128000                20060701                     80 No MI                                                            3.75               20110601                   12.5                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                    71155.75                 541.17                    360                     359                      8                      0                      0                   0.375                  8.375 DETROIT                MI                                       48228 Single Family                           71200                20060601                     80 No MI                                                             3.5               20110501                 13.375                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      249600                1534.00                    360                     359                      7                      0                      0                   0.375                  7.375 ALEXANDRIA             VA                                       22309 Condominium                            249600                20060601                     80 No MI                                                            3.25               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      400000                2291.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 GAINESVILLE            VA                                       20155 PUD                                    400000                20060601                     80 No MI                                                               3               20110501                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   191061.62                1353.30                    360                     359                   7.25                      0                      0                   0.375                  7.625 CHICAGO                IL                                       60625 Condominium                            191200                20060601                     80 No MI                                                            3.75               20110501                 12.625                  4.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      150000                 937.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 DAVENPORT              FL                                       33837 Single Family                          150000                20060701                     80 No MI                                                            5.25               20110601                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      267200                1530.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 STAFFORD               VA                                       22554 PUD                                    267200                20060601                     80 No MI                                                            3.25               20110501                 11.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      480000                3000.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 ARLINGTON HEIGHTS      IL                                       60004 Single Family                          480000                20060701                     80 No MI                                                            3.25               20110601                   12.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      282000                1791.88                    360                     360                   7.25                      0                      0                   0.375                  7.625 HERCULES               CA                                       94547 Condominium                            282000                20060701                     80 No MI                                                               3               20110601                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      148000                 986.67                    360                     360                  7.625                      0                      0                   0.375                      8 ANCHORAGE              AK                                       99504 Condominium                            148000                20060701                     80 No MI                                                               3               20110601                     13                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      199160                1141.02                    360                     359                    6.5                      0                      0                   0.375                  6.875 TACOMA                 WA                                       98422 Condominium                            199160                20060601                     80 No MI                                                             3.5               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      251920                1417.05                    360                     360                  6.375                      0                      0                   0.375                   6.75 EL CAJON               CA                                       92020 Condominium                            251920                20060701                     80 No MI                                                            4.25               20110601                  11.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                   559961.45                3325.00                    360                     358                  6.875                      0                      0                    0.25                  7.125 SAN JOSE               CA                                       95125 Single Family                          560000                20060501            78.31999969 No MI                                1.00E+17                    2.25               20110401                 12.125                  3.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      335000                1709.90                    360                     357                  5.875                      0                      0                    0.25                  6.125 GERMANTOWN             MD                                       20874 PUD                                    335000                20060401            70.23000336 No MI                                1.00E+17                    2.25               20110301                 11.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      188000                1272.92                    360                     355                   7.75                      0                      0                   0.375                  8.125 Grand Island           FL                                       32735 PUD                                    188000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G02                                                       92481                 491.31                    360                     360                  6.125                      0                      0                    0.25                  6.375 BROWNSTOWN TOWNSHIP    MI                                       48183 Condominium                             92481                20060701            71.13999939 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      228000                1306.25                    360                     357                  6.625                      0                      0                    0.25                  6.875 ONTARIO                CA                                       91762 Condominium                            228000                20060401                     80 No MI                                1.00E+17                   3.375               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                   154027.23                1018.85                    360                     355                    6.5                      0                      0                   0.375                  6.875 ALBUQUERQUE            NM                                       87114 Single Family                          155092                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                  3.125                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                       53600                 393.30                    360                     360                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77057 Condominium                             53600                20060701            78.81999969 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      270816                2082.34                    360                     360                  8.125                      0                      0                   0.375                    8.5 HOUSTON                TX                                       77006 Condominium                            270816                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      149300                 793.16                    360                     359                      6                      0                      0                   0.375                  6.375 LAWRENCEVILLE          GA                                       30044 PUD                                    149300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      175192                1094.95                    360                     359                  7.125                      0                      0                   0.375                    7.5 Covington              GA                                       30016 PUD                                    175192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      276870                1730.44                    360                     358                  7.125                      0                      0                   0.375                    7.5 SURPRISE               AZ                                       85379 PUD                                    276870                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      303148                1989.41                    360                     359                    7.5                      0                      0                   0.375                  7.875 MARIETTA               GA                                       30064 PUD                                    303148                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   144649.58                 934.20                    360                     357                  7.375                      0                      0                   0.375                   7.75 SMYRNA                 DE                                       19977 Single Family                          144650                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      136800                 755.25                    360                     359                   6.25                      0                      0                   0.375                  6.625 CUMMING                GA                                       30040 PUD                                    136800                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      274400                1572.08                    360                     360                  6.625                      0                      0                    0.25                  6.875 SAN JACINTO            CA                                       92583 PUD                                    274400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      252800                1395.67                    360                     357                  6.375                      0                      0                    0.25                  6.625 SAN BERNARDINO         CA                                       92405 Single Family                          252800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      172800                 990.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Bellwood               IL                                       60104 Single Family                          172800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      298350                1802.53                    360                     359                   6.31                   0.69                      0                    0.25                   7.25 HAMILTON               OH                                       45011 Single Family                          298350                20060601                     90 Republic MIC                         1.00E+17                   3.125               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      303000                1956.88                    360                     359                    7.5                      0                      0                    0.25                   7.75 LAS VEGAS              NV                                       89108 2-4 Family                             303000                20060601            72.13999939 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      900000                4781.25                    360                     358                  6.125                      0                      0                    0.25                  6.375 GAINESVILLE            GA                                       30506 PUD                                    900000                20060501                     72 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                   127740.61                 939.22                    360                     357                   7.75                      0                      0                    0.25                      8 MINNEAPOLIS            MN                                       55407 2-4 Family                             128000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     14                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                    411317.5                2672.22                    360                     359                    6.5                      0                      0                    0.25                   6.75 BELLFLOWER             CA                                       90706 Single Family                          412000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      218330                1387.31                    360                     360                   7.25                      0                      0                   0.375                  7.625 PEORIA                 AZ                                       85382 PUD                                    218330                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      427352                2136.76                    360                     358                   5.75                      0                      0                    0.25                      6 WALDORF                MD                                       20603 PUD                                    427412                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      320000                1866.67                    360                     358                   6.75                      0                      0                    0.25                      7 RANCHOS DE TAOS        NM                                       87557 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      264000                1320.00                    360                     360                   5.75                      0                      0                    0.25                      6 LAS VEGAS              NV                                       89156 Single Family                          264000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      644000                4025.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Oxnard                 CA                                       93030 Single Family                          644000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      240000                1400.00                    360                     357                   6.75                      0                      0                    0.25                      7 OCEANSIDE              CA                                       92056 Condominium                            240000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      215920                1102.09                    360                     360                  5.875                      0                      0                    0.25                  6.125 EDINBURG               VA                                       22824 Single Family                          215920                20060701            77.11000061 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      649000                3447.81                    360                     357                  6.125                      0                      0                    0.25                  6.375 HAYWARD                CA                                       94541 Single Family                          649000                20060401            64.90000153 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      183920                 900.44                    360                     360                  5.625                      0                      0                    0.25                  5.875 CHICAGO                IL                                       60626 Condominium                            183920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      556179                3881.67                    360                     357                      8                      0                      0                   0.375                  8.375 Beltsville             MD                                       20705 PUD                                    556179                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      237472                1360.52                    360                     360                  6.625                      0                      0                    0.25                  6.875 MERIDIAN               ID                                       83642 PUD                                    237472                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      338000                2218.13                    360                     358                  7.625                      0                      0                    0.25                  7.875 ROCKLIN                CA                                       95677 Single Family                          338000                20060501            77.69999695 No MI                                1.00E+17                    2.25               20110401                 13.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   123805.95                 845.90                    360                     358                      7                      0                      0                    0.25                   7.25 COVINGTON              KY                                       41014 2-4 Family                             124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   459995.83                2395.83                    360                     358                      6                      0                      0                    0.25                   6.25 SIMI VALLEY            CA                                       93063 Single Family                          460000                20060501            77.97000122 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      168000                1085.00                    360                     360                    7.5                      0                      0                    0.25                   7.75 CHICAGO                IL                                       60624 2-4 Family                             168000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                   514020.16                3170.94                    360                     358                      6                      0                      0                    0.25                   6.25 SUNLAND                CA                                       91040 Single Family                          515000                20060501            77.44000244 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      140800                 762.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 NORTH SALT LAKE        UT                                       84054 Single Family                          140800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      173000                1045.21                    360                     360                      7                      0                      0                    0.25                   7.25 LAS VEGAS              NV                                       89121 Single Family                          173000                20060701            78.63999939 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      142500                 831.25                    360                     359                  6.625                      0                      0                   0.375                      7 Casa Grande            AZ                                       85222 PUD                                    142500                20060601            69.98999786 No MI                                                            2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      296000                1819.17                    360                     358                      7                      0                      0                   0.375                  7.375 MELBOURNE              FL                                       32904 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      187463                1034.95                    360                     355                   6.25                      0                      0                   0.375                  6.625 QUEEN CREEK            AZ                                       85242 PUD                                    187463                20060201                     80 No MI                                1.00E+17                   2.375               20080101                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 AFL2
GII                      G03                                                      910000                5497.92                    360                     357                  6.875                      0                      0                   0.375                   7.25 COSTA MESA             CA                                       92627 2-4 Family                             910000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      307328                2016.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 Jonestown              TX                                       78645 Condominium                            307328                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      138400                 821.75                    360                     354                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32821 Condominium                            138400                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GIII                     G01                                                       52800                 269.50                    360                     358                  5.875                      0                      0                    0.25                  6.125 OAKLAND CITY           IN                                       47660 Single Family                           52800                20060501            75.43000031 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      190000                1246.88                    360                     359                  7.625                      0                      0                    0.25                  7.875 ROYAL PALM BEACH       FL                                       33411 PUD                                    190000                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G01                                                    69642.06                 459.85                    360                     354                    6.5                      0                      0                   0.375                  6.875 Cleveland              OH                                       44111 2-4 Family                              70000                20060101            64.22000122 No MI                                1.00E+17                    2.25               20081201                 12.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 AFL2
GII                      G02                                                      336000                1925.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Randolph               MA                                        2368 Single Family                          336000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      342000                1959.38                    360                     359                  5.995                   0.63                      0                    0.25                  6.875 FORT MYERS             FL                                       33908 PUD                                    342000                20060601                     90 Republic MIC                         1.00E+17                       3               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                       99831                 656.93                    360                     358                    6.5                      0                      0                   0.375                  6.875 MISSION                TX                                       78574 Single Family                          100000                20060501            53.75999832 No MI                                1.00E+17                    2.25               20110401                 11.875                   2.12                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      296250                2098.44                    360                     359                  8.125                      0                      0                   0.375                    8.5 AURORA                 CO                                       80016 PUD                                    296250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   158228.09                1217.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 Rio Rico               AZ                                       85743 Single Family                          158324                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      268000                1730.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 MIAMI                  FL                                       33170 PUD                                    268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    71823.17                 527.72                    360                     358                  7.625                      0                      0                   0.375                      8 Covington              GA                                       30014 Single Family                           71920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      118320                 788.80                    360                     359                  7.625                      0                      0                   0.375                      8 DELTONA                FL                                       32725 Single Family                          118320                20060601                     80 No MI                                1.00E+17                   2.375               20080501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GIII                     G02                                                      265500                1465.78                    360                     359                  6.375                      0                      0                    0.25                  6.625 SARASOTA               FL                                       34238 PUD                                    265500                20060601            67.41999817 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      214200                1539.56                    360                     360                   8.25                      0                      0                   0.375                  8.625 SAINT LOUIS            MO                                       63109 2-4 Family                             214200                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      171500                1071.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89115 PUD                                    171500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      168000                 892.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 HENDERSON              NV                                       89015 Condominium                            168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      120000                 450.00                    360                     359                   4.25                      0                      0                    0.25                    4.5 PLANTATION             FL                                       33317 Condominium                            120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                    9.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      199920                1166.20                    360                     358                  6.625                      0                      0                   0.375                      7 TOLLESON               AZ                                       85353 PUD                                    199920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      327200                1976.83                    360                     357                  6.875                      0                      0                   0.375                   7.25 Covington              LA                                       70433 Single Family                          327200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      142400                 845.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 LAKELAND               FL                                       33801 Single Family                          142400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      599200                3370.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Henderson              NV                                       89052 PUD                                    599200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      207600                1254.25                    360                     359                  6.875                      0                      0                   0.375                   7.25 WALDORF                MD                                       20603 Townhouse                              207600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       88500                 617.66                    360                     358                      8                      0                      0                   0.375                  8.375 BALTIMORE              MD                                       21206 Single Family                           88500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                    259603.1                1795.76                    360                     358                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85032 Single Family                          260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      252000                1312.50                    360                     357                  5.875                      0                      0                   0.375                   6.25 Wesley Chapel          FL                                       33544 PUD                                    252000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      259950                1489.30                    360                     358                  6.625                      0                      0                    0.25                  6.875 SEATTLE                WA                                       98133 Single Family                          259950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      213264                1261.54                    360                     360                  5.625                      0                      0                    0.25                  5.875 HILLSBORO              OR                                       97123 PUD                                    213264                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      106400                 532.00                    360                     359                   5.75                      0                      0                    0.25                      6 WILLOWICK              OH                                       44095 Single Family                          106400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      253320                1477.70                    360                     359                  6.625                      0                      0                   0.375                      7 North Las Vegas        NV                                       89081 PUD                                    253320                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      596250                3291.80                    360                     360                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       90012 Condominium                            596250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      391992                2123.29                    360                     355                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89120 PUD                                    391992                20060201                     80 No MI                                                           2.375               20080101                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 AFL2
GII                      G02                                                      346560                1985.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 Upper Marlboro         MD                                       20774 PUD                                    346560                20060501            77.87999725 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      515352                3167.27                    360                     355                      7                      0                      0                   0.375                  7.375 LEESBURG               VA                                       20175 PUD                                    515352                20060201                     80 No MI                                                           2.375               20080101                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 AFL2
GI                       G02                                                      108000                 686.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 NEW CARROLLTON         MD                                       20784 Condominium                            108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      199200                1182.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85006 2-4 Family                             199200                20060501            69.88999939 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      245080                1250.93                    360                     359                  5.875                      0                      0                    0.25                  6.125 PACIFIC                WA                                       98047 Single Family                          245080                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   153781.92                1103.27                    360                     358                  7.375                      0                      0                   0.375                   7.75 PEORIA                 AZ                                       85345 PUD                                    154000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      247900                1394.44                    360                     359                    6.5                      0                      0                    0.25                   6.75 GLENDALE               AZ                                       85305 Single Family                          247900                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   170806.22                 996.37                    360                     357                  6.625                      0                      0                   0.375                      7 BUCKEYE                AZ                                       85326 PUD                                    170897                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      260000                1462.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 GALT                   CA                                       95632 Single Family                          260000                20060601            72.22000122 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      404000                2482.92                    360                     359                  7.125                      0                      0                    0.25                  7.375 RESEDA                 CA                                       91335 Single Family                          404000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                       74900                 429.11                    360                     359                    6.5                      0                      0                   0.375                  6.875 Pueblo                 CO                                       81001 Single Family                           74900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      196000                1061.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 TORRANCE               CA                                       90502 Condominium                            196000                20060501                     49 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      208000                1321.67                    360                     358                   7.25                      0                      0                   0.375                  7.625 Miami                  FL                                       33147 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   279388.14                1981.83                    360                     357                   7.25                      0                      0                   0.375                  7.625 Tucson                 AZ                                       85743 PUD                                    280000                20060401                     80 No MI                                1.00E+17                   2.625               20060901                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                       6 N                                    20360301 AFL2
GI                       G02                                                   139464.33                 826.68                    360                     358                    5.5                      0                      0                   0.375                  5.875 St. Louis              MO                                       63136 Single Family                          139750                20060501                     65 No MI                                1.00E+17                   2.375               20080401                 10.875                   2.25                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 WALN
GIII                     G02                                                      216000                1215.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 CARROLLTON             TX                                       75006 PUD                                    216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      417000                2345.63                    360                     359                  6.375                      0                      0                   0.375                   6.75 Woodstock              GA                                       30189 PUD                                    417000                20060601            77.94000244 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      532000                3269.58                    360                     359                  7.125                      0                      0                    0.25                  7.375 SAN DIEGO              CA                                       92107 Single Family                          532000                20060601            74.41000366 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      326400                1700.00                    360                     359                      6                      0                      0                    0.25                   6.25 PASADENA               CA                                       91103 Single Family                          326400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   259431.87                1840.26                    360                     357                   7.25                      0                      0                   0.375                  7.625 Dallas                 TX                                       75206 Single Family                          260000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      431250                2605.47                    360                     359                  6.875                      0                      0                   0.375                   7.25 West Sacramento        CA                                       95691 Single Family                          431250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    59887.35                 456.04                    360                     357                      8                      0                      0                   0.375                  8.375 Bedford                VA                                       24523 Single Family                           60000                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360301 AFL2
GIII                     G03                                                      480000                2700.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 ATASCADERO             CA                                       93422 Single Family                          480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      329880                1752.49                    360                     359                  6.125                      0                      0                    0.25                  6.375 BOTHELL                WA                                       98012 PUD                                    329880                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      368000                2415.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Boston                 MA                                        2121 2-4 Family                             368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      258184                1694.33                    360                     357                    7.5                      0                      0                   0.375                  7.875 Kissimmee              FL                                       34744 Single Family                          258184                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1260000                7875.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 HONOLULU               HI                                       96825 PUD                                   1260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      120000                 675.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 NAPLES                 FL                                       34112 Condominium                            120000                20060601            42.86000061 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      955000                6167.71                    360                     359                    7.5                      0                      0                    0.25                   7.75 DALLAS                 TX                                       75205 Single Family                          955000                20060601            72.08000183 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   194271.77                1216.55                    360                     356                      6                      0                      0                   0.375                  6.375 Farmington             NH                                        3835 PUD                                    195000                20060301                     65 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                     1237500                7605.47                    360                     360                  7.125                      0                      0                    0.25                  7.375 LAGUNA BEACH           CA                                       92651 Single Family                         1237500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      486800                2636.83                    360                     360                   6.25                      0                      0                    0.25                    6.5 VISTA                  CA                                       92084 Single Family                          486800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                     1320000                8250.00                    360                     360                   7.25                      0                      0                    0.25                    7.5 AREA OF SILVERADO CANYOCA                                       92676 PUD                                   1320000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      880000                4583.33                    360                     360                      6                      0                      0                    0.25                   6.25 SPARKS                 NV                                       89434 Single Family                          880000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      526400                2632.00                    360                     360                   5.75                      0                      0                    0.25                      6 LAGUNA NIGUEL          CA                                       92677 Condominium                            526400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      684000                3633.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN JOSE               CA                                       95112 PUD                                    684000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      560000                3325.00                    360                     360                  6.875                      0                      0                    0.25                  7.125 SAN FRANCISCO          CA                                       94110 Single Family                          560000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      485000                2728.13                    360                     360                    6.5                      0                      0                    0.25                   6.75 HAYMARKET              VA                                       20169 PUD                                    485000                20060701            62.58000183 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      468400                3038.03                    360                     360                    6.5                      0                      0                    0.25                   6.75 HARWINTON              CT                                        6791 Single Family                          468400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      551200                2985.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 NOVATO                 CA                                       94947 Single Family                          551200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      347601                1955.26                    360                     358                  6.375                      0                      0                   0.375                   6.75 Upper Marlboro         MD                                       20774 Single Family                          347601                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      236800                1652.67                    360                     358                      8                      0                      0                   0.375                  8.375 GLEN ALLEN             VA                                       23059 Townhouse                              236800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       50400                 320.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 BALTIMORE              MD                                       21218 Townhouse                               50400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      118100                 775.03                    360                     358                    7.5                      0                      0                   0.375                  7.875 LA VERGNE              TN                                       37086 Single Family                          118100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      508400                3283.42                    360                     358                  7.375                      0                      0                   0.375                   7.75 CHESAPEAKE             VA                                       23320 PUD                                    508400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      209600                1462.83                    360                     359                      8                      0                      0                   0.375                  8.375 North Port             FL                                       34287 Single Family                          209600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      206500                1269.11                    360                     359                      7                      0                      0                   0.375                  7.375 GAITHERSBURG           MD                                       20877 Condominium                            206500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      487500                2640.63                    360                     360                  6.125                      0                      0                   0.375                    6.5 PHOENIX                AZ                                       85022 PUD                                    487500                20060701            64.83000183 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      640000                3600.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 DUCK CREEK VILLAGE     UT                                       84762 Single Family                          640000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      231000                1227.19                    360                     358                      6                      0                      0                   0.375                  6.375 CHANTILLY              VA                                       20151 Condominium                            231000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      134400                 826.00                    360                     358                      7                      0                      0                   0.375                  7.375 MIAMI                  FL                                       33142 Single Family                          134400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      536000                2791.67                    360                     360                      6                      0                      0                    0.25                   6.25 SAN JOSE               CA                                       95125 Single Family                          536000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      424000                2296.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 ESCONDIDO              CA                                       92027 Single Family                          424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      533000                2720.52                    360                     360                  5.875                      0                      0                    0.25                  6.125 ASHBURN                VA                                       20147 PUD                                    533000                20060701            73.51999664 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      772300                4987.77                    360                     360                    7.5                      0                      0                    0.25                   7.75 CORONA                 CA                                       92883 PUD                                    772300                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      492000                3029.33                    360                     360                      6                      0                      0                    0.25                   6.25 NAPA                   CA                                       94559 Single Family                          492000                20060701            64.30999756 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      460000                2635.42                    360                     360                  6.625                      0                      0                    0.25                  6.875 ANAHEIM                CA                                       92805 Single Family                          460000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      532000                3214.17                    360                     359                      7                      0                      0                    0.25                   7.25 SAN JOSE               CA                                       95136 Condominium                            532000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      448000                2520.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 NORWALK                CA                                       90650 Single Family                          448000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                     1980000               11550.00                    360                     360                   6.75                      0                      0                    0.25                      7 KAMUELA                HI                                       96743 PUD                                   1980000                20060701                     60 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                       89600                 522.67                    360                     359                  6.625                      0                      0                   0.375                      7 ORLANDO                FL                                       32805 Single Family                           89600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   199628.87                1102.12                    360                     357                   6.25                      0                      0                   0.375                  6.625 SURPRISE               AZ                                       85379 PUD                                    199629                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      243000                1417.50                    360                     358                  6.625                      0                      0                   0.375                      7 ROCKVILLE              MD                                       20851 Single Family                          243000                20060501            74.76999664 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      234328                1464.55                    360                     358                  7.125                      0                      0                   0.375                    7.5 PARKER                 CO                                       80134 Single Family                          234328                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      334300                2089.38                    360                     357                  7.125                      0                      0                   0.375                    7.5 NORTH LAS VEGAS        NV                                       89031 Single Family                          334300                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      319200                1995.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Bradenton              FL                                       34212 PUD                                    319200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      630400                3480.33                    360                     360                  6.375                      0                      0                    0.25                  6.625 MANASSAS PARK          VA                                       20111 Single Family                          630400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      220361                1446.12                    360                     358                    7.5                      0                      0                   0.375                  7.875 SURPRISE               AZ                                       85379 PUD                                    220361                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                       87992                 549.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Mesa                   AZ                                       85201 Condominium                             87992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      472000                2851.67                    360                     360                      7                      0                      0                    0.25                   7.25 GREAT FALLS            MT                                       59404 Single Family                          472000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      244000                1652.08                    360                     359                   7.75                      0                      0                   0.375                  8.125 Los Angeles            CA                                       90003 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                   422127.82                2846.47                    360                     359                   6.75                      0                      0                   0.375                  7.125 Bronx                  NY                                       10470 2-4 Family                             422500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      102240                 628.35                    360                     358                      7                      0                      0                   0.375                  7.375 Marietta               GA                                       30062 Single Family                          102240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      582600                3762.62                    360                     359                  7.375                      0                      0                   0.375                   7.75 DUMFRIES               VA                                       22026 PUD                                    582600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      104000                 650.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Avon                   IN                                       46123 PUD                                    104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   123815.36                 867.03                    360                     358                  7.125                      0                      0                   0.375                    7.5 DALLAS                 TX                                       75218 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   908805.56                6836.53                    360                     358                  7.875                      0                      0                   0.375                   8.25 LORETTO                MN                                       55357 Single Family                          910000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      134476                 798.45                    360                     359                   6.75                      0                      0                   0.375                  7.125 Jacksonville           FL                                       32216 Condominium                            134476                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      178035                1112.72                    360                     358                  7.125                      0                      0                   0.375                    7.5 Bolingbrook            IL                                       60440 Single Family                          178035                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      243214                1292.07                    360                     359                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89139 PUD                                    243214                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      648750                4325.00                    360                     358                  7.625                      0                      0                   0.375                      8 SAN CLEMENTE           CA                                       92672 Single Family                          648750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      112579                 738.80                    360                     358                    7.5                      0                      0                   0.375                  7.875 Canal Winchester       OH                                       43110 Single Family                          112579                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      192800                1345.58                    360                     358                      8                      0                      0                   0.375                  8.375 AUSTELL                GA                                       30168 Single Family                          192800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   155749.53                1051.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 SALISBURY              MD                                       21804 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      267200                1586.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 ENUMCLAW               WA                                       98022 PUD                                    267200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      151200                1023.75                    360                     357                   7.75                      0                      0                   0.375                  8.125 Tampa                  FL                                       33624 Single Family                          151200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      133100                 776.42                    360                     359                  6.625                      0                      0                   0.375                      7 Albuquerque            NM                                       87114 Single Family                          133100                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                    431620.8                2832.51                    360                     358                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89129 PUD                                    431920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      240800                1505.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 LEESBURG               VA                                       20175 PUD                                    240800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      130400                 842.17                    360                     360                  7.375                      0                      0                   0.375                   7.75 Decatur                GA                                       30034 Single Family                          130400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   245225.09                1696.30                    360                     358                      7                      0                      0                   0.375                  7.375 HAMPTON                VA                                       23669 PUD                                    245600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      279200                1715.92                    360                     359                      7                      0                      0                   0.375                  7.375 Ellijay                GA                                       30540 PUD                                    279200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    158208.4                 972.32                    360                     359                      7                      0                      0                   0.375                  7.375 Delmar                 MD                                       21875 PUD                                  158208.4                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      260000                1841.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Lehigh Acres           FL                                       33972 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   610899.46                3793.22                    360                     309                  5.375                      0                      0                   0.375                   5.75 ALBUQUERQUE            NM                                       87111 Single Family                          650000                20020401            76.30000305 No MI                                                            2.75               20090301                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G02                                                   247648.79                1776.71                    360                     358                  7.375                      0                      0                   0.375                   7.75 Bloomfield             NJ                                        7003 2-4 Family                             248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      188250                1196.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 HAVERHILL              FL                                       33415 PUD                                    188250                20060601                     75 No MI                                1.00E+17                    2.75               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      529550                3420.01                    360                     358                  7.375                      0                      0                   0.375                   7.75 Gainesville            VA                                       20155 PUD                                    529550                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      185600                 947.33                    360                     359                   5.75                      0                      0                   0.375                  6.125 Cornelius              OR                                       97113 Single Family                          185600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      264600                1653.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 GLEN ELLYN             IL                                       60137 Single Family                          264600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      130320                 760.20                    360                     358                  6.625                      0                      0                   0.375                      7 Grand Junction         CO                                       81504 Single Family                          130320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      163510                1073.03                    360                     355                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32821 Condominium                            163760                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                      300000                1687.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 BEL AIR                MD                                       21014 Single Family                          300000                20060501                     80 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      209700                1310.63                    360                     359                   6.42                   0.83                      0                    0.25                    7.5 HENDERSON              NV                                       89052 Condominium                            209700                20060601                     90 Republic MIC                         1.00E+17                    3.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      366000                2020.63                    360                     359                  6.375                      0                      0                    0.25                  6.625 DRAPER                 UT                                       84020 Single Family                          366000                20060601            79.56999969 No MI                                1.00E+17                    2.25               20110501                 11.625                   2.17                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      337192                1826.46                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAN BERNARDINO         CA                                       92407 Single Family                          337192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                    296750.4                1424.10                    360                     359                    5.5                      0                      0                    0.25                   5.75 HESPERIA               CA                                       92345 Single Family                          297204                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      256405                1549.11                    360                     359                      7                      0                      0                    0.25                   7.25 SAINT CLOUD            FL                                       34772 PUD                                    256405                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      273750                1882.03                    360                     359                  7.875                      0                      0                   0.375                   8.25 BATTLE GROUND          WA                                       98604 2-4 Family                             273750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      335281                1676.41                    360                     360                   5.75                      0                      0                    0.25                      6 LAS VEGAS              NV                                       89149 PUD                                    335281                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      273750                1596.88                    360                     360                   6.75                      0                      0                    0.25                      7 FT LAUDERDALE          FL                                       33304 Single Family                          273750                20060701                     73 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      149200                 979.13                    360                     360                  7.625                      0                      0                    0.25                  7.875 MIAMI                  FL                                       33162 Condominium                            149200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      239550                1572.05                    360                     357                    7.5                      0                      0                   0.375                  7.875 New Port Richey        FL                                       34655 PUD                                    239550                20060401            79.97000122 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      256000                1813.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 HENDERSON              NV                                       89052 PUD                                    256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      225628                1222.15                    360                     359                   6.25                      0                      0                    0.25                    6.5 THORNTON               CO                                       80602 PUD                                    225628                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      273750                1882.03                    360                     359                  7.875                      0                      0                   0.375                   8.25 BATTLEGROUND           WA                                       98604 2-4 Family                             273750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      224000                1283.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 HIALEAH                FL                                       33015 Condominium                            224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      590875                3877.62                    360                     359                    7.5                      0                      0                   0.375                  7.875 Upper Marlboro         MD                                       20772 PUD                                    590875                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      289600                1900.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Chandler               AZ                                       85225 Single Family                          289600                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      155200                1083.17                    360                     358                      8                      0                      0                   0.375                  8.375 TUCSON                 AZ                                       85746 PUD                                    155200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      433900                2892.67                    360                     359                  7.625                      0                      0                   0.375                      8 WOODBRIDGE             VA                                       22191 Townhouse                              433900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                     1740000               10875.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 West Bloomfield        MI                                       48322 Single Family                         1740000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      247900                1420.26                    360                     356                    6.5                      0                      0                   0.375                  6.875 Tempe                  AZ                                       85283 Single Family                          247900                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      308750                1833.20                    360                     358                   6.75                      0                      0                   0.375                  7.125 RIVERSIDE              CA                                       92503 2-4 Family                             308750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      305304                1653.73                    360                     356                  6.125                      0                      0                   0.375                    6.5 Weston                 FL                                       33332 PUD                                    305304                20060301                     60 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                    134032.2                 935.43                    360                     358                      8                      0                      0                   0.375                  8.375 VIRGINIA BCH           VA                                       23454 Single Family                          134400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   140443.02                 760.73                    360                     356                  6.125                      0                      0                   0.375                    6.5 Visalia                CA                                       93291 Single Family                          140691                20060301            31.93000031 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    207368.4                1382.46                    360                     359                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89131 PUD                                    208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      133700                 765.99                    360                     358                    6.5                      0                      0                   0.375                  6.875 MINNEAPOLIS            MN                                       55411 Single Family                          133700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      276700                1844.67                    360                     359                  7.625                      0                      0                   0.375                      8 Chicago                IL                                       60640 Condominium                            276700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      352000                1906.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 DIXON                  CA                                       95620 Single Family                          352000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      239400                1346.63                    360                     360                    6.5                      0                      0                    0.25                   6.75 FORT LAUDERDALE        FL                                       33315 PUD                                    239400                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      193920                1272.60                    360                     357                    7.5                      0                      0                   0.375                  7.875 Kirkland               WA                                       98033 Condominium                            193920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      101600                 550.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 MESA                   AZ                                       85202 Condominium                            101600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                    331879.6                1659.60                    360                     359                   5.75                      0                      0                    0.25                      6 CHULA VISTA            CA                                       91913 Condominium                            331920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      158650                 842.83                    360                     359                  6.125                      0                      0                    0.25                  6.375 BROOKLYN PARK          MN                                       55443 PUD                                    158650                20060601                     95 United Guaranty                      1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      315744                1578.72                    360                     360                   5.75                      0                      0                    0.25                      6 LAS VEGAS              NV                                       89139 PUD                                    315744                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                       95500                 517.29                    360                     360                   6.25                      0                      0                    0.25                    6.5 MIAMI                  FL                                       33055 PUD                                     95500                20060701            53.06000137 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      272000                1388.33                    360                     360                  5.875                      0                      0                    0.25                  6.125 BONSALL                CA                                       92003 Condominium                            272000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      192000                1060.00                    360                     359                  6.375                      0                      0                    0.25                  6.625 LEHI                   UT                                       84043 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      212800                1197.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Las Vegas              NV                                       89178 PUD                                    212800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    67901.25                 481.30                    360                     358                   7.25                      0                      0                   0.375                  7.625 INDIANAPOLIS           IN                                       46203 Single Family                           68000                20060501                     85 PMI                                  1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      223480                1280.35                    360                     356                    6.5                      0                      0                   0.375                  6.875 Port Saint Lucie       FL                                       34953 PUD                                    223480                20060301                     90 GE Capital MI                        1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                       92792                 560.62                    360                     358                  6.875                      0                      0                   0.375                   7.25 Mesa                   AZ                                       85201 Condominium                             92792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      225600                1386.50                    360                     358                      7                      0                      0                   0.375                  7.375 SAINT PETERSBURG       FL                                       33704 Single Family                          225600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      479920                3149.48                    360                     358                    7.5                      0                      0                   0.375                  7.875 Scottsdale             AZ                                       85260 Single Family                          479920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   119807.62                 922.70                    360                     358                  8.125                      0                      0                   0.375                    8.5 TULSA                  OK                                       74112 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20160401                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                     120 N                                    20360401 AFL2
GII                      G03                                                      587200                3486.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89135 PUD                                    587200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   203856.03                1316.57                    360                     359                  7.375                      0                      0                   0.375                   7.75 Pahrump                NV                                       89048 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      455000                2985.94                    360                     358                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89141 PUD                                    455000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   131682.14                 708.60                    360                     358                   4.75                      0                      0                    0.25                      5 WATERFORD              MI                                       48328 Single Family                          132000                20060501            75.43000031 No MI                                1.00E+17                    2.25               20110401                     10                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                     1207500                8427.34                    360                     358                      8                      0                      0                   0.375                  8.375 Palo Alto              CA                                       94306 Single Family                         1207500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      160000                 983.33                    360                     359                  7.125                      0                      0                    0.25                  7.375 PHOENIX                AZ                                       85051 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      185152                 983.62                    360                     360                  6.125                      0                      0                    0.25                  6.375 PROSPER                TX                                       75078 PUD                                    185152                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      363900                2084.84                    360                     359                  6.625                      0                      0                    0.25                  6.875 NORTH LAS VEGAS        NV                                       89031 Single Family                          363900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      324300                1891.75                    360                     359                   6.75                      0                      0                    0.25                      7 WINCHESTER             CA                                       92596 PUD                                    324300                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      210392                1380.70                    360                     359                  7.625                      0                      0                    0.25                  7.875 HENDERSON              NV                                       89015 PUD                                    210392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      326400                1734.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 HERRIMAN               UT                                       84065 Single Family                          326400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      352776                1837.38                    360                     360                      6                      0                      0                    0.25                   6.25 MIAMI                  FL                                       33177 Single Family                          352776                20060701                     95 Radian Guaranty                      1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      318820                1693.73                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89149 PUD                                    318820                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      277500                1445.31                    360                     359                      6                      0                      0                    0.25                   6.25 TAYLORSVILLE           KY                                       40071 Single Family                          277500                20060601            71.15000153 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      288000                1920.00                    360                     358                  7.625                      0                      0                   0.375                      8 MANASSAS               VA                                       20110 Townhouse                              288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1815.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89117 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    55165.69                 419.56                    360                     359                      8                      0                      0                   0.375                  8.375 GREENEVILLE            TN                                       37745 2-4 Family                              55200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      144768                 995.28                    360                     359                  7.875                      0                      0                   0.375                   8.25 Jacksonville           FL                                       32244 PUD                                    144768                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  14.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   324438.79                2107.94                    360                     358                  6.375                      0                      0                   0.375                   6.75 ORLAND PARK            IL                                       60462 Single Family                          325000                20060501            36.84999847 No MI                                1.00E+17                    2.25               20110401                  11.75                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    55165.69                 419.56                    360                     359                      8                      0                      0                   0.375                  8.375 GREENEVILLE            TN                                       37745 2-4 Family                              55200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    101929.8                 739.57                    360                     359                    7.5                      0                      0                   0.375                  7.875 CHICAGO                IL                                       60619 Single Family                          102000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    99845.84                 698.66                    360                     359                  7.125                      0                      0                   0.375                    7.5 BALTIMORE              MD                                       21213 Townhouse                               99920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    99126.38                 693.62                    360                     359                  7.125                      0                      0                   0.375                    7.5 BALTIMORE              MD                                       21213 Townhouse                               99200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      195200                1220.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89030 Single Family                          195200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      405600                2408.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 FREDERICKSBURG         VA                                       22406 Single Family                          405600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   279632.44                2078.99                    360                     358                   7.75                      0                      0                   0.375                  8.125 BROCKTON               MA                                        2302 2-4 Family                             280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   155095.87                1138.80                    360                     359                  7.625                      0                      0                   0.375                      8 ALPHARETTA             GA                                       30004 PUD                                    155200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   163810.01                1202.79                    360                     359                  7.625                      0                      0                   0.375                      8 SORRENTO               FL                                       32776 Single Family                          163920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   123424.96                 885.49                    360                     358                  7.375                      0                      0                   0.375                   7.75 LAUREL                 DE                                       19956 Single Family                          123600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   223061.27                1696.48                    360                     359                      8                      0                      0                   0.375                  8.375 LAKELAND               FL                                       33811 Single Family                          223200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      256000                1680.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 GLEN ALLEN             VA                                       23059 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      217500                1291.41                    360                     360                  6.875                      0                      0                    0.25                  7.125 NAPERVILLE             IL                                       60563 PUD                                    217500                20060701            98.86000061 Mortgage Guaranty In                 1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      620000                4004.17                    360                     359                    7.5                      0                      0                    0.25                   7.75 WOODLAND HILLS         CA                                       91367 Single Family                          620000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   649517.61                4544.89                    360                     359                   7.25                      0                      0                    0.25                    7.5 NORTH BRUNSWICK        NJ                                        8902 Single Family                          650000                20060601            75.58000183 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      551200                2813.42                    360                     360                  5.875                      0                      0                    0.25                  6.125 CARLSBAD               CA                                       92009 PUD                                    551200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      441000                2159.06                    360                     359                  5.625                      0                      0                    0.25                  5.875 ANAHEIM                CA                                       92804 Single Family                          441000                20060601            75.63999939 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      640000                4133.33                    360                     360                    7.5                      0                      0                    0.25                   7.75 NISSEQUOGUE            NY                                       11780 Single Family                          640000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      643500                4021.88                    360                     356                  7.125                      0                      0                   0.375                    7.5 LOS ANGELES            CA                                       90019 2-4 Family                             643500                20060301                     65 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      740000                4470.83                    360                     360                      7                      0                      0                    0.25                   7.25 SOUTHAMPTON            NY                                       11968 Single Family                          740000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      548000                3367.92                    360                     360                  7.125                      0                      0                    0.25                  7.375 SIMI VALLEY            CA                                       93065 Single Family                          548000                20060701            79.94000244 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      420000                2362.50                    360                     360                    6.5                      0                      0                    0.25                   6.75 CARSON                 CA                                       90745 Single Family                          420000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      432000                2801.94                    360                     360                    6.5                      0                      0                    0.25                   6.75 LIVERMORE              CA                                       94550 Single Family                          432000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      327200                2045.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 RESTON                 VA                                       20191 PUD                                    327200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      140000                 860.42                    360                     357                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89147 Condominium                            140000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      396000                2268.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 Fairfax                VA                                       22033 Single Family                          396000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      409560                2559.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 ADAMSTOWN              MD                                       21710 Single Family                          409560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      272250                1786.64                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89147 Single Family                          272250                20060601            74.90000153 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      132300                 785.53                    360                     358                   6.75                      0                      0                   0.375                  7.125 Upper Marlboro         MD                                       20774 Condominium                            132300                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   141654.39                 877.40                    360                     356                  5.875                      0                      0                   0.375                   6.25 North Las Vegas        NV                                       89031 Single Family                          142500                20060301                     50 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      247500                1546.88                    360                     352                  7.125                      0                      0                   0.375                    7.5 Chandler               AZ                                       85249 Single Family                          247500                20051101                     75 No MI                                1.00E+17                    2.25               20101001                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351001 AFL2
GII                      G02                                                      320000                1833.33                    360                     356                    6.5                      0                      0                   0.375                  6.875 RIALTO                 CA                                       92377 Single Family                          320000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      191391                1096.51                    360                     359                    6.5                      0                      0                   0.375                  6.875 Peoria                 AZ                                       85381 Townhouse                              191391                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      248000                1730.83                    360                     359                      8                      0                      0                   0.375                  8.375 Winter Park            FL                                       32789 Single Family                          248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123750                 863.67                    360                     358                      8                      0                      0                   0.375                  8.375 Maywood                IL                                       60153 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   115839.82                 841.08                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lithonia               GA                                       30038 Single Family                          116000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    55118.94                 400.24                    360                     358                    7.5                      0                      0                   0.375                  7.875 Roanoke                AL                                       36274 Single Family                           55200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      193100                1005.73                    360                     360                  5.875                      0                      0                   0.375                   6.25 Smithville             TN                                       37166 PUD                                    193100                20060701            45.43999863 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      120000                 787.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 St Petersburg          FL                                       33705 Single Family                          120000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    59120.29                 434.39                    360                     358                  7.625                      0                      0                   0.375                      8 Roanoke                AL                                       36274 Single Family                           59200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      340000                2302.08                    360                     358                   7.75                      0                      0                   0.375                  8.125 Dorchester             MA                                        2124 2-4 Family                             340000                20060501            74.73000336 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   106554.18                 694.00                    360                     356                  6.375                      0                      0                   0.375                   6.75 Corcoran               CA                                       93212 Single Family                          107000                20060301            69.02999878 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                       96728                 676.84                    360                     359                  7.125                      0                      0                   0.375                    7.5 Atlanta                GA                                       30303 Condominium                             96800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      140000                 977.08                    360                     358                      8                      0                      0                   0.375                  8.375 Homestead              FL                                       33034 2-4 Family                             140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      182528                1026.72                    360                     359                  6.375                      0                      0                   0.375                   6.75 Franklin               TN                                       37067 PUD                                    182528                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      169888                1026.41                    360                     358                  6.875                      0                      0                   0.375                   7.25 Euharlee               GA                                       30145 Single Family                          169888                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   227665.19                1328.05                    360                     358                  6.625                      0                      0                   0.375                      7 Orlando                FL                                       32837 PUD                                    228000                20060501                     80 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      161560                1026.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 Newport News           VA                                       23608 PUD                                    161560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      209600                1200.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Apple Valley           CA                                       92308 Single Family                          209600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      430200                2240.63                    360                     358                      6                      0                      0                    0.25                   6.25 MARTINEZ               CA                                       94553 Condominium                            430200                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      440000                2475.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 SANTA PAULA            CA                                       93060 Single Family                          440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      232900                1310.06                    360                     357                  6.375                      0                      0                   0.375                   6.75 FREDERICK              MD                                       21702 PUD                                    232900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                      600000                3562.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 AUSTIN                 TX                                       78735 PUD                                    600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      459000                2773.13                    360                     360                  6.875                      0                      0                   0.375                   7.25 RANCHO MIRAGE          CA                                       92270 Single Family                          459000                20060701            38.90000153 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   216529.54                1647.84                    360                     358                      8                      0                      0                   0.375                  8.375 Old Bridge             NJ                                        8857 Single Family                          216800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      247950                1601.34                    360                     357                  7.375                      0                      0                   0.375                   7.75 CULPEPER               VA                                       22701 PUD                                    247950                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      554000                3462.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 LEBANON                IN                                       46052 Single Family                          554000                20060501            89.79000092 GE Capital MI                        1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      154800                 967.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 West Jordan            UT                                       84088 Single Family                          154800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      472000                3343.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Elmont                 NY                                       11003 2-4 Family                             472000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      160000                1064.48                    360                     360                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89110 Single Family                          160000                20060701                     64 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      451250                2773.31                    360                     357                      7                      0                      0                   0.375                  7.375 DUMFRIES               VA                                       22026 PUD                                    451250                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      399920                2499.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 San Gabriel            CA                                       91776 Single Family                          399920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      157500                1050.00                    360                     359                  7.625                      0                      0                   0.375                      8 TAMPA                  FL                                       33604 Single Family                          157500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      603850                4151.47                    360                     357                  7.875                      0                      0                   0.375                   8.25 BELTSVILLE             MD                                       20705 PUD                                    603850                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      544000                3400.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 HUNTINGTOWN            MD                                       20639 Single Family                          544000                20060501                     64 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                     1000000                4895.83                    360                     358                  5.625                      0                      0                    0.25                  5.875 PALO ALTO              CA                                       94306 Single Family                         1000000                20060501            60.61000061 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      490000                2603.13                    360                     358                  6.125                      0                      0                    0.25                  6.375 SIMI VALLEY            CA                                       93063 Single Family                          490000                20060501            62.81999969 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      752100                4857.31                    360                     360                  7.375                      0                      0                   0.375                   7.75 GILBERT                AZ                                       85297 PUD                                    752100                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      404000                2525.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Newark                 NJ                                        7105 2-4 Family                             404000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      208000                1365.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 LANCASTER              CA                                       93534 Single Family                          208000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       62400                 435.50                    360                     359                      8                      0                      0                   0.375                  8.375 CINCINNATI             OH                                       45231 Single Family                           62400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      712000                4895.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 San Marcos             CA                                       92078 Single Family                          712000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      108750                 713.67                    360                     359                    7.5                      0                      0                   0.375                  7.875 ARLINGTON HEIGHTS      IL                                       60005 Condominium                            108750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      231620                1423.50                    360                     357                      7                      0                      0                   0.375                  7.375 Palmdale               CA                                       93550 Single Family                          231920                20060401                     80 No MI                                                            2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      260000                1652.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 STERLING               VA                                       20165 PUD                                    260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      346345                1912.11                    360                     357                   6.25                      0                      0                   0.375                  6.625 Sacramento             CA                                       95833 Single Family                          346345                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      417000                2606.25                    360                     360                  7.125                      0                      0                   0.375                    7.5 Accokeek               MD                                       20607 Single Family                          417000                20060701            78.48999786 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                     1125000                7968.75                    360                     360                  8.125                      0                      0                   0.375                    8.5 LAS VEGAS              NV                                       89117 Single Family                         1125000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      146456                1022.14                    360                     360                      8                      0                      0                   0.375                  8.375 Palm Bay               FL                                       32908 Single Family                          146456                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                     1000000                6875.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Livingston             NJ                                        7039 Single Family                         1000000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      480000                2500.00                    360                     358                      6                      0                      0                    0.25                   6.25 STATEN ISLAND          NY                                       10312 Single Family                          480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   433671.51                2643.11                    360                     357                  5.875                      0                      0                    0.25                  6.125 PLEASANTON             CA                                       94588 PUD                                    435000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      264000                1622.50                    360                     357                      7                      0                      0                   0.375                  7.375 UPPER MARLBORO         MD                                       20774 Single Family                          264000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      368000                2376.67                    360                     357                  7.375                      0                      0                   0.375                   7.75 GERMANTOWN             MD                                       20876 Single Family                          368000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                   737804.62                5549.98                    360                     358                      8                      0                      0                    0.25                   8.25 TRABUCO CANYON         CA                                       92679 PUD                                    738750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      308000                1860.83                    360                     356                  6.875                      0                      0                   0.375                   7.25 Prospect Park          NJ                                        7508 2-4 Family                             308000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    67508.01                 513.43                    360                     359                      8                      0                      0                   0.375                  8.375 Oklahoma City          OK                                       73139 Single Family                           67550                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       85600                 588.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 SPRINGFIELD            MO                                       65807 Single Family                           85600                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1000000                6770.83                    360                     360                   7.75                      0                      0                   0.375                  8.125 SAN CLEMENTE           CA                                       92672 Single Family                         1000000                20060701            74.62999725 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      520000                3250.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Scottsdale             AZ                                       85254 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      192000                1180.00                    360                     360                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89107 Single Family                          192000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   114351.44                 744.27                    360                     356                  6.375                      0                      0                   0.375                   6.75 Baltimore              MD                                       21213 Single Family                          114750                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                       60125                 400.83                    360                     359                  7.625                      0                      0                   0.375                      8 Saint Louis            MO                                       63123 Single Family                           60125                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      122850                 665.44                    360                     357                  6.125                      0                      0                   0.375                    6.5 Palmdale               CA                                       93550 PUD                                    122850                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      114000                 724.37                    360                     359                   7.25                      0                      0                   0.375                  7.625 MILWAUKEE              WI                                       53225 Single Family                          114000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1327500                8711.72                    360                     357                    7.5                      0                      0                   0.375                  7.875 Los Angeles            CA                                       90068 Single Family                         1327500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      255000                1779.69                    360                     359                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30307 Single Family                          255000                20060601            79.69000244 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    83082.18                 596.05                    360                     358                  7.375                      0                      0                   0.375                   7.75 LEWISVILLE             TX                                       75067 Single Family                           83200                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      182400                1007.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 Beltsville             MD                                       20705 Condominium                            182400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      214400                1317.67                    360                     357                      7                      0                      0                   0.375                  7.375 Savannah               GA                                       31410 PUD                                    214400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      576681                3604.26                    360                     358                   7.25                      0                      0                    0.25                    7.5 UPLAND                 CA                                       91784 PUD                                    576681                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      645864                3498.43                    360                     358                   6.25                      0                      0                    0.25                    6.5 FAIRFIELD              CA                                       94534 Single Family                          645864                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      115200                 684.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 KANSAS CITY            MO                                       64110 Single Family                          115200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      520000                3358.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 FORT LAUDERDALE        FL                                       33306 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                       86400                 405.00                    360                     359                  5.375                      0                      0                    0.25                  5.625 MEMPHIS                TN                                       38134 Single Family                           86400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       69992                 481.20                    360                     358                  7.875                      0                      0                   0.375                   8.25 DUNCANVILLE            TX                                       75116 Condominium                             69992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      444000                2497.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 ELK GROVE              CA                                       95757 Single Family                          444000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      401072                2172.47                    360                     359                   6.25                      0                      0                    0.25                    6.5 KISSIMMEE              FL                                       34746 PUD                                    401072                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      500000                2864.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 RAMONA                 CA                                       92065 Single Family                          500000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      179857                 992.96                    360                     359                  6.375                      0                      0                    0.25                  6.625 KIRKLAND               WA                                       98034 Condominium                            179857                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      431920                2474.54                    360                     359                  6.625                      0                      0                    0.25                  6.875 LA VERNE               CA                                       91750 PUD                                    431920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      260000                1435.42                    360                     359                  6.375                      0                      0                    0.25                  6.625 SHELTON                WA                                       98584 Single Family                          260000                20060601            74.70999908 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      420000                2493.75                    360                     359                  6.875                      0                      0                    0.25                  7.125 BENICIA                CA                                       94510 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                    176365.7                1219.04                    360                     359                  6.495                   0.63                      0                    0.25                  7.375 AMERICAN FORK          UT                                       84003 Single Family                          176500                20060601            85.68000031 Republic MIC                         1.00E+17                       3               20110501                 12.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      161600                1043.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 EL MIRAGE              AZ                                       85335 PUD                                    161600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                   2.12                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   167174.59                1228.33                    360                     358                  7.625                      0                      0                   0.375                      8 KENNESAW               GA                                       30152 PUD                                    167400                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      448000                2566.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 WHITTIER               CA                                       90604 Single Family                          448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      189276                1044.96                    360                     359                  6.375                      0                      0                    0.25                  6.625 WASHINGTON TOWNSHIP    MI                                       48094 Condominium                            189276                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   296483.99                1883.91                    360                     358                   7.25                      0                      0                   0.375                  7.625 ORLANDO                FL                                       32828 PUD                                    296584                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      700000                4229.17                    360                     359                      7                      0                      0                    0.25                   7.25 SAN JOSE               CA                                       95129 Single Family                          700000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      424000                2385.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 AVENUE  SOUTH GATE     CA                                       90280 2-4 Family                             424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      450000                2625.00                    360                     359                   6.75                      0                      0                    0.25                      7 Richmond               CA                                       94801 2-4 Family                             450000                20060601            79.65000153 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      111920                 594.58                    360                     359                  6.125                      0                      0                    0.25                  6.375 PORTLAND               OR                                       97229 Condominium                            111920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      224000                1516.67                    360                     359                   7.75                      0                      0                   0.375                  8.125 Ridgway                CO                                       81432 Single Family                          224000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      452000                2636.67                    360                     359                   6.75                      0                      0                    0.25                      7 AVENTURA               FL                                       33180 Condominium                            452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      306184                1881.76                    360                     358                      7                      0                      0                   0.375                  7.375 ORLANDO                FL                                       32828 PUD                                    306184                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   211999.43                1413.33                    360                     358                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80212 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      129915                 906.70                    360                     359                      8                      0                      0                   0.375                  8.375 Spring Hill            TN                                       37174 PUD                                    129915                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   181480.87                1153.16                    360                     359                   7.25                      0                      0                   0.375                  7.625 Queen Creek            AZ                                       85243 PUD                                    181501                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      800000                5416.67                    360                     358                   7.75                      0                      0                   0.375                  8.125 BODEGA BAY             CA                                       94923 Single Family                          800000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      115200                 672.00                    360                     359                   6.75                      0                      0                    0.25                      7 GARFIELD HEIGHTS       OH                                       44125 Single Family                          115200                20060601            78.90000153 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      461000                2689.17                    360                     359                   6.75                      0                      0                    0.25                      7 LOS ANGELES            CA                                       90015 Condominium                            461000                20060601            74.95999908 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      120000                 687.50                    360                     359                  6.625                      0                      0                    0.25                  6.875 LAKEWOOD               OH                                       44107 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      460000                2587.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 TUJUNGA                CA                                       91042 Single Family                          460000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      157276                 786.38                    360                     359                   5.75                      0                      0                    0.25                      6 FORT COLLINS           CO                                       80521 Condominium                            157276                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      109900                 595.30                    360                     360                  6.125                      0                      0                   0.375                    6.5 LEEDS                  AL                                       35094 Single Family                          109900                20060701            78.55999756 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      552000                3507.50                    360                     359                  7.375                      0                      0                    0.25                  7.625 LA MIRADA              CA                                       90638 PUD                                    552000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      175284                 986.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 LITTLETON              CO                                       80126 Condominium                            175288                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      132000                 811.25                    360                     359                      7                      0                      0                   0.375                  7.375 Portage                IN                                       46368 Single Family                          132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   205460.21                1562.62                    360                     359                      8                      0                      0                   0.375                  8.375 East Orange            NJ                                        7017 2-4 Family                             205588                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      512000                2933.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 FREEDOM                CA                                       95019 PUD                                    512000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      215000                1276.56                    360                     359                  6.875                      0                      0                    0.25                  7.125 PHOENIX                AZ                                       85048 Single Family                          215000                20060601            63.61000061 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1515500                9787.60                    360                     359                    7.5                      0                      0                    0.25                   7.75 NAPLES                 FL                                       34105 Single Family                         1515500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      142974                 699.98                    360                     359                  5.625                      0                      0                    0.25                  5.875 HAMPTON                VA                                       23669 Single Family                          142974                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      140800                 982.67                    360                     358                      8                      0                      0                   0.375                  8.375 PLYMOUTH               MI                                       48170 Single Family                          140800                20060501                     80 No MI                                                            2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      471200                2552.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 LOS ANGELES            CA                                       90094 Condominium                            471200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      125836                 668.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 LITTLETON              CO                                       80127 Condominium                            125836                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   201997.23                1052.07                    360                     357                  5.875                      0                      0                   0.375                   6.25 Bonita Springs         FL                                       34135 Condominium                            202000                20060401            48.09999847 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      280000                1458.33                    360                     358                  5.875                      0                      0                   0.375                   6.25 Alexandria             VA                                       22311 Condominium                            280000                20060501            72.34999847 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      440000                2658.33                    360                     359                      7                      0                      0                    0.25                   7.25 HENDERSON              NV                                       89012 PUD                                    440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      120240                 613.73                    360                     359                  5.875                      0                      0                    0.25                  6.125 NORTHGLENN             CO                                       80233 PUD                                    120240                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      180775                1129.84                    360                     358                  7.125                      0                      0                   0.375                    7.5 PUYALLUP               WA                                       98374 Single Family                          180775                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   152609.39                1161.39                    360                     358                      8                      0                      0                   0.375                  8.375 Trenton                NJ                                        8618 2-4 Family                             152800                20060501                     80 No MI                                1.00E+17                   2.025               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      136000                 765.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 AURORA                 CO                                       80012 Condominium                            136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                   1.65                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      536000                3070.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 AUBURN                 CA                                       95603 Single Family                          536000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      388000                2142.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 ELK GROVE              CA                                       95624 Single Family                          388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      580000                3322.92                    360                     359                  6.625                      0                      0                    0.25                  6.875 RANCHO CUCAMONGA       CA                                       91701 Single Family                          580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      218000                1067.29                    360                     359                  5.625                      0                      0                    0.25                  5.875 PHOENIX                AZ                                       85027 Single Family                          218000                20060601            69.20999908 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   298214.52                2268.06                    360                     359                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80016 PUD                                    298400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      552000                2932.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 WATSONVILLE            CA                                       95076 PUD                                    552000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      431200                2470.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 Alexandria             VA                                       22310 Single Family                          431200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      719200                4794.67                    360                     359                  7.625                      0                      0                   0.375                      8 RANCHO MIRAGE          CA                                       92270 Single Family                          719200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      420000                2931.25                    360                     359                      8                      0                      0                   0.375                  8.375 MAY TWP                MN                                       55082 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   153641.48                1101.49                    360                     359                  7.375                      0                      0                   0.375                   7.75 Kissimmee              FL                                       34744 Single Family                          153750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                    99843.47                 520.02                    360                     357                  5.875                      0                      0                   0.375                   6.25 Reno                   NV                                       89512 Condominium                            100400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      224950                1031.25                    360                     359                   5.25                      0                      0                    0.25                    5.5 STOCKTON               CA                                       95210 Single Family                          225000                20060601            64.47000122 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      268000                1647.08                    360                     358                      7                      0                      0                   0.375                  7.375 Laurel                 MD                                       20707 Single Family                          268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      272000                1785.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 STERLING               VA                                       20164 PUD                                    272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      232800                1406.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 MOUND                  MN                                       55364 Single Family                          232800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                    215967.5                 967.50                    360                     359                  5.125                      0                      0                    0.25                  5.375 KISSIMMEE              FL                                       34741 PUD                                    216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      420800                2630.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 ENCINO                 CA                                       91316 Single Family                          420800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      311600                1947.50                    360                     359                   7.25                      0                      0                    0.25                    7.5 VIRGINIA BEACH         VA                                       23455 Condominium                            311600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      479200                2745.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 GARDEN GROVE           CA                                       92841 Single Family                          479200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      218400                1183.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 ANTELOPE               CA                                       95843 Single Family                          218400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      592000                3576.67                    360                     359                      7                      0                      0                    0.25                   7.25 HACIENDA HEIGHTS       CA                                       91745 Single Family                          592000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      400000                2125.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 BOTHELL                WA                                       98012 PUD                                    400000                20060601                  78.25 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      276055                1437.79                    360                     358                  5.875                      0                      0                   0.375                   6.25 Jacksonville           FL                                       32223 PUD                                    276055                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      468000                2730.00                    360                     359                   6.75                      0                      0                    0.25                      7 HENDERSON              NV                                       89015 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      212800                 975.33                    360                     359                   5.25                      0                      0                    0.25                    5.5 AVONDALE               AZ                                       85323 PUD                                    212800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      312000                1950.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Pomona                 CA                                       91766 Single Family                          312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      526976                3128.92                    360                     359                  6.875                      0                      0                    0.25                  7.125 HERCULES               CA                                       94547 PUD                                    526976                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      223920                1049.63                    360                     359                  5.375                      0                      0                    0.25                  5.625 ALEXANDRIA             VA                                       22304 Condominium                            223920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      143600                 867.58                    360                     359                  6.875                      0                      0                   0.375                   7.25 BUFORD                 GA                                       30518 PUD                                    143600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      454400                2556.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 BURBANK                CA                                       91505 Single Family                          454400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      448000                2566.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 BURBANK                CA                                       91506 Single Family                          448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      240000                1200.00                    360                     359                   5.75                      0                      0                    0.25                      6 PALM SPRINGS           CA                                       92262 Single Family                          240000                20060601            42.86000061 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      428800                2769.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 SEATTLE                WA                                       98105 Single Family                          428800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   206239.58                1224.55                    360                     358                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85032 PUD                                    206250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                      800000                4500.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89135 PUD                                    800000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      340000                1770.83                    360                     359                      6                      0                      0                    0.25                   6.25 KENT                   WA                                       98042 Single Family                          340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      304000                1804.69                    360                     359                  6.875                      0                      0                    0.25                  7.125 Frederick              MD                                       21701 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      481000                2956.15                    360                     359                  7.125                      0                      0                    0.25                  7.375 KNOXVILLE              TN                                       37934 Single Family                          481000                20060601            67.26999664 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      144000                 825.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 HANOVER PARK           IL                                       60133 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   175089.64                1228.87                    360                     355                  7.125                      0                      0                   0.375                    7.5 STREAMWOOD             IL                                       60107 Single Family                          175750                20060201            79.88999939 No MI                                1.00E+17                    2.25               20110101                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      107250                 715.00                    360                     359                  7.625                      0                      0                   0.375                      8 AMARILLO               TX                                       79109 Single Family                          107250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      301600                1885.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 MANASSAS               VA                                       20110 Townhouse                              301600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      196800                1373.50                    360                     359                      8                      0                      0                   0.375                  8.375 FRESNO                 CA                                       93705 Single Family                          196800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      446400                2929.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Yantis                 TX                                       75497 Single Family                          446400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      121900                 811.67                    360                     359                   6.75                      0                      0                    0.25                      7 CHURUBUSCO             IN                                       46723 Single Family                          122000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      787500                4921.88                    360                     359                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89135 PUD                                    787500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      126560                 725.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 GLENDALE               AZ                                       85304 Condominium                            126560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      648750                3649.22                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN JUAN CAPISTRANO    CA                                       92675 Single Family                          648750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      136432                 767.43                    360                     359                    6.5                      0                      0                    0.25                   6.75 LITTLE ELM             TX                                       75068 PUD                                    136432                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       80250                 526.64                    360                     358                    7.5                      0                      0                   0.375                  7.875 Ogden                  UT                                       84403 Single Family                           80250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      254320                1774.94                    360                     358                      8                      0                      0                   0.375                  8.375 SURPRISE               AZ                                       85374 PUD                                    254320                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   218017.21                1623.06                    360                     356                   7.75                      0                      0                   0.375                  8.125 JACKSONVILLE           FL                                       32210 Single Family                          218595                20060301                     95 PMI                                  1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                   536514.54                3394.21                    360                     359                   6.25                      0                      0                    0.25                    6.5 GLENDORA               CA                                       91741 Single Family                          537000                20060601            67.12999725 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      456000                2802.50                    360                     359                  7.125                      0                      0                    0.25                  7.375 ANAHEIM                CA                                       92801 Single Family                          456000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      650000                4062.50                    360                     359                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90046 Single Family                          650000                20060601            73.94999695 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      130400                 842.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Winchester             VA                                       22603 Townhouse                              130400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      270799                1748.91                    360                     358                  7.375                      0                      0                   0.375                   7.75 New Port Richey        FL                                       34652 PUD                                    270799                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    257977.7                1674.68                    360                     359                  6.375                      0                      0                   0.375                   6.75 Pottsboro              TX                                       75076 PUD                                    258200                20060601            73.76999664 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      168720                1001.78                    360                     360                   6.75                      0                      0                   0.375                  7.125 Tucson                 AZ                                       85711 Condominium                            168720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      630000                4068.75                    360                     359                    7.5                      0                      0                    0.25                   7.75 LOS ANGELES            CA                                       90046 Single Family                          630000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      217220                1470.76                    360                     357                   7.75                      0                      0                   0.375                  8.125 PHOENIX                AZ                                       85339 Single Family                          217220                20060401                     80 No MI                                                            2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      561600                3276.00                    360                     359                   6.75                      0                      0                    0.25                      7 LOS ANGELES            CA                                       90034 Single Family                          561600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       95192                 624.70                    360                     359                    7.5                      0                      0                   0.375                  7.875 Humble                 TX                                       77338 PUD                                     95192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   607999.33                3673.33                    360                     359                      7                      0                      0                    0.25                   7.25 PASADENA               CA                                       91107 Single Family                          608000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1215000                6834.38                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAGUNA BEACH           CA                                       92651 2-4 Family                            1215000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      404000                2356.67                    360                     360                  6.625                      0                      0                   0.375                      7 Santa Maria            CA                                       93454 Single Family                          404000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   518170.82                2968.69                    360                     358                    6.5                      0                      0                   0.375                  6.875 UPLAND                 CA                                       91784 PUD                                    518372                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      480000                2750.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 WALDORF                MD                                       20603 PUD                                    480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      520000                3141.67                    360                     359                      7                      0                      0                    0.25                   7.25 REDDING                CT                                        6896 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   723279.25                4340.75                    360                     359                   5.75                      0                      0                    0.25                      6 SEATTLE                WA                                       98121 Condominium                            724000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      256000                1733.33                    360                     358                   7.75                      0                      0                   0.375                  8.125 IRVINGTON              NJ                                        7111 2-4 Family                             256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      119250                 832.27                    360                     358                      8                      0                      0                   0.375                  8.375 Newport                MN                                       55055 Single Family                          119250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      199920                1270.32                    360                     359                   7.25                      0                      0                   0.375                  7.625 MINNETONKA             MN                                       55345 Single Family                          199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      218000                1294.38                    360                     358                   6.75                      0                      0                   0.375                  7.125 WORCESTER              MA                                        1606 2-4 Family                             218000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      235850                1474.06                    360                     358                  7.125                      0                      0                   0.375                    7.5 Bowie                  MD                                       20715 PUD                                    235850                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      135999                1045.71                    360                     360                  8.125                      0                      0                   0.375                    8.5 AURORA                 IL                                       60505 Single Family                          135999                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      864000                5400.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 NEWPORT BEACH          CA                                       92663 2-4 Family                             864000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      183800                1014.73                    360                     359                   6.25                      0                      0                   0.375                  6.625 Suwanee                GA                                       30024 PUD                                    183800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      493140                3082.13                    360                     360                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90068 Condominium                            493140                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      740000                3700.00                    360                     359                   5.75                      0                      0                    0.25                      6 SHERMAN OAKS           CA                                       91423 Single Family                          740000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      999796                5415.56                    360                     359                   6.25                      0                      0                    0.25                    6.5 MORGAN HILL            CA                                       95037 PUD                                    999796                20060601                   72.5 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                    75196.02                 545.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Berwyn                 IL                                       60402 Condominium                             75300                20060501            77.62999725 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      138400                 879.42                    360                     358                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32809 Single Family                          138400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      158000                 921.67                    360                     360                  6.625                      0                      0                   0.375                      7 SUWANEE                GA                                       30024 PUD                                    158000                20060701            79.98000336 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      645000                3695.31                    360                     359                  6.625                      0                      0                    0.25                  6.875 GERMANTOWN             TN                                       38139 PUD                                    645000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      639200                3795.25                    360                     359                  6.875                      0                      0                    0.25                  7.125 CORONA                 CA                                       92879 PUD                                    639200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      540000                3318.75                    360                     359                      7                      0                      0                   0.375                  7.375 Irvine                 CA                                       92620 Single Family                          540000                20060601            74.48000336 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      960000                6467.70                    360                     360                   6.75                      0                      0                   0.375                  7.125 Plantation             FL                                       33323 Single Family                          960000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      542597                3447.75                    360                     359                  7.375                      0                      0                    0.25                  7.625 SALINAS                CA                                       93905 Single Family                          542597                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      187120                 974.58                    360                     358                  5.875                      0                      0                   0.375                   6.25 FOREST LAKE            MN                                       55025 Single Family                          187120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                   554498.27                3507.98                    360                     359                   6.25                      0                      0                    0.25                    6.5 DENVER                 CO                                       80202 PUD                                    555000                20060601            75.51000214 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      455000                2938.54                    360                     359                    7.5                      0                      0                    0.25                   7.75 PALM SPRINGS           CA                                       92262 Single Family                          455000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      521520                3781.38                    360                     360                    7.5                      0                      0                   0.375                  7.875 Philadelphia           PA                                       19146 Townhouse                              521520                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      180100                1256.95                    360                     358                      8                      0                      0                   0.375                  8.375 RICHMOND               VA                                       23223 Single Family                          180100                20060501            79.51000214 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      196000                1327.08                    360                     359                   7.75                      0                      0                   0.375                  8.125 FREDERICK              MD                                       21703 Townhouse                              196000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      309600                1999.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Denver                 CO                                       80237 PUD                                    309600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      208800                1392.00                    360                     359                  7.625                      0                      0                   0.375                      8 MANASSAS               VA                                       20111 Single Family                          208800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      222000                1433.75                    360                     359                  7.375                      0                      0                   0.375                   7.75 Everett                WA                                       98208 Single Family                          222000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      316000                2172.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 Miami                  FL                                       33162 Single Family                          316000                20060701            78.01999664 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      375800                2466.19                    360                     358                    7.5                      0                      0                   0.375                  7.875 Gainesville            VA                                       20155 PUD                                    375800                20060501            78.86000061 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   303345.23                1737.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 San Diego              CA                                       92114 Single Family                          305000                20060601                     61 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      243920                1600.73                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89147 Single Family                          243920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   119991.71                 779.61                    360                     358                  6.375                      0                      0                   0.375                   6.75 Upper Marlboro         MD                                       20774 Condominium                            120200                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      640700                4204.59                    360                     359                    7.5                      0                      0                   0.375                  7.875 GAINESVILLE            VA                                       20155 PUD                                    640700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      368000                2415.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Miami                  FL                                       33196 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      123300                 732.09                    360                     358                   6.75                      0                      0                   0.375                  7.125 Upper Marlboro         MD                                       20774 Condominium                            123300                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.125                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      566400                3540.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85085 Single Family                          566400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    55166.56                 424.44                    360                     359                  8.125                      0                      0                   0.375                    8.5 JANESVILLE             WI                                       53548 2-4 Family                              55200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   129288.19                 949.31                    360                     359                  7.625                      0                      0                   0.375                      8 KATY                   TX                                       77450 PUD                                    129375                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   411673.82                2711.28                    360                     357                    6.5                      0                      0                   0.375                  6.875 LA PLATA               MD                                       20646 Single Family                          412720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      100000                 635.42                    360                     357                   7.25                      0                      0                   0.375                  7.625 Yuma                   AZ                                       85365 Single Family                          100000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      226188                1390.11                    360                     356                      7                      0                      0                   0.375                  7.375 Port Saint Lucie       FL                                       34953 Single Family                          226188                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      113520                 685.85                    360                     358                      7                      0                      0                    0.25                   7.25 HOLLYWOOD              FL                                       33021 Condominium                            113520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      181200                1189.13                    360                     359                    7.5                      0                      0                   0.375                  7.875 Salt Lake City         UT                                       84105 Single Family                          181200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      155350                 970.94                    360                     359                   7.25                      0                      0                    0.25                    7.5 MIAMI                  FL                                       33170 PUD                                    155350                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      188802                1121.01                    360                     359                  6.875                      0                      0                    0.25                  7.125 PALM COAST             FL                                       32137 Single Family                          188802                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      376000                2036.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 MIAMI BEACH            FL                                       33140 Condominium                            376000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      407300                2842.61                    360                     357                      8                      0                      0                   0.375                  8.375 Bealeton               VA                                       22712 Single Family                          407300                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      503540                3042.22                    360                     358                  6.875                      0                      0                   0.375                   7.25 Laurel                 MD                                       20707 Single Family                          503540                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   471970.37                3097.31                    360                     357                    7.5                      0                      0                   0.375                  7.875 GILBERT                AZ                                       85297 PUD                                    472000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      539640                3766.24                    360                     357                      8                      0                      0                   0.375                  8.375 Fort Washington        MD                                       20744 PUD                                    539640                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      103000                 633.02                    360                     359                  7.125                      0                      0                    0.25                  7.375 WARSAW                 MO                                       65355 Single Family                          103000                20060601            79.83999634 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      382650                2351.70                    360                     357                      7                      0                      0                   0.375                  7.375 Woodbridge             VA                                       22191 Townhouse                              382650                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      310000                1743.75                    360                     357                  6.375                      0                      0                   0.375                   6.75 Lake Arrowhead         CA                                       92352 Single Family                          310000                20060401            79.48999786 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      224800                1311.33                    360                     359                   6.75                      0                      0                    0.25                      7 DARIEN                 IL                                       60561 Condominium                            224800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      140000                 889.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 New Orleans            LA                                       70112 Single Family                          140000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      142000                 798.75                    360                     347                  6.375                      0                      0                   0.375                   6.75 Colorado Springs       CO                                       80910 PUD                                    142000                20050601                     80 No MI                                1.00E+17                    2.25               20100501                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20350501 AFL2
GIII                     G01                                                      286000                1430.00                    360                     358                   5.26                   0.49                      0                    0.25                      6 LAS VEGAS              NV                                       89119 Single Family                          286000                20060501                     88 Republic MIC                         1.00E+17                   2.875               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      240000                1350.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 College Park           MD                                       20740 Condominium                            240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  2.135                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      272000                1785.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89131 PUD                                    272000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      352912                2463.03                    360                     360                      8                      0                      0                   0.375                  8.375 Naples                 FL                                       34120 Single Family                          352912                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  2.415                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      168000                1050.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Parker                 CO                                       80134 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      113750                 616.15                    360                     359                   6.25                      0                      0                    0.25                    6.5 YUMA                   AZ                                       85365 Single Family                          113750                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      323500                1718.59                    360                     358                  5.635                   0.49                      0                    0.25                  6.375 LAS VEGAS              NV                                       89142 Single Family                          323500                20060501            87.43000031 Republic MIC                         1.00E+17                   2.875               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   261832.78                1550.42                    360                     359                  5.135                   0.49                      0                    0.25                  5.875 LAS VEGAS              NV                                       89109 Single Family                          262100                20060601            87.37000275 Republic MIC                         1.00E+17                   2.875               20110501                 10.875                  2.135                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   115048.77                 855.36                    360                     358                   7.75                      0                      0                   0.375                  8.125 Joliet                 IL                                       60435 Single Family                          115200                20060501                     80 No MI                                1.00E+17                    2.25               20130401                 13.125                  2.135                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20360401 AFL2
GI                       G02                                                      255920                1679.48                    360                     360                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89130 Single Family                          255920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      156000                 861.25                    360                     359                  6.375                      0                      0                    0.25                  6.625 FORT LAUDERDALE        FL                                       33311 Single Family                          156000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                       84000                 498.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Bristol                CT                                        6010 Single Family                           84000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       72000                 472.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Arlington              TX                                       76017 Townhouse                               72000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      181000                 810.73                    360                     359                  5.125                      0                      0                    0.25                  5.375 FORT COLLINS           CO                                       80524 PUD                                    181000                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                 10.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      356000                2002.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Union                  NJ                                        7083 2-4 Family                             356000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      333750                2155.47                    360                     359                  7.375                      0                      0                   0.375                   7.75 Saint Paul             MN                                       55104 2-4 Family                             333750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      137600                 960.33                    360                     358                      8                      0                      0                   0.375                  8.375 Port Bolivar           TX                                       77650 Single Family                          137600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   282788.28                2074.66                    360                     357                  8.125                      0                      0                   0.375                    8.5 BOCA RATON             FL                                       33486 Single Family                          283000                20060401            75.47000122 No MI                                1.00E+17                   2.375               20080301                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      24 N                                    20360301 AFL2
GI                       G03                                                      329000                2056.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85018 Single Family                          329000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      148125                 802.34                    360                     356                  6.125                      0                      0                   0.375                    6.5 ALBUQUERQUE            NM                                       87114 PUD                                    148125                20060301                     75 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   304902.41                1937.40                    360                     358                   7.25                      0                      0                   0.375                  7.625 Gordonsville           VA                                       22942 Single Family                          304950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      256000                1466.67                    360                     357                    6.5                      0                      0                   0.375                  6.875 CATONSVILLE            MD                                       21228 Single Family                          256000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      318750                1560.55                    360                     359                  5.625                      0                      0                    0.25                  5.875 LOS ANGELES            CA                                       90014 Condominium                            318750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      287200                1854.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 NORTH PLAINFIELD       NJ                                        7060 Single Family                          287200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G01                                                      165000                 859.38                    360                     359                      6                      0                      0                    0.25                   6.25 LOUISVILLE             KY                                       40245 Single Family                          165000                20060601            31.97999954 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   267956.86                1312.08                    360                     359                  5.625                      0                      0                    0.25                  5.875 SAN PABLO              CA                                       94806 Condominium                            268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      105600                 737.00                    360                     357                      8                      0                      0                   0.375                  8.375 Richmond               VA                                       23222 2-4 Family                             105600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      140832                 938.88                    360                     358                  7.625                      0                      0                   0.375                      8 Charlotte              NC                                       28277 PUD                                    140832                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                  1794496.14               10280.97                    360                     358                    6.5                      0                      0                   0.375                  6.875 Moultonborough         NH                                        3254 Single Family                         1820000                20060501            56.88000107 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      277920                1650.15                    360                     358                   6.75                      0                      0                   0.375                  7.125 Bakersfield            CA                                       93313 Single Family                          277920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      200800                1192.25                    360                     358                  6.875                      0                      0                    0.25                  7.125 OLALLA                 WA                                       98359 Single Family                          200800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      200982                1318.94                    360                     357                    7.5                      0                      0                   0.375                  7.875 Fort Mill              SC                                       29715 PUD                                    200982                20060401            79.88999939 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   104882.34                 587.97                    360                     359                  5.125                      0                      0                    0.25                  5.375 ALGONQUIN              IL                                       60102 Single Family                          105000                20060601            53.29999924 No MI                                1.00E+17                    2.25               20110501                 10.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      108000                 686.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 LITTLE ELM             TX                                       75068 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    239381.5                1803.04                    360                     356                  7.875                      0                      0                   0.375                   8.25 Monroe                 GA                                       30655 Single Family                          240000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      410000                2348.96                    360                     358                    6.5                      0                      0                   0.375                  6.875 HILTON HEAD            SC                                       29928 Single Family                          410000                20060501            54.66999817 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      288000                1470.00                    360                     356                   5.75                      0                      0                   0.375                  6.125 marina                 CA                                       93933 Single Family                          288000                20060301            39.29000092 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                       89200                 631.83                    360                     360                  8.125                      0                      0                   0.375                    8.5 Waxahachie             TX                                       75165 Single Family                           89200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                   636463.86                4176.79                    360                     357                    7.5                      0                      0                   0.375                  7.875 Frederick              MD                                       21704 PUD                                    636464                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      416552                2646.84                    360                     357                   7.25                      0                      0                   0.375                  7.625 Frederick              MD                                       21704 Townhouse                              416552                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      528000                3300.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Woodbridge             VA                                       22191 Townhouse                              528000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   549299.44                3490.34                    360                     358                   7.25                      0                      0                   0.375                  7.625 Bristow                VA                                       20136 PUD                                    549300                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      483632                3073.08                    360                     357                   7.25                      0                      0                   0.375                  7.625 Laurel                 MD                                       20707 Single Family                          483632                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      340000                1912.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Elmwood Park           NJ                                        7407 2-4 Family                             340000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                   134235.18                 755.07                    360                     358                    6.5                      0                      0                    0.25                   6.75 WILLOUGHBY             OH                                       44094 Condominium                            135850                20060501                     95 Radian Guaranty                      1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                   352062.53                2143.35                    360                     358                  5.595                   0.28                      0                    0.25                  6.125 YACOLT                 WA                                       98675 Single Family                          352750                20060501                     85 PMI                                  1.00E+17                    2.75               20110401                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   210677.79                1097.28                    360                     358                      6                      0                      0                    0.25                   6.25 MEDINA                 OH                                       44256 Single Family                          211000                20060501            79.62000275 No MI                                1.00E+17                    2.25               20110401                  11.25                   2.22                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   510276.35                3660.87                    360                     358                    7.5                      0                      0                    0.25                   7.75 ANAHEIM                CA                                       92805 2-4 Family                             511000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      135200                 760.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 WILLOUGHBY             OH                                       44094 Condominium                            135200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      979300                5304.54                    360                     357                  6.125                      0                      0                   0.375                    6.5 Marathon               FL                                       33050 Single Family                          979300                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      210000                1465.62                    360                     358                      8                      0                      0                   0.375                  8.375 LYNN                   MA                                        1904 Single Family                          210000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      447200                2888.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 LOS ANGELES            CA                                       90068 Condominium                            447200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      117000                 804.38                    360                     360                  7.875                      0                      0                   0.375                   8.25 Columbus               OH                                       43209 Single Family                          117000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                     1600000                9166.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 Henderson              NV                                       89012 PUD                                   1600000                20060701                  62.75 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      359650                2360.20                    360                     353                    7.5                      0                      0                   0.375                  7.875 Los Angeles            CA                                       90003 2-4 Family                             359650                20051201            77.33999634 No MI                                1.00E+17                    2.25               20101101                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351101 AFL2
GI                       G02                                                      101500                 655.52                    360                     358                  7.375                      0                      0                   0.375                   7.75 West Jordan            UT                                       84088 Condominium                            101500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   192849.73                1221.16                    360                     358                  6.125                      0                      0                   0.375                    6.5 Clinton                UT                                       84015 Single Family                          193200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      383200                2514.75                    360                     356                    7.5                      0                      0                   0.375                  7.875 ROSEDALE               MD                                       21237 PUD                                    383200                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 12.875                    2.7                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      185124                1195.59                    360                     359                  7.375                      0                      0                   0.375                   7.75 Tolleson               AZ                                       85353 PUD                                    185124                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                   108247.32                 794.81                    360                     359                  7.625                      0                      0                   0.375                      8 Benton Harbor          MI                                       49022 Single Family                          108320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      300000                1718.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 Encino                 CA                                       91316 Condominium                            300000                20060601                  58.25 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      154125                 995.39                    360                     359                  7.375                      0                      0                   0.375                   7.75 Orem                   UT                                       84057 Single Family                          154125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      199920                1311.98                    360                     359                    7.5                      0                      0                   0.375                  7.875 San Marcos             CA                                       92069 Condominium                            199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2550.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Seattle                WA                                       98122 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      292000                2037.92                    360                     360                      8                      0                      0                   0.375                  8.375 LOS ANGELES            CA                                       90044 2-4 Family                             292000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      820000                5466.67                    360                     360                  7.625                      0                      0                   0.375                      8 Gainesville            GA                                       30506 PUD                                    820000                20060701            79.73999786 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      373132                2370.94                    360                     358                   7.25                      0                      0                   0.375                  7.625 REISTERSTOWN           MD                                       21136 Condominium                            373132                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    69951.83                 459.06                    360                     359                    7.5                      0                      0                   0.375                  7.875 CO SPGS                CO                                       80906 Single Family                           70000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      468000                2973.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 Concord                CA                                       94519 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      100000                 697.92                    360                     358                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21207 Single Family                          100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      361600                1921.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 TEMECULA               CA                                       92591 Single Family                          361600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   262371.52                1393.85                    360                     358                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89148 PUD                                    263000                20060501            51.06999969 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      183750                1148.44                    360                     360                  7.125                      0                      0                   0.375                    7.5 Gold Canyon            AZ                                       85218 Single Family                          183750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                       73250                 480.70                    360                     359                  7.625                      0                      0                    0.25                  7.875 FLORENCE               KY                                       41042 Single Family                           73250                20060601            78.76000214 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      135192                 746.37                    360                     359                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89115 Condominium                            135192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                    225598.5                1198.49                    360                     358                  6.125                      0                      0                    0.25                  6.375 MIAMI LAKES            FL                                       33016 Condominium                            225600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      348000                2030.00                    360                     358                   6.75                      0                      0                    0.25                      7 SALT LAKE CITY         UT                                       84103 2-4 Family                             348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      156000                 845.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 PEARLAND               TX                                       77584 PUD                                    156000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      174000                1051.25                    360                     358                      7                      0                      0                    0.25                   7.25 NILES                  IL                                       60714 Condominium                            174000                20060501            79.08999634 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      229280                1528.53                    360                     358                  7.625                      0                      0                   0.375                      8 Frederick              MD                                       21703 PUD                                    229280                20060501                  78.25 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      156800                 816.67                    360                     358                      6                      0                      0                    0.25                   6.25 BRUNSWICK              OH                                       44212 Single Family                          156800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      194000                1192.29                    360                     358                  7.125                      0                      0                    0.25                  7.375 LEHI                   UT                                       84043 Single Family                          194000                20060501            77.59999847 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   113259.58                 794.31                    360                     356                  7.125                      0                      0                   0.375                    7.5 Plainfield             IL                                       60586 Townhouse                              113600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      417000                2562.81                    360                     357                      7                      0                      0                   0.375                  7.375 UPPER MARLBORO         MD                                       20772 Single Family                          417000                20060401            78.31999969 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      143200                 850.25                    360                     358                  6.875                      0                      0                    0.25                  7.125 BRASELTON              GA                                       30517 PUD                                    143200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      188000                1116.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89104 Single Family                          188000                20060501                     80 No MI                                1.01E+16                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      492000                3177.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 ARLINGTON              VA                                       22204 Single Family                          492000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                    88746.49                 576.60                    360                     358                    6.5                      0                      0                    0.25                   6.75 LUBBOCK                TX                                       79410 2-4 Family                              88900                20060501            71.12000275 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                       68400                 406.13                    360                     359                  6.875                      0                      0                    0.25                  7.125 SAN ANTONIO            TX                                       78212 Single Family                           68400                20060601                     90 GE Capital MI                        1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      342000                2208.75                    360                     359                   6.76                   0.74                      0                    0.25                   7.75 VALLEY SPRINGS         CA                                       95252 Single Family                          342000                20060601                     95 GE Capital MI                        1.00E+17                    3.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      279200                1715.92                    360                     357                      7                      0                      0                   0.375                  7.375 NAPERVILLE             IL                                       60564 Condominium                            279200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                   2.26                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                   228802.84                1485.29                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAVAGE                 MN                                       55378 Single Family                          229000                20060601            86.41999817 Republic MIC                         1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      227500                1492.97                    360                     360                    7.5                      0                      0                   0.375                  7.875 Gig Harbor             WA                                       98335 PUD                                    227500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      129500                 822.86                    360                     359                   7.25                      0                      0                   0.375                  7.625 ADELANTO               CA                                       92301 Single Family                          129500                20060601                     70 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      128000                 680.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 WILLOUGHBY             OH                                       44094 Single Family                          128000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      174400                 908.33                    360                     359                      6                      0                      0                    0.25                   6.25 SPOKANE                WA                                       99208 Single Family                          174400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      123200                 705.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 EUCLID                 OH                                       44123 Single Family                          123200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      157592                 837.21                    360                     359                  6.125                      0                      0                    0.25                  6.375 ORLANDO                FL                                       32822 Condominium                            157592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      362900                1701.09                    360                     359                  5.375                      0                      0                    0.25                  5.625 FRESNO                 CA                                       93727 Single Family                          362900                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      513750                3050.39                    360                     358                  6.875                      0                      0                    0.25                  7.125 WHITTIER               CA                                       90606 2-4 Family                             513750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      226400                1391.42                    360                     358                      7                      0                      0                   0.375                  7.375 MARICOPA               AZ                                       85239 Single Family                          226400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      139992                 714.54                    360                     358                  5.875                      0                      0                    0.25                  6.125 ORLANDO                FL                                       32822 Condominium                            139992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   227685.15                1653.16                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lawrence               MA                                        1841 2-4 Family                             228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      350000                2114.58                    360                     359                      7                      0                      0                    0.25                   7.25 LA CRESCENTA           CA                                       91214 Single Family                          350000                20060601            54.68999863 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      185600                1218.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Glendale               AZ                                       85307 Single Family                          185600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      155992                 796.21                    360                     359                  5.875                      0                      0                    0.25                  6.125 ORLANDO                FL                                       32822 Condominium                            155992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      363750                2159.77                    360                     359                   6.75                      0                      0                   0.375                  7.125 DICKINSON              TX                                       77539 Single Family                          363750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    55329.11                 416.20                    360                     358                  7.875                      0                      0                   0.375                   8.25 San Antonio            TX                                       78227 PUD                                     55400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      249700                1326.53                    360                     359                  6.125                      0                      0                    0.25                  6.375 BEAVERTON              OR                                       97007 PUD                                    249700                20060601            84.63999939 United Guaranty                      1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      132000                 673.75                    360                     358                  5.875                      0                      0                    0.25                  6.125 CINCINNATI             OH                                       45230 Single Family                          132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      405000                2320.31                    360                     358                  6.625                      0                      0                    0.25                  6.875 FREDERICKSBURG         VA                                       22405 2-4 Family                             405000                20060501            67.66999817 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      291000                1576.25                    360                     359                   5.98                   0.27                      0                    0.25                    6.5 LAS VEGAS              NV                                       89123 PUD                                    291000                20060601            84.34999847 PMI                                  1.00E+17                    2.75               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      260800                1358.33                    360                     359                      6                      0                      0                    0.25                   6.25 SACRAMENTO             CA                                       95833 Single Family                          260800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                   2.23                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      224184                1424.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 Dupont                 WA                                       98327 PUD                                    224184                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      400000                2125.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 STERLING               VA                                       20165 PUD                                    400000                20060601            79.68000031 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      124735                 727.62                    360                     357                  6.625                      0                      0                   0.375                      7 Deerfield Beach        FL                                       33442 Condominium                            124735                20060401                     65 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                   250345.76                1564.66                    360                     358                  7.125                      0                      0                   0.375                    7.5 Vallejo                CA                                       94591 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      113500                 650.26                    360                     359                  6.625                      0                      0                    0.25                  6.875 S. EUCLID              OH                                       44121 Single Family                          113500                20060601            79.37000275 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      243000                1164.38                    360                     359                    5.5                      0                      0                    0.25                   5.75 LOS OSOS               CA                                       93402 Single Family                          243000                20060601            37.38000107 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      144000                 675.00                    360                     358                  5.375                      0                      0                    0.25                  5.625 MILFORD                NH                                        3055 Condominium                            144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      255000                1460.94                    360                     358                    6.5                      0                      0                   0.375                  6.875 Woodbridge             VA                                       22192 PUD                                    255000                20060501                     51 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                       72000                 397.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 GARFIELD HEIGHTS       OH                                       44125 Single Family                           72000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      112000                 641.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 BOLINGBROOK            IL                                       60440 PUD                                    112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      385600                2570.67                    360                     359                  7.625                      0                      0                   0.375                      8 Ashburn                VA                                       20148 Townhouse                              385600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      240000                1525.00                    360                     358                  6.685                   0.69                      0                    0.25                  7.625 HOMESTEAD              FL                                       33033 PUD                                    240000                20060501            89.76999664 Republic MIC                         1.00E+17                   3.125               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      116000                 737.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 GLENDALE               AZ                                       85301 Condominium                            116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.185                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      153650                1008.33                    360                     358                    7.5                      0                      0                   0.375                  7.875 Mesa                   AZ                                       85201 Single Family                          153650                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   107824.79                 691.02                    360                     359                  6.375                      0                      0                    0.25                  6.625 MENASHA                WI                                       54952 Condominium                            107920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   119787.55                 649.03                    360                     359                   6.25                      0                      0                    0.25                    6.5 PALM BAY               FL                                       32907 Single Family                          119820                20060601            79.93000031 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      227196                1206.98                    360                     358                  6.125                      0                      0                    0.25                  6.375 GLENDALE               AZ                                       85302 PUD                                    227196                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      132328                 758.13                    360                     358                    6.5                      0                      0                   0.375                  6.875 ATLANTA                GA                                       30331 PUD                                    132328                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      383896                1959.47                    360                     358                   5.75                      0                      0                   0.375                  6.125 NORTH LAS VEGAS        NV                                       89084 PUD                                    383896                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      319920                1999.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Rancho Cucamonga       CA                                       91739 Single Family                          319920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      131550                 863.30                    360                     358                    7.5                      0                      0                   0.375                  7.875 Union City             GA                                       30291 PUD                                    131550                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      388850                2430.31                    360                     358                  7.125                      0                      0                   0.375                    7.5 OAK HILL               VA                                       20171 Condominium                            388850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   251489.34                1849.09                    360                     357                  7.625                      0                      0                   0.375                      8 Miami                  FL                                       33139 Condominium                            252000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      188910                1082.30                    360                     358                  6.625                      0                      0                    0.25                  6.875 NORTH PORT             FL                                       34288 Single Family                          188910                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      268000                1535.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 HENDERSON              NV                                       89015 PUD                                    268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      287750                1888.36                    360                     358                    7.5                      0                      0                   0.375                  7.875 DUMFRIES               VA                                       22026 PUD                                    287750                20060501            79.93000031 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      150000                 828.13                    360                     358                   6.25                      0                      0                   0.375                  6.625 Naples                 FL                                       34120 PUD                                    150000                20060501            29.12999916 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   157499.19                1017.18                    360                     358                  7.375                      0                      0                   0.375                   7.75 Syracuse               UT                                       84075 Single Family                          157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      285600                1606.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 INGLEWOOD              CA                                       90302 Single Family                          285600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      162400                 930.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 SPRINGFIELD            OR                                       97478 Single Family                          162400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      184000                1188.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Blaine                 WA                                       98230 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      100400                 700.71                    360                     358                      8                      0                      0                   0.375                  8.375 Pensacola              FL                                       32506 PUD                                    100400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      128000                 786.67                    360                     358                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89103 Condominium                            128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      288730                1624.11                    360                     359                  6.375                      0                      0                   0.375                   6.75 PINAL                  AZ                                       85239 PUD                                    288730                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      286000                1638.54                    360                     359                    6.5                      0                      0                   0.375                  6.875 Canton                 GA                                       30114 Single Family                          286000                20060601            78.36000061 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      143990                 674.95                    360                     358                   5.25                      0                      0                   0.375                  5.625 Madera                 CA                                       93637 Single Family                          143990                20060501            52.16999817 No MI                                1.00E+17                    2.25               20090401                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G02                                                      287682                1710.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 HAWTHORNE              NJ                                        7506 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       86250                 557.03                    360                     360                  7.375                      0                      0                   0.375                   7.75 DILLON                 CO                                       80435 Condominium                             86250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   311637.68                1655.58                    360                     358                      6                      0                      0                   0.375                  6.375 Atlanta                GA                                       30318 Single Family                          312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   247455.81                1486.84                    360                     358                  5.625                      0                      0                   0.375                      6 Madera                 CA                                       93637 Single Family                          247992                20060501                     80 No MI                                1.00E+17                    2.25               20090401                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G02                                                       88200                 496.13                    360                     358                    6.5                      0                      0                    0.25                   6.75 ZEBULON                NC                                       27597 Single Family                           88200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      236900                1431.27                    360                     358                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85042 Single Family                          236900                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      139400                 755.08                    360                     358                   6.25                      0                      0                    0.25                    6.5 PINELLAS PARK          FL                                       33782 Condominium                            139400                20060501            58.08000183 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      147200                 920.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 MARY ESTHER            FL                                       32569 PUD                                    147200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      232092                1619.81                    360                     360                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80018 PUD                                    232092                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      351920                2346.13                    360                     357                  7.625                      0                      0                   0.375                      8 Sterling               VA                                       20166 PUD                                    351920                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      130504                 815.65                    360                     358                  7.125                      0                      0                   0.375                    7.5 TUCSON                 AZ                                       85747 PUD                                    130504                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      178752                 986.86                    360                     358                   6.25                      0                      0                   0.375                  6.625 NORTH LAS VEGAS        NV                                       89084 Condominium                            178752                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   478951.11                3397.42                    360                     357                   7.25                      0                      0                   0.375                  7.625 Palm Beach Gardens     FL                                       33418 Condominium                            480000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.625                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      332000                2317.08                    360                     358                      8                      0                      0                   0.375                  8.375 Santa Ana              CA                                       92705 Condominium                            332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      340148                2444.81                    360                     360                   8.25                      0                      0                   0.375                  8.625 AVONDALE               AZ                                       85323 PUD                                    340148                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                     1400000                8458.33                    360                     357                  6.875                      0                      0                   0.375                   7.25 Coral Gables           FL                                       33146 Single Family                         1400000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      715000                4319.79                    360                     360                  6.875                      0                      0                   0.375                   7.25 Huntington Beach       CA                                       92647 2-4 Family                             715000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                   462015.58                2887.60                    360                     358                  7.125                      0                      0                   0.375                    7.5 Greenfield             CA                                       93927 Single Family                          462160                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   140549.83                1009.07                    360                     357                  7.375                      0                      0                   0.375                   7.75 Orlando                FL                                       32812 Condominium                            140850                20060401            92.66000366 PMI                                  1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      244800                1351.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAKELAND               FL                                       33813 PUD                                    244800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      151200                1071.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 COLUMBUS               OH                                       43207 Single Family                          151200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      244800                1377.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Port Saint Lucie       FL                                       34953 PUD                                    244800                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      286200                1371.38                    360                     358                   5.11                   0.39                      0                    0.25                   5.75 REDMOND                WA                                       98052 Condominium                            286200                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                  10.75                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   558630.53                4060.39                    360                     357                    7.5                      0                      0                   0.375                  7.875 San Rafael             CA                                       94901 Single Family                          560000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.875                   2.11                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      320000                1600.00                    360                     359                   5.75                      0                      0                    0.25                      6 KIHEI                  HI                                       96753 Condominium                            320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      203417                1207.79                    360                     358                  6.485                   0.39                      0                    0.25                  7.125 JACKSONVILLE           FL                                       32226 PUD                                    203417                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      513600                3370.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89131 Single Family                          513600                20060701                     80 No MI                                                            2.25               20110601                 12.875                   2.11                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   147750.62                 972.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Knob Noster            MO                                       65336 2-4 Family                             148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      304500                1776.25                    360                     359                   6.75                      0                      0                    0.25                      7 LEESBURG               VA                                       20175 PUD                                    304500                20060601            64.11000061 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      370000                1850.00                    360                     359                   5.75                      0                      0                    0.25                      6 CARSON                 CA                                       90746 Single Family                          370000                20060601            62.02999878 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      280500                1344.06                    360                     359                    5.5                      0                      0                    0.25                   5.75 LAKE HAVASU CITY       AZ                                       86403 Condominium                            280500                20060601            70.12999725 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      115415                 637.19                    360                     358                  6.375                      0                      0                    0.25                  6.625 EVERETT                WA                                       98204 Condominium                            115415                20060501                     95 Radian Guaranty                      1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   166806.03                1029.01                    360                     358                      6                      0                      0                    0.25                   6.25 CHARLESTON             SC                                       29412 Condominium                            167124                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      260000                1489.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 KENMORE                WA                                       98028 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      215000                1164.58                    360                     360                  6.125                      0                      0                   0.375                    6.5 HENDERSON              NV                                       89012 PUD                                    215000                20060701            53.09000015 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       60800                 399.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 LYNCHBURG              VA                                       24503 2-4 Family                              60800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      224100                1330.59                    360                     359                  6.085                   0.79                      0                    0.25                  7.125 LAS VEGAS              NV                                       89104 Single Family                          224100                20060601                     90 Republic MIC                         1.00E+17                   3.375               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1430000                9086.46                    360                     358                   7.25                      0                      0                   0.375                  7.625 Tucson                 AZ                                       85750 PUD                                   1430000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 13.625                  2.335                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       88500                 636.09                    360                     360                   8.25                      0                      0                   0.375                  8.625 Austin                 TX                                       78744 2-4 Family                              88500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      115920                 664.13                    360                     359                  6.625                      0                      0                    0.25                  6.875 COCONUT CREEK          FL                                       33063 Condominium                            115920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      487500                3351.56                    360                     359                  7.875                      0                      0                   0.375                   8.25 LOS ANGELES            CA                                       90031 2-4 Family                             487500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       50950                 334.36                    360                     357                    7.5                      0                      0                   0.375                  7.875 Odessa                 TX                                       79763 2-4 Family                              50950                20060401            67.04000092 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      192500                1002.60                    360                     358                      6                      0                      0                    0.25                   6.25 WEST CHESTER           OH                                       45069 Single Family                          192500                20060501            69.48999786 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      200800                1192.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Bel Air                MD                                       21015 PUD                                    200800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      356000                2002.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89131 PUD                                    356000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                       92250                 615.00                    360                     357                  7.625                      0                      0                   0.375                      8 Fort Worth             TX                                       76119 Single Family                           92250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      263200                1535.33                    360                     359                   6.75                      0                      0                    0.25                      7 HENDERSON              NV                                       89074 PUD                                    263200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      309951                1872.62                    360                     359                      7                      0                      0                    0.25                   7.25 PALMDALE               CA                                       93551 PUD                                    309951                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      154000                 930.42                    360                     357                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85033 Single Family                          154000                20060401                     77 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      178400                1115.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 TALLAHASSEE            FL                                       32308 Single Family                          178400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      140800                 806.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 EVANSVILLE             WI                                       53536 Single Family                          140800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                       95920                 519.57                    360                     357                  6.125                      0                      0                   0.375                    6.5 COON RAPIDS            MN                                       55433 Condominium                             95920                20060401                     80 No MI                                                            2.25               20110301                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      375992                2154.12                    360                     359                  6.625                      0                      0                    0.25                  6.875 RIVERSIDE              CA                                       92508 PUD                                    375992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      321750                1742.81                    360                     359                  6.125                      0                      0                   0.375                    6.5 Fair Oaks              CA                                       95628 PUD                                    321750                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      311920                2014.48                    360                     359                    7.5                      0                      0                    0.25                   7.75 FAIRFIELD              CT                                        6825 2-4 Family                             311920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      155920                 958.26                    360                     357                      7                      0                      0                   0.375                  7.375 LAWRENCEVILLE          GA                                       30045 PUD                                    155920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      101600                 582.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 WICKLIFFE              OH                                       44092 Single Family                          101600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   527252.27                3782.66                    360                     358                  7.375                      0                      0                   0.375                   7.75 GRAND PRAIRIE          TX                                       75104 PUD                                    528000                20060501            74.88999939 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      131250                 861.33                    360                     359                    7.5                      0                      0                   0.375                  7.875 Westminster            CO                                       80030 Single Family                          131250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      136801                 826.51                    360                     360                  6.875                      0                      0                   0.375                   7.25 Tucson                 AZ                                       85706 PUD                                    136801                20060701            69.77999878 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      180792                1224.11                    360                     358                   7.75                      0                      0                   0.375                  8.125 Jacksonville           FL                                       32221 PUD                                    180792                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      181350                1133.44                    360                     360                  7.125                      0                      0                   0.375                    7.5 Wheaton                IL                                       60187 Single Family                          181350                20060701                     65 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    55100.83                 409.97                    360                     358                   7.75                      0                      0                   0.375                  8.125 STAFFORD               TX                                       77477 PUD                                     55215                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      301800                1729.06                    360                     358                    6.5                      0                      0                   0.375                  6.875 Roxbury                MA                                        2119 Single Family                          302400                20060501            53.90000153 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      161700                1061.16                    360                     359                    7.5                      0                      0                   0.375                  7.875 Salida                 CO                                       81201 Single Family                          161700                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    99433.05                 569.67                    360                     356                    6.5                      0                      0                   0.375                  6.875 Fairburn               GA                                       30213 PUD                                     99600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      641125                4474.52                    360                     360                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85044 PUD                                    641125                20060701            74.98999786 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      548000                3482.08                    360                     360                   7.25                      0                      0                   0.375                  7.625 PEORIA                 AZ                                       85383 Single Family                          548000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      300000                1593.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 MARSTONS MILLS         MA                                        2648 Single Family                          300000                20060601            83.33000183 United Guaranty                      1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      222000                1433.75                    360                     359                    7.5                      0                      0                    0.25                   7.75 STOUGHTON              WI                                       53589 Single Family                          222000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      293600                1835.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Milpitas               CA                                       95035 Condominium                            293600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      145192                 937.70                    360                     357                  7.375                      0                      0                   0.375                   7.75 COVINGTON              GA                                       30016 PUD                                    145192                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      240000                1300.00                    360                     356                  6.125                      0                      0                   0.375                    6.5 Avondale               AZ                                       85323 PUD                                    240000                20060301            79.47000122 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      206650                1119.35                    360                     356                  6.125                      0                      0                   0.375                    6.5 Orlando                FL                                       32824 Condominium                            206650                20060301                     95 Republic MIC                         1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      327350                1943.64                    360                     358                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89109 Condominium                            327350                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   164896.88                 996.88                    360                     359                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60659 Condominium                            165000                20060601            77.09999847 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   103995.14                 693.30                    360                     355                  7.625                      0                      0                   0.375                      8 Garland                TX                                       75043 Single Family                          104000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     14                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GIII                     G02                                                      137200                 786.04                    360                     359                  6.625                      0                      0                    0.25                  6.875 NORTH CHARLESTON       SC                                       29405 Single Family                          137200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      108000                 641.25                    360                     358                  6.875                      0                      0                    0.25                  7.125 BELLINGHAM             WA                                       98225 Condominium                            108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      319920                1832.88                    360                     359                  6.625                      0                      0                    0.25                  6.875 REDLANDS               CA                                       92374 Single Family                          319920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    82438.85                 605.72                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     82550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   111148.34                 752.57                    360                     358                   7.75                      0                      0                   0.375                  8.125 Apache Junction        AZ                                       85220 Condominium                            112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      201600                1302.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 TUCSON                 AZ                                       85736 Single Family                          201600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    82438.85                 605.72                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     82550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1733.33                    360                     359                   7.75                      0                      0                   0.375                  8.125 Hyattsville            MD                                       20783 Single Family                          256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    55125.67                 405.04                    360                     358                  7.625                      0                      0                   0.375                      8 Roanoke                AL                                       36274 Single Family                           55200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    82438.85                 605.72                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     82550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      226640                1298.46                    360                     356                    6.5                      0                      0                   0.375                  6.875 Waterbury              CT                                        6705 Single Family                          226640                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                    82438.85                 605.72                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     82550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      520211                3522.26                    360                     358                   7.75                      0                      0                   0.375                  8.125 BRENTWOOD              CA                                       94513 Single Family                          520211                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    99831.25                 530.35                    360                     356                      6                      0                      0                   0.375                  6.375 Henderson              NV                                       89044 PUD                                    100000                20060301            27.68000031 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      404000                2861.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 WAIPAHU                HI                                       96797 PUD                                    404000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      530000                3091.67                    360                     358                  6.625                      0                      0                   0.375                      7 Ocean City             NJ                                        8226 Single Family                          530000                20060501            55.79000092 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      131250                 929.69                    360                     359                  8.125                      0                      0                   0.375                    8.5 TALLAHASSEE            FL                                       32309 Single Family                          131250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      210637                1470.07                    360                     359                      8                      0                      0                   0.375                  8.375 Orting                 WA                                       98360 PUD                                    210637                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      282200                1528.58                    360                     358                   5.97                   0.28                      0                    0.25                    6.5 LAS VEGAS              NV                                       89108 Single Family                          282200                20060501                     85 PMI                                  1.00E+17                    2.75               20110401                   11.5                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      167950                1032.19                    360                     358                  7.125                      0                      0                    0.25                  7.375 POMPANO BEACH          FL                                       33069 Condominium                            167950                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                   2.22                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                       97500                 629.69                    360                     360                  7.375                      0                      0                   0.375                   7.75 DENVER                 CO                                       80205 Single Family                           97500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      400000                2000.00                    360                     359                   5.75                      0                      0                    0.25                      6 GLENDALE               CA                                       91203 Condominium                            400000                20060601            76.19000244 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      176250                1175.00                    360                     358                  7.625                      0                      0                   0.375                      8 Roswell                GA                                       30075 Single Family                          176250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      358000                1939.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 UNIVERSITY PLACE       WA                                       98467 Single Family                          358000                20060601            79.91000366 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    40626.32                 309.38                    360                     357                      8                      0                      0                   0.375                  8.375 GADSDEN                AL                                       35904 Single Family                           40704                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      245600                1688.50                    360                     359                      8                      0                      0                    0.25                   8.25 UNIVERSITY PLACE       WA                                       98466 Single Family                          245600                20060601            78.72000122 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                    191889.2                1310.04                    360                     359                  6.875                      0                      0                   0.375                   7.25 SAVANNAH               GA                                       31419 Single Family                          192039                20060601            79.33999634 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      244000                1423.33                    360                     359                  6.625                      0                      0                   0.375                      7 Davenport              FL                                       33897 PUD                                    244000                20060601            69.70999908 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   169359.81                1215.04                    360                     358                  7.375                      0                      0                   0.375                   7.75 Montgomery Village     MD                                       20886 Condominium                            169600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      111440                 754.54                    360                     359                   7.75                      0                      0                   0.375                  8.125 Beaverton              OR                                       97006 Single Family                          111440                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       97500                 680.47                    360                     358                      8                      0                      0                   0.375                  8.375 GLENN HEIGHTS          TX                                       75154 Single Family                           97500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      249600                1586.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 Miami                  FL                                       33131 Condominium                            249600                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1650.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Denver                 CO                                       80224 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      464000                2706.67                    360                     359                   6.75                      0                      0                    0.25                      7 GARDEN GROVE           CA                                       92843 Single Family                          464000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      208000                1408.33                    360                     360                   7.75                      0                      0                   0.375                  8.125 GILBERT                AZ                                       85234 Single Family                          208000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      529600                2868.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAN LEANDRO            CA                                       94578 Single Family                          529600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      156750                 881.72                    360                     359                    6.5                      0                      0                    0.25                   6.75 SMITHSBURG             MD                                       21783 Single Family                          156750                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      650000                3994.79                    360                     358                      7                      0                      0                   0.375                  7.375 BRAMBLETON             VA                                       20148 PUD                                    650000                20060501            76.48000336 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   674359.53                4156.09                    360                     359                      6                      0                      0                    0.25                   6.25 BRENTWOOD              CA                                       94513 Single Family                          675000                20060601            65.84999847 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   288732.33                1802.98                    360                     359                  6.125                      0                      0                    0.25                  6.375 GOLDEN                 CO                                       80401 Single Family                          289000                20060601            48.16999817 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      310000                1614.58                    360                     359                      6                      0                      0                    0.25                   6.25 CITRUS HEIGHTS         CA                                       95610 2-4 Family                             310000                20060601            71.26000214 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   575491.81                3688.19                    360                     359                  6.375                      0                      0                    0.25                  6.625 CHANDLER               AZ                                       85249 Single Family                          576000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      340000                2160.42                    360                     358                   7.25                      0                      0                   0.375                  7.625 Ashburn                VA                                       20147 Townhouse                              340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   778222.31                4306.25                    360                     359                  6.375                      0                      0                    0.25                  6.625 CHINO HILLS            CA                                       91709 PUD                                    780000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      212000                1479.58                    360                     358                      8                      0                      0                   0.375                  8.375 Queen Creek            AZ                                       85242 PUD                                    212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   310126.14                1987.53                    360                     359                  6.375                      0                      0                    0.25                  6.625 FONTANA                CA                                       92336 Single Family                          310400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                  1897083.33               11066.32                    360                     358                   6.75                      0                      0                    0.25                      7 SARASOTA               FL                                       34231 PUD                                   2400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      392000                2572.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Concord                CA                                       94520 Single Family                          392000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      499920                2655.83                    360                     359                  6.125                      0                      0                    0.25                  6.375 DERWOOD                MD                                       20855 Single Family                          499920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      424000                2429.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 OAK PARK               IL                                       60302 2-4 Family                             424000                20060501            78.51999664 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      357800                2198.98                    360                     358                      7                      0                      0                   0.375                  7.375 Chula Vista            CA                                       91915 Condominium                            357800                20060501            79.98000336 No MI                                                            2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                     2099000               11806.88                    360                     358                    6.5                      0                      0                    0.25                   6.75 REDWOOD CITY           CA                                       94062 Single Family                         2100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      221600                1177.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60657 Condominium                            221600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      528000                3685.00                    360                     358                      8                      0                      0                   0.375                  8.375 Garden Grove           CA                                       92840 Single Family                          528000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                    269874.5                1659.38                    360                     359                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89141 PUD                                    270000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      115600                 662.29                    360                     358                  6.625                      0                      0                    0.25                  6.875 GRANITE FALLS          NC                                       28630 Single Family                          115600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      163920                 887.90                    360                     359                   6.25                      0                      0                    0.25                    6.5 NORTHAMPTON            PA                                       18067 Single Family                          163920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   698957.74                4894.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Scottsdale             AZ                                       85260 PUD                                    700000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      400000                2416.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Santa Ana              CA                                       92703 Single Family                          400000                20060501            65.41000366 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      136000                 765.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89108 PUD                                    136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                    97569.17                 548.83                    360                     358                    6.5                      0                      0                    0.25                   6.75 AUSTELL                GA                                       30168 PUD                                     97600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      600000                3937.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 LEESBURG               VA                                       20176 PUD                                    600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      417000                2389.06                    360                     359                  6.625                      0                      0                    0.25                  6.875 PEARBLOSSOM            CA                                       93553 Single Family                          417000                20060601            79.43000031 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      132848                1009.74                    360                     360                      8                      0                      0                   0.375                  8.375 BELVIDERE              IL                                       61008 Single Family                          132848                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      213520                1401.23                    360                     359                    7.5                      0                      0                   0.375                  7.875 Hemet                  CA                                       92545 Single Family                          213520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    139406.4                1023.60                    360                     359                  7.625                      0                      0                   0.375                      8 Shirley                NY                                       11967 Single Family                          139500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      320000                2066.67                    360                     354                  7.375                      0                      0                   0.375                   7.75 LOS ANGELES            CA                                       90008 Condominium                            320000                20060101                     80 No MI                                                            2.75               20101201                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ALT1
GI                       G01                                                      507500                3541.93                    360                     360                      8                      0                      0                   0.375                  8.375 Murrieta               CA                                       92562 Single Family                          507500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   106583.71                 810.62                    360                     359                      8                      0                      0                   0.375                  8.375 TAMPA                  FL                                       33615 Condominium                            106650                20060601            69.95999908 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      265500                1410.47                    360                     358                      6                      0                      0                   0.375                  6.375 HENDERSON              NV                                       89011 Condominium                            265500                20060501            64.76999664 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   211767.96                1203.71                    360                     359                   5.25                      0                      0                    0.25                    5.5 VICKSBURG              MS                                       39183 Single Family                          212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      350000                2041.67                    360                     360                  6.625                      0                      0                   0.375                      7 LONG BEACH             CA                                       90805 Single Family                          350000                20060701            77.77999878 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                       96000                 590.00                    360                     358                      7                      0                      0                   0.375                  7.375 Chicago                IL                                       60628 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   242886.06                1399.69                    360                     359                  5.375                      0                      0                    0.25                  5.625 SIMPSONVILLE           SC                                       29680 PUD                                    243146                20060601                     95 United Guaranty                      1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       97500                 670.31                    360                     357                  7.875                      0                      0                   0.375                   8.25 ATLANTA                GA                                       30331 Single Family                           97500                20060401                     75 No MI                                                            2.25               20110301                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      107920                 539.60                    360                     359                   5.75                      0                      0                    0.25                      6 ATHENS                 AL                                       35613 Single Family                          107920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   109599.54                 639.33                    360                     358                  6.625                      0                      0                   0.375                      7 WEST VALLEY CITY       UT                                       84128 Single Family                          109600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   203792.01                1206.74                    360                     359                  5.625                      0                      0                    0.25                  5.875 CHARLOTTE              NC                                       28277 PUD                                    204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      525000                3554.69                    360                     358                   7.75                      0                      0                   0.375                  8.125 San Jose               CA                                       95132 Single Family                          525000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      311400                1784.06                    360                     360                    6.5                      0                      0                   0.375                  6.875 Smyrna                 GA                                       30082 PUD                                    311400                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      108000                 663.75                    360                     358                      7                      0                      0                   0.375                  7.375 Chicago                IL                                       60628 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      400000                2458.33                    360                     359                  7.125                      0                      0                    0.25                  7.375 HAVRE DE GRACE         MD                                       21078 PUD                                    400000                20060601            75.30000305 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      205200                1389.38                    360                     358                   7.75                      0                      0                   0.375                  8.125 Phoenix                AZ                                       85053 Single Family                          205200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   115918.13                 831.04                    360                     359                  7.375                      0                      0                   0.375                   7.75 KATY                   TX                                       77449 PUD                                    116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      266000                1440.83                    360                     358                  6.125                      0                      0                   0.375                    6.5 Vero Beach             FL                                       32966 PUD                                    266000                20060501            79.63999939 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   295899.79                2003.49                    360                     356                   7.75                      0                      0                   0.375                  8.125 Queen Creek            AZ                                       85242 Single Family                          296000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      212000                1457.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Lake Worth             FL                                       33461 Single Family                          212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      177200                1052.13                    360                     359                   6.75                      0                      0                   0.375                  7.125 Miami                  FL                                       33143 Condominium                            177200                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      294678                1811.04                    360                     358                      7                      0                      0                   0.375                  7.375 Plainfield             IL                                       60585 PUD                                    294678                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      248000                1550.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 ORLANDO                FL                                       32822 PUD                                    248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       94900                 593.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89032 Condominium                             94900                20060601            79.08000183 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      349600                2185.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CLOVIS                 CA                                       93611 Single Family                          349600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   319996.96                1833.32                    360                     358                    6.5                      0                      0                   0.375                  6.875 Parker                 CO                                       80134 PUD                                    320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1680.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 SEMINOLE               FL                                       33776 Townhouse                              256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      650000                4536.46                    360                     359                      8                      0                      0                   0.375                  8.375 Waterford TWP          MI                                       48329 Single Family                          650000                20060601            72.22000122 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      202416                1117.51                    360                     358                   6.25                      0                      0                   0.375                  6.625 Washington             DC                                       20032 Townhouse                              202416                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      282797                1443.44                    360                     359                  5.875                      0                      0                    0.25                  6.125 SARTELL                MN                                       56377 Single Family                          282797                20060601            74.41999817 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      203200                1227.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 S SALT LAKE            UT                                       84106 2-4 Family                             203200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                       75000                 468.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 ENGLEWOOD              CO                                       80112 Condominium                             75000                20060601            37.88000107 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      172000                 931.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 HIALEAH                FL                                       33015 PUD                                    172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      116000                 652.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Burnsville             MN                                       55306 Condominium                            116000                20060501            64.76999664 No MI                                1.00E+17                    2.25               20110401                  11.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      160720                1004.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 CORAL SPRINGS          FL                                       33065 Condominium                            160720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                       68000                 481.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 CHARLOTTE              NC                                       28205 2-4 Family                              68000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       64800                 452.25                    360                     357                      8                      0                      0                   0.375                  8.375 Hendersonville         TN                                       37075 Condominium                             64800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      162750                 966.33                    360                     358                   6.75                      0                      0                   0.375                  7.125 SALT LAKE CITY         UT                                       84109 Single Family                          162750                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      142024                 798.89                    360                     359                    6.5                      0                      0                    0.25                   6.75 RIVERVIEW              FL                                       33569 PUD                                    142024                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   307741.24                2023.34                    360                     359                    6.5                      0                      0                   0.375                  6.875 Hempstead              NY                                       11550 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      384000                1960.00                    360                     359                  5.875                      0                      0                    0.25                  6.125 CYPRESS                CA                                       90630 PUD                                    384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      198000                1196.25                    360                     360                  6.875                      0                      0                   0.375                   7.25 AVONDALE               AZ                                       85323 Single Family                          198000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      164400                 856.25                    360                     359                      6                      0                      0                    0.25                   6.25 MAINEVILLE             OH                                       45039 Single Family                          164400                20060601            71.16999817 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                    197993.6                1051.84                    360                     358                  5.635                   0.49                      0                    0.25                  6.375 CHESTER                VA                                       23836 Single Family                          198000                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 11.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      124000                 710.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 BROOKHAVEN             PA                                       19015 Condominium                            124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  2.135                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      112400                 585.42                    360                     359                      6                      0                      0                    0.25                   6.25 LAWRENCEVILLE          GA                                       30044 PUD                                    112400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      175190                1240.93                    360                     360                  8.125                      0                      0                   0.375                    8.5 HUGO                   MN                                       55038 PUD                                    175190                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      140000                 918.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Richmond               VA                                       23231 Single Family                          140000                20060501            73.68000031 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      300000                1656.25                    360                     358                  6.375                      0                      0                    0.25                  6.625 # 311 LOS ANGELES      CA                                       90046 Condominium                            300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      130716                 789.74                    360                     358                  6.875                      0                      0                   0.375                   7.25 Lake Wylie             VA                                       29710 Townhouse                              130716                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      158328                1055.52                    360                     359                  7.625                      0                      0                   0.375                      8 BROOKSVILLE            FL                                       34604 Single Family                          158328                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      417000                2649.69                    360                     358                   7.25                      0                      0                   0.375                  7.625 STREAMWOOD             IL                                       60107 PUD                                    417000                20060501            78.37999725 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       88125                 615.04                    360                     359                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33610 Single Family                           88125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                    99936.23                 751.27                    360                     359                  7.875                      0                      0                   0.375                   8.25 PHILADELPHIA           PA                                       19151 Single Family                          100000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                      245800                1664.27                    360                     358                   7.75                      0                      0                   0.375                  8.125 QUEEN CREEK            AZ                                       85243 Single Family                          245800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      143520                 926.90                    360                     359                  7.375                      0                      0                   0.375                   7.75 BOISE                  ID                                       83709 Single Family                          143520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      405728                2620.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Lincoln                CA                                       95648 PUD                                    405728                20060501            73.01000214 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      144000                 930.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 ASBURY                 IA                                       52002 Single Family                          144000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      199400                1142.40                    360                     358                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32824 Condominium                            199400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      204395                1320.05                    360                     358                  7.375                      0                      0                   0.375                   7.75 Palm Coast             FL                                       32164 Single Family                          204395                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   179869.72                1274.03                    360                     359                   7.25                      0                      0                   0.375                  7.625 Kissimmee              FL                                       34758 PUD                                    180000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      394250                2422.99                    360                     359                  6.475                   0.65                      0                    0.25                  7.375 CARMEL                 IN                                       46032 PUD                                    394250                20060601                     95 Radian Guaranty                      1.00E+17                   3.125               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      184500                1153.13                    360                     359                   7.25                      0                      0                    0.25                    7.5 PLANT CITY             FL                                       33566 Single Family                          184500                20060601            72.06999969 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.225                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   313794.66                2224.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 HENDERSON              NV                                       89015 PUD                                    314251                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      140000                 918.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 AURORA                 CO                                       80012 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      135600                 791.00                    360                     358                   6.75                      0                      0                    0.25                      7 MILLERSVILLE           PA                                       17551 Single Family                          135600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      134400                 868.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Marietta               GA                                       30066 Single Family                          134400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       91850                 621.90                    360                     358                   7.75                      0                      0                   0.375                  8.125 Aurora                 CO                                       80017 Condominium                             91850                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      572350                3577.19                    360                     358                  7.125                      0                      0                   0.375                    7.5 GAINESVILLE            VA                                       20155 Single Family                          572350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      229850                1101.36                    360                     358                  5.375                      0                      0                   0.375                   5.75 Stuart                 FL                                       34997 PUD                                    229850                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                  11.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   289932.03                1359.38                    360                     359                  5.375                      0                      0                    0.25                  5.625 KEKAHA                 HI                                       96752 Single Family                          290000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20110501                 10.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      103920                 606.20                    360                     359                  6.625                      0                      0                   0.375                      7 Denver                 CO                                       80239 Single Family                          103920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   155704.21                 908.27                    360                     356                  6.625                      0                      0                   0.375                      7 OCALA                  FL                                       34474 PUD                                    155705                20060301                     95 GE Capital MI                        1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      292550                1828.44                    360                     358                  7.125                      0                      0                   0.375                    7.5 ELKRIDGE               MD                                       21075 Condominium                            292550                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   920564.84                4891.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN DIEGO              CA                                       92127 PUD                                    920800                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 11.375                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     5523000               30491.56                    360                     357                  6.375                      0                      0                    0.25                  6.625 KAILUA KONA            HI                                       96740 PUD                                   5523000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      440000                2383.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 OCEANSIDE              CA                                       92057 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     4600000               27791.67                    360                     358                      7                      0                      0                    0.25                   7.25 LOS ANGELES            CA                                       90049 Single Family                         4600000                20060501            54.11999893 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   484664.04                3391.36                    360                     359                   7.25                      0                      0                    0.25                    7.5 GLENDALE               AZ                                       85305 PUD                                    485024                20060601                     90 Republic MIC                         1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      606000                3598.13                    360                     359                  6.875                      0                      0                    0.25                  7.125 KEY WEST               FL                                       33040 PUD                                    606000                20060601            71.72000122 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      566160                3007.73                    360                     359                  6.125                      0                      0                    0.25                  6.375 MOUNTAIN HOUSE         CA                                       95391 Single Family                          566160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     4096000               23466.67                    360                     358                  6.625                      0                      0                    0.25                  6.875 KEY BISCAYNE           FL                                       33149 Single Family                         4096000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      120396                 840.26                    360                     358                      8                      0                      0                   0.375                  8.375 Hollywood              FL                                       33021 Condominium                            120396                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      176800                1160.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 NAPERVILLE             IL                                       60540 PUD                                    176800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      439200                2150.25                    360                     359                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89147 PUD                                    439200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   585379.23                3418.33                    360                     359                   6.75                      0                      0                    0.25                      7 BIRMINGHAM             AL                                       35242 PUD                                    586000                20060601            77.62000275 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      440300                2660.15                    360                     359                      7                      0                      0                    0.25                   7.25 CANYON LAKE            CA                                       92587 PUD                                    440300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     2100000               13562.50                    360                     358                    7.5                      0                      0                    0.25                   7.75 LOS ANGELES            CA                                       90077 Single Family                         2100000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   576051.46                3241.13                    360                     359                    6.5                      0                      0                    0.25                   6.75 GAINESVILLE            VA                                       20155 PUD                                    576200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     5930000               33973.96                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAGUNA BEACH           CA                                       92651 PUD                                   5930000                20060501            55.41999817 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      523992                2674.54                    360                     359                  5.875                      0                      0                    0.25                  6.125 SACRAMENTO             CA                                       95829 Single Family                          523992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     2187500               12304.69                    360                     358                    6.5                      0                      0                    0.25                   6.75 IRVINE                 CA                                       92603 PUD                                   2187500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   753084.99                4826.34                    360                     359                  6.375                      0                      0                    0.25                  6.625 COVINA AREA            CA                                       91724 Single Family                          753750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      522000                3316.88                    360                     359                  7.375                      0                      0                    0.25                  7.625 SWAMPSCOTT             MA                                        1907 Single Family                          522000                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      480000                2700.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SEATTLE                WA                                       98116 Condominium                            480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      527200                3295.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Alexandria             VA                                       22309 Single Family                          527200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      480000                2550.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 BERMUDA DUNES          CA                                       92203 Single Family                          480000                20060601            84.95999908 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      230400                1344.00                    360                     358                  6.625                      0                      0                   0.375                      7 Crofton                MD                                       21114 Condominium                            230400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      144000                 825.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 BRADENTON              FL                                       34205 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      504000                2572.50                    360                     359                  5.875                      0                      0                    0.25                  6.125 OXNARD                 CA                                       93030 PUD                                    504000                20060601            77.54000092 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       91200                 475.00                    360                     359                      6                      0                      0                    0.25                   6.25 SANDY                  UT                                       84094 Condominium                             91200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                     2100000               13125.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 NAPLES                 FL                                       34109 Single Family                         2100000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       73430                 489.53                    360                     358                  7.625                      0                      0                   0.375                      8 Mission                TX                                       78572 Single Family                           73430                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      222300                1592.58                    360                     360                  7.375                      0                      0                   0.375                   7.75 Naperville             IL                                       60565 Single Family                          222300                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      450850                2254.25                    360                     359                   5.75                      0                      0                    0.25                      6 NORTH LAS VEGAS        NV                                       89084 PUD                                    450850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     2460000               13581.25                    360                     358                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       91436 Single Family                         2460000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      207600                1146.13                    360                     359                  6.375                      0                      0                    0.25                  6.625 DENVER                 CO                                       80216 Condominium                            207600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      214000                1226.04                    360                     359                    6.5                      0                      0                   0.375                  6.875 Kirkland               WA                                       98034 Condominium                            214000                20060601            79.91000366 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      619200                3354.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAUREL                 MD                                       20707 PUD                                    619200                20060601                     90 PMI                                  1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      759950                5224.66                    360                     359                      8                      0                      0                    0.25                   8.25 LAS VEGAS              NV                                       89131 PUD                                    759950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      400000                2583.33                    360                     358                    7.5                      0                      0                    0.25                   7.75 WASHINGTON             DC                                       20002 2-4 Family                             400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      506400                2901.25                    360                     359                  6.625                      0                      0                    0.25                  6.875 ATASCADERO             CA                                       93422 Single Family                          506400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      452000                2354.17                    360                     359                      6                      0                      0                    0.25                   6.25 EAST PALO ALTO         CA                                       94303 Single Family                          452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      760000                4670.83                    360                     359                  7.125                      0                      0                    0.25                  7.375 PARADISE VALLEY        AZ                                       85253 Single Family                          760000                20060601            54.29000092 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   243618.15                1664.52                    360                     358                  6.875                      0                      0                   0.375                   7.25 MANASSAS               VA                                       20110 Condominium                            244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                  2994561.23               18962.04                    360                     358                   6.25                      0                      0                    0.25                    6.5 MANHATTAN BEACH        CA                                       90266 Single Family                         3000000                20060501            57.68999863 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      472000                2605.83                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89149 Single Family                          472000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     2275000               13270.83                    360                     358                   6.75                      0                      0                    0.25                      7 HILLSBOROUGH           CA                                       94010 Single Family                         2275000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      216000                1215.00                    360                     359                   6.01                   0.49                      0                    0.25                   6.75 KINGMAN                AZ                                       86401 Single Family                          216000                20060601            89.62999725 Republic MIC                         1.00E+17                   2.875               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      650000                4062.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 PLAYA VISTA            CA                                       90094 Condominium                            650000                20060501            73.84999847 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.135                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      640000                3666.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 GARDEN GROVE           CA                                       92840 Single Family                          640000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      359000                1907.19                    360                     359                  6.125                      0                      0                    0.25                  6.375 RENO                   NV                                       89509 Single Family                          359000                20060601            79.77999878 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      184000                1284.17                    360                     358                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33015 Condominium                            184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      248800                1555.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 CHANDLER               AZ                                       85226 Single Family                          248800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      608000                3293.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 IRVINE                 CA                                       92606 PUD                                    608000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1000000                5416.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 EADS                   TN                                       38028 Single Family                         1000000                20060601            60.61000061 No MI                                1.00E+17                    2.25               20110501                   11.5                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   267535.93                1672.10                    360                     358                   7.25                      0                      0                    0.25                    7.5 ATLANTA                GA                                       30318 2-4 Family                             268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      448000                2426.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 ANAHEIM                CA                                       92804 Single Family                          448000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      469811                3034.20                    360                     359                    7.5                      0                      0                    0.25                   7.75 ROSEVILLE              CA                                       95747 PUD                                    469811                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      578000                3311.46                    360                     360                  6.625                      0                      0                    0.25                  6.875 TRABUCO                CA                                       92679 PUD                                    578000                20060701            76.05000305 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      112700                 680.90                    360                     358                  6.875                      0                      0                   0.375                   7.25 Miami Beach            FL                                       33141 Condominium                            112700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      556729                3015.62                    360                     359                   6.25                      0                      0                    0.25                    6.5 WOODLAND               CA                                       95776 Single Family                          556729                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      248000                1317.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60629 Single Family                          248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      208000                1105.00                    360                     358                      6                      0                      0                   0.375                  6.375 Spanaway               WA                                       98387 2-4 Family                             208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      369600                2310.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Glendale               AZ                                       85308 PUD                                    369600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      166000                 864.58                    360                     359                      6                      0                      0                    0.25                   6.25 RIDGEFIELD             WA                                       98642 Single Family                          166000                20060601            77.20999908 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      640000                3533.33                    360                     359                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       90056 Single Family                          640000                20060601            71.66999817 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      316000                1612.92                    360                     359                  5.875                      0                      0                    0.25                  6.125 VANCOUVER              WA                                       98682 Single Family                          316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                   539628.74                3709.95                    360                     356                      8                      0                      0                    0.25                   8.25 FT LAUDERDALE          FL                                       33308 Single Family                          540000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      524000                2947.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 CHINO HILLS            CA                                       91709 Single Family                          524000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      238000                 793.33                    360                     359                   3.75                      0                      0                    0.25                      4 BREMERTON              WA                                       98310 Single Family                          238000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                      9                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      634966                3770.11                    360                     359                  6.875                      0                      0                    0.25                  7.125 SAN MARCOS             CA                                       92078 PUD                                    634966                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   255711.22                1555.24                    360                     359                  5.875                      0                      0                    0.25                  6.125 SEATTLE                WA                                       98122 Single Family                          255960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      100400                 763.11                    360                     360                      8                      0                      0                   0.375                  8.375 ROCKPORT               TX                                       78382 Single Family                          100400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      571920                3217.05                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOS ANGELES            CA                                       90024 Condominium                            571920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     2380000               14131.25                    360                     358                  6.875                      0                      0                    0.25                  7.125 LOS ANGELES            CA                                       90210 Single Family                         2380000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      260000                1300.00                    360                     359                   5.75                      0                      0                    0.25                      6 SURPRISE               AZ                                       85388 PUD                                    260000                20060601            78.08000183 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      300000                1718.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 CARSON                 CA                                       90745 Condominium                            300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      840000                4637.50                    360                     360                  6.375                      0                      0                    0.25                  6.625 CARLSBAD               CA                                       92008 Single Family                          840000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      430000                2239.58                    360                     359                      6                      0                      0                    0.25                   6.25 OCEANSIDE              CA                                       92057 PUD                                    430000                20060601            66.76999664 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      304000                1583.33                    360                     359                      6                      0                      0                    0.25                   6.25 QUAIL VALLEY           CA                                       92587 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      236000                1499.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 Columbia               MD                                       21045 PUD                                    236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   606614.55                3754.83                    360                     359                      6                      0                      0                    0.25                   6.25 HOLDEN BEACH           NC                                       28462 Single Family                          609831                20060601                     42 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      580000                3443.75                    360                     359                  6.875                      0                      0                    0.25                  7.125 WALNUT CREEK           CA                                       94597 Single Family                          580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     3675000               21820.31                    360                     360                  6.875                      0                      0                    0.25                  7.125 LOS ANGELES            CA                                       90077 PUD                                   3675000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      380800                2697.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 COLLEGE PARK           MD                                       20740 Single Family                          380800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   14.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      500000                2552.08                    360                     360                  5.875                      0                      0                    0.25                  6.125 ALPHARETTA             GA                                       30005 Single Family                          500000                20060701            41.70000076 No MI                                1.00E+17                    2.25               20110601                 11.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      180320                1108.22                    360                     358                      7                      0                      0                   0.375                  7.375 Otsego                 MN                                       55301 Townhouse                              180320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      494500                2833.07                    360                     359                  6.625                      0                      0                    0.25                  6.875 HENDERSON              NV                                       89044 PUD                                    494500                20060601            69.16000366 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       67500                 421.88                    360                     358                   7.25                      0                      0                    0.25                    7.5 PHILADELPHIA           PA                                       19120 Single Family                           67500                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1432000                8204.17                    360                     360                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90048 Single Family                         1432000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                   599999.24                3312.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAKE HAVASU CITY       AZ                                       86406 Single Family                          600000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      572000                3455.83                    360                     360                      7                      0                      0                    0.25                   7.25 FALLBROOK              CA                                       92028 Single Family                          572000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                     2999900               16249.46                    360                     360                   6.25                      0                      0                    0.25                    6.5 HUNTINGTON BEACH       CA                                       92649 PUD                                   2999900                20060701            61.84999847 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      388000                2983.38                    360                     360                  8.125                      0                      0                   0.375                    8.5 DORCHESTER             MA                                        2121 2-4 Family                             388000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   14.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   271196.55                1864.48                    360                     358                  7.875                      0                      0                   0.375                   8.25 Hastings               MN                                       55033 Single Family                          271200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      481840                2860.93                    360                     359                  6.875                      0                      0                    0.25                  7.125 SAN DIEGO              CA                                       92101 Condominium                            481840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       48800                 315.17                    360                     359                    7.5                      0                      0                    0.25                   7.75 CLEVELAND              OH                                       44111 Single Family                           48800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      254260                1483.18                    360                     358                  6.625                      0                      0                   0.375                      7 Boca Raton             FL                                       33428 Condominium                            254260                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      800000                4666.67                    360                     358                   6.75                      0                      0                    0.25                      7 CORONA                 CA                                       92883 Single Family                          800000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      176200                1046.19                    360                     359                  6.875                      0                      0                    0.25                  7.125 DAVENPORT              FL                                       33897 PUD                                    176200                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      468800                2588.17                    360                     360                  6.375                      0                      0                    0.25                  6.625 ALPHARETTA             GA                                       30004 PUD                                    468800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      780000                4550.00                    360                     359                   6.75                      0                      0                    0.25                      7 CORONA                 CA                                       92883 Single Family                          780000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      972000                5467.50                    360                     360                    6.5                      0                      0                    0.25                   6.75 NEW YORK               NY                                       10023 Condominium                            972000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      523551                2999.51                    360                     359                  6.625                      0                      0                    0.25                  6.875 UPLAND                 CA                                       91784 PUD                                    523551                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      208800                1457.25                    360                     359                      8                      0                      0                   0.375                  8.375 KISSIMMEE              FL                                       34743 PUD                                    208800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      521250                2769.14                    360                     359                  6.125                      0                      0                    0.25                  6.375 OXNARD                 CA                                       93035 Single Family                          521250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1000000                5208.33                    360                     359                      6                      0                      0                    0.25                   6.25 CORONA                 CA                                       92881 PUD                                   1000000                20060601            60.61000061 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      125000                 768.23                    360                     358                  7.125                      0                      0                    0.25                  7.375 SAINT LOUIS            MO                                       63109 Single Family                          125000                20060501            64.09999847 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      631200                3550.50                    360                     360                    6.5                      0                      0                    0.25                   6.75 OAKLAND                CA                                       94611 Single Family                          631200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      513000                2992.50                    360                     359                   6.75                      0                      0                    0.25                      7 CORAL SPRINGS          FL                                       33067 PUD                                    513000                20060601            79.52999878 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   243998.12                1270.83                    360                     359                      6                      0                      0                    0.25                   6.25 RENTON                 WA                                       98055 Single Family                          244000                20060601            78.95999908 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   528087.71                2815.63                    360                     359                  6.125                      0                      0                    0.25                  6.375 GULF SHORES            AL                                       36542 Condominium                            530000                20060601            57.29999924 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      512000                2880.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN JOSE               CA                                       95122 Single Family                          512000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      544000                3060.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89135 PUD                                    544000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      650000                3791.67                    360                     359                   6.75                      0                      0                    0.25                      7 WASHINGTON             DC                                       20009 Condominium                            650000                20060601            69.16000366 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      550000                3093.75                    360                     360                    6.5                      0                      0                    0.25                   6.75 BOCA RATON             FL                                       33431 Single Family                          550000                20060701            24.18000031 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   188518.88                1320.12                    360                     358                  7.125                      0                      0                   0.375                    7.5 CRYSTAL                MN                                       55427 Single Family                          188800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                    516934.9                3706.00                    360                     359                    7.5                      0                      0                    0.25                   7.75 LOS ANGELES            CA                                       90045 Single Family                          517300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       99200                 568.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 CINCINNATI             OH                                       45208 Single Family                           99200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      520000                3087.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 DALY CITY              CA                                       94015 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   524558.93                3448.88                    360                     359                  6.625                      0                      0                    0.25                  6.875 VAN NUYS               CA                                       91406 Single Family                          525000                20060601            72.41000366 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      607900                2976.18                    360                     359                  5.625                      0                      0                    0.25                  5.875 UPPER MARLBORO         MD                                       20772 Single Family                          607900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      496000                2686.67                    360                     360                   6.25                      0                      0                    0.25                    6.5 LAKEWOOD               CA                                       90712 Single Family                          496000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      269600                1797.33                    360                     359                  7.625                      0                      0                   0.375                      8 Anoka                  MN                                       55303 Single Family                          269600                20060601                     80 No MI                                                            2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G02                                                      179200                1026.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 LAHAINA                HI                                       96761 Condominium                            179200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      142300                 770.79                    360                     358                   6.25                      0                      0                    0.25                    6.5 ST GEORGE              UT                                       84790 PUD                                    142300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                    569908.9                3699.60                    360                     359                    6.5                      0                      0                    0.25                   6.75 SUNNYVALE              CA                                       94086 Single Family                          570400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      112000                 653.33                    360                     358                  6.625                      0                      0                   0.375                      7 Clearwater             FL                                       33760 Condominium                            112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                       84000                 551.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85027 Condominium                             84000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                    173727.7                1186.99                    360                     358                  6.875                      0                      0                   0.375                   7.25 MARGATE                FL                                       33063 Townhouse                              174000                20060501            75.65000153 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      140720                 864.84                    360                     359                      7                      0                      0                   0.375                  7.375 Englewood              CO                                       80111 Condominium                            140720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G03                                                      492000                2716.25                    360                     359                  6.375                      0                      0                    0.25                  6.625 HAWTHORNE              CA                                       90250 Single Family                          492000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      580000                3504.17                    360                     359                      7                      0                      0                    0.25                   7.25 LA MIRADA              CA                                       90638 Single Family                          580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      508000                2645.83                    360                     359                      6                      0                      0                    0.25                   6.25 ESCONDIDO              CA                                       92029 Single Family                          508000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      384000                2160.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 ATASCADERO             CA                                       93422 Single Family                          384000                20060601            66.20999908 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      227538                1137.69                    360                     359                  5.625                      0                      0                   0.375                      6 Las Vegas              NV                                       89118 Condominium                            227538                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      400000                2083.33                    360                     358                   5.72                   0.28                      0                    0.25                   6.25 ELK GROVE              CA                                       95758 Single Family                          400000                20060501            82.81999969 PMI                                  1.00E+17                    2.75               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1016400                5717.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 NEW YORK               NY                                       10069 Condominium                           1016400                20060601                     56 No MI                                1.00E+17                    2.25               20110501                  11.75                   2.22                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      520000                3141.67                    360                     359                      7                      0                      0                    0.25                   7.25 VALLEY SPRINGS         CA                                       95252 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      112170                 736.12                    360                     359                  7.625                      0                      0                    0.25                  7.875 CORNELIUS              NC                                       28031 PUD                                    112170                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      216000                1192.50                    360                     358                   6.25                      0                      0                   0.375                  6.625 Peoria                 AZ                                       85345 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      540000                3037.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 LONG BEACH             CA                                       90808 Single Family                          540000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      292600                1523.96                    360                     358                      6                      0                      0                    0.25                   6.25 AVENTURA               FL                                       33180 Condominium                            292600                20060501                     95 Radian Guaranty                      1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      365150                2358.26                    360                     358                  7.375                      0                      0                   0.375                   7.75 FAIRFAX                VA                                       22030 Condominium                            365150                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      686250                4432.03                    360                     359                    7.5                      0                      0                    0.25                   7.75 LOS ANGELES            CA                                       90066 Single Family                          686250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      425200                2436.04                    360                     359                  6.625                      0                      0                    0.25                  6.875 FREEDOM                CA                                       95019 Single Family                          425200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      174930                1239.09                    360                     359                  8.125                      0                      0                   0.375                    8.5 LEHIGH ACRES           FL                                       33972 2-4 Family                             174930                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      129000                 806.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Newport                RI                                        2840 Single Family                          129000                20060501            31.85000038 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      468000                2827.50                    360                     359                      7                      0                      0                    0.25                   7.25 CHARLESTON             SC                                       29401 Condominium                            468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   177305.71                1007.83                    360                     359                   5.25                      0                      0                    0.25                    5.5 MIDDLETOWN             NY                                       10940 Single Family                          177500                20060601            73.95999908 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      344000                2150.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Harrison               NJ                                        7029 2-4 Family                             344000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      200200                1146.98                    360                     359                    6.5                      0                      0                   0.375                  6.875 Queen Creek            AZ                                       85242 PUD                                    200200                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                    463600.5                3009.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 PALATINE               IL                                       60067 Single Family                          464000                20060601            73.65000153 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   122901.14                 537.90                    360                     359                      5                      0                      0                    0.25                   5.25 MIAMI                  FL                                       33161 Single Family                          122949                20060601            43.29000092 No MI                                1.00E+17                    2.25               20110501                  10.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      160000                 983.33                    360                     359                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89106 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      800000                4583.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 HOUSTON                TX                                       77019 Condominium                            800000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      316000                2040.83                    360                     358                    7.5                      0                      0                    0.25                   7.75 FORT LAUDERDALE        FL                                       33312 2-4 Family                             316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      206016                1201.76                    360                     358                  6.625                      0                      0                   0.375                      7 Florence               AZ                                       85232 PUD                                    206016                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      600000                3125.00                    360                     359                      6                      0                      0                    0.25                   6.25 EVERETT                WA                                       98208 Single Family                          600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      215120                1411.73                    360                     359                  7.625                      0                      0                    0.25                  7.875 ORLANDO                FL                                       32837 Condominium                            215120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      632000                3950.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90064 Single Family                          632000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      395920                2185.81                    360                     359                   6.25                      0                      0                   0.375                  6.625 Alexandria             VA                                       22306 Single Family                          395920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      425000                2434.90                    360                     359                    6.5                      0                      0                   0.375                  6.875 CHICAGO                IL                                       60647 2-4 Family                             425000                20060601                  47.75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      220800                1426.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 tacamo                 WA                                       98499 Single Family                          220800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       66500                 429.48                    360                     359                  7.375                      0                      0                   0.375                   7.75 ODESSA                 WA                                       99159 Single Family                           66500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      294950                1689.82                    360                     358                    6.5                      0                      0                   0.375                  6.875 Maitland               FL                                       32751 Townhouse                              294950                20060501                     90 Radian Guaranty                      1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      197600                1399.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 EL MIRAGE              AZ                                       85335 Single Family                          197600                20060601            79.83999634 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      312000                1592.50                    360                     359                  5.875                      0                      0                    0.25                  6.125 MIAMI                  FL                                       33176 Single Family                          312000                20060601                     78 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      208000                1170.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Mesa                   AZ                                       85203 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      511200                3035.25                    360                     358                  6.875                      0                      0                    0.25                  7.125 LOS ANGELES            CA                                       90011 2-4 Family                             511200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   143890.43                 994.57                    360                     359                  7.125                      0                      0                    0.25                  7.375 ARIZONA CITY           AZ                                       85223 2-4 Family                             144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   148490.78                1078.90                    360                     357                    7.5                      0                      0                   0.375                  7.875 MIDLAND                GA                                       31820 Single Family                          148800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      100000                 500.00                    360                     359                   5.75                      0                      0                    0.25                      6 RICHTON PARK           IL                                       60471 Single Family                          100000                20060601            76.91999817 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      191900                1019.47                    360                     359                  6.125                      0                      0                    0.25                  6.375 GEORGETOWN             KY                                       40324 Single Family                          191900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      141750                 930.23                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89101 Single Family                          141750                20060601                     75 No MI                                                            2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      116800                 815.17                    360                     357                      8                      0                      0                   0.375                  8.375 MARIETTA               GA                                       30062 Single Family                          116800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   232568.16                1216.25                    360                     358                    4.5                      0                      0                    0.25                   4.75 LAS VEGAS              NV                                       89148 PUD                                    233156                20060501            75.69999695 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      126800                 673.63                    360                     359                  6.125                      0                      0                    0.25                  6.375 ROLLING MEADOWS        IL                                       60008 Condominium                            126800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    85499.72                 596.72                    360                     357                      8                      0                      0                   0.375                  8.375 DECATUR                GA                                       30035 Condominium                             85500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   119999.45                 762.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 DULUTH                 GA                                       30096 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      244000                1702.92                    360                     359                      8                      0                      0                   0.375                  8.375 LAKELAND               FL                                       33811 PUD                                    244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       94500                 649.69                    360                     359                  7.875                      0                      0                   0.375                   8.25 St Petersburg          FL                                       33711 Single Family                           94500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      591200                3387.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 BONITA                 CA                                       91902 Single Family                          591200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      136000                 779.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 Thornton               CO                                       80229 Single Family                          136000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      223500                1257.19                    360                     358                  6.375                      0                      0                   0.375                   6.75 Oviedo                 FL                                       32765 PUD                                    223500                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      316000                1942.08                    360                     359                      7                      0                      0                   0.375                  7.375 Hayward                CA                                       94545 PUD                                    316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      150400                 971.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Lawrenceville          GA                                       30045 2-4 Family                             150400                20060520                     80 No MI                                1.00E+17                    2.25               20110420                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360420 AFL2
GII                      G03                                                      234392                1220.79                    360                     358                  5.875                      0                      0                   0.375                   6.25 Heber                  CA                                       92249 Single Family                          234392                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      207200                1359.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Pembroke Pines         FL                                       33024 Single Family                          207200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      237600                1584.00                    360                     358                  7.625                      0                      0                   0.375                      8 Gaithersburg           MD                                       20879 Townhouse                              237600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      424000                3003.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Indio                  CA                                       92201 PUD                                    424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1500000                8593.75                    360                     356                    6.5                      0                      0                   0.375                  6.875 MOUNTAIN VILLAGE       CO                                       81435 Condominium                           1500000                20060301            69.27999878 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      121800                 748.56                    360                     360                      7                      0                      0                   0.375                  7.375 AURORA                 CO                                       80012 Single Family                          121800                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      212000                1479.58                    360                     359                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33138 Condominium                            212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      468000                3266.25                    360                     359                      8                      0                      0                   0.375                  8.375 Riverside              CA                                       92503 2-4 Family                             468000                20060601                     80 No MI                                                            2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   239817.38                1657.62                    360                     359                      7                      0                      0                   0.375                  7.375 WINTER PARK            FL                                       32792 PUD                                    240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      212300                1371.10                    360                     358                  7.375                      0                      0                   0.375                   7.75 Carmel                 IN                                       46032 Townhouse                              212300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      238795                1368.10                    360                     358                    6.5                      0                      0                   0.375                  6.875 Maricopa               AZ                                       85239 PUD                                    238795                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      104400                 685.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 Kansas City            MO                                       64138 2-4 Family                             104400                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      719600                4122.71                    360                     360                    6.5                      0                      0                   0.375                  6.875 Haleiwa                HI                                       96712 Single Family                          719600                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      202300                1243.30                    360                     359                      7                      0                      0                   0.375                  7.375 Avondale               AZ                                       85323 PUD                                    202300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      175024                1075.67                    360                     360                      7                      0                      0                   0.375                  7.375 RIO NIDO               CA                                       95471 Single Family                          175024                20060701            63.63999939 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      128000                 840.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 GLENDALE               AZ                                       85301 Single Family                          128000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      166800                1025.12                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85053 Single Family                          166800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      253600                1664.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Weston                 FL                                       33326 Condominium                            253600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      306400                2042.67                    360                     358                  7.625                      0                      0                   0.375                      8 FREDERICKSBURG         VA                                       22406 Single Family                          306400                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      327666                1843.12                    360                     358                  6.375                      0                      0                   0.375                   6.75 Fresno                 CA                                       93722 Single Family                          327666                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       74693                 435.71                    360                     358                  6.625                      0                      0                   0.375                      7 Myrtle Beach           SC                                       29579 Condominium                             74693                20060501            48.97999954 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      141700                 811.82                    360                     358                    6.5                      0                      0                   0.375                  6.875 Fairfax                VA                                       22031 Condominium                            141700                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      183750                1110.16                    360                     359                  6.875                      0                      0                   0.375                   7.25 PORTLAND               OR                                       97217 Single Family                          183750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      189600                1007.25                    360                     359                      6                      0                      0                   0.375                  6.375 DEL SUR                CA                                       93534 Condominium                            189600                20060601                     80 No MI                                1.00E+17                   2.375               20080501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360501 AFL2
GI                       G03                                                    64959.77 383.26                                    360                     328                  5.125                      0                      0                   0.375                    5.5 EGG HARBOR TOWNSHIP    NJ                                        8234 Condominium                             67500                20031101                     90 YES                                  1.00E+17                    3.75               20081001                   10.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20331001 ALT1
GI                       G03                                                      116000                 725.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 PLANO                  TX                                       75024 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  3.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      172500                 934.38                    360                     359                  6.125                      0                      0                   0.375                    6.5 QUEEN CREEK            AZ                                       85243 Single Family                          172500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      268000                1730.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 North Plainfield       NJ                                        7060 2-4 Family                             268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   144144.49                 924.61                    360                     358                   6.25                      0                      0                   0.375                  6.625 SAINT LOUIS            MO                                       63114 Single Family                          144400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      160000                 900.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Fort Lauderdale        FL                                       33311 Single Family                          160000                20060501            46.24000168 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      353600                2283.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 SILVER SPRING          MD                                       20906 Single Family                          353600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      460000                2491.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 SAN JOSE               CA                                       95124 Single Family                          460000                20060501            63.88999939 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      346801                2095.26                    360                     358                  6.875                      0                      0                   0.375                   7.25 Tipp City              OH                                       45371 Single Family                          346801                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      248512                1371.99                    360                     356                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89148 PUD                                    248512                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   191877.57                1442.43                    360                     359                  7.875                      0                      0                   0.375                   8.25 Littleton              CO                                       80120 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      118400                 703.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 Parachute              CO                                       81635 Townhouse                              118400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      504000                2782.50                    360                     359                   6.25                      0                      0                   0.375                  6.625 BREA                   CA                                       92821 PUD                                    504000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      232000                1450.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAVEEN                 AZ                                       85339 PUD                                    232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      170100                1116.28                    360                     359                    7.5                      0                      0                   0.375                  7.875 Delanco                NJ                                        8075 Condominium                            170100                20060601            89.98000336 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   148966.46                 713.80                    360                     356                  5.375                      0                      0                   0.375                   5.75 FORT MYERS             FL                                       33912 PUD                                    156000                20060301            58.86999893 No MI                                1.00E+17                    2.25               20110201                  10.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                  1422982.01               10208.87                    360                     358                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85048 PUD                                   1425000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      236119                1672.51                    360                     360                  8.125                      0                      0                   0.375                    8.5 QUEEN CREEK            AZ                                       85242 PUD                                    236119                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   311768.45                2181.55                    360                     359                  7.125                      0                      0                   0.375                    7.5 Paterson               NJ                                        7513 2-4 Family                             312000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   147910.34                1137.99                    360                     359                  8.125                      0                      0                   0.375                    8.5 OVILLA                 TX                                       75154 Single Family                          148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      119890                 811.76                    360                     359                   7.75                      0                      0                   0.375                  8.125 PORTLAND               OR                                       97220 Single Family                          119890                20060601            74.47000122 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      236000                1597.92                    360                     359                   7.75                      0                      0                   0.375                  8.125 North Plainfield       NJ                                        7060 Single Family                          236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      144000                 825.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89106 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      220271                1193.13                    360                     359                  6.125                      0                      0                   0.375                    6.5 Highlands Ranch        CO                                       80130 Single Family                          220271                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      238651                1591.01                    360                     359                  7.625                      0                      0                   0.375                      8 AURORA                 CO                                       80013 Single Family                          238651                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      152000                1060.83                    360                     359                      8                      0                      0                   0.375                  8.375 Arvada                 CO                                       80003 Single Family                          152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      257397                1715.98                    360                     359                  7.625                      0                      0                   0.375                      8 Castle Rock            CO                                       80104 PUD                                    257397                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   160799.99                 887.75                    360                     356                   6.25                      0                      0                   0.375                  6.625 SHAKOPEE               MN                                       55379 PUD                                    160800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      279168                1773.88                    360                     359                   7.25                      0                      0                   0.375                  7.625 ORLANDO                FL                                       32819 Condominium                            279168                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      199920                1062.08                    360                     358                      6                      0                      0                   0.375                  6.375 Tukwila                WA                                       98168 Single Family                          199920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      412000                2403.33                    360                     358                  6.625                      0                      0                   0.375                      7 Seattle                WA                                       98105 2-4 Family                             412000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   115804.52                 762.04                    360                     358                  6.625                      0                      0                    0.25                  6.875 OCEAN SPRINGS          MS                                       39564 Condominium                            116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      462400                3034.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 Sylmar                 CA                                       91342 Single Family                          462400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      180000                1162.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hollywood              FL                                       33024 Condominium                            180000                20060601                     80 No MI                                1.00E+17                    2.25               20130501                  12.75                  1.875                       1 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360501 AFL2
GII                      G02                                                      172000                 931.67                    360                     349                  6.125                      0                      0                   0.375                    6.5 MIAMI SPRINGS          FL                                       33166 Single Family                          172000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 AFL2
GII                      G02                                                      417000                2432.50                    360                     360                  6.625                      0                      0                   0.375                      7 Frederick              MD                                       21701 PUD                                    417000                20060701            74.73000336 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      219513                1189.03                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89149 PUD                                    219513                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      272000                1898.33                    360                     358                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33155 Single Family                          272000                20060501                     80 No MI                                                            2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      259973                1462.35                    360                     358                    6.5                      0                      0                    0.25                   6.75 TOLLESON               AZ                                       85353 PUD                                    259973                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      359375                1871.74                    360                     358                      6                      0                      0                    0.25                   6.25 MANAHAWKIN             NJ                                        8050 Single Family                          360000                20060501            66.05999756 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   207469.95                1296.75                    360                     358                      6                      0                      0                   0.375                  6.375 DRAPER                 UT                                       84020 Single Family                          207856                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    395997.5                2557.48                    360                     358                  7.375                      0                      0                   0.375                   7.75 South Gate             CA                                       90280 Single Family                          396000                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      172000                 967.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 MARTIN                 MI                                       49070 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      260000                1706.25                    360                     357                    7.5                      0                      0                   0.375                  7.875 Hagerstown             MD                                       21740 Single Family                          260000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   163461.99                 868.39                    360                     358                  6.125                      0                      0                    0.25                  6.375 THORNTON               CO                                       80241 Condominium                            163462                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                       82650                 473.52                    360                     357                  6.625                      0                      0                    0.25                  6.875 IRVINE                 KY                                       40336 Single Family                           82650                20060401                     95 Radian Guaranty                      1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      360000                2250.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 BELTSVILLE             MD                                       20705 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      370250                2314.06                    360                     359                   7.25                      0                      0                    0.25                    7.5 STUART                 FL                                       34997 PUD                                    370250                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      328000                1776.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 WHITE PLAINS           MD                                       20695 Single Family                          328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      150000                 843.75                    360                     358                    6.5                      0                      0                    0.25                   6.75 VENICE                 FL                                       34292 PUD                                    150000                20060501            44.40999985 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      115500                 721.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 Atlanta                GA                                       30316 Single Family                          115500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      107200                 536.00                    360                     358                   5.75                      0                      0                    0.25                      6 LADSON                 SC                                       29456 Single Family                          107200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   204522.17                1320.87                    360                     357                  7.375                      0                      0                   0.375                   7.75 Gilbert                AZ                                       85296 PUD                                    204800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      111272                 718.63                    360                     358                  7.375                      0                      0                   0.375                   7.75 Fort Myers             FL                                       33905 2-4 Family                             112000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      194925                1279.20                    360                     356                    7.5                      0                      0                   0.375                  7.875 OLD BRIDGE TOWNSHIP    NJ                                        8857 Condominium                            194925                20060301            74.97000122 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      410400                2308.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 LONG BEACH             CA                                       90806 Single Family                          410400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   150275.98                 861.31                    360                     358                  6.625                      0                      0                    0.25                  6.875 DENVER                 CO                                       80249 PUD                                    150400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      149550                 810.06                    360                     358                   6.25                      0                      0                    0.25                    6.5 LONGS                  SC                                       29568 Single Family                          149550                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      200000                1145.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 EVERETT                WA                                       98204 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      344000                1755.83                    360                     358                  5.875                      0                      0                    0.25                  6.125 LAURELTON              NY                                       11413 Single Family                          344000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      152250                 872.27                    360                     359                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85016 Condominium                            152250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      186351                1009.40                    360                     358                   6.25                      0                      0                    0.25                    6.5 GLEN ALLEN             VA                                       23060 PUD                                    186351                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      352800                2021.25                    360                     356                    6.5                      0                      0                   0.375                  6.875 Passaic                NJ                                        7055 2-4 Family                             352800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      220000                1535.42                    360                     358                      8                      0                      0                   0.375                  8.375 Fort Myers             FL                                       33919 Single Family                          220000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      447800                3078.63                    360                     358                  7.875                      0                      0                   0.375                   8.25 Berlin                 MD                                       21811 Condominium                            447800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   239692.87                1803.04                    360                     358                  7.875                      0                      0                   0.375                   8.25 MILWAUKIE              OR                                       97222 2-4 Family                             240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      332000                1902.08                    360                     358                  6.625                      0                      0                    0.25                  6.875 COMPTON                CA                                       90221 Single Family                          332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      150000                 859.38                    360                     358                    6.5                      0                      0                   0.375                  6.875 CAPE CORAL             FL                                       33904 Condominium                            150000                20060501            34.09000015 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      468000                3266.25                    360                     358                      8                      0                      0                   0.375                  8.375 SCOTTSDALE             AZ                                       85258 Single Family                          468000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   345372.72                2186.96                    360                     358                   6.25                      0                      0                    0.25                    6.5 RIVERSIDE              CA                                       92501 Single Family                          346000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      251950                 997.30                    360                     358                    4.5                      0                      0                    0.25                   4.75 LEESBURG               VA                                       20175 Condominium                            251950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   9.75                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      285300                1545.38                    360                     358                   6.25                      0                      0                    0.25                    6.5 SHREWSBURY             PA                                       17361 PUD                                    285300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                    76395.57                 490.04                    360                     358                   6.25                      0                      0                   0.375                  6.625 Katy                   TX                                       77449 PUD                                     76531                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      346000                1874.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 SANTA ANA              CA                                       92707 Single Family                          346000                20060601            58.63999939 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      117600                 820.75                    360                     358                      8                      0                      0                   0.375                  8.375 Collinsville           IL                                       62234 Single Family                          117600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      152000                 870.84                    360                     360                    6.5                      0                      0                   0.375                  6.875 MELROSE                TN                                       37204 Single Family                          152000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      298400                1616.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 FRESNO                 CA                                       93722 Single Family                          298400                20060601            79.90000153 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      613040                4086.93                    360                     357                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80207 Single Family                          613040                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                   318721.14                2018.19                    360                     358                   6.25                      0                      0                    0.25                    6.5 SAN ANTONIO            TX                                       78248 Single Family                          319300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      348000                2030.00                    360                     359                  6.625                      0                      0                   0.375                      7 Big Bear Lake          CA                                       92315 Single Family                          348000                20060601                     80 No MI                                                            2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      340000                2089.58                    360                     358                      7                      0                      0                   0.375                  7.375 Woodbridge             VA                                       22193 Single Family                          340000                20060501                     80 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      136000                 892.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 Fort Pierce            FL                                       34950 Single Family                          136000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      176000                 971.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 HENDERSON              NV                                       89015 PUD                                    176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      121308                 745.54                    360                     358                      7                      0                      0                   0.375                  7.375 Durham                 NC                                       27703 PUD                                    121308                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      260000                1408.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 AVON                   CO                                       81620 Condominium                            260000                20060501            59.77000046 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      186320                1048.05                    360                     359                    6.5                      0                      0                    0.25                   6.75 CUMMING                GA                                       30041 PUD                                    186320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    707998.5                4351.24                    360                     358                      7                      0                      0                   0.375                  7.375 Cupertino              CA                                       95014 Single Family                          708000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      276750                1845.00                    360                     358                  7.625                      0                      0                   0.375                      8 FORT WORTH             TX                                       76179 PUD                                    276750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   101043.74                 742.94                    360                     357                  7.625                      0                      0                   0.375                      8 Stone Mountain         GA                                       30087 Single Family                          101250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      291950                1581.40                    360                     358                   6.25                      0                      0                    0.25                    6.5 BOYNTON BEACH          FL                                       33426 PUD                                    291950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      182335                 911.68                    360                     358                   5.75                      0                      0                    0.25                      6 STUART                 FL                                       34997 Condominium                            182335                20060501                     95 Republic MIC                         1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       78000                 560.63                    360                     359                   8.25                      0                      0                   0.375                  8.625 Portsmouth             VA                                       23704 2-4 Family                              78000                20060601                     80 No MI                                1.00E+17                    2.25               20160501                 13.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360501 AFL2
GIII                     G01                                                      165347                 706.17                    360                     358                  4.875                      0                      0                    0.25                  5.125 MONUMENT               CO                                       80132 PUD                                    165347                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      228400                1308.54                    360                     359                  6.625                      0                      0                    0.25                  6.875 SEATAC                 WA                                       98168 Single Family                          228400                20060601            77.41999817 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      178520                 985.58                    360                     358                  6.375                      0                      0                    0.25                  6.625 CUMMING                GA                                       30040 PUD                                    178520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      236954                1530.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 MESA                   AZ                                       85206 PUD                                    236954                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      160000                 933.34                    360                     359                  6.625                      0                      0                   0.375                      7 Apopka                 FL                                       32703 Condominium                            160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G01                                                      206400                1204.00                    360                     358                  6.625                      0                      0                   0.375                      7 SUN CITY               CA                                       92586 PUD                                    206400                20060501                     80 No MI                                1.00E+17                    2.25               20090401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 WALN
GI                       G03                                                   141599.61                 885.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89121 PUD                                    141600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      253472                1452.19                    360                     358                    6.5                      0                      0                   0.375                  6.875 Surprise               AZ                                       85374 PUD                                    253472                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      233600                1533.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 LAYTON                 UT                                       84040 Single Family                          233600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      195990                1265.77                    360                     359                  7.375                      0                      0                   0.375                   7.75 PALM BAY               FL                                       32907 Single Family                          195990                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      255600                1650.75                    360                     357                  7.375                      0                      0                   0.375                   7.75 Lancaster              CA                                       93535 Single Family                          255600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      368800                2266.58                    360                     356                      7                      0                      0                   0.375                  7.375 Conyers                GA                                       30094 Single Family                          368800                20060301                     80 No MI                                                            2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   191864.49                1375.51                    360                     359                  7.375                      0                      0                   0.375                   7.75 st augustine           FL                                       32092 PUD                                    192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      375000                1992.19                    360                     360                      6                      0                      0                   0.375                  6.375 DALLAS                 TX                                       75209 Single Family                          375000                20060701            67.44999695 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      292000                1885.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89129 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      220000                1420.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 VEYO                   UT                                       84782 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      380000                2454.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85050 PUD                                    380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      258750                1401.56                    360                     356                  6.125                      0                      0                   0.375                    6.5 Frederick              MD                                       21702 PUD                                    258750                20060301                     75 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      189000                1260.00                    360                     359                  7.625                      0                      0                   0.375                      8 CROFTON                MD                                       21114 Condominium                            189000                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      220872                1196.39                    360                     360                  6.125                      0                      0                   0.375                    6.5 LENEXA                 KS                                       66227 PUD                                    220872                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      607000                3856.98                    360                     359                   7.25                      0                      0                   0.375                  7.625 MITCHELLVILLE          MD                                       20721 Single Family                          607000                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      399000                2493.75                    360                     360                  7.125                      0                      0                   0.375                    7.5 WILMINGTON             CA                                       90744 2-4 Family                             399000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      144000                 915.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 PHOENIX                AZ                                       85006 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      115200                 756.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 COLORADO SPRINGS       CO                                       80911 Single Family                          115200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      149250                 979.45                    360                     360                    7.5                      0                      0                   0.375                  7.875 Tucson                 AZ                                       85719 Single Family                          149250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      344000                2293.33                    360                     359                  7.625                      0                      0                   0.375                      8 PEORIA                 AZ                                       85382 Single Family                          344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      540000                3768.75                    360                     359                      8                      0                      0                   0.375                  8.375 STAMFORD               CT                                        6902 2-4 Family                             540000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      213000                1442.19                    360                     358                   7.75                      0                      0                   0.375                  8.125 Las Vegas              NV                                       89122 PUD                                    213000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      301700                1917.05                    360                     358                   7.25                      0                      0                   0.375                  7.625 South Lebanon          OH                                       45065 PUD                                    301700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      181424                 982.71                    360                     358                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32828 PUD                                    181424                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      320000                2066.67                    360                     357                  7.375                      0                      0                   0.375                   7.75 Woodbridge             VA                                       22193 Single Family                          320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      160000                1016.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 MIAMI                  FL                                       33196 Condominium                            160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      336000                1890.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 HONOLULU               HI                                       96815 Condominium                            336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       85200                 594.62                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80229 Condominium                             85200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      195000                 995.31                    360                     358                  5.385                   0.49                      0                    0.25                  6.125 JACKSONVILLE           FL                                       32221 PUD                                    195000                20060501            89.86000061 Republic MIC                         1.00E+17                   2.875               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   201628.17                1534.43                    360                     358                      8                      0                      0                   0.375                  8.375 Roselle                NJ                                        7203 Single Family                          201880                20060501                     80 No MI                                                            2.25               20110401                 13.375                  2.135                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      231400                1446.25                    360                     358                   7.25                      0                      0                    0.25                    7.5 PINELLAS PARK          FL                                       33781 PUD                                    231400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G01                                                      110400                 609.50                    360                     359                   6.25                      0                      0                   0.375                  6.625 Saint Cloud            FL                                       34769 Single Family                          110400                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G01                                                      640000                4466.67                    360                     358                      8                      0                      0                   0.375                  8.375 Henderson              NV                                       89011 Condominium                            640000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      150400                 987.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Grand Junction         CO                                       81501 Single Family                          150400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      266400                1885.56                    360                     360                   7.25                      0                      0                   0.375                  7.625 BEAVERTON              OR                                       97008 Single Family                          266400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      124000                 671.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 QUEEN CREEK            AZ                                       85243 PUD                                    124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                    79076.07                 540.28                    360                     358                  6.875                      0                      0                   0.375                   7.25 Hinkley                CA                                       92347 Single Family                           79200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      860000                5643.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Myrtle Beach           SC                                       29579 Single Family                          860000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      176850                1142.16                    360                     358                    7.5                      0                      0                    0.25                   7.75 EDINBURG               VA                                       22824 Single Family                          176850                20060501                     90 United Guaranty                      1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                   760343.58                3643.31                    360                     357                  5.375                      0                      0                   0.375                   5.75 Fairfax                VA                                       22030 Single Family                          760400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  10.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      200000                1208.33                    360                     358                      7                      0                      0                    0.25                   7.25 CLERMONT               FL                                       34714 PUD                                    200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      237000                1596.71                    360                     360                   6.75                      0                      0                   0.375                  7.125 FORT MYERS             FL                                       33913 PUD                                    237000                20060701                  64.75 No MI                                1.00E+17                    2.25               20160601                 12.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20360601 AFL2
GIII                     G02                                                      216700                1218.94                    360                     358                    6.5                      0                      0                    0.25                   6.75 RUSKIN                 FL                                       33570 PUD                                    216700                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      266550                1721.47                    360                     359                  7.375                      0                      0                   0.375                   7.75 GILBERT                AZ                                       85297 PUD                                    266550                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      318750                2224.61                    360                     358                      8                      0                      0                   0.375                  8.375 LOS ANGELES            CA                                       90044 2-4 Family                             318750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      284050                1627.37                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89120 Single Family                          284050                20060501                     95 GE Capital MI                        1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      168750                1037.11                    360                     358                  7.125                      0                      0                    0.25                  7.375 KAPLAN                 LA                                       70548 Single Family                          168750                20060501            74.66999817 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                   126216.46                 894.65                    360                     358                  7.375                      0                      0                    0.25                  7.625 OCEAN SPRINGS          MS                                       39564 Condominium                            126400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                   663988.32                4288.26                    360                     356                  7.375                      0                      0                   0.375                   7.75 SAN MARCOS             CA                                       92078 PUD                                    664000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      292000                1642.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 HESPERIA               CA                                       92345 Single Family                          292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    125043.8                 951.62                    360                     358                      8                      0                      0                   0.375                  8.375 Pleasantville          NJ                                        8232 Single Family                          125200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      380000                2097.92                    360                     356                  6.375                      0                      0                    0.25                  6.625 REDLANDS               CA                                       92373 Single Family                          380000                20060301            78.34999847 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G01                                                       96000                 600.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 SAFFORD                AZ                                       85546 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      123409                 835.58                    360                     359                   7.75                      0                      0                   0.375                  8.125 Pearland               TX                                       77584 PUD                                    123409                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                       84000                 402.50                    360                     358                    5.5                      0                      0                    0.25                   5.75 DALLAS                 TX                                       75231 Condominium                             84000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      216000                1350.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Manassas               VA                                       20110 PUD                                    216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      270000                1743.75                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89131 PUD                                    270000                20060601            79.41000366 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      291262                1608.01                    360                     356                   6.25                      0                      0                   0.375                  6.625 CARMEL                 IN                                       46033 PUD                                    291312                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      519000                3297.81                    360                     359                  7.375                      0                      0                    0.25                  7.625 LANCASTER              CA                                       93536 Single Family                          519000                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      475000                3117.19                    360                     359                  7.625                      0                      0                    0.25                  7.875 BOSTON                 MA                                        2118 Condominium                            475000                20060601            74.80000305 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      463272                2316.36                    360                     356                   5.75                      0                      0                    0.25                      6 LINCOLN                CA                                       95648 Single Family                          463272                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      730000                4258.33                    360                     358                   6.75                      0                      0                    0.25                      7 RIPON                  CA                                       95366 Single Family                          730000                20060501            66.36000061 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      446000                2746.10                    360                     360                      6                      0                      0                    0.25                   6.25 GIG HARBOR             WA                                       98335 Single Family                          446000                20060701            66.06999969 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                     3500000               23697.92                    360                     358                  7.875                      0                      0                    0.25                  8.125 CARPINTERIA            CA                                       93013 Single Family                         3500000                20060501            23.32999992 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      600000                3375.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 UPLAND                 CA                                       91784 PUD                                    600000                20060601            79.79000092 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      455500                2419.84                    360                     358                  6.125                      0                      0                    0.25                  6.375 WASHINGTON             DC                                       20015 Single Family                          455500                20060501            58.77000046 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      448000                2473.33                    360                     359                  6.375                      0                      0                    0.25                  6.625 FAIR OAKS              CA                                       95628 Single Family                          448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      520000                2979.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 ORANGE                 CA                                       92869 Single Family                          520000                20060601            73.23999786 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      248000                1575.83                    360                     358                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20109 PUD                                    248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      685000                3639.06                    360                     359                  6.125                      0                      0                    0.25                  6.375 CASTAIC                CA                                       91384 PUD                                    685000                20060601            57.08000183 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      489150                2853.38                    360                     358                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89178 PUD                                    489150                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      460000                2539.58                    360                     360                  6.375                      0                      0                    0.25                  6.625 WATERTOWN              MA                                        2472 Single Family                          460000                20060701            71.98999786 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      515000                2843.23                    360                     359                  6.375                      0                      0                    0.25                  6.625 WALL TWP               NJ                                        7719 Single Family                          515000                20060601            65.19000244 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      456000                2280.00                    360                     359                   5.75                      0                      0                    0.25                      6 WINTER PARK            FL                                       32792 Single Family                          456000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      589650                2886.83                    360                     359                  5.625                      0                      0                    0.25                  5.875 SOUTH RIDING           VA                                       20152 PUD                                    589650                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   603801.19                3962.45                    360                     354                  7.625                      0                      0                    0.25                  7.875 CASTRO VALLEY          CA                                       94546 Single Family                          604000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G03                                                      500000                2708.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 SIMI VALLEY            CA                                       93065 PUD                                    500000                20060601            58.47999954 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      455900                2421.97                    360                     359                  6.125                      0                      0                    0.25                  6.375 FAIRFAX                VA                                       22033 PUD                                    455900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   145568.41                1023.65                    360                     355                  7.125                      0                      0                   0.375                    7.5 Brooklyn Center        MN                                       55429 Single Family                          146400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                      178850                 950.14                    360                     358                      6                      0                      0                   0.375                  6.375 La Mesa                CA                                       91941 Single Family                          178850                20060501                   36.5 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      199550                1309.55                    360                     357                    7.5                      0                      0                   0.375                  7.875 Chicago                IL                                       60624 2-4 Family                             199550                20060401                     65 No MI                                                            2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      400000                2416.67                    360                     359                      7                      0                      0                    0.25                   7.25 FALLBROOK              CA                                       92028 Single Family                          400000                20060601            57.97000122 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      217454                1336.44                    360                     360                      7                      0                      0                   0.375                  7.375 ST PAUL                TX                                       75098 PUD                                    217454                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      195828                1060.73                    360                     358                  6.125                      0                      0                   0.375                    6.5 Chicago                IL                                       60626 Condominium                            195828                20060501                     65 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G01                                                   243751.23                1443.35                    360                     359                  5.625                      0                      0                    0.25                  5.875 MCKINNEY               TX                                       75070 PUD                                    244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    153247.2                1060.88                    360                     357                      7                      0                      0                   0.375                  7.375 Buford                 GA                                       30519 PUD                                    153600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      225000                1242.19                    360                     358                   6.25                      0                      0                   0.375                  6.625 Hilton Head Island     SC                                       29926 PUD                                    225000                20060501                  56.25 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      328800                1918.00                    360                     358                   6.75                      0                      0                    0.25                      7 HARMONY                FL                                       34773 PUD                                    328800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      315200                1707.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 WHITE PLAINS           MD                                       20695 PUD                                    315200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      235800                1352.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       93543 Single Family                          236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   109402.76                 710.81                    360                     358                    6.5                      0                      0                    0.25                   6.75 TAMPA                  FL                                       33618 Condominium                            109592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      276000                1581.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Hilton Head Island     SC                                       29928 PUD                                    276000                20060501            64.94000244 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                       77520                 508.73                    360                     359                  7.625                      0                      0                    0.25                  7.875 TAMPA                  FL                                       33614 Condominium                             77520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      250392                1199.80                    360                     359                    5.5                      0                      0                    0.25                   5.75 # 141              ESCOCA                                       92027 Condominium                            250392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   162973.11                 882.77                    360                     358                  6.125                      0                      0                   0.375                    6.5 Hilton Head Island     SC                                       29926 Condominium                            163000                20060501            71.48999786 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                    123935.8                 658.41                    360                     358                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89103 Condominium                            124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   174226.38                1045.62                    360                     359                   5.75                      0                      0                    0.25                      6 ROCKY RIVER            OH                                       44116 Single Family                          174400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      171192                 998.62                    360                     358                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89128 Condominium                            171192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      176350                1010.34                    360                     359                    6.5                      0                      0                   0.375                  6.875 Buckeye                AZ                                       85326 PUD                                    176350                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      335250                1885.78                    360                     358                  6.375                      0                      0                   0.375                   6.75 Lexington              SC                                       29072 PUD                                    335250                20060501                     75 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                    269189.6                1618.79                    360                     357                   5.75                      0                      0                    0.25                      6 WEST YARMOUTH          MA                                        2673 Single Family                          270000                20060401                   67.5 No MI                                1.00E+17                    2.25               20110301                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                   115596.17                 626.17                    360                     359                   5.82                   0.43                      0                    0.25                    6.5 KALAMAZOO              MI                                       49048 Single Family                          115600                20060601                     85 United Guaranty                      1.00E+17                   2.875               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      123920                 748.68                    360                     359                      7                      0                      0                    0.25                   7.25 MIAMI                  FL                                       33015 Condominium                            123920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  2.195                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      124500                 687.34                    360                     359                  6.375                      0                      0                    0.25                  6.625 BOISE                  ID                                       83706 Single Family                          124500                20060601                     50 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      247500                1366.41                    360                     358                  5.885                   0.49                      0                    0.25                  6.625 WEBSTER                MA                                        1570 Single Family                          247500                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 11.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      245700                1561.22                    360                     358                  6.845                   0.53                      0                    0.25                  7.625 BROCKTON               MA                                        2302 Single Family                          245700                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 12.625                  2.135                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      264000                1650.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 HEMET                  CA                                       92544 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.095                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1995000               11845.31                    360                     357                   6.75                      0                      0                   0.375                  7.125 Rolling Hills          CA                                       90274 Single Family                         1995000                20060401            62.34000015 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                     1000000                6562.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 CHANTILLY              VA                                       20151 Single Family                         1000000                20060601            68.97000122 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      184000                1092.50                    360                     357                   6.75                      0                      0                   0.375                  7.125 Atlanta                GA                                       30319 Single Family                          184000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      264000                1677.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 Midway                 GA                                       31320 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      306960                1598.75                    360                     358                      6                      0                      0                    0.25                   6.25 SARASOTA               FL                                       34238 PUD                                    306960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      408000                2635.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 Benicia                CA                                       94510 Single Family                          408000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      332800                2080.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Ashland                MA                                        1721 Single Family                          332800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      397500                1987.50                    360                     359                   5.75                      0                      0                    0.25                      6 VIRGINIA BEACH         VA                                       23454 Single Family                          397500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      282000                1556.88                    360                     360                  6.375                      0                      0                    0.25                  6.625 AURORA                 IL                                       60503 Single Family                          282000                20060701            75.19999695 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      243600                1192.63                    360                     358                  5.385                   0.24                      0                    0.25                  5.875 POTTSTOWN              PA                                       19464 PUD                                    243600                20060501            84.29000092 Republic MIC                         1.00E+17                   2.625               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    55964.29                 420.71                    360                     359                  7.875                      0                      0                   0.375                   8.25 INDIANAPOLIS           IN                                       46225 Single Family                           56000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  2.135                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      255500                1543.65                    360                     358                  6.875                      0                      0                   0.375                   7.25 Litchfield Park        AZ                                       85340 Single Family                          255500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      417000                2345.63                    360                     358                  6.375                      0                      0                   0.375                   6.75 Hilton Head            SC                                       29926 PUD                                    417000                20060501            68.36000061 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      320000                2000.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 ELKRIDGE               MD                                       21075 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   115847.25                 587.75                    360                     359                   4.25                      0                      0                    0.25                    4.5 LAS VEGAS              NV                                       89103 Condominium                            116000                20060601            72.05000305 No MI                                1.00E+17                    2.25               20110501                    9.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      135318                 888.02                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pearland               TX                                       77584 PUD                                    135318                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      315250                1707.60                    360                     358                  6.125                      0                      0                   0.375                    6.5 OKATIE                 SC                                       29909 PUD                                    315250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   280787.59                1871.16                    360                     358                   6.75                      0                      0                    0.25                      7 SANDY                  UT                                       84092 Single Family                          281250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      401050                1879.92                    360                     359                  5.375                      0                      0                    0.25                  5.625 ANAHEIM                CA                                       92804 Single Family                          401050                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      307420                1921.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 FREDERICK              MD                                       21702 Townhouse                              307420                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      183240                1011.64                    360                     358                  6.375                      0                      0                    0.25                  6.625 ORLANDO                FL                                       32828 PUD                                    183240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   181335.93                1147.20                    360                     359                   6.25                      0                      0                    0.25                    6.5 RUTHER GLEN            VA                                       22546 PUD                                    181500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      525600                3777.75                    360                     359                   8.25                      0                      0                   0.375                  8.625 Santa Rosa             CA                                       95403 Single Family                          525600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      158080                1020.93                    360                     357                  7.375                      0                      0                   0.375                   7.75 Richmond               VA                                       23220 Single Family                          158080                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      137600                 788.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 Covington              GA                                       30016 PUD                                    137600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      116359                 666.64                    360                     357                    6.5                      0                      0                   0.375                  6.875 OKATIE                 SC                                       29909 PUD                                    116359                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      330000                1993.75                    360                     359                      7                      0                      0                    0.25                   7.25 LOMPOC                 CA                                       93436 Single Family                          330000                20060601            70.20999908 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   277327.28                1943.47                    360                     357                   6.59                   0.66                      0                    0.25                    7.5 MARLBOROUGH            MA                                        1752 Single Family                          277950                20060401                     85 PMI                                  1.00E+17                    3.25               20110301                   13.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      263000                1479.38                    360                     358                  6.375                      0                      0                   0.375                   6.75 OAKLAND                CA                                       94621 Single Family                          263000                20060501            74.08000183 No MI                                1.00E+17                    2.25               20110401                  11.75                   2.34                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    71969.36                 485.65                    360                     358                   6.75                      0                      0                   0.375                  7.125 Mount Calvary          WI                                       53057 2-4 Family                              72085                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      364000                2123.33                    360                     358                  6.625                      0                      0                   0.375                      7 Hilton Head Island     SC                                       29928 Condominium                            364000                20060501                     65 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   288625.98                1833.98                    360                     358                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32832 PUD                                    288626                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      390000                1909.38                    360                     359                  5.625                      0                      0                    0.25                  5.875 SAN DIMAS              CA                                       91773 PUD                                    390000                20060601            64.45999908 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      325000                1760.42                    360                     358                  6.125                      0                      0                   0.375                    6.5 Hilton Head Island     SC                                       29928 Condominium                            325000                20060501            59.09000015 No MI                                1.00E+17                       2               20110401                   11.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      364650                1899.22                    360                     358                      6                      0                      0                    0.25                   6.25 LITTLETON              CO                                       80123 PUD                                    364650                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    204823.5                1329.63                    360                     359                    6.5                      0                      0                    0.25                   6.75 GLENDALE               AZ                                       85308 Single Family                          205000                20060601            73.20999908 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      191000                1114.17                    360                     358                  6.625                      0                      0                   0.375                      7 Hilton Head Island     SC                                       29928 Condominium                            191000                20060501            65.41000366 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      325550                1797.31                    360                     358                  6.375                      0                      0                    0.25                  6.625 CUTLER BAY             FL                                       33190 PUD                                    325550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      334858                1709.17                    360                     350                  5.345                   0.53                      0                    0.25                  6.125 FREDERICKSBURG         VA                                       22401 PUD                                    334858                20050901                     90 Republic MIC                         1.00E+17                    2.75               20100801                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350801 ADN1
GI                       G02                                                      260000                1751.67                    360                     360                   6.75                      0                      0                   0.375                  7.125 FORT MYERS             FL                                       33913 PUD                                    260000                20060701                     65 No MI                                1.00E+17                    2.25               20160601                 12.125                   1.97                       1 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20360601 AFL2
GII                      G02                                                      168750                 949.22                    360                     358                  6.375                      0                      0                   0.375                   6.75 Hilton Head Island     SC                                       29928 Condominium                            168750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   327758.12                2052.45                    360                     356                  6.125                      0                      0                    0.25                  6.375 HEBER CITY             UT                                       84032 Single Family                       328986.32                20060301            79.26999664 No MI                                       0                    2.25               20110201                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                      185200                1118.92                    360                     358                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85041 Single Family                          185200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                    77575.41                 395.96                    360                     358                  5.385                   0.49                      0                    0.25                  6.125 MCGEE                  MO                                       63763 Single Family                           77580                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      177600                1128.50                    360                     357                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89142 Single Family                          177600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                    311681.9                1845.60                    360                     359                  5.625                      0                      0                    0.25                  5.875 WOODBRIDGE             VA                                       22192 PUD                                    312000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      233800                1144.65                    360                     358                  5.625                      0                      0                    0.25                  5.875 PASADENA               MD                                       21122 PUD                                    233800                20060501            63.18999863 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      259760                1758.79                    360                     359                   7.75                      0                      0                   0.375                  8.125 LA MARQUE              TX                                       77568 PUD                                    259760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      132900                 927.53                    360                     359                      8                      0                      0                   0.375                  8.375 PRINEVILLE             OR                                       97754 Single Family                          132900                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   240787.37                1543.15                    360                     359                  6.375                      0                      0                    0.25                  6.625 FOREST LAKE            MN                                       55025 Single Family                          241000                20060601            57.38000107 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      308000                1572.08                    360                     359                  5.875                      0                      0                    0.25                  6.125 ORMOND BEACH           FL                                       32174 PUD                                    308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      228000                1116.25                    360                     358                  5.305                   0.32                      0                    0.25                  5.875 CENTRAL POINT          OR                                       97502 Single Family                          228000                20060501            89.41000366 YES                                  1.00E+17                    2.75               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   112383.01                 674.49                    360                     359                   5.75                      0                      0                    0.25                      6 SMITHFIELD             VA                                       23430 Single Family                          112500                20060601            68.18000031 No MI                                1.00E+17                    2.25               20110501                     11                   2.18                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      121600                 595.33                    360                     358                  5.625                      0                      0                    0.25                  5.875 UPPER MARLBORO         MD                                       20774 Condominium                            121600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      119200                 844.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Charlotte              NC                                       28210 Single Family                          119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      180000                1275.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 HUGO                   MN                                       55038 PUD                                    180000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      124000                 839.58                    360                     357                   7.75                      0                      0                   0.375                  8.125 Twentynine Palms       CA                                       92277 Single Family                          124000                20060401                   77.5 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      126700                 778.68                    360                     357                      7                      0                      0                   0.375                  7.375 Stone Mountain         GA                                       30083 PUD                                    126700                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    55964.29                 420.71                    360                     359                  7.875                      0                      0                   0.375                   8.25 INDIANAPOLIS           IN                                       46201 Single Family                           56000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      110000                 618.75                    360                     357                  6.375                      0                      0                   0.375                   6.75 Richmond               VA                                       23223 Single Family                          110000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      346250                2344.40                    360                     358                   7.75                      0                      0                   0.375                  8.125 Sacramento             CA                                       95827 PUD                                    346250                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   186096.47                1162.08                    360                     359                  5.775                   0.35                      0                    0.25                  6.375 SPIRIT LAKE            IA                                       51360 Single Family                          186269                20060601            83.90000153 PMI                                  1.00E+17                    2.75               20110501                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      234380                1342.80                    360                     358                    6.5                      0                      0                   0.375                  6.875 Hilton Head Island     SC                                       29926 PUD                                    234380                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                   2.15                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      164000                 956.67                    360                     358                   6.75                      0                      0                    0.25                      7 AURORA                 CO                                       80012 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      292800                1586.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 SHORELINE              WA                                       98155 Single Family                          292800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      145600                 940.33                    360                     358                    7.5                      0                      0                    0.25                   7.75 DESTIN                 FL                                       32541 Condominium                            145600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      206800                1292.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Leesburg               VA                                       20176 Condominium                            206800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      328000                1845.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Hilton Head Island     SC                                       29926 PUD                                    328000                20060501            61.31000137 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      158000                 806.46                    360                     359                  5.875                      0                      0                    0.25                  6.125 BRICK                  NJ                                        8724 PUD                                    158000                20060601            67.51999664 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      360000                2025.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 FALLS CHURCH           VA                                       22043 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                    103501.7                 637.88                    360                     359                      6                      0                      0                    0.25                   6.25 JEFFERSONVILLE         IN                                       47130 Single Family                          103600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      224800                1194.25                    360                     356                      6                      0                      0                   0.375                  6.375 Littleton              CO                                       80127 PUD                                    224800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      131000                 777.81                    360                     358                   6.75                      0                      0                   0.375                  7.125 Elko                   MN                                       55020 Townhouse                              131000                20060501            73.59999847 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      111200                 660.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 LOUISVILLE             KY                                       40218 Single Family                          111200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       94760                 671.22                    360                     359                  8.125                      0                      0                   0.375                    8.5 HUDSON                 FL                                       34667 PUD                                     94760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      238000                1462.71                    360                     359                      7                      0                      0                   0.375                  7.375 GOODYEAR               AZ                                       85338 PUD                                    238000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      172725                1097.52                    360                     359                   7.25                      0                      0                   0.375                  7.625 Casa Grande            AZ                                       85222 PUD                                    172725                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      178400                1170.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Walla Walla            WA                                       99362 Single Family                          178400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      116102                 713.54                    360                     358                      7                      0                      0                   0.375                  7.375 Fort Worth             TX                                       76131 PUD                                    116102                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      146400                 808.25                    360                     358                  6.375                      0                      0                    0.25                  6.625 PENSACOLA              FL                                       32514 PUD                                    146400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                   250816.08                1593.77                    360                     358                  6.635                   0.74                      0                    0.25                  7.625 ORLANDO                FL                                       32828 PUD                                  250828.5                20060501                     95 GE Capital MI                        1.00E+17                    3.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   175688.58                1126.95                    360                     358                  6.375                      0                      0                    0.25                  6.625 RIFLE                  CO                                       81650 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                   2.26                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                   399458.33                2455.00                    360                     358                      7                      0                      0                   0.375                  7.375 Pinole                 CA                                       94564 Single Family                          400000                20060501            54.79000092 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   136359.95                 767.02                    360                     358                    6.5                      0                      0                    0.25                   6.75 FEDERAL WAY            WA                                       98023 Condominium                            136360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      176200                1046.19                    360                     359                  6.875                      0                      0                    0.25                  7.125 DAVENPORT              FL                                       33897 PUD                                    176200                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                     63886.3                 458.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 PLAINWELL              MI                                       49080 Single Family                           64000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      200000                1104.17                    360                     358                  6.375                      0                      0                    0.25                  6.625 MIAMI                  FL                                       33183 PUD                                    200000                20060501            75.47000122 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      335750                1958.54                    360                     358                   6.48                   0.27                      0                    0.25                      7 PINE KNOLL SHORES      NC                                       28512 Single Family                          335750                20060501                     85 PMI                                  1.00E+17                    2.75               20110401                     13                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      363065                2080.06                    360                     359                  6.625                      0                      0                    0.25                  6.875 LANCASTER              CA                                       93536 Single Family                          363065                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                   2.23                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      235600                1178.00                    360                     358                   5.75                      0                      0                    0.25                      6 ENUMCLAW               WA                                       98022 Single Family                          235600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      209600                1288.17                    360                     359                      7                      0                      0                   0.375                  7.375 Orland Park            IL                                       60462 Single Family                          209600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      124990                 768.17                    360                     358                  7.125                      0                      0                    0.25                  7.375 RENTON                 WA                                       98055 Condominium                            125000                20060501            78.12999725 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      146320                 746.84                    360                     359                  5.875                      0                      0                    0.25                  6.125 BOISE                  ID                                       83706 PUD                                    146320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      156750                 947.03                    360                     358                      7                      0                      0                    0.25                   7.25 CHARLESTON             SC                                       29412 Single Family                          156750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      189200                1202.21                    360                     358                   7.25                      0                      0                   0.375                  7.625 Aurora                 CO                                       80010 2-4 Family                             189200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   199919.69                1062.08                    360                     359                  6.125                      0                      0                    0.25                  6.375 CHARLOTTESVILLE        VA                                       22911 Single Family                          199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      236350                1575.67                    360                     360                  7.625                      0                      0                   0.375                      8 HUGO                   MN                                       55038 PUD                                    236350                20060701            79.98999786 No MI                                                            2.25               20110601                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      256000                1333.33                    360                     359                      6                      0                      0                    0.25                   6.25 ALEXANDRIA             VA                                       22315 PUD                                    256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      260000                1625.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 GILBERT                AZ                                       85296 PUD                                    260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      428960                2144.80                    360                     355                  5.625                      0                      0                   0.375                      6 Mountain House         CA                                       95391 Single Family                          428960                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     11                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G02                                                      201600                1092.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 MESA                   AZ                                       85202 PUD                                    201600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      573930                3288.14                    360                     359                    6.5                      0                      0                   0.375                  6.875 PORTLAND               OR                                       97229 Single Family                          573930                20060601                     70 No MI                                1.00E+17                   2.375               20080501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G03                                                      138750                 867.19                    360                     359                  7.125                      0                      0                   0.375                    7.5 NAMPA                  ID                                       83687 PUD                                    138750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      308000                1764.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85024 PUD                                    308000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      348800                2289.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 SPRINGFIELD            VA                                       22153 Single Family                          348800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      650000                3723.96                    360                     359                    6.5                      0                      0                   0.375                  6.875 LOS ANGELES            CA                                       90230 Single Family                          650000                20060601            74.29000092 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      198750                1366.41                    360                     359                  7.875                      0                      0                   0.375                   8.25 PHOENIX                AZ                                       85048 PUD                                    198750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      528632                3193.82                    360                     358                  6.875                      0                      0                   0.375                   7.25 SACRAMENTO             CA                                       95829 Single Family                          528632                20060501                     80 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      108000                 708.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Jonesboro              GA                                       30236 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      312800                1889.83                    360                     359                      7                      0                      0                    0.25                   7.25 HIGHLANDS RANCH        CO                                       80130 PUD                                    312800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      488800                2647.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 FULLERTON              CA                                       92835 Single Family                          488800                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      121600                 620.67                    360                     360                   5.75                      0                      0                   0.375                  6.125 LITTLETON              CO                                       80123 Condominium                            121600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      155820                 892.72                    360                     358                  6.625                      0                      0                    0.25                  6.875 CORAL SPRINGS          FL                                       33065 Condominium                            155920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      117600                 771.75                    360                     358                  7.625                      0                      0                    0.25                  7.875 WASHINGTON TERRACE     UT                                       84405 Single Family                          117600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      127200                 662.50                    360                     359                      6                      0                      0                    0.25                   6.25 MARIETTA               GA                                       30062 Single Family                          127200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                     1400000                8020.83                    360                     357                    6.5                      0                      0                   0.375                  6.875 Elk Ridge              UT                                       84651 Single Family                         1400000                20060401                     70 No MI                                                            2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      290200                2025.35                    360                     358                      8                      0                      0                   0.375                  8.375 Woodbury               MN                                       55129 PUD                                    290200                20060501            79.98000336 No MI                                                            2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      156000                 877.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 LAWRENCEVILLE          GA                                       30043 PUD                                    156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      234532                1539.12                    360                     354                    7.5                      0                      0                   0.375                  7.875 ORLANDO                FL                                       32835 Condominium                            234532                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GIII                     G01                                                      342400                1640.67                    360                     359                    5.5                      0                      0                    0.25                   5.75 FREDERICK              MD                                       21701 Single Family                          342400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      115500                 709.84                    360                     360                      7                      0                      0                   0.375                  7.375 Atlanta                GA                                       30318 Single Family                          115500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      179100                 932.81                    360                     358                      6                      0                      0                    0.25                   6.25 ROSLINDALE             MA                                        2131 Condominium                            179250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   143284.92                 815.35                    360                     358                   5.25                      0                      0                    0.25                    5.5 APACHE JUNCTION        AZ                                       85220 PUD                                    143600                20060501            64.38999939 No MI                                1.00E+17                    2.25               20110401                   10.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      111920                 641.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 DIVIDE                 CO                                       80814 Single Family                          111920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   191883.69                1476.31                    360                     359                  8.125                      0                      0                   0.375                    8.5 CRETE                  IL                                       60417 PUD                                    192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   127545.17                 956.59                    360                     354                  8.625                      0                      0                   0.375                      9 Spring                 TX                                       77373 Single Family                          127612                20060101                     70 No MI                                1.00E+17                    2.25               20101201                     14                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GIII                     G02                                                      358000                1901.88                    360                     358                  6.125                      0                      0                    0.25                  6.375 HAYWARD                CA                                       94544 Condominium                            358000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      114000                 617.50                    360                     359                   6.25                      0                      0                    0.25                    6.5 SPRING HILL            FL                                       34606 Single Family                          114000                20060601            72.61000061 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      108800                 702.67                    360                     358                    7.5                      0                      0                    0.25                   7.75 OKLAHOMA CITY          OK                                       73135 PUD                                    108800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                   109393.58                 665.33                    360                     359                  5.875                      0                      0                    0.25                  6.125 SEFFNER                FL                                       33584 Single Family                          109500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      125643                 785.27                    360                     359                  7.125                      0                      0                   0.375                    7.5 NAMPA                  ID                                       83686 PUD                                    125643                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      119200                 794.67                    360                     359                  7.625                      0                      0                   0.375                      8 Arlington              TX                                       76015 Single Family                          119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      311700                1948.13                    360                     360                  7.125                      0                      0                   0.375                    7.5 AUBURN                 WA                                       98001 PUD                                    311700                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       59920                 418.19                    360                     358                      8                      0                      0                   0.375                  8.375 LITTLE RIVER           SC                                       29566 Condominium                             59920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      178447                1189.65                    360                     359                  7.625                      0                      0                   0.375                      8 HURST                  TX                                       70053 2-4 Family                             178447                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      176000                1118.33                    360                     357                   7.25                      0                      0                   0.375                  7.625 Kent                   WA                                       98031 Single Family                          176000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      192444                1122.59                    360                     357                  6.625                      0                      0                   0.375                      7 LAWRENCEVILLE          GA                                       30044 PUD                                    192444                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                       85863                 465.09                    360                     355                  6.125                      0                      0                   0.375                    6.5 Greenfield             IN                                       46140 PUD                                     85863                20060201                     75 No MI                                1.00E+17                    2.25               20110101                   11.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      240000                1450.00                    360                     357                  6.875                      0                      0                   0.375                   7.25 Marietta               GA                                       30066 Single Family                          240000                20060401                     80 No MI                                                            2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    78228.69                 554.91                    360                     357                   7.25                      0                      0                   0.375                  7.625 Mabton                 WA                                       98935 Single Family                           78400                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   275756.49                1767.26                    360                     359                  6.375                      0                      0                    0.25                  6.625 BURKE                  VA                                       22015 PUD                                    276000                20060601            57.86000061 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      191900                1219.36                    360                     359                   7.25                      0                      0                   0.375                  7.625 PORT SAINT LUCIE       FL                                       34953 Single Family                          191900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      104000                 704.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 TAMPA                  FL                                       33610 Single Family                          104000                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      183750                1205.86                    360                     358                    7.5                      0                      0                   0.375                  7.875 Atlanta                GA                                       30310 Single Family                          183750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      494000                2830.21                    360                     359                    6.5                      0                      0                   0.375                  6.875 Grover Beach           CA                                       93433 Single Family                          494000                20060601            79.68000031 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                    296955.5                1577.58                    360                     357                  5.635                   0.49                      0                    0.25                  6.375 STONEHAM               ME                                        4231 Single Family                          297000                20060401                     90 Republic MIC                         1.00E+17                   2.875               20110301                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      136000                 722.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 BALTIMORE              MD                                       21239 Single Family                          136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  2.135                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                    95938.03                 539.65                    360                     358                  6.375                      0                      0                   0.375                   6.75 Massillon              OH                                       44646 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      259000                1241.04                    360                     359                    5.5                      0                      0                    0.25                   5.75 TALLAHASSEE            FL                                       32309 Single Family                          259000                20060601            84.91999817 United Guaranty                      1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   191747.97                1425.59                    360                     358                   7.75                      0                      0                   0.375                  8.125 Arvin                  CA                                       93203 2-4 Family                             192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                  1928191.68               14673.95                    360                     358                      8                      0                      0                   0.375                  8.375 Round Hill             VA                                       20141 Single Family                         1930600                20060501                     70 No MI                                1.00E+17                   3.875               20080401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360401 AFL2
GIII                     G02                                                      276000                1581.25                    360                     359                  6.625                      0                      0                    0.25                  6.875 RIDGWAY                CO                                       81432 PUD                                    276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                    3.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      143920                 899.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89110 Single Family                          143920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      241500                1509.38                    360                     353                  7.125                      0                      0                   0.375                    7.5 Barboursville          VA                                       22923 Single Family                          241500                20051201                     70 No MI                                1.00E+17                     7.5               20101101                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 AFL2
GIII                     G02                                                       88000                 458.33                    360                     358                      6                      0                      0                    0.25                   6.25 FOREST PARK            GA                                       30297 Single Family                           88000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  7.125                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      256000                1546.67                    360                     359                      7                      0                      0                    0.25                   7.25 FALL RIVER             MA                                        2720 2-4 Family                             256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   123770.93                 735.27                    360                     358                  6.875                      0                      0                    0.25                  7.125 HIALEAH                FL                                       33012 Condominium                            123900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                       94392                 619.45                    360                     358                  7.625                      0                      0                    0.25                  7.875 TAMPA                  FL                                       33624 Condominium                             94392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      124868                 754.41                    360                     358                  6.875                      0                      0                   0.375                   7.25 Moncks Corner          SC                                       29461 PUD                                    124868                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      155992                1023.70                    360                     358                  7.625                      0                      0                    0.25                  7.875 KISSIMMEE              FL                                       34746 PUD                                    155992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      417000                2606.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89138 PUD                                    417000                20060501            78.68000031 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      258400                1588.08                    360                     358                      7                      0                      0                   0.375                  7.375 SOUTH JORDAN           UT                                       84095 Single Family                          258400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      292250                1917.89                    360                     360                    7.5                      0                      0                   0.375                  7.875 ST PAUL                MN                                       55123 2-4 Family                             292250                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      125200                 821.63                    360                     358                    7.5                      0                      0                   0.375                  7.875 Joliet                 IL                                       60435 Single Family                          125200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      105000                 656.25                    360                     357                  7.125                      0                      0                   0.375                    7.5 Sunset                 UT                                       84015 Single Family                          105000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      242800                1517.50                    360                     358                   6.76                   0.49                      0                    0.25                    7.5 ODENTON                MD                                       21113 Condominium                            242800                20060501            89.93000031 Republic MIC                         1.00E+17                   2.875               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   229475.29                1689.57                    360                     355                  7.625                      0                      0                   0.375                      8 Spring                 TX                                       77389 Single Family                          230260                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     13                  2.135                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      308000                1925.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 NAPLES                 FL                                       34112 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      173520                1120.65                    360                     359                    7.5                      0                      0                    0.25                   7.75 EDMOND                 OK                                       73013 PUD                                    173520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      191597                1077.73                    360                     358                    6.5                      0                      0                    0.25                   6.75 DAVENPORT              FL                                       33897 PUD                                    191597                20060501            49.13000107 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    53162.45                 381.13                    360                     359                  7.375                      0                      0                   0.375                   7.75 Grand Prairie          TX                                       75051 Single Family                           53200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   367999.96                2108.33                    360                     357                  6.625                      0                      0                    0.25                  6.875 Oakland                MI                                       48363 Single Family                          368000                20060401            79.13999939 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      286000                1847.08                    360                     358                    7.5                      0                      0                    0.25                   7.75 BEND                   OR                                       97702 Single Family                          286000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      456000                3087.50                    360                     358                   7.75                      0                      0                   0.375                  8.125 Simi Valley            CA                                       93063 Single Family                          456000                20060501                     80 No MI                                                            2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      119992                 712.45                    360                     358                   6.75                      0                      0                   0.375                  7.125 Pleasant Grove         UT                                       84062 Condominium                            119992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    77550.52                 582.98                    360                     359                  7.875                      0                      0                   0.375                   8.25 Macon                  GA                                       31204 Single Family                           77600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      170140                1063.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 San Antonio            TX                                       78258 PUD                                    170140                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       77000                 441.15                    360                     359                    6.5                      0                      0                   0.375                  6.875 Savannah               GA                                       31419 Single Family                           77000                20060601            53.47000122 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      488000                3151.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 LOS ANGELES            CA                                       90034 Single Family                          488000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                    292956.8                1678.40                    360                     358                    6.5                      0                      0                   0.375                  6.875 Boca Raton             FL                                       33428 Condominium                          292956.8                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      115600                 758.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 CROWLEY                TX                                       76036 PUD                                    115600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 850.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 MCDONOUGH              GA                                       30252 PUD                                    120000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      432000                2790.00                    360                     356                  7.375                      0                      0                   0.375                   7.75 Boulder                CO                                       80304 PUD                                    432000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                       74550                 465.94                    360                     358                  7.125                      0                      0                   0.375                    7.5 Jonesboro              GA                                       30238 Single Family                           74550                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      172000                 967.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Friendswood            TX                                       77546 PUD                                    172000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      384000                2240.00                    360                     358                  6.625                      0                      0                   0.375                      7 Beltsville             MD                                       20705 Single Family                          384000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      455000                3175.52                    360                     360                      8                      0                      0                   0.375                  8.375 Lake Elsinore          CA                                       92532 Single Family                          455000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      144480                 903.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 OAKDALE                MN                                       55128 Townhouse                              144480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      282900                1856.53                    360                     359                    7.5                      0                      0                   0.375                  7.875 Maitland               FL                                       32751 PUD                                    282900                20060601            84.97000122 Republic MIC                         1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      348000                1885.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 Manassas Park          VA                                       20111 PUD                                    348000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      524000                3438.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Clovis                 CA                                       93619 Single Family                          524000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      536000                3461.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hopewell               NJ                                        8534 Single Family                          536000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      340000                1487.50                    360                     359                      5                      0                      0                    0.25                   5.25 WAIANAE                HI                                       96792 Single Family                          340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      215920                1416.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 VALRICO                FL                                       33594 Single Family                          215920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      405400                2533.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 LORTON                 VA                                       22079 Townhouse                              405400                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   140690.63                 800.58                    360                     358                   5.25                      0                      0                    0.25                    5.5 RED BLUFF              CA                                       96080 Single Family                          141000                20060501            70.84999847 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   311287.03                2172.52                    360                     358                      8                      0                      0                   0.375                  8.375 San Diego              CA                                       92104 Single Family                          312000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      232000                1329.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Santa Maria            CA                                       93458 Single Family                          232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      212000                1280.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85029 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      316000                2073.75                    360                     358                  7.625                      0                      0                    0.25                  7.875 TACOMA                 WA                                       98409 2-4 Family                             316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                       64800                 481.14                    360                     360                   7.75                      0                      0                   0.375                  8.125 PORTSMOUTH             VA                                       23703 PUD                                     64800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      248000                1343.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89129 PUD                                    248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   371762.79                2794.71                    360                     359                  7.875                      0                      0                   0.375                   8.25 Cedar Park             TX                                       78613 PUD                                    372000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      136000                 850.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Lawrenceville          GA                                       30043 PUD                                    136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      368000                1993.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Ontario                CA                                       91764 Condominium                            368000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      292960                1922.55                    360                     360                    7.5                      0                      0                   0.375                  7.875 RIO VISTA              CA                                       94571 PUD                                    292960                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      420000                2406.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 Port Saint Joe         FL                                       32456 PUD                                    420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      248000                1472.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89131 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      176350                1120.56                    360                     359                   7.25                      0                      0                   0.375                  7.625 Chicago                IL                                       60620 2-4 Family                             176350                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      184000                1284.17                    360                     360                      8                      0                      0                   0.375                  8.375 LAS VEGAS              NV                                       89156 PUD                                    184000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      148000                 863.33                    360                     358                   6.75                      0                      0                    0.25                      7 MUKILTEO               WA                                       98275 Condominium                            148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      234760                1247.16                    360                     359                  6.125                      0                      0                    0.25                  6.375 ARLINGTON              WA                                       98223 PUD                                    234760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      380000                2295.83                    360                     359                      7                      0                      0                    0.25                   7.25 Encino                 CA                                       91316 Condominium                            380000                20060601            79.83000183 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                    330611.7                1756.37                    360                     357                  6.125                      0                      0                    0.25                  6.375 Moreno Valley          CA                                       92555 PUD                                    330700                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      159900                1066.00                    360                     360                  7.625                      0                      0                   0.375                      8 Chicago                IL                                       60632 Single Family                          159900                20060701            79.98999786 No MI                                1.00E+17                     2.2               20110601                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   127033.33                 966.75                    360                     358                      8                      0                      0                   0.375                  8.375 Providence Village     TX                                       76227 PUD                                    127192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.825                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1540000                8983.34                    360                     358                  6.625                      0                      0                   0.375                      7 LADERA RANCH           CA                                       92694 PUD                                   1540000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      368000                2568.33                    360                     360                      8                      0                      0                   0.375                  8.375 Los Banos              CA                                       93635 Single Family                          368000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      393000                2742.82                    360                     358                      8                      0                      0                   0.375                  8.375 FORT LAUDERDALE        FL                                       33301 Condominium                            393000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      310000                1711.46                    360                     359                   6.25                      0                      0                   0.375                  6.625 Phoenix                AZ                                       85085 PUD                                    310000                20060601            58.49000168 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      143380                 955.87                    360                     358                  7.625                      0                      0                   0.375                      8 COOLIDGE               AZ                                       85228 Single Family                          143380                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      272000                1303.33                    360                     359                    5.5                      0                      0                    0.25                   5.75 RIALTO                 CA                                       92376 Single Family                          272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   236887.49                1406.52                    360                     358                   6.75                      0                      0                   0.375                  7.125 BUCKEYE                AZ                                       85326 PUD                                    236892                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      399620                2414.37                    360                     358                  6.875                      0                      0                   0.375                   7.25 Manassas               VA                                       20112 Single Family                          399920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      206600                1269.73                    360                     358                      7                      0                      0                   0.375                  7.375 BELMONT                NC                                       28012 Single Family                          206600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      215000                1298.96                    360                     358                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60629 2-4 Family                             215000                20060501            71.66999817 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   297984.54                1936.07                    360                     358                  6.375                      0                      0                   0.375                   6.75 RIVERSIDE              CA                                       92503 Single Family                          298500                20060501            67.83999634 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G01                                                      212000                1104.17                    360                     358                      6                      0                      0                    0.25                   6.25 CICERO                 IL                                       60804 2-4 Family                             212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      140992                 895.89                    360                     357                   7.25                      0                      0                   0.375                  7.625 COVINGTON              GA                                       30016 PUD                                    140992                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      171592                 983.08                    360                     357                    6.5                      0                      0                   0.375                  6.875 COVINGTON              GA                                       30016 PUD                                    171592                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      120000                 825.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 CONYERS                GA                                       30012 Single Family                          120000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    116426.8                 751.92                    360                     356                  7.375                      0                      0                   0.375                   7.75 UNION CITY             GA                                       30291 Townhouse                              116432                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      308013                1893.00                    360                     359                      7                      0                      0                   0.375                  7.375 ANTHEM                 AZ                                       85086 PUD                                    308013                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      150750                 989.30                    360                     358                    7.5                      0                      0                   0.375                  7.875 PHOENIX                AZ                                       85013 2-4 Family                             150750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      176250                1064.84                    360                     359                  6.875                      0                      0                   0.375                   7.25 Ormond Beach           FL                                       32176 Single Family                          176250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   153141.54                 941.18                    360                     358                  6.775                   0.35                      0                    0.25                  7.375 LUTZ                   FL                                       33558 Condominium                            153200                20060501            83.72000122 PMI                                  1.00E+17                    2.75               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      139425                 914.98                    360                     354                    7.5                      0                      0                   0.375                  7.875 KISSIMMEE              FL                                       34747 Condominium                            139425                20060101                     75 No MI                                1.00E+17                    2.25               20101201                 12.875                   2.15                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      292000                1703.34                    360                     359                  6.625                      0                      0                   0.375                      7 Moreno Valley          CA                                       92557 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                    91999.17                 594.16                    360                     356                  7.375                      0                      0                   0.375                   7.75 HAMPTON                GA                                       30228 Single Family                           92000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      139992                 816.62                    360                     357                  6.625                      0                      0                   0.375                      7 COVINGTON              GA                                       30016 PUD                                    139992                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      193350                1248.72                    360                     356                  7.375                      0                      0                   0.375                   7.75 GREENBACKVILLE         VA                                       23356 PUD                                    193350                20060301            79.98000336 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                       82320                 540.23                    360                     358                    7.5                      0                      0                   0.375                  7.875 Clarksville            TN                                       37042 Single Family                           82320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      509950                3027.83                    360                     357                   6.75                      0                      0                   0.375                  7.125 SACRAMENTO             CA                                       95829 Single Family                          509950                20060401            79.98999786 No MI                                1.00E+17                   2.375               20080301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                    399999.4                2791.66                    360                     358                      8                      0                      0                   0.375                  8.375 EDINA                  MN                                       55439 Townhouse                              400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      379900                2176.51                    360                     358                    6.5                      0                      0                   0.375                  6.875 North Fort Myers       FL                                       33903 PUD                                    379900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    155323.4                1181.30                    360                     359                      8                      0                      0                   0.375                  8.375 JOLIET                 IL                                       60431 Condominium                            155420                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108000                 731.25                    360                     359                   7.75                      0                      0                   0.375                  8.125 Atlanta                GA                                       30315 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      195000                1178.12                    360                     359                  6.875                      0                      0                   0.375                   7.25 Ormond Beach           FL                                       32176 Single Family                          195000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      233300                1312.31                    360                     358                  6.375                      0                      0                   0.375                   6.75 Fort Myers             FL                                       33913 PUD                                    233300                20060501                     65 No MI                                                            2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      187866                1154.59                    360                     358                      7                      0                      0                   0.375                  7.375 Miramar                FL                                       33025 Condominium                            187866                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                    347821.9                2427.51                    360                     358                      8                      0                      0                   0.375                  8.375 EDINA                  MN                                       55439 Single Family                          348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      200000                1187.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Ontario                CA                                       91762 Condominium                            200000                20060501            64.51999664 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      600000                3250.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 San Francisco          CA                                       94110 2-4 Family                             600000                20060501            52.16999817 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      171200                1105.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Blythewood             SC                                       29016 Single Family                          171200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      101600                 624.42                    360                     358                      7                      0                      0                   0.375                  7.375 Denver                 CO                                       80205 Single Family                          101600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      417000                2258.75                    360                     358                  6.125                      0                      0                   0.375                    6.5 LINCOLN                CA                                       95648 PUD                                    417000                20060501            79.02999878 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      178712                1023.87                    360                     358                    6.5                      0                      0                   0.375                  6.875 JACKSONVILLE           FL                                       32224 PUD                                    178712                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      197768                1091.85                    360                     358                   6.25                      0                      0                   0.375                  6.625 ORLANDO                FL                                       32828 PUD                                    197768                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      175400                1132.79                    360                     358                  7.375                      0                      0                   0.375                   7.75 Spanaway               WA                                       98387 Single Family                          175400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      328350                2052.19                    360                     357                  7.125                      0                      0                   0.375                    7.5 SANDSTON               VA                                       23150 PUD                                    328350                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      150016                 968.85                    360                     357                  7.375                      0                      0                   0.375                   7.75 CHARLOTTE              NC                                       28277 PUD                                    150016                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      345491                2015.36                    360                     355                  6.625                      0                      0                   0.375                      7 Brooklyn Park          MN                                       55443 Single Family                          345491                20060201            79.08000183 No MI                                1.00E+17                    2.25               20110101                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      152800                 891.33                    360                     357                  6.625                      0                      0                   0.375                      7 OXFORD                 MI                                       48371 Single Family                          152800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   249318.31                1580.17                    360                     357                  6.125                      0                      0                   0.375                    6.5 Wailuku                HI                                       96793 Single Family                          250000                20060401            48.09999847 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      239748                1373.56                    360                     357                    6.5                      0                      0                   0.375                  6.875 Jacksonville           FL                                       32223 PUD                                    239748                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      272000                1955.00                    360                     360                   8.25                      0                      0                   0.375                  8.625 RENO                   NV                                       89509 Single Family                          272000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   147750.62                 972.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Knob Noster            MO                                       65336 2-4 Family                             148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      208000                1300.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 SILVERTHORNE           CO                                       80498 Condominium                            208000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      221250                1567.19                    360                     360                  8.125                      0                      0                   0.375                    8.5 LONGMONT               CO                                       80501 PUD                                    221250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                   110776.76                 784.64                    360                     359                  7.375                      0                      0                    0.25                  7.625 RIVERVIEW              FL                                       33569 Condominium                            110857                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      120000                 787.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Philadelphia           PA                                       19122 2-4 Family                             120000                20060501                     80 No MI                                                            3.75               20080401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GIII                     G01                                                      130000                 636.46                    360                     358                  5.625                      0                      0                    0.25                  5.875 ROSEBURG               OR                                       97470 Single Family                          130000                20060501            79.45999908 No MI                                1.00E+17                    2.25               20110401                 10.875                  3.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      319200                1828.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 BOTHELL                WA                                       98012 PUD                                    319200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      825000                5156.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 GAITHERSBURG           MD                                       20882 Single Family                          825000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   170187.44                1295.16                    360                     358                      8                      0                      0                   0.375                  8.375 Raymond                MS                                       39154 Single Family                          170400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      182000                 758.33                    360                     359                   4.75                      0                      0                    0.25                      5 EL CAJON               CA                                       92019 Single Family                          182000                20060601            26.95999908 No MI                                1.00E+17                    2.25               20110501                     10                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      116000                 664.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 HANOVER PARK           IL                                       60133 Condominium                            116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      432000                2745.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 LONG BEACH             CA                                       90805 Single Family                          432000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  9.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      113750                 734.64                    360                     358                  7.375                      0                      0                   0.375                   7.75 Scottsdale             AZ                                       85251 Condominium                            113750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       84800                 591.83                    360                     357                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75241 PUD                                     84800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      251920                1364.57                    360                     359                   6.25                      0                      0                    0.25                    6.5 MACON                  GA                                       31210 PUD                                    251920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   167836.71                1020.79                    360                     359                  5.875                      0                      0                    0.25                  6.125 WORTHINGTON            MN                                       56187 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      151200                1071.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 COLUMBUS               OH                                       43207 Single Family                          151200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      161237                 923.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 KISSIMMEE              FL                                       34741 PUD                                    161337                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      141600                 914.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 Oxford                 OH                                       45056 Single Family                          141600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   399898.77                2124.46                    360                     358                      6                      0                      0                   0.375                  6.375 Leonardtown            MD                                       20650 PUD                                    400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      200011                1250.07                    360                     358                   7.25                      0                      0                    0.25                    7.5 POINCIANA              FL                                       34759 PUD                                    200011                20060501                     90 United Guaranty                      1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      156000                1121.25                    360                     360                   8.25                      0                      0                   0.375                  8.625 Kissimmee              FL                                       34759 Single Family                          156000                20060701                     80 No MI                                                            2.25               20110601                 13.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      176000                1026.67                    360                     358                   6.75                      0                      0                    0.25                      7 MIAMI                  FL                                       33172 Condominium                            176000                20060501            79.27999878 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      136000                 750.83                    360                     359                  6.375                      0                      0                    0.25                  6.625 COCONUT CREEK          FL                                       33063 Condominium                            136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      284000                1567.92                    360                     359                  6.375                      0                      0                    0.25                  6.625 AUBURN                 CA                                       95603 Single Family                          284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      356000                1928.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 MIRAMAR                FL                                       33027 PUD                                    356000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      119120                 756.91                    360                     358                  7.375                      0                      0                    0.25                  7.625 HOLLYWOOD              FL                                       33021 Condominium                            119120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      109200                 705.25                    360                     358                    7.5                      0                      0                    0.25                   7.75 MADISON                AL                                       35758 Condominium                            109200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      131920                 865.73                    360                     358                  7.625                      0                      0                    0.25                  7.875 BRADENTON              FL                                       34207 Condominium                            131920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                       82320                 505.93                    360                     358                  7.125                      0                      0                    0.25                  7.375 POMPANO BEACH          FL                                       33069 Condominium                             82320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      101600                 550.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Savannah               GA                                       31406 Single Family                          101600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      120000                 700.00                    360                     358                  6.625                      0                      0                   0.375                      7 Tonopah                AZ                                       85354 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      304000                1963.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 BLOOMINGTON            MN                                       55431 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      364500                2050.31                    360                     359                    6.5                      0                      0                    0.25                   6.75 MORENO VALLEY          CA                                       92551 Single Family                          364500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      134000                 851.46                    360                     359                   7.25                      0                      0                   0.375                  7.625 BRIGHTON               CO                                       80601 Single Family                          134000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      150720                 894.90                    360                     358                  6.875                      0                      0                    0.25                  7.125 LYNNWOOD               WA                                       98087 Condominium                            150720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      148000                 755.42                    360                     359                  5.875                      0                      0                    0.25                  6.125 NAPERVILLE             IL                                       60540 Single Family                          148000                20060601            32.16999817 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      308000                1828.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 GAINESVILLE            VA                                       20155 Townhouse                              308000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      151743                1027.43                    360                     356                   7.75                      0                      0                   0.375                  8.125 HAMPTON                GA                                       30228 PUD                                    151743                20060301                     80 No MI                                                            2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      148792                 945.45                    360                     357                   7.25                      0                      0                   0.375                  7.625 HAMPTON                GA                                       30228 PUD                                    148792                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      180550                 996.79                    360                     357                   6.25                      0                      0                   0.375                  6.625 SUWANEE                GA                                       30024 PUD                                    180550                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      368000                2453.33                    360                     358                  7.625                      0                      0                   0.375                      8 BENNETT                CO                                       80102 PUD                                    368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   571999.13                3277.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Oxnard                 CA                                       93030 Condominium                            572000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       93936                 655.59                    360                     358                      8                      0                      0                   0.375                  8.375 Norfolk                VA                                       23508 2-4 Family                              93936                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      193200                1288.00                    360                     358                  7.625                      0                      0                   0.375                      8 Atlanta                GA                                       30315 2-4 Family                             193200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      277300                1993.09                    360                     359                   8.25                      0                      0                   0.375                  8.625 Peyton                 CO                                       80831 PUD                                    277300                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      259000                1402.92                    360                     358                   5.86                   0.39                      0                    0.25                    6.5 LAND O LAKES           FL                                       34638 PUD                                    259000                20060501            89.33999634 Republic MIC                         1.00E+17                    2.75               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      590400                4120.50                    360                     360                      8                      0                      0                   0.375                  8.375 MOUNTAIN HOUSE         CA                                       95391 Single Family                          590400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 14.375                   2.11                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      180000                1106.25                    360                     359                  7.125                      0                      0                    0.25                  7.375 ST PETERSBURG          FL                                       33713 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   343999.17                1899.17                    360                     359                  6.375                      0                      0                    0.25                  6.625 CARSON                 CA                                       90745 Condominium                            344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       84990                 451.51                    360                     359                  6.125                      0                      0                    0.25                  6.375 ORLANDO                FL                                       32822 Condominium                             84990                20060601                     68 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      596000                4097.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 HENDERSON              NV                                       89011 Townhouse                              596000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    71205.71                 541.56                    360                     359                      8                      0                      0                   0.375                  8.375 McAllen                TX                                       78503 Condominium                             71250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G02                                                      353610                2246.90                    360                     359                  7.375                      0                      0                    0.25                  7.625 RESTON                 VA                                       20190 Condominium                            353610                20060601                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      361800                1997.44                    360                     358                  5.885                   0.49                      0                    0.25                  6.625 MURRIETA               CA                                       92562 Single Family                          361800                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      376000                2310.83                    360                     360                      7                      0                      0                   0.375                  7.375 SEVERN                 MD                                       21144 PUD                                    376000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  2.135                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      277776                1591.43                    360                     359                    6.5                      0                      0                   0.375                  6.875 Boca Raton             FL                                       33428 Condominium                            277776                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      291000                2091.56                    360                     359                   8.25                      0                      0                   0.375                  8.625 Aurora                 CO                                       80013 PUD                                    291000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      189000                1023.75                    360                     358                  6.125                      0                      0                   0.375                    6.5 Eugene                 OR                                       97405 Single Family                          189000                20060501                     75 No MI                                1.00E+17                    2.25               20090401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      224379                1332.25                    360                     357                   6.75                      0                      0                   0.375                  7.125 Stuart                 FL                                       34997 Condominium                            224379                20060401                     90 GE Capital MI                        1.00E+17                    2.25               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      183412                 955.27                    360                     359                      6                      0                      0                    0.25                   6.25 SPRING HILL            TN                                       37174 PUD                                    183412                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      394500                2342.34                    360                     358                   6.75                      0                      0                   0.375                  7.125 DIX HILLS              NY                                       11746 Single Family                          394500                20060501            64.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                       87920                 613.61                    360                     359                      8                      0                      0                   0.375                  8.375 Lauderhill             FL                                       33313 Condominium                             87920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G02                                                      142720                 787.93                    360                     358                  6.375                      0                      0                    0.25                  6.625 TEMPE                  AZ                                       85282 Condominium                            142720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       95741                 638.27                    360                     357                  7.625                      0                      0                   0.375                      8 MARIETTA               GA                                       30008 Single Family                           95741                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      277598                1792.82                    360                     357                  7.375                      0                      0                   0.375                   7.75 SAINT AUGUSTINE        FL                                       32092 PUD                                    277598                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      284750                1779.69                    360                     357                  7.125                      0                      0                   0.375                    7.5 Hemet                  CA                                       92543 Single Family                          284750                20060401            79.98999786 No MI                                1.00E+17                    2.25               20090301                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                       50001                 338.55                    360                     355                   7.75                      0                      0                   0.375                  8.125 Plantation             FL                                       33317 Single Family                           50001                20060201            18.31999969 No MI                                1.00E+17                    2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      135748                 820.14                    360                     357                  6.875                      0                      0                   0.375                   7.25 HAMPTON                GA                                       30228 PUD                                    135748                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      283992                1656.62                    360                     359                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 PUD                                    283992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      382400                2668.83                    360                     359                      8                      0                      0                   0.375                  8.375 Prescott               AZ                                       86303 Condominium                            382400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G01                                                   280165.39                1459.26                    360                     359                      6                      0                      0                    0.25                   6.25 SAINT CHARLES          MO                                       63304 PUD                                    280177                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      116910                 645.44                    360                     358                  6.375                      0                      0                    0.25                  6.625 HOLLY HILL             FL                                       32117 Condominium                            116910                20060501                     90 Radian Guaranty                      1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      192000                1040.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Salem                  VA                                       24153 Single Family                          192000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      131192                 833.62                    360                     358                  7.375                      0                      0                    0.25                  7.625 KISSIMMEE              FL                                       34759 PUD                                    131192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                       58500                 353.44                    360                     360                  6.875                      0                      0                   0.375                   7.25 DETROIT                MI                                       48235 Single Family                           58500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                    59260.85                 419.76                    360                     358                  8.125                      0                      0                   0.375                    8.5 INDIANAPOLIS           IN                                       46222 Single Family                           59310                20060501                     90 No MI                                1.00E+17                    2.25               20130401                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360401 AFL2
GI                       G03                                                      107900                 745.24                    360                     360                      7                      0                      0                   0.375                  7.375 Northbridge            MA                                        1534 Condominium                            107900                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G01                                                      190000                1088.54                    360                     358                    6.5                      0                      0                   0.375                  6.875 KISSIMMEE              FL                                       34759 PUD                                    190000                20060501            67.37999725 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 WALN
GIII                     G02                                                      113520                 650.38                    360                     359                  6.625                      0                      0                    0.25                  6.875 COCONUT CREEK          FL                                       33063 Condominium                            113520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      216000                1237.50                    360                     357                    6.5                      0                      0                   0.375                  6.875 Denver                 CO                                       80218 Condominium                            216000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      348000                1848.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 WILMINGTON             NC                                       28412 Single Family                          348000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      103992                 725.78                    360                     358                      8                      0                      0                   0.375                  8.375 LAKE WYLIE             SC                                       29710 Townhouse                              103992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      192750                1204.69                    360                     357                  7.125                      0                      0                   0.375                    7.5 Marlborough            MA                                        1752 Single Family                          192750                20060401            79.65000153 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      130100                 799.57                    360                     358                      7                      0                      0                   0.375                  7.375 Lakewood               CO                                       80226 Single Family                          130100                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      336000                2100.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 BROOKLYN               NY                                       11229 Condominium                            336000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      480800                2654.42                    360                     358                  6.375                      0                      0                    0.25                  6.625 CHICAGO                IL                                       60613 2-4 Family                             480800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      396000                2516.25                    360                     359                  7.375                      0                      0                    0.25                  7.625 MORENO VALLEY          CA                                       92555 Single Family                          396000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      143960                 809.78                    360                     357                  6.375                      0                      0                   0.375                   6.75 Covington              GA                                       30016 PUD                                    143960                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      139192                 913.45                    360                     357                    7.5                      0                      0                   0.375                  7.875 Fairburn               GA                                       30213 Single Family                          139192                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   131613.36                 944.23                    360                     358                  7.375                      0                      0                   0.375                   7.75 Kennesaw               GA                                       30144 PUD                                    131800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   349894.95                1931.71                    360                     357                   6.25                      0                      0                   0.375                  6.625 Manassas PARK          VA                                       20111 Condominium                            349948                20060401                     80 No MI                                                            2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      126660                 725.66                    360                     357                    6.5                      0                      0                   0.375                  6.875 Kyle                   TX                                       78640 PUD                                    126660                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      229150                1289.25                    360                     358                   6.11                   0.39                      0                    0.25                   6.75 MADISON                WI                                       53711 Single Family                          229245                20060501            89.90000153 Republic MIC                         1.00E+17                    2.75               20110401                  11.75                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      167200                1079.83                    360                     358                    7.5                      0                      0                    0.25                   7.75 MUKWONAGO              WI                                       53149 Single Family                          167200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                   2.11                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      279750                1719.30                    360                     358                      7                      0                      0                   0.375                  7.375 N LAS VEGAS            NV                                       89086 PUD                                    279750                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       94430                 659.04                    360                     359                      8                      0                      0                   0.375                  8.375 Mc Donough             GA                                       30253 Townhouse                               94430                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      248000                1291.67                    360                     359                      6                      0                      0                    0.25                   6.25 WAIPAHU                HI                                       96797 Condominium                            248000                20060601            79.61000061 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      300000                1718.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89149 PUD                                    300000                20060601            77.91999817 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      199524                1039.19                    360                     357                  5.875                      0                      0                   0.375                   6.25 SUWANEE                GA                                       30024 Single Family                          199524                20060401                     80 No MI                                1.00E+17                    2.25               20160301                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360301 AFL2
GI                       G03                                                      131592                 808.74                    360                     357                      7                      0                      0                   0.375                  7.375 Union City             GA                                       30291 Single Family                          131592                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      431920                2429.55                    360                     357                  6.375                      0                      0                   0.375                   6.75 BUFORD                 GA                                       30519 PUD                                    431920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                       73200                 396.50                    360                     359                   6.25                      0                      0                    0.25                    6.5 LA VERGNE              TN                                       37086 Single Family                           73200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      284000                1804.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 COLORADO SPRINGS       CO                                       80916 PUD                                    284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      273000                2047.50                    360                     359                   8.09                   0.66                      0                    0.25                      9 DOUGLAS                MA                                        1516 2-4 Family                             273000                20060601                     84 United Guaranty                      1.00E+17                       3               20110501                     14                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      367250                2065.78                    360                     358                  6.375                      0                      0                   0.375                   6.75 BEL AIR                MD                                       21014 Single Family                          367250                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                   2.09                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      209100                1093.75                    360                     359                      6                      0                      0                    0.25                   6.25 CHARLESTON             SC                                       29412 Single Family                          210000                20060601            76.36000061 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      291920                1550.83                    360                     359                  6.125                      0                      0                    0.25                  6.375 CHULA VISTA            CA                                       91913 Condominium                            291920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      252320                1445.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 SEBRING                FL                                       33872 PUD                                    252320                20060401            78.23000336 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                     67862.2                 498.96                    360                     357                  7.625                      0                      0                   0.375                      8 RIVERDALE              GA                                       30274 Single Family                           68000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   144887.19                 935.73                    360                     357                  7.375                      0                      0                   0.375                   7.75 COVINGTON              GA                                       30016 PUD                                    144952                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      144650                 919.13                    360                     357                   7.25                      0                      0                   0.375                  7.625 LAWRENCEVILLE          GA                                       30044 PUD                                    144650                20060401            79.98000336 No MI                                                            2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      255920                1599.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 Monroe                 GA                                       30655 PUD                                    255920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      135120                 943.02                    360                     358                      8                      0                      0                   0.375                  8.375 Miami Gardens          FL                                       33015 Condominium                            135120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      199200                1245.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Lynn                   MA                                        1901 Condominium                            199200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      238400                1490.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 DULUTH                 GA                                       30097 Single Family                          238400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       56000                 367.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 Richmond               VA                                       23231 Single Family                           56000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   231319.84                1089.33                    360                     358                  5.375                      0                      0                    0.25                  5.625 SAN DIEGO              CA                                       92103 Condominium                            232500                20060501            61.18000031 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      144000                 945.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 Hyattsville            MD                                       20783 Condominium                            144000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   152560.88                1042.37                    360                     358                  6.875                      0                      0                   0.375                   7.25 LAWRENCEVILLE          GA                                       30043 Single Family                          152800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      478800                2793.00                    360                     359                  6.625                      0                      0                   0.375                      7 Peoria                 AZ                                       85383 PUD                                    478800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G02                                                       80000                 466.67                    360                     358                   6.75                      0                      0                    0.25                      7 DADE CITY              FL                                       33525 Single Family                           80000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      343000                2250.94                    360                     358                    7.5                      0                      0                   0.375                  7.875 Stockton               CA                                       95209 2-4 Family                             343000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   223186.02                1186.02                    360                     359                  5.545                   0.58                      0                    0.25                  6.375 LITTLETON              CO                                       80130 PUD                                    223250                20060601                     95 YES                                  1.00E+17                   3.125               20110501                 11.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      975000                6906.25                    360                     360                  8.125                      0                      0                   0.375                    8.5 San Jose               CA                                       95136 Single Family                          975000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  2.295                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      356000                2039.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 South Jordan           UT                                       84095 Single Family                          356000                20060501                     80 No MI                  1000992-3060228005                        2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      124008                 749.22                    360                     358                  6.875                      0                      0                   0.375                   7.25 CAMP VERDE             AZ                                       86322 PUD                                    124008                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      400000                2625.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80202 Condominium                            400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   182746.43                1180.26                    360                     359                   6.92                   0.58                      0                    0.25                   7.75 SATELLITE BEACH        FL                                       32937 Single Family                          182750                20060601                     85 PMI                                  1.00E+17                   3.125               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       93600                 536.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 EUCLID                 OH                                       44132 Single Family                           93600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.295                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                    183399.6                1286.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Alexandria             VA                                       22309 Condominium                            183920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    80046.36                 540.59                    360                     357                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85043 Condominium                             80240                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360301 AFL2
GIII                     G01                                                   373429.17                2064.46                    360                     359                      5                      0                      0                    0.25                   5.25 ROSEVILLE              CA                                       95747 PUD                                    373858                20060601            51.65000153 No MI                                1.00E+17                    2.25               20110501                  10.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      267200                1391.67                    360                     359                      6                      0                      0                    0.25                   6.25 BOTHELL                WA                                       98012 PUD                                    267200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      350000                1822.92                    360                     359                      6                      0                      0                    0.25                   6.25 LONG BEACH             CA                                       90815 Single Family                          350000                20060601            64.80999756 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      195198                1016.66                    360                     359                      6                      0                      0                    0.25                   6.25 AUBURN                 AL                                       36830 Single Family                          195198                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                       56000                 338.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Denver                 CO                                       80216 Single Family                           56000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      179000                1100.10                    360                     359                      7                      0                      0                   0.375                  7.375 FREDERICK              MD                                       21702 Townhouse                              179000                20060601            73.36000061 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      208348                1128.55                    360                     359                   6.25                      0                      0                    0.25                    6.5 HENDERSON              NV                                       89015 PUD                                    208348                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   344672.65                2124.22                    360                     359                      6                      0                      0                    0.25                   6.25 WINTER SPRINGS         FL                                       32708 PUD                                    345000                20060601            78.05000305 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      100000                 583.33                    360                     358                   6.75                      0                      0                    0.25                      7 PENTWATER              MI                                       49449 Single Family                          100000                20060501            69.19999695 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      188000                1077.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 Tucson                 AZ                                       85711 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   997868.93                7164.12                    360                     357                  7.375                      0                      0                   0.375                   7.75 Mesa                   AZ                                       85215 Single Family                         1000000                20060401            76.91999817 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      130975                 859.52                    360                     357                    7.5                      0                      0                   0.375                  7.875 Tacoma                 WA                                       98445 Single Family                          130975                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      213100                1220.89                    360                     359                  6.625                      0                      0                    0.25                  6.875 MELROSE PARK           IL                                       60160 Single Family                          213100                20060601            79.80999756 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                    85609.89                 516.29                    360                     342                    5.5                      0                      0                   0.375                  5.875 Seagoville             TX                                       75159 PUD                                     87280                20050101                     80 No MI                                1.00E+17                    2.25               20091201                 10.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20341201 AFL2
GIII                     G03                                                       88400                 460.42                    360                     358                      6                      0                      0                    0.25                   6.25 ATLANTA                GA                                       30308 Condominium                             88400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      307500                2146.09                    360                     358                      8                      0                      0                   0.375                  8.375 Merced                 CA                                       95348 Single Family                          307500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      242400                1388.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 BAKERSFIELD            CA                                       93311 Single Family                          242400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      348000                2102.50                    360                     359                      7                      0                      0                    0.25                   7.25 NORRIDGE               IL                                       60706 Single Family                          348000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      304000                1741.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 SUTTER                 CA                                       95982 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   359121.65                2020.06                    360                     358                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85044 Single Family                          359200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      382500                2510.16                    360                     358                    7.5                      0                      0                   0.375                  7.875 Union City             NJ                                        7087 2-4 Family                             382500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   190648.03                1191.55                    360                     359                  7.125                      0                      0                   0.375                    7.5 Goodyear               AZ                                       85338 PUD                                    192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G02                                                      294800                1688.96                    360                     359                  6.625                      0                      0                    0.25                  6.875 MORENO VALLEY          CA                                       92553 Single Family                          294800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      408000                2337.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 Pico Rivera            CA                                       90660 Single Family                          408000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      191557                1237.14                    360                     358                  7.375                      0                      0                   0.375                   7.75 Austell                GA                                       30168 Single Family                          191557                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      279992                1779.12                    360                     359                  7.375                      0                      0                    0.25                  7.625 COACHELLA              CA                                       92236 Single Family                          279992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      127992                 759.95                    360                     358                  6.875                      0                      0                    0.25                  7.125 ATLANTA                GA                                       30331 PUD                                    127992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   152651.49                 928.43                    360                     359                  5.875                      0                      0                    0.25                  6.125 CHESAPEAKE             VA                                       23321 Single Family                          152800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      645000                3762.50                    360                     359                  6.625                      0                      0                   0.375                      7 VISTA                  CA                                       92084 Single Family                          645000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      242000                1487.29                    360                     358                  7.125                      0                      0                    0.25                  7.375 PORTLAND               ME                                        4103 Single Family                          242000                20060501            72.23999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   202132.62                1262.21                    360                     359                  6.125                      0                      0                    0.25                  6.375 HOLBROOK               MA                                        2343 Single Family                          202320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      106800                 734.25                    360                     360                  7.875                      0                      0                   0.375                   8.25 CHARLOTTE              NC                                       28205 2-4 Family                             106800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      109620                 685.13                    360                     359                   7.25                      0                      0                    0.25                    7.5 FAIRBURN               GA                                       30213 PUD                                    109620                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       95920                 549.54                    360                     359                  6.625                      0                      0                    0.25                  6.875 EUCLID                 OH                                       44123 Single Family                           95920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   123816.87                 909.13                    360                     359                  7.625                      0                      0                   0.375                      8 MINNEAPOLIS            MN                                       55409 Single Family                          123900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      103040                 558.13                    360                     360                  6.125                      0                      0                   0.375                    6.5 Layton                 UT                                       84041 PUD                                    103040                20060701            79.31999969 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                       97600                 559.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 EUCLID                 OH                                       44132 Single Family                           97600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      209600                1266.33                    360                     360                  6.875                      0                      0                   0.375                   7.25 Mesa                   AZ                                       85205 PUD                                    209600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      110400                 736.00                    360                     358                  7.625                      0                      0                   0.375                      8 The Woodlands          TX                                       77380 PUD                                    110400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   131888.75                 838.04                    360                     357                   7.25                      0                      0                   0.375                  7.625 Longmont               CO                                       80501 Single Family                          132000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      171900                1199.72                    360                     358                      8                      0                      0                   0.375                  8.375 FREDERICK              MD                                       21701 Townhouse                              171900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    85801.35                 622.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Houston                TX                                       77084 PUD                                     85920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      257000                1231.46                    360                     358                    5.5                      0                      0                    0.25                   5.75 ANNAPOLIS              MD                                       21401 Condominium                            257000                20060501            63.13999939 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      355000                1922.92                    360                     359                   5.76                   0.49                      0                    0.25                    6.5 LA PUENTE              CA                                       91746 Single Family                          355000                20060601                  88.75 United Guaranty                      1.00E+17                   2.875               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   101636.67                 738.99                    360                     356                    7.5                      0                      0                   0.375                  7.875 Bacliff                TX                                       77518 PUD                                    101920                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  2.135                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      145418                 924.01                    360                     357                   7.25                      0                      0                   0.375                  7.625 Homestead              FL                                       33033 Condominium                            145418                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      360000                1912.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN JOSE               CA                                       95111 Single Family                          360000                20060601            54.95999908 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   206533.71                1257.75                    360                     358                  5.875                      0                      0                    0.25                  6.125 SURPRISE               AZ                                       85374 PUD                                    207000                20060501            78.70999908 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      245000                1301.56                    360                     359                  6.125                      0                      0                    0.25                  6.375 FREDERICKSBURG         VA                                       22407 Single Family                          245000                20060601            76.55999756 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      125150                 782.19                    360                     359                  7.125                      0                      0                   0.375                    7.5 Jacksonville           FL                                       32244 PUD                                    125150                20060601            79.98000336 No MI                                1.00E+17                    2.75               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      342750                2392.11                    360                     358                      8                      0                      0                   0.375                  8.375 MERCED                 CA                                       95340 Single Family                          342750                20060501            72.93000031 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      292000                1490.42                    360                     358                  5.875                      0                      0                    0.25                  6.125 ELVERTA                CA                                       95626 Single Family                          292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      210120                1160.04                    360                     360                  6.375                      0                      0                    0.25                  6.625 NOKOMIS                FL                                       34275 Single Family                          210120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      156000                 926.25                    360                     358                  6.875                      0                      0                    0.25                  7.125 MOUNT ARLINGTON        NJ                                        7856 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   190841.99                1337.25                    360                     358                   7.25                      0                      0                    0.25                    7.5 MCCORDSVILLE           IN                                       46055 Single Family                          191250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   101185.43                 760.66                    360                     359                  7.875                      0                      0                   0.375                   8.25 INDIANAPOLIS           IN                                       46228 Single Family                          101250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      403412                2185.15                    360                     359                   6.25                      0                      0                    0.25                    6.5 LATHROP                CA                                       95330 Single Family                          403412                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   278089.84                1628.17                    360                     358                    5.5                      0                      0                    0.25                   5.75 HUNTINGTON PARK        CA                                       90255 Single Family                          279000                20060501            65.65000153 No MI                                1.00E+17                    2.25               20110401                  10.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      138392                 720.79                    360                     358                      6                      0                      0                    0.25                   6.25 ORLANDO                FL                                       32822 Condominium                            138392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      131300                 752.24                    360                     360                    6.5                      0                      0                   0.375                  6.875 Chicago                IL                                       60618 Condominium                            131300                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      318750                2224.61                    360                     358                      8                      0                      0                   0.375                  8.375 Merced                 CA                                       95348 Single Family                          318750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   385234.12                2374.21                    360                     359                      6                      0                      0                    0.25                   6.25 WINNETKA               CA                                       91306 Single Family                          385600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      139917                 816.18                    360                     358                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89113 Condominium                            139920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      417500                2348.44                    360                     358                  6.375                      0                      0                   0.375                   6.75 S Lake Tahoe           CA                                       96150 PUD                                    417500                20060501            64.23000336 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      209300                1220.92                    360                     358                  6.625                      0                      0                   0.375                      7 MESA                   AZ                                       85201 2-4 Family                             209300                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      332500                2112.76                    360                     357                   7.25                      0                      0                   0.375                  7.625 New Orleans            LA                                       70115 Single Family                          332500                20060401                     95 Republic MIC                         1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      157500                 853.13                    360                     358                   6.25                      0                      0                    0.25                    6.5 CALIFORNIA CITY        CA                                       93505 Single Family                          157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      102200                 574.88                    360                     358                    6.5                      0                      0                    0.25                   6.75 SAN ANTONIO            TX                                       78242 PUD                                    102200                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                       70000                 401.04                    360                     358                  6.625                      0                      0                    0.25                  6.875 SOUTH EUCLID           OH                                       44121 Single Family                           70000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      183500                1051.30                    360                     359                    6.5                      0                      0                   0.375                  6.875 Gilbert                AZ                                       85297 PUD                                    183500                20060601            50.27000046 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      285000                1989.06                    360                     358                      8                      0                      0                   0.375                  8.375 MERCED                 CA                                       95340 Single Family                          285000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   217438.78                1426.94                    360                     357                    7.5                      0                      0                   0.375                  7.875 APPLE VALLEY           CA                                       92308 Single Family                          217600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      311250                2139.84                    360                     357                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89135 PUD                                    311250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   208626.25                1339.85                    360                     358                  6.375                      0                      0                    0.25                  6.625 CHARLOTTESVILLE        VA                                       22902 Single Family                          209250                20060501            74.87000275 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      390650                2238.10                    360                     358                    6.5                      0                      0                   0.375                  6.875 Corona                 CA                                       92879 Single Family                          390650                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      108560                 667.19                    360                     358                  7.125                      0                      0                    0.25                  7.375 CUMMING                GA                                       30040 Single Family                          108560                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      201500                1175.42                    360                     358                  6.625                      0                      0                   0.375                      7 MESA                   AZ                                       85201 2-4 Family                             201500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      129500                 849.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 Palm Bay               FL                                       32908 Single Family                          129500                20060501            89.98999786 YES                                  1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      119900                 711.91                    360                     357                  6.875                      0                      0                    0.25                  7.125 ATLANTA                GA                                       30328 Condominium                            119900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      281200                1493.88                    360                     358                  6.125                      0                      0                    0.25                  6.375 BAKERSFIELD            CA                                       93312 Single Family                          281200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      240000                1675.00                    360                     358                      8                      0                      0                   0.375                  8.375 Minneapolis            MN                                       55404 2-4 Family                             240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                    88570.49                 582.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 STARKVILLE             MS                                       39759 Single Family                           88720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      332000                1729.17                    360                     359                      6                      0                      0                    0.25                   6.25 ALBUQUERQUE            NM                                       87120 PUD                                    332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                       69200                 403.67                    360                     359                  6.625                      0                      0                   0.375                      7 Midland                MI                                       48640 Condominium                             69200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   139716.36                1038.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 Minneapolis            MN                                       55406 Single Family                          139900                20060501            69.98000336 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      243850                1574.86                    360                     357                  7.375                      0                      0                   0.375                   7.75 Culpeper               VA                                       22701 PUD                                    243850                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      180000                 993.75                    360                     360                  6.375                      0                      0                    0.25                  6.625 CHAGRIN FALLS          OH                                       44022 Single Family                          180000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      138735                 838.19                    360                     359                   6.87                   0.13                      0                    0.25                   7.25 HOMETOWN               IL                                       60456 Single Family                          138735                20060601            81.61000061 PMI                                  1.00E+17                   2.625               20110501                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      300000                1625.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Naples                 FL                                       34112 Townhouse                              300000                20060501            54.04999924 No MI                                                            2.25               20110401                   11.5                  2.245                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      353051                1838.81                    360                     359                      6                      0                      0                    0.25                   6.25 ANTHEM                 AZ                                       85086 PUD                                    353051                20060601            52.52999878 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      272540                1448.40                    360                     359                  6.125                      0                      0                    0.25                  6.375 MERCER ISLAND          WA                                       98040 Condominium                            272640                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      157250                 900.91                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32839 Condominium                            157250                20060501            79.86000061 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      101840                 530.42                    360                     359                  5.875                      0                      0                   0.375                   6.25 Centralia              WA                                       98531 Single Family                          101840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      408800                2342.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 MOUNTAIN HOUSE         CA                                       95391 PUD                                    408800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    95766.14                 646.23                    360                     358                   6.75                      0                      0                   0.375                  7.125 ATLANTA                GA                                       30331 Condominium                             95920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      720000                4725.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 San Bruno              CA                                       94066 Single Family                          720000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       91624                 515.39                    360                     359                  6.375                      0                      0                   0.375                   6.75 Prior Lake             MN                                       55372 Condominium                             91624                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       47600                 337.17                    360                     360                  8.125                      0                      0                   0.375                    8.5 FORT WAYNE             IN                                       46805 Single Family                           47600                20060701                     80 No MI                                                            2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                   235548.76                1649.45                    360                     358                   7.25                      0                      0                    0.25                    7.5 AVENTURA               FL                                       33180 Condominium                            235900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      160250                1101.72                    360                     359                  7.875                      0                      0                   0.375                   8.25 Cape Coral             FL                                       33993 Single Family                          160250                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                  14.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      154400                 965.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 PEMBROKE PINES         FL                                       33024 Condominium                            154400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      216000                1350.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 BRADENTON              FL                                       34207 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      270000                1518.75                    360                     359                  6.375                      0                      0                   0.375                   6.75 Deerfield              IL                                       60015 Single Family                          270000                20060601                     54 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      169500                1077.03                    360                     359                   7.25                      0                      0                   0.375                  7.625 Salt Lake City         UT                                       84105 Single Family                          169500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      224800                1381.58                    360                     359                      7                      0                      0                   0.375                  7.375 Frederick              MD                                       21701 Condominium                            224800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   874427.18                5647.34                    360                     358                  7.375                      0                      0                   0.375                   7.75 Bellingham             WA                                       98225 Single Family                          875000                20060501            67.83000183 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      296250                2067.58                    360                     358                      8                      0                      0                   0.375                  8.375 Merced                 CA                                       95348 Single Family                          296250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   319405.67                1996.38                    360                     358                  6.125                      0                      0                    0.25                  6.375 LOS ANGELES            CA                                       90044 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                       74925                 429.26                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32822 Condominium                             74925                20060501            65.72000122 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                       63920                 497.16                    360                     360                   8.25                      0                      0                   0.375                  8.625 HOUSTON                TX                                       77076 Single Family                           63920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      290000                1933.33                    360                     358                  7.625                      0                      0                   0.375                      8 LANOKA HARBOR          NJ                                        8734 Single Family                          290000                20060501            79.77999878 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                   407637.42                2612.47                    360                     359                  6.375                      0                      0                    0.25                  6.625 LITCHFIELD PARK        AZ                                       85340 PUD                                    408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      156000                 975.00                    360                     357                   7.25                      0                      0                    0.25                    7.5 AVENTURA               FL                                       33180 Condominium                            156000                20060401                  48.75 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      343000                1929.38                    360                     359                    6.5                      0                      0                    0.25                   6.75 SANTA MARIA            CA                                       93458 Single Family                          343000                20060601            66.47000122 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      208000                1300.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89107 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G01                                                   130796.75                 795.51                    360                     359                  5.875                      0                      0                    0.25                  6.125 KANSAS CITY            MO                                       64157 Single Family                          130924                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      124000                 749.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Debary                 FL                                       32713 PUD                                    124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      229152                1527.68                    360                     358                  7.625                      0                      0                   0.375                      8 Green Cove Springs     FL                                       32043 PUD                                    229152                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   125821.57                 902.68                    360                     358                  7.375                      0                      0                   0.375                   7.75 Saint Paul             MN                                       55116 Single Family                          126000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123200                 808.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 ALPHARETTA             GA                                       30004 Single Family                          123200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      444000                3098.75                    360                     359                      8                      0                      0                   0.375                  8.375 LAKE ELSINORE          CA                                       92532 PUD                                    444000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      399992                2249.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 Single Family                          399992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      379950                1899.75                    360                     358                  5.625                      0                      0                   0.375                      6 Reno                   NV                                       89521 PUD                                    379950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      148176                 987.84                    360                     358                  7.625                      0                      0                   0.375                      8 Yorkville              IL                                       60560 PUD                                    148176                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    123819.3                 670.69                    360                     358                  6.125                      0                      0                   0.375                    6.5 Sparks                 NV                                       89431 Condominium                            124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      185300                1042.31                    360                     358                  6.375                      0                      0                   0.375                   6.75 Fort Myers             FL                                       33908 Condominium                            185300                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      303992                1899.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Jupiter                FL                                       33458 Condominium                            303992                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      240800                1505.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Manassas               VA                                       20110 Townhouse                              240800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 762.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 OREM                   UT                                       84057 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      400000                2416.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Monterey Park          CA                                       91755 2-4 Family                             400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      175000                1203.13                    360                     359                  7.875                      0                      0                   0.375                   8.25 Gulf Shores            AL                                       36542 Single Family                          175000                20060601            67.30999756 No MI                                1.00E+17                    2.25               20110501                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      126400                 750.50                    360                     357                   6.75                      0                      0                   0.375                  7.125 Greensboro             NC                                       27410 PUD                                    126400                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      988000                6689.58                    360                     359                   7.75                      0                      0                   0.375                  8.125 Royal Plm Beach        FL                                       33414 Single Family                          988000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      124400                 855.25                    360                     358                  7.875                      0                      0                   0.375                   8.25 Hyattsville            MD                                       20785 Single Family                          124400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      156392                 879.71                    360                     358                  6.375                      0                      0                   0.375                   6.75 Jacksonville           FL                                       32259 Condominium                            156392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       92950                 580.94                    360                     359                  7.125                      0                      0                   0.375                    7.5 Hialeah                FL                                       33012 Condominium                             92950                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       86195                 647.97                    360                     359                  7.875                      0                      0                   0.375                   8.25 COLUMBUS               OH                                       43207 Single Family                           86250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      642000                4480.62                    360                     359                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33131 Condominium                            642000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      380000                2493.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Lahaina                HI                                       96761 Condominium                            380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      464468                2902.93                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fort Myers             FL                                       33908 PUD                                    464468                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      125600                 889.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 ATLANTA                GA                                       30311 PUD                                    125600                20060601                     80 No MI                                                            2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      210000                1378.13                    360                     359                    7.5                      0                      0                   0.375                  7.875 CINCINNATI             OH                                       45245 Single Family                          210000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      334250                2367.60                    360                     359                  8.125                      0                      0                   0.375                    8.5 BOWIE                  MD                                       20720 Condominium                            334250                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      144800                1025.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 ATLANTA                GA                                       30311 PUD                                    144800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                    70242.16                 479.55                    360                     359                  6.875                      0                      0                   0.375                   7.25 MILWAUKEE              WI                                       53212 Single Family                           70297                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   307813.42                2368.25                    360                     359                  8.125                      0                      0                   0.375                    8.5 Moreno Valley          CA                                       92557 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      311200                2042.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 COLUMBUS               OH                                       43205 Single Family                          311200                20060601                     80 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      137600                 860.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Apex                   NC                                       27539 PUD                                    137600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      218800                1321.92                    360                     359                  6.875                      0                      0                   0.375                   7.25 Orting                 WA                                       98360 PUD                                    218800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      232000                1522.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Highlands Ranch        CO                                       80129 PUD                                    232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      262400                1640.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Woodbridge             VA                                       22193 Single Family                          262400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      195000                1178.13                    360                     359                  6.875                      0                      0                   0.375                   7.25 Ormond Beach           FL                                       32176 Single Family                          195000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      399992                2249.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 Single Family                          399992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      212250                1260.23                    360                     359                   6.75                      0                      0                   0.375                  7.125 Lancaster              CA                                       93534 Single Family                          212250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      254900                1725.89                    360                     359                   7.75                      0                      0                   0.375                  8.125 Denver                 CO                                       80209 Single Family                          254900                20060601            70.80999756 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      177100                1236.01                    360                     359                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30316 Single Family                          177100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      626650                4047.11                    360                     359                  7.375                      0                      0                   0.375                   7.75 PURCELLVILLE           VA                                       20132 PUD                                    626650                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      225600                1386.50                    360                     359                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89156 Single Family                          225600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      416000                2556.67                    360                     359                      7                      0                      0                   0.375                  7.375 North Andover          MA                                        1845 Single Family                          416000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   484861.22                3030.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 LAKE ELSINORE          CA                                       92532 Single Family                          484864                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      131400                 917.06                    360                     359                      8                      0                      0                   0.375                  8.375 Centerville            UT                                       84014 PUD                                    131400                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      142100                 976.94                    360                     359                  7.875                      0                      0                   0.375                   8.25 Missouri City          TX                                       77489 PUD                                    142100                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       92150                 575.94                    360                     359                  7.125                      0                      0                   0.375                    7.5 Riverdale              GA                                       30296 Townhouse                               92150                20060601            69.97000122 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      271920                1444.58                    360                     359                      6                      0                      0                   0.375                  6.375 WESLEY CHAPEL          FL                                       33543 PUD                                    271920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      160312                 918.45                    360                     358                    6.5                      0                      0                   0.375                  6.875 Jacksonville           FL                                       32259 Condominium                            160312                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      235096                1248.95                    360                     359                      6                      0                      0                   0.375                  6.375 Bakersfield            CA                                       93311 Single Family                          235096                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      389000                2228.65                    360                     359                    6.5                      0                      0                   0.375                  6.875 San Diego              CA                                       92126 Condominium                            389000                20060601            72.04000092 No MI                                1.00E+17                    2.25               20090501                 12.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GII                      G02                                                      288650                1563.52                    360                     358                  6.125                      0                      0                   0.375                    6.5 Suwanee                GA                                       30024 PUD                                    288650                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      249559                1403.77                    360                     359                  6.375                      0                      0                   0.375                   6.75 West Jordan            UT                                       84088 Single Family                          249559                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      845000                4401.04                    360                     358                  5.875                      0                      0                   0.375                   6.25 Oak Brook              IL                                       60523 Single Family                          850000                20060501            48.56999969 No MI                                                           2.625               20061001                     12                  1.875                       0 First Lien                                    Y                                          120 No_PP                                     360                       6 N                                    20360401 AFL2
GII                      G02                                                      311920                1819.53                    360                     359                  6.625                      0                      0                   0.375                      7 Glendale               AZ                                       85310 PUD                                    311920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                   2.25                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      620000                3164.58                    360                     359                   5.75                      0                      0                   0.375                  6.125 Penn Valley            CA                                       95946 Single Family                          620000                20060601                     62 No MI                                1.00E+17                     2.5               20061101                     12                  1.875                       0 First Lien                                    Y                                          120 No_PP                                     360                       6 N                                    20360501 AFL2
GI                       G03                                                      183200                1125.92                    360                     359                      7                      0                      0                   0.375                  7.375 TWIN PEAKS AREA        CA                                       92391 Single Family                          183200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    75953.96                 584.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 Grand Rapids           MI                                       49503 Single Family                           76000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      308000                1892.92                    360                     359                      7                      0                      0                   0.375                  7.375 BROADWAY MANCHESTER    CA                                       90003 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       55200                 356.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 TAYLORSVILLE           UT                                       84123 Condominium                             55200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      960000                6400.00                    360                     359                  7.625                      0                      0                   0.375                      8 Duluth                 GA                                       30097 Single Family                          960000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      121100                 782.10                    360                     359                  7.375                      0                      0                   0.375                   7.75 TALLAHASSEE            FL                                       32303 PUD                                    121100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      121100                 782.10                    360                     359                  7.375                      0                      0                   0.375                   7.75 TALLAHASSEE            FL                                       32303 PUD                                    121100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       60375                 433.95                    360                     359                   8.25                      0                      0                   0.375                  8.625 BON AIR                SC                                       29150 Single Family                           60375                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      409500                2303.44                    360                     359                  6.375                      0                      0                   0.375                   6.75 MURRIETA               CA                                       92563 Single Family                          409500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    82400.05                 633.97                    360                     359                  8.125                      0                      0                   0.375                    8.5 Austin                 TX                                       78744 Single Family                           82450                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      115200                 708.00                    360                     359                      7                      0                      0                   0.375                  7.375 Hialeah                FL                                       33012 Condominium                            115200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       52875                 380.04                    360                     359                   8.25                      0                      0                   0.375                  8.625 Leesville              SC                                       29070 Single Family                           52875                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       93600                 575.25                    360                     359                      7                      0                      0                   0.375                  7.375 Hialeah                FL                                       33012 Condominium                             93600                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       49500                 355.78                    360                     359                   8.25                      0                      0                   0.375                  8.625 Norway                 SC                                       29113 Single Family                           49500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      135920                 906.13                    360                     359                  7.625                      0                      0                   0.375                      8 Zephyrhills            FL                                       33541 Condominium                            135920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      237600                1633.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Reedley                CA                                       93654 Single Family                          237600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       91875                 602.93                    360                     359                    7.5                      0                      0                   0.375                  7.875 ROY                    UT                                       84067 Single Family                           91875                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      168000                1120.00                    360                     359                  7.625                      0                      0                   0.375                      8 WESTMINISTER           CO                                       80030 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      198400                1198.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 SILVER SPRING          MD                                       20904 Townhouse                              198400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      408000                2677.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Seattle                WA                                       98188 2-4 Family                             408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      599200                4119.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89141 PUD                                    599200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      198700                1407.46                    360                     359                  8.125                      0                      0                   0.375                    8.5 KISSIMMEE              FL                                       34758 PUD                                    198700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      960000                6200.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 MISSION                TX                                       78572 Single Family                          960000                20060501                     80 No MI                                1.00E+16                   3.875               20110401                  13.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      143900                1004.30                    360                     359                      8                      0                      0                   0.375                  8.375 PALMYRA                VA                                       22963 PUD                                    143900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                    3.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      435000                2628.12                    360                     359                  6.875                      0                      0                   0.375                   7.25 Stevenson Ranch        CA                                       91381 PUD                                    435000                20060601            48.33000183 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      111800                 710.40                    360                     359                   7.25                      0                      0                   0.375                  7.625 GREENFIELD             WI                                       53221 Single Family                          111800                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      442500                3134.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 St. Petersburg         FL                                       33705 PUD                                    442500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      160000                1133.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89030 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   120708.08                 834.34                    360                     359                      7                      0                      0                   0.375                  7.375 Lancaster              PA                                       17602 Single Family                          120800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      127500                 889.84                    360                     359                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80011 Single Family                          127500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      323655                2292.56                    360                     360                  8.125                      0                      0                   0.375                    8.5 SAN DIEGO              CA                                       92130 Condominium                            323655                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      858000                5630.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 Los Angeles            CA                                       90048 Single Family                          858000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      175900                1190.99                    360                     359                   7.75                      0                      0                   0.375                  8.125 Port Charlotte         FL                                       33980 PUD                                    175900                20060601            74.93000031 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   288720.43                2195.85                    360                     359                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75206 Townhouse                              288900                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2400.00                    360                     359                  7.625                      0                      0                   0.375                      8 Castaic                CA                                       91384 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      165600                1155.75                    360                     359                      8                      0                      0                   0.375                  8.375 North Las Vegas        NV                                       89032 Single Family                          165600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      650000                4604.17                    360                     359                  8.125                      0                      0                   0.375                    8.5 PERRY HALL             MD                                       21128 PUD                                    650000                20060601            78.02999878 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   155995.26                1145.41                    360                     359                  7.625                      0                      0                   0.375                      8 Maumelle               AR                                       72113 Single Family                          156100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      156040                1024.01                    360                     358                    7.5                      0                      0                   0.375                  7.875 N LAS VEGAS            NV                                       89081 Condominium                            156040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1677.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 COLUMBIA HEIGHTS       MN                                       55421 2-4 Family                             264000                20060601            77.65000153 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      171375                1196.05                    360                     359                      8                      0                      0                   0.375                  8.375 Elizabeth              CO                                       80107 Single Family                          171375                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   260084.05                1955.17                    360                     359                  7.875                      0                      0                   0.375                   8.25 BRIDGEPORT             CT                                        6606 2-4 Family                             260250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                       97500                 497.66                    360                     359                   5.75                      0                      0                   0.375                  6.125 BALTIMORE              MD                                       21222 Townhouse                               97500                20060601                     75 No MI                                1.00E+17                    2.25               20090501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G01                                                      506200                3532.85                    360                     359                      8                      0                      0                   0.375                  8.375 Boston                 MA                                        2111 Condominium                            506200                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      637500                4250.00                    360                     359                  7.625                      0                      0                   0.375                      8 BOCA RATON             FL                                       33486 Single Family                          637500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      628000                3794.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 WOODBRIDGE             VA                                       22191 Single Family                          628000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      324000                2025.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Blue Ridge             GA                                       30513 Single Family                          324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123750                 863.67                    360                     359                      8                      0                      0                   0.375                  8.375 Lehigh Acres           FL                                       33972 Single Family                          123750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      193403                1289.35                    360                     359                  7.625                      0                      0                   0.375                      8 TAYLORS                SC                                       29687 PUD                                    193403                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      283950                1567.64                    360                     358                   6.25                      0                      0                   0.375                  6.625 North Las Vegas        NV                                       89081 PUD                                    283950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      615232                4229.72                    360                     359                  7.875                      0                      0                   0.375                   8.25 FREDERICK              MD                                       21704 Single Family                          615232                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      405140                2700.93                    360                     359                  7.625                      0                      0                   0.375                      8 ADAMSTOWN              MD                                       21710 Single Family                          405140                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      172800                1224.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Westerville            OH                                       43081 PUD                                    172800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      505296                3579.18                    360                     359                  8.125                      0                      0                   0.375                    8.5 Woodbridge             VA                                       22191 Single Family                          505296                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      208600                1325.48                    360                     359                   7.25                      0                      0                   0.375                  7.625 ODENTON                MD                                       21113 Condominium                            208600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      112500                 750.00                    360                     359                  7.625                      0                      0                   0.375                      8 Foley                  AL                                       36535 Single Family                          112500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      280720                1871.47                    360                     359                  7.625                      0                      0                   0.375                      8 PORT SAINT LUCIE       FL                                       34953 Single Family                          280720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      172250                1076.56                    360                     359                  7.125                      0                      0                   0.375                    7.5 Spring Hill            FL                                       34610 Single Family                          172250                20060601                     65 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       59920                 424.43                    360                     359                  8.125                      0                      0                   0.375                    8.5 Ogden                  UT                                       84403 Single Family                           59920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240160                1676.12                    360                     359                      8                      0                      0                   0.375                  8.375 ERIE                   CO                                       80516 PUD                                    240160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      220000                1535.42                    360                     359                      8                      0                      0                   0.375                  8.375 Neptune City           NJ                                        7753 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.75               20160501                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360501 AFL2
GI                       G02                                                      139200                 986.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 CARROLLTON             GA                                       30116 Single Family                          139200                20060601            79.54000092 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 850.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 CARROLLTON             GA                                       30116 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       68000                 481.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 FAIRBURN               GA                                       30213 Single Family                           68000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      173120                1100.03                    360                     359                   7.25                      0                      0                   0.375                  7.625 SAINT PAUL             MN                                       55104 Single Family                          173120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      105750                 572.81                    360                     358                  6.125                      0                      0                   0.375                    6.5 Mc Cordsville          IN                                       46055 PUD                                    105750                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      284000                1893.33                    360                     359                  7.625                      0                      0                   0.375                      8 Myakka City            FL                                       34251 Single Family                          284000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      251992                1469.95                    360                     359                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 PUD                                    251992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      249575                1611.84                    360                     358                  7.375                      0                      0                   0.375                   7.75 Jupiter                FL                                       33458 Condominium                            249575                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      274550                1544.34                    360                     358                  6.375                      0                      0                   0.375                   6.75 North Las Vegas        NV                                       89081 PUD                                    274550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      318000                2020.62                    360                     358                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32824 PUD                                    318000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   200176.86                1292.81                    360                     359                  7.375                      0                      0                   0.375                   7.75 Jacksonville           FL                                       32222 PUD                                    200184                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  13.75                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      251600                1441.46                    360                     358                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89081 PUD                                    251600                20060501                     80 No MI                                                            2.25               20110401                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      184068                1035.38                    360                     358                  6.375                      0                      0                   0.375                   6.75 Berlin                 MD                                       21811 Condominium                            184068                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      171500                 982.55                    360                     359                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32828 Condominium                            171500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      392000                2368.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Bayonne                NJ                                        7002 2-4 Family                             392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      311200                1815.33                    360                     359                  6.625                      0                      0                   0.375                      7 San Miguel             CA                                       93451 Single Family                          311200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      204536                1363.57                    360                     359                  7.625                      0                      0                   0.375                      8 Murrells Inlet         SC                                       29576 PUD                                    204536                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      264800                1489.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 ADELANTO               CA                                       92301 Single Family                          264800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      139500                 857.34                    360                     359                      7                      0                      0                   0.375                  7.375 South Saint Paul       MN                                       55075 Single Family                          139500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      394300                2792.96                    360                     359                  8.125                      0                      0                   0.375                    8.5 SOUTH RIDING           VA                                       20152 PUD                                    394300                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   382168.34                2940.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 PHOENIX                AZ                                       85086 PUD                                    382400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      379200                2686.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 SAN DIEGO              CA                                       92106 Single Family                          379200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      371250                2629.69                    360                     359                  8.125                      0                      0                   0.375                    8.5 CHANTILLY              VA                                       20152 PUD                                    371250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      145600                 910.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Plymouth               MN                                       55441 Condominium                            145600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      106000                 761.88                    360                     359                   8.25                      0                      0                   0.375                  8.625 Arizona City           AZ                                       85223 Single Family                          106000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      244000                1092.92                    360                     353                      5                      0                      0                   0.375                  5.375 Jacksonville           FL                                       32224 PUD                                    244000                20051201                     80 No MI                                1.00E+17                    2.25               20121101                 10.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20351101 AFL2
GI                       G03                                                       84036                 580.86                    360                     359                      7                      0                      0                   0.375                  7.375 Orlando                FL                                       32808 Single Family                           84100                20060601            73.19000244 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      267250                1893.02                    360                     359                  8.125                      0                      0                   0.375                    8.5 FORT COLLINS           CO                                       80528 PUD                                    267250                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      182000                1118.54                    360                     359                      7                      0                      0                   0.375                  7.375 W JORDAN               UT                                       84088 Single Family                          182000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      360000                2025.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 MONTEBELLO             CA                                       90640 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      170340                1206.57                    360                     359                  8.125                      0                      0                   0.375                    8.5 MONROE                 WA                                       98272 Single Family                          170340                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       69300                 447.56                    360                     359                  7.375                      0                      0                   0.375                   7.75 SAVANNAH               GA                                       31406 Single Family                           69300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1425000                9054.69                    360                     359                   7.25                      0                      0                   0.375                  7.625 SENECA                 SC                                       29672 PUD                                   1425000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      307900                2148.89                    360                     359                      8                      0                      0                   0.375                  8.375 CARTERSVILLE           GA                                       30120 PUD                                    307900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      312000                2047.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Mesa                   AZ                                       85212 PUD                                    312000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      227920                1329.53                    360                     359                  6.625                      0                      0                   0.375                      7 STONE MOUNTAIN         GA                                       30087 PUD                                    227920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1343.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30310 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      103200                 720.25                    360                     359                      8                      0                      0                   0.375                  8.375 TAMPA                  FL                                       33612 Single Family                          103200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      104996                 645.29                    360                     359                      7                      0                      0                   0.375                  7.375 Selma                  TX                                       78154 PUD                                    104996                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   258708.69                1846.12                    360                     359                   7.25                      0                      0                   0.375                  7.625 Boca Raton             FL                                       33428 Condominium                            260826                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.625                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      135100                 872.52                    360                     359                  7.375                      0                      0                   0.375                   7.75 DELAND                 FL                                       32724 Single Family                          135100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      246400                1771.00                    360                     360                   8.25                      0                      0                   0.375                  8.625 Lehigh Acres           FL                                       33936 Single Family                          246400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      273840                1540.35                    360                     358                  6.375                      0                      0                   0.375                   6.75 Carmel                 IN                                       46033 PUD                                    273840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      246000                1409.38                    360                     359                    6.5                      0                      0                   0.375                  6.875 Monroe                 NJ                                        8831 PUD                                    246000                20060601            64.79000092 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      109800                 766.31                    360                     359                      8                      0                      0                   0.375                  8.375 Saint Louis            MO                                       63144 Single Family                          109800                20060601            74.97000122 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1652.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Turlock                CA                                       95380 Single Family                          260000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      105945                 728.37                    360                     359                  7.875                      0                      0                   0.375                   8.25 SARASOTA               FL                                       34243 Condominium                            105945                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      169080                1091.97                    360                     358                  7.375                      0                      0                   0.375                   7.75 Stuart                 FL                                       34997 Condominium                            169080                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      292000                1764.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Mesa                   AZ                                       85205 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      220000                1420.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89156 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    92342.57                 702.31                    360                     359                      8                      0                      0                   0.375                  8.375 LOUISVILLE             KY                                       40216 2-4 Family                              92400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      224000                1470.00                    360                     356                    7.5                      0                      0                   0.375                  7.875 WOODBRIDGE             VA                                       22193 Single Family                          224000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                       95392                 626.01                    360                     358                    7.5                      0                      0                   0.375                  7.875 Union City             GA                                       30291 Townhouse                               95392                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      229961                1317.48                    360                     359                    6.5                      0                      0                   0.375                  6.875 Peyton                 CO                                       80831 PUD                                    229961                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      880000                5683.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89117 PUD                                    880000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       95392                 626.01                    360                     358                    7.5                      0                      0                   0.375                  7.875 Union City             GA                                       30291 PUD                                     95392                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      173600                1066.92                    360                     359                      7                      0                      0                   0.375                  7.375 LAYTON                 UT                                       84041 Single Family                          173600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      292500                1828.13                    360                     358                  7.125                      0                      0                   0.375                    7.5 Oakland Park           FL                                       33309 2-4 Family                             292500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      167250                 958.20                    360                     359                    6.5                      0                      0                   0.375                  6.875 SAINT PAUL             MN                                       55106 2-4 Family                             167250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      140250                 993.44                    360                     359                  8.125                      0                      0                   0.375                    8.5 BETHLEHEM              PA                                       18018 2-4 Family                             140250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      220000                1558.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 WOODBRIDGE             VA                                       22191 Townhouse                              220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      107120                 680.66                    360                     359                   7.25                      0                      0                   0.375                  7.625 PHOENIX                AZ                                       85037 Condominium                            107120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      230520                1584.83                    360                     358                  7.875                      0                      0                   0.375                   8.25 MINNETONKA             MN                                       55345 Single Family                          230520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      208931                1349.35                    360                     358                  7.375                      0                      0                   0.375                   7.75 Thornton               CO                                       80602 PUD                                    208931                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      392000                2245.83                    360                     357                    6.5                      0                      0                   0.375                  6.875 Corona                 CA                                       92879 Condominium                            392000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      171750                1145.00                    360                     359                  7.625                      0                      0                   0.375                      8 Gulf Shores            AL                                       36542 Single Family                          171750                20060601            74.70999908 No MI                                1.00E+17                    2.25               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      308000                1828.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Augusta                GA                                       30909 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      260000                1489.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 Dacula                 GA                                       30019 PUD                                    260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   140624.37                1070.18                    360                     358                      8                      0                      0                   0.375                  8.375 HOUSTON                TX                                       77007 2-4 Family                             140800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      320000                1900.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Port Saint Lucie       FL                                       34953 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      307500                2017.97                    360                     359                    7.5                      0                      0                   0.375                  7.875 Palmdale               CA                                       93550 Single Family                          307500                20060601                     75 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      164175                1145.80                    360                     358                      8                      0                      0                   0.375                  8.375 Cape Coral             FL                                       33993 Single Family                          164175                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      196800                1230.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Pembroke Pines         FL                                       33026 PUD                                    196800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   174745.87                1238.64                    360                     358                   7.25                      0                      0                   0.375                  7.625 Fort Lauderdale        FL                                       33313 Single Family                          175000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      268000                1702.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 Ceres                  CA                                       95307 Single Family                          268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   491230.06                3356.31                    360                     358                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89113 PUD                                    492000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   128771.75                 826.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 Paulden                AZ                                       86334 Single Family                          129000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      380000                2572.92                    360                     359                   7.75                      0                      0                   0.375                  8.125 Ashburn                VA                                       20147 PUD                                    380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      179288                1232.61                    360                     359                  7.875                      0                      0                   0.375                   8.25 ORLANDO                FL                                       32828 PUD                                    179288                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      605500                3973.59                    360                     359                    7.5                      0                      0                   0.375                  7.875 FRESNO                 CA                                       93727 Single Family                          605500                20060601                     70 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1343.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 WESTMINSTER            CO                                       80031 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      239600                1372.71                    360                     359                    6.5                      0                      0                   0.375                  6.875 ROSEVILLE              CA                                       95747 Condominium                            239600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      637500                4117.19                    360                     359                  7.375                      0                      0                   0.375                   7.75 LOS ANGELES            CA                                       90019 2-4 Family                             637500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      350000                1859.38                    360                     359                      6                      0                      0                   0.375                  6.375 San Diego              CA                                       92120 Single Family                          350000                20060601            67.30999756 No MI                                1.00E+17                    2.25               20090501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                      300000                2031.25                    360                     359                   7.75                      0                      0                   0.375                  8.125 Escondido              CA                                       92025 Single Family                          300000                20060601                     80 No MI                                1.00E+17                   2.375               20080501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360501 AFL2
GI                       G02                                                      175500                1170.00                    360                     359                  7.625                      0                      0                   0.375                      8 Gulf Shores            AL                                       36542 Single Family                          175500                20060601            74.05000305 No MI                                1.00E+17                    2.25               20110501                     14                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      171450                 946.55                    360                     359                   6.25                      0                      0                   0.375                  6.625 LAWRENCEVILLE          GA                                       30045 PUD                                    171450                20060601            79.98000336 No MI                                1.00E+17                    2.25               20160501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360501 AFL2
GII                      G02                                                      107192                 614.12                    360                     359                    6.5                      0                      0                   0.375                  6.875 HAMPTON                GA                                       30228 Single Family                          107192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      166546                1110.31                    360                     359                  7.625                      0                      0                   0.375                      8 ATLANTA                GA                                       30331 PUD                                    166546                20060601                  78.25 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      103920                 508.78                    360                     359                    5.5                      0                      0                   0.375                  5.875 CONYERS                GA                                       30013 Single Family                          103920                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G02                                                      130700                 721.57                    360                     359                   6.25                      0                      0                   0.375                  6.625 CANTON                 GA                                       30114 PUD                                    130700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      161842                1129.52                    360                     358                      8                      0                      0                   0.375                  8.375 Hampton                GA                                       30228 PUD                                    161842                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      176000                1100.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 GILLSVILLE             GA                                       30543 Single Family                          176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      120568                 653.08                    360                     359                  6.125                      0                      0                   0.375                    6.5 DOUGLASVILLE           GA                                       30134 Single Family                          120568                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      200792                1150.37                    360                     359                    6.5                      0                      0                   0.375                  6.875 SNELLVILLE             GA                                       30039 PUD                                    200792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      272000                1360.00                    360                     358                  5.625                      0                      0                   0.375                      6 RYDAL                  GA                                       30171 Single Family                          272000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      127550                 717.47                    360                     359                  6.375                      0                      0                   0.375                   6.75 NORCROSS               GA                                       30093 PUD                                    127550                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      155128                 888.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 Hiram                  GA                                       30141 PUD                                    155128                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108000                 708.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 RIVERDALE              GA                                       30274 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      128720                 831.32                    360                     359                  7.375                      0                      0                   0.375                   7.75 Covington              GA                                       30014 Single Family                          128720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      131500                 808.18                    360                     359                      7                      0                      0                   0.375                  7.375 DULUTH                 GA                                       30096 PUD                                    131500                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108560                 757.66                    360                     359                      8                      0                      0                   0.375                  8.375 FAIRBURN               GA                                       30213 PUD                                    108560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      400000                2791.67                    360                     358                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30345 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      275000                1833.33                    360                     359                  7.625                      0                      0                   0.375                      8 Port Saint Lucie       FL                                       34953 Single Family                          275000                20060601            84.62000275 Radian Guaranty                      1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      145600                1001.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 ST PAUL                MN                                       55106 2-4 Family                             145600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      240000                1475.00                    360                     359                      7                      0                      0                   0.375                  7.375 Chicago                IL                                       60619 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      160000                1033.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 SAN JACINTO            CA                                       92583 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      232000                1570.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 BISCAYNE PARK          FL                                       33161 Single Family                          232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      124000                 800.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89156 Condominium                            124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      180000                1106.25                    360                     359                      7                      0                      0                   0.375                  7.375 BAKERSFIELD            CA                                       93304 Single Family                          180000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      180000                1275.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Palm Beach Gardens     FL                                       33418 Condominium                            180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      206300                1375.33                    360                     359                  7.625                      0                      0                   0.375                      8 BALTIMORE              MD                                       21244 Townhouse                              206300                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      328439                2052.74                    360                     359                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89178 PUD                                    328439                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      496000                3048.33                    360                     359                      7                      0                      0                   0.375                  7.375 ANAHEIM                CA                                       92804 Single Family                          496000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      294266                1777.86                    360                     359                  6.875                      0                      0                   0.375                   7.25 Buckeye                AZ                                       85326 PUD                                    294266                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      633550                4223.67                    360                     359                  7.625                      0                      0                   0.375                      8 PERRY HALL             MD                                       21128 PUD                                    633550                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    67159.29                 516.71                    360                     359                  8.125                      0                      0                   0.375                    8.5 DETROIT                MI                                       48228 Single Family                           67200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   113525.69                 843.48                    360                     359                   7.75                      0                      0                   0.375                  8.125 ATL                    GA                                       30315 Single Family                          113600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      134320                 839.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89121 Condominium                            134320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   919334.13                6511.70                    360                     359                   7.25                      0                      0                   0.375                  7.625 Davison                MI                                       48423 Single Family                          920000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       72250                 466.61                    360                     359                  7.375                      0                      0                   0.375                   7.75 NEW LONDON             WI                                       54961 Single Family                           72250                20060601                     85 PMI                                  1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    92129.69                 684.51                    360                     359                   7.75                      0                      0                   0.375                  8.125 LANSING                MI                                       48917 Single Family                           92190                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      315200                2134.17                    360                     360                   7.75                      0                      0                   0.375                  8.125 Long Beach             CA                                       90802 Condominium                            315200                20060701            74.98000336 No MI                                                            2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      244000                1601.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 ARDEN HILLS            MN                                       55112 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   102333.01                 760.32                    360                     359                   7.75                      0                      0                   0.375                  8.125 Phoenix                AZ                                       85018 Condominium                            102400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      256967                1686.35                    360                     359                    7.5                      0                      0                   0.375                  7.875 MARICOPA               AZ                                       85239 PUD                                    256967                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      133520                 848.41                    360                     359                   7.25                      0                      0                   0.375                  7.625 Zephyrhills            FL                                       33541 Condominium                            133520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      996000                6847.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 LONG BEACH             CA                                       90814 2-4 Family                             996000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      312000                2080.00                    360                     359                  7.625                      0                      0                   0.375                      8 Fresno                 CA                                       93702 2-4 Family                             312000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      840000                5600.00                    360                     359                  7.625                      0                      0                   0.375                      8 Paradise Valley        AZ                                       85253 Single Family                          840000                20060601                     70 No MI                                1.00E+17                    2.25               20130501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G01                                                      673600                4350.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Scottsdale             AZ                                       85262 PUD                                    673600                20060601                     80 No MI                                                            2.25               20130501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G03                                                     1346250                8273.83                    360                     359                      7                      0                      0                   0.375                  7.375 Bald Head Island       NC                                       28461 PUD                                   1346250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                   319701.17                2431.47                    360                     359                      8                      0                      0                   0.375                  8.375 HANOVER                MD                                       21076 Single Family                          319900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20090501                 14.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G01                                                     1000000                6875.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Scottsdale             AZ                                       85262 PUD                                   1000000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20130501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                      252000                1758.75                    360                     359                      8                      0                      0                   0.375                  8.375 HIGHLAND               CA                                       92410 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      316000                1810.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 Gulf Shores            AL                                       36542 Condominium                            316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      145600                 819.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 SPANISH FORK           UT                                       84660 Single Family                          145600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      303200                1673.92                    360                     359                   6.25                      0                      0                   0.375                  6.625 LAUREL                 MD                                       20724 PUD                                    303200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      187200                1209.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85008 Single Family                          187200                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      138750                 982.81                    360                     359                  8.125                      0                      0                   0.375                    8.5 Celina                 TX                                       75009 PUD                                    138750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      135350                 888.23                    360                     359                    7.5                      0                      0                   0.375                  7.875 Elgin                  IL                                       60120 Single Family                          135350                20060601            74.98999786 No MI                                1.00E+17                    1.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      503900                3254.35                    360                     359                  7.375                      0                      0                   0.375                   7.75 LONE TREE              CO                                       80124 PUD                                    503900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  0.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      539000                3537.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 Naples                 FL                                       34114 Condominium                            539000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      131250                 929.69                    360                     359                  8.125                      0                      0                   0.375                    8.5 Celina                 TX                                       75009 PUD                                    131250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      161000                1140.42                    360                     359                  8.125                      0                      0                   0.375                    8.5 SAINT LOUIS            MO                                       63111 2-4 Family                             161000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1706.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 GERMANTOWN             MD                                       20874 Townhouse                              260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   190398.67                1406.26                    360                     351                  7.625                      0                      0                   0.375                      8 ORLANDO                FL                                       32837 PUD                                    192000                20051001                     80 No MI                                1.00E+17                       3               20060901                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      12 N                                    20350901 AFL2
GI                       G02                                                      146250                1035.94                    360                     359                  8.125                      0                      0                   0.375                    8.5 FT Worth               TX                                       76052 PUD                                    146250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.625                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      160500                1136.87                    360                     357                  8.125                      0                      0                   0.375                    8.5 Vero Beach             FL                                       32967 Single Family                          160500                20060401            74.98999786 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   222226.51                1517.16                    360                     359                  6.875                      0                      0                   0.375                   7.25 LOCUST GROVE           VA                                       22508 PUD                                    222400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      148850                 961.32                    360                     359                  7.375                      0                      0                   0.375                   7.75 SAINT PAUL             MN                                       55117 2-4 Family                             148850                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      221250                1567.19                    360                     359                  8.125                      0                      0                   0.375                    8.5 Atlanta                GA                                       30310 Single Family                          221250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      212000                1391.25                    360                     357                    7.5                      0                      0                   0.375                  7.875 Charleston             SC                                       29412 Single Family                          212000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      216000                1237.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89123 PUD                                    216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      211800                1412.00                    360                     359                  7.625                      0                      0                   0.375                      8 PHOENIX                AZ                                       85041 Single Family                          211800                20060601            79.97000122 No MI                                                            2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       64400                 409.21                    360                     359                   7.25                      0                      0                   0.375                  7.625 DETROIT                MI                                       48234 Single Family                           64400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      300800                1817.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89123 Single Family                          300800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      348000                2356.25                    360                     359                   7.75                      0                      0                   0.375                  8.125 LOS ANGELES            CA                                       90047 Single Family                          348000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      173450                1156.33                    360                     359                  7.625                      0                      0                   0.375                      8 Suwanee                GA                                       30024 PUD                                    173450                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      199144                1203.16                    360                     359                  6.875                      0                      0                   0.375                   7.25 FORT COLLINS           CO                                       80524 PUD                                    199144                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       77000                 545.42                    360                     359                  8.125                      0                      0                   0.375                    8.5 SAINT LOUIS            MO                                       63118 Single Family                           77000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      140000                 991.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 SAINT LOUIS            MO                                       63118 2-4 Family                             140000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      520645                3362.50                    360                     356                  7.375                      0                      0                   0.375                   7.75 UPPER MARLBORO         MD                                       20774 PUD                                    520645                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      402644                2222.93                    360                     358                   6.25                      0                      0                   0.375                  6.625 Sarasota               FL                                       34240 PUD                                    402644                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      404000                2609.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 MEDFORD                MA                                        2155 2-4 Family                             404000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      127000                 674.69                    360                     359                      6                      0                      0                   0.375                  6.375 Chowchilla             CA                                       93610 Single Family                          127000                20060601                   63.5 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      120000                 687.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 Lebanon                OH                                       45036 Single Family                          120000                20060601                     80 No MI                                1.00E+17                   2.875               20061101                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                       6 N                                    20360501 AFL2
GI                       G02                                                      272000                1898.33                    360                     359                      8                      0                      0                   0.375                  8.375 SAINT PAUL             MN                                       55103 2-4 Family                             272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      311200                1945.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22191 Single Family                          311200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      126000                 840.00                    360                     359                  7.625                      0                      0                   0.375                      8 Stone Mountain         GA                                       30083 Single Family                          126000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      205920                1351.35                    360                     359                    7.5                      0                      0                   0.375                  7.875 MARANA                 AZ                                       85653 PUD                                    205920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       98000                 643.13                    360                     359                    7.5                      0                      0                   0.375                  7.875 Aurora                 CO                                       80017 Condominium                             98000                20060601                     70 No MI                                                            2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   161446.99                1213.67                    360                     359                  7.875                      0                      0                   0.375                   8.25 Columbia               SC                                       29229 PUD                                    161550                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       50050                 333.67                    360                     359                  7.625                      0                      0                   0.375                      8 Fort Worth             TX                                       76105 2-4 Family                              50050                20060601            66.63999939 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    132317.7                1006.34                    360                     359                      8                      0                      0                   0.375                  8.375 BECKVILLE              TX                                       75631 Single Family                          132400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      225000                1242.19                    360                     359                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89148 PUD                                    225000                20060601            71.43000031 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    95928.75                 671.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 Atlanta                GA                                       30311 Single Family                           96000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      114750                 753.05                    360                     359                    7.5                      0                      0                   0.375                  7.875 Clovis                 NM                                       88101 Single Family                          114750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   222254.52                1651.31                    360                     359                   7.75                      0                      0                   0.375                  8.125 San Bernardino         CA                                       92411 Single Family                          222400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1049250                6885.70                    360                     359                    7.5                      0                      0                   0.375                  7.875 Woodland Hills         CA                                       91364 PUD                                   1049250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      319900                1966.05                    360                     358                      7                      0                      0                   0.375                  7.375 WASHINGTON             DC                                       20002 Condominium                            319900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   132796.97                 918.60                    360                     358                      7                      0                      0                   0.375                  7.375 JACKSONVILLE           FL                                       32208 Single Family                          133000                20060501            79.63999939 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      310400                2069.33                    360                     358                  7.625                      0                      0                   0.375                      8 RESTON                 VA                                       20191 PUD                                    310400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       52000                 352.08                    360                     358                   7.75                      0                      0                   0.375                  8.125 BALTIMORE              MD                                       21213 Townhouse                               52000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      169747                1184.69                    360                     358                      8                      0                      0                   0.375                  8.375 SALISBURY              MD                                       21804 PUD                                    169747                20060501            79.76000214 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      503200                3511.92                    360                     358                      8                      0                      0                   0.375                  8.375 ANNANDALE              VA                                       22003 Single Family                          503200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      235600                1644.29                    360                     358                      8                      0                      0                   0.375                  8.375 GLEN ALLEN             VA                                       23059 Townhouse                              235600                20060501            79.05999756 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      592000                4131.67                    360                     358                      8                      0                      0                   0.375                  8.375 ARLINGTON              VA                                       22204 Single Family                          592000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      307200                2144.00                    360                     359                      8                      0                      0                   0.375                  8.375 WOODBRIDGE             VA                                       22193 Single Family                          307200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      315200                1805.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 WOODBRIDGE             VA                                       22193 Single Family                          315200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      277510                1647.72                    360                     358                   6.75                      0                      0                   0.375                  7.125 ARLINGTON              VA                                       22204 Condominium                            277510                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                       84800                 574.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 FOREST PARK            GA                                       30297 Single Family                           84800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       50250                 329.77                    360                     359                    7.5                      0                      0                   0.375                  7.875 MINOT                  ND                                       58703 Single Family                           50250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    59919.21                 440.26                    360                     358                  7.625                      0                      0                   0.375                      8 BATTLE CREEK           MI                                       49017 Single Family                           60000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      172000                1182.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 JACKSONVILLE           FL                                       32216 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      188000                1272.92                    360                     359                   7.75                      0                      0                   0.375                  8.125 PORTSMOUTH             VA                                       23704 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      204000                1105.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 Lauderhill             FL                                       33313 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      316000                1810.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 Gulf Shores            AL                                       36542 Condominium                            316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       82500                 575.78                    360                     359                      8                      0                      0                   0.375                  8.375 Bedford                OH                                       44146 Single Family                           82500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   190272.24                1397.09                    360                     359                  7.625                      0                      0                   0.375                      8 EWING TOWNSHIP         NJ                                        8638 Single Family                          190400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      547500                3592.97                    360                     358                    7.5                      0                      0                   0.375                  7.875 Santa Clarita          CA                                       91354 PUD                                    547500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      600000                3750.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Reseda                 CA                                       91335 Single Family                          600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                     1625000                9986.98                    360                     359                      7                      0                      0                   0.375                  7.375 Los Angeles            CA                                       90024 Single Family                         1625000                20060601                     65 No MI                                                            2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   139912.98                1064.10                    360                     359                      8                      0                      0                   0.375                  8.375 Garland                TX                                       75043 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      350220                2261.84                    360                     359                  7.375                      0                      0                   0.375                   7.75 San Bernardino         CA                                       92407 Single Family                          350220                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      205270                1368.47                    360                     359                  7.625                      0                      0                   0.375                      8 BALTIMORE              MD                                       21244 Townhouse                              205270                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                     1250950                7036.59                    360                     359                  6.375                      0                      0                   0.375                   6.75 Delaplane              VA                                       20144 Single Family                         1250950                20060601                   69.5 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      103937                 799.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 COLUMBUS               OH                                       43205 Single Family                          104000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      128000                 906.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 JACKSONVILLE           FL                                       32244 PUD                                    128000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      131711                 864.35                    360                     359                    7.5                      0                      0                   0.375                  7.875 Kissimmee              FL                                       34759 Single Family                          131711                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      480935                3055.94                    360                     359                   7.25                      0                      0                   0.375                  7.625 FRANKLIN               MI                                       48025 Single Family                          480935                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      191250                1255.08                    360                     359                    7.5                      0                      0                   0.375                  7.875 DUBLIN                 OH                                       43017 2-4 Family                             191250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      119600                 635.38                    360                     359                      6                      0                      0                   0.375                  6.375 TAYLORSVILLE           UT                                       84119 Single Family                          119600                20060601                     80 No MI                                                            2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      222480                1274.62                    360                     359                    6.5                      0                      0                   0.375                  6.875 LITCHFIELD PARK        AZ                                       85340 PUD                                    222480                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   244899.02                1927.73                    360                     359                  8.375                      0                      0                   0.375                   8.75 TITUSVILLE             FL                                       32780 PUD                                    245040                20060601                     80 No MI                                1.00E+17                    2.25               20160501                  13.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20360501 AFL2
GI                       G02                                                      112480                 738.15                    360                     359                    7.5                      0                      0                   0.375                  7.875 MARIETTA               GA                                       30062 Single Family                          112480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      300000                2093.75                    360                     359                      8                      0                      0                   0.375                  8.375 Takoma Park            MD                                       20912 Single Family                          300000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       89250                 632.19                    360                     359                  8.125                      0                      0                   0.375                    8.5 KANSAS CITY            MO                                       64118 Single Family                           89250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      224000                1493.33                    360                     359                  7.625                      0                      0                   0.375                      8 MADERA                 CA                                       93637 Single Family                          224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      170400                1100.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Peyton                 CO                                       80831 PUD                                    170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      383200                2714.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Avon                   CO                                       81620 Townhouse                              383200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      275200                1691.33                    360                     359                      7                      0                      0                   0.375                  7.375 QUEEN CREEK            AZ                                       85242 Single Family                          275200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      217600                1360.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 WELLINGTON             FL                                       33414 PUD                                    217600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      217400                1449.33                    360                     359                  7.625                      0                      0                   0.375                      8 Orlando                FL                                       32835 Condominium                            217400                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      449600                2856.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 GLEN ALLEN             VA                                       23060 PUD                                    449600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       99000                 618.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 Denver                 CO                                       80219 Single Family                           99000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   194823.72                1232.53                    360                     359                  6.125                      0                      0                   0.375                    6.5 Hempstead              NY                                       11550 Single Family                          195000                20060601            53.41999817 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                       57650                 396.34                    360                     359                  7.875                      0                      0                   0.375                   8.25 MARYVILLE              TN                                       37804 Single Family                           57650                20060601            79.83000183 No MI                                1.00E+17                    2.25               20110501                  14.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      604500                3589.22                    360                     359                   6.75                      0                      0                   0.375                  7.125 LOS ANGELES            CA                                       90005 2-4 Family                             604500                20060601                     65 No MI                                1.00E+17                    2.25               20130501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                    59963.65                 461.35                    360                     359                  8.125                      0                      0                   0.375                    8.5 COLUMBUS               GA                                       31907 Single Family                           60000                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    66944.99                 440.53                    360                     358                    6.5                      0                      0                   0.375                  6.875 Chattanooga            TN                                       37412 Single Family                           67058                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   155766.19                1090.78                    360                     358                  7.125                      0                      0                   0.375                    7.5 Chattanooga            TN                                       37421 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   170046.79                1147.48                    360                     358                   6.75                      0                      0                   0.375                  7.125 Knoxville              TN                                       37934 Single Family                          170320                20060501                     80 No MI                                                            2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   119107.01                 813.16                    360                     359                  6.875                      0                      0                   0.375                   7.25 Madison                TN                                       37115 Single Family                          119200                20060601                     80 No MI                                                            2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                    79851.19                 518.36                    360                     359                  6.375                      0                      0                   0.375                   6.75 Tampa                  FL                                       33613 Condominium                             79920                20060601            79.12999725 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      209288                1264.45                    360                     359                  6.875                      0                      0                   0.375                   7.25 Rockledge              FL                                       32955 PUD                                    209288                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      188973                1161.40                    360                     359                      7                      0                      0                   0.375                  7.375 Yulee                  FL                                       32097 PUD                                    188973                20060601                     80 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      148000                 940.42                    360                     358                   7.25                      0                      0                   0.375                  7.625 Port Charlotte         FL                                       33980 Single Family                          148000                20060501                     80 No MI                                                            2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      172000                 860.00                    360                     358                  5.625                      0                      0                   0.375                      6 Hendersonville         TN                                       37075 PUD                                    172000                20060501            79.77999878 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      179000                1044.17                    360                     358                  6.625                      0                      0                   0.375                      7 Bradenton              FL                                       34202 Condominium                            179000                20060501            78.16999817 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      432000                2610.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Gulf Shores            AL                                       36542 Condominium                            432000                20060501                     80 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      580000                3383.33                    360                     358                  6.625                      0                      0                   0.375                      7 Fairhope               AL                                       36532 Single Family                          580000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      104000                 606.67                    360                     359                  6.625                      0                      0                   0.375                      7 Nashville              TN                                       37207 Single Family                          104000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 787.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33607 Single Family                          120000                20060501            78.94999695 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      237250                1383.96                    360                     359                  6.625                      0                      0                   0.375                      7 Naples                 FL                                       34103 Single Family                          237250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      140000                 772.92                    360                     358                   6.25                      0                      0                   0.375                  6.625 Gulf Shores            AL                                       36542 Single Family                          140000                20060501            74.47000122 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       68000                 446.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33615 Condominium                             68000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      166400                1092.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 New Orleans            LA                                       70112 Condominium                            166400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   280976.41                1463.42                    360                     359                  5.875                      0                      0                   0.375                   6.25 Fort Myers Beach       FL                                       33931 Condominium                            281000                20060601            64.16000366 No MI                                                            2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      372000                2441.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Brentwood              TN                                       37027 PUD                                    372000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      285000                1543.75                    360                     358                  6.125                      0                      0                   0.375                    6.5 Santa Rosa Beach       FL                                       32459 PUD                                    285000                20060501            55.13000107 No MI                                                            2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      996841                6437.93                    360                     358                  7.375                      0                      0                   0.375                   7.75 Naples                 FL                                       34113 PUD                                    996841                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      342500                1962.24                    360                     359                    6.5                      0                      0                   0.375                  6.875 Bradenton              FL                                       34202 PUD                                    342500                20060601            63.13999939 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   121424.48                 923.49                    360                     359                      8                      0                      0                   0.375                  8.375 SAGINAW                MI                                       48603 Single Family                          121500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      191519                1256.84                    360                     359                    7.5                      0                      0                   0.375                  7.875 FOUNTAIN               CO                                       80817 PUD                                    191519                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      158384                1218.57                    360                     359                  8.125                      0                      0                   0.375                    8.5 OCALA                  FL                                       34473 Single Family                          158480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    52688.06                 405.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 HOUSTON                TX                                       77082 PUD                                     52720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      345000                2192.19                    360                     357                   7.25                      0                      0                   0.375                  7.625 PALM DESERT            CA                                       92260 2-4 Family                             345000                20060401                     60 No MI                                1.00E+17                   4.375               20110301                 13.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G01                                                      636972                4511.88                    360                     359                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89131 Single Family                          636972                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      4                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      257200                1687.88                    360                     359                    7.5                      0                      0                   0.375                  7.875 Bay Point              CA                                       94565 Single Family                          257200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      385200                2247.00                    360                     359                  6.625                      0                      0                   0.375                      7 HERNDON                VA                                       20171 Condominium                            385200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      242000                1235.21                    360                     349                   5.75                      0                      0                   0.375                  6.125 NORTH ANDOVER          MA                                        1845 Single Family                          242000                20050801            69.94000244 No MI                                1.00E+17                    2.25               20100701                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GI                       G02                                                      360000                1987.50                    360                     349                   6.25                      0                      0                   0.375                  6.625 JOLIET                 IL                                       60435 Single Family                          360000                20050801                     80 No MI                                1.00E+17                    2.75               20070701                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350701 ALT1
GI                       G02                                                      169600                 989.33                    360                     348                  6.625                      0                      0                   0.375                      7 NEW BRITAIN            CT                                        6051 2-4 Family                             169600                20050701                     80 No MI                                1.00E+17                   3.125               20070601                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350601 ALT1
GI                       G02                                                       73450                 482.02                    360                     348                    7.5                      0                      0                   0.375                  7.875 ALLENTOWN              PA                                       18102 2-4 Family                              73450                20050701            79.98000336 No MI                                1.00E+17                       4               20070601                 12.875                   2.75                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20350601 ALT1
GI                       G02                                                   341245.78                2239.43                    360                     357                    7.5                      0                      0                   0.375                  7.875 NORTH LAS VEGAS        NV                                       89084 PUD                                    343500                20060401            79.66000366 No MI                                1.00E+17                    2.25               20110301                 12.875                  3.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      157500                1017.19                    360                     357                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89156 PUD                                    157500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                      416000                2556.67                    360                     357                      7                      0                      0                   0.375                  7.375 HENDERSON              NV                                       89052 PUD                                    416000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                      312150                1950.94                    360                     357                  7.125                      0                      0                   0.375                    7.5 MURRIETA               CA                                       92562 PUD                                    312150                20060401            79.98999786 No MI                  M10016311000087087                        2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      345000                2300.00                    360                     357                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89131 PUD                                    345000                20060401                     75 No MI                                1.00E+17                    2.75               20110301                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                   202942.73                1162.69                    360                     356                    6.5                      0                      0                   0.375                  6.875 MENDOTA                CA                                       93640 Single Family                          202950                20060301            69.98999786 No MI                                1.00E+17                    2.25               20110201                 11.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      157500                 918.75                    360                     357                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89117 Condominium                            157500                20060401            70.02999878 No MI                  M10016311000097733                        2.75               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      157500                1017.19                    360                     357                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89110 Single Family                          157500                20060401            69.69000244 No MI                                1.00E+17                    2.25               20110301                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   230399.99                1392.00                    360                     357                  6.875                      0                      0                   0.375                   7.25 NORTH LAS VEGAS        NV                                       89032 PUD                                    230400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                    4.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      212000                1435.42                    360                     357                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89108 Single Family                          212000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      129600                 756.00                    360                     357                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89109 PUD                                    129600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G01                                                   425399.73                2880.31                    360                     355                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89109 Condominium                            425440                20060201                     80 No MI                  M10016311000099728                        2.25               20110101                 13.125                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      371200                2126.67                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89135 PUD                                    371200                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      160000                1050.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89108 Single Family                          160000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   203519.69                1391.64                    360                     357                  6.875                      0                      0                   0.375                   7.25 BAKERSFIELD            CA                                       93307 Single Family                          204000                20060401                     80 No MI                                1.00E+17                   3.125               20110301                  13.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                   128299.98                 708.32                    360                     357                   6.25                      0                      0                   0.375                  6.625 NORTH LAS VEGAS        NV                                       89130 Condominium                            128300                20060401            79.98999786 No MI                  M10016317700051057                       3.125               20110301                 12.625                   2.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   214544.44                1050.37                    360                     357                    5.5                      0                      0                   0.375                  5.875 LAS VEGAS              NV                                       89139 PUD                                    215600                20060401                     80 No MI                                1.00E+17                   3.375               20110301                 11.875                   2.75                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   201999.99                1052.08                    360                     357                  5.875                      0                      0                   0.375                   6.25 LAS VEGAS              NV                                       89149 PUD                                    202000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.25                   3.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      360000                2100.00                    360                     357                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89123 PUD                                    360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  2.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                      520000                2545.83                    360                     355                    5.5                      0                      0                   0.375                  5.875 LAS VEGAS              NV                                       89118 Single Family                          520000                20060201                     80 No MI                                1.00E+17                   3.375               20110101                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G01                                                     1237500                8378.91                    360                     357                   7.75                      0                      0                   0.375                  8.125 POWAY                  CA                                       92064 Single Family                         1237500                20060401                     75 No MI                  M10021250400024330                        2.25               20110301                 13.125                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                      287600                1647.71                    360                     356                    6.5                      0                      0                   0.375                  6.875 LEESBURG               VA                                       20176 PUD                                    287600                20060301                     80 No MI                  M10021250400024558                        2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      160000                1050.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 PORTSMOUTH             VA                                       23702 Single Family                          160000                20060401                     80 No MI                  M10021250400025134                        2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      240000                1575.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 PORTSMOUTH             VA                                       23704 Single Family                          240000                20060401                     80 No MI                  M10021250400025136                        2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      156000                1023.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 PORTSMOUTH             VA                                       23702 Single Family                          156000                20060401                     80 No MI                  M10021250400025138                        2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                   228449.99                1689.58                    360                     356                    8.5                      0                      0                   0.375                  8.875 LAS VEGAS              NV                                       89123 Condominium                            228450                20060301            79.73999786 No MI                                1.00E+17                       5               20110201                 14.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      392000                2245.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 MOUNT VERNON           WA                                       98274 Single Family                          392000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  4.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      157425                 983.91                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fruitland Park         FL                                       34731 Single Family                          157425                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      224000                1446.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Easton                 MD                                       21601 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      183750                1186.72                    360                     358                  7.375                      0                      0                   0.375                   7.75 Saint Augustine        FL                                       32084 Single Family                          183750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      188000                1037.92                    360                     358                   6.25                      0                      0                   0.375                  6.625 Mesa                   AZ                                       85203 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      525000                3554.69                    360                     360                   7.75                      0                      0                   0.375                  8.125 Temecula               CA                                       92591 PUD                                    525000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G01                                                   131877.74                 823.51                    360                     359                      6                      0                      0                   0.375                  6.375 New Prague             MN                                       56071 Townhouse                              132000                20060601                     80 No MI                                                            2.25               20090501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360501 WALN
GI                       G03                                                      197760                1421.40                    360                     359                   8.25                      0                      0                   0.375                  8.625 Rochester              MN                                       55901 2-4 Family                             197760                20060601                     80 No MI                                                            2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      290000                1782.29                    360                     359                      7                      0                      0                   0.375                  7.375 Lake Elsinore          CA                                       92531 Single Family                          290000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                    78691.55                 550.64                    360                     359                  7.125                      0                      0                   0.375                    7.5 Saint Louis            MO                                       63138 Single Family                           78750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                   151718.76                 948.24                    360                     359                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85053 Single Family                          151800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      360315                1989.24                    360                     359                   6.25                      0                      0                   0.375                  6.625 San Antonio            TX                                       78258 PUD                                    360315                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      103200                 645.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Houston                TX                                       77077 Townhouse                              103200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                   374941.78                2720.47                    360                     359                    7.5                      0                      0                   0.375                  7.875 Naples                 FL                                       34112 Condominium                            375200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      716000                4176.67                    360                     359                  6.625                      0                      0                   0.375                      7 Denver                 CO                                       80210 Single Family                          716000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      376000                2271.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Bellflower             CA                                       90706 Condominium                            376000                20060601                     80 No MI                                                            2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                   346989.66                2669.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Nashua                 NH                                        3064 Condominium                            347200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      234000                1535.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 Sunrise                FL                                       33322 PUD                                    234000                20060601            74.29000092 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                     1462500                8988.28                    360                     359                      7                      0                      0                   0.375                  7.375 Sherman Oaks           CA                                       91403 Single Family                         1462500                20060601                     65 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G01                                                      212850                1374.66                    360                     359                  7.375                      0                      0                   0.375                   7.75 Lemoore                CA                                       93245 Single Family                          212850                20060601                     90 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      140000                 831.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32839 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      104000                 595.84                    360                     359                    6.5                      0                      0                   0.375                  6.875 Marshall               MN                                       56258 Single Family                          104000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      192000                1160.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Abingdon               MD                                       21009 Townhouse                              192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      632000                3884.17                    360                     359                      7                      0                      0                   0.375                  7.375 Fort Lauderdale        FL                                       33316 Single Family                          632000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                     1218750                7998.05                    360                     359                    7.5                      0                      0                   0.375                  7.875 Murrieta               CA                                       92562 Single Family                         1218750                20060601                     75 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      350250                2298.52                    360                     359                    7.5                      0                      0                   0.375                  7.875 Scottsdale             AZ                                       85260 Single Family                          350250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      157600                1034.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Culpeper               VA                                       22701 Townhouse                              157600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      328000                2186.67                    360                     359                  7.625                      0                      0                   0.375                      8 Bellingham             WA                                       98229 PUD                                    328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      408000                2337.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 Aliso Viejo            CA                                       92656 Condominium                            408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      368000                2223.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Port Charlotte         FL                                       33981 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                   261785.23                1743.10                    360                     359                  6.625                      0                      0                   0.375                      7 Phoenix                AZ                                       85013 Single Family                          262000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                   355700.91                2338.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 Green Cove Springs     FL                                       32043 PUD                                    356000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      172000                1003.33                    360                     359                  6.625                      0                      0                   0.375                      7 Schwenksville          PA                                       19473 PUD                                    172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G01                                                      700000                4593.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Windermere             FL                                       34786 PUD                                    700000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G01                                                      383520                2037.45                    360                     359                      6                      0                      0                   0.375                  6.375 Hull                   MA                                        2045 Single Family                          383520                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 WALN
GII                      G03                                                       90400                 546.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Denver                 CO                                       80205 PUD                                     90400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      308000                1796.67                    360                     359                  6.625                      0                      0                   0.375                      7 Littlerock             CA                                       93543 Single Family                          308000                20060601                     80 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      175450                1169.67                    360                     358                  7.625                      0                      0                   0.375                      8 RICHMOND               VA                                       23223 Townhouse                              175450                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       81250                 440.10                    360                     358                  6.125                      0                      0                   0.375                    6.5 Austin                 TX                                       78721 2-4 Family                              81250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      300000                1875.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89128 PUD                                    300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      129160                 901.43                    360                     358                      8                      0                      0                   0.375                  8.375 twinsburg              OH                                       44087 Single Family                          129160                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      121850                 850.41                    360                     359                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21239 2-4 Family                             121850                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      239600                1247.92                    360                     354                  5.875                      0                      0                   0.375                   6.25 Chesapeake             VA                                       23323 Single Family                          239600                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G01                                                      990000                5053.12                    360                     358                   5.75                      0                      0                   0.375                  6.125 Miami Beach            FL                                       33141 Townhouse                              990000                20060501                     60 No MI                                1.00E+17                     2.5               20080401                 11.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      313700                2091.33                    360                     358                  7.625                      0                      0                   0.375                      8 REISTERSTOWN           MD                                       21136 PUD                                    313700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      145050                 876.34                    360                     359                  6.875                      0                      0                   0.375                   7.25 JONESBORO              GA                                       30236 PUD                                    145050                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   251072.67                1799.99                    360                     359                  7.375                      0                      0                   0.375                   7.75 Baltimore              MD                                       21218 2-4 Family                             251250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      112500                 515.62                    360                     359                  5.125                      0                      0                   0.375                    5.5 Jacksonville           FL                                       32211 Single Family                          112500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      145200                 831.87                    360                     358                    6.5                      0                      0                   0.375                  6.875 SHAKOPEE               MN                                       55379 Single Family                          145200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   116729.24                 898.09                    360                     359                  8.125                      0                      0                   0.375                    8.5 San Antonio            TX                                       78244 PUD                                    116800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      199200                1245.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Port             FL                                       34286 Single Family                          199200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      347200                1880.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 Compton                CA                                       90220 Single Family                          347200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      312000                2047.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Germantown             MD                                       20874 Townhouse                              312000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      196000                1122.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 Surprise               AZ                                       85374 PUD                                    196000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                   247833.59                1652.22                    360                     359                  7.625                      0                      0                   0.375                      8 Orlando                FL                                       32824 PUD                                    248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      348800                1962.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 Lancaster              CA                                       93536 Single Family                          348800                20060601            79.90000153 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      233600                1630.34                    360                     359                      8                      0                      0                   0.375                  8.375 Lacey Twp.             NJ                                        8734 Single Family                          233600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                      428000                2808.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Sun Valley             CA                                       91352 Single Family                          428000                20060601                     80 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      319200                1995.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Arlington              VA                                       22207 Single Family                          319200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      480000                2900.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Anaheim                CA                                       92805 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      247200                1596.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hains City             FL                                       33844 PUD                                    247200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      200000                1166.67                    360                     359                  6.625                      0                      0                   0.375                      7 Key West               FL                                       33040 2-4 Family                             200000                20060601                     16 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                     1000000                6041.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Manhattan Beach        CA                                       90266 Single Family                         1000000                20060601            64.55999756 No MI                                                            2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                    299798.7                2201.30                    360                     359                  7.625                      0                      0                   0.375                      8 Nesconset              NY                                       11767 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                   269597.85                1600.74                    360                     359                   6.75                      0                      0                   0.375                  7.125 Yucaipa                CA                                       92399 Single Family                          269600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G01                                                      488000                3304.17                    360                     359                   7.75                      0                      0                   0.375                  8.125 Huntington Beach       CA                                       92649 Single Family                          488000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      199040                1161.07                    360                     359                  6.625                      0                      0                   0.375                      7 Frederick              MD                                       21703 PUD                                    199040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                   113433.61                 784.06                    360                     359                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89103 Condominium                            113520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      276000                1725.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Jersey City            NJ                                        7304 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      520000                3033.33                    360                     359                  6.625                      0                      0                   0.375                      7 Alexandria             VA                                       22306 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                      960000                5900.00                    360                     351                      7                      0                      0                   0.375                  7.375 BOWIE                  MD                                       20721 Single Family                          960000                20051001                     80 No MI                                1.00E+17                    2.75               20070901                 13.375                  1.875                       1 First Lien                                    Y                                           24 Prepay                                    360                      24 N                                    20350901 ALT1
GI                       G01                                                   1389681.3                9432.06                    360                     351                   6.75                      0                      0                   0.375                  7.125 KEY COLONY BEACH       FL                                       33051 Single Family                         1400000                20051001                     70 No MI                                1.00E+17                    3.25               20070901                 13.125                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20350901 ALT1
GII                      G02                                                      200800                1129.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Surprise               AZ                                       85379 PUD                                    200800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  2.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      640000                4466.67                    360                     358                      8                      0                      0                   0.375                  8.375 Los Angeles            CA                                       90056 Single Family                          640000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      730500                4946.09                    360                     359                   7.75                      0                      0                   0.375                  8.125 Upper Saddle River     NJ                                        7458 Single Family                          730500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      179824                1255.02                    360                     359                      8                      0                      0                   0.375                  8.375 Maricopa               AZ                                       85239 PUD                                    179824                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                      918750                6412.11                    360                     358                      8                      0                      0                   0.375                  8.375 Huntington Beach       CA                                       92648 Single Family                          918750                20060501                     75 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      240000                1600.00                    360                     358                  7.625                      0                      0                   0.375                      8 Chantilly              VA                                       20151 Condominium                            240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      136000                 949.17                    360                     358                      8                      0                      0                   0.375                  8.375 East Orange            NJ                                        7018 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                    998672.2                6553.79                    360                     358                    7.5                      0                      0                   0.375                  7.875 Coral Springs          FL                                       33067 PUD                                    999000                20060501            77.73999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      203904                1146.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85041 PUD                                    203904                20060501                     80 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      180000                1125.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Saint Paul             MN                                       55106 Single Family                          180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      449600                2482.17                    360                     359                   6.25                      0                      0                   0.375                  6.625 Gilbert                AZ                                       85233 PUD                                    449600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      405600                2577.25                    360                     359                   7.25                      0                      0                   0.375                  7.625 West Covina            CA                                       91792 Single Family                          405600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                   375530.95                2857.88                    360                     358                      8                      0                      0                   0.375                  8.375 Washington             DC                                       20011 Townhouse                              376000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                   303790.78                2204.22                    360                     359                    7.5                      0                      0                   0.375                  7.875 Stroudsburg            PA                                       18360 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G01                                                      548000                3824.58                    360                     359                      8                      0                      0                   0.375                  8.375 Sylmar                 CA                                       91342 Single Family                          548000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      472800                2905.75                    360                     359                      7                      0                      0                   0.375                  7.375 Mullica Hill           NJ                                        8062 PUD                                    472800                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                       52100                 352.76                    360                     359                   7.75                      0                      0                   0.375                  8.125 Phoenix                AZ                                       85017 Condominium                             52100                20060601            75.51000214 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                   111046.44                 806.28                    360                     358                    7.5                      0                      0                   0.375                  7.875 Saint Louis            MO                                       63118 Single Family                          111200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      181440                1190.70                    360                     359                    7.5                      0                      0                   0.375                  7.875 Queen Creek            AZ                                       85243 PUD                                    181440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                       97500                 528.12                    360                     358                  6.125                      0                      0                   0.375                    6.5 Yucca Valley           CA                                       92284 Single Family                           97500                20060501                     50 No MI                                                            2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      264760                1599.59                    360                     359                  6.875                      0                      0                   0.375                   7.25 Everett                WA                                       98204 Condominium                            264760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                       97750                 682.21                    360                     359                      8                      0                      0                   0.375                  8.375 Belleville             IL                                       62221 Single Family                           97750                20060601                     85 Republic MIC                         1.00E+17                    2.25               20130501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 WALN
GII                      G02                                                      191000                1014.69                    360                     359                      6                      0                      0                   0.375                  6.375 Washington             DC                                       20002 Single Family                          191000                20060601            63.66999817 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      151200                 992.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Desert Hot Springs     CA                                       92240 Single Family                          151200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      560000                3616.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Scottsdale             AZ                                       85260 Single Family                          560000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      250000                1380.21                    360                     359                   6.25                      0                      0                   0.375                  6.625 Washington             DC                                       20001 Townhouse                              250000                20060601            60.97999954 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      364000                2161.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Rancho Cucamonga       CA                                       91730 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      230266                1319.23                    360                     359                    6.5                      0                      0                   0.375                  6.875 Fort Mill              SC                                       29708 Single Family                          230266                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      257792                1745.47                    360                     359                   7.75                      0                      0                   0.375                  8.125 Naples                 FL                                       34117 Single Family                          257792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                      975000                6906.25                    360                     359                  8.125                      0                      0                   0.375                    8.5 Southampton            NY                                       11968 Single Family                          975000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G01                                                   249800.08                1684.30                    360                     359                   6.75                      0                      0                   0.375                  7.125 Pompano Beach          FL                                       33060 Single Family                          250000                20060601            57.47000122 No MI                                1.00E+17                    2.25               20090501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 WALN
GII                      G03                                                      114400                 691.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Kissimmee              FL                                       34741 Condominium                            114400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      244000                1525.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Visalia                CA                                       93277 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                   124631.97                 893.51                    360                     359                  7.375                      0                      0                   0.375                   7.75 Woodstock              GA                                       30188 Single Family                          124720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      244000                1550.42                    360                     359                   7.25                      0                      0                   0.375                  7.625 Gaithersburg           MD                                       20878 PUD                                    244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      205000                1345.31                    360                     359                    7.5                      0                      0                   0.375                  7.875 Florence               NJ                                        8518 Single Family                          205000                20060601            74.55000305 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                       94400                 609.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Kennesaw               GA                                       30152 Single Family                           94400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      215920                1327.01                    360                     359                      7                      0                      0                   0.375                  7.375 Bellingham             WA                                       98225 Single Family                          215920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      248000                1524.17                    360                     359                      7                      0                      0                   0.375                  7.375 Coon Rapids            MN                                       55448 Single Family                          248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      186000                1104.38                    360                     359                   6.75                      0                      0                   0.375                  7.125 Marysville             WA                                       98270 Single Family                          186000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      172000                1200.42                    360                     359                      8                      0                      0                   0.375                  8.375 Braham                 MN                                       55006 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      280000                1779.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 Buffalo                MN                                       55313 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      168000                1102.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 St Petersburg          FL                                       33707 PUD                                    168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      208764                1435.25                    360                     359                  7.875                      0                      0                   0.375                   8.25 Kissimmee              FL                                       34741 Townhouse                              208764                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      248000                1550.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Chandler               AZ                                       85249 PUD                                    248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      256000                1653.34                    360                     359                  7.375                      0                      0                   0.375                   7.75 Ft. Lauderdale         FL                                       33301 Condominium                            256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      224000                1470.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85014 PUD                                    224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      246240                1462.05                    360                     359                   6.75                      0                      0                   0.375                  7.125 Cape Coral             FL                                       33909 2-4 Family                             246240                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      643500                3686.72                    360                     358                    6.5                      0                      0                   0.375                  6.875 Scottsdale             AZ                                       85255 PUD                                    643500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      416000                2556.67                    360                     359                      7                      0                      0                   0.375                  7.375 Surprise               AZ                                       85388 PUD                                    416000                20060601            79.98999786 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      396000                2475.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 San Diego              CA                                       92126 Single Family                          396000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      198000                1113.75                    360                     359                  6.375                      0                      0                   0.375                   6.75 Newark                 NJ                                        7107 Single Family                          198000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      131840                 878.93                    360                     359                  7.625                      0                      0                   0.375                      8 Saint Paul Park        MN                                       55071 Single Family                          131840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                    109495.1                 661.90                    360                     352                  5.625                      0                      0                   0.375                      6 ORLANDO                FL                                       32822 Single Family                          110400                20051101                     80 No MI                                1.00E+17                    2.75               20071001                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20351001 ALT1
GI                       G02                                                      343900                1970.26                    360                     351                    6.5                      0                      0                   0.375                  6.875 GULF SHORES            AL                                       36542 Condominium                            343900                20051001                     80 No MI                                1.00E+17                    2.75               20070901                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GI                       G02                                                   161961.03                 911.03                    360                     353                  6.375                      0                      0                   0.375                   6.75 GRAY                   GA                                       31032 Single Family                          162000                20051201            79.01999664 No MI                                1.00E+17                    2.75               20071101                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                      307300                1280.42                    360                     352                  4.625                      0                      0                   0.375                      5 PARKER                 CO                                       80134 PUD                                    307300                20051101                     80 No MI                                1.00E+17                    2.75               20071001                     11                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351001 ALT1
GI                       G02                                                      303200                1389.67                    360                     354                  5.125                      0                      0                   0.375                    5.5 LONGMONT               CO                                       80501 Single Family                          303200                20060101                     80 No MI                                1.00E+17                    2.75               20071201                   11.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GI                       G02                                                   119899.05                 624.47                    360                     353                  5.875                      0                      0                   0.375                   6.25 DALLAS                 GA                                       30157 Single Family                          119900                20051201                    100 Mortgage Guaranty In                 1.00E+17                    2.75               20071101                  12.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                      367500                1837.50                    360                     355                  5.625                      0                      0                   0.375                      6 WINCHESTER             VA                                       22602 Single Family                          367500                20060201            68.18000031 No MI                                1.00E+17                    2.75               20080101                     12                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 ALT1
GII                      G01                                                   206545.87                1383.83                    360                     354                  6.625                      0                      0                   0.375                      7 SANDY                  UT                                       84092 Single Family                          208000                20060101                     80 No MI                                1.00E+17                    2.75               20081201                     13                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                   217537.67                1246.31                    360                     353                    6.5                      0                      0                   0.375                  6.875 DES PLAINES            IL                                       60016 Single Family                          217600                20051201                     80 No MI                                1.00E+17                    2.75               20071101                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                      170700                 960.19                    360                     353                  6.375                      0                      0                   0.375                   6.75 CUMMING                GA                                       30040 PUD                                    170700                20051201            79.98999786 No MI                                1.00E+17                    2.75               20071101                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                    73856.93                 519.17                    180                     173                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85018 Condominium                             74250                20051201                     75 No MI                                1.00E+17                    2.75               20071101                   13.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20201101 ALT1
GII                      G03                                                      405000                1982.81                    360                     354                    5.5                      0                      0                   0.375                  5.875 SWAINS CREEK           UT                                       89103 Single Family                          405000                20060101            72.31999969 No MI                                1.00E+17                    2.75               20101201                 11.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G02                                                       67925                 438.68                    360                     354                  7.375                      0                      0                   0.375                   7.75 CINCINNATI             OH                                       45244 Condominium                             68000                20060101                     80 No MI                                1.00E+17                    2.75               20071201                  13.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GII                      G01                                                      523000                2560.52                    360                     355                    5.5                      0                      0                   0.375                  5.875 EAGLE                  ID                                       83616 PUD                                    523000                20060201            55.04999924 No MI                                1.00E+17                    2.75               20090101                 11.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360101 ALT1
GI                       G02                                                   127542.41                 917.01                    360                     355                  7.375                      0                      0                   0.375                   7.75 CHICAGO                IL                                       60628 2-4 Family                             128000                20060201                     80 No MI                                1.00E+17                    2.75               20080101                  13.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360101 ALT1
GII                      G01                                                      545000                3065.63                    360                     355                  6.375                      0                      0                   0.375                   6.75 LOS ANGELES            CA                                       90046 Single Family                          545000                20060201            87.90000153 Mortgage Guaranty In                 1.00E+17                    2.75               20090101                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360101 ALT1
GII                      G03                                                      928044                5510.26                    360                     356                   6.75                      0                      0                   0.375                  7.125 Chula Vista            CA                                       91914 PUD                                    928044                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 13.125                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      211992                1413.28                    360                     356                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89148 PUD                                    211992                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      268000                1535.42                    360                     357                    6.5                      0                      0                   0.375                  6.875 SILVER SPRING          MD                                       20910 Condominium                            268000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   339990.05                1806.20                    360                     347                      6                      0                      0                   0.375                  6.375 New Orleans            LA                                       70115 Single Family                          340000                20050601                     80 No MI                                                            2.25               20100501                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350501 AFL2
GII                      G03                                                      175000                 856.77                    360                     347                    5.5                      0                      0                   0.375                  5.875 Belle Chasse           LA                                       70037 2-4 Family                             175000                20050601            54.68999863 No MI                                                            2.25               20100501                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350501 AFL2
GII                      G03                                                      175000                 856.77                    360                     347                    5.5                      0                      0                   0.375                  5.875 Belle Chasse           LA                                       70037 2-4 Family                             175000                20050601            54.68999863 No MI                                                            2.25               20100501                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350501 AFL2
GII                      G03                                                   176799.99                 865.58                    360                     348                    5.5                      0                      0                   0.375                  5.875 New Orleans            LA                                       70115 Condominium                            176800                20050701                     80 No MI                                                            2.25               20100601                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350601 AFL2
GII                      G03                                                      975000                5585.94                    360                     356                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89120 PUD                                    975000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      113550                 615.06                    360                     351                  6.125                      0                      0                   0.375                    6.5 Tooele                 UT                                       84074 Single Family                          113550                20051001            79.97000122 No MI                                1.00E+17                    2.25               20100901                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350901 AFL2
GI                       G02                                                    95873.97                 712.80                    360                     358                   7.75                      0                      0                   0.375                  8.125 Columbus               OH                                       43229 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   152618.48                 990.74                    360                     359                  6.375                      0                      0                   0.375                   6.75 Murrells Inlet         SC                                       29576 Single Family                          152750                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       78750                 516.80                    360                     359                    7.5                      0                      0                   0.375                  7.875 Englewood              CO                                       80110 Condominium                             78750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    63121.15                 480.37                    360                     358                      8                      0                      0                   0.375                  8.375 Nashville              TN                                       37207 Single Family                           63200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      119920                 824.45                    360                     359                  7.875                      0                      0                   0.375                   8.25 Bunnell                FL                                       32110 Condominium                            119920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      113592                 650.79                    360                     357                    6.5                      0                      0                   0.375                  6.875 Lake Mary              FL                                       32746 Condominium                            113592                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      260000                1787.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 TEMPE                  AZ                                       85281 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      344000                2329.17                    360                     359                   7.75                      0                      0                   0.375                  8.125 Austin                 TX                                       78746 Condominium                            344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   116973.89                 890.20                    360                     358                      8                      0                      0                   0.375                  8.375 Cypress                TX                                       77429 PUD                                    117120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      243000                1594.69                    360                     359                    7.5                      0                      0                   0.375                  7.875 Chicago                IL                                       60620 2-4 Family                             243000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1000000                6979.17                    360                     359                      8                      0                      0                   0.375                  8.375 Corona                 CA                                       92881 Single Family                         1000000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   184245.21                1337.76                    360                     358                    7.5                      0                      0                   0.375                  7.875 Valparaiso             FL                                       32580 PUD                                    184500                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      236250                1648.83                    360                     358                      8                      0                      0                   0.375                  8.375 Gulfport               FL                                       33707 2-4 Family                             236250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      146250                1020.70                    360                     359                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33612 Single Family                          146250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   104847.53                 743.18                    360                     358                   7.25                      0                      0                   0.375                  7.625 Decatur                GA                                       30032 Single Family                          105000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       86250                 467.19                    360                     358                  6.125                      0                      0                   0.375                    6.5 Thornton               CO                                       80229 Condominium                             86250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   119411.25                 857.72                    360                     358                  7.375                      0                      0                   0.375                   7.75 Spring                 TX                                       77379 Single Family                          119724                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92950                 590.62                    360                     359                   7.25                      0                      0                   0.375                  7.625 MILWAUKEE              WI                                       53225 Single Family                           92950                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    55930.14                 425.64                    360                     358                      8                      0                      0                   0.375                  8.375 Alliance               OH                                       44601 Single Family                           56000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1177500                6746.09                    360                     358                    6.5                      0                      0                   0.375                  6.875 Los Angeles            CA                                       90024 Single Family                         1177500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    61412.92                 440.59                    360                     358                  7.375                      0                      0                   0.375                   7.75 Fort Worth             TX                                       76111 Single Family                           61500                20060501                     75 No MI                                1.00E+17                   2.258               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      518400                3348.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Los Angeles            CA                                       90037 2-4 Family                             518400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.883                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      294300                1808.72                    360                     359                      7                      0                      0                   0.375                  7.375 ALEXANDRIA             VA                                       22304 Condominium                            294300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   150131.68                1169.80                    360                     357                   8.25                      0                      0                   0.375                  8.625 Kissimmee              FL                                       34741 Condominium                            150400                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 14.625                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      109600                 696.42                    360                     358                   7.25                      0                      0                   0.375                  7.625 ALLEN                  TX                                       75002 Single Family                          109600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1733.33                    360                     358                   7.75                      0                      0                   0.375                  8.125 Molalla                OR                                       97038 Single Family                          256000                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    50925.95                 360.97                    360                     358                   7.25                      0                      0                   0.375                  7.625 Dallas                 TX                                       75216 Single Family                           51000                20060501            69.95999908 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       96600                 623.87                    360                     358                  7.375                      0                      0                   0.375                   7.75 HOUSTON                TX                                       77082 PUD                                     96600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   269231.46                1738.79                    360                     358                  7.375                      0                      0                   0.375                   7.75 Miami Shores           FL                                       33150 Single Family                          269500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      224000                1306.67                    360                     357                  6.625                      0                      0                   0.375                      7 ORTING                 WA                                       98360 PUD                                    224000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      279600                1631.00                    360                     358                  6.625                      0                      0                   0.375                      7 GAITHERSBURG           MD                                       20877 Single Family                          279600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   157077.37                1072.38                    360                     359                  6.875                      0                      0                   0.375                   7.25 Charlotte              NC                                       28277 PUD                                    157200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      960000                6000.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 WINDERMERE             FL                                       34786 PUD                                    960000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      164800                 875.50                    360                     359                      6                      0                      0                   0.375                  6.375 Portland               OR                                       97266 Single Family                          164800                20060601                     80 No MI                                1.00E+17                   2.375               20080501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                      114570                 751.87                    360                     358                    7.5                      0                      0                   0.375                  7.875 Mobile                 AL                                       36693 Single Family                          114570                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   133040.05                 817.64                    360                     358                      7                      0                      0                   0.375                  7.375 SAINT LOUIS            MO                                       63139 2-4 Family                             133250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    147900.7                1085.97                    360                     359                  7.625                      0                      0                   0.375                      8 Carrollton             TX                                       75007 Single Family                          148000                20060601                     80 No MI                                                            2.25               20130501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                      316000                2106.67                    360                     359                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85008 Single Family                          316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      127500                 863.28                    360                     359                   7.75                      0                      0                   0.375                  8.125 ARIZONA CITY           AZ                                       85223 Single Family                          127500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      109850                 698.01                    360                     359                   7.25                      0                      0                   0.375                  7.625 BAKERSFIELD            CA                                       93305 2-4 Family                             109850                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   111904.61                 764.58                    360                     358                  6.875                      0                      0                   0.375                   7.25 Lakewood               CO                                       80228 Condominium                            112080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       99125                 629.86                    360                     359                   7.25                      0                      0                   0.375                  7.625 BAKERSFIELD            CA                                       93307 2-4 Family                              99125                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      490000                2807.29                    360                     358                    6.5                      0                      0                   0.375                  6.875 GILBERT                AZ                                       85297 Single Family                          490000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      207600                1297.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 SURPRISE               AZ                                       85374 PUD                                    207600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    224999.9                1476.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 AVONDALE               AZ                                       85323 Single Family                          225000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      925000                6070.31                    360                     358                    7.5                      0                      0                   0.375                  7.875 CORONA                 CA                                       92883 Single Family                          925000                20060501            75.51000214 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   731239.99                5103.45                    360                     358                      8                      0                      0                   0.375                  8.375 PARADISE VALLEY        AZ                                       85253 Single Family                          731250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      127500                 863.28                    360                     359                   7.75                      0                      0                   0.375                  8.125 ARIZONA CITY           AZ                                       85223 Single Family                          127500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      451500                3151.09                    360                     359                      8                      0                      0                   0.375                  8.375 Temecula               CA                                       92592 PUD                                    451500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      169920                1185.90                    360                     359                      8                      0                      0                   0.375                  8.375 Woodstock              IL                                       60098 Single Family                          169920                20060601                     80 No MI                                4.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      272000                1643.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 SACRAMENTO             CA                                       95822 Single Family                          272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      415000                2766.67                    360                     358                  7.625                      0                      0                   0.375                      8 Draper                 UT                                       84020 Single Family                          415000                20060501            76.84999847 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      111200                 729.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 WEST NEW YORK          NJ                                        7093 Condominium                            111200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      209700                1398.00                    360                     358                  7.625                      0                      0                   0.375                      8 Victorville            CA                                       92392 Single Family                          209700                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1000000                6562.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Birmingham             MI                                       48009 Single Family                         1000000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       66500                 429.48                    360                     359                  7.375                      0                      0                   0.375                   7.75 Indianapolis           IN                                       46239 PUD                                     66500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 825.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 SALISBURY              MD                                       21804 Condominium                            120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       98000                 622.71                    360                     358                   7.25                      0                      0                   0.375                  7.625 San Antonio            TX                                       78249 PUD                                     98000                20060501            69.87999725 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       64000                 426.67                    360                     358                  7.625                      0                      0                   0.375                      8 JACKSONVILLE           FL                                       32209 2-4 Family                              64000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      220000                1329.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 GILBERT                AZ                                       85297 PUD                                    220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      220000                1466.67                    360                     358                  7.625                      0                      0                   0.375                      8 COLORADO SPRINGS       CO                                       80906 2-4 Family                             220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      256800                1364.25                    360                     359                      6                      0                      0                   0.375                  6.375 PALMDALE               CA                                       93550 Single Family                          256800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      189000                1220.62                    360                     358                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30310 Single Family                          189000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      212447                1217.14                    360                     358                    6.5                      0                      0                   0.375                  6.875 NORTH LAS VEGAS        NV                                       89084 Single Family                          212447                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   150879.13                 911.56                    360                     358                  6.875                      0                      0                   0.375                   7.25 COLORADO SPRINGS       CO                                       80909 Single Family                          151920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   243937.33                1765.59                    360                     359                      8                      0                      0                   0.375                  8.375 HONOLULU               HI                                       96818 Condominium                            244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 AFL2
GII                      G02                                                    74489.13                 411.24                    360                     358                   6.25                      0                      0                   0.375                  6.625 COLORADO SPRINGS       CO                                       80918 PUD                                     74499                20060501            74.87000275 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   176135.37                1229.28                    360                     358                      8                      0                      0                   0.375                  8.375 Bend                   OR                                       97702 PUD                                    176175                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      216000                1530.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Tacoma                 WA                                       98402 2-4 Family                             216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      348000                2175.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Palmdale               CA                                       93551 Single Family                          348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       89375                 577.21                    360                     360                  7.375                      0                      0                   0.375                   7.75 AUBREY                 TX                                       76227 Single Family                           89375                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      380000                2493.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lynwood                CA                                       90262 Single Family                          380000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      320000                2033.33                    360                     358                   7.25                      0                      0                   0.375                  7.625 Hesperia               CA                                       92344 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   207132.01                1359.30                    360                     358                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85048 PUD                                    207200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      246400                1514.33                    360                     359                      7                      0                      0                   0.375                  7.375 Fresno                 CA                                       93704 Single Family                          246400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      920000                5558.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Salt Lake City         UT                                       84103 Single Family                          920000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      337920                2182.40                    360                     358                  7.375                      0                      0                   0.375                   7.75 Gardena                CA                                       90247 Condominium                            337920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      113600                 792.83                    360                     358                      8                      0                      0                   0.375                  8.375 ORLANDO                FL                                       32805 Single Family                          113600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      112500                 773.44                    360                     358                  7.875                      0                      0                   0.375                   8.25 Atlanta                GA                                       30314 Single Family                          112500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      184800                1251.25                    360                     358                   7.75                      0                      0                   0.375                  8.125 VALRICO                FL                                       33594 PUD                                    184800                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      280000                1779.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 WEYMOUTH               MA                                        2189 Single Family                          280000                20060601                     80 No MI                                                            2.25               20110501                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      168000                 997.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Garland                TX                                       75044 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      222820                1322.99                    360                     359                   6.75                      0                      0                   0.375                  7.125 North Las Vegas        NV                                       89081 PUD                                    222820                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      111750                 756.64                    360                     358                   7.75                      0                      0                   0.375                  8.125 Denver                 CO                                       80204 Single Family                          111750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    81819.97                 477.28                    360                     358                  6.625                      0                      0                   0.375                      7 Aurora                 CO                                       80010 Single Family                           82000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       95240                 545.65                    360                     358                    6.5                      0                      0                   0.375                  6.875 Yorkville              IL                                       60560 Condominium                             95240                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   109823.53                 741.10                    360                     358                   6.75                      0                      0                   0.375                  7.125 Egg Harbor City        NJ                                        8215 2-4 Family                             110000                20060501            48.88999939 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      456760                2664.43                    360                     358                  6.625                      0                      0                   0.375                      7 SURPRISE               AZ                                       85379 PUD                                    456760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1750000               11484.38                    360                     359                    7.5                      0                      0                   0.375                  7.875 Cave Creek             AZ                                       85331 Single Family                         1750000                20060601            62.95000076 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      154000                1074.79                    360                     359                      8                      0                      0                   0.375                  8.375 Milwaukee              WI                                       53218 2-4 Family                             154000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      207973                1429.81                    360                     358                  7.875                      0                      0                   0.375                   8.25 Hugo                   MN                                       55038 PUD                                    207973                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      280800                1959.75                    360                     359                      8                      0                      0                   0.375                  8.375 Newport News           VA                                       23602 Single Family                          280800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      444000                2682.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 ANAHEIM                CA                                       92801 Single Family                          444000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      126675                 870.89                    360                     359                  7.875                      0                      0                   0.375                   8.25 BROOKVILLE             OH                                       45309 Single Family                          126675                20060601                     75 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      132240                 798.95                    360                     358                  6.875                      0                      0                   0.375                   7.25 Covington              GA                                       30016 PUD                                    132240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   259807.04                1817.96                    360                     359                  7.125                      0                      0                   0.375                    7.5 Stockton               MO                                       65785 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      798750                5158.59                    360                     359                  7.375                      0                      0                   0.375                   7.75 HITCHCOCK              TX                                       77563 Single Family                          798750                20060601                     75 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      220000                1420.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 SHAKOPEE               MN                                       55379 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       73500                 474.69                    360                     359                  7.375                      0                      0                   0.375                   7.75 RICHMOND               VA                                       23222 Single Family                           73500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      189375                1203.32                    360                     358                   7.25                      0                      0                   0.375                  7.625 MAPLE GROVE            MN                                       55369 Single Family                          189375                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      168850                1125.67                    360                     358                  7.625                      0                      0                   0.375                      8 Tampa                  FL                                       33626 PUD                                    168850                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      230000                1605.21                    360                     358                      8                      0                      0                   0.375                  8.375 WASHINGTON             DC                                       20019 Single Family                          230000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      396000                2598.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 FREMONT                CA                                       94539 Condominium                            396000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      424000                3003.33                    360                     358                  8.125                      0                      0                   0.375                    8.5 Mount Pleasant         SC                                       29464 Single Family                          424000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      288000                1950.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 FLOWERY BR             GA                                       30542 Single Family                          288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      493800                3086.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 YUCAIPA                CA                                       92399 PUD                                    493800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1786.67                    360                     359                      8                      0                      0                   0.375                  8.375 Loma Linda             CA                                       92354 Single Family                          256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      368000                2415.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Oakland                CA                                       94621 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   599212.38                4454.98                    360                     358                   7.75                      0                      0                   0.375                  8.125 Las Vegas              NV                                       89146 Single Family                          600000                20060501                     75 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      360000                2287.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 Windermere             FL                                       34786 Single Family                          360000                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      437300                3051.99                    360                     358                      8                      0                      0                   0.375                  8.375 Estero                 FL                                       33928 PUD                                    437300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      226500                1580.78                    360                     359                      8                      0                      0                   0.375                  8.375 MARICOPA               AZ                                       85239 PUD                                    226500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      266000                1773.33                    360                     358                  7.625                      0                      0                   0.375                      8 CHANTILLY              VA                                       20152 Condominium                            266000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      232000                1353.33                    360                     358                  6.625                      0                      0                   0.375                      7 OWINGS MILLS           MD                                       21117 Townhouse                              232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1000000                5729.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 FOUNTAIN HILLS         AZ                                       85268 Single Family                         1000000                20060501            64.51999664 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      125300                 861.44                    360                     358                  7.875                      0                      0                   0.375                   8.25 Denver                 CO                                       80221 Townhouse                              125300                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   161831.55                1011.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 Sartell                MN                                       56377 Single Family                          161920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      216000                1417.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 PHOENIX                AZ                                       85044 PUD                                    216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      233512                1532.42                    360                     359                    7.5                      0                      0                   0.375                  7.875 ODENTON                MD                                       21113 Condominium                            233512                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      228000                1163.75                    360                     359                   5.75                      0                      0                   0.375                  6.125 LAUREL                 MD                                       20708 Townhouse                              228000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                   121924.17                 927.29                    360                     359                      8                      0                      0                   0.375                  8.375 Overland Park          KS                                       66202 2-4 Family                             122000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1425000                9351.56                    360                     359                    7.5                      0                      0                   0.375                  7.875 Chevy Chase            MD                                       20815 Single Family                         1425000                20060601                     75 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      274400                1600.67                    360                     358                  6.625                      0                      0                   0.375                      7 PALMDALE               CA                                       93550 Single Family                          274400                20060501                     80 No MI                                1.00E+17                    2.25               20090401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 AFL2
GII                      G02                                                      234500                1343.49                    360                     358                    6.5                      0                      0                   0.375                  6.875 Richmond               VA                                       23228 Single Family                          234500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      148000                 863.33                    360                     359                  6.625                      0                      0                   0.375                      7 Orange Park            FL                                       32073 PUD                                    148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      850000                4869.79                    360                     358                    6.5                      0                      0                   0.375                  6.875 Murrieta               CA                                       92562 PUD                                    850000                20060501            70.83000183 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      120750                 830.16                    360                     358                  7.875                      0                      0                   0.375                   8.25 Saginaw                MI                                       48603 Single Family                          120750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      168000                1102.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Greenacres             FL                                       33463 Condominium                            168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      101250                 632.81                    360                     358                  7.125                      0                      0                   0.375                    7.5 Farmington             NM                                       87402 Single Family                          101250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      166500                1110.00                    360                     358                  7.625                      0                      0                   0.375                      8 Houston                TX                                       77064 PUD                                    166500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      210000                1443.75                    360                     358                  7.875                      0                      0                   0.375                   8.25 Scottsdale             AZ                                       85257 Single Family                          210000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      178500                1227.19                    360                     358                  7.875                      0                      0                   0.375                   8.25 Laveen                 AZ                                       85339 PUD                                    178500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      144000                 825.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Denver                 CO                                       80239 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      350000                2187.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 Monroe                 NJ                                        8831 Single Family                          350000                20060401            33.11999893 No MI                                1.00E+17                    2.75               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1182100                8250.07                    360                     359                      8                      0                      0                   0.375                  8.375 Henderson              NV                                       89012 PUD                                   1182100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      210575                1294.16                    360                     358                      7                      0                      0                   0.375                  7.375 Summerville            SC                                       29485 PUD                                    210575                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      156000                 893.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Safety Harbor          FL                                       34695 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      126000                 761.25                    360                     358                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85037 PUD                                    126000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      180000                1031.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Goodyear               AZ                                       85338 PUD                                    180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   117093.45                 670.85                    360                     358                    6.5                      0                      0                   0.375                  6.875 Adairsville            GA                                       30103 2-4 Family                             117112                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      100400                 606.58                    360                     358                  6.875                      0                      0                   0.375                   7.25 Stockbridge            GA                                       30281 Single Family                          100400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      141392                 927.89                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 Single Family                          141392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      220720                1517.45                    360                     356                  7.875                      0                      0                   0.375                   8.25 Chicago                IL                                       60626 Condominium                            220720                20060301                     80 No MI                                1.00E+17                    2.75               20110201                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      237200                1581.33                    360                     359                  7.625                      0                      0                   0.375                      8 SHOREWOOD              MN                                       55331 Single Family                          237200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1430.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 PALMDALE               CA                                       93551 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      234623                1564.15                    360                     358                  7.625                      0                      0                   0.375                      8 GOODYEAR               AZ                                       85338 PUD                                    234623                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      417000                2736.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 Moreno Valley          CA                                       92555 Single Family                          417000                20060501            78.23999786 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      240500                1427.97                    360                     358                   6.75                      0                      0                   0.375                  7.125 South Lake Tahoe       CA                                       96150 Single Family                          240500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      165850                1071.11                    360                     360                  7.375                      0                      0                   0.375                   7.75 LAKELAND               FL                                       33810 Single Family                          165850                20060701            74.98000336 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      143920                 944.48                    360                     358                    7.5                      0                      0                   0.375                  7.875 Virginia Beach         VA                                       23464 PUD                                    143920                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                     1421250                9030.86                    360                     358                   7.25                      0                      0                   0.375                  7.625 Los Angeles            CA                                       90069 Single Family                         1421250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      237650                1658.60                    360                     358                      8                      0                      0                   0.375                  8.375 Indian Trial           NC                                       28079 PUD                                    237650                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      599920                3936.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 SANFORD                FL                                       32771 PUD                                    599920                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      194935                1299.57                    360                     358                  7.625                      0                      0                   0.375                      8 Navarre                FL                                       32566 2-4 Family                             194935                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      383200                2275.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 WALNUT CREEK           CA                                       94501 PUD                                    383200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   127840.33                 972.89                    360                     358                      8                      0                      0                   0.375                  8.375 LIBERTY                MO                                       64068 PUD                                    128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      339500                2121.88                    360                     357                  7.125                      0                      0                   0.375                    7.5 Pico Rivera            CA                                       90660 2-4 Family                             339500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       56000                 355.83                    360                     357                   7.25                      0                      0                   0.375                  7.625 Baltimore              MD                                       21229 Townhouse                               56000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      328000                2220.83                    360                     358                   7.75                      0                      0                   0.375                  8.125 GLENDALE               AZ                                       85304 Single Family                          328000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    83398.62                 650.62                    360                     357                      8                      0                      0                   0.375                  8.375 Westland               MI                                       48186 Single Family                           83600                20060401            79.62000275 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   177720.18                1322.18                    360                     357                   7.75                      0                      0                   0.375                  8.125 Vero Beach             FL                                       32967 Single Family                          178072                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      372000                2247.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 OLNEY                  MD                                       20832 Townhouse                              372000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     2310000               16121.87                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30327 Single Family                         2310000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      463600                2994.08                    360                     358                  7.375                      0                      0                   0.375                   7.75 Severn                 MD                                       21144 Single Family                          463600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      229361                1433.51                    360                     358                  7.125                      0                      0                   0.375                    7.5 FLORENCE               AZ                                       85232 PUD                                    229361                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    311335.1                2235.21                    360                     357                  7.375                      0                      0                   0.375                   7.75 Bowie                  MD                                       20721 Single Family                          312000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   255519.32                1945.78                    360                     357                      8                      0                      0                   0.375                  8.375 Brockton               MA                                        2301 Single Family                          256000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      253200                1608.87                    360                     357                   7.25                      0                      0                   0.375                  7.625 Woodbridge             VA                                       22191 PUD                                    253200                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   142286.78                 904.11                    360                     357                   7.25                      0                      0                   0.375                  7.625 Salisbury              MD                                       21804 Townhouse                              142332                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1000000                6562.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Westlake               OH                                       44145 Single Family                         1000000                20060501            76.91999817 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      468750                3076.17                    360                     357                    7.5                      0                      0                   0.375                  7.875 Evergreen              CO                                       80439 Single Family                          468750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      103100                 719.55                    360                     358                      8                      0                      0                   0.375                  8.375 Irving                 TX                                       75060 Single Family                          103100                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      109200                 762.12                    360                     358                      8                      0                      0                   0.375                  8.375 Norfolk                VA                                       23509 Single Family                          109200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                     1462500                9140.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 Charlotte              NC                                       28226 Single Family                         1462500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   279093.97                1918.77                    360                     357                  7.875                      0                      0                   0.375                   8.25 Annapolis              MD                                       21403 Single Family                          279200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   187436.52                1269.10                    360                     358                   7.75                      0                      0                   0.375                  8.125 Smithville             MO                                       64089 Single Family                          187500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      417850                2872.72                    360                     359                  7.875                      0                      0                   0.375                   8.25 Loveland               CO                                       80537 Single Family                          417850                20060601            76.66999817 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    40269.71                 306.46                    360                     358                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48235 Single Family                           40320                20060501                     72 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      163850                1143.54                    360                     358                      8                      0                      0                   0.375                  8.375 Kansas City            MO                                       64158 Single Family                          163850                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      152072                 982.13                    360                     357                  7.375                      0                      0                   0.375                   7.75 North Myrtle Beach     SC                                       29582 Condominium                            152072                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      275232                1777.54                    360                     358                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 Single Family                          275232                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      187500                1269.53                    360                     358                   7.75                      0                      0                   0.375                  8.125 Smithville             MO                                       64089 Single Family                          187500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      116950                 755.30                    360                     358                  7.375                      0                      0                   0.375                   7.75 Ocala                  FL                                       34476 Single Family                          116950                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      639000                4126.87                    360                     357                  7.375                      0                      0                   0.375                   7.75 Peoria                 AZ                                       85383 PUD                                    639000                20060401            79.98999786 No MI                                1.00E+17                    2.75               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      263192                1453.04                    360                     357                   6.25                      0                      0                   0.375                  6.625 Jupiter                FL                                       33458 Townhouse                              263192                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      363000                2533.44                    360                     358                      8                      0                      0                   0.375                  8.375 Richmond               CA                                       94806 Single Family                          363000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      504000                3517.50                    360                     358                      8                      0                      0                   0.375                  8.375 Ashburn                VA                                       20148 Single Family                          504000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    69912.68                 532.05                    360                     358                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48224 Single Family                           70000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      198114                1258.85                    360                     358                   7.25                      0                      0                   0.375                  7.625 Port Saint Lucie       FL                                       34953 Single Family                          198114                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      140700                 835.41                    360                     358                   6.75                      0                      0                   0.375                  7.125 Edinburg               TX                                       78541 2-4 Family                             140700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     2000000               13125.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Paradise Valley        AZ                                       85253 Single Family                         2000000                20060501                     50 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      449200                3135.04                    360                     358                      8                      0                      0                   0.375                  8.375 ALDIE                  VA                                       20105 PUD                                    449200                20060501            79.98999786 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   159999.99                 983.33                    360                     358                      7                      0                      0                   0.375                  7.375 Frederick              MD                                       21703 Townhouse                              160000                20060501            78.43000031 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      118392                 739.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 COLLEGE PARK           GA                                       30349 Single Family                          118392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100567                 701.87                    360                     358                      8                      0                      0                   0.375                  8.375 Union City             GA                                       30291 Townhouse                              100567                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      920000                6229.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 Woodbury               MN                                       55129 Single Family                          920000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      120400                 765.04                    360                     358                   7.25                      0                      0                   0.375                  7.625 TUCSON                 AZ                                       85745 Condominium                            120400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      189600                1323.25                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30312 Single Family                          189600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      311200                2171.92                    360                     358                      8                      0                      0                   0.375                  8.375 SCOTTSDALE             AZ                                       85258 Condominium                            311200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   415740.35                3161.90                    360                     359                      8                      0                      0                   0.375                  8.375 South Richmond Hill    NY                                       11419 2-4 Family                             416000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      330960                2275.35                    360                     358                  7.875                      0                      0                   0.375                   8.25 Cypress                TX                                       77429 PUD                                    330960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      760000                4750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Los Angeles            CA                                       90008 Single Family                          760000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   190188.44                1447.38                    360                     358                      8                      0                      0                   0.375                  8.375 Apollo Beach           FL                                       33572 PUD                                    190426                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   192584.46                1465.61                    360                     358                      8                      0                      0                   0.375                  8.375 Apollo Beach           FL                                       33572 Single Family                          192825                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    57528.15                 437.80                    360                     358                      8                      0                      0                   0.375                  8.375 Columbus               OH                                       43211 2-4 Family                              57600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      568000                3964.17                    360                     358                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32836 Single Family                          568000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      120000                 837.50                    360                     358                      8                      0                      0                   0.375                  8.375 Sterling Heights       MI                                       48310 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       92000                 613.33                    360                     358                  7.625                      0                      0                   0.375                      8 COLUMBUS               OH                                       43207 Single Family                           92000                20060501                     80 No MI                                                            2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      120000                 775.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 BOISE                  ID                                       83704 PUD                                    120000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      144950                 936.14                    360                     358                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85008 Single Family                          144950                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   151518.78                 962.78                    360                     358                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85037 Condominium                            151520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      202800                1288.62                    360                     359                   7.25                      0                      0                   0.375                  7.625 PHOENIX                AZ                                       85041 PUD                                    202800                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   147101.23                1080.10                    360                     359                  7.625                      0                      0                   0.375                      8 UPPER MARLBORO         MD                                       20772 Condominium                            147200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     14                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      424000                2429.17                    360                     357                    6.5                      0                      0                   0.375                  6.875 American Canyon        CA                                       94503 Single Family                          424000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      182000                1175.42                    360                     357                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85042 Single Family                          182000                20060401            79.81999969 No MI                                1.00E+17                    2.75               20110301                  13.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      176000                 935.00                    360                     358                      6                      0                      0                   0.375                  6.375 COON RAPIDS            MN                                       55433 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      880000                5958.33                    360                     358                   7.75                      0                      0                   0.375                  8.125 Frisco                 TX                                       75034 Single Family                          880000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1560000               10075.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Miami                  FL                                       33109 Condominium                           1560000                20060501                     65 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      339440                2086.14                    360                     357                      7                      0                      0                   0.375                  7.375 Elmwood Park           NJ                                        7407 Single Family                          339440                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      118400                 826.33                    360                     358                      8                      0                      0                   0.375                  8.375 PELHAM                 AL                                       35124 Single Family                          118400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      166328                1126.18                    360                     357                   7.75                      0                      0                   0.375                  8.125 HAMPTON                GA                                       30228 PUD                                    166328                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   148065.07                 771.17                    360                     357                  5.875                      0                      0                   0.375                   6.25 CUMMING                GA                                       30040 PUD                                    148100                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      172000                1110.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 Kennesaw               GA                                       30144 PUD                                    172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      195834                1203.56                    360                     358                      7                      0                      0                   0.375                  7.375 Lawrenceville          GA                                       30044 PUD                                    195834                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      198800                1283.92                    360                     358                  7.375                      0                      0                   0.375                   7.75 Cape Coral             FL                                       33993 Single Family                          198800                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      124400                 764.54                    360                     358                      7                      0                      0                   0.375                  7.375 Lakeland               FL                                       33810 PUD                                    124400                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      361544                2259.65                    360                     358                  7.125                      0                      0                   0.375                    7.5 PEORIA                 AZ                                       85383 PUD                                    361544                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       78000                 438.75                    360                     358                  6.375                      0                      0                   0.375                   6.75 Greeley                CO                                       80631 Single Family                           78000                20060501                     60 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      115960                 688.51                    360                     358                   6.75                      0                      0                   0.375                  7.125 Adairsville            GA                                       30103 2-4 Family                             115960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      315600                1906.75                    360                     359                  6.875                      0                      0                   0.375                   7.25 Silverthorne           CO                                       80498 Single Family                          315600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      121592                 797.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 Single Family                          121592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      245000                1709.90                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30318 2-4 Family                             245000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      167792                1136.09                    360                     359                   7.75                      0                      0                   0.375                  8.125 ALBUQUERQUE            NM                                       87114 PUD                                    167792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      336000                2345.00                    360                     358                      8                      0                      0                   0.375                  8.375 Lawrence               MA                                        1843 2-4 Family                             336000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   370363.69                2700.57                    360                     351                  8.375                      0                      0                   0.375                   8.75 WESTON                 FL                                       33326 Condominium                            372240                20051001                     80 No MI                                1.00E+17                       4               20060901                 18.875                  1.875                       6 First Lien                                    Y                                          120 Prepay                                    360                      12 N                                    20350901 AFL2
GII                      G03                                                      334750                2022.45                    360                     358                  6.875                      0                      0                   0.375                   7.25 Sandston               VA                                       23150 PUD                                    334750                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  3.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      193000                1226.35                    360                     358                   7.25                      0                      0                   0.375                  7.625 St Petersburg          FL                                       33703 Condominium                            193000                20060501            64.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      457600                3193.67                    360                     359                      8                      0                      0                   0.375                  8.375 Tucson                 AZ                                       85730 PUD                                    457600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      503788                2886.29                    360                     358                    6.5                      0                      0                   0.375                  6.875 MOUNTAIN HOUSE         CA                                       95391 PUD                                    503788                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1000000                6979.17                    360                     359                      8                      0                      0                   0.375                  8.375 INVERNESS              IL                                       60010 Single Family                         1000000                20060601            74.06999969 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      568000                2958.33                    360                     358                  5.875                      0                      0                   0.375                   6.25 PHOENIX                AZ                                       85050 PUD                                    568000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      123900                 826.00                    360                     359                  7.625                      0                      0                   0.375                      8 MESA                   AZ                                       85201 Single Family                          123900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      222720                1229.60                    360                     358                   6.25                      0                      0                   0.375                  6.625 Abingdon               MD                                       21009 PUD                                    222720                20060501                     80 No MI                                                           2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      304000                1900.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Woodbridge             VA                                       22193 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      348000                1993.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Leesburg               VA                                       20175 Townhouse                              348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      324100                2261.95                    360                     358                      8                      0                      0                   0.375                  8.375 SHREWSBURY             PA                                       17361 Single Family                          324100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      417000                2606.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 DENVER                 CO                                       80209 Single Family                          417000                20060501            77.22000122 No MI                                1.00E+16                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       72760                 454.75                    360                     357                  7.125                      0                      0                   0.375                    7.5 Lithonia               GA                                       30038 Single Family                           72760                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   115999.99                 809.58                    360                     358                      8                      0                      0                   0.375                  8.375 Brandon                FL                                       33511 PUD                                    116000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                       91000                 625.63                    360                     358                  7.875                      0                      0                   0.375                   8.25 Saint Louis            MO                                       63109 Single Family                           91000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      176000                1118.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 Burlington             NJ                                        8016 Townhouse                              176000                20060601            74.88999939 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   394476.39                2301.11                    360                     358                  6.625                      0                      0                   0.375                      7 Firestone              CO                                       80504 PUD                                    394800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      405000                2826.56                    360                     358                      8                      0                      0                   0.375                  8.375 TRUMBULL               CT                                        6611 Single Family                          405000                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      329416                2058.85                    360                     358                  7.125                      0                      0                   0.375                    7.5 TAMPA                  FL                                       33647 Single Family                          329416                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      518252                3616.97                    360                     358                      8                      0                      0                   0.375                  8.375 Ocean City             MD                                       21842 Condominium                            518252                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   175780.44                1337.73                    360                     358                      8                      0                      0                   0.375                  8.375 Rockwall               TX                                       75032 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      198400                1281.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 CANTON                 GA                                       30114 Single Family                          198400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   774754.02                5003.62                    360                     358                  7.375                      0                      0                   0.375                   7.75 Aspen                  CO                                       81611 Condominium                            780000                20060501                     80 No MI                                1.00E+17                    2.25               20160401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GI                       G03                                                      103200                 645.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Cincinnati             OH                                       45227 Single Family                          103200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      162800                1136.21                    360                     357                      8                      0                      0                   0.375                  8.375 E Stroudsburg          PA                                       18301 Single Family                          162800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      470000                3133.33                    360                     357                  7.625                      0                      0                   0.375                      8 Spring                 TX                                       77386 PUD                                    470000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    68154.44                 489.31                    360                     357                  7.375                      0                      0                   0.375                   7.75 Powder Springs         GA                                       30127 Single Family                           68300                20060401            78.51000214 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      704000                4400.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Tracy                  CA                                       95376 Single Family                          704000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      271700                1669.82                    360                     358                      7                      0                      0                   0.375                  7.375 Queen Creek            AZ                                       85242 PUD                                    271700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      183200                1106.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 Mesa                   AZ                                       85207 PUD                                    183200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      107250                 670.31                    360                     359                  7.125                      0                      0                   0.375                    7.5 Galesburg              IL                                       61401 Single Family                          107250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      184000                1188.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 CENTERVILLE            CA                                       93657 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       66500                 436.41                    360                     358                    7.5                      0                      0                   0.375                  7.875 Urbana                 OH                                       43078 Single Family                           66500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      205100                1239.15                    360                     358                  6.875                      0                      0                   0.375                   7.25 FAIR OAKS              CA                                       95628 Condominium                            205100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      185500                1178.70                    360                     359                   7.25                      0                      0                   0.375                  7.625 Salt Lake City         UT                                       84124 Single Family                          185500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      601304                3820.79                    360                     357                   7.25                      0                      0                   0.375                  7.625 Santa Clarita          CA                                       91321 PUD                                    601304                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      221200                1359.46                    360                     358                      7                      0                      0                   0.375                  7.375 Lancaster              CA                                       93534 Single Family                          221200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    99875.26                 760.07                    360                     358                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48235 Single Family                          100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      265750                1743.98                    360                     359                    7.5                      0                      0                   0.375                  7.875 Surprise               AZ                                       85388 PUD                                    265750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      112000                 781.67                    360                     357                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30315 Single Family                          112000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    107797.2                 820.88                    360                     357                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30349 Single Family                          108000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      105000                 645.31                    360                     359                      7                      0                      0                   0.375                  7.375 CHICAGO                IL                                       60626 Condominium                            105000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   493699.85                3541.95                    360                     358                  7.375                      0                      0                   0.375                   7.75 BOSTON                 MA                                        2119 2-4 Family                             494400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   215730.54                1641.76                    360                     358                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77003 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1000000                6979.17                    360                     358                      8                      0                      0                   0.375                  8.375 CHICAGO                IL                                       60605 Condominium                           1000000                20060501            76.91999817 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      160873                1089.24                    360                     358                   7.75                      0                      0                   0.375                  8.125 BLUFFTON               SC                                       29909 Single Family                          160873                20060501                     90 GE Capital MI                                                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      237600                1460.25                    360                     358                      7                      0                      0                   0.375                  7.375 Raleigh                NC                                       27604 Single Family                          237600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      300000                1718.75                    360                     357                    6.5                      0                      0                   0.375                  6.875 Glendale               AZ                                       85308 Single Family                          300000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       82400                 575.08                    360                     358                      8                      0                      0                   0.375                  8.375 AURORA                 CO                                       80013 Single Family                           82400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      686393                4504.45                    360                     358                    7.5                      0                      0                   0.375                  7.875 Boynton Beach          FL                                       33437 PUD                                    686393                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      460000                3210.42                    360                     358                      8                      0                      0                   0.375                  8.375 Fort Pierce            FL                                       34949 Condominium                            460000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      975000                6703.13                    360                     358                  7.875                      0                      0                   0.375                   8.25 Woodland Hills         CA                                       91634 Single Family                          975000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   439857.92                2840.75                    360                     357                  7.375                      0                      0                   0.375                   7.75 Elizabeth              NJ                                        7208 2-4 Family                             440000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      720000                5025.00                    360                     358                      8                      0                      0                   0.375                  8.375 FORT MYERS             FL                                       33919 Single Family                          720000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      292880                1525.42                    360                     358                  5.875                      0                      0                   0.375                   6.25 EL CENTRO              CA                                       92243 Single Family                          292880                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      275200                1720.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85008 2-4 Family                             275200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                       99920                 624.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 AZTEC                  NM                                       87410 Single Family                           99920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      165750                1035.94                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lakeway                TX                                       78734 Single Family                          165750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      176000                1210.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 north las vegas        NV                                       89030 2-4 Family                             176000                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   416479.81                3169.50                    360                     358                      8                      0                      0                   0.375                  8.375 Stockton               CA                                       95219 PUD                                    417000                20060501            77.94000244 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      159960                1049.74                    360                     358                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89101 Single Family                          159960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       78160                 488.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Aurora                 CO                                       80012 Condominium                             78160                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      200000                1395.83                    360                     358                      8                      0                      0                   0.375                  8.375 Dracut                 MA                                        1826 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      108000                 742.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 BENNETT                CO                                       80102 Single Family                          108000                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      532000                3435.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 Salt Lake City         UT                                       84121 PUD                                    532000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      214500                1206.56                    360                     357                  6.375                      0                      0                   0.375                   6.75 Atlanta                GA                                       30310 Single Family                          214500                20060401                     65 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      224000                1470.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Hyattsville            MD                                       20782 Single Family                          224000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      328000                2255.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Santa Clarita          CA                                       91387 Condominium                            328000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      140800                 982.67                    360                     358                      8                      0                      0                   0.375                  8.375 DEARBORN               MI                                       48126 2-4 Family                             140800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      131200                 874.67                    360                     356                  7.625                      0                      0                   0.375                      8 SUWANEE                GA                                       30024 Single Family                          131200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      166152                1055.76                    360                     356                   7.25                      0                      0                   0.375                  7.625 FAIRBURN               GA                                       30213 Single Family                          166152                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      129200                 726.75                    360                     357                  6.375                      0                      0                   0.375                   6.75 ACWORTH                GA                                       30101 Single Family                          129200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      171992                 985.37                    360                     357                    6.5                      0                      0                   0.375                  6.875 COVINGTON              GA                                       30016 PUD                                    171992                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      227600                1375.08                    360                     357                  6.875                      0                      0                   0.375                   7.25 CUMMING                GA                                       30040 PUD                                    227600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      151100                 975.85                    360                     357                  7.375                      0                      0                   0.375                   7.75 LAWRENCEVILLE          GA                                       30044 PUD                                    151100                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      138950                 839.49                    360                     357                  6.875                      0                      0                   0.375                   7.25 LAWRENCEVILLE          GA                                       30043 PUD                                    138950                20060401            79.97000122 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      192975                1185.99                    360                     357                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89156 Single Family                          192975                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      137650                 903.33                    360                     357                    7.5                      0                      0                   0.375                  7.875 DULUTH                 GA                                       30096 PUD                                    137650                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                       68460                 427.88                    360                     357                  7.125                      0                      0                   0.375                    7.5 Douglasville           GA                                       30135 Single Family                           68460                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      137351                 944.29                    360                     357                  7.875                      0                      0                   0.375                   8.25 STOCKBRIDGE            GA                                       30281 PUD                                    137351                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      134400                 770.00                    360                     357                    6.5                      0                      0                   0.375                  6.875 Dallas                 GA                                       30157 Single Family                          134400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   199933.33                1332.89                    360                     357                  7.625                      0                      0                   0.375                      8 AVONDALE               AZ                                       85323 Single Family                          200000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      504472                3100.40                    360                     358                      7                      0                      0                   0.375                  7.375 CORONA                 CA                                       92880 Single Family                          504472                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      665694                4507.30                    360                     358                   7.75                      0                      0                   0.375                  8.125 TRACY                  CA                                       95304 Single Family                          665694                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      209930                1399.53                    360                     357                  7.625                      0                      0                   0.375                      8 AVONDALE               AZ                                       85323 PUD                                    210000                20060401            79.84999847 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      156680                 979.25                    360                     357                  7.125                      0                      0                   0.375                    7.5 CO SPGS                CO                                       80918 Single Family                          156680                20060401            80.11000061 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      161216                 957.22                    360                     358                   6.75                      0                      0                   0.375                  7.125 Florence               AZ                                       85232 PUD                                    161216                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      206250                1289.06                    360                     357                  7.125                      0                      0                   0.375                    7.5 TEMPE                  AZ                                       85282 Single Family                          206250                20060401                     75 No MI                                                            2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   345896.97                2451.80                    360                     358                   7.25                      0                      0                   0.375                  7.625 Hialeah                FL                                       33014 Single Family                          346400                20060501                     80 No MI                                                            2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      206250                1267.58                    360                     358                      7                      0                      0                   0.375                  7.375 Atlanta                GA                                       30310 Single Family                          206250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      375000                2500.00                    360                     358                  7.625                      0                      0                   0.375                      8 ESCONDIDO              CA                                       92027 Single Family                          375000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      370500                2277.03                    360                     358                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85086 Single Family                          370500                20060501            63.88000107 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      431200                2874.67                    360                     358                  7.625                      0                      0                   0.375                      8 Agoura Hills           CA                                       91301 PUD                                    431200                20060501                     80 No MI                                                            2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      312000                1722.50                    360                     358                   6.25                      0                      0                   0.375                  6.625 Spring Valley          CA                                       91977 Condominium                            312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      296000                2065.83                    360                     358                      8                      0                      0                   0.375                  8.375 WOODBRIDGE             VA                                       22193 PUD                                    296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      246000                1435.00                    360                     359                  6.625                      0                      0                   0.375                      7 Riverside              CA                                       92509 Single Family                          246000                20060601            58.56999969 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      648000                4050.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 West Palm Beach        FL                                       33411 PUD                                    648000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      331550                2072.19                    360                     358                  7.125                      0                      0                   0.375                    7.5 GILBERT                AZ                                       85297 PUD                                    331550                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   263968.01                1940.84                    360                     357                  7.625                      0                      0                   0.375                      8 Elkton                 FL                                       32033 PUD                                    264504                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      278600                1944.40                    360                     358                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33131 Condominium                            278600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       98000                 683.96                    360                     359                      8                      0                      0                   0.375                  8.375 Affton                 MO                                       63123 Single Family                           98000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       78400                 506.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Norfolk                VA                                       23513 PUD                                     78400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      111000                 774.69                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80221 Single Family                          111000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      172000                1200.42                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30318 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       58400                 395.42                    360                     357                   7.75                      0                      0                   0.375                  8.125 NEW LEBANON            OH                                       45345 Single Family                           58400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    87884.47                 653.40                    360                     358                   7.75                      0                      0                   0.375                  8.125 Richmond               VA                                       23231 Single Family                           88000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      245777                1510.50                    360                     358                      7                      0                      0                   0.375                  7.375 HAGERSTOWN             MD                                       21740 Townhouse                              245777                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      156375                1075.08                    360                     358                  7.875                      0                      0                   0.375                   8.25 Salt Lake Cty          UT                                       84106 Single Family                          156375                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      392000                2245.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 Pacoima                CA                                       91331 Single Family                          392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      360000                2137.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89131 PUD                                    360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      189649                1185.31                    360                     358                  7.125                      0                      0                   0.375                    7.5 Peachtree City         GA                                       30269 Single Family                          189649                20060501            79.51999664 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      248000                1627.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 FORT WASHINGTON        MD                                       20744 Single Family                          248000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      554664                3871.09                    360                     358                      8                      0                      0                   0.375                  8.375 ADAMSTOWN              MD                                       21710 PUD                                    554664                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      187500                1152.34                    360                     358                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85053 Single Family                          187500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      172825                1098.16                    360                     358                   7.25                      0                      0                   0.375                  7.625 West Palm Beach        FL                                       33411 Condominium                            172825                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      211200                1320.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89139 PUD                                    211200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      369600                2271.50                    360                     358                      7                      0                      0                   0.375                  7.375 North Charleston       SC                                       29420 PUD                                    369600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      116950                 816.21                    360                     357                      8                      0                      0                   0.375                  8.375 Winter Haven           FL                                       33881 PUD                                    116950                20060401            74.97000122 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   176890.69                1160.85                    360                     358                    7.5                      0                      0                   0.375                  7.875 SPRINGFIELD            MA                                        1109 2-4 Family                             176900                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      336000                2345.00                    360                     359                      8                      0                      0                   0.375                  8.375 ANOKA                  MN                                       55303 Single Family                          336000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      296000                1850.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Sylmar                 CA                                       91342 Condominium                            296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1049250                7213.59                    360                     358                  7.875                      0                      0                   0.375                   8.25 WALNUT CREEK           CA                                       94596 Single Family                         1049250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   211762.38                1235.28                    360                     358                  6.625                      0                      0                   0.375                      7 Centennial             CO                                       80015 PUD                                    212000                20060501            69.97000122 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      245000                1684.38                    360                     358                  7.875                      0                      0                   0.375                   8.25 Big Bear Lake          CA                                       92315 Single Family                          245000                20060501                     70 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      186675                1166.72                    360                     358                  7.125                      0                      0                   0.375                    7.5 Mesa                   AZ                                       85208 Single Family                          186675                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      580000                3383.33                    360                     357                  6.625                      0                      0                   0.375                      7 Birmingham             AL                                       35242 PUD                                    580000                20060401                     80 No MI                                                            2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       49365                 313.67                    360                     357                   7.25                      0                      0                   0.375                  7.625 Chickasaw              AL                                       36611 Single Family                           49365                20060401                     90 Republic MIC                                                     2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      196000                1306.67                    360                     357                  7.625                      0                      0                   0.375                      8 GLENDALE               AZ                                       85302 Single Family                          196000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      212000                1501.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 North Port             FL                                       34286 Single Family                          212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      448000                3126.67                    360                     357                      8                      0                      0                   0.375                  8.375 FORT PIERCE            FL                                       34949 Condominium                            448000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      140000                 977.08                    360                     358                      8                      0                      0                   0.375                  8.375 West Point             UT                                       84015 PUD                                    140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123920                 787.41                    360                     358                   7.25                      0                      0                   0.375                  7.625 NAMPA                  ID                                       83686 PUD                                    123920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      273750                1796.48                    360                     358                    7.5                      0                      0                   0.375                  7.875 Desert Hot Springs     CA                                       92240 Single Family                          273750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      511120                2821.81                    360                     359                   6.25                      0                      0                   0.375                  6.625 MOUNTAIN HOUSE         CA                                       95391 PUD                                    511120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    75905.21                 577.65                    360                     358                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48221 Single Family                           76000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   111824.73                 764.04                    360                     358                  6.875                      0                      0                   0.375                   7.25 PAINTSVILLE            KY                                       41240 Townhouse                              112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      115200                 672.00                    360                     358                  6.625                      0                      0                   0.375                      7 NORFOLK                VA                                       23504 Single Family                          115200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      437500                2871.09                    360                     353                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32246 PUD                                    437500                20051201                     70 No MI                                1.00E+17                    2.25               20101101                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GI                       G02                                                   191760.49                1459.34                    360                     358                      8                      0                      0                   0.375                  8.375 Adkins                 TX                                       78101 Single Family                          192000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      129500                 849.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 Deltona                FL                                       32738 Single Family                          129500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1040000                6825.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 RANCHO MIRAGE          CA                                       92770 Single Family                         1040000                20060501                     65 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      125624                 824.41                    360                     357                    7.5                      0                      0                   0.375                  7.875 College Park           GA                                       30349 Single Family                          125624                20060401                     80 No MI                                1.00E+17                    2.25               20090301                 13.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                   463999.19                3141.66                    360                     356                   7.75                      0                      0                   0.375                  8.125 Waipahu                HI                                       96797 Single Family                          464000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                   183434.75                1270.85                    360                     356                      7                      0                      0                   0.375                  7.375 Charleston             SC                                       29412 Single Family                          184000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    59925.16                 456.04                    360                     358                      8                      0                      0                   0.375                  8.375 Huntsville             AL                                       35810 Single Family                           60000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1976380               11734.76                    360                     356                   6.75                      0                      0                   0.375                  7.125 MCLEAN                 VA                                       22102 PUD                                   1976380                20060301                     65 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      902699                6017.99                    360                     356                  7.625                      0                      0                   0.375                      8 Seaside                CA                                       93955 PUD                                    903000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                   181095.13                1316.73                    360                     356                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85029 Single Family                          181600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      440000                2979.17                    360                     356                   7.75                      0                      0                   0.375                  8.125 APPLE VALLEY           CA                                       92307 2-4 Family                             440000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      824000                5665.00                    360                     356                  7.875                      0                      0                   0.375                   8.25 Kailua                 HI                                       96734 Single Family                          824000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      393600                2173.00                    360                     356                   6.25                      0                      0                   0.375                  6.625 RALEIGH                NC                                       27608 Single Family                          393600                20060301                     80 No MI                                                            2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      140250                 905.78                    360                     356                  7.375                      0                      0                   0.375                   7.75 Minneapolis            MN                                       55411 Single Family                          140250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                   112935.17                 821.14                    360                     356                    7.5                      0                      0                   0.375                  7.875 Chicago                IL                                       60620 Single Family                          113250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                   170420.39                1123.35                    360                     356                    6.5                      0                      0                   0.375                  6.875 CHARLOTTE              NC                                       28277 Condominium                            171000                20060301                     90 GE Capital MI                        1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   147835.99                 831.58                    360                     357                  6.375                      0                      0                   0.375                   6.75 COLORADO SPRINGS       CO                                       80918 PUD                                    147836                20060401                     80 No MI                                                            2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   107692.11                 773.73                    360                     356                  7.375                      0                      0                   0.375                   7.75 SAINT LOUIS            MO                                       63123 Single Family                          108000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      320000                2033.33                    360                     356                   7.25                      0                      0                   0.375                  7.625 Los Angeles            CA                                       90037 Single Family                          320000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                   279221.62                2030.19                    360                     356                    7.5                      0                      0                   0.375                  7.875 ONTARIO                CA                                       91762 Single Family                          280000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      115500                 685.78                    360                     358                   6.75                      0                      0                   0.375                  7.125 Lithonia               GA                                       30038 2-4 Family                             115500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      696000                4567.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Minneapolis            MN                                       55408 2-4 Family                             696000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      767600                4797.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 HAM LAKE               MN                                       55304 Single Family                          767600                20060501            69.77999878 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      460000                2587.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Laurel                 MD                                       20723 Single Family                          460000                20060401            76.66999817 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      292000                2037.92                    360                     358                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89117 PUD                                    292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      412000                2746.67                    360                     358                  7.625                      0                      0                   0.375                      8 N LAS VEGAS            NV                                       89031 PUD                                    412000                20060501                     80 No MI                                1.00E+16                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       97200                 658.12                    360                     358                   7.75                      0                      0                   0.375                  8.125 Saint Louis            MO                                       63118 2-4 Family                              97200                20060501            74.97000122 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    396978.2                2951.43                    360                     358                   7.75                      0                      0                   0.375                  8.125 North Fort Myers       FL                                       33903 Single Family                          397500                20060501                     75 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      121660                 798.39                    360                     358                    7.5                      0                      0                   0.375                  7.875 Palm Bay               FL                                       32908 Single Family                          121660                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       97200                 658.12                    360                     358                   7.75                      0                      0                   0.375                  8.125 Saint Louis            MO                                       63111 2-4 Family                              97200                20060501            74.97000122 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1050000                6781.25                    360                     358                  7.375                      0                      0                   0.375                   7.75 Miami Beach            FL                                       33141 Single Family                         1050000                20060501            65.66999817 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      712500                4824.22                    360                     358                   7.75                      0                      0                   0.375                  8.125 oakland                CA                                       94611 Single Family                          712500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      401680                2092.08                    360                     358                  5.875                      0                      0                   0.375                   6.25 LATHROP                CA                                       95330 Single Family                          401680                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      328464                2223.97                    360                     358                   7.75                      0                      0                   0.375                  8.125 ORLANDO                FL                                       32819 Condominium                            328464                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      252305                1498.07                    360                     358                   6.75                      0                      0                   0.375                  7.125 GOLD CANYON            AZ                                       85218 Single Family                          252305                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      640500                4136.56                    360                     358                  7.375                      0                      0                   0.375                   7.75 ANTHEM                 AZ                                       85086 Single Family                          640500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      846000                5904.37                    360                     359                      8                      0                      0                   0.375                  8.375 Boston                 MA                                        2116 Single Family                          846000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      138852                 882.29                    360                     357                   7.25                      0                      0                   0.375                  7.625 ENGLEWOOD              CO                                       80112 Condominium                            138852                20060401                     80 No MI                                                            2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      276000                1696.25                    360                     357                      7                      0                      0                   0.375                  7.375 HYDE PARK              MA                                        2136 Single Family                          276000                20060401                     80 No MI                                                            2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      960000                6100.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 YORBA LINDA            CA                                       92887 Single Family                          960000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      363200                1891.67                    360                     358                  5.875                      0                      0                   0.375                   6.25 SAN DIEGO              CA                                       92127 Condominium                            363200                20060501            69.98999786 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      184800                1097.25                    360                     356                   6.75                      0                      0                   0.375                  7.125 Mesa                   AZ                                       85209 PUD                                    184800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      256000                1520.00                    360                     357                   6.75                      0                      0                   0.375                  7.125 PALMDALE               CA                                       93550 Single Family                          256000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   227820.32                1257.76                    360                     358                   6.25                      0                      0                   0.375                  6.625 ATLANTA                GA                                       30312 Condominium                            228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    90854.03                 613.08                    360                     358                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85027 Condominium                             91000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       82500                 524.22                    360                     357                   7.25                      0                      0                   0.375                  7.625 Dayton                 OH                                       45418 Single Family                           82500                20060401                     75 No MI                                                            2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      478800                3341.62                    360                     358                      8                      0                      0                   0.375                  8.375 WESTMINSTER            CA                                       92683 Single Family                          478800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      140000                 904.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 WEST JORDAN            UT                                       84084 Single Family                          140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      409500                2175.47                    360                     358                      6                      0                      0                   0.375                  6.375 FULLERTON              CA                                       92832 2-4 Family                             409500                20060501                     65 No MI                                                            2.25               20090401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 AFL2
GII                      G01                                                      153100                 813.34                    360                     357                      6                      0                      0                   0.375                  6.375 SUWANEE                GA                                       30024 Single Family                          153100                20060401            79.98999786 No MI                                1.00E+17                    2.25               20090301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                   103714.68                 771.60                    360                     357                   7.75                      0                      0                   0.375                  8.125 CLEVELAND              OH                                       44118 Single Family                          103920                20060401            79.94000244 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   243749.17                1701.17                    360                     357                      8                      0                      0                   0.375                  8.375 N Las Vegas            NV                                       89081 PUD                                    243750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       99400                 662.67                    360                     357                  7.625                      0                      0                   0.375                      8 Raytown                MO                                       64133 Single Family                           99400                20060401                     70 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       85400                 560.44                    360                     357                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80219 Single Family                           85400                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      253500                1399.53                    360                     358                   6.25                      0                      0                   0.375                  6.625 Boulder                CO                                       80304 PUD                                    253500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    64352.61                 478.76                    360                     357                   7.75                      0                      0                   0.375                  8.125 LORAIN                 OH                                       44053 Single Family                           64480                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      273750                1853.52                    360                     358                   7.75                      0                      0                   0.375                  8.125 Palm Desert            CA                                       92211 PUD                                    273750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   419211.37                3192.30                    360                     357                      8                      0                      0                   0.375                  8.375 WASHINGTON             DC                                       20011 Single Family                          420000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   357490.11                2197.07                    360                     357                      7                      0                      0                   0.375                  7.375 Derwood                MD                                       20855 Single Family                          357600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      348000                2247.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Guerneville            CA                                       95446 Single Family                          348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      479200                3344.42                    360                     358                      8                      0                      0                   0.375                  8.375 MINNEAPOLIS            MN                                       55403 Condominium                            479200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                     1495000                9343.75                    360                     357                  7.125                      0                      0                   0.375                    7.5 NEWPORT BEACH          CA                                       92663 Single Family                         1495000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      452000                2966.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pleasant Hill          CA                                       94523 PUD                                    452000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                     1279600                7997.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fort Myers             FL                                       33908 Condominium                           1279600                20060501                     65 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1554000                9874.37                    360                     358                   7.25                      0                      0                   0.375                  7.625 Holmes Beach           FL                                       34217 Single Family                         1554000                20060501            64.98999786 No MI                                                            2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   243598.82                1623.34                    360                     358                  6.625                      0                      0                   0.375                      7 Golden                 CO                                       80403 PUD                                    244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100800                 703.50                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80239 Single Family                          100800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      217600                1405.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 ARLINGTON              VA                                       22203 Condominium                            217600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   207682.47                1436.61                    360                     358                      7                      0                      0                   0.375                  7.375 LOWELL                 MA                                        1852 2-4 Family                             208000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      120000                 837.50                    360                     358                      8                      0                      0                   0.375                  8.375 Bel Air                MN                                       21014 Condominium                            120000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      480000                3350.00                    360                     357                      8                      0                      0                   0.375                  8.375 MIAMI                  FL                                       33131 Condominium                            480000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      203350                1398.03                    360                     357                  7.875                      0                      0                   0.375                   8.25 Saint Petersburg       FL                                       33703 Single Family                          203350                20060401            64.98999786 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   122167.41                 929.72                    360                     358                      8                      0                      0                   0.375                  8.375 Aurora                 IL                                       60505 Single Family                          122320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      158400                1023.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 Plano                  TX                                       75075 Single Family                          158400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      180000                1125.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Mesa                   AZ                                       85204 Single Family                          180000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      103950                 682.17                    360                     358                    7.5                      0                      0                   0.375                  7.875 Aurora                 CO                                       80017 Single Family                          103950                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      273458                1794.57                    360                     357                    7.5                      0                      0                   0.375                  7.875 Vero Beach             FL                                       32966 Single Family                          273458                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      375000                2343.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89141 PUD                                    375000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      192800                1144.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Denver                 CO                                       80231 Single Family                          192800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G01                                                      960000                6200.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 Chula Vista            CA                                       91915 PUD                                    960000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      208000                1191.67                    360                     357                    6.5                      0                      0                   0.375                  6.875 Atlanta                GA                                       30310 Single Family                          208000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      108000                 697.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 Ellenwood              GA                                       30294 PUD                                    108000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      108000                 697.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 Ellenwood              GA                                       30294 PUD                                    108000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      202500                1328.91                    360                     357                    7.5                      0                      0                   0.375                  7.875 LINWOOD                MN                                       55092 Single Family                          202500                20060401                     75 No MI                                                            2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      417000                2649.69                    360                     357                   7.25                      0                      0                   0.375                  7.625 Reseda                 CA                                       91335 Single Family                          417000                20060401            73.16000366 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      191250                1255.08                    360                     358                    7.5                      0                      0                   0.375                  7.875 JACKSONVILLE BEACH     FL                                       32250 Single Family                          191250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       70770                 464.43                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Worth             TX                                       76179 PUD                                     70770                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   283645.71                2158.61                    360                     358                      8                      0                      0                   0.375                  8.375 Safety Harbor          FL                                       34695 Single Family                          284000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      266800                1528.54                    360                     357                    6.5                      0                      0                   0.375                  6.875 CATONSVILLE            MD                                       21228 Condominium                            266800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       54670                 358.77                    360                     358                    7.5                      0                      0                   0.375                  7.875 Arlington              TX                                       76017 Single Family                           54670                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      124392                 777.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 Charlotte              NC                                       28269 Townhouse                              124392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      577500                3609.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 LOS ANGELES            CA                                       90019 Single Family                          577500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      647200                3977.58                    360                     358                      7                      0                      0                   0.375                  7.375 MISSION HILLS          CA                                       91345 Single Family                          647200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      187500                1308.59                    360                     357                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89107 Single Family                          187500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      247600                1624.88                    360                     357                    7.5                      0                      0                   0.375                  7.875 Portland               OR                                       97215 Single Family                          247600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      292000                2007.50                    360                     357                  7.875                      0                      0                   0.375                   8.25 Palm Springs           CA                                       92262 Single Family                          292000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      976800                6206.75                    360                     357                   7.25                      0                      0                   0.375                  7.625 Miami                  FL                                       33146 Single Family                          976800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      827280                5601.37                    360                     357                   7.75                      0                      0                   0.375                  8.125 Franktown              CO                                       80116 Single Family                          827280                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      243750                1421.87                    360                     358                  6.625                      0                      0                   0.375                      7 Holbrook               MA                                        2343 Single Family                          243750                20060501                     75 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    94282.23                 717.51                    360                     358                      8                      0                      0                   0.375                  8.375 LANCASTER              TX                                       75146 Single Family                           94400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      221764                1224.32                    360                     357                   6.25                      0                      0                   0.375                  6.625 Glen Allen             VA                                       23059 PUD                                    221764                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      315192                1707.29                    360                     357                  6.125                      0                      0                   0.375                    6.5 Lake Elsinore          CA                                       92532 PUD                                    315192                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   409148.33                2216.22                    360                     357                  6.125                      0                      0                   0.375                    6.5 Lincoln                CA                                       95648 PUD                                    409150                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                    104797.6                 698.57                    360                     359                  6.625                      0                      0                   0.375                      7 Meriden                CT                                        6451 Single Family                          105000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   286591.55                1910.61                    360                     357                  7.625                      0                      0                   0.375                      8 ELKRIDGE               MD                                       21075 Condominium                            286600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      164000                1007.92                    360                     357                      7                      0                      0                   0.375                  7.375 Glen Allen             VA                                       23059 Townhouse                              164000                20060401            67.19000244 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      208069                1127.04                    360                     358                  6.125                      0                      0                   0.375                    6.5 Las Vegas              NV                                       89178 PUD                                    208069                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180496                1259.71                    360                     357                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21244 Townhouse                              180496                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      331100                2069.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 FOOTHILL RANCH         CA                                       92610 Condominium                            331100                20060601                     80 No MI                                1.00E+17                   2.375               20080501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                    73098.91                 530.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 AUSTIN                 TX                                       78724 Single Family                           73200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      412500                2664.06                    360                     358                  7.375                      0                      0                   0.375                   7.75 MILTON                 MA                                        2186 2-4 Family                             412500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    73098.91                 530.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 AUSTIN                 TX                                       78724 Single Family                           73200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      360000                2062.50                    360                     357                    6.5                      0                      0                   0.375                  6.875 CHINO                  CA                                       91710 Single Family                          360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      196800                1066.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 LANCASTER              CA                                       93535 Single Family                          196800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      109875                 732.50                    360                     358                  7.625                      0                      0                   0.375                      8 Bremerton              WA                                       98312 Single Family                          109875                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123750                 812.11                    360                     358                    7.5                      0                      0                   0.375                  7.875 SAINT PETERSBURG       FL                                       33709 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1234500                7458.44                    360                     358                  6.875                      0                      0                   0.375                   7.25 Redondo Beach          CA                                       90277 Single Family                         1234500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      228691                1429.32                    360                     358                  7.125                      0                      0                   0.375                    7.5 APPLE VALLEY           CA                                       92308 Single Family                          228691                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      697239                4212.49                    360                     358                  6.875                      0                      0                   0.375                   7.25 TRACY                  CA                                       95304 Single Family                          697239                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      266292                1525.63                    360                     358                    6.5                      0                      0                   0.375                  6.875 EL CENTRO              CA                                       92243 PUD                                    266292                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      225000                1453.12                    360                     358                  7.375                      0                      0                   0.375                   7.75 INDIO                  CA                                       92201 Single Family                          225000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   227651.95                1574.74                    360                     358                      7                      0                      0                   0.375                  7.375 Stockton               CA                                       95204 Single Family                          228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      114400                 798.42                    360                     357                      8                      0                      0                   0.375                  8.375 Portsmouth             VA                                       23705 Single Family                          114400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   122026.94                 875.46                    360                     358                  7.375                      0                      0                   0.375                   7.75 WINDHAM                CT                                        6226 2-4 Family                             122200                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   418061.28                2929.71                    360                     357                  7.125                      0                      0                   0.375                    7.5 Somerville             MA                                        2145 2-4 Family                             419000                20060401            64.95999908 No MI                                1.00E+17                    2.75               20110301                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   324516.09                2272.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 SOUTH BOSTON           MA                                        2127 Single Family                          325000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   13.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   106468.05                 743.06                    360                     357                      8                      0                      0                   0.375                  8.375 Marietta               GA                                       30060 Townhouse                              106500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.735                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      889000                5741.46                    360                     358                  7.375                      0                      0                   0.375                   7.75 Charlotte              NC                                       28207 Single Family                          889000                20060501                     70 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       79800                 507.06                    360                     358                   7.25                      0                      0                   0.375                  7.625 Grand Rapids           MI                                       49503 Single Family                           79800                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      391200                2567.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Oakland                CA                                       94602 Single Family                          391200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      284000                1745.42                    360                     356                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85085 PUD                                    284000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      164800                1047.17                    360                     356                   7.25                      0                      0                   0.375                  7.625 CHANDLER               AZ                                       85225 Condominium                            164800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      270400                1718.17                    360                     357                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89131 PUD                                    270400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    59887.35                 456.04                    360                     357                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48206 Single Family                           60000                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                      100000                 697.92                    360                     358                      8                      0                      0                   0.375                  8.375 Hiram                  GA                                       30141 Single Family                          100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      540000                3768.75                    360                     357                      8                      0                      0                   0.375                  8.375 San Jose               CA                                       95138 Single Family                          540000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                     1500000                9843.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Stillwater             MN                                       55082 Single Family                         1500000                20060401            71.43000031 No MI                                                            2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      163600                1141.79                    360                     358                      8                      0                      0                   0.375                  8.375 Cape Coral             FL                                       33991 Condominium                            163600                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      671000                4053.96                    360                     358                  6.875                      0                      0                   0.375                   7.25 Frederick              MD                                       21701 Single Family                          671000                20060501            53.41999817 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      192000                1060.00                    360                     357                   6.25                      0                      0                   0.375                  6.625 AURORA                 CO                                       80015 PUD                                    192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      696000                3987.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 Saugus                 CA                                       91350 PUD                                    696000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      269500                1852.81                    360                     357                  7.875                      0                      0                   0.375                   8.25 Cave Creek             AZ                                       85331 PUD                                    269500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   121568.08                 797.79                    360                     357                    7.5                      0                      0                   0.375                  7.875 Jackson                MS                                       39206 Single Family                          121600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      236000                1524.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Burlington             NJ                                        8016 Single Family                          236000                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      276000                1782.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 MINNEAPOLIS            MN                                       55417 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   151795.34                1115.32                    360                     358                  7.625                      0                      0                   0.375                      8 Chicago                IL                                       60649 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   304021.71                1976.93                    360                     357                  6.375                      0                      0                   0.375                   6.75 Maumelle               AR                                       72113 PUD                                    304800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                   391371.18                2640.98                    360                     358                   6.75                      0                      0                   0.375                  7.125 Riverside              CA                                       92508 Single Family                          392000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      245672                1663.40                    360                     358                   7.75                      0                      0                   0.375                  8.125 ORLANDO                FL                                       32819 Condominium                            245672                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      395325                2594.32                    360                     358                    7.5                      0                      0                   0.375                  7.875 ELK GROVE              CA                                       95757 Single Family                          395325                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       98056                 684.35                    360                     358                      8                      0                      0                   0.375                  8.375 HOLIDAY                FL                                       34691 Single Family                           98056                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      470400                3283.00                    360                     357                      8                      0                      0                   0.375                  8.375 WESTMINSTER            CA                                       92683 Single Family                          470400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      272000                1643.33                    360                     357                  6.875                      0                      0                   0.375                   7.25 Fort Lauderdale        FL                                       33316 Condominium                            272000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      134400                 770.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 East Point             GA                                       30344 Single Family                          134400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       58500                 396.09                    360                     358                   7.75                      0                      0                   0.375                  8.125 St. Louis              MO                                       63135 PUD                                     58500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                     94255.5                 657.82                    360                     357                      8                      0                      0                   0.375                  8.375 Neskowin               OR                                       97149 Condominium                             94400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                   495199.08                3456.08                    360                     358                      8                      0                      0                   0.375                  8.375 Austin                 TX                                       78734 Single Family                          495200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      216000                1327.50                    360                     358                      7                      0                      0                   0.375                  7.375 Tucson                 AZ                                       85742 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      270400                1633.67                    360                     357                  6.875                      0                      0                   0.375                   7.25 GAITHERSBURG           MD                                       20877 Townhouse                              270400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      993750                6935.55                    360                     358                      8                      0                      0                   0.375                  8.375 Incline Village        NV                                       89451 Condominium                            993750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      116000                 773.33                    360                     357                  7.625                      0                      0                   0.375                      8 Baltimore              MD                                       21216 2-4 Family                             116000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                     14                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                      412000                2703.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 San Diego              CA                                       92115 Single Family                          412000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      399000                2452.19                    360                     358                      7                      0                      0                   0.375                  7.375 Pittsburg              CA                                       94565 Single Family                          399000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      756000                5040.00                    360                     357                  7.625                      0                      0                   0.375                      8 LOS ANGELES            CA                                       90046 2-4 Family                             756000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                       72000                 442.50                    360                     357                      7                      0                      0                   0.375                  7.375 CINCINNATI             OH                                       45239 Single Family                           72000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      147000                 918.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Atlanta                GA                                       30310 Single Family                          147000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      195300                1302.00                    360                     357                  7.625                      0                      0                   0.375                      8 Houston                TX                                       77095 PUD                                    195300                20060401                     70 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      425552                2615.37                    360                     357                      7                      0                      0                   0.375                  7.375 HENDERSON              NV                                       89044 Single Family                          425552                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      172425                1149.50                    360                     358                  7.625                      0                      0                   0.375                      8 Los Angeles            CA                                       90008 Condominium                            172425                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      480000                3150.00                    360                     355                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32835 PUD                                    480000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      405000                2404.69                    360                     359                   6.75                      0                      0                   0.375                  7.125 Folsom                 CA                                       95630 Single Family                          405000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      131760                 782.33                    360                     359                   6.75                      0                      0                   0.375                  7.125 Mesa                   AZ                                       85205 Condominium                            131760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   187939.29                1213.77                    360                     358                  7.375                      0                      0                   0.375                   7.75 PEORIA                 AZ                                       85345 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      102800                 663.92                    360                     358                  7.375                      0                      0                   0.375                   7.75 AUSTIN                 TX                                       78724 2-4 Family                             102800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   143775.39                1069.64                    360                     357                   7.75                      0                      0                   0.375                  8.125 Marysville             WA                                       98271 Single Family                          144060                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      207276                1360.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 LAVEEN                 AZ                                       85339 PUD                                    207276                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      331200                1932.00                    360                     357                  6.625                      0                      0                   0.375                      7 Westminster            CO                                       80030 2-4 Family                             331200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      194400                1275.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 LOUISVILLE             KY                                       40245 Single Family                          194400                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   107858.22                 801.90                    360                     358                   7.75                      0                      0                   0.375                  8.125 Southbridge            MA                                        1550 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      171000                1211.25                    360                     360                  8.125                      0                      0                   0.375                    8.5 South Weber            UT                                       84405 PUD                                    171000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      111900                 582.81                    360                     356                  5.875                      0                      0                   0.375                   6.25 Bloomington            IN                                       47404 Single Family                          111900                20060301            79.98999786 No MI                                1.00E+16                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                   143182.05                 775.57                    360                     357                  6.125                      0                      0                   0.375                    6.5 Scottsdale             AZ                                       85257 Condominium                            143200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      299920                1780.78                    360                     358                   6.75                      0                      0                   0.375                  7.125 Stafford               VA                                       22556 PUD                                    299920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  -0.25                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      108000                 652.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 MCDONOUGH              GA                                       30252 PUD                                    108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                       71920                 427.03                    360                     358                   6.75                      0                      0                   0.375                  7.125 Cottontown             TN                                       37048 Single Family                           71920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   349999.98                2151.04                    360                     354                      7                      0                      0                   0.375                  7.375 oakley                 CA                                       94561 Single Family                          350000                20060101                     70 No MI                                1.00E+17                    2.25               20101201                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G03                                                      403000                2476.77                    360                     358                      7                      0                      0                   0.375                  7.375 PERRIS                 CA                                       92571 Single Family                          403000                20060501            73.26999664 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      416250                2558.20                    360                     360                      7                      0                      0                   0.375                  7.375 PISMO BEACH            CA                                       93449 Condominium                            416250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      326350                2277.65                    360                     358                      8                      0                      0                   0.375                  8.375 LATHROP                CA                                       95330 Single Family                          326350                20060501            79.98999786 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       44000                 338.32                    360                     360                  8.125                      0                      0                   0.375                    8.5 Detroit                MI                                       48227 Single Family                           44000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      637500                3984.38                    360                     357                  7.125                      0                      0                   0.375                    7.5 South Lake Tahoe       CA                                       96150 Single Family                          637500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       98400                 686.75                    360                     360                      8                      0                      0                   0.375                  8.375 MADISON                AL                                       35758 Single Family                           98400                20060701            79.68000031 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                   749999.06                5234.37                    360                     357                      8                      0                      0                   0.375                  8.375 Fort Myers Beach       FL                                       33931 Single Family                          750000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      348000                1993.75                    360                     360                    6.5                      0                      0                   0.375                  6.875 OCEANSIDE              NY                                       11572 Single Family                          348000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   205373.96                1543.89                    360                     359                  7.875                      0                      0                   0.375                   8.25 LAKE JACKSON           TX                                       77566 Single Family                          205505                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   127041.33                 966.81                    360                     358                      8                      0                      0                   0.375                  8.375 Salem                  OR                                       97301 Single Family                          127200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      188712                1297.40                    360                     358                  7.875                      0                      0                   0.375                   8.25 SURPRISE               AZ                                       85387 PUD                                    188712                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   157099.76                1180.99                    360                     359                  7.875                      0                      0                   0.375                   8.25 TITUSVILLE             FL                                       32796 Single Family                          157200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    86612.23                 628.87                    360                     358                    7.5                      0                      0                   0.375                  7.875 Converse               TX                                       78109 Single Family                           86732                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                     60713.2                 467.11                    360                     359                  8.125                      0                      0                   0.375                    8.5 Maryville              TN                                       37801 Single Family                           60750                20060601                     90 PMI                                  1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      103600                 669.08                    360                     358                  7.375                      0                      0                   0.375                   7.75 TUCSON                 AZ                                       85705 Single Family                          103600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      453750                2977.73                    360                     359                    7.5                      0                      0                   0.375                  7.875 Annapolis              MD                                       21401 Single Family                          453750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      310500                1875.94                    360                     358                  6.875                      0                      0                   0.375                   7.25 Saint Rose             LA                                       70087 Single Family                          310500                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      188720                1218.82                    360                     359                  7.375                      0                      0                   0.375                   7.75 KNOXVILLE              TN                                       37932 Single Family                          188720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      472000                2999.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 San Jose               CA                                       95112 Single Family                          472000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      243750                1599.61                    360                     358                    7.5                      0                      0                   0.375                  7.875 NORTH LAS VEGAS        NV                                       89032 Single Family                          243750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       82496                 612.93                    360                     359                   7.75                      0                      0                   0.375                  8.125 HOUSTON                TX                                       77067 PUD                                     82550                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    80433.77                 584.01                    360                     358                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32210 Condominium                             80545                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      212000                1148.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 GLENDALE               AZ                                       85303 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      340000                2160.42                    360                     360                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20111 Single Family                          340000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      231920                1304.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 DANIA                  FL                                       33312 Condominium                            231920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      320000                2000.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Woodbridge             VA                                       22191 Single Family                          320000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   244403.89                1502.07                    360                     358                      7                      0                      0                   0.375                  7.375 Pinole                 CA                                       94564 Single Family                          245000                20060501            44.54999924 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123200                 859.83                    360                     359                      8                      0                      0                   0.375                  8.375 Jacksonville           FL                                       32256 Condominium                            123200                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 14.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   139316.88                1035.78                    360                     358                   7.75                      0                      0                   0.375                  8.125 Summerville            SC                                       29483 PUD                                    139500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      146250                 944.53                    360                     358                  7.375                      0                      0                   0.375                   7.75 Aurora                 CO                                       80015 Single Family                          146250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      466700                3305.79                    360                     360                  8.125                      0                      0                   0.375                    8.5 IRVINE                 CA                                       92612 Condominium                            466700                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    89505.74                 688.64                    360                     359                  8.125                      0                      0                   0.375                    8.5 Socorro                TX                                       79927 Single Family                           89560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      715000                4938.33                    360                     360                      7                      0                      0                   0.375                  7.375 FALMOUTH               MA                                        2540 Condominium                            715000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      550000                2750.00                    360                     356                  5.625                      0                      0                   0.375                      6 Weston                 FL                                       33327 PUD                                    550000                20060301            67.90000153 No MI                                1.00E+17                    2.25               20110201                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      175832                1080.63                    360                     358                      7                      0                      0                   0.375                  7.375 COVINGTON              GA                                       30016 PUD                                    175832                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   446068.71                3121.29                    360                     359                  7.125                      0                      0                   0.375                    7.5 Springfield            VA                                       22151 Single Family                          446400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      122400                 854.25                    360                     359                      8                      0                      0                   0.375                  8.375 Richmond               VA                                       23234 Single Family                          122400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      328000                1879.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Leesburg               VA                                       20176 PUD                                    328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      223600                1350.92                    360                     358                  6.875                      0                      0                   0.375                   7.25 north las vegas        NV                                       89031 Single Family                          223600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      123350                 758.09                    360                     359                      7                      0                      0                   0.375                  7.375 MENOMONEE FALLS        WI                                       53051 Single Family                          123500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    47191.07                 359.13                    360                     358                      8                      0                      0                   0.375                  8.375 Covington              GA                                       30014 Single Family                           47250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      135200                 915.42                    360                     359                   7.75                      0                      0                   0.375                  8.125 College Station        TX                                       77840 2-4 Family                             135200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      383992                2119.96                    360                     358                   6.25                      0                      0                   0.375                  6.625 Murrieta               CA                                       92563 Single Family                          383992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   251206.49                1596.21                    360                     358                   7.25                      0                      0                   0.375                  7.625 WOODBRIDGE             VA                                       22193 PUD                                    251920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      218000                1317.08                    360                     358                  6.875                      0                      0                   0.375                   7.25 Litchfield Park        AZ                                       85340 Single Family                          218000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   246801.16                1893.11                    360                     346                      8                      0                      0                   0.375                  8.375 ST. ALBANS             NY                                       11412 Single Family                          250000                20050501            76.91999817 No MI                                1.00E+17                     3.5               20061001                     12                  1.875                       6 First Lien                                    N                                            0 No_PP                                     360                      18 N                                    20350401 ALT1
GII                      G03                                                      215600                1280.13                    360                     359                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85008 2-4 Family                             215600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      391450                2365.01                    360                     360                  6.875                      0                      0                   0.375                   7.25 PEORIA                 AZ                                       85383 PUD                                    391450                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      400000                2833.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 WASHINGTON             DC                                       20011 Single Family                          400000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      372000                2247.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 Wake Forest            NC                                       27587 Single Family                          372000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      104000                 682.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Yuma                   AZ                                       85364 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      182156                1271.30                    360                     357                      8                      0                      0                   0.375                  8.375 AUSTELL                GA                                       30168 Single Family                          182156                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      329000                2296.15                    360                     358                      8                      0                      0                   0.375                  8.375 Seattle                WA                                       98118 Single Family                          329000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      176000                1045.00                    360                     356                   6.75                      0                      0                   0.375                  7.125 TUCSON                 AZ                                       85745 PUD                                    176000                20060301                     80 No MI                                                            2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                   136535.66                 899.99                    360                     356                    6.5                      0                      0                   0.375                  6.875 Branson                MO                                       65616 PUD                                    137000                20060301                   74.5 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      183480                1146.75                    360                     356                  7.125                      0                      0                   0.375                    7.5 buckeye                AZ                                       85326 PUD                                    183480                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      191920                1239.48                    360                     359                  7.375                      0                      0                   0.375                   7.75 PELHAM                 AL                                       35124 Single Family                          191920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      188000                1155.42                    360                     359                      7                      0                      0                   0.375                  7.375 PUYALLUP               WA                                       98375 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      108550                 701.05                    360                     360                  7.375                      0                      0                   0.375                   7.75 ROCKWALL               TX                                       75032 PUD                                    108550                20060701            73.09999847 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       77250                 539.14                    360                     359                      8                      0                      0                   0.375                  8.375 Palmetto               GA                                       30268 Single Family                           77250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      218000                1407.92                    360                     358                  7.375                      0                      0                   0.375                   7.75 Arvada                 CO                                       80007 PUD                                    218000                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      329600                1819.67                    360                     358                   6.25                      0                      0                   0.375                  6.625 Oakland                CA                                       94603 Single Family                          329600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      148800                 759.50                    360                     357                   5.75                      0                      0                   0.375                  6.125 Alpharetta             GA                                       30022 PUD                                    148800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                       91040                 559.52                    360                     359                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89107 Condominium                             91040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      464000                3238.33                    360                     358                      8                      0                      0                   0.375                  8.375 Falls Church           VA                                       22042 Single Family                          464000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    71827.96                 540.31                    360                     358                  7.875                      0                      0                   0.375                   8.25 JONESBORO              GA                                       30238 Single Family                           71920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      224000                1330.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 EATON                  CO                                       80615 PUD                                    224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   310782.94                1942.39                    360                     358                  7.125                      0                      0                   0.375                    7.5 Rockville              MD                                       20851 Single Family                          312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      595000                3408.85                    360                     358                  6.625                      0                      0                    0.25                  6.875 GOLD CANYON            AZ                                       85218 PUD                                    595000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      336000                1820.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 REVERE                 MA                                        2151 2-4 Family                             336000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      200000                1083.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 ANAHEIM                CA                                       92804 Single Family                          200000                20060701            33.33000183 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      454800                2463.50                    360                     358                   6.25                      0                      0                    0.25                    6.5 NORTH HALEDON          NJ                                        7508 Single Family                          454800                20060501            77.08000183 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      282000                1556.88                    360                     360                  6.375                      0                      0                    0.25                  6.625 HAYDEN                 ID                                       83835 Single Family                          282000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      371000                2396.04                    360                     360                    7.5                      0                      0                    0.25                   7.75 ALTADENA               CA                                       91001 Single Family                          371000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      198100                1300.03                    360                     358                    7.5                      0                      0                   0.375                  7.875 N LAS VEGAS            NV                                       89031 Single Family                          198100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                       58000                 374.58                    360                     359                    7.5                      0                      0                    0.25                   7.75 WYOMING                MI                                       49509 Single Family                           58000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      260000                1652.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Woodbridge             VA                                       22193 Townhouse                              260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      105600                 528.00                    360                     360                   5.75                      0                      0                    0.25                      6 RITTMAN                OH                                       44270 Single Family                          105600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      346500                2273.91                    360                     357                    7.5                      0                      0                   0.375                  7.875 Los Angeles            CA                                       90065 2-4 Family                             346500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      417000                2389.06                    360                     360                  6.625                      0                      0                    0.25                  6.875 FOSTER CITY            CA                                       94404 Condominium                            417000                20060701            79.43000031 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      880000                5591.67                    360                     358                  7.375                      0                      0                    0.25                  7.625 REDWOOD CITY           CA                                       94062 Single Family                          880000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       99400                 641.96                    360                     358                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85009 Single Family                           99400                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      180392                1089.87                    360                     360                      7                      0                      0                    0.25                   7.25 MIRAMAR                FL                                       33027 Condominium                            180392                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      306050                2135.97                    360                     357                      8                      0                      0                   0.375                  8.375 Annaplolis             MD                                       24103 Single Family                          306050                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      148000                 887.33                    360                     360                   5.75                      0                      0                    0.25                      6 ONTARIO                CA                                       91761 Condominium                            148000                20060701                  46.25 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      460000                2491.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 GILBERT                AZ                                       85297 Single Family                          460000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      310000                1743.75                    360                     360                    6.5                      0                      0                    0.25                   6.75 CARLSBAD               CA                                       92010 Single Family                          310000                20060701                     50 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      300000                1625.00                    360                     357                  6.125                      0                      0                   0.375                    6.5 santa rosa             CA                                       95403 PUD                                    300000                20060401                   62.5 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                   335989.97                1994.94                    360                     357                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32803 Single Family                          336000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      416250                2644.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 Salinas                CA                                       93906 Single Family                          416250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      198300                1177.41                    360                     360                  6.875                      0                      0                    0.25                  7.125 PEMBROKE PINES         FL                                       33025 Condominium                            198300                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      256000                1546.67                    360                     360                      7                      0                      0                    0.25                   7.25 LAS VEGAS              NV                                       89130 Single Family                          256000                20060701            76.87999725 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      601128                3130.88                    360                     360                      6                      0                      0                    0.25                   6.25 OXNARD                 CA                                       93033 2-4 Family                             601128                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      310650                1812.13                    360                     360                   6.75                      0                      0                    0.25                      7 TUCSON                 AZ                                       85704 Single Family                          310650                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      277500                2133.73                    360                     359                  8.125                      0                      0                   0.375                    8.5 LEES SUMMIT            MO                                       64082 Single Family                          277500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      168000                1172.50                    360                     358                      8                      0                      0                   0.375                  8.375 Glendale               AZ                                       85308 Single Family                          168000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      171000                1033.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 Riverdale              GA                                       30274 Single Family                          171000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      163800                1023.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 Austin                 TX                                       78731 Single Family                          163800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      471920                3047.82                    360                     359                  7.375                      0                      0                   0.375                   7.75 FRANKLIN               TN                                       37067 PUD                                    471920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      144000                 795.00                    360                     359                   6.25                      0                      0                   0.375                  6.625 Albuquerque            NM                                       87120 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      107200                 714.67                    360                     358                  7.625                      0                      0                   0.375                      8 KINGWOOD               TX                                       77345 PUD                                    107200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      485000                2374.48                    360                     358                  5.625                      0                      0                    0.25                  5.875 LOS ANGELES            CA                                       91326 PUD                                    485000                20060501            49.74000168 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      268000                1172.50                    360                     360                      5                      0                      0                    0.25                   5.25 CITRUS HEIGHTS         CA                                       95621 Single Family                          268000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  10.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                     1000000                5625.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 BURBANK                CA                                       91501 Single Family                         1000000                20060501            66.66999817 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      358400                1941.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 DENVER                 CO                                       80246 Single Family                          358400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                       62400                 396.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 SOUTH BEND             IN                                       46615 Single Family                           62400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       55920                 366.98                    360                     359                    7.5                      0                      0                   0.375                  7.875 york                   PA                                       17402 2-4 Family                              55920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      111750                 710.08                    360                     360                   7.25                      0                      0                   0.375                  7.625 Canton                 GA                                       30115 Single Family                          111750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      157500                 967.97                    360                     358                      7                      0                      0                   0.375                  7.375 Glendale               AZ                                       85306 Single Family                          157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      192800                 964.00                    360                     360                   5.75                      0                      0                    0.25                      6 HIGHLANDS RANCH        CO                                       80126 Condominium                            192800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      420000                2537.50                    360                     358                      7                      0                      0                    0.25                   7.25 NORWALK                CA                                       90650 Single Family                          420000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      314400                1768.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOS ANGELES            CA                                       90059 Single Family                          314400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      263992                1649.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 LEHI                   UT                                       84043 PUD                                    263992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      101250                 664.45                    360                     358                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80204 Single Family                          101250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      125625                 824.41                    360                     360                  7.625                      0                      0                    0.25                  7.875 HOBART                 IN                                       46342 Single Family                          125625                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      296000                1788.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89147 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1760.00                    360                     359                  7.625                      0                      0                   0.375                      8 Sacramento             CA                                       95838 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   275511.64                1767.26                    360                     358                   6.25                      0                      0                   0.375                  6.625 DENVER                 CO                                        8237 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      540000                3037.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 MIAMI BEACH            FL                                       33139 Condominium                            540000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      207200                1143.92                    360                     360                  6.375                      0                      0                    0.25                  6.625 MEDFORD                OR                                       97504 Single Family                          207200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      199800                1082.25                    360                     360                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32810 Single Family                          199800                20060701                     90 Republic MIC                         1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      327200                1942.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Woodstock              GA                                       30189 PUD                                    327200                20060501                     80 No MI                                1.00E+17                    2.25               20160401                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GI                       G03                                                      223950                1376.36                    360                     359                      7                      0                      0                   0.375                  7.375 Victorville            CA                                       92392 Single Family                          223950                20060601            79.98000336 No MI                                1.00E+17                    2.75               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      177100                1069.98                    360                     359                  6.875                      0                      0                   0.375                   7.25 GLENDALE               AZ                                       85308 Single Family                          177100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      417000                2345.63                    360                     358                  6.375                      0                      0                   0.375                   6.75 WALDORF                MD                                       20602 Single Family                          417000                20060501            75.81999969 No MI                                1.00E+17                   2.375               20080401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      167920                1032.01                    360                     359                      7                      0                      0                   0.375                  7.375 SOCIAL CIRCLE          GA                                       30025 Single Family                          167920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       99600                 632.88                    360                     358                   7.25                      0                      0                   0.375                  7.625 Glendale               AZ                                       85306 Single Family                           99600                20060501            69.97000122 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      133000                 678.85                    360                     358                   5.75                      0                      0                   0.375                  6.125 Lake Worth             FL                                       33467 PUD                                    133000                20060501            43.61000061 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      469750                3278.46                    360                     360                      8                      0                      0                   0.375                  8.375 GAINESVILLE            VA                                       20155 Single Family                          469750                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       61200                 420.75                    360                     360                  7.875                      0                      0                   0.375                   8.25 GAINESVILLE            GA                                       30506 Single Family                           61200                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      318750                1826.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 BOCA RATON             FL                                       33487 2-4 Family                             318750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      255200                1462.08                    360                     357                    6.5                      0                      0                   0.375                  6.875 ALEXANDRIA             VA                                       22309 Condominium                            255200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      378869                2170.60                    360                     358                    6.5                      0                      0                   0.375                  6.875 EL MONTE               CA                                       91731 Condominium                            378869                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      180000                1087.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 ELLENWOOD              GA                                       30294 PUD                                    180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      100000                 552.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 GOLDEN VALLEY          MN                                       55422 Single Family                          100000                20060601            28.98999977 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      188000                1096.67                    360                     359                   6.75                      0                      0                    0.25                      7 TUCSON                 AZ                                       85742 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      125000                 664.06                    360                     360                  6.125                      0                      0                    0.25                  6.375 BEAVERTON              MI                                       48612 Single Family                          125000                20060701            20.82999992 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                   167668.07                1247.40                    360                     357                   7.75                      0                      0                   0.375                  8.125 Bristol                CT                                        6010 2-4 Family                             168000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      304000                1520.00                    360                     360                   5.75                      0                      0                    0.25                      6 MENIFEE                CA                                       92584 Single Family                          304000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      108000                 720.00                    360                     358                  7.625                      0                      0                   0.375                      8 Marietta               GA                                       30008 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      150000                 781.25                    360                     358                  5.875                      0                      0                   0.375                   6.25 Lunenburg              MA                                        1462 Condominium                            150000                20060501            34.88000107 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      202800                1267.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89145 Single Family                          202800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   302207.16                2271.84                    360                     359                  7.875                      0                      0                   0.375                   8.25 Elizabeth              NJ                                        7202 Single Family                          302400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      100000                 708.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 Phoenix                AZ                                       85014 Condominium                            100000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      331300                2312.20                    360                     358                      8                      0                      0                   0.375                  8.375 INDIAN HEAD            MD                                       20640 PUD                                    331300                20060501            79.98999786 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      142850                 833.29                    360                     360                  6.625                      0                      0                   0.375                      7 CLARKSBURG             MD                                       20871 Single Family                          142850                20060701            78.11000061 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      525000                3062.50                    360                     359                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 PUD                                    525000                20060601            79.33999634 No MI                                1.00E+17                    2.75               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      218400                1365.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CLEARWATER             FL                                       33755 2-4 Family                             218400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      413490                2627.38                    360                     359                   7.25                      0                      0                   0.375                  7.625 Naples                 FL                                       34110 PUD                                    413490                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      206400                1225.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 WALESKA                GA                                       30183 PUD                                    206400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      156000                 942.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Annandale              VA                                       22003 Condominium                            156000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      203354                1335.89                    360                     360                  6.625                      0                      0                    0.25                  6.875 NORTH LAS VEGAS        NV                                       89084 PUD                                    203354                20060701            78.20999908 No MI                                1.00E+17                    2.75               20110601                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                    79868.47                 532.24                    360                     358                  6.625                      0                      0                   0.375                      7 SANDY                  UT                                       84094 Single Family                           80000                20060501            45.45000076 No MI                                1.00E+17                    2.25               20110401                     12                    2.5                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      532000                3047.92                    360                     358                  6.625                      0                      0                    0.25                  6.875 ROSEVILLE              CA                                       95661 Single Family                          532000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      120000                 625.00                    360                     360                      6                      0                      0                    0.25                   6.25 EXCELSIOR SPRINGS      MO                                       64024 Single Family                          120000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      264000                1347.50                    360                     360                  5.875                      0                      0                    0.25                  6.125 HASKELL                NJ                                        7420 Single Family                          264000                20060701            78.44999695 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      356800                2007.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 CHANDLER               AZ                                       85249 PUD                                    356800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      384000                2520.00                    360                     360                  6.835                   0.79                      0                    0.25                  7.875 HAYWARD                CA                                       94541 Single Family                          384000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      320000                2033.33                    360                     358                   7.25                      0                      0                   0.375                  7.625 Haledon                NJ                                        7508 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                   1.21                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   114258.04                 744.27                    360                     356                  6.375                      0                      0                   0.375                   6.75 Orlando                FL                                       32835 Single Family                          114750                20060301            71.72000122 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                   117637.51                 815.00                    360                     356                      7                      0                      0                   0.375                  7.375 Newnan                 GA                                       30265 Single Family                          118000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      150000                 859.38                    360                     358                    6.5                      0                      0                   0.375                  6.875 Norristown             PA                                       19401 Single Family                          150000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      134041                 907.57                    360                     358                   7.75                      0                      0                   0.375                  8.125 COOLIDGE               AZ                                       85228 Single Family                          134041                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      546750                3075.47                    360                     350                  6.375                      0                      0                   0.375                   6.75 PALM COAST             FL                                       32123 Condominium                            546750                20050901            66.68000031 No MI                                1.00E+17                       4               20060801                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      12 N                                    20350801 ALT1
GI                       G02                                                      232101                1498.99                    360                     358                  7.375                      0                      0                   0.375                   7.75 CANTON                 MI                                       48188 Condominium                            232101                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  3.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   331673.57                2212.11                    360                     357                  6.625                      0                      0                   0.375                      7 ANTIOCH                IL                                       60002 PUD                                    332496                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   376205.36                2608.41                    360                     355                      7                      0                      0                   0.375                  7.375 PLAINFIELD             IL                                       60544 Single Family                          377660                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      243200                1545.33                    360                     356                   7.25                      0                      0                   0.375                  7.625 Snellville             GA                                       30039 Single Family                          243200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      303200                1989.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 NORTH LAS VEGAS        NV                                       89084 PUD                                    303200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      381913                2227.83                    360                     358                  6.625                      0                      0                   0.375                      7 Upper Marlboro         MD                                       20774 PUD                                    381913                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      510500                3190.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 Parker                 CO                                       80138 PUD                                    510500                20060501            79.98999786 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   162321.26                1235.30                    360                     358                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33626 Townhouse                              162524                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   170342.91                1011.41                    360                     358                   6.75                      0                      0                   0.375                  7.125 Palatine               IL                                       60074 Condominium                            170400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      213900                1292.31                    360                     357                  6.875                      0                      0                   0.375                   7.25 NAPLES                 FL                                       33105 Condominium                            213900                20060401            79.98999786 No MI                                                            2.25               20110301                  12.25                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      328615                1882.69                    360                     356                    6.5                      0                      0                   0.375                  6.875 LANCASTER              CA                                       93536 Single Family                          328615                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      220000                1260.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Reston                 VA                                       20191 Condominium                            220000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      103040                 536.67                    360                     357                  5.875                      0                      0                   0.375                   6.25 Spring Hill            TN                                       37174 Single Family                          103040                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      140400                 789.75                    360                     357                  6.375                      0                      0                   0.375                   6.75 Buckeye                AZ                                       85326 PUD                                    140400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      318850                1693.89                    360                     358                      6                      0                      0                   0.375                  6.375 Frederick              MD                                       21704 PUD                                    318850                20060501                     70 No MI                                1.00E+17                    2.25               20090401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      240500                1402.92                    360                     359                  6.625                      0                      0                   0.375                      7 Apache Junction        AZ                                       85219 2-4 Family                             240500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      747500                4282.55                    360                     355                    6.5                      0                      0                   0.375                  6.875 Los Angeles            CA                                       90034 2-4 Family                             747500                20060201                     65 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G03                                                      799200                4578.75                    360                     356                    6.5                      0                      0                   0.375                  6.875 Downey                 CA                                       90242 Single Family                          799200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      371000                2086.88                    360                     356                  6.375                      0                      0                   0.375                   6.75 Las Vegas              NV                                       89138 PUD                                    371000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      208000                1256.67                    360                     356                  6.875                      0                      0                   0.375                   7.25 San Fernando           CA                                       91340 Condominium                            208000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      424000                2517.50                    360                     355                   6.75                      0                      0                   0.375                  7.125 Ramona                 CA                                       92065 PUD                                    424000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      379900                2057.79                    360                     359                  6.125                      0                      0                   0.375                    6.5 Commerce City          CO                                       80022 Single Family                          379900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      241600                1333.83                    360                     352                   6.25                      0                      0                   0.375                  6.625 DAVENPORT              FL                                       33897 PUD                                    241600                20051101            79.98000336 No MI                                1.00E+17                    2.25               20101001                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 AFL2
GII                      G03                                                   162478.94                 778.54                    360                     356                  5.375                      0                      0                   0.375                   5.75 Atlanta                GA                                       30331 PUD                                    162480                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  10.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      116760                 766.24                    360                     359                    7.5                      0                      0                   0.375                  7.875 TAPPAHANNOCK           VA                                       22560 Townhouse                              116760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    94722.28                 695.98                    360                     358                  7.625                      0                      0                   0.375                      8 SOUTHFIELD             MI                                       48034 Single Family                           94850                20060501            74.98000336 No MI                                                            2.25               20110401                     14                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      196000                1306.67                    360                     358                  7.625                      0                      0                   0.375                      8 Renton                 WA                                       98056 Single Family                          196000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                     14                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 WALN
GI                       G02                                                       96500                 673.49                    360                     358                      8                      0                      0                   0.375                  8.375 Oxford                 GA                                       30054 PUD                                     96500                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      480000                3200.00                    360                     358                  7.625                      0                      0                   0.375                      8 Gainesville            VA                                       20155 PUD                                    480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   957331.19                6960.67                    360                     356                  7.625                      0                      0                    0.25                  7.875 San Ramon              CA                                       94582 Single Family                          960000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    74807.57                 569.30                    360                     358                      8                      0                      0                   0.375                  8.375 Cedar Hill             TX                                       75104 Single Family                           74901                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   495164.21                3258.37                    360                     358                    6.5                      0                      0                   0.375                  6.875 EAGAN                  MN                                       55121 Single Family                          496000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      152000                 886.67                    360                     359                  6.625                      0                      0                   0.375                      7 Coon Rapids            MN                                       55433 Condominium                            152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      265440                1852.55                    360                     358                      8                      0                      0                   0.375                  8.375 OAK GROVE              MO                                       64075 Single Family                          265440                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   121509.79                 746.78                    360                     358                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85013 Condominium                            121512                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      185500                1024.11                    360                     358                   6.25                      0                      0                   0.375                  6.625 LITTLETON              CO                                       80130 PUD                                    185500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      318000                2120.00                    360                     359                  7.625                      0                      0                   0.375                      8 BOWIE                  MD                                       20716 Single Family                          318000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      116000                 809.58                    360                     358                      8                      0                      0                   0.375                  8.375 Barstow                CA                                       92311 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      225600                1292.50                    360                     355                    6.5                      0                      0                   0.375                  6.875 CULPEPER               VA                                       22701 Townhouse                              225600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                      261404                1497.63                    360                     359                    6.5                      0                      0                   0.375                  6.875 Tamarac                FL                                       33321 PUD                                    261404                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   109331.57                 842.73                    360                     356                  8.125                      0                      0                   0.375                    8.5 Hoffman Estates        IL                                       60195 Condominium                            109600                20060301                     80 No MI                                1.00E+17                    2.75               20110201                   14.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      133000                 831.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 HYATTSVILLE            MD                                       20785 Single Family                          133000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      191950                1239.68                    360                     358                  7.375                      0                      0                   0.375                   7.75 Coatesville            PA                                       19320 Condominium                            191950                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      239992                1349.96                    360                     355                  6.375                      0                      0                   0.375                   6.75 N LAS VEGAS            NV                                       89081 PUD                                    239992                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      186899                1226.52                    360                     358                    7.5                      0                      0                   0.375                  7.875 KNOXVILLE              TN                                       37932 Single Family                          186899                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      279200                1780.37                    360                     358                  7.277                      0                      0                   0.375                  7.652 Vacaville              CA                                       95687 Townhouse                              279200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.652                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       92000                 632.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Independence           MO                                       64055 Single Family                           92000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      156800                 980.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Aurora                 CO                                       80013 Single Family                          156800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       97500                 670.31                    360                     358                  7.875                      0                      0                   0.375                   8.25 Tallahassee            FL                                       32301 PUD                                     97500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      555000                3757.81                    360                     360                   7.75                      0                      0                   0.375                  8.125 Murrieta               CA                                       92562 PUD                                    555000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      307992                1989.11                    360                     358                  7.375                      0                      0                   0.375                   7.75 Ceres                  CA                                       95307 Single Family                          307992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    87091.23                 662.78                    360                     358                      8                      0                      0                   0.375                  8.375 TALLAHASSEE            FL                                       32304 PUD                                     87200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      214400                1295.33                    360                     356                  6.875                      0                      0                   0.375                   7.25 Orlando                FL                                       32803 Single Family                          214400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    99818.82                 733.76                    360                     358                  7.625                      0                      0                   0.375                      8 CALHOUN                GA                                       30701 Single Family                          100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      712000                4672.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 STINSON BEACH          CA                                       94970 Single Family                          712000                20060501            74.94999695 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      193200                1328.25                    360                     358                  7.875                      0                      0                   0.375                   8.25 Atlanta                GA                                       30331 2-4 Family                             193200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      200000                1145.83                    360                     356                    6.5                      0                      0                   0.375                  6.875 Chantilly              VA                                       20152 Condominium                            200000                20060301                     50 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      201120                1236.05                    360                     358                      7                      0                      0                   0.375                  7.375 Roselle                NJ                                        7203 Single Family                          201120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       81900                 554.53                    360                     359                   7.75                      0                      0                   0.375                  8.125 Aurora                 CO                                       80011 Single Family                           81900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       80000                 558.33                    360                     358                      8                      0                      0                   0.375                  8.375 FUQUAY VARINA          NC                                       27526 Single Family                           80000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      140000                 802.09                    360                     358                    6.5                      0                      0                   0.375                  6.875 Germantown             MD                                       20876 Condominium                            140000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      143484                 926.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 ELLENWOOD              GA                                       30294 PUD                                    143484                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      153114                 909.11                    360                     354                   6.75                      0                      0                   0.375                  7.125 Sanford                FL                                       32771 PUD                                    153114                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G03                                                      224000                1353.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Woodbridge             VA                                       22193 PUD                                    224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      168000                 962.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 GOODYEAR               AZ                                       85338 PUD                                    168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      256000                1600.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Cottage Grove          MN                                       55016 PUD                                    256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      177453                1109.08                    360                     359                  7.125                      0                      0                   0.375                    7.5 PEORIA                 AZ                                       85345 PUD                                    177453                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      181200                1151.37                    360                     358                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89117 Condominium                            181200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       49900                 332.67                    360                     357                  7.625                      0                      0                   0.375                      8 DETROIT                MI                                       48228 Single Family                           50000                20060401            58.81999969 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                     65452.6                 463.60                    360                     359                   7.25                      0                      0                   0.375                  7.625 Salt Lake City         UT                                       84112 Condominium                             65500                20060601            79.98000336 No MI                                1.00E+17                    2.25               20130501                 12.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                   263644.54                1937.14                    360                     358                  7.625                      0                      0                   0.375                      8 Central Islip          NY                                       11722 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      244324                1476.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 Coolidge               AZ                                       85228 Single Family                          244324                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   111860.29                 851.28                    360                     358                      8                      0                      0                   0.375                  8.375 TALLAHASSEE            FL                                       32304 PUD                                    112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    384990.5                2165.57                    360                     357                  6.375                      0                      0                   0.375                   6.75 LOS ANGELES            CA                                       90026 2-4 Family                             385000                20060401                     77 No MI                                1.00E+17                    2.25               20130301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360301 AFL2
GI                       G02                                                      220000                1443.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Port Saint Lucie       FL                                       34953 Single Family                          220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      168675                1001.51                    360                     356                   6.75                      0                      0                   0.375                  7.125 Peachtree City         GA                                       30269 Single Family                          168675                20060301                     75 No MI                                                            2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    67617.21                 471.91                    360                     357                      8                      0                      0                   0.375                  8.375 Richmond               VA                                       23231 Single Family                           68000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      697800                4215.88                    360                     357                  6.875                      0                      0                   0.375                   7.25 Leesburg               VA                                       20176 PUD                                    697800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      227076                1490.19                    360                     357                    7.5                      0                      0                   0.375                  7.875 New Port Richey        FL                                       34655 PUD                                    227076                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   310631.99                2006.17                    360                     356                  7.375                      0                      0                   0.375                   7.75 APPLE VALLEY           CA                                       92308 Single Family                          310632                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      159244                 879.16                    360                     356                   6.25                      0                      0                   0.375                  6.625 Cumming                GA                                       30040 Condominium                            159244                20060301                     80 No MI                                                            2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      243750                1294.92                    360                     359                      6                      0                      0                   0.375                  6.375 Fountain Hills         AZ                                       85268 PUD                                    243750                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      186195                1086.14                    360                     356                  6.625                      0                      0                   0.375                      7 Kissimmee              FL                                       34758 PUD                                    186195                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      228720                1500.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pompano Beach          FL                                       33069 Condominium                            228720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      324607                1859.73                    360                     355                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89139 PUD                                    324607                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      224900                1335.34                    360                     359                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85008 Single Family                          224900                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      252000                1548.75                    360                     359                      7                      0                      0                   0.375                  7.375 Mesa                   AZ                                       85201 2-4 Family                             252000                20060601                     70 No MI                                                            2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                       93533                 535.87                    360                     357                    6.5                      0                      0                   0.375                  6.875 MESQUITE               TX                                       75150 Single Family                           93533                20060401            78.91000366 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      224500                1356.35                    360                     358                  6.875                      0                      0                   0.375                   7.25 Lehigh Acres           FL                                       33972 Single Family                          224500                20060501            69.94000244 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123750                 863.67                    360                     358                      8                      0                      0                   0.375                  8.375 Spring Hill            FL                                       34608 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      252000                1548.75                    360                     359                      7                      0                      0                   0.375                  7.375 Mesa                   AZ                                       85201 2-4 Family                             252000                20060601                     70 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      239400                1371.56                    360                     359                    6.5                      0                      0                   0.375                  6.875 Powder Springs         GA                                       30127 PUD                                    239400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                    83199.99                 580.67                    360                     358                      8                      0                      0                   0.375                  8.375 STOCKBRIDGE            GA                                       30281 Single Family                           83200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      146280                 974.00                    360                     359                  6.625                      0                      0                   0.375                      7 mnontgomery            IL                                       60538 Single Family                          146400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      107200                 591.83                    360                     359                   6.25                      0                      0                   0.375                  6.625 STONE MOUNTAIN         GA                                       30083 Single Family                          107200                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G03                                                      190000                1147.92                    360                     359                  6.875                      0                      0                   0.375                   7.25 Tucson                 AZ                                       85710 Single Family                          190000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                    74938.52                 498.98                    360                     359                  6.625                      0                      0                   0.375                      7 Keller                 TX                                       76262 Single Family                           75000                20060601            46.88000107 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                       89592                 541.28                    360                     358                  6.875                      0                      0                   0.375                   7.25 Lake Mary              FL                                       32746 Condominium                             89592                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    130595.3                 892.29                    360                     358                  6.875                      0                      0                   0.375                   7.25 Port Saint Lucie       FL                                       34953 Townhouse                              130800                20060501            89.98999786 Radian Guaranty                                                  2.25               20110401                  13.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       91700                 620.89                    360                     358                   7.75                      0                      0                   0.375                  8.125 East Point             GA                                       30344 Condominium                             91700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   300675.02                1866.97                    360                     309                  5.375                      0                      0                   0.375                   5.75 BAINBRIDGE             OH                                       44023 Single Family                          319920                20020401                     80 No MI                                                            2.75               20090301                  10.75                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GII                      G03                                                       72000                 375.00                    360                     356                  5.875                      0                      0                   0.375                   6.25 CHARLOTTESVILLE        VA                                       22901 Condominium                             72000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      308000                1925.00                    360                     355                  7.125                      0                      0                   0.375                    7.5 Compton                CA                                       90222 Single Family                          308000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                       84000                 525.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ATLANTA                GA                                       30331 Single Family                           84000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      308000                1925.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22193 Townhouse                              308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                       99950                 603.86                    360                     359                  6.875                      0                      0                   0.375                   7.25 DAWSONVILLE            GA                                       30534 Single Family                           99950                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      170400                1065.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Apopka                 FL                                       32703 Single Family                          170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      276000                1897.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 ATLANTA                GA                                       30312 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      194400                1336.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 PANAMA CITY BEACH      FL                                       32413 Condominium                            194400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   100072.75                 656.73                    360                     358                    7.5                      0                      0                   0.375                  7.875 AUSTELL                GA                                       30168 PUD                                    100200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   327439.74                2245.74                    360                     309                  6.125                      0                      0                   0.375                    6.5 OTTSVILLE              PA                                       18942 Single Family                          355300                20020401            70.36000061 No MI                                                            2.75               20090301                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G01                                                   432057.73                2623.19                    360                     308                   5.25                      0                      0                    0.25                    5.5 CARNELIAN BAY          CA                                       96140 Single Family                          462000                20020301            17.77000046 No MI                                                            2.25               20070201                   10.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GII                      G03                                                      325500                1932.66                    360                     355                   6.75                      0                      0                   0.375                  7.125 South Gate             CA                                       90280 Single Family                          325500                20060201                     70 No MI                                1.00E+17                    2.25               20110101                 12.125                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                   461585.17                3084.49                    360                     308                   6.25                      0                      0                    0.25                    6.5 NEWPORT BEACH          CA                                       92660 PUD                                    488000                20020301                     80 No MI                                                            2.25               20070201                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                   372438.89                2325.10                    360                     310                  5.125                      0                      0                   0.375                    5.5 WARREN                 NJ                                        7059 Single Family                          409500                20020501                   58.5 No MI                                                            2.75               20090401                   10.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G03                                                   107038.49                 739.85                    360                     359                      7                      0                      0                   0.375                  7.375 Altamonte Springs      FL                                       32714 Single Family                          107120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      114400                 798.42                    360                     358                      8                      0                      0                   0.375                  8.375 DECATUR                GA                                       30035 Single Family                          114400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      820000                4185.42                    360                     358                   5.75                      0                      0                   0.375                  6.125 Oxnard                 CA                                       93035 Single Family                          820000                20060501            62.11999893 No MI                                1.00E+17                   2.375               20080401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                       92000                 565.42                    360                     356                      7                      0                      0                   0.375                  7.375 Pantego                TX                                       76013 Single Family                           92000                20060301                     80 No MI                                1.00E+14                    2.25               20110201                 13.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      319200                2227.75                    360                     358                      8                      0                      0                   0.375                  8.375 Stockbridge            GA                                       30281 Single Family                          319200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      120000                 675.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Adairsville            GA                                       30103 2-4 Family                             120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      147488                 844.98                    360                     359                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85053 Condominium                            147488                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   213333.09                1177.78                    360                     357                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89166 Single Family                          213392                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                    239927.5                1449.56                    360                     356                  6.875                      0                      0                   0.375                   7.25 North Las Vegas        NV                                       89081 PUD                                    240000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      150703                1145.45                    360                     360                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85019 Single Family                          150703                20060701            74.05999756 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                    155997.5                 877.49                    360                     357                  6.375                      0                      0                   0.375                   6.75 JACKSONVILLE           FL                                       32244 PUD                                    156000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      468000                2925.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 WOODSTOCK              GA                                       30189 PUD                                    468000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      131250                 943.36                    360                     356                   8.25                      0                      0                   0.375                  8.625 Mansfield              TX                                       76063 2-4 Family                             131250                20060301                     75 No MI                                1.00E+17                    2.75               20110201                 14.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      960000                6200.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Coral Gables           FL                                       33134 Single Family                          960000                20060501                     80 No MI                                                            2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      144000                 780.00                    360                     356                  6.125                      0                      0                   0.375                    6.5 Littleton              CO                                       80120 Condominium                            144000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                       42400                 291.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Birmingham             AL                                       35214 2-4 Family                              42400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      353500                1951.61                    360                     360                  6.375                      0                      0                    0.25                  6.625 PORTLAND               OR                                       97211 Single Family                          353500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      238400                1266.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 VALRICO                FL                                       33594 PUD                                    238400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   200735.31                1018.44                    360                     359                   4.25                      0                      0                    0.25                    4.5 MIAMI                  FL                                       33157 Single Family                          201000                20060601            68.59999847 No MI                                1.00E+17                    2.25               20110501                    9.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      357000                2231.25                    360                     360                   7.25                      0                      0                    0.25                    7.5 OAKLAND                CA                                       94608 Single Family                          357000                20060701            66.73000336 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      103920                 584.55                    360                     360                    6.5                      0                      0                    0.25                   6.75 ARIZONA CITY           AZ                                       85223 Single Family                          103920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      123900                 684.03                    360                     359                  6.375                      0                      0                    0.25                  6.625 BOISE                  ID                                       83713 PUD                                    123900                20060601            55.81000137 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      193392                1107.98                    360                     359                  6.625                      0                      0                    0.25                  6.875 MESA                   AZ                                       85212 PUD                                    193392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      227200                1112.33                    360                     360                  5.625                      0                      0                    0.25                  5.875 MERIDIAN               ID                                       83642 PUD                                    227200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      303750                1645.31                    360                     358                  6.125                      0                      0                   0.375                    6.5 HENDERSON              NV                                       89074 PUD                                    303750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   539535.07                3502.43                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOS ANGELES            CA                                       90041 2-4 Family                             540000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      280000                1662.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 SACRAMENTO             CA                                       95831 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      144000                 900.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 JACKSONVILLE           FL                                       32225 PUD                                    144000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      169040                1126.93                    360                     358                  7.625                      0                      0                   0.375                      8 ALPHARETTA             GA                                       30004 PUD                                    169040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      170900                 996.92                    360                     356                  6.625                      0                      0                   0.375                      7 Denver                 CO                                       80238 Condominium                            170900                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      124000                 865.42                    360                     357                      8                      0                      0                   0.375                  8.375 DECATUR                GA                                       30032 Single Family                          124000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      126750                 897.81                    360                     359                  8.125                      0                      0                   0.375                    8.5 Mansfield              TX                                       76063 PUD                                    126750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   125043.82                 951.61                    360                     358                      8                      0                      0                   0.375                  8.375 ANDERSON               SC                                       29625 Single Family                          125200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1389500                9987.03                    360                     359                   8.25                      0                      0                   0.375                  8.625 Cape Neddick           ME                                        3902 Single Family                         1389500                20060601            69.48000336 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      196000                1061.67                    360                     356                  6.125                      0                      0                   0.375                    6.5 ORANGE PARK            FL                                       32065 Single Family                          196000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    62322.15                 474.29                    360                     358                      8                      0                      0                   0.375                  8.375 Columbia               SC                                       29212 Condominium                             62400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    69474.64                 522.88                    360                     358                  7.875                      0                      0                   0.375                   8.25 SMYRNA                 GA                                       30082 PUD                                     69600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      108400                 756.54                    360                     357                      8                      0                      0                   0.375                  8.375 STONE MOUNTAIN         GA                                       30083 Single Family                          108400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   243789.92                1371.32                    360                     358                  6.375                      0                      0                   0.375                   6.75 North Las Vegas        NV                                       89031 PUD                                    244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   937251.03                6150.71                    360                     357                    7.5                      0                      0                   0.375                  7.875 REDONDO BEACH          CA                                       90277 2-4 Family                             937300                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      172000                1092.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 PALM COAST             FL                                       32164 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   327301.01                2349.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 Newark                 NJ                                        7108 2-4 Family                             328000                20060401                     80 No MI                                                            2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       73350                 466.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 MONROE                 GA                                       30655 Single Family                           73350                20060501            74.54000092 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      245000                1633.33                    360                     358                  7.625                      0                      0                   0.375                      8 Victorville            CA                                       92392 Single Family                          245000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      140000                 977.08                    360                     358                      8                      0                      0                   0.375                  8.375 MILILANI               HI                                       96789 Condominium                            140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      401250                2340.62                    360                     358                  6.625                      0                      0                   0.375                      7 Peoria                 AZ                                       85345 Single Family                          401250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      105900                 694.97                    360                     356                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32244 PUD                                    105900                20060301            79.98000336 No MI                                1.00E+17                    2.25               20110201                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    189234.8                1424.40                    360                     357                  7.875                      0                      0                   0.375                   8.25 DELMAR                 IA                                       52037 Single Family                          189600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      113350                 578.56                    360                     355                   5.75                      0                      0                   0.375                  6.125 las vegas              NV                                       89128 Condominium                            113350                20060201            69.97000122 No MI                                1.00E+17                       5               20090101                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360101 AFL2
GII                      G03                                                      207452                1080.48                    360                     356                  5.875                      0                      0                   0.375                   6.25 Charlotte              NC                                       28277 PUD                                    207452                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  4.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      211200                1584.00                    360                     356                  8.625                      0                      0                   0.375                      9 Fort Myers             FL                                       33907 PUD                                    211200                20060301                     80 No MI                                1.00E+17                    2.75               20110201                     15                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      345100                2156.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 STAFFORD               VA                                       22554 PUD                                    345100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      159920                1049.48                    360                     360                    7.5                      0                      0                   0.375                  7.875 Tucson                 AZ                                       85706 PUD                                    159920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   171756.42                1232.23                    360                     358                  7.375                      0                      0                   0.375                   7.75 JACKSONVILLE           FL                                       32226 PUD                                    172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       68000                 446.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 COLUMBUS               OH                                       43211 Single Family                           68000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      292000                1794.58                    360                     356                      7                      0                      0                   0.375                  7.375 Minneapolis            MN                                       55419 Single Family                          292000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      210850                1207.99                    360                     358                    6.5                      0                      0                   0.375                  6.875 Maricopa               AZ                                       85239 PUD                                    210850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      126347                 868.64                    360                     358                  7.875                      0                      0                   0.375                   8.25 Mc Kinney              TX                                       75071 PUD                                    126347                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      221520                1569.10                    360                     360                  8.125                      0                      0                   0.375                    8.5 Sunrise                FL                                       33325 Condominium                            221520                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G01                                                      222400                1065.67                    360                     359                  5.375                      0                      0                   0.375                   5.75 BUFORD                 GA                                       30519 PUD                                    222400                20060601                     80 No MI                                1.00E+17                    2.25               20090501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G03                                                      128948                 792.49                    360                     359                      7                      0                      0                   0.375                  7.375 MCDONOUGH              GA                                       30253 PUD                                    128948                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      155200                1018.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Atlanta                GA                                       30342 Condominium                            155200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      178792                1005.71                    360                     359                  6.375                      0                      0                   0.375                   6.75 COVINGTON              GA                                       30016 PUD                                    178792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      168800                1090.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Kissimmee              FL                                       34758 PUD                                    168800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      177000                 977.19                    360                     360                   6.25                      0                      0                   0.375                  6.625 GLENDALE               AZ                                       85303 PUD                                    177000                20060701            53.95999908 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      348000                1703.75                    360                     359                  5.135                   0.49                      0                    0.25                  5.875 CENTREVILLE            VA                                       20120 PUD                                    348000                20060601            89.91999817 Republic MIC                         1.00E+17                   2.875               20110501                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      241200                1281.38                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89148 PUD                                    241200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  2.135                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   167757.04                 844.00                    360                     359                   5.75                      0                      0                    0.25                      6 SAINT PAUL             MN                                       55106 Single Family                          168800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   155106.25                 888.63                    360                     358                    6.5                      0                      0                   0.375                  6.875 Honolulu               HI                                       96818 Condominium                            156000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      467000                2918.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 Columbus               NJ                                        8022 Single Family                          467000                20060601            62.38000107 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      166000                 847.29                    360                     359                  5.875                      0                      0                    0.25                  6.125 LAKE WORTH             FL                                       33461 Single Family                          166000                20060601            89.73000336 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      220000                1145.83                    360                     359                      6                      0                      0                    0.25                   6.25 BROOKLYN               NY                                       11208 Single Family                          220000                20060601            61.11000061 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      220000                1260.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 GILBERT                AZ                                       85297 PUD                                    220000                20060501            47.58000183 No MI                                1.00E+17                   2.375               20080401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      165600                 828.00                    360                     359                   5.75                      0                      0                    0.25                      6 COLTON                 CA                                       92324 Condominium                            165600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                       97339                 588.09                    360                     359                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85018 Condominium                             97339                20060601            79.55999756 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      337500                1898.44                    360                     359                    6.5                      0                      0                    0.25                   6.75 SCOTTSDALE             AZ                                       85260 PUD                                    337500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      562264                3689.86                    360                     360                    7.5                      0                      0                   0.375                  7.875 FREDERICK              MD                                       21704 PUD                                    562264                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      634450                3833.14                    360                     359                  6.875                      0                      0                   0.375                   7.25 ALEXANDRIA             VA                                       22304 Single Family                          634450                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      100450                 648.74                    360                     359                  7.375                      0                      0                   0.375                   7.75 Mansfield              TX                                       76063 Single Family                          100450                20060601            69.97000122 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      253120                1608.37                    360                     358                   7.25                      0                      0                   0.375                  7.625 BONITA SPRINGS         FL                                       34135 Single Family                          253120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      240000                1675.00                    360                     358                      8                      0                      0                   0.375                  8.375 EUSTIS                 FL                                       32726 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      324100                1789.30                    360                     358                   6.25                      0                      0                   0.375                  6.625 Hesperia               CA                                       92344 Single Family                          324100                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                       51040                 356.22                    360                     358                      8                      0                      0                   0.375                  8.375 New Port Richey        FL                                       34652 Single Family                           51040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      979200                6630.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 Coconut Grove          FL                                       33133 Single Family                          979200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      224000                1236.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 COCKEYSVILLE           MD                                       21030 PUD                                    224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      379850                2413.63                    360                     359                   7.25                      0                      0                   0.375                  7.625 FREDERICKSBURG         VA                                       22406 PUD                                    379850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      520000                3033.33                    360                     359                  6.625                      0                      0                   0.375                      7 ANNAPOLIS              MD                                       21403 Townhouse                              520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      202400                1328.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Port Charlotte         FL                                       33952 Single Family                          202400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       51100                 303.41                    360                     359                   6.75                      0                      0                   0.375                  7.125 Durham                 NC                                       27713 Condominium                             51100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                       90000                 609.37                    360                     358                   7.75                      0                      0                   0.375                  8.125 aurora                 CO                                       80017 Condominium                             90000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      937500                6542.97                    360                     358                      8                      0                      0                   0.375                  8.375 Glendale               CA                                       91202 Single Family                          937500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      165000                 842.19                    360                     359                  5.875                      0                      0                    0.25                  6.125 PHOENIX                AZ                                       85032 Single Family                          165000                20060601            54.09999847 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      252390                1656.31                    360                     358                  7.625                      0                      0                    0.25                  7.875 SICKLERVILLE           NJ                                        8081 Single Family                          252390                20060501                     85 PMI                                  1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      200000                1062.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89135 PUD                                    200000                20060601            49.13999939 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      476000                3222.92                    360                     357                   7.75                      0                      0                   0.375                  8.125 ALEXANDRIA             VA                                       22312 Single Family                          476000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      161932                1045.81                    360                     359                  7.375                      0                      0                   0.375                   7.75 Palm Bay               FL                                       32909 Single Family                          161932                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      281250                1552.73                    360                     359                  6.375                      0                      0                    0.25                  6.625 MERCED                 CA                                       95340 Single Family                          281250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      239900                1474.39                    360                     358                      7                      0                      0                   0.375                  7.375 BRENTWOOD              MD                                       20722 Single Family                          239900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      348050                1703.99                    360                     358                  5.005                   0.62                      0                    0.25                  5.875 LANCASTER              CA                                       93535 Single Family                          348050                20060501                     95 GE Capital MI                        1.00E+17                   3.125               20110401                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      428392                2766.70                    360                     360                  7.375                      0                      0                   0.375                   7.75 SEVERN                 MD                                       21144 Single Family                          428392                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  2.255                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      292500                1614.84                    360                     359                  6.375                      0                      0                    0.25                  6.625 SEATTLE                WA                                       98103 Single Family                          292500                20060601            61.58000183 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      281250                1757.81                    360                     359                  7.125                      0                      0                   0.375                    7.5 Rialto                 CA                                       92376 Single Family                          281250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      253940                1640.03                    360                     358                  7.375                      0                      0                   0.375                   7.75 BEND                   OR                                       97702 Single Family                          253940                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      494281                2780.33                    360                     357                  6.375                      0                      0                   0.375                   6.75 WOODBRIDGE             VA                                       22193 Single Family                          494281                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       99000                 639.37                    360                     358                  7.375                      0                      0                   0.375                   7.75 Dallas                 TX                                       75241 Single Family                           99000                20060501            69.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      326328                2277.50                    360                     358                      8                      0                      0                   0.375                  8.375 Glendale               AZ                                       85302 PUD                                    326328                20060501                     90 Radian Guaranty                      1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      588250                3370.18                    360                     357                    6.5                      0                      0                   0.375                  6.875 San Francisco          CA                                       94116 Single Family                          588250                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      264800                1406.75                    360                     358                      6                      0                      0                   0.375                  6.375 Woodinville            WA                                       98077 Single Family                          264800                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GII                      G03                                                      864000                5220.00                    360                     357                  6.875                      0                      0                   0.375                   7.25 AUSTIN                 TX                                       78735 Single Family                          864000                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      328000                2152.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 North Las Vegas        NV                                       89084 PUD                                    328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      124720                 805.48                    360                     358                  7.375                      0                      0                   0.375                   7.75 Marietta               GA                                       30008 Single Family                          124720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      319200                1729.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 MORENO VALLEY          CA                                       92557 Single Family                          319200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      306750                1597.66                    360                     357                  5.875                      0                      0                   0.375                   6.25 Leesburg               VA                                       20175 PUD                                    306750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      349100                1890.96                    360                     359                   6.25                      0                      0                    0.25                    6.5 PERRIS                 CA                                       92570 Single Family                          349100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      105000                 689.06                    360                     359                  7.625                      0                      0                    0.25                  7.875 PHOENIX                AZ                                       85051 Condominium                            105000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    209702.6                1504.47                    360                     358                  7.375                      0                      0                   0.375                   7.75 Chicago                IL                                       60624 2-4 Family                             210000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      168000                 857.50                    360                     359                  5.875                      0                      0                    0.25                  6.125 LITTLETON              CO                                       80127 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      276800                1931.83                    360                     358                      8                      0                      0                   0.375                  8.375 Edison                 NJ                                        8817 Single Family                          276800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      327160                1976.59                    360                     358                  6.875                      0                      0                   0.375                   7.25 Atlanta                GA                                       30331 PUD                                    327160                20060501            79.93000031 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      164650                 960.46                    360                     360                  6.625                      0                      0                   0.375                      7 BUCKEYE                AZ                                       85326 PUD                                    164650                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      350700                1790.03                    360                     358                   5.75                      0                      0                   0.375                  6.125 SANTEE                 CA                                       92071 Condominium                            350700                20060501                     80 No MI                                1.00E+17                    2.25               20080401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      448000                2613.33                    360                     359                   6.75                      0                      0                    0.25                      7 BELLFLOWER             CA                                       90706 Condominium                            448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      400000                2208.33                    360                     359                  6.375                      0                      0                    0.25                  6.625 HENDERSON              NV                                       89012 PUD                                    400000                20060601            77.91000366 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      189000                1220.63                    360                     358                  7.375                      0                      0                   0.375                   7.75 Littleton              CO                                       80128 Single Family                          189000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      650000                3114.58                    360                     359                    5.5                      0                      0                    0.25                   5.75 HUNTINGTON BEACH       CA                                       92648 Single Family                          650000                20060601            76.47000122 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      279000                1511.25                    360                     357                   5.76                   0.49                      0                    0.25                    6.5 HEMET                  CA                                       92543 Single Family                          279000                20060401                     90 Republic MIC                         1.00E+17                   2.875               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      216000                1260.00                    360                     359                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89130 PUD                                    216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      904000                5744.17                    360                     357                   7.25                      0                      0                   0.375                  7.625 WARRENTON              VA                                       20187 PUD                                    904000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      428000                2095.42                    360                     359                  5.625                      0                      0                    0.25                  5.875 GILBERT                AZ                                       85297 PUD                                    428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      235192                1347.45                    360                     359                  6.625                      0                      0                    0.25                  6.875 NORTH LAS VEGAS        NV                                       89032 PUD                                    235192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   142542.96                 905.74                    360                     358                  7.375                      0                      0                    0.25                  7.625 TACOMA                 WA                                       98404 Single Family                          142600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   653088.31                4146.37                    360                     359                   6.25                      0                      0                    0.25                    6.5 SALT LAKE CITY         UT                                       84105 Single Family                          656000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      340000                1558.33                    360                     358                   5.25                      0                      0                    0.25                    5.5 DALLAS                 TX                                       75205 PUD                                    340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      527200                3075.33                    360                     358                  6.625                      0                      0                   0.375                      7 Gilroy                 CA                                       95020 PUD                                    527200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      172000                1021.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 GLENDALE               AZ                                       85303 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      647500                3507.29                    360                     359                   6.25                      0                      0                    0.25                    6.5 RIVER FOREST           IL                                       60305 Single Family                          647500                20060601            74.43000031 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      200000                1250.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 HENDERSON              NV                                       89012 PUD                                    200000                20060601            41.34000015 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      187000                 993.44                    360                     357                  5.705                   0.42                      0                    0.25                  6.375 SARASOTA               FL                                       34237 Condominium                            187000                20060401                     85 PMI                                  1.00E+17                       3               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      218800                1527.04                    360                     359                      8                      0                      0                   0.375                  8.375 Parker                 CO                                       80138 PUD                                    218800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                   2.33                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      382500                2271.09                    360                     358                   6.75                      0                      0                   0.375                  7.125 BAKERSFIELD            CA                                       93311 Single Family                          382500                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      430000                2239.58                    360                     359                      6                      0                      0                    0.25                   6.25 DISCOVERY BAY          CA                                       94514 Single Family                          430000                20060601            78.90000153 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      258000                1666.25                    360                     359                    7.5                      0                      0                    0.25                   7.75 LAS VEGAS              NV                                       89122 PUD                                    258000                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      248000                1550.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Sacramento             CA                                       95834 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      408000                2847.50                    360                     358                      8                      0                      0                   0.375                  8.375 Newark                 NJ                                        7105 2-4 Family                             408000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      479920                2349.61                    360                     359                  5.625                      0                      0                    0.25                  5.875 NORTH LAS VEGAS        NV                                       89031 Single Family                          479920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      468000                2437.50                    360                     359                      6                      0                      0                    0.25                   6.25 LAKESIDE               CA                                       92040 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      320000                1833.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 UNION CITY             CA                                       94587 Condominium                            320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      247200                1416.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 ANCHORAGE              AK                                       99507 Condominium                            247200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      447200                2562.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 PARAMOUNT              CA                                       90723 Single Family                          447200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      173200                1118.59                    360                     359                  7.375                      0                      0                   0.375                   7.75 Tallahassee            FL                                       32301 Condominium                            173200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      300000                1843.75                    360                     358                      7                      0                      0                   0.375                  7.375 EDEN PRAIRIE           MN                                       55346 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                     79160.7                 566.24                    360                     359                   7.25                      0                      0                   0.375                  7.625 Windham                ME                                        4062 Single Family                           80000                20060601            33.20000076 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      170400                1100.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Tampa                  FL                                       33637 PUD                                    170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      273600                1510.50                    360                     358                   6.25                      0                      0                   0.375                  6.625 Porterville            CA                                       93257 Single Family                          273600                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      272000                1756.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Santa Ana              CA                                       92703 Condominium                            272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      200000                1208.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30318 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                     1252500                7828.13                    360                     356                  7.125                      0                      0                   0.375                    7.5 Palos Verdes Peninsula CA                                       90274 Single Family                         1252500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      299000                1806.46                    360                     358                  6.875                      0                      0                   0.375                   7.25 Oakland                CA                                       94603 2-4 Family                             299000                20060501            59.79999924 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      196800                1250.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 TOLLESON               AZ                                       85353 PUD                                    196800                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   365843.99                2057.87                    360                     358                    6.5                      0                      0                    0.25                   6.75 KISSIMMEE              FL                                       34747 PUD                                    365844                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                     1332750                8052.03                    360                     359                      7                      0                      0                    0.25                   7.25 OAKLAND                CA                                       94618 Single Family                         1332750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      352000                1943.33                    360                     359                  6.375                      0                      0                    0.25                  6.625 INDIANHEAD PARK        IL                                       60525 Single Family                          352000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      140000                 977.08                    360                     358                      8                      0                      0                   0.375                  8.375 Sierra Vista           AZ                                       85635 Single Family                          140000                20060501            66.66999817 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      648000                4050.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 DES PLAINES            IL                                       60016 Single Family                          648000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      226060                1271.59                    360                     358                   6.01                   0.49                      0                    0.25                   6.75 LAS VEGAS              NV                                       89110 Single Family                          226060                20060501                     89 Republic MIC                         1.00E+17                   2.875               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                       95750                 538.59                    360                     359                  6.375                      0                      0                   0.375                   6.75 South Lake Tahoe       CA                                       96150 Condominium                             95750                20060601            43.52000046 No MI                                1.00E+17                    2.25               20110501                  11.75                  2.135                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      214400                1228.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85041 PUD                                    214400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                      533600                2779.17                    360                     359                      6                      0                      0                    0.25                   6.25 SAN JOSE               CA                                       95123 Single Family                          533600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                    96728.04                 605.15                    360                     357                  6.125                      0                      0                    0.25                  6.375 NEW PORT RICHEY        FL                                       34655 Single Family                           96999                20060401            74.61000061 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      256664                1818.04                    360                     360                  8.125                      0                      0                   0.375                    8.5 UPPE MACUNGIE TWP      PA                                       18031 Single Family                          256664                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      374500                2145.57                    360                     360                    6.5                      0                      0                   0.375                  6.875 PORT CHESTER           NY                                       10573 Single Family                          374500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      296000                1603.33                    360                     356                  6.125                      0                      0                   0.375                    6.5 Marietta               GA                                       30064 PUD                                    296000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      960000                6200.00                    360                     359                    7.5                      0                      0                    0.25                   7.75 MUKILTEO               WA                                       98275 Single Family                          960000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      213600                 934.50                    360                     359                      5                      0                      0                    0.25                   5.25 FORT MORGAN            CO                                       80701 PUD                                    213600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      173040                1063.48                    360                     359                      7                      0                      0                   0.375                  7.375 Tafton                 PA                                       18464 PUD                                    173040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      425000                2479.17                    360                     358                  6.625                      0                      0                   0.375                      7 Brentwood              CA                                       94513 Manufactured Home                      425000                20060501            40.47999954 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      292150                1491.18                    360                     359                  5.875                      0                      0                    0.25                  6.125 ROMOLAND               CA                                       92585 PUD                                    292150                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   503521.79                3103.21                    360                     359                      6                      0                      0                    0.25                   6.25 FAIRVIEW               TX                                       75069 PUD                                    504000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      150250                 813.85                    360                     358                   6.25                      0                      0                    0.25                    6.5 THORNTON               CO                                       80229 Single Family                          150250                20060501            79.91999817 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   143819.37                1094.50                    360                     358                      8                      0                      0                   0.375                  8.375 Victorville            CA                                       92394 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      524000                3002.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 LONG BEACH             CA                                       90802 Condominium                            524000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      247200                1519.25                    360                     359                      7                      0                      0                   0.375                  7.375 CULPEPER               VA                                       22701 PUD                                    247200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                       56543                 409.98                    360                     360                    7.5                      0                      0                   0.375                  7.875 FORT MILL              SC                                       29715 PUD                                     56543                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    57474.14                 407.69                    360                     357                   7.25                      0                      0                   0.375                  7.625 Chattanooga            TN                                       37411 2-4 Family                              57600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      203900                1146.94                    360                     356                  6.375                      0                      0                   0.375                   6.75 Atlanta                GA                                       30345 Single Family                          203900                20060301            61.06999969 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      392000                2531.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Leesburg               VA                                       20176 PUD                                    392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G03                                                      518400                2808.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 WASHOUGAL              WA                                       98671 Single Family                          518400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      178400                1226.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 MINNEAPOLIS            MN                                       55419 Single Family                          178400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      180500                1128.13                    360                     360                  7.125                      0                      0                   0.375                    7.5 MERIDIAN               ID                                       83642 PUD                                    180500                20060701            69.98999786 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      612000                3315.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 EAST PALO ALTO         CA                                       94303 Single Family                          612000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      161520                 959.03                    360                     358                  6.875                      0                      0                    0.25                  7.125 PEMBROKE PINES         FL                                       33026 Condominium                            161520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                    191721.2                1358.96                    360                     358                   7.25                      0                      0                   0.375                  7.625 Doylestown             PA                                       18901 PUD                                    192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      414400                2762.67                    360                     358                  7.625                      0                      0                   0.375                      8 North Woodmere         NY                                       11581 2-4 Family                             414400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      504000                3045.00                    360                     359                      7                      0                      0                    0.25                   7.25 LOS ANGELES            CA                                       91040 Single Family                          504000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                   533883.19                3644.87                    360                     359                      7                      0                      0                    0.25                   7.25 CAPE CORAL             FL                                       33904 2-4 Family                             534300                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      111100                 694.38                    360                     358                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89103 Condominium                            111100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      428000                3031.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 BRANFORD               CT                                        6405 Single Family                          428000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G01                                                      235512                1447.42                    360                     359                      7                      0                      0                   0.375                  7.375 STREAMWOOD             IL                                       60107 PUD                                    235512                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                       80000                 558.33                    360                     359                      8                      0                      0                   0.375                  8.375 Jacksonville           FL                                       32225 Townhouse                               80000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      231200                1131.92                    360                     359                  5.625                      0                      0                    0.25                  5.875 LOUISVILLE             KY                                       40202 Condominium                            231200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      345444                2087.06                    360                     357                  6.875                      0                      0                   0.375                   7.25 CENTREVILLE            MD                                       21617 Single Family                          345444                20060401            79.94000244 No MI                                1.00E+17                   2.375               20080301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                      353000                2316.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89123 Single Family                          353000                20060501            78.44000244 No MI                                1.00E+17                    2.75               20110401                 13.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      127500                 823.44                    360                     358                  7.375                      0                      0                   0.375                   7.75 Aurora                 CO                                       80011 Single Family                          127500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      187200                1033.50                    360                     358                  6.375                      0                      0                    0.25                  6.625 SEATTLE                WA                                       98126 Condominium                            187200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      299000                1806.46                    360                     358                  6.875                      0                      0                   0.375                   7.25 Oakland                CA                                       94603 2-4 Family                             299000                20060501            59.79999924 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      540000                2868.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN FRANCISCO          CA                                       94124 Single Family                          540000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      106184                 619.41                    360                     358                   6.75                      0                      0                    0.25                      7 LEXINGTON              SC                                       29072 PUD                                    106184                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    49969.71                 384.46                    360                     359                  8.125                      0                      0                   0.375                    8.5 KANSAS CITY            MO                                       64117 Single Family                           50000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      636000                4438.75                    360                     358                      8                      0                      0                   0.375                  8.375 HENDERSON              NV                                       89011 Condominium                            636000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      144900                 996.19                    360                     358                  7.875                      0                      0                   0.375                   8.25 Cottage Grove          OR                                       97424 Single Family                          144900                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       97125                 657.62                    360                     360                   7.75                      0                      0                   0.375                  8.125 KILLEEN                TX                                       76549 Single Family                           97125                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      533600                3057.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Mounds View            MN                                       55112 Single Family                          533600                20060501            79.87999725 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      110160                 768.82                    360                     359                      8                      0                      0                   0.375                  8.375 LITHONIA               GA                                       30058 Single Family                          110160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   387915.49                2952.12                    360                     358                      8                      0                      0                   0.375                  8.375 Mission Viejo          CA                                       92691 PUD                                    388400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      538000                2970.21                    360                     359                  6.375                      0                      0                    0.25                  6.625 REDONDO BEACH          CA                                       90278 Condominium                            538000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      185716                1064.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 NORTH CHARLESTON       SC                                       29418 PUD                                    185716                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    89884.83                 676.14                    360                     358                  7.875                      0                      0                   0.375                   8.25 Brandon                MS                                       39047 2-4 Family                              90000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      492000                2818.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 BERTHOUD               CO                                       80513 Single Family                          492000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      125700                 693.97                    360                     358                  6.375                      0                      0                    0.25                  6.625 CALDWELL               ID                                       83607 PUD                                    125700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      135000                 871.87                    360                     358                  7.375                      0                      0                   0.375                   7.75 Denver                 CO                                       80239 Single Family                          135000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      595950                3352.22                    360                     358                    6.5                      0                      0                    0.25                   6.75 FONTANA                CA                                       92337 Single Family                          595950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      360124                2250.78                    360                     358                   7.25                      0                      0                    0.25                    7.5 BRADENTON              FL                                       34203 Condominium                            360124                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                       85794                 554.09                    360                     359                  7.375                      0                      0                   0.375                   7.75 Dallas                 TX                                       75241 PUD                                     85794                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      224792                1381.53                    360                     357                      7                      0                      0                   0.375                  7.375 N LAS VEGAS            NV                                       89081 PUD                                    224792                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GII                      G03                                                      229000                1383.54                    360                     358                  6.875                      0                      0                   0.375                   7.25 Oakland                CA                                       94603 2-4 Family                             229000                20060501            45.79999924 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      468080                2681.71                    360                     358                  6.625                      0                      0                    0.25                  6.875 FONTANA                CA                                       92337 Single Family                          468080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      975000                5890.63                    360                     360                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89148 Single Family                          975000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      254400                1722.50                    360                     356                   7.75                      0                      0                   0.375                  8.125 White Plains           MD                                       20695 PUD                                    254400                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      440250                2522.27                    360                     355                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89178 PUD                                    440250                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G01                                                   139801.74                1002.98                    360                     358                    7.5                      0                      0                    0.25                   7.75 FRANKLIN               NH                                        3235 2-4 Family                             140000                20060501            73.68000031 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      248000                1627.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Washington             DC                                       20019 Single Family                          248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       50450                 325.82                    360                     358                  7.375                      0                      0                   0.375                   7.75 Indianapolis           IN                                       46201 Single Family                           50450                20060501            66.81999969 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      488800                2647.67                    360                     351                   6.25                      0                      0                    0.25                    6.5 BATON ROUGE            LA                                       70810 PUD                                    488800                20051001                     80 No MI                                1.00E+17                    2.25               20100901                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 ADN1
GI                       G01                                                      195992                1245.37                    360                     358                  7.375                      0                      0                    0.25                  7.625 WINTER GARDEN          FL                                       34787 Condominium                            195992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      312000                1917.50                    360                     358                  7.125                      0                      0                    0.25                  7.375 SACRAMENTO             CA                                       95838 Single Family                          312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      300000                1687.50                    360                     357                   6.01                   0.49                      0                    0.25                   6.75 LAVEEN                 AZ                                       85339 PUD                                    300000                20060401            88.23999786 Republic MIC                         1.00E+17                   2.875               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      123200                 616.00                    360                     359                   5.75                      0                      0                    0.25                      6 CINCINNATI             OH                                       45239 Single Family                          123200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  2.135                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      179250                1045.63                    360                     358                   6.75                      0                      0                    0.25                      7 POMPANO BEACH          FL                                       33069 Condominium                            179250                20060501            72.87000275 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                   309026.48                2057.65                    360                     359                  6.625                      0                      0                   0.375                      7 Chalfont               PA                                       18914 Single Family                          309280                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G01                                                      417000                2085.00                    360                     358                   5.75                      0                      0                    0.25                      6 ELK GROVE              CA                                       95757 Single Family                          417000                20060501            75.27999878 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      184000                1207.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 EAST BETHEL            MN                                       55092 Single Family                          184000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      290444                1542.98                    360                     358                  6.125                      0                      0                    0.25                  6.375 JUPITER                FL                                       33458 PUD                                    290444                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      240000                1500.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Oxon Hill              MD                                       20745 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      121500                 582.19                    360                     358                    5.5                      0                      0                    0.25                   5.75 JONESBORO              GA                                       30238 Single Family                          121500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      140000                 889.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 Camas                  WA                                       98607 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   174171.05                1294.92                    360                     358                   7.75                      0                      0                   0.375                  8.125 Salt Lake City         UT                                       84106 Single Family                          174400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   169199.14                1075.12                    360                     357                  7.375                      0                      0                    0.25                  7.625 HUDSON                 FL                                       34667 PUD                                    169200                20060401            79.97000122 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      104800                 687.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Homewood               IL                                       60430 Condominium                            104800                20060601                     80 No MI                                1.00E+17                   2.375               20080501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360501 AFL2
GII                      G03                                                      238400                1415.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32835 Condominium                            238400                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                       90600                 490.75                    360                     358                   6.25                      0                      0                    0.25                    6.5 MIAMI                  FL                                       33135 Condominium                             91000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      169000                1038.65                    360                     357                      7                      0                      0                   0.375                  7.375 INDIO                  CA                                       92201 Single Family                          169000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       74800                 522.04                    360                     358                      8                      0                      0                   0.375                  8.375 Hardeeville            SC                                       29927 Single Family                           74800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      180000                1031.25                    360                     359                  6.625                      0                      0                    0.25                  6.875 LAVEEN                 AZ                                       85339 PUD                                    180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      232800                1649.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 TUCSON                 AZ                                       85705 2-4 Family                             232800                20060601                     80 No MI                                                            2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       77200                 458.38                    360                     358                  6.875                      0                      0                    0.25                  7.125 HAMPTON                VA                                       23669 Condominium                             77200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      288750                2075.39                    360                     359                   8.25                      0                      0                   0.375                  8.625 Las Vegas              NV                                       89129 PUD                                    288750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      210500                1205.99                    360                     360                    6.5                      0                      0                   0.375                  6.875 Capitol Heights        MD                                       20743 PUD                                    210500                20060701            84.19999695 YES                                  1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      258000                1505.00                    360                     356                  6.625                      0                      0                   0.375                      7 Parker                 CO                                       80134 Single Family                          258000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      148400                 927.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 Sultan                 WA                                       98294 2-4 Family                             148400                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      500000                2656.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 KAPOLEI                HI                                       96707 Condominium                            500000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      102750                 610.08                    360                     358                  6.875                      0                      0                    0.25                  7.125 SUN CITY               AZ                                       85351 Single Family                          102750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      173250                1082.81                    360                     359                  7.125                      0                      0                   0.375                    7.5 Albuquerque            NM                                       87114 PUD                                    173250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      484000                2974.59                    360                     359                      7                      0                      0                   0.375                  7.375 Manassas               VA                                       20112 PUD                                    484000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      112500                 703.13                    360                     358                  7.125                      0                      0                   0.375                    7.5 West Jordan            UT                                       84084 Single Family                          112500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      152000                1060.83                    360                     358                      8                      0                      0                   0.375                  8.375 Tucson                 AZ                                       85746 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   318299.99                2022.53                    360                     358                  7.375                      0                      0                    0.25                  7.625 NAPLES                 FL                                       34114 PUD                                    318300                20060501            79.94999695 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    171895.8                1322.53                    360                     359                  8.125                      0                      0                   0.375                    8.5 MILWAUKEE              WI                                       53225 2-4 Family                             172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      800000                5416.67                    360                     358                   7.75                      0                      0                   0.375                  8.125 Scottsdale             AZ                                       85260 Single Family                          800000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   175001.04                1225.46                    360                     358                  7.125                      0                      0                   0.375                    7.5 Green Cove Springs     FL                                       32043 PUD                                    175262                20060501                     90 Radian Guaranty                      1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      349600                2185.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Newark                 NJ                                        7105 2-4 Family                             349600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       46320                 352.07                    360                     360                      8                      0                      0                   0.375                  8.375 CONVOY                 OH                                       45832 Single Family                           46320                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      289250                1566.77                    360                     359                   6.25                      0                      0                    0.25                    6.5 ATLANTA                GA                                       30311 PUD                                    289250                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      475000                2473.96                    360                     359                      6                      0                      0                    0.25                   6.25 BEACH HAVEN            NJ                                        8008 2-4 Family                             475000                20060601            59.38000107 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      248000                1575.83                    360                     358                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89144 PUD                                    248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   324491.39                2217.08                    360                     358                  6.875                      0                      0                   0.375                   7.25 HOLLYWOOD              FL                                       33020 2-4 Family                             325000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       63000                 433.13                    360                     358                  7.875                      0                      0                   0.375                   8.25 Detroit                MI                                       48238 Single Family                           63000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      193500                1330.31                    360                     359                  7.875                      0                      0                   0.375                   8.25 Union City             GA                                       30291 PUD                                    193500                20060601            74.87999725 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      351600                2160.87                    360                     358                      7                      0                      0                   0.375                  7.375 Woodbridge             VA                                       22191 Single Family                          351600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      528000                2860.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 Hilton Head Island     SC                                       29928 Single Family                          528000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      403400                2479.23                    360                     358                      7                      0                      0                   0.375                  7.375 Edinburg               VA                                       22824 PUD                                    403400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                       84000                 551.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Lithonia               GA                                       30058 Single Family                           84000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      176250                1046.48                    360                     357                   6.75                      0                      0                   0.375                  7.125 Kissimmee              FL                                       34743 Single Family                          176250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      193700                1190.45                    360                     359                      7                      0                      0                   0.375                  7.375 Boynton Beach          FL                                       33437 PUD                                    193700                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      600000                4187.50                    360                     358                      8                      0                      0                   0.375                  8.375 Guttenberg             NJ                                        7093 2-4 Family                             600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      775200                4199.00                    360                     356                  6.125                      0                      0                   0.375                    6.5 Bonita Springs         FL                                       34134 Condominium                            775200                20060301            59.63000107 No MI                                                            2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      148000                1032.92                    360                     358                      8                      0                      0                   0.375                  8.375 Orting                 WA                                       98360 Single Family                          148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       89600                 597.33                    360                     358                  7.625                      0                      0                   0.375                      8 EAST LANSING           MI                                       48823 Single Family                           89600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      276760                1787.41                    360                     358                  7.375                      0                      0                   0.375                   7.75 GOODYEAR               AZ                                       85338 PUD                                    276760                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      379680                2254.35                    360                     360                   6.75                      0                      0                   0.375                  7.125 BAKERSFIELD            CA                                       93311 Single Family                          379680                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      299432                1684.31                    360                     358                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85041 PUD                                    299432                20060501                     80 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      527920                3079.53                    360                     359                  6.625                      0                      0                   0.375                      7 Phoenix                AZ                                       85007 Single Family                          527920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1045000                5878.13                    360                     359                  6.375                      0                      0                   0.375                   6.75 Irvine                 CA                                       92612 Condominium                           1045000                20060601            67.63999939 No MI                                                            2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                     1200000                6750.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85048 PUD                                   1200000                20060501                     75 No MI                                1.00E+17                   2.375               20080401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G03                                                      240000                1500.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Austin                 MN                                       55912 Single Family                          240000                20060501            78.18000031 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      435000                2310.94                    360                     358                      6                      0                      0                   0.375                  6.375 Chantilly              VA                                       20151 Single Family                          435000                20060501                     75 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      532000                3103.33                    360                     358                  6.625                      0                      0                   0.375                      7 STAFFORD               VA                                       22554 PUD                                    532000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      164000                1127.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 Brookfield             IL                                       60513 Single Family                          164000                20060701                     80 No MI                                                            2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      166908                 973.63                    360                     358                  6.625                      0                      0                   0.375                      7 Port Saint Lucie       FL                                       34953 Single Family                          166908                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      397200                2399.75                    360                     358                  6.875                      0                      0                   0.375                   7.25 Edinburg               VA                                       22824 PUD                                    397200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       91800                 602.44                    360                     358                    7.5                      0                      0                   0.375                  7.875 HUNTINGBURG            IN                                       47542 Single Family                           91800                20060501            74.62999725 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      336000                1645.00                    360                     358                    5.5                      0                      0                   0.375                  5.875 Tigard                 OR                                       97224 Single Family                          336000                20060501            78.13999939 No MI                                1.00E+17                    2.25               20090401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      900000                5156.25                    360                     360                    6.5                      0                      0                   0.375                  6.875 Fort Myers             FL                                       33912 Single Family                          900000                20060701                     75 No MI                                                            2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      210400                1205.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 AURORA                 CO                                       80015 Single Family                          210400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      240000                1650.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Chicago                IL                                       60623 2-4 Family                             240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      252682                1526.62                    360                     358                  6.875                      0                      0                   0.375                   7.25 BUCKEYE                AZ                                       85326 PUD                                    252682                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1000000                5937.50                    360                     356                   6.75                      0                      0                   0.375                  7.125 Miramar Beach          FL                                       32550 Single Family                         1000000                20060301            68.97000122 No MI                                                            2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      240000                1200.00                    360                     358                  5.625                      0                      0                   0.375                      6 HAMILTON               NJ                                        8330 PUD                                    240000                20060501                     80 No MI                                1.00E+17                    2.25               20080401                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                       90100                 581.90                    360                     358                  7.375                      0                      0                   0.375                   7.75 DALLAS                 TX                                       75241 PUD                                     90100                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      209200                1285.71                    360                     358                      7                      0                      0                   0.375                  7.375 Little River           SC                                       29566 Single Family                          209200                20060501                     80 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      126400                 724.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 SAINT PAUL             MN                                       55107 Single Family                          126400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       86900                 561.23                    360                     358                  7.375                      0                      0                   0.375                   7.75 Fort Worth             TX                                       76131 PUD                                     86900                20060501            69.95999908 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      191200                1055.58                    360                     359                   6.25                      0                      0                   0.375                  6.625 Birmingham             AL                                       35209 Single Family                          191200                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G02                                                      156000                 861.25                    360                     359                   6.25                      0                      0                   0.375                  6.625 DENTON                 TX                                       76205 2-4 Family                             156000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      175500                 968.91                    360                     360                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89103 Single Family                          175500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      217000                1265.83                    360                     359                  6.625                      0                      0                   0.375                      7 PORT ST LUCIE          FL                                       34953 Single Family                          217000                20060601            79.77999878 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                       68250                 465.59                    360                     360                  6.875                      0                      0                   0.375                   7.25 MADISON                WI                                       53713 Single Family                           68250                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      150000                 937.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Grover Beach           CA                                       93433 Single Family                          150000                20060501            37.97000122 No MI                                1.01E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      254250                1668.52                    360                     360                    7.5                      0                      0                   0.375                  7.875 SCOTTSDALE             AZ                                       85257 Single Family                          254250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      244000                1474.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 Snellville             GA                                       30078 Single Family                          244000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      196000                1225.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Deltona                FL                                       32738 Single Family                          196000                20060601            78.40000153 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      312392                1594.50                    360                     359                  5.875                      0                      0                    0.25                  6.125 SUFFOLK                VA                                       23435 PUD                                    312392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      258566                1427.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 FRESNO                 CA                                       93722 Single Family                          258566                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      369946                1926.80                    360                     359                      6                      0                      0                    0.25                   6.25 BAKERSFIELD            CA                                       93311 Single Family                          369946                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   242862.47                1442.00                    360                     355                  6.875                      0                      0                    0.25                  7.125 ORLANDO                FL                                       32829 PUD                                    243450                20060201            89.98000336 Republic MIC                         1.00E+17                    2.25               20110101                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 ADN1
GI                       G02                                                       78750                 525.00                    360                     358                  7.625                      0                      0                   0.375                      8 Detroit                MI                                       48227 2-4 Family                              78750                20060501                     75 No MI                                                            2.25               20110401                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   103860.67                 790.48                    360                     358                      8                      0                      0                   0.375                  8.375 SPRING                 TX                                       77377 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      328072                1982.10                    360                     360                  6.875                      0                      0                   0.375                   7.25 ELKRIDGE               MD                                       21075 Condominium                            328072                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      288000                1800.00                    360                     355                  7.125                      0                      0                   0.375                    7.5 Saint George           UT                                       84770 Single Family                          288000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      232000                1353.33                    360                     358                  6.625                      0                      0                   0.375                      7 Deptford               NJ                                        8096 PUD                                    232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   255079.91                1699.85                    360                     358                  6.625                      0                      0                   0.375                      7 Paterson               NJ                                        7503 Single Family                          255500                20060501            68.12999725 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      391920                2367.85                    360                     357                  6.875                      0                      0                   0.375                   7.25 STAFFORD               VA                                       22554 Single Family                          391920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   179888.11                1368.14                    360                     359                      8                      0                      0                   0.375                  8.375 Kissimmmee             FL                                       34743 PUD                                    180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      653490                3948.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 GLENN DALE             MD                                       20769 Single Family                          653490                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      321091                2107.16                    360                     358                    7.5                      0                      0                   0.375                  7.875 GILBERT                AZ                                       85297 PUD                                    321091                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      329150                1920.04                    360                     359                  6.625                      0                      0                   0.375                      7 GILBERT                AZ                                       85296 PUD                                    329150                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      252750                1737.66                    360                     359                  7.875                      0                      0                   0.375                   8.25 SCOTTSDALE             AZ                                       85251 Single Family                          252750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      138392                 864.95                    360                     360                  7.125                      0                      0                   0.375                    7.5 SNELLVILLE             GA                                       30039 PUD                                    138392                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      138750                 982.81                    360                     359                  8.125                      0                      0                   0.375                    8.5 GOLDEN VALLEY          AZ                                       86413 Single Family                          138750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      324000                2261.25                    360                     359                      8                      0                      0                   0.375                  8.375 Fresno                 CA                                       93705 Single Family                          324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      506000                2846.25                    360                     358                  6.375                      0                      0                   0.375                   6.75 BALTIMORE              MD                                       21237 PUD                                    506000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   168158.63                1025.77                    360                     356                   5.75                      0                      0                   0.375                  6.125 NORTH RIDGEVILLE       OH                                       44039 Single Family                          168820                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      297600                1767.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 PHOENIX                AZ                                       85086 PUD                                    297600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      144000                1020.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 MANITOU SPRINGS        CO                                       80829 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      488950                3055.94                    360                     358                  7.125                      0                      0                   0.375                    7.5 FT WASHINGTON          MD                                       20744 PUD                                    488950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   197386.88                1285.85                    360                     355                  6.375                      0                      0                   0.375                   6.75 Bakersfield            CA                                       93304 Single Family                          198250                20060201                     65 No MI                                1.00E+17                    2.25               20110101                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                       86250                 557.03                    360                     359                  7.375                      0                      0                   0.375                   7.75 OCALA                  FL                                       33473 Single Family                           86250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      414379                2503.54                    360                     359                  6.875                      0                      0                   0.375                   7.25 HENDERSON              NV                                       89044 PUD                                    414379                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1841.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Lehigh Acres           FL                                       33972 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      243199                1393.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 San Diego              CA                                       92113 Condominium                            243199                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      315200                2068.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 LAKE HAVASU CITY       AZ                                       86406 2-4 Family                             315200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      147920                 955.32                    360                     360                  7.375                      0                      0                   0.375                   7.75 SMYRNA                 GA                                       30082 Single Family                          147920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      543200                2885.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 SALINAS                CA                                       93905 Single Family                          543200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   211604.94                1322.60                    360                     358                  6.125                      0                      0                    0.25                  6.375 SPOKANE VALLEY         WA                                       99216 2-4 Family                             212000                20060501            78.51999664 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                    426743.3                2459.20                    360                     359                  5.375                      0                      0                    0.25                  5.625 HONOLULU               HI                                       96822 Condominium                            427200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      471347                3044.12                    360                     359                    7.5                      0                      0                    0.25                   7.75 PALMDALE               CA                                       93551 PUD                                    471347                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      254250                1483.12                    360                     359                  6.625                      0                      0                   0.375                      7 Rancho Cordova         CA                                       95670 Single Family                          254250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      736000                4753.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 COSTA MESA             CA                                       92627 Single Family                          736000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      189000                1082.81                    360                     357                  6.295                   0.33                      0                    0.25                  6.875 JOLIET                 IL                                       60435 PUD                                    189000                20060401                     90 PMI                                  1.00E+17                    2.75               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      336000                1925.00                    360                     360                    6.5                      0                      0                   0.375                  6.875 Santa Ana              CA                                       92704 Condominium                            336000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 11.875                   2.17                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      239200                1694.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 BOCA RATON             FL                                       33433 Condominium                            239200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      488000                2795.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 NORTH HOLLYWOOD        CA                                       91606 Single Family                          488000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      511200                3195.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Nantucket              MA                                        2554 Condominium                            511200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      197600                1296.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Port Saint Lucie       FL                                       34953 Single Family                          197600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      832500                4596.09                    360                     359                  6.375                      0                      0                    0.25                  6.625 (TUJUNGA AREA) LOS ANGECA                                       91042 PUD                                    832500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   375625.69                2254.31                    360                     359                   5.75                      0                      0                    0.25                      6 WAILUKU                HI                                       96793 Condominium                            376000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      591200                3017.58                    360                     359                  5.875                      0                      0                    0.25                  6.125 LOS ANGELES            CA                                       91423 Condominium                            591200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      264000                1292.50                    360                     359                    5.5                      0                      0                   0.375                  5.875 Scottsdale             AZ                                       85251 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      581400                3209.81                    360                     359                  5.885                   0.49                      0                    0.25                  6.625 CUMMING                GA                                       30041 PUD                                    581400                20060601                     90 Republic MIC                         1.00E+17                   2.875               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      156000                 780.00                    360                     358                   5.75                      0                      0                    0.25                      6 ORLANDO                FL                                       32824 PUD                                    156000                20060501            77.23000336 No MI                                1.00E+17                    2.25               20110401                 11.625                  2.135                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      494935                2577.79                    360                     359                      6                      0                      0                    0.25                   6.25 ROLLING HILLS          CA                                       90274 Condominium                            494935                20060601            70.70999908 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      592600                2531.75                    360                     359                  4.875                      0                      0                    0.25                  5.125 MORGAN HILL            CA                                       95037 Single Family                          592800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      153856                 977.63                    360                     359                   7.25                      0                      0                   0.375                  7.625 CHANDLER               AZ                                       85225 2-4 Family                             153856                20060601            76.93000031 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      700720                4087.53                    360                     360                   6.75                      0                      0                    0.25                      7 CHICAGO                IL                                       60610 Condominium                            700720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      109200                 614.25                    360                     358                  6.375                      0                      0                   0.375                   6.75 CLINTON                OH                                       44216 Single Family                          109200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      700000                3937.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 ORONO                  MN                                       55391 Single Family                          700000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      480000                2900.00                    360                     359                      7                      0                      0                    0.25                   7.25 INDIO                  CA                                       92201 PUD                                    480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   251999.45                1417.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Seymour                CT                                        6483 Single Family                          252000                20060501                     80 No MI                                1.00E+16                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      157810                 887.68                    360                     358                  6.375                      0                      0                   0.375                   6.75 Peoria                 AZ                                       85381 PUD                                    157810                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      108000                 742.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 KALAMATH FALLS         OR                                       97601 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      139365                 871.03                    360                     359                  7.125                      0                      0                   0.375                    7.5 Englewood              CO                                       80111 Condominium                            139365                20060601                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      287899                2039.28                    360                     358                  8.125                      0                      0                   0.375                    8.5 Fresno                 CA                                       93727 Single Family                          287899                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   149286.32                1031.87                    360                     359                      7                      0                      0                   0.375                  7.375 Portland               ME                                        4103 Single Family                          149400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      164000                1127.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 HENRYVILLE             IN                                       47126 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   115904.73                 770.97                    360                     359                  6.615                      0                      0                   0.375                   6.99 Seven Hills            OH                                       44131 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.99                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    63831.75                 463.46                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pearland               TX                                       77581 Single Family                           63920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      159200                1044.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 CAMBRIDGE              MN                                       55008 Single Family                          159200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      193752                1210.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89156 PUD                                    193752                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      361650                1770.58                    360                     358                    5.5                      0                      0                   0.375                  5.875 Sacramento             CA                                       95758 Single Family                          361650                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      195000                1360.94                    360                     358                      8                      0                      0                   0.375                  8.375 Cocoa                  FL                                       32927 Single Family                          195000                20060501                     75 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   114824.88                 765.20                    360                     358                  6.625                      0                      0                   0.375                      7 West Jordan            UT                                       84088 Single Family                          115014                20060501                     80 No MI                                                            2.25               20110401                     13                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      472000                2753.33                    360                     355                  6.625                      0                      0                   0.375                      7 Fremont                CA                                       94538 Single Family                          472000                20060201                     80 No MI                                1.00E+17                    2.75               20110101                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                      364000                2350.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 Antioch                CA                                       94509 Single Family                          364000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      133600                 932.42                    360                     358                      8                      0                      0                   0.375                  8.375 Boise                  ID                                       83709 Single Family                          133600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      171200                 945.17                    360                     358                   6.25                      0                      0                   0.375                  6.625 West Saint Paul        MN                                       55118 Townhouse                              171200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      952000                5553.33                    360                     359                   6.75                      0                      0                    0.25                      7 MANHATTAN BEACH        CA                                       90266 Single Family                          952000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1031250                6445.31                    360                     359                   7.25                      0                      0                    0.25                    7.5 OXNARD                 CA                                       93035 Single Family                         1031250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      464000                2561.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 RIVERSIDE              CA                                       92508 Single Family                          464000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      631200                3484.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 MORGAN HILL            CA                                       95037 PUD                                    631200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      540000                3262.50                    360                     359                      7                      0                      0                    0.25                   7.25 FOLLY BEACH            SC                                       29439 Single Family                          540000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      508000                3122.08                    360                     359                  7.125                      0                      0                    0.25                  7.375 NORTH LAS VEGAS        NV                                       89084 PUD                                    508000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      466875                2869.34                    360                     359                  7.125                      0                      0                    0.25                  7.375 STANTON                CA                                       90680 Single Family                          466875                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   440350.58                2607.50                    360                     359                  5.625                      0                      0                    0.25                  5.875 ONTARIO                CA                                       91761 Single Family                          440800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      355300                2294.65                    360                     358                  7.375                      0                      0                   0.375                   7.75 North Venice           FL                                       34275 Single Family                          355300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      529600                2813.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 ELMHURST               IL                                       60126 Single Family                          529600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      467900                2436.98                    360                     359                      6                      0                      0                    0.25                   6.25 ESCONDIDO              CA                                       92026 Single Family                          467900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      360000                2250.00                    360                     354                  7.125                      0                      0                   0.375                    7.5 Cape Coral             FL                                       33991 Single Family                          360000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G03                                                    607489.2                3994.13                    360                     359                    6.5                      0                      0                   0.375                  6.875 Northridge             CA                                       91326 Single Family                          608000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      742500                5182.03                    360                     358                      8                      0                      0                   0.375                  8.375 BOSTON                 MA                                        2113 2-4 Family                             742500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      274187                1770.79                    360                     359                  7.375                      0                      0                   0.375                   7.75 Peoria                 AZ                                       85383 PUD                                    274187                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      171500                 946.82                    360                     358                   6.25                      0                      0                   0.375                  6.625 Orlando                FL                                       32825 Single Family                          171500                20060501                     70 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   141404.46                1026.70                    360                     358                    7.5                      0                      0                   0.375                  7.875 Zion                   IL                                       60099 Single Family                          141600                20060501                     80 No MI                                1.00E+17                   4.375               20110401                 12.875                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      139920                 918.23                    360                     358                    7.5                      0                      0                   0.375                  7.875 Springfield            IL                                       62704 Single Family                          139920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      4                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                     1106250                6914.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 Colts Neck             NJ                                        7722 Single Family                         1106250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      280000                1779.17                    360                     357                   7.25                      0                      0                   0.375                  7.625 ANOKA                  MN                                       55304 Single Family                          280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    82343.29                 597.46                    360                     359                    7.5                      0                      0                   0.375                  7.875 SAINT LOUIS            MO                                       63130 Single Family                           82400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      396200                3011.41                    360                     360                      8                      0                      0                   0.375                  8.375 LITTLE ELM             TX                                       75068 PUD                                    396200                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      636000                3445.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 DUBLIN                 CA                                       94568 Condominium                            636000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      172000                 931.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 LENEXA                 KS                                       66219 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                     1785000               10970.31                    360                     359                  7.125                      0                      0                    0.25                  7.375 SCOTTSDALE             AZ                                       85258 PUD                                   1785000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      191324                1150.54                    360                     357                   5.75                      0                      0                    0.25                      6 WEST JORDAN            UT                                       84088 Single Family                          191900                20060401            88.83999634 PMI                                  1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      429600                2103.25                    360                     359                  5.625                      0                      0                    0.25                  5.875 SUISUN                 CA                                       94585 Single Family                          429600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                   151992.67                 918.29                    360                     358                   6.42                   0.58                      0                    0.25                   7.25 POLSON                 MT                                       59860 Single Family                          152000                20060501                     95 YES                                  1.00E+17                   3.125               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      260000                1489.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 NAMPA                  ID                                       83686 PUD                                    260000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  2.295                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                       78800                 459.67                    360                     357                  6.625                      0                      0                   0.375                      7 Memphis                TN                                       38117 Condominium                             78800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      204000                 998.75                    360                     359                  5.625                      0                      0                    0.25                  5.875 VAN NUYS               CA                                       91406 Condominium                            204000                20060601            49.38999939 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                       74700                 474.66                    360                     357                  7.375                      0                      0                    0.25                  7.625 CHEBOYGAN              MI                                       49721 2-4 Family                              74700                20060401                     90 United Guaranty                      1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                     1200000                8250.00                    360                     359                      8                      0                      0                    0.25                   8.25 GLENDALE               CA                                       91207 Single Family                         1200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      199800                1082.25                    360                     359                   6.25                      0                      0                    0.25                    6.5 YUCAIPA                CA                                       92399 Single Family                          199800                20060601            30.97999954 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      364000                1971.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 Woodbridge             VA                                       22193 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      440000                2566.67                    360                     359                   6.75                      0                      0                    0.25                      7 WILMINGTON             CA                                       90744 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                  1206434.66                7731.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 ORANGE BEACH           AL                                       36561 Condominium                           1207500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                   100521.23                 620.64                    360                     358                      6                      0                      0                    0.25                   6.25 SPRINGFIELD            MA                                        1109 Single Family                          100800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1000000                5416.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 HAYWARD                CA                                       94544 Single Family                         1000000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      450462                2768.46                    360                     359                  7.125                      0                      0                    0.25                  7.375 CARPINTERIA            CA                                       93013 Condominium                            450462                20060601            72.66000366 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      106295                 631.13                    360                     358                  6.875                      0                      0                    0.25                  7.125 SPRING HILL            TN                                       37174 PUD                                    106320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1173600                6846.00                    360                     359                   6.75                      0                      0                    0.25                      7 NAPLES                 FL                                       34108 PUD                                   1173600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      227500                1350.78                    360                     360                   6.75                      0                      0                   0.375                  7.125 ATLANTA                GA                                       30310 Single Family                          227500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      136000                 864.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 Philadelphia           PA                                       19103 Condominium                            136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      119200                 831.92                    360                     359                      8                      0                      0                   0.375                  8.375 Hooksett               NH                                        3106 Condominium                            119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      350400                2080.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Citrus Heights         CA                                       95610 Single Family                          350400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      337500                2039.07                    360                     359                  6.875                      0                      0                   0.375                   7.25 Scottsdale             AZ                                       85255 PUD                                    337500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      217000                1311.04                    360                     356                  6.875                      0                      0                   0.375                   7.25 Roselle                NJ                                        7203 Single Family                          217000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      303200                2116.08                    360                     358                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60618 2-4 Family                             303200                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      221250                1451.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 STERLING               VA                                       20164 Townhouse                              221250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      224000                1563.33                    360                     357                      8                      0                      0                   0.375                  8.375 FORT LAUDERDALE        FL                                       33312 Single Family                          224000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      488000                2846.67                    360                     359                   6.75                      0                      0                    0.25                      7 CAMARILLO              CA                                       93010 Single Family                          488000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      148600                 773.96                    360                     359                      6                      0                      0                    0.25                   6.25 FOLEY                  AL                                       36535 PUD                                    148600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   233848.93                1120.53                    360                     358                    5.5                      0                      0                    0.25                   5.75 BAKERSFIELD            CA                                       93312 Single Family                          233880                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      696500                4425.68                    360                     359                  7.375                      0                      0                    0.25                  7.625 LA QUINTA              CA                                       92253 PUD                                    696500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      220000                1352.08                    360                     359                  7.125                      0                      0                    0.25                  7.375 GULF BREEZE            FL                                       32563 PUD                                    220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1500000                8281.25                    360                     360                  6.375                      0                      0                    0.25                  6.625 GREENWICH              CT                                        6870 Single Family                         1500000                20060701                     60 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      425000                2390.63                    360                     359                   6.21                   0.29                      0                    0.25                   6.75 LOS ANGELES            CA                                       90037 Single Family                          425000                20060601                     85 United Guaranty                      1.00E+17                    2.75               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   184155.09                1035.87                    360                     358                    6.5                      0                      0                    0.25                   6.75 PEACHTREE CITY         GA                                       30269 Single Family                          184500                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      480000                2550.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 LOS ANGELES            CA                                       91364 Single Family                          480000                20060601            67.61000061 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      148850                 852.79                    360                     359                    6.5                      0                      0                   0.375                  6.875 GLEN BURNIE            MD                                       21061 Condominium                            148850                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      139436                 784.33                    360                     359                  6.375                      0                      0                   0.375                   6.75 JONESBORO              GA                                       30238 PUD                                    139436                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   255285.25                1964.12                    360                     359                  8.125                      0                      0                   0.375                    8.5 Huntington Station     NY                                       11746 Single Family                          255440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      149432                 933.95                    360                     359                  7.125                      0                      0                   0.375                    7.5 Covington              GA                                       30016 PUD                                    149432                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      141600                 929.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 Fishers                IN                                       46038 PUD                                    141600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      194300                 971.50                    360                     360                   5.75                      0                      0                    0.25                      6 GERMANTOWN             MD                                       20874 Condominium                            194300                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      280000                1866.67                    360                     358                   7.75                      0                      0                    0.25                      8 SPRINGFIELD            VA                                       22153 PUD                                    280000                20060501            73.68000031 No MI                                1.00E+17                    2.25               20110401                     14                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      218400                1205.75                    360                     354                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89131 PUD                                    218400                20060101                     80 No MI                                1.00E+17                   2.375               20071201                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 AFL2
GI                       G01                                                      264000                1732.50                    360                     360                  7.625                      0                      0                    0.25                  7.875 GRANITE FALLS          WA                                       98252 PUD                                    264000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                   579136.43                4055.44                    360                     358                   7.25                      0                      0                    0.25                    7.5 OLDSMAR                FL                                       34677 Single Family                          580000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      489799                2806.14                    360                     357                  6.625                      0                      0                    0.25                  6.875 MURRIETA               CA                                       92563 Single Family                          489799                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      182000                1004.79                    360                     359                  6.375                      0                      0                    0.25                  6.625 KEY WEST               FL                                       33040 Single Family                          182000                20060601            37.91999817 No MI                                1.00E+17                    2.25               20110501                 12.625                      3                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      568750                3080.73                    360                     357                   6.25                      0                      0                    0.25                    6.5 SANTA CRUZ             CA                                       95062 2-4 Family                             568750                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      162800                 814.00                    360                     360                   5.75                      0                      0                    0.25                      6 ALPHARETTA             GA                                       30004 PUD                                    162800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      184700                1058.18                    360                     359                  6.625                      0                      0                    0.25                  6.875 MIAMI                  FL                                       33176 Condominium                            184700                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      230000                1221.88                    360                     359                  6.125                      0                      0                    0.25                  6.375 SANTA ROSA             CA                                       95407 Single Family                          230000                20060601                     50 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                   167041.35                1029.48                    360                     359                      6                      0                      0                    0.25                   6.25 STEVENSVILLE           MT                                       59870 Single Family                          167200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1335000                7648.44                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89117 Single Family                         1335000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                    107203.2                 591.85                    360                     357                  6.375                      0                      0                    0.25                  6.625 REEDLEY                CA                                       93654 Single Family                          107250                20060401            57.97000122 No MI                                1.00E+17                   4.283               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      180000                1012.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 ORLANDO                FL                                       32837 PUD                                    180000                20060601                     60 No MI                                1.00E+17                    2.25               20110501                  11.75                  4.033                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      612000                3570.00                    360                     357                   6.75                      0                      0                    0.25                      7 LOS ANGELES            CA                                       90039 2-4 Family                             612000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      409000                2300.63                    360                     360                    6.5                      0                      0                    0.25                   6.75 ARNOLD                 MD                                       21012 Single Family                          409000                20060701            79.41999817 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      126000                 682.50                    360                     360                  6.125                      0                      0                   0.375                    6.5 PHOENIX                AZ                                       85033 Single Family                          126000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      639600                3664.38                    360                     358                  6.625                      0                      0                    0.25                  6.875 SIMI VALLEY            CA                                       93063 Single Family                          639600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      302400                1984.50                    360                     357                  7.625                      0                      0                    0.25                  7.875 FRESNO                 CA                                       93720 Single Family                          302400                20060401                     80 No MI                                1.00E+17                    3.75               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      116000                 664.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 AUSTIN                 TX                                       78728 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      287200                1555.67                    360                     357                   6.25                      0                      0                    0.25                    6.5 COBB                   CA                                       95426 Single Family                          287200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                   108869.38                 753.66                    360                     357                      7                      0                      0                   0.375                  7.375 DALLAS                 GA                                       30157 Single Family                          109120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      108400                 745.25                    360                     359                  7.875                      0                      0                   0.375                   8.25 MAPLEWOOD              MN                                       55106 Single Family                          108400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      174000                1141.88                    360                     360                    7.5                      0                      0                   0.375                  7.875 Port Saint Lucie       FL                                       34984 Single Family                          174000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      272304                2093.78                    360                     360                  8.125                      0                      0                   0.375                    8.5 HOUSTON                TX                                       77006 Condominium                            272304                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      103250                 623.80                    360                     360                  6.875                      0                      0                   0.375                   7.25 Portland               OR                                       97236 Single Family                          103250                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      128000                 826.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Silver City            NM                                       88061 Single Family                          128000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      112560                 680.05                    360                     359                  6.875                      0                      0                   0.375                   7.25 OXFORD                 GA                                       30054 Single Family                          112560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      270000                1490.63                    360                     360                  6.375                      0                      0                    0.25                  6.625 ESCONDIDO              CA                                       92025 Single Family                          270000                20060701            61.36000061 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      205800                1114.75                    360                     357                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89129 PUD                                    205800                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      289560                1598.61                    360                     354                   6.25                      0                      0                   0.375                  6.625 North Las Vegas        NV                                       89031 Single Family                          289560                20060101                     80 No MI                                1.00E+17                   2.375               20071201                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 AFL2
GIII                     G02                                                      168000                 927.50                    360                     360                  6.375                      0                      0                    0.25                  6.625 MEDFORD                OR                                       97504 Single Family                          168000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      485000                2677.60                    360                     358                  6.375                      0                      0                    0.25                  6.625 COCONUT GROVE          FL                                       33133 Condominium                            485000                20060501            69.77999878 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      126500                 856.51                    360                     358                   7.75                      0                      0                   0.375                  8.125 CHICAGO                IL                                       60613 Condominium                            126500                20060501            79.09999847 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      176000                 935.00                    360                     357                  6.125                      0                      0                    0.25                  6.375 FRESNO                 CA                                       93710 Single Family                          176000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      124000                 800.83                    360                     355                  7.375                      0                      0                   0.375                   7.75 Lugoff                 SC                                       29078 Single Family                          124000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                      117217                 769.24                    360                     359                    7.5                      0                      0                   0.375                  7.875 Hampton                GA                                       30228 Single Family                          117217                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      118400                 801.67                    360                     359                   7.75                      0                      0                   0.375                  8.125 Carrollton             GA                                       30116 PUD                                    118400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      190792                1152.70                    360                     359                  6.875                      0                      0                   0.375                   7.25 CHARLOTTE              NC                                       28269 PUD                                    190792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      197592                1132.04                    360                     359                    6.5                      0                      0                   0.375                  6.875 SNELLVILLE             GA                                       30039 PUD                                    197592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      244000                1347.08                    360                     357                  6.375                      0                      0                    0.25                  6.625 FONTANA                CA                                       92336 Condominium                            244000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      558400                3199.17                    360                     357                  6.625                      0                      0                    0.25                  6.875 LAKE FOREST            CA                                       92630 PUD                                    558400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      273000                1450.31                    360                     357                  6.125                      0                      0                    0.25                  6.375 REDWOOD CITY           CA                                       94063 Single Family                          273000                20060401            36.40000153 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      187992                1116.20                    360                     358                  6.875                      0                      0                    0.25                  7.125 MIAMI                  FL                                       33032 Single Family                          187992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      221800                1178.31                    360                     358                  6.125                      0                      0                    0.25                  6.375 SURPRISE               AZ                                       85374 PUD                                    221800                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      304400                1712.25                    360                     358                    6.5                      0                      0                    0.25                   6.75 SAN MARCOS             CA                                       92069 Condominium                            304400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      175868                1007.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 NORTH LAS VEGAS        NV                                       89081 Condominium                            175868                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      780000                4225.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAGUNA NIGUEL          CA                                       92677 Single Family                          780000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      149200                 885.88                    360                     359                   6.75                      0                      0                   0.375                  7.125 Powder Springs         GA                                       30127 PUD                                    149200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      166657                 954.81                    360                     359                    6.5                      0                      0                   0.375                  6.875 ATLANTA                GA                                       30331 PUD                                    166657                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      165192                1015.24                    360                     359                      7                      0                      0                   0.375                  7.375 DACULA                 GA                                       30019 PUD                                    165192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                       94500                 472.50                    360                     359                  5.625                      0                      0                   0.375                      6 Stockbridge            GA                                       30281 PUD                                     94500                20060601            75.66000366 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      188750                1042.06                    360                     359                   6.25                      0                      0                   0.375                  6.625 CUMMING                GA                                       30040 PUD                                    188750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      146500                 701.98                    360                     359                    5.5                      0                      0                    0.25                   5.75 FLAGSTAFF              AZ                                       86004 PUD                                    146500                20060601            69.76000214 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      412000                2231.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 ESTES PARK             CO                                       80517 Single Family                          412000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      291900                1702.75                    360                     359                   6.75                      0                      0                    0.25                      7 KISSIMMEE              FL                                       34747 PUD                                    291900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      520000                2925.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 LAKE FOREST            CA                                       92630 Single Family                          520000                20060501            78.55000305 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      248000                1214.17                    360                     359                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89121 Single Family                          248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                    295712.3                1798.53                    360                     359                  5.875                      0                      0                    0.25                  6.125 WAUKESHA               WI                                       53189 Single Family                          296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      304900                1651.54                    360                     358                   6.25                      0                      0                    0.25                    6.5 SAN DIEGO              CA                                       92113 Single Family                          305000                20060501            72.62000275 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      255000                1700.00                    360                     359                   7.75                      0                      0                    0.25                      8 WEST SPRINGFIELD       MA                                        1089 Single Family                          255000                20060601            94.80000305 GE Capital MI                        1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      512000                2826.67                    360                     357                  6.375                      0                      0                    0.25                  6.625 RIVERSIDE              CA                                       92506 Single Family                          512000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   242911.66                1562.36                    360                     355                  6.375                      0                      0                    0.25                  6.625 LOWELL                 MA                                        1851 Single Family                          244000                20060201                     80 No MI                                1.00E+17                    2.75               20110101                 11.625                      3                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 ADN1
GII                      G03                                                      122500                 663.54                    360                     359                  6.125                      0                      0                   0.375                    6.5 GLENDALE               AZ                                       85302 Single Family                          122500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   11.5                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   303318.93                2125.61                    360                     357                   7.25                      0                      0                    0.25                    7.5 HEMET                  CA                                       92543 2-4 Family                             304000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      317800                1920.04                    360                     359                      7                      0                      0                    0.25                   7.25 LANCASTER              CA                                       93535 Single Family                          317800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      3                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      524000                2565.42                    360                     358                  5.625                      0                      0                    0.25                  5.875 LOS ANGELES            CA                                       91311 Single Family                          524000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      316000                1876.25                    360                     357                  6.875                      0                      0                    0.25                  7.125 VICTORVILLE            CA                                       92392 Single Family                          316000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                    73493.12                 520.94                    360                     358                   7.25                      0                      0                   0.375                  7.625 COLUMBUS               OH                                       43206 2-4 Family                              73600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      3                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      280640                1286.27                    360                     357                   5.25                      0                      0                    0.25                    5.5 LA MESA                CA                                       91942 Condominium                            280640                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      320400                1835.63                    360                     357                  6.625                      0                      0                    0.25                  6.875 BOTHELL                WA                                       98021 Condominium                            320400                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      190000                 950.00                    360                     360                   5.75                      0                      0                    0.25                      6 LANCASTER              CA                                       93535 Single Family                          190000                20060701            63.33000183 No MI                                1.00E+17                    2.25               20110601                     12                      3                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                   196727.95                1428.39                    360                     358                  7.625                      0                      0                    0.25                  7.875 PALM CITY              FL                                       34990 PUD                                    197000                20060501            89.94999695 United Guaranty                      1.00E+17                    2.25               20110401                 13.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      288000                1650.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85048 PUD                                    288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      402133                2220.11                    360                     360                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89123 PUD                                    402133                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      256000                1360.00                    360                     357                  6.125                      0                      0                    0.25                  6.375 BEAUMONT               CA                                       92223 PUD                                    256000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      210700                1272.98                    360                     356                  6.875                      0                      0                   0.375                   7.25 Naples                 FL                                       34105 Condominium                            210700                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      113600                 781.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Colorado Springs       CO                                       80903 Single Family                          113600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   246542.77                1412.48                    360                     357                  6.625                      0                      0                    0.25                  6.875 Modesto                CA                                       95351 Single Family                          248250                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      232800                1333.75                    360                     357                  6.625                      0                      0                    0.25                  6.875 North Lauderdale       FL                                       33068 PUD                                    232800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      146900                 948.73                    360                     358                  7.375                      0                      0                   0.375                   7.75 Miami                  FL                                       33196 Condominium                            146900                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   356183.87                2314.20                    360                     358                    6.5                      0                      0                    0.25                   6.75 Naples                 FL                                       34120 Single Family                          356800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      332000                1763.75                    360                     358                      6                      0                      0                   0.375                  6.375 IRVINE                 CA                                       92612 Condominium                            332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   648461.31                4379.18                    360                     357                  6.875                      0                      0                    0.25                  7.125 Boston                 MA                                        2111 Condominium                            650000                20060401            77.83999634 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1087500                7250.00                    360                     356                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89135 Single Family                         1087500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      650000                4062.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Temple City            CA                                       91780 Single Family                          650000                20060501            78.30999756 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                  1465609.53                7775.43                    360                     357                  6.125                      0                      0                    0.25                  6.375 Cockeysville           MD                                       21030 Townhouse                             1470000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      142905                 952.70                    360                     358                  7.625                      0                      0                   0.375                      8 Lehi                   UT                                       84043 Single Family                          142905                20060501                     75 No MI                                                            2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      332000                2075.00                    360                     355                  7.125                      0                      0                   0.375                    7.5 Naples                 FL                                       34113 PUD                                    332000                20060201            79.27999878 No MI                                1.00E+17                    2.25               20110101                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                   181861.86                1079.80                    360                     357                   6.75                      0                      0                   0.375                  7.125 Bridgeport             CT                                        6606 PUD                                    182000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   219856.08                1633.50                    360                     359                   7.75                      0                      0                   0.375                  8.125 Saint Petersburg       FL                                       33710 Single Family                          220000                20060601                     80 No MI                                                            2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      182704                1122.87                    360                     357                      7                      0                      0                   0.375                  7.375 AUBURN                 GA                                       30011 PUD                                    182704                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       56250                 407.85                    360                     360                    7.5                      0                      0                   0.375                  7.875 Fayetteville           NC                                       28311 Single Family                           56250                20060701                     75 No MI                                                            2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      293000                1709.17                    360                     359                  6.625                      0                      0                   0.375                      7 MANCHESTER             NH                                        3104 2-4 Family                             293000                20060601            77.51000214 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      517800                2966.56                    360                     357                    6.5                      0                      0                   0.375                  6.875 Oceanside              CA                                       92054 Condominium                            518000                20060401            44.65999985 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      650000                3385.42                    360                     356                  5.875                      0                      0                   0.375                   6.25 Hilton Head Island     SC                                       29928 PUD                                    650000                20060301            61.02999878 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      236000                1352.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 Aurora                 CO                                       80014 Single Family                          236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      432000                2835.00                    360                     358                  7.625                      0                      0                    0.25                  7.875 MONROVIA               CA                                       91016 Single Family                          432000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      252000                1417.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 SEARSMONT              ME                                        4973 Single Family                          252000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   297006.61                2000.35                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAKE ELSINORE          CA                                       92530 Single Family                          304500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    75875.04                 505.63                    360                     358                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89101 Condominium                             76000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      360000                1950.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 RANCHO CUCAMONGA       CA                                       91730 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      256000                1680.00                    360                     358                  6.895                   0.73                      0                    0.25                  7.875 LOCKEFORD              CA                                       95237 Single Family                          256000                20060501            94.80999756 Republic MIC                         1.00E+17                    3.25               20110401                 13.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   248384.12                1656.60                    360                     357                   6.75                      0                      0                    0.25                      7 WILDWOOD CREST         NJ                                        8260 Condominium                            249000                20060401            39.84000015 No MI                                1.00E+17                    2.25               20110301                     13                   2.27                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      407781                2208.81                    360                     357                   6.25                      0                      0                    0.25                    6.5 YUBA CITY              CA                                       95991 Single Family                          407781                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      256000                1466.67                    360                     356                  6.625                      0                      0                    0.25                  6.875 WORCESTER              MA                                        1607 Single Family                          256000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                      496270                2739.82                    360                     359                   6.25                      0                      0                   0.375                  6.625 SAN JOSE               CA                                       95148 Single Family                          496270                20060601            59.08000183 No MI                                1.00E+17                    2.25               20110501                 11.625                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      650000                3520.83                    360                     358                   6.25                      0                      0                    0.25                    6.5 PALO ALTO              CA                                       94301 Condominium                            650000                20060501            67.01000214 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      300000                1875.00                    360                     356                   7.25                      0                      0                    0.25                    7.5 DUARTE                 CA                                       91010 Single Family                          300000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      343200                1787.50                    360                     357                      6                      0                      0                    0.25                   6.25 CHINO                  CA                                       91710 Single Family                          343200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                   211991.64                1104.15                    360                     357                      6                      0                      0                    0.25                   6.25 VICTORVILLE            CA                                       92394 Single Family                          212000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   279922.71                1545.83                    360                     357                  6.375                      0                      0                    0.25                  6.625 RANCHO CUCAMONGA       CA                                       91730 PUD                                    280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      480000                3200.00                    360                     357                   7.75                      0                      0                    0.25                      8 CORONA                 CA                                       92879 Single Family                          480000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      3                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   348749.43                1998.05                    360                     357                  6.625                      0                      0                    0.25                  6.875 LONG BEACH             CA                                       90805 Single Family                          348750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 11.875                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      756000                4803.75                    360                     357                  7.375                      0                      0                    0.25                  7.625 CASTRO VALLEY          CA                                       94552 PUD                                    756000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      161600                1060.50                    360                     357                  7.625                      0                      0                    0.25                  7.875 FONTANA                CA                                       92335 Condominium                            161600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      135200                 788.67                    360                     357                  6.625                      0                      0                   0.375                      7 Castle Rock            CO                                       80109 PUD                                    175200                20060401            79.95999908 No MI                                1.00E+17                    2.25               20110301                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      109264                 717.05                    360                     360                    7.5                      0                      0                   0.375                  7.875 Crestview              FL                                       32539 PUD                                    109264                20060701            79.83999634 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      118400                 678.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Fort Collins           CO                                       80525 Condominium                            118400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      131192                 860.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 PUD                                    131192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      143920                 884.51                    360                     360                      7                      0                      0                   0.375                  7.375 St Petersburg          FL                                       33702 Single Family                          143920                20060701                     80 No MI                                                            2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      320000                1666.67                    360                     357                  5.875                      0                      0                   0.375                   6.25 Los Angeles            CA                                       90046 2-4 Family                             320000                20060401                     32 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      162312                 913.01                    360                     358                  6.375                      0                      0                   0.375                   6.75 NORTH LAS VEGAS        NV                                       89084 Condominium                            162312                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      360092                2363.10                    360                     358                    7.5                      0                      0                   0.375                  7.875 Peoria                 AZ                                       85383 PUD                                    360092                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      125625                 824.41                    360                     359                    7.5                      0                      0                   0.375                  7.875 TACOMA                 WA                                       98408 Single Family                          125625                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   113713.41                 785.99                    360                     359                      7                      0                      0                   0.375                  7.375 Atlanta                GA                                       30344 PUD                                    113800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      121592                 797.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 PUD                                    121592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      380000                2612.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 San Diego              CA                                       92120 Single Family                          380000                20060501            79.16999817 No MI                                1.00E+17                   2.375               20080401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      174680                 982.58                    360                     359                  6.375                      0                      0                   0.375                   6.75 Ocala                  FL                                       34470 Single Family                          174680                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      329600                2060.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Compton                CA                                       90221 Single Family                          329600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      387460                2502.35                    360                     358                  7.375                      0                      0                   0.375                   7.75 Mc Donald              PA                                       15057 PUD                                    387460                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      500000                3437.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 San Diego              CA                                       92116 Single Family                          500000                20060501            67.11000061 No MI                                1.00E+17                   2.375               20080401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      312900                1760.06                    360                     357                  6.375                      0                      0                   0.375                   6.75 Saint Augustine        FL                                       32092 PUD                                    312900                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       64000                 413.33                    360                     357                  7.375                      0                      0                   0.375                   7.75 BIRMINGHAM             AL                                       35228 Single Family                           64000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      280000                1691.67                    360                     356                  6.875                      0                      0                   0.375                   7.25 SAN DIEGO              CA                                       92102 Condominium                            280000                20060301                     80 No MI                                1.00E+17                   4.125               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ALT1
GI                       G01                                                      409500                2772.66                    360                     357                   7.75                      0                      0                   0.375                  8.125 OAKLAND                CA                                       94602 2-4 Family                             409500                20060401                     70 No MI                                1.00E+17                    4.75               20110301                 13.125                   3.75                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      261188                1686.84                    360                     358                  7.375                      0                      0                   0.375                   7.75 APPLE VALLEY           CA                                       92308 PUD                                    261288                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  4.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      360760                2217.17                    360                     358                      7                      0                      0                   0.375                  7.375 PEORIA                 AZ                                       85383 Single Family                          360760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      170660                 924.41                    360                     358                  6.125                      0                      0                   0.375                    6.5 ROSWELL                GA                                       30076 PUD                                    170660                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      125648                 876.92                    360                     358                      8                      0                      0                   0.375                  8.375 Commerce City          CO                                       80022 Condominium                            125648                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       97500                 670.31                    360                     359                  7.875                      0                      0                   0.375                   8.25 Tallahassee            FL                                       32305 Single Family                           97500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   156330.13                1096.37                    360                     356                  7.125                      0                      0                   0.375                    7.5 Lilburn                GA                                       30047 Single Family                          156800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                       82493                 532.77                    360                     358                  7.375                      0                      0                   0.375                   7.75 HOUSTON                TX                                       77073 PUD                                     82493                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      112000                 781.67                    360                     358                      8                      0                      0                   0.375                  8.375 Louisville             KY                                       40291 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      900000                6187.50                    360                     357                  7.875                      0                      0                   0.375                   8.25 Union City             CA                                       94587 Single Family                          900000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  14.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                     1160000                6404.17                    360                     357                   6.25                      0                      0                   0.375                  6.625 Stevensville           MD                                       21666 Single Family                         1160000                20060401            62.70000076 No MI                                                            2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                    71573.92                 489.80                    360                     356                  6.875                      0                      0                   0.375                   7.25 AUSTIN                 TX                                       78724 Single Family                           71800                20060301            79.95999908 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      620000                3422.92                    360                     355                   6.25                      0                      0                   0.375                  6.625 Mesa                   AZ                                       85203 Single Family                          620000                20060201                     80 No MI                                1.00E+17                    2.75               20110101                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   134735.82                 870.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 PUD                                    244852                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   143815.83                1018.66                    360                     359                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85033 Single Family                          143920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      452000                2542.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Ashburn                VA                                       20148 PUD                                    452000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      186104                1066.22                    360                     359                    6.5                      0                      0                   0.375                  6.875 SANFORD                FL                                       32771 PUD                                    186104                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   296962.22                1948.81                    360                     358                    7.5                      0                      0                   0.375                  7.875 VAIL                   AZ                                       85641 PUD                                    296972                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   998071.12                7507.78                    360                     358                  7.875                      0                      0                   0.375                   8.25 TUCSON                 AZ                                       85750 Single Family                          999350                20060501                     79 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      320000                2133.33                    360                     357                  7.625                      0                      0                   0.375                      8 NEWARK                 NJ                                        7112 2-4 Family                             320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      263250                1480.78                    360                     359                  6.375                      0                      0                   0.375                   6.75 Park City              UT                                       84098 Single Family                          263250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      264000                1760.00                    360                     358                  7.625                      0                      0                   0.375                      8 OAKBROOK TER           IL                                       60181 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   178867.96                1117.92                    360                     357                  7.125                      0                      0                   0.375                    7.5 Hampton                VA                                       23669 PUD                                    180000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      316000                2007.92                    360                     357                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20109 PUD                                    316000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   134232.34                1021.54                    360                     358                      8                      0                      0                   0.375                  8.375 Hurst                  TX                                       76054 Single Family                          134400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                   151671.97                 916.35                    360                     358                  6.875                      0                      0                   0.375                   7.25 ALBUQUERQUE            NM                                       87114 PUD                                    151672                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      520000                3629.17                    360                     358                      8                      0                      0                   0.375                  8.375 UNIVERSITY PARK        TX                                       75205 Single Family                          520000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      119200                 695.33                    360                     358                  6.625                      0                      0                   0.375                      7 ATLANTA                GA                                       30316 Single Family                          119200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   327991.96                2118.28                    360                     354                  7.375                      0                      0                   0.375                   7.75 PERRIS                 CA                                       92571 PUD                                    327992                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G03                                                   470634.63                3223.28                    360                     355                  6.875                      0                      0                   0.375                   7.25 Rochester              VT                                        5767 Single Family                          472500                20060201                     70 No MI                                1.00E+17                    2.25               20110101                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      268000                1312.08                    360                     354                  5.625                      0                      0                    0.25                  5.875 Hyattsville            MD                                       20784 Single Family                          268000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 10.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351201 AFL2
GII                      G02                                                      208000                1170.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Savannah               GA                                       31405 Single Family                          208000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      180957                1187.53                    360                     358                    7.5                      0                      0                   0.375                  7.875 Eagle Mountain         UT                                       84043 Single Family                          180957                20060501                     70 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   105454.18                 765.67                    360                     358                    7.5                      0                      0                   0.375                  7.875 Austin                 TX                                       78745 Single Family                          105600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      224000                1376.67                    360                     358                      7                      0                      0                   0.375                  7.375 Mechanicsvlle          VA                                       23116 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   205832.92                1566.43                    360                     358                      8                      0                      0                   0.375                  8.375 JOLIET                 IL                                       60431 Single Family                          206090                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      388000                2127.05                    360                     357                  6.375                      0                      0                    0.25                  6.625 Woodbridge             CA                                       95258 PUD                                    388000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      412312                2576.95                    360                     356                  7.125                      0                      0                   0.375                    7.5 LINCOLN                CA                                       95648 PUD                                    412312                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   218837.92                1413.33                    360                     355                  7.375                      0                      0                   0.375                   7.75 GOLD CANYON            AZ                                       85218 PUD                                    218838                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      111150                 671.53                    360                     359                  6.875                      0                      0                   0.375                   7.25 Clovis                 NM                                       88101 Single Family                          111150                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      138750                 852.73                    360                     359                      7                      0                      0                   0.375                  7.375 PORTLAND               OR                                       97220 Single Family                          138750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      135200                 957.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Valrico                FL                                       33594 Townhouse                              135200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      129592                 782.95                    360                     358                  6.875                      0                      0                   0.375                   7.25 Covington              GA                                       30016 PUD                                    129592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    97991.59                 632.86                    360                     358                  7.375                      0                      0                   0.375                   7.75 HUTTO                  TX                                       78634 Single Family                           98399                20060501            79.73999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      128000                 826.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 TUCSON                 AZ                                       85706 PUD                                    128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      180050                1106.56                    360                     357                      7                      0                      0                   0.375                  7.375 St Petersburg          FL                                       33703 PUD                                    180050                20060401            64.77999878 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      149080                 931.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lexington              KY                                       40509 Single Family                          149080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      320000                1933.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Annapolis              MD                                       21401 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      225000                1500.00                    360                     359                  7.625                      0                      0                   0.375                      8 North Lauderdale       FL                                       33068 Single Family                          225000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   124699.99                 727.42                    360                     357                  6.625                      0                      0                   0.375                      7 Washington             DC                                       20019 Single Family                          124700                20060401            62.34999847 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      294000                1806.87                    360                     358                      7                      0                      0                   0.375                  7.375 Alexandria             VA                                       22309 PUD                                    294000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      460000                3162.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 La Mesa                CA                                       91941 Single Family                          460000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                   113039.69                 810.98                    360                     358                  7.375                      0                      0                   0.375                   7.75 Fishers                IN                                       46038 PUD                                    113200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      144000                 990.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Thornton               CO                                       80229 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       69750                 399.61                    360                     358                    6.5                      0                      0                   0.375                  6.875 Chatsworth             GA                                       30705 Single Family                           69750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      203700                1294.34                    360                     359                   7.25                      0                      0                   0.375                  7.625 VICTORVILLE            CA                                       92392 Single Family                          203700                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      155850                 860.42                    360                     359                   6.25                      0                      0                   0.375                  6.625 COEUR D ALENE          ID                                       83815 PUD                                    155850                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      175000                 947.92                    360                     359                  6.125                      0                      0                   0.375                    6.5 INDIO                  CA                                       92203 PUD                                    175000                20060601            48.77999878 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   106644.98                 644.31                    360                     359                  6.875                      0                      0                   0.375                   7.25 Clovis                 NM                                       88101 Single Family                          107100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   416947.11                2258.46                    360                     357                  6.125                      0                      0                   0.375                    6.5 SACRAMENTO             CA                                       95829 Single Family                          416950                20060401            78.23000336 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      363170                1967.18                    360                     358                  6.125                      0                      0                   0.375                    6.5 GLENDALE               AZ                                       85310 PUD                                    363170                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   370168.81                2594.09                    360                     357                  7.125                      0                      0                   0.375                    7.5 Davenport              FL                                       33837 Single Family                          371000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   250338.63                1666.88                    360                     359                  6.625                      0                      0                   0.375                      7 Orange Park            FL                                       32065 PUD                                    250544                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      283200                1947.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Philadelphia           PA                                       19107 Condominium                            283200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      332800                1837.33                    360                     357                   6.25                      0                      0                   0.375                  6.625 Burke                  VA                                       22015 Townhouse                              332800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      101910                 647.55                    360                     358                   7.25                      0                      0                   0.375                  7.625 Bellwood               IL                                       60104 Single Family                          101910                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   213305.04                1548.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Chicago                IL                                       60629 2-4 Family                             213600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      172200                1076.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Buford                 GA                                       30519 PUD                                    172200                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      120150                 713.39                    360                     358                   6.75                      0                      0                   0.375                  7.125 Monroe                 NC                                       28112 PUD                                    120150                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   170980.91                1286.17                    360                     358                  7.875                      0                      0                   0.375                   8.25 Austin                 TX                                       78723 Single Family                          171200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      300800                1754.67                    360                     357                  6.625                      0                      0                   0.375                      7 Moreno Valley          CA                                       92557 Single Family                          300800                20060401                     80 No MI                                1.00E+17                    2.25               20130301                     12                  1.875                       1 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360301 AFL2
GI                       G02                                                    62915.18                 462.27                    360                     358                  7.625                      0                      0                   0.375                      8 Irving                 TX                                       75061 Single Family                           63000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      121592                 759.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Covington              GA                                       30016 PUD                                    121592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      364425                2049.89                    360                     359                  6.375                      0                      0                   0.375                   6.75 N Las Vegas            NV                                       89085 PUD                                    364425                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       97500                 680.47                    360                     357                      8                      0                      0                   0.375                  8.375 Everett                WA                                       98201 Single Family                           97500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   114204.49                 755.47                    360                     358                    6.5                      0                      0                   0.375                  6.875 Paterson               NJ                                        7503 Condominium                            115000                20060501                     50 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      620000                4391.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Oceanport              NJ                                        7757 Single Family                          620000                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      650000                4197.92                    360                     359                  7.375                      0                      0                   0.375                   7.75 Jupiter                FL                                       33458 PUD                                    650000                20060601            78.55000305 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      136872                 855.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lexington              KY                                       40509 Single Family                          136872                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      137672                 860.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lexington              KY                                       40509 Single Family                          137672                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   185346.89                1061.88                    360                     358                  6.625                      0                      0                    0.25                  6.875 PALMDALE               CA                                       93550 Condominium                            185400                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   171998.27                1200.40                    360                     358                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60619 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      200700                1149.84                    360                     358                  6.625                      0                      0                    0.25                  6.875 CORONA                 CA                                       92882 Condominium                            200700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      107192                 748.11                    360                     358                      8                      0                      0                   0.375                  8.375 Union City             GA                                       30291 Townhouse                              107192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      195200                1138.67                    360                     359                  6.625                      0                      0                   0.375                      7 Boulder                CO                                       80305 Condominium                            195200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      153745                1040.98                    360                     358                   7.75                      0                      0                   0.375                  8.125 Hampton                GA                                       30228 Single Family                          153745                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      268740                2018.96                    360                     360                  7.875                      0                      0                   0.375                   8.25 PORT SAINT LUCIE       FL                                       34987 Single Family                          268740                20060701                     90 GE Capital MI                        1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      261700                1363.02                    360                     358                  5.875                      0                      0                   0.375                   6.25 Hanford                CA                                       93230 Single Family                          261700                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      212000                1148.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89149 Condominium                            212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      347707                1738.54                    360                     358                   5.75                      0                      0                    0.25                      6 HEMET                  CA                                       92545 PUD                                    347707                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      361600                2260.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CAVE CREEK             AZ                                       85331 Single Family                          361600                20060601            69.54000092 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      220490                1217.29                    360                     358                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89178 PUD                                    220490                20060501                     80 No MI                                1.00E+17                    3.75               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      193600                1048.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Kent                   WA                                       98042 Single Family                          193600                20060501            79.01999664 No MI                                1.00E+17                    2.75               20110401                   12.5                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      304000                2026.67                    360                     357                  7.625                      0                      0                   0.375                      8 Annandale              VA                                       22003 Condominium                            304000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      351000                1974.38                    360                     359                    6.5                      0                      0                    0.25                   6.75 DANVILLE               CA                                       94526 Condominium                            351000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       89600                 588.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 GRANDVIEW              MO                                       64030 Single Family                           89600                20060501                     70 No MI                                                            2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      216800                1174.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 LEHI                   UT                                       84043 PUD                                    216800                20060601            77.45999908 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      176000                1063.33                    360                     359                      7                      0                      0                    0.25                   7.25 ANDERSON               CA                                       96007 Single Family                          176000                20060601            73.33000183 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      188000                1037.92                    360                     359                  6.375                      0                      0                    0.25                  6.625 PHOENIX                AZ                                       85037 PUD                                    188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      363176                2118.53                    360                     359                   6.75                      0                      0                    0.25                      7 VICTORVILLE            CA                                       92392 Single Family                          363176                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      238400                1564.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Winchester             VA                                       22601 Single Family                          238400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   478250.13                3033.93                    360                     356                  6.125                      0                      0                   0.375                    6.5 San Fernando           CA                                       91340 2-4 Family                             480000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      123000                 743.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89119 PUD                                    123000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    56626.81                 330.32                    360                     359                  6.625                      0                      0                   0.375                      7 Myrtle Beach           SC                                       29579 PUD                                    110932                20060601            47.20999908 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   163308.69                1105.74                    360                     358                   7.75                      0                      0                   0.375                  8.125 Hampton                GA                                       30228 Single Family                          163364                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      263200                1809.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 TEMPE                  AZ                                       85281 Single Family                          263200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      107100                 647.06                    360                     358                  6.875                      0                      0                   0.375                   7.25 GLENDALE               AZ                                       85303 Townhouse                              107100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      310000                1840.63                    360                     359                   6.75                      0                      0                   0.375                  7.125 West Sacramento        CA                                       95691 Single Family                          310000                20060601                     62 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      137770                 904.12                    360                     356                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32225 Condominium                            137770                20060301                     75 No MI                                1.00E+17                    2.75               20110201                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      145125                 967.50                    360                     358                  7.625                      0                      0                   0.375                      8 Saint Louis            MO                                       63139 2-4 Family                             145125                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      172800                1080.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Longwood               FL                                       32750 Single Family                          172800                20060601                     80 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      308000                1764.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 Dumfries               VA                                       22026 Single Family                          308000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      360000                2512.50                    360                     357                      8                      0                      0                   0.375                  8.375 DELRAY BEACH           FL                                       33444 Single Family                          360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      211500                1476.09                    360                     358                      8                      0                      0                   0.375                  8.375 HENDERSON              NV                                       89052 PUD                                    211500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      180950                1130.94                    360                     358                  7.125                      0                      0                   0.375                    7.5 Buford                 GA                                       30519 PUD                                    180950                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      285000                1514.06                    360                     359                      6                      0                      0                   0.375                  6.375 CORONA                 CA                                       92882 Single Family                          285000                20060601                     60 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     2000000               11458.33                    360                     356                    6.5                      0                      0                   0.375                  6.875 Newport Coast          CA                                       92657 PUD                                   2000000                20060301            66.66999817 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      171968                1128.54                    360                     358                    7.5                      0                      0                   0.375                  7.875 JACKSONVILLE           FL                                       32224 Condominium                            171968                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      191450                1196.56                    360                     359                  7.125                      0                      0                   0.375                    7.5 GOODYEAR               AZ                                       85338 PUD                                    191450                20060601                     70 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   327761.18                2185.07                    360                     358                  7.625                      0                      0                   0.375                      8 LINCOLN                CA                                       95648 Single Family                          327776                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      176772                1160.07                    360                     358                    7.5                      0                      0                   0.375                  7.875 TUCSON                 AZ                                       85706 PUD                                    176772                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       85330                 542.20                    360                     360                   7.25                      0                      0                   0.375                  7.625 Greensboro             NC                                       27495 Single Family                           85330                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      341400                2276.00                    360                     359                  7.625                      0                      0                   0.375                      8 PALMDALE               CA                                       93552 Single Family                          341400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   233369.89                1442.42                    360                     356                  5.875                      0                      0                   0.375                   6.25 MARICOPA               AZ                                       85239 PUD                                    234266                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                    20736.52                 108.00                    360                     355                  5.875                      0                      0                   0.375                   6.25 MT. HOLLY              NC                                       28120 PUD                                    119926                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                   210235.87                1435.30                    360                     359                  6.875                      0                      0                   0.375                   7.25 Orlando                FL                                       32837 PUD                                    210400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      281600                1760.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Gaithersburg           MD                                       20878 Condominium                            281600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      500000                3072.92                    360                     358                      7                      0                      0                   0.375                  7.375 HOLLYWOOD              FL                                       33019 PUD                                    500000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   260411.67                1823.56                    360                     358                  7.125                      0                      0                   0.375                    7.5 Gaithersburg           MD                                       20877 Townhouse                              260800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      227200                1420.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 BATAVIA                IL                                       60510 Single Family                          227200                20060701                     80 No MI                                                            3.75               20110601                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                       66800                 439.59                    360                     360                  7.125                      0                      0                   0.375                    7.5 EDEN                   NC                                       27288 Single Family                           66800                20060801                     80 No MI                                                           4.375               20110701                   12.5                  3.375                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360701 ADN1
GI                       G03                                                      360000                1837.50                    360                     359                   5.75                      0                      0                   0.375                  6.125 RIVA                   MD                                       21140 Single Family                          360000                20060601                     80 No MI                                                            3.25               20110501                 11.125                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                    87957.84                 747.99                    360                     359                   9.25                      0                      0                   0.375                  9.625 FORT MYERS             FL                                       33905 Single Family                           88000                20060601                     80 No MI                                                            2.75               20090501                 15.625                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 ADN1
GII                      G03                                                      412000                2489.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 UNION CITY             NJ                                        7087 2-4 Family                             412000                20060801                     80 No MI                                                            3.75               20110701                  12.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      338392                1938.70                    360                     359                    6.5                      0                      0                   0.375                  6.875 LAGUNA HILLS           CA                                       92653 Condominium                            338392                20060601                     80 No MI                                                            3.25               20110501                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      670000                3838.54                    360                     360                    6.5                      0                      0                   0.375                  6.875 CERRITOS               CA                                       90703 Single Family                          670000                20060801            79.76000214 No MI                                                               3               20110701                 11.875                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      245000                1607.81                    360                     359                    7.5                      0                      0                   0.375                  7.875 VERNON                 NJ                                        7462 Condominium                            245000                20060601                     70 No MI                                                            2.75               20110501                 12.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      281600                1496.00                    360                     360                      6                      0                      0                   0.375                  6.375 MANASSAS               VA                                       20110 Single Family                          281600                20060701                     80 No MI                                                            5.25               20110601                 11.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      120000                 912.09                    360                     360                      8                      0                      0                   0.375                  8.375 CEDAR PARK             TX                                       78613 Single Family                          120000                20060801                     80 No MI                                                            4.25               20110701                 13.375                  4.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      283900                1774.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 COACHELLA              CA                                       92236 Single Family                          283900                20060601                     80 No MI                                                            3.75               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      303200                2084.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 FORT LAUDERDALE        FL                                       33312 PUD                                    303200                20060601                     80 No MI                                                            2.75               20110501                  13.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      348000                1848.75                    360                     359                      6                      0                      0                   0.375                  6.375 LA MESA                CA                                       91942 Single Family                          348000                20060601                     80 No MI                                                               3               20110501                 11.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      206400                1225.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 WEST CHESTER           OH                                       45069 Single Family                          206400                20060501                     80 No MI                                                             3.5               20110401                 12.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      225592                1425.89                    360                     360                  6.125                      0                      0                   0.375                    6.5 ADELANTO               CA                                       92301 Single Family                          225592                20060701                     80 No MI                                                               3               20110601                   11.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      156000                1077.45                    360                     360                      7                      0                      0                   0.375                  7.375 CICERO                 IL                                       60804 Single Family                          156000                20060701                     80 No MI                                                            4.25               20110601                 12.375                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      245000                1582.29                    360                     359                  7.375                      0                      0                   0.375                   7.75 VERNON                 NJ                                        7462 Condominium                            245000                20060601                     70 No MI                                                            2.75               20110501                  12.75                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      398400                2888.68                    360                     360                    7.5                      0                      0                   0.375                  7.875 FLETCHER               NC                                       28732 Single Family                          398400                20060801                     80 No MI                                                            5.25               20110701                 12.875                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                      177200                1052.13                    360                     359                   6.75                      0                      0                   0.375                  7.125 SAINT PAUL             MN                                       55104 Single Family                          177200                20060601                     80 No MI                                                            3.75               20110501                 12.125                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      100000                 614.58                    360                     359                      7                      0                      0                   0.375                  7.375 HIALEAH                FL                                       33012 Condominium                            100000                20060601                     80 No MI                                                            3.25               20110501                 12.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      475920                3123.23                    360                     360                    7.5                      0                      0                   0.375                  7.875 ARLINGTON              VA                                       22205 Single Family                          475920                20060801                     80 No MI                                                            3.75               20110701                 12.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      270400                1436.50                    360                     359                      6                      0                      0                   0.375                  6.375 MANASSAS               VA                                       20109 Condominium                            270400                20060601                     80 No MI                                                               3               20110501                 11.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   156265.34                1014.41                    360                     359                  6.375                      0                      0                   0.375                   6.75 AURORA                 IL                                       60504 PUD                                    156400                20060601                     80 No MI                                                               3               20110501                  11.75                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      282400                1765.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22191 PUD                                    282400                20060801                     80 No MI                                                             3.5               20110701                   12.5                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      466400                3419.15                    360                     360                  8.125                      0                      0                   0.375                    8.5 BROOKLYN               NY                                       11207 2-4 Family                             466400                20060801                     80 No MI                                                           4.375               20110701                   13.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360701 ADN1
GII                      G03                                                      461440                2739.80                    360                     359                   6.75                      0                      0                   0.375                  7.125 WEST NEW YORK          NJ                                        7093 2-4 Family                             461440                20060601                     80 No MI                                                            3.75               20110501                 12.125                      4                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      167200                1079.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 CICERO                 IL                                       60804 Single Family                          167200                20060701                     80 No MI                                                             3.5               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      215600                1437.33                    360                     358                  7.625                      0                      0                   0.375                      8 BRIDGEPORT             CT                                        6607 2-4 Family                             215600                20060501                     70 No MI                                                            2.75               20110401                     13                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   248000.03                1651.24                    360                     358                  7.615                      0                      0                   0.375                   7.99 SAN BERNARDINO         CA                                       92405 Single Family                          248000                20060501                     80 No MI                                                            3.75               20110401                  12.99                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                   211826.23                1410.44                    360                     359                  6.625                      0                      0                   0.375                      7 LEDGEWOOD              NJ                                        7852 Condominium                            212000                20060601            77.08999634 No MI                                                             3.5               20110501                     12                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      205920                1051.05                    360                     359                   5.75                      0                      0                   0.375                  6.125 CALIFORNIA CITY        CA                                       93505 Single Family                          205920                20060601                     80 No MI                                                            4.25               20110501                 11.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   135816.57                 938.77                    360                     359                      7                      0                      0                   0.375                  7.375 GRETNA                 LA                                       70056 Single Family                          135920                20060601                     80 No MI                                                             3.5               20110501                 12.375                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   146809.73                 801.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 ELGIN                  IL                                       60120 Townhouse                              148000                20060601                     80 No MI                                                               3               20110501                   11.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      308000                1989.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 HAYWARD                CA                                       94545 PUD                                    308000                20060601                     80 No MI                                                            3.75               20110501                  12.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      406400                2243.67                    360                     359                   6.25                      0                      0                   0.375                  6.625 SAN DIEGO              CA                                       92154 Single Family                          406400                20060601                     80 No MI                                                               3               20110501                 11.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      323200                1952.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 POMONA                 CA                                       91767 Single Family                          323200                20060601                     80 No MI                                                            3.75               20110501                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      256000                1813.33                    360                     358                  8.125                      0                      0                   0.375                    8.5 LITTLE EGG HARBOR TOWNSNJ                                        8087 Single Family                          256000                20060501            77.58000183 No MI                                                            2.75               20110401                   13.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      292000                1794.58                    360                     359                      7                      0                      0                   0.375                  7.375 MANASSAS               VA                                       20109 PUD                                    292000                20060601                     80 No MI                                                            3.25               20110501                 12.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   130133.45                 771.37                    360                     358                    5.5                      0                      0                   0.375                  5.875 AURORA                 IL                                       60505 Single Family                          130400                20060501                     80 No MI                                                             3.5               20110401                 10.875                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      268500                1670.29                    360                     357                   7.09                      0                      0                   0.375                  7.465 BANNING                CA                                       92220 Single Family                          268500                20060401                     75 No MI                                                            2.75               20110301                 12.465                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                   227934.69                1306.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 HAGERSTOWN             MD                                       21740 Single Family                          228000                20060601                     80 No MI                                                             3.5               20110501                 11.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   124707.38                 872.62                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60643 Single Family                          124800                20060601                     80 No MI                                                               3               20110501                   12.5                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   243814.33                1685.25                    360                     359                      7                      0                      0                   0.375                  7.375 WORCESTER              MA                                        1605 Single Family                          244000                20060601                     80 No MI                                                               3               20110501                 12.375                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      253600                1637.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 NAPLES                 FL                                       34113 Single Family                          253600                20060701                     80 No MI                                                            5.25               20110601                  12.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      262800                1423.50                    360                     359                  6.125                      0                      0                   0.375                    6.5 VICTORVILLE            CA                                       92392 PUD                                    262800                20060601            79.98999786 No MI                                                             3.5               20110501                   11.5                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   182160.57                1354.31                    360                     358                   7.75                      0                      0                   0.375                  8.125 BROADVIEW              IL                                       60155 Single Family                          182400                20060501                     80 No MI                                                            4.25               20110401                 14.125                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      500000                2395.83                    360                     359                  5.375                      0                      0                   0.375                   5.75 ELMONT                 NY                                       11003 2-4 Family                             500000                20060601                     80 No MI                                                            3.75               20110501                  10.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      305600                2058.88                    360                     360                   6.75                      0                      0                   0.375                  7.125 HOLTSVILLE             NY                                       11742 Single Family                          305600                20060701                     80 No MI                                                            3.75               20110601                 12.125                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      358000                1864.58                    360                     358                  5.875                      0                      0                   0.375                   6.25 SOUTH OZONE PARK       NY                                       11420 2-4 Family                             358000                20060501            68.84999847 No MI                                                            2.25               20110401                  11.25                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      271600                1725.79                    360                     358                   7.25                      0                      0                   0.375                  7.625 WOODBRIDGE             VA                                       22193 Single Family                          271600                20060501                     80 No MI                                                            5.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      332000                2005.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 HYATTSVILLE            MD                                       20783 Single Family                          332000                20060601                     80 No MI                                                            3.25               20110501                  12.25                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   128699.53                 878.64                    360                     359                  6.875                      0                      0                   0.375                   7.25 COTTAGE GROVE          OR                                       97424 Single Family                          128800                20060601                     80 No MI                                                            4.25               20090501                  13.25                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360501 ADN1
GI                       G03                                                   110278.95                 888.30                    360                     358                  8.625                      0                      0                   0.375                      9 NILES                  OH                                       44446 2-4 Family                             110400                20060501                     80 No MI                                                            2.75               20110401                     14                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      232320                1306.80                    360                     359                  6.375                      0                      0                   0.375                   6.75 MANTEO                 NC                                       27954 PUD                                    232320                20060601                     80 No MI                                                            3.25               20110501                  11.75                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      247120                1582.34                    360                     360                   6.25                      0                      0                   0.375                  6.625 SAVAGE                 MN                                       55378 Single Family                          247120                20060701                     80 No MI                                                            3.75               20110601                 11.625                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      262400                1612.67                    360                     359                      7                      0                      0                   0.375                  7.375 HALLANDALE BEACH       FL                                       33009 Single Family                          262400                20060601                     80 No MI                                                            3.75               20110501                 12.375                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      243200                1520.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 RIVERSIDE              CA                                       92504 Single Family                          243200                20060701            79.73999786 No MI                                                            3.25               20110601                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      355200                1813.00                    360                     359                   5.75                      0                      0                   0.375                  6.125 TEMECULA               CA                                       92592 Single Family                          355200                20060601                     80 No MI                                                             3.5               20110501                 11.125                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      295104                1988.17                    360                     360                   6.75                      0                      0                   0.375                  7.125 BRENTWOOD              NY                                       11717 Single Family                          295104                20060701                     80 No MI                                                            4.25               20110601                 12.125                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       76800                 584.00                    360                     360                   8.75                      0                      0                   0.375                  9.125 PHOENIX                AZ                                       85018 Condominium                             76800                20060701                     80 No MI                                                            5.25               20110601                 14.125                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      239992                1474.95                    360                     359                      7                      0                      0                   0.375                  7.375 BEAUMONT               CA                                       92223 Single Family                          239992                20060601                     80 No MI                                                            3.25               20110501                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      240000                1600.00                    360                     359                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89139 Single Family                          240000                20060601                     80 No MI                                                            5.25               20110501                     13                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      360000                2175.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 GAITHERSBURG           MD                                       20879 Single Family                          360000                20060601                     80 No MI                                                            4.25               20110501                  12.25                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      231767                1255.40                    360                     358                  6.125                      0                      0                   0.375                    6.5 HAGERSTOWN             MD                                       21740 Single Family                          231767                20060501                     80 No MI                                                            3.75               20110401                   11.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      247500                1263.28                    360                     358                   5.75                      0                      0                   0.375                  6.125 COACHELLA              CA                                       92236 Single Family                          247500                20060501            79.98999786 No MI                                                            3.25               20110401                 11.125                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      339920                1770.42                    360                     359                  5.875                      0                      0                   0.375                   6.25 ROCKVILLE              MD                                       20853 Single Family                          339920                20060601                     80 No MI                                                             3.5               20110501                  11.25                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      364000                2123.33                    360                     360                  6.625                      0                      0                   0.375                      7 ONTARIO                CA                                       91764 2-4 Family                             364000                20060701                     80 No MI                                                            3.25               20110601                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      234000                1316.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 ARVADA                 CO                                       80003 Single Family                          234000                20060601                     80 No MI                                                            3.25               20110501                  11.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      164000                 871.25                    360                     359                      6                      0                      0                   0.375                  6.375 EVERETT                WA                                       98204 Condominium                            164000                20060601                     80 No MI                                                            3.75               20110501                 11.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   285747.67                1831.29                    360                     359                   6.25                      0                      0                   0.375                  6.625 COLTON                 CA                                       92324 Single Family                          286000                20060601                     80 No MI                                                               3               20110501                 11.625                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      251403                1387.95                    360                     359                   6.25                      0                      0                   0.375                  6.625 ADELANTO               CA                                       92301 Single Family                          251403                20060601                     80 No MI                                                            3.75               20110501                 11.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      277844                1881.24                    360                     359                   7.75                      0                      0                   0.375                  8.125 SAN JACINTO            CA                                       92582 Single Family                          277844                20060601                     80 No MI                                                            3.75               20110501                 13.125                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      500000                3489.58                    360                     360                      8                      0                      0                   0.375                  8.375 SOUTH OZONE PARK       NY                                       11420 2-4 Family                             500000                20060701                     80 No MI                                                            4.25               20110601                 13.375                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                    94265.73                 742.02                    360                     359                  8.375                      0                      0                   0.375                   8.75 HOBART                 IN                                       46342 Single Family                           94320                20060601                     80 No MI                                                            5.25               20110501                  13.75                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   259511.75                1976.19                    360                     357                      8                      0                      0                   0.375                  8.375 VILAS                  NC                                       28692 Single Family                          260000                20060401                     80 No MI                                                            2.75               20110301                 13.375                  4.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      281950                1644.71                    360                     360                  6.625                      0                      0                   0.375                      7 DACULA                 GA                                       30019 PUD                                    281950                20060801                     80 No MI                                                             3.5               20110701                     12                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      271360                1413.33                    360                     359                  5.875                      0                      0                   0.375                   6.25 ROCKY POINT            NY                                       11778 Single Family                          271360                20060601                     80 No MI                                                            3.25               20110501                  11.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   183870.13                1318.20                    360                     359                  7.375                      0                      0                   0.375                   7.75 WASHINGTON             NJ                                        7882 Single Family                          184000                20060601                     80 No MI                                                             3.5               20110501                  12.75                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      184000                1130.83                    360                     359                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89102 Single Family                          184000                20060601                     80 No MI                                                               3               20090501                 13.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 ADN1
GI                       G03                                                      292000                1642.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 WASHINGTON             DC                                       20001 Townhouse                              292000                20060701                     80 No MI                                                               3               20110601                  11.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      336000                2378.19                    360                     360                   7.25                      0                      0                   0.375                  7.625 LAWRENCEVILLE          GA                                       30043 Single Family                          336000                20060701                     80 No MI                                                             3.5               20110601                 12.625                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                    95849.77                 654.89                    360                     358                  6.875                      0                      0                   0.375                   7.25 CAPE GIRARDEAU         MO                                       63701 Single Family                           96000                20060501                     80 No MI                                                            4.25               20110401                  12.25                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                    79890.67                 559.02                    360                     359                  7.125                      0                      0                   0.375                    7.5 BOLINGBROOK            IL                                       60440 Townhouse                               79950                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  3.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      316000                1810.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89113 Single Family                          316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      470000                2839.58                    360                     360                  6.875                      0                      0                   0.375                   7.25 Queen Creek            AZ                                       85242 PUD                                    470000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      112000                 676.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 DENVER                 CO                                       80204 Single Family                          112000                20060501                     70 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      202500                1223.44                    360                     360                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89128 Single Family                          202500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      552250                3854.24                    360                     360                      8                      0                      0                   0.375                  8.375 ELDERSBURG             MD                                       21784 PUD                                    552250                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      154400                1077.58                    360                     359                      8                      0                      0                   0.375                  8.375 North Las Vegas        NV                                       89030 Single Family                          154400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      152000                 870.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 Mesa                   AZ                                       85202 Condominium                            152000                20060601            77.94999695 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      415000                2853.13                    360                     359                  7.875                      0                      0                   0.375                   8.25 FREDERICK              MD                                       21702 PUD                                    415000                20060601            78.66000366 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   649999.91                4333.33                    360                     359                  7.625                      0                      0                   0.375                      8 JACKSON                NJ                                        8527 Single Family                          650000                20060601            77.97000122 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      412000                2360.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 SAN DIEGO              CA                                       92115 Single Family                          412000                20060501            78.84999847 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      327750                2082.58                    360                     357                   7.25                      0                      0                   0.375                  7.625 FRESNO                 CA                                       93727 Single Family                          327750                20060401                     95 Radian Guaranty                      1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                     1187250                8286.02                    360                     357                      8                      0                      0                   0.375                  8.375 New York               NY                                       10027 2-4 Family                            1187250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      560300                3385.15                    360                     357                  6.875                      0                      0                   0.375                   7.25 Dumfries               VA                                       22026 PUD                                    560300                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                       84500                 510.52                    360                     358                  6.875                      0                      0                   0.375                   7.25 Tieton                 WA                                       98947 Single Family                           84500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      984000                6867.50                    360                     358                      8                      0                      0                   0.375                  8.375 LEAWOOD                KS                                       66209 PUD                                    984000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       96000                 650.00                    360                     357                   7.75                      0                      0                   0.375                  8.125 LITHONIA               GA                                       30058 Single Family                           96000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      240000                1325.00                    360                     357                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89117 PUD                                    240000                20060401            68.56999969 No MI                                                            2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      116300                 811.68                    360                     359                      8                      0                      0                   0.375                  8.375 Rochester              MN                                       55906 Single Family                          116300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      154700                1015.22                    360                     358                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85041 PUD                                    154700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      308000                1700.42                    360                     360                   6.25                      0                      0                   0.375                  6.625 MOUNTAIN HOUSE         CA                                       95391 Condominium                            308000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      506100                3110.41                    360                     359                      7                      0                      0                   0.375                  7.375 OAK RIDGE              NC                                       27310 PUD                                    506100                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      106000                 717.71                    360                     360                   7.75                      0                      0                   0.375                  8.125 DETROIT                MI                                       48224 Single Family                          106000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      263000                1424.58                    360                     358                  6.125                      0                      0                   0.375                    6.5 Reno                   NV                                       89511 PUD                                    263000                20060501            44.72999954 No MI                                1.00E+17                    2.75               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    99685.11                 682.18                    360                     356                  6.875                      0                      0                   0.375                   7.25 Salida                 CO                                       81201 Single Family                          100000                20060301            63.29000092 No MI                                1.00E+17                    2.25               20110201                  12.25                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                    207674.5                1418.93                    360                     358                  6.875                      0                      0                   0.375                   7.25 HESPERIA               CA                                       92345 Single Family                          208000                20060501                     80 No MI                                                            5.25               20110401                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      256000                1546.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 OXON HILL              MD                                       20745 Single Family                          256000                20060801                     80 No MI                                                            3.25               20110701                  12.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      203000                1247.60                    360                     358                      7                      0                      0                   0.375                  7.375 SANTA CLARITA          CA                                       91351 Condominium                            203000                20060501                     70 No MI                                                            2.75               20110401                 12.375                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      240000                1475.00                    360                     360                      7                      0                      0                   0.375                  7.375 MANASSAS               VA                                       20109 Condominium                            240000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      464000                3286.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 MIAMI                  FL                                       33185 PUD                                    464000                20060801                     80 No MI                                                            4.25               20110701                   13.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      263920                1622.01                    360                     358                      7                      0                      0                   0.375                  7.375 MANASSAS PARK          VA                                       20111 Single Family                          263920                20060501                     80 No MI                                                               3               20110401                 12.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                   134223.56                 997.92                    360                     358                   7.75                      0                      0                   0.375                  8.125 DOLTON                 IL                                       60419 Single Family                          134400                20060501                     80 No MI                                                            4.25               20110401                 13.125                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      174320                1160.68                    360                     359                  7.615                      0                      0                   0.375                   7.99 GREENVILLE             IL                                       62246 Single Family                          174320                20060601                     80 No MI                                                            4.25               20110501                  12.99                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      280000                1604.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 CHULA VISTA            CA                                       91911 Condominium                            280000                20060601                     80 No MI                                                            3.25               20110501                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      292000                1764.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 BEAUFORT               SC                                       29907 PUD                                    292000                20060801                     80 No MI                                                             3.5               20110701                  12.25                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                   487639.95                3076.99                    360                     358                   6.75                      0                      0                   0.375                  7.125 LOS ANGELES            CA                                       91343 Single Family                          488000                20060501                     80 No MI                                                           4.375               20110401                 12.125                  3.125                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360401 ADN1
GI                       G03                                                   449140.01                1871.42                    360                     359                  4.625                      0                      0                   0.375                      5 WEST SACRAMENTO        CA                                       95691 Single Family                          449141                20060601                     80 No MI                                                            3.25               20110501                     10                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      213528                1307.59                    360                     360                    6.5                      0                      0                   0.375                  6.875 PALM HARBOR            FL                                       34683 Single Family                          213528                20060801                     80 No MI                                                           3.625               20110701                 11.875                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360701 ADN1
GI                       G02                                                      417000                2910.31                    360                     359                      8                      0                      0                   0.375                  8.375 FREDERICKSBURG         VA                                       22401 PUD                                    417000                20060601            77.88999939 No MI                                1.00E+17                    2.25               20110501                 13.375                   3.25                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      304000                1931.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 TEMPLE HILLS           MD                                       20748 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1814.58                    360                     358                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32821 Condominium                            260000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   399405.52                2579.49                    360                     358                  7.375                      0                      0                   0.375                   7.75 Gainesville            VA                                       20155 PUD                                    399900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    99336.62                 746.76                    360                     359                  7.875                      0                      0                   0.375                   8.25 Edgerton               WI                                       53534 Single Family                           99400                20060601                     70 No MI                                1.00E+17                   2.375               20080501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360501 AFL2
GII                      G02                                                      191920                1039.57                    360                     358                  6.125                      0                      0                   0.375                    6.5 Schaumburg             IL                                       60193 Condominium                            191920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      220000                1306.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Manassas               VA                                       20110 PUD                                    220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                       79900                 532.67                    360                     358                  7.625                      0                      0                   0.375                      8 LAYTON                 UT                                       84041 Single Family                           79900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      268800                1764.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Cambridge              MD                                       21613 Single Family                          268800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      360750                2367.42                    360                     359                    7.5                      0                      0                   0.375                  7.875 MIAMI                  FL                                       33161 Single Family                          363750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      336000                1890.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 ARLINGTON              CA                                       92503 Single Family                          336000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      448000                2940.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Longmont               CO                                       80503 Single Family                          448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       89600                 606.67                    360                     359                   7.75                      0                      0                   0.375                  8.125 Porter                 TX                                       77365 PUD                                     89600                20060601            74.36000061 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      176000                1100.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Kissimmee              FL                                       34758 PUD                                    176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      165000                1134.38                    360                     358                  7.875                      0                      0                   0.375                   8.25 Puyallup               WA                                       98374 Single Family                          165000                20060501                     75 No MI                                1.00E+17                    2.75               20110401                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      370350                2584.73                    360                     357                      8                      0                      0                   0.375                  8.375 Fredericksburg         VA                                       22407 Single Family                          370350                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      282950                1562.12                    360                     359                  6.375                      0                      0                    0.25                  6.625 WEST PALM BEACH        FL                                       33413 PUD                                    282950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    56215.04                 427.54                    360                     359                      8                      0                      0                   0.375                  8.375 BROOKLYN               MD                                       21225 2-4 Family                              56250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 14.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      347150                1988.88                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32824 PUD                                    347150                20060501            94.98999786 Republic MIC                         1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      290767                1817.29                    360                     358                  7.125                      0                      0                   0.375                    7.5 Shakopee               MN                                       55379 PUD                                    290767                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                    267490.1                1650.12                    360                     358                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89134 PUD                                    268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      286200                1460.81                    360                     358                  5.875                      0                      0                    0.25                  6.125 GILBERT                AZ                                       85296 PUD                                    286500                20060501            65.86000061 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      242910                1163.94                    360                     359                    5.5                      0                      0                    0.25                   5.75 LITTLE ROCK            AR                                       72207 Single Family                          242910                20060601                     90 Republic MIC                         1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      246400                1437.33                    360                     359                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89123 PUD                                    246400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   253451.99                1372.86                    360                     358                  6.125                      0                      0                   0.375                    6.5 Stuart                 FL                                       34997 PUD                                    253452                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      147120                 796.90                    360                     358                   6.25                      0                      0                    0.25                    6.5 WEST HAVEN             UT                                       84401 Single Family                          147120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      284000                1538.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 LITCHFIELD PARK        AZ                                       85340 Single Family                          284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      340130                1842.37                    360                     360                  6.125                      0                      0                   0.375                    6.5 Mesa                   AZ                                       85209 PUD                                    340130                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   267190.66                1648.28                    360                     358                  5.875                      0                      0                   0.375                   6.25 Stuart                 FL                                       34997 PUD                                    267700                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      153000                 908.44                    360                     360                  6.875                      0                      0                    0.25                  7.125 MINNEAPOLIS            MN                                       55421 Single Family                          153000                20060701            71.16000366 No MI                                1.00E+17                    2.25               20110601                 12.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      483850                2520.05                    360                     358                      6                      0                      0                    0.25                   6.25 BOYNTON BEACH          FL                                       33437 PUD                                    483850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      250000                1432.29                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90047 Single Family                          250000                20060601            64.09999847 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      159500                 863.96                    360                     356                  6.125                      0                      0                   0.375                    6.5 Myrtle Beach           SC                                       29577 Condominium                            159500                20060301                     50 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      398850                2118.89                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89156 PUD                                    398850                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      440000                2612.50                    360                     354                   6.75                      0                      0                   0.375                  7.125 Davie                  FL                                       33314 Single Family                          440000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G03                                                      194017                1010.51                    360                     359                  5.875                      0                      0                   0.375                   6.25 Tamarac                FL                                       33321 Condominium                            194017                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    319801.1                2432.23                    360                     359                      8                      0                      0                   0.375                  8.375 WOODBRIDGE             VA                                       22191 Townhouse                              320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123200                 872.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Homestead              FL                                       33033 Single Family                          123200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      332100                1730.21                    360                     359                      6                      0                      0                    0.25                   6.25 SARASOTA               FL                                       34240 PUD                                    332200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      142392                 845.45                    360                     359                   6.75                      0                      0                   0.375                  7.125 Covington              GA                                       30016 PUD                                    142392                20060601            79.11000061 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      150400                 799.00                    360                     358                      6                      0                      0                   0.375                  6.375 Orange Park            FL                                       32003 PUD                                    150400                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   473893.84                2123.13                    360                     358                  5.125                      0                      0                    0.25                  5.375 NORTH HOLLYWOOD        CA                                       91606 Single Family                          474000                20060501            72.91999817 No MI                                1.00E+17                    2.25               20110401                 10.375                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      236600                1232.29                    360                     358                      6                      0                      0                    0.25                   6.25 WOODLAND HILLS AREA LOSCA                                       91367 Condominium                            236600                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      584000                3467.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Granada Hills          CA                                       91344 Single Family                          584000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      204000                1083.75                    360                     358                  6.125                      0                      0                    0.25                  6.375 TUPELO                 MS                                       38804 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      398100                1990.50                    360                     358                   5.75                      0                      0                    0.25                      6 BEAUMONT               CA                                       92223 PUD                                    398100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      483750                3225.00                    360                     358                  7.625                      0                      0                   0.375                      8 San Jose               CA                                       95122 Single Family                          483750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      229000                1240.42                    360                     359                   6.25                      0                      0                    0.25                    6.5 GAITHERSBURG           MD                                       20877 Condominium                            229000                20060601            78.97000122 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      284672                1630.93                    360                     359                    6.5                      0                      0                   0.375                  6.875 ARBUCKLE               CA                                       95912 Single Family                          284672                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      131660                 795.45                    360                     359                  6.875                      0                      0                   0.375                   7.25 Villa Rica             GA                                       30180 PUD                                    131660                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      124000                 684.58                    360                     359                   6.25                      0                      0                   0.375                  6.625 Douglasville           GA                                       30134 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      221600                1269.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 CEDAR RAPIDS           IA                                       52404 Single Family                          221600                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      280000                1604.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 VICTORVILLE            CA                                       92392 Single Family                          280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   184688.04                1420.96                    360                     359                  8.125                      0                      0                   0.375                    8.5 Frederick              MD                                       21702 Townhouse                              184800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      292000                1946.67                    360                     358                  7.625                      0                      0                   0.375                      8 Chandler               AZ                                       85249 PUD                                    292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      203752                1061.21                    360                     359                  5.875                      0                      0                   0.375                   6.25 SNELLVILLE             GA                                       30039 PUD                                    203752                20060601                     80 No MI                                                            2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      169070                1091.91                    360                     359                  7.375                      0                      0                   0.375                   7.75 NEWARK                 NJ                                        7104 2-4 Family                             169070                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      460000                2875.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LOS ANGELES            CA                                       91306 Single Family                          460000                20060701                     80 No MI                                                               3               20110601                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      130000                 677.08                    360                     360                  5.875                      0                      0                   0.375                   6.25 FOSTER CITY            CA                                       94404 PUD                                    130000                20060801            20.30999947 No MI                                                            2.75               20110701                  11.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                   144799.92                 950.25                    360                     357                    7.5                      0                      0                   0.375                  7.875 PHOENIX                AZ                                       85033 Single Family                          144800                20060401                     80 No MI                                                            2.75               20110301                 12.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      240000                1350.00                    360                     360                  6.375                      0                      0                   0.375                   6.75 HENDERSON              NV                                       89012 PUD                                    240000                20060801                     80 No MI                                                               3               20110701                  11.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                   103783.95                 692.00                    360                     356                  7.625                      0                      0                   0.375                      8 AUSTIN                 TX                                       78744 2-4 Family                             103800                20060301            79.97000122 No MI                                                            2.75               20110201                     13                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G03                                                      231600                1447.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 SACRAMENTO             CA                                       95815 Single Family                          231600                20060701                     80 No MI                                                            5.25               20110601                   12.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   103783.95                 692.00                    360                     356                  7.625                      0                      0                   0.375                      8 AUSTIN                 TX                                       78744 2-4 Family                             103800                20060301            79.97000122 No MI                                                            2.75               20110201                     13                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G03                                                      176000                1210.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 LEHIGH ACRES           FL                                       33936 Single Family                          176000                20060701                     80 No MI                                                            5.25               20110601                  13.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      265600                1494.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 CHICAGO                IL                                       60634 Single Family                          265600                20060401                     80 No MI                                                             3.5               20110301                  11.75                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      140000                 860.42                    360                     360                      7                      0                      0                   0.375                  7.375 HIALEAH                FL                                       33016 Condominium                            140000                20060801                     80 No MI                                                               3               20110701                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G02                                                      212160                1193.40                    360                     360                  6.375                      0                      0                   0.375                   6.75 LYONS                  IL                                       60534 Single Family                          212160                20060801                     80 No MI                                                               3               20110701                  11.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GII                      G02                                                      360000                2062.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 SAN DIEGO              CA                                       92114 Single Family                          360000                20060601                     80 No MI                                                            3.75               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      408000                2422.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 LOS ANGELES            CA                                       90043 2-4 Family                             408000                20060801                     80 No MI                                                            3.75               20110701                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      134400                 840.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 APPLE VALLEY           MN                                       55124 PUD                                    134400                20060701                     80 No MI                                                            3.75               20110601                   12.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      229600                1458.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 INGLEWOOD              CA                                       90302 Condominium                            229600                20060601                     80 No MI                                                            4.25               20110501                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   286234.29                1730.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 SAN DIEGO              CA                                       92126 Condominium                            286400                20060501            79.55999756 No MI                                                             3.5               20110401                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      184000                1284.17                    360                     360                      8                      0                      0                   0.375                  8.375 MIAMI                  FL                                       33168 Single Family                          184000                20060701                     80 No MI                                                            4.25               20110601                 13.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      378587                2129.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 RANCHO CORDOVA         CA                                       95742 PUD                                    378587                20060601                     80 No MI                                                            3.25               20110501                  11.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      255920                1386.23                    360                     358                  6.125                      0                      0                   0.375                    6.5 ADELPHI                MD                                       20886 PUD                                    255920                20060501                     80 No MI                                                            3.75               20110401                   11.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      215120                1232.46                    360                     359                    6.5                      0                      0                   0.375                  6.875 EL CAJON               CA                                       92020 Condominium                            215120                20060601                     80 No MI                                                               3               20110501                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      500000                3020.83                    360                     360                  6.875                      0                      0                   0.375                   7.25 HOLLISTER              CA                                       95023 Single Family                          500000                20060701                     80 No MI                                                               3               20110601                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      134384                 867.90                    360                     359                  7.375                      0                      0                   0.375                   7.75 TACOMA                 WA                                       98408 Single Family                          134384                20060601                     80 No MI                                                            3.25               20110501                  12.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      106400                 609.58                    360                     360                    6.5                      0                      0                   0.375                  6.875 SAINT PETERSBURG       FL                                       33714 Single Family                          106400                20060801                     80 No MI                                                            5.25               20110701                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      356800                2453.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 DANBURY                CT                                        6810 2-4 Family                             356800                20060501                     80 No MI                                                            2.75               20110401                  13.25                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      449440                2574.92                    360                     360                    6.5                      0                      0                   0.375                  6.875 LINDENHURST            NY                                       11757 Single Family                          449440                20060801                     80 No MI                                                            4.25               20110701                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                    54340.36                 437.71                    360                     358                  8.625                      0                      0                   0.375                      9 CAMDEN                 NJ                                        8105 2-4 Family                              54400                20060501                     80 No MI                                                            2.75               20110401                     14                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      249280                1558.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22191 PUD                                    249280                20060601                     80 No MI                                                            3.75               20110501                   12.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      320000                1988.58                    360                     360                  6.625                      0                      0                   0.375                      7 MORENO VALLEY          CA                                       92553 Single Family                          320000                20060801                     80 No MI                                                           3.625               20110701                     12                  3.375                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360701 ADN1
GII                      G02                                                      252000                1417.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 FRANKFORT              IL                                       60423 Single Family                          252000                20060501                     80 No MI                                                            4.25               20110401                  11.75                   3.25                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      212000                1104.17                    360                     359                  5.875                      0                      0                   0.375                   6.25 SAINT PAUL             MN                                       55122 Single Family                          212000                20060601                     80 No MI                                                               3               20110501                  11.25                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      282400                1765.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LANHAM                 MD                                       20706 Single Family                          282400                20060701                     80 No MI                                                            4.25               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      280000                1575.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 NORWOOD                MA                                        2062 Single Family                          280000                20060501                     80 No MI                                                               3               20110401                  11.75                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      464000                3045.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 JAMAICA                NY                                       11434 2-4 Family                             464000                20060801                     80 No MI                                                            3.25               20110701                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      228000                1211.25                    360                     357                      6                      0                      0                   0.375                  6.375 CHICAGO                IL                                       60607 Condominium                            228000                20060401                     80 No MI                                                             7.5               20110301                 11.375                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      165600                1190.25                    360                     358                   8.25                      0                      0                   0.375                  8.625 RICHMOND               VA                                       23220 2-4 Family                             165600                20060501                     80 No MI                                                            2.75               20110401                 13.625                  7.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      247200                1545.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 RIVERDALE              MD                                       20737 Single Family                          247200                20060701                     80 No MI                                                               3               20110601                   12.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   203513.01                1586.69                    360                     356                   8.25                      0                      0                   0.375                  8.625 LAKE MARY              FL                                       32746 PUD                                    204000                20060301            79.37999725 No MI                                                            2.75               20090201                 14.625                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360201 ADN1
GII                      G03                                                      420000                2537.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 PACOIMA                CA                                       91331 Single Family                          420000                20060701                     80 No MI                                                               3               20110601                  12.25                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      152000                1092.50                    360                     357                   8.25                      0                      0                   0.375                  8.625 MIAMI                  FL                                       33175 Condominium                            152000                20060401                     80 No MI                                                            6.75               20110301                 14.625                  2.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      102320                 714.11                    360                     359                      8                      0                      0                   0.375                  8.375 HIALEAH                FL                                       33012 Condominium                            102320                20060601                     80 No MI                                                            5.25               20110501                 13.375                  6.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      141600                 767.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Las Vegas              NV                                       89128 Condominium                            141600                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      245300                1379.81                    360                     356                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89122 PUD                                    245300                20060301            79.98999786 No MI                                1.00E+17                    2.75               20110201                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      116000                 688.75                    360                     356                  6.875                      0                      0                    0.25                  7.125 MAGNA                  UT                                       84044 Single Family                          116000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 13.125                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      238400                1365.83                    360                     349                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89123 PUD                                    238400                20050801                     80 No MI                                1.00E+17                    2.75               20100701                 11.875                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ADN1
GIII                     G01                                                      264000                1375.00                    360                     357                      6                      0                      0                    0.25                   6.25 TEMECULA               CA                                       92591 PUD                                    264000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.25                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      333592                1806.96                    360                     358                  6.125                      0                      0                   0.375                    6.5 Lake Elsinore          CA                                       92532 PUD                                    333592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      280000                1837.50                    360                     358                  7.625                      0                      0                    0.25                  7.875 GILBERT                AZ                                       85296 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      200000                1145.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 KERNVILLE              CA                                       93238 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                   319986.66                1933.25                    360                     358                  6.875                      0                      0                   0.375                   7.25 Annapolis              MD                                       21409 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      144000                 885.00                    360                     358                      7                      0                      0                   0.375                  7.375 Virginia Beach         VA                                       23454 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      212000                1192.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85050 Condominium                            212000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      397216                2234.34                    360                     358                    6.5                      0                      0                    0.25                   6.75 ALBUQUERQUE            NM                                       87122 PUD                                    397216                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    278136.5                2097.54                    360                     355                  7.875                      0                      0                   0.375                   8.25 TIGARD                 OR                                       97223 PUD                                    279200                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GIII                     G02                                                      373500                2100.94                    360                     358                   6.11                   0.39                      0                    0.25                   6.75 INDIO                  CA                                       92201 Single Family                          373500                20060501                     90 Radian Guaranty                      1.00E+17                   2.875               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      251800                1704.90                    360                     356                  7.875                      0                      0                    0.25                  8.125 RIO RANCHO             NM                                       87124 PUD                                    251800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  2.235                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                   168727.36                1055.59                    360                     357                      6                      0                      0                   0.375                  6.375 NORCROSS               GA                                       30092 PUD                                    169200                20060401                     80 No MI                                1.00E+17                    2.25               20130301                 11.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20360301 AFL2
GI                       G02                                                      160140                1017.56                    360                     358                   7.25                      0                      0                   0.375                  7.625 SAHUARITA              AZ                                       85629 PUD                                    160140                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      327732                1877.64                    360                     358                    6.5                      0                      0                   0.375                  6.875 VAIL                   AZ                                       85641 PUD                                    327732                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      348000                1993.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 Oakley                 CA                                       94561 PUD                                    348000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      160000                1174.02                    360                     360                  7.625                      0                      0                   0.375                      8 LOUISVILLE             KY                                       40206 2-4 Family                             160000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   343605.16                2234.42                    360                     357                  6.375                      0                      0                   0.375                   6.75 LOS ANGELES            CA                                       90003 2-4 Family                             344500                20060401                     65 No MI                                                            2.25               20110301                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                       65318                 428.65                    360                     360                    7.5                      0                      0                   0.375                  7.875 Fort Mill              SC                                       29715 PUD                                     65318                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      177000                1106.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 Ocean View             DE                                       19970 PUD                                    177000                20060601            42.65000153 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      327650                1774.77                    360                     358                  6.125                      0                      0                   0.375                    6.5 Lincoln                CA                                       95648 PUD                                    327650                20060501            67.19999695 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      225000                1385.36                    360                     360                  5.875                      0                      0                   0.375                   6.25 Scottsdale             AZ                                       85251 Single Family                          225000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                       72000                 495.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 Etowah                 TN                                       37331 Single Family                           72000                20060701                     80 No MI                                                            2.25               20110601                  14.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      569190                3676.02                    360                     357                  7.375                      0                      0                   0.375                   7.75 Glenn Dale             MD                                       20769 Single Family                          569190                20060401                     80 No MI                                                            2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      148050                1033.27                    360                     359                      8                      0                      0                   0.375                  8.375 Federal Way            WA                                       98001 Single Family                          148050                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                     1415001                7517.19                    360                     358                  6.125                      0                      0                    0.25                  6.375 ATLANTA                GA                                       30327 Single Family                         1415001                20060501            74.47000122 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      195000                1279.69                    360                     357                  7.625                      0                      0                    0.25                  7.875 ARBUCKLE               CA                                       95912 Single Family                          195000                20060401            73.58000183 No MI                                1.00E+17                    3.75               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      322500                2082.81                    360                     358                    7.5                      0                      0                    0.25                   7.75 BERWYN                 IL                                       60402 2-4 Family                             322500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.75                    3.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      436000                2679.58                    360                     358                  7.125                      0                      0                    0.25                  7.375 MELBOURNE              FL                                       32940 PUD                                    436000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      240000                1375.00                    360                     357                  6.625                      0                      0                    0.25                  6.875 LONG BEACH             CA                                       90807 Condominium                            240000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      392431                2370.94                    360                     358                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89108 PUD                                    392431                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   156748.15                1057.74                    360                     358                   6.75                      0                      0                   0.375                  7.125 MEREDITH               NH                                        3253 Condominium                            157000                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      392000                2817.50                    360                     356                  8.375                      0                      0                    0.25                  8.625 EAST FALMOUTH          MA                                        2536 Single Family                          392000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 14.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                   726980.96                3937.81                    360                     358                   6.25                      0                      0                    0.25                    6.5 CERES                  CA                                       95307 Single Family                          728000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                    2.5                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   576646.35                4647.51                    360                     357                   8.75                      0                      0                    0.25                      9 LITTLETON              NC                                       27850 Single Family                          577600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     15                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      247200                1648.00                    360                     356                   7.75                      0                      0                    0.25                      8 LAKE COMO              NJ                                        7719 Single Family                          247200                20060301                     80 No MI                                1.00E+17                    2.75               20110201                     14                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                   202499.98                1560.94                    360                     357                      9                      0                      0                    0.25                   9.25 WEST ORANGE            NJ                                        7052 Single Family                          202500                20060401                     90 GE Capital MI                        1.00E+17                    2.75               20110301                  15.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                   444173.05                2923.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORANGE                 CA                                       92868 Single Family                          445000                20060501            71.19999695 No MI                                1.00E+17                    2.25               20110401                 12.875                    2.5                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      320000                1800.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 OAKLAND                CA                                       94603 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      226320                1438.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 LAKE HAVASU CITY       AZ                                       86403 2-4 Family                             226320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       78000                 479.38                    360                     360                      7                      0                      0                   0.375                  7.375 BLADENSBURG            MD                                       20710 Condominium                             78000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    90877.47                 667.73                    360                     358                  7.625                      0                      0                   0.375                      8 ATL                    GA                                       30311 Single Family                           91000                20060501            68.94000244 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      152800                1002.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 St Petersburg          FL                                       33709 Single Family                          152800                20060601                     80 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      207200                1295.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 GLENDALE               AZ                                       85304 Single Family                          207200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      111764                 780.02                    360                     359                      8                      0                      0                   0.375                  8.375 San Antonio            TX                                       78254 PUD                                    111764                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      121520                 696.21                    360                     358                  6.625                      0                      0                    0.25                  6.875 PALM HARBOR            FL                                       34683 Condominium                            121520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   998187.08                6320.68                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89129 Single Family                         1000000                20060501            64.51999664 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      185750                1238.33                    360                     357                   7.75                      0                      0                    0.25                      8 DOUGLASVILLE           GA                                       30135 PUD                                    185750                20060401            94.98000336 Mortgage Guaranty In                 1.00E+17                    2.25               20110301                     14                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      436000                2679.58                    360                     358                  7.125                      0                      0                    0.25                  7.375 LOS ANGELES            CA                                       91306 Single Family                          436000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      476000                2727.08                    360                     358                  6.625                      0                      0                    0.25                  6.875 HAYWARD                CA                                       94545 Single Family                          476000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   188999.48                 964.69                    360                     358                  5.875                      0                      0                    0.25                  6.125 VERNON                 CT                                        6066 Single Family                          189000                20060501                  78.75 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      231200                1396.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 Norwalk                CT                                        6850 Condominium                            231200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      120800                 679.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 ORLANDO                FL                                       32812 Condominium                            120800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                   129599.95                 796.50                    360                     358                      7                      0                      0                   0.375                  7.375 Orlando                FL                                       32807 Single Family                          129600                20060501            78.55000305 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      519200                2974.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90019 Single Family                          519200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      103500                 722.34                    360                     356                  8.125                      0                      0                    0.25                  8.375 COLLINGDALE            PA                                       19023 2-4 Family                             103500                20060301                     90 PMI                                  1.00E+17                    2.75               20110201                 14.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G01                                                   431919.72                2789.48                    360                     357                  7.375                      0                      0                   0.375                   7.75 Hanover                PA                                       17331 PUD                                    431920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      320000                2066.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Miami                  FL                                       33161 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   9.95                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      168000                 997.50                    360                     356                  6.875                      0                      0                    0.25                  7.125 WILLOW GROVE           PA                                       19090 Single Family                          168000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G01                                                      286400                2058.50                    360                     356                  8.375                      0                      0                    0.25                  8.625 LOWELL                 MA                                        1851 Single Family                          286400                20060301            94.98999786 Mortgage Guaranty In                 1.00E+17                    2.75               20110201                 14.625                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                    98886.88                 676.72                    360                     356                      7                      0                      0                    0.25                   7.25 LAKE PLACID            FL                                       33852 Single Family                           99200                20060301                     80 No MI                                1.00E+17                    2.75               20110201                  13.25                    2.5                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G03                                                      126600                 778.06                    360                     360                      7                      0                      0                   0.375                  7.375 JACKSONVILLE           FL                                       32224 PUD                                    126600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      346320                2236.65                    360                     358                  7.375                      0                      0                   0.375                   7.75 North Bergen           NJ                                        7047 Single Family                          346320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   196184.79                1323.86                    360                     358                   6.75                      0                      0                   0.375                  7.125 WEST PALM BEACH        FL                                       33414 Condominium                            196500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   121424.48                 923.49                    360                     359                      8                      0                      0                   0.375                  8.375 Coconut Creek          FL                                       33063 Condominium                            121500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      350552                2190.95                    360                     360                  7.125                      0                      0                   0.375                    7.5 Peoria                 AZ                                       85383 Single Family                          350552                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      154550                 933.74                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAWRENCEVILLE          GA                                       30043 PUD                                    154550                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      152000                1076.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 COVINGTON              GA                                       30016 Single Family                          152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108375                 711.21                    360                     360                    7.5                      0                      0                   0.375                  7.875 SOUTH TUCSON           AZ                                       85713 Single Family                          108375                20060701                     75 No MI                                                            2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                       65600                 410.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 GRIFFIN                GA                                       30223 Single Family                           65600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1391.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Plainfield             NJ                                        7060 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      248800                1321.75                    360                     358                      6                      0                      0                   0.375                  6.375 Everett                WA                                       98203 Single Family                          248800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   619997.68                4391.65                    360                     357                  8.125                      0                      0                   0.375                    8.5 Destin                 FL                                       32541 Condominium                            620000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   109903.86                 761.96                    360                     356                  7.125                      0                      0                    0.25                  7.375 PALM BAY               FL                                       32909 Single Family                          110320                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 13.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      288000                1860.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Ft Lauderdale          FL                                       33312 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      616000                4555.83                    360                     356                  8.625                      0                      0                    0.25                  8.875 SEABROOK               NH                                        3074 Condominium                            616000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 14.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      231200                1252.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Bonney Lake            WA                                       98391 PUD                                    231200                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                       91900                 497.79                    360                     356                   6.25                      0                      0                    0.25                    6.5 ALLENTOWN              PA                                       18102 Single Family                           91900                20060301            78.61000061 No MI                                1.00E+17                    2.75               20110201                   12.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      244000                1677.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 PALM COAST             FL                                       32164 Single Family                          244000                20060501            74.70999908 No MI                                1.00E+17                    2.25               20110401                  13.25                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      440000                2429.17                    360                     358                  6.375                      0                      0                    0.25                  6.625 HOLLYWOOD              FL                                       33021 Single Family                          440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   527413.59                2856.82                    360                     358                   6.25                      0                      0                    0.25                    6.5 TRACY                  CA                                       95377 Single Family                          528000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      370000                2235.42                    360                     359                  6.875                      0                      0                   0.375                   7.25 N LAS VEGAS            NV                                       89084 Single Family                          370000                20060601            68.51999664 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      400000                2166.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 BERKELEY               CA                                       94702 Single Family                          400000                20060501            65.04000092 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      108400                 745.25                    360                     358                  7.875                      0                      0                   0.375                   8.25 Coeur D Alene          ID                                       83814 Single Family                          108400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      325268                1761.87                    360                     358                  6.125                      0                      0                   0.375                    6.5 Murrieta               CA                                       92563 PUD                                    325268                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      156000                 893.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85019 Single Family                          156000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       94500                 590.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 Jacksonville           FL                                       32210 Single Family                           94500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      488000                3050.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 SAN JOSE               CA                                       95133 Condominium                            488000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      588000                3430.00                    360                     358                   6.75                      0                      0                    0.25                      7 CAMARILLO              CA                                       93010 Single Family                          588000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      217600                1156.00                    360                     358                  6.125                      0                      0                    0.25                  6.375 BENSENVILLE            IL                                       60106 Single Family                          217600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   494998.69                2423.44                    360                     358                  5.625                      0                      0                    0.25                  5.875 PASO ROBLES            CA                                       93446 Single Family                          495000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      351192                1975.46                    360                     357                    6.5                      0                      0                    0.25                   6.75 PERRIS                 CA                                       92570 Single Family                          351192                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      280000                1545.83                    360                     357                  6.375                      0                      0                    0.25                  6.625 LAKEWOOD               CA                                       90715 Condominium                            280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      146800                1024.54                    360                     357                      8                      0                      0                   0.375                  8.375 Sarasota               FL                                       34233 Condominium                            146800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      122400                 828.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 Baltimore              MD                                       21215 Townhouse                              122500                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      127992                 706.62                    360                     359                   6.25                      0                      0                   0.375                  6.625 College Park           GA                                       30349 Single Family                          127992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      207200                1187.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 PERRIS                 CA                                       92570 Single Family                          207200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       82400                 549.33                    360                     359                  7.625                      0                      0                   0.375                      8 Tucson                 AZ                                       85705 Single Family                           82400                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   123893.24                 804.26                    360                     359                  6.375                      0                      0                   0.375                   6.75 ADAIRSVILLE            GA                                       30103 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      123200                 872.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Homestead              FL                                       33033 Townhouse                              123200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   292779.44                1799.37                    360                     357                      7                      0                      0                   0.375                  7.375 ALEXANDRIA             VA                                       22315 Townhouse                              292800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      231000                1588.13                    360                     360                  7.875                      0                      0                   0.375                   8.25 Lehigh Acres           FL                                       33972 Single Family                          231000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   367665.31                2606.10                    360                     358                   7.25                      0                      0                   0.375                  7.625 WEST PALM BEACH        FL                                       33418 PUD                                    368200                20060501            78.45999908 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      176050                 953.60                    360                     359                  6.125                      0                      0                   0.375                    6.5 NORCROSS               GA                                       30092 PUD                                    176050                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      110250                 689.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 INDIANAPOLIS           IN                                       46237 PUD                                    110250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   139789.54                 978.90                    360                     358                  7.125                      0                      0                   0.375                    7.5 North Chicago          IL                                       60064 Single Family                          140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                     97757.6                 652.00                    360                     357                  6.625                      0                      0                   0.375                      7 OGDEN                  UT                                       84404 Single Family                           98000                20060401                     80 No MI                                                            2.25               20110301                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      232792                1333.70                    360                     359                  6.625                      0                      0                    0.25                  6.875 POINCIANA              FL                                       34759 PUD                                    232792                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      336353                1786.88                    360                     359                  6.125                      0                      0                    0.25                  6.375 NORTH LAS VEGAS        NV                                       89084 PUD                                    336353                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      254368                1589.80                    360                     359                   7.25                      0                      0                    0.25                    7.5 JACKSONVILLE           FL                                       32218 PUD                                    254368                20060601                     90 Republic MIC                         1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1000000                5729.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 SAN DIEGO              CA                                       92127 PUD                                   1000000                20060501            69.79000092 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      169600                1042.33                    360                     358                      7                      0                      0                   0.375                  7.375 MYRTLE BEACH           SC                                       29579 PUD                                    169600                20060501                     80 No MI                                                            3.75               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      431200                2425.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 SAN DIEGO              CA                                       92113 2-4 Family                             431200                20060701                     80 No MI                                                               3               20110601                  11.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      209049                1175.90                    360                     360                  6.375                      0                      0                   0.375                   6.75 EL CAJON               CA                                       92020 Condominium                            209049                20060701                     80 No MI                                                            5.25               20110601                  11.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      416000                2513.33                    360                     360                  6.875                      0                      0                   0.375                   7.25 LIVERMORE              CA                                       94551 Single Family                          416000                20060701                     80 No MI                                                            3.25               20110601                  13.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      391000                2241.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 BROOKLYN               NY                                       11203 2-4 Family                             391200                20060501                     80 No MI                                                               3               20110401                 11.875                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      175920                1172.80                    360                     359                  7.625                      0                      0                   0.375                      8 CHICAGO                IL                                       60612 Condominium                            175920                20060601                     80 No MI                                                            5.25               20110501                     13                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      420000                2972.73                    360                     360                   7.25                      0                      0                   0.375                  7.625 POMPANO BEACH          FL                                       33073 PUD                                    420000                20060801                     80 No MI                                                             3.5               20110701                 12.625                  4.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                      426400                2576.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 TURLOCK                CA                                       95382 Single Family                          426400                20060801                     80 No MI                                                               3               20110701                  12.25                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      204000                1445.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 HOMESTEAD              FL                                       33032 PUD                                    204000                20060701                     80 No MI                                                            5.25               20110601                   13.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      292000                1794.58                    360                     360                      7                      0                      0                   0.375                  7.375 ISLIP TERRACE          NY                                       11751 Single Family                          292000                20060801                     80 No MI                                                            4.25               20110701                 12.375                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GII                      G02                                                      244000                1623.34                    360                     360                  6.625                      0                      0                   0.375                      7 CARMEL                 NY                                       10512 Single Family                          244000                20060701                     80 No MI                                                            4.25               20110601                     12                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       93600                 615.95                    360                     360                  7.125                      0                      0                   0.375                    7.5 BATTLE CREEK           MI                                       49015 Single Family                           93600                20060701                     80 No MI                                                           3.875               20110601                   12.5                  3.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      208000                1278.33                    360                     360                      7                      0                      0                   0.375                  7.375 ALEXANDRIA             VA                                       22309 Condominium                            208000                20060701                     80 No MI                                                            3.25               20110601                 12.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   229562.46                1637.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 NEWARK                 NJ                                        7103 2-4 Family                             231200                20060601                     80 No MI                                                            5.25               20110501                   13.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      308000                1892.92                    360                     360                      7                      0                      0                   0.375                  7.375 MANASSAS               VA                                       20109 PUD                                    308000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   199872.47                1502.53                    360                     359                  7.875                      0                      0                   0.375                   8.25 NORWICH                CT                                        6360 Single Family                          200000                20060601                     80 No MI                                                            5.25               20110501                  13.25                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      182000                1137.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 TEHACHAPI              CA                                       93561 Single Family                          182000                20060701                     80 No MI                                                               3               20110601                   12.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                      133200                 874.13                    360                     360                    7.5                      0                      0                   0.375                  7.875 HIALEAH                FL                                       33016 Condominium                            133200                20060801                     80 No MI                                                               3               20090701                 13.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360701 ADN1
GI                       G03                                                      224000                1494.81                    360                     360                   7.25                      0                      0                   0.375                  7.625 UNIONTOWN              OH                                       44685 Single Family                          224000                20060701                     80 No MI                                                           3.375               20110601                 12.625                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GII                      G02                                                      182400                1045.00                    360                     360                    6.5                      0                      0                   0.375                  6.875 ENFIELD                CT                                        6082 Single Family                          182400                20060701                     80 No MI                                                               3               20110601                 11.875                      3                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       87200                 655.10                    360                     360                  7.875                      0                      0                   0.375                   8.25 SUGARLAND              TX                                       77478 PUD                                     87200                20060701                     80 No MI                                                            4.25               20110601                  13.25                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      133600                 960.25                    360                     360                   8.25                      0                      0                   0.375                  8.625 DEARBORN               MI                                       48126 Single Family                          133600                20060701                     80 No MI                                                             3.5               20110601                 13.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      292000                1672.92                    360                     360                    6.5                      0                      0                   0.375                  6.875 BRONX                  NY                                       10469 Townhouse                              292000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G01                                                      138400                1038.00                    360                     359                  8.625                      0                      0                   0.375                      9 WILLS POINT            TX                                       75169 Single Family                          138400                20060601                     80 No MI                                                            5.25               20090501                     15                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 ADN1
GI                       G03                                                      166400                1079.69                    360                     360                      7                      0                      0                   0.375                  7.375 RIXEYVILLE             VA                                       22737 Single Family                          166400                20060701                     80 No MI                                                           4.375               20110601                 12.375                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      134880                 885.15                    360                     360                    7.5                      0                      0                   0.375                  7.875 CHICAGO                IL                                       60637 Condominium                            134880                20060701                     80 No MI                                                            5.25               20110601                 12.875                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      198800                1304.63                    360                     360                    7.5                      0                      0                   0.375                  7.875 WALDORF                MD                                       20603 PUD                                    198800                20060701                     80 No MI                                                               3               20110601                 12.875                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      313856                2157.76                    360                     360                  7.875                      0                      0                   0.375                   8.25 BELLEVILLE             MI                                       48111 PUD                                    313856                20060701                     80 No MI                                                            5.25               20110601                  13.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      130000                 897.88                    360                     360                      7                      0                      0                   0.375                  7.375 VILLA PARK             IL                                       60181 PUD                                    130000                20060701                     80 No MI                                                            4.25               20110601                 12.375                  4.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      345600                1908.00                    360                     360                   6.25                      0                      0                   0.375                  6.625 UNIONDALE              NY                                       11553 Single Family                          345600                20060801                     80 No MI                                                             3.5               20110701                 11.625                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      169600                1042.33                    360                     360                      7                      0                      0                   0.375                  7.375 KEENE                  NH                                        3431 Single Family                          169600                20060701                     80 No MI                                                               3               20110601                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      340000                2125.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22191 Single Family                          340000                20060701                     80 No MI                                                               3               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      316800                2026.48                    360                     360                  6.875                      0                      0                   0.375                   7.25 ANCHORAGE              AK                                       99508 2-4 Family                             316800                20060701                     80 No MI                                                           3.125               20110601                  12.25                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                   112042.93                 737.57                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60103 Condominium                            112080                20060601                     80 No MI                                                           3.875               20110501                   12.5                   2.75                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 ADN1
GII                      G03                                                      240000                1450.00                    360                     360                  6.875                      0                      0                   0.375                   7.25 LAKE WORTH             FL                                       33462 PUD                                    240000                20060801                     80 No MI                                                            3.75               20110701                  12.25                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                      200000                1187.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 COON RAPIDS            MN                                       55448 Single Family                          200000                20060701            79.05000305 No MI                                                             3.5               20110601                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      400800                2938.24                    360                     360                  8.125                      0                      0                   0.375                    8.5 BROOKLYN               NY                                       11234 2-4 Family                             400800                20060701                     80 No MI                                                           4.375               20090601                   14.5                  3.125                       2 First Lien                                    N                                            0 No_PP                                     480                      36 N                                    20360601 ADN1
GI                       G03                                                      240000                1866.70                    360                     360                   8.25                      0                      0                   0.375                  8.625 EAST PROVIDENCE        RI                                        2914 Single Family                          240000                20060701                     80 No MI                                                            3.75               20110601                 13.625                      4                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      308000                1925.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 WEST ISLIP             NY                                       11795 Single Family                          308000                20060801                     80 No MI                                                            4.25               20110701                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                      220450                1331.89                    360                     359                  6.875                      0                      0                   0.375                   7.25 FORT WORTH             TX                                       76248 PUD                                    220450                20060601                     80 No MI                                                            4.25               20110501                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      220000                1443.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 TULARE                 CA                                       93274 Single Family                          220000                20060701                     80 No MI                                                            3.75               20110601                 12.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      288000                1964.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 LINDENHURST            NY                                       11757 Single Family                          288000                20060701                     80 No MI                                                            3.75               20110601                  12.25                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      197600                1296.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 CHAMPLIN               MN                                       55316 Single Family                          197600                20060701                     80 No MI                                                            5.25               20110601                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      500000                3125.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LOS ANGELES            CA                                       90042 2-4 Family                             500000                20060701                     80 No MI                                                            3.75               20110601                   12.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      172000                1202.65                    360                     360                  7.125                      0                      0                   0.375                    7.5 LAKE WORTH             FL                                       33463 PUD                                    172000                20060701                     80 No MI                                                               3               20110601                   12.5                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                   261536.42                1677.61                    360                     358                   6.25                      0                      0                   0.375                  6.625 SAN JACINTO            CA                                       92583 Single Family                          262000                20060501                     80 No MI                                                            3.75               20110401                 12.625                  2.625                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      288800                1805.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 ST PAUL                TX                                       75098 PUD                                    288800                20060701                     80 No MI                                                            5.25               20110601                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      121520                 949.38                    360                     357                      9                      0                      0                   0.375                  9.375 MIAMI                  FL                                       33015 Condominium                            121520                20060401                     80 No MI                                                            2.75               20110301                 14.375                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      416000                2643.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 EAST ELMHURST          NY                                       11369 Townhouse                              416000                20060801                     80 No MI                                                             3.5               20110701                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GII                      G03                                                      378408                2246.80                    360                     360                   6.75                      0                      0                   0.375                  7.125 LANCASTER              CA                                       93536 Single Family                          378408                20060701                     80 No MI                                                             3.5               20110601                 12.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       83120                 661.34                    360                     360                    8.5                      0                      0                   0.375                  8.875 CHARLOTTE              NC                                       28212 Single Family                           83120                20060701                     80 No MI                                                            5.25               20110601                 13.875                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      460000                3198.43                    360                     360                  7.625                      0                      0                   0.375                      8 ONTARIO                CA                                       91761 Single Family                          460000                20060701                     80 No MI                                                           5.375               20110601                     13                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      291400                1487.35                    360                     359                   5.75                      0                      0                   0.375                  6.125 SAN DIEGO              CA                                       92115 Condominium                            291400                20060601                     80 No MI                                                            4.25               20090501                 12.125                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 ADN1
GI                       G03                                                      513434                3208.96                    360                     359                  7.125                      0                      0                   0.375                    7.5 STOCKTON               CA                                       95209 PUD                                    513434                20060601                     80 No MI                                                           4.125               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      238524                1366.54                    360                     359                    6.5                      0                      0                   0.375                  6.875 OCEANSIDE              CA                                       92057 Condominium                            238524                20060601                     80 No MI                                                            4.25               20090501                 12.875                   3.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 ADN1
GII                      G01                                                      340800                1952.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 RANCHO CUCAMONGA       CA                                       91739 Single Family                          340800                20060801                     80 No MI                                                            3.75               20090701                 12.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360701 ADN1
GII                      G02                                                      312000                1787.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 LINDENHURST            NY                                       11757 Single Family                          312000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      292000                1764.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 PHELAN                 CA                                       92371 Single Family                          292000                20060801                     80 No MI                                                            3.75               20110701                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                   298985.52                2170.13                    360                     359                    7.5                      0                      0                   0.375                  7.875 APPLE VALLEY           CA                                       92308 Single Family                          299300                20060601                     80 No MI                                                            3.75               20110501                 13.875                  3.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      188000                1378.22                    360                     360                  8.125                      0                      0                   0.375                    8.5 LAKE IN THE HILLS      IL                                       60156 Single Family                          188000                20060701                     80 No MI                                                           3.625               20110601                   13.5                  3.375                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G03                                                      408000                2465.00                    360                     360                  6.875                      0                      0                   0.375                   7.25 SAN DIEGO              CA                                       92114 2-4 Family                             408000                20060701                     80 No MI                                                               3               20110601                  12.25                   3.25                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   558776.34                3963.64                    360                     357                   7.25                      0                      0                   0.375                  7.625 FLUSHING               NY                                       11354 2-4 Family                             560000                20060401                     70 No MI                                                            2.75               20110301                 13.625                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      215960                1282.26                    360                     359                   6.75                      0                      0                   0.375                  7.125 MONROE                 WA                                       98272 Single Family                          215960                20060601                     80 No MI                                                             3.5               20110501                 13.125                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      345250                1942.03                    360                     360                  6.375                      0                      0                   0.375                   6.75 VICTORVILLE            CA                                       92392 Single Family                          345250                20060801                     80 No MI                                                            4.25               20110701                  11.75                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                   233863.42                1596.61                    360                     359                  6.875                      0                      0                   0.375                   7.25 APPLE VALLEY           CA                                       92308 Single Family                          234046                20060601                     80 No MI                                                               3               20110501                  12.25                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      276000                1725.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 STERLING               VA                                       20164 PUD                                    276000                20060701                     80 No MI                                                               4               20110601                   13.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      283200                1829.00                    360                     360                  7.375                      0                      0                   0.375                   7.75 ROOSEVELT              NY                                       11575 Single Family                          283200                20060801                     80 No MI                                                            5.25               20110701                  12.75                  3.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                    99991.64                 645.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 FERNDALE               MI                                       48220 Single Family                          100000                20060401                     80 No MI                                                            2.75               20110301                  13.75                  4.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      220800                1495.00                    360                     360                   7.75                      0                      0                   0.375                  8.125 WOODBRIDGE             VA                                       22193 PUD                                    220800                20060701                     80 No MI                                                            4.25               20110601                 13.125                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      252400                1446.04                    360                     360                    6.5                      0                      0                   0.375                  6.875 SAN DIEGO              CA                                       92139 Condominium                            252400                20060701                     80 No MI                                                             3.5               20110601                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      271200                1469.00                    360                     360                  6.125                      0                      0                   0.375                    6.5 GERMANTOWN             MD                                       20876 PUD                                    271200                20060701                     80 No MI                                                             3.5               20110601                   11.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      320000                1866.67                    360                     360                  6.625                      0                      0                   0.375                      7 STOCKTON               CA                                       95206 Single Family                          320000                20060801                     80 No MI                                                            3.25               20110701                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G02                                                      280000                1839.40                    360                     360                    6.5                      0                      0                   0.375                  6.875 SOUND BEACH            NY                                       11789 Single Family                          280000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      268000                1647.08                    360                     360                      7                      0                      0                   0.375                  7.375 HYATTSVILLE            MD                                       20781 Single Family                          268000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      422500                3100.16                    360                     360                  7.625                      0                      0                   0.375                      8 GEORGETOWN             MA                                        1833 Single Family                          422500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                     14                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      255520                1330.83                    360                     359                  5.875                      0                      0                   0.375                   6.25 Fredericksbrg          VA                                       22407 Single Family                          255520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       88000                 595.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 Lorain                 OH                                       44052 Single Family                           88000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      140000                 918.75                    360                     356                  7.625                      0                      0                    0.25                  7.875 FORT WORTH             TX                                       76132 2-4 Family                             140000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 13.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      290000                1691.67                    360                     359                  6.625                      0                      0                   0.375                      7 Mansfield              TX                                       76063 Single Family                          290000                20060601            79.44999695 No MI                                1.00E+17                    2.25               20110501                     12                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      277500                1965.63                    360                     360                  8.125                      0                      0                   0.375                    8.5 Bend                   OR                                       97701 Single Family                          277500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      140706                 864.76                    360                     358                      7                      0                      0                   0.375                  7.375 Gainesville            FL                                       32653 PUD                                    140706                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      113360                 791.16                    360                     360                      8                      0                      0                   0.375                  8.375 HARVEST                AL                                       35749 Single Family                          113360                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      118950                 681.48                    360                     355                    6.5                      0                      0                   0.375                  6.875 Warrenville            IL                                       60555 PUD                                    118950                20060201                     65 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                      425000                2611.98                    360                     357                  7.125                      0                      0                    0.25                  7.375 KENSINGTON             MD                                       20895 Single Family                          425000                20060401            73.91000366 No MI                                1.00E+17                    3.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   295999.27                1695.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 VICTORVILLE            CA                                       92392 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      240000                1625.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 Bakersfield            CA                                       93304 2-4 Family                             240000                20060501                     75 No MI                                                            2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                   524086.89                3492.51                    360                     358                   6.75                      0                      0                    0.25                      7 MUKILTEO               WA                                       98275 PUD                                    524950                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   416068.98                2258.70                    360                     357                   6.25                      0                      0                    0.25                    6.5 PERRIS                 CA                                       92570 Single Family                          416990                20060401            78.91999817 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      225880                1294.10                    360                     357                  6.625                      0                      0                    0.25                  6.875 ADELANTO               CA                                       92301 Single Family                          225880                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      531000                3429.38                    360                     358                    7.5                      0                      0                    0.25                   7.75 SAN JOSE               CA                                       95130 Single Family                          531000                20060501            74.58000183 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      368000                1840.00                    360                     358                   5.75                      0                      0                    0.25                      6 WASHINGTON             DC                                       20002 Single Family                          368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      732000                4727.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 MONROVIA               CA                                       91016 Single Family                          732000                20060501                     80 No MI                                                            2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      423200                2424.58                    360                     357                  6.625                      0                      0                    0.25                  6.875 RANCHO CUCAMONGA       CA                                       91737 Single Family                          423200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      526960                2909.26                    360                     358                  6.375                      0                      0                    0.25                  6.625 ATLANTA                GA                                       30363 Condominium                            526960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      157500                1050.00                    360                     358                  7.625                      0                      0                   0.375                      8 Saint Louis            MO                                       63109 2-4 Family                             157500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   229999.72                1365.62                    360                     353                   6.75                      0                      0                   0.375                  7.125 Delray Beach           FL                                       33444 2-4 Family                             230000                20051201            58.22999954 No MI                                1.00E+17                    2.25               20101101                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GI                       G02                                                   107993.75                 753.71                    360                     359                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21231 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      350000                2260.42                    360                     358                  7.375                      0                      0                   0.375                   7.75 LOS ANGELES            CA                                       91331 Single Family                          350000                20060501            60.86999893 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      236000                1548.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 NEW HOPE               MN                                       55427 Single Family                          236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      212000                1391.25                    360                     357                    7.5                      0                      0                   0.375                  7.875 Fort Washington        MD                                       20744 PUD                                    212000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      143856                 839.16                    360                     358                  6.625                      0                      0                   0.375                      7 ALLEN                  TX                                       75002 Single Family                          143856                20060501                     80 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    95880.24                 729.67                    360                     358                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48219 Single Family                           96000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      187500                1308.59                    360                     358                      8                      0                      0                   0.375                  8.375 Everett                WA                                       98201 Single Family                          187500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      139200                 971.50                    360                     358                      8                      0                      0                   0.375                  8.375 Gastonia               NC                                       28056 Single Family                          139200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   629437.56                4141.94                    360                     358                    6.5                      0                      0                   0.375                  6.875 Orange                 CA                                       92867 Single Family                          630500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                    97300.19                 674.10                    360                     356                      7                      0                      0                   0.375                  7.375 EVANSVILLE             IN                                       47711 Single Family                           97600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      580000                3020.83                    360                     353                  5.875                      0                      0                   0.375                   6.25 SAN JOSE               CA                                       95008 Single Family                          580000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                  11.25                   3.25                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GI                       G02                                                      138400                 908.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Sun City               AZ                                       85351 PUD                                    138400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       72975                 509.30                    360                     358                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60620 Single Family                           72975                20060501            74.45999908 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      210360                1227.10                    360                     358                  6.625                      0                      0                   0.375                      7 Kenmore                WA                                       98028 Condominium                            210360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      405156                2658.84                    360                     357                    7.5                      0                      0                   0.375                  7.875 LINCOLN                CA                                       95648 PUD                                    405156                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      108050                 742.84                    360                     358                  7.875                      0                      0                   0.375                   8.25 San Antonio            TX                                       78261 PUD                                    108050                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   267579.68                1393.64                    360                     356                  5.875                      0                      0                   0.375                   6.25 Minnetonka             MN                                       55343 Single Family                          268000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                   327017.16                2293.42                    360                     356                  7.125                      0                      0                   0.375                    7.5 Davenport              FL                                       33896 Single Family                          328000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      487500                2894.53                    360                     356                   6.75                      0                      0                   0.375                  7.125 Mission Viejo          CA                                       92691 Single Family                          487500                20060301            63.31000137 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                   155442.34                1117.60                    360                     355                  7.375                      0                      0                   0.375                   7.75 Lehigh Acres           FL                                       33971 Single Family                          156000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                      134300                 867.35                    360                     356                  7.375                      0                      0                   0.375                   7.75 Hampton                GA                                       30228 Single Family                          134300                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      994000                6626.67                    360                     358                  7.625                      0                      0                   0.375                      8 CORAL GABLES           FL                                       33134 Single Family                          994000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      500000                2916.67                    360                     356                  6.625                      0                      0                   0.375                      7 Bluffton               SC                                       29910 Single Family                          500000                20060301            64.94000244 No MI                                                            2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G01                                                      312436                1790.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Beaumont               CA                                       92223 Single Family                          312436                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      228750                1596.48                    360                     358                      8                      0                      0                   0.375                  8.375 Victorville            CA                                       92394 Single Family                          228750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      144000                1005.00                    360                     359                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85033 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      269250                1823.05                    360                     356                   7.75                      0                      0                   0.375                  8.125 Gilbert                AZ                                       85233 Single Family                          269250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      187124                1072.06                    360                     356                    6.5                      0                      0                   0.375                  6.875 ORLANDO                FL                                       32835 Condominium                            187124                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      570115                3147.51                    360                     357                   6.25                      0                      0                   0.375                  6.625 ANTHEM                 AZ                                       85086 Single Family                          570115                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      176800                 957.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 WINDSOR MILL           MD                                       21244 PUD                                    176800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      137000                 827.71                    360                     357                      7                      0                      0                    0.25                   7.25 GLENDALE               AZ                                       85301 Single Family                          137000                20060401            72.87000275 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      136500                 881.56                    360                     358                  7.375                      0                      0                   0.375                   7.75 Canyon Lake            TX                                       78133 PUD                                    136500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      167592                 925.25                    360                     358                  6.375                      0                      0                    0.25                  6.625 QUEEN CREEK            AZ                                       85242 PUD                                    167740                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   395246.56                2438.24                    360                     358                      6                      0                      0                    0.25                   6.25 AGUANGA                CA                                       92536 PUD                                    396000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G01                                                      328544                1848.06                    360                     358                  6.375                      0                      0                   0.375                   6.75 Beaumont               CA                                       92223 PUD                                    328544                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G01                                                      211500                1057.50                    360                     358                   5.75                      0                      0                    0.25                      6 SYRACUSE               UT                                       84075 Single Family                          211500                20060501            76.91000366 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      148720                 929.50                    360                     357                   7.25                      0                      0                    0.25                    7.5 WEST PALM BEACH        FL                                       33409 Condominium                            148720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      333600                1668.00                    360                     358                   5.75                      0                      0                    0.25                      6 PUYALLUP               WA                                       98373 Single Family                          333600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      900000                4875.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 SANTA ROSA BEACH       FL                                       32459 Single Family                          900000                20060501            79.72000122 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      276160                1639.70                    360                     356                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89122 Single Family                          276160                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      289250                1596.90                    360                     358                  6.375                      0                      0                    0.25                  6.625 CHANDLER               AZ                                       85224 PUD                                    289250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      348000                1776.25                    360                     358                  5.875                      0                      0                    0.25                  6.125 RENO                   NV                                       89523 Single Family                          348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      304000                1456.67                    360                     357                    5.5                      0                      0                    0.25                   5.75 PARAMOUNT              CA                                       90723 Single Family                          304000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      320000                1733.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 MILILANI               HI                                       96789 Condominium                            320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                   516968.14                2748.55                    360                     358                  6.125                      0                      0                    0.25                  6.375 HACKENSACK             NJ                                        7601 Single Family                          522750                20060501                     85 Republic MIC                         1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      400000                2208.33                    360                     358                  6.375                      0                      0                    0.25                  6.625 LADERA RANCH           CA                                       92694 Condominium                            400000                20060501            76.76999664 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      180000                1162.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 DENVER                 CO                                       80213 Single Family                          180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      643200                3685.00                    360                     357                  6.625                      0                      0                    0.25                  6.875 REDONDO BEACH          CA                                       90277 Single Family                          643200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      352000                2156.00                    360                     358                  6.975                      0                      0                   0.375                   7.35 Gilbert                AZ                                       85297 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.35                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   402417.26                2454.75                    360                     356                  5.875                      0                      0                    0.25                  6.125 REISTERSTOWN           MD                                       21136 PUD                                    404000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                   239320.54                1556.64                    360                     357                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89166 PUD                                    240000                20060401            77.91999817 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      404000                2230.42                    360                     357                  6.375                      0                      0                    0.25                  6.625 SACRAMENTO             CA                                       95821 Single Family                          404000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      616000                3272.50                    360                     357                  6.125                      0                      0                    0.25                  6.375 SAN MATEO              CA                                       94403 Single Family                          616000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      424000                2650.00                    360                     357                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89135 PUD                                    424000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      186000                1085.00                    360                     357                   6.75                      0                      0                    0.25                      7 PHOENIX                AZ                                       85053 Single Family                          186000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      173920                1177.58                    360                     356                  7.875                      0                      0                    0.25                  8.125 DAVIE                  FL                                       33328 Condominium                            173920                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                      460000                2922.92                    360                     358                  7.375                      0                      0                    0.25                  7.625 SAN JOSE               CA                                       95133 Condominium                            460000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      420000                2100.00                    360                     358                   5.75                      0                      0                    0.25                      6 FALLBROOK              CA                                       92028 PUD                                    420000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      129025                 752.65                    360                     359                  6.625                      0                      0                   0.375                      7 DES MOINES             IA                                       50310 Single Family                          129025                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   163544.05                1189.12                    360                     356                    7.5                      0                      0                   0.375                  7.875 Mount Dora             FL                                       32757 Single Family                          164000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G01                                                   101399.88                 464.75                    360                     358                   5.25                      0                      0                    0.25                    5.5 BALTIMORE              MD                                       21206 Single Family                          101400                20060501            75.11000061 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      436000                2361.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 STANTON                CA                                       90680 Single Family                          436000                20060501            76.48999786 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   256992.78                1422.17                    360                     356                  6.375                      0                      0                    0.25                  6.625 PALMDALE               CA                                       93552 Single Family                          257600                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                  1401512.83                8665.63                    360                     358                  7.125                      0                      0                    0.25                  7.375 FORT MYERS BEACH       FL                                       33931 Single Family                         1410000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                    2.5                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      500000                3020.83                    360                     358                      7                      0                      0                    0.25                   7.25 DENVER                 CO                                       80246 Single Family                          500000                20060501            79.37000275 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      297600                1891.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 Jacksonville           FL                                       32225 PUD                                    297600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   225884.93                1364.93                    360                     358                      7                      0                      0                    0.25                   7.25 COCONUT CREEK          FL                                       33073 Condominium                            225920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                    93110.68                 692.71                    360                     357                   7.75                      0                      0                   0.375                  8.125 HOUSTON                TX                                       77075 PUD                                     93295                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      224500                1192.66                    360                     357                  6.125                      0                      0                    0.25                  6.375 WILDOMAR               CA                                       92595 Single Family                          224500                20060401            49.88999939 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      268000                1535.42                    360                     358                  6.625                      0                      0                    0.25                  6.875 CASTLE ROCK            CO                                       80108 PUD                                    268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      295950                1726.37                    360                     357                  6.625                      0                      0                   0.375                      7 Oak Hill               VA                                       20171 Condominium                            295950                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      543110                3111.57                    360                     358                  6.625                      0                      0                    0.25                  6.875 FREMONT                CA                                       94539 Condominium                            543110                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      233000                1213.54                    360                     358                      6                      0                      0                    0.25                   6.25 CLERMONT               FL                                       34711 PUD                                    233000                20060501            72.80999756 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                       95920                 539.55                    360                     358                  6.375                      0                      0                   0.375                   6.75 Denver                 CO                                       80221 Single Family                           95920                20060501                     80 No MI                                                            2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                    121499.9                 734.06                    360                     358                      7                      0                      0                    0.25                   7.25 PORT ORANGE            FL                                       32127 Condominium                            121500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G01                                                      325000                1929.69                    360                     358                   6.75                      0                      0                   0.375                  7.125 RIVERSIDE              CA                                       92509 Single Family                          325000                20060501                   62.5 No MI                                1.00E+17                    2.25               20090401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 AFL2
GIII                     G02                                                   221064.37                1336.00                    360                     357                      7                      0                      0                    0.25                   7.25 ALBUQUERQUE            NM                                       87111 Single Family                          221200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      360000                2100.00                    360                     357                  6.625                      0                      0                   0.375                      7 LA PUENTE              CA                                       91744 Single Family                          360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      100400                 617.04                    360                     358                      7                      0                      0                   0.375                  7.375 SANTA TERESA           NM                                       88008 Single Family                          100400                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   649588.54                3588.54                    360                     358                  6.375                      0                      0                    0.25                  6.625 VENTURA                CA                                       93003 Single Family                          650000                20060501                  79.75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      231768                1569.26                    360                     358                   7.75                      0                      0                   0.375                  8.125 Saint Augustine        FL                                       32092 PUD                                    231768                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      226400                1226.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 FREDERICK              MD                                       21701 PUD                                    226400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   287195.49                1796.75                    360                     357                  6.125                      0                      0                    0.25                  6.375 SACRAMENTO             CA                                       95823 Single Family                          288000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   317547.42                1885.75                    360                     358                  6.875                      0                      0                    0.25                  7.125 FORT LAUDERDALE        FL                                       33301 Condominium                            317600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      275000                1346.35                    360                     357                  5.625                      0                      0                    0.25                  5.875 CAMBRIA                CA                                       93428 Single Family                          275000                20060401            32.34999847 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      179440                1102.81                    360                     357                      7                      0                      0                   0.375                  7.375 Fairburn               GA                                       30213 PUD                                    179440                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      222400                1505.83                    360                     353                  7.875                      0                      0                    0.25                  8.125 KATY                   TX                                       77494 PUD                                    222400                20051201                     80 No MI                                1.00E+17                    2.75               20101101                 14.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 ADN1
GII                      G02                                                      309424                1740.51                    360                     356                  6.375                      0                      0                   0.375                   6.75 GLENDALE               AZ                                       85310 Single Family                          309424                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      380000                2018.75                    360                     357                  6.125                      0                      0                    0.25                  6.375 SAN DIEGO              CA                                       92129 Condominium                            380000                20060401                     80 No MI                                1.00E+17                       5               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                   206399.91                1440.50                    360                     358                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32803 Single Family                          206400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      174962                1148.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 ANOKA                  MN                                       55303 PUD                                    174962                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      367920                2069.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 Manassas               VA                                       20112 Single Family                          367920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      224000                1470.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 North Kingstown        RI                                        2852 Single Family                          224000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      568050                3313.63                    360                     357                   6.75                      0                      0                    0.25                      7 ATASCADERO             CA                                       93422 Single Family                          568050                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      356000                1965.42                    360                     357                  6.375                      0                      0                    0.25                  6.625 COSTA MESA             CA                                       92626 PUD                                    356000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      610000                3812.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 Leesburg               VA                                       20176 PUD                                    610000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   199799.41                1041.14                    360                     354                      6                      0                      0                    0.25                   6.25 ANCHORAGE              AK                                       99507 Single Family                          200000                20060101                     80 No MI                                1.00E+17                    6.25               20101201                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G01                                                      250000                1302.08                    360                     357                      6                      0                      0                    0.25                   6.25 SAN MARCOS             CA                                       92069 Single Family                          250000                20060401            64.94000244 No MI                                1.00E+17                    2.75               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      270000                1743.75                    360                     357                    7.5                      0                      0                    0.25                   7.75 STANTON                CA                                       92804 Condominium                            270000                20060401                     75 No MI                                1.00E+17                    2.75               20110301                  12.75                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      216000                1237.50                    360                     357                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89141 PUD                                    216000                20060401                     80 No MI                                1.00E+17                   4.375               20110301                 12.875                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      130400                 855.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Orem                   UT                                       84057 Single Family                          130400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  4.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   137043.33                 770.87                    360                     357                    6.5                      0                      0                    0.25                   6.75 ALBUQUERQUE            NM                                       87121 PUD                                    137050                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      128000                 840.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 LAKEVILLE              MN                                       55044 Single Family                          128000                20060701            77.58000183 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G01                                                   408143.99                2508.38                    360                     358                      7                      0                      0                   0.375                  7.375 HENDERSON              NV                                       89015 Single Family                          408144                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      384000                2640.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 Keywest                FL                                       33040 Single Family                          384000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      285600                1636.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 HERNDON                VA                                       20170 Townhouse                              285600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      414750                2894.61                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85018 Single Family                          414750                20060501                     79 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      367950                2453.00                    360                     358                  7.625                      0                      0                   0.375                      8 LATHROP                CA                                       95330 Single Family                          367950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   112319.54                 757.93                    360                     358                   6.75                      0                      0                   0.375                  7.125 MONROE                 OH                                       45050 2-4 Family                             112500                20060501                     75 No MI                                1.00E+17                    2.25               20130401                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360401 AFL2
GII                      G02                                                      255000                1407.81                    360                     357                   6.25                      0                      0                   0.375                  6.625 PRIOR LAKE             MN                                       55372 Single Family                          255000                20060401                     51 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      143780                 898.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 Boca Raton             FL                                       33433 Condominium                            143780                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      161600                1043.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Crestline              CA                                       92325 Single Family                          161600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      253396                1478.14                    360                     358                  6.625                      0                      0                   0.375                      7 Tucson                 AZ                                       85737 PUD                                    253396                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   1712805.3               12884.22                    360                     358                  7.875                      0                      0                   0.375                   8.25 Fort Worth             TX                                       76179 Single Family                         1715000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      240000                1525.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 WASHINGTON             DC                                       20018 Townhouse                              240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      199920                1395.28                    360                     358                      8                      0                      0                   0.375                  8.375 IMPERIAL               CA                                       92251 Single Family                          199920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      166500                1023.28                    360                     358                      7                      0                      0                   0.375                  7.375 Apopka                 FL                                       32703 PUD                                    166500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   263132.43                1562.35                    360                     357                   6.75                      0                      0                   0.375                  7.125 Sacramento             CA                                       95819 Single Family                          264000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      142500                 920.31                    360                     358                  7.375                      0                      0                   0.375                   7.75 Denver                 CO                                       80223 Single Family                          142500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      292000                1825.00                    360                     357                   7.25                      0                      0                    0.25                    7.5 PANORAMA CITY          CA                                       91402 Condominium                            292000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      240000                1625.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 Bakersfield            CA                                       93304 2-4 Family                             240000                20060501                     75 No MI                                                            2.25               20110401                 13.125                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      455200                2560.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 WATSONVILLE            CA                                       95076 PUD                                    455200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      232700                1333.18                    360                     358                  6.625                      0                      0                    0.25                  6.875 FAIR OAKS              CA                                       95628 Single Family                          232700                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      220000                1168.75                    360                     358                  6.125                      0                      0                    0.25                  6.375 SAVANNAH               GA                                       31404 Single Family                          220000                20060501            70.97000122 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      175500                 950.63                    360                     357                   6.25                      0                      0                    0.25                    6.5 SUWANEE                GA                                       30024 PUD                                    175700                20060401            79.98999786 No MI                                1.00E+17                    3.25               20110301                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      377590                2359.94                    360                     357                   7.25                      0                      0                    0.25                    7.5 OAK HILL               VA                                       20171 Condominium                            377590                20060401                     80 No MI                                1.00E+17                    3.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      333499                1910.67                    360                     357                  6.625                      0                      0                    0.25                  6.875 BUFORD                 GA                                       30518 PUD                                    333499                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                   484127.35                2975.37                    360                     357                      7                      0                      0                   0.375                  7.375 Corona                 CA                                       92880 Single Family                          484450                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      136500                 810.47                    360                     358                   6.75                      0                      0                   0.375                  7.125 SUNRISE                FL                                       33322 Condominium                            136500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      100000                 656.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 LANCASTER              TX                                       75146 Single Family                          100000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   129599.95                 796.50                    360                     358                      7                      0                      0                   0.375                  7.375 Orlando                FL                                       32807 Single Family                          129600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      216000                1350.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Victorville            CA                                       92392 Single Family                          216000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      401250                2716.80                    360                     358                   7.75                      0                      0                   0.375                  8.125 Escondido              CA                                       92027 Single Family                          401250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                     39950.1                 304.03                    360                     358                      8                      0                      0                   0.375                  8.375 MIDDLETOWN             OH                                       45044 Single Family                           40000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  3.125                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      236850                1628.34                    360                     357                  7.875                      0                      0                   0.375                   8.25 PHOENIX                AZ                                       85041 PUD                                    236850                20060401            79.98999786 No MI                                                            2.25               20110301                  13.25                  3.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      144000                 930.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 littleton              CO                                       80120 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      248250                1629.14                    360                     356                    7.5                      0                      0                   0.375                  7.875 Buckeye                AZ                                       85326 Single Family                          248250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.875                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      331980                2040.29                    360                     356                      7                      0                      0                   0.375                  7.375 North Bergen           NJ                                        7047 Single Family                          332000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      164000                1144.58                    360                     358                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85041 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      207900                1191.09                    360                     358                    6.5                      0                      0                   0.375                  6.875 LANCASTER              CA                                       93534 Single Family                          207900                20060501                     70 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                   130947.51                 938.79                    360                     359                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30341 Single Family                          131040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      381850                2466.11                    360                     358                  7.375                      0                      0                   0.375                   7.75 Surprise               AZ                                       85379 PUD                                    381850                20060501            79.88999939 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    79273.96                 553.27                    360                     358                      8                      0                      0                   0.375                  8.375 JEFFERSONTOWN          KY                                       40299 Single Family                           79275                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      292500                2041.41                    360                     360                      8                      0                      0                   0.375                  8.375 North Las Vegas        NV                                       89030 2-4 Family                             292500                20060701                     90 Republic MIC                         1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      136000                 864.17                    360                     358                   7.25                      0                      0                   0.375                  7.625 Baltimore              MD                                       21224 2-4 Family                             136000                20060501            73.91000366 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      206000                1440.38                    360                     360                  7.125                      0                      0                   0.375                    7.5 TERRELL                TX                                       75160 Single Family                          206000                20060701                     80 No MI                                                            3.25               20110601                   12.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      272000                1870.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 MANASSAS               VA                                       20110 PUD                                    272000                20060701                     80 No MI                                                            5.25               20110601                  13.25                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      220000                1100.00                    360                     360                  5.625                      0                      0                   0.375                      6 MANASSAS               VA                                       20110 Condominium                            220000                20060701                     80 No MI                                                            3.25               20110601                     11                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      128000                 973.33                    360                     360                   8.75                      0                      0                   0.375                  9.125 GASTONIA               NC                                       28054 Single Family                          128000                20060801                     80 No MI                                                            5.25               20110701                 14.125                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      196000                1507.07                    360                     360                  8.125                      0                      0                   0.375                    8.5 LYONS                  IL                                       60534 2-4 Family                             196000                20060701                     80 No MI                                                            5.25               20110601                   13.5                  4.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      300000                1843.75                    360                     360                      7                      0                      0                   0.375                  7.375 MANASSAS               VA                                       20111 PUD                                    300000                20060701                     80 No MI                                                            3.25               20110601                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      284000                1715.83                    360                     360                  6.875                      0                      0                   0.375                   7.25 WOODBRIDGE             VA                                       22192 PUD                                    284000                20060701                     80 No MI                                                               3               20110601                  12.25                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      200000                1291.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 ALEXANDRIA             VA                                       22308 Condominium                            200000                20060701                     80 No MI                                                             3.5               20110601                  13.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      266400                1665.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 SACRAMENTO             CA                                       95834 Single Family                          266400                20060801                     80 No MI                                                            3.75               20110701                   12.5                  5.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      340000                2125.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LAURELTON              NY                                       11413 Single Family                          340000                20060801                     80 No MI                                                            3.25               20110701                   12.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      204000                1168.75                    360                     360                    6.5                      0                      0                   0.375                  6.875 PERRY                  MI                                       48872 Single Family                          204000                20060701                     80 No MI                                                               3               20110601                 11.875                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      175437                1151.31                    360                     360                    7.5                      0                      0                   0.375                  7.875 SHAKOPEE               MN                                       55379 Townhouse                              175437                20060701                     80 No MI                                                            5.25               20110601                 12.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      484000                2772.92                    360                     360                    6.5                      0                      0                   0.375                  6.875 ANAHEIM                CA                                       92805 Single Family                          484000                20060701                     80 No MI                                                            3.25               20110601                 11.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      240000                1579.37                    360                     360                  7.125                      0                      0                   0.375                    7.5 MANASSAS               VA                                       20110 PUD                                    240000                20060801                     80 No MI                                                           5.375               20110701                   12.5                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360701 ADN1
GI                       G03                                                      241964                1459.91                    360                     360                  6.375                      0                      0                   0.375                   6.75 TULARE                 CA                                       93274 Single Family                          241964                20060801                     80 No MI                                                           3.125               20110701                  11.75                      5                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360701 ADN1
GI                       G03                                                      476000                2975.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22192 PUD                                    476000                20060701                     80 No MI                                                               3               20110601                   12.5                   2.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                   127386.38                 788.12                    360                     355                  5.875                      0                      0                   0.375                   6.25 CHICAGO                IL                                       60626 Condominium                            128000                20060201                     80 No MI                                                            2.75               20090101                  12.25                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360101 ADN1
GI                       G03                                                      208000                1451.67                    360                     360                      8                      0                      0                   0.375                  8.375 APPLE VALLEY           MN                                       55124 Single Family                          208000                20060701                     80 No MI                                                            5.25               20110601                 13.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      244000                1448.75                    360                     360                   6.75                      0                      0                   0.375                  7.125 LOXAHATCHEE            FL                                       33470 Single Family                          244000                20060701                     80 No MI                                                               3               20110601                 12.125                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                   303042.75                2073.82                    360                     356                  6.875                      0                      0                   0.375                   7.25 CICERO                 IL                                       60804 2-4 Family                             304000                20060301                     80 No MI                                                            5.25               20110201                  13.25                  2.625                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                      456000                2707.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 CORONA                 CA                                       92881 Condominium                            456000                20060701                     80 No MI                                                               3               20110601                 12.125                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   423417.55                2758.94                    360                     356                  7.025                      0                      0                   0.375                    7.4 CONCORD                CA                                       94520 Single Family                          424000                20060301                     80 No MI                                                             6.9               20090201                   13.4                  2.625                       1 First Lien                                    N                                            0 Prepay                                    480                      36 N                                    20360201 ADN1
GI                       G03                                                      254400                1802.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 CONCORD                CA                                       94520 Condominium                            254400                20060701                     80 No MI                                                             3.5               20110601                   13.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      165600                1017.75                    360                     360                      7                      0                      0                   0.375                  7.375 HEMET                  CA                                       92544 Condominium                            165600                20060701                     80 No MI                                                               3               20110601                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      111920                 757.79                    360                     358                   7.75                      0                      0                   0.375                  8.125 HIALEAH                FL                                       33012 Condominium                            111920                20060501                     80 No MI                                                            5.25               20110401                 13.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      232000                1450.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 ONTARIO                CA                                       91764 Condominium                            232000                20060701                     80 No MI                                                               3               20110601                   12.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                   216239.35                1216.35                    360                     358                  6.375                      0                      0                   0.375                   6.75 PATTERSON              NY                                       12563 Condominium                            216240                20060501                     80 No MI                                                            3.25               20110401                  12.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      104000                 682.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 MARIETTA               GA                                       30008 PUD                                    104000                20060801                     80 No MI                                                            5.25               20110701                 12.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      181912                1136.95                    360                     360                  7.125                      0                      0                   0.375                    7.5 ATLANTA                GA                                       30318 PUD                                    181912                20060801                     80 No MI                                                            4.25               20110701                   12.5                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                   242130.93                1528.41                    360                     357                   6.75                      0                      0                   0.375                  7.125 CHICAGO                IL                                       60618 Condominium                            242400                20060401                     80 No MI                                                           5.375               20110301                 12.125                  3.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360301 ADN1
GII                      G02                                                   113711.03                 748.90                    360                     357                    6.5                      0                      0                   0.375                  6.875 MT LAKE PARK           MD                                       21550 Single Family                          114000                20060401                     80 No MI                                                            5.25               20110301                 11.875                      5                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                       82400                 583.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 MARIETTA               GA                                       30067 Condominium                             82400                20060701                     80 No MI                                                            5.25               20110601                   13.5                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      153280                1037.83                    360                     360                   7.75                      0                      0                   0.375                  8.125 MIAMI                  FL                                       33169 Single Family                          153280                20060701                     80 No MI                                                            4.25               20110601                 13.125                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                   459243.68                3060.39                    360                     358                  6.625                      0                      0                   0.375                      7 BROOKLYN               NY                                       11208 2-4 Family                             460000                20060501                     80 No MI                                                               3               20110401                     12                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      169200                1154.24                    360                     360                  6.875                      0                      0                   0.375                   7.25 THORNTON               CO                                       80229 Condominium                            169200                20060801                     80 No MI                                                            5.25               20110701                  12.25                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      480000                2950.00                    360                     360                      7                      0                      0                   0.375                  7.375 PALM DESERT            CA                                       92260 Single Family                          480000                20060701                     80 No MI                                                               3               20110601                 13.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   129232.19                 905.62                    360                     358                  7.125                      0                      0                   0.375                    7.5 HIALEAH                FL                                       33012 Condominium                            129520                20060501                     80 No MI                                                             3.5               20110401                   12.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      404000                2356.67                    360                     360                  6.625                      0                      0                   0.375                      7 PARKLAND               FL                                       33067 PUD                                    404000                20060801                     80 No MI                                                            3.75               20110701                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      192000                1260.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 EL CAJON               CA                                       92020 Condominium                            192000                20060701                     80 No MI                                                             3.5               20110601                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      167620                1047.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 MARIETTA               GA                                       30067 Condominium                            167620                20060501                     80 No MI                                                            5.25               20110401                   12.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      256000                1724.72                    360                     360                   6.75                      0                      0                   0.375                  7.125 COMPTON                CA                                       90221 Single Family                          256000                20060701                     80 No MI                                                               3               20110601                 12.125                      5                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      440000                2520.83                    360                     360                    6.5                      0                      0                   0.375                  6.875 CHULA VISTA            CA                                       91911 Single Family                          440000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      168132                 980.77                    360                     357                  6.625                      0                      0                   0.375                      7 SUWANEE                GA                                       30024 PUD                                    168132                20060401                     80 No MI                                                            5.25               20110301                     12                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      269600                1769.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 CHULA VISTA            CA                                       91911 Condominium                            269600                20060701                     80 No MI                                                            4.25               20110601                 12.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      339200                2084.67                    360                     357                      7                      0                      0                   0.375                  7.375 CHICAGO                IL                                       60634 Single Family                          339200                20060401                     80 No MI                                                               3               20110301                 12.375                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      258400                1641.92                    360                     360                   7.25                      0                      0                   0.375                  7.625 ASHLAND                MA                                        1721 Single Family                          258400                20060701                     80 No MI                                                               3               20110601                 12.625                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   139328.55                 799.79                    360                     359                    6.5                      0                      0                   0.375                  6.875 GREENSBORO             NC                                       27455 Single Family                          139600                20060601                     80 No MI                                                               3               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      392000                2490.83                    360                     360                   7.25                      0                      0                   0.375                  7.625 BROOKLYN               NY                                       11203 Single Family                          392000                20060701                     80 No MI                                                            5.25               20110601                 12.625                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      206400                1354.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 PHOENIX                AZ                                       85051 Single Family                          206400                20060701                     80 No MI                                                            5.25               20110601                 12.875                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      283280                1888.53                    360                     360                  7.625                      0                      0                   0.375                      8 MIAMI                  FL                                       33032 PUD                                    283280                20060801                     80 No MI                                                             3.5               20110701                     13                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G02                                                      252000                1443.75                    360                     360                    6.5                      0                      0                   0.375                  6.875 MORENO VALLEY          CA                                       92553 Single Family                          252000                20060801                     80 No MI                                                            3.25               20110701                 11.875                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      507920                3386.13                    360                     359                  7.625                      0                      0                   0.375                      8 WOODBRIDGE             VA                                       22192 PUD                                    507920                20060601                     80 No MI                                                            3.75               20110501                     13                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      256000                1520.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 SACRAMENTO             CA                                       95823 Single Family                          256000                20060801                     80 No MI                                                            3.25               20110701                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      140000                 875.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 LEHIGH ACRES           FL                                       33936 Single Family                          140000                20060601                     80 No MI                                                            3.75               20110501                   12.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      220000                1463.67                    360                     360                  6.625                      0                      0                   0.375                      7 LANCASTER              CA                                       93535 Single Family                          220000                20060701                     80 No MI                                                            3.75               20110601                     12                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      256000                1466.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 LANCASTER              CA                                       93534 Single Family                          256000                20060801                     80 No MI                                                            3.25               20110701                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G02                                                      362703                2115.77                    360                     360                  6.625                      0                      0                   0.375                      7 CHULA VISTA            CA                                       91915 Condominium                            362703                20060701                     80 No MI                                                               3               20110601                     12                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   203932.54                1342.46                    360                     359                  7.125                      0                      0                   0.375                    7.5 FARMINGTON             MN                                       55024 Single Family                          204000                20060601                     80 No MI                                                           4.375               20110501                   12.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GII                      G02                                                      153088                 861.12                    360                     360                  6.375                      0                      0                   0.375                   6.75 SCHENECTADY            NY                                       12309 Single Family                          153088                20060701                     80 No MI                                                            4.25               20110601                  11.75                      4                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      367920                2245.85                    360                     360                   6.95                      0                      0                   0.375                  7.325 CORONA                 CA                                       92882 PUD                                    367920                20060701                     80 No MI                                                             3.5               20110601                 12.325                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      328000                2220.83                    360                     360                   7.75                      0                      0                   0.375                  8.125 RESTON                 VA                                       20191 PUD                                    328000                20060701                     80 No MI                                                            5.25               20110601                 13.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      191920                1179.51                    360                     360                      7                      0                      0                   0.375                  7.375 ORLANDO                FL                                       32811 Condominium                            191920                20060801                     80 No MI                                                             3.5               20110701                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      236800                1356.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 WAIPAHU                HI                                       96797 Condominium                            236800                20060701                     80 No MI                                                               3               20110601                 11.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      124000                 775.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 CHANNAHON              IL                                       60410 Single Family                          124000                20060701                     80 No MI                                                             3.5               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      282400                1647.33                    360                     359                  6.625                      0                      0                   0.375                      7 SILVER SPRING          MD                                       20906 PUD                                    282400                20060601                     80 No MI                                                            3.25               20110501                     12                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G01                                                      175000                1203.13                    360                     360                  7.875                      0                      0                   0.375                   8.25 BRADENTON              FL                                       34208 Single Family                          175000                20060701            71.13999939 No MI                                                            2.75               20090601                  14.25                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360601 ADN1
GI                       G03                                                      314400                2389.67                    360                     360                      8                      0                      0                   0.375                  8.375 FRISCO                 TX                                       75034 PUD                                    314400                20060701                     80 No MI                                                            4.25               20110601                 14.375                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      392000                2327.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 NORWALK                CA                                       90650 Single Family                          392000                20060701                     80 No MI                                                            3.75               20110601                 12.125                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      271600                1829.82                    360                     360                   6.75                      0                      0                   0.375                  7.125 BLOOMINGTON            IL                                       61704 Single Family                          271600                20060701                     80 No MI                                                            4.25               20110601                 12.125                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      425600                2970.33                    360                     360                      8                      0                      0                   0.375                  8.375 MANASSAS               VA                                       20109 Single Family                          425600                20060701                     80 No MI                                                            5.25               20110601                 13.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      253650                1426.78                    360                     359                  6.375                      0                      0                   0.375                   6.75 COACHELLA              CA                                       92236 Single Family                          253650                20060601                     80 No MI                                                               3               20110501                  11.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      321600                1876.00                    360                     360                  6.625                      0                      0                   0.375                      7 FREEPORT               NY                                       11520 Single Family                          321600                20060701                     80 No MI                                                               3               20110601                     12                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      239200                1669.42                    360                     360                      8                      0                      0                   0.375                  8.375 LAGRANGE               IL                                       60525 Single Family                          239200                20060701                     80 No MI                                                            4.25               20110601                 13.375                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      114392                 714.95                    360                     360                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89115 Condominium                            114392                20060701                     80 No MI                                                             3.5               20110601                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      268000                1535.42                    360                     360                    6.5                      0                      0                   0.375                  6.875 PATCHOGUE              NY                                       11772 Single Family                          268000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      186450                1184.73                    360                     359                   7.25                      0                      0                   0.375                  7.625 MORENO VALLEY          CA                                       92551 Condominium                            186450                20060601            79.98999786 No MI                                                            3.75               20110501                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      134320                 896.35                    360                     360                   7.25                      0                      0                   0.375                  7.625 CHICAGO                IL                                       60619 Single Family                          134320                20060701                     80 No MI                                                           4.375               20110601                 12.625                  3.375                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G03                                                      252000                1496.25                    360                     360                   6.75                      0                      0                   0.375                  7.125 PERRIS                 CA                                       92571 Single Family                          252000                20060701                     80 No MI                                                            5.25               20110601                 12.125                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      200000                1270.84                    360                     360                   7.25                      0                      0                   0.375                  7.625 KELLER                 TX                                       76248 Single Family                          200000                20060701                     80 No MI                                                               3               20110601                 12.625                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                       86400                 672.01                    360                     360                   8.25                      0                      0                   0.375                  8.625 PASADENA               TX                                       77506 Single Family                           86400                20060801                     80 No MI                                                            5.25               20110701                 13.625                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G02                                                      318400                1857.33                    360                     360                  6.625                      0                      0                   0.375                      7 MORENO VALLEY          CA                                       92555 Single Family                          318400                20060701                     80 No MI                                                            4.25               20110601                     12                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      372000                2131.25                    360                     360                    6.5                      0                      0                   0.375                  6.875 GLENDORA               CA                                       91741 Single Family                          372000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                       77200                 482.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 COLUMBUS               OH                                       43227 Single Family                           77200                20060701                     80 No MI                                                             3.5               20090601                   13.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360601 ADN1
GII                      G03                                                      340000                2018.75                    360                     360                   6.75                      0                      0                   0.375                  7.125 MIAMI                  FL                                       33193 PUD                                    340000                20060701                     80 No MI                                                             3.5               20110601                 13.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      296000                1726.67                    360                     360                  6.625                      0                      0                   0.375                      7 LOS ANGELES            CA                                       90059 Single Family                          296000                20060701                     80 No MI                                                             3.5               20110601                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      208000                1300.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 NORTH BERGEN           NJ                                        7047 Condominium                            208000                20060701                     80 No MI                                                            3.75               20110601                   12.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      257920                1672.86                    360                     360                  6.375                      0                      0                   0.375                   6.75 SPRING VALLEY          NY                                       10977 Single Family                          257920                20060801                     80 No MI                                                            4.25               20110701                  11.75                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360701 ADN1
GII                      G01                                                      300000                2149.24                    360                     360                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30324 Single Family                          300000                20060701                     80 No MI                                                            4.25               20090601                  13.75                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360601 ADN1
GI                       G03                                                      280000                1895.83                    360                     360                   7.75                      0                      0                   0.375                  8.125 SPRINGFIELD GARDENS    NY                                       11413 Single Family                          280000                20060701                     80 No MI                                                            4.25               20110601                 13.125                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      360400                2064.79                    360                     360                    6.5                      0                      0                   0.375                  6.875 HIGHLAND               NY                                       12528 2-4 Family                             360400                20060801                     80 No MI                                                            3.25               20110701                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      130400                 828.58                    360                     360                   7.25                      0                      0                   0.375                  7.625 DENVER                 CO                                       80239 Single Family                          130400                20060701                     80 No MI                                                            3.75               20110601                 12.625                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      310400                1972.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 HOMESTEAD              FL                                       33032 Single Family                          310400                20060701                     80 No MI                                                            3.75               20110601                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      471200                2846.83                    360                     360                  6.875                      0                      0                   0.375                   7.25 SAN JUAN CAPISTRANO    CA                                       92675 PUD                                    471200                20060701                     80 No MI                                                             3.5               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      364000                2123.33                    360                     360                  6.625                      0                      0                   0.375                      7 HOLLYWOOD              FL                                       33019 Single Family                          364000                20060701                     80 No MI                                                             3.5               20110601                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      174400                1219.43                    360                     360                  7.125                      0                      0                   0.375                    7.5 EAST PROVIDENCE        RI                                        2915 Single Family                          174400                20060701                     80 No MI                                                            4.25               20110601                   12.5                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      104000                 704.17                    360                     360                   7.75                      0                      0                   0.375                  8.125 BELLEVILLE             IL                                       62223 Single Family                          104000                20060701                     80 No MI                                                            3.75               20110601                 13.125                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      165600                1200.71                    360                     360                    7.5                      0                      0                   0.375                  7.875 CHICAGO                IL                                       60623 Single Family                          165600                20060701                     80 No MI                                                            3.75               20110601                 12.875                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      240000                1625.00                    360                     360                   7.75                      0                      0                   0.375                  8.125 HYATTSVILLE            MD                                       20784 Single Family                          240000                20060701                     80 No MI                                                            5.25               20110601                 13.125                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      324000                2025.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 FONTANA                CA                                       92337 Single Family                          324000                20060701                     80 No MI                                                               3               20110601                   12.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      401600                2426.33                    360                     360                  6.875                      0                      0                   0.375                   7.25 RICHMOND               CA                                       94805 Single Family                          401600                20060701                     80 No MI                                                               3               20110601                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      204000                1253.75                    360                     360                      7                      0                      0                   0.375                  7.375 MANASSAS               VA                                       20110 PUD                                    204000                20060701                     80 No MI                                                               3               20110601                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      239200                1734.37                    360                     360                    7.5                      0                      0                   0.375                  7.875 POMPANO BEACH          FL                                       33064 Single Family                          239200                20060701                     80 No MI                                                            3.25               20110601                 12.875                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      236000                1450.42                    360                     360                      7                      0                      0                   0.375                  7.375 HOLLYWOOD              FL                                       33021 Single Family                          236000                20060701                     80 No MI                                                               3               20110601                 12.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      150400                1002.67                    360                     360                  7.625                      0                      0                   0.375                      8 WEST PALM BEACH        FL                                       33406 PUD                                    150400                20060701                     80 No MI                                                            5.25               20110601                     13                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      227920                1471.98                    360                     360                  7.375                      0                      0                   0.375                   7.75 PORT SAINT LUCIE       FL                                       34953 Single Family                          227920                20060701                     80 No MI                                                            3.25               20110601                  12.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       96000                 679.48                    360                     360                   7.25                      0                      0                   0.375                  7.625 SOUTHFIELD             MI                                       48034 Single Family                           96000                20060701                     80 No MI                                                            3.75               20110601                 12.625                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      319920                2066.15                    360                     360                  7.375                      0                      0                   0.375                   7.75 CULPEPER               VA                                       22701 PUD                                    319920                20060701                     80 No MI                                                            5.25               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       68000                 447.49                    360                     360                  7.125                      0                      0                   0.375                    7.5 MOBILE                 AL                                       36618 Single Family                           68000                20060701                     80 No MI                                                           3.125               20110601                   12.5                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      230280                1607.16                    360                     360                      8                      0                      0                   0.375                  8.375 MIRAMAR                FL                                       33023 Single Family                          230280                20060701                     80 No MI                                                            3.75               20110601                 13.375                   2.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      255200                1807.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 NEW EGYPT              NJ                                        8533 Single Family                          255200                20060701                     80 No MI                                                            4.25               20110601                   13.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      274320                1714.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 MONTGOMERY VILLAGE     MD                                       20886 PUD                                    274320                20060701                     80 No MI                                                            3.25               20110601                   12.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      276000                1897.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 BAKERSFIELD            CA                                       93313 Single Family                          276000                20060701                     80 No MI                                                            3.75               20110601                  13.25                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      173200                1347.13                    360                     360                   8.25                      0                      0                   0.375                  8.625 SEEKONK                MA                                        2771 Single Family                          173200                20060701                     80 No MI                                                            4.25               20110601                 13.625                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      169520                1226.65                    360                     360                      8                      0                      0                   0.375                  8.375 OXON HILL              MD                                       20745 Townhouse                              169520                20060701                     80 No MI                                                           4.375               20110601                 13.375                  3.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      284000                1834.17                    360                     360                  7.375                      0                      0                   0.375                   7.75 SAINT PAUL             MN                                       55104 Single Family                          284000                20060701                     80 No MI                                                            3.25               20110601                  12.75                      4                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      154912                1077.12                    360                     360                  7.625                      0                      0                   0.375                      8 BIG LAKE               MN                                       55309 Single Family                          154912                20060701                     80 No MI                                                           5.375               20110601                     13                  2.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      320000                2000.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 MANASSAS               VA                                       20111 Single Family                          320000                20060701                     80 No MI                                                             3.5               20110601                   12.5                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      250400                1747.58                    360                     360                      8                      0                      0                   0.375                  8.375 DUMFRIES               VA                                       22026 Townhouse                              250400                20060701                     80 No MI                                                            5.25               20110601                 13.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      100000                 716.41                    360                     360                  7.375                      0                      0                   0.375                   7.75 DALLAS                 TX                                       75227 Single Family                          100000                20060701                     80 No MI                                                            3.25               20110601                  12.75                  4.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      222400                1390.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 JAMAICA PLAIN          MA                                        2130 Condominium                            222400                20060701                     80 No MI                                                               3               20110601                   12.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                       80000                 636.52                    360                     360                    8.5                      0                      0                   0.375                  8.875 DALLAS                 TX                                       75234 Single Family                           80000                20060701                     80 No MI                                                            4.25               20110601                 13.875                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                       93730                 615.10                    360                     360                    7.5                      0                      0                   0.375                  7.875 BLOOMINGTON            MN                                       55438 Townhouse                               93730                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  3.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                   391924.15                1877.97                    360                     348                  5.375                      0                      0                   0.375                   5.75 GULFPORT               MS                                       39507 Single Family                          392000                20050701                     80 No MI                                1.00E+17                    2.75               20080601                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20350601 ALT1
GII                      G02                                                      264000                1540.00                    360                     353                  6.625                      0                      0                   0.375                      7 DAVENPORT              FL                                       33897 Single Family                          264000                20051201                     75 No MI                                1.00E+17                    2.25               20101101                     12                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GI                       G01                                                       75060                 531.67                    360                     351                  8.125                      0                      0                   0.375                    8.5 Midland                MI                                       48640 Single Family                           75060                20051001                     90 No MI                                1.00E+17                    2.25               20100901                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350901 AFL2
GI                       G02                                                      380000                2652.08                    360                     358                      8                      0                      0                   0.375                  8.375 LA PUENTE              CA                                       91744 Single Family                          380000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      124732                 779.58                    360                     358                  7.125                      0                      0                   0.375                    7.5 Myrtle Beach           SC                                       29579 Condominium                            124732                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      214400                1183.67                    360                     358                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89139 PUD                                    214400                20060501                     80 No MI                                                            2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      200000                1187.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 APPLE VALLEY           CA                                       92308 PUD                                    200000                20060501            45.45000076 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      112188                 782.98                    360                     357                      8                      0                      0                   0.375                  8.375 Lancaster              TX                                       75134 Single Family                          112188                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      284792                1601.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Hesperia               CA                                       92345 Single Family                          284792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      227505                1232.32                    360                     358                  6.125                      0                      0                   0.375                    6.5 Fresno                 CA                                       93722 Single Family                          227505                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    50330.41                 365.43                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lubbock                TX                                       79413 Single Family                           50400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      413000                2323.13                    360                     357                  6.375                      0                      0                   0.375                   6.75 MURRIETA               CA                                       92562 PUD                                    413000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      146250                 929.30                    360                     358                   7.25                      0                      0                   0.375                  7.625 Baltimore              MD                                       21224 Single Family                          146250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      193788                1211.18                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lawrenceville          GA                                       30044 PUD                                    193788                20060501                     80 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      191200                1095.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Battlement Mesa        CO                                       81635 PUD                                    191200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      346500                2418.28                    360                     358                      8                      0                      0                   0.375                  8.375 North Las Vegas        NV                                       89031 PUD                                    346500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      234400                1416.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89147 PUD                                    234400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      243000                1569.37                    360                     358                  7.375                      0                      0                   0.375                   7.75 Owings Mills           MD                                       21117 PUD                                    243000                20060501            79.41000366 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      124000                 813.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 SCHAUMBURG             IL                                       60193 Condominium                            124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   254557.43                1405.37                    360                     355                   6.25                      0                      0                   0.375                  6.625 BRANDYWINE             MD                                       20613 PUD                                    254600                20060201            79.98999786 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      100400                 575.21                    360                     353                    6.5                      0                      0                   0.375                  6.875 HOMESTEAD              FL                                       33033 Condominium                            100400                20051201            78.26000214 No MI                                1.00E+17                   2.375               20071101                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20351101 AFL2
GI                       G02                                                      162320                1132.86                    360                     359                      8                      0                      0                   0.375                  8.375 Scottsdale             AZ                                       85251 Condominium                            162320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    31977.98                 232.02                    360                     359                    7.5                      0                      0                   0.375                  7.875 DALLAS                 TX                                       75230 Condominium                             32000                20060601            76.19000244 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      224000                1470.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Long Beach             CA                                       90802 Condominium                            224000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   305188.47                1971.01                    360                     357                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89131 PUD                                    305232                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   277919.89                1852.80                    360                     359                  7.625                      0                      0                   0.375                      8 OLDSMAR                FL                                       34677 PUD                                    277920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   206185.56                1513.93                    360                     359                  7.625                      0                      0                   0.375                      8 Wesley Chapel          FL                                       33544 PUD                                    206324                20060601                     80 No MI                                                            2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1000000                6354.17                    360                     355                   7.25                      0                      0                   0.375                  7.625 Los Angeles            CA                                       90046 Single Family                         1000000                20060201            77.22000122 No MI                                                            2.25               20110101                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                      247000                1440.83                    360                     359                  6.625                      0                      0                   0.375                      7 Maynard                MA                                        1754 Single Family                          247000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      218320                1477.20                    360                     360                  7.375                      0                      0                   0.375                   7.75 ORLAND PARK            IL                                       60462 Condominium                            218320                20060701                     80 No MI                                                           5.375               20110601                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      242052                1588.47                    360                     360                    7.5                      0                      0                   0.375                  7.875 ST CLOUD               FL                                       34769 PUD                                    242052                20060701                     80 No MI                                                            5.25               20110601                 12.875                      5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      142800                 992.91                    360                     360                  7.625                      0                      0                   0.375                      8 HIALEAH                FL                                       33012 Condominium                            142800                20060701                     80 No MI                                                           3.125               20110601                     13                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      380000                2414.58                    360                     360                   7.25                      0                      0                   0.375                  7.625 ROSELLE PARK           NJ                                        7204 Single Family                          380000                20060701                     80 No MI                                                            3.75               20110601                 12.625                   2.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      220000                1550.36                    360                     360                   7.75                      0                      0                   0.375                  8.125 CRANSTON               RI                                        2920 Single Family                          220000                20060701                     80 No MI                                                           4.375               20110601                 14.125                  3.375                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      195200                1398.44                    360                     360                  7.375                      0                      0                   0.375                   7.75 SARASOTA               FL                                       34231 Single Family                          195200                20060701                     80 No MI                                                            4.25               20110601                  12.75                      4                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      212000                1148.33                    360                     360                  6.125                      0                      0                   0.375                    6.5 AURORA                 CO                                       80015 PUD                                    212000                20060701                     80 No MI                                                               3               20110601                   11.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      175200                1149.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 COOPER CITY            FL                                       33328 Townhouse                              175200                20060701                     80 No MI                                                            3.75               20110601                 12.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      179200                1082.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 ORLANDO                FL                                       32811 Condominium                            179200                20060701                     80 No MI                                                            5.25               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      352000                2273.33                    360                     360                  7.375                      0                      0                   0.375                   7.75 BROOKLYN               NY                                       11203 Single Family                          352000                20060701                     80 No MI                                                            5.25               20110601                  12.75                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      264000                1677.50                    360                     360                   7.25                      0                      0                   0.375                  7.625 CHICAGO                IL                                       60647 Single Family                          264000                20060701                     80 No MI                                                            3.75               20110601                 12.625                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      246850                1491.39                    360                     359                  6.875                      0                      0                   0.375                   7.25 COACHELLA              CA                                       92236 Single Family                          246850                20060601                     80 No MI                                                            4.25               20110501                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      142400                 890.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 MYRTLE BEACH           SC                                       29588 PUD                                    142400                20060701            79.11000061 No MI                                                             3.5               20110601                   12.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      176800                1175.07                    360                     360                  6.615                      0                      0                   0.375                   6.99 PAWTUCKET              RI                                        2860 Single Family                          176800                20060701                     80 No MI                                                             3.5               20110601                  11.99                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      400000                2291.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 LOS ANGELES            CA                                       90011 2-4 Family                             400000                20060701                     80 No MI                                                               3               20110601                 11.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      301881                1760.97                    360                     360                  6.625                      0                      0                   0.375                      7 RANCHO CORDOVA         CA                                       95742 Single Family                          301881                20060801                     80 No MI                                                               3               20110701                     12                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                       86547                 635.05                    360                     360                  7.625                      0                      0                   0.375                      8 MIRAMAR                FL                                       33025 PUD                                     86547                20060701                     80 No MI                                                            4.25               20110601                     13                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      361600                2071.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 TEMECULA               CA                                       92591 PUD                                    361600                20060701                     80 No MI                                                             3.5               20110601                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      360000                2062.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 JAMAICA                NY                                       11436 Single Family                          360000                20060801                     80 No MI                                                               3               20110701                 11.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G02                                                      300000                1718.75                    360                     360                    6.5                      0                      0                   0.375                  6.875 COLLEGE PARK           MD                                       20740 Single Family                          300000                20060701                     80 No MI                                                               3               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      388000                2553.31                    360                     360                  7.125                      0                      0                   0.375                    7.5 VALLEY STREAM          NY                                       11581 Single Family                          388000                20060801                     80 No MI                                                           3.625               20110701                   12.5                  2.625                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360701 ADN1
GI                       G03                                                      267120                1641.68                    360                     360                      7                      0                      0                   0.375                  7.375 ROOSEVELT              NY                                       11575 Single Family                          267120                20060701                     80 No MI                                                            3.75               20110601                 12.375                   3.25                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      120400                 841.85                    360                     360                  7.125                      0                      0                   0.375                    7.5 CALUMET CITY           IL                                       60409 Single Family                          120400                20060701                     80 No MI                                                            3.75               20110601                   12.5                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      296800                1885.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 WOODBRIDGE             VA                                       22191 Single Family                          296800                20060601                     80 No MI                                                             3.5               20110501                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      223200                1348.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 VICTORVILLE            CA                                       92395 Single Family                          223200                20060701                     80 No MI                                                            3.25               20110601                  12.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      132000                 811.25                    360                     360                      7                      0                      0                   0.375                  7.375 FEDERAL HEIGHTS        CO                                       80260 Condominium                            132000                20060701                     80 No MI                                                            3.25               20110601                 12.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      383200                2155.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 GARDENA                CA                                       90247 Single Family                          383200                20060701                     80 No MI                                                            3.75               20110601                  11.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      201600                1176.00                    360                     360                  6.625                      0                      0                   0.375                      7 MEDFORD                NJ                                        8055 Single Family                          201600                20060701                     80 No MI                                                            3.25               20110601                     12                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      407200                2714.67                    360                     360                  7.625                      0                      0                   0.375                      8 SAN BERNARDINO         CA                                       92404 Single Family                          407200                20060701                     80 No MI                                                            3.75               20110601                     13                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      360000                1950.00                    360                     360                  6.125                      0                      0                   0.375                    6.5 ELMONT                 NY                                       11003 Single Family                          360000                20060801                     80 No MI                                                               3               20110701                   11.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      273200                1650.58                    360                     360                  6.875                      0                      0                   0.375                   7.25 LONG BEACH             CA                                       90807 Condominium                            273200                20060701                     80 No MI                                                               3               20110601                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      269520                1768.73                    360                     359                    7.5                      0                      0                   0.375                  7.875 MANASSAS               VA                                       20110 Townhouse                              269520                20060601                     80 No MI                                                            4.25               20110501                 12.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      351920                2456.11                    360                     360                      8                      0                      0                   0.375                  8.375 HOWARD BEACH           NY                                       11414 Single Family                          351920                20060701                     80 No MI                                                            4.25               20090601                 14.375                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360601 ADN1
GII                      G02                                                      145200                 831.88                    360                     360                    6.5                      0                      0                   0.375                  6.875 SPRINGFIELD            OR                                       97477 Single Family                          145200                20060701                     80 No MI                                                             3.5               20110601                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      462160                2888.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 EAST ELMHURST          NY                                       11369 Single Family                          462160                20060701                     80 No MI                                                            4.25               20110601                   12.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      136000                 920.20                    360                     360                  7.375                      0                      0                   0.375                   7.75 RIVERDALE              GA                                       30296 PUD                                    136000                20060701                     80 No MI                                                           4.375               20110601                  12.75                  3.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      504000                2782.50                    360                     360                   6.25                      0                      0                   0.375                  6.625 LAKE FOREST            CA                                       92630 Single Family                          504000                20060701                     80 No MI                                                            3.25               20110601                 12.625                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      155600                1061.47                    360                     360                  6.875                      0                      0                   0.375                   7.25 WHEELING               IL                                       60090 Condominium                            155600                20060701                     80 No MI                                                               4               20110601                  12.25                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      466400                2672.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 MANASSAS               VA                                       20110 PUD                                    466400                20060601                     80 No MI                                                               3               20110501                 11.875                  3.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      152000                1060.83                    360                     360                      8                      0                      0                   0.375                  8.375 CHICAGO                IL                                       60619 Single Family                          152000                20060701                     80 No MI                                                            4.25               20110601                 13.375                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      136720                 954.19                    360                     360                      8                      0                      0                   0.375                  8.375 ROMEOVILLE             IL                                       60446 Single Family                          136720                20060701                     80 No MI                                                            5.25               20110601                 13.375                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   263913.37                1732.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 COLUMBIA               MD                                       21045 PUD                                    264000                20060601                     80 No MI                                                            3.75               20110501                 12.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                       78400                 609.79                    360                     360                   8.25                      0                      0                   0.375                  8.625 LANSING                MI                                       48906 Single Family                           78400                20060701                     80 No MI                                                            3.75               20110601                 13.625                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                      180000                1031.25                    360                     360                    6.5                      0                      0                   0.375                  6.875 FREDERICKSBURG         VA                                       22407 Single Family                          180000                20060701                     80 No MI                                                            3.75               20090601                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360601 ADN1
GI                       G03                                                      164000                 888.33                    360                     360                  6.125                      0                      0                   0.375                    6.5 SACRAMENTO             CA                                       95820 Single Family                          164000                20060701                     80 No MI                                                            3.25               20110601                   11.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      398560                2781.62                    360                     360                      8                      0                      0                   0.375                  8.375 BROOKLYN               NY                                       11221 2-4 Family                             398560                20060701                     80 No MI                                                            3.75               20110601                 13.375                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      344000                2185.83                    360                     360                   7.25                      0                      0                   0.375                  7.625 WOODBRIDGE             VA                                       22191 Single Family                          344000                20060701                     80 No MI                                                            3.75               20110601                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      140400                 819.00                    360                     360                  6.625                      0                      0                   0.375                      7 FEDERAL WAY            WA                                       98003 Condominium                            140400                20060701                     80 No MI                                                               3               20110601                     12                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      184800                1097.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 WESTERLY               RI                                        2891 Single Family                          184800                20060601                     80 No MI                                                            3.75               20110501                 12.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                      160000                1216.12                    360                     360                      8                      0                      0                   0.375                  8.375 PEMBROKE PINES         FL                                       33026 Condominium                            160000                20060701                     80 No MI                                                            5.25               20090601                 14.375                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360601 ADN1
GI                       G03                                                      336000                2336.25                    360                     360                  7.625                      0                      0                   0.375                      8 AMITYVILLE             NY                                       11701 Single Family                          336000                20060701                     80 No MI                                                           3.375               20110601                     13                  4.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      264000                1512.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 HEMPSTEAD              NY                                       11550 Single Family                          264000                20060701                     80 No MI                                                               3               20110601                 11.875                      3                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      252000                1548.75                    360                     360                      7                      0                      0                   0.375                  7.375 LODI                   CA                                       95240 Townhouse                              252000                20060701                     80 No MI                                                            3.25               20110601                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      424000                2208.33                    360                     360                  5.875                      0                      0                   0.375                   6.25 NEW HYDE PARK          NY                                       11040 Single Family                          424000                20060701                     80 No MI                                                               3               20110601                  11.25                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      164000                1076.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 COLUMBUS               OH                                       43221 Single Family                          164000                20060701                     80 No MI                                                            3.75               20110601                 12.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      362400                1925.25                    360                     360                      6                      0                      0                   0.375                  6.375 SAN DIEGO              CA                                       92105 Single Family                          362400                20060701                     80 No MI                                                               3               20110601                 11.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      116000                 761.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 OSTRANDER              OH                                       43061 Single Family                          116000                20060701                     80 No MI                                                            5.25               20110601                 12.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      296000                1541.67                    360                     360                  5.875                      0                      0                   0.375                   6.25 COVINA                 CA                                       91724 Condominium                            296000                20060701                     80 No MI                                                             3.5               20110601                  11.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      199520                1496.40                    360                     360                  8.625                      0                      0                   0.375                      9 EAGAN                  MN                                       55123 Single Family                          199520                20060701                     80 No MI                                                            5.25               20110601                     14                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      374800                2420.58                    360                     360                  7.375                      0                      0                   0.375                   7.75 DOWNEY                 CA                                       90240 Single Family                          374800                20060701                     80 No MI                                                             3.5               20110601                  12.75                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      304000                1710.00                    360                     360                  6.375                      0                      0                   0.375                   6.75 CAMERON PARK           CA                                       95682 Single Family                          304000                20060701                     80 No MI                                                               3               20110601                  11.75                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      256000                1493.33                    360                     359                  6.625                      0                      0                   0.375                      7 HIALEAH                FL                                       33018 Single Family                          256000                20060601                     80 No MI                                                            3.25               20110501                     12                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      364000                2199.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 SAN JOSE               CA                                       95121 PUD                                    364000                20060701                     80 No MI                                                             3.5               20110601                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   203143.86                1431.97                    360                     359                   7.75                      0                      0                   0.375                  8.125 CHICAGO                IL                                       60629 Single Family                          203200                20060601                     80 No MI                                                           5.375               20110501                 13.125                  3.125                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 ADN1
GI                       G03                                                   307380.44                1925.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 HUNTINGTON PARK        CA                                       90255 Single Family                          308000                20060601                     80 No MI                                                               3               20110501                   12.5                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      460000                2635.42                    360                     360                    6.5                      0                      0                   0.375                  6.875 HUNTINGTON             NY                                       11743 Single Family                          460000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      281600                1789.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 MORENO VALLEY          CA                                       92557 Single Family                          281600                20060701                     80 No MI                                                            4.25               20110601                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      436000                3085.98                    360                     360                   7.25                      0                      0                   0.375                  7.625 CHICAGO                IL                                       60631 Single Family                          436000                20060701                     80 No MI                                                            5.25               20110601                 12.625                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                   324102.96                1664.71                    360                     310                  5.795                      0                      0                   0.375                   6.17 FREDERICK              MD                                       21702 Single Family                          338000                20020501            77.69999695 No MI                                                               2               20090401                  11.17                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                      440000                2308.17                    360                     310                   5.92                      0                      0                   0.375                  6.295 CHESTER TOWNSHIP       NJ                                        7930 Single Family                          815000                20020501            62.68999863 No MI                                                               2               20090401                 11.295                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                      575000                2894.17                    360                     310                  5.665                      0                      0                   0.375                   6.04 FRIDAY HARBOR          WA                                       98250 Single Family                          575000                20020501            70.73000336 No MI                                                               2               20090401                  11.04                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GII                      G03                                                      400950                2422.41                    360                     359                  6.875                      0                      0                   0.375                   7.25 BEL AIR                MD                                       21014 PUD                                    400950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      394800                2138.50                    360                     311                  6.125                      0                      0                   0.375                    6.5 BOSTON                 MA                                        2110 Condominium                            394800                20020601                     70 No MI                                                               2               20090501                   11.5                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320501 CALA
GI                       G01                                                   498805.41                2510.65                    360                     311                  5.665                      0                      0                   0.375                   6.04 SAN DIEGO              CA                                       92128 PUD                                    498806                20020601            75.01000214 No MI                                                               2               20090501                  11.04                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320501 CALA
GI                       G02                                                      119200                 807.08                    360                     358                   7.75                      0                      0                   0.375                  8.125 JACKSONVILLE           FL                                       32205 Single Family                          119200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    52419.81                 273.02                    360                     354                  5.875                      0                      0                   0.375                   6.25 Fort Lauderdale        FL                                       33313 Condominium                             52500                20060101                     70 No MI                                1.00E+17                    2.25               20101201                  11.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G03                                                      147600                 922.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Mckinney               TX                                       75070 PUD                                    147600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      159192                 978.37                    360                     358                      7                      0                      0                   0.375                  7.375 SPRINGVILLE            UT                                       84663 Single Family                          159192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      118000                 749.79                    360                     359                   7.25                      0                      0                   0.375                  7.625 GEORGETOWN             TX                                       78626 PUD                                    118000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      168706                1071.99                    360                     358                   7.25                      0                      0                   0.375                  7.625 CASTLE ROCK            CO                                       80109 PUD                                    168706                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   174675.03                1225.02                    360                     356                  7.125                      0                      0                   0.375                    7.5 EL PASO                TX                                       79936 Single Family                          175200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      439920                2886.98                    360                     359                    7.5                      0                      0                   0.375                  7.875 SCOTTSDALE             AZ                                       85260 PUD                                    439920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      302587                1859.65                    360                     357                      7                      0                      0                   0.375                  7.375 Parrish                FL                                       34219 PUD                                    302587                20060401            74.70999908 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                       78400                 490.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 CONYERS                GA                                       30094 Single Family                           78400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      186400                1184.42                    360                     360                   7.25                      0                      0                   0.375                  7.625 Arvada                 CO                                       80005 PUD                                    186400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                   445520.76                2366.12                    360                     309                      6                      0                      0                   0.375                  6.375 LOS ANGELES            CA                                       90043 Single Family                          472000                20020401            78.66999817 No MI                                                               2               20090301                 11.375                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G01                                                    46899.53                 241.14                    360                     310                  5.795                      0                      0                   0.375                   6.17 CUYAHOGA FALLS         OH                                       44223 Single Family                           49000                20020501                  35.25 No MI                                                               2               20090401                  11.17                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                       81500                 410.22                    360                     309                  5.665                      0                      0                   0.375                   6.04 HIGHLANDS              NJ                                        7732 Single Family                           81500                20020401            74.08999634 No MI                                                               2               20090301                  11.04                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G01                                                   338811.69                1741.03                    360                     309                  5.795                      0                      0                   0.375                   6.17 CRANFORD               NJ                                        7016 Single Family                          349000                20020401            79.31999969 No MI                                                               2               20090301                  11.17                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G01                                                      551190                2813.37                    360                     310                   5.75                      0                      0                   0.375                  6.125 ORMOND BEACH           FL                                       32174 PUD                                    551200                20020501                     80 No MI                                                               2               20090401                 11.125                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GII                      G03                                                   147881.64                 997.11                    360                     359                   6.75                      0                      0                   0.375                  7.125 ROMEOVILLE             IL                                       60446 Condominium                            148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.625                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   322936.38                1749.24                    360                     310                  6.125                      0                      0                   0.375                    6.5 CARMEL                 CA                                       93922 Single Family                          325000                20020501                   62.5 No MI                                                               2               20090401                     13                  1.875                       0 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                      417000                2128.44                    360                     310                   5.75                      0                      0                   0.375                  6.125 SANTA FE               NM                                       87501 PUD                                    417000                20020501            67.26000214 No MI                                                               2               20090401                 11.125                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                      450000                2313.75                    360                     310                  5.795                      0                      0                   0.375                   6.17 DAUFUSKIE ISLAND       SC                                       29915 Single Family                          450000                20020501                     75 No MI                                                               2               20090401                  11.17                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                      300000                1396.25                    360                     310                   5.21                      0                      0                   0.375                  5.585 WARREN                 NJ                                        7059 Single Family                          750000                20020501            71.43000031 No MI                                                               2               20090401                 10.585                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G02                                                      364000                2237.08                    360                     358                      7                      0                      0                   0.375                  7.375 Magalia                CA                                       95954 Single Family                          364000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.375                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G01                                                   119403.42                 646.77                    360                     358                  6.125                      0                      0                   0.375                    6.5 NEWNAN                 GA                                       30265 Single Family                          119625                20060501                     75 No MI                                1.00E+17                    2.25               20090401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      112000                 676.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 CO SPGS                CO                                       80907 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      880000                5500.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Stevenson Ranch        CA                                       91381 Single Family                          880000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      352000                2200.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 HAWAIIAN GARDENS       CA                                       90716 2-4 Family                             352000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    70355.11                 528.89                    360                     359                  7.875                      0                      0                   0.375                   8.25 Humble                 TX                                       77396 Single Family                           70400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      196350                1390.81                    360                     359                  8.125                      0                      0                   0.375                    8.5 BALTIMORE              MD                                       21244 Townhouse                              196350                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      167175                1097.09                    360                     359                    7.5                      0                      0                   0.375                  7.875 SAINT PETERSBURG       FL                                       33701 2-4 Family                             167175                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       84000                 595.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 Phoenix                AZ                                       85014 Condominium                             84000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G01                                                      207800                1103.94                    360                     358                      6                      0                      0                   0.375                  6.375 Madera                 CA                                       93638 Single Family                          207800                20060501            79.94999695 No MI                                1.00E+17                    2.25               20090401                 12.375                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                   229599.86                1363.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 Lanham                 MD                                       20706 Single Family                          229600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      131670                 918.95                    360                     359                      8                      0                      0                   0.375                  8.375 COV                    KY                                       41011 Condominium                            131670                20060601                  71.25 No MI                                                            2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      219650                1349.93                    360                     359                      7                      0                      0                   0.375                  7.375 Abingdon               MD                                       21009 Single Family                          219650                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      181200                1019.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 Las Vegas              NV                                       89107 Single Family                          181200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    55916.62                 391.56                    360                     358                  7.125                      0                      0                   0.375                    7.5 DAYTON                 OH                                       45405 Single Family                           56000                20060501                     80 No MI                                                            2.25               20110401                   12.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      248000                1472.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Germantown             MD                                       20876 Condominium                            248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      218400                1365.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ADELANTO               CA                                       92301 Single Family                          218400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    76945.65                 551.64                    360                     359                  7.375                      0                      0                   0.375                   7.75 DALLAS                 TX                                       75233 Single Family                           77000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      222400                1343.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Woodbridge             VA                                       22192 Townhouse                              222400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      232000                1401.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Woodbridge             VA                                       22191 PUD                                    232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      136500                 853.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 Savannah               GA                                       31401 2-4 Family                             136500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      128000                 800.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 PORT ST LUCIE          FL                                       34983 Single Family                          128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   123842.97                 941.89                    360                     359                      8                      0                      0                   0.375                  8.375 Coconut Creek          FL                                       33063 Condominium                            123920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      254400                1866.70                    360                     360                  7.625                      0                      0                   0.375                      8 Chicago                IL                                       60629 2-4 Family                             254400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      231200                1445.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LAVEEN                 AZ                                       85339 PUD                                    231200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      109200                 728.00                    360                     359                  7.625                      0                      0                   0.375                      8 MONTGOMERY             AL                                       36117 Single Family                          109200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   179999.58                1143.75                    360                     355                   7.25                      0                      0                   0.375                  7.625 Salem                  CT                                        6420 Single Family                          180000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                      321096                1806.17                    360                     359                  6.375                      0                      0                   0.375                   6.75 Hesperia               CA                                       92344 Single Family                          321096                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   527027.25                3918.31                    360                     358                   7.75                      0                      0                   0.375                  8.125 Yonkers                NY                                       10705 Single Family                          527720                20060501                     79 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      179920                1124.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Boynton Beach          FL                                       33436 PUD                                    179920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      115500                 697.81                    360                     359                  6.875                      0                      0                   0.375                   7.25 BURLINGTON             WA                                       98233 Single Family                          115500                20060601                     70 No MI                                1.00E+17                   2.375               20080501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                      288000                1890.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Miami                  FL                                       33189 PUD                                    288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      464000                2755.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 COLUMBIA               MD                                       21044 Single Family                          464000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      225600                1433.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 North Las Vegas        NV                                       89031 Single Family                          225600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2362.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Somerville             NJ                                        8876 2-4 Family                             360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      298000                1924.59                    360                     358                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30328 Single Family                          298000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      157400                 934.56                    360                     358                   6.75                      0                      0                   0.375                  7.125 HAVELOCK               NC                                       28532 Single Family                          157400                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      223176                1580.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 Las Cruces             NM                                       88011 PUD                                    223176                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      275400                1836.00                    360                     358                  7.625                      0                      0                   0.375                      8 BRISTOW                VA                                       20136 PUD                                    275400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      145275                 954.35                    360                     360                    6.5                      0                      0                   0.375                  6.875 Plainfield             IL                                       60544 PUD                                    145275                20060701                     65 No MI                                                            2.25               20110601                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      160000                1066.67                    360                     359                  7.625                      0                      0                   0.375                      8 CHICAGO                IL                                       60629 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      512280                2934.94                    360                     360                    6.5                      0                      0                   0.375                  6.875 HIGHLANDS RANCH        CO                                       80130 PUD                                    512280                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      214256                1316.79                    360                     360                      7                      0                      0                   0.375                  7.375 SANFORD                FL                                       32771 Condominium                            214256                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   397157.76                2578.18                    360                     359                  6.375                      0                      0                   0.375                   6.75 Arlington              WA                                       98223 Single Family                          397500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      156372                1009.91                    360                     360                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30331 PUD                                    156372                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      598263                3240.60                    360                     360                  6.125                      0                      0                   0.375                    6.5 ANTHEM                 AZ                                       85086 PUD                                    598263                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      360800                2330.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 CULPEPER               VA                                       22701 Single Family                          360800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       52399                 375.39                    360                     360                  7.375                      0                      0                   0.375                   7.75 Houston                TX                                       77084 PUD                                     52399                20060701            67.69999695 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   133232.79                 989.90                    360                     359                   7.75                      0                      0                   0.375                  8.125 Arlington              TX                                       76002 PUD                                    133320                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      169988                 938.48                    360                     358                   6.25                      0                      0                   0.375                  6.625 Johns Island           SC                                       29455 PUD                                    169988                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      400000                2583.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 BOSTON                 MA                                        2127 2-4 Family                             400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      215200                1524.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 VICTORVILLE            CA                                       92395 Single Family                          215200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      400000                2625.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Tucson                 AZ                                       85715 Single Family                          400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   231690.84                1702.33                    360                     359                  7.625                      0                      0                   0.375                      8 Mantua                 OH                                       44255 Single Family                          232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      182296                1177.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 ORLANDO                FL                                       32828 PUD                                    182296                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      412500                2363.28                    360                     358                    6.5                      0                      0                   0.375                  6.875 CLINTON                MD                                       20735 Single Family                          412500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      257600                1845.48                    360                     360                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 PUD                                    257600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      144000                 780.00                    360                     356                  6.125                      0                      0                   0.375                    6.5 Aurora                 CO                                       80017 Single Family                          144000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      144000                 780.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 SANDY                  UT                                       84094 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       50400                 387.53                    360                     360                  8.125                      0                      0                   0.375                    8.5 MC MINNVILLE           TN                                       37110 Single Family                           50400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      417000                2606.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 STAFFORD               VA                                       22554 Single Family                          417000                20060501            79.29000092 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      142000                 917.08                    360                     358                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30340 Single Family                          142000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      186300                1261.41                    360                     359                   7.75                      0                      0                   0.375                  8.125 Tucker                 GA                                       30084 Townhouse                              186300                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      122400                 765.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 GROVEPORT              OH                                       43125 Single Family                          122400                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       76500                 470.16                    360                     359                      7                      0                      0                   0.375                  7.375 Norristown             PA                                       19401 Townhouse                               76500                20060601            79.94999695 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      220000                1535.42                    360                     358                      8                      0                      0                   0.375                  8.375 CULPEPER               VA                                       22701 Single Family                          220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   397267.21                2745.97                    360                     309                    6.5                      0                      0                   0.375                  6.875 MADISON                WI                                       53705 Single Family                          418000                20020401            79.47000122 No MI                                                            2.75               20090301                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G02                                                      129600                 850.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 Rock Hill              SC                                       29732 Single Family                          129600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      337400                2179.04                    360                     358                  7.375                      0                      0                   0.375                   7.75 MILTON                 DE                                       19968 Single Family                          337400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   144020.72                1005.14                    360                     358                      8                      0                      0                   0.375                  8.375 COTTONWOOD             AZ                                       86326 PUD                                    144637                20060501                     75 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      188000                1312.08                    360                     358                      8                      0                      0                   0.375                  8.375 FLOWERY BRANCH         GA                                       30542 PUD                                    188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      136633                 853.96                    360                     358                  7.125                      0                      0                   0.375                    7.5 GOSHEN                 KY                                       40026 Single Family                          136800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      368000                2223.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30318 2-4 Family                             368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      102950                 621.99                    360                     360                  6.875                      0                      0                   0.375                   7.25 ROY                    UT                                       84067 Single Family                          102950                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      479200                3344.42                    360                     358                      8                      0                      0                   0.375                  8.375 San Pedro              CA                                       90731 Single Family                          479200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   139820.85                1051.77                    360                     358                  7.875                      0                      0                   0.375                   8.25 SIMPSONVILLE           SC                                       29680 PUD                                    140000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      295200                1814.25                    360                     358                      7                      0                      0                   0.375                  7.375 West Palm Beach        FL                                       33401 Condominium                            295200                20060501                     80 No MI                                                            2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      437120                2640.93                    360                     359                  6.875                      0                      0                   0.375                   7.25 Clinton                MD                                       20735 Single Family                          437120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   400674.44                1863.14                    360                     310                  5.205                      0                      0                   0.375                   5.58 WILLOWBROOK            IL                                       60521 Single Family                          576000                20020501                     80 No MI                                                               2               20070401                  10.58                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320401 CALA
GI                       G01                                                   457214.22                2997.76                    360                     310                  5.625                      0                      0                   0.375                      6 WARREN                 NJ                                        7059 Single Family                          500000                20020501            57.47000122 No MI                                                            2.75               20070401                     11                  1.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320401 CALA
GI                       G01                                                   384377.92                2472.98                    360                     311                   5.75                      0                      0                   0.375                  6.125 ARLINGTON              VA                                       22205 PUD                                    407000                20020601            83.91999817 GE Capital MI                                                    2.75               20070501                 11.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320501 CALA
GI                       G01                                                   348444.58                2068.05                    360                     310                  4.935                      0                      0                   0.375                   5.31 ROANOKE                TX                                       76262 PUD                                    372000                20020501                     80 No MI                                                            2.75               20090401                  10.31                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                   409776.96                2836.31                    360                     311                  6.315                      0                      0                   0.375                   6.69 LEESBURG               FL                                       34788 Single Family                          440000                20020601            83.80999756 GE Capital MI                                                    2.75               20090501                  11.69                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320501 CALA
GI                       G02                                                      127300                 822.15                    360                     358                  7.375                      0                      0                   0.375                   7.75 Concord                NC                                       28025 PUD                                    127300                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                  13.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   586699.93                3632.75                    360                     311                  5.375                      0                      0                   0.375                   5.75 PHOENIX                MD                                       21131 Single Family                          622500                20020601                     75 No MI                                                            2.75               20070501                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320501 CALA
GI                       G01                                                   458621.44                2962.11                    360                     310                   5.75                      0                      0                   0.375                  6.125 MIAMI BEACH            FL                                       33109 Condominium                            487500                20020501                     75 No MI                                                            2.75               20090401                 11.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320401 CALA
GII                      G02                                                      324935                1760.06                    360                     358                  6.125                      0                      0                   0.375                    6.5 Boulder                CO                                       80302 Single Family                          324935                20060501                     65 No MI                                1.00E+17                    2.75               20110401                   12.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      148000                 955.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 Jacksonville           FL                                       32244 PUD                                    148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      182750                1256.41                    360                     355                  7.875                      0                      0                   0.375                   8.25 Maricopa               AZ                                       85239 PUD                                    182750                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                      145360                 953.93                    360                     358                    7.5                      0                      0                   0.375                  7.875 BIRMINGHAM             AL                                       35215 Single Family                          145360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      703500                4763.28                    360                     360                   7.75                      0                      0                   0.375                  8.125 PASADENA               CA                                       91103 2-4 Family                             703500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      248000                1730.83                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30314 Single Family                          248000                20060501            63.27000046 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      354400                2215.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Passaic                NJ                                        7055 2-4 Family                             354400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      368000                2573.11                    360                     360                  7.125                      0                      0                   0.375                    7.5 Passaic                NJ                                        7055 2-4 Family                             368000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      236204                1476.28                    360                     358                  7.125                      0                      0                   0.375                    7.5 Huntersville           NC                                       28078 PUD                                    236204                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      196000                1225.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Virginia Beach         VA                                       23464 Single Family                          196000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      141750                 871.17                    360                     360                      7                      0                      0                   0.375                  7.375 FORT MILL              SC                                       29715 Single Family                          141750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      168480                 877.50                    360                     359                  5.875                      0                      0                   0.375                   6.25 Las Vegas              NV                                       89144 Condominium                            168480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      211000                1472.60                    360                     358                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21244 Townhouse                              211000                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      344000                2257.50                    360                     355                    7.5                      0                      0                   0.375                  7.875 Compton                CA                                       90220 Single Family                          344000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                      650000                3859.38                    360                     358                   6.75                      0                      0                   0.375                  7.125 Naples                 FL                                       34120 PUD                                    650000                20060501            78.12999725 No MI                                1.00E+17                    2.25               20130401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GI                       G03                                                      107076                 669.23                    360                     358                  7.125                      0                      0                   0.375                    7.5 Concord                NC                                       28027 PUD                                    107076                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      975000                5687.50                    360                     357                  6.625                      0                      0                   0.375                      7 Phoenix                AZ                                       85021 Single Family                          975000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    49170.19                 378.31                    360                     359                  8.125                      0                      0                   0.375                    8.5 Baltimore              MD                                       21215 Townhouse                               49200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      105000                 678.12                    360                     360                  7.375                      0                      0                   0.375                   7.75 BOISE                  ID                                       83713 Single Family                          105000                20060701                     75 No MI                                                            2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      232000                1522.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 Hyattsville            MD                                       20785 Single Family                          232000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      152600                 874.27                    360                     354                    6.5                      0                      0                   0.375                  6.875 Boynton Beach          FL                                       33437 PUD                                    152600                20060101                     70 No MI                                1.00E+17                    2.25               20101201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      292000                1703.33                    360                     359                  6.625                      0                      0                   0.375                      7 Chicago                IL                                       60641 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      176000                1170.93                    360                     360                  6.625                      0                      0                   0.375                      7 Tucson                 AZ                                       85745 Single Family                          176000                20060701                     80 No MI                                1.00E+17                     2.5               20110601                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      855000                4720.31                    360                     309                   6.25                      0                      0                   0.375                  6.625 EAST HAMPTON           NY                                       11937 Single Family                          855000                20020401            34.20000076 No MI                                                               2               20090301                 11.625                  2.125                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G01                                                       85000                 446.96                    360                     310                  5.935                      0                      0                   0.375                   6.31 SAGAMORE HILLS         OH                                       44067 Condominium                             85000                20020501                    100 No MI                                                               2               20090401                  11.31                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GII                      G02                                                      245000                1429.17                    360                     356                  6.625                      0                      0                   0.375                      7 Washington             DC                                       20017 Townhouse                              245000                20060301            68.05999756 No MI                                1.00E+17                    2.25               20110201                     13                  1.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      206400                1225.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Tacoma                 WA                                       98446 PUD                                    206400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      207172                1316.41                    360                     358                   7.25                      0                      0                   0.375                  7.625 FLOWERY BRANCH         GA                                       30542 PUD                                    207172                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      222700                1368.68                    360                     358                      7                      0                      0                   0.375                  7.375 West Palm Beach        FL                                       33411 Condominium                            222700                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      224000                1376.67                    360                     360                      7                      0                      0                   0.375                  7.375 CAPITOL HGTS           MD                                       20743 Single Family                          224000                20060701                     80 No MI                                1.00E+17                     2.5               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      198400                1405.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 North Port             FL                                       34287 Single Family                          198400                20060601            75.73000336 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.125                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      121125                 706.56                    360                     356                  6.625                      0                      0                   0.375                      7 Harvest                AL                                       35749 Single Family                          121125                20060301                     95 Republic MIC                                                     2.25               20110201                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      287960                1559.78                    360                     359                  6.125                      0                      0                   0.375                    6.5 Rohnert Park           CA                                       94928 PUD                                    287960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    94076.95                 708.59                    360                     356                  7.875                      0                      0                   0.375                   8.25 Cedar Hill             TX                                       75104 Single Family                           94320                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      403000                2182.92                    360                     358                  6.125                      0                      0                   0.375                    6.5 FONTANA                CA                                       92337 Single Family                          403000                20060501            79.01999664 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                       90000                 618.75                    360                     359                  7.875                      0                      0                   0.375                   8.25 Charlotte              NC                                       28205 Single Family                           90000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       90320                 694.48                    360                     360                  8.125                      0                      0                   0.375                    8.5 Baytown                TX                                       77520 Single Family                           90320                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      307040                2014.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 NAPLES                 FL                                       34114 PUD                                    307040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      468000                3071.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Washington             DC                                       20001 Townhouse                              468000                20060601                     80 No MI                                                            2.25               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      150000                 968.75                    360                     356                  7.375                      0                      0                   0.375                   7.75 Decatur                GA                                       30030 Single Family                          150000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      141600                 988.25                    360                     358                      8                      0                      0                   0.375                  8.375 North Port             FL                                       34287 Single Family                          141600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       84000                 577.50                    360                     357                  7.875                      0                      0                   0.375                   8.25 BALTIMORE              MD                                       21239 Townhouse                               84000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      215900                1371.86                    360                     356                   7.25                      0                      0                   0.375                  7.625 Cape Coral             FL                                       33909 Single Family                          215900                20060301                     90 Republic MIC                                                     2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   135821.46                1009.80                    360                     358                   7.75                      0                      0                   0.375                  8.125 Denver                 CO                                       80205 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   173099.75                 919.59                    360                     358                      6                      0                      0                   0.375                  6.375 Florence               AZ                                       85242 PUD                                    173100                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      114400                 726.92                    360                     356                   7.25                      0                      0                   0.375                  7.625 Kissimmee              FL                                       34746 PUD                                    114400                20060301                     80 No MI                                                            2.25               20110201                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      294400                1840.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 RIALTO                 CA                                       92676 Single Family                          294400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      310400                1940.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Los Angeles            CA                                       90022 Single Family                          310400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      277649                1446.09                    360                     357                  5.875                      0                      0                   0.375                   6.25 STOCKTON               CA                                       95206 Single Family                          277650                20060401                     80 No MI                                1.00E+17                   2.375               20080301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GII                      G03                                                      352000                2090.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Riverside              CA                                       92503 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123920                 864.86                    360                     358                      8                      0                      0                   0.375                  8.375 OCALA                  FL                                       34472 Single Family                          123920                20060501            79.48999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      104000                 650.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 YUMA                   AZ                                       85364 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      325000                1726.56                    360                     358                      6                      0                      0                   0.375                  6.375 ORLANDO                FL                                       32826 2-4 Family                             325000                20060501                     65 No MI                                1.00E+17                    2.25               20130401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360401 WALN
GI                       G02                                                      408000                2720.00                    360                     356                  7.625                      0                      0                   0.375                      8 Hawthorne              CA                                       90250 Single Family                          408000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      520000                2816.67                    360                     356                  6.125                      0                      0                   0.375                    6.5 Sylmar                 CA                                       91342 Single Family                          520000                20060301            63.40999985 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      191920                1079.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 Jacksonville           FL                                       32218 PUD                                    191920                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      149600                 966.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 CHARLOTTE              NC                                       28216 Single Family                          149600                20060501                     80 No MI                                                            2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      343000                2000.83                    360                     360                  6.625                      0                      0                   0.375                      7 SANTA ROSA             CA                                       95401 Single Family                          343000                20060701                  61.25 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      144000                1005.00                    360                     358                      8                      0                      0                   0.375                  8.375 ALSIP                  IL                                       60803 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      172000                1057.08                    360                     358                      7                      0                      0                   0.375                  7.375 North Las Vegas        NV                                       89030 2-4 Family                             172000                20060515                     80 No MI                                1.00E+17                    2.25               20110415                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360415 AFL2
GI                       G02                                                      166800                1129.37                    360                     357                   7.75                      0                      0                   0.375                  8.125 Mesa                   AZ                                       85204 Single Family                          166800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   416999.66                2606.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Alexandria             VA                                       22306 PUD                                    417000                20060501            78.22000122 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   141204.74                1025.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33616 Single Family                          141400                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   234798.02                1443.03                    360                     358                      7                      0                      0                   0.375                  7.375 TARZANA                CA                                       91356 Condominium                            234800                20060501                  72.25 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      193199                1227.62                    360                     358                   7.25                      0                      0                   0.375                  7.625 SAN ANTONIO            TX                                       78259 PUD                                    193199                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    111849.2                 821.82                    360                     358                  7.625                      0                      0                   0.375                      8 Baltimore              MD                                       21211 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   123845.32                 942.49                    360                     358                      8                      0                      0                   0.375                  8.375 Lake Dallas            TX                                       75065 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      125250                 730.62                    360                     360                  6.625                      0                      0                   0.375                      7 Baltimore              MD                                       21206 Single Family                          125250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   122071.86                 812.82                    360                     359                  6.625                      0                      0                   0.375                      7 Saint Louis            MO                                       63136 Condominium                            122172                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      188000                1037.92                    360                     359                   6.25                      0                      0                   0.375                  6.625 Visalia                CA                                       93291 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                       96000                 646.77                    360                     360                   6.75                      0                      0                   0.375                  7.125 Waynesboro             PA                                       17268 2-4 Family                              96000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      217818                1361.36                    360                     359                  7.125                      0                      0                   0.375                    7.5 Clemmons               NC                                       27012 PUD                                    217818                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      180700                1054.08                    360                     359                  6.625                      0                      0                   0.375                      7 Orange Park            FL                                       32065 PUD                                    180700                20060601            79.98000336 No MI                                1.00E+17                    2.75               20110501                     13                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                       59920                 386.98                    360                     359                  7.375                      0                      0                   0.375                   7.75 Midland                MI                                       48460 Single Family                           59920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                       88471                 543.73                    360                     360                      7                      0                      0                   0.375                  7.375 Austin                 TX                                       78725 PUD                                     88471                20060701                     80 No MI                                1.00E+17                    2.75               20110601                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      286200                1639.69                    360                     360                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32824 PUD                                    286200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      300000                1625.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Naples                 FL                                       34120 PUD                                    300000                20060501            62.68999863 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    86286.58                 641.52                    360                     358                   7.75                      0                      0                   0.375                  8.125 Detroit                MI                                       48206 2-4 Family                              86400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      600000                3500.00                    360                     359                   6.75                      0                      0                    0.25                      7 MORGAN HILL            CA                                       95037 Single Family                          600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                       73352                 443.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Palmyra                PA                                       17078 Single Family                           73352                20060601            79.76999664 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      140792                 909.28                    360                     360                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85020 Condominium                            140792                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      103950                 649.69                    360                     359                  7.125                      0                      0                   0.375                    7.5 Pleasant Valley        MO                                       64068 PUD                                    103950                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      112792                 704.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85013 Condominium                            112792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1000000                6354.17                    360                     360                   7.25                      0                      0                   0.375                  7.625 FT LAUDERDALE          FL                                       33331 Single Family                         1000000                20060701            74.06999969 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      114750                 765.00                    360                     360                  7.625                      0                      0                   0.375                      8 Aurora                 CO                                       80013 PUD                                    114750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      200800                1255.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Glendale               AZ                                       85307 PUD                                    200800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      167000                 956.77                    360                     356                    6.5                      0                      0                   0.375                  6.875 Brandon                FL                                       33511 Single Family                          167000                20060301            77.66999817 No MI                                                            2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      105600                 704.00                    360                     359                  7.625                      0                      0                   0.375                      8 MC KINNEY              TX                                       75070 Single Family                          105600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      296002                1819.18                    360                     360                      7                      0                      0                   0.375                  7.375 FORT MILL              SC                                       29708 PUD                                    296002                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      130500                 870.00                    360                     360                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80239 Single Family                          130500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       83920                 645.27                    360                     360                  8.125                      0                      0                   0.375                    8.5 Baytown                TX                                       77521 Single Family                           83920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                   115929.73                 891.94                    360                     359                  8.125                      0                      0                   0.375                    8.5 Mechanicsburg          PA                                       17055 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      183120                1163.58                    360                     360                   7.25                      0                      0                   0.375                  7.625 Laurel                 MD                                       20707 Condominium                            183120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      280000                1633.33                    360                     360                  6.625                      0                      0                   0.375                      7 Glen Burnie            MD                                       21061 Single Family                          280000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      193600                1230.17                    360                     358                   7.25                      0                      0                   0.375                  7.625 KATY                   TX                                       77450 PUD                                    193600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      198400                1302.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 QUEEN CREEK            AZ                                       85242 PUD                                    198400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      360000                2437.50                    360                     358                   7.75                      0                      0                   0.375                  8.125 Miami                  FL                                       33135 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   309817.17                2359.26                    360                     357                      8                      0                      0                   0.375                  8.375 Hyattsville            MD                                       20873 Single Family                          310400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      252000                1443.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Valrico                FL                                       33594 PUD                                    252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      100000                 656.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 BALTIMORE              MD                                       21215 Single Family                          100000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      368000                2223.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30318 2-4 Family                             368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      148000                 909.58                    360                     358                      7                      0                      0                   0.375                  7.375 ATLANTA                GA                                       30342 Condominium                            148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    90225.85                 679.15                    360                     357                  7.875                      0                      0                   0.375                   8.25 Richmond               VA                                       23222 Single Family                           90400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      420000                3062.50                    360                     360                  8.375                      0                      0                   0.375                   8.75 Gulf Shores            AL                                       36542 Condominium                            420000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  14.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      117000                 828.75                    360                     360                  8.125                      0                      0                   0.375                    8.5 Atlanta                GA                                       30316 Single Family                          117000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      107250                 759.69                    360                     360                  8.125                      0                      0                   0.375                    8.5 Atlanta                GA                                       30316 Single Family                          107250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      109500                 775.63                    360                     360                  8.125                      0                      0                   0.375                    8.5 Atlanta                GA                                       30315 Single Family                          109500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      106400                 665.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 STONE MOUNTAIN         GA                                       30083 Single Family                          106400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   307782.62                2206.55                    360                     359                  7.375                      0                      0                   0.375                   7.75 Passaic                NJ                                        7055 2-4 Family                             308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      141200                 838.38                    360                     357                   6.75                      0                      0                   0.375                  7.125 Tacoma                 WA                                       98404 Single Family                          141200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      328000                2132.00                    360                     359                  7.425                      0                      0                   0.375                    7.8 North Salt Lake        UT                                       84054 Single Family                          328000                20060601                     80 No MI                                1.00E+17                     5.8               20080501                   13.8                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      24 N                                    20360501 AFL2
GI                       G03                                                   276489.45                1911.10                    360                     359                      7                      0                      0                   0.375                  7.375 DAVENPORT              FL                                       33896 PUD                                    276700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  5.425                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      240500                1402.92                    360                     359                  6.625                      0                      0                   0.375                      7 Apache Junction        AZ                                       85219 2-4 Family                             240500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      228700                1429.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 BETHLEHEM              PA                                       18017 Single Family                          228700                20060501            65.58999634 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      112720                 739.73                    360                     358                    7.5                      0                      0                   0.375                  7.875 Rockmart               GA                                       30153 Single Family                          112720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      135000                 956.25                    360                     359                  8.125                      0                      0                   0.375                    8.5 Celina                 TX                                       75009 PUD                                    135000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      412000                2360.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 San Diego              CA                                       92119 Single Family                          412000                20060601                     80 No MI                                1.00E+17                    2.25               20160501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360501 AFL2
GI                       G02                                                      188000                1214.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 LONE TREE              CO                                       80124 Condominium                            188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      392000                2000.83                    360                     359                   5.75                      0                      0                   0.375                  6.125 San Diego              CA                                       92139 Single Family                          392000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G02                                                      192000                1080.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Orlando                FL                                       32822 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       98733                 647.94                    360                     359                    7.5                      0                      0                   0.375                  7.875 Desoto                 TX                                       75115 Single Family                           98733                20060601            64.95999908 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      244000                1601.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Sterling               VA                                       20164 PUD                                    244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      345000                1976.56                    360                     358                    6.5                      0                      0                   0.375                  6.875 VERO BEACH             FL                                       32967 Single Family                          345000                20060501            51.11000061 No MI                                1.00E+17                    2.75               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      143500                 926.77                    360                     358                  7.375                      0                      0                   0.375                   7.75 Kingman                AZ                                       86401 Single Family                          143500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      900000                4875.00                    360                     357                  6.125                      0                      0                   0.375                    6.5 Savannah               GA                                       31410 Single Family                          900000                20060401            40.90999985 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      117800                 601.27                    360                     357                   5.75                      0                      0                   0.375                  6.125 Denver                 CO                                       80203 Condominium                            117800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      360000                2325.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Los Angeles            CA                                       90018 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   123468.96                 668.79                    360                     356                  6.125                      0                      0                   0.375                    6.5 Holiday                FL                                       34691 Single Family                          123500                20060301                     65 No MI                                                            2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                    267269.2                1693.95                    360                     357                  6.125                      0                      0                   0.375                    6.5 Miami                  FL                                       33145 Condominium                            268000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                       68000                 354.17                    360                     356                  5.875                      0                      0                   0.375                   6.25 Birmingham             AL                                       35215 Single Family                           68000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   114162.14                 828.90                    360                     358                    7.5                      0                      0                   0.375                  7.875 Denton                 TX                                       76201 2-4 Family                             114320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      224560                1286.54                    360                     358                    6.5                      0                      0                   0.375                  6.875 Savannah               GA                                       31419 Single Family                          224560                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      111612                 697.58                    360                     358                  7.125                      0                      0                   0.375                    7.5 Kannapolis             NC                                       28083 Single Family                          111612                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   211581.13                1574.10                    360                     357                   7.75                      0                      0                   0.375                  8.125 Chicago                IL                                       60629 Single Family                          212000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      303200                1958.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Surprise               AZ                                       85379 PUD                                    303200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      300000                1812.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30318 2-4 Family                             300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      334320                1880.55                    360                     358                  6.375                      0                      0                   0.375                   6.75 San Marcos             CA                                       92078 Condominium                            334320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      368000                2223.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30318 2-4 Family                             368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      158000                1102.71                    360                     359                      8                      0                      0                   0.375                  8.375 FERN CREEK             KY                                       40291 Single Family                          158000                20060601            79.80000305 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      368000                2223.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30318 2-4 Family                             368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1072500                5809.37                    360                     357                  6.125                      0                      0                   0.375                    6.5 area of newbury park   CA                                       93012 Single Family                         1072500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      136700                 954.05                    360                     358                      8                      0                      0                   0.375                  8.375 Lake Wylie             SC                                       29710 PUD                                    136700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      412000                2360.42                    360                     360                    6.5                      0                      0                   0.375                  6.875 CANYON COUNTRY         CA                                       91351 Single Family                          412000                20060701            72.27999878 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      454850                2842.81                    360                     358                  7.125                      0                      0                   0.375                    7.5 WALDORF                MD                                       20603 PUD                                    454850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      146960                1025.66                    360                     358                      8                      0                      0                   0.375                  8.375 NEW BRAUNFELS          TX                                       78130 PUD                                    146960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      212479                1283.73                    360                     359                  6.875                      0                      0                   0.375                   7.25 QUEEN CREEK            AZ                                       85242 PUD                                    212479                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      280000                1458.33                    360                     359                  5.875                      0                      0                   0.375                   6.25 LAS VEGAS              NV                                       89102 Single Family                          280000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      154000                 882.29                    360                     359                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32822 Single Family                          154000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   167858.86                1103.64                    360                     359                    6.5                      0                      0                   0.375                  6.875 Pa Furnace             PA                                       16865 Single Family                          168000                20060601                     70 No MI                                                            2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      195200                1260.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Strongsville           OH                                       44136 Single Family                          195200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      514750                3270.81                    360                     359                   7.25                      0                      0                   0.375                  7.625 ALDIE                  VA                                       20105 Single Family                          514750                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      147750                 969.61                    360                     359                    7.5                      0                      0                   0.375                  7.875 Albuquerque            NM                                       87111 PUD                                    147750                20060601            76.94999695 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      456000                2992.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Dumfries               VA                                       22026 PUD                                    456000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   219029.29                1557.15                    360                     354                   7.25                      0                      0                   0.375                  7.625 Casselberry            FL                                       32707 PUD                                    220000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.625                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      180106                1238.23                    360                     359                  7.875                      0                      0                   0.375                   8.25 Red Hill               PA                                       18076 PUD                                    180106                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   110170.81                 838.51                    360                     358                      8                      0                      0                   0.375                  8.375 Fayetteville           NC                                       28304 Single Family                          110320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      195600                1263.25                    360                     360                  7.375                      0                      0                   0.375                   7.75 SACRAMENTO             CA                                       95817 Single Family                          195600                20060701                     80 No MI                                                            5.25               20110601                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      209120                1459.48                    360                     359                      8                      0                      0                   0.375                  8.375 CHICAGO                IL                                       60632 Single Family                          209120                20060601                     80 No MI                                                            4.25               20110501                 13.375                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      132000                 852.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 DETROIT LAKES          MN                                       56501 Single Family                          132000                20060601                     80 No MI                                                            4.25               20110501                  12.75                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                       58400                 438.74                    360                     360                  7.875                      0                      0                   0.375                   8.25 DETROIT                MI                                       48210 Single Family                           58400                20060701                     80 No MI                                                             3.5               20110601                  13.25                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      268000                1870.42                    360                     359                      8                      0                      0                   0.375                  8.375 ITASCA                 IL                                       60143 PUD                                    268000                20060601                     80 No MI                                                            5.25               20110501                 13.375                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      402936                2644.27                    360                     358                    7.5                      0                      0                   0.375                  7.875 Union City             NJ                                        7087 2-4 Family                             402936                20060501                     80 No MI                                                            2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      151500                 978.44                    360                     359                  7.375                      0                      0                   0.375                   7.75 Denton                 TX                                       76210 Single Family                          151500                20060601            74.93000031 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      152000                 950.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Dallas                 TX                                       75214 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      351800                2308.69                    360                     358                    7.5                      0                      0                   0.375                  7.875 West Palm Beach        FL                                       33401 Condominium                            351800                20060501            78.38999939 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   127760.42                 972.29                    360                     358                      8                      0                      0                   0.375                  8.375 Pleasantville          NJ                                        8232 Single Family                          127920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      306400                1978.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 PRINCE WILLIAM         VA                                       22193 PUD                                    306400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      117250                 769.45                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lauderhill             FL                                       33351 Condominium                            117250                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      292500                2010.94                    360                     360                  7.875                      0                      0                   0.375                   8.25 LAS VEGAS              NV                                       89129 Single Family                          292500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      136000                 892.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Plantation             FL                                       33313 Condominium                            136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      544550                3857.23                    360                     359                  8.125                      0                      0                   0.375                    8.5 GAINESVILLE            VA                                       20155 Single Family                          544550                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      319500                1830.47                    360                     358                    6.5                      0                      0                   0.375                  6.875 Fairfax                VA                                       22032 Single Family                          320000                20060501                  62.75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      208000                1451.67                    360                     358                      8                      0                      0                   0.375                  8.375 Woodbridge             VA                                       22191 PUD                                    208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      144000                 915.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 SUN CITY               AZ                                       85351 PUD                                    144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      360000                2062.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 Paterson               NJ                                        7513 2-4 Family                             360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      153600                 800.00                    360                     358                  5.875                      0                      0                   0.375                   6.25 Willingboro            NJ                                        8046 Single Family                          153600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      248504                1423.72                    360                     359                    6.5                      0                      0                   0.375                  6.875 Wesley Chapel          FL                                       33543 PUD                                    248504                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      111000                 774.69                    360                     359                      8                      0                      0                   0.375                  8.375 LOUISVILLE             KY                                       40229 Single Family                          111000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   807896.04                5253.64                    360                     357                  6.375                      0                      0                   0.375                   6.75 LAWNDALE               CA                                       90260 2-4 Family                             810000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    66758.48                 507.73                    360                     359                      8                      0                      0                   0.375                  8.375 Ludlow                 KY                                       41016 2-4 Family                              66800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      397800                2237.63                    360                     358                  6.375                      0                      0                   0.375                   6.75 West Palm Beach        FL                                       33401 Condominium                            397800                20060501            89.98999786 GE Capital MI                                                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      190200                1089.69                    360                     359                    6.5                      0                      0                   0.375                  6.875 Watkins                CO                                       80137 Single Family                          190200                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      174962                1148.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 ANOKA                  MN                                       55303 PUD                                    174962                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   124234.73                 944.86                    360                     359                      8                      0                      0                   0.375                  8.375 High Point             NC                                       27262 Single Family                          124312                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      412900                2709.66                    360                     359                    7.5                      0                      0                   0.375                  7.875 Perkasie               PA                                       18944 PUD                                    412900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      559120                3494.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 MITCHELLVILLE          MD                                       20721 PUD                                    559120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      147000                 888.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 N LAS VEGAS            NV                                       89036 Single Family                          147000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      190400                1170.17                    360                     358                      7                      0                      0                   0.375                  7.375 Warrington             PA                                       18976 Condominium                            190400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   171859.01                1144.32                    360                     359                  6.625                      0                      0                   0.375                      7 North Port             FL                                       34288 Single Family                          172000                20060601            56.77000046 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                    94168.71                 635.45                    360                     358                   6.75                      0                      0                   0.375                  7.125 Atlanta                GA                                       30331 Condominium                             94320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      228000                1496.25                    360                     357                    7.5                      0                      0                   0.375                  7.875 San Bernardino         CA                                       92404 Single Family                          228000                20060401                     80 No MI                                                            2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      239140                1320.25                    360                     358                   6.25                      0                      0                   0.375                  6.625 Chester                VA                                       23831 PUD                                    239140                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      144620                1024.39                    360                     359                  8.125                      0                      0                   0.375                    8.5 HOLLY SPRINGS          NC                                       27540 PUD                                    144620                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      292800                1708.00                    360                     359                  6.625                      0                      0                   0.375                      7 Davenport              FL                                       33897 PUD                                    292800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   416727.23                3096.21                    360                     359                   7.75                      0                      0                   0.375                  8.125 Wildwood Crest         NJ                                        8260 Condominium                            417000                20060601            72.01999664 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      464000                2900.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 ORANGE                 CA                                       92868 Single Family                          464000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      200000                1432.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 Satellite Beach        FL                                       32937 Condominium                            200000                20060701                     80 No MI                                                            2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      384000                2480.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Summerville            SC                                       29483 Single Family                          384000                20060601                     80 No MI                                7.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      189312                1262.08                    360                     359                  7.625                      0                      0                   0.375                      8 YPSILANTI              MI                                       48197 Condominium                            189312                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      150720                 926.30                    360                     360                      7                      0                      0                   0.375                  7.375 JACKSONVILLE           FL                                       32256 Condominium                            150720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      185500                1159.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 Bradenton              FL                                       34212 Condominium                            185500                20060601            74.95999908 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      122040                 750.04                    360                     359                      7                      0                      0                   0.375                  7.375 Columbus               OH                                       43228 Single Family                          122040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   309891.47                2250.04                    360                     358                    7.5                      0                      0                   0.375                  7.875 Ava                    MO                                       65608 Single Family                          310320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      432720                2524.20                    360                     360                  6.625                      0                      0                   0.375                      7 INDIO                  CA                                       92203 PUD                                    432720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                       66400                 415.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Pensacola              FL                                       32507 2-4 Family                              66400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      109520                 707.32                    360                     359                  7.375                      0                      0                   0.375                   7.75 PAWLEYS IS             SC                                       29585 Condominium                            109520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      301260                1820.11                    360                     359                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85339 PUD                                    301260                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      168000                1172.50                    360                     359                      8                      0                      0                   0.375                  8.375 STOCKTON               CA                                       95206 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1083000                6881.56                    360                     360                   7.25                      0                      0                   0.375                  7.625 Laguna Niguel          CA                                       92677 PUD                                   1083000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      147000                 934.06                    360                     359                   7.25                      0                      0                   0.375                  7.625 Florida City           FL                                       33034 Single Family                          147000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      134680                 883.84                    360                     360                    7.5                      0                      0                   0.375                  7.875 Sunrise                FL                                       33325 Condominium                            134680                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       84800                 591.83                    360                     359                      8                      0                      0                   0.375                  8.375 Balch Springs          TX                                       75180 Single Family                           84800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      300000                1656.25                    360                     358                   6.25                      0                      0                   0.375                  6.625 Pittsburg              CA                                       94565 Single Family                          300000                20060501                     75 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      109200                 671.12                    360                     359                      7                      0                      0                   0.375                  7.375 NOBLESVILLE            IN                                       46062 Single Family                          109200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1501.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89145 Single Family                          212000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      115000                 658.85                    360                     356                    6.5                      0                      0                   0.375                  6.875 Bluffton               SC                                       29909 PUD                                    115000                20060301                   61.5 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      214400                1228.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Santa Clara            CA                                       95051 Condominium                            214400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      107800                 741.13                    360                     359                  7.875                      0                      0                   0.375                   8.25 HOMESTEAD              FL                                       33033 Townhouse                              107800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      572000                3336.67                    360                     359                  6.625                      0                      0                   0.375                      7 Encino                 CA                                       91316 Single Family                          572000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    81054.75                 581.10                    360                     359                  7.375                      0                      0                   0.375                   7.75 New Braunfels          TX                                       78130 2-4 Family                              81112                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      206836                1120.36                    360                     359                  6.125                      0                      0                   0.375                    6.5 MARICOPA               AZ                                       85239 PUD                                    206836                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      329900                2027.51                    360                     358                      7                      0                      0                   0.375                  7.375 Naples                 FL                                       34120 Condominium                            329900                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      383200                2235.33                    360                     359                   6.75                      0                      0                    0.25                      7 Germantown             MD                                       20874 PUD                                    383200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      416990                2432.44                    360                     358                  6.625                      0                      0                   0.375                      7 Miami                  FL                                       33185 Single Family                          416990                20060501            78.68000031 No MI                                                            2.75               20110401                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      156799                 849.33                    360                     351                  6.125                      0                      0                   0.375                    6.5 Apopka                 FL                                       32703 PUD                                    158000                20051001                     80 No MI                                1.00E+17                    2.25               20100901                   11.5                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 AFL2
GI                       G02                                                      213200                1510.17                    360                     360                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89102 Single Family                          213200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      260000                1625.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 CENTREVILLE            VA                                       20120 Townhouse                              260000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      599200                3557.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 SAN JOSE               CA                                       95112 Single Family                          599200                20060601                     80 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      142000                 931.88                    360                     360                    7.5                      0                      0                   0.375                  7.875 Citrus Springs         FL                                       34433 Single Family                          142000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   288806.53                1504.20                    360                     356                  5.875                      0                      0                   0.375                   6.25 Columbia               SC                                       29205 Condominium                            290000                20060301            52.72999954 No MI                                                            2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   114887.69                 845.30                    360                     356                  7.625                      0                      0                   0.375                      8 Lomira                 WI                                       53048 Single Family                          115200                20060301            69.81999969 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      276000                1581.25                    360                     357                    6.5                      0                      0                   0.375                  6.875 Rialto                 CA                                       92376 Single Family                          276000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      115900                 688.16                    360                     356                   6.75                      0                      0                   0.375                  7.125 White Bear Lake        MN                                       55110 Single Family                          115900                20060301            53.68000031 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      129600                 904.50                    360                     359                      8                      0                      0                   0.375                  8.375 Chino Valley           AZ                                       86323 Single Family                          129600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      400000                2458.33                    360                     360                      7                      0                      0                   0.375                  7.375 Los Angeles            CA                                       90066 Single Family                          400000                20060701            50.95999908 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      198750                1304.30                    360                     357                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80218 Single Family                          198750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      154400                 981.08                    360                     359                   7.25                      0                      0                   0.375                  7.625 STOCKBRIDGE            GA                                       30281 Single Family                          154400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      173600                 958.42                    360                     356                   6.25                      0                      0                   0.375                  6.625 PHOENIX                AZ                                       85037 Single Family                          173600                20060301            79.73999786 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      107800                 741.13                    360                     359                  7.875                      0                      0                   0.375                   8.25 HOMESTEAD              FL                                       33033 Townhouse                              107800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      250400                1669.33                    360                     359                  7.625                      0                      0                   0.375                      8 SPARKS                 NV                                       89431 Single Family                          250400                20060601                     80 No MI                                                            2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      197636                1379.33                    360                     360                      8                      0                      0                   0.375                  8.375 Frederick              CO                                       80530 PUD                                    197636                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      384000                2480.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 MERRIMAC               MA                                        1860 Single Family                          384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                     59754.5                 413.02                    360                     359                      7                      0                      0                   0.375                  7.375 CLEVELAND              OH                                       44120 Single Family                           59800                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   555072.43                3642.66                    360                     358                    7.5                      0                      0                   0.375                  7.875 LATHROP                CA                                       95330 Single Family                          555080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      454072                2506.86                    360                     357                   6.25                      0                      0                   0.375                  6.625 OAKLEY                 CA                                       94561 Single Family                          454072                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   164140.54                1164.32                    360                     357                   7.25                      0                      0                   0.375                  7.625 Florissant             MO                                       63034 Single Family                          164500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                   605527.88                3722.68                    360                     314                  5.345                      0                      0                   0.375                   5.72 NEW HOPE               PA                                       18938 Single Family                          640000                20020901            79.20999908 No MI                                                            2.75               20090801                  10.72                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G03                                                      204000                1275.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 LINCOLN                NE                                       68516 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      500000                2395.83                    360                     313                  5.375                      0                      0                   0.375                   5.75 NORTH ANDOVER          MA                                        1845 Single Family                          500000                20020801            52.68999863 No MI                                                               2               20090701                  10.75                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320701 CALA
GI                       G01                                                   319082.21                1916.86                    360                     315                  5.125                      0                      0                   0.375                    5.5 GLEN ROCK              NJ                                        7452 Single Family                          337600                20021001                     80 No MI                                                            2.75               20090901                   10.5                  1.625                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                      192800                1305.42                    360                     358                   7.75                      0                      0                   0.375                  8.125 North Port             FL                                       34287 Single Family                          192800                20060501            73.58999634 No MI                                                            2.25               20110401                 13.125                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   134872.75                 913.20                    360                     358                   7.75                      0                      0                   0.375                  8.125 TUCSON                 AZ                                       85747 Single Family                          134890                20060501                     95 GE Capital MI                        1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   376692.07                2254.11                    360                     314                  5.075                      0                      0                   0.375                   5.45 GAITHERSBURG           MD                                       20882 Single Family                          399200                20020901            79.83999634 No MI                                                            2.75               20090801                  10.45                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G01                                                   565863.85                2697.28                    360                     314                  5.345                      0                      0                   0.375                   5.72 WINDERMERE             FL                                       34786 PUD                                    566000                20020901            73.22000122 No MI                                                               2               20090801                  10.72                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G01                                                   429255.63                2549.27                    360                     314                      5                      0                      0                   0.375                  5.375 ROCKAWAY               NJ                                        7866 Single Family                          455250                20020901            78.48999786 No MI                                                            2.75               20090801                 10.375                  1.625                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G02                                                      439920                2841.15                    360                     359                  7.375                      0                      0                   0.375                   7.75 Lemon Grove            CA                                       91945 2-4 Family                             439920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   286894.35                1833.73                    360                     314                  5.405                      0                      0                   0.375                   5.78 APPLE VALLEY           MN                                       55124 Single Family                          313200                20020901            79.90000153 No MI                                                            2.75               20090801                  10.78                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GII                      G03                                                       50500                 305.10                    360                     358                  6.875                      0                      0                   0.375                   7.25 LOUISVILLE             KY                                       40210 Single Family                           50500                20060501            78.91000366 No MI                                1.00E+17                    2.25               20110401                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      211650                1366.91                    360                     358                  7.375                      0                      0                   0.375                   7.75 North Port             FL                                       34288 Single Family                          211650                20060501            70.08000183 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   319813.29                1883.82                    360                     314                  4.905                      0                      0                   0.375                   5.28 MASON                  OH                                       45040 PUD                                    340000                20020901                     80 No MI                                                            2.75               20090801                  10.28                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G02                                                      228800                1596.83                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80211 Single Family                          228800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    69345.45                 454.02                    360                     316                  5.375                      0                      0                   0.375                   5.75 COLUMBIA               MD                                       21044 Condominium                             77800                20021101            89.94000244 GE Capital MI                                                    2.75               20091001                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G02                                                      320000                2100.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89115 2-4 Family                             320000                20060401            76.73999786 No MI                                1.00E+17                    2.25               20110301                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                    109057.2                 666.62                    360                     314                   5.25                      0                      0                   0.375                  5.625 SMYRNA                 GA                                       30080 Condominium                            115800                20020901            84.98999786 GE Capital MI                                                    2.75               20090801                 10.625                  1.625                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G02                                                   161598.16                1229.80                    360                     358                      8                      0                      0                   0.375                  8.375 ROCK ISLAND            IL                                       61201 Single Family                          161800                20060501            89.88999939 PMI                                  1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   361356.26                2367.69                    360                     316                  5.125                      0                      0                   0.375                    5.5 LARCHMONT              NY                                       10538 Single Family                          417000                20021101            52.13000107 No MI                                                            2.75               20071001                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G02                                                      114320                 750.23                    360                     357                    7.5                      0                      0                   0.375                  7.875 GULFPORT               MS                                       39507 PUD                                    114320                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                   319325.68                1528.57                    360                     315                  5.375                      0                      0                   0.375                   5.75 FLEMINGTON             NJ                                        8822 Single Family                          332000                20021001                     80 No MI                                                               2               20090901                  10.75                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                   238861.25                1713.66                    360                     358                  7.375                      0                      0                   0.375                   7.75 Hugo                   MN                                       55038 Single Family                          239200                20060501            79.76000214 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.625                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   354856.32                2212.35                    360                     315                  5.625                      0                      0                    0.25                  5.875 POMPANO BEACH          FL                                       33062 Single Family                          374000                20021001                     80 No MI                                                            2.75               20070901                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GII                      G03                                                    40467.98                 300.16                    360                     313                  6.875                      0                      0                   0.375                   7.25 PHILADELPHIA           PA                                       19146 2-4 Family                              44000                20020801                     80 No MI                                1.00E+17                    3.75               20070701                  12.25                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320701 ALT1
GI                       G01                                                      546689                2248.71                    360                     316                  5.125                      0                      0                    0.25                  5.375 PEAPACK-GLADSTONE      NJ                                        7934 Single Family                          546689                20021101            71.93000031 No MI                                                            2.25               20071001                 10.375                  3.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G02                                                      242892                1619.28                    360                     358                  7.625                      0                      0                   0.375                      8 Surprise               AZ                                       85387 PUD                                    242892                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      313800                1699.75                    360                     357                  6.125                      0                      0                   0.375                    6.5 Chula Vista            CA                                       91915 Condominium                            313800                20060401                     80 No MI                                                            2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      184000                1015.83                    360                     356                   6.25                      0                      0                   0.375                  6.625 Elgin                  IL                                       60123 Single Family                          184000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    59918.75                 456.04                    360                     359                      8                      0                      0                   0.375                  8.375 CLARKSVILLE            TN                                       37042 Single Family                           60000                20060601            73.26000214 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      124200                 815.06                    360                     358                    7.5                      0                      0                   0.375                  7.875 DENVER                 CO                                       80249 PUD                                    124200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      358800                2018.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 North Las Vegas        NV                                       89085 PUD                                    358800                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      275200                1720.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Sparks                 NV                                       89436 Single Family                          275200                20060401                     80 No MI                                                            2.75               20110301                   13.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      162400                 947.33                    360                     356                  6.625                      0                      0                   0.375                      7 Stone Park             IL                                       60165 Single Family                          162400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   114641.48                 832.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 San Antonio            TX                                       78248 Single Family                          114800                20060501                     70 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      192800                1124.67                    360                     359                  6.625                      0                      0                   0.375                      7 West Jordan            UT                                       84088 Single Family                          192800                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      306480                1755.88                    360                     358                    6.5                      0                      0                   0.375                  6.875 ORLANDO                FL                                       32828 PUD                                    306480                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      276637                1671.35                    360                     358                  6.875                      0                      0                   0.375                   7.25 ANTHEM                 AZ                                       85086 Single Family                          276637                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      184922                1194.29                    360                     358                  7.375                      0                      0                   0.375                   7.75 Maricopa               AZ                                       85239 PUD                                    184922                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      187907                1174.42                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89122 Single Family                          187907                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      183040                1182.14                    360                     358                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89122 Single Family                          183040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      147049                 827.15                    360                     358                  6.375                      0                      0                   0.375                   6.75 DALLAS                 GA                                       30157 Single Family                          147049                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    103729.6                 762.53                    360                     358                  7.625                      0                      0                   0.375                      8 CEDAR HILL             TX                                       75104 Single Family                          103920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      207920                1364.48                    360                     358                    7.5                      0                      0                   0.375                  7.875 PORT SAINT LUCIE       FL                                       34953 Single Family                          207920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      452250                2685.23                    360                     360                   6.75                      0                      0                   0.375                  7.125 CERRITOS               CA                                       90703 PUD                                    452250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      117600                 747.25                    360                     360                   7.25                      0                      0                   0.375                  7.625 VIRGINIA BEACH         VA                                       23464 Condominium                            117600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      192000                1260.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Little Egg Harbor Twp  NJ                                        8087 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      394464                2218.86                    360                     358                  6.375                      0                      0                   0.375                   6.75 Franklin               TN                                       37067 Single Family                          394464                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      239192                1669.36                    360                     359                      8                      0                      0                   0.375                  8.375 QUEEN CREEK            AZ                                       85242 PUD                                    239192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    94355.74                 652.69                    360                     358                      7                      0                      0                   0.375                  7.375 Katy                   TX                                       77449 PUD                                     94500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   195708.17                1370.46                    360                     358                  7.125                      0                      0                   0.375                    7.5 Scarborough            ME                                        4074 Single Family                          196000                20060501            78.08999634 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      680000                3470.83                    360                     358                  5.875                      0                      0                    0.25                  6.125 LONG GROVE             IL                                       60047 Single Family                          680000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                       84700                 502.91                    360                     358                   6.75                      0                      0                   0.375                  7.125 CO SPGS                CO                                       80917 PUD                                     84700                20060501                     77 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      318400                1691.50                    360                     358                  6.125                      0                      0                    0.25                  6.375 MODESTO                CA                                       95358 Single Family                          318400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      240000                1625.00                    360                     356                  7.875                      0                      0                    0.25                  8.125 WEDDINGTON             NC                                       28104 PUD                                    240000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      254400                1378.00                    360                     357                   6.25                      0                      0                    0.25                    6.5 SUNRISE                FL                                       33322 PUD                                    254400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      263680                1593.07                    360                     360                  6.875                      0                      0                   0.375                   7.25 Paterson               NJ                                        7513 Single Family                          263680                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                    207919.6                1169.55                    360                     358                    6.5                      0                      0                    0.25                   6.75 HERNDON                VA                                       20170 PUD                                    207920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      176400                1157.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 Parker                 CO                                       80134 PUD                                    176400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      333520                1876.05                    360                     358                  6.375                      0                      0                   0.375                   6.75 BAKERSFIELD            CA                                       93311 Single Family                          333520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      280000                1662.50                    360                     354                   6.75                      0                      0                   0.375                  7.125 Kingston               MA                                        2364 Single Family                          280000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.125                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GIII                     G01                                                   202754.14                1153.75                    360                     358                   5.25                      0                      0                    0.25                    5.5 NORTH SALT LAKE        UT                                       84054 Single Family                          203200                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      534400                2783.33                    360                     358                      6                      0                      0                    0.25                   6.25 ATLANTA                GA                                       30341 PUD                                    534400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   346374.48                1876.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 BOULDER                CO                                       80304 Condominium                            346400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      207920                1104.58                    360                     358                  6.125                      0                      0                    0.25                  6.375 HERNDON                VA                                       20170 PUD                                    207920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   720000.72                3600.00                    360                     358                   5.75                      0                      0                    0.25                      6 DANVILLE               CA                                       94526 PUD                                    755000                20060501            71.55999756 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      720000                3750.00                    360                     358                      6                      0                      0                    0.25                   6.25 IRVINE                 CA                                       92620 Condominium                            720000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      127000                 780.52                    360                     358                      7                      0                      0                   0.375                  7.375 Miramar Beach          FL                                       32550 Single Family                          127000                20060501            17.76000023 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      300000                1906.25                    360                     359                   7.25                      0                      0                   0.375                  7.625 CHICAGO                IL                                       60608 2-4 Family                             300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   235639.75                1629.99                    360                     358                      7                      0                      0                   0.375                  7.375 PERRIS                 CA                                       92571 Single Family                          236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      220800                1403.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 LAKE HAVASU CITY       AZ                                       86406 2-4 Family                             220800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      401000                2506.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Midlothian             VA                                       23112 PUD                                    401000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   167743.55                1160.33                    360                     358                      7                      0                      0                   0.375                  7.375 Glendale Heights       IL                                       60139 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    54566.92                 419.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 Raleigh                NC                                       27610 Single Family                           54600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      650000                3791.67                    360                     358                  6.625                      0                      0                   0.375                      7 Rancho Cucamonga       CA                                       91739 Single Family                          650000                20060501            77.56999969 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      224000                1306.67                    360                     359                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89115 Single Family                          224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      147600                 799.50                    360                     358                  6.125                      0                      0                   0.375                    6.5 COLORADO SPRINGS       CO                                       80920 PUD                                    147600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      999999                5729.16                    360                     358                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90020 Single Family                          999999                20060501            75.19000244 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      294000                1531.25                    360                     358                      6                      0                      0                    0.25                   6.25 SAN PABLO              CA                                       94806 Single Family                          294000                20060501            71.70999908 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   140896.09                 892.18                    360                     358                  6.125                      0                      0                   0.375                    6.5 Kennesaw               GA                                       30144 Condominium                            141152                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      272000                1615.00                    360                     358                  6.875                      0                      0                    0.25                  7.125 WESTMINSTER            CA                                       92683 Condominium                            272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      580000                3322.92                    360                     358                  6.625                      0                      0                    0.25                  6.875 PLEASANT HILL          CA                                       94523 Single Family                          580000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      421350                2545.66                    360                     358                  6.875                      0                      0                   0.375                   7.25 Lovettsville           VA                                       20180 PUD                                    421350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      112720                 716.24                    360                     357                  7.375                      0                      0                    0.25                  7.625 MIAMI                  FL                                       33015 Condominium                            112720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      880000                4858.33                    360                     358                  6.375                      0                      0                    0.25                  6.625 SACRAMENTO             CA                                       95864 Single Family                          880000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                   401854.68                2386.01                    360                     358                   6.75                      0                      0                   0.375                  7.125 MENIFEE                CA                                       92584 PUD                                    401856                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       73748                 522.38                    360                     358                  8.125                      0                      0                   0.375                    8.5 INDIANAPOLIS           IN                                       46260 Single Family                           73748                20060501                     80 No MI                                                            2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      115920                 772.80                    360                     357                   7.75                      0                      0                    0.25                      8 MIAMI                  FL                                       33015 Condominium                            115920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                       98400                 697.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 LAWRENCEVILLE          GA                                       30045 Single Family                           98400                20060601            79.68000031 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                     1897746               12530.92                    360                     354                    6.5                      0                      0                   0.375                  6.875 Bethany Beach          DE                                       19930 Single Family                         1907500                20060101                     70 No MI                                1.00E+17                    2.25               20101201                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 AFL2
GIII                     G02                                                      225600                1339.50                    360                     357                  6.875                      0                      0                    0.25                  7.125 MIAMI                  FL                                       33178 Condominium                            225600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      275480                1721.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 ANTHEM                 AZ                                       85086 Single Family                          275480                20060501            79.87999725 No MI                                                            2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      133944                 739.48                    360                     358                   6.25                      0                      0                   0.375                  6.625 SPRINGVILLE            UT                                       84663 Single Family                          133944                20060501            67.30999756 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      198750                1097.27                    360                     357                  6.375                      0                      0                    0.25                  6.625 WESTMINSTER            CO                                       80234 Condominium                            198750                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      156000                1007.50                    360                     360                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89147 Condominium                            156000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      606792                3413.21                    360                     358                  6.375                      0                      0                   0.375                   6.75 RANCHO CUCAMONGA       CA                                       91739 PUD                                    606792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      314400                1670.25                    360                     357                  6.125                      0                      0                    0.25                  6.375 COLORADO SPRINGS       CO                                       80919 Single Family                          314400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      640000                3200.00                    360                     357                   5.75                      0                      0                    0.25                      6 FALLS CHURCH           VA                                       22046 PUD                                    640000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      280000                1604.17                    360                     357                    6.5                      0                      0                   0.375                  6.875 SANTA ANA              CA                                       92707 Condominium                            280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      372000                2015.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 ESCONDIDO              CA                                       92029 Single Family                          372000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      394400                2095.78                    360                     358                  6.125                      0                      0                    0.25                  6.375 TARZANA                CA                                       91335 Single Family                          394500                20060501            68.01999664 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      205600                1413.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 GLENDALE               AZ                                       85301 Single Family                          205600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    92132.67                 583.40                    360                     358                  6.125                      0                      0                   0.375                    6.5 MILFORD                OH                                       45150 Single Family                           92300                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      179920                1161.98                    360                     357                  7.375                      0                      0                   0.375                   7.75 Homestead              FL                                       33032 PUD                                    179920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      232052                1450.33                    360                     358                  7.125                      0                      0                   0.375                    7.5 York                   PA                                       17402 Single Family                          232052                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      101600                 635.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 PUEBLO WEST            CO                                       81007 Single Family                          101600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      384000                2040.00                    360                     358                      6                      0                      0                   0.375                  6.375 Miramar                FL                                       33027 PUD                                    384000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      247500                1624.22                    360                     358                    7.5                      0                      0                   0.375                  7.875 DORCHESTER             MA                                        2121 2-4 Family                             247500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      163860                1075.33                    360                     358                    7.5                      0                      0                   0.375                  7.875 Kissimmee              FL                                       34759 PUD                                    163860                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      631900                4081.02                    360                     359                  7.375                      0                      0                   0.375                   7.75 GAITHERSBURG           MD                                       20878 Single Family                          631900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   142540.34                 914.32                    360                     358                   6.25                      0                      0                   0.375                  6.625 Royal Plm Beach        FL                                       33414 Condominium                            142793                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      160000                 883.33                    360                     358                   6.25                      0                      0                   0.375                  6.625 Washington             DC                                       20019 Single Family                          160000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G03                                                   460122.88                2838.46                    360                     358                      6                      0                      0                    0.25                   6.25 ORANGE BEACH           AL                                       36561 Condominium                            461000                20060501            44.75999832 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                    51131.05                 375.69                    360                     358                  7.625                      0                      0                   0.375                      8 Greensboro             NC                                       27405 Single Family                           51200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       80838                 572.60                    360                     360                  8.125                      0                      0                   0.375                    8.5 HUMBLE                 TX                                       77338 PUD                                     80838                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                    74286.43                 513.86                    360                     358                      7                      0                      0                   0.375                  7.375 BETHEL                 OH                                       45106 Single Family                           74400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      291200                1850.33                    360                     356                   7.25                      0                      0                   0.375                  7.625 Leesburg               VA                                       20176 PUD                                    291200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      293750                1805.34                    360                     357                      7                      0                      0                   0.375                  7.375 ORANGE                 VA                                       22960 PUD                                    293750                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      389000                2390.73                    360                     358                      7                      0                      0                   0.375                  7.375 Mcdonough              GA                                       30253 Single Family                          389000                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1000000                6458.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Los Angeles            CA                                       90019 Single Family                         1000000                20060501            78.73999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   249880.98                1613.81                    360                     353                  7.375                      0                      0                   0.375                   7.75 KISSIMMEE              FL                                       34747 PUD                                    249881                20051201                     75 No MI                                1.00E+17                    2.25               20101101                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 AFL2
GII                      G03                                                      564000                3407.50                    360                     357                  6.875                      0                      0                   0.375                   7.25 FAIRFAX                VA                                       22032 Single Family                          564000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      164872                 996.10                    360                     358                  6.875                      0                      0                   0.375                   7.25 Orlando                FL                                       32839 Condominium                            164872                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                   377778.61                1928.25                    360                     359                   5.75                      0                      0                   0.375                  6.125 Washougal              WA                                       98671 Single Family                          377850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20090501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G03                                                   598202.08                4195.29                    360                     356                  7.125                      0                      0                   0.375                    7.5 GILROY                 CA                                       95020 PUD                                    600000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      364000                2237.08                    360                     357                      7                      0                      0                   0.375                  7.375 STERLING               VA                                       20164 Single Family                          364000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   111773.09                 831.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 MADISON                OH                                       44057 Single Family                          111920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1680.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Hyattsville            MD                                       20782 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      101500                 644.95                    360                     359                   7.25                      0                      0                   0.375                  7.625 Charlotte              NC                                       28214 Single Family                          101500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       91992                 565.37                    360                     358                      7                      0                      0                   0.375                  7.375 Charlotte              NC                                       28217 Single Family                           91992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      238400                1465.17                    360                     358                      7                      0                      0                   0.375                  7.375 Frederick              MD                                       21702 Single Family                          239200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      290400                1663.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Palmdale               CA                                       93550 Single Family                          290400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       72000                 465.00                    360                     356                  7.375                      0                      0                   0.375                   7.75 Baltimore              MD                                       21216 Townhouse                               72000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      249135                1531.14                    360                     356                      7                      0                      0                   0.375                  7.375 Saint Augustine        FL                                       32092 PUD                                    249135                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      257600                1610.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Herndon                VA                                       20170 PUD                                    257600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      736000                3833.33                    360                     358                      6                      0                      0                    0.25                   6.25 AZUSA                  CA                                       91702 PUD                                    736000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      122908                 793.78                    360                     357                  7.375                      0                      0                   0.375                   7.75 JONESBORO              GA                                       30236 PUD                                    122908                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                   392799.99                2086.75                    360                     358                      6                      0                      0                   0.375                  6.375 PARAMOUNT              CA                                       90723 Single Family                          392800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      155840                 811.67                    360                     357                  5.875                      0                      0                   0.375                   6.25 Lawrenceville          GA                                       30045 PUD                                    155840                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      292500                2041.41                    360                     358                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89149 PUD                                    292500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      117112                 658.76                    360                     358                  6.375                      0                      0                   0.375                   6.75 Adairsville            GA                                       30103 2-4 Family                             117112                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      646640                3772.07                    360                     359                  6.625                      0                      0                   0.375                      7 Upper Marlboro         MD                                       20774 Single Family                          646640                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      131192                 860.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 PUD                                    131192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      108000                 801.90                    360                     360                   7.75                      0                      0                   0.375                  8.125 Dallas                 TX                                       75217 Single Family                          108000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      256800                1819.00                    360                     357                  8.125                      0                      0                   0.375                    8.5 Alva                   FL                                       33920 Single Family                          256800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      348000                2138.75                    360                     358                      7                      0                      0                   0.375                  7.375 Chandler               AZ                                       85249 PUD                                    348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      133368                 833.55                    360                     358                  7.125                      0                      0                   0.375                    7.5 Minneapolis            MN                                       55405 Condominium                            133368                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   205934.92                1179.84                    360                     359                    6.5                      0                      0                   0.375                  6.875 Mesa                   AZ                                       85210 Single Family                          206000                20060601            79.23000336 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                    89599.99                 513.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Okeechobee             FL                                       34972 Single Family                           89600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      252000                1601.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 Baltimore              MD                                       21217 2-4 Family                             252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      900000                5156.25                    360                     353                    6.5                      0                      0                   0.375                  6.875 Escondido              CA                                       92029 Single Family                          900000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GII                      G02                                                      115960                 652.28                    360                     358                  6.375                      0                      0                   0.375                   6.75 Adairsville            GA                                       30103 2-4 Family                             115960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      399000                2618.44                    360                     358                    7.5                      0                      0                   0.375                  7.875 Sunny Isles Beach      FL                                       33160 Condominium                            399000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      111992                 711.62                    360                     358                   7.25                      0                      0                   0.375                  7.625 Covington              GA                                       30016 PUD                                    111992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      225050                1547.22                    360                     358                  7.875                      0                      0                   0.375                   8.25 MARANA                 AZ                                       85743 PUD                                    225050                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      172800                1026.00                    360                     357                   6.75                      0                      0                   0.375                  7.125 Salt Lake City         UT                                       84121 Single Family                          172800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      204000                1253.75                    360                     360                      7                      0                      0                   0.375                  7.375 CAPE CORAL             FL                                       33993 Single Family                          204000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      152000                 950.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 AURORA                 CO                                       80011 PUD                                    152000                20060601            79.16999817 No MI                                1.00E+17                    2.25               20130501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                      101600                 677.33                    360                     358                  7.625                      0                      0                   0.375                      8 Saint Louis            MO                                       63136 2-4 Family                             101600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      300000                2149.24                    360                     360                  7.375                      0                      0                   0.375                   7.75 Fall River             MA                                        2720 2-4 Family                             300000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      199430                1204.89                    360                     360                  6.875                      0                      0                   0.375                   7.25 Sunrise                FL                                       33325 Condominium                            199430                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      123200                 782.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 Fairburn               GA                                       30213 Single Family                          123200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      366400                2328.17                    360                     357                   7.25                      0                      0                   0.375                  7.625 ORLANDO                FL                                       32825 PUD                                    366400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      276000                1868.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 Jacksonville           FL                                       32205 2-4 Family                             276000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      352000                2163.33                    360                     358                      7                      0                      0                   0.375                  7.375 Myrtle Beach           SC                                       29577 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      164000                1025.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 YUMA                   AZ                                       85364 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      292000                1855.42                    360                     358                   7.25                      0                      0                   0.375                  7.625 Plantation             FL                                       33324 Single Family                          292000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      204120                1084.39                    360                     358                      6                      0                      0                   0.375                  6.375 Marysville             WA                                       98270 PUD                                    204120                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      611091                4073.94                    360                     358                   7.75                      0                      0                    0.25                      8 MIAMI                  FL                                       33157 PUD                                    611091                20060501                     90 Radian Guaranty                      1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      480000                2500.00                    360                     358                      6                      0                      0                    0.25                   6.25 MONTEREY PARK          CA                                       91755 Single Family                          480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      125000                 729.17                    360                     358                   6.75                      0                      0                    0.25                      7 SAINT AUGUSTINE        FL                                       32086 PUD                                    125000                20060501            52.08000183 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      322600                1982.65                    360                     358                      7                      0                      0                   0.375                  7.375 Elk Grove              CA                                       95758 Single Family                          322600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      315000                1443.75                    360                     357                   5.25                      0                      0                    0.25                    5.5 SAN DIEGO              CA                                       92139 Single Family                          315000                20060401            61.75999832 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      431200                2470.42                    360                     358                  6.625                      0                      0                    0.25                  6.875 MIAMI                  FL                                       33193 PUD                                    431200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      228800                1287.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 AVON LAKE              OH                                       44012 Single Family                          228800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      205600                1349.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Big Bear City          CA                                       92314 Single Family                          205600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                    728496.6                3263.06                    360                     358                  5.125                      0                      0                    0.25                  5.375 NORTH POTOMAC          MD                                       20878 PUD                                    729600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      362000                2036.25                    360                     358                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89113 PUD                                    362000                20060501            77.01999664 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      239920                1149.62                    360                     357                    5.5                      0                      0                    0.25                   5.75 HERNDON                VA                                       20170 PUD                                    239920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      432000                2025.00                    360                     358                  5.375                      0                      0                    0.25                  5.625 COMMACK                NY                                       11725 Single Family                          432000                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      448000                2846.67                    360                     358                  7.375                      0                      0                    0.25                  7.625 BURBANK                CA                                       91506 Single Family                          448000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      202000                1178.33                    360                     358                   6.75                      0                      0                    0.25                      7 MYRTLE BEACH           SC                                       29577 Condominium                            202000                20060501            79.22000122 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      572980                3581.13                    360                     358                  7.125                      0                      0                   0.375                    7.5 ALEXANDRIA             VA                                       22303 Single Family                          572980                20060501            79.44999695 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      505950                2687.86                    360                     358                      6                      0                      0                   0.375                  6.375 BRAMBLETON             VA                                       20148 Single Family                          505950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      478240                2889.37                    360                     360                  6.875                      0                      0                   0.375                   7.25 LOUISVILLE             KY                                       40208 Single Family                          478240                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   225842.01                1543.06                    360                     358                  6.875                      0                      0                   0.375                   7.25 Algonquin              IL                                       60102 Condominium                            226196                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      404064                2188.68                    360                     357                  6.125                      0                      0                   0.375                    6.5 Gaithersburg           MD                                       20877 PUD                                    404064                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      161000                 972.71                    360                     357                  6.875                      0                      0                   0.375                   7.25 SACRAMENTO             CA                                       95824 Single Family                          161000                20060401                     70 No MI                                                            2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      550000                3093.75                    360                     356                  6.375                      0                      0                   0.375                   6.75 Knoxville              TN                                       37922 Single Family                          550000                20060301            78.56999969 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      210000                1203.13                    360                     360                    6.5                      0                      0                   0.375                  6.875 WOODBURY               NY                                       11797 Condominium                            210000                20060701            25.61000061 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                   419238.56                2654.69                    360                     358                   6.25                      0                      0                    0.25                    6.5 ELKTON                 MD                                       21921 PUD                                    420000                20060501            79.69999695 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      475900                2330.42                    360                     358                  5.625                      0                      0                    0.25                  5.875 PEABODY                MA                                        1960 Single Family                          476000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      650000                3791.67                    360                     358                   6.75                      0                      0                    0.25                      7 PALM SPRINGS           CA                                       92262 Single Family                          650000                20060501            78.79000092 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      420000                2362.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 NORWALK                CA                                       90650 Single Family                          420000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      208000                1256.67                    360                     358                      7                      0                      0                    0.25                   7.25 PHOENIX                AZ                                       85032 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      164000                1076.25                    360                     356                  7.625                      0                      0                    0.25                  7.875 PRESCOTT               AZ                                       86301 Single Family                          164000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      145000                 830.73                    360                     358                    6.5                      0                      0                   0.375                  6.875 Kissimmee              FL                                       34741 PUD                                    145000                20060501            72.11000061 No MI                                1.00E+17                    2.75               20110401                 12.875                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      188000                 979.17                    360                     358                      6                      0                      0                    0.25                   6.25 DENVER                 CO                                       80210 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      184000                1169.17                    360                     357                  7.375                      0                      0                    0.25                  7.625 LAKE ZURICH            IL                                       60047 Single Family                          184000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      279000                1656.56                    360                     358                  6.385                   0.49                      0                    0.25                  7.125 TEMPE                  AZ                                       85283 Single Family                          279000                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      660000                4262.50                    360                     358                    7.5                      0                      0                    0.25                   7.75 DENVER                 CO                                       80246 Single Family                          660000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.75                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      254400                1378.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 WOODBRIDGE             VA                                       22191 PUD                                    254400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      188000                 979.17                    360                     358                      6                      0                      0                    0.25                   6.25 BROOKLYN CENTER        MN                                       55430 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   102319.98                 714.11                    360                     358                      8                      0                      0                   0.375                  8.375 PEARLAND               TX                                       77584 PUD                                    102320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   399100.63                2593.04                    360                     358                  6.375                      0                      0                   0.375                   6.75 HENDERSON              NV                                       89015 PUD                                    399791                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      185450                1197.70                    360                     356                  7.375                      0                      0                   0.375                   7.75 PALM BEACH GARDENS     FL                                       33410 Condominium                            185450                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      295802                1787.14                    360                     358                  6.875                      0                      0                   0.375                   7.25 SUN CITY WEST          AZ                                       85375 PUD                                    295802                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      144000                 851.81                    360                     360                  5.625                      0                      0                    0.25                  5.875 FORT WAYNE             IN                                       46804 PUD                                    144000                20060701                     90 United Guaranty                      1.00E+17                    2.25               20110601                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      270400                1577.33                    360                     357                  6.625                      0                      0                   0.375                      7 Seattle                WA                                       98108 2-4 Family                             270400                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      387500                1937.50                    360                     358                   5.75                      0                      0                    0.25                      6 NORTH LAS VEGAS        NV                                       89081 PUD                                    387500                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                     11                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      295600                1601.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 SACRAMENTO             CA                                       95835 PUD                                    295600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      287200                1525.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 CATONSVILLE            MD                                       21228 Single Family                          287200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      139200                 826.50                    360                     360                  6.875                      0                      0                    0.25                  7.125 MIDDLEBURG             FL                                       32068 PUD                                    139200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      218000                1112.71                    360                     358                  5.875                      0                      0                    0.25                  6.125 CERES                  CA                                       95307 Single Family                          218000                20060501            57.36999893 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      176000                 971.67                    360                     360                  6.375                      0                      0                    0.25                  6.625 MYRTLE POINT           OR                                       97458 Single Family                          176000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      334000                1809.17                    360                     358                   6.25                      0                      0                    0.25                    6.5 FRUITLAND              ID                                       83619 Single Family                          334000                20060501            78.58999634 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      235200                1445.50                    360                     358                      7                      0                      0                   0.375                  7.375 Palmdale               CA                                       93552 Single Family                          235200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      207200                1467.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 North Port             FL                                       34287 Single Family                          207200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      344000                1720.00                    360                     358                   5.75                      0                      0                    0.25                      6 NORTH HOLLYWOOD AREA   CA                                       91601 Condominium                            344000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      211400                1167.10                    360                     358                  6.375                      0                      0                    0.25                  6.625 SACRAMENTO             CA                                       95838 Single Family                          211400                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   309239.17                1417.35                    360                     358                   5.25                      0                      0                    0.25                    5.5 ROSEBURG               OR                                       97470 Single Family                          314000                20060501            49.06000137 No MI                                1.00E+17                    2.25               20110401                   10.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      233600                1362.67                    360                     359                   6.75                      0                      0                    0.25                      7 Fort Myers             FL                                       33912 PUD                                    233600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   237608.69                1583.42                    360                     358                   6.75                      0                      0                    0.25                      7 QUEEN CREEK            AZ                                       85243 PUD                                    238000                20060501                     85 PMI                                  1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   141960.38                1018.74                    360                     358                    7.5                      0                      0                    0.25                   7.75 LAREDO                 TX                                       78041 Condominium                            142200                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      376000                1958.33                    360                     356                      6                      0                      0                    0.25                   6.25 RENTON                 WA                                       98058 Single Family                          376000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      324000                1788.75                    360                     358                  6.375                      0                      0                    0.25                  6.625 PALM DESERT            CA                                       92211 Single Family                          324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      107440                 581.97                    360                     357                   6.25                      0                      0                    0.25                    6.5 TAMPA                  FL                                       33614 Condominium                            107440                20060401            79.97000122 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      620000                3681.25                    360                     357                  6.875                      0                      0                    0.25                  7.125 SAN JOSE               CA                                       95123 Single Family                          620000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      491600                2509.21                    360                     357                  5.875                      0                      0                    0.25                  6.125 MARSHALL               VA                                       20115 PUD                                    491600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                   287631.44                2163.65                    360                     358                  7.875                      0                      0                   0.375                   8.25 New Orleans            LA                                       70130 2-4 Family                             288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      290000                1661.46                    360                     358                  6.625                      0                      0                    0.25                  6.875 PALMDALE               CA                                       93552 Single Family                          290000                20060501            79.44999695 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      348000                1957.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Tehachapi              CA                                       93561 2-4 Family                             348000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      296000                1665.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 MIRA LOMA AREA         CA                                       91752 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      230000                1317.71                    360                     358                  6.625                      0                      0                    0.25                  6.875 BROOKHAVEN             NY                                       11719 Single Family                          230000                20060501            61.33000183 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      219900                1191.13                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89149 PUD                                    219900                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      183600                1109.25                    360                     358                      7                      0                      0                    0.25                   7.25 WEST JORDAN            UT                                       84088 Single Family                          183600                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      130000                 893.75                    360                     359                  7.875                      0                      0                   0.375                   8.25 Essex                  MD                                       21221 Single Family                          130000                20060601                     65 No MI                                1.00E+17                    2.75               20110501                  14.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                   104999.99                 546.88                    360                     358                      6                      0                      0                    0.25                   6.25 PEARL CITY             HI                                       96782 Condominium                            105000                20060501            67.73999786 No MI                                1.00E+17                    2.25               20110401                  11.25                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      147200                 858.67                    360                     359                   6.75                      0                      0                    0.25                      7 Virginia Beach         VA                                       23462 PUD                                    147200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      404000                2861.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Denver                 CO                                       80202 Condominium                            404000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      320000                1933.33                    360                     359                      7                      0                      0                    0.25                   7.25 Pembroke Pines         FL                                       33029 PUD                                    320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                       68000                 417.92                    360                     358                  7.125                      0                      0                    0.25                  7.375 BRANFORD               CT                                        6405 Single Family                           68000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                   238162.67                1429.33                    360                     359                   5.75                      0                      0                    0.25                      6 LUBBOCK                TX                                       79424 Single Family                          238400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      188000                 979.17                    360                     357                      6                      0                      0                    0.25                   6.25 ELKINS PARK            PA                                       19027 Single Family                          188000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      324000                1755.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 LONG BEACH             CA                                       90805 PUD                                    324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      183050                1105.93                    360                     358                      7                      0                      0                    0.25                   7.25 LAS VEGAS              NV                                       89156 Condominium                            183050                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      172000                1021.25                    360                     357                  6.875                      0                      0                    0.25                  7.125 CHANDLER               AZ                                       85224 Single Family                          172000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      159600                 914.38                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32808 Single Family                          159600                20060501                     60 No MI                                1.00E+17                    2.25               20110401                 12.875                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   236237.63                1439.62                    360                     357                  5.875                      0                      0                    0.25                  6.125 PHILADELPHIA           PA                                       19121 Condominium                            236932                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      696400                4570.13                    360                     357                  7.625                      0                      0                    0.25                  7.875 SIMI VALLEY            CA                                       93065 PUD                                    696400                20060401            79.90000153 No MI                                1.00E+17                   4.375               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      463200                2653.75                    360                     357                  6.625                      0                      0                    0.25                  6.875 ORANGE                 CA                                       92866 Single Family                          463200                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 11.875                  4.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                   399081.27                2762.70                    360                     357                  7.125                      0                      0                    0.25                  7.375 INDIO                  CA                                       92201 Single Family                          400000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.375                    2.5                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   179554.79                1197.54                    360                     357                   6.75                      0                      0                    0.25                      7 TUCSON                 AZ                                       85741 Single Family                          180000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     12                    2.5                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                   108388.37                 759.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Galveston              TX                                       77550 Single Family                          108550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                    2.5                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       95175                 654.33                    360                     358                  7.875                      0                      0                   0.375                   8.25 Euless                 TX                                       76040 Single Family                           95175                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      252000                1496.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Winchester             VA                                       22602 PUD                                    252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G02                                                      394650                2096.58                    360                     359                  6.125                      0                      0                    0.25                  6.375 HENDERSON              NV                                       89015 PUD                                    394650                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      188750                 904.43                    360                     358                    5.5                      0                      0                    0.25                   5.75 BRENTWOOD              TN                                       37027 Condominium                            188750                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  10.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                   211962.99                 949.42                    360                     350                      5                      0                      0                   0.375                  5.375 Longwood               FL                                       32750 Single Family                          212000                20050901                     80 No MI                                1.00E+17                    2.25               20100801                 10.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350801 AFL2
GI                       G03                                                      148000                 909.58                    360                     358                      7                      0                      0                   0.375                  7.375 Youngtown              AZ                                       85363 2-4 Family                             148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      215200                1345.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89139 PUD                                    215200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   199566.26                1280.11                    360                     358                  6.375                      0                      0                    0.25                  6.625 COLLIERVILLE           TN                                       38017 Condominium                            199920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      172000                1057.08                    360                     359                      7                      0                      0                   0.375                  7.375 Buckeye                AZ                                       85326 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      300000                1625.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Manteca                CA                                       95336 Single Family                          300000                20060501                     75 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      399800                2123.94                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89156 PUD                                    399800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      182400                1045.00                    360                     360                  6.625                      0                      0                    0.25                  6.875 Sanford                FL                                       32773 Single Family                          182400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      139000                 738.44                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89128 Condominium                            139000                20060601            79.43000031 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      287090                1734.50                    360                     358                      7                      0                      0                    0.25                   7.25 MILLVILLE              DE                                       19970 Condominium                            287090                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   220323.99                1308.17                    360                     358                  6.875                      0                      0                    0.25                  7.125 SARASOTA               FL                                       34232 PUD                                    220324                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      360000                2175.00                    360                     357                      7                      0                      0                    0.25                   7.25 DOWNEY                 CA                                       90241 Single Family                          360000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                   181554.52                1134.72                    360                     357                  7.125                      0                      0                   0.375                    7.5 NORTH LAS VEGAS        NV                                       89030 2-4 Family                             181600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   188278.76                1117.93                    360                     357                  6.875                      0                      0                    0.25                  7.125 SURPRISE               AZ                                       85379 PUD                                    189600                20060401            79.98999786 No MI                                1.00E+17                       5               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      304000                1710.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 DIAMOND BAR            CA                                       91765 Condominium                            304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                   4.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                   257791.61                1762.74                    360                     357                  6.875                      0                      0                   0.375                   7.25 Paterson               NJ                                        7524 2-4 Family                             258400                20060401                     68 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      352270                2311.77                    360                     358                  7.625                      0                      0                    0.25                  7.875 LITCHFIELD PARK        AZ                                       85340 PUD                                    352270                20060501            76.72000122 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      415200                2205.75                    360                     357                  6.125                      0                      0                    0.25                  6.375 SAN JOSE               CA                                       95136 Condominium                            415200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      318750                2091.80                    360                     356                    7.5                      0                      0                   0.375                  7.875 Selbyville             DE                                       19975 Townhouse                              318750                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                    119834.3                 870.08                    360                     358                  7.625                      0                      0                    0.25                  7.875 ORLANDO                FL                                       32807 Single Family                          120000                20060501            71.86000061 No MI                                1.00E+17                   4.375               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      259175                1808.83                    360                     358                      8                      0                      0                   0.375                  8.375 Peoria                 AZ                                       85382 Single Family                          259175                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  4.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      520000                3141.67                    360                     358                      7                      0                      0                    0.25                   7.25 ANAHEIM                CA                                       92807 PUD                                    520000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                   329712.06                1992.01                    360                     358                  6.875                      0                      0                   0.375                   7.25 MARANA                 AZ                                       85653 PUD                                    329720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      252000                1443.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 HYATTSVILLE            MD                                       20784 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    3.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      196700                1126.93                    360                     358                  6.625                      0                      0                    0.25                  6.875 SURPRISE               AZ                                       85379 PUD                                    196700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                      3                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      232026                1232.64                    360                     359                      6                      0                      0                   0.375                  6.375 Jacksonville           FL                                       32258 PUD                                    232026                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    59923.22                 450.76                    360                     358                  7.875                      0                      0                   0.375                   8.25 San Antonio            TX                                       78250 PUD                                     60000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   356486.62                2042.39                    360                     357                  6.625                      0                      0                    0.25                  6.875 STAFFORD               VA                                       22554 PUD                                    357232                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      495000                2629.69                    360                     358                  6.125                      0                      0                    0.25                  6.375 FULLERTON              CA                                       92833 Condominium                            495000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.375                      3                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   233575.77                1479.04                    360                     358                   6.25                      0                      0                    0.25                    6.5 LONG BEACH             CA                                       90805 Single Family                          234000                20060501            56.38999939 No MI                                1.00E+17                    3.25               20110401                   11.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      472000                2704.17                    360                     357                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90037 2-4 Family                             472000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      428800                2322.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 RANCHO SANTA MARGARITA CA                                       92688 Condominium                            428800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      3                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      324624                2062.72                    360                     358                   7.25                      0                      0                   0.375                  7.625 Hemet                  CA                                       92545 PUD                                    324624                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      204000                1168.75                    360                     356                    6.5                      0                      0                   0.375                  6.875 Chandler               AZ                                       85249 PUD                                    204000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      172500                1167.97                    360                     358                   7.75                      0                      0                   0.375                  8.125 Denver                 CO                                       80224 Single Family                          172500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      363750                2349.22                    360                     358                  7.375                      0                      0                   0.375                   7.75 Pittsburg              CA                                       94565 Single Family                          363750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      178500                1078.44                    360                     358                  6.875                      0                      0                   0.375                   7.25 West Haven             CT                                        6516 Single Family                          178500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      182050                1099.89                    360                     358                  6.875                      0                      0                   0.375                   7.25 St Petersburg          FL                                       33703 PUD                                    182050                20060501            64.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   283490.95                1712.76                    360                     358                  6.875                      0                      0                   0.375                   7.25 Pacoima                CA                                       91331 Single Family                          283500                20060501            55.04999924 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      145450                 939.36                    360                     358                  7.375                      0                      0                   0.375                   7.75 Huntersville           NC                                       28078 PUD                                    145450                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   129407.04                 906.18                    360                     358                  7.125                      0                      0                   0.375                    7.5 SAINT LOUIS            MO                                       63111 2-4 Family                             129600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      195600                1242.87                    360                     358                   7.25                      0                      0                   0.375                  7.625 St Petersburg          FL                                       33703 PUD                                    195600                20060501            64.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      163433                1106.58                    360                     359                   7.75                      0                      0                   0.375                  8.125 San Antonio            TX                                       78254 PUD                                    163433                20060601            69.91999817 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      150500                1019.01                    360                     359                   7.75                      0                      0                   0.375                  8.125 San Antonio            TX                                       78238 Single Family                          150500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      364000                2388.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Wheaton                MD                                       20902 Single Family                          364000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      137082                 956.72                    360                     358                      8                      0                      0                   0.375                  8.375 San Antonio            TX                                       78255 PUD                                    137082                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      311700                2045.53                    360                     358                    7.5                      0                      0                   0.375                  7.875 CLERMONT               FL                                       34711 PUD                                    311700                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      303200                1610.75                    360                     358                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89138 Single Family                          303200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       84000                 525.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Dallas                 TX                                       75241 Single Family                           84000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                   179368.48                1158.42                    360                     358                  7.375                      0                      0                   0.375                   7.75 PAHRUMP                NV                                       89060 Single Family                          179600                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  13.75                  1.875                       1 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                   543710.33                3115.01                    360                     357                    6.5                      0                      0                   0.375                  6.875 ROWLEY                 MA                                        1969 Single Family                          544000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      189600                1283.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 ORLANDO                FL                                       32822 Single Family                          189600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       65520                 457.28                    360                     358                      8                      0                      0                   0.375                  8.375 BALTIMORE              MD                                       21213 Single Family                           65520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      672000                4060.00                    360                     356                  6.875                      0                      0                   0.375                   7.25 IRVINE                 CA                                       92606 PUD                                    672000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      262425                1749.50                    360                     357                  7.625                      0                      0                   0.375                      8 DELTONA                FL                                       32738 Single Family                          262425                20060401                     75 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      300000                1875.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Anthem                 AZ                                       85086 Single Family                          300000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      400000                2541.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 Jonestown              TX                                       78645 Condominium                            400000                20060601            78.97000122 No MI                                1.00E+17                    2.25               20110501                 13.625                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      106400                 720.42                    360                     359                   7.75                      0                      0                   0.375                  8.125 Spring                 TX                                       77381 PUD                                    106400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      160000                 933.33                    360                     360                  6.625                      0                      0                   0.375                      7 Hobe Sound             FL                                       33455 Single Family                          160000                20060701            55.16999817 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      231960                1256.45                    360                     359                  6.125                      0                      0                   0.375                    6.5 Marysville             WA                                       98270 PUD                                    231960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                       76800                 440.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Nashville              TN                                       37216 PUD                                     76800                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      120464                 690.16                    360                     357                    6.5                      0                      0                   0.375                  6.875 KATY                   TX                                       77449 Single Family                          120464                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      231776                1496.89                    360                     360                  7.375                      0                      0                   0.375                   7.75 Jacksonville           FL                                       32258 PUD                                    231776                20060701                     80 No MI                                1.00E+17                    2.75               20110601                  13.75                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   123127.99                 705.42                    360                     357                    6.5                      0                      0                   0.375                  6.875 KATY                   TX                                       77449 PUD                                    123128                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      635200                3771.50                    360                     357                  6.875                      0                      0                    0.25                  7.125 DALY CITY              CA                                       94015 Single Family                          635200                20060401                     80 No MI                                1.00E+17                    3.75               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                     1361250                7515.23                    360                     357                  6.375                      0                      0                    0.25                  6.625 PALM DESERT            CA                                       92260 PUD                                   1361250                20060401            52.36000061 No MI                                1.00E+17                    2.25               20110301                 12.625                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      415000                2075.00                    360                     357                   5.75                      0                      0                    0.25                      6 GLENDALE               CA                                       91202 Condominium                            415000                20060401            79.80999756 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      261550                1552.95                    360                     359                   6.75                      0                      0                   0.375                  7.125 Belleville             NJ                                        7109 Condominium                            261550                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                       85400                 569.33                    360                     357                   7.26                   0.49                      0                    0.25                      8 BELLEVUE               KY                                       41073 Single Family                           85400                20060401            89.88999939 Republic MIC                         1.00E+17                   2.875               20110301                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      412000                2231.67                    360                     357                   6.25                      0                      0                    0.25                    6.5 BERMUDA DUNES          CA                                       92203 PUD                                    412000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      329600                1682.33                    360                     358                  5.875                      0                      0                    0.25                  6.125 HOOD RIVER             OR                                       97031 PUD                                    329600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      249000                1245.00                    360                     357                   5.75                      0                      0                    0.25                      6 FALLON                 NV                                       89406 Single Family                          249000                20060401            92.56999969 Mortgage Guaranty In                 1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      272800                1450.31                    360                     357                  6.125                      0                      0                    0.25                  6.375 LAKE ELSINORE          CA                                       92530 Single Family                          273000                20060401                     60 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      129216                 740.30                    360                     357                    6.5                      0                      0                   0.375                  6.875 KATY                   TX                                       77449 PUD                                    129216                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      520000                2979.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 CHANDLER               AZ                                       85249 PUD                                    520000                20060501                  79.75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      618750                3287.11                    360                     357                  6.125                      0                      0                    0.25                  6.375 TORRANCE               CA                                       90501 Single Family                          618750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                   179657.53                 935.72                    360                     357                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89147 Single Family                          180000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                    278106.2                1696.45                    360                     356                  5.875                      0                      0                    0.25                  6.125 LAS VEGAS              NV                                       89141 PUD                                    279200                20060301                     80 No MI                                1.00E+17                   2.625               20110201                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                      256000                1573.33                    360                     357                  7.125                      0                      0                    0.25                  7.375 GLENDALE               AZ                                       85305 Single Family                          256000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      188000                 998.75                    360                     357                  6.125                      0                      0                    0.25                  6.375 BOULDER                CO                                       80301 PUD                                    188000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   195411.11                1270.73                    360                     357                    6.5                      0                      0                    0.25                   6.75 HERNDON                VA                                       20170 PUD                                    195920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      350000                2005.21                    360                     357                  6.625                      0                      0                    0.25                  6.875 SANTA ANA              CA                                       92704 Single Family                          350000                20060401            59.83000183 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      364000                1782.08                    360                     357                  5.625                      0                      0                    0.25                  5.875 VALLEJO                CA                                       94591 Single Family                          364000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                    470003.1                2900.03                    360                     358                      6                      0                      0                    0.25                   6.25 WHITTIER               CA                                       90603 Single Family                          471000                20060501                   78.5 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   391762.53                3014.14                    360                     359                  8.125                      0                      0                   0.375                    8.5 Bloomfield Hills       MI                                       48302 Single Family                          392000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      292000                1703.33                    360                     355                  6.625                      0                      0                   0.375                      7 Phoenix                AZ                                       85018 Single Family                          292000                20060201                     80 No MI                                1.00E+17                    2.75               20110101                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                   246382.36                1644.63                    360                     356                  6.625                      0                      0                   0.375                      7 Wharton                NJ                                        7885 Single Family                          247200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      646000                3768.33                    360                     358                   6.57                   0.18                      0                    0.25                      7 PASADENA               CA                                       91107 Single Family                          646000                20060501                     85 PMI                                  1.00E+17                   2.625               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      620000                3229.17                    360                     358                      6                      0                      0                    0.25                   6.25 MONUMENT               CO                                       80132 PUD                                    620000                20060501            88.56999969 Republic MIC                         1.00E+17                   2.875               20110401                  12.25                  2.195                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                   150357.87                 924.19                    360                     355                  7.125                      0                      0                    0.25                  7.375 TITUSVILLE             FL                                       32796 Single Family                          150400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.375                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G02                                                      160000                 866.67                    360                     356                   6.25                      0                      0                    0.25                    6.5 HENDERSON              NV                                       89015 Single Family                          160000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                      176000                 971.67                    360                     357                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89121 PUD                                    176000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      192000                1100.00                    360                     357                  6.625                      0                      0                    0.25                  6.875 FORT LAUDERDALE        FL                                       33326 Condominium                            192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      750000                4296.88                    360                     358                  6.625                      0                      0                    0.25                  6.875 PHOENIX                AZ                                       85018 Single Family                          750000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                   204799.98                1173.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 Spring                 TX                                       77382 PUD                                    204800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      520000                2762.50                    360                     358                  6.125                      0                      0                    0.25                  6.375 EAGLE                  CO                                       81631 PUD                                    520000                20060501            72.73000336 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                     1342250                8249.24                    360                     356                  7.125                      0                      0                    0.25                  7.375 BOCA RATON             FL                                       33487 Single Family                         1342250                20060301                     65 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                      195920                1081.64                    360                     357                  6.375                      0                      0                    0.25                  6.625 HERNDON                VA                                       20170 PUD                                    195920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      341000                1562.92                    360                     357                   5.25                      0                      0                    0.25                    5.5 SAN DIEGO              CA                                       92114 Single Family                          341000                20060401                   77.5 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                   525317.42                2948.25                    360                     358                  5.125                      0                      0                    0.25                  5.375 CONCORD                CA                                       94521 PUD                                    526500                20060501            75.20999908 No MI                                1.00E+17                    2.25               20110401                 10.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   390582.43                2034.85                    360                     357                      6                      0                      0                    0.25                   6.25 EDGEWATER              MD                                       21037 PUD                                    390700                20060401            70.91000366 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      420000                2231.25                    360                     357                  6.125                      0                      0                    0.25                  6.375 HENDERSON              NV                                       89052 PUD                                    420000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      470000                2398.96                    360                     358                  5.875                      0                      0                    0.25                  6.125 SACRAMENTO             CA                                       95835 Single Family                          470000                20060501            67.13999939 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      272000                1445.00                    360                     358                  6.125                      0                      0                    0.25                  6.375 ATLANTA                GA                                       30309 Condominium                            272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      170200                1099.21                    360                     358                    7.5                      0                      0                    0.25                   7.75 PORT ST LUCIE          FL                                       34953 Single Family                          170200                20060501            74.98000336 No MI                                1.23E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      244000                1397.92                    360                     357                  6.625                      0                      0                    0.25                  6.875 CERES                  CA                                       95307 Single Family                          244000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      480000                2950.00                    360                     356                      7                      0                      0                   0.375                  7.375 APPLE VALLEY           CA                                       92307 2-4 Family                             480000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G02                                                      266000                1551.67                    360                     358                   6.75                      0                      0                    0.25                      7 SEA TAC                WA                                       98198 Single Family                          266000                20060501                     95 United Guaranty                      1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      209484                1156.53                    360                     356                   6.25                      0                      0                   0.375                  6.625 Savannah               GA                                       31405 Single Family                          209484                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      579330                3681.16                    360                     357                   7.25                      0                      0                   0.375                  7.625 FREDERICKSBG           VA                                       22405 Single Family                          579330                20060401                     80 No MI                                                            2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      520000                2979.17                    360                     357                  6.625                      0                      0                    0.25                  6.875 SACRAMENTO             CA                                       95823 Single Family                          520000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                       90000                 581.25                    360                     358                    7.5                      0                      0                    0.25                   7.75 BALTIMORE              MD                                       21216 Single Family                           90000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   231999.54                1256.66                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAKEVILLE              MN                                       55024 Single Family                          232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   398909.31                2528.27                    360                     357                   6.25                      0                      0                    0.25                    6.5 NORTH OAKS             MN                                       55127 Single Family                          400000                20060401            67.23000336 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      223200                1162.50                    360                     358                      6                      0                      0                    0.25                   6.25 TUSCALOOSA             AL                                       35406 PUD                                    223200                20060501            63.77000046 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      446000                2276.46                    360                     358                  5.875                      0                      0                    0.25                  6.125 EAGLE                  CO                                       81631 PUD                                    446000                20060501            67.37000275 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      367200                1912.50                    360                     357                      6                      0                      0                    0.25                   6.25 GAINESVILLE            VA                                       20155 PUD                                    367200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   307999.46                1732.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89131 PUD                                    308000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      393150                2498.14                    360                     355                  7.375                      0                      0                    0.25                  7.625 BOLINGBROOK            IL                                       60440 Single Family                          393150                20060201            99.77999878 PMI                                  1.00E+17                     3.5               20110101                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G03                                                   626600.72                3626.64                    360                     355                  5.375                      0                      0                    0.25                  5.625 LAGUNA BEACH           CA                                       92651 Single Family                          630000                20060201            53.84999847 No MI                                1.00E+17                     3.5               20110101                 11.625                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 ADN1
GIII                     G02                                                      192000                1140.00                    360                     355                  6.875                      0                      0                    0.25                  7.125 EAGLE                  WI                                       53119 Single Family                          192000                20060201                     80 No MI                                1.00E+17                     3.5               20110101                 13.125                   3.25                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G01                                                       88000                 550.00                    360                     355                   7.25                      0                      0                    0.25                    7.5 RACINE                 WI                                       53402 Single Family                           88000                20060201                     80 No MI                                1.00E+17                     3.5               20110101                   13.5                   3.25                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ADN1
GIII                     G02                                                      336828                1859.57                    360                     358                  6.375                      0                      0                    0.25                  6.625 KAPOLEI                HI                                       96707 Condominium                            336828                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                   3.25                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      121600                 633.33                    360                     357                      6                      0                      0                    0.25                   6.25 WILMINGTON             NC                                       28412 Single Family                          121600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      319960                1766.45                    360                     358                  6.375                      0                      0                    0.25                  6.625 AREA OF RESEDA LOS ANGECA                                       91335 Condominium                            319960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  3.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      173600                 994.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 SURPRISE               AZ                                       85374 PUD                                    173600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      416000                2296.67                    360                     357                  6.375                      0                      0                    0.25                  6.625 RANCHO SANTA MARGARITA CA                                       92688 Condominium                            416000                20060401            75.63999939 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                   164374.05                1010.22                    360                     356                      7                      0                      0                   0.375                  7.375 SAVANNAH               GA                                       31401 2-4 Family                             164500                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      261600                1853.00                    360                     357                  8.125                      0                      0                   0.375                    8.5 Gilbert                AZ                                       85297 PUD                                    261600                20060401                     80 No MI                                                            2.25               20110301                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      216800                1377.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89156 Single Family                          216800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      304000                1615.00                    360                     360                      6                      0                      0                   0.375                  6.375 Compton                CA                                       90221 Single Family                          304000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      221250                1359.77                    360                     359                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89107 Single Family                          221250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                   219028.99                 958.25                    360                     358                      5                      0                      0                    0.25                   5.25 LAKE ELSINORE          CA                                       92532 Condominium                            219029                20060501                     80 No MI                                1.00E+17                       3               20110401                  10.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                    77194.38                 498.55                    360                     358                  7.375                      0                      0                   0.375                   7.75 Conyers                GA                                       30013 Single Family                           77200                20060501                     80 No MI                                1.00E+17                    2.25               20130401                  12.75                   2.75                       1 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360401 AFL2
GIII                     G01                                                      289316                1506.85                    360                     359                      6                      0                      0                    0.25                   6.25 PUYALLUP               WA                                       98375 PUD                                    289316                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      295759                1602.03                    360                     358                   6.25                      0                      0                    0.25                    6.5 INDIO                  CA                                       92203 Single Family                          295759                20060501                     80 No MI                                1.00E+17                       3               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      284000                1479.17                    360                     359                      6                      0                      0                    0.25                   6.25 CONCORD                CA                                       94521 Condominium                            284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                   2.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      208000                1148.33                    360                     358                  6.375                      0                      0                    0.25                  6.625 SURPRISE               AZ                                       85379 PUD                                    208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      408000                2040.00                    360                     359                   5.75                      0                      0                    0.25                      6 SAN JOSE               CA                                       95129 Condominium                            408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      216000                1192.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89119 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      203200                1058.33                    360                     360                      6                      0                      0                    0.25                   6.25 PEMBROKE PINES         FL                                       33025 Condominium                            203200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      165600                 948.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 EL MIRAGE              AZ                                       85335 PUD                                    165600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                    163922.8                1236.26                    360                     356                  7.875                      0                      0                    0.25                  8.125 PORT CHARLOTTE         FL                                       33954 Single Family                          166500                20060301                     90 PMI                                  1.00E+17                   2.875               20110201                 14.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G02                                                       90300                 583.19                    360                     358                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85009 Single Family                           90300                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      228400                1213.38                    360                     360                  6.125                      0                      0                    0.25                  6.375 SEATTLE                WA                                       98119 Condominium                            228400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      616000                3336.67                    360                     356                   6.25                      0                      0                    0.25                    6.5 BENICIA                CA                                       94510 Single Family                          616000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G01                                                      287117                1585.13                    360                     358                   6.25                      0                      0                   0.375                  6.625 INDIO                  CA                                       92203 PUD                                    287117                20060501                     75 No MI                                1.00E+17                    2.25               20090401                 12.625                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 AFL2
GIII                     G02                                                      127500                 757.03                    360                     360                  6.875                      0                      0                    0.25                  7.125 CLEVELAND              OH                                       44113 Single Family                          127500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      321500                1742.54                    360                     357                   6.25                      0                      0                    0.25                    6.5 GARDEN GROVE           CA                                       92844 PUD                                    321900                20060401            69.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      152000                 918.33                    360                     360                      7                      0                      0                    0.25                   7.25 SAINT PETERSBURG       FL                                       33714 Single Family                          152000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      650000                3723.96                    360                     358                  6.625                      0                      0                    0.25                  6.875 DENVER                 CO                                       80206 Single Family                          650000                20060501            67.01000214 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      132000                 728.75                    360                     360                  6.375                      0                      0                    0.25                  6.625 BOISE                  ID                                       83709 PUD                                    132000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      250000                1328.13                    360                     352                      6                      0                      0                   0.375                  6.375 Hobe Sound             FL                                       33455 PUD                                    250000                20051101            32.88999939 No MI                                1.00E+17                    2.25               20121001                 11.375                      2                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20351001 AFL2
GIII                     G02                                                   412052.71                2234.38                    360                     357                   6.25                      0                      0                    0.25                    6.5 REDDING                CA                                       96003 Single Family                          412500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      152000                 965.83                    360                     360                  7.375                      0                      0                    0.25                  7.625 BOISE                  ID                                       83716 PUD                                    152000                20060701            70.05000305 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      172000                1218.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 PHOENIX                AZ                                       85020 Single Family                          172000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      207200                1230.25                    360                     357                  6.875                      0                      0                    0.25                  7.125 LAS VEGAS              NV                                       89129 PUD                                    207200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      224120                1260.68                    360                     360                    6.5                      0                      0                    0.25                   6.75 TEMECULA               CA                                       92592 Condominium                            224120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                   103279.43                 741.49                    360                     357                    7.5                      0                      0                    0.25                   7.75 WINTER HAVEN           FL                                       33881 Single Family                          103500                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                  13.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      172250                1094.51                    360                     360                   7.25                      0                      0                   0.375                  7.625 Arnold                 MO                                       63010 2-4 Family                             172250                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.625                  2.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                     1000000                5729.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90034 Single Family                         1000000                20060501            61.34999847 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      196000                1184.17                    360                     360                      7                      0                      0                    0.25                   7.25 SEATTLE                WA                                       98146 Single Family                          196000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      800000                5083.33                    360                     358                  7.375                      0                      0                    0.25                  7.625 PALO ALTO              CA                                       94303 Single Family                          800000                20060501            78.43000031 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   199239.79                1295.90                    360                     357                    6.5                      0                      0                    0.25                   6.75 WINTER HAVEN           FL                                       33881 PUD                                    199800                20060401            79.98999786 No MI                                1.00E+17                   2.875               20110301                  12.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      223955                1213.09                    360                     356                   6.25                      0                      0                    0.25                    6.5 TAYLOR                 AZ                                       85939 Single Family                          223955                20060301            94.40000153 United Guaranty                      1.00E+17                    2.25               20110201                   12.5                  2.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                   178090.01                1232.86                    360                     357                  7.125                      0                      0                    0.25                  7.375 CLARKSTON              MI                                       48348 Single Family                          178500                20060401                    100 PMI                                  1.00E+17                   2.875               20110301                 13.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      249210                1713.32                    360                     359                   7.33                   0.67                      0                    0.25                   8.25 PALM COAST             FL                                       32164 Single Family                          249210                20060601                     90 Republic MIC                         1.00E+17                   3.125               20110501                  13.25                  2.625                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      791110                4120.36                    360                     358                      6                      0                      0                    0.25                   6.25 REDWOOD CITY           CA                                       94065 Condominium                            791110                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  2.205                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      199200                1245.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89104 Single Family                          199200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.855                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      268000                1507.50                    360                     356                    6.5                      0                      0                    0.25                   6.75 KAPAA                  HI                                       96746 Single Family                          268000                20060301            55.36999893 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                      845000                4313.02                    360                     358                  5.875                      0                      0                    0.25                  6.125 NEW YORK               NY                                       10014 Condominium                            845000                20060501            70.41999817 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   251261.45                1531.18                    360                     357                  5.875                      0                      0                    0.25                  6.125 ORLANDO                FL                                       32825 PUD                                    252000                20060401                     80 No MI                                1.00E+17                   2.875               20110301                 12.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                   303301.77                2099.65                    360                     357                  6.505                   0.62                      0                    0.25                  7.375 HENDERSON              NV                                       89014 Single Family                          304000                20060401                     95 GE Capital MI                        1.00E+17                   3.125               20110301                 12.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                    58390.16                 444.64                    360                     357                  7.375                   0.75                      0                    0.25                  8.375 SURPRISE               AZ                                       85374 Condominium                             58500                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                 14.375                  2.255                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      503950                2729.73                    360                     358                   6.25                      0                      0                    0.25                    6.5 OAK PARK               CA                                       91377 Condominium                            503950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      212000                1192.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 VANCOUVER              WA                                       98684 Single Family                          212000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                   287913.06                1559.53                    360                     358                  6.125                      0                      0                   0.375                    6.5 LAKE HAVASU CITY       AZ                                       86403 Single Family                          287920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      545000                3406.25                    360                     358                   7.25                      0                      0                    0.25                    7.5 BLUFFDALE              UT                                       84065 Single Family                          545000                20060501            72.27999878 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      158400                 990.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHANDLER               AZ                                       85225 Single Family                          158400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   110785.35                 757.59                    360                     357                   6.47                   0.53                      0                    0.25                   7.25 MILTON                 FL                                       32570 Single Family                          111055                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                  13.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                   173416.43                1138.05                    360                     358                    7.5                      0                      0                   0.375                  7.875 JACKSONVILLE           FL                                       32224 PUD                                    173420                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.095                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      104000                 650.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Richmond               VA                                       23231 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                   150692.55                1187.56                    360                     357                   7.65                   0.85                      0                    0.25                   8.75 ORLANDO                FL                                       32835 Condominium                            150955                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                  14.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                    70030.58                 472.95                    360                     357                  6.875                      0                      0                    0.25                  7.125 MELBOURNE              FL                                       32935 Condominium                             70200                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                 13.125                  1.775                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      305250                1844.22                    360                     356                  6.875                      0                      0                   0.375                   7.25 SUNRISE                FL                                       33326 PUD                                    305250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.25                  2.625                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      110400                 848.88                    360                     360                  8.125                      0                      0                   0.375                    8.5 BRADENTON              FL                                       34208 Single Family                          110400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      176000                 990.00                    360                     356                  6.375                      0                      0                   0.375                   6.75 AURORA                 CO                                       80018 PUD                                    176000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      212000                1325.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85015 2-4 Family                             212000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      182000                1213.33                    360                     360                  7.625                      0                      0                   0.375                      8 GILBERT                AZ                                       85296 PUD                                    182000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      116560                 795.14                    360                     360                  6.875                      0                      0                   0.375                   7.25 TEMPE                  AZ                                       85253 PUD                                    116560                20060701                     62 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      368147                2772.17                    360                     357                   7.13                   0.87                      0                    0.25                   8.25 CELEBRATION            FL                                       34747 Condominium                            369000                20060401            88.91999817 PMI                                  1.00E+17                   2.875               20110301                  14.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      188800                1239.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 WINDSOR MILL           MD                                       21244 Single Family                          188800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.755                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                   126162.07                1062.42                    360                     357                   7.99                   1.26                      0                    0.25                    9.5 DESTIN                 FL                                       32541 Condominium                            126350                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                   15.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      110632                 633.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 SAN ANTONIO            TX                                       78232 PUD                                    110632                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.365                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      177100                1106.88                    360                     360                  7.125                      0                      0                   0.375                    7.5 SURPRISE               AZ                                       85374 PUD                                    177100                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      334400                1915.83                    360                     357                  6.625                      0                      0                    0.25                  6.875 EL SOBRANTE            CA                                       94803 Single Family                          334400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      117520                 734.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 MIAMI                  FL                                       33165 Condominium                            117520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      453859                2600.23                    360                     357                  6.625                      0                      0                    0.25                  6.875 HOSCHTON               GA                                       30548 PUD                                    453859                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      116000                 725.00                    360                     357                   7.25                      0                      0                    0.25                    7.5 NORCROSS               GA                                       30093 Single Family                          116000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                   12.5                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      164844                 910.08                    360                     358                   6.25                      0                      0                   0.375                  6.625 RIVERVIEW              FL                                       33569 PUD                                    164844                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      604000                3460.42                    360                     357                  6.625                      0                      0                    0.25                  6.875 FALLS CHURCH           VA                                       22042 Single Family                          604000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   180441.47                1188.38                    360                     357                  6.625                      0                      0                    0.25                  6.875 BUFORD                 GA                                       30519 PUD                                    180900                20060401            79.97000122 No MI                                1.00E+17                    3.25               20110301                 11.875                      3                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      328982                2227.48                    360                     358                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89131 Single Family                          328982                20060501                     80 No MI                                                            2.25               20110401                 13.125                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      299900                1655.70                    360                     358                  6.375                      0                      0                    0.25                  6.625 RENTON                 WA                                       98059 Single Family                          299900                20060501            79.98999786 No MI                                1.00E+17                    3.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                    239516.3                1576.63                    360                     358                  6.625                      0                      0                    0.25                  6.875 WOODBRIDGE             VA                                       22193 PUD                                    240000                20060501                     80 No MI                                1.00E+17                    3.25               20110401                 11.875                      3                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      208000                1278.33                    360                     356                      7                      0                      0                   0.375                  7.375 MC KINNEY              TX                                       75070 PUD                                    208000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      105520                 736.44                    360                     358                      8                      0                      0                   0.375                  8.375 BOWMONT                ID                                       83686 Single Family                          105520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    58129.62                 412.64                    360                     356                   7.25                      0                      0                   0.375                  7.625 Detroit                MI                                       48227 2-4 Family                              58300                20060301            69.90000153 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                   314710.71                2203.79                    360                     358                  7.125                      0                      0                   0.375                    7.5 HENDERSON              NV                                       89015 PUD                                    315180                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    86652.12                 621.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 HOUSTON                TX                                       77067 Single Family                           86775                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      134232                 769.04                    360                     358                    6.5                      0                      0                   0.375                  6.875 ATLANTA                GA                                       30331 Single Family                          134232                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      581248                3330.07                    360                     358                    6.5                      0                      0                   0.375                  6.875 EL DORADO HILLS        CA                                       95762 PUD                                    581248                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100100                 646.48                    360                     358                  7.375                      0                      0                   0.375                   7.75 Barstow                CA                                       92311 Single Family                          100100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      140625                 937.50                    360                     359                  7.625                      0                      0                   0.375                      8 CENTENNIAL             CO                                       80015 PUD                                    140625                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1841.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Fitchburg              MA                                        1420 2-4 Family                             260000                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      219000                1300.31                    360                     359                   6.75                      0                      0                   0.375                  7.125 LOUISVILLE             KY                                       40223 Single Family                          219000                20060601            64.59999847 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      464336                2660.26                    360                     358                  6.625                      0                      0                    0.25                  6.875 Lake Elsinore          CA                                       92532 Single Family                          464336                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      235200                1347.50                    360                     359                  6.625                      0                      0                    0.25                  6.875 Woodbridge             VA                                       22193 PUD                                    235200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      212250                1481.33                    360                     359                      8                      0                      0                   0.375                  8.375 San Bernardino         CA                                       92404 Single Family                          212250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      248000                1798.17                    360                     360                    7.5                      0                      0                   0.375                  7.875 Buckeye Lake           OH                                       43008 2-4 Family                             248000                20060701                     80 No MI                                                            2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      432000                2655.00                    360                     360                  7.125                      0                      0                    0.25                  7.375 Canyon Country         CA                                       91351 PUD                                    432000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      153100                 956.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 PORT ST LUCIE          FL                                       34952 Single Family                          153100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       64800                 398.25                    360                     360                      7                      0                      0                   0.375                  7.375 MOUNT AIRY             NC                                       27030 Single Family                           64800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      259199                1754.99                    360                     359                   7.75                      0                      0                   0.375                  8.125 Hyattsville            MD                                       20783 Single Family                          259199                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      400000                2416.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89148 PUD                                    400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      195000                1178.13                    360                     359                  6.875                      0                      0                   0.375                   7.25 Avondale               AZ                                       85323 PUD                                    195000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                   119891.52                 758.48                    360                     359                  6.125                      0                      0                   0.375                    6.5 Mount Vernon           NY                                       10553 Single Family                          120000                20060601                     25 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      236000                1401.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Glendale               AZ                                       85303 PUD                                    236000                20060601            74.91999817 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                    93671.74                 712.42                    360                     359                      8                      0                      0                   0.375                  8.375 RICHARDSON             TX                                       75080 Single Family                           93730                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      152000                 997.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33647 PUD                                    152000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      164000                1042.08                    360                     360                   7.25                      0                      0                   0.375                  7.625 Decatur                GA                                       30034 Single Family                          164000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      184000                1226.67                    360                     359                  7.625                      0                      0                   0.375                      8 RICHMOND               VA                                       23237 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   207849.46                1472.21                    360                     359                   7.25                      0                      0                   0.375                  7.625 Egg Harbor Twp         NJ                                        8234 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      367500                2105.47                    360                     356                    6.5                      0                      0                   0.375                  6.875 Lutz                   FL                                       33549 PUD                                    367500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      486400                2786.67                    360                     360                  6.625                      0                      0                    0.25                  6.875 Camarillo              CA                                       93010 Single Family                          486400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      285600                1993.25                    360                     357                      8                      0                      0                   0.375                  8.375 Perris                 CA                                       92571 Single Family                          285600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      318660                1991.63                    360                     357                  7.125                      0                      0                   0.375                    7.5 Orange Park            FL                                       32065 PUD                                    318660                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      172000                1092.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 CORAL SPRINGS          FL                                       33065 Condominium                            172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   219999.99                1329.17                    360                     355                  6.875                      0                      0                   0.375                   7.25 Coral Springs          FL                                       33067 PUD                                    220000                20060201            63.77000046 No MI                                1.00E+17                    2.25               20090101                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360101 AFL2
GI                       G02                                                   350103.43                2261.08                    360                     358                  7.375                      0                      0                   0.375                   7.75 MARANA                 AZ                                       85653 PUD                                    350104                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      224330                1355.33                    360                     357                  6.875                      0                      0                   0.375                   7.25 MARICOPA               AZ                                       85239 PUD                                    224330                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    90287.22                 687.11                    360                     358                      8                      0                      0                   0.375                  8.375 Hyattsville            MD                                       20784 Condominium                             90400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      344508                2189.06                    360                     359                   7.25                      0                      0                   0.375                  7.625 MARANA                 AZ                                       85653 PUD                                    344508                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      364000                1971.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 CHINO HILLS            CA                                       91709 Single Family                          364000                20060501                     80 No MI                                                            2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      304000                2121.67                    360                     358                      8                      0                      0                   0.375                  8.375 Maricopa               AZ                                       85239 PUD                                    304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      279419                1542.63                    360                     357                   6.25                      0                      0                   0.375                  6.625 ORANGE PARK            FL                                       32065 Single Family                          279419                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      256550                1656.89                    360                     358                  7.375                      0                      0                   0.375                   7.75 HAGERSTOWN             MD                                       21740 PUD                                    256550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      124000                 865.42                    360                     359                      8                      0                      0                   0.375                  8.375 LOUISVILLE             KY                                       40216 2-4 Family                             124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1625000               10325.52                    360                     359                   7.25                      0                      0                   0.375                  7.625 DESTIN                 FL                                       32541 PUD                                   1625000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                     1151250                7075.39                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85048 PUD                                   1151250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      710496                5032.68                    360                     359                  8.125                      0                      0                   0.375                    8.5 FREDERICK              MD                                       21704 PUD                                    710496                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   214340.81                1499.82                    360                     359                  7.125                      0                      0                   0.375                    7.5 EGG HARBOR TOWNSHIP    NJ                                        8234 PUD                                    214500                20060601            63.09000015 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      163000                 831.98                    360                     359                  5.875                      0                      0                    0.25                  6.125 COLUMBUS               OH                                       43201 Single Family                          163000                20060601            52.40999985 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      268500                1370.47                    360                     358                   5.75                      0                      0                   0.375                  6.125 Ontario                CA                                       91764 2-4 Family                             268500                20060501            52.13999939 No MI                                1.00E+17                   2.375               20080401                 11.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GIII                     G02                                                      160000                 833.33                    360                     359                      6                      0                      0                    0.25                   6.25 SAN ANTONIO            TX                                       78248 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      910000                5403.13                    360                     358                   6.75                      0                      0                   0.375                  7.125 Bermuda Dunes          CA                                       92203 Single Family                          910000                20060501            75.20999908 No MI                                1.00E+17                       4               20080401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      211804                1279.65                    360                     355                  6.875                      0                      0                   0.375                   7.25 SURPRISE               AZ                                       85379 PUD                                    211804                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  3.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   215847.55                1547.45                    360                     359                  7.375                      0                      0                   0.375                   7.75 Avondale               AZ                                       85323 PUD                                    216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                       74000                 470.21                    360                     360                  7.375                      0                      0                    0.25                  7.625 STOW                   OH                                       44224 Single Family                           74000                20060701            59.68000031 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      850000                4869.79                    360                     359                    6.5                      0                      0                   0.375                  6.875 LAKEWOOD               CA                                       90712 PUD                                    850000                20060601            51.83000183 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      668640                4318.30                    360                     359                  7.375                      0                      0                   0.375                   7.75 COEUR D ALENE          ID                                       83814 PUD                                    668640                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      151700                 884.92                    360                     358                  6.625                      0                      0                   0.375                      7 Snellville             GA                                       30039 PUD                                    151700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      355000                2181.77                    360                     359                  7.125                      0                      0                    0.25                  7.375 CHICAGO                IL                                       60614 Condominium                            355000                20060601            78.88999939 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      338560                2045.47                    360                     357                  6.875                      0                      0                   0.375                   7.25 WITTMANN               AZ                                       85361 Single Family                          338560                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      314000                1700.83                    360                     359                  6.125                      0                      0                   0.375                    6.5 Paso Robles            CA                                       93446 PUD                                    314000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   291997.23                1672.90                    360                     356                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32828 PUD                                    292000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      719200                4045.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 SPARTA TOWNSHIP        NJ                                        7871 Single Family                          719200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      230000                1341.67                    360                     359                  6.625                      0                      0                   0.375                      7 Yuma                   AZ                                       85364 Single Family                          230000                20060601            74.19000244 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                   525386.67                3651.43                    360                     352                      7                      0                      0                   0.375                  7.375 MIAMI BEACH            FL                                       33139 Condominium                            528675                20051101                     75 No MI                                1.00E+17                    2.25               20101001                 12.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351001 AFL2
GI                       G02                                                      382900                2512.78                    360                     359                    7.5                      0                      0                   0.375                  7.875 FRED                   VA                                       22407 PUD                                    382900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1000000                6979.17                    360                     358                      8                      0                      0                   0.375                  8.375 Telluride              CO                                       81435 PUD                                   1000000                20060501            78.43000031 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      113600                 804.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Denver                 CO                                       80205 Single Family                          113600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                     1000000                6458.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 RANCHO MIRAGE          CA                                       92270 PUD                                   1000000                20060501            72.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1275000                8500.00                    360                     359                  7.625                      0                      0                   0.375                      8 Bakersfield            CA                                       93311 PUD                                   1275000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1000000                5729.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Petaluma               CA                                       94952 Single Family                         1000000                20060601            61.72999954 No MI                                                            2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      534400                3117.33                    360                     359                  6.625                      0                      0                   0.375                      7 WOODBRIDGE             VA                                       22191 Single Family                          534400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      256000                1600.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Bakersfield            CA                                       93312 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      105600                 627.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Tampa                  FL                                       33609 Condominium                            105600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      325000                1861.98                    360                     359                    6.5                      0                      0                   0.375                  6.875 INGLEWOOD              CA                                       90303 2-4 Family                             325000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      520000                3358.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 SAN JOSE               CA                                       95127 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      424800                2787.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Alexandria             VA                                       22310 Single Family                          424800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      246430                1078.13                    360                     359                      5                      0                      0                    0.25                   5.25 MARYSVILLE             CA                                       95901 Single Family                          246430                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                     1216900                7352.10                    360                     358                  6.875                      0                      0                   0.375                   7.25 Rancho Mirage          CA                                       92270 Single Family                         1226000                20060501            58.38000107 No MI                                                            2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                     1360000                7650.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 BRENTWOOD              CA                                       94513 Single Family                         1360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      660440                4334.14                    360                     359                    7.5                      0                      0                   0.375                  7.875 BRENTWOOD              CA                                       94513 Single Family                          660440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      354250                2029.56                    360                     359                  6.625                      0                      0                    0.25                  6.875 Clearwater             FL                                       33764 Condominium                            354250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      266400                1443.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 SAN DIEGO              CA                                       92139 Condominium                            266400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   121190.34                 766.70                    360                     359                   6.25                      0                      0                    0.25                    6.5 PEMBROKE PINES         FL                                       33026 PUD                                    121300                20060601            44.93000031 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      140720                 967.45                    360                     359                  7.875                      0                      0                   0.375                   8.25 Aurora                 CO                                       80018 PUD                                    140720                20060601                     80 No MI                                                            2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      136000                 765.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 GRIMES                 CA                                       95950 Single Family                          136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                     1450000                9364.58                    360                     358                  7.375                      0                      0                   0.375                   7.75 North Bend             WA                                       98045 Single Family                         1450000                20060501                     58 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      660000                4056.25                    360                     359                      7                      0                      0                   0.375                  7.375 Bayville               NJ                                        8721 Single Family                          660000                20060601                     80 No MI                                1.00E+17                    2.25               20130501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                      337500                2355.47                    360                     358                      8                      0                      0                   0.375                  8.375 PALM CITY              FL                                       34990 Single Family                          337500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      380000                2652.08                    360                     359                      8                      0                      0                   0.375                  8.375 NEWTOWN SQUARE         PA                                       19073 Single Family                          380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      657672                3973.43                    360                     358                  6.875                      0                      0                   0.375                   7.25 Triangle               VA                                       22172 Single Family                          657672                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      209900                1180.69                    360                     359                    6.5                      0                      0                    0.25                   6.75 KEARNY                 NJ                                        7032 Single Family                          209900                20060601            59.97000122 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   125443.32                 954.65                    360                     358                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60620 Single Family                          125600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                       90000                 525.00                    360                     358                   6.75                      0                      0                    0.25                      7 CHARLOTTE              NC                                       28208 2-4 Family                              90000                20060501                     90 United Guaranty                      1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      980000                5614.58                    360                     360                  6.625                      0                      0                    0.25                  6.875 SUNNY ISLES BEACH      FL                                       33160 Condominium                            980000                20060701            71.26999664 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      285000                1603.13                    360                     358                  6.375                      0                      0                   0.375                   6.75 Palmetto               FL                                       34221 PUD                                    285000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      349125                2036.56                    360                     358                   6.75                      0                      0                    0.25                      7 MERCER ISLAND          WA                                       98040 Condominium                            349125                20060501                   73.5 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      415000                2031.77                    360                     358                  5.625                      0                      0                    0.25                  5.875 LODI                   NJ                                        7644 2-4 Family                             415000                20060501            79.80999756 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      153000                 749.06                    360                     359                  5.625                      0                      0                    0.25                  5.875 GREENVILLE             NH                                        3048 Single Family                          153000                20060601            66.80999756 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                  1871075.17               12932.90                    360                     359                      7                      0                      0                   0.375                  7.375 Ft Myers Bch           FL                                       33931 Single Family                         1872500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      472500                2264.06                    360                     357                    5.5                      0                      0                    0.25                   5.75 BROOKLYN               NY                                       11236 2-4 Family                             472500                20060401                  78.75 No MI                                1.00E+17                    2.25               20110301                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      646100                3970.82                    360                     360                  7.125                      0                      0                    0.25                  7.375 LAGUNA BEACH           CA                                       92651 Condominium                            646100                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      416000                2513.33                    360                     358                      7                      0                      0                    0.25                   7.25 LINDEN                 NJ                                        7036 Single Family                          416000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                     1354800                8467.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 IRVINE                 CA                                       92603 PUD                                   1354800                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      278400                1508.00                    360                     360                   6.25                      0                      0                    0.25                    6.5 ANCHORAGE              AK                                       99507 Single Family                          278400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      159920                 949.53                    360                     358                  6.875                      0                      0                    0.25                  7.125 PEMBROKE PINES         FL                                       33026 Condominium                            159920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      320350                1568.38                    360                     358                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89138 PUD                                    320350                20060501            78.80000305 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      243548                1471.44                    360                     359                      7                      0                      0                    0.25                   7.25 MIAMI                  FL                                       33176 PUD                                    243548                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      153592                 831.96                    360                     358                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32822 Condominium                            153592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      144723                 919.59                    360                     358                   7.25                      0                      0                   0.375                  7.625 QUEEN CREEK            AZ                                       85243 Single Family                          144723                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1106250                7144.53                    360                     359                  7.375                      0                      0                   0.375                   7.75 TOLUCA LAKE AREA los anCA                                       91602 Single Family                         1106250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     2000000               15378.27                    360                     360                  8.125                      0                      0                   0.375                    8.5 Brooklyn               NY                                       11201 2-4 Family                            2000000                20060701            68.97000122 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                     1068750                7458.98                    360                     358                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33131 Condominium                           1068750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      149600                 950.58                    360                     358                  7.375                      0                      0                    0.25                  7.625 WALDORF                MD                                       20603 PUD                                    149600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      165600                 862.50                    360                     359                      6                      0                      0                    0.25                   6.25 MERIDIAN               ID                                       83642 PUD                                    165600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      691500                3889.69                    360                     359                  6.375                      0                      0                   0.375                   6.75 BRENTWOOD              CA                                       94513 PUD                                    691500                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      847000                5117.29                    360                     359                  6.875                      0                      0                   0.375                   7.25 ARLINGTON              VA                                       22205 Single Family                          847000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   221585.75                1589.72                    360                     358                  7.375                      0                      0                   0.375                   7.75 SAN ANTONIO            TX                                       78258 Single Family                          221900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   933714.58                6942.35                    360                     358                   7.75                      0                      0                   0.375                  8.125 COTO DE CAZA           CA                                       92679 PUD                                    935000                20060501            69.77999878 No MI                                1.00E+17                    2.25               20090401                 14.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G03                                                      274600                1687.65                    360                     358                      7                      0                      0                   0.375                  7.375 San Diego              CA                                       92101 Condominium                            274600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      994500                6215.63                    360                     359                  7.125                      0                      0                   0.375                    7.5 SAN CLEMENTE           CA                                       92673 Single Family                          994500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                   811865.65                4228.47                    360                     359                      6                      0                      0                    0.25                   6.25 CHICAGO                IL                                       60657 Single Family                       811865.65                20060601            61.59999847 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   217782.98                1307.02                    360                     359                   5.26                   0.49                      0                    0.25                      6 LUSBY                  MD                                       20657 PUD                                    218000                20060601            88.98000336 Republic MIC                         1.00E+17                   2.875               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      272000                1388.33                    360                     353                   5.75                      0                      0                   0.375                  6.125 Phoenix                AZ                                       85024 Single Family                          272000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                 12.125                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 AFL2
GI                       G03                                                      489350                3007.46                    360                     359                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22191 Single Family                          489350                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      312000                1657.50                    360                     359                      6                      0                      0                   0.375                  6.375 Denton                 TX                                       76210 Single Family                          312000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.375                  1.875                       1 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G01                                                      840000                5337.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 Santa Fe               NM                                       87501 Condominium                            840000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      712500                4156.25                    360                     359                  6.625                      0                      0                   0.375                      7 Hilton Head Island     SC                                       29928 PUD                                    712500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      723750                4975.78                    360                     359                  7.875                      0                      0                   0.375                   8.25 Telluride              CO                                       81435 Condominium                            723750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     2000000               12916.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Draper                 UT                                       84020 Single Family                         2000000                20060601            45.45000076 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      179920                1030.79                    360                     358                    6.5                      0                      0                   0.375                  6.875 LEHIGH ACRES           FL                                       33971 Single Family                          179920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      900000                6281.25                    360                     359                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85044 PUD                                    900000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                    699542.1                5197.48                    360                     359                   7.75                      0                      0                   0.375                  8.125 Waverly                GA                                       31565 Single Family                          700000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      330654                1756.60                    360                     359                      6                      0                      0                   0.375                  6.375 Murrieta               CA                                       92563 PUD                                    330654                20060601                     80 No MI                                                            2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1196250                8473.44                    360                     360                  8.125                      0                      0                   0.375                    8.5 COLUMBIA               MD                                       21044 Single Family                         1196250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   111920.95                 802.38                    360                     359                  7.375                      0                      0                   0.375                   7.75 Richmond               VA                                       23223 Single Family                          112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       74400                 527.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 INKSTER                MI                                       48141 Single Family                           74400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      695741                4638.27                    360                     358                  7.625                      0                      0                   0.375                      8 Frederick              MD                                       21704 PUD                                    695741                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      175000                1148.44                    360                     359                    7.5                      0                      0                   0.375                  7.875 MIAMI                  FL                                       33173 Single Family                          175000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   679588.06                5228.61                    360                     359                  8.125                      0                      0                   0.375                    8.5 New Orleans            LA                                       70124 Single Family                          680000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     2550000               16734.38                    360                     359                    7.5                      0                      0                   0.375                  7.875 Newport Coast          CA                                       92657 Single Family                         2550000                20060601                  63.75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      180000                 843.75                    360                     359                  5.375                      0                      0                    0.25                  5.625 POMPANO BEACH          FL                                       33062 Single Family                          180000                20060601            44.54999924 No MI                                1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      999750                6977.42                    360                     359                      8                      0                      0                   0.375                  8.375 TUCSON                 AZ                                       85718 Single Family                          999750                20060601            76.90000153 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      160392                1019.16                    360                     358                   7.25                      0                      0                   0.375                  7.625 LOGANVILLE             GA                                       30052 PUD                                    160392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      993750                6625.00                    360                     358                  7.625                      0                      0                   0.375                      8 Scotts Valley          CA                                       95066 Single Family                          993750                20060501                     75 No MI                                                           2.375               20080401                     14                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                     1387500                9828.13                    360                     359                  8.125                      0                      0                   0.375                    8.5 Deerfield              FL                                       33441 Single Family                         1387500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      648800                4595.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Newark                 CA                                       94560 Single Family                          648800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1500000                9687.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 GREAT FALLS            VA                                       22066 Single Family                         1500000                20060501            65.22000122 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                     1000000                6041.67                    360                     360                      7                      0                      0                    0.25                   7.25 Pleasanton             CA                                       94566 Single Family                         1000000                20060701            61.11999893 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      192000                1100.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Gilbert                AZ                                       85233 Condominium                            192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      179276                1027.10                    360                     360                    6.5                      0                      0                   0.375                  6.875 MARICOPA               AZ                                       85239 PUD                                    179276                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                  1310361.51                8462.75                    360                     358                  7.375                      0                      0                   0.375                   7.75 Greenwood Village      CO                                       80111 Single Family                         1312500                20060501                     75 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      108000                 585.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 ARLINGTON              TX                                       76017 Single Family                          108000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      329600                2300.33                    360                     358                      8                      0                      0                   0.375                  8.375 GAITHERSBURG           MD                                       20877 Single Family                          329600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      145500                 924.53                    360                     358                   7.25                      0                      0                   0.375                  7.625 Mcdonough              GA                                       30253 Single Family                          145500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      388000                2142.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 CHICAGO                IL                                       60625 Single Family                          388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      362688                2229.02                    360                     359                      7                      0                      0                   0.375                  7.375 Upper Marlboro         MD                                       20774 PUD                                    362688                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    51922.58                 363.59                    360                     358                  7.125                      0                      0                   0.375                    7.5 DAYTON                 OH                                       45405 Single Family                           52000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      147200                 950.67                    360                     359                    7.5                      0                      0                    0.25                   7.75 COLUMBUS               OH                                       43202 2-4 Family                             147200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      313000                1695.42                    360                     359                   6.25                      0                      0                    0.25                    6.5 MOORPARK               CA                                       93021 Single Family                          313000                20060601            53.13999939 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   215070.98                1415.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Elgin                  IL                                       60123 Townhouse                              215434                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      272000                1473.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 MINNEAPOLIS            MN                                       55406 2-4 Family                             272000                20060601            79.52999878 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   268642.59                1343.21                    360                     358                   5.75                      0                      0                    0.25                      6 MAGNOLIA               TX                                       77354 PUD                                 268642.59                20060501            80.19000244 YES                                  1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      350000                2260.42                    360                     357                  7.375                      0                      0                   0.375                   7.75 ATTLEBORO              MA                                        2703 Single Family                          350000                20060401            77.77999878 No MI                                1.00E+17                    2.25               20110301                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      199823                1165.63                    360                     359                   6.75                      0                      0                    0.25                      7 MERIDIAN               ID                                       83642 PUD                                    199823                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      888000                5827.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 LOS ALAMITOS           CA                                       90720 Single Family                          888000                20060601                     80 No MI                                                            2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      313000                1597.60                    360                     358                  5.875                      0                      0                    0.25                  6.125 PARADISE               CA                                       95969 Single Family                          313000                20060501            72.79000092 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      482400                2562.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 OXNARD                 CA                                       93030 Single Family                          482400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      385000                1644.27                    360                     358                  4.875                      0                      0                    0.25                  5.125 CORONA                 CA                                       92883 Single Family                          385000                20060501            65.80999756 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      117120                 768.60                    360                     358                  7.625                      0                      0                    0.25                  7.875 ORLANDO                FL                                       32835 Condominium                            117120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   149740.97                 972.90                    360                     358                    6.5                      0                      0                    0.25                   6.75 LIVINGSTON             NJ                                        7039 Single Family                          150000                20060501            17.86000061 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      144000                1005.00                    360                     359                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80013 Single Family                          144000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      228770                1382.15                    360                     358                  6.875                      0                      0                   0.375                   7.25 Galveston              TX                                       77554 Condominium                            228770                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      181600                1021.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 TUCSON                 AZ                                       85713 PUD                                    181600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      728100                4323.09                    360                     359                   6.75                      0                      0                   0.375                  7.125 MANASSAS               VA                                       20112 Single Family                          728100                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      128750                 751.04                    360                     359                   6.75                      0                      0                    0.25                      7 MC CALLA               AL                                       35111 Single Family                          128750                20060601            78.02999878 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      926250                5113.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 WASHINGTON             DC                                       20007 Single Family                          926250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                    52184.04                 306.38                    360                     357                    5.5                      0                      0                    0.25                   5.75 NEW BALTIMORE          MI                                       48047 Single Family                           52500                20060401            24.19000053 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                   106266.32                 604.70                    360                     358                   5.25                      0                      0                    0.25                    5.5 PHOENIX                AZ                                       85029 Single Family                          106500                20060501            79.48000336 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                     1066000                6551.46                    360                     358                      7                      0                      0                   0.375                  7.375 Chula Vista            CA                                       91910 Single Family                         1066000                20060501                     65 No MI                                                            2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      472000                2655.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 ALBERTSON              NY                                       11507 Single Family                          472000                20060601            79.33000183 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   226134.92                1395.01                    360                     358                      6                      0                      0                    0.25                   6.25 MIAMI UNINCORP         FL                                       33185 Single Family                          226566                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      120000                 762.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 Titusville             FL                                       32780 Condominium                            120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      251500                1336.09                    360                     359                  5.995                   0.13                      0                    0.25                  6.375 HAYDEN                 ID                                       83835 Single Family                          251500                20060601            84.97000122 PMI                                  1.00E+17                   2.625               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      300000                1843.75                    360                     359                  7.125                      0                      0                    0.25                  7.375 LOS ANGELES            CA                                       90043 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.245                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      138400                 965.92                    360                     358                      8                      0                      0                   0.375                  8.375 Dallas                 GA                                       30157 PUD                                    138400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      195920                1204.09                    360                     358                  7.125                      0                      0                    0.25                  7.375 ORLANDO                FL                                       32839 Condominium                            195920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   699453.94                4775.23                    360                     359                      7                      0                      0                    0.25                   7.25 PANAMA CITY BEACH      FL                                       32408 Single Family                          700000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      432000                2475.00                    360                     360                  6.625                      0                      0                    0.25                  6.875 SAN JOSE               CA                                       95112 Single Family                          432000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                    573994.6                4115.07                    360                     359                    7.5                      0                      0                    0.25                   7.75 NORTH HOLLYWOOD        CA                                       91606 Single Family                          574400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      452000                2872.08                    360                     357                   7.25                      0                      0                   0.375                  7.625 Oceanside              CA                                       92057 Single Family                          452000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   345351.26                2572.75                    360                     355                  7.145                   0.73                      0                    0.25                  8.125 JACKSONVILLE           NC                                       28546 Single Family                          346500                20060201            93.90000153 Republic MIC                         1.00E+17                    3.25               20110101                 13.125                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 ADN1
GI                       G02                                                       96000                 680.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Waukegan               IL                                       60085 Single Family                           96000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                   2.27                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      975000                6195.31                    360                     359                   7.25                      0                      0                   0.375                  7.625 North Myrtle Beach     SC                                       29582 Townhouse                              975000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      664000                3735.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 BERKELEY               CA                                       94712 2-4 Family                             664000                20060601            63.54000092 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      260900                1467.56                    360                     359                   6.37                   0.13                      0                    0.25                   6.75 WHEELING               IL                                       60090 Single Family                          260900                20060601            81.52999878 PMI                                  1.00E+17                   2.625               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   194852.64                1381.16                    360                     358                  7.375                      0                      0                    0.25                  7.625 PALM BAY               FL                                       32909 Single Family                          195136                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.245                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      161136                 856.04                    360                     358                      6                      0                      0                   0.375                  6.375 Jacksonville           FL                                       32216 Condominium                            161136                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      682500                4407.81                    360                     358                  7.375                      0                      0                   0.375                   7.75 Coral Gables           FL                                       33146 Single Family                          682500                20060501                     70 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      142720                 906.87                    360                     359                  7.375                      0                      0                    0.25                  7.625 ORLANDO                FL                                       32835 Condominium                            142720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      995000                6529.69                    360                     359                    7.5                      0                      0                   0.375                  7.875 Kihei                  HI                                       96753 Single Family                          995000                20060601            78.97000122 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      134700                 715.59                    360                     358                      6                      0                      0                   0.375                  6.375 Jacksonville           FL                                       32225 Condominium                            134700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      145600                 955.50                    360                     358                  7.625                      0                      0                    0.25                  7.875 DESTIN                 FL                                       32541 Condominium                            145600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                     1125000                7382.81                    360                     359                    7.5                      0                      0                   0.375                  7.875 Colleyville            TX                                       76034 PUD                                   1125000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      265000                5312.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 NEWPORT BEACH          CA                                       92661 2-4 Family                            1000000                20060601            56.34000015 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      647120                3842.28                    360                     359                  6.875                      0                      0                    0.25                  7.125 SANTA CLARA            CA                                       95051 PUD                                    647120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1500000                9843.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Cornelius              NC                                       28031 Single Family                         1500000                20060501            68.18000031 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      280000                1779.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20109 Townhouse                              280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      417000                2389.06                    360                     359                    6.5                      0                      0                   0.375                  6.875 WALKERSVILLE           MD                                       21793 PUD                                    417000                20060601            75.69000244 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      554950                3468.44                    360                     359                  7.125                      0                      0                   0.375                    7.5 STOCKTON               CA                                       95212 Single Family                          554950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      677100                4866.66                    360                     359                   8.25                      0                      0                   0.375                  8.625 GLENN DALE             MD                                       20769 PUD                                    677100                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      955000                5968.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 WINDSOR                CO                                       80550 PUD                                    955000                20060501            73.45999908 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                    83889.42                 489.42                    360                     358                   6.75                      0                      0                    0.25                      7 ORLANDO                FL                                       32811 Condominium                             83900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                  2079951.48               12999.70                    360                     358                   7.25                      0                      0                    0.25                    7.5 POTOMAC                MD                                       20854 PUD                                   2080000                20060501            79.23999786 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      441600                2530.00                    360                     356                    6.5                      0                      0                   0.375                  6.875 San Jose               CA                                       95136 PUD                                    441600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                   211130.56                1358.95                    360                     352                   5.56                   0.69                      0                    0.25                    6.5 FAIRLESS HILLS         PA                                       19030 Single Family                          215000                20051101            89.58000183 Republic MIC                         1.00E+17                   3.125               20101001                   11.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351001 ADN1
GIII                     G02                                                      204000                1105.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAN JOSE               CA                                       95116 Condominium                            204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.185                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      259639                1433.42                    360                     358                  6.375                      0                      0                    0.25                  6.625 SAINT CLOUD            FL                                       34772 PUD                                    259639                20060501            72.19000244 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                     1087500                7136.72                    360                     359                    7.5                      0                      0                   0.375                  7.875 LONGWOOD               FL                                       32779 Single Family                         1087500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   324060.45                1687.81                    360                     351                  5.875                      0                      0                   0.375                   6.25 Cave Creek             AZ                                       85331 Single Family                          328000                20051001            72.88999939 No MI                                1.00E+17                    2.25               20100901                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350901 AFL2
GI                       G01                                                     1000000                6875.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 ROCKPORT               TX                                       78382 PUD                                   1000000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      224000                1283.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 BEND                   OR                                       97701 PUD                                    224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      225000                1265.63                    360                     359                    6.5                      0                      0                    0.25                   6.75 SURPRISE               AZ                                       85379 PUD                                    225000                20060601            57.68999863 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      160000                1100.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Austin                 TX                                       78701 Condominium                            160000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  14.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      440352                2385.24                    360                     355                  6.125                      0                      0                   0.375                    6.5 BEALETON               VA                                       22712 PUD                                    440352                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                      760000                5383.33                    360                     358                  8.125                      0                      0                   0.375                    8.5 Cave Creek             AZ                                       85331 Single Family                          760000                20060501                     80 No MI                                1.00E+17                    2.25               20130401                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360401 AFL2
GII                      G03                                                      192000                1140.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 Denver                 CO                                       80228 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1682850               11043.70                    360                     358                    7.5                      0                      0                   0.375                  7.875 Los Angeles            CA                                       90068 Single Family                         1682850                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      128800                 724.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 MONTGOMERY             IL                                       60538 PUD                                    128800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      367920                2031.23                    360                     358                  6.375                      0                      0                    0.25                  6.625 THERMAL                CA                                       92274 Single Family                          367920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      185250                1196.41                    360                     359                  7.375                      0                      0                   0.375                   7.75 New Brunswick          NJ                                        8901 Townhouse                              185250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      848000                4946.67                    360                     359                  6.625                      0                      0                   0.375                      7 SAN JOSE               CA                                       95125 Single Family                          848000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                   182499.87                 912.50                    360                     359                   5.75                      0                      0                    0.25                      6 GRASONVILLE            MD                                       21638 Single Family                          182500                20060601            79.34999847 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      265800                1688.94                    360                     359                   7.25                      0                      0                   0.375                  7.625 Sugar Grove            IL                                       60554 Single Family                          265800                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      324800                1962.33                    360                     359                      7                      0                      0                    0.25                   7.25 LAS VEGAS              NV                                       89139 PUD                                    324800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      675200                4290.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89129 PUD                                    675200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      263680                1730.40                    360                     359                    7.5                      0                      0                   0.375                  7.875 Barnegat               NJ                                        8005 Single Family                          263680                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      102400                 682.67                    360                     359                  7.625                      0                      0                   0.375                      8 PORTLAND               OR                                       97206 Single Family                          102400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      184000                1188.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Savannah               GA                                       31401 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   144418.01                 879.21                    360                     358                  5.875                      0                      0                    0.25                  6.125 ELGIN                  IL                                       60123 Single Family                          144700                20060501            44.38999939 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   284284.01                1776.78                    360                     355                  7.125                      0                      0                   0.375                    7.5 Oviedo                 FL                                       32765 PUD                                    284438                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G01                                                      994500                5076.09                    360                     359                   5.75                      0                      0                   0.375                  6.125 Fort Myers             FL                                       33908 Single Family                          994500                20060601                     65 No MI                                1.00E+17                    2.25               20090501                 11.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GII                      G03                                                   999180.31                6653.02                    360                     359                  6.625                      0                      0                   0.375                      7 Avalon                 NJ                                        8202 Single Family                         1000000                20060601            27.39999962 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      158800                1025.58                    360                     358                  7.375                      0                      0                   0.375                   7.75 NOGALES                AZ                                       85648 Single Family                          158800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      176250                 973.05                    360                     359                  6.375                      0                      0                    0.25                  6.625 PHOENIX                AZ                                       85016 Single Family                          176250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      379900                2334.80                    360                     358                      7                      0                      0                   0.375                  7.375 Lincoln                CA                                       95648 PUD                                    379900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1778000               11482.92                    360                     359                  7.375                      0                      0                   0.375                   7.75 COTO DE CAZA AREA      CA                                       92679 PUD                                   1778000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      322400                2082.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 HYATTSVILLE            MD                                       20783 Single Family                          322400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   861891.25                6179.06                    360                     359                  7.375                      0                      0                   0.375                   7.75 Aspen                  CO                                       81611 Condominium                            862500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      252437                1393.66                    360                     360                  6.375                      0                      0                    0.25                  6.625 PLUMAS LAKE            CA                                       95961 Single Family                          252437                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      144350                 811.97                    360                     358                    6.5                      0                      0                    0.25                   6.75 FEDERAL WAY            WA                                       98023 Condominium                            144350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      328000                1776.67                    360                     360                   6.25                      0                      0                    0.25                    6.5 RENO                   NV                                       89521 PUD                                    328000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      175200                1095.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Bloomfield             NJ                                        7003 Single Family                          175200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       98000                 632.92                    360                     358                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30349 PUD                                     98000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      121992                 762.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 Ellenwood              GA                                       30294 Single Family                          121992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      149920                 827.68                    360                     359                  6.375                      0                      0                    0.25                  6.625 WEST PALM BEACH        FL                                       33411 Condominium                            149920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   219581.23                1509.62                    360                     359                  7.875                      0                      0                   0.375                   8.25 Tolleson               AZ                                       85353 PUD                                    221300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1046500                6431.61                    360                     358                      7                      0                      0                   0.375                  7.375 Virginia Beach         VA                                       23456 Single Family                         1046500                20060501                     70 No MI                                1.00E+17                       2               20130401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GIII                     G03                                                      999950                5520.56                    360                     359                  6.375                      0                      0                    0.25                  6.625 LOS GATOS              CA                                       95033 Single Family                          999950                20060601            54.08000183 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.625                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      993750                6314.45                    360                     358                   7.25                      0                      0                   0.375                  7.625 LITHONIA               GA                                       30038 Single Family                          993750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      352000                2456.67                    360                     358                      8                      0                      0                   0.375                  8.375 Cold Spring            MN                                       56320 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      880000                6233.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 WINTER PARK            FL                                       32792 Single Family                          880000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      910000                5308.33                    360                     359                  6.625                      0                      0                   0.375                      7 Culver City            CA                                       90232 2-4 Family                             910000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      152902                 860.07                    360                     358                  6.375                      0                      0                   0.375                   6.75 ATLANTA                GA                                       30331 PUD                                    152902                20060501                     95 GE Capital MI                        1.00E+17                    2.25               20090401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      470320                2694.54                    360                     358                    6.5                      0                      0                   0.375                  6.875 MOUNTAIN HOUSE         CA                                       95391 PUD                                    470320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      456000                2755.00                    360                     359                      7                      0                      0                    0.25                   7.25 GLENDALE               AZ                                       85306 PUD                                    456000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                     74804.6                 504.78                    360                     358                  6.875                      0                      0                    0.25                  7.125 ROCK HILL              SC                                       29730 Single Family                           74925                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   352060.29                2679.25                    360                     358                      8                      0                      0                   0.375                  8.375 Johns Island           SC                                       29455 PUD                                    352500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      960000                6500.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 VILLA PARK             CA                                       92861 Single Family                          960000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      787500                4921.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85044 PUD                                    787500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      837414                5146.61                    360                     359                      7                      0                      0                   0.375                  7.375 Boulder Creek          CA                                       95006 Single Family                          837414                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      836000                5312.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Scottsdale             AZ                                       85255 PUD                                    836000                20060501            69.66999817 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      707742                4570.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 SAN MARCO              CA                                       92078 PUD                                    707742                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      650000                4265.63                    360                     357                    7.5                      0                      0                   0.375                  7.875 Scottsdale             AZ                                       85260 Single Family                          650000                20060401            72.22000122 No MI                                1.00E+17                    2.75               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                   647952.51                4252.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 Laguna Hills           CA                                       92653 Single Family                          648000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      210000                1378.13                    360                     359                    7.5                      0                      0                   0.375                  7.875 Salt Lake City         UT                                       84103 2-4 Family                             210000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      779150                4463.88                    360                     359                    6.5                      0                      0                   0.375                  6.875 BENICIA                CA                                       94510 Single Family                          779150                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   126233.07                 915.91                    360                     359                    7.5                      0                      0                   0.375                  7.875 Coconut Creek          FL                                       33063 Condominium                            126320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      396000                2145.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 VAN NUYS               CA                                       91406 Single Family                          396000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      740000                5010.42                    360                     359                   7.75                      0                      0                   0.375                  8.125 Reunion                FL                                       34747 PUD                                    740000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1430000                8192.71                    360                     358                    6.5                      0                      0                   0.375                  6.875 KAMUELA                HI                                       96743 Condominium                           1430000                20060501                     65 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G02                                                      112672                 586.83                    360                     358                      6                      0                      0                    0.25                   6.25 HUTTO                  TX                                       78634 PUD                                    112672                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      105000                 645.31                    360                     356                      7                      0                      0                   0.375                  7.375 Lynchburg              VA                                       24502 Single Family                          105000                20060301                     84 Republic MIC                         1.00E+17                    2.25               20110201                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      248000                1601.67                    360                     356                  7.375                      0                      0                   0.375                   7.75 PORT SAINT LUCIE       FL                                       34963 Single Family                          248000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                     1166500                7898.18                    360                     358                   7.75                      0                      0                   0.375                  8.125 Juno Beach             FL                                       33408 Single Family                         1166500                20060501            53.02000046 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      977876                5908.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Key West               FL                                       33040 Condominium                            977876                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      185600                1102.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Orange Park            FL                                       32065 PUD                                    185600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      417000                1650.63                    360                     359                    4.5                      0                      0                    0.25                   4.75 OLNEY                  MD                                       20832 PUD                                    417000                20060601            75.41999817 No MI                                1.00E+17                    2.25               20110501                   9.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      232712                1624.14                    360                     358                      8                      0                      0                   0.375                  8.375 Mesa                   AZ                                       85207 PUD                                    232712                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      385600                2008.33                    360                     358                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89141 PUD                                    385600                20060501            94.98999786 GE Capital MI                        1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      311451                2011.45                    360                     359                    7.5                      0                      0                    0.25                   7.75 PLUMAS LAKE            CA                                       95961 Single Family                          311451                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1050000                6890.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 COCONUT GROVE          FL                                       33134 Single Family                         1050000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   291626.32                2193.70                    360                     358                  7.875                      0                      0                   0.375                   8.25 MARLBORO               MA                                        1752 2-4 Family                             292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      623200                3310.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAGUNA HILLS           CA                                       92653 Single Family                          623200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      625600                3453.83                    360                     358                  6.375                      0                      0                    0.25                  6.625 HOPATCONG              NJ                                        7843 Single Family                          625600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      153755                1057.07                    360                     359                  7.875                      0                      0                   0.375                   8.25 Coolidge               AZ                                       85228 PUD                                    153755                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      205200                1197.00                    360                     359                   6.75                      0                      0                    0.25                      7 MERIDIAN               ID                                       83642 PUD                                    205200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      161000                 922.40                    360                     359                  6.625                      0                      0                    0.25                  6.875 DAVENPORT              FL                                       33896 PUD                                    161000                20060601            68.51000214 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      200350                1126.97                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89113 Condominium                            200350                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      257666                1664.09                    360                     358                  7.375                      0                      0                   0.375                   7.75 GOLD CANYON            AZ                                       85218 PUD                                    257666                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      669596                4045.48                    360                     358                  6.875                      0                      0                   0.375                   7.25 ROSEVILLE              CA                                       95747 PUD                                    669596                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      180800                1035.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 MARYSVILLE             WA                                       98271 Single Family                          180800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      600000                3875.00                    360                     359                    7.5                      0                      0                    0.25                   7.75 SANTA MONICA           CA                                       90405 2-4 Family                             600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   228719.73                1262.73                    360                     359                  6.375                      0                      0                    0.25                  6.625 LACEY                  WA                                       98513 PUD                                    228720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                    407924.2                2464.54                    360                     356                  6.875                      0                      0                   0.375                   7.25 Woodbridge             VA                                       22193 Single Family                          408000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      113600                 710.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 SAINT CLOUD            MN                                       56303 Single Family                          113600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      108720                 622.88                    360                     359                    6.5                      0                      0                   0.375                  6.875 Des Moines             WA                                       98198 Condominium                            108720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                       92914                 493.61                    360                     359                      6                      0                      0                   0.375                  6.375 Savannah               GA                                       31410 Condominium                             92914                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      176800                1141.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 AURORA                 CO                                       80017 Condominium                            176800                20060701                     80 No MI                                                            2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      237850                1610.44                    360                     360                   7.75                      0                      0                   0.375                  8.125 SURPRISE               AZ                                       85379 Single Family                          237850                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                       73200                 562.84                    360                     360                  8.125                      0                      0                   0.375                    8.5 MILTON                 WI                                       53563 Single Family                           73200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                   104729.68                 768.99                    360                     359                  7.625                      0                      0                   0.375                      8 Plano                  TX                                       75074 Single Family                          104800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      236000                1548.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89115 Single Family                          236000                20060701                     80 No MI                                1.00E+17                       5               20110601                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      612800                3957.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 OAKLAND                CA                                       94621 2-4 Family                             612800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  4.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      572000                3902.05                    360                     360                  6.875                      0                      0                   0.375                   7.25 Sunnyvale              CA                                       94086 2-4 Family                             572000                20060701            60.20999908 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      312000                2049.62                    360                     360                    6.5                      0                      0                   0.375                  6.875 Sunnyvale              CA                                       94086 Single Family                          312000                20060701            37.81999969 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      315400                1774.13                    360                     360                  6.375                      0                      0                   0.375                   6.75 PERRIS                 CA                                       92571 Single Family                          315400                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      127200                 689.00                    360                     355                  6.125                      0                      0                   0.375                    6.5 ACWORTH                GA                                       30101 PUD                                    127200                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                   265770.98                1725.27                    360                     359                  6.375                      0                      0                   0.375                   6.75 CORONA                 CA                                       92879 PUD                                    266000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      145003                 876.06                    360                     355                  6.875                      0                      0                   0.375                   7.25 Atlanta                GA                                       30310 Single Family                          148000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                      302000                1635.83                    360                     360                  6.125                      0                      0                   0.375                    6.5 N LAS VEGAS            NV                                       89081 PUD                                    302000                20060701            79.47000122 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      200000                1145.83                    360                     360                    6.5                      0                      0                   0.375                  6.875 Naples                 FL                                       34104 PUD                                    200000                20060701            67.11000061 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      254900                1593.13                    360                     360                  7.125                      0                      0                   0.375                    7.5 orlando                FL                                       32835 Condominium                            254900                20060701            74.98999786 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       95225                 690.45                    360                     360                    7.5                      0                      0                   0.375                  7.875 O Fallon               MO                                       63366 PUD                                     95225                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      395000                2221.88                    360                     360                  6.375                      0                      0                   0.375                   6.75 ENCINO                 CA                                       91335 Single Family                          395000                20060701            64.23000336 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      591200                3448.67                    360                     360                  6.625                      0                      0                   0.375                      7 SCOTTSDALE             AZ                                       85255 PUD                                    591200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      174930                1238.15                    360                     360                   7.25                      0                      0                   0.375                  7.625 Palm Bay               FL                                       32907 Single Family                          174930                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      126320                 763.19                    360                     360                  6.875                      0                      0                   0.375                   7.25 Buford                 GA                                       30519 Single Family                          126320                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      308662                1768.38                    360                     358                    6.5                      0                      0                   0.375                  6.875 Palm Springs           CA                                       92262 PUD                                    308662                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      891500                5757.60                    360                     360                  7.375                      0                      0                   0.375                   7.75 LIVERMORE              CA                                       94550 Single Family                          891500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      167200                1097.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 SANDY                  UT                                       84094 Single Family                          167200                20060701                     80 No MI                                                            2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      195000                1381.25                    360                     360                  8.125                      0                      0                   0.375                    8.5 Ormond Beach           FL                                       32176 Single Family                          195000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      176250                1248.44                    360                     360                  8.125                      0                      0                   0.375                    8.5 Ormond Beach           FL                                       32176 Single Family                          176250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      271900                1718.59                    360                     360                  6.125                      0                      0                   0.375                    6.5 PALMDALE               CA                                       93550 Single Family                          271900                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                       72000                 442.50                    360                     360                      7                      0                      0                   0.375                  7.375 Saint Clair Shores     MI                                       48080 Single Family                           72000                20060701            44.43999863 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      205650                1263.89                    360                     360                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85043 PUD                                    205650                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      347200                2025.33                    360                     360                  6.625                      0                      0                   0.375                      7 NORTH LAS VEGAS        NV                                       89032 PUD                                    347200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                       91000                 587.71                    360                     360                  7.375                      0                      0                   0.375                   7.75 PUEBLO                 CO                                       81004 Single Family                           91000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      119845                 761.52                    360                     360                   7.25                      0                      0                   0.375                  7.625 NAMPA                  ID                                       83651 PUD                                    119845                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      572250                3516.95                    360                     360                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22191 Single Family                          572250                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                       99928                 551.69                    360                     360                   6.25                      0                      0                   0.375                  6.625 Kemah                  TX                                       77565 Single Family                           99928                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                       58500                 399.07                    360                     360                  6.875                      0                      0                   0.375                   7.25 DETROIT                MI                                       48228 Single Family                           58500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      436000                2361.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Napa                   CA                                       94559 Single Family                          436000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       82950                 580.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 WARREN                 MI                                       48091 Single Family                           82950                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      124000                 813.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 SAINT PAUL             MN                                       55106 2-4 Family                             124000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                       70000                 459.38                    360                     360                    7.5                      0                      0                   0.375                  7.875 Arlington              TX                                       76015 Single Family                           70000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      112000                 700.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Arlington              TX                                       76001 Single Family                          112000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      289688                1780.37                    360                     360                      7                      0                      0                   0.375                  7.375 Clifton                NJ                                        7011 Single Family                          289688                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   180684.19                1072.81                    360                     359                   6.75                      0                      0                   0.375                  7.125 CUMMING                GA                                       30040 PUD                                    180700                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      124000                 762.08                    360                     359                      7                      0                      0                   0.375                  7.375 Olive Branch           MS                                       38654 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   116717.56                 836.77                    360                     359                  7.375                      0                      0                   0.375                   7.75 Plano                  TX                                       75023 PUD                                    116800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      252000                1548.75                    360                     359                      7                      0                      0                   0.375                  7.375 ATLANTA                GA                                       30316 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      435000                2401.56                    360                     359                   6.25                      0                      0                   0.375                  6.625 Tucson                 AZ                                       85749 Single Family                          435000                20060601                  60.25 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      405075                2489.52                    360                     358                      7                      0                      0                   0.375                  7.375 Miami                  FL                                       33177 Single Family                          405075                20060501                     80 No MI                                                            2.75               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      425734                3104.31                    360                     358                  8.375                      0                      0                   0.375                   8.75 Las Vegas              NV                                       89109 Condominium                            425734                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  14.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      361400                2258.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 Santa Clarita          CA                                       91350 Condominium                            361400                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      415489                2769.93                    360                     359                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89149 PUD                                    415489                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      175920                1062.85                    360                     360                  6.875                      0                      0                   0.375                   7.25 Geismar                LA                                       70734 Single Family                          175920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                     2000000               13750.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Rollins                MT                                       59931 Single Family                         2000000                20060601            41.66999817 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      101500                 666.79                    360                     360                    6.5                      0                      0                   0.375                  6.875 Philadelphia           PA                                       19135 Single Family                          101500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      164000                1146.72                    360                     360                  7.125                      0                      0                   0.375                    7.5 Pleasantville          NJ                                        8232 Single Family                          164000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      119920                 774.48                    360                     360                  7.375                      0                      0                   0.375                   7.75 Kissimmee              FL                                       34741 Condominium                            119920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      241520                1584.98                    360                     360                    7.5                      0                      0                   0.375                  7.875 Chandler               AZ                                       85248 Condominium                            241520                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      180800                1280.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 NO PORT                FL                                       34288 Single Family                          180800                20060701            72.31999969 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      216000                1125.00                    360                     360                  5.875                      0                      0                   0.375                   6.25 GLENDALE               AZ                                       85303 PUD                                    216000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      108000                 618.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 BALTIMORE              MD                                       21222 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      278400                1856.00                    360                     360                  7.625                      0                      0                   0.375                      8 Alexandria             VA                                       22306 Condominium                            278400                20060701            74.98999786 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      410865                2567.91                    360                     360                  7.125                      0                      0                   0.375                    7.5 Scottsdale             AZ                                       85254 Single Family                          410865                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      114676                 704.78                    360                     359                      7                      0                      0                   0.375                  7.375 Austin                 TX                                       78725 PUD                                    114676                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      104332                 597.74                    360                     359                    6.5                      0                      0                   0.375                  6.875 Moorhead               MN                                       56560 Single Family                          104332                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      500000                2812.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 Key West               FL                                       33040 Single Family                          500000                20060701            64.51999664 No MI                                                            2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      222400                1227.83                    360                     359                   6.25                      0                      0                   0.375                  6.625 Avondale               AZ                                       85323 PUD                                    222400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      945000                6004.69                    360                     360                   7.25                      0                      0                   0.375                  7.625 COSTA MESA             CA                                       92627 Single Family                          945000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      204975                1131.63                    360                     359                   6.25                      0                      0                   0.375                  6.625 Queen Creek            AZ                                       85243 PUD                                    204975                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      460000                2875.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Cameron Park           CA                                       95682 Single Family                          460000                20060601            79.86000061 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      142300                 815.26                    360                     359                    6.5                      0                      0                   0.375                  6.875 Orange Park            FL                                       32003 Condominium                            142300                20060601            79.98999786 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       83992                 524.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lake Mary              FL                                       32746 Condominium                             83992                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      440000                2795.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 Northport              AL                                       35475 PUD                                    440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      119200                 658.08                    360                     359                   6.25                      0                      0                   0.375                  6.625 Lawrenceville          GA                                       30044 Single Family                          119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      219950                1237.22                    360                     359                  6.375                      0                      0                   0.375                   6.75 Reno                   NV                                       89506 PUD                                    219950                20060601            79.98000336 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      110000                 630.21                    360                     359                    6.5                      0                      0                   0.375                  6.875 North Charleston       SC                                       29405 Single Family                          110000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      173200                 956.21                    360                     359                   6.25                      0                      0                   0.375                  6.625 Mckinney               TX                                       75070 PUD                                    173200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      169520                 988.87                    360                     359                  6.625                      0                      0                   0.375                      7 Chandler               AZ                                       85226 Condominium                            169520                20060601            79.48999786 No MI                                1.00E+17                    2.75               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      154000                 882.29                    360                     359                    6.5                      0                      0                   0.375                  6.875 Sparks                 NV                                       89434 Single Family                          154000                20060601            49.68000031 No MI                                1.00E+17                    2.75               20110501                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      197200                1396.83                    360                     360                  8.125                      0                      0                   0.375                    8.5 Bloomington            MN                                       55420 Single Family                          197200                20060701            75.26999664 No MI                                1.00E+17                    2.25               20110601                   13.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      324000                1923.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 West Windsor           NJ                                        8550 Single Family                          324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       87850                 539.91                    360                     359                      7                      0                      0                   0.375                  7.375 Homestead              FL                                       33033 Townhouse                               87850                20060601                     70 No MI                                1.00E+17                    2.75               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      708000                4425.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Camas                  WA                                       98607 Single Family                          708000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      183920                1072.87                    360                     360                  6.625                      0                      0                   0.375                      7 Allentown              PA                                       18104 Single Family                          183920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      180000                1012.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Seattle                WA                                       98168 Single Family                          180000                20060601            69.23000336 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      340000                2054.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Passaic                NJ                                        7055 2-4 Family                             340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      257000                1418.85                    360                     360                   6.25                      0                      0                   0.375                  6.625 IRVINE                 CA                                       92604 Condominium                            257000                20060701            53.54000092 No MI                                                            2.25               20110601                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   209731.26                1577.66                    360                     358                  7.875                      0                      0                   0.375                   8.25 Bonita Springs         FL                                       34134 Condominium                            210000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      166500                1162.03                    360                     360                      8                      0                      0                   0.375                  8.375 Humble                 TX                                       77396 PUD                                    166500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      145350                1014.42                    360                     360                      8                      0                      0                   0.375                  8.375 Spring                 TX                                       77386 PUD                                    145350                20060701            74.98000336 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      148900                1039.20                    360                     360                      8                      0                      0                   0.375                  8.375 Katy                   TX                                       77494 PUD                                    148900                20060701            74.98000336 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      392000                2368.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Englewood              NJ                                        7631 Single Family                          392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      126300                 868.31                    360                     360                  7.875                      0                      0                   0.375                   8.25 ATLANTA                GA                                       30314 2-4 Family                             126300                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      840000                5425.00                    360                     360                  7.375                      0                      0                   0.375                   7.75 DANA POINT             CA                                       92629 Single Family                          840000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      220000                1397.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 Fresno                 CA                                       93722 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      278400                1711.00                    360                     360                      7                      0                      0                   0.375                  7.375 Lake Elsinore          CA                                       92530 Single Family                          278400                20060701                     80 No MI                                1.00E+17                    2.75               20110601                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   159715.34                1201.43                    360                     358                  7.875                      0                      0                   0.375                   8.25 CHELSEA                MA                                        2150 Condominium                            159920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      583900                3041.15                    360                     359                  5.875                      0                      0                   0.375                   6.25 TUSTIN                 CA                                       92780 Single Family                          583900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   307741.24                2023.34                    360                     359                    6.5                      0                      0                   0.375                  6.875 SEATTLE                WA                                       98108 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      314000                1864.38                    360                     360                   6.75                      0                      0                   0.375                  7.125 HERNDON                VA                                       20171 Condominium                            314000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      217000                1514.48                    360                     359                      8                      0                      0                   0.375                  8.375 Brick                  NJ                                        8724 Single Family                          217000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      287592                1857.36                    360                     359                  7.375                      0                      0                   0.375                   7.75 Homestead              FL                                       33032 Single Family                          287592                20060601            79.88999939 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   199748.31                1123.58                    360                     358                  6.375                      0                      0                   0.375                   6.75 Mesa                   AZ                                       85201 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      660000                4675.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Decatur                GA                                       30034 Single Family                          660000                20060601                     80 No MI                                1.00E+17                       5               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    67451.15                 477.76                    360                     359                   7.25                      0                      0                   0.375                  7.625 Houston                TX                                       77088 PUD                                     67500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  4.625                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       79200                 561.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Indianapolis           IN                                       46227 2-4 Family                              79200                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      414400                2676.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tucker                 GA                                       30084 Single Family                          414400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    58789.51                 416.71                    360                     358                   7.25                      0                      0                   0.375                  7.625 Birmingham             AL                                       35208 Single Family                           58875                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      178392                1170.70                    360                     359                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32829 Condominium                            178392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   152147.84                1117.16                    360                     359                  7.625                      0                      0                   0.375                      8 Tampa                  FL                                       33625 Single Family                          152250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      144000                 825.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Birmingham             AL                                       35215 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      189000                1082.81                    360                     359                    6.5                      0                      0                   0.375                  6.875 Plantation             FL                                       33322 PUD                                    189000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      128000                 906.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 PORT SAINT LUCIE       FL                                       34953 Townhouse                              128000                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      159000                1109.69                    360                     358                      8                      0                      0                   0.375                  8.375 Kissimmee              FL                                       34759 PUD                                    159000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      105000                 623.44                    360                     359                   6.75                      0                      0                   0.375                  7.125 Jacksonville           FL                                       32244 PUD                                    105000                20060601                     70 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       96250                 611.59                    360                     359                   7.25                      0                      0                   0.375                  7.625 Newport                NC                                       28570 Condominium                             96250                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      544000                3286.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Upper Marlboro         MD                                       20774 Single Family                          544000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    83870.93                 580.17                    360                     358                      7                      0                      0                   0.375                  7.375 Houston                TX                                       77067 PUD                                     84000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   148517.22                1014.74                    360                     358                  6.875                      0                      0                   0.375                   7.25 Spring                 TX                                       77380 PUD                                    148750                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   215847.55                1547.45                    360                     359                  7.375                      0                      0                   0.375                   7.75 La Vernia              TX                                       78121 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   331261.88                2240.79                    360                     358                   6.75                      0                      0                   0.375                  7.125 Fort Myers             FL                                       33913 PUD                                    332600                20060501            64.59999847 No MI                                                            2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    87244.52                 518.01                    360                     359                   6.75                      0                      0                   0.375                  7.125 Marble Falls           TX                                       78654 Single Family                           87500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      193836                1292.24                    360                     358                  7.625                      0                      0                   0.375                      8 Sanford                FL                                       32773 PUD                                    193836                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      340000                2195.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 Riverside              CA                                       92505 Single Family                          340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   156794.33                1094.29                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30310 Single Family                          156800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      308000                2021.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Key Largo              FL                                       33037 Single Family                          308000                20060601                     80 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      444500                2592.92                    360                     359                  6.625                      0                      0                   0.375                      7 Calexico               CA                                       92231 Single Family                          444500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       86800                 560.58                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hialeah                FL                                       33012 Condominium                             86800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    279795.2                1807.01                    360                     358                  7.375                      0                      0                   0.375                   7.75 Sicklerville           NJ                                        8081 Single Family                        279795.2                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      255909                1386.17                    360                     359                  6.125                      0                      0                   0.375                    6.5 Weeki Wachee           FL                                       34607 Single Family                          255909                20060601            79.47000122 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      103000                 547.19                    360                     359                      6                      0                      0                   0.375                  6.375 Savannah               GA                                       31410 Condominium                            103000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      212000                1214.58                    360                     360                    6.5                      0                      0                   0.375                  6.875 SUN CITY               AZ                                       85374 PUD                                    212000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      197392                1295.39                    360                     359                    7.5                      0                      0                   0.375                  7.875 BUCKEYE                AZ                                       85326 PUD                                    197392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   254904.49                1961.18                    360                     359                  8.125                      0                      0                   0.375                    8.5 GOLD CANYON            AZ                                       85218 PUD                                    255059                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   353362.73                2594.60                    360                     359                  7.625                      0                      0                   0.375                      8 CHARLESTOWN            MA                                        2129 Condominium                            353600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     14                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      204800                1301.33                    360                     353                   7.25                      0                      0                   0.375                  7.625 FREDERICK              MD                                       21704 Single Family                          204800                20051201                     80 No MI                                1.00E+17                    2.25               20101101                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 AFL2
GI                       G01                                                      436000                2906.67                    360                     359                  7.625                      0                      0                   0.375                      8 RICHMOND               CA                                       94806 Single Family                          436000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      278400                1885.00                    360                     360                   7.75                      0                      0                   0.375                  8.125 Cape Coral             FL                                       33993 Single Family                          278400                20060701            74.63999939 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      274400                1686.42                    360                     359                      7                      0                      0                   0.375                  7.375 Gaithersburg           MD                                       20879 PUD                                    274400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      440000                3070.83                    360                     359                      8                      0                      0                   0.375                  8.375 Bloomfield             NJ                                        7003 2-4 Family                             440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      173875                 996.16                    360                     359                    6.5                      0                      0                   0.375                  6.875 ROCKLIN                CA                                       95677 Townhouse                              173875                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      173875                 996.16                    360                     359                    6.5                      0                      0                   0.375                  6.875 ROCKLIN                CA                                       95677 Single Family                          173875                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      324000                1755.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 STOCKTON               CA                                       95206 Single Family                          324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      108000                 736.75                    360                     360                  6.875                      0                      0                   0.375                   7.25 RICHMOND               VA                                       23221 Single Family                          108000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      460000                3018.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 ALPHARETTA             GA                                       30022 PUD                                    460000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      299900                1718.18                    360                     359                    6.5                      0                      0                   0.375                  6.875 Apache Junction        AZ                                       85220 Single Family                          299900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   327731.14                2182.19                    360                     359                  6.625                      0                      0                   0.375                      7 Knoxville              TN                                       37934 Single Family                          328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      359920                2324.48                    360                     359                  7.375                      0                      0                   0.375                   7.75 Atwater                CA                                       95301 Single Family                          359920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    95000.92                 722.52                    360                     359                      8                      0                      0                   0.375                  8.375 SHEBOYGAN              WI                                       53081 Single Family                           95060                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                   837605.47                6017.86                    360                     357                  7.375                      0                      0                   0.375                   7.75 CORAL GABLES           FL                                       33146 Single Family                          840000                20060401                     70 No MI                                1.00E+17                    2.25               20090301                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G01                                                    83872.24                 608.55                    360                     359                    7.5                      0                      0                   0.375                  7.875 FOOTVILLE              WI                                       53537 Single Family                           83930                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      185000                1156.25                    360                     360                  7.125                      0                      0                   0.375                    7.5 LYNDHURST              NJ                                        7071 2-4 Family                             185000                20060701            34.90999985 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      144700                 829.01                    360                     359                    6.5                      0                      0                   0.375                  6.875 Burleson               TX                                       76028 Single Family                          144700                20060601            75.76000214 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      133600                 681.92                    360                     359                   5.75                      0                      0                   0.375                  6.125 Yuma                   AZ                                       85364 Single Family                          133600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    72682.42                 540.02                    360                     359                   7.75                      0                      0                   0.375                  8.125 FOOTVILLE              WI                                       53537 2-4 Family                              72730                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      370800                2047.12                    360                     359                   6.25                      0                      0                   0.375                  6.625 Seattle                WA                                       98107 Single Family                          370800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      180000                1162.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Tacoma                 WA                                       98404 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       98960                 577.27                    360                     359                  6.625                      0                      0                   0.375                      7 HARTSVILLE             TN                                       37148 Single Family                           98960                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                   243799.99                1623.34                    360                     359                  6.625                      0                      0                   0.375                      7 Washington             DC                                       20019 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                     12                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G03                                                      187125                1150.04                    360                     359                      7                      0                      0                   0.375                  7.375 Maple Valley           WA                                       98038 Single Family                          187125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      194300                1254.85                    360                     360                  7.375                      0                      0                   0.375                   7.75 Pearland               TX                                       77584 PUD                                    194300                20060701            74.98999786 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      139930                 874.56                    360                     359                  7.125                      0                      0                   0.375                    7.5 Altamonte Springs      FL                                       32714 Condominium                            139930                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      176204                1156.34                    360                     359                    7.5                      0                      0                   0.375                  7.875 ANOKA                  MN                                       55303 PUD                                    176204                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      135450                 804.23                    360                     359                   6.75                      0                      0                   0.375                  7.125 CANTON                 GA                                       30114 PUD                                    135450                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      116000                 700.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAWRENCEVILLE          GA                                       30044 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      159373                 913.07                    360                     359                    6.5                      0                      0                   0.375                  6.875 CHARLOTTE              NC                                       28269 PUD                                    159373                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      246960                1311.98                    360                     357                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89139 PUD                                    246960                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      221900                1479.33                    360                     359                  7.625                      0                      0                   0.375                      8 Coral Springs          FL                                       33071 Single Family                          221900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   140951.32                 986.28                    360                     359                  7.125                      0                      0                   0.375                    7.5 Fort Worth             TX                                       76131 PUD                                    141056                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      251200                1727.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 FREDERICK              MD                                       21703 Single Family                          251200                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      536000                3294.17                    360                     359                      7                      0                      0                   0.375                  7.375 RIDGEFIELD             CT                                        6877 Single Family                          536000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      234000                1511.25                    360                     359                  7.375                      0                      0                   0.375                   7.75 ROSEVILLE              CA                                       95747 Condominium                            234000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      171036                1122.42                    360                     359                    7.5                      0                      0                   0.375                  7.875 DOUGLASVILLE           GA                                       30135 PUD                                    171036                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123200                 859.83                    360                     359                      8                      0                      0                   0.375                  8.375 WINDER                 GA                                       30680 PUD                                    123200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   113511.38                 774.95                    360                     359                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30311 Single Family                          113600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   106316.99                 725.84                    360                     359                  6.875                      0                      0                   0.375                   7.25 DECATUR                GA                                       30032 Single Family                          106400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1473.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 ATLANTA                GA                                       30314 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      169653                1113.35                    360                     359                    7.5                      0                      0                   0.375                  7.875 DOUGLASVILLE           GA                                       30135 PUD                                    169653                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      136800                 897.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 BIRMINGHAM             AL                                       35215 Single Family                          136800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      221592                1361.87                    360                     359                      7                      0                      0                   0.375                  7.375 Heber                  CA                                       92249 Single Family                          221592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      122400                 841.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 AZTEC                  NM                                       87410 Single Family                          122400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      339950                2124.69                    360                     359                  7.125                      0                      0                   0.375                    7.5 OAK HILL               VA                                       20171 Condominium                            339950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      770000                4892.71                    360                     359                   7.25                      0                      0                   0.375                  7.625 NEW SMYRNA             FL                                       32169 Condominium                            770000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      186482                1010.11                    360                     359                  6.125                      0                      0                   0.375                    6.5 STRASBURG              CO                                       80136 PUD                                    186482                20060601            84.76000214 YES                                  1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   305483.57                1899.10                    360                     359                  6.625                      0                      0                   0.375                      7 Passaic                NJ                                        7055 2-4 Family                             305600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 AFL2
GI                       G02                                                   135190.51                 969.21                    360                     359                  7.375                      0                      0                   0.375                   7.75 Palm Bay               FL                                       32909 Single Family                          135286                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      243200                1368.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89120 Single Family                          243200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      258172                1532.90                    360                     358                   6.75                      0                      0                   0.375                  7.125 Jupiter                FL                                       33458 Condominium                            258172                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      283200                1888.00                    360                     359                  7.625                      0                      0                   0.375                      8 Kent                   WA                                       98031 Single Family                          283200                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     14                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      584000                4075.83                    360                     360                      8                      0                      0                   0.375                  8.375 ONTARIO                CA                                       91764 2-4 Family                             584000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      131250                 916.02                    360                     360                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80011 Single Family                          131250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   177689.49                1351.41                    360                     359                      8                      0                      0                   0.375                  8.375 Waukegan               IL                                       60085 2-4 Family                             177800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      375900                2349.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 REVERE                 MA                                        2151 Single Family                          375900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      153000                1067.81                    360                     359                      8                      0                      0                   0.375                  8.375 PRINEVILLE             OR                                       97754 Single Family                          153000                20060601            74.88999939 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      320000                2266.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 CORONA                 CA                                       92881 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      712000                4746.67                    360                     359                  7.625                      0                      0                   0.375                      8 CHICAGO                IL                                       60622 Single Family                          712000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      117600                 759.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 AURORA                 CO                                       80010 Single Family                          117600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      283503                1890.02                    360                     359                  7.625                      0                      0                   0.375                      8 Boynton Beach          FL                                       33426 Townhouse                              283503                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      119192                 744.95                    360                     359                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85013 Condominium                            119192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      112000                 735.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 BARSTOW                CA                                       92311 Single Family                          112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       83925                 585.73                    360                     359                      8                      0                      0                   0.375                  8.375 Beverly Hills          FL                                       34465 Single Family                           83925                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       62250                 395.55                    360                     359                   7.25                      0                      0                   0.375                  7.625 DALLAS                 TX                                       75217 Single Family                           62250                20060601                     75 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      124000                 775.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Joshua Tree            CA                                       92252 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      290800                2059.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 Chelsea                MA                                        2150 2-4 Family                             290800                20060601                     80 No MI                                                            2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       89900                 608.70                    360                     359                   7.75                      0                      0                   0.375                  8.125 Porter                 TX                                       77365 PUD                                     89900                20060601            74.95999908 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      362712                2418.08                    360                     359                  7.625                      0                      0                   0.375                      8 NORTHVILLE             MI                                       48168 Single Family                          362712                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      184000                1130.83                    360                     359                      7                      0                      0                   0.375                  7.375 ST PETERSBURG          FL                                       33713 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      222400                1343.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 GIBSONTON              FL                                       33534 PUD                                    222400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      999950                6041.36                    360                     358                  6.875                      0                      0                   0.375                   7.25 FT MYERS               FL                                       33905 Single Family                          999950                20060501            71.43000031 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      227650                1375.39                    360                     359                  6.875                      0                      0                   0.375                   7.25 ROME                   GA                                       30161 Single Family                          227650                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      155428                1100.95                    360                     359                  8.125                      0                      0                   0.375                    8.5 OTSEGO                 MN                                       55330 PUD                                    155428                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    71956.38                 553.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 Louisville             KY                                       40211 Single Family                           72000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   235857.03                1814.64                    360                     359                  8.125                      0                      0                   0.375                    8.5 Beaverton              OR                                       97007 Single Family                          236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      196000                1184.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Boynton Beach          FL                                       33426 Condominium                            196000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      228000                1472.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Beaufort               SC                                       29907 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   175999.67                1026.66                    360                     359                  6.625                      0                      0                   0.375                      7 Arvada                 CO                                       80003 Single Family                          176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      376000                2389.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 Arvada                 CO                                       80007 PUD                                    376000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.625                  1.875                       5 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      493600                3033.58                    360                     358                      7                      0                      0                   0.375                  7.375 Naples                 FL                                       34120 PUD                                    493600                20060501                     75 No MI                                1.00E+17                    2.75               20110401                 13.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      202000                1283.54                    360                     359                   7.25                      0                      0                   0.375                  7.625 Knoxville              TN                                       37918 Single Family                          202000                20060601            70.87999725 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      157683                 903.39                    360                     357                    6.5                      0                      0                   0.375                  6.875 Myrtle Beach           SC                                       29588 PUD                                    157683                20060401                     85 GE Capital MI                        1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      408000                2380.00                    360                     359                  6.625                      0                      0                   0.375                      7 Los Angeles            CA                                       90047 Single Family                          408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1376250                9031.64                    360                     359                    7.5                      0                      0                   0.375                  7.875 RANCHO CALIFORNIA      CA                                       92592 Single Family                         1376250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   412216.12                2990.91                    360                     359                    7.5                      0                      0                   0.375                  7.875 Manitou Springs        CO                                       80829 PUD                                    412500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      270000                1687.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Laurel                 MD                                       20723 Single Family                          270000                20060601            56.84000015 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      138280                 965.08                    360                     358                      8                      0                      0                   0.375                  8.375 Union City             GA                                       30291 Single Family                          138280                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      147000                 826.88                    360                     360                  6.375                      0                      0                   0.375                   6.75 INDIO                  CA                                       92203 PUD                                    147000                20060701            54.86999893 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      197600                1235.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89031 PUD                                    197600                20060601                     80 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      367992                2069.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 PUD                                    367992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   124066.65                 710.80                    360                     358                    6.5                      0                      0                   0.375                  6.875 Dexter                 MI                                       48130 Condominium                            124996                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      191600                1177.54                    360                     358                      7                      0                      0                   0.375                  7.375 Victorville            CA                                       92395 Condominium                            191600                20060501                     80 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      216930                1242.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Ocean City             MD                                       21842 Condominium                            216930                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      297000                1732.50                    360                     358                  6.625                      0                      0                   0.375                      7 Santa Rosa             CA                                       95409 2-4 Family                             297000                20060501            47.13999939 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      880000                6050.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 CHANDLER HEIGHTS       AZ                                       85242 Single Family                          880000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       68000                 481.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Detroit                MI                                       48224 Single Family                           68000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      157477                1017.04                    360                     359                  7.375                      0                      0                   0.375                   7.75 Banning                CA                                       92220 2-4 Family                             157477                20060601            69.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      560000                3675.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Elmhurst               IL                                       60126 Single Family                          560000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      181692                1116.65                    360                     359                      7                      0                      0                   0.375                  7.375 MINNEAPOLIS            MN                                       55417 Single Family                          181692                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      239950                1524.68                    360                     359                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89113 PUD                                    239950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   419745.56                3229.44                    360                     359                  8.125                      0                      0                   0.375                    8.5 VISTA                  CA                                       92083 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      124000                 787.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 Lawrenceville          GA                                       30044 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       67200                 448.00                    360                     359                  7.625                      0                      0                   0.375                      8 Stone Mountain         GA                                       30088 Single Family                           67200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       94500                 659.53                    360                     358                      8                      0                      0                   0.375                  8.375 Hillman                MI                                       49746 Single Family                           94500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      111280                 730.28                    360                     358                    7.5                      0                      0                   0.375                  7.875 Mableton               GA                                       30126 Single Family                          111280                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      196000                1367.92                    360                     358                      8                      0                      0                   0.375                  8.375 NEWARK                 NJ                                        7110 2-4 Family                             196000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    232328.4                1306.85                    360                     358                  6.375                      0                      0                   0.375                   6.75 Wesley Chapel          FL                                       33543 PUD                                    233848                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      668000                4731.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89141 PUD                                    668000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      796000                5223.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Danville               CA                                       94526 Single Family                          796000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      391920                2367.85                    360                     358                  6.875                      0                      0                   0.375                   7.25 Pittsville             MD                                       21850 PUD                                    391920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      161250                1007.81                    360                     359                  7.125                      0                      0                   0.375                    7.5 APACHE JUNCTION        AZ                                       85220 PUD                                    161250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       64500                 456.87                    360                     359                  8.125                      0                      0                   0.375                    8.5 PHOENIX                AZ                                       85015 Condominium                             64500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      170002                1133.35                    360                     359                  7.625                      0                      0                   0.375                      8 TOLLESON               AZ                                       85353 PUD                                    170002                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      259800                1759.06                    360                     359                   7.75                      0                      0                   0.375                  8.125 Chula Vista            CA                                       91915 Condominium                            259800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      118320                 838.10                    360                     359                  8.125                      0                      0                   0.375                    8.5 COCONUT CREEK          FL                                       33063 Condominium                            118320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      350400                2190.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CRESTWOOD              KY                                       40014 Single Family                          350400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    75953.96                 584.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 FORT WORTH             TX                                       76107 Single Family                           76000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1343.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 CRANSTON               RI                                        2910 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      295200                1629.75                    360                     357                   6.25                      0                      0                   0.375                  6.625 WORCESTER              MA                                        1609 2-4 Family                             295200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    95800.49                 696.07                    360                     357                    7.5                      0                      0                   0.375                  7.875 CARROLLTON             TX                                       75007 Single Family                           96000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   449640.15                3031.73                    360                     359                   6.75                      0                      0                   0.375                  7.125 DALY CITY              CA                                       94015 Single Family                          450000                20060601            60.81000137 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108000                 742.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 SAINT PETERSBURG       FL                                       33713 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      148000                 925.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Hollywood              FL                                       33023 Single Family                          148000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   247946.59                1650.95                    360                     359                  6.625                      0                      0                   0.375                      7 SUN LAKES              AZ                                       85248 PUD                                    248150                20060601            59.99000168 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      137956                 862.23                    360                     358                  7.125                      0                      0                   0.375                    7.5 Jacksonville           FL                                       32244 PUD                                    137956                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      364000                2199.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 VIENNA                 VA                                       22180 Townhouse                              364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                       98582                 688.03                    360                     359                      8                      0                      0                   0.375                  8.375 BEND                   OR                                       97702 Single Family                           98582                20060601            79.95999908 No MI                                                            2.25               20090501                  14.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G03                                                      404000                2482.92                    360                     359                      7                      0                      0                   0.375                  7.375 Salem                  MA                                        1970 2-4 Family                             404000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      353400                2098.31                    360                     358                   6.75                      0                      0                   0.375                  7.125 MENIFEE                CA                                       92584 Single Family                          353400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   111924.85                 821.82                    360                     359                  7.625                      0                      0                   0.375                      8 OKLAHOMA CITY          OK                                       73159 Single Family                          112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   197473.99                1484.51                    360                     359                  7.875                      0                      0                   0.375                   8.25 Pleasantville          NJ                                        8232 Single Family                          197600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      106352                 731.17                    360                     359                  7.875                      0                      0                   0.375                   8.25 LANCASTER              TX                                       75134 PUD                                    106352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   191651.92                1213.57                    360                     358                  6.125                      0                      0                   0.375                    6.5 Lancaster              CA                                       93534 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   116717.56                 836.77                    360                     359                  7.375                      0                      0                   0.375                   7.75 PLANO                  TX                                       75023 PUD                                    116800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      125600                 811.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Marietta               GA                                       30060 Single Family                          125600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   275474.88                1699.38                    360                     358                  5.875                      0                      0                   0.375                   6.25 Williamsburg           VA                                       23188 PUD                                    276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      360000                2325.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Ashburn                VA                                       20148 PUD                                    360000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      269600                1741.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 SPRING HILL            FL                                       34609 Single Family                          269600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       94400                 658.83                    360                     359                      8                      0                      0                   0.375                  8.375 Hanahan                SC                                       29406 2-4 Family                              94400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       94400                 658.83                    360                     359                      8                      0                      0                   0.375                  8.375 Hanahan                SC                                       29406 2-4 Family                              94400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   275800.24                1953.51                    360                     359                   7.25                      0                      0                   0.375                  7.625 FRAMINGHAM             MA                                        1702 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      162500                 998.70                    360                     359                      7                      0                      0                   0.375                  7.375 St Petersburg          FL                                       33703 Townhouse                              162500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     2000000               11666.67                    360                     359                  6.625                      0                      0                   0.375                      7 Tonka Bay              MN                                       55331 Single Family                         2000000                20060601            64.51999664 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      332000                1867.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Yuba City              CA                                       95993 Single Family                          332000                20060601                     80 No MI                                1.00E+17                   2.375               20080501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                   145467.19                1093.54                    360                     359                  7.875                      0                      0                   0.375                   8.25 PARKLAND               WA                                       98445 Single Family                          145560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      520000                3466.67                    360                     359                  7.625                      0                      0                   0.375                      8 ALEXANDRIA             VA                                       22303 PUD                                    520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      234392                1513.78                    360                     359                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85339 PUD                                    234392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   133530.52                 695.47                    360                     359                  5.875                      0                      0                   0.375                   6.25 Dacula                 GA                                       30019 Single Family                          133600                20060601                     80 No MI                                1.00E+17                       5               20080501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                   251777.38                1937.12                    360                     359                  8.125                      0                      0                   0.375                    8.5 Naples                 FL                                       34104 Condominium                            251930                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  4.625                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      910000                6445.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 NOVELTY                OH                                       44072 Single Family                          910000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      248000                1756.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 FLOWER MOUND           TX                                       75028 PUD                                    248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      283430                1948.58                    360                     359                  7.875                      0                      0                   0.375                   8.25 Yorba Linda            CA                                       92887 Condominium                            283430                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1320000                8800.00                    360                     359                  7.625                      0                      0                   0.375                      8 BEVERLY HILLS          CA                                       90212 Single Family                         1320000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   443626.99                2916.76                    360                     359                    6.5                      0                      0                   0.375                  6.875 CARSON                 CA                                       90745 Single Family                          444000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      229356                1600.71                    360                     359                      8                      0                      0                   0.375                  8.375 QUEEN CREEK            AZ                                       85242 PUD                                    229356                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      549928                3838.04                    360                     358                      8                      0                      0                   0.375                  8.375 Scottsdale             AZ                                       85260 Single Family                          549928                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      191000                1333.02                    360                     359                      8                      0                      0                   0.375                  8.375 Mansfield              TX                                       76063 PUD                                    191000                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      107100                 680.53                    360                     359                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85009 Single Family                          107100                20060601            69.76999664 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      379250                2212.29                    360                     359                  6.625                      0                      0                   0.375                      7 Hesperia               CA                                       92344 Single Family                          379250                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      198400                1302.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89115 PUD                                    198400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      210000                1268.75                    360                     359                  6.875                      0                      0                   0.375                   7.25 Asbury Park            NJ                                        7712 Condominium                            210000                20060601            58.16999817 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      144000                1005.00                    360                     359                      8                      0                      0                   0.375                  8.375 Land O Lakes           FL                                       34639 Townhouse                              144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      105000                 710.94                    360                     359                   7.75                      0                      0                   0.375                  8.125 Dallas                 TX                                       75217 Single Family                          105000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      333950                2121.97                    360                     356                   7.25                      0                      0                   0.375                  7.625 Peoria                 AZ                                       85383 PUD                                    333950                20060301            79.98999786 No MI                                1.00E+17                    2.75               20110201                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      296000                2096.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 San Bernardino         CA                                       92404 Single Family                          296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      146150                 943.89                    360                     358                  7.375                      0                      0                   0.375                   7.75 Minnetonka             MN                                       55343 Condominium                            146150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      270400                1605.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 CALEXICO               CA                                       92231 Single Family                          270400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      199920                1311.98                    360                     359                    7.5                      0                      0                   0.375                  7.875 Madera                 CA                                       93638 Single Family                          199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      384000                2680.00                    360                     359                      8                      0                      0                   0.375                  8.375 Newark                 NJ                                        7105 2-4 Family                             384000                20060601                     80 No MI                                                            2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      199200                1328.00                    360                     359                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80222 Single Family                          199200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      456000                2992.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 GARDEN CITY            SC                                       29576 PUD                                    456000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      199550                1164.04                    360                     359                  6.625                      0                      0                   0.375                      7 Jacksonville           FL                                       32246 PUD                                    199550                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2400.00                    360                     358                  7.625                      0                      0                   0.375                      8 West Orange            NJ                                        7052 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       95120                 604.41                    360                     359                   7.25                      0                      0                   0.375                  7.625 Decatur                GA                                       30034 Townhouse                               95120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      110500                 713.65                    360                     359                  7.375                      0                      0                   0.375                   7.75 Chicago                IL                                       60636 2-4 Family                             110500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      184000                1111.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89122 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      157500                1099.22                    360                     359                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30316 Single Family                          157500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    87436.67                 619.32                    360                     359                   7.25                      0                      0                   0.375                  7.625 FORT WORTH             TX                                       76134 2-4 Family                              87500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      108000                 697.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 GREELEY                CO                                       80631 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      825500                5073.39                    360                     359                      7                      0                      0                   0.375                  7.375 HOUSTON                TX                                       77024 Single Family                          825500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   179868.74                1274.03                    360                     359                   7.25                      0                      0                   0.375                  7.625 Evergreen Park         IL                                       60805 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      452000                3201.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 SANTA ANA              CA                                       92701 Single Family                          452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      149500                 903.23                    360                     359                  6.875                      0                      0                   0.375                   7.25 NORTH LAUDERDALE       FL                                       33068 Single Family                          149500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                       87930                 522.08                    360                     359                   6.75                      0                      0                   0.375                  7.125 Maple Heights          OH                                       44137 Single Family                           87930                20060601                     90 PMI                                  1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   303785.43                2177.90                    360                     359                  7.375                      0                      0                   0.375                   7.75 WOLCOTT                CT                                        6716 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      186200                1221.94                    360                     359                    7.5                      0                      0                   0.375                  7.875 WEST PALM BEACH        FL                                       33401 2-4 Family                             186200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      367920                2337.82                    360                     358                   7.25                      0                      0                   0.375                  7.625 Peoria                 AZ                                       85381 PUD                                    367920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   277788.46                1920.08                    360                     359                      7                      0                      0                   0.375                  7.375 REVERE                 MA                                        2151 Single Family                          278000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      396000                2310.00                    360                     358                  6.625                      0                      0                   0.375                      7 Sun Valley             CA                                       91352 Single Family                          396000                20060501            79.83999634 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      260000                1733.33                    360                     359                  7.625                      0                      0                   0.375                      8 CAPITOL HGTS           MD                                       20743 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    65401.42                 457.64                    360                     359                  7.125                      0                      0                   0.375                    7.5 EAU CLAIRE             WI                                       54703 Single Family                           65450                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    80194.77                 581.87                    360                     359                    7.5                      0                      0                   0.375                  7.875 FORT WORTH             TX                                       76107 Single Family                           80250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      183400                1069.83                    360                     358                  6.625                      0                      0                   0.375                      7 Oviedo                 FL                                       32765 Townhouse                              183400                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      381600                2424.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 Renton                 WA                                       98058 PUD                                    381600                20060601                     80 No MI                                                            2.25               20110501                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      730000                4410.42                    360                     358                  6.875                      0                      0                   0.375                   7.25 Los Angeles            CA                                       90035 2-4 Family                             730000                20060501            59.59000015 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   378596.09                2445.10                    360                     358                  7.375                      0                      0                   0.375                   7.75 Fremont                CA                                       94538 PUD                                    378750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   374972.71                2884.96                    360                     359                  8.125                      0                      0                   0.375                    8.5 Naples                 FL                                       34112 Condominium                            375200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      118500                 765.31                    360                     359                  7.375                      0                      0                   0.375                   7.75 Georgetown             TX                                       78628 2-4 Family                             118500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      189128                1122.95                    360                     358                   6.75                      0                      0                   0.375                  7.125 Myrtle Beach           SC                                       29579 PUD                                    189128                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   247829.33                1798.17                    360                     359                    7.5                      0                      0                   0.375                  7.875 STERLING               VA                                       20164 PUD                                    248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      175000                 984.38                    360                     358                  6.375                      0                      0                   0.375                   6.75 Visalia                CA                                       93291 Single Family                          175000                20060501            64.80999756 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      128000                 928.09                    360                     360                    7.5                      0                      0                   0.375                  7.875 CHICAGO                IL                                       60620 Single Family                          128000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      101250                 580.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lansing                IL                                       60438 Single Family                          101250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      332000                2178.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Stevenson Ranch        CA                                       91381 Condominium                            332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      143900                 914.36                    360                     359                   7.25                      0                      0                   0.375                  7.625 Salem                  OR                                       97306 Single Family                          143900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      408844                2384.92                    360                     359                  6.625                      0                      0                   0.375                      7 King City              CA                                       93930 PUD                                    408844                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      300000                1906.25                    360                     359                   7.25                      0                      0                   0.375                  7.625 COMPTON                CA                                       90221 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    80738.16                 608.53                    360                     355                  7.875                      0                      0                   0.375                   8.25 DETROIT                MI                                       48238 Single Family                           81000                20060201                     90 YES                                                             2.375               20080101                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360101 AFL2
GII                      G02                                                      133600                 751.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 PHOENIX                AZ                                       85033 Single Family                          133600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      496200                3049.56                    360                     359                      7                      0                      0                   0.375                  7.375 ANTIOCH                CA                                       94531 Single Family                          496200                20060601                     80 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   163669.16                1146.51                    360                     358                  7.125                      0                      0                   0.375                    7.5 Queen Creek            AZ                                       85242 PUD                                    163971                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      280000                1633.33                    360                     358                  6.625                      0                      0                   0.375                      7 Englewood              CO                                       80111 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   573652.27                4413.56                    360                     359                  8.125                      0                      0                   0.375                    8.5 Santa Cruz             CA                                       95060 Single Family                          574000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      103200                 688.00                    360                     359                  7.625                      0                      0                   0.375                      8 Locust Grove           GA                                       30248 PUD                                    103200                20060601            74.97000122 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      437200                2823.58                    360                     358                  7.375                      0                      0                   0.375                   7.75 Santa Rosa             CA                                       95409 Single Family                          437200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100900                 672.67                    360                     359                  7.625                      0                      0                   0.375                      8 Locust Grove           GA                                       30248 PUD                                    100900                20060601            74.19000244 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      508000                3175.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Milpitas               CA                                       95035 Single Family                          508000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      591920                3391.21                    360                     359                    6.5                      0                      0                   0.375                  6.875 Murrieta               CA                                       92562 Single Family                          591920                20060601                     80 No MI                                1.00E+17                    2.25               20130501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                      103950                 671.34                    360                     359                  7.375                      0                      0                   0.375                   7.75 Pleasant Valley        MO                                       64068 PUD                                    103950                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      293200                1863.04                    360                     358                   7.25                      0                      0                   0.375                  7.625 Snellville             GA                                       30078 2-4 Family                             293200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      417000                2519.37                    360                     359                  6.875                      0                      0                   0.375                   7.25 Norco                  CA                                       92860 Single Family                          417000                20060601            72.51999664 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      138232                 863.95                    360                     357                  7.125                      0                      0                   0.375                    7.5 Myrtle Beach           SC                                       29579 Condominium                            138232                20060401            79.91000366 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   204415.24                1022.08                    360                     358                  5.625                      0                      0                   0.375                      6 Fresno                 CA                                       93727 Single Family                          204496                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      225000                1218.75                    360                     359                  6.125                      0                      0                   0.375                    6.5 Goodyear               AZ                                       85338 Single Family                          225000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      175663                1024.70                    360                     358                  6.625                      0                      0                   0.375                      7 Minneapolis            MN                                       55401 Condominium                            175663                20060501                     75 No MI                                1.00E+17                    2.75               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      202500                1286.72                    360                     359                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89101 2-4 Family                             202500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      162750                 983.28                    360                     359                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89115 Single Family                          162750                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      275200                1576.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 Canton                 GA                                       30114 PUD                                    275200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      161600                 909.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 Littleton              CO                                       80120 Townhouse                              161600                20060601                     80 No MI                                                            2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      260000                1570.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 Denver                 CO                                       80211 Condominium                            260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      184000                1303.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Mesa                   AZ                                       85210 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      328800                2055.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 San Jose               CA                                       95116 PUD                                    328800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   142294.32                 995.68                    360                     359                  7.125                      0                      0                   0.375                    7.5 Bolingbrook            IL                                       60440 PUD                                    142400                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      152000                 981.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Tucson                 AZ                                       85706 PUD                                    152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      184000                1130.83                    360                     359                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89115 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   387764.95                2983.38                    360                     359                  8.125                      0                      0                   0.375                    8.5 Long Beach             CA                                       90808 Single Family                          388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      131450                 862.64                    360                     359                    7.5                      0                      0                   0.375                  7.875 North Port             FL                                       34286 Single Family                          131450                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      184000                1054.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Fort Pierce            FL                                       34951 PUD                                    184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1035000                6792.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 Miami Beach            FL                                       33141 Single Family                         1035000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      412932                2537.82                    360                     359                      7                      0                      0                   0.375                  7.375 LATHROP                CA                                       95330 Single Family                          412932                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                       81250                 482.42                    360                     359                   6.75                      0                      0                   0.375                  7.125 AURORA                 CO                                       80011 Condominium                             81250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                       86450                 522.30                    360                     359                  6.875                      0                      0                   0.375                   7.25 DENVER                 CO                                       80231 Condominium                             86450                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      122400                 828.75                    360                     359                   7.75                      0                      0                   0.375                  8.125 TUCSON                 AZ                                       85713 Single Family                          122400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      188832                1219.54                    360                     359                  7.375                      0                      0                   0.375                   7.75 Maricopa               AZ                                       85239 PUD                                    188832                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   164974.38                1140.30                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85027 Single Family                          165100                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                  1188870.89                7327.03                    360                     359                  5.875                      0                      0                   0.375                   6.25 DALLAS                 TX                                       75248 PUD                                   1190000                20060601                     70 No MI                                1.00E+17                    2.25               20130501                  11.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                       81200                 541.33                    360                     360                  7.625                      0                      0                   0.375                      8 Georgetown             TX                                       78626 Single Family                           81200                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      111920                 792.77                    360                     359                  8.125                      0                      0                   0.375                    8.5 ATL                    GA                                       30310 Single Family                          111920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      173792                1122.41                    360                     359                  7.375                      0                      0                   0.375                   7.75 ORLANDO                FL                                       32828 PUD                                    173792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      238400                1390.67                    360                     359                  6.625                      0                      0                   0.375                      7 PHOENIX                AZ                                       85041 PUD                                    238400                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   199933.96                1270.41                    360                     359                   7.25                      0                      0                   0.375                  7.625 AVONDALE               AZ                                       85323 PUD                                    200000                20060601            79.37000275 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      232000                1570.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 Delhi                  CA                                       95315 Single Family                          232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   347722.12                1992.16                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89131 PUD                                    348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      388000                2748.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Dorchester             MA                                        2124 2-4 Family                             388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       62925                 399.84                    360                     359                   7.25                      0                      0                   0.375                  7.625 Longview               WA                                       98632 Single Family                           62925                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      376000                2310.83                    360                     358                      7                      0                      0                   0.375                  7.375 SARASOTA               FL                                       34233 PUD                                    376000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   187877.02                1395.90                    360                     359                   7.75                      0                      0                   0.375                  8.125 Spring Hill            FL                                       34608 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1193472                7583.52                    360                     359                   7.25                      0                      0                   0.375                  7.625 POTOMAC                MD                                       20854 PUD                                   1193472                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      122700                 766.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85027 Condominium                            122700                20060601            79.91999817 No MI                                1.00E+17                    2.75               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                  1498967.71               10876.04                    360                     359                    7.5                      0                      0                   0.375                  7.875 NORTH MIAMI BEACH      FL                                       33160 Single Family                         1500000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      179200                1269.33                    360                     358                  8.125                      0                      0                   0.375                    8.5 Greensboro             NC                                       27403 2-4 Family                             179200                20060501            77.91000366 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      417000                2606.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 FULLERTON              CA                                       92832 Single Family                          417000                20060601            78.68000031 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      100800                 714.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Littleton              CO                                       80122 Condominium                            100800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      182400                1121.00                    360                     359                      7                      0                      0                   0.375                  7.375 ANKENY                 IA                                       50021 Single Family                          182400                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      430400                2779.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 ARLINGTON              VA                                       22204 Single Family                          430400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       68000                 474.58                    360                     358                      8                      0                      0                   0.375                  8.375 Spooner                WI                                       54801 Single Family                           68000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      268000                1758.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89123 Single Family                          268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      740800                4321.33                    360                     359                  6.625                      0                      0                   0.375                      7 CLERMONT               FL                                       34711 Single Family                          740800                20060601                     80 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   136717.13                1051.87                    360                     359                  8.125                      0                      0                   0.375                    8.5 GREENSBORO             NC                                       27475 Single Family                          136800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      303750                2151.56                    360                     359                  8.125                      0                      0                   0.375                    8.5 West Palm Beach        FL                                       33401 Condominium                            303750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2550.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 MIAMI                  FL                                       33150 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      113250                 755.00                    360                     359                  7.625                      0                      0                   0.375                      8 Spring                 TX                                       77379 PUD                                    113250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      131600                 836.21                    360                     358                   7.25                      0                      0                   0.375                  7.625 Tacoma                 WA                                       98409 Single Family                          131600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   135917.61                1045.72                    360                     359                  8.125                      0                      0                   0.375                    8.5 Coeur D Alene          ID                                       83815 Single Family                          136000                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      168000                1102.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 ATLANTA                GA                                       30310 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   131909.16                 957.09                    360                     359                    7.5                      0                      0                   0.375                  7.875 Coeur D Alene          ID                                       83815 Single Family                          132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      158800                1124.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 ISANTI                 MN                                       55040 Single Family                          158800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      103950                 671.34                    360                     359                  7.375                      0                      0                   0.375                   7.75 Pleasant Valley        MO                                       64068 Single Family                          103950                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      117556                 771.46                    360                     359                    7.5                      0                      0                   0.375                  7.875 BATON ROUGE            LA                                       70810 Condominium                            117556                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      200896                1297.45                    360                     359                  7.375                      0                      0                   0.375                   7.75 BUCKEYE                AZ                                       85326 PUD                                    200896                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      412000                2360.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Silver Spring          MD                                       20904 Townhouse                              412000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      213854                1225.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 Daytona Beach          FL                                       32124 PUD                                    213854                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      137700                 932.34                    360                     359                   7.75                      0                      0                   0.375                  8.125 Meriden                CT                                        6450 2-4 Family                             137700                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      180000                1143.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 Carson City            NV                                       89703 Single Family                          180000                20060601                     72 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      400000                2375.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 Sun Valley             CA                                       91352 Single Family                          400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1425000                9351.56                    360                     359                    7.5                      0                      0                   0.375                  7.875 LONE TREE              CO                                       80124 Single Family                         1425000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      118100                 775.03                    360                     359                    7.5                      0                      0                   0.375                  7.875 Commerce City          CO                                       80022 Condominium                            118100                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      189750                1166.17                    360                     359                      7                      0                      0                   0.375                  7.375 MORRISON               CO                                       80465 Single Family                          189750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      100100                 656.91                    360                     359                    7.5                      0                      0                   0.375                  7.875 FARMINGTON             NM                                       87401 Single Family                          100100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   186299.46                1125.56                    360                     359                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85027 Single Family                          186300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      188800                1219.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 DENVER                 CO                                       80205 Condominium                            188800                20060601            78.66999817 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      300000                2062.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Glendale               AZ                                       85308 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      168103                1015.62                    360                     359                  6.875                      0                      0                   0.375                   7.25 Maricopa               AZ                                       85239 PUD                                    168103                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      211500                1321.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 GALVESTON              TX                                       77554 PUD                                    211500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                       84500                 510.52                    360                     359                  6.875                      0                      0                   0.375                   7.25 CASHION                AZ                                       85329 Single Family                           84500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      395868                2432.94                    360                     359                      7                      0                      0                   0.375                  7.375 LITCHFIELD PARK        AZ                                       85340 PUD                                    395868                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      280700                1725.14                    360                     359                      7                      0                      0                   0.375                  7.375 San Jacinto            CA                                       92583 Single Family                          280700                20060601            79.97000122 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      182836                1142.73                    360                     358                  7.125                      0                      0                   0.375                    7.5 COWETA                 OK                                       74429 Single Family                          182836                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      219100                1141.15                    360                     357                  5.875                      0                      0                   0.375                   6.25 OCEANSIDE              CA                                       92057 Condominium                            219100                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       75408                 518.43                    360                     359                  7.875                      0                      0                   0.375                   8.25 Bloomer                WI                                       54724 Single Family                           75408                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      108000                 787.50                    360                     358                  8.375                      0                      0                   0.375                   8.75 Detroit                MI                                       48227 Single Family                          108000                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                  13.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       63750                 444.92                    360                     359                      8                      0                      0                   0.375                  8.375 NEW BRIGHTON           PA                                       15066 2-4 Family                              63750                20060601                     75 No MI                                                            2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   114330.69                 879.64                    360                     359                  8.125                      0                      0                   0.375                    8.5 MILWAUKEE              WI                                       53233 2-4 Family                             114400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      120000                 737.50                    360                     359                      7                      0                      0                   0.375                  7.375 DEERFIELD BEACH        FL                                       33441 Single Family                          120000                20060601            57.13999939 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      189000                1043.44                    360                     358                   6.25                      0                      0                   0.375                  6.625 EUREKA                 CA                                       95503 Single Family                          189000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      370000                1965.63                    360                     359                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89131 PUD                                    370000                20060601            64.91000366 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      178350                1151.84                    360                     359                  7.375                      0                      0                   0.375                   7.75 Albuquerque            NM                                       87120 Single Family                          178350                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      509920                3399.47                    360                     359                  7.625                      0                      0                   0.375                      8 Coeur D Alene          ID                                       83814 Single Family                          509920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      223000                1184.69                    360                     359                      6                      0                      0                   0.375                  6.375 LOS ANGELES            CA                                       90059 Single Family                          223000                20060601            60.27000046 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1257100                8469.32                    360                     360                   6.75                      0                      0                   0.375                  7.125 Gladwyne               PA                                       19035 Single Family                         1257100                20060701            64.47000122 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      507100                2958.08                    360                     359                  6.625                      0                      0                   0.375                      7 San Diego              CA                                       92127 Condominium                            507100                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      595000                4214.58                    360                     359                  8.125                      0                      0                   0.375                    8.5 North Miami Beach      FL                                       33160 Condominium                            595000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   151508.16                1165.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Delray Beach           FL                                       33484 Condominium                            151600                20060601                     80 No MI                                1.00E+16                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      242164                1387.40                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89141 PUD                                    242164                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      142500                 979.69                    360                     359                  7.875                      0                      0                   0.375                   8.25 Decatur                GA                                       30032 Single Family                          142500                20060601            74.61000061 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      719600                4497.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 ELLICOTT CITY          MD                                       21043 PUD                                    719600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      247900                1601.02                    360                     359                  7.375                      0                      0                   0.375                   7.75 FREDERICK              MD                                       21702 PUD                                    247900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    81192.66                 582.08                    360                     359                  7.375                      0                      0                   0.375                   7.75 Sandwich               IL                                       60548 Single Family                           81250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      417000                2606.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 SEVERN                 MD                                       21144 PUD                                    417000                20060601            76.01000214 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      316000                2205.42                    360                     359                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85007 Single Family                          316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       84000                 577.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Round Rock             TX                                       78664 PUD                                     84000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   308704.62                1929.40                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHULA VISTA            CA                                       91914 Condominium                            311700                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      164000                1161.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Newark                 NJ                                        7112 2-4 Family                             164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   104030.15                 763.85                    360                     359                  7.625                      0                      0                   0.375                      8 HUSTON                 TX                                       77396 PUD                                    104100                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      292500                1432.03                    360                     357                    5.5                      0                      0                   0.375                  5.875 VALLEJO                CA                                       94591 Single Family                          292500                20060401            79.98999786 No MI                                1.00E+17                       5               20090301                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GII                      G02                                                      264000                1540.00                    360                     359                  6.625                      0                      0                   0.375                      7 SPING HILL             FL                                       34604 PUD                                    264000                20060601                     80 No MI                                                            2.25               20110501                     12                  4.625                    2.25 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      332350                1904.09                    360                     357                    6.5                      0                      0                   0.375                  6.875 NORTH LAS VEGAS        NV                                       89081 PUD                                    332350                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                     59908.4                 414.41                    360                     358                      7                      0                      0                   0.375                  7.375 Tuscaloosa             AL                                       35404 2-4 Family                              60000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   958382.34                6306.52                    360                     358                    6.5                      0                      0                   0.375                  6.875 VENICE                 CA                                       90201 Single Family                          960000                20060501            56.47000122 No MI                                1.00E+17                    2.25               20160401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                     120 N                                    20360401 AFL2
GII                      G03                                                      159950                 966.36                    360                     356                  6.875                      0                      0                   0.375                   7.25 PORTERVILLE            CA                                       93257 Single Family                          159950                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      176000                1118.33                    360                     357                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89123 Condominium                            176000                20060401                     80 No MI                  M10016311000087310                        2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      182700                1198.97                    360                     357                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89117 Condominium                            182700                20060401            79.98999786 No MI                  M10016311000089710                        2.75               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      256000                1360.00                    360                     356                      6                      0                      0                   0.375                  6.375 STOCKTON               CA                                       95207 PUD                                    256000                20060301                     80 No MI                  M10016311000090582                        2.25               20110201                 11.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G03                                                      111200                 695.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Indianapolis           IN                                       46236 PUD                                    111200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      300000                1843.75                    360                     358                      7                      0                      0                   0.375                  7.375 West Palm Beach        FL                                       33405 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      302800                2050.21                    360                     359                   7.75                      0                      0                   0.375                  8.125 Sun Valley             CA                                       91352 Single Family                          302800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      494400                3141.50                    360                     357                   7.25                      0                      0                   0.375                  7.625 SUISUN CITY            CA                                       94585 Single Family                          494400                20060401                     80 No MI                                1.00E+17                   4.125               20110301                 13.625                   3.25                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   231574.68                1621.62                    360                     358                  7.125                      0                      0                   0.375                    7.5 Mc Donald              PA                                       15057 PUD                                    231920                20060501                     80 No MI                                                            2.25               20110401                   12.5                   3.75                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      532000                3712.92                    360                     358                      8                      0                      0                   0.375                  8.375 Reisterstown           MD                                       21136 Single Family                          532000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      187250                1170.31                    360                     357                  7.125                      0                      0                   0.375                    7.5 ELK RIDGE              UT                                       84651 Single Family                          187250                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      260000                1543.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Roswell                GA                                       30076 PUD                                    260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      252000                1627.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89031 PUD                                    252000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                   157499.99                 869.53                    360                     357                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89110 Single Family                          157500                20060401                     70 No MI                                1.00E+17                       3               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                      269789                1545.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 Elk River              MN                                       55330 Single Family                          269789                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  2.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      124000                 865.42                    360                     359                      8                      0                      0                   0.375                  8.375 LOUISVILLE             KY                                       40216 2-4 Family                             124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      260000                1543.75                    360                     357                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89104 Single Family                          260000                20060401                     80 No MI                                1.00E+17                       5               20090301                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GII                      G02                                                      180000                1031.25                    360                     357                    6.5                      0                      0                   0.375                  6.875 NORTH LAS VEGAS        NV                                       89084 PUD                                    180000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      169950                1133.00                    360                     359                  7.625                      0                      0                   0.375                      8 Pasco                  WA                                       99301 2-4 Family                             169950                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      332850                2114.98                    360                     357                   7.25                      0                      0                   0.375                  7.625 HENDERSON              NV                                       89015 PUD                                    332850                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      197211                1170.94                    360                     359                   6.75                      0                      0                   0.375                  7.125 Henderson              NV                                       89074 PUD                                    197211                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      500200                3282.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 GAINESVILLE            VA                                       20155 Single Family                          500200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      385000                2486.46                    360                     357                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89110 Single Family                          385000                20060401            69.37000275 No MI                                1.00E+17                    2.75               20090301                  13.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 ALT1
GII                      G02                                                      137028                 799.33                    360                     359                  6.625                      0                      0                   0.375                      7 JACKSONVILLE           FL                                       32256 PUD                                    137028                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      204000                1232.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Alexandria             VA                                       22309 Condominium                            204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                     1500000                8906.25                    360                     357                   6.75                      0                      0                   0.375                  7.125 Modesto                CA                                       95356 PUD                                   1500000                20060401            68.18000031 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      200000                1187.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 THURMONT               MD                                       21788 Single Family                          200000                20060601                     80 No MI                                                            2.25               20110501                 12.125                  5.275                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      136000                 750.83                    360                     356                   6.25                      0                      0                   0.375                  6.625 Hayes                  VA                                       23072 Single Family                          136000                20060301            77.94000244 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   123845.32                 942.49                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30310 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      257400                1528.31                    360                     358                   6.75                      0                      0                   0.375                  7.125 MODESTO                CA                                       95355 Single Family                          257400                20060501            68.63999939 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      266000                1828.75                    360                     360                  7.875                      0                      0                   0.375                   8.25 PEORIA                 AZ                                       85382 PUD                                    266000                20060701            79.40000153 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      265410                1797.05                    360                     358                   7.75                      0                      0                   0.375                  8.125 NAPLES                 FL                                       34110 PUD                                    265410                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      245200                1532.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 CRYSTAL LAKE           IL                                       60012 PUD                                    245200                20060701                     80 No MI                                                            3.75               20110601                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                   303118.99                1892.82                    360                     359                      6                      0                      0                   0.375                  6.375 WEST SACRAMENTO        CA                                       95691 PUD                                    303400                20060601            79.98999786 No MI                                                             3.5               20110501                 11.375                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      231920                1722.28                    360                     360                   8.25                      0                      0                   0.375                  8.625 BERWYN                 IL                                       60402 Single Family                          231920                20060701                     80 No MI                                                           4.375               20110601                 13.625                  3.125                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      319920                1799.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 BANNING                CA                                       92220 Single Family                          319920                20060601                     80 No MI                                                               3               20110501                  11.75                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   431679.39                3020.61                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHARLESTON             SC                                       29403 Condominium                            432000                20060601                     80 No MI                                                            4.25               20110501                   12.5                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      504752                3417.59                    360                     359                   7.75                      0                      0                   0.375                  8.125 LINCOLN                CA                                       95648 Single Family                          504752                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  3.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      272878                1506.51                    360                     359                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89131 PUD                                    272878                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      308000                2053.33                    360                     359                  7.625                      0                      0                   0.375                      8 CHANDLER               AZ                                       85225 2-4 Family                             308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      284000                1715.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 PACOIMA                CA                                       91331 Condominium                            284000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      227900                1519.33                    360                     358                  7.625                      0                      0                   0.375                      8 GILBERT                AZ                                       85234 PUD                                    227900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      417000                2953.75                    360                     359                  8.125                      0                      0                   0.375                    8.5 E PALO ALTO            CA                                       94303 Single Family                          417000                20060601            79.43000031 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      467600                2678.96                    360                     358                  6.625                      0                      0                    0.25                  6.875 LATHROP                CA                                       95330 Single Family                          467600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      212250                1415.00                    360                     356                  7.625                      0                      0                   0.375                      8 Golden Valley          MN                                       55422 Single Family                          212250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      245600                1662.92                    360                     359                   7.75                      0                      0                   0.375                  8.125 Stafford               VA                                       22554 Single Family                          245600                20060601                     80 No MI                                                            2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      552000                3162.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 SANTA ANA              CA                                       92707 Single Family                          552000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   275779.29                1859.46                    360                     359                   6.75                      0                      0                   0.375                  7.125 SALEM                  VA                                       24153 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      189556                1125.49                    360                     356                   6.75                      0                      0                   0.375                  7.125 CRYSTAL LAKE           IL                                       60014 Single Family                          189556                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      196225                1124.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 Upper Macungie TownshipPA                                       18031 Single Family                          196225                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      340000                2302.08                    360                     358                   7.75                      0                      0                   0.375                  8.125 Palm Desert            CA                                       92260 Single Family                          340000                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      196550                1126.07                    360                     358                    6.5                      0                      0                   0.375                  6.875 Upper Macongie         PA                                       18031 Single Family                          196550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   398882.64                2495.48                    360                     357                  6.125                      0                      0                    0.25                  6.375 Elk Grove              CA                                       95758 Single Family                          400000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      151860                 949.13                    360                     358                  7.125                      0                      0                   0.375                    7.5 Coolidge               AZ                                       85228 PUD                                    151860                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      109192                 705.20                    360                     358                  7.375                      0                      0                   0.375                   7.75 North Las Vegas        NV                                       89030 Condominium                            109192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      284700                1838.69                    360                     357                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89031 PUD                                    284700                20060401            79.98999786 No MI                                1.00E+17                   3.625               20090301                  13.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GI                       G02                                                      231200                1493.17                    360                     357                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 PUD                                    231200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                   3.25                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                   207877.43                1450.81                    360                     355                      8                      0                      0                   0.375                  8.375 Buford                 GA                                       30519 PUD                                    207950                20060201                     80 No MI                                                            2.75               20110101                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      316000                1777.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Lodi                   CA                                       95242 Single Family                          316000                20060401                     80 No MI                                                            2.25               20110301                  11.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      288000                1770.00                    360                     358                      7                      0                      0                   0.375                  7.375 San Jose               CA                                       95121 Condominium                            288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      185811                1200.03                    360                     358                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89122 Single Family                          185811                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      168000                1137.50                    360                     358                   7.75                      0                      0                   0.375                  8.125 Atlanta                GA                                       30314 Single Family                          168000                20060501            71.33999634 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      204000                1296.25                    360                     357                   7.25                      0                      0                   0.375                  7.625 Freeport               FL                                       32439 Single Family                          204000                20060401                     80 No MI                                                            2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      273000                1649.37                    360                     359                  6.875                      0                      0                   0.375                   7.25 LONG BEACH             CA                                       90802 2-4 Family                             273000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      475700                3220.89                    360                     359                   7.75                      0                      0                   0.375                  8.125 FRED                   VA                                       22407 PUD                                    475700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      214526                1430.17                    360                     358                  7.625                      0                      0                   0.375                      8 MARICOPA               AZ                                       85239 PUD                                    214526                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      412500                2578.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 Miami                  FL                                       33131 Condominium                            412500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      417000                2736.56                    360                     357                    7.5                      0                      0                   0.375                  7.875 Panorama City          CA                                       91402 Single Family                          417000                20060401            77.80000305 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    68697.56                 457.98                    360                     357                  7.625                      0                      0                   0.375                      8 Savannah               GA                                       31404 Single Family                           68800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                     1120000                6650.00                    360                     358                  6.875                      0                      0                    0.25                  7.125 SCOTTSDALE             AZ                                       85259 PUD                                   1120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      324000                2092.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 Minneapolis            MN                                       55436 Single Family                          324000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      708700                4724.67                    360                     358                  7.625                      0                      0                   0.375                      8 Panama City Beach      FL                                       32413 PUD                                    708700                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      262500                1750.00                    360                     358                  7.625                      0                      0                   0.375                      8 Skokie                 IL                                       60076 Single Family                          262500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      371550                1896.45                    360                     354                   5.75                      0                      0                   0.375                  6.125 OCEAN VIEW             DE                                       19970 Condominium                            371550                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      237350                1656.51                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85041 PUD                                    237350                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      359200                1908.25                    360                     358                      6                      0                      0                   0.375                  6.375 RIVERDALE              MD                                       20737 Single Family                          359200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      139028                 912.37                    360                     358                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85020 Condominium                            139028                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      200000                1125.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Jamaica                NY                                       11434 Single Family                          200000                20060501            63.49000168 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      115199                 755.99                    360                     357                    7.5                      0                      0                   0.375                  7.875 Ellenwood              GA                                       30294 Single Family                          115200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      165000                1100.00                    360                     358                  7.625                      0                      0                   0.375                      8 Saint Paul             MN                                       55110 Single Family                          165000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    72694.29                 515.27                    360                     358                   7.25                      0                      0                   0.375                  7.625 Jacksonville           FL                                       32210 2-4 Family                              72800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      454800                3174.12                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80203 Condominium                            454800                20060501                     80 No MI                  1001130-0602000174                        2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   239660.13                1719.39                    360                     358                  7.375                      0                      0                   0.375                   7.75 Saint Augustine        FL                                       32080 Condominium                            240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   279632.44                2078.99                    360                     358                   7.75                      0                      0                   0.375                  8.125 Saint Augustine        FL                                       32080 Condominium                            280000                20060501            76.70999908 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   224871.88                1171.21                    360                     358                  5.875                      0                      0                   0.375                   6.25 TEMECULA               CA                                       92592 Condominium                            225000                20060501            64.83999634 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   126887.95                 700.53                    360                     358                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89101 Single Family                          127000                20060501            62.86999893 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      510300                3083.06                    360                     359                  6.875                      0                      0                   0.375                   7.25 Destin                 FL                                       32550 Condominium                            510300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      119192                 732.53                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85013 Condominium                            119192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      233092                1262.58                    360                     357                  6.125                      0                      0                   0.375                    6.5 Stuart                 FL                                       34997 Single Family                          233092                20060401                     80 No MI                                1.00E+16                    2.75               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      332000                1902.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Manassas Park          VA                                       20111 Single Family                          332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92550                 588.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Jacksonville           FL                                       32210 Single Family                           92550                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   124778.83                 800.39                    360                     358                   6.25                      0                      0                   0.375                  6.625 Orlando                FL                                       32824 Condominium                            125000                20060501            70.22000122 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   193337.43                1271.16                    360                     359                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32824 PUD                                    193500                20060601            55.43999863 No MI                                1.00E+17                    2.25               20160501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                     120 N                                    20360501 AFL2
GI                       G03                                                    149987.5                 937.42                    360                     359                  7.125                      0                      0                   0.375                    7.5 Hudson                 FL                                       34667 Single Family                          150000                20060601            22.55999947 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      645000                4300.00                    360                     358                  7.625                      0                      0                   0.375                      8 DOWNEY                 CA                                       90241 2-4 Family                             645000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      147419                1013.51                    360                     360                  7.875                      0                      0                   0.375                   8.25 San Antonio            TX                                       78247 PUD                                    147419                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      166400                1022.67                    360                     360                      7                      0                      0                   0.375                  7.375 PLYMOUTH               MN                                       55447 Condominium                            166400                20060701                     80 No MI                                                             3.5               20110601                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      228800                1612.37                    360                     360                   7.75                      0                      0                   0.375                  8.125 POTTSTOWN              PA                                       19465 Single Family                          228800                20060701                     80 No MI                                                           4.375               20110601                 13.125                  3.125                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      428000                2407.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 LOS ANGELES            CA                                       91306 Single Family                          428000                20060601                     80 No MI                                                               3               20110501                  11.75                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      190267                1228.81                    360                     359                  7.375                      0                      0                   0.375                   7.75 HIGH POINT             NC                                       27265 Single Family                          190267                20060601                     80 No MI                                                            4.25               20110501                  12.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      431200                2796.75                    360                     360                  6.375                      0                      0                   0.375                   6.75 RESEDA AREA LOS ANGELESCA                                       91335 Single Family                          431200                20060701                     80 No MI                                                            3.25               20110601                  11.75                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      273600                1824.00                    360                     359                  7.625                      0                      0                   0.375                      8 CHICAGO                IL                                       60639 Single Family                          273600                20060601                     80 No MI                                                            3.75               20110501                     13                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      220000                1329.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 ROSELLE                NJ                                        7203 Single Family                          220000                20060701                     80 No MI                                                            3.25               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      400000                2500.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 BELLFLOWER             CA                                       90706 Condominium                            400000                20060701                     80 No MI                                                            3.75               20110601                   12.5                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      464000                3045.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 SHAKER HEIGHTS         OH                                       44122 Single Family                          464000                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      159920                1118.18                    360                     360                  7.125                      0                      0                   0.375                    7.5 LATROBE                PA                                       15650 Single Family                          159920                20060701                     80 No MI                                                            4.25               20110601                   12.5                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                    93538.77                 694.98                    360                     359                   7.75                      0                      0                   0.375                  8.125 JOLIET                 IL                                       60433 Single Family                           93600                20060601                     80 No MI                                                            5.25               20110501                 13.125                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      316800                2112.00                    360                     359                  7.625                      0                      0                   0.375                      8 WOODBRIDGE             VA                                       22191 Single Family                          316800                20060601                     80 No MI                                                            5.25               20110501                     13                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      268000                1535.42                    360                     360                    6.5                      0                      0                   0.375                  6.875 SAN BERNARDINO         CA                                       92404 Single Family                          268000                20060701                     80 No MI                                                            3.75               20110601                 11.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      206400                1443.18                    360                     360                  7.125                      0                      0                   0.375                    7.5 MIRAMAR                FL                                       33023 Single Family                          206400                20060701                     80 No MI                                                            4.25               20110601                   12.5                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      151200                 976.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89015 Single Family                          151200                20060601                     80 No MI                                                            5.25               20110501                  12.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      380000                2018.75                    360                     360                      6                      0                      0                   0.375                  6.375 ESCONDIDO              CA                                       92026 Single Family                          380000                20060701                     80 No MI                                                            3.75               20110601                 11.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      308000                1443.75                    360                     360                   5.25                      0                      0                   0.375                  5.625 ATLANTA                GA                                       30338 Single Family                          308000                20060701                     80 No MI                                                               3               20110601                 10.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      220720                1379.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 ONTARIO                CA                                       91764 Condominium                            220720                20060701                     80 No MI                                                            5.25               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   206318.56                1263.94                    360                     359                    6.5                      0                      0                   0.375                  6.875 CHOWCHILLA             CA                                       93610 Single Family                          206400                20060601                     80 No MI                                                           3.125               20110501                 11.875                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GI                       G03                                                      319200                2094.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 TEMPLE HILLS           MD                                       20748 Single Family                          319200                20060701                     80 No MI                                                            4.25               20110601                 12.875                   2.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      384000                2320.00                    360                     360                  6.875                      0                      0                   0.375                   7.25 SAN MATEO              CA                                       94401 Condominium                            384000                20060701                     80 No MI                                                               3               20110601                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      123000                 755.94                    360                     359                      7                      0                      0                   0.375                  7.375 LARAMIE                WY                                       82072 Single Family                          123000                20060601                     80 No MI                                                             3.5               20110501                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   200243.67                1367.08                    360                     359                  6.875                      0                      0                   0.375                   7.25 FRAMINGHAM             MA                                        1702 Single Family                          200400                20060601                     80 No MI                                                             3.5               20110501                  12.25                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   123156.37                 872.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 RICHMOND               VA                                       23228 Single Family                          123200                20060601                     80 No MI                                                            5.25               20110501                   13.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      207920                1321.16                    360                     359                   7.25                      0                      0                   0.375                  7.625 PORT ST LUCIE          FL                                       34983 Single Family                          207920                20060601                     80 No MI                                                             3.5               20110501                 12.625                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      378750                2485.55                    360                     359                    7.5                      0                      0                   0.375                  7.875 WAHIAWA                HI                                       96786 Single Family                          378750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  3.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      920000                6229.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 Los Angeles            CA                                       90026 2-4 Family                             920000                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      287669                2007.69                    360                     358                      8                      0                      0                   0.375                  8.375 HENDERSON              NV                                       89044 Single Family                          287669                20060501                     80 No MI                                                            2.25               20160401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GII                      G02                                                      111120                 625.05                    360                     354                  6.375                      0                      0                   0.375                   6.75 Olive Branch           MS                                       38654 Single Family                          111120                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GI                       G01                                                      539760                3767.08                    360                     358                      8                      0                      0                   0.375                  8.375 JUPITER                FL                                       33458 Single Family                          539760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      243000                1695.94                    360                     358                      8                      0                      0                   0.375                  8.375 Midway                 UT                                       84049 Single Family                          243000                20060501            71.47000122 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      276250                1582.68                    360                     358                    6.5                      0                      0                   0.375                  6.875 SILVER SPRING          MD                                       20906 Single Family                          276250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                       97500                 639.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32246 Single Family                           97500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      324000                2261.25                    360                     358                      8                      0                      0                   0.375                  8.375 GOODYEAR               AZ                                       85338 PUD                                    324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      326300                2073.36                    360                     358                   7.25                      0                      0                   0.375                  7.625 PEORIA                 AZ                                       85383 PUD                                    326300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      120800                 843.08                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85022 Condominium                            120800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      222400                1343.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 LANCASTER              CA                                       93535 Single Family                          222400                20060701                     80 No MI                                                            5.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      130320                 733.05                    360                     360                  6.375                      0                      0                   0.375                   6.75 LAWRENCEVILLE          GA                                       30045 PUD                                    130320                20060701                     80 No MI                                                               3               20110601                  11.75                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      325200                2032.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 MURRIETA               CA                                       92562 Single Family                          325200                20060701                     80 No MI                                                               3               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      345200                2121.54                    360                     359                      7                      0                      0                   0.375                  7.375 FOLSOM                 CA                                       95630 Single Family                          345200                20060601                     80 No MI                                                             3.5               20110501                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      440000                2658.33                    360                     360                  6.875                      0                      0                   0.375                   7.25 BRONX                  NY                                       10472 Single Family                          440000                20060701                     80 No MI                                                            3.25               20110601                  12.25                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      296000                1757.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 COMPTON                CA                                       90222 Single Family                          296000                20060701                     80 No MI                                                               3               20110601                 12.125                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      197600                1358.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 LAVEEN                 AZ                                       85339 PUD                                    197600                20060701                     80 No MI                                                            5.25               20110601                  13.25                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      436720                2456.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 BAKERSFIELD            CA                                       93313 Single Family                          436720                20060601                     80 No MI                                                            3.25               20110501                  11.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      512000                3040.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 PALO ALTO              CA                                       94303 Single Family                          512000                20060701                     80 No MI                                                               3               20110601                 13.125                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      114400                 732.52                    360                     360                   6.25                      0                      0                   0.375                  6.625 CAMERON                WI                                       54822 Single Family                          114400                20060701                     80 No MI                                                               3               20110601                 11.625                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   285505.55                1879.45                    360                     359                  7.125                      0                      0                   0.375                    7.5 STERLING               VA                                       20164 PUD                                    285600                20060601                     80 No MI                                                           5.375               20110501                   12.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GI                       G03                                                      127200                 821.50                    360                     360                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30316 Single Family                          127200                20060701                     80 No MI                                                            3.75               20110601                  12.75                      5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      156000                1137.50                    360                     360                  8.375                      0                      0                   0.375                   8.75 MORTON GROVE           IL                                       60053 Condominium                            156000                20060701                     80 No MI                                                            3.75               20110601                  13.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      323150                1817.72                    360                     359                  6.375                      0                      0                   0.375                   6.75 COACHELLA              CA                                       92236 Single Family                          323150                20060601                     80 No MI                                                             3.5               20110501                  11.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      228000                1773.36                    360                     360                   8.25                      0                      0                   0.375                  8.625 MIAMI                  FL                                       33177 Single Family                          228000                20060701                     80 No MI                                                            4.25               20110601                 13.625                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      313760                1830.27                    360                     360                  6.625                      0                      0                   0.375                      7 BRENTWOOD              NY                                       11717 Single Family                          313760                20060701                     80 No MI                                                            3.75               20110601                     12                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      374400                2457.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 PATERSON               NJ                                        7514 2-4 Family                             374400                20060601                     80 No MI                                                               3               20110501                 12.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      222400                1390.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 CAPE CORAL             FL                                       33914 Single Family                          222400                20060701                     80 No MI                                                             3.5               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      375200                2618.58                    360                     360                      8                      0                      0                   0.375                  8.375 STERLING               VA                                       20164 Single Family                          375200                20060701                     80 No MI                                                            4.25               20110601                 13.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      373600                2140.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 SPRINGFIELD            VA                                       22153 PUD                                    373600                20060601                     80 No MI                                                            5.25               20110501                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      113520                 744.98                    360                     360                    7.5                      0                      0                   0.375                  7.875 ELK GROVE VILLAGE      IL                                       60007 Condominium                            113520                20060701                     80 No MI                                                            4.25               20110601                 12.875                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      176000                1026.67                    360                     360                  6.625                      0                      0                   0.375                      7 PALMETTO               FL                                       34221 Single Family                          176000                20060701                     80 No MI                                                            4.25               20110601                     12                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      286320                1849.15                    360                     360                  7.375                      0                      0                   0.375                   7.75 LANCASTER              CA                                       93536 Single Family                          286320                20060701                     80 No MI                                                            4.25               20110601                  12.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      184000                1092.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 FORT LAUDERDALE        FL                                       33317 Single Family                          184000                20060701                     80 No MI                                                             3.5               20110601                 12.125                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      176800                1160.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 EVERETT                MA                                        2149 Single Family                          176800                20060701                     80 No MI                                                            3.75               20110601                 12.875                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      178000                1306.10                    360                     360                  7.625                      0                      0                   0.375                      8 SAN ANTONIO            TX                                       78209 Single Family                          178000                20060701                     80 No MI                                                            4.25               20110601                     13                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      268000                1619.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 CLINTON                MD                                       20735 Single Family                          268000                20060701                     80 No MI                                                            3.75               20110601                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      252000                1522.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 CENTREVILLE            VA                                       20120 PUD                                    252000                20060701                     80 No MI                                                             3.5               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      119600                 784.88                    360                     360                    7.5                      0                      0                   0.375                  7.875 DES PLAINES            IL                                       60016 Condominium                            119600                20060701                     80 No MI                                                            3.75               20110601                 13.875                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      348000                2102.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 BURKE                  VA                                       22015 PUD                                    348000                20060701                     80 No MI                                                               3               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      280000                2070.83                    360                     360                    8.5                      0                      0                   0.375                  8.875 HOLLYWOOD              FL                                       33020 Single Family                          280000                20060701                     80 No MI                                                            5.25               20110601                 13.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      262400                1749.33                    360                     360                  7.625                      0                      0                   0.375                      8 ATLANTA                GA                                       30318 Single Family                          262400                20060701                     80 No MI                                                            5.25               20110601                     13                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      276000                1926.25                    360                     360                      8                      0                      0                   0.375                  8.375 LAS VEGAS              NV                                       89117 PUD                                    276000                20060701                     80 No MI                                                            4.25               20110601                 13.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      207120                1337.65                    360                     360                  7.375                      0                      0                   0.375                   7.75 PALM BAY               FL                                       32909 Single Family                          207120                20060701                     80 No MI                                                            3.75               20110601                  12.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      319800                1798.88                    360                     360                  6.375                      0                      0                   0.375                   6.75 LYNNWOOD               WA                                       98087 PUD                                    319800                20060701                     80 No MI                                                               3               20110601                  11.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      156000                 828.75                    360                     360                      6                      0                      0                   0.375                  6.375 MIAMI                  FL                                       33179 Condominium                            156000                20060701                     80 No MI                                                            4.25               20110601                 11.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      296000                1726.67                    360                     360                  6.625                      0                      0                   0.375                      7 HILLSIDE               NJ                                        7205 Single Family                          296000                20060701                     80 No MI                                                             3.5               20110601                     12                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      342400                2104.33                    360                     359                      7                      0                      0                   0.375                  7.375 CHANTILLY              VA                                       20151 PUD                                    342400                20060601                     80 No MI                                                            3.25               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      215920                1416.98                    360                     360                    7.5                      0                      0                   0.375                  7.875 MUNDELEIN              IL                                       60060 Single Family                          215920                20060701                     80 No MI                                                            3.75               20110601                 12.875                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      211600                1124.13                    360                     359                      6                      0                      0                   0.375                  6.375 FRESNO                 CA                                       93722 Single Family                          211600                20060601                     80 No MI                                                               3               20110501                 11.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      240000                1625.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 ALEXANDRIA             VA                                       22309 Condominium                            240000                20060601                     80 No MI                                                            5.25               20110501                 13.125                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      315200                2035.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 MECHANICSVILLE         VA                                       23111 Single Family                          315200                20060701                     80 No MI                                                            4.25               20110601                  12.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      343200                2608.57                    360                     360                      8                      0                      0                   0.375                  8.375 SAINT ALBANS           NY                                       11412 Single Family                          343200                20060701                     80 No MI                                                            3.75               20110601                 13.375                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      484000                2873.75                    360                     360                   6.75                      0                      0                   0.375                  7.125 OXNARD                 CA                                       93033 Single Family                          484000                20060701                     80 No MI                                                               3               20110601                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       70400                 510.45                    360                     360                    7.5                      0                      0                   0.375                  7.875 CUMMING                GA                                       30041 Single Family                           70400                20060701                     80 No MI                                                             3.5               20110601                 12.875                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      186000                1345.90                    360                     360                      8                      0                      0                   0.375                  8.375 LAKELAND               FL                                       33803 Single Family                          186000                20060701                     80 No MI                                                           5.375               20110601                 13.375                  3.125                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      223920                1469.48                    360                     360                    7.5                      0                      0                   0.375                  7.875 ANCHORAGE              AK                                       99504 Single Family                          223920                20060701                     80 No MI                                                            5.25               20110601                 12.875                      5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      244000                1474.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 CALIMESA               CA                                       92320 Single Family                          244000                20060701                     80 No MI                                                            3.75               20110601                  12.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      403950                2440.53                    360                     360                  6.875                      0                      0                   0.375                   7.25 PATTERSON              CA                                       95363 Single Family                          403950                20060701                     80 No MI                                                               3               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      132000                 811.25                    360                     360                      7                      0                      0                   0.375                  7.375 COON RAPIDS            MN                                       55433 Condominium                            132000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      263200                1732.04                    360                     360                  7.125                      0                      0                   0.375                    7.5 SACRAMENTO             CA                                       95823 Single Family                          263200                20060701                     80 No MI                                                           3.625               20110601                   12.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                   207933.92                1321.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 DUMFRIES               VA                                       22026 PUD                                    208000                20060601                     80 No MI                                                            5.25               20110501                 12.625                   3.25                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      200000                1479.17                    360                     360                    8.5                      0                      0                   0.375                  8.875 LEHIGH ACRES           FL                                       33971 Single Family                          200000                20060701                     80 No MI                                                            5.25               20110601                 13.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                   287999.43                1740.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85022 PUD                                    288000                20060601                     80 No MI                                                               3               20110501                  12.25                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      306000                2071.88                    360                     360                   7.75                      0                      0                   0.375                  8.125 MANASSAS               VA                                       20110 PUD                                    306000                20060701                     80 No MI                                                            4.25               20110601                 13.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      106400                 731.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 GLENDALE HEIGHTS       IL                                       60139 Condominium                            106400                20060701                     80 No MI                                                             3.5               20110601                  13.25                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      160800                1021.75                    360                     360                   7.25                      0                      0                   0.375                  7.625 POPLAR GROVE           IL                                       61065 PUD                                    160800                20060701                     80 No MI                                                            4.25               20110601                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      344000                2114.17                    360                     360                      7                      0                      0                   0.375                  7.375 LONG BEACH             CA                                       90813 Single Family                          344000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   446859.72                3088.70                    360                     359                      7                      0                      0                   0.375                  7.375 SIMI VALLEY            CA                                       93063 Single Family                          447200                20060601                     80 No MI                                                            3.75               20110501                 12.375                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      184000                1382.33                    360                     360                  7.875                      0                      0                   0.375                   8.25 LAWRENCEVILLE          GA                                       30045 PUD                                    184000                20060701                     80 No MI                                                            4.25               20110601                  13.25                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      104720                 718.33                    360                     360                    7.5                      0                      0                   0.375                  7.875 COVINGTON              GA                                       30016 Single Family                          104720                20060701                     80 No MI                                                           4.375               20110601                 12.875                  3.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      371344                2282.22                    360                     360                      7                      0                      0                   0.375                  7.375 PERRIS                 CA                                       92571 PUD                                    371344                20060701                     80 No MI                                                             3.5               20110601                 13.375                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      440000                2979.17                    360                     360                   7.75                      0                      0                   0.375                  8.125 MIAMI                  FL                                       33176 Single Family                          440000                20060701                     80 No MI                                                            4.25               20110601                 13.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      164000                1025.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LAUDERHILL             FL                                       33313 Condominium                            164000                20060701                     80 No MI                                                               3               20110601                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      361200                2069.38                    360                     360                    6.5                      0                      0                   0.375                  6.875 HACIENDA HEIGHTS       CA                                       91745 Single Family                          361200                20060701                     80 No MI                                                            3.25               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      168000                1032.50                    360                     359                      7                      0                      0                   0.375                  7.375 FRESNO                 CA                                       93703 Single Family                          168000                20060601                     80 No MI                                                               3               20110501                 12.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      274400                1657.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 RIVERDALE              MD                                       20737 Single Family                          274400                20060601                     80 No MI                                                             3.5               20110501                  13.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      120400                 790.13                    360                     359                    7.5                      0                      0                   0.375                  7.875 WAPPINGERS FALLS       NY                                       12590 Condominium                            120400                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      212760                1439.58                    360                     360                  7.375                      0                      0                   0.375                   7.75 CHESTERFIELD           VA                                       23832 Single Family                          212760                20060701                     80 No MI                                                           4.375               20110601                  12.75                  3.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GII                      G02                                                      316000                1810.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 FORESTVILLE            MD                                       20747 Single Family                          316000                20060601                     80 No MI                                                            4.25               20110501                 11.875                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                       88000                 645.71                    360                     360                  7.625                      0                      0                   0.375                      8 MUKWONAGO              WI                                       53149 Condominium                             88000                20060701                     80 No MI                                                            3.25               20110601                     13                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      420000                2406.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 BRENTWOOD              CA                                       94513 Single Family                          420000                20060601                     80 No MI                                                             3.5               20110501                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      189600                1244.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 ROSAMOND               CA                                       93560 Single Family                          189600                20060701                     80 No MI                                                            5.25               20110601                 12.875                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      303920                1867.84                    360                     360                      7                      0                      0                   0.375                  7.375 MANASSAS               VA                                       20111 Single Family                          303920                20060701                     80 No MI                                                            3.25               20110601                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       94400                 676.29                    360                     360                  7.375                      0                      0                   0.375                   7.75 ROCKWALL               TX                                       75032 Single Family                           94400                20060701                     80 No MI                                                            5.25               20110601                  12.75                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      457920                2528.10                    360                     360                   6.25                      0                      0                   0.375                  6.625 EAST ELMHURST          NY                                       11369 Single Family                          457920                20060701                     80 No MI                                                            3.25               20110601                 11.625                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      134800                1048.46                    360                     360                   8.25                      0                      0                   0.375                  8.625 DELRAY BEACH           FL                                       33445 Condominium                            134800                20060701                     80 No MI                                                             3.5               20110601                 13.625                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      160000                 966.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 DENVER                 CO                                       80239 PUD                                    160000                20060701            78.05000305 No MI                                                               3               20110601                  12.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   190255.12                1315.05                    360                     359                      7                      0                      0                   0.375                  7.375 HOUSTON                TX                                       77008 Single Family                          190400                20060601                     80 No MI                                                            3.75               20110501                 12.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      220000                1420.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 ADDISON                IL                                       60101 Single Family                          220000                20060701                     80 No MI                                                            4.25               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      399920                2541.16                    360                     359                   7.25                      0                      0                   0.375                  7.625 CULPEPER               VA                                       22701 PUD                                    399920                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      297200                1919.42                    360                     360                  7.375                      0                      0                   0.375                   7.75 HERNDON                VA                                       20170 PUD                                    297200                20060701                     80 No MI                                                            5.25               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      239200                1445.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 SUNNY ISLES BEACH      FL                                       33160 Condominium                            239200                20060701                     80 No MI                                                            3.75               20110601                  12.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                    79040.47                 452.89                    360                     359                    6.5                      0                      0                   0.375                  6.875 FORT WORTH             TX                                       76110 Single Family                           79050                20060601            79.80999756 No MI                                                            3.75               20110501                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      271621                1782.51                    360                     359                    7.5                      0                      0                   0.375                  7.875 RICHMOND               VA                                       23231 Single Family                          271621                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      279200                1599.58                    360                     360                    6.5                      0                      0                   0.375                  6.875 WINCHESTER             VA                                       22602 Single Family                          279200                20060701                     80 No MI                                                            5.25               20110601                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      160000                1116.67                    360                     360                      8                      0                      0                   0.375                  8.375 SCHAUMBURG             IL                                       60194 Condominium                            160000                20060701                     80 No MI                                                            4.25               20110601                 13.375                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      303200                1863.42                    360                     360                      7                      0                      0                   0.375                  7.375 DIAMOND SPRINGS        CA                                       95619 Single Family                          303200                20060701                     80 No MI                                                             3.5               20110601                 12.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   147903.18                1098.90                    360                     359                   7.75                      0                      0                   0.375                  8.125 SPRING HILL            FL                                       34606 Single Family                          148000                20060601                     80 No MI                                                            3.25               20110501                 13.125                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      399920                2499.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHANDLER               AZ                                       85249 PUD                                    399920                20060601                     80 No MI                                                               3               20110501                   12.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      252000                1365.00                    360                     360                  6.125                      0                      0                   0.375                    6.5 FREDERICK              MD                                       21701 Single Family                          252000                20060701                     80 No MI                                                             3.5               20110601                   11.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      410880                2396.80                    360                     360                  6.625                      0                      0                   0.375                      7 ELMONT                 NY                                       11003 2-4 Family                             410880                20060701                     80 No MI                                                               3               20110601                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      155920                1104.43                    360                     360                  8.125                      0                      0                   0.375                    8.5 MIAMI                  FL                                       33172 Condominium                            155920                20060701                     80 No MI                                                            5.25               20110601                   13.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      408000                2550.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 FALLS CHURCH           VA                                       22042 Single Family                          408000                20060601                     80 No MI                                                            5.25               20110501                   12.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      184800                1174.25                    360                     360                   7.25                      0                      0                   0.375                  7.625 STOCKTON               CA                                       95210 Condominium                            184800                20060701                     80 No MI                                                            3.25               20110601                 12.625                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      152000                1028.46                    360                     360                  7.375                      0                      0                   0.375                   7.75 ST FRANCIS             MN                                       55070 Single Family                          152000                20060701                     80 No MI                                                           5.375               20110601                  12.75                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      166800                1059.88                    360                     360                   7.25                      0                      0                   0.375                  7.625 CHARLESTON             SC                                       29412 Single Family                          166800                20060701                     80 No MI                                                            4.25               20110601                 12.625                      5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      148000                 832.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 MIAMI                  FL                                       33186 Condominium                            148000                20060601                     80 No MI                                                               3               20110501                  11.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      340000                2018.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 ELIZABETH              NJ                                        7202 2-4 Family                             340000                20060601                     80 No MI                                                               3               20110501                 12.125                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      478400                2392.00                    360                     360                  5.625                      0                      0                   0.375                      6 WOODBURY               NY                                       11797 Single Family                          478400                20060701                     80 No MI                                                            3.75               20110601                     11                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      432000                2475.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 PATTERSON              CA                                       95363 Single Family                          432000                20060601                     80 No MI                                                            3.25               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      486400                3696.99                    360                     360                      8                      0                      0                   0.375                  8.375 MIAMI                  FL                                       33180 Condominium                            486400                20060701                     80 No MI                                                            5.25               20110601                 13.375                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      195920                1436.28                    360                     360                  8.125                      0                      0                   0.375                    8.5 ELGIN                  IL                                       60120 PUD                                    195920                20060701                     80 No MI                                                           4.375               20090601                   14.5                  4.875                       2 First Lien                                    N                                            0 No_PP                                     480                      36 N                                    20360601 ADN1
GI                       G03                                                      452000                2966.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 CARSON                 CA                                       90745 Single Family                          452000                20060701                     80 No MI                                                            3.75               20110601                 12.875                      4                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      384000                2360.00                    360                     360                      7                      0                      0                   0.375                  7.375 SPRING VALLEY          CA                                       91977 Single Family                          384000                20060701                     80 No MI                                                            3.75               20110601                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      162400                1082.67                    360                     360                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89110 Single Family                          162400                20060701                     80 No MI                                                            5.25               20110601                     13                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      141520                 987.69                    360                     360                      8                      0                      0                   0.375                  8.375 HIALEAH                FL                                       33016 Condominium                            141520                20060701                     80 No MI                                                            5.25               20110601                 13.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      500000                3802.08                    360                     360                   8.75                      0                      0                   0.375                  9.125 DOWELL                 MD                                       20629 Condominium                            500000                20060701            78.58000183 No MI                                                            4.25               20110601                 14.125                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                       60800                 440.84                    360                     360                    7.5                      0                      0                   0.375                  7.875 CALUMET CITY           IL                                       60409 Single Family                           60800                20060701                     80 No MI                                                            5.25               20110601                 12.875                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      213696                1224.30                    360                     360                    6.5                      0                      0                   0.375                  6.875 HOLTSVILLE             NY                                       11742 Condominium                            213696                20060701                     80 No MI                                                               3               20110601                 11.875                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      138400                1003.04                    360                     360                  8.015                      0                      0                   0.375                   8.39 RIVERVIEW              MI                                       48193 Single Family                          138400                20060701                     80 No MI                                                           5.375               20090601                  14.39                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      36 N                                    20360601 ADN1
GI                       G03                                                      202400                1328.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 MIRAMAR                FL                                       33025 Single Family                          202400                20060701                     80 No MI                                                            5.25               20110601                 12.875                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       75920                 485.64                    360                     360                  6.875                      0                      0                   0.375                   7.25 COUNTRY CLUB HILLS     IL                                       60478 PUD                                     75920                20060701                     80 No MI                                                           4.375               20110601                  12.25                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      400000                2583.33                    360                     360                  7.375                      0                      0                   0.375                   7.75 PANORAMA CITY AREA LOS CA                                       91402 Single Family                          400000                20060701                     80 No MI                                                            5.25               20110601                  12.75                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                   291999.51                1733.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 MANASSAS               VA                                       20109 PUD                                    292000                20060601                     80 No MI                                                            3.25               20110501                 12.125                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      188000                1185.40                    360                     360                   6.75                      0                      0                   0.375                  7.125 MIAMI                  FL                                       33186 PUD                                    188000                20060701                     80 No MI                                                           3.625               20110601                 12.125                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GII                      G03                                                      305600                2084.73                    360                     360                  6.875                      0                      0                   0.375                   7.25 BRENTWOOD              NY                                       11717 Single Family                          305600                20060701                     80 No MI                                                             3.5               20110601                  12.25                   3.25                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      207200                1251.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 NORTH MIAMI            FL                                       33161 Condominium                            207200                20060601                     80 No MI                                                            3.75               20110501                  12.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      184000                1111.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAKEHURST              NJ                                        8733 Townhouse                              184000                20060601                     80 No MI                                                            4.25               20110501                  12.25                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      240000                1500.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 RAHWAY                 NJ                                        7065 Single Family                          240000                20060601                     80 No MI                                                            5.25               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      352000                2383.33                    360                     360                   7.75                      0                      0                   0.375                  8.125 AZUSA                  CA                                       91702 Single Family                          352000                20060701                     80 No MI                                                            3.75               20110601                 13.125                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      144000                 930.00                    360                     360                  7.375                      0                      0                   0.375                   7.75 SAINT PAUL             MN                                       55106 2-4 Family                             144000                20060701                     80 No MI                                                            3.75               20110601                  12.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                   207939.33                1213.33                    360                     359                  6.625                      0                      0                   0.375                      7 VICTORVILLE            CA                                       92394 Single Family                          208000                20060601                     80 No MI                                                            3.75               20110501                     12                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      125600                 798.08                    360                     360                   7.25                      0                      0                   0.375                  7.625 RENTON                 WA                                       98056 Condominium                            125600                20060701                     80 No MI                                                            3.75               20110601                 13.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      372000                2170.00                    360                     360                  6.625                      0                      0                   0.375                      7 LONG BEACH             CA                                       90805 Single Family                          372000                20060701                     80 No MI                                                               3               20110601                     12                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      360000                2062.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 LOS ANGELES            CA                                       90062 Single Family                          360000                20060701                     80 No MI                                                            3.25               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      228000                1401.25                    360                     360                      7                      0                      0                   0.375                  7.375 POMONA                 CA                                       91767 PUD                                    228000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                      272000                1728.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 LANGLEY                WA                                       98260 PUD                                    272000                20060701                     80 No MI                                                            3.75               20090601                 13.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360601 ADN1
GI                       G03                                                      115600                 734.54                    360                     359                   7.25                      0                      0                   0.375                  7.625 CHESTER                VA                                       23831 Single Family                          115600                20060601                     80 No MI                                                            4.25               20110501                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      320000                2000.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22192 Single Family                          320000                20060601                     80 No MI                                                             3.5               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      292000                1581.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 SACRAMENTO             CA                                       95826 Single Family                          292000                20060601                     80 No MI                                                               3               20110501                   11.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   305713.59                1851.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 WOODBRIDGE             VA                                       22191 Single Family                          306400                20060601                     80 No MI                                                             3.5               20110501                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      204000                1496.88                    360                     360                  7.625                      0                      0                   0.375                      8 LARGO                  FL                                       33774 Single Family                          204000                20060701                     80 No MI                                                            5.25               20110601                     14                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      300800                1880.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 ADDISON                IL                                       60101 Single Family                          300800                20060701                     80 No MI                                                               3               20110601                   12.5                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      300000                1937.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 STOCKTON               CA                                       95210 Single Family                          300000                20060601                     80 No MI                                                            3.75               20110501                  12.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      310400                1649.00                    360                     360                      6                      0                      0                   0.375                  6.375 SAN DIEGO              CA                                       92115 Single Family                          310400                20060701                     80 No MI                                                               3               20110601                 11.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      214400                1273.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 CAPITOL HEIGHTS        MD                                       20743 Single Family                          214400                20060601                     80 No MI                                                               3               20110501                 13.125                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      320000                1966.67                    360                     359                      7                      0                      0                   0.375                  7.375 BERGENFIELD            NJ                                        7621 Single Family                          320000                20060601                     80 No MI                                                            3.75               20110501                 12.375                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      470400                3136.00                    360                     360                  7.625                      0                      0                   0.375                      8 PASADENA               CA                                       91104 Single Family                          470400                20060701                     80 No MI                                                            3.75               20110601                     13                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      232000                1474.17                    360                     360                   7.25                      0                      0                   0.375                  7.625 MIAMI BEACH            FL                                       33154 Condominium                            232000                20060701                     80 No MI                                                            4.25               20110601                 12.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      332000                2075.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 RIVERSIDE              CA                                       92509 Single Family                          332000                20060601                     80 No MI                                                            3.75               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      428000                2407.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 MIRAMAR                FL                                       33027 Single Family                          428000                20060701                     80 No MI                                                            3.25               20110601                  11.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      276312                1813.30                    360                     360                    7.5                      0                      0                   0.375                  7.875 NORTH LAS VEGAS        NV                                       89085 PUD                                    276312                20060701                     80 No MI                                                            4.25               20110601                 12.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      201600                1444.29                    360                     360                  7.375                      0                      0                   0.375                   7.75 PLAINFIELD             IL                                       60586 PUD                                    201600                20060701                     80 No MI                                                            5.25               20110601                  12.75                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      320000                2033.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 MIAMI                  FL                                       33165 Single Family                          320000                20060601                     80 No MI                                                            5.25               20110501                 12.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      168000                 892.50                    360                     360                      6                      0                      0                   0.375                  6.375 THORNTON               CO                                       80229 PUD                                    168000                20060701                     80 No MI                                                               3               20110601                 11.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      319920                2048.48                    360                     360                   6.25                      0                      0                   0.375                  6.625 MIAMI                  FL                                       33186 Single Family                          319920                20060701                     80 No MI                                                             3.5               20110601                 11.625                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      320000                2033.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 UPPER MARLBORO         MD                                       20772 Single Family                          320000                20060701                     80 No MI                                                            5.25               20110601                 12.625                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      176000                1200.63                    360                     360                  6.875                      0                      0                   0.375                   7.25 SAINT PAUL             MN                                       55104 2-4 Family                             176000                20060701                     80 No MI                                                            5.25               20110601                  12.25                  4.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      241300                1608.67                    360                     359                  7.625                      0                      0                   0.375                      8 JOLIET                 IL                                       60431 PUD                                    241300                20060601            79.97000122 No MI                                                            3.75               20110501                     13                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      145600                 894.83                    360                     360                      7                      0                      0                   0.375                  7.375 CHICAGO                IL                                       60653 Condominium                            145600                20060701                     80 No MI                                                            3.25               20110601                 12.375                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      151600                1025.76                    360                     360                  7.375                      0                      0                   0.375                   7.75 ORLANDO                FL                                       32809 Single Family                          151600                20060701                     80 No MI                                                           3.875               20110601                  12.75                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      279840                1836.45                    360                     360                    7.5                      0                      0                   0.375                  7.875 BROOKLYN               NY                                       11208 Single Family                          279840                20060701                     80 No MI                                                            3.75               20110601                 12.875                    3.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      243900                1397.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 HYATTSVILLE            MD                                       20784 Single Family                          244000                20060601                     80 No MI                                                               3               20110501                 11.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      232000                1602.37                    360                     360                      7                      0                      0                   0.375                  7.375 HUNTLEY                IL                                       60142 Single Family                          232000                20060701                     80 No MI                                                               4               20110601                 13.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                      153900                1183.36                    360                     360                  8.125                      0                      0                   0.375                    8.5 MATTESON               IL                                       60443 Condominium                            153900                20060701            79.98999786 No MI                                                            4.25               20090601                   13.5                  3.625                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360601 ADN1
GI                       G03                                                      400000                2500.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 SOQUEL                 CA                                       95073 Condominium                            400000                20060701                     80 No MI                                                             3.5               20110601                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                   150264.04                 950.63                    360                     359                  6.125                      0                      0                   0.375                    6.5 NORTHFIELD             NH                                        3276 Single Family                          150400                20060601                     80 No MI                                                               3               20110501                   11.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      380000                2256.25                    360                     360                   6.75                      0                      0                   0.375                  7.125 NORWALK                CA                                       90650 Single Family                          380000                20060701                     80 No MI                                                            3.25               20110601                 12.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      327200                1874.58                    360                     360                    6.5                      0                      0                   0.375                  6.875 NORWALK                CA                                       90650 Single Family                          327200                20060701                     80 No MI                                                               3               20110601                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      267800                1757.44                    360                     360                    7.5                      0                      0                   0.375                  7.875 LEHIGH ACRES           FL                                       33936 Single Family                          267800                20060701                     80 No MI                                                            4.25               20110601                 12.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                   347714.75                2315.25                    360                     359                  6.625                      0                      0                   0.375                      7 GERMANTOWN             MD                                       20876 Condominium                            348000                20060601                     80 No MI                                                            3.75               20110501                     12                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      119192                 732.53                    360                     359                      7                      0                      0                   0.375                  7.375 WAUKEE                 IA                                       50263 PUD                                    119192                20060601                     80 No MI                                                             3.5               20110501                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      348800                1889.33                    360                     359                  6.125                      0                      0                   0.375                    6.5 SOUTH RIDING           VA                                       20152 Condominium                            348800                20060601            79.98000336 No MI                                                             3.5               20110501                   11.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      155920                 860.81                    360                     360                   6.25                      0                      0                   0.375                  6.625 LACEY                  WA                                       98503 Single Family                          155920                20060701                     80 No MI                                                            3.75               20110601                 11.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      240000                1325.00                    360                     360                   6.25                      0                      0                   0.375                  6.625 EL CAJON               CA                                       92020 Condominium                            240000                20060701                     80 No MI                                                            3.25               20110601                 11.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      263920                1786.96                    360                     360                   7.75                      0                      0                   0.375                  8.125 DAVENPORT              FL                                       33897 PUD                                    263920                20060701                     80 No MI                                                            5.25               20110601                 13.125                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      272000                1671.67                    360                     359                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22193 PUD                                    272000                20060601                     80 No MI                                                             3.5               20110501                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      294400                1625.33                    360                     360                   6.25                      0                      0                   0.375                  6.625 SAN JOSE               CA                                       95111 Condominium                            294400                20060701                     80 No MI                                                               3               20110601                 11.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      188000                1351.25                    360                     359                   8.25                      0                      0                   0.375                  8.625 HIXSON                 TN                                       37343 Single Family                          188000                20060601                     80 No MI                                                            4.25               20110501                 13.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      448000                2948.16                    360                     360                  7.125                      0                      0                   0.375                    7.5 SOUTH OZONE PARK       NY                                       11420 2-4 Family                             448000                20060701                     80 No MI                                                           4.375               20110601                   12.5                  3.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GII                      G02                                                   483583.29                3139.21                    360                     359                  6.375                      0                      0                   0.375                   6.75 HOLLIS                 NY                                       11423 2-4 Family                             484000                20060601                     80 No MI                                                            3.75               20110501                  11.75                      4                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      175200                1093.02                    360                     360                      6                      0                      0                   0.375                  6.375 JOLIET                 IL                                       60435 Single Family                          175200                20060701                     80 No MI                                                            3.25               20110601                 11.375                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      267200                1642.17                    360                     359                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89130 Single Family                          267200                20060601                     80 No MI                                                             3.5               20110501                 12.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      230800                1274.21                    360                     360                   6.25                      0                      0                   0.375                  6.625 HACKENSACK             NJ                                        7601 Condominium                            230800                20060701                     80 No MI                                                               3               20110601                 11.625                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      131200                 951.29                    360                     360                    7.5                      0                      0                   0.375                  7.875 JOLIET                 IL                                       60435 Single Family                          131200                20060701                     80 No MI                                                            3.75               20110601                 12.875                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                   303738.26                1971.74                    360                     359                  6.375                      0                      0                   0.375                   6.75 NUTLEY                 NJ                                        7110 Single Family                          304000                20060601                     80 No MI                                                            4.25               20110501                  11.75                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                       96000                 580.00                    360                     360                  6.875                      0                      0                   0.375                   7.25 PERRY                  IA                                       50220 Single Family                           96000                20060701                     80 No MI                                                            3.75               20110601                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      451200                2820.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60641 2-4 Family                             451200                20060601                     80 No MI                                                            3.75               20110501                   12.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                       96000                 640.00                    360                     359                  7.625                      0                      0                   0.375                      8 BOLINGBROOK            IL                                       60440 Condominium                             96000                20060601                     80 No MI                                                            4.25               20110501                     13                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G01                                                      201550                1364.66                    360                     359                   7.75                      0                      0                   0.375                  8.125 MORENO VALLEY          CA                                       92551 Condominium                            201550                20060601            79.98000336 No MI                                                            3.75               20090501                 14.125                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 ADN1
GI                       G03                                                      423200                2821.33                    360                     359                  7.625                      0                      0                   0.375                      8 AMERICAN CANYON        CA                                       94503 PUD                                    423200                20060601                     80 No MI                                                            4.25               20110501                     13                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      384000                2240.00                    360                     359                  6.625                      0                      0                   0.375                      7 SILVER SPRING          MD                                       20904 Single Family                          384000                20060601                     80 No MI                                                            4.25               20110501                     12                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      137600                 874.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 CANTONMENT             FL                                       32533 Single Family                          137600                20060701                     80 No MI                                                            3.75               20110601                 12.625                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      232000                1329.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 FORT WASHINGTON        MD                                       20744 Single Family                          232000                20060701                     80 No MI                                                            3.25               20110601                 11.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                       54400                 432.83                    360                     360                    8.5                      0                      0                   0.375                  8.875 CAHOKIA                IL                                       62206 Single Family                           54400                20060701                     80 No MI                                                            5.25               20110601                 13.875                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                       96000                 696.07                    360                     360                    7.5                      0                      0                   0.375                  7.875 NEW LOTHROP            MI                                       48460 Single Family                           96000                20060701                     80 No MI                                                            4.25               20110601                 13.875                  4.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                   351910.35                2126.18                    360                     359                  6.875                      0                      0                   0.375                   7.25 CORTLANDT MANOR        NY                                       10567 Single Family                          351920                20060601                     80 No MI                                                            3.25               20110501                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      205600                1113.67                    360                     360                  6.125                      0                      0                   0.375                    6.5 ZION                   IL                                       60099 Single Family                          205600                20060701                     80 No MI                                                            3.25               20110601                   11.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      317159                2116.49                    360                     360                   7.25                      0                      0                   0.375                  7.625 PLAINFIELD             IL                                       60585 PUD                                    317159                20060701                     80 No MI                                                           4.375               20110601                 12.625                  2.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      192000                1200.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 FREDERICK              MD                                       21702 PUD                                    192000                20060601                     80 No MI                                                            4.25               20110501                   12.5                      4                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      139076                 912.69                    360                     360                    7.5                      0                      0                   0.375                  7.875 SNELLVILLE             GA                                       30039 PUD                                    139076                20060701                     80 No MI                                                            5.25               20110601                 12.875                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      356760                2155.43                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89178 PUD                                    356760                20060601                     80 No MI                                                            3.75               20110501                  12.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      132000                 811.25                    360                     360                      7                      0                      0                   0.375                  7.375 FORT PIERCE            FL                                       34950 Single Family                          132000                20060701                     80 No MI                                                            4.25               20110601                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      304000                1900.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60638 Single Family                          304000                20060601                     80 No MI                                                            5.25               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      348720                2034.20                    360                     359                  6.625                      0                      0                   0.375                      7 ANNANDALE              VA                                       22003 PUD                                    348720                20060601                     80 No MI                                                             3.5               20110501                     12                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      259200                1566.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 ALEXANDRIA             VA                                       22309 Condominium                            259200                20060601                     80 No MI                                                             3.5               20110501                  12.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      164720                 943.71                    360                     359                    6.5                      0                      0                   0.375                  6.875 ST PAUL PARK           MN                                       55071 Single Family                          164720                20060601                     80 No MI                                                            3.75               20110501                 11.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      152000                 981.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 GLENWOOD               IL                                       60425 Single Family                          152000                20060701                     80 No MI                                                            4.25               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      280000                1604.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 WOODBRIDGE             VA                                       22192 PUD                                    280000                20060601                     80 No MI                                                               3               20110501                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      144000                1056.62                    360                     360                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89128 Condominium                            144000                20060701                     80 No MI                                                            5.25               20110601                     13                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      383920                2319.52                    360                     360                  6.875                      0                      0                   0.375                   7.25 OCEANSIDE              CA                                       92056 PUD                                    383920                20060701                     80 No MI                                                             3.5               20110601                  12.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      345600                2268.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 OCEANSIDE              CA                                       92057 PUD                                    345600                20060701                     80 No MI                                                            4.25               20110601                 12.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      261440                1579.53                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89121 Single Family                          261440                20060601                     80 No MI                                                             3.5               20110501                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      475200                2920.50                    360                     360                      7                      0                      0                   0.375                  7.375 LOS ANGELES            CA                                       91316 Single Family                          475200                20060701                     80 No MI                                                             3.5               20110601                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      200000                1458.33                    360                     359                  8.375                      0                      0                   0.375                   8.75 MC CALLA               AL                                       35111 PUD                                    200000                20060601                     80 No MI                                                            5.25               20110501                  13.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   179946.54                1234.71                    360                     359                    7.5                      0                      0                   0.375                  7.875 BOYNTON BEACH          FL                                       33426 Condominium                            180000                20060601                     80 No MI                                                           4.375               20110501                 12.875                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GI                       G03                                                      412000                2660.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 CORONA                 CA                                       92882 Single Family                          412000                20060601                     80 No MI                                                             3.5               20110501                  12.75                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                    221447.5                1606.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 CRANSTON               RI                                        2910 2-4 Family                             221600                20060601                     80 No MI                                                             3.5               20110501                 12.875                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      224000                1446.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 LUTHERVILLE TIMONIUM   MD                                       21093 Single Family                          224000                20060701                     80 No MI                                                            3.75               20110601                  12.75                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   159936.87                 979.80                    360                     359                    6.5                      0                      0                   0.375                  6.875 BIG BEAR CITY          CA                                       92314 Single Family                          160000                20060601                     80 No MI                                                           3.875               20090501                 12.875                  3.375                       2 First Lien                                    N                                            0 Prepay                                    480                      36 N                                    20360501 ADN1
GII                      G02                                                      120000                 650.00                    360                     360                  6.125                      0                      0                   0.375                    6.5 VILLA RICA             GA                                       30180 PUD                                    120000                20060701                     80 No MI                                                            4.25               20110601                   11.5                    3.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      286400                1551.33                    360                     360                  6.125                      0                      0                   0.375                    6.5 TUALATIN               OR                                       97062 PUD                                    286400                20060701                     80 No MI                                                               3               20110601                   11.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      156800                1060.94                    360                     360                  7.375                      0                      0                   0.375                   7.75 DISTRICT HEIGHTS       MD                                       20747 Condominium                            156800                20060701                     80 No MI                                                           3.625               20110601                  12.75                  2.625                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G03                                                      439960                2612.26                    360                     359                   6.75                      0                      0                   0.375                  7.125 STOCKTON               CA                                       95212 Single Family                          439960                20060601                     80 No MI                                                               3               20110501                 12.125                   3.25                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      180000                1050.00                    360                     359                  6.625                      0                      0                   0.375                      7 SAINT GEORGE           UT                                       84770 PUD                                    180000                20060601                     80 No MI                                                             3.5               20110501                     12                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      201600                1281.00                    360                     360                   7.25                      0                      0                   0.375                  7.625 BAKERSFIELD            CA                                       93307 Single Family                          201600                20060701                     80 No MI                                                            4.25               20110601                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      460000                2731.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 CORAL GABLES           FL                                       33134 Single Family                          460000                20060601                     80 No MI                                                               3               20110501                 12.125                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      263200                1672.42                    360                     360                   7.25                      0                      0                   0.375                  7.625 PROVIDENCE             RI                                        2908 2-4 Family                             263200                20060701                     80 No MI                                                            4.25               20110601                 12.625                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   111043.53                 805.70                    360                     359                    7.5                      0                      0                   0.375                  7.875 STREAMWOOD             IL                                       60107 PUD                                    111120                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      149600                 779.17                    360                     359                  5.875                      0                      0                   0.375                   6.25 AURORA                 CO                                       80013 Single Family                          149600                20060601                     80 No MI                                                               3               20110501                  11.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      245600                1228.00                    360                     359                  5.625                      0                      0                   0.375                      6 LAS VEGAS              NV                                       89123 PUD                                    245600                20060601                     80 No MI                                                             3.5               20110501                     11                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      264100                1678.14                    360                     359                   7.25                      0                      0                   0.375                  7.625 COACHELLA              CA                                       92236 Single Family                          264100                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      473200                2957.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 REDWOOD CITY           CA                                       94061 Condominium                            473200                20060601                     80 No MI                                                            3.75               20110501                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   147998.69                 940.42                    360                     359                   7.25                      0                      0                   0.375                  7.625 BELLWOOD               IL                                       60104 Single Family                          148000                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   231174.45                1324.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 LAUREL                 MD                                       20723 PUD                                    231200                20060601                     80 No MI                                                             3.5               20110501                 11.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      243200                1444.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 SACRAMENTO             CA                                       95833 Single Family                          243200                20060701                     80 No MI                                                            3.25               20110601                 12.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      230400                1320.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 SOUTH PLAINFIELD       NJ                                        7080 Single Family                          230400                20060601                     80 No MI                                                            3.75               20110501                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      232000                1425.83                    360                     359                      7                      0                      0                   0.375                  7.375 FRESNO                 CA                                       93727 Single Family                          232000                20060601                     80 No MI                                                               3               20110501                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      280000                1662.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 MODESTO                CA                                       95355 Single Family                          280000                20060601                     80 No MI                                                            3.75               20110501                 12.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      288000                1680.00                    360                     359                  6.625                      0                      0                   0.375                      7 CHICAGO                IL                                       60647 2-4 Family                             288000                20060601                     80 No MI                                                            3.75               20110501                     12                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      232000                1377.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 FRESNO                 CA                                       93722 Single Family                          232000                20060601                     80 No MI                                                               3               20110501                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      348000                1957.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 SANTA CLARITA          CA                                       91390 Condominium                            348000                20060601                     80 No MI                                                               3               20110501                  11.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      392000                2245.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 SIMI VALLEY            CA                                       93063 Condominium                            392000                20060601                     80 No MI                                                            3.75               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      306900                1758.28                    360                     360                    6.5                      0                      0                   0.375                  6.875 LANCASTER              CA                                       93536 Single Family                          306900                20060701                     80 No MI                                                               3               20110601                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      300000                1729.72                    360                     360                      6                      0                      0                   0.375                  6.375 MEDFORD                NY                                       11763 Single Family                          300000                20060701                     80 No MI                                                           3.625               20110601                 11.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      259200                1834.60                    360                     360                   7.25                      0                      0                   0.375                  7.625 INDEPENDENCE           MO                                       64056 Single Family                          259200                20060701                     80 No MI                                                            4.25               20110601                 12.625                   3.25                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      249600                1638.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 CITRUS HEIGHTS         CA                                       95610 Single Family                          249600                20060601                     80 No MI                                                             3.5               20110501                 12.875                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                       68000                 475.47                    360                     360                  7.125                      0                      0                   0.375                    7.5 DALLAS                 TX                                       75227 Single Family                           68000                20060701                     80 No MI                                                            5.25               20110601                   12.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   251897.04                1520.46                    360                     359                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89139 PUD                                    252000                20060601                     80 No MI                                                           5.375               20110501                  11.75                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GII                      G02                                                      208000                1148.33                    360                     359                   6.25                      0                      0                   0.375                  6.625 ROCKVILLE              MD                                       20852 Condominium                            208000                20060601                     80 No MI                                                             3.5               20110501                 11.625                      5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   332352.36                1837.33                    360                     359                   6.25                      0                      0                   0.375                  6.625 RIVERSIDE              CA                                       92509 Single Family                          332800                20060601                     80 No MI                                                            3.25               20110501                 11.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      264000                1622.50                    360                     359                      7                      0                      0                   0.375                  7.375 SCHILLER PARK          IL                                       60176 Single Family                          264000                20060601                     80 No MI                                                             3.5               20110501                 13.375                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      360000                2287.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 COPIAGUE               NY                                       11726 2-4 Family                             360000                20060601                     80 No MI                                                               3               20110501                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      222400                1274.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 FRESNO                 CA                                       93727 Single Family                          222400                20060601                     80 No MI                                                            4.25               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      205917                1308.43                    360                     359                   7.25                      0                      0                   0.375                  7.625 HERNDON                VA                                       20170 Townhouse                              205917                20060601                     80 No MI                                                            5.25               20110501                 12.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      308000                2021.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 MIAMI                  FL                                       33144 Single Family                          308000                20060601                     80 No MI                                                             3.5               20110501                 12.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      141000                 850.73                    360                     360                  6.375                      0                      0                   0.375                   6.75 OOLTEWAH               TN                                       37363 Single Family                          141000                20060701            79.66000366 No MI                                                           4.375               20110601                  11.75                  3.125                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G02                                                      176000                1141.53                    360                     360                  6.375                      0                      0                   0.375                   6.75 BROWNS MILLS           NJ                                        8015 Single Family                          176000                20060701                     80 No MI                                                            4.25               20110601                  11.75                      4                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      489520                2855.53                    360                     359                  6.625                      0                      0                   0.375                      7 ANAHEIM                CA                                       92801 Single Family                          489520                20060601                     80 No MI                                                            3.75               20110501                     12                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      118400                 715.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 GRANDVIEW              MO                                       64030 Single Family                          118400                20060601                     80 No MI                                                            3.25               20110501                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      190400                1090.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 LANCASTER              CA                                       93534 Single Family                          190400                20060601                     80 No MI                                                               3               20110501                 11.875                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      336000                2415.00                    360                     360                   8.25                      0                      0                   0.375                  8.625 LYNWOOD                CA                                       90262 Single Family                          336000                20060701                     80 No MI                                                            5.25               20110601                 13.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      252800                1580.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 SAN DIEGO              CA                                       92123 Condominium                            252800                20060601                     80 No MI                                                             3.5               20110501                   12.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      130000                 798.96                    360                     359                      7                      0                      0                   0.375                  7.375 ALPHARETTA             GA                                       30004 Condominium                            130000                20060601                     80 No MI                                                            3.25               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      448000                2893.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 ANAHEIM                CA                                       92802 Single Family                          448000                20060601                     80 No MI                                                            3.25               20110501                  12.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      457600                2574.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 PETALUMA               CA                                       94954 Single Family                          457600                20060601                     80 No MI                                                             3.5               20110501                  11.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   201430.63                1324.37                    360                     359                    6.5                      0                      0                   0.375                  6.875 UXBRIDGE               MA                                        1569 Single Family                          201600                20060601                     80 No MI                                                            3.25               20110501                 11.875                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      204000                1147.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 SPRINGFIELD            VA                                       22152 Condominium                            204000                20060701                     80 No MI                                                            3.75               20110601                  11.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      248000                1395.00                    360                     360                  6.375                      0                      0                   0.375                   6.75 PALMDALE               CA                                       93550 Single Family                          248000                20060701                     80 No MI                                                               3               20110601                  11.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      232000                1305.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 UPLAND                 CA                                       91786 Condominium                            232000                20060601                     80 No MI                                                            3.75               20110501                  11.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      124000                 813.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 LABELLE                FL                                       33935 PUD                                    124000                20060701                     80 No MI                                                            4.25               20110601                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      118400                 838.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 WEST PALM BEACH        FL                                       33401 Condominium                            118400                20060601                     80 No MI                                                            2.75               20110501                   13.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   479076.92                3467.50                    360                     359                      8                      0                      0                   0.375                  8.375 JAMAICA                NY                                       11405 2-4 Family                             479200                20060601                     80 No MI                                                           5.375               20110501                 13.375                  2.375                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GI                       G03                                                      118400                 757.37                    360                     360                  6.875                      0                      0                   0.375                   7.25 PORT CHARLOTTE         FL                                       33981 Single Family                          118400                20060701                     80 No MI                                                           5.375               20110601                  12.25                      5                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                   322304.25                2211.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 LYNN                   MA                                        1904 2-4 Family                             322400                20060601                     80 No MI                                                           5.375               20110501                 12.875                      5                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 ADN1
GII                      G03                                                      322950                1682.03                    360                     359                  5.875                      0                      0                   0.375                   6.25 COACHELLA              CA                                       92236 Single Family                          322950                20060601                     80 No MI                                                            3.25               20110501                  11.25                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      436000                2906.67                    360                     359                  7.625                      0                      0                   0.375                      8 MIAMI                  FL                                       33131 Condominium                            436000                20060601                     80 No MI                                                            3.75               20110501                     13                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   399991.67                2791.67                    360                     359                      8                      0                      0                   0.375                  8.375 BUFFALO GROVE          IL                                       60089 PUD                                    400000                20060601                     80 No MI                                                            4.25               20110501                 13.375                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      224879                1382.07                    360                     356                      7                      0                      0                   0.375                  7.375 Algonquin              IL                                       60102 Condominium                            224879                20060301                     95 Republic MIC                         1.00E+17                    2.25               20110201                 13.375                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      548000                3082.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 SAN GABRIEL            CA                                       91775 Single Family                          548000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      445400                2319.79                    360                     356                  5.875                      0                      0                   0.375                   6.25 UPPER MARLBORO         MD                                       20774 PUD                                    445400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      360000                2212.50                    360                     357                      7                      0                      0                   0.375                  7.375 SPRINGFIELD            VA                                       22151 Single Family                          360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      170030                1044.98                    360                     357                      7                      0                      0                   0.375                  7.375 QUEEN CREEK            AZ                                       85242 PUD                                    170030                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      231612                1616.46                    360                     357                      8                      0                      0                   0.375                  8.375 ORLANDO                FL                                       32824 Single Family                          231612                20060401            73.52999878 No MI                                1.00E+17                    2.25               20110301                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      295200                1506.75                    360                     357                   5.75                      0                      0                   0.375                  6.125 DELRAY BEACH           FL                                       33444 Single Family                          295200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    90871.12                 651.94                    360                     358                  7.375                      0                      0                   0.375                   7.75 Riverdale              IL                                       60827 Single Family                           91000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                    425200.1                3237.91                    360                     357                      8                      0                      0                   0.375                  8.375 LEXINGTON              MA                                        2420 Single Family                          426000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      255000                1514.06                    360                     358                   6.75                      0                      0                   0.375                  7.125 Westfield              NJ                                        7090 Single Family                          255000                20060501            49.50999832 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      790460                4364.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 Upper Marlboro         MD                                       20774 Single Family                          790460                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      360000                2475.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Oakland                CA                                       94612 Single Family                          360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      231800                1231.44                    360                     358                      6                      0                      0                   0.375                  6.375 North Ridgeville       OH                                       44039 PUD                                    231800                20060501            79.84999847 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      243750                1498.05                    360                     357                      7                      0                      0                   0.375                  7.375 ORANGE VILLAGE         OH                                       44146 PUD                                    243750                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      340800                2130.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 SAN BERNARDINO         CA                                       92410 2-4 Family                             340800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      163850                 938.72                    360                     356                    6.5                      0                      0                   0.375                  6.875 Brandon                FL                                       33511 PUD                                    163850                20060301                     80 No MI                                                            2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      154000                 882.29                    360                     356                    6.5                      0                      0                   0.375                  6.875 Brandon                FL                                       33511 PUD                                    154000                20060301                     80 No MI                                                            2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                  1110878.67                6942.99                    360                     356                  7.125                      0                      0                   0.375                    7.5 Pensacola              FL                                       32507 Condominium                           1120000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                   127990.73                 773.28                    360                     356                  6.875                      0                      0                   0.375                   7.25 Spring Hill            TN                                       37174 Single Family                          128000                20060301                     80 No MI                                                            2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   316125.29                2407.30                    360                     357                      8                      0                      0                   0.375                  8.375 Macedonia              OH                                       44056 Single Family                          316720                20060401                     80 No MI                                                            2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      649500                4262.34                    360                     355                    7.5                      0                      0                   0.375                  7.875 Pompano Beach          FL                                       33060 Single Family                          649500                20060201            77.77999878 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                      284000                1745.42                    360                     357                      7                      0                      0                   0.375                  7.375 Highlands Ranch        CO                                       80129 PUD                                    284000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   279530.84                1717.95                    360                     357                      7                      0                      0                   0.375                  7.375 Queen Creek            AZ                                       85242 PUD                                    279830                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      263200                1727.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 POMPANO BEACH          FL                                       33060 Single Family                          263200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      190400                1364.05                    360                     360                  7.375                      0                      0                   0.375                   7.75 MARSHALL               WI                                       53559 Single Family                          190400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      131192                 860.95                    360                     360                    7.5                      0                      0                   0.375                  7.875 ORLANDO                FL                                       32822 Condominium                            131192                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      146000                 866.88                    360                     358                   6.75                      0                      0                   0.375                  7.125 Lawrenceville          GA                                       30043 PUD                                    146000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      130732                 789.84                    360                     360                  6.875                      0                      0                   0.375                   7.25 TUCSON                 AZ                                       85747 Single Family                          130732                20060701                     80 No MI                                                            2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      180796                1092.31                    360                     360                  6.875                      0                      0                   0.375                   7.25 BRUNSWICK HILLS        OH                                       44212 PUD                                    180796                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      218216                1159.27                    360                     355                      6                      0                      0                   0.375                  6.375 SUWANEE                GA                                       30024 PUD                                    218216                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      255860                1705.74                    360                     359                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89122 PUD                                    255860                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      480000                3150.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Falls Church           VA                                       22042 Single Family                          480000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      248000                1755.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 Chicago                IL                                       60623 2-4 Family                             248000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      368000                2146.67                    360                     359                  6.625                      0                      0                   0.375                      7 Annapolis              MD                                       21403 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   102336.36                 778.31                    360                     359                      8                      0                      0                   0.375                  8.375 ATL                    GA                                       30310 Single Family                          102400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      170912                1032.59                    360                     359                  6.875                      0                      0                   0.375                   7.25 Englewood              CO                                       80110 Single Family                          170912                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   230483.11                1440.60                    360                     358                      6                      0                      0                   0.375                  6.375 Sarasota               FL                                       34243 Condominium                            230912                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 11.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      356000                2373.33                    360                     359                  7.625                      0                      0                   0.375                      8 CHICAGO                IL                                       60647 2-4 Family                             356000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      225132                1172.57                    360                     360                  5.875                      0                      0                   0.375                   6.25 ANTHEM                 AZ                                       85086 PUD                                    225132                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      233680                1363.13                    360                     358                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 Condominium                            233680                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      273600                1681.50                    360                     360                      7                      0                      0                   0.375                  7.375 Herriman               UT                                       84065 Single Family                          273600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G01                                                      353500                1877.97                    360                     359                      6                      0                      0                   0.375                  6.375 San Diego              CA                                       92114 Single Family                          353500                20060601                     70 No MI                                1.00E+17                    2.25               20090501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G02                                                    148698.9                 820.94                    360                     357                   6.25                      0                      0                   0.375                  6.625 Parker                 CO                                       80138 Single Family                          149000                20060401            57.31000137 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      136500                 838.91                    360                     359                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85037 Single Family                          136500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120513                 841.08                    360                     358                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77073 PUD                                    120513                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      147592                 845.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 Jacksonville           FL                                       32259 Condominium                            147592                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      140912                 983.45                    360                     358                      8                      0                      0                   0.375                  8.375 Villa Rica             GA                                       30180 PUD                                    140912                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   191068.41                1386.34                    360                     359                    7.5                      0                      0                   0.375                  7.875 Coventry               RI                                        2816 Single Family                          191200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      123228                 705.99                    360                     358                    6.5                      0                      0                   0.375                  6.875 Jacksonville           FL                                       32244 PUD                                    123228                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      289000                1806.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85021 Single Family                          289000                20060601            64.94000244 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      330380                2064.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 Saint Augustine        FL                                       32092 PUD                                    330380                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      220000                1191.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Bridgeport             CT                                        6610 Single Family                          220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      140200                 817.83                    360                     359                  6.625                      0                      0                   0.375                      7 Austell                GA                                       30106 PUD                                    140200                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   134551.98                 911.03                    360                     355                   7.75                      0                      0                   0.375                  8.125 UNION CITY             GA                                       30291 Single Family                          134552                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.125                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                    96757.97                 645.05                    360                     357                  7.625                      0                      0                   0.375                      8 Jonesboro              GA                                       30238 Single Family                           96797                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      167200                1097.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lakewood               CO                                       80215 Single Family                          167200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   139200.26                1014.73                    360                     357                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32828 Condominium                            139950                20060401                     90 PMI                                  1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      500000                2968.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Salinas                CA                                       93905 Single Family                          500000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      400100                2083.85                    360                     354                  5.875                      0                      0                   0.375                   6.25 Oak Ridge              NC                                       27310 Single Family                          400100                20060101            61.54999924 No MI                                1.00E+17                    2.25               20151201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20351201 AFL2
GII                      G03                                                      112000                 676.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Memphis                TN                                       38125 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   358534.27                2362.65                    360                     357                    6.5                      0                      0                   0.375                  6.875 NORTHVILLE             MI                                       48168 Condominium                            359650                20060401            78.26999664 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      270000                1603.13                    360                     356                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89109 Condominium                            270000                20060301            79.98999786 No MI                                1.00E+17                    2.75               20110201                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                   223999.32                1446.66                    360                     356                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89110 Single Family                          224000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ALT1
GII                      G02                                                   175196.95                1138.29                    360                     358                  6.375                      0                      0                   0.375                   6.75 Marietta               GA                                       30066 Single Family                          175500                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   140498.01                 965.92                    360                     356                  7.875                      0                      0                   0.375                   8.25 WEST JORDAN            UT                                       84084 Single Family                          140500                20060301            79.97000122 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G01                                                      259036                1430.09                    360                     358                   6.25                      0                      0                   0.375                  6.625 Sacramento             CA                                       95833 PUD                                    259036                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                   155699.51                1171.98                    360                     357                  7.875                      0                      0                   0.375                   8.25 Florence               SC                                       29505 Single Family                          156000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      256000                1200.00                    360                     353                   5.25                      0                      0                   0.375                  5.625 LAS VEGAS              NV                                       89123 PUD                                    256000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 ALT1
GII                      G03                                                      850000                4427.08                    360                     357                  5.875                      0                      0                   0.375                   6.25 Atlanta                GA                                       30350 Single Family                          850000                20060401                   42.5 No MI                                1.00E+17                    2.25               20110301                  11.25                  4.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      202000                1157.29                    360                     358                    6.5                      0                      0                   0.375                  6.875 CHANDLER               AZ                                       85226 PUD                                    202000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      195200                1260.67                    360                     357                  7.375                      0                      0                   0.375                   7.75 Visalia                CA                                       93277 Single Family                          195200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   251966.54                1601.04                    360                     356                   7.25                      0                      0                   0.375                  7.625 Tamarac                FL                                       33321 PUD                                    252000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      243200                1494.67                    360                     358                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85024 Single Family                          243200                20060501                     80 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                   169217.09                 969.47                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85008 Townhouse                              169218                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                   234613.62                1563.46                    360                     358                  6.625                      0                      0                   0.375                      7 Passaic                NJ                                        7055 2-4 Family                             235000                20060501            59.49000168 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      436000                2815.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 Chino Hills            CA                                       91709 Single Family                          436000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                   180430.96                1263.48                    360                     358                  7.125                      0                      0                   0.375                    7.5 Chicago                IL                                       60636 2-4 Family                             180700                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      271200                1525.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Stockton               CA                                       95207 Single Family                          271200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                   1.75                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      249278                1402.19                    360                     358                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89122 Single Family                          249278                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      194400                1356.75                    360                     358                      8                      0                      0                   0.375                  8.375 Kissimmee              FL                                       34747 PUD                                    194400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      223650                1258.03                    360                     356                  6.375                      0                      0                   0.375                   6.75 RIDGECREST             CA                                       93555 Single Family                          223650                20060301                     70 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      600000                4150.00                    360                     357                  7.925                      0                      0                   0.375                    8.3 Mammoth Lakes          CA                                       93546 PUD                                    600000                20060401                     75 No MI                                1.00E+17                   2.375               20080301                   14.3                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G01                                                    90287.22                 687.11                    360                     358                      8                      0                      0                   0.375                  8.375 Conroe                 TX                                       77301 2-4 Family                              90400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      300000                1531.25                    360                     360                   5.75                      0                      0                   0.375                  6.125 Bellevue               WA                                       98004 Condominium                            300000                20060701            52.72000122 No MI                                1.00E+17                    2.25               20110601                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      173600                1012.67                    360                     360                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 Condominium                            173600                20060701                     80 No MI                                                            2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      405000                2489.06                    360                     358                      7                      0                      0                   0.375                  7.375 Los Angeles            CA                                       90023 2-4 Family                             405000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    99916.95                 593.26                    360                     355                   6.75                      0                      0                   0.375                  7.125 Lake City              GA                                       30260 Single Family                           99920                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      225500                1362.40                    360                     356                  6.875                      0                      0                   0.375                   7.25 Indio                  CA                                       92203 PUD                                    225500                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      148000                 925.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Reynoldsburg           OH                                       43068 Single Family                          148000                20060501                     74 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   255999.67                1626.66                    360                     356                   7.25                      0                      0                   0.375                  7.625 Fontana                CA                                       92335 Single Family                          256000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      211300                1364.65                    360                     356                  7.375                      0                      0                   0.375                   7.75 Palm Springs           CA                                       92262 Condominium                            211300                20060301            76.83999634 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                       94250                 559.61                    360                     358                   6.75                      0                      0                   0.375                  7.125 Baltimore              MD                                       21225 Single Family                           94250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      316284                1812.04                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lincoln                CA                                       95648 PUD                                    316284                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      194400                1154.25                    360                     356                   6.75                      0                      0                   0.375                  7.125 West Palm Beach        FL                                       33401 Condominium                            194400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      179200                 989.33                    360                     359                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89131 PUD                                    179200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      208409                1107.17                    360                     358                      6                      0                      0                   0.375                  6.375 Stuart                 FL                                       34997 PUD                                    208409                20060501                     95 Republic MIC                         1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       75900                 442.75                    360                     358                  6.625                      0                      0                   0.375                      7 Aurora                 CO                                       80010 Single Family                           75900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      184000                1035.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 BALTIMORE              MD                                       21224 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      276000                1610.00                    360                     358                  6.625                      0                      0                   0.375                      7 Modesto                CA                                       95356 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                       80000                 441.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 AUGUSTA                GA                                       30906 Single Family                           80000                20060601            72.73000336 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      400000                2083.33                    360                     359                      6                      0                      0                    0.25                   6.25 SAUGUS                 CA                                       91350 PUD                                    400000                20060601            79.37000275 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                     51877.4                 395.05                    360                     357                      8                      0                      0                   0.375                  8.375 Wichita                KS                                       67204 Single Family                           51975                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      288500                1562.71                    360                     359                   6.25                      0                      0                    0.25                    6.5 SPARKS                 NV                                       89436 PUD                                    288500                20060601            67.11000061 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                    263443.7                1602.27                    360                     359                  5.875                      0                      0                    0.25                  6.125 LAKELAND               FL                                       33813 PUD                                    263700                20060601            78.72000122 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      366400                2099.17                    360                     356                    6.5                      0                      0                   0.375                  6.875 MONTCLAIR              CA                                       91763 Single Family                          366400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      784000                4900.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 SCOTTSDALE             AZ                                       85255 PUD                                    784000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      417000                2693.12                    360                     358                  7.375                      0                      0                   0.375                   7.75 GLENDALE               AZ                                       85305 PUD                                    417000                20060501            74.54000092 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      300000                1937.50                    360                     359                    7.5                      0                      0                    0.25                   7.75 SAN JOSE               CA                                       95126 Single Family                          300000                20060601            41.95999908 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      270500                1324.32                    360                     359                  5.625                      0                      0                    0.25                  5.875 HIGHLAND               CA                                       92346 Single Family                          270500                20060601            76.19999695 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      208000                1213.33                    360                     359                   6.75                      0                      0                    0.25                      7 LAWRENCE               MA                                        1843 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      256000                1360.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 EDMONDS                WA                                       98026 Single Family                          256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      280000                1604.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 PALM SPRINGS           CA                                       92262 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      294996                1597.90                    360                     359                   6.25                      0                      0                    0.25                    6.5 HESPERIA               CA                                       92345 Single Family                          294996                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      412000                2532.08                    360                     359                  7.125                      0                      0                    0.25                  7.375 LOS ANGELES            CA                                       91405 Single Family                          412000                20060601            76.30000305 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      224232                1261.31                    360                     359                    6.5                      0                      0                    0.25                   6.75 GREEN COVE SPRINGS     FL                                       32043 Single Family                          224232                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      250000                1171.88                    360                     359                  5.375                      0                      0                    0.25                  5.625 BOSTON                 MA                                        2116 Condominium                            250000                20060601            51.54999924 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      102000                 541.88                    360                     359                  6.125                      0                      0                    0.25                  6.375 MYRTLE BEACH           SC                                       29577 Condominium                            102000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   255930.94                1572.91                    360                     357                      7                      0                      0                   0.375                  7.375 Litchfield Park        AZ                                       85340 PUD                                    257613                20060401            69.98000336 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      440000                2750.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 SAN DIEGO              CA                                       92115 2-4 Family                             440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      165600                1052.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 Chandler               AZ                                       85224 PUD                                    165600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      235800                1302.92                    360                     359                  6.375                      0                      0                    0.25                  6.625 PINETOP                AZ                                       85935 Single Family                          236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      359200                1870.83                    360                     359                      6                      0                      0                    0.25                   6.25 WAIKOLOA               HI                                       96738 PUD                                    359200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                    139496.6                 741.08                    360                     358                      6                      0                      0                   0.375                  6.375 NORFOLK                VA                                       23518 Single Family                          139500                20060501            51.09999847 No MI                                                            2.25               20090401                 12.375                      2                       1 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360401 AFL2
GII                      G03                                                      500000                2916.67                    360                     358                  6.625                      0                      0                   0.375                      7 CONCORD                MA                                        1742 Single Family                          500000                20060501            63.13000107 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      300000                1906.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 ROCHESTER              NH                                        3867 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      333750                1807.81                    360                     359                   6.25                      0                      0                    0.25                    6.5 GARFIELD               NJ                                        7026 2-4 Family                             333750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      179900                1105.64                    360                     358                      7                      0                      0                   0.375                  7.375 MESA                   AZ                                       85202 Single Family                          179900                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       79625                 489.36                    360                     358                      7                      0                      0                   0.375                  7.375 Salt Lake City         UT                                       84119 Condominium                             79625                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      399750                2040.39                    360                     359                  5.875                      0                      0                    0.25                  6.125 LOS ANGELES            CA                                       90043 Single Family                          399750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      264000                1622.50                    360                     358                      7                      0                      0                   0.375                  7.375 CENTENNIAL             CO                                       80112 Single Family                          264000                20060501                     75 No MI                                1.00E+17                   5.069               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      277000                1298.44                    360                     359                  5.375                      0                      0                    0.25                  5.625 RIVERSIDE              CA                                       92506 Single Family                          277000                20060601            57.11000061 No MI                                1.00E+17                    2.25               20110501                 10.625                  4.694                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   113412.44                 914.06                    360                     357                  8.625                      0                      0                   0.375                      9 College Park           GA                                       30349 Single Family                          113600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     15                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      298400                1616.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 HERNDON                VA                                       20170 PUD                                    298400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      140100                 977.78                    360                     358                      8                      0                      0                   0.375                  8.375 Tucson                 AZ                                       85730 PUD                                    140100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      119200                 670.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 WINTER PARK            FL                                       32792 Condominium                            119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1400000                8020.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 CARLSBAD               CA                                       92009 PUD                                   1400000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   273595.26                1539.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN JOSE               CA                                       95125 Condominium                            273600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      100000                 572.92                    360                     352                    6.5                      0                      0                   0.375                  6.875 Atlanta                GA                                       30305 Condominium                            100000                20051101                     80 No MI                                                            2.25               20101001                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 AFL2
GIII                     G03                                                      650000                3385.42                    360                     359                      6                      0                      0                    0.25                   6.25 LOS ANGELES            CA                                       90024 Condominium                            650000                20060601            68.05999756 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   247088.86                1250.00                    360                     359                   5.75                      0                      0                    0.25                      6 MIAMI                  FL                                       33165 Single Family                          250000                20060601            64.09999847 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      586000                3479.38                    360                     359                  6.875                      0                      0                    0.25                  7.125 PARK CITY              UT                                       84098 Single Family                          586000                20060601            53.27000046 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   139370.79                 870.30                    360                     359                  6.125                      0                      0                    0.25                  6.375 HOMESTEAD              FL                                       33033 Condominium                            139500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      368000                2530.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 WHEATON                IL                                       60187 Single Family                          368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      188980                1279.55                    360                     359                  7.875                      0                      0                    0.25                  8.125 NAVARRE                FL                                       32566 PUD                                    188980                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      413000                2151.04                    360                     357                  5.875                      0                      0                   0.375                   6.25 Phoenix                AZ                                       85086 Single Family                          413000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   175893.38                1353.29                    360                     359                  8.125                      0                      0                   0.375                    8.5 Miramar                FL                                       33025 PUD                                    176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      390000                2031.25                    360                     358                  5.875                      0                      0                   0.375                   6.25 Pittsburg              CA                                       94565 Single Family                          390000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100720                 660.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lithonia               GA                                       30058 PUD                                    100720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      333000                1942.50                    360                     359                   6.26                   0.49                      0                    0.25                      7 WORCESTER              MA                                        1602 Single Family                          333000                20060601                     90 United Guaranty                      1.00E+17                   2.875               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   636527.25                4454.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 SAN FRANCISCO          CA                                       94132 Single Family                          637000                20060601            72.38999939 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.135                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      212200                1105.21                    360                     359                      6                      0                      0                    0.25                   6.25 BLAINE                 WA                                       98230 PUD                                    212200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      588000                3062.50                    360                     359                      6                      0                      0                    0.25                   6.25 FAIRFAX STATION        VA                                       22039 Single Family                          588000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      166500                 988.59                    360                     359                  6.385                   0.49                      0                    0.25                  7.125 PALM COAST             FL                                       32164 Single Family                          166500                20060601                     90 Republic MIC                         1.00E+17                   2.875               20110501                 12.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      150632                 878.69                    360                     359                  6.625                      0                      0                   0.375                      7 COVINGTON              GA                                       30016 PUD                                    150632                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.135                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      428000                2362.92                    360                     359                  6.375                      0                      0                    0.25                  6.625 TEMECULA               CA                                       92592 PUD                                    428000                20060601            79.26000214 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      263200                1453.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 EASLEY                 SC                                       29642 PUD                                    263200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      390000                2031.25                    360                     358                  5.875                      0                      0                   0.375                   6.25 Pleasant Hill          CA                                       94523 Single Family                          390000                20060501            63.93000031 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1470000                9800.00                    360                     359                   7.75                      0                      0                    0.25                      8 LOS ANGELES            CA                                       90004 Single Family                         1470000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      249900                1223.96                    360                     359                  5.625                      0                      0                    0.25                  5.875 SACRAMENTO             CA                                       95823 Single Family                          250000                20060601            77.16000366 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      538400                3140.67                    360                     359                   6.75                      0                      0                    0.25                      7 TRACY                  CA                                       95377 Single Family                          538400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       90400                 499.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 NEW MIDDLETOWN VILLAGE OH                                       44442 Single Family                           90400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      641250                3339.84                    360                     359                      6                      0                      0                    0.25                   6.25 CARMEL                 CA                                       93921 Single Family                          641250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      151200                 929.25                    360                     359                  7.125                      0                      0                    0.25                  7.375 JACKSONVILLE           FL                                       32246 PUD                                    151200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      548000                2911.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 WESTON                 FL                                       33326 PUD                                    548000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      225400                1244.40                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89129 PUD                                    225400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      430400                2734.83                    360                     359                  7.375                      0                      0                    0.25                  7.625 EUGENE                 OR                                       97405 Single Family                          430400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      188000                 979.17                    360                     359                      6                      0                      0                    0.25                   6.25 WINTER PARK            FL                                       32792 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      486400                2482.67                    360                     359                  5.875                      0                      0                    0.25                  6.125 ARCATA                 CA                                       95521 Single Family                          486400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      344000                1935.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOS ANGELES            CA                                       90042 Condominium                            344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1000000                6145.83                    360                     359                  7.125                      0                      0                    0.25                  7.375 SAN CLEMENTE           CA                                       92673 PUD                                   1000000                20060601            70.72000122 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      184300                1305.46                    360                     359                   7.51                   0.74                      0                    0.25                    8.5 SUMNER                 WA                                       98390 Single Family                          184300                20060601                     95 GE Capital MI                        1.00E+17                    3.25               20110501                   13.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      248000                1601.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85041 PUD                                    248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                   2.26                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   693122.84                4384.97                    360                     359                   6.25                      0                      0                    0.25                    6.5 BRIGANTINE CITY        NJ                                        8203 2-4 Family                             693750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      295000                1536.46                    360                     359                      6                      0                      0                    0.25                   6.25 WOODBINE               NJ                                        8270 Single Family                          295000                20060601                  69.25 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      900000                5156.25                    360                     359                  6.625                      0                      0                    0.25                  6.875 DELRAY BEACH           FL                                       33446 PUD                                    900000                20060601            77.91999817 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      342000                1674.38                    360                     359                  5.625                      0                      0                    0.25                  5.875 CAPE CORAL             FL                                       33990 Single Family                          342000                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      444000                2543.75                    360                     357                    6.5                      0                      0                   0.375                  6.875 Beaufort               SC                                       29906 PUD                                    444000                20060401            63.97999954 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      784000                4083.33                    360                     359                      6                      0                      0                    0.25                   6.25 COTO DE CAZA           CA                                       92679 PUD                                    784000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      316000                1876.25                    360                     359                  6.875                      0                      0                    0.25                  7.125 BETHLEHEM              PA                                       18020 Single Family                          316000                20060601            94.33000183 Radian Guaranty                      1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   262836.55                1908.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 DOWNERS GROVE          IL                                       60515 Single Family                          263200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      350000                2041.67                    360                     359                  6.625                      0                      0                   0.375                      7 Point Reyes Station    CA                                       94956 Single Family                          350000                20060601            45.15999985 No MI                                1.00E+17                    2.25               20130501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GIII                     G03                                                   527872.75                2750.00                    360                     359                      6                      0                      0                    0.25                   6.25 RIVERSIDE              CA                                       92503 Single Family                          528000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      237079                1284.18                    360                     359                   6.25                      0                      0                    0.25                    6.5 DRAPER                 UT                                       84020 Single Family                          237079                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    59925.16                 456.04                    360                     358                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75217 Single Family                           60000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      420000                2100.00                    360                     359                   5.75                      0                      0                    0.25                      6 WALL TOWNSHIP          NJ                                        7719 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      138000                 718.75                    360                     359                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89130 Single Family                          138000                20060601            43.13000107 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      568000                3076.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 STREET  LAWNDALE       CA                                       90260 2-4 Family                             568000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      409491                2303.39                    360                     359                    6.5                      0                      0                    0.25                   6.75 QUEEN CREEK            AZ                                       85242 PUD                                    409491                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1181250                6767.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 SUNNY ISLES BEACH      FL                                       33160 Condominium                           1181250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      120560                 715.83                    360                     359                  6.875                      0                      0                    0.25                  7.125 GLENDALE               AZ                                       85304 Condominium                            120560                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   185886.92                1026.25                    360                     358                   6.25                      0                      0                   0.375                  6.625 MARANA                 AZ                                       85653 PUD                                    185887                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      528000                2970.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 BURBANK                CA                                       91506 Single Family                          528000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      124000                 723.33                    360                     359                   6.75                      0                      0                    0.25                      7 ORLANDO                FL                                       32811 Condominium                            124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      462400                2552.83                    360                     359                  6.375                      0                      0                    0.25                  6.625 OCEANSIDE              CA                                       92054 Single Family                          462400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      223000                 998.85                    360                     359                  5.125                      0                      0                    0.25                  5.375 FORT WASHINGTON        MD                                       20744 Single Family                          223000                20060601            63.70999908 No MI                                1.00E+17                    2.25               20110501                 10.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      140472                 877.95                    360                     356                  7.125                      0                      0                   0.375                    7.5 COVINGTON              GA                                       30016 PUD                                    140472                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      256000                1573.33                    360                     356                      7                      0                      0                   0.375                  7.375 San Bernardino         CA                                       92404 Single Family                          256000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G02                                                      333120                1804.40                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAKE ELSINORE          CA                                       92530 Single Family                          333120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      144000                 780.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 AUSTELL                GA                                       30168 PUD                                    144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   105369.25                 747.43                    360                     357                   7.25                      0                      0                   0.375                  7.625 EAST POINT             GA                                       30344 Single Family                          105600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      360000                2250.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 ADDISON                IL                                       60101 2-4 Family                             360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      135900                 736.13                    360                     359                   6.25                      0                      0                    0.25                    6.5 WEST VALLEY CITY       UT                                       84120 Single Family                          135900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                    89918.64                 568.86                    360                     359                   6.25                      0                      0                    0.25                    6.5 BOISE                  ID                                       83706 Single Family                           90000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      159920                1066.13                    360                     357                  7.625                      0                      0                   0.375                      8 PEORIA                 AZ                                       85345 Single Family                          159920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      308000                1700.42                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89134 PUD                                    308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      393060                2251.91                    360                     358                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85016 Condominium                            393060                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      520000                2979.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 RIVERSIDE              CA                                       92508 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      228792                1239.29                    360                     359                   6.25                      0                      0                    0.25                    6.5 WAKE FOREST            NC                                       27587 Single Family                          228792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       93600                 604.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Nampa                  ID                                       83686 2-4 Family                              93600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                     1000000                5729.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 BROOKLYN               NY                                       11201 Condominium                           1000000                20060601            74.06999969 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      401525                2216.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 AURORA                 CO                                       80014 PUD                                    401525                20060601            69.29000092 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   135999.54                 779.16                    360                     358                    6.5                      0                      0                   0.375                  6.875 HAMPTON                VA                                       23661 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      329600                2197.33                    360                     357                  7.625                      0                      0                   0.375                      8 SCOTTSDALE             AZ                                       85250 Condominium                            329600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      224000                1260.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 AUSTIN                 TX                                       78757 Single Family                          224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      428000                2452.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 FILLMORE               CA                                       93015 Single Family                          428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      262213                1365.69                    360                     359                      6                      0                      0                    0.25                   6.25 URBANDALE              IA                                       50322 Single Family                          262213                20060601            65.55000305 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                       89250                 502.03                    360                     358                  6.375                      0                      0                   0.375                   6.75 Waterbury              CT                                        6710 Single Family                           89250                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      500000                3072.92                    360                     359                  7.125                      0                      0                    0.25                  7.375 MT PLEASANT            SC                                       29464 Single Family                          500000                20060601            76.91999817 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      259290                1377.48                    360                     359                  6.125                      0                      0                    0.25                  6.375 WOODBRIDGE             VA                                       22192 PUD                                    259290                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      302100                1951.06                    360                     358                  7.375                      0                      0                   0.375                   7.75 NAPLES                 FL                                       34120 Single Family                          302100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      435200                2402.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 SALINAS                CA                                       93907 Single Family                          435200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      396973                2274.32                    360                     359                  6.625                      0                      0                    0.25                  6.875 HAYMARKET              VA                                       20169 PUD                                    396973                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      537600                3360.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 SANTA ANA              CA                                       92706 Single Family                          537600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      320000                1866.67                    360                     360                  6.625                      0                      0                   0.375                      7 CONCORD                CA                                       94521 PUD                                    320000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      112500                 738.28                    360                     358                    7.5                      0                      0                   0.375                  7.875 BAKERSFIELD            CA                                       93304 Single Family                          112500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      216300                1509.59                    360                     359                      8                      0                      0                   0.375                  8.375 FLETCHER               NC                                       28732 Single Family                          216300                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   415713.71                3016.29                    360                     359                    7.5                      0                      0                   0.375                  7.875 New Port Richey        FL                                       34654 Single Family                          416000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      227175                1467.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Riverside              CA                                       92509 2-4 Family                             227175                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      161600                 993.17                    360                     358                      7                      0                      0                   0.375                  7.375 Sanford                FL                                       32773 PUD                                    161600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      221600                1200.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 MAPLE VALLEY           WA                                       98038 PUD                                    221600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   193542.36                1169.32                    360                     358                  6.875                      0                      0                   0.375                   7.25 Birmingham             AL                                       35226 Single Family                          194000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      920000                5558.33                    360                     359                      7                      0                      0                    0.25                   7.25 GLENDALE               CA                                       91202 Single Family                          920000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      188800                1022.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 WEST DEPTFORD TWP      NJ                                        8096 Single Family                          188800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      256000                1680.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89130 Single Family                          256000                20060701                     80 No MI                                                            2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      740000                4316.67                    360                     359                   6.75                      0                      0                    0.25                      7 LOS ANGELES            CA                                       91364 Single Family                          740000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       95920                 529.56                    360                     359                  6.375                      0                      0                    0.25                  6.625 CHARLESTON             SC                                       29407 Condominium                             95920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      307500                2017.97                    360                     358                    7.5                      0                      0                   0.375                  7.875 Gardena                CA                                       90248 Single Family                          307500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      432000                2430.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SIMI VALLEY            CA                                       93065 Single Family                          432000                20060601            76.45999908 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      200000                1041.67                    360                     359                      6                      0                      0                    0.25                   6.25 CENTRAL POINT          OR                                       97502 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      399950                2291.38                    360                     360                    6.5                      0                      0                   0.375                  6.875 STAFFORD               VA                                       22554 Single Family                          399950                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   275966.25                1466.07                    360                     357                      6                      0                      0                   0.375                  6.375 FULLERTON              CA                                       92833 Single Family                          276000                20060401            56.33000183 No MI                                1.00E+17                    2.25               20130301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360301 AFL2
GIII                     G03                                                      880000                5041.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 KAILUA                 HI                                       96734 Single Family                          880000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      420000                2668.75                    360                     359                  7.375                      0                      0                    0.25                  7.625 WALLA WALLA            WA                                       99362 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      256000                1466.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89123 PUD                                    256000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      480000                2650.00                    360                     359                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       91306 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      782000                4806.04                    360                     359                  7.125                      0                      0                    0.25                  7.375 THOUSAND OAKS          CA                                       91362 Condominium                            782000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      495920                2376.28                    360                     359                    5.5                      0                      0                    0.25                   5.75 CARY                   NC                                       27519 PUD                                    495920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      432000                2565.00                    360                     360                  6.875                      0                      0                    0.25                  7.125 PLACENTIA              CA                                       92870 PUD                                    432000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      600000                3625.00                    360                     359                      7                      0                      0                    0.25                   7.25 CARLSBAD               CA                                       92008 Single Family                          600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      440000                2566.67                    360                     360                   6.75                      0                      0                    0.25                      7 INGLEWOOD              CA                                       90301 Single Family                          440000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                      160000                 866.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Decatur                GA                                       30034 Single Family                          160000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G03                                                      492000                2767.50                    360                     360                    6.5                      0                      0                    0.25                   6.75 SANTA ANA              CA                                       92704 Single Family                          492000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      629600                4459.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 CENTREVILLE            VA                                       20120 PUD                                    629600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                     1176000                6615.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 DUBLIN                 CA                                       94568 PUD                                   1176000                20060601            74.43000031 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      600000                3187.50                    360                     360                  6.125                      0                      0                    0.25                  6.375 PLANTATION             FL                                       33323 Single Family                          600000                20060701                     40 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                       88400                 552.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 GRAND RAPIDS           MI                                       49505 Single Family                           88400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                     1200000                6250.00                    360                     359                      6                      0                      0                    0.25                   6.25 BIG SKY                MT                                       59716 PUD                                   1200000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      453000                2595.31                    360                     360                  6.625                      0                      0                    0.25                  6.875 DANVILLE               CA                                       94526 PUD                                    453000                20060701            76.77999878 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      111200                 776.08                    360                     358                      8                      0                      0                   0.375                  8.375 COVINGTON              GA                                       30014 Single Family                          111200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      799960                5249.74                    360                     359                  7.625                      0                      0                    0.25                  7.875 STEVENSON RANCH        CA                                       91381 PUD                                    799960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      536000                3070.83                    360                     360                  6.625                      0                      0                    0.25                  6.875 CORONA                 CA                                       92881 Single Family                          536000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      288000                1710.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 AVENTURA               FL                                       33160 Condominium                            288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                      544000                3400.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 WESTMINSTER            CA                                       92683 Single Family                          544000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      832000                4246.67                    360                     360                  5.875                      0                      0                    0.25                  6.125 CALABASAS              CA                                       91301 Single Family                          832000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      527200                3020.42                    360                     360                  6.625                      0                      0                    0.25                  6.875 BURBANK                CA                                       91505 Single Family                          527200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      176400                1029.00                    360                     358                  6.625                      0                      0                   0.375                      7 Suwanee                GA                                       30024 PUD                                    176400                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      420000                2362.50                    360                     360                    6.5                      0                      0                    0.25                   6.75 CHESAPEAKE             VA                                       23322 Single Family                          420000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      186400                1203.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89122 Single Family                          186400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      131150                 874.33                    360                     359                  7.625                      0                      0                   0.375                      8 Union City             GA                                       30291 Single Family                          131150                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      162400                 947.33                    360                     359                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89120 Condominium                            162400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      399200                2287.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 OXNARD                 CA                                       93030 Single Family                          399200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      187450                 995.83                    360                     358                      6                      0                      0                   0.375                  6.375 Warrenton              VA                                       20186 Condominium                            187450                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   503566.07                3268.93                    360                     359                    6.5                      0                      0                    0.25                   6.75 HACIENDA HEIGHTS       CA                                       91745 Single Family                          504000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      294400                1840.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 MOORPARK               CA                                       93021 Condominium                            294400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      487500                2792.97                    360                     360                    6.5                      0                      0                   0.375                  6.875 Denver                 CO                                       80218 Single Family                          487500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      539100                3481.69                    360                     359                    7.5                      0                      0                    0.25                   7.75 HAYWARD                CA                                       94541 Condominium                            539100                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      178320                 947.33                    360                     359                  6.125                      0                      0                    0.25                  6.375 MIDVALE                UT                                       84047 PUD                                    178320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      462000                2887.50                    360                     359                   7.25                      0                      0                    0.25                    7.5 CLEARLAKE              CA                                       95422 Single Family                          462000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      473600                3256.00                    360                     360                      8                      0                      0                    0.25                   8.25 SUNLAND                CA                                       91040 Single Family                          473600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      104000                 639.17                    360                     359                  7.125                      0                      0                    0.25                  7.375 NASHVILLE              TN                                       37214 Single Family                          104000                20060601            74.29000092 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      101250                 664.45                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pevely                 MO                                       63070 Single Family                          101250                20060501                     75 No MI                                                            2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      559920                2799.60                    360                     359                   5.75                      0                      0                    0.25                      6 LEMONT                 IL                                       60439 PUD                                    559920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1800000               11250.00                    360                     360                   7.25                      0                      0                    0.25                    7.5 SANTA BARBARA          CA                                       93108 Single Family                         1800000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      352000                1980.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 BURKE                  VA                                       22015 PUD                                    352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      580000                3443.75                    360                     359                  6.875                      0                      0                    0.25                  7.125 ROCKLIN                CA                                       95765 Single Family                          580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   229364.69                1433.53                    360                     358                  7.125                      0                      0                   0.375                    7.5 NAPLES                 FL                                       34110 PUD                                    229432                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      428000                2273.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 RENTON                 WA                                       98055 Single Family                          428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      261600                1389.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 MCKINLEYVILLE          CA                                       95519 Single Family                          261600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      420000                2712.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 ALEXANDRIA             VA                                       22308 Single Family                          420000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   595486.86                3865.64                    360                     359                    6.5                      0                      0                    0.25                   6.75 HEWLETT                NY                                       11557 Single Family                          596000                20060601            62.74000168 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      568000                3076.67                    360                     360                   6.25                      0                      0                    0.25                    6.5 LOS ANGELES            CA                                       90041 Single Family                          568000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                   157457.53                 996.14                    360                     359                   6.25                      0                      0                    0.25                    6.5 BOCA RATON             FL                                       33433 Condominium                            157600                20060601            78.80000305 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      440000                2520.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 ELK GROVE              CA                                       95624 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1249500                7549.06                    360                     360                      7                      0                      0                    0.25                   7.25 SAN FRANCISCO          CA                                       94114 2-4 Family                            1249500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      200000                1166.67                    360                     359                   6.75                      0                      0                    0.25                      7 JENISON                MI                                       49428 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   531470.39                3189.61                    360                     359                   5.75                      0                      0                    0.25                      6 SAN JOSE               CA                                       95136 Condominium                            532000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      535144                3456.14                    360                     358                  7.375                      0                      0                   0.375                   7.75 EL DORADO HILLS        CA                                       95762 Single Family                          535144                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      440000                2566.67                    360                     360                   6.75                      0                      0                    0.25                      7 LOS ANGELES            CA                                       91040 Single Family                          440000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      153500                 879.43                    360                     359                  6.495                   0.13                      0                    0.25                  6.875 NEW PRAGUE             MN                                       56071 Single Family                          153500                20060601            82.97000122 PMI                                  1.00E+17                   2.625               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      400000                2375.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85027 Single Family                          400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  2.245                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                   451619.54                2969.32                    360                     359                  6.625                      0                      0                    0.25                  6.875 GROVER BEACH           CA                                       93433 Single Family                          452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      189364                1065.17                    360                     358                  6.375                      0                      0                   0.375                   6.75 RIVERVIEW              FL                                       33569 PUD                                    189364                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      650000                3453.13                    360                     360                  6.125                      0                      0                    0.25                  6.375 SAN MATEO              CA                                       94403 Single Family                          650000                20060701            79.84999847 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      134325                 755.58                    360                     359                    6.5                      0                      0                    0.25                   6.75 ORLANDO                FL                                       32828 Single Family                          134325                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   231999.98                1619.17                    360                     354                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85041 PUD                                    232000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GIII                     G03                                                      496000                3100.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 SILVER LAKES           CA                                       92342 PUD                                    496000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      650000                3927.08                    360                     360                      7                      0                      0                    0.25                   7.25 LOS ANGELES            CA                                       91364 Single Family                          650000                20060701            76.47000122 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      135076                 872.37                    360                     358                  7.375                      0                      0                   0.375                   7.75 College Park           GA                                       30349 PUD                                    135076                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      575000                3294.27                    360                     359                  6.625                      0                      0                    0.25                  6.875 UXBRIDGE               MA                                        1569 Single Family                          575000                20060601            79.30999756 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      600000                3437.50                    360                     360                  6.625                      0                      0                    0.25                  6.875 DALY CITY              CA                                       94014 2-4 Family                             600000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      476000                3371.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Los Angeles            CA                                       90008 Single Family                          476000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      150000                1074.62                    360                     360                  7.375                      0                      0                   0.375                   7.75 Orlando                FL                                       32824 Single Family                          150000                20060701            74.62999725 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      216000                1170.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 BALTIMORE              MD                                       21216 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       90640                 519.29                    360                     359                  6.625                      0                      0                    0.25                  6.875 HAPEVILLE              GA                                       30354 Single Family                           90640                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      475000                2375.00                    360                     359                   5.75                      0                      0                    0.25                      6 FONTANA                CA                                       92336 Single Family                          475000                20060601            74.66999817 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   459315.09                3216.39                    360                     358                  7.125                      0                      0                   0.375                    7.5 MONTGOMERY             TX                                       77356 Single Family                          460000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      286800                1673.00                    360                     359                   6.75                      0                      0                    0.25                      7 CHICAGO                IL                                       60630 Single Family                          286800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      267186                1586.42                    360                     359                   6.75                      0                      0                   0.375                  7.125 TWINSBURG              OH                                       44087 PUD                                    267186                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      608000                3610.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 OAK HILLS              CA                                       92344 Single Family                          608000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      495550                3200.43                    360                     358                  7.375                      0                      0                   0.375                   7.75 STOCKTON               CA                                       95209 PUD                                    495550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      130320                 800.93                    360                     359                  7.125                      0                      0                    0.25                  7.375 TAMPA                  FL                                       33614 Condominium                            130320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      162792                1017.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 Hampton                GA                                       30228 PUD                                    162792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       97650                 640.83                    360                     359                    7.5                      0                      0                   0.375                  7.875 Crawfordville          FL                                       32327 Single Family                           97650                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      104000                 628.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Baton Rouge            LA                                       70810 2-4 Family                             104000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      562000                2751.46                    360                     359                  5.625                      0                      0                    0.25                  5.875 LAVERNE                CA                                       91750 Single Family                          562000                20060601            72.51999664 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      159500                 797.50                    360                     359                   5.75                      0                      0                    0.25                      6 NAMPA                  ID                                       83651 PUD                                    159500                20060601            78.95999908 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      582897                4068.14                    360                     358                      8                      0                      0                   0.375                  8.375 Clearwater             FL                                       33764 Condominium                            582897                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      344000                2042.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 SAN JOSE               CA                                       95116 PUD                                    344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      525000                2789.06                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN MATEO              CA                                       94403 Single Family                          525000                20060601            70.94999695 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      138320                 878.91                    360                     359                  7.375                      0                      0                    0.25                  7.625 AURORA                 CO                                       80013 Single Family                          138320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      540000                3487.50                    360                     359                    7.5                      0                      0                    0.25                   7.75 SUNNYVALE              CA                                       94089 Single Family                          540000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      200000                 895.83                    360                     359                  5.125                      0                      0                    0.25                  5.375 BAKERSFIELD            CA                                       93313 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      181960                1118.30                    360                     358                      7                      0                      0                   0.375                  7.375 ATLANTA                GA                                       30331 PUD                                    181960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   273453.12                1538.17                    360                     359                  6.375                      0                      0                   0.375                   6.75 SAINT CLOUD            FL                                       34771 Single Family                          275000                20060601            61.11000061 No MI                                1.00E+17                    2.25               20090501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GIII                     G03                                                      508000                2857.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 SANTA ANA              CA                                       92704 Single Family                          508000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   147927.64                 786.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 ENGLEWOOD              CO                                       80110 Single Family                          148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      404000                2314.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 Sacramento             CA                                       95820 2-4 Family                             404000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      942000                5396.88                    360                     359                  6.625                      0                      0                    0.25                  6.875 EAST HAMPTON           NY                                       11937 Single Family                          942000                20060601            67.29000092 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      335200                1780.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 EVERGREEN              CO                                       80439 Single Family                          335200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     2700000               14343.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 LOS ANGELES            CA                                       90068 Single Family                         2700000                20060601            58.70000076 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      199072                1264.94                    360                     358                   7.25                      0                      0                   0.375                  7.625 Bowie                  MD                                       20721 Condominium                            199072                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      128800                 858.67                    360                     359                  7.625                      0                      0                   0.375                      8 Colorado Springs       CO                                       80907 Single Family                          128800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      157500                1099.22                    360                     359                      8                      0                      0                   0.375                  8.375 Homestead              FL                                       33030 2-4 Family                             157500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       77925                 535.73                    360                     359                  7.875                      0                      0                   0.375                   8.25 Janesville             WI                                       53548 2-4 Family                              77925                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                       90360                 480.04                    360                     359                  6.125                      0                      0                    0.25                  6.375 LITTLETON              CO                                       80127 Condominium                             90360                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      438400                2831.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 SAN DIEGO              CA                                       92105 Single Family                          438400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      109840                 606.41                    360                     359                  6.375                      0                      0                    0.25                  6.625 LITTLETON              CO                                       80127 Condominium                            109840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      408800                2682.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89148 Single Family                          408800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    607199.5                3921.50                    360                     359                    7.5                      0                      0                    0.25                   7.75 MISSION VIEJO          CA                                       92692 PUD                                    607200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      183200                 992.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 ALBUQUERQUE            NM                                       87106 Single Family                          183200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      228200                1497.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tucson                 AZ                                       85711 Single Family                          228200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      750000                4218.75                    360                     359                    6.5                      0                      0                    0.25                   6.75 EL CAJON               CA                                       92019 Single Family                          750000                20060601            72.12000275 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      400000                2541.67                    360                     359                  7.375                      0                      0                    0.25                  7.625 HENDERSON              NV                                       89044 PUD                                    400000                20060601            78.15000153 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       75120                 492.98                    360                     357                    7.5                      0                      0                   0.375                  7.875 Mc Comb                OH                                       45858 Single Family                           75120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      457500                2144.53                    360                     359                  5.375                      0                      0                    0.25                  5.625 SEASIDE                CA                                       93955 Single Family                          457500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      278464                1740.40                    360                     359                   7.25                      0                      0                    0.25                    7.5 HENDERSON              NV                                       89044 PUD                                    278464                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      216000                1507.50                    360                     359                      8                      0                      0                   0.375                  8.375 Laveen                 AZ                                       85339 PUD                                    216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                   132654.52                 862.64                    360                     357                  6.375                      0                      0                   0.375                   6.75 Cocoa                  FL                                       32927 Single Family                          133000                20060401            48.36000061 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      464000                2658.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 SPRINGFIELD            VA                                       22150 Single Family                          464000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      230400                1248.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89148 PUD                                    230400                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      528000                2750.00                    360                     359                      6                      0                      0                    0.25                   6.25 PLEASANT HILL          CA                                       94523 Single Family                          528000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      215200                1031.17                    360                     359                    5.5                      0                      0                    0.25                   5.75 PHOENIX                AZ                                       85041 PUD                                    215200                20060601            86.08000183 Radian Guaranty                      1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   208622.11                1108.30                    360                     357                      6                      0                      0                   0.375                  6.375 Golden                 CO                                       80401 PUD                                    406000                20060401                     70 No MI                                1.00E+17                   2.375               20080301                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                      116000                 772.37                    360                     358                  7.615                      0                      0                   0.375                   7.99 BARSTOW                CA                                       92311 Single Family                          116000                20060501                     80 No MI                                                            2.25               20110401                  12.99                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                      425000                2302.08                    360                     359                   6.25                      0                      0                    0.25                    6.5 DENVER                 CO                                       80204 Condominium                            425000                20060601            73.91000366 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      178400                1022.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 ALOHA                  OR                                       97006 Single Family                          178400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      188000                1312.08                    360                     358                      8                      0                      0                   0.375                  8.375 Ellicott City          MD                                       21042 Single Family                          188000                20060501                     80 No MI                                                            2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      452000                2589.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 KAPAA                  HI                                       96746 Single Family                          452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                    998273.2                6485.98                    360                     358                  6.375                      0                      0                   0.375                   6.75 Highland               CA                                       92346 Single Family                         1000000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                      564000                2820.00                    360                     359                   5.75                      0                      0                    0.25                      6 SALINAS                CA                                       93907 Single Family                          564000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   203815.58                1289.42                    360                     359                   6.25                      0                      0                    0.25                    6.5 PORTLAND               OR                                       97236 Single Family                          204000                20060601            58.29000092 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      426400                2354.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 VISTA                  CA                                       92083 Single Family                          426400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                       81750                 493.91                    360                     358                  6.875                      0                      0                   0.375                   7.25 ARLINGTON              TX                                       76010 2-4 Family                              81750                20060501            71.08999634 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      220000                1375.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 WASHINGTON             DC                                       20002 Condominium                            220000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      186900                1246.00                    360                     358                  7.625                      0                      0                   0.375                      8 Monroe                 WA                                       98272 Single Family                          186900                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   231505.58                1662.08                    360                     357                  7.375                      0                      0                   0.375                   7.75 DUNNELLON              FL                                       34433 Single Family                          232000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      200000                1145.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 CEDAR SPRINGS          MI                                       49319 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1950000               10968.75                    360                     359                    6.5                      0                      0                    0.25                   6.75 ANAHOLA                HI                                       96703 Single Family                         1950000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   140969.31                 880.28                    360                     359                  6.125                      0                      0                    0.25                  6.375 DALLAS                 TX                                       75238 Single Family                          141100                20060601            78.38999939 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                   524799.33                3389.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 SANTA ANA              CA                                       92704 Single Family                          524800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      504000                3517.50                    360                     358                      8                      0                      0                   0.375                  8.375 WEST COVINA            CA                                       91790 2-4 Family                             504000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   280488.41                1577.75                    360                     355                  6.375                      0                      0                   0.375                   6.75 ROMOLAND               CA                                       92585 Single Family                          283782                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G03                                                   511525.79                3194.21                    360                     359                  6.125                      0                      0                    0.25                  6.375 LITCHFIELD PARK        AZ                                       85340 Single Family                          512000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      155950                 893.46                    360                     355                    6.5                      0                      0                   0.375                  6.875 Winslow                NJ                                        8095 PUD                                    155950                20060201            72.19999695 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                    796939.9                4925.74                    360                     356                  5.875                      0                      0                   0.375                   6.25 Naples                 FL                                       34108 Condominium                            800000                20060301                     64 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      464475                2661.05                    360                     359                  6.625                      0                      0                    0.25                  6.875 VENTURA                CA                                       93003 Condominium                            464475                20060601            79.94000244 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      458800                2437.38                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN DIEGO              CA                                       92124 Single Family                          458800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      735375                3983.28                    360                     359                   6.25                      0                      0                    0.25                    6.5 MARYSVILLE             WA                                       98270 Single Family                          735375                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      359900                2211.89                    360                     358                      7                      0                      0                   0.375                  7.375 FAIRFAX                VA                                       22030 Condominium                            359900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      251100                1360.12                    360                     358                  6.125                      0                      0                   0.375                    6.5 FOOTHILLS RANCH AREA   CA                                       92610 Condominium                            251100                20060501            79.98999786 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                   487628.68                3370.49                    360                     359                  7.125                      0                      0                    0.25                  7.375 MOUNTAIN VIEW          CA                                       94043 Single Family                          488000                20060601            65.06999969 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      517600                2803.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 HUNTINGTON BEACH       CA                                       92647 Single Family                          517600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      975000                5382.81                    360                     359                  6.375                      0                      0                    0.25                  6.625 PINECREST              FL                                       33156 Single Family                          975000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      157652                 870.37                    360                     359                   6.25                      0                      0                   0.375                  6.625 LOCUST GROVE           GA                                       30248 PUD                                    157652                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      580000                3322.92                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90015 Condominium                            580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      253600                1664.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 LAKE HAVASU CITY       AZ                                       86404 2-4 Family                             253600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      544000                3173.33                    360                     359                   6.75                      0                      0                    0.25                      7 SAN JOSE               CA                                       95132 Single Family                          544000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      452000                2542.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN JOSE               CA                                       95136 Condominium                            452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      275334                1778.20                    360                     359                  7.375                      0                      0                   0.375                   7.75 MARICOPA               AZ                                       85239 PUD                                    275334                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      218400                1365.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ABINGDON               MD                                       21009 Townhouse                              218400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   313590.09                1894.61                    360                     358                  6.875                      0                      0                   0.375                   7.25 MESA                   AZ                                       85208 PUD                                    313600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      135000                 829.69                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85018 Single Family                          135000                20060601            45.75999832 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      384000                2120.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 Atlanta                GA                                       30350 Single Family                          384000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      145958                 881.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 Franklin               OH                                       45005 PUD                                    145958                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      158400                1122.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 OCALA                  FL                                       34473 Single Family                          158400                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      345600                2412.00                    360                     359                      8                      0                      0                   0.375                  8.375 Los Angeles            CA                                       90047 Single Family                          345600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   219978.14                1168.63                    360                     359                      6                      0                      0                   0.375                  6.375 Jacksonville           NC                                       28540 PUD                                    220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      538844                3536.16                    360                     358                    7.5                      0                      0                   0.375                  7.875 Clarksburg             MD                                       20871 PUD                                    538844                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                     1500000                9218.75                    360                     359                  7.125                      0                      0                    0.25                  7.375 DIAMOND BAR            CA                                       91765 PUD                                   1500000                20060601            68.18000031 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   276165.43                1380.83                    360                     356                  5.625                      0                      0                   0.375                      6 Phoenix                AZ                                       85048 Single Family                          276250                20060301                     65 No MI                                1.00E+17                    2.25               20110201                     11                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G03                                                      874000                5280.42                    360                     359                      7                      0                      0                    0.25                   7.25 WILTON                 CA                                       95693 PUD                                    874000                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                       60750                 329.06                    360                     357                  6.125                      0                      0                   0.375                    6.5 Arlington              TX                                       76014 Single Family                           60750                20060401            69.98999786 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                      492000                2870.00                    360                     359                   6.75                      0                      0                    0.25                      7 SOUTHWEST RANCHES      FL                                       33331 Single Family                          492000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   631455.86                4099.14                    360                     359                    6.5                      0                      0                    0.25                   6.75 VALLEJO                CA                                       94591 Single Family                          632000                20060601            64.16000366 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      141519                 796.04                    360                     359                  6.375                      0                      0                   0.375                   6.75 MAGNA                  UT                                       84044 Single Family                          141519                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      650000                3656.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 MISSION VIEJO          CA                                       92692 PUD                                    650000                20060601            59.63000107 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      642000                3678.13                    360                     359                  6.625                      0                      0                    0.25                  6.875 WALNUT CREEK           CA                                       94595 Single Family                          642000                20060601            65.84999847 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      444800                2502.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 RIVERSIDE              CA                                       92504 Single Family                          444800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      293840                1469.20                    360                     358                  5.625                      0                      0                   0.375                      6 Dacula                 GA                                       30019 PUD                                    293840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      850000                4692.71                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAGUNA BEACH           CA                                       92651 PUD                                    850000                20060601            48.56999969 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      471920                2408.76                    360                     359                  5.875                      0                      0                    0.25                  6.125 MOUNTAIN HOUSE         CA                                       95391 PUD                                    471920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      881250                5048.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 TUSTIN                 CA                                       92782 PUD                                    881250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   763358.14                5018.94                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90056 Single Family                          764000                20060601            62.11000061 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      602900                3328.51                    360                     359                  6.375                      0                      0                    0.25                  6.625 KELLER                 TX                                       76248 PUD                                    602900                20060601            73.98000336 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      440000                2383.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 ELK GROVE              CA                                       95757 Single Family                          440000                20060601            76.12000275 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      460000                2587.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 OXNARD                 CA                                       93036 Single Family                          460000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      132300                 813.09                    360                     358                      7                      0                      0                   0.375                  7.375 FAIRBURN               GA                                       30213 PUD                                    132300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   301752.45                2009.21                    360                     359                  6.625                      0                      0                   0.375                      7 LOS ANGELES            CA                                       90003 2-4 Family                             302000                20060601            64.26000214 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      560000                3208.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 SAMMAMISH              WA                                       98075 PUD                                    560000                20060601            78.31999969 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      494712                2834.29                    360                     359                  6.625                      0                      0                    0.25                  6.875 CORONA                 CA                                       92880 Single Family                          494712                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      124000                 736.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 ACWORTH                GA                                       30101 PUD                                    124000                20060501                     80 No MI                                                            2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      215920                1371.99                    360                     359                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20110 Single Family                          215920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   272305.44                1724.28                    360                     358                  6.125                      0                      0                   0.375                    6.5 Canton                 GA                                       30114 PUD                                    272800                20060501            52.47000122 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       94899                 622.77                    360                     359                    7.5                      0                      0                   0.375                  7.875 GREEN MOUNTAIN FALLS   CO                                       80819 Single Family                           94899                20060601            79.15000153 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      120000                 687.50                    360                     356                    6.5                      0                      0                   0.375                  6.875 SUMMERFIELD            FL                                       34491 PUD                                    120000                20060301            50.77000046 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      612000                3378.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 MERCED                 CA                                       95340 Single Family                          612000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      953000                4765.00                    360                     359                   5.75                      0                      0                    0.25                      6 WESTLAKE VILLAGE       CA                                       91361 PUD                                    953000                20060601            59.56000137 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      425000                2656.25                    360                     360                  7.125                      0                      0                   0.375                    7.5 BRADENTON              FL                                       34208 PUD                                    425000                20060701            51.83000183 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      672000                3780.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN FRANCISCO          CA                                       94134 Single Family                          672000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      537000                3020.63                    360                     360                    6.5                      0                      0                    0.25                   6.75 WASHINGTON             DC                                       20002 Single Family                          537000                20060701            76.05999756 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      519550                3355.43                    360                     359                    7.5                      0                      0                    0.25                   7.75 TRACY                  CA                                       95304 Single Family                          519550                20060601            76.97000122 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      468000                2583.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 RIVERSIDE              CA                                       92503 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      528000                3025.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 GUERNEVILLE            CA                                       95446 Single Family                          528000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      424000                2429.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 MONROVIA               CA                                       91016 Single Family                          424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      108000                 607.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 PLANTATION             FL                                       33313 Condominium                            108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      480000                2650.00                    360                     359                  6.375                      0                      0                    0.25                  6.625 SANTA ANA              CA                                       92707 Single Family                          480000                20060601            77.41999817 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      130000                 880.21                    360                     358                   7.75                      0                      0                   0.375                  8.125 MEDFORD                OR                                       97501 Single Family                          130000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      637500                3121.09                    360                     359                  5.625                      0                      0                    0.25                  5.875 SAN FRANCISCO          CA                                       94105 Condominium                            637500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      469755                2642.37                    360                     358                    6.5                      0                      0                    0.25                   6.75 MURRIETA               CA                                       92563 Single Family                          469755                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      329600                1957.00                    360                     357                   6.75                      0                      0                   0.375                  7.125 Olney                  MD                                       20832 PUD                                    329600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                     1430000                7894.79                    360                     358                  6.375                      0                      0                    0.25                  6.625 BETHESDA               MD                                       20814 Single Family                         1430000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      596000                3476.67                    360                     360                   6.75                      0                      0                    0.25                      7 CORONA                 CA                                       92883 PUD                                    596000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      464000                2658.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 SANTA ANA              CA                                       92704 Single Family                          464000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      468000                2843.62                    360                     360                  5.875                      0                      0                    0.25                  6.125 CORONA                 CA                                       92880 Single Family                          468000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      172816                1026.10                    360                     358                   6.75                      0                      0                   0.375                  7.125 Atlanta                GA                                       30331 PUD                                    172816                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      534400                2894.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 SIERRA MADRE           CA                                       91024 Single Family                          534400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   1805999.3                8277.50                    360                     360                   5.25                      0                      0                    0.25                    5.5 BEVERLY HILLS          CA                                       90210 Single Family                       1805999.3                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      465608                2279.54                    360                     360                  5.625                      0                      0                    0.25                  5.875 RIVERBANK              CA                                       95367 Single Family                          465608                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      335200                1885.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Dumont                 NJ                                        7628 Single Family                          335200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      567600                3488.38                    360                     359                  7.125                      0                      0                    0.25                  7.375 STUDIO CITY            CA                                       91602 Condominium                            567600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      164096                 991.41                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30331 PUD                                    164096                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      194000                1293.33                    360                     359                  7.625                      0                      0                   0.375                      8 STAFFORD               VA                                       22554 Townhouse                              194000                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      101592                 719.61                    360                     359                  8.125                      0                      0                   0.375                    8.5 Grand Prairie          TX                                       75052 PUD                                    101592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      270700                1889.26                    360                     359                      8                      0                      0                   0.375                  8.375 ARLINGTON              MA                                        2474 Single Family                          270700                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      122732                 767.08                    360                     358                  7.125                      0                      0                   0.375                    7.5 FORT MILL              SC                                       29715 PUD                                    122732                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       60000                 375.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Bay Minette            AL                                       36507 Single Family                           60000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      206800                1141.71                    360                     358                   6.25                      0                      0                   0.375                  6.625 North Las Vegas        NV                                       89081 PUD                                    206800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     44048.1                 312.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 Richmond               VA                                       23222 Single Family                           44080                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      224000                1490.28                    360                     360                  6.625                      0                      0                   0.375                      7 South Elgin            IL                                       60177 Single Family                          224000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                    40610.59                 287.65                    360                     359                   7.25                      0                      0                   0.375                  7.625 Richmond               VA                                       23231 Single Family                           40640                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   114225.37                 790.13                    360                     358                      7                      0                      0                   0.375                  7.375 Corpus Christi         TX                                       78411 Single Family                          114400                20060501                     80 No MI                                1.00E+17                    5.03               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      343200                2145.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 FRANKLIN               TN                                       37067 PUD                                    343200                20060501            79.80999756 No MI                                1.00E+17                    2.25               20110401                   12.5                  4.655                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      180000                 993.75                    360                     358                   6.25                      0                      0                   0.375                  6.625 Cocoa                  FL                                       32927 PUD                                    180000                20060501            79.88999939 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      189050                1043.71                    360                     358                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89129 Condominium                            189050                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      307200                1760.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Austin                 TX                                       78732 PUD                                    307200                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                    56857.76                 397.85                    360                     359                  7.125                      0                      0                   0.375                    7.5 DETROIT                MI                                       48228 Single Family                           56900                20060601            69.38999939 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                       53600                 329.42                    360                     359                      7                      0                      0                   0.375                  7.375 Scott City             MO                                       63780 Single Family                           53600                20060601                     80 No MI                                1.00E+17                   2.375               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   299894.76                2030.54                    360                     357                   7.75                      0                      0                   0.375                  8.125 AURORA                 CO                                       80010 2-4 Family                             300000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                    599690.7                4341.61                    360                     358                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30305 Condominium                            600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360401 AFL2
GII                      G03                                                    511594.6                2877.72                    360                     356                  6.375                      0                      0                   0.375                   6.75 Reno                   NV                                       89521 Single Family                          513600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      324000                1721.25                    360                     358                      6                      0                      0                   0.375                  6.375 FORT MYERS             FL                                       33908 Condominium                            324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      140540                 746.62                    360                     358                      6                      0                      0                   0.375                  6.375 Jacksonville           FL                                       32259 Condominium                            140540                20060501            77.83999634 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      145600                 940.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Conshohocken           PA                                       19428 Single Family                          145600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                   115110.13                 785.87                    360                     359                  6.875                      0                      0                   0.375                   7.25 Jonesboro              GA                                       30236 Single Family                          115200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      150000                 843.75                    360                     357                  6.375                      0                      0                   0.375                   6.75 Bluffton               SC                                       29910 PUD                                    150000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   350316.62                2189.48                    360                     358                  7.125                      0                      0                   0.375                    7.5 Plano                  TX                                       75093 PUD                                    351000                20060501            78.87999725 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      169050                 950.91                    360                     358                  6.375                      0                      0                   0.375                   6.75 LAWRENCEVILLE          GA                                       30043 PUD                                    169050                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      289500                2020.47                    360                     358                      8                      0                      0                   0.375                  8.375 CASTLE ROCK            CO                                       80109 Single Family                          289500                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      150000                 859.38                    360                     359                    6.5                      0                      0                   0.375                  6.875 Arlington              VA                                       22207 Single Family                          150000                20060601            16.85000038 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      417000                2345.63                    360                     359                  6.375                      0                      0                   0.375                   6.75 Chicago                IL                                       60612 2-4 Family                             417000                20060601            64.15000153 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       66912                 446.08                    360                     358                  7.625                      0                      0                   0.375                      8 CINCINNATI             OH                                       45231 Single Family                           66912                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      372000                2518.75                    360                     359                   7.75                      0                      0                   0.375                  8.125 Santa Rosa             CA                                       95401 PUD                                    372000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123200                 872.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 TAMPA                  FL                                       33616 Condominium                            123200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      241600                1560.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 District Heights       MD                                       20747 Single Family                          241600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      167192                1044.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Dundee                 FL                                       33838 PUD                                    167192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      640000                4533.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 Newark                 CA                                       94560 2-4 Family                             640000                20060701                     80 No MI                                                            2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                       78000                 463.13                    360                     359                   6.75                      0                      0                   0.375                  7.125 Littleton              CO                                       80123 Condominium                             78000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      314350                1964.69                    360                     358                  7.125                      0                      0                   0.375                    7.5 Los Angeles            CA                                       90062 Single Family                          314350                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      168208                1016.26                    360                     358                  6.875                      0                      0                   0.375                   7.25 Buckeye                AZ                                       85326 Single Family                          168208                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   186740.86                1422.86                    360                     358                      8                      0                      0                   0.375                  8.375 LOWELL                 MA                                        1852 Single Family                          187200                20060501            78.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      417000                2389.06                    360                     359                    6.5                      0                      0                   0.375                  6.875 N. FORT MYERS          FL                                       33903 PUD                                    417000                20060601                  71.75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       90750                 605.00                    360                     357                  7.625                      0                      0                   0.375                      8 Griffin                GA                                       30224 Single Family                           90750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      265000                1380.21                    360                     358                  5.875                      0                      0                   0.375                   6.25 DACULA                 GA                                       30019 Single Family                          265000                20060501            75.70999908 No MI                                1.00E+17                    2.25               20130401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GI                       G02                                                      175471                1151.53                    360                     357                    7.5                      0                      0                   0.375                  7.875 Fort Worth             TX                                       76179 PUD                                    175471                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      173879                1014.29                    360                     358                  6.625                      0                      0                   0.375                      7 AUBURN                 GA                                       30011 PUD                                    173879                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      199920                1145.37                    360                     357                    6.5                      0                      0                   0.375                  6.875 Douglasville           GA                                       30134 Single Family                          199920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      108000                 585.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 BONNIE                 UT                                       84058 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      156000                 926.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85023 Single Family                          156000                20060601            63.66999817 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      105000                 667.19                    360                     358                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32810 Single Family                          105000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      606400                4042.67                    360                     359                  7.625                      0                      0                   0.375                      8 Tarzana                CA                                       91356 Single Family                          606400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      244800                1606.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 Atlanta                GA                                       30324 2-4 Family                             244800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      107463                 716.42                    360                     359                  7.625                      0                      0                   0.375                      8 Cypress                TX                                       77433 PUD                                    107463                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      288000                1890.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 MODESTO                CA                                       95358 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      183368                1146.05                    360                     358                  7.125                      0                      0                   0.375                    7.5 AUBURN                 GA                                       30011 Single Family                          183368                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      208000                1191.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 Kissimmee              FL                                       34746 PUD                                    208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      219200                1187.33                    360                     359                  6.125                      0                      0                   0.375                    6.5 Columbia               SC                                       29205 Single Family                          219200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      976000                6405.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 TUSTIN                 CA                                       92782 Single Family                          976000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      134000                 893.33                    360                     358                  7.625                      0                      0                   0.375                      8 STOCKBRIDGE            GA                                       30281 PUD                                    134000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    93521.36                 614.89                    360                     359                    6.5                      0                      0                   0.375                  6.875 PUEBLO WEST            CO                                       81007 Single Family                           93600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   107927.53                 792.47                    360                     359                  7.625                      0                      0                   0.375                      8 TAMPA                  FL                                       33604 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      160000                 866.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 SPRINGVILLE            UT                                       84663 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      101500                 676.67                    360                     358                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85035 Single Family                          101500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      229425                1338.31                    360                     360                  6.625                      0                      0                   0.375                      7 San Diego              CA                                       92116 Condominium                            229425                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      236000                1647.08                    360                     358                      8                      0                      0                   0.375                  8.375 WADING RIVER           NY                                       11792 Single Family                          236000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      153600                 848.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 Spring Hill            FL                                       34606 PUD                                    153600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      277500                1705.47                    360                     359                  7.125                      0                      0                    0.25                  7.375 BRIDGEPORT             CT                                        6606 2-4 Family                             277500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      115150                 647.72                    360                     358                  6.375                      0                      0                   0.375                   6.75 Aldie                  VA                                       20105 Single Family                          115150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   139965.65                 802.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 BILLINGS               MT                                       59102 Single Family                          140000                20060601            72.54000092 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      124000                 826.67                    360                     357                  7.625                      0                      0                   0.375                      8 Tampa                  FL                                       33607 2-4 Family                             124000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      195000                1178.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 MASHPEE                MA                                        2649 Single Family                          195000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    49294.72                 353.91                    360                     357                  7.375                      0                      0                   0.375                   7.75 Newark                 OH                                       43055 Single Family                           49400                20060401            79.68000031 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                     52390.9                 380.66                    360                     357                    7.5                      0                      0                   0.375                  7.875 Dallas                 TX                                       75217 Single Family                           52500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    97784.72                 693.64                    360                     357                   7.25                      0                      0                   0.375                  7.625 Oak Lawn               IL                                       60453 Condominium                             98000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      216240                1148.78                    360                     359                  6.125                      0                      0                    0.25                  6.375 KENNESAW               GA                                       30144 PUD                                    216240                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      220000                1100.00                    360                     359                   5.75                      0                      0                    0.25                      6 SMYRNA                 GA                                       30080 Condominium                            220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      144800                1025.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 ATLANTA                GA                                       30311 Townhouse                              144800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      117600                 649.25                    360                     359                  6.375                      0                      0                    0.25                  6.625 LARGO                  FL                                       33770 Single Family                          117600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      417000                2606.25                    360                     357                  7.125                      0                      0                   0.375                    7.5 San Jose               CA                                       95117 PUD                                    417000                20060401            77.22000122 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      190392                1170.12                    360                     359                  7.125                      0                      0                    0.25                  7.375 COCONUT CREEK          FL                                       33073 Condominium                            190392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      150000                1078.13                    360                     359                   8.25                      0                      0                   0.375                  8.625 ORLANDO                FL                                       32832 Condominium                            150000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      200000                1145.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 EVERETT                WA                                       98201 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      212000                1126.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 MERCER ISLAND          WA                                       98040 Condominium                            212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      298400                1678.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 SACRAMENTO             CA                                       95829 Single Family                          298400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      168745                 966.77                    360                     359                  6.625                      0                      0                    0.25                  6.875 PHOENIX                AZ                                       85037 Condominium                            168745                20060601            79.81999969 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      201000                1214.38                    360                     359                   6.52                   0.48                      0                    0.25                   7.25 HONOLULU               HI                                       96826 Condominium                            201000                20060601            88.55000305 Mortgage Guaranty In                 1.00E+17                   2.875               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      199200                1224.25                    360                     358                      7                      0                      0                   0.375                  7.375 MESA                   AZ                                       85202 PUD                                    199200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.145                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      151120                 865.79                    360                     359                  6.625                      0                      0                    0.25                  6.875 LYNNWOOD               WA                                       98087 Condominium                            151120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      111920                 641.21                    360                     358                  6.625                      0                      0                    0.25                  6.875 PHOENIX                AZ                                       85037 Condominium                            111920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      508000                3545.42                    360                     358                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32836 PUD                                    508000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      434300                2850.09                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pasadena               CA                                       91101 Condominium                            434300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      114400                 774.58                    360                     358                   7.75                      0                      0                   0.375                  8.125 CINCINNATI             OH                                       45240 Single Family                          114400                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      113700                 639.56                    360                     359                  6.375                      0                      0                   0.375                   6.75 Denver                 CO                                       80203 Condominium                            113700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       80750                 462.63                    360                     359                  6.625                      0                      0                    0.25                  6.875 BLYTHE                 CA                                       92225 Single Family                           80750                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   107069.27                 704.56                    360                     358                    6.5                      0                      0                   0.375                  6.875 LITCHFIELD             MN                                       55355 Single Family                          107250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      401000                2255.63                    360                     358                  6.375                      0                      0                   0.375                   6.75 Sykesville             MD                                       21784 Single Family                          401000                20060501            67.41000366 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   221303.08                1550.86                    360                     357                  7.125                      0                      0                   0.375                    7.5 Streamwood             IL                                       60107 Condominium                            221800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      370400                2315.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Modesto                CA                                       95356 Single Family                          370400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      134500                 644.48                    360                     357                  5.375                      0                      0                   0.375                   5.75 CUMMING                GA                                       30040 PUD                                    134500                20060401            79.97000122 No MI                                1.00E+17                    2.25               20110301                  10.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      159992                 833.29                    360                     359                      6                      0                      0                    0.25                   6.25 ORLANDO                FL                                       32822 Condominium                            159992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      324000                1788.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 COMTPON                CA                                       90221 Single Family                          324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      188000                 979.17                    360                     359                      6                      0                      0                    0.25                   6.25 SACRAMENTO             CA                                       95820 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      210000                1071.88                    360                     359                  5.875                      0                      0                    0.25                  6.125 SACRAMENTO             CA                                       95828 Single Family                          210000                20060601            66.87999725 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      177600                 925.00                    360                     359                      6                      0                      0                    0.25                   6.25 SAINT LOUIS PARK       MN                                       55426 Single Family                          177600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                       52000                 319.58                    360                     359                      7                      0                      0                   0.375                  7.375 Baton Rouge            LA                                       70810 2-4 Family                              52000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      206000                1008.54                    360                     359                  5.625                      0                      0                    0.25                  5.875 TAMPA                  FL                                       33617 Single Family                          206000                20060601            79.83999634 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      924400                6066.38                    360                     360                    7.5                      0                      0                   0.375                  7.875 Downey                 CA                                       90241 Single Family                          924400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       77000                 545.42                    360                     360                  8.125                      0                      0                   0.375                    8.5 PLANO                  TX                                       75074 Single Family                           77000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      533000                2720.52                    360                     358                  5.875                      0                      0                    0.25                  6.125 SAN DIMAS              CA                                       91773 PUD                                    533000                20060501            78.37999725 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                    374721.7                2622.05                    360                     359                   7.25                      0                      0                    0.25                    7.5 SANTA PAULA            CA                                       93060 2-4 Family                             375000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      162740                1068.39                    360                     358                  7.503                      0                      0                   0.375                  7.878 Dallas                 TX                                       75214 2-4 Family                             162740                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.878                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      532000                2881.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 WATSONVILLE            CA                                       95076 Single Family                          532000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      210000                1181.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 FONTANA                CA                                       92335 Single Family                          210000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      174930                1075.09                    360                     358                      7                      0                      0                   0.375                  7.375 Croydon                PA                                       19021 Single Family                          174930                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      650000                3994.79                    360                     359                  7.125                      0                      0                    0.25                  7.375 MANTECA                CA                                       95337 Single Family                          650000                20060601            78.79000092 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      200000                1062.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 BOLINGBROOK            IL                                       60440 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                    469703.2                2397.44                    360                     359                  5.875                      0                      0                    0.25                  6.125 LUCAS                  TX                                       75002 Single Family                        469703.2                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      103200                 591.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Biglerville            PA                                       17307 Single Family                          103200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      420000                2056.25                    360                     359                  5.625                      0                      0                    0.25                  5.875 PACOIMA                CA                                       91331 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   119556.17                 642.58                    360                     359                   4.75                      0                      0                    0.25                      5 ORLANDO                FL                                       32810 Single Family                          119700                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     10                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   107865.27                 820.88                    360                     358                      8                      0                      0                   0.375                  8.375 ALLENTOWN              PA                                       18102 2-4 Family                             108000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      600000                3437.50                    360                     359                  6.625                      0                      0                    0.25                  6.875 HUNTINGTON BEACH       CA                                       92648 Single Family                          600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      184000                 958.33                    360                     359                      6                      0                      0                    0.25                   6.25 GAINESVILLE            FL                                       32608 PUD                                    184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      122800                 665.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32803 Condominium                            122800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                   450642.69                3145.11                    360                     358                      8                      0                      0                   0.375                  8.375 Waddell                AZ                                       85355 PUD                                    450800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      503992                2887.45                    360                     358                    6.5                      0                      0                   0.375                  6.875 SACRAMENTO             CA                                       95829 Single Family                          503992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      322500                2250.78                    360                     358                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89131 PUD                                    322500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   153031.33                1006.15                    360                     359                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32821 Condominium                            153160                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      156000                 845.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 HUDSON                 OH                                       44236 Single Family                          156000                20060601                     78 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      451500                2542.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 FULLERTON              CA                                       92833 Single Family                          452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      166318                1074.14                    360                     359                    7.5                      0                      0                    0.25                   7.75 LAS VEGAS              NV                                       89103 Condominium                            166318                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      455200                2560.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 OAK PARK               CA                                       91377 PUD                                    455200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      300000                1750.00                    360                     359                   6.75                      0                      0                    0.25                      7 CARSON                 CA                                       90746 Single Family                          300000                20060601            49.18000031 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      480000                2750.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 VENTURA                CA                                       93003 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      110800                 634.79                    360                     359                  6.625                      0                      0                    0.25                  6.875 BANDERA                TX                                       78003 PUD                                    110800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      165920                 933.30                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89103 Condominium                            165920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      292000                1825.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LANHAM                 MD                                       20706 Single Family                          292000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      248000                1550.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Palmdale               CA                                       93552 Single Family                          248000                20060601                     80 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G01                                                      191920                 919.62                    360                     359                    5.5                      0                      0                    0.25                   5.75 SALT LAKE CITY         UT                                       84106 Single Family                          191920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   384488.45                2062.84                    360                     359                  6.125                      0                      0                    0.25                  6.375 MIAMI                  FL                                       33133 Condominium                            388300                20060601            68.23999786 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      330000                2303.13                    360                     357                      8                      0                      0                   0.375                  8.375 Sylmar                 CA                                       91342 Single Family                          330000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      180000                1031.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 Chandler               AZ                                       85225 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    72758.11                 572.72                    360                     359                  8.375                      0                      0                   0.375                   8.75 EUCLID                 OH                                       44132 Single Family                           72800                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  14.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      184000                1284.17                    360                     357                      8                      0                      0                   0.375                  8.375 LITTLETON              CO                                       80122 Single Family                          184000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      408000                2125.00                    360                     359                      6                      0                      0                    0.25                   6.25 CHULA VISTA            CA                                       91910 Condominium                            408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      245600                1586.17                    360                     357                  7.375                      0                      0                   0.375                   7.75 San Bernardino         CA                                       92411 Single Family                          245600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      372600                1785.38                    360                     359                   5.37                   0.13                      0                    0.25                   5.75 APOPKA                 FL                                       32712 PUD                                    372600                20060601            84.68000031 PMI                                  1.00E+17                   2.625               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   158678.65                 986.83                    360                     358                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89128 Condominium                            158800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  2.245                       1 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360401 AFL2
GI                       G03                                                      240000                1500.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 RIVERDALE              MD                                       20737 Single Family                          240000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      172576                 970.74                    360                     359                    6.5                      0                      0                    0.25                   6.75 MOUNT PLEASANT         SC                                       29466 Condominium                            172576                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      125000                 677.08                    360                     359                   6.25                      0                      0                    0.25                    6.5 HOLLYWOOD              FL                                       33024 Single Family                          125000                20060601            45.45000076 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      850000                5223.96                    360                     359                      7                      0                      0                   0.375                  7.375 Fort Lee               NJ                                        7024 Single Family                          850000                20060601            54.49000168 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      251950                1732.16                    360                     358                      8                      0                      0                    0.25                   8.25 HOLLYWOOD              FL                                       33020 2-4 Family                             251950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   427622.39                2740.53                    360                     359                  6.375                      0                      0                    0.25                  6.625 KAPAA                  HI                                       96746 Single Family                          428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      320000                1766.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 SACRAMENTO             CA                                       95835 Single Family                          320000                20060601            78.05000305 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   127208.04                 881.30                    360                     356                      7                      0                      0                   0.375                  7.375 TAMPA                  FL                                       33647 Condominium                            127600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      130850                 817.81                    360                     358                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85040 Single Family                          130850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      110400                 747.50                    360                     356                   7.75                      0                      0                   0.375                  8.125 Arvada                 CO                                       80002 Single Family                          110400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    63820.02                 464.04                    360                     357                    7.5                      0                      0                   0.375                  7.875 Houston                TX                                       77009 Single Family                           64000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      268500                1482.34                    360                     359                  6.375                      0                      0                    0.25                  6.625 DAVENPORT              FL                                       33896 PUD                                    268500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      199000                1057.19                    360                     358                      6                      0                      0                   0.375                  6.375 LORAIN                 OH                                       44053 PUD                                    199000                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    89808.98                 652.53                    360                     357                    7.5                      0                      0                   0.375                  7.875 LITHONIA               GA                                       30058 Townhouse                               89996                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      320000                2066.67                    360                     359                    7.5                      0                      0                    0.25                   7.75 NORTHVILLE             MI                                       48167 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      190320                1189.50                    360                     359                   7.25                      0                      0                    0.25                    7.5 ORLANDO                FL                                       32837 Condominium                            190320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      212000                1413.33                    360                     353                  7.625                      0                      0                   0.375                      8 SANTEE                 CA                                       92071 Condominium                            212000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                     14                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GIII                     G02                                                      208000                1300.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 HAYDEN                 ID                                       83835 Single Family                          208000                20060601            94.98000336 Radian Guaranty                      1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      288000                1890.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 CHEVERLY               MD                                       20784 Single Family                          288000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      417000                2562.81                    360                     359                  7.125                      0                      0                    0.25                  7.375 SIMI VALLEY            CA                                       93063 Single Family                          417000                20060601                   69.5 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      148500                 850.78                    360                     358                  6.625                      0                      0                    0.25                  6.875 BUFFALO GROVE          IL                                       60089 Condominium                            148800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      183000                1181.87                    360                     357                  7.375                      0                      0                   0.375                   7.75 Indian Hills           CO                                       80454 Single Family                          183000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      183260                1011.75                    360                     358                   6.25                      0                      0                   0.375                  6.625 CANAL FULTON           OH                                       44614 PUD                                    183260                20060501                     80 No MI                                                            2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   415464.08                2628.39                    360                     359                   6.25                      0                      0                    0.25                    6.5 MIRAMAR BEACH          FL                                       32550 PUD                                    415840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       78800                 426.83                    360                     358                   6.25                      0                      0                    0.25                    6.5 SOUTHAVEN              MS                                       38671 Single Family                           78800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      198000                1175.63                    360                     360                   6.75                      0                      0                   0.375                  7.125 North Port             FL                                       34287 Single Family                          198000                20060701            76.44999695 No MI                                                            2.25               20110601                 12.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      130320                 665.18                    360                     359                  5.875                      0                      0                    0.25                  6.125 FERNANDINA BEACH       FL                                       32034 Condominium                            130320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      125600                 889.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 ATLANTA                GA                                       30311 Townhouse                              125600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      146160                 806.93                    360                     359                  5.885                   0.49                      0                    0.25                  6.625 CHESTERFIELD           VA                                       23832 Single Family                          146160                20060601                     87 Republic MIC                         1.00E+17                   2.875               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      281600                1378.67                    360                     359                  5.625                      0                      0                    0.25                  5.875 BOTHELL                WA                                       98021 Single Family                          281600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  2.135                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      373600                2451.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Sterling               VA                                       20164 Single Family                          373600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      214000                1092.29                    360                     359                  5.875                      0                      0                    0.25                  6.125 GILBERT                AZ                                       85296 PUD                                    214000                20060601            74.83000183 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   239798.37                1576.63                    360                     359                  6.625                      0                      0                    0.25                  6.875 WOODBRIDGE             VA                                       22193 PUD                                    240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      222658                1066.90                    360                     359                    5.5                      0                      0                    0.25                   5.75 LAS VEGAS              NV                                       89139 PUD                                    222658                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      169600                1024.67                    360                     358                      7                      0                      0                    0.25                   7.25 MONTGOMERY VILLAGE     MD                                       20886 Condominium                            169600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      332000                1763.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 OCEANSIDE              CA                                       92054 Single Family                          332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      219920                1076.69                    360                     358                  5.625                      0                      0                    0.25                  5.875 AVONDALE               AZ                                       85323 PUD                                    219920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      142500                1033.22                    360                     360                    7.5                      0                      0                   0.375                  7.875 Hanford                CA                                       93230 Single Family                          142500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       67900                 480.96                    360                     360                  8.125                      0                      0                   0.375                    8.5 WATAUGA                TX                                       76148 Single Family                           67900                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      500000                3125.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 ALEXANDRIA             VA                                       22304 PUD                                    500000                20060601            66.04000092 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                    131889.1                 867.15                    360                     359                  6.625                      0                      0                    0.25                  6.875 FAYETTEVILLE           GA                                       30215 PUD                                    132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      181072                1018.53                    360                     358                  6.375                      0                      0                   0.375                   6.75 SUN CITY WEST          AZ                                       85375 PUD                                    181072                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      440000                2337.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 SANTEE                 CA                                       92071 Single Family                          440000                20060601            77.19000244 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      181686                1059.84                    360                     359                   6.75                      0                      0                    0.25                      7 ONTARIO                CA                                       91761 Single Family                          181686                20060601            50.47000122 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      394400                1972.00                    360                     359                   5.75                      0                      0                    0.25                      6 THERMAL                CA                                       92274 Single Family                          394400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      469600                2543.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 LOS ANGELES            CA                                       90014 Condominium                            469600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      136000                 623.33                    360                     359                   5.25                      0                      0                    0.25                    5.5 FLORISSANT             MO                                       63033 Single Family                          136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      279200                1919.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 WASHINGTON DC          DC                                       20011 Single Family                          279200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                       86900                 606.49                    360                     358                      8                      0                      0                   0.375                  8.375 St Petersburg          FL                                       33705 Single Family                           86900                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      432000                2700.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 DIAMOND BAR            CA                                       91765 Single Family                          432000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      107920                 607.05                    360                     359                    6.5                      0                      0                    0.25                   6.75 BOISE                  ID                                       83705 Single Family                          107920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      448450                2989.67                    360                     360                  7.625                      0                      0                   0.375                      8 CANTON                 MI                                       48188 Condominium                            448450                20060701            74.98999786 No MI                                1.00E+17                    2.25               20110601                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                   106301.45                 663.80                    360                     359                  6.125                      0                      0                    0.25                  6.375 ORLANDO                FL                                       32822 Condominium                            106400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       98800                 607.21                    360                     358                  7.125                      0                      0                    0.25                  7.375 EMMETT                 ID                                       83617 PUD                                     98800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      650000                3859.38                    360                     359                  6.875                      0                      0                    0.25                  7.125 SAN JOSE               CA                                       95124 Single Family                          650000                20060601            74.37000275 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   177839.09                1125.08                    360                     359                   6.25                      0                      0                    0.25                    6.5 FLEMINGTON             NJ                                        8822 Single Family                          178000                20060601            28.47999954 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   125144.78                 822.80                    360                     359                  6.625                      0                      0                    0.25                  6.875 PALMYRA                VA                                       22963 Single Family                          125250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       86775                 551.38                    360                     358                   7.25                      0                      0                   0.375                  7.625 columbus               OH                                       43232 Single Family                           86775                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                     1540000                8502.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 FRIDAY HARBOR          WA                                       98250 PUD                                   1540000                20060601                     77 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      397125                2109.73                    360                     359                  6.125                      0                      0                    0.25                  6.375 COSTA MESA             CA                                       92627 PUD                                    397125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      147500                 906.51                    360                     359                  7.125                      0                      0                    0.25                  7.375 LABELLE                FL                                       33935 Single Family                          147500                20060601            79.94999695 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      448000                2286.67                    360                     359                  5.875                      0                      0                    0.25                  6.125 PANORAMA CITY          CA                                       91412 Single Family                          448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      160000                 900.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 CORNELIUS              OR                                       97113 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                    99858.39                 716.41                    360                     358                  7.375                      0                      0                   0.375                   7.75 Pleasantville          NJ                                        8232 Condominium                            100000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      421050                2675.42                    360                     359                  7.375                      0                      0                    0.25                  7.625 LAS VEGAS              NV                                       89120 PUD                                    421050                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                   440630.22                2753.94                    360                     358                   7.25                      0                      0                    0.25                    7.5 HENDERSON              NV                                       89015 PUD                                    440650                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      550000                3093.75                    360                     358                    6.5                      0                      0                    0.25                   6.75 MONETA                 VA                                       24121 Single Family                          550000                20060501            60.11000061 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      217678                1088.39                    360                     359                   5.75                      0                      0                    0.25                      6 NORTH LAS VEGAS        NV                                       89084 Condominium                            217678                20060601                     90 Republic MIC                         1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                    207905.1                1082.84                    360                     359                  5.875                      0                      0                   0.375                   6.25 Elk Grove              IL                                       60007 Condominium                            208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      599992                3749.95                    360                     358                   7.25                      0                      0                    0.25                    7.5 WAYNESBORO             PA                                       17268 PUD                                    599992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      184000                1054.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 JONESBORO              GA                                       30236 PUD                                    184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      599242                3308.32                    360                     358                  6.375                      0                      0                    0.25                  6.625 MOUNT HOLLY            NC                                       28120 PUD                                    599242                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      203200                1375.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 ORLANDO                FL                                       32821 Single Family                          203200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      428000                2675.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 WOODBRIDGE             VA                                       22193 Single Family                          428000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    71999.09                 382.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 GOSHEN                 IN                                       46526 Single Family                           72000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                    59963.65                 461.35                    360                     359                  8.125                      0                      0                   0.375                    8.5 Dallas                 TX                                       75216 Single Family                           60000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                   573579.05                3315.79                    360                     358                  5.375                      0                      0                    0.25                  5.625 LINCOLN                CA                                       95648 PUD                                    576000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   251130.66                1386.83                    360                     359                  6.375                      0                      0                    0.25                  6.625 TARZANA                CA                                       91356 Condominium                            251200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      473750                3306.38                    360                     358                      8                      0                      0                   0.375                  8.375 Fredericksbrg          VA                                       22401 Single Family                          473750                20060501                     75 No MI                                                            2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      544000                3060.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 BEVERLY HILLS          MI                                       48025 Single Family                          544000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      180000                1031.25                    360                     359                  6.625                      0                      0                    0.25                  6.875 CHICAGO                IL                                       60656 Condominium                            180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   269799.67                1854.87                    360                     356                  7.875                      0                      0                   0.375                   8.25 Catonsville            MD                                       21228 Single Family                          269800                20060301            79.97000122 No MI                                1.00E+17                    2.75               20110201                  14.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      732900                4504.28                    360                     359                  7.125                      0                      0                    0.25                  7.375 HILTON HEAD ISLAND     SC                                       29928 Single Family                          732900                20060601            74.79000092 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      288000                2010.00                    360                     358                      8                      0                      0                   0.375                  8.375 NEWTON                 MA                                        2458 Single Family                          288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      330000                1821.88                    360                     359                   6.25                      0                      0                   0.375                  6.625 San Jose               CA                                       95129 Condominium                            330000                20060601            64.70999908 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   355708.19                2368.48                    360                     359                   6.75                      0                      0                    0.25                      7 RICHMOND               KY                                       40475 Single Family                          356000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      131600                 795.08                    360                     358                  6.875                      0                      0                   0.375                   7.25 FRESNO                 CA                                       93705 Single Family                          131600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      440000                2429.17                    360                     358                  6.375                      0                      0                    0.25                  6.625 FT MYERS               FL                                       33913 PUD                                    440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      155610                 988.77                    360                     359                  7.375                      0                      0                    0.25                  7.625 VIRGINIA BEACH         VA                                       23454 Single Family                          155610                20060601                     90 Radian Guaranty                      1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      561300                2864.97                    360                     358                  5.875                      0                      0                    0.25                  6.125 GAINESVILLE            VA                                       20155 PUD                                    561300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      231000                1058.75                    360                     359                   5.25                      0                      0                    0.25                    5.5 HAMILTON               OH                                       45011 Single Family                          231000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      294400                1809.33                    360                     358                      7                      0                      0                   0.375                  7.375 Tarpon Springs         FL                                       34689 Single Family                          294400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   463891.11                2940.00                    360                     359                   6.75                      0                      0                    0.25                      7 METAIRIE               LA                                       70005 Single Family                          504000                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      344000                1899.17                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAUREL                 MD                                       20724 PUD                                    344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   452599.99                2357.29                    360                     358                      6                      0                      0                    0.25                   6.25 BOYDS                  MD                                       20841 PUD                                    452600                20060501            57.38999939 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      344700                2262.09                    360                     359                  6.795                   0.83                      0                    0.25                  7.875 DADEVILLE              AL                                       36853 Single Family                          344700                20060601                     90 Republic MIC                         1.00E+17                    3.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      560745                3037.37                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAKE ELSINORE          CA                                       92532 PUD                                    560745                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                   2.17                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      192000                1020.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 GREENACRES             FL                                       33463 PUD                                    192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      120000                 787.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32244 PUD                                    120000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      438675                2467.55                    360                     358                    6.5                      0                      0                    0.25                   6.75 JUPITER                FL                                       33458 PUD                                    438675                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   114294.04                 713.71                    360                     359                  6.125                      0                      0                    0.25                  6.375 FAYETTEVILLE           PA                                       17222 Single Family                          114400                20060601                     88 GE Capital MI                        1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      421155                2237.39                    360                     358                  6.125                      0                      0                    0.25                  6.375 RENTON                 WA                                       98059 PUD                                    421155                20060501                     90 PMI                                  1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      446000                2230.00                    360                     358                   5.75                      0                      0                    0.25                      6 GRASS VALLEY           CA                                       95945 Single Family                          446000                20060501                  78.25 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      190400                1031.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAN DIEGO              CA                                       92108 Condominium                            190400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      540800                2647.67                    360                     358                  5.625                      0                      0                    0.25                  5.875 SAN FRANCISCO          CA                                       94112 Single Family                          540800                20060501            78.37999725 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      304000                1900.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 SANTA ANA              CA                                       92703 Condominium                            304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   239213.05                1544.92                    360                     357                  7.375                      0                      0                   0.375                   7.75 PORTSMOUTH             VA                                       23707 Single Family                          241200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      424000                2694.17                    360                     359                  7.375                      0                      0                    0.25                  7.625 LATHROP                CA                                       95330 Single Family                          424000                20060601            67.22000122 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      351200                1792.58                    360                     359                  5.875                      0                      0                    0.25                  6.125 WASHINGTON             DC                                       20010 Single Family                          351200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       57800                 337.17                    360                     358                   6.75                      0                      0                    0.25                      7 SEATTLE                WA                                       98168 Condominium                             57800                20060501            79.94000244 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      520000                2979.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 ALEXANDRIA             VA                                       22303 PUD                                    520000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      183920                 996.23                    360                     359                   6.25                      0                      0                    0.25                    6.5 MANASSAS               VA                                       20110 Condominium                            183920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      295000                1628.65                    360                     358                  6.375                      0                      0                    0.25                  6.625 HAMILTON               OH                                       45011 Single Family                          295000                20060501            77.62999725 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      131200                 915.67                    360                     357                      8                      0                      0                   0.375                  8.375 Virginia Beach         VA                                       23462 Townhouse                              131200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      464000                2706.67                    360                     359                   6.75                      0                      0                    0.25                      7 SYLMAR                 CA                                       91342 Single Family                          464000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      388000                2384.58                    360                     359                  7.125                      0                      0                    0.25                  7.375 KIHEI                  HI                                       96753 Condominium                            388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      160400                 902.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 BREMERTON              WA                                       98310 Single Family                          160400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      585000                3656.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Parkland               FL                                       33076 PUD                                    585000                20060501            74.98999786 No MI                                                            2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      268000                1730.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 CASHIERS               NC                                       28717 PUD                                    268000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      450300                2579.84                    360                     358                  6.625                      0                      0                    0.25                  6.875 HOLLYWOOD              FL                                       33019 Condominium                            450300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      243600                1268.75                    360                     359                      6                      0                      0                    0.25                   6.25 NEW PALESTINE          IN                                       46163 PUD                                    243600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      149925                 858.95                    360                     359                  6.625                      0                      0                    0.25                  6.875 PEMBROKE PINES         FL                                       33026 Condominium                            149925                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   228997.82                1264.26                    360                     356                   6.25                      0                      0                   0.375                  6.625 Naples                 FL                                       34109 Condominium                            230400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G03                                                      513650                2782.27                    360                     358                   6.25                      0                      0                    0.25                    6.5 FREMONT                CA                                       94536 PUD                                    513650                20060501            71.97000122 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      394160                2504.56                    360                     359                  7.375                      0                      0                    0.25                  7.625 PHOENIX                AZ                                       85016 Condominium                            394160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      153520                 959.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 HIALEAH                FL                                       33015 Condominium                            153520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      626213                3913.83                    360                     359                   7.25                      0                      0                    0.25                    7.5 OXNARD                 CA                                       93030 Single Family                          626213                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      308000                1636.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 HANOVER                PA                                       17331 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                       70464                 344.98                    360                     358                  5.625                      0                      0                    0.25                  5.875 RACINE                 WI                                       53403 Single Family                           70464                20060501            69.08000183 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      231200                1445.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 LASVEGAS               NV                                       89122 Single Family                          231200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   467778.75                2778.75                    360                     359                  6.875                      0                      0                    0.25                  7.125 WALDORF                MD                                       20601 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      307000                1822.81                    360                     359                  6.875                      0                      0                    0.25                  7.125 LAWRENCE               MA                                        1841 2-4 Family                             307000                20060601            74.87999725 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   155072.78                1032.55                    360                     359                   6.75                      0                      0                    0.25                      7 CHESTER                VA                                       23831 Single Family                          155200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                   279992.34                1370.83                    360                     359                  5.625                      0                      0                    0.25                  5.875 FREDERICKSBURG         VA                                       22407 PUD                                    280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   231774.51                1409.66                    360                     359                  5.875                      0                      0                    0.25                  6.125 UPPER MARLBORO         MD                                       20772 Single Family                          232000                20060601            48.33000183 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     2925000               16757.81                    360                     359                  6.625                      0                      0                    0.25                  6.875 MIAMI                  FL                                       33133 Condominium                           2925000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   102313.97                 672.70                    360                     359                  6.625                      0                      0                    0.25                  6.875 POLK                   OH                                       44866 Single Family                          102400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   475829.58                2429.58                    360                     359                  5.875                      0                      0                    0.25                  6.125 CHULA VISTA            CA                                       91913 PUD                                    476000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    79481.49                 556.57                    360                     358                  7.125                      0                      0                   0.375                    7.5 DECATUR                GA                                       30032 Single Family                           79600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      120480                 665.15                    360                     359                  6.375                      0                      0                    0.25                  6.625 SAVANNAH               GA                                       31419 PUD                                    120480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      532808                3607.56                    360                     358                   7.75                      0                      0                   0.375                  8.125 LINCOLN                CA                                       95648 Single Family                          532808                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      455920                2849.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 ORANGE                 CA                                       92867 Single Family                          455920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      280000                1720.83                    360                     359                      7                      0                      0                   0.375                  7.375 LANCASTER              CA                                       93535 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                  1980790.96               12874.67                    360                     359                    6.5                      0                      0                    0.25                   6.75 GREENWICH              CT                                        6831 Single Family                         1985000                20060601            60.15000153 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      203000                1120.73                    360                     359                  6.375                      0                      0                    0.25                  6.625 PHOENIX                AZ                                       85032 Single Family                          203000                20060601            79.91999817 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                  1198805.39                7194.61                    360                     359                   5.75                      0                      0                    0.25                      6 OAK BROOK              IL                                       60523 PUD                                   1200000                20060601            76.19000244 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      400000                1916.67                    360                     359                    5.5                      0                      0                    0.25                   5.75 SAN DIEGO              CA                                       92127 PUD                                    400000                20060601            75.76999664 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      818000                4601.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 RIVERSIDE              CA                                       92506 Single Family                          818000                20060601            74.36000061 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      148000                 740.00                    360                     359                   5.75                      0                      0                    0.25                      6 SAINT PAUL             MN                                       55106 Single Family                          148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      162500                1067.51                    360                     360                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85015 Single Family                          162500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                     71585.2                 495.56                    360                     357                      7                      0                      0                   0.375                  7.375 BALTIMORE              MD                                       21230 Single Family                           71750                20060401            73.97000122 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      428792                2411.96                    360                     358                    6.5                      0                      0                    0.25                   6.75 MURRIETA               CA                                       92563 Single Family                          428792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    363686.6                2360.90                    360                     359                    6.5                      0                      0                    0.25                   6.75 RIVERSIDE              CA                                       92505 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      230176                1558.48                    360                     359                   7.75                      0                      0                   0.375                  8.125 HENDERSON              NV                                       89044 Single Family                          230176                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                     1120000                6416.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 MURRIETA               CA                                       92562 PUD                                   1120000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      167120                 992.28                    360                     359                  6.875                      0                      0                    0.25                  7.125 MOUNT PLEASANT         SC                                       29466 Condominium                            167120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   186599.23                1076.48                    360                     358                  5.085                   0.29                      0                    0.25                  5.625 TUCSON                 AZ                                       85741 Single Family                          187000                20060501                     85 United Guaranty                      1.00E+17                    2.75               20110401                 10.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      688000                3941.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 CULPEPER               VA                                       22701 Single Family                          688000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                   2.21                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      360000                1875.00                    360                     359                      6                      0                      0                    0.25                   6.25 STAFFORD               VA                                       22554 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      650000                3317.71                    360                     359                  5.875                      0                      0                    0.25                  6.125 SATELLITE BEACH        FL                                       32937 Condominium                            650000                20060601                  79.75 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      193200                1187.38                    360                     359                  7.125                      0                      0                    0.25                  7.375 WOODLAND               CA                                       95695 Single Family                          193200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   109724.85                 674.35                    360                     358                      7                      0                      0                   0.375                  7.375 Tucson                 AZ                                       85713 Single Family                          110500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      423000                2467.50                    360                     359                   5.96                   0.79                      0                    0.25                      7 LAS VEGAS              NV                                       89148 PUD                                    423000                20060601                     90 Republic MIC                         1.00E+17                   3.375               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      388800                2268.00                    360                     359                   6.75                      0                      0                    0.25                      7 POMONA                 CA                                       91767 Single Family                          388800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.335                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      960000                5400.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 BRENTWOOD              CA                                       94513 Single Family                          960000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      227924                1115.88                    360                     359                  5.625                      0                      0                    0.25                  5.875 HILLSBORO              OR                                       97123 PUD                                    227924                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      162960                 967.58                    360                     359                   6.75                      0                      0                   0.375                  7.125 PROVO                  UT                                       84604 Single Family                          162960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      424000                1943.33                    360                     359                   5.25                      0                      0                    0.25                    5.5 LAKE FOREST            CA                                       92630 Condominium                            424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      201840                1345.60                    360                     358                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89101 Single Family                          201840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      224000                1493.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89134 PUD                                    224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G01                                                      342400                1712.00                    360                     359                   5.75                      0                      0                    0.25                      6 AZUSA                  CA                                       91702 Single Family                          342400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      292000                1794.58                    360                     358                      7                      0                      0                   0.375                  7.375 MARANA                 AZ                                       85653 PUD                                    292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   359280.55                1987.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 NORWALK                CA                                       90650 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      388375                1901.42                    360                     359                  5.625                      0                      0                    0.25                  5.875 PERRIS                 CA                                       92570 Single Family                          388375                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      547900                3024.86                    360                     358                  6.375                      0                      0                    0.25                  6.625 LOMPOC                 CA                                       93436 PUD                                    547900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      360000                1987.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 RIVERSIDE              CA                                       92504 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      261000                1468.13                    360                     358                  6.375                      0                      0                   0.375                   6.75 KING                   CA                                       93930 Single Family                          261000                20060501            60.70000076 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      151120                 930.47                    360                     360                      6                      0                      0                    0.25                   6.25 NAMPA                  ID                                       83687 PUD                                    151120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      153900                1009.97                    360                     359                  6.975                   0.65                      0                    0.25                  7.875 MANILA                 UT                                       84046 Single Family                          153900                20060601                     90 YES                                  1.00E+17                   3.125               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                    95774.31                 755.23                    360                     356                  8.375                      0                      0                   0.375                   8.75 JANESVILLE             WI                                       53546 Single Family                           96000                20060301                     80 No MI                                1.00E+17                   2.375               20080201                  14.75                  2.225                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360201 AFL2
GII                      G03                                                      226400                1273.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 North Las Vegas        NV                                       89081 PUD                                    226400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      224750                1100.34                    360                     359                  5.625                      0                      0                    0.25                  5.875 VICTORVILLE            CA                                       92392 Single Family                          224750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      269750                1404.95                    360                     359                      6                      0                      0                    0.25                   6.25 VICTORVILLE            CA                                       92392 Single Family                          269750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      315000                1870.31                    360                     360                  6.875                      0                      0                    0.25                  7.125 SAN JOSE               CA                                       95119 Single Family                          315000                20060701            48.45999908 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      142400                 860.33                    360                     359                      7                      0                      0                    0.25                   7.25 MIAMI                  FL                                       33138 Condominium                            142400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      387950                2263.04                    360                     360                  6.625                      0                      0                   0.375                      7 LOVETTSVILLE           VA                                       20180 Single Family                          387950                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                       78780                 484.17                    360                     358                      7                      0                      0                   0.375                  7.375 BUFORD                 GA                                       30518 Single Family                           78800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      164500                1045.26                    360                     358                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89129 PUD                                    164500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1386.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 Phoenix                AZ                                       85018 Single Family                          256000                20060601            72.51999664 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      388000                2061.25                    360                     360                  6.125                      0                      0                    0.25                  6.375 SONOMA                 CA                                       95476 PUD                                    388000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      175000                 984.38                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOVELAND               CO                                       80537 Single Family                          175000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      206212                1267.34                    360                     359                  7.125                      0                      0                    0.25                  7.375 FEDERAL WAY            WA                                       98023 Single Family                          206212                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      132000                 715.00                    360                     360                   6.25                      0                      0                    0.25                    6.5 PLAINWELL              MI                                       49080 Single Family                          132000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      213500                1200.94                    360                     359                    6.5                      0                      0                    0.25                   6.75 VALLEY VILLAGE         CA                                       91607 Condominium                            213500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      316000                1678.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 LEESBURG               VA                                       20176 PUD                                    316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      135768                 890.98                    360                     360                  6.855                   0.77                      0                    0.25                  7.875 MONCKS CORNER          SC                                       29461 PUD                                    135768                20060701                     90 Radian Guaranty                      1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      390000                1990.63                    360                     360                  5.875                      0                      0                    0.25                  6.125 JACKSONVILLE           FL                                       32256 PUD                                    390000                20060701            69.40000153 No MI                                1.00E+17                    2.25               20110601                 11.125                   1.23                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      264000                1457.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 VALRICO                FL                                       33594 PUD                                    264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      322692                1815.14                    360                     359                    6.5                      0                      0                    0.25                   6.75 GOODYEAR               AZ                                       85338 PUD                                    322692                20060601            89.95999908 United Guaranty                      1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                    107839.2                 755.15                    360                     358                  7.125                      0                      0                   0.375                    7.5 STRUTHERS              OH                                       44471 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      116130                 774.20                    360                     358                  7.625                      0                      0                   0.375                      8 Tallahassee            FL                                       32303 PUD                                    116130                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   179775.46                1368.13                    360                     358                      8                      0                      0                   0.375                  8.375 FORT MYERS             FL                                       33912 Single Family                          180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   231582.27                1640.31                    360                     359                   7.25                      0                      0                   0.375                  7.625 Davenport              FL                                       33897 Single Family                          231750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      225000                1148.44                    360                     359                   5.75                      0                      0                   0.375                  6.125 Gilbert                AZ                                       85297 PUD                                    225000                20060601            66.76999664 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      282800                1649.67                    360                     360                   6.75                      0                      0                    0.25                      7 ELK GROVE              CA                                       95758 PUD                                    282800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      160000                 750.00                    360                     360                  5.375                      0                      0                    0.25                  5.625 LARGO                  FL                                       33778 Single Family                          160000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      234016                1438.22                    360                     357                      7                      0                      0                   0.375                  7.375 Austin                 TX                                       78739 PUD                                    234016                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      236800                1159.33                    360                     359                  5.625                      0                      0                    0.25                  5.875 HESPERIA               CA                                       92345 Single Family                          236800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      460854                2496.29                    360                     360                   6.25                      0                      0                    0.25                    6.5 ANCHORAGE              AK                                       99516 Single Family                          460854                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      235920                1474.50                    360                     360                   7.25                      0                      0                    0.25                    7.5 PHOENIX                AZ                                       85022 Single Family                          235920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                       90392                 621.45                    360                     359                  7.875                      0                      0                   0.375                   8.25 Mesa                   AZ                                       85201 Condominium                             90392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      246000                1281.25                    360                     360                      6                      0                      0                    0.25                   6.25 KEAAU                  HI                                       96749 Single Family                          246000                20060701            71.51000214 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      458483                2435.69                    360                     359                      6                      0                      0                   0.375                  6.375 Maple Valley           WA                                       98038 PUD                                    458483                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      214700                1230.05                    360                     360                  6.625                      0                      0                    0.25                  6.875 HOLLADAY               UT                                       84117 Single Family                          214700                20060701                     95 Republic MIC                         1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                    24958.33                 143.23                    360                     359                  6.625                      0                      0                    0.25                  6.875 MIDDLE RIVER           MD                                       21220 PUD                                     25000                20060601            9.869999886 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      553221                3400.00                    360                     359                      7                      0                      0                   0.375                  7.375 Snohomish              WA                                       98296 Single Family                          553221                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      315504                1577.52                    360                     359                   5.75                      0                      0                    0.25                      6 DENTON                 MD                                       21629 PUD                                    315504                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      340288                1630.55                    360                     359                    5.5                      0                      0                    0.25                   5.75 WINTON                 CA                                       95388 Single Family                          340288                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   118005.38                 749.83                    360                     358                   7.25                      0                      0                   0.375                  7.625 JONESBORO              GA                                       30236 Single Family                          118760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      286000                1727.92                    360                     359                  6.875                      0                      0                   0.375                   7.25 EPPING                 NH                                        3042 Single Family                          286000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      279020                1772.94                    360                     358                   7.25                      0                      0                   0.375                  7.625 Surprise               AZ                                       85379 PUD                                    279020                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      127999                 679.99                    360                     359                  6.125                      0                      0                    0.25                  6.375 NOBLESVILLE            IN                                       46060 Single Family                          127999                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                    359999.5                2512.50                    360                     358                      8                      0                      0                   0.375                  8.375 Martinez               CA                                       94553 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      265500                1797.66                    360                     359                  7.185                   0.69                      0                    0.25                  8.125 GYPSUM                 CO                                       81637 Single Family                          265500                20060601                     90 Republic MIC                         1.00E+17                   3.125               20110501                 13.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      140026                 787.65                    360                     359                    6.5                      0                      0                    0.25                   6.75 GRAND PRAIRIE          TX                                       75054 PUD                                    140026                20060601                     90 GE Capital MI                        1.00E+17                    2.25               20110501                  11.75                  2.185                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                    166859.7                1097.07                    360                     359                  6.625                      0                      0                    0.25                  6.875 FLORISSANT             CO                                       80816 Single Family                          167000                20060601            72.61000061 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      468000                2973.75                    360                     359                  7.375                      0                      0                    0.25                  7.625 LOS ANGELES            CA                                       90013 Condominium                            468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   382551.86                2151.86                    360                     359                    6.5                      0                      0                    0.25                   6.75 WINCHESTER             CA                                       92596 PUD                                    382552                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      216000                1080.00                    360                     359                   5.75                      0                      0                    0.25                      6 SHERWOOD               OR                                       97140 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      600000                3312.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       90013 Condominium                            600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      280000                1283.33                    360                     341                   5.25                      0                      0                    0.25                    5.5 NEW YORK               NY                                       10011 CO-OP                                  280000                20041201                     80 No MI                                1.00E+17                    2.25               20091101                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20341101 ADN1
GIII                     G01                                                      136000                 680.00                    360                     359                   5.75                      0                      0                    0.25                      6 MESA                   AZ                                       85209 Condominium                            136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      274300                1485.79                    360                     359                  6.125                      0                      0                   0.375                    6.5 SUITLAND               MD                                       20746 Townhouse                              274300                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      466722                2479.46                    360                     359                  6.125                      0                      0                    0.25                  6.375 CERES                  CA                                       95307 Single Family                          466722                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      205880                1007.95                    360                     360                  5.625                      0                      0                    0.25                  5.875 ATLANTA                GA                                       30309 Condominium                            205880                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      280000                1516.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 CERES                  CA                                       95307 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      520000                3358.33                    360                     359                    7.5                      0                      0                    0.25                   7.75 MCCALL                 ID                                       83638 Condominium                            520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      202400                1096.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 BUSHWOOD               MD                                       20618 PUD                                    202400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      183200                1087.75                    360                     357                   6.75                      0                      0                   0.375                  7.125 SALT LAKE CITY         UT                                       84116 Single Family                          183200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      827196                4566.81                    360                     355                  6.375                      0                      0                    0.25                  6.625 LEESBURG               VA                                       20176 PUD                                    827196                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G02                                                      276000                1753.75                    360                     359                  7.375                      0                      0                    0.25                  7.625 CAPE CANAVERAL         FL                                       32920 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1190000                6817.71                    360                     358                  6.625                      0                      0                    0.25                  6.875 GIG HARBOR             WA                                       98335 Single Family                         1190000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      170021                1062.63                    360                     359                   7.25                      0                      0                    0.25                    7.5 POMPANO BEACH          FL                                       33069 Condominium                            170021                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      493750                2674.48                    360                     358                   6.25                      0                      0                    0.25                    6.5 CORONA                 CA                                       92880 PUD                                    493750                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   250955.29                1359.34                    360                     359                  6.125                      0                      0                   0.375                    6.5 Sacramento             CA                                       95842 2-4 Family                             251000                20060601            62.04999924 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      234000                1340.63                    360                     359                  6.625                      0                      0                    0.25                  6.875 LINDENHURST            IL                                       60046 Single Family                          234000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      660000                4468.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 CULVER CITY            CA                                       90232 2-4 Family                             660000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      606250                3725.91                    360                     358                  7.125                      0                      0                    0.25                  7.375 SAN RAMON              CA                                       94582 PUD                                    606250                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      217920                1112.30                    360                     359                  5.875                      0                      0                    0.25                  6.125 BOCA RATON             FL                                       33433 Condominium                            217920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   266831.77                1500.93                    360                     357                  6.375                      0                      0                   0.375                   6.75 Surprise               AZ                                       85374 PUD                                    267012                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      536000                2959.17                    360                     358                  6.375                      0                      0                    0.25                  6.625 WATSONVILLE            CA                                       95076 Single Family                          536000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      262200                1420.25                    360                     359                   6.25                      0                      0                    0.25                    6.5 MODESTO                CA                                       95356 PUD                                    262200                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   378575.18                2760.48                    360                     352                    7.5                      0                      0                   0.375                  7.875 HOLLYWOOD              FL                                       33019 Condominium                            380720                20051101                     80 No MI                                1.00E+17                   2.375               20071001                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20351001 AFL2
GIII                     G02                                                      159920                 849.58                    360                     359                  6.125                      0                      0                    0.25                  6.375 PEMBROKE PINES         FL                                       33026 Condominium                            159920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       65000                 365.63                    360                     360                    6.5                      0                      0                    0.25                   6.75 WARREN                 OH                                       44483 Single Family                           65000                20060701            48.15000153 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      225000                1218.75                    360                     359                   6.25                      0                      0                    0.25                    6.5 PALM DESERT            CA                                       92211 PUD                                    225000                20060601            65.22000122 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      181600                1021.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 WINTER HAVEN           FL                                       33884 Single Family                          181600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                   168505.45                1150.40                    360                     359                      7                      0                      0                    0.25                   7.25 KISSIMMEE              FL                                       34759 PUD                                    168637                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      119000                 768.54                    360                     360                    7.5                      0                      0                    0.25                   7.75 MAITLAND               FL                                       32751 Condominium                            119000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      119185                 782.15                    360                     359                  7.625                      0                      0                    0.25                  7.875 ATLANTA                GA                                       30341 Condominium                            119185                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      378050                2402.19                    360                     358                   7.25                      0                      0                   0.375                  7.625 NORTHFIELD             NJ                                        8225 Single Family                          378050                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      417000                2562.81                    360                     359                      7                      0                      0                   0.375                  7.375 Glendale               AZ                                       85308 PUD                                    417000                20060601            79.73000336 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                   442959.58                3148.33                    360                     358                  7.825                      0                      0                   0.375                    8.2 Fairview               TX                                       75069 Single Family                          443200                20060501                     80 No MI                                1.00E+17                     6.2               20080401                   14.2                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      24 N                                    20360401 AFL2
GI                       G02                                                      301000                1912.60                    360                     359                   7.25                      0                      0                   0.375                  7.625 Chula Vista            CA                                       91915 Condominium                            301000                20060601            79.98999786 No MI                                                            2.25               20110501                 12.625                  5.825                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       98800                 607.21                    360                     360                      7                      0                      0                   0.375                  7.375 Belvidere              IL                                       61008 Single Family                           98800                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      960000                5900.00                    360                     359                      7                      0                      0                   0.375                  7.375 Woodland Hills         CA                                       91367 Single Family                          960000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      371040                1816.55                    360                     360                  5.625                      0                      0                    0.25                  5.875 BOTHELL                WA                                       98021 PUD                                    371040                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      328000                2050.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 New Albany             OH                                       43054 Single Family                          328000                20060701                     80 No MI                                1.00E+17                    2.75               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      319920                1599.60                    360                     359                   5.75                      0                      0                    0.25                      6 HERNDON                VA                                       20170 PUD                                    319920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   215275.06                1233.35                    360                     358                    6.5                      0                      0                   0.375                  6.875 GLENDALE               AZ                                       85303 Single Family                          215920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      192000                1080.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 DELAND                 FL                                       32724 Single Family                          192000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      324072                1789.15                    360                     360                  6.375                      0                      0                    0.25                  6.625 RIVERSIDE              CA                                       92503 PUD                                    324072                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      300000                1500.00                    360                     359                   5.75                      0                      0                    0.25                      6 BELLINGHAM             WA                                       98225 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      305000                1620.31                    360                     360                  6.125                      0                      0                    0.25                  6.375 SAN MARCOS             CA                                       92078 Single Family                          305000                20060701            67.77999878 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      198000                1072.50                    360                     360                   6.25                      0                      0                    0.25                    6.5 WESTON                 FL                                       33331 PUD                                    198000                20060701                     60 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                   252799.99                1790.67                    360                     358                  8.125                      0                      0                   0.375                    8.5 HAGERSTOWN             MD                                       21740 PUD                                    252800                20060501            78.98999786 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                    142854.2                 845.90                    360                     359                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89121 PUD                                    143000                20060601            53.95999908 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      396000                2145.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 ARLINGTON              VA                                       22204 Single Family                          396000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      279920                1545.39                    360                     359                  6.375                      0                      0                    0.25                  6.625 CHICAGO                IL                                       60641 Single Family                          279920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   291999.99                1764.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 RIVERDALE              MD                                       20737 Single Family                          292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      304000                1773.33                    360                     358                  6.625                      0                      0                   0.375                      7 Panorama City Area     CA                                       91402 Condominium                            304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                     1830000               11246.87                    360                     358                      7                      0                      0                   0.375                  7.375 GREENWICH              CT                                        6831 Single Family                         1830000                20060501            69.66000366 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   999991.67                6041.62                    360                     359                  6.875                      0                      0                   0.375                   7.25 San Diego              CA                                       92127 PUD                                   1000000                20060601            74.91000366 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   104549.09                 687.39                    360                     359                    6.5                      0                      0                   0.375                  6.875 KATY                   TX                                       77450 Single Family                          104637                20060601                     80 No MI                                                            2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    73499.97                 512.97                    360                     358                      8                      0                      0                   0.375                  8.375 Indianapolis           IN                                       46228 PUD                                     73500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      588000                3797.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Miami                  FL                                       33138 Single Family                          588000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      308000                1957.08                    360                     356                   7.25                      0                      0                   0.375                  7.625 WARRENTON              VA                                       20176 PUD                                    308000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G01                                                       93000                 474.69                    360                     360                  5.365                   0.51                      0                    0.25                  6.125 HARVEY                 IL                                       60426 Single Family                           93000                20060701            84.55000305 PMI                                  1.00E+17                   3.125               20110601                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      160000                 800.00                    360                     360                   5.75                      0                      0                    0.25                      6 MESQUITE               NV                                       89027 Single Family                          160000                20060701            69.56999969 No MI                                1.00E+17                    2.25               20110601                     11                  2.365                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      660408                4677.89                    360                     360                  8.125                      0                      0                   0.375                    8.5 FREDERICK              MD                                       21704 PUD                                    660408                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      197600                1152.67                    360                     360                   6.75                      0                      0                    0.25                      7 PITTSBORO              NC                                       27312 PUD                                    197600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      400000                2333.33                    360                     360                   6.75                      0                      0                    0.25                      7 SAN JOSE               CA                                       95136 Condominium                            400000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      287985                1559.92                    360                     360                   6.25                      0                      0                    0.25                    6.5 COLORADO SPRINGS       CO                                       80919 PUD                                    287985                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      257600                1449.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 OCOEE                  FL                                       34761 PUD                                    257600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      260000                1408.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 EDEN                   UT                                       84310 Single Family                          260000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                   369648.93                2278.15                    360                     359                      6                      0                      0                    0.25                   6.25 NEWARK                 CA                                       94560 Single Family                          370000                20060601            56.91999817 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      200000                1083.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 TUCSON                 AZ                                       85710 PUD                                    200000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      112000                 606.67                    360                     360                   6.25                      0                      0                    0.25                    6.5 PHOENIX                AZ                                       85023 PUD                                    112000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      214400                1496.33                    360                     358                      8                      0                      0                   0.375                  8.375 Surprise               AZ                                       85388 Single Family                          214400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   209287.93                1465.55                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89110 Single Family                          209600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      175924                1026.22                    360                     356                  6.625                      0                      0                   0.375                      7 Florence               AZ                                       85232 PUD                                    175924                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                    64911.79                 454.21                    360                     359                  7.125                      0                      0                   0.375                    7.5 Dallas                 TX                                       75211 Single Family                           64960                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    90883.12                 683.65                    360                     358                  7.875                      0                      0                   0.375                   8.25 JEFFERSON              LA                                       70121 Single Family                           91000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      392000                2245.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       91303 Single Family                          392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                    165109.4                 915.42                    360                     359                   6.25                      0                      0                    0.25                    6.5 HENDERSON              NV                                       89074 PUD                                    169000                20060601            54.52000046 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      108700                 577.47                    360                     359                  6.125                      0                      0                    0.25                  6.375 BOISE                  ID                                       83706 Single Family                          108700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      469600                3124.26                    360                     360                  6.625                      0                      0                   0.375                      7 Peoria                 AZ                                       85383 PUD                                    469600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      104200                 716.38                    360                     357                  7.875                      0                      0                   0.375                   8.25 Atlanta                GA                                       30310 2-4 Family                             104200                20060401            74.43000031 No MI                                1.00E+17                    2.25               20110301                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      228000                1615.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 APACHE JUNCTION        AZ                                       85220 2-4 Family                             228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      342750                2427.81                    360                     359                  8.125                      0                      0                   0.375                    8.5 LITTLETON              CO                                       80127 PUD                                    342750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                     1885000               10995.83                    360                     360                  6.625                      0                      0                   0.375                      7 CAMARILLO              CA                                       93010 Single Family                         1885000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      230000                1054.17                    360                     359                   5.25                      0                      0                    0.25                    5.5 THOUSAND OAKS          CA                                       91362 Condominium                            230000                20060601            24.72999954 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      216000                1080.00                    360                     360                   5.75                      0                      0                    0.25                      6 ALBUQUERQUE            NM                                       87120 Single Family                          216000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                    83924.83                 565.87                    360                     359                  6.875                      0                      0                    0.25                  7.125 ORLANDO                FL                                       32822 Condominium                             83992                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   146138.72                1010.11                    360                     359                      7                      0                      0                   0.375                  7.375 Killeen                TX                                       76542 2-4 Family                             146250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      202184                1095.16                    360                     360                   6.25                      0                      0                    0.25                    6.5 CHARLESTON             SC                                       29414 PUD                                    202184                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      217750                1134.11                    360                     359                      6                      0                      0                    0.25                   6.25 VIRGINIA BEACH         VA                                       23462 Condominium                            217750                20060601            65.79000092 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      105210                 690.44                    360                     360                  7.625                      0                      0                    0.25                  7.875 TAMPA                  FL                                       33615 Condominium                            105210                20060701                     90 PMI                                  1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      231000                1106.88                    360                     359                    5.5                      0                      0                    0.25                   5.75 WAYNESBORO             VA                                       22980 Single Family                          231000                20060601                     77 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      274000                1484.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89123 Condominium                            274000                20060601            73.06999969 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      214712                1319.58                    360                     359                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89178 PUD                                    214712                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      125520                 666.83                    360                     359                  6.125                      0                      0                    0.25                  6.375 MIAMI                  FL                                       33015 Condominium                            125520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   223328.78                1566.24                    360                     356                  7.125                      0                      0                   0.375                    7.5 COLUMBIA               MD                                       21046 PUD                                    224000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      249600                1430.00                    360                     360                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85032 Single Family                          249600                20060701                     80 No MI                                                            2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   183196.89                1125.90                    360                     358                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89108 Single Family                          183200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      422500                2508.59                    360                     359                   6.75                      0                      0                   0.375                  7.125 TORRANCE               CA                                       90502 Single Family                          422500                20060601                     65 No MI                                                            2.25               20130501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G01                                                      501450                3343.00                    360                     359                  7.625                      0                      0                   0.375                      8 BRANDYWINE             MD                                       20613 PUD                                    501450                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      168900                1143.59                    360                     359                   7.75                      0                      0                   0.375                  8.125 TAMPA                  FL                                       33624 Single Family                          168900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      136800                 855.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Savannah               GA                                       31406 Single Family                          136800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    98732.76                 691.39                    360                     358                  7.125                      0                      0                   0.375                    7.5 Newark                 NJ                                        7107 Condominium                             98880                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      255000                1301.56                    360                     307                   5.75                      0                      0                   0.375                  6.125 HILLSBOROUGH           NC                                       27278 Single Family                          255000                20020201            79.69000244 No MI                                                            2.75               20090101                 11.125                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320101 CALA
GI                       G01                                                      220000                1237.50                    360                     307                  6.375                      0                      0                   0.375                   6.75 SOUTHLAKE              TX                                       76092 Single Family                          220000                20020201            73.33000183 No MI                                                            2.75               20090101                  11.75                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320101 CALA
GI                       G03                                                      358200                2201.44                    360                     359                      7                      0                      0                   0.375                  7.375 LANCASTER              CA                                       93536 Single Family                          358200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                    473530.9                3160.34                    360                     309                  6.125                      0                      0                   0.375                    6.5 ANNANDALE              MN                                       55302 Single Family                          500000                20020401            61.72999954 No MI                                                            2.75               20090301                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GII                      G02                                                      205990                1201.61                    360                     358                  6.625                      0                      0                   0.375                      7 JACKSONVILLE           FL                                       32258 PUD                                    205990                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      406401                2328.34                    360                     308                    6.5                      0                      0                   0.375                  6.875 RICHARDSON             TX                                       75082 Single Family                          406401                20020301                     80 No MI                                                            2.75               20090201                 11.875                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320201 CALA
GI                       G02                                                      231912                1497.76                    360                     358                  7.375                      0                      0                   0.375                   7.75 APACHE JUNCTION        AZ                                       85218 Single Family                          231912                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      256750                1390.73                    360                     358                  6.125                      0                      0                   0.375                    6.5 Los Angeles            CA                                       90003 Single Family                          256750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                   363109.93                2480.89                    360                     309                  6.375                      0                      0                   0.375                   6.75 DENVER                 CO                                       80218 Single Family                          382500                20020401            74.26999664 No MI                                                            2.75               20090301                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G03                                                    81974.68                 567.04                    360                     358                      7                      0                      0                   0.375                  7.375 San Antonio            TX                                       78247 PUD                                     82100                20060501            64.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   225999.99                1177.08                    360                     358                  5.875                      0                      0                   0.375                   6.25 APEX                   NC                                       27502 Single Family                          226000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G01                                                   160420.04                1210.53                    360                     309                  5.125                      0                      0                   0.375                    5.5 WOODLAND HIL           CA                                       91367 Single Family                          213200                20020401            53.02999878 No MI                                                            2.75               20090301                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G02                                                      304000                2026.67                    360                     358                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85003 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   390302.18                2555.23                    360                     309                  5.875                      0                      0                   0.375                   6.25 NEW YORK               NY                                       10023 Condominium                            415000                20020401            15.65999985 No MI                                                            2.75               20090301                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GII                      G03                                                      136800                 826.50                    360                     355                  6.875                      0                      0                   0.375                   7.25 Winter Haven           FL                                       33881 PUD                                    136800                20060201            79.97000122 No MI                                1.00E+17                    2.25               20110101                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                    79193.22                 581.88                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     79300                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   424919.04                2447.59                    360                     310                    4.5                      0                      0                   0.375                  4.875 NEW YORK               NY                                       10024 Condominium                            462500                20020501                     50 No MI                                                            2.75               20090401                  9.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                   621485.32                4202.05                    360                     308                   6.25                      0                      0                   0.375                  6.625 MINNEAPOLIS            MN                                       55403 Single Family                          656250                20020301                     75 No MI                                                            2.75               20090201                 11.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320201 CALA
GI                       G01                                                    320894.9                2171.43                    360                     310                   6.25                      0                      0                   0.375                  6.625 MADISON                WI                                       53717 Single Family                          339120                20020501                     80 No MI                                                            2.75               20090401                 11.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                   497136.82                3238.68                    360                     310                  5.875                      0                      0                   0.375                   6.25 HOUSTON                TX                                       77057 Single Family                          526000                20020501            47.81999969 No MI                                                            2.75               20090401                  11.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G03                                                   102543.24                 709.32                    360                     358                      7                      0                      0                   0.375                  7.375 San Antonio            TX                                       78247 PUD                                    102700                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   370229.46                2529.54                    360                     309                  6.375                      0                      0                   0.375                   6.75 BRECKENRIDGE           CO                                       80424 Single Family                          390000                20020401                     80 No MI                                                            2.75               20090301                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G02                                                    79193.22                 581.88                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     79300                20060501                     65 No MI                                                            2.25               20110401                     13                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      303960                1994.74                    360                     357                    7.5                      0                      0                   0.375                  7.875 Ontario                CA                                       91762 Single Family                          303960                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                     1000000                5520.83                    360                     357                   6.25                      0                      0                   0.375                  6.625 Golden Beach           FL                                       33160 Single Family                         1000000                20060401                   62.5 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      301300                1914.51                    360                     358                   7.25                      0                      0                   0.375                  7.625 Surprise               AZ                                       85379 PUD                                    301300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      164792                 995.62                    360                     357                  6.875                      0                      0                   0.375                   7.25 College Park           GA                                       30349 PUD                                    164792                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      484800                3181.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Laurel                 MD                                       20707 PUD                                    484800                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    79193.22                 581.88                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     79300                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   171688.17                1087.16                    360                     358                  6.125                      0                      0                   0.375                    6.5 Silver Spring          MD                                       20906 Condominium                            172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      159250                 912.37                    360                     357                    6.5                      0                      0                   0.375                  6.875 Atlanta                GA                                       30310 Single Family                          159250                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      150850                 958.53                    360                     360                   7.25                      0                      0                   0.375                  7.625 Chapel Hill            NC                                       27514 Single Family                          150850                20060701            67.48999786 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                   455117.71                2702.26                    360                     359                   6.75                      0                      0                   0.375                  7.125 Mountain House         CA                                       95391 PUD                                    455120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       85400                 596.02                    360                     359                      8                      0                      0                   0.375                  8.375 Fort Worth             TX                                       76123 Single Family                           85400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      255200                1595.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Apple Valley           CA                                       92308 Single Family                          255200                20060401            79.76999664 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      209500                1429.16                    360                     360                  6.875                      0                      0                   0.375                   7.25 Avondale               AZ                                       85323 PUD                                    209500                20060701            73.51000214 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      204000                1211.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 LITTLETON              CO                                       80127 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      288000                1770.00                    360                     359                      7                      0                      0                   0.375                  7.375 Mechanicsville         VA                                       23111 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      103200                 602.00                    360                     359                  6.625                      0                      0                   0.375                      7 Lakewood               CO                                       80227 Townhouse                              103200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    83412.53                 612.88                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77067 PUD                                     83525                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      217600                1269.34                    360                     359                  6.625                      0                      0                   0.375                      7 Fredericksburg         VA                                       22407 Single Family                          217600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      146100                 791.37                    360                     359                  6.125                      0                      0                   0.375                    6.5 Bakersfield            CA                                       93309 PUD                                    146100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       76018                 490.95                    360                     358                  7.375                      0                      0                   0.375                   7.75 Brandon                FL                                       33511 Condominium                             76018                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      300100                1906.89                    360                     358                   7.25                      0                      0                   0.375                  7.625 Boca Raton             FL                                       33428 Condominium                            300100                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1732.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Laurel                 MD                                       20707 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                      539050                3425.21                    360                     360                   7.25                      0                      0                   0.375                  7.625 ALDIE                  VA                                       20105 PUD                                    539050                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      304000                1678.33                    360                     359                   6.25                      0                      0                   0.375                  6.625 Gainesville            VA                                       20155 PUD                                    304000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      234594                1441.78                    360                     358                      7                      0                      0                   0.375                  7.375 Galveston              TX                                       77554 Condominium                            234594                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      800000                5666.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 El Dorado Hills        CA                                       95762 PUD                                    800000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      129600                 851.38                    360                     360                    6.5                      0                      0                   0.375                  6.875 Chicago                IL                                       60620 Single Family                          129600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    239854.6                1845.40                    360                     359                  8.125                      0                      0                   0.375                    8.5 Pikesville             MD                                       21208 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                       59500                 378.07                    360                     359                   7.25                      0                      0                   0.375                  7.625 Beverly Hills          FL                                       34465 Single Family                           59500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      161000                1140.42                    360                     360                  8.125                      0                      0                   0.375                    8.5 SAINT LOUIS            MO                                       63118 2-4 Family                             161000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      204720                1343.48                    360                     359                    7.5                      0                      0                   0.375                  7.875 Buckeye                AZ                                       85326 PUD                                    204720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      257600                1556.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Visalia                CA                                       93292 Single Family                          257600                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      103992                 736.61                    360                     359                  8.125                      0                      0                   0.375                    8.5 Grand Prairie          TX                                       75052 PUD                                    103992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       81000                 565.31                    360                     359                      8                      0                      0                   0.375                  8.375 Colorado Springs       CO                                       80904 Single Family                           81000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                       78400                 568.45                    360                     360                    7.5                      0                      0                   0.375                  7.875 SAINT PAUL             MN                                       55101 Single Family                           78400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      164792                1047.12                    360                     359                   7.25                      0                      0                   0.375                  7.625 Covington              GA                                       30016 PUD                                    164792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    157265.5                1101.26                    360                     358                  7.125                      0                      0                   0.375                    7.5 New Haven              CT                                        6519 2-4 Family                             157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      183913                 996.20                    360                     358                  6.125                      0                      0                   0.375                    6.5 Boca Raton             FL                                       33428 Condominium                            183913                20060501                     60 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      223960                1446.41                    360                     359                    7.5                      0                      0                    0.25                   7.75 NORTH LAS VEGAS        NV                                       89032 PUD                                    223960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      298400                2082.58                    360                     358                      8                      0                      0                   0.375                  8.375 Cape Coral             FL                                       33909 Single Family                          298400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      400000                2291.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 PLAINFIELD             IL                                       60585 PUD                                    400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   111672.64                 792.73                    360                     356                   7.25                      0                      0                   0.375                  7.625 MONROE                 MI                                       48161 2-4 Family                             112000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      413047                2366.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 MOUNTAIN HOUSE         CA                                       95391 PUD                                    413047                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    56729.15                 431.72                    360                     358                      8                      0                      0                   0.375                  8.375 FORT WAYNE             IN                                       46807 Single Family                           56800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      300000                1718.75                    360                     356                    6.5                      0                      0                   0.375                  6.875 COLUMBIA               MD                                       21046 Single Family                          300000                20060301            63.83000183 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      136000                 949.17                    360                     358                      8                      0                      0                   0.375                  8.375 LAWRENCEVILLE          GA                                       30044 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      122880                 857.60                    360                     358                      8                      0                      0                   0.375                  8.375 LAWRENCEVILLE          GA                                       30044 Single Family                          122880                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      132000                 825.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 OAK LAWN               IL                                       60453 PUD                                    132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                       99999                 624.99                    360                     358                  7.125                      0                      0                   0.375                    7.5 LILBURN                GA                                       30047 Single Family                           99999                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      229592                1267.54                    360                     357                   6.25                      0                      0                   0.375                  6.625 N LAS VEGAS            NV                                       89081 PUD                                    229592                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GIII                     G02                                                       97600                 599.83                    360                     358                  7.125                      0                      0                    0.25                  7.375 INDIANAPOLIS           IN                                       46237 Single Family                           97600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      195200                1159.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Newport News           VA                                       23601 Single Family                          195200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   210936.54                1605.27                    360                     358                      8                      0                      0                   0.375                  8.375 Hillside               NJ                                        7205 Single Family                          211200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      280000                1575.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 SIMI VALLEY            CA                                       93063 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      231900                1642.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 RICHMOND               VA                                       23233 PUD                                    231900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      130612                 829.93                    360                     358                   7.25                      0                      0                   0.375                  7.625 RIVERTON               UT                                       84065 PUD                                    130612                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       80000                 483.33                    360                     357                  6.875                      0                      0                   0.375                   7.25 Jacksonville           FL                                       32205 Single Family                           80000                20060401            72.23999786 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      177600                 943.50                    360                     356                      6                      0                      0                   0.375                  6.375 PHOENIX                AZ                                       85051 Single Family                          177600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      448000                2800.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Tampa                  FL                                       33618 Single Family                          448000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      245980                1358.01                    360                     358                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89178 PUD                                    245980                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      170100                 974.53                    360                     357                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85032 Single Family                          170100                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      125200                 873.79                    360                     359                      8                      0                      0                   0.375                  8.375 Benson                 NC                                       27504 Single Family                          125200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      284000                1775.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22191 Single Family                          284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      706497                4930.76                    360                     358                      8                      0                      0                   0.375                  8.375 CLEARWATER             FL                                       33764 Condominium                            706497                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   154482.25                 756.32                    360                     356                    5.5                      0                      0                   0.375                  5.875 MESA                   AZ                                       85212 PUD                                    155050                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 10.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                     1297500                8785.16                    360                     358                   7.75                      0                      0                   0.375                  8.125 Westport               CT                                        6880 Single Family                         1297500                20060501            74.13999939 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       88200                 588.00                    360                     359                  7.625                      0                      0                   0.375                      8 Conway                 PA                                       15027 Single Family                           88200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      176800                1233.92                    360                     359                      8                      0                      0                   0.375                  8.375 Essex                  MD                                       21221 Single Family                          176800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   120717.26                 886.97                    360                     358                  7.625                      0                      0                   0.375                      8 Saginaw                TX                                       75131 Single Family                          120880                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    64719.16                 492.53                    360                     358                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77048 Single Family                           64800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   383652.86                2078.12                    360                     358                  6.125                      0                      0                   0.375                    6.5 Lake Elsinore          CA                                       92532 PUD                                    384000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      288000                1800.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 GAITHERSBURG           MD                                       20879 PUD                                    288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   123579.12                 897.27                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Wayne             IN                                       46808 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    82386.08                 598.18                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Wayne             IN                                       46805 Single Family                           82500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      197600                1379.08                    360                     358                      8                      0                      0                   0.375                  8.375 GREEN VALLEY           AZ                                       85614 PUD                                    197600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      156000                 975.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Kaysville              UT                                       84037 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   131803.47                 922.96                    360                     358                  7.125                      0                      0                   0.375                    7.5 REISTERSTOWN           MD                                       21136 Condominium                            132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      228000                1401.25                    360                     359                      7                      0                      0                   0.375                  7.375 BALTIMORE              MD                                       21225 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       96000                 670.00                    360                     360                      8                      0                      0                   0.375                  8.375 WIMBERLEY              TX                                       78676 PUD                                     96000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   193424.03                1116.25                    360                     358                      6                      0                      0                   0.375                  6.375 Decatur                GA                                       30033 Single Family                          193600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360401 AFL2
GI                       G02                                                       96000                 738.16                    360                     360                  8.125                      0                      0                   0.375                    8.5 Montgomery             TX                                       77356 PUD                                     96000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      248000                1627.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 WINCHESTER             VA                                       22602 Single Family                          248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      189750                1225.47                    360                     358                  7.375                      0                      0                   0.375                   7.75 N MIAMI BEACH          FL                                       33162 Single Family                          189750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      451600                2869.54                    360                     360                   7.25                      0                      0                   0.375                  7.625 FREDERICKSBURG         VA                                       22405 Single Family                          451600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      296800                2071.42                    360                     359                      8                      0                      0                   0.375                  8.375 Union City             NJ                                        7087 2-4 Family                             296800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      136000                 835.83                    360                     359                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85053 Single Family                          136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      223720                1328.34                    360                     360                   6.75                      0                      0                   0.375                  7.125 SUWANEE                GA                                       30024 PUD                                    223720                20060701                     80 No MI                                                            2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   104247.99                 684.13                    360                     352                    7.5                      0                      0                   0.375                  7.875 North Versailles       PA                                       15137 Single Family                          104250                20051101                     75 No MI                                1.00E+17                   2.375               20071001                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351001 AFL2
GI                       G03                                                      181520                1134.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 CHAMPIONS GATE         FL                                       33896 Condominium                            181520                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      300564                2066.38                    360                     359                  7.875                      0                      0                   0.375                   8.25 ORLANDO                FL                                       32819 Condominium                            300564                20060601                     90 GE Capital MI                        1.00E+17                    5.22               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      453080                3052.49                    360                     360                   6.75                      0                      0                   0.375                  7.125 LATHROP                CA                                       95330 Single Family                          453080                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  4.845                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      417000                2519.38                    360                     360                  6.875                      0                      0                   0.375                   7.25 NAPLES                 FL                                       34114 PUD                                    417000                20060701            78.65000153 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      518348                3293.67                    360                     360                   7.25                      0                      0                   0.375                  7.625 PEN MAR                PA                                       17268 PUD                                    518348                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      368000                2829.61                    360                     360                  8.125                      0                      0                   0.375                    8.5 Lake Worth             FL                                       33460 2-4 Family                             368000                20060701                     80 No MI                                                            2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      234989                1493.16                    360                     359                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85339 PUD                                    234989                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      314250                1538.52                    360                     358                    5.5                      0                      0                   0.375                  5.875 Hesperia               CA                                       92344 Single Family                          314250                20060501            79.98999786 No MI                                1.00E+17                    2.25               20090401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      127300                 755.84                    360                     359                   6.75                      0                      0                   0.375                  7.125 FORT MOHAVE            AZ                                       86426 Single Family                          127300                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      203184                1396.89                    360                     359                  7.875                      0                      0                   0.375                   8.25 SANFORD                FL                                       32771 Condominium                            203184                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      175200                 985.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 HANFORD                CA                                       93230 Single Family                          175200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      238000                1437.92                    360                     360                  6.875                      0                      0                   0.375                   7.25 Jacksonville           FL                                       32225 Single Family                          238000                20060701                     70 No MI                                                            2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   397833.79                2824.10                    360                     356                   7.25                      0                      0                   0.375                  7.625 Framingham             MA                                        1702 2-4 Family                             399000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      386250                2092.19                    360                     359                  6.125                      0                      0                   0.375                    6.5 LAKEWOOD               CA                                       90712 Single Family                          386250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      352500                2166.41                    360                     360                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89113 PUD                                    352500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      223992                1493.28                    360                     358                  7.625                      0                      0                   0.375                      8 QUEEN CREEK            AZ                                       85242 PUD                                    223992                20060501                     80 No MI                                1.00E+17                       5               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      116000                 652.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Burnsville             MN                                       55306 Condominium                            116000                20060501            64.76999664 No MI                                1.00E+17                    2.25               20110401                  11.75                  4.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      275200                1576.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 SUITLAND               MD                                       20746 Townhouse                              275200                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      316000                1777.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 Centreville            VA                                       20121 Townhouse                              316000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   251830.91                1849.09                    360                     359                  7.625                      0                      0                   0.375                      8 Milwaukee              WI                                       53224 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      215200                1367.42                    360                     359                   7.25                      0                      0                   0.375                  7.625 Redding                CA                                       96003 Single Family                          215200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                     64502.4                 416.58                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tulsa                  OK                                       74128 Single Family                           65600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      124285                 750.89                    360                     359                  6.875                      0                      0                   0.375                   7.25 High Point             NC                                       27265 PUD                                    124285                20060601                     80 No MI                                                            2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      132800                 885.33                    360                     359                  7.625                      0                      0                   0.375                      8 South Saint Paul       MN                                       55075 Single Family                          132800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      118300                 776.34                    360                     359                    7.5                      0                      0                   0.375                  7.875 Collinsville           IL                                       62234 Single Family                          118300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      299920                1812.02                    360                     356                  6.875                      0                      0                   0.375                   7.25 Manassas               VA                                       20111 Single Family                          299920                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      196000                1041.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 TARZANA                CA                                       91356 Condominium                            196000                20060601            45.58000183 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                       97300                 638.53                    360                     359                  7.625                      0                      0                    0.25                  7.875 ORLANDO                FL                                       32835 Condominium                             97300                20060601            73.48999786 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      138500                 779.06                    360                     359                    6.5                      0                      0                    0.25                   6.75 TWENTYNINE PALMS       CA                                       92277 Single Family                          138500                20060601            69.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      260000                1570.83                    360                     359                      7                      0                      0                    0.25                   7.25 MARATHON               FL                                       33050 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      262300                1475.44                    360                     360                    6.5                      0                      0                    0.25                   6.75 HOMESTEAD              FL                                       33032 PUD                                    262300                20060701            79.97000122 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      191992                1079.96                    360                     359                    6.5                      0                      0                    0.25                   6.75 COCONUT CREEK          FL                                       33073 Condominium                            191992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      192000                1200.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 MIAMI                  FL                                       33165 Single Family                          192000                20060501            46.93999863 No MI                                1.00E+17                    2.25               20160401                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360401 AFL2
GIII                     G02                                                      199920                1124.55                    360                     359                    6.5                      0                      0                    0.25                   6.75 BOCA RATON             FL                                       33433 Condominium                            199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      182889                1181.16                    360                     358                  7.375                      0                      0                   0.375                   7.75 Maricopa               AZ                                       85239 PUD                                    182892                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      245072                1174.30                    360                     360                    5.5                      0                      0                    0.25                   5.75 STATEN ISLAND          NY                                       10303 PUD                                    245072                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      400000                2250.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 MIRAMAR                FL                                       33029 PUD                                    400000                20060701            61.54000092 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      283920                1626.63                    360                     359                  6.625                      0                      0                    0.25                  6.875 CHULA VISTA            CA                                       91913 Condominium                            283920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                      303648                1613.13                    360                     358                      6                      0                      0                   0.375                  6.375 San Jacinto            CA                                       92583 Single Family                          303648                20060501                     80 No MI                                                            2.25               20090401                 12.375                      2                       1 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360401 AFL2
GI                       G02                                                      271200                1836.25                    360                     359                   7.75                      0                      0                   0.375                  8.125 Sacramento             CA                                       95823 Single Family                          271200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      287384                1676.41                    360                     359                  6.625                      0                      0                   0.375                      7 Sacramento             CA                                       95833 Single Family                          287384                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    228654.1                1718.90                    360                     359                  7.875                      0                      0                   0.375                   8.25 North Lauderdale       FL                                       33068 Townhouse                              228800                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      320000                2266.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 SCOTTSDALE             AZ                                       85251 2-4 Family                             320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      825000                5328.12                    360                     359                  7.375                      0                      0                   0.375                   7.75 Cave Creek             AZ                                       85331 PUD                                    825000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G02                                                      158800                 860.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 HERMITAGE              TN                                       37076 Single Family                          158800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      260000                1435.42                    360                     359                  6.375                      0                      0                    0.25                  6.625 Van Nuys               CA                                       91405 Condominium                            260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    92861.53                 650.27                    360                     358                  7.125                      0                      0                   0.375                    7.5 Saint Louis            MO                                       63116 Single Family                           93000                20060501                     62 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    95734.28                 639.04                    360                     356                  6.625                      0                      0                   0.375                      7 Katy                   TX                                       77449 PUD                                     96052                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      168000                1067.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 COLORADO SPRINGS       CO                                       80908 Single Family                          168000                20060501                     70 No MI                                                            2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       75750                 481.33                    360                     358                   7.25                      0                      0                   0.375                  7.625 Baltimore              MD                                       21222 2-4 Family                              75750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   175699.99                1006.61                    360                     358                    6.5                      0                      0                   0.375                  6.875 WINCHESTER             VA                                       22602 PUD                                    175700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      344000                2078.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 RIDGEFIELD PARK        NJ                                        7660 Single Family                          344000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      195000                1015.63                    360                     359                  5.875                      0                      0                   0.375                   6.25 BEAUMONT               CA                                       92223 PUD                                    195000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      156000                 893.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 PORTERVILLE            CA                                       93257 Single Family                          156000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      400000                2750.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 SPRINGFIELD            VA                                       22150 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1439900                8999.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 Newport Beach          CA                                       92660 Single Family                         1439900                20060501                     70 No MI                                1.00E+17                    2.25               20130401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360401 AFL2
GIII                     G02                                                   183837.66                1178.17                    360                     359                  6.375                      0                      0                    0.25                  6.625 MOUNT PLEASANT         SC                                       29466 PUD                                    184000                20060601                   57.5 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      511000                3140.52                    360                     358                      7                      0                      0                   0.375                  7.375 SAN JOSE               CA                                       95128 2-4 Family                             511000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      367920                2184.53                    360                     357                   6.75                      0                      0                   0.375                  7.125 HENDERSON              NV                                       89074 PUD                                    367920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      112800                 787.25                    360                     358                      8                      0                      0                   0.375                  8.375 CARTERSVILLE           GA                                       30120 Single Family                          112800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      192535                1183.29                    360                     358                      7                      0                      0                   0.375                  7.375 QUEEN CREEK            AZ                                       85243 PUD                                    192535                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                       79920                 464.45                    360                     358                   6.75                      0                      0                    0.25                      7 TEMPLE HILLS           MD                                       20745 Condominium                             79920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      600000                4125.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 MAYWOOD                CA                                       90270 2-4 Family                             600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      276000                1495.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Chesapeake             VA                                       23321 Single Family                          276000                20060501            73.40000153 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      328800                1712.50                    360                     359                      6                      0                      0                    0.25                   6.25 PERRIS                 CA                                       92571 Single Family                          328800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      204800                1024.00                    360                     359                   5.75                      0                      0                    0.25                      6 MENTONE                CA                                       92359 Single Family                          204800                20060601            58.50999832 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      249600                1482.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 SACRAMENTO             CA                                       95826 Single Family                          249600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      217800                1089.00                    360                     359                   5.75                      0                      0                    0.25                      6 CARSON CITY            NV                                       89701 Single Family                          217800                20060601            55.84999847 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      246000                1435.00                    360                     359                  6.625                      0                      0                   0.375                      7 Riverside              CA                                       92509 Single Family                          246000                20060601            58.70999908 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      199800                1165.50                    360                     359                  6.625                      0                      0                   0.375                      7 Riverside              CA                                       92509 Single Family                          199800                20060601                     60 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      319520                2030.28                    360                     357                   7.25                      0                      0                   0.375                  7.625 INDIO                  CA                                       92203 PUD                                    319520                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      201475                1364.15                    360                     356                   7.75                      0                      0                   0.375                  8.125 Winter Haven           FL                                       33884 PUD                                    201475                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      180986                1225.43                    360                     356                   7.75                      0                      0                   0.375                  8.125 Winter Haven           FL                                       33884 PUD                                    180986                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      575992                2999.96                    360                     358                  5.875                      0                      0                   0.375                   6.25 CONCORD                CA                                       94519 PUD                                    575992                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G02                                                      405600                2323.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 CORONA                 CA                                       92879 Single Family                          405600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   204055.58                1342.76                    360                     358                  6.625                      0                      0                    0.25                  6.875 PHILADELPHIA           PA                                       19107 Condominium                            204400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      133200                 679.88                    360                     359                  5.385                   0.49                      0                    0.25                  6.125 ACWORTH                GA                                       30102 PUD                                    133200                20060601                     90 Republic MIC                         1.00E+17                   2.875               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                       84000                 507.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 EUHARLEE               GA                                       30120 Single Family                           84000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  2.135                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      195920                1081.64                    360                     359                  6.375                      0                      0                    0.25                  6.625 WHITTIER               CA                                       90603 Condominium                            195920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      198750                1221.48                    360                     358                  7.125                      0                      0                    0.25                  7.375 LANCASTER              CA                                       93534 Single Family                          198750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      110000                 653.13                    360                     359                   6.75                      0                      0                   0.375                  7.125 GENTRY                 AR                                       72734 Single Family                          110000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      158407                1023.05                    360                     359                  7.375                      0                      0                   0.375                   7.75 SAN ANTONIO            TX                                       78255 Single Family                          158407                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      148000                 847.92                    360                     359                  6.625                      0                      0                    0.25                  6.875 CHESTERFIELD TWP       MI                                       48047 Single Family                          148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   100378.31                 702.91                    360                     358                  7.125                      0                      0                   0.375                    7.5 TUSCALOOSA             AL                                       35405 Single Family                          100528                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      260000                1489.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 EUREKA                 CA                                       95501 Single Family                          260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      173920                1304.40                    360                     356                  8.625                      0                      0                   0.375                      9 Davie                  FL                                       33328 Condominium                            173920                20060301                     80 No MI                                1.00E+17                    2.75               20110201                     15                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G02                                                      173235                1010.54                    360                     358                   6.75                      0                      0                    0.25                      7 TWENTYNINE PALMS       CA                                       92277 Single Family                          173235                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      182360                1044.77                    360                     359                  6.625                      0                      0                    0.25                  6.875 CANBY                  OR                                       97013 PUD                                    182360                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      189000                1004.06                    360                     359                  6.125                      0                      0                    0.25                  6.375 MERIDIAN               ID                                       83642 Single Family                          189000                20060601            65.84999847 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      380600                2497.69                    360                     358                    7.5                      0                      0                   0.375                  7.875 CARBONDALE             CO                                       81623 PUD                                    380600                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      384930                2085.04                    360                     359                   6.25                      0                      0                    0.25                    6.5 CORONA                 CA                                       92879 Single Family                          384930                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      308000                1636.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 LYNDHURST              NJ                                        7071 Condominium                            308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      241850                1587.14                    360                     358                    7.5                      0                      0                   0.375                  7.875 Hagerstown             MD                                       21740 Single Family                          241850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   123845.32                 942.49                    360                     358                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30310 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                    180708.8                 978.90                    360                     359                   6.25                      0                      0                    0.25                    6.5 BRISTOL                CT                                        6010 Single Family                          180720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      182400                1178.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30340 Single Family                          182400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      616000                3850.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Huntington Beach       CA                                       92646 Single Family                          616000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      346400                2273.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 CHULUOTA               FL                                       32766 Single Family                          346400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      307600                1890.46                    360                     359                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22193 PUD                                    307600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   119891.52                 758.48                    360                     359                   6.25                      0                      0                    0.25                    6.5 YUMA                   AZ                                       85364 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      133600                 932.42                    360                     358                      8                      0                      0                   0.375                  8.375 Salt Lake City         UT                                       84104 2-4 Family                             133600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   191817.82                1182.18                    360                     359                      6                      0                      0                    0.25                   6.25 DELTONA                FL                                       32738 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      384000                1800.00                    360                     359                  5.375                      0                      0                    0.25                  5.625 HOFFMAN ESTATES        IL                                       60192 Single Family                          384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      110480                 690.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 WOODSTOCK              GA                                       30188 Single Family                          110480                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      580000                3322.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 San Diego              CA                                       92117 Single Family                          580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      138320                 878.91                    360                     359                   7.25                      0                      0                   0.375                  7.625 Daytona Beach          FL                                       32114 Condominium                            138320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      150840                 911.33                    360                     359                      7                      0                      0                    0.25                   7.25 SUGAR LAND             TX                                       77479 Condominium                            150840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      200000                1354.17                    360                     359                   7.75                      0                      0                   0.375                  8.125 CINCINNATI             OH                                       45231 2-4 Family                             200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      200000                1208.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89122 PUD                                    200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      166476                 763.02                    360                     359                   5.25                      0                      0                    0.25                    5.5 HILLSBORO              OR                                       97123 PUD                                    166476                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      300000                2000.00                    360                     358                  7.625                      0                      0                   0.375                      8 NORTH OCEAN CITY       MD                                       21842 Condominium                            300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     14                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      344000                1863.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 FONTANA                CA                                       92337 Single Family                          344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      310000                1614.58                    360                     359                      6                      0                      0                    0.25                   6.25 CITRUS HEIGHTS         CA                                       95610 2-4 Family                             310000                20060601            71.26000214 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   223919.42                1399.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 VAIL                   AZ                                       85641 Single Family                          223956                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      364000                2085.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 SAN DIEGO              CA                                       92116 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      384000                2200.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 Norwalk                CA                                       90650 Single Family                          384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   860307.53                6242.13                    360                     359                  7.625                      0                      0                    0.25                  7.875 Cupertino              CA                                       95014 PUD                                    860900                20060601            73.01999664 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      456000                2707.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 Los Angeles            CA                                       90018 2-4 Family                             456000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      291800                1519.79                    360                     359                      6                      0                      0                    0.25                   6.25 Fountain Hills         AZ                                       85268 2-4 Family                             291800                20060601            64.98999786 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      417000                2389.06                    360                     359                  6.625                      0                      0                    0.25                  6.875 Fairfax                VA                                       22032 Single Family                          417000                20060601            77.94000244 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   712487.45                4304.69                    360                     359                      7                      0                      0                    0.25                   7.25 Santa Barbara          CA                                       93101 Single Family                          712500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      304000                1805.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 Oxnard                 CA                                       93033 Condominium                            304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   138896.84                 971.91                    360                     359                   7.25                      0                      0                    0.25                    7.5 Spring Grove           IL                                       60081 Single Family                          139000                20060601            79.88999939 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   135888.49                 864.08                    360                     357                  7.375                      0                      0                    0.25                  7.625 ROMEOVILLE             IL                                       60446 Condominium                            136000                20060401                     80 No MI                                                            2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                   258763.25                1702.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 NAPERVILLE             IL                                       60540 Single Family                          259200                20060501                     80 No MI                                                            2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      143200                 924.83                    360                     358                    7.5                      0                      0                    0.25                   7.75 CHICAGO                IL                                       60634 Condominium                            143200                20060501                     80 No MI                                                            2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      192800                1245.17                    360                     357                    7.5                      0                      0                    0.25                   7.75 WESTCHESTER            IL                                       60154 Single Family                          192800                20060401                     80 No MI                                                            2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      140000                 904.17                    360                     358                    7.5                      0                      0                    0.25                   7.75 CALUMET CITY           IL                                       60409 2-4 Family                             140000                20060501                     80 No MI                                                            2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                      131120                 723.89                    360                     358                  6.375                      0                      0                    0.25                  6.625 CHICAGO                IL                                       60613 Condominium                            131120                20060501                     80 No MI                                                            2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G03                                                      252000                1522.50                    360                     359                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60634 Single Family                          252000                20060601                     80 No MI                                                            2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ALT1
GII                      G02                                                      198400                1116.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 BUFFALO GROVE          IL                                       60089 Condominium                            198400                20060501                     80 No MI                                                            2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                   187276.05                1216.77                    360                     358                    6.5                      0                      0                    0.25                   6.75 ADDISON                IL                                       60101 Townhouse                              187600                20060501                     80 No MI                                                            2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                      248000                1446.67                    360                     358                   6.75                      0                      0                    0.25                      7 LISLE                  IL                                       60532 Single Family                          248000                20060501                     80 No MI                                                            2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                      232260                1306.46                    360                     358                    6.5                      0                      0                    0.25                   6.75 JOLIET                 IL                                       60431 Single Family                          232260                20060501                     80 No MI                                                            2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G01                                                      880000                5591.67                    360                     358                  7.375                      0                      0                    0.25                  7.625 San Francisco          CA                                       94121 2-4 Family                             880000                20060501            73.33000183 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      599000                3556.56                    360                     358                  6.875                      0                      0                    0.25                  7.125 Valencia               CA                                       91355 Single Family                          599000                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      325460                1560.17                    360                     357                    5.5                      0                      0                    0.25                   5.75 Palmdale               CA                                       93550 Single Family                          325600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      319000                1827.60                    360                     358                  6.625                      0                      0                    0.25                  6.875 Yonkers                NY                                       10705 Single Family                          319000                20060501            53.16999817 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      650000                3588.54                    360                     358                  6.375                      0                      0                    0.25                  6.625 Long Beach             CA                                       90807 Single Family                          650000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      224100                1213.88                    360                     358                   6.25                      0                      0                    0.25                    6.5 Kent                   WA                                       98031 Condominium                            224100                20060501            79.98999786 No MI                                                            2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      228000                1306.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 Tempe                  AZ                                       85283 Single Family                          228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      252000                1417.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 Fresno                 CA                                       93725 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      398000                2321.67                    360                     358                   6.75                      0                      0                    0.25                      7 Baldwin Park           CA                                       91706 Single Family                          398000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      500000                3125.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 Morgan Hill            CA                                       95037 Single Family                          500000                20060501            76.91999817 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      937000                5075.42                    360                     358                   6.25                      0                      0                    0.25                    6.5 Woodland Hills         CA                                       91364 Single Family                          937000                20060501            74.95999908 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      440000                2475.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 Fremont                CA                                       94536 Single Family                          440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      364000                2085.42                    360                     358                  6.625                      0                      0                    0.25                  6.875 Corona                 CA                                       92883 Single Family                          364000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      336800                1929.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 Point Of Rocks         MD                                       21777 PUD                                    336800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      448000                2566.67                    360                     357                  6.625                      0                      0                    0.25                  6.875 South Ozone Park       NY                                       11420 2-4 Family                             448000                20060401            78.59999847 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      147200                 843.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 Willis                 MI                                       48191 Single Family                          147200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      319200                1828.75                    360                     357                  6.625                      0                      0                    0.25                  6.875 Panorama City          CA                                       91402 Condominium                            319200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      963700                5420.81                    360                     358                    6.5                      0                      0                    0.25                   6.75 New Canaan             CT                                        6840 Single Family                          963700                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      336000                1960.00                    360                     357                   6.75                      0                      0                    0.25                      7 Oakland                CA                                       94621 Single Family                          336000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      392000                2082.50                    360                     357                  6.125                      0                      0                    0.25                  6.375 Oceanside              CA                                       92056 Single Family                          392000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      398400                2241.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 Thousand Oaks          CA                                       91362 PUD                                    398400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   197150.52                1264.62                    360                     358                  6.375                      0                      0                    0.25                  6.625 Barrington             NH                                        3825 2-4 Family                             197500                20060501            65.83000183 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   168823.86                1102.62                    360                     358                    6.5                      0                      0                    0.25                   6.75 Cape Canaveral         FL                                       32920 Condominium                            170000                20060501            74.88999939 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                    439734.2                2657.53                    360                     358                      7                      0                      0                    0.25                   7.25 Tacoma                 WA                                       98407 Single Family                          440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      320000                1766.67                    360                     358                  6.375                      0                      0                    0.25                  6.625 Manassas               VA                                       20111 Single Family                          320000                20060501            77.11000061 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    201999.4                1052.08                    360                     358                      6                      0                      0                    0.25                   6.25 Debary                 FL                                       32713 Single Family                          202000                20060501            72.16999817 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      222400                1343.67                    360                     357                      7                      0                      0                    0.25                   7.25 Pembroke Pines         FL                                       33028 PUD                                    222400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      320000                1766.67                    360                     357                  6.375                      0                      0                    0.25                  6.625 San Clemente           CA                                       92672 Condominium                            320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      382500                2071.88                    360                     357                   6.25                      0                      0                    0.25                    6.5 San Jose               CA                                       95110 Single Family                          382500                20060401            74.26999664 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      354000                2138.75                    360                     358                      7                      0                      0                    0.25                   7.25 Stockton               CA                                       95219 PUD                                    354000                20060501            78.66999817 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      330400                1824.08                    360                     358                  6.375                      0                      0                    0.25                  6.625 Palmdale               CA                                       93552 Single Family                          330400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1000000                5416.67                    360                     357                   6.25                      0                      0                    0.25                    6.5 Tracy                  CA                                       95304 Single Family                         1000000                20060401            55.56000137 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                    289681.7                1932.04                    360                     357                   6.75                      0                      0                    0.25                      7 Palmdale               CA                                       93551 Single Family                          290400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      356000                1854.17                    360                     358                      6                      0                      0                    0.25                   6.25 Glendale               CA                                       91205 Condominium                            356000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   327599.97                1808.62                    360                     357                  6.375                      0                      0                    0.25                  6.625 Johns Island           SC                                       29455 PUD                                    327600                20060401                     80 No MI                                1.00E+17                    2.25               20160301                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360301 AFL2
GII                      G02                                                   323453.49                2128.45                    360                     358                  6.625                      0                      0                    0.25                  6.875 Rancho Cordova         CA                                       95670 Single Family                          324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1260000                7875.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 Calabasas              CA                                       91302 PUD                                   1260000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      311900                1884.40                    360                     358                      7                      0                      0                    0.25                   7.25 Lantana                FL                                       33462 Condominium                            311900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      278400                1624.00                    360                     358                   6.75                      0                      0                    0.25                      7 Palmdale               CA                                       93552 Single Family                          278400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      382400                2111.17                    360                     358                  6.375                      0                      0                    0.25                  6.625 Haymarket              VA                                       20169 PUD                                    382400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      264000                1402.50                    360                     358                  6.125                      0                      0                    0.25                  6.375 Victorville            CA                                       92392 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   159995.42                 933.31                    360                     358                   6.75                      0                      0                    0.25                      7 Washington             DC                                       20020 Single Family                          160000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      408850                2342.37                    360                     358                  6.625                      0                      0                    0.25                  6.875 Kitty Hawk             NC                                       27949 Single Family                          408850                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                    2.25 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      299900                1811.90                    360                     358                      7                      0                      0                    0.25                   7.25 Ogdensburg             NJ                                        7439 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      615000                3779.69                    360                     358                  7.125                      0                      0                    0.25                  7.375 Staten Island          NY                                       10306 2-4 Family                             615000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      348000                1993.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 Antioch                CA                                       94531 Single Family                          348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      172800                1080.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 Wentzville             MO                                       63385 Single Family                          172800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      512000                2826.67                    360                     358                  6.375                      0                      0                    0.25                  6.625 Gainesville            VA                                       20155 PUD                                    512000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    290709.3                1912.98                    360                     358                  6.625                      0                      0                    0.25                  6.875 Renton                 WA                                       98055 PUD                                    291200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      417000                2302.19                    360                     358                  6.375                      0                      0                    0.25                  6.625 Riverside              CA                                       92503 Single Family                          417000                20060501            74.45999908 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      272000                1530.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 ISLIP                  NY                                       11706 Single Family                          272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1330000                7896.88                    360                     358                  6.875                      0                      0                    0.25                  7.125 Tarzana                CA                                       91356 Single Family                         1330000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      239900                1349.44                    360                     358                    6.5                      0                      0                    0.25                   6.75 LYON TWP               MI                                       48178 Single Family                          239900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      628800                3537.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Seattle                WA                                       98115 Single Family                          628800                20060401                     80 No MI                                1.00E+17                    2.25               20090301                  11.75                      2                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G01                                                      416250                2298.05                    360                     357                   6.25                      0                      0                   0.375                  6.625 Fairfax                VA                                       22030 Townhouse                              416250                20060401                     75 No MI                                1.00E+17                    2.25               20090301                 12.625                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G01                                                   375883.25                1801.11                    360                     357                  5.375                      0                      0                   0.375                   5.75 Moreno Valley          CA                                       92555 Single Family                          376000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                  10.75                  1.875                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360301 AFL2
GII                      G01                                                      760500                4119.38                    360                     357                  6.125                      0                      0                   0.375                    6.5 Vienna                 VA                                       22182 Single Family                          760500                20060401            50.70000076 No MI                                1.00E+17                    2.25               20090301                   12.5                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G01                                                      468000                2437.50                    360                     357                  5.875                      0                      0                   0.375                   6.25 Newark                 CA                                       94560 Single Family                          468000                20060401                     80 No MI                                                            2.25               20090301                  11.25                  1.875                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360301 AFL2
GII                      G01                                                   232149.94                1257.48                    360                     357                  6.125                      0                      0                   0.375                    6.5 Arlington              WA                                       98223 Single Family                          232150                20060401            79.98999786 No MI                                1.00E+17                    2.25               20090301                   12.5                  1.875                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360301 AFL2
GII                      G01                                                      260000                1354.17                    360                     357                  5.875                      0                      0                   0.375                   6.25 Niles                  IL                                       60714 Single Family                          260000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                  12.25                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G01                                                   127048.62                 676.54                    360                     357                      6                      0                      0                   0.375                  6.375 Hampstead              MD                                       21074 Condominium                            127900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20090301                 12.375                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G01                                                   147624.83                 972.26                    360                     357                    6.5                      0                      0                   0.375                  6.875 Saint Louis            MO                                       63122 PUD                                    148000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G01                                                      400000                2125.00                    360                     357                      6                      0                      0                   0.375                  6.375 Sumner                 WA                                       98390 PUD                                    400000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                 11.375                  1.875                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360301 AFL2
GII                      G01                                                      208000                1083.33                    360                     358                  5.875                      0                      0                   0.375                   6.25 Kirkland               WA                                       98034 Condominium                            208000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.25                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G01                                                      185000                 982.81                    360                     358                      6                      0                      0                   0.375                  6.375 Tampa                  FL                                       33647 PUD                                    185000                20060501            78.72000122 No MI                                1.00E+17                    2.25               20090401                 12.375                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                   213972.26                1410.43                    360                     356                  6.625                      0                      0                    0.25                  6.875 Northampton            PA                                       18067 Single Family                          214700                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      487200                2740.50                    360                     356                    6.5                      0                      0                    0.25                   6.75 Fairfield              CT                                        6430 Single Family                          487200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   283433.21                1888.80                    360                     358                   6.75                      0                      0                    0.25                      7 Boca Raton             FL                                       33433 Townhouse                              283900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   239554.24                1497.29                    360                     358                  6.125                      0                      0                    0.25                  6.375 Jersey City            NJ                                        7307 2-4 Family                             240000                20060501            53.33000183 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   347531.42                2553.51                    360                     358                   7.75                      0                      0                    0.25                      8 Elgin                  IL                                       60123 PUD                                    348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      384000                2000.00                    360                     358                      6                      0                      0                    0.25                   6.25 La Crescenta           CA                                       91214 Condominium                            384000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      386000                2010.42                    360                     358                      6                      0                      0                    0.25                   6.25 Santa Ana              CA                                       92704 Single Family                          386000                20060501            57.18999863 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      179100                 988.78                    360                     358                  6.375                      0                      0                    0.25                  6.625 California City        CA                                       93505 Single Family                          179100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      276000                1523.75                    360                     358                  6.375                      0                      0                    0.25                  6.625 Lancaster              CA                                       93536 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      197400                1028.13                    360                     358                      6                      0                      0                    0.25                   6.25 Tucson                 AZ                                       85713 PUD                                    197400                20060501            79.91999817 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      645000                3762.50                    360                     358                   6.75                      0                      0                    0.25                      7 Woodland Hills         CA                                       91364 Single Family                          645000                20060501            67.19000244 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      400000                2250.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 Alameda                CA                                       94501 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                    778585.9                4930.14                    360                     358                  6.125                      0                      0                   0.375                    6.5 Ramapo                 NY                                       10970 Single Family                          780000                20060501            76.09999847 No MI                                1.00E+17                    2.25               20090401                   11.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360401 AFL2
GII                      G02                                                      347200                1989.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Silver Spring          MD                                       20902 Single Family                          347200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   221631.95                1476.97                    360                     358                   6.75                      0                      0                    0.25                      7 GLENDALE HEIGHTS       IL                                       60139 Single Family                          222000                20060501                     80 No MI                                                            2.25               20110401                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                      566400                3245.00                    360                     356                  6.625                      0                      0                    0.25                  6.875 ELMHURST               IL                                       60126 Single Family                          566400                20060301                     80 No MI                                                            2.25               20110201                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                      370172                2197.90                    360                     358                  6.875                      0                      0                    0.25                  7.125 SHOREWOOD              IL                                       60431 Single Family                          370172                20060501                     80 No MI                                                            2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                      178400                1059.25                    360                     359                  6.875                      0                      0                    0.25                  7.125 CHICAGO                IL                                       60629 Single Family                          178400                20060601                     80 No MI                                                            2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ALT1
GII                      G01                                                   160896.44                1058.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 CREST HILL             IL                                       60435 Single Family                          161168                20060501                     80 No MI                                                            2.25               20090401                 12.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 ALT1
GII                      G02                                                      273329                1565.95                    360                     358                  6.625                      0                      0                    0.25                  6.875 PLAINFIELD             IL                                       60585 Single Family                          273329                20060501                     80 No MI                                                            2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G03                                                     1000000                6041.67                    360                     358                      7                      0                      0                    0.25                   7.25 Closter                NJ                                        7624 Single Family                         1000000                20060501            60.24000168 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      214400                1250.67                    360                     358                   6.75                      0                      0                    0.25                      7 Marysville             WA                                       98270 Single Family                          214400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      417000                2258.75                    360                     358                   6.25                      0                      0                    0.25                    6.5 Oakley                 CA                                       94561 Single Family                          417000                20060501            67.80000305 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   435382.56                3123.56                    360                     358                    7.5                      0                      0                    0.25                   7.75 Falls Church           VA                                       22046 Single Family                          436000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      314000                1798.96                    360                     358                  6.625                      0                      0                    0.25                  6.875 San Jose               CA                                       95111 PUD                                    314000                20060501            74.23000336 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      276000                1495.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 Branford               CT                                        6405 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      392000                2368.33                    360                     358                      7                      0                      0                    0.25                   7.25 Seattle                WA                                       98103 Townhouse                              392000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      448000                2566.67                    360                     358                  6.625                      0                      0                    0.25                  6.875 Oxnard                 CA                                       93036 Single Family                          448000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      218850                1345.02                    360                     359                  7.125                      0                      0                    0.25                  7.375 East Providence        RI                                        2914 Single Family                          218850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      352000                1980.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 Baldwin Park           CA                                       91706 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      466400                2672.08                    360                     358                  6.625                      0                      0                    0.25                  6.875 Saint Louis            MO                                       63119 Single Family                          466400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      496000                3100.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 Temecula               CA                                       92592 Single Family                          496000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   188681.51                1241.60                    360                     358                  6.625                      0                      0                    0.25                  6.875 Portland               OR                                       97213 Single Family                          189000                20060501            79.41000366 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      320000                1666.67                    360                     358                      6                      0                      0                    0.25                   6.25 Fairfield              CA                                       94534 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      500000                2812.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 Oxnard                 CA                                       93035 Single Family                          500000                20060501            78.12999725 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   207809.55                1420.98                    360                     357                      7                      0                      0                    0.25                   7.25 Sunny Isles            FL                                       33160 Condominium                            208300                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      228000                1330.00                    360                     358                   6.75                      0                      0                    0.25                      7 Bowie                  MD                                       20715 Single Family                          228000                20060501            61.61999893 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   131760.69                 834.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 Dunedin                FL                                       34698 Condominium                            132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   356268.75                2494.80                    360                     358                   7.25                      0                      0                    0.25                    7.5 Hilton Head Island     SC                                       29928 Condominium                            356800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      620000                3552.08                    360                     358                  6.625                      0                      0                    0.25                  6.875 San Jose               CA                                       95121 Single Family                          620000                20060501            68.12999725 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      289000                1535.31                    360                     358                  6.125                      0                      0                    0.25                  6.375 San Pedro              CA                                       90732 Condominium                            289000                20060501            50.25999832 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      348750                2143.36                    360                     358                  7.125                      0                      0                    0.25                  7.375 Pomona                 CA                                       91767 Single Family                          348750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      311900                1851.91                    360                     358                  6.875                      0                      0                    0.25                  7.125 Bristow                VA                                       20136 Single Family                          311900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      445300                2458.43                    360                     358                  6.375                      0                      0                    0.25                  6.625 Oakley                 CA                                       94561 Single Family                          445300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      288000                1560.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 Ventura                CA                                       93004 Condominium                            288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      423850                2649.06                    360                     358                   7.25                      0                      0                    0.25                    7.5 Costa Mesa             CA                                       92626 Condominium                            424000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      520750                3146.20                    360                     358                      7                      0                      0                    0.25                   7.25 Triangle               VA                                       22172 PUD                                    520750                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      420000                2537.50                    360                     358                      7                      0                      0                    0.25                   7.25 Van Nuys               CA                                       91406 Single Family                          420000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      168000                 997.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 Seattle                WA                                       98101 Condominium                            168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   339506.27                2406.50                    360                     358                  7.375                      0                      0                    0.25                  7.625 Olivehurst             CA                                       95961 Single Family                          340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    383798.9                2118.90                    360                     358                  6.375                      0                      0                    0.25                  6.625 Tacoma                 WA                                       98443 Single Family                          384000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   137018.72                 901.64                    360                     358                  6.625                      0                      0                    0.25                  6.875 Casselberry            FL                                       32707 PUD                                    137250                20060501            73.40000153 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      352000                2053.33                    360                     358                   6.75                      0                      0                    0.25                      7 Oakland                CA                                       94605 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      224000                1260.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 Fredericksburg         VA                                       22401 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   416314.37                2774.32                    360                     358                   6.75                      0                      0                    0.25                      7 Rowland Heights        CA                                       91748 Single Family                          417000                20060501            79.43000031 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      315920                1612.51                    360                     358                  5.875                      0                      0                    0.25                  6.125 Bellevue               WA                                       98006 Single Family                          316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   416999.38                2519.37                    360                     358                      7                      0                      0                    0.25                   7.25 Tampa                  FL                                       33624 PUD                                    417000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      293600                1804.42                    360                     358                  7.125                      0                      0                    0.25                  7.375 Debary                 FL                                       32713 PUD                                    293600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      315000                1771.88                    360                     358                    6.5                      0                      0                    0.25                   6.75 Hemet                  CA                                       92544 Single Family                          315000                20060501            64.29000092 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      271924                1529.57                    360                     358                    6.5                      0                      0                    0.25                   6.75 Pittsburg              CA                                       94565 Single Family                          271950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    44037.54                 315.94                    360                     358                    7.5                      0                      0                    0.25                   7.75 Rochester              NY                                       14623 Single Family                           44100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    45435.56                 325.97                    360                     358                    7.5                      0                      0                    0.25                   7.75 Rochester              NY                                       14619 Single Family                           45500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                     1000000                6145.83                    360                     358                  7.125                      0                      0                    0.25                  7.375 Lafayette              CA                                       94549 Single Family                         1000000                20060501            72.45999908 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       88000                 504.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 Rochester              NY                                       14623 Single Family                           88000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      300000                1750.00                    360                     358                   6.75                      0                      0                    0.25                      7 Hesperia               CA                                       92345 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      623200                3505.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 Saugus                 CA                                       91350 PUD                                    623200                20060501            79.87000275 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      400000                2375.00                    360                     358                  6.875                      0                      0                    0.25                  7.125 Sterling               VA                                       20164 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      513000                2939.06                    360                     358                  6.625                      0                      0                    0.25                  6.875 Springfield            VA                                       22152 Single Family                          513000                20060501            64.94000244 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      278000                1679.58                    360                     359                      7                      0                      0                    0.25                   7.25 Washington             DC                                       20018 Single Family                          278000                20060601            76.16000366 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      486700                2737.69                    360                     355                    6.5                      0                      0                    0.25                   6.75 Murrieta               CA                                       92562 Single Family                          486700                20060201            79.98999786 No MI                                1.00E+17                    2.25               20110101                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                      295200                1691.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 New York               NY                                       10033 CO-OP                                  295200                20060501                     80 No MI                                                            2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      275500                1635.78                    360                     358                  6.875                      0                      0                    0.25                  7.125 Carmel                 NY                                       10512 Townhouse                              275500                20060501                     95 United Guaranty                      1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      746250                4197.66                    360                     358                    6.5                      0                      0                    0.25                   6.75 Scottsdale             AZ                                       85262 Single Family                          746250                20060501                     75 No MI                                1.23E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      118000                 676.04                    360                     358                  6.625                      0                      0                    0.25                  6.875 Brandon                FL                                       33511 Single Family                          118000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   303095.87                2022.52                    360                     358                   6.75                      0                      0                    0.25                      7 Berlin                 CT                                        6037 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   131399.11                 908.93                    360                     358                  7.125                      0                      0                    0.25                  7.375 Munford                TN                                       38058 Single Family                          131600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      386400                2213.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 Fullerton              CA                                       92833 Single Family                          386400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   956243.37                5478.78                    360                     358                  6.625                      0                      0                    0.25                  6.875 San Clemente           CA                                       92673 PUD                                    956350                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      219200                1233.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 Bakersfield            CA                                       93306 Single Family                          219200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      488000                2795.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 Hayward                CA                                       94541 Single Family                          488000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      120000                 700.00                    360                     359                   6.75                      0                      0                    0.25                      7 Phoenix                AZ                                       85022 PUD                                    120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      313650                1731.61                    360                     358                  6.375                      0                      0                    0.25                  6.625 Merced                 CA                                       95340 Single Family                          313650                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      148860                 806.33                    360                     350                  6.125                      0                      0                   0.375                    6.5 MIAMI                  FL                                       33172 Condominium                            148860                20050901                     90 PMI                                  1.00E+17                     3.5               20100801                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350801 ALT1
GII                      G01                                                       80669                 428.55                    360                     350                      6                      0                      0                   0.375                  6.375 HOUSTON                TX                                       77099 Single Family                           80669                20050901                     80 No MI                                1.00E+17                     3.5               20080801                 12.375                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20350801 ALT1
GII                      G03                                                    126750.7                 871.65                    360                     350                  6.035                   0.84                      0                   0.375                   7.25 MARION                 IA                                       52302 Single Family                          127775                20050901                     95 PMI                                  1.00E+17                   4.375               20100801                  13.25                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350801 ALT1
GII                      G01                                                   339451.52                2193.39                    360                     350                   5.88                   0.37                      0                   0.375                  6.625 TRIANGLE               VA                                       22172 Single Family                          342550                20050901                     85 PMI                                  1.00E+17                       4               20080801                 12.625                   3.16                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G01                                                      445000                2549.48                    360                     350                    5.9                    0.6                      0                   0.375                  6.875 HERNDON                VA                                       20170 PUD                                    445000                20050901                  91.75 PMI                                  1.00E+17                   4.125               20080801                 12.875                  3.255                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G01                                                      239200                1270.75                    360                     350                      6                      0                      0                   0.375                  6.375 LAS VEGAS              NV                                       89139 PUD                                    239200                20050901                     80 No MI                                1.00E+17                     3.5               20080801                 12.375                   3.15                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G03                                                   242757.79                1470.43                    360                     350                  5.625                      0                      0                   0.375                      6 RENO                   NV                                       89523 Single Family                          245255                20050901            73.87000275 No MI                                1.00E+17                     3.5               20100801                     12                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350801 ALT1
GII                      G01                                                   208948.36                1240.63                    360                     350                   6.75                      0                      0                   0.375                  7.125 LAKE WORTH             FL                                       33467 PUD                                    209000                20050901                     95 PMI                                  1.00E+17                     3.5               20080801                 13.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G01                                                   139873.78                 859.39                    360                     350                      7                      0                      0                   0.375                  7.375 SCOTTSDALE             AZ                                       85259 Condominium                            139920                20050901                     80 No MI                                1.00E+17                     3.5               20080801                 13.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G03                                                       95900                 569.41                    360                     350                   6.75                      0                      0                   0.375                  7.125 TAMPA                  FL                                       33610 Single Family                           95900                20050901            79.98000336 No MI                                1.00E+17                     3.5               20100801                 13.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350801 ALT1
GI                       G03                                                       59451                 414.41                    360                     350                      7                      0                      0                   0.375                  7.375 LOGANSPORT             IN                                       46947 Single Family                           60000                20050901                    100 PMI                                  1.00E+17                     3.5               20100801                 13.375                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350801 ALT1
GII                      G01                                                      185000                1021.35                    360                     350                   6.25                      0                      0                   0.375                  6.625 LAUREL                 MD                                       20707 Single Family                          185000                20050901            67.40000153 No MI                                1.00E+17                     3.5               20080801                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G01                                                      370000                2273.96                    360                     350                      7                      0                      0                   0.375                  7.375 WOONSOCKET             RI                                        2895 2-4 Family                             370000                20050901                    100 PMI                                  1.00E+17                     3.5               20080801                 13.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G01                                                      104000                 552.50                    360                     350                      6                      0                      0                   0.375                  6.375 NEWARK                 OH                                       43055 Single Family                          104000                20050901                     80 No MI                                1.00E+17                     3.5               20080801                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350801 ALT1
GII                      G02                                                   180536.31                1152.89                    360                     349                  6.125                      0                      0                   0.375                    6.5 HARTFORD               WI                                       53027 Single Family                          182400                20050801                     95 PMI                                  1.00E+17                     3.5               20100701                   12.5                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G03                                                      247500                1495.31                    360                     349                  6.875                      0                      0                   0.375                   7.25 LAKE ZURICH            IL                                       60047 Single Family                          247500                20050801                     90 PMI                                  1.00E+17                     3.5               20100701                  13.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GI                       G03                                                    53049.36                 374.08                    360                     349                  7.125                      0                      0                   0.375                    7.5 OTTUMWA                IA                                       52501 Single Family                           53500                20050801            79.84999847 No MI                                1.00E+17                     3.5               20100701                   13.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350701 ALT1
GI                       G03                                                    49975.51                 352.40                    360                     349                  7.125                      0                      0                   0.375                    7.5 OTTUMWA                IA                                       52501 Single Family                           50400                20050801                     80 No MI                                1.00E+17                     3.5               20100701                   13.5                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G02                                                      260100                1408.88                    360                     349                  6.125                      0                      0                   0.375                    6.5 GURNEE                 IL                                       60031 Single Family                          260300                20050801                     95 PMI                                  1.00E+17                     3.5               20100701                   12.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                      252150                1260.75                    360                     349                  5.625                      0                      0                   0.375                      6 PLAINFIELD             IL                                       60544 PUD                                    252150                20050801            79.98999786 No MI                                1.00E+17                     3.5               20100701                     12                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G01                                                   133177.79                 901.72                    360                     349                   7.75                      0                      0                   0.375                  8.125 PHILADELPHIA           PA                                       19154 Single Family                          133200                20050801                     90 PMI                                  1.00E+17                     3.5               20080701                 14.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350701 ALT1
GII                      G01                                                   494286.08                3239.75                    360                     350                  6.375                      0                      0                   0.375                   6.75 BASALT                 CO                                       81621 Single Family                          499500                20050901                     90 PMI                                  1.00E+17                    2.25               20080801                  12.75                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20350801 ALT1
GI                       G01                                                   467289.19                2893.87                    360                     354                      6                      0                      0                    0.25                   6.25 SANTA MONICA           CA                                       90402 Single Family                          470000                20060101            29.55999947 No MI                                1.00E+17                    2.25               20151201                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20351201 ALT1
GII                      G01                                                   866759.48                5895.04                    360                     349                   6.75                      0                      0                   0.375                  7.125 KEYLARGO               FL                                       33037 Single Family                          875000                20050801                     70 No MI                                1.00E+17                    2.25               20080701                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20350701 ALT1
GII                      G02                                                       84800                 450.50                    360                     351                      6                      0                      0                   0.375                  6.375 DES MOINES             IA                                       50311 Single Family                           84800                20051001            77.08999634 No MI                                                            2.25               20100901                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 ALT1
GII                      G03                                                     83171.9                 415.66                    360                     349                  5.625                      0                      0                   0.375                      6 CRESTED BUTTE          CO                                       81224 Single Family                          650000                20050801            74.29000092 No MI                                1.00E+17                    2.25               20100701                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G03                                                      453200                2643.67                    360                     350                  6.625                      0                      0                   0.375                      7 VIENNA                 VA                                       22180 Single Family                          455200                20050901                     80 No MI                                1.00E+17                    2.25               20100801                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350801 ALT1
GI                       G01                                                      600000                3250.00                    360                     352                   6.25                      0                      0                    0.25                    6.5 VAIL                   CO                                       81657 Condominium                            600000                20051101            25.04999924 No MI                                1.00E+17                    2.25               20121001                   11.5                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20351001 ALT1
GI                       G01                                                      450000                2343.75                    360                     353                      6                      0                      0                    0.25                   6.25 EAST LANSING           MI                                       48823 Single Family                          450000                20051201            58.20999908 No MI                                                            2.25               20121101                  11.25                      2                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20351101 ALT1
GII                      G03                                                      540000                3093.75                    360                     354                    6.5                      0                      0                   0.375                  6.875 KENSINGTON             MD                                       20895 Single Family                          540000                20060101            58.06000137 No MI                                                            2.25               20101201                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                      281700                1643.25                    360                     352                  6.625                      0                      0                   0.375                      7 NORTH VENICE           FL                                       34275 Single Family                          281700                20051101            79.98999786 No MI                                                            2.25               20101001                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351001 ALT1
GI                       G01                                                      500000                2604.17                    360                     354                      6                      0                      0                    0.25                   6.25 SANTA MONICA           CA                                       90405 Single Family                          500000                20060101            43.47999954 No MI                                1.00E+17                    2.25               20121201                  11.25                  1.875                       2 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20351201 ALT1
GI                       G02                                                   198846.49                1231.43                    360                     354                      6                      0                      0                    0.25                   6.25 CHICAGO                IL                                       60634 Single Family                          200000                20060101            53.33000183 No MI                                                            2.25               20121201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20351201 ALT1
GI                       G02                                                   183117.92                1132.92                    360                     355                      6                      0                      0                    0.25                   6.25 SANTA MONICA           CA                                       90403 Condominium                            184000                20060201            32.56999969 No MI                                1.00E+17                    2.25               20160101                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20360101 ALT1
GI                       G02                                                   197574.22                1322.29                    360                     355                   6.75                      0                      0                    0.25                      7 CHICAGO                IL                                       60623 2-4 Family                             198750                20060201            73.33999634 No MI                                1.00E+17                    2.25               20160101                     12                      2                       2 First Lien                                    N                                            0 Prepay                                    360                     120 N                                    20360101 ALT1
GI                       G02                                                   366055.28                2356.34                    360                     355                  6.375                      0                      0                    0.25                  6.625 WOODRIDGE              IL                                       60517 Single Family                          368000                20060201                     80 No MI                                                            2.25               20160101                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20360101 ALT1
GII                      G03                                                      476000                2082.50                    360                     348                  4.875                      0                      0                   0.375                   5.25 PAUMA VALLEY           CA                                       92061 Single Family                          476000                20050701            64.76000214 No MI                                1.00E+17                    2.25               20100601                  10.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350601 ALT1
GII                      G02                                                      164800                 875.50                    360                     356                      6                      0                      0                   0.375                  6.375 MAPLE GROVE            MN                                       55369 Single Family                          164800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                   109145.49                 624.57                    360                     353                  5.125                      0                      0                   0.375                    5.5 ARNOLD                 CA                                       95223 Single Family                          110000                20051201            35.47999954 No MI                                1.00E+17                    2.25               20101101                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G02                                                    71694.05                 472.99                    360                     355                    6.5                      0                      0                   0.375                  6.875 SAINT LOUIS            MO                                       63125 2-4 Family                              72000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   191143.59                1229.40                    360                     355                   6.25                      0                      0                   0.375                  6.625 CHICAGO                IL                                       60613 Condominium                            192000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                    138663.9                 891.95                    360                     355                   6.25                      0                      0                   0.375                  6.625 PALATINE               IL                                       60067 Condominium                            139300                20060201                     70 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                   209791.25                1158.22                    360                     355                  6.375                      0                      0                    0.25                  6.625 YORKVILLE              IL                                       60560 Single Family                          209800                20060201                     80 No MI                                1.00E+17                    2.25               20130101                 11.625                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20360101 ALT1
GII                      G03                                                      138844                 694.22                    360                     357                   5.75                      0                      0                    0.25                      6 SHOREWOOD              IL                                       60431 Condominium                            138844                20060401                     80 No MI                                                            2.25               20110301                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                    98972.19                 685.14                    360                     357                  7.125                      0                      0                    0.25                  7.375 LOMBARD                IL                                       60148 Condominium                             99200                20060401                     80 No MI                                                            2.25               20110301                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   231453.79                1582.64                    360                     357                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60620 2-4 Family                             232000                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                   209238.06                1359.46                    360                     358                    6.5                      0                      0                    0.25                   6.75 BERWYN                 IL                                       60402 Single Family                          209600                20060501                     80 No MI                                                            2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                      512558                2989.92                    360                     357                   6.75                      0                      0                    0.25                      7 MENOMONEE FALLS        WI                                       53051 Single Family                          512558                20060401            79.47000122 No MI                                                            2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                   125152.15                 762.67                    360                     357                  5.875                      0                      0                    0.25                  6.125 MENASHA                WI                                       54952 Single Family                          125520                20060401                     80 No MI                                                            2.25               20110301                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                   130146.65                 878.52                    360                     358                  6.875                      0                      0                    0.25                  7.125 LAKE IN THE HILLS      IL                                       60156 Single Family                          130400                20060501                     80 No MI                                                            2.25               20110401                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                   158815.82                1072.55                    360                     357                  6.875                      0                      0                    0.25                  7.125 BOLINGBROOK            IL                                       60440 Condominium                            159200                20060401                     80 No MI                                                            2.25               20110301                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                   111833.24                 783.12                    360                     358                   7.25                      0                      0                    0.25                    7.5 GRAYSLAKE              IL                                       60030 Condominium                            112000                20060501            79.62999725 No MI                                                            2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                   207353.07                1314.19                    360                     357                   6.25                      0                      0                    0.25                    6.5 BOLINGBROOK            IL                                       60440 Single Family                          207920                20060401                     80 No MI                                                            2.25               20110301                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      148537                 835.52                    360                     357                    6.5                      0                      0                    0.25                   6.75 NAPERVILLE             IL                                       60565 Condominium                            148537                20060401                     80 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   239624.43                1637.22                    360                     358                      7                      0                      0                    0.25                   7.25 CICERO                 IL                                       60804 2-4 Family                             240000                20060501                     80 No MI                                                            2.25               20110401                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      149600                 935.00                    360                     357                   7.25                      0                      0                    0.25                    7.5 CHICAGO                IL                                       60656 Condominium                            149600                20060401                     80 No MI                                                            2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G01                                                   127996.78                 853.33                    360                     358                   7.75                      0                      0                    0.25                      8 LAKE VILLA             IL                                       60046 Single Family                          128000                20060501                     80 No MI                                                            2.25               20090401                     14                      2                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360401 ALT1
GII                      G02                                                       96800                 514.25                    360                     357                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60620 Single Family                           96800                20060401                     80 No MI                                                            2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   219999.06                1352.08                    360                     357                  7.125                      0                      0                    0.25                  7.375 BERWYN                 IL                                       60402 Single Family                          220000                20060401                     80 No MI                                                            2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                      280000                1691.67                    360                     357                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60623 2-4 Family                             280000                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      136800                 741.00                    360                     357                   6.25                      0                      0                    0.25                    6.5 DES PLAINES            IL                                       60016 Condominium                            136800                20060401                     80 No MI                                                            2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                   131749.96                 856.14                    360                     358                    6.5                      0                      0                    0.25                   6.75 CHICAGO                IL                                       60610 Condominium                            132000                20060501                     80 No MI                                                            2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G01                                                   243292.38                1582.57                    360                     357                    6.5                      0                      0                    0.25                   6.75 AURORA                 IL                                       60504 Single Family                          244000                20060401                     80 No MI                                                            2.25               20090301                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360301 ALT1
GI                       G03                                                      382400                2350.17                    360                     358                  7.125                      0                      0                    0.25                  7.375 CHICAGO                IL                                       60647 2-4 Family                             382400                20060501                     80 No MI                                                            2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                   122864.08                 778.70                    360                     357                   6.25                      0                      0                    0.25                    6.5 ADDISON                IL                                       60101 Condominium                            123200                20060401                     80 No MI                                                            2.25               20110301                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   263586.88                1800.94                    360                     358                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60608 Single Family                          264000                20060501                     80 No MI                                                            2.25               20110401                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                      200000                1187.50                    360                     357                  6.875                      0                      0                    0.25                  7.125 WHEELING               IL                                       60090 Single Family                          200000                20060401                     80 No MI                                                            2.25               20110301                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      220664                1195.26                    360                     357                   6.25                      0                      0                    0.25                    6.5 YORKVILLE              IL                                       60560 PUD                                    220664                20060401                     80 No MI                                                            2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                      232400                1404.08                    360                     357                      7                      0                      0                    0.25                   7.25 BURBANK                IL                                       60459 Single Family                          232400                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                   139999.31                 889.58                    360                     357                  7.375                      0                      0                    0.25                  7.625 SCHILLER PARK          IL                                       60176 Condominium                            140000                20060401                     80 No MI                                                            2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   209994.42                1435.91                    360                     357                      7                      0                      0                    0.25                   7.25 JOLIET                 IL                                       60432 Single Family                          210490                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   118527.15                 820.52                    360                     357                  7.125                      0                      0                    0.25                  7.375 MOUNT PROSPECT         IL                                       60056 Condominium                            118800                20060401                     80 No MI                                                            2.25               20110301                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                   136580.57                 921.64                    360                     358                  6.875                      0                      0                    0.25                  7.125 NAPERVILLE             IL                                       60564 Condominium                            136800                20060501                     80 No MI                                                            2.25               20110401                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                   227407.79                1478.80                    360                     357                    6.5                      0                      0                    0.25                   6.75 DOWNERS GROVE          IL                                       60516 Single Family                          228000                20060401                     80 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      492000                2716.25                    360                     358                  6.375                      0                      0                    0.25                  6.625 WILLOWBROOK            IL                                       60527 Single Family                          492000                20060501                     80 No MI                                                            2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                      436637                2410.60                    360                     357                  6.375                      0                      0                    0.25                  6.625 CHICAGO                IL                                       60622 Condominium                            436637                20060401                     80 No MI                                                            2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                   131782.99                 878.19                    360                     358                   6.75                      0                      0                    0.25                      7 ROLLING MEADOWS        IL                                       60008 Condominium                            132000                20060501                     80 No MI                                                            2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                      204000                1211.25                    360                     357                  6.875                      0                      0                    0.25                  7.125 VILLA PARK             IL                                       60181 Single Family                          204000                20060401                     80 No MI                                                            2.25               20110301                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                   213343.04                1387.99                    360                     357                    6.5                      0                      0                    0.25                   6.75 RIVER GROVE            IL                                       60171 Single Family                          214000                20060401            79.26000214 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      325600                2136.75                    360                     358                  7.625                      0                      0                    0.25                  7.875 NILES                  IL                                       60714 Single Family                          325600                20060501                     80 No MI                                                            2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G01                                                   118166.09                 879.11                    360                     357                  7.875                      0                      0                    0.25                  8.125 CHICAGO                IL                                       60629 Condominium                            118400                20060401                     80 No MI                                                            2.25               20090301                 14.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360301 ALT1
GI                       G03                                                   199529.11                1364.35                    360                     357                      7                      0                      0                    0.25                   7.25 ORLAND HILLS           IL                                       60477 Single Family                          200000                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      195120                1097.55                    360                     357                    6.5                      0                      0                    0.25                   6.75 WADSWORTH              IL                                       60083 Condominium                            195120                20060401                     80 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                      267200                1614.33                    360                     358                      7                      0                      0                    0.25                   7.25 NAPERVILLE             IL                                       60540 Single Family                          267200                20060501                     80 No MI                                                            2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                   194018.99                1212.67                    360                     358                  6.125                      0                      0                    0.25                  6.375 POPLAR GROVE           IL                                       61065 Single Family                          194380                20060501                     80 No MI                                                            2.25               20110401                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G03                                                      269600                1656.92                    360                     358                  7.125                      0                      0                    0.25                  7.375 ELMHURST               IL                                       60126 Single Family                          269600                20060501                     80 No MI                                                            2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                      163200                 952.00                    360                     357                   6.75                      0                      0                    0.25                      7 BLOOMINGDALE           IL                                       60108 Townhouse                              163200                20060401                     80 No MI                                                            2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G01                                                   325211.93                2122.99                    360                     308                      6                      0                      0                    0.25                   6.25 ASHBURN                VA                                       20147 PUD                                    344800                20020301                     80 No MI                                                            2.75               20070201                  11.25                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                   384457.15                2660.56                    360                     308                  6.625                      0                      0                    0.25                  6.875 OLNEY                  MD                                       20832 Single Family                          405000                20020301                     75 No MI                                                            2.75               20070201                 11.875                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                   367357.52                4389.20                    169                     111                      6                      0                      0                   0.375                  6.375 MOLINE                 IL                                       61265 Single Family                          500000                20010901            79.05000305 No MI                                                            2.75               20060801                 13.375                    2.5                       2 First Lien                                    N                                            0 No_PP                                     169                      60 N                                    20150901 CALA
GI                       G01                                                   710467.18                4710.22                    360                     305                      6                      0                      0                   0.375                  6.375 MONETT                 MO                                       65708 Single Family                          755000                20011201                   75.5 No MI                                                            2.75               20061101                 12.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   696227.12                4474.48                    360                     302                  5.625                      0                      0                   0.375                      6 LITTLE ROCK            AR                                       72212 PUD                                    750000                20010901                     75 No MI                                                            2.75               20060801                   12.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20310801 CALA
GI                       G01                                                   108858.26                 869.34                    348                     237                   6.75                      0                      0                   0.375                  7.125 NAPERVILLE             IL                                       60540 Single Family                       336923.57                19970401            42.11999893 No MI                                                            2.75               20070301                  13.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     348                     120 N                                    20260301 CALA
GI                       G01                                                    272749.2                2201.22                    360                     239                  7.125                      0                      0                   0.375                    7.5 HIGHLAND PA            IL                                       60035 Single Family                          325000                19960601            43.33000183 No MI                                                            2.75               20070501                 13.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     132 N                                    20260501 CALA
GI                       G01                                                   442581.68                3484.50                    338                     237                   6.75                      0                      0                   0.375                  7.125 EDINA                  MN                                       55436 Single Family                          520000                19980201                     80 No MI                                                            2.75               20070101                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     338                     108 N                                    20260301 CALA
GI                       G01                                                   308169.95                2124.05                    360                     265                   5.75                      0                      0                   0.375                  6.125 CLIVE                  IA                                       50325 Single Family                          350000                19980801            71.43000031 No MI                                                            2.75               20060701                  12.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      96 N                                    20280701 CALA
GI                       G01                                                   354786.84                2751.98                    360                     263                  7.125                      0                      0                   0.375                    7.5 WILMETTE               IL                                       60091 Single Family                          409500                19980601                     90 PMI                                                              2.75               20070501                 12.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     108 N                                    20280501 CALA
GI                       G01                                                   314124.29                2123.12                    349                     291                      6                      0                      0                   0.375                  6.375 MEQUON                 WI                                       53092 Single Family                          342626                20010901                     90 PMI                                                              2.75               20060801                 14.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      60 N                                    20300901 CALA
GI                       G01                                                   379507.67                2620.17                    349                     292                   6.25                      0                      0                   0.375                  6.625 PEWAUKEE               WI                                       53072 PUD                                    412920                20011001                     80 No MI                                                            2.75               20060901                     14                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      60 N                                    20301001 CALA
GI                       G01                                                   324388.81                2410.68                    360                     271                   6.75                      0                      0                   0.375                  7.125 NORTH BARRI            IL                                       60010 Single Family                          369000                19990201            81.09999847 No MI                                                            2.75               20070101                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      96 N                                    20290101 CALA
GI                       G01                                                    15306.54                 329.64                    349                     284                   6.75                      0                      0                   0.375                  7.125 ANTIOCH                IL                                       60002 Single Family                       120188.55                20010201            30.54000092 No MI                                                            2.75               20070101                 12.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      72 N                                    20300201 CALA
GI                       G01                                                   373920.39                2633.23                    349                     294                    6.5                      0                      0                   0.375                  6.875 INVER GROVE            MN                                       55076 Single Family                          405800                20011201            79.87999725 No MI                                                            2.75               20061101                 13.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      60 N                                    20301201 CALA
GI                       G01                                                   1035147.4                6952.75                    360                     304                  6.125                      0                      0                   0.375                    6.5 SHERWOOD               OR                                       97140 Single Family                         1100000                20011101            75.86000061 No MI                                                            2.75               20061001                   12.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311001 CALA
GI                       G01                                                    78127.56                 895.80                    349                     293                  6.125                      0                      0                   0.375                    6.5 PEWAUKEE               WI                                       53072 Single Family                          473800                20011101            79.76000214 No MI                                                            2.75               20061001                 13.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      60 N                                    20301101 CALA
GI                       G01                                                   319130.95                2050.29                    360                     302                  5.625                      0                      0                   0.375                      6 CINCINNATI             OH                                       45236 Single Family                          339500                20010901            77.16000366 No MI                                                            2.75               20060801                 13.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20310801 CALA
GI                       G01                                                   615062.65                4178.03                    360                     305                   6.25                      0                      0                   0.375                  6.625 CHICAGO                IL                                       60657 Single Family                          652500                20011201                     75 No MI                                                            2.75               20061101                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   869290.75                5494.80                    360                     305                    5.5                      0                      0                   0.375                  5.875 SNOWMASS VI            CO                                       81615 Single Family                          928900                20011201            77.41000366 No MI                                                            2.75               20061101                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   213932.32                2036.48                    360                     302                    6.5                      0                      0                   0.375                  6.875 PRIOR LAKE             MN                                       55372 Single Family                          310000                20010901            75.61000061 No MI                                                            2.75               20060801                 12.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20310801 CALA
GI                       G01                                                   784610.74                8506.25                    180                     125                   5.75                      0                      0                   0.375                  6.125 WAYZATA                MN                                       55391 Single Family                         1000000                20011201            34.47999954 No MI                                                            2.75               20061101                 12.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     180                      60 N                                    20161101 CALA
GI                       G01                                                   349437.85                2245.00                    360                     302                  5.625                      0                      0                   0.375                      6 PRINCETON              WI                                       54968 Single Family                          374000                20010901            40.43000031 No MI                                                            2.75               20060801                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20310801 CALA
GI                       G01                                                     4605.31                 284.23                    360                     305                  6.125                      0                      0                   0.375                    6.5 MIKANA                 WI                                       54857 Single Family                          330000                20011201                  68.75 No MI                                                            2.75               20061101                 12.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   377000.02                2705.95                    360                     288                  6.625                      0                      0                   0.375                      7 LAWRENCE               KS                                       66046 Single Family                         1000000                20000701            74.34999847 No MI                                                            2.75               20070601                     13                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20300601 CALA
GI                       G01                                                   109520.99                1013.72                    348                     178                      7                      0                      0                   0.375                  7.375 OCONOMOWOC             WI                                       53122 Single Family                       149164.67                19920501            18.71999931 No MI                                                            2.75               20070401                  14.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     348                     180 N                                    20210401 CALA
GI                       G01                                                   378058.09                2978.64                    360                     205                   5.75                      0                      0                   0.375                  6.125 RIVER HILLS            WI                                       53217 Single Family                          485000                19930801            74.95999908 No MI                                                            2.75               20060701                  11.95                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     156 N                                    20230701 CALA
GI                       G01                                                    78011.57                1159.63                    360                     229                   5.75                      0                      0                   0.375                  6.125 BLUE GRASS             IA                                       52726 Single Family                          323300                19950801            93.16999817 No MI                                                            2.75               20060701                 12.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     132 N                                    20250701 CALA
GII                      G02                                                      320000                1800.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 Fredericksburg         VA                                       22401 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      282000                1556.88                    360                     359                  6.375                      0                      0                    0.25                  6.625 Palmdale               CA                                       93551 PUD                                    282000                20060601            67.94999695 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      296000                1788.33                    360                     359                      7                      0                      0                    0.25                   7.25 Moreno Valley          CA                                       92553 Single Family                          296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      204800                1173.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 Mesa                   AZ                                       85204 Single Family                          204800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      404000                2314.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 Oakland                CA                                       94601 Single Family                          404000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      568000                3254.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 Arlington              VA                                       22203 PUD                                    568000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   284519.75                1872.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 Oakland                CA                                       94619 2-4 Family                             285000                20060501            54.81000137 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      282400                1588.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 Palmdale               CA                                       93550 Single Family                          282400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      182760                1047.06                    360                     359                  6.625                      0                      0                    0.25                  6.875 Granite Falls          WA                                       98252 Single Family                          182760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      318400                2056.33                    360                     358                    7.5                      0                      0                    0.25                   7.75 Pasadena               CA                                       91104 Condominium                            318400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   209731.26                1577.66                    360                     358                      8                      0                      0                    0.25                   8.25 Bonita Springs         FL                                       34134 Condominium                            210000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      176000                1063.33                    360                     359                      7                      0                      0                    0.25                   7.25 Norcross               GA                                       30093 PUD                                    176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      262000                1501.04                    360                     359                  6.625                      0                      0                    0.25                  6.875 Queen Creek            AZ                                       85242 PUD                                    262000                20060601            69.87000275 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   134275.51                 838.49                    360                     359                  6.125                      0                      0                    0.25                  6.375 Warren                 MI                                       48089 Single Family                          134400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   224697.03                1650.98                    360                     359                   7.75                      0                      0                    0.25                      8 Bonita Springs         FL                                       34134 Condominium                            225000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   526272.26                3821.12                    360                     358                  7.625                      0                      0                    0.25                  7.875 Buffalo Grove          IL                                       60089 Single Family                          527000                20060501            79.84999847 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      336000                2170.00                    360                     358                    7.5                      0                      0                    0.25                   7.75 Pasadena               CA                                       91104 Condominium                            336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   459282.08                3255.50                    360                     358                  7.375                      0                      0                    0.25                  7.625 Staten Island          NY                                       10309 2-4 Family                             459950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      628000                3990.42                    360                     359                  7.375                      0                      0                    0.25                  7.625 Fresh Meadows          NY                                       11365 Single Family                          628000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      600000                3625.00                    360                     359                      7                      0                      0                    0.25                   7.25 Dumfries               VA                                       22026 Single Family                          600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      294000                1684.38                    360                     359                  6.625                      0                      0                    0.25                  6.875 Clinton                MD                                       20735 Single Family                          294000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   523591.22                3574.61                    360                     359                      7                      0                      0                    0.25                   7.25 Port Washington        NY                                       11050 2-4 Family                             524000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      372000                2131.25                    360                     359                  6.625                      0                      0                    0.25                  6.875 Bakersfield            CA                                       93313 Single Family                          372000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      175200                1003.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 Pittsburg              CA                                       94565 Condominium                            175200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   251812.97                1762.03                    360                     359                   7.25                      0                      0                    0.25                    7.5 Naples                 FL                                       34105 Condominium                            252000                20060601            69.91999817 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      310000                1711.46                    360                     359                  6.375                      0                      0                    0.25                  6.625 Valencia               CA                                       91354 Condominium                            310000                20060601            55.95999908 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      368000                2108.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 Hialeah                FL                                       33018 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      279900                1691.06                    360                     359                      7                      0                      0                    0.25                   7.25 Montgomery Village     MD                                       20886 PUD                                    279900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      500000                3020.83                    360                     359                      7                      0                      0                    0.25                   7.25 Whittier               CA                                       90602 Single Family                          500000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      135900                 750.28                    360                     359                  6.375                      0                      0                    0.25                  6.625 Jacksonville           FL                                       32277 PUD                                    135900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      328700                1814.70                    360                     357                  6.375                      0                      0                    0.25                  6.625 Stockton               CA                                       95206 Single Family                          328700                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      471900                2310.34                    360                     356                    5.5                      0                      0                   0.375                  5.875 Lancaster              CA                                       93536 Single Family                          471900                20060301                     80 No MI                                1.00E+17                    2.25               20090201                 11.875                      2                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360201 AFL2
GII                      G02                                                      351000                2010.94                    360                     356                  6.625                      0                      0                    0.25                  6.875 South Riding           VA                                       20152 Condominium                            351000                20060301            78.48000336 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      320000                1800.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 Staten Island          NY                                       10306 Single Family                          320000                20060401            79.01000214 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   301614.49                1961.37                    360                     357                    6.5                      0                      0                    0.25                   6.75 O Fallon               MO                                       63366 PUD                                    302400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      320350                1835.34                    360                     357                  6.625                      0                      0                    0.25                  6.875 Murrieta               CA                                       92563 Single Family                          320350                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      468550                2537.98                    360                     357                   6.25                      0                      0                    0.25                    6.5 The Woodlands          TX                                       77380 PUD                                    468550                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      225500                1221.46                    360                     357                   6.25                      0                      0                    0.25                    6.5 Palmyra                VA                                       22963 PUD                                    225500                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   277584.01                1648.16                    360                     356                  6.875                      0                      0                    0.25                  7.125 CHICAGO                IL                                       60631 Single Family                          277600                20060301                     80 No MI                                                            2.25               20110201                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                   167591.96                 942.71                    360                     356                    6.5                      0                      0                    0.25                   6.75 CHICAGO                IL                                       60629 Single Family                          168000                20060301                     80 No MI                                                            2.25               20110201                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      168000                 892.50                    360                     356                  6.125                      0                      0                    0.25                  6.375 ALGONQUIN              IL                                       60102 Townhouse                              168000                20060301                     80 No MI                                                            2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      215200                1210.50                    360                     356                    6.5                      0                      0                    0.25                   6.75 CICERO                 IL                                       60804 2-4 Family                             215200                20060301                     80 No MI                                                            2.25               20110201                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      348800                1816.67                    360                     356                      6                      0                      0                    0.25                   6.25 CHICAGO                IL                                       60634 2-4 Family                             348800                20060301                     80 No MI                                                            2.25               20110201                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      176800                 957.67                    360                     356                   6.25                      0                      0                    0.25                    6.5 CHICAGO                IL                                       60641 Condominium                            176800                20060301                     80 No MI                                                            2.25               20110201                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      220000                1283.33                    360                     356                   6.75                      0                      0                    0.25                      7 BERWYN                 IL                                       60402 Single Family                          220000                20060301                     80 No MI                                                            2.25               20110201                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      192000                1060.00                    360                     356                  6.375                      0                      0                    0.25                  6.625 CHICAGO                IL                                       60656 Condominium                            192000                20060301                     80 No MI                                                            2.25               20110201                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G03                                                      186400                1126.17                    360                     356                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60638 Single Family                          186400                20060301                     80 No MI                                                            2.25               20110201                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G03                                                   287853.35                1739.13                    360                     356                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60631 Single Family                          288000                20060301                     80 No MI                                                            2.25               20110201                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      176000                 935.00                    360                     356                  6.125                      0                      0                    0.25                  6.375 CICERO                 IL                                       60804 Single Family                          176000                20060301                     80 No MI                                                            2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      142400                 890.00                    360                     356                   7.25                      0                      0                    0.25                    7.5 SCHILLER PARK          IL                                       60176 Condominium                            142400                20060301                     80 No MI                                                            2.25               20110201                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      344000                1863.33                    360                     356                   6.25                      0                      0                    0.25                    6.5 CLARENDON HILLS        IL                                       60514 Single Family                          344000                20060301                     80 No MI                                                            2.25               20110201                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      164400                 873.38                    360                     356                  6.125                      0                      0                    0.25                  6.375 SCHAUMBURG             IL                                       60193 PUD                                    164400                20060301                     80 No MI                                                            2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      159200                 862.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 CHICAGO                IL                                       60641 Condominium                            159200                20060401                     80 No MI                                                            2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      236000                1401.25                    360                     356                  6.875                      0                      0                    0.25                  7.125 LAKE ZURICH            IL                                       60047 Single Family                          236000                20060301                     80 No MI                                                            2.25               20110201                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      152800                 891.33                    360                     357                   6.75                      0                      0                    0.25                      7 AURORA                 IL                                       60504 Condominium                            152800                20060401                     80 No MI                                                            2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      192000                1080.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 CHICAGO                IL                                       60638 Single Family                          192000                20060401                     80 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      150000                 796.88                    360                     357                  6.125                      0                      0                    0.25                  6.375 AURORA                 IL                                       60504 PUD                                    150000                20060401                     80 No MI                                                            2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      253520                1320.42                    360                     356                      6                      0                      0                    0.25                   6.25 NAPERVILLE             IL                                       60540 Single Family                          253520                20060301                     80 No MI                                                            2.25               20110201                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                      344487                2045.39                    360                     356                  6.875                      0                      0                    0.25                  7.125 PLAINFIELD             IL                                       60544 Single Family                          344487                20060301                     80 No MI                                                            2.25               20110201                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      200000                1270.83                    360                     357                  7.375                      0                      0                    0.25                  7.625 FRANKLIN PARK          IL                                       60131 Single Family                          200000                20060401                     80 No MI                                                            2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      329600                1922.67                    360                     357                   6.75                      0                      0                    0.25                      7 CHICAGO                IL                                       60611 Condominium                            329600                20060401                     80 No MI                                                            2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      265600                1549.33                    360                     356                   6.75                      0                      0                    0.25                      7 WOOD DALE              IL                                       60191 Single Family                          265600                20060301                     80 No MI                                                            2.25               20110201                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                    226470.5                1497.80                    360                     353                  6.625                      0                      0                    0.25                  6.875 Elkridge               MD                                       21075 Townhouse                              228000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 AFL2
GII                      G02                                                      515000                2843.23                    360                     357                  6.375                      0                      0                    0.25                  6.625 Santa Paula            CA                                       93060 2-4 Family                             515000                20060401            79.23000336 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      327150                1737.98                    360                     357                  6.125                      0                      0                    0.25                  6.375 Kenmore                WA                                       98028 Single Family                          327150                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   311913.87                1722.50                    360                     357                  6.375                      0                      0                    0.25                  6.625 Vail                   AZ                                       85641 Single Family                          312000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                   479704.96                2548.43                    360                     357                      6                      0                      0                   0.375                  6.375 Burke                  VA                                       22015 Single Family                          480000                20060401            78.05000305 No MI                                1.00E+17                    2.25               20090301                 12.375                      2                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                      416950                2215.05                    360                     357                  6.125                      0                      0                    0.25                  6.375 Saint Louis            MO                                       63105 2-4 Family                             416950                20060401                   76.5 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      464400                2709.00                    360                     357                   6.75                      0                      0                    0.25                      7 Ladera Ranch           CA                                       92694 Condominium                            464400                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      452800                2830.00                    360                     357                   7.25                      0                      0                    0.25                    7.5 Paso Robles            CA                                       93446 Single Family                          452800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      300800                1723.33                    360                     357                  6.625                      0                      0                    0.25                  6.875 Queens                 NY                                       11428 Single Family                          400800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      549500                3205.42                    360                     357                   6.75                      0                      0                    0.25                      7 Gaylord                MI                                       49735 Single Family                          549500                20060401            69.73000336 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      349600                1857.25                    360                     357                  6.125                      0                      0                    0.25                  6.375 Bellevue               WA                                       98008 Single Family                          349600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      213600                1157.00                    360                     357                   6.25                      0                      0                    0.25                    6.5 Clearwater             FL                                       33763 Single Family                          213600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                    89742.47                 554.15                    360                     357                      6                      0                      0                    0.25                   6.25 Fort Myers             FL                                       33916 Single Family                           90000                20060401            64.98000336 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      500000                3072.92                    360                     357                  7.125                      0                      0                    0.25                  7.375 Dublin                 CA                                       94568 Condominium                            500000                20060401            75.08000183 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      264000                1457.50                    360                     357                  6.375                      0                      0                    0.25                  6.625 Arlington Heights      IL                                       60005 Single Family                          264000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      307200                1664.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 Vallejo                CA                                       94589 Single Family                          307200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      410500                2138.02                    360                     356                      6                      0                      0                    0.25                   6.25 Ripon                  CA                                       95366 Single Family                          410500                20060301            78.19000244 No MI                                1.00E+17                    2.25               20130201                  11.25                      2                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20360201 AFL2
GII                      G02                                                      212800                1219.17                    360                     357                  6.625                      0                      0                    0.25                  6.875 Port Saint Lucie       FL                                       34953 Single Family                          212800                20060401            79.94999695 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      417000                2519.38                    360                     357                      7                      0                      0                    0.25                   7.25 Snohomish              WA                                       98296 Single Family                          417000                20060401            77.94000244 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      401600                2175.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 Fairfax                VA                                       22033 PUD                                    401600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      206400                1182.50                    360                     357                  6.625                      0                      0                    0.25                  6.875 Clearwater             FL                                       33755 Single Family                          206400                20060401            79.80999756 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1330000                9143.75                    360                     357                      8                      0                      0                    0.25                   8.25 Bonita                 CA                                       91902 Single Family                         1330000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      357000                2045.31                    360                     357                  6.625                      0                      0                    0.25                  6.875 Oakland                CA                                       94601 Single Family                          357000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   120792.75                 792.70                    360                     357                  7.625                      0                      0                    0.25                  7.875 Collinsville           VA                                       24078 Single Family                          120800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   303555.11                1550.16                    360                     357                  5.875                      0                      0                    0.25                  6.125 Sedona                 AZ                                       86336 PUD                                    304000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      496000                3048.33                    360                     357                  7.125                      0                      0                    0.25                  7.375 La Crescenta           CA                                       91214 Single Family                          496000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      280000                1604.17                    360                     357                  6.625                      0                      0                    0.25                  6.875 Woodbridge             VA                                       22192 PUD                                    280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      579800                3080.19                    360                     357                  6.125                      0                      0                    0.25                  6.375 Pleasant Hill          CA                                       94523 Single Family                          579800                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      351000                1760.00                    360                     357                   5.75                      0                      0                    0.25                      6 Duvall                 WA                                       98019 Single Family                          354000                20060401            76.95999908 No MI                                1.00E+17                    2.25               20110301                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      309500                1934.38                    360                     357                   7.25                      0                      0                    0.25                    7.5 Saratoga Springs       NY                                       12866 Condominium                            309500                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      169000                 915.42                    360                     357                   6.25                      0                      0                    0.25                    6.5 Groveland              CA                                       95321 PUD                                    169000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      228000                1282.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 Hagerstown             MD                                       21740 Townhouse                              228000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      641350                3540.79                    360                     357                  6.375                      0                      0                    0.25                  6.625 Randallstown           MD                                       21133 Single Family                          641350                20060401                     80 No MI                                1.23E+17                    2.25               20110301                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      204650                1172.47                    360                     357                  6.625                      0                      0                    0.25                  6.875 Maricopa               AZ                                       85239 PUD                                    204650                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   347180.63                2373.98                    360                     357                      7                      0                      0                    0.25                   7.25 Miami                  FL                                       33133 Single Family                          348000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      305000                1715.63                    360                     357                    6.5                      0                      0                    0.25                   6.75 Lake Worth             FL                                       33467 PUD                                    305000                20060401            73.48999786 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      640000                3666.67                    360                     357                  6.625                      0                      0                    0.25                  6.875 Issaquah               WA                                       98027 PUD                                    640000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      351000                2193.75                    360                     357                   7.25                      0                      0                    0.25                    7.5 Upper Marlboro         MD                                       20772 PUD                                    351000                20060401                     78 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                    251927.4                1443.34                    360                     357                  6.625                      0                      0                    0.25                  6.875 Simi Valley            CA                                       93063 Condominium                            252000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      200000                1187.50                    360                     357                  6.875                      0                      0                    0.25                  7.125 Berlin                 MD                                       21811 PUD                                    200000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      206400                1204.00                    360                     357                   6.75                      0                      0                    0.25                      7 Renton                 WA                                       98057 2-4 Family                             206400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      460000                2635.42                    360                     357                  6.625                      0                      0                    0.25                  6.875 Brentwood              CA                                       94513 Single Family                          460000                20060401            79.86000061 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      271100                1524.94                    360                     357                    6.5                      0                      0                    0.25                   6.75 Sunny Isles Beach      FL                                       33160 Condominium                            271100                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      264000                1485.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 Cabazon                CA                                       92230 Single Family                          264000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   104740.28                 698.57                    360                     357                   6.75                      0                      0                    0.25                      7 Colonial Beach         VA                                       22443 Single Family                          105000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      179700                1104.41                    360                     357                  7.125                      0                      0                    0.25                  7.375 Orlando                FL                                       32829 Condominium                            179700                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   100312.12                 619.42                    360                     357                      6                      0                      0                    0.25                   6.25 Fort Myers             FL                                       33905 Single Family                          100600                20060401            64.98999786 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      336000                1925.00                    360                     358                  6.625                      0                      0                    0.25                  6.875 Los Banos              CA                                       93635 Single Family                          336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      444000                2590.00                    360                     357                   6.75                      0                      0                    0.25                      7 Bay Point              CA                                       94565 Single Family                          444000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                     1000000                6041.67                    360                     357                      7                      0                      0                    0.25                   7.25 San Francisco          CA                                       94123 Condominium                           1000000                20060401            61.54000092 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   150094.43                1001.82                    360                     354                  6.625                      0                      0                    0.25                  6.875 Philadelphia           PA                                       19127 Condominium                            152500                20060101            74.97000122 No MI                                                            2.25               20101201                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      429000                2279.06                    360                     358                  6.125                      0                      0                    0.25                  6.375 Bronx                  NY                                       10463 2-4 Family                             429000                20060501            79.88999939 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   277506.08                1706.08                    360                     358                  7.125                      0                      0                    0.25                  7.375 Miami                  FL                                       33194 PUD                                    277600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    143623.9                 933.99                    360                     357                    6.5                      0                      0                    0.25                   6.75 Brooklyn               NY                                       11230 CO-OP                                  144000                20060401                     80 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      204000                1423.75                    360                     359                  8.125                      0                      0                    0.25                  8.375 Hyattsville            MD                                       20781 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   109840.51                 849.93                    360                     219                      6                      0                      0                   0.375                  6.375 ANDOVER                MN                                       55304 Single Family                          135550                19941001            89.98000336 GE Capital MI                                                    2.75               20060901                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                     144 N                                    20240901 CALA
GI                       G01                                                      325000                1963.54                    360                     310                   6.75                      0                      0                     0.5                   7.25 PARKLAND               FL                                       33076 PUD                                    500000                20020501            72.45999908 No MI                                                            2.25               20070401                  13.25                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320401 CALA
GI                       G01                                                   122431.42                 637.66                    360                     314                   5.75                      0                      0                     0.5                   6.25 VILLA RICA             GA                                       30180 PUD                                    122600                20020901            94.97000122 GE Capital MI                                                    2.75               20070801                  12.25                   1.75                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320801 CALA
GII                      G01                                                   399461.43                2935.06                    360                     358                  7.625                      0                      0                   0.375                      8 New York               NY                                       10069 Condominium                            400000                20060501            31.37000084 No MI                                1.00E+17                    2.25               20090401                     14                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G01                                                   363708.91                2452.34                    360                     359                   6.75                      0                      0                   0.375                  7.125 New York               NY                                       10036 Condominium                            364000                20060601            69.97000122 No MI                                1.00E+17                    2.25               20090501                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G01                                                      400000                2500.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Pennington             NJ                                        8534 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                   12.5                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G01                                                      444800                2872.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Baldwin Harbor         NY                                       11510 Single Family                          444800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  13.75                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G01                                                     1000000                6041.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Brooklyn               NY                                       11205 2-4 Family                            1000000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20090501                  13.25                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G01                                                      204000                1083.75                    360                     358                      6                      0                      0                   0.375                  6.375 Modesto                CA                                       95354 PUD                                    204000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.375                  1.875                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360401 AFL2
GII                      G01                                                   127901.43                 706.23                    360                     359                   6.25                      0                      0                   0.375                  6.625 Clearwater             FL                                       33764 PUD                                    127920                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.625                  1.875                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360501 AFL2
GII                      G01                                                   170811.68                1124.01                    360                     358                    6.5                      0                      0                   0.375                  6.875 Warwick                RI                                        2818 Single Family                          171100                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G01                                                      408000                2082.50                    360                     359                   5.75                      0                      0                   0.375                  6.125 Yuba City              CA                                       95993 Single Family                          408000                20060601            73.51000214 No MI                                1.00E+17                    2.25               20090501                 12.125                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G01                                                   199042.83                2482.11                    360                     107                   6.25                      0                      0                   0.375                  6.625 MINNEAPOLIS            MN                                       55403 Single Family                          400000                19850601            67.80000305 No MI                                                             2.5               20070501                 15.875                  1.875                     1.5 First Lien                                    N                                            0 No_PP                                     360                     264 N                                    20150501 CALA
GI                       G01                                                   313635.71                2575.98                    360                     208                   6.25                      0                      0                   0.375                  6.625 NORTH OAKS             MN                                       55127 Single Family                          430450                19931101            60.45999908 No MI                                                            2.75               20061001                 11.625                  2.125                       2 First Lien                                    N                                            0 No_PP                                     360                     156 N                                    20231001 CALA
GI                       G01                                                   115301.56                 636.56                    360                     309                   6.25                      0                      0                   0.375                  6.625 DULUTH                 GA                                       30096 PUD                                    115500                20020401                     75 No MI                                                            2.75               20070301                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                      241250                1382.16                    360                     308                    6.5                      0                      0                   0.375                  6.875 ALPHARETTA             GA                                       30004 PUD                                    242000                20020301                     80 No MI                                                            2.75               20070201                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                      109550                 616.22                    360                     307                  6.375                      0                      0                   0.375                   6.75 MARIETTA               GA                                       30008 Single Family                          109550                20020201            74.98000336 No MI                                                            2.75               20070101                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                   104999.99                 700.00                    360                     306                  7.625                      0                      0                   0.375                      8 NORCROSS               GA                                       30093 Single Family                       104999.99                20020101                     75 No MI                                                            2.75               20061201                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20311201 CALA
GI                       G01                                                   479899.48                2499.48                    360                     306                  5.875                      0                      0                   0.375                   6.25 MARIETTA               GA                                       30062 PUD                                    480000                20020101                     80 No MI                                                               2               20061201                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20311201 CALA
GI                       G01                                                      311900                1754.44                    360                     307                  6.375                      0                      0                   0.375                   6.75 LITHONIA               GA                                       30038 PUD                                    311900                20020201            79.98999786 No MI                                                            2.75               20070101                     13                  1.625                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                    314846.9                1672.62                    360                     307                      6                      0                      0                   0.375                  6.375 ATLANTA                GA                                       30306 2-4 Family                             315000                20020201                     75 No MI                                                            2.75               20120101                     13                  2.375                       0 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20320101 CALA
GI                       G01                                                   146100.05                 776.16                    360                     307                      6                      0                      0                   0.375                  6.375 DOUGLASVILLE           GA                                       30135 Single Family                          146300                20020201                     95 Mortgage Guaranty In                                             2.75               20070101                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                   137575.59                 759.53                    360                     307                   6.25                      0                      0                   0.375                  6.625 LAWRENCEVILLE          GA                                       30045 PUD                                 137586.63                20020201            79.98999786 No MI                                                            2.75               20070101                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                       95000                 524.48                    360                     307                   6.25                      0                      0                   0.375                  6.625 SNELLVILLE             GA                                       30039 Single Family                           95000                20020201            79.16999817 No MI                                                            2.75               20070101                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                    94242.32                 510.48                    360                     309                  6.125                      0                      0                   0.375                    6.5 MARIETTA               GA                                       30067 Single Family                           94400                20020401            79.51999664 No MI                                                            2.75               20070301                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                   114290.57                 666.69                    360                     309                  6.625                      0                      0                   0.375                      7 CANTON                 GA                                       30114 PUD                                    114300                20020401            79.98999786 No MI                                                            2.75               20070301                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                   127397.16                 729.88                    360                     309                    6.5                      0                      0                   0.375                  6.875 MARIETTA               GA                                       30064 PUD                                    127400                20020401            74.98999786 No MI                                                            2.75               20090301                     13                  2.375                       0 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320301 CALA
GI                       G01                                                      137600                 745.33                    360                     309                  6.125                      0                      0                   0.375                    6.5 DAWSONVILLE            GA                                       30534 Single Family                          137600                20020401                     80 No MI                                                            2.75               20070301                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                    91847.14                 497.51                    360                     309                  6.125                      0                      0                   0.375                    6.5 ATLANTA                GA                                       30345 Condominium                             94400                20020401                     80 No MI                                                            2.75               20070301                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                   491275.62                3459.58                    360                     303                  6.625                      0                      0                   0.375                      7 CHICAGO                IL                                       60640 2-4 Family                             520000                20011001                     80 No MI                                                            2.75               20060901                     13                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20310901 CALA
GI                       G01                                                   465100.52                3259.99                    360                     308                  6.625                      0                      0                   0.375                      7 CHICAGO                IL                                       60614 2-4 Family                             490000                20020301            83.76000214 GE Capital MI                                                    2.75               20070201                     13                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                   435602.61                3204.74                    360                     297                      7                      0                      0                   0.375                  7.375 SILVER CREE            MN                                       55358 Single Family                          464000                20010401                     80 No MI                                                            2.75               20110301                 12.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20310301 CALA
GI                       G01                                                   729012.76                5340.67                    360                     298                      7                      0                      0                   0.375                  7.375 DENVER                 CO                                       80220 Single Family                          784500                20010501            78.44999695 No MI                                                            2.75               20070401                  12.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      72 N                                    20310401 CALA
GI                       G01                                                   535105.12                3573.03                    360                     277                  5.625                      0                      0                   0.375                      6 BEVERLY HIL            CA                                       90210 Single Family                          600000                19990801                     80 No MI                                                             2.5               20060701                  12.45                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20290701 CALA
GI                       G01                                                   374251.83                3058.65                    330                     219                   6.75                      0                      0                   0.375                  7.125 ST ALBANS              MO                                       63073 PUD                                 453709.19                19970401            78.91000366 No MI                                                            2.75               20070301                  11.75                  2.125                       2 First Lien                                    N                                            0 No_PP                                     330                     120 N                                    20240901 CALA
GI                       G01                                                   432932.22                2977.74                    360                     306                    6.5                      0                      0                    0.25                   6.75 SPRING                 TX                                       77389 PUD                                    459104                20020101                     80 No MI                                                            2.75               20061201                  11.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311201 CALA
GI                       G01                                                   315809.37                1877.49                    360                     305                      5                      0                      0                    0.25                   5.25 SPRINGFIELD            VA                                       22152 PUD                                    340000                20011201            77.26999664 No MI                                                            2.75               20061101                  10.25                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   337961.84                2205.50                    360                     308                      6                      0                      0                    0.25                   6.25 SAN RAMON              CA                                       94583 Single Family                          358200                20020301            73.09999847 No MI                                                            2.75               20070201                  11.25                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                   338860.68                2188.40                    360                     307                    5.5                      0                      0                    0.25                   5.75 LIVERMORE              CA                                       94550 Single Family                          375000                20020201            64.66000366 No MI                                                            2.75               20070101                  10.75                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                   351924.55                2278.54                    360                     305                  5.875                      0                      0                    0.25                  6.125 MILPITAS               CA                                       95035 Single Family                          375000                20011201                     75 No MI                                                            2.75               20061101                 11.125                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   385765.22                2578.84                    360                     308                   6.25                      0                      0                    0.25                    6.5 WEST PALM BEACH        FL                                       33412 PUD                                    408000                20020301            66.88999939 No MI                                                            2.75               20070201                   11.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                    337687.5                2132.50                    360                     306                  5.625                      0                      0                    0.25                  5.875 WHITE LAKE             MI                                       48383 Condominium                            360500                20020101            84.94000244 Mortgage Guaranty In                                             2.75               20061201                 10.875                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311201 CALA
GI                       G01                                                   336920.87                2044.05                    360                     308                   5.25                      0                      0                    0.25                    5.5 EASTON                 PA                                       18045 Single Family                          360000                20020301                     80 No MI                                                            2.75               20070201                   10.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                   281363.94                1726.08                    360                     307                   5.25                      0                      0                    0.25                    5.5 CARMEL                 IN                                       46032 PUD                                    304000                20020201                     80 No MI                                                            2.75               20070101                   10.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                   552389.69                3827.27                    360                     307                  6.625                      0                      0                    0.25                  6.875 DALLAS                 TX                                       75230 Single Family                          582600                20020201            58.25999832 No MI                                                            2.75               20070101                 11.875                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                   376655.16                2398.20                    360                     309                   5.75                      0                      0                    0.25                      6 WEST ORANGE            NJ                                        7052 Single Family                          400000                20020401            67.80000305 No MI                                                            2.75               20070301                     11                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                   420646.79                2717.24                    360                     307                  5.875                      0                      0                    0.25                  6.125 GLENDALE               CA                                       91202 Single Family                          447200                20020201                     80 No MI                                                            2.75               20070101                 11.125                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320101 CALA
GI                       G01                                                   302673.12                2022.62                    360                     308                   6.25                      0                      0                    0.25                    6.5 DUXBURY                MA                                        2332 Single Family                          320000                20020301                     80 No MI                                                            2.75               20070201                   11.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                   348645.15                2254.24                    360                     306                  5.875                      0                      0                    0.25                  6.125 GLENDALE               CA                                       91208 PUD                                    371000                20020101            65.08999634 No MI                                                            2.75               20061201                 11.125                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311201 CALA
GI                       G03                                                      196000                1204.58                    360                     358                  7.125                      0                      0                    0.25                  7.375 CHICAGO                IL                                       60651 Single Family                          196000                20060501                     80 No MI                                                            2.25               20110401                 12.375                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      120000                 762.50                    360                     358                  7.375                      0                      0                    0.25                  7.625 SCHILLER PARK          IL                                       60176 Condominium                            120000                20060501                     80 No MI                                                            2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      101920                 658.23                    360                     357                    7.5                      0                      0                    0.25                   7.75 PALATINE               IL                                       60074 Condominium                            101920                20060401                     80 No MI                                                            2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                       96720                 614.58                    360                     357                  7.375                      0                      0                    0.25                  7.625 WHEELING               IL                                       60090 Condominium                             96720                20060401                     80 No MI                                                            2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   182920.36                1265.31                    360                     358                  7.125                      0                      0                    0.25                  7.375 CHICAGO                IL                                       60623 2-4 Family                             183200                20060501                     80 No MI                                                            2.25               20110401                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G03                                                      153600                 928.00                    360                     357                      7                      0                      0                    0.25                   7.25 JOLIET                 IL                                       60432 2-4 Family                             153600                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                       97360                 618.64                    360                     357                  7.375                      0                      0                    0.25                  7.625 WHEELING               IL                                       60090 Condominium                             97360                20060401                     80 No MI                                                            2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      208000                1213.33                    360                     357                   6.75                      0                      0                    0.25                      7 CHICAGO                IL                                       60616 Condominium                            208000                20060401                     80 No MI                                                            2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                      288000                1770.00                    360                     358                  7.125                      0                      0                    0.25                  7.375 WOOD DALE              IL                                       60191 PUD                                    288000                20060501                     80 No MI                                                            2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                   185870.36                1255.27                    360                     357                  6.875                      0                      0                    0.25                  7.125 CHICAGO                IL                                       60609 2-4 Family                             186320                20060401                     80 No MI                                                            2.25               20110301                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                   207911.03                1256.67                    360                     358                      7                      0                      0                    0.25                   7.25 STICKNEY               IL                                       60638 Single Family                          208000                20060501                     80 No MI                                                            2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G03                                                      105600                 638.00                    360                     357                      7                      0                      0                    0.25                   7.25 DES PLAINES            IL                                       60016 Condominium                            105600                20060401                     80 No MI                                                            2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      108000                 596.25                    360                     358                  6.375                      0                      0                    0.25                  6.625 CHICAGO                IL                                       60638 Condominium                            108000                20060501                     80 No MI                                                            2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                      280000                1633.33                    360                     357                   6.75                      0                      0                    0.25                      7 DES PLAINES            IL                                       60018 Single Family                          280000                20060401                     80 No MI                                                            2.25               20110301                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                   213248.82                1421.08                    360                     358                   6.75                      0                      0                    0.25                      7 DES PLAINES            IL                                       60016 Condominium                            213600                20060501                     80 No MI                                                            2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                   143977.05                 961.83                    360                     357                   6.75                      0                      0                    0.25                      7 JOLIET                 IL                                       60431 Condominium                            144571                20060401                     80 No MI                                                            2.25               20110301                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                   130973.44                 850.96                    360                     358                    6.5                      0                      0                    0.25                   6.75 ORLAND PARK            IL                                       60462 Condominium                            131200                20060501                     80 No MI                                                            2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                   111960.36                 711.67                    360                     358                  7.375                      0                      0                    0.25                  7.625 CHICAGO                IL                                       60647 Condominium                            112000                20060501                     80 No MI                                                            2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      100976                 641.62                    360                     358                  7.375                      0                      0                    0.25                  7.625 WHEELING               IL                                       60090 Condominium                            100976                20060501                     80 No MI                                                            2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                      132000                 756.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 HAINESVILLE            IL                                       60030 Condominium                            132000                20060501                     80 No MI                                                            2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      179920                1124.50                    360                     357                   7.25                      0                      0                    0.25                    7.5 CHICAGO                IL                                       60605 Condominium                            179920                20060401                     80 No MI                                                            2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                      113600                 686.33                    360                     358                      7                      0                      0                    0.25                   7.25 ARLINGTON HEIGHTS      IL                                       60004 Condominium                            113600                20060501                     80 No MI                                                            2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                      122400                 726.75                    360                     357                  6.875                      0                      0                    0.25                  7.125 PROSPECT HEIGHTS       IL                                       60070 Condominium                            122400                20060401                     80 No MI                                                            2.25               20110301                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      284290                1569.52                    360                     358                  6.375                      0                      0                    0.25                  6.625 OSWEGO                 IL                                       60543 Single Family                          284290                20060501                     80 No MI                                                            2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                    79801.01                 558.81                    360                     358                   7.25                      0                      0                    0.25                    7.5 WORTH                  IL                                       60482 Condominium                             79920                20060501                     80 No MI                                                            2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                    79801.01                 558.81                    360                     358                   7.25                      0                      0                    0.25                    7.5 WORTH                  IL                                       60482 Condominium                             79920                20060501                     80 No MI                                                            2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                      180000                1162.50                    360                     358                    7.5                      0                      0                    0.25                   7.75 BURBANK                IL                                       60459 Single Family                          180000                20060501                     80 No MI                                                            2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                       91200                 513.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 PROSPECT HEIGHTS       IL                                       60070 Condominium                             91200                20060401                     80 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      492975                2824.34                    360                     357                  6.625                      0                      0                    0.25                  6.875 YORKVILLE              IL                                       60560 Single Family                          492975                20060401                     80 No MI                                                            2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                   154871.18                1045.07                    360                     358                  6.875                      0                      0                    0.25                  7.125 CREST HILL             IL                                       60435 Single Family                          155120                20060501                     80 No MI                                                            2.25               20110401                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G02                                                   187511.68                1219.36                    360                     357                    6.5                      0                      0                    0.25                   6.75 ELGIN                  IL                                       60123 Single Family                          188000                20060401                     80 No MI                                                            2.25               20110301                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      190400                1229.67                    360                     358                    7.5                      0                      0                    0.25                   7.75 CHICAGO                IL                                       60638 Single Family                          190400                20060501                     80 No MI                                                            2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G03                                                   149765.27                1023.26                    360                     358                      7                      0                      0                    0.25                   7.25 CHICAGO                IL                                       60629 Single Family                          150000                20060501                  70.75 No MI                                                            2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GI                       G02                                                   174142.45                1107.66                    360                     358                  7.375                      0                      0                    0.25                  7.625 CHICAGO                IL                                       60657 Condominium                            174320                20060501                     80 No MI                                                            2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ALT1
GII                      G03                                                   423199.99                2292.33                    360                     356                   6.25                      0                      0                    0.25                    6.5 SAN JOSE               CA                                       95128 Condominium                            423200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      124000                 710.42                    360                     356                  6.625                      0                      0                    0.25                  6.875 HUNTERSVILLE           NC                                       28078 PUD                                    124000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                   207909.77                1169.49                    360                     356                    6.5                      0                      0                    0.25                   6.75 KALISPELL              MT                                       59901 Single Family                          208000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                   592612.85                3567.33                    360                     356                   5.75                      0                      0                    0.25                      6 ORANGEVALE             CA                                       95662 Single Family                          595000                20060301            67.23000336 No MI                                1.00E+17                    2.25               20110201                     11                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                      484000                2672.08                    360                     356                  6.375                      0                      0                    0.25                  6.625 MODESTO                CA                                       95351 Single Family                          484000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      264400                1514.79                    360                     355                  6.625                      0                      0                    0.25                  6.875 Redmond                WA                                       98052 Condominium                            264400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      900000                5062.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 Alva                   FL                                       33920 Single Family                          900000                20060401            33.33000183 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      408000                2125.00                    360                     357                      6                      0                      0                    0.25                   6.25 Edmonds                WA                                       98020 Single Family                          408000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   122178.12                 636.34                    360                     352                      6                      0                      0                    0.25                   6.25 Charleston             SC                                       29414 Single Family                          122400                20051101            89.73999786 United Guaranty                      1.00E+17                    2.25               20101001                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351001 AFL2
GII                      G02                                                      150000                 843.75                    360                     356                    6.5                      0                      0                    0.25                   6.75 Richmond               VA                                       23231 PUD                                    150000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      533850                2891.69                    360                     357                   6.25                      0                      0                    0.25                    6.5 QUEENS                 NY                                       11356 2-4 Family                             533850                20060401            76.80999756 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      675000                4007.81                    360                     356                  6.875                      0                      0                    0.25                  7.125 Brentwood              CA                                       94513 Single Family                          675000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      483200                2768.33                    360                     357                  6.625                      0                      0                    0.25                  6.875 Oxnard                 CA                                       93030 PUD                                    483200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G01                                                      211000                1011.04                    360                     357                  5.375                      0                      0                   0.375                   5.75 Madera                 CA                                       93638 Single Family                          211000                20060401            79.62000275 No MI                                1.00E+17                    2.25               20090301                  11.75                      2                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                   242931.12                1366.49                    360                     357                    6.5                      0                      0                    0.25                   6.75 Des Plaines            IL                                       60016 Single Family                          243000                20060401            78.38999939 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      324000                1822.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 San Jose               CA                                       95124 Condominium                            324000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                       76000                 380.00                    360                     356                  5.625                      0                      0                   0.375                      6 Mercer Island          WA                                       98040 Single Family                           76000                20060301            13.81999969 No MI                                1.00E+17                    2.25               20090201                     12                      2                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360201 AFL2
GII                      G01                                                   155388.83                 947.88                    360                     356                   5.75                      0                      0                   0.375                  6.125 Greenfield             IN                                       46140 Single Family                          156000                20060301            78.79000092 No MI                                1.00E+17                    2.25               20090201                 12.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360201 AFL2
GII                      G02                                                      360800                1916.75                    360                     357                  6.125                      0                      0                    0.25                  6.375 Fairfield              CA                                       94533 Single Family                          360800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      275200                1576.67                    360                     357                  6.625                      0                      0                    0.25                  6.875 Ceres                  CA                                       95307 Single Family                          275200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                   149831.26                 926.04                    360                     357                  5.875                      0                      0                   0.375                   6.25 Abingdon               MD                                       21009 PUD                                    150400                20060401                     80 No MI                                1.00E+17                    2.25               20090301                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                      231750                1255.31                    360                     357                   6.25                      0                      0                    0.25                    6.5 Oakland                CA                                       94621 Single Family                          231750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      392000                2245.83                    360                     356                    6.5                      0                      0                   0.375                  6.875 Hollywood              FL                                       33029 PUD                                    392000                20060301                     80 No MI                                1.00E+17                    2.25               20090201                 12.875                      2                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360201 AFL2
GII                      G01                                                   598151.28                3241.71                    360                     357                  6.125                      0                      0                   0.375                    6.5 Easton                 MD                                       21601 PUD                                    599100                20060401            48.66999817 No MI                                1.00E+17                    2.25               20090301                   12.5                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                   206499.82                1333.64                    360                     356                  7.375                      0                      0                   0.375                   7.75 CHANDLER               AZ                                       85225 PUD                                    206500                20060301                     70 No MI                                                            2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      336000                1855.00                    360                     356                   6.25                      0                      0                   0.375                  6.625 CENTREVILLE            VA                                       20121 PUD                                    336000                20060301                     80 No MI                                                            2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G01                                                      571700                3632.68                    360                     356                   7.25                      0                      0                   0.375                  7.625 PERRIS                 CA                                       92570 Single Family                          571700                20060301                     80 No MI                                                            2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                   834332.86                5172.03                    360                     353                      6                      0                      0                    0.25                   6.25 San Mateo              CA                                       94402 2-4 Family                             840000                20051201                     70 No MI                                1.00E+17                    2.25               20101101                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 AFL2
GII                      G02                                                   416343.52                2211.82                    360                     356                  6.125                      0                      0                    0.25                  6.375 Corona                 CA                                       92880 Single Family                          417000                20060301            66.15000153 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      310000                1776.04                    360                     355                  6.625                      0                      0                    0.25                  6.875 Reseda                 CA                                       91335 Condominium                            310000                20060201            79.90000153 No MI                                1.00E+17                    2.25               20110101                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                   189480.83                1199.10                    360                     313                    5.5                      0                      0                     0.5                      6 WESTFIELD              NJ                                        7090 Single Family                          200000                20020801                     50 No MI                                1.00E+17                    2.75               20070701                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320701 CALA
GI                       G01                                                   135207.71                 828.95                    360                     313                  5.125                      0                      0                     0.5                  5.625 BRANCHBURG             NJ                                        8876 Condominium                            144000                20020801                     80 No MI                                1.00E+17                    2.75               20070701                 10.625                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320701 CALA
GI                       G01                                                   146236.42                 933.72                    360                     313                   5.25                      0                      0                     0.5                   5.75 ROSEVILLE              MN                                       55113 Single Family                          160000                20020801                     80 No MI                                1.00E+17                    2.75               20070701                  10.75                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320701 CALA
GI                       G01                                                    189925.5                1259.77                    360                     314                      6                      0                      0                     0.5                    6.5 PLANO                  IL                                       60545 Single Family                          200000                20020901            79.37000275 No MI                                1.00E+17                    3.25               20060801                     12                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320801 CALA
GII                      G02                                                      300000                1718.75                    360                     357                  6.625                      0                      0                    0.25                  6.875 GRAVELAND              MA                                       10903 Single Family                          300000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                   2.75                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   198438.08                1226.50                    360                     356                      6                      0                      0                    0.25                   6.25 CHICAGO                IL                                       60629 Single Family                          199200                20060301                     80 No MI                                                            2.25               20110201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                    119926.8                 637.11                    360                     356                  6.125                      0                      0                    0.25                  6.375 BROWN DEER             WI                                       53209 Single Family                          120000                20060301                     80 No MI                                                            2.25               20110201                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                   224757.51                1407.45                    360                     356                  6.125                      0                      0                    0.25                  6.375 ROLLING MEADOWS        IL                                       60008 Single Family                          225600                20060301                     80 No MI                                                            2.25               20110201                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      247000                1337.92                    360                     356                   6.25                      0                      0                    0.25                    6.5 CARPENTERSVILLE        IL                                       60110 Single Family                          247000                20060301            74.84999847 No MI                                                            2.25               20110201                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      244800                1428.00                    360                     356                   6.75                      0                      0                    0.25                      7 Glendale               CA                                       91202 Condominium                            244800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      287922                1559.58                    360                     356                   6.25                      0                      0                    0.25                    6.5 Sanford                FL                                       32771 Single Family                          288000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      172000                 949.58                    360                     356                  6.375                      0                      0                    0.25                  6.625 Cranston               RI                                        2920 Single Family                          172000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      245600                1304.75                    360                     356                  6.125                      0                      0                    0.25                  6.375 Lee Vining             CA                                       93541 Single Family                          245600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      308000                1700.42                    360                     356                  6.375                      0                      0                    0.25                  6.625 Brooklyn               NY                                       11236 Single Family                          308000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      252450                1577.81                    360                     356                   7.25                      0                      0                    0.25                    7.5 Plainfield             IL                                       60544 PUD                                    252450                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      226400                1179.17                    360                     356                      6                      0                      0                    0.25                   6.25 Miami                  FL                                       33179 Single Family                          226400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      476000                2677.50                    360                     356                    6.5                      0                      0                    0.25                   6.75 Rockaway Park          NY                                       11694 2-4 Family                             476000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      395200                2140.67                    360                     356                   6.25                      0                      0                    0.25                    6.5 Hayward                CA                                       94541 Single Family                          395200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      423000                2423.44                    360                     356                  6.625                      0                      0                    0.25                  6.875 GREENFIELD             CA                                       93927 Single Family                          423000                20060301            79.94999695 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G03                                                      433600                2619.67                    360                     355                      7                      0                      0                    0.25                   7.25 LA HABRA               CA                                       90631 Single Family                          433600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ADN1
GII                      G02                                                   351999.99                1943.33                    360                     356                  6.375                      0                      0                    0.25                  6.625 STOCKTON               CA                                       95212 Single Family                          352000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                   348746.74                1889.04                    360                     356                   6.25                      0                      0                    0.25                    6.5 SNOHOMISH              WA                                       98290 Single Family                          349000                20060301            74.26000214 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                   339999.98                1983.33                    360                     356                   6.75                      0                      0                    0.25                      7 AZUSA                  CA                                       91702 Single Family                          340000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                      424400                2431.46                    360                     356                  6.625                      0                      0                    0.25                  6.875 WEST SACRAMENTO        CA                                       95691 Single Family                          424400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                      516000                2741.25                    360                     356                  6.125                      0                      0                    0.25                  6.375 MILL CREEK             WA                                       98012 PUD                                    516000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                      988800                5459.00                    360                     356                  6.375                      0                      0                    0.25                  6.625 PRESCOTT               AZ                                       86305 PUD                                    988800                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      164500                 908.18                    360                     354                  6.375                      0                      0                    0.25                  6.625 THE DALLES             OR                                       97058 Single Family                          164500                20060101                     70 No MI                                1.00E+17                    2.25               20101201                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ADN1
GII                      G03                                                   328408.32                2003.30                    360                     356                  5.875                      0                      0                    0.25                  6.125 WILDOMAR               CA                                       92595 Single Family                          329700                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 11.125                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                      483000                2565.94                    360                     356                  6.125                      0                      0                    0.25                  6.375 LOS ANGELES            CA                                       90068 Condominium                            483000                20060301            72.08999634 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G03                                                   279913.33                1720.30                    360                     354                  7.125                      0                      0                    0.25                  7.375 IGNACIO                CO                                       81137 Single Family                          280000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ADN1
GII                      G02                                                      345200                1941.75                    360                     356                    6.5                      0                      0                    0.25                   6.75 CRESCENT CITY          CA                                       95531 Single Family                          345200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      228000                1282.50                    360                     356                    6.5                      0                      0                    0.25                   6.75 MIAMI                  FL                                       33168 Single Family                          228000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      324800                1725.50                    360                     356                  6.125                      0                      0                    0.25                  6.375 BALDWIN PARK           CA                                       91706 PUD                                    324800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      375000                2031.25                    360                     356                   6.25                      0                      0                    0.25                    6.5 BELLEVUE               WA                                       98007 Single Family                          375000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      390000                2153.13                    360                     356                  6.375                      0                      0                    0.25                  6.625 LIVERMORE              CA                                       94551 Single Family                          390000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                      218124                1226.95                    360                     356                    6.5                      0                      0                    0.25                   6.75 STATEN ISLAND          NY                                       10314 Condominium                            218350                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                   459931.07                2635.02                    360                     356                  6.625                      0                      0                    0.25                  6.875 INGLEWOOD              CA                                       90303 Single Family                          460000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                   959199.99                5295.58                    360                     356                  6.375                      0                      0                    0.25                  6.625 HENDERSON              NV                                       89052 PUD                                    959200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                 382399.9933                1951.83                    360                     356                  5.875                      0                      0                    0.25                  6.125 PHOENIX                AZ                                       85018 Condominium                            382400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      329600                1785.33                    360                     356                   6.25                      0                      0                    0.25                    6.5 ACME                   WA                                       98220 Single Family                          329600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      223300                1232.80                    360                     356                  6.375                      0                      0                    0.25                  6.625 HOLLYWOOD              FL                                       33024 Single Family                          224000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                       57000                 308.75                    360                     356                   6.25                      0                      0                    0.25                    6.5 GRESHAM                OR                                       97080 Condominium                             57000                20060301            79.94000244 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      348000                1993.75                    360                     356                  6.625                      0                      0                    0.25                  6.875 IMPERIAL BEACH         CA                                       91932 Single Family                          348000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      247900                1394.44                    360                     356                    6.5                      0                      0                    0.25                   6.75 AMESBURY               MA                                        1913 Condominium                            247900                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                   379916.02                1978.73                    360                     356                      6                      0                      0                    0.25                   6.25 GARDENA                CA                                       90247 Single Family                          380000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      277600                1474.75                    360                     356                  6.125                      0                      0                    0.25                  6.375 RIVERTON               UT                                       84065 Single Family                          277600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      296000                1572.50                    360                     356                  6.125                      0                      0                    0.25                  6.375 VICTORVILLE            CA                                       92395 PUD                                    296000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                   330846.92                2153.35                    360                     356                    6.5                      0                      0                    0.25                   6.75 FOLSOM                 CA                                       95630 Single Family                          332000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                      504000                2677.50                    360                     356                  6.125                      0                      0                    0.25                  6.375 GARDEN GROVE           CA                                       92845 Single Family                          504000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                      520000                2762.50                    360                     356                  6.125                      0                      0                    0.25                  6.375 TRACY                  CA                                       95304 Single Family                          520000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                      756600                3783.00                    360                     356                   5.75                      0                      0                    0.25                      6 SAN RAMON              CA                                       94583 Single Family                          756600                20060301                     78 No MI                                1.00E+17                    2.25               20110201                     11                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      100000                 562.50                    360                     356                    6.5                      0                      0                    0.25                   6.75 HOLLYWOOD              FL                                       33021 Condominium                            100000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G03                                                      530000                3036.46                    360                     356                  6.625                      0                      0                    0.25                  6.875 SAN JOSE               CA                                       95122 Single Family                          530000                20060301            71.23999786 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      396000                2145.00                    360                     356                   6.25                      0                      0                    0.25                    6.5 YUCAIPA                CA                                       92399 Single Family                          396000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                   335932.13                1714.65                    360                     356                  5.875                      0                      0                    0.25                  6.125 SCOTTSDALE             AZ                                       85254 Single Family                          336000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                   191249.16                1195.31                    360                     356                   7.25                      0                      0                    0.25                    7.5 MILFORD                MI                                       48381 Condominium                            191250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G02                                                       64000                 446.67                    360                     358                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85017 PUD                                     64000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      135200                 830.92                    360                     358                      7                      0                      0                   0.375                  7.375 MARIETTA               GA                                       30064 Single Family                          135200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      218180                1409.08                    360                     358                  7.375                      0                      0                   0.375                   7.75 Surprise               AZ                                       85379 PUD                                    218180                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      216000                1215.00                    360                     356                  6.375                      0                      0                   0.375                   6.75 SANTA ANA              CA                                       92701 Condominium                            216000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      163400                1055.29                    360                     357                  7.375                      0                      0                   0.375                   7.75 Anoka                  MN                                       55303 Single Family                          163400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      157600                1067.08                    360                     358                   7.75                      0                      0                   0.375                  8.125 GRAYSON                GA                                       30017 PUD                                    157600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      133217                 679.96                    360                     357                   5.75                      0                      0                   0.375                  6.125 College Park           GA                                       30349 PUD                                    133217                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      166400                1161.33                    360                     358                      8                      0                      0                   0.375                  8.375 WOODSTOCK              GA                                       30189 Single Family                          166400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      526500                3016.41                    360                     357                    6.5                      0                      0                   0.375                  6.875 Cave Creek             AZ                                       85331 PUD                                    526500                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      115520                 625.73                    360                     356                  6.125                      0                      0                   0.375                    6.5 Jonesboro              GA                                       30236 PUD                                    115520                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      161600                1010.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ATLANTA                GA                                       30318 Single Family                          161600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      415920                2686.15                    360                     358                  7.375                      0                      0                   0.375                   7.75 BALTIMORE              MD                                       21221 Single Family                          415920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      228000                1401.25                    360                     359                      7                      0                      0                   0.375                  7.375 Sacramento             CA                                       95815 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                     2000000               12291.67                    360                     357                      7                      0                      0                   0.375                  7.375 Kenilworth             IL                                       60043 Single Family                         2000000                20060401            54.04999924 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      213900                1136.34                    360                     356                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89123 PUD                                    213900                20060301            79.83999634 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      177250                1033.96                    360                     357                  6.625                      0                      0                   0.375                      7 CUMMING                GA                                       30040 PUD                                    177250                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      880000                5866.67                    360                     358                  7.625                      0                      0                   0.375                      8 Miami                  FL                                       33175 Single Family                          880000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   263999.99                1760.00                    360                     358                  7.625                      0                      0                   0.375                      8 ONTARIO                CA                                       91762 Condominium                            264000                20060501                     80 No MI                                1.00E+17                    2.25               20160401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360401 AFL2
GI                       G02                                                      211850                1390.27                    360                     358                    7.5                      0                      0                   0.375                  7.875 Cape Coral             FL                                       33993 Single Family                          211850                20060501            66.19999695 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      280000                1866.67                    360                     358                  7.625                      0                      0                   0.375                      8 Woodbridge             VA                                       22192 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      101520                 676.80                    360                     357                  7.625                      0                      0                   0.375                      8 REX                    GA                                       30273 Single Family                          101520                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      382400                2071.33                    360                     356                  6.125                      0                      0                   0.375                    6.5 Orem                   UT                                       84057 Single Family                          382400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      360000                2212.50                    360                     358                      7                      0                      0                   0.375                  7.375 ANTIOCH                CA                                       94531 Single Family                          360000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      149100                 792.09                    360                     357                      6                      0                      0                   0.375                  6.375 CUMMING                GA                                       30040 PUD                                    149100                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      338400                1938.75                    360                     357                    6.5                      0                      0                   0.375                  6.875 Acworth                GA                                       30101 PUD                                    338400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      135000                 942.19                    360                     357                      8                      0                      0                   0.375                  8.375 West Valley City       UT                                       84120 Single Family                          135000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      213030                1065.15                    360                     358                  5.625                      0                      0                   0.375                      6 Las Vegas              NV                                       89118 Condominium                            213030                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      421600                2371.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 Long Beach             CA                                       90802 Single Family                          421600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      215912                1169.52                    360                     358                  6.125                      0                      0                   0.375                    6.5 OCEOLA TOWNSHIP        MI                                       48843 Single Family                          215912                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      238640                1615.80                    360                     358                   7.75                      0                      0                   0.375                  8.125 ORLANDO                FL                                       32835 PUD                                    238640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      219920                1489.04                    360                     359                   7.75                      0                      0                   0.375                  8.125 FORT MYERS             FL                                       33913 Condominium                            219920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      191138                1294.16                    360                     357                   7.75                      0                      0                   0.375                  8.125 FAIRBURN               GA                                       30213 PUD                                    191192                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      229352                1337.89                    360                     359                  6.625                      0                      0                   0.375                      7 APACHE JUNCTION        AZ                                       85218 Single Family                          229352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      194320                1113.29                    360                     360                    6.5                      0                      0                   0.375                  6.875 HERNDON                VA                                       20170 PUD                                    194320                20060701                     80 No MI                                                            3.75               20110601                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      152000                1012.07                    360                     360                  7.615                      0                      0                   0.375                   7.99 DUNDALK                MD                                       21222 Single Family                          152000                20060701                     80 No MI                                                            5.25               20110601                  12.99                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      445200                2689.75                    360                     360                  6.875                      0                      0                   0.375                   7.25 EAST ELMHURST          NY                                       11369 Single Family                          445200                20060801                     80 No MI                                                               3               20110701                  12.25                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      148000                1047.53                    360                     360                   7.25                      0                      0                   0.375                  7.625 OSWEGO                 IL                                       60543 PUD                                    148000                20060701                     80 No MI                                                               3               20110601                 12.625                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      284974                1692.03                    360                     360                   6.75                      0                      0                   0.375                  7.125 LANCASTER              CA                                       93536 Single Family                          284974                20060701                     80 No MI                                                            3.25               20110601                 12.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      123200                 770.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 ROUND LAKE PARK        IL                                       60073 Single Family                          123200                20060701                     80 No MI                                                             3.5               20110601                   12.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      428000                2407.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 BROOKLYN               NY                                       11208 2-4 Family                             428000                20060701                     80 No MI                                                            3.25               20110601                  11.75                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      152649                1080.44                    360                     360                   7.25                      0                      0                   0.375                  7.625 OPA LOCKA              FL                                       33055 Single Family                          152649                20060701                     80 No MI                                                            5.25               20110601                 12.625                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                    159185.5                 895.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 FALLS CHURCH           VA                                       22046 Condominium                            159200                20060601                     80 No MI                                                               3               20110501                  11.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      143200                1049.79                    360                     360                  8.125                      0                      0                   0.375                    8.5 PALM HARBOR            FL                                       34683 Condominium                            143200                20060701                     80 No MI                                                           5.375               20110601                   13.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GII                      G03                                                      304000                1805.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 CORONA                 CA                                       92882 Condominium                            304000                20060701                     80 No MI                                                            4.25               20110601                 12.125                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      280000                1575.00                    360                     360                  6.375                      0                      0                   0.375                   6.75 COPIAGUE               NY                                       11726 Single Family                          280000                20060701                     80 No MI                                                               3               20110601                  11.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                   285305.71                1805.19                    360                     359                  6.125                      0                      0                   0.375                    6.5 FREEPORT               NY                                       11520 Single Family                          285600                20060601                     80 No MI                                                            3.75               20110501                   11.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      289250                1416.12                    360                     359                  5.625                      0                      0                    0.25                  5.875 COVINA                 CA                                       91723 Single Family                          289250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 10.875                  3.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   178357.25                1202.59                    360                     359                  6.875                      0                      0                    0.25                  7.125 CHICAGO                IL                                       60619 Single Family                          178500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      400000                2166.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 ACCOKEEK               MD                                       20607 PUD                                    400000                20060601            75.76000214 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      207972                1256.50                    360                     357                  6.875                      0                      0                   0.375                   7.25 Plainfield             IL                                       60586 PUD                                    207972                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      218640                1161.53                    360                     358                  6.125                      0                      0                    0.25                  6.375 ORLANDO                FL                                       32821 Condominium                            218640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      140000                 802.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 SCHAUMBURG             IL                                       60193 Condominium                            140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    84185.29                 582.34                    360                     358                      7                      0                      0                   0.375                  7.375 Katy                   TX                                       77449 PUD                                     84314                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   192923.04                1468.19                    360                     358                      8                      0                      0                   0.375                  8.375 JOLIET                 IL                                       60431 Single Family                          193164                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      164000                 922.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 GREENVILLE             SC                                       29607 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      155600                 842.83                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89106 Condominium                            155600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      356000                2299.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Silver Spring          MD                                       20902 Single Family                          356000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    71151.62                 516.61                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Wayne             IN                                       46807 Single Family                           71250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      408000                2337.50                    360                     359                  6.625                      0                      0                    0.25                  6.875 Palmdale               CA                                       93551 Single Family                          408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       44800                 294.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Moultrie               GA                                       31768 Single Family                           44800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      324380                1790.85                    360                     360                  6.375                      0                      0                    0.25                  6.625 ERDA                   UT                                       84074 Single Family                          324380                20060701            75.44000244 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      296000                1850.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 New Brunswick          NJ                                        8901 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      263960                1292.30                    360                     359                  5.625                      0                      0                    0.25                  5.875 AUBURN                 WA                                       98092 Single Family                          263960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                       79900                 482.73                    360                     358                  6.875                      0                      0                   0.375                   7.25 Fort Myers             FL                                       33916 Condominium                             79900                20060501            79.98000336 No MI                                1.00E+17                    2.75               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   335768.54                2028.60                    360                     357                  6.875                      0                      0                   0.375                   7.25 CRYSTAL                MN                                       55422 Single Family                          336000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   639999.99                3733.33                    360                     357                  6.625                      0                      0                   0.375                      7 Melbourne              FL                                       32935 Single Family                          640000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                   299506.75                1995.91                    360                     358                   6.75                      0                      0                    0.25                      7 SEATTLE                WA                                       98144 Single Family                          300000                20060501            42.86000061 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      168000                 980.00                    360                     358                   6.75                      0                      0                    0.25                      7 CHICAGO                IL                                       60656 Condominium                            168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      464000                3431.67                    360                     358                    8.5                      0                      0                   0.375                  8.875 Cape Coral             FL                                       33990 Single Family                          464000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 14.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   151020.99                 880.96                    360                     359                  6.625                      0                      0                   0.375                      7 Midland                MI                                       48642 Single Family                          151200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1501.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 MINNEAPOLIS            MN                                       55407 2-4 Family                             212000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      206400                1139.50                    360                     360                  6.375                      0                      0                    0.25                  6.625 GYPSUM                 CO                                       81637 PUD                                    206400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      118750                 581.38                    360                     359                  5.625                      0                      0                    0.25                  5.875 APEX                   NC                                       27502 PUD                                    118750                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      172800                1188.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 Hialeah                FL                                       33015 Condominium                            172800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                       64000                 366.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 MIAMI                  FL                                       33161 Condominium                             64000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                   129727.91                 758.64                    360                     358                    5.5                      0                      0                    0.25                   5.75 OXFORD                 MS                                       38655 Condominium                            130000                20060501            74.29000092 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                       91630                 591.78                    360                     358                    7.5                      0                      0                    0.25                   7.75 ORLANDO                FL                                       32812 Condominium                             91630                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                       78000                 528.12                    360                     359                   7.75                      0                      0                   0.375                  8.125 AURORA                 CO                                       80010 Single Family                           78000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      387000                1975.31                    360                     357                  5.375                    0.5                      0                    0.25                  6.125 BEVERLY                MA                                        1915 2-4 Family                             387000                20060401                     90 GE Capital MI                        1.00E+17                   2.875               20110301                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   284748.55                1824.89                    360                     359                  6.375                      0                      0                    0.25                  6.625 NAPLES                 FL                                       34119 Condominium                            285000                20060601            69.51000214 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      375000                1835.94                    360                     359                  5.625                      0                      0                    0.25                  5.875 CENTREVILLE            VA                                       20121 PUD                                    375000                20060601            10.71000004 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      203200                1121.83                    360                     358                  6.375                      0                      0                    0.25                  6.625 SALTON CITY            CA                                       92275 Single Family                          203200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      157154                 998.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 QUEENCREEK             AZ                                       85243 Single Family                          157154                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      120000                 787.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Crestview              FL                                       32539 PUD                                    120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      132720                 705.08                    360                     359                  6.125                      0                      0                    0.25                  6.375 COCONUT CREEK          FL                                       33063 Condominium                            132720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      140000                 729.17                    360                     359                      6                      0                      0                    0.25                   6.25 CARY                   NC                                       27511 PUD                                    140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      151450                 741.47                    360                     358                  5.625                      0                      0                    0.25                  5.875 GLENDALE               AZ                                       85308 PUD                                    151450                20060501            61.93999863 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      163280                 884.43                    360                     359                  6.125                      0                      0                   0.375                    6.5 Queen Creek            AZ                                       85243 PUD                                    163280                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      448720                2991.47                    360                     358                  7.625                      0                      0                   0.375                      8 Cape Coral             FL                                       33904 Single Family                          448720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      236000                1278.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 SAINT CLOUD            FL                                       34772 PUD                                    236000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   145593.12                 759.36                    360                     358                      6                      0                      0                    0.25                   6.25 PANAMA CITY BEACH      FL                                       32407 Condominium                            146000                20060501            70.62000275 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      144000                 915.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 North Laudderdale      FL                                       33068 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      176000                1008.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 MINNEAPOLIS            MN                                       55414 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      220000                1329.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 TORRANCE               CA                                       90502 Condominium                            220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      496900                2795.06                    360                     359                    6.5                      0                      0                    0.25                   6.75 HONOLULU               HI                                       96825 Condominium                            496900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      131992                 811.20                    360                     358                  7.125                      0                      0                    0.25                  7.375 ORLANDO                FL                                       32822 Condominium                            131992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      140000                 743.75                    360                     359                      6                      0                      0                   0.375                  6.375 Broomfield             CO                                       80020 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   229799.81                1570.10                    360                     358                  6.875                      0                      0                   0.375                   7.25 South Jordan           UT                                       84095 Single Family                          230160                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   127999.99                 733.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Saint Petersburg       FL                                       33713 Single Family                          128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      204032                1232.69                    360                     357                      7                      0                      0                    0.25                   7.25 ALEXANDRIA             VA                                       22314 Condominium                            204032                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                   184811.39                1094.34                    360                     359                  5.625                      0                      0                    0.25                  5.875 CLERMONT               FL                                       34711 PUD                                    185000                20060601            64.23999786 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      182389                1063.94                    360                     359                  6.625                      0                      0                   0.375                      7 Peoria                 AZ                                       85345 Townhouse                              182389                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                   291997.37                1429.58                    360                     359                  5.625                      0                      0                    0.25                  5.875 ATLANTA                GA                                       30316 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      146930                 918.31                    360                     359                  7.125                      0                      0                   0.375                    7.5 Tucson                 AZ                                       85746 PUD                                    146930                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      450320                3002.14                    360                     359                  7.625                      0                      0                   0.375                      8 MOUNTAIN HOUSE         CA                                       95391 PUD                                    450320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      332800                2149.34                    360                     360                  7.375                      0                      0                   0.375                   7.75 MOUNTAIN HOUSE         CA                                       95391 Condominium                            332800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      165700                 932.06                    360                     359                  6.375                      0                      0                   0.375                   6.75 NORTH LAS VEGAS        NV                                       89084 Condominium                            165700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      239160                1594.40                    360                     359                  7.625                      0                      0                   0.375                      8 ORLANDO                FL                                       32835 Condominium                            239160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      231404                1398.07                    360                     360                  6.875                      0                      0                   0.375                   7.25 ORLANDO                FL                                       32819 PUD                                    231404                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      210080                1291.12                    360                     359                      7                      0                      0                   0.375                  7.375 Maricopa               AZ                                       85239 PUD                                    210080                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      199512                1350.86                    360                     359                   7.75                      0                      0                   0.375                  8.125 Tucson                 AZ                                       85743 Single Family                          199512                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      202000                1115.21                    360                     358                   6.25                      0                      0                   0.375                  6.625 HINSDALE               IL                                       60527 Single Family                          202000                20060501            64.12999725 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       73430                 474.24                    360                     360                  7.375                      0                      0                   0.375                   7.75 Denham Springs         LA                                       70726 Condominium                             73430                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                     1170000                7800.00                    360                     358                  7.625                      0                      0                   0.375                      8 Miami                  FL                                       33131 Condominium                           1170000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      413163                2668.34                    360                     359                  7.375                      0                      0                   0.375                   7.75 ELK GROVE              CA                                       95757 Single Family                          413163                20060601                     75 No MI                                1.00E+17                   12.75               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      380000                1939.58                    360                     359                  5.875                      0                      0                    0.25                  6.125 FOLSOM                 CA                                       95630 Single Family                          380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      191500                1057.24                    360                     359                  5.985                   0.39                      0                    0.25                  6.625 BELLWOOD               IL                                       60104 Single Family                          191500                20060601            86.65000153 Republic MIC                         1.00E+17                    2.75               20110501                 11.625                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                       91200                 522.50                    360                     358                  6.625                      0                      0                    0.25                  6.875 NASHVILLE              TN                                       37214 Single Family                           91200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                   2.11                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      337980                1725.11                    360                     359                  5.875                      0                      0                    0.25                  6.125 BAKERSFIELD            CA                                       93311 Single Family                          337980                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      322000                1777.71                    360                     360                   6.25                      0                      0                   0.375                  6.625 Lahaina                HI                                       96761 Condominium                            322000                20060701            68.51000214 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      172900                1116.65                    360                     358                  7.375                      0                      0                   0.375                   7.75 Plant City             FL                                       33567 PUD                                    172900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      312000                1722.50                    360                     359                  6.375                      0                      0                    0.25                  6.625 WHEELING               IL                                       60090 Single Family                          312000                20060601            79.80000305 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   203888.66                1146.87                    360                     359                  6.375                      0                      0                   0.375                   6.75 Littleton              CO                                       80128 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      148000                 847.92                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89108 Condominium                            148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      269520                1712.58                    360                     359                  7.375                      0                      0                    0.25                  7.625 EUSTIS                 FL                                       32736 PUD                                    269520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      159250                 978.72                    360                     358                      7                      0                      0                   0.375                  7.375 BAKERSFIELD            CA                                       93308 2-4 Family                             159250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                       88000                 504.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 NAMPA                  ID                                       83686 Single Family                           88000                20060501            73.33000183 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      414950                2420.54                    360                     359                   6.75                      0                      0                    0.25                      7 HONOLULU               HI                                       96825 Condominium                            414950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                    95301.87                 643.10                    360                     358                   6.75                      0                      0                   0.375                  7.125 Jacksonville           FL                                       32277 Condominium                             95455                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      334852                1744.02                    360                     358                  5.875                      0                      0                   0.375                   6.25 North Las Vegas        NV                                       89081 PUD                                    334852                20060501                     80 No MI                                                            2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      244000                1626.67                    360                     358                  7.625                      0                      0                   0.375                      8 Lancaster              CA                                       93535 Single Family                          244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       59600                 403.54                    360                     359                   7.75                      0                      0                   0.375                  8.125 Petersburg             VA                                       23803 Single Family                           59600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      170400                1171.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Phoenix                AZ                                       85042 Single Family                          170400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      335250                2165.16                    360                     358                  7.375                      0                      0                   0.375                   7.75 Dumfries               VA                                       22026 PUD                                    335250                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      169600                1095.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 VERO BEACH             FL                                       32967 Single Family                          169600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      484000                3327.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 WOODBRIDGE             VA                                       22193 Single Family                          484000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   289965.36                1600.85                    360                     358                   6.25                      0                      0                   0.375                  6.625 Stuart                 FL                                       34997 PUD                                    292000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       54400                 368.33                    360                     359                   7.75                      0                      0                   0.375                  8.125 Petersburg             VA                                       23803 Single Family                           54400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      317300                1917.02                    360                     360                  6.875                      0                      0                   0.375                   7.25 SURPRISE               AZ                                       85379 Single Family                          317300                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      104400                 685.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 Kansas City            MO                                       64138 2-4 Family                             104400                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   105277.56                 623.39                    360                     359                  5.625                      0                      0                    0.25                  5.875 SAINT PETERSBURG       FL                                       33716 Condominium                            105385                20060601            73.18000031 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      118708                 741.93                    360                     359                  7.125                      0                      0                   0.375                    7.5 Greensboro             NC                                       27406 PUD                                    118708                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      435000                3035.94                    360                     358                      8                      0                      0                   0.375                  8.375 SCOTTSDALE             AZ                                       85260 Single Family                          435000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      260800                1222.50                    360                     358                  5.375                      0                      0                    0.25                  5.625 MADERA                 CA                                       93638 Single Family                          260800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      172000                 949.58                    360                     359                  6.375                      0                      0                    0.25                  6.625 VANCOUVER              WA                                       98664 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      616000                3657.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 SANTA CLARITA          CA                                       91321 2-4 Family                             616000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    206217.9                1321.60                    360                     359                  6.375                      0                      0                    0.25                  6.625 SILVERTON              ID                                       83867 Single Family                          206400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      101520                 634.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Chandler               AZ                                       85224 Condominium                            101520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      188000                1272.92                    360                     359                   7.75                      0                      0                   0.375                  8.125 FREDERICKSBURG         VA                                       22408 Townhouse                              188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      240000                1250.00                    360                     359                      6                      0                      0                    0.25                   6.25 PUYALLUP               WA                                       98374 PUD                                    240000                20060601            78.69000244 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      392000                2000.83                    360                     359                  5.875                      0                      0                    0.25                  6.125 FOUNTAIN VALLEY        CA                                       92708 PUD                                    392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                    70199.99                 453.37                    360                     358                  7.375                      0                      0                   0.375                   7.75 Saint Petersburg       FL                                       33711 Single Family                           70200                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   151199.55                 724.50                    360                     358                    5.5                      0                      0                    0.25                   5.75 PROVO                  UT                                       84601 Single Family                          151200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      142300                 681.85                    360                     357                    5.5                      0                      0                    0.25                   5.75 ELLENWOOD              GA                                       30294 Single Family                          142300                20060401            88.94000244 Radian Guaranty                      1.00E+17                    2.25               20110301                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      220000                1237.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 SANTA ANA              CA                                       92704 Condominium                            220000                20060601            76.91999817 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      379000                2408.23                    360                     358                  6.845                   0.53                      0                    0.25                  7.625 VIRGINIA CITY HIGHLANDSNV                                       89521 PUD                                    379000                20060501            88.13999939 Republic MIC                         1.00E+17                   2.875               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      280000                1633.33                    360                     357                  6.625                      0                      0                   0.375                      7 Miami                  FL                                       33185 PUD                                    280000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     13                  2.095                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      355434                1962.29                    360                     359                  6.375                      0                      0                    0.25                  6.625 WOOD RIDGE             NJ                                        7075 Single Family                          355434                20060601            78.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      181300                 887.61                    360                     359                  5.625                      0                      0                    0.25                  5.875 NORTH LAS VEGAS        NV                                       89081 PUD                                    181300                20060601            54.93999863 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      245525                1406.65                    360                     357                  6.625                      0                      0                    0.25                  6.875 EAST WENATCHEE         WA                                       98802 Single Family                          245625                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      346468                2165.43                    360                     359                  7.125                      0                      0                   0.375                    7.5 Fresno                 CA                                       93722 Single Family                          346468                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      392000                2286.67                    360                     357                  6.625                      0                      0                   0.375                      7 Punta Gorda            FL                                       33955 Condominium                            392000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      165600                 897.00                    360                     358                    5.9                   0.35                      0                    0.25                    6.5 SUWANEE                GA                                       30024 PUD                                    165600                20060501            80.38999939 PMI                                  1.00E+17                    2.75               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      215200                1255.33                    360                     357                  6.625                      0                      0                   0.375                      7 ROCKVILLE              MD                                       20852 Condominium                            215200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       40000                 297.00                    360                     360                   7.75                      0                      0                   0.375                  8.125 Huntsville             AL                                       35810 Single Family                           40000                20060701            71.43000031 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   102247.53                 716.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Cody                   WY                                       82414 2-4 Family                             102400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       67200                 427.00                    360                     360                   7.25                      0                      0                   0.375                  7.625 Arlington              TX                                       76014 Single Family                           67200                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   165365.49                1186.38                    360                     358                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89108 Single Family                          165600                20060501                     80 No MI                                1.00E+17                   4.125               20110401                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      196488                1043.84                    360                     358                      6                      0                      0                   0.375                  6.375 Melbourne              FL                                       32935 PUD                                    196488                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                   3.75                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                    75771.88                 455.66                    360                     357                   5.75                      0                      0                    0.25                      6 CANTON                 IL                                       61520 Single Family                           76000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                       58700                 348.53                    360                     358                   6.75                      0                      0                   0.375                  7.125 Socorro                TX                                       79927 Single Family                           58700                20060501            63.04999924 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      247500                1211.72                    360                     358                  5.625                      0                      0                    0.25                  5.875 ROSEMOUNT              MN                                       55068 Single Family                          247500                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   217405.56                1377.91                    360                     357                   6.25                      0                      0                    0.25                    6.5 CHICAGO                IL                                       60626 Single Family                          218000                20060401            48.43999863 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                   120087.25                 780.92                    360                     357                  6.375                      0                      0                   0.375                   6.75 Spring Hill            FL                                       34609 Single Family                          120400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   103749.56                 558.29                    360                     358                   4.75                      0                      0                    0.25                      5 GREAT FALLS            MT                                       59405 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     10                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      146250                 929.30                    360                     360                   7.25                      0                      0                   0.375                  7.625 GLENDALE               AZ                                       85034 Single Family                          146250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                       93592                 614.20                    360                     359                    7.5                      0                      0                   0.375                  7.875 Lake Mary              FL                                       32746 Condominium                             93592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   334969.32                2430.43                    360                     359                    7.5                      0                      0                   0.375                  7.875 Ewa Beach              HI                                       96706 Condominium                            335200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      301500                1633.13                    360                     357                  6.125                      0                      0                   0.375                    6.5 COVINGTON              GA                                       30014 Single Family                          301500                20060401                     90 Radian Guaranty                                                  2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      154400                 788.08                    360                     355                   5.75                      0                      0                   0.375                  6.125 Aurora                 CO                                       80017 Single Family                          154400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G01                                                      104550                 707.89                    360                     358                   7.75                      0                      0                   0.375                  8.125 Ennis                  TX                                       75119 Single Family                          104550                20060501            79.98999786 No MI                                                            2.25               20090401                 14.125                  1.875                       1 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360401 AFL2
GI                       G02                                                      319900                2066.02                    360                     356                  7.375                      0                      0                   0.375                   7.75 Santa Clarita          CA                                       91355 Condominium                            319900                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      476000                2975.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Falls Church           VA                                       22041 Single Family                          476000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                    440970.9                2526.40                    360                     351                    6.5                      0                      0                   0.375                  6.875 LYNDHURST              NJ                                        7071 2-4 Family                             441000                20051001            64.84999847 No MI                                1.00E+17                    3.25               20070901                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GI                       G01                                                      189000                1200.94                    360                     357                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89110 Single Family                          189000                20060401                     70 No MI                                                            2.25               20110301                 12.625                  2.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                    87567.95                 534.70                    360                     355                   5.75                      0                      0                   0.375                  6.125 Birmingham             AL                                       35210 Single Family                           88000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                       74720                 505.92                    360                     359                   7.75                      0                      0                   0.375                  8.125 Ward                   AR                                       72176 Single Family                           74720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       86250                 647.97                    360                     360                  7.875                      0                      0                   0.375                   8.25 San Antonio            TX                                       78250 Single Family                           86250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      461500                2547.86                    360                     359                   6.25                      0                      0                   0.375                  6.625 WINCHESTER             CA                                       92596 Single Family                          461500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      216000                1147.50                    360                     359                      6                      0                      0                   0.375                  6.375 LAS VEGAS              NV                                       89120 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G02                                                      314000                1995.21                    360                     359                   7.25                      0                      0                   0.375                  7.625 HERNDON                VA                                       20171 Condominium                            314000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       86064                 484.11                    360                     358                  6.375                      0                      0                   0.375                   6.75 Yorkville              IL                                       60560 Condominium                             86064                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   146516.99                1115.03                    360                     358                      8                      0                      0                   0.375                  8.375 Ocala                  FL                                       34472 Single Family                          146700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      174304                1089.40                    360                     359                  7.125                      0                      0                   0.375                    7.5 PARKER                 CO                                       80134 Condominium                            174304                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      270575                1578.35                    360                     358                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 Condominium                            270575                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      292000                1703.33                    360                     358                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89117 PUD                                    292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    98595.04                 595.68                    360                     359                  6.875                      0                      0                   0.375                   7.25 Palatka                FL                                       32177 Single Family                           99000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      264000                1622.50                    360                     359                      7                      0                      0                   0.375                  7.375 QUEEN CREEK            AZ                                       85242 PUD                                    264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      170400                 958.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 PHOENIX                AZ                                       85037 PUD                                    170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       98400                 686.75                    360                     359                      8                      0                      0                   0.375                  8.375 THE PLAINS             OH                                       45780 Single Family                           98400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      140184                 744.73                    360                     357                      6                      0                      0                   0.375                  6.375 College Park           GA                                       30349 Single Family                          140184                20060401                     80 No MI                                1.00E+17                    2.25               20090301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                   320299.97                1768.32                    360                     359                   6.25                      0                      0                   0.375                  6.625 GILBERT                AZ                                       85296 PUD                                    320300                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                   137834.54                 732.25                    360                     357                      6                      0                      0                   0.375                  6.375 College Park           GA                                       30349 Single Family                          137860                20060401                     80 No MI                                1.00E+17                    2.25               20090301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                       96899                 686.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 Brooklyn               MD                                       21225 Townhouse                               96999                20060601            79.51000214 No MI                                1.00E+17                    2.25               20110501                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   130913.79                 893.76                    360                     359                  6.875                      0                      0                   0.375                   7.25 MILWAUKEE              WI                                       53221 Single Family                          131016                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   131835.33                1003.30                    360                     358                      8                      0                      0                   0.375                  8.375 Pontiac                MI                                       48342 Single Family                          132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       97500                 629.69                    360                     359                  7.375                      0                      0                   0.375                   7.75 Waterbury              CT                                        6705 2-4 Family                              97500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      216000                1102.50                    360                     357                   5.75                      0                      0                   0.375                  6.125 Litchfield Park        AZ                                       85340 PUD                                    216000                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 11.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360301 AFL2
GII                      G02                                                      300799                1691.99                    360                     358                  6.375                      0                      0                   0.375                   6.75 SANTA CLARITA          CA                                       91382 Condominium                            300799                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      200000                1250.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 GAITHERSBURG           MD                                       20886 PUD                                    200000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   198299.35                1301.34                    360                     358                    7.5                      0                      0                   0.375                  7.875 INDIO                  CA                                       92203 Single Family                          199620                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   383156.86                2115.58                    360                     358                  6.375                      0                      0                    0.25                  6.625 MINTURN                CO                                       81645 PUD                                    383200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   143810.96                1069.20                    360                     358                   7.75                      0                      0                   0.375                  8.125 Odessa                 MO                                       64076 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                   207593.46                1635.98                    360                     357                    7.6                    0.9                      0                    0.25                   8.75 ORLANDO                FL                                       32835 Condominium                            207955                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                  14.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                   194374.88                1463.09                    360                     357                   7.37                   0.63                      0                    0.25                   8.25 KISSIMMEE              FL                                       34741 Condominium                            194750                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                  14.25                  1.725                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                    73646.63                 535.10                    360                     357                  7.625                      0                      0                    0.25                  7.875 ATLANTA                GA                                       30350 Condominium                             73800                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                 13.875                  1.995                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                    92417.48                 647.65                    360                     357                   7.25                      0                      0                    0.25                    7.5 ATLANTA                GA                                       30315 Single Family                           92625                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                   13.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                   164293.77                1138.23                    360                     356                  6.165                   0.96                      0                    0.25                  7.375 WATERBURY              CT                                        6705 Single Family                          164800                20060301                    100 PMI                                  1.00E+17                   2.875               20110201                 13.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G03                                                      236000                1475.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 MESA                   AZ                                       85202 Single Family                          236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.665                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                    59858.72                 409.31                    360                     357                      7                      0                      0                    0.25                   7.25 TITUSVILLE             FL                                       32796 Single Family                           60000                20060401            43.47999954 No MI                                1.00E+17                   2.875               20110301                  13.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                   210970.36                1551.91                    360                     357                    7.1                   0.65                      0                    0.25                      8 DAVENPORT              FL                                       33837 PUD                                    211500                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                     14                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      172000                 985.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 DENVER                 CO                                       80231 PUD                                    172000                20060601                     80 No MI                                                            2.25               20110501                 11.875                  1.975                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   267176.74                1851.01                    360                     356                  6.425                    0.7                      0                    0.25                  7.375 LAWRENCE               MA                                        1843 Single Family                          268000                20060301                    100 PMI                                  1.00E+17                   2.875               20110201                 13.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G02                                                      127920                 839.48                    360                     358                    7.5                      0                      0                   0.375                  7.875 Duluth                 MN                                       55804 Single Family                          127920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.925                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                   381206.13                2769.77                    360                     357                  7.625                      0                      0                    0.25                  7.875 MIAMI                  FL                                       33131 Condominium                            382000                20060401            61.61000061 No MI                                1.00E+17                   2.875               20110301                 13.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      549175                2116.61                    360                     358                  4.375                      0                      0                    0.25                  4.625 LINCOLN                CA                                       95648 Single Family                          549175                20060501                     90 PMI                                  1.00E+17                    2.25               20110401                  9.625                  2.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   118476.35                 892.13                    360                     357                      8                      0                      0                    0.25                   8.25 TAMPA                  FL                                       33624 Condominium                            118750                20060401            89.95999908 PMI                                  1.00E+17                   2.875               20110301                  14.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   195503.17                1287.58                    360                     357                  6.625                      0                      0                    0.25                  6.875 MALDEN                 MA                                        2148 Condominium                            196000                20060401                    100 PMI                                  1.00E+17                   2.875               20110301                 12.875                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      160200                 901.13                    360                     358                  6.375                      0                      0                   0.375                   6.75 Clovis                 NM                                       88101 Single Family                          160200                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                  2.625                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      750000                4296.88                    360                     358                  6.625                      0                      0                    0.25                  6.875 SANTA ROSA BEACH       FL                                       32459 Single Family                          750000                20060501            68.18000031 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      164000                 939.58                    360                     357                  6.625                      0                      0                    0.25                  6.875 ALBUQUERQUE            NM                                       87113 PUD                                    164000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      436000                2770.42                    360                     358                   7.25                      0                      0                   0.375                  7.625 SAINT CLOUD            FL                                       34769 PUD                                    436000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      335920                1924.54                    360                     357                  6.625                      0                      0                    0.25                  6.875 ESCONDIDO              CA                                       92025 Single Family                          335920                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      939800                4800.00                    360                     358                   5.75                      0                      0                    0.25                      6 COTO DE CAZA           CA                                       92679 PUD                                    960000                20060501            66.20999908 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      311920                1754.55                    360                     358                  6.375                      0                      0                   0.375                   6.75 SCOTTSDALE             AZ                                       85260 PUD                                    311920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                      491999                2716.24                    360                     358                  6.375                      0                      0                    0.25                  6.625 LIVERMORE              CA                                       94551 PUD                                    491999                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      339200                2120.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89131 PUD                                    339200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    82619.08                 586.05                    360                     357                  7.375                      0                      0                    0.25                  7.625 FORT MYERS             FL                                       33916 Single Family                           82800                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                 13.625                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                   121117.43                 828.84                    360                     356                      7                      0                      0                    0.25                   7.25 SPRINGFIELD            MA                                        1109 2-4 Family                             121500                20060301                     90 PMI                                  1.00E+17                   2.875               20110201                  13.25                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G02                                                     87145.8                 662.78                    360                     359                      8                      0                      0                   0.375                  8.375 MILWAUKEE              WI                                       53212 2-4 Family                              87200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.625                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                    134263.9                 839.98                    360                     357                  6.125                      0                      0                    0.25                  6.375 CLERMONT               FL                                       34711 PUD                                    134640                20060401                     80 No MI                                1.00E+17                   2.875               20110301                 12.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      152800                 955.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Denver                 CO                                       80204 Single Family                          152800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      356000                2039.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 Maple Valley           WA                                       98038 PUD                                    356000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   195878.17                1489.75                    360                     359                      8                      0                      0                   0.375                  8.375 Paterson               NJ                                        7524 2-4 Family                             196000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   286157.24                1905.38                    360                     359                  6.625                      0                      0                   0.375                      7 Hesperia               CA                                       92345 Single Family                          286392                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                    157039.4                1073.81                    360                     357                      7                      0                      0                    0.25                   7.25 POMPANO BEACH          FL                                       33064 Condominium                            157410                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                  13.25                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                    52549.76                 377.55                    360                     356                    7.5                      0                      0                    0.25                   7.75 FORT MYERS             FL                                       33916 Condominium                             52700                20060301                     85 PMI                                  1.00E+17                   2.875               20110201                  13.75                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G01                                                   349605.61                3041.39                    360                     356                  8.375                   1.25                      0                    0.25                  9.875 DAVENPORT              FL                                       33897 PUD                                    350250                20060301                     95 PMI                                  1.00E+17                   2.875               20110201                 15.875                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                      300000                1750.00                    360                     358                  6.625                      0                      0                   0.375                      7 PALMDALE               CA                                       93551 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                    254020.8                1825.04                    360                     356                    7.5                      0                      0                    0.25                   7.75 KISSIMMEE              FL                                       34746 PUD                                    254747                20060301                     90 PMI                                  1.00E+17                   2.875               20110201                  13.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                   459999.75                2443.75                    360                     358                  6.125                      0                      0                    0.25                  6.375 LONG BEACH             CA                                       90814 Single Family                          460000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  2.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      304000                1583.33                    360                     358                      6                      0                      0                    0.25                   6.25 WINNETKA               CA                                       91306 Condominium                            304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      214425                1429.50                    360                     358                  7.625                      0                      0                   0.375                      8 Saratoga Spgs          UT                                       84043 Single Family                          214425                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      236800                1332.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 LONG BEACH             CA                                       90802 Condominium                            236800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      650000                3385.42                    360                     358                      6                      0                      0                    0.25                   6.25 NORTH TOPSAIL BEACH    NC                                       28460 Single Family                          650000                20060501            78.20999908 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       69600                 485.75                    360                     358                      8                      0                      0                   0.375                  8.375 Tucson                 AZ                                       85713 Single Family                           69600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   183867.41                1337.10                    360                     357                  7.625                      0                      0                    0.25                  7.875 POMPANO BEACH          FL                                       33064 Condominium                            184410                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                 13.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                    55085.01                 376.66                    360                     357                      7                      0                      0                    0.25                   7.25 STAFFORD               TX                                       77477 PUD                                     55215                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                  13.25                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      937500                5078.13                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89135 PUD                                    937500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   11.5                  2.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                    55085.01                 376.66                    360                     357                      7                      0                      0                    0.25                   7.25 STAFFORD               TX                                       77477 PUD                                     55215                20060401                     90 PMI                                  1.00E+17                   2.875               20110301                  13.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      115360                 805.12                    360                     358                      8                      0                      0                   0.375                  8.375 SAN ANTONIO            TX                                       78201 2-4 Family                             115360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   203219.69                1256.06                    360                     356                      6                      0                      0                    0.25                   6.25 PEMBROKE PINES         FL                                       33024 Condominium                            204000                20060301                     80 No MI                                1.00E+17                   2.875               20110201                  12.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GII                      G02                                                   155472.45                1035.22                    360                     359                  6.625                      0                      0                   0.375                      7 Monroe                 MI                                       48162 Single Family                          155600                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   265049.49                1766.29                    360                     358                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 Condominium                            265486                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      252000                1522.50                    360                     359                      7                      0                      0                    0.25                   7.25 WOODBRIDGE             VA                                       22193 PUD                                    252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     71778.8                 497.29                    360                     356                  7.125                      0                      0                    0.25                  7.375 ORLANDO                FL                                       32809 Condominium                             72000                20060301                     80 No MI                                1.00E+17                   2.875               20110201                 13.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      166055                 951.36                    360                     360                  6.295                   0.33                      0                    0.25                  6.875 CORNELIUS              NC                                       28031 PUD                                    166055                20060701                     81 PMI                                  1.00E+17                    2.75               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      392000                2041.67                    360                     357                      6                      0                      0                    0.25                   6.25 OCEANSIDE              CA                                       92054 Single Family                          392000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                   2.17                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      384000                2160.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 NORWALK                CT                                        6850 Single Family                          384000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                   355982.46                1891.16                    360                     358                      6                      0                      0                   0.375                  6.375 Laguna Hills           CA                                       92656 Condominium                            356000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G01                                                   316049.74                1944.35                    360                     356                  5.875                      0                      0                    0.25                  6.125 ORLANDO                FL                                       32835 PUD                                    320000                20060301                     80 No MI                                1.00E+17                   2.875               20110201                 12.125                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      161000                1017.63                    360                     360                   6.25                      0                      0                    0.25                    6.5 MARICOPA               AZ                                       85239 PUD                                    161000                20060701            61.08000183 No MI                                1.00E+17                    2.25               20110601                   11.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      640000                3533.33                    360                     358                  6.375                      0                      0                    0.25                  6.625 CHULA VISTA            CA                                       91913 PUD                                    640000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      555100                3642.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pasadena               CA                                       91101 Condominium                            555100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.965                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      305600                1973.67                    360                     359                    7.5                      0                      0                    0.25                   7.75 BLUFFTON               SC                                       29910 PUD                                    305600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                    165904.5                1205.43                    360                     357                  7.625                      0                      0                    0.25                  7.875 SPRINGFIELD            MA                                        1109 2-4 Family                             166250                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                 13.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      242392                1186.71                    360                     360                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89123 PUD                                    242392                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                  2.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      735000                4057.81                    360                     358                  6.375                      0                      0                    0.25                  6.625 GLENDALE               CA                                       91206 Single Family                          735000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                    102158.9                 698.55                    360                     357                      7                      0                      0                    0.25                   7.25 FARMINGTON             CT                                        6032 Condominium                            102400                20060401                     80 No MI                                1.00E+17                   2.875               20110301                  13.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                       69900                 422.31                    360                     360                      7                      0                      0                    0.25                   7.25 TUCSON                 AZ                                       85745 Condominium                             69900                20060701                  77.75 No MI                                1.00E+17                    2.25               20110601                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                   127596.93                 873.19                    360                     356                      7                      0                      0                    0.25                   7.25 ORLANDO                FL                                       32836 Condominium                            128000                20060301                     80 No MI                                1.00E+17                   2.875               20110201                  13.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G03                                                      120000                 750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Gainesville            GA                                       30501 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      250000                1223.96                    360                     360                  5.625                      0                      0                    0.25                  5.875 ORANGEVALE             CA                                       95662 Single Family                          250000                20060701            52.08000183 No MI                                1.00E+17                    2.25               20110601                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                   233168.39                1755.71                    360                     357                      7                      1                      0                    0.25                   8.25 BRANDON                FL                                       33510 Single Family                          233700                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                  14.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                       93200                 582.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 MBORO                  TN                                       37129 Single Family                           93200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.625                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    54924.05                 398.79                    360                     358                    7.5                      0                      0                   0.375                  7.875 North Charleston       SC                                       29418 Condominium                             55000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      284449                1274.09                    360                     360                  5.125                      0                      0                    0.25                  5.375 BOISE                  ID                                       83716 PUD                                    284449                20060701                     95 Radian Guaranty                      1.00E+17                    2.25               20110601                 10.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                    93337.45                 735.56                    360                     357                   7.39                   1.11                      0                    0.25                   8.75 JONESBORO              GA                                       30238 Single Family                           93500                20060401                    100 PMI                                  1.00E+17                   2.875               20110301                  14.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      120000                 775.00                    360                     360                    7.5                      0                      0                    0.25                   7.75 LA GRANGE              KY                                       40031 Single Family                          120000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.515                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                   184824.46                1343.19                    360                     357                  7.625                      0                      0                    0.25                  7.875 SPRINGFIELD            MA                                        1108 2-4 Family                             185250                20060401                     95 PMI                                  1.00E+17                   2.875               20110301                 13.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      227764                1423.53                    360                     360                  7.125                      0                      0                   0.375                    7.5 Coolidge               AZ                                       85228 Single Family                          227764                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  2.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      135600                 748.63                    360                     360                  6.375                      0                      0                    0.25                  6.625 LARAMIE                WY                                       82070 Single Family                          135600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                   187471.92                1330.65                    360                     357                  6.675                    0.7                      0                    0.25                  7.625 WEST BLOOMFIELD        MI                                       48322 Single Family                          188000                20060401                    100 PMI                                  1.00E+17                   2.875               20110301                 13.625                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      417000                2128.44                    360                     360                  5.875                      0                      0                    0.25                  6.125 AUBURN                 WA                                       98092 PUD                                    417000                20060701            76.37999725 No MI                                1.00E+17                    2.25               20110601                 11.125                  1.925                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                     1400000                8750.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 INDIAN WELLS           CA                                       92210 Single Family                         1400000                20060501            60.86999893 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   161946.37                1013.16                    360                     357                  6.125                      0                      0                    0.25                  6.375 KISSIMMEE              FL                                       34758 PUD                                    162400                20060401                     80 No MI                                1.00E+17                   2.875               20110301                 12.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      200000                1291.67                    360                     360                    7.5                      0                      0                    0.25                   7.75 LAS VEGAS              NV                                       89103 Single Family                          200000                20060701            76.91999817 No MI                                1.00E+17                    2.25               20110601                  12.75                  2.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                    92170.84                 592.29                    360                     356                  6.375                      0                      0                    0.25                  6.625 JACKSONVILLE           NC                                       28546 Single Family                           92500                20060301                    100 PMI                                  1.00E+17                   2.875               20110201                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      180000                 881.25                    360                     360                  5.625                      0                      0                    0.25                  5.875 WOODLYN                PA                                       19094 Single Family                          180000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                  2.625                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      423750                2427.73                    360                     359                  6.625                      0                      0                    0.25                  6.875 GREEN COVE SPRINGS     FL                                       32043 Single Family                          423750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   238499.55                1291.87                    360                     357                  6.125                      0                      0                   0.375                    6.5 Brimfield              OH                                       44240 PUD                                    238500                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      455000                2606.77                    360                     358                    6.5                      0                      0                   0.375                  6.875 Sausalito              CA                                       94965 Single Family                          455000                20060501                     65 No MI                                1.00E+17                    3.75               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      301500                1727.35                    360                     358                    6.5                      0                      0                   0.375                  6.875 Alpharetta             GA                                       30005 Single Family                          301500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                  3.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      416400                2385.63                    360                     360                    6.5                      0                      0                   0.375                  6.875 Henderson              NV                                       89074 PUD                                    416400                20060701            79.69000244 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                   634994.17                3704.13                    360                     358                  6.625                      0                      0                   0.375                      7 Oceanside              CA                                       92054 Condominium                            635000                20060501            64.47000122 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      128060                 733.68                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85048 Condominium                            128060                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      371000                2511.98                    360                     359                   7.75                      0                      0                   0.375                  8.125 Sarasota               FL                                       34233 PUD                                    371000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      100100                 573.49                    360                     359                    6.5                      0                      0                   0.375                  6.875 Hauser                 ID                                       83854 Single Family                          100100                20060601            26.20000076 No MI                                1.00E+17                    2.25               20090501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G02                                                      108000                 708.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Norfolk                VA                                       23504 2-4 Family                             108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      248000                1601.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Silver Spring          MD                                       20903 Townhouse                              248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    143714.1                 973.06                    360                     358                   7.75                      0                      0                   0.375                  8.125 Birmingham             AL                                       35244 Townhouse                              143840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      130400                 624.83                    360                     357                    5.5                      0                      0                    0.25                   5.75 Chicago                IL                                       60614 Condominium                            130400                20060401            56.45000076 No MI                                1.00E+17                    2.25               20110301                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      239200                1644.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 GOODYEAR               AZ                                       85338 PUD                                    239200                20060501            79.87999725 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       61500                 390.78                    360                     358                   7.25                      0                      0                   0.375                  7.625 AURORA                 CO                                       80011 Condominium                             61500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      448000                2846.67                    360                     358                   7.25                      0                      0                   0.375                  7.625 Davie                  FL                                       33314 Single Family                          448000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      245758                1561.59                    360                     358                   7.25                      0                      0                   0.375                  7.625 QUEEN CREEK            AZ                                       85243 PUD                                    245758                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      320400                2035.87                    360                     358                   7.25                      0                      0                   0.375                  7.625 Alpharetta             GA                                       30004 Single Family                          320400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    499880.6                2759.76                    360                     355                   6.25                      0                      0                   0.375                  6.625 Panama City Beach      FL                                       32413 PUD                                    500000                20060201                  34.25 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      199200                1162.00                    360                     358                  6.625                      0                      0                   0.375                      7 TUCSON                 AZ                                       85710 Single Family                          199200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      975000                5789.06                    360                     358                   6.75                      0                      0                   0.375                  7.125 Scottsdale             AZ                                       85262 PUD                                    975000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      263200                1699.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 Richmond               VA                                       23220 2-4 Family                             263200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   327886.08                2240.27                    360                     357                      7                      0                      0                    0.25                   7.25 Randolph               MA                                        2368 Single Family                          328400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                     1000000                5833.33                    360                     356                  6.625                      0                      0                   0.375                      7 Fremont                CA                                       94539 Single Family                         1000000                20060301            76.91999817 No MI                                1.00E+17                    2.25               20110201                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                     1305000                8156.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 La Jolla               CA                                       92037 Single Family                         1305000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                   143820.38                1094.50                    360                     358                      8                      0                      0                   0.375                  8.375 HUMBLE                 TX                                       77346 PUD                                    144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      300000                1843.75                    360                     358                      7                      0                      0                   0.375                  7.375 ODENTON                MD                                       21113 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      438750                2330.86                    360                     358                      6                      0                      0                   0.375                  6.375 Broomfield             CO                                       80020 Single Family                          438750                20060501                     65 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      498300                3270.09                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pasadena               CA                                       91101 Condominium                            498300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1000000                5833.33                    360                     356                  6.625                      0                      0                   0.375                      7 Palm Springs           CA                                       92262 Single Family                         1000000                20060301            69.69000244 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      175381                1132.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Blaine                 MN                                       55434 Single Family                          175381                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      350000                1968.75                    360                     359                  6.375                      0                      0                   0.375                   6.75 Tucson                 AZ                                       85710 Single Family                          350000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      203200                1164.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 Austin                 TX                                       78702 2-4 Family                             203200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      917600                5926.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Altadena               CA                                       91001 Single Family                          917600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      197704                1315.33                    360                     360                  6.625                      0                      0                   0.375                      7 Columbus               OH                                       43219 Single Family                          197704                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   215589.13                1257.60                    360                     356                  6.625                      0                      0                   0.375                      7 GLEN BURNIE            MD                                       21061 Condominium                            215600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      211200                1210.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89119 Single Family                          211200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      536000                3070.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 CAMAS                  WA                                       98607 Single Family                          536000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      279147                1599.28                    360                     358                    6.5                      0                      0                   0.375                  6.875 SAINT AUGUSTINE        FL                                       32086 PUD                                    279147                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      300000                1812.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 FT WASHINGTON          MD                                       20744 Single Family                          300000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      440000                2475.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 MURRIETA               CA                                       92563 Single Family                          440000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      472000                2802.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Norco                  CA                                       92860 Single Family                          472000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      565600                2828.00                    360                     360                   5.75                      0                      0                    0.25                      6 WATSONVILLE            CA                                       95076 Single Family                          565600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      432000                2430.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 INGLEWOOD              CA                                       90305 Single Family                          432000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      975000                6093.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 JAMESTOWN              RI                                        2835 Single Family                          975000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       75000                 515.63                    360                     360                  7.875                      0                      0                   0.375                   8.25 Aurora                 IL                                       60505 Single Family                           75000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      540000                3150.00                    360                     359                   6.75                      0                      0                    0.25                      7 CARLSBAD               CA                                       92010 Single Family                          540000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      259512                1594.92                    360                     358                      7                      0                      0                   0.375                  7.375 N LAS VEGAS            NV                                       89081 PUD                                    259512                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      425080                2568.19                    360                     360                      7                      0                      0                    0.25                   7.25 SURPRISE               AZ                                       85379 PUD                                    425080                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      162584                1016.15                    360                     355                  7.125                      0                      0                   0.375                    7.5 PEYTON                 CO                                       80831 PUD                                    162584                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G03                                                      755000                4404.17                    360                     359                   6.75                      0                      0                    0.25                      7 LAKE TAPPS             WA                                       98391 PUD                                    755000                20060601            77.44000244 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    68697.56                 481.06                    360                     358                  7.125                      0                      0                   0.375                    7.5 MARCELLUS              MI                                       49067 Single Family                           68800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      436800                2366.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 VIRGINIA BEACH         VA                                       23452 Single Family                          436800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1000000                5937.50                    360                     360                  6.875                      0                      0                    0.25                  7.125 GLENVIEW               IL                                       60025 Single Family                         1000000                20060701            71.43000031 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                   397499.19                2567.18                    360                     358                  7.375                      0                      0                   0.375                   7.75 SILVER SPRING          MD                                       20906 Single Family                          397500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      480000                2400.00                    360                     359                   5.75                      0                      0                    0.25                      6 CORONA                 CA                                       92883 PUD                                    480000                20060601            77.66999817 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      204380                1085.77                    360                     358                      6                      0                      0                   0.375                  6.375 FLORENCE               AZ                                       85232 PUD                                    204380                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                       97500                 670.32                    360                     358                  7.875                      0                      0                   0.375                   8.25 MESA                   AZ                                       85210 Single Family                           97500                20060501            79.91999817 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                   172202.11                1118.84                    360                     358                  6.375                      0                      0                   0.375                   6.75 PHOENIX                AZ                                       85037 Single Family                          172500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      615200                4229.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Phoenix                AZ                                       85012 Single Family                          615200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      298500                1896.72                    360                     359                   7.25                      0                      0                   0.375                  7.625 GILBERT                AZ                                       85297 PUD                                    298500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      506400                3534.25                    360                     358                      8                      0                      0                   0.375                  8.375 Vancouver              WA                                       98685 Single Family                          506400                20060501            79.12999725 No MI                                                           6.375               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   291772.21                1991.96                    360                     359                  6.875                      0                      0                   0.375                   7.25 NEW ORLEANS            LA                                       70118 2-4 Family                             292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      6                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      196850                1189.30                    360                     360                  6.875                      0                      0                   0.375                   7.25 BUCKEYE                AZ                                       85326 PUD                                    196850                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   111860.29                 851.28                    360                     358                      8                      0                      0                   0.375                  8.375 SALEM                  NH                                        3079 Condominium                            112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      132800                 830.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 CHESAPEAKE             VA                                       23324 Townhouse                              132800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      678400                3674.67                    360                     360                   6.25                      0                      0                    0.25                    6.5 MARINA DEL REY         CA                                       90292 Condominium                            678400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                   127110.22                 820.92                    360                     359                  7.375                      0                      0                   0.375                   7.75 Orange Park            FL                                       32065 Single Family                          127200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      639200                3728.67                    360                     360                   6.75                      0                      0                    0.25                      7 CAMPBELL               CA                                       95008 Single Family                          639200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      464000                2658.33                    360                     360                  6.625                      0                      0                    0.25                  6.875 OXNARD                 CA                                       93035 Single Family                          464000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      118300                 800.99                    360                     358                   7.75                      0                      0                   0.375                  8.125 Conyers                GA                                       30094 Single Family                          118300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      184800                1078.00                    360                     358                  6.625                      0                      0                   0.375                      7 Atlanta                GA                                       30319 Single Family                          184800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      505908                2687.64                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89178 PUD                                    505908                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      360796                1916.73                    360                     358                      6                      0                      0                   0.375                  6.375 SURPRISE               AZ                                       85379 PUD                                    360796                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      450000                2531.25                    360                     360                    6.5                      0                      0                    0.25                   6.75 CASTLE ROCK            CO                                       80104 Single Family                          450000                20060701                     60 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                   511525.79                3194.21                    360                     359                  6.125                      0                      0                    0.25                  6.375 HOLLISTER              CA                                       95023 Single Family                          512000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      520000                2979.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 WHITTIER               CA                                       90601 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      423920                2428.71                    360                     360                  6.625                      0                      0                    0.25                  6.875 PICO RIVERA            CA                                       90660 Single Family                          423920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      564000                3055.00                    360                     360                   6.25                      0                      0                    0.25                    6.5 FOREST HILLS           NY                                       11375 Single Family                          564000                20060701            77.79000092 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                   164886.45                1196.36                    360                     359                    7.5                      0                      0                   0.375                  7.875 Opa Locka              FL                                       33056 Single Family                          165000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      240000                1300.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 Essex Jct              VT                                        5452 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      637500                3718.75                    360                     358                  6.625                      0                      0                   0.375                      7 Corona                 NY                                       11368 2-4 Family                             637500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      242250                1488.83                    360                     355                      7                      0                      0                   0.375                  7.375 West Palm Beach        FL                                       33401 Condominium                            242250                20060201                     90 GE Capital MI                        1.00E+17                    2.25               20110101                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                      345000                2156.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 HENDERSON              NV                                       89014 PUD                                    345000                20060601            76.66999817 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      360000                1912.50                    360                     358                      6                      0                      0                   0.375                  6.375 Fredericksburg         VA                                       22408 PUD                                    360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      231192                1372.70                    360                     359                   6.75                      0                      0                   0.375                  7.125 Escondido              CA                                       92026 Condominium                            231192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      428000                2764.17                    360                     357                  7.375                      0                      0                   0.375                   7.75 WASHINGTON             DC                                       20002 2-4 Family                             428000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   862481.54                5749.88                    360                     357                  7.625                      0                      0                   0.375                      8 Los Angeles            CA                                       90026 2-4 Family                             862500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   127827.65                 939.22                    360                     358                  7.625                      0                      0                   0.375                      8 CHANNELVIEW            TX                                       77530 PUD                                    128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       79920                 457.87                    360                     358                    6.5                      0                      0                   0.375                  6.875 Fort Myers             FL                                       33916 Condominium                             79920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      437500                2643.23                    360                     358                  6.875                      0                      0                   0.375                   7.25 LONG BEACH             CA                                       90815 Single Family                          437500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      770000                3689.58                    360                     360                    5.5                      0                      0                    0.25                   5.75 DISCOVERY BAY          CA                                       94514 Single Family                          770000                20060701            64.16999817 No MI                                1.00E+17                    2.25               20110601                  10.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      200000                1041.67                    360                     358                  5.875                      0                      0                   0.375                   6.25 Ocean Isle Beach       NC                                       28469 Condominium                            200000                20060501            51.95000076 No MI                                1.00E+17                   2.375               20080401                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      204272                1106.47                    360                     358                  6.125                      0                      0                   0.375                    6.5 MARICOPA               AZ                                       85239 PUD                                    204272                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      506250                2742.19                    360                     359                   6.25                      0                      0                    0.25                    6.5 ALEXANDRIA             VA                                       22304 Single Family                          506250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   154936.46                 936.07                    360                     359                  6.875                      0                      0                   0.375                   7.25 HEATH                  OH                                       43056 Single Family                          155000                20060601                   77.5 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      153675                1040.51                    360                     357                   7.75                      0                      0                   0.375                  8.125 Monroe                 NC                                       28112 Single Family                          153675                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      151936                 886.29                    360                     359                  6.625                      0                      0                   0.375                      7 LAWRENCEVILLE          GA                                       30044 PUD                                    151936                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      221070                1473.80                    360                     358                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89179 PUD                                    221070                20060501                     80 No MI                                1.00E+16                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      158120                1021.19                    360                     358                  7.375                      0                      0                   0.375                   7.75 Galloway               OH                                       43119 Single Family                          158120                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      960000                5700.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 DANVILLE               CA                                       94506 PUD                                    960000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      255920                1626.16                    360                     358                   7.25                      0                      0                   0.375                  7.625 Snellville             GA                                       30078 2-4 Family                             255920                20060501                     80 No MI                                                            2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      204000                1317.50                    360                     360                  7.375                      0                      0                   0.375                   7.75 Castle Rock            CO                                       80104 PUD                                    204000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                   602098.48                3586.25                    360                     360                  6.875                      0                      0                    0.25                  7.125 BLAINE COUNTY          ID                                       83313 Single Family                          604000                20060701            60.52000046 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      400000                2291.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 Murrieta               CA                                       92563 Single Family                          400000                20060601            79.88999939 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      516000                3332.50                    360                     359                    7.5                      0                      0                    0.25                   7.75 LOS ANGELES            CA                                       91343 Condominium                            516000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      263104                1507.37                    360                     358                    6.5                      0                      0                   0.375                  6.875 COMMERCE CITY          CO                                       80022 PUD                                    263124                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G01                                                   331187.97                1793.93                    360                     357                  6.125                      0                      0                   0.375                    6.5 PALMDALE               CA                                       93550 Single Family                          331200                20060401                     80 No MI                                1.00E+17                    2.25               20090301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                      260250                1518.13                    360                     360                  6.625                      0                      0                   0.375                      7 Miami                  FL                                       33180 Single Family                          260250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      458400                2721.75                    360                     360                  6.875                      0                      0                    0.25                  7.125 FULLERTON              CA                                       92831 Single Family                          458400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      288550                1803.44                    360                     359                  7.125                      0                      0                   0.375                    7.5 Dumfries               VA                                       22026 Townhouse                              288550                20060601            64.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                     1188750                6067.58                    360                     360                  5.875                      0                      0                    0.25                  6.125 HONOLULU               HI                                       96825 Single Family                         1188750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      116000                 809.58                    360                     358                      8                      0                      0                   0.375                  8.375 Monroe                 GA                                       30655 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      620000                4004.17                    360                     360                    7.5                      0                      0                    0.25                   7.75 ST PETERSBURG          FL                                       33706 Single Family                          620000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G01                                                    120192.1                 780.91                    360                     358                  6.375                      0                      0                   0.375                   6.75 Tualatin               OR                                       97062 Condominium                            120400                20060501                     70 No MI                                1.00E+17                    2.25               20090401                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      132000                 756.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85040 Single Family                          132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      452000                2872.08                    360                     360                  7.375                      0                      0                    0.25                  7.625 WHITTIER               CA                                       90602 Single Family                          452000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      187009                1071.41                    360                     358                    6.5                      0                      0                   0.375                  6.875 ORANGE PARK            FL                                       32065 Single Family                          187009                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      391992                2204.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 Single Family                          391992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      233000                1237.81                    360                     354                      6                      0                      0                   0.375                  6.375 Chandler               AZ                                       85249 PUD                                    233000                20060101            59.74000168 No MI                                1.00E+17                    2.75               20101201                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GI                       G02                                                   204637.02                1406.88                    360                     358                  7.875                      0                      0                   0.375                   8.25 SPOKANE                WA                                       99206 PUD                                    204640                20060501                     80 No MI                                                            2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       68000                 432.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Hoquiam                WA                                       98550 Single Family                           68000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      700000                4375.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Chatsworth             CA                                       91311 Single Family                          700000                20060401            71.43000031 No MI                                1.00E+17                    2.25               20110301                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      386000                2171.25                    360                     358                  6.375                      0                      0                   0.375                   6.75 SACRAMENTO             CA                                       95758 Single Family                          386000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      144000                 900.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ROANOKE                VA                                       24015 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      280000                1750.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Compton                CA                                       90221 Single Family                          280000                20060401                     80 No MI                                                            2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      151696                 884.89                    360                     356                  6.625                      0                      0                   0.375                      7 Inver Grove Heights    MN                                       55076 Condominium                            151696                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      560000                3150.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOS ANGELES            CA                                       90065 Single Family                          560000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      339950                1983.04                    360                     358                  6.625                      0                      0                   0.375                      7 NORTH LAS VEGAS        NV                                       89115 PUD                                    339950                20060501                     80 No MI                                1.00E+17                   2.375               20080401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      163900                 990.23                    360                     357                  6.875                      0                      0                   0.375                   7.25 Bel Air                MD                                       21015 PUD                                    163900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1428000                8627.50                    360                     359                      7                      0                      0                    0.25                   7.25 MILL VALLEY            CA                                       94941 Single Family                         1428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      575000                3114.58                    360                     360                   6.25                      0                      0                    0.25                    6.5 SARASOTA               FL                                       34240 PUD                                    575000                20060701            76.66999817 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                   190951.75                1436.80                    360                     358                  7.875                      0                      0                   0.375                   8.25 Fort Lauderdale        FL                                       33311 Single Family                          191250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      472000                2900.83                    360                     360                  7.125                      0                      0                    0.25                  7.375 SURFSIDE               FL                                       33154 Condominium                            472000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      860000                4747.92                    360                     360                  6.375                      0                      0                    0.25                  6.625 WOODINVILLE            WA                                       98072 Single Family                          860000                20060701            64.61000061 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      432000                2790.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 FRESNO                 CA                                       93727 Single Family                          432000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      583200                3462.75                    360                     360                  6.875                      0                      0                    0.25                  7.125 SAN MATEO              CA                                       94403 Single Family                          583200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      266428                1554.16                    360                     358                  6.625                      0                      0                   0.375                      7 NORTH LAS VEGAS        NV                                       89115 PUD                                    266428                20060501                     80 No MI                                1.00E+17                   2.375               20080401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      190900                1332.32                    360                     358                      8                      0                      0                   0.375                  8.375 Exeter                 NH                                        3833 Single Family                          190900                20060501            94.98000336 YES                                  1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   545926.42                3727.41                    360                     359                      7                      0                      0                    0.25                   7.25 FALLS CHURCH           VA                                       22044 Single Family                          546400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      158050                 856.10                    360                     356                  6.125                      0                      0                   0.375                    6.5 Mc Cordsville          IN                                       46055 PUD                                    158400                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      456000                2422.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN JOSE               CA                                       95122 Single Family                          456000                20060601            66.08999634 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      208000                1040.00                    360                     358                  5.625                      0                      0                   0.375                      6 HIGHLAND               CA                                       92346 Single Family                          208000                20060501            69.09999847 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                       96850                 635.58                    360                     360                    7.5                      0                      0                   0.375                  7.875 Richton Park           IL                                       60471 Townhouse                               96850                20060701            74.97000122 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      472000                2753.33                    360                     360                   6.75                      0                      0                    0.25                      7 SANTA CLARITA          CA                                       91351 Single Family                          472000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      263989                1539.94                    360                     358                  6.625                      0                      0                   0.375                      7 N LAS VEGAS            NV                                       89081 PUD                                    263989                20060501                     80 No MI                                1.00E+17                   2.375               20080401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      864000                4770.00                    360                     359                  6.375                      0                      0                    0.25                  6.625 CHANTILLY              VA                                       20152 PUD                                    864000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                    340320.8                2266.03                    360                     359                  6.625                      0                      0                   0.375                      7 Buckeye                AZ                                       85396 PUD                                    340600                20060601            79.58000183 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                       93592                 555.70                    360                     358                   6.75                      0                      0                   0.375                  7.125 Lake Mary              FL                                       32746 Condominium                             93592                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    85600.84                 584.86                    360                     358                  6.875                      0                      0                   0.375                   7.25 MILWAUKEE              WI                                       53218 2-4 Family                              85735                20060501            64.94999695 No MI                                1.00E+17                    2.25               20110401                  12.25                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      252000                1443.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 WASHINGTON             DC                                       20019 Townhouse                              252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                       90400                 452.00                    360                     358                  5.625                      0                      0                   0.375                      6 GRAND JUNCTION         CO                                       81503 Single Family                           90400                20060501            79.65000153 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                      420000                2362.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 PAUMA VALLEY           CA                                       92061 PUD                                    420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      275960                1638.51                    360                     358                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89123 PUD                                    275960                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      560000                3558.33                    360                     359                  7.375                      0                      0                    0.25                  7.625 SALINE                 MI                                       48176 Single Family                          560000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      297750                2078.05                    360                     359                      8                      0                      0                   0.375                  8.375 KENT                   WA                                       98031 Single Family                          297750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      440000                2750.00                    360                     360                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90065 Single Family                          440000                20060701            73.33000183 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      343000                2000.83                    360                     358                  6.625                      0                      0                   0.375                      7 EL CERRITO             CA                                       94530 2-4 Family                             343000                20060501            59.65000153 No MI                                1.00E+16                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      920000                5941.67                    360                     360                    7.5                      0                      0                    0.25                   7.75 LOS ANGELES            CA                                       90027 Single Family                          920000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                   106969.77                 823.51                    360                     358                  8.125                      0                      0                   0.375                    8.5 INDIANAPOLIS           IN                                       46220 Single Family                          107100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                     1280000                7200.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 KIRKLAND               WA                                       98034 Single Family                         1280000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      520000                2979.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 CONCORD                CA                                       94523 2-4 Family                             520000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      900000                4687.50                    360                     360                      6                      0                      0                    0.25                   6.25 SANTA ANA              CA                                       92704 PUD                                    900000                20060701            56.95999908 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                   795762.29                4969.12                    360                     359                  6.125                      0                      0                    0.25                  6.375 BARRINGTON             IL                                       60010 Single Family                          796500                20060601            78.86000061 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      154320                 996.65                    360                     359                  7.375                      0                      0                   0.375                   7.75 Provo                  UT                                       84601 Single Family                          154320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      414716                2332.78                    360                     358                  6.375                      0                      0                   0.375                   6.75 GOODYEAR               AZ                                       85338 PUD                                    414716                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      290000                1661.46                    360                     359                    6.5                      0                      0                   0.375                  6.875 Riverside              CA                                       92509 Single Family                          290000                20060601            60.41999817 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      454000                2317.29                    360                     359                  5.875                      0                      0                    0.25                  6.125 ORANGE                 CA                                       92869 Single Family                          454000                20060601            26.90999985 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      253600                1479.33                    360                     359                  6.625                      0                      0                   0.375                      7 Upper Marlboro         MD                                       20772 Single Family                          253600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                     1000000                5729.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 HINSDALE               IL                                       60521 Single Family                         1000000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      480000                2950.00                    360                     359                  7.125                      0                      0                    0.25                  7.375 PETOSKEY               MI                                       49770 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      449250                2573.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 RESEDA                 CA                                       91335 Single Family                          449250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      114800                 717.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Atlanta                GA                                       30349 PUD                                    114800                20060601            67.52999878 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      169500                1182.97                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85016 2-4 Family                             169500                20060501            79.58000183 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      202550                1287.04                    360                     359                   7.25                      0                      0                   0.375                  7.625 TAYLORS                SC                                       29687 PUD                                    202550                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   298194.64                2163.61                    360                     359                    7.5                      0                      0                   0.375                  7.875 Irvington              NJ                                        7111 2-4 Family                             298400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   167599.21                 960.20                    360                     358                    6.5                      0                      0                   0.375                  6.875 TUCSON                 AZ                                       85706 PUD                                    167600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      565500                4005.63                    360                     360                  8.125                      0                      0                   0.375                    8.5 Los Angeles            CA                                       90037 2-4 Family                             565500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      190800                1232.25                    360                     359                  7.375                      0                      0                   0.375                   7.75 Holmen                 WI                                       54636 Single Family                          190800                20060601                     80 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                      650000                3927.08                    360                     359                      7                      0                      0                    0.25                   7.25 SAN JOSE               CA                                       95125 PUD                                    650000                20060601            75.58999634 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      493600                3325.47                    360                     360                  6.875                      0                      0                    0.25                  7.125 LA JOLLA               CA                                       92037 Condominium                            493600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      539912                3037.01                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOMPOC                 CA                                       93436 PUD                                    539912                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   235648.61                1472.80                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89102 Single Family                          236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      287950                1889.67                    360                     358                    7.5                      0                      0                   0.375                  7.875 Henderson              NV                                       89052 PUD                                    287950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      222500                1205.21                    360                     360                  6.125                      0                      0                   0.375                    6.5 SALISBURY              NC                                       28146 Single Family                          222500                20060701            71.76999664 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                   413863.29                2489.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 DAVIE                  FL                                       33325 PUD                                    419200                20060601            58.22000122 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      208400                1150.54                    360                     358                   6.25                      0                      0                   0.375                  6.625 TOLLESON               AZ                                       85353 PUD                                    208400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      599200                3308.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 NORTH HILLS            CA                                       91343 Single Family                          599200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      463400                2461.81                    360                     359                  6.125                      0                      0                    0.25                  6.375 PARK CITY              UT                                       84098 PUD                                    463400                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      451799                2259.00                    360                     360                   5.75                      0                      0                    0.25                      6 BEAUMONT               CA                                       92223 PUD                                    451799                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                    626694.9                4553.44                    360                     357                    7.5                      0                      0                   0.375                  7.875 Redmond                WA                                       98052 Single Family                          628000                20060401                     80 No MI                                1.00E+17                       5               20080301                 13.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360301 AFL2
GI                       G01                                                      188000                1155.42                    360                     359                      7                      0                      0                   0.375                  7.375 Decatur                GA                                       30034 PUD                                    188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  4.625                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      135750                 961.56                    360                     360                  8.125                      0                      0                   0.375                    8.5 Elk River              MN                                       55330 Single Family                          135750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      143920                 944.48                    360                     358                  7.625                      0                      0                    0.25                  7.875 CAPE CORAL             FL                                       33909 Single Family                          143920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.125                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      263230                1535.51                    360                     358                   6.75                      0                      0                    0.25                      7 APOPKA                 FL                                       32712 PUD                                    263230                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      138000                 905.63                    360                     357                    7.5                      0                      0                   0.375                  7.875 Frankfort              IL                                       60423 Single Family                          138000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                   319330.18                1867.44                    360                     358                    5.5                      0                      0                    0.25                   5.75 WINCHESTER             CA                                       92596 PUD                                    320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      195000                1117.19                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89119 Single Family                          195000                20060601            82.62999725 Republic MIC                                                     2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                   117647.33                 678.70                    360                     358                  5.375                      0                      0                    0.25                  5.625 LAWRENCEVILLE          GA                                       30043 PUD                                    117900                20060501            44.00999832 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   251741.24                1389.82                    360                     358                  6.375                      0                      0                    0.25                  6.625 AVONDALE               AZ                                       85323 PUD                                    251788                20060501                     95 GE Capital MI                        1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      188000                1253.33                    360                     358                  7.625                      0                      0                   0.375                      8 MONTGOMERY             NY                                       12549 PUD                                    188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G01                                                   100800.49                 690.36                    360                     355                  6.875                      0                      0                   0.375                   7.25 DOUGLASVILLE           GA                                       30134 Single Family                          101200                20060201                     80 No MI                                1.00E+17                    2.75               20090101                  13.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360101 ALT1
GII                      G03                                                   437637.89                2817.37                    360                     354                   6.25                      0                      0                   0.375                  6.625 CARSON                 CA                                       90746 Single Family                          440000                20060101            68.22000122 No MI                                1.00E+17                    2.75               20101201                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                    390587.8                2668.68                    360                     358                  6.875                      0                      0                   0.375                   7.25 Bronx                  NY                                       10460 2-4 Family                             391200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                   187120.04                1172.88                    360                     355                      6                      0                      0                   0.375                  6.375 FERN PARK              FL                                       32730 Single Family                          188000                20060201            74.59999847 No MI                                1.00E+17                    2.75               20090101                 12.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360101 ALT1
GII                      G03                                                      638200                3323.96                    360                     355                  5.875                      0                      0                   0.375                   6.25 PANAMA CITY BEACH      FL                                       32408 Condominium                            640000                20060201            67.72000122 No MI                                1.00E+17                    2.75               20110101                  12.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                   138570.36                 973.31                    360                     354                  7.125                      0                      0                   0.375                    7.5 BRASELTON              GA                                       30517 Single Family                          139200                20060101                     80 No MI                                1.00E+17                    2.75               20071201                   13.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20351201 ALT1
GI                       G02                                                   242275.78                1461.40                    360                     354                  5.625                      0                      0                   0.375                      6 MERRIMACK              NH                                        3054 Single Family                          243750                20060101                     75 No MI                                1.00E+17                    2.75               20071201                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20351201 ALT1
GII                      G02                                                      264000                1512.50                    360                     357                    6.5                      0                      0                   0.375                  6.875 Piscataway             NJ                                        8854 Single Family                          264000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      111280                 776.65                    360                     358                      8                      0                      0                   0.375                  8.375 Marietta               GA                                       30060 Single Family                          111280                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      185600                1295.33                    360                     358                      8                      0                      0                   0.375                  8.375 Pompano Beach          FL                                       33060 Single Family                          185600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                   282670.76                1771.79                    360                     355                      6                      0                      0                   0.375                  6.375 PEABODY                MA                                        1960 PUD                                    284000                20060201                     80 No MI                                1.00E+17                    2.75               20090101                 12.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360101 ALT1
GI                       G02                                                   271651.91                2043.45                    360                     358                  7.875                      0                      0                   0.375                   8.25 Woodbridge             VA                                       22193 Single Family                          272000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  13.25                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360401 WALN
GII                      G03                                                      107250                 647.97                    360                     358                  6.875                      0                      0                   0.375                   7.25 Myrtle Beach           SC                                       29588 Single Family                          107250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                     1755000               10968.75                    360                     357                  7.125                      0                      0                   0.375                    7.5 Westfield              NJ                                        7090 Single Family                         1755000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      220000                1420.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 MINNEAPOLIS            MN                                       55414 Single Family                          220000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      300000                1531.25                    360                     359                  5.875                      0                      0                    0.25                  6.125 LIBERTYVILLE           IL                                       60048 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      920000                5941.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Aspen                  CO                                       81611 Condominium                            920000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      328000                1776.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 MIAMI LAKES            FL                                       33018 Single Family                          328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      592000                3391.67                    360                     354                    6.5                      0                      0                   0.375                  6.875 Pacifica               CA                                       94044 PUD                                    592000                20060101                     80 No MI                                                            2.25               20101201                 11.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351201 AFL2
GII                      G02                                                      107793                 606.34                    360                     359                  6.375                      0                      0                   0.375                   6.75 Charlotte              NC                                       28216 PUD                                    107793                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      489600                2907.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 OAKLAND                CA                                       94612 2-4 Family                             489600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      190400                1130.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 NORTH PORT             FL                                       34287 Single Family                          190400                20060501            53.93999863 No MI                                                            2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      108000                 731.25                    360                     357                   7.75                      0                      0                   0.375                  8.125 Hialeah                FL                                       33014 Condominium                            108000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      186680                1050.08                    360                     357                  6.375                      0                      0                   0.375                   6.75 Savage                 MN                                       55378 Townhouse                              186680                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      172000                1128.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Tamarac                FL                                       33319 Condominium                            172000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      360000                2100.00                    360                     358                  6.625                      0                      0                   0.375                      7 Seattle                WA                                       98122 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      170912                 979.18                    360                     356                    6.5                      0                      0                   0.375                  6.875 Snellville             GA                                       30039 Single Family                          170912                20060301                     80 No MI                                                            2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      390400                2358.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 SANTA ANA              CA                                       92701 Single Family                          390400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      178320                 947.33                    360                     359                  6.125                      0                      0                    0.25                  6.375 AURORA                 IL                                       60502 PUD                                    178320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      400000                2166.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Watsonville            CA                                       95076 Single Family                          400000                20060501                     50 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      712500                4527.34                    360                     356                   7.25                      0                      0                   0.375                  7.625 San Clemente           CA                                       92673 PUD                                    712500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                    195736.1                1438.18                    360                     358                  7.625                      0                      0                   0.375                      8 WORCESTER              MA                                        1606 Single Family                          196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     14                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      236000                1573.33                    360                     356                  7.625                      0                      0                   0.375                      8 Palm Desert            CA                                       92260 Single Family                          236000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      463950                2851.36                    360                     357                      7                      0                      0                   0.375                  7.375 Brooklyn               NY                                       11208 2-4 Family                             464000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       88830                 564.44                    360                     358                   7.25                      0                      0                   0.375                  7.625 Toney                  AL                                       35773 Single Family                           88830                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   164563.71                1014.21                    360                     359                      6                      0                      0                    0.25                   6.25 NORTH PORT             FL                                       34288 Single Family                          164720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                    88189.62                 563.17                    360                     349                   6.25                      0                      0                    0.25                    6.5 MIAMI                  FL                                       33162 Condominium                             89100                20050801                     90 Radian Guaranty                      1.00E+17                    2.25               20100701                   11.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350701 ADN1
GI                       G02                                                      172500                1132.03                    360                     358                    7.5                      0                      0                   0.375                  7.875 CAPE CORAL             FL                                       33993 Single Family                          172500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   168440.98                 957.55                    360                     347                  4.795                   0.33                      0                    0.25                  5.375 PARIS                  KY                                       40361 Single Family                          171000                20050601                     90 PMI                                  1.00E+17                    2.75               20100501                 11.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350501 ADN1
GIII                     G02                                                      417000                2171.88                    360                     359                      6                      0                      0                    0.25                   6.25 MIDWAY                 UT                                       84049 PUD                                    417000                20060601            79.43000031 No MI                                1.00E+17                    2.25               20110501                  11.25                   2.17                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       99810                 562.05                    360                     359                    6.5                      0                      0                    0.25                   6.75 EMMETT                 ID                                       83617 Single Family                           99920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   195999.92                1367.92                    360                     358                      8                      0                      0                   0.375                  8.375 Tamarac                FL                                       33309 PUD                                    196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      254479                1325.41                    360                     356                  5.875                      0                      0                   0.375                   6.25 ATLANTA                GA                                       30328 Condominium                            254479                20060301            79.98000336 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      216000                1350.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 GLENDALE               AZ                                       85306 Single Family                          216000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      171191                 980.78                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89115 PUD                                    171191                20060501                     70 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G01                                                      608000                4180.00                    360                     355                  7.875                      0                      0                   0.375                   8.25 Lake Worth             FL                                       33463 Single Family                          608000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  14.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                    84027.14                 595.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 Dacula                 GA                                       30019 Single Family                           84088                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   239977.23                1474.86                    360                     358                  7.125                      0                      0                    0.25                  7.375 MILFORD                CT                                        6460 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      149500                 825.36                    360                     358                  6.375                      0                      0                    0.25                  6.625 NEENAH                 WI                                       54956 2-4 Family                             149500                20060501            82.37000275 United Guaranty                      1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      416000                2513.33                    360                     356                  6.875                      0                      0                   0.375                   7.25 Stone Mountain         GA                                       30087 Single Family                          416000                20060301            77.31999969 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      268320                1732.90                    360                     359                    7.5                      0                      0                    0.25                   7.75 SAINT CLOUD            FL                                       34772 PUD                                    268320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      312000                1657.50                    360                     354                      6                      0                      0                   0.375                  6.375 Davie                  FL                                       33331 PUD                                    312000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GI                       G01                                                    471019.1                3422.33                    360                     357                    7.5                      0                      0                   0.375                  7.875 Paterson               NJ                                        7504 Single Family                          472000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      196684                1147.32                    360                     358                  6.625                      0                      0                   0.375                      7 Florence               AZ                                       85232 PUD                                    196684                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      313416                1762.97                    360                     355                  6.375                      0                      0                   0.375                   6.75 ROMOLAND               CA                                       92585 PUD                                    313416                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                       88830                 564.44                    360                     358                   7.25                      0                      0                   0.375                  7.625 Toney                  AL                                       35773 Single Family                           88830                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1218.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89115 Single Family                          180000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   134857.28                 888.17                    360                     357                    6.5                      0                      0                   0.375                  6.875 West Jordan            UT                                       84088 Single Family                          135200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      221012                1220.17                    360                     357                   6.25                      0                      0                   0.375                  6.625 HOLLY                  MI                                       48442 Condominium                            221012                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      176000                1008.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Savannah               GA                                       31406 Single Family                          176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      192000                1200.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Port Saint Lucie       FL                                       34983 Single Family                          192000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      845000                4841.15                    360                     357                    6.5                      0                      0                   0.375                  6.875 Hollister              CA                                       95023 Single Family                          845000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 11.875                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                     1000000                5937.50                    360                     356                   6.75                      0                      0                   0.375                  7.125 North Miami Beach      FL                                       33160 Single Family                         1000000                20060301            75.47000122 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      371250                2281.64                    360                     354                      7                      0                      0                   0.375                  7.375 NORCO                  CA                                       92860 Single Family                          371250                20060101                     75 No MI                                                            2.75               20101201                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ALT1
GI                       G02                                                      210000                1334.37                    360                     354                   7.25                      0                      0                   0.375                  7.625 Sarasota               FL                                       34232 PUD                                    210000                20060101                     70 No MI                                1.00E+17                    2.62               20121201                 12.625                  2.375                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20351201 AFL2
GII                      G02                                                   347099.32                2314.99                    360                     357                  6.625                      0                      0                   0.375                      7 Elk Grove              CA                                       95758 Single Family                          347960                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  2.245                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                       59900                 343.18                    360                     354                    6.5                      0                      0                   0.375                  6.875 Lakewood               CO                                       80215 Condominium                             59900                20060101            79.97000122 No MI                                1.00E+17                    2.25               20101201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                    90236.27                 646.92                    360                     359                  7.375                      0                      0                   0.375                   7.75 Memphis                TN                                       38134 2-4 Family                              90300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    49977.58                 380.34                    360                     358                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77051 Single Family                           50040                20060501            79.18000031 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      160000                1133.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Dublin                 OH                                       43017 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      198000                1299.38                    360                     360                    7.5                      0                      0                   0.375                  7.875 Marysville             WA                                       98271 Single Family                          198000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      126700                 844.67                    360                     359                  7.625                      0                      0                   0.375                      8 PHOENIX                AZ                                       85009 Single Family                          126700                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      565611                4006.41                    360                     360                  8.125                      0                      0                   0.375                    8.5 Patterson              CA                                       95363 PUD                                    565611                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      192000                1240.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Bessemer               AL                                       35022 PUD                                    192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   167749.86                1174.68                    360                     358                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85007 Single Family                          168000                20060501            74.66999817 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      764000                4854.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 Tracy                  CA                                       95304 Single Family                          764000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      144750                 949.92                    360                     358                    7.5                      0                      0                   0.375                  7.875 MOUNT PLEASANT         SC                                       29464 Condominium                            144750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      388000                2222.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 SOUTHLAKE              TX                                       76092 Single Family                          388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      276000                1725.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 KENT                   WA                                       98031 Single Family                          276000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      168450                1052.81                    360                     360                  7.125                      0                      0                   0.375                    7.5 Denver                 CO                                       80211 Single Family                          168450                20060701            79.98000336 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      137200                 957.54                    360                     359                      8                      0                      0                   0.375                  8.375 MADISON                AL                                       35758 Single Family                          137200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      125200                 834.67                    360                     359                  7.625                      0                      0                   0.375                      8 The Woodlands          TX                                       77384 PUD                                    125200                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       93333                 661.11                    360                     359                  8.125                      0                      0                   0.375                    8.5 COLORADO SPRINGS       CO                                       80904 Single Family                           93333                20060601                  71.25 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      268000                1758.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 TUCSON                 AZ                                       85719 2-4 Family                             268000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                       91200                 513.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 Birmingham             AL                                       35215 PUD                                     91200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      165600                1086.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 FRESNO                 CA                                       93702 Single Family                          165600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                     90843.5                 690.91                    360                     359                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30318 Single Family                           90900                20060601            69.66000366 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      280244                1955.87                    360                     359                      8                      0                      0                   0.375                  8.375 TOLLESON               AZ                                       85353 PUD                                    280244                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      180000                1031.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 AURORA                 CO                                       80012 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   339755.62                2229.65                    360                     359                    7.5                      0                      0                   0.375                  7.875 FRESNO                 CA                                       93727 Single Family                          342000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      150380                 908.55                    360                     360                  6.875                      0                      0                   0.375                   7.25 PENSACOLA              FL                                       32526 PUD                                    150380                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      129600                 796.50                    360                     359                      7                      0                      0                   0.375                  7.375 MAINEVILLE             OH                                       45039 PUD                                    129600                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   283993.23                1479.13                    360                     356                  5.875                      0                      0                   0.375                   6.25 Las Vegas              NV                                       89109 PUD                                    284000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G01                                                   275183.86                1347.26                    360                     356                  5.235                   0.39                      0                    0.25                  5.875 SUMMERVILLE            SC                                       29485 PUD                                    275185                20060301                     90 Republic MIC                         1.00E+17                    2.75               20110201                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                     1365000                8815.62                    360                     358                  7.375                      0                      0                   0.375                   7.75 Miami                  FL                                       33131 Condominium                           1365000                20060501                     65 No MI                                                            2.25               20110401                  12.75                   2.11                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      112000                 746.67                    360                     358                  7.625                      0                      0                   0.375                      8 TAYLORSVILLE           UT                                       84118 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       86850                 542.81                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fort Worth             TX                                       76179 PUD                                     86850                20060501            69.98000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      211700                1146.71                    360                     359                   6.25                      0                      0                    0.25                    6.5 HIGH POINT             NC                                       27265 PUD                                    211700                20060601            89.98999786 Radian Guaranty                      1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   375337.28                2254.88                    360                     358                   5.75                      0                      0                    0.25                      6 HIGHLANDS RANCH        CO                                       80130 PUD                                    376095                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      250900                1515.85                    360                     358                  6.875                      0                      0                   0.375                   7.25 PLYMOUTH               MA                                        2360 Single Family                          250900                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      560550                3620.22                    360                     359                  7.375                      0                      0                   0.375                   7.75 GLEN BURNIE            MD                                       21060 PUD                                    560550                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   127832.34                 972.83                    360                     358                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75227 Single Family                          127992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      405000                2531.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Westminister           MD                                       21158 Single Family                          405000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      195000                1178.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 WAREHAM                MA                                        2538 Single Family                          195000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      128050                 813.65                    360                     359                   7.25                      0                      0                   0.375                  7.625 SAINT LOUIS            MO                                       63109 2-4 Family                             128050                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      256000                1626.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 Port Saint Lucie       FL                                       34952 Single Family                          256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      400700                2796.55                    360                     358                      8                      0                      0                   0.375                  8.375 Boynton Beach          FL                                       33436 PUD                                    400700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      352500                2313.28                    360                     360                    7.5                      0                      0                   0.375                  7.875 La Plata               MD                                       20646 Single Family                          352500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      144720                 904.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 WARRIOR                AL                                       35180 Single Family                          144720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                   288021.39                1661.58                    360                     358                  5.375                      0                      0                    0.25                  5.625 WEST SACRAMENTO        CA                                       95691 PUD                                    288640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   374563.07                2402.62                    360                     358                  6.375                      0                      0                    0.25                  6.625 BEAUMONT               CA                                       92223 PUD                                    375227                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      345600                1764.00                    360                     355                  5.875                      0                      0                    0.25                  6.125 PERRIS                 CA                                       92570 Single Family                          345600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G03                                                      513600                3156.50                    360                     358                      7                      0                      0                   0.375                  7.375 Hayward                CA                                       94541 Single Family                          513600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      391250                1997.01                    360                     358                  5.875                      0                      0                    0.25                  6.125 MURRIETA               CA                                       92563 Single Family                          391250                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      318500                1891.09                    360                     358                   6.75                      0                      0                   0.375                  7.125 PLACERVILLE            CA                                       95667 Single Family                          318500                20060501                     70 No MI                                                            2.25               20110401                 12.125                  3.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   110168.18                 770.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 Grain Valley           MO                                       64029 PUD                                    110250                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                   216914.15                1150.77                    360                     358                  4.625                      0                      0                    0.25                  4.875 INDIANAPOLIS           IN                                       46239 PUD                                    217450                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  9.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      172000                1322.53                    360                     360                  8.125                      0                      0                   0.375                    8.5 ATLANTA                GA                                       30311 Single Family                          172000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   14.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      176377                1102.36                    360                     355                  7.125                      0                      0                   0.375                    7.5 PEYTON                 CO                                       80831 PUD                                    176377                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      237600                1361.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 ARBUTUS                MD                                       21227 Single Family                          237600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      147680                1046.07                    360                     360                  8.125                      0                      0                   0.375                    8.5 TAMPA                  FL                                       33647 Townhouse                              147680                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      295200                1875.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 Baldwin Park           CA                                       91706 Single Family                          295200                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      395200                2264.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 Delray Beach           FL                                       33484 PUD                                    395200                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      324500                2061.93                    360                     358                   7.25                      0                      0                   0.375                  7.625 TEMECULA               CA                                       92592 PUD                                    324500                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   303899.46                2000.54                    360                     359                  7.125                      0                      0                   0.375                    7.5 Elizabeth              NJ                                        7206 2-4 Family                             304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 AFL2
GII                      G02                                                      175427                 968.50                    360                     356                   6.25                      0                      0                   0.375                  6.625 MESA                   AZ                                       85206 PUD                                    175427                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      103457                 560.39                    360                     358                  6.125                      0                      0                   0.375                    6.5 Charlotte              NC                                       28216 Single Family                          103457                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      149900                 811.96                    360                     356                  6.125                      0                      0                   0.375                    6.5 Bourne                 MA                                        2532 Condominium                            149900                20060301            68.13999939 No MI                                1.00E+17                    2.75               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      211992                1391.20                    360                     359                    7.5                      0                      0                   0.375                  7.875 DEBARY                 FL                                       32713 PUD                                    211992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      138750                 896.09                    360                     358                  7.375                      0                      0                   0.375                   7.75 N Las Vegas            NV                                       89030 Single Family                          138750                20060501                     75 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   250912.18                1865.47                    360                     358                   7.75                      0                      0                   0.375                  8.125 Woodbridge             VA                                       22191 PUD                                    251242                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      130400                 828.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 CASTLE ROCK            CO                                       80104 Condominium                            130400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G01                                                      185450                 907.93                    360                     358                  5.625                      0                      0                    0.25                  5.875 MENIFEE                CA                                       92584 PUD                                    185450                20060501            41.47999954 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   269545.04                1773.71                    360                     358                    6.5                      0                      0                   0.375                  6.875 COMPTON                CA                                       90221 Single Family                          270000                20060501            61.36000061 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      116152                 580.76                    360                     358                   5.75                      0                      0                    0.25                      6 DALLAS                 GA                                       30132 PUD                                    116152                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      104000                 725.83                    360                     358                      8                      0                      0                   0.375                  8.375 ST PETERSBURG          FL                                       33703 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   408792.87                2656.01                    360                     358                  6.375                      0                      0                   0.375                   6.75 LOS ANGELES            CA                                       90042 2-4 Family                             409500                20060501                     65 No MI                                1.00E+17                    2.25               20090401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360401 AFL2
GI                       G01                                                      904000                6309.17                    360                     358                      8                      0                      0                   0.375                  8.375 San Diego              CA                                       92117 Single Family                          904000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      368600                1843.00                    360                     359                   5.75                      0                      0                    0.25                      6 STAFFORD               VA                                       22554 Condominium                            368600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      213786                1291.62                    360                     358                   6.26                   0.74                      0                    0.25                   7.25 GILBERTS               IL                                       60136 Condominium                            213786                20060501                     95 GE Capital MI                        1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      228000                1520.00                    360                     356                  7.625                      0                      0                   0.375                      8 Miami Beach            FL                                       33139 Condominium                            228000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                   125907.49                 870.95                    360                     358                      7                      0                      0                   0.375                  7.375 Hialeah                FL                                       33012 Condominium                            126100                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      294300                1686.09                    360                     358                  6.625                      0                      0                    0.25                  6.875 GOODYEAR               AZ                                       85338 PUD                                    294300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      373000                2292.40                    360                     358                      7                      0                      0                   0.375                  7.375 SAN RAMON              CA                                       94583 Single Family                          373000                20060501            51.95000076 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      121600                 747.33                    360                     359                      7                      0                      0                   0.375                  7.375 LITTLETON              CO                                       80128 PUD                                    121600                20060601            79.48000336 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    191706.9                1326.10                    360                     358                      7                      0                      0                   0.375                  7.375 Aurora                 CO                                       80015 PUD                                    192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      515000                2414.06                    360                     354                   5.25                      0                      0                   0.375                  5.625 KINGSLAND              GA                                       31548 PUD                                    515000                20060101            66.27999878 No MI                                1.00E+17                    2.75               20081201                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20351201 ALT1
GII                      G01                                                      460000                2443.75                    360                     355                      6                      0                      0                   0.375                  6.375 CENTENNIAL             CO                                       80016 Single Family                          460000                20060201            69.69999695 No MI                                1.00E+17                    2.75               20090101                 12.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360101 ALT1
GI                       G02                                                      196376                1370.54                    360                     357                      8                      0                      0                   0.375                  8.375 Edgewood               FL                                       32839 Condominium                            196376                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                    412606.4                2555.23                    360                     354                  5.875                      0                      0                   0.375                   6.25 FORT WASHINGTON        MD                                       20744 Single Family                          415000                20060101            76.98999786 No MI                                1.00E+17                    2.75               20101201                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G01                                                   159000.01                 828.13                    360                     355                  5.875                      0                      0                   0.375                   6.25 CONYERS                GA                                       30013 PUD                                    159000                20060201            79.90000153 No MI                                1.00E+17                    2.75               20090101                  12.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360101 ALT1
GI                       G02                                                   243832.08                1769.17                    360                     359                    7.5                      0                      0                   0.375                  7.875 SUNRISE                FL                                       33322 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      280000                1516.67                    360                     355                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89110 Single Family                          280000                20060201                     80 No MI                                1.00E+17                    2.75               20080101                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 ALT1
GI                       G02                                                   138859.84                 838.94                    360                     354                  6.875                      0                      0                   0.375                   7.25 PLAINVILLE             CT                                        6062 2-4 Family                             139000                20060101                    100 Mortgage Guaranty In                 1.00E+17                    2.75               20071201                  13.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GI                       G02                                                      149600                 888.25                    360                     354                   6.75                      0                      0                   0.375                  7.125 BRANDON                FL                                       33511 Single Family                          149600                20060101                     80 No MI                                1.00E+17                    2.75               20071201                 13.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GI                       G02                                                      359200                2544.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Chicago                IL                                       60613 Condominium                            359200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      217500                1495.31                    360                     360                  7.875                      0                      0                   0.375                   8.25 ROCHESTER HILLS        MI                                       48306 Single Family                          217500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    281199.4                2021.12                    360                     358                   8.25                      0                      0                   0.375                  8.625 Empire                 NV                                       89405 Single Family                          281200                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 14.625                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   102838.43                 748.27                    360                     355                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89101 PUD                                    103200                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G01                                                      673550                4350.01                    360                     358                  7.375                      0                      0                   0.375                   7.75 San Marcos             CA                                       92078 PUD                                    673550                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      289200                1777.37                    360                     359                      7                      0                      0                   0.375                  7.375 RICHMOND               VA                                       23223 PUD                                    289200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      629928                3937.05                    360                     359                   7.25                      0                      0                    0.25                    7.5 HENDERSON              NV                                       89044 PUD                                    629928                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      464000                2706.67                    360                     358                   6.75                      0                      0                    0.25                      7 LAKE ELSINORE          CA                                       92532 PUD                                    464000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      464000                2561.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 TEMECULA               CA                                       92591 PUD                                    464000                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      580000                3202.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 CERRITOS               CA                                       90703 Single Family                          580000                20060601            72.95999908 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      528000                3300.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 LOUISVILLE             KY                                       40245 Single Family                          528000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      239998                1574.99                    360                     358                    7.5                      0                      0                   0.375                  7.875 Laurel                 MD                                       20724 Single Family                          240000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      203000                1184.17                    360                     359                  6.625                      0                      0                   0.375                      7 Boca Raton             FL                                       33428 Condominium                            203000                20060601            59.91999817 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      637500                4183.59                    360                     358                    7.5                      0                      0                   0.375                  7.875 LARKSPUR               CO                                       80118 PUD                                    637500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   219981.05                1329.05                    360                     359                  6.875                      0                      0                   0.375                   7.25 Dallas                 TX                                       75204 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      171275                1271.71                    360                     360                   7.75                      0                      0                   0.375                  8.125 ORANGE PARK            FL                                       32065 PUD                                    171275                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      237876                1362.83                    360                     356                    6.5                      0                      0                   0.375                  6.875 Visalia                CA                                       93292 2-4 Family                             237876                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      450000                3046.87                    360                     359                   7.75                      0                      0                   0.375                  8.125 Sandy                  UT                                       84093 Single Family                          450000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      297012                1577.88                    360                     358                  6.125                      0                      0                    0.25                  6.375 DOUGLASVILLE           GA                                       30135 PUD                                    297012                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                       85700                 535.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fort Worth             TX                                       76179 PUD                                     85700                20060501            69.95999908 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      188000                1292.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 FAYETTEVILLE           GA                                       30214 PUD                                    188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      340500                1808.91                    360                     358                  6.125                      0                      0                    0.25                  6.375 BEAUMONT               CA                                       92223 Single Family                          340500                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      319992                1666.63                    360                     358                      6                      0                      0                    0.25                   6.25 WINTON                 CA                                       95388 PUD                                    319992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G01                                                       92800                 580.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Charlotte              NC                                       28217 PUD                                     92800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                   258727.01                1766.35                    360                     359                  6.875                      0                      0                   0.375                   7.25 RIO VISTA              CA                                       94571 PUD                                    258929                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      167968                 997.31                    360                     358                   6.75                      0                      0                   0.375                  7.125 Gretna                 NE                                       68028 Single Family                          167968                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    256582.8                1683.82                    360                     358                    7.5                      0                      0                   0.375                  7.875 Joppa                  MD                                       21055 Single Family                          256800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      320600                2103.94                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fairfax                VA                                       22030 Condominium                            320600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      248000                1498.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 FONTANA                CA                                       92335 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   272456.09                1646.09                    360                     355                  6.875                      0                      0                   0.375                   7.25 NORTH LAS VEGAS        NV                                       89084 PUD                                    272459                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      161600                 959.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89108 Condominium                            161600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   154927.79                1097.36                    360                     359                   7.25                      0                      0                   0.375                  7.625 Glendale               AZ                                       85302 Single Family                          155040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    80252.77                 610.74                    360                     358                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75241 PUD                                     80353                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       94500                 659.53                    360                     358                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85032 Condominium                             94500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                     90078.3                 578.84                    360                     356                   6.25                      0                      0                   0.375                  6.625 Richmond               VA                                       23235 PUD                                     90400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      175000                1166.67                    360                     359                  7.625                      0                      0                   0.375                      8 Cape Coral             FL                                       33904 Single Family                          175000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   116504.49                 886.62                    360                     358                      8                      0                      0                   0.375                  8.375 Leland                 NC                                       28451 Single Family                          116650                20060501            89.98000336 GE Capital MI                        1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      230480                1368.48                    360                     356                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32821 Condominium                            230480                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                     1500000                8750.00                    360                     357                  6.625                      0                      0                   0.375                      7 Mesa                   AZ                                       85207 PUD                                   1500000                20060401                     75 No MI                                                            2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      146774                 856.18                    360                     356                  6.625                      0                      0                   0.375                      7 Charlotte              NC                                       28262 Single Family                          146774                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      411250                2784.51                    360                     358                   7.75                      0                      0                   0.375                  8.125 SAINT CHARLES          MD                                       20603 Single Family                          411250                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      400000                2416.67                    360                     357                  6.875                      0                      0                   0.375                   7.25 Miami                  FL                                       33155 Single Family                          400000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   199750.52                1520.14                    360                     358                      8                      0                      0                   0.375                  8.375 LIVINGSTON             TX                                       77351 PUD                                    200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      407300                2291.06                    360                     358                  6.375                      0                      0                   0.375                   6.75 White Marsh            MD                                       21162 PUD                                    407300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      188000                1214.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 ELYRIA                 OH                                       44035 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      448000                2800.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Greenwood              MN                                       55331 Single Family                          448000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      168000                1172.50                    360                     358                      8                      0                      0                   0.375                  8.375 Surprise               AZ                                       85374 Single Family                          168000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      168000                1172.50                    360                     358                      8                      0                      0                   0.375                  8.375 Surprise               AZ                                       85374 Single Family                          168000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      199920                1249.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 QUEEN CREEK            AZ                                       85243 Single Family                          199920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      212000                1126.25                    360                     358                      6                      0                      0                   0.375                  6.375 Bakersfield            CA                                       93312 Single Family                          212000                20060501            62.34999847 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      412000                2918.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Naples                 FL                                       34109 Condominium                            412000                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      292000                1946.67                    360                     359                  7.625                      0                      0                   0.375                      8 ANNAPOLIS              MD                                       21403 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      487500                3199.22                    360                     360                    7.5                      0                      0                   0.375                  7.875 Wilderville            OR                                       97543 Single Family                          487500                20060701            73.30999756 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      256000                1786.67                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80223 2-4 Family                             256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      117600                 661.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Fairview               TN                                       37062 Single Family                          117600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      166320                1039.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 KISSIMMEE              FL                                       34759 PUD                                    166320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      516000                3547.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 FT WASHINGTON          MD                                       20744 Single Family                          516000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       82000                 546.67                    360                     359                  7.625                      0                      0                   0.375                      8 Houston                TX                                       77084 PUD                                     82000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      375200                2579.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Oxnard                 CA                                       93036 PUD                                    375200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      116000                 725.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 BARSTOW                CA                                       92311 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      121939                 800.22                    360                     358                    7.5                      0                      0                   0.375                  7.875 Canal Winchester       OH                                       43110 PUD                                    121939                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      160000                 883.33                    360                     357                   6.25                      0                      0                   0.375                  6.625 Denver                 CO                                       80222 Single Family                          160000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      266450                1748.58                    360                     358                    7.5                      0                      0                   0.375                  7.875 CHANDLER               AZ                                       85248 Single Family                          266450                20060501                     73 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      133000                 858.96                    360                     358                  7.375                      0                      0                   0.375                   7.75 Apache Junction        AZ                                       85219 Single Family                          133000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      195000                1178.12                    360                     359                  6.875                      0                      0                   0.375                   7.25 HAVRE DE GRACE         MD                                       21078 Townhouse                              195000                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      189800                1107.17                    360                     357                  6.625                      0                      0                   0.375                      7 Miami                  FL                                       33186 PUD                                    189800                20060401                     65 No MI                                1.00E+17                    2.75               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      623935                4029.58                    360                     360                  7.375                      0                      0                   0.375                   7.75 Novato                 CA                                       94949 Single Family                          623935                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      110400                 770.50                    360                     358                      8                      0                      0                   0.375                  8.375 Warren                 MI                                       48088 Single Family                          110400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      155900                1006.85                    360                     356                  7.375                      0                      0                   0.375                   7.75 Broken Arrow           OK                                       74011 Single Family                          155900                20060301            77.98999786 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      216900                1242.66                    360                     357                    6.5                      0                      0                   0.375                  6.875 RICHMOND               VA                                       23233 Townhouse                              216900                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   123801.09                 835.41                    360                     358                   6.75                      0                      0                   0.375                  7.125 MURFREESBORO           TN                                       37130 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      184096                1169.78                    360                     357                   7.25                      0                      0                   0.375                  7.625 Buckeye                AZ                                       85326 Single Family                          184096                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      168000                 927.50                    360                     360                   6.25                      0                      0                   0.375                  6.625 Denver                 CO                                       80246 Single Family                          168000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      321750                1876.87                    360                     358                  6.625                      0                      0                   0.375                      7 Vienna                 VA                                       22182 Townhouse                              321750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92250                 634.22                    360                     358                  7.875                      0                      0                   0.375                   8.25 Baltimore              MD                                       21218 Single Family                           92250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   134818.24                 990.58                    360                     358                  7.625                      0                      0                   0.375                      8 Oklahoma City          OK                                       73112 Single Family                          135000                20060501            73.76999664 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      139200                 739.50                    360                     358                      6                      0                      0                   0.375                  6.375 Shepherd               MI                                       48883 Single Family                          139200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      185104                1041.21                    360                     359                  6.375                      0                      0                   0.375                   6.75 Las Vegas              NV                                       89156 PUD                                    185104                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      165200                 946.46                    360                     359                    6.5                      0                      0                   0.375                  6.875 Vancouver              WA                                       98661 Single Family                          165200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      610000                4066.67                    360                     360                  7.625                      0                      0                   0.375                      8 Brentwood              CA                                       94513 Single Family                          610000                20060701            67.77999878 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      180960                 961.35                    360                     358                      6                      0                      0                   0.375                  6.375 Brighton               CO                                       80601 PUD                                    180960                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1000000                6562.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 DULUTH                 GA                                       30097 PUD                                   1000000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      984000                6457.50                    360                     354                    7.5                      0                      0                   0.375                  7.875 Isle Of Palms          SC                                       29451 Single Family                          984000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      344000                1970.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 JESSUP                 MD                                       20794 PUD                                    344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      166440                1074.93                    360                     358                  7.375                      0                      0                   0.375                   7.75 MARICOPA               AZ                                       85239 PUD                                    166440                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  3.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      341600                2312.92                    360                     358                   7.75                      0                      0                   0.375                  8.125 ELK GROVE              CA                                       95758 Single Family                          341600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      113357                 708.48                    360                     358                  7.125                      0                      0                   0.375                    7.5 Union City             GA                                       30291 Single Family                          113357                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      388000                2465.42                    360                     359                   7.25                      0                      0                   0.375                  7.625 Key West               FL                                       33040 Single Family                          388000                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                       74320                 449.02                    360                     359                  6.875                      0                      0                   0.375                   7.25 Aurora                 CO                                       80010 Single Family                           74320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      297500                1890.36                    360                     359                   7.25                      0                      0                   0.375                  7.625 PHOENIX                AZ                                       85006 2-4 Family                             297500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      256550                1523.27                    360                     359                   6.75                      0                      0                   0.375                  7.125 CANTONVILLE            MD                                       21228 Townhouse                              256550                20060601            78.95999908 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   135476.18                 939.32                    360                     355                      7                      0                      0                   0.375                  7.375 Marietta               GA                                       30066 Single Family                          136000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      153500                 943.39                    360                     359                      7                      0                      0                   0.375                  7.375 Mesa                   AZ                                       85202 Single Family                          153500                20060601            74.87999725 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      142500                 905.47                    360                     360                   7.25                      0                      0                   0.375                  7.625 Miami Beach            FL                                       33140 Condominium                            142500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      214976                1074.88                    360                     357                  5.625                      0                      0                   0.375                      6 Stuart                 FL                                       34994 Condominium                            214976                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      129600                 688.50                    360                     358                      6                      0                      0                   0.375                  6.375 Aurora                 CO                                       80013 Single Family                          129600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      111000                 659.06                    360                     357                   6.75                      0                      0                   0.375                  7.125 Port Saint Lucie       FL                                       34983 Single Family                          111000                20060401            59.68000031 No MI                                1.00E+17                    2.75               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      240800                1555.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89121 Single Family                          240800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       72000                 390.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 CHARLOTTESVILLE        VA                                       22901 Condominium                             72000                20060601                     80 No MI                                                            2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      145600                 834.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 MARICOPA               AZ                                       85239 PUD                                    145600                20060601            79.58000183 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      226750                1440.81                    360                     358                   7.25                      0                      0                   0.375                  7.625 CULPEPER               VA                                       22701 Single Family                          226750                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      132000                 921.25                    360                     358                      8                      0                      0                   0.375                  8.375 Providnce Vil          TX                                       76227 Single Family                          132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                    64951.76                 454.49                    360                     359                  7.125                      0                      0                   0.375                    7.5 Arlington              TX                                       76016 2-4 Family                              65000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120250                 801.67                    360                     359                  7.625                      0                      0                   0.375                      8 O Fallon               MO                                       63366 Single Family                          120250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      513600                3210.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Arlington              VA                                       22204 Single Family                          513600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      582250                3760.36                    360                     359                  7.375                      0                      0                   0.375                   7.75 Ponte Verda Beach      FL                                       32082 PUD                                    582250                20060601                     85 PMI                                  1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   172167.87                1265.01                    360                     358                  7.625                      0                      0                   0.375                      8 Auburn                 GA                                       30011 Single Family                          172400                20060501            74.98999786 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      108335                 677.09                    360                     358                  7.125                      0                      0                   0.375                    7.5 Union City             GA                                       30291 Single Family                          108335                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    55100.83                 409.97                    360                     358                   7.75                      0                      0                   0.375                  8.125 STAFFORD               TX                                       77477 Single Family                           55215                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   215636.02                1418.97                    360                     358                    6.5                      0                      0                   0.375                  6.875 Fresno                 CA                                       93704 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      186792                1303.65                    360                     359                      8                      0                      0                   0.375                  8.375 TAMPA                  FL                                       33624 Condominium                            186792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      460000                2827.08                    360                     359                      7                      0                      0                   0.375                  7.375 Cranbury               NJ                                        8512 Single Family                          460000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      268000                1702.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 PAWLEYS IS             SC                                       29585 PUD                                    268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      125600                 745.75                    360                     357                   6.75                      0                      0                   0.375                  7.125 San Antonio            TX                                       78253 Single Family                          125600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      344208                2294.72                    360                     359                  7.625                      0                      0                   0.375                      8 DUBLIN                 CA                                       94568 Condominium                            344208                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       72000                 390.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 CHARLOTTESVILLE        VA                                       22901 Condominium                             72000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      111040                 670.87                    360                     357                  6.875                      0                      0                   0.375                   7.25 West Jordan            UT                                       84088 Condominium                            111040                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   131827.35                1003.23                    360                     358                      8                      0                      0                   0.375                  8.375 Rockwall               TX                                       75087 Single Family                          131992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    250674.4                1618.94                    360                     358                  7.375                      0                      0                   0.375                   7.75 Puyallup               WA                                       98375 PUD                                  250674.4                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      198702                1055.60                    360                     357                      6                      0                      0                   0.375                  6.375 Stuart                 FL                                       34997 PUD                                    198702                20060401                     64 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      138232                 907.15                    360                     357                    7.5                      0                      0                   0.375                  7.875 Myrtle Beach           SC                                       29579 Condominium                            138232                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      340000                1877.08                    360                     356                   6.25                      0                      0                   0.375                  6.625 Newburgh               NY                                       12550 PUD                                    340000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      224000                1563.34                    360                     358                      8                      0                      0                   0.375                  8.375 Fort Pierce            FL                                       34952 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                   359568.57                1910.21                    360                     358                      6                      0                      0                   0.375                  6.375 Richmond               CA                                       94803 Single Family                          360000                20060501            64.29000092 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      132000                 935.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 FORT WORTH             TX                                       76105 2-4 Family                             132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      442089                2210.45                    360                     359                  5.625                      0                      0                   0.375                      6 WINCHESTER             CA                                       92596 Single Family                          442089                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      572000                3277.08                    360                     360                    6.5                      0                      0                   0.375                  6.875 N HOLLYWOOD AREA       CA                                       91605 2-4 Family                             572000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   125335.28                 905.69                    360                     358                  7.375                      0                      0                   0.375                   7.75 Cypress                TX                                       77433 PUD                                    126420                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    66104.85                 493.02                    360                     358                   7.75                      0                      0                   0.375                  8.125 Columbus               OH                                       43209 Single Family                           66400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      928000                6283.33                    360                     360                   7.75                      0                      0                   0.375                  8.125 Scottsdale             AZ                                       85262 Single Family                          928000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      136800                 883.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Fresno                 CA                                       93701 Single Family                          136800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1181.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 FARIBAULT              MN                                       55021 2-4 Family                             180000                20060601            67.91999817 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      105530                 516.66                    360                     358                    5.5                      0                      0                   0.375                  5.875 Nashville              TN                                       37207 PUD                                    105530                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      381600                2544.00                    360                     359                  7.625                      0                      0                   0.375                      8 Oak Island             NC                                       28465 Single Family                          381600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      631200                3945.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Largo                  FL                                       33770 Single Family                          631200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      144000                 810.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Stanwood               WA                                       98292 Single Family                          144000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                     1117500                6867.97                    360                     358                      7                      0                      0                   0.375                  7.375 San Ramon              CA                                       94582 Single Family                         1117500                20060501            67.73000336 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      466200                3108.00                    360                     358                  7.625                      0                      0                   0.375                      8 STAFFORD               VA                                       22554 Single Family                          466200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      476400                2828.63                    360                     358                   6.75                      0                      0                   0.375                  7.125 DUARTE                 CA                                       91010 Single Family                          476400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      114751                 693.29                    360                     358                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85018 Condominium                            114751                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      153400                 894.83                    360                     359                  6.625                      0                      0                   0.375                      7 Buckeye                AZ                                       85326 PUD                                    153400                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      132000                 935.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 FORT WORTH             TX                                       76105 2-4 Family                             132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      272000                1558.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 SPRINGFIELD            VA                                       22153 Townhouse                              272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      189600                1244.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Homestead              FL                                       33033 Single Family                          189600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      304000                1836.67                    360                     356                  6.875                      0                      0                   0.375                   7.25 North Las Vegas        NV                                       89031 PUD                                    304000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      366400                2328.17                    360                     360                   7.25                      0                      0                   0.375                  7.625 Paterson               NJ                                        7513 2-4 Family                             366400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   147834.96                 908.57                    360                     356                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89117 Condominium                            148000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      174962                1148.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 ANOKA                  MN                                       55303 PUD                                    174962                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      380000                2335.42                    360                     355                      7                      0                      0                   0.375                  7.375 Pembroke Pines         FL                                       33029 PUD                                    380000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      313092                1924.21                    360                     358                      7                      0                      0                   0.375                  7.375 Woodbury               MN                                       55129 Single Family                          313092                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123750                 786.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 PRIOR LAKE             MN                                       55372 Townhouse                              123750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      381350                2221.36                    360                     353                  6.615                      0                      0                   0.375                   6.99 NEW BRAUNFELS          TX                                       78132 PUD                                    381350                20051205            58.66999817 No MI                                1.00E+17                    2.25               20101105                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351105 AFL2
GII                      G02                                                      256800                1471.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 North Bethesda         MD                                       20852 Condominium                            256800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   227651.95                1574.74                    360                     358                      7                      0                      0                   0.375                  7.375 Maitland               FL                                       32751 Single Family                          228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   391996.27                2613.31                    360                     358                  7.625                      0                      0                   0.375                      8 Montrose               CO                                       81401 PUD                                    392000                20060501                     80 No MI                                                            2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   231607.73                1701.75                    360                     358                  7.625                      0                      0                   0.375                      8 King George            VA                                       22485 PUD                                    231920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      101600                 635.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 NAMPA                  ID                                       83651 Single Family                          101600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      300000                2125.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 Seattle                WA                                       98116 Single Family                          300000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      224000                1446.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89135 Single Family                          224000                20060501            66.87000275 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    114257.3                 869.52                    360                     358                      8                      0                      0                   0.375                  8.375 Grand Rapids           MI                                       49505 2-4 Family                             114400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      250292                1590.40                    360                     357                   7.25                      0                      0                   0.375                  7.625 YORK                   PA                                       17404 Single Family                          250292                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      230000                1269.79                    360                     357                   6.25                      0                      0                   0.375                  6.625 Beckwourth             CA                                       96129 Single Family                          230000                20060401            63.88999939 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      224185                1354.45                    360                     358                      7                      0                      0                    0.25                   7.25 QUEEN CREEK            AZ                                       85242 PUD                                    224185                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                    261599.9                1498.75                    360                     355                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89149 PUD                                    261600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                   103829.02                 691.91                    360                     358                  6.625                      0                      0                   0.375                      7 ROCKWALL               TX                                       75087 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      202400                1370.42                    360                     358                   7.75                      0                      0                   0.375                  8.125 Winter Springs         FL                                       32708 Townhouse                              202400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      195657                1039.43                    360                     358                  6.125                      0                      0                    0.25                  6.375 ORLANDO                FL                                       32810 PUD                                    195657                20060501                     95 Radian Guaranty                      1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      363673                1742.60                    360                     357                    5.5                      0                      0                    0.25                   5.75 WINTON                 CA                                       95388 Single Family                          363673                20060401                     90 GE Capital MI                        1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      311900                1884.40                    360                     358                  6.875                      0                      0                   0.375                   7.25 SILVER SPRING          MD                                       20906 Condominium                            311900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      562250                3279.79                    360                     358                  6.625                      0                      0                   0.375                      7 hacienda heights       CA                                       91746 Single Family                          562250                20060501                     65 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      322022                1945.55                    360                     357                  6.875                      0                      0                   0.375                   7.25 Port Saint Lucie       FL                                       34953 PUD                                    322022                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      404000                2567.08                    360                     356                   7.25                      0                      0                   0.375                  7.625 Scottsdale             AZ                                       85255 Townhouse                              404000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      300000                1718.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 ROCKVILLE              MD                                       20850 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      168000                1172.50                    360                     360                      8                      0                      0                   0.375                  8.375 Greenbelt              MD                                       20770 Condominium                            168000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                    212089.8                1342.99                    360                     358                   6.25                      0                      0                    0.25                    6.5 QUEEN CREEK            AZ                                       85242 PUD                                    212475                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      264050                1815.34                    360                     358                  7.875                      0                      0                   0.375                   8.25 Stuart                 FL                                       34997 PUD                                    264050                20060501            94.98999786 YES                                  1.00E+17                    2.25               20110401                  14.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      303928                1424.66                    360                     358                  5.375                      0                      0                    0.25                  5.625 WINTON                 CA                                       95388 Single Family                          303928                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   143893.13                1006.87                    360                     359                  7.125                      0                      0                   0.375                    7.5 Capitol Heights        MD                                       20743 Single Family                          144000                20060601                     80 No MI                                                            2.25               20110501                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      470000                2839.58                    360                     358                  6.875                      0                      0                   0.375                   7.25 Naples                 FL                                       34120 Single Family                          470000                20060501            69.62999725 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      309600                1902.75                    360                     358                      7                      0                      0                   0.375                  7.375 RESTON                 VA                                       20191 Townhouse                              309600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      258400                1695.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Woodbridge             VA                                       22193 PUD                                    258400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      292425                1919.04                    360                     360                    7.5                      0                      0                   0.375                  7.875 College Park           MD                                       20740 Single Family                          292425                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      119750                 773.39                    360                     358                  7.375                      0                      0                   0.375                   7.75 Albany                 OR                                       97322 Single Family                          119750                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      187328                1014.69                    360                     356                  6.125                      0                      0                   0.375                    6.5 Jacksonville           FL                                       32258 PUD                                    187328                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      159200                1028.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 PRESCOTT               AZ                                       86305 Townhouse                              159200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      215200                1188.08                    360                     360                   6.25                      0                      0                   0.375                  6.625 GAITHERSBURG           MD                                       20878 Condominium                            215200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                       99000                 618.75                    360                     357                  7.125                      0                      0                   0.375                    7.5 Ocala                  FL                                       34471 2-4 Family                              99000                20060401            79.19999695 No MI                                1.00E+17                    2.75               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      192166                1410.05                    360                     360                  7.625                      0                      0                   0.375                      8 LOWER TOWNSHIP         NJ                                        8204 Single Family                          192166                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      265532                1853.19                    360                     358                      8                      0                      0                   0.375                  8.375 FRISCO                 TX                                       75034 PUD                                    265532                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      228000                1520.00                    360                     359                  7.625                      0                      0                   0.375                      8 Bealeton               VA                                       22712 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      262075                1446.87                    360                     358                  6.375                      0                      0                    0.25                  6.625 TUCKER                 GA                                       30084 PUD                                    262075                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      240788                1354.43                    360                     358                  6.375                      0                      0                   0.375                   6.75 Jupiter                FL                                       33458 Condominium                            240788                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      198400                1198.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 APOPKA                 FL                                       32712 PUD                                    198400                20060501                     80 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      552700                2821.07                    360                     358                  5.875                      0                      0                    0.25                  6.125 BRISTOW                VA                                       20136 PUD                                    552700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      122000                 698.96                    360                     357                    6.5                      0                      0                   0.375                  6.875 EAGLE MOUNTAIN         UT                                       84043 Single Family                          122000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      630000                4003.13                    360                     359                  7.375                      0                      0                    0.25                  7.625 MOUNT VERNON           NY                                       10553 Single Family                          630000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      217100                1243.80                    360                     359                  6.625                      0                      0                    0.25                  6.875 BROOKSVILLE            FL                                       34604 PUD                                    217100                20060601            94.98999786 Radian Guaranty                      1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   246504.92                1724.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Myrtle Beach     SC                                       29582 Condominium                            246688                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   438017.55                2662.44                    360                     359                      7                      0                      0                    0.25                   7.25 INDIO                  CA                                       92203 PUD                                    440680                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      213064                1176.29                    360                     359                  6.375                      0                      0                    0.25                  6.625 LITHONIA               GA                                       30038 PUD                                    213064                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      455000                2796.35                    360                     360                      7                      0                      0                   0.375                  7.375 CULVER CITY            CA                                       90230 Townhouse                              455000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                       78750                 475.78                    360                     359                  6.875                      0                      0                   0.375                   7.25 JACKSONVILLE           FL                                       32210 Single Family                           78750                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      520000                3087.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 CORONA                 CA                                       92880 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      237600                1212.75                    360                     358                  5.875                      0                      0                    0.25                  6.125 NEW PORT RICHEY        FL                                       34655 PUD                                    237600                20060501            49.91999817 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      300000                1843.75                    360                     358                      7                      0                      0                   0.375                  7.375 WALDORF                MD                                       20601 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                      450800                2535.75                    360                     359                    6.5                      0                      0                    0.25                   6.75 NORTH LAS VEGAS        NV                                       89084 PUD                                    450800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       74400                 519.25                    360                     358                      8                      0                      0                   0.375                  8.375 Charlotte              NC                                       28213 Single Family                           74400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      348000                2428.75                    360                     360                      8                      0                      0                   0.375                  8.375 RICHMOND               TX                                       77469 PUD                                    348000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      199200                1058.25                    360                     356                      6                      0                      0                   0.375                  6.375 STONE MOUNTAIN         GA                                       30087 Single Family                          199200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      494358                3089.74                    360                     359                   7.25                      0                      0                    0.25                    7.5 EAST PALO ALTO         CA                                       94303 2-4 Family                             494358                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      198750                1366.41                    360                     360                  7.875                      0                      0                   0.375                   8.25 ORO VALLEY             AZ                                       85737 PUD                                    198750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      110000                 584.38                    360                     352                      6                      0                      0                   0.375                  6.375 WESTMINSTER            CO                                       80031 PUD                                    110000                20051101            63.95000076 No MI                                1.00E+17                    2.75               20071001                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351001 ALT1
GI                       G03                                                   113513.56                 784.61                    360                     359                      7                      0                      0                   0.375                  7.375 Glendale               AZ                                       85301 Townhouse                              113600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G01                                                      825000                5156.25                    360                     352                  7.125                      0                      0                   0.375                    7.5 SALT LAKE CITY         UT                                       84125 Single Family                          825000                20051101                     75 No MI                                1.00E+17                    2.75               20071001                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351001 ALT1
GII                      G02                                                      356850                1895.77                    360                     356                      6                      0                      0                   0.375                  6.375 Bloomingdale           IL                                       60108 2-4 Family                             356850                20060301                     65 No MI                                1.00E+17                    2.25               20110201                 11.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G01                                                   204496.47                1316.48                    360                     354                   6.25                      0                      0                   0.375                  6.625 MIRAMAR                FL                                       33025 Condominium                            205600                20060101            89.98000336 United Guaranty                      1.00E+17                    2.75               20081201                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                       95600                 597.50                    360                     352                  7.125                      0                      0                   0.375                    7.5 MACON                  GA                                       31216 Single Family                           95600                20051101                     80 No MI                                1.00E+17                    2.75               20071001                   13.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351001 ALT1
GII                      G02                                                      299200                1745.33                    360                     358                  6.625                      0                      0                   0.375                      7 Gainesville            GA                                       30507 Single Family                          299200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      364872                1938.38                    360                     355                      6                      0                      0                   0.375                  6.375 CENTREVILLE            MD                                       21617 Single Family                          364872                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      159200                 796.00                    360                     351                  5.625                      0                      0                   0.375                      6 MCDONOUGH              GA                                       30253 PUD                                    159200                20051001                     80 No MI                                1.00E+17                    2.75               20070901                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GII                      G02                                                   226019.98                1318.45                    360                     355                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89166 PUD                                    226020                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      193500                1209.38                    360                     352                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89108 Single Family                          193500                20051101                     90 Mortgage Guaranty In                 1.00E+17                    2.75               20071001                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351001 ALT1
GI                       G02                                                      144000                 900.00                    360                     353                  7.125                      0                      0                   0.375                    7.5 BOLINGBROOK            IL                                       60440 Single Family                          144000                20051201                     80 No MI                                1.00E+17                    2.75               20071101                   13.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                    147184.1                 935.23                    360                     358                   7.25                      0                      0                   0.375                  7.625 Apex                   NC                                       27502 PUD                                  147184.1                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                   135998.31                 892.49                    360                     358                    7.5                      0                      0                   0.375                  7.875 Chandler               AZ                                       85225 Condominium                            136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      248000                1395.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SACRAMENTO             CA                                       95828 Single Family                          248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      191600                1037.83                    360                     359                   6.25                      0                      0                    0.25                    6.5 SEATTLE                WA                                       98101 Condominium                            191600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   272683.65                1335.01                    360                     351                  5.625                      0                      0                    0.25                  5.875 EFFORT                 PA                                       18330 Single Family                          272790                20051001            94.87999725 United Guaranty                                                 2.625               20100901                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 ADN1
GIII                     G02                                                      264700                1516.51                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89178 PUD                                    264700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   181816.67                 965.90                    360                     358                  6.125                      0                      0                    0.25                  6.375 ABERDEEN               MD                                       21001 PUD                                    181850                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      160550                1020.16                    360                     357                   7.25                      0                      0                   0.375                  7.625 Salt Lake City         UT                                       84121 Single Family                          160550                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      174123                 979.44                    360                     356                  6.375                      0                      0                   0.375                   6.75 Peoria                 AZ                                       85345 PUD                                    174123                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.845                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G01                                                      296284                1388.83                    360                     358                  5.375                      0                      0                    0.25                  5.625 ELGIN                  IL                                       60123 PUD                                    296284                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   276017.91                1814.77                    360                     359                    6.5                      0                      0                   0.375                  6.875 Los Angeles            CA                                       90047 Single Family                          276250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      175200                 985.50                    360                     353                  6.375                      0                      0                   0.375                   6.75 COLORADO SPRINGS       CO                                       80917 Single Family                          175200                20051201                     80 No MI                                1.00E+17                    2.75               20071101                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GII                      G01                                                    67640.02                 475.47                    360                     353                  7.125                      0                      0                   0.375                    7.5 LAGRANGE               GA                                       30241 Single Family                           68000                20051201                     80 No MI                                1.00E+17                    2.75               20081101                   13.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351101 ALT1
GII                      G03                                                      190295                 991.12                    360                     356                  5.875                      0                      0                   0.375                   6.25 QUEEN CREEK            AZ                                       85242 PUD                                    190295                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                   498406.46                2336.28                    360                     355                   5.25                      0                      0                   0.375                  5.625 LITTLETON              CO                                       80127 PUD                                    500000                20060201            70.40000153 No MI                                1.00E+17                    2.75               20110101                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G03                                                      248047                1550.29                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89081 PUD                                    248047                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      104000                 725.83                    360                     358                      8                      0                      0                   0.375                  8.375 BALTIMORE              MD                                       21229 Townhouse                              104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                    60478.17                 425.12                    360                     353                  7.125                      0                      0                   0.375                    7.5 LAGRANGE               GA                                       30241 Single Family                           60800                20051201                     80 No MI                                1.00E+17                    2.75               20081101                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351101 ALT1
GII                      G01                                                    60478.17                 425.12                    360                     353                  7.125                      0                      0                   0.375                    7.5 LAGRANGE               GA                                       30241 Single Family                           60800                20051201            78.95999908 No MI                                1.00E+17                    2.75               20081101                   13.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351101 ALT1
GI                       G03                                                      208000                1300.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 KISSIMMEE              FL                                       34743 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G01                                                   109034.03                 775.74                    360                     353                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89128 Condominium                            109600                20051201                     80 No MI                                1.00E+17                    2.75               20081101                 13.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351101 ALT1
GI                       G02                                                   116020.22                 654.89                    360                     353                      5                      0                      0                   0.375                  5.375 BRUNSWICK              GA                                       31525 PUD                                    116950                20051201            79.98999786 No MI                                1.00E+17                    2.75               20071101                 11.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20351101 ALT1
GIII                     G02                                                      264300                1431.63                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89178 PUD                                    264300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      279450                1484.58                    360                     358                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89178 PUD                                    279450                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      544508                3233.02                    360                     358                   6.75                      0                      0                   0.375                  7.125 Spring Valley          CA                                       91977 PUD                                    544508                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   106998.25                 767.64                    360                     358                  7.375                      0                      0                   0.375                   7.75 Linden                 MI                                       48451 Single Family                          107150                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   182499.84                 988.54                    360                     358                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32810 PUD                                    182500                20060501            94.98999786 GE Capital MI                        1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   180273.18                 957.70                    360                     356                      6                      0                      0                   0.375                  6.375 Provo                  UT                                       84601 Single Family                          180320                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      116800                 778.67                    360                     358                  7.625                      0                      0                   0.375                      8 Tavares                FL                                       32778 Single Family                          116800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      244550                1401.07                    360                     358                  6.625                      0                      0                    0.25                  6.875 NEW PORT RICHEY        FL                                       34654 PUD                                    244550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                    31181.24                 650.29                    360                      60                  9.375                      0                      0                   0.375                   9.75 SUNRISE                FL                                       33322 Single Family                           71900                19810701            88.76000214 No MI                                                            1.25               20070601                  19.75                      2                       0 First Lien                                    N                                            0 No_PP                                     360                     312 N                                    20110601 CALA
GI                       G02                                                      180800                 809.83                    360                     353                      5                      0                      0                   0.375                  5.375 SANTA FE               NM                                       87505 Single Family                          180800                20051201                     80 No MI                                1.00E+17                    2.75               20071101                 11.375                  0.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GII                      G02                                                      244000                1347.08                    360                     358                   6.25                      0                      0                   0.375                  6.625 Parker                 AZ                                       85344 PUD                                    244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G01                                                   243119.61                1585.17                    360                     354                  6.375                      0                      0                   0.375                   6.75 VICTORVILLE            CA                                       92392 Single Family                          244400                20060101                     80 No MI                                1.00E+17                    2.75               20081201                  12.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GII                      G03                                                     2000000               12083.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Pacific Palisades      CA                                       90272 Single Family                         2000000                20060601            63.49000168 No MI                                1.00E+17                    2.25               20110501                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G01                                                   202605.11                1190.49                    360                     354                  5.375                      0                      0                   0.375                   5.75 LYONS                  IL                                       60534 Single Family                          204000                20060101                     80 No MI                                1.00E+17                    2.75               20081201                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                   145514.55                 877.74                    360                     354                  5.625                      0                      0                   0.375                      6 LAGRANGE               GA                                       30240 Single Family                          146400                20060101                     80 No MI                                1.00E+17                    2.75               20071201                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20351201 ALT1
GII                      G01                                                   449470.95                2678.19                    360                     353                    5.5                      0                      0                   0.375                  5.875 ST LOUIS               MO                                       63122 Single Family                          452750                20051201            60.36999893 No MI                                1.00E+17                    2.75               20081101                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351101 ALT1
GII                      G01                                                      550000                2807.29                    360                     354                   5.75                      0                      0                   0.375                  6.125 FAIRFAX                VA                                       22030 Single Family                          550000                20060101            62.86000061 No MI                                1.00E+17                    2.75               20081201                 12.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                      336000                2310.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Dumont                 NJ                                        7628 2-4 Family                             336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      105750                 671.95                    360                     359                   7.25                      0                      0                   0.375                  7.625 Davidson               NC                                       28036 PUD                                    105750                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                    25574.29                 308.09                    360                     109                  5.875                      0                      0                   0.375                   6.25 SANFORD                FL                                       32773 Single Family                           46050                19850801            94.94000244 No MI                                                            2.88               20060701                     14                  1.875                       0 First Lien                                    N                                            0 No_PP                                     360                     252 N                                    20150701 CALA
GI                       G02                                                      139920                 918.23                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pompano Beach          FL                                       33069 Condominium                            139920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.505                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    97447.67                 903.83                    360                     158                  5.824                      0                      0                   0.375                  6.199 SIMI VALLEY            CA                                       93065 Single Family                          139500                19890901            79.69999695 No MI                                                            3.12               20060801                  15.25                  1.875                       0 First Lien                                    N                                            0 No_PP                                     360                     204 N                                    20190801 CALA
GI                       G01                                                   199129.27                1388.09                    360                     254                   5.75                      0                      0                    0.25                      6 UNIVERSITY PARK        TX                                       75225 Single Family                          232000                19970901            7.730000019 No MI                                                            2.75               20060801                 13.375                  2.745                       0 First Lien                                    N                                            0 No_PP                                     360                     108 N                                    20270801 CALA
GII                      G03                                                      312000                1885.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Menifee                CA                                       92584 PUD                                    312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G01                                                     1000000                4895.83                    360                     354                    5.5                      0                      0                   0.375                  5.875 LEE'S SUMMIT           MO                                       64064 PUD                                   1000000                20060101                     80 No MI                                1.00E+17                    2.75               20081201                 11.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G01                                                      611200                3310.67                    360                     353                  6.125                      0                      0                   0.375                    6.5 SOUTH JORDAN           UT                                       84095 Single Family                          611200                20051201                     80 No MI                                1.00E+17                    2.75               20071101                   12.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                    98497.31                 461.71                    360                     353                   5.25                      0                      0                   0.375                  5.625 CLEVELAND              OH                                       44135 Single Family                           98500                20051201                    100 Mortgage Guaranty In                 1.00E+17                    2.75               20071101                 11.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                    50901.76                 383.15                    360                     357                  7.875                      0                      0                   0.375                   8.25 Lubbock                TX                                       79411 2-4 Family                              51000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  13.25                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      550600                2925.06                    360                     358                      6                      0                      0                   0.375                  6.375 Morgan Hill            CA                                       95037 PUD                                    550600                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                   263127.35                1452.68                    360                     353                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89130 PUD                                    263200                20051201                     80 No MI                                1.00E+17                    2.75               20071101                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GII                      G02                                                   254793.96                1433.22                    360                     356                  6.375                      0                      0                   0.375                   6.75 Palmdale               CA                                       93552 Single Family                          254794                20060301                     70 No MI                                1.00E+17                    2.25               20110201                  11.75                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                   519871.52                2545.20                    360                     353                    5.5                      0                      0                   0.375                  5.875 SPRINGFIELD            VA                                       22152 Single Family                          520000                20051201                     80 No MI                                1.00E+17                    2.75               20071101                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                      160400                1102.75                    360                     357                  7.875                      0                      0                   0.375                   8.25 Orlando                FL                                       32835 Condominium                            160400                20060401            74.98999786 No MI                                1.00E+17                    2.25               20110301                  13.25                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      645000                3426.56                    360                     353                      6                      0                      0                   0.375                  6.375 HEBER CITY             UT                                       84032 Single Family                          645000                20051201                     75 No MI                                1.00E+17                    2.75               20101101                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 ALT1
GI                       G02                                                       70000                 422.92                    360                     353                  6.875                      0                      0                   0.375                   7.25 AUSTELL                GA                                       30168 Single Family                           70000                20051201                    100 Mortgage Guaranty In                 1.00E+17                    2.75               20071101                  13.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G03                                                      808000                5050.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Los Angeles            CA                                       90049 Condominium                            808000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                   425004.65                2744.82                    360                     354                  7.375                      0                      0                   0.375                   7.75 FORT MYERS             FL                                       33913 PUD                                    428000                20060101            79.84999847 No MI                                1.00E+17                    2.75               20101201                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G02                                                      294400                1502.67                    360                     354                   5.75                      0                      0                   0.375                  6.125 TAMPA                  FL                                       33609 Single Family                          294400                20060101                     80 No MI                                1.00E+17                    2.75               20071201                 12.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GI                       G02                                                      126950                 595.08                    360                     353                   5.25                      0                      0                   0.375                  5.625 SNELLVILLE             GA                                       30039 PUD                                    126950                20051201            74.98000336 No MI                                1.00E+17                    2.75               20071101                 11.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351101 ALT1
GII                      G01                                                   164355.23                1085.25                    360                     354                    6.5                      0                      0                   0.375                  6.875 TAMPA                  FL                                       33612 PUD                                    165200                20060101                     80 No MI                                1.00E+17                    2.75               20081201                 12.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GII                      G01                                                   117902.82                 637.57                    360                     354                  4.625                      0                      0                   0.375                      5 FLOWERY BRANCH         GA                                       30542 PUD                                    118768                20060101                     80 No MI                                1.00E+17                    2.75               20081201                     11                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GII                      G03                                                      215000                1052.60                    360                     354                    5.5                      0                      0                   0.375                  5.875 OCALA                  FL                                       34482 Single Family                          215000                20060101            55.13000107 No MI                                1.00E+17                    2.75               20101201                 11.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G01                                                    43973.61                 398.21                    360                     156                   5.25                      0                      0                   0.375                  5.625 SACRAMENTO             CA                                       91911 PUD                                     68000                19890701            89.47000122 No MI                                                           1.125               20061201                 15.625                  2.375                       0 First Lien                                    N                                            0 No_PP                                     360                     210 N                                    20190601 CALA
GI                       G01                                                    28155.34                 301.23                    360                     132                  6.375                      0                      0                   0.375                   6.75 FRITCH                 TX                                       79036 Single Family                           43000                19870701                  68.25 No MI                                                             3.5               20070601                   15.5                  2.245                       0 First Lien                                    N                                            0 No_PP                                     360                     240 N                                    20170601 CALA
GI                       G02                                                      255000                1593.75                    360                     354                  7.125                      0                      0                   0.375                    7.5 PALOS VERDES PENISULA  CA                                       90274 Condominium                            255000                20060101            69.86000061 No MI                                1.00E+17                    2.75               20071201                   13.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GII                      G03                                                   482774.86                2874.87                    360                     354                    5.5                      0                      0                   0.375                  5.875 STEVENSVILLE           MD                                       21666 PUD                                    486000                20060101                  60.75 No MI                                1.00E+17                    2.75               20101201                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G02                                                      128000                 760.00                    360                     354                   6.75                      0                      0                   0.375                  7.125 OCALA                  FL                                       34472 Single Family                          128000                20060101            78.76999664 No MI                                1.00E+17                    2.75               20071201                 13.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GII                      G01                                                      649900                3249.50                    360                     354                  5.625                      0                      0                   0.375                      6 WINDER                 GA                                       30680 Single Family                          649900                20060101            75.12999725 No MI                                1.00E+17                    2.75               20081201                     12                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20351201 ALT1
GII                      G01                                                      451500                2257.50                    360                     354                  5.625                      0                      0                   0.375                      6 LOS ANGELES (RESEDA ARECA                                       91335 Single Family                          451500                20060101                     70 No MI                                1.00E+17                    2.75               20081201                     12                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                    94857.82                 503.93                    360                     355                      6                      0                      0                   0.375                  6.375 BECKET                 MA                                        1223 Single Family                           95000                20060201            65.51999664 No MI                                1.00E+17                    2.75               20080101                 12.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 ALT1
GI                       G01                                                     6777.02                 115.63                    360                      76                  8.125                      0                      0                   0.375                    8.5 BALTIMORE              MD                                       21022 Single Family                           15000                19821101            22.04999924 No MI                                                           1.125               20061001                   18.5                  1.875                       0 First Lien                                    N                                            0 No_PP                                     360                     288 N                                    20121001 CALA
GI                       G02                                                   150171.38                 750.86                    360                     354                  5.625                      0                      0                   0.375                      6 SNELLVILLE             GA                                       30078 PUD                                    150200                20060101            79.98000336 No MI                                1.00E+17                    2.75               20071201                     12                   0.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351201 ALT1
GII                      G01                                                   132168.96                 905.93                    360                     354                  6.875                      0                      0                   0.375                   7.25 TAMPA                  FL                                       33605 Single Family                          132800                20060101                     80 No MI                                1.00E+17                    2.75               20081201                  13.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GII                      G01                                                      650000                3182.29                    360                     354                    5.5                      0                      0                   0.375                  5.875 LORTON                 VA                                       22079 PUD                                    650000                20060101            78.11000061 No MI                                1.00E+17                    2.75               20081201                 11.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                   285312.02                1906.09                    360                     355                  6.625                      0                      0                   0.375                      7 ANDOVER                MA                                        1810 Single Family                          286500                20060201            62.27999878 No MI                                1.00E+17                    2.75               20080101                     13                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360101 ALT1
GI                       G02                                                   108676.52                 672.36                    360                     355                  5.875                      0                      0                   0.375                   6.25 GLENDALE               AZ                                       85301 PUD                                    109200                20060201                     80 No MI                                1.00E+17                    2.75               20080101                  12.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360101 ALT1
GII                      G03                                                      719900                4349.40                    360                     357                  6.875                      0                      0                   0.375                   7.25 Escondido              CA                                       92027 PUD                                    719900                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      212392                1371.70                    360                     355                  7.375                      0                      0                   0.375                   7.75 Deltona                FL                                       32738 Single Family                          212392                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                   383996.71                1999.98                    360                     355                  5.875                      0                      0                   0.375                   6.25 Edgewater              MD                                       21037 PUD                                    384000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      204140                1105.76                    360                     358                  6.125                      0                      0                   0.375                    6.5 Laveen                 AZ                                       85339 PUD                                    204140                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      296000                1911.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Dallas                 TX                                       75230 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      400000                2291.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 Cheltenham             MD                                       20623 PUD                                    400000                20060501            79.51999664 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       99872                 603.39                    360                     358                  6.875                      0                      0                   0.375                   7.25 Nashville              TN                                       37207 PUD                                     99872                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      275000                1546.88                    360                     358                  6.375                      0                      0                   0.375                   6.75 Jacksonville           FL                                       32225 Condominium                            275000                20060501            47.74000168 No MI                                                            2.25               20110401                  12.75                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      472000                2802.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Santa Maria            CA                                       93455 Single Family                          472000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      121792                 850.01                    360                     358                      8                      0                      0                   0.375                  8.375 Villa Rica             GA                                       30180 PUD                                    121792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      111800                 745.33                    360                     359                  7.625                      0                      0                   0.375                      8 CHARLESTON             SC                                       29492 Townhouse                              111800                20060601            79.94999695 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      511900                2719.47                    360                     356                      6                      0                      0                   0.375                  6.375 SANTA CLARITA          CA                                       91350 Single Family                          511900                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    71746.47                 553.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 PHOENIX                AZ                                       85012 Condominium                             72000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      191192                1155.12                    360                     359                  6.875                      0                      0                   0.375                   7.25 Land O Lakes           FL                                       34638 PUD                                    191192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      214240                1272.05                    360                     359                   6.75                      0                      0                   0.375                  7.125 Kirkland               WA                                       98034 Condominium                            214240                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      350300                1897.46                    360                     358                  6.125                      0                      0                   0.375                    6.5 Lincoln                CA                                       95648 PUD                                    350300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      190100                1346.54                    360                     359                  8.125                      0                      0                   0.375                    8.5 Frederick              MD                                       21703 PUD                                    190100                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      102417                 597.43                    360                     359                  6.625                      0                      0                   0.375                      7 Kannapolis             NC                                       28083 Single Family                          102417                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      113472                 650.10                    360                     358                    6.5                      0                      0                   0.375                  6.875 Katy                   TX                                       77449 PUD                                    113472                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      130800                 844.75                    360                     356                  7.375                      0                      0                   0.375                   7.75 Ellijay                GA                                       30540 PUD                                    130800                20060301                     80 No MI                                1.00E+17                    2.75               20110201                  13.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      195200                1504.67                    360                     359                  8.875                      0                      0                   0.375                   9.25 Beaverton              OR                                       97005 Single Family                          195200                20060601            79.73999786 No MI                                1.00E+17                    2.75               20110501                  15.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      161311                1008.19                    360                     358                  7.125                      0                      0                   0.375                    7.5 TUCSON                 AZ                                       85706 PUD                                    161311                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      202968                1374.26                    360                     359                   7.75                      0                      0                   0.375                  8.125 CHICAGO                IL                                       60605 Condominium                            202968                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      100475                 586.10                    360                     359                  6.625                      0                      0                   0.375                      7 Charlotte              NC                                       28216 Single Family                          100475                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   187886.11                1445.56                    360                     359                  8.125                      0                      0                   0.375                    8.5 Virginia Beach         VA                                       23452 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      296000                2096.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Cape Coral             FL                                       33991 Single Family                          296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       96000                 640.00                    360                     359                  7.625                      0                      0                   0.375                      8 CALDWELL               ID                                       83605 PUD                                     96000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   159875.18                1091.48                    360                     359                  6.875                      0                      0                   0.375                   7.25 Kirkwood               MO                                       63122 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      177600                1147.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85037 PUD                                    177600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      144000                 885.00                    360                     360                      7                      0                      0                   0.375                  7.375 Denver                 CO                                       80231 Condominium                            144000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      170062                1116.03                    360                     360                    7.5                      0                      0                   0.375                  7.875 PALM COAST             FL                                       32164 Single Family                          170062                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      244000                1652.08                    360                     359                   7.75                      0                      0                   0.375                  8.125 CHANDLER               AZ                                       85226 PUD                                    244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      604000                3963.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 El Cajon               CA                                       92021 2-4 Family                             604000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      288000                1680.00                    360                     359                  6.625                      0                      0                   0.375                      7 Herndon                VA                                       20170 Townhouse                              288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      540000                3487.50                    360                     360                  7.375                      0                      0                   0.375                   7.75 North Myrtle Beach     SC                                       29582 Condominium                            540000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      320000                1866.67                    360                     359                  6.625                      0                      0                   0.375                      7 South Riding           VA                                       20152 Townhouse                              320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      268000                1591.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 FT WASHINGTON          MD                                       20744 Single Family                          268000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      150000                1046.87                    360                     359                      8                      0                      0                   0.375                  8.375 Pikesville             MD                                       21208 Single Family                          150000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      316800                2079.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89130 PUD                                    316800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      131920                 783.28                    360                     359                   6.75                      0                      0                   0.375                  7.125 Dillsburg              PA                                       17019 Single Family                          131920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      145125                 846.56                    360                     359                  6.625                      0                      0                   0.375                      7 BAYFIELD               CO                                       81122 PUD                                    145125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                     65055.2                 472.02                    360                     359                    7.5                      0                      0                   0.375                  7.875 TOPEKA                 KS                                       66614 Single Family                           65100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      343550                2361.91                    360                     359                  7.875                      0                      0                   0.375                   8.25 SEVEN VALLEYS          PA                                       17360 PUD                                    343550                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      166500                1162.03                    360                     359                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21229 Single Family                          166500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      192000                1320.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Beaufort               SC                                       29902 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      143920                 929.48                    360                     360                  7.375                      0                      0                   0.375                   7.75 Pompano Beach          FL                                       33069 Condominium                            143920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      184000                1130.83                    360                     359                      7                      0                      0                   0.375                  7.375 Beltsville             MD                                       20705 Single Family                          184000                20060601                     80 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   189437.59                 966.92                    360                     358                   5.75                      0                      0                   0.375                  6.125 Stone Mountain         GA                                       30087 PUD                                    189600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   183888.53                1414.80                    360                     359                  8.125                      0                      0                   0.375                    8.5 LAS VEGAS              NV                                       89119 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   140760.72                 879.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Charlotte              NC                                       28277 Single Family                          140800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      296000                1880.83                    360                     358                   7.25                      0                      0                   0.375                  7.625 Landham                MD                                       20706 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      244000                1702.92                    360                     359                      8                      0                      0                   0.375                  8.375 SCOTTSDALE             AZ                                       85251 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      307000                1662.92                    360                     360                  6.125                      0                      0                   0.375                    6.5 South Burlington       VT                                        5403 Condominium                            307000                20060701            79.73999786 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      200000                1354.17                    360                     356                   7.75                      0                      0                   0.375                  8.125 Philadelphia           PA                                       19139 Single Family                          200000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                       92400                 529.38                    360                     356                    6.5                      0                      0                   0.375                  6.875 Quincy                 FL                                       32351 Single Family                           92400                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      139992                 802.04                    360                     358                    6.5                      0                      0                   0.375                  6.875 Shoreline              WA                                       98155 Condominium                            139992                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      339012                1906.94                    360                     358                  6.375                      0                      0                   0.375                   6.75 FRONT ROYAL            VA                                       22630 PUD                                    339012                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   121505.83                 798.88                    360                     359                    6.5                      0                      0                   0.375                  6.875 Indianapolis           IN                                       46239 PUD                                    121608                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   200199.88                1313.81                    360                     358                    7.5                      0                      0                   0.375                  7.875 JOHNSTON               RI                                        2919 Single Family                          200200                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      159900                 882.78                    360                     358                   6.25                      0                      0                   0.375                  6.625 Sun City               AZ                                       85351 Single Family                          159900                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      239992                1299.96                    360                     358                  6.125                      0                      0                   0.375                    6.5 N LAS VEGAS            NV                                       89081 PUD                                    239992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      200000                1145.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Austin                 TX                                       78721 2-4 Family                             200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      200000                1145.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Austin                 TX                                       78702 2-4 Family                             200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                   159862.24                1037.76                    360                     359                  6.375                      0                      0                   0.375                   6.75 Chicago                IL                                       60629 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      205196                1196.98                    360                     358                  6.625                      0                      0                   0.375                      7 Thornton               CO                                       80229 Condominium                            205196                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      325592                1967.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 Chesapeake             VA                                       23322 PUD                                    325592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      412000                2360.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Chino                  CA                                       91710 PUD                                    412000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      113520                 733.15                    360                     359                  7.375                      0                      0                   0.375                   7.75 Chandler               AZ                                       85224 Condominium                            113520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      478400                2940.17                    360                     358                  7.125                      0                      0                    0.25                  7.375 FAIRFAX                VA                                       22031 PUD                                    478400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      152792                 891.29                    360                     357                  6.625                      0                      0                   0.375                      7 HAMPTON                GA                                       30228 PUD                                    152792                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      480000                2750.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 BUENA PARK             CA                                       90621 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      186392                1164.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Spring Hill            FL                                       34609 PUD                                    186392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      428000                2452.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 GRANADA HILLS          CA                                       91344 Single Family                          428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   226209.79                1487.29                    360                     359                    6.5                      0                      0                   0.375                  6.875 Mentor                 OH                                       44060 Single Family                          226400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      500000                2812.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 GAINESVILLE            VA                                       20155 PUD                                    500000                20060601            79.73999786 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      620000                3358.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAGUNA NIGUEL          CA                                       92677 Single Family                          620000                20060601            74.97000122 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   161473.93                1102.40                    360                     359                  6.875                      0                      0                   0.375                   7.25 Kissimmee              FL                                       34743 PUD                                    161600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      418400                2571.42                    360                     359                  7.125                      0                      0                    0.25                  7.375 FREDERICKSBURG         VA                                       22405 PUD                                    418400                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      444000                2451.25                    360                     359                  6.375                      0                      0                    0.25                  6.625 INDIO                  CA                                       92203 PUD                                    444000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      260000                1625.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ORANGE PARK            FL                                       32003 PUD                                    260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      682500                3839.06                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAKE FOREST            CA                                       92630 Single Family                          682500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      255200                1621.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 NASHVILLE              TN                                       37215 Single Family                          255200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      115920                 809.02                    360                     358                      8                      0                      0                   0.375                  8.375 CINCINNATI             OH                                       45220 2-4 Family                             115920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      159200                1028.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 CO SPGS                CO                                       80925 Single Family                          159200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      648000                3982.50                    360                     359                  7.125                      0                      0                    0.25                  7.375 LOS ANGELES            CA                                       91604 Single Family                          648000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      297029                1701.73                    360                     359                  6.625                      0                      0                    0.25                  6.875 MIAMI                  FL                                       33129 Condominium                            297029                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      431200                2470.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 MANASSAS PARK          VA                                       20111 PUD                                    431200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   128765.12                 697.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 PENSACOLA              FL                                       32506 Single Family                          128800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      387600                2422.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Manassas               VA                                       20112 PUD                                    387600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                     1000000                5312.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN DIEGO              CA                                       92130 Single Family                         1000000                20060601            72.73000336 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      153600                 880.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 BOISE                  ID                                       83709 PUD                                    153600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      797600                4985.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 CENTENNIAL             CO                                       80016 PUD                                    797600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      276000                1552.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 BOTHELL                WA                                       98012 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       90000                 628.12                    360                     358                      8                      0                      0                   0.375                  8.375 ORIENT                 OH                                       43146 PUD                                     90000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      478676                2742.41                    360                     358                  6.625                      0                      0                    0.25                  6.875 FONTANA                CA                                       92337 Single Family                          478676                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      355200                2146.00                    360                     359                      7                      0                      0                    0.25                   7.25 DIXON                  CA                                       95620 Single Family                          355200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                    70333.46                 498.19                    360                     358                  7.125                      0                      0                   0.375                    7.5 IRVING                 TX                                       75060 Single Family                           71250                20060501                     95 GE Capital MI                        1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      261310                1578.75                    360                     358                  6.875                      0                      0                   0.375                   7.25 RIO VISTA              CA                                       94571 Single Family                          261310                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      490600                2555.21                    360                     358                      6                      0                      0                    0.25                   6.25 FONTANA                CA                                       92337 PUD                                    490600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      109600                 639.33                    360                     359                   6.75                      0                      0                    0.25                      7 PRINEVILLE             OR                                       97754 Single Family                          109600                20060601            79.48000336 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      637281                3584.71                    360                     359                    6.5                      0                      0                    0.25                   6.75 FALLBROOK              CA                                       92808 Single Family                          637281                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      412000                2660.83                    360                     359                    7.5                      0                      0                    0.25                   7.75 SANTA ROSA BEACH       FL                                       32459 Condominium                            412000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      451200                2585.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 STREAMWOOD             IL                                       60107 PUD                                    451200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      220324                1331.12                    360                     359                  6.875                      0                      0                   0.375                   7.25 SARASOTA               FL                                       34232 PUD                                    220324                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      279947                1924.64                    360                     359                  7.875                      0                      0                   0.375                   8.25 NORTH LAS VEGAS        NV                                       89084 PUD                                    279947                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      399200                2619.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Bay Point              CA                                       94565 Single Family                          399200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      264180                1596.09                    360                     360                  6.875                      0                      0                   0.375                   7.25 Tucson                 AZ                                       85743 PUD                                    264180                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      300000                1625.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 WINTER SPRINGS         FL                                       32708 PUD                                    300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      290960                1879.12                    360                     359                  7.375                      0                      0                   0.375                   7.75 Canton                 GA                                       30115 Single Family                          290960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      118800                 618.75                    360                     359                      6                      0                      0                    0.25                   6.25 SAINT CLOUD            MN                                       56301 PUD                                    118800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      183900                1035.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 HOWELL                 MI                                       48855 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      210000                1181.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 SURPRISE               AZ                                       85374 PUD                                    210000                20060601            66.87999725 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      367700                2031.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 SANTA CLARA            CA                                       95054 Condominium                            368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      278200                1593.85                    360                     359                  6.625                      0                      0                    0.25                  6.875 PEORIA                 AZ                                       85383 PUD                                    278200                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      132000                 825.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Tallahassee            FL                                       32303 PUD                                    132000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G02                                                      112500                 644.53                    360                     359                  6.625                      0                      0                    0.25                  6.875 PHILADELPHIA           PA                                       19145 Single Family                          112500                20060601                     90 Republic MIC                         1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      255000                1407.81                    360                     359                  6.375                      0                      0                    0.25                  6.625 TURLOCK                CA                                       95382 Single Family                          255000                20060601            72.86000061 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      402400                2515.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 FOREST LAKE            MN                                       55025 Single Family                          402400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      152750                 954.69                    360                     358                  7.125                      0                      0                   0.375                    7.5 Buckley                WA                                       98321 PUD                                    152750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      364000                2388.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 STAFFORD               VA                                       22554 Single Family                          364000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      368000                2031.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 ALEXANDRIA             VA                                       22302 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   341773.01                2059.46                    360                     355                  5.625                      0                      0                   0.375                      6 WHITTIER               CA                                       90604 Single Family                          343500                20060201            62.79999924 No MI                                1.00E+17                    2.75               20110101                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G03                                                      479900                2699.44                    360                     355                  6.375                      0                      0                   0.375                   6.75 FONTANA                CA                                       92336 Single Family                          479900                20060201                     80 No MI                                1.00E+17                    2.75               20110101                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      120000                 700.00                    360                     358                  6.625                      0                      0                   0.375                      7 Stephenson             VA                                       22656 Single Family                          120000                20060501            32.88000107 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G01                                                      950000                6135.42                    360                     355                  7.375                      0                      0                   0.375                   7.75 SILVER SPRINGS         FL                                       34488 PUD                                    950000                20060201            65.51999664 No MI                                1.00E+17                    2.75               20090101                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360101 ALT1
GI                       G02                                                      212150                1303.84                    360                     355                      7                      0                      0                   0.375                  7.375 NORTH LAS VEGAS        NV                                       89031 PUD                                    212150                20060201                     80 No MI                                1.00E+17                    2.75               20080101                 13.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 ALT1
GI                       G02                                                    91671.12                 659.10                    360                     355                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30317 Single Family                           92000                20060201                     80 No MI                                1.00E+17                    2.75               20080101                  13.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360101 ALT1
GII                      G02                                                   139994.58                 802.05                    360                     358                    6.5                      0                      0                   0.375                  6.875 Columbia               MD                                       21045 Condominium                            140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                       85960                 537.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Raleigh                NC                                       27614 PUD                                     85960                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                       80750                 513.10                    360                     355                   7.25                      0                      0                   0.375                  7.625 KANKAKEE               IL                                       60901 Single Family                           80750                20060201                     95 Mortgage Guaranty In                 1.00E+17                    2.75               20080101                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 ALT1
GI                       G02                                                      359200                2506.92                    360                     360                      8                      0                      0                   0.375                  8.375 Henderson              NV                                       89014 Single Family                          359200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      126000                 800.63                    360                     359                   7.25                      0                      0                   0.375                  7.625 Gilbert                AZ                                       85234 Townhouse                              126000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      108000                 618.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 NIXA                   MO                                       65714 Single Family                          108000                20060601            93.09999847 GE Capital MI                        1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   243762.85                1482.57                    360                     359                  5.875                      0                      0                    0.25                  6.125 ATASCADERO             CA                                       93422 Condominium                            244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      199900                1166.08                    360                     358                  6.625                      0                      0                   0.375                      7 CAMBRIDGE              MD                                       21613 PUD                                    199900                20060501            79.95999908 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      400000                2166.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 OCEANSIDE              CA                                       92056 Single Family                          400000                20060601            66.88999939 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      416000                2296.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 SAN LEANDRO            CA                                       94578 Single Family                          416000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   280061.06                1913.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 Savannah               GA                                       31401 2-4 Family                             280500                20060501            66.79000092 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      206000                1094.38                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAND O LAKES           FL                                       34639 PUD                                    206000                20060601            85.83000183 Republic MIC                         1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      176000                 971.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 ARVADA                 CO                                       80003 Single Family                          176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      187771                1095.33                    360                     358                  6.625                      0                      0                   0.375                      7 MARICOPA               AZ                                       85239 PUD                                    187771                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      180000                 825.00                    360                     356                  5.125                      0                      0                   0.375                    5.5 Bessemer               AL                                       35022 Single Family                          180000                20060301                     80 No MI                                1.00E+17                       2               20060801                 13.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                       6 N                                    20360201 AFL2
GIII                     G02                                                      287500                1587.24                    360                     359                  6.375                      0                      0                    0.25                  6.625 ONTARIO                CA                                       91761 Single Family                          287500                20060601            63.88999939 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      712500                4162.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 SEATTLE                WA                                       98122 2-4 Family                             740000                20060601            71.15000153 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   274918.23                1518.23                    360                     359                  6.375                      0                      0                    0.25                  6.625 BELLEVIEW              FL                                       34420 Single Family                          275000                20060601            79.48000336 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   295930.18                1942.04                    360                     358                    7.5                      0                      0                   0.375                  7.875 LAUREL                 MD                                       20724 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      233700                1338.91                    360                     356                    6.5                      0                      0                   0.375                  6.875 CASA GRANDE            AZ                                       85222 Single Family                          233700                20060301            69.98999786 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      321984                2079.48                    360                     359                    7.5                      0                      0                    0.25                   7.75 HOLLYWOOD              FL                                       33020 Single Family                          321984                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                    41130.07                 398.33                    360                     155                  6.375                      0                      0                   0.375                   6.75 BUSHKILL               PA                                       18324 Single Family                           59700                19890601            57.40000153 No MI                                                            2.75               20061101                   13.5                      2                       0 First Lien                                    N                                            0 No_PP                                     360                     210 N                                    20190501 CALA
GI                       G02                                                   199999.99                1062.50                    360                     349                      6                      0                      0                   0.375                  6.375 PRESCOTT               AZ                                       86303 Single Family                          200000                20050801                     80 No MI                                1.00E+17                    2.75               20070701                 12.375                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350701 ALT1
GI                       G02                                                   320299.48                1668.23                    360                     350                  5.875                      0                      0                   0.375                   6.25 CARVER                 MA                                        2330 Single Family                          320800                20050901                     80 No MI                                1.00E+17                    2.75               20070801                  12.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350801 ALT1
GII                      G01                                                   119184.08                 671.97                    360                     354                      5                      0                      0                   0.375                  5.375 FLOWERY BRANCH         GA                                       30542 PUD                                    120000                20060101            77.91999817 No MI                                1.00E+17                    2.75               20081201                 11.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                      198600                 993.00                    360                     351                  5.625                      0                      0                   0.375                      6 SURPRISE               AZ                                       85374 PUD                                    198600                20051001            62.06000137 No MI                                1.00E+17                    2.75               20070901                     12                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GI                       G02                                                    89442.69                 532.38                    360                     354                    5.5                      0                      0                   0.375                  5.875 BEAUFORT               NC                                       28516 PUD                                     90000                20060101            36.00999832 No MI                                1.00E+17                    2.75               20071201                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20351201 ALT1
GII                      G01                                                   309785.33                1845.12                    360                     354                    5.5                      0                      0                   0.375                  5.875 BRUNSWICK              GA                                       31523 Single Family                          311920                20060101                     80 No MI                                1.00E+17                    2.75               20081201                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 ALT1
GI                       G02                                                      351000                1901.25                    360                     351                  6.125                      0                      0                   0.375                    6.5 ALDIE                  VA                                       20105 PUD                                    351000                20051001            68.81999969 No MI                                1.00E+17                    2.75               20070901                   12.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GII                      G03                                                   774216.81                4551.87                    360                     353                  5.375                      0                      0                   0.375                   5.75 CENTERVILLE            MA                                        2632 Single Family                          780000                20051201                     60 No MI                                1.00E+17                    2.75               20101101                  11.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G01                                                   335843.01                2050.69                    360                     355                   5.75                      0                      0                   0.375                  6.125 FRAKFORT               IL                                       60423 Single Family                          337500                20060201                     75 No MI                                1.00E+17                    2.75               20090101                 12.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360101 ALT1
GI                       G03                                                   321520.57                2251.47                    360                     358                  7.125                      0                      0                   0.375                    7.5 Savannah               GA                                       31401 2-4 Family                             322000                20060501            74.87999725 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   149787.15                 832.27                    360                     359                  6.375                      0                      0                    0.25                  6.625 YUMA                   AZ                                       85364 Single Family                          150750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      247500                1546.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 Coachella              CA                                       92236 Single Family                          247500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   150046.68                1141.17                    360                     359                      8                      0                      0                   0.375                  8.375 JOLIET                 IL                                       60431 Condominium                            150140                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      170364                 887.31                    360                     359                      6                      0                      0                    0.25                   6.25 AUSTIN                 TX                                       78734 Condominium                            170364                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      294000                1378.13                    360                     359                  5.375                      0                      0                    0.25                  5.625 CHICAGO                IL                                       60634 Single Family                          294000                20060601            73.87000275 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      245500                1278.65                    360                     357                  5.875                      0                      0                   0.375                   6.25 Franklin               TN                                       37064 Condominium                            245600                20060401                     80 No MI                                1.00E+17                    2.25               20060901                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                       6 N                                    20360301 AFL2
GIII                     G02                                                       80000                 458.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 PORTLAND               MI                                       48875 Single Family                           80000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      108000                 686.25                    360                     359                  7.375                      0                      0                    0.25                  7.625 WATERTOWN              WI                                       53094 2-4 Family                             108000                20060601                     72 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       96000                 500.00                    360                     359                      6                      0                      0                    0.25                   6.25 STONE MOUNTAIN         GA                                       30088 Single Family                           96000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      160500                 852.66                    360                     355                      6                      0                      0                   0.375                  6.375 Suwanee                GA                                       30024 Single Family                          160500                20060201            79.98999786 No MI                                1.00E+17                   2.875               20060701                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                       6 N                                    20360101 AFL2
GIII                     G02                                                      382000                2029.38                    360                     359                  6.125                      0                      0                    0.25                  6.375 FAIRFAX                VA                                       22033 PUD                                    382000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      363200                2080.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Dixon                  CA                                       95620 Single Family                          363200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      156600                 946.13                    360                     359                   6.61                   0.39                      0                    0.25                   7.25 RICHMOND               VA                                       23228 Single Family                          156600                20060601                     90 Republic MIC                         1.00E+17                    2.75               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      108000                 675.00                    360                     350                  7.125                      0                      0                   0.375                    7.5 GRAYSON                GA                                       30017 PUD                                    108000                20050901                     80 No MI                                1.00E+17                    2.75               20070801                   13.5                   2.11                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350801 ALT1
GI                       G02                                                   209559.88                1170.67                    360                     351                  4.875                      0                      0                   0.375                   5.25 SUWANEE                GA                                       30024 Single Family                          212000                20051001                     80 No MI                                1.00E+17                    2.75               20070901                  11.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20350901 ALT1
GI                       G02                                                      120000                 837.50                    360                     357                      8                      0                      0                   0.375                  8.375 Albany                 GA                                       31721 2-4 Family                             120000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      188000                 979.17                    360                     351                  5.875                      0                      0                   0.375                   6.25 MERRITT ISLAND         FL                                       32953 Single Family                          188000                20051001                     80 No MI                                1.00E+17                    2.75               20070901                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GII                      G02                                                      200000                1166.67                    360                     359                  6.625                      0                      0                   0.375                      7 Seattle                WA                                       98106 Single Family                          200000                20060601            52.63000107 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      120000                 837.50                    360                     357                      8                      0                      0                   0.375                  8.375 Albany                 GA                                       31707 2-4 Family                             120000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    51577.87                 332.96                    360                     351                   6.25                      0                      0                   0.375                  6.625 BALTIMORE              MD                                       21218 Townhouse                               52000                20051001            58.75999832 No MI                                1.00E+17                    2.75               20070901                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20350901 ALT1
GI                       G02                                                      280000                1545.83                    360                     352                   6.25                      0                      0                   0.375                  6.625 WELLINGTON             FL                                       33414 PUD                                    280000                20051101                     80 No MI                                1.00E+17                    2.75               20071001                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20351001 ALT1
GI                       G02                                                   299927.36                1937.03                    360                     358                  7.375                      0                      0                   0.375                   7.75 PEORIA                 AZ                                       85383 PUD                                    300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                    85758.14                 518.12                    360                     351                  6.875                      0                      0                   0.375                   7.25 MACON                  GA                                       31206 PUD                                     86400                20051001                     80 No MI                                1.00E+17                    2.75               20070901                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GI                       G02                                                      132250                 619.92                    360                     351                   5.25                      0                      0                   0.375                  5.625 AUBURN                 GA                                       30011 Single Family                          132300                20051001                     90 Mortgage Guaranty In                 1.00E+17                    2.75               20070901                 11.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GIII                     G01                                                      327960                1673.96                    360                     359                  5.875                      0                      0                    0.25                  6.125 RENTON                 WA                                       98055 PUD                                    327960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      376000                1919.17                    360                     357                   5.75                      0                      0                   0.375                  6.125 Naples                 FL                                       34119 PUD                                    376000                20060401                     80 No MI                                1.00E+17                       2               20060901                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                       6 N                                    20360301 AFL2
GIII                     G01                                                      233600                1168.00                    360                     359                   5.75                      0                      0                    0.25                      6 HIAWASSEE              FL                                       32818 Single Family                          233600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.625                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      195086                1280.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 QUEEN CREEK            AZ                                       85243 PUD                                    195086                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      261600                1444.25                    360                     359                  6.375                      0                      0                    0.25                  6.625 IRVING                 TX                                       75038 PUD                                    261600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   239798.37                1576.63                    360                     359                  6.625                      0                      0                    0.25                  6.875 VENTURA                CA                                       93004 Single Family                          240000                20060601                   37.5 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      140000                 889.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 DENVER                 CO                                       80211 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      119992                 724.95                    360                     359                      7                      0                      0                    0.25                   7.25 TAMPA                  FL                                       33611 Condominium                            119992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      236000                1425.83                    360                     359                      7                      0                      0                    0.25                   7.25 BAKERSFIELD            CA                                       93313 PUD                                    236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      304000                2128.00                    360                     354                  8.025                      0                      0                   0.375                    8.4 Palm Coast             FL                                       32137 PUD                                    304000                20060101                     80 No MI                                1.00E+17                     7.4               20071201                   14.4                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20351201 AFL2
GI                       G01                                                      204750                1322.34                    360                     360                  7.375                      0                      0                   0.375                   7.75 TUALATIN               OR                                       97062 Single Family                          204750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                  7.025                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   141760.47                 932.84                    360                     358                    6.5                      0                      0                   0.375                  6.875 Savannah               GA                                       31401 2-4 Family                             142000                20060501            66.98000336 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      416000                2426.67                    360                     359                   6.75                      0                      0                    0.25                      7 BOCA RATON             FL                                       33486 Single Family                          416000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      204000                1168.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 OLD HICKORY            TN                                       37138 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      205818                1329.24                    360                     360                  7.375                      0                      0                   0.375                   7.75 TUALATIN               OR                                       97062 Single Family                          205818                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      289300                1717.72                    360                     357                   6.75                      0                      0                   0.375                  7.125 Elkridge               MD                                       21075 Condominium                            289300                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      292000                1612.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 NEWBERRY               FL                                       32669 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      250800                1358.50                    360                     358                  6.125                      0                      0                   0.375                    6.5 Dallas                 TX                                       75252 PUD                                    250800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       76000                 498.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 Single Family                           76000                20060401            74.51000214 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   130161.39                 799.95                    360                     357                      7                      0                      0                   0.375                  7.375 DULUTH                 GA                                       30096 PUD                                    130200                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      639200                4061.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 San Jose               CA                                       95124 Single Family                          639200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      135650                 734.77                    360                     357                  6.125                      0                      0                   0.375                    6.5 KENNESAW               GA                                       30152 PUD                                    135650                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                    60047.54                 375.59                    360                     358                  5.875                      0                      0                   0.375                   6.25 Tamarac                FL                                       33321 Townhouse                               61000                20060501            23.45999908 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      650000                4062.50                    360                     356                  7.125                      0                      0                   0.375                    7.5 San Diego              CA                                       92109 2-4 Family                             650000                20060301            67.36000061 No MI                                1.00E+17                    2.25               20110201                   13.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      287200                1914.67                    360                     358                  7.625                      0                      0                   0.375                      8 San Diego              CA                                       92116 2-4 Family                             287200                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      101250                 632.81                    360                     358                  7.125                      0                      0                   0.375                    7.5 Harrisville            UT                                       84404 Single Family                          101250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      157500                1017.19                    360                     358                  7.375                      0                      0                   0.375                   7.75 AVONDALE               AZ                                       85323 PUD                                    157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      240000                1675.00                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85037 Single Family                          240000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      363750                2387.11                    360                     358                    7.5                      0                      0                   0.375                  7.875 HENDERSON              NV                                       89012 PUD                                    363750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      231000                1564.06                    360                     358                   7.75                      0                      0                   0.375                  8.125 Lehigh Acres           FL                                       33936 Single Family                          231000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    108113.9                 694.74                    360                     356                   6.25                      0                      0                   0.375                  6.625 Streamwood             IL                                       60107 PUD                                    108500                20060301            64.38999939 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      143032                 849.25                    360                     357                   6.75                      0                      0                   0.375                  7.125 COVINGTON              GA                                       30016 Single Family                          143032                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      164000                1144.58                    360                     358                      8                      0                      0                   0.375                  8.375 TAMPA                  FL                                       33615 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      116800                 681.33                    360                     358                  6.625                      0                      0                   0.375                      7 BIRMINGHAM             AL                                       35205 Single Family                          116800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      152560                 921.72                    360                     357                  6.875                      0                      0                   0.375                   7.25 AUSTELL                GA                                       30106 Single Family                          152560                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      351850                1869.20                    360                     357                  6.125                      0                      0                    0.25                  6.375 Lancaster              CA                                       93536 Single Family                          351850                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      400000                2583.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tampa                  FL                                       33647 PUD                                    400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      359200                1945.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 AGOURA                 CA                                       91301 Condominium                            359200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      180662                1035.04                    360                     359                  6.625                      0                      0                    0.25                  6.875 MUKILTEO               WA                                       98275 Condominium                            180662                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      272000                1615.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 CHATSWORTH             CA                                       91311 Condominium                            272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  4.846                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      403000                2350.83                    360                     360                  6.625                      0                      0                   0.375                      7 Lake Arrowhead         CA                                       92352 Single Family                          403000                20060701            72.87999725 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      385000                1764.58                    360                     359                   5.25                      0                      0                    0.25                    5.5 TOLUCA LAKE            CA                                       91602 Single Family                          385000                20060601            33.47999954 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      246750                1567.89                    360                     359                   7.25                      0                      0                   0.375                  7.625 Lancaster              CA                                       93536 Single Family                          246750                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                       97683                 539.29                    360                     359                   6.25                      0                      0                   0.375                  6.625 Jacksonville           FL                                       32210 Condominium                             97683                20060601            79.62000275 No MI                                1.00E+17                    2.25               20090501                 12.625                  1.875                       1 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G03                                                   164874.45                1139.61                    360                     359                      7                      0                      0                   0.375                  7.375 Indianapolis           IN                                       46202 2-4 Family                             165000                20060601            63.45999908 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      434400                2624.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Bernardsville          NJ                                        7924 Single Family                          434400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      350050                2260.74                    360                     360                  7.375                      0                      0                   0.375                   7.75 REMINGTON              VA                                       22734 PUD                                    350050                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      279920                1953.61                    360                     359                      8                      0                      0                   0.375                  8.375 Orangevale             CA                                       95662 Single Family                          279920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   107026.29                 776.55                    360                     359                    7.5                      0                      0                   0.375                  7.875 West Jordan            UT                                       84084 Single Family                          107100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      220000                1375.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Catonsville            MD                                       21228 Single Family                          220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      183920                1092.03                    360                     359                   6.75                      0                      0                   0.375                  7.125 WESLEY CHAPEL          FL                                       33544 PUD                                    183920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      167050                1131.07                    360                     359                   7.75                      0                      0                   0.375                  8.125 PHOENIX                AZ                                       85040 PUD                                    167050                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      154640                 869.85                    360                     357                  6.375                      0                      0                   0.375                   6.75 Conyers                GA                                       30012 PUD                                    154640                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      452000                3154.58                    360                     357                      8                      0                      0                   0.375                  8.375 Hayward                CA                                       94544 Single Family                          452000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      152992                1115.57                    360                     360                  8.375                      0                      0                   0.375                   8.75 WEST PALM BEACH        FL                                       33414 Condominium                            152992                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      136000                 864.17                    360                     358                   7.25                      0                      0                   0.375                  7.625 DENVER                 CO                                       80204 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      276000                1868.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 Leesburg               VA                                       20176 PUD                                    276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      134320                 867.48                    360                     358                  7.375                      0                      0                   0.375                   7.75 Baltimore              MD                                       21207 Single Family                          134320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    65904.16                 467.14                    360                     358                   7.25                      0                      0                   0.375                  7.625 Altamont               IL                                       62411 Single Family                           66000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      230000                1293.75                    360                     352                  6.375                      0                      0                   0.375                   6.75 NAPLES                 FL                                       34105 Single Family                          230000                20051101            73.01999664 No MI                                1.00E+17                    2.25               20101001                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351001 AFL2
GI                       G02                                                      334000                2191.88                    360                     358                    7.5                      0                      0                   0.375                  7.875 Elizabeth              NJ                                        7206 2-4 Family                             334000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      422900                2863.39                    360                     359                   7.75                      0                      0                   0.375                  8.125 WESTMINSTER            MD                                       21158 Single Family                          422900                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108400                 700.08                    360                     358                  7.375                      0                      0                   0.375                   7.75 COLORADO SPRINGS       CO                                       80922 Single Family                          108400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      120453                 727.74                    360                     358                  6.875                      0                      0                   0.375                   7.25 Summerville            SC                                       29485 PUD                                    120453                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      158350                 973.19                    360                     359                      7                      0                      0                   0.375                  7.375 READING                PA                                       19606 PUD                                    158350                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   998355.84                6653.02                    360                     358                  6.625                      0                      0                   0.375                      7 Wrightsville Beach     NC                                       28480 Single Family                         1000000                20060501            69.30000305 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   140031.19                 980.58                    360                     358                  7.125                      0                      0                   0.375                    7.5 Kissimmee              FL                                       34759 Single Family                          140240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      240400                1252.08                    360                     358                  5.875                      0                      0                   0.375                   6.25 Corinth                TX                                       76208 PUD                                    240400                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      255900                1572.72                    360                     358                      7                      0                      0                   0.375                  7.375 Chantilly              VA                                       20151 Condominium                            255900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      479950                2899.70                    360                     358                  6.875                      0                      0                   0.375                   7.25 Haymarket              VA                                       20169 Single Family                          479950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      490000                3384.31                    360                     360                      7                      0                      0                   0.375                  7.375 Seattle                WA                                       98105 Single Family                          490000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      128200                 707.77                    360                     357                   6.25                      0                      0                   0.375                  6.625 KENNESAW               GA                                       30152 PUD                                    128200                20060401            79.97000122 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       76000                 530.42                    360                     358                      8                      0                      0                   0.375                  8.375 CLEARFIELD             UT                                       84015 Single Family                           76000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      372000                2325.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 SCOTTSDALE             AZ                                       85250 Condominium                            372000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      181550                1115.78                    360                     358                      7                      0                      0                   0.375                  7.375 Buford                 GA                                       30519 PUD                                    181550                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      600000                4187.50                    360                     358                      8                      0                      0                   0.375                  8.375 Sonoma                 CA                                       95476 2-4 Family                             600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      450000                3093.75                    360                     357                  7.875                      0                      0                   0.375                   8.25 NORTH HIGHLANDS        CA                                       95660 2-4 Family                             450000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      584000                3771.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Fairview               NJ                                        7022 2-4 Family                             584000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      400000                2166.67                    360                     356                  6.125                      0                      0                   0.375                    6.5 EL SEGUNDO             CA                                       90245 Condominium                            400000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      244000                1728.33                    360                     358                  8.125                      0                      0                   0.375                    8.5 Atlanta                GA                                       30312 Single Family                          244000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      104752                 720.17                    360                     358                  7.875                      0                      0                   0.375                   8.25 Humble                 TX                                       77396 PUD                                    104752                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      245000                1505.73                    360                     360                      7                      0                      0                   0.375                  7.375 Salt Lake City         UT                                       84103 Single Family                          245000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      500000                2968.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Mount Pleasant         SC                                       29466 PUD                                    500000                20060601            76.91999817 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   353399.43                2024.68                    360                     357                    6.5                      0                      0                   0.375                  6.875 Fort Myers             FL                                       33912 PUD                                    353600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      267618                1282.34                    360                     359                    5.5                      0                      0                    0.25                   5.75 PICO RIVERA            CA                                       90660 Single Family                          267618                20060601            56.34000015 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                    84849.59                 544.27                    360                     358                   6.25                      0                      0                   0.375                  6.625 Naples                 FL                                       34103 Single Family                           85000                20060501            22.81999969 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      400000                2125.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 CHANTILLY              VA                                       20151 Single Family                          400000                20060601            79.83999634 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                       99200                 568.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 Oldsmar                FL                                       34677 Condominium                             99200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      678000                4166.88                    360                     358                      7                      0                      0                   0.375                  7.375 Ellicott City          MD                                       21043 PUD                                    678000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       81750                 519.45                    360                     358                   7.25                      0                      0                   0.375                  7.625 BRIGHTON               CO                                       80601 Single Family                           81750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      351400                1720.40                    360                     359                  5.625                      0                      0                    0.25                  5.875 SIMI VALLEY            CA                                       93065 Single Family                          351400                20060601            62.18999863 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      153300                 958.13                    360                     360                  7.125                      0                      0                   0.375                    7.5 Glendale               AZ                                       85302 PUD                                    153300                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      247850                1342.52                    360                     359                   5.76                   0.49                      0                    0.25                    6.5 CHESAPEAKE             VA                                       23321 Condominium                            247850                20060601            89.80000305 United Guaranty                      1.00E+17                   2.875               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   203808.13                1308.49                    360                     357                   6.25                      0                      0                   0.375                  6.625 Bakersfield            CA                                       93312 Single Family                          204352                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  2.135                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      270320                1520.55                    360                     358                    6.5                      0                      0                    0.25                   6.75 BOISE                  ID                                       83713 PUD                                    270320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   371774.64                2860.36                    360                     359                  8.125                      0                      0                   0.375                    8.5 HAZARD                 CA                                       90063 2-4 Family                             372000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      202000                1157.29                    360                     358                    6.5                      0                      0                   0.375                  6.875 Seattle                WA                                       98116 2-4 Family                             202000                20060501            45.70000076 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                       78000                 414.38                    360                     359                  6.125                      0                      0                    0.25                  6.375 HAMPTON                VA                                       23661 Single Family                           78000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      114750                 717.19                    360                     358                   6.76                   0.49                      0                    0.25                    7.5 LITCHFIELD             IL                                       62056 Single Family                          114750                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      238000                1487.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89130 PUD                                    238000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  2.135                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                   104887.75                 604.44                    360                     359                  5.375                      0                      0                    0.25                  5.625 SAINT ALBANS           NY                                       11412 Single Family                          105000                20060601            26.57999992 No MI                                1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      164720                 840.76                    360                     359                  5.875                      0                      0                    0.25                  6.125 GERMANTOWN             MD                                       20874 Condominium                            164720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      130500                 856.41                    360                     358                  6.995                   0.63                      0                    0.25                  7.875 LIBERTY                MO                                       64068 Single Family                          130500                20060501                     90 United Guaranty                      1.00E+17                   3.125               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      126850                 766.39                    360                     356                  6.875                      0                      0                   0.375                   7.25 Austin                 TX                                       78723 2-4 Family                             126850                20060301            64.55000305 No MI                                1.00E+17                    2.25               20110201                  13.25                  2.245                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                   235602.31                1550.36                    360                     358                    6.5                      0                      0                   0.375                  6.875 NEW MILFORD            CT                                        6776 2-4 Family                             236000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      394100                2709.44                    360                     359                  7.875                      0                      0                   0.375                   8.25 SURPRISE               AZ                                       85379 PUD                                    394100                20060601            74.98999786 No MI                                                            2.25               20110501                  13.25                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1231100                7950.85                    360                     360                  7.375                      0                      0                   0.375                   7.75 YORBA LINDA            CA                                       92886 PUD                                   1231100                20060701            74.91999817 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       92000                 613.33                    360                     358                  7.625                      0                      0                   0.375                      8 ROCKPORT               TX                                       78382 Single Family                           92000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      615500                4039.22                    360                     359                    7.5                      0                      0                   0.375                  7.875 STAFFORD               VA                                       22554 Single Family                          615500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1121250                6423.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 Miami                  FL                                       33137 PUD                                   1121250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      184000                1111.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 APACHE JUNCTION        AZ                                       85220 PUD                                    184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      400500                2461.41                    360                     359                      7                      0                      0                   0.375                  7.375 SAN BERNARDINO         CA                                       92407 2-4 Family                             400500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      146000                 897.29                    360                     358                  6.495                   0.63                      0                    0.25                  7.375 COLUMBUS               OH                                       43203 Single Family                          146000                20060501            88.48000336 PMI                                  1.00E+17                   3.125               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                       80550                 503.44                    360                     359                   7.25                      0                      0                    0.25                    7.5 PENSACOLA              FL                                       32505 PUD                                     80550                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                   12.5                  2.245                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                       71600                 387.83                    360                     359                   5.76                   0.49                      0                    0.25                    6.5 ENGLEWOOD              TN                                       37329 Single Family                           71600                20060601                   89.5 Republic MIC                         1.00E+17                   2.875               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      206550                1183.36                    360                     360                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89178 PUD                                    206550                20060701            74.98000336 No MI                                1.00E+17                    2.25               20110601                 12.875                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      138000                 790.62                    360                     358                    6.5                      0                      0                   0.375                  6.875 BOWIE                  MD                                       20721 Condominium                            138000                20060501            57.66999817 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      344000                1827.50                    360                     357                      6                      0                      0                   0.375                  6.375 Austin                 TX                                       78731 Single Family                          344000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                       94924                 524.06                    360                     358                  6.375                      0                      0                    0.25                  6.625 TAMPA                  FL                                       33614 Condominium                             94924                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      198400                1240.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89107 Single Family                          198400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      108000                 663.75                    360                     358                  7.125                      0                      0                    0.25                  7.375 CLEVELAND              OH                                       44111 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                       80000                 441.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 LEESBURG               FL                                       34748 Single Family                           80000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      344000                2221.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Perris                 CA                                       92571 Single Family                          344000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      460000                2587.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Shreveport             LA                                       71106 PUD                                    460000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      307492                2017.92                    360                     357                    7.5                      0                      0                   0.375                  7.875 Oakland Park           FL                                       33308 PUD                                    307492                20060401                     75 No MI                                1.00E+17                    2.75               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      188000                 940.00                    360                     359                   5.75                      0                      0                    0.25                      6 TEMPLE HILLS           MD                                       20748 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      203000                1268.75                    360                     358                   7.25                      0                      0                    0.25                    7.5 HILTON HEAD ISLAND     SC                                       29928 Condominium                            203000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      136137                 765.77                    360                     359                    6.5                      0                      0                    0.25                   6.75 ORLANDO                FL                                       32835 Condominium                            136137                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      439200                2562.00                    360                     360                  6.625                      0                      0                   0.375                      7 Henderson              NV                                       89015 Single Family                          439200                20060701                     80 No MI                                                            2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      146160                 730.80                    360                     357                  5.625                      0                      0                   0.375                      6 Murfreesboro           TN                                       37129 Single Family                          146160                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                     1540000                8822.92                    360                     357                    6.5                      0                      0                   0.375                  6.875 Port Charlotte         FL                                       33981 Single Family                         1540000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 11.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      172000                 967.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Federal Way            WA                                       98023 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      180000                 900.00                    360                     359                   5.75                      0                      0                    0.25                      6 SUFFOLK                VA                                       23434 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      185996                1046.23                    360                     358                  6.375                      0                      0                   0.375                   6.75 Tamarac                FL                                       33321 Townhouse                              185996                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      178180                 946.58                    360                     358                      6                      0                      0                   0.375                  6.375 Brandon                FL                                       33511 PUD                                    178180                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      164800                1012.83                    360                     360                      7                      0                      0                   0.375                  7.375 Deland                 FL                                       32724 Single Family                          164800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      840000                5337.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 Murrieta               CA                                       92562 PUD                                    840000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       99750                 696.17                    360                     360                      8                      0                      0                   0.375                  8.375 HOUSTON                TX                                       77066 PUD                                     99750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      153000                1067.81                    360                     359                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85015 Single Family                          153000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      637500                4449.22                    360                     358                      8                      0                      0                   0.375                  8.375 Oakland                CA                                       94609 2-4 Family                             637500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       60900                 380.63                    360                     359                  7.125                      0                      0                   0.375                    7.5 Aurora                 CO                                       80012 Townhouse                               60900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      169600                1095.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 VERO BEACH             FL                                       32967 Single Family                          169600                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       64800                 481.14                    360                     360                   7.75                      0                      0                   0.375                  8.125 PORTSMOUTH             VA                                       23703 PUD                                     64800                20060701                     80 No MI                                                            2.25               20110601                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       82400                 575.08                    360                     359                      8                      0                      0                   0.375                  8.375 Solon                  OH                                       44139 Single Family                           82400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      104400                 685.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 Kansas City            MO                                       64138 2-4 Family                             104400                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      168880                 949.95                    360                     358                  6.375                      0                      0                   0.375                   6.75 Lewisville             TX                                       75056 PUD                                    168880                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      195920                1204.09                    360                     360                      7                      0                      0                   0.375                  7.375 CHANDLER               AZ                                       85225 Single Family                          195920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      148500                 819.84                    360                     359                  5.885                   0.49                      0                    0.25                  6.625 RATHDRUM               ID                                       83858 Single Family                          148500                20060601                     90 Republic MIC                         1.00E+17                   2.875               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      179900                1068.16                    360                     358                   6.75                      0                      0                   0.375                  7.125 Clayton                NC                                       27520 Single Family                          179900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      198392                1115.96                    360                     358                    6.5                      0                      0                    0.25                   6.75 COCONUT CREEK          FL                                       33073 Condominium                            198392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      299108                1713.64                    360                     359                    6.5                      0                      0                   0.375                  6.875 JACKSONVILLE           FL                                       32256 PUD                                    299108                20060601                     80 No MI                                                            2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      125300                 848.39                    360                     359                   7.75                      0                      0                   0.375                  8.125 Broomfield             CO                                       80020 Single Family                          125300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   299747.96                1970.79                    360                     359                    6.5                      0                      0                   0.375                  6.875 Sylmar                 CA                                       91342 Single Family                          300000                20060601                     60 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      232000                1643.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Waldorf                MD                                       20601 Single Family                          232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      241845                1309.99                    360                     358                  6.125                      0                      0                   0.375                    6.5 Reno                   NV                                       89506 PUD                                    241845                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      417000                2432.50                    360                     359                  6.625                      0                      0                   0.375                      7 SCOTTSDALE             AZ                                       85254 Townhouse                              417000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      316000                2205.42                    360                     359                      8                      0                      0                   0.375                  8.375 Moreno Valley          CA                                       92551 Single Family                          316000                20060601                     80 No MI                                1.00E+16                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      184000                1207.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tolleson               AZ                                       85353 PUD                                    184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      352364                2165.57                    360                     358                      7                      0                      0                   0.375                  7.375 North Las Vegas        NV                                       89085 PUD                                    352364                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   337273.54                2476.46                    360                     359                  7.625                      0                      0                   0.375                      8 GRANADA HILLS          CA                                       91344 Single Family                          337500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       64800                 481.14                    360                     360                   7.75                      0                      0                   0.375                  8.125 PORTSMOUTH             VA                                       23703 PUD                                     64800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      408000                2337.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 WHITTIER               CA                                       90606 Single Family                          408000                20060601                     80 No MI                                                            3.75               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   219667.07                1443.23                    360                     358                    7.5                      0                      0                   0.375                  7.875 HEMET                  CA                                       92543 Single Family                          219920                20060501                     80 No MI                                                             3.5               20110401                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                    251999.5                1522.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 SAN DIEGO              CA                                       92113 Condominium                            252000                20060601                     80 No MI                                                             3.5               20110501                  12.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      112000                 783.12                    360                     360                  7.125                      0                      0                   0.375                    7.5 LAUDERHILL             FL                                       33319 Condominium                            112000                20060701                     80 No MI                                                               3               20110601                   12.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      264000                1622.50                    360                     360                      7                      0                      0                   0.375                  7.375 SACRAMENTO             CA                                       95838 Single Family                          264000                20060701                     80 No MI                                                            3.25               20110601                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      239192                1345.46                    360                     359                  6.375                      0                      0                   0.375                   6.75 SAN JOSE               CA                                       95132 Condominium                            239192                20060601                     80 No MI                                                            3.75               20110501                  11.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      500000                3125.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CAMERON PARK           CA                                       95682 Single Family                          500000                20060601                     80 No MI                                                               3               20110501                   12.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   174270.57                1219.43                    360                     359                  7.125                      0                      0                   0.375                    7.5 FRAMINGHAM             MA                                        1702 Condominium                            174400                20060601                     80 No MI                                                            4.25               20110501                   12.5                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      317600                2018.08                    360                     359                   7.25                      0                      0                   0.375                  7.625 LOS ANGELES            CA                                       90710 Condominium                            317600                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      359200                1833.42                    360                     359                   5.75                      0                      0                   0.375                  6.125 DIAMOND BAR            CA                                       91765 PUD                                    359200                20060601                     80 No MI                                                             3.5               20110501                 11.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      332480                2112.63                    360                     359                   7.25                      0                      0                   0.375                  7.625 LOS ANGELES            CA                                       90047 Single Family                          332480                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      266400                1637.25                    360                     359                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22191 Single Family                          266400                20060601                     80 No MI                                                            4.25               20110501                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      240792                1555.12                    360                     359                  7.375                      0                      0                   0.375                   7.75 SAN JOSE               CA                                       95132 Condominium                            240792                20060601                     80 No MI                                                             3.5               20110501                  12.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      368000                2108.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 PARAMOUNT              CA                                       90723 Single Family                          368000                20060601                     80 No MI                                                               3               20110501                 11.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      400000                2375.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 SANTA ROSA             CA                                       95404 Single Family                          400000                20060601                     80 No MI                                                               3               20110501                 12.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      201600                1155.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 RENO                   NV                                       89506 PUD                                    201600                20060601                     80 No MI                                                               3               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      284000                1627.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 CERES                  CA                                       95307 Single Family                          284000                20060601                     80 No MI                                                             3.5               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   210335.42                1205.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 LINCOLN                DE                                       19960 Single Family                          210400                20060601                     80 No MI                                                            4.25               20110501                 11.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   290907.14                1883.57                    360                     359                  7.375                      0                      0                   0.375                   7.75 LANCASTER              CA                                       93535 Single Family                          291650                20060601                     80 No MI                                                            4.25               20110501                  12.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      412000                2703.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 WALNUT CREEK           CA                                       94597 Condominium                            412000                20060701                     80 No MI                                                             3.5               20110601                 13.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      328000                1947.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 MONTCLAIR              CA                                       91763 Single Family                          328000                20060701                     80 No MI                                                            3.75               20110601                 12.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                    89536.76                 641.91                    360                     359                  7.375                      0                      0                   0.375                   7.75 CROSBY                 TX                                       77532 PUD                                     89600                20060601                     80 No MI                                                             3.5               20090501                  13.75                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360501 ADN1
GII                      G03                                                      441600                2668.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 LA QUINTA              CA                                       92253 Single Family                          441600                20060601                     80 No MI                                                             3.5               20110501                  12.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      272000                1898.33                    360                     360                      8                      0                      0                   0.375                  8.375 BRIDGEPORT             CT                                        6608 Single Family                          272000                20060701                     80 No MI                                                            4.25               20110601                 13.375                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      180000                1068.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 WEST PALM BEACH        FL                                       33415 PUD                                    180000                20060601                     80 No MI                                                             3.5               20110501                 12.125                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      238400                1546.26                    360                     360                  6.375                      0                      0                   0.375                   6.75 GWYNN OAK              MD                                       21207 Single Family                          238400                20060701                     80 No MI                                                            4.25               20110601                  11.75                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      144800                 980.42                    360                     359                   7.75                      0                      0                   0.375                  8.125 AURORA                 IL                                       60504 PUD                                    144800                20060601                     80 No MI                                                             3.5               20110501                 13.125                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      168000                1067.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 SUNRISE                FL                                       33351 Condominium                            168000                20060601                     80 No MI                                                            5.25               20110501                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      280000                1720.83                    360                     359                      7                      0                      0                   0.375                  7.375 FEDERAL WAY            WA                                       98023 PUD                                    280000                20060601                     80 No MI                                                             3.5               20110501                 12.375                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      334400                1741.67                    360                     359                  5.875                      0                      0                   0.375                   6.25 LOS ANGELES            CA                                       91335 Condominium                            334400                20060601                     80 No MI                                                               3               20110501                  11.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                       96800                 554.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 MARYVILLE              TN                                       37801 Single Family                           96800                20060601                     80 No MI                                                               3               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      224800                1649.50                    360                     360                  7.625                      0                      0                   0.375                      8 HOLLYWOOD              FL                                       33024 Single Family                          224800                20060701                     80 No MI                                                            5.25               20110601                     13                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      252000                1286.25                    360                     360                   5.75                      0                      0                   0.375                  6.125 CITRUS HEIGHTS         CA                                       95621 Single Family                          252000                20060701                     80 No MI                                                            3.25               20110601                 11.125                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   287894.07                1815.93                    360                     359                   6.75                      0                      0                   0.375                  7.125 HERNDON                VA                                       20170 PUD                                    288000                20060601                     80 No MI                                                           3.375               20110501                 12.125                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GII                      G02                                                      235200                1274.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 METAMORA               IL                                       61548 Single Family                          235200                20060601                     80 No MI                                                            4.25               20110501                   11.5                      3                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   121509.76                 850.24                    360                     359                  7.125                      0                      0                   0.375                    7.5 TEGA CAY               SC                                       29708 Single Family                          121600                20060601                     80 No MI                                                            3.25               20110501                   12.5                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      117520                 791.75                    360                     360                   6.75                      0                      0                   0.375                  7.125 ORANGE                 MA                                        1364 Single Family                          117520                20060701                     80 No MI                                                               3               20110601                 12.125                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      336000                1890.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 LATHROP                CA                                       95330 PUD                                    336000                20060601                     80 No MI                                                             3.5               20110501                  11.75                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      104000                 736.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 SOUTHFIELD             MI                                       48034 Condominium                            104000                20060601                     80 No MI                                                             3.5               20110501                   13.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      442400                2396.33                    360                     360                  6.125                      0                      0                   0.375                    6.5 DES PLAINES            IL                                       60016 PUD                                    442400                20060701                     80 No MI                                                            4.25               20110601                   11.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      244000                1372.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 RIDGELAND              MS                                       39157 PUD                                    244000                20060701                     80 No MI                                                            3.75               20110601                  11.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      424000                2650.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 TEMECULA               CA                                       92592 PUD                                    424000                20060701                     80 No MI                                                               3               20110601                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      336000                1855.00                    360                     360                   6.25                      0                      0                   0.375                  6.625 LODI                   CA                                       95240 2-4 Family                             336000                20060701                     80 No MI                                                            4.25               20110601                 11.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      132000                 825.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 FORT PIERCE            FL                                       34950 Single Family                          132000                20060701                     80 No MI                                                            5.25               20110601                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      169600                1077.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 STEPHENS CITY          VA                                       22655 PUD                                    169600                20060601                     80 No MI                                                             3.5               20110501                 12.625                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      396000                2186.25                    360                     360                   6.25                      0                      0                   0.375                  6.625 TRABUCO CANYON         CA                                       92679 Condominium                            396000                20060701                     80 No MI                                                            3.25               20110601                 11.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      388000                2425.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 LOS ANGELES            CA                                       90001 2-4 Family                             388000                20060701                     80 No MI                                                               3               20110601                   12.5                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      359200                2542.40                    360                     360                   7.25                      0                      0                   0.375                  7.625 MENIFEE                CA                                       92584 Single Family                          359200                20060701                     80 No MI                                                             3.5               20110601                 12.625                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      456000                2470.00                    360                     360                  6.125                      0                      0                   0.375                    6.5 LOS ANGELES            CA                                       91306 Single Family                          456000                20060701                     80 No MI                                                            3.75               20110601                   11.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                   134322.67                1057.33                    360                     359                  8.375                      0                      0                   0.375                   8.75 FORT WORTH             TX                                       76123 PUD                                    134400                20060601                     80 No MI                                                            4.25               20090501                  14.75                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 ADN1
GI                       G03                                                      396000                2805.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 HOLLYWOOD              FL                                       33027 PUD                                    396000                20060601                     80 No MI                                                            5.25               20110501                   13.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      316000                1514.17                    360                     360                  5.375                      0                      0                   0.375                   5.75 JUPITER                FL                                       33477 Single Family                          316000                20060701                     80 No MI                                                            3.75               20110601                  10.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       71120                 459.32                    360                     360                  7.375                      0                      0                   0.375                   7.75 WINDER                 GA                                       30680 Single Family                           71120                20060701                     80 No MI                                                            3.75               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      292800                1830.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 TACOMA                 WA                                       98407 Condominium                            292800                20060701                     80 No MI                                                            3.75               20110601                   12.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      108000                 753.75                    360                     359                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60636 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  3.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       87992                 568.28                    360                     358                  7.375                      0                      0                   0.375                   7.75 Mesa                   AZ                                       85201 Condominium                             87992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      284000                1686.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 COLUMBIA               MD                                       21044 Townhouse                              284000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   168266.04                1152.88                    360                     356                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85022 PUD                                    169000                20060301                     65 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    56289.48                 433.34                    360                     358                  8.125                      0                      0                   0.375                    8.5 LYNCHBURG              VA                                       24502 Single Family                           56358                20060501                     95 Republic MIC                         1.00E+17                   2.375               20080401                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      187600                1192.04                    360                     357                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89123 PUD                                    187600                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      188930                1121.77                    360                     357                   6.75                      0                      0                   0.375                  7.125 MESA                   AZ                                       85212 PUD                                    188930                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      188000                1292.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 MAPLE GROVE            MN                                       55311 Condominium                            188000                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      335660                2097.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 Selbyville             DE                                       19975 PUD                                    335660                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      308000                1892.92                    360                     357                      7                      0                      0                   0.375                  7.375 Hagerstown             MD                                       21742 PUD                                    308000                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       83884                 609.06                    360                     358                    7.5                      0                      0                   0.375                  7.875 WESTLAND               MI                                       48186 Single Family                           84000                20060501                     80 No MI                                1.00E+17                   5.041               20110401                 13.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    89193.97                 573.72                    360                     356                   6.25                      0                      0                   0.375                  6.625 atlanta                GA                                       30311 Condominium                             89600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  4.666                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      320000                1966.67                    360                     360                      7                      0                      0                   0.375                  7.375 DENVER                 CO                                       80209 Single Family                          320000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      132000                 797.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 AURORA                 CO                                       80011 PUD                                    132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      281400                1582.88                    360                     358                  6.375                      0                      0                   0.375                   6.75 Albuquerque            NM                                       87108 PUD                                    281400                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   101872.35                 775.27                    360                     358                      8                      0                      0                   0.375                  8.375 HALETHORPE             MD                                       21227 Single Family                          102000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      523500                3271.88                    360                     355                  7.125                      0                      0                   0.375                    7.5 Vallejo                CA                                       94592 Single Family                          523500                20060201                     75 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                       80500                 553.44                    360                     355                  7.875                      0                      0                   0.375                   8.25 Detroit                MI                                       48228 Single Family                           80500                20060201                     70 No MI                                1.00E+17                    2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                      273600                1881.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Higley                 AZ                                       85236 PUD                                    273600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      206250                1460.94                    360                     359                  8.125                      0                      0                   0.375                    8.5 Lehigh Acres           FL                                       33971 Single Family                          206250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   139999.93                 845.83                    360                     352                  6.875                      0                      0                   0.375                   7.25 Davenport              FL                                       33896 Condominium                            140000                20051101                     70 No MI                                1.00E+17                    2.25               20121001                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20351001 AFL2
GII                      G02                                                      164000                 888.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 ELKTON                 MD                                       21921 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   175605.68                1230.62                    360                     357                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60619 2-4 Family                             176000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      159920                 966.18                    360                     360                  6.875                      0                      0                   0.375                   7.25 Tampa                  FL                                       33624 PUD                                    159920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      150000                 921.87                    360                     358                      7                      0                      0                   0.375                  7.375 OGDEN                  UT                                       84404 2-4 Family                             150000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      163920                1092.80                    360                     359                  7.625                      0                      0                   0.375                      8 FREDERICK              MD                                       21701 Condominium                            163920                20060601                     80 No MI                                                            2.25               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    251669.2                1871.09                    360                     358                   7.75                      0                      0                   0.375                  8.125 HONOLULU               HI                                       96819 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   440399.12                2844.24                    360                     358                  7.375                      0                      0                   0.375                   7.75 Frederick              MD                                       21704 Single Family                          440400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   619499.94                3742.81                    360                     356                  6.875                      0                      0                   0.375                   7.25 scottsdale             AZ                                       85262 PUD                                    619500                20060301                     70 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      265120                1739.85                    360                     357                    7.5                      0                      0                   0.375                  7.875 Alexandria             VA                                       22304 Condominium                            265120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   128799.17                 778.16                    360                     356                  6.875                      0                      0                   0.375                   7.25 raleigh                NC                                       27616 PUD                                    128800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      128800                 979.42                    360                     356                   8.75                      0                      0                   0.375                  9.125 Mansfield              TX                                       76063 2-4 Family                             128800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 14.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      146100                1019.66                    360                     358                      8                      0                      0                   0.375                  8.375 COLUMBUS               OH                                       43207 2-4 Family                             146100                20060501                     75 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      108200                 755.15                    360                     359                      8                      0                      0                   0.375                  8.375 AVON                   IN                                       46123 PUD                                    108200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      206500                1269.11                    360                     358                      7                      0                      0                   0.375                  7.375 Centreville            VA                                       20121 Condominium                            206500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      388000                2425.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ALEXANDRIA             VA                                       22312 Single Family                          388000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                       76176                 476.10                    360                     359                  7.125                      0                      0                   0.375                    7.5 Savannah               GA                                       31410 Condominium                             76176                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      359850                2061.64                    360                     358                    6.5                      0                      0                   0.375                  6.875 GILBERT                AZ                                       85297 PUD                                    359850                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      215725                1056.15                    360                     359                    5.5                      0                      0                   0.375                  5.875 Madera                 CA                                       93637 Single Family                          215725                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                      154000                1010.63                    360                     358                    7.5                      0                      0                   0.375                  7.875 LIZELLA                GA                                       31052 PUD                                    154000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      323093                1682.78                    360                     360                  5.875                      0                      0                   0.375                   6.25 Centennial             CO                                       80111 PUD                                    323093                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                       66300                 372.94                    360                     357                  6.375                      0                      0                   0.375                   6.75 Columbia               SC                                       29212 Single Family                           66300                20060401                     60 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      140000                 947.92                    360                     356                   7.75                      0                      0                   0.375                  8.125 Peoria                 AZ                                       85381 Condominium                            140000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      244800                1224.00                    360                     357                  5.625                      0                      0                   0.375                      6 LAS VEGAS              NV                                       89131 PUD                                    244800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     11                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1665000               10926.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 BUFFALO                MN                                       55313 Single Family                         1665000                20060501            69.37999725 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      264128                1513.23                    360                     356                    6.5                      0                      0                   0.375                  6.875 West Palm Beach        FL                                       33401 Condominium                            264128                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   122321.94                 919.56                    360                     359                  7.875                      0                      0                   0.375                   8.25 Baltimore              MD                                       21220 Single Family                          122400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                    99496.75                 648.60                    360                     356                  6.375                      0                      0                   0.375                   6.75 Clayton                WI                                       54004 Single Family                          100000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      198000                1299.38                    360                     357                    7.5                      0                      0                   0.375                  7.875 North Port             FL                                       34288 Single Family                          198000                20060401            74.72000122 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      233440                1337.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 West Jordan            UT                                       84084 Single Family                          233440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      158320                1038.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 STONE MOUNTAIN         GA                                       30087 Single Family                          158320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      937500                5761.72                    360                     356                      7                      0                      0                   0.375                  7.375 Wyoming                MN                                       55092 Single Family                          937500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                    2.25 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      114400                 691.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Williamson             GA                                       30292 Single Family                          114400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      330450                2065.31                    360                     358                  7.125                      0                      0                   0.375                    7.5 NORTHVILLE             MI                                       48167 Single Family                          330450                20060501            79.98999786 No MI                                                            2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      222400                1274.17                    360                     351                    6.5                      0                      0                   0.375                  6.875 Sarasota               FL                                       34231 Single Family                          222400                20051001                     80 No MI                                1.00E+17                    2.25               20100901                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 AFL2
GI                       G02                                                      392000                2613.33                    360                     359                  7.625                      0                      0                   0.375                      8 Elmont                 NY                                       11003 Single Family                          392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      133000                 720.42                    360                     359                  6.125                      0                      0                   0.375                    6.5 RANDALLSTOWN           MD                                       21133 Single Family                          133000                20060601            51.15000153 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   105607.61                 775.96                    360                     358                  7.625                      0                      0                   0.375                      8 College Park           GA                                       30349 Single Family                          105750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      403260                2478.37                    360                     356                      7                      0                      0                   0.375                  7.375 Gaithersburg           MD                                       20877 PUD                                    403260                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      176000                1100.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 MESA                   AZ                                       85202 Single Family                          176000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      113600                 674.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 COLORADO SPRINGS       CO                                       80910 PUD                                    113600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      359950                2512.15                    360                     358                      8                      0                      0                   0.375                  8.375 Antioch                CA                                       94531 PUD                                    359950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      139740                 844.26                    360                     358                  6.875                      0                      0                   0.375                   7.25 ELLENWOOD              GA                                       30294 PUD                                    139740                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      164000                 939.58                    360                     354                    6.5                      0                      0                   0.375                  6.875 graham                 WA                                       98338 Single Family                          164000                20060101            78.09999847 No MI                                1.00E+17                    2.25               20101201                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GI                       G02                                                       79200                 511.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 TUCSON                 AZ                                       85713 Single Family                           79200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   149792.88                1087.60                    360                     358                    7.5                      0                      0                   0.375                  7.875 Kenosha                WI                                       53143 Single Family                          150000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      623000                3958.65                    360                     358                   7.25                      0                      0                   0.375                  7.625 Scottsdale             AZ                                       85260 Single Family                          623000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       94500                 600.47                    360                     359                   7.25                      0                      0                   0.375                  7.625 AURORA                 CO                                       80012 Condominium                             94500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      452000                2872.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Seven Valleys          PA                                       17360 PUD                                    452000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      520000                3412.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 LOS ANGELES            CA                                       90006 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      277800                1562.63                    360                     358                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89122 PUD                                    277800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      291069                2031.42                    360                     359                      8                      0                      0                   0.375                  8.375 Tolleson               AZ                                       85353 PUD                                    291069                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      107529                 649.65                    360                     357                  6.875                      0                      0                   0.375                   7.25 LOUISVILLE             KY                                       40220 Single Family                          107600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      175480                 950.52                    360                     357                  6.125                      0                      0                   0.375                    6.5 Queen Creek            AZ                                       85243 Single Family                          175480                20060401                     80 No MI                                1.00E+17                   2.375               20080301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G03                                                   151111.56                1024.06                    360                     354                   6.75                      0                      0                   0.375                  7.125 HAMILTON               NJ                                        8610 Single Family                          152000                20060101            79.95999908 No MI                                1.00E+17                    2.25               20101201                 12.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 WALN
GI                       G02                                                       54400                 362.67                    360                     358                  7.625                      0                      0                   0.375                      8 Warren                 MI                                       48089 Single Family                           54400                20060501                     68 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       87500                 601.56                    360                     357                  7.875                      0                      0                   0.375                   8.25 Saint Louis            MO                                       63118 2-4 Family                              87500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   460775.96                2783.85                    360                     358                  6.875                      0                      0                   0.375                   7.25 CORONA                 CA                                       92880 Single Family                          460792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      269250                1430.39                    360                     358                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89148 PUD                                    269250                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      205496                1220.13                    360                     358                   6.75                      0                      0                   0.375                  7.125 NORTH LAS VEGAS        NV                                       89084 PUD                                    205496                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      127584                 770.82                    360                     358                  6.875                      0                      0                   0.375                   7.25 TUCSON                 AZ                                       85747 PUD                                    127584                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    83889.73                 623.70                    360                     358                   7.75                      0                      0                   0.375                  8.125 BALTIMORE              MD                                       21229 Townhouse                               84000                20060501            76.36000061 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      181117                1169.71                    360                     359                  7.375                      0                      0                   0.375                   7.75 FORT MYERS             FL                                       33913 Condominium                            181117                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      178400                1003.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 CAPE CORAL             FL                                       33909 2-4 Family                             178400                20060401            71.38999939 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      221250                1451.95                    360                     359                    7.5                      0                      0                   0.375                  7.875 North Las Vegas        NV                                       89032 Single Family                          221250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      258090                1747.48                    360                     359                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89122 PUD                                    258090                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      244000                1525.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 RENO                   NV                                       89512 Single Family                          244000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      436960                2594.45                    360                     359                   6.75                      0                      0                   0.375                  7.125 MOUNTAIN HOUSE         CA                                       95391 PUD                                    436960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      170000                1027.08                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89110 Single Family                          170000                20060601            59.65000153 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      133087                 928.84                    360                     355                      8                      0                      0                   0.375                  8.375 Mansfield              TX                                       76063 2-4 Family                             133087                20060201                     75 No MI                                1.00E+17                    2.25               20110101                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                      143500                 896.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 Milwaukee              WI                                       53218 2-4 Family                             143500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      136500                 853.13                    360                     360                  7.125                      0                      0                   0.375                    7.5 Tucson                 AZ                                       85706 PUD                                    136500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   151951.71                 965.53                    360                     358                   7.25                      0                      0                   0.375                  7.625 Westminister           CO                                       80020 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1680.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 SCOTTSDALE             AZ                                       85250 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      165600                1104.00                    360                     359                  7.625                      0                      0                   0.375                      8 COLORADO SPRINGS       CO                                       80906 Single Family                          165600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      148000                 955.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 Denver                 CO                                       80221 Single Family                          148000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      244000                1499.58                    360                     358                      7                      0                      0                   0.375                  7.375 Vail                   AZ                                       85641 PUD                                    244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      314250                2193.20                    360                     359                      8                      0                      0                   0.375                  8.375 Tacoma                 WA                                       98409 2-4 Family                             314250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      240000                1325.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89104 Single Family                          240000                20060501                     80 No MI                                1.00E+17                       5               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      170652                 888.81                    360                     357                  5.875                      0                      0                   0.375                   6.25 THORNTON               CO                                       80602 Single Family                          170652                20060401                     80 No MI                                1.00E+17                   2.375               20080301                  11.25                  4.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                      172600                1114.71                    360                     358                  7.375                      0                      0                   0.375                   7.75 Charlotte              NC                                       28216 PUD                                    172600                20060501            79.44999695 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      360000                2362.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Mammoth Lakes          CA                                       93546 Condominium                            360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      975000                5890.62                    360                     358                  6.875                      0                      0                   0.375                   7.25 SAN FRANCISCO          CA                                       94115 2-4 Family                             975000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      174400                1162.67                    360                     357                  7.625                      0                      0                   0.375                      8 PHOENIX                AZ                                       85019 Single Family                          174400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      551000                3673.33                    360                     360                  7.625                      0                      0                   0.375                      8 Alpharetta             GA                                       30004 PUD                                    551000                20060701                  69.75 No MI                                1.00E+17                    2.25               20110601                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      242222                1463.42                    360                     357                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89149 Single Family                          242222                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   103128.98                 748.27                    360                     359                    7.5                      0                      0                   0.375                  7.875 Imlayi City            MI                                       48444 Single Family                          103200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      204000                1338.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Lancaster              CA                                       93536 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   137037.58                 912.46                    360                     359                  6.625                      0                      0                   0.375                      7 AURORA                 IL                                       60504 Single Family                          137150                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      245470                1483.05                    360                     360                  6.875                      0                      0                   0.375                   7.25 TOLLESON               AZ                                       85353 PUD                                    245470                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      603200                3455.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 MONUMENT               CO                                       80132 PUD                                    603200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      367840                2299.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 LINCOLN                CA                                       95648 Single Family                          367840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      286071                1787.94                    360                     357                  7.125                      0                      0                   0.375                    7.5 DELANO                 MN                                       55328 Single Family                          286071                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      184800                1039.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 CORTLAND               IL                                       60112 Single Family                          184800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    98856.23                 700.72                    360                     358                   7.25                      0                      0                   0.375                  7.625 HUMBLE                 TX                                       77339 PUD                                     99000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      480000                3350.00                    360                     358                      8                      0                      0                   0.375                  8.375 PALMDALE               CA                                       93551 PUD                                    480000                20060501            76.80000305 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   180398.18                1165.07                    360                     357                  7.375                      0                      0                   0.375                   7.75 COLORADO SPRINGS       CO                                       80920 Single Family                          180400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   232314.07                1524.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 MERIDIAN               ID                                       83642 PUD                                    232410                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      210800                1361.42                    360                     359                  7.375                      0                      0                   0.375                   7.75 Henderson              NV                                       89014 Single Family                          210800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1525.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 DEALE                  MD                                       20751 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      183348                1145.93                    360                     358                  7.125                      0                      0                   0.375                    7.5 MARICOPA               AZ                                       85239 PUD                                    183348                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      239104                1369.87                    360                     357                    6.5                      0                      0                   0.375                  6.875 N LAS VEGAS            NV                                       89081 PUD                                    239104                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      204800                1109.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Surprise               AZ                                       85374 PUD                                    204800                20060501                     80 No MI                                                            2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      150000                 890.63                    360                     359                   6.75                      0                      0                   0.375                  7.125 SALT LAKE              UT                                       84106 Single Family                          150000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   201591.23                1154.95                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89130 Single Family                          201592                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      161248                 940.61                    360                     357                  6.625                      0                      0                   0.375                      7 BRIGHTON               CO                                       80601 Single Family                          161248                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   265668.18                2021.79                    360                     358                      8                      0                      0                   0.375                  8.375 Newark                 NJ                                        7106 2-4 Family                             266000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      200224                1251.40                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89147 Condominium                            200224                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      608000                4306.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Atlanta                GA                                       30312 Single Family                          608000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      111920                 664.53                    360                     359                   6.75                      0                      0                   0.375                  7.125 West Haven             CT                                        6516 Condominium                            111920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      416750                2257.40                    360                     356                  6.125                      0                      0                   0.375                    6.5 Artesia                CA                                       90701 Single Family                          417000                20060301            79.43000031 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      380000                2137.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Winnetka               CA                                       91306 Condominium                            380000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                    71890.08                 497.29                    360                     358                      7                      0                      0                   0.375                  7.375 KIMBALL                MN                                       55353 Single Family                           72000                20060501            25.89999962 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      332000                1971.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 Scottsdale             AZ                                       85260 Condominium                            332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      176000                1155.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Glendale               AZ                                       85303 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      191900                1139.41                    360                     357                   6.75                      0                      0                   0.375                  7.125 ROCKVILLE              MD                                       20853 Condominium                            191900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      119192                 769.78                    360                     359                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85013 Condominium                            119192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      236680                1405.29                    360                     359                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32820 PUD                                    236680                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      124000                 865.42                    360                     358                      8                      0                      0                   0.375                  8.375 Savannah               GA                                       31401 Condominium                            124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      227200                1467.34                    360                     359                  7.375                      0                      0                   0.375                   7.75 ROSEVILLE              CA                                       95747 Condominium                            227200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      212000                1302.92                    360                     358                      7                      0                      0                   0.375                  7.375 Winchester             VA                                       22602 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      113200                 707.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Denver                 CO                                       80219 Single Family                          113200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      304800                2063.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 Colorado Springs       CO                                       80909 PUD                                    304800                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1237.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Goodyear               AZ                                       85338 PUD                                    180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      195480                1181.02                    360                     359                  6.875                      0                      0                   0.375                   7.25 SAHUARITA              AZ                                       85629 Single Family                          195480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      521750                3315.29                    360                     358                   7.25                      0                      0                   0.375                  7.625 Fredericksburg         VA                                       22405 Single Family                          521750                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      318500                1924.27                    360                     360                  6.875                      0                      0                   0.375                   7.25 Fullerton              CA                                       92833 Condominium                            318500                20060701                     65 No MI                                                            2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      253924                1772.18                    360                     358                      8                      0                      0                   0.375                  8.375 Indio                  CA                                       92203 PUD                                    253924                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      131400                 903.38                    360                     359                  7.875                      0                      0                   0.375                   8.25 Salem                  OR                                       97303 2-4 Family                             131400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      406060                2580.17                    360                     358                   7.25                      0                      0                   0.375                  7.625 PHOENIX                AZ                                       85048 Single Family                          406060                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      601350                4196.92                    360                     358                      8                      0                      0                   0.375                  8.375 GLENN DALE             MD                                       20769 PUD                                    601350                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      103920                 681.98                    360                     359                    7.5                      0                      0                   0.375                  7.875 Douglasville           GA                                       30134 Single Family                          103920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      225968                1294.61                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89166 PUD                                    225968                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      199150                1389.90                    360                     359                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32806 2-4 Family                             199150                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      192500                1082.81                    360                     358                  6.375                      0                      0                   0.375                   6.75 Glendale               AZ                                       85308 PUD                                    192500                20060501            53.91999817 No MI                                1.00E+17                   2.375               20080401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G03                                                      239543                1472.19                    360                     357                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89149 PUD                                    239543                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   195729.33                1421.14                    360                     358                    7.5                      0                      0                   0.375                  7.875 EAST WEYMOUTH          MA                                        2189 Condominium                            196000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      194350                1052.73                    360                     358                  6.125                      0                      0                   0.375                    6.5 Chandler               AZ                                       85226 PUD                                    194350                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      177708                1147.70                    360                     359                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 Condominium                            177708                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   291299.14                1850.96                    360                     358                   7.25                      0                      0                   0.375                  7.625 Buckeye                AZ                                       85396 PUD                                    291300                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G01                                                      289392                1748.41                    360                     358                  6.875                      0                      0                   0.375                   7.25 GLENDALE               AZ                                       85310 Single Family                          289392                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      214400                1161.33                    360                     359                  6.125                      0                      0                   0.375                    6.5 Kitty Hawk             NC                                       27949 Single Family                          214400                20060601            57.16999817 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      153750                 960.94                    360                     359                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85014 Single Family                          153750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      468000                2681.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 Anaheim                CA                                       92801 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      188000                1135.84                    360                     359                  6.875                      0                      0                   0.375                   7.25 Savage                 MN                                       55378 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      234000                1340.62                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89166 Single Family                          234000                20060401            79.05999756 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      240000                1675.00                    360                     359                      8                      0                      0                   0.375                  8.375 Biscayne Park          FL                                       33161 2-4 Family                             240000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   131091.36                 985.47                    360                     359                  7.875                      0                      0                   0.375                   8.25 FRANKLIN               NH                                        3235 2-4 Family                             131175                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    51606.09                 393.34                    360                     358                      8                      0                      0                   0.375                  8.375 Tulsa                  OK                                       74115 Single Family                           51750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      292000                1672.92                    360                     357                    6.5                      0                      0                   0.375                  6.875 Ontario                CA                                       91764 Single Family                          292000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      212600                1173.73                    360                     359                   6.25                      0                      0                   0.375                  6.625 Culpeper               VA                                       22701 PUD                                    212600                20060601            79.62999725 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                    58315.19                 413.35                    360                     358                   7.25                      0                      0                   0.375                  7.625 New Bloomfield         MO                                       65063 2-4 Family                              58400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    82319.99                 540.22                    360                     354                    7.5                      0                      0                   0.375                  7.875 Cocoa                  FL                                       32922 Single Family                           82320                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      199920                1270.32                    360                     355                   7.25                      0                      0                   0.375                  7.625 Kissimmee              FL                                       34746 PUD                                    199920                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      209789                1464.15                    360                     359                      8                      0                      0                   0.375                  8.375 N LAS VEGAS            NV                                       89081 PUD                                    209789                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1191.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 ARDMORE                PA                                       19003 Single Family                          208000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      191200                1195.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89109 Single Family                          191200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      279600                1864.00                    360                     359                  7.625                      0                      0                   0.375                      8 PHOENIX                AZ                                       85048 PUD                                    279600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      216000                1327.50                    360                     358                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89145 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   339720.44                2262.03                    360                     359                  6.625                      0                      0                   0.375                      7 S Plainfield           NJ                                        7080 Single Family                          340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      480000                3100.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Los Angeles            CA                                       90022 2-4 Family                             480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   492928.85                2953.57                    360                     308                      5                      0                      0                   0.375                  5.375 OXFORD                 MI                                       48371 Single Family                          527450                20020301                     80 No MI                                                            2.75               20070201                 10.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                    285721.8                1896.07                    360                     306                      6                      0                      0                   0.375                  6.375 GAITHERSBURG           MD                                       20878 Single Family                          303920                20020101                     80 No MI                                                            2.75               20081201                 11.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20311201 CALA
GII                      G01                                                      207950                 996.43                    360                     357                  5.375                      0                      0                   0.375                   5.75 Murrieta               CA                                       92562 Condominium                            207950                20060401            74.26999664 No MI                                                            2.25               20090301                  11.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 AFL2
GI                       G01                                                    31288.66                2108.29                    360                     307                      7                      0                      0                   0.375                  7.375 PLYMOUTH               MN                                       55446 Single Family                          305250                20020201                     75 No MI                                                            2.75               20090101                 12.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320101 CALA
GI                       G01                                                   304416.85                2145.60                    360                     307                  6.625                      0                      0                   0.375                      7 MOUNTAIN SPR           NV                                       89124 Single Family                          322500                20020201                     75 No MI                                                            2.75               20090101                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320101 CALA
GII                      G03                                                      241600                1459.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Miramar                FL                                       33025 Single Family                          241600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                       62300                 395.86                    360                     357                   7.25                      0                      0                   0.375                  7.625 Toledo                 OH                                       43620 2-4 Family                              62300                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      152696                1065.69                    360                     359                      8                      0                      0                   0.375                  8.375 San Antonio            TX                                       78258 PUD                                    152696                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123000                 781.56                    360                     358                   7.25                      0                      0                   0.375                  7.625 CAPITOL HGTS           MD                                       20743 PUD                                    123000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      220000                1168.75                    360                     359                      6                      0                      0                   0.375                  6.375 MANASSAS               VA                                       20111 Single Family                          220000                20060601            59.45999908 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      201029                1298.31                    360                     358                  7.375                      0                      0                   0.375                   7.75 FLORENCE               AZ                                       85232 PUD                                    201029                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    66625.83                 507.35                    360                     358                      8                      0                      0                   0.375                  8.375 Tulsa                  OK                                       74133 Single Family                           66750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       86250                 592.97                    360                     359                  7.875                      0                      0                   0.375                   8.25 Lithonia               GA                                       30038 Single Family                           86250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      368000                2415.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 El Cajon               CA                                       92020 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      146250                1005.47                    360                     358                  7.875                      0                      0                   0.375                   8.25 Orlando                FL                                       32808 Single Family                          146250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      148800                 852.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89118 Condominium                            148800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      251150                1465.04                    360                     360                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89113 PUD                                    251150                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      244000                1677.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Idaho Springs          CO                                       80452 Single Family                          244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      144650                 979.40                    360                     359                   7.75                      0                      0                   0.375                  8.125 CLARKSBURG             MD                                       20871 PUD                                    144650                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      244000                1626.67                    360                     358                  7.625                      0                      0                   0.375                      8 BRENTWOOD              MD                                       20722 Single Family                          244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   649999.58                3859.37                    360                     358                   6.75                      0                      0                   0.375                  7.125 BRENTWOOD              CA                                       94513 Single Family                          650000                20060501            73.87000275 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1000000                6562.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 PANAMA CITY            FL                                       32408 Single Family                         1000000                20060501            71.43000031 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      192000                1260.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Forked River           NJ                                        8731 Single Family                          192000                20060501                     80 No MI                                                            2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      213150                1309.98                    360                     359                      7                      0                      0                   0.375                  7.375 Avondale               AZ                                       85323 PUD                                    213200                20060601                     80 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      256982                1793.52                    360                     358                      8                      0                      0                   0.375                  8.375 Buckeye                AZ                                       85326 Single Family                          256982                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      180000                1106.25                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85027 Single Family                          180000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      108720                 747.45                    360                     358                  7.875                      0                      0                   0.375                   8.25 HAMPTON                GA                                       30228 Single Family                          108720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   124090.99                 933.45                    360                     358                  7.875                      0                      0                   0.375                   8.25 SIMPSONVILLE           SC                                       29680 Single Family                          124250                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      209863                1136.76                    360                     358                  6.125                      0                      0                   0.375                    6.5 Sarasota               FL                                       34233 Condominium                            209863                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      338700                1869.91                    360                     358                   6.25                      0                      0                   0.375                  6.625 Truckee                CA                                       96161 PUD                                    338800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      177198                1144.40                    360                     358                  7.375                      0                      0                   0.375                   7.75 UNION CITY             GA                                       30291 PUD                                    177198                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   166749.99                1024.82                    360                     357                      7                      0                      0                   0.375                  7.375 MORROW                 OH                                       45152 Single Family                          166750                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      131840                 769.07                    360                     359                  6.625                      0                      0                   0.375                      7 Rockledge              FL                                       32955 Condominium                            131840                20060601                     80 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      228000                1496.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Tucson                 AZ                                       85711 2-4 Family                             228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   113458.29                 863.44                    360                     358                      8                      0                      0                   0.375                  8.375 BLUM                   TX                                       76627 Single Family                          113600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      151900                 981.02                    360                     359                  7.375                      0                      0                   0.375                   7.75 AURORA                 CO                                       80012 Single Family                          151900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      575236                3295.62                    360                     358                    6.5                      0                      0                   0.375                  6.875 FONTANA                CA                                       92337 Single Family                          575236                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   173590.25                 849.87                    360                     356                    5.5                      0                      0                   0.375                  5.875 Canton                 GA                                       30114 PUD                                    173592                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 10.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      439200                3065.25                    360                     358                      8                      0                      0                   0.375                  8.375 Chandler               AZ                                       85249 Single Family                          439200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      191200                1354.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 MIAMI                  FL                                       33177 Single Family                          191200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    60402.57                 443.81                    360                     358                  7.625                      0                      0                   0.375                      8 Lees Summit            MO                                       64063 PUD                                     60484                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      184000                1150.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Northglenn             CO                                       80233 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      156550                 962.13                    360                     357                      7                      0                      0                   0.375                  7.375 College Park           MD                                       20740 Single Family                          156550                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      224000                1283.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 SOUTHWICK              MA                                        1077 Single Family                          224000                20060601            74.66999817 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      194400                1093.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 SALT LAKE CITY         UT                                       84115 2-4 Family                             194400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      512000                3093.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 LATHROP                CA                                       95330 Single Family                          512000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      130400                 855.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 BALTIMORE              MD                                       21215 2-4 Family                             130400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   238231.74                1707.93                    360                     359                  7.375                      0                      0                   0.375                   7.75 Littleton              CO                                       80127 PUD                                    238400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    98267.52                 722.02                    360                     358                  7.625                      0                      0                   0.375                      8 HOUSTON                TX                                       77095 PUD                                     98400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   252642.86                1921.47                    360                     359                      8                      0                      0                   0.375                  8.375 Wyandanch              NY                                       11798 Single Family                          252800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      391992                2204.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 Single Family                          391992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      504800                3260.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Orlando                FL                                       32814 PUD                                    504800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      647200                4247.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Roswell                GA                                       30075 Single Family                          647200                20060601            79.94999695 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                    267399.6                1873.89                    360                     357                  7.125                      0                      0                   0.375                    7.5 Miami                  FL                                       33169 Single Family                          268000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      248700                1424.84                    360                     359                    6.5                      0                      0                   0.375                  6.875 Mesa                   AZ                                       85203 Single Family                          248700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                       72000                 502.50                    360                     359                      8                      0                      0                   0.375                  8.375 STONE MOUNTAIN         GA                                       30083 Single Family                           72000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      154960                 903.94                    360                     358                  6.625                      0                      0                   0.375                      7 Lake Stevens           WA                                       98258 PUD                                    154960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      416000                2556.67                    360                     358                      7                      0                      0                   0.375                  7.375 El Cajon               CA                                       92021 Single Family                          416000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      204000                1190.00                    360                     359                  6.625                      0                      0                   0.375                      7 Miami                  FL                                       33150 2-4 Family                             204000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      152000                 886.67                    360                     358                  6.625                      0                      0                   0.375                      7 Phoenix                AZ                                       85033 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    67424.85                 456.52                    360                     358                   7.75                      0                      0                   0.375                  8.125 Fort Worth             TX                                       76106 Single Family                           67425                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      280000                1633.33                    360                     357                  6.625                      0                      0                   0.375                      7 CHANTILLY              VA                                       20151 Condominium                            280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      160000                 933.33                    360                     359                  6.625                      0                      0                   0.375                      7 Spring Hill            TN                                       37174 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1706.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 DESERT HOT SPRINGS     CA                                       92240 Single Family                          260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      650000                4265.63                    360                     358                    7.5                      0                      0                   0.375                  7.875 CYPRESS                CA                                       90630 Single Family                          650000                20060501            77.37999725 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      260400                1681.75                    360                     354                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85013 Single Family                          260400                20060101            69.44000244 No MI                                1.00E+17                    2.25               20101201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G03                                                      424000                2605.83                    360                     358                      7                      0                      0                   0.375                  7.375 CORONA AREA            CA                                       92880 Single Family                          424000                20060501            79.90000153 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      112000                 676.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 DENVER                 CO                                       80031 Single Family                          112000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      272000                1785.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 SILVER SPRING          MD                                       20901 Condominium                            272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      505999                3004.37                    360                     357                   6.75                      0                      0                   0.375                  7.125 MOUNTAIN HOUSE         CA                                       95391 PUD                                    505999                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      528732                3690.11                    360                     360                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85085 PUD                                    528732                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   131418.03                 865.52                    360                     357                    6.5                      0                      0                   0.375                  6.875 NOVI                   MI                                       48377 Condominium                            131752                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      145124                 846.56                    360                     358                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89131 Condominium                            145124                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      180000                 843.75                    360                     351                   5.25                      0                      0                   0.375                  5.625 Newnan                 GA                                       30265 PUD                                    180000                20051001            78.26000214 No MI                                1.00E+17                    2.25               20100901                 10.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350901 AFL2
GII                      G03                                                    99445.41                 670.52                    360                     359                   6.75                      0                      0                   0.375                  7.125 Elgin                  SC                                       29045 Single Family                           99525                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   219999.99                1283.33                    360                     359                  6.625                      0                      0                   0.375                      7 North Las Vegas        NV                                       89086 PUD                                    220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    57996.49                 386.64                    360                     359                  7.625                      0                      0                   0.375                      8 BALTIMORE              MD                                       21226 Townhouse                               58000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      107200                 603.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 Seattle                WA                                       98133 Condominium                            107200                20060501                     80 No MI                                1.00E+17                    2.25               20130401                  11.75                  1.875                       2 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360401 AFL2
GI                       G01                                                      216000                1327.50                    360                     359                      7                      0                      0                   0.375                  7.375 LANCASTER              CA                                       93535 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      300613                1816.20                    360                     359                  6.875                      0                      0                   0.375                   7.25 N LAS VEGAS            NV                                       89081 PUD                                    300613                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1845.39                    360                     360                  8.125                      0                      0                   0.375                    8.5 Tulsa                  OK                                       74136 Single Family                          240000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      293800                1622.02                    360                     359                   6.25                      0                      0                   0.375                  6.625 Manassas Park          VA                                       20111 Condominium                            293800                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      265660                1494.34                    360                     359                  6.375                      0                      0                   0.375                   6.75 Washington             DC                                       20032 Townhouse                              265660                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   223791.93                1604.41                    360                     359                  7.375                      0                      0                   0.375                   7.75 Gresham                OR                                       97080 Single Family                          223950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      480000                2750.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 San Leandro            CA                                       94577 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      520000                2925.00                    360                     352                  6.375                      0                      0                   0.375                   6.75 HARDWICK               NJ                                        7825 Single Family                          520000                20051101                     80 No MI                  M10035300508310025                           5               20101001                  11.75                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351001 ALT1
GII                      G03                                                      235242                1347.74                    360                     359                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89081 PUD                                    235242                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      139992                 904.12                    360                     359                  7.375                      0                      0                   0.375                   7.75 Lake Mary              FL                                       32746 Condominium                            139992                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      230539                1344.81                    360                     359                  6.625                      0                      0                   0.375                      7 Highlands Ranch        CO                                       80129 Condominium                            230539                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      257800                1450.13                    360                     359                  6.375                      0                      0                   0.375                   6.75 S JORDAN               UT                                       84095 Single Family                          257800                20060601            76.95999908 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      399150                2619.42                    360                     358                    7.5                      0                      0                   0.375                  7.875 GAINESVILLE            VA                                       20155 PUD                                    399150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      230107                1486.11                    360                     358                  7.375                      0                      0                   0.375                   7.75 BOWIE                  MD                                       20721 Condominium                            230107                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      631290                4142.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 GLENN DALE             MD                                       20769 PUD                                    631290                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      480200                3301.38                    360                     360                  7.875                      0                      0                   0.375                   8.25 LOVETTSVILLE           VA                                       20180 Single Family                          480200                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   181015.13                1220.51                    360                     359                   6.75                      0                      0                   0.375                  7.125 Sedalia                CO                                       80135 Single Family                          181160                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      113600                 721.83                    360                     360                   7.25                      0                      0                   0.375                  7.625 NORCROSS               GA                                       30093 Single Family                          113600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                       98028                 612.68                    360                     358                  7.125                      0                      0                   0.375                    7.5 ROCKWALL               TX                                       75032 Single Family                           98028                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      137000                 756.35                    360                     359                   6.25                      0                      0                   0.375                  6.625 RIVERSIDE              CA                                       92509 Single Family                          137000                20060601            45.66999817 No MI                                1.00E+17                    2.25               20090501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G02                                                   100639.99                 639.48                    360                     359                   7.25                      0                      0                   0.375                  7.625 LILBURN                GA                                       30047 Single Family                          100640                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      113344                 743.82                    360                     358                    7.5                      0                      0                   0.375                  7.875 Canal Winchester       OH                                       43110 PUD                                    113344                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      255920                1652.82                    360                     359                  7.375                      0                      0                   0.375                   7.75 HELENA                 AL                                       35080 Single Family                          255920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      308000                1925.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Passaic                NJ                                        7055 2-4 Family                             308000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1162.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85027 Single Family                          180000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      146400                 869.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 TAMPA                  FL                                       33647 Townhouse                              146400                20060501            79.87000275 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      185200                1196.08                    360                     359                  7.375                      0                      0                   0.375                   7.75 Surprise               AZ                                       85379 PUD                                    185200                20060601            64.98000336 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      199814                1144.77                    360                     355                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32829 PUD                                    199920                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      262500                1585.94                    360                     358                  6.875                      0                      0                   0.375                   7.25 Bluffton               SC                                       29910 Single Family                          262500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      189840                1087.63                    360                     355                    6.5                      0                      0                   0.375                  6.875 North Port             FL                                       34286 Single Family                          189840                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      191992                1339.94                    360                     359                      8                      0                      0                   0.375                  8.375 QUEEN CREEK            AZ                                       85242 PUD                                    191992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      216000                1350.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Paterson               NJ                                        7514 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      252000                1470.00                    360                     359                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89121 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      102240                 670.95                    360                     359                    7.5                      0                      0                   0.375                  7.875 LITHONIA               GA                                       30058 PUD                                    102240                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      356000                2113.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Sylmar                 CA                                       91342 Single Family                          356000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      335000                1954.17                    360                     359                  6.625                      0                      0                   0.375                      7 Glendora               CA                                       91740 Single Family                          335000                20060601            61.47000122 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      110250                 746.48                    360                     358                   7.75                      0                      0                   0.375                  8.125 Plano                  TX                                       75023 Single Family                          110250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      572000                3694.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 MANALAPAN              NJ                                        7726 Single Family                          572000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      337500                2390.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89147 PUD                                    337500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      211284                1452.58                    360                     358                  7.875                      0                      0                   0.375                   8.25 Hugo                   MN                                       55038 PUD                                    211284                20060501                     70 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       85400                 498.17                    360                     359                  6.625                      0                      0                   0.375                      7 MCDONOUGH              GA                                       30253 PUD                                     85400                20060601            77.29000092 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      320000                2100.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Miami                  FL                                       33186 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      239200                1644.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 MALABAR                FL                                       32950 Single Family                          239200                20060601                     80 No MI                                1.00E+17                    2.25               20130501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                   359876.63                2335.87                    360                     359                      7                      0                      0                   0.375                  7.375 Elizabeth              NJ                                        7208 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 AFL2
GII                      G02                                                      232000                1329.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 HENDERSON              NV                                       89074 PUD                                    232000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      183200                1011.42                    360                     360                   6.25                      0                      0                   0.375                  6.625 Denver                 CO                                       80205 Condominium                            183200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                       95750                 568.52                    360                     359                   6.75                      0                      0                   0.375                  7.125 Woodinville            WA                                       98072 Condominium                             95750                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   558257.71                3673.55                    360                     358                    6.5                      0                      0                   0.375                  6.875 FAIRFIELD              CA                                       94534 Single Family                          559200                20060501                     80 No MI                                                            2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      204000                1445.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Vail                   AZ                                       85641 PUD                                    204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   118794.54                 821.11                    360                     359                      7                      0                      0                   0.375                  7.375 Byron                  IL                                       61010 Single Family                          118885                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      288000                1860.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Orlando                FL                                       32817 Single Family                          288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      359900                2511.80                    360                     359                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60624 2-4 Family                             359900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      150500                1034.69                    360                     359                  7.875                      0                      0                   0.375                   8.25 Queen Creek            AZ                                       85242 PUD                                    150500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    243823.4                1727.02                    360                     359                   7.25                      0                      0                   0.375                  7.625 Frederick              MD                                       21702 PUD                                    244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      267200                1697.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 BLADENSBURG            MD                                       20710 Single Family                          267200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      304000                2121.67                    360                     359                      8                      0                      0                   0.375                  8.375 Elizabeth              NJ                                        7206 2-4 Family                             304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      460000                2635.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Destin                 FL                                       32550 Single Family                          460000                20060501            38.33000183 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      101800                 604.44                    360                     360                   6.75                      0                      0                   0.375                  7.125 ATLANTA                GA                                       30305 Condominium                            101800                20060701            79.97000122 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   169488.15                1289.84                    360                     358                      8                      0                      0                   0.375                  8.375 LOCKPORT               IL                                       60441 Condominium                            169700                20060501            75.20999908 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      560000                3500.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Jupiter                FL                                       33458 PUD                                    560000                20060701            74.97000122 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      188000                1175.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Tampa                  FL                                       33604 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    94196.19                 700.32                    360                     358                   7.75                      0                      0                   0.375                  8.125 Atlanta                GA                                       30331 Condominium                             94320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    76813.53                 517.92                    360                     359                   6.75                      0                      0                   0.375                  7.125 ROUND ROCK             TX                                       78681 Single Family                           76875                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   261639.98                1826.03                    360                     358                      8                      0                      0                   0.375                  8.375 Wesley Chapel          FL                                       33544 PUD                                    261640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   107868.68                 830.43                    360                     358                  8.125                      0                      0                   0.375                    8.5 ROANOKE                VA                                       24012 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    79948.99                 601.01                    360                     359                  7.875                      0                      0                   0.375                   8.25 Fishers                IN                                       46038 Single Family                           80000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       71151                 516.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Stone Mountain         GA                                       30088 Single Family                           71200                20060601            79.63999939 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                     67953.2                 493.05                    360                     359                    7.5                      0                      0                   0.375                  7.875 EL PASO                TX                                       79924 Single Family                           68000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       91500                 638.59                    360                     358                      8                      0                      0                   0.375                  8.375 Ypsilanti              MI                                       48197 Single Family                           91500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   159878.25                1105.08                    360                     359                      7                      0                      0                   0.375                  7.375 SPRING                 TX                                       77379 PUD                                    160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   117453.31                 893.84                    360                     358                      8                      0                      0                   0.375                  8.375 LOGANVILLE             GA                                       30052 PUD                                    117600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      343900                2041.91                    360                     358                   6.75                      0                      0                   0.375                  7.125 MANAHAWKIN             NJ                                        8050 Single Family                          343900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      287356                1436.78                    360                     358                  5.625                      0                      0                   0.375                      6 Atlanta                GA                                       30325 Single Family                          287356                20060501                     80 No MI                                1.00E+17                   2.375               20080401                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                       90000                 628.13                    360                     358                      8                      0                      0                   0.375                  8.375 Hallandale             FL                                       33009 Condominium                             90000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      171150                1087.52                    360                     358                   7.25                      0                      0                   0.375                  7.625 PORTLAND               OR                                       97217 Single Family                          171150                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      192500                1142.97                    360                     358                   6.75                      0                      0                   0.375                  7.125 Riverside              CA                                       92501 Single Family                          192500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      308500                1767.45                    360                     359                    6.5                      0                      0                   0.375                  6.875 GILBERT                AZ                                       85296 Single Family                          308500                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      146720                 947.57                    360                     359                  7.375                      0                      0                   0.375                   7.75 San Antonio            TX                                       78254 Single Family                          146720                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      680000                4816.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Myrtle Beach           SC                                       29588 Single Family                          680000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                    77201.42                 426.22                    360                     359                   6.25                      0                      0                   0.375                  6.625 SHELBYVILLE            KY                                       40065 Single Family                           77630                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      164800                1030.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Charleston             SC                                       29403 Single Family                          164800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      226800                1299.38                    360                     359                    6.5                      0                      0                   0.375                  6.875 SEATTLE                WA                                       98108 Townhouse                              226800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      209447                1461.77                    360                     358                      8                      0                      0                   0.375                  8.375 Stuart                 FL                                       34997 PUD                                    209447                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      335106                1919.88                    360                     358                    6.5                      0                      0                   0.375                  6.875 Palm Beach Gardens     FL                                       33418 Condominium                            335106                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   208661.63                1130.25                    360                     357                  6.125                      0                      0                   0.375                    6.5 TAMARAC                FL                                       33321 PUD                                    208800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      135000                 787.50                    360                     359                  6.625                      0                      0                   0.375                      7 Albuquerque            NM                                       87114 PUD                                    135000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      192000                1160.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Hallandale             FL                                       33009 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      167000                 956.77                    360                     359                    6.5                      0                      0                   0.375                  6.875 TOLLESON               AZ                                       85353 Single Family                          167000                20060601            64.98000336 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      252000                1653.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Sacramento             CA                                       95827 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      302400                1795.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 WOODBRIDGE             VA                                       22191 Townhouse                              302400                20060601                     72 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      276000                1638.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Hidden Valley Lake     CA                                       95467 PUD                                    276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      212000                1236.67                    360                     359                  6.625                      0                      0                   0.375                      7 Auburn                 WA                                       98092 Single Family                          212000                20060601            79.69999695 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   269053.84                1818.54                    360                     356                   6.75                      0                      0                   0.375                  7.125 North Bay Village      FL                                       33141 Condominium                            269925                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                   359742.11                2435.75                    360                     355                   7.75                      0                      0                   0.375                  8.125 Cape Coral             FL                                       33904 Single Family                          370000                20060201                  63.25 No MI                                1.00E+17                    2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   115835.73                 831.04                    360                     358                  7.375                      0                      0                   0.375                   7.75 East Point             GA                                       30344 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      150400                 955.67                    360                     358                   7.25                      0                      0                   0.375                  7.625 Watervliet             MI                                       49098 Single Family                          150400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      170650                1102.11                    360                     359                  7.375                      0                      0                   0.375                   7.75 Suwanee                GA                                       30024 Single Family                          170650                20060601                     80 No MI                                1.00E+16                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   227430.28                1672.98                    360                     358                  7.625                      0                      0                   0.375                      8 Albemarle              NC                                       28001 Single Family                          228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      364000                2388.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Norwalk                CA                                       90650 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1015000                6766.67                    360                     360                  7.625                      0                      0                   0.375                      8 San Francisco          CA                                       94131 2-4 Family                            1015000                20060701            74.36000061 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      121600                 760.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 DENVER                 CO                                       80219 Single Family                          121600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      127592                 877.20                    360                     358                  7.875                      0                      0                   0.375                   8.25 Atlanta                GA                                       30349 PUD                                    127592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      252000                1627.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 FREDERICKSBURG         VA                                       22407 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      192000                1140.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 North Miami Beach      FL                                       33179 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      287200                1854.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 Frederick              MD                                       21701 Townhouse                              287200                20060601                     80 No MI                                1.00E+17                   5.289               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   111287.99                 660.77                    360                     358                   6.75                      0                      0                   0.375                  7.125 Port Saint Lucie       FL                                       34952 Single Family                          112500                20060501            39.20000076 No MI                                1.00E+17                    2.25               20110401                 12.125                  4.914                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   254830.81                1678.08                    360                     358                  7.125                      0                      0                   0.375                    7.5 Hacienda Heights       CA                                       91745 Single Family                          255000                20060501            48.11000061 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360401 AFL2
GI                       G02                                                       55600                 370.67                    360                     359                  7.625                      0                      0                   0.375                      8 Belen                  NM                                       87002 Single Family                           55600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      142392                 830.62                    360                     356                  6.625                      0                      0                   0.375                      7 Orlando                FL                                       32822 Condominium                            142392                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      400000                2250.00                    360                     354                  6.375                      0                      0                   0.375                   6.75 Denver                 CO                                       80237 PUD                                    400000                20060101                     64 No MI                                1.00E+17                    2.25               20101201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                       56250                 357.42                    360                     358                   7.25                      0                      0                   0.375                  7.625 Houston                TX                                       77084 PUD                                     56250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      148800                 976.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Aurora                 CO                                       80011 Single Family                          148800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   178373.16                1021.93                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lehigh Acres           FL                                       33972 Single Family                          178875                20060501                     75 No MI                                                            2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      508556                3284.42                    360                     359                  7.375                      0                      0                   0.375                   7.75 North Las Vegas        NV                                       89084 PUD                                    508556                20060601            79.91999817 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      200400                1294.25                    360                     358                  7.375                      0                      0                   0.375                   7.75 Pleasant Grove         AL                                       35127 Single Family                          200400                20060501                     80 No MI                                                            2.75               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      255000                1646.87                    360                     355                  7.375                      0                      0                   0.375                   7.75 Farmington             UT                                       84025 Single Family                          255000                20060201                     75 No MI                                1.00E+17                    2.25               20110101                  13.75                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                      279016                1540.40                    360                     358                   6.25                      0                      0                   0.375                  6.625 Suitland               MD                                       20746 Townhouse                              279016                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      189150                1162.48                    360                     360                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89149 PUD                                    189150                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      337500                2039.06                    360                     358                  6.875                      0                      0                   0.375                   7.25 Hilton Head Island     SC                                       29926 Condominium                            337500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      137600                 802.67                    360                     359                  6.625                      0                      0                   0.375                      7 MIDVALE                UT                                       84047 Single Family                          137600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      217500                1427.34                    360                     360                    7.5                      0                      0                   0.375                  7.875 Auburn                 WA                                       98001 Single Family                          217500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      291700                1823.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 Macungie               PA                                       18062 Single Family                          291700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   259486.44                1594.76                    360                     356                      7                      0                      0                   0.375                  7.375 ORLANDO                FL                                       32835 Condominium                            259488                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      476400                3126.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 MOUNTAIN HOUSE         CA                                       95391 PUD                                    476400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      267210                1697.90                    360                     358                   7.25                      0                      0                   0.375                  7.625 SARASOTA               FL                                       34232 PUD                                    267210                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      561317                3274.35                    360                     358                  6.625                      0                      0                   0.375                      7 Oxnard                 CA                                       93035 Single Family                          561317                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      120000                 700.00                    360                     358                  6.625                      0                      0                   0.375                      7 BROOKLYN PARK          MN                                       55445 Condominium                            120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      372000                2092.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Los Angeles            CA                                       90062 Single Family                          372000                20060501                     80 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      399200                2370.25                    360                     357                   6.75                      0                      0                   0.375                  7.125 WINCHESTER             VA                                       22601 PUD                                    399200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      352000                2383.33                    360                     358                   7.75                      0                      0                   0.375                  8.125 Henderson              NV                                       89052 Single Family                          352000                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                    63110.49                 452.78                    360                     358                  7.375                      0                      0                   0.375                   7.75 Saint Joseph           MO                                       64501 Single Family                           63200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      152000                 981.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 Littleton              CO                                       80124 Single Family                          152000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      148000                 986.67                    360                     359                  7.625                      0                      0                   0.375                      8 DENVER                 CO                                       80203 Condominium                            148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      357586                2085.92                    360                     359                  6.625                      0                      0                   0.375                      7 La Puente              CA                                       91744 Single Family                          357600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      283500                2055.57                    360                     360                    7.5                      0                      0                   0.375                  7.875 WEST PALM BEACH        FL                                       33417 2-4 Family                             283500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      206300                1267.89                    360                     360                      7                      0                      0                   0.375                  7.375 ADELANTO               CA                                       92301 Single Family                          206300                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      280000                1604.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Van Nuys               CA                                       91411 Condominium                            280000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      204400                1213.62                    360                     358                   6.75                      0                      0                   0.375                  7.125 N LAS VEGAS            NV                                       89031 PUD                                    204400                20060501                     80 No MI                                1.00E+17                    2.25               20130401                 13.125                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360401 AFL2
GI                       G03                                                      301600                1885.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 SANTA FE               NM                                       87507 Single Family                          301600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      936000                5947.50                    360                     356                   7.25                      0                      0                   0.375                  7.625 Fort Lauderdale        FL                                       33304 Condominium                            936000                20060301                     65 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      340000                2125.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 LOCUST GROVE           GA                                       30248 Single Family                          340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      395600                2760.96                    360                     359                      8                      0                      0                   0.375                  8.375 BIG LAKE               MN                                       55309 Single Family                          395600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      162400                1065.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Mesa                   AZ                                       85208 Single Family                          162400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   191154.44                1321.26                    360                     359                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85043 PUD                                    191300                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       54800                 376.75                    360                     359                  7.875                      0                      0                   0.375                   8.25 CENTER LINE            MI                                       48015 Single Family                           54800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      285000                2018.75                    360                     359                  8.125                      0                      0                   0.375                    8.5 Madera                 CA                                       93638 Single Family                          285000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      127712                 718.38                    360                     356                  6.375                      0                      0                   0.375                   6.75 ATLANTA                GA                                       30331 PUD                                    127712                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   247599.99                1418.54                    360                     356                    6.5                      0                      0                   0.375                  6.875 SARASOTA               FL                                       34232 PUD                                    247600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      112000                 735.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85032 Condominium                            112000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                       87720                 484.29                    360                     359                   6.25                      0                      0                   0.375                  6.625 Indianapolis           IN                                       46235 PUD                                     87720                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                    58035.26                 380.86                    360                     359                    7.5                      0                      0                   0.375                  7.875 Saint Augustine        FL                                       32084 Condominium                             58500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      256000                1866.67                    360                     358                  8.375                      0                      0                   0.375                   8.75 Cape Coral             FL                                       33914 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  14.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      241081                1506.76                    360                     359                  7.125                      0                      0                   0.375                    7.5 LAND O LAKES           FL                                       34638 PUD                                    241081                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      325089                1862.49                    360                     360                    6.5                      0                      0                   0.375                  6.875 Peoria                 AZ                                       85383 PUD                                    325089                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      172000                 985.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 Winchester             VA                                       22601 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      184000                1207.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Fort Worth             TX                                       76248 PUD                                    184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      227900                1376.90                    360                     359                  6.875                      0                      0                   0.375                   7.25 CURTIS BAY             MD                                       21226 Condominium                            227900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      216000                1350.00                    360                     355                  7.125                      0                      0                   0.375                    7.5 Plano                  TX                                       75023 Single Family                          216000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                      362400                2227.25                    360                     359                      7                      0                      0                   0.375                  7.375 CULPEPER               VA                                       22701 PUD                                    362400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      143500                1040.47                    360                     360                    7.5                      0                      0                   0.375                  7.875 Homestead              FL                                       33032 Condominium                            143500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      125250                 782.81                    360                     359                  7.125                      0                      0                   0.375                    7.5 COLUMBUS               OH                                       43202 Single Family                          125250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      144792                 935.11                    360                     359                  7.375                      0                      0                   0.375                   7.75 Lake Mary              FL                                       32746 Condominium                            144792                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      114750                 729.14                    360                     358                   7.25                      0                      0                   0.375                  7.625 Bradfordwoods          PA                                       15015 Single Family                          114750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      169400                1182.27                    360                     357                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89145 Single Family                          169400                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      320000                1833.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 Oakland                CA                                       94603 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   594590.53                4314.16                    360                     359                    7.5                      0                      0                   0.375                  7.875 Chicago                IL                                       60615 Single Family                          595000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      482400                3115.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 SANTA ANA              CA                                       92703 Single Family                          482400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      360000                2175.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Philadelphia           PA                                       19128 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      218993                1254.65                    360                     356                    6.5                      0                      0                   0.375                  6.875 Vero Beach             FL                                       32966 PUD                                    218993                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      107175                 669.84                    360                     358                  7.125                      0                      0                   0.375                    7.5 Coconut Creek          FL                                       33063 Condominium                            107175                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      223192                1208.96                    360                     358                  6.125                      0                      0                   0.375                    6.5 Jonestown              TX                                       78645 Condominium                            223192                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      900000                4968.75                    360                     358                   6.25                      0                      0                   0.375                  6.625 Glendale               CA                                       91206 2-4 Family                             900000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.625                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      120000                 825.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Bakersfield            CA                                       93305 2-4 Family                             120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      459000                2725.31                    360                     360                   6.75                      0                      0                   0.375                  7.125 ROYAL OAK              MI                                       48067 Single Family                          459000                20060701                   76.5 No MI                                                            2.25               20110601                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      262500                1421.88                    360                     358                   6.25                      0                      0                    0.25                    6.5 JAMAICA                NY                                       11434 Single Family                          262500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      287858                2038.99                    360                     359                  8.125                      0                      0                   0.375                    8.5 Fort Collins           CO                                       80528 PUD                                    287858                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                   171832.83                1045.09                    360                     359                  5.875                      0                      0                    0.25                  6.125 CRYSTAL                MN                                       55428 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      202288                1327.52                    360                     358                  7.095                   0.53                      0                    0.25                  7.875 GREEN VALLEY           AZ                                       85614 PUD                                    202288                20060501            87.08000183 Republic MIC                         1.00E+17                   2.875               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      193500                1148.91                    360                     358                   6.75                      0                      0                   0.375                  7.125 Osprey                 FL                                       34229 Single Family                          193500                20060501            39.49000168 No MI                                1.00E+17                   2.375               20080401                 12.125                  2.095                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      577300                3427.72                    360                     359                   6.75                      0                      0                   0.375                  7.125 FONTANA                CA                                       92336 Single Family                          577300                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      161200                1141.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 Clearwater             FL                                       33760 2-4 Family                             161200                20060601            74.98000336 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      182000                1042.71                    360                     359                    6.5                      0                      0                   0.375                  6.875 Sanford                FL                                       32771 Single Family                          182000                20060601            63.86000061 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      102400                 586.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 Mesa                   AZ                                       85202 Condominium                            102400                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      398000                2570.42                    360                     355                  7.375                      0                      0                   0.375                   7.75 Stockton               CA                                       95219 PUD                                    398000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GIII                     G02                                                      149200                 963.58                    360                     358                    7.5                      0                      0                    0.25                   7.75 GROVELAND              FL                                       34736 PUD                                    149200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      127920                 746.20                    360                     358                   6.75                      0                      0                    0.25                      7 SUN PRAIRIE            WI                                       53590 Single Family                          127920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    121599.8                 785.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Paonia                 CO                                       81428 Single Family                          121600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      180000                 975.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Buckeye                AZ                                       85326 PUD                                    180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      397500                2484.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 Rohnert Park           CA                                       94928 Single Family                          397500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      190400                1249.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 Manassas               VA                                       20110 Townhouse                              190400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      257600                1368.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89147 Single Family                          257600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    214999.5                1343.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 PEYTON                 CO                                       80831 Single Family                          215000                20060501            79.62999725 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   115909.51                 791.32                    360                     359                      7                      0                      0                    0.25                   7.25 TITUSVILLE             FL                                       32780 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                       84435                 466.15                    360                     359                   6.25                      0                      0                   0.375                  6.625 Indianapolis           IN                                       46235 PUD                                     84435                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      108000                 708.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 DALLAS                 TX                                       75209 Single Family                          108000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                   115907.24                 781.51                    360                     359                   6.75                      0                      0                   0.375                  7.125 Lancaster              TX                                       75134 PUD                                    116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       89529                 475.62                    360                     358                  6.125                      0                      0                    0.25                  6.375 SAN ANTONIO            TX                                       78245 PUD                                     89529                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      296256                1820.74                    360                     358                      7                      0                      0                   0.375                  7.375 ORLANDO                FL                                       32828 Single Family                          296256                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      188000                1057.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 RESTON                 VA                                       20190 Condominium                            188000                20060601            73.73000336 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      315920                1513.78                    360                     359                    5.5                      0                      0                    0.25                   5.75 ALEXANDRIA             VA                                       22304 Condominium                            315920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      180976                1093.40                    360                     358                  6.875                      0                      0                   0.375                   7.25 Rio Rancho             NM                                       87144 Single Family                          180976                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      136000                 750.83                    360                     358                  6.375                      0                      0                    0.25                  6.625 LEESVILLE              SC                                       29070 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      284800                2139.61                    360                     360                  7.875                      0                      0                   0.375                   8.25 Atlantic City          NJ                                        8401 2-4 Family                             284800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      152000                 839.17                    360                     359                  6.375                      0                      0                    0.25                  6.625 SEDRO WOOLLEY          WA                                       98284 Single Family                          152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      178500                1078.44                    360                     358                  6.875                      0                      0                   0.375                   7.25 ORLANDO                FL                                       32825 PUD                                    178500                20060501                     75 No MI                                1.00E+17                    2.75               20110401                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      403484                2395.69                    360                     359                   6.75                      0                      0                   0.375                  7.125 PEORIA                 AZ                                       85383 PUD                                    403484                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      348000                1957.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 SAN DIEGO              CA                                       92111 Condominium                            348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      144000                 960.00                    360                     358                  7.625                      0                      0                   0.375                      8 Marietta               GA                                       30060 PUD                                    144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      188000                 861.67                    360                     359                   5.25                      0                      0                    0.25                    5.5 ARLINGTON              VA                                       22204 Condominium                            188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      644187                3891.96                    360                     359                  6.875                      0                      0                   0.375                   7.25 SAN MARCOS             CA                                       92078 PUD                                    644187                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      164790                1132.93                    360                     359                      8                      0                      0                    0.25                   8.25 WINNABOW               NC                                       28479 PUD                                    164790                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      224000                1260.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 CHICAGO                IL                                       60638 Single Family                          224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      152000                 870.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 CHICAGO                IL                                       60629 Single Family                          152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      165600                 845.25                    360                     358                  5.875                      0                      0                    0.25                  6.125 SURPRISE               AZ                                       85388 PUD                                    165600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      116800                 754.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 LAKEWOOD               CO                                       80235 Condominium                            116800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      135120                 745.98                    360                     358                  6.375                      0                      0                    0.25                  6.625 SPARKS                 NV                                       89431 Condominium                            135120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      364000                2085.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 LA MESA                CA                                       91941 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      169400                1058.75                    360                     360                  7.125                      0                      0                   0.375                    7.5 Morongo  Valley Area   CA                                       92256 Single Family                          169400                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      254000                1322.92                    360                     359                      6                      0                      0                    0.25                   6.25 SAN DIEGO              CA                                       92122 Condominium                            254000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      960000                6200.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 DENVER                 CO                                       80222 Single Family                          960000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      407200                2841.92                    360                     358                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89129 PUD                                    407200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   107014.88                 695.30                    360                     358                    6.5                      0                      0                    0.25                   6.75 SENECA                 SC                                       29678 Condominium                            107200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      204100                1105.54                    360                     359                   6.25                      0                      0                    0.25                    6.5 HIGLEY                 AZ                                       85236 PUD                                    204100                20060601            79.73000336 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      176000                 916.67                    360                     359                      6                      0                      0                    0.25                   6.25 PARKER                 CO                                       80134 PUD                                    176000                20060601            49.15999985 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      250800                1280.13                    360                     359                  5.875                      0                      0                    0.25                  6.125 LANOKA HARBOR          NJ                                        8734 Single Family                          250800                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      239000                1294.58                    360                     359                   6.25                      0                      0                    0.25                    6.5 LITTLETON              CO                                       80127 PUD                                    239000                20060601            72.20999908 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      625600                4105.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 WOODBRIDGE             VA                                       22191 PUD                                    625600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                       94200                 490.62                    360                     358                  5.875                      0                      0                   0.375                   6.25 Jonesboro              GA                                       30238 PUD                                     94200                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G03                                                      151920                 933.68                    360                     360                      7                      0                      0                   0.375                  7.375 Macungie               PA                                       18062 Townhouse                              151920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      317400                1719.25                    360                     359                   6.25                      0                      0                    0.25                    6.5 DENVER                 CO                                       80220 Single Family                          317400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      303920                1519.60                    360                     359                   5.75                      0                      0                    0.25                      6 CHULA VISTA            CA                                       91913 Condominium                            303920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      161600                 875.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 WESTMINSTER            CO                                       80031 Single Family                          161600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      265600                1660.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Cape Coral             FL                                       33990 Single Family                          265600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      324000                1687.50                    360                     358                      6                      0                      0                    0.25                   6.25 HAYWARD                CA                                       94544 Condominium                            324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      350000                1968.75                    360                     359                    6.5                      0                      0                    0.25                   6.75 CLINTON                SC                                       29325 Single Family                          350000                20060601            23.32999992 No MI                                1.00E+17                    2.25               20110501                  11.75                  2.125                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   260385.43                1410.42                    360                     358                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89149 PUD                                    260386                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      400000                2166.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAN JOSE               CA                                       95112 Single Family                          400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                   174825.79                1049.21                    360                     359                   5.75                      0                      0                    0.25                      6 LOS ANGELES            CA                                       90013 Condominium                            175000                20060601            35.36000061 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      112771                 693.07                    360                     358                      7                      0                      0                   0.375                  7.375 Lakeland               FL                                       33810 Single Family                          112771                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      312000                1917.50                    360                     359                      7                      0                      0                   0.375                  7.375 NORTH PROVIDENCE       RI                                        2911 Single Family                          312000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      285600                1636.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90001 Single Family                          285600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      154000                 914.37                    360                     360                   6.75                      0                      0                   0.375                  7.125 Glendale               AZ                                       85301 Single Family                          154000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      288292                1891.92                    360                     358                    7.5                      0                      0                   0.375                  7.875 LAVEEN                 AZ                                       85339 PUD                                    288292                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.275                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   275924.99                1580.82                    360                     358                    6.5                      0                      0                   0.375                  6.875 GILBERT                AZ                                       85296 PUD                                    275925                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      371250                2436.33                    360                     358                    7.5                      0                      0                   0.375                  7.875 HUNTINGTON BEACH       CA                                       92649 Single Family                          371250                20060501                     75 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      165725                 914.94                    360                     358                   6.25                      0                      0                   0.375                  6.625 ADAMS CITY             CO                                       80022 Condominium                            165800                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      366100                2288.13                    360                     358                  7.125                      0                      0                   0.375                    7.5 Hanover                PA                                       17331 Single Family                          366100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      415200                2335.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 WHITTIER               CA                                       90604 Single Family                          415200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      203750                 998.75                    360                     358                  5.625                      0                      0                    0.25                  5.875 RENO                   NV                                       89512 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      248000                1317.50                    360                     358                  6.125                      0                      0                    0.25                  6.375 RAMONA                 CA                                       92065 Condominium                            248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                       76000                 435.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lithonia               GA                                       30038 Condominium                             76000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                     63059.8                 457.86                    360                     358                    7.5                      0                      0                   0.375                  7.875 Saint Petersburg       FL                                       33705 Single Family                           63147                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      886320                5539.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Carlsbad               CA                                       92009 Single Family                          886320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      261000                1440.94                    360                     359                  6.375                      0                      0                    0.25                  6.625 RENTON                 WA                                       98055 Single Family                          261000                20060601            61.84999847 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      216000                1305.00                    360                     359                      7                      0                      0                    0.25                   7.25 LOS ANGELES            CA                                       90020 Condominium                            216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      198400                1136.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 HILLSBORO              OR                                       97124 2-4 Family                             198400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                       98400                 563.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 LOGAN                  UT                                       84321 Single Family                           98400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     22813.1                 298.07                    360                      91                  4.285                      0                      0                   0.375                   4.66 THE COLONY             TX                                       75056 Single Family                           49350                19840201            93.11000061 No MI                                                            1.58               20070101                 12.875                  1.875                       0 First Lien                                    N                                            0 No_PP                                     360                     276 N                                    20140101 CALA
GIII                     G02                                                      260000                1435.42                    360                     359                  6.375                      0                      0                    0.25                  6.625 PASO ROBLES            CA                                       93446 PUD                                    260000                20060601            74.29000092 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.205                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      175400                1132.79                    360                     358                  7.375                      0                      0                   0.375                   7.75 Spanaway               WA                                       98387 Single Family                          175400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       92950                 580.94                    360                     358                  7.125                      0                      0                   0.375                    7.5 Dallas                 TX                                       75251 PUD                                     92950                20060501            69.98000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   239184.29                1345.42                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN BERNARDINO         CA                                       92405 Single Family                          239185                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   367990.57                2108.28                    360                     359                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85040 PUD                                    368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   292901.79                1891.66                    360                     358                   6.92                   0.58                      0                    0.25                   7.75 NOBLESVILLE            IN                                       46062 PUD                                    293000                20060501            94.51999664 YES                                  1.00E+17                   3.125               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                    83301.18                 810.02                    360                     141                  5.375                      0                      0                   0.375                   5.75 PLYMOUTH               MA                                        2360 Single Family                          141500                19880401            89.83000183 No MI                                                            1.12               20070301                  13.75                  2.295                       0 First Lien                                    N                                            0 No_PP                                     360                     228 N                                    20180301 CALA
GIII                     G02                                                   485648.25                3439.88                    360                     359                  7.375                      0                      0                    0.25                  7.625 HONOLULU               HI                                       96819 2-4 Family                             486000                20060601            53.11000061 No MI                                1.00E+17                    2.25               20110501                 12.625                  0.745                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      128000                 786.67                    360                     358                      7                      0                      0                   0.375                  7.375 PUEBLO                 CO                                       81005 Single Family                          128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   127872.58                 767.42                    360                     359                   5.75                      0                      0                    0.25                      6 WYOMING                MI                                       49418 Single Family                          128000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      188000                1175.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 WIND GAP               PA                                       18901 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      465000                3100.00                    360                     358                  7.625                      0                      0                   0.375                      8 Silver Spring          MD                                       20905 Single Family                          465000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      327950                2254.66                    360                     359                  7.875                      0                      0                   0.375                   8.25 CULPEPER               VA                                       22701 PUD                                    327950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      183680                1148.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Avondale               AZ                                       85323 PUD                                    183680                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      356000                2039.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 Los Angeles            CA                                       90042 Single Family                          356000                20060501                     80 No MI                                                            2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      149812                 764.67                    360                     359                   5.75                      0                      0                   0.375                  6.125 Fairburn               GA                                       30213 PUD                                    149812                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   307282.97                2202.97                    360                     359                    7.5                      0                      0                    0.25                   7.75 NEW BRUNSWICK          NJ                                        8901 2-4 Family                             307500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    63114.76                 463.74                    360                     358                  7.625                      0                      0                   0.375                      8 Houston                TX                                       77074 PUD                                     63200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      245000                1582.29                    360                     358                  7.375                      0                      0                   0.375                   7.75 Stockton               CA                                       95205 2-4 Family                             245000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      508000                2910.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 KOLOA                  HI                                       96756 Single Family                          508000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      294000                1623.13                    360                     359                  6.375                      0                      0                    0.25                  6.625 NORTHPORT              NY                                       11768 Single Family                          294000                20060601            57.65000153 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      304297                1648.28                    360                     359                  6.125                      0                      0                   0.375                    6.5 Visalia                CA                                       93292 Single Family                          304297                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   363559.04                2451.32                    360                     359                  6.875                      0                      0                    0.25                  7.125 WEST BABYLON           NY                                       11704 Single Family                          363850                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                 12.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   239605.39                1596.73                    360                     358                  6.625                      0                      0                   0.375                      7 Long Beach             CA                                       90804 Condominium                            240000                20060501                     80 No MI                                                            2.25               20110401                     13                      2                     1.5 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      171950                 985.13                    360                     358                    6.5                      0                      0                   0.375                  6.875 ISSAQUAH               WA                                       98027 Condominium                            171950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   199889.15                1061.91                    360                     358                  6.125                      0                      0                    0.25                  6.375 SOUTH HOLLAND          IL                                       60473 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      231000                1203.13                    360                     359                      6                      0                      0                    0.25                   6.25 SAN BERNARDINO         CA                                       92410 Single Family                          231000                20060601            65.06999969 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      184000                1226.67                    360                     359                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89108 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      736500                4449.69                    360                     359                      7                      0                      0                    0.25                   7.25 SAN JOSE               CA                                       95126 2-4 Family                             736500                20060601            68.12999725 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      179840                1124.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Monticello             MN                                       55362 Single Family                          179840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    62101.53                 576.92                    360                     128                  2.949                      0                      0                   0.375                  3.324 SAN DIEGO              CA                                       92124 Single Family                          116375                19870301            94.61000061 No MI                                                            1.25               20060801                  12.75                  1.875                       0 First Lien                                    N                                            0 No_PP                                     360                     234 N                                    20170201 CALA
GIII                     G02                                                      352000                2163.33                    360                     358                  7.125                      0                      0                    0.25                  7.375 HOWARD                 OH                                       43028 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  0.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      112000                 641.67                    360                     358                  6.625                      0                      0                    0.25                  6.875 CHICAGO                IL                                       60628 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      164500                1148.07                    360                     358                      8                      0                      0                   0.375                  8.375 Surprise               AZ                                       85374 PUD                                    164500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    47795.84                 711.74                    360                     100                  9.837                      0                      0                   0.375                 10.212 SAN LUIS OB            CA                                       93401 Single Family                           80500                19841101            88.94000244 No MI                                                               3               20061001                 17.212                  1.875                       0 First Lien                                    N                                            0 No_PP                                     360                     264 N                                    20141001 CALA
GIII                     G01                                                      101520                 486.45                    360                     359                    5.5                      0                      0                    0.25                   5.75 NORTH CHARLESTON       SC                                       29420 PUD                                    101520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                  2.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                    33199.66                 394.07                    360                     112                      6                      0                      0                   0.375                  6.375 ROCKY RIVER            OH                                       44116 Single Family                           59900                19851101            89.94000244 No MI                                                            2.75               20061001                     15                      2                       0 First Lien                                    N                                            0 No_PP                                     360                     252 N                                    20151001 CALA
GI                       G03                                                   231999.24                1450.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89129 PUD                                    232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      367500                2411.72                    360                     358                    7.5                      0                      0                   0.375                  7.875 Sacramento             CA                                       95843 Single Family                          367500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   118526.12                 691.40                    360                     358                   6.75                      0                      0                    0.25                      7 DES PLAINES            IL                                       60016 Condominium                            119440                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      238500                1565.16                    360                     358                  6.505                   1.12                      0                    0.25                  7.875 MINNEAPOLIS            MN                                       55405 2-4 Family                             238500                20060501                     90 Mortgage Guaranty In                 1.00E+17                     3.5               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      367500                1952.34                    360                     359                  6.125                      0                      0                    0.25                  6.375 RICHMOND               VA                                       23220 Single Family                          367500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.375                   2.13                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      207830                1125.75                    360                     359                   6.25                      0                      0                    0.25                    6.5 FAIRFAX                VA                                       22031 Condominium                            207830                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   119992.45                 779.61                    360                     358                    6.5                      0                      0                    0.25                   6.75 FISHERS                IN                                       46037 PUD                                    120200                20060501            79.94999695 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      580000                3322.92                    360                     358                    6.5                      0                      0                   0.375                  6.875 Glendale               CA                                       91205 2-4 Family                             580000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      177125                 977.88                    360                     358                   6.25                      0                      0                   0.375                  6.625 VIRGINIA BEACH         VA                                       23464 Single Family                          177125                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      141500                 810.68                    360                     358                  6.625                      0                      0                    0.25                  6.875 MENTOR                 OH                                       44060 Single Family                          141500                20060501            74.47000122 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      332000                1902.08                    360                     358                  6.625                      0                      0                    0.25                  6.875 FONTANA                CA                                       92337 Single Family                          332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      106960                 579.37                    360                     359                   6.25                      0                      0                    0.25                    6.5 GAINESVILLE            FL                                       32607 Condominium                            106960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      164950                 979.39                    360                     359                  6.875                      0                      0                    0.25                  7.125 DAVENPORT              FL                                       33897 PUD                                    164950                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      118000                 639.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 LOUISVILLE             KY                                       40272 Single Family                          118000                20060601                  73.75 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   135877.06                 859.61                    360                     359                   6.25                      0                      0                    0.25                    6.5 PORT SAINT LUCIE       FL                                       34983 Single Family                          136000                20060601            64.76000214 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      110000                 607.29                    360                     358                  6.375                      0                      0                    0.25                  6.625 GAINESVILLE            FL                                       32609 Single Family                          110000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      384000                2440.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 Tracy                  CA                                       95376 Single Family                          384000                20060501                     80 No MI                                1.10E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      312000                1820.00                    360                     358                  6.625                      0                      0                   0.375                      7 PHOENIX                AZ                                       85032 Single Family                          312000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                       91200                 513.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAKE CITY              GA                                       30260 Single Family                           91200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      111200                 706.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 Chicago                IL                                       60619 Single Family                          111200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     41717.6                 507.83                    360                     113                   6.75                      0                      0                   0.375                  7.125 EDINBURG               TX                                       78539 Single Family                           73850                19851201            59.08000183 No MI                                                               1               20061101                  16.75                  1.875                       0 First Lien                                    N                                            0 No_PP                                     360                     252 N                                    20151101 CALA
GI                       G03                                                      103200                 645.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 COLORADO SPRINGS       CO                                       80910 Single Family                          103200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  0.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   208811.06                1321.02                    360                     359                   6.25                      0                      0                    0.25                    6.5 TALLAHASSEE            FL                                       32303 PUD                                    209000                20060601            77.41000366 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      158000                 921.67                    360                     358                   6.75                      0                      0                    0.25                      7 TWENTYNINE PALMS       CA                                       92277 Single Family                          158000                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                    148787.2                 836.93                    360                     358                  6.375                      0                      0                   0.375                   6.75 Loveland               CO                                       80538 Single Family                          148800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   449193.08                3447.05                    360                     358                      8                      0                      0                   0.375                  8.375 Clearwater             FL                                       33764 Condominium                            453516                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      104000                 650.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 FORT MYERS             FL                                       33901 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      133200                 804.75                    360                     359                  6.875                      0                      0                   0.375                   7.25 Glendale               AZ                                       85318 Condominium                            133200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   105403.18                 978.85                    360                     154                  5.625                      0                      0                   0.375                      6 MARSHFIELD             MA                                        2041 2-4 Family                             170000                19890501            53.79000092 No MI                                                               1               20061001                 15.875                      2                       0 First Lien                                    N                                            0 No_PP                                     360                     210 N                                    20190401 CALA
GI                       G02                                                      158151                1070.81                    360                     356                   7.75                      0                      0                   0.375                  8.125 HAMPTON                GA                                       30228 PUD                                    158151                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  0.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      148940                1008.45                    360                     359                   7.75                      0                      0                   0.375                  8.125 HAMPTON                GA                                       30228 PUD                                    148940                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      102016                 690.73                    360                     356                   7.75                      0                      0                   0.375                  8.125 UNION CITY             GA                                       30291 PUD                                    102016                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                   279999.33                1808.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hughson                CA                                       95326 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      463840                2850.68                    360                     358                      7                      0                      0                   0.375                  7.375 Arlington              VA                                       22204 Single Family                          463840                20060501                     80 No MI                                                            2.25               20090401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 WALN
GIII                     G02                                                      107920                 640.78                    360                     358                  6.875                      0                      0                    0.25                  7.125 HIALEAH                FL                                       33016 Condominium                            107920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      160000                1100.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 Phoenix                AZ                                       85053 Single Family                          160000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      121420                 872.71                    360                     359                   8.25                      0                      0                   0.375                  8.625 Columbus               OH                                       43207 PUD                                    121420                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   151779.26                1075.85                    360                     358                   7.25                      0                      0                   0.375                  7.625 NORTH PORT             FL                                       34286 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                       50400                 309.75                    360                     358                  6.635                   0.49                      0                    0.25                  7.375 HUNTINGTON             WV                                       25701 Single Family                           50400                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      240113                1675.79                    360                     359                      8                      0                      0                   0.375                  8.375 Tolleson               AZ                                       85353 PUD                                    240113                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.135                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      316000                1942.08                    360                     360                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89120 Single Family                          316000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      640000                3733.33                    360                     359                  6.625                      0                      0                   0.375                      7 INGLEWOOD              CA                                       90303 2-4 Family                             640000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      115141                 803.59                    360                     358                      8                      0                      0                   0.375                  8.375 Mesa                   AZ                                       85202 Townhouse                              116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      513250                3475.13                    360                     358                   7.75                      0                      0                   0.375                  8.125 SEVERNA PARK           MD                                       21146 Single Family                          513250                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      359200                2469.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 CHICAGO                IL                                       60613 Condominium                            359200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      152000                 918.33                    360                     359                      7                      0                      0                    0.25                   7.25 VISALIA                CA                                       93292 Single Family                          152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   160278.36                1163.74                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Worth             TX                                       76131 PUD                                    160500                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      216000                1282.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 PALMDALE               CA                                       93550 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      208000                1256.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Santa Clarita          CA                                       91351 Condominium                            208000                20060501            77.04000092 No MI                                                            2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      380000                2018.75                    360                     358                  6.125                      0                      0                    0.25                  6.375 RANCHO CUCAMONGA       CA                                       91730 Single Family                          380000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      503400                3408.44                    360                     358                   7.75                      0                      0                   0.375                  8.125 SEVERNA PARK           MD                                       21146 Single Family                          503400                20060501            79.90000153 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      585000                3290.63                    360                     359                  6.375                      0                      0                   0.375                   6.75 San Marcos             CA                                       92078 PUD                                    585000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      331200                1656.00                    360                     359                  5.625                      0                      0                   0.375                      6 Galt                   CA                                       95632 Single Family                          331200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      102320                 639.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 PROSPECT HEIGHTS       IL                                       60070 Condominium                            102320                20060701                     80 No MI                                                            3.25               20110601                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      139200                 928.92                    360                     360                   7.25                      0                      0                   0.375                  7.625 MELBOURNE              FL                                       32935 Single Family                          139200                20060701                     80 No MI                                                           5.375               20110601                 13.625                  2.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G03                                                      264000                1595.00                    360                     360                  6.875                      0                      0                   0.375                   7.25 HACKENSACK             NJ                                        7601 Single Family                          264000                20060701                     80 No MI                                                               3               20110601                  12.25                      5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      180000                1125.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 NORTH MIAMI BEACH      FL                                       33160 Condominium                            180000                20060801                     80 No MI                                                             3.5               20110701                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      124000                 867.03                    360                     360                  7.125                      0                      0                   0.375                    7.5 JOLIET                 IL                                       60435 Single Family                          124000                20060701                     80 No MI                                                               3               20110601                   12.5                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      144000                1001.25                    360                     360                  7.625                      0                      0                   0.375                      8 WEST PALM BEACH        FL                                       33422 Condominium                            144000                20060701                     80 No MI                                                           3.875               20110601                     13                  2.625                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G02                                                      276250                1496.35                    360                     359                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89178 PUD                                    276250                20060601            79.98999786 No MI                                                               3               20110501                   11.5                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      435960                2361.45                    360                     359                  6.125                      0                      0                   0.375                    6.5 ELMONT                 NY                                       11003 2-4 Family                             435960                20060601                     80 No MI                                                            3.25               20110501                   11.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      232800                1188.25                    360                     358                   5.75                      0                      0                   0.375                  6.125 OWINGS MILLS           MD                                       21117 PUD                                    232800                20060501                     80 No MI                                                            3.25               20110401                 11.125                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      406400                2497.67                    360                     358                      7                      0                      0                   0.375                  7.375 NORWALK                CA                                       90650 Single Family                          406400                20060501                     80 No MI                                                            3.75               20110401                 12.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      159920                1049.48                    360                     359                    7.5                      0                      0                   0.375                  7.875 SOUTH HOLLAND          IL                                       60473 Single Family                          159920                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      244000                1347.08                    360                     360                   6.25                      0                      0                   0.375                  6.625 LAWRENCE               MA                                        1841 Single Family                          244000                20060701                     80 No MI                                                            3.75               20110601                 11.625                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      302400                1449.00                    360                     358                  5.375                      0                      0                   0.375                   5.75 ASHBURN                VA                                       20147 Condominium                            302400                20060501                     80 No MI                                                            3.75               20110401                  10.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      268000                1647.08                    360                     360                      7                      0                      0                   0.375                  7.375 LAKE ARROWHEAD         CA                                       92352 Single Family                          268000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      224000                1400.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 MIAMI                  FL                                       33177 Single Family                          224000                20060501                     80 No MI                                                             3.5               20110401                   12.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                       86400                 576.57                    360                     360                   7.25                      0                      0                   0.375                  7.625 ASHEVILLE              NC                                       28805 Single Family                           86400                20060701                     80 No MI                                                           3.125               20090601                 13.625                  3.125                       2 First Lien                                    N                                            0 No_PP                                     480                      36 N                                    20360601 ADN1
GII                      G01                                                       54400                 374.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 MAPLE HEIGHTS          OH                                       44137 Single Family                           54400                20060701                     80 No MI                                                            2.75               20090601                  14.25                   2.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360601 ADN1
GI                       G03                                                      315960                2106.40                    360                     359                  7.625                      0                      0                   0.375                      8 RICHMOND               CA                                       94805 Single Family                          315960                20060601                     80 No MI                                                            5.25               20110501                     13                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      420000                3118.49                    360                     360                   7.75                      0                      0                   0.375                  8.125 BALDWIN                NY                                       11510 2-4 Family                             420000                20060701                     80 No MI                                                            3.75               20110601                 13.125                  4.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      184000                1193.42                    360                     360                  6.375                      0                      0                   0.375                   6.75 PHOENIX                AZ                                       85015 Single Family                          184000                20060801                     80 No MI                                                               3               20110701                  11.75                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G02                                                      154320                 900.20                    360                     360                  6.625                      0                      0                   0.375                      7 DULUTH                 GA                                       30096 PUD                                    154320                20060701                     80 No MI                                                            3.75               20110601                     12                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                   259850.41                2045.42                    360                     359                  8.375                      0                      0                   0.375                   8.75 MORRISTOWN             NJ                                        7960 Condominium                            260000                20060601            76.47000122 No MI                                                            2.75               20110501                  13.75                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                       71120                 466.73                    360                     360                    7.5                      0                      0                   0.375                  7.875 PHILADELPHIA           PA                                       19124 Townhouse                               71120                20060801                     80 No MI                                                            3.75               20110701                 12.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                      262100                1556.22                    360                     360                   6.75                      0                      0                   0.375                  7.125 PERRIS                 CA                                       92571 Condominium                            262100                20060701                     80 No MI                                                            3.75               20110601                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      279920                1603.71                    360                     360                    6.5                      0                      0                   0.375                  6.875 MORENO VALLEY          CA                                       92557 Single Family                          279920                20060701                     80 No MI                                                               3               20110601                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                       91499                 703.55                    360                     360                  8.125                      0                      0                   0.375                    8.5 PHILADELPHIA           PA                                       19145 Townhouse                               91499                20060701                     80 No MI                                                            3.75               20110601                   13.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      151468                 994.01                    360                     360                    7.5                      0                      0                   0.375                  7.875 GARNER                 NC                                       27529 PUD                                    151468                20060701                     80 No MI                                                            4.25               20110601                 12.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      167400                1168.31                    360                     358                      8                      0                      0                   0.375                  8.375 BUCKEYE                AZ                                       85326 Single Family                          167400                20060501            79.98999786 No MI                                                            2.75               20110401                 13.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      332000                1902.08                    360                     360                    6.5                      0                      0                   0.375                  6.875 MANASSAS               VA                                       20110 Single Family                          332000                20060701                     80 No MI                                                               3               20110601                 11.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      336800                2420.75                    360                     358                   8.25                      0                      0                   0.375                  8.625 MATTAPAN               MA                                        2126 2-4 Family                             336800                20060501                     80 No MI                                                            2.75               20110401                 13.625                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      296000                2035.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 CLINTON                MD                                       20735 Single Family                          296000                20060701                     80 No MI                                                            3.25               20110601                  13.25                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      262400                1476.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 CHICAGO                IL                                       60630 Single Family                          262400                20060601                     80 No MI                                                            3.25               20110501                  11.75                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      309600                1935.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CORAM                  NY                                       11727 Single Family                          309600                20060601                     80 No MI                                                            3.75               20110501                   12.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                       81600                 529.26                    360                     360                  6.375                      0                      0                   0.375                   6.75 ATLANTA                GA                                       30318 Single Family                           81600                20060801                     80 No MI                                                            4.25               20110701                  11.75                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                   149885.86                1036.01                    360                     359                      7                      0                      0                   0.375                  7.375 DES MOINES             IA                                       50312 Single Family                          150000                20060601                     80 No MI                                                            3.75               20110501                 12.375                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      190500                1111.25                    360                     358                  6.625                      0                      0                   0.375                      7 LAVEEN                 AZ                                       85339 PUD                                    190500                20060501                     80 No MI                                                             3.5               20110401                     12                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      280000                1604.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 LOS ANGELES            CA                                       91343 Condominium                            280000                20060801                     80 No MI                                                            3.25               20110701                 12.875                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360701 ADN1
GI                       G03                                                      225600                1675.07                    360                     360                   7.75                      0                      0                   0.375                  8.125 FARMINGTON HILLS       MI                                       48336 Single Family                          225600                20060701                     80 No MI                                                            3.25               20110601                 13.125                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   203938.75                1338.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89121 Single Family                          204000                20060501                     80 No MI                                                            2.75               20110401                 12.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      416000                3076.67                    360                     360                    8.5                      0                      0                   0.375                  8.875 CHICAGO                IL                                       60634 Single Family                          416000                20060701                     80 No MI                                                            4.25               20110601                 13.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      380000                2606.60                    360                     360                    7.5                      0                      0                   0.375                  7.875 VALLEJO                CA                                       94591 Single Family                          380000                20060701                     80 No MI                                                           3.125               20110601                 12.875                  3.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GII                      G02                                                      344000                1935.00                    360                     360                  6.375                      0                      0                   0.375                   6.75 LOS ANGELES            CA                                       90011 Single Family                          344000                20060801                     80 No MI                                                            3.25               20110701                  11.75                   2.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                      320000                1933.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 SANTA MARIA            CA                                       93458 Single Family                          320000                20060601                     80 No MI                                                            4.25               20110501                  12.25                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      248000                1808.33                    360                     360                  8.375                      0                      0                   0.375                   8.75 HESPERIA               CA                                       92345 Single Family                          248000                20060701                     80 No MI                                                            4.25               20110601                  13.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      288000                1500.00                    360                     358                  5.875                      0                      0                   0.375                   6.25 FORT MILL              SC                                       29715 PUD                                    288000                20060501                     80 No MI                                                               3               20110401                  11.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G01                                                      468000                2437.50                    360                     360                  5.875                      0                      0                   0.375                   6.25 ROWLAND HEIGHTS        CA                                       91748 Single Family                          468000                20060701                     80 No MI                                                               3               20090601                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360601 ADN1
GI                       G03                                                      343920                2113.68                    360                     360                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22193 Single Family                          343920                20060701                     80 No MI                                                               3               20110601                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      276000                2097.80                    360                     360                      8                      0                      0                   0.375                  8.375 MARGATE                FL                                       33063 PUD                                    276000                20060701                     80 No MI                                                             3.5               20110601                 13.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                      215200                1434.67                    360                     360                  7.625                      0                      0                   0.375                      8 POMPANO BEACH          FL                                       33066 PUD                                    215200                20060701                     80 No MI                                                            4.25               20090601                     14                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360601 ADN1
GII                      G03                                                      374400                1911.00                    360                     359                   5.75                      0                      0                   0.375                  6.125 SEATTLE                WA                                       98155 Single Family                          374400                20060601                     80 No MI                                                               3               20110501                 11.125                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      279752                1748.45                    360                     358                  7.125                      0                      0                   0.375                    7.5 HENDERSON              NV                                       89141 PUD                                    279752                20060501                     80 No MI                                                            4.25               20110401                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      244000                1474.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 FALLS CHURCH           VA                                       22044 Condominium                            244000                20060601                     80 No MI                                                            3.25               20110501                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   360790.55                2109.33                    360                     359                  6.625                      0                      0                   0.375                      7 EL MONTE               CA                                       91732 PUD                                    361600                20060601                     80 No MI                                                             3.5               20110501                     12                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      383920                2319.52                    360                     360                  6.875                      0                      0                   0.375                   7.25 SILVER SPRING          MD                                       20904 Single Family                          383920                20060701                     80 No MI                                                            3.75               20110601                  12.25                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      282050                1615.91                    360                     358                    6.5                      0                      0                   0.375                  6.875 COACHELLA              CA                                       92236 Single Family                          282050                20060501            79.98999786 No MI                                                            3.75               20110401                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      272000                1983.33                    360                     360                  8.375                      0                      0                   0.375                   8.75 SCHILLER PARK          IL                                       60176 Single Family                          272000                20060701                     80 No MI                                                            5.25               20110601                  13.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      365600                2094.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 LOS ANGELES            CA                                       91345 Single Family                          365600                20060601                     80 No MI                                                            3.75               20110501                 11.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      342400                2104.33                    360                     360                      7                      0                      0                   0.375                  7.375 LA PALMA               CA                                       90623 PUD                                    342400                20060801                     80 No MI                                                             3.5               20110701                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                    60717.72                 367.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 CENTENNIAL             CO                                       80122 Condominium                             60800                20060501                     80 No MI                                                             3.5               20110401                  12.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G01                                                      283000                1562.40                    360                     360                   6.25                      0                      0                   0.375                  6.625 LA JOLLA               CA                                       92037 Condominium                            283000                20060701            79.98999786 No MI                                                               3               20090601                 12.625                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360601 ADN1
GII                      G02                                                      384000                2200.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 BRONX                  NY                                       10453 2-4 Family                             384000                20060601                     80 No MI                                                            3.25               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      144000                 840.00                    360                     360                  6.625                      0                      0                   0.375                      7 TALLAHASSEE            FL                                       32303 Single Family                          144000                20060701                     80 No MI                                                            3.25               20110601                     12                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      566000                3950.21                    360                     359                      8                      0                      0                   0.375                  8.375 MARINA DEL REY         CA                                       90292 Condominium                            566000                20060601                     80 No MI                                                            2.75               20110501                 13.375                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      152000                1011.26                    360                     360                  6.625                      0                      0                   0.375                      7 MEMPHIS                TN                                       38016 Single Family                          152000                20060701                     80 No MI                                                            5.25               20110601                     12                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      213200                1265.88                    360                     359                   6.75                      0                      0                   0.375                  7.125 GROVELAND              FL                                       34736 PUD                                    213200                20060601                     80 No MI                                                             3.5               20110501                 12.125                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      105680                 715.54                    360                     360                   7.75                      0                      0                   0.375                  8.125 UNION CITY             GA                                       30316 Single Family                          105680                20060701                     80 No MI                                                            3.75               20110601                 13.125                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      308700                1832.91                    360                     360                   6.75                      0                      0                   0.375                  7.125 SAN JACINTO            CA                                       92582 Single Family                          308700                20060801            79.98000336 No MI                                                               3               20110701                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360701 ADN1
GI                       G03                                                      364000                2514.06                    360                     360                      7                      0                      0                   0.375                  7.375 JERSEY CITY            NJ                                        7306 2-4 Family                             364000                20060801                     80 No MI                                                               3               20110701                 12.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360701 ADN1
GII                      G03                                                      264000                1567.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 FRAMINGHAM             MA                                        1701 Single Family                          264000                20060701                     80 No MI                                                               3               20110601                 12.125                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      280000                1516.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 BOWIE                  MD                                       20721 Condominium                            280000                20060501                     80 No MI                                                            3.75               20110401                   11.5                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G01                                                   231005.76                1518.82                    360                     359                    6.5                      0                      0                   0.375                  6.875 COLLEGE POINT          NY                                       11356 Condominium                            231200                20060601                     80 No MI                                                            3.75               20090501                 12.875                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360501 ADN1
GII                      G03                                                      180000                 937.50                    360                     359                  5.875                      0                      0                   0.375                   6.25 WOODBRIDGE             VA                                       22192 Condominium                            180000                20060601                     80 No MI                                                            4.25               20110501                  11.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      277116                1703.11                    360                     358                      7                      0                      0                   0.375                  7.375 SAN JACINTO            CA                                       92582 PUD                                    277116                20060501                     80 No MI                                                             3.5               20110401                 12.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      286000                1519.38                    360                     359                      6                      0                      0                   0.375                  6.375 LEVITOWN               NY                                       11756 Single Family                          286000                20060601                     80 No MI                                                               3               20110501                 11.375                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      336720                2174.65                    360                     358                  7.375                      0                      0                   0.375                   7.75 ALISO VIEJO            CA                                       92656 Condominium                            336720                20060501                     80 No MI                                                            3.75               20110401                  12.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      392000                2327.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 LOS ANGELES            CA                                       90001 2-4 Family                             392000                20060501                     80 No MI                                                               3               20110401                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      313760                1764.90                    360                     359                  6.375                      0                      0                   0.375                   6.75 PORT JEFFERSON STATION NY                                       11776 Single Family                          313760                20060601                     80 No MI                                                            3.75               20110501                  11.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   475375.15                3534.29                    360                     358                   7.75                      0                      0                   0.375                  8.125 BROOKLYN               NY                                       11221 2-4 Family                             476000                20060501                     80 No MI                                                            2.75               20110401                 13.125                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      348000                1993.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 SAN DIEGO              CA                                       92128 Condominium                            348000                20060601                     80 No MI                                                               3               20110501                 11.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      256000                1813.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 MIAMI                  FL                                       33157 Single Family                          256000                20060701                     80 No MI                                                            5.25               20110601                   13.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      287120                1764.59                    360                     359                      7                      0                      0                   0.375                  7.375 SAN DIEGO              CA                                       92117 Condominium                            287120                20060601                     80 No MI                                                             3.5               20110501                 13.375                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      377600                2320.67                    360                     360                      7                      0                      0                   0.375                  7.375 STATEN ISLAND          NY                                       10302 2-4 Family                             377600                20060701                     80 No MI                                                               3               20110601                 12.375                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      133600                 821.08                    360                     359                      7                      0                      0                   0.375                  7.375 TUCSON                 AZ                                       85706 Single Family                          133600                20060601                     80 No MI                                                            3.75               20110501                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      196000                1163.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 CRYSTAL                MN                                       55428 Single Family                          196000                20060601                     80 No MI                                                            3.75               20110501                 12.125                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      207200                1295.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 ALEXANDRIA             VA                                       22309 Condominium                            207200                20060701                     80 No MI                                                             3.5               20110601                   13.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      164000                1076.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 PLAINFIELD             IL                                       60544 PUD                                    164000                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      484000                3025.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 HAYWARD                CA                                       94544 Single Family                          484000                20060601                     80 No MI                                                            3.75               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      314000                1864.38                    360                     359                   6.75                      0                      0                   0.375                  7.125 CENTRAL ISLIP          NY                                       11722 Single Family                          314000                20060601                     80 No MI                                                             3.5               20110501                 12.125                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      215200                1345.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 BERWYN                 IL                                       60402 Single Family                          215200                20060701                     80 No MI                                                            4.25               20110601                   12.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      248000                1575.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 MANASSAS               VA                                       20110 PUD                                    248000                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   439561.97                2638.03                    360                     359                  5.625                      0                      0                   0.375                      6 FLUSHING               NY                                       11355 Single Family                          440000                20060601                     80 No MI                                                            3.75               20110501                     11                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      299050                1806.76                    360                     359                  6.875                      0                      0                   0.375                   7.25 VICTORVILLE            CA                                       92392 Single Family                          299050                20060601                     80 No MI                                                             3.5               20110501                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                    55879.53                 395.80                    360                     359                   7.25                      0                      0                   0.375                  7.625 YORK                   PA                                       17403 Single Family                           55920                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   178220.04                1171.96                    360                     359                    6.5                      0                      0                   0.375                  6.875 LINDEN                 NC                                       28356 Single Family                          178400                20060601                     80 No MI                                                            3.75               20110501                 11.875                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      216000                1552.50                    360                     359                   8.25                      0                      0                   0.375                  8.625 CENTENNIAL             CO                                       80015 PUD                                    216000                20060601                     80 No MI                                                            2.75               20110501                 13.625                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      243272                1368.41                    360                     359                  6.375                      0                      0                   0.375                   6.75 CHICAGO                IL                                       60610 Condominium                            243272                20060601                     80 No MI                                                             3.5               20110501                  11.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   247873.08                1539.35                    360                     359                  6.615                      0                      0                   0.375                   6.99 AHWAHNEE               CA                                       93601 Single Family                          248000                20060601                     80 No MI                                                           3.875               20110501                  11.99                  3.375                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GI                       G03                                                      387200                2500.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 CHICAGO                IL                                       60641 2-4 Family                             387200                20060601                     80 No MI                                                               3               20110501                  12.75                    3.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      440000                2520.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 BROOKLYN               NY                                       11234 2-4 Family                             440000                20060601                     80 No MI                                                            3.25               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      241600                1459.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 CONCORD                CA                                       94520 Condominium                            241600                20060601                     80 No MI                                                            3.25               20110501                  12.25                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      463920                2609.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 NORTH HOLLYWOOD        CA                                       91605 Single Family                          463920                20060601                     80 No MI                                                            3.75               20110501                  11.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      384000                2440.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 HAMPTON BAYS           NY                                       11946 Single Family                          384000                20060601                     80 No MI                                                            3.75               20110501                 12.625                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      189600                1230.22                    360                     360                      7                      0                      0                   0.375                  7.375 FT. MYERS              FL                                       33905 Single Family                          189600                20060701                     80 No MI                                                           4.375               20110601                 12.375                      4                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GII                      G02                                                      180000                1031.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 BOYNTON BEACH          FL                                       33437 Condominium                            180000                20060601                     80 No MI                                                            2.75               20110501                 11.875                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   451845.11                2932.81                    360                     359                      7                      0                      0                   0.375                  7.375 SCITUATE               MA                                        2066 Single Family                          452000                20060601                     80 No MI                                                           5.375               20110501                 12.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 ADN1
GI                       G03                                                      245600                1759.51                    360                     360                  7.375                      0                      0                   0.375                   7.75 EAST ORANGE            NJ                                        7017 Single Family                          245600                20060701                     80 No MI                                                            5.25               20110601                  12.75                      5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      264000                1430.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 MINNEAPOLIS            MN                                       55409 Single Family                          264000                20060601                     80 No MI                                                               3               20110501                   11.5                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      360000                2100.00                    360                     359                  6.625                      0                      0                   0.375                      7 PICO RIVERA            CA                                       90660 Single Family                          360000                20060601                     80 No MI                                                            3.75               20110501                     12                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      279999                1662.49                    360                     358                   6.75                      0                      0                   0.375                  7.125 LANCASTER              CA                                       93535 Single Family                          279999                20060501                     80 No MI                                                             3.5               20110401                 12.125                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      292000                1825.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 BRENTWOOD              NY                                       11717 Single Family                          292000                20060701                     80 No MI                                                             3.5               20110601                   12.5                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      133600                 835.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 POMPANO BEACH          FL                                       33065 Condominium                            133600                20060601                     80 No MI                                                             3.5               20110501                   12.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      424000                2605.83                    360                     359                      7                      0                      0                   0.375                  7.375 RANCHO SANTA MARGARITA CA                                       92688 Condominium                            424000                20060601                     80 No MI                                                            3.25               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      341600                1885.92                    360                     360                   6.25                      0                      0                   0.375                  6.625 EVERETT                WA                                       98208 PUD                                    341600                20060701                     80 No MI                                                            3.25               20110601                 12.625                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   444062.98                2821.89                    360                     358                   7.25                      0                      0                   0.375                  7.625 PERRIS                 CA                                       92570 PUD                                    444100                20060501            79.98999786 No MI                                                               3               20110401                 12.625                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      287965                1590.00                    360                     359                   6.25                      0                      0                   0.375                  6.625 REVERE                 MA                                        2151 Single Family                          288000                20060601                     80 No MI                                                             3.5               20110501                 11.625                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      312000                1917.50                    360                     360                      7                      0                      0                   0.375                  7.375 SOUTH RIVER            NJ                                        8882 2-4 Family                             312000                20060701                     80 No MI                                                            3.25               20110601                 12.375                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      149520                 825.48                    360                     360                   6.25                      0                      0                   0.375                  6.625 MIAMI                  FL                                       33166 Condominium                            149520                20060701                     80 No MI                                                               3               20110601                 11.625                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                   323884.96                2072.54                    360                     359                  6.875                      0                      0                   0.375                   7.25 HALEDON                NJ                                        7508 2-4 Family                             324000                20060601                     80 No MI                                                           3.875               20110501                  12.25                  2.625                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 ADN1
GII                      G02                                                      252000                1470.00                    360                     359                  6.625                      0                      0                   0.375                      7 MANASSAS               VA                                       20110 PUD                                    252000                20060601                     80 No MI                                                               3               20110501                     12                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      362150                2150.27                    360                     359                   6.75                      0                      0                   0.375                  7.125 MENIFEE                CA                                       92584 PUD                                    362150                20060601            79.98999786 No MI                                                            3.75               20110501                 12.125                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      355468                1925.45                    360                     360                  6.125                      0                      0                   0.375                    6.5 NORTH LAS VEGAS        NV                                       89081 PUD                                    355468                20060701                     80 No MI                                                            5.25               20110601                   11.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      153520                 863.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 LYNN                   MA                                        1902 Condominium                            153520                20060601                     80 No MI                                                             3.5               20110501                  11.75                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      240300                1326.66                    360                     358                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89178 PUD                                    240300                20060501            79.98999786 No MI                                                             3.5               20110401                 11.625                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      184000                1207.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 PHOENIX                AZ                                       85032 Condominium                            184000                20060501                     80 No MI                                                            3.75               20110401                 12.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      408000                2252.50                    360                     359                   6.25                      0                      0                   0.375                  6.625 LOS ANGELES            CA                                       91402 Townhouse                              408000                20060601                     80 No MI                                                               3               20110501                 11.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      376000                2154.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 WEST BABYLON           NY                                       11704 Single Family                          376000                20060701                     80 No MI                                                            3.25               20110601                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      477000                2732.81                    360                     360                    6.5                      0                      0                   0.375                  6.875 COVINA                 CA                                       91723 Single Family                          477000                20060701                     80 No MI                                                            3.25               20110601                 12.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      356000                2039.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 CENTREVILLE            VA                                       20120 PUD                                    356000                20060601                     80 No MI                                                               3               20110501                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   267757.73                1693.94                    360                     359                  6.125                      0                      0                   0.375                    6.5 ONTARIO                CA                                       91762 Condominium                            268000                20060601                     80 No MI                                                            3.25               20110501                   11.5                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      408000                2550.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60646 Single Family                          408000                20060601                     80 No MI                                                               3               20110501                   12.5                   2.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      194045                1273.42                    360                     359                    7.5                      0                      0                   0.375                  7.875 EL MIRAGE              AZ                                       85335 Single Family                          194045                20060601                     80 No MI                                                            3.75               20110501                 12.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G01                                                    95946.11                 763.82                    360                     359                    8.5                      0                      0                   0.375                  8.875 MANDAN                 ND                                       58554 Single Family                           96000                20060601                     80 No MI                                                             3.5               20090501                 14.875                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360501 ADN1
GI                       G03                                                      249600                1534.00                    360                     359                      7                      0                      0                   0.375                  7.375 HEMET                  CA                                       92545 Single Family                          249600                20060601                     80 No MI                                                               3               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                    99929.42                 716.41                    360                     359                  7.375                      0                      0                   0.375                   7.75 HIALEAH                FL                                       33012 Condominium                            100000                20060601                     80 No MI                                                             3.5               20110501                  12.75                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      374800                1913.04                    360                     360                   5.75                      0                      0                   0.375                  6.125 MENIFEE                CA                                       92584 PUD                                    374800                20060701                     80 No MI                                                            3.75               20110601                 11.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      196000                1344.46                    360                     360                    7.5                      0                      0                   0.375                  7.875 PROVIDENCE             RI                                        2909 Single Family                          196000                20060701                     80 No MI                                                           5.375               20090601                 13.875                  3.375                       2 First Lien                                    N                                            0 Prepay                                    480                      36 N                                    20360601 ADN1
GI                       G03                                                      220000                1375.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 BOCA RATON             FL                                       33428 PUD                                    220000                20060601                     80 No MI                                                            3.25               20110501                   12.5                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   119099.86                 783.06                    360                     359                    6.5                      0                      0                   0.375                  6.875 CHICAGO                IL                                       60656 Condominium                            119200                20060601                     80 No MI                                                               3               20110501                 11.875                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      205600                1306.42                    360                     359                   7.25                      0                      0                   0.375                  7.625 ALEXANDRIA             VA                                       22309 Condominium                            205600                20060601                     80 No MI                                                             3.5               20110501                 12.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   193837.02                1274.44                    360                     359                    6.5                      0                      0                   0.375                  6.875 ELGIN                  IL                                       60120 PUD                                    194000                20060601                     80 No MI                                                               3               20110501                 11.875                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      469633                3326.57                    360                     359                  8.125                      0                      0                   0.375                    8.5 WOODBRIDGE             VA                                       22191 PUD                                    469633                20060601                     80 No MI                                                            5.25               20110501                   13.5                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      258100                1478.70                    360                     359                    6.5                      0                      0                   0.375                  6.875 COACHELLA              CA                                       92236 Single Family                          258100                20060601            79.98999786 No MI                                                               3               20110501                 11.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      343150                1965.96                    360                     359                    6.5                      0                      0                   0.375                  6.875 QUAIL VALLEY           CA                                       92587 PUD                                    343150                20060601            79.98999786 No MI                                                            3.25               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      441600                2576.00                    360                     359                  6.625                      0                      0                   0.375                      7 VAN NUYS               CA                                       91406 Single Family                          441600                20060601                     80 No MI                                                             3.5               20110501                     12                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      218000                1226.25                    360                     358                  6.375                      0                      0                   0.375                   6.75 MILLERSVILLE           MD                                       21108 Townhouse                              218000                20060501                     80 No MI                                                            3.25               20110401                  11.75                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      247920                1213.78                    360                     359                    5.5                      0                      0                   0.375                  5.875 CENTREVILLE            VA                                       20120 Condominium                            247920                20060601                     80 No MI                                                            3.25               20110501                 10.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   257508.54                1647.79                    360                     359                  6.875                      0                      0                   0.375                   7.25 WEST SACRAMENTO        CA                                       95691 Single Family                          257600                20060601                     80 No MI                                                            3.75               20110501                  13.25                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GI                       G03                                                      273600                1909.50                    360                     359                      8                      0                      0                   0.375                  8.375 SHIRLEY                NY                                       11967 Single Family                          273600                20060601                     80 No MI                                                            5.25               20110501                 13.375                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    100799.5                 808.50                    360                     358                   9.25                      0                      0                   0.375                  9.625 DETROIT                MI                                       48224 Single Family                          100800                20060501                     80 No MI                                                            2.75               20110401                 14.625                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      301040                1599.28                    360                     360                      6                      0                      0                   0.375                  6.375 RONKONKOMA             NY                                       11779 Single Family                          301040                20060701                     80 No MI                                                               3               20110601                 11.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      308000                1700.42                    360                     360                   6.25                      0                      0                   0.375                  6.625 SAN JACINTO            CA                                       92582 Single Family                          308000                20060701            79.98999786 No MI                                                               3               20110601                 11.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G01                                                      230400                1812.56                    360                     360                  8.375                      0                      0                   0.375                   8.75 HOMESTEAD              FL                                       33032 Single Family                          230400                20060701                     80 No MI                                                            5.25               20090601                  14.75                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360601 ADN1
GI                       G03                                                      126400                 869.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 BOCA RATON             FL                                       33432 Condominium                            126400                20060701                     80 No MI                                                            3.75               20110601                  13.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      217600                1360.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 HIALEAH                FL                                       33016 PUD                                    217600                20060601                     80 No MI                                                            3.75               20110501                   12.5                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                       96000                 679.48                    360                     360                   7.25                      0                      0                   0.375                  7.625 GARLAND                TX                                       75043 Single Family                           96000                20060701                     80 No MI                                                            4.25               20110601                 12.625                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      491840                3176.47                    360                     359                  7.375                      0                      0                   0.375                   7.75 BROOKLYN               NY                                       11209 Single Family                          491840                20060601                     80 No MI                                                             3.5               20110501                  12.75                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                    377035.1                2447.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 HUNTINGTON             NY                                       11743 Single Family                          377360                20060601                     80 No MI                                                               3               20110501                  12.75                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      184000                1111.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 PORT CHARLOTTE         FL                                       33948 Single Family                          184000                20060701                     80 No MI                                                            3.75               20110601                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      414400                2072.00                    360                     359                  5.625                      0                      0                   0.375                      6 SAN CLEMENTE           CA                                       92672 PUD                                    414400                20060601                     80 No MI                                                               3               20110501                     11                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      170910                1068.19                    360                     359                  7.125                      0                      0                   0.375                    7.5 BROOKLYN CENTER        MN                                       55430 Single Family                          170910                20060601                     80 No MI                                                            4.25               20110501                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   318308.79                1824.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 WOODBRIDGE             VA                                       22191 Single Family                          318400                20060501                     80 No MI                                                            3.25               20110401                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      314400                1604.75                    360                     359                   5.75                      0                      0                   0.375                  6.125 OAKTON                 VA                                       22124 PUD                                    314400                20060601                     80 No MI                                                            3.75               20110501                 11.125                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      295200                1599.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 ROHNERT PARK           CA                                       94928 Condominium                            295200                20060601                     80 No MI                                                            3.75               20110501                   11.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                       65600                 471.50                    360                     358                   8.25                      0                      0                   0.375                  8.625 RICHMOND               VA                                       23224 Single Family                           65600                20060501                     80 No MI                                                            2.75               20110401                 13.625                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   215759.76                1509.74                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60652 Single Family                          215920                20060601                     80 No MI                                                             3.5               20110501                   12.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      112400                 807.88                    360                     358                   8.25                      0                      0                   0.375                  8.625 RICHMOND               VA                                       23223 Single Family                          112400                20060501                     80 No MI                                                            2.75               20110401                 13.625                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   374942.31                2115.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 HEMPSTEAD              NY                                       11550 Single Family                          376000                20060601                     80 No MI                                                            3.75               20110501                  12.75                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      444000                2451.25                    360                     359                   6.25                      0                      0                   0.375                  6.625 CASTAIC                CA                                       91384 Single Family                          444000                20060601                     80 No MI                                                               3               20110501                 11.625                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      434400                2307.75                    360                     359                      6                      0                      0                   0.375                  6.375 CENTREVILLE            VA                                       20120 Single Family                          434400                20060601                     80 No MI                                                            3.75               20110501                 11.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      408000                2167.50                    360                     359                      6                      0                      0                   0.375                  6.375 SAN DIEGO              CA                                       92173 Single Family                          408000                20060601                     80 No MI                                                            3.25               20110501                 11.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   219832.59                1519.49                    360                     359                      7                      0                      0                   0.375                  7.375 CHICAGO                IL                                       60619 Townhouse                              220000                20060601                     80 No MI                                                               3               20110501                 12.375                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      230400                1344.00                    360                     359                  6.625                      0                      0                   0.375                      7 CALEXICO               CA                                       92231 Single Family                          230400                20060601                     80 No MI                                                             3.5               20110501                     13                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      244000                1372.50                    360                     360                  6.375                      0                      0                   0.375                   6.75 CHICAGO                IL                                       60629 2-4 Family                             244000                20060701                     80 No MI                                                            4.25               20110601                  11.75                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      271920                1557.88                    360                     359                    6.5                      0                      0                   0.375                  6.875 PALMDALE               CA                                       93550 Single Family                          271920                20060601                     80 No MI                                                               3               20110501                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   219906.93                1307.65                    360                     359                   6.25                      0                      0                   0.375                  6.625 KEAAU                  HI                                       96749 Single Family                          220000                20060601                     80 No MI                                                           3.125               20110501                 11.625                  2.625                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GII                      G03                                                      493500                2981.56                    360                     359                  6.875                      0                      0                   0.375                   7.25 ARCADIA                CA                                       91006 2-4 Family                             493500                20060601                     70 No MI                                                            2.75               20110501                  12.25                   2.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      428000                2496.67                    360                     359                  6.625                      0                      0                   0.375                      7 MODESTO                CA                                       95355 Single Family                          428000                20060601                     80 No MI                                                            5.25               20110501                     12                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   223940.33                1599.67                    360                     359                  7.875                      0                      0                   0.375                   8.25 MANASSAS               VA                                       20110 PUD                                    224000                20060601                     80 No MI                                                           5.375               20110501                  13.25                  2.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 ADN1
GII                      G02                                                      158400                 874.50                    360                     359                   6.25                      0                      0                   0.375                  6.625 WESTMINSTER            CO                                       80031 Single Family                          158400                20060601                     80 No MI                                                               3               20110501                 11.625                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      152800                 970.92                    360                     360                   7.25                      0                      0                   0.375                  7.625 SAINT LOUIS            MO                                       63146 Single Family                          152800                20060701                     80 No MI                                                               3               20110601                 12.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      116800                 778.67                    360                     360                  7.625                      0                      0                   0.375                      8 INDIANAPOLIS           IN                                       46254 PUD                                    116800                20060701                     80 No MI                                                            5.25               20110601                     13                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      248000                1782.50                    360                     359                   8.25                      0                      0                   0.375                  8.625 WINTER GARDEN          FL                                       34787 PUD                                    248000                20060601                     80 No MI                                                            5.25               20110501                 13.625                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      282400                1529.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 HANOVER                MD                                       21076 PUD                                    282400                20060601                     80 No MI                                                               3               20110501                   11.5                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      135920                 976.92                    360                     358                   8.25                      0                      0                   0.375                  8.625 PORT SAINT LUCIE       FL                                       34952 Single Family                          135920                20060501                     80 No MI                                                            5.25               20110401                 13.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      375120                2461.73                    360                     358                    7.5                      0                      0                   0.375                  7.875 ANNANDALE              VA                                       22003 PUD                                    375120                20060501                     80 No MI                                                               3               20110401                 12.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                    131889.1                 867.15                    360                     359                    6.5                      0                      0                   0.375                  6.875 DENVER                 CO                                       80219 Single Family                          132000                20060601                     80 No MI                                                               3               20110501                 11.875                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   207139.57                1208.67                    360                     359                  6.625                      0                      0                   0.375                      7 NORTH MIAMI            FL                                       33161 Condominium                            207200                20060601                     80 No MI                                                            3.25               20110501                     12                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      200000                1062.50                    360                     359                      6                      0                      0                   0.375                  6.375 LITTLETON              CO                                       80129 PUD                                    200000                20060601                     80 No MI                                                               3               20110501                 11.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      392400                2207.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 GERMANTOWN             MD                                       20874 PUD                                    392400                20060601                     80 No MI                                                            3.75               20110501                  11.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      140000                 816.67                    360                     359                  6.625                      0                      0                   0.375                      7 SAINT PAUL             MN                                       55117 Single Family                          140000                20060601                     80 No MI                                                            3.75               20110501                     12                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      336000                1785.00                    360                     359                      6                      0                      0                   0.375                  6.375 FALLS CHURCH           VA                                       22043 Single Family                          336000                20060601                     80 No MI                                                               3               20110501                 11.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      256000                1146.67                    360                     358                      5                      0                      0                   0.375                  5.375 AURORA                 CO                                       80017 Single Family                          256000                20060501                     80 No MI                                                             3.5               20110401                 10.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      176800                1178.67                    360                     359                  7.625                      0                      0                   0.375                      8 COMMERCE CITY          CO                                       80022 Single Family                          176800                20060601                     80 No MI                                                            4.25               20110501                     13                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      272000                1473.33                    360                     359                  6.125                      0                      0                   0.375                    6.5 GERMANTOWN             MD                                       20874 PUD                                    272000                20060601                     80 No MI                                                               3               20110501                   11.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      181600                1059.33                    360                     359                  6.625                      0                      0                   0.375                      7 ANCHORAGE              AK                                       99504 Single Family                          181600                20060601                     80 No MI                                                            3.75               20110501                     12                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G01                                                      144160                 870.97                    360                     360                  6.875                      0                      0                   0.375                   7.25 EASTON                 PA                                       18042 2-4 Family                             144160                20060701                     80 No MI                                                               3               20090601                  13.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360601 ADN1
GII                      G01                                                      352000                2273.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 HUNTINGTON PARK        CA                                       90255 Single Family                          352000                20060601                     80 No MI                                                            3.75               20090501                  13.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 ADN1
GII                      G03                                                      207070                1251.05                    360                     360                  6.875                      0                      0                   0.375                   7.25 SARATOGA SPRINGS       UT                                       84043 Single Family                          207070                20060701                     80 No MI                                                            3.25               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      207200                1230.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 CHICAGO                IL                                       60647 Condominium                            207200                20060601                     80 No MI                                                            3.25               20110501                 12.125                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                    144285.4                 871.99                    360                     359                  6.875                      0                      0                   0.375                   7.25 MAPLE GROVE            MN                                       55311 Condominium                            144329                20060601                     80 No MI                                                             3.5               20110501                  12.25                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      328000                1913.33                    360                     359                  6.625                      0                      0                   0.375                      7 CULVER CITY            CA                                       90230 Condominium                            328000                20060601                     80 No MI                                                            3.75               20110501                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      300000                2000.00                    360                     360                  7.625                      0                      0                   0.375                      8 UXBRIDGE               MA                                        1569 2-4 Family                             300000                20060701                     80 No MI                                                             3.5               20110601                     13                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      160000                1050.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 GLOUCESTER TOWNSHIP    NJ                                        8081 Single Family                          160000                20060601                     80 No MI                                                               3               20110501                 12.875                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      376000                2389.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 LOS ANGELES            CA                                       90016 Single Family                          376000                20060601                     80 No MI                                                            3.25               20110501                 12.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                     1200000                8375.00                    360                     359                      8                      0                      0                   0.375                  8.375 Fresno                 CA                                       93711 PUD                                   1200000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                     1500000                8593.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 KENWOOD                CA                                       95452 Single Family                         1500000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      295000                1444.27                    360                     357                  5.295                   0.33                      0                    0.25                  5.875 UNIONDALE              NY                                       11553 Single Family                          295000                20060401            89.94000244 PMI                                  1.00E+17                    2.75               20110301                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      109920                 709.90                    360                     359                    7.5                      0                      0                    0.25                   7.75 YUKON                  OK                                       73099 PUD                                    109920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                   2.17                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      316000                1777.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 Chandler               AZ                                       85249 PUD                                    316000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                     1000000                5520.83                    360                     358                   6.25                      0                      0                   0.375                  6.625 NAPA                   CA                                       94558 Single Family                         1000000                20060501            38.45999908 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      999500                6142.76                    360                     359                  7.125                      0                      0                    0.25                  7.375 Whitestone             NY                                       11357 PUD                                    999500                20060601            63.86999893 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      146993                 811.52                    360                     359                  6.375                      0                      0                    0.25                  6.625 ORLANDO                FL                                       32822 Condominium                            146993                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      164720                1029.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 POMPANO BEACH          FL                                       33069 Condominium                            164720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      936000                6045.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hercules               CA                                       94547 PUD                                    936000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      195832                1162.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 LOUISVILLE             KY                                       40219 Single Family                          195832                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      800000                4583.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Nipomo                 CA                                       93444 Single Family                          800000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1256250                7982.42                    360                     357                   7.25                      0                      0                   0.375                  7.625 LOS ANGELES            CA                                       90210 Single Family                         1256250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      342200                2210.04                    360                     358                  7.375                      0                      0                   0.375                   7.75 CULPEPER               VA                                       22701 PUD                                    342200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      174400                 962.83                    360                     359                   6.25                      0                      0                   0.375                  6.625 TEMPE                  AZ                                       85282 PUD                                    174400                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                       93450                 613.27                    360                     359                    7.5                      0                      0                   0.375                  7.875 Greenville             TX                                       75402 PUD                                     93450                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      675000                4072.16                    360                     359                      7                      0                      0                    0.25                   7.25 Granada Hills          CA                                       91344 Single Family                          675000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      252213                1628.88                    360                     359                  7.375                      0                      0                   0.375                   7.75 RIO VISTA              CA                                       94571 PUD                                    252213                20060601                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20130501                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G01                                                   714495.36                5122.35                    360                     359                  7.375                      0                      0                   0.375                   7.75 FALMOUTH               MA                                        2540 Single Family                          715000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      943629                6684.04                    360                     359                  8.125                      0                      0                   0.375                    8.5 Irvine                 CA                                       92606 PUD                                    943629                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      181000                 905.00                    360                     358                   5.75                      0                      0                    0.25                      6 LAS VEGAS              NV                                       89146 Single Family                          181000                20060501            60.33000183 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      420000                2581.25                    360                     359                      7                      0                      0                   0.375                  7.375 Staten Island          NY                                       10309 2-4 Family                             420000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1206500                8043.33                    360                     359                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89135 PUD                                   1206500                20060601                     70 No MI                                                            2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1155000                7700.00                    360                     358                  7.625                      0                      0                   0.375                      8 Danville               CA                                       94506 PUD                                   1155000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      136500                 867.34                    360                     358                   7.25                      0                      0                   0.375                  7.625 ATLANTA                GA                                       30311 Single Family                          136500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1483500                9426.41                    360                     358                   7.25                      0                      0                   0.375                  7.625 Saratoga               CA                                       95070 Single Family                         1483500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      465500                2666.93                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89147 Single Family                          465500                20060601                     70 No MI                                                            2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      201292                1132.27                    360                     359                  6.375                      0                      0                   0.375                   6.75 ATLANTA                GA                                       30331 Single Family                          201292                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      165920                1071.57                    360                     359                    7.5                      0                      0                    0.25                   7.75 LAS VEGAS              NV                                       89103 Condominium                            165920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      160000                 916.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 RAVENSDALE             WA                                       98051 Single Family                          160000                20060601            51.61000061 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      409600                2218.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 Chandler               AZ                                       85225 PUD                                    409600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      687200                4295.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 BAKERSFIELD            CA                                       93311 PUD                                    687200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      549352                3376.23                    360                     358                      7                      0                      0                   0.375                  7.375 Gainesville            VA                                       20155 PUD                                    549352                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      351810                1685.76                    360                     359                    5.5                      0                      0                    0.25                   5.75 MERIDIAN               ID                                       83642 PUD                                    351810                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      134250                 950.94                    360                     359                  8.125                      0                      0                   0.375                    8.5 Fort Worth             TX                                       76179 PUD                                    134250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    76545.98                 510.95                    360                     356                  6.625                      0                      0                   0.375                      7 Fayetteville           NC                                       28311 Single Family                           76800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                     1323000                8406.56                    360                     358                   7.25                      0                      0                   0.375                  7.625 Richmond Hill          GA                                       31324 PUD                                   1323000                20060501            69.62999725 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      184000                1341.67                    360                     353                  8.375                      0                      0                   0.375                   8.75 KANSAS CITY            MO                                       64156 Single Family                          184000                20051201                     80 No MI                                                            2.75               20101101                  14.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GI                       G01                                                      764000                5093.33                    360                     359                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89147 PUD                                    764000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      671300                4405.41                    360                     358                  7.625                      0                      0                    0.25                  7.875 Beverly Hills          CA                                       90212 Condominium                            671300                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      273600                1567.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89148 PUD                                    273600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   244197.76                1373.76                    360                     359                    6.5                      0                      0                    0.25                   6.75 MIAMI                  FL                                       33173 PUD                                    244224                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                     1275000                8234.37                    360                     359                  7.375                      0                      0                   0.375                   7.75 DALLAS                 TX                                       75230 Single Family                         1275000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      990000                6290.62                    360                     358                   7.25                      0                      0                   0.375                  7.625 Saint Petersburg       FL                                       33707 Single Family                          990000                20060501            67.12000275 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1335000                8621.87                    360                     359                  7.375                      0                      0                   0.375                   7.75 Yorba Linda            CA                                       92887 PUD                                   1335000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1284500                8161.93                    360                     359                   7.25                      0                      0                   0.375                  7.625 Hollywood              FL                                       33019 Single Family                         1284500                20060601                     70 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1396500                9164.53                    360                     358                    7.5                      0                      0                   0.375                  7.875 Westwood               CA                                       90024 2-4 Family                            1396500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      800000                4333.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 LONG BEACH             CA                                       90814 2-4 Family                             800000                20060501                     64 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      174000                 870.00                    360                     356                  5.625                      0                      0                   0.375                      6 Sonora                 CA                                       95370 Single Family                          174000                20060301            51.18000031 No MI                                1.00E+17                    2.25               20110201                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      367000                1949.69                    360                     356                      6                      0                      0                   0.375                  6.375 JEFFERSON              NJ                                        7885 Single Family                          367000                20060301            79.77999878 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      234000                1633.12                    360                     359                      8                      0                      0                   0.375                  8.375 BEND                   OR                                       97701 Single Family                          234000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   679495.34                4754.66                    360                     359                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89149 Single Family                          680000                20060601            79.72000122 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   857544.33                6147.89                    360                     359                  7.375                      0                      0                   0.375                   7.75 PARKER                 CO                                       80134 PUD                                    858150                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                     2000000               12500.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 DULUTH                 GA                                       30097 Single Family                         2000000                20060501            61.06999969 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      238400                1440.33                    360                     354                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85086 PUD                                    238400                20060101                     80 No MI                                1.00E+17                    2.25               20121201                  12.25                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20351201 AFL2
GIII                     G01                                                    274278.4                1616.09                    360                     351                    5.5                      0                      0                    0.25                   5.75 EL CENTRO              CA                                       92243 Single Family                          276931                20051001                     80 No MI                                1.00E+17                    2.25               20100901                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350901 ADN1
GI                       G03                                                      175500                1096.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 Suwanee                GA                                       30024 Single Family                          175500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      300000                1750.00                    360                     358                   6.75                      0                      0                    0.25                      7 Rowland Heights        CA                                       91748 Single Family                          300000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1543750                9970.05                    360                     359                  7.375                      0                      0                   0.375                   7.75 POTOMAC                MD                                       20854 Single Family                         1543750                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      362560                1963.87                    360                     358                   6.25                      0                      0                    0.25                    6.5 CARMEL                 IN                                       46033 PUD                                    362560                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      157600                 870.08                    360                     359                   6.25                      0                      0                   0.375                  6.625 Bowdon                 GA                                       30108 Single Family                          157600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      266456                1582.08                    360                     358                   6.75                      0                      0                   0.375                  7.125 NORTH LAS VEGAS        NV                                       89084 PUD                                    266456                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      184520                1057.15                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89131 Condominium                            184520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      408750                2512.11                    360                     359                      7                      0                      0                   0.375                  7.375 GAITHERSBURG           MD                                       20879 Single Family                          408750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      211600                1102.08                    360                     358                      6                      0                      0                    0.25                   6.25 SURPRISE               AZ                                       85379 PUD                                    211600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                     1000000                5416.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 Port Saint Joe         FL                                       32456 Single Family                         1000000                20060601            52.63000107 No MI                                1.00E+17                   2.375               20080501                   11.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360501 AFL2
GII                      G02                                                      245600                1407.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 STONE PARK             IL                                       60165 Single Family                          245600                20060601                     80 No MI                                                            3.75               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      276000                1897.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 SACRAMENTO             CA                                       95823 Single Family                          276000                20060601                     80 No MI                                                            4.25               20110501                  13.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      472000                2655.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 NEW HYDE PARK          NY                                       11040 Single Family                          472000                20060601                     80 No MI                                                            3.75               20110501                  11.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      200400                1294.25                    360                     360                  7.375                      0                      0                   0.375                   7.75 FARMINGTON             MN                                       55024 Single Family                          200400                20060701                     80 No MI                                                            4.25               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      284000                2010.13                    360                     360                   7.25                      0                      0                   0.375                  7.625 ST LOUIS               MO                                       63128 Single Family                          284000                20060701                     80 No MI                                                            5.25               20110601                 12.625                  3.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      316000                2073.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 KAPAA                  HI                                       96746 Single Family                          316000                20060701                     80 No MI                                                            4.25               20110601                 12.875                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      265600                1909.00                    360                     359                   8.25                      0                      0                   0.375                  8.625 FREDERICKSBURG         VA                                       22405 Single Family                          265600                20060601                     80 No MI                                                            4.25               20110501                 13.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      318000                2020.63                    360                     359                   7.25                      0                      0                   0.375                  7.625 RICHMOND HILL          NY                                       11419 Single Family                          318000                20060601                     80 No MI                                                            3.25               20110501                 12.625                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      318400                1791.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 PATTERSON              CA                                       95363 Single Family                          318400                20060601                     80 No MI                                                               3               20110501                  11.75                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   139064.71                 845.79                    360                     359                   5.75                      0                      0                   0.375                  6.125 EAGAN                  MN                                       55122 Townhouse                              139200                20060601                     80 No MI                                                               3               20110501                 11.125                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      162520                 931.10                    360                     360                    6.5                      0                      0                   0.375                  6.875 BROOKLYN CENTER        MN                                       55429 Single Family                          162520                20060701                     80 No MI                                                            3.25               20110601                 12.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      380000                2018.75                    360                     359                      6                      0                      0                   0.375                  6.375 OCEANSIDE              CA                                       92054 Single Family                          380000                20060601                     80 No MI                                                            3.75               20110501                 11.375                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      149200                 870.33                    360                     359                  6.625                      0                      0                   0.375                      7 MIAMI                  FL                                       33135 Condominium                            149200                20060601                     80 No MI                                                            3.25               20110501                     12                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      272000                1700.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 BELLEVILLE             NJ                                        7109 2-4 Family                             272000                20060601                     80 No MI                                                             3.5               20110501                   12.5                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      240000                1625.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 ATLANTA                GA                                       30315 Single Family                          240000                20060601                     80 No MI                                                            5.25               20110501                 13.125                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      360000                2062.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 GERMANTOWN             MD                                       20874 PUD                                    360000                20060601                     80 No MI                                                            5.25               20110501                 11.875                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      260000                1381.25                    360                     360                      6                      0                      0                   0.375                  6.375 WARWICK                NY                                       10990 Single Family                          260000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      300000                1625.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 LOS ANGELES            CA                                       90011 Single Family                          300000                20060601                     80 No MI                                                               3               20110501                   11.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   479796.95                2853.05                    360                     359                   6.25                      0                      0                   0.375                  6.625 CARMEL                 NY                                       10512 Single Family                          480000                20060601                     80 No MI                                                           3.375               20110501                 11.625                  2.625                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 ADN1
GII                      G02                                                      256000                1466.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 SAN BERNARDINO         CA                                       92405 Single Family                          256000                20060701                     80 No MI                                                            3.75               20110601                 12.875                      3                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      155920                 893.29                    360                     359                    6.5                      0                      0                   0.375                  6.875 SPRINGFIELD            OR                                       97478 Single Family                          155920                20060601                     80 No MI                                                               3               20110501                 11.875                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      268000                1842.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 FAIRFAX                VA                                       22033 Condominium                            268000                20060601                     80 No MI                                                            5.25               20110501                  13.25                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      318400                1923.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 CHICAGO                IL                                       60641 Single Family                          318400                20060601                     80 No MI                                                            3.75               20110501                  12.25                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      268000                1730.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 EVERETT                MA                                        2149 Single Family                          268000                20060701                     80 No MI                                                               3               20110601                  12.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      151200                 943.29                    360                     360                      6                      0                      0                   0.375                  6.375 PHILADELPHIA           PA                                       19148 2-4 Family                             151200                20060701                     80 No MI                                                               3               20110601                 11.375                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      238400                1465.17                    360                     359                      7                      0                      0                   0.375                  7.375 SACRAMENTO             CA                                       95842 Single Family                          238400                20060601                     80 No MI                                                             3.5               20110501                 12.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      184000                1035.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 PEORIA                 AZ                                       85345 Single Family                          184000                20060601                     80 No MI                                                            3.75               20110501                  11.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   103920.87                 718.30                    360                     359                      7                      0                      0                   0.375                  7.375 BELLEVILLE             IL                                       62221 Single Family                          104000                20060601            77.04000092 No MI                                                             3.5               20110501                 12.375                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      319200                1961.75                    360                     359                      7                      0                      0                   0.375                  7.375 COACHELLA              CA                                       92236 Single Family                          319200                20060601                     80 No MI                                                             3.5               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      260800                1862.47                    360                     360                  7.875                      0                      0                   0.375                   8.25 EAST FALMOUTH          MA                                        2536 Single Family                          260800                20060701                     80 No MI                                                           4.375               20110601                  13.25                  3.125                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      212000                1347.08                    360                     359                   7.25                      0                      0                   0.375                  7.625 DAVIE                  FL                                       33314 PUD                                    212000                20060601                     80 No MI                                                            3.75               20110501                 12.625                      4                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      195200                1260.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 PEMBROKE PINES         FL                                       33024 Condominium                            195200                20060601                     80 No MI                                                             3.5               20110501                  12.75                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      188000                1233.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 HEMET                  CA                                       92543 Single Family                          188000                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      223200                1209.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 NOTTINGHAM             MD                                       21236 Single Family                          223200                20060601                     80 No MI                                                            3.25               20110501                   11.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      283920                1626.63                    360                     359                    6.5                      0                      0                   0.375                  6.875 RIALTO                 CA                                       92376 Single Family                          283920                20060601                     80 No MI                                                               3               20110501                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      336000                1925.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 ONTARIO                CA                                       91762 Single Family                          336000                20060601                     80 No MI                                                               3               20110501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      378400                2089.08                    360                     358                   6.25                      0                      0                   0.375                  6.625 MANASSAS               VA                                       20109 Single Family                          378400                20060501                     80 No MI                                                            3.75               20110401                 11.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      199200                1256.02                    360                     360                   6.75                      0                      0                   0.375                  7.125 SEATTLE                WA                                       98198 Single Family                          199200                20060701                     80 No MI                                                           4.375               20110601                 12.125                  4.875                       2 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360601 ADN1
GI                       G03                                                      448000                2893.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 SAN FRANCISCO          CA                                       94124 Single Family                          448000                20060601                     80 No MI                                                            3.75               20110501                  12.75                      4                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    55885.25                 425.03                    360                     359                      8                      0                      0                   0.375                  8.375 MT VERNON              MO                                       65712 Single Family                           55920                20060601                     80 No MI                                                            5.25               20110501                 14.375                  3.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      119200                 831.92                    360                     359                      8                      0                      0                   0.375                  8.375 LEHIGH ACRES           FL                                       33971 Single Family                          119200                20060601                     80 No MI                                                            4.25               20110501                 13.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      130399                 867.55                    360                     360                  6.625                      0                      0                   0.375                      7 LAKE PARK              FL                                       33403 Condominium                            130399                20060701                     80 No MI                                                            5.25               20110601                     12                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      280000                1933.89                    360                     360                      7                      0                      0                   0.375                  7.375 EVERETT                WA                                       98203 Single Family                          280000                20060701                     80 No MI                                                            4.25               20110601                 13.375                  4.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      452000                2260.00                    360                     359                  5.625                      0                      0                   0.375                      6 CONCORD                CA                                       94520 Single Family                          452000                20060601                     80 No MI                                                            3.75               20110501                     11                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      220640                1264.66                    360                     359                    6.5                      0                      0                   0.375                  6.875 SUWANEE                GA                                       30024 PUD                                    220740                20060601                     80 No MI                                                            3.25               20110501                 11.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      293550                1528.91                    360                     359                  5.875                      0                      0                   0.375                   6.25 LAKE ELSINORE          CA                                       92530 PUD                                    293550                20060601            79.98999786 No MI                                                               3               20110501                  11.25                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      404000                2567.08                    360                     359                   7.25                      0                      0                   0.375                  7.625 QUEENS VILLAGE         NY                                       11428 2-4 Family                             404000                20060601                     80 No MI                                                            4.25               20110501                 12.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      326480                1836.45                    360                     360                  6.375                      0                      0                   0.375                   6.75 HAMPTON TWP            NJ                                        7860 Single Family                          326480                20060701                     80 No MI                                                            4.25               20110601                  11.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      286624                1979.64                    360                     360                      7                      0                      0                   0.375                  7.375 BRENTWOOD              NY                                       11717 Single Family                          286624                20060701                     80 No MI                                                            4.25               20110601                 12.375                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      290400                1784.75                    360                     360                      7                      0                      0                   0.375                  7.375 STERLING               VA                                       20164 PUD                                    290400                20060701                     80 No MI                                                            3.25               20110601                 12.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      488000                2745.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 MIDDLE VILLAGE         NY                                       11379 2-4 Family                             488000                20060601                     80 No MI                                                            3.25               20110501                  11.75                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   231819.02                1582.65                    360                     359                  6.875                      0                      0                   0.375                   7.25 ORLANDO                FL                                       32824 PUD                                    232000                20060601                     80 No MI                                                            4.25               20110501                  12.25                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      284000                1775.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 FREDERICK              MD                                       21702 Single Family                          284000                20060601                     80 No MI                                                            3.25               20110501                   12.5                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      144000                 915.00                    360                     360                   7.25                      0                      0                   0.375                  7.625 WILMINGTON             DE                                       19805 Townhouse                              144000                20060701                     80 No MI                                                            5.25               20110601                 12.625                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      124000                 632.92                    360                     360                   5.75                      0                      0                   0.375                  6.125 SWAINSBORO             GA                                       30401 Single Family                          124000                20060701                     80 No MI                                                            3.75               20110601                 11.125                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      195200                1098.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 BLAINE                 MN                                       55434 Single Family                          195200                20060601                     80 No MI                                                               3               20110501                  11.75                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   135888.52                 904.81                    360                     359                  6.625                      0                      0                   0.375                      7 FIREBAUGH              CA                                       93622 Single Family                          136000                20060601                     80 No MI                                                               3               20110501                     12                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      180800                1073.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 JOLIET                 IL                                       60436 PUD                                    180800                20060701                     80 No MI                                                               3               20110601                 12.125                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G01                                                      499200                2444.00                    360                     359                    5.5                      0                      0                   0.375                  5.875 SAN DIEGO              CA                                       92127 Condominium                            499200                20060601                     80 No MI                                                            4.25               20090501                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 ADN1
GII                      G03                                                    304825.4                1780.80                    360                     359                  5.375                      0                      0                   0.375                   5.75 LAMBERTVILLE           NJ                                        8530 Single Family                          305154                20060601                     80 No MI                                                             3.5               20110501                  10.75                      5                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      368000                1916.67                    360                     359                  5.875                      0                      0                   0.375                   6.25 QUEENS VILLAGE         NY                                       11429 Single Family                          368000                20060601                     80 No MI                                                            3.55               20110501                  11.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      416000                2253.33                    360                     360                  6.125                      0                      0                   0.375                    6.5 SPRINGFIELD GARDENS    NY                                       11434 2-4 Family                             416000                20060701                     80 No MI                                                               3               20110601                   11.5                  3.175                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      104000                 628.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 LABELLE                FL                                       33935 PUD                                    104000                20060601                     80 No MI                                                            3.25               20110501                  12.25                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      377000                2434.79                    360                     360                  7.375                      0                      0                   0.375                   7.75 LODI                   CA                                       95240 Single Family                          377000                20060701            79.80000305 No MI                                                               3               20110601                  12.75                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                    99817.71                 681.63                    360                     359                  6.875                      0                      0                   0.375                   7.25 DES PLAINES            IL                                       60016 Condominium                             99920                20060601                     80 No MI                                                               4               20110501                  13.25                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      159120                 911.63                    360                     359                    6.5                      0                      0                   0.375                  6.875 FLORIDA CITY           FL                                       33034 Single Family                          159120                20060601                     80 No MI                                                               3               20110501                 11.875                  3.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   107902.37                 682.63                    360                     359                  6.125                      0                      0                   0.375                    6.5 LOCKPORT               IL                                       60441 Condominium                            108000                20060601                     80 No MI                                                               3               20110501                   11.5                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      271200                1781.59                    360                     360                    6.5                      0                      0                   0.375                  6.875 PORT SAINT LUCIE       FL                                       34983 Single Family                          271200                20060701                     80 No MI                                                             3.5               20110601                 11.875                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      222882                1369.80                    360                     359                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89107 Single Family                          222882                20060601                     80 No MI                                                             3.5               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   217919.82                1397.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 DES PLAINES            IL                                       60016 Single Family                          220000                20060601                     80 No MI                                                               3               20110501                 12.625                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   335731.31                2263.69                    360                     359                   6.75                      0                      0                   0.375                  7.125 WESTLAKE VILLAGE       CA                                       91361 Condominium                            336000                20060601                     80 No MI                                                            3.25               20110501                 12.125                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      152500                 873.70                    360                     360                    6.5                      0                      0                   0.375                  6.875 MANTECA                CA                                       95337 Condominium                            152500                20060701            79.97000122 No MI                                                            3.25               20110601                 11.875                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      480000                2850.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 BRONX                  NY                                       10467 2-4 Family                             480000                20060701                     80 No MI                                                               3               20110601                 12.125                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      148000                 817.08                    360                     360                   6.25                      0                      0                   0.375                  6.625 BAY VILLAGE            OH                                       44140 Single Family                          148000                20060701                     80 No MI                                                            4.25               20110601                 11.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      122400                 752.25                    360                     359                      7                      0                      0                   0.375                  7.375 PORT ROYAL             SC                                       29935 Single Family                          122400                20060601                     80 No MI                                                            3.75               20110501                 12.375                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      189600                1212.82                    360                     360                  6.875                      0                      0                   0.375                   7.25 BENSENVILLE            IL                                       60106 Single Family                          189600                20060701                     80 No MI                                                           5.375               20110601                  12.25                  3.375                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GI                       G03                                                      134800                 874.65                    360                     360                      7                      0                      0                   0.375                  7.375 SARTELL                MN                                       56377 Single Family                          134800                20060701                     80 No MI                                                           3.875               20110601                 12.375                      5                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G01                                                      236000                1180.00                    360                     359                  5.625                      0                      0                   0.375                      6 WAIPAHU                HI                                       96797 Condominium                            236000                20060601                     80 No MI                                                               3               20090501                     12                    3.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 ADN1
GI                       G03                                                      112000                 688.33                    360                     359                      7                      0                      0                   0.375                  7.375 FLOWERY BRANCH         GA                                       30542 Single Family                          112000                20060601                     80 No MI                                                            3.75               20110501                 12.375                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      362000                2413.33                    360                     360                  7.625                      0                      0                   0.375                      8 PALM SPRINGS           CA                                       92262 Single Family                          362000                20060701                     80 No MI                                                            3.75               20110601                     13                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      168000                1155.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 BROOKLYN               MI                                       49230 Single Family                          168000                20060601                     80 No MI                                                            3.75               20110501                  13.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      198350                1157.33                    360                     359                  6.625                      0                      0                   0.375                      7 LEVITTOWN              PA                                       19057 Single Family                          198400                20060601                     80 No MI                                                             3.5               20110501                     12                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      190000                1345.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 SPRING HILL            FL                                       34608 Single Family                          190000                20060601                     80 No MI                                                            3.75               20110501                   13.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                      286800                1732.75                    360                     359                  6.875                      0                      0                   0.375                   7.25 MOUNT AIRY             MD                                       21771 Single Family                          286800                20060601                     80 No MI                                                            3.75               20090501                  13.25                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 ADN1
GI                       G03                                                      199920                1270.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 PRIOR LAKE             MN                                       55372 Single Family                          199920                20060601                     80 No MI                                                             3.5               20110501                 12.625                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      212000                1302.92                    360                     359                      7                      0                      0                   0.375                  7.375 WEST PALM BEACH        FL                                       33415 Single Family                          212000                20060601                     80 No MI                                                            3.25               20110501                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      484000                3206.50                    360                     359                  7.575                      0                      0                   0.375                   7.95 OXNARD                 CA                                       93036 Single Family                          484000                20060601                     80 No MI                                                             3.5               20110501                  12.95                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      181200                1189.13                    360                     359                    7.5                      0                      0                   0.375                  7.875 CHARLOTTESVILLE        VA                                       22901 Single Family                          181200                20060601                     80 No MI                                                            4.25               20110501                 12.875                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      202400                1370.42                    360                     359                   7.75                      0                      0                   0.375                  8.125 Kissimmee              FL                                       34759 Single Family                          202400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  2.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      375750                2426.72                    360                     357                  7.375                      0                      0                   0.375                   7.75 Dumfries               VA                                       22025 PUD                                    375750                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      255680                1704.53                    360                     359                  7.625                      0                      0                   0.375                      8 Linden                 NJ                                        7036 Single Family                          255680                20060601            79.90000153 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      160120                1167.54                    360                     359                  8.375                      0                      0                   0.375                   8.75 Canal Winchester       OH                                       43110 Single Family                          160120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                     1121250                7007.81                    360                     356                  7.125                      0                      0                   0.375                    7.5 Golden                 CO                                       80403 Single Family                         1121250                20060301                     75 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      243750                1599.61                    360                     358                    7.5                      0                      0                   0.375                  7.875 West Palm Beach        FL                                       33411 Single Family                          243750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       61750                 392.37                    360                     358                   7.25                      0                      0                   0.375                  7.625 Pineville              NC                                       28134 Single Family                           61750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      115992                 761.20                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 Single Family                          115992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    268650.1                1679.15                    360                     358                      6                      0                      0                   0.375                  6.375 Hesperia               CA                                       92344 Single Family                          269150                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      317600                1819.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 WOBURN                 MA                                        1801 Single Family                          317600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      124000                 865.42                    360                     358                      8                      0                      0                   0.375                  8.375 Portsmouth             VA                                       23702 2-4 Family                             124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      189600                 948.00                    360                     357                  5.625                      0                      0                   0.375                      6 HENDERSON              CO                                       80640 PUD                                    189600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      416000                2426.67                    360                     359                  6.625                      0                      0                   0.375                      7 SILVER SPRING          MD                                       20902 Single Family                          416000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      201579                1028.89                    360                     358                   5.75                      0                      0                   0.375                  6.125 Henderson              NV                                       89015 PUD                                    201600                20060501            67.19999695 No MI                                                            2.25               20110401                 11.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    53966.43                 410.44                    360                     359                      8                      0                      0                   0.375                  8.375 Bridgeton              NJ                                        8302 Single Family                           54000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      144400                 947.63                    360                     358                    7.5                      0                      0                   0.375                  7.875 CHARLOTTE              NC                                       28277 PUD                                    144400                20060501            79.95999908 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      198100                1114.31                    360                     354                  6.375                      0                      0                   0.375                   6.75 Ocoee                  FL                                       34761 PUD                                    198100                20060101            64.97000122 No MI                                1.00E+17                    2.25               20101201                  11.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                       84750                 494.37                    360                     359                  6.625                      0                      0                   0.375                      7 Markham                IL                                       60428 Single Family                           84750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       81000                 531.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 Charlotte              NC                                       28210 Single Family                           81000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      289600                1779.83                    360                     358                      7                      0                      0                   0.375                  7.375 SAN BERNARDINO         CA                                       92407 Single Family                          289600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      320000                1833.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Compton                CA                                       90221 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      144000                 990.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 CONYERS                GA                                       30012 Single Family                          144000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      305600                1687.17                    360                     358                   6.25                      0                      0                   0.375                  6.625 Galveston              TX                                       77550 Condominium                            305600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      399200                2661.33                    360                     358                  7.625                      0                      0                   0.375                      8 Arlington              VA                                       22204 Single Family                          399200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      268000                1647.08                    360                     358                      7                      0                      0                   0.375                  7.375 Van Nuys               CA                                       91411 Condominium                            268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      272000                1558.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Panorama City          CA                                       91402 Condominium                            272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  9.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1525.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 DUNSTABLE              MA                                        1827 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      226500                1439.22                    360                     355                   7.25                      0                      0                   0.375                  7.625 Surprise               AZ                                       85388 PUD                                    226500                20060201                     75 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G03                                                      532000                2660.00                    360                     358                   5.75                      0                      0                    0.25                      6 DENVER                 CO                                       80209 Single Family                          532000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G01                                                      192250                1281.67                    360                     355                  7.625                      0                      0                   0.375                      8 Davenport              FL                                       33896 PUD                                    192250                20060201            73.84999847 No MI                                1.00E+17                    2.25               20090101                     14                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360101 AFL2
GIII                     G02                                                      147200                 858.67                    360                     358                   6.75                      0                      0                    0.25                      7 STEAMBOAT SPRINGS      CO                                       80487 Condominium                            147200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      305600                1910.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 WAIANAE                HI                                       96792 PUD                                    305600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      140032                 875.20                    360                     356                  7.125                      0                      0                   0.375                    7.5 Delmar                 MD                                       21875 PUD                                    140032                20060301                     80 No MI                                1.00E+17                    2.75               20110201                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      242400                1590.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fredericksburg         VA                                       22407 Single Family                          242400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      632000                4015.83                    360                     358                   7.25                      0                      0                   0.375                  7.625 San Juan Bautista      CA                                       95045 Single Family                          632000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123750                 837.89                    360                     359                   7.75                      0                      0                   0.375                  8.125 Yakima                 WA                                       98902 2-4 Family                             123750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      202575                1413.80                    360                     359                      8                      0                      0                   0.375                  8.375 MADERA                 CA                                       93638 Single Family                          202575                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      232800                1624.75                    360                     358                      8                      0                      0                   0.375                  8.375 Westbrook              CT                                        6498 Single Family                          232800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      344000                2006.67                    360                     358                  6.625                      0                      0                   0.375                      7 Washington             DC                                       20002 Single Family                          344000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      279592                1834.82                    360                     358                    7.5                      0                      0                   0.375                  7.875 RIDGELY                MD                                       21660 PUD                                    279592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       95200                 624.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33619 2-4 Family                              95200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      196000                1184.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 DALLAS                 TX                                       75208 Single Family                          196000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   150276.15                 970.53                    360                     358                  7.375                      0                      0                   0.375                   7.75 North Las Vegas        NV                                       89030 Single Family                          150400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      353592                1988.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Lake Elsinore          CA                                       92532 PUD                                    353592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      175000                1130.21                    360                     358                  7.375                      0                      0                   0.375                   7.75 RANDALLSTOWN           MD                                       21133 Single Family                          175000                20060501                     70 No MI                                                            2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       86250                 548.05                    360                     359                   7.25                      0                      0                   0.375                  7.625 Yakima                 WA                                       98902 2-4 Family                              86250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      527900                3025.00                    360                     358                  6.625                      0                      0                    0.25                  6.875 BOULDER CREEK          CA                                       95006 Single Family                          528000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      103380                 667.66                    360                     358                  7.375                      0                      0                   0.375                   7.75 La Vergne              TN                                       37089 Single Family                          103380                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      405600                2450.50                    360                     354                      7                      0                      0                    0.25                   7.25 HERNDON                VA                                       20170 Single Family                          405600                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ADN1
GII                      G02                                                      398400                2282.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89130 PUD                                    398400                20060701            79.93000031 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      104000                 617.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 ATLANTA                GA                                       30318 Single Family                          104000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                    108529.3                 576.56                    360                     354                  6.125                      0                      0                    0.25                  6.375 BALTIMORE              MD                                       21206 Single Family                          109600                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 11.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G03                                                      506400                2690.25                    360                     358                  6.125                      0                      0                    0.25                  6.375 SANTA MONICA           CA                                       90403 Condominium                            506400                20060501            69.84999847 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      448000                2940.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 GEORGETOWN             TX                                       78628 PUD                                    448000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      212000                1148.33                    360                     354                   6.25                      0                      0                    0.25                    6.5 HAGERSTOWN             MD                                       21740 PUD                                    212000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G02                                                      242400                1439.25                    360                     356                  6.875                      0                      0                    0.25                  7.125 UPPER MARLBORO         MD                                       20772 Single Family                          242400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      880000                4400.00                    360                     357                   5.75                      0                      0                    0.25                      6 CASTLE ROCK            CO                                       80108 PUD                                    880000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      103000                 600.83                    360                     359                  6.625                      0                      0                   0.375                      7 Laurel                 MD                                       20707 Condominium                            103000                20060601                   51.5 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      650000                3250.00                    360                     357                   5.75                      0                      0                    0.25                      6 BURBANK                CA                                       91501 Single Family                          650000                20060401            73.94999695 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      163200                 986.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 NEWARK                 DE                                       19713 Single Family                          163200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      452000                2401.25                    360                     357                  6.125                      0                      0                    0.25                  6.375 BURBANK                CA                                       91506 Single Family                          452000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      535992                3517.45                    360                     358                    7.5                      0                      0                   0.375                  7.875 SACRAMENTO             CA                                       95829 Single Family                          535992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      280000                1808.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Richmond               VA                                       23220 2-4 Family                             280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   131913.93                 769.50                    360                     357                   6.75                      0                      0                    0.25                      7 FRAZIER PARK           CA                                       93225 Single Family                          132000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      308150                1669.15                    360                     357                   6.25                      0                      0                    0.25                    6.5 MORENO VALLEY          CA                                       92551 PUD                                    308150                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      304000                1900.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Elizabeth              NJ                                        7208 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   100399.65                 512.46                    360                     357                  5.875                      0                      0                    0.25                  6.125 NAMPA                  ID                                       83651 Single Family                          100400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      256800                1658.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Richmond               VA                                       23220 2-4 Family                             256800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      559000                3145.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 SILVER SPRING          MD                                       20905 PUD                                    559200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      862500                5031.25                    360                     358                   6.75                      0                      0                    0.25                      7 PALM SPRINGS           CA                                       92264 Single Family                          862500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      130000                 731.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 CO SPGS                CO                                       80904 Single Family                          130000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    99915.99                 656.93                    360                     359                    6.5                      0                      0                   0.375                  6.875 WILMINGTON             DE                                       19802 Townhouse                              100000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       36000                 206.25                    360                     357                  6.625                      0                      0                    0.25                  6.875 CASA GRANDE            AZ                                       85222 Single Family                           36000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      464498                2661.19                    360                     358                  6.625                      0                      0                    0.25                  6.875 CERES                  CA                                       95307 Single Family                          464498                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   127649.08                 874.24                    360                     355                      7                      0                      0                    0.25                   7.25 OCALA                  FL                                       34473 Single Family                          128155                20060201                     95 PMI                                  1.00E+17                   2.875               20110101                  13.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 ADN1
GII                      G02                                                      350675                1972.55                    360                     359                  6.375                      0                      0                   0.375                   6.75 HUNTINGTON STATION     NY                                       11746 Single Family                          350675                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      155655                 875.56                    360                     358                    6.5                      0                      0                    0.25                   6.75 PITTSBURG              KS                                       66762 Single Family                          155655                20060501                     90 PMI                                  1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      130000                 812.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 SAINT LOUIS            MO                                       63116 2-4 Family                             130000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                   641767.57                3342.54                    360                     357                      6                      0                      0                    0.25                   6.25 HENDERSON              NV                                       89074 PUD                                    642400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      440000                2429.17                    360                     358                  6.375                      0                      0                    0.25                  6.625 PRESCOTT               AZ                                       86301 Single Family                          440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   159869.48                1049.14                    360                     358                    7.5                      0                      0                   0.375                  7.875 Savannah               GA                                       31419 Single Family                          159920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      535000                2786.46                    360                     357                      6                      0                      0                    0.25                   6.25 LORTON                 VA                                       22079 PUD                                    535000                20060401            78.68000031 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                     1000000                6041.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Ladera Ranch           CA                                       92694 PUD                                   1000000                20060501            79.95999908 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      164700                 892.13                    360                     358                   6.25                      0                      0                    0.25                    6.5 PHOENIX                AZ                                       85012 Condominium                            164700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      183920                1092.03                    360                     357                  6.875                      0                      0                    0.25                  7.125 DORAL                  FL                                       33166 Condominium                            183920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      172000                1003.33                    360                     357                   6.75                      0                      0                    0.25                      7 PHOENIX                AZ                                       85018 Single Family                          172000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                     1500000                7343.75                    360                     357                  5.625                      0                      0                    0.25                  5.875 BRECKENRIDGE           CO                                       80424 Single Family                         1500000                20060401            69.43000031 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      278400                1885.00                    360                     356                   7.75                      0                      0                   0.375                  8.125 Cape Coral             FL                                       33909 Single Family                          278400                20060301            78.87000275 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G02                                                      164000                 939.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 CORTLAND               IL                                       60112 PUD                                    164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      276689                1441.09                    360                     357                      6                      0                      0                    0.25                   6.25 BRISTOW                VA                                       20136 PUD                                    276689                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      206250                1310.55                    360                     359                   7.25                      0                      0                   0.375                  7.625 Seattle                WA                                       98178 Single Family                          206250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      606960                4236.07                    360                     358                      8                      0                      0                   0.375                  8.375 ALEXANDRIA             VA                                       22303 PUD                                    606960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      154800                 886.88                    360                     357                  6.625                      0                      0                    0.25                  6.875 JEWETT CITY            CT                                        6351 Single Family                          154800                20060401                     60 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      167480                 924.63                    360                     359                   6.25                      0                      0                   0.375                  6.625 SEVERANCE              CO                                       80546 PUD                                    167480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      512000                2773.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 DOWNEY                 CA                                       90240 Single Family                          512000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      504000                2782.50                    360                     358                   6.25                      0                      0                   0.375                  6.625 Paris                  VA                                       20130 Single Family                          504000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      133600                 946.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 CEDARBURG              WI                                       53012 Single Family                          133600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      360000                2062.50                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89117 PUD                                    360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      531050                2931.84                    360                     358                  6.375                      0                      0                    0.25                  6.625 LAKE ELSINORE          CA                                       92532 PUD                                    531050                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    94441.26                 718.27                    360                     359                      8                      0                      0                   0.375                  8.375 CHICAGO                IL                                       60636 Single Family                           94500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      260500                1193.96                    360                     357                   5.25                      0                      0                    0.25                    5.5 FREDERICKSBURG         VA                                       22408 Single Family                          260500                20060401            79.91000366 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      210000                1115.63                    360                     357                  6.125                      0                      0                    0.25                  6.375 PUYALLUP               WA                                       98371 Single Family                          210000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   132757.81                 843.57                    360                     357                  7.375                      0                      0                    0.25                  7.625 TEMPE                  AZ                                       85281 Condominium                            132800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                   129526.08                 821.69                    360                     356                  6.125                      0                      0                   0.375                    6.5 Reno                   NV                                       89506 Single Family                          130000                20060301            60.47000122 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      113625                 639.14                    360                     356                  6.375                      0                      0                   0.375                   6.75 Jacksonville           FL                                       32207 Single Family                          113625                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      489320                2803.40                    360                     358                    6.5                      0                      0                   0.375                  6.875 Ashburn                VA                                       20148 PUD                                    489320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      140250                 745.08                    360                     357                  6.125                      0                      0                    0.25                  6.375 LAKELAND               FL                                       33803 Single Family                          140250                20060401            77.05999756 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                   139912.98                1064.10                    360                     359                      8                      0                      0                   0.375                  8.375 Snellville             GA                                       30078 2-4 Family                             140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   219696.17                1393.71                    360                     356                   6.25                      0                      0                    0.25                    6.5 LAS CRUCES             NM                                       88007 Single Family                          220500                20060301            79.98000336 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      900000                5718.75                    360                     356                  7.375                      0                      0                    0.25                  7.625 LAS VEGAS              NV                                       89135 PUD                                    900000                20060301                     75 No MI                                1.00E+17                   2.625               20110201                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                      650000                3791.67                    360                     356                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89148 PUD                                    650000                20060301            76.05999756 No MI                                1.00E+17                    2.25               20110201                     13                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      217500                1223.44                    360                     357                    6.5                      0                      0                    0.25                   6.75 MIAMI                  FL                                       33131 Condominium                            217500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      376000                2271.67                    360                     357                      7                      0                      0                    0.25                   7.25 SARASOTA               FL                                       34241 PUD                                    376000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      650000                3723.96                    360                     358                  6.625                      0                      0                    0.25                  6.875 CORONA                 CA                                       92883 PUD                                    650000                20060501            75.37999725 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   165799.99                 863.54                    360                     356                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89148 PUD                                    165800                20060301                     70 No MI                                1.00E+17                    3.75               20110201                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G02                                                      420000                2843.75                    360                     356                   7.75                      0                      0                   0.375                  8.125 WATERTOWN              MA                                        2472 2-4 Family                             420000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 13.125                    3.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G01                                                      408750                1958.59                    360                     356                    5.5                      0                      0                    0.25                   5.75 ANTIOCH                CA                                       94509 Single Family                          408750                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                   125998.75                 669.37                    360                     357                      6                      0                      0                   0.375                  6.375 SAN DIEGO              CA                                       92154 Single Family                          126000                20060401            27.10000038 No MI                                1.00E+17                    2.25               20110301                 11.375                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      308000                1860.83                    360                     356                      7                      0                      0                    0.25                   7.25 SAN BERNARDINO         CA                                       92410 2-4 Family                             308000                20060301                     80 No MI                                1.00E+17                    3.75               20110201                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                   147198.66                 981.33                    360                     357                   7.75                      0                      0                    0.25                      8 ATLANTA                GA                                       30310 Single Family                          147200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     14                    3.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   215856.94                1268.75                    360                     357                   6.75                      0                      0                    0.25                      7 PROVO                  UT                                       84606 2-4 Family                             217500                20060401            73.73000336 No MI                                1.00E+17                    2.25               20110301                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      179991                1274.94                    360                     357                   7.72                   0.53                      0                    0.25                    8.5 DAVIE                  FL                                       33314 Condominium                            179991                20060401                     90 Republic MIC                         1.00E+17                     3.5               20110301                   14.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   302999.56                2051.56                    360                     357                  6.765                   1.11                      0                    0.25                  8.125 FARMINGTON HILLS       MI                                       48335 Single Family                          303000                20060401            85.58999634 YES                                  1.00E+17                       3               20110301                 14.125                   2.72                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      862000                4848.75                    360                     358                    6.5                      0                      0                    0.25                   6.75 JACKSON                WY                                       83001 Single Family                          862000                20060501            74.95999908 No MI                                1.00E+17                    2.25               20110401                  12.75                   1.64                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      616000                3015.83                    360                     357                  5.625                      0                      0                    0.25                  5.875 CARLSBAD               CA                                       92010 PUD                                    616000                20060401            79.48000336 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      123120                 769.50                    360                     357                   7.25                      0                      0                    0.25                    7.5 MIAMI                  FL                                       33015 Condominium                            123120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G01                                                      141032                 881.45                    360                     356                  7.125                      0                      0                   0.375                    7.5 FULTON                 GA                                       30331 Single Family                          141032                20060301                     80 No MI                                                            2.25               20090201                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360201 AFL2
GII                      G03                                                      151600                 900.13                    360                     359                   6.75                      0                      0                   0.375                  7.125 Suwanee                GA                                       30024 Townhouse                              151600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      236000                1548.75                    360                     357                  7.625                      0                      0                    0.25                  7.875 RUNNING SPRINGS        CA                                       92382 Single Family                          236000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                     1000000                5937.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 NEWPORT BEACH          CA                                       92663 Single Family                         1000000                20060501            70.66999817 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      671602                3707.80                    360                     358                  6.375                      0                      0                    0.25                  6.625 PALM BEACH GARDENS     FL                                       33410 PUD                                    671602                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      750000                4218.75                    360                     357                    6.5                      0                      0                    0.25                   6.75 SAN CLEMENTE           CA                                       92672 2-4 Family                             750000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      248000                1395.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 EUGENE                 OR                                       97401 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      268000                1702.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 SPRINGFIELD            VA                                       22152 Condominium                            268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      508800                2650.00                    360                     358                      6                      0                      0                    0.25                   6.25 LOS ANGELES            CA                                       91436 Single Family                          508800                20060501            75.94000244 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                       99050                 577.79                    360                     359                  6.625                      0                      0                   0.375                      7 Charlotte              NC                                       28208 Single Family                           99050                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      193000                1166.04                    360                     358                      7                      0                      0                    0.25                   7.25 MESA                   AZ                                       85202 Single Family                          193000                20060501            73.37999725 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      110800                 727.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 HOUSTON                TX                                       77090 Single Family                          110800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      167200                 957.92                    360                     357                  6.625                      0                      0                    0.25                  6.875 CHICAGO                IL                                       60657 Condominium                            167200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      116720                 595.76                    360                     357                  5.875                      0                      0                    0.25                  6.125 MERIDIAN               ID                                       83642 Single Family                          116720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      275200                1662.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Bay Point              CA                                       94565 Single Family                          275200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      132800                 760.83                    360                     356                  6.625                      0                      0                    0.25                  6.875 CORCORAN               CA                                       93212 PUD                                    132800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      188000                 959.58                    360                     356                  5.875                      0                      0                    0.25                  6.125 PUYALLUP               WA                                       98371 Single Family                          188000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                   246014.42                1680.88                    360                     358                      7                      0                      0                    0.25                   7.25 RAINIER                WA                                       98576 Single Family                          246400                20060501            79.83000183 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      220200                1238.63                    360                     358                    6.5                      0                      0                    0.25                   6.75 MODESTO                CA                                       95350 Single Family                          220200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      252000                1443.75                    360                     357                  6.625                      0                      0                    0.25                  6.875 FONTANA                CA                                       92335 Single Family                          252000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      376000                2193.33                    360                     356                   6.75                      0                      0                    0.25                      7 TEMECULA               CA                                       92591 Single Family                          376000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                      518000                2859.79                    360                     356                  6.375                      0                      0                    0.25                  6.625 PORTLAND               OR                                       97236 Single Family                          518000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 12.625                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      510300                2661.46                    360                     357                      6                      0                      0                    0.25                   6.25 PARK RIDGE             IL                                       60068 Single Family                          512000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                     1563600                8143.75                    360                     357                      6                      0                      0                    0.25                   6.25 SAN CLEMENTE           CA                                       92673 PUD                                   1563600                20060401            65.15000153 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      263920                1457.06                    360                     357                  6.375                      0                      0                    0.25                  6.625 REDLANDS               CA                                       92374 Single Family                          263920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                    70821.09                 502.53                    360                     357                  7.375                      0                      0                    0.25                  7.625 DAYTON                 OH                                       45405 Single Family                           71000                20060401            79.77999878 No MI                                1.00E+17                    2.25               20110301                 13.625                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      232000                1329.17                    360                     358                  6.625                      0                      0                    0.25                  6.875 CRESTLINE              CA                                       92325 Single Family                          232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      199400                1100.85                    360                     358                  6.375                      0                      0                    0.25                  6.625 GOLDEN VALLEY          MN                                       55427 Condominium                            199400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   250881.22                1799.89                    360                     358                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89103 Condominium                            251237                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      153000                 988.12                    360                     356                  7.375                      0                      0                   0.375                   7.75 Tempe                  AZ                                       85283 Single Family                          153000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      372000                2286.25                    360                     358                      7                      0                      0                   0.375                  7.375 Alexandria             VA                                       22303 Single Family                          372000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    97315.11                 767.82                    360                     355                  8.375                      0                      0                   0.375                   8.75 Duluth                 MN                                       55811 Condominium                             97600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  13.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      203736                1358.24                    360                     356                  7.625                      0                      0                   0.375                      8 Port Saint Lucie       FL                                       34953 Single Family                          203736                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   197225.38                1404.26                    360                     352                   7.25                      0                      0                   0.375                  7.625 Peoria                 AZ                                       85382 PUD                                    198400                20051101                     80 No MI                                1.00E+17                    2.25               20101001                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351001 AFL2
GI                       G01                                                     1121250                7825.39                    360                     357                      8                      0                      0                   0.375                  8.375 Malibu                 CA                                       90265 Condominium                           1121250                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   103723.22                 665.92                    360                     357                   6.25                      0                      0                   0.375                  6.625 SAN LUIS               AZ                                       85349 Single Family                          104000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                       76240                 476.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Ward                   AR                                       72176 2-4 Family                              76240                20060501                     80 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   175975.01                1063.18                    360                     354                  6.875                      0                      0                   0.375                   7.25 QUEEN CREEK            AZ                                       85242 PUD                                    176000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 WALN
GII                      G03                                                      175000                1057.30                    360                     356                  6.875                      0                      0                   0.375                   7.25 Orlando                FL                                       32809 Single Family                          175000                20060301            77.77999878 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      360000                1912.50                    360                     356                  6.125                      0                      0                    0.25                  6.375 WALDORF                MD                                       20603 PUD                                    360000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                     1500000                7812.50                    360                     356                      6                      0                      0                    0.25                   6.25 ORANGE                 CA                                       92869 Single Family                         1500000                20060301            66.66999817 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                      247833                1342.43                    360                     356                   6.25                      0                      0                    0.25                    6.5 MOUNTAIN GREEN         UT                                       84050 Single Family                          247833                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      298617                1959.67                    360                     355                  7.625                      0                      0                    0.25                  7.875 LAS VEGAS              NV                                       89103 Condominium                            298617                20060201                     80 No MI                                1.00E+17                    2.75               20110101                 13.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ADN1
GIII                     G02                                                      308000                1636.25                    360                     354                  6.125                      0                      0                    0.25                  6.375 BOULDER CITY           NV                                       89005 Single Family                          308000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.375                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ADN1
GIII                     G02                                                      402000                2305.99                    360                     357                  6.625                      0                      0                    0.25                  6.875 AVON                   CT                                        6001 Single Family                          405000                20060401            65.05999756 No MI                                1.00E+17                   2.375               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      396800                2149.33                    360                     356                   6.25                      0                      0                    0.25                    6.5 RICHMOND               CA                                       94804 Single Family                          396800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                      185500                1082.08                    360                     360                  6.625                      0                      0                   0.375                      7 Phoenix                AZ                                       85037 PUD                                    185500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      216528                1511.19                    360                     358                      8                      0                      0                   0.375                  8.375 DAVENPORT              FL                                       33897 PUD                                    216528                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       88000                 595.83                    360                     358                   7.75                      0                      0                   0.375                  8.125 Orlando                FL                                       32808 Single Family                           88000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      399200                2162.33                    360                     357                  6.125                      0                      0                   0.375                    6.5 Litchfield Park        AZ                                       85340 PUD                                    399200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      135100                 900.67                    360                     358                  7.625                      0                      0                   0.375                      8 WEST SACRAMENTO        CA                                       95605 Single Family                          135100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      180000                1050.00                    360                     358                  6.625                      0                      0                   0.375                      7 Seabrook               NH                                        3874 2-4 Family                             180000                20060501            31.69000053 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      224000                1166.67                    360                     357                  5.875                      0                      0                   0.375                   6.25 MACOMB                 MI                                       48042 Single Family                          224000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                  11.25                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                       78750                 508.59                    360                     358                  7.375                      0                      0                   0.375                   7.75 Denver                 CO                                       80204 Single Family                           78750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    237726.3                1361.97                    360                     358                    6.5                      0                      0                   0.375                  6.875 DENVER                 CO                                       80235 Single Family                          238000                20060501            46.20999908 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      116250                 714.45                    360                     358                      7                      0                      0                   0.375                  7.375 Alpharetta             GA                                       30004 Condominium                            116250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      209600                1135.33                    360                     352                  6.125                      0                      0                   0.375                    6.5 Saint Cloud            MN                                       56301 2-4 Family                             209600                20051101                     80 No MI                                1.00E+17                    2.25               20121001                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20351001 AFL2
GI                       G03                                                      280000                1720.83                    360                     358                      7                      0                      0                   0.375                  7.375 REDLANDS               CA                                       92373 Single Family                          280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       76240                 476.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Ward                   AR                                       72176 2-4 Family                              76240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      219920                1511.95                    360                     357                  7.875                      0                      0                   0.375                   8.25 Woodbridge             VA                                       22193 Townhouse                              219920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      304000                1741.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 Woodbridge             VA                                       22192 Townhouse                              304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      161000                 989.48                    360                     358                      7                      0                      0                   0.375                  7.375 St Petersburg          FL                                       33703 Single Family                          161000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      312000                1950.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Chicago                IL                                       60614 Condominium                            312000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      216920                1152.39                    360                     360                      6                      0                      0                   0.375                  6.375 ANTHEM                 AZ                                       85086 PUD                                    216920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      174392                1108.12                    360                     359                   7.25                      0                      0                   0.375                  7.625 JACKSONVILLE           FL                                       32216 PUD                                    174392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      118400                 740.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ATLANTA                GA                                       30311 Single Family                          118400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      235200                1666.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89131 Single Family                          235200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       99750                 696.17                    360                     358                      8                      0                      0                   0.375                  8.375 Asheville              NC                                       28803 Single Family                           99750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      141067                 911.06                    360                     359                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 Condominium                            141067                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   317196.07                2015.52                    360                     358                   7.25                      0                      0                   0.375                  7.625 Newark                 NJ                                        7104 2-4 Family                             317200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      246820                1594.05                    360                     359                  7.375                      0                      0                   0.375                   7.75 TUCSON                 AZ                                       85743 PUD                                    246820                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      117600                 820.75                    360                     358                      8                      0                      0                   0.375                  8.375 Cedar Hill             TX                                       75104 Single Family                          117600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      356250                2152.34                    360                     359                  6.875                      0                      0                   0.375                   7.25 SPRINGFIELD            VA                                       22153 Single Family                          356250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      104000                 595.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 MCDONOUGH              GA                                       30253 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20130401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GI                       G02                                                      262500                1695.31                    360                     359                  7.375                      0                      0                   0.375                   7.75 Merced                 CA                                       95348 Single Family                          262500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      207920                1191.21                    360                     357                    6.5                      0                      0                   0.375                  6.875 DANBURY                CT                                        6810 Condominium                            207920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                       83250                 450.94                    360                     358                  6.125                      0                      0                   0.375                    6.5 TEMPLE                 GA                                       30179 Single Family                           83250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       64000                 420.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 CINCINNATI             OH                                       45205 2-4 Family                              64000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      216300                1149.09                    360                     358                      6                      0                      0                   0.375                  6.375 Atlanta                GA                                       30312 Single Family                          216500                20060501            79.88999939 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      141200                 882.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 DECATUR                GA                                       30032 Single Family                          141200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   267824.69                1989.89                    360                     359                   7.75                      0                      0                   0.375                  8.125 WASHINGTON             DC                                       20018 Single Family                          268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      230400                1440.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 AVONDALE               AZ                                       85323 PUD                                    230400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      144000                 900.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 HAGERSTOWN             MD                                       21740 2-4 Family                             144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   691923.78                4684.90                    360                     358                   7.75                      0                      0                   0.375                  8.125 NAPLES                 FL                                       34109 PUD                                    692000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      240000                1575.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Newark                 NJ                                        7112 2-4 Family                             240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      600000                3687.50                    360                     357                      7                      0                      0                   0.375                  7.375 Leesburg               VA                                       20176 PUD                                    600000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                   180765.05                1110.95                    360                     358                      7                      0                      0                   0.375                  7.375 BLAINE                 MN                                       55434 Single Family                          180800                20060501                     80 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      158620                 892.24                    360                     357                  6.375                      0                      0                   0.375                   6.75 HAMPTON                GA                                       30228 PUD                                    158620                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      285000                1989.06                    360                     358                      8                      0                      0                   0.375                  8.375 Paso Robles            CA                                       93446 Single Family                          285000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   131822.27                 968.57                    360                     358                  7.625                      0                      0                   0.375                      8 Mesa                   AZ                                       85202 Condominium                            132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      107900                 663.14                    360                     358                      7                      0                      0                   0.375                  7.375 GRAND RAPIDS           MI                                       49503 2-4 Family                             107900                20060501                     65 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      650000                4130.21                    360                     358                   7.25                      0                      0                   0.375                  7.625 IMPERIAL BEACH         CA                                       91932 Condominium                            650000                20060501            75.58000183 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      272800                1847.08                    360                     358                   7.75                      0                      0                   0.375                  8.125 Fairburn               GA                                       30213 Single Family                          272800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       97600                 589.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 LAREDO                 TX                                       78046 Single Family                           97600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      144000                 945.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32818 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      115125                 791.48                    360                     359                  7.875                      0                      0                   0.375                   8.25 Ogden                  UT                                       84401 2-4 Family                             115125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      164000                1059.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Boynton Beach          FL                                       33426 Condominium                            164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                       78039                 447.10                    360                     358                    6.5                      0                      0                   0.375                  6.875 Greenwood              IN                                       46143 PUD                                     78039                20060501                     65 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G03                                                      206150                1266.96                    360                     358                      7                      0                      0                   0.375                  7.375 Bonita Springs         FL                                       34135 2-4 Family                             206150                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   198924.92                1444.34                    360                     358                    7.5                      0                      0                   0.375                  7.875 KUNA                   ID                                       83634 PUD                                    199200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      216216                1351.35                    360                     358                  7.125                      0                      0                   0.375                    7.5 Passaic                NJ                                        7055 2-4 Family                             216216                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   344564.07                1974.06                    360                     358                    6.5                      0                      0                   0.375                  6.875 Beaumont               CA                                       92223 PUD                                    344565                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      295391                1784.65                    360                     358                  6.875                      0                      0                   0.375                   7.25 GOODYEAR               AZ                                       85338 PUD                                    295391                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      443392                2725.01                    360                     358                      7                      0                      0                   0.375                  7.375 CORONA                 CA                                       92880 Single Family                          443392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   142499.31                 920.31                    360                     358                  7.375                      0                      0                   0.375                   7.75 Wheat Ridge            CO                                       80033 Single Family                          142500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      550000                3437.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 CONIFER                CO                                       80433 Single Family                          550000                20060501            72.95999908 No MI                                1.00E+17                    2.25               20160401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GI                       G02                                                      218000                1430.63                    360                     357                    7.5                      0                      0                   0.375                  7.875 Garland                UT                                       84312 2-4 Family                             218000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      168000                1050.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 WASHINGTON             DC                                       20019 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      215200                1479.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 MIAMI                  FL                                       33196 Townhouse                              215200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      299000                1899.90                    360                     358                   7.25                      0                      0                   0.375                  7.625 Fuquay Varina          NC                                       27526 Single Family                          299000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      312000                1950.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 HIGHLAND               UT                                       84003 Single Family                          312000                20060501            79.90000153 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      512950                2511.32                    360                     358                    5.5                      0                      0                   0.375                  5.875 Triangle               VA                                       22192 Single Family                          512950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                       90285                 517.26                    360                     358                    6.5                      0                      0                   0.375                  6.875 Brownsburg             IN                                       46112 PUD                                     90285                20060501                     65 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G03                                                      152612                 953.83                    360                     358                  7.125                      0                      0                   0.375                    7.5 COLORADO SPRINGS       CO                                       80916 Condominium                            152612                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      188000                1194.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 MIAMI                  FL                                       33189 Townhouse                              188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   107916.61                 753.17                    360                     357                      8                      0                      0                   0.375                  8.375 Fairburn               GA                                       30213 PUD                                    107920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      300000                1968.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Nokomis                FL                                       34275 Single Family                          300000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      231899                1521.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 MESA                   AZ                                       85206 PUD                                    231899                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      220000                1375.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 East Brunswick         NJ                                        8816 Single Family                          220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      183200                1183.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Clackamas              OR                                       97015 Single Family                          183200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      280000                1750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Paterson               NJ                                        7501 2-4 Family                             280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      504000                3517.50                    360                     358                      8                      0                      0                   0.375                  8.375 Myrtle Beach           SC                                       29577 Condominium                            504000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      336000                2100.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 MESA                   AZ                                       85207 PUD                                    336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      143920                1004.44                    360                     357                      8                      0                      0                   0.375                  8.375 SAN ANTONIO            TX                                       78230 Single Family                          143920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                   489288.45                3468.19                    360                     358                   7.25                      0                      0                   0.375                  7.625 Palm Desert            CA                                       92260 Single Family                          490000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                    132719.8                 884.80                    360                     358                  7.625                      0                      0                   0.375                      8 Westminster            CO                                       80031 Single Family                          132720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      455000                2464.58                    360                     359                  6.125                      0                      0                   0.375                    6.5 REDLANDS               CA                                       92374 2-4 Family                             455000                20060601                     65 No MI                                1.00E+17                    2.25               20160501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360501 AFL2
GI                       G01                                                      428000                2764.17                    360                     360                  7.375                      0                      0                   0.375                   7.75 Chandler               AZ                                       85249 Single Family                          428000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      220000                1260.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 FREDERICKSBURG         VA                                       22407 Single Family                          220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      195200                1362.33                    360                     358                      8                      0                      0                   0.375                  8.375 Fresno                 CA                                       93720 Single Family                          195200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                    69688.96                 392.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Baltimore              MD                                       21216 Townhouse                               69750                20060401                     75 No MI                                1.00E+17                    2.25               20090301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                   275719.61                1814.34                    360                     358                    6.5                      0                      0                   0.375                  6.875 WAIKOLOA               HI                                       96738 PUD                                    276185                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      352000                1906.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Herndon                VA                                       20170 Townhouse                              352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      292000                1703.33                    360                     360                  6.625                      0                      0                   0.375                      7 Los Angeles            CA                                       90036 Condominium                            292000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   228082.22                1306.72                    360                     358                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89081 PUD                                    228274                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   498763.26                3326.52                    360                     357                  6.625                      0                      0                   0.375                      7 Paterson               NJ                                        7503 2-4 Family                             500000                20060401            79.37000275 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                     1890000               13190.62                    360                     358                      8                      0                      0                   0.375                  8.375 LA JOLLA               CA                                       92037 Single Family                         1890000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    194671.4                1281.02                    360                     358                    6.5                      0                      0                   0.375                  6.875 SANTA ANA              CA                                       92703 Single Family                          195000                20060501            30.72999954 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                     1040000                6825.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Marathon               FL                                       33050 2-4 Family                            1040000                20060501                     65 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      140000                 831.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 Fort Myers             FL                                       33907 2-4 Family                             140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      396436                2684.20                    360                     358                   7.75                      0                      0                   0.375                  8.125 Temecula               CA                                       92592 PUD                                    396436                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   210898.36                1475.73                    360                     359                  7.125                      0                      0                   0.375                    7.5 Chicago                IL                                       60608 2-4 Family                             211055                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   282794.27                2053.40                    360                     358                    7.5                      0                      0                   0.375                  7.875 Triangle               VA                                       22172 Single Family                          283200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   103057.49                 748.27                    360                     358                    7.5                      0                      0                   0.375                  7.875 WINTER HAVEN           FL                                       33880 Single Family                          103200                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    871695.1                5266.49                    360                     358                  6.875                      0                      0                   0.375                   7.25 LOS ANGELES            CA                                       90005 2-4 Family                             875000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       42250                 294.87                    360                     358                      8                      0                      0                   0.375                  8.375 Indianapolis           IN                                       46226 Single Family                           42250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   179725.22                1243.22                    360                     358                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89103 Single Family                          180000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    99733.67                 681.43                    360                     358                  6.875                      0                      0                   0.375                   7.25 CHANDLER HEIGHTS       AZ                                       85242 PUD                                     99890                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      157520                1099.36                    360                     358                      8                      0                      0                   0.375                  8.375 NORCROSS               GA                                       30071 2-4 Family                             157520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      146900                 918.13                    360                     358                  7.125                      0                      0                   0.375                    7.5 Port Saint Lucie       FL                                       34983 Single Family                          146900                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      520000                3141.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 OCEANSIDE              CA                                       92057 Single Family                          520000                20060601                     80 No MI                                                            5.75               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      139120                1043.40                    360                     359                  8.625                      0                      0                   0.375                      9 LEHIGH ACRES           FL                                       33936 Single Family                          139120                20060601                     80 No MI                                                            4.25               20110501                     14                  5.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      174400                 962.83                    360                     360                   6.25                      0                      0                   0.375                  6.625 HENDERSON              NV                                       89014 Condominium                            174400                20060701                     80 No MI                                                            3.75               20110601                 12.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      223200                1185.75                    360                     359                      6                      0                      0                   0.375                  6.375 YUBA CITY              CA                                       95991 Single Family                          223200                20060601                     80 No MI                                                               3               20110501                 11.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      235200                1445.50                    360                     360                      7                      0                      0                   0.375                  7.375 PERRIS                 CA                                       92571 Condominium                            235200                20060701            79.98000336 No MI                                                            3.25               20110601                 12.375                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      148000                 971.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 JOLIET                 IL                                       60436 Single Family                          148000                20060701                     80 No MI                                                            5.25               20110601                 12.875                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      360000                2212.50                    360                     359                      7                      0                      0                   0.375                  7.375 LEMON GROVE            CA                                       91945 Single Family                          360000                20060601                     80 No MI                                                            3.75               20110501                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      220000                1558.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 GREENSBORO             NC                                       27407 PUD                                    220000                20060701                     80 No MI                                                            5.25               20110601                   13.5                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      236000                1376.67                    360                     359                  6.625                      0                      0                   0.375                      7 WEST SACRAMENTO        CA                                       95691 Single Family                          236000                20060601                     80 No MI                                                             3.5               20110501                     12                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                      101276                 796.74                    360                     360                  8.375                      0                      0                   0.375                   8.75 FORT WORTH             TX                                       76134 Single Family                          101276                20060701                     80 No MI                                                               5               20090601                  14.75                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360601 ADN1
GII                      G03                                                   383635.64                2364.36                    360                     359                  5.875                      0                      0                   0.375                   6.25 FONTANA                CA                                       92337 Single Family                          384000                20060601                     80 No MI                                                            3.25               20110501                  11.25                  4.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      116000                 891.94                    360                     360                  8.125                      0                      0                   0.375                    8.5 GARDEN CITY            MI                                       48135 Single Family                          116000                20060701                     80 No MI                                                            5.25               20110601                   13.5                  2.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                      361600                2184.67                    360                     360                  6.875                      0                      0                   0.375                   7.25 TEMECULA               CA                                       92592 PUD                                    361600                20060701                     80 No MI                                                            3.75               20110601                  12.25                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      200000                1166.67                    360                     360                  6.625                      0                      0                   0.375                      7 WORCESTER              MA                                        1602 Single Family                          200000                20060701                     80 No MI                                                             3.5               20110601                     12                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      383200                2474.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 OCEANSIDE              CA                                       92057 Single Family                          383200                20060601                     80 No MI                                                            5.25               20110501                  12.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      175200                1131.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 MARYSVILLE             CA                                       95901 Single Family                          175200                20060601                     80 No MI                                                            3.25               20110501                  13.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      211544                1410.29                    360                     359                  7.625                      0                      0                   0.375                      8 ELGIN                  IL                                       60123 Condominium                            211544                20060601                     80 No MI                                                            5.25               20110501                     13                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      376000                2075.83                    360                     359                   6.25                      0                      0                   0.375                  6.625 SPRING VALLEY          CA                                       91977 Single Family                          376000                20060601                     80 No MI                                                               3               20110501                 11.625                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      159200                1059.16                    360                     360                  6.625                      0                      0                   0.375                      7 MIRAMAR                FL                                       33023 Condominium                            159200                20060701                     80 No MI                                                            3.75               20110601                     12                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      168000                1032.50                    360                     360                      7                      0                      0                   0.375                  7.375 FRESNO                 CA                                       93705 Single Family                          168000                20060701                     80 No MI                                                             3.5               20110601                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      272000                1530.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 WOODBRIDGE             VA                                       22192 PUD                                    272000                20060601                     80 No MI                                                             3.5               20110501                  11.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      336000                2450.00                    360                     359                  8.375                      0                      0                   0.375                   8.75 BELLMORE               NY                                       11710 Single Family                          336000                20060601                     80 No MI                                                            2.75               20110501                  13.75                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      243200                1064.00                    360                     359                  4.875                      0                      0                   0.375                   5.25 MURRIETA               CA                                       92562 Condominium                            243200                20060601                     80 No MI                                                               3               20110501                  10.25                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      130500                 924.38                    360                     358                  8.125                      0                      0                   0.375                    8.5 WEST PALM BEACH        FL                                       33401 2-4 Family                             130500                20060501                     75 No MI                                                            2.75               20110401                   13.5                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      368000                2338.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 BALDWIN PARK           CA                                       91706 Single Family                          368000                20060601                     80 No MI                                                               3               20110501                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      316000                1810.42                    360                     357                    6.5                      0                      0                   0.375                  6.875 PIRU                   CA                                       93040 Single Family                          316000                20060401                     80 No MI                                                               3               20110301                 11.875                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                      233600                1289.67                    360                     359                   6.25                      0                      0                   0.375                  6.625 PALMDALE               CA                                       93550 Single Family                          233600                20060601                     80 No MI                                                               3               20110501                 11.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      448000                2800.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 DENVER                 CO                                       80209 Single Family                          448000                20060601                     80 No MI                                                             3.5               20110501                   12.5                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      399920                2707.79                    360                     360                   7.75                      0                      0                   0.375                  8.125 LADERA RANCH           CA                                       92694 Condominium                            399920                20060701                     80 No MI                                                            3.75               20110601                 13.125                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      244271                1475.80                    360                     360                  6.875                      0                      0                   0.375                   7.25 PERRIS                 CA                                       92571 Condominium                            244271                20060701                     80 No MI                                                            3.25               20110601                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      171200                1182.44                    360                     360                      7                      0                      0                   0.375                  7.375 CHICAGO                IL                                       60629 Single Family                          171200                20060701                     80 No MI                                                            4.25               20110601                 13.375                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G02                                                      280000                1487.50                    360                     359                      6                      0                      0                   0.375                  6.375 NATIONAL CITY          CA                                       91950 Condominium                            280000                20060601                     80 No MI                                                            3.25               20110501                 11.375                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      408000                2337.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 MANNASSAS              VA                                       20112 PUD                                    408000                20060601                     80 No MI                                                               3               20110501                 11.875                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      272000                1700.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 CENTRAL ISLIP          NY                                       11722 Single Family                          272000                20060701                     80 No MI                                                            3.75               20110601                   12.5                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      437700                1914.94                    360                     359                  4.875                      0                      0                   0.375                   5.25 LINCOLN                CA                                       95648 Single Family                          437700                20060601                     80 No MI                                                            3.75               20110501                  10.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      388000                2384.58                    360                     359                      7                      0                      0                   0.375                  7.375 LA JOLLA               CA                                       92037 Condominium                            388000                20060601                     80 No MI                                                            3.75               20110501                 12.375                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      264000                1732.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 WOODSTOCK              GA                                       30188 PUD                                    264000                20060701                     80 No MI                                                            5.25               20110601                 12.875                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                    79946.65                 594.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 AURORA                 IL                                       60504 Condominium                             80000                20060601                     80 No MI                                                            2.75               20110501                 13.125                  4.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   171942.52                 949.58                    360                     359                   6.25                      0                      0                   0.375                  6.625 ALEXANDRIA             VA                                       22309 Condominium                            172000                20060601                     80 No MI                                                               3               20110501                 11.625                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      483920                2923.68                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAWRENCEVILLE          GA                                       30045 PUD                                    483920                20060601                     80 No MI                                                             3.5               20110501                  12.25                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      280900                1492.28                    360                     359                      6                      0                      0                   0.375                  6.375 LAKE ELSINORE          CA                                       92530 PUD                                    280900                20060601                     80 No MI                                                               3               20110501                 11.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      109044                 738.32                    360                     360                   7.75                      0                      0                   0.375                  8.125 FORT LAUDERDALE        FL                                       33321 Condominium                            109044                20060701                     80 No MI                                                            3.75               20110601                 13.125                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                   351919.66                2126.18                    360                     359                  6.875                      0                      0                   0.375                   7.25 SANTA MARIA            CA                                       93458 Single Family                          351920                20060601                     80 No MI                                                            5.25               20110501                  12.25                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      286350                1610.72                    360                     359                  6.375                      0                      0                   0.375                   6.75 LAKE ELSINORE          CA                                       92530 Single Family                          286350                20060601            79.98999786 No MI                                                            4.25               20110501                  11.75                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      134400                 812.00                    360                     347                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85041 PUD                                    134400                20050601                     80 No MI                                1.00E+17                    2.25               20100501                  12.25                  3.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350501 AFL2
GII                      G02                                                      165000                 876.56                    360                     358                      6                      0                      0                   0.375                  6.375 Peoria                 AZ                                       85381 Single Family                          165000                20060501            62.25999832 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      128838                 899.18                    360                     358                      8                      0                      0                   0.375                  8.375 LANCASTER              TX                                       75104 PUD                                    128838                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      187900                1056.94                    360                     357                  6.375                      0                      0                   0.375                   6.75 COMMERCE               CO                                       80022 PUD                                    187900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      107120                 669.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Grovetown              GA                                       30813 PUD                                    107120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   191760.49                1459.34                    360                     358                      8                      0                      0                   0.375                  8.375 Pleasantville          NJ                                        8232 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      158000                 905.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 BUFORD                 GA                                       30519 PUD                                    158000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      126000                 866.25                    360                     358                  7.875                      0                      0                   0.375                   8.25 Phoenix                AZ                                       85022 Condominium                            126000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      133600                 835.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lilburn                GA                                       30047 2-4 Family                             133600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      177100                1106.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 HENDERSON              CO                                       80640 PUD                                    177100                20060501                     70 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      234149                1536.60                    360                     359                    7.5                      0                      0                   0.375                  7.875 NAPLES                 FL                                       34110 PUD                                    234149                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      960000                5900.00                    360                     360                      7                      0                      0                   0.375                  7.375 Newport Beach          CA                                       92660 Single Family                          960000                20060701                     80 No MI                                                            2.25               20110601                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                    65999.35                 405.62                    360                     358                      7                      0                      0                   0.375                  7.375 Columbus               GA                                       31907 Single Family                           66000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      340000                2231.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Newark                 NJ                                        7107 2-4 Family                             340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   383190.81                2195.36                    360                     356                    6.5                      0                      0                   0.375                  6.875 Los Banos              CA                                       93635 Single Family                          383200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                       90750                 586.09                    360                     357                  7.375                      0                      0                   0.375                   7.75 Griffin                GA                                       30224 Single Family                           90750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      110000                 618.75                    360                     359                  6.375                      0                      0                   0.375                   6.75 JACKSONVILLE           FL                                       32246 PUD                                    110000                20060601            47.83000183 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   118226.47                 899.17                    360                     359                      8                      0                      0                   0.375                  8.375 Grand Prairie          TX                                       75054 Single Family                          118300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    167992.5                1102.45                    360                     357                    7.5                      0                      0                   0.375                  7.875 Apple Valley           CA                                       92307 Single Family                          168000                20060401            74.69999695 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      108000                 765.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Dallas                 TX                                       75217 Single Family                          108000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      271600                1499.46                    360                     358                   6.25                      0                      0                   0.375                  6.625 Naples                 FL                                       34120 Condominium                            271600                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       96000                 640.00                    360                     359                  7.625                      0                      0                   0.375                      8 Arlington              TX                                       76017 Single Family                           96000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   132099.84                1004.68                    360                     359                      8                      0                      0                   0.375                  8.375 Grand Prairie          TX                                       75054 Single Family                          132182                20060601            69.94000244 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      492000                2870.00                    360                     357                  6.625                      0                      0                   0.375                      7 Englewood              FL                                       34223 Single Family                          492000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      105300                 614.25                    360                     359                  6.625                      0                      0                   0.375                      7 Tempe                  AZ                                       85281 PUD                                    105300                20060601                     65 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      191600                1097.71                    360                     359                    6.5                      0                      0                   0.375                  6.875 Woodstock              GA                                       30188 PUD                                    191600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       90300                 489.13                    360                     358                  6.125                      0                      0                   0.375                    6.5 Austin                 TX                                       78725 PUD                                     90300                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                    555998.1                2837.92                    360                     358                  5.875                      0                      0                    0.25                  6.125 NEWCASTLE              CA                                       95658 Single Family                          556000                20060501            65.87999725 No MI                                1.00E+17                    2.25               20110401                 11.125                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      184120                1227.47                    360                     359                  7.625                      0                      0                   0.375                      8 SARATOGA SPRINGS       UT                                       84043 Single Family                          184120                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   879734.17                5315.06                    360                     358                  6.875                      0                      0                   0.375                   7.25 Albuquerque            NM                                       87122 Single Family                          880000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   416991.44                2606.20                    360                     357                  7.125                      0                      0                   0.375                    7.5 Jersey City            NJ                                        7302 Condominium                            416999                20060401            78.05000305 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      360000                2512.50                    360                     359                      8                      0                      0                   0.375                  8.375 Fresno                 CA                                       93706 2-4 Family                             360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   271642.95                2019.59                    360                     358                   7.75                      0                      0                   0.375                  8.125 Bay Shore              NY                                       11706 Single Family                          272000                20060501                     80 No MI                                1.00E+17                   7.125               20080401                 14.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      360000                2512.50                    360                     359                      8                      0                      0                   0.375                  8.375 Fresno                 CA                                       93706 2-4 Family                             360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                   6.75                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      239920                1399.53                    360                     359                  6.625                      0                      0                   0.375                      7 Warrenton              VA                                       20186 Single Family                          239920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      199196                1286.47                    360                     359                  7.375                      0                      0                   0.375                   7.75 COMMERCE CITY          CO                                       80022 Single Family                          199196                20060601                     80 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      548440                3142.10                    360                     358                  6.625                      0                      0                    0.25                  6.875 CORONA                 CA                                       92880 Single Family                          548440                20060501            66.59999847 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      400000                2333.33                    360                     358                  6.625                      0                      0                   0.375                      7 Jupiter                FL                                       33458 PUD                                    400000                20060501            59.72999954 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   175085.39                1300.86                    360                     359                   7.75                      0                      0                   0.375                  8.125 Wilsonville            OR                                       97070 Condominium                            175200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      273600                1653.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Sumner                 WA                                       98390 PUD                                    273600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      166250                1142.97                    360                     358                  7.875                      0                      0                   0.375                   8.25 Bluffton               SC                                       29910 PUD                                    166250                20060501                     95 YES                                  1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      243750                1650.39                    360                     359                   7.75                      0                      0                   0.375                  8.125 Littleton              CO                                       80120 Single Family                          243750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1457.50                    360                     357                  7.875                      0                      0                   0.375                   8.25 Essex                  MD                                       21221 Single Family                          212000                20060401                     80 No MI                                                           6.875               20110301                  14.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      280000                1750.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Franklin               NC                                       28734 Single Family                          280000                20060401            72.73000336 No MI                                1.00E+17                    2.25               20110301                   13.5                    6.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      352000                2346.67                    360                     358                  7.625                      0                      0                   0.375                      8 Guttenberg             NJ                                        7093 2-4 Family                             352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      282940                1915.74                    360                     358                   7.75                      0                      0                   0.375                  8.125 Glendale               AZ                                       85306 PUD                                    282940                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      195300                1342.69                    360                     359                  7.875                      0                      0                   0.375                   8.25 Phoenix                AZ                                       85013 Single Family                          195300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   120363.39                 762.16                    360                     358                  6.125                      0                      0                   0.375                    6.5 Fort Worth             TX                                       76137 PUD                                    120582                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      134850                 716.39                    360                     358                      6                      0                      0                   0.375                  6.375 duluth                 GA                                       30096 PUD                                    134850                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      214207                1383.42                    360                     359                  7.375                      0                      0                   0.375                   7.75 Indio                  CA                                       92203 PUD                                    214207                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1347.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 STACY                  MN                                       55079 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      266250                1719.53                    360                     359                  7.375                      0                      0                   0.375                   7.75 HONOLULU               HI                                       96826 Condominium                            266250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    94341.32                 717.51                    360                     359                      8                      0                      0                   0.375                  8.375 Richmond               VA                                       23224 Single Family                           94400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      140000                 933.33                    360                     359                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80249 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   251605.65                1719.08                    360                     358                  6.875                      0                      0                   0.375                   7.25 GLENN DALE             MD                                       20769 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      212000                1369.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 ORLANDO                FL                                       32804 Single Family                          212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   359674.56                2275.44                    360                     359                  6.125                      0                      0                   0.375                    6.5 ORANGEVALE             CA                                       95662 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20130501                   12.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                      324000                2193.75                    360                     358                   7.75                      0                      0                   0.375                  8.125 FONTANA                CA                                       92336 Single Family                          324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      318000                1821.87                    360                     359                    6.5                      0                      0                   0.375                  6.875 GAITHERSBURG           MD                                       20879 PUD                                    318000                20060601            57.40000153 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      201000                1151.56                    360                     359                    6.5                      0                      0                   0.375                  6.875 WEST WARWICK           RI                                        2893 2-4 Family                             201000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      166472                1023.11                    360                     358                      7                      0                      0                   0.375                  7.375 MOORESVILLE            NC                                       28115 PUD                                    166472                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       94800                 523.37                    360                     357                   6.25                      0                      0                   0.375                  6.625 Edina                  MN                                       55435 Condominium                             94800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      189200                1064.25                    360                     358                  6.375                      0                      0                   0.375                   6.75 BUFORD                 GA                                       30519 PUD                                    189200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   134808.81                 967.16                    360                     358                  7.375                      0                      0                   0.375                   7.75 BURRILLVILLE           RI                                        2830 Single Family                          135000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      139200                 870.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Philadelphia           PA                                       19106 Condominium                            139200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                       83812                 506.36                    360                     359                  6.875                      0                      0                   0.375                   7.25 HAMPTON                GA                                       30228 PUD                                     83812                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      367869                2260.86                    360                     358                      7                      0                      0                   0.375                  7.375 NORTH LAS VEGAS        NV                                       89084 PUD                                    367869                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      131200                 751.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 Glendale               AZ                                       85301 PUD                                    131200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                   199814.77                1061.52                    360                     358                      6                      0                      0                   0.375                  6.375 Wanaque                NJ                                        7420 2-4 Family                             200000                20060501            52.63000107 No MI                                1.00E+17                    2.25               20090401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 WALN
GI                       G01                                                   871976.67                6176.50                    360                     358                  8.125                      0                      0                   0.375                    8.5 Calabasas              CA                                       91302 Single Family                          872000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      596000                3725.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 DOWNEY                 CA                                       90241 Single Family                          596000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      608000                4306.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 MAMMOTH LAKES          CA                                       93546 Single Family                          608000                20060601                     80 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      257200                1634.29                    360                     358                   7.25                      0                      0                   0.375                  7.625 Littlerock             CA                                       93543 Single Family                          257200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      198100                1114.31                    360                     354                  6.375                      0                      0                   0.375                   6.75 Ocoee                  FL                                       34761 Single Family                          198100                20060101            65.05999756 No MI                                1.00E+17                    2.25               20101201                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      308000                2053.33                    360                     360                  7.625                      0                      0                   0.375                      8 CHANDLER               AZ                                       85225 2-4 Family                             308000                20060701                     80 No MI                                                            2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      136000                 864.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 Monroe                 NC                                       28112 PUD                                    136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   155767.74                1090.77                    360                     358                  7.125                      0                      0                   0.375                    7.5 Raymond                ME                                        4071 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   181477.65                1039.72                    360                     358                    6.5                      0                      0                   0.375                  6.875 Smyrna                 GA                                       30080 PUD                                    181520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      164000                 939.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 Lake City              FL                                       32025 2-4 Family                             164000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       98999                 659.99                    360                     358                  7.625                      0                      0                   0.375                      8 Hiram                  GA                                       30141 PUD                                     98999                20060501            79.83999634 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      338750                1905.75                    360                     359                  6.375                      0                      0                   0.375                   6.75 ESCONDIDO              CA                                       92025 Single Family                          338800                20060601                     80 No MI                                                            3.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      260800                1764.62                    360                     360                  7.375                      0                      0                   0.375                   7.75 MONTGOMERY VILLAGE     MD                                       20886 PUD                                    260800                20060701                     80 No MI                                                           5.375               20110601                  12.75                  2.875                       2 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360601 ADN1
GII                      G02                                                      247144                1415.93                    360                     359                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89148 PUD                                    247144                20060601                     80 No MI                                                             3.5               20110501                 11.875                      5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      300000                1687.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 PALMDALE               CA                                       93550 Single Family                          300000                20060601                     80 No MI                                                               3               20110501                  11.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      262400                1448.67                    360                     359                   6.25                      0                      0                   0.375                  6.625 PEMBROKE PINES         FL                                       33028 PUD                                    262400                20060601                     80 No MI                                                               3               20110501                 11.625                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                    287491.3                2013.18                    360                     358                  7.125                      0                      0                   0.375                    7.5 BERTHOUD               CO                                       80513 Single Family                          287920                20060501                     80 No MI                                                            4.25               20110401                   12.5                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      320000                1933.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 LOMPOC                 CA                                       93436 Single Family                          320000                20060601                     80 No MI                                                            4.25               20110501                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      184000                1111.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 CHICAGO                IL                                       60651 Single Family                          184000                20060601                     80 No MI                                                            3.25               20110501                  12.25                  3.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      304000                2026.67                    360                     360                  7.625                      0                      0                   0.375                      8 HUNTINGTON             NY                                       11743 Single Family                          304000                20060701                     80 No MI                                                            5.25               20110601                     13                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      128000                 693.33                    360                     359                  6.125                      0                      0                   0.375                    6.5 SCAPPOOSE              OR                                       97056 Single Family                          128000                20060601                     80 No MI                                                            3.25               20110501                   11.5                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      248000                1395.00                    360                     360                  6.375                      0                      0                   0.375                   6.75 HEMET                  CA                                       92554 Single Family                          248000                20060701                     80 No MI                                                            3.25               20110601                  11.75                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      380000                2018.75                    360                     359                      6                      0                      0                   0.375                  6.375 SMITHTOWN              NY                                       11787 Single Family                          380000                20060601                     80 No MI                                                               3               20110501                 11.375                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      288000                1530.00                    360                     359                      6                      0                      0                   0.375                  6.375 STOCKTON               CA                                       95207 Single Family                          288000                20060601                     80 No MI                                                            3.75               20110501                 11.375                  2.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                       76000                 506.67                    360                     359                  7.625                      0                      0                   0.375                      8 JACKSONVILLE           FL                                       32206 Single Family                           76000                20060601                     80 No MI                                                            5.25               20110501                     13                  3.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      374800                2303.46                    360                     359                      7                      0                      0                   0.375                  7.375 FONTANA                CA                                       92337 Single Family                          374800                20060601            79.98999786 No MI                                                            3.75               20110501                 12.375                  4.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      116720                 729.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 Tampa                  FL                                       33610 Single Family                          116720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  3.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   103999.99                 530.83                    360                     348                  5.875                      0                      0                    0.25                  6.125 NEW PORT RICHEY        FL                                       34652 Single Family                          110500                20050701                     85 PMI                                  1.00E+17                    2.25               20150601                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20350601 ALT1
GII                      G03                                                      254650                1139.95                    360                     349                      5                      0                      0                   0.375                  5.375 MIAMI                  FL                                       33182 Single Family                          256000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                       93356                 379.26                    360                     349                    4.5                      0                      0                   0.375                  4.875 KINGMAN                AZ                                       86401 Single Family                           93375                20050801                     75 No MI                                1.00E+17                    2.25               20100701                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G02                                                   319484.89                1697.25                    360                     349                      6                      0                      0                   0.375                  6.375 RANCHO CORDOVA         CA                                       95670 Single Family                          320000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G03                                                      350400                1715.50                    360                     349                    5.5                      0                      0                   0.375                  5.875 SANTA CLARITA (VALEN   CA                                       91355 PUD                                    350400                20050801                     80 No MI                                1.00E+17                    2.25               20100701                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G03                                                   359045.39                1645.16                    360                     349                  5.125                      0                      0                   0.375                    5.5 CARMICHAEL             CA                                       95608 Single Family                          359650                20050801            63.31999969 No MI                                1.00E+17                    2.25               20100701                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G03                                                      139400                 726.04                    360                     349                  5.875                      0                      0                   0.375                   6.25 CORAL SPRINGS          FL                                       33071 Condominium                            139400                20050801            89.98999786 GE Capital MI                        1.00E+17                    2.25               20100701                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                      292000                1216.67                    360                     349                  4.625                      0                      0                   0.375                      5 SNOHOMISH              WA                                       98290 Single Family                          292000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                     11                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                      256000                1093.33                    360                     349                   4.75                      0                      0                   0.375                  5.125 PHOENIX                AZ                                       85048 PUD                                    256000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                 11.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                      220000                 985.35                    360                     349                      5                      0                      0                   0.375                  5.375 SPRING                 TX                                       77389 PUD                                    220000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G02                                                      359600                1985.29                    360                     349                   6.25                      0                      0                   0.375                  6.625 GOODYEAR               AZ                                       85338 PUD                                    359600                20050801            69.83000183 No MI                                1.00E+17                    2.25               20100701                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G03                                                      122800                 614.00                    360                     349                  5.625                      0                      0                   0.375                      6 ORLANDO                FL                                       32819 Condominium                            122800                20050801                     80 No MI                                1.00E+17                     3.5               20100701                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                      139080                 825.79                    360                     349                   6.75                      0                      0                   0.375                  7.125 MIAMI                  FL                                       33172 Condominium                            139080                20050801                     95 PMI                                  1.00E+17                     3.5               20100701                 13.125                  3.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ALT1
GII                      G01                                                   130499.88                 734.06                    360                     349                  6.375                      0                      0                   0.375                   6.75 BROOKLYN PARK          MN                                       55445 Condominium                            130500                20050801                     90 PMI                                  1.00E+17                     3.5               20080701                  12.75                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350701 ALT1
GII                      G01                                                      227920                1377.02                    360                     348                  6.875                      0                      0                   0.375                   7.25 PEORIA                 AZ                                       85382 Single Family                          227920                20050701                     80 No MI                                1.00E+17                     3.5               20080601                  13.25                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350601 ALT1
GII                      G01                                                      136000                 722.50                    360                     349                      6                      0                      0                   0.375                  6.375 TAMPA                  FL                                       33629 Single Family                          136000                20050801                     80 No MI                                1.00E+17                     3.5               20080701                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350701 ALT1
GII                      G01                                                      112800                 622.75                    360                     349                   6.25                      0                      0                   0.375                  6.625 SPRING HILL            FL                                       34608 Single Family                          112800                20050801                     80 No MI                                1.00E+17                     3.5               20080701                 12.625                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350701 ALT1
GII                      G03                                                   227937.65                1353.38                    360                     348                   6.75                      0                      0                   0.375                  7.125 MINNEOLA               FL                                       34715 PUD                                    228000                20050701                     80 No MI                                1.00E+17                     3.5               20100601                 13.125                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350601 ALT1
GII                      G02                                                    274394.9                1457.72                    360                     350                      6                      0                      0                   0.375                  6.375 SUNRISE                FL                                       33323 Single Family                          274400                20050901                     80 No MI                                1.00E+17                     3.5               20100801                 12.375                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350801 ALT1
GII                      G02                                                   179551.12                1145.50                    360                     350                  6.125                      0                      0                   0.375                    6.5 MIAMI                  FL                                       33172 Condominium                            181230                20050901            93.70999908 PMI                                  1.00E+17                     3.5               20100801                   12.5                  3.125                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350801 ALT1
GI                       G02                                                      375200                2423.17                    360                     356                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89123 PUD                                    375200                20060301                     80 No MI                                                            2.25               20110201                  12.75                  3.125                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                      280000                1691.67                    360                     356                  6.875                      0                      0                   0.375                   7.25 PORTLAND               OR                                       97229 Single Family                          280000                20060301                     80 No MI                                                            2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G03                                                      479200                2995.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 BURBANK                CA                                       91505 Single Family                          479200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                   118884.91                 885.06                    360                     356                   7.75                      0                      0                   0.375                  8.125 BALTIMORE              MD                                       21224 Single Family                          119200                20060301                     80 No MI                                                            2.25               20110201                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      166400                1126.67                    360                     356                   7.75                      0                      0                   0.375                  8.125 IOWA CITY              IA                                       52246 Single Family                          166400                20060301                     80 No MI                                                            2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                      133000                 803.54                    360                     356                  6.875                      0                      0                   0.375                   7.25 CALDWELL               ID                                       83605 PUD                                    133000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      417000                2736.56                    360                     356                    7.5                      0                      0                   0.375                  7.875 CLEARWATER             FL                                       33764 Condominium                            417000                20060301            79.79000092 No MI                                                            2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      362400                2302.75                    360                     356                   7.25                      0                      0                   0.375                  7.625 MENIFEE                CA                                       92584 Single Family                          362500                20060301            79.98999786 No MI                                                            2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                      300000                1781.25                    360                     356                   6.75                      0                      0                   0.375                  7.125 MARSHFIELD             MA                                        2050 Single Family                          300000                20060301                     80 No MI                                                            2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      292599                1981.14                    360                     356                   7.75                      0                      0                   0.375                  8.125 PARKER                 CO                                       80134 PUD                                    292599                20060301                     80 No MI                                                            2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      100000                 677.08                    360                     356                   7.75                      0                      0                   0.375                  8.125 CALDWELL               ID                                       83605 Single Family                          100000                20060301                     80 No MI                                                            2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      190400                1229.67                    360                     356                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89030 Single Family                          190400                20060301                     80 No MI                                                            2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      400000                2250.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 San Leandro            CA                                       94578 Single Family                          400000                20060501            76.91999817 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      378000                2047.50                    360                     357                   6.25                      0                      0                    0.25                    6.5 Madera                 CA                                       93638 Single Family                          378000                20060401            68.73000336 No MI                                1.00E+17                    2.25               20130301                   11.5                      2                       2 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360301 AFL2
GI                       G02                                                      201850                1135.41                    360                     358                    6.5                      0                      0                    0.25                   6.75 Yonkers                NY                                       10710 Condominium                            201850                20060501            79.98999786 No MI                                1.00E+17                    2.25               20130401                  11.75                      2                       2 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360401 AFL2
GI                       G01                                                      102900                 535.94                    360                     314                   5.75                      0                      0                     0.5                   6.25 AUSTELL                GA                                       30106 PUD                                    102900                20020901                     75 No MI                                                            2.75               20070801                     13                      2                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                       95950                 499.74                    360                     315                   5.75                      0                      0                     0.5                   6.25 RIVERDALE              GA                                       30274 Single Family                           95950                20021001                     95 GE Capital MI                                                    2.75               20070901                     13                   2.25                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   220956.01                1760.86                    360                     252                   7.25                      0                      0                   0.375                  7.625 BALLWIN                MO                                       63021 PUD                                    256000                19970701                     80 No MI                                                            2.75               20070601                 13.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20270601 CALA
GI                       G01                                                    60354.14                 592.58                    360                     147                      6                      0                      0                   0.375                  6.375 BALLWIN                MO                                       63011 Single Family                           92000                19881001            79.30999756 No MI                                                            2.75               20060901                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     216 N                                    20180901 CALA
GI                       G01                                                     37418.5                 367.57                    360                     147                      6                      0                      0                   0.375                  6.375 SPRINGFIELD            MO                                       65802 Single Family                           57000                19881001                     95 No MI                                                            2.75               20060901                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     216 N                                    20180901 CALA
GI                       G01                                                    51040.38                 395.00                    360                     199                   5.25                      0                      0                   0.375                  5.625 FENTON                 MO                                       63026 Single Family                           68250                19930201                     75 No MI                                                             2.5               20080101                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     180 N                                    20230101 CALA
GI                       G01                                                    24023.37                 499.90                    306                      55                    5.5                      0                      0                   0.375                  5.875 KANSAS CITY            MO                                       64151 Single Family                        74833.74                19850801            78.11000061 No MI                                                            2.25               20060701                   14.5                  2.125                       2 First Lien                                    N                                            0 No_PP                                     306                     252 N                                    20110101 CALA
GI                       G01                                                    55294.52                 478.68                    264                     202                      7                      0                      0                   0.375                  7.375 NORTH LITTL            AR                                       72116 2-4 Family                           64669.01                20010501            88.58999634 GE Capital MI                                                    2.75               20070401                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     264                      72 N                                    20230401 CALA
GI                       G01                                                    25309.36                 219.89                    240                     157                  4.625                      0                      0                   0.375                      5 LAKE OZARK             MO                                       65049 Single Family                           32000                19990801                     80 No MI                                                            2.75               20060701                  12.95                  2.375                       2 First Lien                                    N                                            0 No_PP                                     240                      84 N                                    20190701 CALA
GI                       G01                                                    49453.71                 353.36                    360                     242                  5.625                      0                      0                   0.375                      6 ST LOUIS               MO                                       63123 PUD                                     58700                19960901            67.86000061 No MI                                                            2.75               20060801                 13.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20260801 CALA
GI                       G01                                                    23942.87                 248.46                    240                     137                  6.125                      0                      0                   0.375                    6.5 POPLAR BLUF            MO                                       63901 2-4 Family                              32400                19971201                   89.5 No MI                                                             2.5               20061101                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     240                     108 N                                    20171101 CALA
GI                       G01                                                    25242.36                 185.62                    357                     242                      6                      0                      0                   0.375                  6.375 MT VERNON              IL                                       62864 Single Family                        28994.61                19961201            40.27000046 No MI                                                            2.75               20081101                     14                  2.125                       2 First Lien                                    N                                            0 No_PP                                     357                     144 N                                    20260801 CALA
GI                       G01                                                    77837.77                 568.53                    360                     311                  7.125                      0                      0                   0.375                    7.5 ESTERO                 FL                                       33928 Condominium                             82500                20020601            50.68000031 No MI                                                            2.75               20070501                     13                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320501 CALA
GI                       G01                                                   130103.78                 939.32                    360                     311                      7                      0                      0                   0.375                  7.375 ST PETERS              MO                                       63376 PUD                                    136000                20020601            66.66999817 No MI                                                            2.75               20070501                 13.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320501 CALA
GI                       G01                                                   107729.16                 716.77                    360                     312                  6.125                      0                      0                   0.375                    6.5 ST CHARLES             MO                                       63301 Single Family                          113400                20020701                     90 Mortgage Guaranty In                                             2.75               20070601                   12.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320601 CALA
GI                       G01                                                    45239.09                 333.92                    360                     312                   7.25                      0                      0                   0.375                  7.625 LYNDON                 IL                                       61261 Single Family                           47680                20020701                     80 No MI                                                            2.75               20070601                   12.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320601 CALA
GI                       G01                                                   134139.87                1451.25                    180                     131                  6.375                      0                      0                   0.375                   6.75 MORRILTON              AR                                       72110 Single Family                          164000                20020601                     80 No MI                                                            2.75               20070501                  12.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     180                      60 N                                    20170501 CALA
GI                       G01                                                    45444.47                 297.20                    349                     290                  5.625                      0                      0                   0.375                      6 PEDRO                  OH                                       45659 Single Family                           50000                20010801            38.45999908 No MI                                                            2.75               20060701                 13.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      60 N                                    20300801 CALA
GI                       G01                                                   189138.41                1290.72                    360                     310                  6.375                      0                      0                   0.375                   6.75 LA JOLLA               CA                                       92037 Condominium                            199000                20020501            51.02999878 No MI                                                            2.75               20070401                  12.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320401 CALA
GI                       G01                                                   136995.49                 881.04                    360                     310                   5.75                      0                      0                   0.375                  6.125 CAMANO ISLA            WA                                       98282 Single Family                          145000                20020501            65.91000366 No MI                                                            2.75               20070401                 12.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320401 CALA
GI                       G01                                                   762242.85                5122.49                    360                     313                   6.25                      0                      0                   0.375                  6.625 BELLEVUE               WA                                       98004 Single Family                          800000                20020801            42.11000061 No MI                                                            2.75               20070701                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320701 CALA
GI                       G01                                                   536475.97                3695.23                    360                     312                    6.5                      0                      0                   0.375                  6.875 SANTA MONIC            CA                                       90402 Condominium                            562500                20020701                     75 No MI                                                            2.75               20070601                 12.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320601 CALA
GI                       G01                                                   376446.41                2662.58                    360                     309                   6.75                      0                      0                   0.375                  7.125 LAKE SHORE             MN                                       56468 Single Family                          400000                20020401            61.54000092 No MI                                                            2.75               20070301                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                   427761.68                2844.31                    360                     312                  6.125                      0                      0                   0.375                    6.5 GEARHART               OR                                       97138 Single Family                          450000                20020701                     45 No MI                                                            2.75               20070601                   12.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320601 CALA
GI                       G01                                                    103691.8                 749.43                    360                     310                      7                      0                      0                   0.375                  7.375 ST PAUL                MN                                       55105 Single Family                          110000                20020501            33.33000183 No MI                                                            2.75               20070401                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320401 CALA
GI                       G01                                                   153765.16                1111.34                    360                     310                      7                      0                      0                   0.375                  7.375 GRAFTON                WI                                       53024 Condominium                            163900                20020501            79.98999786 No MI                                                            2.75               20070401                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320401 CALA
GI                       G01                                                    47383.19                 314.97                    360                     303                      6                      0                      0                   0.375                  6.375 SHEBOYGAN              WI                                       53081 2-4 Family                              50300                20011001            89.98000336 Mortgage Guaranty In                                             2.75               20060901                 13.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20310901 CALA
GI                       G01                                                   777341.11                5060.86                    349                     301                   5.75                      0                      0                   0.375                  6.125 CHICAGO                IL                                       60614 Single Family                          833300                20020701            69.44000244 No MI                                                            2.75               20070601                 13.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      60 N                                    20310701 CALA
GI                       G01                                                   163737.27                1698.92                    180                     133                   5.75                      0                      0                   0.375                  6.125 PHOENIX                AZ                                       85016 PUD                                    200000                20020801            62.70000076 No MI                                                            2.75               20060701                     12                  2.375                       2 First Lien                                    N                                            0 No_PP                                     180                      48 N                                    20170701 CALA
GI                       G01                                                    97328.14                 621.85                    349                     301                    5.5                      0                      0                   0.375                  5.875 TIFFIN                 OH                                       44883 Single Family                          104000                20020701            77.61000061 No MI                                                            2.75               20070601                  13.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     349                      60 N                                    20310701 CALA
GI                       G01                                                    31894.79                 225.85                    360                     308                   6.75                      0                      0                   0.375                  7.125 LAGRANGE               KY                                       40031 Condominium                             40000                20020301            30.77000046 No MI                                                            2.75               20070201                 12.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320201 CALA
GI                       G01                                                    32343.03                 230.23                    360                     304                   6.25                      0                      0                   0.375                  6.625 DUBLIN                 OH                                       43017 Condominium                             42000                20011101                     70 No MI                                                            2.75               20061001                 12.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311001 CALA
GI                       G01                                                   111426.41                 649.99                    360                     310                  6.625                      0                      0                   0.375                      7 MIRAMA                 FL                                       33027 PUD                                    112250                20020501            86.34999847 GE Capital MI                                                       3               20090401                     13                  2.375                       0 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320401 CALA
GI                       G01                                                      159250                 812.84                    360                     315                   5.75                      0                      0                   0.375                  6.125 LAWRENCEVI             GA                                       30043 Single Family                          159250                20021001            93.68000031 GE Capital MI                                                    2.75               20070901                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                      115500                 697.81                    360                     312                  6.875                      0                      0                   0.375                   7.25 BUFORD                 GA                                       30519 PUD                                    115500                20020701                     75 No MI                                                               3               20090601                     13                  2.375                       0 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320601 CALA
GI                       G01                                                      125350                 652.86                    360                     314                  5.875                      0                      0                   0.375                   6.25 STOCKBRIDG             GA                                       30281 PUD                                    125350                20020901            79.98000336 No MI                                                            2.75               20070801                     13                  2.625                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                      115500                 649.69                    360                     314                  6.375                      0                      0                   0.375                   6.75 GAINESVILL             GA                                       30506 Single Family                          115500                20020901                     75 No MI                                                            2.75               20070801                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   115827.64                 639.47                    360                     315                   6.25                      0                      0                   0.375                  6.625 DACULA                 GA                                       30019 PUD                                    115900                20021001            79.98999786 No MI                                                            2.75               20090901                     13                  2.375                       0 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                      125250                 665.39                    360                     315                      6                      0                      0                   0.375                  6.375 DULUTH                 GA                                       30096 PUD                                    125250                20021001                     75 No MI                                                            2.75               20070901                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                      153000                 780.94                    360                     315                   5.75                      0                      0                   0.375                  6.125 CUMMING                GA                                       30041 Single Family                          153000                20021001            64.55999756 No MI                                                            2.75               20070901                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   103844.23                 551.67                    360                     316                      6                      0                      0                   0.375                  6.375 HOSCHTON               GA                                       30548 Single Family                          106500                20021101                     75 No MI                                                            2.75               20071001                     13                  2.375                       0 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   334916.88                2085.77                    360                     316                    5.5                      0                      0                   0.375                  5.875 ALEXANDRIA             VA                                       22309 Condominium                            352600                20021101            43.79999924 No MI                                                            2.25               20091001                 11.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                   523998.61                2565.41                    360                     316                    5.5                      0                      0                   0.375                  5.875 FAIRFAX                VA                                       22030 Single Family                          524000                20021101                     80 No MI                                                            2.25               20091001                 11.875                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                 664296.0535                4085.02                    360                     316                  5.375                      0                      0                   0.375                   5.75 ELLICOTT CITY          MD                                       21042 Single Family                          700000                20021101            73.72000122 No MI                                                            2.25               20091001                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                   349049.26                1527.13                    360                     315                  4.875                      0                      0                   0.375                   5.25 RESTON                 VA                                       20191 Townhouse                              350000                20021001            75.58999634 No MI                                                            2.25               20090901                  11.25                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                 231165.6245                1423.92                    360                     315                  5.375                      0                      0                   0.375                   5.75 STERLING               VA                                       20165 Single Family                          244000                20021001                     80 No MI                                                            2.25               20090901                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                 119585.9742                 846.19                    360                     315                  5.375                      0                      0                   0.375                   5.75 WARRENTON              VA                                       20187 Single Family                          145000                20021001            46.02999878 No MI                                                            2.25               20090901                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                 277709.1679                1750.69                    360                     316                  5.625                      0                      0                   0.375                      6 SPRINGFIELD            VA                                       22151 Single Family                          292000                20021101                     80 No MI                                                            2.25               20091001                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                   260312.72                1222.09                    360                     316                   5.25                      0                      0                   0.375                  5.625 FALLS CHURCH           VA                                       22180 Single Family                          274000                20021101            66.41999817 No MI                                                            2.25               20071001                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                 121219.9273                 746.51                    360                     315                  5.375                      0                      0                   0.375                   5.75 ANNAPOLIS              MD                                       21401 Condominium                            127920                20021001                     80 No MI                                                            2.25               20090901                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                 187174.8787                1159.64                    360                     316                   5.15                    0.3                      0                   0.375                  5.825 SILVER SPRING          MD                                       20902 Townhouse                              197100                20021101            84.95999908 PMI                                                              2.25               20071001                 11.825                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                 276786.0663                1723.75                    360                     316                    5.5                      0                      0                   0.375                  5.875 HERNDON                VA                                       20171 Single Family                          291400                20021101            71.06999969 No MI                                                            2.25               20091001                 11.875                  1.575                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                 143417.4674                 991.29                    360                     316                   5.25                      0                      0                   0.375                  5.625 WASHINGTON             DC                                       20015 Single Family                          172200                20021101                  36.25 No MI                                                            2.25               20071001                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                 142015.8157                 851.69                    360                     316                  5.125                      0                      0                   0.375                    5.5 ANNAPOLIS              MD                                       21401 Single Family                          150000                20021101            15.78999996 No MI                                                            2.25               20071001                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                 411348.5311                2535.63                    360                     316                  5.375                      0                      0                   0.375                   5.75 UPPERCO                MD                                       21155 Single Family                          434500                20021101            45.25999832 No MI                                                            2.25               20071001                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   779988.61                3737.45                    360                     316                  5.375                      0                      0                   0.375                   5.75 POTOMAC                MD                                       20854 Single Family                          780000                20021101            66.66999817 No MI                                                            2.25               20091001                  11.75                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                   291029.44                1396.65                    360                     316                  5.375                      0                      0                   0.375                   5.75 OAKTON                 VA                                       22124 Single Family                          341500                20021101            53.36000061 No MI                                                            2.25               20091001                  11.75                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                 437327.8104                2846.67                    360                     316                  5.625                      0                      0                   0.375                      6 FAIRFAX STATION        VA                                       22039 Single Family                          474800                20021101            59.34999847 No MI                                                            2.25               20091001                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                     62425.3                3618.41                    360                     315                      6                      0                      0                   0.375                  6.375 CUPERTINO              CA                                       95014 Single Family                         1000000                20021001            43.47999954 No MI                                                            2.25               20060901                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   499915.67                3272.44                    360                     315                      6                      0                      0                   0.375                  6.375 SAN FRANC              CA                                       94117 Single Family                          530000                20021001            54.36000061 No MI                                                            2.25               20060901                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   712190.61                4661.99                    360                     315                      6                      0                      0                   0.375                  6.375 SAN FRANC              CA                                       94114 2-4 Family                             750000                20021001            69.76999664 No MI                                                            2.25               20060901                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   392068.46                2566.47                    360                     315                      6                      0                      0                   0.375                  6.375 SAN JUAN               CA                                       95045 Single Family                          414000                20021001                     80 No MI                                                            2.25               20060901                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   322641.81                2064.13                    360                     314                   5.75                      0                      0                   0.375                  6.125 BRENTWOOD              TN                                       37027 PUD                                    344132                20020901                     80 No MI                                                            2.25               20060801                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320801 CALA
GI                       G01                                                   367857.44                2407.99                    360                     315                      6                      0                      0                   0.375                  6.375 BRADENTON              FL                                       34202 PUD                                    389200                20021001                     70 No MI                                                            2.25               20060901                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   359373.14                2352.45                    360                     315                      6                      0                      0                   0.375                  6.375 NAPLES                 FL                                       34108 Condominium                            381000                20021001            38.09999847 No MI                                                            2.25               20060901                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   549701.83                3516.76                    360                     314                   5.75                      0                      0                   0.375                  6.125 LAFAYETTE              CA                                       94549 Single Family                          583200                20020901                     80 No MI                                                            2.25               20060801                 11.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320801 CALA
GI                       G01                                                   346190.61                2266.16                    360                     315                      6                      0                      0                   0.375                  6.375 THOUSAND               CA                                       91360 Single Family                          367800                20021001                  68.75 No MI                                                            2.25               20060901                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   485295.58                3176.74                    360                     315                      6                      0                      0                   0.375                  6.375 NASHVILLE              TN                                       37215 PUD                                    514500                20021001                     70 No MI                                                            2.25               20060901                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   314538.62                2012.29                    360                     314                   5.75                      0                      0                   0.375                  6.125 NAPLES                 FL                                       34109 PUD                                    334400                20020901                     80 No MI                                                            2.25               20060801                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320801 CALA
GI                       G01                                                   378149.23                2419.24                    360                     314                   5.75                      0                      0                   0.375                  6.125 ALPHARETT              GA                                       30004 Single Family                          400000                20020901            75.90000153 No MI                                                            2.25               20060801                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320801 CALA
GI                       G01                                                   453733.38                2996.95                    360                     315                      6                      0                      0                   0.375                  6.375 YORBA LIN              CA                                       92886 Single Family                          500000                20021001                     80 No MI                                                            2.25               20060901                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                    462644.6                3028.47                    360                     315                      6                      0                      0                   0.375                  6.375 DALLAS                 TX                                       75225 Single Family                          491000                20021001            68.66999817 No MI                                                            2.25               20060901                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GII                      G03                                                      124000                 607.08                    360                     348                    5.5                      0                      0                   0.375                  5.875 LAS VEGAS              NV                                       89121 PUD                                    124000                20050701                     80 No MI                                1.00E+17                    2.25               20100601                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350601 ALT1
GII                      G03                                                      259950                1164.36                    360                     348                      5                      0                      0                   0.375                  5.375 SACRAMENTO             CA                                       95822 Single Family                          259950                20050701                     80 No MI                                1.00E+17                    2.25               20100601                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350601 ALT1
GII                      G03                                                      359650                1573.47                    360                     348                  4.875                      0                      0                   0.375                   5.25 SANTEE                 CA                                       92071 Single Family                          359650                20050701            78.18000031 No MI                                1.00E+17                    2.25               20100601                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350601 ALT1
GII                      G01                                                      260000                1272.92                    360                     348                    5.5                      0                      0                   0.375                  5.875 ELK GROVE              CA                                       95624 Single Family                          260000                20050701                     80 No MI                                1.00E+17                    2.25               20080601                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350601 ALT1
GII                      G03                                                    406510.6                2032.55                    360                     348                  5.625                      0                      0                   0.375                      6 LINCOLN                CA                                       95648 PUD                                    406750                20050701                     80 No MI                                1.00E+17                    2.25               20100601                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350601 ALT1
GI                       G02                                                      148000                 801.67                    360                     349                   6.25                      0                      0                    0.25                    6.5 SPOKANE                WA                                       99207 2-4 Family                             148000                20050801                     80 No MI                                1.00E+17                    2.25               20150701                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20350701 ALT1
GI                       G02                                                   169199.95                 846.00                    360                     348                   5.75                      0                      0                    0.25                      6 BELLINGHAM             WA                                       98225 Single Family                          169200                20050701                     90 PMI                                  1.00E+17                    2.25               20150601                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20350601 ALT1
GI                       G02                                                      451000                2348.96                    360                     348                      6                      0                      0                    0.25                   6.25 ELIZABETH              NJ                                        7202 2-4 Family                             451000                20050701            84.30000305 PMI                                  1.00E+17                    2.25               20150601                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20350601 ALT1
GII                      G03                                                      672000                3990.00                    360                     354                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89117 PUD                                    672000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                      291992                1490.38                    360                     355                   5.75                      0                      0                   0.375                  6.125 CENTREVILLE            VA                                       20120 PUD                                    291992                20060201                     80 No MI                                                            2.25               20110101                 11.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      125200                 821.63                    360                     355                    7.5                      0                      0                   0.375                  7.875 BOISE                  ID                                       83709 Single Family                          125200                20060201                     80 No MI                                                            2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      273700                1796.16                    360                     355                    7.5                      0                      0                   0.375                  7.875 SURPRISE               AZ                                       85379 PUD                                    273700                20060201            79.98999786 No MI                                                            2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      262496                1777.32                    360                     355                   7.75                      0                      0                   0.375                  8.125 GILBERT                AZ                                       85297 PUD                                    262496                20060201                     80 No MI                                                            2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      272800                1761.83                    360                     355                  7.375                      0                      0                   0.375                   7.75 CENTERVILLE            MA                                        2632 Single Family                          272800                20060201            79.87999725 No MI                                                            2.25               20110101                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      181888                1212.59                    360                     354                  7.625                      0                      0                   0.375                      8 CASTLE ROCK            CO                                       80109 PUD                                    181888                20060101                     80 No MI                                                            2.25               20101201                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                      159950                 883.06                    360                     355                   6.25                      0                      0                   0.375                  6.625 NEW BRAUNFELS          TX                                       78132 PUD                                    159950                20060201            79.98999786 No MI                                                            2.25               20110101                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      110829                 715.77                    360                     354                  7.375                      0                      0                   0.375                   7.75 FOUNTAIN               CO                                       80817 PUD                                    110829                20060101                     80 No MI                                                            2.25               20101201                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                      144000                 825.00                    360                     355                    6.5                      0                      0                   0.375                  6.875 OZARK                  MO                                       65721 Single Family                          144000                20060201                     80 No MI                                                            2.25               20110101                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      297675                1984.50                    360                     355                  7.625                      0                      0                   0.375                      8 SCOTTSDALE             AZ                                       85255 Condominium                            297675                20060201                     75 No MI                                                            2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G01                                                      960000                6400.00                    360                     355                  7.625                      0                      0                   0.375                      8 ROCHESTER              MA                                        2770 Single Family                          960000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      204000                1381.25                    360                     355                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89121 PUD                                    204000                20060201                     80 No MI                                                            2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      416652                2864.48                    360                     355                  7.875                      0                      0                   0.375                   8.25 LAS VEGAS              NV                                       89109 Condominium                            416652                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      105600                 693.00                    360                     355                    7.5                      0                      0                   0.375                  7.875 ARVADA                 CO                                       80002 Single Family                          105600                20060201                     80 No MI                                                            2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      298400                1647.42                    360                     355                   6.25                      0                      0                   0.375                  6.625 GAINESVILLE            VA                                       20155 PUD                                    298400                20060201                     80 No MI                                                            2.25               20110101                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      168960                1073.60                    360                     355                   7.25                      0                      0                   0.375                  7.625 WINCHESTER             VA                                       22601 Single Family                          168960                20060201                     80 No MI                                                            2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      232000                1595.00                    360                     355                  7.875                      0                      0                   0.375                   8.25 PEORIA                 AZ                                       85382 PUD                                    232000                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      247425                1701.05                    360                     355                  7.875                      0                      0                   0.375                   8.25 PEORIA                 AZ                                       85382 PUD                                    247425                20060201                     75 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      325600                2204.58                    360                     356                   7.75                      0                      0                   0.375                  8.125 SCOTTSDALE             AZ                                       85262 Single Family                          325600                20060301                     80 No MI                                                            2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                   129070.14                 840.07                    360                     356                  6.375                      0                      0                   0.375                   6.75 CHUBBUCK               ID                                       83202 Single Family                          129520                20060301                     80 No MI                                                            2.25               20110201                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                      292000                1764.17                    360                     355                  6.875                      0                      0                   0.375                   7.25 REVERE                 MA                                        2151 2-4 Family                             292000                20060201                     80 No MI                                                            2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      337092                2247.28                    360                     355                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89109 Condominium                            337092                20060201                     80 No MI                                                            2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      416000                2860.00                    360                     355                  7.875                      0                      0                   0.375                   8.25 DENVER                 CO                                       80203 Single Family                          416000                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                   188996.48                1259.98                    360                     355                  7.625                      0                      0                   0.375                      8 ATLANTA                GA                                       30342 Single Family                          189000                20060201                     80 No MI                                                            2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      107920                 719.47                    360                     355                  7.625                      0                      0                   0.375                      8 NASHVILLE              TN                                       37206 Single Family                          107920                20060201                     80 No MI                                                            2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G01                                                      460800                3120.00                    360                     355                   7.75                      0                      0                   0.375                  8.125 MURRIETA               CA                                       92562 Single Family                          460800                20060201                     80 No MI                                                            2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      244000                1677.50                    360                     355                  7.875                      0                      0                   0.375                   8.25 CLARKSTON              MI                                       48346 Single Family                          244000                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      198750                1325.00                    360                     355                  7.625                      0                      0                   0.375                      8 CHANDLER               AZ                                       85225 PUD                                    198750                20060201                     75 No MI                                                            2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      252320                1708.42                    360                     355                   7.75                      0                      0                   0.375                  8.125 ST CLOUD               FL                                       34772 PUD                                    252320                20060201                     80 No MI                                                            2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      134400                 728.00                    360                     356                  6.125                      0                      0                   0.375                    6.5 SEDRO WOOLLEY          WA                                       98284 Single Family                          134400                20060301                     80 No MI                                                            2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      344000                2365.00                    360                     355                  7.875                      0                      0                   0.375                   8.25 PHOENIX                AZ                                       85016 Condominium                            344000                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      102400                 704.00                    360                     355                  7.875                      0                      0                   0.375                   8.25 GRAND RAPIDS           MI                                       49506 Single Family                          102400                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      480000                3300.00                    360                     355                  7.875                      0                      0                   0.375                   8.25 BELL                   CA                                       90201 2-4 Family                             480000                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                   194479.97                1337.05                    360                     355                  7.875                      0                      0                   0.375                   8.25 AURORA                 CO                                       80015 PUD                                    194480                20060201                     80 No MI                                                            2.25               20110101                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      228000                1496.25                    360                     355                    7.5                      0                      0                   0.375                  7.875 HENDERSON              NV                                       89015 Single Family                          228000                20060201                     80 No MI                                                            2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      242800                1568.08                    360                     355                  7.375                      0                      0                   0.375                   7.75 SURPRISE               AZ                                       85379 PUD                                    242800                20060201            79.98999786 No MI                                                            2.25               20110101                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      295750                1879.24                    360                     355                   7.25                      0                      0                   0.375                  7.625 LAVEEN                 AZ                                       85339 PUD                                    295750                20060201                     80 No MI                                                            2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G03                                                      187900                1174.38                    360                     355                  7.125                      0                      0                   0.375                    7.5 TAUNTON                MA                                        2780 2-4 Family                             187900                20060201            79.95999908 No MI                                                            2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      176380                1010.51                    360                     359                  6.625                      0                      0                    0.25                  6.875 Seattle                WA                                       98126 Condominium                            176380                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      420000                2362.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 San Leandro            CA                                       94577 Single Family                          420000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      460300                2685.08                    360                     359                   6.75                      0                      0                    0.25                      7 Middle River           MD                                       21220 PUD                                    460300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      596000                3538.75                    360                     358                  6.875                      0                      0                    0.25                  7.125 Renton                 WA                                       98059 Single Family                          596000                20060501            77.40000153 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   565453.98                3062.88                    360                     347                   6.25                      0                      0                    0.25                    6.5 WOODBURY               MN                                       55125 Single Family                          565600                20050601                     80 No MI                                1.00E+17                     2.5               20070501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350501 GNPT
GII                      G01                                                      256000                1200.00                    360                     347                  5.375                      0                      0                    0.25                  5.625 LAS VEGAS              NV                                       89144 PUD                                    256000                20050601                     80 No MI                                1.00E+17                    2.25               20080501                 11.625                   2.25                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20350501 GNPT
GII                      G01                                                      399200                1829.67                    360                     348                   5.25                      0                      0                    0.25                    5.5 LAKE ARROWHEAD AREA    CA                                       92352 Single Family                          399200                20050701                     80 No MI                                1.00E+17                    2.25               20080601                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350601 GNPT
GI                       G02                                                   314899.92                2000.93                    360                     353                  7.375                      0                      0                    0.25                  7.625 Los Angeles            CA                                       90042 Single Family                          315000                20051201            79.34999847 No MI                                1.00E+17                    2.25               20101101                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 AFL2
GII                      G03                                                    523176.8                3368.04                    360                     354                  6.375                      0                      0                    0.25                  6.625 Rowland Heights        CA                                       91748 Single Family                          526000                20060101            58.43999863 No MI                                1.00E+17                    2.25               20101201                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      323950                1855.96                    360                     355                  6.625                      0                      0                    0.25                  6.875 Ceres                  CA                                       95307 Single Family                          323950                20060201            79.98000336 No MI                                1.00E+17                    2.25               20110101                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                  1492329.74                9853.94                    360                     354                  6.625                      0                      0                    0.25                  6.875 Centerport             NY                                       11721 Single Family                         1500000                20060101            57.68999863 No MI                                1.00E+17                    2.25               20121201                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20351201 AFL2
GII                      G02                                                      304000                1710.00                    360                     355                    6.5                      0                      0                    0.25                   6.75 Madera                 CA                                       93637 Single Family                          304000                20060201            79.98000336 No MI                                1.00E+17                    2.25               20110101                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      237600                1212.75                    360                     355                  5.875                      0                      0                    0.25                  6.125 CHICAGO                IL                                       60634 Condominium                            237600                20060201                     80 No MI                                                            2.25               20110101                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                    175032.4                1112.43                    360                     354                   6.25                      0                      0                    0.25                    6.5 CLARENDON HILLS        IL                                       60514 Condominium                            176000                20060101                     80 No MI                                                            2.25               20101201                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   214754.24                1329.94                    360                     354                      6                      0                      0                    0.25                   6.25 CICERO                 IL                                       60804 Single Family                          216000                20060101                     80 No MI                                                            2.25               20101201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                      232000                1111.67                    360                     353                    5.5                      0                      0                    0.25                   5.75 CHICAGO                IL                                       60632 Single Family                          232000                20051201                     80 No MI                                                            2.25               20101101                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G03                                                   189081.34                1156.89                    360                     353                  5.875                      0                      0                    0.25                  6.125 GLENDALE HEIGHTS       IL                                       60139 Single Family                          190400                20051201                     80 No MI                                                            2.25               20101101                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G03                                                   103264.33                 623.53                    360                     353                   5.75                      0                      0                    0.25                      6 BURBANK                IL                                       60459 Condominium                            104000                20051201                     80 No MI                                                            2.25               20101101                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G02                                                   153401.56                 962.75                    360                     354                  6.125                      0                      0                    0.25                  6.375 PLAINFIELD             IL                                       60544 Townhouse                              154320                20060101                     80 No MI                                                            2.25               20101201                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                    118376.5                 724.27                    360                     353                  5.875                      0                      0                    0.25                  6.125 WEST ALLIS             WI                                       53219 Single Family                          119200                20051201                     80 No MI                                                            2.25               20101101                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G03                                                   313816.94                1920.04                    360                     353                  5.875                      0                      0                    0.25                  6.125 BERWYN                 IL                                       60402 2-4 Family                             316000                20051201                     80 No MI                                                            2.25               20101101                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G03                                                   111090.22                 653.13                    360                     353                    5.5                      0                      0                    0.25                   5.75 MAYWOOD                IL                                       60153 Single Family                          111920                20051201                     80 No MI                                                            2.25               20101101                  10.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G02                                                      247200                1313.25                    360                     354                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60634 Condominium                            247200                20060101                     80 No MI                                                            2.25               20101201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                   222377.73                1325.04                    360                     353                  5.625                      0                      0                    0.25                  5.875 BROOKFIELD             IL                                       60513 Single Family                          224000                20051201                     80 No MI                                                            2.25               20101101                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G03                                                   223941.23                1334.50                    360                     353                  5.625                      0                      0                    0.25                  5.875 EVANSTON               IL                                       60201 Single Family                          225600                20051201                     80 No MI                                                            2.25               20101101                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G03                                                   157226.03                 961.96                    360                     353                  5.875                      0                      0                    0.25                  6.125 CHICAGO                IL                                       60634 Condominium                            158320                20051201                     80 No MI                                                            2.25               20101101                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G02                                                   254153.56                1660.41                    360                     353                    6.5                      0                      0                    0.25                   6.75 CICERO                 IL                                       60804 2-4 Family                             256000                20051201                     80 No MI                                                            2.25               20101101                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GI                       G03                                                   211804.02                1327.59                    360                     355                  6.125                      0                      0                    0.25                  6.375 FORT MYERS             FL                                       33908 Condominium                            212800                20060201                     80 No MI                                                            2.25               20070101                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      12 N                                    20360101 ALT1
GII                      G02                                                   237120.11                1526.50                    360                     354                  6.375                      0                      0                    0.25                  6.625 BROOKFIELD             IL                                       60513 Single Family                          238400                20060101                     80 No MI                                                            2.25               20101201                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   163547.24                1012.83                    360                     354                      6                      0                      0                    0.25                   6.25 CHICAGO                IL                                       60620 2-4 Family                             164496                20060101                     80 No MI                                                            2.25               20101201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                      258750                1374.61                    360                     353                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60630 PUD                                    258750                20051201            79.62000275 No MI                                                            2.25               20101101                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G02                                                   138295.09                 857.07                    360                     354                      6                      0                      0                    0.25                   6.25 CICERO                 IL                                       60804 Single Family                          139200                20060101                     80 No MI                                                            2.25               20101201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   166436.06                1056.81                    360                     355                   6.25                      0                      0                    0.25                    6.5 BROOKFIELD             IL                                       60513 Single Family                          167200                20060201                     80 No MI                                                            2.25               20110101                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G03                                                   139220.83                 990.91                    360                     353                  7.375                      0                      0                    0.25                  7.625 ORLAND PARK            IL                                       60462 Condominium                            140000                20051201                     80 No MI                                                            2.25               20061101                 13.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      12 N                                    20351101 ALT1
GII                      G02                                                   154972.38                 973.23                    360                     353                  6.125                      0                      0                    0.25                  6.375 KNOX                   IN                                       46534 Single Family                          156000                20051201                     80 No MI                                                            2.25               20101101                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G02                                                   210569.74                1305.32                    360                     353                      6                      0                      0                    0.25                   6.25 BARTLETT               IL                                       60103 Single Family                          212000                20051201            79.84999847 No MI                                                            2.25               20101101                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351101 ALT1
GII                      G02                                                   144767.71                 932.29                    360                     354                  6.375                      0                      0                    0.25                  6.625 ROUND LAKE PARK        IL                                       60073 Single Family                          145600                20060101                     80 No MI                                                            2.25               20101201                 11.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G03                                                   151414.59                1049.82                    360                     355                  7.125                      0                      0                    0.25                  7.375 CICERO                 IL                                       60804 Single Family                          152000                20060201                     80 No MI                                                            2.25               20110101                 12.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   154326.03                 968.24                    360                     354                  6.125                      0                      0                    0.25                  6.375 OAK FOREST             IL                                       60452 Single Family                          155200                20060101                     80 No MI                                                            2.25               20101201                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   274408.19                1699.37                    360                     354                      6                      0                      0                    0.25                   6.25 CHICAGO                IL                                       60634 Single Family                          276000                20060101                     80 No MI                                                            2.25               20101201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                   267212.37                1633.25                    360                     354                  5.875                      0                      0                    0.25                  6.125 CHICAGO                IL                                       60618 Single Family                          268800                20060101                     80 No MI                                                            2.25               20101201                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   190813.08                1181.68                    360                     354                      6                      0                      0                    0.25                   6.25 DES PLAINES            IL                                       60018 Single Family                          191920                20060101                     80 No MI                                                            2.25               20101201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   160689.96                1008.17                    360                     354                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60625 Condominium                            161600                20060101                     80 No MI                                                            2.25               20101201                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                      200000                1062.50                    360                     354                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60616 Condominium                            200000                20060101            60.74000168 No MI                                                            2.25               20101201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                   136812.09                 813.48                    360                     355                  5.625                      0                      0                    0.25                  5.875 MADISON                WI                                       53718 Condominium                            137520                20060201                     80 No MI                                                            2.25               20110101                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   196460.35                1216.65                    360                     354                      6                      0                      0                    0.25                   6.25 CICERO                 IL                                       60804 Single Family                          197600                20060101                     80 No MI                                                            2.25               20101201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   270650.93                1718.71                    360                     355                   6.25                      0                      0                    0.25                    6.5 DES PLAINES            IL                                       60016 Single Family                          271920                20060201                     80 No MI                                                            2.25               20110101                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G03                                                    42989.65                 291.04                    360                     354                  6.875                      0                      0                    0.25                  7.125 BELOIT                 WI                                       53511 2-4 Family                              43200                20060101                     80 No MI                                                            2.25               20101201                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G02                                                   111589.55                 792.72                    360                     355                  7.375                      0                      0                    0.25                  7.625 LYONS                  IL                                       60534 Condominium                            112000                20060201                     80 No MI                                                            2.25               20110101                 12.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      171200                 909.50                    360                     354                  6.125                      0                      0                    0.25                  6.375 STREAMWOOD             IL                                       60107 Single Family                          171200                20060101                     80 No MI                                                            2.25               20101201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G03                                                   135912.21                 787.49                    360                     354                  5.375                      0                      0                    0.25                  5.625 JOLIET                 IL                                       60435 Single Family                          136800                20060101                     80 No MI                                                            2.25               20101201                 10.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   368097.64                1995.51                    360                     355                   6.25                      0                      0                    0.25                    6.5 SHOREWOOD              WI                                       53211 Single Family                          370000                20060201            61.36000061 No MI                                                            2.25               20110101                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   211007.76                1322.60                    360                     355                  6.125                      0                      0                    0.25                  6.375 EVANSTON               IL                                       60201 Condominium                            212000                20060201                     80 No MI                                                            2.25               20110101                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                    96734.07                 598.47                    360                     355                      6                      0                      0                    0.25                   6.25 PALATINE               IL                                       60074 Condominium                             97200                20060201                     80 No MI                                                            2.25               20110101                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                    78829.33                 494.10                    360                     355                  6.125                      0                      0                    0.25                  6.375 WORTH                  IL                                       60482 Condominium                             79200                20060201                     80 No MI                                                            2.25               20110101                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G03                                                      108000                 652.50                    360                     355                      7                      0                      0                    0.25                   7.25 MIDLOTHIAN             IL                                       60445 Single Family                          108000                20060201                     80 No MI                                                            2.25               20110101                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G03                                                   230861.03                1409.65                    360                     355                  5.875                      0                      0                    0.25                  6.125 AURORA                 IL                                       60504 PUD                                    232000                20060201                     80 No MI                                                            2.25               20110101                 11.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                    89976.94                 563.97                    360                     355                  6.125                      0                      0                    0.25                  6.375 SCHILLER PARK          IL                                       60176 Condominium                             90400                20060201                     80 No MI                                                            2.25               20110101                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   266745.64                1671.97                    360                     355                  6.125                      0                      0                    0.25                  6.375 SCHILLER PARK          IL                                       60176 Single Family                          268000                20060201                     80 No MI                                                            2.25               20110101                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   235037.41                1248.64                    360                     355                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60610 Condominium                            235040                20060201                     80 No MI                                                            2.25               20110101                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                    83162.14                 517.20                    360                     354                      6                      0                      0                    0.25                   6.25 CHICAGO                IL                                       60626 Condominium                             84000                20060101                     80 No MI                                                            2.25               20101201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   123433.44                 783.76                    360                     355                   6.25                      0                      0                    0.25                    6.5 CHICAGO                IL                                       60626 Condominium                            124000                20060201                     80 No MI                                                            2.25               20110101                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   210877.56                1305.32                    360                     355                      6                      0                      0                    0.25                   6.25 HICKORY HILLS          IL                                       60457 Single Family                          212000                20060201                     80 No MI                                                            2.25               20110101                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   175195.85                1112.43                    360                     355                   6.25                      0                      0                    0.25                    6.5 BOLINGBROOK            IL                                       60440 Single Family                          176000                20060201                     80 No MI                                                            2.25               20110101                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      296000                1572.50                    360                     355                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60605 Condominium                            296000                20060201                     80 No MI                                                            2.25               20110101                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      348000                1848.75                    360                     355                  6.125                      0                      0                    0.25                  6.375 Mission Viejo          CA                                       92691 Condominium                            348000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      157300                1015.90                    360                     355                    7.5                      0                      0                    0.25                   7.75 Kissimmee              FL                                       34759 PUD                                    157300                20060201                     90 GE Capital MI                        1.00E+17                    2.25               20110101                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      206400                1182.50                    360                     356                  6.625                      0                      0                    0.25                  6.875 San Bernardino         CA                                       92404 Single Family                          206400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      360000                1912.50                    360                     356                  6.125                      0                      0                    0.25                  6.375 Falls Church           VA                                       22043 Townhouse                              360000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   277602.74                1532.60                    360                     356                  6.375                      0                      0                    0.25                  6.625 Playa Del Rey          CA                                       90293 Condominium                            278000                20060301            79.88999939 No MI                                1.00E+17                    2.25               20110201                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G01                                                      478400                2441.83                    360                     355                   5.75                      0                      0                   0.375                  6.125 San Jose               CA                                       95112 Condominium                            478400                20060201                     80 No MI                                1.00E+17                    2.25               20090101                 12.125                      2                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360101 AFL2
GII                      G02                                                      307200                1696.00                    360                     356                  6.375                      0                      0                    0.25                  6.625 Poulsbo                WA                                       98370 PUD                                    307200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      493000                2670.42                    360                     356                   6.25                      0                      0                    0.25                    6.5 Ferndale               WA                                       98248 Single Family                          493000                20060301            73.04000092 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   227744.88                1209.89                    360                     356                  6.125                      0                      0                    0.25                  6.375 Philadelphia           PA                                       19131 Condominium                            228000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      316000                1810.42                    360                     356                  6.625                      0                      0                    0.25                  6.875 Fresno                 CA                                       93720 Single Family                          316000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   119166.47                 670.31                    360                     356                    6.5                      0                      0                    0.25                   6.75 Middletown             OH                                       45044 Single Family                          119200                20060301            79.47000122 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                   257596.19                1690.47                    360                     354                    7.5                      0                      0                   0.375                  7.875 ST AUGUSTINE           FL                                       32092 PUD                                    257659                20060101                     80 No MI                                                            2.25               20101201                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GII                      G02                                                   317444.17                2101.65                    360                     351                    6.5                      0                      0                   0.375                  6.875 FALL RIVER             MA                                        2724 2-4 Family                             319920                20051001                     80 No MI                                                            2.25               20100901                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350901 ALT1
GI                       G02                                                   363353.38                2308.81                    360                     355                   7.25                      0                      0                   0.375                  7.625 GLENDALE               AZ                                       85305 PUD                                    363546                20060201                     80 No MI                                                            2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      191000                1253.44                    360                     355                    7.5                      0                      0                   0.375                  7.875 MERIDIAN               ID                                       83642 PUD                                    191000                20060201                     80 No MI                                                            2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                   106585.36                 588.44                    360                     354                   6.25                      0                      0                   0.375                  6.625 COEUR D ALENE          ID                                       83814 Single Family                          106600                20060101                     65 No MI                                                            2.25               20101201                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G03                                                      179200                1120.00                    360                     354                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85032 Single Family                          179200                20060101                     80 No MI                                                            2.25               20101201                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ALT1
GI                       G02                                                      460000                3210.42                    360                     358                      8                      0                      0                   0.375                  8.375 Trumbull               CT                                        6611 2-4 Family                             460000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      231149                1492.84                    360                     358                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 Single Family                          231149                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      492000                3382.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 APPLE VALLEY           CA                                       92307 2-4 Family                             492000                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      468000                2778.75                    360                     360                  6.875                      0                      0                    0.25                  7.125 Tampa                  FL                                       33629 Townhouse                              468000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      650000                3723.96                    360                     359                    6.5                      0                      0                   0.375                  6.875 Chandler               AZ                                       85225 Single Family                          650000                20060601            74.38999939 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      170140                1063.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 San Antonio            TX                                       78258 PUD                                    170140                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      609600                3429.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 Corona                 CA                                       92883 Single Family                          609600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      496000                3553.40                    360                     360                  7.375                      0                      0                   0.375                   7.75 long beach             CA                                       90807 2-4 Family                             496000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      190600                 992.71                    360                     360                  5.875                      0                      0                   0.375                   6.25 ORLANDO                FL                                       32828 PUD                                    190600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      239920                1374.54                    360                     358                    6.5                      0                      0                   0.375                  6.875 Palmdale               CA                                       93550 Single Family                          239920                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      500000                2864.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 Simi Valley            CA                                       93063 Single Family                          500000                20060601            55.56000137 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      160000                1016.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 TORRANCE               CA                                       90505 Condominium                            160000                20060601            37.74000168 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      302900                2092.06                    360                     360                      7                      0                      0                   0.375                  7.375 HYDE PARK              MA                                        2136 2-4 Family                             302900                20060701            61.81999969 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      333600                2189.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 HIGHLAND               CA                                       92346 PUD                                    333600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      112000                 630.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 ARIZONA CITY           AZ                                       85223 Single Family                          112000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   232085.11                1728.44                    360                     356                   7.75                      0                      0                   0.375                  8.125 Rockwall               TX                                       75087 PUD                                    232788                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      330000                2096.87                    360                     356                   7.25                      0                      0                   0.375                  7.625 Apollo Beach           FL                                       33572 PUD                                    330000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                     1179750                6758.98                    360                     356                    6.5                      0                      0                   0.375                  6.875 CHATSWORTH             CA                                       91311 PUD                                   1179750                20060301                     65 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      384000                2120.00                    360                     355                   6.25                      0                      0                   0.375                  6.625 Los Banos              CA                                       93635 Single Family                          384000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      880000                5408.33                    360                     355                      7                      0                      0                   0.375                  7.375 Santa Cruz             CA                                       95062 Single Family                          880000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      388000                2425.00                    360                     355                  7.125                      0                      0                   0.375                    7.5 LAKE WORTH             FL                                       33467 PUD                                    388000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      376000                1958.33                    360                     356                  5.875                      0                      0                   0.375                   6.25 huntington beach       CA                                       92648 Condominium                            376000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                       59200                 394.67                    360                     355                  7.625                      0                      0                   0.375                      8 Detroit                MI                                       48224 Single Family                           59200                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   260728.89                1852.21                    360                     355                   7.25                      0                      0                   0.375                  7.625 Woodbury               MN                                       55129 Single Family                          261688                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G03                                                       50000                 302.08                    360                     354                  6.875                      0                      0                   0.375                   7.25 Dallas                 TX                                       75224 Single Family                           50000                20060101            66.66999817 No MI                                1.00E+17                    2.25               20101201                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GII                      G02                                                   247256.23                1634.47                    360                     341                  6.375                      0                      0                   0.375                   6.75 Hollywood              FL                                       33021 Single Family                          252000                20041201                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20091101                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20341101 AFL2
GI                       G02                                                      176000                1228.33                    360                     360                      8                      0                      0                   0.375                  8.375 BERLIN                 MD                                       21811 PUD                                    176000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      228000                1425.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Miami                  FL                                       33186 PUD                                    228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      268000                1479.58                    360                     360                   6.25                      0                      0                   0.375                  6.625 Palmdale               CA                                       93550 Single Family                          268000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    49138.62                 373.96                    360                     358                      8                      0                      0                   0.375                  8.375 STEWART                MN                                       55385 Single Family                           49200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      195900                1285.59                    360                     358                    7.5                      0                      0                   0.375                  7.875 MILWAUKIE              OR                                       97222 Single Family                          195900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      173875                 996.16                    360                     359                    6.5                      0                      0                   0.375                  6.875 ROCKLIN                CA                                       95677 Townhouse                              173875                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      448000                2566.67                    360                     358                  6.625                      0                      0                    0.25                  6.875 SAN DIEGO              CA                                       92129 PUD                                    448000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      141600                 722.75                    360                     358                   5.75                      0                      0                   0.375                  6.125 FORT WORTH             TX                                       76135 Single Family                          141600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      296000                1603.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 MEDFORD                OR                                       97504 Single Family                          296000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      211646                1435.39                    360                     357                  7.875                      0                      0                    0.25                  8.125 BRADENTON              FL                                       34205 Condominium                            211996                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      179200                 952.00                    360                     360                  6.125                      0                      0                    0.25                  6.375 CRYSTAL                MN                                       55429 Single Family                          179200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      200796                1359.56                    360                     357                  7.875                      0                      0                    0.25                  8.125 BRADENTON              FL                                       34205 Condominium                            200796                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                   140042.35                1066.84                    360                     357                      8                      0                      0                   0.375                  8.375 Fort Worth             TX                                       76179 PUD                                    140360                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   286792.61                1410.00                    360                     359                  5.625                      0                      0                    0.25                  5.875 CAPE CORAL             FL                                       33914 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      207040                1294.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Vancouver              WA                                       98685 Single Family                          207040                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      448000                2800.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 PARK RIDGE             IL                                       60068 Single Family                          448000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      855000                4185.94                    360                     357                  5.625                      0                      0                    0.25                  5.875 SAN DIEGO              CA                                       92127 PUD                                    855000                20060401                  71.25 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      214400                1429.33                    360                     360                   7.75                      0                      0                    0.25                      8 ROSAMOND               CA                                       93560 Single Family                          214400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      315000                1870.31                    360                     358                  6.875                      0                      0                    0.25                  7.125 PHOENIX                AZ                                       85048 PUD                                    315000                20060501                     90 PMI                                  1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      352800                2462.25                    360                     357                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33606 Single Family                          352800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      275000                1460.94                    360                     359                  6.125                      0                      0                    0.25                  6.375 TEHACHAPI              CA                                       93561 Single Family                          275000                20060601            52.38000107 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      272000                1813.33                    360                     357                   7.75                      0                      0                    0.25                      8 SANGER                 CA                                       93657 PUD                                    272000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                     14                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                   287992.75                1829.95                    360                     358                   7.25                      0                      0                   0.375                  7.625 Rockville              MD                                       20850 Single Family                          288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      400000                2041.67                    360                     360                  5.875                      0                      0                    0.25                  6.125 NORWALK                CT                                        6854 2-4 Family                             400000                20060701            74.01999664 No MI                                1.00E+17                    2.25               20110601                 11.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      284000                1508.75                    360                     358                  6.125                      0                      0                    0.25                  6.375 HIGHLANDS RANCH        CO                                       80129 PUD                                    284000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      422500                2244.53                    360                     360                  6.125                      0                      0                    0.25                  6.375 BROOKLYN               NY                                       11213 2-4 Family                             422500                20060701            62.31999969 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      618700                3480.19                    360                     358                    6.5                      0                      0                    0.25                   6.75 SAUGUS                 CA                                       91350 Single Family                          618700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      283628                1624.95                    360                     357                  6.625                      0                      0                    0.25                  6.875 DULUTH                 GA                                       30097 PUD                                    283628                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                       56400                 417.12                    360                     355                    8.5                      0                      0                   0.375                  8.875 Ames                   IA                                       50010 Single Family                           56400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.875                      3                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G01                                                      262500                1367.19                    360                     360                      6                      0                      0                    0.25                   6.25 HEMET                  CA                                       92544 Single Family                          262500                20060701            69.26000214 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                   454917.19                2417.19                    360                     358                  6.125                      0                      0                    0.25                  6.375 SAN FRANCISCO          CA                                       94109 Condominium                            455000                20060501            66.72000122 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      256000                1546.67                    360                     357                      7                      0                      0                    0.25                   7.25 RESTON                 VA                                       20191 PUD                                    256000                20060401                     80 No MI                                1.00E+17                    3.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      249050                1738.16                    360                     358                      8                      0                      0                   0.375                  8.375 STEPHENS CITY          VA                                       22655 PUD                                    249050                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                      3                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      103800                 583.88                    360                     360                    6.5                      0                      0                    0.25                   6.75 SOUTH DAYTONA          FL                                       32119 Condominium                            103800                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      443200                2677.67                    360                     358                      7                      0                      0                    0.25                   7.25 SALINAS                CA                                       93901 Single Family                          443200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   166499.34                 884.53                    360                     358                  6.125                      0                      0                    0.25                  6.375 PORT SAINT LUCIE       FL                                       34983 Single Family                          166500                20060501            59.45999908 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      237600                1237.50                    360                     360                      6                      0                      0                    0.25                   6.25 CHARLOTTESVILLE        VA                                       22903 Single Family                          237600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      215992                1259.95                    360                     360                  6.625                      0                      0                   0.375                      7 Mount Vernon           WA                                       98273 Single Family                          215992                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                    63562.88                 428.92                    360                     358                  6.875                      0                      0                    0.25                  7.125 MERRILL                WI                                       54452 Single Family                           63665                20060501                     85 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    163848.1                1023.15                    360                     359                  6.125                      0                      0                    0.25                  6.375 GAINESVILLE            FL                                       32605 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      187200                1053.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 HOUSTON                TX                                       77070 PUD                                    187200                20060401            70.11000061 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                       52400                 343.88                    360                     357                    7.5                      0                      0                   0.375                  7.875 Baltimore              MD                                       21216 Single Family                           52400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      480000                2850.00                    360                     357                   6.75                      0                      0                   0.375                  7.125 UPPER MARLBORO         MD                                       20774 PUD                                    480000                20060401            79.87999725 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                       93499                 555.15                    360                     359                   6.75                      0                      0                   0.375                  7.125 JACKSON                GA                                       30233 Single Family                           93499                20060601            78.90000153 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    44249.83                 308.83                    360                     358                      8                      0                      0                   0.375                  8.375 Fort Worth             TX                                       76106 Single Family                           44250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      372272                2559.37                    360                     360                  7.875                      0                      0                   0.375                   8.25 PHILADELPHIA           PA                                       19147 PUD                                    372272                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      164000                 854.17                    360                     352                      6                      0                      0                    0.25                   6.25 BUCKEYE                AZ                                       85326 PUD                                    164000                20051101                     80 No MI                                1.00E+17                    2.25               20101001                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351001 ADN1
GIII                     G02                                                      222864                1253.61                    360                     359                    6.5                      0                      0                    0.25                   6.75 CHESTERFIELD           MI                                       48051 Condominium                            222864                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      140000                 904.17                    360                     360                  7.375                      0                      0                   0.375                   7.75 DENVER                 CO                                       80219 Single Family                          140000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      185200                1157.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 BUCKEYE                AZ                                       85326 PUD                                    185200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   253223.79                1643.82                    360                     359                    6.5                      0                      0                    0.25                   6.75 FRESNO                 CA                                       93722 Single Family                          253442                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      210400                1380.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 West Jordan            UT                                       84088 Single Family                          210400                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                    129498.9                 884.10                    360                     359                  6.875                      0                      0                   0.375                   7.25 Lawrenceville          GA                                       30043 PUD                                    129600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                       94410                 580.23                    360                     358                  7.125                      0                      0                    0.25                  7.375 ORLANDO                FL                                       32811 Condominium                             94410                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      156900                 996.97                    360                     359                  7.375                      0                      0                    0.25                  7.625 BUCKEYE                AZ                                       85326 PUD                                    156900                20060601            79.95999908 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   259826.27                1732.18                    360                     357                  7.625                      0                      0                   0.375                      8 Queen Creek            AZ                                       85242 PUD                                    260000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     14                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      650000                3723.96                    360                     358                    6.5                      0                      0                   0.375                  6.875 San Francisco          CA                                       94131 PUD                                    650000                20060501            76.47000122 No MI                                                            2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      392000                2409.17                    360                     357                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85007 Single Family                          392000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      297700                1891.64                    360                     358                   7.25                      0                      0                   0.375                  7.625 Chula Vista            CA                                       91915 Condominium                            297700                20060501            79.98999786 No MI                                                            2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      172720                1169.46                    360                     360                   7.75                      0                      0                   0.375                  8.125 HIGHLANDS RANCH        CO                                       80124 Condominium                            172720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      175000                1166.67                    360                     360                  7.625                      0                      0                   0.375                      8 East Providence        RI                                        2914 Single Family                          175000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                   265841.82                1646.33                    360                     354                      6                      0                      0                    0.25                   6.25 DAVENPORT              FL                                       33897 PUD                                    267384                20060101                     75 No MI                                1.00E+17                    2.25               20101201                  11.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351201 ADN1
GI                       G03                                                      384000                2400.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 El Monte               CA                                       91733 Single Family                          384000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      324330                2060.85                    360                     359                  7.375                      0                      0                    0.25                  7.625 SAINT CLOUD            FL                                       34772 PUD                                    324330                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   102448.43                 765.33                    360                     352                  7.145                   0.73                      0                    0.25                  8.125 SHELBYVILLE            MI                                       49344 Single Family                          103075                20051101                     95 Republic MIC                         1.00E+17                    3.25               20101001                 13.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351001 ADN1
GIII                     G02                                                      384000                2200.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 HUNTINGTON BEACH       CA                                       92646 Condominium                            384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                   2.27                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      237600                1658.25                    360                     359                      8                      0                      0                   0.375                  8.375 Tacoma                 WA                                       98418 2-4 Family                             237600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                    84866.11                 498.95                    360                     353                    5.5                      0                      0                    0.25                   5.75 RICHMOND               IN                                       47374 Single Family                           85500                20051201            65.76999664 No MI                                1.00E+17                    2.75               20101101                  10.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351101 ADN1
GIII                     G02                                                      279447                1484.56                    360                     359                  6.125                      0                      0                    0.25                  6.375 ORLANDO                FL                                       32828 PUD                                    279447                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                    2.5                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                      347130                1988.77                    360                     358                    6.5                      0                      0                   0.375                  6.875 Beaumont               CA                                       92223 PUD                                    347130                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      207900                1450.97                    360                     359                      8                      0                      0                   0.375                  8.375 SILVER SPRING          MD                                       20906 Condominium                            207900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      385000                2085.42                    360                     359                   6.25                      0                      0                    0.25                    6.5 VENTURA                CA                                       93001 Single Family                          385000                20060601            71.43000031 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      311900                2209.29                    360                     359                  8.125                      0                      0                   0.375                    8.5 Henderson              NV                                       89074 Single Family                          311900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      138000                 733.13                    360                     357                      6                      0                      0                   0.375                  6.375 SUGARHILL              GA                                       30518 Single Family                          138000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      105685                 738.96                    360                     360                  7.125                      0                      0                   0.375                    7.5 WILLIS                 TX                                       77378 PUD                                    105685                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      274697                1716.86                    360                     358                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89129 PUD                                    274697                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      112930                 646.99                    360                     358                  6.625                      0                      0                    0.25                  6.875 SUMMERVILLE            SC                                       29456 PUD                                    112930                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      311900                1819.42                    360                     357                  6.625                      0                      0                   0.375                      7 PASADENA               MD                                       21122 Single Family                          311900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      151920                 886.20                    360                     358                   6.75                      0                      0                    0.25                      7 TAMARAC                FL                                       33321 PUD                                    151920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      555000                3006.25                    360                     356                   6.25                      0                      0                    0.25                    6.5 RESTON                 VA                                       20191 PUD                                    555000                20060301            73.51000214 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      175715                1134.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 Maricopa               AZ                                       85239 PUD                                    175715                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      297500                1363.54                    360                     355                   5.25                      0                      0                    0.25                    5.5 FOOTHILL RANCH         CA                                       92610 Condominium                            297500                20060201            79.98999786 No MI                                1.00E+17                    2.25               20110101                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GII                      G01                                                      316400                1680.88                    360                     358                      6                      0                      0                   0.375                  6.375 Hesperia               CA                                       92344 Single Family                          316400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20090401                 11.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G01                                                      504700                3312.09                    360                     358                    7.5                      0                      0                   0.375                  7.875 St Petersburg          FL                                       33705 PUD                                    504700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      237550                1286.73                    360                     359                  6.125                      0                      0                   0.375                    6.5 Reno                   NV                                       89506 PUD                                    237550                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       92000                 594.17                    360                     357                  7.375                      0                      0                   0.375                   7.75 Grand Prairie          TX                                       75050 PUD                                     92000                20060401                     80 No MI                                                            2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      169600                1024.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Tucson                 AZ                                       85741 Single Family                          169600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                       99200                 547.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 TUCSON                 AZ                                       85712 Condominium                             99200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      177304                 978.87                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89118 Condominium                            177304                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      348000                2428.75                    360                     358                      8                      0                      0                   0.375                  8.375 FORT WASHINGTON        MD                                       20744 Single Family                          348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      255000                1354.69                    360                     359                  6.125                      0                      0                    0.25                  6.375 TUCSON                 AZ                                       85737 PUD                                    255000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      285250                1871.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Myers             FL                                       33913 PUD                                    285250                20060501                     80 No MI                                                            2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   284409.88                1752.83                    360                     359                  5.875                      0                      0                   0.375                   6.25 Rio Rancho             NM                                       87124 PUD                                    284680                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   145153.51                 956.49                    360                     358                    6.5                      0                      0                   0.375                  6.875 Chicago                IL                                       60632 Single Family                          145600                20060501            69.33000183 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      504000                2730.00                    360                     354                   6.25                      0                      0                    0.25                    6.5 SANTA ANA              CA                                       92701 2-4 Family                             504000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351201 ADN1
GII                      G02                                                      217000                1243.23                    360                     360                    6.5                      0                      0                   0.375                  6.875 Apopka                 FL                                       32712 PUD                                    217000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      240000                1550.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Lehigh Acres           FL                                       33972 Single Family                          240000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      252248                1418.90                    360                     359                    6.5                      0                      0                    0.25                   6.75 EL CENTRO              CA                                       92243 Single Family                          252248                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      322905                1984.52                    360                     358                  6.505                   0.62                      0                    0.25                  7.375 ANCHORAGE              AK                                       99507 Single Family                          322905                20060501                     95 GE Capital MI                        1.00E+17                   3.125               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      413540                2929.24                    360                     358                  8.125                      0                      0                   0.375                    8.5 Woodsboro              MD                                       21798 PUD                                    413540                20060501                     80 No MI                                1.00E+17                    2.25               20160401                   13.5                  2.255                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GIII                     G02                                                      304579                2030.53                    360                     358                   7.01                   0.74                      0                    0.25                      8 SAINT CLOUD            FL                                       34772 PUD                                    304579                20060501                     95 GE Capital MI                        1.00E+17                    3.25               20110401                     13                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                       92000                 594.17                    360                     357                  7.375                      0                      0                   0.375                   7.75 Grand Prairie          TX                                       75050 PUD                                     92000                20060401                     80 No MI                                                            2.25               20110301                  12.75                   2.26                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      359210                1945.72                    360                     354                   6.25                      0                      0                    0.25                    6.5 WEST SACRAMENTO        CA                                       95691 Single Family                          359210                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G02                                                      299992                1749.95                    360                     359                   6.75                      0                      0                    0.25                      7 COACHELLA              CA                                       92236 Single Family                          299992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   193936.34                1272.71                    360                     355                    7.5                      0                      0                   0.375                  7.875 Marana                 AZ                                       85653 PUD                                    194000                20060201            79.98000336 No MI                                1.00E+17                    2.75               20110101                 13.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G01                                                      311992                1592.46                    360                     359                  5.875                      0                      0                    0.25                  6.125 ISSAQUAH               WA                                       98027 Condominium                            311992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      224808                1241.13                    360                     358                  6.375                      0                      0                    0.25                  6.625 SURPRISE               AZ                                       85387 PUD                                    224808                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      300000                1593.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 DORAL                  FL                                       33178 Condominium                            300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      224000                1283.33                    360                     354                  6.625                      0                      0                    0.25                  6.875 PHOENIX                AZ                                       85037 PUD                                    224000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ADN1
GI                       G03                                                      433592                2664.78                    360                     357                      7                      0                      0                   0.375                  7.375 SACRAMENTO             CA                                       95829 Single Family                          433592                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      262500                1312.50                    360                     355                   5.75                      0                      0                    0.25                      6 LA QUINTA              CA                                       92253 Single Family                          262500                20060201                     70 No MI                                1.00E+17                    2.25               20110101                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GII                      G02                                                      158000                 905.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 Thornton               CO                                       80260 Single Family                          158000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      136500                 924.22                    360                     359                   7.75                      0                      0                   0.375                  8.125 PALM BAY               FL                                       32907 Single Family                          136500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      196448                1227.80                    360                     358                  7.125                      0                      0                   0.375                    7.5 Buckeye                AZ                                       85326 PUD                                    196448                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       95812                 598.83                    360                     358                  7.125                      0                      0                   0.375                    7.5 Riverdale              GA                                       30296 Single Family                           95812                20060501                     75 No MI                                1.33E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      273054                1479.04                    360                     359                   6.25                      0                      0                    0.25                    6.5 QUEEN CREEK            AZ                                       85243 PUD                                    273054                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      336000                2065.00                    360                     358                      7                      0                      0                   0.375                  7.375 YUBA CITY              CA                                       95991 Single Family                          336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      344916                1940.15                    360                     359                   6.11                   0.39                      0                    0.25                   6.75 FRESNO                 CA                                       93727 Single Family                          344916                20060601                     90 Republic MIC                         1.00E+17                    2.75               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      148000                1111.87                    360                     360                  7.875                      0                      0                   0.375                   8.25 Pompano Beach          FL                                       33064 Condominium                            148000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                   2.11                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      156000                1007.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Jacksonville           FL                                       32229 Condominium                            156000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      133440                 736.70                    360                     359                  6.375                      0                      0                    0.25                  6.625 CHANDLER               AZ                                       85224 Condominium                            133440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      258400                1453.50                    360                     355                    6.5                      0                      0                    0.25                   6.75 BUNKERVILLE            NV                                       89007 Single Family                          258400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 ADN1
GIII                     G01                                                   297749.98                1713.51                    360                     353                  4.635                   0.49                      0                    0.25                  5.375 WINTON                 CA                                       95388 Single Family                          306000                20051201                     90 Republic MIC                         1.00E+17                   2.875               20101101                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351101 ADN1
GII                      G02                                                       96888                 555.09                    360                     359                    6.5                      0                      0                   0.375                  6.875 Austin                 TX                                       72724 PUD                                     96888                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  2.135                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      172500                1024.22                    360                     359                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89101 Single Family                          172500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                   242465.37                1485.00                    360                     352                  5.875                      0                      0                    0.25                  6.125 DAVENPORT              FL                                       33897 PUD                                    244400                20051101                     80 No MI                                1.00E+17                    2.75               20101001                 11.125                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351001 ADN1
GIII                     G02                                                   147966.03                 863.14                    360                     358                   6.75                      0                      0                    0.25                      7 MOUNT PLEASANT         SC                                       29464 Condominium                            148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                       73200                 396.50                    360                     356                   6.25                      0                      0                    0.25                    6.5 NEW BRAUNFELS          TX                                       78130 Condominium                             73200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G01                                                      155200                 759.83                    360                     357                  5.625                      0                      0                    0.25                  5.875 MINNEAPOLIS            MN                                       55406 Single Family                          155200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      184000                1169.17                    360                     360                   7.25                      0                      0                   0.375                  7.625 Barnegat               NJ                                        8005 Single Family                          184000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      359650                1798.25                    360                     352                   5.75                      0                      0                    0.25                      6 LAS VEGAS              NV                                       89178 PUD                                    359650                20051101            78.52999878 No MI                                1.00E+17                    2.25               20101001                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 ADN1
GII                      G03                                                      423800                2472.17                    360                     360                  6.625                      0                      0                   0.375                      7 Summit                 NJ                                        7901 2-4 Family                             423800                20060701                     65 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                   279981.48                1545.81                    360                     354                  6.375                      0                      0                    0.25                  6.625 SACRAMENTO             CA                                       95823 Single Family                          280000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G03                                                      697500                3996.09                    360                     355                  6.625                      0                      0                    0.25                  6.875 MORGANVILLE            NJ                                        7751 Single Family                          697500                20060201                     75 No MI                                1.00E+17                    2.25               20110101                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G02                                                      600000                3875.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Pasadena               CA                                       91106 2-4 Family                             600000                20060601            68.97000122 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      127920                 732.87                    360                     358                    6.5                      0                      0                   0.375                  6.875 Kearns                 UT                                       84118 Single Family                          127920                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      548000                3482.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Mission Viejo          CA                                       92692 PUD                                    548000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       81000                 472.50                    360                     359                  6.625                      0                      0                   0.375                      7 Plano                  TX                                       75075 Single Family                           81000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      161250                1075.00                    360                     359                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80204 Single Family                          161250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      187200                 975.00                    360                     359                      6                      0                      0                    0.25                   6.25 NORTH HIGHLANDS        CA                                       95660 Single Family                          187200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      247964                1368.97                    360                     358                   6.25                      0                      0                   0.375                  6.625 Port Saint Lucie       FL                                       34953 PUD                                    247964                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      294080                2083.07                    360                     360                  8.125                      0                      0                   0.375                    8.5 AURORA                 CO                                       80013 PUD                                    294080                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      120000                 800.00                    360                     359                  7.625                      0                      0                   0.375                      8 Aurora                 CO                                       80112 Single Family                          120000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      280000                1691.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Grass Valley           CA                                       95945 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      408000                2635.00                    360                     360                  7.375                      0                      0                   0.375                   7.75 Riverside              CA                                       92506 Single Family                          408000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   169277.49                1258.54                    360                     358                   7.75                      0                      0                   0.375                  8.125 LEBANON                CT                                        6249 2-4 Family                             169500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   221581.98                1546.46                    360                     357                      8                      0                      0                   0.375                  8.375 BEDMINSTER TOWNSHIP    PA                                       18944 PUD                                    221592                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      152374                 920.59                    360                     359                      7                      0                      0                    0.25                   7.25 BLUFFTON               SC                                       29910 PUD                                    152374                20060601            69.19000244 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      280000                1750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Douglasville           GA                                       30135 PUD                                    280000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      220000                1260.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 Glendale               CA                                       91206 Condominium                            220000                20060601            51.75999832 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      417000                2085.00                    360                     359                  5.625                      0                      0                   0.375                      6 BELLFLOWER             CA                                       90706 Single Family                          417000                20060601            77.94000244 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      235000                1248.44                    360                     353                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60618 2-4 Family                             235000                20051201            66.76000214 No MI                                1.00E+17                    2.25               20101101                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 ADN1
GIII                     G02                                                      255112                1381.86                    360                     358                   6.25                      0                      0                    0.25                    6.5 FRESNO                 CA                                       93722 Single Family                          255112                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      460000                3258.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 BELLEVUE               WA                                       98004 Single Family                          460000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      198400                1095.33                    360                     356                  6.375                      0                      0                    0.25                  6.625 NAPERVILLE             IL                                       60563 Condominium                            198400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                      146205                 929.01                    360                     357                  7.375                      0                      0                    0.25                  7.625 MIAMI                  FL                                       33015 Condominium                            146205                20060401                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110301                 13.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      189000                1122.19                    360                     354                  6.875                      0                      0                    0.25                  7.125 STUART                 FL                                       34994 Condominium                            189000                20060101                     70 No MI                                1.00E+17                    2.75               20101201                 13.125                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G02                                                      189000                1122.19                    360                     355                  6.875                      0                      0                    0.25                  7.125 STUART                 FL                                       34994 Condominium                            189000                20060201                     70 No MI                                1.00E+17                    2.75               20110101                 13.125                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GII                      G03                                                      104585                 631.87                    360                     359                  6.875                      0                      0                   0.375                   7.25 Oldsmar                FL                                       34677 Townhouse                              104585                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      480000                3150.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Hackensack             NJ                                        7601 Single Family                          480000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      183750                1282.42                    360                     358                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85008 Single Family                          183750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      173440                 957.53                    360                     359                   6.25                      0                      0                   0.375                  6.625 Grand Junction         CO                                       81503 Single Family                          173440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      182000                1004.79                    360                     359                   6.25                      0                      0                   0.375                  6.625 Arvada                 CO                                       80004 Single Family                          182000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      219250                1141.93                    360                     359                  5.875                      0                      0                   0.375                   6.25 Reno                   NV                                       89503 Single Family                          219250                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      200368                1252.30                    360                     358                  7.125                      0                      0                   0.375                    7.5 Monticello             MN                                       55362 Single Family                          200368                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   230020.63                1292.42                    360                     357                  5.125                      0                      0                    0.25                  5.375 AUBURN                 AL                                       36830 PUD                                    230800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 10.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      303200                1895.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHICAGO                IL                                       60649 2-4 Family                             303200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      112248                 713.24                    360                     358                  7.375                      0                      0                    0.25                  7.625 LITTLETON              CO                                       80126 Condominium                            112248                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      126112                 788.20                    360                     360                  7.125                      0                      0                   0.375                    7.5 Villa Rica             GA                                       30180 PUD                                    126112                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      468000                2632.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Inglewood              CA                                       90302 2-4 Family                             468000                20060501                     80 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       87750                 603.28                    360                     358                  7.875                      0                      0                   0.375                   8.25 BUIES CREEK            NC                                       27506 PUD                                     87750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                    59808.14                 394.16                    360                     357                  6.625                      0                      0                    0.25                  6.875 HAMMOND                IN                                       46327 Single Family                           60000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      580000                2960.42                    360                     357                  5.875                      0                      0                    0.25                  6.125 NEW YORK               NY                                       10019 Condominium                            580000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                       42300                 299.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 HOUSTON                TX                                       77080 Condominium                             42300                20060601                     90 PMI                                  1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      230000                1509.38                    360                     360                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80211 Single Family                          230000                20060701            76.91999817 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                   434604.89                2490.04                    360                     359                  6.625                      0                      0                    0.25                  6.875 BROOKFIELD             IL                                       60513 2-4 Family                             434625                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                     5961500               37259.38                    360                     354                   7.25                      0                      0                    0.25                    7.5 NEWPORT BEACH          CA                                       92657 PUD                                   6000000                20060101            54.54999924 No MI                                1.00E+17                    2.25               20101201                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ADN1
GI                       G02                                                      188000                1194.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 North Las Vegas        NV                                       89030 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      588000                3185.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 CENTREVILLE            VA                                       20120 PUD                                    588000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       45500                 317.55                    360                     359                      8                      0                      0                   0.375                  8.375 Saint Louis            MO                                       63115 Townhouse                               45500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   139284.05                 919.71                    360                     354                  6.625                      0                      0                    0.25                  6.875 HOLYOKE                MA                                        1040 Condominium                            140000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 ADN1
GIII                     G02                                                      114675                 645.05                    360                     359                    6.5                      0                      0                    0.25                   6.75 HIALEAH                FL                                       33033 Condominium                            114675                20060601            74.02999878 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      626428                3719.42                    360                     359                  6.875                      0                      0                    0.25                  7.125 BRENTWOOD              CA                                       94513 Single Family                          626428                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      151470                 899.35                    360                     359                   6.75                      0                      0                   0.375                  7.125 HAMPTON                GA                                       30228 Single Family                          151470                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      186240                1028.20                    360                     356                   6.25                      0                      0                   0.375                  6.625 Winston                GA                                       30187 Single Family                          186240                20060301            79.66000366 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                  1721124.07               10898.43                    360                     358                   6.25                      0                      0                    0.25                    6.5 ALTA                   UT                                       84092 Single Family                         1724250                20060501            68.97000122 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      119369                 867.18                    360                     358                    7.5                      0                      0                   0.375                  7.875 Greensboro             NC                                       27407 Single Family                          119600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      216000                1170.00                    360                     357                   6.25                      0                      0                    0.25                    6.5 BRIDGEPORT             CT                                        6606 Single Family                          216000                20060401            78.55000305 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      318112                1921.93                    360                     359                  6.875                      0                      0                   0.375                   7.25 WESLEY CHAPEL          FL                                       33543 PUD                                    318112                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      220350                1377.19                    360                     356                  7.125                      0                      0                   0.375                    7.5 Matteson               IL                                       60443 2-4 Family                             220350                20060301                     65 No MI                                                            2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      159608                1030.80                    360                     359                  7.375                      0                      0                   0.375                   7.75 Lakeville              MN                                       55044 Condominium                            159608                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      380000                2335.42                    360                     356                      7                      0                      0                   0.375                  7.375 Chicago                IL                                       60618 2-4 Family                             380000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      211032                1340.93                    360                     358                   7.25                      0                      0                   0.375                  7.625 RIO VISTA              CA                                       94571 PUD                                    211032                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   101433.16                 727.71                    360                     358                  7.375                      0                      0                   0.375                   7.75 Katy                   TX                                       77449 PUD                                    101577                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      181056                1037.30                    360                     358                    6.5                      0                      0                   0.375                  6.875 Loveland               OH                                       45140 Single Family                          181056                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    109049.2                 791.78                    360                     358                    7.5                      0                      0                   0.375                  7.875 TOMBALL                TX                                       77375 Single Family                          109200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    123613.7                 886.84                    360                     358                  7.375                      0                      0                   0.375                   7.75 Katy                   TX                                       77449 PUD                                    123789                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      183750                1186.72                    360                     357                  7.375                      0                      0                   0.375                   7.75 Lakeland               FL                                       33810 PUD                                    183750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    49937.62                 380.04                    360                     358                      8                      0                      0                   0.375                  8.375 Mesquite               TX                                       75149 Single Family                           50000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      135650                 861.94                    360                     357                  7.375                      0                      0                    0.25                  7.625 VALRICO                FL                                       33594 PUD                                    135650                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                    57599.27                 395.99                    360                     359                  7.875                      0                      0                   0.375                   8.25 MONROETON              PA                                       18832 Single Family                           57600                20060601                     80 No MI                                                            2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      181600                1135.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 FARMINGTON             MN                                       55024 Single Family                          181600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   154763.38                1070.55                    360                     358                      7                      0                      0                   0.375                  7.375 Clearwater             FL                                       33759 Single Family                          155000                20060501            58.93999863 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      399600                2414.25                    360                     357                   6.61                   0.39                      0                    0.25                   7.25 WILMINGTON             NC                                       28411 PUD                                    399600                20060401                     90 Republic MIC                         1.00E+17                    2.75               20110301                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      343000                1786.46                    360                     358                      6                      0                      0                    0.25                   6.25 APPLE VALLEY           CA                                       92308 Single Family                          343000                20060501            67.38999939 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      500000                2916.67                    360                     357                  6.625                      0                      0                   0.375                      7 La Quinta              CA                                       92253 Condominium                            500000                20060401                     80 No MI                                1.00E+17                   2.375               20080301                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                       84000                 586.25                    360                     360                      8                      0                      0                   0.375                  8.375 Jacksonville           FL                                       32277 Single Family                           84000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      227392                1468.57                    360                     358                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89115 PUD                                    227392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   128587.33                 805.99                    360                     355                      6                      0                      0                   0.375                  6.375 KATY                   TX                                       77494 PUD                                    129192                20060201                     80 No MI                                1.00E+17                   2.375               20080101                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360101 AFL2
GII                      G03                                                      133636                 793.46                    360                     355                   6.75                      0                      0                   0.375                  7.125 Kennesaw               GA                                       30144 Condominium                            133636                20060201                     80 No MI                                                            2.25               20110101                 12.125                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                      443200                3136.95                    360                     360                   7.25                      0                      0                   0.375                  7.625 BRISTOL                RI                                        2809 Condominium                            443200                20060701            79.69000244 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      112000                 700.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 DENVER                 CO                                       80219 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      352000                1980.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 HYATTSVILLE            MD                                       20784 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      338600                2080.98                    360                     357                      7                      0                      0                   0.375                  7.375 GOODYEAR               AZ                                       85338 PUD                                    338600                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                    156421.6                1056.39                    360                     357                  6.875                      0                      0                    0.25                  7.125 PHOENIX                AZ                                       85033 Single Family                          156800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   360376.63                2341.44                    360                     358                    6.5                      0                      0                    0.25                   6.75 MIDDLE ISLAND          NY                                       11953 Single Family                          361000                20060501            56.40999985 No MI                                1.00E+17                     3.5               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      118400                 838.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 SARTELL                MN                                       56377 Single Family                          118400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                   3.25                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      114800                 717.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Dundee                 FL                                       33838 Single Family                          114800                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       73500                 459.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 Tampa                  FL                                       33610 Single Family                           73500                20060501                     70 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      171430                 964.29                    360                     356                  6.375                      0                      0                   0.375                   6.75 Palm Coast             FL                                       32164 Single Family                          171430                20060301            69.72000122 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      222927                1277.19                    360                     358                  6.625                      0                      0                    0.25                  6.875 TAMARAC                FL                                       33321 PUD                                    222927                20060501                     95 Republic MIC                         1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      325000                1929.69                    360                     358                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89178 PUD                                    325000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      276500                1872.14                    360                     358                   7.75                      0                      0                   0.375                  8.125 Marysville             WA                                       98270 Single Family                          276500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      272000                1643.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 SILVER SPRING          MD                                       20903 Single Family                          272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   114743.53                 965.31                    360                     359                  9.125                      0                      0                   0.375                    9.5 SHALIMAR               FL                                       32579 PUD                                    114800                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   15.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                   233484.15                1143.86                    360                     356                  5.625                      0                      0                    0.25                  5.875 TROY                   MI                                       48098 Single Family                          234300                20060301            76.81999969 No MI                                1.00E+17                    2.25               20110201                 10.875                  1.875                    2.25 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                       80000                 580.06                    360                     360                    7.5                      0                      0                   0.375                  7.875 SAN ANTONIO            TX                                       78201 2-4 Family                              80000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      192150                1220.95                    360                     358                   7.25                      0                      0                   0.375                  7.625 Scottsdale             AZ                                       85250 Single Family                          192150                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   196426.85                1426.21                    360                     358                    7.5                      0                      0                   0.375                  7.875 HERRIMAN               UT                                       84065 Single Family                          196700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      205592                1092.21                    360                     359                  6.125                      0                      0                    0.25                  6.375 BAKERSFIELD            CA                                       93306 Single Family                          205592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      264850                1517.37                    360                     358                    6.5                      0                      0                   0.375                  6.875 Portland               OR                                       97236 Single Family                          264850                20060501            69.69999695 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      310000                1808.33                    360                     360                  6.625                      0                      0                   0.375                      7 Atascadero             CA                                       93422 Single Family                          310000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      172000                 985.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 NICEVILLE              FL                                       32578 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      255000                1381.25                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAN DIEGO              CA                                       92109 Condominium                            255000                20060601            36.43000031 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      161600                1026.83                    360                     358                  7.375                      0                      0                    0.25                  7.625 PEMBROKE PINES         FL                                       33025 Condominium                            161600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      151776                 758.88                    360                     359                   5.75                      0                      0                    0.25                      6 ATLANTA                GA                                       30319 Condominium                            151776                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      253200                1292.38                    360                     359                  5.875                      0                      0                    0.25                  6.125 WHEATLAND              CA                                       95692 Single Family                          253200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      512000                3146.67                    360                     358                  7.125                      0                      0                    0.25                  7.375 ATLANTA                GA                                       30307 2-4 Family                             512000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      388000                1940.00                    360                     358                   5.75                      0                      0                    0.25                      6 WEST CHESTER           OH                                       45069 PUD                                    388000                20060501            79.18000031 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   339485.43                1803.52                    360                     356                  6.125                      0                      0                    0.25                  6.375 HOSCHTON               GA                                       30548 Single Family                       344654.45                20060301            79.23000336 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      182400                1178.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 NAPLES                 FL                                       34105 Condominium                            182400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      187366                1249.11                    360                     358                  7.625                      0                      0                   0.375                      8 QUEEN CREEK            AZ                                       85242 PUD                                    187366                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    72648.71                 527.85                    360                     357                    7.5                      0                      0                   0.375                  7.875 Granbury               TX                                       76048 Single Family                           72800                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      310320                1680.90                    360                     351                   6.25                      0                      0                    0.25                    6.5 PANAMA CITY BEACH      FL                                       32407 Condominium                            310320                20051001                     80 No MI                                1.00E+17                    2.25               20100901                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20350901 ADN1
GI                       G01                                                      203200                1227.67                    360                     359                      7                      0                      0                    0.25                   7.25 SARASOTA               FL                                       34235 Condominium                            203200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      282060                1645.35                    360                     359                   6.75                      0                      0                    0.25                      7 ATLANTA                GA                                       30309 Condominium                            282060                20060601                     90 YES                                  1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      159920                 916.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 Glendale               AZ                                       85306 Single Family                          159920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      141000                 807.81                    360                     359                  6.625                      0                      0                    0.25                  6.875 FORT COLLINS           CO                                       80528 Condominium                            141000                20060601            77.90000153 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   245775.03                1612.90                    360                     357                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85037 PUD                                    245776                20060401            79.27999878 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                    155044.8                1007.36                    360                     358                    6.5                      0                      0                    0.25                   6.75 GROTON                 NY                                       13073 Single Family                          155313                20060501                  87.75 Radian Guaranty                      1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   300148.96                1438.21                    360                     357                   5.22                   0.28                      0                    0.25                   5.75 NORTH HIGHLANDS        CA                                       95660 Single Family                          300150                20060401            84.55000305 PMI                                  1.00E+17                    2.75               20110301                  10.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      223200                1325.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 TUCSON                 AZ                                       85719 Single Family                          223200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                   2.22                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      269386                1739.78                    360                     359                  7.375                      0                      0                   0.375                   7.75 GOODYEAR               AZ                                       85338 PUD                                    269386                20060601                     80 No MI                                1.00E+17                    2.25               20160501                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360501 AFL2
GI                       G02                                                       89900                 627.43                    360                     359                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77084 PUD                                     89900                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      255600                1624.13                    360                     359                   7.25                      0                      0                   0.375                  7.625 Chula Vista            CA                                       91915 Condominium                            255600                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      346758                2311.72                    360                     360                  7.625                      0                      0                   0.375                      8 Perris                 CA                                       92571 PUD                                    346758                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      314500                2031.15                    360                     358                  7.375                      0                      0                   0.375                   7.75 Doral                  FL                                       33178 Condominium                            314500                20060501                     74 No MI                                1.00E+17                    2.25               20130401                  12.75                  1.875                       1 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360401 AFL2
GII                      G02                                                      166350                 935.72                    360                     358                  6.375                      0                      0                   0.375                   6.75 SACRAMENTO             CA                                       95825 Condominium                            166350                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   351475.89                2461.24                    360                     358                  7.125                      0                      0                   0.375                    7.5 Tucson                 AZ                                       85748 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      134740                 715.81                    360                     356                      6                      0                      0                   0.375                  6.375 Orange Park            FL                                       32003 Condominium                            134740                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G02                                                   246751.73                1561.05                    360                     359                   6.25                      0                      0                    0.25                    6.5 INDIANAPOLIS           IN                                       46203 Single Family                          246975                20060601            94.98999786 YES                                  1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      317600                1985.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Herndon                VA                                       20170 PUD                                    317600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      279279                1861.86                    360                     358                   7.75                      0                      0                    0.25                      8 KISSIMMEE              FL                                       34746 PUD                                    279279                20060501                     90 United Guaranty                      1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       93750                 595.70                    360                     358                   7.25                      0                      0                   0.375                  7.625 INDIANAPOLIS           IN                                       46268 Single Family                           93750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      217217                1108.71                    360                     358                   5.75                      0                      0                   0.375                  6.125 Sacramento             CA                                       95833 PUD                                    217217                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      360000                2062.50                    360                     359                  6.625                      0                      0                    0.25                  6.875 DORCHESTER             MA                                        2125 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      109440                 627.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Pottstown              PA                                       19464 Townhouse                              109440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   266499.88                1415.78                    360                     358                      6                      0                      0                   0.375                  6.375 ARLINGTON              VA                                       22204 Townhouse                              266500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   171199.99                 873.83                    360                     357                  5.875                      0                      0                    0.25                  6.125 ATHENS                 GA                                       30605 Single Family                          171200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                   114499.33                 745.89                    360                     355                  6.375                      0                      0                   0.375                   6.75 Cape Coral             FL                                       33990 Single Family                          115000                20060201            41.52000046 No MI                                1.00E+17                    2.25               20110101                  11.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      114030                 736.44                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tallahassee            FL                                       32308 Single Family                          114030                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      266500                1388.02                    360                     356                      6                      0                      0                    0.25                   6.25 TUCSON                 AZ                                       85750 Single Family                          266500                20060301                     65 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      107176                 547.04                    360                     358                  5.875                      0                      0                    0.25                  6.125 DALLAS                 GA                                       30132 PUD                                    107176                20060501            64.11000061 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   212740.03                1564.18                    360                     357                  7.625                      0                      0                   0.375                      8 Kissimmee              FL                                       34746 PUD                                    213172                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      106500                 732.19                    360                     358                  7.875                      0                      0                   0.375                   8.25 Vernal                 UT                                       84078 Single Family                          106500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      103600                 604.33                    360                     356                  6.625                      0                      0                   0.375                      7 Fairburn               GA                                       30213 PUD                                    103600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      221429                1268.60                    360                     359                  6.625                      0                      0                    0.25                  6.875 SUFFOLK                VA                                       23435 PUD                                    221429                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      307850                1571.32                    360                     356                  5.875                      0                      0                    0.25                  6.125 SACRAMENTO             CA                                       95835 PUD                                    307850                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      188000                1233.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89106 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      168000                 927.50                    360                     358                  6.375                      0                      0                    0.25                  6.625 TUCSON                 AZ                                       85706 PUD                                    168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      322400                1847.08                    360                     357                  6.625                      0                      0                    0.25                  6.875 ORO VALLEY             AZ                                       85755 PUD                                    322400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      364000                1971.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 EL MONTE               CA                                       91732 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   135927.33                 877.86                    360                     358                  7.375                      0                      0                   0.375                   7.75 Moncks Corner          SC                                       29461 PUD                                    136120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      251250                1465.62                    360                     358                  6.625                      0                      0                   0.375                      7 WOODBRIDGE             VA                                       22191 Single Family                          251250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   218513.66                1184.70                    360                     357                   6.25                      0                      0                    0.25                    6.5 LANDER                 WY                                       82520 Single Family                          318800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      204000                1105.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 AVONDALE               AZ                                       85323 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   261899.19                1391.34                    360                     358                      6                      0                      0                   0.375                  6.375 ARLINGTON              VA                                       22204 Townhouse                              261900                20060501            64.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      280859                1375.04                    360                     356                  5.625                      0                      0                    0.25                  5.875 SPARKS                 NV                                       89436 Single Family                          280859                20060301            73.73999786 No MI                                1.00E+17                    2.25               20110201                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      164000                 854.17                    360                     358                      6                      0                      0                    0.25                   6.25 BOYNTON BEACH          FL                                       33436 Condominium                            164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      299625                1903.87                    360                     359                   7.25                      0                      0                   0.375                  7.625 GILBERT                AZ                                       85296 PUD                                    299625                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      318750                1826.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 HIGLEY                 AZ                                       85236 PUD                                    318750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      264000                1485.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Clinton                MD                                       20735 Single Family                          264000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   194763.63                1365.91                    360                     356                  7.125                      0                      0                   0.375                    7.5 Grand Prairie          TX                                       75052 Single Family                          195349                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      518700                3512.03                    360                     358                   7.75                      0                      0                   0.375                  8.125 LONG BEACH             CA                                       90805 2-4 Family                             518700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      233640                1435.91                    360                     357                      7                      0                      0                   0.375                  7.375 Henderson              NV                                       89015 PUD                                    233640                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      356000                1742.92                    360                     358                  5.625                      0                      0                    0.25                  5.875 NORTH LAS VEGAS        NV                                       89084 PUD                                    356000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      108675                 701.86                    360                     357                    7.5                      0                      0                    0.25                   7.75 MIAMI                  FL                                       33015 Condominium                            108675                20060401            73.98000336 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      119120                 756.91                    360                     357                   7.25                      0                      0                   0.375                  7.625 Spring Hill            FL                                       34609 Single Family                          119120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      226000                1106.46                    360                     358                  5.625                      0                      0                    0.25                  5.875 ELLIJAY                GA                                       30536 Single Family                          226000                20060501            61.91999817 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      164000                 888.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 PHOENIX                AZ                                       85037 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      374600                1912.02                    360                     359                  5.875                      0                      0                    0.25                  6.125 NASHVILLE              TN                                       37204 Single Family                          374600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      217200                1244.38                    360                     359                    6.5                      0                      0                   0.375                  6.875 Ventnor City           NJ                                        8406 Single Family                          217200                20060601                     60 No MI                                1.00E+17                    2.75               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      222100                1156.77                    360                     357                      6                      0                      0                    0.25                   6.25 MARICOPA               AZ                                       85239 PUD                                    222100                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      220000                1535.42                    360                     359                      8                      0                      0                   0.375                  8.375 Scottsdale             AZ                                       85258 Townhouse                              220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      543800                2719.00                    360                     358                   5.75                      0                      0                    0.25                      6 EWA BEACH              HI                                       96706 Single Family                          543900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   243990.05                1524.94                    360                     357                  7.125                      0                      0                   0.375                    7.5 Los Angeles            CA                                       90059 Single Family                          244000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      196150                1021.61                    360                     358                      6                      0                      0                    0.25                   6.25 SUMMERVILLE            SC                                       29485 PUD                                    196150                20060501            89.98000336 Radian Guaranty                      1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    93683.83                 671.64                    360                     359                  7.375                      0                      0                   0.375                   7.75 Charlotte              NC                                       28214 PUD                                     93750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      241600                1409.33                    360                     357                  6.625                      0                      0                   0.375                      7 Annandale              VA                                       22003 Condominium                            241600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      300000                1468.75                    360                     358                  5.625                      0                      0                    0.25                  5.875 REDWOOD CITY           CA                                       94063 Single Family                          300000                20060501            39.88999939 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      127500                 610.94                    360                     358                    5.5                      0                      0                    0.25                   5.75 THOUSANDSTICKS         KY                                       41766 Single Family                          127500                20060501                     85 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   289806.39                1717.83                    360                     358                  5.625                      0                      0                    0.25                  5.875 DOWNINGTOWN            PA                                       19335 Single Family                          290400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                       68000                 389.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 Baltimore              MD                                       21216 Single Family                           68000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                       97600                 549.00                    360                     356                  6.375                      0                      0                   0.375                   6.75 Jesup                  GA                                       31545 Single Family                           97600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G01                                                      232000                1135.83                    360                     359                  5.625                      0                      0                    0.25                  5.875 LANCASTER              CA                                       93535 Single Family                          232000                20060601            77.33000183 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      576800                3004.17                    360                     359                      6                      0                      0                    0.25                   6.25 BELL                   CA                                       90201 2-4 Family                             576800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      234711                1393.60                    360                     358                  6.875                      0                      0                    0.25                  7.125 HENDERSON              NV                                       89015 PUD                                    234711                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      290300                1572.46                    360                     358                   6.25                      0                      0                    0.25                    6.5 BERLIN                 MD                                       21811 PUD                                    290300                20060501            89.98000336 GE Capital MI                        1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      367200                1912.50                    360                     357                      6                      0                      0                    0.25                   6.25 TUSTIN                 CA                                       92780 Condominium                            367200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      229000                1049.58                    360                     358                   5.25                      0                      0                    0.25                    5.5 LAKE HAVASU CITY       AZ                                       86403 Single Family                          229000                20060501            54.52000046 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      236000                1524.17                    360                     355                  7.375                      0                      0                   0.375                   7.75 Palm Beach Gardens     FL                                       33410 PUD                                    236000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                      604816                4473.12                    360                     357                    8.5                      0                      0                   0.375                  8.875 Bradenton              FL                                       34210 Condominium                            604816                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      242392                1287.71                    360                     358                  6.125                      0                      0                    0.25                  6.375 GALVESTON              TX                                       77554 Single Family                          242392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      154150                 834.98                    360                     357                   6.25                      0                      0                    0.25                    6.5 ALBUQUERQUE            NM                                       87121 Single Family                          154150                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      305000                2033.33                    360                     359                   7.12                   0.63                      0                    0.25                      8 ENGLEWOOD              NJ                                        7631 Single Family                          305000                20060601            89.70999908 Republic MIC                         1.00E+17                       3               20110501                     13                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      388400                2670.25                    360                     360                  7.875                      0                      0                   0.375                   8.25 LATHROP                CA                                       95330 Single Family                          388400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                   2.12                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                    61461.98                 430.72                    360                     357                  7.125                      0                      0                   0.375                    7.5 MONTEZUMA              GA                                       31063 Single Family                           61600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      289600                1810.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Burtonsville           MD                                       20866 PUD                                    289600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      458400                3008.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 HENDERSON              NV                                       89052 PUD                                    458400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      243200                1545.33                    360                     360                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89121 Single Family                          243200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      362500                1925.78                    360                     356                      6                      0                      0                   0.375                  6.375 Ontario                CA                                       91764 Condominium                            362500                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      108800                 612.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 LONGVIEW               WA                                       98632 Single Family                          108800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   339636.52                1957.23                    360                     359                  5.375                      0                      0                    0.25                  5.625 GARDEN GROVE           CA                                       92843 PUD                                    340000                20060601            73.91000366 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      112800                 693.25                    360                     358                      7                      0                      0                   0.375                  7.375 Oakdale                MN                                       55128 Condominium                            112800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      181378                1171.40                    360                     358                  7.375                      0                      0                   0.375                   7.75 ORLANDO                FL                                       32828 PUD                                    181378                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      134320                 811.52                    360                     358                  6.875                      0                      0                   0.375                   7.25 DALLAS                 GA                                       30132 Single Family                          134320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      210400                1358.83                    360                     358                    7.5                      0                      0                    0.25                   7.75 KENT                   WA                                       98030 Single Family                          210400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      278950                1452.86                    360                     358                      6                      0                      0                    0.25                   6.25 PORT ST LUCIE          FL                                       34953 PUD                                    278950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      131200                 765.33                    360                     359                   6.75                      0                      0                    0.25                      7 BOISE                  ID                                       83713 PUD                                    131200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      200000                1083.33                    360                     356                  6.125                      0                      0                   0.375                    6.5 Tempe                  AZ                                       85283 Single Family                          200000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      214350                1362.02                    360                     358                   7.25                      0                      0                   0.375                  7.625 Kissimmee              FL                                       34744 PUD                                    214350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      215450                1099.69                    360                     355                  5.875                      0                      0                    0.25                  6.125 SURPRISE               AZ                                       85379 PUD                                    215450                20060201                     90 GE Capital MI                        1.00E+17                    2.25               20110101                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G02                                                       93600                 633.75                    360                     359                   7.75                      0                      0                   0.375                  8.125 Fort Worth             TX                                       76179 PUD                                     93600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      151000                 896.56                    360                     359                  6.875                      0                      0                    0.25                  7.125 HOMESTEAD              FL                                       33033 PUD                                    151000                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      238920                1294.15                    360                     358                   6.25                      0                      0                    0.25                    6.5 STEPHENS CITY          VA                                       22655 PUD                                    238920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      130000                 880.21                    360                     359                   7.75                      0                      0                   0.375                  8.125 Fort Worth             TX                                       76179 PUD                                    130000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      447400                2470.02                    360                     358                   6.25                      0                      0                   0.375                  6.625 LA CRESCENTA AREA      CA                                       91214 Single Family                          447400                20060501            63.90999985 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      199000                 995.00                    360                     358                   5.75                      0                      0                    0.25                      6 SEATTLE                WA                                       98115 Single Family                          199000                20060501            44.22000122 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      228872                1239.72                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89178 PUD                                    228872                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   237612.37                1724.04                    360                     359                    7.5                      0                      0                   0.375                  7.875 Pennsville             NJ                                        8070 Single Family                          237776                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   197542.38                1217.46                    360                     359                      6                      0                      0                    0.25                   6.25 PHOENIX                AZ                                       85023 Single Family                          197730                20060601            65.91000366 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      308000                1796.67                    360                     359                   6.75                      0                      0                    0.25                      7 MURRIETA               CA                                       92562 Single Family                          308000                20060601            79.37999725 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      303200                1958.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 SURPRISE               AZ                                       85387 PUD                                    303200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      120750                 779.84                    360                     359                    7.5                      0                      0                    0.25                   7.75 MANITOU SPRINGS        CO                                       80829 Single Family                          120750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      133600                 862.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 JEFFERSON              CO                                       80456 Single Family                          133600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   109836.21                 769.14                    360                     358                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90037 2-4 Family                             110000                20060501            22.45000076 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      142000                 798.75                    360                     358                    6.5                      0                      0                    0.25                   6.75 MOUNDS VIEW            MN                                       55112 Single Family                          142000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      239200                1345.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 SEATTLE                WA                                       98116 Single Family                          239200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      187644                1035.95                    360                     358                  6.375                      0                      0                    0.25                  6.625 CHARLESTON             SC                                       29412 Condominium                            187644                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   263478.39                1960.20                    360                     357                   7.75                      0                      0                   0.375                  8.125 Chicago                IL                                       60640 Condominium                            264000                20060401                     80 No MI                                                            2.25               20110301                 13.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   128499.04                 709.42                    360                     356                   6.25                      0                      0                   0.375                  6.625 Plymouth               MA                                        2360 Single Family                          128500                20060301                  37.25 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      367500                2411.72                    360                     358                    7.5                      0                      0                   0.375                  7.875 LOS ANGELES            CA                                       90011 2-4 Family                             367500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       87750                 594.14                    360                     359                   7.75                      0                      0                   0.375                  8.125 Fort Worth             TX                                       76179 PUD                                     87750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      174400                 944.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 VANCOUVER              WA                                       98682 Single Family                          174400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GIII                     G02                                                      363496                1931.07                    360                     359                  6.125                      0                      0                    0.25                  6.375 LINCOLN                CA                                       95648 Single Family                          363496                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      126375                 855.66                    360                     359                   7.75                      0                      0                   0.375                  8.125 Fort Worth             TX                                       76179 PUD                                    126375                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   217314.36                1615.67                    360                     358                   7.75                      0                      0                   0.375                  8.125 Parker                 CO                                       80134 Single Family                          217600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      388000                2061.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 CHARLESTON             SC                                       29401 Single Family                          388000                20060601            65.98999786 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                       69600                 427.75                    360                     358                  7.125                      0                      0                    0.25                  7.375 COLORADO SPRINGS       CO                                       80917 Condominium                             69600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      701250                4967.19                    360                     359                  8.125                      0                      0                   0.375                    8.5 Dana Point             CA                                       92629 Condominium                            701250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G01                                                      168000                 787.50                    360                     359                  5.375                      0                      0                    0.25                  5.625 WOODSTOCK              VA                                       22664 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      375000                1914.06                    360                     357                  5.875                      0                      0                    0.25                  6.125 COSTA MESA             CA                                       92627 Condominium                            375000                20060401            66.95999908 No MI                                1.00E+17                    2.25               20110301                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      210852                1098.19                    360                     359                      6                      0                      0                    0.25                   6.25 PUYALLUP               WA                                       98372 Single Family                          210852                20060601                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      300792                1942.62                    360                     358                  7.375                      0                      0                   0.375                   7.75 Maricopa               AZ                                       85239 PUD                                    300792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      416000                2340.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 CROCKETT               CA                                       94525 Single Family                          416000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                       91200                 608.00                    360                     360                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85007 Single Family                           91200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      270000                1800.00                    360                     358                  7.625                      0                      0                   0.375                      8 GOODYEAR               AZ                                       85338 PUD                                    270000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      147960                 832.28                    360                     358                    6.5                      0                      0                    0.25                   6.75 MARYSVILLE             WA                                       98270 Single Family                          147960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      321200                1706.38                    360                     359                  6.125                      0                      0                    0.25                  6.375 TEMECULA               CA                                       92591 PUD                                    321200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      147920                 909.09                    360                     358                  7.125                      0                      0                    0.25                  7.375 HOLLYWOOD              FL                                       33021 Condominium                            147920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   109573.56                 604.94                    360                     356                   6.25                      0                      0                   0.375                  6.625 Denver                 CO                                       80210 2-4 Family                             110000                20060301            30.98999977 No MI                                1.00E+17                    2.25               20110201                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      143700                 808.31                    360                     358                    6.5                      0                      0                    0.25                   6.75 VALRICO                FL                                       33594 PUD                                    143700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      166720                1094.10                    360                     358                  7.625                      0                      0                    0.25                  7.875 POMPANO BEACH          FL                                       33069 Condominium                            166720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      376000                2232.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 Monterey Park          CA                                       91754 Condominium                            376000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      368000                2415.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 BRONX                  NY                                       10460 2-4 Family                             368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G01                                                   342999.27                1679.27                    360                     359                  5.625                      0                      0                    0.25                  5.875 LOS ANGELES            CA                                       90018 Single Family                          343000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                       98000                 510.42                    360                     358                      6                      0                      0                    0.25                   6.25 MOBILE                 AL                                       36608 PUD                                     98000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      378699                2209.08                    360                     358                   6.75                      0                      0                    0.25                      7 FERNANDINA BEACH       FL                                       32034 PUD                                    378699                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   255762.89                1597.11                    360                     359                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89119 Single Family                          256000                20060601            78.76999664 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      105520                 648.51                    360                     359                  7.125                      0                      0                    0.25                  7.375 TAMPA                  FL                                       33614 Condominium                            105520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      180000                 956.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 NORTH LAS VEGAS        NV                                       89030 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   331904.68                1866.96                    360                     357                  6.375                      0                      0                   0.375                   6.75 PORTLAND               OR                                       97211 Single Family                          332000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      292500                2041.41                    360                     358                      8                      0                      0                   0.375                  8.375 North Las Vegas        NV                                       89031 PUD                                    292500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      301316                1506.58                    360                     359                   5.75                      0                      0                    0.25                      6 YPSILANTI              MI                                       48197 Single Family                          301316                20060601                     85 PMI                                  1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      277221                1501.61                    360                     358                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32828 PUD                                    277221                20060501                     95 Republic MIC                         1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   358926.68                1981.57                    360                     358                  6.375                      0                      0                    0.25                  6.625 JUPITER                FL                                       33458 PUD                                    359507                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      155000                 775.00                    360                     359                   5.75                      0                      0                    0.25                      6 WALESKA                GA                                       30183 PUD                                    155000                20060601            64.58000183 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      272000                1756.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 boise                  ID                                       83709 2-4 Family                             272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      184350                1171.39                    360                     359                  7.375                      0                      0                    0.25                  7.625 RUSKIN                 FL                                       33570 PUD                                    184350                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    89372.87                 588.61                    360                     357                    6.5                      0                      0                   0.375                  6.875 Snellville             GA                                       30078 Single Family                           89600                20060401                     80 No MI                                1.00E+17                    2.25               20160301                 11.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                     120 N                                    20360301 AFL2
GIII                     G02                                                      296750                1545.57                    360                     359                      6                      0                      0                    0.25                   6.25 HEMET                  CA                                       92545 Single Family                          296750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      311150                1944.69                    360                     359                   7.25                      0                      0                    0.25                    7.5 San Jose               CA                                       95132 Condominium                            311150                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      661000                4200.10                    360                     357                   7.25                      0                      0                   0.375                  7.625 SAN LUIS OBISPO        CA                                       93405 Single Family                          661000                20060401            76.86000061 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      360000                1875.00                    360                     359                      6                      0                      0                    0.25                   6.25 LANCASTER              CA                                       93536 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      400800                2212.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 MORRISTOWN             NJ                                        7960 Single Family                          400800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      283000                1709.79                    360                     359                      7                      0                      0                    0.25                   7.25 PHOENIX                AZ                                       85085 PUD                                    283000                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      270350                1126.46                    360                     359                   4.75                      0                      0                    0.25                      5 RANCHO CORDOVA         CA                                       95742 PUD                                    270350                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     10                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      247192                1596.45                    360                     357                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89149 PUD                                    247192                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      150750                 942.19                    360                     359                   7.25                      0                      0                    0.25                    7.5 MESA                   AZ                                       85213 PUD                                    150750                20060601                     90 Republic MIC                         1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   215730.54                1641.76                    360                     358                      8                      0                      0                   0.375                  8.375 MODESTO                CA                                       95350 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      225600                1316.00                    360                     358                   6.75                      0                      0                    0.25                      7 LAVEEN                 AZ                                       85339 PUD                                    225600                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      311200                1685.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAN JACINTO            CA                                       92583 Single Family                          311200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      100770                 598.32                    360                     357                  6.875                      0                      0                    0.25                  7.125 HUMBLE                 TX                                       77338 PUD                                    100770                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      240000                1225.00                    360                     359                  5.875                      0                      0                    0.25                  6.125 BEND                   OR                                       97701 PUD                                    240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      202637                1393.13                    360                     354                  7.875                      0                      0                   0.375                   8.25 Orlando                FL                                       32835 PUD                                    202637                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  13.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      340000                1947.92                    360                     358                    6.5                      0                      0                   0.375                  6.875 PASO ROBLES            CA                                       93446 Single Family                          340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      106125                 519.57                    360                     359                  5.625                      0                      0                    0.25                  5.875 CLEVELAND              OH                                       44120 Single Family                          106125                20060601            89.94000244 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      269500                1487.86                    360                     359                  6.375                      0                      0                    0.25                  6.625 CATONSVILLE            MD                                       21228 Condominium                            269500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   402222.14                2222.14                    360                     359                  6.375                      0                      0                    0.25                  6.625 SAN DIEGO              CA                                       92154 Single Family                          402500                20060601            71.87999725 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      260000                1516.67                    360                     359                   6.75                      0                      0                    0.25                      7 JUPITER                FL                                       33458 Condominium                            260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      300000                1562.50                    360                     359                      6                      0                      0                    0.25                   6.25 LA MESA                CA                                       91941 PUD                                    300000                20060601            52.16999817 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                    115956.1                 664.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Adairsville            GA                                       30103 2-4 Family                             115960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   159899.73                 849.73                    360                     358                  6.125                      0                      0                    0.25                  6.375 BAKERSFIELD            CA                                       93307 Single Family                          160000                20060501                   62.5 No MI                                1.00E+17                    3.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                   139901.19                1002.98                    360                     359                    7.5                      0                      0                    0.25                   7.75 PROVIDENCE             RI                                        2909 2-4 Family                             140000                20060601            58.81999969 No MI                                1.00E+17                    2.25               20110501                  12.75                      3                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      393600                1886.00                    360                     359                    5.5                      0                      0                    0.25                   5.75 CARLSBAD               CA                                       92011 PUD                                    393600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      248800                1425.42                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32824 Condominium                            248800                20060501                     95 Republic MIC                         1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   163784.71                1217.70                    360                     358                   7.75                      0                      0                   0.375                  8.125 Parker                 CO                                       80134 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   314428.94                1991.01                    360                     358                   6.25                      0                      0                    0.25                    6.5 CHULA VISTA            CA                                       91910 Condominium                            315000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      313105                1761.22                    360                     358                    6.5                      0                      0                    0.25                   6.75 PORT ST LUCIE          FL                                       34953 PUD                                    313105                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    90943.43                 691.67                    360                     359                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60636 Single Family                           91000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      166000                 968.33                    360                     358                  6.625                      0                      0                   0.375                      7 Lawrenceville          GA                                       30043 PUD                                    166000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      290160                1511.25                    360                     359                      6                      0                      0                    0.25                   6.25 NAPLES                 FL                                       34114 PUD                                    290160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      292020                1794.71                    360                     359                  7.125                      0                      0                    0.25                  7.375 PEORIA                 AZ                                       85383 PUD                                    292020                20060601                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      255000                1407.81                    360                     359                  6.375                      0                      0                    0.25                  6.625 TEMECULA               CA                                       92592 PUD                                    255000                20060601            49.50999832 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      156280                 765.12                    360                     359                  5.625                      0                      0                    0.25                  5.875 RIVERVIEW              FL                                       33569 Single Family                          156280                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      124000                 620.00                    360                     359                   5.75                      0                      0                    0.25                      6 ALBUQUERQUE            NM                                       87123 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      173600                1048.83                    360                     359                      7                      0                      0                    0.25                   7.25 ELGIN                  IL                                       60123 Single Family                          173600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      451650                2728.72                    360                     356                  6.875                      0                      0                   0.375                   7.25 LOVETTSVILLE           VA                                       20180 PUD                                    451700                20060301                     80 No MI                  M10021250400023305                        2.25               20110201                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                   205854.46                1532.51                    360                     356                   7.75                      0                      0                   0.375                  8.125 CHICAGO                IL                                       60629 2-4 Family                             206400                20060301                     80 No MI                  M10021250400023941                        2.25               20110201                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G01                                                  1124999.98                7734.37                    360                     356                  7.875                      0                      0                   0.375                   8.25 ORCHARD LAKE           MI                                       48323 Single Family                         1125000                20060301                     75 No MI                  M10021250400023990                        2.25               20110201                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ALT1
GI                       G02                                                    147598.8                1085.97                    360                     356                  7.625                      0                      0                   0.375                      8 COLUMBIA               SC                                       29210 2-4 Family                             148000                20060301                     80 No MI                  M10021250400024141                        2.25               20110201                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      240800                1630.42                    360                     356                   7.75                      0                      0                   0.375                  8.125 ANNAPOLIS              MD                                       21403 Single Family                          240800                20060301                     80 No MI                  M10021250400024269                        2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G03                                                      100800                 630.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 PETERSBURG             VA                                       23805 Single Family                          100800                20060301                     80 No MI                  M10021250400024388                        2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ALT1
GI                       G02                                                    50879.11                 333.89                    360                     356                    7.5                      0                      0                   0.375                  7.875 PITTSBURGH             PA                                       15206 Single Family                           50880                20060301                     80 No MI                  M10021250400024438                        2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      120000                 775.00                    360                     356                  7.375                      0                      0                   0.375                   7.75 VIRGINIA BEACH         VA                                       23464 PUD                                    120000                20060301                     80 No MI                  M10021250400024500                        2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      176000                1228.33                    360                     358                      8                      0                      0                   0.375                  8.375 Hyattsville            MD                                       20784 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       78400                 563.50                    360                     359                   8.25                      0                      0                   0.375                  8.625 Portsmouth             VA                                       23704 Single Family                           78400                20060601                     80 No MI                                1.00E+17                    2.25               20160501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360501 AFL2
GII                      G02                                                   295436.81                1822.53                    360                     358                      6                      0                      0                    0.25                   6.25 Naples                 FL                                       34120 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      127800                 692.25                    360                     358                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32819 Single Family                          127800                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      208000                1083.33                    360                     360                  5.875                      0                      0                   0.375                   6.25 Henderson              NV                                       89015 PUD                                    208000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      315000                1739.06                    360                     359                  6.375                      0                      0                    0.25                  6.625 SACRAMENTO             CA                                       95834 Single Family                          315000                20060601            76.45999908 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      191650                1117.96                    360                     358                   6.75                      0                      0                    0.25                      7 WESLEY CHAPEL          FL                                       33543 PUD                                    191650                20060501            89.98000336 GE Capital MI                        1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      350000                2005.21                    360                     359                  6.625                      0                      0                    0.25                  6.875 SEATTLE                WA                                       98117 Single Family                          350000                20060601                     35 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      278344                1942.61                    360                     357                      8                      0                      0                   0.375                  8.375 KISSIMMEE              FL                                       34744 PUD                                    278344                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G01                                                   241372.16                1548.27                    360                     358                   6.25                      0                      0                   0.375                  6.625 Madera                 CA                                       93637 Single Family                          241800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G01                                                      261668                1308.34                    360                     358                   5.75                      0                      0                    0.25                      6 MARYSVILLE             WA                                       98270 Single Family                          261668                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                    78520.69                 523.26                    360                     358                  6.625                      0                      0                   0.375                      7 Davenport              IA                                       52803 2-4 Family                              78650                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      116700                 668.59                    360                     357                    6.5                      0                      0                   0.375                  6.875 GLENDALE               AZ                                       85301 Townhouse                              116800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      308446                1510.10                    360                     359                  5.625                      0                      0                    0.25                  5.875 MADISON                AL                                       35758 PUD                                    308446                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   196081.25                1407.75                    360                     357                    7.5                      0                      0                    0.25                   7.75 Raleigh                NC                                       27601 Condominium                            196500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                       48000                 310.00                    360                     354                    7.5                      0                      0                    0.25                   7.75 ORRVILLE               OH                                       44667 Single Family                           48000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351201 ADN1
GI                       G02                                                      368000                2415.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Dauphin Island         AL                                       36528 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      342501                1783.86                    360                     359                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89178 PUD                                    342501                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      360876                2330.66                    360                     358                  7.375                      0                      0                   0.375                   7.75 KISSIMMEE              FL                                       34747 PUD                                    360876                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   295320.14                2044.40                    360                     357                      7                      0                      0                   0.375                  7.375 CHARLESTON             SC                                       29412 Single Family                          296000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                    80647.82                 517.37                    360                     358                  6.375                      0                      0                    0.25                  6.625 WILSON                 WI                                       54027 Single Family                           80800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   379999.95                1939.58                    360                     357                  5.875                      0                      0                    0.25                  6.125 NORTH KINGSTOWN        RI                                        2852 Single Family                          380000                20060401            61.29000092 No MI                                1.00E+17                    2.25               20110301                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      208000                1126.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 SOUTH JORDAN           UT                                       84095 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      380000                2137.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 QUEEN CREEK            AZ                                       85242 Single Family                          380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      227132                1182.98                    360                     358                      6                      0                      0                    0.25                   6.25 STILLWATER             MN                                       55082 Condominium                            227132                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      238429                1241.82                    360                     360                      6                      0                      0                    0.25                   6.25 BAKERSFIELD            CA                                       93313 Single Family                          238429                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      113520                 685.85                    360                     358                      7                      0                      0                    0.25                   7.25 HOLLYWOOD              FL                                       33021 Condominium                            113520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      304000                1741.67                    360                     351                    6.5                      0                      0                   0.375                  6.875 Eureka                 CA                                       95501 Single Family                          304000                20051001                     80 No MI                                1.00E+17                    2.25               20100901                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350901 AFL2
GII                      G02                                                   227245.87                1516.89                    360                     356                  6.625                      0                      0                   0.375                      7 WOODBRIDGE             VA                                       22191 PUD                                    228000                20060301                     80 No MI                  M10021250400024542                        2.25               20110201                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G01                                                      452000                2212.92                    360                     356                    5.5                      0                      0                   0.375                  5.875 HERNDON                VA                                       20170 Single Family                          452000                20060301                     80 No MI                  M10021250400002457                        2.25               20090201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360201 ALT1
GII                      G02                                                      200800                1171.33                    360                     356                  6.625                      0                      0                   0.375                      7 OWINGS MILLS           MD                                       21117 Condominium                            200800                20060301                     80 No MI                  M10021250400024588                        2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      198750                1283.59                    360                     356                  7.375                      0                      0                   0.375                   7.75 KISSIMMEE              FL                                       34743 Single Family                          198750                20060301                     75 No MI                  M10021250400024589                        2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                      493900                2778.19                    360                     356                  6.375                      0                      0                   0.375                   6.75 GAINESVILLE            VA                                       20155 PUD                                    493900                20060301                     80 No MI                  M10021250400024616                        2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      384000                2080.00                    360                     356                  6.125                      0                      0                   0.375                    6.5 ALEXANDRIA             VA                                       22301 Single Family                          384000                20060301                     80 No MI                  M10021250400024648                        2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                   194636.66                1317.85                    360                     356                   7.75                      0                      0                   0.375                  8.125 NORFOLK                VA                                       23504 Single Family                          195200                20060301                     80 No MI                  M10021250400024660                        2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                   387990.05                2505.77                    360                     358                  7.375                      0                      0                   0.375                   7.75 Longmont               CO                                       80503 PUD                                    388000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1200.00                    360                     358                  7.625                      0                      0                   0.375                      8 Crete                  IL                                       60417 Single Family                          180000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      140000                 889.58                    360                     360                   7.25                      0                      0                   0.375                  7.625 SAINT PAUL             MN                                       55117 2-4 Family                             140000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      268050                1591.55                    360                     358                  6.875                      0                      0                    0.25                  7.125 Estero                 FL                                       33928 PUD                                    268050                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      233605                1314.03                    360                     358                    6.5                      0                      0                    0.25                   6.75 DELTONA                FL                                       32725 Single Family                          233605                20060501                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   143496.87                1105.39                    360                     357                  8.125                      0                      0                   0.375                    8.5 Phoenix                AZ                                       85008 Single Family                          143760                20060401                     80 No MI                                1.00E+17                   2.375               20080301                   13.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                   169371.66                1244.46                    360                     358                  7.625                      0                      0                   0.375                      8 MESA                   AZ                                       85204 Single Family                          169600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      302300                1605.97                    360                     358                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89139 PUD                                    302300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      158400                1039.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Elgin                  IL                                       60123 Condominium                            158400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      288000                1410.00                    360                     359                  5.625                      0                      0                    0.25                  5.875 NAALEHU                HI                                       96772 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    70983.01                 534.30                    360                     357                  7.875                      0                      0                   0.375                   8.25 Harvey                 IL                                       60426 Single Family                           71120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      148000                 925.00                    360                     358                   6.42                   0.83                      0                    0.25                    7.5 JACKSONVILLE           FL                                       32225 Condominium                            148000                20060501            89.43000031 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      272800                1562.92                    360                     358                    6.5                      0                      0                   0.375                  6.875 LANCASTER              CA                                       93535 Single Family                          272800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                   1.17                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      192440                1222.80                    360                     359                  7.375                      0                      0                    0.25                  7.625 BRADENTON              FL                                       34202 Condominium                            192440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                       99850                 613.66                    360                     358                      7                      0                      0                   0.375                  7.375 MIAMI                  FL                                       33179 Condominium                            100000                20060501            52.63000107 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      346000                1874.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 CAVE CREEK             AZ                                       85331 Single Family                          346000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G01                                                      399500                1914.27                    360                     356                  5.375                      0                      0                   0.375                   5.75 BOWIE                  MD                                       20721 PUD                                    399500                20060301                     85 Radian Guaranty        M10021250400024678                        2.25               20090201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360201 ALT1
GI                       G02                                                      138458                1006.72                    360                     356                    7.5                      0                      0                   0.375                  7.875 MOUNT JULIET           TN                                       37122 PUD                                    138844                20060301                     80 No MI                  M10021250400024720                        2.25               20110201                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ALT1
GI                       G03                                                      388000                2425.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 SPRINGFIELD            VA                                       22150 Single Family                          388000                20060301                     80 No MI                  M10021250400024723                        2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G03                                                      194824                1197.36                    360                     356                      7                      0                      0                   0.375                  7.375 SAINT AUGUSTINE        FL                                       32092 PUD                                    194824                20060301                     75 No MI                  M10021250400024749                        2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G01                                                      171920                 859.60                    360                     356                  5.625                      0                      0                   0.375                      6 RICHMOND               VA                                       23231 Single Family                          171920                20060301                     80 No MI                  M10021250400024787                        2.25               20090201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360201 ALT1
GI                       G03                                                   126818.85                 889.40                    360                     356                  7.125                      0                      0                   0.375                    7.5 KNOXVILLE              TN                                       37919 Single Family                          127200                20060301                     80 No MI                  M10021250400024800                        2.25               20110201                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      168000                1172.50                    360                     358                      8                      0                      0                   0.375                  8.375 Fort Lauderdale        FL                                       33311 Single Family                          168000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      212210                1172.13                    360                     358                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       90744 Single Family                          212410                20060501            49.40000153 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      140200                 832.44                    360                     358                   6.75                      0                      0                   0.375                  7.125 Aurora                 CO                                       80013 Single Family                          140200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      330000                2062.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 SOUTH JORDAN           UT                                       84095 Single Family                          330000                20060501            73.01000214 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      241592                1358.96                    360                     356                  6.375                      0                      0                   0.375                   6.75 QUEEN CREEK            AZ                                       85242 PUD                                    241592                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      165500                 879.22                    360                     358                  6.125                      0                      0                    0.25                  6.375 SANDY                  UT                                       84092 Single Family                          165500                20060501            76.98000336 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      675000                4289.06                    360                     356                   7.25                      0                      0                   0.375                  7.625 PERRY HALL             MD                                       21128 PUD                                    675000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      108000                 697.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 FLOWER MOUND           TX                                       75028 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      301360                1663.76                    360                     357                  6.375                      0                      0                    0.25                  6.625 Sanger                 CA                                       93657 Single Family                          301360                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      391346                2282.85                    360                     358                   6.75                      0                      0                    0.25                      7 PHOENIX                AZ                                       85310 PUD                                    391346                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G01                                                      190032                1167.90                    360                     358                      7                      0                      0                   0.375                  7.375 NORTH RIDGEVILLE       OH                                       44039 PUD                                    190032                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G01                                                   151666.49                 863.04                    360                     358                   5.25                      0                      0                    0.25                    5.5 MESA                   AZ                                       85204 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   121261.97                 881.68                    360                     356                    7.5                      0                      0                   0.375                  7.875 LA VERGNE              TN                                       37086 Single Family                          121600                20060301                     80 No MI                  M10021250400024828                        2.25               20110201                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ALT1
GI                       G02                                                   138404.34                 994.38                    360                     356                  7.375                      0                      0                   0.375                   7.75 ZION                   IL                                       60099 PUD                                    138800                20060301                     80 No MI                  M10021250400024849                        2.25               20110201                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                       96000                 630.00                    360                     357                    7.5                      0                      0                   0.375                  7.875 JACKSONVILLE           FL                                       32246 Single Family                           96000                20060401                     75 No MI                  M10021250400024855                        2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                      192000                1120.00                    360                     356                  6.625                      0                      0                   0.375                      7 CAPITOL HEIGHTS        MD                                       20743 Townhouse                              192000                20060301                     80 No MI                  M10021250400024858                        2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      207000                1164.38                    360                     356                  6.375                      0                      0                   0.375                   6.75 COMPTON                CA                                       90221 Single Family                          207000                20060301            54.75999832 No MI                  M10021250400024861                        2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ALT1
GI                       G02                                                      116000                 785.42                    360                     357                   7.75                      0                      0                   0.375                  8.125 NORCROSS               GA                                       30093 Single Family                          116000                20060401                     80 No MI                  M10021250400024932                        2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G02                                                      191250                1235.16                    360                     356                  7.375                      0                      0                   0.375                   7.75 DAVIE                  FL                                       33325 PUD                                    191250                20060301                     75 No MI                  M10021250400024949                        2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G01                                                      460000                2970.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 ANAHEIM                CA                                       92806 Single Family                          460000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                   103688.37                 727.18                    360                     356                  7.125                      0                      0                   0.375                    7.5 HAMPTON                VA                                       23605 Single Family                          104000                20060301                     80 No MI                  M10021250400024951                        2.25               20110201                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ALT1
GII                      G02                                                   188309.61                1224.55                    360                     357                  6.375                      0                      0                   0.375                   6.75 Sevierville            TN                                       37864 Single Family                          188800                20060401                     80 No MI                  M10021250400024961                        2.25               20110301                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                   293812.83                1897.54                    360                     357                  7.375                      0                      0                   0.375                   7.75 MANASSAS               VA                                       20110 PUD                                    296000                20060401                     80 No MI                  M10021250400024988                        2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      274168                1513.64                    360                     358                   6.25                      0                      0                   0.375                  6.625 ANTHEM                 AZ                                       85086 PUD                                    274168                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      476000                2975.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Cary                   NC                                       27519 PUD                                    476000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      364792                2355.95                    360                     357                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89135 PUD                                    364792                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      351760                2381.71                    360                     358                   7.75                      0                      0                   0.375                  8.125 LINCOLN                CA                                       95648 PUD                                    351760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      216000                1395.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 Calhoun                GA                                       30701 Single Family                          216000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      114532                 775.48                    360                     358                   7.75                      0                      0                   0.375                  8.125 OCALA                  FL                                       34474 PUD                                    114532                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      344904                2299.36                    360                     358                  7.625                      0                      0                   0.375                      8 GLENDALE               AZ                                       85310 PUD                                    344904                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   621421.94                3560.23                    360                     356                    6.5                      0                      0                   0.375                  6.875 ASHBURN                VA                                       20147 PUD                                    621600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      164600                 857.29                    360                     358                  5.875                      0                      0                   0.375                   6.25 YPSILANTI              MI                                       48197 Single Family                          164600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      304000                1836.67                    360                     356                  6.875                      0                      0                   0.375                   7.25 STAFFORD               VA                                       22554 Single Family                          304000                20060301                     80 No MI                  M10021250400025047                        2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G03                                                   674999.98                4078.12                    360                     356                  6.875                      0                      0                   0.375                   7.25 SILVER SPRING          MD                                       20905 Single Family                          675000                20060301                     75 No MI                  M10021250400025090                        2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                   116237.93                 844.56                    360                     357                    7.5                      0                      0                   0.375                  7.875 CLARKSVILLE            TN                                       37040 Single Family                          116480                20060401                     80 No MI                  M10021250400025204                        2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                     62915.1                 462.28                    360                     358                   7.75                      0                      0                    0.25                      8 Sunrise                FL                                       33322 Condominium                             63000                20060501                     90 PMI                                  1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   123587.55                 918.84                    360                     358                   7.75                      0                      0                   0.375                  8.125 Collingdale            PA                                       19023 2-4 Family                             123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      177520                1091.01                    360                     358                      7                      0                      0                   0.375                  7.375 Ridgecrest             CA                                       93555 Single Family                          177520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      114192                 713.70                    360                     358                  7.125                      0                      0                   0.375                    7.5 LITHIA SPRINGS         GA                                       30132 Single Family                          114192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      211140                1319.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 Henderson              NV                                       89015 PUD                                    211140                20060501                     80 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      291480                1639.58                    360                     357                  6.375                      0                      0                   0.375                   6.75 Jacksonville           FL                                       32224 PUD                                    291480                20060401                     80 No MI                                                            2.75               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      348000                1993.75                    360                     357                    6.5                      0                      0                   0.375                  6.875 Marietta               GA                                       30068 PUD                                    348000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      308254                1766.04                    360                     357                    6.5                      0                      0                   0.375                  6.875 Orange Park            FL                                       32003 PUD                                    308536                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      591120                4125.52                    360                     358                      8                      0                      0                   0.375                  8.375 Patterson              CA                                       95363 PUD                                    591120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      224578                1263.25                    360                     357                  6.375                      0                      0                   0.375                   6.75 PEORIA                 AZ                                       85383 PUD                                    224578                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      339700                1946.20                    360                     356                    6.5                      0                      0                   0.375                  6.875 Paterson               NJ                                        7504 2-4 Family                             340000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      461300                2594.81                    360                     360                  6.375                      0                      0                   0.375                   6.75 Atascadero             CA                                       93422 Single Family                          461300                20060701            74.40000153 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      161550                 942.38                    360                     360                  6.625                      0                      0                   0.375                      7 Sunrise                FL                                       33325 Condominium                            161550                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      139200                 812.00                    360                     359                  6.625                      0                      0                   0.375                      7 RICHMOND               VA                                       23229 Single Family                          139200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      460350                2781.28                    360                     359                  6.875                      0                      0                   0.375                   7.25 DUMFRIES               VA                                       22026 PUD                                    460350                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      256000                1386.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 SILVER SPRING          MD                                       20906 Single Family                          256000                20060601            56.88999939 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      440000                2704.17                    360                     359                      7                      0                      0                   0.375                  7.375 PLACENTIA              CA                                       92870 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   1998439.8               13643.53                    360                     359                  6.875                      0                      0                   0.375                   7.25 Pacific Palisades      CA                                       90272 Single Family                         2000000                20060601            47.61999893 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      206100                1331.06                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tamarac                FL                                       33321 PUD                                    206100                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      203000                1184.17                    360                     358                  6.625                      0                      0                   0.375                      7 NORTH HIGHLANDS        CA                                       95660 Single Family                          203000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      201600                1302.00                    360                     358                    7.5                      0                      0                    0.25                   7.75 MIAMI                  FL                                       33125 Condominium                            201600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      191120                1154.68                    360                     359                      7                      0                      0                    0.25                   7.25 PEMBROKE PINES         FL                                       33025 Condominium                            191120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      503500                3409.11                    360                     358                   7.75                      0                      0                   0.375                  8.125 SEVERNA PARK           MD                                       21146 Single Family                          503500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      200000                1145.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 MOUNT DORA             FL                                       32757 PUD                                    200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   111947.75                 662.89                    360                     359                  5.625                      0                      0                    0.25                  5.875 FEDERAL WAY            WA                                       98023 Condominium                            112062                20060601                     76 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      226200                1178.12                    360                     358                  5.875                      0                      0                   0.375                   6.25 Colton                 CA                                       92324 Single Family                          226200                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      174400                 926.50                    360                     357                      6                      0                      0                   0.375                  6.375 ATLANTA                GA                                       30349 PUD                                    174400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      112000                 700.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 MCDONOUGH              GA                                       30252 Single Family                          112000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   125991.15                 774.32                    360                     357                      7                      0                      0                   0.375                  7.375 LAWRENCEVILLE          GA                                       30044 Condominium                            126293                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   126506.34                 791.69                    360                     357                      6                      0                      0                   0.375                  6.375 NORCROSS               GA                                       30093 PUD                                    126900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      204000                1168.75                    360                     357                    6.5                      0                      0                   0.375                  6.875 Oxon Hill              MD                                       20745 Single Family                          204000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      228750                1620.31                    360                     359                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89141 PUD                                    228750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      314250                1996.80                    360                     358                   7.25                      0                      0                   0.375                  7.625 Seattle                WA                                       98103 Single Family                          314250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   416431.96                2255.67                    360                     356                  6.125                      0                      0                   0.375                    6.5 Marietta               GA                                       30064 PUD                                    416500                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                   253889.94                1821.48                    360                     358                   7.11                   0.39                      0                    0.25                   7.75 FRENCHTOWN             MT                                       59834 Single Family                          254250                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      397000                2109.06                    360                     359                      6                      0                      0                   0.375                  6.375 Herndon                VA                                       20170 Single Family                          397000                20060601            63.22000122 No MI                                1.00E+17                    2.25               20110501                 11.375                   2.11                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       90000                 553.13                    360                     360                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89108 Condominium                             90000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      159500                 963.65                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89110 Single Family                          159500                20060601            61.34999847 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    73439.75                 489.00                    360                     359                  6.625                      0                      0                   0.375                      7 The Colony             TX                                       75056 Single Family                           73500                20060601                     70 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      122500                 854.95                    360                     358                      8                      0                      0                   0.375                  8.375 AVON                   IN                                       46123 Single Family                          122500                20060501            89.98000336 Republic MIC                         1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      176637                1011.99                    360                     360                    6.5                      0                      0                   0.375                  6.875 CUMMING                GA                                       30040 PUD                                    176637                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      266250                1913.67                    360                     359                   8.25                      0                      0                   0.375                  8.625 N Las Vegas            NV                                       89086 PUD                                    266250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      284000                1538.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 ASHEVILLE              NC                                       28801 Single Family                          284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      286300                1670.09                    360                     360                  6.625                      0                      0                   0.375                      7 Peoria                 AZ                                       85383 Single Family                          286300                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      249000                1426.56                    360                     358                    6.5                      0                      0                   0.375                  6.875 PEMBROKE PNES          FL                                       33028 PUD                                    249000                20060501            79.94000244 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                       68000                 425.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 COLUMBUS               OH                                       43224 Single Family                           68000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      256000                1280.00                    360                     358                   5.75                      0                      0                    0.25                      6 BATON ROUGE            LA                                       70809 PUD                                    256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      136000                 949.17                    360                     358                      8                      0                      0                   0.375                  8.375 Sierra Vista           AZ                                       85635 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                       94320                 451.95                    360                     358                    5.5                      0                      0                    0.25                   5.75 LOUISVILLE             KY                                       40228 Condominium                             94320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   195397.57                1159.41                    360                     357                  5.625                      0                      0                    0.25                  5.875 MONTGOMERY             IL                                       60538 Single Family                          196000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      212700                1262.91                    360                     360                   6.75                      0                      0                   0.375                  7.125 BEND                   OR                                       97702 Single Family                          212700                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      371600                1858.00                    360                     359                   5.75                      0                      0                    0.25                      6 BUFFALO GROVE          IL                                       60089 Single Family                          371600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   244906.08                1658.22                    360                     356                   7.75                      0                      0                   0.375                  8.125 Bullhead City          AZ                                       86442 Single Family                          245000                20060301            81.94000244 PMI                                  1.00E+17                    2.25               20110201                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   149999.12                 953.12                    360                     357                   7.25                      0                      0                   0.375                  7.625 Linden                 VA                                       22642 Single Family                          150000                20060401            73.16999817 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      143200                 999.42                    360                     358                      8                      0                      0                   0.375                  8.375 Sierra Vista           AZ                                       85635 Single Family                          143200                20060501            68.19000244 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      307500                2210.16                    360                     359                   8.25                      0                      0                   0.375                  8.625 N Las Vegas            NV                                       89084 PUD                                    307500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      126952                 661.21                    360                     358                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89117 Condominium                            126952                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   263804.07                1845.93                    360                     359                  7.125                      0                      0                   0.375                    7.5 MANASSAS               VA                                       20110 Condominium                            264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      270724                1607.42                    360                     358                   6.75                      0                      0                   0.375                  7.125 Maricopa               AZ                                       85239 PUD                                    270724                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      122333                 662.64                    360                     357                  6.125                      0                      0                   0.375                    6.5 Summerville            SC                                       29485 PUD                                    122333                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      109920                 629.75                    360                     357                  6.625                      0                      0                    0.25                  6.875 RENO                   NV                                       89502 Condominium                            109920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      209600                1135.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 FT LAUDERDALE          FL                                       33311 Single Family                          209600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      290000                1268.75                    360                     358                      5                      0                      0                    0.25                   5.25 BROOKINGS              OR                                       97415 Single Family                          290000                20060501            65.16999817 No MI                                1.00E+17                    2.25               20110401                  10.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      237200                1581.33                    360                     359                  7.625                      0                      0                   0.375                      8 Bridgeport             CT                                        6604 2-4 Family                             237200                20060601            75.30000305 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      100400                 700.71                    360                     358                      8                      0                      0                   0.375                  8.375 FINDLAY                OH                                       45840 2-4 Family                             100400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   138558.41                1006.03                    360                     358                    7.5                      0                      0                   0.375                  7.875 Elgin                  IL                                       60120 Single Family                          138750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      108000                 540.00                    360                     358                   5.75                      0                      0                    0.25                      6 AMELIA                 OH                                       45102 PUD                                    108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      401600                2677.33                    360                     359                  7.625                      0                      0                   0.375                      8 Newark                 NJ                                        7114 2-4 Family                             401600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                    84759.19                 475.70                    360                     358                  5.125                      0                      0                    0.25                  5.375 CYNTHIANA              KY                                       41031 Single Family                           84950                20060501            76.52999878 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      282399                1706.16                    360                     355                  6.875                      0                      0                   0.375                   7.25 DENVER                 CO                                       80210 PUD                                    282399                20060201            72.41000366 No MI                                1.00E+17                    2.25               20110101                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   169483.28                1229.72                    360                     359                    7.5                      0                      0                   0.375                  7.875 Weare                  NH                                        3281 Condominium                            169600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      211245                1210.26                    360                     358                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89130 PUD                                    211245                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      263680                1510.67                    360                     357                    6.5                      0                      0                   0.375                  6.875 Waldorf                MD                                       20601 Single Family                          263680                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      307619                1922.62                    360                     359                   7.25                      0                      0                    0.25                    7.5 SACRAMENTO             CA                                       95835 PUD                                    307619                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      132000                 866.25                    360                     357                    7.5                      0                      0                   0.375                  7.875 Cudahy                 WI                                       53110 Single Family                          132000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      125650                 732.96                    360                     358                   6.75                      0                      0                    0.25                      7 SCOTTSDALE             AZ                                       85260 Condominium                            125650                20060501            89.98000336 United Guaranty                      1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      121192                 798.17                    360                     357                  6.135                   0.49                      0                    0.25                  6.875 NASHVILLE              TN                                       37206 Single Family                          121500                20060401                     90 Republic MIC                         1.00E+17                   2.875               20110301                 12.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                   168268.99                 928.98                    360                     356                   6.25                      0                      0                   0.375                  6.625 Rosemount              MN                                       55068 Condominium                            168272                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                   140405.83                1006.60                    360                     359                    7.5                      0                      0                    0.25                   7.75 LAWRENCEVILLE          GA                                       30044 Single Family                          140505                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      272000                1615.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 Passaic                NJ                                        7055 Single Family                          272000                20060601                     80 No MI                                                            2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      344000                1863.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 CHICAGO                IL                                       60613 Condominium                            344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      124792                 766.95                    360                     359                      7                      0                      0                   0.375                  7.375 CHITTENANGO            NY                                       13037 Single Family                          124792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      260000                1354.17                    360                     358                  5.875                      0                      0                   0.375                   6.25 Phoenix                AZ                                       85006 Single Family                          260000                20060501            69.33000183 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G01                                                      235904                1400.68                    360                     359                   6.75                      0                      0                   0.375                  7.125 Woodbridge             VA                                       22193 Townhouse                              235904                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 WALN
GIII                     G01                                                      315000                1575.00                    360                     358                   5.26                   0.49                      0                    0.25                      6 FONTANA                CA                                       92337 Single Family                          315000                20060501            85.13999939 Republic MIC                         1.00E+17                   2.875               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      234000                1365.00                    360                     359                   6.26                   0.49                      0                    0.25                      7 WETUMPKA               AL                                       36093 Single Family                          234000                20060601                     90 Republic MIC                         1.00E+17                   2.875               20110501                     12                  2.135                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      168000                1172.50                    360                     358                      8                      0                      0                   0.375                  8.375 ROCKFORD               IL                                       61107 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.135                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      131920                 810.76                    360                     359                  7.125                      0                      0                    0.25                  7.375 CEDAR CITY             UT                                       84720 Single Family                          131920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      185317                1216.14                    360                     357                    7.5                      0                      0                   0.375                  7.875 Cottage Grove          MN                                       55016 Single Family                          185317                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       77360                 539.91                    360                     358                      8                      0                      0                   0.375                  8.375 NEW ALBANY             IN                                       47150 Single Family                           77360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1000000                5937.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 Eastpoint              FL                                       32328 Single Family                         1000000                20060501                   62.5 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   238799.96                1370.42                    360                     359                  6.625                      0                      0                    0.25                  6.875 KAPAA                  HI                                       96746 Condominium                            239200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      125600                 836.29                    360                     359                  7.615                      0                      0                   0.375                   7.99 Colorado Springs       CO                                       80909 Single Family                          125600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.99                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   343118.05                2259.77                    360                     357                    6.5                      0                      0                   0.375                  6.875 Elk Grove              CA                                       95758 Single Family                          343990                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   130956.31                 818.52                    360                     358                  6.125                      0                      0                    0.25                  6.375 ELMORE                 AL                                       36025 Single Family                          131200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      108488                 598.94                    360                     358                  6.375                      0                      0                    0.25                  6.625 CANTON                 GA                                       30114 PUD                                    108488                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      345200                1833.88                    360                     360                      6                      0                      0                   0.375                  6.375 Mount Pleasant         SC                                       29464 Single Family                          345200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      328000                2186.67                    360                     358                  7.625                      0                      0                   0.375                      8 Elk Grove              CA                                       95758 Single Family                          328000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   335703.55                2151.45                    360                     359                  6.375                      0                      0                    0.25                  6.625 HACKENSACK             NJ                                        7601 Single Family                          336000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      276000                1380.00                    360                     358                   5.75                      0                      0                    0.25                      6 HAILEY                 ID                                       83333 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      252000                1443.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Des Moines             IA                                       50312 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      213600                1290.50                    360                     357                  6.875                      0                      0                   0.375                   7.25 North Las Vegas        NV                                       89031 PUD                                    213600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      285000                1929.69                    360                     357                   7.75                      0                      0                   0.375                  8.125 GLENDALE               AZ                                       85305 Single Family                          285000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   143385.03                 752.74                    360                     355                    4.5                      0                      0                    0.25                   4.75 WESTERVILLE            OH                                       43081 PUD                                    144300                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   9.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G01                                                      904450                6123.88                    360                     358                   7.75                      0                      0                   0.375                  8.125 Riverside              CA                                       92506 Single Family                          904450                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      168000                 980.00                    360                     358                  6.625                      0                      0                   0.375                      7 California City        CA                                       93505 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      142200                1007.25                    360                     359                  8.125                      0                      0                   0.375                    8.5 Deland                 FL                                       32724 Single Family                          142200                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      179250                 970.94                    360                     358                  6.125                      0                      0                   0.375                    6.5 Las Vegas              NV                                       89123 Condominium                            179250                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      248000                1472.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 WALDORF                MD                                       20603 PUD                                    248000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      230500                1416.61                    360                     358                      7                      0                      0                   0.375                  7.375 Auburn                 GA                                       30011 PUD                                    230700                20060501            77.55999756 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      124125                 788.71                    360                     358                   7.25                      0                      0                   0.375                  7.625 Tacoma                 WA                                       98444 Single Family                          124125                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      116240                 823.37                    360                     360                  8.125                      0                      0                   0.375                    8.5 MOUNT WASHINGTON       KY                                       40047 Single Family                          116240                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       80000                 580.06                    360                     360                    7.5                      0                      0                   0.375                  7.875 SAN ANTONIO            TX                                       78201 2-4 Family                              80000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      624800                4165.33                    360                     360                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89128 Single Family                          624800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      280750                1842.42                    360                     359                    7.5                      0                      0                   0.375                  7.875 CULPEPER               VA                                       22701 Single Family                          280750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   472229.33                3295.77                    360                     358                      8                      0                      0                   0.375                  8.375 Beltsville             MD                                       20705 PUD                                    472230                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      124000                 878.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 TAMPA                  FL                                       33612 Single Family                          124000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      300000                1812.50                    360                     357                  6.875                      0                      0                   0.375                   7.25 Dumfries               VA                                       22026 PUD                                    300000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      299600                2090.96                    360                     358                      8                      0                      0                   0.375                  8.375 Washington             DC                                       20032 2-4 Family                             299600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   358533.71                2485.88                    360                     355                      7                      0                      0                   0.375                  7.375 ROCKVILLE              MD                                       20852 Condominium                            359920                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      412500                2878.91                    360                     358                      8                      0                      0                   0.375                  8.375 Ashton                 MD                                       20861 Single Family                          412500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      101600                 698.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Plano                  TX                                       75023 Single Family                          101600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      352000                2273.33                    360                     360                  7.375                      0                      0                   0.375                   7.75 AURORA                 CO                                       80013 PUD                                    352000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      123900                 748.56                    360                     360                  6.875                      0                      0                   0.375                   7.25 LOUISVILLE             KY                                       40206 2-4 Family                             123900                20060701            77.91999817 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      265000                1601.04                    360                     359                  6.875                      0                      0                   0.375                   7.25 FT WASHINGTON          MD                                       20744 PUD                                    265000                20060601            43.09000015 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                     77999.2                 438.75                    360                     359                  6.375                      0                      0                   0.375                   6.75 Littleton              CO                                       80123 Condominium                             78000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      384000                2360.00                    360                     359                      7                      0                      0                   0.375                  7.375 SANTA ROSA             CA                                       95403 Single Family                          384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      107520                 683.20                    360                     355                   7.25                      0                      0                   0.375                  7.625 Aurora                 CO                                       80014 Single Family                          107520                20060201                     80 No MI                                                            2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   222513.91                1598.67                    360                     356                  7.375                      0                      0                   0.375                   7.75 San Jose               CA                                       95132 Condominium                            223150                20060301            79.98000336 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      156000                 958.75                    360                     357                      7                      0                      0                   0.375                  7.375 Lake Worth             FL                                       33461 Single Family                          156000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      236000                1647.08                    360                     358                      8                      0                      0                   0.375                  8.375 PEORIA                 AZ                                       85345 Single Family                          236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      132864                 802.72                    360                     360                  6.875                      0                      0                   0.375                   7.25 GRAND PRAIRIE          TX                                       75054 PUD                                    132864                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                   203519.67                1391.64                    360                     357                  6.875                      0                      0                   0.375                   7.25 Casselberry            FL                                       32707 Single Family                          204000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   171293.22                1086.66                    360                     356                  6.125                      0                      0                   0.375                    6.5 Souderton              PA                                       18964 Single Family                          171920                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      540000                3543.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 West New York          NJ                                        7093 2-4 Family                             540000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                     1057950                7493.82                    360                     359                  8.125                      0                      0                   0.375                    8.5 Myrtle Beach           SC                                       29572 Single Family                         1057950                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G01                                                   171851.02                1144.27                    360                     354                  6.625                      0                      0                   0.375                      7 Orlando                FL                                       32835 Condominium                            171992                20060101                     80 No MI                                1.00E+17                    2.25               20081201                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20351201 AFL2
GI                       G02                                                      159000                1026.87                    360                     359                  7.375                      0                      0                   0.375                   7.75 Commerce City          CO                                       80022 Single Family                          159000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      353600                2025.83                    360                     356                    6.5                      0                      0                   0.375                  6.875 La Puente              CA                                       91744 Single Family                          353600                20060301                     80 No MI                                                            2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      246320                1411.21                    360                     359                    6.5                      0                      0                   0.375                  6.875 Glendale               AZ                                       85306 Single Family                          246320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      184000                1054.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Redlands               CA                                       92373 Condominium                            184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      385243                2126.86                    360                     358                   6.25                      0                      0                   0.375                  6.625 Lake Elsinore          CA                                       92532 PUD                                    385243                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      224000                1283.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Turlock                CA                                       95382 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      120000                 725.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Leander                TX                                       78641 PUD                                    120000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      127076                 767.75                    360                     359                  6.875                      0                      0                   0.375                   7.25 Round Rock             TX                                       78664 PUD                                    127076                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  13.25                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      391992                2123.29                    360                     358                  6.125                      0                      0                   0.375                    6.5 Lake Elsinore          CA                                       92532 PUD                                    391992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       94400                 658.83                    360                     359                      8                      0                      0                   0.375                  8.375 Hanahan                SC                                       29406 2-4 Family                              94400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      153750                1073.05                    360                     359                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85004 2-4 Family                             153750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      156000                 877.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 Chico                  CA                                       95973 Condominium                            156000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      111600                 709.13                    360                     359                   7.25                      0                      0                   0.375                  7.625 DEER PARK              TX                                       77536 Single Family                          111600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      416000                2383.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 EDGEWATER              MD                                       21037 Single Family                          416000                20060401                     80 No MI                                                            2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      183200                1087.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89108 Single Family                          183200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      116000                 809.58                    360                     359                      8                      0                      0                   0.375                  8.375 DECATUR                GA                                       30035 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      168720                 966.62                    360                     359                    6.5                      0                      0                   0.375                  6.875 Vancouver              WA                                       98682 Single Family                          168720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   335990.15                2029.94                    360                     359                  6.875                      0                      0                   0.375                   7.25 SACRAMENTO             CA                                       95829 Single Family                          335992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   111845.33                 812.08                    360                     358                    7.5                      0                      0                   0.375                  7.875 ATLANTA                GA                                       30315 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    97999.99                 581.87                    360                     358                   6.75                      0                      0                   0.375                  7.125 CUMMING                GA                                       30041 PUD                                     98000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      231200                1589.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 Litchfield Park        AZ                                       85340 PUD                                    231200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      221480                1268.90                    360                     359                    6.5                      0                      0                   0.375                  6.875 ANTHEM                 AZ                                       85086 PUD                                    221480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      290500                1906.41                    360                     359                    7.5                      0                      0                   0.375                  7.875 Coral Springs          FL                                       33065 2-4 Family                             290500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      285600                1755.25                    360                     357                      7                      0                      0                   0.375                  7.375 WASHINGTON             DC                                       20019 Single Family                          285600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      153600                 976.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 RUSH CITY              MN                                       55069 Single Family                          153600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      315000                1870.31                    360                     358                   6.75                      0                      0                   0.375                  7.125 CHICAGO                IL                                       60641 2-4 Family                             315000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      358400                2165.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 LOCUST GROVE           GA                                       30248 PUD                                    358400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      276000                1466.25                    360                     359                      6                      0                      0                   0.375                  6.375 Mahtomedi              MN                                       55115 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      220000                1306.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89104 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       71250                 497.27                    360                     359                      8                      0                      0                   0.375                  8.375 PORTSMOUTH             OH                                       45662 Single Family                           71250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      280000                1750.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CONYERS                GA                                       30012 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      118400                 678.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 Bethlehem              GA                                       30620 PUD                                    118400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      592000                3515.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 CORONA                 CA                                       92881 Single Family                          592000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      193988                1212.43                    360                     360                  7.125                      0                      0                   0.375                    7.5 ATLANTA                GA                                       30331 PUD                                    193988                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       93600                 653.25                    360                     359                      8                      0                      0                   0.375                  8.375 TAMPA                  FL                                       33610 Single Family                           93600                20060601                     80 No MI                                                            2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      209600                1310.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Jackson                GA                                       30233 Single Family                          209600                20060501            79.08999634 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      456503                2330.07                    360                     358                   5.75                      0                      0                   0.375                  6.125 Maple Valley           WA                                       98038 PUD                                    456503                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   115420.51                 837.46                    360                     359                    7.5                      0                      0                   0.375                  7.875 FOUNTAIN INN           SC                                       29644 PUD                                    115500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      122720                 690.30                    360                     358                  6.375                      0                      0                   0.375                   6.75 HAMPTON                GA                                       30228 Single Family                          122720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    95068.53                 690.27                    360                     358                    7.5                      0                      0                   0.375                  7.875 DANVILLE               KY                                       40422 2-4 Family                              95200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      368000                2261.67                    360                     359                      7                      0                      0                   0.375                  7.375 AUSTIN                 TX                                       78730 PUD                                    368000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      127920                 746.20                    360                     358                  6.625                      0                      0                   0.375                      7 PEACHTREE CITY         GA                                       30269 Single Family                          127920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      119431                 721.56                    360                     358                  6.875                      0                      0                   0.375                   7.25 MOUNT HOLLY            NC                                       28120 PUD                                    119431                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      171000                1033.12                    360                     358                  6.875                      0                      0                   0.375                   7.25 Riverdale              GA                                       30274 Single Family                          171000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      233600                1581.67                    360                     359                   7.75                      0                      0                   0.375                  8.125 Chandler               AZ                                       85225 PUD                                    233600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      342400                2247.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Maple Grove            MN                                       55311 Single Family                          342400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      139200                 913.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 RALEIGH                NC                                       27613 PUD                                    139200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   343391.32                2202.67                    360                     358                   6.25                      0                      0                   0.375                  6.625 CURTIS BAY             MD                                       21226 Townhouse                              344000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       94400                 658.83                    360                     359                      8                      0                      0                   0.375                  8.375 Hanahan                SC                                       29406 2-4 Family                              94400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      140300                 891.49                    360                     359                   7.25                      0                      0                   0.375                  7.625 Glendale               AZ                                       85345 PUD                                    140300                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      132800                 802.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 CHARLOTTE              NC                                       28269 PUD                                    132800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   191869.58                1319.10                    360                     355                  7.875                      0                      0                   0.375                   8.25 PORT SAINT LUCIE       FL                                       34953 Single Family                          191992                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                       99200                 599.33                    360                     360                  6.875                      0                      0                   0.375                   7.25 HIALEAH                FL                                       33012 Condominium                             99200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       76800                 512.00                    360                     359                  7.625                      0                      0                   0.375                      8 RIVERDALE              GA                                       30274 Single Family                           76800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      262400                1558.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89123 PUD                                    262400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   279807.31                2030.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80223 2-4 Family                             280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      196000                1122.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 MINNEAPOLIS            MN                                       55411 Single Family                          196000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      174884                1056.59                    360                     358                  6.875                      0                      0                   0.375                   7.25 Apollo Beach           FL                                       33572 PUD                                    174884                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      136875                 898.24                    360                     359                    7.5                      0                      0                   0.375                  7.875 BATON ROUGE            LA                                       70816 2-4 Family                             136875                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      167600                1082.42                    360                     359                  7.375                      0                      0                   0.375                   7.75 HENDERSON              NV                                       89074 Condominium                            167600                20060601            76.18000031 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      308000                1892.92                    360                     359                      7                      0                      0                   0.375                  7.375 Old Orchard Beach      ME                                        4064 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      148000                 832.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Hudson                 FL                                       34667 PUD                                    148000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      218000                1430.63                    360                     358                    7.5                      0                      0                   0.375                  7.875 Modesto                CA                                       95355 Single Family                          218000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      255000                1779.69                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85018 Single Family                          255000                20060501                     75 No MI                                1.00E+17                    2.25               20130401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GI                       G02                                                       69447                 441.28                    360                     360                   7.25                      0                      0                   0.375                  7.625 JACKSONVILLE           FL                                       32210 Single Family                           69447                20060701            74.70999908 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       98880                 628.30                    360                     359                   7.25                      0                      0                   0.375                  7.625 Renton                 WA                                       98055 Condominium                             98880                20060601                     80 No MI                                1.00E+17                    2.25               20130501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360501 WALN
GI                       G03                                                      417000                2606.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 WALDORF                MD                                       20603 Single Family                          417000                20060601            76.41999817 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      122392                 573.71                    360                     358                  5.375                      0                      0                    0.25                  5.625 ORLANDO                FL                                       32822 Condominium                            122392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      208800                1218.00                    360                     359                   6.75                      0                      0                    0.25                      7 BRONX                  NY                                       10463 Condominium                            208800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      317045                1981.53                    360                     359                   7.25                      0                      0                    0.25                    7.5 SAINT GEORGE           UT                                       84770 Single Family                          317045                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      382400                2350.17                    360                     359                      7                      0                      0                   0.375                  7.375 OCEANSIDE              CA                                       92056 Single Family                          382400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      441700                2852.65                    360                     360                  7.375                      0                      0                   0.375                   7.75 HANOVER                MD                                       21076 PUD                                    441700                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      187000                 915.52                    360                     358                  5.625                      0                      0                    0.25                  5.875 NORFOLK                VA                                       23505 Single Family                          187000                20060501                     68 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   109093.28                 782.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Yorkville              IL                                       60560 Condominium                            109248                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      167612                 942.82                    360                     358                  6.375                      0                      0                   0.375                   6.75 Inver Grove Heights    MN                                       55076 Condominium                            167612                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      127400                 875.88                    360                     359                  7.875                      0                      0                   0.375                   8.25 Clearwater             FL                                       33760 2-4 Family                             127400                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   124604.69                 851.36                    360                     358                  6.875                      0                      0                   0.375                   7.25 Salem                  MA                                        1970 Condominium                            124800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    89536.76                 641.91                    360                     359                  7.375                      0                      0                   0.375                   7.75 Newport News           VA                                       23608 PUD                                     89600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      617792                4376.03                    360                     359                  8.125                      0                      0                   0.375                    8.5 Miami                  FL                                       33132 Condominium                            617792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      120000                 762.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 Robbinsdale            MN                                       55422 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1679.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 SUITLAND               MD                                       20746 PUD                                    260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      190400                 952.00                    360                     359                   5.75                      0                      0                    0.25                      6 COLORADO SPRINGS       CO                                       80909 Single Family                          190400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      270400                1774.50                    360                     358                  7.625                      0                      0                    0.25                  7.875 HAMPTON                VA                                       23666 Single Family                          270400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      326000                1799.79                    360                     358                  6.375                      0                      0                    0.25                  6.625 SOUTH GATE             CA                                       90280 Single Family                          326000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      248000                1653.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89120 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      288750                1804.69                    360                     358                  7.125                      0                      0                   0.375                    7.5 Victorville            CA                                       92392 Single Family                          288750                20060501            74.04000092 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      540300                3376.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 Naples                 FL                                       34120 PUD                                    540300                20060501                     75 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      208743                1369.88                    360                     359                    7.5                      0                      0                   0.375                  7.875 TOLLESON               AZ                                       85353 PUD                                    208743                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      112500                 773.44                    360                     359                  7.875                      0                      0                   0.375                   8.25 THORNTON               CO                                       80229 PUD                                    112500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      196000                1225.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Orlando                FL                                       32824 PUD                                    196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      220140                1352.94                    360                     358                      7                      0                      0                   0.375                  7.375 Elizabeth              NJ                                        7208 Single Family                          220140                20060501                     60 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      124000                 671.67                    360                     357                  6.125                      0                      0                   0.375                    6.5 WOODSTOCK              GA                                       30188 Single Family                          124000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      121200                 820.62                    360                     357                   7.75                      0                      0                   0.375                  8.125 Morrow                 GA                                       30260 Single Family                          121200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      234000                1267.50                    360                     358                  6.125                      0                      0                   0.375                    6.5 MARGATE                FL                                       33063 Single Family                          234000                20060501            63.93000031 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      312600                1465.31                    360                     357                   5.25                      0                      0                   0.375                  5.625 Gainesville            VA                                       20155 Townhouse                              312600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                   141243.58                 794.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 JACKSONVILLE           FL                                       32246 PUD                                    141600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   131068.77                 951.65                    360                     358                    7.5                      0                      0                   0.375                  7.875 Bolingbrook            IL                                       60440 Single Family                          131250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      159400                 913.23                    360                     358                    6.5                      0                      0                   0.375                  6.875 Fort Worth             TX                                       76137 PUD                                    159400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G01                                                      347920                1630.88                    360                     358                  5.375                      0                      0                    0.25                  5.625 ALEXANDRIA             VA                                       22315 PUD                                    347920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      316000                2205.42                    360                     357                      8                      0                      0                   0.375                  8.375 Rockville              MD                                       20849 Condominium                            316000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      257600                1583.17                    360                     358                  7.125                      0                      0                    0.25                  7.375 JUPITER                FL                                       33458 Condominium                            257600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      119200                 794.67                    360                     360                  7.625                      0                      0                   0.375                      8 Yuma                   AZ                                       85365 Single Family                          119200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      100000                 572.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 ANTHEM                 AZ                                       85086 PUD                                    100000                20060601            13.81999969 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      393600                2501.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 STERLING               VA                                       20164 PUD                                    393600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       67200                 357.00                    360                     358                  6.125                      0                      0                    0.25                  6.375 ALPHARETTA             GA                                       30005 Condominium                             67200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      344000                2257.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 Victorville            CA                                       92395 Single Family                          344000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      645000                3426.56                    360                     358                  6.125                      0                      0                    0.25                  6.375 BELLFLOWER             CA                                       90706 2-4 Family                             645000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      416550                2429.87                    360                     358                  6.625                      0                      0                   0.375                      7 Parkland               FL                                       33076 PUD                                    416550                20060501                     80 No MI                                1.00E+17                    2.25               20130401                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GIII                     G02                                                       85600                 481.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 NORCROSS               GA                                       30093 Condominium                             85600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      303200                1610.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 TEMPLE HILLS           MD                                       20748 Single Family                          303200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                    85115.18                 510.82                    360                     359                   5.75                      0                      0                    0.25                      6 SNELLVILLE             GA                                       30039 Single Family                           85200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      284800                1987.67                    360                     358                      8                      0                      0                   0.375                  8.375 LOS ANGELES            CA                                       90059 Single Family                          284800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                       98400                 604.75                    360                     358                  7.125                      0                      0                    0.25                  7.375 SHREVEPORT             LA                                       71107 Single Family                           98400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      101995                 594.97                    360                     358                   6.75                      0                      0                    0.25                      7 CLAYTON                NC                                       27520 PUD                                    102000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      180640                1016.10                    360                     358                    6.5                      0                      0                    0.25                   6.75 BRADENTON              FL                                       34205 2-4 Family                             180640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   115201.99                 780.01                    360                     358                   7.75                      0                      0                   0.375                  8.125 COLORADO SPRINGS       CO                                       80910 PUD                                    115202                20060501            79.83999634 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      108800                 623.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 MIRAMAR                FL                                       33025 PUD                                    108800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   101466.76                 675.61                    360                     359                   6.75                      0                      0                    0.25                      7 ORLANDO                FL                                       32835 Condominium                            101550                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      128040                 786.91                    360                     358                  7.125                      0                      0                    0.25                  7.375 TONEY                  AL                                       35773 Single Family                          128040                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      151328                1024.62                    360                     358                   7.75                      0                      0                   0.375                  8.125 COLORADO SPRINGS       CO                                       80922 PUD                                    151328                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      119200                 794.67                    360                     359                  7.625                      0                      0                   0.375                      8 Arlington              TX                                       76015 Townhouse                              119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      218000                1453.33                    360                     360                  7.625                      0                      0                   0.375                      8 CHICAGO                IL                                       60618 Condominium                            218000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      157830                 904.23                    360                     357                    6.5                      0                      0                   0.375                  6.875 Conyers                GA                                       30012 PUD                                    157830                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                       96596                 583.60                    360                     357                  6.875                      0                      0                   0.375                   7.25 KANNAPOLIS             NC                                       28083 Single Family                           96596                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      166718                 989.89                    360                     357                   6.75                      0                      0                   0.375                  7.125 Fort Myers             FL                                       33905 Condominium                            166718                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      442500                3134.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 St Petersburg          FL                                       33705 PUD                                    442500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       87200                 490.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 SYRACUSE               UT                                       84075 Single Family                           87200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                   222674.48                1522.62                    360                     357                  6.875                      0                      0                   0.375                   7.25 Brandywine             MD                                       20613 Single Family                          223200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      189692                1086.78                    360                     359                  6.625                      0                      0                    0.25                  6.875 MIAMI                  FL                                       33142 Single Family                          189692                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   143346.17                1015.34                    360                     359                  7.375                      0                      0                    0.25                  7.625 Miramar                FL                                       33025 Condominium                            143450                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      171200                1211.74                    360                     360                   7.25                      0                      0                   0.375                  7.625 KANKAKEE               IL                                       60901 Single Family                          171200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    359996.5                2287.48                    360                     357                   7.25                      0                      0                   0.375                  7.625 Laurel                 MD                                       20708 Single Family                          360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      224000                1283.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89081 PUD                                    224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   123824.38                 888.36                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tallahassee            FL                                       32303 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   359942.05                1762.50                    360                     359                  5.625                      0                      0                    0.25                  5.875 GLENDALE               CA                                       91205 Condominium                            360000                20060601            74.23000336 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      198950                1181.27                    360                     360                   6.75                      0                      0                   0.375                  7.125 Everett                WA                                       98205 Condominium                            198950                20060701            79.91999817 No MI                                1.00E+17                    2.25               20110601                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      284000                1804.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85022 Single Family                          284000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   280239.52                1683.54                    360                     358                   5.43                   0.32                      0                    0.25                      6 CLEVELAND              TN                                       37323 Single Family                          280800                20060501                     90 YES                                  1.00E+17                    2.75               20110401                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   155800.04                 649.17                    360                     358                   4.75                      0                      0                    0.25                      5 TACOMA                 WA                                       98409 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     10                   2.18                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      212260                1017.08                    360                     358                    5.5                      0                      0                    0.25                   5.75 HENDERSON              NV                                       89015 PUD                                    212260                20060501            75.19999695 No MI                                1.00E+17                    2.25               20110401                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    180453.6                1033.85                    360                     358                  6.005                   0.62                      0                    0.25                  6.875 TOOELE                 UT                                       84074 Single Family                          180500                20060501                     95 GE Capital MI                        1.00E+17                   3.125               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      111120                 648.20                    360                     359                  6.625                      0                      0                   0.375                      7 Phoenix                AZ                                       85037 Condominium                            111120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.255                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      112000                 560.00                    360                     358                   5.75                      0                      0                    0.25                      6 NAMPA                  ID                                       83687 PUD                                    112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      138675                 765.60                    360                     358                  6.375                      0                      0                    0.25                  6.625 HOLLYWOOD              FL                                       33021 Condominium                            138675                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                       67925                 424.53                    360                     359                  7.125                      0                      0                   0.375                    7.5 RACINE                 WI                                       53404 2-4 Family                              67925                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      161952                1096.55                    360                     356                   7.75                      0                      0                   0.375                  8.125 MCDOUNOUGH             GA                                       30253 PUD                                    161952                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    90319.99                 592.72                    360                     355                    7.5                      0                      0                   0.375                  7.875 Conyers                GA                                       30012 Single Family                           90320                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      140650                 835.11                    360                     357                   6.75                      0                      0                   0.375                  7.125 KENNESAW               GA                                       30152 PUD                                    140650                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      303920                1582.92                    360                     357                  5.875                      0                      0                   0.375                   6.25 Dallas                 GA                                       30132 Single Family                          303920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                     74790.5                 467.90                    360                     357                      6                      0                      0                   0.375                  6.375 Conyers                GA                                       30013 Single Family                           75000                20060401            68.18000031 No MI                                1.00E+17                   2.375               20080301                 11.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G03                                                      129592                 809.95                    360                     357                  7.125                      0                      0                   0.375                    7.5 COVINGTON              GA                                       30016 PUD                                    129592                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                    69074.54                 437.39                    360                     358                  6.125                      0                      0                   0.375                    6.5 FORT WORTH             TX                                       76112 Single Family                           69200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      267200                1447.33                    360                     357                  6.125                      0                      0                   0.375                    6.5 Crofton                MD                                       21114 Single Family                          267200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      351200                1902.33                    360                     357                  6.125                      0                      0                   0.375                    6.5 Woodbridge             VA                                       22191 Condominium                            351200                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      161520                1009.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 PEMBROKE PINES         FL                                       33026 Condominium                            161520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                   245108.64                1673.38                    360                     359                  6.875                      0                      0                   0.375                   7.25 MANCHESTER             NH                                        3103 2-4 Family                             245300                20060601            64.98000336 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      264000                1842.50                    360                     359                      8                      0                      0                   0.375                  8.375 LOS ANGELES            CA                                       90059 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      102800                 663.92                    360                     358                  7.375                      0                      0                   0.375                   7.75 AUSTIN                 TX                                       78724 2-4 Family                             102800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      335200                2199.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Woodbridge             VA                                       22193 Single Family                          335200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      187992                1214.11                    360                     358                  7.375                      0                      0                   0.375                   7.75 Albuquerque            NM                                       87114 PUD                                    187992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   191999.99                1320.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 FREDERICKSBURG         VA                                       22408 PUD                                    192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      136000                 793.33                    360                     358                   6.75                      0                      0                    0.25                      7 CICERO                 IL                                       60804 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      368000                2070.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Beaumont               CA                                       92223 Single Family                          368000                20060501            79.97000122 No MI                                                            2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      178071                1131.49                    360                     358                  7.375                      0                      0                    0.25                  7.625 PORT SAINT LUCIE       FL                                       34986 Condominium                            178071                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      134668                 841.68                    360                     360                  7.125                      0                      0                   0.375                    7.5 Tucson                 AZ                                       85747 Single Family                          134668                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                   522499.26                3428.90                    360                     358                    7.5                      0                      0                   0.375                  7.875 LANDENBERG             PA                                       19350 Single Family                          522500                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      102800                 663.92                    360                     358                  7.375                      0                      0                   0.375                   7.75 AUSTIN                 TX                                       78724 2-4 Family                             102800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      265468                1852.75                    360                     357                      8                      0                      0                   0.375                  8.375 Melbourne              FL                                       32940 Condominium                            265468                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                       65000                 318.23                    360                     359                  5.625                      0                      0                    0.25                  5.875 RICHMOND               VA                                       23228 Single Family                           65000                20060601            38.91999817 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      231840                1159.20                    360                     359                   5.75                      0                      0                    0.25                      6 PANAMA CITY BEACH      FL                                       32413 Condominium                            231840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      139792                 830.02                    360                     360                   6.75                      0                      0                   0.375                  7.125 Tucson                 AZ                                       85747 PUD                                    139792                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    50435.27                 330.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 New Hope               MN                                       55428 Condominium                             50470                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      157500                1099.22                    360                     359                      8                      0                      0                   0.375                  8.375 Sacramento             CA                                       95824 Single Family                          157500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      200161                1313.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 Henderson              NV                                       89015 PUD                                    200161                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      142632                 861.73                    360                     357                  6.875                      0                      0                   0.375                   7.25 COVINGTON              GA                                       30016 PUD                                    142632                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       85800                 545.19                    360                     358                   7.25                      0                      0                   0.375                  7.625 FORT WORTH             TX                                       76179 PUD                                     85800                20060501            64.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      336216                1751.13                    360                     359                      6                      0                      0                    0.25                   6.25 ARBUCKLE               CA                                       95912 Single Family                          336216                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      238400                1465.17                    360                     358                      7                      0                      0                   0.375                  7.375 Frederick              MD                                       21703 PUD                                    238400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                       74000                 400.83                    360                     358                   6.25                      0                      0                    0.25                    6.5 COLUMBIA               SC                                       29229 PUD                                     74000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      230000                1437.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Fort Collins           CO                                       80525 PUD                                    230000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      248000                1575.83                    360                     357                   7.25                      0                      0                   0.375                  7.625 Germantown             MD                                       20874 PUD                                    248000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    91137.24                 661.26                    360                     359                    7.5                      0                      0                   0.375                  7.875 KIMBERLY               WI                                       54136 Single Family                           91200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      504070                3465.48                    360                     357                  7.875                      0                      0                   0.375                   8.25 Chicago                IL                                       60611 Condominium                            504070                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                    132867.6                 797.40                    360                     359                   5.75                      0                      0                    0.25                      6 DENVER                 CO                                       80249 PUD                                    133000                20060601            71.88999939 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      251278                1413.44                    360                     356                  6.375                      0                      0                   0.375                   6.75 Frisco                 TX                                       75035 PUD                                    251278                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      163920                 973.28                    360                     358                  6.875                      0                      0                    0.25                  7.125 DAVIE                  FL                                       33024 Condominium                            163920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      390000                1950.00                    360                     358                   5.75                      0                      0                    0.25                      6 CAPE CORAL             FL                                       33904 Single Family                          390000                20060501            58.65000153 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      280752                1549.98                    360                     358                   6.25                      0                      0                   0.375                  6.625 Jupiter                FL                                       33458 Condominium                            280752                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      522550                3374.80                    360                     357                  7.375                      0                      0                   0.375                   7.75 Bristow                VA                                       20136 PUD                                    522550                20060401            69.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                   271518.74                1558.11                    360                     358                  6.135                   0.49                      0                    0.25                  6.875 FARMINGTON HILLS       MI                                       48331 Single Family                          272400                20060501            87.87000275 Republic MIC                         1.00E+17                   2.875               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      288000                1530.00                    360                     358                      6                      0                      0                   0.375                  6.375 SANTA ANA              CA                                       92707 Condominium                            288000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  2.135                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GIII                     G02                                                      160000                 900.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 SPRINGVILLE            UT                                       84663 Single Family                          160000                20060401            77.66999817 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                   247499.99                1495.31                    360                     358                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85042 Single Family                          247500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      115000                 694.79                    360                     357                  6.875                      0                      0                   0.375                   7.25 SNELLVILLE             GA                                       30039 Single Family                          115000                20060401            74.19000244 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                       67900                 417.30                    360                     357                      7                      0                      0                   0.375                  7.375 RIVERDALE              GA                                       30296 Single Family                           67900                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                       85400                 524.85                    360                     357                      7                      0                      0                   0.375                  7.375 JONESBORO              GA                                       30238 Single Family                           85400                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      233600                1362.67                    360                     358                  6.625                      0                      0                   0.375                      7 HERNDON                VA                                       20170 Condominium                            233600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      147920                 909.09                    360                     354                      7                      0                      0                   0.375                  7.375 Jonesboro              GA                                       30238 PUD                                    147920                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G01                                                   491841.12                3176.47                    360                     356                  7.375                      0                      0                   0.375                   7.75 Ojai                   CA                                       93023 Single Family                          492000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      411920                2703.23                    360                     357                    7.5                      0                      0                   0.375                  7.875 Cape Coral             FL                                       33990 Single Family                          411920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      216665                1399.29                    360                     357                  7.375                      0                      0                   0.375                   7.75 FLORENCE               AZ                                       85232 PUD                                    216665                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      119150                 757.10                    360                     355                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32829 Condominium                            119150                20060201            79.97000122 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                       68550                 449.86                    360                     357                    7.5                      0                      0                   0.375                  7.875 Westminster            CO                                       80031 PUD                                     68550                20060401            73.23999786 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      116660                 668.36                    360                     358                  6.625                      0                      0                    0.25                  6.875 SUMMERVILLE            SC                                       29456 PUD                                    116660                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   215909.48                1259.47                    360                     358                   6.36                   0.39                      0                    0.25                      7 AIKEN                  SC                                       29803 Single Family                          215910                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      152176                1103.38                    360                     360                    7.5                      0                      0                   0.375                  7.875 SUMMERVILLE            SC                                       29485 PUD                                    152176                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                   2.11                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                   439995.81                2795.81                    360                     358                   7.25                      0                      0                   0.375                  7.625 ANAHEIM                CA                                       92804 Single Family                          440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      780000                4143.75                    360                     358                      6                      0                      0                   0.375                  6.375 Goleta                 CA                                       93117 Single Family                          780000                20060501                     65 No MI                                                            2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   226312.85                1485.18                    360                     358                    7.5                      0                      0                   0.375                  7.875 WASHINGTON             DC                                       20010 Townhouse                              228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      136000                 779.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Jacksonville           FL                                       32225 PUD                                    136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      185600                1063.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Hemet                  CA                                       92543 Single Family                          185600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      160872                 938.42                    360                     357                  6.625                      0                      0                   0.375                      7 DACULA                 GA                                       30019 PUD                                    160872                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   883551.47                5357.49                    360                     349                   5.75                      0                      0                    0.25                      6 MERCER ISLAND          WA                                       98040 Single Family                         1000000                20050801            71.43000031 No MI                                1.00E+17                    2.75               20150701                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20350701 ADN1
GI                       G01                                                      511200                3354.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 San Jose               CA                                       95121 Single Family                          511200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      372000                2286.25                    360                     355                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85020 Single Family                          372000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   303099.95                2254.97                    360                     357                   7.75                      0                      0                   0.375                  8.125 Winter Haven           FL                                       33884 PUD                                    303700                20060401                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    44113.39                 336.33                    360                     357                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21215 Single Family                           44250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      193235                1066.82                    360                     357                   6.25                      0                      0                   0.375                  6.625 PEORIA                 AZ                                       85383 PUD                                    193235                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      155200                 808.33                    360                     359                      6                      0                      0                    0.25                   6.25 AKRON                  OH                                       44313 Condominium                            155200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      258572                1804.62                    360                     359                      8                      0                      0                   0.375                  8.375 Lake Saint Louis       MO                                       63367 PUD                                    258572                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       80500                 545.05                    360                     357                   7.75                      0                      0                   0.375                  8.125 SALT LAKE CITY         UT                                       84116 Single Family                           80500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      292400                1522.92                    360                     359                      6                      0                      0                    0.25                   6.25 BULLHEAD CITY          AZ                                       86429 Condominium                            292400                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      320000                2000.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Reston                 VA                                       20194 Condominium                            320000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    46165.92                 355.71                    360                     359                      8                      0                      0                   0.375                  8.375 Memphis                TN                                       38133 Single Family                           46800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      147000                 949.37                    360                     357                  7.375                      0                      0                   0.375                   7.75 CHANDLER               AZ                                       85225 Single Family                          147000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      146100                1019.66                    360                     358                      8                      0                      0                   0.375                  8.375 COLUMBUS               OH                                       43207 2-4 Family                             146100                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      415364                2033.55                    360                     356                    5.5                      0                      0                   0.375                  5.875 Gaithersburg           MD                                       20877 PUD                                    415364                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      168984                1161.77                    360                     357                  7.875                      0                      0                   0.375                   8.25 FAIRBURN               GA                                       30213 PUD                                    168984                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      208000                1278.33                    360                     358                      7                      0                      0                   0.375                  7.375 Prescott               AZ                                       86301 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      137375                 872.90                    360                     357                   7.25                      0                      0                   0.375                  7.625 COLLEGE PARK           GA                                       30349 PUD                                    137375                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      146150                 791.65                    360                     357                  6.125                      0                      0                   0.375                    6.5 Lawrenceville          GA                                       30044 PUD                                    146150                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      216000                1237.50                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89129 PUD                                    216000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   158079.03                1162.28                    360                     357                  7.625                      0                      0                   0.375                      8 Desoto                 TX                                       75115 PUD                                    158400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      283100                1474.48                    360                     359                  5.875                      0                      0                   0.375                   6.25 Madera                 CA                                       93637 Single Family                          283100                20060601                     80 No MI                                1.00E+17                    2.25               20090501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G02                                                   239313.94                1371.07                    360                     356                    6.5                      0                      0                   0.375                  6.875 Jupiter                FL                                       33469 Single Family                          240000                20060301                     80 No MI                                                            2.25               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G03                                                      259120                1295.60                    360                     359                   5.75                      0                      0                    0.25                      6 LONG BEACH             CA                                       90804 Condominium                            259120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   155056.25                 968.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 KERNERSVILLE           NC                                       27284 Single Family                          155200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      232000                1474.17                    360                     357                   7.25                      0                      0                   0.375                  7.625 Chicago                IL                                       60619 Single Family                          232000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G01                                                      176000                 953.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Chicago                IL                                       60651 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 AFL2
GI                       G03                                                      152000                 934.17                    360                     355                      7                      0                      0                   0.375                  7.375 West Palm Beach        FL                                       33415 PUD                                    152000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G02                                                   197276.17                1300.96                    360                     357                  6.625                      0                      0                    0.25                  6.875 SAN ANTONIO            TX                                       78255 PUD                                    198037                20060401                     95 GE Capital MI                        1.00E+17                    2.25               20110301                 11.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      395673                2431.74                    360                     358                      7                      0                      0                   0.375                  7.375 Orlando                FL                                       32819 PUD                                    395673                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      329600                2197.33                    360                     359                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85086 Single Family                          329600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                    95819.73                 729.67                    360                     357                      8                      0                      0                   0.375                  8.375 Medina                 OH                                       44256 Single Family                           96000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      221600                1269.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 Portsmouth             NH                                        3801 Condominium                            221600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      116000                 809.58                    360                     358                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85043 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      245600                1662.92                    360                     358                   7.75                      0                      0                   0.375                  8.125 Las Vegas              NV                                       89130 PUD                                    245600                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      200000                1270.83                    360                     358                   7.25                      0                      0                   0.375                  7.625 Davenport              FL                                       33837 PUD                                    200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      224000                1330.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Sun Valley             CA                                       91352 Condominium                            224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      276592                1959.19                    360                     358                  8.125                      0                      0                   0.375                    8.5 SURPRISE               AZ                                       85379 PUD                                    276592                20060501                     95 Radian Guaranty                      1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      216050                1327.81                    360                     354                      7                      0                      0                   0.375                  7.375 Colorado Springs       CO                                       80925 PUD                                    216050                20060101            79.98999786 No MI                                1.00E+17                    2.25               20101201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G03                                                      244000                1499.58                    360                     357                      7                      0                      0                   0.375                  7.375 Gatlinburg             TN                                       37738 Single Family                          244000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      128966                 806.04                    360                     355                  7.125                      0                      0                   0.375                    7.5 Chandler               AZ                                       85225 Condominium                            129000                20060201                     75 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      166400                 936.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 MESQUITE               NV                                       89027 PUD                                    166400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       82800                 560.62                    360                     357                   7.75                      0                      0                   0.375                  8.125 Rex                    GA                                       30273 Single Family                           82800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      204000                1126.25                    360                     357                   6.25                      0                      0                   0.375                  6.625 Gainesville            GA                                       30501 PUD                                    204000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G03                                                      710000                3771.88                    360                     358                      6                      0                      0                   0.375                  6.375 Goleta                 CA                                       93117 Single Family                          710000                20060501            60.43000031 No MI                  1001330-0100054702                        2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   187211.28                1234.03                    360                     356                    6.5                      0                      0                   0.375                  6.875 Rio Rancho             NM                                       87124 Single Family                          187848                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      348000                2283.75                    360                     356                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32832 PUD                                    348000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      228000                1496.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Winter Springs         FL                                       32708 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      218000                1362.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 GERMANTOWN             MD                                       20874 Condominium                            218000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      236000                1548.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Woodbridge             VA                                       22193 Townhouse                              236000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      195500                1262.60                    360                     357                  7.375                      0                      0                   0.375                   7.75 Palm Beach Gardens     FL                                       33418 PUD                                    195500                20060401            79.80000305 No MI                                1.00E+17                    2.25               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      110640                 599.30                    360                     356                  6.125                      0                      0                   0.375                    6.5 Douglas                AZ                                       85607 PUD                                    110640                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      212800                1174.83                    360                     358                   6.25                      0                      0                   0.375                  6.625 Colorado Springs       CO                                       80918 Single Family                          212800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      213290                 933.14                    360                     356                  4.875                      0                      0                   0.375                   5.25 Loveland               CO                                       80537 PUD                                    213290                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      166800                1077.25                    360                     357                  7.375                      0                      0                   0.375                   7.75 Jacksonville           FL                                       32257 Single Family                          166800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      264000                1320.00                    360                     356                  5.625                      0                      0                   0.375                      6 Denver                 CO                                       80224 Single Family                          264000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      527449                3076.79                    360                     357                  6.625                      0                      0                   0.375                      7 SOUTH RIDING           VA                                       20152 PUD                                    527449                20060401                     65 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      250600                1618.46                    360                     359                  7.375                      0                      0                   0.375                   7.75 Wittmann               AZ                                       85361 PUD                                    250600                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   350931.84                2578.49                    360                     358                  7.625                      0                      0                   0.375                      8 Boothwyn               PA                                       19061 Single Family                          351405                20060501                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   134025.55                 849.45                    360                     357                  6.125                      0                      0                   0.375                    6.5 Rosemount              MN                                       55068 Condominium                            134392                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      112000                 735.00                    360                     356                    7.5                      0                      0                   0.375                  7.875 Tucson                 AZ                                       85710 Single Family                          112000                20060301                     70 No MI                                                            2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      232400                1404.08                    360                     359                  6.875                      0                      0                   0.375                   7.25 Pahrump                NV                                       89061 Single Family                          232400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  4.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      448800                2851.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 Naples                 FL                                       34117 Single Family                          448800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      204852                1493.71                    360                     354                  8.375                      0                      0                   0.375                   8.75 Orlando                FL                                       32835 PUD                                    204852                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  13.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                   319919.13                2166.12                    360                     356                   7.75                      0                      0                   0.375                  8.125 ATLANTA                GA                                       30305 2-4 Family                             319920                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                       93596                 565.48                    360                     358                  6.875                      0                      0                   0.375                   7.25 CYPRESS                TX                                       77433 PUD                                     93596                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      166400                 918.67                    360                     359                  6.375                      0                      0                    0.25                  6.625 ARVADA                 CO                                       80004 Single Family                          166400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      162400                 930.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 EL MIRAGE              AZ                                       85335 PUD                                    162400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      232500                1307.81                    360                     359                    6.5                      0                      0                    0.25                   6.75 SACRAMENTO             CA                                       95820 Single Family                          232500                20060601            73.80999756 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                      133000                 720.42                    360                     358                  6.125                      0                      0                   0.375                    6.5 DALLAS                 GA                                       30132 Single Family                          133000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G02                                                      392000                2245.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       91402 Single Family                          392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      188000                1096.67                    360                     358                  6.625                      0                      0                   0.375                      7 CHANDLER               AZ                                       85225 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   319993.33                1833.33                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOMPOC                 CA                                       93436 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   222777.85                1695.90                    360                     358                      8                      0                      0                   0.375                  8.375 FAIRBURN               GA                                       30213 PUD                                    223124                20060501                     80 No MI                                                            2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    411678.6                2810.57                    360                     359                  6.875                      0                      0                   0.375                   7.25 UNION CITY             CA                                       94587 Condominium                            412000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      276000                1753.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 Woodbridge             VA                                       22192 PUD                                    276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                    235705.6                1793.77                    360                     358                      8                      0                      0                   0.375                  8.375 Melrose Park           IL                                       60160 2-4 Family                             236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      159920                1016.16                    360                     358                  7.375                      0                      0                    0.25                  7.625 POMPANO BEACH          FL                                       33069 Condominium                            159920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      290844                1757.18                    360                     360                  6.875                      0                      0                   0.375                   7.25 Bakersfield            CA                                       93311 Single Family                          290844                20060701                     80 No MI                                                            2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      293492                1253.88                    360                     359                  4.875                      0                      0                    0.25                  5.125 SAN DIEGO              CA                                       92115 Condominium                            293592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      309200                1546.00                    360                     359                   5.75                      0                      0                    0.25                      6 WASHINGTON             DC                                       20005 Condominium                            309200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      270900                1721.34                    360                     359                   7.25                      0                      0                   0.375                  7.625 Denver                 CO                                       80237 Single Family                          270900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      297200                1857.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Woodbridge             VA                                       22191 Single Family                          297200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      374000                1947.92                    360                     359                      6                      0                      0                    0.25                   6.25 LAVEEN                 AZ                                       85339 PUD                                    374000                20060601            77.58999634 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      280000                1312.50                    360                     359                  5.375                      0                      0                    0.25                  5.625 BOTHELL                WA                                       98011 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      181600                1153.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89110 Single Family                          181600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      189000                1043.44                    360                     357                   6.25                      0                      0                   0.375                  6.625 Ceres                  CA                                       95307 Single Family                          189000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      382500                2191.41                    360                     359                  6.625                      0                      0                    0.25                  6.875 GAITHERSBURG           MD                                       20879 PUD                                    382500                20060601                   76.5 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      246400                1309.00                    360                     358                  6.125                      0                      0                    0.25                  6.375 CHICAGO                IL                                       60613 Condominium                            246400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    88880.17                 653.05                    360                     358                  7.625                      0                      0                   0.375                      8 JACKSONVILLE           FL                                       32216 Single Family                           89000                20060501            77.38999939 No MI                                                            2.25               20110401                     13                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                       42400                 291.50                    360                     359                      8                      0                      0                    0.25                   8.25 BALTIMORE              MD                                       21215 Single Family                           42400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      300000                2031.25                    360                     359                   7.75                      0                      0                   0.375                  8.125 Fresno                 CA                                       93727 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      159000                 894.38                    360                     358                  6.375                      0                      0                   0.375                   6.75 PHOENIX                AZ                                       85050 Single Family                          159000                20060501            46.75999832 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      469600                3081.75                    360                     355                    7.5                      0                      0                   0.375                  7.875 QUARTZ HILL            CA                                       93536 Single Family                          469600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G01                                                      197500                 987.50                    360                     359                   5.75                      0                      0                    0.25                      6 CHARLOTTESVILLE        VA                                       22911 PUD                                    197500                20060601            54.47999954 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      195200                1098.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 TROUTDALE              OR                                       97060 Single Family                          195200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      214000                1136.88                    360                     359                  6.125                      0                      0                    0.25                  6.375 HENDERSON              NV                                       89015 Single Family                          214000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      100000                 572.92                    360                     359                  6.625                      0                      0                    0.25                  6.875 MENTOR                 OH                                       44060 Single Family                          100000                20060601            76.91999817 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      458550                2531.58                    360                     358                   6.25                      0                      0                   0.375                  6.625 Gilbert                AZ                                       85297 PUD                                    458550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      226392                1297.04                    360                     358                    6.5                      0                      0                   0.375                  6.875 Spring Hill            FL                                       34609 PUD                                    226392                20060501                     80 No MI                                                            2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   231627.84                1563.03                    360                     358                   6.75                      0                      0                   0.375                  7.125 Gainesville            GA                                       30506 Single Family                          232000                20060501            73.65000153 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      178350                1133.27                    360                     358                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32829 Condominium                            178350                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      122400                 752.25                    360                     358                  7.125                      0                      0                    0.25                  7.375 COMMERCE CITY          CO                                       80022 Single Family                          122400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      304000                1520.00                    360                     359                   5.75                      0                      0                    0.25                      6 MODESTO                CA                                       95358 Single Family                          304000                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      159200                 862.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 CLINTON TOWNSHIP       MI                                       48035 Single Family                          159200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                    65839.85                 506.87                    360                     358                  8.125                      0                      0                   0.375                    8.5 Dallas                 TX                                       75220 Single Family                           65920                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   14.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                       99480                 611.51                    360                     359                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89109 Condominium                             99500                20060601            55.90000153 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      496000                2996.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Manchester             MA                                        1944 Single Family                          496000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      315896                1875.63                    360                     358                   6.75                      0                      0                   0.375                  7.125 PEORIA                 AZ                                       85383 PUD                                    315896                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      187200                1170.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 CHICAGO                IL                                       60632 Single Family                          187200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                    59493.76                 447.53                    360                     358                  7.875                      0                      0                   0.375                   8.25 Lubbock                TX                                       79401 2-4 Family                              59570                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      400000                1958.33                    360                     359                  5.625                      0                      0                    0.25                  5.875 OXNARD                 CA                                       93030 Condominium                            400000                20060601            74.76999664 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      334791                1987.82                    360                     359                  6.875                      0                      0                    0.25                  7.125 JUPITER                FL                                       33458 Condominium                            334791                20060601                     90 Republic MIC                         1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      159600                 980.87                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85029 Single Family                          159600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      163950                1127.16                    360                     358                  7.875                      0                      0                   0.375                   8.25 Orlando                FL                                       32829 Condominium                            163950                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   123995.31                 800.80                    360                     358                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85027 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      305900                1593.23                    360                     359                      6                      0                      0                    0.25                   6.25 COVINGTON              LA                                       70433 Single Family                          305900                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      216380                1374.91                    360                     355                   7.25                      0                      0                   0.375                  7.625 ANTHEM                 AZ                                       85086 PUD                                    216380                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      388000                2303.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 West New York          NJ                                        7093 2-4 Family                             388000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      203250                1418.52                    360                     360                      8                      0                      0                   0.375                  8.375 Alva                   FL                                       33920 Single Family                          203250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      240000                1550.00                    360                     360                  7.375                      0                      0                   0.375                   7.75 COVINGTON              WA                                       98042 Single Family                          240000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      111750                 616.95                    360                     359                  6.375                      0                      0                    0.25                  6.625 SEATAC                 WA                                       98188 Condominium                            111750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      384000                1800.00                    360                     359                  5.375                      0                      0                    0.25                  5.625 STERLING               VA                                       20165 Single Family                          384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      138350                 951.16                    360                     358                  7.875                      0                      0                   0.375                   8.25 Orlando                FL                                       32829 Condominium                            138350                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      300000                1625.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 SANTA BARBARA          CA                                       93101 Condominium                            300000                20060601            47.61999893 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      417000                2041.56                    360                     358                    5.5                      0                      0                   0.375                  5.875 Encinitas              CA                                       92024 Condominium                            417000                20060501            79.58000183 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      221250                1290.62                    360                     359                  6.625                      0                      0                   0.375                      7 Lanham                 MD                                       20706 PUD                                    221250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      145850                 896.37                    360                     359                      7                      0                      0                   0.375                  7.375 Douglasville           GA                                       30135 PUD                                    145850                20060601            74.97000122 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      480000                2850.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 BALTIMORE              MD                                       21286 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    63920.16                 486.45                    360                     358                      8                      0                      0                   0.375                  8.375 Cleveland              OH                                       44120 2-4 Family                              64000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      420000                2931.25                    360                     359                      8                      0                      0                   0.375                  8.375 OGDEN                  UT                                       84403 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      300000                1875.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Riverdale              MD                                       20737 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1387500                8382.81                    360                     358                  6.875                      0                      0                   0.375                   7.25 Park City              UT                                       84060 Single Family                         1387500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92480                 597.27                    360                     358                  7.375                      0                      0                   0.375                   7.75 WASHINGTON             DC                                       20019 Single Family                           92480                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      395000                2263.02                    360                     358                  6.625                      0                      0                    0.25                  6.875 MOORPARK               CA                                       93021 PUD                                    395000                20060501            65.29000092 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      267200                1697.84                    360                     358                   7.25                      0                      0                   0.375                  7.625 SAN DIEGO              CA                                       92116 Condominium                            267200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      192000                1060.00                    360                     359                  6.375                      0                      0                    0.25                  6.625 MIAMI                  FL                                       33127 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      157600                 902.92                    360                     358                  6.625                      0                      0                    0.25                  6.875 TACOMA                 WA                                       98408 Single Family                          157600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      320000                2133.33                    360                     358                  7.625                      0                      0                   0.375                      8 PASSAIC                NJ                                        7055 2-4 Family                             320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      135200                 816.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 North Las Vegas        NV                                       89032 PUD                                    135200                20060501            64.98000336 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      205600                1177.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 Washington             DC                                       20020 Single Family                          205600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      211200                1408.00                    360                     358                  7.625                      0                      0                   0.375                      8 Sanford                FL                                       32771 PUD                                    211200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      196800                1086.50                    360                     358                   6.25                      0                      0                   0.375                  6.625 HESPERIA               CA                                       92345 Single Family                          196800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 WALN
GIII                     G02                                                      352000                1833.33                    360                     359                      6                      0                      0                    0.25                   6.25 YORKTOWN               VA                                       23693 PUD                                    352000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   125069.84                 822.31                    360                     359                  6.625                      0                      0                    0.25                  6.875 COCONUT CREEK          FL                                       33073 Condominium                            125175                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      281897                1732.49                    360                     358                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89123 PUD                                    281897                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      136000                 949.17                    360                     357                      8                      0                      0                   0.375                  8.375 Jacksonville           FL                                       32205 Single Family                          136000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      311000                1943.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 OWINGS MILLS           MD                                       21117 Condominium                            311000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      128352                 802.20                    360                     359                  7.125                      0                      0                   0.375                    7.5 TUCSON                 AZ                                       85747 PUD                                    128352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       82800                 569.25                    360                     358                  7.875                      0                      0                   0.375                   8.25 Crestwood              KY                                       40014 Single Family                           82800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      108750                 691.02                    360                     359                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32837 Condominium                            108750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      245164                1430.12                    360                     358                   6.75                      0                      0                    0.25                      7 PORT SAINT LUCIE       FL                                       34953 PUD                                    245164                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      204000                1105.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 CORAL GABLES           FL                                       33134 Condominium                            204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      170022                1009.51                    360                     358                  6.875                      0                      0                    0.25                  7.125 POMPANO BEACH          FL                                       33069 Condominium                            170022                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   285839.95                1726.95                    360                     359                      7                      0                      0                    0.25                   7.25 PALM BEACH             FL                                       33480 Condominium                            285840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      279100                1831.59                    360                     359                    7.5                      0                      0                   0.375                  7.875 ALEXANDRIA             VA                                       22304 Condominium                            279100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   299456.13                1896.20                    360                     358                   6.25                      0                      0                    0.25                    6.5 RANCHO CUCAMONGA       CA                                       91701 Single Family                          300000                20060501            49.18000031 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      236000                1352.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 GENEVA                 IL                                       60134 PUD                                    236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      336300                1401.25                    360                     359                   4.75                      0                      0                    0.25                      5 OXNARD                 CA                                       93030 Single Family                          336300                20060601            50.56999969 No MI                                1.00E+17                    2.25               20110501                     10                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      181960                1194.12                    360                     358                    7.5                      0                      0                   0.375                  7.875 Queen Creek            AZ                                       85243 PUD                                    181960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      282000                1556.88                    360                     358                  6.375                      0                      0                    0.25                  6.625 HAYWARD                CA                                       94544 Condominium                            282000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      332000                1660.00                    360                     359                   5.75                      0                      0                    0.25                      6 VENTURA                CA                                       93003 Condominium                            332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      140750                 777.06                    360                     359                  6.375                      0                      0                    0.25                  6.625 MIRAMAR                FL                                       33025 Condominium                            140750                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      188000                1233.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 Haverhill              MA                                        1835 Condominium                            188000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   397252.93                3021.29                    360                     359                      8                      0                      0                   0.375                  8.375 IPSWICH                MA                                        1938 Single Family                          397500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      748000                4285.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Saint Petersburg       FL                                       33705 Single Family                          748000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      106984                 746.66                    360                     357                      8                      0                      0                   0.375                  8.375 Arlington              TX                                       76002 PUD                                    106984                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      144750                1025.31                    360                     359                  8.125                      0                      0                   0.375                    8.5 Brunswick              MD                                       21716 Single Family                          144750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      209748                1420.17                    360                     359                   7.75                      0                      0                   0.375                  8.125 OCALA                  FL                                       34474 PUD                                    209748                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      195175                1097.86                    360                     358                  6.375                      0                      0                   0.375                   6.75 Las Vegas              NV                                       89102 Single Family                          195200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      212000                1479.58                    360                     358                      8                      0                      0                   0.375                  8.375 WASHINGTON             DC                                       20019 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      400000                2291.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 (ARLETA AREA)LOS ANGELECA                                       91331 Single Family                          400000                20060601            79.83999634 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                     1706250               10308.59                    360                     357                  6.875                      0                      0                   0.375                   7.25 Los Altos Hills        CA                                       94022 Single Family                         1706250                20060401                     65 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      300000                1625.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 FAIR OAKS              CA                                       95628 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      288000                1740.00                    360                     359                      7                      0                      0                    0.25                   7.25 DOWNEY                 CA                                       90242 Condominium                            288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      127200                 808.25                    360                     357                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85042 PUD                                    127200                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       74259                 510.53                    360                     358                  7.875                      0                      0                   0.375                   8.25 Columbus               OH                                       43207 Single Family                           74259                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      305600                1623.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 SACRAMENTO             CA                                       95833 Single Family                          305600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   198489.09                1475.72                    360                     358                   7.75                      0                      0                   0.375                  8.125 Kissimmee              FL                                       34758 PUD                                    198750                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   121433.44                 683.06                    360                     358                    6.5                      0                      0                    0.25                   6.75 WATERFORD              MI                                       48329 Single Family                          121500                20060501            79.93000031 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      163120                 883.57                    360                     359                   6.25                      0                      0                    0.25                    6.5 PHOENIX                AZ                                       85037 Condominium                            163120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      874500                5647.81                    360                     358                  7.375                      0                      0                   0.375                   7.75 Miami                  FL                                       33137 Single Family                          874500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      194920                1177.64                    360                     358                  6.875                      0                      0                   0.375                   7.25 Tempe                  AZ                                       85282 Condominium                            194920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                       62000                 342.29                    360                     359                  6.375                      0                      0                    0.25                  6.625 CANON CITY             CO                                       81212 Single Family                           62000                20060601            76.54000092 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      248400                1216.13                    360                     359                  5.135                   0.49                      0                    0.25                  5.875 CHICO                  CA                                       95926 Single Family                          248400                20060601            88.70999908 Republic MIC                         1.00E+17                   2.875               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      933550                5834.69                    360                     358                  7.125                      0                      0                   0.375                    7.5 PRINCE WILLIAM         VA                                       22192 PUD                                    933550                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.135                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      405000                1729.69                    360                     359                  4.875                      0                      0                    0.25                  5.125 LAHAINA                HI                                       96761 Single Family                          405000                20060601            70.55999756 No MI                                1.00E+17                    2.25               20110501                 10.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      107500                 582.29                    360                     359                   6.25                      0                      0                    0.25                    6.5 MILLERSVILLE           PA                                       17551 PUD                                    107500                20060601            74.65000153 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      222544                1553.18                    360                     360                      8                      0                      0                   0.375                  8.375 KISSIMMEE              FL                                       34746 PUD                                    222544                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      400000                2166.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 ALHAMBRA               CA                                       91803 Single Family                          400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      240800                1304.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 MORENO VALLEY          CA                                       92557 Single Family                          240800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      177200                1089.05                    360                     360                      7                      0                      0                   0.375                  7.375 HOLLY                  MI                                       48442 Single Family                          177200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      180750                1223.82                    360                     359                   7.75                      0                      0                   0.375                  8.125 Pensacola              FL                                       32514 Single Family                          180750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      294680                1995.23                    360                     360                   7.75                      0                      0                   0.375                  8.125 ORLANDO                FL                                       32828 Single Family                          294680                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                     1500000                8281.25                    360                     358                   6.25                      0                      0                   0.375                  6.625 Henderson              NV                                       89052 PUD                                   1500000                20060501            55.56000137 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                    87820.12                 520.55                    360                     358                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89122 PUD                                     88000                20060501            50.29000092 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      255700                1544.85                    360                     358                  6.875                      0                      0                   0.375                   7.25 NEW PRAGUE             MN                                       56071 Single Family                          255700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      229270                1600.11                    360                     358                      8                      0                      0                   0.375                  8.375 GOLD CANYON            AZ                                       85218 Single Family                          229270                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      256000                1413.33                    360                     358                   6.25                      0                      0                   0.375                  6.625 PHOENIX                AZ                                       85024 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      350000                1895.83                    360                     358                   6.25                      0                      0                    0.25                    6.5 HUNTINGTON BEACH       CA                                       92646 Condominium                            350000                20060501                  63.75 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   141399.02                 869.01                    360                     358                      7                      0                      0                   0.375                  7.375 Sanger                 CA                                       93657 Single Family                          141400                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      287920                1709.53                    360                     359                  6.875                      0                      0                    0.25                  7.125 FREMONT                CA                                       94536 Condominium                            287920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      332000                1867.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Paterson               NJ                                        7502 2-4 Family                             332000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      308800                1994.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Aurora                 CO                                       80016 PUD                                    308800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       95834                 695.34                    360                     359                    7.5                      0                      0                   0.375                  7.875 CARPENTERSVILLE        IL                                       60110 Single Family                           95900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      122500                 701.82                    360                     358                    6.5                      0                      0                   0.375                  6.875 Aurora                 IL                                       60505 Single Family                          122500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      252400                1761.54                    360                     358                      8                      0                      0                   0.375                  8.375 DENVER                 CO                                       80220 Single Family                          252400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    127537.7                 823.68                    360                     358                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85031 Single Family                          128500                20060501            73.84999847 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      209900                1311.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 FORT MYERS             FL                                       33912 Single Family                          209900                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      212000                1325.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Surprise               AZ                                       85388 PUD                                    212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    159800.4                1216.12                    360                     358                      8                      0                      0                   0.375                  8.375 Midlothian             VA                                       23112 Single Family                          160000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      284000                1597.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 QUINCY                 MA                                        2170 Single Family                          284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                    3.7                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      270400                1830.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 Sterling               VA                                       20164 PUD                                    270400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      193600                1331.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89121 PUD                                    193600                20060401                     80 No MI                                                            2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      200000                 833.33                    360                     358                   4.75                      0                      0                    0.25                      5 GEORGETOWN             MA                                        1883 Single Family                          200000                20060501            45.97999954 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      408000                2592.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 HENDERSON              NV                                       89074 PUD                                    408000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      212000                1302.92                    360                     358                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89107 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      293200                2046.29                    360                     358                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80016 PUD                                    293200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   192175.62                1264.59                    360                     358                  6.625                      0                      0                    0.25                  6.875 FORT MYERS             FL                                       33912 Single Family                          192500                20060501            67.06999969 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      233600                1289.67                    360                     358                  6.375                      0                      0                    0.25                  6.625 PORT ST LUCIE          FL                                       34953 Single Family                          233600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      320000                1800.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SPRING VALLEY          CA                                       91977 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      156000                1007.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 CHESAPEAKE             VA                                       23323 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   113513.18                 705.95                    360                     358                  6.625                      0                      0                   0.375                      7 DENVER                 CO                                       80239 Single Family                          113600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360401 AFL2
GI                       G02                                                      132600                 884.00                    360                     360                  7.625                      0                      0                   0.375                      8 Denton                 TX                                       76210 PUD                                    132600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      173600                 994.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 HIALEAH                FL                                       33015 Condominium                            173600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      225000                1148.44                    360                     359                  5.875                      0                      0                    0.25                  6.125 FILLMORE               CA                                       93015 Single Family                          225000                20060601            41.90000153 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      199900                1145.26                    360                     359                    6.5                      0                      0                   0.375                  6.875 AVONDALE               AZ                                       85323 PUD                                    199900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      330000                1787.50                    360                     359                   6.25                      0                      0                    0.25                    6.5 MONTCLAIR              CA                                       91763 Single Family                          330000                20060601            77.65000153 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      285000                1603.13                    360                     358                  6.375                      0                      0                   0.375                   6.75 Alexandria             VA                                       22307 Single Family                          285000                20060501            56.43999863 No MI                                                            2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                    127232.8                 795.21                    360                     357                  7.125                      0                      0                   0.375                    7.5 O Fallon               MO                                       63366 PUD                                  127232.8                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      383000                2274.06                    360                     359                  6.875                      0                      0                    0.25                  7.125 BELLFLOWER             CA                                       90706 Single Family                          383000                20060601            67.19000244 No MI                                1.00E+17                    2.25               20110501                 12.125                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      244000                1702.92                    360                     359                      8                      0                      0                   0.375                  8.375 Saint Marys            GA                                       31558 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      468388                3220.17                    360                     358                  7.875                      0                      0                   0.375                   8.25 Dallas                 TX                                       75220 Single Family                          468388                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      100500                 512.97                    360                     356                   5.75                      0                      0                   0.375                  6.125 Fort Worth             TX                                       76103 Single Family                          100500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                 11.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      174320                1089.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85008 2-4 Family                             174320                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      215920                1237.04                    360                     358                    6.5                      0                      0                   0.375                  6.875 Glendale               AZ                                       85310 PUD                                    215920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      380000                2454.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 N LAS VEGAS            NV                                       89031 PUD                                    380000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      165200                1084.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 Littleton              CO                                       80130 PUD                                    165200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      287400                1736.37                    360                     359                  6.875                      0                      0                   0.375                   7.25 LEBANON                PA                                       17091 PUD                                    287400                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    64719.16                 492.53                    360                     358                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77048 Single Family                           64800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   126437.18                 780.73                    360                     357                  5.875                      0                      0                   0.375                   6.25 Blythewood             SC                                       29016 PUD                                    126800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      107625                 695.08                    360                     358                  7.375                      0                      0                   0.375                   7.75 ALBUQUERQUE            NM                                       87121 Single Family                          107625                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      266500                1665.63                    360                     359                  7.125                      0                      0                   0.375                    7.5 MASHPEE                MA                                        2649 Single Family                          266500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      391200                2404.25                    360                     358                      7                      0                      0                   0.375                  7.375 LAKEWOOD               CA                                       90712 Single Family                          391200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       40500                 315.00                    360                     360                   8.25                      0                      0                   0.375                  8.625 GRAND PRAIRIE          TX                                       75051 Single Family                           40500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      335200                2095.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 STERLING               VA                                       20165 PUD                                    335200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       56000                 367.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33604 Condominium                             56000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      616000                3850.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 San Rafael             CA                                       94903 Single Family                          616000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   219832.59                1519.49                    360                     359                  7.125                      0                      0                    0.25                  7.375 Boynton Beach          FL                                       33436 Townhouse                              220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      252000                1470.00                    360                     359                  6.625                      0                      0                   0.375                      7 MADERA                 CA                                       93638 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      137250                 772.03                    360                     358                  6.375                      0                      0                   0.375                   6.75 Tacoma                 WA                                       98404 Single Family                          137250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      600000                3312.50                    360                     355                   6.25                      0                      0                   0.375                  6.625 Garden Grove           CA                                       92840 Single Family                          600000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                   137599.67                 845.66                    360                     358                      7                      0                      0                   0.375                  7.375 MIAMI                  FL                                        3193 Condominium                            137600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      140400                 848.25                    360                     359                  6.875                      0                      0                   0.375                   7.25 SPRINGFIELD            MA                                        1108 2-4 Family                             140400                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  13.25                  3.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      260800                1684.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Roanoke                VA                                       24018 Single Family                          260800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1237.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 MARICOPA               AZ                                       85239 PUD                                    180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   107606.29                 682.63                    360                     356                  6.125                      0                      0                   0.375                    6.5 Arlington              TX                                       76018 Single Family                          108000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      399920                2416.18                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATL                    GA                                       30305 Single Family                          399920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      183200                1183.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 FORT MOHAVE            AZ                                       86426 PUD                                    183200                20060501            73.27999878 No MI                                1.00E+17                    2.25               20110401                  12.75                   2.75                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      222800                1322.88                    360                     358                   6.75                      0                      0                   0.375                  7.125 LOUISVILLE             KY                                       40205 Single Family                          222800                20060501            79.29000092 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      608812                3805.08                    360                     358                  7.125                      0                      0                   0.375                    7.5 SAN MARCOS             CA                                       92078 Single Family                          608812                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       68000                 453.33                    360                     357                  7.625                      0                      0                   0.375                      8 Jackson                MS                                       39206 Single Family                           68000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      139700                 916.79                    360                     359                    7.5                      0                      0                   0.375                  7.875 McDonough              GA                                       30253 Single Family                          139700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      262500                1558.59                    360                     356                   6.75                      0                      0                   0.375                  7.125 Henderson              NV                                       89015 PUD                                    262500                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      312000                1982.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 WOODBRIDGE             VA                                       22193 Single Family                          312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      225800                1270.13                    360                     358                  6.375                      0                      0                   0.375                   6.75 CHANTILLY              VA                                       20151 Condominium                            225800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      248000                1550.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 GLENARDEN              MD                                       20706 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      308000                1989.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 LEESBURG               VA                                       20176 PUD                                    308000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      262350                1585.03                    360                     358                  6.875                      0                      0                   0.375                   7.25 CHANTILLY              VA                                       20151 Condominium                            262350                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      103920                 595.38                    360                     359                    6.5                      0                      0                   0.375                  6.875 CORDOVA                TN                                       38018 Single Family                          103920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      238720                1467.13                    360                     358                      7                      0                      0                   0.375                  7.375 CENTREVILLE            VA                                       20121 Condominium                            238720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      156000                1072.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 NORTH PORT             FL                                       34287 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      252800                1632.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 MANASSAS               VA                                       20109 PUD                                    252800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      240000                1525.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 RICHMOND               VA                                       23227 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      132000                 866.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 Vancouver              WA                                       98684 PUD                                    132000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      317336                2049.46                    360                     358                  7.375                      0                      0                   0.375                   7.75 WINDERMERE             FL                                       34786 PUD                                    317336                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      375920                2388.66                    360                     359                   7.25                      0                      0                   0.375                  7.625 ANNANDALE              VA                                       22003 PUD                                    375920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      211920                1412.80                    360                     358                  7.625                      0                      0                   0.375                      8 CAPE CORAL             FL                                       33914 Single Family                          211920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      363200                2118.67                    360                     358                  6.625                      0                      0                   0.375                      7 LEMONT                 IL                                       60439 Single Family                          363200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      320000                1933.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 DUMFRIES               VA                                       22026 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      136000                 750.83                    360                     359                   6.25                      0                      0                   0.375                  6.625 JACKSONVILLE           FL                                       32225 PUD                                    136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      412500                2621.09                    360                     359                   7.25                      0                      0                   0.375                  7.625 CAPE CORAL             FL                                       33990 Single Family                          412500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      486320                2583.58                    360                     359                      6                      0                      0                   0.375                  6.375 FALLS CHURCH           VA                                       22042 Single Family                          486320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      203920                1423.19                    360                     358                      8                      0                      0                   0.375                  8.375 FREDERICK              MD                                       21702 Townhouse                              203920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      203281                1334.03                    360                     358                    7.5                      0                      0                   0.375                  7.875 Prescott Valley        AZ                                       86314 PUD                                    203281                20060501            79.94999695 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      154400                 948.92                    360                     358                      7                      0                      0                   0.375                  7.375 Denver                 CO                                       80239 Single Family                          154400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      212800                1263.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 LINDEN                 VA                                       22642 Single Family                          212800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      332000                1971.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Chantilly              VA                                       20152 PUD                                    332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      150000                 984.38                    360                     359                    7.5                      0                      0                   0.375                  7.875 BRUNSWICK              MD                                       21716 Townhouse                              150000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      223800                1282.19                    360                     358                    6.5                      0                      0                   0.375                  6.875 CHANTILLY              VA                                       20151 Condominium                            223800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      144000                 960.00                    360                     359                  7.625                      0                      0                   0.375                      8 KISSIMMEE              FL                                       34758 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      235200                1543.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 WOODBRIDGE             VA                                       22191 PUD                                    235200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      408000                2380.00                    360                     358                  6.625                      0                      0                   0.375                      7 STERLING               VA                                       20164 PUD                                    408000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      392000                2327.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 BRISTOW                VA                                       20136 Single Family                          392000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      176000                1155.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 ALEXANDRIA             VA                                       22309 Condominium                            176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      188000                1233.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 SEFFNER                FL                                       33584 Single Family                          188000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      256000                1440.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Woodbridge             VA                                       22193 Townhouse                              256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      312000                1885.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Medford                NY                                       11763 Single Family                          312000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      229920                1365.15                    360                     359                   6.75                      0                      0                   0.375                  7.125 Abingdon               MD                                       21009 Townhouse                              229920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      168000                1015.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Duck Creek Village     UT                                       84762 Single Family                          168000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      219960                1512.23                    360                     359                  7.875                      0                      0                   0.375                   8.25 Coolidge               AZ                                       85228 PUD                                    219960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      229500                1410.47                    360                     358                      7                      0                      0                   0.375                  7.375 Lake Oswego            OR                                       97035 Single Family                          229500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   382143.41                2805.92                    360                     359                  7.625                      0                      0                   0.375                      8 Cody                   WY                                       82414 Single Family                          382400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      196720                1249.99                    360                     359                   7.25                      0                      0                   0.375                  7.625 VALRICO                FL                                       33594 Single Family                          196720                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      262275                1311.38                    360                     360                  5.625                      0                      0                   0.375                      6 ASHBURN                VA                                       20147 Single Family                          262275                20060701                     65 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      300564                2066.38                    360                     359                  7.875                      0                      0                   0.375                   8.25 ORLANDO                FL                                       32819 Condominium                            300564                20060601                     90 GE Capital MI                        1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      235956                1622.20                    360                     359                  7.875                      0                      0                   0.375                   8.25 ORLANDO                FL                                       32819 Condominium                            235956                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      258800                1779.25                    360                     358                  7.875                      0                      0                   0.375                   8.25 Danbury                CT                                        6811 Condominium                            258800                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      146275                 975.17                    360                     359                  7.625                      0                      0                   0.375                      8 FOUNTAIN               CO                                       80817 PUD                                    146275                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      440000                3025.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Williamsburg           VA                                       23188 Single Family                          440000                20060501            74.58000183 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      247600                1676.46                    360                     360                   7.75                      0                      0                   0.375                  8.125 Rancho Cucamonga       CA                                       91730 Condominium                            247600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                     86327.6                 634.30                    360                     358                  7.625                      0                      0                   0.375                      8 San Antonio            TX                                       78239 PUD                                     86444                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       84500                 501.72                    360                     358                   6.75                      0                      0                   0.375                  7.125 Jacksonville           FL                                       32209 Single Family                           84500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      196800                1148.00                    360                     359                  6.625                      0                      0                   0.375                      7 Pacoima                CA                                       91331 Condominium                            196800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      368300                2071.69                    360                     359                  6.375                      0                      0                   0.375                   6.75 CHESAPEAK BCH          MD                                       20732 PUD                                    368300                20060601            59.99000168 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      130400                 910.08                    360                     359                      8                      0                      0                   0.375                  8.375 South Hadley           MA                                        1075 Single Family                          130400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      150000                 906.25                    360                     359                  6.875                      0                      0                   0.375                   7.25 Manahawkin             NJ                                        8050 Single Family                          150000                20060601            59.40999985 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      120000                 687.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 Littlerock             CA                                       93543 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      245000                1480.21                    360                     359                  6.875                      0                      0                   0.375                   7.25 LOS ANGELES            CA                                       91402 Condominium                            245000                20060601            64.47000122 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      329920                2062.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Hyattsville            MD                                       20783 Single Family                          329920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   122830.14                 891.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 BEVERLY                MA                                        1915 Condominium                            123000                20060501            46.77000046 No MI                                                            2.25               20110401                 13.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   115999.98                 700.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 Opa Locka              FL                                       33054 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    287801.8                2088.20                    360                     359                    7.5                      0                      0                   0.375                  7.875 Marlborough            MA                                        1752 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       93650                 614.58                    360                     359                    7.5                      0                      0                   0.375                  7.875 Forney                 TX                                       75126 PUD                                     93650                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       83000                 518.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Waukesha               WI                                       53186 Single Family                           83000                20060501            67.48000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      104000                 660.83                    360                     360                   7.25                      0                      0                   0.375                  7.625 BELMONT HEIGHTS        UT                                       84070 Condominium                            104000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    71350.86                 517.70                    360                     359                    7.5                      0                      0                   0.375                  7.875 Philadelphia           PA                                       19140 Townhouse                               71400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      244700                1529.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 FOOTHILL RANCH  LAKE FOCA                                       92610 Condominium                            244700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      525000                3007.81                    360                     358                    6.5                      0                      0                   0.375                  6.875 Chicago                IL                                       60657 2-4 Family                             525000                20060501                  63.25 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      691650                4899.19                    360                     360                  8.125                      0                      0                   0.375                    8.5 GLENN DALE             MD                                       20769 PUD                                    691650                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   195722.44                1404.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Plano                  TX                                       75023 PUD                                    196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      440000                2154.17                    360                     358                    5.5                      0                      0                   0.375                  5.875 Bealeton               VA                                       22712 PUD                                    440000                20060501            79.27999878 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      140000                 904.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 BISHOP                 CA                                       93514 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   145511.79                1119.54                    360                     359                  8.125                      0                      0                   0.375                    8.5 Ellenwood              GA                                       30294 Single Family                          145600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      500000                3020.83                    360                     359                      7                      0                      0                    0.25                   7.25 Costa Mesa             CA                                       92626 Single Family                          500000                20060601            72.66999817 No MI                                1.00E+17                    2.25               20110501                  12.25                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      206000                1287.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 Port Saint Lucie       FL                                       34983 Single Family                          206000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G01                                                      139900                 961.81                    360                     359                  7.875                      0                      0                   0.375                   8.25 Kansas City            MO                                       64133 PUD                                    139900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20090501                  14.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G02                                                      408000                2720.00                    360                     358                  7.625                      0                      0                   0.375                      8 Herndon                VA                                       20170 Single Family                          408000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      229000                1288.13                    360                     360                  6.375                      0                      0                   0.375                   6.75 Minden                 NV                                       89423 Single Family                          229000                20060701            57.38999939 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      176000                 935.00                    360                     358                      6                      0                      0                   0.375                  6.375 DELAND                 FL                                       32720 Single Family                          176000                20060501            50.29000092 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   343792.28                1824.77                    360                     356                  6.125                      0                      0                    0.25                  6.375 Selden                 NY                                       11784 Single Family                          344000                20060301                     80 No MI                                1.00E+17                    2.25               20130201                 11.375                  1.875                       2 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360201 AFL2
GI                       G02                                                       90150                 591.61                    360                     359                    7.5                      0                      0                   0.375                  7.875 Greenville             TX                                       75402 PUD                                     90150                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      417000                2736.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 ALDIE                  VA                                       20105 Townhouse                              417000                20060501            78.36000061 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    79142.67                 560.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 HOFFMAN EST            IL                                       60194 Condominium                             79200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      248000                1705.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Hyattsville            MD                                       20785 Single Family                          248000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      192500                1323.44                    360                     359                  7.875                      0                      0                   0.375                   8.25 Adelanto               CA                                       92301 Single Family                          192500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      446000                2787.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Bealeton               VA                                       22712 Single Family                          446000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      105570                 736.79                    360                     359                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77073 PUD                                    105570                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      107200                 748.17                    360                     358                      8                      0                      0                   0.375                  8.375 SPRING                 TX                                       77073 Single Family                          107200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      568400                2842.00                    360                     360                  5.625                      0                      0                   0.375                      6 Oakland                CA                                       94611 Single Family                          568400                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      322000                1844.79                    360                     359                  6.625                      0                      0                    0.25                  6.875 Naples                 FL                                       34114 Single Family                          322000                20060601                     80 No MI                                1.23E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      141750                 959.77                    360                     359                   7.75                      0                      0                   0.375                  8.125 Aurora                 CO                                       80018 PUD                                    141750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      604000                3963.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 Naples                 FL                                       34119 PUD                                    604000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      271875                1699.22                    360                     358                  7.125                      0                      0                   0.375                    7.5 JACKSONVILLE           FL                                       32259 Single Family                          271875                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      187985                1077.00                    360                     357                    6.5                      0                      0                   0.375                  6.875 Laveen                 AZ                                       85339 PUD                                    188085                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      204580                1299.94                    360                     359                   7.25                      0                      0                   0.375                  7.625 WESLEY CHAPEL          FL                                       33544 PUD                                    204580                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      312528                1790.52                    360                     358                    6.5                      0                      0                   0.375                  6.875 Beaumont               CA                                       92223 Single Family                          312528                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                       97900                 642.47                    360                     359                    7.5                      0                      0                   0.375                  7.875 Princeton              TX                                       75407 Single Family                           97900                20060601            69.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      337500                2355.47                    360                     357                      8                      0                      0                   0.375                  8.375 Parker                 CO                                       80134 PUD                                    337500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      144734                 874.43                    360                     360                  6.875                      0                      0                   0.375                   7.25 Orlando                FL                                       32832 Condominium                            144734                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G01                                                      139900                 961.81                    360                     359                  7.875                      0                      0                   0.375                   8.25 Kansas City            MO                                       64133 PUD                                    139900                20060601            79.98999786 No MI                                1.00E+17                       5               20090501                  14.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G02                                                      410000                2178.13                    360                     358                      6                      0                      0                   0.375                  6.375 Scottsdale             AZ                                       85258 Single Family                          410000                20060501            63.08000183 No MI                                1.00E+17                   2.375               20080401                 11.375                  4.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      344000                2221.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89148 Single Family                          344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      287832                1798.95                    360                     359                  7.125                      0                      0                   0.375                    7.5 York                   PA                                       17404 Single Family                          287832                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      563016                3753.44                    360                     359                  7.625                      0                      0                   0.375                      8 LAKE ELSINORE          CA                                       92532 PUD                                    563016                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    74965.38                 531.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Jacksonville           FL                                       32216 Condominium                             75600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      359135                2207.19                    360                     360                      7                      0                      0                   0.375                  7.375 HENDERSON              NV                                       89044 PUD                                    359135                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      151120                 897.28                    360                     360                   6.75                      0                      0                   0.375                  7.125 BROOKSVILLE            FL                                       34604 PUD                                    151120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G01                                                      386372                2213.59                    360                     358                    6.5                      0                      0                   0.375                  6.875 Beaumont               CA                                       92223 Single Family                          386372                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                    89545.72                 688.95                    360                     359                  8.125                      0                      0                   0.375                    8.5 Greenville             SC                                       29605 PUD                                     89600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      264850                1489.78                    360                     359                  6.375                      0                      0                   0.375                   6.75 CULPEPER               VA                                       22701 PUD                                    264850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      198750                1180.08                    360                     359                  6.875                      0                      0                    0.25                  7.125 PHILADELPHIA           PA                                       19111 Single Family                          198750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      274350                1714.69                    360                     357                  7.125                      0                      0                   0.375                    7.5 ESCONDIDO              CA                                       92026 Condominium                            274350                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   13.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      438718                3016.19                    360                     360                  7.875                      0                      0                   0.375                   8.25 HENDERSON              NV                                       89044 PUD                                    438718                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      227992                1472.45                    360                     360                  7.375                      0                      0                   0.375                   7.75 Medina                 OH                                       44256 PUD                                    227992                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                   259747.29                1579.79                    360                     359                  5.875                      0                      0                    0.25                  6.125 ONTARIO                CA                                       91762 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   133519.99                 862.32                    360                     357                  7.375                      0                      0                   0.375                   7.75 Zephyrhills            FL                                       33541 Condominium                            133520                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      114204                 642.40                    360                     360                  6.375                      0                      0                   0.375                   6.75 Gastonia               NC                                       28054 Townhouse                              114204                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      250300                1381.86                    360                     359                  6.375                      0                      0                    0.25                  6.625 CORAL SPRINGS          FL                                       33065 Single Family                          250300                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      262200                1775.31                    360                     358                   7.75                      0                      0                   0.375                  8.125 RICHMOND               VA                                       23223 PUD                                    262200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      116000                 664.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 FORT COLLINS           CO                                       80525 Single Family                          116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      156700                 897.17                    360                     359                  6.625                      0                      0                    0.25                  6.875 Le Claire              IA                                       52753 Townhouse                              156700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      214316                1138.55                    360                     358                      6                      0                      0                   0.375                  6.375 PEYTON                 CO                                       80831 Single Family                          214316                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      200000                 916.67                    360                     359                   5.25                      0                      0                    0.25                    5.5 FORT COLLINS           CO                                       80528 PUD                                    200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      649999                4536.45                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80211 2-4 Family                             649999                20060501            68.93000031 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      182432                 969.17                    360                     360                      6                      0                      0                   0.375                  6.375 STREETSBORO            OH                                       44241 PUD                                    182432                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      230000                1150.00                    360                     359                   5.75                      0                      0                    0.25                      6 CASA GRANDE            AZ                                       85222 PUD                                    230000                20060601            74.43000031 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      500000                2864.58                    360                     359                  6.625                      0                      0                    0.25                  6.875 San Jose               CA                                       95127 Single Family                          500000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      245074                1301.96                    360                     359                  6.125                      0                      0                    0.25                  6.375 ZION                   IL                                       60099 PUD                                    245074                20060601                     90 Radian Guaranty                      1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      613600                3771.08                    360                     357                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85045 PUD                                    613600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      207616                1275.97                    360                     359                      7                      0                      0                   0.375                  7.375 Kissimmee              FL                                       34758 PUD                                    207616                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   108489.97                 787.72                    360                     358                    7.5                      0                      0                   0.375                  7.875 SOUTH Salt Lake City   UT                                       84106 Single Family                          108640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      100000                 645.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 COLUMBUS               OH                                       43204 Single Family                          100000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   184000.01                1169.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 WESTFIELD              IN                                       46074 Single Family                       184000.01                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      260900                1358.85                    360                     359                      6                      0                      0                    0.25                   6.25 LA JOLLA               CA                                       92037 Condominium                            260900                20060601            72.29000092 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      149520                 965.65                    360                     357                  7.375                      0                      0                   0.375                   7.75 Zephyrhills            FL                                       33541 Condominium                            149520                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      340000                1806.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 AUBURN                 WA                                       98092 PUD                                    340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      262000                1473.75                    360                     359                    6.5                      0                      0                    0.25                   6.75 EVERETT                WA                                       98203 Single Family                          262000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      468750                3076.17                    360                     359                    7.5                      0                      0                   0.375                  7.875 Fredericksburg         VA                                       22407 Single Family                          468750                20060601            89.98999786 Mortgage Guaranty In                                             2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      188800                1121.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Miami                  FL                                       33193 Condominium                            188800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      372000                1782.50                    360                     359                    5.5                      0                      0                    0.25                   5.75 BOTHELL                WA                                       98021 Condominium                            372000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   185599.51                1121.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Yuma                   AZ                                       85365 Single Family                          185600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      299960                1843.50                    360                     359                  7.125                      0                      0                    0.25                  7.375 Reno                   NV                                       89506 Single Family                          299960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      272000                1190.00                    360                     359                      5                      0                      0                    0.25                   5.25 LOS ANGELES            CA                                       90037 Single Family                          272000                20060601            49.45000076 No MI                                1.00E+17                    2.25               20110501                  10.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                    79018.69                 513.64                    360                     358                    6.5                      0                      0                    0.25                   6.75 HUMBLE                 TX                                       77338 PUD                                     79192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      461150                2642.01                    360                     359                  6.625                      0                      0                    0.25                  6.875 Bothell                WA                                       98011 Single Family                          461150                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1424250                9643.36                    360                     358                   7.75                      0                      0                   0.375                  8.125 Henderson              NV                                       89012 PUD                                   1424250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      155250                1051.17                    360                     357                   7.75                      0                      0                   0.375                  8.125 Casa Grande            AZ                                       85222 PUD                                    155250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      316000                1975.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89147 Single Family                          316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1125000                7851.56                    360                     357                      8                      0                      0                   0.375                  8.375 BOWIE                  MD                                       20721 PUD                                   1125000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      236392                1477.45                    360                     356                  7.125                      0                      0                   0.375                    7.5 RIVERVIEW              FL                                       33569 PUD                                    236392                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      334000                1878.75                    360                     358                  6.375                      0                      0                   0.375                   6.75 ROSEMOUNT              MN                                       55068 Single Family                          334000                20060501            74.22000122 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      650000                4062.50                    360                     356                   7.25                      0                      0                    0.25                    7.5 BURBANK                CA                                       91505 2-4 Family                             650000                20060301            78.79000092 No MI                                1.00E+17                    2.25               20110201                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                    206535.2                1161.76                    360                     355                    6.5                      0                      0                    0.25                   6.75 HILTON HEAD ISLAND     SC                                       29926 PUD                                  206535.2                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G02                                                      118800                 680.63                    360                     357                  6.625                      0                      0                    0.25                  6.875 MACEDONIA              OH                                       44056 Single Family                          118800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      184000                1035.00                    360                     354                    6.5                      0                      0                    0.25                   6.75 WALDORF                MD                                       20603 PUD                                    184000                20060101                     80 No MI                                1.00E+17                   3.625               20101201                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ADN1
GI                       G02                                                      188000                1194.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 Southport              NC                                       28461 Single Family                          188000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    96679.24                 735.75                    360                     358                      8                      0                      0                   0.375                  8.375 Grand Rapids           MI                                       49505 Single Family                           96800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      236412                1678.21                    360                     356                   7.25                      0                      0                   0.375                  7.625 SUGAR LAND             TX                                       77478 PUD                                    237105                20060301                     80 No MI                                                            2.25               20110201                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GIII                     G02                                                      389950                2234.09                    360                     359                  6.625                      0                      0                    0.25                  6.875 RENO                   NV                                       89506 PUD                                    389950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      376000                2154.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 Clifton                NJ                                        7011 2-4 Family                             376000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       63000                 473.30                    360                     360                  7.875                      0                      0                   0.375                   8.25 PUEBLO                 CO                                       81004 Single Family                           63000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      596000                4097.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Henderson              NV                                       89011 Condominium                            596000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      100000                 604.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 Sun City               CA                                       92585 Single Family                          100000                20060501                     25 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      428000                2764.17                    360                     359                    7.5                      0                      0                    0.25                   7.75 SALINAS                CA                                       93901 Single Family                          428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       67688                 472.41                    360                     359                      8                      0                      0                   0.375                  8.375 CHARLOTTE              NC                                       28213 Single Family                           67688                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      315992                1942.03                    360                     359                  7.125                      0                      0                    0.25                  7.375 COACHELLA              CA                                       92236 Single Family                          315992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      428000                2362.92                    360                     359                  6.375                      0                      0                    0.25                  6.625 LA MIRADA              CA                                       90638 Single Family                          428000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      167700                1100.53                    360                     358                    7.5                      0                      0                   0.375                  7.875 Suwanee                GA                                       30024 Single Family                          167700                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      154700                 837.96                    360                     358                  6.125                      0                      0                   0.375                    6.5 Chicago                IL                                       60625 Condominium                            154700                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      505800                3161.25                    360                     358                   7.25                      0                      0                    0.25                    7.5 EAST PALO ALTO         CA                                       94303 Single Family                          505800                20060501            68.97000122 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    96279.74                 732.71                    360                     358                      8                      0                      0                   0.375                  8.375 HOSCHTON               GA                                       30548 Single Family                           96400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      464000                2610.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SOUTH GATE             CA                                       90280 Single Family                          464000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      199992                1291.62                    360                     359                    7.5                      0                      0                    0.25                   7.75 MIAMI                  FL                                       33134 Condominium                            199992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      456000                2185.00                    360                     359                    5.5                      0                      0                    0.25                   5.75 GREENWOOD              DE                                       19950 Single Family                          456000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   567209.23                3320.53                    360                     357                    5.5                      0                      0                    0.25                   5.75 WANTAGH                NY                                       11793 Single Family                          569000                20060401            77.94999695 No MI                                                            2.25               20110301                  10.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      319200                1862.00                    360                     359                  6.625                      0                      0                   0.375                      7 Stanwood               WA                                       98292 Single Family                          319200                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      458552                2961.48                    360                     358                  7.375                      0                      0                   0.375                   7.75 MASON NECK             VA                                       22079 Townhouse                              458552                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                     84657.1                 557.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Keller                 TX                                       76248 Single Family                           84800                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      245722                1740.53                    360                     359                  8.125                      0                      0                   0.375                    8.5 Denver                 CO                                       80210 Single Family                          245722                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      135120                 844.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Watertown              MN                                       55388 Single Family                          135120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G01                                                      351935                1503.06                    360                     357                  4.875                      0                      0                    0.25                  5.125 NORTH LAS VEGAS        NV                                       89081 PUD                                    351935                20060401                     90 GE Capital MI                        1.00E+17                    2.25               20110301                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                   279923.46                1429.17                    360                     358                  5.875                      0                      0                    0.25                  6.125 OREGON CITY            OR                                       97045 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      271800                1783.69                    360                     358                    7.5                      0                      0                   0.375                  7.875 Saint Paul             MN                                       55103 2-4 Family                             271800                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      124400                 764.54                    360                     359                      7                      0                      0                   0.375                  7.375 HIRAM                  GA                                       30141 PUD                                    124400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   269498.53                1684.45                    360                     358                  6.125                      0                      0                    0.25                  6.375 FT LAUDERDALE          FL                                       33301 Condominium                            270000                20060501            69.41000366 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      378664                1893.32                    360                     357                  5.625                      0                      0                   0.375                      6 Gaithersburg           MD                                       20877 Townhouse                              378664                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      264005                1897.54                    360                     355                  7.605                   0.77                      0                    0.25                  8.625 SARASOTA               FL                                       34235 Single Family                          264005                20060201                     95 YES                                  1.00E+17                    3.25               20110101                 13.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 ADN1
GI                       G02                                                      118400                 838.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 NEWPORT                TN                                       37821 Single Family                          118400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                   2.23                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      288000                1950.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 MIAMI                  FL                                       33125 2-4 Family                             288000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 14.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 WALN
GII                      G02                                                      203344                1164.99                    360                     357                    6.5                      0                      0                   0.375                  6.875 Midlothian             VA                                       23112 Townhouse                              203344                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      225840                1293.88                    360                     359                    6.5                      0                      0                   0.375                  6.875 LAWRENCEVILLE          GA                                       30045 PUD                                    225840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   123038.27                 914.76                    360                     358                   7.75                      0                      0                   0.375                  8.125 LAWRENCEVILLE          GA                                       30043 Single Family                          123200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      268000                1200.42                    360                     357                  5.125                      0                      0                    0.25                  5.375 CONCORD                CA                                       94518 Condominium                            268000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 10.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                   195977.81                1041.13                    360                     358                      6                      0                      0                   0.375                  6.375 Orlando                FL                                       32824 Condominium                            196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      386000                1769.17                    360                     359                   5.25                      0                      0                    0.25                    5.5 MURRIETA               CA                                       92562 Single Family                          386000                20060601            69.80000305 No MI                                1.00E+17                    2.25               20110501                   10.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      123920                 787.41                    360                     358                   7.25                      0                      0                   0.375                  7.625 Winslow                AZ                                       86047 Single Family                          123920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      102400                 586.67                    360                     358                  6.625                      0                      0                    0.25                  6.875 CONYERS                GA                                       30012 PUD                                    102400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      182400                1140.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Chandler               AZ                                       85249 PUD                                    182400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   573345.05                4110.42                    360                     359                  7.375                      0                      0                   0.375                   7.75 Fresno                 CA                                       93720 Single Family                          573750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      336000                1820.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 Bowie                  MD                                       20716 Single Family                          336000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      150000                 906.25                    360                     359                  6.875                      0                      0                   0.375                   7.25 Goodyear               AZ                                       85338 Condominium                            150000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      484398                3077.95                    360                     357                   7.25                      0                      0                   0.375                  7.625 Bristow                VA                                       20136 PUD                                    484450                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      174000                 942.50                    360                     357                   6.25                      0                      0                    0.25                    6.5 EL DORADO              CA                                       95623 Single Family                          174000                20060401            38.24000168 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                   125027.11                 907.79                    360                     358                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32812 Condominium                            125200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      166400                 918.67                    360                     356                  6.375                      0                      0                    0.25                  6.625 TAMPA                  FL                                       33618 Single Family                          166400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G03                                                      384000                2360.00                    360                     359                      7                      0                      0                   0.375                  7.375 MAYWOOD                CA                                       90270 2-4 Family                             384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      286200                1669.50                    360                     359                   6.75                      0                      0                    0.25                      7 ADELANTO               CA                                       92301 Single Family                          286200                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      142400                 860.33                    360                     360                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89103 Townhouse                              142400                20060701                     80 No MI                                                            2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      560000                3208.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Knoxville              MD                                       21758 Single Family                          560000                20060601                     70 No MI                                1.00E+17                   2.375               20080501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GII                      G02                                                      192000                1120.00                    360                     359                  6.625                      0                      0                   0.375                      7 PHOENIX                AZ                                       85053 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      157500                 787.50                    360                     359                  5.625                      0                      0                   0.375                      6 Moneta                 VA                                       24121 Single Family                          157500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       75000                 429.69                    360                     359                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85035 Single Family                           75000                20060601            41.66999817 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   428925.43                2457.39                    360                     356                  6.625                      0                      0                    0.25                  6.875 HUNTINGTON PARK        CA                                       90255 2-4 Family                             429000                20060301            69.98000336 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G01                                                      421400                2107.00                    360                     358                  5.625                      0                      0                   0.375                      6 Payson                 AZ                                       85541 Single Family                          421400                20060501                     70 No MI                                1.00E+17                   2.375               20061001                     12                      2                       0 First Lien                                    Y                                          120 No_PP                                     360                       6 N                                    20360401 AFL2
GII                      G03                                                     1755000               10420.31                    360                     358                   6.75                      0                      0                   0.375                  7.125 ALEXANDRIA             VA                                       22304 Single Family                         1755000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      161200                 906.75                    360                     359                  6.375                      0                      0                   0.375                   6.75 COLORADO SPRINGS       CO                                       80922 Single Family                          161200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    71240.21                 451.52                    360                     357                  6.125                      0                      0                   0.375                    6.5 HOUSTON                TX                                       77045 PUD                                     71435                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G01                                                     82567.5                 438.64                    360                     347                      6                      0                      0                   0.375                  6.375 Phoenix                AZ                                       85006 Single Family                           87200                20050601                     80 No MI                                1.00E+17                       5               20080501                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      36 N                                    20350501 AFL2
GI                       G03                                                      388000                2384.58                    360                     359                      7                      0                      0                   0.375                  7.375 N LAS VEGAS            NV                                       89084 Single Family                          388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  4.625                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      179550                1159.59                    360                     360                  7.375                      0                      0                   0.375                   7.75 CHINO VALLEY           AZ                                       86323 PUD                                    179550                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      316000                1975.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Mountlake Terrace      WA                                       98043 Single Family                          316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   164294.79                1250.32                    360                     358                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75229 Single Family                          164500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       60000                 461.35                    360                     360                  8.125                      0                      0                   0.375                    8.5 Grand Rapids           MI                                       49507 Single Family                           60000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      436000                2634.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 MORGAN HILL            CA                                       95037 Condominium                            436000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      264750                1268.59                    360                     358                    5.5                      0                      0                    0.25                   5.75 SACRAMENTO             CA                                       95833 PUD                                    264750                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      295100                1844.38                    360                     360                  7.125                      0                      0                   0.375                    7.5 RESTON                 VA                                       20190 PUD                                    295100                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    95999.99                 610.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 PHOENIX                AZ                                       85015 Condominium                             96000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      100000                 656.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33612 Single Family                          100000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    71910.19                 547.25                    360                     358                      8                      0                      0                   0.375                  8.375 Clinton Township       MI                                       48035 Single Family                           72000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      125450                 718.72                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85031 Single Family                          125450                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      252000                1443.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Highland               CA                                       92346 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      460000                2922.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 HIGHLAND               CA                                       92346 Single Family                          460000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      360000                2175.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 FAIRFAX                VA                                       22033 PUD                                    360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      338485                2045.01                    360                     359                  6.875                      0                      0                   0.375                   7.25 COLORADO SPRINGS       CO                                       80921 PUD                                    338485                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      140000                 860.42                    360                     358                      7                      0                      0                   0.375                  7.375 SUN CITY               AZ                                       85351 PUD                                    140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      100310                 658.28                    360                     359                    7.5                      0                      0                   0.375                  7.875 SALT LAKE CITY         UT                                       84104 2-4 Family                             100310                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   199441.33                1247.74                    360                     357                  6.125                      0                      0                    0.25                  6.375 SAINT CHARLES          MO                                       63303 PUD                                    200000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      416000                2946.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 LAS VEGAS              NV                                       89138 PUD                                    416000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   207867.37                1562.63                    360                     359                  7.875                      0                      0                   0.375                   8.25 GLENDALE               AZ                                       85303 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      314100                1570.50                    360                     358                   5.75                      0                      0                    0.25                      6 COACHELLA              CA                                       92236 Single Family                          314100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      200000                1125.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 PLAINS                 MT                                       59859 Single Family                          200000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      209116                1241.63                    360                     360                   6.75                      0                      0                   0.375                  7.125 SARATOGA SPGS          UT                                       84043 PUD                                    209116                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      650000                3453.13                    360                     357                      6                      0                      0                   0.375                  6.375 Panama City            FL                                       32408 Single Family                          650000                20060401            36.93000031 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       83650                 548.95                    360                     360                    7.5                      0                      0                   0.375                  7.875 CRESTVIEW              FL                                       32536 PUD                                     83650                20060701            64.98000336 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G01                                                      226800                1204.88                    360                     359                      6                      0                      0                   0.375                  6.375 GLENDALE               AZ                                       85302 PUD                                    226800                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GIII                     G02                                                      338000                1936.46                    360                     358                  6.625                      0                      0                    0.25                  6.875 TRABUCO CANYON         CA                                       92679 Single Family                          338000                20060501            36.54000092 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      103200                 720.25                    360                     358                      8                      0                      0                   0.375                  8.375 Irvine                 KY                                       40336 Single Family                          103200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      272000                1926.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 BAKERSFIELD            CA                                       93313 Single Family                          272000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      152000                 997.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 MESA                   AZ                                       85202 PUD                                    152000                20060601                     80 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   103102.31                 708.83                    360                     358                  7.875                      0                      0                   0.375                   8.25 Winston Salem          NC                                       27104 Single Family                          103200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      348000                2030.00                    360                     360                  6.625                      0                      0                   0.375                      7 ESCONDIDO              CA                                       92027 Single Family                          348000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       92936                 600.21                    360                     359                  7.375                      0                      0                   0.375                   7.75 HUMBLE                 TX                                       77396 PUD                                     92936                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      144000                1020.00                    360                     358                  8.125                      0                      0                   0.375                    8.5 Boise                  ID                                       83704 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       81502                 526.37                    360                     359                  7.375                      0                      0                   0.375                   7.75 HUMBLE                 TX                                       77396 PUD                                     81502                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      409600                2304.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 Santa Maria            CA                                       93455 Single Family                          409600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      374400                2652.00                    360                     358                  8.125                      0                      0                   0.375                    8.5 LAGUNA NIGUEL          CA                                       92677 Condominium                            374400                20060501            79.98999786 No MI                                1.00E+17                   2.375               20080401                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                    53565.82                 402.68                    360                     359                  7.875                      0                      0                   0.375                   8.25 CARTER LAKE            IA                                       51510 Single Family                           53600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      530400                3480.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 North Myrtle Beach     SC                                       29582 PUD                                    530400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   283931.46                1715.42                    360                     357                  6.875                      0                      0                   0.375                   7.25 GERMANTOWN             MD                                       20874 PUD                                    284000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                       86400                 495.00                    360                     360                    6.5                      0                      0                   0.375                  6.875 AURORA                 IL                                       60504 Condominium                             86400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      133000                 872.81                    360                     359                    7.5                      0                      0                   0.375                  7.875 Albuquerque            NM                                       87123 2-4 Family                             133000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    52112.26                 369.11                    360                     359                   7.25                      0                      0                   0.375                  7.625 WEYAUWEGA              WI                                       54983 Single Family                           52150                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      496000                3151.67                    360                     360                   7.25                      0                      0                   0.375                  7.625 Fairfax                VA                                       22030 Single Family                          496000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      114992                 754.64                    360                     357                    7.5                      0                      0                   0.375                  7.875 Myrtle Beach           SC                                       29579 Condominium                            114992                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                    92518.67                 558.97                    360                     357                  6.875                      0                      0                   0.375                   7.25 STONE MOUNTAIN         GA                                       30083 Single Family                           92600                20060401            56.11999893 No MI                                                            2.25               20110301                  12.25                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                   189021.92                1123.92                    360                     355                    5.5                      0                      0                   0.375                  5.875 Northborough           MA                                        1532 Single Family                          190000                20060201            61.09000015 No MI                                1.00E+17                    2.75               20110101                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      143920                 824.54                    360                     358                    6.5                      0                      0                   0.375                  6.875 Salt Lake Cty          UT                                       84117 Condominium                            143920                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      630000                4265.62                    360                     359                   7.75                      0                      0                   0.375                  8.125 LONG BEACH             CA                                       90803 Single Family                          630000                20060601                     70 No MI                                1.00E+17                    2.75               20110501                 14.125                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      311200                1815.33                    360                     358                  6.625                      0                      0                   0.375                      7 Austin                 TX                                       78737 PUD                                    311200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       91500                 638.59                    360                     360                      8                      0                      0                   0.375                  8.375 Independence           MO                                       64055 Single Family                           91500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      158400                 990.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Newport News           VA                                       23608 Single Family                          158400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      248000                1756.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 PEYTON                 CO                                       80831 PUD                                    248000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      167200                1184.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 BROOKLYN CENTER        MN                                       55429 Single Family                          167200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      117596                 661.48                    360                     359                  6.375                      0                      0                   0.375                   6.75 NORTHPORT              AL                                       35475 PUD                                    117596                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      368800                2458.67                    360                     359                  7.625                      0                      0                   0.375                      8 Annandale              VA                                       22003 Single Family                          368800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   131744.68                 782.23                    360                     353                  6.875                      0                      0                    0.25                  7.125 HIALEAH                FL                                       33015 Condominium                            134350                20051201            79.97000122 No MI                                1.00E+17                    2.25               20101101                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351101 ADN1
GI                       G02                                                       64000                 406.67                    360                     358                   7.25                      0                      0                   0.375                  7.625 Jacksonville           FL                                       32208 Single Family                           64000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      192800                1024.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 ST AUGUSTINE           FL                                       32080 Condominium                            192800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      145520                1000.45                    360                     359                  7.875                      0                      0                   0.375                   8.25 Woodstock              VA                                       22664 Townhouse                              145520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      126400                 658.33                    360                     358                      6                      0                      0                    0.25                   6.25 KETTERING              OH                                       45440 Single Family                          126400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      220000                1397.92                    360                     360                   7.25                      0                      0                   0.375                  7.625 Boca Raton             FL                                       33431 Single Family                          220000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      153520                 799.58                    360                     357                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89117 Condominium                            153520                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      284000                1775.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Palmdale               CA                                       93550 Single Family                          284000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      142400                 934.50                    360                     357                    7.5                      0                      0                   0.375                  7.875 DELTONA                FL                                       32725 Single Family                          142400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      124000                 775.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 DOUGLAS                AZ                                       85607 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   189844.25                1264.08                    360                     359                  6.625                      0                      0                   0.375                      7 Chicago                IL                                       60605 Condominium                            190000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   290399.54                2185.89                    360                     357                  7.875                      0                      0                   0.375                   8.25 WINDERMERE             FL                                       34786 PUD                                    290960                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      625600                3844.83                    360                     358                      7                      0                      0                   0.375                  7.375 Davie                  FL                                       33328 PUD                                    625600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      100000                 687.50                    360                     357                  7.875                      0                      0                   0.375                   8.25 NEWPORT                PA                                       17074 Single Family                          100000                20060401                     80 No MI                                                            2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      534400                3340.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 North Myrtle Beach     SC                                       29582 PUD                                    534400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   129686.29                 875.83                    360                     357                   6.75                      0                      0                   0.375                  7.125 PALMERTON              PA                                       18071 Single Family                          130000                20060401            39.38999939 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      468000                3232.36                    360                     360                      7                      0                      0                   0.375                  7.375 GILBERT                AZ                                       85233 PUD                                    468000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      154065                 962.91                    360                     357                  7.125                      0                      0                   0.375                    7.5 DOUGLASVILLE           GA                                       30135 PUD                                    154065                20060401                     75 No MI                                                            2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                    237466.8                1664.13                    360                     357                  7.125                      0                      0                   0.375                    7.5 HOLLYWOOD              FL                                       33021 2-4 Family                             238000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      125232                 730.52                    360                     360                  6.625                      0                      0                   0.375                      7 FORT WORTH             TX                                       76131 PUD                                    125232                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      220000                1397.92                    360                     357                   7.25                      0                      0                   0.375                  7.625 VICTORVILLE            CA                                       92392 Single Family                          220000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      168000                1085.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89115 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      288750                1654.30                    360                     358                    6.5                      0                      0                   0.375                  6.875 RESTON                 VA                                       20191 Single Family                          288750                20060501            52.79000092 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      108000                 720.00                    360                     358                  7.625                      0                      0                   0.375                      8 Tampa                  FL                                       33605 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                     1162500                7265.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 San Diego              CA                                       92130 PUD                                   1162500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   137363.66                 844.21                    360                     358                      7                      0                      0                   0.375                  7.375 TUCKER                 GA                                       30084 Single Family                          138400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      102900                 675.28                    360                     357                    7.5                      0                      0                   0.375                  7.875 ATLANTA                GA                                       30315 Single Family                          102900                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       86320                 611.43                    360                     359                  8.125                      0                      0                   0.375                    8.5 HAMILTON               OH                                       45013 Single Family                           86320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 837.50                    360                     357                      8                      0                      0                   0.375                  8.375 MONROE                 GA                                       30655 Single Family                          120000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      196000                1163.75                    360                     357                   6.75                      0                      0                   0.375                  7.125 GLENDALE               AZ                                       85303 PUD                                    196000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      352000                2420.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89148 PUD                                    352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   283199.89                1829.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 OFALLON                MO                                       63368 PUD                                    283200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      124000                 800.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 CARTERSVILLE           GA                                       30120 Single Family                          124000                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      161600                1077.33                    360                     357                  7.625                      0                      0                   0.375                      8 TUCKER                 GA                                       30084 Single Family                          161600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       68175                 447.40                    360                     357                    7.5                      0                      0                   0.375                  7.875 LITHONIA               GA                                       30058 Single Family                           68175                20060401                     75 No MI                                                            2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      134000                 767.71                    360                     357                    6.5                      0                      0                   0.375                  6.875 DENVER                 CO                                       80239 Single Family                          134000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    87834.78                 668.86                    360                     357                      8                      0                      0                   0.375                  8.375 BENSON                 AZ                                       85602 Single Family                           88000                20060401                     80 No MI                                                            2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                     1750000                8567.71                    360                     359                    5.5                      0                      0                   0.375                  5.875 ANNAPOLIS              MD                                       21403 Single Family                         1750000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      159805                 998.78                    360                     357                  7.125                      0                      0                   0.375                    7.5 ELLENWOOD              GA                                       30294 PUD                                    159855                20060401                     75 No MI                                                            2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                     1277600                8118.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Laguna Beach           CA                                       92651 Single Family                         1277600                20060501                     80 No MI                                1.00E+17                    2.25               20160401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360401 AFL2
GI                       G02                                                      247500                1701.56                    360                     357                  7.875                      0                      0                   0.375                   8.25 BOYNTON BEACH          FL                                       33436 PUD                                    247500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    74736.33                 530.14                    360                     357                   7.25                      0                      0                   0.375                  7.625 DALLAS                 TX                                       75232 PUD                                     74900                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      135000                 900.00                    360                     360                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89106 Single Family                          135000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      287000                1853.54                    360                     358                  7.375                      0                      0                   0.375                   7.75 APPLE VALLEY           CA                                       92308 2-4 Family                             287000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      112000                 781.67                    360                     357                      8                      0                      0                   0.375                  8.375 LAKELAND               FL                                       33801 Single Family                          112000                20060401                     80 No MI                                                            2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   159749.62                1091.48                    360                     358                  6.875                      0                      0                   0.375                   7.25 OCALA                  FL                                       34473 Single Family                          160000                20060501            69.56999969 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   499807.08                2707.29                    360                     307                   6.25                      0                      0                    0.25                    6.5 FT. MYERS              FL                                       33908 Single Family                          500000                20020201            62.11000061 No MI                                                            2.75               20120101                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20320101 CALA
GI                       G02                                                       91920                 641.52                    360                     358                      8                      0                      0                   0.375                  8.375 EAST POINT             GA                                       30344 Single Family                           91920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                    2.5                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      104000                 725.83                    360                     358                      8                      0                      0                   0.375                  8.375 EAST POINT             GA                                       30344 Single Family                          104000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      975000                5585.94                    360                     358                    6.5                      0                      0                   0.375                  6.875 ALPHARETTA             GA                                       30005 PUD                                    975000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                     57970.1                 419.69                    360                     358                      8                      0                      0                   0.375                  8.375 HARVEST                AL                                       35749 Single Family                           58000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360401 AFL2
GI                       G02                                                      288317                2042.25                    360                     360                  8.125                      0                      0                   0.375                    8.5 Saint Petersburg       FL                                       33704 Single Family                          288317                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      280000                1545.83                    360                     357                   6.25                      0                      0                   0.375                  6.625 VICTORVILLE            CA                                       92392 Single Family                          280000                20060401            61.54000092 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      241600                1384.17                    360                     356                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89128 Single Family                          241600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   341753.78                2162.96                    360                     347                      6                      0                      0                   0.375                  6.375 Kenner                 LA                                       70065 Single Family                          346700                20050601            70.04000092 No MI                                                            2.25               20100501                 11.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350501 AFL2
GI                       G02                                                      285350                1813.16                    360                     356                   7.25                      0                      0                   0.375                  7.625 Tallahassee            FL                                       32311 PUD                                    285350                20060301                     65 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      271920                1812.80                    360                     359                  7.625                      0                      0                   0.375                      8 Tucson                 AZ                                       85742 PUD                                    271920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    64881.78                 432.01                    360                     359                  6.625                      0                      0                   0.375                      7 INDIANAPOLIS           IN                                       46219 Single Family                           64935                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       51000                 355.94                    360                     359                      8                      0                      0                   0.375                  8.375 Kansas City            MO                                       64127 Single Family                           51000                20060601            78.45999908 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      286298                1580.60                    360                     358                   6.25                      0                      0                   0.375                  6.625 Marysville             WA                                       98270 PUD                                    286298                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   190584.38                 992.63                    360                     358                  5.875                      0                      0                   0.375                   6.25 Reno                   NV                                       89506 PUD                                    190600                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      200000                1145.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Corcoran               CA                                       93212 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      649999                3994.79                    360                     359                      7                      0                      0                   0.375                  7.375 MANASSAS               VA                                       20112 Single Family                          649999                20060601            77.94000244 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      280000                1575.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Brentwood              TN                                       37027 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      119052                 719.27                    360                     358                  6.875                      0                      0                   0.375                   7.25 Manor                  TX                                       78653 PUD                                    119052                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      183900                1206.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 CENTENNIAL             CO                                       80122 Single Family                          183900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   324558.17                2135.72                    360                     358                    6.5                      0                      0                   0.375                  6.875 Palm Beach Gardens     FL                                       33418 Condominium                            325106                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      355550                2111.08                    360                     358                   6.75                      0                      0                   0.375                  7.125 Washington             DC                                       20002 Townhouse                              355550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 13.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      244000                1525.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 SAN BERNARDINO         CA                                       92405 Single Family                          244000                20060701            69.70999908 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   154930.57                1110.73                    360                     359                  7.375                      0                      0                   0.375                   7.75 Summerville            SC                                       29485 PUD                                    155040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      255920                1466.21                    360                     359                    6.5                      0                      0                   0.375                  6.875 HERRIMAN               UT                                       84065 Single Family                          255920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    83076.32                 595.59                    360                     359                  7.375                      0                      0                   0.375                   7.75 HOUSTON                TX                                       77067 Single Family                           83135                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      138512                 793.56                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85008 Condominium                            138512                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      138596                 880.67                    360                     360                   7.25                      0                      0                   0.375                  7.625 JACKSONVILLE           FL                                       32256 PUD                                    138596                20060701                     80 No MI                                                            2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      259992                1597.87                    360                     358                      7                      0                      0                   0.375                  7.375 Jonestown              TX                                       78645 Condominium                            259992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       68250                 405.23                    360                     358                   6.75                      0                      0                   0.375                  7.125 Suffolk                VA                                       23439 Single Family                           68250                20060501                     65 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      193600                1351.17                    360                     359                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89129 PUD                                    193600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      125600                 824.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 Dacula                 GA                                       30019 Single Family                          125600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      244000                1652.08                    360                     359                   7.75                      0                      0                   0.375                  8.125 GERMANTOWN             MD                                       20874 Condominium                            244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      374714                2302.93                    360                     359                      7                      0                      0                   0.375                  7.375 CANTON                 MI                                       48188 PUD                                    374714                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      240000                1500.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Mesa                   AZ                                       85203 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    37223.01                 273.31                    360                     359                  7.625                      0                      0                   0.375                      8 SHERMAN                TX                                       75090 Single Family                           37248                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      105600                 737.00                    360                     359                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80011 Single Family                          105600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      148000                 971.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89109 Condominium                            148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   183945.59                 975.87                    360                     358                    4.5                      0                      0                   0.375                  4.875 Dublin                 OH                                       43016 PUD                                    184400                20060501            75.44999695 No MI                                1.00E+17                    2.25               20110401                  9.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      168000                1015.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Denver                 CO                                       80246 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      228000                1448.75                    360                     358                   7.25                      0                      0                   0.375                  7.625 Philadelphia           PA                                       19145 2-4 Family                             228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      252000                1522.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 Sanford                FL                                       32771 PUD                                    252000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      210000                1159.38                    360                     358                   6.25                      0                      0                   0.375                  6.625 Phoenix                AZ                                       85048 PUD                                    210000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    86713.76                 621.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 HOUSTON                TX                                       77067 PUD                                     86775                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       94400                 580.17                    360                     357                      7                      0                      0                   0.375                  7.375 Nampa                  ID                                       83687 PUD                                     94400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      331850                2316.04                    360                     359                      8                      0                      0                   0.375                  8.375 YORK                   PA                                       17402 Single Family                          331850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       92900                 599.98                    360                     359                  7.375                      0                      0                   0.375                   7.75 San Antonio            TX                                       78247 Single Family                           92900                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      344500                1901.93                    360                     359                   6.25                      0                      0                   0.375                  6.625 SACRAMENTO             CA                                       95815 2-4 Family                             344500                20060601            50.65999985 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      189559                 987.29                    360                     358                  5.875                      0                      0                   0.375                   6.25 Laveen                 AZ                                       85339 PUD                                    189559                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      640000                4133.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 HENDERSON              NV                                       89044 Single Family                          640000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   125919.65                 946.60                    360                     359                  7.875                      0                      0                   0.375                   8.25 Garland                TX                                       75043 Single Family                          126000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      248900                1425.99                    360                     359                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89148 PUD                                    248900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      113257                 731.45                    360                     359                    7.5                      0                      0                    0.25                   7.75 RIVERSIDE              NJ                                        8075 Single Family                          113257                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       72000                 487.50                    360                     358                   7.75                      0                      0                   0.375                  8.125 ANNA                   TX                                       75409 Single Family                           72000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      243100                1266.15                    360                     358                  5.875                      0                      0                   0.375                   6.25 Laveen                 AZ                                       85339 PUD                                    243100                20060501                     80 No MI                                                            2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       68050                 517.23                    360                     360                      8                      0                      0                   0.375                  8.375 Penns Grove            NJ                                        8069 Single Family                           68050                20060701            79.95999908 No MI                                1.00E+17                    2.25               20110601                 13.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      209600                1135.33                    360                     360                  6.125                      0                      0                   0.375                    6.5 Littleton              CO                                       80128 Single Family                          209600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      100680                 576.81                    360                     358                    6.5                      0                      0                   0.375                  6.875 Austin                 TX                                       78725 PUD                                    100680                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      292000                1855.42                    360                     360                   7.25                      0                      0                   0.375                  7.625 CHANDLER               AZ                                       85226 PUD                                    292000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      417000                2302.19                    360                     359                   6.25                      0                      0                   0.375                  6.625 VACAVILLE              CA                                       95688 2-4 Family                             417000                20060601            61.31999969 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      235352                1544.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Tolleson               AZ                                       85353 PUD                                    235352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      149600                1044.08                    360                     359                      8                      0                      0                   0.375                  8.375 LAS VEGAS              NV                                       89147 Condominium                            149600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      188208                1039.07                    360                     358                   6.25                      0                      0                   0.375                  6.625 Stuart                 FL                                       34997 Townhouse                              188208                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1275.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 Orlando                FL                                       32819 Condominium                            180000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      310400                1940.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 PARAMOUNT              CA                                       90723 Single Family                          310400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      220000                1122.92                    360                     358                  5.875                      0                      0                    0.25                  6.125 FORT MYERS             FL                                       33913 Single Family                          220000                20060501            89.80000305 GE Capital MI                        1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   167756.03                1189.10                    360                     358                   7.25                      0                      0                   0.375                  7.625 FRAMINGHAM             MA                                        1702 Condominium                            168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      180000                1012.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOVELAND               CO                                       80538 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      380000                2612.50                    360                     357                  7.875                      0                      0                   0.375                   8.25 LA HABRA               CA                                       90631 Single Family                          380000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  14.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                   217133.26                1334.88                    360                     359                  7.125                      0                      0                    0.25                  7.375 HENDERSON              NV                                       89074 PUD                                    217200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      174400                1017.33                    360                     359                   6.75                      0                      0                    0.25                      7 PLEASANVILLE           NJ                                        8232 Single Family                          174400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   416882.72                2345.63                    360                     359                    6.5                      0                      0                    0.25                   6.75 VENTURA                CA                                       93004 Single Family                          417000                20060601            73.80999756 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      136800                 883.50                    360                     355                  7.375                      0                      0                   0.375                   7.75 Saint Paul             MN                                       55117 Single Family                          136800                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                   111749.16                 773.00                    360                     358                      7                      0                      0                   0.375                  7.375 Lilburn                GA                                       30047 Single Family                          111920                20060501                     80 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      163200                 935.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 WESTCHESTER            IL                                       60154 Single Family                          163200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      185750                 928.75                    360                     359                   5.75                      0                      0                    0.25                      6 NORTH LAS VEGAS        NV                                       89032 PUD                                    185750                20060601            71.72000122 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      170000                 796.88                    360                     359                  5.375                      0                      0                    0.25                  5.625 WHEELING               IL                                       60090 Single Family                          170000                20060601            65.37999725 No MI                                1.00E+17                    2.25               20110501                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   142142.48                1081.73                    360                     358                      8                      0                      0                   0.375                  8.375 ROMEOVILLE             IL                                       60446 Single Family                          142320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      221700                1154.69                    360                     359                      6                      0                      0                    0.25                   6.25 GRAND JUNCTION         CO                                       81506 PUD                                    221700                20060601            67.19999695 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      158000                 905.21                    360                     358                  6.625                      0                      0                    0.25                  6.875 SEFFNER                FL                                       33584 Single Family                          158000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      144000                 975.00                    360                     357                   7.75                      0                      0                   0.375                  8.125 CORDOVA                TN                                       38018 Single Family                          144000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      228000                1330.00                    360                     359                   6.75                      0                      0                    0.25                      7 NAVARRE                FL                                       32566 PUD                                    228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      650000                4604.17                    360                     360                  8.125                      0                      0                   0.375                    8.5 GAINESVILLE            VA                                       20155 PUD                                    650000                20060701            74.05000305 No MI                                1.00E+17                    2.25               20110601                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      344000                1970.83                    360                     357                    6.5                      0                      0                   0.375                  6.875 Carson                 CA                                       90810 Single Family                          344000                20060401                     80 No MI                                                            2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   229967.36                1751.21                    360                     357                      8                      0                      0                   0.375                  8.375 Port Saint Lucie       FL                                       34983 Single Family                          230400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                       91600                 505.71                    360                     359                  6.375                      0                      0                    0.25                  6.625 TAMPA                  FL                                       33615 Condominium                             91600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       74400                 496.00                    360                     359                  7.625                      0                      0                   0.375                      8 POTTSTOWN              PA                                       19464 Single Family                           74400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      384000                2200.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 COVINA                 CA                                       91722 Single Family                          384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      140000                 802.08                    360                     358                  6.625                      0                      0                    0.25                  6.875 WARNER ROBINS          GA                                       31088 Single Family                          140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      326500                2006.61                    360                     359                  7.125                      0                      0                    0.25                  7.375 HOLLYWOOD              FL                                       33019 Condominium                            326500                20060601            79.62999725 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      362400                2378.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Oak Lawn               IL                                       60453 Single Family                          362400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      448500                2616.25                    360                     359                   6.75                      0                      0                    0.25                      7 LOS ANGELES            CA                                       90061 2-4 Family                             448500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                   164635.94                 988.06                    360                     359                   5.75                      0                      0                    0.25                      6 SOUTH JORDAN           UT                                       84095 PUD                                    164800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      239998                1125.00                    360                     359                  5.375                      0                      0                    0.25                  5.625 SALT LAKE CITY         UT                                       84117 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      319760                1732.03                    360                     359                   6.25                      0                      0                    0.25                    6.5 TUCSON                 AZ                                       85713 PUD                                    319760                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      363664                1931.97                    360                     359                  6.125                      0                      0                    0.25                  6.375 KILL DEVIL HILLS       NC                                       27948 Condominium                            363664                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      277800                1360.06                    360                     358                  5.625                      0                      0                    0.25                  5.875 HESPERIA               CA                                       92344 Single Family                          277800                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      380000                2335.42                    360                     359                  7.125                      0                      0                    0.25                  7.375 TAMPA                  FL                                       33626 PUD                                    380000                20060601                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      320000                1800.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SALT LAKE CITY         UT                                       84124 PUD                                    320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G01                                                       50100                 276.59                    360                     358                   6.25                      0                      0                   0.375                  6.625 BALTIMORE              MD                                       21216 Townhouse                               50100                20060501            58.93999863 No MI                                1.00E+17                    2.25               20090401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      272000                1728.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 MONTGOMRY VILLAGE      MD                                       20886 PUD                                    272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      145200                 937.75                    360                     358                  7.375                      0                      0                   0.375                   7.75 Portland               OR                                       97222 Single Family                          145200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      173840                1104.61                    360                     357                   7.25                      0                      0                   0.375                  7.625 Acworth                GA                                       30101 PUD                                    173840                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      208125                1062.30                    360                     359                  5.875                      0                      0                    0.25                  6.125 SEATTLE                WA                                       98106 Single Family                          208125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   179731.99                1258.59                    360                     358                  7.125                      0                      0                   0.375                    7.5 Chicago                IL                                       60629 Single Family                          180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      296000                1850.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 WOODBRIDGE             VA                                       22193 Single Family                          296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      287992                1739.95                    360                     358                  6.875                      0                      0                   0.375                   7.25 Millville              DE                                       19967 Condominium                            287992                20060501                     80 No MI                                                            2.25               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   161820.87                 945.33                    360                     359                    5.5                      0                      0                    0.25                   5.75 MISSOURI CITY          TX                                       77459 Single Family                          161990                20060601            78.26000214 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      284800                1720.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89123 PUD                                    284800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      524000                3384.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 ARLINGTON              VA                                       22204 Single Family                          524000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      107920                 685.74                    360                     358                  7.375                      0                      0                    0.25                  7.625 LA VERGNE              TN                                       37086 Single Family                          107920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                       87750                 566.72                    360                     359                   6.78                   0.72                      0                    0.25                   7.75 INDIANAPOLIS           IN                                       46205 Single Family                           87750                20060601                     90 GE Capital MI                        1.00E+17                    3.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      217500                1472.66                    360                     359                   7.75                      0                      0                   0.375                  8.125 New Bedford            MA                                        2745 Single Family                          217500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                   2.28                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       86400                 495.00                    360                     358                  6.625                      0                      0                    0.25                  6.875 BOWLING GREEN          KY                                       42101 Single Family                           86400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   169676.56                1046.72                    360                     358                   5.68                   0.32                      0                    0.25                   6.25 STOCKBRIDGE            GA                                       30281 PUD                                    170000                20060501            89.94999695 YES                                  1.00E+17                    2.75               20110401                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      407805                2718.70                    360                     358                  7.625                      0                      0                   0.375                      8 CAMAS                  WA                                       98607 PUD                                    407805                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                   2.18                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      440000                2750.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 SEATTLE                WA                                       98119 2-4 Family                             440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      181600                 926.92                    360                     358                  5.875                      0                      0                    0.25                  6.125 ALEXANDRIA             VA                                       22304 Condominium                            181600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      799500                4330.63                    360                     357                  6.125                      0                      0                   0.375                    6.5 Park City              UT                                       84060 Single Family                          799500                20060401                     65 No MI                                1.00E+17                    2.25               20130301                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360301 AFL2
GIII                     G02                                                   119918.75                 699.53                    360                     358                   6.75                      0                      0                    0.25                      7 MARGATE                FL                                       33063 Condominium                            119920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      126950                 833.11                    360                     358                    7.5                      0                      0                   0.375                  7.875 Charlotte              NC                                       28273 PUD                                    126950                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      220500                1492.97                    360                     358                  7.105                   0.77                      0                    0.25                  8.125 COLUMBUS               OH                                       43207 Single Family                          220500                20060501                     90 Republic MIC                         1.00E+17                   3.375               20110401                 13.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      240000                1475.00                    360                     359                  7.125                      0                      0                    0.25                  7.375 PORT HUENEME           CA                                       93041 Condominium                            240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.355                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      380000                2295.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 Brentwood              CA                                       94513 Single Family                          380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      166500                 953.91                    360                     358                    6.5                      0                      0                   0.375                  6.875 CHARLESTOWN            MA                                        2129 Condominium                            166500                20060501            74.97000122 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      223687                1141.74                    360                     358                  5.875                      0                      0                    0.25                  6.125 HILLSBORO              OR                                       97123 PUD                                    223687                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      240000                1575.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 WASHINGTON             DC                                       20032 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      168750                1037.11                    360                     359                  7.125                      0                      0                    0.25                  7.375 BOSTON                 MA                                        2130 Condominium                            168750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      283187                1563.43                    360                     358                   6.25                      0                      0                   0.375                  6.625 LANCASTER              CA                                       93535 Single Family                          283187                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      275500                1549.69                    360                     359                    6.5                      0                      0                    0.25                   6.75 DORCHESTER             MA                                        2124 Condominium                            275500                20060601            91.83000183 Radian Guaranty                      1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                   284695.91                1571.76                    360                     359                   6.25                      0                      0                   0.375                  6.625 Madera                 CA                                       93637 Single Family                          284724                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   1460675.6               11116.06                    360                     358                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33180 Condominium                           1462500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   282986.05                1791.91                    360                     358                  6.125                      0                      0                   0.375                    6.5 SAN JACINTO            CA                                       92583 Single Family                          283500                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360401 AFL2
GIII                     G02                                                   142152.78                 920.31                    360                     359                    7.5                      0                      0                    0.25                   7.75 BRADENTON              FL                                       34205 Single Family                          142500                20060601            77.87000275 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      104000                 682.50                    360                     358                  7.625                      0                      0                    0.25                  7.875 CHARLESTON             WV                                       25304 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      200680                1128.83                    360                     357                  6.375                      0                      0                   0.375                   6.75 Manhattan              IL                                       60442 PUD                                    200680                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      260000                1354.17                    360                     359                      6                      0                      0                    0.25                   6.25 HAYWARD                CA                                       94544 Condominium                            260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      294000                1500.63                    360                     359                  5.875                      0                      0                    0.25                  6.125 HAYWARD                CA                                       94544 Condominium                            294000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   124897.54                 831.63                    360                     359                   6.75                      0                      0                    0.25                      7 HOMESTEAD              FL                                       33035 PUD                                    125000                20060601            35.70999908 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   250598.48                1200.78                    360                     358                  5.375                      0                      0                   0.375                   5.75 Lincoln                CA                                       95648 PUD                                    250600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  10.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   171688.17                1087.16                    360                     358                   6.25                      0                      0                    0.25                    6.5 SEATTLE                WA                                       98122 Condominium                            172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   203148.83                1248.83                    360                     359                  7.125                      0                      0                    0.25                  7.375 PEMBROKE PINES         FL                                       33025 Condominium                            203200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      167700                 960.78                    360                     358                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32824 Condominium                            167700                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      134000                 725.83                    360                     358                  6.125                      0                      0                   0.375                    6.5 Berlin                 MD                                       21811 PUD                                    134000                20060501            36.97000122 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      129417                 795.38                    360                     359                      7                      0                      0                   0.375                  7.375 Camp Verde             AZ                                       86322 PUD                                    129417                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      360000                2287.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 HERNDON                VA                                       20171 Townhouse                              360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      401600                2049.83                    360                     359                  5.875                      0                      0                    0.25                  6.125 CLOVERDALE             CA                                       95425 PUD                                    401600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                     87830.4                 539.79                    360                     355                      7                      0                      0                   0.375                  7.375 Dallas                 TX                                       75227 Single Family                           87900                20060201            79.91000366 No MI                                1.00E+17                    2.25               20110101                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G03                                                       81250                 490.89                    360                     358                  6.875                      0                      0                   0.375                   7.25 Spring                 TX                                       77373 PUD                                     81250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      626600                4373.15                    360                     359                      8                      0                      0                   0.375                  8.375 PERRY HALL             MD                                       21128 PUD                                    626600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    48689.17                 370.54                    360                     358                      8                      0                      0                   0.375                  8.375 Fort Wayne             IN                                       46806 Single Family                           48750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      415996                2123.31                    360                     359                  5.875                      0                      0                    0.25                  6.125 FOLSOM                 CA                                       95630 Single Family                          415996                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                    55905.63                 367.88                    360                     358                  6.625                      0                      0                    0.25                  6.875 PERU                   IN                                       46970 Single Family                           56000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      344000                2006.67                    360                     359                  6.625                      0                      0                   0.375                      7 CHANTILLY              VA                                       20151 PUD                                    344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      176000                 990.00                    360                     352                  6.375                      0                      0                   0.375                   6.75 Homestead              FL                                       33035 PUD                                    176000                20051101                     80 No MI                                1.00E+17                    2.25               20101001                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351001 AFL2
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      253500                1769.22                    360                     358                      8                      0                      0                   0.375                  8.375 BOONSBORO              MD                                       21713 PUD                                    253500                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   141924.46                 753.97                    360                     358                      6                      0                      0                   0.375                  6.375 STOUTSVILLE            OH                                       43154 Single Family                          142000                20060501            78.88999939 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   149747.25                 985.39                    360                     358                    6.5                      0                      0                   0.375                  6.875 CHULA VISTA            CA                                       91910 Single Family                          150000                20060501            34.88000107 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      132400                 675.79                    360                     358                  5.875                      0                      0                    0.25                  6.125 WAYNESBORO             VA                                       22980 Single Family                          132400                20060501            78.80999756 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      136220                 794.62                    360                     360                  6.625                      0                      0                   0.375                      7 MOUNT JULIET           TN                                       37122 Single Family                          136220                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      364000                2161.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Antioch                CA                                       94509 Single Family                          364000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      244000                1525.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Palm Beach Gardens     FL                                       33418 Condominium                            244000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   168225.06                1177.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 New Orleans            LA                                       70117 2-4 Family                             168350                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1321.67                    360                     355                   7.25                      0                      0                   0.375                  7.625 Mesa                   AZ                                       85212 PUD                                    208000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      228000                1425.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 BONITA SPRINGS         FL                                       34135 2-4 Family                             228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                    250334.1                1251.67                    360                     358                   5.75                      0                      0                    0.25                      6 HICKORY HILLS          IL                                       60457 Single Family                          250400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                       68651                 401.47                    360                     358                    5.5                      0                      0                    0.25                   5.75 SAINT PETERSBURG       FL                                       33701 Single Family                           68795                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      172000                1057.08                    360                     360                      7                      0                      0                   0.375                  7.375 Palmdale               CA                                       93550 PUD                                    172000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      111000                 682.19                    360                     358                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89115 Condominium                            111000                20060501                   74.5 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      230504                1320.60                    360                     359                  6.625                      0                      0                    0.25                  6.875 PHOENIX                AZ                                       85042 PUD                                    230504                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      186400                1203.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 NAPLES                 FL                                       34105 Condominium                            186400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      111000                 682.19                    360                     358                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89115 Condominium                            111000                20060501                   74.5 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      111000                 682.19                    360                     358                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89115 Condominium                            111000                20060501                   74.5 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                   132797.16                 719.32                    360                     357                  6.125                      0                      0                   0.375                    6.5 MC KINNEY              TX                                       75070 PUD                                    132798                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      111000                 682.19                    360                     358                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89115 Condominium                            111000                20060501                   74.5 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   105145.31                 668.31                    360                     357                  7.375                      0                      0                    0.25                  7.625 BLUFFTON               SC                                       29910 Condominium                            105177                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      175410                 877.05                    360                     358                   5.36                   0.39                      0                    0.25                      6 BEAVERTON              OR                                       97006 PUD                                    175410                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      228000                1520.00                    360                     359                  7.625                      0                      0                   0.375                      8 COLUMBIA HEIGHTS       MN                                       55421 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                   2.11                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   115782.19                 881.68                    360                     357                      8                      0                      0                   0.375                  8.375 DECATUR                GA                                       30032 Condominium                            116000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      145600                 834.17                    360                     360                    6.5                      0                      0                   0.375                  6.875 EULESS                 TX                                       76040 Single Family                          145600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      122430                 790.69                    360                     359                  7.375                      0                      0                   0.375                   7.75 Saint Louis            MO                                       63116 Single Family                          122430                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      150500                 924.95                    360                     359                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89128 Single Family                          150500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      316000                1942.08                    360                     359                      7                      0                      0                   0.375                  7.375 Saddle Brook           NJ                                        7663 Single Family                          316000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       68800                 465.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 CAYCE                  SC                                       29033 Single Family                           68800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   121422.33                 746.24                    360                     358                      7                      0                      0                   0.375                  7.375 Yorkville              IL                                       60560 Townhouse                              121424                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      326650                2007.54                    360                     358                      7                      0                      0                   0.375                  7.375 LOVELAND               CO                                       80538 PUD                                    326650                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      347992                2138.70                    360                     356                      7                      0                      0                   0.375                  7.375 Miami                  FL                                       33194 Single Family                          347992                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                   108606.06                 760.52                    360                     358                  7.125                      0                      0                   0.375                    7.5 PLANO                  TX                                       75023 PUD                                    108768                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      199952                1228.88                    360                     360                      7                      0                      0                   0.375                  7.375 Albuquerque            NM                                       87114 Single Family                          199952                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                       68110                 439.88                    360                     360                  7.375                      0                      0                   0.375                   7.75 Clearfield             UT                                       84015 Single Family                           68110                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      262320                1147.65                    360                     358                      5                      0                      0                    0.25                   5.25 FOOTHILL RANCH         CA                                       92630 Condominium                            262320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      195600                1141.00                    360                     359                   6.75                      0                      0                    0.25                      7 FORT LAUDERDALE        FL                                       33306 Condominium                            195600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      260000                1191.67                    360                     358                   5.25                      0                      0                    0.25                    5.5 FOOTHILL RANCH         CA                                       92610 Condominium                            260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   10.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                   201446.59                1392.41                    360                     359                      7                      0                      0                   0.375                  7.375 MANCHESTER             MI                                       48158 Single Family                          201600                20060601            80.83999634 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 13.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      215600                1257.67                    360                     359                   6.75                      0                      0                    0.25                      7 FORT LAUDERDALE        FL                                       33306 Condominium                            215600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                   199702.21                1398.43                    360                     358                  7.125                      0                      0                   0.375                    7.5 OREGON CITY            OR                                       97045 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      335120                1675.60                    360                     359                   5.75                      0                      0                    0.25                      6 FOOTHILL RANCH         CA                                       92610 Condominium                            335120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      200000                1125.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Fremont                CA                                       94555 Single Family                          200000                20060401            35.70999908 No MI                                1.00E+17                    2.25               20110301                  11.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       95900                 639.33                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89119 Condominium                             95900                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      284040                1864.01                    360                     358                  7.005                   0.62                      0                    0.25                  7.875 HEBER                  CA                                       92249 Single Family                          284040                20060501                     95 GE Capital MI                        1.00E+17                    3.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      183700                1186.40                    360                     358                   6.88                   0.62                      0                    0.25                   7.75 STOCKTON               CA                                       95207 Condominium                            183700                20060501            94.98000336 GE Capital MI                        1.00E+17                   3.125               20110401                  12.75                   2.38                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      187350                1229.48                    360                     358                    7.5                      0                      0                   0.375                  7.875 Port Saint Lucie       FL                                       34952 Single Family                          187350                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                       84000                 568.75                    360                     359                   7.75                      0                      0                   0.375                  8.125 PHOENIX                AZ                                       85040 Single Family                           84000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      142320                 652.30                    360                     357                  5.125                      0                      0                   0.375                    5.5 Lithopolis             OH                                       43136 Single Family                          142520                20060401                     80 No MI                                1.00E+17                    2.25               20130301                   10.5                  1.875                       2 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20360301 AFL2
GI                       G02                                                       64800                 452.25                    360                     359                      8                      0                      0                   0.375                  8.375 Arlington              TX                                       76013 Single Family                           64800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      640000                4000.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 COLUMBIA               MD                                       21045 Single Family                          640000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      975000                5890.62                    360                     355                  6.875                      0                      0                   0.375                   7.25 Stratton Mountain      VT                                        5155 Single Family                          975000                20060201                     65 No MI                                1.00E+17                    2.25               20110101                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G02                                                      107200                 580.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 WOODRIDGE              IL                                       60517 Condominium                            107200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      208000                1256.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 TUCSON                 AZ                                       85711 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      292500                2102.34                    360                     359                   8.25                      0                      0                   0.375                  8.625 Bonita Springs         FL                                       34135 Condominium                            292500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      271920                1897.77                    360                     358                      8                      0                      0                   0.375                  8.375 Davenport              FL                                       33897 PUD                                    271920                20060501                     80 No MI                                                           2.375               20080401                 14.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      24 N                                    20360401 AFL2
GIII                     G02                                                      392882                2291.81                    360                     359                   6.36                   0.39                      0                    0.25                      7 MAGNOLIA               DE                                       19962 PUD                                    392882                20060601                     90 Republic MIC                         1.00E+17                    2.75               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   169581.11                 918.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 SCOTTSDALE             AZ                                       85257 Condominium                            169600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                   2.11                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      143920                 959.47                    360                     358                  7.625                      0                      0                   0.375                      8 Tamarac                FL                                       33319 Condominium                            143920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      133592                 793.20                    360                     359                   6.75                      0                      0                   0.375                  7.125 Covington              GA                                       30016 PUD                                    133592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   499177.91                3326.52                    360                     358                  6.625                      0                      0                   0.375                      7 SUDBURY                MA                                        1776 Single Family                          500000                20060501            64.18000031 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      148000                 971.25                    360                     354                    7.5                      0                      0                   0.375                  7.875 Durham                 NC                                       27703 2-4 Family                             148000                20060101                     80 No MI                                1.00E+17                   2.375               20071201                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      24 N                                    20351201 AFL2
GI                       G02                                                      417000                2823.44                    360                     359                   7.75                      0                      0                   0.375                  8.125 OWINGS MILLS           MD                                       21117 PUD                                    417000                20060601            78.58999634 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       65600                 457.83                    360                     359                      8                      0                      0                   0.375                  8.375 Arlington              TX                                       76013 Townhouse                               65600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      198900                1118.81                    360                     358                   6.11                   0.39                      0                    0.25                   6.75 ATTLEBORO              MA                                        2703 Condominium                            198900                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    74896.44                 543.80                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Wayne             IN                                       46806 Single Family                           75000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                   2.11                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      104000                 718.30                    360                     360                      7                      0                      0                   0.375                  7.375 Reedley                CA                                       93654 Single Family                          104000                20060701            63.02999878 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      165100                1014.68                    360                     358                      7                      0                      0                   0.375                  7.375 COMMERCE CITY          CO                                       80022 Condominium                            165100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      129500                 728.44                    360                     358                    6.5                      0                      0                    0.25                   6.75 OXON HILL              MD                                       20745 Condominium                            129500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   230538.93                1384.96                    360                     358                   5.75                      0                      0                    0.25                      6 ATLANTA                GA                                       30316 Single Family                          231000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      161200                 990.71                    360                     357                      7                      0                      0                   0.375                  7.375 Saint Louis            MO                                       63109 2-4 Family                             161200                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      116450                 642.90                    360                     349                  5.615                   0.76                      0                    0.25                  6.625 CINCINNATI             OH                                       45230 Single Family                          117450                20050801                     90 PMI                                  1.00E+17                    3.25               20100701                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350701 ADN1
GI                       G01                                                      247497                1521.09                    360                     358                  6.635                   0.49                      0                    0.25                  7.375 ANDERSONVILLE          TN                                       37705 Single Family                          247500                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 12.375                   2.24                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                   251121.81                1517.19                    360                     354                  6.875                      0                      0                   0.375                   7.25 Chicago                IL                                       60641 2-4 Family                             251250                20060101                     75 No MI                                1.00E+17                    2.25               20101201                  12.25                  2.135                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G01                                                      640000                4266.67                    360                     359                  7.625                      0                      0                   0.375                      8 Tampa                  FL                                       33629 Single Family                          640000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      292000                1764.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 MANASSAS               VA                                       20109 Townhouse                              292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      183992                1245.78                    360                     359                   7.75                      0                      0                   0.375                  8.125 ALBUQUERQUE            NM                                       87120 Single Family                          183992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      143250                 775.94                    360                     359                  6.125                      0                      0                   0.375                    6.5 RIVERTON               UT                                       84065 Single Family                          143250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      295750                1786.82                    360                     359                  6.875                      0                      0                   0.375                   7.25 CHANDLER               AZ                                       85249 PUD                                    295750                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    64419.54                 490.25                    360                     358                      8                      0                      0                   0.375                  8.375 GLENN HEIGHTS          TX                                       75154 PUD                                     64500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      280000                1750.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 DENVER                 CO                                       80218 Single Family                          280000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      104704                 610.77                    360                     358                  6.625                      0                      0                   0.375                      7 San Antonio            TX                                       78261 PUD                                    104704                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      238724                1568.25                    360                     360                    6.5                      0                      0                   0.375                  6.875 RIO VISTA              CA                                       94571 Single Family                          238724                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      230350                1319.71                    360                     358                    6.5                      0                      0                   0.375                  6.875 GLEN ALLEN             VA                                       23059 Townhouse                              230350                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   188611.63                1241.14                    360                     358                  6.625                      0                      0                    0.25                  6.875 ROTONDA WEST           FL                                       33947 PUD                                    188930                20060501            79.48000336 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                   266985.64                1451.03                    360                     350                   4.75                      0                      0                    0.25                      5 PINEVILLE              LA                                       71360 Single Family                          270300                20050901            89.98000336 United Guaranty                      1.00E+17                    2.75               20100801                     10                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350801 ADN1
GI                       G02                                                      232500                1671.09                    360                     359                   8.25                      0                      0                   0.375                  8.625 Bonita Springs         FL                                       34135 Condominium                            232500                20060601            71.54000092 No MI                                1.00E+17                    2.25               20110501                 13.625                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       77600                 541.58                    360                     358                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33604 Single Family                           77600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      121600                 646.00                    360                     353                  6.125                      0                      0                    0.25                  6.375 YUMA                   AZ                                       85364 Single Family                          121600                20051201                     80 No MI                                1.00E+17                    2.25               20101101                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351101 ADN1
GIII                     G01                                                      234000                1194.38                    360                     359                  5.875                      0                      0                    0.25                  6.125 MT PLEASANT            SC                                       29466 PUD                                    234000                20060601            53.91999817 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   247705.47                1161.12                    360                     352                  5.375                      0                      0                    0.25                  5.625 LAKE IN THE HILLS      IL                                       60156 Single Family                          248100                20051101            79.01000214 No MI                                1.00E+17                     2.5               20101001                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351001 ADN1
GI                       G03                                                   341002.62                2131.27                    360                     358                  7.125                      0                      0                   0.375                    7.5 ALEXANDRIA             VA                                       22306 Townhouse                              341600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      325200                2134.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 SARASOTA               FL                                       34232 Single Family                          325200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      169176                1004.48                    360                     358                   6.75                      0                      0                   0.375                  7.125 Stuart                 FL                                       34997 Condominium                            169176                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   226443.75                1391.69                    360                     358                      7                      0                      0                   0.375                  7.375 CHANTILLY              VA                                       20151 Condominium                            226450                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      344000                1970.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 Naples                 FL                                       34114 Condominium                            344000                20060601            64.91000366 No MI                                                            2.25               20110501                 11.875                  1.875                    2.85 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      201600                1134.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 BUCKEYE                AZ                                       85326 PUD                                    201600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20090501                  12.75                  1.875                       1 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G02                                                      262150                1501.90                    360                     358                    6.5                      0                      0                   0.375                  6.875 CHANTILLY              VA                                       20151 Condominium                            262150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       85592                 561.70                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lake Mary              FL                                       32746 Condominium                             85592                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      303950                1741.38                    360                     359                    6.5                      0                      0                   0.375                  6.875 BELLEVILLE             MI                                       48111 Single Family                          303950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   265594.77                1604.64                    360                     358                  6.875                      0                      0                   0.375                   7.25 MANASSAS               VA                                       20109 PUD                                    265600                20060501            76.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      611200                3565.33                    360                     360                   6.75                      0                      0                    0.25                      7 SANTA CRUZ             CA                                       95060 PUD                                    611200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      600000                3062.50                    360                     360                  5.875                      0                      0                    0.25                  6.125 GILROY                 CA                                       95020 Single Family                          600000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      584000                3285.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 OXNARD                 CA                                       93035 Single Family                          584000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      480000                2850.00                    360                     360                  6.875                      0                      0                    0.25                  7.125 MIAMI                  FL                                       33176 Single Family                          480000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      564000                3113.75                    360                     360                  6.375                      0                      0                    0.25                  6.625 FREEDOM                CA                                       95019 Single Family                          564000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      518000                2805.83                    360                     359                   6.25                      0                      0                    0.25                    6.5 TAMPA                  FL                                       33611 Single Family                          518000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      675000                3726.56                    360                     359                  6.375                      0                      0                    0.25                  6.625 HUNTINGTON BEACH       CA                                       92648 Single Family                          675000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      400000                2666.67                    360                     359                  7.625                      0                      0                   0.375                      8 ASHBURN                VA                                       20147 PUD                                    400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      490500                3014.53                    360                     360                  7.125                      0                      0                    0.25                  7.375 TORRANCE               CA                                       90502 Condominium                            490500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      528000                3025.00                    360                     360                  6.625                      0                      0                    0.25                  6.875 SAN JOSE               CA                                       95148 Single Family                          528000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G02                                                      165648                1173.34                    360                     359                  8.125                      0                      0                   0.375                    8.5 PARKER                 CO                                       80134 Condominium                            165648                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      229082                1264.72                    360                     355                   6.25                      0                      0                   0.375                  6.625 Jacksonville           FL                                       32219 PUD                                    229082                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                   773071.95                5352.04                    360                     357                      7                      0                      0                   0.375                  7.375 glendale               CA                                       91201 Single Family                          774900                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      558400                3373.67                    360                     359                      7                      0                      0                    0.25                   7.25 HUNTINGTON BEACH       CA                                       92648 Condominium                            558400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      134392                 797.95                    360                     359                   6.75                      0                      0                   0.375                  7.125 Covington              GA                                       30016 PUD                                    134392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      650000                3791.67                    360                     360                   6.75                      0                      0                    0.25                      7 GRASONVILLE            MD                                       21638 Single Family                          650000                20060701            78.79000092 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      920000                6043.75                    360                     360                  6.625                      0                      0                    0.25                  6.875 MARCO ISLAND           FL                                       34145 Single Family                          920000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      650000                3588.54                    360                     360                  6.375                      0                      0                    0.25                  6.625 LONGMONT               CO                                       80503 Single Family                          650000                20060701            69.88999939 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      524000                2892.92                    360                     359                  6.375                      0                      0                    0.25                  6.625 STOCKTON               CA                                       95219 PUD                                    524000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      577320                3487.98                    360                     360                      7                      0                      0                    0.25                   7.25 MOUNTAIN HOUSE         CA                                       95391 Single Family                          577320                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      560000                3616.67                    360                     360                    7.5                      0                      0                    0.25                   7.75 SAN DIEGO              CA                                       92109 Condominium                            560000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                     1000000                6145.83                    360                     360                  7.125                      0                      0                    0.25                  7.375 MYRTLE BEACH           SC                                       29579 PUD                                   1000000                20060701            64.68000031 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      540000                3206.25                    360                     359                  6.875                      0                      0                    0.25                  7.125 MILL CREEK             WA                                       98012 PUD                                    540000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      540000                2812.50                    360                     358                  5.875                      0                      0                   0.375                   6.25 La Quinta              CA                                       92253 Condominium                            540000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      492196                2717.33                    360                     358                   6.25                      0                      0                   0.375                  6.625 PEORIA                 AZ                                       85383 Single Family                          492196                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   154934.46                1049.04                    360                     358                   7.75                      0                      0                   0.375                  8.125 NORTH LAS VEGAS        NV                                       89084 Condominium                            156356                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      158400                1039.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 BLUE SPRINGS           MO                                       64015 Single Family                          158400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      186400                 990.25                    360                     358                      6                      0                      0                   0.375                  6.375 HOLLY                  MI                                       48442 Condominium                            186400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    77146.88                 559.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Greenville             TX                                       75402 PUD                                     77200                20060601            69.95999908 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      101200                 632.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Cypress                TX                                       77433 Single Family                          101200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    50155.62                 364.17                    360                     358                    7.5                      0                      0                   0.375                  7.875 FORT WORTH             TX                                       76120 Single Family                           50225                20060501            76.68000031 No MI                                1.00E+17                    2.25               20130401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20360401 AFL2
GIII                     G03                                                      650000                3723.96                    360                     360                  6.625                      0                      0                    0.25                  6.875 SIMI VALLEY            CA                                       93065 Single Family                          650000                20060701            74.70999908 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      454400                2934.67                    360                     360                    7.5                      0                      0                    0.25                   7.75 WOODBRIDGE             VA                                       22193 Single Family                          454400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      480000                2650.00                    360                     360                  6.375                      0                      0                    0.25                  6.625 SARASOTA               FL                                       34243 Single Family                          480000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      310400                2166.33                    360                     358                      8                      0                      0                   0.375                  8.375 EUGENE                 OR                                       97401 Single Family                          310400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      460000                2922.92                    360                     360                  7.375                      0                      0                    0.25                  7.625 WEST BLOOMFIELD        MI                                       48323 Single Family                          460000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G03                                                   497028.05                2899.33                    360                     358                  6.625                      0                      0                   0.375                      7 PALM BEACH GARDENS     FL                                       33477 Single Family                          497250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      650000                3723.96                    360                     360                  6.625                      0                      0                    0.25                  6.875 DELRAY BEACH           FL                                       33446 PUD                                    650000                20060701            76.47000122 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      975000                6296.88                    360                     359                    7.5                      0                      0                    0.25                   7.75 SUNSET BEACH           CA                                       90742 2-4 Family                             975000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      170720                 995.87                    360                     357                  6.625                      0                      0                   0.375                      7 GREELEY                CO                                       80634 PUD                                    170720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      720000                4650.00                    360                     359                    7.5                      0                      0                    0.25                   7.75 SUNSET BEACH           CA                                       90742 Single Family                          720000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      580650                3689.55                    360                     360                   7.25                      0                      0                   0.375                  7.625 LONG BEACH             CA                                       90803 Condominium                            580650                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      581250                3330.08                    360                     359                  6.625                      0                      0                    0.25                  6.875 FONTANA                CA                                       92337 Single Family                          581250                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      464000                2803.33                    360                     353                      7                      0                      0                    0.25                   7.25 WELLINGTON             FL                                       33414 PUD                                    464000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 ADN1
GI                       G03                                                      221600                1361.92                    360                     360                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22192 Condominium                            221600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      270000                1490.63                    360                     359                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       90011 Single Family                          270000                20060601            62.79000092 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      264000                1540.00                    360                     359                   6.75                      0                      0                    0.25                      7 VALLEJO                CA                                       94590 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      112500                 761.72                    360                     358                   7.75                      0                      0                   0.375                  8.125 BALTIMORE              MD                                       21215 Townhouse                              112500                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      218500                1206.30                    360                     359                  6.375                      0                      0                    0.25                  6.625 PALM COAST             FL                                       32164 Single Family                          218500                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   464214.53                3132.79                    360                     358                  6.875                      0                      0                    0.25                  7.125 ARLINGTON              WA                                       98223 Single Family                          465000                20060501            84.55000305 United Guaranty                      1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      575100                3654.28                    360                     357                   7.25                      0                      0                   0.375                  7.625 WOODBRIDGE             VA                                       22191 PUD                                    575100                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      572000                3277.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Wailuku                HI                                       96793 2-4 Family                             572000                20060501            60.20999908 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      205520                1198.87                    360                     358                  6.625                      0                      0                   0.375                      7 Mount Pleasant         SC                                       29466 PUD                                    205520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   199858.85                1432.82                    360                     359                    7.5                      0                      0                    0.25                   7.75 CALUMET CITY           IL                                       60409 2-4 Family                             200000                20060601            68.97000122 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      241353                1634.16                    360                     357                   7.75                      0                      0                   0.375                  8.125 New Port Richey        FL                                       34655 PUD                                    241353                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      118400                 641.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 EUCLID                 OH                                       44117 Single Family                          118400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      277556                1850.37                    360                     357                  7.625                      0                      0                   0.375                      8 New Port Richey        FL                                       34655 PUD                                    277556                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      266400                1443.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 VIRGINIA BEACH         VA                                       23451 Condominium                            266400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      109320                 728.80                    360                     358                  7.625                      0                      0                   0.375                      8 Boise                  ID                                       83706 Single Family                          109320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      120800                 755.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 EAGLE MOUNTAIN         UT                                       84043 PUD                                    120800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      279174                1454.03                    360                     359                      6                      0                      0                    0.25                   6.25 LANSING                KS                                       66043 PUD                                    279174                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      245000                1556.77                    360                     358                   7.25                      0                      0                   0.375                  7.625 Palmdale               CA                                       93552 Single Family                          245000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      192000                1400.00                    360                     359                  8.375                      0                      0                   0.375                   8.75 Coral Springs          FL                                       33065 Condominium                            192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  14.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      387280                2259.13                    360                     359                   6.75                      0                      0                    0.25                      7 HACKENSACK             NJ                                        7601 Single Family                          387280                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      133500                 820.47                    360                     359                      7                      0                      0                   0.375                  7.375 NAMPA                  ID                                       83651 PUD                                    133500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   215482.63                1640.90                    360                     357                      8                      0                      0                   0.375                  8.375 QUINLAN                TX                                       75474 Single Family                          215888                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      252000                1233.75                    360                     359                  5.625                      0                      0                    0.25                  5.875 FEDERAL WAY            WA                                       98023 Single Family                          252000                20060601            79.62000275 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      352000                2016.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 SANTA ANA              CA                                       92707 Condominium                            352000                20060601            79.09999847 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      211685                1389.19                    360                     358                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85024 PUD                                    211685                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G01                                                   259728.54                1517.29                    360                     359                    5.5                      0                      0                    0.25                   5.75 LOS ANGELES            CA                                       90008 Single Family                          260000                20060601            33.99000168 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      250400                1538.92                    360                     360                      7                      0                      0                   0.375                  7.375 North Hills Area       CA                                       91343 Condominium                            250400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      256420                1629.34                    360                     358                   7.25                      0                      0                   0.375                  7.625 Surprise               AZ                                       85379 PUD                                    256420                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      182500                 874.48                    360                     359                    5.5                      0                      0                    0.25                   5.75 LAWRENCEVILLE          GA                                       30045 PUD                                    182500                20060601            88.58999634 Republic MIC                         1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      133000                 609.58                    360                     359                   5.25                      0                      0                    0.25                    5.5 ALPHARETTA             GA                                       30004 Single Family                          133000                20060601            47.84000015 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      182482                1045.47                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89129 PUD                                    182482                20060501                     75 No MI                                1.00E+17                    2.25               20130401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GIII                     G02                                                      220000                1283.33                    360                     359                   6.75                      0                      0                    0.25                      7 ORLANDO                FL                                       32818 PUD                                    220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      232000                1135.83                    360                     359                  5.625                      0                      0                    0.25                  5.875 SAN DIEGO              CA                                       92129 Condominium                            232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      336000                2065.00                    360                     358                      7                      0                      0                   0.375                  7.375 Reseda                 CA                                       91335 Condominium                            336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   129901.08                 897.88                    360                     359                      7                      0                      0                   0.375                  7.375 Brunswick              ME                                        4011 Single Family                          130000                20060601            74.29000092 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                       97000                 636.56                    360                     359                    7.5                      0                      0                   0.375                  7.875 Aubrey                 TX                                       76227 PUD                                     97000                20060601            69.94000244 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                   187856.95                1298.47                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85016 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360501 WALN
GI                       G02                                                      139050                 927.00                    360                     360                  7.625                      0                      0                   0.375                      8 SURPRISE               AZ                                       85374 PUD                                    139050                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      648000                4050.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Alexandria             VA                                       22306 Single Family                          648000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      237540                1534.11                    360                     358                  7.375                      0                      0                   0.375                   7.75 BOONSBORO              MD                                       21713 Townhouse                              237540                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                       79200                 495.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 OMAHA                  NE                                       68108 2-4 Family                              79200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      416998                2779.99                    360                     360                  7.625                      0                      0                   0.375                      8 PHOENIX                AZ                                       85085 PUD                                    416998                20060701            77.22000122 No MI                                1.00E+17                    2.25               20110601                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      365600                1751.83                    360                     359                    5.5                      0                      0                    0.25                   5.75 GLENDALE               CA                                       91206 Condominium                            365600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      252000                1732.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 HEMET                  CA                                       92544 Single Family                          252000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      272000                1586.67                    360                     359                   6.75                      0                      0                    0.25                      7 INDIO                  CA                                       92201 Single Family                          272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                     1000000                6458.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Mission Viejo          CA                                       92692 PUD                                   1000000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      269500                1740.52                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89129 Single Family                          269500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      240000                1200.00                    360                     359                   5.75                      0                      0                    0.25                      6 LINCOLN                CA                                       95648 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      410000                2135.42                    360                     359                      6                      0                      0                    0.25                   6.25 SAN BRUNO              CA                                       94066 Single Family                          410000                20060601            48.81000137 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      386000                1970.21                    360                     359                  5.875                      0                      0                    0.25                  6.125 ELK GROVE              CA                                       95757 Single Family                          386000                20060601            59.65999985 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      123200                 757.17                    360                     355                      7                      0                      0                   0.375                  7.375 Marietta               GA                                       30066 Single Family                          123200                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G02                                                      408000                2210.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 FOLSOM                 CA                                       95630 Single Family                          408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      376400                1999.63                    360                     359                  6.125                      0                      0                    0.25                  6.375 VISTA                  CA                                       92084 Single Family                          376400                20060601            73.08999634 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      379700                1858.95                    360                     359                  5.625                      0                      0                    0.25                  5.875 OCEANSIDE              CA                                       92057 PUD                                    379700                20060601            60.27000046 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      396000                2103.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 LOS ANGELES            CA                                       91331 Single Family                          396000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      138792                 910.82                    360                     359                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 PUD                                    138792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      123750                 696.09                    360                     359                    6.5                      0                      0                    0.25                   6.75 PAROWAN                UT                                       84761 Single Family                          123750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      220000                1375.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 BOONE                  IA                                       50036 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      184000                1207.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 LEESBURG               FL                                       34788 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      205000                1195.83                    360                     359                   6.75                      0                      0                    0.25                      7 RICHMOND TOWNSHIP      MI                                       48062 Single Family                          205000                20060601            68.33000183 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      200750                1359.24                    360                     357                   7.75                      0                      0                   0.375                  8.125 GLEN ALLEN             VA                                       23059 Townhouse                              200750                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                       86800                 497.29                    360                     359                  6.625                      0                      0                    0.25                  6.875 WYOMING                MI                                       49509 Single Family                           86800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      131920                 728.31                    360                     357                   6.25                      0                      0                   0.375                  6.625 Doral                  FL                                       33166 Condominium                            131920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      208000                1365.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 AVONDALE               AZ                                       85323 PUD                                    208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      120000                 775.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30316 Single Family                          120000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   260699.97                1900.94                    360                     355                  8.375                      0                      0                   0.375                   8.75 Columbia               MD                                       21046 PUD                                    260700                20060201            79.98999786 No MI                                1.00E+17                    2.25               20110101                  13.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G02                                                   113201.46                 739.40                    360                     358                    6.5                      0                      0                    0.25                   6.75 SMYRNA                 TN                                       37167 Single Family                          114000                20060501            81.43000031 United Guaranty                      1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      440000                2933.33                    360                     359                  7.625                      0                      0                   0.375                      8 Riverside              CA                                       92508 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     14                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      283100                1562.95                    360                     359                  6.375                      0                      0                    0.25                  6.625 SANTA MARIA            CA                                       93455 Condominium                            283100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      315000                1706.25                    360                     359                   6.25                      0                      0                    0.25                    6.5 ARROYO GRANDE          CA                                       93420 PUD                                    315000                20060601            64.08999634 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      140800                 924.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 BIRMINGHAM             AL                                       35235 PUD                                    140800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      202351                1180.38                    360                     359                   6.75                      0                      0                    0.25                      7 MORENO VALLEY          CA                                       92551 Condominium                            202351                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      319500                1763.91                    360                     358                  5.885                   0.49                      0                    0.25                  6.625 PASADENA               CA                                       91101 Condominium                            319500                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      395500                2101.09                    360                     359                  6.125                      0                      0                    0.25                  6.375 NEW YORK               NY                                       10011 Condominium                            395500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.375                  2.135                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      176250                1211.72                    360                     360                  7.875                      0                      0                   0.375                   8.25 Denver                 CO                                       80236 Single Family                          176250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      165000                 910.94                    360                     359                  6.375                      0                      0                    0.25                  6.625 PORTLAND               OR                                       97206 Single Family                          165000                20060601            69.91999817 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      263920                1484.55                    360                     358                  6.375                      0                      0                   0.375                   6.75 MCDONOUGH              GA                                       30252 Single Family                          263920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      520000                3087.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 PEARL CITY             HI                                       96782 Single Family                          520000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   159062.82                1113.85                    360                     358                   7.25                      0                      0                    0.25                    7.5 KISSIMMEE              FL                                       34746 Condominium                            159300                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                   12.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      224000                1446.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 MARICOPA               AZ                                       85239 PUD                                    224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                   107918.23                 708.21                    360                     358                    7.5                      0                      0                   0.375                  7.875 POWDER SPRING          GA                                       30127 Single Family                          107920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      285600                1606.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 San Diego              CA                                       92105 Single Family                          285600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   319633.33                1944.35                    360                     359                  5.875                      0                      0                    0.25                  6.125 LANGHORNE              PA                                       19053 Single Family                          320000                20060601            57.65999985 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      142400                 934.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Castle Rock            CO                                       80104 Single Family                          142400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      224625                1567.70                    360                     359                      8                      0                      0                   0.375                  8.375 Bend                   OR                                       97701 Single Family                          224625                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      117200                 817.96                    360                     360                      8                      0                      0                   0.375                  8.375 LAKE WALES             FL                                       33853 Single Family                          117200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      101500                 507.50                    360                     360                   5.75                      0                      0                    0.25                      6 LONDONDERRY            NH                                        3053 Condominium                            101500                20060701            40.75999832 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      380000                2335.42                    360                     360                      7                      0                      0                   0.375                  7.375 ANNAPOLIS              MD                                       21403 PUD                                    380000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      191920                1099.54                    360                     359                  6.625                      0                      0                    0.25                  6.875 ORANGE PARK            FL                                       32065 PUD                                    191920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      255000                1848.93                    360                     360                  7.625                      0                      0                    0.25                  7.875 DAVIE                  FL                                       33324 PUD                                    255000                20060701            46.52999878 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      194962                1218.51                    360                     359                  7.125                      0                      0                   0.375                    7.5 Everett                WA                                       98205 PUD                                    194962                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      344000                1970.83                    360                     359                  6.625                      0                      0                    0.25                  6.875 ATLANTA                GA                                       30331 PUD                                    344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   271167.19                1649.24                    360                     359                  5.875                      0                      0                    0.25                  6.125 RENO                   NV                                       89521 PUD                                    271431                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   130707.13                 894.47                    360                     356                  6.875                      0                      0                   0.375                   7.25 acworth                GA                                       30101 PUD                                    131120                20060301                     80 No MI                                1.00E+17                    2.25               20060801                  13.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                       6 N                                    20360201 AFL2
GIII                     G02                                                      300000                1718.75                    360                     359                  6.625                      0                      0                    0.25                  6.875 WASHINGTON             DC                                       20032 2-4 Family                             300000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      363960                2009.36                    360                     359                  6.375                      0                      0                    0.25                  6.625 PROVIDENCE FORGE       VA                                       23140 PUD                                    363960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      328000                1810.83                    360                     359                  6.375                      0                      0                    0.25                  6.625 SUMMERVILLE            SC                                       29483 Single Family                          328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      356000                2039.58                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89148 Single Family                          356000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      496000                2841.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 Santa Ana              CA                                       92704 Single Family                          496000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      178320                 965.90                    360                     359                   6.25                      0                      0                    0.25                    6.5 NORCROSS               GA                                       30092 Single Family                          178320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   129217.03                 916.59                    360                     357                   7.25                      0                      0                   0.375                  7.625 TUCSON                 AZ                                       85706 Single Family                          129500                20060401            76.18000031 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      519900                3249.38                    360                     357                  7.125                      0                      0                   0.375                    7.5 Annandale              VA                                       22003 Single Family                          519900                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      102320                 586.21                    360                     359                  6.625                      0                      0                    0.25                  6.875 PHOENIX                AZ                                       85027 Condominium                            102320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      150320                 876.87                    360                     358                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89123 Condominium                            150320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       50900                 334.03                    360                     357                    7.5                      0                      0                   0.375                  7.875 Odessa                 TX                                       79763 2-4 Family                              50900                20060401            66.97000122 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      199920                1062.08                    360                     359                  6.125                      0                      0                    0.25                  6.375 MINT HILL              NC                                       28227 PUD                                    199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      149251                 932.82                    360                     358                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89123 Condominium                            149251                20060501            79.43000031 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      314000                1831.67                    360                     357                  6.625                      0                      0                   0.375                      7 Woodbridge             VA                                       22193 Townhouse                              314000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      417000                2649.69                    360                     359                  7.375                      0                      0                    0.25                  7.625 WASHINGTON             DC                                       20001 Condominium                            417000                20060601                  79.75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      160444                 869.07                    360                     359                   6.25                      0                      0                    0.25                    6.5 WEST DEPTFORD TOWNSHIP NJ                                        8096 Single Family                          160444                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      272000                1586.67                    360                     358                  6.625                      0                      0                   0.375                      7 GAITHERSBURG           MD                                       20877 Condominium                            272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   111743.34                 547.08                    360                     358                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89102 PUD                                    112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      132000                 618.75                    360                     359                  5.375                      0                      0                    0.25                  5.625 MANCHESTER             NH                                        3102 Condominium                            132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      371950                2363.43                    360                     359                  7.375                      0                      0                    0.25                  7.625 NORTH LAS VEGAS        NV                                       89084 PUD                                    371950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   151667.86                1075.85                    360                     357                   7.25                      0                      0                   0.375                  7.625 TUCSON                 AZ                                       85716 Single Family                          152000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   203828.62                1340.13                    360                     359                  6.625                      0                      0                    0.25                  6.875 BLOOMINGDALE           IL                                       60108 PUD                                    204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   121571.51                 785.15                    360                     357                  7.375                      0                      0                   0.375                   7.75 Salt Lake City         UT                                       84119 2-4 Family                             122500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      192000                1040.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89122 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      131120                 723.89                    360                     359                  6.375                      0                      0                    0.25                  6.625 MARIETTA               GA                                       30066 Single Family                          131120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      254400                1590.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 ADELANTO               CA                                       92301 Single Family                          254400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      258750                1509.37                    360                     358                  6.625                      0                      0                   0.375                      7 Riverside              CA                                       92501 Single Family                          258750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      184000                1092.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 DELANO                 CA                                       93215 Single Family                          184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      109520                 707.32                    360                     358                    7.5                      0                      0                    0.25                   7.75 LAS VEGAS              NV                                       89103 Condominium                            109520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      252000                1233.75                    360                     359                  5.625                      0                      0                    0.25                  5.875 MESA                   AZ                                       85204 Single Family                          252000                20060601                     90 Radian Guaranty                      1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      300000                1875.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 YORBA LINDA AREA       CA                                       92886 Condominium                            300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      296000                1850.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 NORTH HILLS            CA                                       91343 Condominium                            296000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                      378800                1854.54                    360                     359                  5.625                      0                      0                    0.25                  5.875 MARIETTA               GA                                       30062 PUD                                    378800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       87920                 604.45                    360                     357                  7.875                      0                      0                   0.375                   8.25 Lithonia               GA                                       30058 Single Family                           87920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      232000                1232.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 DORCHESTER             MA                                        2125 Condominium                            232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      229600                1435.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 HENDERSON              NV                                       89074 PUD                                    229600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      166125                1090.20                    360                     360                    7.5                      0                      0                   0.375                  7.875 APACHE JUNCTION        AZ                                       85219 PUD                                    166125                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      227250                1159.92                    360                     359                  5.875                      0                      0                    0.25                  6.125 CHANDLER               AZ                                       85249 PUD                                    227250                20060601            78.36000061 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                       54400                 345.67                    360                     358                   7.25                      0                      0                   0.375                  7.625 Saint Louis            MO                                       63116 Single Family                           54400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      304000                1900.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Hyattsville            MD                                       20782 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      161000                1039.79                    360                     360                  7.375                      0                      0                   0.375                   7.75 WASHINGTON             DC                                       20020 Condominium                            161000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      300000                2093.75                    360                     358                      8                      0                      0                   0.375                  8.375 WASHINGTON             DC                                       20001 Townhouse                              300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1680.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Annandale              VA                                       22003 Condominium                            256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      108875                 646.45                    360                     358                   6.75                      0                      0                   0.375                  7.125 TALLAHASSEE            FL                                       32303 Single Family                          108875                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   113379.75                 732.24                    360                     358                  7.375                      0                      0                   0.375                   7.75 ALPHARETTA             GA                                       30004 Single Family                          113380                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      133200                 929.62                    360                     357                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80017 Single Family                          133200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                      645000                3695.31                    360                     360                  6.625                      0                      0                    0.25                  6.875 LAGUNA NIGUEL          CA                                       92677 Single Family                          645000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      650000                4197.92                    360                     360                    7.5                      0                      0                    0.25                   7.75 SAN DIEGO              CA                                       92109 Condominium                            650000                20060701            61.90000153 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      528000                3025.00                    360                     360                  6.625                      0                      0                    0.25                  6.875 BRENTWOOD              CA                                       94513 Single Family                          528000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      862500                4941.41                    360                     360                  6.625                      0                      0                    0.25                  6.875 MYRTLE BEACH           SC                                       29572 Condominium                            862500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      810000                5053.35                    360                     360                  6.125                      0                      0                    0.25                  6.375 CENTREVILLE            VA                                       20120 PUD                                    810000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      547800                2910.19                    360                     360                  6.125                      0                      0                    0.25                  6.375 SUNNY ISLES BEACH      FL                                       33160 Condominium                            547800                20060701            68.05000305 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      456720                2569.05                    360                     360                    6.5                      0                      0                    0.25                   6.75 HACIENDA HEIGHTS       CA                                       91745 Single Family                          456720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      774750                4438.67                    360                     359                  6.625                      0                      0                    0.25                  6.875 VENICE                 CA                                       90291 Condominium                            774750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                     1787500               10985.68                    360                     359                  7.125                      0                      0                    0.25                  7.375 SAN FRANCISCO          CA                                       94127 Single Family                         1787500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      496000                3100.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 NEW BEDFORD            MA                                        2740 Single Family                          496000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      247200                1467.75                    360                     358                  6.875                      0                      0                    0.25                  7.125 New Carrollton         MD                                       20784 Single Family                          247200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      631200                3419.00                    360                     355                  6.125                      0                      0                   0.375                    6.5 TRACY                  CA                                       95304 PUD                                    631200                20060201                     80 No MI                                                           2.375               20080101                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 AFL2
GII                      G02                                                      176800                 976.08                    360                     357                   6.25                      0                      0                   0.375                  6.625 SPRINGVILLE            UT                                       84663 Single Family                          176800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      227200                1349.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89128 PUD                                    227200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      180000                1143.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 El Mirage              AZ                                       85335 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      230930                1611.70                    360                     358                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60647 Single Family                          230930                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100800                 682.50                    360                     359                   7.75                      0                      0                   0.375                  8.125 WEST VALLEY CITY       UT                                       84120 Single Family                          100800                20060601                     80 No MI                                                            2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      216000                1372.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 Snowflake              AZ                                       85937 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   227843.09                1653.16                    360                     359                    7.5                      0                      0                   0.375                  7.875 Lawrence               MA                                        1841 2-4 Family                             228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      125520                 732.20                    360                     358                   6.75                      0                      0                    0.25                      7 MIAMI                  FL                                       33015 Condominium                            125520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   157452.44                 869.44                    360                     359                  6.375                      0                      0                    0.25                  6.625 POMPANO BEACH          FL                                       33069 Condominium                            157483                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      165000                 893.75                    360                     359                   6.25                      0                      0                    0.25                    6.5 CORAL SPRINGS          FL                                       33065 Condominium                            165000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      348675                1888.66                    360                     359                   6.25                      0                      0                    0.25                    6.5 SMYRNA                 GA                                       30080 Condominium                            348675                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      388000                2061.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 SCOTTSDALE             AZ                                       85258 PUD                                    388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      131200                 710.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 MONTESANO              WA                                       98563 Single Family                          131200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      180000                1125.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Coral Springs          FL                                       33071 Condominium                            180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100162                 688.61                    360                     359                  7.875                      0                      0                   0.375                   8.25 Ogden                  UT                                       84404 2-4 Family                             100162                20060601            74.19000244 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      344500                1901.93                    360                     359                   6.25                      0                      0                   0.375                  6.625 SACRAMENTO             CA                                       95815 2-4 Family                             344500                20060601            50.65999985 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      270400                1436.50                    360                     358                      6                      0                      0                   0.375                  6.375 ONTARIO                CA                                       91761 Condominium                            270400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      314400                2063.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Bartlett               IL                                       60103 Single Family                          314400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      325484                2034.28                    360                     359                  7.125                      0                      0                   0.375                    7.5 Perris                 CA                                       92571 Single Family                          325484                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   210723.49                1369.12                    360                     358                  6.375                      0                      0                   0.375                   6.75 Sarasota               FL                                       34243 Condominium                            211088                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      209600                1113.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 PARK CITY              UT                                       84098 Condominium                            209600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      582400                3336.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 GAITHERSBURG           MD                                       20882 Single Family                          582400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       51500                 300.42                    360                     358                  6.625                      0                      0                   0.375                      7 Noblesville            IN                                       46062 PUD                                     51500                20060501            40.97999954 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      110800                 623.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 ALBUQUERQUE            NM                                       87123 Single Family                          110800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   132079.25                 715.43                    360                     358                   6.25                      0                      0                    0.25                    6.5 INDIANAPOLIS           IN                                       46235 PUD                                    132080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       98175                 634.05                    360                     359                  7.375                      0                      0                   0.375                   7.75 Villa Rica             GA                                       30180 PUD                                     98175                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   201631.59                1445.53                    360                     359                  7.375                      0                      0                   0.375                   7.75 Wesley Chapel          FL                                       33544 PUD                                    201774                20060601                     80 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      270000                1631.25                    360                     359                   6.52                   0.48                      0                    0.25                   7.25 NORFOLK                VA                                       23502 Single Family                          270000                20060601                     90 Mortgage Guaranty In                 1.00E+17                   2.875               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      417000                2432.50                    360                     359                  6.625                      0                      0                   0.375                      7 SAN BERNARDINO         CA                                       92407 2-4 Family                             417000                20060601            78.08999634 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      122500                 803.91                    360                     358                    7.5                      0                      0                   0.375                  7.875 Austin                 TX                                       78757 Single Family                          122500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      192500                1142.97                    360                     358                   6.75                      0                      0                   0.375                  7.125 Miami                  FL                                       33165 Single Family                          192500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      270000                1575.00                    360                     359                   6.75                      0                      0                    0.25                      7 EAGLE                  ID                                       83616 Single Family                          270000                20060601            69.58999634 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      975000                6093.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Scottsdale             AZ                                       85258 PUD                                    975000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      283000                1444.48                    360                     357                   5.75                      0                      0                   0.375                  6.125 Los Angeles            CA                                       90003 2-4 Family                             283000                20060401            55.93000031 No MI                                1.00E+17                    2.25               20110301                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                    37432.01                 237.03                    360                     358                   6.25                      0                      0                    0.25                    6.5 RICHLAND               MO                                       65556 Single Family                           37500                20060501            72.12000275 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      196650                1208.58                    360                     358                  6.595                   0.53                      0                    0.25                  7.375 GOODYEAR               AZ                                       85338 Condominium                            196650                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   204122.41                1318.29                    360                     358                  7.375                      0                      0                   0.375                   7.75 SNOQUALMIE             WA                                       98065 PUD                                    301900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      461104                2641.74                    360                     358                    6.5                      0                      0                   0.375                  6.875 Rancho Cordova         CA                                       95742 Single Family                          461104                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                     54363.5                 399.17                    360                     359                  7.625                      0                      0                   0.375                      8 INDEPENDENCE           MO                                       64050 Single Family                           54400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      112232                 561.16                    360                     358                   5.75                      0                      0                    0.25                      6 CANTON                 GA                                       30114 PUD                                    112232                20060501            79.94000244 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   114158.11                 819.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Mc Donough             GA                                       30253 PUD                                    114320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      140400                 833.63                    360                     358                   6.75                      0                      0                   0.375                  7.125 Farmington             UT                                       84025 Single Family                          140400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      189400                1025.92                    360                     358                   6.25                      0                      0                    0.25                    6.5 OVIEDO                 FL                                       32765 PUD                                    189400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      224800                1194.25                    360                     358                  6.125                      0                      0                    0.25                  6.375 FT MYERS               FL                                       33908 Condominium                            224800                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   166840.67                 905.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 TOLLESON               AZ                                       85353 PUD                                    167200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                       66500                 415.63                    360                     358                  7.125                      0                      0                   0.375                    7.5 Jacksonville           FL                                       32216 Single Family                           66500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      118720                 766.73                    360                     358                  7.375                      0                      0                   0.375                   7.75 Locust Grove           GA                                       30248 Single Family                          118720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      187920                1194.07                    360                     357                   7.25                      0                      0                   0.375                  7.625 Hagerstown             MD                                       21740 Single Family                          187920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                    94433.38                 614.12                    360                     357                  6.375                      0                      0                   0.375                   6.75 HOUSTON                TX                                       77047 PUD                                     94684                20060401                     80 No MI                                                            2.25               20110301                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   215212.55                1365.27                    360                     356                  6.125                      0                      0                   0.375                    6.5 Warminster             PA                                       18974 Single Family                          216000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      430650                2422.41                    360                     359                  6.375                      0                      0                   0.375                   6.75 San Diego              CA                                       92127 Condominium                            430650                20060601                     80 No MI                                1.00E+17                    2.25               20160501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360501 AFL2
GII                      G03                                                      273179                1622.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Live Oak               CA                                       95953 Single Family                          273179                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   363783.09                2496.85                    360                     358                    7.5                      0                      0                   0.375                  7.875 Beltsville             MD                                       20705 Single Family                          364000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      322850                1681.51                    360                     358                      6                      0                      0                    0.25                   6.25 HEMET                  CA                                       92545 Single Family                          322850                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   114110.13                 736.96                    360                     358                  7.375                      0                      0                   0.375                   7.75 Mc Donough             GA                                       30252 Single Family                          114950                20060501            69.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   614805.36                4098.70                    360                     357                  7.625                      0                      0                   0.375                      8 Lake Forest            IL                                       60045 Single Family                          615600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      327750                2048.44                    360                     358                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89178 PUD                                    327750                20060501            89.98999786 GE Capital MI                        1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   201295.34                1321.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 FLORENCE               AZ                                       85232 PUD                                    201296                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   319351.54                2348.05                    360                     357                  7.625                      0                      0                   0.375                      8 Shelby Township        MI                                       48317 Single Family                          320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   184460.92                1198.48                    360                     358                  6.375                      0                      0                   0.375                   6.75 Commerce City          CO                                       80022 Single Family                          184780                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       89600                 513.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 MESA                   AZ                                       85210 PUD                                     89600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      345600                1944.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 North Bergen           NJ                                        7047 Single Family                          345600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      344700                2046.66                    360                     359                   6.75                      0                      0                   0.375                  7.125 Chula Vista            CA                                       91914 Condominium                            344700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                   247440.98                1447.03                    360                     358                    5.5                      0                      0                    0.25                   5.75 DENVER                 CO                                       80218 Condominium                            247960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      316000                2205.42                    360                     358                      8                      0                      0                   0.375                  8.375 Sacramento             CA                                       95817 2-4 Family                             316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    47540.63                 361.79                    360                     358                      8                      0                      0                   0.375                  8.375 Grand Prairie          TX                                       75050 2-4 Family                              47600                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      118850                 804.71                    360                     358                   7.75                      0                      0                   0.375                  8.125 Spring                 TX                                       77379 PUD                                    118850                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1000000                5104.17                    360                     356                   5.75                      0                      0                   0.375                  6.125 Wayne                  NJ                                        7470 Single Family                         1000000                20060301            74.06999969 No MI                                1.00E+17                    2.25               20110201                 11.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                   186387.83                1106.68                    360                     358                   6.75                      0                      0                   0.375                  7.125 SAHUARITA              AZ                                       85629 PUD                                    186562                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      206000                1394.80                    360                     358                   7.75                      0                      0                   0.375                  8.125 BEAUMONT               CA                                       92223 PUD                                    206000                20060501            69.58999634 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      316924                1584.62                    360                     358                   5.75                      0                      0                    0.25                      6 IMPERIAL               CA                                       92251 Single Family                          316924                20060501                     95 United Guaranty                      1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      132000                 921.25                    360                     358                      8                      0                      0                   0.375                  8.375 DENVER                 CO                                       80209 Condominium                            132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      237550                1088.77                    360                     358                   5.25                      0                      0                    0.25                    5.5 NORTH LAS VEGAS        NV                                       89115 PUD                                    237550                20060501            89.98000336 GE Capital MI                        1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      276000                1811.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 Chantilly              VA                                       20151 Condominium                            276000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      198995                 994.98                    360                     356                  5.625                      0                      0                   0.375                      6 Mid Venice             FL                                       34292 PUD                                    200000                20060301            64.54000092 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      544000                3626.67                    360                     358                  7.625                      0                      0                   0.375                      8 North Bergen           NJ                                        7047 2-4 Family                             544000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      359595                1985.26                    360                     356                   6.25                      0                      0                   0.375                  6.625 Rochester Hills        MI                                       48307 Condominium                            359595                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      226609                1439.91                    360                     357                   7.25                      0                      0                   0.375                  7.625 CHANDLER HEIGHTS       AZ                                       85242 PUD                                    226609                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      360000                1875.00                    360                     356                  5.875                      0                      0                   0.375                   6.25 Bluffton               SC                                       29910 PUD                                    360000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   273560.67                1795.24                    360                     358                    7.5                      0                      0                   0.375                  7.875 Gresham                OR                                       97030 2-4 Family                             273568                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   179460.61                1258.59                    360                     356                  7.125                      0                      0                   0.375                    7.5 COLUMBIA               MD                                       21044 PUD                                    180000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                    50337.12                 383.08                    360                     358                      8                      0                      0                   0.375                  8.375 Grand Prairie          TX                                       75050 2-4 Family                              50400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      149500                 981.09                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lake Wylie             SC                                       29710 Single Family                          149500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      464000                2561.67                    360                     354                   6.25                      0                      0                   0.375                  6.625 Hawthorne              CA                                       90250 Single Family                          464000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GI                       G02                                                      337500                2179.69                    360                     356                  7.375                      0                      0                   0.375                   7.75 Apple Valley           CA                                       92308 Single Family                          337500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      258750                1644.14                    360                     358                   7.25                      0                      0                   0.375                  7.625 Sterling               VA                                       20164 Single Family                          258750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      700000                4010.42                    360                     356                    6.5                      0                      0                   0.375                  6.875 Jewett                 NY                                       12444 Single Family                          700000                20060301                     50 No MI                                1.00E+17                    2.25               20090201                 12.875                  1.875                       2 First Lien                                    Y                                           36 No_PP                                     360                      36 N                                    20360201 AFL2
GI                       G01                                                      244419                1400.32                    360                     360                    6.5                      0                      0                   0.375                  6.875 Hawthorne              NJ                                        7506 Single Family                          244419                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      192000                1200.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Bridgeport             PA                                       19405 Single Family                          192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      591650                3328.03                    360                     356                  6.375                      0                      0                   0.375                   6.75 Woodbridge             VA                                       22191 PUD                                    591650                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      208000                1430.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Savannah               GA                                       31401 Condominium                            208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      396432                2518.99                    360                     359                   7.25                      0                      0                   0.375                  7.625 SEVERN                 MD                                       21144 PUD                                    396432                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      302732                2081.28                    360                     359                  7.875                      0                      0                   0.375                   8.25 Dublin                 OH                                       43016 Single Family                          302732                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      400000                3040.29                    360                     360                      8                      0                      0                   0.375                  8.375 Lake Worth             FL                                       33460 2-4 Family                             400000                20060701                     80 No MI                                                            2.25               20110601                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      123600                 759.62                    360                     358                      7                      0                      0                   0.375                  7.375 Locust Grove           GA                                       30248 Single Family                          123600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      234000                1486.87                    360                     356                   7.25                      0                      0                   0.375                  7.625 New Brunswick          NJ                                        8901 Single Family                          234000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      304210                1647.81                    360                     358                  6.125                      0                      0                   0.375                    6.5 SAHUARITA              AZ                                       85629 PUD                                    304210                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    40374.89                 307.07                    360                     359                      8                      0                      0                   0.375                  8.375 Columbia               SC                                       29206 Condominium                             40400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      364150                2200.07                    360                     358                  6.875                      0                      0                   0.375                   7.25 Gainesville            VA                                       20155 PUD                                    364150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      213600                1424.00                    360                     359                  7.625                      0                      0                   0.375                      8 Miami Gardens          FL                                       33169 Condominium                            213600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      355856                2187.03                    360                     359                      7                      0                      0                   0.375                  7.375 Richmond               VA                                       23227 PUD                                    355856                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      393850                2420.54                    360                     358                      7                      0                      0                   0.375                  7.375 Severn                 MD                                       21144 PUD                                    393850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                    357929.1                2237.06                    360                     358                  7.125                      0                      0                   0.375                    7.5 Mount Holly            NC                                       28120 Single Family                          357930                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      413800                2672.46                    360                     358                  7.375                      0                      0                   0.375                   7.75 Woodbridge             VA                                       22192 Townhouse                              413800                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      316000                2073.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 PALM DESERT            CA                                       92211 Single Family                          316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      455816                2611.45                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lake Elsinore          CA                                       92532 PUD                                    455816                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      192000                1180.00                    360                     360                      7                      0                      0                   0.375                  7.375 GARDEN CITY            SC                                       29576 Condominium                            192000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      144000                 750.00                    360                     356                  5.875                      0                      0                   0.375                   6.25 Castle Rock            CO                                       80104 PUD                                    144000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                       58000                 398.75                    360                     359                  7.875                      0                      0                   0.375                   8.25 Fort Worth             TX                                       76104 Single Family                           58000                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      205600                1413.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 SHERIDAN               WY                                       82801 Single Family                          205600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      156000                 747.50                    360                     356                  5.375                      0                      0                   0.375                   5.75 FORT MYERS             FL                                       33912 PUD                                    156000                20060301            58.86999893 No MI                                1.00E+17                    2.25               20110201                  10.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      604000                4089.58                    360                     356                   7.75                      0                      0                   0.375                  8.125 POOLESVILLE            MD                                       20837 Single Family                          604000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      105976                 618.19                    360                     358                  6.625                      0                      0                   0.375                      7 Yorkville              IL                                       60560 Condominium                            105976                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      406381                2201.23                    360                     358                  6.125                      0                      0                   0.375                    6.5 Murrieta               CA                                       92563 Single Family                          406381                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      219600                1235.25                    360                     357                  6.375                      0                      0                   0.375                   6.75 Las Vegas              NV                                       89139 PUD                                    219600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                   169227.13                1169.70                    360                     359                      7                      0                      0                   0.375                  7.375 West Jordan            UT                                       84088 Single Family                          169356                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      372000                2015.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 Marshfield             MA                                        2050 Single Family                          372000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                    131891.8                 878.20                    360                     359                  6.625                      0                      0                   0.375                      7 BROOKFIELD             WI                                       53045 Condominium                            132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      300000                1781.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Graeagle               CA                                       96103 Single Family                          300000                20060601            45.45000076 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      522240                3699.20                    360                     360                  8.125                      0                      0                   0.375                    8.5 RIVERSIDE              CA                                       92508 Single Family                          522240                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      510000                2868.75                    360                     358                  6.375                      0                      0                   0.375                   6.75 Sterling               VA                                       20166 PUD                                    510000                20060501            73.44999695 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      246000                1358.12                    360                     358                   6.25                      0                      0                   0.375                  6.625 SILVERTHORNE           CO                                       80498 PUD                                    246000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      147950                 832.22                    360                     358                  6.375                      0                      0                   0.375                   6.75 San Diego              CA                                       92101 Condominium                            147950                20060501            54.49000168 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      330700                1722.40                    360                     356                  5.875                      0                      0                   0.375                   6.25 Sarasota               FL                                       34240 PUD                                    330700                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      370196                2390.85                    360                     358                  7.375                      0                      0                   0.375                   7.75 KISSIMMEE              FL                                       34747 Single Family                          370196                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       64800                 486.82                    360                     360                  7.875                      0                      0                   0.375                   8.25 PORTSMOUTH             VA                                       23703 PUD                                     64800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      134392                 853.95                    360                     359                   7.25                      0                      0                   0.375                  7.625 JACKSONVILLE           FL                                       32256 PUD                                    134392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      257000                1525.94                    360                     359                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89147 Single Family                          257000                20060601            67.62999725 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      300000                1968.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Boca Raton             FL                                       33487 Single Family                          300000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      127400                 875.88                    360                     359                  7.875                      0                      0                   0.375                   8.25 Clearwater             FL                                       33762 2-4 Family                             127400                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      388020                2708.06                    360                     358                      8                      0                      0                   0.375                  8.375 BAKERSFIELD            CA                                       93311 Single Family                          388020                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      154500                1030.00                    360                     359                  7.625                      0                      0                   0.375                      8 EL MIRAGE              AZ                                       85335 PUD                                    154500                20060601                     75 No MI                                                            2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   201549.01                1280.68                    360                     359                   7.25                      0                      0                   0.375                  7.625 PHOENIX                AZ                                       85008 Condominium                            202030                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      237229                1606.24                    360                     358                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89148 Single Family                          237229                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      387997                2667.48                    360                     356                  7.875                      0                      0                   0.375                   8.25 SANTA CLARITA          CA                                       91351 Single Family                          388000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      162805                 864.90                    360                     358                      6                      0                      0                   0.375                  6.375 Stuart                 FL                                       34997 PUD                                    162805                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      126596                 778.04                    360                     358                      7                      0                      0                   0.375                  7.375 Albuquerque            NM                                       87121 PUD                                    126596                20060501            79.94999695 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    242819.4                1659.06                    360                     358                  6.875                      0                      0                   0.375                   7.25 Plainfield             IL                                       60586 Single Family                          243200                20060501                     80 No MI                                1.00E+17                    4.99               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      260803                1412.68                    360                     358                  6.125                      0                      0                   0.375                    6.5 PEORIA                 AZ                                       85383 Single Family                          260803                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  4.615                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      280000                1750.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 WOODBRIDGE             VA                                       22192 Townhouse                              280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      292000                1825.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Chicago                IL                                       60632 2-4 Family                             292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      417000                2258.75                    360                     359                  6.125                      0                      0                   0.375                    6.5 Salinas                CA                                       93906 Single Family                          417000                20060601            79.43000031 No MI                                1.00E+17                   2.375               20080501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                      243700                1599.28                    360                     359                    7.5                      0                      0                   0.375                  7.875 MAPLE VALLEY           WA                                       98038 Single Family                          243700                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      494200                3294.67                    360                     358                  7.625                      0                      0                   0.375                      8 REMINGTON              VA                                       22734 Single Family                          494200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      345000                1976.56                    360                     358                    6.5                      0                      0                   0.375                  6.875 Southbury              CT                                        6488 Single Family                          345000                20060501            79.30999756 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      114400                 726.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 TAMPA                  FL                                       33610 Single Family                          114400                20060601                     80 No MI                                                            2.25               20110501                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      280000                1750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Kissimmee              FL                                       34744 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      640000                4466.67                    360                     358                      8                      0                      0                   0.375                  8.375 Scottsdale             AZ                                       85260 Single Family                          640000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      124800                 819.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lawrenceville          GA                                       30044 PUD                                    124800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      231950                1319.22                    360                     359                   6.45                      0                      0                   0.375                  6.825 Richmond               VA                                       23223 PUD                                    231950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.825                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      290000                1978.31                    360                     360                  6.875                      0                      0                   0.375                   7.25 LOS ANGELES            CA                                       90020 PUD                                    290000                20060701            64.44000244 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      181440                 945.00                    360                     359                  5.875                      0                      0                   0.375                   6.25 HOUSTON                TX                                       77062 Single Family                          181440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      223350                1302.87                    360                     358                  6.625                      0                      0                   0.375                      7 Tamarac                FL                                       33321 Townhouse                              223350                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      391900                2081.97                    360                     358                      6                      0                      0                   0.375                  6.375 South Gate             CA                                       90280 Single Family                          391900                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                   103061.76                 676.34                    360                     358                    7.5                      0                      0                   0.375                  7.875 Coloma                 MI                                       49038 Single Family                          103080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      123200                 872.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 COLLEGE PARK           GA                                       30349 PUD                                    123200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      266400                1609.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 Fairfax                VA                                       22033 Condominium                            266400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   335935.54                1819.65                    360                     358                  6.125                      0                      0                   0.375                    6.5 Plymouth               CT                                        6782 Single Family                          336000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      183920                1187.82                    360                     358                  7.375                      0                      0                   0.375                   7.75 Naugatuck              CT                                        6770 Single Family                          183920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      336000                2135.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20111 Single Family                          336000                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      304000                1836.67                    360                     357                  6.875                      0                      0                   0.375                   7.25 SANTA ANA              CA                                       92705 Condominium                            304000                20060401            77.94999695 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   219013.78                1665.70                    360                     359                      8                      0                      0                   0.375                  8.375 WESLEY CHAPEL          FL                                       33544 PUD                                    219150                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      122000                 813.33                    360                     358                  7.625                      0                      0                   0.375                      8 Pickerington           OH                                       43147 Single Family                          122000                20060501            74.97000122 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      221900                1178.84                    360                     359                      6                      0                      0                   0.375                  6.375 Wesley Chapel          FL                                       33543 PUD                                    221900                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      302400                1858.50                    360                     356                      7                      0                      0                   0.375                  7.375 Miami                  FL                                       33144 Single Family                          302400                20060301            79.58000183 No MI                                1.00E+16                    2.75               20110201                 13.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      165736                1018.59                    360                     359                      7                      0                      0                   0.375                  7.375 Apollo Beach           FL                                       33572 PUD                                    165736                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      171501                1107.61                    360                     358                  7.375                      0                      0                   0.375                   7.75 Goodyear               AZ                                       85338 PUD                                    171501                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      167850                 944.16                    360                     358                  6.375                      0                      0                   0.375                   6.75 San Diego              CA                                       92101 Condominium                            167850                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      345000                1904.69                    360                     359                   6.25                      0                      0                   0.375                  6.625 Napa                   CA                                       94558 Single Family                          345000                20060601            72.62999725 No MI                                1.00E+17                    2.25               20090501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G03                                                      105200                 646.54                    360                     358                      7                      0                      0                   0.375                  7.375 Vancouver              WA                                       98661 PUD                                    105200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      345168                2157.30                    360                     360                  7.125                      0                      0                   0.375                    7.5 Charleston             SC                                       29403 Condominium                            345168                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      139500                 857.34                    360                     358                      7                      0                      0                   0.375                  7.375 Coral Springs          FL                                       33065 Condominium                            139500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      168000                 997.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 YUBA CITY              CA                                       95991 Single Family                          168000                20060601                     80 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      347200                2278.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Rockville              MD                                       20851 Single Family                          347200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      164550                1011.30                    360                     359                      7                      0                      0                   0.375                  7.375 Gulf Breeze            FL                                       32563 PUD                                    164550                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      275550                1636.08                    360                     358                   6.75                      0                      0                   0.375                  7.125 Stuart                 FL                                       34997 PUD                                    275550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       68000                 516.85                    360                     360                      8                      0                      0                   0.375                  8.375 Penns Grove            NJ                                        8069 Single Family                           68000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      234400                1465.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Cranford               NJ                                        7016 Single Family                          234400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      127700                 744.92                    360                     358                  6.625                      0                      0                   0.375                      7 Mount Sidney           VA                                       24467 Single Family                          127700                20060501            78.83000183 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       64800                 486.82                    360                     360                  7.875                      0                      0                   0.375                   8.25 PORTSMOUTH             VA                                       23703 PUD                                     64800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      192750                1044.06                    360                     359                  6.125                      0                      0                   0.375                    6.5 Goodyear               AZ                                       85338 Single Family                          192750                20060601                  64.25 No MI                                                            2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   131357.16                 889.31                    360                     354                   6.75                      0                      0                   0.375                  7.125 Hometown               IL                                       60456 Single Family                          132000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                    93610.53                 679.21                    360                     359                    7.5                      0                      0                   0.375                  7.875 Lawrenceville          GA                                       30044 Single Family                           93675                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   147416.64                 875.29                    360                     355                   6.75                      0                      0                   0.375                  7.125 McDonough              GA                                       30252 PUD                                    147432                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G01                                                      214400                1094.33                    360                     359                  5.875                      0                      0                    0.25                  6.125 LOCKPORT               IL                                       60441 Single Family                          214400                20060601            79.41000366 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      196000                1245.42                    360                     357                   7.25                      0                      0                   0.375                  7.625 Saint Paul             MN                                       55101 Condominium                            196000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      349850                2259.45                    360                     359                  7.375                      0                      0                   0.375                   7.75 Orlando                FL                                       32824 PUD                                    349850                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      442000                2808.54                    360                     359                   7.25                      0                      0                   0.375                  7.625 WHITETHORN             CA                                       95589 Single Family                          442000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      284902                1513.54                    360                     359                      6                      0                      0                   0.375                  6.375 Visalia                CA                                       93292 Single Family                          284902                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                   154622.44                 854.81                    360                     359                      5                      0                      0                    0.25                   5.25 KATY                   TX                                       77450 PUD                                    154800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      250856                1358.80                    360                     359                  6.125                      0                      0                   0.375                    6.5 Suffolk                VA                                       23434 PUD                                    250856                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       50400                 336.00                    360                     360                  7.625                      0                      0                   0.375                      8 Kansas City            MO                                       64126 Single Family                           50400                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   224998.35                1218.74                    360                     359                  6.125                      0                      0                   0.375                    6.5 Goodyear               AZ                                       85338 PUD                                    225000                20060601                     75 No MI                                                            2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   262399.99                1503.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 East Brunswick         NJ                                        8816 Single Family                          262400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      328000                1845.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Burke                  VA                                       22015 PUD                                    328000                20060501            79.04000092 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      344000                1755.83                    360                     358                   5.75                      0                      0                   0.375                  6.125 San Diego              CA                                       92115 Single Family                          344000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      274960                1689.86                    360                     359                      7                      0                      0                   0.375                  7.375 OREM                   UT                                       84057 2-4 Family                             274960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      120232                 726.40                    360                     358                  6.875                      0                      0                   0.375                   7.25 Hutto                  TX                                       78634 PUD                                    120232                20060501                     80 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      293600                2049.08                    360                     358                      8                      0                      0                   0.375                  8.375 NEW ORLEANS            LA                                       70115 Condominium                            293600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      180000                1031.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Charleston             SC                                       29414 Single Family                          180000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      116368                 666.69                    360                     359                    6.5                      0                      0                   0.375                  6.875 Dallas                 TX                                       75219 Condominium                            116368                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      372000                2053.75                    360                     359                  6.375                      0                      0                    0.25                  6.625 RIVERSIDE              CA                                       92508 PUD                                    372000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   207513.15                1297.65                    360                     358                  6.125                      0                      0                    0.25                  6.375 SEATTLE                WA                                       98115 Condominium                            208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      230320                1151.60                    360                     360                  5.625                      0                      0                   0.375                      6 Mesa                   AZ                                       85212 PUD                                    230320                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      102600                 598.50                    360                     359                  6.625                      0                      0                   0.375                      7 Elizabeth              NJ                                        7208 Single Family                          102600                20060601                     36 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      182649                1274.74                    360                     359                      8                      0                      0                   0.375                  8.375 QUEEN CREEK            AZ                                       85242 PUD                                    182649                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      176000                 953.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 FAIRPLAY               CO                                       80440 Single Family                          176000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      215000                1186.98                    360                     360                  6.375                      0                      0                    0.25                  6.625 PORTLAND               OR                                       97215 Single Family                          215000                20060701            61.43000031 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      468000                2925.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Annandale              VA                                       22003 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                   203859.61                1479.14                    360                     359                    7.5                      0                      0                   0.375                  7.875 GOODYEAR               AZ                                       85338 PUD                                    204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      322400                2283.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Manteca                CA                                       95336 Single Family                          322400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      129600                 769.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 DENVER                 CO                                       80222 Condominium                            129600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      397050                2647.00                    360                     360                  7.625                      0                      0                   0.375                      8 Miami                  FL                                       33169 PUD                                    397050                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      263900                1676.86                    360                     358                   7.25                      0                      0                   0.375                  7.625 Pinetop                AZ                                       85935 Single Family                          263900                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      128250                 895.08                    360                     359                      8                      0                      0                   0.375                  8.375 HOUSTON                TX                                       77049 Single Family                          128250                20060601                     90 PMI                                  1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   158599.81                1040.81                    360                     358                    7.5                      0                      0                   0.375                  7.875 LINCOLN                RI                                        2865 Condominium                            158600                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      200000                1250.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 BOWIE                  MD                                       20721 Townhouse                              200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      241500                1610.00                    360                     359                  7.625                      0                      0                   0.375                      8 PATERSON               NJ                                        7504 2-4 Family                             241500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      232000                1353.33                    360                     360                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89119 Single Family                          232000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      304000                1615.00                    360                     358                      6                      0                      0                   0.375                  6.375 Dumfries               VA                                       22025 PUD                                    304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      140250                 847.34                    360                     360                      7                      0                      0                    0.25                   7.25 BATAVIA                OH                                       45103 Single Family                          140250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      398050                2031.71                    360                     360                  5.875                      0                      0                    0.25                  6.125 BEAUMONT               CA                                       92223 PUD                                    398050                20060701                     95 GE Capital MI                        1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      178100                 834.84                    360                     360                  5.375                      0                      0                    0.25                  5.625 THORNTON               CO                                       80602 PUD                                    178100                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 10.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      349900                1785.95                    360                     359                  5.875                      0                      0                    0.25                  6.125 HESPERIA               CA                                       92344 Single Family                          349900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      166400                 745.33                    360                     351                  5.125                      0                      0                    0.25                  5.375 ELYRIA                 OH                                       44035 Single Family                          166400                20051001                     80 No MI                                1.00E+17                    2.25               20100901                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 ADN1
GIII                     G02                                                      391544                2120.86                    360                     356                   6.25                      0                      0                    0.25                    6.5 WAVERLY                IA                                       50677 Single Family                          391544                20060301            90.48000336 PMI                                                              2.25               20110201                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      142000                 710.00                    360                     359                   5.75                      0                      0                    0.25                      6 BAKERSFIELD            CA                                       93311 Single Family                          142000                20060601            33.81000137 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      128250                 895.08                    360                     359                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33607 Single Family                          128250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      219950                1466.33                    360                     359                  7.625                      0                      0                   0.375                      8 Mc Kinney              TX                                       75070 Single Family                          219950                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      232000                1522.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89147 Single Family                          232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      240000                1425.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 FRISCO                 TX                                       75034 PUD                                    240000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      116750                 814.82                    360                     359                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32822 Condominium                            116750                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    47170.67                 358.75                    360                     359                      8                      0                      0                   0.375                  8.375 Detroit                MI                                       48227 Single Family                           47200                20060601                     80 No MI                                                            2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      207920                1277.84                    360                     359                      7                      0                      0                   0.375                  7.375 Alexandria             VA                                       22304 Single Family                          207920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      424000                2782.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Plantation             FL                                       33324 Single Family                          424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      242400                1464.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Scottsdale             AZ                                       85257 Single Family                          242400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                   107237.15                 644.88                    360                     357                  5.625                      0                      0                   0.375                      6 Cordova                TN                                       38016 PUD                                    107560                20060401                     80 No MI                                                            2.25               20110301                     11                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      252800                1711.67                    360                     360                   7.75                      0                      0                   0.375                  8.125 Silver Spring          MD                                       20904 Condominium                            252800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       58800                 416.50                    360                     359                  8.125                      0                      0                   0.375                    8.5 Richmond               VA                                       23234 Condominium                             58800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      115500                 637.66                    360                     357                   6.25                      0                      0                   0.375                  6.625 Hernando Beach         FL                                       34607 Single Family                          115500                20060401            33.97000122 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      115192                 731.95                    360                     359                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32822 Condominium                            115192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       71600                 477.33                    360                     359                  7.625                      0                      0                   0.375                      8 Cincinnati             OH                                       45205 2-4 Family                              71600                20060601            79.91000366 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      308780                1769.05                    360                     359                    6.5                      0                      0                   0.375                  6.875 Hesperia               CA                                       92344 Single Family                          308780                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    91193.69                 645.96                    360                     358                  8.125                      0                      0                   0.375                    8.5 Glendale               AZ                                       85301 Single Family                           91200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   14.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      264000                1595.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAWRENCE               MA                                        1841 2-4 Family                             264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      268000                1507.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Tempe                  AZ                                       85282 Single Family                          268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      229360                1361.83                    360                     359                   6.75                      0                      0                   0.375                  7.125 Abingdon               MD                                       21009 Townhouse                              229360                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      239200                1345.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 PINE MOUNTAIN CLUB     CA                                       93222 PUD                                    239200                20060301                     80 No MI                                                            2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      137416                 901.79                    360                     358                    7.5                      0                      0                   0.375                  7.875 CHARLOTTE              NC                                       28277 Townhouse                              137416                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      176250                1138.28                    360                     358                  7.375                      0                      0                   0.375                   7.75 Saint Louis            MO                                       63104 Single Family                          176250                20060501                     75 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      360000                2250.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Hyattsville            MD                                       20782 Single Family                          360000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                     69578.5                 478.35                    360                     358                  7.875                      0                      0                   0.375                   8.25 Upper Darby            PA                                       19082 Townhouse                               69600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      443150                2954.33                    360                     358                  7.625                      0                      0                   0.375                      8 GAINESVILLE            VA                                       20155 PUD                                    443150                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   105422.05                 693.72                    360                     358                    6.5                      0                      0                   0.375                  6.875 Indianapolis           IN                                       46254 Single Family                          105600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   183946.33                1073.02                    360                     356                  6.625                      0                      0                   0.375                      7 Mesa                   AZ                                       85207 PUD                                    184000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                       59920                 368.26                    360                     357                      7                      0                      0                   0.375                  7.375 Madison                TN                                       37115 Condominium                             59920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      283200                1711.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85037 PUD                                    283200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      144000                 840.00                    360                     356                  6.625                      0                      0                   0.375                      7 Hampton                VA                                       23661 Single Family                          144000                20060301                     80 No MI                                                            2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      172000                 788.33                    360                     349                  5.125                      0                      0                   0.375                    5.5 GLENDALE               AZ                                       85303 Single Family                          172000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G02                                                      250400                1382.42                    360                     358                   6.25                      0                      0                   0.375                  6.625 Broomfield             CO                                       80020 Single Family                          250400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      275432                1348.47                    360                     358                    5.5                      0                      0                   0.375                  5.875 Madera                 CA                                       93637 Single Family                          275432                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G01                                                      364435                2201.79                    360                     359                      7                      0                      0                    0.25                   7.25 LOS ANGELES            CA                                       90015 Condominium                            364435                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                    268995.1                1664.79                    360                     357                   5.61                   0.39                      0                    0.25                   6.25 PALM COAST             FL                                       32137 PUD                                    270382                20060401                     90 Republic MIC                         1.00E+17                    2.75               20110301                  11.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                    79690.17                 573.13                    360                     358                  7.375                      0                      0                   0.375                   7.75 Cleveland              OH                                       44144 Single Family                           80000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                   2.11                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      182800                1161.54                    360                     360                   7.25                      0                      0                   0.375                  7.625 Edison                 NJ                                        8817 Condominium                            182800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                   359635.28                2285.18                    360                     354                  7.375                      0                      0                    0.25                  7.625 LAKE ELSINORE          CA                                       92532 Single Family                          359650                20060101            79.91999817 No MI                                1.00E+17                    2.25               20101201                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20351201 ADN1
GII                      G03                                                      303984                1678.25                    360                     359                   6.25                      0                      0                   0.375                  6.625 Suitland               MD                                       20746 PUD                                    303984                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                    38499.92                 236.61                    360                     349                      7                      0                      0                   0.375                  7.375 PHILADELPHIA           PA                                       19143 Single Family                           38500                20050801            79.37999725 No MI                                1.00E+17                     3.5               20100701                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                      172000                1039.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Buford                 GA                                       30519 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  3.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      205666                1199.72                    360                     360                  6.625                      0                      0                   0.375                      7 SAN DIEGO              CA                                       92105 Condominium                            206175                20060701                     75 No MI                                                            2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   289533.27                1357.19                    360                     349                   5.25                      0                      0                   0.375                  5.625 MILFORD                MA                                        1757 Single Family                          289600                20050801                     80 No MI                                1.00E+17                    2.25               20070701                 10.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350701 ALT1
GI                       G02                                                      206990                1336.81                    360                     359                  7.375                      0                      0                   0.375                   7.75 Forest                 VA                                       24551 Single Family                          206990                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      162400                 930.42                    360                     348                    6.5                      0                      0                   0.375                  6.875 HARTFORD               CT                                        6112 2-4 Family                             162400                20050701                     80 No MI                                1.00E+17                       3               20070601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350601 ALT1
GI                       G01                                                      340389                1950.15                    360                     359                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89081 PUD                                    340389                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      150850                 864.24                    360                     359                    6.5                      0                      0                   0.375                  6.875 Wellington             CO                                       80549 PUD                                    150850                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   209828.13                1202.14                    360                     349                    6.5                      0                      0                   0.375                  6.875 EAST GREENWICH         RI                                        2818 2-4 Family                             240000                20050801                     80 No MI                                1.00E+17                       3               20070701                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350701 ALT1
GI                       G02                                                      232500                1525.78                    360                     359                    7.5                      0                      0                   0.375                  7.875 Fresno                 CA                                       93728 Single Family                          232500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.625                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      202800                1309.75                    360                     359                  7.375                      0                      0                   0.375                   7.75 COMMERCE CITY          CO                                       80022 PUD                                    202800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                   3.25                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      210000                1159.37                    360                     357                   6.25                      0                      0                   0.375                  6.625 Clearwater             FL                                       33767 Condominium                            210000                20060401            46.66999817 No MI                                                            2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      107920                 562.08                    360                     359                      6                      0                      0                    0.25                   6.25 NICEVILLE              FL                                       32578 Condominium                            107920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      389100                2553.47                    360                     358                    7.5                      0                      0                   0.375                  7.875 FREDERICKSBURG         VA                                       22407 Single Family                          389100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      248800                1529.08                    360                     360                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22193 PUD                                    248800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      224500                1473.28                    360                     357                    7.5                      0                      0                   0.375                  7.875 Lehigh Acres           FL                                       33972 Single Family                          224500                20060401            70.16000366 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      151456                 915.05                    360                     358                  6.875                      0                      0                   0.375                   7.25 CHARLOTTE              NC                                       28277 Townhouse                              151456                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      328200                2256.38                    360                     357                  7.875                      0                      0                   0.375                   8.25 Stuart                 FL                                       34997 PUD                                    328200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      192500                1142.97                    360                     358                   6.75                      0                      0                   0.375                  7.125 MARICOPA               AZ                                       85239 PUD                                    192500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                  2.125                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      196000                1020.83                    360                     349                  5.875                      0                      0                   0.375                   6.25 JAMESBURG              NJ                                        8831 Single Family                          196000                20050801                     80 No MI                                1.00E+17                   2.375               20070701                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350701 ALT1
GII                      G02                                                      252747                1342.72                    360                     358                      6                      0                      0                   0.375                  6.375 North Las Vegas        NV                                       89081 PUD                                    252747                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      161992                1130.57                    360                     359                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33624 Condominium                            161992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   167986.89                1114.16                    360                     349                    6.5                      0                      0                   0.375                  6.875 SPRINGFIELD            MA                                        1108 2-4 Family                             169600                20050801                     80 No MI                                1.00E+17                       3               20070701                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20350701 ALT1
GI                       G01                                                      360000                2137.50                    360                     360                   6.75                      0                      0                   0.375                  7.125 Germantown             MD                                       20876 Single Family                          360000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  2.625                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      160000                1000.00                    360                     349                  7.125                      0                      0                   0.375                    7.5 PHILADELPHIA           PA                                       19120 2-4 Family                             160000                20050801                     80 No MI                                1.00E+17                   3.625               20070701                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20350701 ALT1
GII                      G02                                                   112577.97                 740.81                    360                     358                    6.5                      0                      0                   0.375                  6.875 West Jordan            UT                                       84088 Condominium                            112768                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                   3.25                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      232000                1401.67                    360                     349                  6.875                      0                      0                   0.375                   7.25 IRVINGTON              NJ                                        7111 2-4 Family                             232000                20050801                     80 No MI                                1.00E+17                   3.375               20070701                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350701 ALT1
GI                       G02                                                      187550                1133.11                    360                     349                  6.875                      0                      0                   0.375                   7.25 NEWARK                 NJ                                        7106 2-4 Family                             187550                20050801            79.98000336 No MI                                1.00E+17                   3.375               20070701                  12.25                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20350701 ALT1
GI                       G02                                                      308000                1989.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Burke                  VA                                       22015 PUD                                    308000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      362850                2003.23                    360                     358                   6.25                      0                      0                   0.375                  6.625 Beaumont               CA                                       92223 Single Family                          362850                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                     1320000                6737.50                    360                     356                   5.75                      0                      0                   0.375                  6.125 Potomac                MD                                       20854 Single Family                         1320000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      113600                 710.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 St. Paul               MN                                       55106 Single Family                          113600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                       83830                 462.81                    360                     355                  5.955                   0.42                      0                    0.25                  6.625 CHINA GROVE            NC                                       28023 Single Family                           83830                20060201            88.23999786 GE Capital MI                        1.00E+17                    2.75               20110101                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G01                                                     1087500                7023.44                    360                     357                  7.375                      0                      0                   0.375                   7.75 Lovettsville           VA                                       20180 Single Family                         1087500                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                   2.08                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      367200                2601.00                    360                     357                  8.125                      0                      0                   0.375                    8.5 Elk Grove              CA                                       95624 Single Family                          367200                20060401                     80 No MI                                                            2.25               20110301                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      192576                1063.18                    360                     359                  6.375                      0                      0                    0.25                  6.625 GRAYSON                GA                                       30017 PUD                                    192576                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      305000                1842.71                    360                     360                  6.875                      0                      0                   0.375                   7.25 SPRINGFIELD            VA                                       22152 Condominium                            305000                20060701            79.22000122 No MI                                1.00E+17                    2.75               20110601                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      154118                 915.08                    360                     358                  6.875                      0                      0                    0.25                  7.125 ENGLEWOOD              CO                                       80112 Condominium                            154118                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                   777387.85                5115.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 KELLER                 TX                                       76248 Single Family                          778700                20060501            59.90000153 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G03                                                   556529.66                2666.70                    360                     352                    5.5                      0                      0                    0.25                   5.75 ORANGE BEACH           AL                                       36561 Condominium                            562500                20051101                     90 GE Capital MI                        1.00E+17                    2.25               20101001                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351001 ADN1
GI                       G01                                                      610732                4262.40                    360                     358                      8                      0                      0                   0.375                  8.375 Ocean City             MD                                       21842 Condominium                            610732                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      172000                1128.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lake Vista             IL                                       60046 Single Family                          172000                20060501            78.90000153 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      327200                1738.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 WACONIA                MN                                       55387 Single Family                          327200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                    657721.5                3768.20                    360                     359                  6.625                      0                      0                    0.25                  6.875 WEST GREENWICH         RI                                        2817 Single Family                        657721.5                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                     1368750                8554.69                    360                     358                  7.125                      0                      0                   0.375                    7.5 Burbank                CA                                       91504 Single Family                         1368750                20060501                     75 No MI                                                            2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                      154720                 886.42                    360                     358                  6.625                      0                      0                    0.25                  6.875 PARKER                 CO                                       80134 Condominium                            154720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      517000                2800.42                    360                     359                   6.25                      0                      0                    0.25                    6.5 RIVERSIDE              CA                                       92503 Single Family                          517000                20060601            76.81999969 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      333550                2188.92                    360                     360                    7.5                      0                      0                   0.375                  7.875 Alexandria             VA                                       22306 Condominium                            333550                20060701                     80 No MI                                                            2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      118240                 665.10                    360                     359                    6.5                      0                      0                    0.25                   6.75 DURHAM                 NC                                       27703 PUD                                    118240                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      425000                2390.63                    360                     359                    6.5                      0                      0                    0.25                   6.75 VERO BEACH             FL                                       32963 Condominium                            425000                20060601            49.84000015 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      480900                2304.31                    360                     359                    5.5                      0                      0                    0.25                   5.75 LA QUINTA              CA                                       92253 PUD                                    480900                20060601            63.61999893 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                   147784.09                 846.68                    360                     358                    6.5                      0                      0                   0.375                  6.875 Hutto                  TX                                       78634 PUD                                    149104                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   219199.97                1529.83                    360                     349                      8                      0                      0                   0.375                  8.375 EXETER                 NH                                        3833 2-4 Family                             219200                20050801                     80 No MI                                1.00E+17                     4.5               20070701                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20350701 ALT1
GI                       G03                                                      135000                 843.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Tampa                  FL                                       33609 Condominium                            135000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  4.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      248000                1550.00                    360                     349                  7.125                      0                      0                   0.375                    7.5 NEW BEDFORD            MA                                        2745 2-4 Family                             248000                20050801                     80 No MI                                1.00E+17                   3.625               20070701                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20350701 ALT1
GII                      G03                                                      320000                1900.00                    360                     357                   6.75                      0                      0                   0.375                  7.125 CATHEDRAL CITY         CA                                       92234 PUD                                    320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                   3.25                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   239641.99                1372.95                    360                     349                    6.5                      0                      0                   0.375                  6.875 REEDLEY                CA                                       93654 Single Family                          240000                20050801                     80 No MI                                1.00E+17                   3.875               20100701                 11.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G03                                                      240000                1250.00                    360                     349                  5.875                      0                      0                   0.375                   6.25 MESA                   AZ                                       85204 2-4 Family                             240000                20050801                     80 No MI                                1.00E+17                    2.25               20100701                  11.25                    3.5                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20350701 ALT1
GI                       G01                                                      154000                1010.63                    360                     358                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89110 Single Family                          154000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      436500                2637.19                    360                     349                  6.875                      0                      0                   0.375                   7.25 FOUNTAIN HILLS         AZ                                       85268 Single Family                          436500                20050801                     90 Radian Guaranty                      1.00E+17                    2.25               20100701                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G01                                                      311636                1720.49                    360                     358                   6.25                      0                      0                   0.375                  6.625 Beaumont               CA                                       92223 Single Family                          311636                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                   178916.87                1157.17                    360                     349                   6.25                      0                      0                   0.375                  6.625 MIAMI                  FL                                       33032 Single Family                          180720                20050801                     80 No MI                                1.00E+17                    2.25               20100701                 11.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20350701 ALT1
GII                      G02                                                      105000                 568.75                    360                     358                  6.125                      0                      0                   0.375                    6.5 Marysville             WA                                       98271 Single Family                          105000                20060501            44.86999893 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      220000                1466.67                    360                     358                  7.625                      0                      0                   0.375                      8 SAINT PAUL             MN                                       55107 2-4 Family                             220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                     1072500                7150.00                    360                     360                  7.625                      0                      0                   0.375                      8 Hollywood              FL                                       33019 Condominium                           1072500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      133600                 654.08                    360                     356                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89121 Condominium                            133600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                       94500                 541.41                    360                     355                  6.625                      0                      0                    0.25                  6.875 TRENTON                NJ                                        8611 Single Family                           94500                20060201                     90 United Guaranty                      1.00E+17                    2.25               20110101                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 ADN1
GI                       G02                                                   241857.32                1536.80                    360                     358                   7.25                      0                      0                   0.375                  7.625 DAGSBORO               DE                                       19939 PUD                                    241900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   183298.56                1284.12                    360                     358                   7.25                      0                      0                    0.25                    7.5 CHARLOTTE              NC                                       28278 PUD                                    183652                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      441924                2255.65                    360                     358                  5.875                      0                      0                    0.25                  6.125 SAN BERNARDINO         CA                                       92407 Single Family                          441924                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                   254772.75                1576.24                    360                     355                   5.68                   0.32                      0                    0.25                   6.25 MINERAL                VA                                       23117 PUD                                    256000                20060201            88.73000336 YES                                  1.00E+17                    2.75               20110101                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G02                                                      160000                 916.67                    360                     358                  6.625                      0                      0                    0.25                  6.875 ROUND ROCK             TX                                       78664 PUD                                    160000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                   2.18                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      650000                4333.33                    360                     359                   7.75                      0                      0                    0.25                      8 BOYNTON BEACH          FL                                       33437 PUD                                    650000                20060601            76.47000122 No MI                                1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      190606                1250.85                    360                     360                    7.5                      0                      0                   0.375                  7.875 El Mirage              AZ                                       85335 PUD                                    190606                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      520000                3358.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 SACRAMENTO             CA                                       95829 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20130501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GIII                     G03                                                      576000                3780.00                    360                     359                  7.625                      0                      0                    0.25                  7.875 BOSTON                 MA                                        2118 Condominium                            576000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   249476.71                1458.94                    360                     358                    5.5                      0                      0                    0.25                   5.75 IRVINE                 CA                                       92620 Condominium                            250000                20060501            34.59000015 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   245840.89                1562.47                    360                     354                   6.25                      0                      0                    0.25                    6.5 PRESCOTT               AZ                                       86305 Single Family                          247200                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   12.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351201 ADN1
GIII                     G03                                                      532000                3325.00                    360                     359                   7.25                      0                      0                    0.25                    7.5 BOSTON                 MA                                        2118 Condominium                            532000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      372000                2247.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 Rockville              MD                                       20851 Single Family                          372000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      201000                1151.56                    360                     358                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89032 Single Family                          201000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      647500                3035.16                    360                     357                  5.375                      0                      0                    0.25                  5.625 LAS VEGAS              NV                                       89147 PUD                                    647500                20060401                     74 No MI                                1.00E+17                    2.25               20110301                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      154000                1042.71                    360                     358                   7.75                      0                      0                   0.375                  8.125 Burleson               TX                                       76028 Single Family                          154000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                     4500000               30937.50                    360                     359                      8                      0                      0                    0.25                   8.25 PURCHASE               NY                                       10577 Single Family                         4500000                20060601                     50 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      216971                1197.86                    360                     359                  6.375                      0                      0                    0.25                  6.625 HENDERSON              NV                                       89015 PUD                                    216971                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      611000                2673.13                    360                     359                      5                      0                      0                    0.25                   5.25 NORTH HOLLYWOOD        CA                                       91606 Single Family                          611000                20060601            84.86000061 PMI                                  1.00E+17                    2.25               20110501                  10.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      176000                 990.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 PHOENIX                AZ                                       85015 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      288152                2011.06                    360                     358                      8                      0                      0                   0.375                  8.375 Richmond               VA                                       23223 Townhouse                              288152                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                       88900                 481.54                    360                     356                   6.25                      0                      0                    0.25                    6.5 MONROE CITY            IN                                       47557 Single Family                           88900                20060301                     70 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                      417400                2043.52                    360                     357                  5.625                      0                      0                    0.25                  5.875 WOODBRIDGE             VA                                       22191 Condominium                            417400                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      437600                2370.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 FREDERICK              MD                                       21701 PUD                                    437600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                    622320.8                3889.51                    360                     354                   7.25                      0                      0                    0.25                    7.5 PALM COAST             FL                                       32137 Condominium                          622320.8                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ADN1
GI                       G01                                                      148000                 971.25                    360                     360                    7.5                      0                      0                   0.375                  7.875 Iron Station           NC                                       28080 Single Family                          148000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      416000                2383.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lincoln                CA                                       95648 PUD                                    416000                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      780000                5118.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 MCLEAN                 VA                                       22101 PUD                                    780000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      584000                3710.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 PASADENA               CA                                       91104 2-4 Family                             584000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      189800                1166.48                    360                     358                      7                      0                      0                   0.375                  7.375 Sarasota               FL                                       34243 Condominium                            189800                20060501            79.97000122 No MI                                1.00E+17                    2.75               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      139920                 874.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Grand Junction         CO                                       81504 PUD                                    139920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      292000                1581.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Kent                   WA                                       98030 Single Family                          292000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1732.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 NEWARK                 NJ                                        7103 2-4 Family                             264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                       92000                 622.92                    360                     357                   7.75                      0                      0                   0.375                  8.125 JACKSONVILLE           FL                                       32257 Single Family                           92000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      135000                 731.25                    360                     358                   6.25                      0                      0                    0.25                    6.5 BAKERSFIELD            CA                                       93304 Single Family                          135000                20060501            58.61999893 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      155588                1069.67                    360                     356                  7.875                      0                      0                   0.375                   8.25 New Market             VA                                       22844 Single Family                          155588                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      266400                1581.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Pacoima                CA                                       91331 Condominium                            266400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      262852                1232.12                    360                     355                  4.985                   0.39                      0                    0.25                  5.625 MONTGOMERY             IL                                       60538 PUD                                    262852                20060201                     90 Republic MIC                         1.00E+17                    2.75               20110101                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G01                                                      249400                1143.08                    360                     351                   5.25                      0                      0                    0.25                    5.5 LAKE CHARLES           LA                                       70611 Single Family                          249400                20051001                     80 No MI                                1.00E+17                    2.25               20100901                   10.5                   2.11                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 ADN1
GI                       G01                                                      260468                1573.66                    360                     359                      7                      0                      0                    0.25                   7.25 ADELANTO               CA                                       92301 Single Family                          260468                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      479990                2999.94                    360                     359                   7.25                      0                      0                    0.25                    7.5 MILTON                 DE                                       19968 PUD                                    479990                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      181600                 889.08                    360                     358                  5.625                      0                      0                    0.25                  5.875 KENTWOOD               MI                                       49508 Single Family                          181600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      819880                4270.21                    360                     359                      6                      0                      0                    0.25                   6.25 LOS ANGELES            CA                                       90046 Single Family                          819880                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      385000                2486.46                    360                     359                  7.375                      0                      0                   0.375                   7.75 Manasquan              NJ                                        8736 2-4 Family                             385000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      287850                1799.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 MANASSAS               VA                                       20109 PUD                                    287850                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      480000                2650.00                    360                     359                  6.375                      0                      0                    0.25                  6.625 SAN CLEMENTE           CA                                       92672 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      109850                 698.01                    360                     359                   7.25                      0                      0                   0.375                  7.625 DENVER                 CO                                       80239 Single Family                          109850                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      248000                1756.67                    360                     356                  8.125                      0                      0                   0.375                    8.5 SAINT CLOUD            FL                                       34771 PUD                                    248000                20060301                     80 No MI                                1.00E+17                    2.75               20110201                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                   319998.22                1833.32                    360                     356                  6.625                      0                      0                    0.25                  6.875 WASHINGTON             DC                                       20002 2-4 Family                             320000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      742500                4640.63                    360                     358                   7.25                      0                      0                    0.25                    7.5 JACKSON                WY                                       83001 Condominium                            742500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                       84000                 507.50                    360                     358                      7                      0                      0                    0.25                   7.25 KISSIMMEE              FL                                       34741 Condominium                             84000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      485780                3036.13                    360                     358                   7.25                      0                      0                    0.25                    7.5 SANTA ROSA BEACH       FL                                       32459 Single Family                          780000                20060501            27.26000023 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      128000                 866.67                    360                     357                   7.75                      0                      0                   0.375                  8.125 Atlanta                GA                                       30311 Single Family                          128000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                    488319.9                2899.40                    360                     358                  6.875                      0                      0                    0.25                  7.125 LATHROP                CA                                       95330 Single Family                          488320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      198750                1283.59                    360                     359                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30310 Single Family                          198750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      439920                2153.78                    360                     359                  5.625                      0                      0                    0.25                  5.875 MOUNTAIN HOUSE         CA                                       95391 PUD                                    439920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      245600                1535.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Indio                  CA                                       92203 PUD                                    245600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      237750                1386.87                    360                     358                  6.625                      0                      0                   0.375                      7 Modesto                CA                                       95350 Single Family                          237750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      306000                1944.38                    360                     358                  6.265                   1.11                      0                    0.25                  7.625 GERMANTOWN             MD                                       20874 PUD                                    306000                20060501            88.69999695 YES                                  1.00E+17                       3               20110401                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      580000                3504.17                    360                     359                      7                      0                      0                    0.25                   7.25 SCOTTSDALE             AZ                                       85258 PUD                                    580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                   1.64                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   207666.35                1401.33                    360                     358                  6.875                      0                      0                    0.25                  7.125 WESTMONT               IL                                       60559 Single Family                          208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1470000                8421.88                    360                     359                  6.625                      0                      0                    0.25                  6.875 PARK CITY              UT                                       84098 Single Family                         1470000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      591700                3266.68                    360                     358                  6.375                      0                      0                    0.25                  6.625 ELLICOTT CITY          MD                                       21043 PUD                                    591700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      427123                2358.07                    360                     360                   6.25                      0                      0                   0.375                  6.625 Naples                 FL                                       34110 PUD                                    427123                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      320000                1933.33                    360                     360                  6.875                      0                      0                   0.375                   7.25 BOWIE                  MD                                       20721 Townhouse                              320000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      138696                 794.61                    360                     360                    6.5                      0                      0                   0.375                  6.875 Leander                TX                                       78641 PUD                                    138696                20060701                     80 No MI                                1.00E+17                    2.75               20110601                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      219950                1328.86                    360                     356                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89129 Condominium                            219950                20060301            79.98000336 No MI                                1.00E+17                    2.25               20110201                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                    141571.9                 895.64                    360                     359                  6.125                      0                      0                   0.375                    6.5 MIAMI                  FL                                       33127 2-4 Family                             141700                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   204031.42                1360.67                    360                     359                   7.75                      0                      0                    0.25                      8 SALT LAKE CITY         UT                                       84109 Single Family                          204100                20060601                   78.5 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      450000                2390.63                    360                     358                  6.125                      0                      0                    0.25                  6.375 CHINO HILLS            CA                                       91709 Single Family                          450000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      200000                1312.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Webster                MA                                        1570 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      275831                1436.62                    360                     356                      6                      0                      0                    0.25                   6.25 TOLLESON               AZ                                       85353 PUD                                    275831                20060301                     95 GE Capital MI                        1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      470000                2447.92                    360                     358                      6                      0                      0                    0.25                   6.25 BOULDER CITY           NV                                       89005 Single Family                          470000                20060501            75.80999756 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      357200                2530.17                    360                     359                  8.125                      0                      0                   0.375                    8.5 Bakersfield            CA                                       93311 Single Family                          357200                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      400000                2666.67                    360                     359                  7.625                      0                      0                   0.375                      8 Smyrna                 GA                                       30080 PUD                                    400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      102320                 714.11                    360                     358                      8                      0                      0                   0.375                  8.375 MISSOURI CITY          TX                                       77489 PUD                                    102320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      294291                1379.49                    360                     356                  4.845                   0.53                      0                    0.25                  5.625 LAS VEGAS              NV                                       89149 PUD                                    294291                20060301                     90 Republic MIC                         1.00E+17                    2.25               20110201                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      630000                3871.88                    360                     359                  7.125                      0                      0                    0.25                  7.375 GRANITE BAY            CA                                       95746 Single Family                          630000                20060601            67.37999725 No MI                                1.00E+17                    2.25               20110501                 12.375                   1.47                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   135919.32                 863.65                    360                     358                   7.25                      0                      0                   0.375                  7.625 Arizona City           AZ                                       85223 Single Family                          135920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      260000                1652.08                    360                     359                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89119 Single Family                          260000                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      468000                2145.00                    360                     358                   5.25                      0                      0                    0.25                    5.5 WOODBRIDGE             VA                                       22191 PUD                                    468000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   10.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      324750                2232.66                    360                     358                  7.875                      0                      0                   0.375                   8.25 Bend                   OR                                       97702 PUD                                    324750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                   312636.08                1855.07                    360                     357                  5.625                      0                      0                    0.25                  5.875 MENOMONEE FALLS        WI                                       53051 Single Family                          313600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      118071                 664.15                    360                     359                    6.5                      0                      0                    0.25                   6.75 EAGLE MTN              UT                                       84043 Single Family                          118071                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      356000                2039.59                    360                     358                    6.5                      0                      0                   0.375                  6.875 Covina                 CA                                       91722 Single Family                          356000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      161992                1046.20                    360                     359                  7.375                      0                      0                   0.375                   7.75 McDonough              GA                                       30252 PUD                                    161992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      376000                1840.83                    360                     359                  5.625                      0                      0                    0.25                  5.875 HERNDON                VA                                       20171 PUD                                    376000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      500000                2760.42                    360                     359                  6.375                      0                      0                    0.25                  6.625 SAN MATEO              CA                                       94404 Condominium                            500000                20060601            76.91999817 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      532000                2992.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 BERTHOUD               CO                                       80513 PUD                                    532000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      422300                2287.46                    360                     358                   6.25                      0                      0                    0.25                    6.5 ELLENTON               FL                                       34222 PUD                                    422300                20060501            89.98999786 Radian Guaranty                      1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      204058                1296.62                    360                     358                   7.25                      0                      0                   0.375                  7.625 Austin                 TX                                       78732 PUD                                    204058                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G01                                                      284400                1422.00                    360                     356                   5.26                   0.49                      0                    0.25                      6 ABSECON                NJ                                        8201 Single Family                          284400                20060301                     90 Republic MIC                         1.00E+17                   2.875               20110201                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      853500                4800.94                    360                     359                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89117 PUD                                    853500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.75                  2.135                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      314320                2062.73                    360                     360                    7.5                      0                      0                   0.375                  7.875 Sterling               VA                                       20164 Single Family                          314320                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      481203                2656.64                    360                     359                  6.375                      0                      0                    0.25                  6.625 MONTCLAIR              CA                                       91763 Single Family                          481203                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      500000                3020.83                    360                     359                      7                      0                      0                    0.25                   7.25 Monrovia               CA                                       91016 Single Family                          500000                20060601            79.11000061 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      550400                3841.33                    360                     357                      8                      0                      0                   0.375                  8.375 Bristow                VA                                       20136 PUD                                    550400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      608000                3736.67                    360                     359                  7.125                      0                      0                    0.25                  7.375 SANTA ANA              CA                                       92705 Single Family                          608000                20060601            72.80999756 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      272000                1700.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Piscataway             NJ                                        8854 Single Family                          272000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      232000                1498.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Reno                   NV                                       89502 Single Family                          232000                20060601            78.63999939 No MI                                1.00E+17                    2.25               20110501                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   239847.39                1324.16                    360                     359                   6.25                      0                      0                   0.375                  6.625 Sandy                  UT                                       84093 Single Family                          241500                20060601                     70 No MI                                                            2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      359250                1945.94                    360                     354                  6.125                      0                      0                   0.375                    6.5 Phoenix                AZ                                       85085 PUD                                    359250                20060101            77.65000153 No MI                                1.00E+17                    2.25               20101201                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GI                       G02                                                      232000                1619.17                    360                     360                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85020 Single Family                          232000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      525000                3554.69                    360                     360                   7.75                      0                      0                   0.375                  8.125 Murrieta               CA                                       92563 Single Family                          525000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      167920                 944.55                    360                     358                    6.5                      0                      0                    0.25                   6.75 ORLANDO                FL                                       32839 Condominium                            167920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      431388                2291.75                    360                     358                  6.125                      0                      0                    0.25                  6.375 TEMECULA               CA                                       92592 PUD                                    431388                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      141600                 767.00                    360                     355                   6.25                      0                      0                    0.25                    6.5 DENVER                 CO                                       80221 Single Family                          141600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   11.5                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G03                                                   763999.99                3899.58                    360                     358                  5.875                      0                      0                    0.25                  6.125 SIMI VALLEY            CA                                       93065 PUD                                    764000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      184740                1077.65                    360                     359                  6.625                      0                      0                   0.375                      7 Dundee                 FL                                       33838 PUD                                    184740                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      180704                1148.22                    360                     358                   7.25                      0                      0                   0.375                  7.625 Homestead              FL                                       33033 PUD                                    180704                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      158000                 987.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Sugarloaf              CA                                       92386 Single Family                          158000                20060501            74.87999725 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      262644                1395.30                    360                     359                  6.125                      0                      0                    0.25                  6.375 HENDERSON              CO                                       80640 PUD                                    262644                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      424084                2341.30                    360                     358                  6.375                      0                      0                    0.25                  6.625 ELK GROVE              CA                                       95757 Single Family                          424084                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      143200                 954.67                    360                     359                  7.625                      0                      0                   0.375                      8 MAPLEWOOD              MN                                       55106 2-4 Family                             143200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   101113.67                 742.94                    360                     358                  7.625                      0                      0                   0.375                      8 Victorville            CA                                       92394 Single Family                          101250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      193450                1088.16                    360                     359                  6.375                      0                      0                   0.375                   6.75 CUMMING                GA                                       30040 PUD                                    193450                20060601                     80 No MI                                                            2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   128476.29                 834.01                    360                     359                    6.5                      0                      0                    0.25                   6.75 NAPERVILLE             IL                                       60563 Condominium                            128587                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   447691.69                3248.31                    360                     359                  7.625                      0                      0                    0.25                  7.875 LOS ANGELES            CA                                       91306 Single Family                          448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      236250                1648.83                    360                     359                      8                      0                      0                   0.375                  8.375 Bend                   OR                                       97702 Single Family                          236250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      135768                 806.12                    360                     359                   6.75                      0                      0                   0.375                  7.125 Lakewood               CO                                       80232 Condominium                            135768                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      780000                4550.00                    360                     358                  6.625                      0                      0                   0.375                      7 QUEEN CREEK            AZ                                       85242 Single Family                          780000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      188000                 842.08                    360                     357                  5.125                      0                      0                    0.25                  5.375 LEESBURG               VA                                       20175 Condominium                            188000                20060401            67.87999725 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      107920                 663.26                    360                     358                  7.125                      0                      0                    0.25                  7.375 TAMPA                  FL                                       33614 Condominium                            107920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      462592                2457.52                    360                     359                  6.125                      0                      0                    0.25                  6.375 RANCHO CORDOVA         CA                                       95742 Single Family                          462592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      595000                3098.96                    360                     359                      6                      0                      0                    0.25                   6.25 FRANKLIN               PA                                       16323 Single Family                          595000                20060601            79.33000183 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      119920                 724.52                    360                     359                  6.875                      0                      0                   0.375                   7.25 NEWNAN                 GA                                       30263 PUD                                    119920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      140779                 987.29                    360                     360                  7.125                      0                      0                   0.375                    7.5 BURLESON               TX                                       76028 Single Family                          141200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                   184735.17                1097.89                    360                     356                  5.115                   0.51                      0                    0.25                  5.875 STREAMWOOD             IL                                       60107 Single Family                          185600                20060301            89.23000336 YES                                  1.00E+17                   2.875               20110201                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                      512000                2773.33                    360                     355                  6.125                      0                      0                   0.375                    6.5 FONTANA                CA                                       92336 Single Family                          512000                20060201                     80 No MI                                1.00E+17                    2.25               20160101                   11.5                  2.115                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360101 AFL2
GIII                     G03                                                   452999.99                2359.38                    360                     358                      6                      0                      0                    0.25                   6.25 RICHMOND               CA                                       94806 PUD                                    453000                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   477617.29                3220.38                    360                     359                  6.875                      0                      0                    0.25                  7.125 HERNDON                VA                                       20171 PUD                                    478000                20060601            69.98999786 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      460000                2491.67                    360                     359                   6.25                      0                      0                    0.25                    6.5 SHAVER LAKE            CA                                       93664 Single Family                          460000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                   120709.98                 603.55                    360                     353                  5.625                      0                      0                   0.375                      6 Canton                 GA                                       30115 Single Family                          120800                20051201                     80 No MI                                1.00E+16                    2.25               20101101                     11                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 ALT1
GI                       G02                                                      112400                 784.46                    360                     357                      8                      0                      0                   0.375                  8.375 Mc Kinney              TX                                       75070 PUD                                    112400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   141125.72                 690.93                    360                     358                  5.135                   0.49                      0                    0.25                  5.875 ADA                    MI                                       49301 Single Family                          142200                20060501                     90 Republic MIC                         1.00E+17                   2.875               20110401                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      209512                1178.51                    360                     358                  6.375                      0                      0                   0.375                   6.75 Madera                 CA                                       93637 Single Family                          209512                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   267999.42                1535.41                    360                     358                    6.5                      0                      0                   0.375                  6.875 Marietta               GA                                       30068 Single Family                          268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      253500                1531.56                    360                     358                  6.875                      0                      0                   0.375                   7.25 Woodbridge             VA                                       22193 Townhouse                              253500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                     1000000                5729.17                    360                     357                    6.5                      0                      0                   0.375                  6.875 Bowie                  MD                                       20720 Single Family                         1000000                20060401            77.72000122 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      453750                3214.06                    360                     360                  8.125                      0                      0                   0.375                    8.5 Plantation             FL                                       33323 Single Family                          453750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      242550                1288.55                    360                     360                      6                      0                      0                   0.375                  6.375 Oregon City            OR                                       97045 Single Family                          242550                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      500000                2708.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 FREDERICKSBURG         VA                                       22407 Single Family                          500000                20060501                   62.5 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      332000                2075.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Concord                CA                                       94520 Single Family                          332000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      484750                3130.68                    360                     359                    7.5                      0                      0                    0.25                   7.75 IRVINE                 CA                                       92614 Condominium                            484750                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                   458398.94                2103.75                    360                     359                   5.25                      0                      0                    0.25                    5.5 GAINESVILLE            VA                                       20155 PUD                                    459000                20060601            71.72000122 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       99000                 587.81                    360                     356                  6.245                   0.63                      0                    0.25                  7.125 LEITCHFIELD            KY                                       42754 Single Family                           99000                20060301            83.90000153 Republic MIC                         1.00E+17                       3               20110201                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                      527200                2745.83                    360                     359                      6                      0                      0                    0.25                   6.25 ORANGE                 CA                                       92865 Single Family                          527200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                   2.12                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      141192                 867.74                    360                     359                      7                      0                      0                   0.375                  7.375 COVINGTON              GA                                       30016 PUD                                    141192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      880000                6766.44                    360                     360                  8.125                      0                      0                   0.375                    8.5 Prior Lake             MN                                       55372 PUD                                    880000                20060701                     80 No MI                                                            2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                   505915.31                3373.89                    360                     359                   7.75                      0                      0                    0.25                      8 IRVINE                 CA                                       92612 Condominium                            506084                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      163920                 939.12                    360                     356                  6.625                      0                      0                    0.25                  6.875 JENSEN BEACH           FL                                       34957 Condominium                            163920                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      650000                3791.67                    360                     358                   6.75                      0                      0                    0.25                      7 SANTA ANA              CA                                       92701 2-4 Family                             650000                20060501            69.15000153 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                     1121300                6774.52                    360                     360                  6.875                      0                      0                   0.375                   7.25 ANAHEIM                CA                                       92807 PUD                                   1121300                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      101396                 570.35                    360                     358                    6.5                      0                      0                    0.25                   6.75 MEMPHIS                TN                                       38103 Condominium                            101396                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1500000                8906.25                    360                     359                  6.875                      0                      0                    0.25                  7.125 LAGUNA BEACH           CA                                       92651 Single Family                         1500000                20060601                   62.5 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      367500                2143.75                    360                     358                   6.75                      0                      0                    0.25                      7 EL CAJON               CA                                       92020 Single Family                          367500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      153520                 959.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 MIAMI                  FL                                       33015 Condominium                            153520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      310719                1780.16                    360                     359                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89131 PUD                                    310719                20060601                     95 YES                                  1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      542500                2825.52                    360                     359                      6                      0                      0                    0.25                   6.25 PALM COAST             FL                                       32137 Condominium                            542500                20060601            74.31999969 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      175800                1007.19                    360                     360                    6.5                      0                      0                   0.375                  6.875 BUFORD                 GA                                       30519 PUD                                    175800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      110200                 665.79                    360                     358                   6.42                   0.58                      0                    0.25                   7.25 JENKS                  OK                                       74037 Single Family                          110200                20060501                     95 YES                                  1.00E+17                   3.125               20110401                  12.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      456800                2284.00                    360                     359                   5.75                      0                      0                    0.25                      6 BOWIE                  MD                                       20721 PUD                                    456800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  2.295                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      580000                3806.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Surfside Beach         SC                                       29575 Single Family                          580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       62300                 389.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 Washington Terrace     UT                                       84405 Condominium                             62300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      173800                1212.98                    360                     358                      8                      0                      0                   0.375                  8.375 Greenwood              IN                                       46143 Condominium                            173800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   430263.33                2240.95                    360                     358                  5.875                      0                      0                   0.375                   6.25 Tempe                  AZ                                       85284 Single Family                          435500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      141050                 881.56                    360                     359                  7.125                      0                      0                   0.375                    7.5 Greenwood              MO                                       64034 Single Family                          141050                20060601                     70 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   123671.09                 929.69                    360                     359                  7.875                      0                      0                   0.375                   8.25 San Antonio            TX                                       78249 Single Family                          123750                20060601                     75 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      202000                1094.17                    360                     358                  6.125                      0                      0                   0.375                    6.5 DAHLONEGA              GA                                       30533 Single Family                          202000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      260000                1706.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 HYATTSVILLE            MD                                       20784 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      108000                 686.25                    360                     359                   7.25                      0                      0                   0.375                  7.625 Eagar                  AZ                                       85925 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                   507481.51                3350.34                    360                     358                    6.5                      0                      0                   0.375                  6.875 Woodland Hills         CA                                       91364 Single Family                          510000                20060501            47.43999863 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      124000                 904.17                    360                     358                  8.375                      0                      0                   0.375                   8.75 denver                 CO                                       80221 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  14.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       92000                 498.34                    360                     359                  6.125                      0                      0                   0.375                    6.5 Roseville              MN                                       55113 Condominium                             92000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      111500                 696.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 ENGLEWOOD              NJ                                        7632 Single Family                          111500                20060601            3.480000019 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                    220494.7                1148.41                    360                     356                   5.51                   0.49                      0                    0.25                   6.25 LAS VEGAS              NV                                       89108 Single Family                          220500                20060301                     90 Republic MIC                         1.00E+17                   2.875               20110201                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G03                                                      495200                3095.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 FORT LAUDERDALE        FL                                       33304 PUD                                    495200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.135                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      176785                 939.17                    360                     356                  5.805                   0.32                      0                    0.25                  6.375 ROMULUS                MI                                       48174 Single Family                          177385                20060301            86.52999878 YES                                  1.00E+17                    2.75               20110201                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      459950                2491.40                    360                     359                   6.25                      0                      0                    0.25                    6.5 NORTH LAS VEGAS        NV                                       89084 PUD                                    459950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   11.5                   2.18                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      476000                2578.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 SOUTH GATE             CA                                       90280 2-4 Family                             476000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      519267                2866.79                    360                     359                  6.375                      0                      0                    0.25                  6.625 BRADENTON              FL                                       34202 Condominium                            519267                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                       92700                 579.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 CRAMERTON              NC                                       28032 Townhouse                               92700                20060601            79.91999817 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      234000                1267.50                    360                     357                  6.125                      0                      0                   0.375                    6.5 Las Vegas              NV                                       89139 PUD                                    234000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                      500000                2760.42                    360                     359                  6.375                      0                      0                    0.25                  6.625 BRADENTON              FL                                       34208 PUD                                    500000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      134700                 715.59                    360                     360                      6                      0                      0                   0.375                  6.375 Cumming                GA                                       30040 PUD                                    134700                20060701            79.98000336 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   199847.82                1228.23                    360                     358                      7                      0                      0                   0.375                  7.375 CAMP VERDE             AZ                                       86322 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   787988.34                4771.67                    360                     359                   6.75                      0                      0                    0.25                      7 LA QUINTA              CA                                       92253 PUD                                    818000                20060601            74.36000061 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   171177.98                1303.52                    360                     357                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75229 Single Family                          171500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                    80642.22                 466.23                    360                     356                  5.055                   0.32                      0                    0.25                  5.625 GRANTSVILLE            UT                                       84029 Single Family                           80991                20060301            89.98999786 YES                                  1.00E+17                    2.75               20110201                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      832500                4942.97                    360                     359                  6.875                      0                      0                    0.25                  7.125 GRANITE BAY            CA                                       95746 Single Family                          832500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                   2.18                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      272000                1785.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 SEDRO WOOLLEY          WA                                       98284 Single Family                          272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      265668                1439.04                    360                     358                   6.25                      0                      0                    0.25                    6.5 HEMET                  CA                                       92545 Single Family                          265668                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                    501673.8                3343.15                    360                     358                   6.75                      0                      0                    0.25                      7 LAS VEGAS              NV                                       89148 PUD                                    502500                20060501            52.88999939 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      123920                 735.78                    360                     358                  6.875                      0                      0                    0.25                  7.125 HIALEAH                FL                                       33012 Condominium                            123920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      192210                1081.18                    360                     358                    6.5                      0                      0                    0.25                   6.75 POINCIANA              FL                                       34759 PUD                                    192210                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   439162.84                2709.16                    360                     358                      6                      0                      0                    0.25                   6.25 MORENO VALLEY          CA                                       92555 Single Family                          440000                20060501            77.19000244 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      502600                3193.60                    360                     359                   7.25                      0                      0                   0.375                  7.625 GAINESVILLE            VA                                       20155 PUD                                    502600                20060601            79.98999786 No MI                                                            2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      155992                 974.95                    360                     359                   7.25                      0                      0                    0.25                    7.5 MIAMI                  FL                                       33134 Condominium                            155992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      163600                1005.46                    360                     359                  7.125                      0                      0                    0.25                  7.375 SNELLVILLE             GA                                       30039 PUD                                    163600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      800000                4583.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 NOBLESVILLE            IN                                       46060 PUD                                    800000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      246366                1719.43                    360                     359                      8                      0                      0                   0.375                  8.375 EAST END               VA                                       23223 Single Family                          246366                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                       72000                 412.50                    360                     358                  6.625                      0                      0                    0.25                  6.875 JOLIET                 IL                                       60432 Single Family                           72000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   631455.86                4099.14                    360                     359                    6.5                      0                      0                    0.25                   6.75 MADERA                 CA                                       93638 Single Family                          632000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      417000                2345.63                    360                     360                  6.375                      0                      0                   0.375                   6.75 LA HABRA               CA                                       90631 Single Family                          417000                20060701            77.94000244 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      173800                1212.98                    360                     358                      8                      0                      0                   0.375                  8.375 Greenwood              IN                                       46143 Condominium                            173800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      139500                 871.88                    360                     358                  7.125                      0                      0                   0.375                    7.5 CANTON                 GA                                       30114 PUD                                    139500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      146300                1021.05                    360                     358                      8                      0                      0                   0.375                  8.375 Tucson                 AZ                                       85730 PUD                                    146300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      252000                1627.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 E FALMOUTH             MA                                        2536 Single Family                          252000                20060601                     80 No MI                                                            2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      180000                1125.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Albuquerque            NM                                       87114 PUD                                    180000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      182850                1009.48                    360                     358                   6.25                      0                      0                   0.375                  6.625 CUMMING                GA                                       30040 PUD                                    182850                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      178700                 930.73                    360                     358                  5.875                      0                      0                   0.375                   6.25 SUWANEE                GA                                       30024 PUD                                    178700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      170400                1047.25                    360                     358                      7                      0                      0                   0.375                  7.375 CUMMING                GA                                       30040 PUD                                    170400                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    64355.69                 466.94                    360                     359                    7.5                      0                      0                   0.375                  7.875 Daphne                 AL                                       36526 Condominium                             64400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      138400                 735.25                    360                     358                      6                      0                      0                   0.375                  6.375 CUMMING                GA                                       30040 PUD                                    138400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      121500                 696.09                    360                     359                    6.5                      0                      0                   0.375                  6.875 Cooper City            FL                                       33026 PUD                                    121500                20060601                     50 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      452000                2542.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 LINCOLN                CA                                       95648 Single Family                          452000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      632000                4015.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 SAN JUAN CAPISTRANO    CA                                       92675 Single Family                          632000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                    141359.3                 809.87                    360                     358                  6.625                      0                      0                    0.25                  6.875 MONTGOMERY             IL                                       60538 Single Family                          144000                20060501            79.55999756 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   999095.99                6320.68                    360                     359                   6.25                      0                      0                    0.25                    6.5 LOS ANGELES            CA                                       90024 Condominium                           1000000                20060601            64.51999664 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      153600                 960.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 ACWORTH                GA                                       30101 Single Family                          153600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      272800                1875.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 SEATTLE                WA                                       98126 Single Family                          272800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      261250                1578.39                    360                     358                  6.875                      0                      0                   0.375                   7.25 EVERETT                WA                                       98204 Condominium                            261250                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      126900                 779.91                    360                     359                  7.125                      0                      0                    0.25                  7.375 CHAMBERSBURG           PA                                       17201 Single Family                          126900                20060601            69.33999634 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      870000                4621.88                    360                     358                  6.125                      0                      0                    0.25                  6.375 SAN FRANCISCO          CA                                       94110 2-4 Family                             870000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                       94400                 462.17                    360                     356                  5.625                      0                      0                    0.25                  5.875 SPOKANE VALLEY         WA                                       99212 Single Family                           94400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G01                                                   143893.13                1006.87                    360                     359                   7.25                      0                      0                    0.25                    7.5 BLOOMINGDALE           IL                                       60108 Condominium                            144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   589338.88                3303.83                    360                     359                  5.125                      0                      0                    0.25                  5.375 PARKER                 CO                                       80134 Single Family                          590000                20060601            70.23999786 No MI                                1.00E+17                    2.25               20110501                 10.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      163545                1005.12                    360                     359                      7                      0                      0                   0.375                  7.375 FAIRBURN               GA                                       30213 PUD                                    163545                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      124720                 779.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 NORTH LAUDERDALE       FL                                       33068 Condominium                            124720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      884000                4972.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 CARPINTERIA            CA                                       93013 Single Family                          884000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      192000                1100.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85037 PUD                                    192000                20060601            38.40000153 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G02                                                      228000                1235.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 SACRAMENTO             CA                                       95820 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      271200                1553.75                    360                     358                  6.625                      0                      0                    0.25                  6.875 DELANO                 CA                                       93215 Single Family                          271200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      448000                2613.33                    360                     359                   6.75                      0                      0                    0.25                      7 ANTHEM                 AZ                                       85086 PUD                                    448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                     1000000                5312.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 MORAGA                 CA                                       94556 Single Family                         1000000                20060601            78.30999756 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                   102336.35                 778.31                    360                     359                      8                      0                      0                   0.375                  8.375 Dover Foxcroft         ME                                        4426 Single Family                          102400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      623200                3116.00                    360                     359                   5.75                      0                      0                    0.25                      6 SANTA CRUZ             CA                                       95065 Single Family                          623200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      552500                3855.99                    360                     360                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33131 Condominium                            552500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 13.375                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      127848                 639.24                    360                     359                   5.75                      0                      0                    0.25                      6 DELTA                  CO                                       81416 Single Family                          127848                20060601            69.26000214 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                  1026610.44                6327.11                    360                     359                      6                      0                      0                    0.25                   6.25 BILLINGS               MT                                       59106 Single Family                         1027600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      173925                1123.27                    360                     358                    7.5                      0                      0                    0.25                   7.75 MEDFORD                OR                                       97504 PUD                                    173925                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      880000                5225.00                    360                     359                  6.875                      0                      0                    0.25                  7.125 SEDONA                 AZ                                       86351 Single Family                          880000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                    105942.1                 852.90                    360                     359                  8.625                      0                      0                   0.375                      9 Kansas City            KS                                       66104 Single Family                          106000                20060601            79.69999695 No MI                                1.00E+17                    2.25               20110501                     14                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      173925                1123.27                    360                     358                    7.5                      0                      0                    0.25                   7.75 MEDFORD                OR                                       97504 PUD                                    173925                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   999998.99                6249.99                    360                     358                   7.25                      0                      0                    0.25                    7.5 IRVINE                 CA                                       92603 PUD                                    999999                20060501            58.02000046 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      184500                1287.66                    360                     359                      8                      0                      0                   0.375                  8.375 San Antonio            TX                                       78217 2-4 Family                             184500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      153350                 942.46                    360                     358                      7                      0                      0                   0.375                  7.375 CUMMING                GA                                       30040 PUD                                    153350                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      131950                 769.71                    360                     358                  6.625                      0                      0                   0.375                      7 Kennesaw               GA                                       30152 PUD                                    131950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      166400                 988.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 SUWANEE                GA                                       30024 Townhouse                              166400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      349000                2072.19                    360                     359                   6.75                      0                      0                   0.375                  7.125 PROVIDENCE             RI                                        2906 2-4 Family                             349000                20060601            64.98999786 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1343.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 WASHINGTON             DC                                       20019 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   235969.37                1327.33                    360                     359                  6.375                      0                      0                   0.375                   6.75 Tempe                  AZ                                       85281 Single Family                          236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      125592                 784.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 UNION CITY             GA                                       30291 PUD                                    125592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       70800                 486.75                    360                     359                  7.875                      0                      0                   0.375                   8.25 SEBRING                FL                                       33875 Single Family                           70800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   383352.93                2522.61                    360                     358                    6.5                      0                      0                   0.375                  6.875 Morristown             NJ                                        7960 Condominium                            384000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    95877.14                 721.22                    360                     358                  7.875                      0                      0                   0.375                   8.25 DANVILLE               KY                                       40422 2-4 Family                              96000                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      640000                3333.33                    360                     358                  5.875                      0                      0                   0.375                   6.25 Salinas                CA                                       93906 Single Family                          640000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G01                                                      100000                 489.58                    360                     357                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89117 Condominium                            100000                20060401            55.56000137 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      143720                 853.34                    360                     359                   6.75                      0                      0                   0.375                  7.125 Douglasville           GA                                       30135 PUD                                    143720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      169000                1038.65                    360                     358                      7                      0                      0                   0.375                  7.375 AVONDALE               AZ                                       85323 PUD                                    169000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      455000                2417.19                    360                     359                  6.125                      0                      0                    0.25                  6.375 TARZANA                CA                                       91356 Single Family                          455000                20060601            31.37999916 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      336000                2030.00                    360                     357                  6.875                      0                      0                   0.375                   7.25 Fountain Hills         AZ                                       85268 Condominium                            336000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      204000                1126.25                    360                     359                  6.375                      0                      0                    0.25                  6.625 VAIL                   CO                                       81657 Condominium                            204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      432000                2430.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 WOODLAND               CA                                       95776 Single Family                          432000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      123600                 849.75                    360                     359                  7.875                      0                      0                   0.375                   8.25 Philadelphia           PA                                       19121 Single Family                          123600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                       93750                 615.23                    360                     357                  7.625                      0                      0                    0.25                  7.875 CAPE CORAL             FL                                       33904 Condominium                             93750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      225000                1171.88                    360                     358                   5.61                   0.39                      0                    0.25                   6.25 WEST JORDAN            UT                                       84084 Single Family                          225000                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1500000                8281.25                    360                     358                  6.375                      0                      0                    0.25                  6.625 LA MESA                CA                                       91941 Single Family                         1500000                20060501            63.83000183 No MI                                1.00E+17                    2.25               20110401                 11.625                   2.11                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      452000                3154.58                    360                     358                      8                      0                      0                   0.375                  8.375 Upland                 CA                                       91784 PUD                                    452000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      351000                1937.81                    360                     356                  5.745                   0.63                      0                    0.25                  6.625 BEN LOMOND             CA                                       95005 Single Family                          351000                20060301                     90 Republic MIC                         1.00E+17                       3               20110201                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      552621                3050.93                    360                     359                  6.375                      0                      0                    0.25                  6.625 MANTECA                CA                                       95337 Single Family                          552621                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                   2.12                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      268000                1563.33                    360                     360                  6.625                      0                      0                   0.375                      7 Roseville              CA                                       95661 Condominium                            268000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      499500                3121.88                    360                     358                   7.25                      0                      0                    0.25                    7.5 HONOLULU               HI                                       96814 Condominium                            499500                20060501                     90 PMI                                  1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      400000                2083.33                    360                     359                      6                      0                      0                    0.25                   6.25 WHITTIER               CA                                       90605 Single Family                          400000                20060601            77.66999817 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      680000                3754.17                    360                     359                  6.375                      0                      0                    0.25                  6.625 BEVERLY HILLS          CA                                       90211 Condominium                            680000                20060601            79.72000122 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      136500                 881.56                    360                     360                  7.375                      0                      0                   0.375                   7.75 DENVER                 CO                                       80219 Single Family                          136500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      128824                 791.74                    360                     359                      7                      0                      0                   0.375                  7.375 JACKSONVILLE           FL                                       32224 PUD                                    128824                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      159600                1097.25                    360                     357                   7.23                   0.77                      0                    0.25                   8.25 WILLIAMS               AZ                                       86046 Single Family                          159600                20060401                     95 YES                                  1.00E+17                    3.25               20110301                  13.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      114750                 561.80                    360                     358                  5.345                   0.28                      0                    0.25                  5.875 SMYRNA                 GA                                       30080 Single Family                          114750                20060501                     85 PMI                                  1.00E+17                    2.75               20110401                 10.875                   2.23                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      430000                2239.58                    360                     358                      6                      0                      0                    0.25                   6.25 ARLETA                 CA                                       91331 Single Family                          430000                20060501            79.93000031 No MI                                1.00E+17                    2.25               20110401                  11.25                   2.22                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   173720.89                1172.27                    360                     358                  6.875                      0                      0                    0.25                  7.125 CHICAGO                IL                                       60653 Condominium                            174000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      656000                3826.67                    360                     359                   6.75                      0                      0                    0.25                      7 CORONA                 CA                                       92882 Single Family                          656000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      179864                 993.00                    360                     359                   6.25                      0                      0                   0.375                  6.625 Snellville             GA                                       30039 PUD                                    179864                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      127992                 839.95                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 PUD                                    127992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   189695.21                1280.07                    360                     358                  6.875                      0                      0                    0.25                  7.125 CHICAGO                IL                                       60653 Condominium                            190000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1000000                5520.83                    360                     358                  6.375                      0                      0                    0.25                  6.625 PARKER                 CO                                       80134 Single Family                         1000000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      439500                2151.72                    360                     359                  5.625                      0                      0                    0.25                  5.875 CORONA                 CA                                       92880 Single Family                          439500                20060601            67.62000275 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      128792                 898.86                    360                     358                      8                      0                      0                   0.375                  8.375 Palmetto               GA                                       30268 PUD                                    128792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      178920                1248.71                    360                     358                      8                      0                      0                   0.375                  8.375 Fairburn               GA                                       30213 Single Family                          178920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      594200                4023.23                    360                     359                   7.75                      0                      0                   0.375                  8.125 Peoria                 AZ                                       85353 PUD                                    594200                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                       95920                 519.57                    360                     358                  6.125                      0                      0                   0.375                    6.5 MCDONOUGH              GA                                       30253 Townhouse                               95920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       92320                 519.30                    360                     358                  6.375                      0                      0                   0.375                   6.75 MCDONOUGH              GA                                       30253 PUD                                     92320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   196132.93                1292.84                    360                     356                    6.5                      0                      0                   0.375                  6.875 Glen Burnie            MD                                       21061 Single Family                          196800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                       88800                 481.00                    360                     357                   6.25                      0                      0                    0.25                    6.5 MARIETTA               GA                                       30067 Condominium                             88800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      119000                 852.53                    360                     360                  7.375                      0                      0                   0.375                   7.75 Orlando                FL                                       32818 Single Family                          119000                20060701                     70 No MI                                                            2.25               20110601                  12.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      283736                1832.47                    360                     359                  7.375                      0                      0                   0.375                   7.75 ORLANDO                FL                                       32835 Condominium                            283736                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   195755.51                1489.74                    360                     358                      8                      0                      0                   0.375                  8.375 Port Saint Lucie       FL                                       34953 Single Family                          196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                    200635.6                1270.46                    360                     358                   6.25                      0                      0                    0.25                    6.5 RENO                   NV                                       89521 PUD                                    201000                20060501            49.13000107 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      260000                1543.75                    360                     358                  6.875                      0                      0                    0.25                  7.125 HILO                   HI                                       96720 2-4 Family                             260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   447085.52                2791.82                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN JOSE               CA                                       95136 Single Family                          447500                20060601            61.72000122 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      220000                1260.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Manassas               VA                                       20110 PUD                                    220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GIII                     G02                                                      132000                 770.00                    360                     358                   6.75                      0                      0                    0.25                      7 JOHNSTON               IA                                       50131 PUD                                    132000                20060501            86.27999878 United Guaranty                      1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      136578                 867.84                    360                     356                  7.375                      0                      0                    0.25                  7.625 ALBUQUERQUE            NM                                       87114 Single Family                          136578                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      611200                3056.00                    360                     359                   5.75                      0                      0                    0.25                      6 LOS ANGELES            CA                                       90064 Condominium                            611200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      148000                 940.42                    360                     359                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85017 Single Family                          148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      209930                1224.59                    360                     360                  6.625                      0                      0                   0.375                      7 Tucson                 AZ                                       85735 PUD                                    209930                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      209625                1135.47                    360                     359                   6.25                      0                      0                    0.25                    6.5 CITRUS HEIGHTS         CA                                       95621 Single Family                          209625                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      517500                2695.31                    360                     359                      6                      0                      0                    0.25                   6.25 ANTIOCH                CA                                       94531 Single Family                          517500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      195200                1159.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 Seattle                WA                                       98126 Single Family                          195200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      145520                 864.03                    360                     358                  6.875                      0                      0                    0.25                  7.125 MIAMI LAKES            FL                                       33015 Condominium                            145520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      479920                2599.57                    360                     359                   6.25                      0                      0                    0.25                    6.5 ISSAQUAH               WA                                       98027 Single Family                          479920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      265000                1849.48                    360                     359                      8                      0                      0                   0.375                  8.375 Ft Lauderdale          FL                                       33312 Single Family                          265000                20060601            77.94000244 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                       93440                 535.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Villa Rica             GA                                       30180 PUD                                     93440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      134950                 955.90                    360                     359                  8.125                      0                      0                   0.375                    8.5 HOMESTEAD              FL                                       33033 Condominium                            134950                20060601            74.98000336 No MI                                                            2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      180800                1130.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89031 Single Family                          180800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                   146285.13                 844.49                    360                     358                  5.375                      0                      0                    0.25                  5.625 DURHAM                 NC                                       27703 PUD                                    146700                20060501            76.80999756 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                    183997.5                 977.49                    360                     357                  6.125                      0                      0                    0.25                  6.375 LAWRENCE               MA                                        1841 Condominium                            184000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                     1450000                8307.29                    360                     359                  6.625                      0                      0                    0.25                  6.875 OXNARD                 CA                                       93035 Single Family                         1450000                20060601            78.37999725 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      180000                1125.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Homestead              FL                                       33035 Condominium                            180000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                     2000000               11875.00                    360                     358                  6.875                      0                      0                    0.25                  7.125 BEVERLY HILLS          CA                                       90210 PUD                                   2000000                20060501            36.36000061 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      532000                3280.67                    360                     357                  7.025                      0                      0                   0.375                    7.4 Ashburn                VA                                       20147 Single Family                          532000                20060401                     80 No MI                                1.00E+17                   2.375               20080301                   12.4                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360301 AFL2
GIII                     G03                                                      664000                4357.50                    360                     359                  7.625                      0                      0                    0.25                  7.875 VAN NUYS               CA                                       91401 2-4 Family                             664000                20060601            78.12000275 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                       85500                 454.22                    360                     358                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89115 Condominium                             85500                20060501                     90 GE Capital MI                        1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      420000                2012.50                    360                     359                    5.5                      0                      0                    0.25                   5.75 PLANTATION             FL                                       33324 PUD                                    420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      300000                1687.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 PATERSON               NJ                                        7524 2-4 Family                             300000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      116250                 557.03                    360                     359                    5.5                      0                      0                    0.25                   5.75 PALM BAY               FL                                       32905 Single Family                          116250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                    423587.9                2576.27                    360                     359                  5.875                      0                      0                    0.25                  6.125 CHINO HILLS            CA                                       91709 Single Family                          424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      439461                3158.63                    360                     360                   8.25                      0                      0                   0.375                  8.625 Chandler               AZ                                       85249 PUD                                    439461                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      170400                1029.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Mora                   MN                                       55051 Single Family                          170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      580000                3504.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 ASHLAND                MA                                        1721 Single Family                          580000                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       96000                 610.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 WESTERVILLE            OH                                       43081 Single Family                           96000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    115855.3                 881.68                    360                     358                      8                      0                      0                   0.375                  8.375 Memphis                TN                                       38128 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      413492                2885.83                    360                     359                      8                      0                      0                   0.375                  8.375 North Las Vegas        NV                                       89084 PUD                                    413492                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      383950                2719.65                    360                     358                  8.125                      0                      0                   0.375                    8.5 LAGUNA NIGUEL          CA                                       92677 Condominium                            383950                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      592000                3268.33                    360                     359                  6.375                      0                      0                    0.25                  6.625 GILROY                 CA                                       95020 Single Family                          592000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       76000                 506.67                    360                     358                  7.625                      0                      0                   0.375                      8 Tampa                  FL                                       33610 Single Family                           76000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       53200                 365.75                    360                     357                  7.875                      0                      0                   0.375                   8.25 Saint Louis            MO                                       63136 Single Family                           53200                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                      561750                3569.45                    360                     359                  7.375                      0                      0                    0.25                  7.625 HOPKINTON              MA                                        1748 Single Family                          561750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      164800                1030.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Glendale               AZ                                       85301 Single Family                          164800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      232380                1355.55                    360                     360                  6.625                      0                      0                   0.375                      7 Anthem                 AZ                                       85086 PUD                                    232380                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      108000                 731.25                    360                     358                   7.75                      0                      0                   0.375                  8.125 PHOENIX                AZ                                       85009 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      116010                 737.15                    360                     357                  7.375                      0                      0                    0.25                  7.625 TAMPA                  FL                                       33614 Condominium                            116010                20060401                     90 Republic MIC                         1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                    89828.76                 554.15                    360                     358                      6                      0                      0                    0.25                   6.25 MILWAUKEE              WI                                       53215 2-4 Family                              90000                20060501                     90 YES                                  1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      424000                2517.50                    360                     359                  6.875                      0                      0                    0.25                  7.125 SAN FRANCISCO          CA                                       94112 Single Family                          424000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      246792                1491.04                    360                     360                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89148 PUD                                    246792                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      167050                1026.66                    360                     358                      7                      0                      0                   0.375                  7.375 GOODYEAR               AZ                                       85338 PUD                                    167050                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    121257.5                 728.45                    360                     358                  5.625                      0                      0                   0.375                      6 Monroe                 OH                                       45050 Single Family                          121500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      805500                5286.09                    360                     359                  7.625                      0                      0                    0.25                  7.875 LOS ANGELES            CA                                       90046 Single Family                          805500                20060601            68.55000305 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      171500                1143.33                    360                     359                  7.625                      0                      0                   0.375                      8 Queen Creek            AZ                                       85242 PUD                                    171500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      319600                2097.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 Livermore              CA                                       94551 Condominium                            319600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      286750                1643.98                    360                     356                  6.115                   0.51                      0                    0.25                  6.875 CHICAGO                IL                                       60639 2-4 Family                             287550                20060301                     90 YES                                  1.00E+17                   2.875               20110201                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                      663999                3596.66                    360                     359                   6.25                      0                      0                    0.25                    6.5 PLANTATION             FL                                       33325 Single Family                          663999                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.115                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      276000                1466.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 BUCKLEY                WA                                       98321 PUD                                    276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   155468.17                 793.54                    360                     356                  5.875                      0                      0                    0.25                  6.125 TOMBALL                TX                                       77375 PUD                                    156035                20060301            88.41000366 Radian Guaranty                      1.00E+17                    2.25               20110201                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      294000                1347.50                    360                     358                   5.25                      0                      0                    0.25                    5.5 MORENO VALLEY          CA                                       92557 Single Family                          294000                20060501            76.76000214 No MI                                1.00E+17                    2.25               20110401                   10.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      768000                4880.00                    360                     359                  7.375                      0                      0                    0.25                  7.625 BIG BEAR CITY          CA                                       92314 Single Family                          768000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      448000                2053.33                    360                     359                   5.25                      0                      0                    0.25                    5.5 EAST PALO ALTO         CA                                       94303 Single Family                          448000                20060601            67.47000122 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   303319.85                2176.10                    360                     358                    7.5                      0                      0                    0.25                   7.75 FRESNO                 CA                                       93706 2-4 Family                             303750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      596000                3725.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90037 2-4 Family                             596000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      660500                3508.91                    360                     359                  6.125                      0                      0                    0.25                  6.375 ENCINO                 CA                                       91436 Single Family                          660500                20060601            67.73999786 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                   262399.67                1694.66                    360                     358                  7.375                      0                      0                   0.375                   7.75 Diamond Bar            CA                                       91765 Condominium                            262400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      169600                1130.67                    360                     359                  7.625                      0                      0                   0.375                      8 Woodstock              GA                                       30189 Single Family                          169600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                    167150.4                 940.22                    360                     357                  6.375                      0                      0                   0.375                   6.75 Tampa                  FL                                       33647 Condominium                          167150.4                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                    251644.9                1441.72                    360                     359                    6.5                      0                      0                   0.375                  6.875 Rosemount              MN                                       55068 Single Family                          252200                20060601                     65 No MI                                                            2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                       91940                 641.66                    360                     358                      8                      0                      0                   0.375                  8.375 Virginia Beach         VA                                       23456 Condominium                             92000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      132000                 921.25                    360                     360                      8                      0                      0                   0.375                  8.375 PORTLAND               OR                                       97203 Single Family                          132000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    95968.59                 669.78                    360                     358                      8                      0                      0                   0.375                  8.375 Virginia Beach         VA                                       23456 Condominium                             96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   414247.64                2623.08                    360                     358                   6.25                      0                      0                    0.25                    6.5 NORWALK                CA                                       90650 Single Family                          415000                20060501            78.30000305 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      450000                2437.50                    360                     359                   6.25                      0                      0                    0.25                    6.5 MILTON                 WA                                       98354 Single Family                          450000                20060601            79.65000153 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                   143999.94                 870.00                    360                     356                  6.875                      0                      0                   0.375                   7.25 STATHAM                GA                                       30666 Single Family                          144000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      240436                1665.77                    360                     356                      7                      0                      0                   0.375                  7.375 NEWNAN                 GA                                       30265 Single Family                          241180                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      252000                1443.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 PORTLAND               OR                                       97213 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      215950                1462.16                    360                     357                   7.75                      0                      0                   0.375                  8.125 Barstow                CA                                       92311 2-4 Family                             215950                20060401            68.76999664 No MI                                1.00E+17                    2.25               20110301                 13.125                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   303785.44                2177.89                    360                     359                  7.375                      0                      0                   0.375                   7.75 Laurel                 MD                                       20708 Single Family                          304000                20060601                     80 No MI                                1.00E+17                    5.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      352800                2058.00                    360                     358                  6.625                      0                      0                   0.375                      7 Stafford               VA                                       22554 PUD                                    352800                20060501                     80 No MI                                1.00E+17                     2.5               20110401                     13                  4.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      468000                2778.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 ANAHEIM                CA                                       92804 Single Family                          468000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      221600                1569.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Tucson                 AZ                                       85741 Single Family                          221600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      472000                2950.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 Van Nuys               CA                                       91405 Single Family                          472000                20060301                     80 No MI                                                            2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                       88500                 497.81                    360                     357                  6.375                      0                      0                   0.375                   6.75 Nashville              TN                                       37211 Condominium                             88500                20060401            74.68000031 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      208720                1174.05                    360                     359                  6.375                      0                      0                   0.375                   6.75 Mesa                   AZ                                       85204 Single Family                          208720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      360000                2097.00                    360                     359                  6.615                      0                      0                   0.375                   6.99 Tracy                  CA                                       95376 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.99                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      352000                2236.67                    360                     357                   7.25                      0                      0                   0.375                  7.625 Panama City Beach      FL                                       32413 PUD                                    352000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      625600                3844.83                    360                     359                      7                      0                      0                   0.375                  7.375 WOODBRIDGE             VA                                       22192 PUD                                    625600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      169131                1180.39                    360                     359                      8                      0                      0                   0.375                  8.375 Palm Bay               FL                                       32907 Single Family                          169131                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                     1000000                6145.83                    360                     357                      7                      0                      0                   0.375                  7.375 Tampa                  FL                                       33606 Single Family                         1000000                20060401            73.26000214 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      326400                2006.00                    360                     359                      7                      0                      0                   0.375                  7.375 Waldorf                MD                                       20603 Single Family                          326400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      448400                2615.67                    360                     359                  6.625                      0                      0                   0.375                      7 WOODBRIDGE             VA                                       22191 Townhouse                              448400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      330000                1925.00                    360                     360                  6.625                      0                      0                   0.375                      7 BRENTWOOD              CA                                       94513 PUD                                    330000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      492000                3023.75                    360                     359                  7.125                      0                      0                    0.25                  7.375 SALINAS                CA                                       93905 Single Family                          492000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      115120                 659.54                    360                     358                  6.625                      0                      0                    0.25                  6.875 HOLLYWOOD              FL                                       33021 Condominium                            115120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      496150                3307.67                    360                     358                  7.625                      0                      0                   0.375                      8 STOCKTON               CA                                       95212 Single Family                          496150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   431020.02                2452.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 HAWAIIAN GARDENS       CA                                       90716 Single Family                          436000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      436000                2725.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Lathrop                CA                                       95330 Single Family                          436000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      292500                2102.34                    360                     359                   8.25                      0                      0                   0.375                  8.625 Las Vegas              NV                                       89129 PUD                                    292500                20060601                     75 No MI                                1.12E+16                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      310030                2002.28                    360                     360                  7.375                      0                      0                   0.375                   7.75 Paterson               NJ                                        7501 2-4 Family                             310030                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      888000                5180.00                    360                     359                   6.75                      0                      0                    0.25                      7 SEASIDE                CA                                       93955 PUD                                    888000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      159920                 999.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 TAMPA                  FL                                       33626 Condominium                            159920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      134100                 726.38                    360                     359                   6.25                      0                      0                    0.25                    6.5 COEUR D'ALENE          ID                                       83815 PUD                                    134100                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   416954.68                2084.77                    360                     357                   5.41                   0.34                      0                    0.25                      6 SILVER SPRING          MD                                       20906 Single Family                          417000                20060401            89.09999847 Radian Guaranty                      1.00E+17                    2.75               20110301                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                      480000                2700.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN DIEGO              CA                                       92110 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                   2.16                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                     1610000                9391.67                    360                     358                  6.625                      0                      0                   0.375                      7 The Woodlands WAYS     TX                                       77382 PUD                                   1610000                20060501                     70 No MI                                                            2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      260000                1408.33                    360                     359                   6.25                      0                      0                    0.25                    6.5 HOWEY IN THE HILLS     FL                                       34737 Condominium                            260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1610000               10397.92                    360                     359                    7.5                      0                      0                    0.25                   7.75 MISSION VIEJO          CA                                       92692 PUD                                   1610000                20060601            55.52000046 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   554588.11                3880.64                    360                     359                   7.25                      0                      0                    0.25                    7.5 NORWALK                CT                                        6854 2-4 Family                             555000                20060601            78.72000122 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      211386                1167.03                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAKE WORTH             FL                                       33463 Condominium                            211386                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      183677                 899.25                    360                     359                  5.625                      0                      0                    0.25                  5.875 LOVELAND               CO                                       80537 PUD                                    183677                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      137480                 887.89                    360                     358                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89117 PUD                                    137480                20060501                     70 No MI                                                            2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      636025                3445.14                    360                     359                   6.25                      0                      0                    0.25                    6.5 WHITE PLAINS           NY                                       10605 Single Family                          636025                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      312107                1690.58                    360                     358                   6.25                      0                      0                    0.25                    6.5 ESCONDIDO              CA                                       92025 Condominium                            312107                20060501            79.01000214 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      806000                4953.54                    360                     358                      7                      0                      0                   0.375                  7.375 Long Beach             CA                                       90803 2-4 Family                             806000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   219359.48                1348.15                    360                     358                      7                      0                      0                   0.375                  7.375 LEXINGTON              KY                                       40509 Single Family                          219360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      298496                2083.25                    360                     358                      8                      0                      0                   0.375                  8.375 Bay Shore              NY                                       11706 Single Family                          298496                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                 937.50                    360                     358                  5.875                      0                      0                   0.375                   6.25 WESLEY CHAPEL          FL                                       33543 PUD                                    180000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                    97995.03                 703.04                    360                     358                  7.375                      0                      0                   0.375                   7.75 Katy                   TX                                       77449 PUD                                     98134                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      232000                1256.67                    360                     358                   6.25                      0                      0                    0.25                    6.5 WALKERSVILLE           MD                                       21793 Single Family                          232000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      106900                 701.53                    360                     358                    7.5                      0                      0                   0.375                  7.875 BERTHOUD               CO                                       80513 Single Family                          106900                20060501            76.91000366 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   205852.71                1549.49                    360                     357                  7.875                      0                      0                   0.375                   8.25 Kissimmee              FL                                       34741 Single Family                          206250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      369214                2384.51                    360                     358                  7.375                      0                      0                   0.375                   7.75 NORTHVILLE             MI                                       48168 Single Family                          369214                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    83895.22                 638.46                    360                     358                      8                      0                      0                   0.375                  8.375 NAUGATUCK              CT                                        6770 Condominium                             84000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      519910                3032.81                    360                     359                   6.75                      0                      0                    0.25                      7 MILPITAS               CA                                       95035 Single Family                          519910                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   159342.68                 946.46                    360                     356                  5.135                   0.49                      0                    0.25                  5.875 SOUTHWICK              MA                                        1077 Single Family                          160000                20060301            86.48999786 Republic MIC                         1.00E+17                   2.875               20110201                 11.875                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G03                                                       92800                 580.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 CHARLOTTE              NC                                       28214 Townhouse                               92800                20060701                     80 No MI                                                            2.25               20110601                   12.5                  2.135                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      116227                 762.74                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Worth             TX                                       76131 PUD                                    116227                20060501            74.56999969 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      268800                1400.00                    360                     358                  5.875                      0                      0                   0.375                   6.25 Pueblo                 CO                                       81007 Single Family                          268800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 WALN
GIII                     G03                                                      465000                2760.94                    360                     359                  6.875                      0                      0                    0.25                  7.125 HAYWARD                CA                                       94544 Single Family                          465000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      167250                1132.42                    360                     358                   7.75                      0                      0                   0.375                  8.125 Redding                CA                                       96001 Single Family                          167250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      229600                1100.17                    360                     358                  5.375                      0                      0                   0.375                   5.75 TOWSON                 MD                                       21286 Single Family                          229600                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GIII                     G03                                                      452000                2542.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 LOS BANOS              CA                                       93635 Single Family                          452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      184000                1150.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 EAGAN                  MN                                       55122 Single Family                          184000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                      577500                3368.75                    360                     359                   6.75                      0                      0                    0.25                      7 SANTA CLARA            CA                                       95050 2-4 Family                             577500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G02                                                      125000                 690.10                    360                     359                   6.25                      0                      0                   0.375                  6.625 Fairfield              CA                                       94533 Single Family                          125000                20060601            29.40999985 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      137600                 888.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 Springville            UT                                       84663 Single Family                          137600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       95600                 657.25                    360                     359                  7.875                      0                      0                   0.375                   8.25 Spokane                WA                                       99208 2-4 Family                              95600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      260625                1547.46                    360                     358                   6.75                      0                      0                   0.375                  7.125 HAMPSTEAD              MD                                       21074 Single Family                          260625                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      618400                3220.83                    360                     359                      6                      0                      0                    0.25                   6.25 HERCULES               CA                                       94547 Single Family                          618400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      283200                2035.50                    360                     360                   8.25                      0                      0                   0.375                  8.625 EVERGREEN              CO                                       80439 2-4 Family                             283200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      357800                2534.42                    360                     358                  8.125                      0                      0                   0.375                    8.5 LAGUNA NIGUEL          CA                                       92677 Condominium                            357800                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G03                                                      632400                3425.50                    360                     359                   6.25                      0                      0                    0.25                    6.5 SEATTLE                WA                                       98112 Single Family                          632400                20060601            42.15999985 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      169600                1060.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Goodyear               AZ                                       85338 PUD                                    169600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      623000                3374.58                    360                     359                   6.25                      0                      0                    0.25                    6.5 YUCCA VALLEY           CA                                       92284 Single Family                          623000                20060601            78.86000061 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   124420.03                 725.78                    360                     358                   6.75                      0                      0                    0.25                      7 HOMESTEAD              FL                                       33033 Condominium                         124420.03                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      132720                 829.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 MIAMI BEACH            FL                                       33141 Condominium                            132720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      544000                2833.33                    360                     359                      6                      0                      0                    0.25                   6.25 OCEANSIDE              CA                                       92056 PUD                                    544000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      520000                3141.67                    360                     359                      7                      0                      0                    0.25                   7.25 LOUISVILLE             TN                                       37777 Single Family                          520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      504000                3097.50                    360                     358                      7                      0                      0                   0.375                  7.375 Elk Grove              CA                                       95758 Single Family                          504000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      176000                1081.67                    360                     358                      7                      0                      0                   0.375                  7.375 Glendale               AZ                                       85306 Single Family                          176000                20060501            62.86000061 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       97200                 597.38                    360                     360                      7                      0                      0                   0.375                  7.375 JEFFERSONVILLE         IN                                       47130 Single Family                           97200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                    95880.24                 729.67                    360                     358                      8                      0                      0                   0.375                  8.375 Saint Louis            MO                                       63107 2-4 Family                              96000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      148000                1094.58                    360                     359                    8.5                      0                      0                   0.375                  8.875 Miami                  FL                                       33174 Condominium                            148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   235999.99                1475.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85015 Single Family                          236000                20060501            79.73000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      179280                1064.47                    360                     358                  6.875                      0                      0                    0.25                  7.125 ORLANDO                FL                                       32821 Condominium                            179280                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      213736                1113.21                    360                     359                      6                      0                      0                    0.25                   6.25 MABLETON               GA                                       30126 PUD                                    213736                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                    64751.35                 400.22                    360                     356                      6                      0                      0                    0.25                   6.25 TRENTON                NJ                                        8611 Single Family                           65000                20060301            70.65000153 No MI                                1.00E+17                    2.25               20110201                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                      346750                2094.95                    360                     360                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89109 Single Family                          347200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      170400                1207.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 OAK GROVE              MO                                       64075 Single Family                          170400                20060701                     80 No MI                  SD1239                                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   308434.22                2002.22                    360                     359                  6.375                      0                      0                   0.375                   6.75 ANTHEM                 AZ                                       85086 PUD                                    308700                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   159392.96                1143.53                    360                     358                  7.375                      0                      0                   0.375                   7.75 Houston                TX                                       77094 Single Family                          159619                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      277500                1734.38                    360                     358                   7.25                      0                      0                    0.25                    7.5 NASHVILLE              TN                                       37205 Condominium                            277500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      320000                2133.33                    360                     357                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80206 Condominium                            320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                   347099.76                2169.37                    360                     358                  7.125                      0                      0                   0.375                    7.5 Alexandria             VA                                       22304 Single Family                          347500                20060501            79.88999939 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      487000                3398.85                    360                     359                      8                      0                      0                   0.375                  8.375 Antioch                CA                                       94531 Single Family                          487000                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      190500                1349.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 Kansas City            MO                                       64156 Single Family                          190500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                    282375.2                2052.31                    360                     358                  6.795                   0.83                      0                    0.25                  7.875 OCEAN ISLE BEACH       NC                                       28469 Condominium                            283050                20060501                     90 Republic MIC                         1.00E+17                    3.25               20110401                 12.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G02                                                      260000                1516.67                    360                     359                  6.625                      0                      0                   0.375                      7 Riverside              CA                                       92507 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                   2.17                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GIII                     G02                                                      138320                 749.23                    360                     359                   6.25                      0                      0                    0.25                    6.5 OPA LOCKA              FL                                       33056 Condominium                            138320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      492800                3182.67                    360                     357                  7.375                      0                      0                   0.375                   7.75 SILVER SPRING          MD                                       20902 PUD                                    492800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      125600                 732.67                    360                     357                   6.75                      0                      0                    0.25                      7 TALLAHASSEE            FL                                       32303 PUD                                    125600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G01                                                      123750                 592.97                    360                     358                  5.375                      0                      0                   0.375                   5.75 Monroe                 OH                                       45050 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20090401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      448968                2572.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89131 PUD                                    448968                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                    327110.1                1737.77                    360                     356                  6.125                      0                      0                    0.25                  6.375 BROOKHAVEN TOWNSHIP    NY                                       11934 Single Family                          328000                20060301                  51.25 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                       63200                 309.42                    360                     356                  5.625                      0                      0                    0.25                  5.875 COCHRAN                GA                                       31014 Single Family                           63200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G02                                                   255790.15                1703.18                    360                     359                  6.625                      0                      0                   0.375                      7 DEDHAM                 MA                                        2026 Single Family                          256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      232000                1135.83                    360                     358                    5.5                      0                      0                   0.375                  5.875 LAS VEGAS              NV                                       89107 Single Family                          232000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      247500                1495.31                    360                     357                  6.875                      0                      0                   0.375                   7.25 Saint Paul             MN                                       55104 2-4 Family                             247500                20060401                     75 No MI                                1.00E+17                    2.25               20160301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360301 AFL2
GII                      G02                                                      276000                1581.25                    360                     357                    6.5                      0                      0                   0.375                  6.875 ALEXANDRIA             VA                                       22309 PUD                                    276000                20060401                     80 No MI                                                            2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      226000                1412.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Middleboro             MA                                        2344 Single Family                          226000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G01                                                      188000                1057.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Annapolis              MD                                       21403 Condominium                            188000                20060501                     80 No MI                                1.00E+17                     2.5               20090401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G03                                                      220000                1375.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 KANEOHE                HI                                       96744 Condominium                            220000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  2.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      113120                 683.43                    360                     360                  6.875                      0                      0                   0.375                   7.25 Henderson              NV                                       89015 Condominium                            113120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      108000                 708.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 ATLANTA                GA                                       30316 Single Family                          108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      119200                 782.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 DENVER                 CO                                       80239 Condominium                            119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      281600                1760.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Richmond               CA                                       94804 Single Family                          281600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      220000                1375.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fairfax                VA                                       22031 Condominium                            220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      397600                2029.42                    360                     358                   5.75                      0                      0                   0.375                  6.125 Marietta               GA                                       30064 Single Family                          397600                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                    54566.92                 419.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 SAINT LOUIS            MO                                       63114 Single Family                           54600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   185823.52                1145.23                    360                     359                  5.875                      0                      0                   0.375                   6.25 WHEAT RIDGE            CO                                       80033 Single Family                          186000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      264000                1760.00                    360                     358                  7.625                      0                      0                   0.375                      8 Centreville            VA                                       20120 PUD                                    264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   247961.85                1498.10                    360                     358                  6.875                      0                      0                   0.375                   7.25 Alexandria             VA                                       22312 Condominium                            248000                20060501                     80 No MI                                1.00E+17                     2.5               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      490000                3011.46                    360                     359                      7                      0                      0                   0.375                  7.375 San Jose               CA                                       95123 Single Family                          490000                20060601            64.05000305 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      398000                2363.13                    360                     360                  6.875                      0                      0                    0.25                  7.125 CHICAGO                IL                                       60618 2-4 Family                             398000                20060701            79.59999847 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      204000                1232.50                    360                     359                      7                      0                      0                    0.25                   7.25 AVONDALE               AZ                                       85323 PUD                                    204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      100000                 531.25                    360                     360                  6.125                      0                      0                    0.25                  6.375 PHILADELPHIA           PA                                       19154 Condominium                            100000                20060701            71.43000031 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      300000                1995.91                    360                     360                   6.75                      0                      0                    0.25                      7 OKLAHOMA CITY          OK                                       73142 PUD                                    300000                20060701            62.56999969 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      180000                1012.50                    360                     360                    6.5                      0                      0                    0.25                   6.75 LEHI                   UT                                       84043 Single Family                          180000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      400000                2375.00                    360                     360                  6.875                      0                      0                    0.25                  7.125 NORTH HOLLYWOOD/LOS ANGCA                                       91605 Single Family                          400000                20060701            66.12000275 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      465000                2712.50                    360                     360                   6.75                      0                      0                    0.25                      7 LONG BEACH             CA                                       90813 2-4 Family                             465000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      138400                 764.08                    360                     359                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89128 Condominium                            138400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G01                                                      325314                1829.89                    360                     358                  6.375                      0                      0                   0.375                   6.75 Beaumont               CA                                       92223 Single Family                          325314                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G01                                                   385549.24                2659.26                    360                     311                    6.5                      0                      0                    0.25                   6.75 CENTERVILLE            VA                                       20120 Single Family                          410000                20020601            72.56999969 No MI                                                           2.875               20090501                  12.75                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320501 CALA
GI                       G02                                                      169600                1095.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 San Antonio            TX                                       78209 Single Family                          169600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  2.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   139998.75                 918.74                    360                     359                    7.5                      0                      0                   0.375                  7.875 WEST CHESTER           OH                                       45069 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       54000                 376.88                    360                     357                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21213 PUD                                     54000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      544000                2946.67                    360                     357                  6.125                      0                      0                   0.375                    6.5 ENCINITAS              CA                                       92007 Single Family                          544000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      208000                1191.67                    360                     357                    6.5                      0                      0                   0.375                  6.875 Annapolis              MD                                       21403 Condominium                            208000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   129175.47                 605.51                    360                     357                  5.375                      0                      0                    0.25                  5.625 NAMPA                  ID                                       83686 PUD                                    129200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                    53932.64                 410.44                    360                     358                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77053 PUD                                     54000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   201280.71                1090.27                    360                     358                   6.25                      0                      0                    0.25                    6.5 TAMARAC                FL                                       33321 PUD                                    201300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    172127.5                1165.45                    360                     358                   7.75                      0                      0                   0.375                  8.125 MONUMENT               CO                                       80132 PUD                                    172139                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       70000                 501.49                    360                     360                  7.375                      0                      0                   0.375                   7.75 SAN ANGELO             TX                                       76901 Single Family                           70000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                       80000                 500.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Winston Salem          NC                                       27106 Single Family                           80000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      219200                1233.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 CHANDLER               AZ                                       85226 Single Family                          219200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      475200                3069.00                    360                     360                  7.375                      0                      0                   0.375                   7.75 Oxnard                 CA                                       93033 Single Family                          475200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      280780                1959.61                    360                     358                      8                      0                      0                   0.375                  8.375 MORENO VALLEY          CA                                       92557 Single Family                          280780                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      164380                 976.01                    360                     358                   6.75                      0                      0                   0.375                  7.125 ROSWELL                GA                                       30076 Single Family                          164380                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    104791.4                 751.80                    360                     358                  7.375                      0                      0                   0.375                   7.75 Katy                   TX                                       77449 PUD                                    104940                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      109600                 696.42                    360                     360                   7.25                      0                      0                   0.375                  7.625 GREELEY                CO                                       80634 Single Family                          109600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                    205367.2                1422.79                    360                     356                      7                      0                      0                   0.375                  7.375 Chicago                IL                                       60651 2-4 Family                             206000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   131822.27                 968.57                    360                     358                  7.625                      0                      0                   0.375                      8 Dallas                 TX                                       75214 Single Family                          132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      267200                1781.33                    360                     353                  7.625                      0                      0                   0.375                      8 GAITHERSBURG           MD                                       20879 PUD                                    267200                20051201                     80 No MI                                1.00E+17                    2.25               20101101                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 AFL2
GI                       G01                                                      474874                3215.29                    360                     358                   7.75                      0                      0                   0.375                  8.125 RENO                   NV                                       89523 Single Family                          474874                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   368789.75                2217.74                    360                     357                   5.26                   0.49                      0                    0.25                      6 ELK GROVE              CA                                       95758 Single Family                          369900                20060401                     90 Republic MIC                         1.00E+17                   2.875               20110301                     12                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      312000                1852.50                    360                     357                   6.75                      0                      0                   0.375                  7.125 Emeryville             CA                                       94608 Condominium                            312000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  2.135                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      242400                1237.25                    360                     359                  5.875                      0                      0                    0.25                  6.125 PRESCOTT VALLEY        AZ                                       86314 PUD                                    242400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      170000                 903.13                    360                     359                  6.125                      0                      0                    0.25                  6.375 PRESCOTT               AZ                                       86301 PUD                                    170000                20060601            55.56999969 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      600000                3625.00                    360                     359                      7                      0                      0                    0.25                   7.25 IRVINE                 CA                                       92603 Condominium                            600000                20060601            64.86000061 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      288000                1470.00                    360                     359                  5.875                      0                      0                    0.25                  6.125 PARK CITY              UT                                       84098 Condominium                            288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      938600                4595.23                    360                     359                  5.625                      0                      0                    0.25                  5.875 SAN DIEGO              CA                                       92127 PUD                                    938600                20060601            63.41999817 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   110278.01                 574.48                    360                     358                      6                      0                      0                    0.25                   6.25 OLATHE                 KS                                       66061 Single Family                          110400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      716000                4176.67                    360                     359                   6.75                      0                      0                    0.25                      7 SANTA YNEZ             CA                                       93460 Single Family                          716000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      139223                 797.63                    360                     359                    6.5                      0                      0                   0.375                  6.875 Middleburg             FL                                       32068 PUD                                    139223                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      592000                3083.33                    360                     359                      6                      0                      0                    0.25                   6.25 SANTA CLARITA          CA                                       91350 Single Family                          592000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      497121                3020.56                    360                     360                  5.875                      0                      0                    0.25                  6.125 HOBE SOUND             FL                                       33455 PUD                                    497121                20060701            31.06999969 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      122800                 601.21                    360                     359                  5.625                      0                      0                    0.25                  5.875 GRIFFIN                GA                                       30224 PUD                                    122800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      612000                3697.50                    360                     359                      7                      0                      0                    0.25                   7.25 VENICE                 FL                                       34293 Single Family                          612000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GII                      G03                                                      151120                 865.79                    360                     359                    6.5                      0                      0                   0.375                  6.875 Arlington              WA                                       98223 Condominium                            151120                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      568800                3081.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89131 PUD                                    568800                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   11.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                   155063.06                 993.77                    360                     359                   6.25                      0                      0                   0.375                  6.625 Thompsons Station      TN                                       37179 PUD                                    155200                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      164000                 854.17                    360                     359                      6                      0                      0                    0.25                   6.25 CATHEDRAL CITY         CA                                       92234 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      521850                2554.89                    360                     359                  5.625                      0                      0                    0.25                  5.875 NORTH LAS VEGAS        NV                                       89084 PUD                                    521850                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      440000                2750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 SAN JOSE               CA                                       95133 Condominium                            440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      280000                1925.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Edgewater              MD                                       21037 Single Family                          280000                20060501                     80 No MI                                1.00E+17                     2.5               20090401                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      215000                1164.58                    360                     358                  6.125                      0                      0                   0.375                    6.5 Modesto                CA                                       95351 Single Family                          215000                20060501            61.43000031 No MI                                1.00E+17                    2.25               20110401                   11.5                  2.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      220176                1444.91                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fairburn               GA                                       30213 PUD                                    220176                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      205640                1413.78                    360                     360                  7.875                      0                      0                   0.375                   8.25 WESLEY CHAPEL          FL                                       33544 PUD                                    205640                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      159145                1044.39                    360                     358                    7.5                      0                      0                   0.375                  7.875 Atlanta                GA                                       30331 PUD                                    159145                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                     59158.5                 429.24                    360                     359                    7.5                      0                      0                   0.375                  7.875 WARREN                 OH                                       44483 Single Family                           59200                20060601                     80 No MI                                1.00E+17                    2.25               20130501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G03                                                       74274                 456.48                    360                     359                      7                      0                      0                   0.375                  7.375 WESTON                 ID                                       83286 Single Family                           74274                20060601                     80 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      179568                1047.48                    360                     358                  6.625                      0                      0                   0.375                      7 Atlanta                GA                                       30331 PUD                                    179568                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      400000                2812.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 OLYMPIC VALLEY         CA                                       96146 Condominium                            500000                20060601            71.94000244 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      164149                1043.03                    360                     359                   7.25                      0                      0                   0.375                  7.625 FAIRBURN               GA                                       30213 PUD                                    164149                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      650000                4062.50                    360                     359                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90066 Single Family                          650000                20060601            77.94000244 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1890000               12206.25                    360                     358                    7.5                      0                      0                    0.25                   7.75 TRUCKEE                CA                                       96161 PUD                                   1890000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   421187.95                2456.93                    360                     358                   6.75                      0                      0                    0.25                      7 REDLANDS               CA                                       92374 Single Family                          421191                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      528000                3795.00                    360                     359                   8.25                      0                      0                   0.375                  8.625 La Canada Flintridge   CA                                       91011 Single Family                          528000                20060601                     80 No MI                                                            2.25               20110501                 13.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      174962                1148.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 ANOKA                  MN                                       55303 Single Family                          174962                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      231200                1228.25                    360                     358                  6.125                      0                      0                    0.25                  6.375 AUSTIN                 TX                                       78751 2-4 Family                             231200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                     1190000                6693.75                    360                     359                    6.5                      0                      0                    0.25                   6.75 BEVERLY HILLS          CA                                       90210 Single Family                         1190000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       89600                 644.00                    360                     359                   8.25                      0                      0                   0.375                  8.625 Waldon                 AR                                       72958 Single Family                           89600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      173050                1081.56                    360                     358                  7.125                      0                      0                   0.375                    7.5 BEAVERTON              OR                                       97006 PUD                                    173050                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   148490.14                1027.17                    360                     358                  7.125                      0                      0                    0.25                  7.375 HERNDON                VA                                       20171 Condominium                            148720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      500000                3437.50                    360                     359                      8                      0                      0                    0.25                   8.25 RIVER EDGE             NJ                                        7661 Single Family                          500000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      207780                1125.48                    360                     359                   6.25                      0                      0                    0.25                    6.5 HENDERSON              NV                                       89015 PUD                                    207780                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      511200                2502.75                    360                     359                  5.625                      0                      0                    0.25                  5.875 WATSONVILLE            CA                                       95076 Single Family                          511200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      149350                 948.99                    360                     359                   7.25                      0                      0                   0.375                  7.625 HAMPTON                GA                                       30228 PUD                                    149350                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      141328                 868.58                    360                     358                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89123 Condominium                            141328                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      860000                5912.50                    360                     359                      8                      0                      0                    0.25                   8.25 MIAMI                  FL                                       33156 Single Family                          860000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      442500                2811.72                    360                     360                   7.25                      0                      0                   0.375                  7.625 WASHINGTON             DC                                       20010 Single Family                          442500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      255500                1676.72                    360                     358                    7.5                      0                      0                   0.375                  7.875 Saint Paul             MN                                       55104 Single Family                          255500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      131168                 888.12                    360                     358                   7.75                      0                      0                   0.375                  8.125 Locust Grove           GA                                       30248 PUD                                    131168                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      420000                2712.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Rockville              MD                                       20853 Single Family                          420000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      130780                 762.88                    360                     358                  6.625                      0                      0                   0.375                      7 College Park           GA                                       30349 PUD                                    130780                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      162400                 862.75                    360                     358                      6                      0                      0                   0.375                  6.375 Louisville             KY                                       40245 Single Family                          162400                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      221360                1360.44                    360                     358                      7                      0                      0                   0.375                  7.375 Conyers                GA                                       30094 PUD                                    221360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      183882                1283.34                    360                     359                      8                      0                      0                   0.375                  8.375 Castle Rock            CO                                       80109 PUD                                    183882                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      139200                 710.50                    360                     356                   5.75                      0                      0                   0.375                  6.125 Birmingham             AL                                       35243 Single Family                          139200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      252000                1496.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 Miami                  FL                                       33157 Single Family                          252000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      318400                1691.50                    360                     358                  6.125                      0                      0                    0.25                  6.375 EVERETT                WA                                       98203 2-4 Family                             318400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      228600                1214.44                    360                     358                  5.635                   0.49                      0                    0.25                  6.375 LEHIGH ACRES           FL                                       33971 Single Family                          228600                20060501            87.91999817 Republic MIC                         1.00E+17                   2.875               20110401                 11.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      623975                3575.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 DAVIE                  FL                                       33330 Single Family                          624000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  2.135                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      133600                 640.17                    360                     359                    5.5                      0                      0                    0.25                   5.75 CHESTER                VA                                       23831 Single Family                          133600                20060601            63.02000046 No MI                                1.00E+17                    2.25               20110501                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      159150                 911.80                    360                     358                  6.625                      0                      0                    0.25                  6.875 NEWARK                 NJ                                        7106 Single Family                          159200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      340000                2125.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Gilbert                AZ                                       85296 PUD                                    340000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      232000                1450.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Leesburg               VA                                       20175 PUD                                    232000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      118500                 703.59                    360                     357                  6.875                      0                      0                    0.25                  7.125 LEESBURG               VA                                       20176 PUD                                    118500                20060401            79.95999908 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      216400                1352.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 MIAMI                  FL                                       33156 PUD                                    216400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      296000                1788.33                    360                     359                  6.875                      0                      0                   0.375                   7.25 Maricopa               AZ                                       85239 PUD                                    296000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   109848.01                 826.84                    360                     357                  7.875                      0                      0                   0.375                   8.25 Garden City            MI                                       48135 Single Family                          110060                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   226089.85                1436.61                    360                     357                  7.375                      0                      0                    0.25                  7.625 NEW PORT RICHEY        FL                                       34655 PUD                                    226600                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G03                                                      157950                 970.73                    360                     357                      7                      0                      0                   0.375                  7.375 Saint Louis            MO                                       63109 2-4 Family                             157950                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                       74900                 460.32                    360                     357                      7                      0                      0                   0.375                  7.375 Byron                  GA                                       31008 Single Family                           74900                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                     1312500                7929.69                    360                     357                  6.875                      0                      0                   0.375                   7.25 Lahaina                HI                                       96761 Single Family                         1312500                20060401            73.94000244 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   249974.34                1814.99                    360                     358                    7.5                      0                      0                   0.375                  7.875 AVONDALE               MD                                       20782 Single Family                          250320                20060501                     80 No MI                                                            2.25               20110401                 13.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   457319.98                2429.51                    360                     355                      6                      0                      0                   0.375                  6.375 TRACY                  CA                                       95391 PUD                                    457320                20060201            79.59999847 No MI                                1.00E+17                    2.25               20110101                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                    95997.42                 731.02                    360                     357                      8                      0                      0                   0.375                  8.375 San Antonio            TX                                       78244 PUD                                     96178                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      440000                2520.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 FREDERICK              MD                                       21701 2-4 Family                             440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      284905                1721.30                    360                     359                      7                      0                      0                    0.25                   7.25 KILL DEVIL HILLS       NC                                       27948 Single Family                          284905                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      275200                1691.33                    360                     359                      7                      0                      0                   0.375                  7.375 Diamond Springs        CA                                       95619 Single Family                          275200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      740000                4393.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 SEASIDE                CA                                       93955 Single Family                          740000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                   239999.02                1349.99                    360                     357                  6.375                      0                      0                   0.375                   6.75 Madera                 CA                                       93637 Single Family                          240000                20060401                     80 No MI                                                            2.25               20090301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G03                                                      318497                1559.31                    360                     358                    5.5                      0                      0                   0.375                  5.875 HESPERIA               CA                                       92344 PUD                                    318497                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                    84305.92                 583.62                    360                     357                      7                      0                      0                   0.375                  7.375 Pensacola              FL                                       32526 Single Family                           84500                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      103920                 627.85                    360                     358                  6.875                      0                      0                   0.375                   7.25 TOOELE                 UT                                       84074 Condominium                            103920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      236550                1305.95                    360                     358                   6.25                      0                      0                   0.375                  6.625 Boca Raton             FL                                       33428 Condominium                            236550                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      143250                 999.77                    360                     359                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80011 Single Family                          143250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      248305                1603.64                    360                     358                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89129 PUD                                    248305                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GIII                     G02                                                   243907.48                1547.31                    360                     356                   6.25                      0                      0                    0.25                    6.5 CHARLESTOWN            MA                                        2129 Condominium                            244800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                   350540.38                2341.87                    360                     355                   6.75                      0                      0                    0.25                      7 LANTANA                FL                                       33462 Condominium                            352000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ADN1
GII                      G03                                                    99044.76                 676.72                    360                     358                  6.875                      0                      0                   0.375                   7.25 Atlanta                GA                                       30316 Single Family                           99200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   296510.25                2204.48                    360                     358                   7.75                      0                      0                   0.375                  8.125 BOLINGBROOK            IL                                       60490 PUD                                    296900                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      440000                2704.17                    360                     359                      7                      0                      0                   0.375                  7.375 Bloomington            CA                                       92316 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      485128                2981.52                    360                     359                      7                      0                      0                   0.375                  7.375 ANTHEM                 AZ                                       85086 PUD                                    485128                20060601                     80 No MI                                1.00E+17                    2.25               20160501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360501 AFL2
GI                       G02                                                      406250                2581.38                    360                     360                   7.25                      0                      0                   0.375                  7.625 Murrieta               CA                                       92562 Single Family                          406250                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   232045.45                1329.43                    360                     358                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85339 PUD                                    232049                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       95900                 619.35                    360                     359                  7.375                      0                      0                   0.375                   7.75 Fort Worth             TX                                       76140 Single Family                           95900                20060601            69.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      528000                3685.00                    360                     358                      8                      0                      0                   0.375                  8.375 Granbury               TX                                       76049 PUD                                    528000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      338000                2323.75                    360                     358                  7.875                      0                      0                   0.375                   8.25 Selbyville             DE                                       19975 Townhouse                              338000                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      400000                2416.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Miami                  FL                                       33194 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      514960                3272.14                    360                     359                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89109 Condominium                            514960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   125942.05                 787.14                    360                     355                  7.125                      0                      0                   0.375                    7.5 ATLANTA                GA                                       30331 PUD                                    125952                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      376468                2352.93                    360                     358                  7.125                      0                      0                   0.375                    7.5 HENDERSON              NV                                       89012 PUD                                    376468                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      290500                1513.02                    360                     358                  5.875                      0                      0                   0.375                   6.25 Stuart                 FL                                       34997 PUD                                    290500                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      273200                1878.25                    360                     358                  7.875                      0                      0                   0.375                   8.25 LANDOVER HILLS         MD                                       20784 Single Family                          273200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   102804.03                 634.19                    360                     358                  5.875                      0                      0                   0.375                   6.25 Citrus Springs         FL                                       34434 Single Family                          103000                20060501            54.20999908 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    80873.23                 552.57                    360                     358                  6.875                      0                      0                   0.375                   7.25 Fort Myers             FL                                       33907 2-4 Family                              81000                20060501                     60 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      617500                3859.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 Buckeye                AZ                                       85396 PUD                                    617500                20060501                     65 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      328000                1913.34                    360                     358                  6.625                      0                      0                   0.375                      7 Manassas               VA                                       20111 PUD                                    328000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      588000                3552.50                    360                     357                  6.875                      0                      0                   0.375                   7.25 DANA POINT             CA                                       92629 Single Family                          588000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      348000                2392.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Jersey City            NJ                                        7306 2-4 Family                             348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   412499.63                2234.37                    360                     358                  6.125                      0                      0                   0.375                    6.5 King City              CA                                       93930 Single Family                          412500                20060501                     75 No MI                                1.00E+17                   2.375               20080401                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      185112                1060.54                    360                     358                    6.5                      0                      0                   0.375                  6.875 Stuart                 FL                                       34994 PUD                                    185112                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      712000                4969.17                    360                     360                      8                      0                      0                   0.375                  8.375 Oakland                CA                                       94605 Single Family                          712000                20060701                     80 No MI                                                            2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      980000                6635.42                    360                     360                   7.75                      0                      0                   0.375                  8.125 San Marino             CA                                       91108 Single Family                          980000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      201000                1130.63                    360                     356                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89122 PUD                                    201000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   317799.99                2184.87                    360                     358                  7.875                      0                      0                   0.375                   8.25 Culpeper               VA                                       22701 PUD                                    317800                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      200000                1062.50                    360                     358                      6                      0                      0                   0.375                  6.375 RESTON                 VA                                       20191 PUD                                    200000                20060501            33.43999863 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      320600                2170.73                    360                     358                   7.75                      0                      0                   0.375                  8.125 San Francisco          CA                                       94135 PUD                                    320600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      206200                1159.88                    360                     358                  6.375                      0                      0                   0.375                   6.75 Tamarac                FL                                       33321 Townhouse                              206200                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   254534.24                1352.21                    360                     353                      6                      0                      0                   0.375                  6.375 PERRIS                 CA                                       92571 Single Family                          255108                20051201            79.84999847 No MI                                1.00E+17                    2.25               20101101                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 AFL2
GII                      G03                                                      156600                 929.81                    360                     358                   6.75                      0                      0                   0.375                  7.125 Jacksonville           FL                                       32225 Condominium                            156600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      460050                2875.31                    360                     359                  7.125                      0                      0                   0.375                    7.5 UPPER MARLBORO         MD                                       20772 Single Family                          460050                20060601            79.98999786 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   415686.94                2844.68                    360                     356                  6.875                      0                      0                   0.375                   7.25 Gilbert                AZ                                       85296 PUD                                    417000                20060301            74.73000336 No MI                                1.00E+17                    2.25               20110201                  12.25                  4.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   118232.32                 848.24                    360                     358                  7.375                      0                      0                   0.375                   7.75 Montgomry              VT                                        5471 Single Family                          118400                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      280000                1575.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Fair Lawn              NJ                                        7410 Single Family                          280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      339900                2336.81                    360                     357                  7.875                      0                      0                   0.375                   8.25 HENDERSON              NV                                       89011 Condominium                            339900                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      271900                1501.11                    360                     356                   6.25                      0                      0                   0.375                  6.625 FREDERICK              MD                                       21701 PUD                                    271900                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      133520                 848.41                    360                     359                   7.25                      0                      0                   0.375                  7.625 Zephyrhills            FL                                       33541 Condominium                            133520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      631800                3948.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 ANNAPOLIS              MD                                       21401 Single Family                          631800                20060601            63.18000031 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2475.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 RIVIERA BEACH          FL                                       33404 2-4 Family                             360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      183672                1147.95                    360                     359                  7.125                      0                      0                   0.375                    7.5 SAINT PAUL             MN                                       55102 Single Family                          183672                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   327205.49                2209.80                    360                     357                   6.75                      0                      0                   0.375                  7.125 Hyattsville            MD                                       20783 Single Family                          328000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      530400                3480.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 North Myrtle Beach     SC                                       29582 PUD                                    530400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      160000                1066.67                    360                     356                  7.625                      0                      0                   0.375                      8 Westminster            CO                                       80031 2-4 Family                             160000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      204975                1323.80                    360                     359                  7.375                      0                      0                   0.375                   7.75 Summerville            SC                                       29485 PUD                                    204975                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      463200                2653.75                    360                     356                    6.5                      0                      0                   0.375                  6.875 Westminster            CA                                       92683 Single Family                          463200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      135800                 862.90                    360                     359                   7.25                      0                      0                   0.375                  7.625 Suffolk                VA                                       23435 Condominium                            135800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      176000                1100.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Erie                   CO                                       80516 Single Family                          176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      170400                1047.25                    360                     359                      7                      0                      0                   0.375                  7.375 Modesto                CA                                       95358 Single Family                          170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      139840                 946.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 Tucson                 AZ                                       85746 Single Family                          139840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      372000                2092.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Chantilly              VA                                       20151 Single Family                          372000                20060601                     80 No MI                                1.00E+17                     2.5               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      152000                 997.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 DENVER                 CO                                       80239 Single Family                          152000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  2.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   174054.99                1051.58                    360                     359                  6.875                      0                      0                   0.375                   7.25 Laveen                 AZ                                       85339 PUD                                    174055                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      144000                 945.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80223 Single Family                          144000                20060701                     80 No MI                                                            2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      328000                2050.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 MORENO VALLEY          CA                                       92553 Single Family                          328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       90320                 592.73                    360                     359                    7.5                      0                      0                   0.375                  7.875 ORLANDO                FL                                       32822 Condominium                             90320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      203050                1163.31                    360                     358                    6.5                      0                      0                   0.375                  6.875 Buckeye                AZ                                       85326 PUD                                    203050                20060501            79.31999969 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      240800                1429.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85022 Single Family                          240800                20060601                     80 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G01                                                   175744.41                1245.72                    360                     358                  7.375                      0                      0                    0.25                  7.625 SURPRISE               AZ                                       85379 PUD                                    176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                     1023750                6825.00                    360                     358                  7.625                      0                      0                   0.375                      8 Scottsdale             AZ                                       85262 Single Family                         1023750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      223920                1259.55                    360                     357                    6.5                      0                      0                    0.25                   6.75 RENO                   NV                                       89506 Single Family                          223920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      472000                2900.83                    360                     357                  7.125                      0                      0                    0.25                  7.375 LAS VEGAS              NV                                       89131 PUD                                    472000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      417000                2171.88                    360                     359                      6                      0                      0                    0.25                   6.25 BOTHELL                WA                                       98012 PUD                                    417000                20060601            79.43000031 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      384000                2400.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Newark                 NJ                                        7112 2-4 Family                             384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      122250                 585.78                    360                     358                    5.5                      0                      0                    0.25                   5.75 WEST JORDAN            UT                                       84084 Single Family                          122250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   263555.71                1430.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 KAYSVILLE              UT                                       84037 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      120000                 650.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 VANCOUVER              WA                                       98686 PUD                                    120000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      440000                3070.83                    360                     359                      8                      0                      0                   0.375                  8.375 San Leandro            CA                                       94578 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      124000                 581.25                    360                     359                  5.375                      0                      0                    0.25                  5.625 OWOSSO                 MI                                       48867 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      360000                2025.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 PALM SPRINGS           CA                                       92262 Condominium                            360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      509000                2704.06                    360                     360                  6.125                      0                      0                    0.25                  6.375 KULA                   HI                                       96790 Single Family                          509000                20060701            62.06999969 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      248400                1397.25                    360                     359                    6.5                      0                      0                    0.25                   6.75 KIRKLAND               WA                                       98034 Single Family                          248400                20060601                     72 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      225000                1265.63                    360                     360                    6.5                      0                      0                    0.25                   6.75 ORLANDO                FL                                       32828 PUD                                    225000                20060701            55.56000137 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      336355                1541.63                    360                     359                   5.25                      0                      0                    0.25                    5.5 VAN NUYS               CA                                       91406 Single Family                          336355                20060601            65.94999695 No MI                                1.00E+17                    2.25               20110501                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      391500                2315.87                    360                     360                  5.625                      0                      0                    0.25                  5.875 POWAY                  CA                                       92064 Single Family                          391500                20060701            52.20000076 No MI                                1.00E+17                    2.25               20110601                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                   226273.06                1367.07                    360                     357                  6.875                      0                      0                   0.375                   7.25 PEORIA                 AZ                                       85383 PUD                                    226308                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      284007                1834.21                    360                     358                    7.5                      0                      0                    0.25                   7.75 LA QUINTA              CA                                       92253 PUD                                    284007                20060501            41.54999924 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      344800                1724.00                    360                     359                   5.75                      0                      0                    0.25                      6 NEW MARKET             MD                                       21774 PUD                                    344800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      291700                1792.74                    360                     359                      7                      0                      0                   0.375                  7.375 STAFFORD               VA                                       22554 Single Family                          291700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      190000                1266.67                    360                     358                  7.625                      0                      0                   0.375                      8 MADERA                 CA                                       93638 Single Family                          190000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      394320                2135.90                    360                     359                   6.25                      0                      0                    0.25                    6.5 YORBA LINDA            CA                                       92887 Condominium                            394320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      355920                2076.20                    360                     360                   6.75                      0                      0                    0.25                      7 DALLAS                 TX                                       75204 Condominium                            355920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      154755                1015.58                    360                     360                  7.625                      0                      0                    0.25                  7.875 ZEPHYRHILLS            FL                                       33541 Condominium                            154755                20060701                     95 GE Capital MI                        1.00E+17                    2.25               20110601                 12.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      112000                 548.33                    360                     351                  5.625                      0                      0                    0.25                  5.875 HOULTON                WI                                       54082 Single Family                          112000                20051001                     80 No MI                                1.00E+17                    2.25               20100901                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350901 ADN1
GIII                     G01                                                      100000                 489.58                    360                     359                  5.625                      0                      0                    0.25                  5.875 HUDSON                 OH                                       44236 Condominium                            100000                20060601            52.63000107 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      242000                1512.50                    360                     357                   7.25                      0                      0                    0.25                    7.5 SANTA FE               NM                                       87507 Single Family                          242000                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      175900                 916.15                    360                     352                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89122 Single Family                          175900                20051101            79.98999786 No MI                                1.00E+17                    2.25               20101001                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351001 ADN1
GIII                     G02                                                      212000                1214.58                    360                     357                  6.625                      0                      0                    0.25                  6.875 RENO                   NV                                       89503 PUD                                    212000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      131175                 778.85                    360                     359                   6.75                      0                      0                   0.375                  7.125 Colton                 CA                                       92324 Condominium                            131175                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      239836                1324.09                    360                     358                  6.375                      0                      0                    0.25                  6.625 RENO                   NV                                       89506 PUD                                    239836                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      212000                1302.92                    360                     359                      7                      0                      0                   0.375                  7.375 EDEN PRAIRIE           MN                                       55347 Single Family                          212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      292790                1738.44                    360                     357                  6.875                      0                      0                    0.25                  7.125 LAS VEGAS              NV                                       89148 PUD                                    292790                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      344000                1648.33                    360                     354                    5.5                      0                      0                    0.25                   5.75 ORANGE                 CA                                       92869 Condominium                            344000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 ADN1
GI                       G01                                                      384000                2520.00                    360                     357                  7.625                      0                      0                    0.25                  7.875 ANTHEM                 AZ                                       85086 PUD                                    384000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      130400                 923.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Ann Arbor              MI                                       48108 Condominium                            130400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      248950                1555.94                    360                     357                   7.25                      0                      0                    0.25                    7.5 SANTA FE               NM                                       87507 Single Family                          248950                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      680000                4391.67                    360                     357                  7.375                      0                      0                   0.375                   7.75 SAN GABRIEL            CA                                       91775 Single Family                          680000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      189000                1043.44                    360                     358                  6.375                      0                      0                    0.25                  6.625 FERNLEY                NV                                       89408 Single Family                          189000                20060501            76.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      463200                2557.25                    360                     357                  6.375                      0                      0                    0.25                  6.625 CARLSBAD               CA                                       92009 PUD                                    463200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      225000                1289.06                    360                     358                  6.625                      0                      0                    0.25                  6.875 WHITETHORN             CA                                       95589 Single Family                          225000                20060501            60.65000153 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      840000                4812.50                    360                     357                    6.5                      0                      0                   0.375                  6.875 SAN CLEMENTE           CA                                       92673 PUD                                    840000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   260929.17                1821.07                    360                     357                      8                      0                      0                   0.375                  8.375 Hixson                 TN                                       37343 PUD                                    261250                20060401                     95 Republic MIC                         1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                    214216.2                1358.95                    360                     356                   6.25                      0                      0                    0.25                    6.5 PORT ST LUCIE          FL                                       34953 Single Family                          215000                20060301            68.69000244 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G03                                                      170720                1067.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CAPE CORAL             FL                                       33914 Single Family                          170720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      296185                1573.48                    360                     359                  6.125                      0                      0                    0.25                  6.375 FRESNO                 CA                                       93722 Single Family                          296185                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      240000                1275.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 MUSKEGON               MI                                       49444 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      280000                1925.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 GRAYSLAKE              IL                                       60030 PUD                                    280000                20060401            76.91999817 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      180500                 827.29                    360                     359                   5.25                      0                      0                    0.25                    5.5 DES MOINES             WA                                       98198 Condominium                            180500                20060601            58.90000153 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      166340                 970.32                    360                     358                   6.03                   0.72                      0                    0.25                      7 ATLANTA                GA                                       30309 Condominium                            166340                20060501                     90 GE Capital MI                        1.00E+17                    3.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      404000                2062.08                    360                     360                  5.875                      0                      0                    0.25                  6.125 SANTA CLARITA          CA                                       91351 PUD                                    404000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                   2.28                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      240000                1325.00                    360                     360                  6.375                      0                      0                    0.25                  6.625 SANDWICH               IL                                       60548 PUD                                    240000                20060701            57.13999939 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      192500                1042.71                    360                     360                   6.25                      0                      0                    0.25                    6.5 BERLIN                 MD                                       21811 PUD                                    192500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                       87200                 490.50                    360                     360                    6.5                      0                      0                    0.25                   6.75 CHARLOTTE              MI                                       48813 Single Family                           87200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                   100383.72                 628.61                    360                     356                      6                      0                      0                   0.375                  6.375 RIVERDALE              GA                                       30296 PUD                                    100760                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      245600                1304.75                    360                     360                  6.125                      0                      0                    0.25                  6.375 LOS ANGELES            CA                                       91607 Condominium                            245600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      290684                1513.98                    360                     358                      6                      0                      0                    0.25                   6.25 SUFFOLK                VA                                       23435 PUD                                    290684                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      272000                1388.33                    360                     359                  5.875                      0                      0                    0.25                  6.125 FORT COLLINS           CO                                       80526 PUD                                    272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      190000                 969.79                    360                     360                  5.875                      0                      0                    0.25                  6.125 TUCSON                 AZ                                       85747 PUD                                    190000                20060701            73.63999939 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      204000                1232.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 Lemoore                CA                                       93245 Single Family                          204000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                      114800                 633.79                    360                     358                  6.375                      0                      0                    0.25                  6.625 LEXINGTON              KY                                       40517 Single Family                          114800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      373089                2098.63                    360                     359                    6.5                      0                      0                    0.25                   6.75 RIVERSIDE              CA                                       92509 PUD                                    373089                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      144000                 810.00                    360                     360                    6.5                      0                      0                    0.25                   6.75 SAN ANTONIO            TX                                       78253 Single Family                          144000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      336000                1960.00                    360                     360                   6.75                      0                      0                    0.25                      7 MORENO VALLEY          CA                                       92551 Single Family                          336000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                   224999.33                1171.87                    360                     356                      6                      0                      0                    0.25                   6.25 ATLANTA                GA                                       30317 Single Family                          225000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                   179083.61                1164.56                    360                     357                    6.5                      0                      0                    0.25                   6.75 OKEECHOBEE             FL                                       34972 Single Family                          179550                20060401                     95 Radian Guaranty                      1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      915850                4960.85                    360                     358                  6.125                      0                      0                   0.375                    6.5 scottsdale             AZ                                       85253 Single Family                          915850                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      248000                1420.83                    360                     358                  6.625                      0                      0                    0.25                  6.875 NORTH LAS VEGAS        NV                                       89115 PUD                                    248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   193996.02                1409.53                    360                     357                    7.5                      0                      0                   0.375                  7.875 VISALIA                CA                                       93292 PUD                                    194400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G02                                                      186400                1048.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 GLENDALE               AZ                                       85306 Single Family                          186400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      135992                 849.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 COLLEGE PARK           GA                                       30349 PUD                                    135992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                   254187.68                1467.92                    360                     358                  5.375                      0                      0                    0.25                  5.625 AMERICAN CANYON        CA                                       94503 Single Family                          255000                20060501            49.04000092 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      191601                1392.13                    360                     357                    7.5                      0                      0                   0.375                  7.875 VISALIA                CA                                       93292 PUD                                    192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      192800                1044.33                    360                     353                  6.125                      0                      0                   0.375                    6.5 Lexington              KY                                       40509 2-4 Family                             192800                20051201                     80 No MI                                1.00E+17                    2.25               20101101                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GIII                     G03                                                   430998.66                2289.69                    360                     355                  6.125                      0                      0                    0.25                  6.375 MANASSAS               VA                                       20110 Single Family                          432000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ADN1
GIII                     G02                                                      416000                2340.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 REDLANDS               CA                                       92374 Single Family                          416000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      324000                1856.25                    360                     358                  6.625                      0                      0                    0.25                  6.875 SNOHOMISH              WA                                       98296 Single Family                          324000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      186000                 988.13                    360                     358                  6.125                      0                      0                    0.25                  6.375 SEATTLE                WA                                       98168 Single Family                          186000                20060501            78.80999756 No MI                                1.00E+17                    2.75               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      269150                1401.82                    360                     358                      6                      0                      0                    0.25                   6.25 WELLINGTON             FL                                       33414 Condominium                            269150                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                  11.25                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      177750                1185.00                    360                     358                  7.625                      0                      0                   0.375                      8 Atlanta                GA                                       30310 Single Family                          177750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      125600                 745.75                    360                     354                  6.875                      0                      0                    0.25                  7.125 SAN ANTONIO            TX                                       78247 PUD                                    125600                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ADN1
GI                       G02                                                      103992                 682.45                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pompano Beach          FL                                       33069 Condominium                            103992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      393603                2050.02                    360                     359                      6                      0                      0                    0.25                   6.25 WOODLAND               CA                                       95776 Single Family                          393603                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      304000                1615.00                    360                     360                  6.125                      0                      0                    0.25                  6.375 RIVERSIDE              CA                                       92504 Single Family                          304000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      240288                1351.62                    360                     359                    6.5                      0                      0                    0.25                   6.75 AVONDALE               AZ                                       85323 PUD                                    240288                20060601            75.01999664 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                       92000                 440.83                    360                     360                    5.5                      0                      0                    0.25                   5.75 SANFORD                FL                                       32771 Single Family                           92000                20060701            61.33000183 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      181355                 963.45                    360                     359                  6.125                      0                      0                    0.25                  6.375 YULEE                  FL                                       32097 PUD                                    181355                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      348800                1853.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 SOUTHBOROUGH           MA                                        1772 Single Family                          348800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      197200                1129.79                    360                     359                  6.625                      0                      0                    0.25                  6.875 HENDERSON              NV                                       89012 Condominium                            197200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   286336.08                1730.91                    360                     359                      7                      0                      0                    0.25                   7.25 ORLANDO                FL                                       32828 PUD                                    286496                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G03                                                      151920                 933.67                    360                     359                      7                      0                      0                   0.375                  7.375 AVONDALE               AZ                                       85323 Single Family                          151920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                   177808.56                 907.73                    360                     359                  5.875                      0                      0                    0.25                  6.125 MIDDLEBURG             FL                                       32068 PUD                                    177840                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   391636.93                2445.57                    360                     359                  6.125                      0                      0                    0.25                  6.375 ARLINGTON HEIGHTS      IL                                       60005 2-4 Family                             392000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      204800                1066.67                    360                     360                      6                      0                      0                    0.25                   6.25 MEDFORD                OR                                       97501 Single Family                          204800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      172000                 806.25                    360                     360                  5.375                      0                      0                    0.25                  5.625 WINSTED                MN                                       55395 Single Family                          172000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      328500                2258.44                    360                     360                  7.875                      0                      0                   0.375                   8.25 PARKER                 CO                                       80134 PUD                                    328500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                   108418.25                 677.65                    360                     358                  6.125                      0                      0                    0.25                  6.375 EXCELSIOR SPRINGS      MO                                       64024 Single Family                          108620                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      305600                1878.17                    360                     359                  7.125                      0                      0                    0.25                  7.375 MIAMI                  FL                                       33165 Single Family                          305600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      252000                1312.50                    360                     360                      6                      0                      0                    0.25                   6.25 WAIPAHU                HI                                       96797 Condominium                            252000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                      224000                1353.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Denver                 CO                                       80203 Condominium                            224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                   358898.45                1757.11                    360                     352                  5.625                      0                      0                    0.25                  5.875 COVINGTON              LA                                       70433 Single Family                          359650                20051101            74.93000031 No MI                                1.00E+17                    2.25               20101001                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351001 ADN1
GI                       G02                                                   140578.69                1058.16                    360                     357                  7.875                      0                      0                   0.375                   8.25 Orlando                FL                                       32812 Condominium                            140850                20060401                     90 PMI                                  1.00E+17                    2.25               20110301                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      205500                1262.97                    360                     359                  7.125                      0                      0                    0.25                  7.375 MORROW                 OH                                       45152 Single Family                          205500                20060601            70.86000061 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      292000                1490.42                    360                     360                  5.875                      0                      0                    0.25                  6.125 MARYSVILLE             WA                                       98270 Single Family                          292000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      380000                2691.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Waltham                MA                                        2451 Single Family                          380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      293520                1589.90                    360                     360                   6.25                      0                      0                    0.25                    6.5 STATE COLLEGE          PA                                       16801 PUD                                    293520                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      200080                1146.29                    360                     359                  6.625                      0                      0                    0.25                  6.875 JACKSONVILLE           FL                                       32221 PUD                                    200080                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      344000                1791.67                    360                     359                      6                      0                      0                    0.25                   6.25 FILLMORE               CA                                       93015 Single Family                          344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      162000                 928.13                    360                     360                  6.625                      0                      0                    0.25                  6.875 NORTH LAS VEGAS        NV                                       89084 PUD                                    162000                20060701            47.79000092 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      210000                1181.25                    360                     360                    6.5                      0                      0                    0.25                   6.75 MIRA LOMA              CA                                       91752 Single Family                          210000                20060701            47.18999863 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      175200                 967.25                    360                     360                  6.375                      0                      0                    0.25                  6.625 MESQUITE               NV                                       89027 PUD                                    175200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      288000                1650.00                    360                     357                  6.625                      0                      0                    0.25                  6.875 BLOOMINGTON            CA                                       92316 Single Family                          288000                20060401            78.90000153 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      248000                1498.33                    360                     358                      7                      0                      0                    0.25                   7.25 HOLLISTER              CA                                       95023 PUD                                    248000                20060501                     80 No MI                                1.00E+17                    3.75               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      109200                 705.25                    360                     357                  7.375                      0                      0                   0.375                   7.75 Lilburn                GA                                       30047 Single Family                          109200                20060401            67.83000183 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   321597.45                2043.48                    360                     356                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20111 Single Family                          321600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      207200                1273.42                    360                     359                      7                      0                      0                   0.375                  7.375 West Jordan            UT                                       84088 Single Family                          207200                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      195352                1220.95                    360                     359                   7.25                      0                      0                    0.25                    7.5 KISSIMMEE              FL                                       34758 PUD                                    195352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      174392                1053.62                    360                     358                      7                      0                      0                    0.25                   7.25 LAS VEGAS              NV                                       89149 PUD                                    174392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      189208                1084.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 JACKSONVILLE           FL                                       32218 PUD                                    189208                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                    73535.38                 444.41                    360                     351                      7                      0                      0                    0.25                   7.25 DENVER                 CO                                       80247 Condominium                             73600                20051001                     80 No MI                                1.00E+17                    2.25               20100901                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20350901 ADN1
GIII                     G02                                                      155623                 875.38                    360                     360                    6.5                      0                      0                    0.25                   6.75 QUEEN CREEK            AZ                                       85242 PUD                                    155623                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                   232577.72                1346.35                    360                     360                  6.625                      0                      0                    0.25                  6.875 GILBERT                AZ                                       85296 PUD                                    235000                20060701            66.19999695 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      157500                 853.13                    360                     358                   6.25                      0                      0                    0.25                    6.5 CORAL SPRINGS          FL                                       33065 Condominium                            157500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      324800                2097.67                    360                     360                    7.5                      0                      0                    0.25                   7.75 OVERTON                NV                                       89040 Single Family                          324800                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      367500                2105.47                    360                     359                  6.625                      0                      0                    0.25                  6.875 BRIDGEPORT             CT                                        6604 Single Family                          367500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      189000                1082.81                    360                     359                  6.625                      0                      0                    0.25                  6.875 AUSTIN                 TX                                       78717 PUD                                    189000                20060601            76.51999664 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      109600                 627.92                    360                     360                  6.625                      0                      0                    0.25                  6.875 GARDEN CITY            MI                                       48135 Single Family                          109600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      286000                1638.54                    360                     358                  6.625                      0                      0                    0.25                  6.875 PERRIS                 CA                                       92571 Single Family                          286000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   150133.87                 963.03                    360                     358                  6.375                      0                      0                    0.25                  6.625 PRIOR LAKE             MN                                       55372 PUD                                    150400                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      346536                1985.36                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89148 PUD                                    346536                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                    189342.1                1310.76                    360                     357                  7.125                      0                      0                    0.25                  7.375 NEW PORT RICHEY        FL                                       34654 PUD                                    189779                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      142400                 801.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 SICKLERVILLE           NJ                                        8081 Single Family                          142400                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                   416821.61                2519.38                    360                     357                      7                      0                      0                    0.25                   7.25 JERSEY CITY            NJ                                        7305 2-4 Family                             417000                20060401            68.36000061 No MI                                1.00E+17                    2.75               20110301                  13.25                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                   225000.01                1640.63                    360                     357                    8.5                      0                      0                    0.25                   8.75 LANOKA HARBOR          NJ                                        8734 Single Family                          225000                20060401                     75 No MI                                1.00E+17                    2.75               20110301                  14.75                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      100100                 594.34                    360                     358                   6.75                      0                      0                   0.375                  7.125 LOUISVILLE             KY                                       40241 Condominium                            100100                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      319200                2094.75                    360                     357                  7.625                      0                      0                    0.25                  7.875 JERSEY CITY            NJ                                        7306 2-4 Family                             319200                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                   395999.19                2640.00                    360                     355                   7.75                      0                      0                    0.25                      8 LYNN                   MA                                        1905 2-4 Family                             396000                20060201                     80 No MI                                1.00E+17                    2.75               20110101                     14                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G01                                                      400000                2500.00                    360                     355                   7.25                      0                      0                    0.25                    7.5 ANDOVER                MA                                        1810 Single Family                          400000                20060201            67.80000305 No MI                                1.00E+17                    2.75               20110101                   13.5                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G01                                                      184000                1130.83                    360                     357                  7.125                      0                      0                    0.25                  7.375 PLAINFIELD             NJ                                        7063 Single Family                          184000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.375                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G03                                                      123750                 747.66                    360                     358                  6.875                      0                      0                   0.375                   7.25 RUTHER GLEN            VA                                       22546 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      108296                 654.29                    360                     358                  6.875                      0                      0                   0.375                   7.25 EL PASO                TX                                       79938 Single Family                          108296                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      288000                1680.00                    360                     359                  6.625                      0                      0                   0.375                      7 MILLSBORO              DE                                       19966 Single Family                          288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      675000                4429.69                    360                     357                    7.5                      0                      0                   0.375                  7.875 Ivins                  UT                                       84738 PUD                                    675000                20060401                     75 No MI                                                            2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                   154485.58                 772.43                    360                     356                   5.75                      0                      0                    0.25                      6 GRAND JUNCTION         CO                                       81504 Single Family                       154639.52                20060301            76.73999786 No MI                                1.00E+17                    2.25               20110201                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G03                                                      151843                 933.20                    360                     359                      7                      0                      0                   0.375                  7.375 CHAMBERSBURG           PA                                       17201 Townhouse                              151843                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   139561.93                1063.50                    360                     358                      8                      0                      0                   0.375                  8.375 Naples                 FL                                       34104 Condominium                            139920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   239874.99                1374.28                    360                     358                  6.625                      0                      0                    0.25                  6.875 BULLHEAD CITY          AZ                                       86442 PUD                                    239875                20060501            79.95999908 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      144000                 975.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 NASHVILLE              TN                                       37217 PUD                                    144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      380000                2137.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 NORWALK                CA                                       90650 Single Family                          380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      306400                1723.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 BAKERSFIELD            CA                                       93312 Single Family                          306400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      133200                 929.63                    360                     358                      8                      0                      0                   0.375                  8.375 TUCSON                 AZ                                       85713 2-4 Family                             133200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      405050                2194.02                    360                     358                   6.25                      0                      0                    0.25                    6.5 Stockton               CA                                       95205 Single Family                          405050                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      319500                1797.19                    360                     358                  6.375                      0                      0                   0.375                   6.75 FOLSOM                 CA                                       95630 Single Family                          319500                20060501            74.30000305 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      308000                1732.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 GLENDALE               CA                                       91203 Condominium                            308000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      171200                1212.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 GREEN BAY              WI                                       54301 Single Family                          171200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      247200                1416.25                    360                     360                    6.5                      0                      0                   0.375                  6.875 Durango                CO                                       81301 Single Family                          247200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      300499                1690.31                    360                     358                  6.375                      0                      0                   0.375                   6.75 LINCOLN                CA                                       95648 PUD                                    300499                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      188400                1236.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 Marysville             WA                                       98270 Single Family                          188400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      372000                2170.00                    360                     358                  6.625                      0                      0                   0.375                      7 CHINO HILLS            CA                                       91709 Condominium                            372000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      231000                1564.06                    360                     359                   7.75                      0                      0                   0.375                  8.125 Lehigh Acres           FL                                       33972 Single Family                          231000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      115535                 758.20                    360                     360                    7.5                      0                      0                   0.375                  7.875 LEANDER                TX                                       78641 PUD                                    115535                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      272000                1473.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Savannah               GA                                       31411 PUD                                    272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      200650                1274.96                    360                     358                   7.25                      0                      0                   0.375                  7.625 Saint Petersburg       FL                                       33703 PUD                                    200650                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      232000                1305.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Port Saint Lucie       FL                                       34953 PUD                                    232000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      264000                1622.50                    360                     359                      7                      0                      0                   0.375                  7.375 Glendale               AZ                                       85308 PUD                                    264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G01                                                      441000                2802.19                    360                     357                   7.25                      0                      0                   0.375                  7.625 Falls Church           VA                                       22043 Single Family                          441000                20060401                     75 No MI                                1.00E+17                     2.5               20090301                 13.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                      240000                1575.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Alva                   FL                                       33920 Single Family                          240000                20060601            72.94999695 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.125                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      226692                1369.60                    360                     359                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89131 Condominium                            226692                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      440000                2979.17                    360                     359                   7.75                      0                      0                   0.375                  8.125 Lincoln City           OR                                       97367 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      153500                 703.54                    360                     350                   5.25                      0                      0                    0.25                    5.5 WEST HAVEN             CT                                        6516 Single Family                          153500                20050901                  76.75 No MI                                1.00E+17                    2.25               20100801                   11.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350801 ADN1
GIII                     G03                                                   157504.56                 886.99                    360                     355                  5.125                      0                      0                    0.25                  5.375 CABOT                  AR                                       72023 Single Family                          158400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 ADN1
GI                       G01                                                      364600                2582.58                    360                     355                   7.72                   0.53                      0                    0.25                    8.5 SURPRISE               AZ                                       85388 PUD                                    364600                20060201            89.98999786 Republic MIC                         1.00E+17                     3.5               20110101                   13.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G03                                                   246813.92                1466.42                    360                     356                  5.625                      0                      0                    0.25                  5.875 HEBRON                 MD                                       21830 Single Family                          247900                20060301                     74 No MI                                1.00E+17                     2.5               20110201                 10.875                   2.72                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G03                                                   112037.83                 665.48                    360                     356                  5.625                      0                      0                    0.25                  5.875 HURRICANE              UT                                       84737 PUD                                    112500                20060301            65.02999878 No MI                                1.00E+17                    2.25               20110201                 11.875                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      312900                1401.53                    360                     359                  5.125                      0                      0                    0.25                  5.375 HENDERSON              NV                                       89015 PUD                                    312900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      304990                1588.54                    360                     359                      6                      0                      0                    0.25                   6.25 ANAHEIM                CA                                       92801 Single Family                          305000                20060601            53.50999832 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      195000                 954.69                    360                     358                  5.625                      0                      0                    0.25                  5.875 LAS VEGAS              NV                                       89102 Single Family                          195000                20060501            54.16999817 No MI                                1.00E+17                    2.25               20110401                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       95175                 654.33                    360                     358                  7.875                      0                      0                   0.375                   8.25 Euless                 TX                                       76040 Single Family                           95175                20060501            74.94999695 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       90405                 565.03                    360                     358                  7.125                      0                      0                   0.375                    7.5 Raleigh                NC                                       27614 PUD                                     90405                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      263120                1507.46                    360                     355                    6.5                      0                      0                   0.375                  6.875 Arlington              VA                                       22206 Condominium                            263120                20060201                     80 No MI                                1.00E+17                     2.5               20110101                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      378350                2246.45                    360                     358                   6.75                      0                      0                   0.375                  7.125 ONTARIO                CA                                       91764 Single Family                          378350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                  2.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      302000                1667.29                    360                     358                   6.25                      0                      0                   0.375                  6.625 North Las Vegas        NV                                       89081 PUD                                    302000                20060501                     80 No MI                                                            2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      200000                1250.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 MESA                   AZ                                       85206 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      146720                1039.27                    360                     360                  8.125                      0                      0                   0.375                    8.5 NORFOLK                VA                                       23503 Single Family                          146720                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      188000                1116.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Highlands Ranch        CO                                       80126 PUD                                    188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      146152                 806.88                    360                     358                   6.25                      0                      0                   0.375                  6.625 Jacksonville           FL                                       32216 Condominium                            146152                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      200000                1083.34                    360                     358                  6.125                      0                      0                   0.375                    6.5 CHAMPLIN               MN                                       55316 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      259120                1376.58                    360                     358                      6                      0                      0                   0.375                  6.375 Rio Rancho             NM                                       87124 PUD                                    259120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      141600                 811.25                    360                     356                    6.5                      0                      0                   0.375                  6.875 SMYRNA                 TN                                       37167 PUD                                    141600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                   339177.87                2090.36                    360                     359                      6                      0                      0                    0.25                   6.25 WHITTIER               CA                                       90602 Single Family                          339500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                   214706.34                1407.80                    360                     359                    7.5                      0                      0                    0.25                   7.75 PUNTA GORDA            FL                                       33983 Single Family                          217982                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G03                                                      173000                 846.98                    360                     359                  5.625                      0                      0                    0.25                  5.875 OVIEDO                 FL                                       32765 PUD                                    173000                20060601            57.66999817 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      213600                1134.75                    360                     359                  6.125                      0                      0                    0.25                  6.375 SANTA CLARITA          CA                                       91350 Condominium                            213600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      212000                1148.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 ROSAMOND               CA                                       93560 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      284000                1479.17                    360                     360                      6                      0                      0                    0.25                   6.25 LIBERTY LAKE           WA                                       99019 Single Family                          284000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                   156700.52                 523.33                    360                     359                   3.75                      0                      0                    0.25                      4 BREMERTON              WA                                       98312 PUD                                    157000                20060601            68.26000214 No MI                                1.00E+17                    2.25               20110501                     10                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      176200                1064.54                    360                     360                      7                      0                      0                    0.25                   7.25 DAVENPORT              FL                                       33897 PUD                                    176200                20060701            74.98000336 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      266000                1468.54                    360                     360                  6.375                      0                      0                    0.25                  6.625 BASS LAKE              CA                                       93604 Single Family                          266000                20060701                     38 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      376800                1923.25                    360                     358                  5.875                      0                      0                    0.25                  6.125 PANAMA CITY BEACH      FL                                       32413 Condominium                            376800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      305589                1941.76                    360                     359                   7.25                      0                      0                   0.375                  7.625 Glendale               AZ                                       85310 PUD                                    305589                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      352000                2200.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Garden Grove           CA                                       92840 Condominium                            352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      216000                1372.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 Peoria                 AZ                                       85382 PUD                                    216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      263001                1479.38                    360                     358                  6.375                      0                      0                   0.375                   6.75 SURPRISE               AZ                                       85379 PUD                                    263001                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      220000                1260.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 San Bernardino         CA                                       92404 Single Family                          220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      399920                2207.89                    360                     358                   6.25                      0                      0                   0.375                  6.625 Fontana                CA                                       92336 Single Family                          399920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      268000                1675.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89139 PUD                                    268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      206500                1312.14                    360                     359                   7.25                      0                      0                   0.375                  7.625 Pembroke Pines         FL                                       33026 Single Family                          206500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      203250                1249.14                    360                     358                      7                      0                      0                   0.375                  7.375 Laurel                 MD                                       20724 PUD                                    203250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      133199                 735.37                    360                     360                  6.375                      0                      0                    0.25                  6.625 OPA LOCKA              FL                                       33056 Single Family                          133199                20060701            55.04000092 No MI                                1.00E+17                    2.25               20110601                 11.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      199150                1120.22                    360                     360                    6.5                      0                      0                    0.25                   6.75 LAKE ALFRED            FL                                       33850 PUD                                    199150                20060701            79.98000336 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      205300                1240.35                    360                     359                      7                      0                      0                    0.25                   7.25 DORAL                  FL                                       33178 Condominium                            205300                20060601            89.98999786 United Guaranty                      1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      149520                 903.35                    360                     360                      7                      0                      0                    0.25                   7.25 ZEPHYRHILLS            FL                                       33541 Condominium                            149520                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      290000                1570.83                    360                     359                   6.25                      0                      0                    0.25                    6.5 CERES                  CA                                       95307 Single Family                          290000                20060601            55.77000046 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      360000                1875.00                    360                     359                      6                      0                      0                    0.25                   6.25 AVON                   NC                                       27915 PUD                                    360000                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      299000                1650.73                    360                     360                  6.375                      0                      0                    0.25                  6.625 FRESNO                 CA                                       93722 Single Family                          299000                20060701            56.31000137 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                       95680                 518.27                    360                     359                   6.25                      0                      0                    0.25                    6.5 CHICKAMAUGA            GA                                       30707 Single Family                           95680                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   191381.49                1120.00                    360                     359                   6.75                      0                      0                    0.25                      7 MIAMI BEACH            FL                                       33139 Condominium                            192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                    201553.8                 923.79                    360                     356                  5.125                      0                      0                   0.375                    5.5 Antioch                CA                                       94509 PUD                                    201600                20060301                     70 No MI                                1.00E+17                    2.25               20110201                   10.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                       95200                 624.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33619 2-4 Family                              95200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   162613.27                1069.15                    360                     359                    6.5                      0                      0                   0.375                  6.875 Gwynn Oak              MD                                       21207 Single Family                          162750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      280000                1750.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Paterson               NJ                                        7504 Single Family                          280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   135999.49                 920.83                    360                     358                   7.75                      0                      0                   0.375                  8.125 Portsmouth             VA                                       23702 2-4 Family                             136000                20060501            79.52999878 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      150000                 671.88                    360                     359                  5.125                      0                      0                    0.25                  5.375 MESA                   AZ                                       85204 Single Family                          150000                20060601            61.22000122 No MI                                1.00E+17                    2.25               20110501                 10.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      397000                2150.42                    360                     360                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89178 PUD                                    397000                20060701                     90 United Guaranty                      1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      276220                1611.28                    360                     359                   6.75                      0                      0                    0.25                      7 PORT SAINT LUCIE       FL                                       34986 PUD                                    276220                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G01                                                      250000                1250.00                    360                     359                   5.75                      0                      0                    0.25                      6 SAN DIEGO              CA                                       92126 Single Family                          250000                20060601            43.47999954 No MI                                1.00E+17                    2.25               20110501                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      412500                2277.34                    360                     359                  6.375                      0                      0                    0.25                  6.625 LOS ANGELES            CA                                       90037 2-4 Family                             412500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      389290                2108.65                    360                     360                   6.25                      0                      0                    0.25                    6.5 ORLANDO                FL                                       32814 PUD                                    389290                20060701            79.55999756 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      142260                 755.76                    360                     359                  6.125                      0                      0                    0.25                  6.375 KATY                   TX                                       77449 PUD                                    142260                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      100000                 583.33                    360                     360                   6.75                      0                      0                    0.25                      7 PRINCETON BOROUGH      NJ                                        8542 Single Family                          100000                20060701            18.02000046 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      196800                1025.00                    360                     360                      6                      0                      0                    0.25                   6.25 EUGENE                 OR                                       97402 Single Family                          196800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.25                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      346400                1876.33                    360                     360                   6.25                      0                      0                    0.25                    6.5 SACRAMENTO             CA                                       95829 Single Family                          346400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      304000                1615.00                    360                     358                  6.125                      0                      0                    0.25                  6.375 STAFFORD               VA                                       22556 PUD                                    304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      175920                1099.50                    360                     358                   7.25                      0                      0                    0.25                    7.5 RENO                   NV                                       89506 Single Family                          175920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   159723.71                1037.76                    360                     358                    6.5                      0                      0                    0.25                   6.75 BAKERSFIELD            CA                                       93307 Single Family                          160000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      344000                2329.17                    360                     357                   7.75                      0                      0                   0.375                  8.125 Jersey City            NJ                                        7307 2-4 Family                             344000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      312000                1982.50                    360                     357                   7.25                      0                      0                   0.375                  7.625 Rockville              MD                                       20850 Single Family                          312000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G01                                                      379900                1939.07                    360                     358                  5.875                      0                      0                    0.25                  6.125 WASHINGTON             DC                                       20016 Condominium                            379900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      221636                1154.35                    360                     357                  5.875                      0                      0                   0.375                   6.25 MARICOPA               AZ                                       85239 PUD                                    221636                20060401                     80 No MI                                1.00E+17                   2.375               20080301                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GIII                     G02                                                      320000                1733.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 CHULA VISTA            CA                                       91910 Single Family                          320000                20060501            51.20000076 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                     1677400                9260.65                    360                     358                   6.25                      0                      0                   0.375                  6.625 ANNAPOLIS              MD                                       21403 PUD                                   1677400                20060501            62.13000107 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      141536                 869.86                    360                     358                      7                      0                      0                   0.375                  7.375 Charlotte              NC                                       28277 Townhouse                              141536                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      580000                3745.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 LOS ANGELES            CA                                       90037 2-4 Family                             580000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      406800                2330.63                    360                     358                  6.625                      0                      0                    0.25                  6.875 CARLSBAD               CA                                       92010 Condominium                            406800                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   319433.78                2049.00                    360                     358                  6.375                      0                      0                    0.25                  6.625 JACKSON                WY                                       83001 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      250000                1302.08                    360                     358                      6                      0                      0                    0.25                   6.25 ORLANDO                FL                                       32825 PUD                                    250000                20060501            79.37000275 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                   275379.71                1929.84                    360                     357                  7.125                      0                      0                   0.375                    7.5 Manassas Park          VA                                       20111 Single Family                          276000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      663000                4350.94                    360                     358                    7.5                      0                      0                   0.375                  7.875 Hollywood              FL                                       33019 Condominium                            663000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                   307448.89                1827.86                    360                     358                  6.875                      0                      0                    0.25                  7.125 SAN JACINTO            CA                                       92583 Single Family                          307850                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      173320                1209.63                    360                     358                      8                      0                      0                   0.375                  8.375 COVINGTON              GA                                       30016 PUD                                    173320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      199120                1099.31                    360                     358                   6.25                      0                      0                   0.375                  6.625 CANTON                 GA                                       30115 PUD                                    199120                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                    476359.5                2728.74                    360                     357                  6.625                      0                      0                    0.25                  6.875 Bloomfield             MI                                       48302 Single Family                          476500                20060401            78.11000061 No MI                                1.00E+17                    2.25               20110301                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      240000                1475.00                    360                     357                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89142 Single Family                          240000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      417000                2203.54                    360                     359                  6.125                      0                      0                    0.25                  6.375 Long Beach             CA                                       90815 Single Family                          417000                20060601            76.51000214 No MI                                                            2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120720                 842.52                    360                     359                      8                      0                      0                   0.375                  8.375 MADISON                AL                                       35757 Single Family                          120720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      157036                1063.26                    360                     358                   7.75                      0                      0                   0.375                  8.125 HAMPTON                GA                                       30228 PUD                                    157036                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      142500                1083.10                    360                     360                      8                      0                      0                   0.375                  8.375 NEW ORLEANS            LA                                       70115 Single Family                          142500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      107200                 670.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Doraville              GA                                       30360 Single Family                          107200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      146632                 855.35                    360                     358                  6.625                      0                      0                   0.375                      7 SNELLVILLE             GA                                       30039 PUD                                    151632                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      165776                1156.98                    360                     360                      8                      0                      0                   0.375                  8.375 CHAMPLIN               MN                                       55316 Single Family                          165776                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      176872                 939.63                    360                     358                      6                      0                      0                   0.375                  6.375 Snellville             GA                                       30039 PUD                                    176872                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      113349                 673.01                    360                     359                   6.75                      0                      0                   0.375                  7.125 COOLIDGE               AZ                                       85228 Single Family                          113349                20060601                     80 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      600000                3875.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 BURBANK                CA                                       91501 Single Family                          600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      168472                1052.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Snellville             GA                                       30039 PUD                                    168472                20060501                     80 No MI                                1.00E+17                    2.25               20160401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GI                       G02                                                      198000                1361.25                    360                     359                  7.875                      0                      0                   0.375                   8.25 North Port             FL                                       34287 Single Family                          198000                20060601            72.52999878 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   389695.76                2660.49                    360                     359                  6.875                      0                      0                   0.375                   7.25 SLINGER                WI                                       53086 Single Family                          390000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      548300                3426.88                    360                     360                  7.125                      0                      0                   0.375                    7.5 STOCKTON               CA                                       95212 Single Family                          548300                20060701            79.98000336 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      120000                 712.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Wayne                  NJ                                        7470 Single Family                          120000                20060601                     80 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      328000                2186.67                    360                     359                  7.625                      0                      0                   0.375                      8 WASHINGTON             DC                                       20011 Townhouse                              328000                20060601                     80 No MI                                1.00E+17                    5.16               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      157500                1099.22                    360                     359                      8                      0                      0                   0.375                  8.375 WOODBRIDGE             VA                                       22193 Townhouse                              157500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  4.785                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      171228                1088.01                    360                     358                   7.25                      0                      0                   0.375                  7.625 FAIRBURN               GA                                       30213 PUD                                    171228                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      443600                2680.08                    360                     359                  6.875                      0                      0                   0.375                   7.25 RIVERSIDE              CA                                       92503 Single Family                          443600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       70000                 466.67                    360                     359                  7.625                      0                      0                   0.375                      8 Ft. Lauderdale         FL                                       33313 PUD                                     70000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      223477                1210.50                    360                     357                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89166 PUD                                    223477                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      190324                1189.53                    360                     359                  7.125                      0                      0                   0.375                    7.5 Florence               AZ                                       85232 PUD                                    190324                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      182000                1080.63                    360                     359                   6.75                      0                      0                   0.375                  7.125 Jamaica                NY                                       11434 Single Family                          182000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      177064                1032.87                    360                     358                  6.625                      0                      0                   0.375                      7 FAIRBURN               GA                                       30213 PUD                                    177064                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      160800                1038.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Middleburg             FL                                       32068 Single Family                          160800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      326664                2145.95                    360                     360                    6.5                      0                      0                   0.375                  6.875 ASHEBORO               NC                                       27205 Single Family                          326664                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      380000                2058.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Annapolis              MD                                       21401 Single Family                          380000                20060501                     80 No MI                                1.00E+17                     2.5               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      200900                1402.11                    360                     359                      8                      0                      0                   0.375                  8.375 Manassas               VA                                       20109 Townhouse                              200900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    194878.8                1482.14                    360                     359                      8                      0                      0                   0.375                  8.375 Hesperia               CA                                       92345 Single Family                          195000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      203250                1397.34                    360                     359                  7.875                      0                      0                   0.375                   8.25 New Richmond           WI                                       54017 Single Family                          203250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                    79999.73                 458.33                    360                     358                  6.625                      0                      0                    0.25                  6.875 WASHINGTON             DC                                       20032 Condominium                             80000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      261000                1658.44                    360                     359                  7.375                      0                      0                    0.25                  7.625 MODESTO                CA                                       95350 Single Family                          261000                20060601                     60 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      173200                1137.80                    360                     360                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89121 Single Family                          173200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                    113087.6                 647.90                    360                     357                    6.5                      0                      0                   0.375                  6.875 College Park           GA                                       30349 Single Family                          113120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      109440                 763.80                    360                     358                      8                      0                      0                   0.375                  8.375 Camp Hill              PA                                       17011 Single Family                          109440                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      135360                 831.90                    360                     358                      7                      0                      0                   0.375                  7.375 LAWRENCEVILLE          GA                                       30044 PUD                                    135360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      199900                1207.73                    360                     359                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85086 PUD                                    200000                20060601            49.38000107 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      258400                1641.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 Sanford                NC                                       27330 Single Family                          258400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      201600                1218.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89156 Single Family                          201600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      295920                1757.03                    360                     358                   6.75                      0                      0                   0.375                  7.125 Manassas Park          VA                                       20111 Condominium                            295920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   199774.45                1297.97                    360                     358                  6.375                      0                      0                   0.375                   6.75 PALM BEACH GARDENS     FL                                       33410 Condominium                            200120                20060501                     65 No MI                                1.00E+17                    3.75               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      191600                1157.58                    360                     358                  6.875                      0                      0                   0.375                   7.25 Powder Springs         GA                                       30127 PUD                                    191600                20060501            79.97000122 No MI                                1.00E+17                    2.25               20160401                  12.25                  3.375                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GII                      G02                                                       56499                 306.04                    360                     357                  6.125                      0                      0                   0.375                    6.5 Winston Salem          NC                                       27107 Single Family                           56499                20060401            69.31999969 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      301450                1507.25                    360                     356                  5.625                      0                      0                   0.375                      6 TEMECULA               CA                                       92591 PUD                                    301450                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                     11                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                    41191.59                 295.52                    360                     358                    7.5                      0                      0                    0.25                   7.75 HUNTSVILLE             AL                                       35816 Single Family                           41250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      144800                 769.25                    360                     359                  6.125                      0                      0                    0.25                  6.375 AUSTIN                 TX                                       78735 Condominium                            144800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      462400                3034.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 Kissimmee              FL                                       34744 Single Family                          462400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G01                                                      624750                3318.98                    360                     358                      6                      0                      0                   0.375                  6.375 Lovettsville           VA                                       20180 PUD                                    624750                20060501            78.08999634 No MI                                1.00E+17                    2.25               20090401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      280000                1633.33                    360                     360                  6.625                      0                      0                   0.375                      7 TEMPE                  AZ                                       85281 Single Family                          280000                20060701                     80 No MI                                                            2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      225000                1631.41                    360                     360                    7.5                      0                      0                   0.375                  7.875 TUCSON                 AZ                                       85748 PUD                                    225000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      303950                2026.33                    360                     359                  7.625                      0                      0                   0.375                      8 EMMITSBURG             MD                                       21727 PUD                                    303950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20130501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G01                                                      615000                3907.81                    360                     359                   7.25                      0                      0                   0.375                  7.625 LA PALMA               CA                                       90623 PUD                                    615000                20060601                     75 No MI                                1.00E+17                    5.23               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      155200                1050.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 Phoenix                AZ                                       85037 Single Family                          155200                20060601                     80 No MI                                                            2.25               20110501                 13.125                  4.855                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      153600                 896.00                    360                     358                  6.625                      0                      0                   0.375                      7 BIG LAKE               MN                                       55309 Single Family                          153600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      110000                 561.46                    360                     348                   5.75                      0                      0                   0.375                  6.125 Belle Chasse           LA                                       70037 Single Family                          110000                20050701                     80 No MI                                                            2.25               20100601                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350601 AFL2
GI                       G02                                                       86700                 559.94                    360                     358                  7.375                      0                      0                   0.375                   7.75 Acworth                GA                                       30102 Single Family                           86700                20060501            69.98000336 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      100000                 572.92                    360                     358                    6.5                      0                      0                   0.375                  6.875 MESA                   AZ                                       85202 Condominium                            100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      400000                2291.67                    360                     360                    6.5                      0                      0                   0.375                  6.875 LOUISVILLE             KY                                       40205 Single Family                          400000                20060701            68.37999725 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   104123.62                 618.23                    360                     358                   6.75                      0                      0                   0.375                  7.125 Baltimore              MD                                       21221 Single Family                          104900                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      262400                1694.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 MORENO VALLEY          CA                                       92557 Single Family                          262400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      224250                1284.77                    360                     357                    6.5                      0                      0                   0.375                  6.875 SACRAMENTO             CA                                       95828 Single Family                          224250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      168000                1155.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 STUART                 FL                                       34997 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      328000                2050.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 DENVER                 CO                                       80205 Townhouse                              328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      141200                 926.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 CIRCLE PINES           MN                                       55014 Single Family                          141200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      191752                1358.24                    360                     359                  8.125                      0                      0                   0.375                    8.5 Port Saint Lucie       FL                                       34953 Single Family                          191752                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      212000                1170.42                    360                     359                   6.25                      0                      0                   0.375                  6.625 Chandler               AZ                                       85224 PUD                                    212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      239920                1674.44                    360                     359                      8                      0                      0                   0.375                  8.375 Randallstown           MD                                       21133 Single Family                          239920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       85000                 575.52                    360                     358                   7.75                      0                      0                   0.375                  8.125 BEAVER                 UT                                       84713 Single Family                           85000                20060501            73.27999878 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       77000                 457.19                    360                     358                   6.75                      0                      0                   0.375                  7.125 LEANDER                TX                                       78641 Single Family                           77000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      164018                 922.60                    360                     353                  6.375                      0                      0                   0.375                   6.75 Tucson                 AZ                                       85743 PUD                                    164040                20051201                     80 No MI                                1.00E+17                    2.25               20101101                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 AFL2
GII                      G02                                                      333600                1876.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 ELKRIDGE               MD                                       21075 Single Family                          333600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      180000                1012.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Clearlake              CA                                       95422 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      116830                 766.70                    360                     356                    7.5                      0                      0                   0.375                  7.875 Nampa                  ID                                       83687 PUD                                    116830                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                   103664.35                 700.67                    360                     356                   6.75                      0                      0                   0.375                  7.125 Aberdeen               WA                                       98520 Single Family                          104000                20060301            79.08999634 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      173400                1083.75                    360                     355                  7.125                      0                      0                   0.375                    7.5 Buckeye                AZ                                       85326 PUD                                    173400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                    46440.49                 349.34                    360                     358                  7.875                      0                      0                   0.375                   8.25 Warrensburg            MO                                       64093 2-4 Family                              46500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      126400                 829.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Atlanta                GA                                       30310 Single Family                          126400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                       94500                 679.22                    360                     347                  8.375                      0                      0                    0.25                  8.625 FLORENCE               KY                                       41042 Single Family                           94500                20050601                     90 Radian Guaranty                      1.00E+17                    2.75               20080501                 14.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20350501 GNPT
GI                       G01                                                      864000                5580.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 Hayward                CA                                       94545 PUD                                    864000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      132317                 661.59                    360                     356                  5.625                      0                      0                   0.375                      6 Summerville            SC                                       29485 PUD                                    132317                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      129600                 850.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 DELTONA                FL                                       32725 Single Family                          129600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      275389                1520.38                    360                     356                   6.25                      0                      0                   0.375                  6.625 Jersey City            NJ                                        7304 Condominium                            275389                20060301            77.73999786 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      212000                1369.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 NORCROSS               GA                                       30092 Single Family                          212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      294700                1903.27                    360                     359                  7.375                      0                      0                   0.375                   7.75 ASHBURN                VA                                       20147 Condominium                            294700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      575200                3595.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 LONG BEACH             CA                                       90813 2-4 Family                             575200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      212000                1325.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Henderson              NV                                       89074 Condominium                            212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      233260                1433.58                    360                     360                      7                      0                      0                   0.375                  7.375 N LAS VEGAS            NV                                       89031 PUD                                    233260                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      584000                3771.67                    360                     360                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89146 Single Family                          584000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G01                                                   104600.61                 645.27                    360                     358                  5.875                      0                      0                   0.375                   6.25 Georgetown             KY                                       40324 PUD                                    104800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      36 N                                    20360401 AFL2
GI                       G02                                                      219000                1551.25                    360                     360                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89121 Single Family                          219000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      392800                2209.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 LEESBURG               VA                                       20176 PUD                                    392800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      111520                 673.77                    360                     359                  6.875                      0                      0                   0.375                   7.25 College Park           GA                                       30349 PUD                                    111520                20060601                     80 No MI                                1.00E+16                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   111930.39                 851.28                    360                     359                      8                      0                      0                   0.375                  8.375 Noblesville            IN                                       46062 Single Family                          112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      147120                1042.10                    360                     360                  8.125                      0                      0                   0.375                    8.5 VERO BEACH             FL                                       32968 Single Family                          147120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      238750                1566.80                    360                     359                    7.5                      0                      0                   0.375                  7.875 HAGERSTOWN             MD                                       21740 Single Family                          238750                20060601            79.33000183 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      140000                 743.75                    360                     359                      6                      0                      0                   0.375                  6.375 BLOOMINGTON            UT                                       84790 Townhouse                              140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      282450                1618.20                    360                     359                    6.5                      0                      0                   0.375                  6.875 LEAGUE CITY            TX                                       77573 PUD                                    282450                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123750                 876.56                    360                     360                  8.125                      0                      0                   0.375                    8.5 Las Vegas              NV                                       89101 Single Family                          123750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    70355.11                 528.89                    360                     359                  7.875                      0                      0                   0.375                   8.25 Arlington              TX                                       76017 Single Family                           70400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1369.17                    360                     360                  7.375                      0                      0                   0.375                   7.75 GILBERT                AZ                                       85297 PUD                                    212000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      241425                1710.09                    360                     359                  8.125                      0                      0                   0.375                    8.5 LAS VEGAS              NV                                       89141 PUD                                    241425                20060601            74.86000061 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      373310                2566.51                    360                     359                  7.875                      0                      0                   0.375                   8.25 CLOVIS                 CA                                       93611 Single Family                          373310                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      155200                1083.17                    360                     359                      8                      0                      0                   0.375                  8.375 DESERT HOT SPRINGS     CA                                       92240 Single Family                          155200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      169520                1165.45                    360                     358                  7.875                      0                      0                   0.375                   8.25 Albuquerque            NM                                       87114 Single Family                          169520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                   239812.77                1637.23                    360                     359                  6.875                      0                      0                   0.375                   7.25 Farmington             MI                                       48335 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      352000                1870.00                    360                     358                      6                      0                      0                   0.375                  6.375 HERCULES               CA                                       94547 Condominium                            352000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      173600                1085.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Albuquerque            NM                                       87114 PUD                                    173600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      200000                1229.17                    360                     359                      7                      0                      0                   0.375                  7.375 KANSAS CITY            MO                                       64151 2-4 Family                             200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      370100                2313.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 Perris                 CA                                       92571 Single Family                          370100                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      247000                1260.73                    360                     359                  5.875                      0                      0                    0.25                  6.125 TORRANCE               CA                                       90503 Condominium                            247000                20060601            38.18000031 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   286516.95                1372.89                    360                     351                    5.5                      0                      0                    0.25                   5.75 SANTA CLARITA          CA                                       91350 Condominium                            286517                20051001                     80 No MI                                1.00E+17                    2.75               20100901                  10.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 ADN1
GIII                     G02                                                      195620                1079.99                    360                     358                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89123 PUD                                    195620                20060501                     80 No MI                                1.00E+17                    3.25               20110401                 11.625                    2.5                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   412910.99                2279.71                    360                     358                  6.375                      0                      0                    0.25                  6.625 WOODBRIDGE             VA                                       22191 PUD                                    412928                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      3                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      340608                1632.08                    360                     358                    5.5                      0                      0                    0.25                   5.75 BRENTWOOD              CA                                       94513 PUD                                    340608                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  10.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      255992                1413.29                    360                     358                  6.375                      0                      0                    0.25                  6.625 OLIVEHURST             CA                                       95961 Single Family                          255992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      292148                1582.47                    360                     358                   6.25                      0                      0                    0.25                    6.5 HEMET                  CA                                       92545 PUD                                    292148                20060501                     80 No MI                                1.00E+17                       3               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      432000                2790.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Orange Beach           AL                                       36561 PUD                                    432000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                   2.75                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      217020                1039.89                    360                     358                    5.5                      0                      0                    0.25                   5.75 LAS VEGAS              NV                                       89123 PUD                                    217020                20060501                     80 No MI                                1.00E+17                    3.25               20110401                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      604000                4026.67                    360                     360                  7.625                      0                      0                   0.375                      8 BETHESDA               MD                                       20814 Single Family                          604000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     14                      3                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G03                                                      258660                1347.19                    360                     358                      6                      0                      0                    0.25                   6.25 LAKE ELSINORE          CA                                       92530 Condominium                            258660                20060501                     80 No MI                                1.00E+17                    3.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      153600                 880.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Silver Spring          MD                                       20906 Condominium                            153600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      151200                 850.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 FRISCO                 TX                                       75034 PUD                                    151200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    99849.48                 715.84                    360                     359                  7.375                      0                      0                   0.375                   7.75 KENOSHA                WI                                       53142 Single Family                           99920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      188000                1331.67                    360                     360                  8.125                      0                      0                   0.375                    8.5 Colorado Springs       CO                                       80910 Condominium                            188000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      417000                2823.44                    360                     358                   7.75                      0                      0                   0.375                  8.125 SCOTTSDALE             AZ                                       85254 Single Family                          417000                20060501            78.68000031 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      292500                2041.41                    360                     359                      8                      0                      0                   0.375                  8.375 CHICAGO                IL                                       60619 2-4 Family                             292500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      133920                 823.05                    360                     359                      7                      0                      0                   0.375                  7.375 Coconut Creek          FL                                       33073 Condominium                            133920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      226800                1346.63                    360                     359                   6.75                      0                      0                   0.375                  7.125 Litchfield Park        AZ                                       85340 PUD                                    226800                20060601                     90 PMI                                  1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      230000                1461.46                    360                     359                  7.375                      0                      0                    0.25                  7.625 MIAMI                  FL                                       33129 Condominium                            230000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      296502                1729.59                    360                     358                  6.625                      0                      0                   0.375                      7 Mesa                   AZ                                       85212 PUD                                    296502                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      140000                 787.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 ORLANDO                FL                                       32808 PUD                                    140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      264000                1595.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Elkridge               MD                                       21075 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      300000                1718.75                    360                     360                    6.5                      0                      0                   0.375                  6.875 GOODYEAR               AZ                                       85338 Single Family                          300000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G01                                                      248700                1217.59                    360                     359                  5.625                      0                      0                    0.25                  5.875 ADELANTO               CA                                       92301 Single Family                          248700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      126400                 697.83                    360                     359                   6.25                      0                      0                   0.375                  6.625 COLORADO SPRINGS       CO                                       80916 Single Family                          126400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      204000                1211.25                    360                     360                   6.75                      0                      0                   0.375                  7.125 Wheat Ridge            CO                                       80033 Single Family                          204000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      335000                2163.54                    360                     359                  7.375                      0                      0                   0.375                   7.75 Phelan                 CA                                       92371 Single Family                          335000                20060601            78.81999969 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GIII                     G02                                                      120000                 637.50                    360                     358                  6.125                      0                      0                    0.25                  6.375 CINCINNATI             OH                                       45214 Condominium                            120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      110400                 517.50                    360                     349                  5.375                      0                      0                    0.25                  5.625 WATERFORD              MI                                       48328 Single Family                          110400                20050801                     80 No MI                                1.00E+17                    2.25               20100701                 11.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350701 ADN1
GI                       G02                                                      173000                1117.29                    360                     360                  7.375                      0                      0                   0.375                   7.75 North Port             FL                                       34287 Single Family                          173000                20060701            66.54000092 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      347200                2314.67                    360                     359                  7.625                      0                      0                   0.375                      8 MENOMONEE FALLS        WI                                       53051 Single Family                          347200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   164886.17                1182.94                    360                     358                    7.5                      0                      0                    0.25                   7.75 KISSIMMEE              FL                                       34759 PUD                                    165120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G01                                                      252000                1338.75                    360                     358                      6                      0                      0                   0.375                  6.375 MANASSAS               VA                                       20109 PUD                                    252000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 WALN
GI                       G01                                                      524498                3605.92                    360                     359                  7.875                      0                      0                   0.375                   8.25 SAINT SIMONS ISLAND    GA                                       31522 Condominium                            524498                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       92130                 566.22                    360                     360                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85018 Condominium                             92130                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      205545                1156.19                    360                     359                    6.5                      0                      0                    0.25                   6.75 CASTLE ROCK            CO                                       80104 PUD                                    205545                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      363750                2008.20                    360                     358                   6.25                      0                      0                   0.375                  6.625 Corona                 CA                                       92882 Single Family                          363750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                       76000                 538.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 TITUSVILLE             FL                                       32796 Townhouse                               76000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      174624                1109.59                    360                     360                   7.25                      0                      0                   0.375                  7.625 MC KINNEY              TX                                       75070 Single Family                          174624                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      144000                 840.00                    360                     359                   6.75                      0                      0                    0.25                      7 DECATUR                GA                                       30033 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      304000                1805.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Bronx                  NY                                       10469 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      146610                 916.31                    360                     358                   7.25                      0                      0                    0.25                    7.5 DORAL                  FL                                       33166 Condominium                            146610                20060501                     90 Radian Guaranty                      1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      414400                1985.67                    360                     350                    5.5                      0                      0                    0.25                   5.75 TEMECULA               CA                                       92592 PUD                                    414400                20050901                     80 No MI                                1.00E+17                    2.25               20100801                  11.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350801 ADN1
GIII                     G02                                                      320000                1766.67                    360                     350                  6.375                      0                      0                    0.25                  6.625 PAGOSA SPRINGS         CO                                       81147 PUD                                    320000                20050901                     80 No MI                                1.00E+17                    2.75               20100801                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350801 ADN1
GIII                     G03                                                   994871.72                4870.73                    360                     351                  5.625                      0                      0                    0.25                  5.875 AVENTURA               FL                                       33180 Condominium                            995000                20051001            58.52999878 No MI                                1.00E+17                   1.875               20100901                 10.875                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350901 ADN1
GIII                     G02                                                      126000                 682.50                    360                     351                   6.25                      0                      0                    0.25                    6.5 HENDERSON              NV                                       89015 Single Family                          126000                20051001                     70 No MI                                1.00E+17                    2.75               20100901                   12.5                  1.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350901 ADN1
GIII                     G01                                                   250395.71                1173.73                    360                     352                  5.375                      0                      0                    0.25                  5.625 RILEY                  MI                                       48041 Single Family                          250400                20051101                     80 No MI                                1.00E+17                    2.25               20101001                 11.625                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 ADN1
GIII                     G02                                                      228750                1358.20                    360                     352                  6.875                      0                      0                    0.25                  7.125 DAVIE                  FL                                       33328 PUD                                    228750                20051101            79.98999786 No MI                                1.00E+17                   3.625               20101001                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351001 ADN1
GI                       G02                                                      195200                1240.33                    360                     357                   7.25                      0                      0                   0.375                  7.625 ROCKWELL               NC                                       28138 Single Family                          195200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  3.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                   197033.64                1436.73                    360                     352                  7.625                      0                      0                    0.25                  7.875 BOYNTON BEACH          FL                                       33426 PUD                                    198150                20051101            79.98999786 No MI                                1.00E+17                   4.375               20101001                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351001 ADN1
GI                       G02                                                      130860                 831.51                    360                     359                   7.25                      0                      0                   0.375                  7.625 Henderson              NV                                       89015 Condominium                            130860                20060601                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 12.625                  4.125                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      126000                 813.75                    360                     358                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85006 Single Family                          126000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      171500                1196.93                    360                     358                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89103 Single Family                          171500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      840000                6017.86                    360                     360                  7.375                      0                      0                   0.375                   7.75 Carpinteria            CA                                       93013 Single Family                          840000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      237600                1658.25                    360                     359                      8                      0                      0                   0.375                  8.375 Tacoma                 WA                                       98418 2-4 Family                             237600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      143000                 878.85                    360                     360                      7                      0                      0                   0.375                  7.375 CINCINNATI             OH                                       45223 2-4 Family                             143000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       82750                 551.67                    360                     359                  7.625                      0                      0                   0.375                      8 Florissant             MO                                       63031 Single Family                           82750                20060601            69.66999817 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    83149.59                 639.74                    360                     359                  8.125                      0                      0                   0.375                    8.5 Bridgeton              NJ                                        8302 Single Family                           83200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                    99785.68                 575.66                    360                     358                  5.375                      0                      0                    0.25                  5.625 MERIDIAN               MS                                       39305 Single Family                          100000                20060501            76.91999817 No MI                                1.00E+17                    2.25               20110401                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      153300                 942.16                    360                     360                      7                      0                      0                   0.375                  7.375 MIAMI BEACH            FL                                       33141 Condominium                            153300                20060701            64.98999786 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      132800                 719.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 GEORGETOWN             TX                                       78628 2-4 Family                             132800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                   246073.02                1105.24                    360                     351                  3.125                      0                      0                    0.25                  3.375 STAMFORD               CT                                        6902 Single Family                          250000                20051001            32.09000015 No MI                                1.00E+17                    2.25               20100901                  8.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350901 ADN1
GI                       G02                                                      290400                2026.75                    360                     355                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85086 PUD                                    290400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GIII                     G02                                                      280155                1809.33                    360                     358                   6.76                   0.74                      0                    0.25                   7.75 PALM COAST             FL                                       32164 Single Family                          280155                20060501                     95 GE Capital MI                        1.00E+17                    3.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                      460000                2779.17                    360                     356                  6.875                      0                      0                   0.375                   7.25 RIO LINDA              CA                                       95673 Single Family                          460000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                   2.26                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      248000                1446.67                    360                     358                  6.625                      0                      0                   0.375                      7 PHOENIX                AZ                                       85021 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      155200                1018.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85053 Single Family                          155200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      204650                1385.65                    360                     358                   7.75                      0                      0                   0.375                  8.125 Lakeland               FL                                       33810 PUD                                    204650                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       83500                 565.36                    360                     358                   7.75                      0                      0                   0.375                  8.125 Kennesaw               GA                                       30152 PUD                                     83500                20060501            69.95999908 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      185250                1157.81                    360                     360                  7.125                      0                      0                   0.375                    7.5 CHANDLER               AZ                                       85225 Single Family                          185250                20060701                     65 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                     1181250                7382.81                    360                     358                  7.125                      0                      0                   0.375                    7.5 Great Falls            VA                                       22066 PUD                                   1181250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                   243028.36                1742.31                    360                     359                  7.375                      0                      0                   0.375                   7.75 Helotes                TX                                       78023 PUD                                    243200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      178500                1245.78                    360                     360                      8                      0                      0                   0.375                  8.375 Miami                  FL                                       33189 Single Family                          178500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      317948                2185.89                    360                     360                  7.875                      0                      0                   0.375                   8.25 LITCHFIELD PARK        AZ                                       85340 PUD                                    317948                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      111200                 637.08                    360                     360                    6.5                      0                      0                   0.375                  6.875 Wilmington             DE                                       19808 Condominium                            111200                20060701            79.48999786 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      442000                2532.29                    360                     358                    6.5                      0                      0                   0.375                  6.875 QUEEN CREEK            AZ                                       85242 Single Family                          442000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      301600                1853.58                    360                     359                      7                      0                      0                   0.375                  7.375 Gaithersburg           MD                                       20879 PUD                                    301600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      213600                1446.25                    360                     359                   7.75                      0                      0                   0.375                  8.125 QUEEN CREEK            AZ                                       85242 Single Family                          213600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      337500                2250.00                    360                     358                  7.625                      0                      0                   0.375                      8 Elk Grove              CA                                       95624 Single Family                          337500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   139906.06                1027.27                    360                     359                  7.625                      0                      0                   0.375                      8 Pompano Beach          FL                                       33064 PUD                                    140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      580000                2839.58                    360                     358                  5.625                      0                      0                    0.25                  5.875 MOUNTAIN VIEW          CA                                       94041 Single Family                          580000                20060501            65.91000366 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                    62769.05                 439.88                    360                     357                  7.125                      0                      0                   0.375                    7.5 BEDFORD                VA                                       24523 Single Family                           62910                20060401                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110301                   13.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      210000                1268.75                    360                     358                      7                      0                      0                    0.25                   7.25 LEESBURG               VA                                       20176 Condominium                            210000                20060501                     80 No MI                                1.00E+17                    3.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                     1500000               10468.75                    360                     358                      8                      0                      0                   0.375                  8.375 Paradise Valley        AZ                                       85253 PUD                                   1500000                20060501            72.81999969 No MI                                1.00E+17                    2.25               20110401                 13.375                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      239900                1499.38                    360                     358                   7.25                      0                      0                    0.25                    7.5 FREDERICKSBURG         VA                                       22408 Single Family                          239900                20060501            79.98999786 No MI                                1.00E+17                    3.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      209836                1202.19                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAWRENCEVILLE          GA                                       30043 Condominium                            209836                20060501                     80 No MI                                1.00E+17                    3.25               20110401                 11.875                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      432000                2790.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Gaithersburg           MD                                       20879 PUD                                    432000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      3                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      284000                1656.67                    360                     358                   6.75                      0                      0                    0.25                      7 DUMFRIES               VA                                       22026 PUD                                    284000                20060501                     80 No MI                                1.00E+17                    3.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                       85600                 543.92                    360                     357                   7.25                      0                      0                   0.375                  7.625 Sunrise                FL                                       33322 Condominium                             85600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      3                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                   128243.29                 761.44                    360                     358                   6.75                      0                      0                   0.375                  7.125 Saint Louis            MO                                       63116 2-4 Family                             128250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   164248.89                1136.16                    360                     358                  7.125                      0                      0                    0.25                  7.375 DULUTH                 GA                                       30097 Condominium                            164500                20060501            79.98000336 No MI                                1.00E+17                    3.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      355000                1996.88                    360                     358                    6.5                      0                      0                    0.25                   6.75 LAGUNA HILLS           CA                                       92653 Condominium                            355000                20060501            78.88999939 No MI                                1.00E+17                    2.25               20110401                  12.75                      3                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                   572110.07                3720.36                    360                     357                    6.5                      0                      0                    0.25                   6.75 MOUNT AIRY             MD                                       21771 PUD                                    573600                20060401            79.98999786 No MI                                1.00E+17                    3.25               20110301                  11.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                   195999.54                1265.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 BAKERSFIELD            CA                                       93304 Single Family                          196000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      269600                1488.42                    360                     358                  6.375                      0                      0                    0.25                  6.625 SACRAMENTO             CA                                       95823 Single Family                          269600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      147000                 964.69                    360                     360                    7.5                      0                      0                   0.375                  7.875 Forest Grove           OR                                       97116 Single Family                          147000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      472000                3343.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 OAKLAND                CA                                       94606 Single Family                          472000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      366837                1872.40                    360                     353                  5.355                   0.52                      0                    0.25                  6.125 PEORIA                 AZ                                       85383 PUD                                    366837                20051201                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20101101                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 ADN1
GI                       G01                                                      228456                1380.26                    360                     358                      7                      0                      0                    0.25                   7.25 CASA GRANDE            AZ                                       85222 PUD                                    228456                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                  12.25                   1.48                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      190000                1207.29                    360                     359                   7.25                      0                      0                   0.375                  7.625 COTTAGE GROVE          MN                                       55016 Single Family                          190000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                   195724.31                1171.24                    360                     349                  5.235                   0.39                      0                    0.25                  5.875 TUCSON                 AZ                                       85716 PUD                                    198000                20050801                     90 Republic MIC                         1.00E+17                    3.25               20100701                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350701 ADN1
GI                       G02                                                      120000                 922.70                    360                     360                  8.125                      0                      0                   0.375                    8.5 Vineland               NJ                                        8360 Single Family                          120000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                   2.61                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G02                                                   220499.69                1286.25                    360                     358                   6.75                      0                      0                    0.25                      7 TOLLESON               AZ                                       85353 PUD                                    220500                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                    81543.84                 591.66                    360                     359                    7.5                      0                      0                   0.375                  7.875 GEORGETOWN             TX                                       78628 Single Family                           81600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                   214290.17                1312.44                    360                     352                  5.505                   0.37                      0                    0.25                  6.125 LYNNWOOD               WA                                       98036 Single Family                          216000                20051101            86.05999756 YES                                  1.00E+17                   2.875               20101001                 11.125                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20351001 ADN1
GI                       G01                                                      321424                2008.90                    360                     358                   7.25                      0                      0                    0.25                    7.5 LANCASTER              CA                                       93536 Single Family                          321424                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.255                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      348000                2102.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 Glendale               CA                                       91203 Condominium                            348000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G02                                                      282213                1528.65                    360                     358                   6.25                      0                      0                    0.25                    6.5 LAS VEGAS              NV                                       89148 PUD                                    282213                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      196000                1265.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 South Brunswick        NJ                                        8852 Condominium                            196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      211500                1123.59                    360                     359                  6.125                      0                      0                    0.25                  6.375 NORTH LAS VEGAS        NV                                       89031 Single Family                          211500                20060601            71.44999695 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      162000                 793.13                    360                     353                  5.295                   0.33                      0                    0.25                  5.875 HOLLY SPRINGS          NC                                       27540 PUD                                    162000                20051201                     90 PMI                                  1.00E+17                    2.75               20101101                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 ADN1
GIII                     G01                                                      348000                1776.25                    360                     358                  5.875                      0                      0                    0.25                  6.125 NORTH LAS VEGAS        NV                                       89081 PUD                                    348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                   2.17                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      284750                1483.07                    360                     359                      6                      0                      0                    0.25                   6.25 HEMET                  CA                                       92545 Single Family                          284750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      180000                1068.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Lower                  NJ                                        8251 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      303480                1643.85                    360                     358                  6.125                      0                      0                   0.375                    6.5 Newport News           VA                                       23601 PUD                                    303480                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      198274                 888.10                    360                     359                  5.125                      0                      0                    0.25                  5.375 ATLANTA                GA                                       30309 Condominium                            198274                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.375                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      143920                1004.44                    360                     358                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33607 Single Family                          143920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                   232719.99                1333.29                    360                     358                  6.625                      0                      0                    0.25                  6.875 SARASOTA               FL                                       34232 PUD                                    232720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      396000                2268.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Nantucket              MA                                        2554 Condominium                            396000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      127500                 903.13                    360                     360                  8.125                      0                      0                   0.375                    8.5 Plano                  TX                                       75023 Single Family                          127500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      106800                 700.88                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fort Myers             FL                                       33907 Condominium                            106800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G01                                                      364793                1861.96                    360                     359                  5.875                      0                      0                    0.25                  6.125 BROOMFIELD             CO                                       80020 PUD                                    364793                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                   241770.38                1490.04                    360                     359                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89128 Single Family                          242000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G02                                                      148000                 801.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 Las Vegas              NV                                       89119 PUD                                    148000                20060601                     80 No MI                                1.00E+17                    5.25               20110501                   11.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      134900                 786.92                    360                     358                   6.75                      0                      0                    0.25                      7 FAIRVIEW               TN                                       37062 Single Family                          134900                20060501                     95 Radian Guaranty                      1.00E+17                    2.25               20110401                     12                  4.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      127192                 794.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 Rockwall               TX                                       75087 PUD                                    127192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1461292                8828.64                    360                     358                  6.875                      0                      0                   0.375                   7.25 Calabasas              CA                                       91302 PUD                                   1461292                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      204000                1317.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 El Mirage              AZ                                       85335 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   115115.05                 755.44                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lynchburg              VA                                       24502 PUD                                    116076                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      322450                1578.66                    360                     358                  5.625                      0                      0                    0.25                  5.875 MENIFEE                CA                                       92584 Single Family                          322450                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      463600                3042.38                    360                     359                    7.5                      0                      0                   0.375                  7.875 GARDEN CITY            SC                                       29576 PUD                                    463600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   274504.88                1515.50                    360                     356                  6.375                      0                      0                    0.25                  6.625 GRAND BLANC            MI                                       48439 Single Family                       274504.88                20060301            94.98000336 YES                                  1.00E+17                    2.25               20110201                 11.625                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G01                                                      536800                3355.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       90027 Single Family                          536800                20060501                     80 No MI                                1.00E+17                    3.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   213954.44                1554.55                    360                     357                    7.5                      0                      0                   0.375                  7.875 Pleasantville          NJ                                        8232 Single Family                          214400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      3                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      360000                2325.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Riverside              CA                                       92505 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   499999.58                2864.58                    360                     358                  6.625                      0                      0                    0.25                  6.875 SANTA CRUZ             CA                                       95060 PUD                                    500000                20060501                     80 No MI                                1.00E+17                   3.375               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      523563                3043.21                    360                     357                  6.725                      0                      0                    0.25                  6.975 MURRIETA               CA                                       92562 Single Family                          523563                20060401                     80 No MI                                1.00E+17                    3.25               20110301                 12.975                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                   371829.54                2014.54                    360                     358                   6.25                      0                      0                    0.25                    6.5 BAY POINT              CA                                       94565 Single Family                          372000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      3                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      157500                1017.19                    360                     358                  7.375                      0                      0                   0.375                   7.75 Mesa                   AZ                                       85212 PUD                                    157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      156587                 864.49                    360                     358                  6.375                      0                      0                    0.25                  6.625 LAYTON                 UT                                       84041 Single Family                          156587                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      540000                2868.75                    360                     356                  6.125                      0                      0                    0.25                  6.375 BEL AIR                MD                                       21014 Single Family                          540000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G01                                                      242950                1241.33                    360                     358                  5.875                      0                      0                    0.25                  6.125 MISSOULA               MT                                       59802 Single Family                          243200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                    91713.24                 563.65                    360                     358                      7                      0                      0                   0.375                  7.375 Raleigh                NC                                       27610 PUD                                     91714                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      378743                2367.14                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89086 PUD                                    378743                20060601                     80 No MI                                1.00E+17                    2.75               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      180025                 975.14                    360                     359                   6.25                      0                      0                    0.25                    6.5 PULLMAN                WA                                       99163 Single Family                          180025                20060601                     95 Radian Guaranty                      1.00E+17                    2.25               20110501                   11.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   192559.48                1364.91                    360                     358                  7.375                      0                      0                    0.25                  7.625 JACKSONVILLE           FL                                       32218 PUD                                    192840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      190201                 990.63                    360                     359                      6                      0                      0                    0.25                   6.25 SUN CITY WEST          AZ                                       85375 PUD                                    190201                20060601            60.34000015 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      207920                1429.45                    360                     358                  7.875                      0                      0                   0.375                   8.25 Kissimmee              FL                                       34746 PUD                                    207920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      168000                 997.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Kissimmee              FL                                       34743 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   146520.37                 793.65                    360                     351                   6.25                      0                      0                    0.25                    6.5 TUSCALOOSA             AL                                       35404 Condominium                            147250                20051001                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20100901                   11.5                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350901 ADN1
GIII                     G02                                                      247990                1317.45                    360                     358                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89139 PUD                                    247990                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      123200                 705.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 FORT COLLINS           CO                                       80525 Condominium                            123200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      700000                3937.50                    360                     359                    6.5                      0                      0                    0.25                   6.75 SAN FRANCISCO          CA                                       94116 Single Family                          700000                20060601            73.68000031 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      225592                1362.95                    360                     359                  6.875                      0                      0                   0.375                   7.25 SARATOGA SPRINGS       UT                                       84043 Single Family                          225592                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   367432.51                2105.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89123 Single Family                          367500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      180000                1106.25                    360                     359                      7                      0                      0                   0.375                  7.375 COLORADO SPRINGS       CO                                       80916 Condominium                            180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      429000                2591.88                    360                     358                      7                      0                      0                    0.25                   7.25 VENTURA                CA                                       93001 Single Family                          429000                20060501            79.88999939 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      680000                3966.67                    360                     359                   6.75                      0                      0                    0.25                      7 SAN JOSE               CA                                       95125 Single Family                          680000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                      777150                5019.09                    360                     358                    7.5                      0                      0                    0.25                   7.75 CORONA                 CA                                       92883 PUD                                    777150                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      303700                1803.22                    360                     359                   6.75                      0                      0                   0.375                  7.125 Plainfield             IL                                       60585 PUD                                    303700                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                   449530.17                2156.25                    360                     359                    5.5                      0                      0                    0.25                   5.75 HIGHLAND BEACH         FL                                       33487 Condominium                            450000                20060601            74.37999725 No MI                                1.00E+17                    2.25               20110501                  10.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   489535.07                3017.01                    360                     359                      6                      0                      0                    0.25                   6.25 MANALAPAN              NJ                                        7726 Single Family                          490000                20060601            72.05999756 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                       56900                 379.33                    360                     359                  7.625                      0                      0                   0.375                      8 LOUISVILLE             KY                                       40215 Single Family                           56900                20060601            79.02999878 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      556000                3359.17                    360                     359                      7                      0                      0                    0.25                   7.25 WALNUT CREEK           CA                                       94597 Single Family                          556000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      266000                1607.08                    360                     360                  6.875                      0                      0                   0.375                   7.25 DENVER                 CO                                       80210 Single Family                          266000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       96000                 610.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 JACKSONVILLE           FL                                       32211 Single Family                           96000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      321040                1605.20                    360                     358                  5.625                      0                      0                   0.375                      6 Manassas Park          VA                                       20111 Condominium                            321040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      199500                1163.75                    360                     358                  6.625                      0                      0                   0.375                      7 ADELANTO               CA                                       92301 Single Family                          199500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      468800                2490.50                    360                     359                  6.125                      0                      0                    0.25                  6.375 SAN MATEO              CA                                       94401 Condominium                            468800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      105520                 736.44                    360                     358                      8                      0                      0                   0.375                  8.375 BOWMONT                ID                                       83686 Single Family                          105520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      163200                1054.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Chicago                IL                                       60628 Single Family                          163200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      161000                1006.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHANDLER               AZ                                       85225 PUD                                    161000                20060601            67.65000153 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      600000                3437.50                    360                     359                  6.625                      0                      0                    0.25                  6.875 LOS ANGELES            CA                                       90291 Single Family                          600000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      159530                 997.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89108 Single Family                          159530                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      464750                2662.63                    360                     359                    6.5                      0                      0                   0.375                  6.875 EL SEGUNDO             CA                                       90245 Single Family                          464750                20060601                     65 No MI                                1.00E+17                   2.375               20080501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GIII                     G03                                                      479900                2700.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 SAN JOSE               CA                                       95111 Single Family                          480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      144700                 813.94                    360                     358                  6.375                      0                      0                   0.375                   6.75 San Diego              CA                                       92101 Condominium                            144700                20060501            53.90000153 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      481800                3061.44                    360                     359                   7.25                      0                      0                   0.375                  7.625 Dumfries               VA                                       22025 PUD                                    481800                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      320000                1866.67                    360                     360                  6.625                      0                      0                   0.375                      7 Gilbert                AZ                                       85296 Single Family                          320000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      584000                3832.50                    360                     359                  7.625                      0                      0                    0.25                  7.875 CAMBRIDGE              MA                                        2140 Condominium                            584000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      386000                1889.79                    360                     356                  5.625                      0                      0                    0.25                  5.875 EL CAJON               CA                                       92021 Single Family                          386000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      244000                1575.83                    360                     360                  7.375                      0                      0                   0.375                   7.75 WASHINGTON             DC                                       20011 Townhouse                              244000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                    64945.04                 331.49                    360                     357                  5.875                      0                      0                    0.25                  6.125 EL CAJON               CA                                       92021 2-4 Family                              65000                20060401                     10 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      311400                1784.06                    360                     357                  6.625                      0                      0                    0.25                  6.875 SALEM                  OR                                       97302 PUD                                    311400                20060401            68.88999939 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      514350                2946.80                    360                     358                  6.625                      0                      0                    0.25                  6.875 REDLANDS               CA                                       92374 PUD                                    514350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       53817                 375.60                    360                     359                      8                      0                      0                   0.375                  8.375 SPRINGFIELD            KY                                       40069 Single Family                           53817                20060601                     95 Republic MIC                         1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      380000                2097.92                    360                     358                  6.375                      0                      0                    0.25                  6.625 SAN RAFAEL             CA                                       94903 Condominium                            380000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   243997.92                1397.90                    360                     356                  6.625                      0                      0                    0.25                  6.875 PEORIA                 AZ                                       85381 PUD                                    244000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GIII                     G02                                                      169000                 915.42                    360                     356                   6.25                      0                      0                    0.25                    6.5 EL CAJON               CA                                       92019 Single Family                          169000                20060301            40.33000183 No MI                                1.00E+17                    2.25               20110201                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      260000                1679.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Plymouth               MA                                        2360 Single Family                          260000                20060501            74.29000092 No MI                                1.00E+17                    2.25               20110401                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      296000                1478.23                    360                     356                   5.75                      0                      0                    0.25                      6 EL CAJON               CA                                       92021 Single Family                          296000                20060301            58.04000092 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G02                                                      107120                 747.61                    360                     359                      8                      0                      0                   0.375                  8.375 PAWLEYS IS             SC                                       29585 Condominium                            107120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      184435                 960.60                    360                     357                      6                      0                      0                    0.25                   6.25 SPANAWAY               WA                                       98387 PUD                                    184435                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      464000                2755.00                    360                     356                  6.875                      0                      0                    0.25                  7.125 SAN DIEGO              CA                                       92115 Single Family                          464000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GI                       G03                                                   287560.35                1989.15                    360                     358                      7                      0                      0                   0.375                  7.375 Gaithersburg           MD                                       20879 PUD                                    288000                20060501            78.26000214 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      495200                2579.17                    360                     358                  5.875                      0                      0                   0.375                   6.25 Las Vegas              NV                                       89117 PUD                                    495200                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GII                      G02                                                      417000                2389.06                    360                     358                    6.5                      0                      0                   0.375                  6.875 Fort Myers             FL                                       33908 PUD                                    417000                20060501            62.40000153 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                   518530.82                3280.43                    360                     359                   6.25                      0                      0                    0.25                    6.5 CHICAGO                IL                                       60618 2-4 Family                             519000                20060601            75.76999664 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      374400                1950.00                    360                     359                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89123 PUD                                    374400                20060601            79.91000366 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      133500                 778.75                    360                     359                   6.75                      0                      0                    0.25                      7 DEKALB                 IL                                       60115 Condominium                            133500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      210000                1137.50                    360                     359                   6.25                      0                      0                    0.25                    6.5 PHOENIX                AZ                                       85028 Single Family                          210000                20060601            44.20999908 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G02                                                      127200                 887.75                    360                     358                      8                      0                      0                   0.375                  8.375 VILLA RICA             GA                                       30180 PUD                                    127200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                      355000                1775.00                    360                     358                   5.75                      0                      0                    0.25                      6 FRENCH CAMP            CA                                       95231 Single Family                          355000                20060501            77.16999817 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      319842                1699.16                    360                     357                  6.125                      0                      0                    0.25                  6.375 SUN CITY               CA                                       92586 Single Family                          319992                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      328000                1742.50                    360                     357                  6.125                      0                      0                    0.25                  6.375 SAN DIEGO              CA                                       92105 Single Family                          328000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      315000                1706.25                    360                     357                   6.25                      0                      0                    0.25                    6.5 ALPINE                 CA                                       91901 Single Family                          315000                20060401                     60 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                    274999.5                1432.29                    360                     357                      6                      0                      0                    0.25                   6.25 MORENO VALLEY          CA                                       92553 Single Family                          275000                20060401            73.33000183 No MI                                1.00E+17                    2.75               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      188016                1116.35                    360                     357                  6.875                      0                      0                    0.25                  7.125 PUYALLUP               WA                                       98374 PUD                                    188016                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      504000                2835.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 DALY CITY              CA                                       94014 Single Family                          504000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                      204000                1296.25                    360                     357                  7.375                      0                      0                    0.25                  7.625 KINGSBURG              CA                                       93631 Single Family                          204000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      128000                 720.00                    360                     356                    6.5                      0                      0                    0.25                   6.75 BOISE                  ID                                       83709 PUD                                    128000                20060301            76.65000153 No MI                                1.00E+17                    2.25               20110201                  12.75                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 ADN1
GI                       G01                                                      239900                1474.39                    360                     357                  7.125                      0                      0                    0.25                  7.375 ONTARIO                CA                                       91762 Condominium                            239900                20060401            79.97000122 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                       92000                 507.92                    360                     358                  6.375                      0                      0                    0.25                  6.625 LAS VEGAS              NV                                       89156 Condominium                             92000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      240000                1300.00                    360                     358                   6.25                      0                      0                    0.25                    6.5 PINE BUSH              NY                                       12566 2-4 Family                             240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      174400                 962.83                    360                     358                  6.375                      0                      0                    0.25                  6.625 LEVITTOWN              PA                                       19054 Single Family                          174400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      284750                1483.07                    360                     359                      6                      0                      0                    0.25                   6.25 HEMET                  CA                                       92545 Single Family                          284750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      219740                1236.04                    360                     358                    6.5                      0                      0                    0.25                   6.75 APOPKA                 FL                                       32703 PUD                                    219740                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      282000                1615.63                    360                     358                  6.625                      0                      0                    0.25                  6.875 HENDERSON              NV                                       89014 PUD                                    282000                20060501            78.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      198000                1196.25                    360                     358                   6.61                   0.39                      0                    0.25                   7.25 LAS VEGAS              NV                                       89107 Single Family                          198000                20060501                     90 Republic MIC                         1.00E+17                    2.75               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      192000                 940.00                    360                     358                  5.625                      0                      0                    0.25                  5.875 SAINT SIMONS ISLAND    GA                                       31522 Condominium                            192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                   2.11                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                       56700                 342.56                    360                     357                      7                      0                      0                    0.25                   7.25 NASHVILLE              TN                                       37217 Single Family                           56700                20060401                     90 Radian Guaranty                      1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      325000                1692.71                    360                     357                      6                      0                      0                    0.25                   6.25 SAN DIEGO              CA                                       92109 Condominium                            325000                20060401            69.88999939 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G03                                                      134300                 839.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89104 Single Family                          134300                20060601            64.87999725 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      248400                1267.88                    360                     357                  5.875                      0                      0                    0.25                  6.125 EVERETT                WA                                       98208 Single Family                          248400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      332080                1902.54                    360                     357                  6.625                      0                      0                    0.25                  6.875 GILBERT                AZ                                       85296 PUD                                    332080                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G01                                                      316800                1650.00                    360                     358                  5.875                      0                      0                   0.375                   6.25 HYATTSVILLE            MD                                       20783 Single Family                          316800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.25                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 WALN
GI                       G02                                                      140000                 933.33                    360                     359                  7.625                      0                      0                   0.375                      8 Pinellas Park          FL                                       33781 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                   151624.04                1011.26                    360                     357                   6.75                      0                      0                    0.25                      7 PORT ORANGE            FL                                       32129 Single Family                          152000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                       74400                 519.25                    360                     359                      8                      0                      0                   0.375                  8.375 ORRVILLE               OH                                       44667 Single Family                           74400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      287625                1587.93                    360                     356                  6.375                      0                      0                    0.25                  6.625 SAN DIEGO              CA                                       92108 Condominium                            288000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GII                      G03                                                      273000                1620.94                    360                     358                   6.75                      0                      0                   0.375                  7.125 Fontana                CA                                       92336 Single Family                          273000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      149600                 857.08                    360                     358                  6.625                      0                      0                    0.25                  6.875 CORNELIUS              NC                                       28031 Condominium                            149600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      244000                1397.92                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32818 PUD                                    244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   195677.75                1303.99                    360                     358                   6.75                      0                      0                    0.25                      7 SALT LAKE CITY         UT                                       84109 Single Family                          196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      315000                1935.94                    360                     359                      7                      0                      0                   0.375                  7.375 Atlanta                GA                                       30318 Single Family                          315000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      309550                1547.75                    360                     358                   5.75                      0                      0                    0.25                      6 BEAUMONT               CA                                       92223 PUD                                    309550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      187936                1194.18                    360                     358                  7.375                      0                      0                    0.25                  7.625 ORLANDO                FL                                       32828 PUD                                    187936                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      379070                2329.70                    360                     358                  7.125                      0                      0                    0.25                  7.375 PEORIA                 AZ                                       85383 PUD                                    379070                20060501                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      168800                 931.92                    360                     357                  6.375                      0                      0                    0.25                  6.625 CHANDLER               AZ                                       85226 PUD                                    168800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   119695.83                 788.31                    360                     357                  6.625                      0                      0                    0.25                  6.875 MYRTLE CREEK           OR                                       97457 Single Family                          120000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      327200                1806.42                    360                     357                  6.375                      0                      0                    0.25                  6.625 ESCONDIDO              CA                                       92026 PUD                                    327200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      275250                1806.33                    360                     358                    7.5                      0                      0                   0.375                  7.875 Chandler               AZ                                       85249 PUD                                    275250                20060501            75.41000366 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G02                                                   176750.27                 994.50                    360                     357                    6.5                      0                      0                    0.25                   6.75 MESA                   AZ                                       85207 PUD                                    176800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      333513                1702.31                    360                     357                  5.875                      0                      0                    0.25                  6.125 SNOHOMISH              WA                                       98296 PUD                                    333513                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      348750                2143.36                    360                     357                  7.125                      0                      0                    0.25                  7.375 EAGLE POINT            OR                                       97524 Single Family                          348750                20060401                     75 No MI                                1.00E+17                    2.75               20110301                 13.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                      187500                1191.41                    360                     358                   7.25                      0                      0                   0.375                  7.625 Tamarac                FL                                       33321 PUD                                    187500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                    2.5                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      332000                1798.33                    360                     357                   6.25                      0                      0                    0.25                    6.5 CERRITOS AREA          CA                                       90703 Condominium                            332000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G02                                                   169061.02                 986.19                    360                     358                  6.625                      0                      0                   0.375                      7 SUN CITY WEST          AZ                                       85375 PUD                                    170053                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   645671.99                4506.26                    360                     358                      8                      0                      0                   0.375                  8.375 RANCHO CUCAMONGA       CA                                       91739 Single Family                          645672                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      203920                1147.05                    360                     358                    6.5                      0                      0                    0.25                   6.75 LAS VEGAS              NV                                       89107 Single Family                          203920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      134400                 910.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 EVANSTON               IL                                       60202 Condominium                            134400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      509600                2760.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 YORBA LINDA            CA                                       92886 Single Family                          509600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GII                      G03                                                   127900.14                 873.19                    360                     359                  6.875                      0                      0                   0.375                   7.25 SACRAMENTO             CA                                       95817 Single Family                          128000                20060601            45.70999908 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      144000                 765.00                    360                     359                  6.125                      0                      0                    0.25                  6.375 WEST JORDAN            UT                                       84088 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                   186860.02                1183.23                    360                     358                   6.25                      0                      0                    0.25                    6.5 CHARLOTTE              NC                                       28270 PUD                                    187200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       84000                 595.00                    360                     358                  8.125                      0                      0                   0.375                    8.5 INDIANAPOLIS           IN                                       46250 Condominium                             84000                20060501                     80 No MI                                1.00E+17                    2.25               20130401                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360401 AFL2
GIII                     G02                                                      360000                2025.00                    360                     358                    6.5                      0                      0                    0.25                   6.75 ROCKVILLE              MD                                       20853 Single Family                          360000                20060501            79.81999969 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   228331.33                1213.33                    360                     358                  6.125                      0                      0                    0.25                  6.375 GLEN BURNIE            MD                                       21061 Condominium                            228392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      490882                3016.88                    360                     358                  7.125                      0                      0                    0.25                  7.375 HONOLULU               HI                                       96825 Single Family                          490882                20060501            67.70999908 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      119000                 793.33                    360                     358                   7.33                   0.42                      0                    0.25                      8 CHANDLER               AZ                                       85225 Condominium                            119000                20060501            82.06999969 PMI                                  1.00E+17                   2.875               20110401                     14                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                   125314.59                 899.63                    360                     358                  7.375                      0                      0                   0.375                   7.75 JACKSONVILLE           FL                                       32224 PUD                                    125573                20060501            78.95999908 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.205                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   185552.32                1343.01                    360                     359                      8                      0                      0                   0.375                  8.375 Pleasantville          NJ                                        8232 Single Family                          185600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360501 AFL2
GII                      G02                                                      178684                1023.71                    360                     358                    6.5                      0                      0                   0.375                  6.875 ATLANTA                GA                                       30331 Single Family                          178684                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   226584.66                1704.44                    360                     358                  7.875                      0                      0                   0.375                   8.25 Sacramento             CA                                       95821 Single Family                          226875                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   453999.68                2364.58                    360                     357                      6                      0                      0                    0.25                   6.25 RED FEATHER LAKES      CO                                       80543 Single Family                          454000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      277670                1648.67                    360                     358                  6.875                      0                      0                    0.25                  7.125 LAS VEGAS              NV                                       89148 PUD                                    277670                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      276000                1466.25                    360                     358                  6.125                      0                      0                    0.25                  6.375 RIVERSIDE              CA                                       92504 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      298400                1896.08                    360                     357                   7.25                      0                      0                   0.375                  7.625 Woodbridge             VA                                       22193 Single Family                          298400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      606862                3603.24                    360                     358                   6.75                      0                      0                   0.375                  7.125 ROSEVILLE              CA                                       95747 Single Family                          606862                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      305150                1748.26                    360                     358                  6.625                      0                      0                    0.25                  6.875 ROMOLAND               CA                                       92585 PUD                                    305150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G03                                                      239880                1474.26                    360                     359                      7                      0                      0                   0.375                  7.375 Brooklyn               NY                                       11208 Single Family                          239880                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G02                                                      390000                2275.00                    360                     358                   6.75                      0                      0                    0.25                      7 HAWTHORNE              CA                                       90250 Single Family                          390000                20060501            73.58000183 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      486184                3139.94                    360                     356                  7.375                      0                      0                   0.375                   7.75 LAKE ELSINORE          CA                                       92532 Single Family                          486184                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GIII                     G02                                                      400000                2291.67                    360                     358                  6.625                      0                      0                    0.25                  6.875 LADERA RANCH AREA      CA                                       92694 Condominium                            400000                20060501            65.33999634 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      272000                1643.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 SCOTTSDALE             AZ                                       85254 Condominium                            272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      468000                2973.75                    360                     358                   7.25                      0                      0                   0.375                  7.625 Cape Coral             FL                                       33990 Single Family                          468000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      207200                1230.25                    360                     358                  6.875                      0                      0                    0.25                  7.125 LAS VEGAS              NV                                       89131 PUD                                    207200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      341600                1992.67                    360                     360                   6.75                      0                      0                    0.25                      7 TEMECULA               CA                                       92591 Single Family                          341600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G02                                                      175192                 985.46                    360                     360                    6.5                      0                      0                    0.25                   6.75 DORAL                  FL                                       33178 Condominium                            175192                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      204000                1105.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 LAKEWAY                TX                                       78734 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G01                                                     1000000                6250.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 LOS ANGELES            CA                                       91311 Single Family                         1000000                20060501                     80 No MI                                1.00E+17                    3.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      611350                2929.39                    360                     358                    5.5                      0                      0                    0.25                   5.75 WOODBRIDGE             VA                                       22192 PUD                                    611350                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  10.75                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                       93432                 535.29                    360                     358                  6.625                      0                      0                    0.25                  6.875 LAS VEGAS              NV                                       89103 Condominium                             93432                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      187000                1246.67                    360                     358                   7.75                      0                      0                    0.25                      8 LAS VEGAS              NV                                       89106 Single Family                          187000                20060501            79.56999969 No MI                                1.00E+17                    2.25               20110401                     14                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                   295998.64                1603.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 RIALTO                 CA                                       92376 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      260000                1408.33                    360                     358                   6.25                      0                      0                    0.25                    6.5 KENT                   WA                                       98042 PUD                                    260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      568000                3490.83                    360                     359                      7                      0                      0                   0.375                  7.375 CONCORD                CA                                       94521 PUD                                    568000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G01                                                      344000                1791.67                    360                     357                      6                      0                      0                    0.25                   6.25 MURRIETA               CA                                       92562 Single Family                          344000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                   192799.71                1205.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 FERNLEY                NV                                       89408 Single Family                          192800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                       81900                 528.94                    360                     358                  7.375                      0                      0                   0.375                   7.75 Chicago                IL                                       60620 Single Family                           81900                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      960000                5900.00                    360                     357                      7                      0                      0                   0.375                  7.375 SAN CARLOS             CA                                       94070 Single Family                          960000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G02                                                      336000                1785.00                    360                     358                  6.125                      0                      0                    0.25                  6.375 HENDERSON              NV                                       89015 PUD                                    336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                     68902.2                 413.93                    360                     358                   5.75                      0                      0                    0.25                      6 SAINT LOUIS            MO                                       63147 Single Family                           69040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      270650                1550.60                    360                     358                  6.625                      0                      0                    0.25                  6.875 ORLANDO                FL                                       32835 Condominium                            270650                20060501                     95 PMI                                  1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      186800                1031.29                    360                     360                  6.375                      0                      0                    0.25                  6.625 DUBLIN                 OH                                       43017 Single Family                          186800                20060701            79.48999786 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      236250                1451.95                    360                     359                  7.125                      0                      0                    0.25                  7.375 FRESNO                 CA                                       93703 2-4 Family                             236250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      120000                 650.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 VANCOUVER              WA                                       98686 PUD                                    120000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      370750                2008.23                    360                     359                   6.25                      0                      0                    0.25                    6.5 MONROE                 NY                                       10950 Condominium                            370750                20060601            76.68000031 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      363750                1932.42                    360                     360                  6.125                      0                      0                    0.25                  6.375 CARSON                 CA                                       90810 Single Family                          363750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                   106862.59                 625.60                    360                     357                    5.5                      0                      0                    0.25                   5.75 CYPRESS                TX                                       77433 PUD                                    107200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  10.75                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      115000                 658.85                    360                     360                  6.625                      0                      0                    0.25                  6.875 SAINT PETERS           MO                                       63304 Condominium                            115000                20060701                     92 GE Capital MI                        1.00E+17                    2.25               20110601                 11.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      233600                1216.67                    360                     359                      6                      0                      0                    0.25                   6.25 SEATTLE                WA                                       98116 Condominium                            233600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      320000                1800.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 BAKERSFIELD            CA                                       93311 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      240000                1350.00                    360                     359                    6.5                      0                      0                    0.25                   6.75 EVERETT                WA                                       98205 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      200000                1062.50                    360                     360                  6.125                      0                      0                    0.25                  6.375 LYONS                  IL                                       60534 Single Family                          200000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G01                                                      152800                 779.92                    360                     359                  5.875                      0                      0                    0.25                  6.125 DESERT HOT SPRINGS     CA                                       92240 Single Family                          152800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      125000                 625.00                    360                     360                   5.75                      0                      0                    0.25                      6 MESA                   AZ                                       85206 PUD                                    125000                20060701            41.66999817 No MI                                1.00E+17                    2.25               20110601                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                      224500                1566.82                    360                     357                      8                      0                      0                   0.375                  8.375 Lehigh Acres           FL                                       33972 Single Family                          224500                20060401            75.83999634 No MI                                1.00E+17                    2.25               20110301                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G01                                                   415850.97                1472.81                    360                     353                      4                      0                      0                    0.25                   4.25 PROVO                  UT                                       84604 Single Family                          416000                20051201                     80 No MI                                1.00E+17                    2.25               20101101                   9.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351101 ADN1
GI                       G01                                                      192000                1160.00                    360                     359                      7                      0                      0                    0.25                   7.25 BRENTWOOD              TN                                       37027 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      120000                 650.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 VANCOUVER              WA                                       98686 PUD                                    120000                20060601            67.80000305 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GIII                     G02                                                      120000                 650.00                    360                     359                   6.25                      0                      0                    0.25                    6.5 VANCOUVER              WA                                       98686 PUD                                    120000                20060601            67.80000305 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G01                                                      145120                 922.12                    360                     358                  7.375                      0                      0                    0.25                  7.625 SPARKS                 NV                                       89431 Condominium                            145120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      168800                1019.83                    360                     356                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85013 Single Family                          168800                20060301                     80 No MI                                1.00E+17                    2.75               20110201                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      600000                3750.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 LAS VEGAS              NV                                       89131 PUD                                    600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G03                                                      140800                 880.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 ELGIN                  IL                                       60123 Townhouse                              140800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G01                                                      249600                1248.00                    360                     357                   5.75                      0                      0                    0.25                      6 RENO                   NV                                       89523 Single Family                          249600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GII                      G02                                                      205550                1199.04                    360                     358                  6.625                      0                      0                   0.375                      7 Silver Spring          MD                                       20902 Single Family                          205550                20060501            48.93999863 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      312000                1885.00                    360                     358                      7                      0                      0                    0.25                   7.25 RENO                   NV                                       89509 Single Family                          312000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      180000                1125.00                    360                     357                   7.25                      0                      0                    0.25                    7.5 HENDERSON              NV                                       89015 Single Family                          180000                20060401                     80 No MI                                1.00E+17                     3.5               20110301                   13.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                       96800                 584.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 MT. HOLLY              NC                                       28120 Single Family                           96800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                   3.25                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      174623                1091.39                    360                     358                   7.25                      0                      0                    0.25                    7.5 COLUMBUS               OH                                       43081 Condominium                            174623                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   255987.01                1653.33                    360                     357                    7.5                      0                      0                    0.25                   7.75 RENO                   NV                                       89523 Single Family                          256000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      799920                5249.48                    360                     360                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33647 PUD                                    799920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                   521036.84                3275.32                    360                     352                      6                      0                      0                   0.375                  6.375 SAN LUIS OBISPO        CA                                       93405 Single Family                          525000                20051101                     75 No MI                                1.00E+17                    2.25               20071001                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20351001 ALT1
GI                       G02                                                      292425                2010.42                    360                     358                  7.875                      0                      0                   0.375                   8.25 Peoria                 AZ                                       85383 Single Family                          292425                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       96675                 553.87                    360                     353                    6.5                      0                      0                   0.375                  6.875 MIAMI                  FL                                       33015 Condominium                             96675                20051201                     75 No MI                                1.00E+17                    3.25               20071101                 12.875                  1.875                       1 First Lien                                    Y                                           24 Prepay                                    360                      24 N                                    20351101 ALT1
GI                       G02                                                      224000                1446.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 BRIDGEWATER            MA                                        2324 Condominium                            224000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  2.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   498672.61                2628.42                    360                     351                   5.95                      0                      0                   0.375                  6.325 OAKLAND                CA                                       94608 2-4 Family                             498680                20051001            72.80000305 No MI                                1.00E+17                   5.326               20070901                 12.325                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20350901 ALT1
GII                      G02                                                      295920                1664.55                    360                     358                  6.375                      0                      0                   0.375                   6.75 Westminster            MD                                       21158 Single Family                          295920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  4.951                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      101250                 706.64                    360                     358                      8                      0                      0                   0.375                  8.375 Jacksonville           FL                                       32246 Single Family                          101250                20060501                     75 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       85400                 533.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 LITHONIA               GA                                       30038 PUD                                     85400                20060601                     70 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      217500                1359.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 CHANDLER               AZ                                       85249 PUD                                    217500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      6                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   151930.51                1107.85                    360                     352                    7.5                      0                      0                   0.375                  7.875 TAMARAC                FL                                       33321 Condominium                            152792                20051101                     80 No MI                                1.00E+17                    3.25               20071001                 13.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20351001 ALT1
GI                       G02                                                      247200                1725.25                    360                     358                      8                      0                      0                   0.375                  8.375 Elizabeth              NJ                                        7201 2-4 Family                             247200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      284800                1691.00                    360                     360                   6.75                      0                      0                   0.375                  7.125 CENTRAL POINT          OR                                       97502 Single Family                          284800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   111047.31                 825.06                    360                     359                   7.75                      0                      0                   0.375                  8.125 MARIETTA               GA                                       30064 Single Family                          111120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      217850                1225.41                    360                     358                  6.375                      0                      0                   0.375                   6.75 Tamarac                FL                                       33321 Condominium                            217850                20060501            79.98000336 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      241600                1585.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 El Cajon               CA                                       92020 Condominium                            241600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      270015                1546.96                    360                     358                    6.5                      0                      0                   0.375                  6.875 QUEEN CREEK            AZ                                       85242 PUD                                    270015                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   144185.09                 926.53                    360                     356                   6.25                      0                      0                   0.375                  6.625 Winter Park            FL                                       32792 Condominium                            144700                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      840000                5075.00                    360                     355                  6.875                      0                      0                   0.375                   7.25 Sanibel                FL                                       33957 Single Family                          840000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   135058.18                 972.48                    360                     353                  7.375                      0                      0                   0.375                   7.75 TAMARAC                FL                                       33321 Condominium                            135742                20051201                     75 No MI                                1.00E+17                    3.25               20071101                  13.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20351101 ALT1
GI                       G02                                                      243750                1294.92                    360                     352                      6                      0                      0                   0.375                  6.375 SAN BERNARDINO         CA                                       92404 2-4 Family                             243750                20051101                     65 No MI                                1.00E+17                    2.25               20071001                 12.375                  2.875                       1 First Lien                                    Y                                           24 Prepay                                    360                      24 N                                    20351001 ALT1
GI                       G02                                                      243750                1294.92                    360                     352                      6                      0                      0                   0.375                  6.375 SAN BERNARDINO         CA                                       92404 2-4 Family                             243750                20051101                     65 No MI                                1.00E+17                    2.25               20071001                 12.375                  1.875                       1 First Lien                                    Y                                           24 Prepay                                    360                      24 N                                    20351001 ALT1
GII                      G03                                                   155878.31                1064.19                    360                     359                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30316 Condominium                            156000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      406250                2412.11                    360                     358                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89139 PUD                                    406250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   191996.89                1098.67                    360                     353                  5.125                      0                      0                   0.375                    5.5 LIVINGSTON             CA                                       95334 Single Family                          193500                20051201            69.11000061 No MI                                1.00E+17                    2.25               20071101                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20351101 ALT1
GI                       G02                                                   116494.15                 838.83                    360                     353                  7.375                      0                      0                   0.375                   7.75 PHEONIX                AZ                                       85031 Single Family                          117087                20051201                     85 Radian Guaranty                      1.00E+17                    3.25               20071101                  13.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20351101 ALT1
GII                      G02                                                      208720                1195.79                    360                     358                    6.5                      0                      0                   0.375                  6.875 Washington             DC                                       20020 Condominium                            208720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      185980                1220.49                    360                     359                    7.5                      0                      0                   0.375                  7.875 DOUGLASVILLE           GA                                       30135 PUD                                    185980                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      140000                 816.67                    360                     359                  6.625                      0                      0                   0.375                      7 MONTICELLO             GA                                       31064 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      412000                2660.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89134 PUD                                    412000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      149920                 968.23                    360                     359                  7.375                      0                      0                   0.375                   7.75 CHELSEA                AL                                       35043 PUD                                    149920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1534000                9108.13                    360                     358                   6.75                      0                      0                   0.375                  7.125 Englewd Clfs           NJ                                        7632 Single Family                         1534000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      413000                2581.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Oakland                CA                                       94607 2-4 Family                             413000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      845000                5369.27                    360                     359                   7.25                      0                      0                   0.375                  7.625 ATLANTA                GA                                       30339 Single Family                          845000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.625                  3.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      254833                1566.16                    360                     358                      7                      0                      0                   0.375                  7.375 Avondale               AZ                                       85323 Single Family                          254833                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      289200                1747.25                    360                     358                  6.875                      0                      0                   0.375                   7.25 Oakland                CA                                       94621 Single Family                          289200                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  13.25                  1.875                       1 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360401 AFL2
GI                       G01                                                      479900                3199.33                    360                     359                  7.625                      0                      0                   0.375                      8 PERRY HALL             MD                                       21128 Single Family                          479900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      150500                1003.33                    360                     358                  7.625                      0                      0                   0.375                      8 Henderson              NV                                       89015 Single Family                          150500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      175600                 987.75                    360                     358                  6.375                      0                      0                   0.375                   6.75 Denver                 CO                                       80211 Condominium                            175600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   371033.75                2412.78                    360                     357                  6.375                      0                      0                   0.375                   6.75 Norwalk                CT                                        6854 Single Family                          372000                20060401                     80 No MI                                                           2.375               20080301                  12.75                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360301 AFL2
GI                       G03                                                      141600                 883.82                    360                     359                  7.115                      0                      0                   0.375                   7.49 Worthington            OH                                       43085 Single Family                          141600                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.49                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       76800                 512.00                    360                     358                  7.625                      0                      0                   0.375                      8 COLUMBUS               OH                                       43207 Single Family                           76800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   363522.17                2702.69                    360                     358                   7.75                      0                      0                   0.375                  8.125 ACCOKEEK               MD                                       20607 Single Family                          364000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   143291.62                1015.68                    360                     358                   7.25                      0                      0                   0.375                  7.625 Hampton                VA                                       23669 Single Family                          143500                20060501                     70 No MI                                                            2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                  1201899.68                7386.67                    360                     358                      7                      0                      0                   0.375                  7.375 YORBA LINDA            CA                                       92886 PUD                                   1201900                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   225699.99                1340.09                    360                     352                   6.75                      0                      0                   0.375                  7.125 DAVENPORT              FL                                       33896 Condominium                            225700                20051101            75.01000214 No MI                                1.00E+17                    2.25               20101001                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351001 AFL2
GI                       G02                                                      350500                2300.16                    360                     357                    7.5                      0                      0                   0.375                  7.875 Rocklin                CA                                       95677 Single Family                          350500                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      154000                 994.58                    360                     358                  7.375                      0                      0                   0.375                   7.75 Hollywood              FL                                       33023 Single Family                          154000                20060501            68.44000244 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                     50889.4                 356.60                    360                     358                  7.125                      0                      0                   0.375                    7.5 ROGERS                 AR                                       72756 Single Family                           51000                20060501            45.13000107 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      262872                1423.89                    360                     358                  6.125                      0                      0                   0.375                    6.5 YPSILANTI              MI                                       48198 Single Family                          262872                20060501                     80 No MI                                                            2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      151498                 852.18                    360                     357                  6.375                      0                      0                   0.375                   6.75 MATTHEWS               NC                                       28105 PUD                                    151498                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   231529.89                1702.33                    360                     357                  7.625                      0                      0                   0.375                      8 Chicago                IL                                       60643 Single Family                          232000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      336992                2316.82                    360                     359                  7.875                      0                      0                   0.375                   8.25 Dublin                 OH                                       43016 PUD                                    336992                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      116792                 815.11                    360                     358                      8                      0                      0                   0.375                  8.375 HOUSTON                TX                                       77075 PUD                                    116792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      136000                 835.83                    360                     355                      7                      0                      0                   0.375                  7.375 Minneapolis            MN                                       55434 Single Family                          136000                20060201            79.06999969 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                   223277.08                1509.13                    360                     356                   6.75                      0                      0                   0.375                  7.125 CAPITOL HEIGHTS        MD                                       20743 Townhouse                              224000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      180000                1256.25                    360                     358                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85015 Single Family                          180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      296700                1545.31                    360                     357                  5.875                      0                      0                   0.375                   6.25 LAS VEGAS              NV                                       89139 PUD                                    296700                20060401            79.98000336 No MI                                1.00E+17                   2.375               20080301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                   240779.98                1279.14                    360                     357                      6                      0                      0                   0.375                  6.375 Queen Creek            AZ                                       85243 PUD                                    240780                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                      291750                1580.31                    360                     357                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89139 PUD                                    291750                20060401                     80 No MI                                1.00E+17                   2.375               20080301                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G03                                                      200000                1229.17                    360                     358                      7                      0                      0                   0.375                  7.375 N LAS VEGAS            NV                                       89031 PUD                                    200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   168997.67                 968.22                    360                     357                    6.5                      0                      0                   0.375                  6.875 Queen Creek            AZ                                       85243 PUD                                    169000                20060401            79.98999786 No MI                                1.00E+17                   2.375               20080301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GII                      G02                                                   319796.63                1798.86                    360                     352                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 PUD                                    319800                20051101            79.98999786 No MI                                1.00E+17                    2.25               20101001                  12.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 AFL2
GI                       G02                                                      171100                1105.02                    360                     359                  7.375                      0                      0                   0.375                   7.75 YORK                   PA                                       17404 PUD                                    171100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      287250                1765.39                    360                     358                      7                      0                      0                   0.375                  7.375 SNOHOMISH              WA                                       98296 Single Family                          287250                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      164000                1076.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 KANSAS CITY            MO                                       64158 2-4 Family                             164000                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      164000                1110.42                    360                     358                   7.75                      0                      0                   0.375                  8.125 Austin                 TX                                       78752 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      148000                 770.83                    360                     354                  5.875                      0                      0                   0.375                   6.25 Denver                 CO                                       80231 PUD                                    148000                20060101            94.98999786 YES                                  1.00E+17                    2.25               20101201                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      132344                 758.22                    360                     358                    6.5                      0                      0                   0.375                  6.875 Hutto                  TX                                       78634 PUD                                    132344                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   103702.02                 723.75                    360                     358                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21229 Townhouse                              104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      820103                4271.37                    360                     358                      6                      0                      0                    0.25                   6.25 SAN JOSE               CA                                       95136 PUD                                    820103                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                   593621.23                4462.52                    360                     359                      8                      0                      0                    0.25                   8.25 MISSION VIEJO          CA                                       92692 Condominium                            594000                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                  13.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   451188.02                2585.02                    360                     358                  6.625                      0                      0                    0.25                  6.875 FONTANA                CA                                       92336 PUD                                    451203                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      491200                2609.50                    360                     358                  6.125                      0                      0                    0.25                  6.375 FONTANA                CA                                       92336 PUD                                    491200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   605381.69                3406.23                    360                     358                    6.5                      0                      0                    0.25                   6.75 RIVERSIDE              CA                                       92503 PUD                                    605552                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                       96600                 644.00                    360                     359                  7.625                      0                      0                   0.375                      8 Westminster            CO                                       80030 Single Family                           96600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      135920                 693.76                    360                     350                   5.75                      0                      0                   0.375                  6.125 Inver Grove Heights    MN                                       55076 Condominium                            135920                20050901                     80 No MI                                1.00E+17                    2.25               20120801                 11.125                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20350801 AFL2
GI                       G02                                                      152008                 981.72                    360                     360                  7.375                      0                      0                   0.375                   7.75 SAN ANTONIO            TX                                       78254 Single Family                          152008                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GIII                     G03                                                      422232                2199.13                    360                     358                      6                      0                      0                    0.25                   6.25 LAS VEGAS              NV                                       89178 PUD                                    422232                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      452000                2683.75                    360                     359                  6.875                      0                      0                    0.25                  7.125 TORRANCE               CA                                       90503 PUD                                    452000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GII                      G03                                                      133500                 792.66                    360                     358                   6.75                      0                      0                   0.375                  7.125 SALT LAKE CITY         UT                                       84108 Single Family                          133500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      314588                1704.02                    360                     358                  6.125                      0                      0                   0.375                    6.5 North Las Vegas        NV                                       89081 PUD                                    314588                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   12.5                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                       85120                 514.27                    360                     360                      7                      0                      0                    0.25                   7.25 TAMPA                  FL                                       33614 Condominium                             85120                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  2.375                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      391790                2489.50                    360                     357                  7.375                      0                      0                    0.25                  7.625 SANTA FE               NM                                       87505 Single Family                          391790                20060401                     75 No MI                                1.00E+17                    2.75               20110301                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      305000                1270.83                    360                     359                   4.75                      0                      0                    0.25                      5 RUTHER GLEN            VA                                       22546 PUD                                    305000                20060601            71.76000214 No MI                                1.00E+17                    2.25               20110501                     10                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GI                       G03                                                      248200                1525.40                    360                     358                      7                      0                      0                   0.375                  7.375 Tolleson               AZ                                       85353 Single Family                          248200                20060501                     80 No MI                  1001995-0013573167                        2.25               20110401                 12.375                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                       50000                 295.77                    360                     360                  5.625                      0                      0                    0.25                  5.875 ADELANTO               CA                                       92301 Single Family                           50000                20060701            21.73999977 No MI                                1.00E+17                    2.25               20110601                 10.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G03                                                      137455                 859.09                    360                     358                  7.125                      0                      0                   0.375                    7.5 Raleigh                NC                                       27614 PUD                                    137455                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      117750                 735.94                    360                     358                  7.125                      0                      0                   0.375                    7.5 Atlanta                GA                                       30315 Single Family                          117750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                    2.5                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G02                                                      142840                 803.48                    360                     360                    6.5                      0                      0                    0.25                   6.75 FEDERAL WAY            WA                                       98023 Condominium                            142840                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                   271999.82                1501.67                    360                     357                  6.375                      0                      0                    0.25                  6.625 SEATTLE                WA                                       98125 Single Family                          272000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      278400                1653.00                    360                     360                  6.875                      0                      0                    0.25                  7.125 ELIZABETH              CO                                       80107 PUD                                    278400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G01                                                      438400                2740.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 FORT LAUDERDALE        FL                                       33301 Condominium                            438400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      328000                1640.00                    360                     359                   5.75                      0                      0                    0.25                      6 OAKLAND                CA                                       94603 Single Family                          328000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                   165554.29                 914.25                    360                     357                  6.375                      0                      0                    0.25                  6.625 MARYSVILLE             WA                                       98271 Single Family                          165600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                    167320.4                 892.50                    360                     360                  6.125                      0                      0                    0.25                  6.375 MCKINNEY               TX                                       75070 Single Family                          168000                20060701            84.84999847 United Guaranty                      1.00E+17                    2.25               20110601                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GII                      G03                                                   131212.57                 792.74                    360                     358                  6.875                      0                      0                   0.375                   7.25 Homestead              FL                                       33035 Condominium                            132015                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GIII                     G03                                                   295823.91                1510.32                    360                     357                  5.875                      0                      0                    0.25                  6.125 WASHINGTON             DC                                       20016 Condominium                            295900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      201550                1427.65                    360                     359                  8.125                      0                      0                   0.375                    8.5 PEMBROKE PINES         FL                                       33028 Townhouse                              201550                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       76000                 498.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 MOORHEAD               MN                                       56560 Single Family                           76000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      112000                 630.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 WARTRACE               TN                                       37183 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      480000                3100.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Rancho Cucamonga       CA                                       91737 Single Family                          480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      376000                2271.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Napa                   CA                                       94558 Single Family                          376000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       50000                 291.67                    360                     359                  6.625                      0                      0                   0.375                      7 Baltimore              MD                                       21215 Townhouse                               50000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      263600                1592.58                    360                     360                  6.875                      0                      0                   0.375                   7.25 RINCON                 AZ                                       85747 PUD                                    263600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    83017.26                 595.59                    360                     358                  7.375                      0                      0                   0.375                   7.75 HOUSTON                TX                                       77067 Single Family                           83135                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   154901.16                1164.47                    360                     359                  7.875                      0                      0                   0.375                   8.25 Pleasantville          NJ                                        8232 Single Family                          155000                20060601            70.44999695 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      246400                1771.00                    360                     360                   8.25                      0                      0                   0.375                  8.625 Lehigh Acres           FL                                       33936 Single Family                          246400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      248000                1705.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Crystal Lake           IL                                       60014 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      194200                1193.52                    360                     358                      7                      0                      0                   0.375                  7.375 EVERETT                MA                                        2149 Condominium                            194200                20060501            79.95999908 No MI                                                            2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      533400                3278.19                    360                     358                  7.125                      0                      0                    0.25                  7.375 KURE BEACH             NC                                       28449 PUD                                    533400                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                   467900.19                2962.82                    360                     358                   6.25                      0                      0                    0.25                    6.5 SANTA ANA              CA                                       92704 Single Family                          468750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      172800                 864.50                    360                     357                   5.75                      0                      0                    0.25                      6 PUYALLUP               WA                                       98375 PUD                                    172900                20060401                     70 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      500000                2760.42                    360                     358                  6.375                      0                      0                    0.25                  6.625 SAN JOSE               CA                                       95127 Single Family                          500000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G02                                                      207900                1104.47                    360                     357                  6.125                      0                      0                    0.25                  6.375 MARYSVILLE             WA                                       98270 Single Family                          207900                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      558750                3375.78                    360                     358                      7                      0                      0                    0.25                   7.25 WESTLAKE VILLAGE       CA                                       91362 Single Family                          558750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      338000                1760.42                    360                     357                      6                      0                      0                    0.25                   6.25 MURRIETA               CA                                       92563 Single Family                          338000                20060401                  64.75 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      372000                2131.25                    360                     357                  6.625                      0                      0                    0.25                  6.875 SAN JOSE               CA                                       95111 Condominium                            372000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G03                                                    775480.8                4362.08                    360                     358                    6.5                      0                      0                    0.25                   6.75 FRANKLIN               TN                                       37067 Single Family                          775600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      932000                5922.08                    360                     358                  7.375                      0                      0                    0.25                  7.625 SAN DIEGO              CA                                       92129 PUD                                    932000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                   235356.49                1491.68                    360                     357                   6.25                      0                      0                    0.25                    6.5 TUCSON                 AZ                                       85712 PUD                                    236000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   12.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                   273657.15                1567.85                    360                     357                  6.625                      0                      0                    0.25                  6.875 YUBA CITY              CA                                       95993 Single Family                          274346                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      168000                 927.50                    360                     358                  6.375                      0                      0                    0.25                  6.625 REDDING                CA                                       96002 Single Family                          168000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                   262827.26                1885.60                    360                     358                  7.375                      0                      0                   0.375                   7.75 Missouri City          TX                                       77459 PUD                                    263200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1162.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 BUCKEYE                AZ                                       85326 PUD                                    180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       65680                 458.39                    360                     358                      8                      0                      0                   0.375                  8.375 Lithonia               GA                                       30058 Single Family                           65680                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      266250                1664.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 BRUNSWICK              GA                                       31523 Single Family                          266250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      768000                4000.00                    360                     358                      6                      0                      0                    0.25                   6.25 BRENTWOOD              CA                                       94513 Single Family                          768000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      648000                3712.50                    360                     358                  6.625                      0                      0                    0.25                  6.875 TRUCKEE                CA                                       96161 PUD                                    648000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      716000                4325.83                    360                     358                      7                      0                      0                    0.25                   7.25 LOS ANGELES            CA                                       90013 Condominium                            716000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      429560                2282.04                    360                     358                  6.125                      0                      0                    0.25                  6.375 BAKERSFIELD            CA                                       93312 Single Family                          429560                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      975000                5484.38                    360                     358                    6.5                      0                      0                    0.25                   6.75 HUNTINGTON BEACH       CA                                       92648 Condominium                            975000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      216800                1377.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 Fredericksburg         VA                                       22405 Single Family                          216800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      116040                 737.34                    360                     359                   7.25                      0                      0                   0.375                  7.625 BIRMINGHAM             AL                                       35235 Single Family                          116040                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      278400                1856.00                    360                     358                  7.625                      0                      0                   0.375                      8 Cape Coral             FL                                       33909 Single Family                          278400                20060501            74.63999939 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       99742                 654.56                    360                     359                    7.5                      0                      0                   0.375                  7.875 Grand Prairie          TX                                       75052 Single Family                           99742                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       85592                 588.45                    360                     358                  7.875                      0                      0                   0.375                   8.25 Lake Mary              FL                                       32746 Condominium                             85592                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  14.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      316000                1942.08                    360                     360                      7                      0                      0                   0.375                  7.375 Sykesville             MD                                       21784 Single Family                          316000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      143964                 944.76                    360                     359                    7.5                      0                      0                   0.375                  7.875 ELLENWOOD              GA                                       30294 PUD                                    143964                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       88050                 577.83                    360                     358                    7.5                      0                      0                   0.375                  7.875 Colorado Springs       CO                                       80910 Single Family                           88050                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      792000                4867.50                    360                     358                  7.125                      0                      0                    0.25                  7.375 INDIO                  CA                                       92201 Single Family                          792000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                      461300                2642.86                    360                     358                  6.625                      0                      0                    0.25                  6.875 REDLANDS               CA                                       92374 PUD                                    461300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      167998                1067.49                    360                     354                   7.25                      0                      0                   0.375                  7.625 Tampa                  FL                                       33604 Single Family                          168000                20060101                   78.5 No MI                                1.00E+17                    2.25               20101201                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                      176000                1008.33                    360                     354                    6.5                      0                      0                   0.375                  6.875 Minneapolis            MN                                       55443 Single Family                          176000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G01                                                      575510                3836.73                    360                     355                  7.625                      0                      0                   0.375                      8 Deerfield Beach        FL                                       33442 PUD                                    575510                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     13                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                     1196000                6852.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Miami Beach            FL                                       33141 Single Family                         1196000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      214320                1116.25                    360                     359                  5.875                      0                      0                   0.375                   6.25 Colleyville            TX                                       76034 Single Family                          214320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      144624                 949.10                    360                     359                    7.5                      0                      0                   0.375                  7.875 ELLENWOOD              GA                                       30294 PUD                                    144624                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      342400                2068.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Santa Rosa             CA                                       95403 Single Family                          342400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      146684                 962.61                    360                     359                    7.5                      0                      0                   0.375                  7.875 ELLENWOOD              GA                                       30294 PUD                                    146684                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      690000                4887.50                    360                     360                  8.125                      0                      0                   0.375                    8.5 INDIO                  CA                                       92201 PUD                                    690000                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      146800                1024.54                    360                     359                      8                      0                      0                   0.375                  8.375 MADISON                AL                                       35758 Single Family                          146800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                    265828.8                1705.15                    360                     358                   6.25                      0                      0                   0.375                  6.625 Mendota Heights        MN                                       55118 Single Family                          266300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      382400                2310.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 BRENTWOOD              CA                                       94513 PUD                                    382400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      209300                1351.73                    360                     360                  7.375                      0                      0                   0.375                   7.75 FALL RIVER             MA                                        2721 2-4 Family                             209300                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      182000                 985.83                    360                     358                  6.125                      0                      0                   0.375                    6.5 Winchester             VA                                       22602 Single Family                          182000                20060501                     65 No MI                                                            2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      164000                 939.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 STATHAM                GA                                       30666 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      124000                 749.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Sugar Hill             GA                                       30518 Townhouse                              124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                   514589.53                2894.57                    360                     358                    6.5                      0                      0                    0.25                   6.75 ELLICOTT CITY          MD                                       21043 PUD                                 514589.53                20060501            89.76000214 PMI                                  1.00E+17                    2.25               20070401                     18                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      12 N                                    20360401 ADN1
GIII                     G03                                                      470700                2647.69                    360                     358                    6.5                      0                      0                    0.25                   6.75 PALMDALE               CA                                       93551 PUD                                    470700                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G03                                                    648763.3                4002.16                    360                     358                      6                      0                      0                    0.25                   6.25 RANCHO MIRAGE          CA                                       92270 PUD                                    650000                20060501            70.65000153 No MI                                1.00E+17                    2.25               20110401                  11.25                      2                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                      184000                1341.67                    360                     353                  8.375                      0                      0                   0.375                   8.75 KANSAS CITY            MO                                       64156 Single Family                          184000                20051201                     80 No MI                                1.00E+17                    2.75               20101101                  14.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351101 AFL2
GII                      G02                                                      233600                1338.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 HENDERSON              NV                                       89015 Single Family                          233600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      156392                1091.49                    360                     359                      8                      0                      0                   0.375                  8.375 Mooresville            NC                                       28115 PUD                                    156392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      211200                1254.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32833 Single Family                          211200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      144400                 902.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 DOUGLASVILLE           GA                                       30135 PUD                                    144400                20060601            78.30999756 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      544250                3344.87                    360                     359                      7                      0                      0                   0.375                  7.375 FONTANA                CA                                       92336 PUD                                    544250                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      208000                1473.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 North Port             FL                                       34286 Single Family                          208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      396800                2438.67                    360                     359                      7                      0                      0                   0.375                  7.375 Chula Vista            CA                                       91910 2-4 Family                             396800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                       88950                 546.67                    360                     359                      7                      0                      0                   0.375                  7.375 CONYERS                GA                                       30094 Single Family                           88950                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   143471.23                 985.02                    360                     357                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85037 Single Family                          143600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360301 AFL2
GII                      G03                                                      153000                 908.44                    360                     359                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85035 Single Family                          153000                20060601            74.62999725 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      202300                1306.52                    360                     360                  7.375                      0                      0                   0.375                   7.75 FALL RIVER             MA                                        2721 2-4 Family                             202300                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   235705.58                1793.78                    360                     358                      8                      0                      0                   0.375                  8.375 Buena Ventura Lakes    FL                                       34743 PUD                                    236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      349300                1964.81                    360                     351                  6.375                      0                      0                   0.375                   6.75 NOOKSACK               WA                                       98276 2-4 Family                             349300                20051001                     70 No MI                                1.00E+17                    3.25               20070901                  12.75                  1.875                       1 First Lien                                    Y                                           24 Prepay                                    360                      24 N                                    20350901 ALT1
GI                       G02                                                   335752.09                2118.59                    360                     358                   6.75                      0                      0                   0.375                  7.125 Clifton                NJ                                        7011 Single Family                          336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  2.875                       1 First Lien                                    N                                            0 No_PP                                     480                      60 N                                    20360401 AFL2
GII                      G03                                                     1425000                8312.50                    360                     358                  6.625                      0                      0                   0.375                      7 Los Angeles            CA                                       90036 2-4 Family                            1425000                20060501                     75 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   243526.46                1496.67                    360                     358                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89101 2-4 Family                             243750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      230720                1562.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 SHOREWOOD              IL                                       60431 Single Family                          230720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   159629.07                1004.43                    360                     351                      6                      0                      0                   0.375                  6.375 DENVER                 CO                                       80220 Condominium                            161000                20051001                     70 No MI                                1.00E+17                    3.25               20070901                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20350901 ALT1
GI                       G02                                                   158820.72                1077.95                    360                     351                   6.75                      0                      0                   0.375                  7.125 INDIO                  CA                                       92201 2-4 Family                             160000                20051001                     80 No MI                                1.00E+17                    3.25               20070901                 13.125                  2.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20350901 ALT1
GI                       G03                                                      108800                 668.67                    360                     359                      7                      0                      0                   0.375                  7.375 NORCROSS               GA                                       30071 Single Family                          108800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      183900                 957.81                    360                     351                  5.875                      0                      0                   0.375                   6.25 HOMESTEAD              FL                                       33033 Single Family                          183900                20051001            79.95999908 No MI                                1.00E+17                       4               20070901                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20350901 ALT1
GI                       G02                                                      182000                1270.21                    360                     358                      8                      0                      0                   0.375                  8.375 Hollywood              FL                                       33024 Single Family                          182000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  3.625                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      229050                1503.14                    360                     358                    7.5                      0                      0                   0.375                  7.875 Miami                  FL                                       33160 Condominium                            229050                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      350320                2298.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Delaware               OH                                       43015 Single Family                          350350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G02                                                      279000                1598.44                    360                     360                  6.625                      0                      0                    0.25                  6.875 LEHI                   UT                                       84043 Single Family                          279000                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                      211500                1212.29                    360                     357                  6.625                      0                      0                    0.25                  6.875 VANCOUVER              WA                                       98682 Single Family                          211600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      200000                1020.83                    360                     360                  5.875                      0                      0                    0.25                  6.125 FIREBAUGH              CA                                       93622 Single Family                          200000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.125                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G03                                                      545000                3349.48                    360                     360                      7                      0                      0                   0.375                  7.375 Tracy                  CA                                       95377 Single Family                          545000                20060701            77.86000061 No MI                                1.00E+17                    2.25               20110601                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GIII                     G01                                                      347960                1812.29                    360                     357                      6                      0                      0                    0.25                   6.25 LYNNWOOD               WA                                       98036 PUD                                    347960                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      310059                1873.27                    360                     360                      7                      0                      0                    0.25                   7.25 MOUNT PLEASANT         SC                                       29464 PUD                                    310059                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      506000                2793.54                    360                     358                  6.375                      0                      0                    0.25                  6.625 GILBERT                AZ                                       85296 PUD                                    506000                20060501            74.95999908 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      140500                 848.85                    360                     357                      7                      0                      0                    0.25                   7.25 ALBUQUERQUE            NM                                       87121 PUD                                    140500                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      250110                1224.50                    360                     359                  5.625                      0                      0                    0.25                  5.875 WINCHESTER             CA                                       92596 Condominium                            250110                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.875                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                   559468.65                2916.67                    360                     357                      6                      0                      0                    0.25                   6.25 LONG BEACH             CA                                       90815 Single Family                          560000                20060401            73.19999695 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      335000                1849.48                    360                     360                  6.375                      0                      0                    0.25                  6.625 MIAMI                  FL                                       33173 Single Family                          335000                20060701            74.44000244 No MI                                1.00E+17                    2.25               20110601                 11.625                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G03                                                      960000                5300.00                    360                     357                  6.375                      0                      0                    0.25                  6.625 ALBUQUERQUE            NM                                       87120 Single Family                          960000                20060401            52.91999817 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      160930                1089.63                    360                     358                   7.75                      0                      0                   0.375                  8.125 Parker                 CO                                       80134 PUD                                    160930                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       60900                 374.28                    360                     360                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85007 Single Family                           60900                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      399000                2576.87                    360                     358                  7.375                      0                      0                   0.375                   7.75 Oxnard                 CA                                       93033 Single Family                          399000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      279554                1834.57                    360                     359                    7.5                      0                      0                   0.375                  7.875 LAYTON                 UT                                       84041 Single Family                          279554                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      173875                 996.16                    360                     359                    6.5                      0                      0                   0.375                  6.875 ROCKLIN                CA                                       95677 Single Family                          173875                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      372861                2252.70                    360                     359                  6.875                      0                      0                   0.375                   7.25 N Las Vegas            NV                                       89085 PUD                                    372861                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       97156                 556.62                    360                     358                    6.5                      0                      0                   0.375                  6.875 Buckeye                AZ                                       85326 PUD                                     97156                20060501            33.50999832 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      158544                 990.90                    360                     357                  7.125                      0                      0                   0.375                    7.5 YUMA                   AZ                                       85365 Single Family                          158544                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       97170                 688.29                    360                     360                  8.125                      0                      0                   0.375                    8.5 GWYNN OAK              MD                                       21207 2-4 Family                              97170                20060701                     79 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      296000                1634.17                    360                     359                   6.25                      0                      0                   0.375                  6.625 SAN JOSE               CA                                       95111 Condominium                            296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      144792                 889.87                    360                     359                      7                      0                      0                   0.375                  7.375 MOORESVILLE            NC                                       28115 PUD                                    144792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      375000                1992.19                    360                     359                      6                      0                      0                   0.375                  6.375 MILPITAS               CA                                       95035 Single Family                          375000                20060601            57.08000183 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      364000                2426.67                    360                     357                  7.625                      0                      0                   0.375                      8 LOS ANGELES            CA                                       90044 2-4 Family                             364000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      189487                1204.03                    360                     358                   7.25                      0                      0                   0.375                  7.625 Queen Creek            AZ                                       85243 PUD                                    189487                20060501                     75 No MI                                1.00E+15                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      750500                3908.85                    360                     358                      6                      0                      0                    0.25                   6.25 SALINAS                CA                                       93906 Single Family                          750500                20060501            78.58999634 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G01                                                      233000                1092.19                    360                     359                  5.375                      0                      0                    0.25                  5.625 ROMOLAND               CA                                       92548 Single Family                          233000                20060601            44.81000137 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      560000                2800.00                    360                     358                   5.75                      0                      0                    0.25                      6 GRANADA HILLS          CA                                       91344 Single Family                          560000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                      102591                 641.19                    360                     355                   7.25                      0                      0                    0.25                    7.5 LAS CRUCES             NM                                       88012 Single Family                          102591                20060201                     80 No MI                                1.00E+17                    2.75               20110101                   13.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ADN1
GIII                     G02                                                       89600                 522.67                    360                     359                   6.75                      0                      0                    0.25                      7 AUSTIN                 TX                                       78759 Single Family                           89600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 ADN1
GI                       G02                                                      374920                2460.41                    360                     359                    7.5                      0                      0                   0.375                  7.875 BAKERSFIELD            CA                                       93311 Single Family                          374920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                   496033.79                2584.18                    360                     358                      6                      0                      0                    0.25                   6.25 POMPANO BEACH          FL                                       33069 Single Family                          496163                20060501                  75.75 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      417000                2302.19                    360                     357                  6.375                      0                      0                    0.25                  6.625 SAN LUIS OBISPO        CA                                       93405 Single Family                          417000                20060401            77.65000153 No MI                                1.00E+17                    2.25               20110301                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      122000                 635.42                    360                     360                      6                      0                      0                    0.25                   6.25 EASTAMPTON             NJ                                        8060 Single Family                          122000                20060701            55.45000076 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GI                       G02                                                   322623.32                2285.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 CAPE CORAL             FL                                       33991 PUD                                    322857                20060601                     80 No MI                                1.00E+17                   5.221               20110501                 12.625                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                   299735.05                1750.00                    360                     357                   6.75                      0                      0                    0.25                      7 HESPERIA               CA                                       92345 2-4 Family                             300000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  4.846                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G01                                                       65000                 443.41                    360                     360                      7                      0                      0                    0.25                   7.25 ORLANDO                FL                                       32818 Single Family                           65000                20060701            25.19000053 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                      256000                1306.67                    360                     357                  5.875                      0                      0                    0.25                  6.125 SANTA MARIA            CA                                       93458 PUD                                    256000                20060401            58.58000183 No MI                                1.00E+17                    2.75               20110301                 12.125                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      527100                3459.09                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pasadena               CA                                       91101 Condominium                            527100                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G01                                                       87000                 514.64                    360                     360                  5.625                      0                      0                    0.25                  5.875 ANDERSON               CA                                       96007 Single Family                           87000                20060701                   43.5 No MI                                1.00E+17                    2.25               20110601                 10.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G03                                                      428000                2407.50                    360                     358                    6.5                      0                      0                    0.25                   6.75 SALINAS                CA                                       93905 Single Family                          428000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      104000                 541.67                    360                     357                      6                      0                      0                    0.25                   6.25 STANWOOD               WA                                       98292 Condominium                            104000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G02                                                      220800                1265.00                    360                     359                  6.625                      0                      0                    0.25                  6.875 LACEY                  WA                                       98516 PUD                                    220800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G03                                                      538550                3141.54                    360                     358                   6.75                      0                      0                    0.25                      7 DISCOVERY BAY          CA                                       94514 PUD                                    538550                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G02                                                      184000                1054.17                    360                     357                  6.625                      0                      0                    0.25                  6.875 WATSONVILLE            CA                                       95076 Single Family                          184000                20060401            78.30000305 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G01                                                      144800                 935.17                    360                     360                    7.5                      0                      0                    0.25                   7.75 LAKE IN THE HILLS      IL                                       60156 Condominium                            144800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 ADN1
GIII                     G01                                                   415748.37                2500.13                    360                     357                   5.75                      0                      0                    0.25                      6 MALDEN                 MA                                        2148 2-4 Family                             417000                20060401                   69.5 No MI                                1.00E+17                    2.25               20110301                     12                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G02                                                      346668                2022.23                    360                     359                   6.75                      0                      0                    0.25                      7 NORTH LAS VEGAS        NV                                       89084 PUD                                    346668                20060601                     90 United Guaranty                      1.00E+17                    2.25               20110501                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      248200                1396.13                    360                     357                    6.5                      0                      0                    0.25                   6.75 SAN DIEGO              CA                                       92122 Condominium                            248200                20060401            71.94000244 No MI                                1.00E+17                    2.75               20110301                  12.75                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G03                                                      138000                 675.63                    360                     359                  5.625                      0                      0                    0.25                  5.875 SACRAMENTO             CA                                       95838 Single Family                          138000                20060601            50.18000031 No MI                                1.00E+17                    2.25               20110501                 11.875                    2.5                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G02                                                      260000                1435.42                    360                     356                  6.375                      0                      0                    0.25                  6.625 HAWAIIAN GARDENS       CA                                       90716 Condominium                            260000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ADN1
GIII                     G02                                                      142000                 769.17                    360                     359                   6.25                      0                      0                    0.25                    6.5 SAINT LOUIS            MO                                       63144 Condominium                            142000                20060601            94.66999817 Radian Guaranty                      1.00E+17                    2.25               20110501                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 ADN1
GIII                     G01                                                      276120                1438.13                    360                     357                      6                      0                      0                    0.25                   6.25 LYNNWOOD               WA                                       98036 Single Family                          276120                20060401                     78 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GII                      G03                                                      111930                 676.24                    360                     359                  6.875                      0                      0                   0.375                   7.25 BROWN DEER             WI                                       53223 2-4 Family                             111930                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      136068                 998.42                    360                     360                  7.625                      0                      0                   0.375                      8 ARLINGTON              TX                                       76002 PUD                                    136068                20060701                     80 No MI                                                            2.25               20110601                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      286400                1760.17                    360                     360                  7.125                      0                      0                    0.25                  7.375 APOPKA                 FL                                       32712 PUD                                    286400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 ADN1
GII                      G02                                                      264000                1402.50                    360                     359                      6                      0                      0                   0.375                  6.375 LAS VEGAS              NV                                       89131 PUD                                    264000                20060601                     80 No MI                                1.00E+17                    5.11               20110501                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G02                                                      192000                1100.00                    360                     357                  6.625                      0                      0                    0.25                  6.875 WATSONVILLE            CA                                       95076 Single Family                          192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GIII                     G01                                                      340000                1664.58                    360                     360                  5.625                      0                      0                    0.25                  5.875 TALLAHASSEE            FL                                       32311 PUD                                    340000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 10.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GIII                     G02                                                   454999.99                2464.58                    360                     357                   6.25                      0                      0                    0.25                    6.5 DOWNEY                 CA                                       90241 2-4 Family                             455000                20060401                     65 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ADN1
GIII                     G01                                                      285200                1426.00                    360                     360                   5.75                      0                      0                    0.25                      6 ORLANDO                FL                                       32836 PUD                                    285200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     11                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 ADN1
GI                       G01                                                      448000                2706.67                    360                     358                      7                      0                      0                    0.25                   7.25 VACAVILLE              CA                                       95688 Single Family                          448000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GIII                     G01                                                      356000                1854.17                    360                     357                      6                      0                      0                    0.25                   6.25 VISTA                  CA                                       92084 Single Family                          356000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ADN1
GI                       G02                                                       41600                 277.33                    360                     359                  7.625                      0                      0                   0.375                      8 North Little Rock      AR                                       72114 Single Family                           41600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      296800                1793.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 Philadelphia           PA                                       19146 Single Family                          296800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      166200                1021.44                    360                     357                      7                      0                      0                   0.375                  7.375 York                   PA                                       17404 PUD                                    166200                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      460000                3018.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89123 Single Family                          460000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       42750                 285.00                    360                     359                  7.625                      0                      0                   0.375                      8 Little Rock            AR                                       72206 Single Family                           42750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   331341.34                1760.25                    360                     357                      6                      0                      0                   0.375                  6.375 LAS VEGAS              NV                                       89131 PUD                                    331350                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      140250                 949.61                    360                     358                   7.75                      0                      0                   0.375                  8.125 Vancouver              WA                                       98660 Single Family                          140250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      134850                 941.14                    360                     357                      8                      0                      0                   0.375                  8.375 LAS VEGAS              NV                                       89103 Condominium                            134850                20060401            79.98000336 No MI                  M10016311000027900                        2.75               20090301                 14.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GI                       G02                                                      228000                1472.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 HENDERSON              NV                                       89015 PUD                                    228000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      164000                1059.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85051 Condominium                            164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      134400                 924.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 LAS VEGAS              NV                                       89103 Condominium                            134400                20060401                     80 No MI                  M10016311000027929                        2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                      192000                1200.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 NORTH LAS VE           NV                                       89031 PUD                                    192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                   204491.26                1235.47                    360                     355                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89156 PUD                                    204600                20060201                     80 No MI                                1.00E+17                       5               20110101                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G03                                                      202400                1054.17                    360                     357                  5.875                      0                      0                   0.375                   6.25 LAS VEGAS              NV                                       89104 Single Family                          202400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G01                                                      568000                3668.33                    360                     357                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89129 PUD                                    568000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G01                                                     1275000                8500.00                    360                     358                  7.625                      0                      0                   0.375                      8 San Clemente           CA                                       92673 PUD                                   1275000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      210000                1378.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 GROTEN                 CT                                        6340 2-4 Family                             210000                20060501                     75 No MI                                                            2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      154400                 884.59                    360                     358                    6.5                      0                      0                   0.375                  6.875 Alexandria             VA                                       22311 Condominium                            154400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      320100                1700.53                    360                     359                      6                      0                      0                   0.375                  6.375 Gainesville            VA                                       20155 PUD                                    320100                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      105273                 603.13                    360                     359                    6.5                      0                      0                   0.375                  6.875 Orange Park            FL                                       32003 Condominium                            105273                20060601                     70 No MI                                1.00E+17                    2.75               20110501                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      180000                1068.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 Crystal                MN                                       55429 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      202444                1180.92                    360                     358                  6.625                      0                      0                   0.375                      7 QUEEN CREEK            AZ                                       85242 PUD                                    202444                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      252000                1391.25                    360                     359                   6.25                      0                      0                   0.375                  6.625 Northridge             CA                                       91343 Condominium                            252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      100850                 630.31                    360                     358                  7.125                      0                      0                   0.375                    7.5 Jackson                MI                                       49201 Single Family                          100850                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      316000                1909.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 Staten Island          NY                                       10305 Single Family                          316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      205560                1284.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89107 Single Family                          205560                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   103137.48                 793.52                    360                     359                  8.125                      0                      0                   0.375                    8.5 Denton                 TX                                       76210 PUD                                    103200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       93650                 643.84                    360                     358                  7.875                      0                      0                   0.375                   8.25 Douglasville           GA                                       30134 Single Family                           93650                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   206321.92                1332.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Seabrook               SC                                       29940 Single Family                          206400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      292500                1889.06                    360                     358                  7.375                      0                      0                   0.375                   7.75 MODESTO                CA                                       95358 Single Family                          292500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      287200                1944.58                    360                     360                   7.75                      0                      0                   0.375                  8.125 POMONA                 CA                                       91768 Single Family                          287200                20060701                     80 No MI                                                            2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   228450.66                1738.56                    360                     358                      8                      0                      0                   0.375                  8.375 AUSTIN                 TX                                       78749 PUD                                    228736                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      126444                 684.90                    360                     359                  6.125                      0                      0                   0.375                    6.5 Grand Prairie          TX                                       75054 PUD                                    126444                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      101500                 697.81                    360                     359                  7.875                      0                      0                   0.375                   8.25 Waterbury              CT                                        6704 2-4 Family                             101500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      333599                2154.49                    360                     358                  7.375                      0                      0                   0.375                   7.75 GERMANTOWN             MD                                       20876 Single Family                          333599                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   126406.29                 829.54                    360                     358                    7.5                      0                      0                   0.375                  7.875 ALLEN                  TX                                       75013 PUD                                    126800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      196800                1127.50                    360                     357                    6.5                      0                      0                   0.375                  6.875 FREDERICK              MD                                       21702 Condominium                            196800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      239300                1670.11                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85041 PUD                                    239300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       92800                 657.33                    360                     360                  8.125                      0                      0                   0.375                    8.5 Lake Luzerne           NY                                       12846 Single Family                           92800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      735000                5129.69                    360                     358                      8                      0                      0                   0.375                  8.375 Anaheim                CA                                       92806 2-4 Family                             735000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      197250                1397.19                    360                     359                  8.125                      0                      0                   0.375                    8.5 Margate                FL                                       33063 Single Family                          197250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      196000                1367.92                    360                     358                      8                      0                      0                   0.375                  8.375 FORT LAUDERDALE        FL                                       33311 2-4 Family                             196000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      235200                1347.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89145 Single Family                          235200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      200000                1395.83                    360                     358                      8                      0                      0                   0.375                  8.375 RIALTO                 CA                                       92377 Single Family                          200000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      199016                 974.35                    360                     358                    5.5                      0                      0                   0.375                  5.875 DACONO                 CO                                       80514 Single Family                          199016                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 10.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                    63529.33                 478.93                    360                     355                  7.875                      0                      0                   0.375                   8.25 BIRMINGHAM             AL                                       35204 2-4 Family                              63750                20060201                     75 No MI                                1.00E+17                    2.25               20110101                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      296000                1850.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Alpine                 UT                                       84004 Single Family                          296000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                    60310.06                 422.33                    360                     358                  7.125                      0                      0                   0.375                    7.5 THE COLONY             TX                                       75056 Single Family                           60400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      224500                1496.67                    360                     357                  7.625                      0                      0                   0.375                      8 Lehigh Acres           FL                                       33971 Single Family                          224500                20060401            70.59999847 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       48000                 335.00                    360                     358                      8                      0                      0                   0.375                  8.375 COLUMBIA               SC                                       29212 Single Family                           48000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      132930                 858.51                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tucson                 AZ                                       85730 Single Family                          132930                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      164000                 973.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 CAPITOL HEIGHTS        MD                                       20743 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      114800                 801.21                    360                     358                      8                      0                      0                   0.375                  8.375 Taylorsville           KY                                       40071 Single Family                          114800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   364999.99                1672.92                    360                     355                  5.125                      0                      0                   0.375                    5.5 COLLEGEVILLE           PA                                       19426 Single Family                          365000                20060201            66.36000061 No MI                                1.00E+17                    2.25               20110101                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GII                      G02                                                      146900                 795.71                    360                     358                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89107 Single Family                          146900                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      367500                2564.84                    360                     358                      8                      0                      0                   0.375                  8.375 San Diego              CA                                       92114 Single Family                          367500                20060501            66.81999969 No MI                                1.00E+17                    2.25               20110401                 13.375                  4.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      263100                1644.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 Woodbridge             VA                                       22193 Single Family                          263100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      343200                1930.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 TUJUNGA                CA                                       91042 Condominium                            343200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    48433.07                 332.98                    360                     357                  7.875                      0                      0                   0.375                   8.25 Indianapolis           IN                                       46201 Single Family                           48800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                    827999.5                5002.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 IRVINE                 CA                                       92614 PUD                                    828000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      272000                1615.00                    360                     354                   6.75                      0                      0                   0.375                  7.125 Albertville            MN                                       55301 PUD                                    272000                20060101            79.66999817 No MI                                1.00E+17                    2.25               20101201                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      240000                1575.00                    360                     355                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32801 Condominium                            240000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      356000                2150.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 CORONA                 CA                                       92879 Single Family                          356000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      455000                2748.96                    360                     358                  6.875                      0                      0                   0.375                   7.25 HONOLULU               HI                                       96819 Single Family                          455000                20060501                     70 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      227500                1492.97                    360                     357                    7.5                      0                      0                   0.375                  7.875 ellington              CT                                       76029 Single Family                          227500                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      352000                2090.00                    360                     356                   6.75                      0                      0                   0.375                  7.125 LOS ANGELES            CA                                       90002 2-4 Family                             352000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      400000                2416.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 LOS ANGELES            CA                                       91604 Condominium                            400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   139998.33                 714.57                    360                     357                   5.75                      0                      0                   0.375                  6.125 ALABASTER              AL                                       35007 Single Family                          140000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      248000                1730.83                    360                     358                      8                      0                      0                   0.375                  8.375 WOODBRIDGE             VA                                       22191 PUD                                    248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      207920                1342.82                    360                     356                  7.375                      0                      0                   0.375                   7.75 KISSIMMEE              FL                                       34746 PUD                                    207920                20060301                     80 No MI                                1.00E+17                    2.75               20110201                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GII                      G02                                                      250000                1354.17                    360                     358                  6.125                      0                      0                   0.375                    6.5 TEMECULA               CA                                       92592 PUD                                    250000                20060501            49.02000046 No MI                                1.00E+17                    2.25               20110401                   11.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      217064                1266.21                    360                     357                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89179 PUD                                    217064                20060401                     75 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   519334.54                3906.59                    360                     358                  7.875                      0                      0                   0.375                   8.25 Fredericksburg         VA                                       22405 Single Family                          520000                20060501            77.61000061 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      259000                1456.88                    360                     355                  6.375                      0                      0                   0.375                   6.75 PLAINFIELD             IL                                       60586 PUD                                    259000                20060201            79.98000336 No MI                  M10001690004839734                        2.25               20110101                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GII                      G02                                                      167864                 891.78                    360                     356                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89118 Condominium                            167864                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                   124079.97                 827.27                    360                     355                    6.5                      0                      0                   0.375                  6.875 Harker Heights         TX                                       76548 Single Family                          125930                20060201                     70 No MI                                                            2.25               20110101                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                   387665.93                2516.57                    360                     359                    6.5                      0                      0                    0.25                   6.75 Los Angeles            CA                                       90024 Condominium                            388000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      228600                1333.50                    360                     359                  6.625                      0                      0                   0.375                      7 HIGLEY                 AZ                                       85236 PUD                                    228600                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      196125                1225.78                    360                     359                  7.125                      0                      0                   0.375                    7.5 Cape Coral             FL                                       33993 Single Family                          196125                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       72450                 467.91                    360                     360                  7.375                      0                      0                   0.375                   7.75 BEAVERTON              OR                                       97005 Condominium                             72450                20060701            74.30999756 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      302900                1766.92                    360                     358                  6.625                      0                      0                   0.375                      7 North Las Vegas        NV                                       89086 PUD                                    302900                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      179052                1156.38                    360                     358                  7.375                      0                      0                   0.375                   7.75 Stuart                 FL                                       34994 Condominium                            179052                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      190352                1308.67                    360                     359                  7.875                      0                      0                   0.375                   8.25 JACKSONVILLE           FL                                       32258 PUD                                    190352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      300712                1879.45                    360                     360                  7.125                      0                      0                   0.375                    7.5 ORLANDO                FL                                       32828 PUD                                    300712                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      365136                2358.17                    360                     360                  7.375                      0                      0                   0.375                   7.75 LAKE ELSINORE          CA                                       92532 Single Family                          365136                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      572800                3401.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 BRENTWOOD              CA                                       94513 PUD                                    572800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      134820                 842.63                    360                     360                  7.125                      0                      0                   0.375                    7.5 JACKSONVILLE           FL                                       32224 PUD                                    134820                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      312000                2047.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 Stockton               CA                                       95205 Single Family                          312000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      194000                1071.04                    360                     358                   6.25                      0                      0                   0.375                  6.625 Littleton              CO                                       80127 PUD                                    194000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      108200                 597.35                    360                     358                   6.25                      0                      0                   0.375                  6.625 Nashville              TN                                       37217 Condominium                            108200                20060501            79.84999847 No MI                                                            2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      284858                1661.67                    360                     359                  6.625                      0                      0                   0.375                      7 HEMET                  CA                                       92544 Single Family                          284858                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      202936                1374.05                    360                     360                   7.75                      0                      0                   0.375                  8.125 QUEEN CREEK            AZ                                       85243 PUD                                    202936                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      397500                2360.16                    360                     360                   6.75                      0                      0                   0.375                  7.125 Gardena                CA                                       90247 Single Family                          397500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      210400                1249.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 MESA                   AZ                                       85203 Single Family                          210400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      336000                2030.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Linden                 NJ                                        7036 2-4 Family                             336000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                     2000000               12291.67                    360                     359                      7                      0                      0                   0.375                  7.375 Greenwich              CT                                        6831 Single Family                         2000000                20060601            57.13999939 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      216000                1507.50                    360                     359                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85006 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      180000                1031.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Pompano Beach          FL                                       33064 PUD                                    180000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1530000                9881.25                    360                     360                  7.375                      0                      0                   0.375                   7.75 Fairfield              CA                                       94534 Single Family                         1530000                20060701            69.55000305 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   188532.62                1352.59                    360                     358                  7.375                      0                      0                   0.375                   7.75 Carol City             FL                                       33055 Single Family                          188800                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   230023.79                1650.26                    360                     358                  7.375                      0                      0                   0.375                   7.75 Jupiter                FL                                       33458 Condominium                            230350                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      396000                2805.00                    360                     360                  8.125                      0                      0                   0.375                    8.5 Salinas                CA                                       93906 Single Family                          396000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   13.5                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      123750                 786.33                    360                     358                   7.25                      0                      0                   0.375                  7.625 Lithonia               GA                                       30058 Single Family                          123750                20060501                     75 No MI                                1.00E+17                     2.5               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      102400                 714.67                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30305 Condominium                            102400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.125                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      200000                1395.83                    360                     359                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85006 2-4 Family                             200000                20060601            78.43000031 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      796000                4892.08                    360                     360                      7                      0                      0                   0.375                  7.375 Los Angeles            CA                                       90019 Single Family                          796000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      131250                 738.28                    360                     358                  6.375                      0                      0                   0.375                   6.75 Allentown              PA                                       18102 Single Family                          131250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                      468300                2634.19                    360                     358                    6.5                      0                      0                    0.25                   6.75 MURRIETA               CA                                       92562 Single Family                          468300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G02                                                      384000                2560.00                    360                     359                  7.625                      0                      0                   0.375                      8 Kissimmee              FL                                       34743 2-4 Family                             384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      119925                 774.52                    360                     359                  7.375                      0                      0                   0.375                   7.75 Northport              AL                                       35475 PUD                                    119925                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      135920                 920.29                    360                     358                   7.75                      0                      0                   0.375                  8.125 Mill Creek             WA                                       98012 Condominium                            135920                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   888261.57                6834.10                    360                     359                  8.125                      0                      0                   0.375                    8.5 Austin                 TX                                       78735 Single Family                          888800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   361331.64                2528.36                    360                     359                  7.125                      0                      0                   0.375                    7.5 Paterson               NJ                                        7524 2-4 Family                             361600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      246005                1588.78                    360                     358                  7.375                      0                      0                   0.375                   7.75 Winter Garden          FL                                       34787 PUD                                    246005                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      118400                 826.33                    360                     358                      8                      0                      0                   0.375                  8.375 CINCINNATI             OH                                       45233 2-4 Family                             118400                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      237600                1386.00                    360                     359                  6.625                      0                      0                   0.375                      7 Gilbert                AZ                                       85296 PUD                                    237600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1000000                5729.17                    360                     358                    6.5                      0                      0                   0.375                  6.875 Saratoga               CA                                       95070 Single Family                         1000000                20060501            64.51999664 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      511350                2716.55                    360                     358                  6.125                      0                      0                    0.25                  6.375 LAS VEGAS              NV                                       89178 PUD                                    511350                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      233220                1409.04                    360                     358                  6.875                      0                      0                   0.375                   7.25 Orange Park            FL                                       32003 PUD                                    233220                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      384000                2240.00                    360                     358                  6.625                      0                      0                   0.375                      7 Paterson               NJ                                        7513 2-4 Family                             384000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      180460                 996.29                    360                     358                   6.25                      0                      0                   0.375                  6.625 Tamarac                FL                                       33321 Condominium                            180460                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      253600                1794.97                    360                     360                   7.25                      0                      0                   0.375                  7.625 MILFORD                MA                                        1757 Single Family                          253600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      303200                1863.42                    360                     360                      7                      0                      0                   0.375                  7.375 West Richland          WA                                       99353 Single Family                          303200                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                     94909.7                 648.48                    360                     358                  6.875                      0                      0                   0.375                   7.25 Plano                  TX                                       75023 Single Family                           95060                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      175550                 950.90                    360                     359                  6.125                      0                      0                   0.375                    6.5 Bakersfield            CA                                       93304 Single Family                          175550                20060601            62.70000076 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      174772                1037.71                    360                     358                   6.75                      0                      0                   0.375                  7.125 Stuart                 FL                                       34997 PUD                                    174772                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      127500                 796.88                    360                     360                  7.125                      0                      0                   0.375                    7.5 REDMOND                OR                                       97756 Single Family                          127500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      157420                1155.09                    360                     360                  7.625                      0                      0                   0.375                      8 RIO RICO               AZ                                       85648 PUD                                    157420                20060701                     75 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      232905                1674.00                    360                     358                   8.25                      0                      0                   0.375                  8.625 Washington             DC                                       20032 Townhouse                              232905                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 14.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   124045.71                 826.64                    360                     358                  6.625                      0                      0                   0.375                      7 Charlotte              NC                                       28215 PUD                                    124250                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      440000                2566.67                    360                     357                   6.75                      0                      0                    0.25                      7 RENO                   NV                                       89523 PUD                                    440000                20060401            83.95999908 GE Capital MI                        1.00E+17                    2.25               20110301                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 ADN1
GI                       G02                                                      207200                1316.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 North Bend             WA                                       98045 PUD                                    207200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                   697067.66                3778.13                    360                     358                   6.25                      0                      0                    0.25                    6.5 TUALATIN               OR                                       97062 Single Family                          697500                20060501            63.40999985 No MI                                1.00E+17                    2.25               20110401                   11.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                      526000                2903.96                    360                     358                   6.25                      0                      0                   0.375                  6.625 Nipomo                 CA                                       93444 Single Family                          526000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      464000                2948.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89123 PUD                                    464000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   280159.08                1605.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Silver Spring          MD                                       20906 PUD                                    280160                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      385000                2326.04                    360                     358                  6.875                      0                      0                   0.375                   7.25 Spring Valley          CA                                       91977 Single Family                          385000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                       55250                 328.05                    360                     358                   6.75                      0                      0                   0.375                  7.125 Needles                CA                                       92363 Single Family                           55250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      175996                 989.98                    360                     358                  6.375                      0                      0                   0.375                   6.75 Sarasota               FL                                       34243 Condominium                            175996                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    57555.07                 392.93                    360                     359                  6.875                      0                      0                   0.375                   7.25 CINCINNATI             OH                                       45215 Single Family                           57600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      384000                2320.00                    360                     357                  6.875                      0                      0                   0.375                   7.25 EVANS                  CO                                       80634 PUD                                    384000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   147720.58                 800.15                    360                     358                  6.125                      0                      0                   0.375                    6.5 BUCKEYE                AZ                                       85326 PUD                                    147850                20060501            79.98000336 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      391200                2485.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 IRVINE                 CA                                       92604 Condominium                            391200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      102800                 717.46                    360                     358                      8                      0                      0                   0.375                  8.375 CINCINNATI             OH                                       45233 2-4 Family                             102800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      312000                1852.50                    360                     357                   6.75                      0                      0                   0.375                  7.125 Los Angeles            CA                                       90059 Single Family                          312000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      117750                 760.47                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89115 Single Family                          117750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      326400                1972.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Apopka                 FL                                       32712 PUD                                    326400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      220000                1260.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89031 Single Family                          220000                20060501                     80 No MI                  1001949-2410601940                        2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   149706.89                1138.59                    360                     359                      8                      0                      0                   0.375                  8.375 Colorado Springs       CO                                       80909 2-4 Family                             149800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   224135.07                1587.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 WASHINGTON             DC                                       20020 Single Family                          226600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      243600                1395.63                    360                     358                    6.5                      0                      0                   0.375                  6.875 North Las Vegas        NV                                       89081 PUD                                    243600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      172000                1075.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 BUCKEYE                AZ                                       85326 PUD                                    172000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      237312                1409.04                    360                     358                   6.75                      0                      0                   0.375                  7.125 Wesley Chapel          FL                                       33543 PUD                                    237312                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      180000                1125.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 CHANDLER               AZ                                       85224 Single Family                          180000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      810000                5737.50                    360                     359                  8.125                      0                      0                   0.375                    8.5 La Habra               CA                                       90631 Single Family                          810000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      239850                1698.94                    360                     360                  8.125                      0                      0                   0.375                    8.5 QUEEN CREEK            AZ                                       85242 Single Family                          239850                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      237600                1509.75                    360                     359                   7.25                      0                      0                   0.375                  7.625 Visalia                CA                                       93292 Single Family                          237600                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      343200                2180.75                    360                     358                   7.25                      0                      0                   0.375                  7.625 Hilo                   HI                                       96720 Single Family                          343200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      112550                 703.44                    360                     359                  7.125                      0                      0                   0.375                    7.5 Aurora                 CO                                       80010 Single Family                          112550                20060601            79.98999786 No MI                                1.00E+17                    2.75               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      489500                2804.43                    360                     358                  6.625                      0                      0                    0.25                  6.875 PHOENIX                AZ                                       85085 PUD                                    489500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G02                                                      272000                1558.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Howell                 NJ                                        7728 Single Family                          272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       74800                 498.67                    360                     359                  7.625                      0                      0                   0.375                      8 Yakima                 WA                                       98902 2-4 Family                              74800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   491999.99                3177.50                    360                     357                  7.375                      0                      0                   0.375                   7.75 Springfield            VA                                       22153 PUD                                    492000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GIII                     G03                                                      428000                2675.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 WANTAGH                NY                                       11793 Single Family                          428000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GI                       G01                                                    71874.14                 540.31                    360                     359                  7.875                      0                      0                   0.375                   8.25 Houston                TX                                       77067 PUD                                     71920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      245428                1661.76                    360                     359                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89124 Single Family                          245428                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      243440                1546.86                    360                     358                   7.25                      0                      0                   0.375                  7.625 BEAUMONT               CA                                       92223 Single Family                          243440                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      584000                4075.83                    360                     358                      8                      0                      0                   0.375                  8.375 Pacific Palisades      CA                                       90272 Condominium                            584000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   149792.88                1087.60                    360                     358                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80221 Single Family                          150000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      237000                1308.44                    360                     359                   6.25                      0                      0                   0.375                  6.625 RIVERSIDE              CA                                       92507 Single Family                          237000                20060601            60.31000137 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                      708000                3687.50                    360                     358                      6                      0                      0                    0.25                   6.25 HOLLYWOOD              FL                                       33019 Condominium                            708000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G02                                                       74400                 496.00                    360                     359                  7.625                      0                      0                   0.375                      8 CLEVELAND              OH                                       44108 Single Family                           74400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      180000                1087.50                    360                     357                  6.875                      0                      0                   0.375                   7.25 WATERBURY              CT                                        6708 2-4 Family                             180000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      102900                 632.41                    360                     359                      7                      0                      0                   0.375                  7.375 TUCSON                 AZ                                       85714 Single Family                          102900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      212450                1416.33                    360                     359                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85054 Condominium                            212450                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      184100                1227.33                    360                     358                  7.625                      0                      0                   0.375                      8 PHOENIX                AZ                                       85041 Single Family                          184100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      204000                1275.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Riverview              FL                                       33569 Single Family                          204000                20060501            79.83999634 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GIII                     G03                                                      513750                2943.36                    360                     358                  6.625                      0                      0                    0.25                  6.875 MIAMI LAKES            FL                                       33016 Single Family                          513750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GI                       G01                                                   498819.34                3377.42                    360                     358                   7.75                      0                      0                   0.375                  8.125 FREDERICK              MD                                       21702 PUD                                    498820                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.125                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       99960                 572.69                    360                     359                    6.5                      0                      0                   0.375                  6.875 SALEM                  OR                                       97306 Condominium                             99960                20060601                     70 No MI                                1.00E+17                    2.25               20130501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G03                                                      212000                1302.92                    360                     359                      7                      0                      0                   0.375                  7.375 Avondale               AZ                                       85323 PUD                                    212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      104000                 563.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Phoenix                AZ                                       85034 2-4 Family                             104000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      220000                1260.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85032 Single Family                          220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      175500                1133.44                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89122 Single Family                          175500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      259800                1488.44                    360                     358                    6.5                      0                      0                   0.375                  6.875 CANAL WINCHESTER       OH                                       43110 Single Family                          259800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GIII                     G03                                                   955147.79                6205.79                    360                     358                    6.5                      0                      0                    0.25                   6.75 PENSACOLA              FL                                       32507 Condominium                            956800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                   416674.69                2844.68                    360                     359                  6.875                      0                      0                   0.375                   7.25 ROSLINDALE             MA                                        2131 2-4 Family                             417000                20060601            79.43000031 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      650000                4468.75                    360                     358                  7.875                      0                      0                   0.375                   8.25 SCOTTSDALE             AZ                                       85255 PUD                                    650000                20060501            76.77999878 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      171500                1196.93                    360                     359                      8                      0                      0                   0.375                  8.375 Riviera Beach          FL                                       33404 PUD                                    171500                20060601            72.36000061 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      189000                1181.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 LITTLETON              CO                                       80126 PUD                                    189000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1190000                8429.17                    360                     360                  8.125                      0                      0                   0.375                    8.5 Longwood               FL                                       32779 Single Family                         1190000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      115360                 757.05                    360                     358                    7.5                      0                      0                   0.375                  7.875 Austin                 TX                                       78741 2-4 Family                             115360                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   185703.98                1238.03                    360                     358                  7.625                      0                      0                   0.375                      8 MARICOPA               AZ                                       85239 PUD                                    185704                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      198750                1200.78                    360                     359                  6.875                      0                      0                   0.375                   7.25 Dotsero                CO                                       81637 Single Family                          198750                20060601            72.26999664 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   189257.41                 985.72                    360                     358                  5.875                      0                      0                   0.375                   6.25 Leesburg               FL                                       34748 PUD                                    189300                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      223800                1212.25                    360                     359                  6.125                      0                      0                   0.375                    6.5 Denver                 CO                                       80211 Single Family                          223800                20060601            79.93000031 No MI                                1.00E+17                    2.25               20110501                   11.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      341250                2346.09                    360                     358                  7.875                      0                      0                   0.375                   8.25 OCEANSIDE              CA                                       92054 Single Family                          341250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   127219.58                 912.71                    360                     358                  7.375                      0                      0                   0.375                   7.75 Las Cruces             NM                                       88011 Single Family                          127400                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      398400                2282.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 GAINESVILLE            VA                                       20155 Single Family                          398400                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 WALN
GI                       G03                                                      271120                1694.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Allentown              PA                                       18106 Single Family                          271120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      480000                3250.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 Union City             CA                                       94587 PUD                                    480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      198000                1320.00                    360                     359                  7.625                      0                      0                   0.375                      8 North Port             FL                                       34286 Single Family                          198000                20060601            74.72000122 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      359245                2282.70                    360                     360                   7.25                      0                      0                   0.375                  7.625 PRESCOTT               WI                                       54021 PUD                                    359245                20060701            74.22000122 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   175999.92                1100.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 KERMAN                 CA                                       93630 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      152000                 981.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Tampa                  FL                                       33617 2-4 Family                             152000                20060601                     80 No MI                                                            2.25               20110501                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      476000                3371.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 ESTES PARK             CO                                       80517 PUD                                    476000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       85592                 499.29                    360                     358                  6.625                      0                      0                   0.375                      7 Lake Mary              FL                                       32746 Condominium                             85592                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      199920                1395.28                    360                     358                      8                      0                      0                   0.375                  8.375 Manassas               VA                                       20110 PUD                                    199920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      103500                 711.56                    360                     359                  7.875                      0                      0                   0.375                   8.25 Port Richey            FL                                       34668 Single Family                          103500                20060601                     75 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      108264                 710.48                    360                     359                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85020 Condominium                            108264                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   131238.67                 888.60                    360                     359                   7.75                      0                      0                   0.375                  8.125 Riverton               UT                                       84065 Single Family                          131250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      840000                5862.50                    360                     358                      8                      0                      0                   0.375                  8.375 LOS ANGELES            CA                                       90068 Single Family                          840000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      274868                1202.55                    360                     358                  4.875                      0                      0                   0.375                   5.25 Lincoln                CA                                       95648 PUD                                    274868                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  11.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      167200                 940.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 MANASSAS               VA                                       20110 Single Family                          167200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    95994.98                 689.19                    360                     357                  7.375                      0                      0                   0.375                   7.75 The Woodlands          TX                                       77384 PUD                                     96200                20060401            69.97000122 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   227606.28                1478.81                    360                     358                  6.375                      0                      0                   0.375                   6.75 Fort Pierce            FL                                       34951 Single Family                          228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      257600                1368.50                    360                     357                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89139 PUD                                    257600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      188000                1155.42                    360                     359                      7                      0                      0                   0.375                  7.375 NEWPORT NEWS           VA                                       23602 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      116792                 656.96                    360                     359                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85018 Condominium                            116792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   320961.62                2245.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 GILBERT                AZ                                       85297 PUD                                    321200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      232687                1381.58                    360                     359                   6.75                      0                      0                   0.375                  7.125 SIERRA VISTA           AZ                                       85635 Single Family                          232687                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   237451.74                1786.18                    360                     358                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89148 PUD                                    237756                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      430500                2690.63                    360                     359                  7.125                      0                      0                   0.375                    7.5 ANAHEIM                CA                                       92806 Single Family                          430500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       74165                 502.16                    360                     358                   7.75                      0                      0                   0.375                  8.125 Phoenix                AZ                                       85043 Condominium                             74165                20060501            69.97000122 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      240000                1550.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 FREDERICK              MD                                       21702 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      222750                1577.81                    360                     359                  8.125                      0                      0                   0.375                    8.5 Sacramento             CA                                       95821 Single Family                          222750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      109600                 742.08                    360                     357                   7.75                      0                      0                   0.375                  8.125 Jonesboro              GA                                       30238 Single Family                          109600                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G01                                                     1162500                7628.91                    360                     358                    7.5                      0                      0                   0.375                  7.875 Kansas City            MO                                       64157 PUD                                   1162500                20060501            72.66000366 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      228800                1310.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 Winchester             VA                                       22601 PUD                                    228800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      182400                1102.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Denver                 CO                                       80219 Single Family                          182400                20060501                     76 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      166800                1129.37                    360                     358                   7.75                      0                      0                   0.375                  8.125 Vancouver              WA                                       98682 Single Family                          166800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      103950                 649.69                    360                     359                  7.125                      0                      0                   0.375                    7.5 Pleasant Valley        MO                                       64068 PUD                                    103950                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      180000                1218.75                    360                     359                   7.75                      0                      0                   0.375                  8.125 Spokane                WA                                       99206 Single Family                          180000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   115020.88                 746.67                    360                     359                  6.375                      0                      0                   0.375                   6.75 Locust Grove           GA                                       30248 PUD                                    115120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      201815                1240.32                    360                     358                      7                      0                      0                   0.375                  7.375 North Myrtle Beach     SC                                       29582 Condominium                            201815                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      265000                1545.83                    360                     359                  6.625                      0                      0                   0.375                      7 Gilbert                AZ                                       85297 Single Family                          265000                20060601                     73 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   139775.42                 943.21                    360                     358                   6.75                      0                      0                   0.375                  7.125 PHOENIX                AZ                                       85041 Single Family                          140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      136792                 883.45                    360                     359                  7.375                      0                      0                   0.375                   7.75 Covington              GA                                       30016 PUD                                    136792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                     63518.6                 477.81                    360                     358                  7.875                      0                      0                   0.375                   8.25 Detroit                MI                                       48224 Single Family                           63600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      224424                1285.76                    360                     357                    6.5                      0                      0                   0.375                  6.875 Nashville              TN                                       37212 Condominium                            224424                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      242640                1516.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 BOONSBORO              MD                                       21713 PUD                                    242640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      133600                 890.67                    360                     359                  7.625                      0                      0                   0.375                      8 ARVADA                 CO                                       80002 Single Family                          133600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      129600                 729.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 Riverton               UT                                       84065 Condominium                            129600                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       96792                 675.53                    360                     358                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32822 Condominium                             96792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    122038.9                 792.91                    360                     358                  6.375                      0                      0                   0.375                   6.75 CINCINNATI             OH                                       45227 2-4 Family                             122250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   416964.17                2345.42                    360                     358                  6.375                      0                      0                   0.375                   6.75 LAKEWOOD               CA                                       90713 Single Family                          417000                20060501            74.48000336 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   137261.48                 948.75                    360                     359                      7                      0                      0                   0.375                  7.375 FREELAND               MI                                       48623 2-4 Family                             137366                20060601                     65 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       73825                 484.48                    360                     359                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80216 Single Family                           73825                20060601            78.95999908 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      314895                1804.09                    360                     359                    6.5                      0                      0                   0.375                  6.875 Hesperia               CA                                       92344 Single Family                          314895                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      596170                3601.86                    360                     358                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89135 PUD                                    596170                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      258400                1426.58                    360                     357                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89139 PUD                                    258400                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      268000                1647.08                    360                     358                      7                      0                      0                   0.375                  7.375 Lake Havasu City       AZ                                       86406 Single Family                          268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                     73067.3                 462.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Fort Worth             TX                                       76133 Single Family                           73200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      201500                1259.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89109 Condominium                            201500                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      145200                 937.75                    360                     357                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85040 Single Family                          145200                20060401                     80 No MI                                1.00E+17                    2.75               20110301                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   569432.56                2847.16                    360                     358                  5.625                      0                      0                   0.375                      6 Tempe                  AZ                                       85284 PUD                                    570000                20060501                     38 No MI                                1.00E+17                    2.25               20130401                     11                  2.375                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20360401 AFL2
GII                      G02                                                      150400                 846.00                    360                     359                  6.375                      0                      0                   0.375                   6.75 Jacksonville           FL                                       32257 Single Family                          150400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      127544                 783.86                    360                     359                      7                      0                      0                   0.375                  7.375 Grand Prairie          TX                                       75054 PUD                                    127544                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      500950                3287.48                    360                     359                    7.5                      0                      0                   0.375                  7.875 GAINESVILLE            VA                                       20155 PUD                                    500950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   416690.52                2915.73                    360                     359                  7.125                      0                      0                   0.375                    7.5 Buckeye                AZ                                       85396 PUD                                    417000                20060601            76.90000153 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      124200                 879.75                    360                     359                  8.125                      0                      0                   0.375                    8.5 ARIZONA CITY           AZ                                       85223 Single Family                          124200                20060601            79.97000122 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      328250                1983.18                    360                     357                  6.875                      0                      0                   0.375                   7.25 Dumfries               VA                                       22025 Single Family                          328250                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      151500                 883.75                    360                     359                  6.625                      0                      0                   0.375                      7 DUNDALK                MD                                       21222 Single Family                          151500                20060601                  75.75 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   167884.38                1218.12                    360                     359                    7.5                      0                      0                   0.375                  7.875 DECATUR                GA                                       30034 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      216000                1327.50                    360                     359                      7                      0                      0                   0.375                  7.375 GRANVILLE              OH                                       43023 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      105869                 814.04                    360                     360                  8.125                      0                      0                   0.375                    8.5 HOUSTON                TX                                       77064 PUD                                    105869                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      170400                1100.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 Denver                 CO                                       80222 Single Family                          170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   134783.42                 909.53                    360                     358                   6.75                      0                      0                   0.375                  7.125 Phoenix                AZ                                       85020 2-4 Family                             135000                20060501            71.05000305 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      209600                1310.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Catonsville            MD                                       21228 Single Family                          209600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      155728                 843.53                    360                     357                  6.125                      0                      0                   0.375                    6.5 Buckeye                AZ                                       85326 PUD                                    155728                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      527200                2910.58                    360                     359                   6.25                      0                      0                   0.375                  6.625 Atlanta                GA                                       30319 Single Family                          527200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      168000                 962.50                    360                     359                    6.5                      0                      0                   0.375                  6.875 KISSIMMEE              FL                                       34741 Condominium                            168000                20060601            73.04000092 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       43500                 290.00                    360                     359                  7.625                      0                      0                   0.375                      8 North Little Rock      AR                                       72114 Single Family                           43500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   287853.64                2017.24                    360                     357                  7.125                      0                      0                   0.375                    7.5 PLYMOUTH               MA                                        2360 Single Family                          288500                20060401            74.94000244 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      536000                3070.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 HAWTHORNE              CA                                       90250 Single Family                          536000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      546200                3641.33                    360                     357                  7.625                      0                      0                   0.375                      8 Spotsylvania           VA                                       22553 Single Family                          546200                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       40000                 266.67                    360                     359                  7.625                      0                      0                   0.375                      8 North Little Rock      AR                                       72114 Single Family                           40000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      409515                2388.84                    360                     358                  6.625                      0                      0                   0.375                      7 BOYDS                  MD                                       20841 PUD                                    409515                20060501            88.34999847 GE Capital MI                        1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      259840                1569.87                    360                     358                  6.875                      0                      0                   0.375                   7.25 Laveen                 AZ                                       85339 Single Family                          259840                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      261112                1767.95                    360                     358                   7.75                      0                      0                   0.375                  8.125 NAPLES                 FL                                       34110 PUD                                    261112                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      135200                 943.58                    360                     358                      8                      0                      0                   0.375                  8.375 North Augusta          SC                                       29841 2-4 Family                             135200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      175200                1003.75                    360                     355                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89147 Single Family                          175200                20060201                     80 No MI                  M10016311000027615                        2.25               20110101                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GI                       G01                                                      150000                 953.12                    360                     359                   7.25                      0                      0                   0.375                  7.625 KISSIMMEE              FL                                       34747 PUD                                    154000                20060601            33.90000153 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      242400                1262.50                    360                     355                  5.875                      0                      0                   0.375                   6.25 NORTH LAS VEGAS        NV                                       89031 Single Family                          242400                20060201                     80 No MI                                1.00E+17                       5               20110101                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GII                      G03                                                      118300                 714.73                    360                     360                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85018 Condominium                            118300                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  4.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      325550                1932.95                    360                     356                   6.75                      0                      0                   0.375                  7.125 NORTH LAS VEGAS        NV                                       89032 PUD                                    325550                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      151200                 976.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Brooklyn               MD                                       21225 Single Family                          151200                20060501                     70 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      275900                1465.72                    360                     357                      6                      0                      0                   0.375                  6.375 PAHRUMP                NV                                       89060 Single Family                          275900                20060401            79.98999786 No MI                                1.00E+17                       5               20090301                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 ALT1
GII                      G01                                                      136000                 835.83                    360                     357                      7                      0                      0                   0.375                  7.375 NORTH LAS VEGAS        NV                                       89030 Single Family                          136000                20060401                     80 No MI                                1.00E+17                       5               20090301                 13.375                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GII                      G02                                                      130400                 747.08                    360                     357                    6.5                      0                      0                   0.375                  6.875 SAINT GEORGE           UT                                       84790 PUD                                    130400                20060401                     80 No MI                  M10016311000027858                        2.75               20110301                 12.875                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G01                                                      488000                3304.17                    360                     360                   7.75                      0                      0                   0.375                  8.125 Gainesville            VA                                       20155 Single Family                          488000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 13.125                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       41600                 277.33                    360                     359                  7.625                      0                      0                   0.375                      8 Little Rock            AR                                       72206 Single Family                           41600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      206000                1351.88                    360                     359                    7.5                      0                      0                   0.375                  7.875 Temple Hills           MD                                       20748 Single Family                          206000                20060601            77.73999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      399992                2249.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 Single Family                          399992                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      117000                 645.94                    360                     357                   6.25                      0                      0                   0.375                  6.625 NORTH LAS VEGAS        NV                                       89030 Single Family                          117000                20060401            55.70999908 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      265600                1604.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 GILBERT                AZ                                       85296 PUD                                    265600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      271920                1586.20                    360                     358                  6.625                      0                      0                   0.375                      7 Springfield            VA                                       22152 PUD                                    271920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                   399069.32                2203.20                    360                     357                   6.25                      0                      0                   0.375                  6.625 Raleigh                NC                                       27609 Single Family                          400000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      313800                1928.56                    360                     357                      7                      0                      0                   0.375                  7.375 FREDERICK              MD                                       21702 PUD                                    313800                20060401                     80 No MI                                                            2.25               20110301                 13.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      160320                 835.00                    360                     356                  5.875                      0                      0                   0.375                   6.25 Cape Coral             FL                                       33909 Single Family                          160320                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                       77600                 509.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pearland               TX                                       77581 Single Family                           77600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      284000                1863.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Modesto                CA                                       95355 Single Family                          284000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      332000                1867.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89129 PUD                                    332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      168000                1067.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 Milledgeville          GA                                       31061 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      209600                1462.83                    360                     359                      8                      0                      0                   0.375                  8.375 Indianapolis           IN                                       46208 Single Family                          209600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      272000                1700.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 YUCAIPA                CA                                       92399 Single Family                          272000                20060601                     80 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      211400                1233.17                    360                     360                  6.625                      0                      0                   0.375                      7 DENVER                 CO                                       80220 Single Family                          211400                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      129600                 850.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Riverdale              GA                                       30296 PUD                                    129600                20060501            74.98000336 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   986398.43                5137.49                    360                     357                  5.875                      0                      0                   0.375                   6.25 Reno                   NV                                       89511 Single Family                          987000                20060401            63.68000031 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      196000                1102.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 TAMPA                  FL                                       33629 Single Family                          196000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      292000                1764.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 WOODBRIDGE             VA                                       22193 Single Family                          292000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      201680                1176.47                    360                     358                  6.625                      0                      0                   0.375                      7 Gainesville            GA                                       30507 PUD                                    201680                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       55400                 317.40                    360                     357                    6.5                      0                      0                   0.375                  6.875 DALLAS                 TX                                       75227 Single Family                           55400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      149120                 854.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 COLLEGE PARK           GA                                       30349 Single Family                          149120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      169648                1060.30                    360                     357                  7.125                      0                      0                   0.375                    7.5 SPOKANE                WA                                       99208 Single Family                          169648                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                       86840                 506.57                    360                     358                  6.625                      0                      0                   0.375                      7 ELOY                   AZ                                       85231 Single Family                           86840                20060501                     65 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      415900                2512.73                    360                     358                  6.875                      0                      0                   0.375                   7.25 NAPLES                 FL                                       34119 Single Family                          415900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      198400                1240.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Orlando                FL                                       32825 Single Family                          198400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   183843.36                1168.17                    360                     358                   7.25                      0                      0                   0.375                  7.625 YUMA                   AZ                                       85364 Single Family                          183920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      157500                 935.16                    360                     358                   6.75                      0                      0                   0.375                  7.125 Northbridge            MA                                        1534 2-4 Family                             157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      300000                1875.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 CLEARWATER             FL                                       33767 PUD                                    300000                20060501            56.06999969 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      397500                2608.59                    360                     358                    7.5                      0                      0                   0.375                  7.875 LOS ANGELES            CA                                       90011 2-4 Family                             397500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   818722.73                5543.44                    360                     357                   7.75                      0                      0                   0.375                  8.125 Miami                  FL                                       33134 Condominium                            819000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   148123.58                 975.54                    360                     357                    6.5                      0                      0                   0.375                  6.875 SAVANNAH               GA                                       31401 Single Family                          148500                20060401                     66 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                       86450                 513.30                    360                     359                   6.75                      0                      0                   0.375                  7.125 Aurora                 IL                                       60505 Single Family                           86450                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      355200                1961.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 PHOENIX                AZ                                       85040 Single Family                          355200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      214720                1342.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Lehigh Acres           FL                                       33972 Single Family                          214720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      119520                 834.15                    360                     357                      8                      0                      0                   0.375                  8.375 LAWRENCEVILLE          GA                                       30045 PUD                                    119520                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    90527.74                 697.79                    360                     356                  8.125                      0                      0                   0.375                    8.5 Cedar Hill             TX                                       75104 Single Family                           90750                20060301                     75 No MI                                1.00E+17                    2.75               20110201                   14.5                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                       90400                 565.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 SNELLVILLE             GA                                       30039 Single Family                           90400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    55926.49                 415.80                    360                     358                   7.75                      0                      0                   0.375                  8.125 Warren                 OH                                       44485 Single Family                           56000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      215450                1369.01                    360                     357                   7.25                      0                      0                   0.375                  7.625 Oviedo                 FL                                       32765 PUD                                    215450                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      382700                2431.74                    360                     358                   7.25                      0                      0                   0.375                  7.625 Mooresville            NC                                       28117 Single Family                          382700                20060501            66.55999756 No MI                                1.00E+17                    2.25               20130401                 12.625                  1.875                       1 First Lien                                    Y                                           84 Prepay                                    360                      84 N                                    20360401 AFL2
GI                       G02                                                      172320                1130.85                    360                     358                    7.5                      0                      0                   0.375                  7.875 Kissimmee              FL                                       34759 Single Family                          172320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      182000                1118.54                    360                     358                      7                      0                      0                   0.375                  7.375 Denver                 CO                                       80211 Single Family                          182000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       92800                 580.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 FAIRFIELD              OH                                       45014 Single Family                           92800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      204000                1275.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89142 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   393039.99                2579.32                    360                     358                    7.5                      0                      0                   0.375                  7.875 Chesapeake             VA                                       23322 Single Family                          393040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      155200                 970.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89106 Single Family                          155200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      202800                1309.75                    360                     355                  7.375                      0                      0                   0.375                   7.75 ROCKLEDGE              FL                                       32955 Single Family                          202800                20060201                     80 No MI                  M10001690006319600                        2.25               20110101                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GII                      G02                                                      277600                1503.67                    360                     357                  6.125                      0                      0                   0.375                    6.5 Clermont               FL                                       34711 PUD                                    277600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      128000                 720.00                    360                     355                  6.375                      0                      0                   0.375                   6.75 Miami                  FL                                       33125 Condominium                            128000                20060201                     80 No MI                                                            2.25               20110101                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      210000                1421.87                    360                     358                   7.75                      0                      0                   0.375                  8.125 BAKERSFIELD            CA                                       93313 Single Family                          210000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   262164.09                1972.07                    360                     358                  7.875                      0                      0                   0.375                   8.25 Libertyville           IL                                       60048 Single Family                          262500                20060501                     70 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   366359.75                2098.94                    360                     357                    6.5                      0                      0                   0.375                  6.875 ALEXANDRIA             VA                                       22312 Single Family                          366400                20060401                     80 No MI                                1.00E+17                    2.25               20130301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360301 AFL2
GII                      G02                                                      416250                2428.12                    360                     358                  6.625                      0                      0                   0.375                      7 SAN DIEGO              CA                                       92128 Condominium                            416250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      159436                1062.91                    360                     358                  7.625                      0                      0                   0.375                      8 Queen Creek            AZ                                       85243 PUD                                    159436                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    68714.18                 522.93                    360                     358                      8                      0                      0                   0.375                  8.375 Hilliard               OH                                       43026 Single Family                           68800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      159980                1116.53                    360                     358                      8                      0                      0                   0.375                  8.375 MIDWAY                 UT                                       84049 Condominium                            159980                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   119181.31                 875.69                    360                     358                  7.625                      0                      0                   0.375                      8 Palm Bay               FL                                       32909 Single Family                          119342                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   109549.99                 730.33                    360                     357                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89115 Condominium                            109550                20060401            79.97000122 No MI                  M10016317700058270                        2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                   166256.32                1067.40                    360                     357                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89123 Condominium                            166700                20060401            79.98999786 No MI                  M10016317700058483                       4.125               20110301                 12.625                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                   274191.21                1895.21                    360                     359                      7                      0                      0                   0.375                  7.375 RIALTO                 CA                                       92376 Single Family                          274400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                   3.75                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      218800                1162.38                    360                     357                      6                      0                      0                   0.375                  6.375 HENDERSON              NV                                       89074 Condominium                            218800                20060401                     80 No MI                  M10016317700058762                       3.875               20110301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                      138250                 806.46                    360                     358                  6.625                      0                      0                   0.375                      7 Punta Gorda            FL                                       33951 Single Family                          138250                20060501                     70 No MI                                                            2.25               20110401                     12                    3.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   199999.98                1083.33                    360                     357                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89113 Single Family                          200000                20060401            58.81999969 No MI                                1.00E+17                       3               20110301                   12.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      264000                1457.50                    360                     357                   6.25                      0                      0                   0.375                  6.625 LAS VEGAS              NV                                       89178 PUD                                    264000                20060401                     80 No MI                                1.00E+17                   4.125               20110301                 12.625                  2.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   291999.08                1490.41                    360                     357                   5.75                      0                      0                   0.375                  6.125 LAS VEGAS              NV                                       89139 PUD                                    292000                20060401                     80 No MI                                1.00E+17                   2.625               20110301                 12.125                   3.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   544599.98                2666.27                    360                     357                    5.5                      0                      0                   0.375                  5.875 LAS VEGAS              NV                                       89138 PUD                                    544600                20060401            79.84999847 No MI                                1.00E+17                   2.375               20110301                 11.875                   2.25                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                   119506.76                 877.49                    360                     359                  7.625                      0                      0                   0.375                      8 American Fork          UT                                       84003 Single Family                          119587                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      260000                1516.67                    360                     357                  6.625                      0                      0                   0.375                      7 LAS VEGAS              NV                                       89134 PUD                                    260000                20060401                     80 No MI                                1.00E+17                     4.5               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                   157599.98                 919.33                    360                     357                  6.625                      0                      0                   0.375                      7 GLENDALE               AZ                                       85303 Single Family                          157600                20060401                     80 No MI                                1.00E+17                       5               20110301                     13                  4.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      133450                 944.55                    360                     360                   7.25                      0                      0                   0.375                  7.625 Melissa                TX                                       75454 PUD                                    133450                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      388000                2222.92                    360                     357                    6.5                      0                      0                   0.375                  6.875 MANASSAS               VA                                       20110 Single Family                          388000                20060401                     80 No MI                                                            2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      256792                1631.70                    360                     358                   7.25                      0                      0                   0.375                  7.625 MARICOPA               AZ                                       85239 PUD                                    256792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      194067                1293.78                    360                     358                  7.625                      0                      0                   0.375                      8 MARICOPA               AZ                                       85239 PUD                                    194067                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       67992                 410.79                    360                     360                  6.875                      0                      0                   0.375                   7.25 Phoenix                AZ                                       85035 Condominium                             67992                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   134305.14                 962.86                    360                     359                  7.375                      0                      0                   0.375                   7.75 Baltimore              MD                                       21212 Single Family                          134400                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      165000                1134.38                    360                     358                  7.875                      0                      0                   0.375                   8.25 QUEEN CREEK            AZ                                       85242 Single Family                          165000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   372451.67                2209.99                    360                     357                    5.5                      0                      0                   0.375                  5.875 LAS VEGAS              NV                                       89145 PUD                                    373600                20060401                     70 No MI                                1.00E+17                   3.375               20110301                 11.875                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                      516000                2956.25                    360                     357                    6.5                      0                      0                   0.375                  6.875 HENDESON               NV                                       89012 PUD                                    516000                20060401                     80 No MI                                1.00E+17                    4.37               20110301                 12.875                    3.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      380000                2058.33                    360                     357                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89131 PUD                                    380000                20060401                     80 No MI                                1.00E+17                       4               20110301                   12.5                  3.995                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G01                                                      825000                5242.19                    360                     357                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89135 Single Family                          825000                20060401                     75 No MI                                1.00E+17                       5               20110301                 13.625                  3.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                      267200                1614.33                    360                     355                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89141 Single Family                          267200                20060201                     80 No MI                                1.00E+17                     3.5               20110101                  13.25                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GII                      G01                                                      327900                1502.87                    360                     357                  5.125                      0                      0                   0.375                    5.5 HENDERSON              NV                                       89044 PUD                                    327900                20060401                     80 No MI                                                            3.25               20090301                   11.5                  3.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GII                      G02                                                      296250                1604.69                    360                     357                  6.125                      0                      0                   0.375                    6.5 PEORIA                 AZ                                       85383 PUD                                    296250                20060401                     75 No MI                  M10016319990021202                           4               20110301                   12.5                  2.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G01                                                   193312.59                1256.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Casa Grande            AZ                                       85222 PUD                                    193647                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.75                  3.625                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G03                                                      221600                1338.83                    360                     359                  6.875                      0                      0                   0.375                   7.25 Louisville             KY                                       40223 Single Family                          221600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      462456                2938.52                    360                     358                   7.25                      0                      0                   0.375                  7.625 CORONA                 CA                                       92883 PUD                                    462456                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      478400                3139.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 HANCOCK                CA                                       90044 2-4 Family                             478400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                   159153.16                 878.66                    360                     357                   6.25                      0                      0                   0.375                  6.625 Phoenix                AZ                                       85008 Condominium                            160180                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      137600                 759.67                    360                     359                   6.25                      0                      0                   0.375                  6.625 Helena                 AL                                       35080 Single Family                          137600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      565600                3122.58                    360                     356                   6.25                      0                      0                   0.375                  6.625 Santa Cruz             CA                                       95065 Single Family                          565600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      234000                1291.87                    360                     358                   6.25                      0                      0                   0.375                  6.625 VACAVILLE              CA                                       95688 Condominium                            234000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      175500                 987.19                    360                     357                  6.375                      0                      0                   0.375                   6.75 YUBA CITY              CA                                       95991 Single Family                          175500                20060401                     65 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      113175                 707.34                    360                     358                  7.125                      0                      0                   0.375                    7.5 Topeka                 KS                                       66606 Single Family                          113175                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      179250                1026.95                    360                     357                    6.5                      0                      0                   0.375                  6.875 Orlando                FL                                       32824 Condominium                            179250                20060401            79.98999786 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                   238515.93                1465.88                    360                     357                      7                      0                      0                   0.375                  7.375 GAINESVILLE            GA                                       30506 Single Family                          240000                20060401            66.66999817 No MI                                1.00E+17                    2.25               20110301                 12.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                    71036.47                 491.76                    360                     357                      7                      0                      0                   0.375                  7.375 PENSACOLA              FL                                       32514 PUD                                     71200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                   335405.46                2151.45                    360                     358                   6.25                      0                      0                   0.375                  6.625 Frederick              MD                                       21702 PUD                                    336000                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G03                                                      248000                1550.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lexington Park         MD                                       20653 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      364650                2165.11                    360                     358                   6.75                      0                      0                   0.375                  7.125 CHANDLER               AZ                                       85248 PUD                                    364650                20060501            79.98999786 No MI                                1.00E+17                   2.375               20080401                 12.125                  1.875                       1 First Lien                                    Y                                           24 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      208250                1236.48                    360                     359                   6.75                      0                      0                   0.375                  7.125 Bakersfield            CA                                       93312 Single Family                          208250                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      249600                1534.00                    360                     359                      7                      0                      0                   0.375                  7.375 SURPRISE               AZ                                       85374 PUD                                    249600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      141120                 970.20                    360                     359                  7.875                      0                      0                   0.375                   8.25 Shallotte              NC                                       28468 Condominium                            141120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      121000                 794.06                    360                     358                    7.5                      0                      0                   0.375                  7.875 HAMPTON                GA                                       30228 PUD                                    121000                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      121225                 757.66                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fort Walton Beach      FL                                       32547 Townhouse                              121225                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      244720                1605.98                    360                     357                    7.5                      0                      0                   0.375                  7.875 PORT ST LUCIE          FL                                       34952 Single Family                          244720                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    58664.82                 427.33                    360                     357                    7.5                      0                      0                   0.375                  7.875 ASHLAND CITY           TN                                       37015 Single Family                           58937                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      364000                2047.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 CONYERS                GA                                       30094 PUD                                    364000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      142100                 902.93                    360                     359                   7.25                      0                      0                   0.375                  7.625 POMPANO BEACH          FL                                       33060 PUD                                    142100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      136800                 769.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 CHESTERFIELD           VA                                       23832 Single Family                          136800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      296000                1880.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 Brentwood              MD                                       20722 Single Family                          296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                       90375                 555.43                    360                     359                      7                      0                      0                   0.375                  7.375 Lexington              SC                                       29073 Single Family                           90375                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   126569.62                 908.05                    360                     358                  7.375                      0                      0                   0.375                   7.75 Lawrenceville          GA                                       30045 Single Family                          126750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      221200                1497.71                    360                     359                   7.75                      0                      0                   0.375                  8.125 Riverdale              GA                                       30296 Single Family                          221200                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      315950                1810.13                    360                     358                    6.5                      0                      0                   0.375                  6.875 Hanford                CA                                       93230 Single Family                          315950                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      128080                 853.87                    360                     358                  7.625                      0                      0                   0.375                      8 VANCOUVER              WA                                       98661 Single Family                          128080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      360000                2212.50                    360                     359                      7                      0                      0                   0.375                  7.375 SILVER SPRING          MD                                       20903 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      401900                2176.96                    360                     357                  6.125                      0                      0                   0.375                    6.5 RENO                   NV                                       89521 PUD                                    401900                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GIII                     G03                                                   751989.05                3290.00                    360                     354                      5                      0                      0                    0.25                   5.25 NESCONSET              NY                                       11767 Single Family                          752000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  10.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 ADN1
GII                      G02                                                   273380.73                1509.29                    360                     358                   6.25                      0                      0                   0.375                  6.625 DANVILLE               CA                                       94526 PUD                                    275000                20060501            21.14999962 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                    343794.2                2376.31                    360                     359                      7                      0                      0                   0.375                  7.375 N Las Vegas            NV                                       89084 PUD                                    344056                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      288000                1890.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 GAITHERSBURG           MD                                       20879 Townhouse                              288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      306300                1595.31                    360                     358                  5.875                      0                      0                   0.375                   6.25 Sparks                 NV                                       89436 PUD                                    306300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      150000                 875.00                    360                     358                  6.625                      0                      0                   0.375                      7 MYRTLE BEACH           SC                                       29588 PUD                                    150000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      211920                1192.05                    360                     358                  6.375                      0                      0                   0.375                   6.75 Sedro Woolley          WA                                       98284 PUD                                    211920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   114506.59                 880.99                    360                     359                  8.125                      0                      0                   0.375                    8.5 Katy                   TX                                       77449 Single Family                          114576                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                  1397754.23                9432.06                    360                     358                   6.75                      0                      0                   0.375                  7.125 SAINT GEORGE ISLAND    FL                                       32328 Single Family                         1400000                20060501            58.33000183 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    231891.8                1328.55                    360                     358                    6.5                      0                      0                   0.375                  6.875 Heber                  CA                                       92249 Single Family                          231912                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      179600                1066.38                    360                     359                   6.75                      0                      0                   0.375                  7.125 LAKEVILLE              MN                                       55044 Townhouse                              179600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      432000                2610.00                    360                     353                  6.875                      0                      0                   0.375                   7.25 CORAL SPRINGS          FL                                       33067 PUD                                    432000                20051201                     80 No MI                                1.00E+17                    2.75               20101101                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351101 ADN1
GI                       G02                                                      151920                 981.15                    360                     358                  7.375                      0                      0                   0.375                   7.75 Spring Hill            FL                                       34609 Single Family                          151920                20060501                     80 No MI                                                            2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      228800                1453.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 Kissimmee              FL                                       34759 PUD                                    228800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   137007.52                 699.31                    360                     356                   5.75                      0                      0                   0.375                  6.125 Summerville            SC                                       29485 PUD                                    137200                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                    95977.66                 469.89                    360                     356                    5.5                      0                      0                   0.375                  5.875 Edmonds                WA                                       98020 Condominium                             96000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      260800                1575.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 East Freetown          MA                                        2717 Single Family                          260800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      401650                2301.12                    360                     358                    6.5                      0                      0                   0.375                  6.875 Elk Grove              CA                                       95758 Single Family                          401650                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      484000                2772.92                    360                     359                    6.5                      0                      0                   0.375                  6.875 Bristow                VA                                       20136 PUD                                    484000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      100000                 666.67                    360                     358                  7.625                      0                      0                   0.375                      8 Lakewood               CO                                       80226 Condominium                            100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      137190                 743.11                    360                     358                  6.125                      0                      0                   0.375                    6.5 EDMONDS                WA                                       98026 Condominium                            137190                20060501                     80 No MI                                1.00E+17                    2.25               20090401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      152688                 827.06                    360                     358                  6.125                      0                      0                   0.375                    6.5 Jacksonville           FL                                       32216 Condominium                            152688                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      116424                 679.14                    360                     358                  6.625                      0                      0                   0.375                      7 San Antonio            TX                                       78261 PUD                                    116424                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      216000                1350.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Kernville              CA                                       93238 2-4 Family                             216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      226735                1133.68                    360                     359                  5.625                      0                      0                   0.375                      6 North Las Vegas        NV                                       89081 PUD                                    226735                20060601            53.13000107 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      340000                1947.92                    360                     358                    6.5                      0                      0                   0.375                  6.875 Miami                  FL                                       33196 Single Family                          340000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      158400                1056.00                    360                     359                  7.625                      0                      0                   0.375                      8 TUCSON                 AZ                                       85746 PUD                                    158400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      108000                 663.75                    360                     359                      7                      0                      0                   0.375                  7.375 Selma                  CA                                       93662 Single Family                          108000                20060601                     40 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      650000                3791.67                    360                     358                  6.625                      0                      0                   0.375                      7 SAN FRANCISCO          CA                                       94110 Single Family                          650000                20060501            54.16999817 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      208000                1321.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 DES MOINES             WA                                       98198 Single Family                          208000                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      192794                1204.96                    360                     359                  7.125                      0                      0                   0.375                    7.5 HENDERSON              NV                                       89044 PUD                                    192794                20060601                     80 No MI                                                            2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      276000                1782.50                    360                     359                  7.375                      0                      0                   0.375                   7.75 STERLING               VA                                       20164 Condominium                            276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      124500                 830.00                    360                     359                  7.625                      0                      0                   0.375                      8 Waterbury              CT                                        6704 2-4 Family                             124500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      268720                1623.52                    360                     359                  6.875                      0                      0                   0.375                   7.25 Manassas Park          VA                                       20111 Condominium                            268720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      208800                1131.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 PHOENIX                AZ                                       85043 Single Family                          208800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      123200                 718.67                    360                     358                  6.625                      0                      0                   0.375                      7 Greeley                CO                                       80634 Single Family                          123200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      193600                1230.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 Escondido              CA                                       92027 Condominium                            193600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      307500                1985.94                    360                     358                  7.375                      0                      0                   0.375                   7.75 Kent                   WA                                       98031 Single Family                          307500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      219416                1394.21                    360                     359                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89131 PUD                                    219416                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       70000                 444.79                    360                     358                   7.25                      0                      0                   0.375                  7.625 Upper Darby            PA                                       19082 Single Family                           70000                20060501            73.68000031 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      292663                1951.09                    360                     359                  7.625                      0                      0                   0.375                      8 EL CENTRO              CA                                       92243 Single Family                          292663                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      568000                3195.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Boca Raton             FL                                       33486 Single Family                          568000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    42097.42                 320.37                    360                     358                      8                      0                      0                   0.375                  8.375 ROME                   NY                                       13440 2-4 Family                              42150                20060501            69.94999695 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      288768                1955.20                    360                     358                   7.75                      0                      0                   0.375                  8.125 ORLANDO                FL                                       32819 Condominium                            288768                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       80000                 558.33                    360                     358                      8                      0                      0                   0.375                  8.375 Sterling Heights       MI                                       48310 Condominium                             80000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      120000                 775.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 Austell                GA                                       30106 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      319920                1832.88                    360                     358                    6.5                      0                      0                   0.375                  6.875 YUCAIPA                CA                                       92399 Single Family                          319920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1732.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 FREDERICK              MD                                       21703 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   580524.92                4417.92                    360                     358                      8                      0                      0                   0.375                  8.375 Fairfield              NJ                                        7004 Single Family                          581250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      498400                3063.08                    360                     358                      7                      0                      0                   0.375                  7.375 CHULA VISTA            CA                                       91914 PUD                                    498400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      164500                 925.31                    360                     360                  6.375                      0                      0                   0.375                   6.75 Las Vegas              NV                                       89142 Single Family                          164500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      172467                 988.10                    360                     359                    6.5                      0                      0                   0.375                  6.875 Gold Canyon            AZ                                       85218 PUD                                    172467                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      223200                1395.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Bethesda               MD                                       20816 Condominium                            223200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      287200                1884.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Stafford               VA                                       22534 Single Family                          287200                20060601                     80 No MI                                1.00E+17                    2.25               20080501                 12.875                  1.875                       1 First Lien                                    Y                                           24 No_PP                                     360                      24 N                                    20360501 AFL2
GII                      G03                                                      190960                1153.72                    360                     359                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89115 Single Family                          190960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GIII                     G03                                                      620800                3880.00                    360                     358                   7.25                      0                      0                    0.25                    7.5 FORT LAUDERDALE        FL                                       33301 Condominium                            620800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 ADN1
GIII                     G03                                                      504000                2992.50                    360                     358                  6.875                      0                      0                    0.25                  7.125 ARLINGTON              VA                                       22213 Single Family                          504000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                       88000                 531.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 HOUSTON                TX                                       77067 PUD                                     88000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1181.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 KISSIMMEE              FL                                       34744 Single Family                          180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      171273                 981.25                    360                     359                    6.5                      0                      0                   0.375                  6.875 Castle Rock            CO                                       80109 PUD                                    171273                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                   211999.99                1148.33                    360                     357                  6.125                      0                      0                   0.375                    6.5 NORTH LAS VEGAS        NV                                       89032 Single Family                          212000                20060401                     80 No MI                                1.00E+17                       5               20090301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GI                       G02                                                   125899.98                 813.10                    360                     357                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89130 Condominium                            125900                20060401            79.98999786 No MI                  M10016317700055273                           5               20110301                  13.75                  4.625                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                      340000                1806.25                    360                     357                      6                      0                      0                   0.375                  6.375 LANCASTER              CA                                       93536 Single Family                          340000                20060401                     80 No MI                                1.00E+17                   2.875               20110301                 12.375                  4.625                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                      236000                1278.33                    360                     357                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89178 PUD                                    236000                20060401                     80 No MI                  M10016317700055515                        2.25               20110301                   12.5                    2.5                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                      107120                 669.50                    360                     357                  7.125                      0                      0                   0.375                    7.5 ROYSE CITY             TX                                       75189 PUD                                    107120                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      480000                3400.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 SCOTTSDALE             AZ                                       85254 Single Family                          480000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      358400                2426.67                    360                     359                   7.75                      0                      0                   0.375                  8.125 ANTHEM                 AZ                                       85086 Single Family                          358400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   478099.99                2689.32                    360                     357                  6.375                      0                      0                   0.375                   6.75 SAN JOSE               CA                                       95125 PUD                                    478100                20060401                     70 No MI                                1.00E+17                    4.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G02                                                      230400                1224.00                    360                     357                      6                      0                      0                   0.375                  6.375 NORTH LAS VEGAS        NV                                       89032 Single Family                          230400                20060401                     80 No MI                                1.00E+17                       5               20110301                 12.375                  3.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G02                                                      136000                 779.17                    360                     357                    6.5                      0                      0                   0.375                  6.875 SUN CITY WEST          AZ                                       85375 PUD                                    136000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  4.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      229600                1363.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 CAPE CORAL             FL                                       33991 Single Family                          229600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      204800                1280.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Midvale                UT                                       84047 2-4 Family                             204800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      236115                1647.89                    360                     360                      8                      0                      0                   0.375                  8.375 Aurora                 CO                                       80018 PUD                                    236115                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      192000                1160.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 ORANGE PARK            FL                                       32073 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      352800                2205.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 RIVERSIDE              CA                                       92503 Single Family                          352800                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      300000                2093.75                    360                     358                      8                      0                      0                   0.375                  8.375 Mount Vernon           WA                                       98273 Single Family                          300000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      247500                1753.12                    360                     360                  8.125                      0                      0                   0.375                    8.5 PHOENIX                AZ                                       85028 Single Family                          247500                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      270000                1771.88                    360                     359                    7.5                      0                      0                   0.375                  7.875 Los Angeles            CA                                       90043 Single Family                          270000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   508951.18                2703.80                    360                     358                      6                      0                      0                   0.375                  6.375 Corona                 CA                                       92882 PUD                                    509900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      200000                1354.17                    360                     359                   7.75                      0                      0                   0.375                  8.125 Dover                  NJ                                        7801 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      113600                 769.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 Apache Junction        AZ                                       85220 Condominium                            113600                20060501            78.88999939 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      132750                 940.31                    360                     359                  8.125                      0                      0                   0.375                    8.5 Denton                 TX                                       76201 PUD                                    132750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GIII                     G03                                                   451305.39                2711.22                    360                     358                   5.75                      0                      0                    0.25                      6 INDIO                  CA                                       92203 PUD                                    452208                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 ADN1
GII                      G03                                                      300000                1781.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 LONG BRANCH            NJ                                        7740 Single Family                          300000                20060501            54.54999924 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                    111217.4                 778.23                    360                     359                  7.125                      0                      0                   0.375                    7.5 Midway                 FL                                       32343 Single Family                          111300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1706.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 HYATTSVILLE            MD                                       20781 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      400000                2125.00                    360                     358                      6                      0                      0                   0.375                  6.375 SCOTTSDALE             AZ                                       85259 PUD                                    400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                    89925.51                 598.77                    360                     359                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89102 Condominium                             90000                20060601                     50 No MI                                1.00E+17                    2.25               20110501                     12                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       85500                 552.19                    360                     359                  7.375                      0                      0                   0.375                   7.75 Lithonia               GA                                       30058 Single Family                           85500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      256000                1626.67                    360                     358                   7.25                      0                      0                   0.375                  7.625 BOYNTON BEACH          FL                                       33436 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   161065.94                 855.66                    360                     358                      6                      0                      0                   0.375                  6.375 FLORENCE               AZ                                       85232 PUD                                    161203                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      416000                2730.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Alexandria             VA                                       22309 Single Family                          416000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      223930                1422.89                    360                     358                   7.25                      0                      0                   0.375                  7.625 Albertville            MN                                       55301 Single Family                          223930                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      460800                2208.00                    360                     352                  5.375                      0                      0                   0.375                   5.75 VAIL                   CO                                       81657 Single Family                          460800                20051101            46.31000137 No MI                                1.00E+17                    2.75               20101001                  11.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 ALT1
GI                       G03                                                      184000                1150.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Blacksburg             VA                                       24060 Condominium                            184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      138392                 836.12                    360                     357                  6.875                      0                      0                   0.375                   7.25 Covington              GA                                       30016 PUD                                    138392                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      543200                3281.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85050 PUD                                    543200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      153589                1071.92                    360                     357                      8                      0                      0                   0.375                  8.375 JONESBORO              GA                                       30238 Single Family                          153589                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      133217                 846.48                    360                     357                   7.25                      0                      0                   0.375                  7.625 College Park           GA                                       30349 PUD                                    133217                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   139999.21                 962.49                    360                     357                  7.875                      0                      0                   0.375                   8.25 STOCKBRIDGE            GA                                       30281 Single Family                          140000                20060401                     80 No MI                                                            2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      112000                 560.00                    360                     358                  5.625                      0                      0                   0.375                      6 Ellijay                GA                                       30540 PUD                                    112000                20060501            64.04000092 No MI                                1.00E+17                    2.25               20110401                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      116432                 703.44                    360                     357                  6.875                      0                      0                   0.375                   7.25 UNION CITY             GA                                       30291 PUD                                    116432                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      195252                1138.97                    360                     359                  6.625                      0                      0                   0.375                      7 ORLANDO                FL                                       32828 PUD                                    195252                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   342483.08                1783.77                    360                     357                  5.875                      0                      0                   0.375                   6.25 LINCOLN                CA                                       95648 Single Family                          342928                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      264000                1650.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 Waldorf                MD                                       20602 Single Family                          264000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      187405                1229.85                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tolleson               AZ                                       85353 PUD                                    187405                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   239919.69                1424.52                    360                     352                   6.75                      0                      0                   0.375                  7.125 Tarpon Springs         FL                                       34689 Single Family                          239920                20051101                     80 No MI                                1.00E+17                    2.25               20101001                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 AFL2
GII                      G03                                                    99677.27                 673.72                    360                     356                   6.75                      0                      0                   0.375                  7.125 JONESBORO              GA                                       30236 Single Family                          100000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      488000                2694.17                    360                     359                   6.25                      0                      0                   0.375                  6.625 Hillsboro              OR                                       97123 Single Family                          488000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      228000                1377.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Tempe                  AZ                                       85283 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      272000                1926.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Stockton               CA                                       95210 Single Family                          272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      167980                 979.88                    360                     359                  6.625                      0                      0                   0.375                      7 Frisco                 TX                                       75034 PUD                                    168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      284350                1658.71                    360                     355                  6.625                      0                      0                   0.375                      7 SAINT CLOUD            FL                                       34769 PUD                                    284350                20060201            79.98999786 No MI                                1.00E+17                    2.75               20110101                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G02                                                      155440                1020.08                    360                     359                    7.5                      0                      0                   0.375                  7.875 MESA                   AZ                                       85202 PUD                                    155440                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   230300.01                1367.41                    360                     359                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89148 PUD                                    230400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1369.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Pembroke Pines         FL                                       33026 PUD                                    212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      203500                1271.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 Hatboro                PA                                       19040 Single Family                          203500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      285550                1546.73                    360                     356                  6.125                      0                      0                   0.375                    6.5 GILBERT                AZ                                       85296 PUD                                    285550                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      258400                1641.92                    360                     357                   7.25                      0                      0                   0.375                  7.625 Temple Hills           MD                                       20748 Single Family                          258400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      447012                2980.08                    360                     360                  7.625                      0                      0                   0.375                      8 MOUNTAIN HOUSE         CA                                       95391 Single Family                          447012                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                   256499.15                1561.56                    360                     358                   5.75                      0                      0                   0.375                  6.125 Silver Spring          MD                                       20906 2-4 Family                             257000                20060501            59.77000046 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      602550                3640.41                    360                     359                  6.875                      0                      0                   0.375                   7.25 Kew Gardens            NY                                       11415 2-4 Family                             602550                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      220000                1397.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 Henderson              NV                                       89015 PUD                                    220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      224000                1330.00                    360                     357                   6.75                      0                      0                   0.375                  7.125 Strasburg              VA                                       22657 Townhouse                              224000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      154400                 981.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 North Las Vegas        NV                                       89030 Single Family                          154400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      800000                5583.33                    360                     358                      8                      0                      0                   0.375                  8.375 LAS VEGAS              NV                                       89109 Condominium                            800000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                    82277.32                 576.15                    360                     358                  7.125                      0                      0                   0.375                    7.5 Baltimore              MD                                       21213 Townhouse                               82400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      910000                6066.67                    360                     360                  7.625                      0                      0                   0.375                      8 PALM BEACH GARDENS     FL                                       33418 PUD                                    910000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   235940.75                1302.59                    360                     355                   6.25                      0                      0                   0.375                  6.625 Canutillo              TX                                       79835 Single Family                          236000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 11.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                      491050                3069.06                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lorton                 VA                                       22079 Single Family                          491050                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      128800                 778.17                    360                     360                  6.875                      0                      0                   0.375                   7.25 Little Rock            AR                                       72211 Single Family                          128800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      160070                 983.76                    360                     359                      7                      0                      0                   0.375                  7.375 Maricopa               AZ                                       85239 PUD                                    160070                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      340000                1983.33                    360                     359                  6.625                      0                      0                   0.375                      7 Plantation             FL                                       33317 Single Family                          340000                20060601                     80 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      629500                3803.23                    360                     359                      7                      0                      0                    0.25                   7.25 New York               NY                                       10003 CO-OP                                  629500                20060601            69.94000244 No MI                                                            2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      504000                2835.00                    360                     355                  6.375                      0                      0                   0.375                   6.75 Santa Ana              CA                                       92701 Single Family                          504000                20060201                     80 No MI                                1.00E+17                    2.75               20110101                  11.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                      336000                2170.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Aventura               FL                                       33180 Condominium                            336000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      192651                1083.66                    360                     358                  6.375                      0                      0                   0.375                   6.75 Homestead              FL                                       33033 PUD                                    192651                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      215200                1345.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Fairfax                VA                                       22030 Condominium                            215200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      145992                1018.90                    360                     359                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33624 Condominium                            145992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   115992.74                 700.79                    360                     358                  6.875                      0                      0                   0.375                   7.25 Glendale               AZ                                       85303 Single Family                          116000                20060501            62.70000076 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      140000                 918.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 FORT MYERS             FL                                       33907 2-4 Family                             140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      248000                1498.34                    360                     358                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89147 Single Family                          248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      156675                 979.22                    360                     358                  7.125                      0                      0                   0.375                    7.5 Tamarac                FL                                       33321 Townhouse                              156675                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      114450                 643.78                    360                     359                  6.375                      0                      0                   0.375                   6.75 Pleasant View          TN                                       37146 Condominium                            114450                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   174511.17                1091.77                    360                     357                  6.125                      0                      0                    0.25                  6.375 Loganville             GA                                       30052 Single Family                          175000                20060401            46.66999817 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      263150                1370.57                    360                     357                  5.875                      0                      0                   0.375                   6.25 ALEXANDRIA             VA                                       22304 Condominium                            263150                20060401            74.98999786 No MI                                1.00E+17                   2.375               20080301                  11.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GII                      G02                                                      121443                 695.77                    360                     358                    6.5                      0                      0                   0.375                  6.875 CLERMONT               FL                                       34711 PUD                                    121443                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      280000                1633.33                    360                     359                  6.625                      0                      0                   0.375                      7 San Diego              CA                                       92114 Single Family                          280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      395200                2181.83                    360                     358                   6.25                      0                      0                   0.375                  6.625 MANASSAS               VA                                       20110 Single Family                          395200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      231200                1420.92                    360                     358                      7                      0                      0                   0.375                  7.375 Miami                  FL                                       33193 PUD                                    231200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      154000                 866.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 WOLCOTT                CT                                        6716 Single Family                          154000                20060601            66.08999634 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      172000                1128.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Mesa                   AZ                                       85204 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      174400                1126.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 Oakland Park           FL                                       33309 Condominium                            174400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      272000                1785.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Debary                 FL                                       32713 PUD                                    272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      282400                1706.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 San Bernardino         CA                                       92404 Single Family                          282400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      166400                1092.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Mesa                   AZ                                       85213 Single Family                          166400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                   823432.92                5974.58                    360                     359                    7.5                      0                      0                   0.375                  7.875 Fairfax Station        VA                                       22039 PUD                                    824000                20060601            79.91999817 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      168350                1192.48                    360                     359                  8.125                      0                      0                   0.375                    8.5 VISALIA                CA                                       93277 Single Family                          168350                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      417000                2345.63                    360                     359                    6.5                      0                      0                    0.25                   6.75 Bakersfield            CA                                       93301 Single Family                          417000                20060601            78.68000031 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       96400                 622.58                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hixson                 TN                                       37343 2-4 Family                              96400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      218365                1387.53                    360                     360                   7.25                      0                      0                   0.375                  7.625 ANTHEM                 AZ                                       85086 PUD                                    218365                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      456000                2755.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Glendale               CA                                       91202 Condominium                            456000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      127992                 773.29                    360                     359                  6.875                      0                      0                   0.375                   7.25 NOVI                   MI                                       48375 Condominium                            127992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      255000                1407.81                    360                     358                   6.25                      0                      0                   0.375                  6.625 Bakersfield            CA                                       93311 PUD                                    255000                20060501            53.68000031 No MI                                1.00E+17                    2.25               20160401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360401 WALN
GI                       G02                                                      252800                1738.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Placerville            CA                                       95667 Single Family                          252800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   331793.64                2523.44                    360                     359                      8                      0                      0                   0.375                  8.375 Paterson               NJ                                        7502 Single Family                          332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      201750                1429.06                    360                     359                  8.125                      0                      0                   0.375                    8.5 APPLE VALLEY           MN                                       55124 PUD                                    201750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      362400                2491.50                    360                     360                  7.875                      0                      0                   0.375                   8.25 GLEN ELLYN             IL                                       60137 Single Family                          362400                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      123750                 850.78                    360                     358                  7.875                      0                      0                   0.375                   8.25 Vernal                 UT                                       84078 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      199500                1205.31                    360                     358                  6.875                      0                      0                   0.375                   7.25 SURPRISE               AZ                                       85374 PUD                                    199500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                    49901.19                 380.04                    360                     357                      8                      0                      0                   0.375                  8.375 Columbus               GA                                       31907 Single Family                           50000                20060401                     80 No MI                                1.00E+17                   2.375               20080301                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360301 AFL2
GII                      G03                                                      422500                2420.57                    360                     358                    6.5                      0                      0                   0.375                  6.875 DIAMOND BAR            CA                                       91765 Single Family                          422500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      165000                1100.00                    360                     358                  7.625                      0                      0                   0.375                      8 Brooklyn Center        MN                                       55430 Single Family                          165000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      452000                2825.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89120 Single Family                          452000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                      210000                1093.75                    360                     357                  5.875                      0                      0                   0.375                   6.25 GLEN BURNIE            MD                                       21061 Single Family                          210000                20060401            50.59999847 No MI                                1.00E+17                    2.25               20090301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                       93200                 621.33                    360                     360                  7.625                      0                      0                   0.375                      8 CINCINNATI             OH                                       45237 Single Family                           93200                20060701                     80 No MI                                                            2.25               20110601                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       71950                 457.18                    360                     358                   7.25                      0                      0                   0.375                  7.625 Baltimore              MD                                       21218 Single Family                           71950                20060501            74.18000031 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                       82320                 554.61                    360                     360                   6.75                      0                      0                   0.375                  7.125 Port Richey            FL                                       34668 Single Family                           82320                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      226400                1509.33                    360                     357                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89145 Single Family                          226400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      604000                3963.75                    360                     356                    7.5                      0                      0                   0.375                  7.875 Stevenson Ranch        CA                                       91381 PUD                                    604000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      404000                2314.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 CORONA                 CA                                       92882 Single Family                          404000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      204000                1402.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Macomb                 MI                                       48044 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      244000                1347.08                    360                     358                   6.25                      0                      0                   0.375                  6.625 Manassas               VA                                       20109 Single Family                          244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      220000                1535.42                    360                     358                      8                      0                      0                   0.375                  8.375 NORFOLK                VA                                       23523 Single Family                          220000                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   222233.74                1481.56                    360                     358                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80210 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      540000                3093.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 VIENNA                 VA                                       22182 PUD                                    540000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    235657.3                1670.39                    360                     358                   7.25                      0                      0                   0.375                  7.625 CHICAGO                IL                                       60639 Single Family                          236000                20060501            79.73000336 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      380000                2216.67                    360                     359                  6.625                      0                      0                   0.375                      7 Gaithersburg           MD                                       20877 Single Family                          380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      220000                1489.58                    360                     360                   7.75                      0                      0                   0.375                  8.125 LOCUST GROVE           VA                                       22508 PUD                                    220000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 14.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                    433236.7                2527.21                    360                     356                  6.625                      0                      0                   0.375                      7 FALLS CHURCH           VA                                       22042 Single Family                          433600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      205208                1068.79                    360                     358                  5.875                      0                      0                   0.375                   6.25 Queen Creek            AZ                                       85243 PUD                                    205208                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      488871                3004.52                    360                     358                      7                      0                      0                   0.375                  7.375 ELK GROVE              CA                                       95757 Single Family                          488871                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      480000                3000.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85086 Single Family                          480000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                   117724.47                 824.37                    360                     358                  7.125                      0                      0                   0.375                    7.5 Lawrenceville          GA                                       30045 PUD                                    117900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   599061.05                4093.06                    360                     358                  6.875                      0                      0                   0.375                   7.25 PALM CITY              FL                                       34990 PUD                                    600000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92968                 648.84                    360                     358                      8                      0                      0                   0.375                  8.375 Mesa                   AZ                                       85201 Condominium                             92968                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      550000                2493.33                    360                     316                  5.065                      0                      0                   0.375                   5.44 FORT MYERS             FL                                       33908 Condominium                            550000                20021101                    100 No MI                                                               2               20091001                  10.44                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                   529285.92                2480.94                    360                     315                   5.25                      0                      0                   0.375                  5.625 WELLESLEY              MA                                        2481 Single Family                          552200                20021001            61.02000046 No MI                                                               2               20090901                 10.625                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                   250491.05                1159.04                    360                     315                  5.185                      0                      0                   0.375                   5.56 LANSING                MI                                       48917 Single Family                          265724                20021001            91.30999756 No MI                                                               2               20090901                  10.56                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                      244400                1705.71                    360                     358                      8                      0                      0                   0.375                  8.375 GILBERT                AZ                                       85296 PUD                                    244400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      124000                 865.42                    360                     358                      8                      0                      0                   0.375                  8.375 Barstow                CA                                       92311 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      277500                1878.91                    360                     359                   7.75                      0                      0                   0.375                  8.125 MORENO VALLEY          CA                                       92551 Single Family                          277500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      175200                1149.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Homestead              FL                                       33033 Single Family                          175200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      101600                 698.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Spring                 TX                                       77382 PUD                                    101600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      149600                1012.92                    360                     358                   7.75                      0                      0                   0.375                  8.125 Tampa                  FL                                       33615 Single Family                          149600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   343412.34                2259.79                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lake Elsinore          CA                                       92532 PUD                                    343992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       73600                 506.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Lithonia               GA                                       30058 Single Family                           73600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      350000                1895.83                    360                     359                  6.125                      0                      0                   0.375                    6.5 SAN JOSE               CA                                       95122 Single Family                          350000                20060601            58.81999969 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    97498.22                 639.83                    360                     357                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80216 Single Family                           97500                20060401                     75 No MI                                                             2.5               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      188370                1039.96                    360                     358                   6.25                      0                      0                   0.375                  6.625 Queen Creek            AZ                                       85243 PUD                                    188370                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      568000                3550.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Granada Hills          CA                                       91344 Single Family                          568000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       96000                 670.00                    360                     359                      8                      0                      0                   0.375                  8.375 BALTIMORE              MD                                       21213 Single Family                           96000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   258714.21                1811.67                    360                     358                  7.125                      0                      0                   0.375                    7.5 MAITLAND               FL                                       32751 PUD                                    259100                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   303480.36                1384.15                    360                     316                  5.185                      0                      0                   0.375                   5.56 MIDDLETON              MA                                        1949 Single Family                          466435                20021101            51.83000183 No MI                                                               2               20091001                  10.56                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GII                      G01                                                   104699.56                 646.50                    360                     357                  5.875                      0                      0                   0.375                   6.25 Lawrence               MA                                        1841 Single Family                          105000                20060401                   52.5 No MI                                1.00E+17                    2.25               20090301                  12.25                  1.625                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G01                                                      370000                1748.25                    360                     316                  5.295                      0                      0                   0.375                   5.67 SPRINGFIELD            IL                                       62704 Single Family                          370000                20021101            87.05999756 No MI                                                               2               20091001                  10.67                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                      600000                2780.00                    360                     316                  5.185                      0                      0                   0.375                   5.56 LLOYD HARBOR           NY                                       11743 Single Family                          600000                20021101            36.91999817 No MI                                                               2               20091001                  10.56                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                      540110                2502.51                    360                     315                  5.185                      0                      0                   0.375                   5.56 TOPSFIELD              MA                                        1983 Single Family                          540110                20021001            62.08000183 No MI                                                               2               20090901                  10.56                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                      123200                 847.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Oak Point              TX                                       76227 PUD                                    123200                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      599851                2709.33                    360                     316                  5.045                      0                      0                   0.375                   5.42 RANDOLPH               NJ                                        7869 Single Family                          599851                20021101            79.98000336 No MI                                                               2               20091001                  10.42                  2.375                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                      409337                1705.57                    360                     315                  4.625                      0                      0                   0.375                      5 PANAMA CITY BEACH      FL                                       32413 Single Family                          409337                20021001            67.66000366 No MI                                                               2               20090901                     10                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                   500213.46                2255.95                    360                     316                  5.045                      0                      0                   0.375                   5.42 WASHINGTON TWP         NJ                                        7853 Single Family                          520000                20021101            78.79000092 No MI                                                               2               20091001                  10.42                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                    96418.52                 460.21                    360                     316                  5.375                      0                      0                   0.375                   5.75 FAIRFIELD              CA                                       94533 Single Family                          112551                20021101            44.65999985 No MI                                                               2               20091001                  10.75                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G03                                                      440000                2750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 West New York          NJ                                        7093 2-4 Family                             440000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.625                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      367950                2338.02                    360                     358                   7.25                      0                      0                   0.375                  7.625 HAYMARKET              VA                                       20169 Townhouse                              367950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       53520                 362.37                    360                     358                   7.75                      0                      0                   0.375                  8.125 Columbus               OH                                       43204 2-4 Family                              53520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      119200                 695.33                    360                     359                  6.625                      0                      0                   0.375                      7 Denver                 CO                                       80205 Condominium                            119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                    521612.6                3649.90                    360                     359                  7.125                      0                      0                   0.375                    7.5 Fort Lauderdale        FL                                       33308 Single Family                          522000                20060601                     60 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      257012                1418.92                    360                     359                   6.25                      0                      0                   0.375                  6.625 Jupiter                FL                                       33458 Townhouse                              257012                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      417000                2302.19                    360                     359                   6.25                      0                      0                   0.375                  6.625 INGLEWOOD              CA                                       90303 Single Family                          417000                20060601            78.83000183 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      176000                 971.67                    360                     358                   6.25                      0                      0                   0.375                  6.625 Highland Village       TX                                       75077 Single Family                          176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      975000                5890.62                    360                     358                  6.875                      0                      0                   0.375                   7.25 PARADISE VALLEY        AZ                                       85253 Single Family                          975000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      357600                2272.25                    360                     360                   7.25                      0                      0                   0.375                  7.625 Charlotte              NC                                       28277 Single Family                          357600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      197700                1235.63                    360                     359                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89115 PUD                                    197700                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      217000                1424.06                    360                     360                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89102 Single Family                          217000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                   122233.66                 876.32                    360                     359                  7.375                      0                      0                   0.375                   7.75 Grayson                GA                                       30017 Single Family                          122320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                   137623.68                   3.00                    360                     357                   6.25                      0                      0                    0.25                    6.5 Newburgh               NY                                       12553 Single Family                          138000                20060401            68.83000183 No MI                                                            2.25               20110301                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                    80343.82                 555.34                    360                     359                      7                      0                      0                   0.375                  7.375 MILWAUKEE              WI                                       53218 Single Family                           80405                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      126800                 884.96                    360                     359                      8                      0                      0                   0.375                  8.375 Carpentersville        IL                                       60110 Single Family                          126800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      324000                1991.25                    360                     359                      7                      0                      0                   0.375                  7.375 Laguna Hills           CA                                       92653 Condominium                            324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      259200                1512.00                    360                     359                  6.625                      0                      0                   0.375                      7 Troy                   VA                                       22974 Single Family                          259200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G03                                                      272000                1700.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 COLUMBIA               MD                                       21045 PUD                                    272000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      157500                 902.35                    360                     358                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85019 Single Family                          157500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                   108677.85                 751.76                    360                     358                      7                      0                      0                   0.375                  7.375 Yorkville              IL                                       60560 Condominium                            108844                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       80000                 525.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 FORT WORTH             TX                                       76134 Single Family                           80000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      156000                 845.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 South Boston           MA                                        2127 Condominium                            156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      384400                2522.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 Falls Church           VA                                       22042 Single Family                          384400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       88000                 605.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 CHICAGO                IL                                       60619 Single Family                           88000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                   326389.92                2151.45                    360                     356                    6.5                      0                      0                   0.375                  6.875 Westmont               IL                                       60559 Townhouse                              327500                20060301                     70 No MI                                                            2.25               20090201                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360201 AFL2
GI                       G03                                                      192750                1184.61                    360                     359                      7                      0                      0                   0.375                  7.375 MARICOPA               AZ                                       85239 PUD                                    192750                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      298500                1990.00                    360                     359                  7.625                      0                      0                   0.375                      8 ELKRIDGE               MD                                       21075 Condominium                            298500                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       83120                 510.84                    360                     359                      7                      0                      0                   0.375                  7.375 Lithonia               GA                                       30038 Single Family                           83120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      197550                1131.80                    360                     359                    6.5                      0                      0                   0.375                  6.875 Yuma                   AZ                                       85365 Single Family                          197550                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      140000                 889.58                    360                     358                   7.25                      0                      0                   0.375                  7.625 SAINT PETER            MN                                       56082 PUD                                    140000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      128000                 746.67                    360                     358                  6.625                      0                      0                   0.375                      7 Casa Grande            AZ                                       85222 Single Family                          128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      191564                1097.50                    360                     360                    6.5                      0                      0                   0.375                  6.875 EDGEWOOD               MD                                       21040 PUD                                    191564                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      202320                1180.20                    360                     359                  6.625                      0                      0                   0.375                      7 Rifle                  CO                                       81650 PUD                                    202320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      444000                2543.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 JACKSONVILLE           FL                                       32223 Single Family                          444000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1059000                7390.94                    360                     358                      8                      0                      0                   0.375                  8.375 Myrtle Beach           SC                                       29577 Single Family                         1059000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   182399.97                1178.00                    360                     355                  7.375                      0                      0                   0.375                   7.75 Sanford                FL                                       32773 PUD                                    182400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G01                                                   310785.55                1967.94                    360                     358                  6.125                      0                      0                   0.375                    6.5 Beaumont               CA                                       92223 Single Family                          311350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20090401                   12.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      184000                1265.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 SHADY SIDE             MD                                       20764 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      204000                1275.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 HOLLYWOOD              FL                                       33023 Single Family                          204000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      195502                1140.43                    360                     359                  6.625                      0                      0                   0.375                      7 FLORENCE               AZ                                       85232 PUD                                    195502                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      482000                2761.46                    360                     358                    6.5                      0                      0                   0.375                  6.875 South Jordan           UT                                       84095 Single Family                          482000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       98392                 563.70                    360                     358                    6.5                      0                      0                   0.375                  6.875 CROSBY                 TX                                       77532 PUD                                     98392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      188000                1312.08                    360                     359                      8                      0                      0                   0.375                  8.375 CLARKSVILLE            TN                                       37040 2-4 Family                             188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       84367                 544.87                    360                     359                  7.375                      0                      0                   0.375                   7.75 HUMBLE                 TX                                       77338 PUD                                     84367                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      232125                1426.60                    360                     359                      7                      0                      0                   0.375                  7.375 Sacramento             CA                                       95824 2-4 Family                             232125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   251843.36                1915.39                    360                     359                      8                      0                      0                   0.375                  8.375 Toms River             NJ                                        8753 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                   183719.12                1270.84                    360                     358                      7                      0                      0                   0.375                  7.375 FRESNO                 CA                                       93701 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      111600                 697.50                    360                     360                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85032 Condominium                            111600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      286800                1523.63                    360                     358                      6                      0                      0                   0.375                  6.375 SAN DIEGO              CA                                       92128 PUD                                    286800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       85600                 570.67                    360                     359                  7.625                      0                      0                   0.375                      8 Opelika                AL                                       36804 Single Family                           85600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      220112                1421.56                    360                     358                  7.375                      0                      0                   0.375                   7.75 LAS VEGAS              NV                                       89149 Single Family                          220112                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      226850                1394.18                    360                     358                      7                      0                      0                   0.375                  7.375 Orlando                FL                                       32821 Condominium                            226850                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    60813.74                 436.30                    360                     358                  7.375                      0                      0                   0.375                   7.75 DUNCANVILLE            TX                                       75116 Condominium                             60900                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      192000                1260.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Fredericksburg         VA                                       22406 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      101348                 696.77                    360                     358                  7.875                      0                      0                   0.375                   8.25 Waxahachie             TX                                       75165 Single Family                          101348                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   342605.34                2519.02                    360                     357                  7.625                      0                      0                   0.375                      8 NEW PORT RICHEY        FL                                       34655 PUD                                    343301                20060401                     80 No MI                                1.00E+17                   2.375               20080301                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360301 AFL2
GII                      G02                                                      120000                 700.00                    360                     358                  6.625                      0                      0                   0.375                      7 Palm Coast             FL                                       32164 PUD                                    120000                20060501            40.68000031 No MI                                1.00E+17                    2.25               20110401                     13                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      423000                2731.88                    360                     360                  7.375                      0                      0                   0.375                   7.75 Concord                CA                                       94520 Single Family                          423000                20060701            79.06999969 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      131400                 862.31                    360                     359                    7.5                      0                      0                   0.375                  7.875 North Port             FL                                       34286 Single Family                          131400                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   198112.55                1196.93                    360                     358                  6.875                      0                      0                   0.375                   7.25 SHOW LOW               AZ                                       85901 Single Family                          198250                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      200508                1315.83                    360                     358                    7.5                      0                      0                   0.375                  7.875 DALLAS                 TX                                       75209 Single Family                          200508                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      520000                3520.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 GERMANTOWN             MD                                       20876 PUD                                    520000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       96600                 563.50                    360                     356                  6.625                      0                      0                   0.375                      7 Boulder                CO                                       80302 Condominium                             96600                20060301                     70 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      175200                1222.75                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80224 Single Family                          175200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      124000                 787.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 LAS VEGAS              NV                                       89121 Condominium                            124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      225000                1476.56                    360                     357                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89115 Single Family                          225000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      206296                1074.46                    360                     358                  5.875                      0                      0                   0.375                   6.25 NORTH LAS VEGAS        NV                                       89084 PUD                                    206296                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      474400                2520.25                    360                     358                      6                      0                      0                   0.375                  6.375 Warrenton              VA                                       20186 Single Family                          474400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                     1390200                8833.56                    360                     358                   7.25                      0                      0                   0.375                  7.625 Los Angeles            CA                                       90049 Single Family                         1390200                20060501                     70 No MI                                1.00E+17                    2.25               20160401                 13.625                      2                       2 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GII                      G03                                                      803600                4352.84                    360                     359                  6.125                      0                      0                   0.375                    6.5 DUBLIN                 CA                                       94568 PUD                                    803600                20060601                     80 No MI                                                            2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      160000                1050.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Mount Pleasant         SC                                       29464 Condominium                            160000                20060501            67.51000214 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      139492                 813.71                    360                     359                  6.625                      0                      0                   0.375                      7 JACKSONVILLE           FL                                       32224 PUD                                    139492                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      560250                3910.08                    360                     359                      8                      0                      0                   0.375                  8.375 HENDERSON              NV                                       89011 Condominium                            560250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      263200                1727.25                    360                     355                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89131 PUD                                    263200                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 ALT1
GI                       G03                                                      479200                2995.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Union City             NJ                                        7087 2-4 Family                             479200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   259599.99                1514.33                    360                     357                  6.625                      0                      0                   0.375                      7 NORTH LAS VEGAS        NV                                       89032 Single Family                          259600                20060401                     80 No MI                                1.00E+17                     4.5               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   724999.99                3020.83                    360                     357                  4.625                      0                      0                   0.375                      5 REDWOOD CITY           CA                                       94061 Single Family                          725000                20060401            79.31999969 No MI                                1.00E+17                    3.25               20110301                     11                  4.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                   199400.69                1398.43                    360                     356                  7.125                      0                      0                   0.375                    7.5 Jamaica                NY                                       11434 Single Family                          200000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  2.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   229896.71                1101.59                    360                     356                  5.375                      0                      0                   0.375                   5.75 THOUSAND OAKS          CA                                       91362 PUD                                    230000                20060301            25.84000015 No MI                                1.00E+17                    2.25               20130201                  10.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360201 ALT1
GII                      G03                                                   374999.99                1953.12                    360                     357                  5.875                      0                      0                   0.375                   6.25 HENDERSON              NV                                       89012 Single Family                          375000                20060401            76.52999878 No MI                                1.00E+17                    2.75               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                   331505.66                2321.40                    360                     358                  7.125                      0                      0                   0.375                    7.5 Union                  NJ                                        7083 Single Family                          332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   128803.47                 891.67                    360                     357                      7                      0                      0                   0.375                  7.375 NORTH LAS VEGAS        NV                                       89130 Condominium                            129100                20060401            79.98999786 No MI                  M10016317700048772                       4.875               20110301                 13.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                      335800                2063.77                    360                     358                      7                      0                      0                   0.375                  7.375 CHICAGO                IL                                       60641 Condominium                            335900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                    4.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1210.00                    360                     357                  5.125                      0                      0                   0.375                    5.5 NORTH LAS VEGAS        NV                                       89084 PUD                                    264000                20060401                     80 No MI                                1.00E+17                       5               20080301                   11.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360301 ALT1
GII                      G02                                                   291149.99                1607.39                    360                     357                   6.25                      0                      0                   0.375                  6.625 North LAS VEGAS        NV                                       89031 PUD                                    291150                20060401            79.98999786 No MI                                1.00E+17                       5               20110301                 12.625                  4.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                   191448.17                1309.10                    360                     357                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89118 Condominium                            191900                20060401            79.98999786 No MI                  M10016317700054085                        2.75               20110301                  13.25                  4.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      404000                2398.75                    360                     360                   6.75                      0                      0                   0.375                  7.125 FRIPP ISLAND           SC                                       29920 PUD                                    404000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      164000                 990.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 DENVER                 CO                                       80221 Single Family                          164000                20060501                     80 No MI                                                            2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      279632                1602.06                    360                     358                    6.5                      0                      0                   0.375                  6.875 TUCSON                 AZ                                       85746 PUD                                    279632                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      276650                1613.79                    360                     358                  6.625                      0                      0                   0.375                      7 OWINGS MILLS           MD                                       21117 Condominium                            276650                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   132914.38                 913.79                    360                     357                  7.875                      0                      0                   0.375                   8.25 HUMBLE                 TX                                       77338 2-4 Family                             133000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                   132914.38                 913.79                    360                     357                  7.875                      0                      0                   0.375                   8.25 HUMBLE                 TX                                       77338 2-4 Family                             133000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                   132914.38                 913.79                    360                     357                  7.875                      0                      0                   0.375                   8.25 HUMBLE                 TX                                       77338 2-4 Family                             133000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                      148304                 911.45                    360                     358                      7                      0                      0                   0.375                  7.375 QUEEN CREEK            AZ                                       85243 Single Family                          148304                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   132914.38                 913.79                    360                     357                  7.875                      0                      0                   0.375                   8.25 HUMBLE                 TX                                       77338 2-4 Family                             133000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      360000                2325.00                    360                     357                  7.375                      0                      0                   0.375                   7.75 HENDERSEN              NV                                       89044 PUD                                    360000                20060401                     80 No MI                  M10016311000097938                        2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      350000                2552.08                    360                     356                  8.375                      0                      0                   0.375                   8.75 LAS VEGAS              NV                                       89145 PUD                                    350000                20060301            66.61000061 No MI                                1.00E+17                    2.75               20110201                  13.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 ALT1
GI                       G02                                                      124000                 865.42                    360                     359                      8                      0                      0                   0.375                  8.375 LOUISVILLE             KY                                       40216 2-4 Family                             124000                20060601            79.73999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      300000                1875.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 UPPER MARLBORO         MD                                       20774 Single Family                          300000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      192550                1343.84                    360                     358                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21244 PUD                                    192550                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      233600                1460.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89103 Condominium                            233600                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    319600.8                2432.24                    360                     358                      8                      0                      0                   0.375                  8.375 Islip Terrace          NY                                       11752 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      247155                1107.05                    360                     359                      5                      0                      0                   0.375                  5.375 Madera                 CA                                       93637 Single Family                          247155                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 10.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       85592                 597.36                    360                     358                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75241 Single Family                           85592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   329993.75                1993.71                    360                     358                  6.875                      0                      0                   0.375                   7.25 Plant City             FL                                       33566 Single Family                          330000                20060501            72.52999878 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                    481859.4                3212.40                    360                     358                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89149 Single Family                          481860                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    60758.16                 440.84                    360                     359                    7.5                      0                      0                   0.375                  7.875 Golden                 CO                                       80403 Condominium                             60800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      352000                1943.33                    360                     358                   6.25                      0                      0                   0.375                  6.625 Palmdale               CA                                       93552 Single Family                          352000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                   149999.99                 859.37                    360                     355                    6.5                      0                      0                   0.375                  6.875 NORTH LAS VEGAS        NV                                       89030 2-4 Family                             150000                20060201                     75 No MI                                1.00E+17                       5               20110101                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GII                      G01                                                       90800                 624.25                    360                     359                  7.875                      0                      0                   0.375                   8.25 Littleton              CO                                       80128 Condominium                             90800                20060601                     80 No MI                                1.00E+17                    2.25               20090501                  14.25                  4.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GII                      G03                                                      360000                1875.00                    360                     357                  5.875                      0                      0                   0.375                   6.25 LAS VEGAS              NV                                       89148 PUD                                    360000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G03                                                      244000                1525.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Columbia               MD                                       21045 PUD                                    244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      408000                2677.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Panorama City          CA                                       91402 Single Family                          408000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      114750                 788.91                    360                     359                  7.875                      0                      0                   0.375                   8.25 Yakima                 WA                                       98901 2-4 Family                             114750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    60763.17                 467.50                    360                     359                  8.125                      0                      0                   0.375                    8.5 DETROIT                MI                                       48239 Single Family                           60800                20060601            79.94999695 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      990000                6496.88                    360                     358                    7.5                      0                      0                   0.375                  7.875 COSTA MESA             CA                                       92626 2-4 Family                             990000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      440000                2933.33                    360                     359                  7.625                      0                      0                   0.375                      8 Fairfax                VA                                       22030 PUD                                    440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   416999.99                1998.12                    360                     357                  5.375                      0                      0                   0.375                   5.75 HENDERSON              NV                                       89012 Single Family                          417000                20060401            78.68000031 No MI                                1.00E+17                    2.25               20130301                  10.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360301 ALT1
GI                       G03                                                      317400                1950.69                    360                     358                      7                      0                      0                   0.375                  7.375 SURPRISE               AZ                                       85379 PUD                                    317400                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      248000                1214.17                    360                     357                    5.5                      0                      0                   0.375                  5.875 PHOENIX                AZ                                       85032 PUD                                    248000                20060401                     80 No MI                  M10016311011596169                        2.25               20110301                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                   450935.77                3083.44                    360                     357                  6.875                      0                      0                   0.375                   7.25 WILMINGTON             CA                                       90744 2-4 Family                             452000                20060401                     80 No MI                  M10016312200000853                       4.125               20110301                  13.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                      592000                3330.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 SIMI VALLEY            CA                                       93063 Single Family                          592000                20060401            77.88999939 No MI                                1.00E+17                   2.625               20110301                  12.75                   3.75                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                      151900                 901.91                    360                     359                   6.75                      0                      0                   0.375                  7.125 Edinburg               TX                                       78539 2-4 Family                             151900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                   2.25                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       72000                 495.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 Milledgeville          GA                                       31061 Single Family                           72000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      582328                4064.16                    360                     358                      8                      0                      0                   0.375                  8.375 CLARKSBURG             MD                                       20871 PUD                                    582328                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      325296                2168.64                    360                     358                  7.625                      0                      0                   0.375                      8 ALPHARETTA             GA                                       30004 PUD                                    325296                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    66699.99                 437.72                    360                     358                    7.5                      0                      0                   0.375                  7.875 MIDDLETON              ID                                       83644 Single Family                           66700                20060501            74.94000244 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      311960                1982.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 North Hills            CA                                       91343 Condominium                            311960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   400817.33                2440.17                    360                     358                   5.75                      0                      0                   0.375                  6.125 HERNDON                VA                                       20171 PUD                                    401600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      488000                3405.83                    360                     358                      8                      0                      0                   0.375                  8.375 Jersey City            NJ                                        7305 2-4 Family                             488000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G01                                                   255990.43                1359.95                    360                     357                      6                      0                      0                   0.375                  6.375 RENO                   NV                                       89503 Single Family                          256000                20060401                     80 No MI                                1.00E+17                       5               20090301                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GII                      G03                                                      106700                 555.73                    360                     357                  5.875                      0                      0                   0.375                   6.25 LAS VEGAS              NV                                       89103 Condominium                            106700                20060401            79.98999786 No MI                  M10016317700025189                        3.75               20110301                  12.25                  4.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GII                      G03                                                      338300                2008.66                    360                     360                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89178 PUD                                    338300                20060701            79.98999786 No MI                                1.00E+17                    2.25               20110601                 12.125                  3.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   162298.33                1031.27                    360                     355                   7.25                      0                      0                   0.375                  7.625 PAHRUMP                NV                                       89060 Single Family                          162300                20060201            79.98999786 No MI                                1.00E+17                   5.125               20110101                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GII                      G02                                                   199149.79                1120.22                    360                     357                  6.375                      0                      0                   0.375                   6.75 NORTH LAS VEGAS        NV                                       89081 PUD                                    199150                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  3.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GII                      G03                                                   318736.65                2182.97                    360                     356                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89101 2-4 Family                             320000                20060301                     80 No MI                  M10016317700037988                        3.75               20110201                  13.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 ALT1
GI                       G02                                                      316000                2007.92                    360                     358                   7.25                      0                      0                   0.375                  7.625 Jersey City            NJ                                        7305 2-4 Family                             316000                20060501                     80 No MI                                                            2.25               20110401                 12.625                  3.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      115100                 623.46                    360                     357                  6.125                      0                      0                   0.375                    6.5 LAS VEGAS              NV                                       89123 Condominium                            115100                20060401            79.98999786 No MI                  M10016317700038130                        2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      228800                1716.00                    360                     355                  8.625                      0                      0                   0.375                      9 LAS VEGAS              NV                                       89123 Single Family                          228800                20060201                     80 No MI                                1.00E+17                    2.75               20110101                     14                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 ALT1
GII                      G02                                                      172000                 967.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 San Bernardino         CA                                       92405 Condominium                            172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      448000                2380.00                    360                     355                      6                      0                      0                   0.375                  6.375 INGLEWOOD              CA                                       90305 Single Family                          448000                20060201                     80 No MI                                1.00E+17                    2.75               20080101                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360101 ALT1
GI                       G02                                                    139080.2                 912.71                    360                     358                    7.5                      0                      0                   0.375                  7.875 BALTIMORE              MD                                       21244 PUD                                    222350                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      201750                1429.06                    360                     359                  8.125                      0                      0                   0.375                    8.5 APPLE VALLEY           MN                                       55124 PUD                                    201750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      114000                 688.75                    360                     358                  6.875                      0                      0                   0.375                   7.25 SALT LAKE CITY         UT                                       84115 Single Family                          114000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      134138                 796.44                    360                     359                   6.75                      0                      0                   0.375                  7.125 DULUTH                 GA                                       30097 Single Family                          134138                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      199226                1390.43                    360                     359                      8                      0                      0                   0.375                  8.375 GILBERT                AZ                                       85296 Single Family                          199226                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      157500                 935.16                    360                     359                   6.75                      0                      0                   0.375                  7.125 Edinburg               TX                                       78541 2-4 Family                             157500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      115500                 770.00                    360                     358                  7.625                      0                      0                   0.375                      8 Grand Junction         CO                                       81504 Single Family                          115500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      203000                1247.60                    360                     358                      7                      0                      0                   0.375                  7.375 Riverside              CA                                       92509 Single Family                          203000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      162400                1082.67                    360                     359                  7.625                      0                      0                   0.375                      8 Atlanta                GA                                       30312 Single Family                          162400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       70000                 459.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 Florissant             MO                                       63031 Single Family                           70000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      243000                1695.94                    360                     357                      8                      0                      0                   0.375                  8.375 Pembroke Pines         FL                                       33025 Single Family                          243000                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 13.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      244600                1477.79                    360                     359                  6.875                      0                      0                   0.375                   7.25 Chicago                IL                                       60618 Single Family                          244600                20060601            77.65000153 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 837.50                    360                     358                      8                      0                      0                   0.375                  8.375 Tucson                 AZ                                       85713 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      147550                 876.08                    360                     358                   6.75                      0                      0                   0.375                  7.125 Glendale               AZ                                       85302 Single Family                          147550                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   207602.61                1436.05                    360                     358                      7                      0                      0                   0.375                  7.375 Peyton                 CO                                       80831 Single Family                          207920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1113750                7076.95                    360                     358                   7.25                      0                      0                   0.375                  7.625 San Clemente           CA                                       92672 Single Family                         1113750                20060501                     75 No MI                                                            2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      224500                1473.28                    360                     359                    7.5                      0                      0                   0.375                  7.875 Lehigh Acres           FL                                       33972 Single Family                          224500                20060601            70.16000366 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      368000                2070.00                    360                     357                    6.5                      0                      0                    0.25                   6.75 Bronx                  NY                                       10467 2-4 Family                             368000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      280000                1837.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Chandler               AZ                                       85249 PUD                                    280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      186432                1048.68                    360                     356                  6.375                      0                      0                   0.375                   6.75 Maple Grove            MN                                       55311 Condominium                            186432                20060301            79.31999969 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      148800                1040.43                    360                     360                  7.125                      0                      0                   0.375                    7.5 MIDLOTHIAN             VA                                       23112 PUD                                    148800                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      124000                 736.25                    360                     359                   6.75                      0                      0                   0.375                  7.125 Seven Hills            OH                                       44131 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      524000                3329.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 Chantilly              VA                                       20151 Single Family                          524000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      235000                1370.84                    360                     359                  6.625                      0                      0                   0.375                      7 Baldwin Park           CA                                       91706 Single Family                          235000                20060601            50.79000092 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      124000                 671.67                    360                     359                  6.125                      0                      0                   0.375                    6.5 BIRMINGHAM             AL                                       35210 Single Family                          124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      113600                 662.67                    360                     358                  6.625                      0                      0                   0.375                      7 Jacksonville           FL                                       32244 PUD                                    113600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   104956.25                 655.98                    360                     359                  7.125                      0                      0                   0.375                    7.5 Ft. Worth              TX                                       76248 PUD                                    105000                20060601            79.93000031 No MI                                1.00E+16                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      212000                1258.75                    360                     360                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89122 Single Family                          212000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      251356                1309.15                    360                     359                  5.875                      0                      0                   0.375                   6.25 Manassas Park          VA                                       20111 Condominium                            251356                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      151424                1056.81                    360                     359                      8                      0                      0                   0.375                  8.375 Rio Rancho             NM                                       87124 Single Family                          151424                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      263192                1480.46                    360                     359                  6.375                      0                      0                   0.375                   6.75 Hesperia               CA                                       92345 Single Family                          263192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      107752                 606.11                    360                     359                  6.375                      0                      0                   0.375                   6.75 Troy                   MO                                       63379 PUD                                    107752                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      185400                1216.69                    360                     359                    7.5                      0                      0                   0.375                  7.875 Vero Beach             FL                                       32967 Single Family                          185400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    75905.21                 577.65                    360                     358                      8                      0                      0                   0.375                  8.375 Pontiac                MI                                       48342 Single Family                           76000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      480000                3350.00                    360                     357                      8                      0                      0                   0.375                  8.375 Glendale               CA                                       91205 Single Family                          480000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      142500                 950.00                    360                     359                  7.625                      0                      0                   0.375                      8 Fort Worth             TX                                       76248 PUD                                    142500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                     1181250                7382.81                    360                     357                  7.125                      0                      0                   0.375                    7.5 Scottsdale             AZ                                       85262 PUD                                   1181250                20060401                     75 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                   308512.59                2028.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 Wittmann               AZ                                       85361 PUD                                    308772                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                     96341.6                 741.23                    360                     359                  8.125                      0                      0                   0.375                    8.5 Naperville             IL                                       60565 Condominium                             96400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       96000                 670.00                    360                     358                      8                      0                      0                   0.375                  8.375 Tucson                 AZ                                       85711 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      590301                3443.42                    360                     359                  6.625                      0                      0                   0.375                      7 Fontana                CA                                       92336 Single Family                          590301                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      308000                1828.75                    360                     358                   6.75                      0                      0                   0.375                  7.125 Teaneck                NJ                                        7666 Single Family                          308000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      262500                1585.94                    360                     356                  6.875                      0                      0                   0.375                   7.25 Lanham                 MD                                       20706 Single Family                          262500                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      400000                2708.33                    360                     356                   7.75                      0                      0                   0.375                  8.125 WASHINGTON             DC                                       20002 Single Family                          400000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 14.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      370000                1888.54                    360                     358                   5.75                      0                      0                   0.375                  6.125 Sarasota               FL                                       34240 PUD                                    370000                20060501            74.48999786 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      460000                2587.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Concord                CA                                       94520 Single Family                          460000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      137035                 842.19                    360                     360                      7                      0                      0                   0.375                  7.375 GRAND PRAIRIE          TX                                       75054 PUD                                    137035                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    39576.63                 308.00                    360                     359                   8.25                      0                      0                   0.375                  8.625 Memphis                TN                                       38122 Single Family                           39600                20060601                     90 PMI                                  1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       60050                 337.78                    360                     358                  6.375                      0                      0                   0.375                   6.75 Stuart                 FL                                       34997 Condominium                             60050                20060501            22.80999947 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   326239.98                1665.18                    360                     358                   5.75                      0                      0                   0.375                  6.125 Parker                 CO                                       80138 PUD                                    326250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      226400                1297.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 SACRAMENTO             CA                                       95822 Single Family                          226400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      116000                 616.25                    360                     358                      6                      0                      0                   0.375                  6.375 Fairview               TN                                       37062 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      149500                 965.52                    360                     360                  7.375                      0                      0                   0.375                   7.75 Ashby                  MA                                        1431 Single Family                          149500                20060701                     65 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      417000                2606.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 Seaside                CA                                       93955 Single Family                          417000                20060601            63.65999985 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                       80800                 496.58                    360                     358                      7                      0                      0                   0.375                  7.375 Arlington              TX                                       76016 Single Family                           80800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       73500                 467.03                    360                     360                   7.25                      0                      0                   0.375                  7.625 Arlington              TX                                       76018 Single Family                           73500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    166299.2                1279.47                    360                     359                  8.125                      0                      0                   0.375                    8.5 Anchorage              AK                                       99508 Single Family                          166400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   186780.82                1404.12                    360                     359                  7.875                      0                      0                   0.375                   8.25 Cudahy                 WI                                       53110 2-4 Family                             186900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      252000                1338.75                    360                     356                      6                      0                      0                   0.375                  6.375 Manhattan              IL                                       60442 Single Family                          252000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      316000                2271.25                    360                     359                   8.25                      0                      0                   0.375                  8.625 Cherry Hill            NJ                                        8003 Single Family                          316000                20060601            79.01999664 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      172500                1006.25                    360                     359                  6.625                      0                      0                   0.375                      7 Peoria                 AZ                                       85381 Single Family                          172500                20060601            73.40000153 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      275619                1550.36                    360                     359                  6.375                      0                      0                   0.375                   6.75 Lantana                TX                                       76226 PUD                                    275619                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      493600                3033.58                    360                     359                      7                      0                      0                   0.375                  7.375 Seattle                WA                                       98103 Single Family                          493600                20060601                     80 No MI                                1.00E+17                    2.75               20110501                 13.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      230625                1633.59                    360                     359                  8.125                      0                      0                   0.375                    8.5 Maricopa               AZ                                       85239 Single Family                          230625                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      127920                 732.87                    360                     359                    6.5                      0                      0                   0.375                  6.875 SAINT PETERSBURG       FL                                       33703 Single Family                          127920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      354350                1845.57                    360                     358                  5.875                      0                      0                   0.375                   6.25 Stephens City          VA                                       22655 PUD                                    354350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20130401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360401 AFL2
GI                       G02                                                    94554.88                 712.20                    360                     356                  7.875                      0                      0                   0.375                   8.25 DOUGLASVILLE           GA                                       30135 Single Family                           94800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                   152430.32                1056.04                    360                     356                      7                      0                      0                   0.375                  7.375 Oswego                 IL                                       60543 Condominium                            152900                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      649650                3721.95                    360                     358                    6.5                      0                      0                   0.375                  6.875 Brambleton             VA                                       20148 Single Family                          649650                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      333600                2189.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Imperial Beach         CA                                       91932 Single Family                          333600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      167050                1026.66                    360                     358                      7                      0                      0                   0.375                  7.375 Apopka                 FL                                       32703 PUD                                    167050                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       67200                 441.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Independence           MO                                       64052 Single Family                           67200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   151810.38                1155.31                    360                     358                      8                      0                      0                   0.375                  8.375 NORFOLK                VA                                       23502 Single Family                          152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      126000                 748.13                    360                     357                   6.75                      0                      0                   0.375                  7.125 El Centro              CA                                       92243 Single Family                          126000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   999174.98                5828.52                    360                     357                  6.625                      0                      0                   0.375                      7 PARKLAND               FL                                       33067 Single Family                         1000000                20060401            71.43000031 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      547800                3766.13                    360                     359                  7.875                      0                      0                   0.375                   8.25 North Hills            CA                                       91343 Single Family                          552800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      107190                 736.93                    360                     358                  7.875                      0                      0                   0.375                   8.25 SALT LAKE CITY         UT                                       84104 Single Family                          107200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      179700                1179.28                    360                     358                    7.5                      0                      0                   0.375                  7.875 Glendale               AZ                                       85304 Single Family                          179700                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      244000                1677.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 SAN BERNARDINO         CA                                       92410 Single Family                          244000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      591200                3571.83                    360                     357                  6.875                      0                      0                   0.375                   7.25 CHINO HILLS            CA                                       91709 Single Family                          591200                20060401            79.90000153 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      140000                 904.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Portland               OR                                       97236 Single Family                          140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      222320                1273.71                    360                     357                    6.5                      0                      0                   0.375                  6.875 Miami                  FL                                       33131 Condominium                            222320                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                   139176.33                 869.85                    360                     357                  7.125                      0                      0                   0.375                    7.5 Villa Rica             GA                                       30180 PUD                                    139360                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      162500                1066.41                    360                     357                    7.5                      0                      0                   0.375                  7.875 Tallahassee            FL                                       32303 PUD                                    162500                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       70000                 459.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 Tulsa                  OK                                       74108 Single Family                           70000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      280000                1779.17                    360                     357                   7.25                      0                      0                   0.375                  7.625 Hollywood              FL                                       33020 2-4 Family                             280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      124000                 826.67                    360                     358                  7.625                      0                      0                   0.375                      8 Lawrenceville          GA                                       30044 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   266860.79                1870.12                    360                     357                  7.125                      0                      0                   0.375                    7.5 ANTHEM                 AZ                                       85086 PUD                                    267460                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      188560                1198.14                    360                     359                   7.25                      0                      0                   0.375                  7.625 Orlando                FL                                       32828 Townhouse                              188560                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   174893.98                1345.60                    360                     359                  8.125                      0                      0                   0.375                    8.5 SAINT PETERS           MO                                       63376 PUD                                    175000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   378128.07                2239.89                    360                     316                  5.125                      0                      0                    0.25                  5.375 PINE                   CO                                       80470 Single Family                          400000                20021101            66.66999817 No MI                                                            2.75               20071001                 10.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G02                                                   199608.67                1309.93                    360                     358                    7.5                      0                      0                   0.375                  7.875 Stillwater             MN                                       55082 Single Family                          200000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      264000                1650.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ALEXANDRIA             VA                                       22304 Condominium                            264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      182300                1044.43                    360                     358                    6.5                      0                      0                   0.375                  6.875 SUWANEE                GA                                       30024 Single Family                          182400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   398784.92                2497.69                    360                     316                    5.5                      0                      0                    0.25                   5.75 ALPHARETTA             GA                                       30004 PUD                                    428000                20021101            71.93000031 No MI                                                            2.25               20071001                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GII                      G03                                                      225000                1359.38                    360                     359                  6.875                      0                      0                   0.375                   7.25 Winter Park            FL                                       32792 Single Family                          225000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                       96000                 570.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Locust Grove           GA                                       30248 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   298018.39                1835.34                    360                     315                    5.5                      0                      0                    0.25                   5.75 LOVELAND               OH                                       45140 Single Family                          314500                20021001            73.48000336 No MI                                                            2.75               20090901                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GII                      G02                                                      333600                1876.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 Bothell                WA                                       98012 PUD                                    333600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                    2.5                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      212074                1315.35                    360                     316                      5                      0                      0                    0.25                   5.25 MOUNTAIN LAKES         NJ                                       70460 Single Family                          650000                20021101            61.90000153 No MI                                                            2.75               20071001                  10.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G03                                                      170188                1063.68                    360                     358                  7.125                      0                      0                   0.375                    7.5 Atlanta                GA                                       30331 PUD                                    170188                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   383999.31                2337.17                    360                     316                  5.375                      0                      0                    0.25                  5.625 WELLESLEY              MA                                       24810 Single Family                          406000                20021101                     80 No MI                                                            2.75               20091001                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321001 CALA
GII                      G03                                                      102550                 608.89                    360                     356                   6.75                      0                      0                   0.375                  7.125 WOODSTOCK              GA                                       30188 PUD                                    102550                20060301                     70 No MI                                1.00E+17                    2.25               20110201                 12.125                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                   317261.88                1954.97                    360                     315                    5.5                      0                      0                    0.25                   5.75 CLIFTON                VA                                       20124 PUD                                    335000                20021001            69.79000092 No MI                                                            2.75               20090901                  10.75                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GII                      G03                                                   197795.85                1195.02                    360                     358                  6.875                      0                      0                   0.375                   7.25 FAIRBURN               GA                                       30213 PUD                                    198596                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   455198.55                2733.90                    360                     315                   5.25                      0                      0                    0.25                    5.5 WINTER PARK            FL                                       32789 Single Family                          481500                20021001            60.18999863 No MI                                                            2.75               20090901                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G03                                                      112640                 692.27                    360                     358                      7                      0                      0                   0.375                  7.375 Glendale               AZ                                       85302 PUD                                    112640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      228000                1591.25                    360                     358                      8                      0                      0                   0.375                  8.375 FAIRFAX                VA                                       22031 Condominium                            228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      288000                1590.00                    360                     356                   6.25                      0                      0                   0.375                  6.625 Maplewood              MN                                       55119 Single Family                          288000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                   139998.52                 743.74                    360                     357                      6                      0                      0                   0.375                  6.375 CUMMING                GA                                       30040 PUD                                    140000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      539061                3312.98                    360                     356                      7                      0                      0                   0.375                  7.375 SACRAMENTO             CA                                       95814 2-4 Family                             539061                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      240000                1625.00                    360                     357                   7.75                      0                      0                   0.375                  8.125 Ellenwood              GA                                       30294 Single Family                          240000                20060401                     80 No MI                                                           3.125               20110301                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   104669.26                 796.56                    360                     358                      8                      0                      0                   0.375                  8.375 RICHMOND               VA                                       23222 Single Family                          104800                20060501                     80 No MI                                                            2.25               20110401                 13.375                   2.75                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   350408.53                2305.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Long Beach             CA                                       90806 Single Family                          351000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      494500                3245.16                    360                     358                    7.5                      0                      0                   0.375                  7.875 Corona                 CA                                       92880 Single Family                          494500                20060501            79.93000031 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      323200                1952.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Alexandria             VA                                       22305 Single Family                          323200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      731950                4727.18                    360                     357                  7.375                      0                      0                   0.375                   7.75 BENICIA                CA                                       94510 Single Family                          751950                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   143112.62                 943.35                    360                     356                  6.625                      0                      0                    0.25                  6.875 Yonkers                NY                                       10708 CO-OP                                  143600                20060301                     80 No MI                                                            2.25               20110201                 11.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      178500                 836.72                    360                     314                   5.25                      0                      0                   0.375                  5.625 GLENMOORE              PA                                       19343 Single Family                          178500                20020901            57.58000183 No MI                                                               2               20090801                 10.625                      2                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320801 CALA
GII                      G02                                                   287619.92                1677.78                    360                     358                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89103 Single Family                          287620                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1500000                9843.75                    360                     357                  7.625                      0                      0                    0.25                  7.875 Novato                 CA                                       94945 PUD                                   1500000                20060401                   62.5 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      330000                1993.75                    360                     358                  6.875                      0                      0                   0.375                   7.25 Fontana                CA                                       92336 Single Family                          330000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      271150                1525.22                    360                     357                  6.375                      0                      0                   0.375                   6.75 Jupiter                FL                                       33458 Single Family                          271150                20060401            79.98999786 No MI                                1.00E+17                    2.75               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    43068.37                 320.21                    360                     358                   7.75                      0                      0                   0.375                  8.125 Camden                 SC                                       29020 Single Family                           43125                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 14.125                  2.375                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   203335.46                1101.40                    360                     357                  6.125                      0                      0                   0.375                    6.5 FAIRBURN               GA                                       30213 PUD                                    203536                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   438260.57                2602.75                    360                     314                  5.125                      0                      0                    0.25                  5.375 EDMOND                 OK                                       73013 PUD                                    464800                20020901                     80 No MI                                                            2.75               20090801                 10.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GII                      G02                                                      148800                 868.00                    360                     358                  6.625                      0                      0                   0.375                      7 Winter Haven           FL                                       33880 PUD                                    148800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    366983.9                2532.89                    360                     315                  5.375                      0                      0                    0.25                  5.625 WASHINGTON             DC                                       20001 Single Family                          440000                20021001            56.99000168 No MI                                                            2.75               20070901                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   308829.53                1682.20                    360                     315                   4.25                      0                      0                    0.25                    4.5 DOYLESTOWN             PA                                       18901 Single Family                          332000                20021001                     80 No MI                                                            2.75               20070901                    9.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GII                      G02                                                      311920                1819.53                    360                     358                  6.625                      0                      0                   0.375                      7 SILVER SPRING          MD                                       20906 PUD                                    311920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                    2.5                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                    515886.3                3137.33                    360                     315                  5.375                      0                      0                    0.25                  5.625 ROCHESTER HILLS        MI                                       48306 Single Family                          545000                20021001            76.54000092 No MI                                                            2.75               20070901                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G02                                                      179120                1250.11                    360                     358                      8                      0                      0                   0.375                  8.375 Beaverton              OR                                       97006 Single Family                          179120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      380000                2652.08                    360                     358                      8                      0                      0                   0.375                  8.375 PEORIA                 AZ                                       85383 PUD                                    380000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                    55630.18                3355.55                    360                     315                    5.5                      0                      0                    0.25                   5.75 REDLANDS               CA                                       92374 Single Family                          575000                20021001                  64.25 No MI                                                            2.75               20090901                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                       73500                 490.00                    360                     358                  7.625                      0                      0                   0.375                      8 Jacksonville           FL                                       32206 Single Family                           73500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                    2.5                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    49937.62                 380.04                    360                     358                      8                      0                      0                   0.375                  8.375 Hopewell               VA                                       23860 Townhouse                               50000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360401 WALN
GI                       G03                                                   266198.75                1663.74                    360                     357                  7.125                      0                      0                   0.375                    7.5 ADELANTO               CA                                       92301 Single Family                          266200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                     1462500                9445.31                    360                     359                  7.375                      0                      0                   0.375                   7.75 Weston                 FL                                       33331 PUD                                   1462500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   285478.22                1726.08                    360                     314                   5.25                      0                      0                    0.25                    5.5 LIVERMORE              CO                                       80536 Single Family                          304000                20020901                     80 No MI                                                            2.75               20090801                   10.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20320801 CALA
GII                      G02                                                      145918                 835.99                    360                     358                    6.5                      0                      0                   0.375                  6.875 JACKSONVILLE           FL                                       32244 PUD                                    145918                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                    2.5                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      162330                 930.02                    360                     357                    6.5                      0                      0                   0.375                  6.875 Rosedale               MD                                       21237 Single Family                          162330                20060401                     70 No MI                                                            2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   318274.26                1841.12                    360                     316                  4.625                      0                      0                    0.25                  4.875 ESCONDIDO              CA                                       92025 Single Family                          347900                20021101                     80 No MI                                                            2.75               20071001                  9.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GII                      G02                                                      150000                 828.12                    360                     359                   6.25                      0                      0                   0.375                  6.625 PALM COAST             FL                                       32164 Single Family                          150000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.625                    2.5                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   219814.84                1672.16                    360                     359                      8                      0                      0                   0.375                  8.375 N MIAMI BEACH          FL                                       33160 Condominium                            220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      192000                1100.00                    360                     359                    6.5                      0                      0                   0.375                  6.875 Mesa                   AZ                                       85204 PUD                                    192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      368000                2338.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 HOMESTEAD              FL                                       33032 Single Family                          368000                20060601                     80 No MI                                1.00E+17                    5.95               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      244000                1728.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Goodyear               AZ                                       85338 PUD                                    244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  5.575                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      215005                1522.95                    360                     360                  8.125                      0                      0                   0.375                    8.5 Meridian               ID                                       83642 PUD                                    215005                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                   199976.09                1229.02                    360                     357                      7                      0                      0                   0.375                  7.375 Lancaster              CA                                       93535 Single Family                          200000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      217000                1424.06                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pinetop                AZ                                       85935 PUD                                    217000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      224000                1470.00                    360                     360                    7.5                      0                      0                   0.375                  7.875 Queen Creek            AZ                                       85243 PUD                                    224000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      465600                3055.50                    360                     360                    7.5                      0                      0                   0.375                  7.875 MOUNTAIN HOUSE         CA                                       95391 Single Family                          465600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                   535917.46                3740.26                    360                     359                      8                      0                      0                   0.375                  8.375 TRACY                  CA                                       95304 Single Family                          535920                20060601                     80 No MI                                1.00E+17                    2.25               20160501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360501 AFL2
GI                       G02                                                      272064                1785.42                    360                     359                    7.5                      0                      0                   0.375                  7.875 ORLANDO                FL                                       32819 Condominium                            272064                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      156952                 866.51                    360                     359                   6.25                      0                      0                   0.375                  6.625 NOVI                   MI                                       48377 Condominium                            156952                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      548380                3256.01                    360                     360                   6.75                      0                      0                   0.375                  7.125 MOUNTAIN HOUSE         CA                                       95391 Single Family                          548380                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      579920                3805.73                    360                     360                    7.5                      0                      0                   0.375                  7.875 Anthem                 AZ                                       85086 PUD                                    579920                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                      175332                1114.09                    360                     360                   7.25                      0                      0                   0.375                  7.625 HOLLY                  MI                                       48442 Condominium                            175332                20060701            75.54000092 No MI                                1.00E+17                    2.25               20110601                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   195925.99                1224.54                    360                     354                  7.125                      0                      0                   0.375                    7.5 Buckeye                AZ                                       85326 PUD                                    195924                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      104925                 710.43                    360                     359                   7.75                      0                      0                   0.375                  8.125 MILLIKEN               CO                                       80543 Single Family                          104925                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      290000                1812.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Peoria                 AZ                                       85383 PUD                                    290000                20060601            74.63999939 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   149399.69                1096.98                    360                     359                  7.625                      0                      0                   0.375                      8 Crystal Lake           IL                                       60014 Single Family                          149500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    40346.96                 299.97                    360                     358                   7.75                      0                      0                   0.375                  8.125 CAMDEN                 SC                                       29020 Single Family                           40400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      168350                1122.33                    360                     359                  7.625                      0                      0                   0.375                      8 Dowagiac               MI                                       49047 Single Family                          168350                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      689000                4306.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 LIVERMORE              CA                                       94550 Single Family                          689000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      118500                 765.31                    360                     359                  7.375                      0                      0                   0.375                   7.75 Georgetown             TX                                       78628 2-4 Family                             118500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      139550                 828.58                    360                     359                   6.75                      0                      0                   0.375                  7.125 MARICOPA               AZ                                       85239 PUD                                    139550                20060601            79.98000336 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                  1469713.38                8114.04                    360                     357                   6.25                      0                      0                   0.375                  6.625 Colorado Springs       CO                                       80904 Single Family                         1470000                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      388000                2546.25                    360                     356                    7.5                      0                      0                   0.375                  7.875 Santa Ana              CA                                       92704 Condominium                            388000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      185092                1156.83                    360                     358                  7.125                      0                      0                   0.375                    7.5 GOLD CANYON            AZ                                       85218 Single Family                          185092                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      126572                 857.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 JACKSONVILLE           FL                                       32224 Condominium                            126572                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      219044                1551.56                    360                     359                  8.125                      0                      0                   0.375                    8.5 Phoenix                AZ                                       85041 PUD                                    219044                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      580000                4047.92                    360                     358                      8                      0                      0                   0.375                  8.375 Punta Gorda            FL                                       33950 Single Family                          580000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                   235170.09                1322.83                    360                     358                  6.375                      0                      0                   0.375                   6.75 Madera                 CA                                       93638 Single Family                          235175                20060501                     80 No MI                                1.00E+17                    2.25               20090401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      240000                1575.00                    360                     356                    7.5                      0                      0                   0.375                  7.875 LOS ANGELES            CA                                       90011 2-4 Family                             240000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      225600                1339.50                    360                     356                   6.75                      0                      0                   0.375                  7.125 Henderson              NV                                       89015 PUD                                    225600                20060301                     80 No MI                                                            2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      245628                1586.35                    360                     358                  7.375                      0                      0                   0.375                   7.75 WESLEY CHAPEL          FL                                       33544 Single Family                          245628                20060501                     80 No MI                                                            2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      109193                 705.20                    360                     360                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89128 Condominium                            109193                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      545956                3355.35                    360                     358                      7                      0                      0                   0.375                  7.375 ANTHEM                 AZ                                       85086 PUD                                    545956                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   135911.03                1009.80                    360                     359                   7.75                      0                      0                   0.375                  8.125 STROUDSBURG            PA                                       18360 Single Family                          136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      192500                1062.76                    360                     359                   6.25                      0                      0                   0.375                  6.625 Maricopa               AZ                                       85239 Single Family                          192500                20060601            72.09999847 No MI                                                            2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      203528                1293.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 APPLE VALLEY           MN                                       55124 Single Family                          203528                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   189858.99                1328.51                    360                     359                  7.125                      0                      0                   0.375                    7.5 Washington             DC                                       20011 Townhouse                              190000                20060601            36.88999939 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                   289599.99                1749.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 SACRAMENTO             CA                                       95842 PUD                                    289600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      119750                 835.76                    360                     359                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80204 2-4 Family                             119750                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      419000                2487.81                    360                     359                   6.75                      0                      0                   0.375                  7.125 Boxborough             MA                                        1719 Single Family                          419000                20060601            63.47999954 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      280000                1750.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 DUMFRIES               VA                                       22026 PUD                                    280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   498669.25                3201.56                    360                     357                  6.375                      0                      0                    0.25                  6.625 Quartz Hill            CA                                       93536 Single Family                          500000                20060401            79.80000305 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      232000                1570.83                    360                     356                   7.75                      0                      0                   0.375                  8.125 Birmingham             MI                                       48009 Single Family                          232000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      260000                1597.92                    360                     356                      7                      0                      0                   0.375                  7.375 WINCHESTER             VA                                       22602 PUD                                    260000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                       58800                 379.75                    360                     360                  7.375                      0                      0                   0.375                   7.75 COLLEGE PARK           GA                                       30349 Single Family                           58800                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      252000                1601.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 CALEXICO               CA                                       92231 Single Family                          252000                20060501                     80 No MI                                                            2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      102893                 643.08                    360                     359                  7.125                      0                      0                   0.375                    7.5 Charlotte              NC                                       28216 PUD                                    102893                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      313500                1992.03                    360                     358                   7.25                      0                      0                   0.375                  7.625 FONTANA                CA                                       92335 2-4 Family                             313500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                     62362.2                 479.80                    360                     359                  8.125                      0                      0                   0.375                    8.5 Pontiac                MI                                       48342 Single Family                           62400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      110250                 677.58                    360                     358                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89106 2-4 Family                             110250                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      271200                1921.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Edison                 NJ                                        8817 2-4 Family                             271200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      157520                1000.91                    360                     358                   7.25                      0                      0                   0.375                  7.625 BOZERMAN               MT                                       59718 Condominium                            157520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      122500                 842.19                    360                     360                  7.875                      0                      0                   0.375                   8.25 NEW ULM                MN                                       56073 Single Family                          122500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      357600                2086.00                    360                     355                  6.625                      0                      0                   0.375                      7 FREDERICKSBRG          VA                                       22407 PUD                                    357600                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      245400                1457.06                    360                     358                   6.75                      0                      0                   0.375                  7.125 Queen Creek            AZ                                       85242 PUD                                    245400                20060501            77.16999817 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      295600                1847.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89081 PUD                                    295600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                      150000                 953.12                    360                     355                   7.25                      0                      0                   0.375                  7.625 Waleska                GA                                       30183 Single Family                          150000                20060201            78.94999695 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G02                                                    102495.7                 597.89                    360                     358                  6.625                      0                      0                   0.375                      7 Yorkville              IL                                       60560 Condominium                            102596                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    239826.3                1698.70                    360                     359                   7.25                      0                      0                   0.375                  7.625 MERRITT ISLAND         FL                                       32953 PUD                                    240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      200900                1276.55                    360                     359                   7.25                      0                      0                   0.375                  7.625 Chandler               AZ                                       85248 Single Family                          200900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                       64000                 464.04                    360                     360                    7.5                      0                      0                   0.375                  7.875 Austin                 TX                                       78721 Single Family                           64000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      348000                1957.50                    360                     355                  6.375                      0                      0                   0.375                   6.75 Oviedo                 FL                                       32765 PUD                                    348000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      142935                 863.57                    360                     358                  6.875                      0                      0                   0.375                   7.25 ORLANDO                FL                                       32828 PUD                                    142935                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      167900                1101.84                    360                     358                    7.5                      0                      0                   0.375                  7.875 YORK                   PA                                       17404 Single Family                          167900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      433600                3026.17                    360                     358                      8                      0                      0                   0.375                  8.375 SEDALIA                CO                                       80135 Single Family                          433600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       81900                 503.34                    360                     358                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85032 Condominium                             81900                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   103899.41                 638.55                    360                     358                      7                      0                      0                   0.375                  7.375 Carrollton             GA                                       30116 Single Family                          103920                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      182250                1215.00                    360                     358                  7.625                      0                      0                   0.375                      8 Decatur                GA                                       30034 PUD                                    182250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      550000                3036.46                    360                     358                   6.25                      0                      0                   0.375                  6.625 Atlanta                GA                                       30327 Single Family                          550000                20060501            56.11999893 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      180000                1125.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 ALEXANDRIA             VA                                       22303 Condominium                            180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      195000                1096.88                    360                     357                  6.375                      0                      0                   0.375                   6.75 Mount Pleasant         SC                                       29464 Single Family                          195000                20060401            26.35000038 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      278868                1539.58                    360                     358                   6.25                      0                      0                   0.375                  6.625 LANCASTER              CA                                       93535 Single Family                          278868                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      157600                1048.52                    360                     360                  6.625                      0                      0                   0.375                      7 ALTON                  TX                                       78574 PUD                                    157600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      211212                1210.07                    360                     357                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89130 Single Family                          211212                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      133592                 876.70                    360                     358                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 PUD                                    133592                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       95250                 674.69                    360                     360                  8.125                      0                      0                   0.375                    8.5 Chicago                IL                                       60620 Single Family                           95250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      348231                1995.07                    360                     358                    6.5                      0                      0                   0.375                  6.875 GOODYEAR               AZ                                       85338 PUD                                    348231                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      116000                 712.92                    360                     359                      7                      0                      0                   0.375                  7.375 JUSTIN                 TX                                       76247 PUD                                    116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      348202                2067.45                    360                     357                   6.75                      0                      0                   0.375                  7.125 SURPRISE               AZ                                       85379 PUD                                    348202                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      307129                1759.60                    360                     360                    6.5                      0                      0                   0.375                  6.875 TUCSON                 AZ                                       85743 Single Family                          307129                20060701                     80 No MI                                                            2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                       97425                 669.80                    360                     358                  7.875                      0                      0                   0.375                   8.25 Lancaster              TX                                       75146 Single Family                           97425                20060501            74.94999695 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      262300                1857.96                    360                     359                  8.125                      0                      0                   0.375                    8.5 STOCKBRIDGE            GA                                       30281 PUD                                    262300                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      772000                4503.33                    360                     358                  6.625                      0                      0                   0.375                      7 CALISTOGA              CA                                       94515 Single Family                          772000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      216000                1417.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Madison                WI                                       53713 2-4 Family                             216000                20060501                     80 No MI                                1.00E+17                   4.375               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      304000                1741.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 JACKSONVILLE           FL                                       32226 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                      4                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      406500                2837.03                    360                     358                      8                      0                      0                   0.375                  8.375 Plymouth               MI                                       48170 Single Family                          406500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      412500                2878.91                    360                     358                      8                      0                      0                   0.375                  8.375 West Bloomfield        MI                                       48323 Single Family                          412500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      199364                1246.03                    360                     358                  7.125                      0                      0                   0.375                    7.5 North Myrtle Beach     SC                                       29582 Condominium                            199364                20060501                     80 No MI                                                            2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      116763                 802.75                    360                     358                  7.875                      0                      0                   0.375                   8.25 Lancaster              TX                                       75134 Single Family                          116763                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      131038                 791.69                    360                     359                  6.875                      0                      0                   0.375                   7.25 NOVI                   MI                                       48377 Condominium                            131038                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      163384                1106.25                    360                     358                   7.75                      0                      0                   0.375                  8.125 WOODSTOCK              GA                                       30188 PUD                                    163384                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      324000                1991.25                    360                     359                      7                      0                      0                   0.375                  7.375 FALLS CHURCH           VA                                       22042 Townhouse                              324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                   483886.56                2268.22                    360                     357                   5.25                      0                      0                   0.375                  5.625 Riverside              CA                                       92503 Single Family                          484000                20060401                     80 No MI                                1.00E+17                    2.25               20090301                 11.625                  1.875                       2 First Lien                                    Y                                           36 Prepay                                    360                      36 N                                    20360301 AFL2
GI                       G02                                                      410532                2694.12                    360                     355                    7.5                      0                      0                   0.375                  7.875 BEALETON               VA                                       22712 PUD                                    410532                20060201                     80 No MI                                1.00E+17                   2.375               20080101                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 AFL2
GI                       G02                                                   123845.32                 942.49                    360                     358                      8                      0                      0                   0.375                  8.375 Austin                 TX                                       78751 Single Family                          124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      234937                1394.94                    360                     358                   6.75                      0                      0                   0.375                  7.125 BUCKEYE                AZ                                       85326 PUD                                    234937                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      100000                 572.92                    360                     358                    6.5                      0                      0                   0.375                  6.875 Mabelvale              AR                                       72103 Single Family                          100000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G03                                                      850300                5314.38                    360                     360                  7.125                      0                      0                   0.375                    7.5 Scotts Valley          CA                                       95066 Single Family                          850300                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      243543                1674.36                    360                     359                  7.875                      0                      0                   0.375                   8.25 Gilbert                AZ                                       85297 PUD                                    243543                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   116727.41                 887.76                    360                     359                      8                      0                      0                   0.375                  8.375 Salt Lake City         UT                                       84120 Single Family                          116800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       58800                 416.50                    360                     359                  8.125                      0                      0                   0.375                    8.5 Grandville             MI                                       49418 Single Family                           58800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      148720                1006.96                    360                     359                   7.75                      0                      0                   0.375                  8.125 Tucson                 AZ                                       85746 PUD                                    148720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       76000                 530.42                    360                     359                      8                      0                      0                   0.375                  8.375 MOUNT STERLING         OH                                       43143 Single Family                           76000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   326520.82                1721.79                    360                     315                      4                      0                      0                    0.25                   4.25 LAKE OSWEGO            OR                                       97035 Single Family                          350000                20021001            70.70999908 No MI                                                            2.25               20070901                   9.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   721925.77                4556.58                    360                     315                   5.75                      0                      0                    0.25                      6 DENVER                 CO                                       80230 PUD                                    760000                20021001            69.08999634 No MI                                                            2.25               20070901                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   425536.25                2519.87                    360                     316                  5.125                      0                      0                    0.25                  5.375 NEW ALBANY             OH                                       43054 Single Family                          450000                20021101                     75 No MI                                                            2.25               20071001                 10.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                      524650                3606.97                    360                     358                  7.875                      0                      0                   0.375                   8.25 ALDIE                  VA                                       20108 PUD                                    524650                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   288660.78                1968.57                    360                     317                    6.5                      0                      0                    0.25                   6.75 MACOMB                 MI                                       48044 Single Family                          317000                20021201            85.43000031 Mortgage Guaranty In                                             2.25               20061101                 11.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20321101 CALA
GI                       G01                                                   455952.62                2877.85                    360                     315                   5.75                      0                      0                    0.25                      6 BRANT BEACH            NJ                                        8008 Single Family                          480000                20021001                     80 No MI                                                            2.25               20070901                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   382431.78                2295.88                    360                     317                  5.125                      0                      0                    0.25                  5.375 LONG BEACH             CA                                       90815 Single Family                          410000                20021201            56.54999924 No MI                                                            2.25               20071101                 10.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                   359774.16                2157.60                    360                     316                   5.25                      0                      0                    0.25                    5.5 MARYSVILLE             WA                                       98270 Single Family                          380000                20021101            79.16999817 No MI                                                            2.25               20071001                   10.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G02                                                      176250                1119.92                    360                     360                   7.25                      0                      0                   0.375                  7.625 Hollywood              FL                                       33024 Single Family                          176250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                   491241.06                3034.58                    360                     316                    5.5                      0                      0                    0.25                   5.75 LEESBURG               VA                                       20176 PUD                                    520000                20021101            79.15000153 No MI                                                            2.25               20071001                  10.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                      440000                2200.00                    360                     317                   5.75                      0                      0                    0.25                      6 PITTSFIELD TOWNSHIP    MI                                       48108 Single Family                          440000                20021201                     80 No MI                                                            2.25               20071101                     11                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G02                                                      265180                1740.24                    360                     359                    7.5                      0                      0                   0.375                  7.875 Indio                  CA                                       92203 PUD                                    265180                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    43939.24                 319.03                    360                     358                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32254 Single Family                           44000                20060501            78.56999969 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   129438.34                 985.05                    360                     358                      8                      0                      0                   0.375                  8.375 Des Plaines            IL                                       60016 Condominium                            129600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      232000                1450.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Elkridge               MD                                       21075 PUD                                    232000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   168658.18                1108.90                    360                     359                    6.5                      0                      0                   0.375                  6.875 CLEARWATER             FL                                       33765 Single Family                          168800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      284000                1863.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Compton                CA                                       90222 Single Family                          284000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      100800                 546.00                    360                     358                  6.125                      0                      0                   0.375                    6.5 Akron                  OH                                       44303 Single Family                          100800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      181520                1229.04                    360                     358                   7.75                      0                      0                   0.375                  8.125 Tucson                 AZ                                       85747 PUD                                    181520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   616130.88                3741.77                    360                     316                  5.375                      0                      0                    0.25                  5.625 WESTPORT               CT                                        6880 Single Family                          650000                20021101            54.16999817 No MI                                                            2.25               20071001                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   343797.63                2129.21                    360                     316                   5.25                      0                      0                    0.25                    5.5 OJAI                   CA                                       93023 Single Family                          375000                20021101            47.77000046 No MI                                                            2.25               20071001                   10.5                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                    571134.2                3779.19                    360                     316                   6.25                      0                      0                    0.25                    6.5 COCKEYSVILLE           MD                                       21030 Single Family                          600000                20021101            43.56999969 No MI                                                            2.25               20061001                     12                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20321001 CALA
GI                       G02                                                   144534.81                1087.23                    360                     358                  7.875                      0                      0                   0.375                   8.25 SPRING                 TX                                       77386 PUD                                    144720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      259469                1567.63                    360                     360                  6.875                      0                      0                   0.375                   7.25 MARICOPA               AZ                                       85239 PUD                                    259469                20060701            79.94000244 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                   316586.74                1898.30                    360                     317                  5.125                      0                      0                    0.25                  5.375 HIGHLAND TWP.          MI                                       48357 Condominium                            339000                20021201            66.33999634 No MI                                                            2.25               20071101                 10.375                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G02                                                   127840.33                 972.89                    360                     358                      8                      0                      0                   0.375                  8.375 SALT LAKE CITY         UT                                       84120 Single Family                          128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                    2.5                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   440655.21                2609.41                    360                     316                  5.125                      0                      0                    0.25                  5.375 SAN JOSE               CA                                       95121 Single Family                          465990                20021101            75.65000153 No MI                                                            2.25               20071001                 10.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                      454500                3172.03                    360                     358                      8                      0                      0                   0.375                  8.375 Rosedale               MD                                       21237 Single Family                          454500                20060501            81.06999969 No MI                                1.00E+17                    2.25               20110401                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      397000                2770.73                    360                     359                      8                      0                      0                   0.375                  8.375 Riverside              CA                                       92505 2-4 Family                             397000                20060601            79.40000153 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      207992                1169.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 N LAS VEGAS            NV                                       89081 Single Family                          207992                20060501                     80 No MI                                                            2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                       23800                 112.85                    360                     314                  5.315                      0                      0                   0.375                   5.69 SMYRNA                 GA                                       30080 Single Family                          100000                20020901            46.50999832 No MI                                                               2               20090801                  10.69                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G02                                                      240191                1376.09                    360                     358                    6.5                      0                      0                   0.375                  6.875 QUEEN CREEK            AZ                                       85242 Single Family                          240191                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      150000                 708.75                    360                     314                  5.295                      0                      0                   0.375                   5.67 TYLER                  TX                                       75703 Single Family                          404350                20020901            67.95999908 No MI                                                               2               20090801                  10.67                      2                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320801 CALA
GI                       G02                                                   375343.52                2313.25                    360                     359                  5.875                      0                      0                   0.375                   6.25 La Grange Park         IL                                       60526 Single Family                          375700                20060601                     65 No MI                                1.00E+17                   2.375               20080501                  11.25                  1.625                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G01                                                      339000                1601.78                    360                     315                  5.295                      0                      0                   0.375                   5.67 NORTHVILLE             MI                                       48167 Single Family                          339000                20021001            79.01999664 No MI                                                               2               20090901                  10.67                      2                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                    412613.8                2050.89                    360                     316                  5.625                      0                      0                   0.375                      6 GLEN ELLYN             IL                                       60137 Single Family                          450000                20021101            70.41999817 No MI                                                               2               20091001                     11                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                      375000                1778.13                    360                     315                  5.315                      0                      0                   0.375                   5.69 SOUTH GLASTONBURY      CT                                        6073 Single Family                          375000                20021001            63.02999878 No MI                                                               2               20090901                  10.69                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                      232000                1498.33                    360                     358                  7.375                      0                      0                   0.375                   7.75 MESA                   AZ                                       85212 PUD                                    232000                20060501            74.83999634 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      273909                1569.27                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89123 PUD                                    273909                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      200000                1250.00                    360                     360                  7.125                      0                      0                   0.375                    7.5 FOREST                 VA                                       24551 Single Family                          200000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                   145598.46                 818.99                    360                     358                  6.375                      0                      0                   0.375                   6.75 Fernley                NV                                       89408 Single Family                          145600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      232000                1619.17                    360                     359                      8                      0                      0                   0.375                  8.375 CHICAGO                IL                                       60647 Condominium                            232000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       74160                 486.68                    360                     358                    7.5                      0                      0                   0.375                  7.875 Jacksonville           FL                                       32254 Single Family                           74160                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      186479                1029.52                    360                     358                   6.25                      0                      0                   0.375                  6.625 Lakewood               CO                                       80228 Single Family                          186480                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      344990                1904.63                    360                     358                   6.25                      0                      0                   0.375                  6.625 Maitland               FL                                       32751 PUD                                    344990                20060501                     90 Republic MIC                         1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      114400                 750.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Monroe                 NC                                       28110 PUD                                    114400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      143500                 941.72                    360                     359                    7.5                      0                      0                   0.375                  7.875 BAKERSFIELD            CA                                       93307 Single Family                          143500                20060601                     70 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      356350                2041.59                    360                     358                    6.5                      0                      0                   0.375                  6.875 Manassas Park          VA                                       20111 PUD                                    356350                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    91882.26                 691.17                    360                     358                  7.875                      0                      0                   0.375                   8.25 Kansas City            KS                                       66109 2-4 Family                              92000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      372792                2096.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 PUD                                    372792                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   361548.58                1714.34                    360                     315                  5.315                      0                      0                   0.375                   5.69 SALT LAKE CITY         UT                                       84103 Single Family                          362000                20021001            53.63000107 No MI                                                               2               20090901                  10.69                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                   244967.99                1148.29                    360                     314                   5.25                      0                      0                   0.375                  5.625 MONMOUTH BEACH         NJ                                        7750 Single Family                          245000                20020901            43.36000061 No MI                                                               2               20090801                 10.625                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320801 CALA
GII                      G02                                                      214240                1227.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Highland Park          NJ                                        8904 Single Family                          214240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.625                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   283670.32                1329.70                    360                     315                   5.25                      0                      0                   0.375                  5.625 THOUSAND OAKS          CA                                       91362 Single Family                          285000                20021001            52.29000092 No MI                                                               2               20090901                 10.625                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                      300472                1627.56                    360                     358                  6.125                      0                      0                   0.375                    6.5 AURORA                 CO                                       80018 Single Family                          300472                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G01                                                    78149.04                 358.18                    360                     315                  5.125                      0                      0                   0.375                    5.5 BRANFORD               CT                                        6405 Condominium                             83120                20021001                     80 No MI                                                               2               20090901                   10.5                      2                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G01                                                   343963.04                1622.36                    360                     316                  5.285                      0                      0                   0.375                   5.66 FAIRFIELD              CT                                        6430 Single Family                          344068                20021101            58.31999969 No MI                                                               2               20091001                  10.66                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20321001 CALA
GI                       G01                                                      403650                1829.88                    360                     315                  5.065                      0                      0                   0.375                   5.44 SIOUX FALLS            SD                                       57103 Single Family                          403650                20021001            99.37000275 No MI                                                               2               20090901                  10.44                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                   246038.24                1691.51                    360                     358                  7.875                      0                      0                   0.375                   8.25 MARICOPA               AZ                                       85236 Single Family                          247425                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   118168.48                 888.90                    360                     358                  7.875                      0                      0                   0.375                   8.25 Coconut Creek          FL                                       33063 Condominium                            118320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      344000                2006.67                    360                     360                  6.625                      0                      0                   0.375                      7 San Diego              CA                                       92154 Condominium                            344000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      175200                1222.75                    360                     358                      8                      0                      0                   0.375                  8.375 Bascom                 FL                                       32445 Single Family                          175200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      164775                1081.34                    360                     358                    7.5                      0                      0                   0.375                  7.875 RIO RANCHO             NM                                       87144 Single Family                          164775                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      129600                 783.00                    360                     360                  6.875                      0                      0                   0.375                   7.25 Kirkland               WA                                       98034 Condominium                            129600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   251393.65                1911.96                    360                     359                      8                      0                      0                   0.375                  8.375 Snohomish              WA                                       98296 Condominium                            251550                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      285000                1484.37                    360                     360                  5.875                      0                      0                   0.375                   6.25 San Jose               CA                                       95122 Single Family                          285000                20060701                  45.75 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      122400                 854.25                    360                     359                      8                      0                      0                   0.375                  8.375 Plant City             FL                                       33565 PUD                                    122400                20060601            74.62999725 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      172000                1003.33                    360                     358                  6.625                      0                      0                   0.375                      7 OXON HILL              MD                                       20745 PUD                                    172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      732000                4270.00                    360                     356                  6.625                      0                      0                   0.375                      7 Denver                 NC                                       28037 Single Family                          732000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                   261946.89                1701.92                    360                     358                  6.375                      0                      0                   0.375                   6.75 Metuchen               NJ                                        8840 Single Family                          262400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      133087                 928.84                    360                     355                      8                      0                      0                   0.375                  8.375 Mansfield              TX                                       76063 2-4 Family                             133087                20060201                     75 No MI                                1.00E+17                    2.25               20110101                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                      344000                2114.17                    360                     358                      7                      0                      0                   0.375                  7.375 Hyattsville            MD                                       20783 Single Family                          344000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      375200                2266.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 Herndon                VA                                       20171 Condominium                            375200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      316000                1777.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Mesa                   AZ                                       85212 PUD                                    316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      164000                1007.92                    360                     358                      7                      0                      0                   0.375                  7.375 Redding                CA                                       96001 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      214800                1230.62                    360                     357                    6.5                      0                      0                   0.375                  6.875 Tempe                  AZ                                       85283 Single Family                          214800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      280000                1983.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 ATLANTA                GA                                       30312 Single Family                          280000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      144000                 945.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 SNELLVILLE             GA                                       30078 Single Family                          144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      121600                 798.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 POWDER SPRINGS         GA                                       30127 PUD                                    121600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       87750                 493.59                    360                     359                  6.375                      0                      0                   0.375                   6.75 WILMINGTON             NC                                       28405 Single Family                           87750                20060601                     65 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      176400                1231.12                    360                     358                      8                      0                      0                   0.375                  8.375 Olathe                 KS                                       66062 PUD                                    176400                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      390000                2275.00                    300                     239                  6.625                      0                      0                   0.375                      7 COLD SPRING            KY                                       41076 Single Family                          391500                20010601            79.90000153 No MI                                                               2               20070501                     12                      2                       0 First Lien                                    Y                                           60 No_PP                                     300                      72 N                                    20260501 CALA
GII                      G02                                                      408750                2341.80                    360                     358                    6.5                      0                      0                   0.375                  6.875 Van Nuys               CA                                       91406 Single Family                          408750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      368000                2223.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Stockton               CA                                       95219 PUD                                    368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      130400                 787.83                    360                     357                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89123 Condominium                            130400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      165920                1157.98                    360                     359                      8                      0                      0                   0.375                  8.375 Mentone                CA                                       92359 Single Family                          165920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      415200                2508.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 San Gabriel            CA                                       91775 Single Family                          415200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      115960                 688.51                    360                     358                   6.75                      0                      0                   0.375                  7.125 Adairsville            GA                                       30103 2-4 Family                             115960                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   456842.27                2664.91                    300                     241                  6.625                      0                      0                   0.375                      7 CHANHASSEN             MN                                       55317 Single Family                          520000                20010801            72.73000336 No MI                                                               2               20060701                     12                  1.875                       0 First Lien                                    Y                                           60 No_PP                                     300                      60 N                                    20260701 CALA
GI                       G01                                                      479200                3094.83                    360                     359                  7.375                      0                      0                   0.375                   7.75 MIRAMAR BEACH          FL                                       32550 Condominium                            479200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   226208.42                1437.37                    360                     358                   7.25                      0                      0                   0.375                  7.625 Las Vegas              NV                                       89113 Single Family                          226360                20060501            79.16000366 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      273450                1424.22                    360                     358                  5.875                      0                      0                   0.375                   6.25 Queen Creek            AZ                                       85242 PUD                                    273450                20060501            79.98999786 No MI                                1.00E+17                   2.375               20080401                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G03                                                      109600                 685.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 Bluffton               SC                                       29910 Condominium                            109600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      539480                3371.75                    360                     357                  7.125                      0                      0                   0.375                    7.5 Bronx                  NY                                       10465 2-4 Family                             540000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                   175706.46                 988.35                    360                     357                  6.375                      0                      0                   0.375                   6.75 Eagle Mountain         UT                                       84043 Single Family                          176000                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      187120                1208.48                    360                     359                  7.375                      0                      0                   0.375                   7.75 ARGO                   AL                                       35120 Single Family                          187120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    190189.3                1168.87                    360                     358                      7                      0                      0                   0.375                  7.375 Beaverton              OR                                       97006 PUD                                    190250                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   179539.74                1366.34                    360                     358                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33626 PUD                                    179764                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      267150                1864.48                    360                     359                      8                      0                      0                   0.375                  8.375 POTTSTOWN              PA                                       19464 Townhouse                              267150                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       96400                 672.79                    360                     358                      8                      0                      0                   0.375                  8.375 Mount Airy             GA                                       30563 Single Family                           96400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      188720                1218.82                    360                     354                  7.375                      0                      0                   0.375                   7.75 Deltona                FL                                       32738 Single Family                          188720                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                       47600                 337.17                    360                     359                  8.125                      0                      0                   0.375                    8.5 OLD HICKORY            TN                                       37138 Single Family                           47600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      181700                1059.92                    360                     359                  6.625                      0                      0                   0.375                      7 Lawrenceville          GA                                       30043 PUD                                    181700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      879200                5495.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 granite bay            CA                                       95748 Single Family                          879200                20060401                     80 No MI                                                            2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      417000                2693.13                    360                     358                  7.375                      0                      0                   0.375                   7.75 NORTH SHORE            FL                                       33138 Single Family                          417000                20060501            78.68000031 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      196000                1265.83                    360                     357                  7.375                      0                      0                   0.375                   7.75 Fresno                 CA                                       93702 Single Family                          196000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      195200                1281.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 Dacula                 GA                                       30019 PUD                                    195200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   215847.55                1547.45                    360                     359                  7.375                      0                      0                   0.375                   7.75 BEACHWOOD              NJ                                        8722 Single Family                          216000                20060601                     80 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      136800                 698.25                    360                     356                   5.75                      0                      0                   0.375                  6.125 CUMMING                GA                                       30040 PUD                                    136800                20060301            79.97000122 No MI                                1.00E+17                    2.25               20110201                 12.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                   463999.99                2658.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 SAINT GEORGE           UT                                       84790 Single Family                          464000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      396000                2598.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Manassas               VA                                       20111 Single Family                          396000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      203688                1039.66                    360                     358                   5.75                      0                      0                   0.375                  6.125 LENEXA                 KS                                       66227 PUD                                    203688                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      136100                 921.51                    360                     358                   7.75                      0                      0                   0.375                  8.125 Sebring                FL                                       33872 Single Family                          136100                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   148450.37                 940.02                    360                     358                  6.125                      0                      0                   0.375                    6.5 PHILADELPHIA           PA                                       19154 Single Family                          148720                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      356000                2039.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 STERLING               VA                                       20164 Single Family                          356000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    92603.21                 624.89                    360                     358                   6.75                      0                      0                   0.375                  7.125 Yorkville              IL                                       60560 Condominium                             92752                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    150002.5                 843.76                    360                     358                  6.375                      0                      0                   0.375                   6.75 Hollywood              FL                                       33019 Condominium                            300000                20060501            46.15000153 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      373545                2062.28                    360                     358                   6.25                      0                      0                   0.375                  6.625 Fresno                 CA                                       93722 Single Family                          373545                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       98925                 638.89                    360                     358                  7.375                      0                      0                   0.375                   7.75 Rex                    GA                                       30273 Single Family                           98925                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   159997.91                 883.32                    360                     358                   6.25                      0                      0                   0.375                  6.625 Queen Creek            AZ                                       85243 PUD                                    160000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   375480.76                2726.27                    360                     358                    7.5                      0                      0                   0.375                  7.875 Paterson               NJ                                        7513 2-4 Family                             376000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   179645.34                1242.67                    360                     358                      7                      0                      0                   0.375                  7.375 DENVER                 CO                                       80228 Single Family                          179920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      547200                3648.00                    360                     358                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89149 PUD                                    547200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      325800                1730.81                    360                     358                      6                      0                      0                   0.375                  6.375 SACRAMENTO             CA                                       95828 Single Family                          325800                20060501            79.98999786 No MI                                1.00E+17                   2.375               20080401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      212723                1130.09                    360                     357                      6                      0                      0                   0.375                  6.375 ORANGE PARK            FL                                       32065 PUD                                    212723                20060401                     70 No MI                                1.00E+17                   2.375               20080301                 11.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                   127457.24                 914.42                    360                     358                  7.375                      0                      0                   0.375                   7.75 Lauderdale Lakes       FL                                       33311 Condominium                            127638                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      212000                1280.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 MINNEAPOLIS            MN                                       55419 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      160000                 933.33                    360                     358                  6.625                      0                      0                   0.375                      7 SAN DIEGO              CA                                       92110 Condominium                            160000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                   479002.46                3480.34                    360                     357                    7.5                      0                      0                   0.375                  7.875 FOREST LAKE            MN                                       55025 Single Family                          480000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    87937.89                 630.44                    360                     359                  7.375                      0                      0                   0.375                   7.75 DESOTO                 TX                                       75115 Single Family                           88000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      119000                 756.15                    360                     358                   7.25                      0                      0                   0.375                  7.625 SAINT PETER            MN                                       56082 PUD                                    119000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      172463                 934.17                    360                     358                  6.125                      0                      0                   0.375                    6.5 Algonquin              IL                                       60102 Condominium                            172463                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      164000                 939.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 Charleston             SC                                       29412 Single Family                          164000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      296720                1607.23                    360                     357                  6.125                      0                      0                   0.375                    6.5 N Las Vegas            NV                                       89086 PUD                                    296720                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      192000                1320.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Brewyn                 IL                                       60402 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      450000                2343.75                    360                     358                  5.875                      0                      0                   0.375                   6.25 Sterling               VA                                       20166 PUD                                    450000                20060501            55.13999939 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      236790                1652.60                    360                     359                      8                      0                      0                   0.375                  8.375 MURRIETA               CA                                       92562 Condominium                            236790                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      190050                1088.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 Peoria                 AZ                                       85381 PUD                                    190050                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      146876                 780.28                    360                     358                      6                      0                      0                   0.375                  6.375 Jacksonville           FL                                       32216 Condominium                            146876                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   319976.57                1933.19                    360                     357                  6.875                      0                      0                   0.375                   7.25 MANASSAS               VA                                       20109 Single Family                          320000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      187350                1151.42                    360                     359                      7                      0                      0                   0.375                  7.375 YPSILANTI              MI                                       48198 Single Family                          187350                20060601            79.93000031 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      207900                1212.75                    360                     357                  6.625                      0                      0                   0.375                      7 Orlando                FL                                       32824 Condominium                            207900                20060401            79.98000336 No MI                                1.00E+17                    2.75               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    53613.03                 408.01                    360                     358                      8                      0                      0                   0.375                  8.375 NEW BRAUNFELS          TX                                       78130 Single Family                           53680                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      335200                1780.75                    360                     358                      6                      0                      0                   0.375                  6.375 West Linn              OR                                       97068 Single Family                          335200                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.375                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      590920                4001.02                    360                     358                   7.75                      0                      0                   0.375                  8.125 Sterling               VA                                       20166 PUD                                    590920                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 14.125                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      205731                1114.38                    360                     358                  6.125                      0                      0                   0.375                    6.5 FOUNTAIN               CO                                       80817 Single Family                          205731                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      219696                1235.79                    360                     358                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89156 PUD                                    219696                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      248708                1398.98                    360                     358                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89123 Single Family                          248708                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                    50099.99                 297.47                    360                     355                   6.75                      0                      0                   0.375                  7.125 Ormond Beach           FL                                       32176 PUD                                     50100                20060201            31.90999985 No MI                                1.00E+17                    2.25               20110101                 12.125                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                      166513                 901.95                    360                     356                  6.125                      0                      0                   0.375                    6.5 Palm Coast             FL                                       32164 Single Family                          166513                20060301                     70 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      209600                1266.33                    360                     356                  6.875                      0                      0                   0.375                   7.25 FtWorth                TX                                       76248 Single Family                          209600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      127732                 638.66                    360                     357                  5.625                      0                      0                   0.375                      6 San Antonio            TX                                       78254 PUD                                    127732                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   111892.91                 676.02                    360                     358                  6.875                      0                      0                   0.375                   7.25 Hutto                  TX                                       78634 PUD                                    112000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   319199.99                1961.75                    360                     358                      7                      0                      0                   0.375                  7.375 Springfield            VA                                       22152 Condominium                            319200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      134400                 826.00                    360                     358                      7                      0                      0                   0.375                  7.375 Castle Rock            CO                                       80104 Condominium                            134400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      292944                1525.75                    360                     358                  5.875                      0                      0                   0.375                   6.25 Stuart                 FL                                       34997 PUD                                    292944                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      186779                1031.18                    360                     357                   6.25                      0                      0                   0.375                  6.625 Phoenix                AZ                                       85008 Condominium                            186779                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      492000                3023.75                    360                     358                      7                      0                      0                   0.375                  7.375 Miami                  FL                                       33186 Single Family                          492000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      499350                3224.97                    360                     357                  7.375                      0                      0                   0.375                   7.75 DUMFRIES               VA                                       22026 Single Family                          499350                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                       65040                 406.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 San Antonio            TX                                       78223 Single Family                           65040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      399200                2453.42                    360                     355                      7                      0                      0                   0.375                  7.375 Sylmar                 CA                                       91342 Single Family                          399200                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                   162830.31                 928.22                    360                     357                  5.125                      0                      0                   0.375                    5.5 Wylie                  TX                                       75098 PUD                                    163480                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      399192                2120.71                    360                     358                      6                      0                      0                   0.375                  6.375 Murrieta               CA                                       92563 Single Family                          399192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      189200                1241.63                    360                     358                    7.5                      0                      0                   0.375                  7.875 North Port             FL                                       34288 Single Family                          189200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   213972.84                1181.31                    360                     358                   6.25                      0                      0                   0.375                  6.625 Denver                 CO                                       80220 Condominium                            214000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      233734                1655.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 Broomfield             CO                                       80020 PUD                                    233734                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   323923.71                1571.59                    360                     313                  5.455                      0                      0                   0.375                   5.83 MADISON                AL                                       35758 PUD                                    342000                20020801            69.80000305 No MI                                                               2               20090701                  10.83                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320701 CALA
GI                       G01                                                   350575.84                1385.27                    360                     315                  4.375                      0                      0                   0.375                   4.75 WESTFIELD              NJ                                        7090 Single Family                          367920                20021001                     80 No MI                                                               2               20090901                   9.75                  1.625                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G02                                                      118500                 827.03                    360                     358                      8                      0                      0                   0.375                  8.375 North Las Vegas        NV                                       89030 Single Family                          118500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      372500                2211.72                    360                     358                   6.75                      0                      0                   0.375                  7.125 SCOTTSDALE             AZ                                       85254 PUD                                    373000                20060501            57.38000107 No MI                                1.00E+17                    2.25               20160401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 WALN
GI                       G01                                                   587788.38                2816.49                    360                     314                  5.375                      0                      0                   0.375                   5.75 HUDSON                 OH                                       44236 PUD                                    593000                20020901            78.65000153 No MI                                                               2               20090801                  10.75                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320801 CALA
GII                      G02                                                    95965.07                 539.80                    360                     358                  6.375                      0                      0                   0.375                   6.75 Pleasant Grove         UT                                       84062 Condominium                             96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      201600                1302.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 ATL                    GA                                       30311 Single Family                          201600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   113075.74                 442.31                    360                     315                  5.295                      0                      0                   0.375                   5.67 JACKSONVILLE           FL                                       32210 Single Family                          600000                20021001            70.58999634 No MI                                                               2               20090901                  10.67                  1.875                       1 First Lien                                    Y                                           84 No_PP                                     360                      84 N                                    20320901 CALA
GI                       G03                                                      164500                1028.13                    360                     360                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89101 Single Family                          164500                20060701                     70 No MI                                1.00E+17                    2.25               20110601                   12.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      344000                2114.17                    360                     359                      7                      0                      0                   0.375                  7.375 Riverside              CA                                       92507 2-4 Family                             344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      273600                1396.50                    360                     358                   5.75                      0                      0                   0.375                  6.125 Ridgefield             WA                                       98642 Single Family                          273600                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                    58914.32                 417.60                    360                     358                   7.25                      0                      0                   0.375                  7.625 MILWAUKEE              WI                                       53206 Single Family                           59000                20060501            62.11000061 No MI                                1.00E+17                    2.25               20110401                 12.625                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   371804.19                2419.92                    360                     356                  6.375                      0                      0                   0.375                   6.75 HAMBURG                NJ                                        7419 PUD                                    373100                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      342900                2250.28                    360                     358                    7.5                      0                      0                   0.375                  7.875 BOTHELL                WA                                       98021 Condominium                            342900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   544654.11                3225.43                    360                     316                  5.125                      0                      0                    0.25                  5.375 MARIETTA               GA                                       30068 Single Family                          576000                20021101            52.36000061 No MI                                                            2.25               20071001                 10.375                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   293832.81                1379.39                    360                     316                  5.625                      0                      0                    0.25                  5.875 GLASTONBURY            CT                                        6033 Single Family                          310000                20021101                     80 No MI                                                            2.25               20071001                 10.875                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   603447.34                3833.96                    360                     316                   5.75                      0                      0                    0.25                      6 SAN DIEGO              CA                                       92101 Condominium                            639473                20021101                     75 No MI                                                            2.25               20071001                     11                      2                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   429799.12                1880.37                    360                     317                      5                      0                      0                    0.25                   5.25 PARKLAND               FL                                       33067 PUD                                    530000                20021201            71.80999756 No MI                                                            2.25               20071101                  10.25                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                      390000                1787.50                    360                     316                   5.25                      0                      0                    0.25                    5.5 LOS ANGELES            CA                                       90066 Single Family                          390000                20021101                     65 No MI                                                            2.25               20071001                   10.5                      2                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G02                                                      257600                1771.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Dallas                 TX                                       75230 Single Family                          257600                20060401                     70 No MI                                1.00E+17                    2.25               20110301                  13.25                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   546663.95                3315.32                    360                     317                  5.375                      0                      0                    0.25                  5.625 ARGYLE                 TX                                       76226 Single Family                          575920                20021201                     80 No MI                                                            2.25               20071101                 10.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GII                      G03                                                      283704                1714.05                    360                     360                  6.875                      0                      0                   0.375                   7.25 LAS VEGAS              NV                                       89115 PUD                                    283704                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      148000                 832.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 MINNEAPOLIS            MN                                       55412 Single Family                          148000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      158400                 874.50                    360                     356                   6.25                      0                      0                   0.375                  6.625 Reno                   NV                                       89506 Single Family                          158400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      224950                1148.18                    360                     358                   5.75                      0                      0                   0.375                  6.125 Murrieta               CA                                       92563 PUD                                    224950                20060501            74.98999786 No MI                                1.00E+17                   2.375               20080401                 11.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GII                      G03                                                    935999.4                5655.00                    360                     355                  6.875                      0                      0                   0.375                   7.25 LONG BEACH             CA                                       90802 Condominium                            936000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G03                                                      564000                3172.50                    360                     357                  6.375                      0                      0                   0.375                   6.75 San Jose               CA                                       95124 Single Family                          564000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      340000                2089.58                    360                     358                      7                      0                      0                   0.375                  7.375 NAPA                   CA                                       94558 Single Family                          340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      135920                 679.60                    360                     357                  5.625                      0                      0                   0.375                      6 VILLA RICA             GA                                       30180 PUD                                    135920                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   186801.05                1341.13                    360                     357                  7.375                      0                      0                   0.375                   7.75 NORTH ATTLEBORO        MA                                        2760 Condominium                            187200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                   549128.98                3202.78                    360                     317                      5                      0                      0                    0.25                   5.25 BIRMINGHAM             AL                                       35216 Single Family                          580000                20021201            69.87999725 No MI                                                            2.25               20071101                  10.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G03                                                      340000                2089.58                    360                     358                      7                      0                      0                   0.375                  7.375 LATHROP                CA                                       95330 Single Family                          340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   172122.98                1021.98                    360                     357                   6.75                      0                      0                   0.375                  7.125 BRASELTON              GA                                       30517 Single Family                          172123                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       93742                 615.18                    360                     358                    7.5                      0                      0                   0.375                  7.875 HUMBLE                 TX                                       77338 PUD                                     93742                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      168000                1120.00                    360                     355                  7.625                      0                      0                   0.375                      8 Colorado Springs       CO                                       80903 2-4 Family                             168000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                    171893.1                1307.32                    360                     359                      8                      0                      0                   0.375                  8.375 RIVIERA BEACH          FL                                       33404 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 14.375                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      185500                1159.38                    360                     355                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85042 Single Family                          185500                20060201            70.52999878 YES                                  1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G01                                                   613911.37                3589.32                    360                     316                      5                      0                      0                    0.25                   5.25 GRANITE BAY            CA                                       95746 PUD                                    650000                20021101            59.63000107 No MI                                                            2.25               20071001                  10.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GII                      G02                                                      186650                1088.79                    360                     358                  6.625                      0                      0                   0.375                      7 Alexandria             VA                                       22304 Condominium                            186650                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      452000                1977.50                    360                     316                      5                      0                      0                    0.25                   5.25 MONTEREY               CA                                       93940 Single Family                          452000                20021101                     80 No MI                                                            2.25               20071001                  10.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G02                                                      126000                 826.88                    360                     358                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89101 Single Family                          126000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      128000                 884.06                    360                     360                      7                      0                      0                   0.375                  7.375 TAMPA                  FL                                       33615 Single Family                          128000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G02                                                      324000                1856.25                    360                     357                    6.5                      0                      0                   0.375                  6.875 Madera                 CA                                       93638 Single Family                          324000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      120000                 825.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Baltimore              MD                                       21222 Single Family                          120000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      392000                2572.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Indio                  CA                                       92201 Single Family                          392000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   386886.64                2153.59                    360                     317                      5                      0                      0                    0.25                   5.25 BULLHEAD CITY          AZ                                       86442 Single Family                          390000                20021201            56.52000046 No MI                                                            2.25               20071101                  10.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GII                      G02                                                      337500                1933.59                    360                     357                    6.5                      0                      0                   0.375                  6.875 Jupiter                FL                                       33458 Condominium                            337500                20060401            79.98999786 No MI                                1.00E+17                    2.75               20110301                 12.875                      2                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                   399390.64                1746.98                    360                     316                      5                      0                      0                    0.25                   5.25 THE SEA RANCH          CA                                       95497 PUD                                    500000                20021101                  50.25 No MI                                                            2.25               20071001                  10.25                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20321001 CALA
GII                      G02                                                      251250                1439.45                    360                     359                    6.5                      0                      0                   0.375                  6.875 MANASSAS               VA                                       20111 Single Family                          251250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      536000                3740.83                    360                     358                      8                      0                      0                   0.375                  8.375 Saratoga Springs       UT                                       84043 PUD                                    536000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      224900                1452.48                    360                     357                  7.375                      0                      0                   0.375                   7.75 Dallas                 TX                                       75230 Single Family                          224900                20060401                     65 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   177534.21                1146.58                    360                     358                  7.375                      0                      0                   0.375                   7.75 HAMPTON                GA                                       30228 PUD                                    179050                20060501            94.98999786 Radian Guaranty                      1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   246512.75                1792.38                    360                     356                    7.5                      0                      0                   0.375                  7.875 Wheeling               IL                                       60090 Single Family                          247200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      216000                1350.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Baltimore              MD                                       21224 Townhouse                              216000                20060501                     80 No MI                                1.00E+17                   6.125               20110401                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      392000                2409.17                    360                     358                      7                      0                      0                   0.375                  7.375 Chula Vista            CA                                       91914 Condominium                            392000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      163000                1018.75                    360                     355                  7.125                      0                      0                   0.375                    7.5 Phoenix                AZ                                       85042 Single Family                          163000                20060201            72.44000244 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G03                                                      106240                 641.87                    360                     357                  6.875                      0                      0                   0.375                   7.25 LOCUST GROVE           GA                                       30248 PUD                                    106240                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   191447.14                1182.18                    360                     357                  5.875                      0                      0                   0.375                   6.25 PONTIAC                MI                                       48340 Single Family                          192000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   414524.06                2461.24                    360                     358                   6.75                      0                      0                   0.375                  7.125 SAN LEANDRO            CA                                       94579 Single Family                          417000                20060501                   69.5 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      124950                 767.92                    360                     356                      7                      0                      0                   0.375                  7.375 Mobile                 AL                                       36618 Single Family                          124950                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   123914.66                 899.09                    360                     359                    7.5                      0                      0                   0.375                  7.875 BRANFORD               CT                                        6405 Condominium                            124000                20060601            79.48999786 No MI                                1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      228000                1330.00                    360                     358                  6.625                      0                      0                   0.375                      7 Atlanta                GA                                       30342 Condominium                            228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    89538.33                 649.67                    360                     359                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32809 Condominium                             89600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      323920                1855.79                    360                     358                    6.5                      0                      0                   0.375                  6.875 Silver Spring          MD                                       20906 Condominium                            323920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      460000                2827.09                    360                     356                      7                      0                      0                   0.375                  7.375 ANAHEIM                CA                                       92806 Single Family                          460000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      128000                 773.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 COVINGTON              GA                                       30016 PUD                                    128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      379920                2255.78                    360                     358                   6.75                      0                      0                   0.375                  7.125 Manassas               VA                                       20111 Single Family                          379920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      172800                 990.00                    360                     357                    6.5                      0                      0                   0.375                  6.875 Douglasville           GA                                       30135 Single Family                          172800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       74077                 486.13                    360                     357                    7.5                      0                      0                   0.375                  7.875 Jonesboro              GA                                       30236 Single Family                           74077                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                   224381.79                1609.78                    360                     358                  7.375                      0                      0                   0.375                   7.75 CASPER                 WY                                       82601 2-4 Family                             224700                20060501            74.90000153 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      105600                 682.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 College Park           GA                                       30349 Single Family                          105600                20060501            79.94999695 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   287592.15                2063.27                    360                     358                  7.375                      0                      0                   0.375                   7.75 CASPER                 WY                                       82601 2-4 Family                             288000                20060501            74.80999756 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      216000                1417.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Chowchilla             CA                                       93610 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   223720.57                1702.56                    360                     358                      8                      0                      0                   0.375                  8.375 Port Saint Lucie       FL                                       34983 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      940000                6168.75                    360                     360                    7.5                      0                      0                   0.375                  7.875 POTOMAC                MD                                       20854 Single Family                          940000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G03                                                      285600                1695.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 NAPLES                 FL                                       34120 Single Family                          285600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      107200                 681.17                    360                     359                   7.25                      0                      0                   0.375                  7.625 LAWRENCEVILLE          GA                                       30044 Townhouse                              107200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      188392                1118.58                    360                     357                   6.75                      0                      0                   0.375                  7.125 Scottsdale             AZ                                       85258 Condominium                            188392                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      162500                 981.77                    360                     358                  6.875                      0                      0                   0.375                   7.25 BELLINGHAM             WA                                       98225 Condominium                            162500                20060501                   62.5 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      224000                1400.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89115 PUD                                    224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      188613                1218.13                    360                     358                  7.375                      0                      0                   0.375                   7.75 PALM BEACH GARDENS     FL                                       33410 Condominium                            188613                20060501                     80 No MI                                1.00E+17                       5               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      640500                4136.56                    360                     358                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85018 Single Family                          640500                20060501                     70 No MI                                                            2.25               20110401                  12.75                  4.625                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      126000                 735.00                    360                     358                  6.625                      0                      0                   0.375                      7 BRYAN                  TX                                       77802 2-4 Family                             126000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      213600                1490.75                    360                     358                      8                      0                      0                   0.375                  8.375 Phoenix                AZ                                       85024 Single Family                          213600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      141600                 973.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Tucson                 AZ                                       85746 PUD                                    141600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      200000                1291.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30328 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      413000                2538.23                    360                     359                      7                      0                      0                   0.375                  7.375 Henderson              NV                                       89052 PUD                                    413000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      639950                4266.33                    360                     358                  7.625                      0                      0                   0.375                      8 Triangle               VA                                       22177 PUD                                    639950                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      272935                1364.68                    360                     359                  5.625                      0                      0                   0.375                      6 VENICE                 FL                                       34292 PUD                                    272935                20060601                     65 No MI                                1.00E+17                    2.25               20110501                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      432000                2835.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 SCOTTSDALE             AZ                                       85255 PUD                                    432000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      126320                 855.29                    360                     359                   7.75                      0                      0                   0.375                  8.125 ATHENS                 GA                                       30605 Condominium                            126320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      186750                1303.36                    360                     359                      8                      0                      0                   0.375                  8.375 Surprise               AZ                                       85374 Single Family                          186750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   103856.39                 754.07                    360                     358                    7.5                      0                      0                   0.375                  7.875 Detroit                MI                                       48235 Single Family                          104000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   579466.28                2776.61                    360                     347                  5.375                      0                      0                   0.375                   5.75 ATHENS                 GA                                       30606 Single Family                          580000                20050601                     80 No MI                                1.00E+17                   2.375               20100501                  10.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20350501 ALT1
GII                      G01                                                      125120                 703.80                    360                     357                  6.375                      0                      0                   0.375                   6.75 DENVER                 CO                                       80207 Single Family                          125120                20060401                     80 No MI                                1.00E+17                    2.25               20090301                  12.75                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G03                                                      152000                 918.33                    360                     358                  6.875                      0                      0                   0.375                   7.25 Shakopee               MN                                       55379 Townhouse                              152000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      280000                1837.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 RENO                   NV                                       89502 2-4 Family                             280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                    149721.4                 935.81                    360                     358                      6                      0                      0                   0.375                  6.375 NORTH LAS VEGAS        NV                                       89031 Single Family                          150000                20060501                     53 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      392800                2168.59                    360                     358                   6.25                      0                      0                   0.375                  6.625 Laveen                 AZ                                       85339 Single Family                          392800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      237500                1484.38                    360                     356                  7.125                      0                      0                   0.375                    7.5 Dundalk                MD                                       21222 Single Family                          237500                20060301                     95 Mortgage Guaranty In                 1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      320000                2000.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Ashburn                VA                                       20147 PUD                                    320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       78750                 605.52                    360                     360                  8.125                      0                      0                   0.375                    8.5 PINEVILLE              LA                                       71360 2-4 Family                              78750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      170320                1099.98                    360                     358                  7.375                      0                      0                   0.375                   7.75 EL MIRAGE              AZ                                       85335 PUD                                    170320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      156000                1040.00                    360                     358                  7.625                      0                      0                   0.375                      8 VON ORMY               TX                                       78073 PUD                                    156000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   160402.54                1042.17                    360                     358                  6.375                      0                      0                   0.375                   6.75 Port Saint Lucie       FL                                       34953 Single Family                          160680                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      232697                1405.88                    360                     357                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89103 Condominium                            232697                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      139192                 739.46                    360                     358                      6                      0                      0                   0.375                  6.375 Elk River              MN                                       55330 Condominium                            139192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  -0.25                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      348000                1921.25                    360                     358                   6.25                      0                      0                   0.375                  6.625 Mc Gaheysville         VA                                       22840 PUD                                    348000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      198000                1402.50                    360                     359                  8.125                      0                      0                   0.375                    8.5 North Port             FL                                       34288 Single Family                          198000                20060601            77.65000153 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      250000                1354.17                    360                     358                  6.125                      0                      0                   0.375                    6.5 NATIONAL CITY          CA                                       91950 2-4 Family                             250000                20060501            48.54000092 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      220320                1445.85                    360                     358                    7.5                      0                      0                   0.375                  7.875 DALLAS                 TX                                       75219 Condominium                            220320                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                   476125.99                2430.23                    360                     358                   5.75                      0                      0                   0.375                  6.125 NORTH LAS VEGAS        NV                                       89084 PUD                                    476126                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      102900                 653.84                    360                     358                   7.25                      0                      0                   0.375                  7.625 BALDWIN                WI                                       54002 Townhouse                              102900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      324528                2163.52                    360                     359                  7.625                      0                      0                   0.375                      8 JACKSONVILLE           FL                                       32216 Single Family                          324528                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   107932.87                 820.88                    360                     359                      8                      0                      0                   0.375                  8.375 Westerville            OH                                       43081 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      178314                1077.31                    360                     359                  6.875                      0                      0                   0.375                   7.25 Maricopa               AZ                                       85239 PUD                                    178314                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      632300                4347.06                    360                     358                  7.875                      0                      0                   0.375                   8.25 Ellicott City          MD                                       21043 PUD                                    632300                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      293904                1867.52                    360                     358                   7.25                      0                      0                   0.375                  7.625 BROOMFIELD             CO                                       80020 Single Family                          293904                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   364548.95                2392.35                    360                     358                    7.5                      0                      0                   0.375                  7.875 Oakland                CA                                       94603 Single Family                          364800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      204000                1168.75                    360                     359                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85018 Condominium                            204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   250936.59                1909.68                    360                     358                      8                      0                      0                   0.375                  8.375 Lauderhill             FL                                       33351 Single Family                          251250                20060501                     75 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      168750                 984.38                    360                     358                  6.625                      0                      0                   0.375                      7 CHICAGO                IL                                       60652 Single Family                          168750                20060501                     75 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      493600                3085.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89130 PUD                                    493600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 ALT1
GI                       G03                                                      156700                 963.05                    360                     357                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89117 Condominium                            156700                20060401            69.98999786 No MI                  M10016311000097731                        2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 ALT1
GI                       G02                                                      297500                1983.33                    360                     359                  7.625                      0                      0                   0.375                      8 Everett                WA                                       98021 2-4 Family                             297500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      342400                1961.67                    360                     357                    6.5                      0                      0                   0.375                  6.875 HENDERSON              NV                                       89074 PUD                                    342400                20060401                     80 No MI                                1.00E+17                       5               20090301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360301 ALT1
GI                       G02                                                      123992                 645.79                    360                     358                  5.875                      0                      0                   0.375                   6.25 College Park           GA                                       30349 Single Family                          123992                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  11.25                  4.625                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                    119927.3                 922.70                    360                     359                  8.125                      0                      0                   0.375                    8.5 Holiday                FL                                       34690 2-4 Family                             120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      138400                 994.75                    360                     354                   8.25                      0                      0                   0.375                  8.625 Denver                 CO                                       80220 Single Family                          138400                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                       83920                 585.69                    360                     358                      8                      0                      0                   0.375                  8.375 MILWAUKEE              WI                                       53214 Single Family                           83920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      237400                1434.29                    360                     359                  6.875                      0                      0                   0.375                   7.25 PORT ST LUCIE          FL                                       34953 Single Family                          237400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      304000                1868.33                    360                     359                      7                      0                      0                   0.375                  7.375 Centreville            VA                                       20120 Townhouse                              304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      320000                1700.00                    360                     356                      6                      0                      0                   0.375                  6.375 KANEOHE                HI                                       96744 Single Family                          320000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      332000                2144.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 ROCKVILLE              MD                                       20851 Single Family                          332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      606400                3916.33                    360                     357                  7.375                      0                      0                   0.375                   7.75 Pueblo West            CO                                       81007 Single Family                          606400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      199920                1395.27                    360                     359                      8                      0                      0                   0.375                  8.375 RANDALLSTOWN           MD                                       21133 2-4 Family                             199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      176250                1175.00                    360                     359                  7.625                      0                      0                   0.375                      8 HARTFORD               CT                                        6112 2-4 Family                             176250                20060601                     75 No MI                                                            2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    54360.63                 385.04                    360                     359                   7.25                      0                      0                   0.375                  7.625 WARRENVILLE HTS        OH                                       44122 Single Family                           54400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      319203                2061.52                    360                     358                  7.375                      0                      0                   0.375                   7.75 DAYTON                 NV                                       89403 Single Family                          319203                20060501            79.95999908 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   175848.47                1141.53                    360                     359                  6.375                      0                      0                   0.375                   6.75 Davenport              FL                                       33837 Single Family                          176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      248000                1601.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 Midvale                UT                                       84047 2-4 Family                             248000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       84000                 490.00                    360                     359                  6.625                      0                      0                   0.375                      7 Mc Cordsville          IN                                       46055 PUD                                     84000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      239200                1470.08                    360                     359                      7                      0                      0                   0.375                  7.375 Litchfield Park        AZ                                       85340 Single Family                          239200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G01                                                      528000                3355.00                    360                     359                   7.25                      0                      0                   0.375                  7.625 San Jose               CA                                       95122 Single Family                          528000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      348000                2102.50                    360                     360                  6.875                      0                      0                   0.375                   7.25 FALLBROOK              CA                                       92028 Single Family                          348000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      347920                2246.98                    360                     359                  7.375                      0                      0                   0.375                   7.75 GLENDALE               AZ                                       85302 PUD                                    347920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      313900                1961.88                    360                     359                  7.125                      0                      0                   0.375                    7.5 ELK GROVE              CA                                       95758 PUD                                    313900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                       93184                 533.87                    360                     357                    6.5                      0                      0                   0.375                  6.875 Spring                 TX                                       77388 Single Family                           93184                20060401                     65 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      263200                1699.83                    360                     358                  7.375                      0                      0                   0.375                   7.75 Antioch                CA                                       94509 Single Family                          263200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      318400                2122.67                    360                     359                  7.625                      0                      0                   0.375                      8 LAS VEGAS              NV                                       89123 Single Family                          318400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      325800                1934.44                    360                     358                   6.75                      0                      0                   0.375                  7.125 Stockbridge            GA                                       30281 Single Family                          325800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       98000                 612.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Dallas                 TX                                       75217 Single Family                           98000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      634695                4429.64                    360                     358                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85050 Single Family                          634695                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      319900                2099.34                    360                     359                    7.5                      0                      0                   0.375                  7.875 Hyattsville            MD                                       20782 Single Family                          319900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      116550                 777.00                    360                     358                  7.625                      0                      0                   0.375                      8 Bremen                 GA                                       30110 Single Family                          116550                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      138000                 790.62                    360                     357                    6.5                      0                      0                   0.375                  6.875 PHOENIX                AZ                                       85029 Single Family                          138000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      100100                 656.91                    360                     357                    7.5                      0                      0                   0.375                  7.875 Hutto                  TX                                       78634 Single Family                          100100                20060401            74.98000336 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   139816.22                1039.50                    360                     358                   7.75                      0                      0                   0.375                  8.125 Middletown             NY                                       10940 Single Family                          140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                       95200                 515.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 Tucson                 AZ                                       85705 PUD                                     95200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   11.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      243200                1697.33                    360                     358                      8                      0                      0                   0.375                  8.375 GLEN ALLEN             VA                                       23059 Single Family                          243200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   235801.72                1550.36                    360                     359                    6.5                      0                      0                   0.375                  6.875 Apple Valley           MN                                       55124 Single Family                          236000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G03                                                      363750                2273.44                    360                     360                  7.125                      0                      0                   0.375                    7.5 LAS VEGAS              NV                                       89121 2-4 Family                             363750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       93750                 595.70                    360                     357                   7.25                      0                      0                   0.375                  7.625 Toledo                 OH                                       43607 2-4 Family                              93750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      141520                 825.53                    360                     359                  6.625                      0                      0                   0.375                      7 Coconut Creek          FL                                       33073 Condominium                            141520                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                   182289.75                1451.19                    360                     359                    8.5                      0                      0                   0.375                  8.875 Winter Haven           FL                                       33884 PUD                                    182392                20060601            75.05999756 No MI                                1.00E+17                   2.375               20080501                 13.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360501 AFL2
GI                       G02                                                      177600                1184.00                    360                     359                  7.625                      0                      0                   0.375                      8 BALTIMORE              MD                                       21220 Single Family                          177600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      120000                 675.00                    360                     356                  6.375                      0                      0                   0.375                   6.75 HAGERSTOWN             MD                                       21740 Single Family                          120000                20060301                     75 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      205450                1284.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 POTTSTOWN              PA                                       19465 Townhouse                              205450                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      129600                 877.50                    360                     359                   7.75                      0                      0                   0.375                  8.125 COLORADO SPRINGS       CO                                       80916 Single Family                          129600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       70080                 445.30                    360                     358                   7.25                      0                      0                   0.375                  7.625 Greensboro             NC                                       27401 Single Family                           70080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      151200                 866.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 Woodstock              GA                                       30188 PUD                                    151200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      213750                1380.47                    360                     357                  7.375                      0                      0                   0.375                   7.75 Cape Coral             FL                                       33993 Single Family                          213750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      173250                1082.81                    360                     359                  7.125                      0                      0                   0.375                    7.5 BANNING                CA                                       92220 Single Family                          173250                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      380000                2493.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Paterson               NJ                                        7514 2-4 Family                             380000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      187970                1096.49                    360                     359                  6.625                      0                      0                   0.375                      7 Surprise               AZ                                       85379 PUD                                    187970                20060601                     80 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 837.50                    360                     358                      8                      0                      0                   0.375                  8.375 WILM                   NC                                       28401 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      170400                1065.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 DULUTH                 GA                                       30097 Single Family                          170400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      291200                1820.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 CLIFTON                NJ                                        7015 Single Family                          291200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      100000                 520.83                    360                     360                  5.875                      0                      0                   0.375                   6.25 Henderson              NV                                       89044 PUD                                    100000                20060701            31.42000008 No MI                                1.00E+17                    2.25               20110601                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      186380                1087.22                    360                     359                  6.625                      0                      0                   0.375                      7 NORTH LAS VEGAS        NV                                       89084 Condominium                            186380                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                     76479.2                 574.93                    360                     359                  7.875                      0                      0                   0.375                   8.25 WASHINGTON TERRACE     UT                                       84405 Single Family                           76528                20060601                     80 No MI                                1.00E+17                    2.25               20090501                  14.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                      320000                2066.67                    360                     359                  7.375                      0                      0                   0.375                   7.75 Ft Washington          MD                                       20744 Single Family                          320000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      415920                2772.80                    360                     358                  7.625                      0                      0                   0.375                      8 Vienna                 VA                                       22180 Single Family                          415920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      417000                2432.50                    360                     358                  6.625                      0                      0                   0.375                      7 Manassas               VA                                       20111 PUD                                    417000                20060501            76.94000244 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      136500                 867.34                    360                     359                   7.25                      0                      0                   0.375                  7.625 ATLANTA                GA                                       30310 Single Family                          136500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      101200                 685.21                    360                     359                   7.75                      0                      0                   0.375                  8.125 Las Vegas              NV                                       89102 Townhouse                              101200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      341250                2168.36                    360                     358                   7.25                      0                      0                   0.375                  7.625 JERSEY CITY            NJ                                        7302 2-4 Family                             341250                20060501            61.49000168 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      431000                3052.92                    360                     360                  8.125                      0                      0                   0.375                    8.5 HESPERIA               CA                                       92345 2-4 Family                             431000                20060701            74.95999908 No MI                                1.00E+17                    2.25               20110601                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      195200                1382.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 NEW HAVEN              CT                                        6513 2-4 Family                             195200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      176800                1086.58                    360                     358                      7                      0                      0                   0.375                  7.375 Denver                 CO                                       80207 Single Family                          176800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      199480                1205.19                    360                     359                  6.875                      0                      0                   0.375                   7.25 Surprise               AZ                                       85379 PUD                                    199480                20060601                   79.5 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      220000                1214.58                    360                     358                   6.25                      0                      0                   0.375                  6.625 INCLINE VILLAGE        NV                                       89451 Condominium                            220000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      401008                2255.67                    360                     358                  6.375                      0                      0                   0.375                   6.75 Murrieta               CA                                       92563 Single Family                          401008                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      128000                 706.67                    360                     358                   6.25                      0                      0                   0.375                  6.625 Phoenix                AZ                                       85029 Single Family                          128000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      237818                1288.18                    360                     358                  6.125                      0                      0                   0.375                    6.5 Fresno                 CA                                       93722 Single Family                          237818                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      263850                1429.19                    360                     358                  6.125                      0                      0                   0.375                    6.5 N Las Vegas            NV                                       89081 PUD                                    263850                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      298904                1556.79                    360                     359                  5.875                      0                      0                   0.375                   6.25 BOLINGBROOK            IL                                       60490 PUD                                    298904                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      302000                2060.18                    360                     360                  6.875                      0                      0                   0.375                   7.25 West Creek             NJ                                        8092 Single Family                          302000                20060701            79.88999939 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G01                                                      173600                1012.67                    360                     360                  6.625                      0                      0                   0.375                      7 Essex Junction         VT                                        5452 Single Family                          173600                20060701                     80 No MI                                1.00E+17                    2.25               20110601                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      371280                2127.13                    360                     360                    6.5                      0                      0                   0.375                  6.875 PALMDALE               CA                                       93552 Single Family                          371280                20060701                     80 No MI                                1.00E+17                    2.25               20110601                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      296000                1942.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Newark                 NJ                                        7104 2-4 Family                             296000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      214200                1316.44                    360                     359                      7                      0                      0                   0.375                  7.375 Las Vegas              NV                                       89121 Single Family                          214200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      276000                1840.00                    360                     359                  7.625                      0                      0                   0.375                      8 PALATINE               IL                                       60074 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      134250                 922.97                    360                     359                  7.875                      0                      0                   0.375                   8.25 GOLDEN VALLEY          AZ                                       86413 Single Family                          134250                20060601                     75 No MI                                1.00E+17                   5.257               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      499302                2808.57                    360                     360                  6.375                      0                      0                   0.375                   6.75 Maple Valley           WA                                       98038 PUD                                    499302                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                      243000                1594.69                    360                     360                    7.5                      0                      0                   0.375                  7.875 SPRINGDALE             OR                                       97060 Single Family                          243000                20060701            79.97000122 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      132296                 826.85                    360                     360                  7.125                      0                      0                   0.375                    7.5 Leander                TX                                       78641 PUD                                    132296                20060701                     80 No MI                                1.00E+17                    2.75               20110601                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G01                                                      312936                1988.45                    360                     359                   7.25                      0                      0                   0.375                  7.625 Berlin                 MD                                       21811 Condominium                            312936                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      308000                1732.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Yuma                   AZ                                       85364 Single Family                          308000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      157196                1097.10                    360                     359                      8                      0                      0                   0.375                  8.375 Raleigh                NC                                       27610 PUD                                    157196                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      289000                1505.21                    360                     358                  5.875                      0                      0                   0.375                   6.25 Newport News           VA                                       23601 PUD                                    289000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       88904                 555.65                    360                     358                  7.125                      0                      0                   0.375                    7.5 Austin                 TX                                       78725 PUD                                     88904                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      129750                 892.03                    360                     359                  7.875                      0                      0                   0.375                   8.25 KINGMAN                AZ                                       86401 Single Family                          129750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    47936.99                 356.40                    360                     358                   7.75                      0                      0                   0.375                  8.125 CAMDEN                 SC                                       29020 Single Family                           48000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.125                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      172000                 967.50                    360                     358                  6.375                      0                      0                   0.375                   6.75 Porterville            CA                                       93257 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      183330                1203.10                    360                     360                    7.5                      0                      0                   0.375                  7.875 Sunrise                FL                                       33325 Condominium                            183330                20060701                     70 No MI                                                            2.25               20110601                 12.875                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                    314335.2                1637.16                    360                     358                  5.875                      0                      0                   0.375                   6.25 Bakersfield            CA                                       93312 Single Family                        314335.2                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      138750                 896.09                    360                     360                  7.375                      0                      0                   0.375                   7.75 FARMINGTON             NM                                       87401 2-4 Family                             138750                20060701                     75 No MI                                1.00E+17                    2.25               20110601                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GII                      G02                                                      240560                1378.21                    360                     358                    6.5                      0                      0                   0.375                  6.875 Maricopa               AZ                                       85239 PUD                                    240560                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      153000                 988.12                    360                     359                  7.375                      0                      0                   0.375                   7.75 CAPITOL HGTS           MD                                       20743 Single Family                          153000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      152600                 953.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 Tempe                  AZ                                       85281 Townhouse                              152600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      302151                1731.07                    360                     358                    6.5                      0                      0                   0.375                  6.875 Rochester Hills        MI                                       48307 Condominium                            302151                20060501                     80 No MI                                                            2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   107934.57                 830.43                    360                     359                  8.125                      0                      0                   0.375                    8.5 Irving                 TX                                       75063 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      202650                1245.45                    360                     360                      7                      0                      0                   0.375                  7.375 Litchfield Park        AZ                                       85340 Single Family                          202650                20060701                     70 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GII                      G03                                                      282750                1649.38                    360                     360                  6.625                      0                      0                   0.375                      7 Miami                  FL                                       33126 Condominium                            282750                20060701                     65 No MI                                1.00E+17                    2.25               20110601                     12                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      140000                 889.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 LITHONIA               GA                                       30058 Single Family                          140000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      198500                1178.59                    360                     360                   6.75                      0                      0                   0.375                  7.125 Apopka                 FL                                       32703 PUD                                    198500                20060701            74.91000366 No MI                                1.00E+17                    2.25               20110601                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      585000                3595.31                    360                     360                      7                      0                      0                   0.375                  7.375 Surf City              NC                                       28445 PUD                                    585000                20060701                     65 No MI                                1.00E+17                    2.25               20110601                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                       98000                 694.17                    360                     359                  8.125                      0                      0                   0.375                    8.5 Princeton              MN                                       55371 Single Family                           98000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      212550                1217.73                    360                     358                    6.5                      0                      0                   0.375                  6.875 Stuart                 FL                                       34997 PUD                                    212550                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       65250                 441.80                    360                     359                   7.75                      0                      0                   0.375                  8.125 DUNCANVILLE            TX                                       75116 Condominium                             65250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   158407.78                1109.27                    360                     358                  7.125                      0                      0                   0.375                    7.5 Algonquin              IL                                       60102 Condominium                            158644                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      176250                1156.64                    360                     360                    7.5                      0                      0                   0.375                  7.875 LITTLETON              CO                                       80128 Single Family                          176250                20060701                     75 No MI                                1.00E+17                    2.25               20110601                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G02                                                    83435.39                 619.91                    360                     359                   7.75                      0                      0                   0.375                  8.125 Broken Arrow           OK                                       74011 Single Family                           83490                20060601                     69 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      286400                1312.67                    360                     358                  5.125                      0                      0                   0.375                    5.5 Brentwood              TN                                       37027 Single Family                          286400                20060501            77.41000366 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1813.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Lehigh Acres           FL                                       33971 Single Family                          256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      164500                1045.26                    360                     359                   7.25                      0                      0                   0.375                  7.625 Portland               OR                                       97211 Single Family                          164500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   124881.39                 769.65                    360                     359                  5.875                      0                      0                   0.375                   6.25 Peoria                 AZ                                       85345 Single Family                          125000                20060601            59.52000046 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                      112000                 595.00                    360                     359                      6                      0                      0                   0.375                  6.375 Las Vegas              NV                                       89128 Condominium                            112000                20060601                     70 No MI                                1.00E+16                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      236250                1550.40                    360                     359                    7.5                      0                      0                   0.375                  7.875 Peoria                 AZ                                       85345 PUD                                    236250                20060601            73.83000183 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                       80000                 550.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Port Richey            FL                                       34668 Single Family                           80000                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      256000                1466.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 CITRUS HEIGHTS         CA                                       95621 Single Family                          256000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      188000                 979.17                    360                     359                  5.875                      0                      0                   0.375                   6.25 Hillside               IL                                       60162 Single Family                          188000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      298400                1709.58                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89139 PUD                                    298400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G03                                                      171843                1020.32                    360                     358                   6.75                      0                      0                   0.375                  7.125 EAGLE MOUNTAIN         UT                                       84043 PUD                                    171843                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      136956                 841.71                    360                     359                      7                      0                      0                   0.375                  7.375 HUGO                   MN                                       55038 Condominium                            136956                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      176000                1100.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Rockland               ME                                        4841 Single Family                          176000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      100800                 651.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Glendale               AZ                                       85301 Condominium                            100800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G02                                                      229600                1339.33                    360                     359                  6.625                      0                      0                   0.375                      7 IVINS                  UT                                       84738 Single Family                          229600                20060601                     80 No MI                                                            2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      165192                1187.32                    360                     359                   8.25                      0                      0                   0.375                  8.625 Tampa                  FL                                       33624 Condominium                            165192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      214920                1455.19                    360                     359                   7.75                      0                      0                   0.375                  8.125 SANFORD                FL                                       32771 Condominium                            214920                20060601                     90 GE Capital MI                        1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      127500                 863.28                    360                     358                   7.75                      0                      0                   0.375                  8.125 Waterbury              CT                                        6706 2-4 Family                             127500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       78400                 555.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Portsmouth             VA                                       23701 Single Family                           78400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      228800                1167.83                    360                     358                   5.75                      0                      0                   0.375                  6.125 MARICOPA               AZ                                       85239 Single Family                          228800                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G02                                                      168650                1177.04                    360                     358                      8                      0                      0                   0.375                  8.375 Homestead              FL                                       33033 PUD                                    168650                20060501            74.95999908 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      117350                 647.87                    360                     358                   6.25                      0                      0                   0.375                  6.625 Denver                 CO                                       80205 Single Family                          117350                20060501            74.26999664 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    81054.75                 581.10                    360                     359                  7.375                      0                      0                   0.375                   7.75 New Braunfels          TX                                       78130 2-4 Family                              81112                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      190100                1346.54                    360                     359                  8.125                      0                      0                   0.375                    8.5 Erlanger               KY                                       41018 Single Family                          190100                20060601            77.58999634 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      161618                 959.61                    360                     358                   6.75                      0                      0                   0.375                  7.125 West Palm Beach        FL                                       33414 Condominium                            161618                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      344000                2365.00                    360                     360                  7.875                      0                      0                   0.375                   8.25 SEATTLE                WA                                       98133 Single Family                          344000                20060701                     80 No MI                                1.00E+17                    2.25               20110601                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      228750                1548.83                    360                     358                   7.75                      0                      0                   0.375                  8.125 WEST VALLEY CITY       UT                                       84120 2-4 Family                             228750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   686483.15                4616.64                    360                     313                  6.125                      0                      0                     0.5                  6.625 FREMONT                CA                                       94539 PUD                                    721000                20020801            72.18000031 No MI                                1.00E+17                   3.375               20070701                 11.625                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320701 CALA
GI                       G01                                                   195751.24                1986.01                    360                     314                  5.125                      0                      0                     0.5                  5.625 NASHUA                 NH                                        3062 Condominium                            345000                20020901            36.43000031 No MI                                1.00E+17                       3               20070801                 10.625                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   605328.58                4487.41                    360                     309                  7.125                      0                      0                     0.5                  7.625 HAMMONTON              NJ                                        8037 Single Family                          634000                20020401            74.58999634 No MI                                1.00E+17                    3.75               20070301                 13.625                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320301 CALA
GI                       G01                                                   133458.26                 923.58                    360                     312                   5.75                      0                      0                     0.5                   6.25 RIVER FOREST           IL                                       60305 Condominium                            150000                20020701            64.37999725 No MI                                1.00E+17                    2.75               20070601                  11.25                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320601 CALA
GI                       G01                                                   323657.27                1971.05                    360                     314                  5.125                      0                      0                     0.5                  5.625 FRANKLIN               MA                                        2038 Single Family                          342400                20020901                     80 No MI                                1.00E+17                       3               20070801                 10.625                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   477423.36                3242.67                    360                     314                   6.25                      0                      0                     0.5                   6.75 LAVALETTE              NJ                                        8735 Single Family                          499950                20020901            50.75999832 No MI                                1.00E+17                    3.75               20070801                  11.75                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   135693.41                 912.44                    360                     314                  6.125                      0                      0                     0.5                  6.625 ELIZABETH              NJ                                        7201 2-4 Family                             142500                20020901                     95 Mortgage Guaranty In                 1.00E+17                   3.375               20070801                 11.625                   3.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   217549.51                1342.22                    360                     314                   5.25                      0                      0                     0.5                   5.75 ROSLINDALE             MA                                        2131 Single Family                          230000                20020901                  64.25 No MI                                1.00E+17                   2.875               20070801                  10.75                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   520849.81                3454.78                    360                     314                      6                      0                      0                     0.5                    6.5 SOUTHPORT              CT                                        6490 Single Family                          550000                20020901            59.45999908 No MI                                1.00E+17                    3.25               20060801                 11.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320801 CALA
GI                       G01                                                   220306.16                1727.02                    360                     314                  7.125                      0                      0                     0.5                  7.625 CAMBRIDGE              MA                                        2139 Condominium                            244000                20020901            37.88999939 No MI                                1.00E+17                    3.75               20070801                 12.625                   2.75                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                    137064.4                 898.38                    360                     314                  5.875                      0                      0                     0.5                  6.375 CHARLEVOIX             MI                                       49720 2-4 Family                             144000                20020901                     90 United Guaranty                      1.00E+17                    3.75               20070801                 11.375                   3.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                    310676.2                2135.02                    360                     314                  6.375                      0                      0                     0.5                  6.875 HARRISON               NJ                                        7029 2-4 Family                             325000                20020901            89.04000092 PMI                                  1.00E+17                    3.25               20070801                 11.875                   3.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                    75190.69                 447.98                    360                     314                  4.875                      0                      0                     0.5                  5.375 STAMFORD               CT                                        6902 Single Family                           80000                20020901            61.59000015 No MI                                1.00E+17                    2.75               20070801                 10.375                   2.75                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   303048.08                2128.97                    360                     305                    6.5                      0                      0                     0.5                      7 CAMBRIDGE              MA                                        2139 Single Family                          320000                20011201                     80 No MI                                1.00E+17                    2.75               20061101                     12                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                    88523.39                 628.05                    360                     305                    6.5                      0                      0                     0.5                      7 LOWELL                 MA                                        1854 Condominium                             94400                20011201            94.97000122 YES                                  1.00E+17                    3.25               20061101                     12                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   102822.32                 708.59                    360                     305                   6.25                      0                      0                     0.5                   6.75 BELLEVILLE             NJ                                        7109 Condominium                            109250                20011201                     95 YES                                  1.00E+17                       3               20061101                  11.75                   2.75                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                    71655.17                 430.95                    360                     314                      5                      0                      0                     0.5                    5.5 PALATINE               IL                                       60067 Condominium                             75900                20020901            94.98999786 YES                                  1.00E+17                    2.75               20070801                   10.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320801 CALA
GI                       G01                                                   386676.94                2842.31                    360                     305                      7                      0                      0                     0.5                    7.5 MESA                   AZ                                       85213 PUD                                    406500                20011201            79.98000336 No MI                                1.00E+17                   3.625               20061101                   12.5                   2.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   102001.67                 809.32                    359                     313                  7.625                      0                      0                     0.5                  8.125 MAYWOOD                IL                                       60153 2-4 Family                             109000                20020901                   54.5 No MI                                1.00E+17                   5.375               20070801                 13.125                  3.125                       2 First Lien                                    N                                            0 No_PP                                     359                      60 N                                    20320701 CALA
GI                       G01                                                    85298.48                 531.79                    360                     315                  5.375                      0                      0                     0.5                  5.875 ATLANTIC CITY          NJ                                        8401 2-4 Family                              89900                20021001            89.90000153 Mortgage Guaranty In                 1.00E+17                    3.25               20070901                 10.875                  4.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   190513.37                1432.82                    360                     304                   7.25                      0                      0                     0.5                   7.75 SARASOTA               FL                                       34242 Single Family                          200000                20011101                   62.5 No MI                                1.00E+17                    3.75               20061001                  12.75                   2.75                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311001 CALA
GI                       G01                                                    35987.31                 252.81                    360                     305                    6.5                      0                      0                     0.5                      7 TEMPE                  AZ                                       85281 Condominium                             38000                20011201                     80 No MI                                1.00E+17                    3.25               20061101                     12                   3.25                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   134803.84                1018.06                    360                     302                      7                      0                      0                     0.5                    7.5 JUNCTION CITY          OH                                       43748 Single Family                          145600                20010901                     80 No MI                                                           3.625               20060801                   13.5                   2.75                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20310801 CALA
GI                       G01                                                    41681.22                 307.65                    360                     304                      7                      0                      0                     0.5                    7.5 PHILADELPHIA           PA                                       19124 Single Family                           44000                20011101            74.58000183 No MI                                1.00E+17                   3.375               20061001                   12.5                  3.125                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311001 CALA
GI                       G01                                                       67471                1061.69                    360                     305                  7.125                      0                      0                     0.5                  7.625 NEW YORK               NY                                       10021 Condominium                            150000                20011201                     75 No MI                                1.00E+17                    3.75               20061101                 12.625                  2.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20311101 CALA
GI                       G01                                                   362698.22                3742.24                    180                     136                   5.25                      0                      0                    0.25                    5.5 OAK BROOK              IL                                       60521 Single Family                          458000                20021101            77.62999725 No MI                                1.00E+17                       3               20071001                   10.5                   3.25                       2 First Lien                                    N                                            0 No_PP                                     180                      60 N                                    20171001 CALA
GI                       G01                                                   174823.59                1050.41                    360                     315                   5.25                      0                      0                    0.25                    5.5 ROSELLE                IL                                       60172 Single Family                          185000                20021001            79.73999786 No MI                                1.00E+17                    2.75               20070901                   10.5                   2.75                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                    94870.45                 628.91                    360                     315                   6.25                      0                      0                    0.25                    6.5 WICHITA                KS                                       67206 Single Family                           99500                20021001            72.36000061 No MI                                1.00E+17                    3.75               20070901                   11.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                    42244.03                 303.71                    360                     315                      7                      0                      0                   0.375                  7.375 BLOOMINGTON            IN                                       47403 Single Family                           44250                20021001                     75 No MI                                1.00E+17                    3.75               20060901                 12.375                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20320901 CALA
GI                       G01                                                   378647.96                2842.27                    360                     317                  7.625                      0                      0                    0.25                  7.875 BROOKLYN               NY                                       11231 2-4 Family                             392000                20021201                     80 No MI                                1.00E+17                    3.75               20071101                 12.875                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                   352179.71                2172.92                    360                     316                      5                      0                      0                    0.25                   5.25 WINHALL                VT                                        5340 Single Family                          393500                20021101            34.52000046 No MI                                1.00E+17                    2.75               20071001                  10.25                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                      189843                1140.13                    360                     315                   5.25                      0                      0                    0.25                    5.5 COLUMBUS               OH                                       43230 Single Family                          200800                20021001                     80 No MI                                1.00E+17                    2.75               20070901                   10.5                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   217284.49                1303.08                    360                     316                   5.25                      0                      0                    0.25                    5.5 CHICAGO                IL                                       60605 Condominium                            229500                20021101            79.97000122 No MI                                1.00E+17                    2.75               20071001                   10.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   119334.85                 697.71                    360                     316                      5                      0                      0                    0.25                   5.25 GREEN BAY              WI                                       54311 Single Family                          126350                20021101            94.56999969 PMI                                  1.00E+17                    2.75               20071001                  10.25                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   113102.74                1125.94                    180                     135                   5.25                      0                      0                    0.25                    5.5 EAST TROY              WI                                       53120 Single Family                          137800                20021001            74.48999786 No MI                                1.00E+17                    2.75               20070901                   10.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     180                      60 N                                    20170901 CALA
GI                       G01                                                   303823.68                3616.49                    360                     316                   5.75                      0                      0                    0.25                      6 SAN JOSE               CA                                       95124 Single Family                          603200                20021101                     80 No MI                                1.00E+17                    3.25               20071001                     11                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   164540.11                 962.21                    360                     316                      5                      0                      0                    0.25                   5.25 HARTLAND               MI                                       48353 Single Family                          174250                20021101                     85 PMI                                  1.00E+17                    2.75               20071001                  10.25                      3                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                    326505.1                2083.50                    360                     316                  5.875                      0                      0                    0.25                  6.125 BUFFALO GROVE          IL                                       60089 Single Family                          342900                20021101                     90 Mortgage Guaranty In                 1.00E+17                    3.75               20071001                 11.125                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   182756.37                1068.51                    360                     316                      5                      0                      0                    0.25                   5.25 WESTERVILLE            OH                                       43082 Single Family                          193500                20021101            76.79000092 No MI                                1.00E+17                    2.75               20071001                  10.25                    3.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   207104.59                1211.81                    360                     316                      5                      0                      0                    0.25                   5.25 CHICAGO                IL                                       60613 Condominium                            219450                20021101                     95 YES                                  1.00E+17                    2.75               20071001                  10.25                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   186890.94                1135.58                    360                     316                   5.25                      0                      0                    0.25                    5.5 WHEATON                IL                                       60187 Single Family                          200000                20021101            75.76000214 No MI                                1.00E+17                    2.75               20071001                   10.5                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   276913.68                1750.72                    360                     316                  5.375                      0                      0                   0.375                   5.75 CAMANO ISLAND          WA                                       98282 Single Family                          300000                20021101            61.72999954 No MI                                1.00E+17                    2.25               20071001                  11.75                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                    45269.31                 325.40                    360                     317                  6.875                      0                      0                   0.375                   7.25 PHILADELPHIA           PA                                       19120 Single Family                           47700                20021201            88.33000183 YES                                  1.00E+17                    4.75               20071101                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                    69312.79                 497.29                    360                     317                      7                      0                      0                   0.375                  7.375 SARASOTA               FL                                       34234 Single Family                           72000                20021201                     90 Mortgage Guaranty In                 1.00E+17                    4.75               20071101                 12.375                  4.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20321101 CALA
GI                       G01                                                       77328                 594.00                    360                     316                   7.75                      0                      0                   0.375                  8.125 SCHENECTADY            NY                                       12303 Single Family                           80000                20021101                     80 No MI                                1.00E+17                    3.75               20071001                 13.125                  4.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   170876.03                 972.18                    360                     317                  4.625                      0                      0                   0.375                      5 CHICAGO                IL                                       60656 Condominium                            181100                20021201            71.58000183 No MI                                1.00E+17                    2.75               20071101                     10                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                   170950.59                 999.49                    360                     316                  4.875                      0                      0                   0.375                   5.25 CHICAGO                IL                                       60660 Condominium                            181000                20021101            77.68000031 No MI                                1.00E+17                    2.75               20071001                  10.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                    198193.4                1327.19                    360                     316                   6.25                      0                      0                   0.375                  6.625 ATLANTIC HIGHLANDS     NJ                                        7716 Single Family                          210000                20021101            65.62999725 No MI                                1.00E+17                    2.75               20061001                 10.875                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20321001 CALA
GI                       G01                                                   333979.55                2183.54                    360                     316                      6                      0                      0                   0.375                  6.375 MANALAPAN              NJ                                        7726 Single Family                          350000                20021101            54.68999863 No MI                                1.00E+17                    3.75               20071001                 11.375                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                   214184.29                1218.59                    360                     317                  4.625                      0                      0                   0.375                      5 ST CHARLES             IL                                       60175 Single Family                          227000                20021201            79.65000153 No MI                                1.00E+17                    2.75               20071101                     10                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                   141463.11                 828.31                    360                     315                  4.875                      0                      0                   0.375                   5.25 POMPTON LAKES          NJ                                        7442 Condominium                            150000                20021001            51.84000015 No MI                                1.00E+17                    2.75               20070901                  10.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   425120.81                2450.19                    360                     317                   4.75                      0                      0                   0.375                  5.125 SHERBORN               MA                                        1770 Single Family                          450000                20021201            59.59999847 No MI                                1.00E+17                    2.75               20071101                 10.125                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                   473401.24                2872.53                    360                     317                   5.25                      0                      0                   0.375                  5.625 WESTPORT               CT                                        6880 Single Family                          499000                20021201            58.02000046 No MI                                1.00E+17                    2.75               20091101                 10.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20321101 CALA
GI                       G01                                                   161754.15                1160.51                    360                     317                      7                      0                      0                   0.375                  7.375 NILES                  IL                                       60714 Condominium                            170000                20021201            68.37999725 No MI                                1.00E+17                   3.625               20061101                 11.625                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20321101 CALA
GI                       G01                                                   473504.39                3242.99                    360                     307                  6.375                      0                      0                   0.375                   6.75 RANDOLPH               NJ                                        7869 Single Family                          500000                20020201            62.88999939 No MI                                1.00E+17                    2.75               20120101                  12.75                   3.25                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20320101 CALA
GI                       G01                                                   259686.15                1516.08                    360                     317                  4.875                      0                      0                   0.375                   5.25 STATEN ISLAND          NY                                       10303 2-4 Family                             274550                20021201                     95 Mortgage Guaranty In                 1.00E+17                    3.75               20071101                  10.25                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                    66982.71                 465.71                    360                     315                  6.625                      0                      0                   0.375                      7 SOMERDALE              NJ                                        8083 Single Family                           70000                20021001                     35 No MI                                1.00E+17                    3.75               20070901                     12                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   381358.59                2430.44                    360                     317                   5.75                      0                      0                   0.375                  6.125 WEEHAWKIN              NJ                                        7086 Single Family                          400000                20021201            89.08999634 Mortgage Guaranty In                 1.00E+17                    3.75               20071101                 11.125                  2.625                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321101 CALA
GI                       G01                                                   515503.54                3553.73                    360                     309                   6.25                      0                      0                   0.375                  6.625 MONTVILLE              NJ                                        7045 Single Family                          555000                20020401            69.80999756 No MI                                1.00E+17                    2.75               20120301                 12.625                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                     120 N                                    20320301 CALA
GI                       G01                                                   430049.46                2583.44                    360                     316                  5.125                      0                      0                   0.375                    5.5 BRINKLOW               MD                                       20862 Single Family                          455000                20021101            72.80000305 No MI                                1.00E+17                    2.75               20071001                   10.5                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                    71978.85                 490.34                    360                     316                  6.375                      0                      0                   0.375                   6.75 FRAMINGHAM             MA                                        1701 Condominium                             75600                20021101                     70 No MI                                1.00E+17                    3.75               20071001                  11.75                  2.375                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20321001 CALA
GI                       G01                                                    63259.27                 421.15                    360                     315                  5.875                      0                      0                   0.375                   6.25 LAWRENCE               MA                                        1841 Condominium                             68400                20021001                     95 YES                                  1.00E+17                    3.75               20070901                  11.25                    2.5                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20320901 CALA
GI                       G01                                                   476881.33                3343.38                    360                     317                   6.75                      0                      0                   0.375                  7.125 STATEN ISLAND          NY                                       10306 Single Family                          500000                20021201                     80 No MI                                1.00E+17                   3.375               20061101                     12                  3.375                       2 First Lien                                    N                                            0 No_PP                                     360                      48 N                                    20321101 CALA
GII                      G02                                                      110449                 644.29                    360                     359                  6.625                      0                      0                   0.375                      7 Orlando                FL                                       32825 Condominium                            110449                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                      3                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G01                                                      650000                4468.75                    360                     358                  7.875                      0                      0                   0.375                   8.25 WYCKOFF                NJ                                        7481 Single Family                          650000                20060501            79.26999664 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      146250                 822.66                    360                     351                  6.375                      0                      0                   0.375                   6.75 DAVENPORT              FL                                       33896 Condominium                            146250                20051001                     75 No MI                                1.00E+17                    2.25               20100901                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350901 AFL2
GI                       G03                                                   104188.21                 725.21                    360                     351                      7                      0                      0                   0.375                  7.375 Orlando                FL                                       32825 Single Family                          105000                20051001                     70 No MI                                1.00E+17                    2.25               20100901                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350901 AFL2
GI                       G03                                                     1425000                8906.25                    360                     357                  7.125                      0                      0                   0.375                    7.5 Linden                 VA                                       22642 Single Family                         1425000                20060401                  71.25 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                   263299.81                1371.35                    360                     356                  5.875                      0                      0                   0.375                   6.25 Las Vegas              NV                                       89139 PUD                                    263300                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                     1000000                5312.50                    360                     352                      6                      0                      0                   0.375                  6.375 Westerville            OH                                       43082 Single Family                         1000000                20051101            67.80000305 No MI                                1.00E+17                    2.25               20101001                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351001 AFL2
GI                       G02                                                    552076.8                3738.02                    360                     356                   7.75                      0                      0                   0.375                  8.125 Los Angeles            CA                                       90026 2-4 Family                             552800                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      145240                 816.98                    360                     356                  6.375                      0                      0                   0.375                   6.75 Groveport              OH                                       43125 Single Family                          145240                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   290218.35                1632.48                    360                     356                  6.375                      0                      0                   0.375                   6.75 LAS VEGAS              NV                                       89179 PUD                                    290300                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      362131                2187.87                    360                     355                  6.875                      0                      0                   0.375                   7.25 Ceres                  CA                                       95307 Single Family                          362131                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G03                                                      980000                5716.67                    360                     356                  6.625                      0                      0                   0.375                      7 Jacksonville           FL                                       32226 Single Family                          980000                20060301                     70 No MI                                1.00E+17                    2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      316000                2205.42                    360                     358                      8                      0                      0                   0.375                  8.375 AURORA                 CO                                       80016 PUD                                    316000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      288000                1980.00                    360                     357                  7.875                      0                      0                   0.375                   8.25 Manteca                CA                                       95336 Single Family                          288000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      215672                1370.42                    360                     356                   7.25                      0                      0                   0.375                  7.625 Atlanta                GA                                       30312 PUD                                    215672                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      176720                1049.28                    360                     356                   6.75                      0                      0                   0.375                  7.125 MIAMI                  FL                                       33032 Single Family                          176720                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                   102272.27                 778.31                    360                     358                      8                      0                      0                   0.375                  8.375 Reynoldsburg           OH                                       43068 Single Family                          102400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      213392                1200.33                    360                     356                  6.375                      0                      0                   0.375                   6.75 Glen Allen             VA                                       23059 PUD                                    213392                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      150000                 765.62                    360                     356                   5.75                      0                      0                   0.375                  6.125 Las Vegas              NV                                       89139 PUD                                    150000                20060301            47.02999878 No MI                                1.00E+17                    2.25               20110201                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                   169714.28                 919.29                    360                     356                  6.125                      0                      0                   0.375                    6.5 MOORESVILLE            NC                                       28115 PUD                                    169793                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   11.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      112000                 595.00                    360                     356                      6                      0                      0                   0.375                  6.375 HIRAM                  GA                                       30141 PUD                                    112000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                   220384.06                1469.23                    360                     356                  7.625                      0                      0                   0.375                      8 Palmdale               CA                                       93550 Single Family                          220400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      186750                1225.55                    360                     357                    7.5                      0                      0                   0.375                  7.875 Sun City               AZ                                       85373 Single Family                          186750                20060401                     75 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   335570.01                2524.26                    360                     358                  7.875                      0                      0                   0.375                   8.25 New Castle             CO                                       81647 Single Family                          336000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      121800                 773.94                    360                     357                   7.25                      0                      0                   0.375                  7.625 Grand Rapids           MI                                       49503 Single Family                          121800                20060401                     70 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      564650                3117.34                    360                     357                   6.25                      0                      0                   0.375                  6.625 YUCAIPA                CA                                       92399 PUD                                    564650                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      996000                5706.25                    360                     358                    6.5                      0                      0                   0.375                  6.875 NORTH FORT MYERS       FL                                       33903 PUD                                    996000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      316000                2139.58                    360                     357                   7.75                      0                      0                   0.375                  8.125 WOBURN                 MA                                        1801 Single Family                          316000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.125                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      400050                2333.62                    360                     357                  6.625                      0                      0                   0.375                      7 Remington              VA                                       22734 Single Family                          400050                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      304000                1900.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Bristol                IL                                       60512 Single Family                          304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       56400                 381.87                    360                     357                   7.75                      0                      0                   0.375                  8.125 Oak Grove              KY                                       42262 Single Family                           56400                20060401            78.87999725 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      220760                1425.74                    360                     358                  7.375                      0                      0                   0.375                   7.75 Tolleson               AZ                                       85353 PUD                                    220760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      468000                2340.00                    360                     357                  5.625                      0                      0                   0.375                      6 Las Vegas              NV                                       89135 PUD                                    468000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      344574                1938.23                    360                     356                  6.375                      0                      0                   0.375                   6.75 LANCASTER              CA                                       93536 Single Family                          344574                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      592000                3083.33                    360                     355                  5.875                      0                      0                   0.375                   6.25 HAYMARKET              VA                                       20169 PUD                                    592000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  11.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                   186128.18                1143.91                    360                     356                      7                      0                      0                   0.375                  7.375 COVINGTON              GA                                       30016 PUD                                    186240                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      220000                1214.58                    360                     356                   6.25                      0                      0                   0.375                  6.625 Shorewood              IL                                       60431 PUD                                    220000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                   417048.55                2992.03                    360                     358                  7.375                      0                      0                   0.375                   7.75 Naples                 FL                                       34120 Single Family                          417640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      350400                2117.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Ellicott City          MD                                       21043 Single Family                          350400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   521707.12                3478.05                    360                     357                  7.625                      0                      0                   0.375                      8 BRENTWOOD              CA                                       94513 PUD                                    521708                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      280000                1720.83                    360                     357                      7                      0                      0                   0.375                  7.375 ANNAPOLIS              MD                                       21401 Single Family                          280000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       74000                 485.63                    360                     357                    7.5                      0                      0                   0.375                  7.875 GARLAND                TX                                       75043 Single Family                           74000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                     2030000               12053.13                    360                     358                   6.75                      0                      0                   0.375                  7.125 Haleiwa                HI                                       96712 Single Family                         2030000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   460885.95                2544.47                    360                     354                   6.25                      0                      0                   0.375                  6.625 NORTH LAS VEGAS        NV                                       89084 PUD                                    460886                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G01                                                   113031.99                 718.22                    360                     354                   7.25                      0                      0                   0.375                  7.625 KISSIMMEE              FL                                       34747 Condominium                            113032                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G03                                                      338120                2042.81                    360                     356                  6.875                      0                      0                   0.375                   7.25 RENTON                 WA                                       98059 PUD                                    338120                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                      149456                 934.10                    360                     354                  7.125                      0                      0                   0.375                    7.5 Hampton                GA                                       30228 PUD                                    149456                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G01                                                   213594.02                1401.71                    360                     354                    7.5                      0                      0                   0.375                  7.875 KISSIMMEE              FL                                       34747 PUD                                    214905                20060101                     75 No MI                                1.00E+17                    2.25               20101201                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      350200                2225.23                    360                     357                   7.25                      0                      0                   0.375                  7.625 East Rockaway          NY                                       11518 2-4 Family                             350200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      715000                4394.27                    360                     355                      7                      0                      0                   0.375                  7.375 Windermere             FL                                       34786 Single Family                          715000                20060201            59.58000183 No MI                                1.00E+17                    2.25               20110101                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GII                      G02                                                   139284.11                 919.70                    360                     354                    6.5                      0                      0                   0.375                  6.875 Cresco                 PA                                       18326 Single Family                          140000                20060101            50.72000122 No MI                                1.00E+17                    2.25               20101201                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      128800                 912.33                    360                     354                  8.125                      0                      0                   0.375                    8.5 Buford                 GA                                       30519 PUD                                    128800                20060101                     80 No MI                                1.00E+17                    2.25               20101201                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G03                                                      256000                1546.67                    360                     354                  6.875                      0                      0                   0.375                   7.25 Orlando                FL                                       32809 PUD                                    256000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      292000                1885.83                    360                     355                  7.375                      0                      0                   0.375                   7.75 Pembroke Pines         FL                                       33024 Single Family                          292000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   220999.99                1519.37                    360                     354                  7.875                      0                      0                   0.375                   8.25 Orlando                FL                                       32805 PUD                                    221000                20060101                     85 Republic MIC                         1.00E+17                    2.25               20101201                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GII                      G02                                                       55200                 310.50                    360                     354                  6.375                      0                      0                   0.375                   6.75 Birmingham             AL                                       35206 Single Family                           55200                20060101                     80 No MI                                1.00E+17                    2.25               20101201                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                   130087.28                 969.11                    360                     355                   7.75                      0                      0                   0.375                  8.125 Spring                 TX                                       77388 PUD                                    130520                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G02                                                   123492.39                 909.87                    360                     354                  7.625                      0                      0                   0.375                      8 Orlando                FL                                       32810 Single Family                          124000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                      140000                 947.92                    360                     354                   7.75                      0                      0                   0.375                  8.125 REYNOLDSBURG           OH                                       43068 Single Family                          140000                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20351201 AFL2
GI                       G01                                                     1170000                7921.87                    360                     355                   7.75                      0                      0                   0.375                  8.125 Miami Beach            FL                                       33139 Condominium                           1170000                20060201                     60 No MI                                1.00E+17                    2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G03                                                   449759.19                2717.30                    360                     355                  6.875                      0                      0                   0.375                   7.25 LANCASTER              CA                                       93536 Single Family                          449760                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                       96000                 630.00                    360                     355                    7.5                      0                      0                   0.375                  7.875 Phoenix                AZ                                       85017 Single Family                           96000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   197924.97                1340.12                    360                     354                   7.75                      0                      0                   0.375                  8.125 Estero                 FL                                       33928 Condominium                            197992                20060101                     80 No MI                                1.00E+17                    2.25               20101201                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20351201 AFL2
GI                       G02                                                   195999.97                1245.42                    360                     355                   7.25                      0                      0                   0.375                  7.625 Lake Mary              FL                                       32746 Single Family                          196000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G03                                                      192000                1200.00                    360                     355                  7.125                      0                      0                   0.375                    7.5 Littleton              CO                                       80120 Single Family                          192000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                   134529.35                 978.84                    360                     355                    7.5                      0                      0                   0.375                  7.875 Tampa                  FL                                       33604 2-4 Family                             135000                20060201                     75 No MI                                1.00E+17                    2.25               20110101                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360101 AFL2
GII                      G03                                                  1296880.52                7430.05                    360                     355                    6.5                      0                      0                   0.375                  6.875 Marco Island           FL                                       34145 Condominium                           1312000                20060201            69.97000122 No MI                                1.00E+17                    2.25               20110101                 11.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      596000                3849.17                    360                     356                  7.375                      0                      0                   0.375                   7.75 HONOLULU               HI                                       96819 Condominium                            596000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.75                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                   948570.92                6422.62                    360                     355                   7.75                      0                      0                   0.375                  8.125 Big Bear Lake          CA                                       92315 Single Family                          948750                20060201                     75 No MI                                1.00E+17                    2.25               20110101                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                   187409.53                1298.38                    360                     356                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85041 PUD                                    187987                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      235000                1370.83                    360                     358                  6.625                      0                      0                   0.375                      7 SILVER SPRING          MD                                       20902 Single Family                          235000                20060501            59.49000168 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      160000                1150.00                    360                     355                   8.25                      0                      0                   0.375                  8.625 McDonough              GA                                       30253 PUD                                    160000                20060201                     80 No MI                                1.00E+17                   2.375               20080101                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 AFL2
GI                       G02                                                      147920                1063.18                    360                     355                   8.25                      0                      0                   0.375                  8.625 Jonesboro              GA                                       30238 PUD                                    147920                20060201                     80 No MI                                1.00E+17                   2.375               20080101                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360101 AFL2
GI                       G03                                                      280768                1754.80                    360                     355                  7.125                      0                      0                   0.375                    7.5 ORLANDO                FL                                       32819 Condominium                            280768                20060201                     80 No MI                                1.00E+17                    2.25               20110101                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      372000                2441.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 WASHINGTON             DC                                       20002 Single Family                          372000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      752000                4543.33                    360                     355                  6.875                      0                      0                   0.375                   7.25 Credit River           MN                                       55372 Single Family                          752000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      193600                1331.00                    360                     356                  7.875                      0                      0                   0.375                   8.25 Pensacola              FL                                       32514 Single Family                          193600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                   201363.93                1378.00                    360                     356                  6.875                      0                      0                   0.375                   7.25 Cincinnati             OH                                       45248 PUD                                    202000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      348000                2066.25                    360                     356                   6.75                      0                      0                   0.375                  7.125 WINNETKA AREA          CA                                       91306 Condominium                            348000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G01                                                      480000                3200.00                    360                     356                  7.625                      0                      0                   0.375                      8 MIAMI                  FL                                       33131 Condominium                            480000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                   335777.76                2505.93                    360                     356                   7.75                      0                      0                   0.375                  8.125 Holliston              MA                                        1746 Single Family                          337500                20060301                     90 GE Capital MI                        1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      152000                 855.00                    360                     356                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85033 Single Family                          152000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      126400                 829.50                    360                     355                    7.5                      0                      0                   0.375                  7.875 Chicago                IL                                       60617 2-4 Family                             126400                20060201                     80 No MI                                1.00E+17                    2.25               20110101                 13.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360101 AFL2
GI                       G03                                                      792000                4950.00                    360                     356                  7.125                      0                      0                   0.375                    7.5 LOS ANGELES            CA                                       91304 Single Family                          792000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G02                                                      155400                 874.13                    360                     356                  6.375                      0                      0                   0.375                   6.75 ALBUQUERQUE            NM                                       87114 PUD                                    155400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G02                                                      268000                1507.50                    360                     356                  6.375                      0                      0                   0.375                   6.75 Eagle                  CO                                       81631 PUD                                    268000                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      229600                1554.58                    360                     356                   7.75                      0                      0                   0.375                  8.125 Minneapolis            MN                                       55414 Single Family                          229600                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360201 AFL2
GII                      G03                                                      442494                2581.21                    360                     356                  6.625                      0                      0                   0.375                      7 HENDERSON              NV                                       89044 Single Family                          442494                20060301                     80 No MI                                                            2.25               20110201                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      494750                2989.11                    360                     356                  6.875                      0                      0                   0.375                   7.25 SURPRISE               AZ                                       85379 PUD                                    494750                20060301                     80 No MI                                1.00E+17                    2.25               20110201                  12.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                      600000                4062.50                    360                     357                   7.75                      0                      0                   0.375                  8.125 Johns Island           SC                                       29455 PUD                                    600000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    75999.75                 498.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 Philadelphia           PA                                       19124 Single Family                           76000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      107200                 614.17                    360                     356                    6.5                      0                      0                   0.375                  6.875 Parker                 CO                                       80134 Single Family                          107200                20060301                     80 No MI                                1.00E+17                    2.25               20110201                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G03                                                      140700                 835.41                    360                     358                   6.75                      0                      0                   0.375                  7.125 Edinburg               TX                                       78541 2-4 Family                             140700                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      172000                1146.67                    360                     358                  7.625                      0                      0                   0.375                      8 Lake Worth             FL                                       33462 Single Family                          172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      194524                1337.36                    360                     359                  7.875                      0                      0                   0.375                   8.25 WESLEY CHAPEL          FL                                       33544 PUD                                    194524                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      227192                1419.95                    360                     359                  7.125                      0                      0                   0.375                    7.5 JACKSONVILLE           FL                                       32256 PUD                                    227192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      127920                 879.45                    360                     359                  7.875                      0                      0                   0.375                   8.25 RINCON                 AZ                                       85730 Single Family                          127920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      124800                 806.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 JEFFERSONTOWN          KY                                       40299 Condominium                            124800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   243897.37                1321.11                    360                     356                  6.125                      0                      0                   0.375                    6.5 EL CAJON               CA                                       92021 Condominium                            243900                20060301            79.98999786 No MI                                1.00E+17                    2.25               20110201                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G03                                                       94400                 590.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 JONESBORO              GA                                       30238 Single Family                           94400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                      194400                1235.25                    360                     358                   7.25                      0                      0                   0.375                  7.625 CUMMING                GA                                       30041 PUD                                    194400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      223200                1185.75                    360                     358                      6                      0                      0                   0.375                  6.375 VICTORVILLE            CA                                       92395 PUD                                    223200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      115097                 803.28                    360                     358                      8                      0                      0                   0.375                  8.375 VILLA RICA             GA                                       30180 PUD                                    115097                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      174592                1163.95                    360                     357                  7.625                      0                      0                   0.375                      8 FAIRBURN               GA                                       30213 PUD                                    174592                20060401                     80 No MI                                1.00E+17                    2.25               20110301                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      134000                 711.88                    360                     357                      6                      0                      0                   0.375                  6.375 DENVER                 CO                                       80239 Single Family                          134000                20060401            68.72000122 No MI                                1.00E+17                    2.25               20110301                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   357142.37                2686.53                    360                     358                  7.875                      0                      0                   0.375                   8.25 WASHINGTON             DC                                       20002 Single Family                          357600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      116000                 785.42                    360                     358                   7.75                      0                      0                   0.375                  8.125 Ogden                  UT                                       84403 Single Family                          116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   159452.74                 880.31                    360                     357                   6.25                      0                      0                   0.375                  6.625 Antioch                TN                                       37013 PUD                                    159456                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      187125                1091.56                    360                     359                  6.625                      0                      0                   0.375                      7 Columbus               OH                                       43206 2-4 Family                             187125                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      112000                 781.67                    360                     358                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30311 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      200000                1395.83                    360                     359                      8                      0                      0                   0.375                  8.375 Cottonwood             AZ                                       86326 Single Family                          200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      920000                5941.67                    360                     358                  7.375                      0                      0                   0.375                   7.75 RANCHO CUCAMONGA       CA                                       91739 Single Family                          920000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       90320                 620.95                    360                     359                  7.875                      0                      0                   0.375                   8.25 Ward                   AR                                       72176 Single Family                           90320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      269250                1823.05                    360                     359                   7.75                      0                      0                   0.375                  8.125 Orlando                FL                                       32821 Condominium                            269250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       97472                 538.13                    360                     359                   6.25                      0                      0                   0.375                  6.625 Mesa                   AZ                                       85201 Condominium                             97472                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      102533                 662.19                    360                     359                  7.375                      0                      0                   0.375                   7.75 AURORA                 CO                                       80011 Single Family                          102533                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      266160                1802.12                    360                     358                   7.75                      0                      0                   0.375                  8.125 Lancaster              CA                                       93535 Single Family                          266160                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      877500                6124.22                    360                     358                      8                      0                      0                   0.375                  8.375 Miami Beach            FL                                       33139 Condominium                            877500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      248500                1604.90                    360                     358                  7.375                      0                      0                   0.375                   7.75 SEATTLE                WA                                       98103 Single Family                          248500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      102300                 660.69                    360                     358                  7.375                      0                      0                   0.375                   7.75 Crowley                TX                                       76036 Single Family                          102300                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      135878                 863.39                    360                     358                   7.25                      0                      0                   0.375                  7.625 Monroe                 NC                                       28112 Single Family                          135878                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      133600                 848.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 Lynchburg              VA                                       24503 Single Family                          133600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      280800                1784.25                    360                     357                   7.25                      0                      0                   0.375                  7.625 Chandler               AZ                                       85248 PUD                                    280800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      144480                 903.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Oakdale                MN                                       55128 Townhouse                              144480                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      175000                1020.83                    360                     358                  6.625                      0                      0                   0.375                      7 Minneapolis            MN                                       55445 Single Family                          175000                20060501                     70 No MI                                1.00E+17                   2.375               20080401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      254250                1721.48                    360                     358                   7.75                      0                      0                   0.375                  8.125 Orlando                FL                                       32821 Condominium                            254250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      900000                6281.25                    360                     358                      8                      0                      0                   0.375                  8.375 Morgan Hill            CA                                       95037 Single Family                          900000                20060501                     75 No MI                                                            2.28               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    74652.65                 556.87                    360                     358                   7.75                      0                      0                   0.375                  8.125 Waynesboro             PA                                       17268 2-4 Family                              75000                20060501                     75 No MI                                1.00E+17                    2.75               20110401                 13.125                  1.905                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      165342                1016.16                    360                     358                      7                      0                      0                   0.375                  7.375 Laveen                 AZ                                       85339 Single Family                          165342                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    50055.09                 349.34                    360                     358                      8                      0                      0                   0.375                  8.375 Dallas                 TX                                       75232 Single Family                           50264                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      156800                 963.67                    360                     359                      7                      0                      0                   0.375                  7.375 MIDLOTHIAN             VA                                       23112 Single Family                          156800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      348750                2288.67                    360                     358                    7.5                      0                      0                   0.375                  7.875 LITTLETON              CO                                       80130 PUD                                    348750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      212800                1396.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Laveen                 AZ                                       85339 PUD                                    212800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       98000                 632.92                    360                     358                  7.375                      0                      0                   0.375                   7.75 Aurora                 CO                                       80017 Condominium                             98000                20060501                     70 No MI                  1001130-0603000001                        2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      401250                2591.41                    360                     359                  7.375                      0                      0                   0.375                   7.75 Honolulu               HI                                       96818 Condominium                            401250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      198328                1177.57                    360                     359                   6.75                      0                      0                   0.375                  7.125 RIO VISTA              CA                                       94571 PUD                                    198328                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      193185                1267.78                    360                     358                    7.5                      0                      0                   0.375                  7.875 Westminster            CO                                       80031 PUD                                    193185                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      260012                1435.48                    360                     358                   6.25                      0                      0                   0.375                  6.625 CAMBRIDGE              MD                                       21613 Single Family                          260012                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      106932                 679.46                    360                     358                   7.25                      0                      0                   0.375                  7.625 Humble                 TX                                       77396 Single Family                          106932                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       97500                 619.53                    360                     358                   7.25                      0                      0                   0.375                  7.625 Humble                 TX                                       77338 PUD                                     97500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      233356                1336.94                    360                     356                    6.5                      0                      0                   0.375                  6.875 Hanford                CA                                       93230 Single Family                          233356                20060301                     80 No MI                                1.00E+17                    2.75               20110201                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G02                                                      203000                1395.63                    360                     358                  7.875                      0                      0                   0.375                   8.25 Missouri City          TX                                       77489 PUD                                    203000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92610                 607.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80239 Single Family                           92610                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108005                 708.78                    360                     359                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80239 Single Family                          108005                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      153300                 990.06                    360                     358                  7.375                      0                      0                   0.375                   7.75 Plainfield             IL                                       60586 PUD                                    153300                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      402500                2641.41                    360                     358                    7.5                      0                      0                   0.375                  7.875 CHICAGO                IL                                       60637 Condominium                            402500                20060501            69.94999695 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                       89650                 541.64                    360                     358                  6.875                      0                      0                   0.375                   7.25 Humble                 TX                                       77396 PUD                                     89650                20060501            64.97000122 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      140000                 802.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAKEWOOD               CO                                       80226 Single Family                          140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      245000                1709.90                    360                     358                      8                      0                      0                   0.375                  8.375 Atlanta                GA                                       30318 2-4 Family                             245000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   267266.18                2033.95                    360                     358                      8                      0                      0                   0.375                  8.375 Plainfield             IL                                       60585 Townhouse                              267600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      178551                1246.14                    360                     358                      8                      0                      0                   0.375                  8.375 Canton                 GA                                       30115 PUD                                    178551                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                     1072500                6479.69                    360                     358                  6.875                      0                      0                   0.375                   7.25 Miami                  FL                                       33131 Condominium                           1072500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      244000                1474.17                    360                     359                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89110 Single Family                          244000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      165600                1155.75                    360                     358                      8                      0                      0                   0.375                  8.375 Denver                 CO                                       80221 PUD                                    165600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      214900                1432.67                    360                     359                  7.625                      0                      0                   0.375                      8 Casa Grande            AZ                                       85222 PUD                                    214900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      231000                1540.00                    360                     358                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85041 PUD                                    231000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      207200                1381.33                    360                     358                  7.625                      0                      0                   0.375                      8 Laveen                 AZ                                       85339 PUD                                    207200                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      193200                1288.00                    360                     359                  7.625                      0                      0                   0.375                      8 Casa Grande            AZ                                       85222 PUD                                    193200                20060601                     69 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      112000                 746.67                    360                     358                  7.625                      0                      0                   0.375                      8 Atlanta                GA                                       30314 Single Family                          112000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      344036                2150.23                    360                     358                  7.125                      0                      0                   0.375                    7.5 Reisterstown           MD                                       21136 Condominium                            344036                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      176109                1192.40                    360                     359                   7.75                      0                      0                   0.375                  8.125 LAVEEN                 AZ                                       85339 Single Family                          176109                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      143625                 927.58                    360                     358                  7.375                      0                      0                   0.375                   7.75 SAN ANTONIO            TX                                       78254 Single Family                          143625                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      201500                1238.39                    360                     359                      7                      0                      0                   0.375                  7.375 DESERT HOT SPRINGS     CA                                       92240 Single Family                          201500                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      177600                 888.00                    360                     355                  5.625                      0                      0                   0.375                      6 Woodstock              GA                                       30189 Single Family                          177600                20060201                     80 No MI                                                            2.25               20110101                     12                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                    56174.25                 412.75                    360                     358                  7.625                      0                      0                   0.375                      8 NORWICH                CT                                        6360 Condominium                             56250                20060501                     75 No MI                                                            2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92250                 557.34                    360                     358                  6.875                      0                      0                   0.375                   7.25 CHESAPEAKE             VA                                       23325 Single Family                           92250                20060501                     75 No MI                                1.00E+17                   2.375               20080401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      161000                1056.56                    360                     359                    7.5                      0                      0                   0.375                  7.875 Surprise               AZ                                       85374 PUD                                    161000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                      2                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                     1000000                6041.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 Camarillo              CA                                       93012 Single Family                         1000000                20060501            79.37000275 No MI                                1.00E+16                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    99643.51                 682.18                    360                     358                  6.875                      0                      0                   0.375                   7.25 GLOUCESTER             MA                                        1930 Single Family                          100000                20060501            32.79000092 No MI                                                            2.25               20110401                  13.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      519600                3626.37                    360                     358                      8                      0                      0                   0.375                  8.375 MIRAMAR                FL                                       33029 PUD                                    519600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      484000                2823.33                    360                     358                  6.625                      0                      0                   0.375                      7 SANTA ANA              CA                                       92704 Single Family                          484000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                   158732.07                1044.52                    360                     358                    6.5                      0                      0                   0.375                  6.875 BETHEL ISLAND          CA                                       94511 Single Family                          159000                20060501            42.40000153 No MI                                1.00E+17                    2.25               20090401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GI                       G03                                                      132000                 811.25                    360                     358                      7                      0                      0                   0.375                  7.375 EAGLE MOUNTAIN         UT                                       84043 Single Family                          132000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      244630                1528.94                    360                     358                  7.125                      0                      0                   0.375                    7.5 QUEEN CREEK            AZ                                       85242 PUD                                    244630                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      245600                1432.67                    360                     358                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89122 PUD                                    245600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      369600                2117.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89149 Single Family                          369600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       80800                 606.00                    360                     358                  8.625                      0                      0                   0.375                      9 Raleigh                NC                                       27610 Single Family                           80800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     14                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      600000                3625.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 BOSTON                 MA                                        2116 Condominium                            600000                20060601                     60 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      153750                1041.02                    360                     359                   7.75                      0                      0                   0.375                  8.125 Deltona                FL                                       32738 Single Family                          153750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   150212.38                1143.15                    360                     358                      8                      0                      0                   0.375                  8.375 Englewood              CO                                       80110 2-4 Family                             150400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   118191.65                 868.42                    360                     358                  7.625                      0                      0                   0.375                      8 Little Elm             TX                                       75068 PUD                                    118351                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   236081.67                1755.21                    360                     358                   7.75                      0                      0                   0.375                  8.125 Woodbridge             VA                                       22191 Townhouse                              236392                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      156192                1025.01                    360                     358                    7.5                      0                      0                   0.375                  7.875 MARICOPA               AZ                                       85239 PUD                                    156192                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      193500                1290.00                    360                     358                  7.625                      0                      0                   0.375                      8 Union City             GA                                       30291 PUD                                    193500                20060501            74.76000214 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                    85810.31                 536.31                    360                     358                  7.125                      0                      0                   0.375                    7.5 Ferris                 TX                                       75125 PUD                                     86350                20060501            69.98000336 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   194872.44                1319.45                    360                     358                   7.75                      0                      0                   0.375                  8.125 Las Vegas              NV                                       89148 PUD                                    195000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      138000                 905.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 New Castle             DE                                       19720 Single Family                          138000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   239700.62                1824.17                    360                     358                      8                      0                      0                   0.375                  8.375 Silver Spring          MD                                       20901 Condominium                            240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   123764.07                 763.49                    360                     358                  5.875                      0                      0                   0.375                   6.25 Lewisville             TX                                       75057 PUD                                    124000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   258222.17                1694.58                    360                     358                    7.5                      0                      0                   0.375                  7.875 Salt Lake City         UT                                       84108 Single Family                          258400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   217328.05                1653.92                    360                     358                      8                      0                      0                   0.375                  8.375 New Brunswick          NJ                                        8901 Single Family                          217600                20060501                     80 No MI                                                            2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      584000                3345.83                    360                     358                    6.5                      0                      0                   0.375                  6.875 San Leandro            CA                                       94577 PUD                                    584000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      164800                1012.83                    360                     358                      7                      0                      0                   0.375                  7.375 Orlando                FL                                       32810 Single Family                          164800                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      283500                1978.59                    360                     358                      8                      0                      0                   0.375                  8.375 Houston                TX                                       77004 Single Family                          283500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      229000                1598.23                    360                     358                      8                      0                      0                   0.375                  8.375 St Petersburg          FL                                       33709 Condominium                            229000                20060501            69.59999847 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      204792                1429.28                    360                     359                      8                      0                      0                   0.375                  8.375 Rosamond               CA                                       93560 PUD                                    204792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   117514.88                 832.37                    360                     359                   7.25                      0                      0                   0.375                  7.625 Duluth                 GA                                       30097 Single Family                          117600                20060601                     70 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      121600                 848.67                    360                     358                      8                      0                      0                   0.375                  8.375 CHICAGO                IL                                       60605 Condominium                            121600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      246952                1466.28                    360                     359                   6.75                      0                      0                   0.375                  7.125 Las Vegas              NV                                       89148 PUD                                    246952                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                       93050                 542.02                    360                     356                  6.615                      0                      0                   0.375                   6.99 OCALA                  FL                                       34473 Single Family                           93050                20060301            69.98000336 No MI                                1.00E+17                    2.25               20110201                  11.99                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G03                                                      216000                1327.50                    360                     358                      7                      0                      0                   0.375                  7.375 LOS ANGELES            CA                                       90020 Condominium                            216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      650000                3994.79                    360                     358                      7                      0                      0                   0.375                  7.375 Lompoc                 CA                                       93436 PUD                                    650000                20060501            72.62999725 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      267100                1864.14                    360                     358                      8                      0                      0                   0.375                  8.375 Germantown             MD                                       20874 Condominium                            267100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      256000                1413.33                    360                     358                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89123 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                  1348315.94               10260.98                    360                     358                      8                      0                      0                   0.375                  8.375 Bellaire               TX                                       77401 Single Family                         1350000                20060501                     75 No MI                                                            2.25               20110401                 14.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      148000                 801.67                    360                     358                  6.125                      0                      0                   0.375                    6.5 LOS ANGELES            CA                                       90002 Single Family                          148000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GII                      G02                                                      340000                1983.33                    360                     358                  6.625                      0                      0                   0.375                      7 POMONA                 CA                                       91767 Single Family                          340000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   321997.82                2450.47                    360                     358                      8                      0                      0                   0.375                  8.375 Pinckney               MI                                       48169 Single Family                          322400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      202000                1220.42                    360                     358                  6.875                      0                      0                   0.375                   7.25 N LAS VEGAS            NV                                       89031 PUD                                    202000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      383500                2197.14                    360                     358                    6.5                      0                      0                   0.375                  6.875 POMONA                 CA                                       91766 Single Family                          383500                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                   151106.02                1149.23                    360                     359                      8                      0                      0                   0.375                  8.375 Chicago                IL                                       60640 Condominium                            151200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    139811.5                1027.27                    360                     358                  7.625                      0                      0                   0.375                      8 Kissimmee              FL                                       34745 Condominium                            140000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      189000                1181.25                    360                     358                  7.125                      0                      0                   0.375                    7.5 Titusville             FL                                       32780 PUD                                    189000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   243571.84                1810.89                    360                     358                   7.75                      0                      0                   0.375                  8.125 Woodbridge             VA                                       22191 PUD                                    243892                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      468000                2973.75                    360                     358                   7.25                      0                      0                   0.375                  7.625 Lemon Grove            CA                                       91945 Single Family                          468000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      138600                 967.31                    360                     358                      8                      0                      0                   0.375                  8.375 Holly Ridge            NC                                       28445 PUD                                    138600                20060501            89.97000122 GE Capital MI                        1.00E+17                    2.25               20110401                 13.375                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      600000                3687.50                    360                     359                      7                      0                      0                   0.375                  7.375 Queen Creek            AZ                                       85242 Single Family                          600000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       42400                 282.67                    360                     359                  7.625                      0                      0                   0.375                      8 North Little Rock      AR                                       72114 Single Family                           42400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      179760                1104.78                    360                     358                      7                      0                      0                   0.375                  7.375 BUCKEYE                AZ                                       85326 PUD                                    179760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G01                                                      162400                 896.58                    360                     358                   6.25                      0                      0                   0.375                  6.625 COLORADO SPRINGS       CO                                       80918 Single Family                          162400                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 AFL2
GI                       G02                                                      375992                2545.78                    360                     358                   7.75                      0                      0                   0.375                  8.125 BRUNSWICK              MD                                       21758 Single Family                          375992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      223500                1466.72                    360                     358                    7.5                      0                      0                   0.375                  7.875 SPARKS                 NV                                       89434 Single Family                          223500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      318500                2222.86                    360                     358                      8                      0                      0                   0.375                  8.375 RANCHO SANTA MARGARITA CA                                       92688 Condominium                            318500                20060501            79.62999725 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       95920                 529.56                    360                     358                   6.25                      0                      0                   0.375                  6.625 COLORADO SPRINGS       CO                                       80906 Single Family                           95920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    50337.12                 383.08                    360                     358                      8                      0                      0                   0.375                  8.375 Shullsburg             WI                                       53586 Single Family                           50400                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      450000                2671.88                    360                     359                   6.75                      0                      0                   0.375                  7.125 LEXINGTON              MA                                        2421 Single Family                          450000                20060601            55.20999908 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      873750                5733.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89146 PUD                                    873750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      252700                1658.34                    360                     359                    7.5                      0                      0                   0.375                  7.875 Tucson                 AZ                                       85743 PUD                                    252700                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      608000                3800.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 EL CAJON               CA                                       92020 2-4 Family                             608000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      178125                1094.73                    360                     358                      7                      0                      0                   0.375                  7.375 LAS VEGAS              NV                                       89115 Single Family                          178125                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      176700                1104.38                    360                     358                  7.125                      0                      0                   0.375                    7.5 Redding                CA                                       96001 Single Family                          176700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      115000                 610.94                    360                     359                      6                      0                      0                   0.375                  6.375 Wasco                  CA                                       93280 2-4 Family                             115000                20060601            60.52999878 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      234400                1465.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 CENTENNIAL             CO                                       80112 PUD                                    234400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      417000                2736.56                    360                     357                    7.5                      0                      0                   0.375                  7.875 Palmdale               CA                                       93551 PUD                                    417000                20060401            76.12999725 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G02                                                      253435                1425.57                    360                     359                  6.375                      0                      0                   0.375                   6.75 Tampa                  FL                                       33609 PUD                                    253435                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   369689.15                2430.64                    360                     359                    6.5                      0                      0                   0.375                  6.875 WELLESLEY              MA                                        2481 2-4 Family                             370000                20060601            51.38999939 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      552000                3622.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 CHANHASSEN             MN                                       55317 Single Family                          552000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      401500                2509.38                    360                     359                  7.125                      0                      0                   0.375                    7.5 PORTLAND               OR                                       97214 Single Family                          401500                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   187400.74                1307.90                    360                     358                      8                      0                      0                   0.375                  8.375 COVINA                 CA                                       91723 Single Family                          187500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                    66151.86                 441.10                    360                     358                  6.625                      0                      0                   0.375                      7 Saint Louis            MO                                       63117 Single Family                           66300                20060501            64.97000122 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      466000                3058.13                    360                     358                    7.5                      0                      0                   0.375                  7.875 SNELLVILLE             GA                                       30078 PUD                                    466000                20060501            79.66000366 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      184000                1035.00                    360                     357                  6.375                      0                      0                   0.375                   6.75 San Diego              CA                                       92116 Condominium                            184000                20060401                     80 No MI                                1.00E+17                   2.375               20080301                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360301 AFL2
GI                       G02                                                      140000                 962.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 Atlantic City          NJ                                        8401 Townhouse                              140000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   215370.73                1489.79                    360                     358                      7                      0                      0                   0.375                  7.375 SEATTLE                WA                                       98107 Single Family                          215700                20060501            64.97000122 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      212000                1347.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 West Haven             UT                                       84401 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      400000                2416.67                    360                     358                  6.875                      0                      0                   0.375                   7.25 OAKLAND                CA                                       94605 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       65000                 419.79                    360                     358                  7.375                      0                      0                   0.375                   7.75 Lansing                MI                                       48906 2-4 Family                              65000                20060501                     65 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     2000000               13333.33                    360                     358                  7.625                      0                      0                   0.375                      8 Southwest Ranches      FL                                       33330 Single Family                         2000000                20060501                   62.5 No MI                                1.00E+17                    2.25               20110401                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      646750                4109.56                    360                     358                   7.25                      0                      0                   0.375                  7.625 Alpharetta             GA                                       30005 PUD                                    646750                20060501                     65 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       55875                 372.50                    360                     358                  7.625                      0                      0                   0.375                      8 Westminster            CO                                       80031 Townhouse                               55875                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      180000                1162.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Laveen                 AZ                                       85339 Single Family                          180000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      101352                 580.66                    360                     359                    6.5                      0                      0                   0.375                  6.875 ATL                    GA                                       30318 Single Family                          101352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      200000                1229.17                    360                     357                      7                      0                      0                   0.375                  7.375 Mesa                   AZ                                       85207 PUD                                    200000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 13.375                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                    59915.03                 429.85                    360                     358                  7.375                      0                      0                   0.375                   7.75 Detroit                MI                                       48235 Single Family                           60000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      191450                1216.51                    360                     359                   7.25                      0                      0                   0.375                  7.625 Shoreline              WA                                       98133 Single Family                          191450                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      320000                2100.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 West Hollywood         CA                                       90069 Condominium                            320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1732.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lancaster              CA                                       93536 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      417000                2693.12                    360                     358                  7.375                      0                      0                   0.375                   7.75 PACOIMA                CA                                       91331 Single Family                          417000                20060501            76.80000305 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      832000                4766.67                    360                     358                    6.5                      0                      0                   0.375                  6.875 Davie                  FL                                       33326 Single Family                          832000                20060501            78.48999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      126000                 813.75                    360                     358                  7.375                      0                      0                   0.375                   7.75 MESA                   AZ                                       85201 PUD                                    126000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   999285.44                6661.90                    360                     357                  7.625                      0                      0                   0.375                      8 Glendale               AZ                                       85308 PUD                                   1000000                20060401            76.91999817 No MI                                1.00E+17                    2.25               20110301                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      300000                1937.50                    360                     358                  7.375                      0                      0                   0.375                   7.75 Los Angeles            CA                                       90061 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      214900                1499.82                    360                     359                      8                      0                      0                   0.375                  8.375 Las Vegas              NV                                       89122 PUD                                    214900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1815000               12289.06                    360                     359                   7.75                      0                      0                   0.375                  8.125 Scottsdale             AZ                                       85259 PUD                                   1815000                20060601            69.80999756 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      212000                1302.92                    360                     357                      7                      0                      0                   0.375                  7.375 QUAIL VALLEY           CA                                       92587 Single Family                          212000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      210800                1383.38                    360                     357                    7.5                      0                      0                   0.375                  7.875 ATLANTA                GA                                       30331 PUD                                    210800                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      133700                 849.55                    360                     357                   7.25                      0                      0                   0.375                  7.625 ATLANTA                GA                                       30310 Single Family                          133700                20060401                     70 No MI                                                            2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      164000                1144.58                    360                     357                      8                      0                      0                   0.375                  8.375 SNELLVILLE             GA                                       30078 Condominium                            164000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    87637.77                 556.86                    360                     358                   7.25                      0                      0                   0.375                  7.625 MORRISTOWN             TN                                       37814 Single Family                           87780                20060501            93.18000031 YES                                                              2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      153520                 943.51                    360                     358                      7                      0                      0                   0.375                  7.375 EDEN PRAIRIE           MN                                       55347 PUD                                    153520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   170193.76                1099.17                    360                     357                  7.375                      0                      0                   0.375                   7.75 JACKSONVILLE           FL                                       32246 PUD                                    170400                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                   164265.84                1082.07                    360                     357                  7.125                      0                      0                   0.375                    7.5 KISSIMMEE              FL                                       34746 PUD                                    164430                20060401                     70 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360301 AFL2
GI                       G02                                                      332000                1798.33                    360                     359                  6.125                      0                      0                   0.375                    6.5 Santa Maria            CA                                       93455 Single Family                          332000                20060601                     80 No MI                                1.00E+17                   2.375               20080501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                    329295.9                2417.88                    360                     359                  7.625                      0                      0                   0.375                      8 North Wildwood         NJ                                        8260 Condominium                            329517                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                      2                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       79944                 516.30                    360                     358                  7.375                      0                      0                   0.375                   7.75 Chicago                IL                                       60411 Single Family                           79944                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    50018.89                 380.42                    360                     359                      8                      0                      0                   0.375                  8.375 Pasadena               TX                                       77502 Single Family                           50050                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      320000                1833.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Ridgefield Park        NJ                                        7660 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   251435.42                1762.02                    360                     357                  7.125                      0                      0                   0.375                    7.5 Area of Phelan         CA                                       92371 Single Family                          252000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G01                                                      341224                2381.46                    360                     358                      8                      0                      0                   0.375                  8.375 BEAUMONT               CA                                       92223 PUD                                    341224                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1400000                9625.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Chadds Ford            PA                                       19317 Single Family                         1400000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      313184                1924.78                    360                     358                      7                      0                      0                   0.375                  7.375 HENDERSON              NV                                       89015 Single Family                          313184                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      287640                1677.90                    360                     358                  6.625                      0                      0                   0.375                      7 ORLANDO                FL                                       32828 PUD                                    287640                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   409861.26                3047.21                    360                     358                   7.75                      0                      0                   0.375                  8.125 Bronx                  NY                                       10468 2-4 Family                             410400                20060501                     80 No MI                                                            2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                    559264.9                4157.98                    360                     358                   7.75                      0                      0                   0.375                  8.125 SANTA ROSA             CA                                       95403 Single Family                          560000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      240000                1325.00                    360                     359                   6.25                      0                      0                   0.375                  6.625 MOHAVE VALLEY          AZ                                       86440 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      198000                1299.38                    360                     358                    7.5                      0                      0                   0.375                  7.875 North Port             FL                                       34286 Single Family                          198000                20060501            74.72000122 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   399644.99                3004.32                    360                     359                  7.875                      0                      0                   0.375                   8.25 PEABODY                MA                                        1860 Single Family                          399900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  14.25                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      100000                 625.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 COLUMBUS               OH                                       43206 Single Family                          100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      630000                4331.25                    360                     359                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89141 PUD                                    630000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      130900                 859.03                    360                     358                    7.5                      0                      0                   0.375                  7.875 Springfield            MA                                        1107 2-4 Family                             130900                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    49105.24                 369.62                    360                     357                  7.875                      0                      0                   0.375                   8.25 San Antonio            TX                                       78220 2-4 Family                              49200                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       66500                 429.48                    360                     358                  7.375                      0                      0                   0.375                   7.75 Saint Louis            MO                                       63130 Single Family                           66500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   123914.66                 899.09                    360                     359                    7.5                      0                      0                   0.375                  7.875 Merritt Island         FL                                       32953 PUD                                    124000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      616000                4299.17                    360                     358                      8                      0                      0                   0.375                  8.375 JERSEY CITY            NJ                                        7302 2-4 Family                             616000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      616000                4299.17                    360                     358                      8                      0                      0                   0.375                  8.375 FAIRFAX                VA                                       22030 PUD                                    616000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                     1125000                6328.13                    360                     358                  6.375                      0                      0                   0.375                   6.75 YORBA LINDA            CA                                       92886 Single Family                         1125000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      680000                4745.83                    360                     359                      8                      0                      0                   0.375                  8.375 San Jose               CA                                       95130 Single Family                          680000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   259838.39                1976.19                    360                     359                      8                      0                      0                   0.375                  8.375 Arlington              TX                                       76002 PUD                                    260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                    59629.17                 354.05                    360                     358                   6.75                      0                      0                   0.375                  7.125 Saint Louis            MO                                       63117 Single Family                           59650                20060501            64.94999695 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   239700.62                1824.17                    360                     358                      8                      0                      0                   0.375                  8.375 Rowlett                TX                                       75089 PUD                                    240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      280150                1838.48                    360                     358                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80238 PUD                                    280150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      184000                1284.17                    360                     359                      8                      0                      0                   0.375                  8.375 PLANTATION             FL                                       33324 Condominium                            184000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      160400                 935.67                    360                     356                  6.625                      0                      0                   0.375                      7 Sheridan               CA                                       95681 Single Family                          160400                20060301                     80 No MI                                1.00E+17                    2.25               20110201                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GI                       G01                                                     1087500                7703.12                    360                     359                  8.125                      0                      0                   0.375                    8.5 Miami                  FL                                       33131 Condominium                           1087500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      231000                1588.13                    360                     358                  7.875                      0                      0                   0.375                   8.25 Lehigh Acres           FL                                       33936 Single Family                          231000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   487391.25                3709.15                    360                     358                      8                      0                      0                   0.375                  8.375 FREMONT                CA                                       94538 Single Family                          488000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      192807                1184.96                    360                     358                      7                      0                      0                   0.375                  7.375 PEORIA                 AZ                                       85382 PUD                                    192807                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                       68390                 427.44                    360                     359                  7.125                      0                      0                   0.375                    7.5 Dearborn Heights       MI                                       48125 Single Family                           68390                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      216000                1440.00                    360                     358                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80211 Single Family                          216000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   611236.57                4651.64                    360                     358                      8                      0                      0                   0.375                  8.375 Minnetrista            MN                                       55331 Single Family                          612000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   399501.02                3040.29                    360                     358                      8                      0                      0                   0.375                  8.375 WASHINGTON             DC                                       20011 Single Family                          400000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      158400                1105.50                    360                     358                      8                      0                      0                   0.375                  8.375 POWDER SPRINGS         GA                                       30127 PUD                                    158400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      324000                2261.25                    360                     359                      8                      0                      0                   0.375                  8.375 STOCKTON               CA                                       95807 PUD                                    324000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   267923.23                1534.98                    360                     358                    6.5                      0                      0                   0.375                  6.875 East Orange            NJ                                        7017 2-4 Family                             268000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   285918.07                1638.07                    360                     358                    6.5                      0                      0                   0.375                  6.875 East Orange            NJ                                        7018 2-4 Family                             286000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      194000                1111.46                    360                     358                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89115 PUD                                    194000                20060501            79.98000336 No MI                                1.00E+17                   2.375               20080401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G02                                                      472000                2802.50                    360                     356                   6.75                      0                      0                   0.375                  7.125 Brooklyn               NY                                       11226 2-4 Family                             472000                20060301                     80 No MI                                1.00E+17                    2.25               20160201                 13.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360201 AFL2
GII                      G03                                                      181600                1078.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89108 PUD                                    181600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      159100                1060.67                    360                     358                  7.625                      0                      0                   0.375                      8 N LAS VEGAS            NV                                       89031 Condominium                            159100                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      300000                1625.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 Los Angeles            CA                                       90003 Single Family                          300000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      233099                1481.15                    360                     358                   7.25                      0                      0                   0.375                  7.625 MESA                   AZ                                       85206 PUD                                    233099                20060501                     80 No MI                                                           2.375               20080401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G02                                                      166902                 956.21                    360                     359                    6.5                      0                      0                   0.375                  6.875 ATLANTA                GA                                       30331 Single Family                          166902                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      346830                2095.43                    360                     358                  6.875                      0                      0                   0.375                   7.25 HENDERSON              NV                                       89015 PUD                                    346830                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      164700                 943.59                    360                     359                    6.5                      0                      0                   0.375                  6.875 MARICOPA               AZ                                       85239 PUD                                    164700                20060601            79.98000336 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   288486.07                2094.62                    360                     358                    7.5                      0                      0                   0.375                  7.875 RIO VISTA              CA                                       94571 PUD                                    288885                20060501                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20130401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      84 N                                    20360401 AFL2
GI                       G01                                                      860000                5643.75                    360                     358                    7.5                      0                      0                   0.375                  7.875 DAVIE                  FL                                       33331 Single Family                          860000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   264017.71                1787.62                    360                     358                   7.75                      0                      0                   0.375                  8.125 Las Vegas              NV                                       89123 PUD                                    361200                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      573450                3703.53                    360                     359                  7.375                      0                      0                   0.375                   7.75 FORT MYERS             FL                                       33908 PUD                                    573450                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      173200                 974.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 INDIAN TRAIL           NC                                       28079 Single Family                          173200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      217100                1515.18                    360                     358                      8                      0                      0                   0.375                  8.375 Glen Allen             VA                                       28059 Single Family                          217100                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      212000                1347.08                    360                     358                   7.25                      0                      0                   0.375                  7.625 Atlanta                GA                                       30310 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   174958.07                1270.32                    360                     358                    7.5                      0                      0                   0.375                  7.875 Palmyra                VA                                       22963 PUD                                    175200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      164476                1147.91                    360                     359                      8                      0                      0                   0.375                  8.375 KISSIMMEE              FL                                       34759 PUD                                    164476                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      142400                 964.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 Ocala                  FL                                       34472 Single Family                          142400                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      136000                 779.17                    360                     359                    6.5                      0                      0                   0.375                  6.875 Jacksonville           FL                                       32225 PUD                                    136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    119450.8                 909.05                    360                     358                      8                      0                      0                   0.375                  8.375 West Jordan            UT                                       84084 Single Family                          119600                20060501                     80 No MI                                1.00E+17                   2.375               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      255000                1753.13                    360                     358                  7.875                      0                      0                   0.375                   8.25 Shoreline              WA                                       98177 Single Family                          255000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   330849.34                1861.03                    360                     359                  6.375                      0                      0                   0.375                   6.75 GILBERT                AZ                                       85297 PUD                                    330850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      260000                1570.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 CENTENNIAL             CO                                       80111 PUD                                    260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      332000                2005.83                    360                     358                  6.875                      0                      0                   0.375                   7.25 PHOENIX                AZ                                       85022 Single Family                          332000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      123750                 837.89                    360                     358                   7.75                      0                      0                   0.375                  8.125 Fort Myers             FL                                       33905 Single Family                          123750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                   447714.33                3365.67                    360                     359                  7.875                      0                      0                   0.375                   8.25 NAPLES                 FL                                       34108 Single Family                          448000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      102123                 585.08                    360                     359                    6.5                      0                      0                   0.375                  6.875 Phoenix                AZ                                       85018 Condominium                            102123                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1083000                6881.56                    360                     359                   7.25                      0                      0                   0.375                  7.625 Key West               FL                                       33040 Single Family                         1083000                20060601                     75 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      520000                3629.17                    360                     358                      8                      0                      0                   0.375                  8.375 Lincoln City           OR                                       97367 Condominium                            520000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      182000                1061.67                    360                     358                  6.625                      0                      0                   0.375                      7 BAKERSFIELD            CA                                       93307 Single Family                          182000                20060501                     70 No MI                                                            2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      335010                2093.81                    360                     358                  7.125                      0                      0                   0.375                    7.5 Shrewsbury             PA                                       17361 PUD                                    335010                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      108000                 675.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 San Antonio            TX                                       78250 2-4 Family                             108000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      226808                1441.18                    360                     358                   7.25                      0                      0                   0.375                  7.625 Winston Salem          NC                                       27104 Single Family                          226808                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      161384                 941.41                    360                     358                  6.625                      0                      0                   0.375                      7 Tolleson               AZ                                       85353 PUD                                    161384                20060501                     80 No MI                                1.00E+17                    2.75               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      349108                1927.37                    360                     357                   6.25                      0                      0                   0.375                  6.625 North Las Vegas        NV                                       89081 PUD                                    349108                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 11.625                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G03                                                      326500                2006.61                    360                     358                      7                      0                      0                   0.375                  7.375 Jupiter                FL                                       33458 Condominium                            326500                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 13.375                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      139256                 928.37                    360                     358                  7.625                      0                      0                   0.375                      8 St Petersburg          FL                                       33702 Condominium                            139256                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      136080                 949.72                    360                     359                      8                      0                      0                   0.375                  8.375 MINNEAPOLIS            MN                                       55412 Single Family                          136080                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      133200                 929.62                    360                     359                      8                      0                      0                   0.375                  8.375 MINNEAPOLIS            MN                                       55412 Single Family                          133200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      190424                1090.97                    360                     359                    6.5                      0                      0                   0.375                  6.875 SANFORD                FL                                       32771 Condominium                            190424                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   315067.99                2001.99                    360                     358                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85310 PUD                                    315068                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                   191989.36                1179.93                    360                     359                      7                      0                      0                   0.375                  7.375 Prescott Valley        AZ                                       86314 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       96600                 603.75                    360                     358                  7.125                      0                      0                   0.375                    7.5 DALLAS                 TX                                       75253 Single Family                           96600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      346400                2417.58                    360                     358                      8                      0                      0                   0.375                  8.375 Palm City              FL                                       34990 Single Family                          346400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      172000                1039.17                    360                     357                  6.875                      0                      0                   0.375                   7.25 COLORADO SPRINGS       CO                                       80916 2-4 Family                             172000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GII                      G03                                                      128850                 778.47                    360                     357                  6.875                      0                      0                   0.375                   7.25 Lawrenceville          GA                                       30043 Single Family                          128850                20060401            79.98000336 No MI                                1.00E+17                    2.25               20110301                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      232755                1532.20                    360                     359                  7.125                      0                      0                   0.375                    7.5 YUMA                   AZ                                       85365 Single Family                          232832                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       0 First Lien                                    N                                            0 Prepay                                    480                      60 N                                    20360501 AFL2
GII                      G03                                                      366440                2175.74                    360                     359                   6.75                      0                      0                   0.375                  7.125 PEORIA                 AZ                                       85383 PUD                                    366440                20060601                     80 No MI                                2.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      164000                1007.92                    360                     359                      7                      0                      0                   0.375                  7.375 Clearwater             MN                                       55320 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1675.00                    360                     358                      8                      0                      0                   0.375                  8.375 Lehigh Acres           FL                                       33972 Single Family                          240000                20060501            77.41999817 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      212000                1479.58                    360                     359                      8                      0                      0                   0.375                  8.375 Monmouth               OR                                       97361 2-4 Family                             212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      276000                1696.25                    360                     358                      7                      0                      0                   0.375                  7.375 Chicago                IL                                       60637 Single Family                          276000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      308000                2021.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Moreno Valley          CA                                       92557 Single Family                          308000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      636769                3714.49                    360                     359                  6.625                      0                      0                   0.375                      7 SAN MARCOS             CA                                       92078 PUD                                    636769                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   361344.78                2590.55                    360                     359                  7.375                      0                      0                   0.375                   7.75 Wilmington             NC                                       28411 PUD                                    361600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      225220                1454.55                    360                     358                  7.375                      0                      0                   0.375                   7.75 Sanford                FL                                       32771 PUD                                    225220                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      164000                1076.25                    360                     357                    7.5                      0                      0                   0.375                  7.875 Atlanta                GA                                       30315 Single Family                          164000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                    52462.59                 385.23                    360                     359                  7.625                      0                      0                   0.375                      8 Grandview              MO                                       64030 2-4 Family                              52500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      288750                2015.23                    360                     359                      8                      0                      0                   0.375                  8.375 Baltimore              MD                                       21224 Single Family                          288750                20060601                     77 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    86891.48                 661.26                    360                     358                      8                      0                      0                   0.375                  8.375 Memphis                TN                                       38116 Single Family                           87000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      144000                 780.00                    360                     357                  6.125                      0                      0                   0.375                    6.5 PROVO                  UT                                       84601 2-4 Family                             144000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   11.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      156000                1023.75                    360                     357                    7.5                      0                      0                   0.375                  7.875 AURORA                 CO                                       80014 Condominium                            156000                20060401                     80 No MI                                                            2.25               20110301                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      210400                1468.42                    360                     358                      8                      0                      0                   0.375                  8.375 Duncanville            TX                                       75137 Single Family                          210400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       74400                 488.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 TAYLORSVILLE           GA                                       30178 Single Family                           74400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      100240                 553.41                    360                     358                   6.25                      0                      0                   0.375                  6.625 Austell                GA                                       30168 PUD                                    100240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      360000                2325.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 KENT                   WA                                       98032 Single Family                          360000                20060601            75.79000092 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      197272                1253.50                    360                     358                   7.25                      0                      0                   0.375                  7.625 FAIRBURN               GA                                       30213 PUD                                    197272                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   203441.95                1313.90                    360                     357                  7.375                      0                      0                   0.375                   7.75 Dundee                 FL                                       33838 PUD                                    203450                20060401            79.98999786 No MI                                1.00E+17                    2.25               20110301                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       96000                 670.00                    360                     358                      8                      0                      0                   0.375                  8.375 Orlando                FL                                       32818 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   207658.01                1383.83                    360                     358                  6.625                      0                      0                   0.375                      7 WAXHAW                 NC                                       28173 PUD                                    208000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      111300                 765.19                    360                     359                  7.875                      0                      0                   0.375                   8.25 EAST POINT             GA                                       30344 Single Family                          111300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      108700                 690.70                    360                     359                   7.25                      0                      0                   0.375                  7.625 SNEADS FERRY           NC                                       28460 Single Family                          108700                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      165000                1048.44                    360                     358                   7.25                      0                      0                   0.375                  7.625 Mc Donough             GA                                       30252 Single Family                          165000                20060501            65.48000336 No MI                                1.00E+17                    2.75               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      115992                 737.03                    360                     358                   7.25                      0                      0                   0.375                  7.625 KANNAPOLIS             NC                                       28033 Single Family                          115992                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      360000                2325.00                    360                     358                  7.375                      0                      0                   0.375                   7.75 POMONA                 CA                                       91767 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      199920                1291.15                    360                     359                  7.375                      0                      0                   0.375                   7.75 KNOXVILLE              TN                                       37932 Single Family                          199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      492000                2767.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Alexandria             VA                                       22310 Single Family                          492000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       99200                 630.33                    360                     358                   7.25                      0                      0                   0.375                  7.625 Rowlett                TX                                       75088 Single Family                           99200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      228000                1520.00                    360                     358                  7.625                      0                      0                   0.375                      8 HINGHAM                MA                                        2043 Single Family                          228000                20060501                     80 No MI                                                            2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      153600                 864.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Phoenix                AZ                                       85043 Single Family                          153600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      121600                 848.67                    360                     357                      8                      0                      0                   0.375                  8.375 MURRAY                 UT                                       84123 Single Family                          121600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      150000                 875.00                    360                     359                  6.625                      0                      0                   0.375                      7 San Diego              CA                                       92130 PUD                                    150000                20060601            10.10000038 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      160000                1066.67                    360                     358                  7.625                      0                      0                   0.375                      8 Keller                 TX                                       76248 Single Family                          160000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   230964.16                1758.05                    360                     358                      8                      0                      0                   0.375                  8.375 N N                    VA                                       23601 Single Family                          231300                20060501                     90 PMI                                  1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       89900                 580.60                    360                     359                  7.375                      0                      0                   0.375                   7.75 Eloy                   AZ                                       85231 Single Family                           89900                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      437500                2962.24                    360                     359                   7.75                      0                      0                   0.375                  8.125 Richmond               CA                                       94804 2-4 Family                             437500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      313600                1666.00                    360                     358                      6                      0                      0                   0.375                  6.375 RANCHO PALOS VERDES    CA                                       90275 Condominium                            313600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      256000                1786.67                    360                     358                      8                      0                      0                   0.375                  8.375 Lehigh Acres           FL                                       33972 Single Family                          256000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      192000                1120.00                    360                     359                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89106 PUD                                    192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   331718.92                2552.18                    360                     359                  8.125                      0                      0                   0.375                    8.5 Grayson                GA                                       30017 Single Family                          331920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      500500                3545.21                    360                     358                  8.125                      0                      0                   0.375                    8.5 Murrieta               CA                                       92563 Single Family                          500500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      264000                1732.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Washington             MI                                       48094 Single Family                          264000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      377500                2162.76                    360                     358                    6.5                      0                      0                   0.375                  6.875 West Palm Beach        FL                                       33401 Condominium                            377500                20060501            79.98000336 No MI                                                            2.25               20110401                 11.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      240000                1675.00                    360                     358                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30310 Single Family                          240000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      228000                1425.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAWRENCEVILLE          GA                                       30044 PUD                                    228000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      119200                 757.42                    360                     359                   7.25                      0                      0                   0.375                  7.625 Kelso                  WA                                       98626 Single Family                          119200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       74825                 428.68                    360                     359                    6.5                      0                      0                   0.375                  6.875 Asheville              NC                                       28804 Single Family                           74825                20060601                     70 No MI                                1.00E+17                    2.25               20130501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                      216825                1242.23                    360                     359                    6.5                      0                      0                   0.375                  6.875 Asheville              NC                                       28804 Single Family                          216825                20060601            65.48999786 No MI                                1.00E+17                    2.25               20130501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                      151850                 964.88                    360                     358                   7.25                      0                      0                   0.375                  7.625 Brighton               CO                                       80602 Single Family                          151850                20060501            60.25999832 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      220000                1443.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Harlingen              TX                                       78550 2-4 Family                             220000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      178100                1261.54                    360                     359                  8.125                      0                      0                   0.375                    8.5 Marco Island           FL                                       34145 Condominium                            178100                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       96815                 625.26                    360                     359                  7.375                      0                      0                   0.375                   7.75 HUMBLE                 TX                                       77396 Single Family                           96815                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      330000                2303.12                    360                     359                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85014 Single Family                          330000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                   167749.86                1174.68                    360                     358                  7.125                      0                      0                   0.375                    7.5 Shafter                CA                                       93263 Single Family                          168000                20060501                     80 No MI                                                            2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    580197.7                4212.65                    360                     358                    7.5                      0                      0                   0.375                  7.875 Santa Cruz             CA                                       95060 Single Family                          581000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      320000                1833.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 Baldwin Park           CA                                       91706 Single Family                          320000                20060601            73.55999756 No MI                                                            2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   173950.13                1292.43                    360                     359                   7.75                      0                      0                   0.375                  8.125 Palm Bay               FL                                       32907 Single Family                          174064                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1387500                9539.06                    360                     359                  7.875                      0                      0                   0.375                   8.25 Kentfield              CA                                       94904 Single Family                         1387500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   124420.61                 935.33                    360                     359                  7.875                      0                      0                   0.375                   8.25 Manor                  TX                                       78653 PUD                                    124500                20060601            79.97000122 No MI                                1.00E+17                    2.25               20130501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                      194600                1378.42                    360                     358                  8.125                      0                      0                   0.375                    8.5 San Antonio            TX                                       78249 PUD                                    194600                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      304000                1963.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89148 2-4 Family                             304000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2325.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 La Puente              CA                                       91744 Single Family                          360000                20060601                     80 No MI                                1.00E+17                    2.75               20110501                  13.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      381300                2383.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89139 PUD                                    381300                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      136125                 879.14                    360                     358                  7.375                      0                      0                   0.375                   7.75 Shepherd               MT                                       59079 Single Family                          136125                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                    50015.92                 376.23                    360                     358                  7.875                      0                      0                   0.375                   8.25 HOUSTON                TX                                       77028 Single Family                           50080                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      359920                2361.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Pomona                 CA                                       91767 Condominium                            359920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   287999.99                2010.00                    360                     358                      8                      0                      0                   0.375                  8.375 WOODBRIDGE             VA                                       22191 Single Family                          288000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      161000                1023.02                    360                     358                   7.25                      0                      0                   0.375                  7.625 THORNTON               CO                                       80241 PUD                                    161000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      262200                1748.00                    360                     358                  7.625                      0                      0                   0.375                      8 FREDERICK              MD                                       21703 Single Family                          262200                20060501            74.98999786 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       92000                 632.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 WILMINGTON             DE                                       19804 Townhouse                               92000                20060601            78.62999725 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       81250                 550.13                    360                     359                   7.75                      0                      0                   0.375                  8.125 Chicago                IL                                       60653 Single Family                           81250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      315915                2007.38                    360                     359                   7.25                      0                      0                   0.375                  7.625 Glendale               AZ                                       85310 PUD                                    315915                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      564000                3877.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 RIVERDALE              GA                                       30296 PUD                                    564000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      417000                2736.56                    360                     358                    7.5                      0                      0                   0.375                  7.875 LONG BEACH             CA                                       90815 Single Family                          417000                20060501            73.16000366 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      243750                1548.83                    360                     358                   7.25                      0                      0                   0.375                  7.625 DEL SUR                CA                                       93536 Single Family                          243750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      562500                3515.63                    360                     359                  7.125                      0                      0                   0.375                    7.5 Oviedo                 FL                                       32766 Single Family                          562500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       58400                 389.33                    360                     358                  7.625                      0                      0                   0.375                      8 MIDDLETOWN             OH                                       45042 Single Family                           58400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   335571.62                2349.86                    360                     358                  7.125                      0                      0                   0.375                    7.5 North Las Vegas        NV                                       89031 PUD                                    336072                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      144000                 960.00                    360                     359                  7.625                      0                      0                   0.375                      8 ATLANTA                GA                                       30331 PUD                                    144000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      212000                1236.67                    360                     359                  6.625                      0                      0                   0.375                      7 ARLINGTON TOWNSHIP     PA                                       19038 Single Family                          212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      650000                4265.63                    360                     359                    7.5                      0                      0                   0.375                  7.875 Brentwood              CA                                       94513 PUD                                    650000                20060601            78.16999817 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      228000                1330.00                    360                     359                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89148 PUD                                    228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   144902.16                1114.85                    360                     359                  8.125                      0                      0                   0.375                    8.5 JOLIET                 IL                                       60431 Condominium                            144990                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      362648                1964.34                    360                     358                  6.125                      0                      0                   0.375                    6.5 North Las Vegas        NV                                       89085 PUD                                    362648                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      132850                 719.60                    360                     359                  6.125                      0                      0                   0.375                    6.5 Canal Winchester       OH                                       43110 Single Family                          132850                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      612000                3761.25                    360                     359                      7                      0                      0                   0.375                  7.375 NEWPORT BEACH          CA                                       92625 Condominium                            612000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                    35969.05                 209.82                    360                     358                  6.625                      0                      0                   0.375                      7 Soddy Daisy            TN                                       37379 Single Family                           36000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   133135.57                 943.01                    360                     359                   7.25                      0                      0                   0.375                  7.625 Amelia                 OH                                       45102 PUD                                    133232                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       75200                 501.33                    360                     359                  7.625                      0                      0                   0.375                      8 TWENTYNINE PALMS       CA                                       92277 Single Family                           75200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      352000                2456.67                    360                     359                      8                      0                      0                   0.375                  8.375 Moreno Valley          CA                                       92557 Single Family                          352000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   104545.73                 804.84                    360                     358                  8.125                      0                      0                   0.375                    8.5 Fort Worth             TX                                       76248 PUD                                    104673                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      683960                4559.73                    360                     359                  7.625                      0                      0                   0.375                      8 San Francisco          CA                                       94110 Single Family                          683960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   199878.84                1537.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 CHICAGO                IL                                       60613 Condominium                            200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      128000                 893.33                    360                     359                      8                      0                      0                   0.375                  8.375 MONROE                 GA                                       30656 Single Family                          128000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                       74100                 439.97                    360                     359                   6.75                      0                      0                   0.375                  7.125 BEDFORD HEIGHTS        OH                                       44128 Single Family                           74100                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      252000                1653.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 MIAMI                  FL                                       33127 Single Family                          252000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       93450                 603.53                    360                     359                  7.375                      0                      0                   0.375                   7.75 Hutto                  TX                                       78634 Single Family                           93450                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      152000                 823.33                    360                     359                  6.125                      0                      0                   0.375                    6.5 Denver                 CO                                       80207 Single Family                          152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      150500                 893.59                    360                     359                   6.75                      0                      0                   0.375                  7.125 Edinburg               TX                                       78539 2-4 Family                             150500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      150500                 893.59                    360                     359                   6.75                      0                      0                   0.375                  7.125 Edinburg               TX                                       78541 2-4 Family                             150500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   131599.67                 767.66                    360                     359                  6.625                      0                      0                   0.375                      7 Indio                  CA                                       92201 Condominium                            131600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      221250                1428.91                    360                     358                  7.375                      0                      0                   0.375                   7.75 AVONDALE               AZ                                       85323 PUD                                    221250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      282000                1586.25                    360                     359                  6.375                      0                      0                   0.375                   6.75 Riverton               UT                                       84065 Single Family                          282000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   199016.61                1244.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 Coatesville            PA                                       19320 Single Family                          199120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                    51936.76                 399.84                    360                     358                  8.125                      0                      0                   0.375                    8.5 Vidor                  TX                                       77662 Single Family                           52000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   251817.61                1783.64                    360                     359                   7.25                      0                      0                   0.375                  7.625 Chandler               AZ                                       85248 PUD                                    252000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   239747.58                1965.73                    360                     358                  8.825                      0                      0                   0.375                    9.2 Selden                 NY                                       11784 Single Family                          240000                20060501                     80 No MI                                1.00E+17                     7.2               20080401                   15.2                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      270800                1861.75                    360                     358                  7.875                      0                      0                   0.375                   8.25 RICHMOND               VA                                       23223 Single Family                          270800                20060501            79.97000122 No MI                                1.00E+17                    2.25               20110401                  13.25                  6.825                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   102275.48                 787.37                    360                     358                  8.125                      0                      0                   0.375                    8.5 Lithonia               GA                                       30058 Single Family                          102400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      349150                2109.45                    360                     358                  6.875                      0                      0                   0.375                   7.25 HERNDON                VA                                       20171 Townhouse                              349150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      236000                1475.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 MESA                   AZ                                       85213 Single Family                          236000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      845000                5369.27                    360                     359                   7.25                      0                      0                   0.375                  7.625 NEWBURYPORT            MA                                        1950 2-4 Family                             845000                20060601                     65 No MI                                1.00E+17                    2.25               20110501                 13.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      960000                6000.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Nashville              TN                                       37215 PUD                                    960000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                     1722500               10586.20                    360                     359                      7                      0                      0                   0.375                  7.375 Watsonville            CA                                       95076 Single Family                         1722500                20060601                     65 No MI                                                            2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                     1413750                8688.67                    360                     359                      7                      0                      0                   0.375                  7.375 Mammoth Lakes          CA                                       93546 Single Family                         1413750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      307910                2181.03                    360                     359                  8.125                      0                      0                   0.375                    8.5 Kissimmee              FL                                       34747 PUD                                    307910                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      255100                1541.23                    360                     359                  6.875                      0                      0                   0.375                   7.25 Orlando                FL                                       32835 Condominium                            255100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      172000                1039.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 Springfield            VA                                       22152 Condominium                            172000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      300000                1812.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Lawrenceville          NJ                                        8648 Single Family                          300000                20060601            58.81999969 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      131192                 806.28                    360                     359                      7                      0                      0                   0.375                  7.375 Covington              GA                                       30016 Single Family                          131192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      122100                 801.28                    360                     359                    7.5                      0                      0                   0.375                  7.875 LAWRENCEVILLE          GA                                       30045 PUD                                    122100                20060601            74.98000336 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      384000                2640.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 DENVER                 CO                                       80203 Single Family                          384000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  14.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       49500                 340.31                    360                     358                  7.875                      0                      0                   0.375                   8.25 Minot                  ND                                       58703 Single Family                           49500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       51750                 339.61                    360                     358                    7.5                      0                      0                   0.375                  7.875 Minot                  ND                                       58701 Single Family                           51750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                    99865.36                 733.76                    360                     358                  7.625                      0                      0                   0.375                      8 Knoxville              TN                                       37912 Single Family                          100000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      262500                1722.66                    360                     359                    7.5                      0                      0                   0.375                  7.875 Chandler               AZ                                       85249 PUD                                    262500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      233568                1265.16                    360                     357                  6.125                      0                      0                   0.375                    6.5 Yulee                  FL                                       32097 PUD                                    233568                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                       66800                 445.33                    360                     359                  7.625                      0                      0                   0.375                      8 Greenbrier             AR                                       72058 Single Family                           66800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      142332                 904.40                    360                     357                   7.25                      0                      0                   0.375                  7.625 Salisbury              MD                                       21804 Townhouse                              142332                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G02                                                       82240                 556.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 CLYDE                  NC                                       28721 Single Family                           82240                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      255864                1812.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 UPPER MACUNGIE TOWNSHIPPA                                       18031 Single Family                          255864                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      893750                5772.14                    360                     359                  7.375                      0                      0                   0.375                   7.75 Carmel                 CA                                       93923 Single Family                          893750                20060601                     65 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   125113.84                 907.79                    360                     359                    7.5                      0                      0                   0.375                  7.875 MARLBORO               MA                                        1752 Condominium                            125200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      228000                1353.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 LITTLETON              CO                                       80128 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      224775                1428.26                    360                     358                   7.25                      0                      0                   0.375                  7.625 Atlanta                GA                                       30363 Condominium                            224775                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      272000                1926.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Phoenix                AZ                                       85050 Condominium                            272000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      172500                1132.03                    360                     359                    7.5                      0                      0                   0.375                  7.875 Fox Lake               IL                                       60020 Single Family                          172500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   199744.06                1502.53                    360                     358                  7.875                      0                      0                   0.375                   8.25 Las Vegas              NV                                       89110 Single Family                          200000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 AFL2
GII                      G03                                                      588000                3430.00                    360                     360                  6.625                      0                      0                   0.375                      7 MANASQUAN              NJ                                        7360 Single Family                          588000                20060701                     70 No MI                                1.00E+17                    2.25               20110601                     12                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G03                                                   171726.22                1186.98                    360                     359                      7                      0                      0                   0.375                  7.375 BROOKSVILLE            FL                                       34604 Single Family                          171857                20060601            77.98000336 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      191900                1299.32                    360                     359                   7.75                      0                      0                   0.375                  8.125 PORTLAND               OR                                       97220 Single Family                          191900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1000000                7083.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 WOODLAND HILLS         CA                                       91364 Single Family                         1000000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      173700                1031.34                    360                     358                   6.75                      0                      0                   0.375                  7.125 Lawrenceville          GA                                       30043 PUD                                    173700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      221200                1405.54                    360                     358                   7.25                      0                      0                   0.375                  7.625 Manassas               VA                                       20110 PUD                                    221200                20060501            79.87999725 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      341600                2135.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Fort Washington        MD                                       20744 Single Family                          341600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      228000                1543.75                    360                     359                   7.75                      0                      0                   0.375                  8.125 Miami                  FL                                       33174 Condominium                            228000                20060601                     80 No MI                                                            2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      211100                1495.29                    360                     359                  8.125                      0                      0                   0.375                    8.5 Tolleson               AZ                                       85353 PUD                                    211100                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      224000                1400.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Annandale              VA                                       22003 Condominium                            224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      194300                1234.61                    360                     358                   7.25                      0                      0                   0.375                  7.625 Jacksonville           FL                                       32218 PUD                                    194300                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      304000                1868.33                    360                     358                      7                      0                      0                   0.375                  7.375 Leesburg               VA                                       20176 PUD                                    304000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      156000                 975.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 CALEXICO               CA                                       92231 Single Family                          156000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      164000                1161.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 Portland               OR                                       97220 Single Family                          164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      226400                1297.08                    360                     358                    6.5                      0                      0                   0.375                  6.875 Crofton                MD                                       21114 Condominium                            226400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      293600                1896.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Woodbridge             VA                                       22191 Single Family                          293600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      154000                 818.13                    360                     359                      6                      0                      0                   0.375                  6.375 Idaho Falls            ID                                       83402 2-4 Family                             154000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      248250                1448.12                    360                     358                  6.625                      0                      0                   0.375                      7 Cape Coral             FL                                       33991 Single Family                          248250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      600000                3312.50                    360                     357                   6.25                      0                      0                   0.375                  6.625 San Rafael             CA                                       94901 Single Family                          600000                20060401                     50 No MI                                1.00E+17                    2.25               20110301                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                   579114.62                4005.92                    360                     358                      7                      0                      0                   0.375                  7.375 Norfolk                VA                                       23505 Single Family                          580000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      560000                3500.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Scottsdale             AZ                                       85250 PUD                                    560000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      296250                2067.58                    360                     359                      8                      0                      0                   0.375                  8.375 Hampton                NH                                        3842 Single Family                          296250                20060601                     79 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      255352                1595.95                    360                     359                  7.125                      0                      0                   0.375                    7.5 RIO RANCHO             GA                                       87124 PUD                                    255352                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      300000                1750.00                    360                     359                  6.625                      0                      0                   0.375                      7 Santa Cruz             CA                                       95060 Single Family                          300000                20060601            40.31999969 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      228000                1496.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Culpeper               VA                                       22701 Single Family                          228000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      524124                2839.01                    360                     357                  6.125                      0                      0                   0.375                    6.5 Thousand Oaks          CA                                       91320 Single Family                          524124                20060401                     70 No MI                                                            2.25               20110301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      240000                1325.00                    360                     358                   6.25                      0                      0                   0.375                  6.625 Las Vegas              NV                                       89128 PUD                                    240000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      384950                2646.53                    360                     358                  7.875                      0                      0                   0.375                   8.25 Saint Petersburg       FL                                       33705 PUD                                    384950                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                  13.25                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      154250                 980.13                    360                     358                   7.25                      0                      0                   0.375                  7.625 Banning                CA                                       92222 Single Family                          154250                20060501            75.98999786 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   115826.96                 880.92                    360                     359                      8                      0                      0                   0.375                  8.375 San Antonio            TX                                       78245 PUD                                    115899                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      908050                6053.67                    360                     359                  7.625                      0                      0                   0.375                      8 CASTLE ROCK            CO                                       80108 PUD                                    908050                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      144000                 885.00                    360                     358                      7                      0                      0                   0.375                  7.375 ARIZONA CITY           AZ                                       85223 2-4 Family                             144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      263000                1479.38                    360                     358                  6.375                      0                      0                   0.375                   6.75 Reno                   NV                                       89523 Single Family                          263000                20060501            79.98999786 No MI                                1.00E+17                    2.75               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      168750                1054.69                    360                     358                  7.125                      0                      0                   0.375                    7.5 BUCKEYE                AZ                                       85326 PUD                                    168750                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      552000                3622.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Woodbridge             VA                                       22192 PUD                                    552000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      178500                1059.84                    360                     358                   6.75                      0                      0                   0.375                  7.125 PHOENIX                AZ                                       85041 PUD                                    178500                20060501            69.98999786 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      260000                1733.33                    360                     358                  7.625                      0                      0                   0.375                      8 STOCKTON               CA                                       95205 2-4 Family                             260000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1050000                7328.12                    360                     359                      8                      0                      0                   0.375                  8.375 CORAL SPRINGS          FL                                       33067 Single Family                         1050000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      279750                1835.86                    360                     359                    7.5                      0                      0                   0.375                  7.875 Cape Coral             FL                                       33909 Single Family                          279750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      300000                1781.25                    360                     358                   6.75                      0                      0                   0.375                  7.125 Antelope               CA                                       95843 Single Family                          300000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      223600                1327.63                    360                     359                   6.75                      0                      0                   0.375                  7.125 WEYMOUTH               MA                                        2190 Condominium                            223600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      148073                 987.15                    360                     359                  7.625                      0                      0                   0.375                      8 Charlotte              NC                                       28216 Single Family                          148073                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      461504                2451.74                    360                     359                      6                      0                      0                   0.375                  6.375 Rancho Cordova         CA                                       95742 PUD                                    461504                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   110889.24                 833.61                    360                     359                  7.875                      0                      0                   0.375                   8.25 OCALA                  FL                                       34474 PUD                                    110960                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      222640                1136.39                    360                     357                   5.75                      0                      0                   0.375                  6.125 Spring Hill            TN                                       37174 PUD                                    222640                20060401                     80 No MI                                1.00E+17                    2.75               20110301                 12.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      175200                1095.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 LARGO                  FL                                       33773 Single Family                          175200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     480                      60 N                                    20360501 AFL2
GI                       G03                                                      650000                4062.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89141 PUD                                    650000                20060601            72.73000336 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      314400                2128.75                    360                     359                   7.75                      0                      0                   0.375                  8.125 Miami                  FL                                       33165 Single Family                          314400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      352000                2163.33                    360                     358                      7                      0                      0                   0.375                  7.375 Pittsburg              CA                                       94565 Single Family                          352000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                       63750                 365.23                    360                     358                    6.5                      0                      0                   0.375                  6.875 Nahunta                GA                                       31553 Single Family                           63750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       80500                 503.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 Jacksonville           FL                                       32216 Single Family                           80500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    78896.29                 586.58                    360                     358                   7.75                      0                      0                   0.375                  8.125 Tomah                  WI                                       54660 Single Family                           79000                20060501            69.91000366 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      211920                1434.87                    360                     358                   7.75                      0                      0                   0.375                  8.125 Portland               OR                                       97216 Single Family                          211920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      370900                2240.85                    360                     358                  6.875                      0                      0                   0.375                   7.25 Bel Air                MD                                       21014 PUD                                    370900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      352656                2020.42                    360                     358                    6.5                      0                      0                   0.375                  6.875 Ridgely                MD                                       21660 PUD                                    352656                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      143152                 999.08                    360                     358                      8                      0                      0                   0.375                  8.375 SALISBURY              MD                                       21804 Townhouse                              143152                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      336000                2030.00                    360                     358                  6.875                      0                      0                   0.375                   7.25 Camano Island          WA                                       98282 Single Family                          336000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      628000                4186.67                    360                     358                  7.625                      0                      0                   0.375                      8 Lake Forest            CA                                       92630 Single Family                          628000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      398400                2573.00                    360                     359                  7.375                      0                      0                   0.375                   7.75 Fort Worth             TX                                       76108 PUD                                    398400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      587300                4098.86                    360                     358                      8                      0                      0                   0.375                  8.375 GAINESVILLE            VA                                       20155 Single Family                          587300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      410850                2311.03                    360                     358                  6.375                      0                      0                   0.375                   6.75 WOODBRIDGE             VA                                       22191 Townhouse                              410850                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      257600                1636.83                    360                     359                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85016 Single Family                          257600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   119906.39                 818.61                    360                     359                  6.875                      0                      0                   0.375                   7.25 GROVE CITY             OH                                       43123 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      135000                 956.25                    360                     359                  8.125                      0                      0                   0.375                    8.5 GOLDEN VALLEY          AZ                                       86413 Single Family                          135000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       79600                 547.25                    360                     359                  7.875                      0                      0                   0.375                   8.25 WARREN                 MI                                       48091 Single Family                           79600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      581000                3510.21                    360                     359                  6.875                      0                      0                   0.375                   7.25 Miami                  FL                                       33129 Single Family                          581000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      356000                2262.08                    360                     359                   7.25                      0                      0                   0.375                  7.625 MURRIETA               CA                                       92562 Single Family                          356000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      725000                4455.73                    360                     359                      7                      0                      0                   0.375                  7.375 Gladwyne               PA                                       19035 Single Family                          725000                20060601            54.31000137 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      102392                 661.28                    360                     359                  7.375                      0                      0                   0.375                   7.75 Indianapolis           IN                                       46221 Single Family                          102392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      252000                1601.25                    360                     359                   7.25                      0                      0                   0.375                  7.625 Lancaster              CA                                       93535 Single Family                          252000                20060601            69.93000031 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      109830                 720.76                    360                     359                    7.5                      0                      0                   0.375                  7.875 Ponte Vedra Beach      FL                                       32082 Condominium                            109830                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      242630                1592.26                    360                     359                    7.5                      0                      0                   0.375                  7.875 Las Vegas              NV                                       89131 PUD                                    242630                20060601                     80 No MI                                1.00E+17                   2.375               20080501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                      164000                1127.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 FREDERICKSBURG         VA                                       22408 PUD                                    164000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      168000                 997.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Allen                  TX                                       75002 Single Family                          168000                20060601                     80 No MI                                                            2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      308250                2151.33                    360                     359                      8                      0                      0                   0.375                  8.375 ORLANDO                FL                                       32828 Single Family                          308250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      232800                1649.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Ceres                  CA                                       95307 Single Family                          232800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      124792                 818.95                    360                     359                    7.5                      0                      0                   0.375                  7.875 Covington              GA                                       30016 PUD                                    124792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                     1500000                9218.75                    360                     358                      7                      0                      0                   0.375                  7.375 Windermere             FL                                       34786 PUD                                   1500000                20060501            68.97000122 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       75750                 489.22                    360                     359                  7.375                      0                      0                   0.375                   7.75 Denver                 CO                                       80219 Single Family                           75750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1000000                7083.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Saint George Island    FL                                       32328 Single Family                         1000000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   300461.08                1950.47                    360                     359                  6.375                      0                      0                   0.375                   6.75 Doraville              GA                                       30360 Single Family                          300720                20060601                     80 No MI                                                            2.25               20110501                  11.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      231900                1328.59                    360                     359                    6.5                      0                      0                   0.375                  6.875 Capitol Heights        MD                                       20743 Single Family                          231900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      245600                1637.33                    360                     359                  7.625                      0                      0                   0.375                      8 ROCKVILLE              MD                                       20851 Single Family                          245600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      400000                2541.67                    360                     359                   7.25                      0                      0                   0.375                  7.625 BEAUMONT               CA                                       92223 Single Family                          400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      164500                1028.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 DESOTO                 TX                                       75115 PUD                                    164500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      224000                1236.67                    360                     358                   6.25                      0                      0                   0.375                  6.625 Vancouver              WA                                       98662 Single Family                          224000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G01                                                      154000                 978.54                    360                     359                   7.25                      0                      0                   0.375                  7.625 Glendale               AZ                                       85303 Single Family                          154000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      241600                1434.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 JACKSONVILLE           FL                                       32224 PUD                                    241600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      600000                3562.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 SANTA FE               NM                                       87501 Condominium                            600000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      348000                2175.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 NEWTOWN                CT                                        6470 Single Family                          348000                20060601            78.19999695 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      388000                2344.17                    360                     356                  6.875                      0                      0                   0.375                   7.25 Ontario                CA                                       91761 Single Family                          388000                20060301                     80 No MI                                                            2.25               20110201                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                      292500                2041.41                    360                     359                      8                      0                      0                   0.375                  8.375 Tacoma                 WA                                       98405 2-4 Family                             292500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       72981                 456.13                    360                     358                  7.125                      0                      0                   0.375                    7.5 Allen                  TX                                       75002 Single Family                           73440                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       61500                 435.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 Tomah                  WI                                       54660 Single Family                           61500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      432000                3060.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Oakland                CA                                       94608 Single Family                          432000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    67954.37                 498.96                    360                     359                  7.625                      0                      0                   0.375                      8 Pilot Point            TX                                       76258 Single Family                           68000                20060601                     80 No MI                                1.00E+17                    2.25               20160501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                     120 N                                    20360501 AFL2
GII                      G02                                                      191250                1095.70                    360                     359                    6.5                      0                      0                   0.375                  6.875 Las Vegas              NV                                       89128 Single Family                          191250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1600.00                    360                     359                  7.625                      0                      0                   0.375                      8 COMPTON                CA                                       90220 Single Family                          240000                20060601                     75 No MI                                                            2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      160000                1133.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Tacoma                 WA                                       98402 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                   130180.27                 856.64                    360                     358                    6.5                      0                      0                   0.375                  6.875 Dallas                 TX                                       75253 PUD                                    130400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      182000                1118.54                    360                     359                      7                      0                      0                   0.375                  7.375 MADERA                 CA                                       93638 Single Family                          182000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      392048                2082.76                    360                     358                      6                      0                      0                   0.375                  6.375 HIGHLANDS RANCH        CO                                       80130 PUD                                    392048                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      172000                1182.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Glendale               AZ                                       85302 Single Family                          172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      163200                 986.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 Portland               OR                                       97217 Single Family                          163200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      108430                 768.05                    360                     359                  8.125                      0                      0                   0.375                    8.5 Glendale               AZ                                       85302 Condominium                            108430                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      138320                 864.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Las Vegas              NV                                       89119 Condominium                            138320                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                    99526.08                 696.42                    360                     359                  7.125                      0                      0                   0.375                    7.5 Norcross               GA                                       30093 Single Family                           99600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       64000                 453.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 PHOENIX                AZ                                       85033 Townhouse                               64000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       98000                 653.33                    360                     359                  7.625                      0                      0                   0.375                      8 PHOENIX                AZ                                       85009 Single Family                           98000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      177800                1203.85                    360                     359                   7.75                      0                      0                   0.375                  8.125 FRESNO                 CA                                       93722 Single Family                          177800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      942500                5694.27                    360                     359                  6.875                      0                      0                   0.375                   7.25 LOS ANGELES            CA                                       90077 2-4 Family                             942500                20060601                     65 No MI                                                            2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      189160                1162.55                    360                     359                      7                      0                      0                   0.375                  7.375 ANTHEM                 AZ                                       85086 PUD                                    189160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      152550                 953.44                    360                     359                  7.125                      0                      0                   0.375                    7.5 CHINO VALLEY           AZ                                       86323 PUD                                    152550                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   347748.13                2463.12                    360                     359                   7.25                      0                      0                   0.375                  7.625 Los Angeles            CA                                       90014 Condominium                            348000                20060601                     80 No MI                                                            2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      105600                 671.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 Arlington              TX                                       76016 Single Family                          105600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      760000                4987.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 Los Alamitos           CA                                       90720 Single Family                          760000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      315000                2001.56                    360                     359                   7.25                      0                      0                   0.375                  7.625 DENVER                 CO                                       80220 Single Family                          315000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      280000                1662.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 COLTON                 CA                                       92324 Single Family                          280000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      307500                2178.12                    360                     359                  8.125                      0                      0                   0.375                    8.5 TUCSON                 AZ                                       85737 PUD                                    307500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      299250                1995.00                    360                     359                  7.625                      0                      0                   0.375                      8 GLENDALE               AZ                                       85310 PUD                                    299250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      280000                1837.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 SCOTTSDALE             AZ                                       85258 PUD                                    280000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      210000                1203.12                    360                     359                    6.5                      0                      0                   0.375                  6.875 COOLIDGE               AZ                                       85228 Single Family                          210000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      415255                2768.37                    360                     359                  7.625                      0                      0                   0.375                      8 Las Vegas              NV                                       89131 PUD                                    415255                20060601                     95 GE Capital MI                        1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      180000                1200.00                    360                     359                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80205 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      186650                1224.89                    360                     359                    7.5                      0                      0                   0.375                  7.875 Poughkeepsie           NY                                       12603 2-4 Family                             186650                20060601            69.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    90934.14                 644.09                    360                     359                   7.25                      0                      0                   0.375                  7.625 Hampton                VA                                       23666 Single Family                           91000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                   692043.03                5024.73                    360                     358                    7.5                      0                      0                   0.375                  7.875 Morganville            NJ                                        7751 Single Family                          693000                20060501            61.33000183 No MI                                1.00E+17                       5               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      256064                2107.19                    360                     358                    9.5                      0                      0                   0.375                  9.875 Palm Beach Gardens     FL                                       33418 PUD                                    256064                20060501                     80 No MI                                1.00E+17                   4.125               20110401                 15.875                  4.625                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                   203999.13                1359.99                    360                     359                  7.625                      0                      0                   0.375                      8 Capitol Heights        MD                                       20743 Single Family                          204000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                   3.75                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      245600                1586.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 Las Vegas              NV                                       89106 Single Family                          245600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      147120                 980.80                    360                     359                  7.625                      0                      0                   0.375                      8 Vero Beach             FL                                       32962 Single Family                          147120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      134400                 952.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 CAPITOL HGTS           MD                                       20743 Single Family                          134400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   111933.88                 871.12                    360                     359                   8.25                      0                      0                   0.375                  8.625 LOUISVILLE             KY                                       40212 2-4 Family                             112000                20060601                     80 No MI                                1.00E+17                    2.25               20130501                 13.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                    51869.36                 403.67                    360                     359                   8.25                      0                      0                   0.375                  8.625 LOUISVILLE             KY                                       40211 Single Family                           51900                20060601            78.63999939 No MI                                1.00E+17                    2.25               20130501                 13.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                      360000                2287.50                    360                     359                   7.25                      0                      0                   0.375                  7.625 Campbell               CA                                       95008 Single Family                          360000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      176600                1158.94                    360                     359                    7.5                      0                      0                   0.375                  7.875 Poughkeepsie           NY                                       12601 2-4 Family                             176600                20060601            69.98000336 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      440000                2887.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 STERLING               VA                                       20164 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    293673.5                1927.23                    360                     356                    7.5                      0                      0                   0.375                  7.875 Miami Beach            FL                                       33139 Condominium                            294000                20060301            70.16999817 No MI                                1.00E+17                    2.25               20110201                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360201 AFL2
GI                       G02                                                       52875                 369.02                    360                     359                      8                      0                      0                   0.375                  8.375 Taylor                 TX                                       76574 Single Family                           52875                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      131760                 864.68                    360                     358                    7.5                      0                      0                   0.375                  7.875 Lauderdale Lakes       FL                                       33311 Condominium                            131760                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      143600                1017.17                    360                     359                  8.125                      0                      0                   0.375                    8.5 THORNTON               CO                                       80229 Single Family                          143600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      383950                2319.70                    360                     359                  6.875                      0                      0                   0.375                   7.25 ZIMMERMAN              MN                                       55398 Single Family                          384000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      264000                1760.00                    360                     359                  7.625                      0                      0                   0.375                      8 NAPLES                 FL                                       34116 Single Family                          264000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      380000                2572.92                    360                     358                   7.75                      0                      0                   0.375                  8.125 LAS VEGAS              NV                                       89122 PUD                                    380000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      189000                1299.38                    360                     359                  7.875                      0                      0                   0.375                   8.25 Atlanta                GA                                       30316 Single Family                          189000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      276800                1701.17                    360                     359                      7                      0                      0                   0.375                  7.375 PRINCE WILLIAM         VA                                       22193 Townhouse                              276800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      157160                1096.85                    360                     358                      8                      0                      0                   0.375                  8.375 Tucker                 GA                                       30084 Condominium                            157160                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 14.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      496000                3513.33                    360                     357                  8.125                      0                      0                   0.375                    8.5 Miami                  FL                                       33130 Condominium                            496000                20060401                     80 No MI                                1.00E+17                    2.75               20110301                   14.5                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      132000                 866.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 S MILWAUKEE            WI                                       53172 2-4 Family                             132000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      121600                 709.33                    360                     358                  6.625                      0                      0                   0.375                      7 Highlands Ranch        CO                                       80126 Condominium                            121600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      480000                2750.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Santa Maria            CA                                       93454 Single Family                          480000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      564600                3528.75                    360                     359                  7.125                      0                      0                   0.375                    7.5 Park City              UT                                       84098 Single Family                          564600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   135821.63                 962.03                    360                     359                   7.25                      0                      0                   0.375                  7.625 KINGMAN                AZ                                       86401 Single Family                          135920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    70656.06                 537.37                    360                     359                      8                      0                      0                   0.375                  8.375 La Porte               TX                                       77571 Single Family                           70700                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      111432                 719.66                    360                     358                  7.375                      0                      0                   0.375                   7.75 Lancaster              TX                                       75146 Single Family                          111432                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      192000                1220.00                    360                     358                   7.25                      0                      0                   0.375                  7.625 Seattle                WA                                       96144 Single Family                          192000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      276000                1638.75                    360                     359                   6.75                      0                      0                   0.375                  7.125 LAS VEGAS              NV                                       89102 Single Family                          276000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      163850                 989.93                    360                     359                  6.875                      0                      0                   0.375                   7.25 MARICOPA               AZ                                       85239 PUD                                    163850                20060601            79.88999939 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   110844.38                 750.51                    360                     359                   7.75                      0                      0                   0.375                  8.125 Crawfordville          FL                                       32327 Single Family                          111600                20060601                     80 No MI                                                            2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   184672.82                1339.93                    360                     359                    7.5                      0                      0                   0.375                  7.875 MIAMI                  FL                                       33142 2-4 Family                             184800                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   220015.99                1634.68                    360                     359                   7.75                      0                      0                   0.375                  8.125 Centereach             NY                                       11720 Single Family                          220160                20060601                     75 No MI                                                            2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       88000                 605.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 CINCINNATI             OH                                       45219 2-4 Family                              88000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      175900                1081.05                    360                     359                      7                      0                      0                   0.375                  7.375 HENDERSON              NV                                       89074 Condominium                            175900                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      372000                2441.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 North Plainfield       NJ                                        7060 2-4 Family                             372000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      192000                1300.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 HILLIARD               OH                                       43026 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      116000                 725.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 Hialeah                FL                                       33012 Condominium                            116000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       47894                 334.26                    360                     359                      8                      0                      0                   0.375                  8.375 SOUTH OGDEN            UT                                       84403 Condominium                             47894                20060601                     90 GE Capital MI                        1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      111675                 697.97                    360                     358                  7.125                      0                      0                   0.375                    7.5 Coconut Creek          FL                                       33063 Condominium                            111675                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       62300                 402.35                    360                     359                  7.375                      0                      0                   0.375                   7.75 GRAND RAPIDS           MI                                       49505 Single Family                           62300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      175600                1225.54                    360                     359                      8                      0                      0                   0.375                  8.375 Columbia               SC                                       29201 Single Family                          175600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      177776                1111.10                    360                     359                  7.125                      0                      0                   0.375                    7.5 Flowery Branch         GA                                       30542 Single Family                          177776                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   222479.99                1413.67                    360                     358                   7.25                      0                      0                   0.375                  7.625 Teaneck                NJ                                        7666 Condominium                            222480                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      134850                 884.95                    360                     359                    7.5                      0                      0                   0.375                  7.875 North Port             FL                                       34286 Single Family                          134850                20060601            74.98999786 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1625.00                    360                     359                   7.75                      0                      0                   0.375                  8.125 Stephens City          VA                                       22655 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      408000                2677.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Clifton                NJ                                        7011 2-4 Family                             408000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G01                                                      986250                6780.47                    360                     359                  7.875                      0                      0                   0.375                   8.25 LAGUNA BEACH           CA                                       92677 Single Family                          986250                20060601                     75 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      975000                6703.13                    360                     359                  7.875                      0                      0                   0.375                   8.25 ENCINO                 CA                                       91436 Single Family                          975000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   109024.19                 829.18                    360                     359                      8                      0                      0                   0.375                  8.375 Andover                KS                                       67002 PUD                                    109092                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   176245.22                1156.61                    360                     359                    7.5                      0                      0                   0.375                  7.875 Avondale               AZ                                       85323 PUD                                    176250                20060601                     75 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      184000                1092.50                    360                     358                   6.75                      0                      0                   0.375                  7.125 DECATUR                GA                                       30030 Single Family                          184000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                    96448.84                 658.98                    360                     358                  6.875                      0                      0                   0.375                   7.25 ATLANTA                GA                                       30318 Single Family                           96600                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      108750                 702.34                    360                     358                  7.375                      0                      0                   0.375                   7.75 ATLANTA                GA                                       30314 Single Family                          108750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                    87363.08                 596.90                    360                     358                  6.875                      0                      0                   0.375                   7.25 COLLEGE PARK           GA                                       30349 Single Family                           87500                20060501                     70 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       94880                 642.42                    360                     359                   7.75                      0                      0                   0.375                  8.125 LITHONIA               GA                                       30038 PUD                                     94880                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       83200                 580.67                    360                     358                      8                      0                      0                   0.375                  8.375 LANSING                MI                                       48915 Single Family                           83200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      215600                1392.42                    360                     359                  7.375                      0                      0                   0.375                   7.75 Seattle                WA                                       98126 Single Family                          215600                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      455920                3181.94                    360                     359                      8                      0                      0                   0.375                  8.375 SAVAGE                 MN                                       55378 Single Family                          455920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      105000                 710.94                    360                     359                   7.75                      0                      0                   0.375                  8.125 Dallas                 TX                                       75217 Single Family                          105000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      332000                2109.58                    360                     359                   7.25                      0                      0                   0.375                  7.625 Avondale               AZ                                       85323 PUD                                    332000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       89438                 586.94                    360                     359                    7.5                      0                      0                   0.375                  7.875 HUMBLE                 TX                                       77396 Single Family                           89438                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      112420                 655.78                    360                     359                  6.625                      0                      0                   0.375                      7 ROUND ROCK             TX                                       78681 PUD                                    112420                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      136000                 892.50                    360                     359                    7.5                      0                      0                   0.375                  7.875 DENVER                 CO                                       80216 Single Family                          136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      479920                3349.44                    360                     359                      8                      0                      0                   0.375                  8.375 WOODBURY               MN                                       55129 PUD                                    479920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   156132.83                 894.51                    360                     357                    6.5                      0                      0                   0.375                  6.875 MADISON                WI                                       53719 2-4 Family                             157250                20060401            64.18000031 No MI                                1.00E+17                    2.25               20110301                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360301 AFL2
GI                       G02                                                      344000                2293.33                    360                     359                  7.625                      0                      0                   0.375                      8 Denver                 CO                                       80206 Single Family                          344000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   103054.24                 774.71                    360                     359                  7.875                      0                      0                   0.375                   8.25 Midvale                UT                                       84047 Single Family                          103120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      245461                1585.27                    360                     359                  7.375                      0                      0                   0.375                   7.75 NORTH LAS VEGAS        NV                                       89084 PUD                                    245461                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      127120                 781.26                    360                     359                      7                      0                      0                   0.375                  7.375 LOUISVILLE             KY                                       40214 Single Family                          127120                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      406000                2875.83                    360                     359                  8.125                      0                      0                   0.375                    8.5 SANTA ANA              CA                                       92707 Single Family                          406000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   14.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       66400                 470.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Cleveland              OH                                       44105 Single Family                           66400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      249600                1560.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 San Bernardino         CA                                       92407 Single Family                          249600                20060501                     80 No MI                                1.00E+17                    3.75               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    197480.3                1519.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 MIAMI                  FL                                       33181 Condominium                            197600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  3.375                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      415500                2380.47                    360                     359                    6.5                      0                      0                   0.375                  6.875 SAN DIEGO              CA                                       92123 Single Family                          415500                20060601            64.91999817 No MI                                1.00E+17                    2.25               20160501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                     120 N                                    20360501 AFL2
GI                       G02                                                       59500                 384.27                    360                     359                  7.375                      0                      0                   0.375                   7.75 Indianapolis           IN                                       46222 Single Family                           59500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      216240                1283.93                    360                     358                   6.75                      0                      0                   0.375                  7.125 ELIZABETH              NJ                                        7202 Single Family                          216240                20060501                     80 No MI                                1.00E+17                   5.125               20090401                 13.125                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      364000                2009.58                    360                     358                   6.25                      0                      0                   0.375                  6.625 San Bernardino         CA                                       92407 Single Family                          364000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.625                   4.75                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       58875                 386.37                    360                     359                    7.5                      0                      0                   0.375                  7.875 North Charleston       SC                                       29420 Single Family                           58875                20060601            73.59999847 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      152000                1076.67                    360                     359                  8.125                      0                      0                   0.375                    8.5 LAS VEGAS              NV                                       89142 Condominium                            152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      310500                2199.37                    360                     359                  8.125                      0                      0                   0.375                    8.5 Snellville             GA                                       30039 Single Family                          310500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      105600                 726.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 RANDOLPH               WI                                       53956 Condominium                            105600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1159150                7848.41                    360                     359                   7.75                      0                      0                   0.375                  8.125 San Juan Capistrano    CA                                       92675 PUD                                   1159150                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      320011                2033.40                    360                     359                   7.25                      0                      0                   0.375                  7.625 Riverside              CA                                       92503 PUD                                    320011                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      292500                2041.41                    360                     359                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30188 Single Family                          292500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      172720                1115.48                    360                     359                  7.375                      0                      0                   0.375                   7.75 PORTLAND               TN                                       37148 2-4 Family                             172720                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      297199                1671.74                    360                     358                  6.375                      0                      0                   0.375                   6.75 North Las Vegas        NV                                       89085 PUD                                    299200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      507500                3489.06                    360                     359                  7.875                      0                      0                   0.375                   8.25 San Diego              CA                                       92104 2-4 Family                             507500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      123750                 786.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 Phoenix                AZ                                       85032 Single Family                          123750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      285600                1725.50                    360                     359                  6.875                      0                      0                   0.375                   7.25 Fresno                 CA                                       93710 Single Family                          285600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      136500                 910.00                    360                     359                  7.625                      0                      0                   0.375                      8 Duluth                 GA                                       30096 Single Family                          136500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      289500                2050.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 PHOENIX                AZ                                       85048 PUD                                    289500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      687200                4581.33                    360                     359                  7.625                      0                      0                   0.375                      8 KENSINGTON             MD                                       20895 PUD                                    687200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      116000                 809.58                    360                     359                      8                      0                      0                   0.375                  8.375 Tampa                  FL                                       33610 2-4 Family                             116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      101250                 696.09                    360                     359                  7.875                      0                      0                   0.375                   8.25 DENVER                 CO                                       80219 Single Family                          101250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      311500                1752.19                    360                     359                  6.375                      0                      0                   0.375                   6.75 Plantation             FL                                       33324 Single Family                          311500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      172000                 949.58                    360                     359                   6.25                      0                      0                   0.375                  6.625 LAKEWOOD               CO                                       80232 Condominium                            172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      148948                 853.35                    360                     359                    6.5                      0                      0                   0.375                  6.875 Saint Augustine        FL                                       32084 PUD                                    148948                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      308000                2053.33                    360                     359                  7.625                      0                      0                   0.375                      8 CHANDLER               AZ                                       85225 2-4 Family                             308000                20060601            75.48999786 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      324000                1822.50                    360                     359                  6.375                      0                      0                   0.375                   6.75 Issaquah               WA                                       98029 PUD                                    324000                20060601                     80 No MI                                1.00E+17                    2.25               20090501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                      180000                1237.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Cottage Grove          OR                                       97424 Single Family                          180000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      364800                2432.00                    360                     359                  7.625                      0                      0                   0.375                      8 CHASKA                 MN                                       55318 Single Family                          364800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      484000                3377.92                    360                     359                      8                      0                      0                   0.375                  8.375 SAVAGE                 MN                                       55378 Single Family                          484000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      335926                2169.52                    360                     359                  7.375                      0                      0                   0.375                   7.75 GOODYEAR               AZ                                       85338 Single Family                          335926                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       97300                 608.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 ALBUQUERQUE            NM                                       87108 2-4 Family                              97300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      192650                1204.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 North Port             FL                                       34287 Single Family                          192650                20060601            73.52999878 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      120000                 812.50                    360                     359                   7.75                      0                      0                   0.375                  8.125 Land O Lakes           FL                                       34639 Single Family                          120000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      272300                1815.33                    360                     359                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85048 Single Family                          272300                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      217000                1514.48                    360                     359                      8                      0                      0                   0.375                  8.375 Alva                   FL                                       33920 Single Family                          217000                20060601            74.56999969 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      198800                1283.92                    360                     359                  7.375                      0                      0                   0.375                   7.75 Lacey                  WA                                       98513 PUD                                    198800                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      219600                1555.50                    360                     359                  8.125                      0                      0                   0.375                    8.5 Phoenix                AZ                                       85041 PUD                                    219600                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      255920                1599.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Milliken               CO                                       80543 Single Family                          255920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      108000                 742.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 Saint Clair Shores     MI                                       48081 Single Family                          108000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                      169500                 953.44                    360                     359                  6.375                      0                      0                   0.375                   6.75 Aloha                  OR                                       97006 Single Family                          169500                20060601                     75 No MI                                1.00E+17                    2.25               20090501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                      360000                2100.00                    360                     359                  6.625                      0                      0                   0.375                      7 Oviedo                 FL                                       32765 Single Family                          360000                20060601                     80 No MI                                                           2.375               20080501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GI                       G02                                                       75000                 531.25                    360                     359                  8.125                      0                      0                   0.375                    8.5 SCOTTDALE              GA                                       30079 Single Family                           75000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      147450                 890.84                    360                     359                  6.875                      0                      0                   0.375                   7.25 FORT MYERS             FL                                       33916 Condominium                            147450                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      190400                1289.17                    360                     358                   7.75                      0                      0                   0.375                  8.125 SAINT PAUL             MN                                       55104 2-4 Family                             190400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                   111753.36                 782.56                    360                     358                  7.125                      0                      0                   0.375                    7.5 JOLIET                 IL                                       60432 Single Family                          111920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      395000                2304.17                    360                     359                  6.625                      0                      0                   0.375                      7 Santa Clara            CA                                       95051 Single Family                          395000                20060601            56.83000183 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1120000                7233.33                    360                     359                  7.375                      0                      0                   0.375                   7.75 ATL                    GA                                       30327 Single Family                         1120000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      559993                3383.29                    360                     359                  6.875                      0                      0                   0.375                   7.25 Las Vegas              NV                                       89148 Single Family                          559993                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   227773.93                1752.45                    360                     359                  8.125                      0                      0                   0.375                    8.5 Hollywood              FL                                       33027 Single Family                          227912                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      209680                1135.77                    360                     359                  6.125                      0                      0                   0.375                    6.5 Meridian               ID                                       83642 PUD                                    209680                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      160792                1088.70                    360                     359                   7.75                      0                      0                   0.375                  8.125 Orlando                FL                                       32822 Condominium                            160792                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      417000                2519.37                    360                     359                  6.875                      0                      0                   0.375                   7.25 Fullerton              CA                                       92831 2-4 Family                             417000                20060601            60.88000107 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      311236                2042.49                    360                     359                    7.5                      0                      0                   0.375                  7.875 GLEN BURNIE            MD                                       21061 PUD                                    311236                20060601            79.93000031 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      472000                2950.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 PHOENIX                AZ                                       85086 Single Family                          472000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      363950                2312.60                    360                     359                   7.25                      0                      0                   0.375                  7.625 WOODBRIDGE             VA                                       22191 PUD                                    363950                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      240000                1700.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 LEESBURG               VA                                       20175 Condominium                            240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       98000                 612.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Saint Augustine        FL                                       32092 PUD                                     98000                20060601                     70 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      179900                 993.20                    360                     358                   6.25                      0                      0                   0.375                  6.625 TUCKER                 GA                                       30084 Townhouse                              179900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      106400                 698.25                    360                     358                    7.5                      0                      0                   0.375                  7.875 ST PETERSBURG          FL                                       33711 Single Family                          106400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      212752                1241.05                    360                     358                  6.625                      0                      0                   0.375                      7 SPRING HILL            FL                                       34609 PUD                                    212752                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      222650                1368.37                    360                     358                      7                      0                      0                   0.375                  7.375 BONITA SPRINGS         FL                                       34135 2-4 Family                             222650                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      123650                 747.05                    360                     358                  6.875                      0                      0                   0.375                   7.25 BONITA SPRINGS         FL                                       34135 Single Family                          123650                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      302242                1889.01                    360                     358                  7.125                      0                      0                   0.375                    7.5 LAND O LAKES           FL                                       34638 PUD                                    302242                20060501                     75 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      193520                1209.50                    360                     358                  7.125                      0                      0                   0.375                    7.5 AUBURNDALE             FL                                       33823 PUD                                    193520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      291900                1915.59                    360                     358                    7.5                      0                      0                   0.375                  7.875 ATLANTA                GA                                       30326 Condominium                            291900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      212000                1302.92                    360                     358                      7                      0                      0                   0.375                  7.375 HAINES CITY            FL                                       33844 Single Family                          212000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G03                                                      154240                 964.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 DOUGLASVILLE           GA                                       30135 PUD                                    154240                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      360000                2062.50                    360                     358                    6.5                      0                      0                   0.375                  6.875 SILVER SPRING          MD                                       20906 Single Family                          360000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       96000                 650.00                    360                     358                   7.75                      0                      0                   0.375                  8.125 LITHONIA               GA                                       30058 Single Family                           96000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       87750                 575.86                    360                     358                    7.5                      0                      0                   0.375                  7.875 GRIFFIN                GA                                       30223 Townhouse                               87750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      172274                1130.55                    360                     358                    7.5                      0                      0                   0.375                  7.875 GIBSONTON              FL                                       33534 PUD                                    172274                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      255900                1652.69                    360                     358                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30326 Condominium                            255900                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      123750                 863.67                    360                     359                      8                      0                      0                   0.375                  8.375 Springville            UT                                       84663 2-4 Family                             123750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       99288                 682.61                    360                     358                  7.875                      0                      0                   0.375                   8.25 Brandon                FL                                       33511 Condominium                             99288                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  14.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      144000                 750.00                    360                     358                  5.875                      0                      0                   0.375                   6.25 Mesa                   AZ                                       85202 PUD                                    144000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  11.25                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      101592                 582.04                    360                     358                    6.5                      0                      0                   0.375                  6.875 Lake Mary              FL                                       32746 Condominium                            101592                20060501                     80 No MI                                                            2.75               20110401                 12.875                  2.375                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      248000                1446.67                    360                     359                  6.625                      0                      0                   0.375                      7 MANASSAS               VA                                       20110 Townhouse                              248000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      161777                1011.11                    360                     358                  7.125                      0                      0                   0.375                    7.5 COLLEGE PARK           GA                                       30349 PUD                                    161777                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      164488                 976.65                    360                     358                   6.75                      0                      0                   0.375                  7.125 FAIRBURN               GA                                       30213 PUD                                    164488                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      149200                 916.96                    360                     358                      7                      0                      0                   0.375                  7.375 JONESBORO              GA                                       30236 PUD                                    149200                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      169040                1091.72                    360                     358                  7.375                      0                      0                   0.375                   7.75 AUBURN                 GA                                       30011 PUD                                    169040                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      185000                1021.35                    360                     358                   6.25                      0                      0                   0.375                  6.625 Kennesaw               GA                                       30144 Single Family                          185000                20060501            64.91000366 No MI                                1.00E+17                    2.25               20160401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 AFL2
GI                       G02                                                      113600                 757.33                    360                     358                  7.625                      0                      0                   0.375                      8 Marietta               GA                                       30064 Single Family                          113600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   135370.72                 817.86                    360                     358                  6.875                      0                      0                   0.375                   7.25 Covington              GA                                       30016 PUD                                    135512                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                      149432                 933.95                    360                     358                  7.125                      0                      0                   0.375                    7.5 COVINGTON              GA                                       30016 PUD                                    149432                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      196700                1372.80                    360                     358                      8                      0                      0                   0.375                  8.375 DOUGLASVILLE           GA                                       30135 PUD                                    196700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      117999                 774.37                    360                     358                    7.5                      0                      0                   0.375                  7.875 CONYERS                GA                                       30013 Single Family                          117999                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      170150                 992.54                    360                     358                  6.625                      0                      0                   0.375                      7 LAWRENCEVILLE          GA                                       30043 PUD                                    170150                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      138392                 937.03                    360                     358                   7.75                      0                      0                   0.375                  8.125 Palmetto               GA                                       30268 PUD                                    138392                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                   159663.46                1077.42                    360                     358                   6.75                      0                      0                   0.375                  7.125 Conway                 SC                                       29526 Single Family                          159920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       2 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G03                                                      102000                 605.63                    360                     358                   6.75                      0                      0                   0.375                  7.125 PALMETTO               GA                                       30268 PUD                                    102000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G03                                                       98400                 615.00                    360                     358                  7.125                      0                      0                   0.375                    7.5 SNELLVILLE             GA                                       30039 Single Family                           98400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      112000                 770.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 HIAWASSEE              FL                                       32818 Single Family                          112000                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      193500                1350.47                    360                     359                      8                      0                      0                   0.375                  8.375 Asheville              NC                                       28806 Single Family                          193500                20060601                     90 Mortgage Guaranty In                 1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      146400                 915.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Wilmington             DE                                       19805 Townhouse                              146400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      415971                2729.81                    360                     359                    7.5                      0                      0                   0.375                  7.875 Eagan                  MN                                       55123 Single Family                          415971                20060601                   78.5 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      415723                2728.18                    360                     359                    7.5                      0                      0                   0.375                  7.875 Chaska                 MN                                       55318 Single Family                          415723                20060601                     77 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      211200                1496.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 North Port             FL                                       34288 Single Family                          211200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      240000                1675.00                    360                     359                      8                      0                      0                   0.375                  8.375 Lehigh Acres           FL                                       33972 Single Family                          240000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G01                                                   134189.69                 916.84                    360                     358                  6.875                      0                      0                   0.375                   7.25 Harrison Township      MI                                       48045 Single Family                          134400                20060501                     80 No MI                                1.00E+17                       5               20090401                  13.25                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      36 N                                    20360401 AFL2
GII                      G02                                                      280000                1575.00                    360                     355                  6.375                      0                      0                   0.375                   6.75 Surprise               AZ                                       85388 PUD                                    280000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.75                  4.625                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 AFL2
GI                       G02                                                      367960                2376.41                    360                     358                  7.375                      0                      0                   0.375                   7.75 Hemet                  CA                                       92545 Single Family                          367960                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                     63918.1                 480.81                    360                     358                  7.875                      0                      0                   0.375                   8.25 Knoxville              TN                                       37917 Single Family                           64000                20060501                     80 No MI                                1.00E+17                   2.375               20080401                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360401 AFL2
GI                       G01                                                      440000                3070.83                    360                     359                      8                      0                      0                   0.375                  8.375 Commerce Township      MI                                       48382 Single Family                          440000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       65600                 457.83                    360                     359                      8                      0                      0                   0.375                  8.375 Arlington              TX                                       76013 Single Family                           65600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                   339728.11                2290.64                    360                     359                   6.75                      0                      0                   0.375                  7.125 Superior               CO                                       80027 PUD                                    340000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      112000                 676.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Colorado Springs       CO                                       80910 Single Family                          112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      952000                5751.67                    360                     359                  6.875                      0                      0                   0.375                   7.25 Woodland Hills         CA                                       91364 Single Family                          952000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      997500                7065.62                    360                     359                  8.125                      0                      0                   0.375                    8.5 LOS ANGELES            CA                                       90019 2-4 Family                             997500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      112000                 735.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Denver                 CO                                       80239 PUD                                    112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      309600                2031.75                    360                     359                    7.5                      0                      0                   0.375                  7.875 Sacramento             CA                                       95829 Single Family                          309600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      367200                2295.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Elk Grove              CA                                       95624 Single Family                          367200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      119920                 587.11                    360                     358                    5.5                      0                      0                   0.375                  5.875 STOCKBRIDGE            GA                                       30281 PUD                                    119920                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      400000                2666.67                    360                     359                  7.625                      0                      0                   0.375                      8 Brooklyn Park          MN                                       55443 PUD                                    400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   111930.39                 851.28                    360                     359                      8                      0                      0                   0.375                  8.375 Kansas City            KS                                       66109 Single Family                          112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      143500                 926.77                    360                     359                  7.375                      0                      0                   0.375                   7.75 Orlando                FL                                       32826 Single Family                          143500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      292000                1946.67                    360                     359                  7.625                      0                      0                   0.375                      8 CORONA                 CA                                       92882 Single Family                          292000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      116000                 737.08                    360                     359                   7.25                      0                      0                   0.375                  7.625 HYATTSVILLE            MD                                       20784 Condominium                            116000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      373800                2297.31                    360                     359                      7                      0                      0                   0.375                  7.375 PERKASIE               PA                                       18944 Single Family                          373800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       94999                 663.01                    360                     359                      8                      0                      0                   0.375                  8.375 BUIES CREEK            NC                                       27506 PUD                                     94999                20060601            79.16999817 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       94999                 663.01                    360                     359                      8                      0                      0                   0.375                  8.375 BUIES CREEK            NC                                       27506 PUD                                     94999                20060601            79.16999817 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      101600                 635.00                    360                     357                  7.125                      0                      0                   0.375                    7.5 NEWPORT NEWS           VA                                       23602 PUD                                    101600                20060401                     80 No MI                                1.00E+17                    2.25               20110301                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G03                                                      417000                2519.37                    360                     359                  6.875                      0                      0                   0.375                   7.25 Fullerton              CA                                       92832 2-4 Family                             417000                20060601            62.24000168 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      197644                1173.51                    360                     359                   6.75                      0                      0                   0.375                  7.125 FLORENCE               AZ                                       85232 PUD                                    197644                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      346450                2057.05                    360                     358                   6.75                      0                      0                   0.375                  7.125 Pittsburg              CA                                       94565 Single Family                          346450                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                   220702.94                1469.55                    360                     359                  6.625                      0                      0                   0.375                      7 Mays Landing           NJ                                        8330 PUD                                    220884                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      329667                1785.70                    360                     358                  6.125                      0                      0                   0.375                    6.5 North Las Vegas        NV                                       89081 PUD                                    329667                20060501                     80 No MI                                                            2.25               20110401                   12.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                      256200                1627.94                    360                     358                   7.25                      0                      0                   0.375                  7.625 Killingworth           CT                                        6419 Single Family                          256200                20060501                     84 GE Capital MI                        1.00E+17                    2.25               20110401                 13.625                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      218156                1158.95                    360                     358                      6                      0                      0                   0.375                  6.375 Stephens City          VA                                       22655 Townhouse                              218156                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      261504                1498.20                    360                     358                    6.5                      0                      0                   0.375                  6.875 Wesley Chapel          FL                                       33543 PUD                                    261504                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                   132882.66                 851.61                    360                     359                   6.25                      0                      0                   0.375                  6.625 SIMPSONVILLE           SC                                       29681 Single Family                          133000                20060601            56.59999847 No MI                                1.00E+17                    2.25               20110501                 11.625                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      200000                1395.83                    360                     359                      8                      0                      0                   0.375                  8.375 Colorado Springs       CO                                       80904 2-4 Family                             200000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      228200                1473.79                    360                     359                  7.375                      0                      0                   0.375                   7.75 Surprise               AZ                                       85388 PUD                                    228200                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      174000                1087.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 DIAMOND VALLEY         UT                                       84765 Single Family                          174000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      351750                2454.92                    360                     359                      8                      0                      0                   0.375                  8.375 Scottsdale             AZ                                       85260 PUD                                    351750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      268000                1702.92                    360                     359                   7.25                      0                      0                   0.375                  7.625 Sterling               VA                                       20164 PUD                                    268000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   155284.67                1086.58                    360                     359                  7.125                      0                      0                   0.375                    7.5 BLAINE                 MN                                       55434 Single Family                          155400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      671250                4544.92                    360                     358                   7.75                      0                      0                   0.375                  8.125 Oakland                CA                                       94602 2-4 Family                             671250                20060501                     75 No MI                                1.00E+17                   2.375               20080401                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360401 AFL2
GI                       G02                                                      172000                1200.42                    360                     359                      8                      0                      0                   0.375                  8.375 Riverview              FL                                       33569 PUD                                    172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                      2                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      254400                1658.90                    360                     359                   7.45                      0                      0                   0.375                  7.825 Glendale               CA                                       91206 Condominium                            254400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.825                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      608000                4053.33                    360                     359                  7.625                      0                      0                   0.375                      8 San Diego              CA                                       92127 Single Family                          608000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   107913.63                 727.62                    360                     359                   6.75                      0                      0                   0.375                  7.125 Atlanta                GA                                       30349 Single Family                          108000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      236480                1551.90                    360                     359                    7.5                      0                      0                   0.375                  7.875 BLUE RIVER             CO                                       80424 Townhouse                              236480                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      195000                1056.25                    360                     359                  6.125                      0                      0                   0.375                    6.5 Santa Cruz             CA                                       95060 Single Family                          195000                20060601            27.86000061 No MI                                1.00E+17                    2.25               20110501                   11.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      225000                1406.25                    360                     359                  7.125                      0                      0                   0.375                    7.5 PEORIA                 AZ                                       85382 PUD                                    225000                20060601            69.23000336 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      182400                1140.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 VENICE                 FL                                       34293 Single Family                          182400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      249600                1430.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Emeryville             CA                                       94608 Condominium                            249600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                       69930                 488.05                    360                     359                      8                      0                      0                   0.375                  8.375 Saint Louis            MO                                       63137 Single Family                           69930                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       78000                 544.37                    360                     359                      8                      0                      0                   0.375                  8.375 WENATCHEE              WA                                       98802 Single Family                           78000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      327844                2049.03                    360                     359                  7.125                      0                      0                   0.375                    7.5 SAHUARITA              AZ                                       85629 Single Family                          327844                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      213200                1443.54                    360                     359                   7.75                      0                      0                   0.375                  8.125 PARKER                 CO                                       80134 PUD                                    213200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      200000                1145.83                    360                     359                    6.5                      0                      0                   0.375                  6.875 VICTORVILLE            CA                                       92392 Single Family                          200000                20060601            57.49000168 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      560000                3908.33                    360                     359                      8                      0                      0                   0.375                  8.375 Tustin                 CA                                       92780 Single Family                          560000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      181280                1095.23                    360                     359                  6.875                      0                      0                   0.375                   7.25 Bakersfield            CA                                       93301 Single Family                          181280                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                     1500000                7500.00                    360                     360                  5.625                      0                      0                   0.375                      6 Great Falls            VA                                       22066 Single Family                         1500000                20060701            70.58999634 No MI                                1.00E+17                    2.25               20110601                     11                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                   250794.02                1907.40                    360                     359                      8                      0                      0                   0.375                  8.375 ROCHESTER              NH                                        3867 2-4 Family                             250950                20060601                     70 No MI                                                            2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   135899.06                 950.94                    360                     359                  7.125                      0                      0                   0.375                    7.5 MILLTOWN               WI                                       54858 Single Family                          136000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      195849                1264.86                    360                     359                  7.375                      0                      0                   0.375                   7.75 PHOENIX                AZ                                       85041 PUD                                    195849                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      202000                1409.79                    360                     359                      8                      0                      0                   0.375                  8.375 GLEN ALLEN             VA                                       23059 Townhouse                              202000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                     1000000                5937.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 MIAMI BEACH            FL                                       33139 Single Family                         1000000                20060601            74.56999969 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                       62965                 406.65                    360                     359                  7.375                      0                      0                   0.375                   7.75 RICHMOND               VA                                       22334 Single Family                           62965                20060601                     70 No MI                                1.00E+17                    2.25               20110501                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   389206.31                2494.33                    360                     359                   6.25                      0                      0                   0.375                  6.625 PEORIA                 AZ                                       85383 PUD                                    389550                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                 11.625                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      208000                1300.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 BALTIMORE              MD                                       21224 Townhouse                              208000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                   559651.93                4256.40                    360                     359                      8                      0                      0                   0.375                  8.375 BALDWIN                MD                                       21013 Single Family                          560000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      176400                1065.75                    360                     359                  6.875                      0                      0                   0.375                   7.25 SPRINGHILL             FL                                       34608 Single Family                          176400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      117650                 772.08                    360                     359                    7.5                      0                      0                   0.375                  7.875 MERIDIAN               ID                                       83642 Single Family                          117650                20060601            74.23000336 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      152000                1060.83                    360                     359                      8                      0                      0                   0.375                  8.375 Homestead              FL                                       33035 Condominium                            152000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      168160                 963.42                    360                     359                    6.5                      0                      0                   0.375                  6.875 FOUNTAIN               CO                                       80817 Single Family                          168160                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      111200                 776.08                    360                     359                      8                      0                      0                   0.375                  8.375 PHOENIX                AZ                                       85013 Single Family                          111200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      199920                1270.32                    360                     359                   7.25                      0                      0                   0.375                  7.625 BROOKLYN PARK          MN                                       55445 Single Family                          199920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      138400                 850.58                    360                     359                      7                      0                      0                   0.375                  7.375 FOUNTAIN               CO                                       80817 Single Family                          138400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      140620                 908.17                    360                     359                  7.375                      0                      0                   0.375                   7.75 FAIRBURN               GA                                       30213 Single Family                          140620                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      154800                 967.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 Columbia Heights       MN                                       55421 Single Family                          154800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      371300                1933.85                    360                     358                  5.875                      0                      0                   0.375                   6.25 Stephens City          VA                                       22655 PUD                                    371300                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      410000                2348.96                    360                     358                    6.5                      0                      0                   0.375                  6.875 Washington             DC                                       20012 Single Family                          410000                20060501                     80 No MI                                1.00E+17                     2.5               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      368000                2108.33                    360                     358                    6.5                      0                      0                   0.375                  6.875 Falls Church           VA                                       22042 Single Family                          368000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      160296                1035.24                    360                     359                  7.375                      0                      0                   0.375                   7.75 Rio Rancho             NM                                       87144 Single Family                          160296                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      110400                 770.50                    360                     359                      8                      0                      0                   0.375                  8.375 ATLANTA                GA                                       30317 Single Family                          110400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      130400                 842.17                    360                     358                  7.375                      0                      0                   0.375                   7.75 Gaithersburg           MD                                       20878 Condominium                            130400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      355900                1964.86                    360                     357                   6.25                      0                      0                   0.375                  6.625 Woodbridge             VA                                       22193 Single Family                          355900                20060401                     80 No MI                                1.00E+17                     2.5               20110301                 12.625                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G02                                                      272000                1558.33                    360                     357                    6.5                      0                      0                   0.375                  6.875 Gaithersburg           MD                                       20879 PUD                                    272000                20060401                     80 No MI                                1.00E+17                     2.5               20110301                 12.875                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GII                      G01                                                      336000                1925.00                    360                     357                    6.5                      0                      0                   0.375                  6.875 Woodbridge             VA                                       22193 Single Family                          336000                20060401                     80 No MI                                1.00E+17                     2.5               20090301                 12.875                  2.125                       2 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360301 AFL2
GI                       G02                                                    112420.6                 805.96                    360                     359                  7.375                      0                      0                   0.375                   7.75 WEST GREENWICH         RI                                        2817 Single Family                          112500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  2.125                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      383900                1999.48                    360                     358                  5.875                      0                      0                   0.375                   6.25 HENDERSON              NV                                       89011 Condominium                            383900                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      262400                1476.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Stafford               VA                                       22556 Single Family                          262400                20060501                     80 No MI                                1.00E+17                     2.5               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GII                      G02                                                      134400                 770.00                    360                     358                    6.5                      0                      0                   0.375                  6.875 Philadelphia           PA                                       19125 Single Family                          134400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      104000                 704.17                    360                     360                   7.75                      0                      0                   0.375                  8.125 Albuquerque            NM                                       87121 PUD                                    104000                20060701            84.97000122 PMI                                  1.00E+17                    2.25               20110601                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360601 AFL2
GI                       G02                                                      181360                1246.85                    360                     359                  7.875                      0                      0                   0.375                   8.25 MILLINGTON             MD                                       21651 Single Family                          181360                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      112500                 832.03                    360                     358                    8.5                      0                      0                   0.375                  8.875 Detroit                MI                                       48224 Single Family                          112500                20060501                     90 GE Capital MI                        1.00E+17                    2.75               20110401                 14.875                  1.875                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                       38000                 281.04                    360                     357                    8.5                      0                      0                   0.375                  8.875 Akron                  OH                                       44306 Single Family                           38000                20060401                     80 No MI                                1.00E+17                    2.25               20110301                 14.875                  2.375                       2 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G03                                                      117600                 735.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 Snellville             GA                                       30039 Single Family                          117600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      210400                1446.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 AM FORK                UT                                       84003 Single Family                          210400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   185372.34                1345.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 Charleston             SC                                       29412 Condominium                            185500                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      260000                1814.58                    360                     359                      8                      0                      0                   0.375                  8.375 Minneapolis            MN                                       55404 Single Family                          260000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                  1086732.46                7790.98                    360                     359                  7.375                      0                      0                   0.375                   7.75 Atlanta                GA                                       30342 Single Family                         1087500                20060601                     75 No MI                                                            2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      203920                1147.05                    360                     359                  6.375                      0                      0                   0.375                   6.75 ERIE                   CO                                       80516 Condominium                            203920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      360000                2475.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 GRANTS PASS            OR                                       97526 Single Family                          360000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      358350                2351.67                    360                     359                    7.5                      0                      0                   0.375                  7.875 Henderson              NV                                       89015 Single Family                          358350                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      360000                2100.00                    360                     357                  6.625                      0                      0                   0.375                      7 Lanham                 MD                                       20706 Single Family                          360000                20060401                     80 No MI                                1.00E+17                     2.5               20110301                     13                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360301 AFL2
GI                       G01                                                      451480                3056.90                    360                     359                   7.75                      0                      0                   0.375                  8.125 Oak Hill               VA                                       20171 PUD                                    451480                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 14.125                  2.125                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      276750                1816.17                    360                     359                    7.5                      0                      0                   0.375                  7.875 Cape Coral             FL                                       33993 Single Family                          276750                20060601                     75 No MI                                                            2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   236960.63                1802.19                    360                     359                      8                      0                      0                   0.375                  8.375 LAS VEGAS              NV                                       89123 Single Family                          237108                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      500000                3437.50                    360                     359                  7.875                      0                      0                   0.375                   8.25 ATLANTA                GA                                       30328 Single Family                          500000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  14.25                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                   189789.71                1028.03                    360                     357                  6.125                      0                      0                   0.375                    6.5 Gilbert                AZ                                       85296 PUD                                    189790                20060401            71.62000275 No MI                                1.00E+17                     2.5               20090301                   12.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      36 N                                    20360301 AFL2
GII                      G02                                                      127992                 719.96                    360                     358                  6.375                      0                      0                   0.375                   6.75 Lake Mary              FL                                       32746 Condominium                            127992                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  2.125                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G03                                                      500000                2916.67                    360                     356                  6.625                      0                      0                   0.375                      7 Arlington              VA                                       22206 Single Family                          500000                20060301            62.88999939 No MI                                1.00E+17                     2.5               20110201                     13                  2.375                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360201 AFL2
GII                      G01                                                      650000                4671.88                    360                     359                   8.25                      0                      0                   0.375                  8.625 Arlington              VA                                       22207 Single Family                          650000                20060601            68.27999878 No MI                                1.00E+17                     2.5               20090501                 14.625                  2.125                       2 First Lien                                    Y                                           60 No_PP                                     360                      36 N                                    20360501 AFL2
GI                       G02                                                      160000                1050.00                    360                     359                    7.5                      0                      0                   0.375                  7.875 PHOENIX                AZ                                       85008 Single Family                          160000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      400000                2291.67                    360                     359                    6.5                      0                      0                   0.375                  6.875 Fontana                CA                                       92336 Single Family                          400000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      252800                1448.33                    360                     359                    6.5                      0                      0                   0.375                  6.875 WINTER PARK            FL                                       32792 PUD                                    252800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      212000                1413.33                    360                     359                  7.625                      0                      0                   0.375                      8 Phoenix                AZ                                       85040 PUD                                    212000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      186750                1167.19                    360                     359                  7.125                      0                      0                   0.375                    7.5 WINLOCK                WA                                       98596 Single Family                          186750                20060601                     75 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      116800                 778.67                    360                     359                  7.625                      0                      0                   0.375                      8 Okemos                 MI                                       48864 Condominium                            116800                20060601                     80 No MI                                1.00E+17                    2.75               20110501                     14                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      145000                 951.56                    360                     359                    7.5                      0                      0                   0.375                  7.875 Crested Butte          CO                                       81224 Condominium                            145000                20060601            52.15999985 No MI                                1.00E+17                    2.25               20110501                 12.875                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      124500                 868.91                    360                     359                      8                      0                      0                   0.375                  8.375 Colorado Springs       CO                                       80904 Single Family                          124500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                    60860.16                 452.18                    360                     359                   7.75                      0                      0                   0.375                  8.125 Detroit                MI                                       48238 Single Family                           60900                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      136500                 782.03                    360                     359                    6.5                      0                      0                   0.375                  6.875 Westminster            CO                                       80031 Single Family                          136500                20060601            65.62999725 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      302250                1889.06                    360                     359                  7.125                      0                      0                   0.375                    7.5 Scottsdale             AZ                                       85250 Single Family                          302250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      192000                1180.00                    360                     359                      7                      0                      0                   0.375                  7.375 Atlanta                GA                                       30318 Single Family                          192000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      137600                 960.33                    360                     359                      8                      0                      0                   0.375                  8.375 Boise                  ID                                       83713 Single Family                          137600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      151900                 775.32                    360                     359                   5.75                      0                      0                   0.375                  6.125 UNION TOWNSHIP         NJ                                        8809 Condominium                            151900                20060601            79.98999786 No MI                                1.00E+17                   2.375               20080501                 11.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20360501 AFL2
GII                      G03                                                      110400                 655.50                    360                     359                   6.75                      0                      0                   0.375                  7.125 Colorado Springs       CO                                       80908 Single Family                          110400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      105600                 638.00                    360                     359                  6.875                      0                      0                   0.375                   7.25 TITUSVILLE             FL                                       32796 Single Family                          105600                20060601                     80 No MI                                                            2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      120400                 727.42                    360                     359                  6.875                      0                      0                   0.375                   7.25 SHAWNEE                KS                                       66216 Single Family                          120400                20060601            69.80000305 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                     1000000                6770.83                    360                     359                   7.75                      0                      0                   0.375                  8.125 MIAMI                  FL                                       33131 Condominium                           1000000                20060601            66.66999817 No MI                                1.00E+17                    2.25               20110501                 14.125                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   151818.06                1114.74                    360                     359                  7.625                      0                      0                   0.375                      8 Green Cove Springs     FL                                       32043 PUD                                    151920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                   167865.65                1131.85                    360                     359                   6.75                      0                      0                   0.375                  7.125 AURORA                 IL                                       60506 Single Family                          168000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                   224083.57                1567.99                    360                     359                  7.125                      0                      0                   0.375                    7.5 LEWES                  DE                                       19958 Single Family                          224250                20060601                     65 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      456550                2853.44                    360                     358                  7.125                      0                      0                   0.375                    7.5 Oviedo                 FL                                       32765 PUD                                    456550                20060501                     80 No MI                                1.00E+17                    2.75               20110401                   13.5                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GII                      G02                                                      232500                1259.38                    360                     360                  6.125                      0                      0                   0.375                    6.5 SAN FRANCISCO          CA                                       94112 Single Family                          232500                20060701            29.80999947 No MI                                1.00E+17                    2.25               20110601                   11.5                  2.375                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360601 AFL2
GI                       G03                                                      642900                4018.13                    360                     359                  7.125                      0                      0                   0.375                    7.5 TRIANGLE               VA                                       22172 PUD                                    642900                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      343000                2250.94                    360                     358                    7.5                      0                      0                   0.375                  7.875 Belleville             NJ                                        7109 Condominium                            343000                20060501            79.84999847 No MI                                1.00E+17                    2.25               20110401                 13.875                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      104480                 631.23                    360                     359                  6.875                      0                      0                   0.375                   7.25 COVINGTON              GA                                       30016 PUD                                    104480                20060601                     80 No MI                                1.00E+17                    2.25               20130501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20360501 AFL2
GI                       G02                                                   111528.84                 838.41                    360                     359                  7.875                      0                      0                   0.375                   8.25 AUSTIN                 TX                                       78757 Single Family                          111600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      603992                3712.03                    360                     359                      7                      0                      0                   0.375                  7.375 LORTON                 VA                                       22079 Single Family                          603992                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G01                                                      480000                2600.00                    360                     359                  6.125                      0                      0                   0.375                    6.5 HOLLYWOOD              FL                                       33027 PUD                                    480000                20060601            73.84999847 No MI                                1.00E+17                    2.25               20090501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360501 AFL2
GI                       G03                                                      119192                 732.53                    360                     359                      7                      0                      0                   0.375                  7.375 Phoenix                AZ                                       85013 Condominium                            119192                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      229600                1339.33                    360                     359                  6.625                      0                      0                   0.375                      7 Las Vegas              NV                                       89145 Single Family                          229600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      162750                1085.00                    360                     359                  7.625                      0                      0                   0.375                      8 MARICOPA               AZ                                       85239 PUD                                    162750                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      247540                1392.41                    360                     358                  6.375                      0                      0                   0.375                   6.75 Green Cove Springs     FL                                       32043 PUD                                    247540                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                   111928.58                 841.42                    360                     359                  7.875                      0                      0                   0.375                   8.25 MIDWAY                 FL                                       32343 Single Family                          112000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  13.25                  2.375                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       92800                 657.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 RIVERDALE              GA                                       30274 Single Family                           92800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    85687.94                 606.93                    360                     359                   7.25                      0                      0                   0.375                  7.625 Jacksonville           FL                                       32211 Single Family                           85750                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                   149497.05                1084.70                    360                     359                    7.5                      0                      0                   0.375                  7.875 Savannah               GA                                       31404 Single Family                          149600                20060601            74.80000305 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      494000                3241.88                    360                     359                    7.5                      0                      0                   0.375                  7.875 Fresno                 CA                                       93722 Single Family                          494000                20060601                     76 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      170100                1116.28                    360                     359                    7.5                      0                      0                   0.375                  7.875 Conway                 SC                                       29526 Single Family                          170100                20060601                     70 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      496000                3513.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 North Las Vegas        NV                                       89084 PUD                                    496000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                     1230200                8073.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 MIAMI                  FL                                       33131 Condominium                           1230200                20060601            58.58000183 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G02                                                      320000                1800.00                    360                     358                  6.375                      0                      0                   0.375                   6.75 Miami                  FL                                       33176 Single Family                          320000                20060501                     80 No MI                                1.00E+17                    2.75               20110401                  12.75                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      459000                3107.81                    360                     358                   7.75                      0                      0                   0.375                  8.125 Cordova                MD                                       21625 PUD                                    459000                20060501            66.97000122 No MI                                1.00E+17                    2.25               20110401                 13.125                  2.375                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 AFL2
GI                       G02                                                      127520                 876.70                    360                     359                  7.875                      0                      0                   0.375                   8.25 LIBERTY                MO                                       64068 PUD                                    127520                20060601            79.94999695 No MI                                1.00E+17                    2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      274368                1657.64                    360                     359                  6.875                      0                      0                   0.375                   7.25 PEORIA                 AZ                                       85383 PUD                                    274368                20060601                     80 No MI                                1.00E+17                    2.25               20110501                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   284049.38                2036.40                    360                     359                  7.375                      0                      0                   0.375                   7.75 DENVER                 CO                                       80209 2-4 Family                             284250                20060601                     75 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   178274.09                1278.08                    360                     359                  7.375                      0                      0                   0.375                   7.75 WINSTON SALEM          NC                                       27103 Single Family                          178400                20060601            79.98999786 No MI                                1.00E+17                    2.25               20110501                  12.75                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                      279200                1599.58                    360                     358                    6.5                      0                      0                   0.375                  6.875 Hendersonville         TN                                       37075 PUD                                    279200                20060501                     80 No MI                                1.00E+17                    2.75               20110401                 12.875                  1.875                       2 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G02                                                    75519.96                 548.15                    360                     359                    7.5                      0                      0                   0.375                  7.875 Jacksonville           AR                                       72076 Single Family                           75600                20060601                     90 GE Capital MI                        1.00E+17                    2.25               20130501                 12.875                  2.375                       1 First Lien                                    N                                            0 Prepay                                    360                      84 N                                    20360501 AFL2
GII                      G02                                                      238700                1342.69                    360                     359                  6.375                      0                      0                   0.375                   6.75 Victorville            CA                                       92395 Single Family                          238700                20060601            72.76999664 No MI                                1.00E+17                    2.25               20110501                  11.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                    97402.34                 665.50                    360                     358                  6.875                      0                      0                   0.375                   7.25 EL PASO                TX                                       79928 Single Family                           97555                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       2 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                     1500000               10625.00                    360                     359                  8.125                      0                      0                   0.375                    8.5 Tarzana                CA                                       91356 Single Family                         1500000                20060601            71.43000031 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      252800                1606.33                    360                     359                   7.25                      0                      0                   0.375                  7.625 COVINGTON              WA                                       98042 Single Family                          252800                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      216000                1507.50                    360                     359                      8                      0                      0                   0.375                  8.375 Saint Paul             MN                                       55117 Single Family                          216000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                    83862.25                 608.48                    360                     359                    7.5                      0                      0                   0.375                  7.875 LE CLAIRE              IA                                       52753 Single Family                           83920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                       88000                 623.33                    360                     359                  8.125                      0                      0                   0.375                    8.5 Kansas City            MO                                       64134 Single Family                           88000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      752392                4624.08                    360                     359                      7                      0                      0                   0.375                  7.375 DUMFRIES               VA                                       22026 PUD                                    752392                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      644000                4226.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 LAS VEGAS              NV                                       89123 PUD                                    644000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                       86400                 540.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 COVINGTON              GA                                       30014 Single Family                           86400                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                   131509.44                 954.19                    360                     359                    7.5                      0                      0                   0.375                  7.875 JACKSONVILLE           FL                                       32210 Single Family                          131600                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G02                                                   133887.43                 880.28                    360                     359                    6.5                      0                      0                   0.375                  6.875 LAS VEGAS              NV                                       89108 Townhouse                              134000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 11.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G03                                                      203200                1248.83                    360                     359                      7                      0                      0                   0.375                  7.375 Portland               OR                                       97211 Single Family                          203200                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      224000                1563.33                    360                     358                      8                      0                      0                   0.375                  8.375 EAGAN                  MN                                       55122 Single Family                          224000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 AFL2
GI                       G01                                                      586950                4157.56                    360                     359                  8.125                      0                      0                   0.375                    8.5 UPPER MARLBORO         MD                                       20774 PUD                                    586950                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   13.5                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G02                                                      102000                 637.50                    360                     359                  7.125                      0                      0                   0.375                    7.5 CLEVELAND HEIGHTS      OH                                       44118 Single Family                          102000                20060601                     75 No MI                                1.00E+17                    2.25               20130501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      84 N                                    20360501 AFL2
GI                       G02                                                       81000                 565.31                    360                     359                      8                      0                      0                   0.375                  8.375 Magna                  UT                                       84044 Single Family                           81000                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                           60 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G01                                                      634850                4430.72                    360                     359                      8                      0                      0                   0.375                  8.375 FT WASHINGTON          MD                                       20744 Single Family                          634850                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GI                       G03                                                      172000                1075.00                    360                     359                  7.125                      0                      0                   0.375                    7.5 TUCSON                 AZ                                       85746 PUD                                    172000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      270889                1805.93                    360                     359                  7.625                      0                      0                   0.375                      8 Boynton Beach          FL                                       33426 PUD                                    270889                20060601                     70 No MI                                1.00E+17                    2.25               20110501                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GII                      G03                                                      288000                1710.00                    360                     359                   6.75                      0                      0                   0.375                  7.125 BALDWIN PARK           CA                                       91706 Townhouse                              288000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G01                                                      575200                4014.42                    360                     359                      8                      0                      0                   0.375                  8.375 CORNELIUS              NC                                       28031 Single Family                          575200                20060601            70.58000183 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      180000                1181.25                    360                     359                    7.5                      0                      0                   0.375                  7.875 Bakersfield            CA                                       93305 Single Family                          180000                20060601                     90 PMI                                                              2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                           60 Prepay                                    360                      60 N                                    20360501 AFL2
GI                       G02                                                      119920                 811.96                    360                     359                   7.75                      0                      0                   0.375                  8.125 DENVER                 CO                                       80219 Single Family                          119920                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 AFL2
GII                      G03                                                      332000                2005.83                    360                     355                  6.875                      0                      0                   0.375                   7.25 FORT WASHINGTON        MD                                       20744 Single Family                          332000                20060201                     80 No MI                                1.00E+17                    2.25               20110101                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360101 WALN
GI                       G02                                                      229500                1267.03                    360                     358                   6.25                      0                      0                   0.375                  6.625 RYDAL                  GA                                       30171 Single Family                          229500                20060501                  63.75 No MI                                1.00E+17                    2.25               20160401                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                     120 N                                    20360401 WALN
GI                       G03                                                      722700                4441.59                    360                     358                      7                      0                      0                   0.375                  7.375 Corona                 CA                                       92882 PUD                                    722700                20060501            79.98999786 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      277500                1821.09                    360                     359                    7.5                      0                      0                   0.375                  7.875 SeaSide Park           NJ                                        8753 Condominium                            277500                20060601                     75 No MI                                1.00E+17                    2.25               20110501                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      176000                1045.00                    360                     358                   6.75                      0                      0                   0.375                  7.125 Buckeye                AZ                                       85326 PUD                                    176000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                    69653.67                 505.74                    360                     358                    7.5                      0                      0                   0.375                  7.875 SOUTH PADRE ISLAND     TX                                       78597 Condominium                             69750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      452800                3113.00                    360                     358                  7.875                      0                      0                   0.375                   8.25 Washington             DC                                       20011 2-4 Family                             452800                20060501                     80 No MI                                                            2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G01                                                      412046                1931.47                    360                     358                   5.25                      0                      0                   0.375                  5.625 PASO ROBLES            CA                                       93446 Single Family                          412046                20060501                     80 No MI                                1.00E+17                    2.25               20090401                 11.625                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 WALN
GI                       G02                                                   159349.64                1157.00                    360                     358                    7.5                      0                      0                   0.375                  7.875 QUEEN CREEK            AZ                                       85242 PUD                                    159570                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 12.875                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      24 N                                    20360401 WALN
GII                      G02                                                   139764.07                 919.71                    360                     358                    6.5                      0                      0                   0.375                  6.875 MCALLEN                TX                                       78503 Single Family                          140000                20060501            60.86999893 No MI                                1.00E+17                    2.25               20110401                 11.875                      2                       1 First Lien                                    N                                            0 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      157000                 964.90                    360                     358                      7                      0                      0                   0.375                  7.375 PHOENIX                AZ                                       85043 Single Family                          157000                20060501            66.80999756 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      115000                 682.81                    360                     358                   6.75                      0                      0                   0.375                  7.125 Orlando                FL                                       32837 PUD                                    115000                20060501            39.65999985 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      207600                1275.87                    360                     358                      7                      0                      0                   0.375                  7.375 LAVEEN                 AZ                                       85339 PUD                                    207600                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      112600                 750.67                    360                     358                  7.625                      0                      0                   0.375                      8 ARIZONA CITY           AZ                                       85223 Single Family                          112600                20060501            79.98000336 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      169618                 954.10                    360                     358                  6.375                      0                      0                   0.375                   6.75 COTTONWOOD             AZ                                       86326 PUD                                    169618                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  11.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      239250                1570.08                    360                     358                    7.5                      0                      0                   0.375                  7.875 BRIDGEPORT             CT                                        6604 2-4 Family                             239250                20060501                     75 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      625728                4497.42                    360                     358                   8.25                      0                      0                   0.375                  8.625 Palm Beach Gardens     FL                                       33410 PUD                                    625728                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G01                                                      164000                 888.33                    360                     358                  6.125                      0                      0                   0.375                    6.5 Apopka                 FL                                       32703 Single Family                          164000                20060501                     80 No MI                                                            2.25               20090401                   12.5                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      36 N                                    20360401 WALN
GII                      G03                                                      580000                3504.17                    360                     358                  6.875                      0                      0                   0.375                   7.25 RED BANK               NJ                                        7701 Single Family                          580000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                   100581.75                 691.50                    360                     358                  7.875                      0                      0                   0.375                   8.25 NORWICH                NY                                       13815 2-4 Family                             101600                20060501            78.15000153 No MI                                1.00E+17                    2.25               20110401                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      302000                1793.13                    360                     358                   6.75                      0                      0                   0.375                  7.125 KENNESAW               GA                                       30152 Single Family                          302000                20060501            64.94999695 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      319227                1828.91                    360                     358                    6.5                      0                      0                   0.375                  6.875 SURPRISE               AZ                                       85379 PUD                                    319227                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      280000                1866.67                    360                     358                  7.625                      0                      0                   0.375                      8 WASHINGTON             DC                                       20018 Single Family                          280000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G03                                                      725000                4304.69                    360                     358                   6.75                      0                      0                   0.375                  7.125 ROSLYN                 NY                                       11576 Single Family                          725000                20060501            53.70000076 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      136000                 920.83                    360                     358                   7.75                      0                      0                   0.375                  8.125 FORT LAUDERDALE        FL                                       33311 Single Family                          136000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      190400                1249.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Baltimore              MD                                       21234 Townhouse                              190400                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G02                                                      177520                1164.98                    360                     358                    7.5                      0                      0                   0.375                  7.875 Orlando                FL                                       32822 Condominium                            177520                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      396000                2268.75                    360                     358                    6.5                      0                      0                   0.375                  6.875 Manassas               VA                                       20111 Single Family                          396000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 11.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G02                                                      295500                1723.75                    360                     358                  6.625                      0                      0                   0.375                      7 BELLINGHAM             WA                                       98225 Single Family                          295500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                       86000                 510.63                    360                     358                   6.75                      0                      0                   0.375                  7.125 Leander                TX                                       78641 PUD                                     86000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      448000                3080.00                    360                     359                  7.875                      0                      0                   0.375                   8.25 Lithonia               GA                                       30038 Single Family                          448000                20060601                     80 No MI                                                            2.25               20110501                  13.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                   119995.01                 787.47                    360                     358                    7.5                      0                      0                   0.375                  7.875 BACKUS                 MN                                       56435 Single Family                          120000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GII                      G02                                                      285000                1662.50                    360                     358                  6.625                      0                      0                   0.375                      7 Rosemead               CA                                       91770 Condominium                            285000                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      144000                1005.00                    360                     358                      8                      0                      0                   0.375                  8.375 Mankato                MN                                       56001 Single Family                          144000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G01                                                      648000                4252.50                    360                     358                    7.5                      0                      0                   0.375                  7.875 Minnetonka             MN                                       55345 Single Family                          648000                20060501                     80 No MI                                1.00E+17                    2.25               20110401                 12.875                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                      459603                2681.02                    360                     359                  6.625                      0                      0                   0.375                      7 Flagstaff              AZ                                       86001 PUD                                    459603                20060601                     80 No MI                                1.00E+17                    2.25               20110501                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GII                      G03                                                      185926                1123.30                    360                     358                  6.875                      0                      0                   0.375                   7.25 Buckeye                AZ                                       85326 PUD                                    185926                20060501                     80 No MI                                1.00E+17                    2.25               20110401                  12.25                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      238000                1462.71                    360                     358                      7                      0                      0                   0.375                  7.375 Jamaica                NY                                       11436 Single Family                          238000                20060501                     70 No MI                                1.00E+17                    2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G03                                                      239000                1468.85                    360                     358                      7                      0                      0                   0.375                  7.375 Surprise               AZ                                       85374 PUD                                    239000                20060501                     70 No MI                                                            2.25               20110401                 12.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GII                      G03                                                     1293750                7546.87                    360                     358                  6.625                      0                      0                   0.375                      7 SCOTTSDALE             AZ                                       85262 PUD                                   1293750                20060501                     75 No MI                                1.00E+17                    2.25               20110401                     12                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360401 WALN
GI                       G01                                                      547500                3535.94                    360                     358                  7.375                      0                      0                   0.375                   7.75 Phoenix                AZ                                       85012 Single Family                          547500                20060501                     75 No MI                                1.00E+17                    2.25               20110401                  12.75                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                   105340.42                 801.67                    360                     358                      8                      0                      0                   0.375                  8.375 Edinburg               TX                                       78539 Single Family                          105472                20060501                     80 No MI                                1.00E+17                   2.375               20080401                 13.375                  1.875                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20360401 WALN
GI                       G02                                                    291877.6                1915.45                    360                     358                    7.5                      0                      0                   0.375                  7.875 Rockford               MN                                       55373 Single Family                        291877.6                20060501                     80 No MI                                                            2.25               20110401                 12.875                      2                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G02                                                      197912                1340.03                    360                     359                   7.75                      0                      0                   0.375                  8.125 Saint Paul             MN                                       55124 Condominium                            197912                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.125                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GII                      G02                                                       60000                 331.25                    360                     359                   6.25                      0                      0                   0.375                  6.625 Eatontown              NJ                                        7724 Condominium                             60000                20060601            24.48999977 No MI                                                            2.25               20110501                 11.625                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20360501 WALN
GI                       G02                                                      102000                 711.87                    360                     359                      8                      0                      0                   0.375                  8.375 Independence           MO                                       64052 Single Family                          102000                20060601                     80 No MI                                1.00E+17                    2.25               20110501                 13.375                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360501 WALN
GI                       G02                                                       95120                 634.13                    360                     358                  7.625                      0                      0                   0.375                      8 Atlanta                GA                                       30308 Condominium                             95120                20060501                     80 No MI                                1.00E+17                    2.25               20110401                     13                  1.875                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20360401 WALN
GI                       G03                                                      151900                 696.21                    360                     351                  5.125                      0                      0                   0.375                    5.5 AUBURN                 GA                                       30011 PUD                                    151900                20051001            79.98999786 No MI                                1.00E+17                    2.75               20100901                   11.5                  1.875                       2 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350901 ALT1
GI                       G01                                                   227160.12                1301.44                    360                     351                    6.5                      0                      0                   0.375                  6.875 CONCORD                CA                                       94519 Condominium                            227500                20051001                     70 No MI                                1.00E+17                   5.875               20070901                 12.875                  2.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      24 N                                    20350901 ALT1
GI                       G01                                                   119285.45                 944.05                    360                     350                  8.375                      0                      0                   0.375                   8.75 CANONSBURG             PA                                       15317 Single Family                          120000                20050901                     80 No MI                                                            7.75               20070801                  14.75                    5.5                       1 First Lien                                    N                                            0 Prepay                                    360                      24 N                                    20350801 ALT1
GI                       G01                                                      116900                 633.21                    360                     350                  6.125                      0                      0                   0.375                    6.5 CHESAPEAKE             VA                                       23325 Single Family                          116900                20050901                     70 No MI                                                             5.5               20070801                   12.5                  7.375                       1 First Lien                                    Y                                           60 Prepay                                    360                      24 N                                    20350801 ALT1
GI                       G01                                                   213557.95                1334.73                    360                     349                  7.125                      0                      0                   0.375                    7.5 NEWBURGH               NY                                       12550 2-4 Family                             213600                20050801                     80 No MI                                                           3.625               20060701                     12                  5.125                       1 First Lien                                    Y                                          120 No_PP                                     360                      12 N                                    20350701 ALT1
GI                       G01                                                   186132.19                1281.18                    360                     349                  6.875                      0                      0                   0.375                   7.25 BRICK                  NJ                                        8723 Single Family                          188000                20050801                     80 No MI                                                           3.375               20060701                     12                   3.25                       1 First Lien                                    N                                            0 No_PP                                     360                      12 N                                    20350701 ALT1
GI                       G01                                                   290155.52                1843.54                    360                     349                   7.25                      0                      0                   0.375                  7.625 LITTLE SILVER          NJ                                        7739 Single Family                          292000                20050801                     80 No MI                                                           4.625               20060701                     12                      3                       1 First Lien                                    Y                                          120 No_PP                                     360                      12 N                                    20350701 ALT1
GI                       G01                                                      280000                1429.17                    360                     348                   5.75                      0                      0                   0.375                  6.125 Las Vegas              NV                                       89149 PUD                                    280000                20050701                     80 No MI                                1.00E+17                    2.25               20100601                 11.125                   4.25                       1 First Lien                                    Y                                          120 Prepay                                    360                      60 N                                    20350601 ALT1
GI                       G01                                                    18266.76                  87.53                    360                     348                  5.375                      0                      0                   0.375                   5.75 Vacaville              CA                                       95687 Single Family                          392000                20050701                     80 No MI                                1.00E+17                    2.25               20100601                  10.75                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      60 N                                    20350601 ALT1
GI                       G01                                                   264708.88                1606.80                    360                     348                  5.625                      0                      0                   0.375                      6 Yuba City              CA                                       95991 Single Family                          268000                20050701                     80 No MI                                1.00E+17                    2.25               20100601                     11                  1.875                       1 First Lien                                    N                                            0 No_PP                                     360                      60 N                                    20350601 ALT1
GI                       G01                                                      566146                2771.76                    360                     348                    5.5                      0                      0                   0.375                  5.875 Daly City              CA                                       94014 Single Family                          568000                20050701                     80 No MI                                1.00E+17                    2.25               20120601                 10.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      84 N                                    20350601 ALT1
GI                       G01                                                   711967.16                4078.95                    360                     351                    6.5                      0                      0                   0.375                  6.875 FORT MYERS BEAC        FL                                       33931 PUD                                    712000                20051001                     80 No MI                                1.00E+17                    2.75               20060901                 11.875                  1.875                       1 First Lien                                    Y                                          120 No_PP                                     360                      12 N                                    20350901 ALT1
GI                       G01                                                   119583.86                 759.86                    360                     320                   7.25                      0                      0                   0.375                  7.625 LAWRENCEVILLE          GA                                       30045 PUD                                    119900                20030301            79.98999786 No MI                                1.00E+17                   2.875               20060801                     12                  2.375                       6 First Lien                                    Y                                          120 No_PP                                     360                      42 N                                    20330201 ALT1
GI                       G01                                                      787500                5414.06                    360                     342                  7.875                      0                      0                   0.375                   8.25 HARTWELL               GA                                       30643 Single Family                          787500                20050101                     75 No MI                                1.00E+17                       3               20061201                     12                    2.5                       6 First Lien                                    Y                                          120 No_PP                                     360                      24 N                                    20341201 ALT1
GI                       G01                                                   454663.14                2415.40                    360                     351                      6                      0                      0                   0.375                  6.375 DRAPER                 UT                                       84020 Single Family                          455000                20051001            77.12000275 No MI                                1.00E+17                   1.625               20060901                     12                  2.625                       6 First Lien                                    Y                                          120 No_PP                                     360                      12 N                                    20350901 ALT1
                                                                        5,187,044,366.96                3049.90                    360                     357                  6.890                  0.005                  0.000                   0.338                  7.232





--------------------------------------------------------------------------------




                                                                                                         EXHIBIT C
                                                    [RESERVED]






--------------------------------------------------------------------------------




                                                                                                         EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota 55414
         Attention: BSALTA 2006-4
         Telecopier: (612) 667-1068

RE:      Custodial  Agreement,  dated as of June 30, 2006 among Structured  Asset Mortgage  Investments II
         Inc., as depositor,  Wells Fargo Bank,  National  Association  as master  servicer and securities
         administrator,  Wells Fargo Bank,  National  Association  as custodian  and  Citibank,  N.A.,  as
         trustee,  issuing Bear Stearns Alt-A Trust 2006-4,  Mortgage Pass-Through  Certificates,  Series
         2006-4

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:__________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:





--------------------------------------------------------------------------------




                                                                                                 EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear  Stearns  ALT-A  Trust  2006-4,  Mortgage  Pass-Through  Certificates,   Series  2006-4,  Class  R-__
Certificates)  (the "Class R Certificates")  (the "Owner"),  a [savings  institution]  [corporation]  duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a "disqualified  organization"  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that  would be imposed  on  transfers  of Class R
Certificates to disqualified  organizations  or electing large  partnerships  under the Code, that applies
to all  transfers  of Class R  Certificates  after  March  31,  1988;  (ii)  that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
Class R Certificates  if either the  pass-through  entity is an electing large  partnership  under Section
775 of the Code or if at any time  during  the  taxable  year of the  pass-through  entity a  disqualified
organization  is the record  holder of an interest in such  entity.  (For this  purpose,  a "pass  through
entity" includes a regulated  investment  company,  a real estate investment trust or common trust fund, a
partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the  Securities  Administrator  will not  register
the transfer of any Class R Certificates  unless the transferee,  or the transferee's  agent,  delivers to
it an affidavit and agreement,  among other things,  in substantially  the same form as this affidavit and
agreement.  The Owner  expressly  agrees  that it will not  consummate  any such  transfer  if it knows or
believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R Certificates  that the Owner intends to pay taxes  associated  with holding such Class R Certificates as
they  become  due,  fully  understanding  that it may incur tax  liabilities  in excess of any cash  flows
generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.



                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants with the Company,  the Trustee,  the Securities  Administrator  and the Master Servicer that the
following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being acquired by, and will not
be  transferred  to, any  employee  benefit  plan  within the  meaning  of  section  3(3) of the  Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), or other retirement  arrangement,  including
individual  retirement  accounts  and  annuities,  Keogh plans and bank  collective  investment  funds and
insurance  company  general or  separate  accounts  in which such  plans,  accounts  or  arrangements  are
invested,  that is subject to Section 406 of ERISA or  Section 4975  of the Internal  Revenue Code of 1986
(the "Code") (any of the  foregoing,  a "Plan"),  (ii) are not being acquired with "plan assets" of a Plan
within the meaning of the  Department of Labor  ("DOL")  regulation,  29 C.F.R.  ? 2510.3-101 or otherwise
under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to be investing plan assets
within the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of  Certificates  is permissible  under  applicable  law,
will not  constitute  or result in any  prohibited  transaction  under ERISA or Section  4975 of the Code,
will not subject the Company,  the Trustee or the Master  Servicer to any  obligation in addition to those
undertaken in the Pooling and  Servicing  Agreement  and, with respect to each source of funds  ("Source")
being used by the Purchaser to acquire the  Certificates,  each of the  following  statements is accurate:
(a) the  Purchaser  is an  insurance  company;  (b) the  Source  is  assets  of the  Purchaser's  "general
account;" (c) the conditions set forth in Prohibited  Transaction Class Exemption ("PTCE") 95-60 issued by
the DOL have been  satisfied and the  purchase,  holding and transfer of  Certificates  by or on behalf of
the  Purchaser  are exempt  under PTCE 95-60;  and (d) the amount of  reserves  and  liabilities  for such
general  account  contracts held by or on behalf of any Plan does not exceed 10% of the total reserves and
liabilities of such general  account plus surplus as of the date hereof (for purposes of this clause,  all
Plans maintained by the same employer (or affiliate  thereof) or employee  organization are deemed to be a
single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will provide the Securities  Administrator with an opinion of counsel
acceptable to and in form and substance  satisfactory to the Securities  Administrator  to the effect that
the purchase of  Certificates  is permissible  under  applicable law, will not constitute or result in any
non-exempt  prohibited  transaction  under  ERISA or  Section  4975 of the Code and will not  subject  the
Trustee, the Company,  the Securities  Administrator or the Master Servicer to any obligation or liability
(including  obligations  or  liabilities  under  ERISA or Section  4975 of the Code) in  addition to those
undertaken in the Pooling and Servicing Agreement.




                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with, the Company, the Trustee,  the Securities  Administrator and the Master Servicer that the Owner will
not  transfer  such  Certificates  to any Plan or person  unless  either  such  Plan or  person  meets the
requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:__________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address   of    Investor    for   receipt   of
                                                           distributions]


                                                           Address  of   Investor   for   receipt  of  tax
                                                           information:


         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.





--------------------------------------------------------------------------------




                                                                                               EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2006-4

                  Re:      Bear Stearns Alt-A Trust 2006-4
                           Mortgage Pass-Through Certificates, Series 2006-4, Class___

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________ initial Certificate  Principal Balance of Mortgage  Pass-Through  Certificates,  Series 2006-4,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of June 1, 2006 among Structured Asset Mortgage Investments II Inc.,
as depositor  (the  "Seller"),  EMC  Mortgage  Corporation,  Wells Fargo Bank,  National  Association,  as
master servicer and securities  administrator,  and Citibank, N.A., as trustee (the "Trustee").  All terms
used herein and not  otherwise  defined  shall have the  meanings  set forth in the Pooling and  Servicing
Agreement.  The Purchaser  hereby  certifies,  represents and warrants to, and covenants  with, the Seller
and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.



                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           6.       The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company, the Trustee, the Securities Administrator and the Master Servicer that the Purchaser will
not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements
set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]




                                                            By:________________________________________

                                                            Name:

                                                            Title:





--------------------------------------------------------------------------------





                                                                                               EXHIBIT F-2


                              [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                         Description of Rule 144A Securities, including numbers:

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                         _______________________________________________________

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

In connection with such transfer and in accordance with the agreements pursuant to which the Rule 144A
Securities were issued, the Seller hereby certifies the following facts:  Neither the Seller nor anyone
acting on its behalf has offered, transferred, pledged, sold or otherwise disposed of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of the Rule 144A Securities, any interest
in the Rule 144A Securities or any other similar security from, or otherwise approached or negotiated
with respect to the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar
security with, any person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action, that would constitute a distribution of
the Rule 144A Securities under the Securities Act of 1933, as amended (the "1933 Act"), or that would
render the disposition of the Rule 144A Securities a violation of Section 5 of the 1933 Act or require
registration pursuant thereto, and that the Seller has not offered the Rule 144A Securities to any
person other than the Buyer or another "qualified institutional buyer" as defined in Rule 144A under the
1933 Act.

The Buyer warrants and represents to, and covenants with, the Seller, the Trustee and the Master
Servicer (as defined to the Pooling and Servicing Agreement, dated as of June 1, 2006 (the "Agreement"),
among the Company, EMC, Wells Fargo Bank, N.A., as master servicer (the "Master Servicer"), and
Citibank, N.A., as trustee (the "Trustee")) as follows:

The Buyer understands that the Rule 144A Securities have not been registered under the 1933 Act or the
securities laws of any state.

The Buyer considers itself a substantial, sophisticated institutional investor having such knowledge and
experience in financial and business matters that it is capable of evaluating the merits and risks of
investment in the Rule 144A Securities.

The Buyer has been furnished with all information regarding the Rule 144A Securities that it has
requested from the Seller, the Securities Administrator or the Master Servicer.

Neither the Buyer nor anyone acting on its behalf has offered, transferred, pledged, sold or otherwise
disposed of the Rule 144A Securities, any interest in the Rule 144A Securities or any other similar
security to, or solicited any offer to buy or accept a transfer, pledge or other disposition of the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar security from, or
otherwise approached or negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken any other action, that
would constitute a distribution of the Rule 144A Securities under the 1933 Act or that would render the
disposition of the Rule 144A Securities a violation of Section 5 of the 1933 Act or require registration
pursuant thereto, nor will it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.

The Buyer is a "qualified institutional buyer" as that term is defined in Rule 144A under the 1933 Act
and has completed either of the forms of certification to that effect attached hereto as Annex 1 or
Annex 2.  The Buyer is aware that the sale to it is being made in reliance on Rule 144A.  The Buyer is
acquiring the Rule 144A Securities for its own account or the accounts of other qualified institutional
buyers, understands that such Rule 144A Securities may be resold, pledged or transferred only (i) to a
person reasonably believed to be a qualified institutional buyer that purchases for its own account or
for the account of a qualified institutional buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A, or (ii) pursuant to another exemption from registration
under the 1933 Act.

                  [3.      The  Buyer (if the Rule 144A  Securities  are not rated at least  "BBB-" or its
         equivalent by Fitch, S&P or Moody's):

is not an employee benefit or other plan subject to the prohibited transaction provisions of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal
Revenue Code of 1986, as amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any
Certificate with "plan assets" of any Plan within the meaning of the Department of Labor ("DOL")
regulation at 29 C.F.R. § 2510.3-101; or

is an insurance company, the source of funds to be used by it to purchase the Certificates is an
"insurance company general account" (within the meaning of DOL Prohibited Transaction Class Exemption
("PTCE") 95-60), and the purchase is being made in reliance upon the availability of the exemptive relief
afforded under Sections I and III of PTCE 95-60.]

                  4.       This document may be executed in one or more  counterparts and by the different
         parties hereto on separate counterparts,  each of which, when so executed,  shall be deemed to be
         an original; such counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.

_________________________________                            _________________________________
Print Name of Seller                                         Print Name of Buyer
By:______________________________                            By:______________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.______________________________                            No:_______________________________
Date:____________________________                            Date:_____________________________




--------------------------------------------------------------------------------





                                                                                      ANNEX 1 TO EXHIBIT F


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                                            1.       As indicated below, the undersigned is the
                           President, Chief Financial Officer, Senior Vice President or other executive
                           officer of the Buyer.

                                            2.       In connection with purchases by the Buyer, the
                           Buyer is a "qualified institutional buyer" as that term is defined in Rule
                           144A under the Securities Act of 1933 ("Rule 144A") because (i) the Buyer
                           owned and/or invested on a discretionary basis
                           $                                             in securities (except for the
                           excluded securities referred to below) as of the end of the Buyer's most
                           recent fiscal year (such amount being calculated in accordance with Rule 144A)
                           and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation, etc.  The Buyer is a corporation (other than a bank, savings and loan association
or similar institution), Massachusetts or similar business trust, partnership, or charitable
organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking institution organized under the laws of any
State, territory or the District of Columbia, the business of which is substantially confined to banking
and is supervised by the State or territorial banking commission or similar official or is a foreign
bank or equivalent institution, and (b) has an audited net worth of at least $25,000,000 as demonstrated
in its latest annual financial statements, a copy of which is attached hereto.

         Savings and Loan.  The Buyer (a) is a savings and loan association, building and loan
association, cooperative bank, homestead association or similar institution, which is supervised and
examined by a State or Federal authority having supervision over any such institutions or is a foreign
savings and loan association or equivalent institution and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.

         Insurance Company.  The Buyer is an insurance company whose primary and predominant business
activity is the writing of insurance or the reinsuring of risks underwritten by insurance companies and
which is subject to supervision by the insurance commissioner or a similar official or agency of a State
or territory or the District of Columbia.

         State or Local Plan.  The Buyer is a plan established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees.

         ERISA Plan.  The Buyer is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment
Advisers Act of 1940.

         SBIC.  The Buyer is a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business Development Company.  The Buyer is a business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose
participants are exclusively (a) plans established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political subdivisions, for the
benefit of its employees, or (b) employee benefit plans within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, but is not a trust fund that includes as participants individual
retirement accounts or H.R. 10 plans.

                                            3.       The term "securities" as used herein does not
                           include (i) securities of issuers that are affiliated with the Buyer, (ii)
                           securities that are part of an unsold allotment to or subscription by the
                           Buyer, if the Buyer is a dealer, (iii) bank deposit notes and certificates of
                           deposit, (iv) loan participations, (v) repurchase agreements, (vi) securities
                           owned but subject to a repurchase agreement and (vii) currency, interest rate
                           and commodity swaps.

                                            4.       For purposes of determining the aggregate amount of
                           securities owned and/or invested on a discretionary basis by the Buyer, the
                           Buyer used the cost of such securities to the Buyer and did not include any of
                           the securities referred to in the preceding paragraph.  Further, in
                           determining such aggregate amount, the Buyer may have included securities
                           owned by subsidiaries of the  Buyer,  but only if such subsidiaries are
                           consolidated with the Buyer in its financial statements prepared in accordance
                           with generally accepted accounting principles and if the investments of such
                           subsidiaries are managed under the Buyer's direction.  However, such
                           securities were not included if the Buyer is a majority-owned, consolidated
                           subsidiary of another enterprise and the Buyer is not itself a reporting
                           company under the Securities Exchange Act of 1934.

                                            5.       The Buyer acknowledges that it is familiar with
                           Rule 144A and understands that the seller to it and other parties related to
                           the Certificates are relying and will continue to rely on the statements made
                           herein because one or more sales to the Buyer may be in reliance on Rule 144A.

______           ______         Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                                            6.       If the answer to the foregoing question is "no",
                           the Buyer agrees that, in connection with any purchase of securities sold to
                           the Buyer for the account of a third party (including any separate account) in
                           reliance on Rule 144A, the Buyer will only purchase for the account of a third
                           party that at the time is a "qualified institutional buyer" within the meaning
                           of Rule 144A.  In addition, the Buyer agrees that the Buyer will not purchase
                           securities for a third party unless the Buyer has obtained a current
                           representation letter from such third party or taken other appropriate steps
                           contemplated by Rule 144A to conclude that such third party independently
                           meets the definition of "qualified institutional buyer" set forth in Rule 144A.

                                            7.       The Buyer will notify each of the parties to which
                           this certification is made of any changes in the information and conclusions
                           herein.  Until such notice is given, the Buyer's purchase of Rule 144A
                           Securities will constitute a reaffirmation of this certification as of the
                           date of such purchase.



                                                     ________________________________________________
                                                     Print Name of Buyer


                                                     By:_____________________________________________
                                                            Name:
                                                            Title:


                                                     Date:____________________________________________





--------------------------------------------------------------------------------




                                                                                               EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                ____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2006-4

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Bear Stearns Alt-A Trust 2006-4


                  Re:      Mortgage Pass-Through Certificates, Series 2006-4

Ladies and Gentlemen:

                  In connection with the sale by               (the "Seller") to                      (the
"Purchaser") of $           Initial Certificate Principal Balance of Mortgage  Pass-Through  Certificates,
Series 2006-4 (the "Certificates")  pursuant to the Pooling and Servicing  Agreement,  dated as of June 1,
2006 (the "Pooling and Servicing  Agreement"),  among Structured  Asset Mortgage  Investments II Inc. (the
"Company"),  EMC Mortgage  Corporation  ("EMC"),  Wells Fargo Bank,  N.A., as master servicer (the "Master
Servicer"),  and Citibank, N.A., as trustee (the "Trustee").  The Seller hereby certifies,  represents and
warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     _____________________________________________________
                                                     (Seller)



                                                     By:__________________________________________________
                                                     Name:________________________________________________
                                                     Title:_______________________________________________





--------------------------------------------------------------------------------




                                                                                                 EXHIBIT G


                             FORM OF AMENDED AND RESTATED CUSTODIAL AGREEMENT


                  THIS AMENDED AND RESTATED  CUSTODIAL  AGREEMENT (as amended and  supplemented  from time
to time,  the  Agreement,  dated as of  September  [_],  2006,  by and among  CITIBANK,  N.A.,  as trustee
(including  its  successors  under the Pooling and Servicing  Agreement  defined  below,  the  "Trustee"),
STRUCTURED ASSET MORTGAGE  INVESTMENTS II INC., as company  (together with any successor in interest,  the
"Company"),  WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as master  servicer and  securities  administrator
(together with any successor in interest or successor under the Pooling and Servicing  Agreement  referred
to below, the "Master  Servicer" or the "Securities  Administrator,"  as applicable) and WELLS FARGO BANK,
NATIONAL  ASSOCIATION,  as custodian  (together with any successor in interest or any successor  appointed
hereunder, the "Custodian").


                                             WITNESSETH THAT:

                  WHEREAS,  the parties  hereto entered into a Custodial  Agreement,  dated as of June 30,
2006  (the  "Original  Custodial  Agreement")  in  connection  with the  Original  Pooling  and  Servicing
Agreement (as defined herein);

                  WHEREAS,  the Company,  EMC, the Master Servicer,  the Securities  Administrator and the
Trustee have entered into a Pooling and  Servicing  Agreement,  dated as of June 1, 2006,  relating to the
issuance of Bear Stearns ALT-A Trust, Mortgage Pass-Through  Certificates,  Series 2006-4 (as in effect on
the  date  of this  agreement,  the  "Original  Pooling  and  Servicing  Agreement,"  and as  amended  and
supplemented from time to time, the "Pooling and Servicing Agreement");

                  WHEREAS,  the  Custodian  has agreed to act as agent for the  Trustee,  on behalf of the
Certificateholders,  for the purposes of receiving and holding  certain  documents  and other  instruments
relating  to the  mortgage  loans  (herein  referred  to as the  "Mortgage  Loans")  listed on  Schedule I
attached hereto (the "Mortgage Loan  Schedule")  delivered by the Company or the Master Servicer under the
Pooling and Servicing Agreement and the Servicers under their respective  Servicing  Agreements,  all upon
the terms and conditions and subject to the limitations hereinafter set forth;

                  WHEREAS,  the  parties  hereto  wish to amend  and  restate  the  Original  Pooling  and
Servicing Agreement in certain respects in connection with Regulation AB;

                  WHEREAS,  in connection  with the Amended and Restated  Pooling and Servicing  Agreement
(the  "Amended  and  Restated  Pooling and  Servicing  Agreement")  the  parties  hereto wish to amend and
restate the  Original  Custodial  Agreement  in certain  respects as set forth  herein and to restate such
modified agreement in connection with Regulation AB; and

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth, the Trustee,  the Company, the Master Servicer and the Custodian hereby
agree to modify and restate the Original Custodial Agreement to read in its entirety as follows:

                                                ARTICLE I
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                                ARTICLE II
                                      CUSTODY OF MORTGAGE DOCUMENTS


                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred  to in Section  2.3(a)  receipt of the  Mortgage
Files  relating to the Mortgage  Loans  identified  on the schedule  attached  hereto and declares that it
holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the
Mortgage  Loans  includes  one or  more  assignments  of  Mortgage  to the  Trustee  in a state  which  is
specifically  excluded from the Opinion of Counsel  delivered by the Seller to the Trustee (with a copy to
the  Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each
such  assignment  shall be  delivered  by the  Custodian to the Company for the purpose of recording it in
the  appropriate  public  office  for  real  property  records,  and the  Company,  at no  expense  to the
Custodian,  shall  promptly  cause to be  recorded  in the  appropriate  public  office for real  property
records each such assignment of Mortgage and, upon receipt  thereof from such public office,  shall return
each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian shall deliver to the Company, the Master Servicer and the
Trustee an Initial  Certification  in the form annexed hereto as Exhibit One evidencing  receipt  (subject
to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (2)      Within  90 days  of the  Closing  Date  (or,  with  respect  to any  Substitute
Mortgage  Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Custodian agrees, for the benefit of  Certificateholders,  to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing  Agreement,  each such document  relating to the Mortgage Loans,
and shall  deliver to the Company,  the Master  Servicer and the Trustee an Interim  Certification  in the
form annexed  hereto as Exhibit Two to the effect that all such  documents have been executed and received
and that such  documents  relate to the Mortgage  Loans,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The  Custodian  shall be under no duty or obligation to inspect,
review or examine said  documents,  instruments,  certificates  or other papers to determine that the same
are genuine,  enforceable,  or  appropriate  for the  represented  purpose or that they have actually been
recorded or that they are other than what they purport to be on their face.

                  (3)      Not  later  than 180 days  after the  Closing  Date (or,  with  respect  to any
Substitute  Mortgage  Loans,  within 5 Business  Days after the  receipt by the  Trustee or the  Custodian
thereof),  the  Custodian  shall review the Mortgage  Files  related to the Mortgage  Loans as provided in
Section 2.02 of the Pooling and Servicing  Agreement and deliver to the Company,  the Master  Servicer and
the  Trustee  a  Final  Certification  in  the  form  annexed  hereto  as  Exhibit  Three  evidencing  the
completeness of such Mortgage Files.

                  (4)      In reviewing  the  Mortgage  Files  relating to the Mortgage  Loans as provided
herein and in the Pooling and Servicing  Agreement,  the Custodian shall make no  representation as to and
shall  not be  responsible  to verify  (i) the  validity,  legality,  enforceability,  due  authorization,
recordability,  sufficiency or  genuineness of any of the documents  included in any Mortgage File or (ii)
the  collectibility,  insurability,  effectiveness  or suitability of any of the documents in any Mortgage
File.

         Upon receipt of written request from EMC, the Company,  the Master  Servicer or the Trustee,  the
Custodian  shall as soon as practicable  supply the  requesting  party with a list of all of the documents
relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File,  the Custodian  shall give prompt written notice to the Company,  the Master  Servicer,  the related
Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice  from the Master  Servicer  or the  Trustee  that EMC (the  "Mortgage  Loan  Seller")  has
repurchased a Mortgage Loan  pursuant to Article II of the Pooling and Servicing  Agreement,  and that the
purchase  price  therefore  has  been  deposited  in  the  Master  Servicer   Collection  Account  or  the
Distribution  Account,  then the  Custodian  agrees to promptly  release to the  Mortgage  Loan Seller the
related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D to the  Pooling  and  Servicing  Agreement  signed by a  Servicing
Officer of the related  Servicer  stating that it has received  payment in full of a Mortgage Loan or that
payment in full will be escrowed in a manner  customary for such purposes,  the Custodian  agrees promptly
to release to the related  Servicer the related  Mortgage File. The Company shall deliver to the Custodian
and the Custodian  agrees to accept the Mortgage Note and other documents  constituting  the Mortgage File
with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy, the related
Servicer  shall deliver to the Custodian a Request for Release  signed by a Servicing  Officer  requesting
that  possession of all of the Mortgage File be released to the related  Servicer and certifying as to the
reason for such release and that such release  will not  invalidate  any  insurance  coverage  provided in
respect of the Mortgage  Loan under any of the  Insurance  Policies.  Upon receipt of the  foregoing,  the
Custodian shall deliver the Mortgage File to the related  Servicer.  All Mortgage Files so released to the
related  Servicer  shall be held by it in trust for the Trustee for the use and benefit of all present and
future  Certificateholders.  The related  Servicer shall cause each Mortgage File or any document  therein
so released to be returned to the  Custodian  when the need  therefore  by the related  Servicer no longer
exists,  unless (i) the Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the
Mortgage Loan have been deposited in the Master Servicer  Collection  Account or the Distribution  Account
or (ii) the Mortgage File or such document has been  delivered to an attorney,  or to a public  trustee or
other public  official as required by law, for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the
related  Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to
the name and address of the Person to which such  Mortgage  File or such  document was  delivered  and the
purpose or purposes of such delivery.

                  At any time that a  Servicer  is  required  to deliver to the  Custodian  a Request  for
Release,  EMC or the related  Servicer shall deliver two copies of the Request for Release if delivered in
hard copy or EMC or the related  Servicer  may furnish  such  Request  for Release  electronically  to the
Custodian,  in which event the Servicing Officer  transmitting the same shall be deemed to have signed the
Request  for  Release.  In  connection  with any  Request  for  Release  of a Mortgage  File  because of a
repurchase  of a Mortgage  Loan,  such  Request for  Release  shall be  accompanied  by an  assignment  of
mortgage,  without  recourse,  representation or warranty from the Trustee to the Mortgage Loan Seller and
the related Mortgage Note shall be endorsed without  recourse,  representation  or warranty by the Trustee
(unless  such  Mortgage  Note was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for  Release of a Mortgage  File  because of the
payment in full of a Mortgage  Loan,  such Request for Release shall be  accompanied  by a certificate  of
satisfaction  or other  similar  instrument  to be executed by or on behalf of the Trustee and returned to
EMC or the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Master  Servicer,  to the extent provided in the related  Servicing  Agreement,
shall cause the related  Servicer to notify the Custodian that such assumption or  substitution  agreement
has been  completed by  forwarding  to the  Custodian  the  original of such  assumption  or  substitution
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered
a part of such  Mortgage  File to the same  extent as all other  documents  and  instruments  constituting
parts thereof.


                                               ARTICLE III
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage  Note,  Mortgage and other  documents  constituting  each  Mortgage File relating to the Mortgage
Loans which are  delivered to the  Custodian,  the  Custodian is  exclusively  the bailee and agent of the
Trustee  and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person
other than the Trustee,  holds such  documents  for the benefit of  Certificateholders  and  undertakes to
perform  such duties and only such duties as are  specifically  set forth in this  Agreement.  Except upon
compliance  with the  provisions of Section 2.5 of this  Agreement  with respect to any Mortgage  Loan, no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the  Company,  the
Servicers or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Master  Servicer  to Pay  Custodian's  Fees and  Expenses.  The Master
Servicer  covenants  and agrees to pay to the  Custodian  from time to time,  and the  Custodian  shall be
entitled to,  reasonable  compensation for all services  rendered by it in the exercise and performance of
any of the powers and duties  hereunder of the  Custodian,  and the Master  Servicer will pay or reimburse
the Custodian upon its request for all reasonable  expenses,  disbursements  and advances incurred or made
by the Custodian in accordance  with any of the  provisions of this  Agreement  (including  the reasonable
compensation  and the expenses and  disbursements  of its counsel and of all persons not  regularly in its
employ),  except any such expense,  disbursement  or advance as may arise from its negligence or bad faith
or to the extent  that such cost or expense is  indemnified  by the  Company  pursuant  to the Pooling and
Servicing Agreement.

                  Section 3.5.      Custodian May Resign Trustee May Remove  Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the Master  Servicer and the  Custodian,  or promptly  appoint a successor  Custodian by written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may  remove  the  Custodian  at any time with the  consent  of the  Master
Servicer.  In such event,  the Trustee shall  appoint,  or petition a court of competent  jurisdiction  to
appoint,  a successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution
subject to supervision or  examination by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Master Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed
by the Trustee without the prior approval of the Company and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the Master  Servicer or the
Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the Master  Servicer.  The provisions of this Section 3.8 shall survive the  termination of this Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.


                                                ARTICLE IV
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this  Article IV is to  facilitate  compliance  by the Company,
Master  Servicer and the Securities  Administrator  with the provisions of Regulation AB and related rules
and regulations of the Commission.  The Company,  Master Servicer and the Securities  Administrator  shall
not exercise its right to request  delivery of information  or other  performance  under these  provisions
other than in good faith,  or for purposes other than  compliance  with the  Securities  Act, the Exchange
Act and the rules and  regulations of the  Commission  under the Securities Act and the Exchange Act. Each
of the parties hereto  acknowledges  that  interpretations  of the  requirements  of the  requirements  of
Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the Commission or
its staff, consensus among participants in the mortgage-backed  securities markets,  advice of counsel, or
otherwise,  and agrees to comply with requests  made by the Company,  Master  Servicer and the  Securities
Administrator  in good faith for delivery of information  under these  provisions on the basis of evolving
interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall  cooperate
reasonably  with the Company to deliver to the  Company,  Master  Servicer  and  Securities  Administrator
(including any of their respective assignees or designees), any and all disclosure,  statements,  reports,
certifications,  records and any other information  necessary in the reasonable,  good faith determination
of the Company,  Master Servicer and Securities  Administrator to permit the Company,  Master Servicer and
Securities Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The Custodian hereby  represents and warrants that the information with respect
to  the  Custodian  set  forth  in  the  Prospectus  Supplement  under  the  caption  "Description  of the
Certificates – The Custodian"  (the  "Custodian  Disclosure")  does not contain any untrue  statement of a
material  fact or omit to state a material  fact  required to be stated  therein or  necessary in order to
make the  statements  therein,  in the  light  of the  circumstances  under  which  they  were  made,  not
misleading.

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates are  outstanding,  for the purpose of satisfying the Company 's reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company  and  the  Securities  Administrator  in  writing  of  any  material  litigation  or  governmental
proceedings  pending against the Custodian that would be material to  Certificateholders,  and (b) provide
to the Company and the Securities  Administrator a written  description of such  proceedings.  Any notices
and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior
to the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of
the relevant event. As of the date the Company or the Securities  Administrator  files each Report on Form
10-D or Form 10-K with respect to the  Certificates,  the Custodian  will be deemed to represent  that any
information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year, the Custodian shall:

                  (1)      deliver to the Company, the Master Servicer and the Securities  Administrator a
report  (in  form  and  substance  reasonably   satisfactory  to  the  Master  Servicer,   the  Securities
Administrator  and the Company)  regarding the  Custodian's  assessment  of compliance  with the Servicing
Criteria  during the  immediately  preceding  calendar  year, as required under Rules 13a-18 and 15d-18 of
the Exchange  Act and Item 1122 of  Regulation  AB. Such report  shall be  addressed  to the Company,  the
Master  Servicer and the Securities  Administrator  and signed by an authorized  officer of the Custodian,
and shall address each of the Servicing  Criteria  specified on a certification  substantially in the form
of Exhibit Five hereto; and

                  (2)               deliver  to the  Master  Servicer,  the  Company  and  the  Securities
Administrator,  a report of a  registered  public  accounting  firm  reasonably  acceptable  to the Master
Servicer,  the Company and the Securities  Administrator,  that attests to, and reports on, the assessment
of compliance made by the Custodian and delivered  pursuant to the preceding  paragraph.  Such attestation
shall be in accordance  with Rules  1-02(a)(3)  and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Master Servicer, the Securities  Administrator,  the Trustee and each broker dealer acting as underwriter,
placement agent or initial  purchaser of the  Certificates or each Person who controls any of such parties
(within  the meaning of Section 15 of the  Securities  Act and Section 20 of the  Exchange  Act);  and the
respective  present and former  directors,  officers,  employees and agents of each of the foregoing,  and
shall hold each of them  harmless from and against any losses,  damages,  penalties,  fines,  forfeitures,
legal fees and expenses and related costs,  judgments,  and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained  in  the  Custodian  Disclosure  and  any  information,   report,  certification,   accountants'
attestation  or  other  material  provided  under  this  Article  IV by  or on  behalf  of  the  Custodian
(collectively,  the  "Custodian  Information"),  or (B) the  omission or alleged  omission to state in the
Custodian  Information a material fact required to be stated in the Custodian  Information or necessary in
order to make the statements  therein,  in the light of the circumstances  under which they were made, not
misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

                  (2)      In the case of any failure of  performance  described in clause (ii) of Section
4.5(1),  the Custodian shall promptly reimburse the Company,  the Securities  Administrator and the Master
Servicer  for all costs  reasonably  incurred by the Company in order to obtain the  information,  report,
certification, accountants' letter or other material not delivered as required by the Custodian.


                                                ARTICLE V
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and  neither the  Company,  the Master  Servicer  nor the Trustee  shall enter into any  amendment  hereof
except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the
Custodian  of any  amendment  or  supplement  to the  Pooling  and  Servicing  Agreement  and  furnish the
Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICTS  OF LAW RULES (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE CONSTRUED AND ENFORCED IN  ACCORDANCE  WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5.      Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.



IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    CITIBANK, N.A., as Trustee

388 Greenwich Street, 14th Floor
New York, New York 10013                                    By:__________________________________________
                                                            Name:
Attention :Structured Finance Agency &                  Title:
           Trust BSALTA 2006-4
Telecopy:  (212) 816-5527

Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:__________________________________________
New York, New York 10179                                    Name:    Baron Silverstein
                                                            Title:   Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                            Servicer
9062 Old Annapolis                                          By:___________________________________________
Columbia, Maryland 21045                                    Name:
Attention: BSALTA 2006-4                                    Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian
                                                            By:___________________________________________
1015 10th Avenue                                            Name:  Leigh Taylor
Minneapolis, Minnesota 55414                                Title:  Vice President
Attention: BSALTA 2006-4
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )

                  On the   [_] day of September,  2006,  before me, a notary public in and for said State,
personally appeared  _______________,  known to me to be a _________________of  CITIBANK, N.A., a national
banking  association  that  executed  the  within  instrument,  and also  known to me to be the person who
executed it on behalf of said  association  and  acknowledged  to me that such  association  executed  the
within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ___________________________________
                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF MINNESOTA                  )
                                    ) ss.:
COUNTY OF HENNEPIN                  )

                  On the [_] day of  September,  2006,  before me, a notary  public in and for said State,
personally  appeared  Leigh  Taylor,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ___________________________________

                                                                             Notary Public

[SEAL]




--------------------------------------------------------------------------------




STATE OF NEW YORK                   )
                                    )ss.:
COUNTY OF NEW YORK                  )

                  On the [_] day of  September,  2006,  before me, a notary  public in and for said State,
personally  appeared Baron  Silverstein,  known to me to be a Vice President of Structured  Asset Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the  person  who  executed  it on behalf of said  company,  and  acknowledged  to me that such  company
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                   )
                                    )ss.:
COUNTY OF HOWARD                    )


                  On the [_] day of  September,  2006,  before me, a notary  public in and for said State,
personally  appeared  __________________,  known to me to be a/an  _____________________  of  Wells  Fargo
Bank, National Association,  a national banking association that executed the within instrument,  and also
known to me to be the  person  who  executed  it on  behalf  of said  national  banking  association,  and
acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                               EXHIBIT ONE


                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



CITIBANK, N.A.                                                Structured Asset Mortgage
388 Greenwich Street, 14th Floor                              Investments II Inc.
New York, New York 10013                                      383 Madison Avenue
Attn: Structured Finance Agency & Trust—             New York, New York 10179
BSALTA 2006-4

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-4

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-4

                  Re:      Amended  and  Restated  Custodial  Agreement,  dated  as  of
                           September [_], 2006, by and among CITIBANK, N.A., Structured
                           Asset  Mortgage  Investments  II Inc.  and Wells Fargo Bank,
                           National  Association  relating to Bear Stearns ALT-A Trust,
                           Mortgage Pass-Through Certificates, Series 2006-4

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By: _______________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                               EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Citibank, N.A.                                                   Structured Asset Mortgage Investments II Inc.
388 Greenwich Street, 14th Floor                                 383 Madison Avenue
New York, New York 10013                                         New York, New York 10179
Attn: Structured Finance Agency & Trust—BSALTA 2006-4

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-4

Attention:  Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-4

                  Re:   Amended and Restated Custodial Agreement, dated as of September
                        [_], 2006, by and among Citibank, N.A., Structured Asset
                        Mortgage Investments II Inc. and Wells Fargo Bank, National
                        Association relating to Bear Stearns ALT-A Trust, Mortgage
                        Pass-Through Certificates, Series 2006-4

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________




--------------------------------------------------------------------------------




                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



----------------------------------------------------------- --------------------------------------------------------
Citibank, N.A.                                                   Structured Asset Mortgage Investments II Inc.
388 Greenwich Street, 14th Floor                                 383 Madison Avenue
New York, New York 10013                                         New York, New York 10179
Attn: Structured Finance Agency & Trust—BSALTA 2006-4

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-4
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-4

                  Re:   Amended and Restated Custodial Agreement, dated as of September
                        [_],  2006,  by and  among  CITIBANK,  N.A.,  Structured  Asset
                        Mortgage  Investments  II Inc.  and Wells Fargo Bank,  National
                        Association  relating to Bear  Stearns  ALT-A  Trust,  Mortgage
                        Pass-Through Certificates, Series 2006-4

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to CITIBANK,  N.A., as Trustee,  with evidence of recording  with
         respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Seller with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.

                                                                       WELLS    FARGO    BANK,    NATIONAL
                                                                       ASSOCIATION



                                                                       By:_________________________________
                                                                       Name:_______________________________
                                                                       Title:______________________________





--------------------------------------------------------------------------------





                                               EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     X*
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------




_______________________
*Only with respect to the logistics of adding, removing or substituting loan files.


----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------




--------------------------------------------------------------------------------










                                                                                       EXHIBIT H-1






                                  MORTGAGE LOAN SALE AND SERVICING AGREEMENT



                                                    between



                                            BANK OF AMERICA, N.A.,
                                          as Seller and as Servicer,





                                                      and





                                           EMC MORTGAGE CORPORATION,
                                                 as Purchaser






                                               September 1, 2001



                                        Adjustable-Rate Mortgage Loans

                                          Loan Package BOA/EMC 2001-7













                                               TABLE OF CONTENTS

                                                                                          Page

SECTION 1.  Definitions......................................................................1
SECTION 2.  Purchase and Conveyance.........................................................10
SECTION 3.  Mortgage Loan Schedule..........................................................11
SECTION 4.  Purchase Price..................................................................11
SECTION 5.  Examination of Mortgage Files...................................................11
SECTION 6.  Delivery of Mortgage Loan Documents.............................................12
               Subsection 6.01  Possession of Mortgage Files................................12
               Subsection 6.02  Books and Records...........................................12
               Subsection 6.03  Delivery of Mortgage Loan Documents.........................12
SECTION 7.  Representations, Warranties and Covenants; Remedies for Breach..................13
               Subsection 7.01  Representations and Warranties Regarding
                                Individual Mortgage Loans...................................13
               Subsection 7.02   Seller and Servicer Representations........................23
               Subsection 7.03  Remedies for Breach of Representations and Warranties.......24
               Subsection 7.04  Repurchase of Certain Prepaid or Converted Mortgage Loans...26
SECTION 8.  Closing.........................................................................26
SECTION 9.  Closing Documents...............................................................27
SECTION 10.  Costs..........................................................................27
SECTION 11.  Administration and Servicing of Mortgage Loans.................................27
               Subsection 11.01  Servicer to Act as Servicer; Subservicing..................27
               Subsection 11.02  Liquidation of Mortgage Loans..............................29
               Subsection 11.03  Collection of Mortgage Loan Payments.......................30
               Subsection 11.04  Establishment of Custodial Account;
                                 Deposits in Custodial Account..............................30
               Subsection 11.05  Withdrawals From the Custodial Account.....................32
               Subsection 11.06  Establishment of Escrow Account;
                                 Deposits in Escrow Account.................................33
               Subsection 11.07  Withdrawals From Escrow Account............................33
               Subsection 11.08  Payment of Taxes, Insurance and Other Charges;
                                 Collections Thereunder.....................................34
               Subsection 11.09  Transfer of Accounts.......................................34
               Subsection 11.10  Maintenance of Hazard Insurance............................34
               Subsection 11.11  Maintenance of Primary Mortgage Insurance Policy; Claims...35
               Subsection 11.12  Fidelity Bond; Errors and Omissions Insurance..............36
               Subsection 11.13  Title, Management and Disposition of REO Property..........36
               Subsection 11.14  Servicing Compensation.....................................37
               Subsection 11.15  Distributions..............................................38
               Subsection 11.16  Statements to the Purchaser................................38
               Subsection 11.17  Advances by the Servicer...................................39
               Subsection 11.18  Assumption Agreements......................................40
               Subsection 11.19  Satisfaction of Mortgages and Release of Mortgage Files....40
               Subsection 11.20  Annual Statement as to Compliance..........................41
               Subsection 11.21  Annual Independent Public Accountants' Servicing Report....41
               Subsection 11.22  Servicer Shall Provide Access and
                                 Information as Reasonably Required.........................41
               Subsection 11.23  Inspections................................................42
               Subsection 11.24  Restoration of Mortgaged Property..........................42
SECTION 12.   The Servicer..................................................................42
               Subsection 12.01  Indemnification; Third Party Claims........................42
               Subsection 12.02  Merger or Consolidation of the Servicer....................43
               Subsection 12.03  Limitation on Liability of the Servicer and Others.........43
               Subsection 12.04  Seller and Servicer Not to Resign..........................44
SECTION 13.  Default........................................................................44
               Subsection 13.01  Events of Default..........................................44
               Subsection 13.02  Waiver of Default..........................................45
SECTION 14.  Termination....................................................................46
               Subsection 14.01  Termination................................................46
               Subsection 14.02  Successors to the Servicer.................................46
SECTION 15.  Notices........................................................................47
SECTION 16.  Severability Clause............................................................47
SECTION 17.  No Partnership.................................................................47
SECTION 18.  Counterparts...................................................................47
SECTION 19.  Governing Law..................................................................47
SECTION 20.  Intention of the Parties.......................................................48
SECTION 21.  Waivers........................................................................49
SECTION 22.  Exhibits.......................................................................49
SECTION 23.  General Interpretive Principles................................................49
SECTION 24.  Reproduction of Documents......................................................50
SECTION 25.  Amendment......................................................................50
SECTION 26.  Confidentiality................................................................50
SECTION 27.  Entire Agreement...............................................................51
SECTION 28.  Further Agreements; Securitization.............................................51
SECTION 29.  Successors and Assigns.........................................................51
SECTION 30.  Non-Solicitation...............................................................52





                                                   EXHIBITS



EXHIBIT 1      FORM OF SELLER'S AND SERVICER'S OFFICER'S CERTIFICATE

EXHIBIT 2      MORTGAGE LOAN DOCUMENTS

EXHIBIT 3      CONTENTS OF EACH MORTGAGE FILE

    EXHIBIT 4  MORTGAGE LOAN SCHEDULE (3/1 YEAR ADJUSTABLE RATE MORTGAGE LOANS)

EXHIBIT 4

EXHIBIT 5      UNDERWRITING GUIDELINES

EXHIBIT 6      FORM OF LOST NOTE AFFIDAVIT

EXHIBIT 7      FORM OF OPINION OF COUNSEL

EXHIBIT 8      FORM OF MONTHLY REMITTANCE REPORT














                                  MORTGAGE LOAN SALE AND SERVICING AGREEMENT


               THIS MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the "Agreement"),  dated September 20, 2001, is
hereby executed by and between EMC Mortgage Corporation,  a Texas corporation,  as purchaser (the "Purchaser"),
and Bank of America,  N.A., a national  banking  association,  as seller (the  "Seller")  and as servicer  (the
"Servicer").


                                                  WITNESSETH:


               WHEREAS,  the Seller  desires to sell to the  Purchaser,  and the Purchaser  desires to purchase
from the Seller, certain conventional, adjustable-rate,  residential, first-lien mortgage loans (the "Mortgage
Loans") as  described  herein on a  servicing-retained  basis,  and which shall be  delivered as whole loans as
provided herein;


               WHEREAS,  each  Mortgage  Loan is  secured  by a  mortgage,  deed of  trust  or  other  security
instrument  creating a first  lien on a  residential  dwelling  located in the  jurisdiction  indicated  on the
Mortgage Loan Schedules which are annexed hereto as Exhibit 4 and


               WHEREAS,  the  Purchaser,  the  Seller  and the  Servicer  wish to  prescribe  the manner of the
conveyance, servicing and control of the Mortgage Loans;


               NOW,  THEREFORE,  in consideration of the premises and mutual  agreements set forth herein,  and
for other good and valuable  consideration,  the receipt and sufficiency of which are hereby acknowledged,  the
Purchaser, the Seller and the Servicer agree as follows:

                                           SECTION 1.  Definitions.


               For  purposes of this  Agreement,  the  following  capitalized  terms shall have the  respective
meanings set forth below.



        Adjustment  Date: As to each Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted
in accordance with the terms of the related Mortgage Note and Mortgage.


               Agreement:  This Mortgage Loan Sale and Servicing Agreement  including all exhibits,  schedules,
amendments and supplements hereto.


               ALTA:  The American Land Title Association.


               Appraised  Value:  With respect to any Mortgaged  Property,  the lesser of (i) the value thereof
as determined by a Qualified  Appraiser at the time of  origination of the Mortgage Loan, and (ii) the purchase
price paid for the related  Mortgaged  Property  by the  Mortgagor  with the  proceeds  of the  Mortgage  Loan;
provided,  however,  that in the case of a Refinanced  Mortgage Loan,  such value of the Mortgaged  Property is
based solely upon the value  determined by an appraisal  made for the  originator of such  Refinanced  Mortgage
Loan at the time of origination of such Refinanced Mortgage Loan by a Qualified Appraiser.


               Assignment  of  Mortgage:  An  individual  assignment  of the  Mortgage,  notice of  transfer or
equivalent  instrument in recordable  form,  sufficient under the laws of the jurisdiction in which the related
Mortgaged Property is located to give record notice of the sale of the Mortgage to the Purchaser.


               Business  Day:  Any day other than a Saturday or Sunday,  or a day on which  banking and savings
and loan  institutions in the States of New York,  California or Virginia are authorized or obligated by law or
executive order to be closed.


               Closing Date:  September 20, 2001.


               Closing  Documents:  The  documents  required to be delivered  on the Closing  Date  pursuant to
Section 9.


               CLTA:  The California Land Title Association.


               Code:  The Internal Revenue Code of 1986, as amended, or any successor statute thereto.


        Condemnation  Proceeds:  All  awards,  compensation  and  settlements  in respect of a taking  (whether
permanent or  temporary)  of all or part of a Mortgaged  Property by exercise of the power of  condemnation  or
the right of eminent  domain,  to the extent not required to be released to a Mortgagor in accordance  with the
terms of the related Mortgage Loan Documents.


               Customary Servicing Procedures:  Procedures (including collection  procedures) that the Servicer
customarily  employs and exercises in servicing and administering  mortgage loans for its own account and which
are in accordance with accepted  mortgage  servicing  practices of prudent lending  institutions and the Fannie
Mae Guides.


               Convertible  Mortgage Loan: A Mortgage Loan that by its terms and subject to certain  conditions
allows the Mortgagor to convert the  adjustable  Mortgage  Interest Rate thereon to a fixed  Mortgage  Interest
Rate.


        Custodial Account:  As defined in Subsection 11.04.


               Cut-off Date:  September 1, 2001.


               Cut-off Date Principal  Balance:  The aggregate Stated  Principal  Balance of the Mortgage Loans
as of the Cut-off Date which is determined  after the application,  to the reduction of principal,  of payments
of  principal  due on or before the  Cut-off  Date,  whether or not  collected,  and of  Principal  Prepayments
received before the Cut-off Date.


               Deleted  Mortgage  Loan: A Mortgage Loan  replaced or to be replaced with a Substitute  Mortgage
Loan in accordance with this Agreement.


        Determination  Date: With respect to each Remittance  Date, the 15th day (or, if such 15th day is not a
Business Day, the following Business Day) of the month in which such Remittance Date occurs.


               Due Date:  With  respect  to each  Remittance  Date,  the  first day of the month in which  such
Remittance Date occurs,  which is the day on which the Monthly Payment is due on a Mortgage Loan,  exclusive of
any days of grace.


               Due Period:  With respect to each  Remittance  Date,  the period  beginning on the second day of
the  month  preceding  the  month of the  Remittance  Date,  and  ending  on the  first day of the month of the
Remittance Date.


               Eligible Investments:  Any one or more of the following obligations or securities:



               (i)    direct  obligations of, and obligations  fully guaranteed by the United States of America
        or any agency or  instrumentality  of the United States of America the  obligations of which are backed
        by the full faith and credit of the United States of America;



               (ii)   (a)  demand  or time  deposits,  federal  funds or  bankers'  acceptances  issued  by any
        depository  institution or trust company incorporated under the laws of the United States of America or
        any state  thereof  and  subject to  supervision  and  examination  by  federal  and/or  state  banking
        authorities,  provided  that the  commercial  paper and/or the  short-term  deposit  rating  and/or the
        long-term  unsecured debt  obligations or deposits of such  depository  institution or trust company at
        the time of such  investment or contractual  commitment  providing for such investment are rated in one
        of the two highest rating  categories by each Rating Agency and (b) any other demand or time deposit or
        certificate of deposit that is fully insured by the FDIC;



               (iii)  repurchase  obligations  with a term not to exceed  thirty (30) days and with  respect to
        (a) any security described in clause (i) above and entered into with a depository  institution or trust
        company (acting as principal) described in clause (ii)(a) above;



               (iv)   securities   bearing   interest  or  sold  at  a  discount   issued  by  any  corporation
        incorporated  under the laws of the United States of America or any state thereof that are rated in one
        of the two  highest  rating  categories  by each  Rating  Agency  at the  time  of such  investment  or
        contractual commitment providing for such investment;  provided, however, that securities issued by any
        particular  corporation will not be Eligible  Investments to the extent that  investments  therein will
        cause the then  outstanding  principal  amount of  securities  issued by such  corporation  and held as
        Eligible  Investments  to exceed 10% of the  aggregate  outstanding  principal  balances  of all of the
        Mortgage Loans and Eligible Investments;



               (v)    commercial  paper   (including  both   non-interest-bearing   discount   obligations  and
        interest-bearing  obligations payable on demand or on a specified date not more than one year after the
        date of issuance  thereof) which are rated in one of the two highest  rating  categories by each Rating
        Agency at the time of such investment;



               (vi)   any other  demand,  money market or time deposit,  obligation,  security or investment as
        may be acceptable to each Rating Agency as evidenced in writing by each Rating Agency; and



               (vii)  any money market funds the collateral of which consists of obligations  fully  guaranteed
        by the United  States of America or any agency or  instrumentality  of the United States of America the
        obligations  of which are backed by the full faith and  credit of the United  States of America  (which
        may include repurchase  obligations secured by collateral described in clause (i)) and other securities
        and which money  market  funds are rated in one of the two  highest  rating  categories  by each Rating
        Agency.



provided,  however,  that no  instrument  or security  shall be an Eligible  Investment  if such  instrument or
security  evidences a right to receive only interest  payments with respect to the obligations  underlying such
instrument  or if such  security  provides for payment of both  principal and interest with a yield to maturity
in excess of 120% of the yield to maturity at par or if such  investment  or security is  purchased  at a price
greater than par.


        Escrow Account:  As defined in Subsection 11.06.


        Escrow  Payments:  The  amounts  constituting  ground  rents,  taxes,  assessments,   Primary  Mortgage
Insurance Policy premiums,  fire and hazard insurance premiums,  flood insurance premiums,  condominium charges
and other  payments  as may be required to be escrowed  by the  Mortgagor  with the  Mortgagee  pursuant to the
terms of any Mortgage Note or Mortgage.


        Event of Default:  Any one of the conditions or circumstances enumerated in Subsection 13.01.


               Fannie Mae:  Fannie Mae or any successor thereto.


               Fannie Mae Guides:  The Fannie Mae Sellers'  Guide and the Fannie Mae  Servicers'  Guide and all
amendments or additions thereto.


        FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.


               Fidelity  Bond:  The  fidelity  bond  required  to be  obtained  by  the  Servicer  pursuant  to
Subsection 11.12.


               FIRREA: The Financial  Institutions  Reform,  Recovery,  and Enforcement Act of 1989, as amended
and in effect from time to time.


               Freddie Mac:  The Federal Home Loan Mortgage Corporation or any successor thereto.


        Gross  Margin:  With  respect to each  Mortgage  Loan,  the fixed  percentage  amount set forth in each
related  Mortgage  Note and  Mortgage  which is added to the Index in order to determine  the related  Mortgage
Interest Rate.


               HUD:  The United States Department of Housing and Urban Development or any successor thereto.


        Index:  On each  Adjustment  Date, the  applicable  index shall be a rate per annum equal to the weekly
average  yield on United  States  Treasury  securities  adjusted  to a  constant  maturity  of one year as made
available by the Federal Reserve Board in Statistical Release No. H.15 or a comparable  publication  determined
by the  Servicer,  or, if not so  published,  as reported by any Federal  Reserve Bank or by any United  States
Government  department or agency,  for the week for which such figures were most recently published or reported
as of the date  forty-five  (45) days prior to the  Adjustment  Date. If the Index ceases to be available,  the
Servicer  shall choose a new Index based on  comparable  information  that will be  comparable to other indices
established for similar loans serviced by the Servicer.


        Initial Rate Cap: As to each Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest
Rate on the first Adjustment Date as provided in the related Mortgage Note.


        Insurance  Proceeds:  With respect to each Mortgage Loan,  proceeds of insurance  policies insuring the
Mortgage Loan or the related Mortgaged Property.


        Lifetime  Rate Cap: As to each  Mortgage  Loan,  the maximum  Mortgage  Interest Rate which shall be as
permitted in accordance with the provisions of the related Mortgage Note.


        Liquidating  Loan:  A Mortgage  Loan as to which,  prior to the close of business on the  Business  Day
next  preceding  the Due Date,  (a) the  related  Mortgaged  Property  has  become an REO  Property  or (b) the
Servicer  has  accepted a deed to the related  Mortgaged  Property in lieu of  foreclosure  in whole or partial
satisfaction of the Mortgage Loan.


        Liquidation  Proceeds:  The  proceeds  received  in  connection  with the  liquidation  of a  defaulted
Mortgage Loan through  trustee's sale,  foreclosure sale or otherwise,  other than amounts  received  following
the acquisition of REO Property, Insurance Proceeds and Condemnation Proceeds.


               Loan-to-Value  Ratio:  With respect to any Mortgage  Loan as of any date of  determination,  the
ratio,  expressed as a percentage,  on such date of the outstanding  principal balance of the Mortgage Loan, to
the Appraised Value of the related Mortgaged Property.


               LTV:  Loan-to-Value Ratio.


               Monthly  Payment:  With respect to any Mortgage  Loan,  the  scheduled  payment of principal and
interest  payable by a  Mortgagor  under the related  Mortgage  Note on each Due Date,  which such  payment may
change on any Adjustment Date as provided in the related Mortgage Note and Mortgage.


               Mortgage:  The  mortgage,  deed of  trust  or  other  instrument  creating  a first  lien on the
Mortgaged Property securing the Mortgage Note.


               Mortgage  File:  With respect to any Mortgage Loan, the items listed in Exhibit 3 hereto and any
additional documents required to be added to the Mortgage File pursuant to this Agreement.


               Mortgage  Interest  Rate:  With respect to each Mortgage Loan, the annual rate at which interest
accrues on such  Mortgage  Loan from time to time in accordance  with the  provisions  of the related  Mortgage
Note,  including,  but not limited to, the  limitations  on such interest rate imposed by the Initial Rate Cap,
the Periodic Rate Cap and the Lifetime Rate Cap.


               Mortgage  Loan:  Each mortgage loan sold,  assigned and  transferred  pursuant to this Agreement
and  identified  on the Mortgage  Loan  Schedule  annexed to this  Agreement as Exhibit 4,  including,  without
limitation,   the  Mortgage  File,  the  Monthly  Payments,   Principal   Prepayments,   Liquidation  Proceeds,
Condemnation Proceeds,  Insurance Proceeds, REO Disposition Proceeds, and all other rights, benefits,  proceeds
and obligations arising from or in connection with such mortgage loan.


               Mortgage Loan  Documents:  With respect to any Mortgage Loan, the documents  listed in Exhibit 2
hereto.


               Mortgage Loan  Remittance  Rate:  With respect to any Mortgage Loan, the annual rate of interest
payable to the  Purchaser,  which  shall be equal to the  related  Mortgage  Interest  Rate  minus the  related
Servicing Fee Rate.


               Mortgage  Loan  Schedule:  The schedule of Mortgage  Loans to be annexed  hereto as Exhibit 4 on
the Closing  Date,  setting  forth the  following  information  with  respect to each  Mortgage  Loan:  (1) the
Servicer's  Mortgage  Loan  identifying  number;  (2) a code  indicating  whether  the  Mortgaged  Property  is
owner-occupied;  (3) the property type for each  Mortgaged  Property;  (4) the original  months to maturity and
the remaining  months to maturity from the Cut-off Date; (5) the  Loan-to-Value  Ratio at origination;  (6) the
Mortgage  Interest Rate as of the Cut-off Date; (7) the date on which the first Monthly  Payment was due on the
Mortgage  Loan,  and,  if such date is not the Due Date  currently  in  effect,  such Due Date;  (8) the stated
maturity date; (9) the amount of the Monthly Payment as of the Cut-off Date; (10) the  paid-through  date; (11)
the original  principal amount of the Mortgage Loan; (12) the Stated Principal  Balance of the Mortgage Loan as
of the close of business on the Cut-off Date;  (13) the Mortgage Loan  Remittance  Rate as of the Cut-off Date;
(14) a code indicating the purpose of the Mortgage Loan; (15) a code indicating the  documentation  style; (16)
the  Appraised  Value;  (17) the identity of the Seller;  (18) the street  address of the  Mortgaged  Property,
including  the city,  state  and zip code;  (19) the  number of times  during  the  twelve  (12)  month  period
preceding  the Closing  Date that any Monthly  Payment has been  received  more than thirty (30) days after its
Due Date; (20) a code indicating  whether or not the Mortgage Loan is subject to a Primary  Mortgage  Insurance
Policy;  (21) the date on which the Mortgage Loan was originated;  (22) a code indicating  whether the Mortgage
contains  a  prepayment  penalty  provision  together  with the type and term of such  penalty;  (23) the Gross
Margin;  (24) the  Lifetime  Rate  Cap;  (25) the  Periodic  Rate Cap;  (26) the  Initial  Rate  Cap;  (27) the
Adjustment  Date;  and (28) a code  indicating  whether  the  Mortgage  Loan  contains  a  provision  whereby a
Convertible  Mortgage Loan may be converted to a fixed-rate  Mortgage Loan.  With respect to the Mortgage Loans
on each  Mortgage  Loan Schedule in the  aggregate,  such Mortgage Loan Schedule  shall set forth the following
information,  as of the  Cut-off  Date:  (1) the number of  Mortgage  Loans;  (2) the  Cut-off  Date  Principal
Balance;  (3) the weighted  average  Mortgage  Interest Rate of the Mortgage  Loans;  (4) the weighted  average
months to maturity of the Mortgage  Loans;  (5) the weighted  average  Lifetime  Rate Cap; and (6) the weighted
average Gross Margin.


               Mortgage  Note: The original  executed note or other evidence of the Mortgage Loan  indebtedness
of a Mortgagor.


               Mortgaged  Property:  The Mortgagor's  real property  securing  repayment of a related  Mortgage
Note,  consisting  of a fee simple  interest in a single  parcel of real  property  improved  by a  Residential
Dwelling.


               Mortgagee:  The mortgagee or  beneficiary  named in the Mortgage and the  successors and assigns
of such mortgagee or beneficiary.


               Mortgagor:  The obligor on a Mortgage  Note,  who is an owner of the Mortgaged  Property and the
grantor or mortgagor  named in the  Mortgage  and such  grantor's  or  mortgagor's  successors  in title to the
Mortgaged Property.


               NAIC:  The National Association of Insurance Commissioners or any successor organization.


               Officer's  Certificate:  A certificate signed by the Chairman of the Board, the Vice Chairman of
the  Board,  a  President  or a Vice  President  of the  Person on behalf  of whom  such  certificate  is being
delivered.


               Opinion of Counsel:  A written  opinion of counsel,  who may be an employee of the Seller or the
Servicer, reasonably acceptable to the Purchaser.


               OTS:  The Office of Thrift Supervision or any successor.


               P&I Advance:  As defined in Subsection 11.17.


               Periodic Rate Cap: As to each Mortgage  Loan,  the maximum  increase or decrease in the Mortgage
Interest Rate, on any Adjustment Date as provided in the related Mortgage Note.


               Person:  An  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company,  limited  liability  company,  trust,  unincorporated  organization  or  government  or any  agency or
political subdivision thereof.


               Primary Mortgage  Insurance  Policy: A policy of primary mortgage  guaranty  insurance issued by
an insurer acceptable to Fannie Mae or Freddie Mac.


               Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan which is
received in advance of its scheduled  Due Date that is not  accompanied  by an amount of interest  representing
scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.


               Purchase  Price:  The price paid on the Closing Date by the Purchaser to the Seller  pursuant to
this Agreement in exchange for the Mortgage Loans as set forth in Section 4 hereto.


               Purchaser:  The Person listed as such in the initial paragraph of this Agreement,  together with
its successors and assigns as permitted under the terms of this Agreement.


               Qualified  Appraiser:  An appraiser of a Mortgaged  Property duly appointed by the originator of
the related Mortgage Loan, who had no interest,  direct or indirect,  in such Mortgaged Property or in any loan
made on the  security  thereof,  whose  compensation  is not  affected by the  approval or  disapproval  of the
related  Mortgage  Loan  and who met  the  qualifications  of  Fannie  Mae or  Freddie  Mac and  satisfied  the
requirements of Title XI of FIRREA.


               Record Date:  The close of business of the last  Business Day of the month  preceding  the month
of the related Remittance Date.


               Refinanced  Mortgage  Loan: A Mortgage  Loan the proceeds of which were not used to purchase the
related Mortgaged Property.


               Remittance  Date: The 18th day of any month,  beginning in October 2001 (or, if such 18th day is
not a Business Day, the following Business Day).


               REO Disposition:  The final sale by the Servicer or the Purchaser of an REO Property.


               REO Disposition  Proceeds:  All amounts received with respect to an REO Disposition  pursuant to
Subsection 11.13.


               REO Property:  A Mortgaged  Property  acquired by the Servicer  through  foreclosure  or deed in
lieu of foreclosure, as described in Subsection 11.13.


               Repurchase  Price:  With  respect  to any  Mortgage  Loan,  an  amount  equal to (A) the  Stated
Principal  Balance  of such  Mortgage  Loan as of the date of  repurchase  plus  (B)  interest  on such  Stated
Principal  Balance at the Mortgage  Loan  Remittance  Rate from and  including  the last Due Date through which
interest  has been paid on behalf of the  Mortgagor  or advanced by the  Servicer to the day prior to such date
of  repurchase,  less  amounts  received  in respect of such  repurchased  Mortgage  Loan for  distribution  in
connection with such Mortgage Loan;  provided,  however,  that if at the time of repurchase the Servicer is not
the Seller or an  affiliate of the Seller,  the amount  described in clause (B) shall be computed at the sum of
(i) the Mortgage Loan Remittance Rate and (ii) the Servicing Fee Rate.


               Residential  Dwelling:  Any one of the following:  (i) a detached  one-family  dwelling,  (ii) a
detached two- to  four-family  dwelling,  (iii) a one-family  dwelling unit in a condominium  project or (iv) a
one-family  dwelling in a planned unit  development,  none of which is a  co-operative,  mobile or manufactured
home.


               Securities:  The  securities  issued in connection with a Securitization  evidencing  beneficial
ownership interests in a trust the assets of which include the Mortgage Loans.


               Securitization:  The  transfer  of the  Mortgage  Loans to a trust  formed as part of a publicly
issued and/or privately placed, rated securitization, including the issuance of the related Securities.


               Seller: Bank of America,  N.A., a national banking association,  or its successor in interest or
any successor to the Seller under this Agreement appointed as herein provided.


               Servicer:  Bank of America,  N.A., a national banking association,  or its successor in interest
or any successor to the Servicer under this Agreement appointed as herein provided.


               Servicing  Advances:  All customary,  reasonable and necessary  out-of-pocket costs and expenses
incurred in the performance by the Servicer of its servicing  obligations,  including,  but not limited to, the
cost of (a) the  preservation,  restoration  and protection of the Mortgaged  Property,  (b) any enforcement or
judicial proceedings,  including foreclosures,  (c) the management and liquidation of the Mortgaged Property if
the  Mortgaged  Property is acquired in  satisfaction  of the  Mortgage,  and (d) payments made by the Servicer
with respect to a Mortgaged Property pursuant to Subsection 11.08.


               Servicing  Fee: With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser
shall pay to the  Servicer,  which  shall,  for each  month,  be equal to  one-twelfth  of the  product  of the
Servicing  Fee Rate and the  Stated  Principal  Balance  of such  Mortgage  Loan.  Such  fee  shall be  payable
monthly,  computed on the basis of the same principal  amount and period  respecting which any related interest
payment on a Mortgage  Loan is computed.  The  obligation  of the Purchaser to pay the Servicing Fee is limited
to, and payable  solely  from,  the  interest  portion  (including  recoveries  with  respect to interest  from
Liquidation  Proceeds and other  proceeds,  to the extent  permitted by  Subsection  11.05) of related  Monthly
Payments collected by the Servicer, or as otherwise provided under Subsection 11.05.


               Servicing Fee Rate:  With respect to each Mortgage Loan, 0..375% per annum.


               Servicing  Officer:   Any  officer  of  the  Servicer  involved  in,  or  responsible  for,  the
administration  and  servicing  of the  Mortgage  Loans  whose  name  appears on a list of  servicing  officers
furnished to the Purchaser by the Servicer, as such list may be amended from time to time.


               Stated  Principal  Balance:  As to each Mortgage Loan as to any date of  determination,  (i) the
principal  balance of the Mortgage  Loan at the Cut-off Date after giving  effect to the  principal  portion of
any  Monthly  Payments  due on or  before  such  date,  whether  or not  received,  as  well  as any  Principal
Prepayments  received  before such date,  minus (ii) all amounts  previously  distributed to the Purchaser with
respect to the Mortgage Loan representing payments or recoveries of principal, or advances in lieu thereof.


               Substitute  Mortgage  Loan: A mortgage  loan  substituted  by the Seller for a Deleted  Mortgage
Loan  which  must,  on the  date of such  substitution,  be  approved  by the  Purchaser  and (i) have a Stated
Principal  Balance,  after  deduction  of the  principal  portion of the  Monthly  Payment  due in the month of
substitution,  not in excess of, and not materially  greater or less than, the Stated Principal  Balance of the
Deleted  Mortgage Loan;  (ii) have a Mortgage  Interest Rate equal to that of the Deleted  Mortgage Loan; (iii)
have a  Loan-to-Value  Ratio not higher than that of the Deleted  Mortgage Loan;  (iv) have a remaining term to
maturity  not  greater  than (and not more than one year less  than) that of the  Deleted  Mortgage  Loan;  (v)
comply with each  representation  and warranty set forth in Subsection  7.01; (vi) be current in the payment of
principal  and  interest;  (vii) be secured by a Mortgaged  Property of the same type and  occupancy  status as
secured the Deleted  Mortgage  Loan;  and (viii) have payment  terms that do not vary in any  material  respect
from those of the Deleted Mortgage Loan.


               Underwriting  Guidelines:  The underwriting guidelines of Bank of America Mortgage substantially
in the form attached hereto as Exhibit 5.


        SECTION 2.  Purchase and Conveyance.

        The Seller,  in exchange  for the payment of the  applicable  Purchase  Price by the  Purchaser  on the
Closing  Date,  receipt  of which is hereby  acknowledged,  hereby  sells,  transfers,  assigns,  sets over and
conveys to the Purchaser,  without  recourse,  but subject to the terms of this  Agreement,  all of its rights,
title and interest in and to the Mortgage  Loans  identified  on Exhibit 4 as being sold by it, which  Mortgage
Loans identified on Exhibit 4 collectively  have a Cut-off Date Principal  Balance of  $37,020,101.38  together
with the related Mortgage Files and all rights and obligations arising under the documents contained therein.

               With  respect to each  Mortgage  Loan  purchased,  the  Purchaser  shall own and be  entitled to
receive:  (a) all scheduled  principal due after the Cut-off Date, (b) all other payments and/or  recoveries of
principal collected on or after the Cut-off Date (provided,  however,  that all scheduled payments of principal
due on or before the Cut-off  Date and  collected  by the  Servicer  after the Cut-off Date shall belong to the
Seller) and (c) all payments of interest on the  Mortgage  Loans net of the  Servicing  Fee (minus that portion
of any such interest payment that is allocable to the period prior to the Cut-off Date).

                                     SECTION 3.  Mortgage Loan Schedules.


               The Seller shall deliver the Mortgage Loan  Schedules to the Purchaser at least two (2) Business
Days prior to the Closing Date.

                                          SECTION 4.  Purchase Price.


               The  Purchase  Price for the Mortgage  Loans shall be the purchase  price set forth in the Trade
Terms/Confirmation  Bid Sheet by and among the Seller and the  Purchaser  dated August 29,  2001,  plus accrued
interest at the Mortgage Loan Remittance  Rate from the Cut-off Date through the day  immediately  prior to the
Closing Date.  Subject to the  conditions set forth herein,  the Purchaser  shall pay the Purchase Price to the
Seller  by 4:00  p.m.  Eastern  Time on the  Closing  Date.  Such  payment  shall be made by wire  transfer  of
immediately available funds to the account designated by the Seller.

                                  SECTION 5.  Examination of Mortgage Files.


               In addition to any rights  granted to the Purchaser  hereunder to underwrite  the Mortgage Loans
and review the Mortgage  Loan  Documents  prior to the Closing  Date,  the Seller  shall,  prior to the Closing
Date,  make the Mortgage  Files  available to the  Purchaser  for  examination  at the Seller's  offices.  Such
examination  may be made by the Purchaser or its designee,  at its expense,  at any reasonable  time before the
Closing Date.  Such  underwriting  by the Purchaser or its designee  shall not impair or diminish the rights of
the Purchaser or any of its successors  under this  Agreement  with respect to a breach of the  representations
and warranties  contained in this  Agreement.  The fact that the Purchaser or its designee has conducted or has
failed to conduct any partial or complete  examination of the Mortgage  Files shall not affect the  Purchaser's
or any of its  successors'  rights  to  demand  repurchase  or other  relief  or  remedy  provided  for in this
Agreement.

                               SECTION 6.  Delivery of Mortgage Loan Documents.

Subsection 6.01  Possession of Mortgage Files.

        The  contents of each  Mortgage  File  required to be retained by the  Servicer to service the Mortgage
Loans  pursuant to this  Agreement  and thus not  delivered  to the  Purchaser or its designee are and shall be
held in  trust  by the  Servicer  for the  benefit  of the  Purchaser  as the  owner  thereof.  The  Servicer's
possession  of any portion of each such  Mortgage  File is at the will of the Purchaser for the sole purpose of
facilitating  servicing of the Mortgage Loans pursuant to this Agreement,  and such retention and possession by
the Servicer  shall be in a custodial  capacity  only.  The ownership of each Mortgage  Note,  Mortgage and the
contents of each Mortgage  File is vested in the Purchaser and the ownership of all records and documents  with
respect to the related  Mortgage  Loan  prepared by or which come into the  possession  of the  Servicer  shall
immediately  vest in the Purchaser and shall be retained and maintained,  in trust, by the Servicer at the will
of the Purchaser in such  custodial  capacity  only. The Mortgage File retained by the Servicer with respect to
each Mortgage Loan pursuant to this Agreement  shall be  appropriately  identified in the  Servicer's  computer
system to reflect  clearly the ownership of such related  Mortgage Loan by the  Purchaser.  The Servicer  shall
release  from its custody the  contents  of any  Mortgage  File  retained  by it only in  accordance  with this
Agreement,  except when such release is required in  connection  with a repurchase  of any such  Mortgage  Loan
pursuant to  Subsection  7.03 of this  Agreement  or if  required  under  applicable  law or court  order.  The
Servicer  shall deliver to the Purchaser  copies of any  documents in a Mortgage File  reasonably  requested by
the Purchaser within 30 days of the date of such request, at the expense of the Purchaser.
Subsection 6.02  Books and Records.

        All rights arising out of the Mortgage Loans  including,  but not limited to, all funds received by the
Servicer  after the Cut-off  Date on or in  connection  with a Mortgage  Loan as provided in Section 2 shall be
vested in the Purchaser;  provided,  however,  that all such funds received on or in connection with a Mortgage
Loan as  provided  in Section 2 shall be  received  and held by the  Servicer  in trust for the  benefit of the
Purchaser as the owner of the Mortgage Loans pursuant to the terms of this Agreement.

        As more  fully  set  forth  in  Section  20,  it is the  express  intention  of the  parties  that  the
transactions  contemplated  by this  Agreement  be, and be construed  as, a sale of the  Mortgage  Loans by the
Seller  and not a pledge  of the  Mortgage  Loans by the  Seller  to the  Purchaser  to  secure a debt or other
obligation  of the Seller.  Consequently,  the sale of each  Mortgage  Loan shall be reflected as a purchase on
the  Purchaser's  business  records,  tax  returns  and  financial  statements,  and as a sale of assets on the
Seller's business records, tax returns and financial statements.
Subsection 6.03  Delivery of Mortgage Loan Documents.

        The Seller  shall,  at least two (2) Business Days prior to the Closing Date (or such later date as the
Purchaser may reasonably  request),  deliver and release to the Purchaser,  or its designee,  the Mortgage Loan
Documents  with respect to each Mortgage  Loan. To the extent that any such Mortgage Loan  Documents  have been
delivered for recording and have not yet been returned to the Seller by the applicable  recording  office,  the
Seller shall,  promptly  following receipt by it of such Mortgage Loan Documents from the applicable  recording
office,  deliver  such  documents  to the  Purchaser  or its  designee;  provided,  however,  that the original
recorded  document or a  clerk-certified  copy thereof  shall be  delivered to the  Purchaser no later than one
year following the Closing Date, subject to the following paragraph.


        In the event that such original or copy of any document  submitted for  recordation to the  appropriate
public  recording  office is not so delivered to the  Purchaser or its designee  within one year  following the
Closing  Date,  and in the event  that the  Seller  does not cure such  failure  within  sixty  (60) days after
receipt of written  notification of such failure from the Purchaser,  the related Mortgage Loan shall, upon the
request of the  Purchaser,  be  repurchased  by the Seller at a price and in the  manner  specified  in Section
7.03.  The foregoing  repurchase  obligation  shall not apply in the event the Seller cannot cause the Servicer
to deliver such original or  clerk-certified  copy of any document submitted for recordation to the appropriate
public  recording  office  within the  specified  period due to a delay caused by the  recording  office in the
applicable  jurisdiction;  provided  that the Seller  shall cause the  Servicer  instead to deliver a recording
receipt of such recording office or, if such recording  receipt is not available,  an officer's  certificate of
a servicing  officer of the  Servicer,  confirming  that such document has been accepted for recording and that
the Servicer shall immediately  deliver such document upon receipt;  and, provided further,  that if the Seller
cannot cause the Servicer to deliver  such  original or  clerk-certified  copy of any  document  submitted  for
recordation to the appropriate  public  recording office within the specified time for any reason within twelve
(12) months  after  receipt of written  notification  of such  failure  from the  Purchaser,  the Seller  shall
repurchase the related Mortgage Loan at the price and in the manner specified in Section 7.03.


               To the extent  received by it, the Servicer  shall  promptly  forward to the  Purchaser,  or its
designee,  original  documents  evidencing  an  assumption,  modification,  consolidation  or  extension of any
Mortgage Loan entered into in accordance with this Agreement.

                  SECTION 7.  Representations, Warranties and Covenants; Remedies for Breach.

Subsection 7.01  Representations and Warranties Regarding Individual Mortgage Loans.

        The Seller and, solely if specified below, the Servicer,  hereby represent and warrant to the Purchaser
that, as to each Mortgage Loan, as of the Closing Date or such other date specified herein:

               (a)    The  information  set forth in the Mortgage Loan  Schedules and the tape delivered by the
        Seller to the Purchaser on August 29, 2001 is true, correct and complete in all material respects.


               (b)    There are no defaults by the Seller,  the Servicer or any prior  originator  in complying
        with the terms of the  Mortgage,  and all taxes,  ground  rents,  governmental  assessments,  insurance
        premiums,  leasehold payments, water, sewer and municipal charges which previously became due and owing
        have been paid,  or escrow funds have been  established  in an amount  sufficient to pay for every such
        escrowed item which remains unpaid and which has been assessed but is not yet due and payable.


               (c)    The terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered
        or modified in any respect,  except by written  instruments  which have been recorded in the applicable
        public  recording office required by law or if necessary to maintain the lien priority of the Mortgage,
        and which have been  delivered  to the  Purchaser;  the  substance of any such  waiver,  alteration  or
        modification has been approved by the insurer under the Primary Mortgage  Insurance Policy, if any, and
        by the title insurer,  to the extent required by the related  policy,  and is reflected on the Mortgage
        Loan Schedules.  No other instrument of waiver,  alteration or modification  has been executed,  and no
        Mortgagor has been released,  in whole or in part,  except in connection  with an assumption  agreement
        approved by the insurer under the Primary Mortgage  Insurance Policy, if any, and by the title insurer,
        to the extent  required by the policy,  and which  assumption  agreement is a part of the Mortgage File
        and is reflected on the Mortgage Loan Schedules.


               (d)    The Mortgage Note and the Mortgage are not subject to any right of  rescission,  set-off,
        counterclaim or defense,  including,  without limitation,  the defense of usury, nor will the operation
        of any of the terms of the Mortgage  Note and the  Mortgage,  or the exercise of any right  thereunder,
        render either the Mortgage Note or the Mortgage  unenforceable,  in whole or in part, or subject to any
        right of rescission,  set-off,  counterclaim or defense, including,  without limitation, the defense of
        usury,  and no such right of  rescission,  set-off,  counterclaim  or defense  has been  asserted  with
        respect  thereto;  and the Mortgagor was not a debtor in any state or federal  bankruptcy or insolvency
        proceeding at the time the Mortgage Loan was originated.


               (e)    All buildings or other customarily  insured  improvements upon the Mortgaged Property are
        insured by an insurer generally  acceptable to Fannie Mae and to prudent mortgage lending  institutions
        against loss by fire,  hazards of extended  coverage and such other  hazards as are provided for in the
        Fannie Mae Guides as well as all  additional  requirements  set forth herein,  pursuant to an insurance
        policy conforming to the requirements of Customary  Servicing  Procedures and providing  coverage in an
        amount  equal to the  lesser of (i) the full  insurable  value of the  Mortgaged  Property  or (ii) the
        outstanding  principal  balance owing on the Mortgage  Loan.  All such  insurance  policies are in full
        force and effect and contain a standard  mortgagee  clause naming the  originator of the Mortgage Loan,
        its  successors  and assigns as mortgagee  and all premiums  thereon have been paid.  If the  Mortgaged
        Property  is in an area  identified  on a flood  hazard map or flood  insurance  rate map issued by the
        Federal Emergency  Management Agency as having special flood hazards (and such flood insurance has been
        made available),  a flood insurance  policy meeting the  requirements of the current  guidelines of the
        Federal  Insurance  Administration is in effect which policy conforms to the requirements of Fannie Mae
        or Freddie Mac. The Mortgage  obligates the Mortgagor  thereunder to maintain all such insurance at the
        Mortgagor's  cost and expense,  and on the Mortgagor's  failure to do so,  authorizes the holder of the
        Mortgage to maintain  such  insurance  at the  Mortgagor's  cost and expense and to seek  reimbursement
        therefor from the Mortgagor.


               (f)    Any  and  all  requirements  of any  federal,  state  or  local  law  including,  without
        limitation,  usury, truth in lending,  real estate settlement  procedures,  consumer credit protection,
        equal credit  opportunity,  fair housing or disclosure laws applicable to the origination and servicing
        of the Mortgage Loan have been complied with; the Servicer maintains,  and shall maintain,  evidence of
        such compliance as required by applicable law or regulation and shall make such evidence  available for
        inspection at the Servicer's office during normal business hours upon reasonable advance notice.


               (g)    The Mortgage has not been satisfied,  canceled,  subordinated  or rescinded,  in whole or
        in part (other than as to Principal  Prepayments  in full which may have been  received on or after the
        Cut-off Date and prior to the Closing Date), and the Mortgaged  Property has not been released from the
        lien of the Mortgage,  in whole or in part, nor has any instrument  been executed that would effect any
        such  satisfaction,  cancellation,  subordination,  rescission  or release.  Neither the Seller nor the
        Servicer has waived the  performance  by the  Mortgagor of any action,  if the  Mortgagor's  failure to
        perform  such action  would cause the  Mortgage  Loan to be in default,  and neither the Seller nor the
        Servicer has waived any default.


               (h)    The  Mortgage  is a  valid,  existing,  perfected  and  enforceable  first  lien  on  the
        Mortgaged  Property,  including  all  improvements  on the  Mortgaged  Property,  free and clear of all
        adverse claims,  liens and encumbrances having priority over the lien of the Mortgage,  subject only to
        (i) the lien of current real property taxes and  assessments  not yet due and payable,  (ii) covenants,
        conditions and restrictions,  rights of way, easements and other matters of the public record as of the
        date of  recording  being  acceptable  to  mortgage  lending  institutions  generally  and  either  (A)
        specifically  referred to in the lender's  title  insurance  policy  delivered to the originator of the
        Mortgage Loan or (B) which do not adversely  affect the Appraised  Value of the Mortgaged  Property and
        (iii) other matters to which like properties are commonly  subject which do not  individually or in the
        aggregate  materially  interfere  with the  benefits  of the  security  intended  to be provided by the
        Mortgage or the use, enjoyment,  value or marketability of the related Mortgaged Property. Any security
        agreement,  chattel  mortgage or equivalent  document  related to and delivered in connection  with the
        Mortgage Loan establishes and creates a valid,  existing and enforceable  first lien and first priority
        security  interest  on the  property  described  therein  and the Seller has the full right to sell and
        assign the same to the Purchaser.


               (i)    The  Mortgage  Note and the related  Mortgage  are  original  and genuine and each is the
        legal,  valid and binding  obligation of the maker  thereof,  enforceable in all respects in accordance
        with its terms except as  enforceability  may be limited by (i)  bankruptcy,  insolvency,  liquidation,
        receivership,  moratorium, reorganization or other similar laws affecting the enforcement of the rights
        of creditors and (ii) general  principles of equity,  whether  enforcement is sought in a proceeding in
        equity  or at law  and  the  Seller  has  taken  all  action  necessary  to  transfer  such  rights  of
        enforceability to the Purchaser.


               (j)    All parties to the Mortgage  Note and the  Mortgage had the legal  capacity to enter into
        the Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage,  and the Mortgage Note
        and the  Mortgage  have been duly and  properly  executed by such  parties.  Either the  Mortgagor is a
        natural person or the related co-borrower or guarantor is a natural person.


               (k)    The  proceeds of the  Mortgage  Loan have been fully  disbursed  to or for the account of
        the Mortgagor and there is no obligation for the Mortgagee to advance  additional  funds thereunder and
        any  and  all  requirements  as to  completion  of  any  on-site  or  off-site  improvement  and  as to
        disbursements  of any escrow funds  therefor  have been  complied  with.  All costs,  fees and expenses
        incurred in making or closing the Mortgage Loan and the  recording of the Mortgage have been paid,  and
        the  Mortgagor is not entitled to any refund of any amounts  paid or due to the  Mortgagee  pursuant to
        the Mortgage Note or Mortgage.


               (l)    The Seller  and all other  parties  which have had any  interest  in the  Mortgage  Loan,
        whether as mortgagee,  assignee,  pledgee or otherwise,  are (or,  during the period in which they held
        and disposed of such interest,  were) in compliance  with any and all applicable  "doing  business" and
        licensing requirements of the laws of the state wherein the Mortgaged Property is located.


               (m)    The  Mortgage  Loan  is  covered  by an ALTA or CLTA  lender's  title  insurance  policy,
        acceptable to Fannie Mae or Freddie Mac, issued by a title insurer  acceptable to Fannie Mae or Freddie
        Mac and qualified to do business in the jurisdiction where the Mortgaged Property is located,  insuring
        (subject to the exceptions  contained in (h)(i),  (ii) and (iii) above) the Seller,  its successors and
        assigns as to the first priority lien of the Mortgage in the original  principal amount of the Mortgage
        Loan and against any loss by reason of the  invalidity or  unenforceability  of the lien resulting from
        the  provisions  of the Mortgage  providing  for  adjustment  in the Mortgage  Interest Rate or Monthly
        Payment.  The Seller and its  successors  and assigns  are the sole  insureds  of such  lender's  title
        insurance  policy,  and such lender's title insurance policy is in full force and effect and will be in
        full force and effect upon the  consummation  of the  transactions  contemplated  by this Agreement and
        will inure to the  benefit of the  Purchaser  and its assigns  without any further  act. No claims have
        been made under such lender's title insurance policy,  and the Seller has not done, by act or omission,
        anything which would impair the coverage of such lender's title insurance policy.


               (n)    There is no  default,  breach,  violation  or event of  acceleration  existing  under the
        Mortgage  or the  Mortgage  Note and no event  which,  with the  passage of time or with notice and the
        expiration  of any grace or cure  period,  would  constitute  a  default,  breach,  violation  or event
        permitting  acceleration,  and  neither the Seller nor the  Servicer  has waived any  default,  breach,
        violation or event permitting acceleration.


               (o)    There are no  mechanics'  or similar  liens or claims  filed for work,  labor or material
        (and no rights are  outstanding  that under law could give rise to such  lien)  affecting  the  related
        Mortgaged  Property  which are or may be liens prior to, or equal or coordinate  with,  the lien of the
        related Mortgage.


               (p)    All  improvements  which  were  considered  in  determining  the  Appraised  Value of the
        related  Mortgaged  Property lay wholly within the  boundaries  and building  restriction  lines of the
        Mortgaged Property, and no improvements on adjoining properties encroach upon the Mortgaged Property.


               (q)    The Mortgage Loan was  originated  by a commercial  bank or similar  banking  institution
        which is supervised  and examined by a federal or state  authority,  or by a mortgagee  approved by the
        Secretary of HUD.

               (r)    Principal  payments on the  Mortgage  Loan  commenced  no more than sixty (60) days after
        the proceeds of the Mortgage  Loan were  disbursed.  The Mortgage  Loans  identified on Exhibit 4is 3/1
        year  adjustable-rate  mortgage  loans  having an original  term to maturity of not more than 30 years,
        with  interest  payable in arrears on the first day of the month.  As to each  Mortgage  Loan,  on each
        applicable  Adjustment Date, the Mortgage  Interest Rate will be adjusted to equal the sum of the Index
        plus the  applicable  Gross  Margin,  rounded up or down to the nearest  multiple of 0.125%;  provided,
        however,  that the Mortgage  Interest  Rate will not increase or decrease by more than the Initial Rate
        Cap on the first  Adjustment Date or the Periodic Rate Cap on any subsequent  Adjustment Date, and will
        in no event exceed the Lifetime  Rate Cap.  Each  Mortgage  Note  requires a monthly  payment  which is
        sufficient  (i) during the period prior to the first  adjustment  to the  Mortgage  Interest  Rate,  to
        amortize the original  principal  balance  fully over the original  term thereof and to pay interest at
        the related  Mortgage  Interest Rate, and (ii) during the period  following  each  Adjustment  Date, to
        amortize  the  outstanding  principal  balance  fully as of the first day of such  period over the then
        remaining  term of such Mortgage Note and to pay interest at the related  Mortgage  Interest  Rate. The
        Mortgage  Note does not permit  negative  amortization.  Interest on the Mortgage Note is calculated on
        the basis of a 360-day  year  consisting  of twelve  30-day  months.  Unless  otherwise  indicated on a
        Mortgage Loan Schedule, no Mortgage Loan is a Convertible Mortgage Loan.


               (s)    There is no proceeding  pending or, to the Seller's  knowledge,  threatened for the total
        or partial  condemnation of the Mortgaged Property and such property is in good repair and is undamaged
        by waste, fire,  earthquake or earth movement,  windstorm,  flood, tornado or other casualty,  so as to
        affect  adversely the value of the Mortgaged  Property as security for the Mortgage Loan or the use for
        which the premises were intended.


               (t)    The Mortgage and related  Mortgage  Note contain  customary  and  enforceable  provisions
        such as to render the rights and remedies of the holder thereof  adequate for the  realization  against
        the Mortgaged  Property of the benefits of the security provided thereby,  including (i) in the case of
        a  Mortgage  designated  as a deed of  trust,  by  trustee's  sale,  and  (ii)  otherwise  by  judicial
        foreclosure.  To the best of the Seller's knowledge,  following the date of origination of the Mortgage
        Loan,  the  Mortgaged  Property  has not been  subject  to any  bankruptcy  proceeding  or  foreclosure
        proceeding and the Mortgagor has not filed for protection  under  applicable  bankruptcy laws. There is
        no homestead or other  exemption  or right  available to the  Mortgagor or any other person which would
        interfere  with the right to sell the Mortgaged  Property at a trustee's sale or the right to foreclose
        the Mortgage.


               (u)    The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or Freddie Mac.


               (v)    The Mortgage  Note is not and has not been secured by any  collateral  except the lien of
        the  corresponding  Mortgage on the  Mortgaged  Property  and the security  interest of any  applicable
        security agreement or chattel mortgage referred to in (h) above.


               (w)    The Mortgage  File  contains an appraisal of the related  Mortgaged  Property,  in a form
        acceptable to Fannie Mae or Freddie Mac and such appraisal  complies with the  requirements  of FIRREA,
        and was made and  signed,  prior to the  approval  of the  Mortgage  Loan  application,  by a Qualified
        Appraiser.


               (x)    In the event the Mortgage  constitutes a deed of trust, a trustee,  duly qualified  under
        applicable law to serve as such,  has been properly  designated and currently so serves and is named in
        the Mortgage,  and no fees or expenses are or will become payable by the Purchaser to the trustee under
        the deed of trust, except in connection with a trustee's sale after default by the Mortgagor.


               (y)    The Mortgage  Loan is not a graduated  payment  mortgage  loan and the Mortgage Loan does
        not have a shared  appreciation,  balloon payment or other  contingent  interest  feature,  nor does it
        contain any "buydown" provision which is currently in effect.


               (z)    The Mortgage  contains an enforceable  provision for the  acceleration  of the payment of
        the unpaid principal  balance of the Mortgage Loan in the event that the Mortgaged  Property is sold or
        transferred without the prior written consent of the mortgagee thereunder.


               (aa)   The  Mortgagor has received all  disclosure  materials  required by  applicable  law with
        respect to the making of mortgage loans of the same type as the Mortgage Loan and rescission  materials
        required by  applicable  law if the Mortgage Loan is a Refinanced  Mortgage  Loan and has  acknowledged
        receipt of such  materials to the extent  required by applicable  law and such documents will remain in
        the Mortgage File.


               (bb)   No Mortgage  Loan has an LTV at  origination  in excess of 95%.  Each  Mortgage Loan with
        an LTV at origination in excess of 80% will be subject to a Primary Mortgage  Insurance Policy,  issued
        by an insurer  acceptable to Fannie Mae or Freddie Mac at the time of  origination,  which insures that
        portion of the Mortgage Loan in excess of the portion of the Appraised Value of the Mortgaged  Property
        as required by Fannie Mae. All provisions of such Primary  Mortgage  Insurance Policy have been and are
        being complied  with,  such policy is in full force and effect,  and all premiums due  thereunder  have
        been paid. Any Mortgage subject to any such Primary  Mortgage  Insurance Policy obligates the Mortgagor
        thereunder  to maintain such  insurance and to pay all premiums and charges in connection  therewith at
        least until the LTV of such Mortgage  Loan is reduced to less than 80%. The Mortgage  Interest Rate for
        the Mortgage Loan does not include any such  insurance  premium.  No Mortgage Loan requires  payment of
        such premiums, in whole or in part, by the Purchaser.


               (cc)   The  Mortgaged  Property is lawfully  occupied  under  applicable  law, all  inspections,
        licenses and  certificates  required to be made or issued with respect to all occupied  portions of the
        Mortgaged  Property and,  with respect to the use and occupancy of the same,  including but not limited
        to  certificates  of occupancy,  have been made or obtained  from the  appropriate  authorities  and no
        improvement  located  on or part  of the  Mortgaged  Property  is in  violation  of any  zoning  law or
        regulation.


               (dd)   The Assignment of Mortgage is in recordable  form and is acceptable  for recording  under
        the laws of the jurisdiction in which the Mortgaged Property is located.


               (ee)   All payments  required to be made prior to the Cut-off Date for such  Mortgage Loan under
        the terms of the Mortgage Note have been made, the Mortgage Loan has not been dishonored,  there are no
        material  defaults  under the terms of the Mortgage Loan and no Mortgage Loan has been more than thirty
        (30) days delinquent more than once in the twelve month period immediately prior to the Cut-off Date.


               (ff)   None of the  Seller,  the  Servicer or any prior  originator  or  servicer  has  advanced
        funds,  or  induced,  solicited  or  knowingly  received  any  advance  from any party  other  than the
        Mortgagor, directly or indirectly, for the payment of any amount due under the Mortgage Loan.


               (gg)   With respect to each Mortgage  Loan,  the Seller is in possession of a complete  Mortgage
        File except for the documents  which have been  delivered to the Purchaser or which have been submitted
        for recording and not yet returned.


               (hh)   Immediately  prior to the payment of the  Purchase  Price,  the Seller was the sole owner
        and holder of the Mortgage  Loans and the  indebtedness  evidenced by the Mortgage  Note.  The Mortgage
        Loans,  including the Mortgage  Note and the  Mortgage,  were not assigned or pledged by the Seller and
        the Seller had good and marketable  title  thereto,  and the Seller had full right to transfer and sell
        the Mortgage Loans to the Purchaser free and clear of any encumbrance,  participation  interest,  lien,
        equity,  pledge,  claim or security interest and had full right and authority subject to no interest or
        participation  in, or agreement with any other party to sell or otherwise  transfer the Mortgage Loans.
        Following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of
        any encumbrance,  equity,  participation  interest,  lien, pledge,  charge, claim or security interest.
        The Seller  intends to relinquish  all rights to monitor,  possess and control the Mortgage Loan except
        in connection  with the servicing of the Mortgage Loan by the Servicer as set forth in this  Agreement.
        After the Closing Date,  neither the Seller nor the Servicer will have any right to modify or alter the
        terms of the  sale of the  Mortgage  Loan  and  neither  the  Seller  nor the  Servicer  will  have any
        obligation  or right to  repurchase  the  Mortgage  Loan,  except as provided in this  Agreement  or as
        otherwise agreed to by the Seller, the Servicer and the Purchaser.


               (ii)   Any  future  advances  made prior to the  Cut-off  Date have been  consolidated  with the
        outstanding  principal  amount  secured  by  the  Mortgage,   and  the  secured  principal  amount,  as
        consolidated,  bears a single  interest  rate  and  single  repayment  term.  The lien of the  Mortgage
        securing the  consolidated  principal  amount is expressly  insured as having first lien  priority by a
        title insurance policy, an endorsement to the policy insuring the mortgagee's  consolidated interest or
        by other title evidence  acceptable to Fannie Mae and Freddie Mac. The  consolidated  principal  amount
        does not exceed the original principal amount of the Mortgage Loan.


               (jj)   The Mortgage Loan was  underwritten  in accordance  with the  Underwriting  Guidelines in
        effect at the time of origination with exceptions thereto exercised in a reasonable manner.


               (kk)   The Mortgaged  Property is located in the state  identified in the related  Mortgage Loan
        Schedule and consists of a parcel of real property  with a detached  single  family  residence  erected
        thereon, or a two- to four-family  dwelling,  or an individual  condominium unit, or an individual unit
        in a planned  unit  development;  provided,  however,  that any  condominium  project or  planned  unit
        development  generally  conforms with the  Underwriting  Guidelines  regarding such  dwellings,  and no
        residence or dwelling is a mobile home, manufactured dwelling or cooperative.


               (ll)   If the Mortgaged  Property is a  condominium  unit or a planned unit  development  (other
        than a de minimis planned unit development) such condominium or planned unit development  project meets
        Fannie Mae or Freddie Mac eligibility  requirements  for sale to Fannie Mae or Freddie Mac, as the case
        may be, or is located in a condominium or planned unit  development  project which has received  Fannie
        Mae or  Freddie  Mac  project  approval  or as to which  Fannie  Mae's and  Freddie  Mac's  eligibility
        requirements have been waived.


               (mm)   The Seller used no adverse  selection  procedures  in selecting  the  Mortgage  Loan from
        among the  outstanding  first-lien,  residential  mortgage  loans owned by it which were  available for
        inclusion in the Mortgage Loans.


               (nn)   Each Mortgage Loan is a "qualified mortgage" within Section 860G(a)(3) of the Code.


               (oo)   With  respect to each  Mortgage  where a lost note  affidavit  has been  delivered to the
        Trustee in place of the related  Mortgage  Note,  the related  Mortgage Note is no longer in existence.
        Each such lost note affidavit is substantially in the form attached hereto as Exhibit 6.


               (pp)   No fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence  with
        respect to the Mortgage Loan has taken place on the part of the Seller,  the Servicer or any originator
        or  servicer or the  Mortgagor  or on the part of any other party  involved in the  origination  of the
        Mortgage Loan.


               (qq)   The origination  practices used by the Seller and the collection and servicing  practices
        used by the  Servicer  with respect to each  Mortgage  Loan have been in all  respects  legal,  proper,
        prudent and  customary in the mortgage  origination  and  servicing  industry  and the  collection  and
        servicing practices used by the Servicer have been acceptable to Fannie Mae and Freddie Mac.


               (rr)   The  Mortgagor is not in  bankruptcy  and is not insolvent and neither the Seller nor the
        Servicer  have any  knowledge of any  circumstances  or condition  with  respect to the  Mortgage,  the
        Mortgaged Property,  the Mortgagor or the Mortgagor's credit standing that could reasonably be expected
        to cause investors to regard the Mortgage Loan as an unacceptable  investment,  cause the Mortgage Loan
        to become  delinquent or materially  adversely  affect the value or the  marketability  of the Mortgage
        Loan.


               (ss)   The  Mortgagor  has not notified the Seller or the  Servicer,  and neither the Seller nor
        the Servicer has knowledge of any relief  requested or allowed to the Mortgagor under the Soldiers' and
        Sailors' Civil Relief Act of 1940.


               (tt)   No Mortgage Loan was made in connection with (i) the  construction or  rehabilitation  of
        a Mortgaged Property or (ii) facilitating the trade-in or exchange of a Mortgaged Property.


               (uu)   There is no pending  action or proceeding  directly  involving any Mortgaged  Property of
        which the Seller or the  Servicer is aware in which  compliance  with any  environmental  law,  rule or
        regulation is an issue and nothing  further  remains to be done to satisfy in full all  requirements of
        each such law, rule or regulation constituting a prerequisite to use and enjoyment of said property.


               (vv)   No  action,  inaction,  or event  has  occurred  and no state of  affairs  exists  or has
        existed  that has  resulted or will  result in the  exclusion  from,  denial of, or defense to coverage
        under any applicable  special hazard insurance policy,  Primary Mortgage Insurance Policy or bankruptcy
        bond,  irrespective  of the cause of such failure of coverage.  In connection with the placement of any
        such insurance,  no commission,  fee, or other  compensation has been or will be received by the Seller
        or the Servicer or any designee of the Seller or the Servicer or any  corporation  in which the Seller,
        the  Servicer or any  officer,  director,  or employee  of the Seller or the  Servicer  had a financial
        interest at the time of placement of such insurance.


               (ww)   With  respect to any ground lease to which a Mortgaged  Property may be subject:  (A) the
        Mortgagor is the owner of a valid and subsisting  leasehold  interest under such ground lease; (B) such
        ground lease is in full force and effect,  unmodified and not supplemented by any writing or otherwise;
        (C) all rent,  additional  rent and other charges  reserved  therein have been fully paid to the extent
        payable as of the Closing  Date;  (D) the  Mortgagor  enjoys the quiet and peaceful  possession  of the
        leasehold estate;  (E) the Mortgagor is not in default under any of the terms of such ground lease, and
        there are no  circumstances  which,  with the passage of time or the giving of notice,  or both,  would
        result in a default under such ground  lease;  (F) the lessor under such ground lease is not in default
        under any of the terms or  provisions  of such ground lease on the part of the lessor to be observed or
        performed;  (G) the lessor under such ground lease has satisfied any repair or construction obligations
        due as of the Closing Date pursuant to the terms of such ground lease; (H) the execution,  delivery and
        performance  of the  Mortgage do not require the  consent  (other than those  consents  which have been
        obtained and are in full force and effect)  under,  and will not contravene any provision of or cause a
        default under,  such ground lease;  and (I) the term of such lease does not terminate  earlier than the
        maturity date of the Mortgage Note.


               (xx)   With respect to escrow  deposits  and payments  that the Servicer is entitled to collect,
        all such payments are in the  possession  of, or under the control of the Servicer,  and there exist no
        deficiencies in connection  therewith for which customary  arrangements for repayment  thereof have not
        been made. All escrow  payments have been collected in full  compliance  with state and federal law and
        the provisions of the related  Mortgage Note and Mortgage.  As to any Mortgage Loan that is the subject
        of an escrow,  escrow of funds is not  prohibited  by  applicable  law and has been  established  in an
        amount  sufficient to pay for every  escrowed item that remains unpaid and has been assessed but is not
        yet due and payable.  No escrow  deposits or other charges or payments due under the Mortgage Note have
        been capitalized under any Mortgage or the related Mortgage Note.


               (yy)   With respect to each  Mortgage  Loan that is a Convertible  Mortgage  Loan,  the Mortgage
        Interest Rate may be converted by the Mortgagor in  accordance  with the terms of the related  Mortgage
        Note to a fixed rate of interest.  The  conversion  term on such Mortgage Loan is equal to Fannie Mae's
        posted yield as in effect for sixty (60) day mandatory  delivery  commitments  for  conventional  first
        mortgages plus a margin ranging from 0.625% to 1.25%.  Such  conversion  option may be exercised on the
        first, second or third Adjustment Date.

        Subsection 7.02   Seller and Servicer Representations.

        The Seller and the Servicer hereby represent and warrant to the Purchaser that, as to itself as of the
Closing Date:

               (a)    It is a national  banking  association,  duly organized,  validly  existing,  and in good
        standing  under the laws of the United  States and has all licenses  necessary to carry on its business
        as now being  conducted  and is  licensed,  qualified  and in good  standing  in the  states  where the
        Mortgaged  Property is located if the laws of such state require licensing or qualification in order to
        conduct  business of the type  conducted by it. It is an approved  seller/servicer  in good standing of
        conventional  residential mortgage loans for Fannie Mae or Freddie Mac and is a HUD-approved  mortgagee
        under  Section 203 of the National  Housing Act. It has  corporate  power and  authority to execute and
        deliver this Agreement and to perform in accordance herewith;  the execution,  delivery and performance
        of this Agreement  (including all  instruments of transfer to be delivered  pursuant to this Agreement)
        by it and the  consummation  of the  transactions  contemplated  hereby  have  been  duly  and  validly
        authorized.  This  Agreement,  assuming due  authorization,  execution  and delivery by the  Purchaser,
        evidences the legal, valid, binding and enforceable  obligation of it, subject to applicable law except
        as enforceability may be limited by (i) bankruptcy, insolvency, liquidation,  receivership, moratorium,
        reorganization  or other  similar laws  affecting the  enforcement  of the rights of creditors and (ii)
        general  principles of equity,  whether  enforcement is sought in a proceeding in equity or at law. All
        requisite  corporate  action has been taken by it to make this  Agreement  valid and binding upon it in
        accordance with the terms of this Agreement.


               (b)    No  consent,   approval,   authorization  or  order  is  required  for  the  transactions
        contemplated  by this  Agreement  from any  court,  governmental  agency or body,  or  federal or state
        regulatory   authority  having  jurisdiction  over  it  or,  if  required,   such  consent,   approval,
        authorization or order has been or will, prior to the Closing Date, be obtained.


               (c)    The consummation of the  transactions  contemplated by this Agreement are in its ordinary
        course of  business  and will not  result in the  breach of any term or  provision  of its  charter  or
        by-laws or result in the breach of any term or provision  of, or conflict  with or constitute a default
        under or result in the  acceleration  of any  obligation  under,  any  agreement,  indenture or loan or
        credit  agreement  or other  instrument  to which it or its  property  is  subject,  or  result  in the
        violation  of any law,  rule,  regulation,  order,  judgment  or decree to which it or its  property is
        subject.


               (d)    Its  transfer,  assignment  and  conveyance  of the  Mortgage  Notes  and  the  Mortgages
        pursuant to this Agreement are not subject to the bulk transfer or any similar statutory  provisions in
        effect in any applicable jurisdiction.


               (e)    There  is  no  action,  suit,  proceeding  or  investigation  pending  or,  to  its  best
        knowledge,  threatened against it which, either  individually or in the aggregate,  would result in any
        material adverse change in its business, operations,  financial condition,  properties or assets, or in
        any  material  impairment  of its  right  or  ability  to carry on its  business  substantially  as now
        conducted or which would draw into question the validity of this  Agreement or the Mortgage Loans or of
        any action taken or to be taken in connection with its obligations  contemplated herein, or which would
        materially impair its ability to perform under the terms of this Agreement.


               (f)    It does not  believe,  nor does it have any  reason or cause to  believe,  that it cannot
        perform each and every covenant contained in this Agreement.


               (g)    It acknowledges  and agrees that the Servicing Fee shall be treated by the Servicer,  for
        accounting  and tax purposes,  as  compensation  for the servicing and  administration  of the Mortgage
        Loans pursuant to this Agreement.


               (h)    It has determined  that the  disposition of the Mortgage Loans pursuant to this Agreement
        will be afforded sale treatment for accounting and tax purposes.


               (i)    It is  solvent  and  the  sale  of  the  Mortgage  Loans  will  not  cause  it to  become
        insolvent.  The sale of the  Mortgage  Loans is not  undertaken  with the  intent to  hinder,  delay or
        defraud any of its creditors.


               (j)    It has not dealt with any broker,  investment  banker,  agent or other person that may be
        entitled to any commission or compensation in connection with the sale of the Mortgage Loans.

Subsection 7.03  Remedies for Breach of Representations and Warranties.

        It is understood and agreed that the  representations  and warranties set forth in Subsections 7.01 and
7.02 shall  survive  the sale of the  Mortgage  Loans to the  Purchaser  and shall  inure to the benefit of the
Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any Mortgage Note or Assignment of
Mortgage or the  examination or lack of examination  of any Mortgage  File.  Upon discovery by the Seller,  the
Servicer or the Purchaser of a breach of any of the foregoing  representations  and warranties which materially
and  adversely  affects the value of the  Mortgage  Loans or the  interest of the  Purchaser  therein (or which
materially  and adversely  affects the interest of the  Purchaser in or the value of the related  Mortgage Loan
in the case of a representation  and warranty  relating to a particular  Mortgage Loan), the party  discovering
such breach shall give prompt written notice to the others.

               Within  sixty (60) days of the earlier of either  discovery by or notice to either the Seller or
the Servicer of any breach of a  representation  or warranty which  materially and adversely  affects the value
of a  Mortgage  Loan or the  Mortgage  Loans or the  interest  of the  Purchaser  therein,  the  Seller  or the
Servicer,  as the case may be,  shall  use its best  efforts  promptly  to cure  such  breach  in all  material
respects  and, if such breach  cannot be cured,  the Seller shall  repurchase  such  Mortgage  Loan or Mortgage
Loans at the Repurchase  Price.  However,  the Seller may, at its option,  with the Purchaser's prior approval,
such approval not to be withheld  unreasonably,  and assuming that the Seller has a Substitute  Mortgage  Loan,
rather than  repurchase  the Mortgage Loan as provided  above,  remove such Mortgage Loan and substitute in its
place a Substitute  Mortgage Loan or Loans;  provided,  however,  that any such substitution  shall be effected
within two (2) years of the Closing Date. If the Seller has no Substitute  Mortgage  Loan, it shall  repurchase
the deficient  Mortgage Loan.  Any  repurchase of a Mortgage Loan pursuant to the foregoing  provisions of this
Subsection  7.03 shall occur on a date  designated  by the Purchaser  and shall be  accomplished  by the Seller
remitting by wire transfer to the Purchaser the amount of the Repurchase Price.


               At the time of  repurchase of any  deficient  Mortgage Loan (or removal of any Deleted  Mortgage
Loan),  the  Purchaser and the Seller shall arrange for the  assignment  of the  repurchased  Mortgage Loan (or
Deleted  Mortgage  Loan) to the Seller or its designee and the delivery to the Seller of any documents  held by
the Purchaser  relating to the repurchased  Mortgage Loan in the manner required by this Agreement with respect
to the purchase and sale of such  Mortgage  Loan on the Closing  Date.  In the event a deficient  Mortgage Loan
is  repurchased,  the Seller shall,  simultaneously  with its  remittance  to the Purchaser of such  Repurchase
Price,  give written notice to the Purchaser that such repurchase has taken place.  Upon such  repurchase,  the
related  Mortgage Loan Schedule shall  simultaneously  be amended to reflect the withdrawal of the  repurchased
Mortgage Loan from this Agreement.


               As to any  Deleted  Mortgage  Loan for  which  the  Seller  substitutes  one or more  Substitute
Mortgage  Loans,  the Seller shall effect such  substitution by delivering to the Purchaser for each Substitute
Mortgage  Loan the Mortgage  Note,  the  Mortgage,  the  Assignment  of Mortgage and such other  documents  and
agreements  as are required by Subsection  6.03.  The Seller shall remit to the Servicer for  distribution  the
Monthly  Payment due on each  Substitute  Mortgage Loan in the month  following the date of such  substitution.
Monthly  Payments due with respect to Substitute  Mortgage Loans in the month of substitution  will be retained
by the  Seller.  For the month of  substitution,  distributions  to the  Purchaser  will  include  the  Monthly
Payment due on such Deleted  Mortgage  Loan in the month of  substitution,  and the Seller shall  thereafter be
entitled to retain all  amounts  subsequently  received by it in respect of such  Deleted  Mortgage  Loan.  The
Seller shall give written  notice to the Purchaser that such  substitution  has taken place and shall amend the
related  Mortgage  Loan  Schedule to reflect the removal of such Deleted  Mortgage  Loan from the terms of this
Agreement and the  substitution  of the  Substitute  Mortgage Loan.  Upon such  substitution,  each  Substitute
Mortgage Loan shall be subject to the terms of this  Agreement in all respects,  and the Seller shall be deemed
to have made with respect to such  Substitute  Mortgage  Loan, as of the date of  substitution,  the covenants,
representations and warranties set forth in Subsections 7.01 and 7.02.


               For any month in which the Seller  substitutes one or more Substitute  Mortgage Loans for one or
more Deleted  Mortgage  Loans,  the Seller will determine the amount (if any) by which the aggregate  principal
balance  of all such  Substitute  Mortgage  Loans as of the date of  substitution  is less  than the  aggregate
Stated  Principal  Balance of all such  Deleted  Mortgage  Loans  (after  application  of  scheduled  principal
payments  due in the  month of  substitution).  The  amount  of such  shortfall,  plus an  amount  equal to the
aggregate of any Monthly  Advances made with respect to such Deleted  Mortgage Loans,  shall be remitted to the
Servicer by the Seller for distribution by the Servicer in the month of substitution.


        In addition to such cure,  repurchase and  substitution  obligations,  the Seller or the Servicer shall
indemnify the Purchaser and hold it harmless against any out-of-pocket losses,  penalties,  fines, forfeitures,
reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from
any claim,  demand,  defense or  assertion by any third party that is based on or grounded  upon,  or resulting
from, a breach of the Seller or the Servicer,  as applicable,  representations and warranties contained in this
Agreement;  provided, however,  indemnification shall not be available for any economic losses of the Purchaser
due to reinvestment  losses, loss of investment income or any other special,  indirect or consequential  losses
or damages.


               No action may be brought  against  the Seller or the  Servicer,  as  applicable,  relating to or
arising out of the breach of any  representations  and warranties made in Subsections 7.01 or 7.02 with respect
to any Mortgage Loan unless and until (i)  discovery of such breach by the  Purchaser or notice  thereof by the
Seller or the Servicer to Purchaser,  (ii) failure by the Seller or the Servicer,  as applicable,  to cure such
breach,  repurchase  such  Mortgage  Loan as specified  above,  substitute a Substitute  Mortgage Loan for such
Mortgage  Loan as  specified  above  and/or  indemnify  the  Purchaser  and (iii) demand upon the Seller or the
Servicer, as applicable, by the Purchaser for compliance with the terms of this Agreement.


               It is understood and agreed that the  obligations of the Seller or the Servicer,  as applicable,
set forth in this  Subsection  7.03 to cure,  repurchase or substitute for a defective  Mortgage Loan and/or to
indemnify  the  Purchaser   constitute  the  sole  remedies  of  the  Purchaser  respecting  a  breach  of  the
representations and warranties set forth in Subsections 7.01 and 7.02.

Subsection 7.04  Repurchase of Certain Prepaid or Converted Mortgage Loans.

        If the principal  balance due on a Mortgage Loan is paid in full prior to the Closing Date,  the Seller
shall  remit  to the  Purchaser  an  amount  equal to the  product  of (i) the  excess  of the  purchase  price
percentage as calculated in Section 4 over 100%,  times (ii) the amount of such  Principal  Prepayment in full.
If any Mortgagor converts the adjustable Mortgage Interest Rate on any related  Convertible  Mortgage Loan to a
fixed Mortgage  Interest Rate, the Seller shall  repurchase  that  Convertible  Mortgage Loan prior to the next
scheduled Due Date for such Mortgage Loan pursuant to Section 7.03.

                                             SECTION 8.  Closing.


               The  closing for the  purchase  and sale of the  Mortgage  Loans shall take place on the Closing
Date.  The closing shall be by telephone,  confirmed by letter or wire as the parties shall agree.  The closing
shall be subject to each of the following conditions:


               (a)    all of the  representations  and  warranties  of the  Seller  and  the  Servicer  in this
        Agreement  shall be true and correct as of the Closing  Date and no event  shall have  occurred  which,
        with notice or the passage of time, would constitute an Event of Default under this Agreement;


               (b)    the Seller's  attorneys shall have received in escrow all Closing  Documents as specified
        in Section 9, in such forms as are agreed upon and  acceptable to the  Purchaser,  duly executed by all
        signatories as required pursuant to the terms hereof; and


               (c)    all other  terms  and  conditions  of this  Agreement  required  to be  complied  with or
        performed shall have been complied with or performed.

                                        SECTION 9.  Closing Documents.


               On the Closing Date,  the Seller and the Servicer shall deliver to the Purchaser in escrow fully
executed originals of:


               (a)    this Agreement, executed by the Seller and the Servicer;


               (b)    an  Officer's  Certificate,  in the form of  Exhibit 1  hereto,  for the  Seller  and the
        Servicer including all attachments thereto;


               (c)    each Mortgage Loan Schedule, one copy to be attached hereto; and


               (d)    an opinion of in-house  counsel  for the Seller and the  Servicer,  substantially  in the
        form attached hereto as Exhibit 7.

                                              SECTION 10.  Costs.


               The Seller and the Servicer shall pay any  commissions due their salesmen and the legal fees and
expenses  of their  attorneys.  The  Purchaser  shall  pay the cost of  delivering  the  Mortgage  Files to the
Purchaser or its designee,  the cost of recording the  Assignments  of Mortgage and any custodial fees incurred
in connection  with the release of any Mortgage Loan  Documents as may be required by its servicing  activities
hereunder.  All other costs and expenses  incurred in  connection  with the sale of the  Mortgage  Loans by the
Seller to the Purchaser,  including  without  limitation the Purchaser's  attorneys' fees, shall be paid by the
Purchaser.

                         SECTION 11.  Administration and Servicing of Mortgage Loans.

Subsection 11.01  Servicer to Act as Servicer; Subservicing.

               The Servicer, as an independent contractor, shall service and administer the Mortgage Loans in
accordance with this Agreement and Customary Servicing Procedures and the terms of the Mortgage Notes and
Mortgages, and shall have full power and authority, acting alone or through subservicers or agents, to do or
cause to be done any and all things in connection with such servicing and administration which the Servicer
may deem necessary or desirable and consistent with the terms of this Agreement.  The Servicer may perform
its servicing responsibilities through agents or independent contractors, but shall not thereby be released
from any of its responsibilities hereunder.  Notwithstanding anything to the contrary, the Servicer may
delegate any of its duties under this Agreement to one or more of its affiliates without regard to any of the
requirements of this section;  provided, however, that the Servicer shall not be released from any of its
responsibilities hereunder by virtue of such delegation.  The Mortgage Loans may be subserviced by one or
more unaffiliated subservicers on behalf of the Servicer provided each subservicer is a Fannie Mae approved
seller/servicer or a Freddie Mac approved seller/servicer in good standing, and no event has occurred,
including but not limited to a change in insurance coverage, that would make it unable to comply with the
eligibility for seller/servicers imposed by Fannie Mae or Freddie Mac, or which would require notification to
Fannie Mae or Freddie Mac.  The Servicer shall pay all fees and expenses of the subservicer from its own
funds (provided that any such expenditures that would constitute Servicing Advances if made by the Servicer
hereunder shall be reimbursable to the Servicer as Servicing Advances), and the subservicer's fee shall not
exceed the Servicing Fee.

        At the cost and expense of the Servicer, without any right of reimbursement from the Custodial
Account, the Servicer shall be entitled to terminate the rights and responsibilities of a subservicer and
arrange for any servicing responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph; provided, however, that nothing contained herein shall be deemed to
prevent or prohibit the Servicer, at the Servicer's option, from electing to service the related Mortgage
Loans itself.  If the Servicer's responsibilities and duties under this Agreement are terminated and if
requested to do so by the Purchaser, the Servicer shall at its own cost and expense terminate the rights and
responsibilities of the subservicer as soon as is reasonably possible.  The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and responsibilities of the subservicer from
the Servicer's own funds without reimbursement from the Purchaser.

        The Servicer shall be entitled to enter into an agreement with the subservicer for indemnification of
the Servicer by the subservicer and nothing contained in this Agreement shall be deemed to limit or modify
such indemnification.

        Any subservicing agreement and any other transactions or services relating to the Mortgage Loans
involving the subservicer shall be deemed to be between the subservicer and Servicer alone, and the Purchaser
shall have no obligations, duties or liabilities with respect to the subservicer including no obligation,
duty or liability of Purchaser to pay the subservicer's fees and expenses.  For purposes of distributions and
advances by the Servicer pursuant to this Agreement, the Servicer shall be deemed to have received a payment
on a Mortgage Loan when the subservicer has received such payment.


        Consistent  with the terms of this  Agreement,  the Servicer may waive,  modify or vary any term of any
Mortgage Loan or consent to the  postponement  of strict  compliance  with any such term or in any manner grant
indulgence to any Mortgagor;  provided,  however,  that (unless the Mortgagor is in default with respect to the
Mortgage  Loan,  or such  default is, in the  judgment of the  Servicer,  imminent,  and the  Servicer  has the
consent of the Purchaser)  the Servicer  shall not enter into any payment plan or agreement to modify  payments
with a Mortgagor  lasting  more than six (6) months or permit any  modification  with  respect to any  Mortgage
Loan that would change the Mortgage  Interest  Rate,  the Lifetime Rate Cap, the Initial Rate Cap, the Periodic
Rate Cap or the  Gross  Margin,  defer or  forgive  the  payment  of any  principal  or  interest,  change  the
outstanding  principal  amount (except for actual  payments of principal),  make any future  advances or extend
the final  maturity  date,  as the case may be,  with  respect to such  Mortgage  Loan.  Without  limiting  the
generality of the foregoing,  the Servicer in its own name or acting through  subservicers  or agents is hereby
authorized  and empowered by the Purchaser  when the Servicer  believes it  appropriate  and  reasonable in its
best judgment,  to execute and deliver, on behalf of itself and the Purchaser,  all instruments of satisfaction
or cancellation,  or of partial or full release,  discharge and all other comparable instruments,  with respect
to the Mortgage  Loans and the  Mortgaged  Properties  and to  institute  foreclosure  proceedings  or obtain a
deed-in-lieu  of  foreclosure  so as to convert the  ownership of such  properties,  and to hold or cause to be
held title to such properties, on behalf of the Purchaser pursuant to the provisions of Subsection 11.13.


        The Servicer  shall notify the Purchaser of its intention to institute  any  foreclosure  proceeding no
less than ten (10) days prior to initiating  such  proceeding.  The Servicer  shall notify the Purchaser of its
intention  to accept a  deed-in-lieu  of  foreclosure  or a partial  release of any of the  Mortgaged  Property
subject  to the lien of the  Mortgage  no less than ten (10)  days  prior to  accepting  such  deed-in-lieu  or
partial  release and shall only accept such  deed-in-lieu  or grant such partial  release if the  Purchaser has
not  objected  before  the end of the  tenth  day  after  delivery  of such  notice.  In  connection  with  any
foreclosure  sale,  the Servicer  shall consult with the  Purchaser  with regard to a bid price for the related
Mortgaged  Property  and  shall  set such bid  price in  accordance  with  the  Purchaser's  instructions.  The
Servicer  shall make all required  Servicing  Advances and shall service and  administer  the Mortgage Loans in
accordance  with all applicable  laws,  rules and  regulations  and shall provide to the Mortgagors any reports
required to be provided to them  thereby.  The  Purchaser  shall furnish to the Servicer any powers of attorney
and other documents  reasonably  necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties under this Agreement.


        Notwithstanding  anything to the  contrary  contained  herein,  in  connection  with a  foreclosure  or
acceptance of a deed-in-lieu of foreclosure,  if the Servicer has reasonable  cause to believe that a Mortgaged
Property is contaminated by hazardous or toxic  substances or wastes,  or if the Purchaser  otherwise  requests
an  environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection  or review is to be
conducted  by a qualified  inspector  at the  Purchaser's  expense.  Upon  completion  of the  inspection,  the
Servicer shall promptly  provide the Purchaser with a written  report of the  environmental  inspection.  After
reviewing the  inspection,  the Purchaser  shall  determine how the Servicer  shall proceed with respect to the
Mortgaged Property.

Subsection 11.02  Liquidation of Mortgage Loans.


        In the event that any payment  due under any  Mortgage  Loan is not paid when the same  becomes due and
payable,  or in the event the Mortgagor  fails to perform any other  covenant or obligation  under the Mortgage
Loan and such failure  continues beyond any applicable grace period,  the Servicer shall take such action as it
shall deem to be in the best  interest of the  Purchaser.  In the event that any payment due under any Mortgage
Loan remains  delinquent  for a period of ninety (90) days or more,  the Servicer  shall  commence  foreclosure
proceedings  in accordance  with Customary  Servicing  Procedures and the guidelines set forth by Fannie Mae or
Freddie  Mac.  In such  connection,  the  Servicer  shall  from its own funds  make all  necessary  and  proper
Servicing  Advances.  If the portion of any  Liquidation  Proceeds  allocable  as a recovery of interest on any
Mortgage  Loan is less than the full amount of accrued  and unpaid  interest  on such  Mortgage  Loan as of the
date such proceeds are received,  then the  applicable  Servicing Fees with respect to such Mortgage Loan shall
be paid first and any amounts remaining thereafter shall be distributed to the Purchaser.

Subsection 11.03  Collection of Mortgage Loan Payments.


        Continuously  from the date hereof until the principal  and interest on all Mortgage  Loans are paid in
full, the Servicer will proceed  diligently,  in accordance  with this  Agreement,  to collect all payments due
under each of the  Mortgage  Loans when the same shall become due and payable.  Further,  the Servicer  will in
accordance  with Customary  Servicing  Procedures  ascertain and estimate taxes,  assessments,  fire and hazard
insurance premiums,  premiums for Primary Mortgage Insurance Policies,  and all other charges that, as provided
in any Mortgage,  will become due and payable to the end that the  installments  payable by the Mortgagors will
be sufficient to pay such charges as and when they become due and payable.

Subsection 11.04  Establishment of Custodial Account; Deposits in Custodial Account.


        The Servicer shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan
separate and apart from any of its own funds and general  assets and shall  establish  and maintain one or more
Custodial Accounts (collectively,  the "Custodial Account"),  titled "Bank of America, N.A., in trust for [NAME
OF  PURCHASER]  as  Purchaser  of Mortgage  Loans and various  Mortgagors."  Such  Custodial  Account  shall be
established  with a  commercial  bank,  a  savings  bank or a  savings  and loan  association  (which  may be a
depository  affiliate of the Servicer)  which meets the guidelines set forth by Fannie Mae or Freddie Mac as an
eligible depository  institution for custodial  accounts.  The Custodial Account shall initially be established
and maintained at Bank of America,  N.A., or any successor  thereto,  and shall not be transferred to any other
depository  institution  without the Purchaser's  approval,  which shall not  unreasonably be withheld.  In any
case,  the Custodial  Account shall be insured by the FDIC in a manner which shall  provide  maximum  available
insurance thereunder and which may be drawn on by the Servicer.


        The Servicer shall deposit in the Custodial  Account on a daily basis, and retain therein the following
payments  and  collections  received or made by it  subsequent  to the  Cut-off  Date (other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date):


               (a)    all payments on account of principal,  including Principal  Prepayments,  on the Mortgage
        Loans;


               (b)    all payments on account of interest on the Mortgage  Loans  adjusted to the Mortgage Loan
        Remittance Rate;


               (c)    all Liquidation Proceeds;


               (d)    all  proceeds  received  by  the  Servicer  under  any  title  insurance  policy,  hazard
        insurance  policy,  Primary Mortgage  Insurance Policy or other insurance policy other than proceeds to
        be held in the Escrow  Account and applied to the  restoration  or repair of the Mortgaged  Property or
        released to the Mortgagor in accordance with Customary Servicing Procedures;


               (e)    all awards or  settlements  in  respect of  condemnation  proceedings  or eminent  domain
        affecting any Mortgaged  Property which are not released to the Mortgagor in accordance  with Customary
        Servicing Procedures;


               (f)    any amount  required to be deposited in the  Custodial  Account  pursuant to  Subsections
        11.15, 11.17 and 11.19;


               (g)    any amount  required to be deposited by the Servicer in connection  with any REO Property
        pursuant to Subsection 11.13;


               (h)    all amounts  required to be deposited by the Servicer in  connection  with  shortfalls in
        principal amount of Qualified Substitute Mortgage Loans pursuant to Subsection 7.03;


               (i)    with  respect  to  each  Principal  Prepayment  in  full,  an  amount  (to be paid by the
        Servicer  out of its own funds)  which,  when added to all amounts  allocable  to interest  received in
        connection  with the  Principal  Prepayment  in full,  equals  one  month's  interest  on the amount of
        principal so prepaid for the month of  prepayment at the  applicable  Mortgage  Loan  Remittance  Rate;
        provided,  however,  that the Servicer's aggregate obligations under this paragraph for any month shall
        be limited to the total amount of Servicing  Fees actually  received with respect to the Mortgage Loans
        by the Servicer during such month; and


               (j)    amounts  required to be  deposited  by the  Servicer in  connection  with the  deductible
        clause of any hazard insurance policy.


The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being understood and
agreed  that,  without  limiting  the  generality  of the  foregoing,  payments  in the nature of late  payment
charges,  assumption  fees and other  ancillary  fees need not be deposited  by the  Servicer in the  Custodial
Account.


        The Servicer may invest the funds in the Custodial  Account in Eligible  Investments  designated in the
name of the  Servicer  for the benefit of the  Purchaser,  which shall  mature not later than the  Business Day
next preceding the Remittance Date next following the date of such  investment  (except that (A) any investment
in the  institution  with which the Custodial  Account is maintained may mature on such Remittance Date and (B)
any  other  investment  may  mature  on such  Remittance  Date if the  Servicer  shall  advance  funds  on such
Remittance Date,  pending receipt thereof to the extent  necessary to make  distributions to the Purchaser) and
shall not be sold or  disposed  of prior to  maturity.  Notwithstanding  anything  to the  contrary  herein and
above,  all income and gain  realized  from any such  investment  shall be for the benefit of the  Servicer and
shall be subject to  withdrawal  by the  Servicer.  The  amount of any losses  incurred  in respect of any such
investments  shall be deposited in the Custodial  Account by the Servicer out of its own funds  immediately  as
realized.

Subsection 11.05  Withdrawals From the Custodial Account.


        The Servicer  shall,  from time to time,  withdraw  funds from the Custodial  Account for the following
purposes:


               (a)    to make  payments  to the  Purchaser  in the amounts  and in the manner  provided  for in
        Subsection 11.15;


               (b)    to reimburse  itself for P&I Advances,  the Servicer's right to reimburse itself pursuant
        to this subclause (b) with respect to any Mortgage Loan being limited to related Liquidation  Proceeds,
        Condemnation  Proceeds,  Insurance  Proceeds and such other amounts as may be collected by the Servicer
        from the Mortgagor or otherwise  relating to the Mortgage Loan, it being  understood  that, in the case
        of any such  reimbursement,  the Servicer's right thereto shall be prior to the rights of the Purchaser
        with respect to such Mortgage Loan,  except that, where the Seller is required to repurchase a Mortgage
        Loan,  pursuant to Subsection 7.03, the Servicer's right to such  reimbursement  shall be subsequent to
        the payment to the  Purchaser  of the  Repurchase  Price  pursuant to  Subsection  7.03,  and all other
        amounts required to be paid to the Purchaser with respect to such Mortgage Loan;


               (c)    to  reimburse  itself  for any  unpaid  Servicing  Fees  and for  unreimbursed  Servicing
        Advances,  the Servicer's  right to reimburse itself pursuant to this subclause (c) with respect to any
        Mortgage Loan being limited to related Liquidation Proceeds,  Condemnation Proceeds, Insurance Proceeds
        and such other amounts as may be collected by the Servicer from the Mortgagor or otherwise  relating to
        the Mortgage  Loan, it being  understood  that, in the case of any such  reimbursement,  the Servicer's
        right  thereto  shall be prior to the  rights  of the  Purchaser  unless  the  Seller  is  required  to
        repurchase a Mortgage  Loan pursuant to Subsection  7.03,  in which case the  Servicer's  right to such
        reimbursement  shall be subsequent to the payment to the Purchaser of the Repurchase  Price pursuant to
        Subsection  7.03 and all other  amounts  required  to be paid to the  Purchaser  with  respect  to such
        Mortgage Loan;


               (d)    to  reimburse  itself  for  unreimbursed  Servicing  Advances  and for  unreimbursed  P&I
        Advances,  to the extent that such  amounts are  nonrecoverable  (as  certified  by the Servicer to the
        Purchaser  in an  Officer's  Certificate)  by the  Servicer  pursuant  to  subclause  (b) or (c) above,
        provided that the Mortgage Loan for which such advances were made is not required to be  repurchased by
        a Seller pursuant to Subsection 7.03;


               (e)    to  reimburse  itself  for  expenses  incurred  by and  reimbursable  to it  pursuant  to
        Subsection 12.01;


               (f)    to withdraw amounts to make P&I Advances in accordance with Subsection 11.17;


               (g)    to pay to itself any interest  earned or any  investment  earnings on funds  deposited in
        the Custodial Account, net of any losses on such investments;


               (h)    to withdraw any amounts inadvertently deposited in the Custodial Account; and


               (i)    to clear and terminate the Custodial Account upon the termination of this Agreement.


        Upon request, the Servicer will provide the Purchaser with copies of reasonably  acceptable invoices or
other documentation relating to Servicing Advances that have been reimbursed from the Custodial Account.

Subsection 11.06  Establishment of Escrow Account; Deposits in Escrow Account.



        The Servicer shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan
which  constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets and shall
establish  and maintain  one or more Escrow  Accounts  (collectively,  the "Escrow  Account"),  titled "Bank of
America,  N.A., in trust for [NAME OF PURCHASER] as Purchaser of Mortgage  Loans and various  Mortgagors."  The
Escrow Account shall be established  with a commercial  bank, a savings bank or a savings and loan  association
(which may be a  depository  affiliate  of  Servicer),  which meets the  guidelines  set forth by Fannie Mae or
Freddie  Mac  as  an  eligible  institution  for  escrow  accounts.  The  Escrow  Account  shall  initially  be
established  and maintained at Bank of America,  N.A., or any successor  thereto,  and shall not be transferred
to any other  depository  institution  without  the  Purchaser's  approval,  which  shall not  unreasonably  be
withheld.  In any case,  the  Escrow  Account  shall be  insured by the FDIC in a manner  which  shall  provide
maximum available insurance thereunder and which may be drawn on by the Servicer.


        The Servicer shall deposit in the Escrow Account on a daily basis,  and retain therein:  (a) all Escrow
Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any such
items as required  under the terms of this  Agreement and (b) all amounts  representing  proceeds of any hazard
insurance  policy  which  are to be  applied  to the  restoration  or  repair of any  Mortgaged  Property.  The
Servicer shall make  withdrawals  therefrom only in accordance  with  Subsection  11.07 hereof.  As part of its
servicing  duties,  the Servicer shall pay to the Mortgagors  interest on funds in the Escrow  Account,  to the
extent required by law.

Subsection 11.07  Withdrawals From Escrow Account.


        Withdrawals  from the Escrow  Account shall be made by the Servicer only (a) to effect timely  payments
of ground  rents,  taxes,  assessments,  premiums  for Primary  Mortgage  Insurance  Policies,  fire and hazard
insurance premiums or other items constituting  Escrow Payments for the related Mortgage,  (b) to reimburse the
Servicer for any  Servicing  Advance  made by Servicer  pursuant to  Subsection  11.08 hereof with respect to a
related  Mortgage Loan, (c) to refund to any Mortgagor any funds found to be in excess of the amounts  required
under the terms of the related  Mortgage  Loan,  (d) for  transfer to the  Custodial  Account upon default of a
Mortgagor or in accordance  with the terms of the related  Mortgage  Loan and if permitted by  applicable  law,
(e) for  application  to restore  or repair of the  Mortgaged  Property,  (f) to pay to the  Mortgagor,  to the
extent required by law, any interest paid on the funds  deposited in the Escrow  Account,  (g) to pay to itself
any interest  earned on funds  deposited in the Escrow Account (and not required to be paid to the  Mortgagor),
(h) to the extent  permitted under the terms of the related  Mortgage Note and applicable law, to pay late fees
with respect to any Monthly  Payment  which is received  after the  applicable  grace  period,  (i) to withdraw
suspense  payments  that are  deposited  into the Escrow  Account,  (j) to withdraw  any amounts  inadvertently
deposited in the Escrow Account or (k) to clear and terminate the Escrow  Account upon the  termination of this
Agreement.

Subsection 11.08  Payment of Taxes, Insurance and Other Charges; Collections Thereunder.


        With respect to each Mortgage Loan, the Servicer shall maintain accurate records  reflecting the status
of ground  rents,  taxes,  assessments  and other  charges  which are or may  become a lien upon the  Mortgaged
Property  and the status of premiums for Primary  Mortgage  Insurance  Policies  and fire and hazard  insurance
coverage and shall  obtain,  from time to time,  all bills for the payment of such charges  (including  renewal
premiums) and shall effect payment  thereof prior to the applicable  penalty or termination  date and at a time
appropriate for securing maximum discounts  allowable,  employing for such purpose deposits of the Mortgagor in
the Escrow  Account which shall have been estimated and  accumulated by the Servicer in amounts  sufficient for
such  purposes,  as allowed  under the terms of the  Mortgage.  To the extent that a Mortgage  does not provide
for Escrow  Payments,  the Servicer  shall  determine  that any such  payments are made by the  Mortgagor.  The
Servicer  assumes  full  responsibility  for the  timely  payment  of all such  bills and shall  effect  timely
payments of all such bills  irrespective  of each  Mortgagor's  faithful  performance in the payment of same or
the making of the Escrow  Payments and shall make Servicing  Advances to effect such  payments,  subject to its
ability to recover such Servicing Advances pursuant to Subsections  11.05(c),  11.05(d) and 11.07(b).  No costs
incurred by the Servicer or  subservicers  in effecting the payment of taxes and  assessments  on the Mortgaged
Properties  shall,  for the purpose of calculating  remittances to the Purchaser,  be added to the amount owing
under the related Mortgage Loans, notwithstanding that the terms of such Mortgage Loans so permit.

Subsection 11.09  Transfer of Accounts.


        The  Servicer  may  transfer  the  Custodial  Account or the Escrow  Account to a different  depository
institution.  Such  transfer  shall be made only upon  obtaining the prior  written  consent of the  Purchaser;
such consent shall not be unreasonably withheld.

Subsection 11.10  Maintenance of Hazard Insurance.


        The  Servicer  shall cause to be  maintained  for each  Mortgage  Loan fire and hazard  insurance  with
extended  coverage  customary in the area where the Mortgaged  Property is located by an insurer  acceptable to
Fannie Mae or Freddie Mac in an amount  which is at least equal to the lesser of (a) the full  insurable  value
of the Mortgaged  Property or (b) the greater of (i) the  outstanding  principal  balance owing on the Mortgage
Loan and (ii) an amount such that the proceeds of such insurance  shall be sufficient to avoid the  application
to the Mortgagor or loss payee of any  coinsurance  clause under the policy.  If the  Mortgaged  Property is in
an area  identified  in the Federal  Register by the Federal  Emergency  Management  Agency as a special  flood
hazard area (and such flood  insurance  has been made  available)  the Servicer  will cause to be  maintained a
flood  insurance  policy  meeting the  requirements  of the  National  Flood  Insurance  Program,  in an amount
representing  coverage  not less than the  lesser of (A) the  minimum  amount  required  under the terms of the
coverage to compensate  for any damage or loss to the Mortgaged  Property on a  replacement-cost  basis (or the
outstanding  principal  balance of the Mortgage  Loan if  replacement-cost  basis is not  available) or (B) the
maximum amount of insurance  available  under the National  Flood  Insurance  Program.  The Servicer shall also
maintain on REO  Property  fire and hazard  insurance  with  extended  coverage in an amount  which is at least
equal  to the  maximum  insurable  value  of the  improvements  which  are a part of such  property,  liability
insurance  and, to the extent  required  and  available  under the  National  Flood  Insurance  Program,  flood
insurance in an amount  required  above.  Any amounts  collected by the Servicer under any such policies (other
than  amounts to be deposited in the Escrow  Account and applied to the  restoration  or repair of the property
subject to the related  Mortgage or property  acquired in  liquidation  of the Mortgage Loan, or to be released
to the  Mortgagor in  accordance  with  Customary  Servicing  Procedures)  shall be deposited in the  Custodial
Account,  subject to withdrawal  pursuant to Subsection  11.05.  It is understood and agreed that no earthquake
or other  additional  insurance need be required by the Servicer of any Mortgagor or maintained on REO Property
other than  pursuant  to such  applicable  laws and  regulations  as shall at any time be in force and as shall
require such additional  insurance.  All policies required  hereunder shall be endorsed with standard mortgagee
clauses with loss payable to Servicer,  and shall  provide for at least thirty (30) days prior  written  notice
of any  cancellation,  reduction in amount or material  change in coverage to the Servicer.  The Servicer shall
not  interfere  with the  Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent;
provided,  however,  that the Servicer  shall not accept any such insurance  policies from insurance  companies
unless such  companies  acceptable  to Fannie Mae and Freddie Mac and are  licensed to do business in the state
wherein the property subject to the policy is located.


        The hazard insurance policies for each Mortgage Loan secured by a unit in a condominium  development or
planned unit  development  shall be maintained  with respect to such Mortgage Loan and the related  development
in a manner which is consistent with Fannie Mae or Freddie Mac requirements.

Subsection 11.11  Maintenance of Primary Mortgage Insurance Policy; Claims.


        With respect to each  Mortgage Loan with a LTV in excess of 80%, the Servicer  shall,  without any cost
to the  Purchaser,  maintain or cause the  Mortgagor  to  maintain in full force and effect a Primary  Mortgage
Insurance  Policy  insuring  that portion of the Mortgage Loan in excess of a percentage  in  conformance  with
Fannie Mae  requirements.  The Servicer shall pay or shall cause the Mortgagor to pay the premium  thereon on a
timely  basis,  at least until the LTV of such  Mortgage Loan is reduced to 80%. In the event that such Primary
Mortgage  Insurance  Policy shall be terminated,  the Servicer  shall obtain from another  insurer a comparable
replacement  policy,  with a total coverage equal to the remaining coverage of such terminated Primary Mortgage
Insurance  Policy.  If the insurer  shall cease to be a  qualified  insurer,  the  Servicer  shall  obtain from
another  qualified insurer a replacement  insurance policy.  The Servicer shall not take any action which would
result in noncoverage  under any applicable  Primary  Mortgage  Insurance Policy of any loss which, but for the
actions  of  the  Servicer  would  have  been  covered  thereunder.   In  connection  with  any  assumption  or
substitution  agreement  entered into or to be entered into pursuant to Subsection  11.18,  the Servicer  shall
promptly notify the insurer under the related Primary  Mortgage  Insurance  Policy,  if any, of such assumption
or substitution of liability in accordance with the terms of such Primary  Mortgage  Insurance Policy and shall
take all actions  which may be required by such insurer as a condition to the  continuation  of coverage  under
such Primary Mortgage  Insurance  Policy.  If such Primary Mortgage  Insurance Policy is terminated as a result
of such  assumption or  substitution  of liability,  the Servicer shall obtain a replacement  Primary  Mortgage
Insurance Policy as provided above.


        In connection with its activities as servicer,  the Servicer agrees to prepare and present or to assist
the Purchaser in preparing and presenting,  on behalf of itself and the Purchaser,  claims to the insurer under
any  Primary  Mortgage  Insurance  Policy in a timely  fashion  in  accordance  with the terms of such  Primary
Mortgage  Insurance  Policy and, in this regard,  to take such action as shall be necessary to permit  recovery
under any Primary  Mortgage  Insurance  Policy  respecting a defaulted  Mortgage  Loan.  Pursuant to Subsection
11.06,  any amounts  collected by the Servicer under any Primary  Mortgage  Insurance Policy shall be deposited
in the Escrow Account, subject to withdrawal pursuant to Subsection 11.07.

Subsection 11.12  Fidelity Bond; Errors and Omissions Insurance.


        The Servicer shall maintain,  at its own expense,  a blanket  Fidelity Bond and an errors and omissions
insurance  policy,  with broad  coverage on all  officers,  employees or other  persons  acting in any capacity
requiring  such persons to handle  funds,  money,  documents or papers  relating to the Mortgage  Loans.  These
policies must insure the Servicer against losses resulting from fraud, theft,  errors,  omissions,  negligence,
dishonest or  fraudulent  acts  committed by the  Servicer's  personnel,  any  employees of outside  firms that
provide data processing  services for the Servicer,  and temporary contract  employees or student interns.  The
Fidelity  Bond shall also  protect and insure the Servicer  against  losses in  connection  with the release or
satisfaction of a Mortgage Loan without having obtained  payment in full of the  indebtedness  secured thereby.
No provision of this  Subsection  11.12  requiring such Fidelity Bond and errors and omissions  insurance shall
diminish or relieve the Servicer from its duties and  obligations as set forth in this  Agreement.  The minimum
coverage  under any such  Fidelity  Bond and  insurance  policy  shall be at least  equal to the  corresponding
amounts  required  by Fannie  Mae in the Fannie  Mae  Servicing  Guide or by  Freddie  Mac in the  Freddie  Mac
Sellers' & Servicers'  Guide,  as amended or restated from time to time, or in an amount as may be permitted to
the  Servicer by express  waiver of Fannie Mae or Freddie  Mac.  Upon  request of the  Purchaser,  the Servicer
shall cause to be delivered  to the  Purchaser a certified  true copy of such  Fidelity  Bond or a  certificate
evidencing  the same with a  statement  that the  Servicer  shall  endeavor  to provide  written  notice to the
Purchaser 30 days prior to modification or any material change.

Subsection 11.13  Title, Management and Disposition of REO Property.


        (a)    In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu
of foreclosure, the deed or certificate of sale shall be taken in the name of the Purchaser or its nominee.


        (b)    The  Purchaser,  by giving  notice to the  Servicer,  may elect to manage and dispose of all REO
Property  acquired  pursuant to this  Agreement by itself.  If the  Purchaser so elects,  the  Purchaser  shall
assume  control of REO  Property at the time of its  acquisition  and the  Servicer  shall  forward the related
Mortgage  File to the  Purchaser as soon as is  practicable.  Promptly  upon  assumption  of control of any REO
Property,  the Purchaser  shall  reimburse any related  Servicing  Advances or other  expenses  incurred by the
Servicer with respect to that REO Property.


        (c)    If the Purchaser has not informed the Servicer that it will manage REO Property,  the provisions
of this  Section  11.13(c)  shall  apply.  The  Servicer  shall cause to be  deposited  on a daily basis in the
Custodial  Account all revenues  received with respect to the  conservation  of the related REO  Property.  The
Servicer shall make  distributions  as required on each  Remittance  Date to the Purchaser of the net cash flow
from the REO  Property  (which shall equal the  revenues  from such REO Property net of the expenses  described
above and of any  reserves  reasonably  required  from time to time to be  maintained  to  satisfy  anticipated
liabilities for such expenses).


        The  disposition  of REO  Property  shall be  carried  out by the  Purchaser.  Upon the  request of the
Purchaser,  and at the  Purchaser's  expense,  the Servicer  shall cause an appraisal of the REO Property to be
performed for the Purchaser.


        The Servicer  shall  either  itself or through an agent  selected by the  Servicer,  manage,  conserve,
protect and operate the REO  Property in the same  manner that it manages,  conserves,  protects  and  operates
other  foreclosed  property  for its own  account,  and in the same  manner that  similar  property in the same
locality as the REO  Property  is managed.  Any  disbursement  in excess of $5,000  shall be made only with the
written  approval of the  Purchaser.  The Servicer shall bill the Purchaser for such costs upon the sale of the
REO Property and shall not withdraw funds to cover such costs from the Custodial Account.

Subsection 11.14  Servicing Compensation.


        As compensation for its services hereunder,  the Servicer shall be entitled to retain the Servicing Fee
from interest  payments  actually  collected on the Mortgage Loans.  Additional  servicing  compensation in the
form of  assumption  fees,  late payment  charges,  prepayment  penalties and other  ancillary  income shall be
retained by the  Servicer to the extent not required to be deposited  in the  Custodial  Account.  The Servicer
shall be required to pay all expenses  incurred by it in  connection  with its servicing  activities  hereunder
and shall not be entitled to reimbursement therefore except as specifically provided for herein.

Subsection 11.15  Distributions.


        On each  Remittance  Date the Servicer shall remit by wire transfer of immediately  available  funds to
the account  designated  in writing by the  Purchaser  of record on the  preceding  Record Date (a) all amounts
credited to the Custodial  Account at the close of business on the related  Determination  Date, net of charges
against or  withdrawals  from the  Custodial  Account  pursuant to Section  11.05(b)  through (h), plus (b) all
amounts,  if any,  which the Servicer is obligated to distribute  pursuant to Subsection  11.17,  minus (c) any
amounts  attributable  to Principal  Prepayments  received  after the end of the calendar  month  preceding the
month in which the Remittance Date occurs,  minus (d) any amounts  attributable to Monthly  Payments  collected
but due on a Due Date or Dates subsequent to the related Due Date.


        With respect to any remittance  received by the Purchaser  after the Business Day on which such payment
was due, the Servicer  shall pay to the Purchaser  interest on any such late payment at an annual rate equal to
the rate of interest as is publicly  announced  from time to time at its  principal  office by Bank of America,
N.A., or its  successor,  as its prime lending rate,  adjusted as of the date of each change,  plus two percent
(2%),  but in no event  greater than the maximum  amount  permitted by applicable  law. Such interest  shall be
paid by the  Servicer  to the  Purchaser  on the date such late  payment  is made and  shall  cover the  period
commencing  with the Business  Day on which such  payment was due and ending with the Business Day  immediately
preceding the Business Day on which such payment is made,  both  inclusive.  The payment by the Servicer of any
such  interest  shall not be deemed an extension of time for payment or a waiver of any Event of Default by the
Servicer.

Subsection 11.16  Statements to the Purchaser.


        Not  later  than five (5) days  prior to each  Remittance  Date,  the  Servicer  shall  forward  to the
Purchaser a statement,  substantially  in the form of Exhibit 8 and certified by a Servicing  Officer,  setting
forth on a  loan-by-loan  basis:  (a) the  amount of the  distribution  made on such  Remittance  Date which is
allocable to principal  and  allocable to interest;  (b) the amount of servicing  compensation  received by the
Servicer  during the prior  calendar  month;  and (c) the aggregate  Stated  Principal  Balance of the Mortgage
Loans as of the last day of the  preceding  month.  Such  statement  shall also include  information  regarding
delinquencies on Mortgage Loans,  indicating the number and aggregate  principal amount of Mortgage Loans which
are either one (1),  two (2) or three (3) or more  months  delinquent  and the book value of any REO  Property.
The  Servicer  shall  submit to the  Purchaser  monthly a  liquidation  report with  respect to each  Mortgaged
Property  sold  in a  foreclosure  sale  as of the  related  Record  Date  and not  previously  reported.  Such
liquidation  report shall be  incorporated  into the  remittance  report  delivered to Purchaser in the form of
Exhibit 8 hereto.  The  Servicer  shall also provide such  information  as set forth above to the  Purchaser in
electronic form in the Servicer's standard format, a copy of which has been provided by the Servicer.


        In addition,  within a reasonable period of time after the end of each calendar year, the Servicer will
furnish a report to each Person  that was a  Purchaser  at any time  during  such  calendar  year.  Such report
shall state the aggregate of amounts  distributed to the Purchaser for such calendar year.  Such  obligation of
the Servicer shall be deemed to have been  satisfied to the extent that  substantially  comparable  information
shall be provided by the Servicer pursuant to any requirements of the Code.


        The Servicer  shall prepare and file any and all tax returns,  information  statements or other filings
required to be delivered to any governmental  taxing authority,  the Mortgagor or to the Purchaser  pursuant to
any applicable law with respect to the Mortgage Loans and the transactions  contemplated  hereby.  In addition,
the Servicer  shall provide the Purchaser with such  information  concerning the Mortgage Loans as is necessary
for such Purchaser to prepare  federal income tax returns as the Purchaser may reasonably  request from time to
time.

Subsection 11.17  Advances by the Servicer.


        On the Business Day immediately  preceding each Remittance  Date, the Servicer shall either (a) deposit
in the  Custodial  Account from its own funds an amount equal to the aggregate  amount of all Monthly  Payments
(with interest  adjusted to the Mortgage Loan Remittance  Rate) which were due on the Mortgage Loans during the
applicable  Due  Period  and which  were  delinquent  at the close of  business  on the  immediately  preceding
Determination  Date (each such advance,  a "P&I  Advance"),  (b) cause to be made an  appropriate  entry in the
records of the  Custodial  Account that amounts held for future  distribution  have been,  as permitted by this
Subsection  11.17,  used by the  Servicer in  discharge of any such P&I Advance or (c) make P&I Advances in the
form of any  combination  of (a) or (b)  aggregating  the total amount of advances to be made. Any amounts held
for future  distribution  and so used shall be replaced by the Servicer by deposit in the Custodial  Account on
or before any future  Remittance  Date if funds in the Custodial  Account on such Remittance Date shall be less
than  payments to the Purchaser  required to be made on such  Remittance  Date.  The  Servicer's  obligation to
make P&I  Advances as to any Mortgage  Loan will  continue  through the last  Monthly  Payment due prior to the
payment in full of a Mortgage Loan, or through the last  Remittance  Date prior to the Remittance  Date for the
distribution  of all  other  payments  or  recoveries  (including  proceeds  under any  title,  hazard or other
insurance  policy,  or  condemnation  awards) with respect to a Mortgage  Loan;  provided,  however,  that such
obligation  shall cease if the Servicer,  in its good faith  judgment,  determines that such P&I Advances would
not be recoverable  pursuant to Subsection  11.05(d).  The determination by the Servicer that a P&I Advance, if
made, would be  nonrecoverable,  shall be evidenced by an Officer's  Certificate of the Servicer,  delivered to
the Purchaser, which details the reasons for such determination.

Subsection 11.18  Assumption Agreements.


        The  Servicer  will use its best  efforts to  enforce  any  "due-on-sale"  provision  contained  in any
Mortgage or Mortgage  Note;  provided  that,  subject to the  Purchaser's  prior  approval,  the Servicer shall
permit such  assumption  if so required in  accordance  with the terms of the  Mortgage or the  Mortgage  Note.
When the  Mortgaged  Property  has been  conveyed by the  Mortgagor,  the Servicer  will,  to the extent it has
knowledge of such  conveyance,  exercise its rights to accelerate  the maturity of such Mortgage Loan under the
"due-on-sale"  clause  applicable  thereto;  provided,  however,  the Servicer will not exercise such rights if
prohibited  by law from doing so or if the  exercise  of such  rights  would  impair or  threaten to impair any
recovery  under  the  related  Primary  Mortgage  Insurance  Policy,  if  any.  In  connection  with  any  such
assumption,  the outstanding  principal amount,  the Monthly Payment,  the Mortgage Interest Rate, the Lifetime
Rate Cap, the Gross Margin,  the Initial Rate Cap or the Periodic  Rate Cap of the related  Mortgage Note shall
not be changed,  and the term of the Mortgage  Loan will not be increased or  decreased.  If an  assumption  is
allowed  pursuant to this  Subsection  11.18,  the Servicer with the prior consent of the issuer of the Primary
Mortgage  Insurance Policy, if any, is authorized to enter into a substitution of liability  agreement with the
purchaser of the Mortgaged  Property  pursuant to which the original  Mortgagor is released from  liability and
the  purchaser of the Mortgaged  Property is  substituted  as Mortgagor  and becomes  liable under the Mortgage
Note.

Subsection 11.19  Satisfaction of Mortgages and Release of Mortgage Files.


        Upon the payment in full of any Mortgage  Loan, or the receipt by the Servicer of a  notification  that
payment in full will be  escrowed  in a manner  customary  for such  purposes,  the  Servicer  will  obtain the
portion of the Mortgage File that is in the  possession  of the Purchaser or its designee,  prepare and process
any  required  satisfaction  or  release  of the  Mortgage  and notify the  Purchaser  in  accordance  with the
provisions  of this  Agreement.  The  Purchaser  agrees to deliver to the Servicer (or cause to be delivered to
the  Servicer)  the  original  Mortgage  Note for any  Mortgage  Loan not  later  than five (5)  Business  Days
following  its receipt of a notice from the  Servicer  that such a payment in full has been  received or that a
notification  has been received that such a payment in full shall be made.  Such Mortgage Note shall be held by
the Servicer,  in trust,  for the purpose of canceling such Mortgage Note and delivering the canceled  Mortgage
Note to the Mortgagor in a timely manner as and to the extent  provided under any  applicable  federal or state
law.


        In the event the  Servicer  grants a  satisfaction  or release of a Mortgage  without  having  obtained
payment in full of the  indebtedness  secured by the Mortgage or should the Servicer  otherwise  prejudice  any
right the  Purchaser  may have under the mortgage  instruments,  the Servicer  shall remit to the Purchaser the
Stated  Principal  Balance of the  related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The
Fidelity  Bond shall insure the Servicer  against any loss it may sustain with respect to any Mortgage Loan not
satisfied in accordance with the procedures set forth herein.

Subsection 11.20  Annual Statement as to Compliance.


        Within ninety (90) days after the Servicer's fiscal year end,  beginning with the fiscal year end 2001,
the  Servicer  will  deliver  to the  Purchaser  an  Officer's  Certificate  stating  that (a) a review  of the
activities of the Servicer  during the  preceding  calendar year and if  performance  under this  Agreement has
been made under such  officer's  supervision,  and (b) to the best of such officer's  knowledge,  based on such
review,  the Servicer has fulfilled all its  obligations  under this  Agreement  throughout  such year,  or, if
there has been a default in the  fulfillment  of any such  obligation,  specifying  each such default  known to
such  officer  and the nature and  status  thereof  and the action  being  taken by the  Servicer  to cure such
default.

Subsection 11.21  Annual Independent Public Accountants' Servicing Report.


        Within ninety (90) days after the Servicer's fiscal year end,  beginning with the fiscal year end 2001,
the  Servicer at its expense  shall cause a firm of  independent  public  accountants  which is a member of the
American  Institute of Certified Public  Accountants to furnish a statement to the Purchaser to the effect that
such firm has,  with respect to the  Servicer's  overall  servicing  operations,  examined  such  operations in
accordance with the requirements of the Uniform Single Attestation  Program for Mortgage Bankers,  stating such
firm's conclusions relating thereto.

Subsection 11.22  Servicer Shall Provide Access and Information as Reasonably Required.


        The  Servicer  shall  provide to the  Purchaser,  and for any  Purchaser  insured by FDIC or NAIC,  the
supervisory  agents and examiners of FDIC and OTS or NAIC, access to any  documentation  regarding the Mortgage
Loans which may be required by  applicable  regulations.  Such access  shall be afforded  without  charge,  but
only upon reasonable request, during normal business hours and at the offices of the Servicer.


        In  addition,  the  Servicer  shall  furnish  upon  request by the  Purchaser,  during the term of this
Agreement,  such  periodic,  special or other reports or  information,  whether or not provided for herein,  as
shall be necessary,  reasonable and  appropriate  with respect to the purposes of this Agreement and applicable
regulations.  All such  reports or  information  shall be provided  by and in  accordance  with all  reasonable
instructions  and  directions  the Purchaser may require.  The Servicer  agrees to execute and deliver all such
instruments  and take all such action as the Purchaser,  from time to time, may reasonably  request in order to
effectuate the purposes and to carry out the terms of this Agreement.

Subsection 11.23  Inspections.


        The Servicer shall inspect the Mortgaged  Property as often deemed  necessary by the Servicer to assure
itself that the value of the  Mortgaged  Property is being  preserved.  In addition,  if any  Mortgage  Loan is
more than 60 days delinquent,  the Servicer  immediately shall inspect the Mortgaged Property and shall conduct
subsequent  inspections in accordance with Customary Servicing  Procedures or as may be required by the primary
mortgage  guaranty  insurer.  The Servicer shall keep written report of each such  inspection and shall provide
a copy of such inspection to the Purchaser upon the request of the Purchaser.

Subsection 11.24  Restoration of Mortgaged Property.


        The Servicer  need not obtain the approval of the Purchaser  prior to releasing any Insurance  Proceeds
or  Condemnation  Proceeds  to the  Mortgagor  to be  applied  to the  restoration  or repair of the  Mortgaged
Property if such release is in  accordance  with  Customary  Servicing  Practices.  At a minimum,  the Servicer
shall comply with the  following  conditions  in  connection  with any such  release of  Insurance  Proceeds or
Condemnation Proceeds:


               (a)    the Servicer  shall  receive  satisfactory  independent  verification  of  completion  of
        repairs and issuance of any required approvals with respect thereto;


               (b)    the Servicer  shall take all steps  necessary to preserve the priority of the lien of the
        Mortgage,  including, but not limited to requiring waivers with respect to mechanics' and materialmen's
        liens;


               (c)    the Servicer shall verify that the Mortgage Loan is not in default; and


               (d)    pending  repairs or  restoration,  the  Servicer  shall place the  Insurance  Proceeds or
        Condemnation Proceeds in the Escrow Account.


        If the Purchaser is named as an additional loss payee,  the Servicer is hereby empowered to endorse any
loss draft issued in respect of such a claim in the name of the Purchaser.

                                          SECTION 12.   The Servicer.

Subsection 12.01  Indemnification; Third Party Claims.


        (a)    The Servicer  agrees to indemnify and hold  harmless the  Purchaser  against any and all claims,
losses, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any other costs, fees and
expenses  that the  Purchaser  may  sustain in any way  related to the  failure of the  Servicer to service the
Mortgage Loans in compliance with the terms of this Agreement.


        (b)    The Servicer  shall  immediately  notify the  Purchaser if a claim is made by a third party with
respect to this Agreement or the Mortgage  Loans,  and the Servicer  shall assume (with the written  consent of
the Purchaser) the defense of any such claim and pay all expenses in connection  therewith,  including  counsel
fees.  If the  Servicer has assumed the defense of the  Purchaser,  the Servicer  shall  provide the  Purchaser
with a written report of all expenses and advances  incurred by the Servicer  pursuant to this Subsection 12.01
and the  Purchaser  shall  promptly  reimburse  the  Servicer  for all  amounts  advanced by it pursuant to the
preceding  sentence  except  when the claim in any way  relates to the  failure of the  Servicer to service the
Mortgage Loans in accordance with the terms of this Agreement.

Subsection 12.02  Merger or Consolidation of the Servicer.


        The  Servicer  will keep in full effect its  existence,  rights and  franchises  as a national  banking
association,  and will obtain and preserve its  qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and  enforceability  of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement.


        Any Person into which the  Servicer may be merged or  consolidated,  or any entity  resulting  from any
merger,  conversion  or  consolidation  to which the Servicer  shall be a party,  or any Person  succeeding  to
substantially  all of the business of the  Servicer  (whether or not related to loan  servicing),  shall be the
successor of the  Servicer  hereunder,  without the  execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary notwithstanding.

Subsection 12.03  Limitation on Liability of the Servicer and Others.


        The duties and  obligations  of the Servicer  shall be determined  solely by the express  provisions of
this  Agreement,  the Servicer shall not be liable except for the performance of such duties and obligations as
are  specifically set forth in this Agreement and no implied  covenants or obligations  shall be read into this
Agreement against the Servicer.  Neither the Servicer nor any of the directors,  officers,  employees or agents
of the Servicer shall be under any liability to the Purchaser for any action taken or for  refraining  from the
taking of any action in accordance  with  Customary  Servicing  Procedures and otherwise in good faith pursuant
to this  Agreement or for errors in judgment;  provided,  however,  that this  provision  shall not protect the
Servicer  against any liability  resulting from any breach of any  representation  or warranty made herein,  or
from any liability  specifically  imposed on the Servicer herein;  and, provided  further,  that this provision
shall not protect the Servicer  against any liability that would  otherwise be imposed by reason of the willful
misfeasance,  bad faith or gross negligence in the performance of duties or by reason of reckless  disregard of
the  obligations  or duties  hereunder.  The  Servicer  and any  director,  officer,  employee  or agent of the
Servicer may rely on any document of any kind which it in good faith  reasonably  believes to be genuine and to
have been adopted or signed by the proper  authorities  respecting any matters  arising  hereunder.  Subject to
the terms of Subsection  12.01,  the Servicer shall have no obligation to appear with respect to,  prosecute or
defend any legal  action  which is not  incidental  to the  Servicer's  duty to service the  Mortgage  Loans in
accordance with this Agreement.

Subsection 12.04  Seller and Servicer Not to Resign.


        Neither the Seller nor the Servicer  shall assign this  Agreement  or resign from the  obligations  and
duties  hereby  imposed on it except by mutual  consent of the Servicer or the Seller,  as the case may be, and
the Purchaser or upon the determination  that the Servicer's  duties hereunder are no longer  permissible under
applicable  law and such  incapacity  cannot be cured by the Servicer.  Any such  determination  permitting the
unilateral  resignation  of the Servicer  shall be evidenced by an Opinion of Counsel to such effect  delivered
to the  Purchaser,  which  Opinion of Counsel shall be in form and substance  acceptable to the  Purchaser.  No
such  resignation  or  assignment  shall  become  effective  until  a  successor  has  assumed  the  Servicer's
responsibilities and obligations hereunder in accordance with Subsection 14.02.

                                             SECTION 13.  Default.

Subsection 13.01  Events of Default.


        In case one or more of the following Events of Default by the Servicer shall occur and be continuing:


               (a)    any failure by the  Servicer to remit to the  Purchaser  any payment  required to be made
        under the terms of this  Agreement  which  continues  unremedied  for a period of two (2) Business Days
        after the date upon which  written  notice of such failure,  requiring  the same to be remedied,  shall
        have been given to the Servicer by the Purchaser;


               (b)    failure by the Servicer to duly observe or perform,  in any material  respect,  any other
        covenants,  obligations  or  agreements  of the Servicer as set forth in this  Agreement  which failure
        continues  unremedied  for a period of thirty (30) days after the date on which written  notice of such
        failure, requiring the same to be remedied, shall have been given to the Servicer by the Purchaser;


               (c)    a decree or order of a court or agency or supervisory  authority having  jurisdiction for
        the appointment of a conservator or receiver or liquidator in any insolvency, bankruptcy,  readjustment
        of debt,  marshalling  of assets and  liabilities  or similar  proceedings,  or for the  winding-up  or
        liquidation  of its  affairs,  shall have been  entered  against the  Servicer and such decree or order
        shall have remained in force, undischarged or unstayed for a period of sixty (60) days;


               (d)    the  Servicer  shall  consent  to  the  appointment  of  a  conservator  or  receiver  or
        liquidator in any insolvency,  bankruptcy,  readjustment of debt, marshalling of assets and liabilities
        or similar  proceedings of or relating to the Servicer or relating to all or  substantially  all of the
        Servicer's property;


               (e)    the  Servicer  shall admit in writing its  inability to pay its debts as they become due,
        file a petition to take  advantage of any  applicable  insolvency or  reorganization  statute,  make an
        assignment for the benefit of its creditors, or voluntarily suspend payment of its obligations;


               (f)    the Servicer  shall cease to be  qualified to do business  under the laws of any state in
        which a Mortgaged  Property  is located,  but only to the extent such  qualification  is  necessary  to
        ensure the  enforceability  of each Mortgage Loan and to perform the Servicer's  obligations under this
        Agreement; or


               (g)    the Servicer  shall fail to meet the servicer  eligibility  qualifications  of Fannie Mae
        or the Servicer shall fail to meet the servicer eligibility qualifications of Freddie Mac;


then,  and in each and every  such  case,  so long as an Event of  Default  shall not have been  remedied,  the
Purchaser,  by notice in writing to the  Servicer,  may, in addition to whatever  rights the Purchaser may have
at law or equity to damages,  including  injunctive relief and specific  performance,  commence  termination of
all the rights and  obligations  of the Servicer  under this Agreement and in and to the Mortgage Loans and the
proceeds  thereof.  Upon receipt by the Servicer of such written  notice from the  Purchaser  stating that they
intend to  terminate  the  Servicer  as a result  of such  Event of  Default,  all  authority  and power of the
Servicer under this  Agreement,  whether with respect to the Mortgage Loans or otherwise,  shall pass to and be
vested in the successor  appointed  pursuant to Subsection 14.02. Upon written request from the Purchaser,  the
Servicer shall prepare,  execute and deliver to a successor any and all documents and other instruments,  place
in such  successor's  possession  all  Mortgage  Files  and do or  cause to be done all  other  acts or  things
necessary or appropriate to effect the purposes of such notice of termination,  including,  but not limited to,
the transfer and  endorsement  or  assignment of the Mortgage  Loans and related  documents to the successor at
the  Servicer's  sole  expense.  The Servicer  agrees to cooperate  with the  Purchaser  and such  successor in
effecting  the  termination  of the  Servicer's  responsibilities  and  rights  hereunder,  including,  without
limitation,  the transfer to such successor for  administration by it of all amounts which shall at the time be
credited by the Servicer to the  Custodial  Account or Escrow  Account or  thereafter  received with respect to
the Mortgage Loans.

Subsection 13.02  Waiver of Default.


        The Purchaser may waive any default by the Servicer in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any waiver of a past default,  such default shall cease to exist, and any Event of
Default arising  therefrom  shall be deemed to have been remedied for every purpose of this Agreement.  No such
waiver shall extend to any  subsequent or other default or impair any right  consequent  thereto  except to the
extent expressly so waived.

                                           SECTION 14.  Termination.

Subsection 14.01  Termination.


        The respective obligations and responsibilities of the Servicer, as servicer,  shall terminate upon (a)
the  distribution  to the Purchaser of the final payment or liquidation  with respect to the last Mortgage Loan
(or advances of same by the  Servicer) or (b) the  disposition  of all property  acquired upon  foreclosure  or
deed in lieu of  foreclosure  with  respect  to the last  Mortgage  Loan and the  remittance  of all  funds due
hereunder.  Upon written  request from the  Purchaser in  connection  with any such  termination,  the Servicer
shall  prepare,  execute and deliver,  any and all documents and other  instruments,  place in the  Purchaser's
possession  all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or  appropriate  to
effect the  purposes of such notice of  termination,  whether to  complete  the  transfer  and  endorsement  or
assignment of the Mortgage Loans and related  documents,  or otherwise,  at the Purchaser's  sole expense.  The
Servicer  agrees to  cooperate  with the  Purchaser  and such  successor in effecting  the  termination  of the
Servicer's  responsibilities and rights hereunder as servicer,  including,  without limitation, the transfer to
such  successor  for  administration  by it of all cash  amounts  which  shall at the time be  credited  by the
Servicer to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans.

Subsection 14.02  Successors to the Servicer.


        Prior to the termination of the Servicer's  responsibilities  and duties under this Agreement  pursuant
to Subsections  12.04,  13.01 or 14.01,  the Purchaser  shall,  (a) succeed to and assume all of the Servicer's
responsibilities,  rights,  duties and obligations  under this Agreement or (b) appoint a successor which shall
succeed to all rights and assume all of the  responsibilities,  duties and  liabilities  of the Servicer  under
this Agreement upon such  termination.  In connection with such  appointment and assumption,  the Purchaser may
make such  arrangements  for the  compensation  of such  successor out of payments on Mortgage  Loans as it and
such successor shall agree. In the event that the Servicer's  duties,  responsibilities  and liabilities  under
this Agreement shall be terminated  pursuant to the  aforementioned  Subsections,  the Servicer shall discharge
such duties and  responsibilities  during the period from the date it acquires  knowledge  of such  termination
until the  effective  date  thereof with the same degree of  diligence  and  prudence  which it is obligated to
exercise under this  Agreement,  and shall take no action  whatsoever that might impair or prejudice the rights
or  financial  condition  of its  successor.  The  resignation  or  removal  of the  Servicer  pursuant  to the
aforementioned  Subsections  shall not become  effective until a successor shall be appointed  pursuant to this
Subsection  and shall in no event relieve the Seller of the  representations  and  warranties  made pursuant to
Subsections  7.01 and 7.02  and the  remedies  available  to the  Purchaser  under  Subsection  7.03,  it being
understood and agreed that the provisions of such  Subsections  7.01 and 7.02 shall be applicable to the Seller
notwithstanding any such resignation or termination of the Servicer, or the termination of this Agreement.


        Any successor  appointed as provided herein shall execute,  acknowledge and deliver to the Servicer and
to the Purchaser an instrument  accepting such appointment,  whereupon such successor shall become fully vested
with all the rights, powers, duties,  responsibilities,  obligations and liabilities of the Servicer, with like
effect as if originally  named as a party to this  Agreement.  Any  termination  or resignation of the Servicer
or this  Agreement  pursuant  to  Subsections  12.04,  13.01 or 14.01  shall not  affect  any  claims  that the
Purchaser may have against the Servicer arising prior to any such termination or resignation.


        The Servicer  shall  promptly  deliver to the successor  the funds in the Custodial  Account and Escrow
Account and all Mortgage  Files and related  documents  and  statements  held by it hereunder  and the Servicer
shall  account for all funds and shall  execute and deliver  such  instruments  and do such other things as may
reasonably be required to more fully and definitively  vest in the successor all such rights,  powers,  duties,
responsibilities, obligations and liabilities of the Servicer.


        Upon a successor's  acceptance of  appointment as such, the Servicer shall notify by mail the Purchaser
of such appointment.

                                             SECTION 15.  Notices.


               All demands,  notices and  communications  hereunder  shall be in writing and shall be deemed to
have been duly given if mailed,  by registered or certified  mail,  return receipt  requested,  or, if by other
means, when received by the other party at the address as follows:


        (a)    if to the Purchaser:

               EMC Mortgage Corporation
               Mac Arthur Ridge II
               909 Hidden Ridge Drive, Suite 200
               Irving, Texas 75038
               Attention: Mr. Edward Raice

        (b)    if to the Seller:

               Bank of America, N.A.
               201 North Tryon Street
               Charlotte, North Carolina 28255
               Attn:  Secondary Marketing Manager

        (c)    if to the Servicer:

               Bank of America, N.A.
               101 East Main Street, Suite 400
               Louisville, Kentucky 40232
               Attn: Servicing Manager

or such other  address as may  hereafter  be  furnished  to the other party by like  notice.  Any such  demand,
notice or  communication  hereunder  shall be deemed to have been received on the date delivered to or received
at the premises of the  addressee  (as  evidenced,  in the case of  registered  or certified  mail, by the date
noted on the return receipt).

                                       SECTION 16.  Severability Clause.


        Any part, provision,  representation or warranty of this Agreement which is prohibited or which is held
to be void or  unenforceable  shall be  ineffective  to the  extent  of such  prohibition  or  unenforceability
without  invalidating the remaining  provisions  hereof.  Any part,  provision,  representation  or warranty of
this  Agreement  which  is  prohibited  or  unenforceable  or is  held  to be  void  or  unenforceable  in  any
jurisdiction  shall  be  ineffective,  as  to  such  jurisdiction,   to  the  extent  of  such  prohibition  or
unenforceability   without   invalidating  the  remaining  provisions  hereof,  and  any  such  prohibition  or
unenforceability  in any  jurisdiction  as to any Mortgage Loan shall not  invalidate  or render  unenforceable
such  provision in any other  jurisdiction.  To the extent  permitted  by  applicable  law, the parties  hereto
waive any  provision of law which  prohibits or renders void or  unenforceable  any  provision  hereof.  If the
invalidity of any part,  provision,  representation  or warranty of this  Agreement  shall deprive any party of
the economic  benefit intended to be conferred by this Agreement,  the parties shall negotiate,  in good-faith,
to develop a structure  the economic  effect of which is nearly as possible the same as the economic  effect of
this Agreement without regard to such invalidity.

                                         SECTION 17.  No Partnership.


        Nothing  herein  contained  shall be deemed or construed to create a  co-partnership  or joint  venture
between the parties  hereto and the services of the  Servicer  shall be rendered as an  independent  contractor
and not as agent for the Purchaser.

                                          SECTION 18.  Counterparts.


               This Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart
shall be deemed to be an original, and all such counterparts shall constitute one and the same instrument.

                                              SECTION 19.  Governing Law.


               EXCEPT TO THE EXTENT  PREEMPTED BY FEDERAL LAW, THE  AGREEMENT  SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK AND THE  OBLIGATIONS,  RIGHTS  AND  REMEDIES  OF THE  PARTIES  HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK,  WITHOUT  REGARD TO THE CONFLICTS OF
LAWS PROVISIONS OF NEW YORK OR ANY OTHER JURISDICTION.

                                    SECTION 20.  Intention of the Parties.


               It is the intention of the parties that the Purchaser is purchasing,  and the Seller is selling,
the  Mortgage  Loans and not a debt  instrument  of the Seller or another  security.  Accordingly,  the parties
hereto each intend to treat the  transaction  for federal  income tax  purposes as a sale by the Seller,  and a
purchase by the Purchaser,  of the Mortgage  Loans.  The Purchaser  shall have the right to review the Mortgage
Loans and the related  Mortgage  Files to  determine  the  characteristics  of the  Mortgage  Loans which shall
affect the federal income tax  consequences  of owning the Mortgage  Loans and the Seller shall  cooperate with
all reasonable requests made by the Purchaser in the course of such review.


               It is not the  intention  of the  parties  that such  conveyances  be  deemed a pledge  thereof.
However,  in the  event  that,  notwithstanding  the  intent of the  parties,  such  assets  are held to be the
property  of the  Seller or if for any  other  reason  this  Agreement  is held or deemed to create a  security
interest in either such assets,  then (a) this Agreement shall be deemed to be a security  agreement within the
meaning of the Uniform  Commercial Code of the State of New York and (b) the  conveyances  provided for in this
Agreement  shall be  deemed  to be an  assignment  and a grant by the  Seller to the  Purchaser  of a  security
interest in all of the assets transferred, whether now owned or hereafter acquired.

                                             SECTION 21.  Waivers.


               No term or  provision  of this  Agreement  may be  waived  or  modified  unless  such  waiver or
modification  is in writing and signed by the party  against whom such waiver or  modification  is sought to be
enforced.

                                            SECTION 22.  Exhibits.


               The  exhibits  to this  Agreement  are  hereby  incorporated  and made a part  hereof and are an
integral part of this Agreement.

                                 SECTION 23.  General Interpretive Principles.


               For purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context
otherwise requires:


               (a)    the  terms  defined  in  this  Agreement  have  the  meanings  assigned  to  them in this
        Agreement  and include the plural as well as the  singular,  and the use of any gender  herein shall be
        deemed to include the other gender;


               (b)    accounting  terms not  otherwise  defined  herein have the  meanings  assigned to them in
        accordance with generally accepted accounting principles;


               (c)    references  herein  to  "Articles,"  "Sections,"  "Subsections,"  "Paragraphs"  and other
        subdivisions  without  reference  to a document  are to  designated  Articles,  Sections,  Subsections,
        Paragraphs and other subdivisions of this Agreement;


               (d)    reference to a Subsection  without further  reference to a Section is a reference to such
        Subsection  as contained in the same Section in which the reference  appears,  and this rule shall also
        apply to Paragraphs and other subdivisions;


               (e)    the words  "herein,"  "hereof,"  "hereunder"  and other words of similar  import refer to
        this Agreement as a whole and not to any particular provision; and


               (f)    the  term  "include"  or  "including"   shall  mean  without   limitation  by  reason  of
        enumeration.

                                    SECTION 24.  Reproduction of Documents.


               This Agreement and all documents relating thereto,  including,  without limitation (a) consents,
waivers and modifications which may hereafter be executed,  (b) documents  received by any party at the closing
and (c) financial  statements,  certificates and other information  previously or hereafter  furnished,  may be
reproduced by any photographic,  photostatic,  microfilm,  micro-card,  miniature photographic or other similar
process.  The parties hereto agree that any such  reproduction  shall be admissible in evidence as the original
itself in any judicial or  administrative  proceeding,  whether or not the original is in existence and whether
or not  such  reproduction  was  made by a party  hereto  in the  regular  course  of  business,  and  that any
enlargement, facsimile or further reproduction of such reproduction shall likewise be admissible in evidence.

                                            SECTION 25.  Amendment.


               This  Agreement may be amended from time to time by the  Purchaser,  the Seller and the Servicer
by written agreement signed by the parties hereto.

                                         SECTION 26.  Confidentiality.


               Each of the Purchaser,  the Seller and the Servicer shall employ proper procedures and standards
designed to  maintain  the  confidential  nature of the terms of this  Agreement,  except to the extent (a) the
disclosure  of which is  reasonably  believed  by such  party to be  required  in  connection  with  regulatory
requirements  or other legal  requirements  relating to its affairs;  (b)  disclosed to any one or more of such
party's  employees,  officers,  directors,  agents,  attorneys  or  accountants  who would  have  access to the
contents of this  Agreement  and such data and  information  in the normal  course of the  performance  of such
person's  duties for such  party,  to the extent such party has  procedures  in effect to inform such person of
the  confidential  nature  thereof;  (c) that is disclosed in a  prospectus,  prospectus  supplement or private
placement  memorandum  relating to a  securitization  of the Mortgage  Loans by the  Purchaser (or an affiliate
assignee  thereof) or to any person in  connection  with the resale or  proposed  resale of all or a portion of
the Mortgage  Loans by such party in accordance  with the terms of this  Agreement;  and (d) that is reasonably
believed by such party to be necessary for the enforcement of such party's rights under this Agreement.

                                        SECTION 27.  Entire Agreement.


               This  Agreement  constitutes  the entire  agreement  and  understanding  relating to the subject
matter  hereof  between  the  parties  hereto and any prior oral or written  agreements  between  them shall be
deemed to have merged herewith.

                               SECTION 28.  Further Agreements; Securitization.


               The Seller,  the Servicer and the Purchaser  each agree to execute and deliver to the other such
reasonable and appropriate  additional documents,  instruments or agreements as may be necessary or appropriate
to effectuate the purposes of this Agreement.


               The  Seller and the  Servicer  each agree to enter into  additional  documents,  instruments  or
agreements as may be necessary to effect one or more  Securitizations  of the Mortgage Loans.  The parties also
agree that the  provisions of this Agreement may be altered in a manner  reasonably  acceptable to the Servicer
if necessary to effect a  Securitization  (including,  but not limited to, any changes  required (i) to satisfy
rating agency requirements or (ii) to qualify for treatment as one or more real estate investment conduits).

                                     SECTION 29.  Successors and Assigns.


               This  Agreement  shall  bind and  inure to the  benefit  of and be  enforceable  by the  initial
Purchaser,  the Seller and the Servicer,  and the respective  successors and assigns of the initial  Purchaser,
the Seller and the Servicer.  The initial  Purchaser and any  subsequent  Purchasers  may assign this Agreement
to any Person to whom any  Mortgage  Loan is  transferred  pursuant to a sale or financing  upon prior  written
notice to the Servicer in accordance with the following paragraph;  provided,  however, that the Servicer shall
not be required to service the  Mortgage  Loans for more than three (3) Persons for  assignees  of EMC Mortgage
Corporation or its  respective  affiliates at any time and shall not recognize any assignment of this Agreement
to the extent that following such  assignment  more than such number of Persons would be Purchasers  hereunder.
As used herein,  the trust formed in connection  with a  Securitization  shall be deemed to constitute a single
"Person."  Upon any such  assignment  and  written  notice  thereof  to the  Servicer,  the Person to whom such
assignment is made shall succeed to all rights and  obligations  of the Purchaser  under this  Agreement to the
extent of the  related  Mortgage  Loan or  Mortgage  Loans and this  Agreement,  to the  extent of the  related
Mortgage Loan or Loans,  shall be deemed to be a separate and distinct  Agreement between the Servicer and such
Purchaser,  and a separate and distinct  Agreement  between the Servicer and each other Purchaser to the extent
of the other related Mortgage Loan or Loans.


               At least five (5) Business Days prior to the end of the month  preceding the date upon which the
first  remittance is to be made to an assignee of the  Purchaser,  the Purchaser  shall provide to the Servicer
written  notice of any assignment  setting  forth:  (a) the  Servicer's  applicable  Mortgage Loan  identifying
number for each of the  Mortgage  Loans  affected by such  assignment;  (b) the  aggregate  scheduled  transfer
balance of such Mortgage  Loans;  and (c) the full name,  address and wiring  instructions  of the assignee and
the  name and  telephone  number  of an  individual  representative  for such  assignee,  to whom the  Servicer
should:  (i) send  remittances;  (ii) send any  notices  required  by or provided  for in this  Agreement;  and
(iii) deliver any legal documents  relating to the Mortgage Loans  (including,  but not limited to, contents of
any Mortgage File obtained after the effective date of any assignment).


               If the  Purchaser  has not  provided the notice of  assignment  required by this Section 29, the
Servicer  shall not be required to treat any other Person as a "Purchaser"  hereunder and may continue to treat
the Purchaser which purports to assign the Agreement as the "Purchaser" for all purposes of this Agreement.


        SECTION 30.  Non-Solicitation.



        From and after the Closing  Date,  the Seller,  the  Servicer  and any of their  respective  affiliates
hereby  agrees  that it will not take any action or permit or cause any action to be taken by any of its agents
or affiliates,  or by any independent  contractors on its behalf, to personally,  by telephone or mail, solicit
a Mortgagor  under any  Mortgage  Loan for the purpose of  refinancing  a Mortgage  Loan,  in whole or in part,
without the prior  written  consent of  Purchaser.  It is  understood  and agreed that all rights and  benefits
relating to the  solicitation  of any  Mortgagors  and the attendant  rights,  title and interest in and to the
list of such  Mortgagors  and data relating to their  Mortgages  (including  insurance  renewal dates) shall be
transferred  to Purchaser  pursuant  hereto on the Closing Date and none of the Seller,  the Servicer or any of
their respective affiliates shall take any action to undermine these rights and benefits.



        Notwithstanding  the  foregoing,  it is understood  and agreed that the Seller,  the Servicer or any of
their respective affiliates:


               (a)    may advertise its availability  for handling  refinancings of mortgages in its portfolio,
        including  the  promotion  of terms it has  available  for such  refinancings,  through  the sending of
        letters or promotional  material,  so long as it does not specifically target Mortgagors and so long as
        such  promotional  material  either is sent to the mortgagors for all of the mortgages in the A-quality
        servicing  portfolio of the Seller,  the Servicer and any of their affiliates (those it owns as well as
        those serviced for others) or sent to all of the mortgagors who have specific types of mortgages  (such
        as  FHA,  VA,  conventional  fixed-rate  or  conventional   adjustable-rate  (including  7/1  and  10/1
        adjustable-rate  mortgages)) or sent to those mortgagors whose mortgages fall within specific  interest
        rate ranges;


               (b)    may provide pay-off  information and otherwise  cooperate with individual  mortgagors who
        contact it about  prepaying  their  mortgages by advising  them of  refinancing  terms and  streamlined
        origination arrangements that are available; and


               (c)    may offer to  refinance a Mortgage  Loan made within 30 days  following  receipt by it of
        a pay-off request from the related Mortgagor.



        Promotions  undertaken  by the Seller or the Servicer or by any affiliate of the Seller or the Servicer
which are  directed to the general  public at large  (including,  without  limitation,  mass  mailing  based on
commercially  acquired mailing lists,  newspaper,  radio and television  advertisements),  shall not constitute
solicitation under this Section 30.








               IN WITNESS  WHEREOF,  the  Purchaser,  the Seller and the Servicer have caused their names to be
signed hereto by their respective officers thereunto duly authorized on the date first above written.





                             EMC MORTGAGE CORPORATION,

                                as Purchaser





                             By: ______________________________________________________

                             Name: ____________________________________________________

                             Title: ___________________________________________________





                             BANK OF AMERICA, N.A.,

                                as Seller and as Servicer





                             By: ______________________________________________________

                             Name: Judy V Ford

                             Title: Vice President










--------------------------------------------------------------------------------














                                                   EXHIBIT 1

(I)                              FORM OF SELLER'S AND SERVICER'S OFFICER'S CERTIFICATE


               I, Judy V. Ford,  hereby  certify that I am a duly  elected  Vice  President of Bank of America,
N.A., a national banking association (the "Bank"), and further certify, on behalf of the Bank as follows:


               1.     Attached  hereto  as  Attachment  I are a true and  correct  copy of the  Certificate  of
        Incorporation  and by-laws of the Bank as are in full force and effect on the date hereof. No event has
        occurred which has affected the good standing of the Bank under the laws of the United States.


               2.     No  proceedings  looking toward  liquidation,  dissolution or bankruptcy of the Bank or a
        merger pursuant to which the Bank would not be the surviving entity are pending or contemplated.


               3.     Each person who, as an officer or  attorney-in-fact  of the Bank, signed (a) the Mortgage
        Loan Sale and Servicing Agreement (the "Sale Agreement"),  dated September 20, 2001, by and between the
        Bank,  as seller  and as  servicer,  and EMC  Mortgage  Corporation,  as  purchaser,  and (b) any other
        document  delivered prior hereto or on the date hereof in connection with the sale and servicing of the
        Mortgage Loans in accordance  with the Sale Agreement was, at the respective  times of such signing and
        delivery,  and is, as of the date  hereof,  duly  elected or  appointed,  qualified  and acting as such
        officer or  attorney-in-fact,  and the signatures of such persons appearing on such documents are their
        genuine signatures.


               4.     All of the  representations  and warranties of the Bank contained in Subsections 7.01 and
        7.02 of the Sale Agreement were true and correct in all material respects as of the Closing Date.


               5.     The Bank has performed  all of its duties and has  satisfied all the material  conditions
        on its part to be performed or satisfied prior to the Closing Date pursuant to the Sale Agreement.







               All capitalized  terms used herein and not otherwise  defined shall have the meaning assigned to
them in the Sale Agreement.


               IN WITNESS WHEREOF, I have hereunto signed my name on this 20th  day of September, 2001.



                                    BANK OF AMERICA, N.A.





                                    By: _______________________________________________

                                    Name: Judy V. Ford

                                    Title:  Vice President








               I, Teresa G. Bowlin, an Assistant Vice President of Bank of America,  N.A. , hereby certify that
Judy V. Ford is a duly  elected,  qualified  and acting Vice  President of the Seller and the Servicer and that
the signature appearing above is such person's genuine signature.


               IN WITNESS WHEREOF, I have hereunto signed my name on this 20th day of September, 2001.



                                    BANK OF AMERICA, N.A., as Seller and as Servicer





                                    By: _______________________________________________

                                    Name: Teresa G. Bowlin

                                    Title: Assistant Vice President






--------------------------------------------------------------------------------





                                              (II)     EXHIBIT 2



                                            MORTGAGE LOAN DOCUMENTS



With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of the following:


               (a)    the original  Mortgage Note bearing all intervening  endorsements,  endorsed in blank and
        signed in the name of the Seller by an officer thereof or, if the original  Mortgage Note has been lost
        or destroyed, a lost note affidavit substantially in the form of Exhibit 6 hereto;


               (b)    the original Assignment of Mortgage with assignee's name left blank;


               (c)    the original of any guarantee executed in connection with the Mortgage Note;


               (d)    the original  Mortgage  with evidence of recording  thereon,  or if any such mortgage has
        not been returned from the applicable  recording  office or has been lost, or if such public  recording
        office retains the original recorded mortgage,  a photocopy of such mortgage certified by the Seller to
        be a true and complete copy of the original recorded mortgage;


               (e)    the originals of all assumption,  modification,  consolidation  or extension  agreements,
        if any, with evidence of recording thereon;


               (f)    the  originals of all  intervening  assignments  of mortgage  with  evidence of recording
        thereon,  or if any such  intervening  assignment of mortgage has not been returned from the applicable
        recording  office or has been lost or if such public  recording  office  retains the original  recorded
        assignments  of mortgage,  a photocopy of such  intervening  assignment  of mortgage,  certified by the
        Seller to be a true and complete copy of the original recorded intervening assignment of mortgage;


               (g)    the original  mortgagee  title insurance  policy  including an  Environmental  Protection
        Agency Endorsement and an adjustable-rate endorsement;


               (h)    the  original  of  any  security  agreement,  chattel  mortgage  or  equivalent  document
        executed in connection with the Mortgage; and


               (i)    a copy of any applicable power of attorney.




--------------------------------------------------------------------------------




                                               (III)  EXHIBIT 3

                                 (IV)     CONTENTS OF EACH MORTGAGE FILE


               With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include each of the  following
items,  unless  otherwise  disclosed to the Purchaser on the data tape, which shall be available for inspection
by the Purchaser and which shall be retained by the Servicer or delivered to the Purchaser:


               (a)    Copies of the Mortgage Loan Documents.


               (b)    Residential loan application.


               (c)    Mortgage Loan closing statement.


               (d)    Verification of employment and income, if required.


               (e)    Verification of acceptable evidence of source and amount of down payment.


               (f)    Credit report on Mortgagor, in a form acceptable to either Fannie Mae or Freddie Mac.


               (g)    Residential appraisal report.


               (h)    Photograph of the Mortgaged Property.


               (i)    Survey of the Mortgaged Property, unless a survey is not required by the title insurer.


               (j)    Copy of each instrument  necessary to complete  identification of any exception set forth
        in the exception schedule in the title policy, i.e., map or plat, restrictions,  easements,  home owner
        association declarations, etc.


               (k)    Copies of all required disclosure statements.


               (l)    If  applicable,  termite  report,  structural  engineer's  report,  water  potability and
        septic certification.


               (m)    Sales Contract, if applicable.


               (n)    The  Primary  Mortgage  Insurance  policy  or  certificate  of  insurance  or  electronic
        notation of the existence of such policy, where required pursuant to the Agreement.


               (o)    Evidence of  electronic  notation  of the hazard  insurance  policy,  and, if required by
        law, evidence of the flood insurance policy.





--------------------------------------------------------------------------------



                                      (V)            EXHIBIT 4A

                          (VI)                MORTGAGE LOAN SCHEDULE

                         (VII)           (3/1 YEAR ADJUSTABLE RATE LOANS)





--------------------------------------------------------------------------------



                             (VIII)               EXHIBIT 4EXHIBIT 5

                             (IX)              UNDERWRITING GUIDELINES






--------------------------------------------------------------------------------




                              (IX)                   EXHIBIT 6

                              (XI)           FORM OF LOST NOTE AFFIDAVIT







--------------------------------------------------------------------------------





                                                   EXHIBIT 7



                                          FORM OF OPINION OF COUNSEL






--------------------------------------------------------------------------------




                                                   EXHIBIT 8



                                       FORM OF MONTHLY REMITTANCE REPORT






--------------------------------------------------------------------------------




                                                                                                    EXHIBIT H-2

                                           EMC MORTGAGE CORPORATION
                                                  Purchaser,

                                           CHEVY CHASE BANK, F.S.B.

                                                   Company,

                                 PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                           Dated as of March 1, 2001



                                           WHOLE LOAN SERIES 2001-1







                                               TABLE OF CONTENTS

                                                   ARTICLE I


Section 1.01     Defined Terms.........................................................2

                                                  ARTICLE II

Section 2.01     Agreement to Purchase.................................................15
Section 2.02     Purchase Price........................................................15
Section 2.03     Servicing of Mortgage Loans...........................................16
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files................................16
Section 2.05     Books and Records.....................................................17
Section 2.06     Transfer of Mortgage Loans............................................18
Section 2.07     Delivery of Mortgage Loan Documents...................................19
Section 2.08     Quality Control Procedures............................................21

                                                  ARTICLE III

Section 3.01     Representations and Warranties of the Company.........................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans.....................................26
Section 3.03     Repurchase;Substitution...............................................40

                                                  ARTICLE IV

Section 4.01     Company to Act as Servicer............................................43
Section 4.02     Collection of Mortgage Loan Payments..................................47
Section 4.03     Realization Upon Defaulted Mortgage Loans.............................47
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts................................48
Section 4.05     Permitted Withdrawals from the
                         Custodial Account.............................................50
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts...................................52
Section 4.07     Permitted Withdrawals From Escrow Account.............................52
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                         Insurance Policies; Collections Thereunder....................52
Section 4.09     Transfer of Accounts..................................................55
Section 4.10     Maintenance of Hazard Insurance.......................................55
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy..............................................56
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance......................................................57
Section 4.13    Title, Management and Disposition of REO  Property.....................58
Section 4.14     Notification of Maturity Date.........................................60

                                                   ARTICLE V

Section 5.01     Distributions.........................................................60
Section 5.02     Statements to the Purchaser...........................................61
Section 5.03     Monthly Advances by the Company.......................................62
Section 5.04     Liquidation Reports...................................................63

                                                  ARTICLE VI

Section 6.01     Assumption Agreements.................................................63
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files.............................................65
Section 6.03     Servicing Compensation................................................66
Section 6.04     Annual Statement as to Compliance.....................................67
Section 6.05     Annual Independent Certified Public
                         Accountants' Servicing Report.................................67
Section 6.06     Purchaser's Right to Examine Company Records..........................68

                                                  ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required.....................................................68

                                                 ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims...................................69
Section 8.02     Merger or Consolidation of the Company................................70
Section 8.03     Limitation on Liability of the Company and Others.....................71
Section 8.04     Company Not to Assign or Resign.......................................71
Section 8.05     No Transfer of Servicing..............................................72
Section 8.06     Joint and Several Liability...........................................72


                                                  ARTICLE IX

Section 9.01     Events of Default.....................................................73
Section 9.02     Waiver of Defaults....................................................75

                                                   ARTICLE X

Section 10.01     Termination..........................................................75
Section 10.02     Termination Without Cause............................................75

                                                  ARTICLE XI

Section 11.01     Successor to the Company.............................................76
Section 11.02     Amendment............................................................77
Section 11.03     Recordation of Agreement.............................................77
Section 11.04     Governing Law........................................................78
Section 11.05     Notices..............................................................78
Section 11.06     Severability of Provisions...........................................79
Section 11.07      Exhibits............................................................79
Section 11.08     General Interpretive Principles......................................79
Section 11.09     Reproduction of Documents............................................80
Section 11.10     Confidentiality of Information.......................................80
Section 11.11     Recordation of Assignment of Mortgage................................81
Section 11.12     Assignment by Purchaser..............................................81
Section 11.13      No Partnership......................................................82
Section 11.14     Execution: Successors and Assigns....................................82
Section 11.15     Entire Agreement.....................................................82
Section 11.16     No Solicitation......................................................82
Section 11.17     Closing..............................................................83
Section 11.18     Cooperation of Company with Reconstitution...........................84


EXHIBITS

   A                     Contents of Mortgage File
   B                     Custodial Account Letter Agreement
   C                     Escrow Account Letter Agreement
   D                     Form of Assignment and Assumption
   E                      Form of Trial Balance
   F                      Mortgage Loan Schedule
   G                      Request for Release of Documents and Receipt




        This is a  Purchase,  Warranties  and  Servicing  Agreement,  dated as of March 1, 2001 and is executed
between EMC Mortgage  Corporation as Purchaser (the "Purchaser"),  and Chevy Chase Bank, F.S.B., as the Company
(the "Company").

                                             W I T N E S S E T H :

        WHEREAS,  the  Purchaser  has  heretofore  agreed to  purchase  from the  Company  and the  Company has
heretofore  agreed to sell to the Purchaser certain Mortgage Loans on a servicing  retained basis,  pursuant to
the terms of a letter  agreement  dated as of March 14, 2001, by and between the Company and the Purchaser (the
"Purchase Price and Terms Letter").

        WHEREAS,  each of the  Mortgage  Loans is  secured  by a  mortgage,  deed of  trust  or other  security
instrument  creating a first  lien on a  residential  dwelling  located in the  jurisdiction  indicated  on the
Mortgage Loan Schedule, which is annexed hereto as Exhibit F; and

        WHEREAS,  the  Purchaser and the Company wish to prescribe the  representations  and  warranties of the
Company  with  respect  to itself and the  Mortgage  Loans and the  management,  servicing  and  control of the
Mortgage Loans;

        NOW,  THEREFORE,  in consideration of the mutual  agreements  hereinafter set forth, and for other good
and valuable  consideration,  the receipt and adequacy of which is hereby  acknowledged,  the Purchaser and the
Company agree as follows:





                                                   ARTICLE I

                                                  DEFINITIONS

        Section 1.01  Defined Terms.

        Whenever  used in this  Agreement,  the  following  words and  phrases,  unless the  context  otherwise
requires, shall have the following meaning specified in this Article:

        Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage  servicing  practices
(including  collection  procedures) of prudent  mortgage banking  institutions  which service mortgage loans of
the same type as such Mortgage Loan in the jurisdiction  where the related Mortgaged  Property is located,  and
which are in accordance with FNMA or Freddie Mac servicing  practices and  procedures,  for MBS pool mortgages,
as defined in the FNMA or Freddie Mac Guides including future updates.

        Adjustment  Date: As to each Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted
in accordance with the terms of the related Mortgage Note.

        Agency Guide: The FNMA Guides or the Freddie Mac Guides.

        Agreement:   This  Purchase,   Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,
amendments hereof and supplements hereto.

        Appraised  Value:  The value set forth in an appraisal made in connection  with the  origination of the
related Mortgage Loan as of the Origination Date as the value of the Mortgaged Property.

        Assignment:  An assignment of the Mortgage,  notice of transfer or equivalent instrument, in recordable
form,  sufficient  under the laws of the  jurisdiction  wherein  the related  Mortgaged  Property is located to
reflect of record the sale or transfer of the Mortgage Loan.

        BIF:  The Bank Insurance Fund, or any successor thereto.

        Business  Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the State of
New York or  Maryland,  or (iii) a day on which banks in the State of New York are  authorized  or obligated by
law or executive order to be closed.

        Closing Date: The date this  agreement  becomes  effective  which shall be March 30, 2001 or such other
date as shall be mutually agreed upon by the parties hereto.

        Company:  Chevy Chase Bank,  F.S.B.,  its  successor  in interest  and  assigns,  as  permitted by this
Agreement.

        Company's  Officer's  Certificate:  A certificate signed by the Chairman of the Board,  President,  any
Assistant Vice  President,  Vice President or Treasurer of Company stating the date by which Company expects to
receive any missing documents sent for recording from the applicable recording office.

        Condemnation  Proceeds:  All  awards  or  settlements  in  respect  of a  Mortgaged  Property,  whether
permanent or temporary,  partial or entire, by exercise of the power of eminent domain or condemnation,  to the
extent not required to be released to a Mortgagor in  accordance  with the terms of the related  Mortgage  Loan
Documents.

        Conversion Feature:  A provision whereby the Mortgagor may elect to convert to a fixed Mortgage
Interest Rate pursuant to the terms set forth in the Mortgage Note.

        Custodial  Account:  Each  separate  demand  account or  accounts  created and  maintained  pursuant to
Section 4.04 which shall be entitled  "Chevy Chase Bank,  F.S.B.,  in trust for the  Purchaser,  Owner of Whole
Loan Series  2001-1" and shall be  established  in an Eligible  Account,  in the name of the Person that is the
"Purchaser" with respect to the related Mortgage Loans.

        Cut-off Date: March 1, 2001

        Determination  Date:  The 15th  day (or if such  15th  day is not a  Business  Day,  the  Business  Day
immediately preceding such 15th day) of the month of the related Remittance Date.

        Due Date:  The day of the month on which the Monthly  Payment is due on a Mortgage  Loan,  exclusive of
any days of grace.

        Due Period:  With respect to any Remittance Date, the period  commencing on the second day of the month
preceding the month of such Remittance Date and ending on the first day of the month of the Remittance Date.

        Eligible  Account:  An account  established and maintained:  (a) within FDIC insured accounts (or other
accounts  with  comparable  insurance  coverage  acceptable to the Rating  Agencies)  created,  maintained  and
monitored by the Company so that all funds  deposited  therein are fully insured,  (b) with the corporate trust
department  of a  financial  institution  assigned a long-term  debt rating of not less than Baa3,  and a short
term debt rating of P3, from Moody's  Investors  Services and, if ownership of the Mortgage  Loans is evidenced
by mortgaged backed  securities,  the equivalent  required  ratings of the Rating Agencies,  and held such that
the rights of the Purchaser  and the owner of the Mortgage  Loans shall be fully  protected  against the claims
of any creditors of the Company and of any creditors or  depositors  of the  institution  in which such account
is  maintained  or (c) in a  separate  non-trust  account  without  FDIC  or  other  insurance  in an  Eligible
Institution.  In the event  that a  Custodial  Account  is  established  pursuant  to clause  (b) or (c) of the
preceding  sentence,  the Company shall provide the Purchaser with written notice on the Business Day following
the date on which the applicable institution fails to meet the applicable ratings requirements.

        Eligible  Institution:  Chevy Chase Bank,  F.S.B., or an institution  having (i) the highest short-term
debt rating,  and one of the two highest  long-term debt ratings of the Rating  Agencies;  or (ii) with respect
to any  Custodial  Account,  an unsecured  long-term  debt rating of at least one of the two highest  unsecured
long-term debt ratings of the Rating Agencies.

        Equity  Take-Out  Refinanced  Mortgage  Loan: A Refinanced  Mortgage Loan the proceeds of which were in
excess of the outstanding principal balance of the existing mortgage loan.

        Escrow  Account:  Each separate trust account or accounts  created and  maintained  pursuant to Section
4.06 which shall be  entitled  "Chevy  Chase  Bank,  F.S.B.,  in trust for the  Purchaser,  Owner of Whole Loan
Series 2001-1,  and various  Mortgagors"  and shall be established in an Eligible  Account,  in the name of the
Person that is the "Purchaser" with respect to the related Mortgage Loans.

        Escrow  Payments:  With respect to any Mortgage Loan,  the amounts  constituting  ground rents,  taxes,
assessments,  water  rates,  sewer rents,  municipal  charges,  mortgage  insurance  premiums,  fire and hazard
insurance premiums,  condominium  charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other document.

        Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

        FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

        FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

        Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

        FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

        First  Remittance  Date:  April 18, 2001, or if such day is not a Business Day, the first  Business Day
immediately preceding such date.

        FNMA:  The Federal National Mortgage Association, or any successor thereto.

        FNMA Guides:  The FNMA Seller's  Guide and the FNMA  Servicer's  Guide and all  amendments or additions
thereto.

        Freddie Mac Guides:  The  Freddie Mac  Seller's  Guide and the  Freddie  Mac  Servicer's  Guide and all
amendments or additions thereto.

        GAAP:  Generally accepted accounting principles,
consistently applied.

        HUD:  The United States Department of Housing and Urban Development or any successor.

        Index:  On each  Adjustment  Date, the  applicable  index shall be a rate per annum equal to the weekly
average yield on U.S.  Treasury  securities  adjusted to a constant  maturity of one year as made  available by
the Federal  Reserve  Board,  or, if not so published,  as reported by any Federal  Reserve Bank or by any U.S.
Government  department or agency,  for the week for which such figures were most recently published or reported
as of the date 45 days prior to the Adjustment Date.

        Insurance  Proceeds:  With respect to each Mortgage Loan,  proceeds of insurance  policies insuring the
Mortgage Loan or the related Mortgaged Property.

        Lender Paid  Mortgage  Insurance  Rate:  The Lender Paid  Mortgage  Insurance  Rate shall be a rate per
annum equal to the percentage shown on the Mortgage Loan Schedule.

        Lifetime Rate Cap: As to each Mortgage Loan, the maximum  Mortgage  Interest Rate over the term of such
Mortgage Loan which is 600 basis points (6%) above the initial Mortgage Interest Rate.

        Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage Loan,
whether through the sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

        Loan-to-Value  Ratio or LTV: With respect to any Mortgage Loan,  the ratio of the original  outstanding
principal  amount  of the  Mortgage  Loan,  to (i) the  Appraised  Value of the  Mortgaged  Property  as of the
Origination  Date with respect to a Refinanced  Mortgage  Loan,  and (ii) the lesser of the Appraised  Value of
the  Mortgaged  Property as of the  Origination  Date or the  purchase  price of the  Mortgaged  Property  with
respect to all other Mortgage Loans.

        Margin:  With respect to each  Mortgage  Loan,  the fixed  percentage  amount set forth in each related
Mortgage  Note which is added to the Index in order to determine  the related  Mortgage  Interest  Rate, as set
forth in the Mortgage Loan Schedule.

        Monthly  Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to
Section 5.03.

        Monthly  Payment:  The scheduled  monthly payment of principal and interest on a Mortgage Loan which is
payable by a Mortgagor under the related Mortgage Note.

        Mortgage:  The  mortgage,  deed of trust or other  instrument  securing a Mortgage Note which creates a
first lien on an unsubordinated estate in fee simple in real property securing the Mortgage Note.

        Mortgage File: The mortgage documents  pertaining to a particular  Mortgage Loan which are specified in
Exhibit A hereto and any  additional  documents  required  to be added to the  Mortgage  File  pursuant to this
Agreement.

        Mortgage  Impairment  Insurance  Policy:  A mortgage  impairment or blanket hazard  insurance policy as
required by Section 4.11.

        Mortgage  Interest Rate: The annual rate at which interest  accrues on any Mortgage Loan,  which may be
adjusted from time to time, in accordance with the provisions of the related Mortgage Note.

        Mortgage Loan: An individual  Mortgage Loan which is the subject of this Agreement,  each Mortgage Loan
originally  sold and subject to this Agreement being  identified on the Mortgage Loan Schedule,  which Mortgage
Loan includes without limitation the Mortgage File, the Monthly Payments,  Principal  Prepayments,  Liquidation
Proceeds,  Condemnation  Proceeds,  Insurance  Proceeds,  REO  Disposition  Proceeds,  and  all  other  rights,
benefits,  proceeds and obligations  arising from or in connection with such Mortgage Loan,  excluding replaced
or repurchased mortgage loans.

        Mortgage Loan Documents:  The documents listed in Exhibit A.

        Mortgage  Loan  Remittance  Rate:  With  respect to each  Mortgage  Loan,  the annual  rate of interest
remitted to the  Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus the  Servicing Fee Rate
minus the Lender Paid Mortgage Insurance Premium.

        Mortgage  Loan  Schedule:  The schedule of Mortgage  Loans  annexed  hereto as Exhibit F, such schedule
setting  forth the  following  information  with respect to each  Mortgage  Loan in the related  Mortgage  Loan
Package:

        (1)    the Company's Mortgage Loan identifying number;

        (2)    the Mortgagor's name;

        (3)    the street address of the Mortgaged Property including the city, state and zip code;

        (4)    a code indicating whether the Mortgaged Property is owner-occupied;

        (5)    the type of residential property constituting the Mortgaged Property;

        (6)    the original  months to maturity or the  remaining  months to maturity from the Cut-off Date, in
any case based on the original  amortization  schedule  and, if different,  the maturity  expressed in the same
manner but based on the actual amortization schedule;

        (7)    the Sales Price, if applicable, appraised value and Loan-to-Value Ratio, at origination;

        (8)    the Mortgage  Interest Rate as of origination  and as of the Cut-off Date; the Adjustment  Date,
the Index, the Margin, the Periodic Rate Cap and the Lifetime Rate Cap;

        (9)    the stated maturity date;

        (10)   the amount of the Monthly Payment as of the Cut-off Date;

        (11)   the original principal amount of the Mortgage Loan;

        (12)   the  principal  balance of the  Mortgage  Loan as of the close of business on the Cut-off  Date,
after deduction of payments of principal due on or before the Cut-off Date whether or not collected;

        (13) a code  indicating  the purpose of the Mortgage  Loan (i.e.,  purchase,  rate and term  refinance,
equity take-out refinance);

        (14) a code indicating the documentation style (i.e. full, alternative or reduced);

        (15)   the number of times  during the twelve (12) month  period  preceding  the Closing  Date that any
Monthly Payment has been received thirty (30) or more days after its Due Date;

        (16)   the date on which the first payment is or was due;

        (17)   a code  indicating  whether  or not  the  Mortgage  Loan  is the  subject  of  Primary  Mortgage
Insurance; and

        (18) a code  indicating  whether or not the Mortgage Loan is currently  convertible  and the conversion
spread;

        (19) actual next due date as of the Cutoff Date;

        (20) product type; and

        (21) Lender Paid Mortgage Insurance Rate.

        With respect to the Mortgage  Loans in the  aggregate,  the Mortgage Loan Schedule  shall set forth the
following information, as of the Cut-off Date:

        (1)    the number of Mortgage Loans;

        (2)    the current aggregate outstanding principal balance of the Mortgage Loans;

        (3)    the weighted average Mortgage Interest Rate of the Mortgage Loans;

        (4)    the weighted average maturity of the Mortgage Loans; and

        (5)  the weighted average months to next Adjustment Date.

        Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

        Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note,  consisting of
a single  parcel of real estate  considered  to be real  estate  under the laws of the State in which such real
property  is  located,  which may  include  condominium  units and  planned  unit  developments,  improved by a
residential  dwelling;  except that with respect to real property  located in jurisdictions in which the use of
leasehold  estates  for  residential  properties  is a  widely-accepted  practice,  a  leasehold  estate of the
Mortgage, the term of which is equal to or longer than the term of the Mortgage.

        Mortgagor:  The obligor on a Mortgage Note.

        OCC:  Office of the Comptroller of the Currency, its successors and assigns.

        Officers'  Certificate:  A  certificate  signed by the Chairman of the Board,  the Vice Chairman of the
Board,  the  President,  a Senior Vice  President,  Assistant  Vice  President or a Vice  President  and by the
Treasurer or the Secretary or one of the  Assistant  Treasurers or Assistant  Secretaries  of the Company,  and
delivered to the Purchaser as required by this Agreement.

        Opinion of  Counsel:  A written  opinion of  counsel,  who may be an employee of the party on behalf of
whom the opinion is being given, reasonably acceptable to the Purchaser.

        Origination  Date:  The date on which a Mortgage  Loan  closed  and  funded,  which date shall not,  in
connection  with a  Refinanced  Mortgage  Loan,  be the date of the  closing  and  funding  of the  debt  being
refinanced,  but rather  the  closing  and  funding of the debt  currently  outstanding  under the terms of the
Mortgage Loan Documents.

        OTS:  Office of Thrift Supervision, its successors and assigns.

        Periodic  Rate Cap:  As to each  Mortgage  Loan,  the maximum  increase  or  decrease  in the  Mortgage
Interest Rate on any  Adjustment  Date,  starting with the second  Adjustment  Date,  which is 200 basis points
(2%) above or below,  respectively,  the Mortgage  Interest Rate in effect during the immediately  preceding 12
month  period.  As to the first  Adjustment  Date,  the maximum  increase or decrease in the Mortgage  Interest
Rate is 300 basis points (3%) above or below,  respectively,  the Mortgage  Interest  Rate in effect during the
immediately preceding fixed-rate period

        Person: Any individual,  corporation,  partnership,  joint venture,  association,  joint-stock company,
limited  liability  corporation,  trust,  unincorporated  organization or government or any agency or political
subdivision thereof.

        Primary  Mortgage  Insurance  Policy:  Each primary policy of mortgage  insurance  represented to be in
effect pursuant to Section  3.02(hh),  or any replacement  policy therefor  obtained by the Company pursuant to
Section 4.08.

        Prime Rate:  The prime rate  announced  to be in effect from time to time as  published  as the average
rate in the Wall Street Journal (Northeast Edition).

        Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan full or partial
which is received in advance of its scheduled Due Date,  including any  prepayment  penalty or premium  thereon
and which is not  accompanied  by an amount of  interest  representing  scheduled  interest  due on any date or
dates in any month or months subsequent to the month of prepayment.

        Purchase Price:  As defined in Section 2.02.

        Purchase Price and Terms Letter: As defined in the Recitals to this Agreement.

        Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

        Qualified  Appraiser:  An  appraiser,  duly  appointed by the Company,  who had no interest,  direct or
indirect in the Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not
affected by the approval or  disapproval  of the Mortgage  Loan,  and such  appraiser and the appraisal made by
such  appraiser  both  satisfy  the  requirements  of  Title  XI of  FIRREA  and  the  regulations  promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated.

        Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in which
the Mortgaged  Properties are located,  duly  authorized and licensed in such states to transact the applicable
insurance business and to write the insurance provided, approved as an insurer by FNMA or FHLMC.
        Rating  Agencies:  Standard & Poor's Ratings  Services,  Moody's Investor Service or, in the event that
some or all of ownership of the Mortgage  Loans is evidenced  by  mortgage-backed  securities,  the  nationally
recognized rating agencies issuing ratings with respect to such securities, if any.

        Refinanced  Mortgage  Loan:  A Mortgage  Loan  which was made to a  Mortgagor  who owned the  Mortgaged
Property  prior to the  origination  of such Mortgage Loan and the proceeds of which were used in whole or part
to satisfy an existing mortgage.

        REMIC: A "real estate  mortgage  investment  conduit," as such term is defined in the Internal  Revenue
Code, as amended.

        Remittance  Date: The 18th day of any month,  beginning with the First Remittance Date, or if such 18th
day is not a Business Day, the first Business Day immediately preceding such 18th day.

        REO Disposition:  The final sale by the Company of any REO Property.

        REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

        REO Property:  A Mortgaged  Property acquired by the Company on behalf of the Purchaser as described in
Section 4.13.

        Repurchase  Price:  With respect to any Mortgage Loan, a price equal to (i) the  outstanding  principal
balance of the Mortgage Loan,  plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan
Remittance  Rate from the last date through which  interest has been paid and  distributed  to the Purchaser to
the date of  repurchase,  plus,  (iii) third party  expenses  incurred in  connection  with the transfer of the
Mortgage Loan being  repurchased;  less amounts  received or advanced in respect of such  repurchased  Mortgage
Loan which are being held in the Custodial Account for distribution in the month of repurchase.

        SAIF:  The Savings Association Insurance Fund, or any successor thereto.

        Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and  expenses
(including  reasonable  attorneys'  fees and  disbursements)  incurred in the performance by the Company of its
servicing  obligations,  including,  but not  limited  to, the cost of (a) the  preservation,  restoration  and
protection of the Mortgaged  Property,  (b) any enforcement,  administrative  or judicial  proceedings,  or any
legal work or advice  specifically  related to servicing  the  Mortgage  Loans,  including  but not limited to,
foreclosures,  bankruptcies,  condemnations,  drug seizures, elections, foreclosures by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such
expenses are  reasonable  and that the Company  specifies the Mortgage  Loan(s) to which such expenses  relate,
and provided further that any such enforcement,  administrative or judicial  proceeding does not arise out of a
breach  of any  representation,  warranty  or  covenant  of the  Company  hereunder),  (c) the  management  and
liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or partial  satisfaction
of the Mortgage, (d) taxes,  assessments,  water rates, sewer rates and other charges which are or may become a
lien  upon the  Mortgaged  Property,  and  Primary  Mortgage  Insurance  Policy  premiums  and fire and  hazard
insurance  coverage,  (e) any expenses  reasonably  sustained by the Company,  as Company,  with respect to the
liquidation of the Mortgaged  Property in accordance  with the terms of this Agreement and (f) compliance  with
the obligations under Section 4.08.

        Servicing  Fee: With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser  shall
pay to the Company,  which shall,  for a period of one full month,  be equal to  one-twelfth  of the product of
(a) the Servicing Fee Rate and (b) the  outstanding  principal  balance of such Mortgage  Loan.  Such fee shall
be  payable  monthly,  computed  on the basis of the same  principal  amount and  period  respecting  which any
related  interest  payment  on a  Mortgage  Loan  is  computed.  The  obligation  of the  Purchaser  to pay the
Servicing Fee is limited to, and the  Servicing Fee is payable  solely from,  the interest  portion  (including
recoveries  with respect to interest from  Liquidation  Proceeds,  to the extent  permitted by Section 4.05) of
such Monthly Payment collected by the Company, or as otherwise provided under Section 4.05.

        Servicing  Fee Rate:  The Servicing Fee Rate shall be a rate per annum equal to 25.0 basis points prior
to the related initial Adjustment Date and 37.5 basis points on and after the related initial Adjustment Date.

        Servicing  File:  With respect to each Mortgage  Loan,  the file retained by the Company  consisting of
originals  or  microfilmed  copies  of all  documents  in the  Mortgage  File  which are not  delivered  to the
Purchaser and copies of the Mortgage Loan  Documents  listed in Exhibit A, the originals of which are delivered
to the Purchaser or its designee pursuant to Section 2.04.

        Servicing  Officer:  Any officer of the Company involved in, or responsible for, the administration and
servicing of the Mortgage  Loans whose name  appears on a list of servicing  officers  furnished by the Company
to the Purchaser upon request, as such list may from time to time be amended.

        Stated Principal Balance:  As to each Mortgage Loan as of any date of determination,  (i) the principal
balance of such  Mortgage  Loan at the Cut-off  Date after  giving  effect to payments of  principal  due on or
before such date,  whether or not  received,  minus (ii) all amounts  previously  distributed  to the Purchaser
with  respect to the  Mortgage  Loan  representing  payments or  recoveries  of  principal  or advances in lieu
thereof.

        Subservicer:  Any  subservicer  which is  subservicing  the Mortgage  Loans  pursuant to a Subservicing
Agreement.  Any subservicer shall meet the qualifications set forth in Section 4.01.

        Subservicing  Agreement:  An agreement  between the Company and a Subservicer  for the servicing of the
Mortgage Loans.


                                                  ARTICLE II

                                         SERVICING OF MORTGAGE LOANS;
                                RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                    BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                      DELIVERY OF MORTGAGE LOAN DOCUMENTS

        Section 2.01  Agreement to Purchase.

The Company  agrees to sell and the  Purchaser  agrees to  purchase  the  Mortgage  Loans  having an  aggregate
principal  balance on the Cut-off Date in an amount as set forth in the Purchase Price and Terms Letter,  or in
such other amount as agreed by the  Purchaser  and the Company as evidenced by the actual  aggregate  principal
balance of the  Mortgage  Loans  accepted by the  Purchaser on the Closing  Date,  with  servicing  retained by
Company.  The Company shall  deliver the Mortgage  Loan Schedule for the Mortgage  Loans to be purchased on the
Closing Date to the Purchaser at least one (1) Business Day prior to the Closing Date.

        Section 2.02  Purchase Price.

        The Purchase  Price for each  Mortgage  Loan shall be the  percentage  of par as stated in the Purchase
Price and Terms Letter  (subject to adjustment  as provided  therein),  multiplied  by the aggregate  principal
balance,  as of the Cut-off Date, of the Mortgage  Loans listed on the related  Mortgage Loan  Schedule,  after
application  of  scheduled  payments of principal  due on or before the Cut-off Date whether or not  collected.
The initial  principal  amount of the Mortgage Loans shall be the aggregate  principal  balance of the Mortgage
Loans, so computed as of the Cut-off Date.

        In addition to the Purchase  Price as  described  above,  the  Purchaser  shall pay to the Company,  at
closing,  accrued interest on the current  principal amount of each Mortgage Loan as of the Cut-off Date at the
Mortgage  Loan  Remittance  Rate of each  Mortgage  Loan from the  Cut-off  Date  through  the day prior to the
Closing Date, inclusive.

        The Purchase Price plus accrued  interest as set forth in the preceding  paragraph shall be paid on the
Closing Date by wire transfer of immediately available funds.

        Purchaser  shall be entitled to (1) all scheduled  principal due after the Cut-off Date, (2) all other
recoveries  of  principal  collected  on or after the  Cut-off  Date  (provided,  however,  that all  scheduled
payments of principal due on or before the Cut-off Date and  collected by the Company or any successor  Company
after the Cut-off Date shall  belong to the  Company),  and (3) all payments of interest on the Mortgage  Loans
net of  applicable  Servicing  Fees (minus that  portion of any such  payment  which is allocable to the period
prior to the Cut-off  Date).  The  outstanding  principal  balance of each Mortgage Loan as of the Cut-off Date
is  determined  after  application  of payments of  principal  due on or before the Cut-off Date whether or not
collected,  together with any unscheduled  principal prepayments collected prior to the Cut-off Date; provided,
however,  that  payments of scheduled  principal  and  interest  prepaid for a Due Date beyond the Cut-off Date
shall not be applied to the  principal  balance as of the  Cut-off  Date.  Such  prepaid  amounts  shall be the
property of the  Purchaser.  The Company  shall deposit any such prepaid  amounts into the  Custodial  Account,
which account is established  for the benefit of the Purchaser for subsequent  remittance by the Company to the
Purchaser.

        Section 2.03  Servicing of Mortgage Loans.

        Simultaneously  with the  execution  and delivery of this  Agreement,  the Company does hereby agree to
directly  service  the  Mortgage  Loans  listed on the  Mortgage  Loan  Schedule  subject  to the terms of this
Agreement.  The rights of the Purchaser to receive  payments with respect to the related  Mortgage  Loans shall
be as set forth in this Agreement.

        Section 2.04  Record Title and Possession of Mortgage Files;
Maintenance of Servicing Files.

        As of the  Closing  Date,  the  Company  sold,  transferred,  assigned,  set over and  conveyed  to the
Purchaser,  without  recourse,  and the Company hereby  acknowledges that the Purchaser has, but subject to the
terms of this  Agreement,  all the right,  title and  interest  of the  Company in and to the  Mortgage  Loans.
Company  will deliver the  Mortgage  Files to a custodian  designated  by  Purchaser,  on or before the Closing
Date, at the expense of the Company.  The Company shall maintain a Servicing  File  consisting of a copy of the
contents of each Mortgage File and the originals or  microfilmed  copies of the documents in each Mortgage File
not  delivered to the  Purchaser.  The  Servicing  File shall  contain all  documents  necessary to service the
Mortgage  Loans.  The possession of each  Servicing  File by the Company is at the will of the  Purchaser,  for
the sole purpose of servicing the related  Mortgage  Loan,  and such retention and possession by the Company is
in a custodial  capacity  only.  From the Closing  Date,  the ownership of each  Mortgage  Loan,  including the
Mortgage Note, the Mortgage, the contents of the related Mortgage File and all rights,  benefits,  proceeds and
obligations  arising  therefrom  or in  connection  therewith,  has been  vested in the  Purchaser.  All rights
arising out of the Mortgage Loans  including,  but not limited to, all funds received on or in connection  with
the Mortgage  Loans and all records or documents  with respect to the Mortgage  Loans prepared by or which come
into the  possession  of the Company  shall be received and held by the Company in trust for the benefit of the
Purchaser  as the owner of the  Mortgage  Loans.  Any  portion of the  Mortgage  Files  retained by the Company
shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loans by the  Purchaser.  The Company shall release its custody of the contents of the Mortgage Files
only in  accordance  with  written  instructions  of the  Purchaser,  except  when such  release is required as
incidental  to the  Company's  servicing of the Mortgage  Loans or is in  connection  with a repurchase  of any
Mortgage Loan or Loans with respect thereto  pursuant to this Agreement,  such written  instructions  shall not
be required.

        Section 2.05   Books and Records.

        The sale of each Mortgage Loan has been  reflected on the Company's  balance sheet and other  financial
statements as a sale of assets by the Company.  The Company shall be  responsible  for  maintaining,  and shall
maintain,  a complete set of books and records for the Mortgage Loans which shall be  appropriately  identified
in the Company's  computer  system to clearly  reflect the ownership of the Mortgage Loan by the Purchaser.  In
particular,  the Company shall maintain in its  possession,  available for inspection by the Purchaser,  or its
designee and shall deliver to the Purchaser  upon demand,  evidence of compliance  with all federal,  state and
local laws,  rules and  regulations,  and  requirements  of FNMA or FHLMC,  as  applicable,  including  but not
limited to  documentation  as to the method used in  determining  the  applicability  of the  provisions of the
Flood  Disaster  Protection  Act of 1973,  as amended,  to the  Mortgaged  Property,  documentation  evidencing
insurance  coverage of any condominium  project as required by FNMA or FHLMC, and periodic  inspection  reports
as  required  by Section  4.13.  To the extent  that  original  documents  are not  required  for  purposes  of
realization of Liquidation  Proceeds or Insurance Proceeds,  documents  maintained by the Company may be in the
form of microfilm or microfiche.

        The Company shall  maintain with respect to each Mortgage Loan and shall make  available for inspection
by any Purchaser or its designee the related  Servicing  File during the time the Purchaser  retains  ownership
of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

        In addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that
regulate  Purchaser,  including  but not  limited to, the OTS,  the FDIC and other  similar  entities,  access,
during normal business hours,  upon reasonable  advance notice to Company and without charge to Company or such
supervisory  agents or examiners,  to any  documentation  regarding the Mortgage  Loans that may be required by
any applicable regulator.

        Section 2.06. Transfer of Mortgage Loans.

        The Company shall keep at its servicing  office books and records in which,  subject to such reasonable
regulations  as it may  prescribe,  the  Company  shall note  transfers  of  Mortgage  Loans.  No transfer of a
Mortgage  Loan may be made unless such transfer is in  compliance  with the terms  hereof.  For the purposes of
this  Agreement,  the  Company  shall be under no  obligation  to deal with any  person  with  respect  to this
Agreement or any  Mortgage  Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered to
the Company in  accordance  with this Section 2.06 and the books and records of the Company show such person as
the owner of the Mortgage Loan. The Purchaser may,  subject to the terms of this  Agreement,  sell and transfer
one or more of the  Mortgage  Loans,  provided,  however,  that (i) the  transferee  will not be deemed to be a
Purchaser  hereunder  binding upon the Company unless such transferee shall agree in writing to be bound by the
terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer  in an  Assignment  and
Assumption of this Agreement  substantially  in the form of Exhibit D hereto  executed by the transferee  shall
have been  delivered  to the Company and the  Company,  and (ii) in no event shall there be more than three (3)
Persons at any given time having the status of  "Purchaser"  hereunder.  The  Purchaser  also shall  advise the
Company  of the  transfer.  Upon  receipt  of notice of the  transfer,  the  Company  shall  mark its books and
records to reflect the ownership of the Mortgage Loans of such assignee,  and the previous  Purchaser  shall be
released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

        Section 2.07  Delivery of Mortgage Loan Documents.

        The Company shall  deliver and release to the Purchaser or its designee the Mortgage Loan  Documents in
accordance  with the terms of this Agreement.  The documents  enumerated as items (1), (2), (3), (4), (5), (6),
(7) and (8) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser or its designee no later
than one (1)  Business  Days  prior to the  Closing  Date  pursuant  to a bailee  letter  agreement.  All other
documents in Exhibit A hereto,  together  with all other  documents  executed in  connection  with the Mortgage
Loan that  Company may have in its  possession,  shall be  retained by the Company in trust for the  Purchaser.
If the Company cannot  deliver the original  recorded  Mortgage Loan Documents or the original  policy of title
insurance,  including riders and endorsements  thereto,  on the Closing Date, the Company shall,  promptly upon
receipt  thereof  and in any case  not  later  than 120 days  from the  Closing  Date,  deliver  such  original
documents,  including  original  recorded  documents,  to the Purchaser or its designee  (unless the Company is
delayed in making such delivery by reason of the fact that such  documents  shall not have been returned by the
appropriate  recording  office).  If delivery is not  completed  within 120 days solely due to delays in making
such  delivery  by reason  of the fact that such  documents  shall not have been  returned  by the  appropriate
recording office,  Company shall deliver such document to Purchaser,  or its designee,  within such time period
as specified in a Company's  Officer's  Certificate.  In the event that documents have not been received by the
date specified in the Company's Officer's  Certificate,  a subsequent Company's Officer's  Certificate shall be
delivered  by such date  specified in the prior  Company's  Officer's  Certificate,  stating a revised date for
receipt  of  documentation.  The  procedure  shall be  repeated  until the  documents  have been  received  and
delivered.  The  Company  shall  continue  to use its best  efforts to effect  delivery  within 210 days of the
Closing Date.

        The Seller shall pay all initial  recording fees, for the assignments of mortgage and any other fees in
connection  with the  transfer of all original  documents  to the  Purchaser  or its  designee.  Company  shall
prepare,  in recordable form, all assignments of mortgage  necessary to assign the Mortgage Loans to Purchaser,
or its designee.

        Company shall provide an original or duplicate  original of the title insurance  policy to Purchaser or
its designee  within ninety (90) days of the receipt of the recorded  documents  (required for issuance of such
policy) from the applicable recording office.

        Any review by the  Purchaser,  or its designee,  of the Mortgage  Files shall in no way alter or reduce
the Company's obligations hereunder.

        If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File,  the Purchaser
shall,  or shall cause its designee to, give written  specification  of such defect to the Company which may be
given in the exception  report or the  certification  delivered  pursuant to this Section 2.07, or otherwise in
writing and the Company shall cure or repurchase such Mortgage Loan in accordance with Section 3.03.

        The  Company  shall  forward to the  Purchaser,  or its  designee,  original  documents  evidencing  an
assumption,  modification,  consolidation  or extension of any Mortgage  Loan entered into in  accordance  with
Section 4.01 or 6.01 within one week of their  execution;  provided,  however,  that the Company  shall provide
the  Purchaser,  or its designee,  with a certified  true copy of any such document  submitted for  recordation
within one week of its execution,  and shall provide the original of any document  submitted for recordation or
a copy of such document  certified by the appropriate  public  recording  office to be a true and complete copy
of the original within sixty (60) days of its submission for recordation.

        From  time to time  the  Company  may have a need for  Mortgage  Loan  Documents  to be  released  from
Purchaser,  or its designee.  Purchaser  shall,  or shall cause its designee,  upon the written  request of the
Company,  within ten (10)  Business  Days,  deliver to the  Company,  any  requested  documentation  previously
delivered to Purchaser as part of the Mortgage File,  provided that such  documentation is promptly returned to
Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time  that any such  documentation  is held by the  Company,  such  possession  is in trust for the
benefit of  Purchaser.  Company  shall  indemnify  Purchaser,  and its  designee,  from and against any and all
losses,  claims,  damages,  penalties,  fines,  forfeitures,  costs and  expenses  (including  court  costs and
reasonable  attorney's  fees)  resulting  from  or  related  to  the  loss,  damage,  or  misplacement  of  any
documentation delivered to Company pursuant to this paragraph.

        Section 2.08  Quality Control Procedures.

        The Company must have an internal  quality  control  program that  verifies,  on a regular  basis,  the
existence  and  accuracy of the legal  documents,  credit  documents,  property  appraisals,  and  underwriting
decisions.  The  program  must be  capable  of  evaluating  and  monitoring  the  overall  quality  of its loan
production  and  servicing  activities.  The program is to ensure that the Mortgage  Loans are  originated  and
serviced in accordance  with prudent  mortgage  banking  practices  and  accounting  principles;  guard against
dishonest,  fraudulent,  or negligent acts; and guard against errors and omissions by officers,  employees,  or
other authorized persons.

Section 2.09   No Commission.

        The  Company  and the  Purchaser  agree  that no  broker,  Investment  Banker,  agent or  other  person
(including but not limited to Purchaser) is entitled to any commission or  compensation  in connection with the
sale of the Mortgage Loans.
                                                  ARTICLE III

                                       REPRESENTATIONS AND WARRANTIES OF
                       THE COMPANY AND THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

        Section 3.01  Representations and Warranties of the Company.


        The Company  represents,  warrants and covenants to the Purchaser that, as of the Closing Date or as of
such date specifically provided herein:

        (a)    Chevy Chase Bank, F.S.B. is a federally chartered savings bank duly organized,  validly existing
and in good standing and has all licenses and  qualifications  necessary to carry out its business as now being
conducted,  and in any event the Company is in compliance  with the applicable  laws of any state to the extent
necessary to ensure the  enforceability  of each Mortgage Loan in accordance  with the terms of this Agreement;
the Company is licensed and qualified to transact  business in and is in good  standing  under the laws of each
state in which any  Mortgaged  Property  is located  or is  otherwise  exempt  under  applicable  law from such
licensing or  qualification  or is otherwise  not required  under  applicable  law to effect such  licensing or
qualification  and no unresolved  demand for such licensing or qualification has been made upon such Company by
any such state,  and in any event such Company is in  compliance  with the laws of any such state to the extent
necessary to ensure the  enforceability  of each  Mortgage  Loan and the  servicing  of the  Mortgage  Loans in
accordance with the terms of this Agreement;

        (b) The Company has the full power and  authority  and legal  right to hold,  transfer  and convey each
Mortgage  Loan,  to sell  each  Mortgage  Loan and to  execute,  deliver  and  perform,  and to enter  into and
consummate  all  transactions  contemplated  by  this  Agreement  and to  conduct  its  business  as  presently
conducted,  has duly  authorized the execution,  delivery and  performance of this Agreement and any agreements
contemplated  hereby, has duly executed and delivered this Agreement,  and any agreements  contemplated hereby,
and this  Agreement and each  Assignment of Mortgage to the Purchaser and any agreements  contemplated  hereby,
constitutes a legal,  valid and binding  obligation of the Company,  enforceable  against it in accordance with
its terms,  and all  requisite  corporate  action has been taken by the Company to make this  Agreement and all
agreements  contemplated  hereby  valid and  binding  upon the  Company in  accordance  with their  terms;  the
Company has the full power and  authority  and legal right to execute,  deliver and perform,  and to enter into
and  consummate  all  transactions  contemplated  by this  Agreement  and to conduct its  business as presently
conducted,  has duly  authorized the execution,  delivery and  performance of this Agreement and any agreements
contemplated  hereby, has duly executed and delivered this Agreement,  and any agreements  contemplated hereby,
and this Agreement and any agreements  contemplated  hereby,  constitutes a legal, valid and binding obligation
of the Company,  enforceable  against it in accordance with its terms,  and all requisite  corporate action has
been taken by the Company to make this  Agreement  and all  agreements  contemplated  hereby  valid and binding
upon the Company in accordance with their terms;

        (c) Neither the execution and delivery of this  Agreement,  nor the  origination  of the Mortgage Loans
by the  Company,  the sale of the  Mortgage  Loans  to the  Purchaser,  the  consummation  of the  transactions
contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this Agreement will
conflict with any of the terms,  conditions or provisions of the Company's or the Company's  charter or by-laws
or  materially  conflict with or result in a material  breach of any of the terms,  conditions or provisions of
any legal  restriction  or any agreement or instrument to which the Company is now a party or by which they are
bound,  or  constitute  a default or result in an  acceleration  under any of the  foregoing,  or result in the
material  violation  of any law,  rule,  regulation,  order,  judgment  or decree to which the  Company  or its
properties are subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.

        (d) There is no litigation,  suit,  proceeding or investigation  pending or to the Company's knowledge,
threatened,  or any order or decree outstanding,  with respect to the Company which, either in any one instance
or in the  aggregate,  is  reasonably  likely to have a  material  adverse  effect on the sale of the  Mortgage
Loans,  the  execution,  delivery,  performance or  enforceability  of this  Agreement,  or which is reasonably
likely to have a material adverse effect on the financial condition of the Company.

        (e) No  consent,  approval,  authorization  or order of any  court or  governmental  agency  or body is
required for the execution,  delivery and  performance by the Company of or compliance by the Company with this
Agreement,  or the sale of the  Mortgage  Loans and  delivery of the  Mortgage  Files to the  Purchaser  or the
consummation  of  the   transactions   contemplated  by  this  Agreement,   except  for  consents,   approvals,
authorizations and orders which have been obtained;

        (f) The  consummation of the  transactions  contemplated by this Agreement is in the ordinary course of
business of the Company,  and the transfer,  assignment  and conveyance of the Mortgage Notes and the Mortgages
by the  Company  pursuant  to this  Agreement  are  not  subject  to bulk  transfer  or any  similar  statutory
provisions in effect in any applicable jurisdiction;

        (g) The origination and servicing  practices used by the Company,  and any prior  originator or Company
with respect to each  Mortgage Note and Mortgage have been legal and in  accordance  with  applicable  laws and
regulations  and the Mortgage Loan Documents,  and in all material  respects proper and prudent in the mortgage
origination and servicing  business.  With respect to escrow deposits and payments that the Company,  on behalf
of the investor,  is entitled to collect,  all such payments are in the possession of, or under the control of,
the Company,  and there exist no deficiencies  in connection  therewith for which  customary  arrangements  for
repayment  thereof have not been made. All escrow  payments have been collected in full  compliance  with state
and federal law and the  provisions of the related  Mortgage  Note and  Mortgage.  As to any Mortgage Loan that
is the subject of an escrow,  escrow of funds is not prohibited by applicable  law and has been  established in
an amount  sufficient to pay for every  escrowed item that remains  unpaid and has been assessed but is not yet
due and  payable.  No escrow  deposits  or other  charges or  payments  due under the  Mortgage  Note have been
capitalized under any Mortgage or the related Mortgage Note;

        (h) The  Company  used no  selection  procedures  that  identified  the  Mortgage  Loans as being  less
desirable or valuable than other comparable mortgage loans in the Company's portfolio at the Cut-off Date;

        (i)    The Company will treat the sale of the Mortgage  Loans to the  Purchaser as a sale for reporting
and accounting purposes and, to the extent appropriate, for federal income tax purposes;

        (j)    Company is an approved  Seller/Servicer  of residential  mortgage loans for FNMA, FHLMC and HUD,
with such  facilities,  procedures and personnel  necessary for the sound servicing of such mortgage loans. The
Company is duly qualified,  licensed,  registered and otherwise authorized under all applicable federal,  state
and local laws, and regulations,  if applicable,  meets the minimum capital  requirements set forth by the OCC,
and is in good standing to sell mortgage  loans to and service  mortgage  loans for FNMA and FHLMC and no event
has occurred which would make Company  unable to comply with  eligibility  requirements  or which would require
notification to either FNMA or FHLMC;

        (k)    The Company  does not believe,  nor does it have any cause or reason to believe,  that it cannot
perform  each and every  covenant  contained  in this  Agreement.  The  Company is solvent  and the sale of the
Mortgage  Loans  will not  cause  the  Company  to  become  insolvent.  The sale of the  Mortgage  Loans is not
undertaken with the intent to hinder, delay or defraud any of the Company's creditors;

        (l)    No statement,  tape,  diskette,  form,  report or other  document  prepared by, or on behalf of,
Company or Company  pursuant to this  Agreement or in connection  with the  transactions  contemplated  hereby,
contains or will contain any statement that is or will be inaccurate or misleading in any material respect;

        (m)    The Company  acknowledges and agrees that the Servicing Fee represents  reasonable  compensation
for  performing  such  services  and that the  entire  Servicing  Fee  shall be  treated  by the  Company,  for
accounting  and tax  purposes,  as  compensation  for the servicing and  administration  of the Mortgage  Loans
pursuant to this Agreement.  In the opinion of Company, the consideration  received by Company upon the sale of
the Mortgage Loans to Purchaser  under this Agreement  constitutes  fair  consideration  for the Mortgage Loans
under current market conditions.

        (n)    The Company has delivered to the Purchaser financial  statements of its parent, for its last two
complete  fiscal years.  All such financial  information  fairly  presents the pertinent  results of operations
and financial  position for the period  identified and has been prepared in accordance with generally  accepted
accounting  principles  consistently applied throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the business,  operations,  financial condition,  properties or assets of
the Company since the date of the Company's  financial  information  that would have a material  adverse effect
on its ability to perform its obligations under this Agreement; and

        (o)    Neither the Company nor the Purchaser have dealt with any broker,  investment  banker,  agent or
other  person  that may be  entitled to any  commission  or  compensation  in  connection  with the sale of the
Mortgage Loans.

        Section 3.02  Representations and Warranties as to
                             Individual Mortgage Loans.

        References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage of
the  aggregate  principal  balance of the  Mortgage  Loans as of the  Cut-off  Date,  based on the  outstanding
balances of the Mortgage Loans as of the Cut-off Date, and giving effect to scheduled  Monthly  Payments due on
or prior to the Cut-off  Date,  whether or not  received.  References to  percentages  of Mortgaged  Properties
refer,  in each case, to the  percentages  of expected  aggregate  principal  balances of the related  Mortgage
Loans  (determined as described in the preceding  sentence).  The Company hereby  represents and warrant to the
Purchaser, as to each Mortgage Loan, as of the Closing Date as follows:

        (a)    As of the  Closing  Date,  or  such  date  as  specified  in the  Mortgage  Loan  Schedule,  the
information set forth in the Mortgage Loan Schedule is complete, true and correct in all material respects;

        (b)    The  Mortgage  creates  a valid,  subsisting  and  enforceable  first  lien or a first  priority
ownership  interest in an estate in fee simple in real property  securing the related  Mortgage Note subject to
principles of equity,  bankruptcy,  insolvency  and other laws of general  application  affecting the rights of
creditors.

        (c) All  payments  due  prior to the  Cut-off  Date for such  Mortgage  Loan  have  been made as of the
Closing Date,  the Mortgage Loan has not been  dishonored;  there are no material  defaults  under the terms of
the Mortgage  Loan;  the Company has not advanced its own funds,  or induced,  solicited or knowingly  received
any  advance of funds from a party  other than the owner of the  Mortgaged  Property  subject to the  Mortgage,
directly or  indirectly,  for the payment of any amount  required by the Mortgage  Loan;  and there has been no
more than one delinquency  during the preceding  twelve-month  period,  and such  delinquency did not last more
than 30 days;

        (d) There are no defaults by the Company in complying  with the terms of the  Mortgage,  and all taxes,
governmental  assessments,  insurance  premiums,  water,  sewer and municipal  charges,  leasehold  payments or
ground rents which  previously  became due and owing have been paid, or escrow funds have been  established  in
an amount  sufficient to pay for every such escrowed item which remains  unpaid and which has been assessed but
is not yet due and payable;

        (e) The  terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered  or
modified  in any  respect,  except by  written  instruments  which  have been  recorded  to the extent any such
recordation  is required by law, or,  necessary  to protect the interest of the  Purchaser.  No  instrument  of
waiver,  alteration or  modification  has been  executed,  and no Mortgagor has been  released,  in whole or in
part, from the terms thereof except in connection with an assumption  agreement and which assumption  agreement
is part of the  Mortgage  File and the  terms  of which  are  reflected  in the  Mortgage  Loan  Schedule;  the
substance  of any such  waiver,  alteration  or  modification  has been  approved  by the issuer of any related
Primary Mortgage Insurance Policy and title insurance policy, to the extent required by the related policies;

        (f)  The  Mortgage  Note  and the  Mortgage  are not  subject  to any  right  of  rescission,  set-off,
counterclaim or defense,  including,  without  limitation,  the defense of usury, nor will the operation of any
of the terms of the  Mortgage  Note or the  Mortgage,  or the  exercise  of any right  thereunder,  render  the
Mortgage Note or Mortgage unenforceable,  in whole or in part, or subject to any right of rescission,  set-off,
counterclaim  or  defense,  including  the  defense  of  usury,  and no  such  right  of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the Closing Date the Mortgagor was
not a debtor in any state or federal bankruptcy or insolvency proceeding;

        (g) All buildings or other customarily  insured  improvements  upon the Mortgaged  Property are insured
by an insurer  acceptable under the FNMA or FHLMC Guides,  against loss by fire,  hazards of extended  coverage
and such other hazards as are provided for in the FNMA or FHLMC Guide,  as well as all additional  requirements
set forth in Section 4.10 of this  Agreement.  All such standard  hazard  policies are in full force and effect
and on the date of origination  contained a standard  mortgagee clause naming the Company and its successors in
interest  and assigns as loss payee and such clause is still in effect and all  premiums  due thereon have been
paid. If required by the Flood  Disaster  Protection  Act of 1973, as amended,  the Mortgage Loan is covered by
a flood  insurance  policy  meeting  the  requirements  of the  current  guidelines  of the  Federal  Insurance
Administration  which policy  conforms to FNMA or FHLMC  requirements,  as well as all additional  requirements
set forth in Section  4.10 of this  Agreement.  Such policy was issued by an insurer  acceptable  under FNMA or
FHLMC  guidelines.  The Mortgage  obligates  the  Mortgagor  thereunder  to maintain all such  insurance at the
Mortgagor's cost and expense,  and on the Mortgagor's  failure to do so,  authorizes the holder of the Mortgage
to maintain such  insurance at the  Mortgagor's  cost and expense and to seek  reimbursement  therefor from the
Mortgagor;

        (h) Any and all requirements of any federal, state or local law including,  without limitation,  usury,
truth-in-lending,  real estate settlement procedures,  consumer credit protection,  equal credit opportunity or
disclosure laws applicable to the Mortgage Loan have been complied with in all material  respects;  the Company
maintains,  and shall  maintain,  evidence of such  compliance as required by applicable  law or regulation and
shall make such evidence  available for  inspection at the Company's  office during normal  business hours upon
reasonable advance notice;

        (i) The Mortgage has not been satisfied,  canceled or subordinated,  in whole or in part, or rescinded,
and the Mortgaged  Property has not been  released  from the lien of the Mortgage,  in whole or in part nor has
any instrument  been executed that would effect any such release,  cancellation,  subordination  or rescission.
The Company has not waived the  performance  by the  Mortgagor  of any action,  if the  Mortgagor's  failure to
perform  such action  would cause the Mortgage  Loan to be in default,  nor has the Company  waived any default
resulting from any action or inaction by the Mortgagor;

        (j)    The Mortgage is a valid,  subsisting,  enforceable  and  perfected  first lien on the  Mortgaged
Property,  including all buildings on the Mortgaged Property and all installations and mechanical,  electrical,
plumbing,  heating and air conditioning systems affixed to such buildings,  and all additions,  alterations and
replacements  made at any time with respect to the foregoing  securing the Mortgage Note's  original  principal
balance  subject  to  principles  of equity,  bankruptcy,  insolvency  and other  laws of  general  application
affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any evidence of any
security  interest or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,
liens and  encumbrances  having  priority  over the first lien of the Mortgage  subject only to (1) the lien of
non-delinquent  current real property taxes and assessments not yet due and payable, (2) covenants,  conditions
and restrictions,  rights of way,  easements and other matters of the public record as of the date of recording
which are  acceptable to mortgage  lending  institutions  generally and either (A) which are referred to in the
lender's title insurance policy  delivered to the originator or otherwise  considered in the appraisal made for
the  originator of the Mortgage  Loan, or (B) which do not adversely  affect the  residential  use or Appraised
Value  of the  Mortgaged  Property  as set  forth in such  appraisal,  and (3)  other  matters  to  which  like
properties are commonly  subject which do not  individually or in the aggregate  materially  interfere with the
benefits  of  the  security  intended  to be  provided  by  the  Mortgage  or  the  use,  enjoyment,  value  or
marketability  of the related  Mortgaged  Property.  Any security  agreement,  chattel  mortgage or  equivalent
document  related to and  delivered in  connection  with the  Mortgage  Loan  establishes  and creates a valid,
subsisting,  enforceable  and  perfected  first  lien and first  priority  security  interest  on the  property
described therein, and the Company has the full right to sell and assign the same to the Purchaser;

        (k) The Mortgage  Note and the related  Mortgage are original and genuine and each is the legal,  valid
and binding  obligation of the maker thereof,  enforceable in all respects in accordance with its terms subject
to principles of equity,  bankruptcy,  insolvency and other laws of general application affecting the rights of
creditors,  and the Company has taken all action  necessary to transfer  such rights of  enforceability  to the
Purchaser.  All  parties  to the  Mortgage  Note and the  Mortgage  had the legal  capacity  to enter  into the
Mortgage  Loan and to execute  and  deliver the  Mortgage  Note and the  Mortgage.  The  Mortgage  Note and the
Mortgage have been duly and properly executed by such parties.  No fraud, error,  omission,  misrepresentation,
negligence or similar  occurrence  with respect to a Mortgage Loan has taken place on the part of Company,  the
Mortgagor,  or, to the best of Company's knowledge,  on the part of any other party involved in the origination
of the Mortgage  Loan.  Either the borrower or a guarantor  is a natural  person.  The proceeds of the Mortgage
Loan have been fully  disbursed and there is no requirement  for future  advances  thereunder,  and any and all
requirements as to completion of any on-site or off-site  improvements  and as to  disbursements  of any escrow
funds  therefor  have been  complied  with.  All costs,  fees and  expenses  incurred  in making or closing the
Mortgage  Loan and the  recording  of the  Mortgage  were paid or are in the  process  of being  paid,  and the
Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

        (l) The Company is the sole owner and holder of the  Mortgage  Loan and the  indebtedness  evidenced by
the Mortgage Note.  Upon the sale of the Mortgage Loan to the  Purchaser,  the Company will retain the Mortgage
File or any part thereof with respect  thereto not  delivered to the Purchaser or the  Purchaser's  designee in
trust only for the purpose of  servicing  and  supervising  the  servicing of the  Mortgage  Loan.  Immediately
prior to the transfer and assignment to the Purchaser,  the Mortgage Loan,  including the Mortgage Note and the
Mortgage,  were not  subject to an  assignment,  sale or pledge to any person  other  than  Purchaser,  and the
Company had good and  marketable  title to and was the sole owner  thereof  and had full right to transfer  and
sell the Mortgage  Loan to the Purchaser  free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,
claim or security  interest and has the full right and authority  subject to no interest or  participation  of,
or  agreement  with,  any other party,  to sell and assign the Mortgage  Loan  pursuant to this  Agreement  and
following  the sale of the Mortgage  Loan,  the  Purchaser  will own such  Mortgage  Loan free and clear of any
encumbrance,  equity,  participation  interest,  lien, pledge,  charge, claim or security interest. The Company
intends to relinquish  all rights to possess,  control and monitor the Mortgage  Loan,  except for the purposes
of servicing the Mortgage  Loan as set forth in this  Agreement.  After the Closing Date,  the Company will not
have any right to modify or alter the  terms of the sale of the  Mortgage  Loan and the  Company  will not have
any  obligation  or right to  repurchase  the Mortgage  Loan or substitute  another  Mortgage  Loan,  except as
provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

        (m) Each  Mortgage  Loan is covered  by an ALTA  lender's  title  insurance  policy or other  generally
acceptable form of policy or insurance  acceptable to FNMA or FHLMC (including  adjustable rate  endorsements),
issued by a title insurer  acceptable to FNMA or FHLMC and qualified to do business in the  jurisdiction  where
the  Mortgaged  Property is located,  insuring  (subject to the  exceptions  contained  in (j)(1),  (2) and (3)
above) the Company,  its successors and assigns,  as to the first priority lien of the Mortgage in the original
principal amount of the Mortgage Loan and against any loss by reason of the invalidity or  unenforceability  of
the lien resulting from the provisions of the Mortgage  providing for adjustment in the Mortgage  Interest Rate
and Monthly  Payment.  Where required by state law or regulation,  the Mortgagor has been given the opportunity
to choose the carrier of the required mortgage title insurance.  The Company,  its successors and assigns,  are
the sole  insureds of such lender's  title  insurance  policy,  such title  insurance  policy has been duly and
validly  endorsed to the Purchaser or the  assignment to the Purchaser of the Company's  interest  therein does
not require the consent of or notification  to the insurer and such lender's title insurance  policy is in full
force and effect and will be in full force and effect upon the  consummation of the  transactions  contemplated
by this  Agreement.  No claims have been made under such lender's title insurance  policy,  and no prior holder
of the related Mortgage,  including the Company, has done, by act or omission,  anything which would impair the
coverage of such lender's title insurance policy;

        (n) There is no default,  breach,  violation or event of  acceleration  existing  under the Mortgage or
the related  Mortgage  Note and no event which,  with the passage of time or with notice and the  expiration of
any grace or cure period, would constitute a default, breach,  violation or event permitting acceleration;  and
neither the Company,  nor any prior  mortgagee has waived any default,  breach,  violation or event  permitting
acceleration;

        (o) There are no  mechanics'  or  similar  liens or claims  which  have been  filed for work,  labor or
material  (and no rights are  outstanding  that under law could give rise to such liens)  affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of the related Mortgage;

        (p) All  improvements  subject to the Mortgage which were considered in determining the appraised value
of the Mortgaged  Property lie wholly within the  boundaries  and building  restriction  lines of the Mortgaged
Property (and wholly within the project with respect to a condominium  unit) and no  improvements  on adjoining
properties  encroach upon the Mortgaged  Property except those which are insured against by the title insurance
policy referred to in clause (m) above and all  improvements on the property comply with all applicable  zoning
and subdivision laws and ordinances;

        (q) The Mortgage  Loan was  originated  by or for the Company  pursuant to the  Company's  underwriting
guidelines.  The Mortgage Notes and Mortgages are on forms generally  acceptable in the industry.  The Mortgage
Loan bears  interest at an adjustable  rate as set forth in the Mortgage Loan  Schedule,  and Monthly  Payments
under the Mortgage  Note are due and payable on the first day of each month.  The  Mortgage  contains the usual
and  enforceable  provisions of the Company at the time of origination  for the  acceleration of the payment of
the unpaid  principal amount of the Mortgage Loan if the related  Mortgaged  Property is sold without the prior
consent of the mortgagee thereunder;

        (r) The Mortgaged  Property is not subject to any material  damage by waste,  fire,  earthquake,  earth
movement,  windstorm,  tornado,  flood or other  casualty.  At  origination of the Mortgage Loan there was not,
since  origination  of the Mortgage Loan there has been and there  currently is, no proceeding  pending for the
total or partial  condemnation of the Mortgaged  Property.  The Company has not received  notification that any
such proceedings are scheduled to commence at a future date;

        (s) The related  Mortgage  contains  customary and enforceable  provisions such as to render the rights
and  remedies  of the holder  thereof  adequate  for the  realization  against  the  Mortgaged  Property of the
benefits of the security provided  thereby,  including,  (1) in the case of a Mortgage  designated as a deed of
trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial  foreclosure.  There  is no  homestead  or other
exemption  available to the Mortgagor which would interfere with the right to sell the Mortgaged  Property at a
trustee's sale or the right to foreclose the Mortgage;

        (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized and duly qualified if required
under  applicable law to act as such, has been properly  designated and currently so serves and is named in the
Mortgage,  and no fees or expenses,  except as may be required by local law, are or will become  payable by the
Purchaser  to the trustee  under the deed of trust,  except in  connection  with a trustee's  sale or attempted
sale after default by the Mortgagor;

        (u) The  Mortgage  File  contains an appraisal of the related  Mortgaged  Property  signed prior to the
final approval of the mortgage loan application by a Qualified  Appraiser,  approved by the Company, who had no
interest,  direct or  indirect,  in the  Mortgaged  Property or in any loan made on the security  thereof,  and
whose  compensation  is not affected by the approval or disapproval of the Mortgage Loan, and the appraisal and
appraiser  both  satisfy the  requirements  of FNMA or FHLMC and Title XI of the Federal  Institutions  Reform,
Recovery,  and  Enforcement  Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on the
date the Mortgage  Loan was  originated.  The  appraisal is in a form  acceptable to FNMA or FHLMC and was made
by a Qualified Appraiser;

        (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee
or  otherwise,  are (or,  during the  period in which they held and  disposed  of such  interest,  were) (A) in
compliance  with any and all applicable  licensing  requirements of the laws of the state wherein the Mortgaged
Property is located,  and (B) (1)  organized  under the laws of such state,  or (2) qualified to do business in
such state,  or (3) federal  savings and loan  associations  or national  banks or a Federal  Home Loan Bank or
savings bank having principal offices in such state, or (4) not doing business in such state;

        (w) The related  Mortgage  Note is not and has not been  secured by any  collateral  except the lien of
the corresponding  Mortgage and the security interest of any applicable  security agreement or chattel mortgage
referred to above and such collateral does not serve as security for any other obligation;

        (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required
by applicable law with respect to the making of such mortgage loans;

        (y) The Mortgage Loan does not contain  "balloon" or  "graduated  payment"  features;  No Mortgage Loan
is subject to a buydown agreement or contains any buydown provision;

        (z) The Mortgagor is not in bankruptcy  and, to the best of the Company's  knowledge,  the Mortgagor is
not  insolvent  and the  Company  has no  knowledge  of any  circumstances  or  condition  with  respect to the
Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing that could reasonably be
expected to cause  investors  to regard the Mortgage  Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

        (aa) The  Mortgage  Loans  accrue  interest  at a fixed rate for the first  seven (7) years or ten (10)
years and  thereafter  are one year  adjustable  rate mortgage  loans.  Each Mortgage Loan bears interest based
upon a thirty  (30) day month  and a three  hundred  and sixty  (360) day  year.  The  Mortgage  Loans  have an
original  term to  maturity  of not more than 30 years,  with  interest  payable in arrears on the first day of
each month. As to each Mortgage Loan, on each applicable  Adjustment  Date, the Mortgage  Interest Rate will be
adjusted to equal the sum of the Index,  plus the  applicable  Margin;  provided,  that the  Mortgage  Interest
Rate, on each applicable  Adjustment Date starting with the second  Adjustment  Date, will not increase by more
than the Periodic  Rate Cap. Over the term of each Mortgage  Loan,  the Mortgage  Interest Rate will not exceed
such Mortgage  Loan's  Lifetime  Rate Cap.  Each  Mortgage Note requires a monthly  payment which is sufficient
(a) during the period  prior to the first  adjustment  to the Mortgage  Interest  Rate,  to fully  amortize the
original  principal  balance  over the  original  term  thereof and to pay  interest  at the  related  Mortgage
Interest Rate,  and (b) during the period  following each  Adjustment  Date, to fully amortize the  outstanding
principal  balance as of the first day of such period over the then  remaining  term of such  Mortgage Note and
to pay  interest at the related  Mortgage  Interest  Rate.  The Mortgage  Notes  provide that when the Mortgage
Interest Rate changes on an Adjustment  Date, the then outstanding  principal  balance will be reamortized over
the remaining life of the Mortgage  Loan. No Mortgage Loan contains  terms or provisions  which would result in
negative  amortization.  None of the Mortgage  Loans contain a Conversion  Feature.  None of the Mortgage Loans
are considered  agricultural  loans,  approximately  36% of the Mortgage Loans are 7/1 Adjustable Rate Mortgage
Loans and  approximately  64% of the  Mortgage  Loans  are 10/1  Adjustable  Rate  Mortgage  Loans.  As to each
Mortgage  Loan the maximum  increase or decrease in the Mortgage  Interest  Rate on the first  Adjustment  Date
will be 330 basis points  (3.30%)  above or below the Mortgage  Interest  Rate in effect  during the fixed rate
period.

        (bb) The Mortgage  Rates borne by the Mortgage  Loans as of the Cut-off Date ranged from  approximately
6.875% per annum to  approximately  8.250% per annum and the weighted  average  Mortgage Rate as of the Cut-off
Date was approximately 7.597% per annum;

        (cc) The original  principal  balances of the  Mortgage  Loans  ranged from  approximately  $295,910 to
approximately  $530,000 the maximum  outstanding  principal balance of any Mortgage Loan as of the Cut-off Date
was $529,662 and the average outstanding principal balance was approximately $398,638.

        (dd) As of the  Cut-off  Date,  approximately  71% of the  Mortgage  Loans  were made to  purchase  the
related Mortgaged Properties.   All of the Mortgage Loans are secured by a single family residence.

        (ee) None of the Mortgage Loans had a Loan-to-Value  Ratio greater than 95%.  Approximately  24% of the
Mortgage Loans are insured under Primary Insurance Policies;

        (ff)   All of the Mortgage  Loans,  measured by aggregate  unpaid  Principal  Balance as of the Cut-off
Date, based on  representations  made by the Mortgagor at the time of origination,  the Mortgaged  Property was
to be  occupied as  Mortgagor's  primary  residence.  To the best of the  Company's  knowledge,  the  Mortgaged
Property is lawfully occupied under applicable law; and

        (gg)   In the event the  Mortgage  Loan has an LTV greater  than  80.00%,  the excess of the  principal
balance of the Mortgage  Loan over 75.0% of the  Appraised  Value of the  Mortgaged  Property with respect to a
Refinanced  Mortgage  Loan,  or the  lesser  of the  Appraised  Value or the  purchase  price of the  Mortgaged
Property  with respect to a purchase  money  Mortgage  Loan is and will be insured as to payment  defaults by a
Primary  Mortgage  Insurance  Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over 95%. All
provisions of such Primary  Mortgage  Insurance Policy have been and are being complied with, such policy is in
full force and effect,  and all premiums due  thereunder  have been paid. No Mortgage Loan requires  payment of
such  premiums,  in whole or in part,  by the  Purchaser.  No action,  inaction,  or event has  occurred and no
state of facts exists that has, or will result in the exclusion  from,  denial of, or defense to coverage.  The
Mortgage  Loan  Remittance  Rate for the Mortgage Loan as set forth on the Mortgage Loan Schedule is net of any
such insurance premium;

        (hh)   The assignment of Mortgage is in recordable  form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;

        (ii)   The  Mortgaged  Property is located in the state  identified  in the Mortgage  Loan Schedule and
consists of a single parcel of real property with a detached  single family  residence  erected  thereon,  or a
townhouse,  or a two-to four-family  dwelling,  or an individual  condominium unit in a condominium project, or
an individual unit in a planned unit development or a de minimis planned unit development,  provided,  however,
that no residence or dwelling is a single  parcel of real property  with a  manufactured  home not affixed to a
permanent  foundation,  or a mobile home. As of the date of origination,  no portion of any Mortgaged  Property
is used for commercial  purposes,  and since the Origination Date, to the best of the Company's  knowledge,  no
portion of any Mortgaged Property is used for commercial purposes;

        (jj)   Principal  payments on the Mortgage Loan  commenced no more than sixty (60) days after the funds
were  disbursed in  connection  with the Mortgage  Loan.  The Mortgage Note is payable on the first day of each
month in monthly  installments of principal and interest,  which  installments are subject to change due to the
adjustments to the Mortgage  Interest Rate on each  Adjustment  Date,  with interest  calculated and payable in
arrears,  sufficient to amortize the Mortgage Loan fully by the stated  maturity date, over an original term of
not more than thirty years from commencement of amortization;

        (kk)   As of the date of origination and to the best of Company's knowledge,  as of the Closing Date of
the Mortgage  Loan, the Mortgage  Property was lawfully  occupied under  applicable  law, and all  inspections,
licenses  and  certificates  required  to be made or  issued  with  respect  to all  occupied  portions  of the
Mortgaged  Property  and,  with  respect to the use and  occupancy  of the same,  including  but not limited to
certificates of occupancy and fire underwriting  certificates,  have been made or obtained from the appropriate
authorities;

        (ll)   If the Mortgaged  Property is a condominium unit or a planned unit development  (other than a de
minimis  planned unit  development),  such  condominium  or planned unit  development  project meets  Company's
eligibility requirements as set forth in Exhibit H;

        (mm)   To the best of Company's knowledge,  there is no pending action or proceeding directly involving
the Mortgaged  Property in which  compliance  with any  environmental  law, rule or regulation is an issue;  to
the best of Company's  knowledge,  there is no violation of any  environmental  law,  rule or  regulation  with
respect to the Mortgaged Property;  and the Company has not received any notice of any environmental  hazard on
the  Mortgaged  Property and nothing  further  remains to be done to satisfy in full all  requirements  of each
such law, rule or regulation constituting a prerequisite to use and enjoyment of said property;

        (nn)   The Mortgagor  has not notified the Company,  and the Company does not have any knowledge of any
relief requested or allowed to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

        (oo) No Mortgage Loan is currently a construction  or  rehabilitation  Mortgage Loan or facilitates the
trade-in or exchange of a Mortgaged Property;

        (pp)   No action  has been  taken or failed to be taken by  Company,  on or prior to the  Closing  Date
which has resulted or will result in an  exclusion  from,  denial of, or defense to coverage  under any Primary
Mortgage  Insurance Policy  (including,  without  limitation,  any exclusions,  denials or defenses which would
limit or  reduce  the  availability  of the  timely  payment  of the full  amount  of the  loss  otherwise  due
thereunder to the insured) whether arising out of actions,  representations,  errors, omissions, negligence, or
fraud of the Company or for any other reason under such coverage;

        (qq)   Each  Mortgage  Loan has been  serviced in all material  respects in  compliance  with  Accepted
Servicing Practices;

        (rr) The Mortgage  Loan was  originated  by a mortgagee  approved by the Secretary of Housing and Urban
Development  pursuant to sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a
savings bank, a commercial bank,  credit union,  insurance  company or similar  institution which is supervised
and examined by a federal or state authority. No Mortgaged Property is a timeshare; and

        (ss) Each Mortgage Note, each Mortgage,  each  Assignment of Mortgage and any other documents  required
pursuant to this  Agreement  to be  delivered  to the  Purchaser  or its  designee,  or its  assignee  for each
Mortgage  Loan,  have been, on or before the Closing Date,  delivered to the Purchaser or its designee,  or its
assignee.


        Section 3.03  Repurchase; Substitution.

        It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and
3.02  shall  survive  the sale of the  Mortgage  Loans and  delivery  of the  Mortgage  Loan  Documents  to the
Purchaser,  or its designee,  and shall inure to the benefit of the Purchaser,  notwithstanding any restrictive
or qualified  endorsement on any Mortgage Note or Assignment or the  examination,  or lack of  examination,  of
any Mortgage  File.  Upon  discovery by either the Company,  the Company or the Purchaser of a breach of any of
the foregoing  representations  and warranties which materially and adversely affects the value of the Mortgage
Loans or the interest of the  Purchaser  in any Mortgage  Loan,  the party  discovering  such breach shall give
prompt  written  notice to the other.  The  Company  shall have a period of sixty days from the  earlier of its
discovery  or its  receipt  of notice of any such  breach  within  which to correct  or cure such  breach.  The
Company  hereby  covenants  and agrees that if any such breach is not  corrected or cured within such sixty day
period,  the Company shall,  at the  Purchaser's  option and not later than ninety days of its discovery or its
receipt  of  notice of such  breach,  repurchase  such  Mortgage  Loan at the  Repurchase  Price  or,  with the
Purchaser's  prior consent,  at Purchaser's  sole option,  substitute a Mortgage Loan as provided below. In the
event that any such breach shall involve any  representation  or warranty set forth in Section  3.01,  and such
breach is not cured  within  sixty days of the earlier of either  discovery by or notice to the Company of such
breach,  all affected  Mortgage Loans shall,  at the option of the Purchaser,  be repurchased by the Company at
the Repurchase  Price.  Any such repurchase  shall be  accomplished  by wire transfer of immediately  available
funds to Purchaser in the amount of the Repurchase Price.

        If the Company is required to repurchase  any Mortgage Loan pursuant to this Section 3.03,  the Company
may, with the  Purchaser's  prior  consent,  at Purchaser's  sole option,  within one hundred twenty (120) days
from the Closing Date,  remove such  defective  Mortgage Loan from the terms of this  Agreement and  substitute
another  mortgage loan for such  defective  Mortgage  Loan, in lieu of  repurchasing  such  defective  Mortgage
Loan. Any substitute  Mortgage Loan shall be acceptable to Purchaser.  Any  substituted  Loans will comply with
the representations and warranties set forth in this Agreement as of the substituted date

        The Company shall amend the Mortgage Loan  Schedule to reflect the  withdrawal of the removed  Mortgage
Loan  from  this  Agreement  and  the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon  such
amendment,  the Purchaser  shall review the Mortgage File delivered to it relating to the  substitute  Mortgage
Loan. In the event of such a substitution,  accrued  interest on the substitute  Mortgage Loan for the month in
which the  substitution  occurs and any  Principal  Prepayments  made  thereon  during  such month shall be the
property of the Purchaser and accrued  interest for such month on the Mortgage Loan for which the  substitution
is made and any  Principal  Prepayments  made  thereon  during such month shall be the property of the Company.
The principal payment on a substitute  Mortgage Loan due on the Due Date in the month of substitution  shall be
the property of the Company and the principal  payment on the Mortgage Loan for which the  substitution is made
due on such date shall be the property of the Purchaser.

        It is understood  and agreed that the obligation of the Company set forth in this Section 3.03 to cure,
repurchase or substitute for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,
constitute  the sole  remedies  of the  Purchaser  respecting  a breach of the  foregoing  representations  and
warranties.  If the Company  fails to  repurchase  or  substitute  for a defective  Mortgage Loan in accordance
with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable  satisfaction in
accordance  with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be
an Event of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as
a result  thereof.  No provision of this  paragraph  shall affect the rights of the Purchaser to terminate this
Agreement for cause, as set forth in Sections 10.01 and 11.01.

        Any  cause  of  action  against  the  Company  relating  to  or  arising  out  of  the  breach  of  any
representations  and  warranties  made in Sections  3.01 and 3.02 shall accrue as to any Mortgage Loan upon (i)
the earlier of  discovery  of such breach by the Company or notice  thereof by the  Purchaser  to the  Company,
(ii)  failure by the Company to cure such breach or  repurchase  such  Mortgage  Loan as specified  above,  and
(iii) demand upon the Company by the Purchaser for compliance with this Agreement.

        In the event that any Mortgage Loan is held by a REMIC,  notwithstanding any contrary provision of this
Agreement,  with respect to any Mortgage Loan that is not in default or as to which no default is imminent,  no
substitution  pursuant  to  Subsection  3.03  shall be made  after the  applicable  REMIC's  "start up day" (as
defined in Section  860G(a)  (9) of the Code),  unless the  Company  has  obtained an Opinion of Counsel to the
effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited  transactions" of
such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the
REMIC to fail to qualify as a REMIC at any time.


        Section 3.04         Representations and Warranties of the Purchaser.

Purchaser  represents,  warrants  and  covenants  to Company  that,  as of the Closing  Date or as of such date
specifically provided herein:

       (a)     Purchaser is duly organized,  validly  existing and in good standing under the laws of the jurisdiction
               in which it is organized and is qualified to transact  business in and is in good standing under
               the  laws of  each  state  in  which  the  business  transacted  by it or the  character  of the
               properties owned or leased by it requires such qualification.

       (b)     Purchaser  has the  full  power  an  authority  to  perform,  and to enter  into  and  consummate,  all
               transactions  contemplated  by this  Agreement.  Purchaser  has the full power and  authority to
               purchase and hold each Mortgage Loan.

       (c)     Neither  the  acquisition  of  the  Mortgage  Loans  by  Purchaser  pursuant  to  this  Agreement,  the
               consummation of the transactions  contemplated  hereby, nor the fulfillment of or the compliance
               with the terms and  conditions  of this  Agreement,  will conflict with or result in a breach of
               any of the terms,  conditions or provisions of the Purchaser's charter or by-laws or result in a
               material  breach of any legal  restriction or any material  agreement or instrument to which the
               Purchaser is now a party or by which it is bound, or constitute a material  default or result in
               an  acceleration  under any of the  foregoing,  or result in the  violation of any material law,
               rule, regulation, order, judgment or decree to which Purchaser or its property is subject;

       (d)     There is no action,  suit,  proceeding,  investigation  or  litigation  pending or, to the  Purchaser's
               knowledge,  threatened,  which either in any one  instance or in the  aggregate,  if  determined
               adversely to Purchaser  would  adversely  affect the purchase of the Mortgage Loans by Purchaser
               hereunder, or Purchaser's ability to perform its obligations under this Agreement; and

       (e)     No consent,  approval,  authorization or order of any court or governmental  agency or body is required
               for the  execution,  delivery and  performance  by Purchaser of or compliance by Purchaser  with
               this  Agreement  or  the  consummation  of  the  transactions  contemplated  by  this  Agreement
               (including,  but not limited to, any approval from HUD), or if required, such consent, approval,
               authorization or order has been obtained prior to the related Closing Date.

                                                  ARTICLE IV

                                ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

        Section 4.01  Company to Act as Servicer.

        The Company,  as  independent  contract  Company,  shall service and  administer  the Mortgage Loans in
accordance  with  this  Agreement  and with  Accepted  Servicing  Practices,  and  shall  have  full  power and
authority,  acting alone,  to do or cause to be done any and all things in connection  with such  servicing and
administration  which the  Company  may deem  necessary  or  desirable  and  consistent  with the terms of this
Agreement and with Accepted  Servicing  Practices  and exercise the same care that it  customarily  employs for
its own  account.  Except as set forth in this  Agreement,  the Company  shall  service the  Mortgage  Loans in
strict compliance with the servicing  provisions of the FNMA Guides (special servicing option),  which include,
but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the collection of Mortgage
Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard insurance with a
Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the maintenance of fidelity bond and
errors and omissions  insurance,  inspections,  the  restoration  of Mortgaged  Property,  the  maintenance  of
Primary  Mortgage  Insurance  Policies,  insurance  claims,  the title,  management of REO Property,  permitted
withdrawals  with respect to REO Property,  liquidation  reports,  and reports of foreclosures and abandonments
of Mortgaged Property,  the transfer of Mortgaged  Property,  the release of Mortgage Files, annual statements,
and  examination  of  records  and  facilities.  In the event of any  conflict,  inconsistency  or  discrepancy
between any of the  servicing  provisions of this  Agreement and any of the servicing  provisions of the Agency
Guides, the provisions of this Agreement shall control and be binding upon the Purchaser and the Company.

        Consistent  with the terms of this  Agreement,  the Company  may waive,  modify or vary any term of any
Mortgage  Loan or  consent  to the  postponement  of any such term or in any  manner  grant  indulgence  to any
Mortgagor if in the Company's reasonable and prudent determination such waiver,  modification,  postponement or
indulgence  is not  materially  adverse to the  Purchaser,  provided,  however,  that  unless the  Company  has
obtained  the prior  written  consent of the  Purchaser,  the Company  shall not permit any  modification  with
respect to any Mortgage  Loan that would change the Mortgage  Interest  Rate,  forgive the payment of principal
or interest,  reduce or increase the  outstanding  principal  balance (except for actual payments of principal)
or change the final  maturity  date on such  Mortgage  Loan.  In the event of any such  modification  which has
been agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments
on any Mortgage Loan, the Company shall, on the Business Day  immediately  preceding the Remittance Date in any
month in which any such  principal or interest  payment has been  deferred,  deposit in the  Custodial  Account
from its own funds,  in accordance  with Section 4.04,  the difference  between (a) such month's  principal and
one month's  interest at the Mortgage Loan  Remittance  Rate on the unpaid  principal  balance of such Mortgage
Loan and (b) the amount  paid by the  Mortgagor.  The  Company  shall be  entitled  to  reimbursement  for such
advances  to the same  extent  as for all other  advances  pursuant  to  Section  4.05.  Without  limiting  the
generality of the foregoing,  the Company shall continue,  and is hereby authorized and empowered,  to prepare,
execute  and  deliver,  all  instruments  of  satisfaction  or  cancellation,  or of partial  or full  release,
discharge  and all other  comparable  instruments,  with respect to the Mortgage  Loans and with respect to the
Mortgaged  Properties.  Notwithstanding  anything  herein to the  contrary,  the  Company  may not enter into a
forbearance  agreement or similar  arrangement  with respect to any Mortgage Loan which runs more than 180 days
after the first  delinquent Due Date. Any such  agreement  shall be approved by Purchaser and, if required,  by
the Primary  Mortgage  Insurance  Policy  issuer,  if  required.  In no event  shall  Company be  obligated  to
repurchase a Mortgage Loan due to the exercise of any Conversion Feature.

        In servicing  and  administering  the Mortgage  Loans,  the Company  shall  employ  Accepted  Servicing
Practices,  giving due  consideration  to the  Purchaser's  reliance on the  Company.  Unless a different  time
period is stated in this  Agreement,  Purchaser  shall be deemed to have  given  consent in  connection  with a
particular  matter if Purchaser  does not  affirmatively  grant or deny consent within 5 Business Days from the
date Purchaser receives a second written request for consent for such matter from Company as Company.

        Section 4.02  Collection of Mortgage Loan Payments.

        Continuously  from the date  hereof  until the date each  Mortgage  Loan  ceases to be  subject to this
Agreement,  the Company will proceed  diligently  to collect all payments due under each Mortgage Loan when the
same shall  become due and  payable and shall,  to the extent such  procedures  shall be  consistent  with this
Agreement,  Accepted  Servicing  Practices,  and the terms  and  provisions  of any  related  Primary  Mortgage
Insurance  Policy,  follow such collection  procedures as it follows with respect to mortgage loans  comparable
to the  Mortgage  Loans  and  held  for its own  account.  Further,  the  Company  will  take  special  care in
ascertaining and estimating  annual escrow  payments,  and all other charges that, as provided in the Mortgage,
will become due and payable,  so that the  installments  payable by the  Mortgagors  will be  sufficient to pay
such charges as and when they become due and payable.

        Section 4.03  Realization Upon Defaulted Mortgage

        The Company shall use its best efforts,  consistent  with the procedures  that the Company would use in
servicing  loans for its own account,  consistent  with  Accepted  Servicing  Practices,  any Primary  Mortgage
Insurance  Policies and the best interest of Purchaser,  to foreclose upon or otherwise  comparably convert the
ownership of  properties  securing  such of the  Mortgage  Loans as come into and continue in default and as to
which no  satisfactory  arrangements  can be made for  collection  of delinquent  payments  pursuant to Section
4.01.  Foreclosure  or  comparable  proceedings  shall be  initiated  within  ninety  (90) days of default  for
Mortgaged  Properties  for  which  no  satisfactory  arrangements  can be made  for  collection  of  delinquent
payments.  The Company shall use its best efforts to realize upon  defaulted  Mortgage  Loans in such manner as
will  maximize  the receipt of  principal  and  interest by the  Purchaser,  taking into  account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any case
in which a Mortgaged  Property shall have suffered damage,  the Company shall not be required to expend its own
funds  toward the  restoration  of such  property  unless it shall  determine in its  discretion  (i) that such
restoration  will increase the proceeds of  liquidation  of the related  Mortgage  Loan to the Purchaser  after
reimbursement  to itself for such  expenses,  and (ii) that such  expenses will be  recoverable  by the Company
through  Insurance  Proceeds or Liquidation  Proceeds from the related Mortgaged  Property,  as contemplated in
Section 4.05.  Company shall obtain prior  approval of Purchaser as to  restoration  expenses in excess of five
thousand  dollars  ($5,000).  The  Company  shall  notify  the  Purchaser  in writing  of the  commencement  of
foreclosure  proceedings  and prior to the acceptance or rejection of any offer of  reinstatement.  The Company
shall be  responsible  for all  costs  and  expenses  incurred  by it in any  such  proceedings  or  functions;
provided,  however,  that it  shall  be  entitled  to  reimbursement  thereof  from the  related  property,  as
contemplated in Section 4.05.

        Notwithstanding  anything to the contrary  contained herein, the Purchaser may, at the Purchaser's sole
option,  terminate  the Company as  servicer  of any  Mortgage  Loan which  becomes  ninety (90 days or greater
delinquent in payment of a scheduled  Monthly  Payment,  without  payment of any  termination  fee with respect
thereto,  provided  that the Company  shall on the date said  termination  takes effect be  reimbursed  for any
unreimbursed  advances of the  Company's  funds made  pursuant to Section 5.03 and any  unreimbursed  Servicing
Advances and Servicing  Fees in each case relating to the Mortgage Loan  underlying  such  delinquent  Mortgage
Loan  notwithstanding  anything  to the  contrary  set  forth  in  Section  4.05.  In  the  event  of any  such
termination,  the  provisions  of Section  11.01  hereof  shall apply to said  termination  and the transfer of
servicing responsibilities with respect to such delinquent Mortgage Loan to the Purchaser or its designee.

        Notwithstanding  anything to the  contrary  contained  herein,  in  connection  with a  foreclosure  or
acceptance of a deed in lieu of  foreclosure,  in the event the Company has reasonable  cause to believe that a
Mortgaged  Property is contaminated by hazardous or toxic substances or wastes,  or if the Purchaser  otherwise
requests an environmental  inspection or review of such Mortgaged Property,  such an inspection or review is to
be conducted by a qualified  inspector at the  Purchaser's  expense.  Upon  completion of the  inspection,  the
Company shall  promptly  provide the Purchaser  with a written report of the  environmental  inspection.  After
reviewing the  environmental  inspection  report,  the Purchaser  shall determine how the Company shall proceed
with respect to the Mortgaged Property.

        In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO  Property,  such  property
shall be disposed of by Company,  with the consent of Purchaser as required pursuant to this Agreement,  within
two years after becoming an REO Property,  unless  Company  provides to the trustee under such REMIC an opinion
of counsel to the effect that the holding of such REO Property  subsequent  to two years after its becoming REO
Property,  will not result in the imposition of taxes on "prohibited  transactions"  as defined in Section 860F
of the  Code,  or cause  the  transaction  to fail to  qualify  as a REMIC at any time  that  certificates  are
outstanding.   Company  shall  manage,   conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition and sale in a manner which does not cause
such property to fail to qualify as "foreclosure  property" within the meaning of Section  860F(a)(2)(E) of the
Code, or any "net income from  foreclosure  property"  which is subject to taxation under the REMIC  provisions
of the Code.  Pursuant to its efforts to sell such  property,  the Company  shall  either  itself or through an
agent  selected by Company,  protect and conserve  such property in the same manner and to such an extent as is
customary  in the  locality  where such  property  is  located.  Additionally,  Company  shall  perform the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

        Section 4.04  Establishment of Custodial Accounts; Deposits
        in Custodial Accounts.

        The Company shall  segregate and hold all funds  collected and received  pursuant to each Mortgage Loan
separate and apart from any of its own funds and general  assets and shall  establish  and maintain one or more
Custodial  Accounts.  The Custodial  Account  shall be an Eligible  Account.  Funds  deposited in the Custodial
Account  may be drawn on by the  Company in  accordance  with  Section  4.05.  The  creation  of any  Custodial
Account  shall be evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of such
letter  agreement  shall be  furnished  to the  Purchaser  on the  Closing  Date,  and upon the  request of any
subsequent Purchaser.

        The Company shall deposit in the Custodial  Account on a daily basis,  and retain therein the following
payments and  collections  received or made by it  subsequent  to the Cut-off  Date, or received by it prior to
the  Cut-off  Date but  allocable  to a period  subsequent  thereto,  other than in respect  of  principal  and
interest on the Mortgage Loans due on or before the Cut-off Date:

        (i)    all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

        (ii) all  payments  on  account of  interest  on the  Mortgage  Loans  adjusted  to the  Mortgage  Loan
Remittance Rate;

        (iii) all Liquidation Proceeds;

        (iv) any amounts  required to be deposited by the Company in connection with any REO Property  pursuant
to Section 4.13;

        (v) all Insurance  Proceeds  including amounts required to be deposited pursuant to Sections 4.08, 4.10
and 4.11,  other than  proceeds to be held in the Escrow  Account and applied to the  restoration  or repair of
the Mortgaged  Property or released to the  Mortgagor in accordance  with  Accepted  Servicing  Practices,  the
Mortgage Loan Documents or applicable law;

        (vi) all  Condemnation  Proceeds  affecting  any  Mortgaged  Property  which  are not  released  to the
Mortgagor in accordance with the Company's normal servicing procedures, the loan documents or applicable law;

        (vii) any Monthly Advances;

        (viii) Intentionally Omitted;

        (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection  with
the deductible  clause in any blanket hazard  insurance  policy,  such deposit shall be made from the Company's
own funds, without reimbursement therefor;

        (x) any amounts  required to be deposited in the Custodial  Account  pursuant to Section 4.01,  4.13 or
6.02.

        The  foregoing  requirements  for  deposit  in the  Custodial  Account  shall  be  exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of late
payment  charges and  assumption  fees, to the extent  permitted by Section 6.01,  need not be deposited by the
Company in the  Custodial  Account.  Any  interest  paid on funds  deposited  in the  Custodial  Account by the
depository  institution  shall accrue to the benefit of the Company and the Company shall be entitled to retain
and withdraw such interest from the Custodial Account pursuant to Section 4.05 (iv).

        Section 4.05  Permitted Withdrawals From the Custodial
        Account.

        The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

        (i)    to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

        (ii) to reimburse  itself for Monthly  Advances,  the Company's  right to reimburse  itself pursuant to
this  subclause  (ii) being  limited to amounts  received on the related  Mortgage  Loan which  represent  late
collections  (net of the  related  Servicing  Fees) of  principal  and/or  interest  respecting  which any such
advance was made, it being  understood  that, in the case of such  reimbursement,  the Company's  right thereto
shall be prior to the rights of the  Purchaser,  except  that,  where the Company is required to  repurchase  a
Mortgage Loan,  pursuant to Section 3.03 or Section 3.04, the Company's  right to such  reimbursement  shall be
subsequent  to the payment to the  Purchaser  of the  Repurchase  Price  pursuant to such Section and all other
amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

        (iii) to reimburse  itself for  unreimbursed  Servicing  Advances and any unpaid  Servicing  Fees,  the
Company's  right to reimburse  itself  pursuant to this subclause (iii) with respect to any Mortgage Loan being
limited to related  proceeds  from  Liquidation  Proceeds,  Condemnation  Proceeds  and  Insurance  Proceeds in
accordance  with the relevant  provisions  of the FNMA Guides or as otherwise set forth in this  Agreement,  it
being  understood  that for those Mortgage Loans in foreclosure,  Company shall recover for Servicing  Advances
and Servicing  Fees through the completion of foreclosure  and  disposition of the REO Property;  such recovery
shall be made upon liquidation of the REO Property;

        (iv)   to pay to itself as part of its servicing  compensation  (a) any interest earned on funds in the
Custodial  Account (all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b)
the  Servicing  Fee from that  portion of any payment or recovery as to interest  with  respect to a particular
Mortgage Loan;

        (v)    to pay to itself  with  respect to each  Mortgage  Loan that has been  repurchased  pursuant  to
Section  3.03 or Section  3.04 all amounts  received  thereon and not  distributed  as of the date on which the
related repurchase price is determined,

        (vi)   to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

        (vii)to remove funds inadvertently placed in the Custodial Account by the Company; and

        (vi)   to clear and terminate the Custodial Account upon the termination of this Agreement.


        Section 4.06  Establishment of Escrow Accounts;
                             Deposits in Escrow Accounts.

        The Company shall  segregate and hold all funds  collected and received  pursuant to each Mortgage Loan
which  constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets and shall
establish and maintain one or more Escrow  Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds
deposited in the Escrow  Account may be drawn on by the Company in accordance  with Section 4.07.  The creation
of any Escrow  Account  shall be evidenced  by a letter  agreement in the form shown in Exhibit C. The original
of such letter  agreement  shall be furnished to the  Purchaser  on the Closing  Date,  and upon request to any
subsequent purchaser.

        The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

        (i)    all Escrow  Payments  collected on account of the Mortgage  Loans,  for the purpose of effecting
timely payment of any such items as required under the terms of this Agreement;

        (ii)   all Insurance  Proceeds  which are to be applied to the  restoration  or repair of any Mortgaged
Property; and

        (iii)all  Servicing  Advances for Mortgagors  whose Escrow  Payments are  insufficient  to cover escrow
disbursements.

        The  Company  shall make  withdrawals  from the Escrow  Account  only to effect  such  payments  as are
required  under this  Agreement,  and for such other  purposes as shall be as set forth or in  accordance  with
Section  4.07.  The Company  shall be entitled to retain any  interest  paid on funds  deposited  in the Escrow
Account by the depository  institution  other than interest on escrowed funds required by law to be paid to the
Mortgagor  and,  to the extent  required  by law,  the Company  shall pay  interest  on  escrowed  funds to the
Mortgagor  notwithstanding  that the Escrow  Account is  non-interest  bearing or that interest paid thereon is
insufficient for such purposes.

        Section 4.07  Permitted Withdrawals From Escrow Account.

        Withdrawals from the Escrow Account may be made by Company only:

        (i)    to effect timely payments of ground rents,  taxes,  assessments,  water rates,  Primary Mortgage
Insurance  Policy premiums,  if applicable,  fire and hazard insurance  premiums,  condominium  assessments and
comparable items;

        (ii)   to  reimburse  Company  for any  Servicing  Advance  made by Company  with  respect to a related
Mortgage  Loan but only from amounts  received on the related  Mortgage Loan which  represent  late payments or
collections of Escrow Payments thereunder;

        (iii)to refund to the Mortgagor any funds as may be determined to be overages;

        (iv)   for transfer to the Custodial Account in accordance with the terms of this Agreement;

        (v)    for application to restoration or repair of the Mortgaged Property;

        (vi)   to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on
the funds deposited in the Escrow Account;

        (vii) to clear and terminate the Escrow Account on the  termination of this  Agreement.  As part of its
servicing duties,  the Company shall pay to the Mortgagors  interest on funds in Escrow Account,  to the extent
required by law, and to the extent that interest earned on funds in the Escrow Account is  insufficient,  shall
pay such interest from its own funds, without any reimbursement therefor; and

        (viii) to pay to the  Mortgagors  or other parties  Insurance  Proceeds  deposited in  accordance  with
Section 4.06.

        Section 4.08  Payment of Taxes, Insurance and Other
                             Charges; Maintenance of Primary Mortgage
Insurance Policies; Collections Thereunder.

        With respect to each Mortgage Loan, the Company shall maintain  accurate records  reflecting the status
of ground  rents,  taxes,  assessments,  water rates and other  charges which are or may become a lien upon the
Mortgaged  Property  and the status of  primary  mortgage  insurance  premiums  and fire and  hazard  insurance
coverage and shall  obtain,  from time to time,  all bills for the payment of such charges,  including  renewal
premiums and shall effect  payment  thereof prior to the applicable  penalty or termination  date and at a time
appropriate for securing maximum discounts  allowable,  employing for such purpose deposits of the Mortgagor in
the Escrow  Account which shall have been estimated and  accumulated  by the Company in amounts  sufficient for
such  purposes,  as allowed under the terms of the Mortgage or applicable  law. To the extent that the Mortgage
does not provide for Escrow  Payments,  the Company  shall  determine  that any such  payments  are made by the
Mortgagor at the time they first become due. The Company  assumes full  responsibility  for the timely  payment
of all such bills and shall effect timely payments of all such bills  irrespective of the Mortgagor's  faithful
performance  in the payment of same or the making of the Escrow  Payments and shall make  advances from its own
funds to effect such payments.

        The Company will maintain in full force and effect  Primary  Mortgage  Insurance  Policies  issued by a
Qualified  Insurer  with  respect  to each  Mortgage  Loan for which such  coverage  is herein  required.  Such
coverage  will be  terminated  only with the  approval  of  Purchaser,  or as  required  by  applicable  law or
regulation.  The Company will not cancel or refuse to renew any Primary Mortgage  Insurance Policy in effect on
the  Closing  Date that is  required  to be kept in force under this  Agreement  unless a  replacement  Primary
Mortgage  Insurance  Policy for such  canceled or  nonrenewed  policy is obtained  from and  maintained  with a
Qualified  Insurer.  The  Company  shall not take any  action  which  would  result in  non-coverage  under any
applicable  Primary Mortgage  Insurance Policy of any loss which, but for the actions of the Company would have
been covered  thereunder.  In connection  with any assumption or substitution  agreement  entered into or to be
entered  into  pursuant  to Section  6.01,  the Company  shall  promptly  notify the insurer  under the related
Primary Mortgage  Insurance  Policy, if any, of such assumption or substitution of liability in accordance with
the terms of such policy and shall take all actions  which may be  required by such  insurer as a condition  to
the continuation of coverage under the Primary Mortgage  Insurance Policy.  If such Primary Mortgage  Insurance
Policy is terminated as a result of such assumption or  substitution  of liability,  the Company shall obtain a
replacement Primary Mortgage Insurance Policy as provided above.

        In connection with its activities as Company,  the Company agrees to prepare and present,  on behalf of
itself and the  Purchaser,  claims to the  insurer  under any  Private  Mortgage  Insurance  Policy in a timely
fashion in accordance with the terms of such Primary  Mortgage  Insurance  Policy and, in this regard,  to take
such action as shall be necessary to permit recovery under any Primary Mortgage  Insurance Policy  respecting a
defaulted  Mortgage  Loan.  Pursuant to Section  4.04,  any amounts  collected by the Company under any Primary
Mortgage  Insurance  Policy shall be deposited in the  Custodial  Account,  subject to  withdrawal  pursuant to
Section 4.05.

        Section 4.09  Transfer of Accounts.

        The Company may transfer the Custodial  Account or the Escrow Account to a different  Eligible  Account
from  time to time.  Such  transfer  shall be made  only  upon  obtaining  the  prior  written  consent  of the
Purchaser, which consent will not be unreasonably withheld.

        Section 4.10  Maintenance of Hazard Insurance.

        The  Company  shall  cause to be  maintained  for each  Mortgage  Loan fire and hazard  insurance  with
extended  coverage as is acceptable to FNMA or FHLMC and customary in the area where the Mortgaged  Property is
located  in an amount  which is equal to the  lesser of (i) the  maximum  insurable  value of the  improvements
securing  such  Mortgage  Loan or (ii) the greater of (a) the  outstanding  principal  balance of the  Mortgage
Loan,  and (b) an amount such that the proceeds  thereof shall be  sufficient  to prevent the Mortgagor  and/or
the  mortgagee  from  becoming a  co-insurer.  If required by the Flood  Disaster  Protection  Act of 1973,  as
amended,  each Mortgage  Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the
current  guidelines of the Federal Insurance  Administration in effect with an insurance carrier  acceptable to
FNMA or FHLMC,  in an amount  representing  coverage not less than the least of (i) the  outstanding  principal
balance of the Mortgage  Loan,  (ii) the maximum  insurable  value of the  improvements  securing such Mortgage
Loan or (iii) the maximum amount of insurance  which is available  under the Flood  Disaster  Protection Act of
1973, as amended.  If at any time during the term of the Mortgage  Loan,  the Company  determines in accordance
with  applicable  law and pursuant to the FNMA Guides that a Mortgaged  Property is located in a special  flood
hazard area and is not covered by flood  insurance or is covered in an amount less than the amount  required by
the Flood  Disaster  Protection  Act of 1973, as amended,  the Company shall notify the related  Mortgagor that
the Mortgagor must obtain such flood  insurance  coverage,  and if said Mortgagor  fails to obtain the required
flood insurance  coverage within  forty-five (45) days after such  notification,  the Company shall immediately
force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on each
REO Property,  fire and hazard  insurance  with  extended  coverage in an amount which is at least equal to the
maximum  insurable  value of the  improvements  which are a part of such property,  and, to the extent required
and available  under the Flood  Disaster  Protection Act of 1973, as amended,  flood  insurance in an amount as
provided  above.  Any  amounts  collected  by the  Company  under any such  policies  other than  amounts to be
deposited  in the Escrow  Account and applied to the  restoration  or repair of the  Mortgaged  Property or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing Practices,  shall be deposited in
the  Custodial  Account,  subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no
other  additional  insurance  need be  required  by the  Company of the  Mortgagor  or  maintained  on property
acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this  Agreement,  the FNMA Guides or such
applicable  state or federal laws and  regulations  as shall at any time be in force and as shall  require such
additional  insurance.  All such policies shall be endorsed with standard  mortgagee  clauses with loss payable
to the Company and its  successors  and/or  assigns and shall  provide for at least  thirty days prior  written
notice of any  cancellation,  reduction  in the amount or  material  change in  coverage  to the  Company.  The
Company shall not interfere with the Mortgagor's  freedom of choice in selecting  either his insurance  carrier
or agent,  provided,  however,  that the Company shall not accept any such  insurance  policies from  insurance
companies unless such companies are Qualified Insurers.

        Section 4.11  Maintenance of Mortgage Impairment
                             Insurance Policy.

        In the event  that the  Company  shall  obtain  and  maintain  a blanket  policy  issued by an  insurer
acceptable to FNMA or FHLMC insuring  against hazard losses on all of the Mortgage  Loans,  then, to the extent
such  policy  provides  coverage  in an amount  equal to the  amount  required  pursuant  to  Section  4.10 and
otherwise  complies  with all other  requirements  of Section  4.10,  it shall  conclusively  be deemed to have
satisfied its  obligations  as set forth in Section 4.10, it being  understood  and agreed that such policy may
contain a  deductible  clause,  in which case the  Company  shall,  in the event that there shall not have been
maintained on the related  Mortgaged  Property or REO Property a policy  complying with Section 4.10, and there
shall have been a loss which  would have been  covered by such  policy,  deposit in the  Custodial  Account the
amount not otherwise  payable under the blanket policy because of such  deductible  clause.  In connection with
its activities as Company of the Mortgage  Loans,  the Company agrees to prepare and present,  on behalf of the
Purchaser,  claims  under any such  blanket  policy in a timely  fashion in  accordance  with the terms of such
policy.  Upon request of the  Purchaser,  the Company  shall cause to be delivered to the Purchaser a certified
true copy of such  policy and shall use its best  efforts to obtain a  statement  from the  insurer  thereunder
that such policy shall in no event be  terminated  or materially  modified  without  thirty days' prior written
notice to the Purchaser.

        Section 4.12  Fidelity Bond, Errors and Omissions
                             Insurance.

        The Company shall  maintain,  at its own expense,  a blanket  fidelity bond and an errors and omissions
insurance policy,  with broad coverage with responsible  companies on all officers,  employees or other persons
acting in any capacity with regard to the Mortgage Loan to handle funds,  money,  documents and papers relating
to the Mortgage  Loan. The Fidelity Bond shall be in the form of the Mortgage  Banker's  Blanket Bond and shall
protect and insure the  Company  against  losses,  including  forgery,  theft,  embezzlement  and fraud of such
persons.  The errors and omissions  insurance  shall protect and insure the Company  against losses arising out
of errors and omissions and negligent  acts of such  persons.  Such errors and omissions  insurance  shall also
protect  and insure the Company  against  losses in  connection  with the  failure to  maintain  any  insurance
policies  required  pursuant to this  Agreement  and the release or  satisfaction  of a Mortgage  Loan  without
having  obtained  payment in full of the  indebtedness  secured  thereby.  No  provision  of this  Section 4.12
requiring the Fidelity Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties  and  obligations  as set  forth in this  Agreement.  The  minimum  coverage  under  any  such  bond and
insurance  policy  shall be at least  equal to the  corresponding  amounts  required by FNMA in the FNMA Guide.
The Company shall  deliver to the  Purchaser a certificate  from the surety and the insurer as to the existence
of the Fidelity Bond and errors and  omissions  insurance  policy and shall obtain a statement  from the surety
and the insurer that such  Fidelity  Bond or insurance  policy shall in no event be  terminated  or  materially
modified  without thirty days' prior written  notice to the  Purchaser.  The Company shall notify the Purchaser
within five  business  days of receipt of notice that such  Fidelity  Bond or insurance  policy will be, or has
been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status  of  Purchaser
hereunder) and any  subsidiary  thereof and their  successors or assigns as their  interests may appear must be
named as loss payees on the Fidelity Bond and as additional  insured on the errors and omissions  policy.  Upon
request by Purchaser,  Company shall provide Purchaser with an insurance certificate  certifying coverage under
this Section 4.12,  and will provide an update to such  certificate  upon request,  or upon renewal or material
modification of coverage.

        Section 4.13  Title, Management and Disposition of REO
        Property.

        In the event that title to the  Mortgaged  Property is acquired  in  foreclosure  or by deed in lieu of
foreclosure,  the deed or certificate  of sale shall be taken in the name of the Purchaser or its designee,  or
in the event the  Purchaser or its designee is not  authorized  or permitted to hold title to real  property in
the state where the REO Property is located,  or would be adversely  affected under the "doing business" or tax
laws of such  state by so holding  title,  the deed or  certificate  of sale shall be taken in the name of such
Person or Persons as shall be  consistent  with an opinion of counsel  obtained by the Company from an attorney
duly  licensed to practice  law in the state where the REO Property is located.  Any Person or Persons  holding
such title other than the Purchaser  shall  acknowledge in writing that such title is being held as nominee for
the benefit of the Purchaser.

        The Company shall notify the Purchaser in accordance  with the FNMA Guides of each  acquisition  of REO
Property  upon such  acquisition,  together  with a copy of the drive by appraisal or brokers  price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the responsibility
for  marketing  such REO property in accordance  with Accepted  Servicing  Practices.  Thereafter,  the Company
shall continue to provide  certain  administrative  services to the Purchaser  relating to such REO Property as
set  forth in this  Section  4.13.  The fee for such  administrative  services  shall be $1,500 to be paid upon
liquidation  of the REO  Property.  No Servicing  Fee shall be assessed on any REO Property  from and after the
date on which it becomes an REO Property.

        The Company shall,  either itself or through an agent selected by the Company,  and in accordance  with
the FNMA Guides  manage,  conserve,  protect and operate  each REO Property in the same manner that it manages,
conserves,  protects and operates other  foreclosed  property for its own account,  and in the same manner that
similar  property in the same  locality  as the REO  Property  is  managed.  The  Company  shall cause each REO
Property to be inspected  promptly upon the  acquisition  of title thereto and shall cause each REO Property to
be inspected at least monthly  thereafter  or more  frequently  as required by the  circumstances.  The Company
shall make or cause the Company to be made a written  report of each such  inspection.  Such  reports  shall be
retained  in the  Mortgage  File and copies  thereof  shall be  forwarded  by the Company to the  Purchaser  at
Purchaser's request.

        The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall
sell such REO  Property in any event  within one year after title has been taken to such REO  Property,  unless
the Company  determines,  and gives an appropriate notice to the Purchaser to such effect, that a longer period
is  necessary  for the  orderly  liquidation  of such REO  Property.  If a longer  period  than one (1) year is
permitted  under the  foregoing  sentence and is necessary to sell any REO  Property,  the Company shall report
monthly to the  Purchaser as to the progress  being made in selling such REO  Property.  No REO Property  shall
be marketed for less than the Appraised  Value,  without the prior consent of Purchaser.  No REO Property shall
be sold for less  than  ninety  five  percent  (95%) of its  Appraised  Value,  without  the prior  consent  of
Purchaser.  All  requests  for  reimbursement  of  Servicing  Advances  shall  be in  accordance  with the FNMA
Guides.  The  disposition  of REO  Property  shall be carried out by the  Company at such price,  and upon such
terms and conditions,  as the Company deems to be in the best interests of the Purchaser  (subject to the above
conditions).  Company  shall provide  monthly  reports to Purchaser in reference to the status of the marketing
of the REO Properties.

        Notwithstanding  anything to the contrary  contained herein, the Purchaser may, at the Purchaser's sole
option,  terminate  the Company as servicer of any such REO Property  without  payment of any  termination  fee
with respect thereto,  provided that the Company shall on the date said termination  takes effect be reimbursed
for any  unreimbursed  advances  of the  Company's  funds made  pursuant to Section  5.03 and any  unreimbursed
Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying such REO Property
notwithstanding  anything to the  contrary  set forth in Section  4.05.  In the event of any such  termination,
the  provisions  of Section  11.01  hereof  shall  apply to said  termination  and the  transfer  of  servicing
responsibilities with respect to such REO Property to the Purchaser or its designee.

        Section 4.14  Notification of Maturity Date.

         With respect to each  Mortgage  Loan,  the Company  shall execute and deliver to the Mortgagor any and
all necessary  notices  required under  applicable law and the terms of the related  Mortgage Note and Mortgage
regarding the maturity date if required under applicable law.




                                                   ARTICLE V

                                           PAYMENTS TO THE PURCHASER

        Section 5.01  Distributions.

        On each Remittance Date, the Company shall  distribute by wire transfer of immediately  available funds
to the  Purchaser  (i) all  amounts  credited  to the  Custodial  Account  as of the close of  business  on the
preceding  Determination  Date, net of charges against or withdrawals  from the Custodial  Account  pursuant to
Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is obligated to distribute  pursuant
to Section 5.03,  plus,  (iii) interest at the Mortgage Loan Remittance  Rate on any Principal  Prepayment from
the date of such  Principal  Prepayment  through the end of the month for which  disbursement  is made provided
that the  Company's  obligation  as to payment of such  interest  shall be limited to the  Servicing Fee earned
during the month of the  distribution,  minus (iv) any amounts  attributable to Monthly Payments  collected but
due on a Due Date or Dates subsequent to the preceding  Determination  Date, which amounts shall be remitted on
the Remittance  Date next  succeeding the Due Period for such amounts.  It is understood  that, by operation of
Section 4.04, the remittance on the first Remittance Date is to include  principal  collected after the Cut-off
Date through the preceding  Determination  Date plus interest,  adjusted to the Mortgage Loan  Remittance  Rate
collected  through such  Determination  Date exclusive of any portion thereof  allocable to the period prior to
the Cut-off Date, with the adjustments specified in clauses (ii), (iii) and (iv) above.

        With respect to any remittance  received by the Purchaser after the Remittance  Date, the Company shall
pay to the Purchaser  interest on any such late payment at an annual rate equal to the Prime Rate,  adjusted as
of the date of each change,  plus three  percentage  points,  but in no event  greater than the maximum  amount
permitted by  applicable  law.  Such  interest  shall cover the period  commencing  with the day  following the
Business  Day such  payment  was due and ending  with the  Business  Day on which  such  payment is made to the
Purchaser,  both  inclusive.  The payment by the Company of any such interest  shall not be deemed an extension
of time for payment or a waiver of any Event of Default by the Company.

        Section 5.02  Statements to the Purchaser.

        The Company shall furnish to Purchaser an individual  loan accounting  report,  as of the last Business
Day of each month, in the Company's  assigned loan number order to document  Mortgage Loan payment  activity on
an individual  Mortgage Loan basis.  With respect to each month, the  corresponding  individual loan accounting
report shall be received by the  Purchaser no later than the fifth  Business  Day of the  following  month on a
disk  or tape  or  other  computer-readable  format  in such  format  as may be  mutually  agreed  upon by both
Purchaser  and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  which
report, in hard copy, shall be substantially in the form of Exhibit E, and shall contain the following:

        (i) With  respect  to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal
(including a separate  breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any
prepayment  penalties or premiums,  along with a detailed  report of interest on principal  prepayment  amounts
remitted in accordance with Section 4.04);

        (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

        (iii) the amount of  servicing  compensation  received  by the  Company  during the prior  distribution
period;

        (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

        (v) the  aggregate of any  expenses  reimbursed  to the Company  during the prior  distribution  period
pursuant to Section 4.05;

        (vi) The number and aggregate  outstanding  principal  balances of Mortgage Loans (a) delinquent (1) 30
to 59 days, (2) 60 to 89 days, (3) 90 days or more; (b) as to which  foreclosure  has commenced;  and (c) as to
which REO Property has been acquired; and

        The Company shall also provide a trial balance,  sorted in Purchaser's  assigned loan number order,  in
the form of Exhibit E hereto, with each such Report.

        The Company shall prepare and file any and all information  statements or other filings  required to be
delivered to any governmental  taxing authority or to Purchaser  pursuant to any applicable law with respect to
the  Mortgage  Loans  and the  transactions  contemplated  hereby.  In  addition,  the  Company  shall  provide
Purchaser  with such  information  concerning  the Mortgage  Loans as is necessary for Purchaser to prepare its
federal income tax return as Purchaser may reasonably request from time to time.

        In addition,  not more than 60 days after the end of each calendar  year,  the Company shall furnish to
each Person who was a Purchaser at any time during such  calendar year an annual  statement in accordance  with
the  requirements  of applicable  federal income tax law as to the aggregate of remittances  for the applicable
portion of such year.

        Section 5.03  Monthly Advances by the Company.

        Not later than the close of business on the Business Day preceding  each  Remittance  Date, the Company
shall  deposit  in the  Custodial  Account an amount  equal to all  payments  not  previously  advanced  by the
Company,  whether or not  deferred  pursuant to Section  4.01,  of principal  (due after the Cut-off  Date) and
interest not  allocable  to the period prior to the Cut-off  Date,  adjusted to the  Mortgage  Loan  Remittance
Rate,  which were due on a Mortgage Loan and  delinquent at the close of business on the related  Determination
Date.

        The Company's  obligation to make such Monthly  Advances as to any Mortgage Loan will continue  through
the last  Monthly  Payment due prior to the payment in full of the  Mortgage  Loan,  or through the  Remittance
Date prior to the date on which the Mortgaged  Property  liquidates  (including  Insurance  Proceeds,  proceeds
from the sale of REO Property or  condemnation  awards)  with  respect to the Mortgage  Loan unless the Company
deems such  advance to be  nonrecoverable.  In such  event,  the  Company  shall  deliver to the  Purchaser  an
Officer's  Certificate  of the Company to the effect that an officer of the  Company has  reviewed  the related
Mortgage File and has made the reasonable determination that any additional advances are nonrecoverable.

        Section 5.04  Liquidation Reports.

        Upon the  foreclosure  sale of any  Mortgaged  Property  or the  acquisition  thereof by the  Purchaser
pursuant to a  deed-in-lieu  of  foreclosure,  the Company shall submit to the  Purchaser a liquidation  report
with respect to such Mortgaged  Property in a form mutually  acceptable to Company and  Purchaser.  The Company
shall also  provide  reports  on the status of REO  Property  containing  such  information  as  Purchaser  may
reasonably require.


                                                  ARTICLE VI

                                         GENERAL SERVICING PROCEDURES

        Section 6.01  Assumption Agreements.

        The Company  will, to the extent it has knowledge of any  conveyance or  prospective  conveyance by any
Mortgagor of the Mortgaged  Property  (whether by absolute  conveyance  or by contract of sale,  and whether or
not the Mortgagor  remains or is to remain liable under the Mortgage  Note and/or the  Mortgage),  exercise its
rights to  accelerate  the  maturity  of such  Mortgage  Loan  under  any  "due-on-sale"  clause to the  extent
permitted by law; provided,  however,  that the Company shall not exercise any such rights if prohibited by law
or the terms of the  Mortgage  Note from doing so or if the exercise of such rights would impair or threaten to
impair any recovery under the related Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably
believes it is unable  under  applicable  law to enforce  such  "due-on-sale"  clause,  the  Company,  with the
approval of the  Purchaser  (such  approval not to be  unreasonably  withheld),  will enter into an  assumption
agreement  with the person to whom the  Mortgaged  Property  has been  conveyed or is proposed to be  conveyed,
pursuant  to which  such  person  becomes  liable  under the  Mortgage  Note and,  to the extent  permitted  by
applicable  state law, the Mortgagor  remains liable thereon.  Where an assumption is allowed  pursuant to this
Section 6.01, the Company,  with the prior consent of the Purchaser and the primary mortgage  insurer,  if any,
is  authorized  to enter into a  substitution  of  liability  agreement  with the person to whom the  Mortgaged
Property has been conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released
from  liability  and such Person is  substituted  as mortgagor  and becomes  liable under the related  Mortgage
Note. Any such  substitution  of liability  agreement  shall be in lieu of an assumption  agreement.  Purchaser
shall be deemed to have consented to any assumption for which  Purchaser was given  notification  and requested
to consent,  but for which neither a consent nor an objection was given by Purchaser  within five Business Days
of such notification.

        In connection  with any such  assumption  or  substitution  of liability,  the Company shall follow the
underwriting  practices and  procedures of the FNMA Guides.  With respect to an assumption or  substitution  of
liability,  the Mortgage  Interest Rate borne by the related  Mortgage Note, the amount of the Monthly  Payment
and the maturity date may not be changed  (except  pursuant to the terms of the Mortgage  Note).  If the credit
of the proposed  transferee does not meet such  underwriting  criteria,  the Company  diligently  shall, to the
extent  permitted by the Mortgage or the Mortgage Note and by applicable  law,  accelerate  the maturity of the
Mortgage  Loan. The Company shall notify the Purchaser  that any such  substitution  of liability or assumption
agreement  has been  completed  by  forwarding  to the  Purchaser  the  original  of any such  substitution  of
liability or assumption  agreement,  which document shall be added to the related  Mortgage File and shall, for
all  purposes,  be  considered  a part of such  Mortgage  File to the same  extent as all other  documents  and
instruments  constituting  a part  thereof.  All fees  collected by the Company for entering into an assumption
or substitution of liability agreement shall belong to the Company.

        Notwithstanding the foregoing paragraphs of this Section or any other provision of this Agreement,  the
Company shall not be deemed to be in default,  breach or any other  violation of its  obligations  hereunder by
reason of any  assumption  of a Mortgage  Loan by operation of law or any  assumption  which the Company may be
restricted by law from  preventing,  for any reason  whatsoever.  For purposes of this Section  6.01,  the term
"assumption"  is deemed to also include a sale of the  Mortgaged  Property  subject to the Mortgage that is not
accompanied by an assumption or substitution of liability agreement.





        Section 6.02  Satisfaction of Mortgages and Release of
        Mortgage Files.

        Upon the payment in full of any Mortgage  Loan,  or the receipt by the Company of a  notification  that
payment in full will be escrowed in a manner customary for such purposes,  the Company will immediately  notify
the  Purchaser  by a  certification,  which  certification  shall  include a  statement  to the effect that all
amounts  received or to be received in  connection  with such payment which are required to be deposited in the
Custodial  Account  pursuant to Section  4.04 have been or will be so  deposited,  of a  Servicing  Officer and
shall request  delivery to it of the portion of the Mortgage File held by the  Purchaser.  The Purchaser  shall
no later than five  Business  Days after  receipt of such  certification  and  request,  release or cause to be
released to the Company,  the related  Mortgage Loan  Documents  and, upon its receipt of such  documents,  the
Company shall promptly  prepare and deliver to the Purchaser the requisite  satisfaction  or release.  No later
than three Business Days following its receipt of such  satisfaction  or release,  the Purchaser shall deliver,
or cause to be delivered,  to the Company the release or satisfaction  properly executed by the owner of record
of the  applicable  mortgage or its duly  appointed  attorney in fact. No expense  incurred in connection  with
any instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

        In the event the Company  satisfies or releases a Mortgage  without having obtained  payment in full of
the  indebtedness  secured by the Mortgage or should it otherwise  prejudice  any right the  Purchaser may have
under the mortgage  instruments,  the Company, upon written demand, shall remit within two Business Days to the
Purchaser  the then  outstanding  principal  balance of the  related  Mortgage  Loan by deposit  thereof in the
Custodial  Account.  The Company shall maintain the Fidelity Bond and errors and omissions  insurance  insuring
the Company  against any loss it may sustain  with  respect to any Mortgage  Loan not  satisfied in  accordance
with the procedures set forth herein.

        From time to time and as appropriate  for the servicing or foreclosure of the Mortgage Loan,  including
for the purpose of collection under any Primary Mortgage  Insurance  Policy,  the Purchaser shall, upon request
of the Company and delivery to the  Purchaser of a servicing  receipt  signed by a Servicing  Officer,  release
the portion of the Mortgage File held by the Purchaser to the Company.  Such  servicing  receipt shall obligate
the Company to return the related  Mortgage  documents to the  Purchaser  when the need therefor by the Company
no longer exists,  unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the
Mortgage  Loan have been  deposited in the  Custodial  Account or the Mortgage  File or such  document has been
delivered to an attorney,  or to a public trustee or other public  official as required by law, for purposes of
initiating or pursuing legal action or other  proceedings for the foreclosure of the Mortgaged  Property either
judicially or  non-judicially,  and the Company has  delivered to the  Purchaser a  certificate  of a Servicing
Officer  certifying  as to the name and address of the Person to which such  Mortgage File or such document was
delivered and the purpose or purposes of such delivery.  Upon receipt of a certificate  of a Servicing  Officer
stating that such Mortgage  Loan was  liquidated,  the servicing  receipt shall be released by the Purchaser to
the Company.

        Section 6.03  Servicing Compensation.

        As  compensation  for its  services  hereunder,  the Company  shall be  entitled  to withdraw  from the
Custodial  Account (to the extent of  interest  payments  collected  on the  Mortgage  Loans) or to retain from
interest  payments  collected on the Mortgage Loans, the amounts  provided for as the Company's  Servicing Fee,
subject to payment of  compensating  interest on Principal  Prepayments as capped by the Servicing Fee pursuant
to Section  5.01 (iii).  Additional  servicing  compensation  in the form of  assumption  fees,  as provided in
Section  6.01,  and late  payment  charges  and other  ancillary  fees shall be  retained by the Company to the
extent  not  required  to be  deposited  in the  Custodial  Account.  No  Servicing  Fee  shall be  payable  in
connection  with partial  Monthly  Payments.  The Company shall be required to pay all expenses  incurred by it
in connection  with its servicing  activities  hereunder  and shall not be entitled to  reimbursement  therefor
except as specifically provided for.

        Section 6.04  Annual Statement as to Compliance.

        The Company will deliver to the Purchaser as of September  30th of each year,  beginning  with 2001, an
Officers'  Certificate  stating,  as to each  signatory  thereof,  that (i) a review of the  activities  of the
Company  during the  preceding  fiscal year and of  performance  under this  Agreement has been made under such
officers'  supervision,  and (ii) to the best of such officers'  knowledge,  based on such review,  the Company
has  fulfilled  all of its  obligations  under this  Agreement  throughout  such year,  or, if there has been a
default in the  fulfillment  of any such  obligation,  specifying  each such default known to such officers and
the nature and status of cure  provisions  thereof.  Copies of such statement  shall be provided by the Company
to the Purchaser upon request.

        Section 6.05  Annual Independent Certified Public
                             Accountants' Servicing Report.

        Within one hundred  twenty  (120) days of  Company's  fiscal year end the Company at its expense  shall
cause a firm of  independent  public  accountants  which is a member of the  American  Institute  of  Certified
Public  Accountants  to furnish a statement to the Purchaser to the effect that such firm has examined  certain
documents and records  relating to the Company's  servicing of mortgage  loans of the same type as the Mortgage
Loans pursuant to servicing agreements  substantially  similar to this Agreement,  which agreements may include
this Agreement,  and that, on the basis of such an examination,  conducted  substantially in the uniform single
audit  program  for  mortgage  bankers,  such firm is of the  opinion  that the  Company's  servicing  has been
conducted  in  compliance  with the  agreements  examined  pursuant to this Section  6.05,  except for (i) such
exceptions as such firm shall believe to be  immaterial,  and (ii) such other  exceptions as shall be set forth
in such  statement.  Copies of such statement  shall be provided by the Company to the Purchaser.  In addition,
on an annual basis,  Company shall provided  Purchaser  with copies of its audited  financial  statements  upon
execution by Purchaser of an agreement to keep confidential the contents of such financial statements.

        Section 6.06  Purchaser's Right to Examine Company
        Records.

        The Purchaser shall have the right to examine and audit upon reasonable  notice to the Company,  during
business hours or at such other times as might be reasonable  under  applicable  circumstances,  any and all of
the books,  records,  documentation or other information of the Company,  or held by another for the Company or
on its behalf or  otherwise,  which  relates to the  performance  or  observance  by the  Company of the terms,
covenants or conditions of this Agreement.

        The Company  shall  provide to the Purchaser and any  supervisory  agents or examiners  representing  a
state or federal  governmental  agency having  jurisdiction  over the  Purchaser,  including but not limited to
OTS,  FDIC and other  similar  entities,  access  to any  documentation  regarding  the  Mortgage  Loans in the
possession of the Company which may be required by any  applicable  regulations.  Such access shall be afforded
without charge,  upon reasonable request,  during normal business hours and at the offices of the Company,  and
in accordance with the federal government, FDIC, OTS, or any other similar regulations.

                                                  ARTICLE VII

                                       REPORTS TO BE PREPARED BY COMPANY

        Section 7.01  Company Shall Provide Information as
        Reasonably Required.

        The Company shall furnish to the Purchaser  during the term of this Agreement,  such periodic,  special
or other reports,  information  or  documentation,  whether or not provided for herein,  as shall be necessary,
reasonable or appropriate  in respect to the  Purchaser,  or otherwise in respect to the Mortgage Loans and the
performance  of the  Company  under  this  Agreement,  including  any  reports,  information  or  documentation
reasonably  required to comply with any  regulations  regarding  any  supervisory  agents or  examiners  of the
Purchaser  all such  reports  or  information  to be as  provided  by and in  accordance  with such  applicable
instructions  and  directions  as the  Purchaser may  reasonably  request in relation to this  Agreement or the
performance  of the  Company  under  this  Agreement.  The  Company  agrees to  execute  and  deliver  all such
instruments  and take all such action as the Purchaser,  from time to time, may reasonably  request in order to
effectuate the purpose and to carry out the terms of this Agreement.

        In connection  with  marketing the Mortgage  Loans,  the Purchaser may make  available to a prospective
purchaser  audited  financial  statements of the Company for the most  recently  completed two (2) fiscal years
for which such  statements  are available,  as well as a Consolidated  Statement of Condition at the end of the
last two (2) fiscal  years  covered by any  Consolidated  Statement of  Operations.  If it has not already done
so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of the  statements
specified  above;  provided,  however,  that  prior  to  furnishing  such  statements  or  information  to  any
prospective  purchaser,  the  Company may  require  such  prospective  purchaser  to execute a  confidentiality
agreement in a form satisfactory to the Company.

        The  Company  shall  make  reasonably  available  to the  Purchaser  or  any  prospective  Purchaser  a
knowledgeable  financial  or  accounting  officer  for the  purpose of  answering  questions  and to permit any
prospective  purchaser  to inspect  the  Company's  servicing  facilities  for the purpose of  satisfying  such
prospective  purchaser  that the  Company has the  ability to service  the  Mortgage  Loans as provided in this
Agreement.





                                                 ARTICLE VIII

                                                  THE COMPANY

        Section 8.01  Indemnification; Third Party Claims.

        The Company agrees to indemnify the Purchaser and hold it harmless against any and all claims,  losses,
damages,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other costs, fees
and  expenses  that the  Purchaser  may sustain in any way related to the failure of the Company to observe and
perform its duties,  obligations,  covenants, and agreements to service the Mortgage Loans in strict compliance
with the terms of this  Agreement.  Each of Company  agrees to  indemnify  the  Purchaser  and hold it harmless
against any and all claims,  losses,  damages,  penalties,  fines,  forfeitures,  legal fees and related costs,
judgments,  and any other costs,  fees and expenses  that the  Purchaser  may sustain in any way related to the
breach of a  representation  or warranty  set forth in  Sections  3.01 or 3.02 of this  Agreement.  The Company
shall  immediately  notify the  Purchaser if a claim is made by a third party  against  Company with respect to
this  Agreement  or the Mortgage  Loans,  assume  (with the consent of the  Purchaser)  the defense of any such
claim and pay all  expenses in  connection  therewith,  including  counsel  fees,  whether or not such claim is
settled  prior to  judgment,  and  promptly  pay,  discharge  and satisfy any  judgment or decree  which may be
entered  against  it or the  Purchaser  in  respect  of such  claim.  The  Company  shall  follow  any  written
instructions  received  from the  Purchaser  in  connection  with such  claim.  The  Purchaser  shall  promptly
reimburse  the Company for all amounts  advanced by them pursuant to the two  preceding  sentences  except when
the claim relates to the failure of the Company to service and  administer  the Mortgages in strict  compliance
with the terms of this  Agreement,  the breach of  representation  or warranty  set forth in  Sections  3.01 or
3.02,  or the gross  negligence,  bad faith or willful  misconduct of Company.  The  provisions of this Section
8.01 shall survive termination of this Agreement.

        Section 8.02  Merger or Consolidation of the Company.

        The Company will keep in full effect its  existence,  rights and  franchises as a federal  savings bank
under federal law except as permitted  herein,  and will obtain and preserve its  qualification  to do business
as a foreign  corporation in each jurisdiction in which such  qualification is or shall be necessary to protect
the validity  and  enforceability  of this  Agreement,  or any of the Mortgage  Loans and to perform its duties
under this Agreement.

        Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any
merger,  conversion or  consolidation  to which the Company shall be a party,  or any Person  succeeding to the
business  of the  Company  whether or not  related to loan  servicing,  shall be the  successor  of the Company
hereunder,  without the  execution  or filing of any paper or any further act on the part of any of the parties
hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or surviving
Person shall be an institution (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of
which are insured by the FDIC,  SAIF and/or BIF, or which is a HUD-approved  mortgagee  whose primary  business
is in  origination  and  servicing  of first lien  mortgage  loans,  and (iii) who is a FNMA or FHLMC  approved
Seller/Servicer in good standing.

        Section 8.03  Limitation on Liability of the Company and
        Others.

        Neither the  Company nor any of the  officers,  employees  or agents of the Company  shall be under any
liability to the Purchaser for any action taken or for  refraining  from the taking of any action in good faith
pursuant  to this  Agreement,  or for errors in  judgment  made in good  faith;  provided,  however,  that this
provision   shall  not  protect  the  Company  or  any  such  person   against  any  breach  of  warranties  or
representations  made herein,  or failure to perform its obligations in strict  compliance with any standard of
care set forth in this  Agreement,  or any liability  which would otherwise be imposed by reason of negligence,
bad faith or willful  misconduct,  or any breach of the terms and  conditions  of this  Agreement.  The Company
and any  officer,  employee or agent of the  Company  may rely in good faith on any  document of any kind prima
facie properly executed and submitted by the Purchaser  respecting any matters arising  hereunder.  The Company
shall not be under any  obligation to appear in,  prosecute or defend any legal action which is not  incidental
to its duties to service the Mortgage  Loans in  accordance  with this  Agreement  and which in its  reasonable
opinion may  involve it in any  expenses or  liability;  provided,  however,  that the  Company  may,  with the
consent of the  Purchaser,  undertake  any such action  which it may deem  necessary or desirable in respect to
this Agreement and the rights and duties of the parties hereto.  In such event,  the reasonable  legal expenses
and costs of such action and any liability  resulting  therefrom  shall be expenses,  costs and liabilities for
which the  Purchaser  will be liable,  and the Company  shall be entitled to be  reimbursed  therefor  from the
Purchaser upon written demand.

        Section 8.04  Company Not to Assign or Resign.

        The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed
on it except by mutual  consent of the  Company and the  Purchaser  or upon the  determination  that its duties
hereunder are no longer  permissible  under applicable law and such incapacity  cannot be cured by the Company.
Any such  determination  permitting the  resignation of the Company shall be evidenced by an Opinion of Counsel
to such effect  delivered to the Purchaser  which Opinion of Counsel shall be in form and substance  acceptable
to the  Purchaser.  No such  resignation  shall  become  effective  until a  successor  shall have  assumed the
Company's responsibilities and obligations hereunder in the manner provided in Section 11.01.

        Section 8.05  No Transfer of Servicing.

With  respect  to the  retention  of  the  Company  to  service  the  Mortgage  Loans  hereunder,  the  Company
acknowledges that the Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of
its servicing facilities,  plan,  personnel,  records and procedures,  its integrity,  reputation and financial
standing  and the  continuance  thereof.  Without in any way  limiting  the  generality  of this  Section,  the
Company  shall not either  assign this  Agreement or the  servicing  hereunder or delegate its rights or duties
hereunder or any portion thereof,  or sell or otherwise  dispose of all or substantially all of its property or
assets,  without the prior  written  approval of the  Purchaser,  which consent shall be granted or withheld in
the Purchaser's sole discretion.

        Without in any way limiting the  generality of this Section 8.05, in the event that the Company  either
shall assign this  Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or
any  portion  thereof  without (i)  satisfying  the  requirements  set forth  herein or (ii) the prior  written
consent of the Purchaser,  then the Purchaser  shall have the right to terminate this Agreement as set forth in
Section  10.02,  without any payment of any penalty or damages  and  without any  liability  whatsoever  to the
Company  (other  than with  respect to accrued  but unpaid  Servicing  Fees and  Servicing  Advances  remaining
unpaid) or any third party.

                                                  ARTICLE IX

                                                    DEFAULT

        Section 9.01  Events of Default.

        In case one or more of the following  Events of Default by the Company  shall occur and be  continuing,
that is to say:

        (i) any failure by the  Company to remit to the  Purchaser  any  payment  required to be made under the
terms of this Agreement which  continues  unremedied for a period of two Business Days after the earlier of the
date upon which  written  notice of such failure,  requiring the same to be remedied,  shall have been given to
the Company by the Purchaser or the date upon which such non-payment is discovered by Company; or

        (ii) failure on the part of the Company  duly to observe or perform in any  material  respect any other
of the  covenants  or  agreements  on the part of the  Company  set  forth in this  Agreement  which  continues
unremedied  for a period of thirty  days  (except  that such  number of days  shall be fifteen in the case of a
failure to pay any premium for any insurance  policy required to be maintained  under this Agreement) after the
date on which written notice of such failure,  requiring the same to be remedied,  shall have been given to the
Company by the Purchaser; or

        (iii) a decree or order of a court or agency  or  supervisory  authority  having  jurisdiction  for the
appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,  readjustment  of debt,
marshalling  of assets and  liabilities  or similar  proceedings,  or for the  winding-up or liquidation of its
affairs,  shall have been  entered  against the  Company and such decree or order shall have  remained in force
undischarged or unstayed for a period of sixty days; or

        (iv) the Company shall  consent to the  appointment  of a conservator  or receiver or liquidator in any
insolvency,  bankruptcy,  readjustment of debt, marshalling of assets and liabilities or similar proceedings of
or relating to the Company or of or relating to all or substantially all of its property; or

        (v) the Company  shall admit in writing its  inability  to pay its debts  generally as they become due,
file a petition to take advantage of any applicable  insolvency or reorganization  statute,  make an assignment
for the benefit of its creditors, or voluntarily suspend payment of its obligations; or

        (vi)  Company  ceases to be approved by both FNMA and FHLMC as a mortgage  loan Company and Company for
more than thirty days; or

        (vii) the  Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company
attempts,  without the consent of the Purchaser,  to sell or otherwise  dispose of all or substantially  all of
its property or assets or to assign this Agreement or the servicing  responsibilities  hereunder or to delegate
its duties hereunder or any portion thereof; or

        (viii) the Company  ceases to be (a) licensed to service first lien  residential  mortgage loans in any
jurisdiction  in which a Mortgaged  Property is located and such  licensing is required,  and (b)  qualified to
transact  business  in any  jurisdiction  where it is  currently  so  qualified,  but only to the  extent  such
non-qualification   materially  and  adversely  affects  the  Company's  ability  to  perform  its  obligations
hereunder; or

        (ix) the  Company  fails to meet the  eligibility  criteria  set forth in the last  sentence of Section
8.02.

        Then,  and in each and every such case,  so long as an Event of Default  shall not have been  remedied,
the Purchaser,  by notice in writing to the Company may, in addition to whatever  rights the Purchaser may have
under  Sections  3.03 and 8.01 and at law or equity or to damages,  including  injunctive  relief and  specific
performance,  terminate all the rights and  obligations  of the Company under this  Agreement and in and to the
Mortgage  Loans and the  proceeds  thereof  without  compensating  the  Company  for the same.  On or after the
receipt by the Company of such written  notice,  all authority  and power of the Company under this  Agreement,
whether  with  respect  to the  Mortgage  Loans or  otherwise,  shall  pass to and be vested  in the  successor
appointed  pursuant to Section  11.01.  Upon written  request from the  Purchaser,  the Company shall  prepare,
execute and deliver,  any and all documents and other  instruments,  place in such  successor's  possession all
Mortgage Files,  and do or accomplish all other acts or things  necessary or appropriate to effect the purposes
of such notice of  termination,  whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate
with the  Purchaser and such  successor in effecting the  termination  of the  Company's  responsibilities  and
rights hereunder,  including,  without  limitation,  the transfer to such successor for administration by it of
all cash  amounts  which  shall at the time be  credited  by the  Company  to the  Custodial  Account or Escrow
Account or thereafter received with respect to the Mortgage Loans or any REO Property.

        Section 9.02  Waiver of Defaults.

        The Purchaser  may waive only by written  notice any default by the Company in the  performance  of its
obligations  hereunder and its consequences.  Upon any such waiver of a past default,  such default shall cease
to exist,  and any Event of Default  arising  therefrom shall be deemed to have been remedied for every purpose
of this  Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default  or impair  any right
consequent thereon except to the extent expressly so waived in writing.







                                                   ARTICLE X

                                                  TERMINATION

        Section 10.01 Termination.

        The respective  obligations and  responsibilities of the Company shall terminate upon: (i) the later of
the final payment or other  liquidation (or any advance with respect  thereto) of the last Mortgage Loan or the
disposition  of all REO Property and the  remittance of all funds due  hereunder;  or (ii) by mutual consent of
the Company and the Purchaser in writing;  or (iii)  termination  with or without cause under the terms of this
Agreement.

        Section 10.02 Termination Without Cause.

        The Purchaser  may, at its sole option,  terminate any rights the Company may have  hereunder,  without
cause,  upon no less than 90 days  written  notice.  Any such  notice of  termination  shall be in writing  and
delivered  to the Company as provided in Section  11.05 of this  Agreement.  In the event of such  termination,
the  Purchaser  agrees to pay, as  liquidated  damages,  a sum equal to three  percent  (3.0%) of the aggregate
unpaid principal balance of the Mortgage Loans.

                                                  ARTICLE XI

                                           MISCELLANEOUS PROVISIONS

        Section 11.01 Successor to the Company.

        Prior to  termination  of  Company's  responsibilities  and duties  under this  Agreement  pursuant  to
Sections 4.13,  8.04,  9.01, 10.01 (ii) or (iii) or 10.02, the Purchaser shall (i) succeed to and assume all of
the  Company's  responsibilities,  rights,  duties and  obligations  under this  Agreement,  or (ii)  appoint a
successor  having the  characteristics  set forth in Section 8.02 hereof and which shall  succeed to all rights
and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement  prior to
the  termination of Company's  responsibilities,  duties and liabilities  under this  Agreement.  In connection
with such  appointment and assumption,  the Purchaser may make such  arrangements  for the compensation of such
successor  out of payments on Mortgage  Loans as the  Purchaser and such  successor  shall agree.  In the event
that the  Company's  duties,  responsibilities  and  liabilities  under  this  Agreement  should be  terminated
pursuant to the aforementioned  Sections,  the Company shall discharge such duties and responsibilities  during
the period from the date it acquires  knowledge of such  termination  until the effective date thereof with the
same degree of diligence and prudence  which it is obligated to exercise under this  Agreement,  and shall take
no action  whatsoever  that might impair or prejudice the rights or financial  condition of its successor.  The
resignation or removal of Company  pursuant to the  aforementioned  Sections shall not become effective until a
successor  shall be  appointed  pursuant  to this  Section  and shall in no event  relieve  the  Company of the
representations  and  warranties  made pursuant to Sections 3.01,  3.02 and 3.03 and the remedies  available to
the Purchaser  thereunder  and under Section 8.01, it being  understood  and agreed that the provisions of such
Sections 3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such resignation or
termination of the Company, or the termination of this Agreement.

        Any successor  appointed as provided  herein shall execute,  acknowledge and deliver to the Company and
to the Purchaser an instrument  accepting such appointment,  whereupon such successor shall become fully vested
with all the rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company, with like
effect as if originally  named as a party to this  Agreement.  Any termination or resignation of the Company or
this  Agreement  pursuant to Section 4.13,  8.04,  9.01,  10.01,  or 10.02 shall not affect any claims that the
Purchaser may have against the Company arising prior to any such termination or resignation.

        The Company shall promptly  deliver to the successor the funds in the Custodial  Account and the Escrow
Account and the Mortgage  Files and related  documents  and  statements  held by it  hereunder  and the Company
shall account for all funds.  The Company shall execute and deliver such  instruments  and do such other things
all as may  reasonably  be required to more fully and  definitely  vest and confirm in the  successor  all such
rights,  powers,  duties,  responsibilities,  obligations and  liabilities of the Company.  The successor shall
make  arrangements  as it may deem  appropriate  to reimburse the Company for  unrecovered  Servicing  Advances
which the successor  retains  hereunder and which would  otherwise have been recovered by the Company  pursuant
to this Agreement but for the appointment of the successor Company.

        Upon a successor's  acceptance of  appointment  as such, the Company shall notify by mail the Purchaser
of such appointment.

        Section 11.02 Amendment.

        This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement
signed by the Company and the Purchaser.

        Section 11.03 Recordation of Agreement.

        To the extent  permitted by applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property  records in all the counties or other  comparable  jurisdictions  in which any
of the properties  subject to the Mortgages are situated,  and in any other appropriate public recording office
or  elsewhere,  such  recordation  to be effected by the Company at the  Company's  expense on direction of the
Purchaser  accompanied  by  an  opinion  of  counsel  to  the  effect  that  such  recordation  materially  and
beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the
Mortgage Loans.

        Section 11.04 Governing Law.

        This Agreement  shall be governed by and construed in accordance with the laws of the State of New York
except to the extent  preempted by Federal law. The obligations,  rights and remedies of the parties  hereunder
shall be determined in accordance with such laws.

        Section 11.05 Notices.

        Any demands,  notices or other  communications  permitted or required hereunder shall be in writing and
shall be deemed  conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,
postage prepaid,  and return receipt requested or certified mail, return receipt  requested,  or transmitted by
telex, telegraph or telecopier and confirmed by a similar mailed writing, as follows:

        (i)    if to the Company:
               Chevy Chase Bank, F.S.B.
               7700 Old Georgetown Road
               Bethesda, MD 20814
               Attention: Michael Drayne
               With copy to:
               Kim Sheftall Humphries Esq.
               Associate General Counsel
               8401 Connecticut Avenue
               Chevy Chase, MD 20815

        (ii) if to the Purchaser:
               EMC Mortgage Corporation
               Mac Arthur Ridge II
               909 Hidden Ridge Drive, Suite 200
               Irvine, Texas 75038
               Attention:  Edward Raice
               with copy to:  General Counsel

or such other  address as may  hereafter  be  furnished  to the other party by like  notice.  Any such  demand,
notice or  communication  hereunder  shall be deemed to have been received on the date delivered to or received
at the premises of the  addressee  (as  evidenced,  in the case of  registered  or certified  mail, by the date
noted on the return receipt).

        Section 11.06 Severability of Provisions.

        Any part, provision,  representation or warranty of this Agreement which is prohibited or which is held
to be void or  unenforceable  shall be  ineffective  to the  extent  of such  prohibition  or  unenforceability
without  invalidating the remaining  provisions  hereof.  Any part,  provision,  representation  or warranty of
this  Agreement  which  is  prohibited  or  unenforceable  or is  held  to be  void  or  unenforceable  in  any
jurisdiction  shall  be  ineffective,  as  to  such  jurisdiction,   to  the  extent  of  such  prohibition  or
unenforceability   without   invalidating  the  remaining  provisions  hereof,  and  any  such  prohibition  or
unenforceability  in any  jurisdiction  as to any Mortgage Loan shall not  invalidate  or render  unenforceable
such  provision in any other  jurisdiction.  To the extent  permitted  by  applicable  law, the parties  hereto
waive any  provision of law which  prohibits or renders void or  unenforceable  any  provision  hereof.  If the
invalidity of any part,  provision,  representation  or warranty of this  Agreement  shall deprive any party of
the economic  benefit intended to be conferred by this Agreement,  the parties shall negotiate,  in good faith,
to develop a structure  the economic  effect of which is nearly as possible the same as the economic  effect of
this Agreement without regard to such invalidity.

        Section 11.07 Exhibits.

        The exhibits to this Agreement are hereby  incorporated and made a part hereof and are an integral part
of this Agreement.

        Section 11.08 General Interpretive Principles.

        For purposes of this Agreement,  except as otherwise expressly provided or unless the context otherwise
requires:

        (i)           the  terms  defined  in  this  Agreement  have  the  meanings  assigned  to  them in this
Agreement and include the plural as well as the  singular,  and the use of any gender herein shall be deemed to
include the other gender;

        (ii)   accounting terms not otherwise  defined herein have the meanings  assigned to them in accordance
with generally accepted accounting principles;

        (iii)  references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions
without  reference  to a document are to  designated  Articles,  Sections,  Subsections,  Paragraphs  and other
subdivisions of this Agreement;

        (iv)   a reference  to a  Subsection  without  further  reference  to a Section is a reference  to such
Subsection as contained in the same Section in which the reference  appears,  and this rule shall also apply to
Paragraphs and other subdivisions;

        (v)           the words  "herein",  "hereof ",  "hereunder"  and other words of similar import refer to
this Agreement as a whole and not to any particular provision;

        (vi)   the term "include" or "including" shall mean without limitation by reason of enumeration; and

        (viii) headings of the Articles and Sections in this  Agreement  are for  reference  purposes  only and
shall not be deemed to have any substantive effect.

        Section 11.09 Reproduction of Documents.

        This  Agreement  and all documents  relating  thereto,  including,  without  limitation,  (i) consents,
waivers  and  modifications  which may  hereafter  be  executed,  (ii)  documents  received by any party at the
closing,  and  (iii)  financial  statements,   certificates  and  other  information  previously  or  hereafter
furnished, may be reproduced by any photographic,  photostatic,  microfilm,  micro-card, miniature photographic
or other  similar  process.  The parties  agree that any such  reproduction  shall be admissible in evidence as
the original itself in any judicial or administrative  proceeding,  whether or not the original is in existence
and  whether or not such  reproduction  was made by a party in the  regular  course of  business,  and that any
enlargement, facsimile or further reproduction of such reproduction shall likewise be admissible in evidence.

        Section 11.10 Confidentiality of Information.

        Each party  recognizes  that,  in  connection  with this  Agreement,  it may become privy to non-public
information  regarding  the  financial  condition,  operations  and  prospects of the other  party.  Each party
agrees to keep all  non-public  information  regarding the other party  strictly  confidential,  and to use all
such  information  solely in order to  effectuate  the purpose of the  Agreement,  provided that each party may
provide  confidential  information  to its  employees,  agents  and  affiliates  who  have a need to know  such
information in order to effectuate the  transaction,  provided  further that such  information is identified as
confidential  non-public  information.  In addition,  confidential  information may be provided to a regulatory
authority with  supervisory  power over  Purchaser,  provided such  information  is identified as  confidential
non-public information.




        Section 11.11 Recordation of Assignments of Mortgage.

        To the  extent  permitted  by  applicable  law,  each of the  Assignments  of  Mortgage  is  subject to
recordation  in all  appropriate  public  offices  for  real  property  records  in all the  counties  or other
comparable  jurisdictions  in which  any or all of the  Mortgaged  Properties  are  situated,  and in any other
appropriate  public  recording  office or  elsewhere,  such  recordation  to be effected  at the  [Purchaser's]
expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at
its sole option.

        Section 11.12 Assignment by Purchaser.

The Purchaser  shall have the right,  without the consent of the Company or the Company hereof,  to assign,  in
whole or in part,  its interest under this  Agreement  with respect to some or all of the Mortgage  Loans,  and
designate  any person to exercise  any rights of the  Purchaser  hereunder,  by  executing  an  Assignment  and
Assumption  Agreement  substantially  in the form of Exhibit D hereto and the assignee or designee shall accede
to the rights and  obligations  hereunder of the  Purchaser  with respect to such Mortgage  Loans.  In no event
shall  Purchaser  sell a partial  interest in any Mortgage Loan without the written  consent of Company,  which
consent shall not be  unreasonably  denied.  All references to the Purchaser in this Agreement  shall be deemed
to include its  assignee or  designee.  However,  in no event shall there be more than three (3) Persons at any
given time having the status of "Purchaser" hereunder.

        Section 11.13 No Partnership.

        Nothing  herein  contained  shall be deemed or construed to create a  co-partnership  or joint  venture
between the parties hereto and the services of the Company shall be rendered as an  independent  contractor and
not as agent for Purchaser.

        Section 11.14 Execution: Successors and Assigns.

        This  Agreement  may be executed in one or more  counterparts  and by the different  parties  hereto on
separate counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,
together,  shall  constitute one and the same  agreement.  Subject to Section 8.04,  this Agreement shall inure
to the  benefit of and be binding  upon the Company  and the  Purchaser  and their  respective  successors  and
assigns.

        Section 11.15 Entire Agreement.

        The Company  acknowledges that no  representations,  agreements or promises were made to the Company by
the Purchaser or any of its employees  other than those  representations,  agreements or promises  specifically
contained herein.  This Agreement sets forth the entire  understanding  between the parties hereto and shall be
binding upon all  successors  of both parties.  In the event of any  inconsistency  between the Purchase  Price
and Terms Letter and this Agreement, this Agreement shall control.

        Section 11.16.  No Solicitation.

        From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or
cause any action to be taken by any of its  agents or  affiliates,  or by any  independent  contractors  on the
Company's  behalf,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage Loan, in whole or in part,  without the prior written  consent of the Purchaser.
Notwithstanding  the foregoing,  it is understood and agreed that  promotions  undertaken by the Company or any
affiliate  of the Company  which are directed to the general  public at large,  or segments  thereof,  provided
that no segment shall consist  primarily of the Mortgage Loans,  including,  without  limitation,  mass mailing
based on  commercially  acquired  mailing  lists,  newspaper,  radio and  television  advertisements  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to preclude the
Company or any of its affiliates from soliciting any Mortgagor for any other financial products or services.

        Section 11.17.  Closing.

        The closing for the purchase and sale of the Mortgage  Loans shall take place on the Closing Date.  The
closing  shall be either:  by telephone,  confirmed by letter or wire as the parties shall agree,  or conducted
in person, at such place as the parties shall agree.

        The closing for the Mortgage  Loans to be purchased on the Closing Date shall be subject to each of the
following conditions:

        (a)    at least one (1)  Business  Day prior to the  Closing  Date,  the Company  shall  deliver to the
Purchaser a magnetic  diskette,  or  transmit  by modem,  a listing on a  loan-level  basis of the  information
contained in the Mortgage Loan Schedule;

        (b)    all of the  representations and warranties of the Company and Company under this Agreement shall
be materially  true and correct as of the Closing Date and no event shall have occurred  which,  with notice or
the passage of time, would constitute a material default under this Agreement;

        (c)    the Purchaser shall have received,  or the Purchaser's  attorneys shall have received in escrow,
all documents required pursuant to this Agreement,  an opinion of counsel and an officer's certificate,  all in
such forms as are agreed upon and  acceptable to the  Purchaser,  duly executed by all  signatories  other than
the Purchaser as required pursuant to the terms hereof;

        (d)    the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to
the Closing Date all documents required pursuant to the terms of this Agreement; and

        (e)    all other terms and  conditions of this  Agreement and the Purchase Price and Terms Letter shall
have been materially complied with.

        Subject to the foregoing  conditions,  the  Purchaser  shall pay to the Company on the Closing Date the
Purchase  Price,  plus  accrued  interest  pursuant  to Section  2.02 of this  Agreement,  by wire  transfer of
immediately available funds to the account designated by the Company.

        Section 11.18.Cooperation of Company with a
Reconstitution.

        The Company and the  Purchaser  agree that with  respect to some or all of the  Mortgage  Loans,  on or
after the Closing Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,
the Purchaser may effect a sale (each,  a  "Reconstitution")  of some or all of the Mortgage Loans then subject
to this Agreement, without recourse, to:

        (a)     one or more third party  purchasers in one or more in whole loan transfers (each, a "Whole Loan
Transfer"); or

        (b)    one or more trusts or other entities to be formed as part of one or more pass-through  transfers
(each, a "Pass-Through Transfer");

however,  in no event  shall  there be more than  three (3)  persons  at any given  time  having  the status of
"Purchaser" hereunder.

        The Company agrees to execute in connection  with any agreements  between the Purchaser and the Company
in connection  with a Whole Loan Transfer,  a Company's  warranties and servicing  agreement or a participation
and servicing agreement or similar agreement in form and substance  reasonably  acceptable to the parties,  and
in  connection  with a  Pass-Through  Transfer,  a  pooling  and  servicing  agreement  in form  and  substance
reasonably  acceptable to the parties,  (collectively  the agreements  referred to herein are  designated,  the
"Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain any
greater obligations on the part of Company than are contained in this Agreement.

        With respect to each Whole Loan Transfer and each Pass-Through  Transfer entered into by the Purchaser,
the Company  agrees (1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to
all reasonable requests and due diligence  procedures;  (2) to execute,  deliver and perform all Reconstitution
Agreements  required by the  Purchaser;  (3) to restate the  representations  and  warranties set forth in this
Agreement  (provided that with respect to those  representations  and warranties set forth in Section 3.02, the
Company shall only restate those  representations  and  warranties  that relate in any way to the Mortgage Loan
(or any set of facts with respect  thereto) as of  origination  and any  representations  and  warranties  that
relate to the  servicing of such Mortgage  Loan as of the  settlement  or closing date in connection  with such
Reconstitution  (each,  a  "Reconstitution  Date").  In that  connection,  the  Company  shall  provide to such
Company  or issuer,  as the case may be, and any other  participants  in such  Reconstitution:  (i) any and all
information  and  appropriate  verification  of information  which may be reasonably  available to the Company,
whether  through  letters  of its  auditors  and  counsel  or  otherwise,  as the  Purchaser  or any such other
participant  shall  request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,
covenants,  opinions of counsel,  letters from auditors,  and  certificates of public  officials or officers of
the Company as are  reasonably  agreed upon by the Company  and the  Purchaser  or any such other  participant.
The Purchaser shall be responsible for the costs relating to the delivery of such information.

        All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and
serviced in  accordance  with the terms of, this  Agreement,  and with  respect  thereto this  Agreement  shall
remain in full force and effect.





        IN WITNESS  WHEREOF,  the Company,  and the  Purchaser  have caused their names to be signed  hereto by
their respective officers thereunto duly authorized as of the day and year first above written.
                                            EMC MORTGAGE CORPORATION
                                                    Purchaser

                                            By:________________________
                                            Name:  Edward Raice
                                            Title: President

                                            CHEVY CHASE BANK, F.S.B.
                                                     Company

                                            By: _______________________
                                            Name:
                                            Title:





--------------------------------------------------------------------------------




                                                   EXHIBIT A
                                           CONTENTS OF MORTGAGE FILE

        With respect to each Mortgage Loan, the Mortgage File shall include each of the following items,  which
shall be  available  for  inspection  by the  Purchaser,  and which  shall be  retained  by the  Company in the
Servicing  File or  delivered  to the  Purchaser  or its  designee  pursuant to  Sections  2.04 and 2.05 of the
Purchase, Warranties and Servicing Agreement.

        1.     The     original      Mortgage      Note      endorsed      "Pay     to     the     order     of
____________________________________________________,  without  recourse,"  and  signed  in  the  name  of  the
Company by an authorized  officer,  with all  intervening  endorsements  showing a complete chain of title from
the originator to the Company,  together with any applicable  riders.  If the Mortgage Loan was acquired by the
Company  in  a  merger,  the  endorsement  must  be  by  "[Company],  successor  by  merger  to  the  [name  of
predecessor]".  If the Mortgage  Loan was acquired or  originated  by the Company  while doing  business  under
another name,  the  endorsement  must be by "[Company]  formerly known as [previous  name]".  In the event that
the original Mortgage Note is lost, a lost note affidavit may be provided.

        2. The original  Mortgage  (together with a standard  adjustable  rate mortgage rider) with evidence of
recording  thereon,  or a copy thereof certified by the public recording office in which such mortgage has been
recorded or, if the original  Mortgage has not been returned from the applicable  public  recording  office,  a
true certified copy, certified by the Company.

        3. The  original or  certified  copy,  certified  by the  Company,  of the Primary  Mortgage  Insurance
Policy, if required.

        4.     The  original  Assignment,  from the  Company  to  _____________________________________,  or in
accordance with Purchaser's  instructions,  which assignment  shall, but for any blanks requested by Purchaser,
be in form and  substance  acceptable  for  recording.  If the Mortgage  Loan was acquired or originated by the
Company while doing  business  under another  name,  the  Assignment  must be by "[Company]  formerly  known as
[previous name]".

        5.     The original policy of title insurance,  including riders and  endorsements  thereto,  or if the
policy has not yet been issued,  a written  commitment or interim binder or preliminary  report of title issued
by the title insurance or escrow company.

        6.     Originals of all recorded intervening  Assignments,  or copies thereof,  certified by the public
recording  office in which such  Assignments  have been  recorded  showing a  complete  chain of title from the
originator  to the Company,  with  evidence of  recording  thereon,  or a copy thereof  certified by the public
recording  office in which such  Assignment  has been  recorded  or, if the  original  Assignment  has not been
returned from the applicable public recording office, a true certified copy, certified by the Company.

        7.     Originals,  or copies thereof  certified by the public  recording office in which such documents
have  been  recorded,  of  each  assumption,  extension,   modification,   written  assurance  or  substitution
agreements,  if  applicable,  or if the original of such  document has not been  returned  from the  applicable
public recording office, a true certified copy, certified by the Company.

        8.     If the Mortgage Note or Mortgage or any other  material  document or instrument  relating to the
Mortgage  Loan has been  signed  by a person  on  behalf of the  Mortgagor,  the  original  or copy of power of
attorney or other  instrument  that  authorized  and empowered  such person to sign bearing  evidence that such
instrument has been recorded,  if so required in the appropriate  jurisdiction  where the Mortgaged Property is
located,  or a copy  thereof  certified  by the  public  recording  office in which  such  instrument  has been
recorded or, if the original  instrument has not been returned from the applicable  public recording  office, a
true certified copy, certified by the Company.

        9.     Mortgage  Loan  closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate
settlement procedure forms required by law.

        10.  Residential loan application.

        11.    Uniform underwriter and transmittal summary (FNMA Form 1008) or reasonable equivalent.

        12.    Credit report on the mortgagor.

        13.    Business credit report, if applicable.

        14.    Residential appraisal report and attachments thereto.

        15.    The original of any guarantee executed in connection with the Mortgage Note.

        16.    Verification  of employment  and income  except for Mortgage  Loans  originated  under a Limited
Documentation Program, all in accordance with Company's underwriting guidelines.

        17.    Verification  of acceptable  evidence of source and amount of down payment,  in accordance  with
Company's underwriting guidelines.

        18.    Photograph of the Mortgaged Property (may be part of appraisal).

        19.    Survey of the Mortgaged Property, if any.

        20.    Sales contract, if applicable.

        21.    If available,  termite  report,  structural  engineer's  report,  water  portability  and septic
certification.

        22.    Any original security agreement,  chattel mortgage or equivalent executed in connection with the
Mortgage.

        23.    Name affidavit, if applicable.

        Notwithstanding  anything to the contrary  herein,  Company may provide one  certificate for all of the
Mortgage Loans indicating that the documents were delivered for recording.




--------------------------------------------------------------------------------



                                                   EXHIBIT B

                                      CUSTODIAL ACCOUNT LETTER AGREEMENT

                                               ________________

To:     Chevy Chase Bank, F.S.B.
        _____________________
        _____________________

        (the "Depository")

        As   "Company"   under   the   Purchase,    Warranties   and   Servicing   Agreement,   dated   as   of
________________,2001  Whole Loan Series 2001 _____ (the  "Agreement"),  we hereby authorize and request you to
establish an account,  as a Custodial Account pursuant to Section 4.04 of the Agreement,  to be designated as "
Chevy  Chase  Bank,  F.S.B.,  in trust for the  [Purchaser],  Owner of Whole  Loan  Series  2001  ______".  All
deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                            CHEVY CHASE BANK, F.S.B.


By:____________________________

Name:__________________________

Title:_________________________


        The  undersigned,  as  "Depository",  hereby  certifies  that  the  above  described  account  has been
established under Account Number  _____________ at the office of the depository  indicated above, and agrees to
honor withdrawals on such account as provided above.

                                            CHEVY CHASE BANK, F.S.B.
By:____________________________

Name:__________________________

Title:_________________________




--------------------------------------------------------------------------------



                                                   EXHIBIT C

                                        ESCROW ACCOUNT LETTER AGREEMENT
                                                ______________

To:     Chevy Chase Bank, F.S.B.
        _____________________
        _____________________

        (the "Depository")

        As "Company" under the Purchase Warranties and Servicing Agreement, dated as of ________________,  2001
Whole Loan Series 2001 _____ (the  "Agreement"),  we hereby  authorize and request you to establish an account,
as an Escrow  Account  pursuant  to Section  4.06 of the  Agreement,  to be  designated  as " Chevy Chase Bank,
F.S.B.,  in trust for the  [Purchaser],  Owner of Whole Loan Series 2001 ______,  and various  Mortgagors." All
deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                    CHEVY CHASE BANK, F.S.B.

                                    By:____________________________
                                    Name:__________________________
                                    Title:_________________________






        The  undersigned,  as  "Depository",  hereby  certifies  that  the  above  described  account  has been
established  under Account Number  __________________  , at the office of the depository  indicated  above, and
agrees to honor withdrawals on such account as provided above.
                                    CHEVY CHASE BANK, F.S.B.


                                    By:______________________________
                                    Name:____________________________
                                    Title:___________________________





--------------------------------------------------------------------------------



                                                   EXHIBIT D

                                       FORM OF ASSIGNMENT AND ASSUMPTION

        THIS  ASSIGNMENT  AND  ASSUMPTION  AGREEMENT,   dated   ___________________,between__________________,a
_____________________corporation("Assignor"),and_____________________,    a   __________________    corporation
("Assignee"):

        For and in  consideration  of the sum of TEN DOLLARS  ($10.00)  and other  valuable  consideration  the
receipt and sufficiency of which hereby are  acknowledged,  and of the mutual covenants herein  contained,  the
parties hereto hereby agree as follows:

        1.     The  Assignor  hereby  grants,  transfers  and assigns to Assignee  all of the right,  title and
interest of Assignor,  as  Purchaser,  in, to and under (a) those  certain  Mortgage  Loans listed on Exhibit A
attached  hereto (the "Mortgage  Loans") and (b) that certain  Purchase,  Warranties  and Servicing  Agreement,
Whole  Loan  Series  2001  ______  (the  "Purchase,   Warranties  and  Servicing   Agreement"),   dated  as  of
___________________,  2001 by and among  _______________________________("Purchaser"),  and Chevy  Chase  Bank,
F.S.B. (the "Company") with respect to the Mortgage Loans.

        The Assignor  specifically  reserves and does not assign to the Assignee  hereunder  any and all right,
title and interest in, to and under and all  obligations  of the  Assignor  with respect to any mortgage  loans
subject to the Purchase,  Warranties  and  Servicing  Agreement  which are not the Mortgage  Loans set forth on
Exhibit A attached hereto and are not the subject of this Assignment and Assumption Agreement.

        2.     The assignor warrants and represents to, and covenants with, the Assignee that:

               a.     The Assignor is the lawful  owner of the  Mortgage  Loans with the full right to transfer
the Mortgage Loans free from any and all claims and encumbrances whatsoever;

               b.     The  Assignor  has  not  received  notice  or,  and has no  knowledge  of,  any  offsets,
counterclaims  or other  defenses  available  to the  Company  with  respect to the  Purchase,  Warranties  and
Servicing Agreement or the Mortgage Loans;

               c.     The Assignor  has not waived or agreed to any waiver  under,  or agreed to any  amendment
or other  modification of, the Purchase,  Warranties and Servicing  Agreement or the Mortgage Loans,  including
without  limitation  the transfer of the servicing  obligations  under the Purchase,  Warranties  and Servicing
Agreement.  The Assignor has no knowledge  of, and has not received  notice of, any waivers under or amendments
or other  modifications  of, or  assignments of rights or obligations  under or defaults  under,  the Purchase,
Warranties and Servicing Agreement, or the Mortgage Loans; and

               d.     Neither the Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,
sold or otherwise  disposed of the Mortgage  Loans,  any  interest in the Mortgage  Loans or any other  similar
security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition  of the Mortgage
Loans,  any interest in the Mortgage  Loans or any other  similar  security  from,  or otherwise  approached or
negotiated  with  respect to the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security with, any person in any manner,  or made by general  solicitation  by means of general  advertising or
in any other manner,  or taken any other action which would  constitute a  distribution  of the Mortgage  Loans
under the  Securities  Act of 1933 (the "1933  Act") or which  would  render the  disposition  of the  Mortgage
Loans a violation of Section 5 of the 1933 Act or require registration pursuant thereto.

        3.     The Assignee warrants and represents to, and covenants with, the Assignor and the Company that:

               a.     The Assignee is a  corporation  duly  organized,  validly  existing and in good  standing
under the laws of the jurisdiction of its  incorporation,  and has all requisite  corporate power and authority
to acquire, own and purchase the Mortgage Loans;

               b.     The  Assignee has full  corporate  power and  authority  to execute,  deliver and perform
under this  Assignment  and Assumption  Agreement,  and to consummate the  transactions  set forth herein.  The
execution,  delivery and  performance  of the Assignee of this  Assignment and  Assumption  Agreement,  and the
consummation  by it of the  transactions  contemplated  hereby,  have been  duly  authorized  by all  necessary
corporate  action of the  Assignee.  This  Assignment  and  Assumption  Agreement  has been duly  executed  and
delivered  by the  Assignee  and  constitutes  the  valid  and  legally  binding  obligation  of  the  Assignee
enforceable against the Assignee in accordance with its respective terms;

               c.     To  the  best  of  Assignee's  knowledge,  no  material  consent,   approval,   order  or
authorization  of, or  declaration,  filing or  registration  with, any  governmental  entity is required to be
obtained or made by the Assignee in connection  with the execution,  delivery or performance by the Assignee of
this Assignment and Assumption Agreement, or the consummation by it of the transactions contemplated hereby;

               d.     The  Assignee  agrees to be bound,  as  Purchaser,  by all of the  terms,  covenants  and
conditions of the Purchase,  Warranties and Servicing  Agreement and the Mortgage Loans, and from and after the
date  hereof,  the  Assignee  assumes  for the  benefit  of each of the  Company  and the  Assignor  all of the
Assignor's obligations as Purchaser thereunder, with respect to the Mortgage Loans;

               e.     The Assignee  understands  that the  Mortgage  Loans have not been  registered  under the
1933 Act or the securities laws of any state;

               f. The  purchase  price  being  paid by the  Assignee  for the  Mortgage  Loans is in  excess of
$250,000 and will be paid by cash remittance of the full purchase price within sixty (60) days of the sale;

               g.     The Assignee is  acquiring  the Mortgage  Loans for  investment  for its own account only
and not for any other person;

               h.     The  Assignee  considers  itself  a  substantial,  sophisticated  institutional  investor
having such  knowledge and financial and business  matters that it is capable of evaluating  the merits and the
risks of investment in the Mortgage Loans;

               i.     The Assignee has been  furnished with all  information  regarding the Mortgage Loans that
it has requested from the Assignor or the Company;

               j.     Neither the Assignee nor anyone acting on its behalf has offered,  transferred,  pledged,
sold or  otherwise  disposed of the Mortgage  Loans,  an interest in the  Mortgage  Loans or any other  similar
security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition  of the Mortgage
Loans,  any interest in the Mortgage  Loans or any other  similar  security  from,  or otherwise  approached or
negotiated  with  respect to the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security with, any person in any manner,  or made any general  solicitation by means of general  advertising or
in any other manner,  or taken any other action which would  constitute a  distribution  of the Mortgage  Loans
under the 1933 Act or which would  render the  disposition  of the  Mortgage  Loans a violation of Section 5 of
the 1933 Act or require  registration  pursuant  thereto,  nor will it act,  nor has it  authorized  or will it
authorize any person to act, in such manner with respect to the Mortgage Loans; and

               k. Either:  (1) the  Assignee is not an employee  benefit  plan  ("Plan")  within the meaning of
section 3(3) of the Employee  Retirement  Income  Security  Act of 1974,  as amended  ("ERISA") or a plan (also
"Plan")  within the meaning of section  4975(e)(1)  of the  Internal  Revenue  Code of 1986  ("Code"),  and the
Assignee is not directly or indirectly  purchasing the Mortgage Loans on behalf of,  investment  manager of, as
named  fiduciary of, as Trustee of, or with assets of, a Plan; or (2) the  Assignee's  purchase of the Mortgage
Loans will not result in a prohibited transaction under section 406 of ERISA or section 4975 of the Code.

        Distributions    shall   be   made   by   wire   transfer   of   immediately    available    funds   to
_____________________________
for the account of _________________________________________
account  number  ___________________________________________________.  Applicable  statements  should be mailed
to ____________________
_____________________________________________________________.





The Assignor's address for purposes for all notices and  correspondence  related to the Mortgage Loans and this
Agreement is:

                             ________________________________________
                             ________________________________________

                             Attention: ______________________________


        IN WITNESS  WHEREOF,  the parties have caused this  Assignment  and  Assumption to be executed by their
duly authorized officers as of the date first above written.

_____________________________               _________________________
Assignor                                           Assignee

By:______________________                   By:___________________________
Its:_____________________                   Its:__________________________

Taxpayer Identification                     Taxpayer Identification
Number:__________________                   Number:_______________________



Acknowledged:

Chevy Chase Bank, F.S.B.

By:___________________________
Its:__________________________




--------------------------------------------------------------------------------



                                                   EXHIBIT E

                                             FORM OF TRIAL BALANCE




--------------------------------------------------------------------------------



                                                   EXHIBIT F

                                            MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------



                                                   EXHIBIT G

                                 REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:     Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing Agreement (the "Agreement")  between the Company, the Company
and the Purchaser,  the  undersigned  hereby  certifies that he or she is an officer of the Company  requesting
release of the documents for the reason specified below.  The undersigned further certifies that:

(Check one of the items below)

_____          On _________________, the above captioned mortgage loan          was  paid in  full or that  the
Company has been notified           that payment in full has been or will be escrowed.  The          Company
hereby certifies that all amounts with respect            to this loan which are required under the Agreement
have been or will be deposited in the Custodial Account          as required.

_____          The above captioned loan is being repurchased pursuant                  to  the   terms  of  the
Agreement.  The Company hereby                     certifies that the repurchase price has been credited
to the Custodial Account as required under the                          Agreement.

_____          The above captioned loan is being placed in foreclosure          and the original  documents are
required to proceed with            the foreclosure action.  The Company hereby certifies
that the documents will be returned to the Purchaser in          the event of reinstatement.

_____          Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

        Based on this  certification and the indemnities  provided for in the Agreement,  please release to the
Company all original mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
        Title

Send documents to:    _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

        Purchaser hereby  acknowledges that all original documents  previously  released on the above captioned
mortgage loan have  been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




                                             AMENDMENT NUMBER TWO
                                                    to the

                                 PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                         Dated as of January 31, 2006

                                                    between

                                           EMC MORTGAGE CORPORATION,
                                                 as Purchaser

                                                      and

                                           CHEVY CHASE BANK, F.S.B,
                                                  as Company

        This AMENDMENT NUMBER TWO (this  "Amendment") is made and entered into this 31st day of January,  2006,
by and between EMC Mortgage  Corporation,  a Delaware  corporation,  as purchaser (the  "Purchaser")  and Chevy
Chase Bank,  F.S.B.,  as company (the  "Company") in connection  with the  Purchase,  Warranties  and Servicing
Agreement,  dated as of July 1, 2001, between the above mentioned parties (the "Agreement").  This Amendment is
made pursuant to Section 11.02 of the Agreement.

                                                   RECITALS

        WHEREAS,      the parties hereto have entered into the Agreement;

        WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

        WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

        NOW,  THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the
receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows:

        1.     Capitalized  terms used herein and not defined  herein shall have the meanings  assigned to such
terms in the Agreement or Regulation AB as applicable.

        2.     Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by adding the
following definitions to Section 1.01:

        Commission or SEC:  The Securities and Exchange Commission.

        Depositor:  The depositor, as such term is defined in Regulation AB, with respect to any Securitization
Transaction and as identified in writing to the Company as the depositor for such Securitization Transaction.

        Exchange Act:  The Securities Exchange Act of 1934, as amended.

        Master  Servicer:  With  respect to any  Securitization  Transaction,  the "master  servicer,"  if any,
identified  in the related  transaction  documents and as identified in writing to the Company as the depositor
for such Securitization Transaction.

        Nonrecoverable  Advance:  Any portion of a Monthly  Advance or  Servicing  Advance  previously  made or
proposed  to be made by the  Company  pursuant  to this  Agreement,  that,  in the good faith  judgment  of the
Company,  will not or, in the case of a proposed advance,  would not, be ultimately  recoverable by it from the
related Mortgagor or the related Liquidation Proceeds,  Insurance Proceeds,  Condemnation Proceeds or otherwise
with respect to the related Mortgage Loan.

        Originator:  A bank,  savings  and loan,  or  mortgage  banker  that  creates a  mortgage  secured by a
borrower's residential real property and sells such mortgage in the secondary market.

        Pass-Through  Transfer: Any transaction involving either (1) a sale or other transfer of some or all of
the Mortgage  Loans  directly or  indirectly to an issuing  entity in  connection  with an issuance of publicly
offered or  privately  placed,  rated or unrated  mortgage-backed  securities  or (2) an  issuance  of publicly
offered or privately placed,  rated or unrated  securities,  the payments on which are determined  primarily by
reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part, of some or
all of the Mortgage Loans.

        Prepayment Charge: Any prepayment premium,  penalty or charge payable by a Mortgagor in connection with
any Principal Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

        Qualified Correspondent:  Any Person from which the Company purchased Mortgage Loans, provided that the
following  conditions are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between
the Company and such Person that  contemplated  that such Person would  underwrite  mortgage loans from time to
time,  for  sale  to the  Company,  in  accordance  with  underwriting  guidelines  designated  by the  Company
("Designated Guidelines") or guidelines that do not vary materially from such Designated Guidelines;  (ii) such
Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage
Loans were  originated,  used by the Company in  origination of mortgage loans of the same type as the Mortgage
Loans for the  Company's own account or (y) the  Designated  Guidelines  were, at the time such Mortgage  Loans
were underwritten,  designated by the Company on a consistent basis for use by lenders in originating  mortgage
loans to be purchased by the  Company;  and (iv) the Company  employed,  at the time such  Mortgage  Loans were
acquired by the Company,  pre-purchase or post-purchase quality assurance procedures (which may involve,  among
other  things,  review of a sample of  mortgage  loans  purchased  during a  particular  time period or through
particular  channels)  designed to ensure that Persons from which it purchased  mortgage loans properly applied
the underwriting  criteria designated by the Company.  For the avoidance of doubt, a "Qualified  Correspondent"
includes a "table broker" or mortgage lender that originates  loans  underwritten  and funded by the Company or
an Affiliate of the Company.

        Reconstitution Agreement:  Any servicing agreement relating to a Reconstitution.

        Regulation   AB:   Subpart   229.1100  -  Asset   Backed   Securities   (Regulation   AB),   17  C.F.R.
§§229.1100-229.1123,  as amended from time to time, and subject to such  clarification  and  interpretation  as
have been provided by the Commission in the adopting release (Asset-Backed  Securities,  Securities Act Release
No.  33-8518,  70 Fed.  Reg.  1,506,  1,531  (Jan.  7, 2005)) or by the staff of the  Commission,  or as may be
provided by the Commission or its staff from time to time.

        Securities Act:  The Securities Act of 1933, as amended.

        Securitization  Transaction:  Any transaction  involving either (1) a sale or other transfer of some or
all of the  Mortgage  Loans  directly or  indirectly  to an issuing  entity in  connection  with an issuance of
publicly  offered or  privately  placed,  rated or unrated  mortgage-backed  securities  or (2) an  issuance of
publicly  offered or  privately  placed,  rated or unrated  securities,  the  payments on which are  determined
primarily by reference to one or more  portfolios of  residential  mortgage  loans  consisting,  in whole or in
part, of some or all of the Mortgage Loans.

        Servicing  Criteria:  As of any date of  determination,  the  "servicing  criteria"  set  forth in Item
1122(d) of Regulation  AB, or any amendments  thereto,  a summary of the  requirements  of which as of the date
hereof is  attached  hereto as Exhibit M for  convenience  of  reference  only.  In the event of a conflict  or
inconsistency  between the terms of Exhibit M and the text of Item 1122(d) of  Regulation  AB, the text of Item
1122(d) of  Regulation  AB shall  control (or those  Servicing  Criteria  otherwise  mutually  agreed to by the
Purchaser,  the Company and any Person that will be  responsible  for signing any Sarbanes  Certification  with
respect  to a  Securitization  Transaction  in  response  to  evolving  interpretations  of  Regulation  AB and
incorporated into a revised Exhibit M).

        Static Pool  Information:  Static pool information as described in Item  1105(a)(1)-(3)  and 1105(c) of
Regulation AB.

        Subcontractor:  Any  vendor,  subcontractor  or other  Person that is not  responsible  for the overall
servicing (as "servicing" is commonly understood by participants in the  mortgage-backed  securities market) of
Mortgage  Loans but performs one or more  discrete  functions  identified in Item 1122(d) of Regulation AB with
respect to Mortgage Loans under the direction or authority of the Company or a Subservicer.

        Third-Party  Originator:  Each Person, other than a Qualified  Correspondent,  that originated Mortgage
Loans acquired by the Company, and shall not include a mortgage broker that does not fund loans.

        3.     Article I of the Agreement is hereby amended  effective as of the date hereof by deleting in its
entirety the definition of Subservicer in Section 1.01 and replacing it with the following:

        Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and
is  responsible  for the  performance  (whether  directly  or  through  Subservicers  or  Subcontractors)  of a
substantial  portion of the material  servicing  functions  required to be performed by the Company  under this
Agreement or any  Reconstitution  Agreement  that are  identified in Item 1122(d) of Regulation  AB;  provided,
however,  that the term  "Subservicer"  shall not include any master servicer,  or any special servicer engaged
at the request of a  Depositor,  Purchaser  or  investor  in a  Securitization  Transaction,  nor any  "back-up
servicer" or trustee performing servicing functions on behalf of a Securitization Transaction.

        4.     Article I of the Agreement is hereby amended  effective as of the date hereof by deleting in its
entirety the definition of Principal Prepayment in Section 1.01 and replacing it with the following:

        Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan full or partial
which is received in advance of its  scheduled  Due Date,  including any  Prepayment  Charge,  and which is not
accompanied by an amount of interest  representing  scheduled interest due on any date or dates in any month or
months subsequent to the month of prepayment.

        5.     Article  III of the  Agreement  is hereby  amended  effective  as of the date hereof by revising
Section 3.01(n) as follows (new text underlined):

(n)     If  requested  by the  Purchaser,  the Company  shall have  delivered to the  Purchaser  the  Company's
financial  statements,  for its last two complete  fiscal years. If so, all such financial  information  fairly
presents the pertinent  results of operations  and financial  position for the period  identified  and has been
prepared in accordance  with generally  accepted  accounting  principles  consistently  applied  throughout the
periods  involved,  except as set  forth in the notes  thereto.  There  has been no  change in the  servicing
policies and procedures,  business, operations,  financial condition, properties or assets of the Company since
the date of the Company's  financial  information  last  provided to the  Purchaser  that would have a material
adverse effect on its ability to perform its obligations under this Agreement and the related Term Sheet;

        6.     Article III of the  Agreement  is hereby  amended  effective as of the date hereof by adding the
following new Section 3.01(p):

        (p)    As of the date of each Pass-Through  Transfer,  and with respect to the representations  (1)-(5)
only if the Company is a "servicer"  within the meaning of Item  1108(a)(3) of Regulation  AB, and with respect
to  representation  (6) only if the Company meets the requirements for disclosure under Item 1117 of Regulation
AB, and with respect to  representation  (7) only if the Company meets the  requirements  for disclosure  under
Item 1119 of Regulation AB and except as has been  otherwise  disclosed to the Purchaser,  any Master  Servicer
and any  Depositor:  (1) no default or  servicing  related  performance  trigger  has  occurred as to any other
securitization due to any act or failure to act of the Company;  (2) no material  noncompliance with applicable
servicing  criteria as to any other  securitization  has been  disclosed  or reported by the  Company;  (3) the
Company has not been  terminated as Servicer in a residential  mortgage  loan  securitization,  either due to a
servicing  default or to application of a servicing  performance  test or trigger;  (4) no material  changes to
the Company's  servicing  policies and procedures for similar loans has occurred in the preceding  three years;
(5) there are no aspects of the Company's  financial  condition  that could have a material  adverse  impact on
the performance by the Company of its obligations  hereunder;  (6) there are no legal proceedings  pending,  or
known to be contemplated by governmental  authorities,  against the Company that could be material to investors
in the securities issued in such  Pass-Through  Transfer;  and (7) there are no affiliations,  relationships or
transactions relating to the Company of a type that are described under Item 1119 of Regulation AB.

        7.     Article III of the  Agreement  is hereby  amended  effective as of the date hereof by adding the
following new Section 3.01(q):

        (q)    If so requested by the Purchaser or any Depositor on any date,  the Company  shall,  within five
Business Days following such request,  confirm in writing the accuracy of the  representations  and warranties,
if any,  set forth in Section  3.01(p) of this  Section  or, if any such  representation  and  warranty  is not
accurate as of the date of such request,  provide  reasonably  adequate  disclosure of the pertinent  facts, in
writing, to the requesting party.

        8.     Article III of the  Agreement  is hereby  amended  effective as of the date hereof by adding the
following new Section 3.01(r):

        (r)    Notwithstanding  anything to the contrary in the  Agreement,  the Company  shall (or shall cause
each  Subservicer  and  Third-Party  Originator  to),  provided  that the  Company  (and each  Subservicer  and
Third-Party  Originator,  as the case may be)  meets  the  disclosure  requirements  of Items  1117 and 1119 of
Regulation  AB, as the case may be, for such  disclosure  period (i)  immediately  notify  the  Purchaser,  any
Master  Servicer  and  any  Depositor  in  writing  of (A)  any  legal  proceedings  pending,  or  known  to be
contemplated by governmental  authorities  against the Company,  any Subservicer or any Third-Party  Originator
that  could  reasonably  be  expected  to be  material  to  investors  in  securities  in  such  Securitization
Transaction,  (B) any known  affiliations  or  relationships  that  develop  following  the  closing  date of a
Pass-Through  Transfer between the Company,  any Subservicer or any Third-Party  Originator  9provided that the
requesting  party identify,  in writing,  such parties by name) and any of the parties  specified in clause (7)
of paragraph  (p) of this Section (and any other  transaction  party  identified  in writing by the  requesting
party) with respect to such Pass-Through  Transfer,  (C) any Event of Default under the terms of this Agreement
or any Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially all of the assets of
the Company,  and (E) the  Company's  entry into an agreement  with a  Subservicer  to perform or assist in the
performance of any of the Company's  obligations under this Agreement or any Reconstitution  Agreement and (ii)
provide to the Purchaser and any Depositor a description of such proceedings, affiliations or relationships.

        All notification pursuant to this Section 3.01(r),  other than those pursuant to Section 3.01(r)(i)(A),
should be sent to:

        EMC Mortgage Corporation
        2780 Lake Vista Drive
        Lewisville, TX 75067-3884
        Attention:  Conduit Seller Approval Dept.
        Facsimile:  (214) 626-3751
        Email:  sellerapproval@bear.com

        With a copy to:

        Bear, Stearns & Co. Inc.
        383 Madison Avenue, 3rd Floor
        New, York, NY 10179
        Attention:  Global Credit Administration
        Facsimile:  (212) 272-6564

        Notifications pursuant to Section 3.01(r)(i)(A) should be sent to:

        EMC Mortgage Corporation
        Two Mac Arthur Ridge
        909 Hidden Ridge Drive, Suite 200
        Irving, TX 75038
        Attention:  Associate General Counsel for Loan Administration
        Facsimile:  (972) 831-2555

        With copies to:

        Bear, Stearns & Co. Inc.
        383 Madison Avenue, 3rd Floor
        New, York, NY 10179
        Attention:  Global Credit Administration
        Facsimile:  (212) 272-6564

        EMC Mortgage Corporation
        2780 Lake Vista Drive
        Lewisville, TX 75067-3884
        Attention:  Conduit Seller Approval Dept.
        Facsimile:  (214) 626-3751
        Email:  sellerapproval@bear.com


        9.     Article III of the  Agreement  is hereby  amended  effective as of the date hereof by adding the
following new Section 3.01(s):

        (s)    As a condition to the  succession to the Company or any  Subservicer  as Servicer or Subservicer
under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into  which the  Company or such
Subservicer  may be merged or  consolidated,  or (ii) which may be  appointed  as a successor to the Company or
any Subservicer,  the Company shall provide to the Purchaser,  any Master Servicer and any Depositor,  at least
15 calendar  days prior to the effective  date of such  succession or  appointment,  (x) written  notice to the
Purchaser,  any Master  Servicer and any Depositor of such  succession or appointment and (y) in writing and in
form and  substance  reasonably  satisfactory  to the  Purchaser,  any Master  Servicer and such  Depositor and
agreed to by the Company,  all information  reasonably  requested by the Purchaser,  any Master Servicer or any
Depositor  in order to comply with its  reporting  obligation  under Item 6.02 of Form 8-K with  respect to any
class of asset-backed securities.

        10.    Article III of the  Agreement  is hereby  amended  effective as of the date hereof by adding the
following new Section 3.02(tt):

        With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such
Mortgage Loan has been  furnished to credit  reporting  agencies in compliance  with the provisions of the Fair
Credit Reporting Act and the applicable implementing regulations.

        11.    Article IV of the  Agreement  is hereby  amended  effective  as of the date hereof by adding the
following after the second sentence of the first paragraph of Section 4.01:

        In addition,  the Company shall furnish information regarding the borrower credit files related to such
Mortgage Loan to credit  reporting  agencies in compliance with the provisions of the Fair Credit Reporting Act
and the applicable implementing regulations.

        12.    Article IV of the  Agreement  is hereby  amended  effective as of the date hereof by adding this
paragraph to the end of Section 4.02:

        The Company shall not waive any Prepayment  Charge unless:  (i) the  enforceability  thereof shall have
been  limited  by  bankruptcy,  insolvency,  moratorium,  receivership  and  other  similar  laws  relating  to
creditors' rights generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal agency
has  threatened  legal  action  if the  prepayment  penalty  is  enforced,  (iii)  the  mortgage  debt has been
accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard and
customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default
and would, in the reasonable  judgment of the Company,  maximize recovery of total proceeds taking into account
the value of such Prepayment Charge and the related Mortgage Loan.

        13.    Article IV of the  Agreement is hereby  amended  effective as of the date hereof by revising the
first paragraph of Section 4.03 by adding the following after the first sentence:

        In  determining  the  delinquency  status  of any  Mortgage  Loan,  the  Company  will use  delinquency
recognition  policies as  described  to and  approved by the  Purchaser,  and shall  revise  these  policies as
requested by the Purchaser from time to time.

        14.    Article V of the  Agreement  is  hereby  amended  effective  as of the date  hereof by  deleting
Section 5.02 in its entirety and replacing it with the following:

        Section 5.02  Statements to the Purchaser.

        The Company shall furnish to Purchaser an individual  loan accounting  report,  as of the last Business
Day of each month, in the Company's  assigned loan number order to document  Mortgage Loan payment  activity on
an individual  Mortgage Loan basis.  With respect to each month, the  corresponding  individual loan accounting
report shall be received by the  Purchaser no later than the fifth  Business  Day of the  following  month on a
disk  or tape  or  other  computer-readable  format  in such  format  as may be  mutually  agreed  upon by both
Purchaser  and Company,  and no later than the fifth  Business  Day of the  following  month in hard copy,  and
shall contain the following:

        (i)    with respect to each  Mortgage  Loan and each  Monthly  Payment,  the amount of such  remittance
allocable to principal  (including a separate  breakdown of any  Principal  Prepayment,  including  the date of
such  prepayment,  and any  prepayment  penalties  or  premiums,  along with a detailed  report of  interest on
principal prepayment amounts remitted in accordance with Section 4.04);

        (ii)   with respect to each  Mortgage  Loan and each  Monthly  Payment,  the amount of such  remittance
allocable to interest;

        (iii)  with  respect to each  Mortgage  Loan,  the amount of  servicing  compensation  received  by the
Company during the prior distribution period;

        (iv)   the Stated Principal  Balance of each Mortgage Loan and the aggregate  Stated Principal  Balance
of all  Mortgage  Loans as of the first day of the  distribution  period  and the last day of the  distribution
period;

        (v)    with respect to each Mortgage Loan, the current Mortgage Interest Rate;

        (vi)   with  respect  to  each  Mortgage  Loan,  the  aggregate  amount  of  any  Insurance   Proceeds,
Condemnation   Proceeds,   Liquidation  Proceeds  and  REO  Disposition  Proceeds  received  during  the  prior
distribution period;

        (vii)  with respect to each Mortgage  Loan, the amount of any Prepayment  Interest  Shortfalls  paid by
the Company in accordance with Section 4.04(viii) during the prior distribution period;

        (viii) the beginning and ending balances of the Custodial Account and Escrow Account;

        (ix)   the number of Mortgage Loans as of the first day of the distribution  period and the last day of
the distribution period;

        (x)    with respect to each  Mortgage  Loan,  the Stated  Principal  Balance of each  Mortgage Loan (a)
delinquent as grouped in the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59
days,  60 to 89 days,  90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to which REO
Property has been acquired;

        (xi)   with respect to each  Mortgage  Loan,  the amount and severity of any  realized  loss  following
liquidation of such Mortgage Loan;

        (xii)  with respect to each Mortgage Loan, and in the aggregate for all Mortgage  Loans,  the amount of
any Monthly Advances made by the Company during the prior distribution period;

        (xiii) with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company
with  respect to such  Mortgage  Loan  including  the  amount,  terms and  general  purpose  of such  Servicing
Advances,  and the aggregate amount of Servicing  Advances for all Mortgage Loans during the prior distribution
period;

        (xiv)  with respect to each Mortgage  Loan, a description  of any  Nonrecoverable  Advances made by the
Company  with  respect  to such  Mortgage  Loan  including  the  amount,  terms  and  general  purpose  of such
Nonrecoverable  Advances,  and the aggregate  amount of  Nonrecoverable  Advances for all Mortgage Loans during
the prior distribution period;

        (xv)   with respect to each Mortgage Loan, a description of any Monthly  Advances,  Servicing  Advances
and  Nonrecoverable  Advances  reimbursed  to the Company with respect to such  Mortgage  Loan during the prior
distribution  period  pursuant  to  Section  4.05,  and the  source  of funds for such  reimbursement,  and the
aggregate amount of any Monthly Advances,  Servicing  Advances and  Nonrecoverable  Advances  reimbursed to the
Company for all Mortgage Loans during the prior distribution period pursuant to Section 4.05;

        (xvi)  with respect to any Mortgage  Loan, a description of any material  modifications,  extensions or
waivers to the terms, fees,  penalties or payments of such Mortgage Loan during the prior  distribution  period
or that have cumulatively become material over time;

        (xvii) a description of any material breach of a  representation  or warranty set forth in Section 3.01
or Section  3.02 herein or of any other breach of a covenant or  condition  contained  herein and the status of
any resolution of such breach;

        (xviii)with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage
Loan  provided by the Company and the Stated  Principal  Balance of any Mortgage Loan that has been replaced by
a substitute Mortgage Loan in accordance with Section 3.03 herein;

        (xix)  with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has
been repurchased by the Company in accordance with Section 3.03 herein.

        In addition,  the Company shall provide to the Purchaser  such other  information  reasonably  known or
available to the Company that is related to  Company's  performance  of such  servicing  functions  and that is
reasonably  required  to  facilitate  preparation  of  distribution  reports  in  accordance  with Item 1121 of
Regulation  AB, as amended from time to time. The Company shall also provide a monthly  report,  in the form of
Exhibit E hereto,  or such other form as is mutually  acceptable  to the Company,  the Purchaser and any Master
Servicer,  Exhibit F with respect to defaulted  mortgage  loans and Exhibit N, with respect to realized  losses
and gains, with each such report.

        The Company  shall  prepare  and file any and all  information  statements  or other  filings  that any
governmental  taxing  authority  requires the Company to deliver to such taxing  authority or to the  Purchaser
pursuant to any  applicable law with respect to the Mortgage Loans and the  transactions  contemplated  hereby.
In addition,  the Company shall provide  Purchaser  with such  information  concerning the Mortgage Loans as is
necessary  for  Purchaser to prepare its federal  income tax return as Purchaser  may  reasonably  request from
time to time.


        15.    Article V of the  Agreement  is hereby  amended  effective as of the date hereof by deleting the
last paragraph of Section 5.03 in its entirety and replacing it with the following:

               The  Company's  obligation  to make such Monthly  Advances as to any Mortgage Loan will continue
through  the last  Monthly  Payment  due prior to the  payment in full of the  Mortgage  Loans,  or through the
Remittance Date prior to the date on which the Mortgaged Property  liquidates  (including  Insurance  Proceeds,
proceeds from the sale of REO Property or  Condemnation  Proceeds) with respect to the Mortgage Loan unless the
Company  deems such advance to be a  Nonrecoverable  Advance.  In such event,  the Company shall deliver to the
purchaser  an  Officer's  Certificate  of the Company to the effect that an officer of the Company has reviewed
the  related  Mortgage  File  and has made the  reasonable  determination  that  any  additional  advances  are
Nonrecoverable Advances.

        16.    Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting
Section 6.04 in its entirety and replacing it with the following:

        Section 6.04  Annual Statement as to Compliance; Annual Certification.

        (a)    The Company will deliver to the  Purchaser  and any Master  Servicer,  not later than March 1 of
each  calendar  year  beginning in 2007, an Officer's  Certificate  reasonably  acceptable to the Purchaser (an
"Annual  Statement of Compliance")  stating,  as to the signatory  thereof,  that (i) a review of the servicing
activities  of the  Company  during  the  preceding  calendar  year and of  servicing  performance  under  this
Agreement or other applicable  servicing  agreement has been made under such officers'  supervision and (ii) to
the  best  of  such  officers'  knowledge,  based  on  such  review,  the  Company  has  fulfilled  all  of its
servicing-related  obligations  under this Agreement or other  applicable  servicing  agreement in all material
respects  throughout  such year, or, if there has been a failure to fulfill any such obligation in any material
respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure  provisions
thereof.  Such Annual  Statement  of  Compliance  shall  contain no  restrictions  or  limitations  on its use.
Copies of such  statement  shall be provided by the Company to the Purchaser  upon request and by the Purchaser
to any Person  identified as a prospective  purchaser of the Mortgage  Loans. In the event that the Company has
delegated any  servicing  responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the Company
shall deliver an officer's  certificate  (an "Annual  Certification")  of the Subservicer as described above as
to each Subservicer as and when required with respect to the Company.

        (b)    With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  by March 1
of each  calendar  year  beginning  in 2007,  an officer of the  Company  shall  execute  and deliver an Annual
Certification  to the  Purchaser,  any Master  Servicer and any related  Depositor for the benefit of each such
entity and such entity's  affiliates  that are  transaction  parties and the officers,  directors and agents of
any such entities that may rely on such Annual  Certification  in the  fulfillment  of their  obligations  with
respect  to  Regulation  AB, in the form  attached  hereto as  Exhibit  K. In the event  that the  Company  has
delegated any  servicing  responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the Company
shall deliver an Annual  Certification  of the  Subservicer  as described  above as to each  Subservicer as and
when required with respect to the Company.

        (c)    If  the  Company  cannot   deliver  the  related  Annual   Statement  of  Compliance  or  Annual
Certification  by March 1st of such year, the Purchaser,  at its sole option,  may permit a cure period for the
Company to deliver such Annual  Statement of  Compliance  or Annual  Certification,  but in no event later than
March 10th of such year.

        Failure of the  Company to timely  comply with this  Section  6.04 shall be deemed an Event of Default,
automatically,  without notice and without any cure period,  unless otherwise agreed to by the Purchaser as set
forth in 6.04(c),  and Purchaser  may, in addition to whatever  rights the  Purchaser  may have under  Sections
3.03 and 8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,
terminate all the rights and  obligations  of the Company under this Agreement and in and to the Mortgage Loans
and the proceeds  thereof without  compensating the Company except for compensation and rights arising prior to
such  termination.  Such  termination  shall  be  considered  with  cause  pursuant  to  Section  10.01 of this
Agreement.  This paragraph  shall supersede any other provision in this Agreement or any other agreement to the
contrary.

        17.    Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting
Section 6.05 in its entirety and replacing it with the following:

        Section 6.05  [Reserved]

        18.    Article VI of the  Agreement  is hereby  amended  effective  as of the date hereof by adding the
following new Section 6.07:

        Section 6.07  Assessment of Compliance with Servicing Criteria.

        On and after  January  1,  2006,  the  Company  shall  service  and  administer,  and shall  cause each
Subservicer to Servicer or administer,  the Mortgage Loans in accordance  with all applicable  requirements  of
the Servicing Criteria.

        With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  the Company shall
deliver to the  Purchaser or its designee,  any Master  Servicer and any Depositor on or before March 1 of each
calendar year  beginning in 2007, a report (an  "Assessment  of  Compliance")  reasonably  satisfactory  to the
Purchaser,  any Master  Servicer and any Depositor  regarding the Company's  assessment of compliance  with the
Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and 15d-18 of the Exchange
Act and Item 1122 of  Regulation  AB or as  otherwise  required  by the Master  Servicer,  which as of the date
hereof, require a report by an authorized officer of the Company that contains the following:

        (a)    A statement by such officer of its  responsibility  for assessing  compliance with the Servicing
Criteria applicable to the Company;

        (b)    A statement by such officer that such officer used the Servicing  Criteria to assess  compliance
with the Servicing Criteria applicable to the Company;

        (c)    An  assessment  by such  officer  of the  Company's  compliance  with the  applicable  Servicing
Criteria for the period  consisting  of the  preceding  calendar  year,  including  disclosure  of any material
instance of  noncompliance  with respect  thereto during such period,  which  assessment  shall be based on the
activities it performs with respect to  asset-backed  securities  transactions  taken as a whole  involving the
Company, that are backed by the same asset type as the Mortgage Loans;

        (d)    A statement that a registered  public  accounting  firm has issued an attestation  report on the
Company's Assessment of Compliance for the period consisting of the preceding calendar year; and

        (e)    A statement as to which of the Servicing  Criteria,  if any, are not  applicable to the Company,
which  statement  shall be based  on the  activities  it  performs  with  respect  to  asset-backed  securities
transactions  taken as a whole  involving  the Company,  that are backed by the same asset type as the Mortgage
Loans.

        Such report at a minimum  shall  address each of the Servicing  Criteria  specified on a  certification
substantially  in the form of Exhibit M hereto  delivered to the Purchaser  concurrently  with the execution of
this Agreement.

        With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer, on or before March
1 of each calendar  year  beginning in 2007,  the Company  shall furnish to the Purchaser or its designee,  any
Master Servicer and any Depositor a report (an  "Attestation  Report") by a registered  public  accounting firm
that  attests  to, and reports on, the  Assessment  of  Compliance  made by the  Company,  as required by Rules
13a-18 and 15d-18 of the  Exchange  Act and Item  1122(b) of  Regulation  AB or as  otherwise  required  by the
Master Servicer,  which  Attestation  Report must be made in accordance with standards for attestation  reports
issued or adopted by the Public Company Accounting Oversight Board.

        The Company shall cause each Subservicer,  and each Subcontractor determined by the Company pursuant to
Section 11.19 to be  "participating  in the servicing  function"  within the meaning of Item 1122 of Regulation
AB, to deliver to the  Purchaser,  any Master  Servicer  and any  Depositor an  assessment  of  compliance  and
accountants' attestation as and when provided in Sections 6.07.

        If the Company cannot deliver the related  Assessment of Compliance or Attestation  Report by March 1st
of such year,  the  Purchaser,  at its sole  option,  may permit a cure period for the Company to deliver  such
Assessment of Compliance or Attestation Report, but in no event later than March 10th of such year.

        Failure of the  Company to timely  comply with this  Section  6.07 shall be deemed an Event of Default,
automatically,  without  notice and without any cure period,  unless  otherwise  agreed to by the  Purchaser as
described  herein,  and Purchaser  may, in addition to whatever  rights the  Purchaser may have under  Sections
3.03 and 8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,
terminate all the rights and  obligations  of the Company under this Agreement and in and to the Mortgage Loans
and the proceeds  thereof without  compensating the Company except for compensation and rights arising prior to
such  termination.  Such  termination  shall  be  considered  with  cause  pursuant  to  Section  10.01 of this
Agreement.  This paragraph  shall  supersede any other  provision in this  Agreement or any other  agreement to
the contrary.

        Notwithstanding  anything in this  Agreement  to the  contrary,  the  Company  will only be required to
deliver an Assessment of  Compliance  and  Attestation  Report when it is not  "participating  in the servicing
function"  within the meaning of Item 1122 of Regulation AB including  Instruction 2 thereof upon prior written
notice by the Purchaser that any Master Servicer has requested such information.

        19.    Article VI of the  Agreement  is hereby  amended  effective  as of the date hereof by adding the
following new Section 6.08:

        Section 6.08  Intent of the Parties; Reasonableness.

        The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(p),  5.02,  6.04,
6.07,  11.18,  11.19 and Exhibit J of this  Agreement is to  facilitate  compliance  by the  Purchaser  and any
Depositor with the provisions of Regulation AB and related rules and  regulations  of the  Commission.  None of
the Purchaser,  any Master  Servicer or any Depositor  shall exercise its right to request or require  delivery
of information or other  performance  under these provisions other than in good faith and as is reasonable,  or
for purposes other than  compliance  with the provisions of the Securities  Act, the Exchange Act and the rules
and  regulations  of the  Commission  thereunder  that are applicable to any  Securitization  Transaction.  The
Company,  the  Purchaser,  the Master  Servicer  and any  Depositor  acknowledge  that  interpretations  of the
requirements  of  Regulation  AB may change over time,  whether due to  interpretive  guidance  provided by the
Commission or its staff or consensus among participants in the asset-backed  securities markets,  and agrees to
negotiate  in good faith with the  Purchaser,  Master  Servicer or any  Depositor,  upon a request made in good
faith  regarding  the  Company's  delivery  of  information  under  these  provisions  on the basis of evolving
interpretations  of Regulation AB. In connection with any  Pass-Through  Transfer,  the Company shall cooperate
with the Purchaser to deliver to the Purchaser  (including  any of its assignees or designees  that are parties
to the relevant transaction) and any Depositor, any and all statements,  reports,  certifications,  records and
any other  information  necessary  in the good faith and  reasonable  determination  of the  Purchaser,  Master
Servicer  or any  Depositor  to permit  the  Purchaser  or such  Depositor  to comply  with the  provisions  of
Regulation  AB,  together with such  disclosures  relating to the Company,  any  Subservicer,  any  Third-Party
Originator  and the  Mortgage  Loans,  or the  servicing  of the  Mortgage  Loans,  reasonably  believed by the
Purchaser or any Depositor to be necessary in order to effect such compliance.

        20.    Article IX of the  Agreement is hereby  amended  effective as of the date hereof by deleting the
first  sentence  of the  last  paragraph  of  Section  9.01  and  replacing  it with the  following  (new  text
underlined):

               Then,  and in each and  every  such  case,  so long as an Event of  Default  shall not have been
remedied,  the Purchaser,  by notice in writing to the Company (except in the case of an Event of Default under
clauses (iii),  (iv) or (v) above,  or as otherwise  stated herein,  in which case,  automatically  and without
notice) may, in addition to whatever  rights the Purchaser or Master  Servicer may have under Sections 3.03 and
8.01 and at law or equity or to damages,  including injunctive relief and specific  performance,  terminate all
the rights and  obligations  of the Company  (and if the Company is servicing  any of the Mortgage  Loans in a
Securitization  Transaction,  appoint a successor  Servicer  reasonably  acceptable to any Master Servicer for
such  Securitization  Transaction)  under this  Agreement  and in and to the  Mortgage  Loans and the  proceeds
thereof  without  compensating  the Company for the same except for  compensation  and rights  arising prior to
such termination.

        21.    Article IX of the  Agreement  is hereby  amended  effective  as of the date hereof by adding the
following at the end of the last paragraph of Section 9.01:

        The Company shall promptly reimburse the Purchaser (or any designee of the Purchaser,  such as a master
servicer) and any Depositor,  as applicable,  for all  reasonable  expenses  incurred by the Purchaser (or such
designee) or such  Depositor,  as such are  incurred,  in  connection  with the  termination  of the Company as
Servicer for cause and the transfer of  servicing  of the  Mortgage  Loans to a successor  Servicer due to such
termination  for cause.  The provisions of this paragraph  shall not limit whatever rights the Purchaser or any
Depositor may have under other provisions of this Agreement and/or any applicable  Reconstitution  Agreement or
otherwise,  whether in equity or at law,  such as an action for damages,  specific  performance  or  injunctive
relief.

        22.    Article XI of the  Agreement  is hereby  amended  effective  as of the date hereof by  restating
Section 11.18 in its entirety as follows:

        Section 11.18.Cooperation of Company with a Reconstitution.

        The Company and the  Purchaser  agree that with  respect to some or all of the  Mortgage  Loans,  on or
after the related Closing Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole
option,  the Purchaser may effect a sale (each, a  "Reconstitution")  of some or all of the Mortgage Loans then
subject to this Agreement, without recourse, to:

        (a)    one or more third party  purchasers in one or more in whole loan transfers  (each, a "Whole Loan
Transfer"); or

        (b)    one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

        The Company agrees to execute in connection with any agreements among the Purchaser,  the Company,  and
any Servicer in connection  with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement
substantially  in the form of  Exhibit  D  hereto,  or, at  Purchaser's  request,  a  seller's  warranties  and
servicing  agreement or a  participation  and  servicing  agreement or similar  agreement in form and substance
reasonably acceptable to the parties (including the Company),  and in connection with a Pass-Through  Transfer,
a pooling and servicing agreement in form and substance  reasonably  acceptable to the parties and the Company,
(collectively  the  agreements  referred to herein are  designated,  the  "Reconstitution  Agreements").  It is
understood  that any such  Reconstitution  Agreements  will not contain any greater  obligations on the part of
Company than are contained in this Agreement.  Notwithstanding  anything to the contrary in this Section 11.18,
the Company agrees that it is required to perform the obligations described in Exhibit J hereto.

        With respect to each Whole Loan Transfer and each Pass-Through  Transfer entered into by the Purchaser,
the Company  agrees (1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to
all reasonable requests and, at the Purchaser's expense due diligence procedures;  (2) to execute,  deliver and
perform all  Reconstitution  Agreements  required by the Purchaser  subject to the  limitations of this Section
11.18; and (3) to restate the  representations  and warranties set forth in this Agreement as of the settlement
or closing date in connection with such Reconstitution (each, a "Reconstitution Date").

        In addition,  the Company shall  provide to such Servicer or issuer,  as the case may be, and any other
participants  in such  Reconstitution  upon the  Purchaser's  request  and subject to the  limitations  of this
Section 11.18:

        (i)    any and all  information and  appropriate  verification  of information  which may be reasonably
available to the Company,  whether through  letters of its auditors and counsel or otherwise,  as the Purchaser
or any such other participant shall request upon reasonable demand;

        (ii)   such  additional  representations,  warranties,  covenants,  opinions of counsel,  letters  from
auditors,  and  certificates  of public  officials or officers of the Company as are reasonably  agreed upon by
the Company and the Purchaser or any such other participant;

        (iii)  within 5 Business  Days after  request by the  Purchaser,  the  information  with respect to the
Company (as  Originator) and each  Third-Party  Originator of the Mortgage Loans as required under Item 1110(a)
and (b) of Regulation AB, a summary of the  requirements  of which has of the date hereof is attached hereto as
Exhibit L for  convenience  of reference  only. If requested by the  Purchaser,  this will include  information
about the applicable credit-granting or underwriting criteria;

        (iv)   within 5 Business  Days after  request by the  Purchaser,  the  Company  shall  provide  (or, as
applicable,  cause each  Third-Party  Originator  to  provide)  Static  Pool  Information  with  respect to the
mortgage  loans (of a similar  type as the  Mortgage  Loans,  as  reasonably  identified  by the  Purchaser  as
provided  below)  originated by (i) the Company,  if the Company is an originator of Mortgage Loans  (including
as an acquirer of Mortgage  Loans from a Qualified  Correspondent),  and/or (ii) each  Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its
reasonable,  good faith  interpretation of the requirements of Item  1105(a)(1)-(3) and (c) provided,  however,
that  Seller  shall not be  required  to  provide  Static  Pool  Information  with  respect to  mortgage  loans
originated  prior to January 1, 2006  pursuant to Item 1105(f) of Regulation  AB;  provided,  further,  however
that Seller shall provide such  information if it becomes  reasonably  available to Seller.  To the extent that
there is reasonably  available to the Company (or Third-Party  Originator) Static Pool Information with respect
to more than one mortgage loan type, the Purchaser or any Depositor  shall be entitled to specify  whether some
or all of such information shall be provided  pursuant to this paragraph.  The content and presentation of such
Static Pool  Information  may be in the form  customarily  provided by the Company,  and need not be customized
for the Purchaser or any Depositor.  Such Static Pool  Information for each vintage  origination  year or prior
securitized  pool, as applicable,  shall be presented in increments no less  frequently than quarterly over the
life of the  mortgage  loans  included in the vintage  origination  year or prior  securitized  pool.  The most
recent  periodic  increment  must be as of a date no later than 135 days prior to the date of the prospectus or
other offering  document in which the Static Pool  Information is to be included or  incorporated by reference.
The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of the
information  provided,  such as a portable  document  format  (pdf) file,  or other such  electronic  format as
customarily  provided  by Seller or if Seller does not  customarily  provide  such  information  as  reasonably
required by the Purchaser or the Depositor, as applicable and agreed to by the Company;

        (v)    within 5 Business Days after request by the Purchaser,  information  with respect to the Company
(as  Servicer) as required by Item  1108(b) and (c) of  Regulation  AB, and provided the Company (as  Servicer)
meets the criteria in Item  1108(a)(3).  A summary of the requirements of Item 1108(b) and (c) of Regulation AB
is  attached  hereto as  Exhibit L for  convenience  of  reference  only.  In the event  that the  Company  has
delegated any  servicing  responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the Company
shall provide the information required pursuant to this clause with respect to the Subservicer;

        (vi)   within 5 Business Days after request by the Purchaser,
               (a) if the Company  (or  Third-Party  Originator  of  Subservicer  as the case may be) meets the
        disclosure criteria of Item 1117 of Regulation AB, information  regarding any legal proceedings pending
        (or known to be  contemplated by  governmental  authorities)  against the Company (as Originator and as
        Servicer) and each  Third-Party  Originator of the Mortgage  Loans and each  Subservicer  that could be
        material to investors in the Securities issued in the related Securitization  Transaction, a summary of
        the  requirements  of Item 1117 of Regulation AB as of the date hereof is attached  hereto as Exhibit L
        for convenience of reference only;
               (b) if the Company  (or  Third-Party  Originator  of  Subservicer  as the case may be) meets the
        disclosure criteria of Item 1119 of Regulation AB, information  regarding  affiliations with respect to
        the Company (as Originator and as Servicer) and each  Third-Party  Originator of the Mortgage Loans and
        each  Subservicer as required by Item 1119(a) of Regulation AB, a summary of the  requirements  of Item
        1119(a) of  Regulation  AB as of the date hereof is  attached  hereto as Exhibit L for  convenience  of
        reference only; and
               (c) if the Company  (or  Third-Party  Originator  of  Subservicer  as the case may be) meets the
        disclosure criteria of Item 1119 of Regulation  AB,information regarding relationships and transactions
        with respect to the Company (as  Originator  and as Servicer)  and each  Third-Party  Originator of the
        Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a summary of
        the  requirements  of Item 1119(b) and (c) of Regulation AB as of the date hereof is attached hereto as
        Exhibit L for convenience of reference only; and

        (vii)  if so requested by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator to provide),  at the expense of the  requesting  party (to the extent of any additional
incremental  expense  associated  with delivery  pursuant to this  Agreement),  such statements and agreed-upon
procedures  letters of certified public  accountants  reasonably  acceptable to the Purchaser or Depositor,  as
applicable,  pertaining to Static Pool  Information  relating to prior  securitized  pools for  securitizations
closed on or after  January 1, 2006 or, in the case of Static Pool  Information  with respect to the  Company's
or Third-Party  Originator's  originations or purchases,  to calendar months commencing  January 1, 2006, or to
any  financial  information  included  in any other  disclosure  provided  under  this  Section  11.18,  as the
Purchaser or such Depositor  shall  reasonably  request.  Such statements and letters shall be addressed to and
be for the benefit of such parties as the Purchaser or such Depositor shall  designate,  which may include,  by
way of example,  any Sponsor,  any Depositor and any broker dealer acting as  underwriter,  placement  agent or
initial  purchaser with respect to a Pass-Through  Transfer.  Any such statement or letter may take the form of
a  standard,  generally  applicable  document  accompanied  by a reliance  letter  authorizing  reliance by the
addressees designated by the Purchaser or such Depositor;

        (viii) Following the date of any Pass-Through  Transfer after January 1, 2006 containing Mortgage Loans
and for the period  while  such  Mortgage  Loans are in any  Pass-Through  Transfer,  the  Purchaser  agrees to
furnish to the Company,  within  forty-five  (45) days of the close of each related month,  on a monthly basis,
loan level performance  information regarding the related Mortgage Loans,  including  delinquency,  foreclosure
and loss data,  but  excluding any personal  borrower  information,  which  Purchaser  deems  necessary for the
Company's  compliance  with  Regulation  AB, and to be used by the  Company  solely on an  aggregate  basis for
Regulation  AB  disclosure  purposes.  The  preceding  sentence  shall only apply to  Mortgage  Loans for which
Purchaser  is the  Servicer;  provided,  however,  that if  Purchaser  is no longer the Servicer of the related
Mortgage  Loans,  the  Purchaser  shall use its best  efforts  to require  the new  Servicer  to  provide  such
information.  The Company agrees that the Purchaser may thereafter provide updated  performance  information on
the Mortgage Loans for any previous period.

        (ix)   If so  requested,  in writing,  by the  Purchaser or any Depositor for the purpose of satisfying
its  reporting  obligation  under the Exchange Act with respect to any class of  asset-backed  securities,  the
Company shall (or shall cause each Subservicer and Third-Party  Originator to),  provided that the Company (and
each  Subservicer and Third-Party  Originator,  as the case may be) meets the disclosure  requirements of items
1117 and 1119 of Regulation  AB, as the case may be, for such  disclosure  period (i) provide  prompt notice to
the  Purchaser,  any Master  Servicer and any  Depositor in writing of (A) any legal  proceedings  pending,  or
known to be contemplated by governmental  authorities  against the Company,  any Subservicer or any Third-Party
Originator  that could be material to investors in the  securities  issued in such  Securitization  Transaction
that develop  following the closing date of such  Securitization  Transaction,  (B) any known  affiliations  or
relationships  that develop  following the closing date of a  Securitization  Transaction  between the Company,
any  Subservicer  or any  Third-Party  Originator and any of the parties  (provided  that the requesting  party
identify,  in writing,  such parties by name) specified in clause (D) of paragraph (a) of this Section (and any
other parties identified in writing by the requesting party) with respect to such  Securitization  Transaction,
(C) any Event of Default under the terms of this  Agreement or any  Reconstitution  Agreement,  (D) any merger,
consolidation  or sale of substantially  all of the assets of the Company,  and (E) the Company's entry into an
agreement  with a  Subservicer  to perform or assist in the  performance  of any of the  Company's  obligations
under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser and any Depositor a
description of such  proceedings,  affiliations  or  relationships.  The  obligations of the Company under this
paragraph  (ix) with respect to a  Securitization  Transaction  shall  terminate  upon the  termination  of the
Purchaser's and Depositor's reporting obligations under the Exchange Act with respect to such securitization;

        (x) As a condition  to the  succession  to the Company or any  Subservicer  as Servicer or  Subservicer
under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into  which the  Company or such
Subservicer  may be merged or  consolidated,  or (ii) which may be  appointed  as a successor to the Company or
any Subservicer,  the Company shall provide to the Purchaser,  any Master Servicer, and any Depositor, at least
15 calendar  days prior to the effective  date of such  succession or  appointment,  (x) written  notice to the
Purchaser and any  Depositor of such  succession  or  appointment  and (y) in writing and in form and substance
reasonably  satisfactory  to the Purchaser and such  Depositor,  all  information  reasonably  requested by the
Purchaser or any  Depositor in order to comply with its reporting  obligation  under Item 6.02 of Form 8-K with
respect to any class of asset-backed securities;

        (x) In addition to such  information as the Company,  as Servicer,  is obligated to provide pursuant to
other  provisions  of this  Agreement,  not later  than ten days  prior to the  deadline  for the filing of any
distribution  report on Form  10-D in  respect  of any  Securitization  Transaction  that  includes  any of the
Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or such  Subservicer,  as applicable,
shall,  to the extent the Company or such  Subservicer  has  knowledge,  provide to the party  responsible  for
filing such report  (including,  if  applicable,  the Master  Servicer)  notice of the occurrence of any of the
following  events with  respect to such  Mortgage  Loans  serviced by the Company  along with all  information,
data, and materials  related  thereto as may be required to be included in the related  distribution  report on
Form 10-D (as specified in the provisions of Regulation AB referenced below):

                      (A)    any  material  modifications,  extensions  or waivers of pool asset  terms,  fees,
penalties or payments  during the  distribution  period or that have  cumulatively  become  material  over time
(Item 1121(a)(11) of Regulation AB);

                      (B)    material  breaches of pool asset  representations  or  warranties  or  transaction
covenants (Item 1121(a)(12) of Regulation AB); and

                      (C)    information  regarding new  asset-backed  securities  issuances backed by the same
pool assets,  any pool asset changes  (such as,  additions,  substitutions  or  repurchases),  and any material
changes in  origination,  underwriting  or other  criteria  for  acquisition  or selection of pool assets (Item
1121(a)(14) of Regulation AB); and

        (xi) The Company shall provide to the Purchaser,  any Master  Servicer and any  Depositor,  evidence of
the  authorization of the person signing any  certification or statement,  copies or other evidence of Fidelity
Bond Insurance and Errors and Omission  Insurance  policy,  financial  information and reports,  and such other
information  related to the  Company  or any  Subservicer  or the  Company  or such  Subservicer's  performance
hereunder.

        In the  event of a  conflict  or  inconsistency  between  the  terms of  Exhibit  L and the text of the
applicable  Item of Regulation AB as cited above,  the text of  Regulation  AB, its adopting  release and other
public statements of the SEC shall control.

        The Company shall indemnify the Purchaser,  the Depositor,  and the Master Servicer,  and each of their
respective  affiliates  including as applicable each of the following  parties  participating in a Pass-Through
Transfer:  each sponsor and issuing entity;  each Person  (including,  but not limited to, any Master Servicer,
if applicable)  responsible  for the  preparation,  execution or filing of any report required to be filed with
the Commission with respect to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to
Rule  13a-14(d) or Rule  15d-14(d)  under the Exchange Act with  respect to such  Pass-Through  Transfer;  each
broker dealer acting as  underwriter,  placement agent or initial  purchaser with respect to such  Pass-Through
Transfer,  each Person who controls any of such parties or the  Depositor  (within the meaning of Section 15 of
the  Securities  Act and Section 20 of the Exchange  Act);  and the  respective  present and former  directors,
officers,  employees,  agents  and  affiliates  of  each  of  the  foregoing  and of the  Depositor  (each,  an
"Indemnified  Party"),  and shall hold each of them  harmless  from and against any  claims,  losses,  damages,
penalties,  fines,  forfeitures,  legal fees and expenses and related  costs,  judgments,  and any other costs,
fees and expenses that any of them may sustain (each, a "Regulation AB Loss") arising out of or based upon:

        (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any
information,  report,  certification,  data,  accountants' letter or other material provided under this Section
11.18 by the  Company or by another  third-party  on the  direction  of the  Company,  or  provided  under this
Section  11.18  by  or  at  the  direction  of  any  Subservicer,   Subcontractor  or  Third-Party   Originator
(collectively,  the "Company  Information"),  or (B) the  omission or alleged  omission to state in the Company
Information  a material  fact  required to be stated in the Company  Information  or necessary in order to make
the  statements  therein,  in the light of the  circumstances  under  which  they were  made,  not  misleading;
provided,  by way of  clarification,  that clause (B) of this paragraph shall be construed  solely by reference
to the  Company  Information  and  not to any  other  information  communicated  in  connection  with a sale or
purchase of securities,  without regard to whether the Company  Information or any portion thereof is presented
together with or separately from such other information;

        (ii) any breach by the Company of its obligations under this Section 11.18,  including particularly any
failure by the Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to deliver any
information,  report,  certification,  accountants'  letter or other  material when and as required  under this
Section  11.18,  including any failure by the Company to identify  pursuant to Section 11.19 any  Subcontractor
"participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

        (iii) any breach by the  Company of a  representation  or  warranty  set forth in Section  3.01 or in a
writing  furnished  pursuant to Section  3.01(q) and made as of a date prior to the closing date of the related
Pass-Through  Transfer,  to the extent that such breach is not cured by such closing date, or any breach by the
Company of a representation or warranty in a writing  furnished  pursuant to Section 3.01(q) to the extent made
as of a date subsequent to such closing date; or

        (iv) the negligence bad faith or willful  misconduct of the Company in connection  with its performance
under this Section 11.18.

        In the case of any claim involving  Regulation AB Losses instituted involving any untrue statement of a
material fact alleged to be contained in any Company  Information,  the Purchaser  shall notify the Company and
the Company  may,  but only with the written  approval of the  Purchaser in the  Purchaser's  sole  discretion,
retain  counsel  satisfactory  to the Purchaser to represent the  Purchaser  with respect to the  Regulation AB
Losses  (provided  that the counsel so  designated  would have no actual or  potential  conflict of interest in
connection  with such  representation),  and the Company shall pay the fees and  disbursements  of such counsel
related to such claim.  If the Company assumes the defense of such  proceeding,  it shall be entitled to settle
such  proceeding  with the written  consent of the Purchaser (in its sole  discretion)  or, if such  settlement
provides for release of the  Purchaser in connection  with all matters  relating to the  proceeding  which have
been asserted  against the Purchaser in such  proceeding by the other parties to such  settlement,  without the
consent of the Purchaser.

        For purposes of clarification  with respect to the  indemnification  given above in this Section 11.18,
the Seller shall only be required to indemnify  the  Indemnified  Parties with respect to  Regulation AB Losses
that any  Indemnified  Party  incurs  when such  Regulation  AB Losses  arise out of or are based upon  Company
Information and only with respect to those Mortgage Loans sold pursuant to this Agreement;  provided,  that the
indemnification  provided in this Section  11.18 shall be the only  indemnification  with respect to Regulation
AB  Losses;  provided,  further,  that if any loan  performance  information  is not  provided  to the  Company
pursuant to this  Agreement,  the Company  shall have no  obligation  to indemnify  any  Indemnified  Party for
Regulation AB Losses arising from the Company's failure to provide Static Pool Information.

        If the  indemnification  provided  for  herein is  unavailable  or  insufficient  to hold  harmless  an
Indemnified  Party,  then the  Company  agrees that it shall  contribute  to the amount paid or payable by such
Indemnified  Party as a result of any claims,  losses,  damages or  liabilities  incurred  by such  Indemnified
Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified  Party on the one
hand and the Company on the other.

        In the case of any failure of performance  described  above,  the Company shall promptly  reimburse the
Purchaser, any Depositor, as applicable,  and each Person responsible for the preparation,  execution or filing
of any report  required to be filed with the Commission  with respect to such  Securitization  Transaction,  or
for  execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the Exchange Act with
respect to such  Securitization  Transaction,  for all costs reasonably incurred by each such party in order to
obtain  the  information,  report,  certification,  accountants'  letter or other  material  not  delivered  as
required by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

        This  indemnification  shall survive the  termination of this Agreement or the termination of any party
to this Agreement.

        All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and
serviced in accordance  with the terms of, this Agreement and the related Term Sheet,  and with respect thereto
this Agreement and the related Term Sheet shall remain in full force and effect.

        23.    Article XI of the  Agreement  is hereby  amended  effective  as of the date hereof by adding the
following new Section 11.19:

        Section 11.19. Use of Subservicers and Subcontractors.

        (a)    The Company shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any
of the obligations of the Company as Servicer under this Agreement or any  Reconstitution  Agreement unless the
Company  complies  with the  provisions  of  paragraph  (b) of this  Section.  The  Company  shall  not hire or
otherwise  utilize  the  services  of any  Subcontractor,  and  shall not  permit  any  Subservicer  to hire or
otherwise  utilize the  services of any  Subcontractor,  to fulfill  any of the  obligations  of the Company as
Servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions
of paragraph (d) of this Section.

        (b)    The Company  shall cause any  Subservicer  used by the Company (or by any  Subservicer)  for the
benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of this Section and with Sections
3.01(p),  3.01(s),  6.04, 6.07 and 11.18 of this Agreement to the same extent as if such  Subservicer  were the
Company,  and to provide the  information  required with respect to such  Subservicer  under Section 3.01(r) of
this  Agreement.  The Company shall be responsible  for obtaining from each  Subservicer  and delivering to the
Purchaser,  any Master Servicer and any Depositor any Annual  Statement of Compliance  required to be delivered
by such Subservicer under Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be
delivered by such Subservicer  under Section 6.07 and any Annual  Certification  required under Section 6.04(b)
as and when required to be delivered under this Agreement.

        (c)    The Company shall promptly upon request  provide to the Purchaser,  any Master  Servicer and any
Depositor (or any designee of the  Depositor,  such as an  administrator)  a written  description  (in form and
substance  satisfactory  to the Purchaser,  any Master Servicer and such Depositor) of the role and function of
each  Subcontractor  utilized  by the  Company or any  Subservicer,  specifying  (i) the  identity of each such
Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  "participating  in the  servicing  function"
within the meaning of Item 1122 of Regulation  AB, and (iii) which  elements of the Servicing  Criteria will be
addressed in assessments of compliance  provided by each  Subcontractor  identified  pursuant to clause (ii) of
this paragraph.

        (d)    As a condition to the utilization of any  Subcontractor  determined to be  "participating in the
servicing  function"  within  the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such
Subcontractor  used by the Company (or by any  Subservicer)  for the benefit of the Purchaser and any Depositor
to comply  with the  provisions  of  Sections  6.07 and 11.18 of this  Agreement  to the same extent as if such
Subcontractor  were the Company.  The Company shall be responsible  for obtaining from each  Subcontractor  and
delivering  to the Purchaser and any Depositor  any  Assessment of Compliance  and  Attestation  Report and the
other certificates  required to be delivered by such Subservicer and such Subcontractor  under Section 6.07, in
each case as and when required to be delivered.

        24.    Article XI of the  Agreement  is hereby  amended  effective  as of the date hereof by adding the
following new Section 11.20:

        Section 11.20. Third Party Beneficiary Rights, Benefits and Obligations.

        For purposes of this  Agreement, each  Master Servicer shall be considered a third party beneficiary to
this  Agreement,  entitled to all the rights and  benefits hereof  and as limited herein as if it were a direct
party to this Agreement.

        25.    The  Agreement is hereby  amended  effective as of the date hereof by adding the  following  new
Exhibit E:
                                                       EXHIBIT E

                                           REPORTING DATA FOR MONTHLY REPORT

                                  Standard File Layout - Master Servicing
------------------------------------------------------------------------------------------------------------
      Column Name                      Description                Decimal       Format Comment       Max
                                                                                                      Size
------------------------- -------------------------------------- ---------- ------------------------ -------
SER_INVESTOR_NBR          A value assigned by the Servicer to               Text up to 10 digits       20
                          define a group of loans.
------------------------- -------------------------------------- ---------- ------------------------ -------
LOAN_NBR                  A unique identifier assigned to each              Text up to 10 digits       10
                          loan by the investor.
------------------------- -------------------------------------- ---------- ------------------------ -------
SERVICER_LOAN_NBR         A unique number assigned to a loan                Text up to 10 digits       10
                          by the Servicer.  This may be
                          different than the LOAN_NBR.
------------------------- -------------------------------------- ---------- ------------------------ -------
                          The borrower name as received in the
BORROWER_NAME             file.  It is not separated by first               Maximum length of 30       30
                          and last name.                                    (Last, First)
------------------------- -------------------------------------- ---------- ------------------------ -------
SCHED_PAY_AMT             Scheduled monthly principal and            2      No commas(,) or dollar     11
                          scheduled interest payment that a
                          borrower is expected to pay, P&I
                          constant.                                         signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
NOTE_INT_RATE             The loan interest rate as reported         4      Max length of 6            6
                          by the Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
NET_INT_RATE              The loan gross interest rate less          4      Max length of 6            6
                          the service fee rate as reported by
                          the Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_FEE_RATE             The Servicer's fee rate for a loan         4      Max length of 6            6
                          as reported by the Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_FEE_AMT              The Servicer's fee amount for a loan       2      No commas(,) or dollar     11
                          as reported by the Servicer.                      signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
NEW_PAY_AMT               The new loan payment amount as             2      No commas(,) or dollar     11
                          reported by the Servicer.                         signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
NEW_LOAN_RATE             The new loan rate as reported by the       4      Max length of 6            6
                          Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
ARM_INDEX_RATE            The index the Servicer is using to         4      Max length of 6            6
                          calculate a forecasted rate.
------------------------- -------------------------------------- ---------- ------------------------ -------
                          The borrower's actual principal
ACTL_BEG_PRIN_BAL         balance at the beginning of the            2      No commas(,) or dollar     11
                          processing cycle.                                 signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
                          The borrower's actual principal
ACTL_END_PRIN_BAL         balance at the end of the processing       2      No commas(,) or dollar     11
                          cycle.                                            signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
BORR_NEXT_PAY_DUE_DATE    The date at the end of processing                 MM/DD/YYYY                 10
                          cycle that the borrower's next
                          payment is due to the Servicer, as
                          reported by Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_CURT_AMT_1           The first curtailment amount to be         2      No commas(,) or dollar     11
                          applied.                                          signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_CURT_DATE_1          The curtailment date associated with              MM/DD/YYYY                 10
                          the first curtailment amount.
------------------------- -------------------------------------- ---------- ------------------------ -------
                          The curtailment interest on the
CURT_ADJ_ AMT_1           first curtailment amount, if               2      No commas(,) or dollar     11
                          applicable.                                       signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_CURT_AMT_2           The second curtailment amount to be        2      No commas(,) or dollar     11
                          applied.                                          signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_CURT_DATE_2          The curtailment date associated with              MM/DD/YYYY                 10
                          the second curtailment amount.
------------------------- -------------------------------------- ---------- ------------------------ -------
                          The curtailment interest on the
CURT_ADJ_ AMT_2           second curtailment amount, if              2      No commas(,) or dollar     11
                          applicable.                                       signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_CURT_AMT_3           The third curtailment amount to be         2      No commas(,) or dollar     11
                          applied.                                          signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SERV_CURT_DATE_3          The curtailment date associated with              MM/DD/YYYY                 10
                          the third curtailment amount.
------------------------- -------------------------------------- ---------- ------------------------ -------
                          The curtailment interest on the
CURT_ADJ_AMT_3            third curtailment amount, if               2      No commas(,) or dollar     11
                          applicable.                                       signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
PIF_AMT                   The loan "paid in full" amount as          2      No commas(,) or dollar     11
                          reported by the Servicer.                         signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
PIF_DATE                  The paid in full date as reported by              MM/DD/YYYY                 10
                          the Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
                                                                            Action Code Key:           2
                                                                            15=Bankruptcy,
                                                                            30=Foreclosure, ,
ACTION_CODE               The standard FNMA numeric code used               60=PIF,
                          to indicate the default/delinquent                63=Substitution,
                          status of a particular loan.                      65=Repurchase,70=REO
------------------------- -------------------------------------- ---------- ------------------------ -------
INT_ADJ_AMT               The amount of the interest                 2      No commas(,) or dollar     11
                          adjustment as reported by the                     signs ($)
                          Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
SOLDIER_SAILOR_ADJ_AMT    The Soldier and Sailor Adjustment          2      No commas(,) or dollar     11
                          amount, if applicable.                            signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
NON_ADV_LOAN_AMT          The Non Recoverable Loan Amount, if        2      No commas(,) or dollar     11
                          applicable.                                       signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
LOAN_LOSS_AMT             The amount the Servicer is passing         2      No commas(,) or dollar     11
                          as a loss, if applicable.                         signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SCHED_BEG_PRIN_BAL        The scheduled outstanding principal        2      No commas(,) or dollar     11
                          amount due at the beginning of the
                          cycle date to be passed through to
                          investors.                                        signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SCHED_END_PRIN_BAL        The scheduled principal balance due        2      No commas(,) or dollar     11
                          to investors at the end of a                      signs ($)
                          processing cycle.
------------------------- -------------------------------------- ---------- ------------------------ -------
SCHED_PRIN_AMT            The scheduled principal amount as          2      No commas(,) or dollar     11
                          reported by the Servicer for the
                          current cycle -- only applicable for
                          Scheduled/Scheduled Loans.                        signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
SCHED_NET_INT             The scheduled gross interest amount        2      No commas(,) or dollar     11
                          less the service fee amount for the
                          current cycle as reported by the
                          Servicer -- only applicable for
                          Scheduled/Scheduled Loans.                        signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
ACTL_PRIN_AMT             The actual principal amount                2      No commas(,) or dollar     11
                          collected by the Servicer for the
                          current reporting cycle -- only
                          applicable for Actual/Actual Loans.               signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
                          The actual gross interest amount
                          less the service fee amount for the
ACTL_NET_INT              current reporting cycle as reported        2      No commas(,) or dollar     11
                          by the Servicer -- only applicable                signs ($)
                          for Actual/Actual Loans.
------------------------- -------------------------------------- ---------- ------------------------ -------
PREPAY_PENALTY_ AMT       The penalty amount received when a         2      No commas(,) or dollar     11
                          borrower prepays on his loan as                   signs ($)
                          reported by the Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------
PREPAY_PENALTY_ WAIVED    The prepayment penalty amount for          2      No commas(,) or dollar     11
                          the loan waived by the Servicer.                  signs ($)
------------------------- -------------------------------------- ---------- ------------------------ -------
MOD_DATE                  The Effective Payment Date of the                 MM/DD/YYYY                 10
                          Modification for the loan.
------------------------- -------------------------------------- ---------- ------------------------ -------
MOD_TYPE                  The Modification Type.                            Varchar - value can be     30
                                                                            alpha or numeric
------------------------- -------------------------------------- ---------- ------------------------ -------
DELINQ_P&I_ADVANCE_AMT    The current outstanding principal          2      No commas(,) or dollar     11
                          and interest advances made by                     signs ($)
                          Servicer.
------------------------- -------------------------------------- ---------- ------------------------ -------


        26.    The  Agreement is hereby  amended  effective as of the date hereof by adding the  following  new
Exhibit F:

                                                       EXHIBIT F

                                          REPORTING DATA FOR DEFAULTED LOANS

                                   Standard File Layout - Delinquency Reporting

------------------------------- ------------------------------------------- ----------- ------------
      Column/Header Name                       Description                   Decimal      Format
                                                                                          Comment
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
SERVICER_LOAN_NBR               A unique number assigned to a loan by the
                                Servicer.  This may be different than the
                                LOAN_NBR
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LOAN_NBR                        A unique identifier assigned to each loan
                                by the Originator.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
CLIENT_NBR                      Servicer Client Number
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
SERV_INVESTOR_NBR               Contains a unique number as assigned by
                                an external Servicer to identify a group
                                of loans in their system.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
BORROWER_FIRST_NAME             First Name of the Borrower.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
BORROWER_LAST_NAME              Last name of the borrower.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
PROP_ADDRESS                    Street Name and Number of Property
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
PROP_STATE                      The state where the  property located.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
PROP_ZIP                        Zip code where the property is located.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
BORR_NEXT_PAY_DUE_DATE          The date that the borrower's next payment               MM/DD/YYYY
                                is due to the Servicer at the end of
                                processing cycle, as reported by Servicer.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LOAN_TYPE                       Loan Type (i.e. FHA, VA, Conv)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
BANKRUPTCY_FILED_DATE           The date a particular bankruptcy claim                  MM/DD/YYYY
                                was filed.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
BANKRUPTCY_CHAPTER_CODE         The chapter under which the bankruptcy
                                was filed.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
BANKRUPTCY_CASE_NBR             The case number assigned by the court to
                                the bankruptcy filing.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
POST_PETITION_DUE_DATE          The payment due date once the bankruptcy                MM/DD/YYYY
                                has been approved by the courts
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
BANKRUPTCY_DCHRG_DISM_DATE      The Date The Loan Is Removed From                       MM/DD/YYYY
                                Bankruptcy. Either by Dismissal,
                                Discharged and/or a Motion For Relief Was
                                Granted.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LOSS_MIT_APPR_DATE              The Date The Loss Mitigation Was Approved               MM/DD/YYYY
                                By The Servicer
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LOSS_MIT_TYPE                   The Type Of Loss Mitigation Approved For
                                A Loan Such As;
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LOSS_MIT_EST_COMP_DATE          The Date The Loss Mitigation /Plan Is                   MM/DD/YYYY
                                Scheduled To End/Close
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LOSS_MIT_ACT_COMP_DATE          The Date The Loss Mitigation Is Actually                MM/DD/YYYY
                                Completed
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FRCLSR_APPROVED_DATE            The date DA Admin sends a letter to the                 MM/DD/YYYY
                                Servicer with instructions to begin
                                foreclosure proceedings.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
ATTORNEY_REFERRAL_DATE          Date File Was Referred To Attorney to                   MM/DD/YYYY
                                Pursue Foreclosure
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FIRST_LEGAL_DATE                Notice of 1st legal filed by an Attorney                MM/DD/YYYY
                                in a Foreclosure Action
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FRCLSR_SALE_EXPECTED_DATE       The date by which a foreclosure sale is                 MM/DD/YYYY
                                expected to occur.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FRCLSR_SALE_DATE                The actual date of the foreclosure sale.                MM/DD/YYYY
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FRCLSR_SALE_AMT                 The amount a property sold for at the           2       No
                                foreclosure sale.                                       commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
EVICTION_START_DATE             The date the Servicer initiates eviction                MM/DD/YYYY
                                of the borrower.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
EVICTION_COMPLETED_DATE         The date the court revokes legal                        MM/DD/YYYY
                                possession of the property from the
                                borrower.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LIST_PRICE                      The price at which an REO property is           2       No
                                marketed.                                               commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
LIST_DATE                       The date an REO property is listed at a                 MM/DD/YYYY
                                particular price.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
OFFER_AMT                       The dollar value of an offer for an REO         2       No
                                property.                                               commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
OFFER_DATE_TIME                 The date an offer is received by DA Admin               MM/DD/YYYY
                                or by the Servicer.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
REO_CLOSING_DATE                The date the REO sale of the property is                MM/DD/YYYY
                                scheduled to close.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
REO_ACTUAL_CLOSING_DATE         Actual Date Of REO Sale                                 MM/DD/YYYY
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
OCCUPANT_CODE                   Classification of how the property is
                                occupied.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
PROP_CONDITION_CODE             A code that indicates the condition of
                                the property.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
PROP_INSPECTION_DATE            The date a  property inspection is                      MM/DD/YYYY
                                performed.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
APPRAISAL_DATE                  The date the appraisal was done.                        MM/DD/YYYY
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
CURR_PROP_VAL                    The current "as is" value of the               2
                                property based on brokers price opinion
                                or appraisal.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
REPAIRED_PROP_VAL               The amount the property would be worth if       2
                                repairs are completed pursuant to a
                                broker's price opinion or appraisal.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
If applicable:
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
DELINQ_STATUS_CODE              FNMA Code Describing Status of Loan
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
DELINQ_REASON_CODE              The circumstances which caused a borrower
                                to stop paying on a loan.   Code
                                indicates the reason why the loan is in
                                default for this cycle.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
MI_CLAIM_FILED_DATE             Date Mortgage Insurance Claim Was Filed                 MM/DD/YYYY
                                With Mortgage Insurance Company.
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
MI_CLAIM_AMT                    Amount of Mortgage Insurance Claim Filed                No
                                                                                        commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
MI_CLAIM_PAID_DATE              Date Mortgage Insurance Company Disbursed               MM/DD/YYYY
                                Claim Payment
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
MI_CLAIM_AMT_PAID               Amount Mortgage Insurance Company Paid On       2       No
                                Claim                                                   commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
POOL_CLAIM_FILED_DATE           Date Claim Was Filed With Pool Insurance                MM/DD/YYYY
                                Company
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
POOL_CLAIM_AMT                  Amount of Claim Filed With Pool Insurance       2       No
                                Company                                                 commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
POOL_CLAIM_PAID_DATE            Date Claim Was Settled and The Check Was                MM/DD/YYYY
                                Issued By The Pool Insurer
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
POOL_CLAIM_AMT_PAID             Amount Paid On Claim By Pool Insurance          2       No
                                Company                                                 commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_A_CLAIM_FILED_DATE      Date FHA Part A Claim Was Filed With HUD               MM/DD/YYYY
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_A_CLAIM_AMT             Amount of FHA Part A Claim Filed               2       No
                                                                                        commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_A_CLAIM_PAID_DATE       Date HUD Disbursed Part A Claim Payment                MM/DD/YYYY
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_A_CLAIM_PAID_AMT        Amount HUD Paid on Part A Claim                2       No
                                                                                        commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_B_CLAIM_FILED_DATE       Date FHA Part B Claim Was Filed With HUD              MM/DD/YYYY
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_B_CLAIM_AMT              Amount of FHA Part B Claim Filed              2       No
                                                                                        commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_B_CLAIM_PAID_DATE         Date HUD Disbursed Part B Claim Payment              MM/DD/YYYY
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
FHA_PART_B_CLAIM_PAID_AMT        Amount HUD Paid on Part B Claim                2       No
                                                                                        commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
VA_CLAIM_FILED_DATE              Date VA Claim Was Filed With the                       MM/DD/YYYY
                                Veterans Admin
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
VA_CLAIM_PAID_DATE               Date Veterans Admin. Disbursed VA Claim                MM/DD/YYYY
                                Payment
------------------------------- ------------------------------------------- ----------- ------------
------------------------------- ------------------------------------------- ----------- ------------
VA_CLAIM_PAID_AMT                Amount Veterans Admin. Paid on VA Claim        2       No
                                                                                        commas(,)
                                                                                        or dollar
                                                                                        signs ($)
------------------------------- ------------------------------------------- ----------- ------------


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
o       ASUM-     Approved Assumption
o       BAP-       Borrower Assistance Program
o       CO-   Charge Off
o       DIL-         Deed-in-Lieu
o       FFA-         Formal Forbearance Agreement
o       MOD-         Loan Modification
o       PRE-         Pre-Sale
o       SS-   Short Sale
o       MISC-      Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are
consistent with industry standards.  If Loss Mitigation Types other than those above are used, the Servicer
must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the
file.

The Occupant Code field should show the current status of the property code as follows:
o       Mortgagor
o       Tenant
o       Unknown
o       Vacant

The Property Condition field should show the last reported condition of the property as follows:
o       Damaged
o       Excellent
o       Fair
o       Gone
o       Good
o       Poor
o       Special Hazard
o       Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                  -------------------- ----------------------------------------------
                  Delinquency Code     Delinquency Description
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  001                  FNMA-Death of principal mortgagor
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  002                  FNMA-Illness of principal mortgagor
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  003                  FNMA-Illness of mortgagor's family member
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  004                  FNMA-Death of mortgagor's family member
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  005                  FNMA-Marital difficulties
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  006                  FNMA-Curtailment of income
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  007                  FNMA-Excessive Obligation
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  008                  FNMA-Abandonment of property
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  009                  FNMA-Distant employee transfer
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  011                  FNMA-Property problem
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  012                  FNMA-Inability to sell property
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  013                  FNMA-Inability to rent property
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  014                  FNMA-Military Service
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  015                  FNMA-Other
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  016                  FNMA-Unemployment
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  017                  FNMA-Business failure
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  019                  FNMA-Casualty loss
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  022                  FNMA-Energy environment costs
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  023                  FNMA-Servicing problems
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  026                  FNMA-Payment adjustment
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  027                  FNMA-Payment dispute
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  029                  FNMA-Transfer of ownership pending
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  030                  FNMA-Fraud
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  031                  FNMA-Unable to contact borrower
                  -------------------- ----------------------------------------------
                  -------------------- ----------------------------------------------
                  INC                  FNMA-Incarceration
                  -------------------- ----------------------------------------------


Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                  -------------------- ---------------------------------------------
                      Status Code      Status Description
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          09           Forbearance
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          17           Pre-foreclosure Sale Closing Plan Accepted
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          24           Government Seizure
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          26           Refinance
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          27           Assumption
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          28           Modification
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          29           Charge-Off
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          30           Third Party Sale
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          31           Probate
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          32           Military Indulgence
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          43           Foreclosure Started
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          44           Deed-in-Lieu Started
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          49           Assignment Completed
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          61           Second Lien Considerations
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          62           Veteran's Affairs-No Bid
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          63           Veteran's Affairs-Refund
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          64           Veteran's Affairs-Buydown
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          65           Chapter 7 Bankruptcy
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          66           Chapter 11 Bankruptcy
                  -------------------- ---------------------------------------------
                  -------------------- ---------------------------------------------
                          67           Chapter 13 Bankruptcy
                  -------------------- ---------------------------------------------



        27.    The  Agreement is hereby  amended  effective as of the date hereof by adding the  following  new
Exhibit J:
                                                   EXHIBIT J

                                          COMPANY'S OBLIGATIONS IN CONNECTION
                                             WITH A RECONSTITUTION

        •      The  Company  shall (i)  possess  the  ability to service to a  securitization  documents;  (ii)
service on a  "Scheduled/Scheduled"  reporting  basis  (advancing  through the liquidation of an REO Property),
(iii) make  compensating  interest  payments on payoffs and  curtailments and (iv) remit and report to a Master
Servicer in format reasonably acceptable to such Master Servicer by the 10th calendar day of each month.

        •      The Company shall provide an acceptable  annual  certification  (officer's  certificate)  to the
Master  Servicer (as  required by the  Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications
customarily  required under the  securitization  documents (i.e. the annual  statement as to  compliance/annual
independent  certified public  accountants'  servicing  report due by March 1 of each year),  provided that the
Company has notice that such other annual certifications will be required.

        •      The Company shall maintain its servicing system in accordance with the requirements of the
    Master Servicer.


        28.    The  Agreement is hereby  amended  effective as of the date hereof by adding the  following  new
Exhibit K:

                                                       EXHIBIT K

                                             FORM OF COMPANY CERTIFICATION

Re:     The [  ] agreement dated as of [    l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

        I,  ____________________________,  the  _______________________  of [NAME OF COMPANY] (the  "Company"),
certify to [the Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator] [Trustee],
and their officers, with the knowledge and intent that they will rely upon this certification, that:

               I have reviewed the servicer  compliance  statement of the Company  provided in accordance  with
        Item 1123 of  Regulation  AB (the  "Compliance  Statement"),  the report on assessment of the Company's
        compliance  with the  servicing  criteria set forth in Item 1122(d) of  Regulation  AB (the  "Servicing
        Criteria"),  provided in accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
        as amended (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing  Assessment"),  the
        registered  public accounting  firm's  attestation  report provided in accordance with Rules 13a-18 and
        15d-18 under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation  Report"), and all
        servicing  reports,  officer's  certificates  and other  information  relating to the  servicing of the
        Mortgage  Loans by the Company  during  200[ ] that were  delivered  by the Company to the  [Depositor]
        [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement  (collectively,  the
        "Company Servicing Information");

               Based on my knowledge,  the Company  Servicing  Information,  taken as a whole, does not contain
        any  untrue  statement  of a  material  fact or omit to state a  material  fact  necessary  to make the
        statements  made,  in the light of the  circumstances  under  which  such  statements  were  made,  not
        misleading with respect to the period of time covered by the Company Servicing Information;

               Based on my knowledge,  all of the Company Servicing  Information required to be provided by the
        Company  under the  Agreement  has been  provided  to the  [Depositor]  [Master  Servicer]  [Securities
        Administrator] [Trustee];

               I am  responsible  for reviewing the  activities  performed by the Company as Servicer under the
        Agreement,  and based on my knowledge and the compliance  review  conducted in preparing the Compliance
        Statement  and except as  disclosed  in the  Compliance  Statement,  the  Servicing  Assessment  or the
        Attestation  Report,  the Company has  fulfilled  its  obligations  under the Agreement in all material
        respects; and

The  Compliance  Statement  required  to be  delivered  by the  Company  pursuant  to this  Agreement,  and the
Servicing  Assessment and Attestation  Report required to be provided by the Company and by any Subservicer and
Subcontractor  pursuant  to the  Agreement,  have been  provided  to the  [Depositor]  [Master  Servicer].  Any
material  instances of noncompliance  described in such reports have been disclosed to the [Depositor]  [Master
Servicer].  Any material  instance of  noncompliance  with the  Servicing  Criteria has been  disclosed in such
reports.


        29.    The  Agreement is hereby  amended  effective as of the date hereof by adding the  following  new
Exhibit L:

                                                   EXHIBIT L

                               SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE:  This  Exhibit  L is  provided  for  convenience  of  reference  only.  In the  event  of a  conflict  or
inconsistency  between the terms of this Exhibit L and the text of Regulation  AB, the text of  Regulation  AB,
its adopting release and other public statements of the SEC shall control.

Item 1105(a)(1)-(3) and (c)

        -Provide  static pool  information  with respect to mortgage loans that were originated or purchased by
the Company and which are of the same type as the Mortgage Loans.

        -Provide static pool information regarding  delinquencies,  cumulative losses and prepayments for prior
securitized pools of the Company.

        -If the Company has less than 3 years experience  securitizing  assets of the same type as the Mortgage
Loans,  the Company  may provide the static pool  information  by vintage  origination  years  regarding  loans
originated  or purchased by the  Company,  instead of by prior  securitized  pool. A vintage  origination  year
represents mortgage loans originated during the same year.

        -Such  static pool  information  shall be for the prior five  years,  or for so long as the Company has
been originating or purchasing (in the case of data by vintage  origination  year) or securitizing (in the case
of data by prior securitized pools) such mortgage loans if for less than five years.

        -The  static  pool  information  for each  vintage  origination  year or  prior  securitized  pool,  as
applicable,  shall be  presented  in  monthly  or  quarterly  increments  over the life of the  mortgage  loans
included in the vintage origination year or prior securitized pool.

        -Provide  summary  information  for the  original  characteristics  of the prior  securitized  pools or
vintage  origination  years,  as  applicable  and  material,  including:  number of pool assets,  original pool
balance,  weighted average initial loan balance,  weighted average mortgage rate,  weighted average and minimum
and maximum FICO,  product type, loan purpose,  weighted  average and minimum and maximum LTV,  distribution of
loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

        Provide the following  information with respect to each servicer that will service,  including  interim
service,  20% or more of the mortgage loans in any loan group in the securitization  issued in the Pass-Through
Transfer:

        -a description of the Company's form of organization;

        -a  description  of how long the Company  has been  servicing  residential  mortgage  loans;  a general
discussion of the Company's  experience in servicing  assets of any type as well as a more detailed  discussion
of the  Company's  experience  in,  and  procedures  for the  servicing  function  it will  perform  under this
Agreement and any  Reconstitution  Agreements;  information  regarding the size,  composition and growth of the
Company's  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on factors
related to the Company  that may be material to any  analysis of the  servicing  of the  Mortgage  Loans or the
related  asset-backed  securities,   as  applicable,   including  whether  any  default  or  servicing  related
performance  trigger  has  occurred  as to any other  securitization  due to any act or  failure  to act of the
Company,  whether any material  noncompliance with applicable servicing criteria as to any other securitization
has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;

        -a  description  of any material  changes to the  Company's  policies or  procedures  in the  servicing
function it will perform  under this  Agreement and any  Reconstitution  Agreements  for mortgage  loans of the
type similar to the Mortgage Loans during the past three years;

        -information  regarding the Company's  financial  condition to the extent that there is a material risk
that the effect on one or more  aspects of  servicing  resulting  from such  financial  condition  could have a
material impact on the performance of the securities  issued in the Pass-Through  Transfer,  or on servicing of
mortgage loans of the same asset type as the Mortgage Loans;

        -any special or unique factors  involved in servicing loans of the same type as the Mortgage Loans, and
the Company's processes and procedures designed to address such factors;

        -statistical  information regarding principal and interest advances made by the Company on the Mortgage
Loans and the Company's overall servicing portfolio for the past three years; and

        -the  Company's  process for handling  delinquencies,  losses,  bankruptcies  and  recoveries,  such as
through liquidation of REO Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

        -Identify  any  originator  or group of  affiliated  originators  that  originated,  or is  expected to
originate,  10% or  more  of the  mortgage  loans  in any  loan  group  in  the  securitization  issued  in the
Pass-Through Transfer.


Item 1110(b)

        Provide the following  information  with respect to any  originator or group of affiliated  originators
that  originated,  or is  expected to  originate,  20% or more of the  mortgage  loans in any loan group in the
securitization issued in the Pass-Through Transfer:

        -the Company's form of organization; and

        -a  description  of the  Company's  origination  program and how long the  Company has been  engaged in
originating  residential  mortgage  loans,  which  description  must  include  a  discussion  of the  Company's
experience in originating  mortgage loans of the same type as the Mortgage Loans and information  regarding the
size and composition of the Company's  origination  portfolio as well as information that may be material to an
analysis of the  performance  of the Mortgage  Loans,  such as the Company's  credit-granting  or  underwriting
criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

        -describe any legal proceedings  pending against the Company or against any of its property,  including
any proceedings  known to be contemplated by governmental  authorities,  that may be material to the holders of
the securities issued in the Pass-Through Transfer.


Item 1119(a)

        -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each
Subservicer with the sponsor,  depositor,  issuing entity,  trustee,  any originator,  any other servicer,  any
significant  obligor,   enhancement  or  support  provider  or  any  other  material  parties  related  to  the
Pass-Through Transfer.


Item 1119(b)

        -describe any business relationship,  agreement, arrangement, transaction or understanding entered into
outside  of the  ordinary  course  of  business  or on terms  other  than  those  obtained  in an arm's  length
transaction with an unrelated third party,  apart from the  Pass-Through  Transfer,  between the Company,  each
other originator of the Mortgage Loans and each Subservicer,  or their respective affiliates,  and the sponsor,
depositor or issuing entity or their  respective  affiliates,  that exists  currently or has existed during the
past two years,  that may be material to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

Item 1119(c)

        -describe any business relationship,  agreement, arrangement, transaction or understanding involving or
relating to the Mortgage  Loans or the  Pass-Through  Transfer,  including the material  terms and  approximate
dollar  amount  involved,  between  the  Company,  each  other  originator  of  the  Mortgage  Loans  and  each
Subservicer,  or their respective  affiliates and the sponsor,  depositor or issuing entity or their respective
affiliates, that exists currently or has existed during the past two years.

        30.    The  Agreement is hereby  amended  effective as of the date hereof by adding the  following  new
Exhibit M:

                                                   EXHIBIT M

                        SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

        The assessment of compliance to be delivered by [the Company] [Name of Subservicer]  shall address,  at
a minimum, the criteria identified as below as "Applicable Servicing Criteria":

----------------------------------------------------------------------------- ------------------
                             Servicing Criteria                                  Applicable
                                                                                  Servicing
                                                                                  Criteria
----------------------------------------------------------------------------- ------------------
    Reference                               Criteria
------------------- --------------------------------------------------------- ------------------
                                General Servicing Considerations
-------------------                                                           ------------------
1122(d)(1)(i)       Policies and procedures are instituted to monitor any
                    performance or other triggers and events of default in
                    accordance with the transaction agreements.
-------------------                                                           ------------------
1122(d)(1)(ii)      If any material servicing activities are outsourced to
                    third parties, policies and procedures are instituted
                    to monitor the third party's performance and compliance
                    with such servicing activities.
-------------------                                                           ------------------
1122(d)(1)(iii)     Any requirements in the transaction agreements to
                    maintain a back-up Servicer for the mortgage loans are
                    maintained.
-------------------                                                           ------------------
1122(d)(1)(iv)      A fidelity bond and errors and omissions policy is in
                    effect on the party participating in the servicing
                    function throughout the reporting period in the amount
                    of coverage required by and otherwise in accordance
                    with the terms of the transaction agreements.
-------------------                                                           ------------------
                               Cash Collection and Administration
-------------------                                                           ------------------
1122(d)(2)(i)       Payments on mortgage loans are deposited into the
                    appropriate custodial bank accounts and related bank
                    clearing accounts no more than two business days
                    following receipt, or such other number of days
                    specified in the transaction agreements.
-------------------                                                           ------------------
1122(d)(2)(ii)      Disbursements made via wire transfer on behalf of an
                    obligor or to an investor are made only by authorized
                    personnel.
-------------------                                                           ------------------
1122(d)(2)(iii)     Advances of funds or guarantees regarding collections,
                    cash flows or distributions, and any interest or other
                    fees charged for such advances, are made, reviewed and
                    approved as specified in the transaction agreements.
-------------------                                                           ------------------
                    The related accounts for the transaction, such as cash
                    reserve accounts or accounts established as a form of
                    overcollateralization, are separately maintained (e.g.,
                    with respect to commingling of cash) as set forth in
1122(d)(2)(iv)      the transaction agreements.
-------------------                                                           ------------------
1122(d)(2)(v)       Each custodial account is maintained at a federally
                    insured depository institution as set forth in the
                    transaction agreements. For purposes of this criterion,
                    "federally insured depository institution" with respect
                    to a foreign financial institution means a foreign
                    financial institution that meets the requirements of
                    Rule 13k-1(b)(1) of the Securities Exchange Act.
-------------------                                                           ------------------
1122(d)(2)(vi)      Unissued checks are safeguarded so as to prevent
                    unauthorized access.
-------------------                                                           ------------------
1122(d)(2)(vii)      Reconciliations are prepared on a monthly basis for
                    all asset-backed securities related bank accounts,
                    including custodial accounts and related bank clearing
                    accounts. These reconciliations are (A) mathematically
                    accurate; (B) prepared within 30 calendar days after
                    the bank statement cutoff date, or such other number of
                    days specified in the transaction agreements; (C)
                    reviewed and approved by someone other than the person
                    who prepared the reconciliation; and (D) contain
                    explanations for reconciling items. These reconciling
                    items are resolved within 90 calendar days of their
                    original identification, or such other number of days
                    specified in the transaction agreements.
-------------------                                                           ------------------
                               Investor Remittances and Reporting
-------------------                                                           ------------------
1122(d)(3)(i)       Reports to investors, including those to be filed with
                    the Commission, are maintained in accordance with the
                    transaction agreements and applicable Commission
                    requirements. Specifically, such reports (A) are
                    prepared in accordance with timeframes and other terms
                    set forth in the transaction agreements; (B) provide
                    information calculated in accordance with the terms
                    specified in the transaction agreements; (C) are filed
                    with the Commission as required by its rules and
                    regulations; and (D) agree with investors' or the
                    trustee's records as to the total unpaid principal
                    balance and number of mortgage loans serviced by the
                    Servicer.
-------------------                                                           ------------------
1122(d)(3)(ii)      Amounts due to investors are allocated and remitted in
                    accordance with timeframes, distribution priority and
                    other terms set forth in the transaction agreements.
-------------------                                                           ------------------
                    Disbursements made to an investor are posted within two
                    business days to the Servicer's investor records, or
                    such other number of days specified in the transaction
1122(d)(3)(iii)     agreements.
-------------------                                                           ------------------
                    Amounts remitted to investors per the investor reports
                    agree with cancelled checks, or other form of payment,
1122(d)(3)(iv)      or custodial bank statements.
-------------------                                                           ------------------
                                   Pool Asset Administration
-------------------                                                           ------------------
1122(d)(4)(i)        Collateral or security on mortgage loans is maintained
                    as required by the transaction agreements or related
                    mortgage loan documents.
-------------------                                                           ------------------
                    Mortgage loan and related documents are safeguarded as
1122(d)(4)(ii)      required by the transaction agreements
-------------------                                                           ------------------
1122(d)(4)(iii)     Any additions, removals or substitutions to the asset
                    pool are made, reviewed and approved in accordance with
                    any conditions or requirements in the transaction
                    agreements.
-------------------                                                           ------------------
1122(d)(4)(iv)      Payments on mortgage loans, including any payoffs, made
                    in accordance with the related mortgage loan documents
                    are posted to the Servicer's obligor records maintained
                    no more than two business days after receipt, or such
                    other number of days specified in the transaction
                    agreements, and allocated to principal, interest or
                    other items (e.g., escrow) in accordance with the
                    related mortgage loan documents.
-------------------                                                           ------------------
1122(d)(4)(v)       The Servicer's records regarding the mortgage loans
                    agree with the Servicer's records with respect to an
                    obligor's unpaid principal balance.
-------------------                                                           ------------------
1122(d)(4)(vi)      Changes with respect to the terms or status of an
                    obligor's mortgage loans (e.g., loan modifications or
                    re-agings) are made, reviewed and approved by
                    authorized personnel in accordance with the transaction
                    agreements and related pool asset documents.
-------------------                                                           ------------------
1122(d)(4)(vii)     Loss mitigation or recovery actions (e.g., forbearance
                    plans, modifications and deeds in lieu of foreclosure,
                    foreclosures and repossessions, as applicable) are
                    initiated, conducted and concluded in accordance with
                    the timeframes or other requirements established by the
                    transaction agreements.
-------------------                                                           ------------------
1122(d)(4)(viii)    Records documenting collection efforts are maintained
                    during the period a mortgage loan is delinquent in
                    accordance with the transaction agreements. Such
                    records are maintained on at least a monthly basis, or
                    such other period specified in the transaction
                    agreements, and describe the entity's activities in
                    monitoring delinquent mortgage loans including, for
                    example, phone calls, letters and payment rescheduling
                    plans in cases where delinquency is deemed temporary
                    (e.g., illness or unemployment).
-------------------                                                           ------------------
1122(d)(4)(ix)      Adjustments to interest rates or rates of return for
                    mortgage loans with variable rates are computed based
                    on the related mortgage loan documents.
-------------------                                                           ------------------
1122(d)(4)(x)       Regarding any funds held in trust for an obligor (such
                    as escrow accounts): (A) such funds are analyzed, in
                    accordance with the obligor's mortgage loan documents,
                    on at least an annual basis, or such other period
                    specified in the transaction agreements; (B) interest
                    on such funds is paid, or credited, to obligors in
                    accordance with applicable mortgage loan documents and
                    state laws; and (C) such funds are returned to the
                    obligor within 30 calendar days of full repayment of
                    the related mortgage loans, or such other number of
                    days specified in the transaction agreements.
-------------------                                                           ------------------
1122(d)(4)(xi)      Payments made on behalf of an obligor (such as tax or
                    insurance payments) are made on or before the related
                    penalty or expiration dates, as indicated on the
                    appropriate bills or notices for such payments,
                    provided that such support has been received by the
                    Servicer at least 30 calendar days prior to these
                    dates, or such other number of days specified in the
                    transaction agreements.
-------------------                                                           ------------------
1122(d)(4)(xii)     Any late payment penalties in connection with any
                    payment to be made on behalf of an obligor are paid
                    from the Servicer's funds and not charged to the
                    obligor, unless the late payment was due to the
                    obligor's error or omission.
-------------------                                                           ------------------
                    Disbursements made on behalf of an obligor are posted
                    within two business days to the obligor's records
                    maintained by the Servicer, or such other number of
1122(d)(4)(xiii)    days specified in the transaction agreements.
-------------------                                                           ------------------
1122(d)(4)(xiv)      Delinquencies, charge-offs and uncollectible accounts
                    are recognized and recorded in accordance with the
                    transaction agreements.
-------------------                                                           ------------------
                    Any external enhancement or other support, identified
                    in Item 1114(a)(1) through (3) or Item 1115 of
                    Regulation AB, is maintained as set forth in the
1122(d)(4)(xv)      transaction agreements.
-------------------                                                           ------------------
                    ---------------------------------------------------------

------------------- --------------------------------------------------------- ------------------



                                            [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                            Date:  _________________________



                                            By:    _________________________
                                            Name:
                                            Title:



        31.    The Agreement is hereby amended as of the date hereof by adding the following new Exhibit N:



                                                       EXHIBIT N

                                     REPORTING DATA FOR REALIZED LOSSES AND GAINS

                         Calculation of Realized Loss/Gain Form 332- Instruction Sheet

        NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line
        items.  Claim packages are due on the remittance report date.  Late submissions may result in claims
        not being passed until the following month.  The Servicer is responsible to remit all funds pending
        loss approval and /or resolution of any disputed items.


                      The numbers on the 332 form correspond with the numbers listed below.

        Liquidation and Acquisition Expenses:
        1.    The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization
              Schedule from date of default through liquidation breaking out the net interest and servicing
              fees advanced is required.

        2.    The Total Interest Due less the aggregate amount of servicing fee that would have been earned
              if all delinquent payments had been made as agreed. For documentation, an Amortization Schedule
              from date of default through liquidation breaking out the net interest and servicing fees
              advanced is required.

        3.    Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as
              calculated on a monthly basis. For documentation, an Amortization Schedule from date of default
              through liquidation breaking out the net interest and servicing fees advanced is required.

        4-12. Complete as applicable.  Required documentation:

               *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period

                 of coverage, base tax, interest, penalty.  Advances prior to default require evidence of
                 Servicer efforts to recover advances.

                *  For escrow advances - complete payment history

                   (to calculate advances from last positive escrow balance forward)

               *  Other expenses -  copies of corporate advance history showing all payments

               *  REO repairs > $1500 require explanation

               *  REO repairs >$3000 require evidence of at least 2 bids.

               *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer
               Certificate

               *  Unusual or extraordinary items may require further documentation.

        13.    The total of lines 1 through 12.

        Credits:

        14-21.Complete as applicable.  Required documentation:

              * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent
              / Attorney

                 Letter of Proceeds Breakdown.

              *  Copy of EOB for any MI or gov't guarantee

              *  All other credits need to be clearly defined on the 332 form _______________

        22.    The total of lines 14 through 21.

        Please Note:  For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part
                      B/Supplemental proceeds.

        Total Realized Loss (or Amount of Any Gain)
        23.   The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,
              show the amount in parenthesis (   ).

                                  Calculation of Realized Loss/Gain Form 332

        Prepared by:  __________________                  Date:  _______________
        Phone:  ______________________   Email Address:_____________________


----------------------------    -------------------------------   ------------------------------------
Servicer Loan No.               Servicer Name                     Servicer Address


----------------------------    -------------------------------   ------------------------------------

        WELLS FARGO BANK, N.A. Loan No._____________________________

        Borrower's Name: _________________________________________________________
        Property Address: _________________________________________________________

        Liquidation Type:  REO Sale          3rd Party Sale             Short Sale     Charge Off

        Was this loan granted a Bankruptcy deficiency or cramdown       Yes         No
        If "Yes", provide deficiency or cramdown amount _______________________________

        Liquidation and Acquisition Expenses:
       (1) Actual Unpaid Principal Balance of Mortgage Loan             $ ______________      (1)
        (2)Interest accrued at Net Rate                                  ________________     (2)
        (3)Accrued Servicing Fees                                 ________________     (3)
        (4)Attorney's Fees                                        ________________     (4)
        (5)Taxes (see page 2)                                            ________________     (5)
        (6)Property Maintenance                                         ________________      (6)
        (7)MI/Hazard Insurance Premiums (see page 2)                     ________________     (7)
        (8)Utility Expenses                                       ________________     (8)
        (9)Appraisal/BPO                                          ________________     (9)
        (10)   Property Inspections                                      ________________     (10)
        (11)   FC Costs/Other Legal Expenses                             ________________     (11)
        (12)   Other (itemize)                                           ________________     (12)
               Cash for Keys__________________________            ________________     (12)
               HOA/Condo Fees_______________________              ________________     (12)
               ______________________________________             ________________     (12)

               Total Expenses                                    $ _______________     (13)
        Credits:
        (14)   Escrow Balance                                    $ _______________     (14)
        (15)   HIP Refund                                               ________________      (15)
        (16)   Rental Receipts                                          ________________      (16)
        (17)   Hazard Loss Proceeds                                     ________________      (17)
        (18)   Primary Mortgage Insurance / Gov't Insurance                     ________________     (18a)
        HUD Part A
                                                                 ________________           (18b) HUD Part B
        (19)   Pool Insurance Proceeds                                  ________________      (19)
        (20)   Proceeds from Sale of Acquired Property                  ________________      (20)
        (21)   Other (itemize)                                          ________________      (21)
           _________________________________________             ________________      (21)

           Total Credits                                         $________________     (22)
        Total Realized Loss (or Amount of Gain)                  $________________     (23)


Escrow Disbursement Detail


--------------- ------------ ------------- ------------- ------------ ------------- -------------
     Type        Date Paid    Period of     Total Paid   Base Amount   Penalties      Interest
 (Tax /Ins.)                   Coverage
--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------
--------------- ------------ ------------- ------------- ------------ ------------- -------------

--------------- ------------ ------------- ------------- ------------ ------------- -------------



        32.    Except as  amended  above,  the  Agreement  shall  continue  to be in full  force and  effect in
accordance with its terms.

        33.    This  Amendment  may be executed by one or more of the parties  hereto on any number of separate
counterparts  and of said  counterparts  taken  together  shall  be  deemed  to  constitute  one  and the  same
instrument.

                                           [SIGNATURE PAGES FOLLOW]





        IN WITNESS  WHEREOF,  the  following  parties  have  caused  their  names to be signed  hereto by their
respective officers thereunto duly authorized as of the day and year first above written.
                                                   EMC MORTGAGE CORPORATION,
                                                          as Purchaser

                                                   By:    _________________________
                                                   Name:
                                                   Title:


                                                   CHEVY CHASE BANK, F.S.B.,
                                                          as Company

                                                   By:    _________________________
                                                   Name:
                                                   Title:












--------------------------------------------------------------------------------




                                                                                                    EXHIBIT H-3





                                           EMC Mortgage Corporation,


                                                   Purchaser


                                                      and

                                         Countrywide Home Loans, Inc.,


                                                    Company






-----------------------------------------------------------------------------------------------

                                  SELLER'S WARRANTIES AND SERVICING AGREEMENT

                                         Dated as of September 1, 2002

-----------------------------------------------------------------------------------------------

                                  Residential Adjustable Rate Mortgage Loans














                                               TABLE OF CONTENTS

                                                                                          Page
ARTICLE I

                 DEFINITIONS
ARTICLE II

                 CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                 BOOKS AND RECORDS; DELIVERY OF DOCUMENTS
   Section 2.01   Conveyance of Mortgage Loans; Possession of Mortgage Files;
                  Maintenance of Servicing Files.............................................13
   Section 2.02   Books and Records; Transfers of Mortgage Loans.............................14
   Section 2.03   Delivery of Documents......................................................15

ARTICLE III

                 REPRESENTATIONS AND WARRANTIES;
                 REMEDIES AND BREACH
   Section 3.01   Company Representations and Warranties.....................................16
   Section 3.02   Representations and Warranties Regarding Individual Mortgage Loans.........18
   Section 3.03   Remedies for Breach of Representations and Warranties......................27
   Section 3.04   Indemnification............................................................29
   Section 3.05   Repurchase Upon Conversion.................................................29
   Section 3.06   Restrictions and Requirements Applicable in the Event
   that a Mortgage Loan is Acquired by a REMIC...............................................30
   Section 3.07   Review of Mortgage Loans...................................................31

ARTICLE IV

                 ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
   Section 4.01   Company to Act as Servicer.................................................32
   Section 4.02   Liquidation of Mortgage Loans..............................................34
   Section 4.03   Collection of Mortgage Loan Payments.......................................35
   Section 4.04   Establishment of and Deposits to Custodial Account.........................35
   Section 4.05   Permitted Withdrawals From Custodial Account...............................37
   Section 4.06   Establishment of and Deposits to Escrow Account............................38
   Section 4.07   Permitted Withdrawals From Escrow Account..................................39
   Section 4.08   Payment of Taxes, Insurance and Other Charges..............................39
   Section 4.09   Protection of Accounts.....................................................40
   Section 4.10   Maintenance of Hazard Insurance............................................40
   Section 4.11   Maintenance of Mortgage Impairment Insurance...............................42
   Section 4.12   Maintenance of Fidelity Bond and Errors and Omissions Insurance............42
   Section 4.13   Inspections................................................................43
   Section 4.14   Restoration of Mortgaged Property..........................................43
   Section 4.15   Maintenance of PMI and LPMI Policy; Claims.................................43
   Section 4.16   Title, Management and Disposition of REO Property..........................45
   Section 4.17   Real Estate Owned Reports..................................................46
   Section 4.18   Liquidation Reports........................................................46
   Section 4.19   Reports of Foreclosures and Abandonments of Mortgaged Property.............47
   Section 4.20   Notification of Adjustments................................................47

ARTICLE V

                 PAYMENTS TO PURCHASER
   Section 5.01   Remittances................................................................47
   Section 5.02   Statements to Purchaser....................................................48
   Section 5.03   Monthly Advances by Company................................................48

ARTICLE VI

                 GENERAL SERVICING PROCEDURES
   Section 6.01   Transfers of Mortgaged Property............................................49
   Section 6.02   Satisfaction of Mortgages and Release of Mortgage Files....................50
   Section 6.03   Servicing Compensation.....................................................50
   Section 6.04   Annual Statement as to Compliance..........................................51
   Section 6.05   Annual Independent Public Accountants' Servicing Report....................51
   Section 6.06   Right to Examine Company Records...........................................51

ARTICLE VII

                 AGENCY TRANSFER; PASS-THROUGH TRANSFER
   Section 7.01   Removal of Mortgage Loans from Inclusion Under this Agreement Upon an
   Agency Transfer, or a Pass-Through Transfer on One or More Reconstitution Dates...........52
   Section 7.02   Purchaser's Repurchase and Indemnification Obligations.....................52

ARTICLE VIII

                 COMPANY TO COOPERATE
   Section 8.01   Provision of Information...................................................53
   Section 8.02   Financial Statements; Servicing Facility...................................54

ARTICLE IX

                 THE COMPANY
   Section 9.01   Indemnification; Third Party Claims........................................54
   Section 9.02   Merger or Consolidation of the Company.....................................55
   Section 9.03   Limitation on Liability of Company and Others..............................55
   Section 9.04   Limitation on Resignation and Assignment by Company........................56

ARTICLE X

                 DEFAULT
   Section 10.01  Events of Default..........................................................56
   Section 10.02  Waiver of Defaults.........................................................58

ARTICLE XI

                 TERMINATION
   Section 11.01  Termination................................................................58
   Section 11.02  Termination Without Cause..................................................58

ARTICLE XII

                 MISCELLANEOUS PROVISIONS
   Section 12.01  Successor to Company.......................................................59
   Section 12.02  Amendment..................................................................60
   Section 12.03  Governing Law..............................................................60
   Section 12.04  Duration of Agreement......................................................60
   Section 12.05  Notices....................................................................60
   Section 12.06  Severability of Provisions.................................................61
   Section 12.07  Relationship of Parties....................................................61
   Section 12.08  Execution; Successors and Assigns..........................................61
   Section 12.09  Recordation of Assignments of Mortgage.....................................61
   Section 12.10  Assignment by Purchaser....................................................61
   Section 12.11  No Personal Solicitation...................................................61







                                                   EXHIBITS

EXHIBIT A             MORTGAGE LOAN SCHEDULE
EXHIBIT B             CONTENTS OF EACH MORTGAGE FILE
EXHIBIT C             MORTGAGE LOAN DOCUMENTS
EXHIBIT D-1           FORM OF CUSTODIAL ACCOUNT
                      CERTIFICATION
EXHIBIT D-2           FORM OF CUSTODIAL ACCOUNT
                      LETTER AGREEMENT
EXHIBIT E-1           FORM OF ESCROW ACCOUNT CERTIFICATION
EXHIBIT E-2           FORM OF ESCROW ACCOUNT
                      LETTER AGREEMENT
EXHIBIT F             FORM OF MONTHLY REMITTANCE ADVICE
EXHIBIT G             FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT H             UNDERWRITING GUIDELINES













               This is a Seller's  Warranties and Servicing  Agreement for  residential  adjustable  rate first
lien  mortgage  loans,  dated and  effective  as of  September  1, 2002,  and is executed  between EMC Mortgage
Corporation,  as purchaser (the  "Purchaser"),  and Countrywide  Home Loans,  Inc., as seller and servicer (the
"Company").


                                             W I T N E S S E T H:


               WHEREAS,  from time to time the  Purchaser has agreed to purchase from the Company and from time
to time the  Company  has  agreed to sell to the  Purchaser  certain  Mortgage  Loans  (excluding  the right to
service the Mortgage Loans which the Company expressly retains);

               WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security
instrument  creating a first  lien on a  residential  dwelling  located in the  jurisdiction  indicated  on the
related Mortgage Loan Schedule, which is annexed hereto as Exhibit A;
        WHEREAS,  the Company has agreed to service,  from time to time, certain of the Mortgage Loans acquired
by the Purchaser in accordance with the terms and provisions of this Agreement; and

        WHEREAS,  the Purchaser and the Company wish to prescribe the manner of purchase of the Mortgage  Loans
and the  management,  servicing  and control of the Mortgage  Loans which from time to time are subject to this
Agreement.



               NOW, THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable  consideration,  the receipt and adequacy of which is hereby acknowledged,  the Purchaser and
the Company agree as follows:



                                                  DEFINITIONS


               Whenever used herein,  the following words and phrases,  unless the context otherwise  requires,
shall have the following meanings:

               Accepted  Servicing  Practices:  With respect to any Mortgage  Loan,  those  mortgage  servicing
practices of prudent  mortgage  lending  institutions  which  service  mortgage  loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is located.

               Agency  Transfer:  The sale or transfer by  Purchaser  of some or all of the  Mortgage  Loans to
Fannie Mae under its Cash Purchase  Program or its MBS Swap Program  (Special  Servicing  Option) or to Freddie
Mac under its Freddie Mac Cash Program or Gold PC Program, retaining the Company as "servicer thereunder".

               Agreement:  This Seller's  Warranties  and Servicing  Agreement  and all  amendments  hereof and
supplements hereto.

               ALTA:  The American Land Title Association or any successor thereto.

               Appraised  Value: The value set forth in an appraisal made in connection with the origination of
the related Mortgage Loan as the value of the Mortgaged Property.

               Approved Flood Certification Provider:  Any provider acceptable to Fannie Mae and Freddie Mac.

               Assignment  and  Conveyance:  An  Assignment  and  Conveyance  in the form of  Exhibit  6 to the
Mortgage Loan Purchase Agreement dated as of the date hereof, by and between the Seller and the Purchaser.

               Assignment  of  Mortgage:  An  assignment  of the  Mortgage,  notice of transfer  or  equivalent
instrument in recordable  form,  sufficient under the laws of the  jurisdiction  wherein the related  Mortgaged
Property is located to reflect the sale of the Mortgage to the Purchaser.

               BIF:  The Bank Insurance Fund, or any successor thereto.

               Business  Day: Any day other than (i) a Saturday or Sunday,  or (ii) a day on which  banking and
savings and loan  institutions  in the State of New York or  California  are  authorized or obligated by law or
executive order to be closed.

               Closing Date:  The date set forth on the related  Confirmation  on which the Purchaser from time
to time shall  purchase and the Company from time to time shall sell,  the Mortgage Loans listed on the related
Mortgage Loan Schedule.

               Code:  The  Internal  Revenue  Code  of  1986,  as it may be  amended  from  time to time or any
successor statute thereto, and applicable U.S. Department of the Treasury regulations issued pursuant thereto.

               Company:  Countrywide  Home Loans,  Inc.,  or its  successor  in  interest  or  assigns,  or any
successor to the Company under this Agreement appointed as herein provided.

               Condemnation  Proceeds:  All awards or settlements in respect of a Mortgaged  Property,  whether
permanent or temporary,  partial or entire, by exercise of the power of eminent domain or condemnation,  to the
extent not required to be released to a Mortgagor in  accordance  with the terms of the related  Mortgage  Loan
Documents.

               Confirmation:  The trade  confirmation  letter  between the parties  hereto which relates to the
Mortgage Loans on the related Closing Date.

               Convertible  Mortgage Loan: Any  individual  Mortgage Loan purchased  pursuant to this Agreement
which  contains a provision  whereby the  Mortgagor is  permitted to convert the Mortgage  Loan to a fixed-rate
mortgage loan at any time between the first  anniversary  and the fifth  anniversary of the  origination of the
mortgage loan.

               Custodial Account:  The separate account or accounts created and maintained  pursuant to Section
4.04.

               Custodial  Agreement:  That certain  Custodial  Agreement,  dated as of November  23,1999 by and
between the Purchaser and Wells Fargo Bank Minnesota, N.A.

               Custodian:  The  Custodian  under the  Custodial  Agreement,  or its  successor  in  interest or
assigns or any successor to the Custodian under the Custodial Agreement as provided therein.

               Cut-off Date: The date set forth on the related Confirmation.

               Deleted  Mortgage Loan: A Mortgage Loan which is  repurchased by the Company in accordance  with
the terms of this Agreement and which is, in the case of a substitution  pursuant to Section 3.03,  replaced or
to be replaced with a Qualified Substitute Mortgage Loan.

               Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day
immediately preceding such 15th day) of the month of the related Remittance Date.

               Disqualified Organization:  An organization defined as such in Section 860E(e) of the Code.

               Due  Date:  The day of the  month  on which  the  Monthly  Payment  is due on a  Mortgage  Loan,
exclusive  of any days of grace.  With respect to the Mortgage  Loans for which  payment from the  Mortgagor is
due on a day other  than the first day of the month,  such  Mortgage  Loans  will be treated as if the  Monthly
Payment is due on the first day of the month of such Due Date.

               Due Period:  With respect to each Remittance Date, the prior calendar month.

               Eligible  Investments:  Any one or more of the  obligations  and  securities  listed below which
investment provides for a date of maturity not later than the Determination Date in each month:

                 direct  obligations of, and obligations fully guaranteed by, the United States of America,  or
        any agency or  instrumentality  of the United States of America the  obligations of which are backed by
        the full faith and credit of the United States of America; and

                 federal  funds,  demand  and time  deposits  in,  certificates  of  deposits  of, or  bankers'
        acceptances issued by, any depository  institution or trust company incorporated or organized under the
        laws of the United States of America or any state thereof and subject to  supervision  and  examination
        by federal and/or state banking  authorities,  so long as at the time of such investment or contractual
        commitment  providing for such investment the commercial  paper or other short-term debt obligations of
        such  depository  institution  or trust company (or, in the case of a depository  institution  or trust
        company  which  is the  principal  subsidiary  of a  holding  company,  the  commercial  paper or other
        short-term  debt  obligations of such holding  company) are rated "P-1" by Moody's  Investors  Service,
        Inc. and the long-term debt obligations of such holding  company) are rated "P-1" by Moody's  Investors
        Service,  Inc. and the long-term debt obligations of such depository  institution or trust company (or,
        in the case of a  depository  institution  or trust  company  which is the  principal  subsidiary  of a
        holding  company,  the long-term debt  obligations of such holding  company) are rated at least "Aa" by
        Moody's Investors Service, Inc.;

                 investments and securities otherwise acceptable to Fannie Mae and Freddie Mac.

provided, however, that no such instrument shall be an Eligible Investment if such instrument evidences
either (i) a right to receive only interest payments with respect to the obligations underlying such
instrument, or (ii) both principal and interest payments derived from obligations underlying such instrument
and the principal and interest payments with respect to such instrument provide a yield to maturity of
greater than 120% of the yield to maturity at par of such underlying obligations.

               Errors  and  Omissions  Insurance  Policy:  An  errors  and  omissions  insurance  policy  to be
maintained by the Company pursuant to Section 4.12.

               Escrow  Account:  The separate  account or accounts  created and maintained  pursuant to Section
4.06.

               Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground rents,
taxes,  assessments,  water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard
insurance premiums,  condominium  charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other related document.

               Event of Default:  Any one of the conditions or circumstances enumerated in Section 10.01.

               Fannie Mae:  The Federal National Mortgage Association, or any successor thereto.

               Fannie Mae Guides:  The Fannie Mae Sellers'  Guide and the Fannie Mae  Servicers'  Guide and all
amendments or additions thereto.

               FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

               Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

               First Remittance Date:  As stated in the related Mortgage Loan Purchase Agreement.

               5/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which
contains a provision  whereby the interest  rate on such Mortgage Loan is fixed for the first five (5) years of
the term of the related  Mortgage Loan and which  thereafter is converted to a Treasury Rate Mortgage Loan or a
LIBOR  Mortgage Loan except that the Periodic Rate Cap does not apply to the initial  Interest Rate  Adjustment
Date for the related Mortgage Loan.

               Freddie Mac:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

               GEMICO:  General Electric Mortgage Insurance Corporation or any successor thereto.

               Gross Margin:  With respect to each Mortgage Loan, the fixed percentage  amount set forth on the
related  Mortgage  Note,  which  amount  is added to the  Index in  accordance  with the  terms of the  related
Mortgage  Note to determine  on each  Interest  Rate  Adjustment  Date,  the  Mortgage  Interest  Rate for such
Mortgage Loan.

               Index:  With respect to any  individual  Treasury  Rate Mortgage  Loan,  and with respect to any
individual  10/1 ARM Mortgage  Loan, 5/1 ARM Mortgage Loan or 3/1 ARM Mortgage Loan  commencing  from and after
the  120th  Monthly  Payment,   sixtieth  Monthly  Payment,  or  the  thirty-sixth   Monthly  Payment  thereof,
respectively,  Index shall mean a rate per annum equal to the weekly average yield on U.S. Treasury  securities
adjusted to a constant  maturity of one year as published by the Federal  Reserve Board in statistical  release
No. H 15 (519) or any similar  publication  as available 45 days prior to the Interest  Rate  Adjustment  Date.
With respect to any individual  LIBOR Mortgage Loan,  Index shall mean a rate per annum equal to the average of
interbank  offered rates for twelve month U.S. dollar  denominated  deposits in the London market as determined
as set forth in the related  Mortgage Note.  With respect to any individual CD Mortgage Loan,  Index shall mean
a rate per annum equal to the weekly average yield on certificates of deposit  adjusted to a constant  maturity
of six months as  published  by the  Federal  Reserve  Board in  statistical  release No. H 15 (519) or similar
publication as available 45 days prior to the Interest Rate Adjustment Date.

               Initial Rate Cap: With respect to each Mortgage  Loan and the initial  Interest Rate  Adjustment
Date  therefor,  a number of  percentage  points  per  annum  that is set forth in the  related  Mortgage  Loan
Schedule and in the related  Mortgage  Note,  which is the maximum  amount by which the Mortgage  Interest Rate
for such  Mortgage Loan may increase or decrease from the Mortgage  Interest Rate in effect  immediately  prior
to such Interest Rate Adjustment Date.

               Insurance  Proceeds:  With  respect  to each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

               Interest Rate Adjustment Date: The date on which an adjustment to the Mortgage  Interest Rate on
a Mortgage Note becomes effective.

               LIBOR Mortgage Loan: Any  individual  Mortgage Loan purchased  pursuant to this Agreement  which
contains a provision  whereby the interest rate on such Mortgage Loan is adjusted  annually based upon the rate
per annum equal to the average of interbank  offered rates for twelve month U.S.  dollar  denominated  deposits
in the London market as published in The Wall Street Journal.

               Lifetime  Mortgage  Interest Rate Cap: With respect to each Mortgage Loan, the absolute  maximum
Mortgage  Interest  Rate  payable,  above which the Mortgage  Interest  Rate cannot be  adjusted.  The Mortgage
Interest  Rate during the term of a Mortgage  Loan shall not at any time exceed the Mortgage  Interest  Rate at
the time of origination of such Mortgage Loan by more than 5% per

               Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted Mortgage
Loan,  whether  through the sale or assignment of such  Mortgage  Loan,  trustee's  sale,  foreclosure  sale or
otherwise,  or  the  sale  of the  related  Mortgaged  Property  if  the  Mortgaged  Property  is  acquired  in
satisfaction of the Mortgage Loan.

               Loan-to-Value  Ratio or LTV:  With  respect  to any  Mortgage  Loan,  the  ratio  of the  Stated
Principal  Balance of the Mortgage  Loan as of the related  Cut-off Date (unless  otherwise  indicated)  to the
lesser of (a) the Appraised  Value of the  Mortgaged  Property and (b) if the Mortgage Loan was made to finance
the acquisition of the related Mortgaged Property,  the purchase price of the Mortgaged Property,  expressed as
a percentage.

               LPMI Loan:....A Mortgage Loan with a LPMI Policy.

               LPMI Policy:..A policy of  primary  mortgage  guaranty  insurance  issued by  another  Qualified
Insurer  pursuant to which the related premium is to be paid by the Servicer of the related  Mortgage Loan from
payments  of  interest  made by the  Mortgagor  in an amount as is set forth in the  related  Confirmation  and
related Mortgage Loan Schedule.

               LPMI Fee:  With  respect to each LPMI Loan,  the portion of the  Mortgage  Interest  Rate as set
forth on the related  Mortgage  Loan  Schedule  (which  shall be payable  solely from the  interest  portion of
Monthly Payments,  Insurance  Proceeds,  Condemnation  Proceeds or Liquidation  Proceeds),  which,  during such
period  prior to the  required  cancellation  of the LPMI  Policy,  shall be used to pay the premium due on the
related LPMI Policy.

               MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

               MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.

               MERS System:  The system of recording transfers of mortgages electronically maintained by MERS.

               MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

               Monthly  Advance:  The portion of Monthly Payment  delinquent with respect to each Mortgage Loan
at the close of business on the  Determination  Date required to be advanced by the Company pursuant to Section
5.03 on the Business Day immediately preceding the Remittance Date of the related month.

               Monthly Payment:  The scheduled monthly payment of principal and interest on a Mortgage Loan.

               Mortgage:  The  mortgage,  deed of trust or other  instrument  securing a Mortgage  Note,  which
creates a first lien on an unsubordinated estate in fee simple in real property securing the Mortgage Note.

               Mortgage  File:  The items  pertaining  to a particular  Mortgage  Loan referred to in Exhibit B
annexed  hereto,  and any  additional  documents  required to be added to the  Mortgage  File  pursuant to this
Agreement.

               Mortgage  Impairment  Insurance Policy: A mortgage impairment or blanket hazard insurance policy
as described in Section 4.11.

               Mortgage  Interest  Rate:  The annual rate at which  Interest  accrues on any  Mortgage  Loan as
adjusted from time to time in  accordance  with the  provisions of the related  Mortgage Note and in compliance
with the related Initial Rate Cap,  Lifetime  Mortgage  Interest Rate Cap and Periodic Rate Cap, if any, of the
related Mortgage Note.

               Mortgage Loan: An individual  Convertible or Non-Convertible,  Treasury Rate, LIBOR, 5/1 ARM, or
3/1 ARM Mortgage Loan which is the subject of this  Agreement,  each Mortgage Loan  originally sold and subject
to this  Agreement  being  identified  on the Mortgage Loan  Schedule,  which  Mortgage  Loan includes  without
limitation the Mortgage File, the Monthly Payments, Principal Prepayments,  Liquidation Proceeds,  condemnation
proceeds,  Insurance  Proceeds,  REO  disposition  proceeds,  and all  other  rights,  benefits,  proceeds  and
obligations arising from or in connection with such Mortgage Loan.

               Mortgage Loan Documents:  The documents listed in Exhibit C hereto.

               Mortgage  Loan  Package:  A pool of  Mortgage  Loans sold to the  Purchaser  by the Company on a
Closing Date.

               Mortgage Loan  Remittance  Rate: With respect to each Mortgage Loan, the annual rate of interest
remitted to the  Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus (i) the  Servicing  Fee
Rate and (ii) with respect to LPMI Loans, the LPMI Fee.

               Mortgage Loan  Schedule:  With respect to each  Mortgage  Loan  Package,  a schedule of Mortgage
Loans annexed  hereto as Annex A, such schedule  setting forth the following  information  with respect to each
Mortgage Loan: (1) the Company's  Mortgage Loan identifying  number;  (2) the Mortgagor's  name; (3) the street
address of the Mortgaged  Property  including the city,  state and zip code; (4) a code indicating  whether the
Mortgaged  Property is  owner-occupied  a second home,  or an investment  property;  (5) the number and type of
residential  units  constituting  the  Mortgaged  Property;  (6)  the  original  months  to  maturity;  (7) the
Loan-to-Value  Ratio at  origination;  (8) the Mortgage  Interest Rate as of the Cut-off Date;  (9) the date on
which the initial  Monthly  Payment was due on the  Mortgage  Loan;  (10) the stated  maturity  date;  (11) the
amount of the  Monthly  Payment as of the  Cut-off  Date;  (12) the last  payment  date on which a payment  was
actually  applied to the outstanding  principal  balance;  (13) the original  principal  amount of the Mortgage
Loan;  (14) the principal  balance of the Mortgage Loan as of the close of business on the Cut-off Date,  after
deduction of payments of principal  due on or before the Cut-off  Date  whether or not  collected;  (15) a code
indicating the purpose of the loan (i.e., purchase, rate and term refinance,  equity take-out refinance);  (16)
a code  indicating  the  documentation  style (i.e.  full,  alternative  or reduced);  (17) the  Interest  Rate
Adjustment Date; (18) the Gross Margin;  (19) the lifetime  maximum  Mortgage  Interest Rate under the terms of
the Mortgage  Note;  (20) the date the Mortgage  Loan was  originated;  (21) the Periodic Rate Cap; (22) a code
indicating the company  providing  private mortgage  insurance;  (23) a code indicating if the Mortgage Loan is
convertible;  (24) the  Servicing  Fee Rate;  (25) the LPMI Fee, if any;  and (26) the Initial  Rate Cap.  With
respect to the Mortgage  Loans in the  aggregate,  the Mortgage  Loan  Schedule  shall set forth the  following
information,  as of the Cut-off Date: (1) the number of Mortgage Loans; (2) the current  aggregate  outstanding
principal  balance of the Mortgage  Loans;  (3) the weighted  average  Mortgage  Interest  Rate of the Mortgage
Loans;  and (4) the weighted  average  maturity of the Mortgage  Loans.  The Mortgage Loan Schedule may consist
of multiple reports that collectively set forth all of the required information.

               Mortgage  Note:  The note or other  evidence of the  indebtedness  of a  Mortgagor  secured by a
Mortgage.

               Mortgaged  Property:  The real property  securing  repayment of the debt evidenced by a Mortgage
Note.

               Mortgagor:  The obligor on a Mortgage Note.

               Non-Convertible  Mortgage  Loan:  Any  individual  Mortgage  Loan  purchased  pursuant  to  this
Agreement  which does not  contain a provision  whereby  the  Mortgagor  may  convert  the  Mortgage  Loan to a
fixed-rate mortgage loan.

               Officer's  Certificate:  A certificate  signed by the Chairman of the Board or the Vice Chairman
of the Board or the President or a Vice  President or an assistant  Vice  President and by the Treasurer or the
Secretary or one of the Assistant  Treasurers  or Assistant  Secretaries  of the Company,  and delivered to the
Purchaser as required by this Agreement.

               Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the  Company,
reasonably  acceptable to the Purchaser,  provided that any Opinion of Counsel  relating to compliance with the
REMIC  Provisions,  must be an opinion of counsel who (i) is in fact  independent of the Company and any master
servicer of the Mortgage Loans,  (ii) does not have any material direct or indirect  financial  interest in the
Company or any master  servicer of the Mortgage  Loans or in an affiliate of either and (iii) is not  connected
with the Company or any master  servicer of the  Mortgage  Loans as an  officer,  employee,  director or person
performing similar functions.

               Pass-Through  Transfer:  The sale or transfer of some or all of the Mortgage Loans to a trust to
be formed as part of a  publicly-issued  and/or  privately  placed,  rated or  unrated,  mortgage  pass-through
transaction, retaining the Company as "servicer" (with or without a master servicer) thereunder.

               Periodic  Rate Cap:  With respect to each  Mortgage  Loan,  the  provision of each Mortgage Note
which  provides  for an absolute  maximum  amount by which the Mortgage  Interest  Rate therein may increase or
decrease on an Interest Rate  Adjustment Date above the Mortgage  Interest Rate previously in effect,  equal to
the rate set forth on the Mortgage Loan Schedule per adjustment.

               Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock
company, trust, unincorporated organization, government or any agency or political subdivision thereof.

               PMI:  PMI Mortgage Insurance Co., or any successor thereto.

               PMI Policy: A policy of primary mortgage guaranty  insurance issued by a Qualified  Insurer,  as
required by this Agreement with respect to certain Mortgage Loans.

               Pool Insurer:  Any of GEMICO, PMI or UGI.

               Prepayment  Interest  Shortfall Amount:  With respect to any Mortgage Loan that was subject to a
Principal  Prepayment in full or in part during any Due Period,  which Principal Prepayment was applied to such
Mortgage  Loan prior to such  Mortgage  Loan's Due Date in such Due  Period,  the amount of  interest  (net the
related  Servicing  Fee) that would have accrued on the amount of such Principal  Prepayment  during the period
commencing on the date as of which such  Principal  Prepayment  was applied to such Mortgage Loan and ending on
the day immediately preceding such Due Date, inclusive.

               Prime Rate:  The prime rate  announced  to be in effect from time to time,  as  published as the
average rate in the "Money Rates" section of The Wall Street Journal.

               Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan which is
received in advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which
is not  accompanied by an amount of interest  representing  scheduled  interest due on any date or dates in any
month or months subsequent to the month of prepayment.

               Principal  Prepayment  Period:  The month  preceding  the month in which the related  Remittance
Date occurs.

               Purchaser:  EMC  Mortgage  Corporation  or its  successor  in interest or any  successor  to the
Purchaser under this Agreement as herein provided.

               Qualified  Depository:  A  depository  the accounts of which are insured by the FDIC through the
BIF or the SAIF or the debt  obligations  of which are rated AA (or the equivalent  rating  category) or better
by national recognized statistical rating organization.

               Qualified  Insurer:  A mortgage  guaranty  insurance  company duly authorized and licensed where
required by law to transact  mortgage guaranty  insurance  business and approved as an insurer by Fannie Mae or
Freddie Mac.

               Qualified  Substitute  Mortgage  Loan: A mortgage loan eligible to be substituted by the Company
for a Deleted  Mortgage Loan which must, on the date of such  substitution,  (i) have an outstanding  principal
balance,  after  deduction  of all  scheduled  payments due in the month of  substitution  (or in the case of a
substitution of more than one mortgage loan for a Deleted Mortgage Loan, an aggregate principal  balance),  not
in excess of the Stated  Principal  Balance of the Deleted  Mortgage Loan; (ii) have a Mortgage Loan Remittance
Rate not less  than and not  more  than 2%  greater  than the  Mortgage  Loan  Remittance  Rate of the  Deleted
Mortgage  Loan;  (iii) have a remaining  term to maturity not greater than and not more than one year less than
that of the Deleted  Mortgage Loan;  (iv) have a Gross Margin not less than that of the Deleted  Mortgage Loan;
(v) comply with each  representation  and warranty set forth in Sections 3.01 and 3.02;  (v) use the same Index
for  determining  the Mortgage  Interest Rate as the Deleted  Mortgage Loan;  (vi) have the same provision with
respect to convertibility as the Deleted Mortgage Loan; and (viii) be a REMIC Eligible Mortgage Loan.

               Rating  Agency:  Any of Fitch,  Moody's  or  Standard  & Poor's or their  respective  successors
designed by the Purchaser.

               Reconstitution  Agreements:  The  agreement or  agreements  entered into by the  Purchaser,  the
Company,  Fannie Mae or Freddie Mac or certain third parties on the Reconstitution  Date(s) with respect to any
or all of the Mortgage  Loans  serviced  hereunder,  in connection  with a  Pass-Through  Transfer or an Agency
Transfer as set forth in Section  7.01,  including,  but not limited to, (i) a Fannie Mae Mortgage  Selling and
Servicing Contract,  a Pool Purchase Contract,  and any and all servicing  agreements and tri-party  agreements
reasonably  required by Fannie Mae with  respect to a Fannie Mae  Transfer,  (ii) a Purchase  Contract  and all
purchase  documents  associated  therewith as set forth in the Freddie Mac Sellers' & Servicers' Guide, and any
and all servicing  agreements  and tri-party  agreements  reasonably  required by Freddie Mac with respect to a
Freddie Mac  Transfer,  and (iii) a Pooling and  Servicing  Agreement  and/or a  subservicing/master  servicing
agreement  and  related  custodial/trust  agreement  and  related  documents  with  respect  to a  Pass-Through
Transfer.  Such agreement or agreements  shall prescribe the rights and obligations of the Company in servicing
the related  Mortgage  Loans and shall  provide for  servicing  compensation  to the Company  (calculated  on a
weighted  average  basis  for all  the  related  Mortgage  Loans  as of the  Reconstitution  Date),  net of any
guarantee  fees due Fannie Mae or Freddie  Mac,  if  applicable,  at least equal to the  Servicing  Fee due the
Company in  accordance  with this  Agreement  or the  servicing  fee  required  pursuant to the  Reconstitution
Agreement.  The form of relevant  Reconstitution  Agreement to be entered into by the  Purchaser  and/or master
servicer or trustee and the Company with respect to  Pass-Through  Transfers  shall be reasonably  satisfactory
in form and substance to the Purchaser and the Company,  shall not material increase the Company's  obligations
or diminish the Company's  rights  hereunder and the  representations  and warranties and servicing  provisions
contained  therein  shall be  substantially  similar to those  contained in this  Agreement,  unless  otherwise
mutually agreed by the parties.

               Reconstitution  Date:  The  date or dates on which  any or all of the  Mortgage  Loans  serviced
under this Agreement  shall be removed from this Agreement and  reconstituted  as part of an Agency Transfer or
a  Pass-Through  Transfer  pursuant  to  Section  7.01  hereof.  On such  date or  dates,  the  Mortgage  Loans
transferred  shall cease to be covered by this  Agreement and the Company's  servicing  responsibilities  shall
cease under this Agreement with respect to the related transferred Mortgage Loans.

               Record Date:  The close of business of the last  Business Day of the month  preceding  the month
of the related Remittance Date.

               REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of Section 860D of the
Code.

               REMIC  Documents:  The document or documents  creating and  governing  the  administration  of a
REMIC.

               REMIC Eligible  Mortgage Loan: A Mortgage Loan held by a REMIC which  satisfies  and/or complies
with all applicable REMIC Provisions.

               REMIC  Provisions:  Provisions of the federal  income tax law relating to a REMIC,  which appear
at Section 860A through 86OG of  Subchapter  M of Chapter 1,  Subtitle A of the Code,  and related  provisions,
and  regulations,  rulings or  pronouncements  promulgated  thereunder,  as the foregoing may be in effect from
time to time.

               Remittance  Date:  The 18th day (or if such 18th day is not a Business  Day, the first  Business
Day immediately following) of any month, beginning with the First Remittance Date.

               REO Disposition:  The final sale by the Company of any REO Property.

               REO Disposition  Proceeds:  All amounts received with respect to an REO Disposition  pursuant to
Section 4.16.

               REO Property:  A Mortgaged  Property acquired by the Company on behalf of the Purchasers through
foreclosure or by deed in lieu of foreclosure, as described in Section 4.16.

               Repurchase  Price:  With respect to any Mortgage Loan, a price equal to (i) the Stated Principal
Balance  of the  Mortgage  Loan plus (ii)  interest  on such  Stated  Principal  Balance at the  Mortgage  Loan
Remittance  Rate from the date on which  interest has last been paid and  distributed  to the  Purchaser to the
date of repurchase,  less amounts received or advanced in respect of such  repurchased  Mortgage Loan which are
being held in the Custodial Account for distribution in the month of repurchase.

               SAIF:  The Savings Association Insurance Fund, or any successor thereto.

               Securities Act of 1933 or the 1933 Act:  The Securities Act of 1933, as amended.

               Servicing Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses
other  than  Monthly  Advances  (including  reasonable  attorneys'  fees  and  disbursements)  incurred  in the
performance  by the Company of its servicing  obligations,  including,  but not limited to, the cost of (a) the
preservation,  restoration  and  protection  of  the  Mortgaged  Property,  (b)  any  enforcement  or  judicial
proceedings,  including  without  limitation,  foreclosures,  (c) the  management  and  liquidation  of any REO
Property and (d) compliance with the obligations under Section 4.08.

               Servicing  Fee: With respect to each Mortgage  Loan,  the amount of the annual fee the Purchaser
shall pay to the Company,  which shall,  for a period of one full month, be equal to one-twelfth of the product
of (a) the Servicing Fee Rate and (b) the outstanding  principal  balance of such Mortgage Loan. Such fee shall
be  payable  monthly,  computed  on the basis of the same  principal  amount and  period  respecting  which any
related interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to pay the Servicing
Fee is limited to, and the Servicing Fee is payable solely from,  the interest  portion  (including  recoveries
with respect to interest from  Liquidation  Proceeds,  to the extent permitted by Section 4.05) of such Monthly
Payment collected by the Company, or as otherwise provided under Section 4.05.

               Servicing  Fee Rate:  0.25% per annum with respect to the period  prior to the initial  Interest
Adjustment Date and, for the 5/1 7/1 and 10/1 ARM Loans 0.375% thereafter.

               Servicing  File:  With  respect  to  each  Mortgage  Loan,  the  file  retained  by the  Company
consisting  of originals of all  documents in the Mortgage  File which are not  delivered to the  Custodian and
copies  of the  Mortgage  Loan  Documents  listed in  Exhibit B the  originals  of which are  delivered  to the
Custodian pursuant to Section 2.01.

               Servicing   Officer:   Any  officer  of  the  Company   involved  in  or  responsible  for,  the
administration  and  servicing  of the  Mortgage  Loans  whose  name  appears on a list of  servicing  officers
furnished by the Company to the Purchaser upon request, as such list may from time to time be amended.

               7/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which
contains a provision  whereby the interest  rate on such  Mortgage  Loan is fixed for the first seven (7) years
of the term of the related  Mortgage  Loan and which  thereafter  is converted to a Treasury Rate Mortgage Loan
or a LIBOR  Mortgage  Loan  except  that the  Periodic  Rate Cap does not apply to the  initial  Interest  Rate
Adjustment Date for the related Mortgage Loan.

               Stated Principal  Balance:  As to each Mortgage Loan, (i) the principal  balance of the Mortgage
Loan at the related  Cut-off  Date after  giving  effect to payments of  principal  due on or before such date,
whether or not received,  minus (ii) all amounts  previously  distributed  to the Purchaser with respect to the
related Mortgage Loan representing payments or recoveries of principal or advances in lieu thereof.

               Subservicer:   Any  Subservicer   which  is  subservicing  the  Mortgage  Loans  pursuant  to  a
Subservicing Agreement. Any subservicer shall meet the qualifications set forth in Section 4.01.

               Subservicing  Agreement:  An agreement  between the Company and a Subservicer  for the servicing
of the Mortgage Loans.

               10/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased pursuant to this Agreement which
contains a provision  whereby the interest  rate on such Mortgage Loan is fixed for the first ten (10) years of
the term of the related  Mortgage Loan and which  thereafter is converted to a Treasury Rate Mortgage Loan or a
LIBOR  Mortgage Loan except that the Periodic Rate Cap does not apply to the initial  Interest Rate  Adjustment
Date for the related Mortgage Loan.

               3/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which
contains a provision  whereby the interest  rate on such  Mortgage  Loan is fixed for the first three (3) years
of the term of the related  Mortgage  Loan and which  thereafter  is converted to a Treasury Rate Mortgage Loan
or a LIBOR Mortgage Loan.

               Treasury Rate Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement
which  contains a provision  whereby the interest rate on such Mortgage Loan is adjusted  based upon the weekly
average yield on U.S. Treasury securities.

               Underwriting  Guidelines:  The  underwriting  guidelines of the Company with respect to mortgage
loans similar to the Mortgage Loans, attached hereto as  Exhibit H.

               UGI:  United Guaranty Residential Insurance Company or any successor thereto.




                          CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                                   BOOKS AND RECORDS; DELIVERY OF DOCUMENTS


               Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of Servicing Files.

               The Company,  on each Closing Date, does hereby sell,  transfer,  assign, set over and convey to
the  Purchaser,  without  recourse,  but  subject  to the terms of this  Agreement,  all the  right,  title and
interest of the Company in and to the  Mortgage  Loans in the related  Mortgage  Loan  Package,  excluding  the
right to service the  Mortgage  Loans which the  Company  expressly  retains.  Pursuant  to Section  2.03,  the
Company has delivered  the Mortgage  Loan  Documents for each Mortgage Loan in the Mortgage Loan Package to the
Custodian.

               The  contents of each  Mortgage  File not  delivered to the  Custodian  are and shall be held in
trust by the  Company for the benefit of the  Purchaser  as the owner  thereof.  The Company  shall  maintain a
Servicing  File  consisting  of a copy of the contents of each Mortgage File and the originals of the documents
in each Mortgage File not delivered to the  Custodian.  The possession of each Servicing File by the Company is
at the will of the Purchaser for the sole purpose of servicing the related  Mortgage  Loan,  and such retention
and  possession  by the  Company is in a  custodial  capacity  only.  Upon the sale of the  Mortgage  Loans the
ownership of each Mortgage  Note, the related  Mortgage and the related  Mortgage File and Servicing File shall
vest  immediately in the Purchaser,  and the ownership of all records and documents with respect to the related
Mortgage  Loan  prepared by or which come into the  possession  of the Company  shall vest  immediately  in the
Purchaser  and shall be retained and  maintained  by the Company,  in trust,  at the will of the  Purchaser and
only in such custodial  capacity.  Each Servicing File shall be segregated  from the other books and records of
the Company and shall be marked  appropriately  to reflect clearly the sale of the related Mortgage Loan to the
Purchaser.  The Company  shall  release its custody of the contents of any  Servicing  File only in  accordance
with written  instructions  from the Purchaser,  unless such release is required as incidental to the Company's
servicing  of the  Mortgage  Loans or is in  connection  with a repurchase  of any  Mortgage  Loan  pursuant to
Section 3.03, 3.05, 3.07, or 6.02.

               Books and Records; Transfers of Mortgage Loans.

               From and after the sale of the Mortgage  Loans to the  Purchaser  all rights  arising out of the
Mortgage  Loans in a Mortgage Loan Package  including but not limited to all funds received on or in connection
with the Mortgage  Loan,  shall be received  and held by the Company in trust for the benefit of the  Purchaser
as owner of the Mortgage  Loans,  and the Company  shall retain  record title to the related  Mortgages for the
sole purpose of facilitating the servicing and the supervision of the servicing of the Mortgage Loans.

               The sale of each  Mortgage  Loan in a Mortgage  Loan Package shall be reflected on the Company's
balance  sheet  and  other  financial  statements  as a sale of assets by the  Company.  The  Company  shall be
responsible for  maintaining,  and shall  maintain,  a complete set of books and records for each Mortgage Loan
which shall be marked clearly to reflect the ownership of each Mortgage Loan by the  Purchaser.  In particular,
the Company shall maintain in its  possession,  available for inspection by the Purchaser,  or its designee and
shall deliver to the Purchaser  upon demand,  evidence of  compliance  with all federal,  state and local laws,
rules  and  regulations,  and  requirements  of  Fannie  Mae or  Freddie  Mac,  including  but not  limited  to
documentation  as to the method used in determining the  applicability  of the provisions of the Flood Disaster
Protection Act of 1973, as amended,  to the Mortgaged  Property,  documentation  evidencing  insurance coverage
and  eligibility  of any  condominium  project for  approval by Fannie Mae and periodic  inspection  reports as
required by Section 4.13. To the extent that  original  documents are not required for purposes of  realization
of  Liquidation  Proceeds or  Insurance  Proceeds,  documents  maintained  by the Company may be in the form of
microfilm or  microfiche  or such other  reliable  means of recreating  original  documents,  including but not
limited to, optical  imagery  techniques so long as the Company  complies with the  requirements  of the Fannie
Mae Selling and Servicing Guide, as amended from time to time.

               The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available for
inspection by any Purchaser or its designee the related  Servicing  File during the time the Purchaser  retains
ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

               The Company  shall keep at its  servicing  office  books and  records in which,  subject to such
reasonable  regulations as it may prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer
of a Mortgage Loan may be made unless such transfer is in  compliance  with the terms hereof.  For the purposes
of this  Agreement,  the Company  shall be under no  obligation  to deal with any person  with  respect to this
agreement  or the  Mortgage  Loans  unless the books and records  show such person as the owner of the Mortgage
Loan.  The  Purchaser  may,  subject  to the  terms of this  Agreement,  sell and  transfer  one or more of the
Mortgage  Loans,  provided,  however,  that (i) the transferee  will not be deemed to be a Purchaser  hereunder
binding  upon the  Company  unless  such  transferee  shall  agree in  writing to be bound by the terms of this
Agreement and an original  counterpart  of the  instrument of transfer and an assignment and assumption of this
Agreement  in the form of  Exhibit  G hereto  executed  by the  transferee  shall  have been  delivered  to the
Company,  and (ii) with  respect to each  Mortgage  Loan  Package,  in no event  shall  there be more than five
Persons at any given time having the status of  "Purchaser"  hereunder.  The  Purchaser  also shall  advise the
Company of the transfer.  Upon receipt of notice of the transfer,  the Company shall mark its books and records
to reflect the  ownership of the Mortgage  Loans of such  assignee,  and shall  release the previous  Purchaser
from its  obligations  hereunder with respect to the Mortgage Loans sold or  transferred.  Purchaser  shall not
to transfer to any assignee any pool of Mortgage Loans with a aggregate  outstanding  principal balance of less
than  $10,000,000  without the consent of the Company;  provided,  however,  if the Company fails to consent to
the transfer of a pool of Mortgage Loans as  contemplated  in this sentence,  Purchaser shall have the right to
purchase  the  servicing  rights  associated  with  such  Mortgage  Loans at a price to  mutually  agreed to by
Purchaser and Company, exercising good faith.

                Delivery of Documents.

               On or before the date  which is agreed  upon by the  Purchaser  and the  Company in the  related
Confirmation,  the  Company  shall  deliver and release to the  Custodian  those  Mortgage  Loan  Documents  as
required by this  Agreement  with respect to each Mortgage Loan in the related  Mortgage Loan Package a list of
which is attached to the related Assignment and Conveyance.

               On or prior to the related  Closing Date,  the  Custodian  shall certify its receipt of all such
Mortgage  Loan  Documents  required to be delivered  pursuant to the Custodial  Agreement,  as evidenced by the
Initial  Certification  of the Custodian in the form annexed to the Custodial  Agreement.  The Company shall be
responsible for maintaining the Custodial  Agreement for the benefit of the Purchaser.  Purchaser shall pay all
fees and expenses of the Custodian.

               The  Company  shall  forward to the  Custodian  original  documents  evidencing  an  assumption,
modification,  consolidation  or extension of any Mortgage Loan entered into in accordance with Section 4.01 or
6.01 within one week of their execution,  provided,  however, that the Company shall provide the Custodian with
a certified true copy of any such document  submitted for  recordation  within one week of its  execution,  and
shall provide the original of any document  submitted for  recordation or a copy of such document  certified by
the appropriate  public  recording office to be a true and complete copy of the original within 180 days of its
submission for recordation.

               In the event an Officer's  Certificate of the Company is delivered to the Custodian because of a
delay caused by the public  recording office in returning any recorded  document,  the Company shall deliver to
the Custodian,  within 180 days of the related Closing Date, an Officer's  Certificate which shall (i) identify
the recorded  document,  (ii) state that the  recorded  document has not been  delivered to the  Custodian  due
solely to a delay caused by the public recording office,  (iii) state the amount of time generally  required by
the applicable  recording office to record and return a document  submitted for  recordation,  and (iv) specify
the date the applicable  recorded  document will be delivered to the  Custodian.  The Company shall be required
to  deliver to the  Custodian  the  applicable  recorded  document  by the date  specified  in (iv)  above.  An
extension of the date specified in (iv) above may be requested  from the Purchaser,  which consent shall not be
unreasonably withheld.

               On or prior to the date which is three  Business  Days prior to the related  Closing  Date,  the
Company shall deliver to the Purchaser the related Mortgage Loan Schedule.




                                        REPRESENTATIONS AND WARRANTIES;
                                              REMEDIES AND BREACH


               Company Representations and Warranties.

               The Company represents and warrants to the Purchaser that as of each Closing Date:

               Due Organization and Authority.  The Company is a corporation duly organized,  validly existing
and in good  standing  under the laws of the State of New York and has all licenses  necessary to carry on its
business  as now being  conducted  and is  licensed,  qualified  and in good  standing  in each state  where a
Mortgaged  Property  is located if the laws of such  state  require  licensing  or  qualification  in order to
conduct business of the type conducted by the Company,  and in any event the Company is in compliance with the
laws of any such state to the extent necessary to ensure the  enforceability  of the related Mortgage Loan and
the servicing of such Mortgage Loan in accordance with the terms of this  Agreement;  the Company has the full
corporate  power and authority to execute and deliver this  Agreement and to perform in accordance  herewith;
the  execution,  delivery and  performance  of this  Agreement  (including  all  instruments of transfer to be
delivered  pursuant to this Agreement) by the Company and the  consummation of the  transactions  contemplated
hereby have been duly and validly  authorized;  this Agreement  evidences the valid,  binding and  enforceable
obligation  of the  Company;  and all  requisite  corporate  action has been taken by the Company to make this
Agreement valid and binding upon the Company in accordance with its terms;

               Ordinary  Course  of  Business.  The  consummation  of the  transactions  contemplated  by this
Agreement are in the ordinary course of business of the Company,  and the transfer,  assignment and conveyance
of the Mortgage Notes and the Mortgages by the Company  pursuant to this Agreement are not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable jurisdiction;

               No Conflicts.  Neither the execution and delivery of this  Agreement,  the  acquisition  of the
Mortgage  Loans  by the  Company,  the  sale of the  Mortgage  Loans  to the  Purchaser  or the  transactions
contemplated  hereby,  nor the fulfillment of or compliance  with the terms and conditions of this Agreement,
will  conflict  with or result in a breach of any of the terms,  conditions  or  provisions  of the  Company's
charter or by-laws or any legal  restriction  or any  agreement  or  instrument  to which the Company is now a
party or by which it is  bound,  or  constitute  a  default  or  result  in an  acceleration  under any of the
foregoing,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree to which the
Company or its property is subject,  or impair the ability of the Purchaser to realize on the Mortgage  Loans,
or impair the value of the Mortgage Loans;

               Ability to Service.  The Company is an approved  seller/servicer  of  conventional  residential
mortgage  loans for Fannie Mae or Freddie Mac, with the  facilities,  procedures,  and  experienced  personnel
necessary for the sound servicing of mortgage loans of the same type as the Mortgage Loans.  The Company is in
good  standing to sell  mortgage  loans to and service  mortgage  loans for Fannie Mae or Freddie  Mac, and no
event has occurred,  including but not limited to a change in insurance coverage, which would make the Company
unable to comply with Fannie Mae or Freddie Mac eligibility  requirements or which would require  notification
to either Fannie Mae or Freddie Mac;

               Reasonable  Servicing  Fee.  The Company  acknowledges  and agrees that the  Servicing  Fee, as
calculated at the Servicing Fee Rate,  represents  reasonable  compensation  for performing  such services and
that the  entire  Servicing  Fee  shall be  treated  by the  Company,  for  accounting  and tax  purposes,  as
compensation for the servicing and administration of the Mortgage Loans pursuant to this Agreement.

               Ability to  Perform.  The  Company  does not  believe,  nor does it have any reason or cause to
believe,  that it cannot perform each and every covenant  contained in this Agreement.  The Company is solvent
and the sale of the  Mortgage  Loans is not  undertaken  to  hinder,  delay or  defraud  any of the  Company's
creditors;

               No Litigation Pending.  There is no action, suit, proceeding or investigation pending or to the
best of the Company's  knowledge  threatened  against the Company which,  either in any one instance or in the
aggregate,  may result in any material  adverse  change in the  business,  operations,  financial  condition,
properties or assets of the Company,  or in any material  impairment of the right or ability of the Company to
carry  on its  business  substantially  as now  conducted,  or in any  material  liability  on the part of the
Company,  or which would draw into  question  the validity of this  Agreement or the Mortgage  Loans or of any
action taken or to be taken in connection with the obligations of the Company  contemplated  herein,  or which
would be likely to impair materially the ability of the Company to perform under the terms of this Agreement;

               No Consent Required. No consent, approval,  authorization or order of any court or governmental
agency or body is required for the execution,  delivery and performance by the Company of or compliance by the
Company  with this  Agreement  or the sale of the  Mortgage  Loans as  evidenced  by the  consummation  of the
transactions  contemplated  by this  Agreement,  or if required,  such approval has been obtained prior to the
related Closing Date;

               Selection  Process.  The Mortgage  Loans were selected from among the  adjustable  rate one- to
four-family  mortgage  loans  in  the  Company's  portfolio  at the  related  Closing  Date  as to  which  the
representations  and  warranties  set forth in Section 3.02 could be made and such selection was not made in a
manner so as to affect adversely the interests of the Purchaser;

               Pool  Characteristics.  With  respect  to  each  Mortgage  Loan  Package,  the  Mortgage  Loan
characteristics set forth on Exhibit 2 to the related Assignment and Conveyance are true and complete.

               No Untrue  Information.  Neither this  Agreement nor any  statement,  report or other  document
furnished or to be furnished  pursuant to this Agreement or in connection with the  transactions  contemplated
hereby  contains  any untrue  statement  of fact or omits to state a fact  necessary  to make the  statements
contained therein not misleading;

               Sale Treatment.  The Company has determined that the disposition of the Mortgage Loans pursuant
to this Agreement will be afforded sale treatment for accounting and tax purposes;

               Financial  Statements.  There  has  been no  change  in the  business,  operations,  financial
condition,  properties  or assets of the  Company  since  the date of the  Company's  most  recent  financial
statements  that would have a material  adverse  effect on its ability to perform its  obligations  under this
Agreement;

               No Brokers' Fees. The Company has not dealt with any broker,  investment banker, agent or other
person that may be entitled to any  commission or  compensation  in  connection  with the sale of the Mortgage
Loans;

               Origination.  The  Company's  decision to originate  any mortgage  loan or to deny any mortgage
loan application is an independent  decision based upon Company's  Underwriting  Guidelines,  and is in no way
made as a result of Purchaser's  decision to purchase,  or not to purchase,  or the price  Purchaser may offer
to pay for, any such mortgage loan, if originated; and

               MERS.  The  Company  is a member of MERS in good  standing,  and will  comply  in all  material
respects with the rules and  procedures of MERS in  connection  with the servicing of the MERS Mortgage  Loans
for as long as such Mortgage Loans are registered with MERS;

               Representations and Warranties Regarding Individual Mortgage Loans.

               As to each Mortgage Loan,  the Company  hereby  represents and warrants to the Purchaser that as
of the related Closing Date:

               Mortgage  Loans as  Described.  The  information  set forth in each  Mortgage  Loan Schedule is
complete, true and correct in all material respects;

               Payments  Current.  All  payments  required to be made up to the related  Closing  Date for the
Mortgage Loan under the terms of the Mortgage Note have been made and credited.  No payment required under the
Mortgage  Loan has been more than 30 days  delinquent  at any time in the twelve  months  prior to the related
Closing  Date.  The first  Monthly  Payment shall be made with respect to the Mortgage Loan on its Due Date or
within the grace period, all in accordance with the terms of the related Mortgage Note;

               No Outstanding  Charges.  There are no defaults in complying  with the terms of the Mortgages,
and all taxes,  governmental assessments,  insurance premiums,  water, sewer and municipal charges,  leasehold
payments or ground rents which previously  became due and owing have been paid, or an escrow of funds has been
established  in an amount  sufficient  to pay for every  such item  which  remains  unpaid  and which has been
assessed  but is not yet due and  payable.  The Company has not  advanced  funds,  or  induced,  solicited  or
knowingly received any advance of funds by a party other than the Mortgagor,  directly or indirectly,  for the
payment of any amount  required  under the Mortgage  Loan,  except for interest  accruing from the date of the
Mortgage Note or date of  disbursement of the Mortgage Loan proceeds,  whichever is greater,  to the day which
precedes by one month the Due Date of the first installment of principal and interest; 

               Original Terms Unmodified.  The terms of the Mortgage Note and Mortgage have not been impaired,
waived,  altered or  modified in any  respect,  except by a written  instrument  which has been  recorded,  if
necessary to protect the  interests  of the  Purchaser  and which has been  delivered  to the  Custodian.  The
substance of any such waiver,  alteration or  modification  has been approved by the issuer of any related PMI
Policy and the title  insurer,  to the extent  required  by the  policy,  and its terms are  reflected  on the
related  Mortgage Loan  Schedule.  No Mortgagor has been released,  in whole or in part,  except in connection
with an assumption  agreement  approved by the issuer of any related PMI Policy and the title insurer,  to the
extent required by the policy,  and which assumption  agreement is part of the Mortgage Loan File delivered to
the Custodian and the terms of which are reflected in the related Mortgage Loan Schedule;

               No  Defenses.  The  Mortgage  Loan  is not  subject  to  any  right  of  rescission,  set-off,
counterclaim or defense,  including without  limitation the defense of usury, nor will the operation of any of
the terms of the Mortgage Note or the  Mortgage,  or the exercise of any right  thereunder,  render either the
Mortgage  Note or the Mortgage  unenforceable,  in whole or in part,  or subject to any right of  rescission,
set-off,  counterclaim or defense,  including  without  limitation the defense of usury,  and no such right of
rescission,  set-off,  counterclaim or defense has been asserted with respect thereto,  and no Mortgagor was a
debtor  in any  state or  federal  bankruptcy  or  insolvency  proceeding  at the time the  Mortgage  Loan was
originated;

               Hazard Insurance.  Pursuant to the terms of the Mortgage,  all buildings or other  improvements
upon the Mortgaged  Property are insured by a generally  acceptable  insurer against loss by fire,  hazards of
extended coverage and such other hazards as are customary in the area where the Mortgaged  Property is located
pursuant to insurance  policies  conforming to the  requirements  of Section 4.10. If upon  origination of the
Mortgage  Loan,  the  Mortgaged  Property  was in an area  identified  in the Federal  Register by the Federal
Emergency  Management  Agency  as  having  special  flood  hazards  (and such  flood  insurance  has been made
available) a flood insurance  policy meeting the  requirements of the current  guidelines of the Federal Flood
Insurance  Administration  is in effect  which  policy  conforms  to the  requirements  of Section  4.10.  All
individual  insurance  policies contain a standard  mortgagee clause naming the Company and its successors and
assigns as  mortgagee,  and all  premiums  thereon  have been  paid.  The  Mortgage  obligates  the  Mortgagor
thereunder  to  maintain  the  hazard  insurance  policy  at the  Mortgagor's  cost  and  expense,  and on the
Mortgagor's  failure to do so,  authorizes the holder of the Mortgage to obtain and maintain such insurance at
such Mortgagor's cost and expense,  and to seek reimbursement  therefor from the Mortgagor.  Where required by
state law or  regulation,  the Mortgagor has been given an  opportunity  to choose the carrier of the required
hazard  insurance,  provided the policy is not a "master" or "blanket"  hazard  insurance  policy covering the
common  facilities  of a planned  unit  development.  The  hazard  insurance  policy is the valid and  binding
obligation of the insurer,  is in full force and effect, and will be in full force and effect and inure to the
benefit of the Purchaser  upon the  consummation  of the  transactions  contemplated  by this  Agreement.  The
Company has not engaged in, and has no knowledge of the  Mortgagor's or any  Subservicer's  having engaged in,
any act or omission  which would  impair the  coverage of any such  policy,  the  benefits of the  endorsement
provided for herein, or the validity and binding effect of either,  including without limitation,  no unlawful
fee, unlawful  commission,  unlawful kickback or other unlawful  compensation or value of any kind has been or
will be received,  retained or realized by any attorney,  firm or other person or entity, and no such unlawful
items have been received, retained or realized by the Company;

               Compliance with Applicable  Laws. Any and all  requirements of any federal,  state or local law
including, without limitation,  usury,  truth-in-lending,  real estate settlement procedures,  consumer credit
protection,  equal credit  opportunity or disclosure  laws  applicable to the Mortgage Loan have been complied
with, and the Company shall maintain in its possession,  available for the Purchaser's  inspection,  and shall
deliver to the Purchaser upon demand, evidence of compliance with all such requirements;

               No Satisfaction of Mortgage.  The Mortgage has not been  satisfied,  canceled,  subordinated or
rescinded,  in  whole or in part,  and the  Mortgaged  Property  has not  been  released  from the lien of the
Mortgage,  in whole or in part,  nor has any  instrument  been executed  that would effect any such  release,
cancellation,  subordination or rescission. The Company has not waived the performance by the Mortgagor of any
action, if the Mortgagor's failure to perform such action would cause the Mortgage Loan to be in default,  nor
has the Company waived any default resulting from any action or inaction by the Mortgagor;

               Location  and Type of  Mortgaged  Property.  The  Mortgaged  Property is a fee simple  property
located in the state  identified  in the  related  Mortgage  Loan  Schedule  and  consists of a parcel of real
property with a detached single family  residence  erected  thereon,  or an individual  condominium  unit in a
low-rise condominium  project, or an individual unit in a planned unit development,  provided,  however,  that
any condominium project or planned unit development shall conform with the Company's  Underwriting  Guidelines
regarding  such  dwellings,  and no  residence  or dwelling is a mobile home or a  manufactured  dwelling.  No
portion of the Mortgaged Property is used for commercial purposes; 

               Valid First Lien. The Mortgage is a valid, subsisting,  enforceable and perfected first lien on
the  Mortgaged  Property,  including  all  buildings  and  improvements  on the  Mortgaged  Property,  and all
additions,  alterations  and  replacements  made at any time with  respect to the  foregoing.  The lien of the
Mortgage is subject only to:

               the lien of current real property taxes and assessments not yet due and payable;

               covenants,  conditions  and  restrictions,  rights of way,  easements  and other  matters of the
        public record as of the date of recording  acceptable to mortgage  lending  institutions  generally and
        specifically  referred to in the lender's  title  insurance  policy  delivered to the originator of the
        Mortgage Loan and (i) referred to or to otherwise  considered in the appraisal  made for the originator
        of the  Mortgage  Loan or (ii) which do not  adversely  affect  the  Appraised  Value of the  Mortgaged
        Property set forth in such appraisal; and

               other matters to which like  properties are commonly  subject which do not materially  interfere
        with the benefits of the security intended to be provided by the mortgage or the use, enjoyment,  value
        or marketability of the related Mortgaged Property.

Any security agreement, chattel mortgage or equivalent document related to and delivered in connection with
the Mortgage Loan establishes and creates a valid, subsisting and enforceable first lien and first priority
security interest on the property described therein and the Company has full right to sell and assign the
same to the Purchaser. The Mortgaged Property was not, as of the date of origination of the Mortgage Loan,
subject to a mortgage, deed of trust, deed to secured debt or other security instrument creating a lien
subordinate to the lien of the Mortgage;

               Validity of Mortgage  Documents.  The Mortgage  Note and the Mortgage are genuine,  and each is
the legal,  valid and binding  obligation of the maker thereof  enforceable in accordance with its terms.  All
parties to the Mortgage  Note and the Mortgage and any other  related  agreement  had legal  capacity to enter
into the  Mortgage  Loan and to execute and deliver the Mortgage  Note and the Mortgage and any other  related
agreement,  and the Mortgage  Note and the Mortgage have been duly and properly  executed by such parties.  No
fraud was  committed  by the  Company,  or to the  Company's  knowledge  by any  other  person  including  the
Mortgagor,  in connection  with the  origination  or servicing of the Mortgage  Loan. The Company has reviewed
all of the documents  constituting  the Servicing  File and has made such  inquiries as it deems  necessary to
make and confirm the accuracy of the representations set forth herein;

               Full  Disbursement  of  Proceeds.  The  Mortgage  Loan has been closed and the  proceeds of the
Mortgage Loan have been fully disbursed and there is no requirement for future  advances  thereunder,  and any
and all  requirements as to completion of any on-site or off-site  improvement and as to  disbursements of any
escrow funds therefor have been complied with. All costs,  fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid,  and the Mortgagor is not entitled to any refund of
any amounts paid or due under the Mortgage Note or Mortgage;

               Ownership.  The  Company  is the sole  owner of record and  holder of the  Mortgage  Loan.  The
Mortgage Loan is not assigned or pledged,  and the Company has good and marketable title thereto, and has full
right to transfer  and sell the Mortgage  Loan therein to the  Purchaser  free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest,  and has full right and
authority  subject to no interest or participation  of, or agreement with, any other party, to sell and assign
each Mortgage Loan pursuant to this Agreement;

               Doing  Business.  All parties  which have had any  interest in the  Mortgage  Loan,  whether as
mortgagee,  assignee, pledgee or otherwise, are (or, during the period in which they held and disposed of such
interest,  were) (1) in compliance with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged  Property is located,  and (2) organized  under the laws of such state, or (3) qualified
to do business in such state, or (4) federal savings and loan  associations or national banks having principal
offices in such state, or (5) not doing business in such state;

               LTV,  PMI  Policy.  Any  Mortgage  Loan with an LTV over 80% has a PMI Policy  insuring,  as to
payment defaults,  the excess LTV over 71% (or such other percentage as stated in the related Confirmation) of
the Appraised  Value until the LTV of such Mortgage Loan is reduced to 80%. All  provisions of such PMI Policy
have been and are  being  complied  with,  such  policy is in full  force and  effect,  and all  premiums  due
thereunder have been paid. No action,  inaction,  or event has occurred and no state of facts exists that has,
or will result in the exclusion  from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a PMI
Policy  obligates the  Mortgagor  thereunder to maintain the PMI Policy and to pay all premiums and charges in
connection  therewith;  provided,  that,  with respect to LPMI Loans,  the Company is obligated  thereunder to
maintain the LPMI Policy and to pay all premiums and charges in connection  therewith.  The Mortgage  Interest
Rate for the  Mortgage  Loan as set  forth on the  Mortgage  Loan  Schedule  is net of any  insurance  premium
excluded any premium for the LPMI Policy;

               Title Insurance.  The Mortgage Loan is covered by either (i) an attorney's opinion of title and
abstract of title the form and  substance  of which is  acceptable  to mortgage  lending  institutions  making
mortgage loans in the area where the Mortgaged  Property is located or (ii) an ALTA lender's  title  insurance
policy or other  generally  acceptable  form of policy of insurance  acceptable  to Fannie Mae or Freddie Mac,
issued by a title  insurer  acceptable  to Fannie Mae or  Freddie  Mac and  qualified  to do  business  in the
jurisdiction where the Mortgaged Property is located,  insuring the Company, its successors and assigns, as to
the first  priority  lien of the Mortgage in the  original  principal  amount of the Mortgage  Loan (or to the
extent that a Mortgage Note provides for negative  amortization,  the maximum amount of negative  amortization
in accordance with the Mortgage),  and against any loss by reason of the invalidity or unenforceability of the
lien resulting from the provisions of the Mortgage  providing for adjustment in the Mortgage Interest Rate and
Monthly  Payment,  subject only to the  exceptions  contained in clauses (1), (2) and (3) of paragraph  (j) of
this Section 3.02. Where required by state law or regulation,  the Mortgagor has been given the opportunity to
choose the carrier of the required  mortgage title  insurance.  Additionally,  such lender's  title  insurance
policy affirmatively  insures ingress and egress, and against  encroachments by or upon the Mortgaged Property
or any interest  therein.  The Company is the sole insured of such lender's title insurance  policy,  and such
lender's  title  insurance  policy  is in full  force and  effect  and will be in force  and  effect  upon the
consummation of the transactions  contemplated by this Agreement. No claims have been made under such lender's
title  insurance  policy,  and no prior holder of the  Mortgage,  including  the Company,  has done, by act or
omission,  anything which would impair the coverage of such lender's title insurance policy including  without
limitation,  no unlawful fee,  commission,  kickback or other unlawful  compensation  or value of any kind has
been or will be received,  retained or realized by any attorney,  firm or other person or entity,  and no such
unlawful items have been received, retained or realized by the Company;

               No Defaults.  There is no default,  breach,  violation or event of acceleration  existing under
the  Mortgage  or the  Mortgage  Note and no event  which,  with the  passage  of time or with  notice and the
expiration  of any  grace  or cure  period,  would  constitute  a  default,  breach,  violation  or  event  of
acceleration,  and neither the Company nor its  predecessors  have waived any  default,  breach,  violation or
event of acceleration;

               No Mechanics'  Liens.  There are no mechanics' or similar liens or claims which have been filed
for work,  labor or material (and no rights are outstanding  that under the law could give rise to such liens)
affecting the related Mortgaged  Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;

               Location  of  Improvements;  No  Encroachments.  All  improvements  which  were  considered  in
determining  the Appraised  Value of the  Mortgaged  Property lay wholly  within the  boundaries  and building
restriction  lines of the Mortgaged  Property and no  improvements on adjoining  properties  encroach upon the
Mortgaged  Property.  No improvement located on or being part of the Mortgaged Property is in violation of any
applicable zoning law or regulation;

               Origination;  Payment Terms.  The Mortgage Loan was originated by either i) the Company,  which
is  a  FNMA-approved,  FHLMC-approved  and  HUD-approved  mortgage  banker,  or  ii)  an  entity  that  is  a
FNMA-approved,  FHLMC-approved and HUD-approved mortgage banker, or a savings and loan association,  a savings
bank, a commercial bank or similar banking  institution which is supervised and examined by a Federal or state
authority.  The interest rate on the related  Mortgage Note is adjusted  annually in the case of Treasury Rate
Mortgage  Loans and LIBOR  Mortgage  Loans on each Interest Rate  Adjustment  Date to equal the Index plus the
Gross Margin,  subject to the Initial Rate Cap,  Periodic Rate Cap and the Lifetime Mortgage Interest Rate Cap
as set forth in the Mortgage  Note.  The  Mortgage  Interest  Rate for a 5/1 ARM  Mortgage  Loan and a 3/1 ARM
Mortgage  Loan  is  adjusted  annually  commencing  from  and  after  the  sixtieth  Monthly  Payment  and the
thirty-sixth  Monthly  Payment,  respectively,  in the same manner as a Treasury  Rate Mortgage Loan and LIBOR
Mortgage  Loan,  provided,  however,  that the Periodic  Rate Cap does not apply to the initial  Interest Rate
Adjustment  Date for such 5/1 ARM  Mortgage  Loan (the Initial  Rate Cap does  apply).  The  Mortgage  Note is
payable each month in monthly  installments of principal and interest,  with interest in arrears, and requires
Monthly Payments  sufficient to amortize the original principal balance of the Mortgage Loan over a term of no
more than 30 years. Each Convertible  Mortgage Loan contains a provision whereby the Mortgagor is permitted to
convert the Mortgage Loan to a fixed-rate  mortgage  loan at any time between the first and fifth  anniversary
of the origination of the Mortgage Loan. No Mortgage Loan has a provision for negative amortization;

               Customary  Provisions.  The Mortgage contains  customary and enforceable  provisions such as to
render the rights and  remedies of the holder  thereof  adequate  for the  realization  against the  Mortgaged
Property  of the  benefits  of the  security  provided  thereby,  including,  (i) in the  case of a  Mortgage
designated as a deed of trust, by trustee's sale, and (ii) otherwise by judicial foreclosure.  Upon default by
a Mortgagor on a Mortgage Loan and  foreclosure on, or trustee's sale of, the Mortgaged  Property  pursuant to
the proper procedures,  the holder of the Mortgage Loan will be able to deliver good and merchantable title to
the  Mortgaged  Property.  There is no  homestead  or other  exemption  available  to a Mortgagor  which would
interfere  with the right to sell the  Mortgaged  Property at a trustee's  sale or the right to foreclose  the
Mortgage;

               Conformance  with  Underwriting  Guidelines.  The Mortgage Loan was  underwritten in accordance
with the Company's Underwriting Guidelines in effect at the time the Mortgage Loan was originated.;

               Occupancy of the Mortgaged  Property.  As of the related Closing Date the Mortgaged Property is
lawfully  occupied under  applicable law. All inspections,  licenses and  certificates  required to be made or
issued with  respect to all  occupied  portions of the  Mortgaged  Property  and,  with respect to the use and
occupancy  of the same,  including  but not  limited  to  certificates  of  occupancy  and fire  underwriting
certificates,  have been made or obtained from the appropriate  authorities.  The Mortgagor represented at the
time of  origination  of the  Mortgage  Loan that the  Mortgagor  would occupy the  Mortgaged  Property as the
Mortgagor's primary residence;

               No Additional  Collateral.  The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding  Mortgage and the security interest of any applicable  security agreement
or chattel mortgage referred to in (j) above;

               Deeds of  Trust.  In the event the  Mortgage  constitutes  a deed of  trust,  a  trustee,  duly
qualified under  applicable law to serve as such, has been properly  designated and currently so serves and is
named in the  Mortgage,  and no fees or expenses are or will become  payable by the  Purchasers to the trustee
under the deed of trust, except in connection with a trustee's sale after default by the Mortgagor;

               Acceptable  Investment.  The Company has no knowledge of any  circumstances  or conditions with
respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing that can
reasonably  be  expected  to  cause  private  institutional  investors  to  regard  the  Mortgage  Loan  as an
unacceptable  investment,  cause the Mortgage  Loan to become  delinquent,  or  adversely  affect the value or
marketability of the Mortgage Loan;

               Delivery of Mortgage  Documents.  The Mortgage Note,  the Mortgage,  the Assignment of Mortgage
and any other documents  required to be delivered for the Mortgage Loan by the Company under this Agreement as
set forth in Exhibit C attached  hereto have been delivered to the Custodian.  The Company is in possession of
a complete,  true and accurate  Mortgage  File in  compliance  with Exhibit B, except for such  documents  the
originals of which have been delivered to the Custodian;

               Condominiums/Planned  Unit  Developments.  If the Mortgaged Property is a condominium unit or a
planned unit development  (other than a de minimus planned unit  development) such condominium or planned unit
development project meets Company's  Underwriting  Guidelines with respect to such condominium or planned unit
development;

               Transfer of Mortgage Loans.  The Assignment of Mortgage is in recordable form and is acceptable
for recording under the laws of the jurisdiction in which the Mortgaged Property is located;

               Due on Sale.  The  Mortgage  contains an  enforceable  provision  for the  acceleration  of the
payment of the unpaid principal balance of the Mortgage Loan in the event that the Mortgaged  Property is sold
or transferred without the prior written consent of the Mortgagor thereunder;

               No Buydown Provisions;  No Graduated Payments or Contingent  Interests.  The Mortgage Loan does
not contain  provisions  pursuant to which Monthly Payments are paid or partially paid with funds deposited in
any separate account established by the Company,  the Mortgagor or anyone on behalf of the Mortgagor,  or paid
by any source other than the Mortgagor nor does it contain any other  similar  provisions  currently in effect
which may constitute a "buydown"  provision.  The Mortgage Loan is not a graduated  payment  mortgage loan and
the Mortgage Loan does not have a shared appreciation or other contingent interest feature;

               Consolidation  of Future  Advances.  Any future advances made prior to the related Cut-off Date
have been  consolidated  with the  outstanding  principal  amount  secured by the  Mortgage,  and the  secured
principal  amount,  as  consolidated,  bears a single interest rate and single repayment term. The lien of the
Mortgage  securing the consolidated  principal amount is expressly  insured as having first lien priority by a
title insurance  policy,  an endorsement to the policy insuring the  mortgagee's  consolidated  interest or by
other title  evidence  acceptable to Fannie Mae and Freddie Mac. The  consolidated  principal  amount does not
exceed the original principal amount of the Mortgage Loan;

               Mortgaged Property  Undamaged.  There is no proceeding pending or, to the best of the Company's
knowledge,  threatened for the total or partial condemnation of the Mortgaged Property. The Mortgaged Property
is undamaged by waste, fire, earthquake or earth movement,  windstorm,  flood, tornado or other casualty so as
to affect  adversely  the value of the  Mortgaged  Property as security for the  Mortgage  Loan or the use for
which the premises were intended; and

               Collection  Practices;  Escrow Deposits.  The origination,  servicing and collection  practices
used with respect to the Mortgage Loan have been in accordance  with Accepted  Servicing  Practices,  and have
been in all respects in compliance with all applicable laws and  regulations.  With respect to escrow deposits
and Escrow  Payments,  all such payments are in the possession of the Company and there exist no  deficiencies
in connection therewith for which customary  arrangements for repayment thereof have not been made. All Escrow
Payments  have been  collected  in full  compliance  with  state and  federal  law.  An escrow of funds is not
prohibited  by applicable  law and has been  established  in an amount  sufficient to pay for every item which
remains  unpaid and which has been  assessed  but is not yet due and  payable.  No escrow  deposits  or Escrow
Payments  or other  charges or  payments  due the  Company  have been  capitalized  under the  Mortgage or the
Mortgage Note.  All Mortgage  Interest Rate  adjustments  have been made in strict  compliance  with state and
federal law and the terms of the related  Mortgage  Note.  Any interest  required to be paid pursuant to state
and local law has been properly paid and credited;

               Appraisal.  The Mortgage File  contains an appraisal of the related  Mortgage  Property  signed
prior to the  approval of the  Mortgage  Loan  application  by a qualified  appraiser,  duly  appointed by the
Company,  who had no  interest,  direct  or  indirect  in the  Mortgaged  Property  or in any loan made on the
security thereof;  and whose compensation is not affected by the approval or disapproval of the Mortgage Loan,
and the appraisal and appraiser both satisfy the  requirements  of Fannie Mae,  Freddie Mac or Title XI of the
Federal  Institutions  Reform,  Recovery,  and  Enforcement  Act of  1989  and  the  regulations  promulgated
thereunder, all as in effect on the date the Mortgage Loan was originated;

               Soldiers' and Sailors' Relief Act. The Mortgagor has not notified the Company,  and the Company
has no knowledge of any relief  requested or allowed to the Mortgagor  under the Soldiers' and Sailors'  Civil
Relief Act of 1940;

               Environmental  Matters.  The  Mortgaged  Property  is free from any and all toxic or  hazardous
substances  and  there  exists  no  violation  of any  local,  state or  federal  environmental  law,  rule or
regulation.  To the best of the  Company's  knowledge,  there is no  pending  action  or  proceeding  directly
involving any Mortgaged  Property of which the Company is aware in which  compliance  with any  environmental
law, rule or regulation is an issue;  and to the best of the Company's  knowledge,  nothing further remains to
be done to satisfy in full all requirements of each such law, rule or regulation  consisting a prerequisite to
use and enjoyment of said property; 

               No Construction  Loans.  No Mortgage Loan was made in connection  with (i) the  construction or
rehabilitation of a Mortgaged Property or (ii) facilitating the trade-in or exchange of a Mortgaged Property;

               Insurance.  The Company has caused or will cause to be performed  any and all acts  required to
preserve the rights and remedies of the Purchaser in any insurance  policies  applicable to the Mortgage Loans
including,  without limitation, any necessary notifications of insurers,  assignments of policies or interests
therein,  and  establishments of coinsured,  joint loss payee and mortgagee rights in favor of the Purchaser;
No action,  inaction,  or event has  occurred  and no state of fact exists or has existed that has resulted or
will result in the exclusion  from,  denial of, or defense to coverage  under any  applicable  pool  insurance
policy,  special hazard insurance  policy,  PMI Policy or bankruptcy  bond,  irrespective of the cause of such
failure of coverage.  In connection  with the placement of any such  insurance,  no commission,  fee, or other
compensation  has been or will be received by the Company or any designee of the Company or any corporation in
which the Company or any officer,  director,  or employee had a financial interest at the time of placement of
such insurance;

               Regarding the Mortgagor.  The Mortgagor is one or more natural  persons and/or  trustees for an
Illinois land trust or a trustee under a "living trust" and such "living  trust" is in compliance  with Fannie
Mae guidelines for such trusts.

               Predatory  Lending  Regulations;  High Cost Loans. None of the Mortgage Loans are classified as
(a)  "high  cost"  loans  under the Home  Ownership  and  Equity  Protection  Act of 1994 or (b) "high  cost,"
"threshold," or "predatory" loans under any other applicable state, federal or local law.

               Simple Interest Mortgage Loans.  None of the Mortgage Loans are simple interest Mortgage Loans.

                Single Premium Credit Life  Insurance.  None of the proceeds of the Mortgage Loan were used to
finance single-premium credit life insurance policies.

                  Tax Service Contract The Company has obtained a life of loan,  transferable  real estate Tax
Service  Contract on each Mortgage Loan and such contract is assignable  without  penalty,  premium or cost to
the Purchaser;

                  Flood Certification  Contract.  The Company has obtained a life of loan,  transferable flood
certification  contract with a Approved Flood Certification  Provider for each Mortgage Loan and such contract
is assignable without penalty, premium or cost to the Purchaser;

                  FICO Scores. Each Mortgage Loan has a non-zero FICO score; 

               Prepayment  Fee.  With respect to each Mortgage  Loan that has a prepayment  fee feature,  each
such  prepayment  fee is  enforceable  and will be enforced by the  Company,  and each  prepayment  penalty in
permitted  pursuant to federal,  state and local law. No Mortgage Loan will impose a prepayment  penalty for a
term in excess of five years from the date such  Mortgage Loan was  originated.  Except as otherwise set forth
in the related  Mortgage Loan  Schedule,  with respect to each  Mortgage Loan that contains a prepayment  fee,
such prepayment fee is at least equal to the lesser of (A) the maximum amount  permitted under  applicable law
and (B) six months  interest at the related  Mortgage  Interest Rate on the amount prepaid in excess of 20% of
the original principal balance of such Mortgage Loan; and

               Recordation.  Each original  Mortgage was recorded and, except for those Mortgage Loans subject
to the MERS  identification  system,  all  subsequent  assignments  of the original  Mortgage  (other than the
assignment to the Purchaser) have been recorded in the appropriate  jurisdictions  wherein such recordation is
necessary  to perfect the lien  thereof as against  creditors  of the  Company,  or is in the process of being
recorded;

               Leaseholds.   If the  Mortgaged  Property  is  subject  to a ground  lease or any other type of
leasehold  interest,  the ground lease or other leasehold  interest  exceeds the remaining term of the related
Mortgage Loan.

               Remedies for Breach of Representations and Warranties.

               It is understood and agreed that the  representations  and warranties set forth in Sections 3.01
and 3.02 shall  survive the sale of the Mortgage  Loans to the  Purchaser and the delivery of the Mortgage Loan
Documents to the Custodian and shall inure to the benefit of the  Purchaser,  notwithstanding  any  restrictive
or qualified  endorsement  on any Mortgage  Note or  Assignment  of Mortgage or the  examination  or failure to
examine any Mortgage  File.  Upon  discovery  by either the Company or the  Purchaser of a breach of any of the
foregoing  representations  and warranties  which  materially  and adversely  affects the value of the Mortgage
Loans or the interest of the Purchaser,  or which  materially and adversely  affects the interests of Purchaser
in the related Mortgage Loan in the case of a  representation  and warranty  relating to a particular  Mortgage
Loan (in the case of any of the foregoing,  a "Breach"),  the party  discovering  such Breach shall give prompt
written notice to the other.

               With  respect  to  those  representations  and  warranties  which  are  made to the  best of the
Company's  knowledge,  if it is  discovered  by the  Company  or the  Purchaser  that  the  substance  of  such
representation  and warranty is inaccurate and such  inaccuracy  materially and adversely  affects the value of
the related  Mortgage  Loan or the interest of the  Purchaser (or which  materially  and adversely  affects the
value of a Mortgage  Loan or the  interests  of the  Purchaser  in the related  Mortgage  Loan in the case of a
representation  and warranty  relating to a particular  Mortgage Loan),  notwithstanding  the Company's lack of
knowledge with respect to the substance of such  representation  and warranty,  such inaccuracy shall be deemed
a breach of the applicable representation and warranty.

               Within 60 days of the earlier of either  discovery  by or notice to the Company of any Breach of
a  representation  or  warranty,  the Company  shall use its best  efforts  promptly to cure such Breach in all
material  respects  and, if such Breach  cannot be cured,  the Company  shall,  at the  Purchaser's  option and
subject to Section 3.06,  repurchase  such Mortgage Loan at the  Repurchase  Price.  In the event that a Breach
shall  involve  any  representation  or warranty  set forth in Section  3.01,  and such Breach  cannot be cured
within 60 days of the  earlier  of either  discovery  by or notice to the  Company of such  Breach,  all of the
Mortgage Loans shall, at the  Purchaser's  option and subject to Section 3.06, be repurchased by the Company at
the Repurchase  Price.  However,  if the Breach shall involve a representation or warranty set forth in Section
3.02 and the Company  discovers or receives  notice of any such Breach  within 120 days of the related  Closing
Date, the Company shall,  at the  Purchaser's  option and provided that the Company has a Qualified  Substitute
Mortgage  Loan,  rather than  repurchase  the Mortgage  Loan as provided  above,  remove such  Mortgage Loan (a
"Deleted Mortgage Loan") and substitute in its place a Qualified  Substitute  Mortgage Loan or Loans,  provided
that any such  substitution  shall be effected not later than 120 days after the related  Closing  Date. If the
Company has no Qualified  Substitute  Mortgage  Loan, it shall  repurchase  the deficient  Mortgage  Loan.  Any
repurchase  of a Mortgage  Loan or Loans  pursuant to the  foregoing  provisions  of this Section 3.03 shall be
accomplished  by deposit in the Custodial  Account of the amount of the Repurchase  Price for  distribution  to
Purchaser on the next scheduled  Remittance Date,  after deducting  therefrom any amount received in respect of
such repurchased Mortgage Loan or Loans and being held in the Custodial Account for future distribution.

               At the time of repurchase or  substitution,  the Purchaser and the Company shall arrange for the
reassignment  of the Deleted  Mortgage  Loan to the Company  and the  delivery to the Company of any  documents
held by the Custodian  relating to the Deleted  Mortgage  Loan.  In the event of a repurchase or  substitution,
the Company  shall,  simultaneously  with such  reassignment,  give written  notice to the Purchaser  that such
repurchase  or  substitution  has taken  place,  amend the  related  Mortgage  Loan  Schedule  to  reflect  the
withdrawal  of the Deleted  Mortgage Loan from this  Agreement,  and, in the case of  substitution,  identify a
Qualified  Substitute  Mortgage  Loan and amend the related  Mortgage  Loan Schedule to reflect the addition of
such Qualified  Substitute  Mortgage Loan to this  Agreement.  In connection  with any such  substitution,  the
Company shall be deemed to have made as to such  Qualified  Substitute  Mortgage Loan the  representations  and
warranties set forth in this Agreement  except that all such  representations  and warranties set forth in this
Agreement  shall  be  deemed  made  as of the  date  of  such  substitution.  The  Company  shall  effect  such
substitution  by  delivering  to the  Custodian  for such  Qualified  Substitute  Mortgage  Loan the  documents
required by Section 2.03,  with the Mortgage Note  endorsed as required by Section 2.03. No  substitution  will
be made in any calendar  month after the  Determination  Date for such month.  The Company shall deposit in the
Custodial  Account the Monthly  Payment less the Servicing Fee due on such Qualified  Substitute  Mortgage Loan
or Loans in the month following the date of such  substitution.  Monthly Payments due with respect to Qualified
Substitute  Mortgage  Loans in the month of  substitution  shall be retained by the  Company.  For the month of
substitution,  distributions  to Purchaser shall include the Monthly  Payment due on any Deleted  Mortgage Loan
in the month of substitution,  and the Company shall thereafter be entitled to retain all amounts  subsequently
received by the Company in respect of such Deleted Mortgage Loan.

               For any month in which the  Company  substitutes  a  Qualified  Substitute  Mortgage  Loan for a
Deleted  Mortgage  Loan,  the Company  shall  determine  the amount (if any) by which the  aggregate  principal
balance of all Qualified  Substitute  Mortgage Loans as of the date of  substitution is less than the aggregate
Stated Principal Balance of all Deleted Mortgage Loans (after  application of scheduled  principal payments due
in the month of  substitution).  The amount of such shortfall  shall be distributed by the Company in the month
of substitution  pursuant to Section 5.01.  Accordingly,  on the date of such  substitution,  the Company shall
deposit from its own funds into the Custodial Account an amount equal to the amount of such shortfall.

               Any  cause of action  against  the  Company  relating  to or  arising  out of the  Breach of any
representations  and  warranties  made in Sections  3.01 and 3.02 shall accrue as to any Mortgage Loan upon (i)
discovery of such Breach by the Purchaser or notice  thereof by the Company to the  Purchaser,  (ii) failure by
the Company to cure such Breach or  repurchase  such Mortgage  Loan as specified  above,  and (iii) demand upon
the Company by the Purchaser for compliance with this Agreement.

               Indemnification.

               The Company  agrees to indemnify the Purchaser and hold it harmless from and against any and all
claims, losses,  damages,  penalties,  fines,  forfeitures,  legal fees and related costs,  judgments,  and any
other costs,  fees and  expenses  that the  Purchaser  may sustain in any way related any  assertion  based on,
grounded  upon  resulting  from a Breach  of any of the  Company's  representations  and  warranties  contained
herein.  In addition to the  obligations  of the Company set forth in this  Section  3.04,  the  Purchaser  may
pursue any and all remedies otherwise available at law or in equity,  including,  but not limited to, the right
to seek damages.  The provisions of this Section 3.04 shall survive termination of this Agreement.

               It is understood  and agreed that the  obligations of the Company set forth in Sections 3.03 and
3.04 to  cure,  substitute  for or  repurchase  a  defective  Mortgage  Loan  and to  indemnify  the  Purchaser
constitute  the sole  remedies  of the  Purchaser  respecting  a Breach of the  foregoing  representations  and
warranties.



               Repurchase Upon Conversion.

    In the event the Mortgagor under any Convertible Mortgage Loan elects to convert said Mortgage Loan to a
    fixed rate mortgage loan, as provided in the related Mortgage Note, then the Company shall repurchase the
    related Mortgage Loan in the month the conversion takes place and in the manner prescribed in Section
    3.04 at the Repurchase Price.


               Restrictions and Requirements Applicable in the Event
                             that a Mortgage Loan is Acquired by a REMIC

               In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary provision
of this Agreement, the following provisions shall be applicable to such Mortgage Loan:

               Repurchase of Mortgage Loans.

               With respect to any Mortgage  Loan that is not in default or as to which no default is imminent,
no repurchase or substitution  pursuant to Subsection  3.03,  3.05, 3.07 or 7.02 shall be made,  unless,  if so
required by the  applicable  REMIC  Documents the Company has obtained an Opinion of Counsel to the effect that
such repurchase will not (i) result in the imposition of taxes on "prohibited  transactions"  of such REMIC (as
defined in Section  860F of the Code) or  otherwise  subject  the REMIC to tax, or (ii) cause the REMIC to fail
to qualify as a REMIC at any time.

               General Servicing Obligations.

               The Company  shall sell any REO  Property  within two years after its  acquisition  by the REMIC
unless (i) the Company  applies for an extension of such  two-year  period from the  Internal  Revenue  Service
pursuant to the REMIC  Provisions  and Code Section  856(e)(3),  in which event such REO Property shall be sold
within the applicable  extension  period,  or (ii) the Company obtains for the Purchaser an Opinion of Counsel,
addressed to the  Purchaser  and the Company,  to the effect that the holding by the REMIC of such REO Property
subsequent to such two year period will not result in the imposition of taxes on "prohibited  transactions"  as
defined  in  Section  860F of the Code or cause  the  REMIC  to fail to  qualify  as a REMIC  under  the  REMIC
Provisions or comparable  provisions of relevant  state laws at any time.  The Company shall manage,  conserve,
protect and operate each REO Property for the Purchaser  solely for the purpose of its prompt  disposition  and
sale in a manner which does not cause such REO  Property to fail to qualify as  "foreclosure  property"  within
the  meaning of Section  860G(a)(8)  or result in the receipt by the REMIC of any  "income  from  non-permitted
assets" within the meaning of Section  860F(a)(2)(B) of the Code or any "net income from foreclosure  property"
which is subject to taxation  under Section  860G(a)(1)  of the Code.  Pursuant to its efforts to sell such REO
Property,  the Company  shall either  itself or through an agent  selected by the Company  protect and conserve
such REO  Property  in the same  manner  and to such  extent as is  customary  in the  locality  where such REO
Property is located and may,  incident to its  conservation  and  protection of the interests of the Purchaser,
rent the same,  or any part  thereof,  as the Company  deems to be in the best  interest of the Company and the
Purchaser for the period prior to the sale of such REO Property;  provided,  however, that any rent received or
accrued  with  respect to such REO  Property  qualifies  as "rents  from real  property"  as defined in Section
856(d) of the Code.

               Additional Covenants.

               In addition to the provision  set forth in this Section  3.06, if a REMIC  election is made with
respect to the  arrangement  under which any of the  Mortgage  Loans or REO  Properties  are held,  then,  with
respect to such Mortgage Loans and/or REO Properties,  and  notwithstanding  the terms of this  Agreement,  the
Company  shall not take any action,  cause the REMIC to take any action or fail to take (or fail to cause to be
taken) any action  that,  under the REMIC  Provisions,  if taken or not  taken,  as the case may be,  could (i)
endanger  the  status  of the  REMIC as a REMIC  or (ii)  result  in the  imposition  of a tax  upon the  REMIC
(including  but not limited to the tax on  "prohibited  transactions"  as defined in Section  860F(a)(2) of the
Code and the tax on  "contributions"  to a REMIC set forth in Section  860G(d) of the Code)  unless the Company
has  received  an Opinion of Counsel (at the  expense of the party  seeking to take such  action) to the effect
that the contemplated action will not endanger such REMIC status or result in the imposition of any such tax.

               If a REMIC  election is made with respect to the  arrangement  under which any Mortgage Loans or
REO  Properties  are held,  the Company  shall amend this  Agreement  such that it will meet all Rating  Agency
requirements.

               Review of Mortgage Loans

               From the  related  Closing  Date  until the date 15 days after the  related  Closing  Date,  the
Purchaser  shall have the right to review the Mortgage Files and obtain BPOs and other property  evaluations on
the  Mortgaged  Properties  relating to the Mortgage  Loans  purchased on the related  Closing  Date,  with the
results of such BPO or  property  evaluation  reviews to be  communicated  to the Company for a period up to 15
days after the related  Closing  Date. In addition,  the Purchaser  shall have the right to reject any Mortgage
Loan which in the Purchaser's  sole  determination  (i) fails to conform to the Underwriting  Guidelines,  (ii)
the value of the  Mortgaged  Property  pursuant to any BPO or property  evaluation  varies by more than plus or
minus 15% from the lesser of (A) the  original  appraised  value of the  Mortgage  Property or (B) the purchase
price of the Mortgaged  Property as of the date of  origination (a "Value  Issue"),  (iii) the Mortgage Loan is
underwritten  without  verification  of the  Borrower's  income and  assets  and there is no credit  report and
credit score or (iv) the Purchaser  deems the Mortgage Loan not to be an  acceptable  credit risk.  The Company
shall  repurchase  the rejected  Mortgage Loan in the manner  prescribed in Section 3.03 upon receipt of notice
from the  Purchaser of the  rejection of such Mortgage  Loan;  provided,  that, in the event that the Purchaser
rejects a Mortgage Loan due to a Value Issue,  the Company may submit to the  Purchaser an additional  property
evaluation  for  purposes  of  demonstrating  that  the  Mortgage  Loan  does not  have a Value  Issue.  If the
Purchaser  and the Company fail to resolve such Value Issue within two weeks of the Purchaser  presenting  such
Value Issue to the Company,  then Company  shall have the right to promptly (a)  substitute  such Mortgage Loan
with a Qualified  Substitute  Mortgage Loan meeting all the terms hereof,  or (b) repurchase such Mortgage Loan
in the manner  prescribed in Section 3.03.  Any rejected  Mortgage Loan shall be removed from the terms of this
Agreement.  The Company shall make  available all files  required by Purchaser in order to complete its review,
including  capturing all CRA/HMDA  required  data fields.  Any review  performed by the Purchaser  prior to the
related Closing Date does not limit the  Purchaser's  rights or the Company's  obligations  under this section.
To  the  extent  that  the  Purchaser's  review  discloses  that  the  Mortgage  Loans  do not  conform  to the
Underwriting  Guidelines or the terms set forth in the Purchaser  Price and Terms Letter,  the Purchaser may in
its sole  discretion  increase  its due  diligence  review  and  obtain  additional  BPO's  or  other  property
evaluations.  The  additional  review  may be for any  reason  including  but not  limited  to credit  quality,
property valuations, and data integrity.




                                ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


               Company to Act as Servicer.

               The  Company  shall  service and  administer  the  Mortgage  Loans and shall have full power and
authority,  acting alone, to do any and all things in connection with such servicing and  administration  which
the Company may deem  necessary or  desirable,  consistent  with the terms of this  Agreement and with Accepted
Servicing Practices.


                  Consistent with the terms of this Agreement, the Company may waive, modify or vary any term

    of any Mortgage Loan or consent to the postponement of strict compliance with any such term or in any

    manner grant indulgence to any Mortgagor if in the Company's reasonable and prudent determination such

    waiver, modification, postponement or indulgence is not materially adverse to the Purchasers, provided,

    however, that the Company shall not make any future advances with respect to a Mortgage Loan and (unless

    the Mortgagor is in default with respect to the Mortgage Loan or such default is, in the judgment of the

    Company, imminent and the Company has obtained the prior written consent of the Purchaser) the Company

    shall not permit any modification of any material term of any Mortgage Loan including any modifications

    that would change the Mortgage Interest Rate change the Index, Lifetime Mortgage Interest Rate Cap,

    Initial Rate Cap or Gross Margin of any Mortgage Loan, defer or forgive the payment of principal or

    interest, reduce or increase the outstanding principal balance (except for actual payments of principal)

    or change the final maturity date on such Mortgage Loan. In the event of any such modification which

    permits the deferral of interest or principal payments on any Mortgage Loan, the Company shall, on the

    Business Day immediately preceding the Remittance Date in any month in which any such principal or

    interest payment has been deferred, deposit in the Custodial Account from its own funds, in accordance

    with Section 5.03, the difference between (a) such month's principal and one month's interest at the

    Mortgage Loan Remittance Rate on the unpaid principal balance of such Mortgage Loan and (b) the amount

    paid by the Mortgagor. The Company shall be entitled to reimbursement for such advances to the same

    extent as for all other advances made pursuant to Section 5.03. Without limiting the generality of the

    foregoing, the Company shall continue, and is hereby authorized and empowered, to execute and deliver on

    behalf of itself and the Purchasers, all instruments of satisfaction or cancellation, or of partial or

    full release, discharge and all other comparable instruments, with respect to the Mortgage Loans and with

    respect to the Mortgaged Properties. If reasonably required by the Company, the Purchaser shall furnish

    the Company with any powers of attorney and other documents necessary or appropriate to enable the

    Company to carry out its servicing and administrative duties under this Agreement.


               In  servicing  and  administering  the  Mortgage  Loans,  the Company  shall  employ  procedures
(including  collection  procedures)  and exercise the same care that it  customarily  employs and  exercises in
servicing  and  administering  mortgage  loans  for its own  account,  giving  due  consideration  to  Accepted
Servicing  Practices  where such practices do not conflict with the  requirements  of this  Agreement,  and the
Purchaser's reliance on the Company.

               The Mortgage Loans may be subserviced by the Subservicer on behalf of the Company  provided that
the  Subservicer is a Fannie  Mae-approved  lender or a Freddie Mac  seller/servicer  in good standing,  and no
event has  occurred,  including but not limited to a change in insurance  coverage,  which would make it unable
to comply with the eligibility  requirements for lenders imposed by Fannie Mae or for seller/servicers  imposed
by Freddie Mac, or which would require  notification  to Fannie Mae or Freddie Mac. The Company may perform any
of its  servicing  responsibilities  hereunder  or may cause the  Subservicer  to  perform  any such  servicing
responsibilities  on its behalf,  but the use by the Company of the  Subservicer  shall not release the Company
from any of its  obligations  hereunder  and the Company  shall remain  responsible  hereunder for all acts and
omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company
shall pay all fees and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not
exceed the Servicing Fee.

               At the cost and expense of the Company,  without any right of  reimbursement  from the Custodial
Account,  the Company shall be entitled to terminate the rights and  responsibilities  of the  Subservicer  and
arrange  for  any  servicing   responsibilities  to  be  performed  by  a  successor  Subservicer  meeting  the
requirements in the preceding paragraph,  provided,  however,  that nothing contained herein shall be deemed to
prevent or prohibit the Company,  at the Company's option,  from electing to service the related Mortgage Loans
itself.  In the event that the  Company's  responsibilities  and duties  under this  Agreement  are  terminated
pursuant to Section  9.04,  10.01 or 11.02,  and if requested to do so by the  Purchaser,  the Company shall at
its  own  cost  and  expense  terminate  the  rights  and  responsibilities  of the  Subservicer  as soon as is
reasonably  possible.  The Company  shall pay all fees,  expenses or penalties  necessary in order to terminate
the rights and  responsibilities  of the Subservicer  from the Company's own funds without  reimbursement  from
the Purchaser.

               Notwithstanding  any of the provisions of this Agreement  relating to agreements or arrangements
between the Company and the  Subservicer  or any reference  herein to actions taken through the  Subservicer or
otherwise,  the Company  shall not be relieved of its  obligations  to the  Purchaser and shall be obligated to
the same extent and under the same terms and  conditions as if it alone were  servicing and  administering  the
Mortgage  Loans.  The  Company  shall  be  entitled  to  enter  into an  agreement  with  the  Subservicer  for
indemnification  of the Company by the Subservicer  and nothing  contained in this Agreement shall be deemed to
limit or modify such indemnification.

               Any  Subservicing  Agreement  and any other  transactions  or services  relating to the Mortgage
Loans  involving the  Subservicer  shall be deemed to be between the  Subservicer  and Company  alone,  and the
Purchaser  shall have no  obligations,  duties or  liabilities  with  respect to the  Subservicer  including no
obligation,  duty or  liability  of  Purchaser  to pay the  Subservicer's  fees and  expenses.  For purposes of
distributions  and  advances by the Company  pursuant to this  Agreement,  the Company  shall be deemed to have
received a payment on a Mortgage Loan when the Subservicer has received such payment.

               Liquidation of Mortgage Loans.

               In the event that any payment due under any Mortgage Loan and not postponed  pursuant to Section
4.01 is not paid when the same  becomes due and  payable,  or in the event the  Mortgagor  fails to perform any
other covenant or obligation  under the Mortgage Loan and such failure  continues  beyond any applicable  grace
period,  the Company  shall take such action as (1) the Company  would take under  similar  circumstances  with
respect to a similar  mortgage  loan held for its own  account for  investment,  (2) shall be  consistent  with
Accepted  Servicing  Practices,  (3) the  Company  shall  determine  prudently  to be in the best  interest  of
Purchaser,  and (4) is  consistent  with any related  PMI  Policy.  In the event that any payment due under any
Mortgage Loan is not postponed  pursuant to Section 4.01 and remains  delinquent for a period of 90 days or any
other  default  continues  for a period of 90 days  beyond  the  expiration  of any grace or cure  period,  the
Company shall commence foreclosure  proceedings,  provided that, prior to commencing  foreclosure  proceedings,
the Company shall notify the  Purchaser in writing of the  Company's  intention to do so, and the Company shall
not  commence  foreclosure  proceedings  if the  Purchaser  objects to such action  within 10 Business  Days of
receiving such notice.  In the event the Purchaser  objects to such foreclosure  action,  the Company shall not
be required to make Monthly  Advances with respect to such  Mortgage  Loan,  pursuant to Section 5.03,  and the
Company's  obligation  to make such Monthly  Advances  shall  terminate  on the 90th day referred to above.  In
such  connection,  the  Company  shall from its own funds make all  necessary  and proper  Servicing  Advances,
provided,  however,  that the  Company  shall not be required  to expend its own funds in  connection  with any
foreclosure or towards the  restoration or preservation  of any Mortgaged  Property,  unless it shall determine
(a) that such  preservation,  restoration  and/or  foreclosure will increase the proceeds of liquidation of the
Mortgage Loan to Purchaser after  reimbursement  to itself for such expenses and (b) that such expenses will be
recoverable by it either through  Liquidation  Proceeds  (respecting  which it shall have priority for purposes
of withdrawals from the Custodial Account pursuant to Section 4.05) or through Insurance  Proceeds  (respecting
which it shall have similar priority).

               Notwithstanding  anything to the contrary  contained herein, in connection with a foreclosure or
acceptance of a deed in lieu of  foreclosure,  in the event the Company has reasonable  cause to believe that a
Mortgaged  Property is contaminated by hazardous or toxic substances or wastes,  or if the Purchaser  otherwise
requests an  environmental  inspection  or review of such  Mortgaged  Property to be  conducted  by a qualified
inspector.  Upon completion of the inspection,  the Company shall promptly provide the Purchaser with a written
report of the environmental inspection.

               After  reviewing the  environmental  inspection  report,  the Purchaser  shall determine how the
Company shall proceed with respect to the Mortgaged  Property.  In the event (a) the  environmental  inspection
report  indicates that the Mortgaged  Property is contaminated  by hazardous or toxic  substances or wastes and
(b) the  Purchaser  directs  the  Company  to  proceed  with  foreclosure  or  acceptance  of a deed in lieu of
foreclosure,  the Company shall be reimbursed for all costs  associated with such  foreclosure or acceptance of
a deed in lieu of foreclosure and any related  environmental  clean up costs,  as applicable,  from the related
Liquidation  Proceeds,  or if the Liquidation  Proceeds are  insufficient  to fully reimburse the Company,  the
Company  shall be entitled to be  reimbursed  from amounts in the  Custodial  Account  pursuant to Section 4.05
hereof.  In the event the  Purchaser  directs the Company not to proceed with  foreclosure  or  acceptance of a
deed in lieu of  foreclosure,  the Company shall be reimbursed for all Servicing  Advances made with respect to
the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof.

               Collection of Mortgage Loan Payments.

               Continuously  from the date hereof until the  principal  and interest on all Mortgage  Loans are
paid in full,  the Company  shall  proceed  diligently  to collect all  payments due under each of the Mortgage
Loans when the same shall  become due and payable and shall take special care in  ascertaining  and  estimating
Escrow  Payments and all other  charges that will become due and payable with respect to the Mortgage  Loan and
the Mortgaged  Property,  to the end that the installments  payable by the Mortgagors will be sufficient to pay
such charges as and when they become due and payable.

               Establishment of and Deposits to Custodial Account.

               The Company  shall  segregate and hold all funds  collected and received  pursuant to a Mortgage
Loan  separate and apart from any of its own funds and general  assets and shall  establish and maintain one or
more Custodial Accounts,  in the form of time deposit or demand accounts,  titled "Countrywide Home Loans, Inc.
in trust for EMC Mortgage Corporation,  as purchaser of Residential  Adjustable Rate Mortgage Loans and various
Mortgagors".  The  Custodial  Account  shall be  established  with a  Qualified  Depository  acceptable  to the
Purchaser.  Any funds  deposited  in the  Custodial  Account  shall at all times be fully  insured  to the full
extent  permitted  under  applicable  law.  Funds  deposited  in the  Custodial  Account may be drawn on by the
Company in  accordance  with  Section  4.05.  The  creation of any  Custodial  Account  shall be evidenced by a
certification in the form of Exhibit D-1 hereto,  in the case of an account  established  with the Company,  or
by a letter  agreement in the form of Exhibit D-2 hereto,  in the case of an account held by a depository other
than the Company.  A copy of such  certification  or letter  agreement shall be furnished to the Purchaser and,
upon request, to any subsequent Purchaser.

               The Company  shall  deposit in the Custodial  Account  within two Business Days of receipt,  and
retain therein,  the following  collections  received by the Company and payments made by the Company after the
related  Cut-off  Date,  (other than  payments of principal  and interest due on or before the related  Cut-off
Date,  or received by the  Company  prior to the related  Cut-off  Date but  allocable  to a period  subsequent
thereto or with respect to each LPMI Loan, in the amount of the LPMI Fee):

                 all  payments  on  account  of  principal  on the  Mortgage  Loans,  including  all  Principal
        Prepayments;

                 all  payments on account of interest  on the  Mortgage  Loans  adjusted to the  Mortgage  Loan
        Remittance Rate;

                 all Liquidation Proceeds;

                 all Insurance  Proceeds  including amounts required to be deposited  pursuant to Section 4.10,
        Section 4.11, Section 4.14 and Section 4.15;

                 all  Condemnation  Proceeds  which  are  not  applied  to the  restoration  or  repair  of the
        Mortgaged Property or released to the Mortgagor in accordance with Section 4.14;

                 any amount required to be deposited in the Custodial  Account  pursuant to Section 4.01, 4.09,
        5.03, 6.01 or 6.02;

                 any amounts  payable in  connection  with the  repurchase  of any  Mortgage  Loan  pursuant to
        Section 3.03,  3.05 or 3.07 and all amounts  required to be deposited by the Company in connection with
        a shortfall in principal amount of any Qualified Substitute Mortgage Loan pursuant to Section 3.03;

                 with  respect  to each  Principal  Prepayment  in full or in  part,  the  Prepayment  Interest
        Shortfall Amount, if any, for the month of distribution.  Such deposit shall be made from the Company's
        own  funds,  without  reimbursement  therefor  up to a maximum  amount per month of the  Servicing  Fee
        actually received for such month for the Mortgage Loans;

                 any amounts  required to be  deposited by the Company  pursuant to Section 4.11 in  connection
        with the deductible clause in any blanket hazard insurance policy; and

                 any amounts  received  with respect to or related to any REO Property and all REO  Disposition
        Proceeds pursuant to Section 4.16.

               The foregoing  requirements for deposit into the Custodial Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of late
payment  charges and  assumption  fees, to the extent  permitted by Section 6.01,  need not be deposited by the
Company into the  Custodial  Account.  Any interest  paid on funds  deposited in the  Custodial  Account by the
depository  institution  shall accrue to the benefit of the Company and the Company shall be entitled to retain
and withdraw such interest from the Custodial Account pursuant to Section 4.05.

               Permitted Withdrawals From Custodial Account.

               The  Company  shall,  from time to time,  withdraw  funds  from the  Custodial  Account  for the
following purposes:

                 to make  payments to the  Purchaser  in the amounts and in the manner  provided for in Section
        5.01;

                 to  reimburse  itself for Monthly  Advances of the  Company's  funds made  pursuant to Section
        5.03, the Company's right to reimburse  itself pursuant to this subclause (ii) being limited to amounts
        received on the related  Mortgage  Loan which  represent  late  payments of principal  and/or  interest
        respecting  which  any such  advance  was  made,  it  being  understood  that,  in the case of any such
        reimbursement,  the Company's  right  thereto  shall be prior to the rights of Purchaser,  except that,
        where the Company is required to repurchase a Mortgage Loan  pursuant to Section  3.03,  3.05,  3.07 or
        6.02, the Company's right to such reimbursement  shall be subsequent to the payment to the Purchaser of
        the  Repurchase  Price  pursuant  to such  sections  and all other  amounts  required to be paid to the
        Purchaser with respect to such Mortgage Loan;

                 to reimburse itself for unreimbursed  Servicing  Advances,  and for any unpaid Servicing Fees,
        the Company's  right to reimburse  itself pursuant to this subclause (iii) with respect to any Mortgage
        Loan being limited to related Liquidation Proceeds,  Condemnation Proceeds, Insurance Proceeds and such
        other  amounts as may be  collected by the Company  from the  Mortgagor  or  otherwise  relating to the
        Mortgage Loan, it being  understood  that, in the case of any such  reimbursement,  the Company's right
        thereto shall be prior to the rights of Purchaser  except where the Company is required to repurchase a
        Mortgage Loan pursuant to Section 3.03,  3.05,  3.07 or 6.02, in which case the Company's right to such
        reimbursement  shall be subsequent to the payment to the Purchasers of the Repurchase Price pursuant to
        such  sections  and all other  amounts  required  to be paid to the  Purchasers  with  respect  to such
        Mortgage Loan;

                 to pay itself interest on funds deposited in the Custodial Account;

                 to reimburse itself for expenses incurred and reimbursable to it pursuant to Section 9.01;

                 to pay any amount  required to be paid  pursuant to Section 4.16 related to any REO  Property,
        it being understood that in the case of any such expenditure or withdrawal  related to a particular REO
        Property,  the amount of such expenditure or withdrawal from the Custodial  Account shall be limited to
        amounts on deposit in the Custodial Account with respect to the related REO Property;

                 to clear and terminate the Custodial Account upon the termination of this Agreement; and

                 to withdraw funds deposited in error.

               In the event that the  Custodial  Account is interest  bearing,  on each  Remittance  Date,  the
Company  shall  withdraw all funds from the  Custodial  Account  except for those  amounts  which,  pursuant to
Section  5.01,  the  Company is not  obligated  to remit on such  Remittance  Date.  The  Company  may use such
withdrawn funds only for the purposes described in this Section 4.05.

               Establishment of and Deposits to Escrow Account.

               The Company  shall  segregate and hold all funds  collected and received  pursuant to a Mortgage
Loan  constituting  Escrow  Payments  separate and apart from any of its own funds and general assets and shall
establish and maintain one or more Escrow  Accounts,  in the form of time deposit or demand  accounts,  titled,
"Countrywide  Home  Loans,  Inc.,  in trust for the EMC  Mortgage  Corporation,  as  purchaser  of  Residential
Adjustable  Rate Mortgage  Loans and various  Mortgagors".  The Escrow  Accounts  shall be  established  with a
Qualified Depository,  in a manner which shall provide maximum available insurance thereunder.  Funds deposited
in the Escrow  Account may be drawn on by the Company in  accordance  with  Section  4.07.  The creation of any
Escrow  Account  shall be evidenced  by a  certification  in the form of Exhibit E-1 hereto,  in the case of an
account  established with the Company,  or by a letter agreement in the form of Exhibit E-2 hereto, in the case
of an account held by a depository other than the Company. A copy of such  certification  shall be furnished to
the Purchaser and, upon request, to any subsequent Purchaser.

               The  Company  shall  deposit  in the Escrow  Account or  Accounts  within two  Business  Days of
receipt, and retain therein:

                 all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting
        timely payment of any such items as required under the terms of this Agreement; and

                 all amounts representing  Insurance Proceeds or Condemnation  Proceeds which are to be applied
        to the restoration or repair of any Mortgaged Property.

               The Company shall make  withdrawals  from the Escrow Account only to effect such payments as are
required  under this  Agreement,  as set forth in Section  4.07.  The  Company  shall be entitled to retain any
interest paid on funds  deposited in the Escrow Account by the depository  institution,  other than interest on
escrowed funds required by law to be paid to the  Mortgagor.  To the extent  required by law, the Company shall
pay interest on escrowed funds to the Mortgagor  notwithstanding  that the Escrow  Account may be  non-interest
bearing or that interest paid thereon is insufficient for such purposes.

               Permitted Withdrawals From Escrow Account.

               Withdrawals from the Escrow Account or Accounts may be made by the Company only:

                 to  effect  timely  payments  of ground  rents,  taxes,  assessments,  water  rates,  mortgage
        insurance  premiums,   condominium  charges,   fire  and  hazard  insurance  premiums  or  other  items
        constituting Escrow Payments for the related Mortgage;

                 to reimburse  the Company for any Servicing  Advances made by the Company  pursuant to Section
        4.08 with respect to a related  Mortgage Loan, but only from amounts  received on the related  Mortgage
        Loan which represent late collections of Escrow Payments thereunder;

                 to refund to any Mortgagor any funds found to be in excess of the amounts  required  under the
        terms of the related Mortgage Loan;

                 for transfer to the Custodial  Account and application to reduce the principal  balance of the
        Mortgage Loan in accordance with the terms of the related Mortgage and Mortgage Note;

                 for  application  to restoration  or repair of the Mortgaged  Property in accordance  with the
        procedures outlined in Section 4.14;

                 to pay to the Company,  or any  Mortgagor to the extent  required by law, any interest paid on
        the funds deposited in the Escrow Account;

                 to clear and terminate the Escrow Account on the termination of this Agreement; and

                 to withdraw funds deposited in error.

               Payment of Taxes, Insurance and Other Charges.

               With respect to each Mortgage Loan, the Company shall maintain  accurate records  reflecting the
status of ground  rents,  taxes,  assessments,  water rates,  sewer rents,  and other  charges which are or may
become a lien upon the Mortgaged  Property and the status of PMI Policy premiums and fire and hazard  insurance
coverage and shall  obtain,  from time to time,  all bills for the payment of such charges  (including  renewal
premiums) and shall effect payment thereof prior to the applicable  penalty or termination date,  employing for
such purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Company in amounts  sufficient  for such  purposes,  as allowed under the terms of the Mortgage.  To the
extent  that a Mortgage  does not provide  for Escrow  Payments,  the  Company  shall  determine  that any such
payments are made by the Mortgagor at the time they first become due. The Company  assumes full  responsibility
for the timely  payment of all such bills and shall effect timely payment of all such charges  irrespective  of
each  Mortgagor's  faithful  performance in the payment of same or the making of the Escrow  Payments,  and the
Company shall make advances from its own funds to effect such payments.

               Protection of Accounts.

               The Company may transfer the Custodial  Account or the Escrow  Account to a different  Qualified
Depository  from time to time.  Upon any such  transfer,  the Company shall  promptly  notify the Purchaser and
deliver to the Purchaser a Custodial Account  Certification or Escrow Account  Certification (as applicable) in
the form of Exhibit D-1 or E-1 to this agreement.

               The Company shall bear any expenses,  losses or damages  sustained by the Purchaser  because the
Custodial Account and/or the Escrow Account are not demand deposit accounts.

               Amounts on deposit in the  Custodial  Account  and the Escrow  Account  may at the option of the
Company  be  invested  in  Eligible  Investments;  provided  that in the event  that  amounts on deposit in the
Custodial  Account or the Escrow  Account  exceed the amount fully insured by the FDIC (the  "Insured  Amount")
the Company shall be obligated to invest the excess amount over the Insured  Amount in Eligible  Investments on
the same Business Day as such excess amount  becomes  present in the Custodial  Account or the Escrow  Account.
Any such  Eligible  Investment  shall mature no later than the  Determination  Date next  following the date of
such Eligible Investment,  provided,  however, that if such Eligible Investment is an obligation of a Qualified
Depository  (other than the Company)  that  maintains the Custodial  Account or the Escrow  Account,  then such
Eligible  Investment  may mature on such  Remittance  Date. Any such Eligible  Investment  shall be made in the
name of the Company in trust for the benefit of the  Purchaser.  All income on or gain  realized  from any such
Eligible  Investment  shall be for the benefit of the Company and may be  withdrawn at any time by the Company.
Any losses  incurred in respect of any such  investment  shall be  deposited  in the  Custodial  Account or the
Escrow Account, by the Company out of its own funds immediately as realized.

               Maintenance of Hazard Insurance.

               The Company shall cause to be maintained  for each Mortgage Loan hazard  insurance such that all
buildings  upon the Mortgaged  Property are insured by a generally  acceptable  insurer rated A:VI or better in
the current  Best's Key Rating Guide  ("Best's")  against loss by fire,  hazards of extended  coverage and such
other hazards as are customary in the area where the  Mortgaged  Property is located,  in an amount which is at
least equal to the lesser of (i) the  replacement  value of the  improvements  securing  such Mortgage Loan and
(ii) the greater of (a) the  outstanding  principal  balance of the  Mortgage  Loan and (b) an amount such that
the  proceeds  thereof  shall be  sufficient  to  prevent  the  Mortgagor  or the loss  payee  from  becoming a
co-insurer.

               If a Mortgaged  Property is located in an area  identified in the Federal  Register by the Flood
Emergency  Management  Agency  as  having  special  flood  hazards  (and  such  flood  insurance  has been made
available)  a flood  insurance  policy  meeting  the  requirements  of the  current  guidelines  of the Federal
Insurance  Administration  is in effect with a generally  acceptable  insurance carrier rated A:VI or better in
Best's in an amount  representing  coverage equal to the lesser of (i) the minimum amount  required,  under the
terms of coverage,  to compensate for any damage or loss on a replacement  cost basis (or the unpaid balance of
the mortgage if  replacement  cost  coverage is not  available  for the type of building  insured) and (ii) the
maximum amount of insurance  which is available  under the Flood  Disaster  Protection Act of 1973, as amended.
If at any time during the term of the Mortgage Loan, the Company  determines in accordance  with applicable law
and pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and
is not  covered  by flood  insurance  or is covered in an amount  less than the  amount  required  by the Flood
Disaster  Protection  Act of 1973,  as  amended,  the  Company  shall  notify the  related  Mortgagor  that the
Mortgagor must obtain such flood insurance  coverage,  and if said Mortgagor fails to obtain the required flood
insurance  coverage within  forty-five (45) days after such  notification,  the Company shall immediately force
place the required flood insurance on the Mortgagor's behalf.

               If a Mortgage is secured by a unit in a condominium  project,  the Company shall verify that the
coverage required of the owner's association,  including hazard,  flood,  liability,  and fidelity coverage, is
being  maintained  in  accordance  with then  current  Fannie Mae  requirements,  and secure  from the  owner's
association  its  agreement to notify the Company  promptly of any change in the  insurance  coverage or of any
condemnation  or  casualty  loss that may have a  material  effect on the value of the  Mortgaged  Property  as
security.

               The Company shall cause to be maintained on each Mortgaged Property  earthquake or such other or
additional  insurance as may be required  pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such  additional  insurance,  or pursuant to the  requirements  of any private
mortgage guaranty insurer, or as may be required to conform with Accepted Servicing Practices.

               In the event that any  Purchaser or the Company  shall  determine  that the  Mortgaged  Property
should be insured  against  loss or damage by hazards  and risks not  covered by the  insurance  required to be
maintained by the Mortgagor  pursuant to the terms of the Mortgage,  the Company shall  communicate and consult
with the  Mortgagor  with respect to the need for such  insurance  and bring to the  Mortgagor's  attention the
desirability of protection of the Mortgaged Property.

               All policies required  hereunder shall name the Company as loss payee and shall be endorsed with
standard or union  mortgagee  clauses,  without  contribution,  which shall  provide for at least 30 days prior
written notice of any cancellation, reduction in amount or material change in coverage.

               The Company shall not interfere with the Mortgagor's  freedom of choice in selecting  either his
insurance carrier or agent,  provided,  however,  that the Company shall not accept any such insurance policies
from  insurance  companies  unless  such  companies  are rated A:VI or better in Best's and are  licensed to do
business in the  jurisdiction  in which the Mortgaged  Property is located.  The Company shall  determine  that
such policies  provide  sufficient  risk coverage and amounts,  that they insure the property  owner,  and that
they  properly  describe the property  address.  The Company  shall furnish to the Mortgagor a formal notice of
expiration of any such  insurance in sufficient  time for the Mortgagor to arrange for renewal  coverage by the
expiration date.

               Pursuant to Section 4.04,  any amounts  collected by the Company under any such policies  (other
than  amounts to be  deposited in the Escrow  Account and applied to the  restoration  or repair of the related
Mortgaged  Property,  or property  acquired  in  liquidation  of the  Mortgage  Loan,  or to be released to the
Mortgagor,  in accordance with the Company's  normal  servicing  procedures as specified in Section 4.14) shall
be deposited in the Custodial Account subject to withdrawal pursuant to Section 4.05.

               Maintenance of Mortgage Impairment Insurance.

               In the event that the  Company  shall  obtain and  maintain a blanket  policy  insuring  against
losses arising from fire and hazards  covered under extended  coverage on all of the Mortgage  Loans,  then, to
the extent such policy  provides  coverage in an amount equal to the amount  required  pursuant to Section 4.10
and otherwise  complies with all other  requirements  of Section 4.10, it shall  conclusively be deemed to have
satisfied its  obligations  as set forth in Section 4.10.  Any amounts  collected by the Company under any such
policy relating to a Mortgage Loan shall be deposited in the Custodial  Account subject to withdrawal  pursuant
to Section  4.05.  Such policy may contain a deductible  clause,  in which case,  in the event that there shall
not have been  maintained on the related  Mortgaged  Property a policy  complying  with Section 4.10, and there
shall have been a loss  which  would  have been  covered  by such  policy,  the  Company  shall  deposit in the
Custodial  Account at the time of such loss the amount not otherwise  payable under the blanket  policy because
of such deductible clause, such amount to deposited from the Company's funds, without  reimbursement  therefor.
Upon request of any  Purchaser,  the Company  shall cause to be delivered  to such  Purchaser a certified  true
copy of such  policy  and a  statement  from the  insurer  thereunder  that  such  policy  shall in no event be
terminated or materially modified without 30 days' prior written notice to such Purchaser.

               Maintenance of Fidelity Bond and Errors and Omissions Insurance.

               The Company shall maintain with responsible  companies,  at its own expense,  a blanket Fidelity
Bond and an Errors and Omissions  Insurance  Policy,  with broad  coverage on all officers,  employees or other
persons acting in any capacity requiring such persons to handle funds,  money,  documents or papers relating to
the Mortgage Loans  ("Company  Employees").  Any such Fidelity Bond and Errors and Omissions  Insurance  Policy
shall be in the form of the Mortgage  Banker's  Blanket Bond and shall  protect and insure the Company  against
losses,  including  forgery,  theft,  embezzlement,  fraud,  errors and omissions  and  negligent  acts of such
Company Employees.  Such Fidelity Bond and Errors and Omissions  Insurance Policy also shall protect and insure
the Company  against losses in connection  with the release or  satisfaction  of a Mortgage Loan without having
obtained  payment in full of the  indebtedness  secured  thereby.  No provision of this Section 4.12  requiring
such  Fidelity Bond and Errors and Omissions  Insurance  Policy shall  diminish or relieve the Company from its
duties and obligations as set forth in this Agreement.  The minimum  coverage under any such bond and insurance
policy  shall be  acceptable  to Fannie Mae or Freddie  Mac.  Upon the  request of any  Purchaser,  the Company
shall cause to be  delivered  to such  Purchaser  a certified  true copy of such  fidelity  bond and  insurance
policy and a statement  from the surety and the insurer that such fidelity  bond and insurance  policy shall in
no event be terminated or materially modified without 30 days' prior written notice to the Purchaser.

               Inspections.

               The Company shall inspect the Mortgaged  Property as often as deemed necessary by the Company to
assure itself that the value of the Mortgaged  Property is being preserved.  In addition,  if any Mortgage Loan
is more than 60 days  delinquent,  the Company  immediately  shall  inspect the  Mortgaged  Property  and shall
conduct  subsequent  inspections in accordance with Accepted  Servicing  Practices or as may be required by the
primary mortgage guaranty insurer. The Company shall keep a written report of each such inspection.

               Restoration of Mortgaged Property.

               The Company  need not obtain the approval of the  Purchaser  prior to  releasing  any  Insurance
Proceeds  or  Condemnation  Proceeds  to the  Mortgagor  to be  applied  to the  restoration  or  repair of the
Mortgaged  Property if such release is in  accordance  with Accepted  Servicing  Practices.  At a minimum,  the
Company shall comply with the following  conditions in connection  with any such release of Insurance  Proceeds
or Condemnation Proceeds:

                 the Company shall receive satisfactory  independent  verification of completion of repairs and
        issuance of any required approvals with respect thereto;

                 the  Company  shall take all steps  necessary  to  preserve  the  priority  of the lien of the
        Mortgage,  including, but not limited to requiring waivers with respect to mechanics' and materialmen's
        liens;

                 the Company shall verify that the Mortgage Loan is not in default; and

                 pending  repairs  or  restoration,   the  Company  shall  place  the  Insurance   Proceeds  or
        Condemnation Proceeds in the Custodial Account.

               If the  Purchaser  is named as an  additional  loss payee,  the Company is hereby  empowered  to
endorse any loss draft issued in respect of such a claim in the name of the Purchaser.

               Maintenance of PMI and LPMI Policy; Claims.

               (a) With respect to each Mortgage Loan with a LTV in excess of 95%, the Company shall:

               (i) with  respect to  Mortgage  Loans  which are not LPMI Loans,  in  accordance  with state and
federal laws and without any cost to the  Purchaser,  maintain or cause the Mortgagor to maintain in full force
and effect a PMI Policy with a minimum of 35% coverage  insuring  that  portion of the Mortgage  Loan in excess
of 68% (or such other  percentage as stated in the related  Acknowledgment  Agreement) of value,  and shall pay
or shall cause the  Mortgagor  to pay the premium  thereon on a timely  basis,  until the LTV of such  Mortgage
Loan is reduced to 80%. In the event that such PMI Policy shall be  terminated,  the Company  shall obtain from
another  Qualified  Insurer a comparable  replacement  policy,  with a total  coverage  equal to the  remaining
coverage of such terminated PMI Policy,  at substantially  the same fee level. If the insurer shall cease to be
a Qualified  Insurer,  the Company shall determine whether  recoveries under the PMI Policy are jeopardized for
reasons related to the financial  condition of such insurer,  it being  understood that the Company shall in no
event have any  responsibility  or liability  for any failure to recover  under the PMI Policy for such reason.
If the  Company  determines  that  recoveries  are so  jeopardized,  it  shall  notify  the  Purchaser  and the
Mortgagor,  if required,  and obtain from another Qualified Insurer a replacement insurance policy. The Company
shall not take any  action  which  would  result in  noncoverage  under any  applicable  PMI Policy of any loss
which,  but for the  actions  of the  Company  would  have been  covered  thereunder.  In  connection  with any
assumption or substitution  agreement  entered into or to be entered into pursuant to Section 4.01, the Company
shall promptly  notify the insurer under the related PMI Policy,  if any, of such assumption or substitution of
liability in  accordance  with the terms of such PMI Policy and shall take all actions which may be required by
such  insurer as a  condition  to the  continuation  of coverage  under such PMI Policy.  If such PMI Policy is
terminated  as a  result  of such  assumption  or  substitution  of  liability,  the  Company  shall  obtain  a
replacement PMI Policy as provided above.

                (ii) with  respect to LPMI Loans,  maintain  in full force and effect an LPMI  Policy  insuring
that portion of the Mortgage  Loan with a minimum of 35% coverage  insuring  that portion of the Mortgage  Loan
in excess of 68% (or such other  percentage as stated in the related  Acknowledgment  Agreement) of value,  and
from time to time,  withdraw  the LPMI Fee with respect to such LPMI Loan from the  Custodial  Account in order
to pay the premium  thereon on a timely  basis,  until the LTV of such  Mortgage Loan is reduced to 80%. In the
event that the  interest  payments  made with  respect to any LPMI Loan are less than the LPMI Fee, the Company
shall  advance  from its own funds the amount of any such  shortfall in the LPMI Fee, in payment of the premium
on the related LPMI Policy.  Any such advance shall be a Servicing  Advance subject to  reimbursement  pursuant
to the  provisions on Section 2.05. In the event that such LPMI Policy shall be  terminated,  the Company shall
obtain from another  Qualified  Insurer a comparable  replacement  policy,  with a total  coverage equal to the
remaining  coverage of such terminated LPMI Policy,  at substantially  the same fee level. If the insurer shall
cease to be a Qualified  Insurer,  the Company shall  determine  whether  recoveries  under the LPMI Policy are
jeopardized  for reasons  related to the financial  condition of such  insurer,  it being  understood  that the
Company  shall in no event have any  responsibility  or  liability  for any  failure to recover  under the LPMI
Policy for such reason.  If the Company  determines  that  recoveries are so  jeopardized,  it shall notify the
Purchaser and the Mortgagor,  if required,  and obtain from another Qualified  Insurer a replacement  insurance
policy.  The Company  shall not take any action which would result in  noncoverage  under any  applicable  LPMI
Policy  of any loss  which,  but for the  actions  of the  Company  would  have  been  covered  thereunder.  In
connection  with any  assumption  or  substitution  agreement  entered into or to be entered  into  pursuant to
Section 6.01,  the Company  shall  promptly  notify the insurer under the related LPMI Policy,  if any, of such
assumption or  substitution  of liability in  accordance  with the terms of such LPMI Policy and shall take all
actions  which may be required by such insurer as a condition to the  continuation  of coverage  under such PMI
Policy.  If such LPMI Policy is terminated as a result of such  assumption or  substitution  of liability,  the
Company shall obtain a replacement LPMI Policy as provided above.

               (b)    In  connection  with its  activities  as  servicer,  the  Company  agrees to prepare  and
present,  on behalf of itself and the  Purchaser,  claims to the insurer under any PMI Policy or LPMI Policy in
a timely  fashion in accordance  with the terms of such PMI Policy or LPMI Policy and, in this regard,  to take
such  action as shall be  necessary  to permit  recovery  under any PMI  Policy  or LPMI  Policy  respecting  a
defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected by the Company under any PMI Policy
or LPMI Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

               (c)    Purchaser,  in its sole discretion,  at any time, may (i) either obtain an additional PMI
Policy on any  Mortgage  Loan  which  already  has a PMI Policy in place,  or (ii)  obtain a PMI Policy for any
Mortgage  Loan  which  does not  already  have a PMI  Policy in place.  In any  event,  the  Company  agrees to
administer such PMI Policies in accordance with the Agreement or any Reconstitution Agreement.

               Title, Management and Disposition of REO Property.

               In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu
of  foreclosure,  the deed or certificate of sale shall be taken in the name of the Purchaser,  or in the event
the  Purchaser  is not  authorized  or  permitted  to hold title to real  property  in the state  where the REO
Property is located,  or would be adversely  affected  under the "doing  business" or tax laws of such state by
so holding  title,  the deed or  certificate  of sale  shall be taken in the name of such  Person or Persons as
shall be  consistent  with an Opinion of Counsel  obtained by the Company  from any attorney  duly  licensed to
practice  law in the state where the REO  Property is located.  The Person or Persons  holding such title other
than the Purchaser shall acknowledge in writing that such title is being held as nominee for the Purchaser.

               The Company  shall  manage,  conserve,  protect and operate each REO Property for the  Purchaser
solely for the purpose of its prompt  disposition  and sale.  The  Company,  either  itself or through an agent
selected by the Company, shall manage,  conserve,  protect and operate the REO Property in the same manner that
it manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in the same
manner that similar  property in the same  locality as the REO Property is managed.  The Company  shall attempt
to sell the same  (and may  temporarily  rent the same for a  period  not  greater  than one  year,  except  as
otherwise  provided  below) on such terms and conditions as the Company deems to be in the best interest of the
Purchaser.

               The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible and
shall sell such REO  Property  in any event  within one year after  title has been taken to such REO  Property,
unless (i) (A) a REMIC  election  has not been made with  respect to the  arrangement  under which the Mortgage
Loans and the REO Property are held, and (ii) the Company  determines,  and gives an appropriate  notice to the
Purchaser to such effect,  that a longer period is necessary for the orderly  liquidation of such REO Property.
If a period  longer than one year is permitted  under the  foregoing  sentence and is necessary to sell any REO
Property the Company shall report  monthly to the  Purchaser as to the progress  being made in selling such REO
Property.

               The Company  shall also maintain on each REO Property  fire and hazard  insurance  with extended
coverage in amount  which is at least  equal to the maximum  insurable  value of the  improvements  which are a
part of such property,  liability  insurance and, to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance in the amount required above.

               The  disposition  of REO  Property  shall be carried out by the Company at such price,  and upon
such terms and conditions,  as the Company deems to be in the best interests of the Purchaser.  The proceeds of
sale  of the REO  Property  shall  be  promptly  deposited  in the  Custodial  Account.  As  soon as  practical
thereafter  the  expenses of such sale shall be paid and the  Company  shall  reimburse  itself for any related
unreimbursed  Servicing  Advances,  unpaid  Servicing Fees and  unreimbursed  advances made pursuant to Section
5.03, and on the  Remittance  Date  immediately  following the Principal  Prepayment  Period in which such sale
proceeds  are  received  the net cash  proceeds  of such  sale  remaining  in the  Custodial  Account  shall be
distributed to the Purchaser.

               The Company shall  withdraw the  Custodial  Account  funds  necessary for the proper  operation,
management  and  maintenance  of the REO  Property,  including  the cost of  maintaining  any hazard  insurance
pursuant to Section  4.10 and the fees of any  managing  agent of the Company,  a  Subservicer,  or the Company
itself.  The REO  management  fee shall be an amount that is  reasonable  and  customary  in the area where the
Mortgaged  Property is located.  The Company shall make monthly  distributions  on each  Remittance Date to the
Purchasers  of the net cash flow from the REO Property  (which shall equal the revenues  from such REO Property
net of the expenses  described in this Section 4.16 and of any reserves  reasonably  required from time to time
to be maintained to satisfy anticipated liabilities for such expenses).

               Real Estate Owned Reports.

               Together with the  statement  furnished  pursuant to Section 5.02,  the Company shall furnish to
the  Purchaser  on or before  the  Remittance  Date each month a  statement  with  respect to any REO  Property
covering the  operation of such REO Property for the previous  month and the  Company's  efforts in  connection
with the sale of such REO Property and any rental of such REO Property  incidental  to the sale thereof for the
previous  month.  That  statement  shall be  accompanied  by such  other  information  as the  Purchaser  shall
reasonably request.

               Liquidation Reports.

               Upon the foreclosure sale of any Mortgaged Property or the acquisition  thereof by the Purchaser
pursuant to a deed in lieu of  foreclosure,  the Company  shall submit to the  Purchaser a  liquidation  report
with respect to such Mortgaged Property.

               Reports of Foreclosures and Abandonments of Mortgaged Property.

               Following the  foreclosure  sale or  abandonment  of any Mortgaged  Property,  the Company shall
report such foreclosure or abandonment as required pursuant to Section 6050J of the Code.

               Notification of Adjustments.

               With respect to each Mortgage Loan,  the Company shall adjust the Mortgage  Interest Rate on the
related  Interest Rate Adjustment  Date and shall adjust the Monthly Payment on the related Payment  Adjustment
Date in compliance  with the  requirements  of applicable  law and the related  Mortgage and Mortgage Note. If,
pursuant to the terms of the Mortgage Note,  another index is selected for  determining  the Mortgage  Interest
Rate,  the same  index  will be used with  respect  to each  Mortgage  Note  which  requires  a new index to be
selected,  provided that such  selection  does not conflict with the terms of the related  Mortgage  Note.  The
Company shall execute and deliver any and all necessary  notices  required  under  applicable law and the terms
of the related  Mortgage  Note and  Mortgage  regarding  the  Mortgage  Interest  Rate and the Monthly  Payment
adjustments.  The  Company  shall  promptly  upon  written  request  thereof,  deliver  to the  Purchaser  such
notifications  and any additional  applicable data regarding such adjustments and the methods used to calculate
and  implement  such  adjustments.  Upon the discovery by the Company,  or the  Purchaser  that the Company has
failed to adjust a Mortgage  Interest Rate or a Monthly Payment  pursuant to the terms of the related  Mortgage
Note and  Mortgage,  the Company  shall  immediately  deposit in the  Custodial  Account from its own funds the
amount of any interest loss caused the Purchaser thereby.




                                             PAYMENTS TO PURCHASER


               Remittances.

               On each Remittance Date the Company shall remit by wire transfer of immediately  available funds
to the  Purchaser  (a) all  amounts  deposited  in the  Custodial  Account as of the close of  business  on the
Determination  Date (net of charges  against or  withdrawals  from the  Custodial  Account  pursuant to Section
4.05),  plus (b) all amounts,  if any,  which the Company is obligated to distribute  pursuant to Section 5.03,
minus  (c)  any  amounts  attributable  to  Principal  Prepayments  received  after  the  applicable  Principal
Prepayment  Period  which  amounts  shall be remitted  on the  following  Remittance  Date,  together  with any
additional  interest  required to be deposited  in the  Custodial  Account in  connection  with such  Principal
Prepayment in accordance with Section  4.04(viii),  and minus (d) any amounts  attributable to Monthly Payments
collected  but due on a Due Date or Dates  subsequent  to the first day of the  month of the  Remittance  Date,
which amounts shall be remitted on the Remittance Date next succeeding the Due Period for such amounts.

               With  respect  to any  remittance  received  by the  Purchaser  after the  second  Business  Day
following the Business Day on which such payment was due, the Company  shall pay to the  Purchaser  interest on
any such late payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each change,  plus
three  percentage  points,  but in no event greater than the maximum amount  permitted by applicable  law. Such
interest  shall be deposited in the Custodial  Account by the Company on the date such late payment is made and
shall  cover the period  commencing  with the day  following  such  second  Business  Day and  ending  with the
Business Day on which such payment is made,  both  inclusive.  Such interest  shall be remitted  along with the
distribution  payable on the next succeeding  Remittance  Date. The payment by the Company of any such interest
shall not be deemed an extension of time for payment or a waiver of any Event of Default by the Company.

               Statements to Purchaser.

               Not later than the 10th day of each calendar  month,  the Company shall furnish to the Purchaser
a Monthly  Remittance  Advice,  with a trial balance report attached thereto,  in the form of Exhibit F annexed
hereto  electronic  medium  mutually  acceptable to the parties as to the preceding  calendar month and the Due
Period in the month of remittance

               In  addition,  not more than 60 days after the end of each  calendar  year,  the  Company  shall
furnish to each  Person who was a  Purchaser  at any time  during such  calendar  year an annual  statement  in
accordance with the  requirements  of applicable  federal income tax law as to the aggregate of remittances for
the  applicable  portion of such year.  Nothing in this  Section 5.02 shall be deemed to require the Company to
prepare  any  federal  income tax return on Internal  Revenue  Service  Form 1066,  U.S.  Real Estate  Mortgage
Investment  Conduit Income Tax Return,  including  Schedule Q thereto,  Quarterly  Notice to Residual  Interest
Holders of REMIC Taxable Income or Net Loss  Allocation,  or any successor  forms, to be filed on behalf of any
REMIC under the REMIC Provisions.

               Monthly Advances by Company.

               On the Business Day  immediately  preceding each Remittance  Date,  either (a) the Company shall
deposit in the  Custodial  Account from its own funds or (b) if funds are on deposit in the  Custodial  Account
which are not  required  to be remitted on the related  Remittance  Date,  the Company may make an  appropriate
entry in its records that such funds shall be applied toward the related  Monthly Advance  (provided,  that any
funds so applied  shall be replaced by the Company no later than the Business  Day  immediately  preceding  the
next  Remittance  Date),  in each case, in an aggregate  amount equal to all Monthly  Payments  (with  interest
adjusted to the Mortgage Loan  Remittance  Rate) which were due on the Mortgage Loans during the applicable Due
Period and which were delinquent at the close of business on the immediately  preceding  Determination  Date or
which were deferred  pursuant to Section 4.01.  The  Company's  obligation to make such Monthly  Advances as to
any  Mortgage  Loan will  continue  through  the last  Monthly  Payment due prior to the payment in full of the
Mortgage Loan, or through the last  Remittance  Date prior to the Remittance  Date for the  distribution of all
Liquidation  Proceeds  and  other  payments  or  recoveries  (including  Insurance  Proceeds  and  Condemnation
Proceeds) with respect to the Mortgage Loan.

                In no event shall the Company be  obligated  to make an advance  under this  section 5.03 if at
the time of such advance it deems such advance to be  non-recoverable.  The Company shall  promptly  deliver an
officer's  certificate  to the Purchaser upon  determining  that any advance is  non-recoverable.  In the event
that upon  liquidation  of the Mortgage  Loan,  the  Liquidation  Proceeds are  insufficient  to reimburse  the
Company  for any Monthly  Advances,  the  Company  shall  notify the related  Purchaser  of such  shortfall  by
registered  mail with  sufficient  supporting  documentation  and shall have the right to deduct such shortfall
from the next remittance to be paid to the related Purchaser.




                                         GENERAL SERVICING PROCEDURES


               Transfers of Mortgaged Property.

               The Company shall use its best efforts to enforce any "due-on-sale"  provision  contained in any
Mortgage or Mortgage Note and to deny  assumption  by the person to whom the Mortgaged  Property has been or is
about to be sold  whether by  absolute  conveyance  or by contract  of sale,  and whether or not the  Mortgagor
remains  liable on the Mortgage and the Mortgage  Note.  When the  Mortgaged  Property has been conveyed by the
Mortgagor,  the Company  shall,  to the extent it has  knowledge  of such  conveyance,  exercise  its rights to
accelerate the maturity of such Mortgage Loan under the  "due-on-sale"  clause  applicable  thereto,  provided,
however,  that the  Company  shall not  exercise  such  rights  if  prohibited  by law from  doing so or if the
exercise of such rights would  impair or threaten to impair any recovery  under the related PMI or LPMI Policy,
if any.

               If  the  Company  reasonably  believes  it is  unable  under  applicable  law  to  enforce  such
"due-on-sale"  clause,  the Company  shall enter into (i) an assumption  and  modification  agreement  with the
person to whom such  property  has been  conveyed,  pursuant  to which such  person  becomes  liable  under the
Mortgage  Note and the original  Mortgagor  remains  liable  thereon or (ii) in the event the Company is unable
under  applicable  law to require that the original  Mortgagor  remain  liable under the Mortgage  Note and the
Company has the prior consent of the primary mortgage guaranty insurer,  a substitution of liability  agreement
with the  purchaser  of the  Mortgaged  Property  pursuant to which the  original  Mortgagor  is released  from
liability and the  purchaser of the Mortgaged  Property is  substituted  as Mortgagor and becomes  liable under
the  Mortgage  Note.  If an  assumption  fee is  collected  by the  Company  for  entering  into an  assumption
agreement,  a portion of such fee, up to an amount  equal to one percent  (1.0%) of the  outstanding  principal
balance of the related  Mortgage Loan,  will be retained by the Company as additional  servicing  compensation,
and any portion  thereof in excess one percent  (1.0%)  shall be  deposited  in the  Custodial  Account for the
benefit of the Purchaser.  In connection with any such  assumption or  substitution  of liability,  neither the
Mortgage  Interest Rate borne by the related  Mortgage  Note,  the term of the Mortgage  Loan,  the Index,  the
Lifetime  Mortgage  Interest Rate Cap, the Initial Rate Cap or the Gross Margin of any Mortgage  Loan,  nor the
outstanding principal amount of the Mortgage Loan shall be changed.

               To the extent that any Mortgage Loan is assumable,  the Company  shall inquire  diligently  into
the  creditworthiness  of the proposed  transferee,  and shall use the underwriting  criteria for approving the
credit of the proposed  transferee which are used by Fannie Mae with respect to underwriting  mortgage loans of
the same type as the Mortgage Loans. If the credit of the proposed  transferee does not meet such  underwriting
criteria,  the Company  diligently  shall, to the extent  permitted by the Mortgage or the Mortgage Note and by
applicable law, accelerate the maturity of the Mortgage Loan.

               Satisfaction of Mortgages and Release of Mortgage Files.

               Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification
that payment in full will be escrowed in a manner  customary  for such  purposes,  the Company shall notify the
Purchaser  in the Monthly  Remittance  Advice as provided in Section  5.02,  and may request the release of any
Mortgage Loan  Documents.  In connection  with any such  prepayment in full,  the Company shall comply with all
applicable laws regarding satisfaction, release or reconveyance with respect to the Mortgage.

               If the Company  satisfies or releases a Mortgage  without first having obtained  payment in full
of the  indebtedness  secured  by the  Mortgage  or should  the  Company  otherwise  prejudice  any  rights the
Purchaser may have under the mortgage  instruments,  upon written  demand of the  Purchaser,  the Company shall
repurchase  the related  Mortgage Loan at the  Repurchase  Price by deposit  thereof in the  Custodial  Account
within 2 Business  Days of receipt of such demand by the  Purchaser.  The Company  shall  maintain the Fidelity
Bond and Errors and Omissions  Insurance  Policy as provided for in Section 4.12  insuring the Company  against
any loss it may sustain with respect to any Mortgage Loan not satisfied in accordance  with the  procedures set
forth herein.

               Servicing Compensation.

               As compensation for its services  hereunder,  the Company shall be entitled to withdraw from the
Custodial  Account or to retain from interest  payments on the Mortgage  Loans the amount of its Servicing Fee.
The  Servicing  Fee shall be payable  monthly and shall be  computed on the basis of the same unpaid  principal
balance and for the period  respecting which any related  interest payment on a Mortgage Loan is computed.  The
Servicing Fee shall be payable only at the time of and with respect to those  Mortgage  Loans for which payment
is in fact made of the entire  amount of the  Monthly  Payment.  The  obligation  of the  Purchaser  to pay the
Servicing Fee is limited to, and payable solely from, the interest portion of such Monthly  Payments  collected
by the Company.

               Additional  servicing  compensation  in the form of assumption  fees, to the extent  provided in
Section  6.01,  and late  payment  charges and  Prepayment  Penalties,  shall be retained by the Company to the
extent not  required  to be  deposited  in the  Custodial  Account.  The  Company  shall be required to pay all
expenses  incurred by it in  connection  with its servicing  activities  hereunder and shall not be entitled to
reimbursement  thereof except as specifically provided for herein.  Notwithstanding  anything in this Agreement
to the contrary,  in the event of a Principal  Prepayment in full,  the Company shall not waive,  and shall not
permit the waiver of, any Prepayment  Penalty or portion thereof  required by the terms of the related Mortgage
Note unless (i) the Company  determines that such waiver would maximize  recovery of Liquidations  Proceeds for
such Mortgage Loan, taking into account the value of such Prepayment  Penalty,  or (ii) (A) the enforeceability
therefore is limited (1) by bankruptcy,  insolvency,  moratorium,  receivership,  or other similar law relating
to  creditors'  rights  generally  or (2)  due to  acceleration  in  connection  with a  foreclosure  or  other
involuntary payment or (B) the enforceability is otherwise limited or prohibited by applicable law.

               Annual Statement as to Compliance.

               The Company  shall  deliver to the  Purchaser,  on or before May 31 each year  beginning May 31,
2003,  an  Officer's  Certificate,  stating  that (i) a review of the  activities  of the  Company  during  the
preceding  calendar  year  and of  performance  under  this  Agreement  has  been  made  under  such  officer's
supervision,  and (ii) the Company has  complied  fully with the  provisions  of Article II and Article IV, and
(iii) to the best of such  officer's  knowledge,  based on such  review,  the  Company  has  fulfilled  all its
obligations  under this Agreement  throughout  such year, or, if there has been a default in the fulfillment of
any such  obligation,  specifying each such default known to such officer and the nature and status thereof and
the action being taken by the Company to cure such default.

               Annual Independent Public Accountants' Servicing Report.

               On or before May 31st of each year  beginning May 31, 2003, the Company,  at its expense,  shall
cause a firm of  independent  public  accountants  which is a member of the  American  Institute  of  Certified
Public  Accountants to furnish a statement to each Purchaser to the effect that such firm has examined  certain
documents  and records  relating to the servicing of the Mortgage  Loans and this  Agreement and that such firm
is of the opinion that the  provisions of Article II and Article IV have been complied  with,  and that, on the
basis of such  examination  conducted  substantially  in  compliance  with the Single  Attestation  Program for
Mortgage  Bankers,  nothing has come to their  attention  which would indicate that such servicing has not been
conducted  in  compliance  therewith,  except  for  (i)  such  exceptions  as such  firm  shall  believe  to be
immaterial, and (ii) such other exceptions as shall be set forth in such statement.

               Right to Examine Company Records.

               The Purchaser  shall have the right to examine and audit any and all of the books,  records,  or
other information of the Company,  whether held by the Company or by another on its behalf,  with respect to or
concerning  this  Agreement  or the  Mortgage  Loans,  during  business  hours or at such other times as may be
reasonable under applicable circumstances, upon reasonable advance notice.




                                    AGENCY TRANSFER; PASS-THROUGH TRANSFER


               Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency Transfer, or a
                             Pass-Through Transfer on One or More Reconstitution Dates.

               The Purchaser and the Company agree that with respect to any Pass-Through  Transfer,  Whole Loan
Transfer or Agency Transfers,  as applicable,  the Company shall cooperate with the Purchaser in effecting such
transfers and shall  negotiate in good faith and execute any  Reconstitution  Agreement  required to effectuate
the foregoing;  provided  that,  such  Reconstitution  Agreement  shall not  materially  increase the Company's
obligations  or  liabilities  hereunder,  nor diminish any of the Company's  rights,  and provide to any master
servicer or the trustee,  as applicable,  and/or the Purchaser any and all publicly  available  information and
appropriate  verification  of information  which may be reasonably  available to the Company,  whether  through
letters of its  auditors  and  counsel or  otherwise,  as the  Purchaser,  trustee or a master  servicer  shall
reasonable  request as to the related Mortgage Loans.  Purchaser shall reimburse  Company for any and all costs
or expenses  incurred by Company (i) in obtaining  "accountant  comfort  letters"  with respect to  information
supplied in response to Purchaser  requests,  (ii) in connection with any due diligence performed in connection
with a  Pass-Through  or Whole Loan  Transfer or (iii) making the Mortgage  Loan  Documents or Servicing  Files
available to parties  participating  in a Pass-Through or Whole Loan Transfer,  including  without  limitation,
shipping costs.  Such  information may be included in any disclosure  document  prepared in connection with the
Pass-Through Transfer, Whole Loan Transfer or Agency Transfer, as applicable;  provided,  however, that Company
shall indemnify the Purchaser  against any liability  arising from any material  omissions or  misstatements in
any information  supplied by the Company and included in a disclosure  document;  and provided,  further,  that
the Purchaser  shall indemnify the Company  against any liability  arising from any  information  included in a
disclosure  document  that was not  supplied by the  Company.  The  Company  shall  execute any  Reconstitution
Agreements  required within a reasonable  period of time after receipt of such  agreements  which time shall be
sufficient  for the Company and the  Company's  counsel to review such  agreements.  Company shall use its Best
Efforts to complete such review within ten (10) Business Days after mutual  agreement as to the terms  thereof,
but such time shall not exceed fifteen (15) Business Days after mutual agreement as to the terms thereof.

               The Company shall not be required to restate any  representations  and warranties as of the date
of any  Pass-Through  Transfer,  Whole Loan Transfer or Agency  Transfers  other than the  representations  and
warranties  set forth in Section  3.01  (provided,  that the  Company  shall not be  required  to  restate  the
representation and warranty set forth in Section 3.01(j)).

               In the event of any Agency  Transfer,  Pass-Through  or Whole Loan  Transfer,  the Company shall
have no obligation to pay any custodial fees charged by the Agency.

               Purchaser's Repurchase and Indemnification Obligations.

               Upon  receipt by the Company of notice  from Fannie Mae,  Freddie Mac or the trustee of a breach
of any Purchaser  representation or warranty contained in any  Reconstitution  Agreement or a request by Fannie
Mae,  Freddie Mac or the trustee,  as the case may be, for the  repurchase of any Mortgage Loan  transferred to
Fannie Mae or Freddie Mac pursuant to an Agency Transfer or to a trustee  pursuant to a Pass-Through  Transfer,
the Company shall promptly notify the Purchaser of same and shall,  at the direction of the Purchaser,  use its
best  efforts to cure and  correct  any such  breach and to satisfy  the  requests  or  concerns of Fannie Mae,
Freddie Mac, or the trustee related to such  deficiencies of the related  Mortgage Loans  transferred to Fannie
Mae, Freddie Mac, or the trustee.

               The Purchaser shall  repurchase from the Company any Mortgage Loan  transferred to Fannie Mae or
Freddie Mac pursuant to an Agency  Transfer or to a trustee  pursuant to a  Pass-Through  Transfer with respect
to which the  Company  has been  required by Fannie Mae,  Freddie  Mac, or the trustee to  repurchase  due to a
breach of a  representation  or warranty  made by the  Purchaser  with  respect to the Mortgage  Loans,  or the
servicing  thereof prior to the transfer date to Fannie Mae, Freddie Mac, or the trustee in any  Reconstitution
Agreement and not due to a breach of the Company's  representations  or  obligations  thereunder or pursuant to
this  Agreement.  The repurchase  price to be paid by the Purchaser to the Company shall equal that  repurchase
price paid by the Company to Fannie Mae,  Freddie Mac, or the third party  purchaser plus all reasonable  costs
and expenses borne by the Company in connection  with the cure of said breach of a  representation  or warranty
made by the  Purchaser  and in connection  with the  repurchase of such Mortgage Loan from Fannie Mae,  Freddie
Mac, or the trustee, including, but not limited to, reasonable and necessary attorneys' fees.

               At the time of repurchase,  the Custodian and the Company shall arrange for the  reassignment of
the repurchased  Mortgage Loan to the Purchaser  according to the Purchaser's  instructions and the delivery to
the  Custodian  of any  documents  held by  Fannie  Mae,  Freddie  Mac,  or the  trustee  with  respect  to the
repurchased Mortgage Loan pursuant to the related Reconstitution  Agreement. In the event of a repurchase,  the
Company  shall,  simultaneously  with  such  reassignment,  give  written  notice  to the  Purchaser  that such
repurchase  has taken  place,  and amend the related  Mortgage  Loan  Schedule  to reflect the  addition of the
repurchased  Mortgage  Loan to this  Agreement.  In  connection  with any such  addition,  the  Company and the
Purchaser  shall  be  deemed  to  have  made as to such  repurchased  Mortgage  Loan  the  representations  and
warranties set forth in this Agreement.




                                             COMPANY TO COOPERATE


               Provision of Information.

               During the term of this  Agreement  and provided  such request will cause the Company to violate
any applicable law or statute,  the Company shall furnish to the Purchaser  such  periodic,  special,  or other
reports or  information  and copies or originals of any  documents  contained  in the  Servicing  File for each
Mortgage Loan,  whether or not provided for herein,  as shall be necessary,  reasonable,  or  appropriate  with
respect to the  Purchaser,  any  regulatory  requirement  pertaining  to the  Purchaser or the purposes of this
Agreement.  All such  reports,  documents  or  information  shall be  provided  by and in  accordance  with all
reasonable  instructions  and directions  which the Purchaser may give.  Purchaser  shall pay any costs related
to any special reports.

               The Company  shall  execute and  deliver  all such  instruments  and take all such action as the
Purchaser may  reasonably  request from time to time, in order to effectuate  the purposes and to carry out the
terms of this Agreement.

               Financial Statements; Servicing Facility.

               In  connection  with  marketing  the  Mortgage  Loans,  the  Purchaser  may make  available to a
prospective  Purchaser a  Consolidated  Statement of Operations of the Company for the most recently  completed
five fiscal years for which such a statement is  available,  as well as a  Consolidated  Statement of Condition
at the end of the last two fiscal  years  covered by such  Consolidated  Statement of  Operations.  The Company
also shall make  available  any  comparable  interim  statements  to the extent any such  statements  have been
prepared by or on behalf of the Company  (and are  available  upon  request to members or  stockholders  of the
Company or to the public at large).  If it has not already done so, the Company shall  furnish  promptly to the
Purchaser  copies of the statement  specified above.  Unless requested the Purchaser,  the Company shall not be
required to deliver any documents which are publicly available on EDGAR.

               The Company also shall make  available to Purchaser  or  prospective  Purchaser a  knowledgeable
financial  or  accounting  officer  for the  purpose of  answering  questions  respecting  recent  developments
affecting the Company or the financial  statements of the Company,  and to permit any prospective  Purchaser to
inspect the Company's  servicing  facilities  or those of any  Subservicer  for the purpose of satisfying  such
prospective  Purchaser that the Company and any  Subservicer  have the ability to service the Mortgage Loans as
provided in this Agreement.




                                                  THE COMPANY


               Indemnification; Third Party Claims.

               The Company  shall  indemnify  the  Purchaser  and hold it harmless  against any and all claims,
losses,  damages,  penalties,  fines, and forfeitures,  including,  but not limited to reasonable and necessary
legal fees and related  costs,  judgments,  and any other  costs,  fees and  expenses  that the  Purchaser  may
sustain in any way related to the  failure of the  Company to (a)  perform its duties and service the  Mortgage
Loans in strict  compliance  with the terms of this  Agreement  or any  Reconstitution  Agreement  entered into
pursuant to Section  7.01,  and/or (b) comply with  applicable  law. The Company  immediately  shall notify the
Purchaser if a claim is made by a third party with respect to this  Agreement or any  Reconstitution  Agreement
or the  Mortgage  Loans,  shall  promptly  notify  Fannie Mae,  Freddie Mac, or the trustee with respect to any
claim made by a third  party with  respect to any  Reconstitution  Agreement,  assume  (with the prior  written
consent  of the  Purchaser)  the  defense  of any such  claim and pay all  expenses  in  connection  therewith,
including  counsel  fees,  and  promptly  pay,  discharge  and satisfy any  judgment or decree in the amount of
$5,000 or less,  which may be entered  against it or the Purchaser in respect of such claim.  The Company shall
follow any written  instructions  received  from the  Purchaser in  connection  with such claim.  The Purchaser
promptly shall reimburse the Company for all amounts  advanced by it pursuant to the preceding  sentence except
when the claim is in any way  related  to the  Company's  indemnification  pursuant  to  Section  3.03,  or the
failure of the Company to (a) service and  administer the Mortgage  Loans in strict  compliance  with the terms
of this Agreement or any Reconstitution Agreement, and/or (b) comply with applicable law.

               Merger or Consolidation of the Company.

               The Company shall keep in full effect its  existence,  rights and  franchises as a  corporation,
and shall obtain and preserve its  qualification to do business as a foreign  corporation in each  jurisdiction
in which such  qualification  is or shall be  necessary  to protect the  validity  and  enforceability  of this
Agreement or any of the Mortgage Loans and to perform its duties under this Agreement.

               Any person into which the Company may be merged or  consolidated,  or any corporation  resulting
from any merger,  conversion or consolidation  to which the Company shall be a party, or any Person  succeeding
to the  business of the Company,  shall be the  successor of the Company  hereunder,  without the  execution or
filing  of any  paper or any  further  act on the part of any of the  parties  hereto,  anything  herein to the
contrary  notwithstanding,  provided,  however,  that the successor or surviving Person shall be an institution
(i) having a net worth of not less than  $25,000,000,  (ii) whose  deposits are insured by the FDIC through the
BIF or the SAIF, and (iii) which is a Fannie Mae-approved company in good standing.

               Limitation on Liability of Company and Others.

               Neither the  Company  nor any of the  directors,  officers,  employees  or agents of the Company
shall be under any  liability to the Purchaser  for any action taken or for  refraining  from the taking of any
action in good faith  pursuant to this  Agreement,  or for errors in  judgment,  provided,  however,  that this
provision   shall  not  protect  the  Company  or  any  such  person   against  any  Breach  of  warranties  or
representations  made herein,  or failure to perform its obligations in strict  compliance with any standard of
care set forth in this  Agreement,  or any liability  which would  otherwise be imposed by reason of any breach
of the terms and  conditions of this  Agreement.  The Company and any director,  officer,  employee or agent of
the Company may rely in good faith on any document of any kind prima facie  properly  executed and submitted by
any Person  respecting any matters arising  hereunder.  The Company shall not be under any obligation to appear
in,  prosecute or defend any legal action which is not  incidental to its duties to service the Mortgage  Loans
in  accordance  with this  Agreement  and which in its  opinion  may  involve it in any  expense or  liability,
provided,  however,  that the Company may, with the consent of the  Purchaser,  undertake any such action which
it may deem  necessary  or  desirable  in respect to this  Agreement  and the rights and duties of the  parties
hereto.  In such event,  the Company shall be entitled to  reimbursement  from the Purchaser of the  reasonable
legal expenses and costs of such action.

               Limitation on Resignation and Assignment by Company.

               The Purchaser has entered into this Agreement with the Company and  subsequent  Purchasers  will
purchase the Mortgage Loans in reliance upon the  independent  status of the Company,  and the  representations
as to the adequacy of its servicing  facilities,  plant,  personnel,  records and  procedures,  its  integrity,
reputation and financial standing,  and the continuance  thereof.  Therefore,  the Company shall neither assign
this  Agreement or the  servicing  hereunder or delegate its rights or duties  hereunder or any portion  hereof
(to other than a  Subservicer)  or sell or  otherwise  dispose of all or  substantially  all of its property or
assets without the prior written  consent of the  Purchaser,  which consent shall be granted or withheld in the
sole  discretion of the Purchaser;  provided,  however,  that the Company may assign its right and  obligations
hereunder  to any entity that is  directly or  indirectly  owned or  controlled  by the Company and the Company
guarantees the performance by such entity of all obligations hereunder.

               The Company  shall not resign from the  obligations  and duties  hereby  imposed on it except by
mutual  consent of the Company and the  Purchaser or upon the  determination  that its duties  hereunder are no
longer  permissible  under  applicable  law and  such  incapacity  cannot  be cured  by the  Company.  Any such
determination  permitting  the  resignation  of the Company shall be evidenced by an Opinion of Counsel to such
effect  delivered to the Purchaser  which  Opinion of Counsel shall be in form and substance  acceptable to the
Purchaser.  No such  resignation  shall become  effective  until a successor  shall have assumed the  Company's
responsibilities and obligations hereunder in the manner provided in Section 12.01.

               Without in any way limiting the  generality  of this Section 9.04, in the event that the Company
either  shall  assign this  Agreement  or the  servicing  responsibilities  hereunder  or  delegate  its duties
hereunder  or any  portion  thereof  (to other  than a  Subservicer)  or sell or  otherwise  dispose  of all or
substantially  all of its property or assets,  without the prior  written  consent of the  Purchaser,  then the
Purchaser  shall have the right to terminate  this  Agreement  upon notice given as set forth in Section 10.01,
without  any payment of any penalty or damages  and  without  any  liability  whatsoever  to the Company or any
third party.




                                                    DEFAULT


               Events of Default.

               Each of the following shall constitute an Event of Default on the part of the Company:

                 any failure by the  Company to remit to the  Purchaser  any payment  required to be made under
        the terms of this Agreement which  continues  unremedied for a period of three days after the date upon
        which written notice of such failure,  requiring the same to be remedied,  shall have been given to the
        Company by the Purchaser; or

                 failure by the  Company  duly to observe or perform in any  material  respect any other of the
        covenants  or  agreements  on the part of the  Company  set  forth in this  Agreement  which  continues
        unremedied  for a period of 30 days after the date on which written  notice of such failure,  requiring
        the same to be remedied, shall have been given to the Company by the Purchaser; or

                 failure by the Company to maintain  its license to do business in any  jurisdiction  where the
        Mortgage  Property  is located if such  license is  necessary  for the  Company to legally  service the
        related Mortgage Loan; or

                 a decree or order of a court or agency or supervisory  authority  having  jurisdiction for the
        appointment  of a  conservator  or receiver or  liquidator  in any  insolvency,  readjustment  of debt,
        including  bankruptcy,  marshaling  of  assets  and  liabilities  or  similar  proceedings,  or for the
        winding-up or liquidation of its affairs,  shall have been entered  against the Company and such decree
        or order shall have remained in force undischarged or unstayed for a period of 60 days; or

                 the Company shall  consent to the  appointment  of a conservator  or receiver or liquidator in
        any insolvency,  readjustment of debt,  marshaling of assets and liabilities or similar  proceedings of
        or relating to the Company or of or relating to all or substantially all of its property; or

                 the Company  shall admit in writing its  inability  to pay its debts  generally as they become
        due, file a petition to take  advantage of any  applicable  insolvency,  bankruptcy  or  reorganization
        statute,  make an  assignment  for the benefit of its  creditors,  voluntarily  suspend  payment of its
        obligations or cease its normal business operations for three Business Days; or

                 the Company ceases to meet the qualifications of a Fannie Mae lender or servicer; or

                 the Company fails to maintain a minimum net worth of $25,000,000; or

                 the Company  attempts to assign its right to servicing  compensation  hereunder or the Company
        attempts,  without the consent of the Purchaser,  to sell or otherwise  dispose of all or substantially
        all of its property or assets or to assign this Agreement or the servicing  responsibilities  hereunder
        or to delegate its duties  hereunder or any portion  thereof (to other than a Subservicer) in violation
        of Section 9.04.

               In each and every such case,  so long as an Event of Default  shall not have been  remedied,  in
addition to whatsoever rights the Purchaser may have at law or equity to damages,  including  injunctive relief
and specific  performance,  the  Purchaser,  by notice in writing to the Company,  may terminate all the rights
and  obligations  of the  Company  under  this  Agreement  and in and to the  Mortgage  Loans and the  proceeds
thereof.

               Upon  receipt by the Company of such  written  notice,  all  authority  and power of the Company
under this Agreement,  whether with respect to the Mortgage Loans or otherwise,  shall pass to and be vested in
the successor  appointed pursuant to Section 12.01. Upon written request from any Purchaser,  the Company shall
prepare,  execute and deliver to the  successor  entity  designated  by the Purchaser any and all documents and
other  instruments,  place in such  successor's  possession all Mortgage Files,  and do or cause to be done all
other acts or things  necessary or appropriate to effect the purposes of such notice of termination,  including
but not limited to the transfer and endorsement or assignment of the Mortgage Loans and related  documents,  at
the Company's  sole expense.  The Company shall  cooperate  with the Purchaser and such  successor in effecting
the termination of the Company's  responsibilities  and rights  hereunder,  including without  limitation,  the
transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited
by the Company to the Custodial  Account or Escrow Account or thereafter  received with respect to the Mortgage
Loans.

               Waiver of Defaults.

               By a written  notice,  the Purchaser may waive any default by the Company in the  performance of
its obligations  hereunder and its  consequences.  Upon any waiver of a past default,  such default shall cease
to exist,  and any Event of Default  arising  therefrom shall be deemed to have been remedied for every purpose
of this  Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default  or impair  any right
consequent thereon except to the extent expressly so waived.




                                                  TERMINATION


               Termination.


               This  Agreement  shall  terminate  upon  either:  (i) the  later of the final  payment  or other
liquidation  (or any advance with respect  thereto) of the last  Mortgage  Loan or the  disposition  of any REO
Property with respect to the last Mortgage Loan and the remittance of all funds due  hereunder;  or (ii) mutual
consent of the Company and the Purchaser in writing.

               Termination Without Cause.

               The  Purchaser may  terminate,  at its sole option,  any rights the Company may have  hereunder,
without  cause,  as provided in this  Section  11.02.  Any such notice of  termination  shall be in writing and
delivered to the Company by registered mail as provided in Section 12.05.

               In the event the Purchaser  terminates the Company  without cause with respect to some or all of
the  Mortgage  Loans,  the  Purchaser  shall be required to pay to the Company a  Termination  Fee in an amount
equal to 2.0% of the  outstanding  principal  balance of the  terminated  Mortgage Loans as of the date of such
termination.




                                           MISCELLANEOUS PROVISIONS


               Successor to Company.

               Prior to termination of the Company's  responsibilities and duties under this Agreement pursuant
to Sections  9.04,  10.01,  11.01 (ii) or pursuant to Section  11.02 after the 90 day period has  expired,  the
Purchaser  shall,  (i)  succeed  to and  assume  all of the  Company's  responsibilities,  rights,  duties  and
obligations under this Agreement,  or (ii) appoint a successor having the  characteristics set forth in clauses
(i)  through   (iii)  of  Section  9.02  and  which  shall  succeed  to  all  rights  and  assume  all  of  the
responsibilities,  duties and  liabilities  of the Company under this  Agreement  prior to the  termination  of
Company's  responsibilities,  duties and liabilities under this Agreement.  In connection with such appointment
and  assumption,  the  Purchaser  may make such  arrangements  for the  compensation  of such  successor out of
payments on Mortgage  Loans as it and such  successor  shall  agree.  In the event that the  Company's  duties,
responsibilities  and  liabilities  under this Agreement  should be terminated  pursuant to the  aforementioned
sections,  the Company  shall  discharge  such duties and  responsibilities  during the period from the date it
acquires  knowledge of such termination  until the effective date thereof with the same degree of diligence and
prudence  which it is obligated to exercise  under this  Agreement,  and shall take no action  whatsoever  that
might impair or prejudice the rights or financial  condition of its  successor.  The  resignation or removal of
the Company  pursuant to the  aforementioned  sections shall not become  effective  until a successor  shall be
appointed pursuant to this Section 12.01 and shall in no event relieve the Company of the  representations  and
warranties  made pursuant to Sections 3.01 and 3.02 and the remedies  available to the Purchaser under Sections
3.03,  3.04,  3.05 and 3.07, it being  understood and agreed that the  provisions of such Sections 3.01,  3.02,
3.03,  3.04,  3.05 and 3.07 shall be  applicable  to the  Company  notwithstanding  any such sale,  assignment,
resignation or termination of the Company, or the termination of this Agreement.

               Any  successor  appointed  as provided  herein  shall  execute,  acknowledge  and deliver to the
Company and to the Purchaser an instrument  accepting such  appointment,  wherein the successor  shall make the
representations  and  warranties  set forth in Section  3.01,  except for  subsections  (f),  (h),  (i) and (k)
thereof,   whereupon  such  successor  shall  become  fully  vested  with  all  the  rights,   powers,  duties,
responsibilities,  obligations  and  liabilities of the Company,  with like effect as if originally  named as a
party to this  Agreement.  Any  termination  or  resignation  of the Company or  termination  of this Agreement
pursuant  to Section  9.04,  10.01,  11.01 or 11.02  shall not affect any claims  that any  Purchaser  may have
against the Company  arising out of the Company's  actions or failure to act prior to any such  termination  or
resignation.

               The Company shall deliver promptly to the successor  servicer the Funds in the Custodial Account
and Escrow  Account and all Mortgage Files and related  documents and  statements  held by it hereunder and the
Company  shall account for all funds and shall  execute and deliver such  instruments  and do such other things
as may  reasonably be required to more fully and  definitively  vest in the successor all such rights,  powers,
duties, responsibilities, obligations and liabilities of the Company.

               Upon a  successor's  acceptance  of  appointment  as such,  the Company shall notify by mail the
Purchaser of such appointment in accordance with the procedures set forth in Section 12.05.

               Amendment.

               This  Agreement  may be amended  from time to time by the Company and the  Purchaser  by written
agreement signed by the Company and the Purchaser.

               Governing Law.

               This Agreement  shall be construed in accordance  with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

               Duration of Agreement.

               This Agreement shall continue in existence and effect until terminated as herein provided.  This
Agreement shall continue notwithstanding transfers of the Mortgage Loans by the Purchaser.

               Notices.

               All demands,  notices and  communications  hereunder  shall be in writing and shall be deemed to
have been duly given if personally  delivered at or mailed by registered mail,  postage  prepaid,  addressed as
follows:

                 if to the Company:

                      Countrywide Home Loans, Inc.,
                      4500 Park Grenada
                      Calabasas, CA 91302
                      Attention: David Spector

        or such other address as may hereafter be furnished to the Purchaser in writing by the Company;

                 if to Purchaser:

        EMC Mortgage Corporation
                      Mac Arthur Ridge II
                      909 Hidden Ridge Drive, Suite 200
                      Irving, Texas 75014-1358
                      Attention:  Ralene Ruyle

               Severability of Provisions.

               If any one or more of the covenants, agreements,  provisions or terms of this Agreement shall be
held invalid for any reason whatsoever,  then such covenants,  agreements,  provisions or terms shall be deemed
severable from the remaining covenants,  agreements,  provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

               Relationship of Parties.

               Nothing herein  contained  shall be deemed or construed to create a partnership or joint venture
between the parties hereto and the services of the Company shall be rendered as an  independent  contractor and
not as agent for the Purchaser.

               Execution; Successors and Assigns.

               This Agreement may be executed in one or more  counterparts and by the different  parties hereto
on  separate  counterparts,  each of  which,  when  so  executed,  shall  be  deemed  to be an  original;  such
counterparts,  together,  shall constitute one and the same agreement.  Subject to Section 8.04, this Agreement
shall  inure to the  benefit  of and be  binding  upon the  Company  and the  Purchaser  and  their  respective
successors and assigns.

               Recordation of Assignments of Mortgage.

               To the extent  permitted by applicable  law, each of the  Assignments  of Mortgage is subject to
recordation  in all  appropriate  public  offices  for  real  property  records  in all the  counties  or other
comparable  jurisdictions  in which  any or all of the  Mortgaged  Properties  are  situated,  and in any other
appropriate  public recording office or elsewhere,  such recordation to be effected at the Company's expense in
the event  recordation  is either  necessary  under  applicable  law or requested by the  Purchaser at its sole
option accordance with Section 14 of the Purchase Agreement.

               Assignment by Purchaser.

               The Purchaser shall have the right,  without the consent of the Company but subject to the limit
set forth in Section 2.02  hereof,  to assign,  in whole or in part,  its interest  under this  Agreement  with
respect  to some or all of the  Mortgage  Loans,  and  designate  any  person  to  exercise  any  rights of the
Purchaser hereunder,  by executing an Assignment and Assumption Agreement substantially in the form of Exhibit
G hereto.  Upon such assignment of rights and assumption of obligations,  the assignee or designee shall accede
to the  rights  and  obligations  hereunder  of the  Purchaser  with  respect  to such  Mortgage  Loans and the
Purchaser as assignor  shall be released from all  obligations  hereunder  with respect to such Mortgage  Loans
from and after the date of such  assignment and  assumption.  All references to the Purchaser in this Agreement
shall be deemed to include its assignee or designee.

               No Personal Solicitation.

               From and after the related  Closing  Date,  the Company  hereby agrees that it will not take any
action or permit or cause any  action to be taken by any of its  agents or  affiliates,  or by any  independent
contractors or independent  mortgage brokerage  companies on the Company's behalf, to personally,  by telephone
or mail,  solicit the Mortgagor  under any Mortgage  Loan for the purpose of  refinancing  such Mortgage  Loan;
provided,  that the  Company  may  solicit  any  Mortgagor  for whom the  Company  has  received a request  for
verification  of  mortgage,  a  request  for  demand  for  payoff,  a  mortgagor  initiated  written  or verbal
communication  indicating a desire to prepay the related  Mortgage  Loan,  or the  mortgagor  initiates a title
search,  provided further, it is understood and agreed that promotions  undertaken by the Company or any of its
affiliates which (i) concern optional  insurance  products or other additional  projects,  (ii) are directed to
the general  public at large,  including,  without  limitation,  mass mailings based on  commercially  acquired
mailing  lists,  newspaper,  radio and television  advertisements,  (iii) are directed to mortgagors who have a
specific type of mortgage  (i.e.,  balloon  Mortgage  Loans,  LIBOR Mortgage  Loans,  etc.) or (iv) directed to
those  mortgagors whose mortgages fall within specific  interest rate ranges shall not constitute  solicitation
under this Section 12.11 nor is the Company  prohibited  from  responding to unsolicited  requests or inquiries
made by a Mortgagor or an agent of a Mortgagor.  Notwithstanding  the foregoing,  the following  solicitations,
if  undertaken  by the Company or any  affiliate of the  Company,  shall not be  prohibited  under this Section
12.11:  (i)  solicitations  that are directed to the general public at large,  including,  without  limitation,
mass mailings based on  commercially  acquired  mailing lists and newspaper,  radio,  television and other mass
media  advertisements;  (ii) borrower  messages  included on, and statement  inserts provided with, the monthly
statements sent to Mortgagors;  provided,  however, that similar messages and inserts are sent to the borrowers
of other mortgage loans serviced by the Company.





               IN WITNESS  WHEREOF,  the Company and the Purchaser  have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.


                                               EMC MORTGAGE CORPORATION


                                               By: ___________________________________________

                                               Name: Ralene Ruyle

                                               Title:   President



                                               COUNTRYWIDE HOME LOANS, INC.

                                               By: ___________________________________________

                                               Name: _________________________________________

                                               Title: ________________________________________















STATE OF NEW YORK            )
                             ) ss.:
COUNTY OF __________         )


               On the __ day of  ________,  200_ before me, a Notary  Public in and for said State,  personally
appeared  ________,  known  to me to be  Vice  President  of EMC  Mortgage  Corporation,  the  federal  savings
association  that  executed  the within  instrument  and also known to me to be the person who  executed  it on
behalf of said corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this
certificate first above written.



                                               _______________________________________________
                                               Notary Public


                                               My Commission expires _________________________














STATE OF                     )
                             ) ss.:
COUNTY OF __________         )


               On the __ day of  _______,  200_ before me, a Notary  Public in and for said  State,  personally
appeared  __________,  known to me to be  ______________  of Countrywide Home Loans,  Inc. the corporation that
executed  the  within  instrument  and also  known to me to be the  person  who  executed  it on behalf of said
corporation, and acknowledged to me that such corporation executed the within instrument.

               IN WITNESS WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this
certificate first above written.



                                               _______________________________________________
                                               Notary Public


                                               My Commission expires _________________________








--------------------------------------------------------------------------------





                                                   EXHIBIT A

                                            MORTGAGE LOAN SCHEDULE







--------------------------------------------------------------------------------





                                                   EXHIBIT B

                                        CONTENTS OF EACH MORTGAGE FILE

               With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include each of the  following
items,  which shall be available  for  inspection by the Purchaser  and any  prospective  Purchaser,  and which
shall be retained by the Company in the Servicing  File or delivered to the Custodian  pursuant to Section 2.01
and  2.03 of the  Seller's  Warranties  and  Servicing  Agreement  to  which  this  Exhibit  is  attached  (the
"Agreement"):
1.      The  original  Mortgage  Note  bearing  all  intervening  endorsements,  endorsed  "Pay to the order of
               _________ without  recourse" and signed in the name of the Company by an authorized  officer (in
               the event that the Mortgage Loan was acquired by the Company in a merger,  the signature must be
               in the  following  form:  "Countrywide  Home  Loans,  Inc.,  successor  by  merger  to  [name of
               predecessor]";  and in the event  that the  Mortgage  Loan was  acquired  or  originated  by the
               Company while doing business  under another name,  the signature must be in the following  form:
               "Countrywide Home Loans, Inc., formerly known as [previous name]").
2.      The original of any guarantee executed in connection with the Mortgage Note (if any).
3.      The original  Mortgage,  with evidence of recording  thereon.  If in connection with any Mortgage Loan,
               the Company  cannot  deliver or cause to be delivered  the original  Mortgage  with  evidence of
               recording  thereon on or prior to the  related  Closing  Date  because of a delay  caused by the
               public  recording  office where such Mortgage has been delivered for recordation or because such
               Mortgage has been lost or because such public  recording  office  retains the original  recorded
               Mortgage,  the Company shall deliver or cause to be delivered to the  Custodian,  a photocopy of
               such Mortgage,  together with (i) in the case of a delay caused by the public recording  office,
               an Officer's  Certificate of the Company  stating that such Mortgage has been  dispatched to the
               appropriate  public recording office for recordation and that the original  recorded Mortgage or
               a copy of such  Mortgage  certified  by such public  recording  office to be a true and complete
               copy of the original recorded Mortgage will be promptly  delivered to the Custodian upon receipt
               thereof  by the  Company;  or (ii) in the case of a  Mortgage  where a public  recording  office
               retains  the  original  recorded  Mortgage  or in the  case  where  a  Mortgage  is  lost  after
               recordation  in a public  recording  office,  a copy of such  Mortgage  certified by such public
               recording  office or by the title  insurance  company  that issued the title policy to be a true
               and complete copy of the original recorded Mortgage.
4.      The originals of all assumption, modification,  consolidation or extension agreements, with evidence of
               recording thereon.
5.      The original  Assignment of Mortgage for each  Mortgage  Loan,  in form and  substance  acceptable  for
               recording,  delivered in blank.  If the  Mortgage  Loan was acquired by the Company in a merger,
               the Assignment of Mortgage must be made by "Countrywide  Home Loans,  Inc.,  successor by merger
               to [name of  predecessor]."  If the  Mortgage  Loan was  acquired or  originated  by the Company
               while doing  business  under another name,  the  Assignment of Mortgage must be by  "Countrywide
               Home Loans, Inc., formerly known as [previous name]."
6.      Originals of all intervening  assignments of the Mortgage with evidence of recording thereon, or if any
               such  intervening  assignment has not been returned from the applicable  recording office or has
               been lost or if such public  recording  office  retains the  original  recorded  assignments  of
               mortgage,  the Company shall deliver or cause to be delivered to the  Custodian,  a photocopy of
               such  intervening  assignment,  together  with (i) in the case of a delay  caused by the  public
               recording  office,  an  Officer's  Certificate  of the  Company  stating  that such  intervening
               assignment  of mortgage has been  dispatched  to the  appropriate  public  recording  office for
               recordation  and that such  original  recorded  intervening  assignment of mortgage or a copy of
               such intervening  assignment of mortgage certified by the appropriate public recording office or
               by the title  insurance  company that issued the title policy to be a true and complete  copy of
               the original  recorded  intervening  assignment  of mortgage  will be promptly  delivered to the
               Custodian upon receipt thereof by the Company; or (ii) in the case of an intervening  assignment
               where a public recording office retains the original recorded  intervening  assignment or in the
               case where an intervening  assignment is lost after  recordation in a public recording office, a
               copy of such intervening  assignment  certified by such public recording office to be a true and
               complete copy of the original recorded intervening assignment.
7.      The original mortgagee policy of title insurance or attorney's opinion of title and abstract of title.
8.      Any security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.
9.      The original hazard  insurance  policy and, if required by law, flood insurance  policy,  in accordance
               with Section 4.10 of the Agreement.
10.     Residential loan application.
11.     Mortgage Loan closing statement.
12.     Verification of employment and income.
13.     Verification of acceptable evidence of source and amount of downpayment.
14.     Credit report on the Mortgagor.
15.     Residential appraisal report.
16.     Photograph of the Mortgaged Property.
17.     Survey of the Mortgaged Property.
18.     Copy of each  instrument  necessary  to  complete  identification  of any  exception  set  forth in the
               exception  schedule in the title  policy,  i.e.,  map or plat,  restrictions,  easements,  sewer
               agreements, home association declarations, etc.
19.     All required disclosure statements.
20.     If available, termite report, structural engineer's report, water potability and septic certification.
21.     Sales contract.
22.     Tax receipts,  insurance  premium  receipts,  ledger sheets,  payment history from date of origination,
               insurance claim files,  correspondence,  current and historical computerized data files, and all
               other  processing,  underwriting and closing papers and records which are customarily  contained
               in a mortgage  loan file and which are required to document the Mortgage  Loan or to service the
               Mortgage Loan.

               In the event an Officer's  Certificate of the Company is delivered to the Custodian because of a
delay caused by the public  recording office in returning any recorded  document,  the Company shall deliver to
the Custodian,  within 180 days of the related Closing Date, an Officer's  Certificate which shall (i) identify
the recorded  document,  (ii) state that the  recorded  document has not been  delivered to the  Custodian  due
solely to a delay caused by the public recording office,  (iii) state the amount of time generally  required by
the applicable  recording office to record and return a document  submitted for  recordation,  and (iv) specify
the date the applicable  recorded  document will be delivered to the  Custodian.  The Company shall be required
to  deliver to the  Custodian  the  applicable  recorded  document  by the date  specified  in (iv)  above.  An
extension of the date specified in (iv) above may be requested  from the Purchaser,  which consent shall not be
unreasonably withheld.








--------------------------------------------------------------------------------




                                                   EXHIBIT C

                                            MORTGAGE LOAN DOCUMENTS

               The Mortgage Loan  Documents  for each Mortgage Loan shall include each of the following  items,
which shall be delivered to the  Custodian  pursuant to Section 2.01 of the Seller's  Warranties  and Servicing
Agreement to which this Exhibit is annexed (the "Agreement"):
23.     the  original  Mortgage  Note  bearing  all  intervening  endorsements,  endorsed  "Pay to the order of
___________,  without recourse" and signed in the name of the Company by an authorized  officer.  To the extent
that there is no room on the face of the Mortgage Note for  endorsements,  the  endorsement may be contained on
an  allonge,  if state law so allows.  If the  Mortgage  Loan was  acquired  by the  Company  in a merger,  the
endorsement must be by "Countrywide  Home Loans,  Inc.,  successor by merger to [name of  predecessor]." If the
Mortgage  Loan was  acquired or  originated  by the Company  while  doing  business  under  another  name,  the
endorsement must be by "Countrywide Home Loans, Inc., formerly known as [previous name]";
24.     the original of any guarantee executed in connection with the Mortgage Note;
25.     the original Mortgage with evidence of recording thereon,  and the original recorded power of attorney,
if the Mortgage was executed pursuant to a power of attorney, with evidence of recording thereon;
26.     the originals of all assumption, modification,  consolidation or extension agreements, with evidence of
recording thereon;
27.     the original  Assignment of Mortgage for each  Mortgage  Loan,  in form and  substance  acceptable  for
recording,  delivered in blank,  or the original  Assignment of Mortgage in  recordable  form into MERS. If the
Mortgage  Loan  was  acquired  by the  Company  in a  merger,  the  Assignment  of  Mortgage  must  be  made by
"Countrywide  Home  Loans,  Inc.,  successor  by merger to [name of  predecessor]."  If the  Mortgage  Loan was
acquired or originated  by the Company while doing  business  under  another name,  the  Assignment of Mortgage
must be by "Countrywide Home Loans, Inc., formerly known as [previous name];"
28.     the originals of all intervening assignments of mortgage with evidence of recording thereon,  including
warehousing assignments, if any;
29.     the original mortgagee title insurance policy;
30.     such other documents as the Purchaser may require.








--------------------------------------------------------------------------------





                                                  EXHIBIT D-1

                                        CUSTODIAL ACCOUNT CERTIFICATION

                                                                                    _____________________, 200_

               Countrywide  Home Loans,  Inc. hereby  certifies that it has  established the account  described
below as a Custodial  Account  pursuant to Section 4.04 of the Seller's  Warranties  and  Servicing  Agreement,
dated as of September 1, 2002, Residential Adjustable Rate Mortgage Loans.

Title of Account:     Countrywide Home Loans, Inc. in trust for the Purchaser

Account Number:       _______________

Address of office or branch
of the Company at
which Account is maintained:                                                                  

                                                                                              

                                                                                              

                                                                                              


                                               Countrywide Home Loans, Inc.

                                               Company


                                               By: ___________________________________________

                                               Name: _________________________________________

                                               Title: ________________________________________








--------------------------------------------------------------------------------





                                                  EXHIBIT D-2

                                      CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                                                        _________________, 200_


To:     _______________________________________

_______________________________________________

_______________________________________________
        (the "Depository")

               As Company  under the Seller's  Warranties  and  Servicing  Agreement,  dated as of September 1,
2002,  Residential  Adjustable Rate Mortgage Loans (the  "Agreement"),  we hereby  authorize and request you to
establish an account,  as a Custodial  Account  pursuant to Section 4.04 of the Agreement,  to be designated as
"[Servicer]  in trust for the Purchaser -  Residential  Adjustable  Rate  Mortgage  Loans." All deposits in the
account  shall be subject to  withdrawal  therefrom by order signed by the Company.  You may refuse any deposit
which would result in violation of the requirement that the account be fully insured as described  below.  This
letter is submitted to you in duplicate. Please execute and return one original to us.


                                               [COUNTRYWIDE HOME LOANS, INC.]




                                               By: ___________________________________________

                                               Name: _________________________________________

                                               Title: ________________________________________

                                               Date:__________________________________________










               The  undersigned,  as Depository,  hereby  certifies that the above  described  account has been
established  under Account Number  __________,  at the office of the Depository  indicated above, and agrees to
honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the account
will be insured by the Federal  Deposit  Insurance  Corporation  through the Bank Insurance Fund ("BIF") or the
Savings Association Insurance Fund ("SAIF").



______________________________________________________________________________________________
                                               Depository


                                               By: ___________________________________________

                                               Name: _________________________________________

                                               Title: ________________________________________

                                               Date:__________________________________________








--------------------------------------------------------------------------------





                                                  EXHIBIT E-1

                                         ESCROW ACCOUNT CERTIFICATION

                                                                                       __________________, 200_

               Countrywide  Home Loans,  Inc. hereby  certifies that it has  established the account  described
below as an Escrow Account pursuant to Section 4.06 of the Seller's Warranties and Servicing  Agreement,  dated
as of September 1, 2002, Residential Adjustable Rate Mortgage Loans.

Title of Account:_____"Countrywide Home Loans, Inc. in trust for the Purchaser and various Mortgagors."

Account Number:______________________

Address of office or branch
of the Company at
which Account is maintained:                                                                  

                                                                                              

                                                                                              

                                                                                              


                                               [COUNTRYWIDE HOME LOANS, INC.]




                                               By: ___________________________________________

                                               Name: _________________________________________

                                               Title: ________________________________________








--------------------------------------------------------------------------------



                                                  EXHIBIT E-2

                                        ESCROW ACCOUNT LETTER AGREEMENT

                                                                                      ___________________, 200_


To:     _______________________________________

_______________________________________________

_______________________________________________
        (the "Depository")

               As Company under the Seller's Warranties and Servicing Agreement,  dated as of September 1, 2002
Residential  Adjustable  Rate  Mortgage  Loans  (the  "Agreement"),  we hereby  authorize  and  request  you to
establish an account,  as an Escrow  Account  pursuant to Section 4.07 of the  Agreement,  to be  designated as
"[Servicer],  in trust for the Purchaser -  Residential  Adjustable  Rate Mortgage  Loans." All deposits in the
account  shall be subject to  withdrawal  therefrom by order signed by the Company.  You may refuse any deposit
which would result in violation of the requirement that the account be fully insured as described  below.  This
letter is submitted to you in duplicate. Please execute and return one original to us.


                                               [COUNTRYWIDE HOME LOANS, INC.]




                                               By: ___________________________________________

                                               Name: _________________________________________

                                               Title: ________________________________________

                                               Date:__________________________________________







               The  undersigned,  as Depository,  hereby  certifies that the above  described  account has been
established under Account Number ______,  at the office of the Depository  indicated above, and agrees to honor
withdrawals  on such account as provided  above.  The full amount  deposited at any time in the account will be
insured by the Federal  Deposit  Insurance  Corporation  through the Bank Insurance Fund ("BIF") or the Savings
Association Insurance Fund ("SAIF").



______________________________________________________________________________________________
                                               Depository


                                               By: ___________________________________________

                                               Name: _________________________________________

                                               Title: ________________________________________

                                               Date:__________________________________________








--------------------------------------------------------------------------------





                                                   EXHIBIT F

                                           MONTHLY REMITTANCE ADVICE












--------------------------------------------------------------------------------





                                                   EXHIBIT G

                                           ASSIGNMENT AND ASSUMPTION

                                                                                        _________________, 200_

               ASSIGNMENT AND  ASSUMPTION,  dated  __________,  between  __________________________________,  a
___________________    corporation    having    an    office    at    __________________    ("Assignor")    and
_________________________________,  a  __________________  corporation  having an office at  __________________
("Assignee"):

               For and in  consideration  of the sum of TEN DOLLARS  ($10.00) and other valuable  consideration
the receipt and sufficiency of which hereby are  acknowledged,  and of the mutual covenants  herein  contained,
the parties hereto hereby agree as follows:
(vii)   The Assignor hereby grants,  transfers and assigns to Assignee all of the right,  title and interest of
Assignor,  as  purchaser,  in,  to  and  under  that  certain  Seller's  Warranties  and  Servicing  Agreement,
Residential  Adjustable Rate Mortgage Loans (the "Seller's  Warranties and Servicing  Agreement"),  dated as of
September 1, 2002, by and between EMC Mortgage  Corporation  (the  "Purchaser"),  and  Countrywide  Home Loans,
Inc. (the "Company"), and the Mortgage Loans delivered thereunder by the Company to the Assignor.
(viii)  The Assignor warrants and represents to, and covenants with, the Assignee that:
a.      The  Assignor is the lawful  owner of the  Mortgage  Loans with the full right to transfer the Mortgage
Loans free from any and all claims and encumbrances whatsoever;
b.      The Assignor has not received notice of, and has no knowledge of, any offsets,  counterclaims  or other
defenses  available  to the Company  with respect to the Seller's  Warranties  and  Servicing  Agreement or the
Mortgage Loans;
c.      The  Assignor  has not  waived or agreed  to any  waiver  under,  or agreed to any  amendment  or other
modification  of, the Seller's  Warranties  and Servicing  Agreement,  the Custodial  Agreement or the Mortgage
Loans,  including without  limitation the transfer of the servicing  obligations under the Seller's  Warranties
and Servicing  Agreement.  The Assignor has no knowledge of, and has not received  notice of, any waivers under
or  amendments  or other  modifications  of, or  assignments  of  rights or  obligations  under,  the  Seller's
Warranties and Servicing Agreement or the Mortgage Loans; and
d.      Neither  the  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Mortgage  Loans,  any interest in the Mortgage  Loans or any other similar  security
to, or solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the Mortgage  Loans,
any interest in the Mortgage Loans or any other similar  security  from, or otherwise  approached or negotiated
with respect to the Mortgage  Loans,  any interest in the Mortgage  Loans or any other similar  security  with,
any person in any manner,  or made any general  solicitation  by means of general  advertising  or in any other
manner,  or taken any other  action  which would  constitute a  distribution  of the  Mortgage  Loans under the
Securities  Act of 1933 (the "33 Act") or which would render the  disposition of the Mortgage Loans a violation
of Section 5 of the 33 Act or require registration pursuant thereto.
(ix)    The Assignee warrants and represents to, and covenants with, the Assignor and the Company that:
e.      The Assignee  agrees to be bound,  as Purchaser,  by all of the terms,  covenants and conditions of the
Seller's  Warranties  and Servicing  Agreement,  the Mortgage Loans and the Custodial  Agreement,  and from and
after the date  hereof,  the  Assignee  assumes for the benefit of each of the Company and the  Assignor all of
the Assignor's obligations as Purchaser thereunder;
f.      The Assignee  understands  that the  Mortgage  Loans have not been  registered  under the 33 Act or the
securities laws of any state;
g.      The purchase  price being paid by the  Assignee  for the  Mortgage  Loans are in excess of $250,000 and
will be paid by cash remittance of the full purchase price within 60 days of the sale;
h.      The Assignee is acquiring the Mortgage  Loans for  investment  for its own account only and not for any
other person.  In this connection,  neither the Assignee nor any Person  authorized to act therefor has offered
the  Mortgage  Loans by means of any general  advertising  or general  solicitation  within the meaning of Rule
502(c) of U.S. Securities and Exchange Commission Regulation D, promulgated under the 1933 Act;
i.      The  Assignee  considers  itself  a  substantial,  sophisticated  institutional  investor  having  such
knowledge  and  experience in financial  and business  matters that it is capable of evaluating  the merits and
risks of investment in the Mortgage Loans;
j.      The  Assignee  has been  furnished  with all  information  regarding  the  Mortgage  Loans  that it has
requested from the Assignor or the Company;
k.      Neither  the  Assignee  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Mortgage  Loans,  any interest in the Mortgage  Loans or any other similar  security
to, or solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the Mortgage  Loans,
any interest in the Mortgage Loans or any other similar  security  from, or otherwise  approached or negotiated
with respect to the Mortgage  Loans,  any interest in the Mortgage  Loans or any other similar  security  with,
any person in any manner  which would  constitute  a  distribution  of the  Mortgage  Loans under the 33 Act or
which would  render the  disposition  of the  Mortgage  Loans a violation of Section 5 of the 33 Act or require
registration  pursuant thereto,  nor will it act, nor has it authorized or will it authorize any person to act,
in such manner with respect to the Mortgage Loans; and
l.      Either:  (1) the Assignee is not an employee  benefit plan ("Plan")  within the meaning of section 3(3)
of the Employee  Retirement  Income  Security Act of 1974, as amended  ("ERISA") or a plan (also "Plan") within
the meaning of section  4975(e)(1)  of the  Internal  Revenue  Code of 1986  ("Code"),  and the Assignee is not
directly or indirectly  purchasing the Mortgage Loans on behalf of,  investment  manager of, as named fiduciary
of, as Trustee of, or with assets of, a Plan;  or (2) the  Assignee's  purchase of the Mortgage  Loans will not
result in a prohibited transaction under section 406 of ERISA or section 4975 of the Code.
m.      The  Assignee's  address for purposes of all notices and  correspondence  related to the Mortgage Loans
and the Seller's Warranties and Servicing Agreement is:

                                            
                                            
                                            

               Attention:                   

               The Assignee's wire transfer  instructions  for purposes of all remittances and payments related
to the Mortgage Loans and the Seller's Warranties and Servicing Agreement are:

                                            
                                            
                                            




               IN WITNESS  WHEREOF,  the parties have caused this  Assignment  and Assumption to be executed by
their duly authorized officers as of the date first above written.



____________________________________________      ____________________________________________
Assignor                                          Assignee
By:_________________________________________      By: ________________________________________

Its:________________________________________      Its: _______________________________________










--------------------------------------------------------------------------------





                                                   EXHIBIT H

                                            UNDERWRITING GUIDELINES







--------------------------------------------------------------------------------







                                                   EXHIBIT I

                                           ACKNOWLEDGMENT AGREEMENT


               On this ____ day of  ____________,  200_, EMC Mortgage  Corporation,  (the  "Purchaser")  as the
Purchaser under that certain  Seller's  Warranties and Servicing  Agreement dated as of September 1, 2002, (the
"Agreement"),  does hereby  contract  with  Countrywide  Home Loans Inc.  (the  "Company") as Company under the
Agreement,  for the servicing  responsibilities  related to the Mortgage  Loans listed on the related  Mortgage
Loan Schedule attached hereto.  The Company hereby accepts the servicing  responsibilities  transferred  hereby
and on the date hereof assumes all servicing  responsibilities  related to the Mortgage Loans identified on the
related  Mortgage Loan Schedule all in  accordance  with the  Agreement.  The contents of each  Servicing  File
required to be  delivered  to service  the  Mortgage  Loans  pursuant  to the  Agreement  have been or shall be
delivered to the Company by the Purchaser in accordance with the terms of the Agreement.

               With respect to the Mortgage  Loans made subject to the Agreement  hereby,  the related  Closing
Date shall be ___________________.

               All other terms and conditions of this transaction shall be governed by the Agreement.

               Capitalized  terms used herein and not  otherwise  defined  shall have the meanings set forth in
the Agreement.

               This  Acknowledgment  Agreement may be executed  simultaneously  in any number of  counterparts.
Each  counterpart  shall be deemed to be an original,  and all such  counterparts  shall constitute one and the
same instrument.

               IN WITNESS  WHEREOF,  the  Purchaser and the Company have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year first above written.

                                                   PURCHASER:
                                    EMC MORTGAGE CORPORATION

                                                   By:                                 
                                    Name:                                       
                                    Title:                                      

                                     SELLER:
                                    COUNTRYWIDE HOME LOANS, INC.

                                                   By:                                 
                                    Name:                                       
                                    Title:                                       




                                               AMENDMENT REG AB
                          TO THE MASTER MORTGAGE LOAN PURCHASEAND SERVICING AGREEMENT


               This is Amendment Reg AB ("Amendment  Reg AB"),  dated as of January 1, 2006, by and between EMC
Mortgage  Corporation  (the  "Purchaser"),  and  Countrywide  Home Loans,  Inc. (the "Company") to that certain
Seller's  Warranties and Servicing  Agreement] dated as of September 1, 2002 by and between the Company and the
Purchaser (as amended, modified or supplemented, the "Existing Agreement").

W I T N E S S E T H

               WHEREAS, the Company and the Purchaser have agreed,  subject to the terms and conditions of this
Amendment Reg AB that the Existing  Agreement be amended to reflect  agreed upon  revisions to the terms of the
Existing Agreement.

               Accordingly,  the  Company  and the  Purchaser  hereby  agree,  in  consideration  of t